                                                                                    ÿ¢ £ÿ¤¥¦§¨§ÿ¢§
                                                                                             ÿÿÿªªª«¬­®«¯ªªª°±
      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 1 of 559
                                                                                       ²³µ́¶ÿ̧¹º»º¹¼¹¼ÿ½¶¹½ÿ¾¿
                                                                                     ÀÁÂÃÄÅÄÆÄÿÈÉÊËÆÌÉÆÍÿÀÅÄÎÏ
                    01ÿ345ÿ678590 9ÿ 793ÿ ÿ7 3 1ÿ 713ÿ
                                  6335ÿ ÿ5 90ÿ
ÿ
 1 ÿÿ3978ÿÿÿÿÿÿ *ÿÿ
   ÿ!"#ÿ8#ÿ$%ÿ'()ÿÿ                *ÿ
ÿ                                                *ÿÿ
ÿÿÿÿÿ8"#ÿ                                 *ÿÿ
ÿ                                                *ÿ 0+0ÿ 30 1ÿ05ÿ1 ÿ
,ÿ                                              *ÿÿÐÑÐÑÒÓÔÕÔÐÖÖ
ÿ                                                *ÿ-----------------------------------ÿ
.9ÿ9 51685959ÿÿÿ"!!/ÿ *ÿÿ
ÿÿ6##ÿ"!ÿ6ÿ"!ÿ "#0ÿ$%ÿ'()ÿÿ*ÿ
ÿ                                                *ÿ
ÿÿÿÿÿ9 "ÿ                                *ÿ
                                                 *ÿ
                                 ÿ
                 5 917ÿ ÿ1ÿ01ÿ6788 93ÿ ÿÿ
   23456537ÿ93:5:5;<ÿ:;ÿ=;<:3>:ÿ?3;4?5@A>ÿ943>573<:5@Bÿ3B3=:5;<ÿÿÿ
 9567 36ÿ 9ÿ+0 30 16ÿ ÿ345ÿ 16303730 1ÿ1ÿ16ÿ ÿ345ÿ6335ÿÿ
       ÿ5 90ÿ1ÿ95C7563ÿ 9ÿ55951 ÿ5 93 9ÿ1ÿÿÿ
                         0171 30+5ÿ95 05 ÿÿ
       DEFGÿIEJÿKLMNOPÿQRÿSTUVWXÿYMÿZY[ÿ\NWN\Y]^ÿN[ÿNÿDNMPYPN]_ÿ̀LTÿaT_[YP_M]XÿNMPÿKLMNOPÿQRÿ
STUVWÿ̀LTÿaT_[YP_M]XÿbM\Rÿc\Lddefghiedjÿlmeghghnoepqrstÿmeghghnoepqÿhoÿgueÿvwniex[]^O_Pÿ\YyYOÿN\]YLMXÿ
z^ÿNMPÿ]ZTLU{Zÿ]Z_YTÿUMP_T[Y{M_Pÿ\LUM[_OÿL`ÿT_\LTPXÿNMPÿ`YO_ÿ]ZY[ÿ]Z_YTÿF_VLTNMPUVÿL`ÿ|N}ÿYMÿ
~npgÿnÿguehpÿephheÿmeghghnoÿgnÿnogeqgÿenphvqÿmpeqheoghvdÿdefghnoÿeqdgqÿnpÿYLON]YLM[ÿ
L`ÿ]Z_ÿDLM[]Y]U]YLMÿNMPÿ|N}[ÿL`ÿ]Z_ÿ]N]_ÿL`ÿ_LT{YNXÿNMPÿ_U_[]ÿ̀LTÿGV_T{_M\^ÿK_\ONTN]LT^ÿNMPÿ
oofghieÿedheÿlmeghghnoÿnpÿnogeqgrsÿueÿpnqeÿnÿguhqÿenpvoÿhqÿgnÿqegÿnpguÿ
W_T]YM_M]ÿ_LT{YNÿON}ÿ{Ly_TMYM{ÿ_O_\]YLMÿ\LM]_[][ÿ̀YO_PÿYMÿ]Z_ÿ]N]_ÿL`ÿ_LT{YNÿNMPÿ]Z_ÿ[]N]U]LT^ÿ
NMPÿ\LM[]Y]U]YLMNOÿT_V_PY_[ÿN]]_MPNM]ÿ]Lÿ]Z_ÿILy_Vz_TÿXÿÿ_M_TNOÿGO_\]YLMÿYMÿ]Z_ÿ]N]_ÿL`ÿ
  enphvÿlgueÿnogeqgeÿdefghnorsÿ




                                                 ÿ
       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 2 of 559




              0123456ÿ891 52ÿ21ÿ6ÿ61ÿ6ÿ021354ÿ891 52ÿ2 1ÿÿ
       ÿÿ!ÿ"#ÿ$$ÿ%ÿÿÿ!#ÿ&#'ÿ%ÿ!ÿ!ÿ!$ÿ!ÿ
()"))*)ÿ++ÿ,-.,./,0ÿ12ÿ4156ÿ789:;ÿ=>;?9@ABÿCAD;EFGÿH;?9@ABÿIJKÿLMAN@D;Oÿ9:P9ÿ89:;ÿ;>;?9@ABÿAQÿ
!Rÿ&$!ÿSÿ$ÿ##ÿ#ÿÿ!RÿT%#ÿ%%U)))VRÿWÿ!$#ÿWRÿ!Rÿ&$!ÿSÿ
S$ÿÿ!##ÿÿ$')))!ÿ%ÿ$')))%%XÿÿWRÿ!RÿY#ÿÿSÿS$ÿ!#ÿ
9AÿNA9;ÿQAMÿOZ?:ÿL;MOABGGGEÿ[:;ÿ8D;Q;BDPB9Eÿ?PBÿ\;]ÿ7KFÿ8[:;ÿL;MOABÿ^:AO;GGG;>;?9@ABÿ@Oÿ?AB9;O9;D_Eÿ
7JFÿ8[:;ÿ;>;?9@ABÿOZL;M@B9;BD;B9ÿAMÿOZL;M@B9;BD;B9Oÿ^:Aÿ?ABDZ?9;Dÿ9:;ÿ?AB9;O9;DGGG;>;?9@AB_ÿAMEÿ
7`Fÿ8[:;ÿLZ\>@?ÿAQQ@?;Mÿ^:AÿQAMaP>>bÿD;?>PM;Dÿ9:;ÿBZa\;MÿAQÿNA9;OÿQAMÿPBDÿPcP@BO9ÿPBbÿdZ;O9@ABÿ
OZ\a@99;Dÿ9Aÿ;>;?9AMOÿP9ÿPBÿ;>;?9@ABGEÿeGCGfGgGÿhÿJK.,./,0i,j)ÿ
       ÿ$'ÿ%ÿÿ"!$#ÿ!ÿ8aPbÿ\;ÿ?AB9;O9;DÿABÿAB;ÿAMÿaAM;ÿAQÿ9:;ÿQA>>A^@Bcÿ
cMAZBDO]ÿ87KFÿk@O?ABDZ?9lÿQMPZDlÿAMÿ@MM;cZ>PM@9bÿ\bÿPBbÿLM@aPMbÿAMÿ;>;?9@ABÿAQQ@?@P>ÿAMÿAQQ@?@P>Oÿ
$'%%!ÿÿ!ÿÿ&ÿ!ÿ#'Wÿÿ$'m)))injÿo!ÿÿY$ÿYÿW!ÿY#ÿÿ
ÿY$ÿp#ÿÿÿ&$ÿ$'%%!ÿÿ!ÿÿ&ÿ!ÿ#'Wÿÿ$'mÿiqjÿrÿ!Rÿÿ
!ÿ'!!ÿÿY$ÿÿ#!ÿÿ$'ÿ%ÿ)))!Xÿ%ÿ$'ÿÿS'#ÿ!ÿÿ$'mÿ
ÿi/jÿrÿ!Rÿÿ'$ÿSÿ$S$ÿÿ!ÿS$ÿ;ÿL;MOABÿ>;cP>>bGGG;>;?9;DGGGEÿeGCGfGgGÿ
+ÿ,-.,./,,)ÿ
       [:;ÿf;AMc@PÿHZLM;a;ÿCAZM9ÿO9P9;Dlÿ8=>;?9@ABOÿPM;ÿ?M@9@?P>ÿ9AÿAZMÿD;aA?MP9@?ÿM;LZ\>@?Gÿs;ÿ
Yÿÿ#!ÿÿÿ$ÿt!$ÿVuÿS!ÿRÿ!ÿ!ÿÿ#Vÿ&$$ÿWRÿ
NA9@Bcÿ9AÿO;>;?9ÿ9:;@MÿM;LM;O;B9P9@N;OGEÿvwx2yzÿ{6ÿ|}~2zÿ26ÿ6ÿÿ1y42xw2yzÿÿ~12yz4Xÿn0ÿ
fPGÿK`lÿK`ÿ7JKFGÿgOÿOZ?:lÿ8cM;P9ÿ^;@c:9Eÿ@OÿPQQAMD;Dÿ89Aÿ;>;?9@ABÿM;OZ>9OGEÿ6ÿ8BD;;Dlÿ9:;ÿ
$!ÿ$#ÿ%ÿ!ÿ!ÿ!ÿSÿÿ&&ÿYÿ$!ÿÿ&$!Yÿ$ÿÿ#$ÿV#Rÿ
 ÿ$'#ÿ!ÿWÿ'!#u!ÿRXÿW'ÿ!$#ÿ$'#ÿWÿ$Y#ÿ%ÿ$$ÿ!ÿSÿÿ&$!ÿ
!!ÿ!ÿ!ÿ$ÿRÿ$W$#ÿÿY!ÿ%ÿ!ÿ&#'$ÿ!#ÿ$ÿ

                                               ÿ
       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 3 of 559



012345678610ÿ686ÿ61ÿ 38634ÿ85ÿ810ÿ61ÿ7156ÿ3ÿ61ÿ11634ÿ4ÿ03ÿÿÿÿ
 !""#$%ÿ&'#"#$(%ÿ$ÿ)'$!'"#$ÿ#*"+,ÿ+*)-("(ÿ+,ÿ./012345ÿ758ÿ9190:;070<<ÿ
57718<ÿ070=:419<ÿ:1ÿ>0ÿ=19:0<:0?ÿ:;21@3;ÿ74:435:419Aÿ>1:;ÿ5<ÿ5ÿ=;0=Bÿ19ÿ:;0ÿ49:0324:Cÿ1Dÿ:;0ÿ
070=:419ÿE21=0<<ÿ59?ÿ5<ÿ5ÿF059<ÿ1Dÿ09<@2493ÿ:;0ÿD@9?5F09:57ÿ243;:ÿ1Dÿ=4:4G09<ÿ:1ÿH1:0ÿ59?ÿ:1ÿ
;5H0ÿ:;042ÿH1:0<ÿ=1@9:0?ÿ<0=@207CÿIJKÿÿMÿ+*)-("(ÿ+,ÿ.N$ÿ+O+!"#$ÿ(-#'Oÿ$#ÿ+ÿ
1726610ÿ63ÿ56840Pÿ61ÿ71565ÿ3ÿQ ÿQ171ÿ3R68410ÿRSÿ1T8ÿ37ÿ780146ÿ364TPÿ37ÿRSÿ8004Tÿ
63ÿ37ÿ5R67864Tÿ732ÿ-+ÿOO#(ÿ!(ÿUÿ-+ÿV#+W(ÿXYZ[ÿ\Kÿ]^[_Z^_Pÿ```ÿa8bÿcbÿdefPÿdegÿ
h`igjkÿZllÿmnZ^ÿoJKÿÿpqrÿ.s#$+(ÿ$ÿt"Wÿ+O+!"#$(ÿ*'(ÿ+ÿ-+Oÿ"$ÿ-+ÿ(+O+!"#$ÿ#tÿ-+ÿ#tt"!+W(ÿ
37ÿ61ÿT31742146ÿ3ÿ6 5ÿ71RPÿ86ÿ8ÿ115Pÿ37ÿ6ÿQ ÿ571Sÿ8bÿuÿQ1ÿ81ÿ37ÿ5682ÿ3ÿ
8738ÿ34ÿ84ÿ11634ÿ10ÿ4ÿ61ÿ284417ÿ65ÿ341ÿ5ÿ81T10ÿ63ÿ81ÿR114ÿ10Pÿ6ÿ5ÿ34Sÿ8ÿ
286617ÿ3ÿ8ÿ5376ÿ621ÿ46ÿ45735ÿ214Pÿ68v4Tÿ808468T1ÿ3ÿ61ÿ568634PÿQ ÿ5618ÿ61ÿ
315ÿ732ÿ61ÿ131ÿ840ÿ516ÿÿ84ÿ463+WO+%ÿV"!"#'(%ÿ!#WW')ÿ"!#W(-"),ÿ
        NOO#w"$xÿ+O+!"#$ÿ!#$+((ÿ$ÿ)W#V""$xÿ$ÿ+y)+"+ÿ)W#!+'W+ÿt#Wÿ('!-ÿ!#$+((ÿ.O$!+(ÿ
!""z+$({ÿtW$!-"(+ÿx"$(ÿ-+ÿ$++ÿ#ÿt"$O"z+ÿ+O+!"#$ÿW+('O(%ÿw-"!-%ÿ"$ÿ'W$%ÿt!"O"+(ÿ-+ÿ#W+WOUÿ
840ÿ181ÿ678$(""#$ÿ#tÿ)#w+Wÿ-ÿ"(ÿÿ-OO*W|ÿ#tÿ#'Wÿx#V+W$*+$ÿ}m~o_Pÿedÿa8bÿ86ÿ̀kÿZllÿ
mnZ^ÿonlZÿ\Kÿm~_lZ%ÿrÿÿq%ÿÿM,ÿ.-+W+ÿ"(ÿÿ($!"Uÿ#ÿ+O+!"#$(ÿ'$+Wÿ#'Wÿ(U(+*ÿ
3ÿ51T31742146PÿQ 1714ÿ61ÿQ ÿ3ÿ61ÿ131ÿÿ711Sÿ310ÿ840ÿ87Sÿ310ÿÿ5ÿ61ÿ57121ÿ
Ow%ÿ$ÿ-ÿ($!"Uÿ*'(ÿ+ÿ)W+(+WV+ÿtW#*ÿOOÿ(('O%ÿw""$xÿ#Wÿ$#,ÿ
        $ÿx+$+WO%ÿ+O+!"#$ÿW+'W$(ÿW+ÿ)W+('*+ÿ#ÿ+ÿ.VO"%ÿ$ÿ-+ÿ)WUÿ!#$+("$xÿ-+ÿ+O+!"#$ÿ
  85ÿ61ÿR7014ÿ3ÿ53Q4Tÿ84ÿ771T876Sÿ37ÿ1T86Sÿ5146ÿ63ÿ84T1ÿ37ÿ81ÿ4ÿ03R6ÿ61ÿ7156ÿ
#tÿ-+ÿ+O+!"#$ÿ}m~o_%ÿqpÿÿÿpÿ!""#$ÿ$ÿ&'#"#$(ÿ#*"+,ÿ.ÿ"(ÿ$#ÿ('tt"!"+$ÿ#ÿ
53Qÿ771T87615ÿQ ÿ52Sÿ17301ÿ340141ÿ4ÿ61ÿ36321ÿ3ÿ61ÿ11634Pÿ840bbb116345ÿ
8$$#ÿ+ÿ#V+W'W$+ÿ#$ÿ-+ÿ("(ÿ#tÿ*+W+ÿ()+!'O"#$ÿ}m~o_Pÿedÿa8bÿ86ÿfidÿ

                                                   ÿ
       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 4 of 559



012343256ÿ468ÿ95343256ÿ5 2338ÿÿÿÿÿÿ!ÿ"#$ÿ%%%ÿ%%%ÿ&%''!(ÿ&)*+,-./01ÿ
2 33ÿ42ÿ42 8ÿ543286ÿ468ÿ56ÿ1563 3267ÿ385 ÿ2 33ÿ84ÿ38ÿ9286ÿ35ÿ4::22 43253;ÿ85<ÿ
3843ÿ38ÿ:412433;ÿ54328ÿ2 33ÿ< 2ÿ2654328ÿ8 ÿ35ÿ46ÿ222734223;ÿ ::21263ÿ35ÿ4341ÿ38ÿ6322ÿ313256ÿ
=,>?+.ÿ/1ÿ@0?A.B($ÿ)C1ÿ.D,ÿE#F0=/.Gÿ0Hÿ-#>,>ÿ/1ÿID/-DÿJ.D,ÿ",0=K/#ÿL?M=,E,ÿN0?=.OÿD#>ÿ#HH/=E,@ÿ#1ÿ
5282ÿ 33267ÿ428ÿ46ÿ3132566ÿP23ÿ84Qÿ29228ÿ38ÿ52861ÿ35ÿ85<ÿ3843ÿ4ÿ ::21263ÿ6 92ÿ5:ÿ
 31352ÿ5538ÿ2337433;ÿ52ÿ< 2ÿ22273423;ÿ215288ÿ26ÿ38ÿ1563 3ÿ9267ÿ18433678ÿ35ÿ18467ÿ52ÿ
-#>.ÿ@0?A.ÿ01ÿ.D,ÿ,+,-./01$BÿRSÿÿTUV6ÿWXYÿZ4[ÿ\]W6ÿ\]Yÿ0W^\Yÿ012343256ÿ468ÿ95343256ÿ
5 2338[ÿ
        )_ÿ.=/#+ÿ-0?=.ÿD,#=/1Kÿ#1ÿ,+,-./01ÿ-01.,>.ÿE#Gÿ@,-+#=,ÿ#1ÿ,+,-./01ÿ/1`#+/@ÿ#1@ÿ-#++ÿH0=ÿ#ÿ
  1568ÿ313256ÿ2:ÿ23ÿ832 26 ÿ3843ÿ38ÿ313256ÿ2ÿ5ÿ8:1325ÿ4ÿ35ÿ4341ÿ26ÿ8593ÿ38ÿ2 33ÿ5:ÿ
.D,ÿ,+,-./01$Bÿÿ!ÿ"#$ÿ#.ÿ%%%ÿ&-/.#./01ÿ#1@ÿa?0.#./01>ÿ0E/..,@($ÿ)J_Oÿ.=/#+ÿ-0?=.b>ÿH/1@/1K>ÿ
/1ÿ#1ÿ,+,-./01ÿ-01.,>.ÿI/++ÿ10.ÿA,ÿ@/>.?=A,@ÿ?1+,>>ÿ-+,#=+Gÿ,==01,0?>$BÿRcdV6ÿY^eÿZ4[ÿ43ÿWfeÿ
012343256ÿ468ÿ95343256ÿ5 2338ÿÿÿgchUÿÿidcd6ÿY^jÿZ4[ÿ\e^6ÿ\eYÿ0W^W^ÿ04 [ÿ
)J*O`,1ÿ#ÿ-+,#=+Gÿ,==01,0?>ÿH#-.?#+ÿH/1@/1Kÿ@0,>ÿ10.ÿ#+I#G>ÿ=,a?/=,ÿ=,`,=>/1Kÿ#ÿ.=/#+ÿ-0?=.b>ÿ
F?@KE,1.BÿM#=./-?+#=+Gÿ)ID,1ÿ.D,ÿ.=/#+ÿ-0?=.b>ÿ?+./E#.,ÿ+,K#+ÿ-01-+?>/01>ÿ#=,ÿ-0==,-.ÿA#>,@ÿ01ÿ.D,ÿ
,`/@,1-,ÿM=,>,1.,@$BÿRcdV6ÿY^eÿZ4[ÿ43ÿWWf[ÿ
        k235221433;6ÿ382ÿ42ÿ3<5ÿ215762l8ÿ4424827 ÿ26ÿZ 52724ÿ14 ÿ34<ÿ156126267ÿ313256ÿ
1563 3[ÿiÿRcdVÿ!mnÿ"#$ÿ#.ÿ$ÿ)oD,ÿH/=>.ÿM#=#@/KEÿpÿ<8218ÿ26138 ÿ38ÿ543ÿ 4q5223;ÿ5:ÿ
 313256ÿ1563 3ÿ14 ÿpÿ423426ÿ35ÿ433743256ÿ5:ÿ233743ÿ553 6ÿ22273423;ÿ215288ÿ553 6ÿ468ÿ233743ÿ
0=ÿ/==,K?+#=ÿA#++0.>$BÿrSÿC1ÿ>?-Dÿ#ÿ-#>,ÿ.D,ÿM,././01,=ÿE?>.ÿ@,E01>.=#.,ÿ).D#.ÿ#ÿ>?HH/-/,1.ÿ1?EA,=ÿ0Hÿ
 31352ÿ5538ÿ2337433;ÿ52ÿ< 2ÿ22273423;ÿ215288ÿ26ÿ38ÿ1563 3ÿ9267ÿ18433678ÿ35ÿ18467ÿ52ÿ
143ÿ8593ÿ56ÿ38ÿ,+,-./01$BÿrSÿ&-/.#./01ÿ#1@ÿa?0.#./01>ÿ0E/..,@($ÿ)oD,ÿM#=.Gÿ-01.,>./1Kÿ.D,ÿ,+,-./01ÿ
2ÿ6536ÿ85< 526ÿ29228ÿ35ÿ85<ÿ85<ÿ553 ÿ<538ÿ845ÿ9 6ÿ143ÿ848ÿ38ÿ943353ÿ

                                                 sÿ
       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 5 of 559



0112ÿ4567894ÿ4ÿ9ÿ5ÿ5ÿÿ55ÿ4555ÿ46788ÿÿÿ !"ÿ#$$ÿ%&#'ÿ()*++*,-+',ÿ.ÿ/%+)*#0ÿ
123ÿ49ÿ5236ÿ522ÿ789:2;ÿ7<=54ÿ4546>9ÿ896ÿ 5546ÿ?@5>>54Aÿ55ÿÿ598>ÿBCDÿF1ÿ
G1H1I1JÿKL1GMÿNLOPJÿFK1ÿKL1J"ÿF1ÿ211JÿCQRSÿ1M0PTMFÿFÿMOUUTIT12ÿP1VPÿKL1MÿN1G1ÿG1H1I1JÿLÿ
965ÿ4ÿ@895ÿ>ÿ 7ÿ5ÿ4578ÿ75W@9>ÿ9 5;;ÿXÿ54ÿ 46ÿ<?A5ÿ>885698ÿ>6ÿ9ÿ
0112ÿPP1V1J0ÿTÿTMÿL2PYÿ21I1MMGYÿLÿMFLNÿZ[\ÿFÿ1P1ILGMÿKL1JÿT2ÿF1ÿ]GTIOPGÿIL21Mÿ01T2Vÿ
IFPP12V1Jÿ2JÿZ;ÿ9ÿ7>>5ÿ7W54ÿÿ5Wÿ545ÿÿ^798>>5ÿÿ5ÿ/_,+'#)ÿ`+aÿbÿ'cÿ
d&$_+*',#ÿ.ÿe$.$f-$f0ÿgÿhiÿjkk0ÿjkkÿZllm\ÿZITTL2ÿ2JÿnOLTL2MÿLoT1J\iÿ
       <p 5ÿ5ÿ@949>6Wÿ>85ÿ95ÿ 545ÿ9ÿ@94ÿ988565ÿ5W>ÿ>44567894>>5ÿ>ÿ5ÿ
1P1ITL2ÿ]GLI1MMÿFÿoYÿ2Lÿ01ÿo1MOG0P1ÿT2ÿF1ÿMo1ÿJTMIG11ÿo221GÿFÿTMÿOM1JÿT2ÿIM1Mÿ
988>6ÿ>>ÿ5ÿ>4ÿ@949>6Wÿ/%f+*,6ÿ3qrÿ49ÿ9ÿ113ÿp 5456ÿ<5ÿ4578ÿÿ9ÿ585>ÿW9ÿ
01ÿKLTJ1JÿNF1G1ÿMYM1oTIÿTGG1VOPGTT1MÿT2ÿF1ÿ]GLI1MMÿLUÿF1ÿ1P1ITL2ÿG1ÿMOUUTIT12PYÿ1VG1VTLOMÿLÿ
9ÿ 7ÿÿ5ÿ4578ÿÿ7>9>ÿ9ÿ^79>ÿW>5;ÿs 45546ÿ<5ÿ988565ÿ5W>ÿ
>44567894>>5ÿW7ÿ95ÿ<975ÿ5ÿ585>ÿ4578ÿÿ5ÿ@895ÿ>ÿ 7ÿÿtTFÿG1VGJÿLÿ
4546>9uÿv 5W54ÿ36ÿ1q1qÿ581ITL2ÿG1MOPMÿULGÿF1ÿwUUTI1ÿLUÿF1ÿxG1MTJ12ÿLUÿF1ÿy2T1Jÿz1M0ÿ
MÿT2JTI1Jÿ0YÿF1ÿ1KTJ12I1ÿVF1G1J0ÿ0LFÿ]GJTVoMÿLUÿUTPOG1MÿLIIOGG1Jiÿ
                     {|}|~|ÿ|ÿÿ|ÿÿ|||ÿ~ÿÿ|ÿÿ
       F1ÿP1ITL2ÿLJ1ÿPPLNMÿÿLOGÿF1GT2Vÿ2ÿ1P1ITL2ÿIL21MÿLÿZ[\ÿGOP1ÿF1ÿ1P1ITL2ÿÿ
UTPOG1ÿ2JÿIPPÿULGÿÿM1IL2Jÿ1P1ITL2ÿLGÿGO2LUU"ÿZ\ÿLGJ1GÿÿG1ILO2"ÿZ!\ÿLGJ1GÿÿM]1ITPÿ1P1ITL2"ÿ
2JLGÿZ\ÿPPLNÿF1ÿh121GPÿMM1o0PYÿÿIF2I1ÿLÿo12Jÿ2YÿO2UTGÿ]GLI1JOGPÿGOP1Miÿ$$ÿ
-$,$f%&&aÿwiihiiÿÿ[jmiÿy2J1Gÿwiihiiÿÿ[jm0ÿNF12ÿF1ÿILOGÿJ11GoT21MÿFÿ2ÿ
1P1ITL2ÿTMÿMLÿJ1U1ITK1ÿMÿLÿ]PI1ÿJLO0ÿT2ÿF1ÿG1MOP0ÿF1ÿILOGÿMFPPÿJ1IPG1ÿF1ÿ1P1ITL2ÿLÿ01ÿ
T2KPTJÿ2JÿMFPPÿIPPÿULGÿFÿT2KPTJÿ1P1ITL2ÿLÿ01ÿIL2JOI1JÿoL2VÿPPÿLUÿF1ÿMo1ÿI2JTJ1Mÿ
2JÿM1ÿF1ÿJ1ÿULGÿMOIFÿM1IL2Jÿ1P1ITL2iÿzToTPGPY0ÿTUÿF1ÿIL21M2ÿI2ÿMOMT2ÿIFGV1M0ÿLGÿ

                                                 ÿ
       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 6 of 559



012345ÿ27ÿ8509ÿ82ÿ 8ÿ238ÿ21ÿ50850ÿ850ÿ00821ÿ ÿ7ÿ1ÿ73ÿ21380ÿ8501ÿ8ÿ
 523ÿ0ÿ20ÿ1ÿ12850ÿ50ÿÿÿ!"##ÿ$$%ÿ& ÿ'((ÿ%)*ÿ$+,ÿ-.%ÿ/%ÿ0$/1,2ÿ
-5214ÿ858ÿ1ÿ01800ÿ28ÿ00ÿ 8ÿ1ÿ23180ÿÿ012345ÿ82ÿ01880ÿÿ 1 80ÿ82ÿÿ
10ÿ00821ÿ523ÿ8ÿ0300ÿ8ÿ850ÿ9 41ÿ27ÿ82ÿ4#56ÿÿ7#88#ÿ%*)ÿ& ÿ%1)ÿ19$ÿ-.%ÿ
//ÿ0%99+2ÿ
       .0821ÿ038ÿ0ÿ7720ÿ408ÿ0458ÿ1ÿ0303814ÿ850ÿ0300ÿ27ÿ23ÿ092 ÿ1ÿ
:;<=>?;ÿABÿCDE?FÿGHCID;ÿ?;CCEJKÿ=?EL;ÿABÿ=Jÿ;M;<CEAJÿEJÿNDE<DÿCD;ÿO;AOM;ÿD=P;ÿ<DA?;JÿCD;EQÿ
0(001880ÿÿÿ 8ÿ090ÿ858ÿ523ÿ128ÿ0ÿ3108R01ÿ458ÿ38ÿ180 ÿ523ÿ0ÿ
000ÿ72ÿ 0ÿ1ÿ55ÿÿ(021ÿ501414ÿ1ÿ00821ÿ5 ÿ0ÿ0850ÿÿ2821ÿ27ÿ
00821ÿ(2030ÿ1ÿ5 ÿ0921880ÿ858ÿ850ÿ2821ÿ5 ÿ( 0ÿ850ÿ038ÿ27ÿ850ÿ00821ÿ1ÿ
  238ÿ45"STÿÿUVSTÿWVTSXÿY6ÿ8ÿZ#[S"5STÿ\ÿ]#STÿ^9*ÿ& ÿ$/^ÿ$/^ÿ0%9$/2ÿ
' 214ÿ0 30ÿ850ÿ038ÿ27ÿ850ÿ_218080ÿ.0821ÿ0ÿ9(2 0ÿ82ÿ 081ÿ85ÿ
  0818ÿ30ÿ82ÿ850ÿ1390ÿ27ÿ04ÿ280ÿ858ÿ0ÿ130ÿ1ÿ850ÿ83821ÿ`088210ÿ0ÿ
    214ÿ01880ÿ82ÿÿ10ÿ00821ÿ
                                abcdefegefbchiÿklbmfdfbcdÿheÿnddgoÿ
       pD;ÿq;AQKE=ÿrAJ?CEC>CEAJÿOQAPEL;?FÿGsQAC;<CEAJÿ=JLÿOQAO;QCtÿE?ÿCD;ÿO=Q=uA>JCÿL>CtÿABÿ
42019018ÿ1ÿ5ÿ0ÿ9(8ÿ1ÿ29(080ÿv2ÿ(021ÿ5ÿ0ÿ010ÿ850ÿ0w3ÿ(280821ÿ
ABÿCD;ÿM=N?xyÿq=xÿrAJ?CxÿzQCxÿ{Fÿ|ÿ{Fÿs=Q=xÿ{{xÿ}JL;Qÿq;AQKE=~?ÿ>=MÿsQAC;<CEAJÿrM=>?;FÿGCD;ÿ
KAP;QJu;JCÿE?ÿQ;>EQ;LÿCAÿCQ;=Cÿ?EuEM=QMtÿ?EC>=C;LÿEJLEPEL>=M?ÿEJÿ=ÿ?EuEM=Qÿu=JJ;QxyÿU5"Sÿÿ
5T6#ÿ%),ÿ& ÿ*/,ÿ*/)ÿ0%99/2ÿ08821ÿ1ÿw328821ÿ298802ÿ
       zLLECEAJ=MMtFÿO>Q?>=JCÿCAÿCD;ÿq;AQKE=ÿrAJ?CEC>CEAJFÿGAÿO;Q?AJÿ?D=MMÿ:;ÿL;OQEP;LÿABÿMEB;Fÿ
ME:;QCtFÿAQÿOQAO;QCtÿ;<;OCÿ:tÿL>;ÿOQA<;??ÿABÿM=Nxyÿq=xÿrAJ?CxÿzQCxÿ{Fÿ|ÿ{Fÿs=Q=xÿ{xÿGzMMÿ<ECE;J?ÿABÿ
850ÿ180ÿ-880ÿ0018ÿ1ÿ85ÿ880ÿ0ÿ500ÿ00ÿ801ÿ27ÿ85ÿ880ÿ1ÿ8ÿ5ÿ0ÿ

                                                ÿ
       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 7 of 559



012ÿ4506ÿ78ÿ012ÿ922 ÿ26ÿ07ÿ2 0ÿ51ÿÿÿÿ7020ÿ012ÿÿ012ÿ85ÿ27620ÿ78ÿ
ÿÿ!"ÿ#$%ÿ&&'$ÿ%'ÿ(ÿ')ÿ)*$+,ÿ-#+ÿ.($+ÿ/+ÿ01ÿ2ÿ31ÿ4 5ÿ6005ÿ
7($ÿÿ#ÿ8'$%#&$#"ÿ+ÿ9$ÿ8#)ÿ!($ÿÿ:(8ÿÿ&(ÿ8'$%#&$#"ÿ$8)#$)ÿ'$%ÿ('ÿ
)($'($#"ÿ')'+,ÿ;<=>?@AÿCDÿEFA<GH?ÿIJKÿL+M+ÿKNOÿKPPÿQRSSNT+ÿU"ÿ:)($ÿ($ÿÿ
 V10ÿ07ÿW702ÿ0X2ÿ0ÿ012ÿ12 0ÿ78ÿ$#!ÿ(!$&$,ÿGYYÿZY[\]^>GÿCDÿ_?`G1ÿabbÿc5d5ÿeaa1ÿ
eeeÿf3ghij1ÿ002ÿ20ÿ012ÿ72ÿ07ÿ2V5 02ÿ012ÿ7 ÿ22071ÿGYYÿ;<=>?@A1ÿekiÿc5d5ÿ0ÿiaa5ÿ
/ÿ#ÿ#))#"ÿ#$%ÿ#ÿ"#"ÿ&#ÿ)('ÿ#""(lÿ:'m#$#"ÿ'"#($ÿ(8ÿ")($,ÿ(ÿ'##022ÿ
")($ÿ#ÿ:8#ÿ#$%ÿ($,ÿ#$%ÿ(ÿ$'ÿ:(&ÿ(ÿ(8ÿ(%ÿ#ÿ#$ÿ)#(ÿÿ(ÿ
#))(& #$nÿÿ%&()#)ÿ()+,ÿ;<=>?@A1ÿekiÿc5d5ÿ0ÿiaaÿf@?o?\pÿ_o]=Y=ÿCDÿ;=]q\rÿi3eÿc5d5ÿ
bsi1ÿbakÿf3gbijj5ÿ
        /ÿ#tÿ'"#($ÿ(8ÿÿ&ÿ"#)ÿ#$%ÿ 2ÿ78ÿ0ÿ2207ÿ50ÿ770ÿ01ÿ2u5 ÿ
70207ÿ 4ÿ7012ÿ700507 ÿ2u52205ÿ_YYrÿYDpD1ÿZYvDÿwF=o[ÿ]xÿwY\\DÿCDÿy]=oYG1ÿs3zÿ
{5d55ÿa4ÿagh1ÿikb|kzÿf}5~5ÿ42 5ÿsk3hj5ÿ50ÿ70ÿ2W26ÿ2007ÿÿ520ÿ07ÿ00ÿ5065ÿ
d51ÿÿ0 4 4ÿ754ÿ2ÿ57X25ÿ_YYÿ;<=>?@A1ÿekiÿc5d5ÿiszÿ0ÿiaa|ai5ÿ151ÿ750ÿ276ÿ
 ÿ72ÿ822ÿ 2ÿ5 Vÿ87ÿ00ÿ506ÿ07ÿÿ07 ÿÿ2W25ÿ>Dÿ
/ÿ)('ÿ)($%$ÿ#ÿ)#""$%ÿ(ÿ#ÿ#ÿ")($ÿ"#lÿ&'ÿ8ÿlÿ:ÿ1 02ÿ 4ÿ V0542ÿ
(8ÿÿ#%ÿ$'nÿ(ÿÿÿ()%ÿmnÿÿÿ#$%ÿ('$ÿ/&$%&$ÿ##$ÿ:ÿ
  )ÿ$ÿ'ÿ8(l#%ÿmnÿÿM#ÿ#ÿ'8)#($ÿ8(ÿÿm'%$ÿ& (%ÿmnÿÿ'",ÿ#$ÿ
$(ÿ)($%#($ÿ:ÿ0ÿ07ÿ11ÿ0172ÿ0220ÿ X2ÿ0ÿ22 6ÿ07ÿ542ÿ012ÿ 088ÿ
+,ÿ;<=>?@A1ÿekiÿc5d5ÿ0ÿiaiÿf@?o?\pÿ\>Y=G]\ÿCDÿyY^Y=YY1ÿihkÿc5d5ÿbzk1ÿbzzÿf3gzajj5ÿ12ÿ
ÿÿ#$%ÿ('$ÿ/&$%&$ÿÿ#ÿ'm)%ÿ(ÿ:!,ÿ)($ÿ0ÿ506ÿ
 25ÿ>DÿGYYÿF^G]ÿE?``]\GÿCDÿEq?\ÿy?o?YGÿ=YFÿYqÿwF=o[1ÿeskÿc5d5ÿae31ÿaezÿf3ggbj5ÿ12ÿ0122ÿ
)($'($#"ÿÿ#ÿ#%ÿmnÿ:#($#m"ÿ$($%)&$#(nÿ

                                                 ÿ
       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 8 of 559



01230453467289ÿÿ 210547ÿ1473467ÿ56210ÿ36ÿ03467ÿ242ÿ412ÿÿ!ÿ#!$%&'ÿ(ÿ
)*+,&-%ÿ.++,-/!%ÿ!0ÿ1/-/+ÿ2ÿ3$4/+8ÿ567ÿ89:;ÿ:<=8ÿ::>ÿ?@ABÿCDE9ÿ<F6@G9ÿHIÿABDÿJ8ÿABÿKABÿ
LAAMÿDNOPEAIAÿEQR APESÿDIAEAÿEÿQIE SÿRTTDJDIAÿAPÿURADTSÿABÿEAEDJADPI99ÿÿ4++ÿ-'4!ÿ
V,++%ÿW-,/Xÿ!0ÿY+%%ÿ2ÿ3-,Z+//8ÿ[@[ÿ89:;ÿ>::8ÿ>7@ÿ?@ABÿCDE9ÿ<F67Gÿ?AAÿNRAÿD;IADTSÿABÿKDNOPEAIAÿ
EQR APESÿDIAEA9ÿABAÿABÿEQR ADPIÿTREABEG9ÿ\BÿKEDQBAÿPTÿRTTEQÿJIÿ]ÿ;ID;ÿ]Sÿÿ
^121173ÿ60ÿ^4_3467ÿ6`ÿ31ÿa143ÿ6`ÿÿ5434b17c2ÿd631ÿe_23ÿ2ÿ1``1534d1fÿ2ÿfÿa6fÿ0644347ÿ
ABÿTE ÿgEJDÿPTÿABÿTEIJBD99ÿh+X%!'4ÿ2ÿ1*4iÿjkkÿlmÿnjjiÿnnnÿopqrstÿ
        uDABÿEQE;ÿAPÿABÿCPIAA;ÿv JADPI8ÿwDP ADPIÿPTÿx PEQDMÿv JADPIÿCP;ÿy EÿPÿ
7_106_2ÿ7^ÿ10146_2iÿ33ÿ5672343_3467ÿ1z_ÿ063153467ÿ7^ÿ^_1ÿ065122ÿ0631534672ÿ_3310fÿ
d7421^ÿ{1267^1732ÿ01ÿ01267241ÿ̀60ÿ06_347ÿ7^ÿ17`60547ÿ0_12ÿ7^ÿ01_34672ÿ36ÿ
optÿ6347ÿ_74̀6043fÿ47ÿ31ÿ0534512ÿ7^ÿ06511^472ÿ6`ÿ1153467ÿ6``4542ÿ2ÿa1ÿ2ÿ143fÿ
7^ÿ_043fÿ47ÿÿ040412ÿ7^ÿ1710ÿ11534672iÿ7^ÿo|tÿ1ÿ567^_54d1ÿ36ÿ31ÿ`40iÿ1iÿ7^ÿ
60^10fÿ567^_53ÿ6`ÿ040412ÿ7^ÿ1710ÿ11534672ÿ1++ÿ}~ÿÿ|p|jo^tiÿ|p|jpiÿ|p|
jjpÿ41ÿ{1267^1732ÿfÿ^63ÿ0_12ÿ47ÿ̀_EABEIJÿPTÿABÿKTDE8ÿQ ÿI;ÿPE;ESÿJPI;RJAÿ
PT999 JADPI89ÿRJBÿER ÿI;ÿEQR ADPIÿNRAÿ]ÿKJPIDAIAÿyDABÿ y99ÿ1++ÿ}~ÿÿ|p
|jpÿ
        x PEQDMÿJPIADARADPI ÿOEPAJADPIÿPTÿABÿEDQBAÿAPÿwPAÿDIJR;ÿKABÿQDADN AÿDIAEAÿPTÿ
x PEQDÿDIÿ;AJADIQÿI;ÿ;AEEDIQÿwPAEÿTER;99ÿ+*!&,-/&ÿW-,/Xÿ!0ÿV-ÿ%&ÿ2ÿW+,$+iÿ|ÿÿ
k|iÿk|qÿo|pptÿo54334672iÿz_633467iÿ7^ÿ_753_3467ÿ64331^tÿ60ÿ11iÿ31ÿ1604ÿ
LROEN ÿCPREAÿBÿNOBD;ÿABÿDNOPEAIJÿPTÿABÿOR]DJMÿEDQBAÿKAPÿgNDIÿA]R ADIQÿ
54712iÿ}~ÿÿ|p|:>=?;G89ÿKABÿEDQBAÿAPÿP]EwÿABÿAAÿ;DQI;ÿAPÿIREÿABÿJJREJSÿ
6`ÿ3621ÿ54712iÿÿ|p|jnqo5tiÿ31ÿ53_ÿ56_7347ÿ6`ÿ31ÿ632iÿ}~ÿÿ|p|ÿÿ


                                                ÿ
       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 9 of 559



0123456ÿ89ÿ ÿ89ÿ89ÿ8989ÿÿ96ÿÿÿ2!"#$%ÿ'(()*ÿ,-ÿ./01*/16ÿ
23ÿ8ÿ4206ÿ422ÿ325535ÿ
       6789:;<7;=8>ÿ?@A7B=ÿC?DEFG7ÿ=:ÿB:;<FB=ÿ=H7ÿI:;=78=7<ÿJE7B=D:;ÿD;ÿ?BB:G<?;B7ÿKD=Hÿ=H7ÿ
889 ÿÿL8Mÿ 9ÿ89ÿÿÿ9 ÿ ÿ9  ÿNM9ÿ9MMÿ89ÿÿ
       OPQÿSQTUVWXYZ[Q\Vÿ]^_VYUYZYU^_XWÿ̀ZYP^[UYaÿY^ÿ̀bb^U_Yÿc[QVUdQ_YUXWÿeWQfY^[Vÿÿ
       h ÿi9 ÿj8 ÿ99ÿÿ9ÿ ÿj8 ÿkM8ÿ ÿ8 lÿÿM8 ÿ 8Mÿ
7E7B=D:;8mÿnoH7ÿoDp78qÿrE?B78ÿ?;<ÿs?;;7Gÿ:CÿH:E<D;tÿJE7B=D:;8ÿC:Gÿu7;?=:G8ÿ?;<ÿ679G787;=?=Dv78ÿ
8MMÿ4ÿ4 ÿ9ÿ8ÿj8 ÿ4lÿ ÿkM8ÿ wÿ4ÿ ÿ9ÿ8lÿ8ÿ89lÿ ÿ4lÿ
k8xÿ8yÿÿ8Mÿÿz M896ÿ{ÿ8ÿÿ ÿ|M88ÿ:CÿBH::8D;tÿu7;?=:G8$%ÿ}$u$ÿI:;8=$ÿ~G=$ÿ
6ÿÿ0ÿÿÿÿ ÿ89 9ÿÿ| 98MÿNMÿÿ ÿNM8MÿMM6ÿ ÿ
I:;8=D=F=D:;ÿCFG=H7Gÿ9G:vD<78qÿnJ?BHÿu=?=7ÿ8H?EEÿ?99:D;=qÿD;ÿ8FBHÿs?;;7Gÿ?8ÿ=H7ÿ7tD8E?=FG7ÿ=H7G7:Cÿ
lÿ6ÿ8ÿ4ÿÿNM6ÿL8Mÿÿ ÿx Mÿ4ÿÿj98ÿ89ÿz 98ÿÿ
KHDBHÿ=H7ÿu=?=7ÿp?ÿ@7ÿ7;=D=E7<ÿD;ÿI:;tG788$%ÿ}$u$ÿI:;8=$ÿ~G=$ÿqÿÿ$ÿ
       ;ÿ7:GtD?qÿ=H7ÿ7;7G?Eÿ~887p@EÿD8ÿ=H7ÿnE7tD8E?=FG7$%ÿÿ8ÿ9ÿÿ6ÿÿ26ÿ|88ÿÿ
noH7ÿ7tD8E?=FG7%$ÿrFG8F?;=ÿ=:ÿ=H7ÿ9:K7Gÿv78=7<ÿD;ÿ=H7ÿ7tD8=?=FG7qÿD=ÿ7;?B=7<ÿ=H7ÿJE7B=D:;ÿI:<7ÿ
99ÿ ÿ9ÿÿM9ÿ9ÿ ÿj8 ÿÿ 8ÿÿÿÿ22ÿÿ*-ÿ3 ÿ
nJE7B=D:;ÿI:<7%$ÿoHF8qÿ=HG:FtHÿ=H7ÿJE7B=D:;ÿI:<7qÿ=H7ÿ7tD8E?=FG7ÿ78=?@ED8H7<ÿ?ÿ8=?=F=:Gÿ
8 xyÿÿ9ÿ ÿ 98MÿM6ÿ8ÿ ÿ4lÿ ÿ99ÿ
               N{ÿ489ÿ8Mÿÿÿ8ÿz 9 9ÿÿ9ÿ8ÿÿ4898MMlÿ8Mÿ
   ÿNM9ÿ ÿ9ÿx8lÿ 8ÿ8ÿ ÿ ÿÿ 98MÿM9ÿjÿ89ÿ
F;<7GpD;7ÿ=H7ÿB:;8=D=F=D:;?Eÿ?F=H:GD=ÿ:Cÿ=H7ÿ7tD8E?=FG7ÿ=:ÿ<7=7GpD;7ÿ=H7ÿns?;;7G%ÿD;ÿKHDBHÿD=8ÿ
 98MÿMÿ8ÿ89 6ÿ89ÿ8 lÿ89 ÿ8MMlÿ89ÿ{MMlÿÿ ÿ

                                                ÿ
      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 10 of 559



01234567891ÿ ÿ71ÿ371ÿ76714ÿ4737873ÿÿÿ!ÿ"#$%&ÿ()*ÿ+,-,ÿ(&ÿ./ÿ01234ÿ
54678592:;4ÿ<=8848848ÿ<54>9;?ÿ9:23=;72?ÿ2=ÿ@7;4A2ÿ234ÿB9>>4;ÿ=Cÿ9<<=7>2B4>2Dÿ=Cÿ9ÿ82924E8ÿ454A2=;95ÿ
F714GHÿÿ$#ÿ"Iÿ!ÿJ&ÿ/.(ÿ+,-,ÿKL&ÿ(M)ÿ0NMMMOÿ01234ÿ-2924ÿ54678592:;4E8ÿ<=P4;ÿ2=ÿ8454A2ÿ234ÿ
B9>>4;ÿC=;ÿ9<<=7>27>6ÿ454A2=;8ÿ78ÿ<54>9;?DO,ÿQ>@44@&ÿ2392ÿ9:23=;72?ÿ78ÿ8=ÿA=B<5424ÿ2392ÿ234ÿ+>724@ÿ
76714ÿ8R91S1ÿ897ÿ64ÿ47671Tÿ1U3924V4;ÿ<;=V787=>8ÿB9?ÿW4ÿB9@4ÿW?ÿ8292:24&ÿ=;ÿW?ÿ234ÿ82924ÿ
X4737873Tÿ7ÿX41ÿ151X794ÿ ÿ71ÿR1R51Tÿ7191ÿ34ÿÿ87ÿYÿ71ÿ9327ÿYÿ71ÿ51234567891ÿ7ÿ
Z[\]^[ÿàbÿ̀cde[Zÿbÿ̀bfgÿh̀^[TÿY9ÿh̀ÿibfÿf[h̀a[Zÿj[ÿb̀k[fÿbebgÿfdZÿbjlhib`[lDÿ0A72927=>ÿ9>@ÿ
m:=2927=>8ÿ=B7224@Oÿ04B<39878ÿ9@@4@O,ÿn8ÿ9ÿ;48:52&ÿP34>ÿ234ÿ1o9>>4;DÿC=;ÿA3==87>6ÿ454A2=;8ÿ
R9F31ÿ ÿ71ÿ01234567891ÿ34ÿ7ÿY55p1Tÿ71ÿ01234567891ÿ34ÿ532671ÿ7ÿ91X563Sÿ374ÿ687937ÿ7ÿ
9<<=7>2ÿq4=;679E8ÿ<;487@4>2795ÿ454A2=;8,ÿÿ.ÿ+,-,r,ÿsÿNÿ01U341F19ÿ6ÿ7671ÿ64ÿ15ÿ6ÿ
151X73ÿY9ÿ71ÿR89R41ÿYÿX432ÿ151X794Tÿ6ÿ64ÿY6351ÿ7ÿS6t1ÿ6ÿX3X1ÿÿ71ÿ6ÿR914X931ÿ
   ÿ56pTÿ71ÿ151X794ÿS6ÿ1ÿ6RR371ÿÿ6ÿ4841u817ÿ6ÿ3ÿ48Xÿ6ÿS619ÿ64ÿ71ÿ51234567891ÿYÿ
8:A3ÿ-2924ÿB9?ÿ@7;4A2DO,ÿ
       v 1ÿ71471ÿw51X73ÿ34ÿ4ÿY96827ÿp37ÿS34X8X7TÿY968Tÿ39912856937314Tÿ6x9ÿ19994ÿÿ
6ÿ96Tÿ47671p31ÿ4X651Tÿ48Xÿ767ÿ37ÿ34ÿ3SR44351ÿ7ÿ412912671ÿF653ÿ65574ÿY9Sÿ3F653ÿ65574Tÿ6ÿ
64ÿ6ÿ914857Tÿ37ÿ34ÿ3SR44351ÿ7ÿ1719S31ÿ71ÿ87XS1ÿYÿ71ÿ151X73ÿ6ÿ7ÿ3173Yÿ71ÿX63671ÿ
p ÿ91X13F1ÿ71ÿS47ÿF714ÿv 1ÿ4767879ÿ91S1ÿY9ÿ6ÿ151X73ÿ4ÿY56p1ÿ64ÿ71ÿ71471ÿ
w51X73ÿ34ÿ6ÿ1pÿ151X73ÿÿyz{ÿ|ÿ}~}/N,ÿ:2ÿ234ÿ4678592:;4E8ÿ<=P4;8ÿ2=ÿ;4A597Bÿ728ÿ
Rp194ÿ6ÿ687937ÿ819ÿ71ÿ371ÿ76714ÿ4737873ÿ91S634Tÿ6ÿ71ÿ01234567891ÿX6ÿ6RR37ÿ
q4=;679E8ÿ<;487@4>2795ÿ454A2=;8,ÿq7V4>ÿ234ÿ5==B7>6ÿB4427>6ÿ=Cÿ<;487@4>2795ÿ454A2=;8&ÿ9>@ÿ234ÿ:224;ÿ
Y6358914ÿYÿ71ÿ14R174ÿ7ÿX8X7ÿ71ÿ71471ÿw51X73ÿ3ÿt11R32ÿp37ÿ71ÿw51X73ÿ1Tÿ
71ÿ897ÿ485ÿ13ÿ71ÿX1973Y3X673ÿYÿ71ÿ9148574ÿ3ÿ71ÿ71471ÿw51X73Tÿ


                                                ÿ
     Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 11 of 559




01123456ÿ89ÿ 64108ÿ82ÿ4 ÿ48ÿ25848842501ÿ 2544148ÿ82ÿ02458ÿ
 458401ÿ182ÿ2ÿ89ÿ808ÿ2ÿ 2640ÿ
        811ÿ 488ÿ894ÿ89ÿ0ÿ2ÿ ÿÿ
                                         !"#$ÿ&ÿ'" (ÿ'')ÿ
                                   *+*ÿ-./ÿ01ÿ02345ÿ666ÿ
                                   78ÿÿ9:;<ÿ:::ÿ
                                    2640ÿ=0ÿ>2ÿ??@@@ÿ
                                   A44BCDE/ÿFBCÿGE4343BDEC+ÿHBD.IJÿK1ÿLCM2NOÿ3Dÿ53+ÿ
                                   P.N.P34/ÿ.+ÿ.ÿQ.DJ3J.4EÿFBCÿGCE+3JED4Oÿ.DJÿHBD.IJÿ
                                   K1ÿLCM2NÿFBCÿGCE+3JED4Oÿ6DP1ÿ
R4SÿT252 ÿU0V30ÿÿ
48ÿ?ÿ
7810580ÿ 2640ÿWWXÿ
;1925YÿZ[[\ÿ?]?ÿÿ
R0441YÿZ[[\ÿ?]@ÿ
                                   !^_`ÿab #ÿ'^c(ÿ'')ÿÿ
                                   *+*ÿd.CeÿQ1ÿGB+4ÿ
                                   97fÿTÿUg;ÿ
                                    2640ÿ=0ÿ>2ÿ@X@@@ÿ
                                   A44BCDE/ÿFBCÿGE4343BDECÿH.h3JÿK1ÿ05.FECOÿ3Dÿ53+ÿ
                                   P.N.P34/ÿ.+ÿ.ÿ-Ei3+4ECEJÿjB4ECÿ.DJÿGCE+3JED43.Iÿ
                                   kIEP4BCÿQ.DJ3J.4EÿNIEJiEJÿ4BÿHBD.IJÿLCM2NÿFBCÿ
                                   GCE+3JED4ÿ
     Wÿ=01ÿU0VÿT28ÿ
     48ÿRÿ
     T21 ÿ 2640ÿWlm[ÿ
     ;1925YÿZ?\ÿl]mWlÿ
     R0441YÿZ?\ÿl]mWmÿ



                                     nnÿ
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 12Fulton
                                                           of 559County Superior Court
                                                                          ***EFILED***QW
                                                                  Date: 12/4/2020 6:26 PM
                                                                 Cathelene Robinson, Clerk




                                          2020CV343255
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 13 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 14 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 15 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 16 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 17 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 18 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 19 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 20 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 21 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 22 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 23 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 24 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 25 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 26 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 27 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 28 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 29 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 30 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 31 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 32 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 33 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 34 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 35 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 36 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 37 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 38 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 39 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 40 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 41 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 42 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 43 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 44 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 45 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 46 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 47 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 48 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 49 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 50 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 51 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 52 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 53 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 54 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 55 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 56 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 57 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 58 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 59 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 60 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 61 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 62 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 63 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 64 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 65 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 66 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 67 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 68 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 69 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 70 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 71 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 72 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 73 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 74 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 75 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 76 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 77 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 78 of 559
               Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 79Fulton
                                                                          of 559County Superior Court
                                                                                                  ***EFILED***QW
                                                                                          Date: 12/4/2020 6:26 PM
                                                                                         Cathelene Robinson, Clerk

                          IN THE SUPERIOR COURT OF FULTON COUNTY
                                      STATE OF GEORGIA

 DONALD J. TRUMP, in his capacity as a                  )
 Candidate for President, et al.,                       )
                                                        )
       Petitioners,                                     )
                                                        ) CIVIL ACTION FILE NO.
 v.                                                     )
                                                        ) 2020CV343255
 BRAD RAFFENSPERGER, in his official                    )
 capacity as Secretary of State of Georgia, et          )
 al.,                                                   )
                                                        )
       Respondents.                                     )

       PETITIONERS’ NOTICE OF FILING OF EXHIBIT 1 TO VERIFIED PETITION

               COME NOW Donald J. Trump, in his capacity as a Candidate for President, Donald J.

Trump for President, Inc., and David J. Shafer, in his capacity as a Georgia Registered Voter and

Presidential Elector pledged to Donald Trump for President (collectively “Petitioners”),

Petitioners in the above-styled civil action, by and through their undersigned counsel of record,

and give notice of the filing of Exhibit 1 to their Verified Petition to Contest Georgia’s Presidential

Election Results for Violations of the Constitution and Laws of the State of Georgia, and Request

for Emergency Declaratory and Injunctive Relief.

               Respectfully submitted this 4th day of December, 2020.


                                                   SMITH & LISS, LLC

                                                   /s/ Ray S. Smith, III
                                                   RAY S. SMITH, III
                                                   Georgia Bar No. 662555
                                                   Attorney for Petitioners
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
Telephone: (404) 760-6000
Facsimile: (404) 760-0225

{00585351. }
   Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 80 of 559



                                                                                  Five Concourse Parkway
                                                                                  Suite H600
                                                                                  Atlanta. Georgia 30328
       SMITH & LISS, LLC                                                          Telephone: 404-760-S000
                                                                                  Facsimile: 404-760-0225
                   A TTORNEYS & COUNSELORS   T LaW




NOVEMBER 21, 2020




VIA ElAND DELIVERY AND EMAIL TO: rgermanv@sos.ga.gov; ifuchs@.sos.ga.gov

E[on. Brad Raffensperger
Secretary of State
State of Georgia
214 State Capitol
Atlanta, Georgia 30334
Attention:
Jordan Fuchs, Deputy Secretary of State
Ryan Germany, General Counsel

       RE: RECOUNT DEMAND


Dear Mr. Secretary:

       On behalf of President Donald J. Trump, in his capacity as the Republican candidate for
President of the United States and President Donald J. Trump for President, Inc., a recount is
hereby demanded pursuant to O.C.G.A. §21-2-495 (c) and State Election Board Rule I83-I-I5-
.03.




                                                  Cgunsel for
                                                     /sident Donald J. Trump in his capacity as
                                                  the Republican nominee for President of the
                                                  United States, and Donald J. Trump for
                                                  President, Inc.




                                   Ex. 1 to Petition:
                                Letter dated 11/21/2020
               Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 81Fulton
                                                                          of 559County Superior Court
                                                                                                  ***EFILED***QW
                                                                                          Date: 12/4/2020 6:26 PM
                                                                                         Cathelene Robinson, Clerk

                          IN THE SUPERIOR COURT OF FULTON COUNTY
                                      STATE OF GEORGIA

 DONALD J. TRUMP, in his capacity as a                  )
 Candidate for President, et al.,                       )
                                                        )
       Petitioners,                                     )
                                                        ) CIVIL ACTION FILE NO.
 v.                                                     )
                                                        ) 2020CV343255
 BRAD RAFFENSPERGER, in his official                    )
 capacity as Secretary of State of Georgia, et          )
 al.,                                                   )
                                                        )
       Respondents.                                     )

       PETITIONERS’ NOTICE OF FILING OF EXHIBIT 2 TO VERIFIED PETITION

               COME NOW Donald J. Trump, in his capacity as a Candidate for President, Donald J.

Trump for President, Inc., and David J. Shafer, in his capacity as a Georgia Registered Voter and

Presidential Elector pledged to Donald Trump for President (collectively “Petitioners”),

Petitioners in the above-styled civil action, by and through their undersigned counsel of record,

and give notice of the filing of Exhibit 2 to their Verified Petition to Contest Georgia’s Presidential

Election Results for Violations of the Constitution and Laws of the State of Georgia, and Request

for Emergency Declaratory and Injunctive Relief.

               Respectfully submitted this 4th day of December, 2020.


                                                   SMITH & LISS, LLC

                                                   /s/ Ray S. Smith, III
                                                   RAY S. SMITH, III
                                                   Georgia Bar No. 662555
                                                   Attorney for Petitioners
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
Telephone: (404) 760-6000
Facsimile: (404) 760-0225

{00585352. }
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 82 of 559




                            Ex. 2 to Petition:
                          Braynard Declaration
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 83 of 559




                            Ex. 2 to Petition:
                          Braynard Declaration
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 84 of 559




                            Ex. 2 to Petition:
                          Braynard Declaration
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 85 of 559




                            Ex. 2 to Petition:
                          Braynard Declaration
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 86 of 559




                            Ex. 2 to Petition:
                          Braynard Declaration
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 87 of 559




                            Ex. 2 to Petition:
                          Braynard Declaration
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 88 of 559




                            Ex. 2 to Petition:
                          Braynard Declaration
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 89 of 559




                            Ex. 2 to Petition:
                          Braynard Declaration
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 90 of 559




                IN THE SUPERIOR COURT OF FULTON COUNTY
                                STATE OF GEORGIA


DONALD J. TRUMP, in his capacity as a       )
Candidate for President, DONALD J.          )
TRUMP FOR PRESIDENT, INC., and              )
DAVID SHAFER, in his capacity as a          )
Registered Voter and Presidential Elector   )
pledged to Donald Trump for President,      )
                                            )
   Petitioners,                             )
                                            ) CIVIL ACTION FILE NO.
v.                                          )
                                            ) ___________________________________
RICHARD L. BARRON, in his official          )
capacity as Director of Registration and    )
Elections for Fulton County, JANINE         )
EVELER, in her official capacity as         )
Director of Registration and Elections for  )
Cobb County, ERICA HAMILTON, in her )
official capacity as Director of Voter      )
Registration and Elections for DeKalb       )
County, KRISTI ROYSTON, in her              )
official capacity as Elections Supervisor   )
for Gwinnett County, RUSSELL                )
BRIDGES, in his official capacity as        )
Elections Supervisor for Chatham County, )
KIM STANCIL, in her official capacity as )
Director of Elections and Voter             )
Registration for Cherokee County,           )
SHAUNA DOZIER, in her official capacity )
as Elections Director for Clayton County,   )
MANDI SMITH, in her official capacity as )
Director of Voter Registration and          )
Elections for Forsyth County, AMEIKA        )
PITTS, in her official capacity as Director )
of the Board of Elections & Registration    )
for Henry County, LYNN BAILEY, in her )
official capacity as Executive Director of  )
Elections for Richmond County, DEBRA        )
PRESSWOOD, in her official capacity as      )
Registration and Election Supervisor for    )
Houston County, VANESSA WADDELL,            )
in her capacity as Chief Clerk of Elections )




                                     Ex. 2 to Petition:
                                   Braynard Declaration
 Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 91 of 559




 for Floyd County, JULIANNE ROBERTS,               )
 in her official capacity as Supervisor of         )
 Elections and Voter Registration for              )
 Pickins County, JOSEPH KIRK, in his               )
 official capacity as Elections Supervisor         )
 for Bartow County, GERALD MCCOWN,                 )
 in his official capacity as Elections             )
 Supervisor for Hancock County, BRAD               )
 RAFFENSPERGER, in his official                    )
 capacity as Secretary of State of Georgia,        )
 REBECCA N. SULLIVAN, in her official              )
 capacity as Vice Chair of the Georgia State       )
 Election Board, DAVID J. WORLEY, in               )
 his official capacity as a Member of the          )
 Georgia State Election Board,                     )
 MATTHEW MASHBURN, in his official                 )
 capacity as a Member of the Georgia State         )
 Election Board, and ANH LE, in her
 official capacity as a Member of the
 Georgia State Election Board,
                                                   )
    Respondents.                                   )


                             AFFIDAVIT OF MATT BRAYNARD
       Personally appeared before the undersigned officer, duly authorized to administer oaths,
Matt Braynard, who, after being sworn, testifies and states as follows:

                                                 1.
      My name is Matt Braynard. I am over the age of 21, suffer from no disability, and am
competent to make this Affidavit, which I do of my own personal knowledge.
                                                 2.
        I have been retained as an expert witness on behalf of Petitioner in the above captioned
proceeding. I expect to testify on the following subject matters: (i) analysis of the database for
the November 3, 2020 election for the selection of Presidential Electors in the State of Georgia
(“State”); (ii) opinions regarding whether individuals identified in the State’s voter database
actually voted; and (iii) opinions regarding whether individuals identified in the State’s voter
database were actually qualified to vote on election day.
                                                 3.
        This is a statement of my relevant opinions and an outline of the factual basis for these
opinions. The opinions and facts contained herein are based on the information made available to
me in this case prior to preparation of this report, as well as my professional experience as an
election data analyst.




                                           Ex. 2 to Petition:
                                         Braynard Declaration
 Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 92 of 559




                                                  4.
       I reserve the right to supplement or amend this statement on the basis of further
information obtained prior to the time of trial or in order to clarify or correct the information
contained herein.
                                                  5.
   I reviewed the following documents in arriving at my opinions:
       a. The voter registration records, as maintained on the Georgia Secretary of State’s
       website, for the November 3, 2020 election, the November 6, 2018 election, and the
       November 8, 2016 election (“Voter Registration Files”)
       b. The mail-in and early in-person absentee voter records, as maintained on the Georgia
       Secretary of State’s website, for the November 3, 2020 election, the November 6, 2018
       election, and the November 8, 2016 election (“Voter Absentee Files”)
       c. The complete list of individuals who voted in the November 3, 2020 election and
       previous statewide elections (“Voter History Files”)
       d. Records maintained by the National Change of Address Source, which is maintained
       by the United States Postal Service and which is available for licensed users on the
       internet (the “NCOA database”).

       e. Records developed by the staff of my call centers and social media researchers

       f. A national voter database maintained by L2 Political

       g. The United States Postal Service’s official list of owned and leased facilities (the
       “USPS Owned and Leased Facilities Report”)
                                                  6.
        In addition, I discussed the facts of this matter with Petitioner’s attorney, Ray S. Smith
III, and members of his legal team.
                                                  7.
        I have attached hereto as Exhibit 1 a true and correct copy of my resume. As detailed in
the resume, I graduated from George Washington University in 2000 with a degree in Business
Administration with a concentration in Finance and Management Information Systems. I have
been working in the voter data and election administration field since 1996. I have worked to
build and deploy voter databases for the Republican National Committee, five Presidential
campaigns, and no less than one hundred different campaigns and election-related organizations
in all 50 states and the U.S. Virgin Islands. I worked for eight years as a senior analyst at the
nation’s premier redistricting and election administration firm, Election Data Services (EDS),
where I worked with states and municipalities on voter databases, delineation, and litigation
support related to these matters. Also, while at EDS, I worked under our contract with the U.S.
Census Bureau analyzing the voting age population. Since 2004, I have worked for my own
business, External Affairs, Inc., providing statistical and data analysis for local, state, and federal




                                            Ex. 2 to Petition:
                                          Braynard Declaration
 Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 93 of 559




candidates and policy organizations in the areas of voter targeting, polling and research,
fundraising, branding, and online development and strategy. My firm has worked for over two
hundred candidates, from President to town council, and over a dozen DC-based policy and
advocacy organizations.


                                                 8.
       With respect to publications I have authored in the last 10 years, I have not authored any
publications in the last 10 years.
                                                 9.
                                        COMPENSATION
       I have been retained as an expert witness for Petitioner and by one other legal
organization, the Amistad Project, which has filed a separate citizen election contest in the State.
I am being compensated for a flat fee of $40,000.00.
                                                 10.
                                       PRIOR TESTIMONY
       At the time of this writing, I have not provided testimony as an expert either at trial or in
deposition in the last four years.
                                                 11.
                                  STATEMENT OF OPINIONS
    As set forth above, I have been engaged to provide expert opinions regarding analysis that I,
or members of my firm, have conducted on the November 3, 2020 election of Presidential
Electors. Based on my review of the documents described above, my discussions with
statisticians and analysts working with me and at my direction, my discussions with the attorneys
representing the Petitioner, I have the following opinions:
                                                 12.
    From the State’s Voter Absentee Files, the NCOA database, and the voter registration
databases of other states, it is my opinion to a reasonable degree of scientific certainty, that at
least 4,926 absentee or early voters were no longer legal residents of the State of Georgia when
they voted due to their subsequent voter registration in another state. An additional 15,700 voters
may have vacated their residence in the State of Georgia, as evidenced by their filing of an
NCOA to an address in another state. In total, it is my opinion that there were 20,312 individuals
who cast ballots illegally in the November 3, 2020 election due to their loss of residency status in
the State prior to the election
                                                 13.
    From the State’s Voter Absentee Files and the USPS Owned and Leased Facilities Reports, it
is my opinion that 1,043 early and absentee ballots were cast by voters who were illegally
registered using a post office box disguised as a residential address.




                                           Ex. 2 to Petition:
                                         Braynard Declaration
 Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 94 of 559




                                                  14.
    From the State’s Voter Absentee Files and Voter History Files for the November 3, 2020
election, and from a nationwide database maintained by L2 Political containing early and
absentee voting files for other states, it is my opinion, to a reasonable degree of scientific
certainty, that at least 395 individuals in the State of Georgia voted in multiple states (i.e., in
Georgia and in another state).
                                                  15.
                       BASIS AND REASONS SUPPORTING OPINIONS
        First, State maintains a database for the November 3, 2020 election which I obtained
from L2 Political and which L2 Political obtained from the State’s records on, among other
things, voters who applied for an absentee or early voter status. I received this database from L2
Political in a table format with columns and rows which can be searched, sorted and filtered.
Each row sets forth data on an individual voter. Each column contained information such as the
name of the voter, the voter’s address, whether the voter applied for an absentee ballot, whether
the voter voted and whether the voter voted indefinitely confined status.
                                                  16.
        Second, we are able to obtain other data from other sources such as the National Change
of Address Database maintained by the United States Postal Service and licensed by L2 Political.
This database also in table format shows the name of an individual, the individual’s new address,
the individual’s old address and the date that the change of address became effective.
                                                  17.
         Third, we reviewed the list of owned and leased postal facilities, freely available for
download from the US Postal Service website (https://about.usps.com/who/legal/foia/leased-
facilities.htm).
                                                  18.
        Fourth, we compared Georgia’s early and absentee voter list to our national voter file to
find strong matches with voters outside of Georgia with subsequent registration dates, as well as
strong matches to those who cast early and absentee ballots in both Georgia and at least one
additional state.
                                                  19.
        From the State’s Voter Absentee Files, the NCOA database, and the voter registration
databases of other states, it is my opinion to a reasonable degree of scientific certainty, that at
least 4,926 absentee or early voters were no longer legal residents of the State of Georgia when
they voted due to their subsequent voter registration in another state. An additional 15,700 voters
may have vacated their residence in the State of Georgia, as evidenced by their filing of an
NCOA to an address in another state. In total, it is my opinion that there were 20,312 or more
individuals who cast ballots illegally in the November 3, 2020 election due to their loss of
residency status in the State prior to the election.




                                            Ex. 2 to Petition:
                                          Braynard Declaration
 Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 95 of 559




                                                 20.
     For this determination, I compared the State’s Voter Registration Files to the voter
registration databases in 49 other states using a list maintained by L2 Political. This analysis
revealed 4,926 individuals who registered to vote in a state other than the State of Georgia
subsequent to the date they registered to vote in the State of Georgia—a clear indication of their
intention to establish residency in a new state. All 4,926 of these individuals cast ballots in the
November 3, 2020 election. See Exhibit 2. Next, I took the State’s database of all absentee or
early voters (the Voter Absentee Files) and matched those voters to the NCOA database for the
day after Election Day (November 3, 2020). This data identified an additional 15,700 individuals
who had filed a national change of address to a location outside of the State prior to Election
Day. See Exhibit 3. When merging these two lists, removing any duplicates, and accounting for
moves that would not cause an individual to lose their residency and eligibility to vote under
State law (i.e., by reducing the total number of moves by a reasonable percentage likely
attributable to an educational or military relocation), this yields 20,312 individuals who voted in
the November 3, 2020 election, yet were no longer legal residents of the State.
                                                 21.
        From the State’s Voter Absentee Files and the USPS Owned and Leased Facilities
Reports, it is my opinion that 1,043 early and absentee ballots were cast by voters who were
illegally registered using a post office box disguised as a residential address.
                                                 22.
    For this determination, I directed my staff to compare the USPS Owned and Leased Facilities
Report, an official list of leased and owned postal facilities maintained by the United States
Postal Service, to the State’s official list of early and absentee voters, the Voter Absentee Files.
The matches are identified in Exhibit 4. We identified 1,043 voters that listed a postal facility as
their physical residential address. In many cases, these residential addresses attempted to
disguise the PO box number by listing an apartment number or suite number (E.G. “Apt 5402,”
“Suite 305B”, “Unit 305A,” etc.).
                                                 23.
        From the State's Voter Absentee Files and Voter History Files for the November 3, 2020
election, and from early and absentee voting files for other states, it is my opinion, to a
reasonable degree of scientific certainty, that at least 395 individuals in the State of Georgia
voted in multiple states (i.e., in Georgia and in another state).
                                                 24.
         For this determination, I compared the State’s list of early and absentee voters (the Voter
Absentee Files) and the State’s full list of voters in the November 3, 2020 election (the Voter
History Files) and compared this to lists of other states’ early and absentee voters available
through L2 Political’s database. Comparing these two lists (i.e., by matching on full exact name
and full exact date of birth) revealed 395 individuals who both voted in the State of Georgia and
in another state—a clear violation of state and federal law. See Exhibit 5. It should be noted that
not all states have published complete lists of their early and absentee voters or election day
voters yet. Thus, this analysis was conducted on an incomplete universe of data and represents a




                                           Ex. 2 to Petition:
                                         Braynard Declaration
 Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 96 of 559




minimum number of individuals who illegally voted in Georgia and in another state. The
accurate total figure could be much higher.
                                               25.
     EXHIBITS TO BE USED AT TRIAL TO SUMMARIZE OR EXPLAIN OPINIONS
       At the present time, I intend to rely on the documents produced set forth above as
possible exhibits.
       EXHIBIT 1: MATT BRAYNARD RESUME
       EXHIBIT 2: LIST OF INDIVIDUALS WHO REGISTERED IN ANOTHER STATE
       SUBSEQUENT TO THEIR GEORGIA VOTER REGISTRATION DATE
       EXHIBIT 3: LIST OF INDIVIDUALS WHO FILED A NATIONAL CHANGE OF
       ADDRESS (NCOA) TO A LOCATION OUTSIDE THE STATE OF GEORGIA PRIOR
       TO THE NOVEMBER 3, 2020 ELECTION
       EXHIBIT 4: LIST OF VOTERS WHO REGISTERED USING A POSTAL OFFICE
       BOX AS A RESIDENTIAL ADDRESS
       EXHIBIT 5: LIST OF INDIVIDUALS WHO VOTED IN TWO STATES (I.E., IN
       GEORGIA AND IN ONE OTHER STATE)


                                     FURTHER AFFIANT SAYETH NOT

                                     _________________________________________
                                     Matt Braynard


Sworn to and subscribed before me
this ______ day of December, 2020.

______________________________
Notary Public
My commission expires: __________________
 This notarial act involved the use of communication technology.




                                         Ex. 2 to Petition:
                                       Braynard Declaration
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 97 of 559




                            Ex. 2 to Petition:
                          Braynard Declaration
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 98 of 559




 MATT BRAYNARD
   1521 Boyd Pointe Way #3001, Vienna VA 22182 | 202.423.5333 (c) | matt@braynard.com

    Matt Braynard is the president of both political consulting firm External Affairs, Inc., and a voter-registration
    non-profit, Look Ahead America.


 EMPLOYMENT
   External Affairs, Inc.
   Principal                                                                                  2004 – Present
   External Affairs, Inc. works for local, state, and federal candidates and policy
   organizations in the areas of voter targeting, polling/research, fundraising,
   branding, and online development and strategy. The firm has worked for
   over two-hundred candidates from president to town council and over a
   dozen DC-based policy/advocacy organizations.

    Look Ahead America, Inc.
    President                                                                                 March 2017 – Present
    Matt founded LAA, a 501(c)(3), along with over thirty other former Trump
    campaign staffers with the goal of registering and turning out disaffected,
    patriotic voters.

    Donald J. Trump for President, Inc.
    Director, Data Division                                                                   October 2015 – March
    2016
    Matt was responsible for developing the voter contact strategy, building
    technology infrastructure, managing vendor relationships, recruiting the
    data division staff, and supporting and auditing state efforts on door-to-
    door, phone, mail, and email operations.

    Election Data Services, Inc.
    Senior Analyst                                                                            2001-2005
    Matt Braynard was responsible for analyzing and redistricting states and
    municipal political boundaries, as well as analyzing election result
    administration data.

    Republican National Committee
    Political Analyst                                                                         1996, 1998-2001
    Matt Braynard worked in the political analysis department developing and
    deploying voter targeting databases, and directed the precinct election
    result research project.

    Luntz Research Companies
    Research Consultant                                                                       1997-2001
    Matt Braynard analyzed survey toplines and cross tabulations to create
    executive presentation materials.

 EDUCATION
   Columbia University                                                                        2018
   Master of Fine Arts
   Writing Program

    The George Washington University
    Bachelors of Business Administration                                                      2000
    Concentrations in Finance and Management Information Systems




                                               Ex. 2 to Petition:
                                             Braynard Declaration
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 99 of 559




                            Ex. 2 to Petition:
                          Braynard Declaration
                                                                                       GA Out of State Subsequent Registration


                       county     voterid    lastname         fname      suffix               streetnum street                   city             state zip          sta2   rdate_ga     rdate_sta2
                       COLQUITT   00380136   ROBINSON         MARY       ANN                  15        OLD TRAM RD              MOULTRIE         GA    31768-6509   AR     5/27/1992    10/01/2008
                       JENKINS    01546598   MILLS            GLORIA     JEAN                 517       BRIER CREEK CT           MILLEN           GA    30442        AR     1/1/1980     10/28/1983
                       JENKINS    01546598   MILLS            GLORIA     JEAN                 517       BRIER CREEK CT           MILLEN           GA    30442        AR     1/1/1980     10/28/1983
                       COWETA     04878612   GRAY             JENNIFER   LYNN                 65        MAR MAR LN               NEWNAN           GA    30265        AZ     3/8/2000     03/01/2004
                       HENRY      04317153   MITCHELL         REBECCA    LYNN                 5036      KENS CT                  STOCKBRIDGE      GA    30281-7966   AR     10/4/1998    04/29/2019
                       LEE        01267509   COOK             WILLIAM    JEFFERY              850       PHILEMA RD S             LEESBURG         GA    31763        AR     2/16/1990    11/02/2018
                       CHATHAM    04561622   BROWN            CHARLES    EDWARD               811       SEILER AVE               SAVANNAH         GA    31401-9235   AR     10/17/1998   10/03/2016
                       NEWTON     01384667   HAMPTON          SALLY      MAE                  30        STEPHANIE LN             COVINGTON        GA    30016        AR     10/7/1994    02/01/2016
                       TROUP      00908416   BOWEN            TINA       MARIE                571       WATERVIEW DR             LAGRANGE         GA    30240-7723   AR     8/30/1994    12/20/2019
                       COBB       04615945   MCKINNEY         BRYAN      FRANKLIN             5209      ELLIOTT RD               POWDER SPRINGS   GA    30127        AZ     10/8/2000    02/28/2016
                       GWINNETT   06052847   TALBOT           MARK       FRANCIS              5105      MALTDIE CT               SUGAR HILL       GA    30518        CA     10/3/2004    11/01/2018
                       COBB       08744604   PARKS            TYRUS      NIGEL                1402      HAMPTON GLEN DR SW       MARIETTA         GA    30064        CA     10/7/2012    08/17/2017
                       DEKALB     08379254   SPURLOCK-WELSH   PUALANI                         29        KNOB HILLS CIR           DECATUR          GA    30030        CA     11/2/2010    11/01/2018
                       COWETA     00102601   CLARK            SHIRLEY    ANN                  87        REDLEVEL WALK            NEWNAN           GA    30265-6207   CA     10/2/1988    11/18/2003
                       FULTON     08579563   BOWMAN           RODNEY     CALVIN               5540      DENDY TRCE               FAIRBURN         GA    30213        CA     10/7/2012    06/01/2019
                       PAULDING   03611067   LOVEALL          JERRY      PAUL                 33        SILVER TRL               DALLAS           GA    30157        CA     3/27/1996    09/04/2003
                       PAULDING   03590517   LOVEALL          BARBARA    KATHREN              33        SILVER TRL               DALLAS           GA    30157        CA     3/20/1996    09/04/2003
                       FULTON     02608637   SWAFFORD         NORMAN     MICHAEL              1705      MONROE DR NE             ATLANTA          GA    30324        CA     7/16/1992    10/22/1998
                       DEKALB     03343635   STERN            SUSAN      M                    1733      KELLOGG SPRINGS DR       ATLANTA          GA    30338-6009   CA     9/19/1995    09/27/2003
                       FULTON     04050887   MACRIS           DANIEL     DEMETRIOS            464       MICHAEL DR               ALPHARETTA       GA    30009        CA     2/16/1997    11/10/2014
                       GWINNETT   08539561   RAMIREZ          MELISSA                         805       PLEASANT HILL RD NW      LILBURN          GA    30047        CA     10/20/2011   01/04/2016
                       FULTON     08032906   CANTARUTTI       PERRY      ANTHONY              977       WILDWOOD RD NE           ATLANTA          GA    30306        CA     5/21/2009    09/14/2016
                       GWINNETT   10142884   TAYE             NOAHAMIN   ANDARGACHEW          4999      APPALOOSA TRL            NORCROSS         GA    30071        CA     12/31/2013   03/03/2020
                       FAYETTE    01739241   JACKSON          DWIGHT     ANDRE                185       MILL RUN                 FAYETTEVILLE     GA    30214-3526   CA     2/5/1988     03/12/2020
                       DEKALB     04915600   HOGAN            JACARE     JENICE               2700      BUFORD HWY NE            ATLANTA          GA    30324        CA     10/8/2000    09/22/2008
                       FAYETTE    05471426   CAWLEY           JOSHUA     CHAD                 100       NICOLE WAY               SENOIA           GA    30276        CA     6/20/2004    01/01/2018




  Ex. 2 to Petition:
                       FULTON     07337395   LEVINS           LASHIA     PATRICE              2470      CAMELLIA LN NE           ATLANTA          GA    30324        CA     1/6/2008     08/16/2010




Braynard Declaration
                       DEKALB     06968691   HOUSER           JUSTIN     THOMAS               2413      THAWLEY PL               TUCKER           GA    30084        CA     6/15/2008    01/04/2012
                       FULTON     10374636   SU               BO                              125       HEDGEROW TRCE            DULUTH           GA    30097        CA     10/4/2015    06/22/2016
                       COBB       04697471   ASBILL           CLINTON    MILES                4092      E SPRING MEADOW DR       ACWORTH          GA    30101        CA     10/8/2000    06/19/2017
                       FULTON     03325034   MARTINEZ         CRISTINA                        350       CARPENTER DR NE          ATLANTA          GA    30328        CA     10/6/1996    08/28/2018
                       HALL       03551667   PAGE             MARY       BOWDEN               3480      GREEN APPLE RD           GAINESVILLE      GA    30506        CO     10/5/1997    10/03/2012
                       HENRY      01768126   HARRIS           JAMES                           365       YOUNG JAMES CIR          STOCKBRIDGE      GA    30281        CT     10/5/1992    10/23/2008
                       MUSCOGEE   01810585   DAVIS            JAMES      M                    6856      COPPER OAKS CT           COLUMBUS         GA    31904        DC     5/15/1984    01/17/2002
                       MUSCOGEE   01810585   DAVIS            JAMES      M                    6856      COPPER OAKS CT           COLUMBUS         GA    31904        DC     5/15/1984    01/17/2002
                       DEKALB     03129216   JONES            ALBERT     W                    1092      CHANTILLY CRES NE        BROOKHAVEN       GA    30324-3272   FL     9/21/1992    06/16/2003
                       LINCOLN    06610233   COOPER           JOHN       DENNIS               1668      BUCKHEAD RD              TIGNALL          GA    30668        FL     7/19/2005    04/08/2013
                       CAMDEN     00524938   RYALS            JAMES      STANLEY              407       S ARIZONA ST             KINGSLAND        GA    31548        FL     11/19/1975   12/05/2011
                       COWETA     03904441   DANIEL           KELLY      LEIGH                31        BASSWOOD WAY             SHARPSBURG       GA    30277        FL     10/6/1996    05/07/2002
                       SEMINOLE   06415897   MILLER           JIMMY      LEE                  8028      MALONE DR                DONALSONVILLE    GA    39845-5344   FL     12/10/2004   09/30/2011
                       COBB       06907418   CHMIELEWSKI      KAITLYN    MARIE                4903      BRIARLEIGH CHASE SW      MABLETON         GA    30126        FL     10/8/2006    09/30/2011
                       TIFT       06835323   MARIN            JESSENIA                        9         CLINT CIR                TIFTON           GA    31794        FL     5/17/2006    03/07/2012
                       TIFT       06835323   MARIN            JESSENIA                        9         CLINT CIR                TIFTON           GA    31794        FL     5/17/2006    03/07/2012
                       GWINNETT   06181789   MULLEN           MICHAEL    LEONARD              2567      INGRAM RD                DULUTH           GA    30096        FL     8/13/2004    04/06/2012
                       GWINNETT   06181789   MULLEN           MICHAEL    LEONARD              2567      INGRAM RD                DULUTH           GA    30096        FL     8/13/2004    04/06/2012
                       GWINNETT   02785940   FAGAN            JOSEPH     R                    3596      ROBINSON CT              LAWRENCEVILLE    GA    30044-5543   FL     1/12/1988    06/13/2005
                                                                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 100 of 559




                       FORSYTH    07948152   CACCAMO          PATRICIA   A                    326       CANTON RD                CUMMING          GA    30040        FL     7/1/2012     09/17/2013
                       JENKINS    00250807   KELLY            ROSA       MAE                  133       REEVES ST                MILLEN           GA    30442        FL     7/12/1991    07/14/2004



                                                                                                        Page 1
                                                                                      GA Out of State Subsequent Registration


                       GWINNETT     04475606   FREEMAN       DANA        MARIE               4130     JANEL LN                  LOGANVILLE       GA   30052        FL   7/20/1998    01/18/2001
                       TERRELL      00025587   BANGS         TANA        KEMPH               1344     BILL WHITAKER RD          DAWSON           GA   39842        FL   2/5/1996     02/02/2005
                       BRYAN        04050441   TILTON        DANIEL      CURT                177      MANNIE ENGLISH RD         ELLABELL         GA   31308        FL   10/8/2000    10/11/2012
                       CLAYTON      01936853   DAVIS         CHENITA     ALEXIS              650      GEORGETOWN CT             JONESBORO        GA   30236        FL   8/29/1992    03/05/1999
                       DEKALB       05109939   LIND          JENNIFER    NICOLE              3425     HOLLY HILL PKWY           ELLENWOOD        GA   30294-6533   FL   10/8/2000    06/03/2004
                       GWINNETT     04952550   STERLING      WAYNE       LIVINGSTON          1241     MCMINN DR                 SNELLVILLE       GA   30078        FL   10/8/2000    12/24/2003
                       FANNIN       03566623   PESTERFIELD   SUSANNE     R                   175      BIG CREEK VIS             CHERRY LOG       GA   30522        FL   6/9/1996     10/04/2004
                       FAYETTE      04598487   ADLINGTON     RICHARD     DONALD              503      PINE CIR                  PEACHTREE CITY   GA   30269        FL   1/7/1999     02/22/2006
                       GWINNETT     04952550   STERLING      WAYNE       LIVINGSTON          1241     MCMINN DR                 SNELLVILLE       GA   30078        FL   10/8/2000    12/24/2003
                       GWINNETT     04686589   WRIGHT        KEVIN       DALE                271      W CROGAN ST               LAWRENCEVILLE    GA   30046        FL   4/27/1999    08/02/2007
                       HOUSTON      05315499   WHITE         ELLEN       BURGIN              143      STONEHEDGE DR             WARNER ROBINS    GA   31088        FL   9/7/2010     12/11/2013
                       MUSCOGEE     03807589   HUFF          LINDA       KAY                 7039     VININGS WAY               COLUMBUS         GA   31907        FL   7/20/1996    07/16/2013
                       COBB         03949088   DUNCAN        RICHARD     ALLEN               1173     LAUREL PL                 SMYRNA           GA   30080-4260   FL   6/20/2004    10/24/2013
                       COLUMBIA     04637721   EMMONS        ERIK        THOMAS              220      MILLBROOK RD              AUGUSTA          GA   30907-9332   FL   10/8/2000    06/18/2013
                       CLAYTON      08651939   HILLMAN       KENSHAY     CRYSTALNA           8261     FREESTONE DR              JONESBORO        GA   30236-3928   FL   4/6/2012     09/24/2013
                       CLAYTON      08651939   HILLMAN       KENSHAY     CRYSTALNA           8261     FREESTONE DR              JONESBORO        GA   30236-3928   FL   4/6/2012     09/24/2013
                       TIFT         04995218   THOMAS        PHAEDRA     JENAI               506      GOLDEN RD E               TIFTON           GA   31794        FL   10/8/2000    09/09/2005
                       FULTON       02465532   GRAY          FRANCES     DIANA               3385     WALNUT RDG                ATLANTA          GA   30349        FL   3/12/1992    03/18/2000
                       TROUP        07788678   FULLER        AMBER       CECILE              144      CEDAR RIDGE DR            LAGRANGE         GA   30241        FL   9/29/2008    05/27/2014
                       FULTON       03026674   SHEPHERD      RICHARD     MARK                405      BANBURY XING              ALPHARETTA       GA   30009        FL   2/1/1984     11/24/2008
                       BARTOW       04012892   EVANS         WAYNE       HALLMAN             109      PRINCETON AVE             ADAIRSVILLE      GA   30103        FL   6/21/1998    08/13/2014
                       MONROE       04358605   BROWN         HAROLD      EUGENE              105      RANCH CT                  FORSYTH          GA   31029        FL   6/21/1998    03/21/2014
                       HARRIS       03770482   CUMMINGS      JOSEPH      FRANCIS             522      QUAIL TRL                 FORTSON          GA   31808        FL   10/5/2008    08/28/2014
                       FULTON       08057448   BENIWAL       CYNTHIA     KIM                 12285    CHARLOTTE DR              ALPHARETTA       GA   30004        FL   6/19/2009    03/17/2014
                       COBB         06208719   PATEL         ADITYA      RASHMIKANT          1963     CHEYANNE DR SE            SMYRNA           GA   30080        FL   10/3/2004    06/09/2014
                       COBB         06208719   PATEL         ADITYA      RASHMIKANT          1963     CHEYANNE DR SE            SMYRNA           GA   30080        FL   10/3/2004    06/09/2014
                       CHEROKEE     07404454   BENTON        WALLACE     RAKESTRAW           303      DON PIERRE WAY            WOODSTOCK        GA   30188        FL   10/5/2008    08/20/2014




  Ex. 2 to Petition:
                       FULTON       04415910   LUMPKIN       VICKEY      MECHELLE            2399     PARKLAND DR NE            ATLANTA          GA   30324        FL   10/3/2004    12/10/2014




Braynard Declaration
                       CARROLL      02166986   COHEN         TERRY       RAYMOND             180      GOLD DUST TRL             CARROLLTON       GA   30117        FL   10/8/1984    12/19/2014
                       CHEROKEE     06991345   BOBBER        RONALD                          635      WEDGEWOOD DR              WOODSTOCK        GA   30189        FL   10/19/2006   10/15/2014
                       FULTON       01996293   HUGHES        MARCELLUS   L                   579      SIMMONS ST NW             ATLANTA          GA   30318        IL   10/2/1992    01/04/2012
                       FULTON       05512758   WILSON        DOUGLAS     EDWARD              112      FOSTER CIR                FAIRBURN         GA   30213-1261   IL   7/11/2002    10/06/2016
                       MONTGOMERY   01310548   HAMILTON      JANET       M                   783      OLD KIBBEE RD N           VIDALIA          GA   30474-6913   IL   6/3/1988     03/11/2005
                       BALDWIN      01096577   SIMMONS       MICHAEL                         1066     N WAYNE ST                MILLEDGEVILLE    GA   31061-2558   IL   1/11/1984    03/15/2016
                       DEKALB       02152109   YOUNG         DONNA       S                   6087     SILVER SPUR DR            LITHONIA         GA   30058-6125   KY   2/28/1991    12/30/2002
                       MACON        01274193   WASHINGTON    SANDRA                          104      BAKER ST                  OGLETHORPE       GA   31068        IN   7/9/1988     04/05/1999
                       DOUGLAS      03661808   BOOKER        KIMBERLY    JOYCE               1124     SPRING CREEK WAY          DOUGLASVILLE     GA   30134        IN   10/8/2000    02/02/2013
                       CAMDEN       08234729   HUGHES        KENNETH     JAMES               101      W DILLINGHAM ST           SAINT MARYS      GA   31558        IN   10/7/2012    09/12/2014
                       JACKSON      05548997   PARKER        BRIAN       KEITH               360      MELVIN PHILLIPS RD        JEFFERSON        GA   30549        IN   5/9/2017     10/05/2019
                       CHEROKEE     05558429   REINER        WILLIAM     JAMES               601      ROYAL CRESCENT ALY        CANTON           GA   30115        IN   10/6/2002    10/24/2006
                       GWINNETT     02138222   WESTFALL      BONNIE      JEAN                1501     PINYON PL                 LAWRENCEVILLE    GA   30043        KS   9/15/1990    09/27/2012
                       DEKALB       02123301   TINSLEY       JANIE       FRANCINE            2067     WINDY HILL RD             DECATUR          GA   30032-5502   KY   1/1/1972     10/09/2000
                       FORSYTH      00834599   OBRYAN        SUSAN       D                   5060     PINEY GROVE DR            CUMMING          GA   30040-9669   KY   1/31/1989    11/04/1999
                       COBB         02979008   COLEMAN       ANGELA      M                   190      TUDOR PL SW               MARIETTA         GA   30064        KY   2/3/1992     07/28/2003
                       HOUSTON      03778677   ABERNATHY     RACHEL      JOY                 1803     ROSS ST                   PERRY            GA   31069        KY   10/8/2000    09/29/2004
                       FULTON       05533653   BONNER        BRIAN       MATTHEW             2683     GEORGE ST NW              ATLANTA          GA   30318        KY   10/3/2004    09/08/2005
                       CLAYTON      06772021   AMMAH         JUSTICE     T                   9566     CANVASBACK CT             JONESBORO        GA   30238        KY   3/2/2006     01/09/2008
                                                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 101 of 559




                       NEWTON       06145749   POU           JUSTIN      MAURICE             580      CREEKVIEW BLVD            COVINGTON        GA   30016        KY   10/3/2004    10/04/2006
                       FULTON       08715808   QUINN         RYAN        PATRICK             420      CHAPEL SAINT LEON CT      ALPHARETTA       GA   30022        KY   5/28/2012    09/17/2012



                                                                                                      Page 2
                                                                                   GA Out of State Subsequent Registration


                       HABERSHAM   07842153   HENDERSON   RYAN        BROOKS              118      SWAIN ST                  CLARKESVILLE     GA   30523        KY   10/5/2008    06/03/2013
                       HENRY       01408606   RAY         RONNIE      LEE                 6100     MONTLAKE AVE              MCDONOUGH        GA   30253        KY   3/10/1992    04/16/2007
                       COWETA      04247084   STOTTS      BILLY       J                   45       HIDDEN COVE LN            SENOIA           GA   30276        KY   10/5/1997    10/23/2012
                       FLOYD       04614558   ANDERSON    TODD        WILLARD             159      WARD MOUNTAIN RD          KINGSTON         GA   30145-1117   KY   1/21/1999    04/09/2001
                       GWINNETT    05832791   LEE         MARY        L                   1561     DEHAVEN CT                LAWRENCEVILLE    GA   30043-7927   KY   6/9/2003     02/17/2020
                       JACKSON     04606447   PARKER      THOMAS      WARD                21       HUNTING HILLS DR          BRASELTON        GA   30517-5048   KY   10/8/2000    09/30/2004
                       LEE         01267336   MCKINLEY    CHERYL      D                   155      SAPELO DR                 LEESBURG         GA   31763-5290   KY   2/8/1988     04/16/1999
                       THOMAS      00635187   PARRISH     JOHN        ALVIN               1506     MILLPOND RD               THOMASVILLE      GA   31792-7407   KY   10/10/1988   08/10/1992
                       CLAYTON     03595119   ADAMS       OSCAR                           49       WATERS EDGE WAY           FAYETTEVILLE     GA   30215        LA   3/31/1996    09/27/2013
                       CLAYTON     06809945   JOHNSON     THOMAS                          1828     BYROM PARKWAY             JONESBORO        GA   30236        LA   1/6/2008     10/02/2019
                       MUSCOGEE    04996297   SOTO        JULIO                           5230     CHATHAM WOODS LN          COLUMBUS         GA   31907-1859   MA   8/16/2000    10/12/2016
                       FULTON      08587325   ZWECKER     HALEY       ALLEN               1042     CUMBERLAND RD NE          ATLANTA          GA   30306-3216   MA   1/19/2012    10/15/2018
                       FLOYD       00968787   BAKER       CHERYL      A                   1018     TERHUNE RD SE             ROME             GA   30161-3653   MA   1/1/1992     08/27/2002
                       CAMDEN      10136630   WILLIAMS    MORGAN      LEA                 336      FIELD CREEK CIR           WAVERLY          GA   31565        MA   12/18/2013   08/04/2017
                       DEKALB      04708014   MITCHELL    MELVENA                         5571     EMERALD GLN               STONE MOUNTAIN   GA   30088        MD   6/10/1999    11/01/2005
                       FULTON      08650640   FAULKNER    VERA        REDFEARN            6941     ROSWELL RD                SANDY SPRINGS    GA   30328        MD   10/7/2012    10/16/2012
                       FORSYTH     04038010   JOHNSON     JENNIFER    MARIE               717      LAKEGLEN DR               SUWANEE          GA   30024        MD   10/8/2000    10/16/2012
                       FULTON      07095744   CARNEY      JHETARI     THOMAS              2628     SYLVAN RD                 EAST POINT       GA   30344        MD   10/5/2008    10/31/2019
                       PAULDING    06571497   GORDON      LEROY                           118      BRIGHTWATER DR            DALLAS           GA   30157-1196   MD   6/28/2005    11/24/2015
                       COBB        07638757   CHANDLER    TRENICE     LIEZETTE            3406     ENGLISH OAKS DR NW        KENNESAW         GA   30144        MD   10/5/2008    07/14/2014
                       BIBB        05582058   HICHKAD     USHA        RAMESH              286      PLANTATION VILLA LN       MACON            GA   31210        MD   8/6/2002     05/27/2015
                       HOUSTON     03657388   BALLARD     PATRICIA    ANN                 105      KADY LYNN WAY             WARNER ROBINS    GA   31088        MD   10/6/1996    09/24/2015
                       FULTON      06918187   ARNOLD      SHANICE     ELIZABETH           555      CRICK PT                  PALMETTO         GA   30268-1820   MD   7/21/2006    06/30/2016
                       MUSCOGEE    01807042   HOLLIS      KENNETH                         3020     MELROSE DR                COLUMBUS         GA   31906-2639   MD   7/9/1982     10/01/1992
                       CHEROKEE    01410770   SMITH       KEVIN       MICHAEL             239      MCAFFEE ST                WOODSTOCK        GA   30188        MI   8/31/1992    07/08/2010
                       WALTON      02864364   GIBSON      TAMMY       SINGLETON           2108     WATSON FAIN TRL           LOGANVILLE       GA   30052        LA   8/27/1992    08/04/2014
                       GRADY       04819959   HARRELL     WILLIAM     ERIC                159      HINSON RD                 CAIRO            GA   39828        MA   11/12/1999   07/28/2016




  Ex. 2 to Petition:
                       DECATUR     03730643   BROWN       GARY                            147      AARON RD                  BAINBRIDGE       GA   39817        MA   7/7/1980     10/05/1994




Braynard Declaration
                       WALTON      01864772   JOHNSON     DAVID       L                   188      THURMAN BACCUS RD         SOCIAL CIRCLE    GA   30025        MA   10/9/1990    05/30/2014
                       DEKALB      06464803   MILLER      LAURA       JANE                2369     BRADCLIFF DR NE           ATLANTA          GA   30345        MA   1/6/2008     11/07/2013
                       DEKALB      06289592   TUGGLE      ELIZABETH   COLLINS             1160     THORNWELL DR NE           ATLANTA          GA   30319        MA   10/5/2008    12/08/2017
                       FULTON      06658107   LONDERGAN   BETTY       A                   9        CONIFER CIR NE            ATLANTA          GA   30342        MA   10/8/2006    08/28/2020
                       GREENE      03761055   BEFUS       SAMANTHA    GRANT               1200     HARBOR RIDGE DR           GREENSBORO       GA   30642        MD   10/6/1996    06/10/2008
                       GLYNN       10232442   AKINOLA     SOPHIA      LORRAINE            3241     WILLOW AVE                BRUNSWICK        GA   31520        MD   5/29/2014    07/25/2014
                       COBB        03013603   ATTRIDE     DAVID       ANTHONY             1469     FENWICK DR SW             MARIETTA         GA   30064-2783   MD   10/5/1992    08/18/2000
                       CHATHAM     06812709   MELTON      OTIS        HIRAM               902      WOODSIDE XING             SAVANNAH         GA   31405        MD   4/18/2006    08/22/2006
                       GWINNETT    10880399   ODUNEYE     EBUN        FLORENCE            2605     PADDOCK POINT PL          DACULA           GA   30019        MD   8/25/2016    04/07/2017
                       DEKALB      02051332   MOREY       JAMES       H                   1409     EMORY RD NE               ATLANTA          GA   30306-2407   ME   8/22/1994    09/05/2001
                       OCONEE      10612196   ALBERT      WARREN      ALEXANDER           1101     OAKLAKE TER               WATKINSVILLE     GA   30677        MD   1/7/2016     10/03/2016
                       FULTON      05705013   ANENE       CHUKA       JIBUOKU             12100    WILDWOOD SPRINGS DR       ROSWELL          GA   30075        MD   3/20/2003    11/07/2010
                       FULTON      05705013   ANENE       CHUKA       JIBUOKU             12100    WILDWOOD SPRINGS DR       ROSWELL          GA   30075        MD   3/20/2003    11/07/2010
                       FULTON      07060297   WILSON      SHELLY      DEANNA              1407     MONTEREY PKWY             SANDY SPRINGS    GA   30350        MD   1/6/2008     12/07/2012
                       DOUGLAS     06582101   LEWIS       NICHOLAS    TYREL               3204     PLYMOUTH ROCK DR          DOUGLASVILLE     GA   30135        MD   6/15/2008    10/01/2012
                       DOUGLAS     02899408   MOREHOUSE   SCOTT       STUART              3302     FRANKLIN FOREST DR        WINSTON          GA   30187        MD   10/3/1994    12/08/2000
                       COBB        04145185   FRANCIS     JULITO      ALCIDRO HERBERT     4123     ROSEDOWN CT NW            KENNESAW         GA   30144        MD   10/4/1998    11/27/2018
                       GWINNETT    04090566   MURPHY      GEORGE      LAWRENCE            2909     MERRION PARK LN           DACULA           GA   30019        MD   10/8/2000    07/14/2009
                       GWINNETT    04090566   MURPHY      GEORGE      LAWRENCE            2909     MERRION PARK LN           DACULA           GA   30019        MD   10/8/2000    07/14/2009
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 102 of 559




                       FULTON      05667110   WILLIAMS    ANTHONY                         2788     DEFOORS FERRY RD NW       ATLANTA          GA   30318        MD   10/3/2004    09/07/2018
                       WHITE       01650672   BROWN       PATRICIA    ANN                 257      BROWN RD                  CLEVELAND        GA   30528        MD   4/23/1992    09/16/1996



                                                                                                   Page 3
                                                                                GA Out of State Subsequent Registration


                       FULTON      02613227   SMITH       PATRICIA   LEE               1000     APPLEWOOD DR              ROSWELL             GA   30076        MD   1/31/1966    12/21/2017
                       FULTON      03767862   WILSON      LARICHE    DANIELLE          1888     EMERY ST NW               ATLANTA             GA   30318        MD   6/25/1996    01/15/2019
                       EFFINGHAM   01575186   SMITH       MARK       ALAN              2800     GA HIGHWAY 17 S           GUYTON              GA   31312        MI   1/1/1976     08/20/1985
                       BARROW      05950931   CROOKS      RICHARD    ELTON             1031     COVEVIEW CIR              HOSCHTON            GA   30548        MI   6/20/2004    07/11/2016
                       FULTON      03405527   SMITH       CRAIG      WILLIAM           2000     HEMBREE GROVE DR          ROSWELL             GA   30076        MI   10/14/1995   11/18/1999
                       CARROLL     02161041   JOHNSON     MICHAEL    G                 16       LANKFORD LOOP             TEMPLE              GA   30179-5323   MI   1/8/1976     10/06/2008
                       COBB        02557930   NEAL        LORNE      JAMES             3369     HICKORY LN                POWDER SPRINGS      GA   30127        MI   4/16/1988    07/08/2018
                       FULTON      01779721   EASON       TONICA     JAPUN             3687     OAKMAN PL                 FAIRBURN            GA   30213        MD   4/14/1995    01/18/1996
                       COBB        02005752   JOHNSON     PATRICIA   ANN               3200     CASTEEL RD NE             MARIETTA            GA   30062-5307   MD   10/11/1988   11/07/2010
                       COBB        01280859   JARRELL     ADRIAN                       903      WAYLAND CT SE             SMYRNA              GA   30080-1817   MD   6/30/1988    03/30/2006
                       FULTON      04682671   REYNOLDS    TERRILYN   JAMILLE           899      VENETTA PL NW             ATLANTA             GA   30318        MD   4/16/1999    03/01/2010
                       FULTON      08302593   MILLER      CONTRINA                     35       MOURY AVE SE              ATLANTA             GA   30315        MD   10/7/2012    09/18/2013
                       BIBB        00160301   HODGES      SHARON     DENISE            149      HIDDEN CREEK CIR          LIZELLA             GA   31052-5553   MD   12/31/1989   08/01/2014
                       CLAYTON     06395387   SALLIS      TOYA       LYNN              384      RIVER CHASE DR            JONESBORO           GA   30238        MD   1/6/2008     02/27/2015
                       FULTON      04407131   DARKE       AMIE       SOMMERS           1840     REDBOURNE DR              ATLANTA             GA   30350        MD   10/4/1998    07/07/1999
                       HOUSTON     07596749   BELL        CHARLES    EDWARD            404      DALTONS RDG               BONAIRE             GA   31005-2513   MD   7/8/2008     09/18/2019
                       HENRY       06761867   AUSTIN      PHILLIP    LEE               1425     TETHER LN                 MCDONOUGH           GA   30253        MI   2/18/2006    07/24/2017
                       CLAYTON     03407137   ALEXANDER   LYNDIA     JOYCE             9257     WOODGREEN WAY             JONESBORO           GA   30238        MI   10/6/1996    09/16/2015
                       FULTON      05787363   LAWSON      CONRAD     JAMES             1188     LAVISTA CIR NE            ATLANTA             GA   30324        MN   10/3/2004    01/27/2016
                       FULTON      06731213   JENKINS     BRANDON    SANDORE           270      17TH ST NW                ATLANTA             GA   30363        MO   1/6/2008     04/09/2012
                       CLAYTON     01775659   SPEAK       RICHARD    DALE              11491    NEW HOPE RD               HAMPTON             GA   30228-3312   MO   1/19/1995    01/24/2000
                       COLUMBIA    10908229   VALCOURT    KARLA      YVIE              1064     EMERALD PL                EVANS               GA   30809        MO   8/23/2016    10/10/2016
                       BIBB        00182270   ANDERSON    DONNA      MARIE             4961     BRITTANY DR               MACON               GA   31210        MO   9/30/1992    04/21/2012
                       CATOOSA     06463864   CARVER      JOHNNY     ARNETTE           58       GEORGETOWN DR             RINGGOLD            GA   30736        MS   10/8/2006    05/02/2014
                       TIFT        01264535   HARPER      JUDY       TAYLOR            225      CAROLINA DR               TIFTON              GA   31794        MS   11/8/1983    12/31/2008
                       DEKALB      07748833   JOHNSON     SHONTIA    RENAE             2457     IVEY CREST CIR            TUCKER              GA   30084        MS   10/5/2008    02/13/2015
                       FULTON      07218876   DORSEY      MELISSA    ANGELICA          603      TREERIDGE PKWY            ALPHARETTA          GA   30022        MS   10/5/2008    08/29/2016




  Ex. 2 to Petition:
                       CANDLER     05037600   ALDEN       DAVID      GORDON            4689     LESLIE RD                 METTER              GA   30439        MT   10/8/2000    06/14/2019




Braynard Declaration
                       COBB        06935330   MCCORKLE    SHIRLEY    MARIE             7020     PANDA RD                  AUSTELL             GA   30168        NC   1/6/2008     09/17/2012
                       CAMDEN      03296297   HANNAN      JOBE                         213      LAKE MANOR DR             KINGSLAND           GA   31548        NC   10/8/2000    12/11/2014
                       DOUGHERTY   03649377   ROWE        CHRISTY    YOLANDA           2912     STONEWATER DR             ALBANY              GA   31721        NC   5/3/1996     07/29/2016
                       TOOMBS      01317814   SMITH       DEBORAH    ANN               920      N CIRCLE DR               VIDALIA             GA   30474        NC   6/13/1992    08/06/2020
                       DOUGHERTY   04331146   DYSON       JENNIFER   ROSE              1119     EIGHT MILE RD             ALBANY              GA   31721        MD   6/21/1998    10/06/2006
                       CLAYTON     07749536   THOMAS      ANTHONY                      6187     CULVER DR                 MORROW              GA   30260-1572   MD   8/30/2008    12/11/2015
                       COBB        08835400   THOMPSON    NIA        JADE              6360     ALLEN RD SW               MABLETON            GA   30126-4402   MD   9/13/2012    04/02/2016
                       DEKALB      02037823   MCCASKILL   DELORES    G                 4451     PLEASANT POINT DR         DECATUR             GA   30034        MA   2/24/1995    07/12/2016
                       CAMDEN      00518787   TESSLER     STEVEN                       105      AUSTIN RYAN DR            KINGSLAND           GA   31548        MA   1/23/1992    10/05/2001
                       GWINNETT    10203571   PETERSEN    MAUNIA     SHARI             6453     KLINECT CT                PEACHTREE CORNERS   GA   30092        MD   8/31/2016    03/10/2017
                       BIBB        06256104   MURDOCK     JEFFERY    ZACK              517      WHISTLER LN N             MACON               GA   31210        MD   10/3/2004    08/23/2011
                       FULTON      06516172   CHALIFF     JASON      FORREST           195      GROGANS LAKE PT           SANDY SPRINGS       GA   30350        MD   10/9/2005    10/03/2013
                       FORSYTH     07381559   MARTIN      BRITISH    DARYN             6230     APPLE ROSE DR             ALPHARETTA          GA   30004        MD   10/5/2008    09/07/2012
                       CHATHAM     01526342   HEATH       GREGORY    CHARLES           1509     ELEANOR ST                SAVANNAH            GA   31415-7875   MD   1/1/1979     09/30/2008
                       RICHMOND    00624133   SMITH       CALVIN     LEON              1503     JONATHAN PL               HEPHZIBAH           GA   30815        MD   10/21/1988   09/29/1992
                       FULTON      07279461   KOHUT       MELANIE    JOY               1350     N MORNINGSIDE DR NE       ATLANTA             GA   30306        MD   1/6/2008     10/14/2008
                       FULTON      04729648   BRICKER     MARY       HELEN             1805     PIEDMONT WAY NE           ATLANTA             GA   30324        MD   2/6/2000     04/08/2010
                       FAYETTE     06201041   MURPHY      MATTHEW    WILLIAM           140      COLONY PT                 FAYETTEVILLE        GA   30215        MD   10/3/2004    03/15/2011
                       FULTON      02694809   SMITH       VALERIE    MIESSE            1105     BEAVER CREEK RD           ALPHARETTA          GA   30022        MD   9/15/1990    05/04/2016
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 103 of 559




                       CLAYTON     03610334   BEARD       HARDWICK                     10080    CLEARWATER TRL            JONESBORO           GA   30238-7880   MD   3/26/1996    09/27/2018
                       CLAYTON     03610334   BEARD       HARDWICK                     10080    CLEARWATER TRL            JONESBORO           GA   30238-7880   MD   3/26/1996    09/27/2018



                                                                                                Page 4
                                                                                     GA Out of State Subsequent Registration


                       OGLETHORPE   05795597   GARDINO      TAMMI       LYNN                119      SHADY OAKS LN             COMER              GA   30629        MD   10/3/2004    08/19/2019
                       DEKALB       11884001   JACKSON      JULIUS      LEE                 1408     STONEGATE CT              STONE MOUNTAIN     GA   30083        MD   8/2/2018     06/24/2020
                       GWINNETT     02000583   JACKSON      NINA        L                   2947     STOCKBRIDGE WAY           DACULA             GA   30019        MD   10/1/1992    03/18/2000
                       CHEROKEE     06293660   STEVENSON    COURTNEY    EDWARD              624      RIDGE CROSSING DR         WOODSTOCK          GA   30189        MI   10/3/2004    09/28/2012
                       GLYNN        06595220   MATJAZIC     MARCHELL    MARIE               414      MAPLE ST                  ST SIMONS ISLAND   GA   31522-1356   MI   7/26/2005    06/06/2014
                       FULTON       03308211   GREGORY      SHEILA      THERESE             7070     THREADSTONE OVERLOOK      DULUTH             GA   30097        MI   8/8/1995     12/08/2000
                       FAYETTE      02601965   BALDWIN      MICHAEL     WAYNE               295      WESTBRIDGE RD             FAYETTEVILLE       GA   30214-4920   MI   1/11/1995    01/05/2012
                       GILMER       04761138   MAHONEY      CHRISTINA   PENLAND             79       OAK VALLEY CT             ELLIJAY            GA   30540        MI   2/6/2000     07/07/2014
                       BIBB         07000484   ROBINSON     LINDA       FAYE                212      TULIP CT                  MACON              GA   31216        MI   11/30/2006   09/17/2014
                       RICHMOND     05077765   MILLER       WILLIAM     CLINTON             1608     WINTER ST                 AUGUSTA            GA   30904        MD   9/25/2000    01/11/2018
                       WARE         01056519   JONES        RICHARD     A                   770      PINE LN                   WAYCROSS           GA   31503-6591   MA   1/25/1984    09/26/2008
                       LUMPKIN      11563585   MARKARIAN    ASHLYN      BROOKE              3        BELLAMY PL                DAHLONEGA          GA   30533        MA   1/4/2018     10/25/2018
                       FORSYTH      12073639   DAFFRE       CAROLINA                        3510     VAUGHAN DR                CUMMING            GA   30041        MA   12/28/2018   09/30/2019
                       FORSYTH      05932187   JONES        CAROL       ANN                 4805     ALEXANDRIA AVE            CUMMING            GA   30040        MD   10/3/2004    09/09/2005
                       CHATHAM      04193436   DECKER       CHERIE      LYNN                5100     WATERS AVE                SAVANNAH           GA   31404        MD   10/8/2000    10/11/2005
                       DEKALB       03883177   EATON        VALERIE     THERESA             5969     HILLVALE TRL              LITHONIA           GA   30058-1873   MD   10/6/1996    12/29/2008
                       THOMAS       05523142   THOMAS       LATASHA     MARIE               217      W CLAY ST                 THOMASVILLE        GA   31792-5030   MD   7/11/2002    08/09/2004
                       GWINNETT     04918514   MELLING      REBEKAH     MCELREATH           3308     HILL POND DR              BUFORD             GA   30519        MD   10/8/2000    06/20/2011
                       GWINNETT     04918514   MELLING      REBEKAH     MCELREATH           3308     HILL POND DR              BUFORD             GA   30519        MD   10/8/2000    06/20/2011
                       FORSYTH      06951486   POMYCALA     RANDI       LYNN                5445     LINGER LONGER RD          CUMMING            GA   30041        MD   10/8/2006    05/20/2011
                       RICHMOND     12050128   AHMADI       ZIA         AHMAD               5364     COPSE DR                  AUGUSTA            GA   30909        MD   11/29/2018   12/05/2018
                       FULTON       11641057   WASHINGTON   TAMIKO      ANN                 150      WALKER ST SW              ATLANTA            GA   30313        MD   1/20/2018    07/24/2018
                       LIBERTY      06370349   WATSON       LAVETTE     YVONNE              16       CARRIE ST                 ALLENHURST         GA   31301        MD   10/3/2004    09/13/2012
                       DEKALB       06116303   THOMAS       JUSTIN      MARC                8        PERIMETER CTR E           ATLANTA            GA   30346        MD   10/5/2008    10/02/2012
                       BIBB         10988953   WILLIAMS     TRAMAINE    SHEA                2621     JEFFERSONVILLE RD         MACON              GA   31217        MD   10/7/2016    05/03/2017
                       DOUGLAS      07283732   RICKS        URSULA      ANTOINETTE          4086     ARNOLDS MILL OPAS         DOUGLASVILLE       GA   30135        MD   10/2/2007    02/12/2013
                       HENRY        02001764   JAMES        ROBERT      WILLIAM             416      WINGED FOOT DR            MCDONOUGH          GA   30253        MD   9/12/1987    02/23/2015




  Ex. 2 to Petition:
                       BALDWIN      01100857   DUBOSE       JOHN        HOBSON              1909     KAREN CIR                 MILLEDGEVILLE      GA   31061        MD   1/27/1992    01/04/2018




Braynard Declaration
                       HENRY        08270511   JACQUES      SAMANTHA                        1022     ROWANSHYRE CIR            MCDONOUGH          GA   30253        MD   5/5/2010     06/08/2016
                       GLYNN        03916317   LANDON       MARK        DOUGLAS             106      COYOTE LN                 BRUNSWICK          GA   31525-2514   MD   10/6/1996    06/06/1997
                       FULTON       01000071   COUEY        CLAY        ANDREW              380      PELTON CT                 JOHNS CREEK        GA   30022        MD   8/24/1993    08/04/2003
                       NEWTON       02390774   MILES        BARBARA     M                   40       TULIP DR                  COVINGTON          GA   30016        MD   5/22/1995    10/17/2006
                       DEKALB       06832359   HENRY        SHARON                          1934     PINEDALE PL               DECATUR            GA   30032        LA   5/9/2006     10/11/2016
                       CLAYTON      03757796   MARTIN       MICHELLE    LATRICE             1623     WYNTHROPE CT              RIVERDALE          GA   30274-5152   MD   10/6/1996    06/06/2000
                       GWINNETT     10795366   DRISCOL      JUNE        SUZETTE             2710     BRENTFORD LN              SNELLVILLE         GA   30078        MD   6/24/2016    03/15/2017
                       BRYAN        05685670   MORIARTY     JOEL        PATRICK             70       LEXINGTON DR              RICHMOND HILL      GA   31324        MD   10/26/2003   08/19/2011
                       DEKALB       04990707   BRILL        ESTELA      ROBIN               1516     BEECHCLIFF DR NE          ATLANTA            GA   30329-3826   MD   6/22/2000    02/05/2002
                       GWINNETT     08448970   BOZIER       SHAWN       BREON               7030     MAGNOLIA PARK LN          NORCROSS           GA   30093        MD   6/10/2011    04/28/2015
                       GWINNETT     12034016   DUBOIS       LANDGIE                         3900     MOUNTAIN WAY CV           SNELLVILLE         GA   30039        MA   11/13/2018   12/06/2018
                       DOUGHERTY    04395937   HIGHTOWER    GERALDINE                       1811     KEYSTONE AVE              ALBANY             GA   31705        MA   3/31/1998    03/01/2016
                       BURKE        01423598   BECKTON      GLORIA                          856      BLAKENEY ST               WAYNESBORO         GA   30830-1310   MA   6/12/1994    05/18/2017
                       DEKALB       05593425   BURROUGHS    CATHY       HANNAH              1089     CLEAVEMARK DR             CLARKSTON          GA   30021-2602   MD   10/7/2002    02/10/2014
                       CHEROKEE     04965153   MCMAHAN      DAVID       JAMES               313      RIVERTON WAY              WOODSTOCK          GA   30188        MD   10/8/2000    03/03/2011
                       DEKALB       05496645   BRIDGES      LESLIE      MICHELLE            3603     SETON HALL WAY            DECATUR            GA   30034        MD   10/3/2004    07/14/2014
                       HENRY        08935955   SIMS         BRITTANY    SEMONE              404      CHATEAUGUAY DR            ELLENWOOD          GA   30294        MD   4/15/2014    08/10/2015
                       DEKALB       08503314   BYRD         MARCEL      JAMAL               1779     STONE MEADOW RD           LITHONIA           GA   30058        MD   9/1/2011     09/30/2016
                       CHEROKEE     04197742   JOHNSON      STEPHEN     PATRICK             404      MISTFLOWER CT             BALL GROUND        GA   30107-5197   MD   10/8/2000    10/17/2006
                                                                                                                                                                                                   Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 104 of 559




                       ROCKDALE     03771359   KING         TERESA      GLENNISE            773      LYNN MILAM LN             CONYERS            GA   30094-4108   MD   10/6/1996    04/25/2000
                       CHATHAM      01565319   JOHNSON      JOSEPH                          16       BEN KELL RD               SAVANNAH           GA   31419-3101   MI   4/16/1992    10/14/2011



                                                                                                     Page 5
                                                                                  GA Out of State Subsequent Registration


                       GWINNETT   02736086   NEMETH       DIANE       WHITE              564      DEER RUN SW               LILBURN          GA   30047        MD   4/1/1976     11/30/2011
                       GWINNETT   04971003   COLON        NELSON                         1240     THOMAS PALMER CT          LAWRENCEVILLE    GA   30043        MD   6/12/2000    02/22/2012
                       GWINNETT   04971003   COLON        NELSON                         1240     THOMAS PALMER CT          LAWRENCEVILLE    GA   30043        MD   6/12/2000    02/22/2012
                       GWINNETT   08197969   GRIMES       ERICA       SHARANN            4545     QUAIL POINT WAY           HOSCHTON         GA   30548        MD   11/25/2009   08/28/2017
                       WALTON     03866832   SMITH        DAVID       FRANKLIN           4897     OAKWOOD CT                LOGANVILLE       GA   30052-5212   MI   9/19/1996    04/04/2018
                       FULTON     06288365   RIVERA       RICKY                          1989     CHESHIRE BRIDGE RD NE     ATLANTA          GA   30324        FL   9/14/2004    11/25/2014
                       DEKALB     06357972   KONITS       KAREN       MICHELLE           4527     VILLAGE SPRINGS RUN       DUNWOODY         GA   30338        FL   1/6/2008     12/22/2014
                       DEKALB     06357972   KONITS       KAREN       MICHELLE           4527     VILLAGE SPRINGS RUN       DUNWOODY         GA   30338        FL   1/6/2008     12/22/2014
                       TALBOT     01762699   HUDSON       MARK        E                  711      HOWARD NEAL RD            JUNCTION CITY    GA   31812        FL   9/10/1992    05/01/1997
                       FULTON     03411549   RICHARDSON   WILLIAM     DENNIS             553      BISMARK RD                ATLANTA          GA   30324        FL   6/9/1996     02/05/2008
                       COBB       04543110   HARDING      SHAWNEQUA   FELON              1337     HESSE LN                  AUSTELL          GA   30106        FL   7/9/2000     01/29/2015
                       FULTON     01893279   BEELAND      FRANK       ROCKY              955      JUNIPER ST NE             ATLANTA          GA   30309        FL   7/30/1992    02/05/2015
                       GWINNETT   05856404   MOSES        SHELLY      CHANDRA            5467     ASHINGTON CT              NORCROSS         GA   30071        FL   6/20/2004    10/18/2018
                       THOMAS     05526286   SAMPSON      MITCHELL    THOMAS             421      EDGEWOOD CIR              THOMASVILLE      GA   31792        FL   7/3/2002     08/06/2008
                       FULTON     02696226   BIRD         VIKKI       SUE                7845     LANDOWNE DR               ATLANTA          GA   30350        FL   10/3/1992    09/12/2008
                       DEKALB     05888415   KOZYCKI      ANTHONY     LAWRENCE           1550     PANGBORN STATION DR       DECATUR          GA   30033        FL   10/3/2004    10/03/2008
                       NEWTON     02533645   FERGUSON     JULIE       ANN                20       TRILLIUM TER              COVINGTON        GA   30016        FL   6/2/1995     10/06/2008
                       FULTON     06853173   RITTER       INGRID      KAREN              564      ROSALIA ST SE             ATLANTA          GA   30312-3445   FL   6/2/2006     09/25/2015
                       FULTON     02627126   WOLTERS      RICHARD     FREDERICK          200      WOODCHASE CLOSE NE        ATLANTA          GA   30319-4300   FL   3/1/1964     02/16/2012
                       FULTON     06853173   RITTER       INGRID      KAREN              564      ROSALIA ST SE             ATLANTA          GA   30312-3445   FL   6/2/2006     09/25/2015
                       HENRY      04330830   HARRIS       KAREN       J                  545      QUAIL RUN RD              STOCKBRIDGE      GA   30281        FL   10/8/2006    01/20/2009
                       FULTON     07141052   GRAY         JESSICA     WALLACE            315      JADE COVE DR              ROSWELL          GA   30075        FL   10/5/2008    01/12/2016
                       TALBOT     06463661   WILKEY       ANDREW      STEPHEN            8435     CARTLEDGE RD              BOX SPRINGS      GA   31801        FL   10/7/2012    01/11/2016
                       COBB       08598556   CARTER       HEATHER     LINDSEY            2244     KILMORY DR NW             KENNESAW         GA   30152        FL   10/7/2012    12/15/2015
                       HENRY      01754210   GIL          MYRNA       IVELISSE           320      RIVERBEND DR              MCDONOUGH        GA   30252-4107   FL   1/2/1992     06/01/2009
                       FULTON     03026674   SHEPHERD     RICHARD     MARK               405      BANBURY XING              ALPHARETTA       GA   30009        FL   2/1/1984     11/24/2008
                       DEKALB     02099896   SIKES        ELWIN       JAKE               1633     COUNCIL BLUFF DR NE       ATLANTA          GA   30345        FL   5/30/1992    03/21/2011




  Ex. 2 to Petition:
                       FORSYTH    02537746   GRODHAUS     KAREN       SUE                8345     ROYAL MELBOURNE WAY       DULUTH           GA   30097        FL   2/8/1988     03/31/2011




Braynard Declaration
                       CHATHAM    06341572   WHEELER      JAMES       MITCHELL           333      TATTNALL ST               SAVANNAH         GA   31401        FL   10/5/2008    08/29/2011
                       GWINNETT   06654634   FRASER       KIRK        DOMINICK           3343     SEAN WAY                  LAWRENCEVILLE    GA   30044        FL   9/30/2005    06/22/2006
                       TIFT       08722233   LARSON       RACHEL      SARAH              814      48TH ST                   TIFTON           GA   31794-1564   FL   6/19/2012    06/20/2016
                       COBB       03218663   BRIGHT       PETER       BUZ                1049     ACWORTH DUE WEST RD NW    KENNESAW         GA   30152-4005   FL   10/1/1990    08/26/2016
                       FULTON     02406646   MENTO        CRAIG       JAMES              2965     PEACHTREE RD NE           ATLANTA          GA   30305        FL   9/13/1990    07/06/2016
                       FULTON     05828063   MENTO        NANCY       L                  2965     PEACHTREE RD NE           ATLANTA          GA   30305        FL   9/15/2003    07/06/2016
                       FAYETTE    10550530   WEBB         ROBERT      AUSTIN             190      ALFORD DR                 FAYETTEVILLE     GA   30215        FL   9/28/2015    07/08/2016
                       MUSCOGEE   02907362   FULLER       JENNIFER    KAYE               4619     DEERFIELD DR              COLUMBUS         GA   31907        FL   2/16/1995    11/07/2016
                       GWINNETT   07599143   JONES        JEFFERY     ANDREW             796      CHESTERFIELD DR           LAWRENCEVILLE    GA   30044        FL   6/17/2008    12/05/2016
                       DEKALB     08591226   MCFARLAND    JAYA        ELIZABETH          4894     WEDGEWOOD WAY             STONE MOUNTAIN   GA   30088-3920   FL   2/3/2012     10/12/2016
                       FULTON     03834402   HATTEN       ANTHONY     DEMAR              135      N CLUBLANDS CT            ALPHARETTA       GA   30022        FL   6/18/2000    02/07/2017
                       GILMER     03954400   ANDRUSKI     PENELOPE    MARIE              990      CHEROKEE DR               ELLIJAY          GA   30540        FL   10/5/1996    02/16/2017
                       WALKER     05976516   HARRISS      ROBERT      JULIAN             824      N LONG HOLLOW RD          CHICKAMAUGA      GA   30707        FL   3/6/2004     04/19/2018
                       OCONEE     10373237   PARIKH       DARSHAN     SURENDRA           1542     LENTEN WAY                STATHAM          GA   30666        FL   7/22/2017    06/06/2018
                       DECATUR    08492205   CAUSEY       AMANDA      DAWN               178      KELLEY RD                 BAINBRIDGE       GA   39817        FL   8/24/2011    07/19/2018
                       COBB       06969181   LASCELLES    ANNETTE     PATRICIA           3507     SHELLY DR NW              KENNESAW         GA   30152        FL   10/10/2006   10/04/2018
                       GWINNETT   05856404   MOSES        SHELLY      CHANDRA            5467     ASHINGTON CT              NORCROSS         GA   30071        FL   6/20/2004    10/18/2018
                       LOWNDES    01215211   MCCRARY      PENNY       FLETCHER           1806     RIDGECREST ST             VALDOSTA         GA   31601        FL   5/24/1990    01/07/2019
                       BIBB       00341716   DAVIS        KIMBERLY    BURNEY             2430     ROSEN AVE                 MACON            GA   31206-4532   FL   5/13/1994    04/02/2019
                                                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 105 of 559




                       CHEROKEE   03227523   ALFORD       SEAN        PATRICK            202      SCHLEY TRL                CANTON           GA   30115-2018   FL   10/1/1990    06/18/2019
                       GWINNETT   07699854   HEARD        CHRISTAL    LYNN               3552     SKYLAND RIDGE CT          LOGANVILLE       GA   30052        FL   6/28/2008    01/26/2012



                                                                                                  Page 6
                                                                                      GA Out of State Subsequent Registration


                       FAYETTE      00119774   WATERS         CARLA       MAE                208      LANYARD LOOP              PEACHTREE CITY   GA   30269-2119   FL   7/17/1993    02/02/2012
                       ELBERT       05626284   STANTON        ZACHARY     ANDERSON           1087     THIRTEEN FORKS RD         ELBERTON         GA   30635        FL   10/5/2008    01/13/2012
                       FANNIN       00662104   HERRINGTON     CYNTHIA     FANN               59       CEDAR VALLEY RD           BLUE RIDGE       GA   30513        FL   9/24/1984    10/31/2011
                       MADISON      08312203   DAWSON         KERRY       JOEL               235      OLD ROGERS MILL RD        DANIELSVILLE     GA   30633        FL   9/22/2010    01/11/2019
                       HALL         02556569   THOMAS         LESLIE      JAFFE              4816     PLANTATION OVERLOOK       GAINESVILLE      GA   30506        FL   9/8/1986     08/24/2012
                       FULTON       08815438   PULLIAM        LAURA       LYNNE              6015     STATE BRIDGE RD           JOHNS CREEK      GA   30097        FL   10/7/2012    11/20/2019
                       BRANTLEY     04550198   JOHNS          JOANN                          9587     CENTRAL AVE               WAYCROSS         GA   31503-1229   FL   10/4/1998    01/31/2002
                       DEKALB       07790876   PIERRE         FRANCOIS                       3795     N DECATUR RD              DECATUR          GA   30032        FL   9/30/2008    02/14/2016
                       DEKALB       07790876   PIERRE         FRANCOIS                       3795     N DECATUR RD              DECATUR          GA   30032        FL   9/30/2008    02/14/2016
                       ROCKDALE     01940428   BROWN          OCTAVIA     YVETTE             1161     MAIN ST NW                CONYERS          GA   30012        FL   2/23/1995    07/19/2016
                       GWINNETT     06933997   DYL-FRANCOIS   GINA                           866      ALDER TREE CT             DACULA           GA   30019        FL   10/5/2008    06/13/2016
                       GWINNETT     06933997   DYL-FRANCOIS   GINA                           866      ALDER TREE CT             DACULA           GA   30019        FL   10/5/2008    06/13/2016
                       MUSCOGEE     08305717   DEXTER         KIMARA      MICHELLE           2822     E WYNNTON LN              COLUMBUS         GA   31906-2134   FL   6/20/2012    08/10/2016
                       FULTON       05295119   GRACIOUS       BROOKE      SUSAN              625      BARNESLEY LN              ALPHARETTA       GA   30022        FL   5/30/2001    05/27/2003
                       COBB         07372532   MILLET         KATHRYN     GRACE              2850     DELK RD SE                MARIETTA         GA   30067        FL   10/5/2008    07/25/2013
                       LEE          01262456   HAMILTON       DORETHA                        1204     USRY RD                   LESLIE           GA   31764-2034   FL   1/19/1984    06/18/1991
                       FULTON       02519392   HALL           JOEL        WILLIAM            119      VILLAMOURA WAY            DULUTH           GA   30097-2068   FL   4/2/1992     07/01/2013
                       FAYETTE      03126900   HUMBARD        MICHELLE    LYNN               140      TERRANE RDG               PEACHTREE CITY   GA   30269        FL   10/1/1988    06/06/2013
                       DEKALB       06786581   TUTTLE         DERICK      BRENT              1177     COUNTRY LN NE             ATLANTA          GA   30324        FL   6/20/2010    10/10/2013
                       GWINNETT     04005970   PALMER         VICKIE      ANN                3749     DAVENPORT RD              DULUTH           GA   30096        FL   12/10/1996   12/02/2013
                       HALL         04315958   PANASIUK       ANDRES      GREGORIO           5118     JAY CREEK RD              OAKWOOD          GA   30566        FL   10/4/1998    09/04/2015
                       CLARKE       00114864   WHITE          CHARLOTTE                      1819     S LUMPKIN ST              ATHENS           GA   30606        FL   8/31/1992    12/31/2009
                       NEWTON       03356024   SMITH          DONNA       MARIE              6193     FARMINGTON LN SE          COVINGTON        GA   30014        FL   6/9/1996     12/08/2005
                       GORDON       07157173   COLLER         CHARLES     WILLIAM            205      WILLOWBROOK DR            CALHOUN          GA   30701        FL   10/5/2008    06/29/2016
                       COBB         04908465   POSENER        CARRIE      SPIVEY             111      ROBIN RD SE               MARIETTA         GA   30067        FL   10/8/2000    10/31/2005
                       WALKER       01332793   LITTLEJOHN     DARIUS      SCOTT              66       LAVENIA CT                CHICKAMAUGA      GA   30707        FL   10/5/2014    11/26/2018
                       MERIWETHER   01245021   TURNER         SHERRY      MATTHEWS           234      LAWSON DR                 PINE MOUNTAIN    GA   31822        FL   1/1/1992     10/15/2014




  Ex. 2 to Petition:
                       HALL         00358313   RINFRET        ROBERT      DOUGLAS            4041     FINCHER DR                GAINESVILLE      GA   30504        FL   11/29/1989   10/07/2014




Braynard Declaration
                       CHARLTON     05453804   MILTON         LADONNA     PARTHENIA          1091     PINEWOOD ST               FOLKSTON         GA   31537        FL   1/31/2002    04/12/2006
                       HOUSTON      01606629   WALKER         ANGELA      N                  51       TIFFANY LN                WARNER ROBINS    GA   31093-1037   FL   5/26/1981    06/07/2006
                       TIFT         06662735   SWAN           VERONICA    LYNN               475      GUN LAKE CIR              TIFTON           GA   31794-2658   FL   10/7/2005    10/13/2006
                       MURRAY       00065874   ROGERS         CHARLES     E                  449      BETTIS RD                 CHATSWORTH       GA   30705-5746   FL   1/1/1994     01/10/2008
                       CAMDEN       08795358   MONTANEZ       ERNESTO                        2575     COLERAIN RD               KINGSLAND        GA   31548        FL   9/20/2012    09/21/2015
                       FORSYTH      03503081   BEAGLE         JANET       DIANE              8445     POST OAK LN               GAINESVILLE      GA   30506        FL   10/6/1996    12/10/2015
                       FLOYD        05419987   HILL           RHONDA      NICOLE             305      WOODBINE AVE NW           ROME             GA   30165        FL   8/8/2013     07/27/2015
                       HALL         04315958   PANASIUK       ANDRES      GREGORIO           5118     JAY CREEK RD              OAKWOOD          GA   30566        FL   10/4/1998    09/04/2015
                       CHATHAM      00540269   BROGDON        CYNTHIA     STUBBS             21       RALEIGH DR                SAVANNAH         GA   31406        FL   7/11/1988    09/22/2015
                       CLAYTON      06969247   COBBERT        STEPHONE                       662      OVERLOOK CT               JONESBORO        GA   30238        FL   10/8/2006    09/25/2015
                       CLARKE       00114864   WHITE          CHARLOTTE                      1819     S LUMPKIN ST              ATHENS           GA   30606        FL   8/31/1992    12/31/2009
                       LANIER       00587443   STAINES        SARA        RUTH               52       S 9TH ST                  LAKELAND         GA   31635        FL   1/1/1994     03/05/2010
                       LANIER       00587443   STAINES        SARA        RUTH               52       S 9TH ST                  LAKELAND         GA   31635        FL   1/1/1994     03/05/2010
                       GWINNETT     06946450   ROJNEAI        RALUCA                         2560     CORDILLO DR               DACULA           GA   30019        FL   8/11/2006    03/10/2016
                       CAMDEN       05273523   MAREK          RONALD      EDWARD             111      WEEPING WILLOW WAY        KINGSLAND        GA   31548        FL   10/5/2008    04/28/2016
                       FULTON       08674464   RIORDAN        KAELEIGH    ANN                235      PHARR RD NE               ATLANTA          GA   30305        FL   5/15/2012    08/02/2016
                       LOWNDES      01212737   MIZE           KEITH       ALLEN              4598     TILLMAN BLUFF RD          VALDOSTA         GA   31602-5004   FL   2/4/1996     08/05/2016
                       FORSYTH      07104134   BYLO           MORGAN      DEXTER             785      TIMBER LAKE TRL           CUMMING          GA   30041        FL   3/30/2007    11/17/2016
                       BRYAN        10644162   WHITAKER       JORDYN      ASHLEY             467      TEAL LAKE DR              RICHMOND HILL    GA   31324        FL   10/9/2016    03/24/2017
                                                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 106 of 559




                       FORSYTH      08668771   BYLO           KATRINA     JORDAN             785      TIMBER LAKE TRL           CUMMING          GA   30041        FL   1/31/2016    05/11/2017
                       FULTON       02650756   HAGGER         RONALD      EDWARD             35       NORTHSIDE DR SW           ATLANTA          GA   30313        FL   5/17/1995    08/29/2017



                                                                                                      Page 7
                                                                                    GA Out of State Subsequent Registration


                       CHEROKEE    08369297   PATTERSON    RACHEL       MORGAN             214      CADENCE TRL               CANTON             GA   30115        FL   10/5/2014    09/05/2017
                       FULTON      00564198   SHEFFIELD    WILLIAM      RANDALL            5755     GLENRIDGE DR NE           ATLANTA            GA   30328        FL   6/9/1996     09/18/2017
                       COBB        01413720   DEAN         DARRYL       EDWARD             4262     ARBOR CLUB DR             MARIETTA           GA   30066        FL   9/5/1992     08/06/2018
                       GWINNETT    10382769   GRAFF        KATIE        KAYON              749      SHADOW TRACE PATH         LILBURN            GA   30047        FL   11/4/2014    08/23/2018
                       WALKER      01332793   LITTLEJOHN   DARIUS       SCOTT              66       LAVENIA CT                CHICKAMAUGA        GA   30707        FL   10/5/2014    11/26/2018
                       FULTON      05659686   BOWMAN       WILLIAM                         375      RALPH MCGILL BLVD NE      ATLANTA            GA   30312        FL   10/3/2004    12/21/2018
                       HOUSTON     06678472   HAJEC        STEVEN       JOSEPH             103      CHALET CV                 CENTERVILLE        GA   31028-6511   FL   10/13/2005   11/15/2018
                       LIBERTY     02909396   ROBINSON     STEVEN       LEE                343      SWINNEY LN                MIDWAY             GA   31320        FL   1/21/1995    03/18/2019
                       FULTON      02499261   BIGGINS      JACQUELINE   VERONICA           1301     PEACHTREE ST NE           ATLANTA            GA   30309        FL   8/2/1975     07/01/2019
                       FULTON      11277782   AUSTIN       AKILAH       ANNIE              5443     ROSEHALL PL               ATLANTA            GA   30349        FL   4/7/2017     11/27/2019
                       FULTON      02611858   MARTIN       OLIVER                          5335     LAKEROCK DR SW            ATLANTA            GA   30331-8923   FL   8/6/1989     05/07/2020
                       GLYNN       01119255   JACKSON      HOLLY        D                  101      HOLLY ST                  ST SIMONS ISLAND   GA   31522        FL   10/3/1994    07/20/2020
                       GWINNETT    07452308   TAVERAS      AURORA       MAURA              4025     MCGINNIS FERRY RD         SUWANEE            GA   30024        FL   10/5/2008    02/22/2018
                       COBB        10306025   STANGE       SARAH        MARIE              6640     AKERS MILL RD SE          ATLANTA            GA   30339        FL   10/9/2016    07/31/2018
                       DEKALB      08115078   HOFSTETTER   AMELIA       RUTH               1185     BRIARVISTA WAY NE         ATLANTA            GA   30329        IA   10/9/2009    11/12/2015
                       GWINNETT    02871189   JONES        JOANNA       BETH               2340     ROXBORO DR                SNELLVILLE         GA   30078-6117   IA   9/26/1992    08/22/1995
                       EFFINGHAM   06481103   HART         CYNTHIA      ANN                682      DEERFIELD RD E            BLOOMINGDALE       GA   31302        IA   5/22/2009    08/19/2014
                       DEKALB      02020575   LARSON       DEBRA        ANN                1868     BRECKENRIDGE DR NE        ATLANTA            GA   30345-4006   IA   9/27/1990    04/06/2020
                       MURRAY      02231927   SMITH        JAMES        R                  3007     GREESON BEND RD           CHATSWORTH         GA   30705-5799   IL   3/28/1953    10/03/2014
                       GWINNETT    00237862   SNIPES       LYNN         R                  2441     FLORAL VALLEY DR          DACULA             GA   30019        IL   1/1/1994     04/28/2015
                       CHATHAM     11522404   DALLECK      ELENA        HLIS               2        RAINTREE LN               SAVANNAH           GA   31411        IL   11/21/2017   10/11/2019
                       DEKALB      04687187   LIGON        TANGELA      R                  965      VALLEY ROCK DR            LITHONIA           GA   30058        IL   4/29/1999    01/01/2006
                       DEKALB      04687187   LIGON        TANGELA      R                  965      VALLEY ROCK DR            LITHONIA           GA   30058        IL   4/29/1999    01/01/2006
                       FULTON      07751869   WALKER       EDGAR        A                  4061     DANFORTH RD SW            ATLANTA            GA   30331        IL   9/7/2008     05/16/2014
                       FULTON      05384441   HOWELL       DELORIS      LEE                630      SPINDLEWICK DR            ATLANTA            GA   30350        IN   10/3/2004    09/30/2008
                       COBB        01527210   BELSCAMPER   AMY          TUCKER             840      HICKORY SHOALS RD NW      MARIETTA           GA   30064        IN   10/5/1992    07/18/2000
                       MUSCOGEE    01810078   KOSAL        BENJAMIN                        1058     54TH ST                   COLUMBUS           GA   31904        KS   7/1/1986     10/17/2008




  Ex. 2 to Petition:
                       COBB        10439442   HAYES        NIGEL        BRUCE              2589     BATES ST SE               SMYRNA             GA   30080        KS   3/21/2015    07/06/2015




Braynard Declaration
                       JENKINS     08139114   JOYNER       JAMES        BRANTLEY           3078     S HERNDON RD              MILLEN             GA   30442        KS   10/3/2010    03/07/2018
                       BARROW      06128808   ABERDEEN     MARK         HENRY              810      CARMON CT                 WINDER             GA   30680-2953   IN   7/29/2004    04/08/2008
                       FORSYTH     02847477   THOMAS       KEVIN        L                  2456     BAGLEY RD                 CUMMING            GA   30041-9396   IN   2/3/1992     10/11/2000
                       WALKER      00433861   CORDLE       TIMOTHY      MARK               702      S CHEROKEE ST             LA FAYETTE         GA   30728        KY   5/19/1987    08/09/2004
                       WALKER      05628134   MAIDA        ANJANETTE    PROUSE             549      N LONG HOLLOW RD          CHICKAMAUGA        GA   30707        KY   10/3/2004    08/21/2006
                       FULTON      01402487   HOUSWORTH    AMY          T                  2695     HOLCOMB SPRINGS DR        ALPHARETTA         GA   30022-5999   KY   5/24/1989    11/08/1995
                       COFFEE      04229528   GOODEN       JENNIFER     RENAE              160      KINGSRIDGE DR             BROXTON            GA   31519-6541   KY   10/8/2000    09/10/2004
                       GWINNETT    03714826   STANTON      JESSICA      WOLLASTON          670      TRINITY PL                SUWANEE            GA   30024        KY   10/6/1996    06/11/2003
                       TIFT        01047879   WARREN       SUSAN        C                  1218     PARK AVE N                TIFTON             GA   31794        KY   1/1/1992     08/08/2007
                       FORSYTH     02798847   CRAMER       ROGER        DALE               6475     IVEY MEADOW LN            CUMMING            GA   30040-6676   KY   9/23/1988    09/30/1992
                       BUTTS       07042999   WATTS        ARSENIO      DONQUIEZ           920      CHESTNUT DR               JACKSON            GA   30233        KY   1/25/2007    10/06/2008
                       BULLOCH     01071795   SPITDOWSKI   PAUL         D                  204      S CROMLEY RD              BROOKLET           GA   30415-6229   KY   7/16/1984    09/13/2004
                       DEKALB      07221674   SPERRY       BEKKAH       ELIZABETH          3205     MCAFEE RD                 DECATUR            GA   30032        KY   10/7/2012    08/01/2014
                       FULTON      02609526   CLARK        NANCY        LEE                19106    HARVEST RIDGE LN          ALPHARETTA         GA   30022        KY   8/28/1993    07/09/1999
                       HALL        00477365   BOYD         CHARLOTTE    PELHAM             4204     RIVIERE PT                GAINESVILLE        GA   30507-8131   KY   1/1/1992     01/31/1994
                       BARROW      00360167   TIPTON       SANDRA       BRANHAM            1377     BIEDERMEIER RD            WINDER             GA   30680        KY   12/12/1987   10/18/2005
                       CLAYTON     01730278   HINTON       PAIGE        WAYNE              1363     LABELLE ST                JONESBORO          GA   30238-6567   KY   7/12/1984    05/07/2007
                       CLAYTON     01741252   HINTON       NANCY        SUE                1363     LABELLE ST                JONESBORO          GA   30238-6567   KY   7/7/1988     05/07/2007
                       GWINNETT    03908096   RAINNEY      LINDA        SUSAN              1065     FOUNTAIN HEAD LN          LAWRENCEVILLE      GA   30043-7538   KY   8/31/1996    11/05/2001
                                                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 107 of 559




                       COBB        06418159   DENNIS       KATHRYN      MARIE              3091     COBB PKWY NW              KENNESAW           GA   30152        NC   10/5/2008    03/11/2011
                       LOWNDES     07210170   WILLIS       JESSICA      MENE               4719     JOHNSON RD S              VALDOSTA           GA   31601        NC   7/30/2007    06/14/2018



                                                                                                    Page 8
                                                                                             GA Out of State Subsequent Registration


                       GWINNETT    02854266   WILLIAMS       ELIZABETH         A                    372      BEN AVE SW                LILBURN        GA   30047-4002   NJ   5/13/1992    05/19/2020
                       GWINNETT    02854266   WILLIAMS       ELIZABETH         A                    372      BEN AVE SW                LILBURN        GA   30047-4002   NJ   5/13/1992    05/19/2020
                       UPSON       05823445   GRIER          CHARLES           EDWARD               824      BAILEY MILL RD            YATESVILLE     GA   31097-4115   NC   7/7/2003     10/08/2004
                       HENRY       07068699   VALDEZ         DOMINGO                                152      SUNFLOWER MEADOWS DR      MCDONOUGH      GA   30252-3712   NJ   2/14/2007    01/18/2012
                       COBB        03563264   POPE           KIMBERLY          L                    5940     HIGHVIEW DR SE            MABLETON       GA   30126-3611   NJ   10/6/1996    09/01/2017
                       PAULDING    03138025   SHROPSHIRE     CYNTHIA           CLAY                 87       OAK LN                    DOUGLASVILLE   GA   30134-5277   NV   9/1/1989     01/21/2014
                       DEKALB      01973231   GRIFFIN        CHARLES           A                    2199     STERLING RIDGE RD         DECATUR        GA   30032-6150   NM   3/25/1976    09/11/2012
                       FULTON      02331906   JOHNSON        CHRISTOPHER       G                    685      ARGONNE AVE NE            ATLANTA        GA   30308        NY   2/14/1990    08/15/1996
                       FULTON      03582331   POWLEDGE       LINDA             L                    185      LITTLE JOHN TRL NE        ATLANTA        GA   30309        NY   10/6/1996    08/25/2008
                       HABERSHAM   08437685   JOHNSON        DUANE             KEITH                272      LAND O GOSHEN             CLARKESVILLE   GA   30523        NV   2/5/2012     09/23/2016
                       CHATHAM     01502252   BROWN          PATRICIA          M                    1007     E PARK AVE                SAVANNAH       GA   31401        NY   5/28/1994    10/27/2004
                       CHATHAM     01502252   BROWN          PATRICIA          M                    1007     E PARK AVE                SAVANNAH       GA   31401        NY   5/28/1994    10/27/2004
                       FULTON      02054737   MUHAMMAD       ADRIENNE          R                    2185     ESSEX AVE SW              ATLANTA        GA   30311        NY   2/5/1992     09/13/2002
                       COBB        02689456   SIMS           TAMANIKA                               1280     BROWNSTONE DR             MARIETTA       GA   30008        NY   2/22/1995    09/26/2000
                       FULTON      02821152   COTE           TERRYL            DENICE               1013     SUMMIT VIEW LN            MILTON         GA   30004        NY   6/15/1990    12/08/2011
                       FULTON      00439559   COTE           RONALD            ARTHUR               1013     SUMMIT VIEW LN            MILTON         GA   30004        NY   7/20/1992    03/14/2012
                       MCINTOSH    10224476   AZARKO         RACHEL            SUZANNE              1032     CASSANDRA LN SE           DARIEN         GA   31305        NY   7/29/2014    03/21/2016
                       FULTON      08770578   CORNWALL       REBECCA                                3016     CASTLE PINES DR           DULUTH         GA   30097        NY   7/27/2012    10/03/2016
                       COBB        01692640   ROBERTS        REBECCA           NUCHOLS              3740     CLUBLAND DR               MARIETTA       GA   30068        NY   1/1/1993     04/25/2018
                       DEKALB      02045547   MILES          PATRICIA          A                    2471     PINE BRANCH WAY           DECATUR        GA   30034-3776   NY   9/29/1976    10/11/1995
                       CLAYTON     11821162   DALEY          CHARLES           TREVOR               2234     SAWGRASS DR               HAMPTON        GA   30228        NY   7/20/2018    01/10/2020
                       DOUGLAS     03172934   LIVELSBERGER   SHIRLEE           JEAN                 5910     WINDSORCREEK DR           DOUGLASVILLE   GA   30135        OH   3/1/1988     05/06/2016
                       FULTON      10203235   MARSH          KRISTEN           MARIE                9308     JAMESON PASS              ALPHARETTA     GA   30022        OH   6/22/2014    04/11/2016
                       CLAYTON     04981773   ALLEN          MAMIE             ADELL                237      PEACHTREE DR              RIVERDALE      GA   30274        OH   6/29/2000    09/01/2016
                       DEKALB      05681901   PARHAM         AYOLUWA           OMOROSE              4092     BOSENBERRY WAY            ELLENWOOD      GA   30294        OH   2/15/2003    08/09/2016
                       COBB        10354058   ROBINSON       BRYANA            MARIE                1141     FLAMINGO DR               AUSTELL        GA   30168        OH   9/22/2014    08/22/2016
                       FORSYTH     06984591   MILLER         BARBARA           KAY                  7525     ANTIQUE BARN AVE          CUMMING        GA   30041        OH   10/8/2006    10/22/2018




  Ex. 2 to Petition:
                       BIBB        07825459   ARMSTRONG      DOROTHY           JEAN                 376      PROVIDENCE BLVD           MACON          GA   31210        OH   9/19/2008    09/10/2018




Braynard Declaration
                       GRADY       04570040   RICHARDSON     EARL              E                    1137     UPPER HAWTHORNE TRL       CAIRO          GA   39828-4941   OH   10/24/1998   03/02/2015
                       COBB        07574812   KILLIAN        ERYN              COFFMAN              801      WINTERSET PKWY SE         MARIETTA       GA   30067        OH   6/12/2008    09/15/2008
                       COBB        07061991   MILLER         KAMILAH           MARYAM               3097     BOLDMERE TRL SE           SMYRNA         GA   30080        PA   1/6/2008     10/10/2014
                       HENRY       11490161   DAVIDSON       ADAM              EDWIN                1513     CLUBHOUSE CT              MCDONOUGH      GA   30252        OR   10/17/2017   07/24/2018
                       CAMDEN      08309100   HALE           BECKI             LYNN                 135      ROYAL CIR                 KINGSLAND      GA   31548-5236   OR   9/30/2010    07/10/2015
                       DOUGLAS     03172938   LIVELSBERGER   TERRY             CLIFFORD             5910     WINDSORCREEK DR           DOUGLASVILLE   GA   30135        OH   3/1/1988     02/25/2016
                       BIBB        07607038   ESPINOSA       LAURENT MICHAEL   SHERRYCK             108      PINNACLE POINTE DR        MACON          GA   31216-5297   OR   6/25/2008    11/06/2017
                       COBB        04948072   BURGER         ERIC              CHARLES              2875     GOLDFINCH CIR             MARIETTA       GA   30066        OH   8/11/2002    01/06/2015
                       WALTON      04739574   LACKEY         JERRY                                  1921     DRY POND RD NW            MONROE         GA   30656-3950   OH   10/8/2000    02/09/2016
                       MUSCOGEE    11010580   HAWKINS        ROBERT            DOUGLAS              9756     WOOLDRIDGE HEIGHTS DR     FORTSON        GA   31808        OR   10/11/2016   02/22/2018
                       MUSCOGEE    06014531   KLINGER        DEANNE            WILSON               2107     PRESTON DR                COLUMBUS       GA   31906        PA   3/24/2004    03/29/2013
                       FULTON      06000364   MODY           AMIT              CHANDRAKANT          200      RUFFED GROUSE WAY         DULUTH         GA   30097        PA   2/25/2004    06/21/2018
                       CLAYTON     07524301   ALLEN          JALINA            TASHE                3271     GLEN HOLLOW DR            REX            GA   30273        PA   10/5/2008    10/19/2018
                       RABUN       07239576   EVANS          GEORGE            JOSEPH               224      BLANCHE PLACE RD          CLAYTON        GA   30525-4380   PA   9/5/2007     01/24/2019
                       COBB        03128110   FITZPATRICK    PATRICIA          A                    4575     BLAKEDALE CIR NE          ROSWELL        GA   30075-1978   PA   3/1/1989     09/23/2020
                       FULTON      06843956   LENKEI         ANDREW            EDWARD               135      GLEN HOLLY DR             ROSWELL        GA   30076-4423   PA   10/8/2006    12/14/2007
                       DEKALB      06781874   SWEEN          LINDSAY           KAY                  1575     BUBBLING CREEK RD NE      ATLANTA        GA   30319        PA   6/18/2006    09/24/2010
                       FORSYTH     06080707   MARTINEZ       JUAN              CARLOS               2375     BRADWARDINE CT            CUMMING        GA   30041        PA   8/26/2005    11/08/2012
                       COBB        03042364   DENHAESE       HELEN             F                    3156     WENDWOOD DR               MARIETTA       GA   30062        SC   1/1/1984     01/09/2006
                                                                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 108 of 559




                       COBB        03042364   DENHAESE       HELEN             F                    3156     WENDWOOD DR               MARIETTA       GA   30062        SC   1/1/1984     01/09/2006
                       EMANUEL     00535125   PACK           TERESA            G                    187      EHRLICH FARM RD           SWAINSBORO     GA   30401        SC   9/4/1990     08/12/2005



                                                                                                             Page 9
                                                                                  GA Out of State Subsequent Registration


                       LOWNDES    01075095   WILLIAMS     CURTIS                         2503     BUENA VISTA CIR             VALDOSTA         GA   31602-2158   SC   2/20/1992    10/02/2007
                       LOWNDES    01075095   WILLIAMS     CURTIS                         2503     BUENA VISTA CIR             VALDOSTA         GA   31602-2158   SC   2/20/1992    10/02/2007
                       COBB       07815255   SCERBO       MARK                           597      OWL CREEK DR                POWDER SPRINGS   GA   30127        SC   10/5/2008    06/30/2011
                       FULTON     06190942   JOHNSON      CHARLES                        240      HEMBREE RD                  ROSWELL          GA   30075        SC   10/3/2004    11/24/2010
                       HENRY      06312663   WHYTE        ALONZO                         3161     ALHAMBRA CIR                HAMPTON          GA   30228        TN   10/5/2008    10/01/2012
                       UPSON      00345296   GOUDE        GRIFFIN                        304      GILBERT RD                  THOMASTON        GA   30286        SC   11/21/1941   12/07/2007
                       UPSON      00345296   GOUDE        GRIFFIN                        304      GILBERT RD                  THOMASTON        GA   30286        SC   11/21/1941   12/07/2007
                       SUMTER     05431004   BYRNE        MARGO       E                  523      HARROLD AV                  AMERICUS         GA   31709        SC   10/3/2004    05/06/2014
                       DEKALB     08513311   WOODARD      RYAN        B                  4420     PEACHTREE RD NE             ATLANTA          GA   30319        SC   10/9/2011    02/22/2013
                       WARE       01616904   BROWN        MARY        A                  510      COMMUNITY DR                WAYCROSS         GA   31501-6119   SC   8/13/1990    10/02/1996
                       LOWNDES    01669027   BARNES       NATHANIEL                      5924     ROBINSON CIR                NAYLOR           GA   31641        SC   12/14/1985   09/14/2004
                       LOWNDES    01669027   BARNES       NATHANIEL                      5924     ROBINSON CIR                NAYLOR           GA   31641        SC   12/14/1985   09/14/2004
                       FULTON     02769837   PETERSON     HOWARD                         855      PEACHTREE ST NE             ATLANTA          GA   30308        SC   8/10/1992    09/13/2015
                       HENRY      01395275   MCCLELLAND   ARA         C                  290      NUTT DR                     LOCUST GROVE     GA   30248-3411   SC   4/25/1980    11/25/2002
                       FORSYTH    08340781   TERRY        DESTER      J                  2515     MANOR CREEK CT              CUMMING          GA   30041        SC   10/7/2012    10/30/2014
                       DEKALB     07542977   HARRIS       TYLER                          1570     BRIARVISTA WAY NE           ATLANTA          GA   30329        PA   10/5/2008    04/07/2016
                       DEKALB     07542977   HARRIS       TYLER                          1570     BRIARVISTA WAY NE           ATLANTA          GA   30329        PA   10/5/2008    04/07/2016
                       FULTON     05832131   MURDOCK      SARAH       ELIZABETH          1075     PEACHTREE WALK NE           ATLANTA          GA   30309        PA   2/1/2004     09/13/2010
                       PAULDING   08583181   SEAGLE       ALLISON     BENNETT            69       PARKMONT WAY                DALLAS           GA   30132        TN   2/5/2012     09/11/2015
                       FORSYTH    05335371   OWNBEY       WADE        TAYLOR             7165     WYNGATE DR                  CUMMING          GA   30040        TN   10/3/2010    06/18/2018
                       DEKALB     06611704   GREENE       JAMAL       IRVING             3621     EMBRY CIR                   CHAMBLEE         GA   30341        TN   7/29/2005    09/15/2008
                       FULTON     07285686   TODDY        GENEVA      LOUISE             3107     CYPRESS CT                  ALPHARETTA       GA   30005        TN   1/6/2008     11/10/2015
                       GWINNETT   03700662   MAY          WENDY       LEIGH              4572     MONTAUK RD SW               LILBURN          GA   30047        TN   6/6/1996     06/14/2016
                       CATOOSA    08736660   HANNUM       EMILY       ELIZABETH          40       BROOKVALE TER               ROSSVILLE        GA   30741        TN   7/13/2012    10/08/2018
                       DEKALB     08630362   HENDERSON    LINZY       LEE                3263     SPRING LAKE OVERLOOK        LITHONIA         GA   30038-3454   TN   3/8/2012     10/16/2019
                       PAULDING   06547316   SHEPPERD     KELSEY      NIXON              1579     MACLAND RD                  DALLAS           GA   30157        TX   7/1/2012     09/28/2012
                       BRYAN      06332720   NGUYEN       TRANG       THU                72       NELSON DR                   RICHMOND HILL    GA   31324        TX   9/29/2004    10/31/2015




  Ex. 2 to Petition:
                       FULTON     03037659   CAHOON       WANDA       LAFAY              7795     GLADE BND                   FAIRBURN         GA   30213        TX   9/8/1994     01/26/2014




Braynard Declaration
                       MUSCOGEE   07667400   BOCKSTANZ    ALLISON     LEE                510      BROADWAY                    COLUMBUS         GA   31901        TX   9/3/2008     05/04/2014
                       CHATHAM    06275260   BROWN        MARIO       TEKULVIE           1027     DUTCHTOWN RD                SAVANNAH         GA   31419        TX   10/3/2004    11/08/2014
                       HOUSTON    00791699   WOOMER       MARY        SPOERL             120      WILLIS CREEK RD             WARNER ROBINS    GA   31088        TX   11/9/1991    07/08/2005
                       MUSCOGEE   07593719   JOHNSON      JESSICA     ANN                6551     THEA LN                     COLUMBUS         GA   31907        TX   10/5/2008    06/15/2018
                       MUSCOGEE   03481586   BRUDENT      PATRICK                        8138     PRESERVATION TRL            MIDLAND          GA   31820        TX   12/29/1995   09/03/1999
                       FULTON     06567672   HUONG        COLIN       YEE                144      MORELAND AVE NE             ATLANTA          GA   30307        TX   6/7/2005     05/17/2006
                       WALKER     00938804   WEBER        SCOTT       LEE                147      LANGLEY DR                  LA FAYETTE       GA   30728-3481   TX   1/1/1994     05/30/1999
                       CATOOSA    00416011   CLARK        TERRY       WAYNE              78       GARDEN TERRACE              RINGGOLD         GA   30736        TX   1/30/1991    04/10/1992
                       LIBERTY    08943852   HARRIS       BLAKE       EDWARD             243      WHITETAIL CIR               HINESVILLE       GA   31313        TX   7/22/2015    09/17/2017
                       COBB       08828766   BERENDSEN    SAMUEL      JAY                928      BOBCAT CT SE                MARIETTA         GA   30067        TX   10/7/2012    09/14/2017
                       COOK       06897163   ROBINSON     JESSICA     MARIE              411      S MAPLE ST                  ADEL             GA   31620        TX   8/5/2006     11/15/2017
                       FULTON     08632529   KELLEY       PATRICK     RYAN               3136     HABERSHAM RD NW             ATLANTA          GA   30305        VA   2/28/2012    10/15/2012
                       LOWNDES    03737686   CARPENTER    BARBARA     ANN                3817     STRATFORD CIR               VALDOSTA         GA   31605        TX   6/25/1996    10/20/2000
                       DEKALB     07142625   JONES        JESSICA     NICOLE             1226     POUNDS LN                   CLARKSTON        GA   30021        NC   8/25/2017    08/04/2020
                       FULTON     03573693   WILLIAMS     CURTIS      EUGENE             4330     JANICE DR                   COLLEGE PARK     GA   30337-4802   NC   10/3/2004    02/05/2020
                       HOUSTON    08694916   RILEY        PATIENCE    NICHOLE            202      STEEPLE CT                  PERRY            GA   31069        NE   10/7/2012    03/21/2016
                       HENRY      07431703   IVEY         JASON       D                  1704     MANDALAY PKWY               MCDONOUGH        GA   30253        NJ   2/26/2008    03/08/2012
                       COBB       03158703   MCARTHUR     WILLIAM                        3622     ASHLEY EST SE               MARIETTA         GA   30067-4321   NJ   5/1/1990     07/10/2008
                       FULTON     07770536   WORLEY       JULIAN      R                  1977     THOMASVILLE ESTATES DR SE   ATLANTA          GA   30315        NJ   9/1/2008     10/12/2010
                                                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 109 of 559




                       HENRY      01952579   FAGGETT      EPHRAM                         6133     GOLF VIEW XING              LOCUST GROVE     GA   30248        NJ   10/5/1984    10/17/2017
                       GWINNETT   04155096   OWENS        PATRICIA    A                  1139     VINTAGE POINTE DR           LAWRENCEVILLE    GA   30044        NJ   4/19/1997    10/01/2008



                                                                                                 Page 10
                                                                                             GA Out of State Subsequent Registration


                       DOUGLAS      07348108   BOTTORFF            ROBERT        EUGENE             3450     HEARTHSTONE PL            DOUGLASVILLE       GA   30135        NV   10/5/2008    11/11/2011
                       BULLOCH      06382507   COSBY               ANDRE         BENJAMIN           241      N MAIN ST                 STATESBORO         GA   30458        NV   10/5/2008    10/05/2016
                       DOUGLAS      04380503   MORDAN              BURT          WESLEY             5117     EASTBROOK RD              DOUGLASVILLE       GA   30135        NV   10/4/1998    10/04/2017
                       DOUGLAS      04709682   MORDAN              PHILANN       CHANNELL           5117     EASTBROOK RD              DOUGLASVILLE       GA   30135        NV   6/15/1999    10/04/2017
                       COWETA       06412261   BARTH               RICHARD       KARL               92       SPARROW CT                NEWNAN             GA   30265        NV   3/12/2009    01/30/2018
                       FULTON       02530253   WIELAND             JOHN          F                  238      15TH ST NE                ATLANTA            GA   30309-3594   NY   10/8/1994    12/23/1998
                       CLAYTON      07055815   BUCKHOLTS           CHARVIS       B                  3274     NOGALES PL                REX                GA   30273-1014   NY   12/2/2006    09/25/2012
                       CLAYTON      07055815   BUCKHOLTS           CHARVIS       B                  3274     NOGALES PL                REX                GA   30273-1014   NY   12/2/2006    09/25/2012
                       COBB         08562004   HIGGINBOTHAM        KATHLEEN      CYNTHIA            577      ETOWAH DR NE              MARIETTA           GA   30060        NY   12/7/2011    03/25/2016
                       COBB         07014268   MURILLO             MONICA        EMMELINE           4141     FAYE CT                   AUSTELL            GA   30106-1322   NY   11/7/2006    08/25/2017
                       FULTON       01895736   BERNSTEIN           STUART        L                  97       PEACHTREE HILLS AVE NE    ATLANTA            GA   30305        NY   9/27/1994    01/26/2000
                       FULTON       08502062   LINN                BONNIE        DALE               806      ROSWELL LANDINGS DR       ROSWELL            GA   30075        NY   8/31/2011    02/26/2014
                       FULTON       04153915   SAMBOL              NEIL          F                  1390     PRIMROSE DR               ROSWELL            GA   30076        NY   8/29/1998    03/06/2013
                       COBB         08624503   SEEDARNEE           ARNEIL        ASHNEL             5056     HOPELAND DR               POWDER SPRINGS     GA   30127        NY   7/1/2012     11/17/2015
                       FULTON       06056099   ROSENBERGER         THOMAS        P                  115      BRIGHTON CIR              ALPHARETTA         GA   30004        NY   3/4/2004     10/14/2016
                       DOUGHERTY    03301793   JOHNSON             JOAN          E                  206      W TIFT AVE                ALBANY             GA   31701        NY   8/29/1995    11/02/2018
                       DEKALB       10758459   MARTINEZ-GONZALEZ   IVANNA                           3157     WINDSOR LAKE DR NE        ATLANTA            GA   30319        NY   3/21/2016    10/10/2018
                       GWINNETT     04180291   WIGGINS             DENNIS        B                  995      PAPER CREEK DR            LAWRENCEVILLE      GA   30046        NY   7/1/1997     09/13/2019
                       FULTON       08501547   SAMUEL              CRAIG         DOUGLAS            2662     FORREST WAY NE            ATLANTA            GA   30305        OH   8/31/2011    08/22/2016
                       FULTON       02422026   SMITH               DAVID         L                  661      STEVE DR SW               ATLANTA            GA   30315-7909   OH   7/17/1990    01/25/2001
                       CLAYTON      03970141   ELLIS               LINDA         S                  3396     MEDINA DR                 JONESBORO          GA   30236-6873   OH   10/4/1996    09/30/2012
                       JONES        01310386   MOORE               CHARLES       T                  136      FORTVILLE RD              GRAY               GA   31032-4410   OH   1/12/1987    03/19/1996
                       DEKALB       01424050   COYNE               JENNIFER      SMITH              3411     DURDEN DR NE              ATLANTA            GA   30319        OH   6/14/1994    08/21/2013
                       THOMAS       04745294   SAMUEL              RICKY         LENORRIS           909      MAGNOLIA ST               THOMASVILLE        GA   31792        OH   10/8/2000    04/13/2016
                       CHEROKEE     10758467   HALE                ELIZABETH     MARION             503      HILLSHIRE CT              WOODSTOCK          GA   30189        OH   4/14/2016    11/06/2018
                       CARROLL      02509299   STERLING            JUDITH        WILSON             801      HICKORY LEVEL RD          VILLA RICA         GA   30180        OH   10/17/1987   08/10/2016
                       GLYNN        01105628   BARNES              THOMAS        FRANKLIN           1440     OCEAN BLVD                ST SIMONS ISLAND   GA   31522        OH   8/23/1994    10/07/2018




  Ex. 2 to Petition:
                       EFFINGHAM    06902282   PRESCOTT            RENEE         ELIZABETH          181      SILVER HILL CHURCH RD     SPRINGFIELD        GA   31329        OH   8/9/2006     07/18/2017




Braynard Declaration
                       GRADY        10997806   HAMPTON             ALICIA        ABRONA             254      FEWELL RD                 WHIGHAM            GA   39897        OH   10/9/2016    09/19/2018
                       FULTON       11211986   STEINEMANN          SARAH         LYDIA              12124    WALNUT TER                ALPHARETTA         GA   30004        OH   2/7/2017     10/09/2018
                       WASHINGTON   00737366   BROWN               LINDA                            110      SMITH RD                  TENNILLE           GA   31089-2603   OH   9/27/1977    11/20/2006
                       PAULDING     10396643   THOMAS              RASHAWN       LEE                44       LINDA LN                  POWDER SPRINGS     GA   30127        OH   11/4/2014    04/18/2018
                       JACKSON      00864417   STANLEY             HARRY         NELSON             615      RIVER ROCK CIR            JEFFERSON          GA   30549        OH   9/30/1992    01/06/2015
                       DEKALB       03946240   JONES               JENNIFER      A                  1830     MOUNT VERNON RD           ATLANTA            GA   30338        OH   5/1/2002     05/23/2016
                       DEKALB       02144633   PATTERSON           SHEBRA        D                  4039     WEDGEFIELD CIR            DECATUR            GA   30035-2392   OK   2/2/1984     02/10/2016
                       MURRAY       10434936   DAVIS               JOSHUA        PAUL               217      FLOODTOWN CIR             CHATSWORTH         GA   30705        OK   3/25/2015    12/08/2016
                       DEKALB       07052762   KING                JASON         O'NEAL             4730     CAMBRIDGE DR              ATLANTA            GA   30338-5004   OR   9/23/2006    11/04/2008
                       MONROE       03232860   MARTIN              ANTHONY                          341      PREAKNESS WAY             FORSYTH            GA   31029        OR   10/1/1990    12/05/2018
                       GLASCOCK     07583695   LISTON              CHARLES       LYNN               3372     CARL HARRELL RD           GIBSON             GA   30810        OR   10/5/2008    03/01/2017
                       HENRY        10186082   SQUIRE              DENISE        LEE                1160     EATONTON WAY              MCDONOUGH          GA   30252        OR   3/27/2014    12/05/2016
                       COLUMBIA     06226284   REGISTER            JOSEPH        HUNTER             322      VILLAGE SQUARE DR         EVANS              GA   30809-3048   PA   9/2/2004     07/21/2014
                       COBB         11389687   KEEGAN              BRIANA        ROZALIA            4599     GANN XING SW              SMYRNA             GA   30082        PA   6/1/2017     03/29/2018
                       COBB         11389687   KEEGAN              BRIANA        ROZALIA            4599     GANN XING SW              SMYRNA             GA   30082        PA   6/1/2017     03/29/2018
                       DOUGLAS      08647337   PERRY               NATALIE       THERESA            4305     SPUR LOOK XING            DOUGLASVILLE       GA   30135        PA   10/7/2012    12/21/2019
                       HENRY        05661120   STEVENS             ASHLEY        DANIELLE           660      EMPORIA LOOP              MCDONOUGH          GA   30253        PA   10/3/2004    10/18/2013
                       MONROE       10593929   JELLUM              CHRISTOPHER   LEE                198      WILLIAMSON DR             MACON              GA   31210        PA   12/18/2015   10/08/2016
                       FULTON       08189939   ALLEN               BRYANNA       DENISE             1225     FAIRBURN RD SW            ATLANTA            GA   30331        PA   3/26/2010    10/22/2016
                                                                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 110 of 559




                       DEKALB       04627253   ALVIN               CAROLYN                          4730     OLD HIGHGATE ENTRY        STONE MOUNTAIN     GA   30083        PA   10/5/2008    02/09/2018
                       COBB         03020699   JOHNSON             SHARON        D                  3387     SPLIT WOOD WAY            POWDER SPRINGS     GA   30127-5300   PA   8/1/1988     08/30/1996



                                                                                                            Page 11
                                                                                    GA Out of State Subsequent Registration


                       HALL        08175605   SAPP        KIERSTEN      LEIGH              3139     WINDING LAKE DR           GAINESVILLE      GA   30504        RI   2/5/2012     09/13/2015
                       HABERSHAM   04349755   DROSKY      WILLIAM       C                  782      PLUM LN                   CLARKESVILLE     GA   30523-1446   SC   10/4/1998    09/11/2006
                       GREENE      04291758   HEWATT      CHRISTOPHER   J                  1030     ROCK LNDG                 GREENSBORO       GA   30642        SC   10/8/2000    02/16/2012
                       BURKE       01443852   WHITE       ELBERT                           201      WARD ST                   WAYNESBORO       GA   30830        SC   4/11/1991    05/15/2007
                       FULTON      02557346   LINGNER     LAWRENCE      F                  5149     ROSWELL RD                ATLANTA          GA   30342        SC   11/17/1987   02/09/2015
                       GLYNN       01128859   OWENS       DEBORAH       A                  1766     OLD JESUP RD              BRUNSWICK        GA   31525-1137   SC   12/21/1988   10/23/2019
                       FULTON      06853113   SPRINKLE    CATHERINE     C                  1990     DRUMMOND POND RD          MILTON           GA   30004        SC   5/30/2006    07/17/2012
                       CLAYTON     06802017   WHITMORE    COLLEEN       MARCINE            7315     WAGON WHEEL CT            JONESBORO        GA   30236        PA   4/12/2006    06/02/2016
                       SUMTER      01303163   SMITH       LISA          M                  717      HIGHWAY 45 N              PLAINS           GA   31780-5038   TN   11/10/1987   10/08/1988
                       FAYETTE     03675817   RUDD        RAY           G                  1306     LAYOR CT                  PEACHTREE CITY   GA   30269-1876   TN   5/21/1996    09/26/2012
                       COBB        08226970   IKOR        AGBO          BECY               6998     BONNES BLVD               AUSTELL          GA   30168        TN   10/7/2012    10/06/2014
                       MONROE      00172855   MACMILLAN   DOUGLAS       B                  325      WOODS RD                  JULIETTE         GA   31046        TN   5/15/1991    11/30/2015
                       WHITFIELD   00066412   ASBURY      GARY          H                  3126     HURRICANE RD              ROCKY FACE       GA   30740-9720   TN   4/19/1978    05/03/2016
                       EFFINGHAM   01537291   PRAYTHER    TERESA        CAROL              344      WITHLACOOCHEE AVE         MELDRIM          GA   31318        TN   3/25/1995    08/04/2016
                       WHITFIELD   08357648   ARTHUR      SARAH         MICHELE            1708     CLEVELAND HWY             DALTON           GA   30721        TN   10/7/2012    10/11/2016
                       WHITFIELD   10177845   BARRETT     LEONARD       TY                 303      CRYSTAL PL                DALTON           GA   30720        TN   10/5/2014    01/25/2019
                       GLYNN       10589688   WILLIAMS    JAELIN        MARQUEL            1425     CATE RD                   BRUNSWICK        GA   31525        TN   12/11/2015   11/07/2018
                       FORSYTH     08313549   HOOKS       KAYLA         NICOLE             6025     CRESTED MOSS DR           ALPHARETTA       GA   30004        TN   9/2/2010     05/01/2019
                       DOUGLAS     06989553   REEDY       DAVID         ALLEN              3135     WATERPLACE CV             VILLA RICA       GA   30180        TN   1/6/2008     04/15/2013
                       JACKSON     02791745   MORLINO     TRUDY         D                  720      SKYVIEW DR                COMMERCE         GA   30529        TN   7/7/1988     07/21/2011
                       FULTON      05325063   SPARKMAN    KEITH         JEROME             3030     CONTINENTAL COLONY PKWY SW ATLANTA         GA   30331        TN   7/21/2002    08/11/2009
                       DEKALB      04693057   MERRILL     REBECCA       DAY                1887     EDINBURGH TER NE          ATLANTA          GA   30307        TX   5/18/1999    08/18/2007
                       DEKALB      04693057   MERRILL     REBECCA       DAY                1887     EDINBURGH TER NE          ATLANTA          GA   30307        TX   5/18/1999    08/18/2007
                       CLAYTON     04254008   WALKER      PATRICIA      ANN                1253     BRANCHFIELD CT            RIVERDALE        GA   30296-2148   TX   10/14/1997   02/06/2008
                       COBB        02396254   JONES       CHARLES       ALEXANDER          1237     EVERWOOD DR SW            MARIETTA         GA   30008-8171   TX   1/4/1978     10/08/2010
                       GWINNETT    04101423   WHITE       TRACY         DIANE              3141     GREENBRIER CT             BUFORD           GA   30519-7808   TX   3/25/1997    03/09/2002
                       HENRY       08679663   SPENCER     DANELLE       BURTON             109      WHITESTONE DR             MCDONOUGH        GA   30253        TX   5/24/2012    05/22/2014




  Ex. 2 to Petition:
                       HENRY       08679663   SPENCER     DANELLE       BURTON             109      WHITESTONE DR             MCDONOUGH        GA   30253        TX   5/24/2012    05/22/2014




Braynard Declaration
                       DEKALB      04951783   MARSHALL    TAMIKA        L                  3608     SALEM GLEN RD             LITHONIA         GA   30038-4815   TX   5/25/2000    11/02/2012
                       PAULDING    07871824   NGOME       JUDITH        MBOULE             77       BROOKVALLEY XING          DALLAS           GA   30157        TX   10/2/2008    04/07/2012
                       FULTON      06088431   ROBSON      JESSICA       LAYNE              55       DELMONT DR NE             ATLANTA          GA   30305        TX   10/3/2004    10/23/2013
                       COWETA      03872968   BOWERS      NORMAN        PAUL               716      LULLWATER CIR             NEWNAN           GA   30263        TX   9/12/1996    09/12/2013
                       GLYNN       04269691   BARBINE     VALERIE       CHANEL             107      SUTHERLAND DR             BRUNSWICK        GA   31525        TX   10/5/2008    09/07/2013
                       GREENE      05580340   CROSBY      WILLIAM       TAYLOR             1541     CARRIAGE RIDGE DR         GREENSBORO       GA   30642        TX   10/3/2004    09/17/2014
                       CHEROKEE    05501863   NORVELL     ASHLEY        REBEKAH            906      DOONEY DR                 WOODSTOCK        GA   30188        TX   10/3/2004    05/06/2016
                       FULTON      07873562   ALEXANDER   ERRIAN        NARAE              3600     THAXTON RD SW             ATLANTA          GA   30331        TX   9/27/2008    03/31/2016
                       FULTON      02706848   WILSON      WANDA         YOUNG              1118     SAINT CHARLES PL NE       ATLANTA          GA   30306-4523   TN   2/3/1992     09/22/2004
                       DOUGLAS     02373526   PHILLIPS    ALTON         CHARLES            706      TREE TERRACE PKWY         AUSTELL          GA   30168        TX   4/11/1995    04/22/2016
                       FULTON      06694816   MECEROD     KRISTEN       ALEXA              1095     NORTH AVE NE              ATLANTA          GA   30307        TX   10/5/2008    09/04/2016
                       CAMDEN      06606881   DIXON       ALEXANDER     THOMAS             246      W MAGNOLIA AVE            KINGSLAND        GA   31548-4238   TX   8/4/2005     02/22/2017
                       COBB        05635015   NEAL        TAMARA        NICOLE             2240     WORTHINGTON DR            POWDER SPRINGS   GA   30127        TX   10/3/2004    10/26/2017
                       FLOYD       10082952   OLIVER      COLE          FRANKLIN           1156     E HERMITAGE RD NE         ROME             GA   30161        TX   8/7/2013     11/04/2018
                       FAYETTE     02349128   FLUG        SARI          HEATHER            110      LAKEMONT CIR              FAYETTEVILLE     GA   30215-2362   TX   1/20/1995    08/14/2002
                       MUSCOGEE    01846746   BEARD       ASHLEY        MARKS              1420     16TH AVE                  COLUMBUS         GA   31906-2323   TX   6/21/1994    12/18/2005
                       DAWSON      03354220   FROELICH    DAVID         ELLIOT             83       TIMBER WALK               DAWSONVILLE      GA   30534        TX   10/6/1996    08/09/2000
                       WHITFIELD   07857918   TOELKE      MADELINE      CHRISTINA          2214     MOUNT HAVEN DR            DALTON           GA   30720        TX   10/5/2008    09/27/2013
                       LOWNDES     01206973   ADAMS       DEBRA         ANN                3609     NORTHRIDGE DR             VALDOSTA         GA   31602        TX   9/3/1982     01/04/2004
                                                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 111 of 559




                       DEKALB      01888879   MILLER      LINDA         B                  3009     WESLOCK CIR               DECATUR          GA   30034        TX   1/1/1972     03/01/1976
                       GWINNETT    02099398   SHUFORD     MAGARI        B                  621      BELGRAVE LN               TUCKER           GA   30084        TX   4/23/1994    04/19/1997



                                                                                                   Page 12
                                                                                    GA Out of State Subsequent Registration


                       CARROLL     05406578   FLORES      NICODEMUS                        143      NEWNAN RD                 CARROLLTON       GA   30117        TX   1/16/2002   11/06/2012
                       HALL        03716175   SANCHEZ     ROBERTO                          6590     PAYNE RD                  MURRAYVILLE      GA   30564-1115   TX   6/7/1996    06/19/1996
                       JACKSON     10506138   MENDOZA     ERIC                             1156     HIGHWAY 332               PENDERGRASS      GA   30567        TX   10/9/2016   11/06/2016
                       COBB        08807855   MARBACH     ALLI        NICOLE               2474     REGENCY LAKE DR           MARIETTA         GA   30062-8408   TX   9/15/2012   11/20/2015
                       COLUMBIA    12772835   KERRIGAN    DANIEL      JOHN                 2219     MILLSHAVEN TRAIL          EVANS            GA   30809        TX   5/30/1962   11/05/2016
                       HALL        03716175   SANCHEZ     ROBERTO                          6590     PAYNE RD                  MURRAYVILLE      GA   30564-1115   TX   6/7/1996    10/23/2016
                       COWETA      05986077   WESTON      SCOTT       BRIAN                143      BAGLEY RD                 NEWNAN           GA   30265        TX   2/19/2004   06/24/2018
                       CHEROKEE    10656140   FREEMAN     JOSHUA      NATHANIEL            332      WINDSTONE TRCE            CANTON           GA   30114        TX   1/27/2015   07/11/2020
                       HENRY       02386997   BREEDLOVE   BARBARA     RENEE                189      PALISADE POINT DR         ELLENWOOD        GA   30294-4528   TX   9/25/1992   09/16/1999
                       CHEROKEE    03823430   WILLIAMS    STEPHANIE                        927      BENDLETON DR              WOODSTOCK        GA   30188-7055   TX   10/6/1996   05/22/2018
                       FULTON      10291248   WORRELL     ASHLEE      SIMONE               4833     TRIGER LN                 FAIRBURN         GA   30213        VA   4/24/2016   10/17/2016
                       FORSYTH     02826239   SUNDGREN    WENDY       LYNETTE              7690     ROSE LN                   CUMMING          GA   30040        TX   8/6/1990    05/02/2014
                       WHITFIELD   00084053   WIMPY       WESLEY      DALE                 734      MILL CREEK RD             ROCKY FACE       GA   30740        TX   1/1/1994    10/13/2016
                       MONROE      10643289   JOHNSTON    HANNAH      LOUISE               41       N POINTE BLVD             MACON            GA   31210        TX   2/1/2016    11/10/2018
                       BARTOW      04634830   WHITE       JOHN        CARSON               414      CASSVILLE RD              CARTERSVILLE     GA   30120        UT   10/8/2000   11/23/2016
                       PAULDING    00886537   WILSON      SUSAN                            72       BENSON RD                 DALLAS           GA   30132-1658   UT   3/1/1972    05/26/1994
                       EFFINGHAM   06635222   POLANCO     RAMON       ANTONIO              2        OAK ALY                   GUYTON           GA   31312        UT   10/5/2008   06/15/2020
                       EFFINGHAM   10234135   RANDLE      MACKENZIE   LOYAL                15       ASPEN DR                  RINCON           GA   31326        UT   5/29/2014   06/17/2016
                       FULTON      08827921   SMITH       REGAN       PARKER               4249     DEMING CIR                SANDY SPRINGS    GA   30342        UT   10/7/2012   07/18/2016
                       LOWNDES     04941104   BURNS       RODNEY                           1503     E PARK AVE                VALDOSTA         GA   31602        UT   10/5/2008   01/26/2016
                       FULTON      08445724   WILLETT     CATHERINE   CAHILL               244      PEACHTREE BATTLE AVE NW   ATLANTA          GA   30305-4029   VA   5/30/2011   10/15/2012
                       DEKALB      08088526   PATEL       VIVEK       ASHWIN               2063     GRAMERCY CIR              ATLANTA          GA   30341        VA   10/4/2009   06/18/2012
                       COBB        03641852   JONES       CLARENCE    TURNER               2009     BROOKINGS LN SE           SMYRNA           GA   30080        VA   10/6/1996   10/04/2012
                       FULTON      08035003   BATTLE      AMBER       JENAE                5472     LIBERTY RD                UNION CITY       GA   30291        VA   5/16/2009   09/10/2012
                       FULTON      05504287   MCDONOUGH   BRYAN       GLENN                135      CELANDINE WAY             ALPHARETTA       GA   30022        VA   7/2/2002    10/04/2004
                       HARRIS      06175482   MOSBY       ELLIE       MARIE MARLOWE        19710    GA HIGHWAY 219            WEST POINT       GA   31833        VA   8/30/2004   11/20/2014
                       DEKALB      08948521   WILLIAMS    CHRISTINA   MARIE                4900     FENBROOK DR               STONE MOUNTAIN   GA   30088        VA   2/25/2013   12/11/2015




  Ex. 2 to Petition:
                       COWETA      06926598   NALLEY      ANNA        JOSETTE              161      BALL ST                   MORELAND         GA   30259        VA   8/28/2006   01/21/2016




Braynard Declaration
                       HENRY       07776192   JONES       JAMES                            1100     MARSH CT                  HAMPTON          GA   30228        VA   9/22/2008   08/29/2019
                       FULTON      07060846   COSTELLO    CHERYL      LYNN                 5759     RIVERSIDE DR NW           ATLANTA          GA   30327        VA   1/30/2007   06/20/2017
                       HENRY       07776192   JONES       JAMES                            1100     MARSH CT                  HAMPTON          GA   30228        VA   9/22/2008   08/29/2019
                       FULTON      07060846   COSTELLO    CHERYL      LYNN                 5759     RIVERSIDE DR NW           ATLANTA          GA   30327        VA   1/30/2007   06/20/2017
                       DODGE       03735464   WILLIAMS    ANDY                             614      LEGION DR                 EASTMAN          GA   31023        VA   7/8/1996    09/30/2008
                       COBB        05742597   RIVERS      DERRICK     WAYNE                2790     BIRCH GROVE LN SE         MARIETTA         GA   30067        VA   6/20/2004   12/19/2018
                       COBB        10796101   MATHIS      TAYLOR      GABRIELLE            4713     HERITAGE MIST TRL SW      MABLETON         GA   30126        VA   5/13/2016   09/06/2016
                       CAMDEN      03874179   PURDY       GLENN       JOSEPH               157      CAMBRIDGE CIR             KINGSLAND        GA   31548-5599   VA   9/5/1996    06/28/2018
                       CLAYTON     11693760   TRUITT      KAYLA       NACARRIE             12426    EDGEWATER DR              HAMPTON          GA   30228        VA   4/18/2018   10/15/2018
                       FULTON      11710171   WYNN        RAYNA       MARIE                6289     THOMPSON DR               UNION CITY       GA   30291        VA   4/24/2018   09/12/2019
                       FAYETTE     07542253   LOVELACE    PATRICK     TODD                 260      HIDDEN LAKE DR            FAYETTEVILLE     GA   30215        UT   10/7/2012   12/18/2013
                       BARROW      08009550   BROWN       JOSEPH      DAVID                295      SMITH MILL RD             WINDER           GA   30680        VA   4/14/2009   09/28/2012
                       CHATHAM     07718879   BROWN       WILLIAM     DAVIS JAMES          103      SCREVEN AVE               SAVANNAH         GA   31404        VA   9/18/2008   08/08/2012
                       CHATHAM     07718879   BROWN       WILLIAM     DAVIS JAMES          103      SCREVEN AVE               SAVANNAH         GA   31404        VA   9/18/2008   08/08/2012
                       FORSYTH     07264163   YOU         JUN-LING                         1565     BOOKHOUT DR               CUMMING          GA   30041        VA   10/5/2008   05/03/2014
                       CARROLL     04798552   ROYLE       SCOTT       JOHN                 250      SIMMS RD                  CARROLLTON       GA   30117        VA   10/8/2000   12/23/2014
                       FULTON      07036326   WRIGHT      JUSTIN      DAMAS                314      LAUREL AVE SW             ATLANTA          GA   30310        VA   12/9/2006   10/13/2015
                       FULTON      05029516   FREEMAN     KENYA       LONAE                2011     CIMARRON PKWY             SANDY SPRINGS    GA   30350        VA   8/22/2000   10/21/2016
                       TOOMBS      06636940   TAYLOR      SHERRY      A                    123      AGAN DR                   VIDALIA          GA   30474        WA   9/8/2005    04/11/2016
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 112 of 559




                       FLOYD       00999525   WRIGHT      MICHAEL     JOSEPH               221      CENTER RD SE              SILVER CREEK     GA   30173        WA   10/1/1992   03/18/2016
                       PEACH       00550831   BROWN       WILLIAM     L                    217      HARRIS DR                 FORT VALLEY      GA   31030-3502   WA   9/4/1965    06/08/2010



                                                                                                   Page 13
                                                                                         GA Out of State Subsequent Registration


                       ROCKDALE   04070917   CORTINO        JULIE         ANN                   4820     HEMLOCK DR SE              CONYERS             GA   30094        WA   2/14/1999    03/09/2017
                       FULTON     08883983   RYAN           BENJAMIN      FLYNN                 3425     RAINEY AVE                 HAPEVILLE           GA   30354        WA   10/7/2012    05/21/2014
                       RICHMOND   03853649   JACKSON        JAMES                               4303     LEADVILLE CT               AUGUSTA             GA   30909-9120   VA   8/17/1996    10/07/1996
                       FORSYTH    11323133   YARD           ALEXIS        LYNNE LOUISE          3230     OSTERLEY WAY               CUMMING             GA   30041        VA   5/24/2017    08/21/2017
                       FORSYTH    11323133   YARD           ALEXIS        LYNNE LOUISE          3230     OSTERLEY WAY               CUMMING             GA   30041        VA   5/24/2017    08/21/2017
                       BARROW     03507618   OTTO           MICHELLE      L                     1000     ANDOVER DR                 HOSCHTON            GA   30548-3642   WI   10/6/2002    06/05/2012
                       COLUMBIA   08561449   GREENLEAF      KRYSTA        NOELLE                4300     RIVERWATCH PKWY            MARTINEZ            GA   30907        WV   10/7/2012    03/24/2016
                       GWINNETT   08491499   WEST           JACKSON       ANTHONY               156      BETHESDA CHURCH RD         LAWRENCEVILLE       GA   30044        CA   7/1/2012     07/29/2016
                       POLK       06838732   WHEELER        MCKENSEY      ELYSE                 313      CENTRAL ST                 CEDARTOWN           GA   30125-3609   AL   3/20/2006    09/11/2008
                       GWINNETT   10132088   KIM            KRISTIN       MYUNGMI               6186     MOUNTCREEK PL              PEACHTREE CORNERS   GA   30092        CA   12/10/2014   10/01/2016
                       HARRIS     08759249   SULLIVAN       ANTHONY       RAY                   401      COCA WAY                   CATAULA             GA   31804-4424   CA   8/28/2012    02/01/2019
                       FAYETTE    06445547   TILLMAN        FELICIA                             1230     CHATEAU CT                 FAYETTEVILLE        GA   30214        CA   1/14/2005    05/10/2006
                       MUSCOGEE   01076744   HOUSE          MARILYN       MCEATHERN             7618     EAGLE DR                   MIDLAND             GA   31820-4324   AL   7/6/1992     08/13/1996
                       LOWNDES    03892572   STUBBS         BERNARD       DOUGLAS               705      PINE POINT CIR             VALDOSTA            GA   31602        CA   10/7/1996    04/23/2008
                       MUSCOGEE   05569923   BROOKS         BERNICE                             3106     LANSING AVE                COLUMBUS            GA   31907-2944   AL   8/7/2002     02/14/2018
                       CHEROKEE   03841348   TURNER         BRIAN         WESLEY                4639     WATERS RD                  WOODSTOCK           GA   30188-2032   CA   1/11/2006    05/19/2008
                       COBB       08724105   KIMBLE         COURTNEA      CORLETTE              2393     SHIRE CT                   AUSTELL             GA   30106-1913   CA   6/28/2012    10/22/2012
                       ROCKDALE   07632639   COSSIAH        DONNA         SANDRA                1415     HILLSIDE PL SE             CONYERS             GA   30094-2575   AL   8/8/2008     10/17/2008
                       FULTON     07899426   WILSON         CHARLES                             4640     WEATHERVANE DR             ALPHARETTA          GA   30022        AL   9/30/1978    08/16/1996
                       BEN HILL   06162011   MCCRIMMON      SHARON        YVONNE                700      PINE LEVEL CHURCH RD       FITZGERALD          GA   31750        AL   7/2/2004     10/21/2008
                       GWINNETT   02911463   KING           ANGELA        MARIA                 653      OAKLAND WALK CT            LAWRENCEVILLE       GA   30044        AL   3/23/1995    10/19/2004
                       COBB       06980164   GELLY          MARGARET      CHRISTIANNA           3874     STREAMSIDE DR SE           MARIETTA            GA   30067-4700   CA   10/6/2006    10/31/2014
                       GWINNETT   02887407   JOHNSON        LAURA         ANN                   567      EASTSIDE DR                DACULA              GA   30019        CA   8/4/1993     07/13/2020
                       CARROLL    05458419   STRINGFELLOW   CRYSTAL       GALE                  223      BERKLEY DR                 VILLA RICA          GA   30180        AL   4/17/2002    09/27/2008
                       APPLING    04681682   FLOYD          CRISTEN       H                     200      ANTHONY ST                 BAXLEY              GA   31513-0915   AL   2/6/2000     01/19/2007
                       FULTON     02702361   KENNEBREW      WILLIAM                             408      PEYTON RD SW               ATLANTA             GA   30311        AL   7/9/1982     08/20/2002
                       CHEROKEE   04488688   HOLT           BROOKE        ERIN                  704      REDWOOD PASS               CANTON              GA   30114        AL   10/4/1998    10/07/2002




  Ex. 2 to Petition:
                       CHATHAM    04982128   MOTT           CARRIE        JEAN                  517      E 58TH ST                  SAVANNAH            GA   31405        AL   8/20/2000    10/19/2008




Braynard Declaration
                       GWINNETT   04908213   SEBASTIAN      CHRISTINA     ANN                   1870     COACHMAN CV                SNELLVILLE          GA   30078        AL   10/8/2000    09/18/2008
                       GORDON     02244881   KING           MILTON        LEWIS                 456      UNION GROVE CHURCH RD SE   CALHOUN             GA   30701        AL   5/11/1995    08/25/2004
                       DEKALB     03462773   JOHNSTONE      SETH          WALTER                401      S COLUMBIA DR              DECATUR             GA   30030        AL   10/6/1996    09/22/2004
                       DOUGLAS    05036060   BRANSON        CHARLES       DAVID                 5096     EASTBROOK RD               DOUGLASVILLE        GA   30135-7434   AL   10/8/2000    04/14/2004
                       MUSCOGEE   07128583   HOOD           LINDSAY       KATHERINE             3961     ASHMORE DR                 COLUMBUS            GA   31909        AL   10/9/2016    05/16/2017
                       HOUSTON    00691429   UNDERHILL      RUSSELL       DAVID                 207      MARTIN TER                 KATHLEEN            GA   31047-2546   AL   10/28/1994   09/10/2001
                       COBB       01947544   EASON          JOEL          JACKSON               5052     VERBENA DR NW              ACWORTH             GA   30102-8151   AL   8/26/1991    04/12/2019
                       FLOYD      06376579   CARTER         BLAIR         ROBERT                17       GREENBRIAR LN SE           ROME                GA   30161        AL   10/1/2004    10/22/2004
                       CARROLL    05523648   JORDAN         DUSTIN        JACK                  1585     HAYS MILL RD               CARROLLTON          GA   30117        AL   7/19/2002    02/12/2004
                       DEKALB     05406088   KEITH          THELMA        ARNEETRA              2469     BRIAR KNOLL RD             LITHONIA            GA   30058-8396   AL   12/5/2001    05/02/2014
                       GWINNETT   07332246   KAPPER         BETHENY       ANN                   1810     SHORELINE TRCE             GRAYSON             GA   30017        AL   1/6/2008     10/02/2008
                       FULTON     08593962   DOWL           TAYLOR        BROOKS                1890     WINDING CROSSING TRL       FAIRBURN            GA   30213        AL   11/4/2011    10/17/2012
                       FULTON     10234678   VICKERS        ADRIANA       JANELL                3434     HAMLIN SQ SW               ATLANTA             GA   30331        AL   6/3/2014     10/20/2014
                       FULTON     04106809   TAYLOR         YVETTE        RENEE                 1213     ASTERWOOD LN SW            SOUTH FULTON        GA   30331        AL   10/8/2000    07/14/2015
                       FULTON     08393891   EDWARDS        ALYSHA        CLAIRE                4238     SAVANNAH DR                ATLANTA             GA   30349        AL   10/7/2012    09/10/2015
                       TIFT       07000263   FULGHUM        MICHAEL       ROSS                  127      ELIZABETH DR               TIFTON              GA   31793        AL   2/5/2012     02/15/2016
                       BARTOW     03794009   MCDOWELL       DONNA         MICHELLE              139      AMBERWOOD LN               KINGSTON            GA   30145        AL   6/13/1996    08/27/2018
                       HALL       11041540   LEAR           CHANEL        MARINA                6014     MITCHELL ST                FLOWERY BRANCH      GA   30542        AL   10/10/2016   11/27/2017
                       GLYNN      08850392   PARKS          JORDAN        REBECCA               300      REYNOSO AVE                ST SIMONS ISLAND    GA   31522        AL   10/7/2012    07/27/2018
                                                                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 113 of 559




                       POLK       05187216   ATKINS         RICKY         DEWAYNE               210      OAK ST                     ROCKMART            GA   30153-2732   AL   12/20/2000   11/18/2019
                       COBB       01432340   FLINT          CHRISTOPHER   GREER                 5302     E COVE NE                  MARIETTA            GA   30068-1814   AL   10/24/1991   02/13/2007



                                                                                                        Page 14
                                                                                       GA Out of State Subsequent Registration


                       CARROLL      02175126   BENJAMIN       TRAVIS      JAY                 112      MUIRWOOD DR               TEMPLE             GA   30179-3403   AL   2/25/1991    10/25/2006
                       FULTON       07707675   RAWLS          JAMES       TYRONN              364      5TH ST NE                 ATLANTA            GA   30308        AL   8/31/2008    12/19/2019
                       BARTOW       04697769   TURNER         KELVIN      DELYNN              13       PINE VISTA CIR            CARTERSVILLE       GA   30120-2617   TX   5/26/1999    02/27/2008
                       FAYETTE      04914416   BROWN          MICHAEL     DONELL              235      LAURELMONT                TYRONE             GA   30290-1721   TX   10/8/2000    02/11/2018
                       FAYETTE      04914416   BROWN          MICHAEL     DONELL              235      LAURELMONT                TYRONE             GA   30290-1721   TX   10/8/2000    02/11/2018
                       BUTTS        02405129   WATTS          CORNELIUS   ANTON               158      EVERGREEN DR              JACKSON            GA   30233-1971   TX   6/18/1989    11/29/2006
                       GWINNETT     03541226   GELLER         ANNA        HELTON              4472     BRYANT DR SW              LILBURN            GA   30047        TX   2/15/1996    04/18/2003
                       NEWTON       02755204   HAMMOND        GREGORY     CARL                150      WISTERIA BLVD             COVINGTON          GA   30016        TX   8/9/1982     02/12/2006
                       COBB         03767387   PEA            LAUREL      MICHEL              1500     BROWN THRASHER LN         MARIETTA           GA   30062        VA   10/6/1996    10/01/2013
                       DEKALB       08015167   LINCOLN        ROBYN       TAYLOR              5190     LOST DUTCHMAN DR          LITHONIA           GA   30038-3802   VA   4/18/2009    04/09/2012
                       WALKER       07742267   GUMM           CARA        GRACE               12163    HIGHWAY 193               CHICKAMAUGA        GA   30707        VA   9/9/2008     04/13/2009
                       FULTON       02905750   DIAZ           EVELYN      ASTRID              8545     HIGH HAMPTON CHASE        ALPHARETTA         GA   30022        VA   2/4/1995     09/10/2012
                       ELBERT       03522957   SMITH          RANDY       LEE                 1959     BAKERS FERRY RD           ELBERTON           GA   30635        TX   2/24/1996    07/30/2016
                       COBB         03098106   STANLEY        BARBARA     JEAN                2835     CLEARBROOK DR             MARIETTA           GA   30068-3124   TX   10/1/1980    10/21/2020
                       DOUGHERTY    06653446   GRIMSLEY       FREDDY                          1406     CROMARTIE BEACH DR        ALBANY             GA   31705-1043   TX   10/10/2005   10/04/2019
                       CAMDEN       06488572   WEST           NEFERTIAL   SHAMAYA             306      WINDEMERE DR              KINGSLAND          GA   31548        TX   11/17/2004   10/26/2020
                       CAMDEN       06488572   WEST           NEFERTIAL   SHAMAYA             306      WINDEMERE DR              KINGSLAND          GA   31548        TX   11/17/2004   10/26/2020
                       GWINNETT     10483450   FOSTER         SUSAN       MARIE               2686     SARDIS CHASE CT           BUFORD             GA   30519        UT   6/19/2015    08/09/2017
                       TROUP        08690846   GARI           RUSVELT                         140      N DAVIS RD                LAGRANGE           GA   30241        VA   10/7/2012    05/08/2017
                       TROUP        08690845   GARI           ORALIA      ESTHER              140      N DAVIS RD                LAGRANGE           GA   30241        VA   7/22/2012    05/09/2017
                       COBB         06078937   CONGER         SETH        MICHAEL             77       MARIETTA WALK TRCE        MARIETTA           GA   30064        VA   1/6/2008     03/26/2018
                       FULTON       10415478   IZLAR          ELIZABETH   BOWDEN              1830     GARRAUX RD NW             ATLANTA            GA   30327        VA   2/3/2015     09/24/2018
                       GWINNETT     08486214   STEGEMAN       CHLOE       MARIE               3535     HARFIELD DR               BETHLEHEM          GA   30620        VA   8/12/2011    10/15/2018
                       GWINNETT     08486214   STEGEMAN       CHLOE       MARIE               3535     HARFIELD DR               BETHLEHEM          GA   30620        VA   8/12/2011    10/15/2018
                       BIBB         10457038   HEACOCK        TIMOLIN     NICOLE              810      SAINT ANDREWS DR          MACON              GA   31210        VA   4/21/2015    10/15/2018
                       MUSCOGEE     06616964   HOLMES         JARRETT     JAMAL               5439     KESSINGTON DR             COLUMBUS           GA   31907-1830   VA   6/21/2005    02/19/2019
                       COWETA       05983642   MCCULLOUGH     JARED       MICHAEL             339      HOLBROOK RD               NEWNAN             GA   30263-5089   VA   2/4/2004     09/18/2008




  Ex. to Petition:
                       NEWTON       05401984   GODBOLD        THERESA     KRISTEN             80       TRELAWNEY CIR             COVINGTON          GA   30016        VA   3/20/2003    12/01/2011




Braynard Declaration
                       DEKALB       04321127   BOWERS         KAREN       JEAN                181      SPENCE AVE SE             ATLANTA            GA   30317        VA   10/3/2004    01/19/2012
                       FULTON       04717224   WALKER         DANA        MICHAEL             1945     DORSEY AVE                ATLANTA            GA   30344        VA   10/8/2000    04/14/2011
                       COWETA       10211530   BECKER         DAKOTA      SUMMER              159      STONEBRIDGE XING          NEWNAN             GA   30265        VA   4/21/2014    07/11/2017
                       DEKALB       11946639   LIGGONS        JEREMIAH    LAMAR               5792     SALEM RD                  LITHONIA           GA   30038        VA   10/1/2018    09/20/2019
                       HOUSTON      10221573   GRIST          BENJAMIN    ALEXANDER           404      HEDLUND DR                WARNER ROBINS      GA   31088        VA   4/25/2014    10/07/2014
                       CLAYTON      02586089   CARLIN         MICHAEL     JAMES               10320    FITZGERALD RD             JONESBORO          GA   30238-6414   VA   4/23/1988    11/19/2014
                       COBB         07199454   GILSTRAP       MATTHEW     COLEMAN             3259     SWEET BUCKEYE DR          MARIETTA           GA   30066        VA   7/1/2012     02/26/2015
                       TROUP        05654418   BROOKS         SAMUEL      DAVID               48       OLD NEWTON RD S           LAGRANGE           GA   30240        VA   10/8/2006    03/18/2015
                       FULTON       10445717   BOOKER         KENDALL     TAVARES             120      EVERGREEN TRL             ATLANTA            GA   30349        VA   3/3/2015     10/13/2015
                       HENRY        06483564   THOMPSON       AUSTIN      LEE                 1743     MISSELTHRUSH LN           MCDONOUGH          GA   30253        VA   10/5/2008    10/13/2015
                       DEKALB       00171178   LIGHTHILL      AMY                             3231     CHUTNEY CT                DECATUR            GA   30032        VT   8/27/1990    07/17/2017
                       MUSCOGEE     06061857   TUBBS          HOLLY       LYNN                4131     SHERWOOD AVE              COLUMBUS           GA   31904        WA   10/3/2004    12/16/2011
                       HENRY        01667312   THOMAS         RICHARD     WAYNE               1002     VILLA POINT PKWY          MCDONOUGH          GA   30253        WA   6/9/1996     08/06/2016
                       DEKALB       10587564   SHIELDS        RONNIE      JOSHUA              452      BARBASHELA DR             STONE MOUNTAIN     GA   30088        WA   10/21/2015   08/16/2016
                       COBB         06044823   CHRISTIANSON   PAULETTE    ROSE                5844     BROOKSTONE WALK NW        ACWORTH            GA   30101-8475   WA   4/23/2004    03/24/2018
                       DADE         10042411   DEMPSEY        HALEY       NICOLE              177      MOUNTAIN MEADOWS RD       LOOKOUT MOUNTAIN   GA   30750        WA   10/5/2014    12/09/2017
                       FULTON       06707107   ELLISOR        LUISA                           16062    INVERNESS TRL             ALPHARETTA         GA   30004        WA   10/7/2007    07/07/2017
                       COBB         03236738   SMITH          RAMSEY      M                   2280     LESSIE MAUDE DR           MARIETTA           GA   30066-6467   WA   10/5/1992    06/18/2013
                       OGLETHORPE   03895936   KOTCH          SHAWN       MICHAEL             1756     CRAWFORD SMITHONIA RD     COLBERT            GA   30628        WA   10/6/1996    11/12/2016
                                                                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 114 of 559




                       MUSCOGEE     07856585   FRANKS         ALLISON     MARIE               3639     SUTTON DR                 COLUMBUS           GA   31909        WA   7/1/2012     03/24/2017
                       DEKALB       05045098   WILLIAMS       WINSTON     MELVIN ALPHONSO     2369     CHARLESTON POINTE SE      ATLANTA            GA   30316-3019   WA   10/8/2000    03/13/2019



                                                                                                      Page 15
                                                                                      GA Out of State Subsequent Registration


                       JACKSON     07282428   FINSEL        CHARLENE    FARLEY               110      B WILSON RD               COMMERCE            GA   30529        WA   10/5/2008    03/11/2020
                       COBB        02527724   STEWART       JACK        EVERETT              3204     CITATION AVE NW           KENNESAW            GA   30144-7337   CA   10/1/1993    03/03/2002
                       GWINNETT    06158752   MANNING       PATRICK     WESLEY               4162     STONEMONT DR SW           LILBURN             GA   30047        CA   10/3/2004    09/01/2015
                       COBB        06804579   STEWART       CAROL       JANESE               4000     S COBB DR SE              SMYRNA              GA   30080        CA   1/6/2008     07/06/2018
                       HENRY       02099714   SIDNEY        STEPHANIE   YVETTE               216      POLO LN                   LOCUST GROVE        GA   30248        CA   9/22/1988    09/16/2008
                       FULTON      01975008   GUNTER        JOHN        WYMAN                1480     PINE ST NW                ATLANTA             GA   30309        CA   6/27/1990    12/08/2017
                       COBB        10188479   CHAVEZ        NATHANIEL   JUSTIN               2133     MCDUFFIE RD               AUSTELL             GA   30106        CA   3/22/2014    02/01/2018
                       FULTON      04205267   BROWN         MIGNON      DELORES              3488     TOLL HOUSE LN SW          ATLANTA             GA   30331-2330   CA   8/23/1997    10/04/2004
                       CHEROKEE    06970312   MIKULAK       GAVIN       CHRISTOPHER          310      BALABAN CIR               WOODSTOCK           GA   30188        CA   10/7/2012    06/29/2016
                       COBB        06650417   ESCALANTE     ANAY                             1235     SUNNYSIDE DR SW           MABLETON            GA   30126-3911   CA   9/27/2005    08/02/2006
                       FULTON      07060502   BENTON        TAYLOR      ANNE                 851      CHEROKEE AVE SE           ATLANTA             GA   30315        CA   2/1/2007     04/06/2012
                       COBB        04940291   ESCALANTE     CLARIBEL                         1235     SUNNYSIDE DR SW           MABLETON            GA   30126-3911   CA   5/12/2000    08/02/2006
                       NEWTON      05523293   FISH          KYEITA      MYA                  65       SHADOWBROOK LN            COVINGTON           GA   30016        CA   7/21/2002    06/05/2018
                       CHEROKEE    05976121   JONES         CHARLES     F                    3341     REAVIS MOUNTAIN RD        BALL GROUND         GA   30107-2778   AK   3/10/2004    05/15/2020
                       DEKALB      05164657   JONES         ANGELA                           5175     OAKTREE TRL               LITHONIA            GA   30038-2769   CA   10/10/2000   01/17/2012
                       DOUGHERTY   01616004   LOGAN         MERRITT     CLIFTON              2401     PENDLETON ST              ALBANY              GA   31721-9220   AL   9/4/1992     10/04/2004
                       CHEROKEE    03971749   ROBINSON      CELATINE    RENEE                1200     ALEXANDER DR              CANTON              GA   30114        AL   6/18/2000    07/30/2002
                       FULTON      05946755   RIDGES        DEDRA       ALLISHA              671      ELBERT ST SW              ATLANTA             GA   30310-2811   AL   1/28/2004    08/26/2004
                       GWINNETT    03242434   FINLEY        TAMMY       LEE                  1633     SUMMERSWEET LN            DACULA              GA   30019-7224   AL   2/4/1996     09/19/2003
                       FULTON      02608637   SWAFFORD      NORMAN      MICHAEL              1705     MONROE DR NE              ATLANTA             GA   30324        AL   7/16/1992    10/14/1996
                       NEWTON      01959884   FRAZIER       STEPHEN                          1303     LEAFSTONE DR              COVINGTON           GA   30014        AL   9/14/1991    02/03/1997
                       HOUSTON     00799057   WILLIAMS      ALLEN                            100      CANION PL                 KATHLEEN            GA   31047-2714   AL   7/11/1989    10/30/2008
                       COLUMBIA    07942398   WOLFE         RONALD      FOSTER               509      KELLY ACRES RD            HARLEM              GA   30814        AK   10/8/2008    05/15/2020
                       COWETA      05089260   BRANDENBURG   ROBERT      THOMAS               174      KINDELWOOD DR             NEWNAN              GA   30263        AL   10/8/2000    06/24/2008
                       LOWNDES     03351024   MOSELEY       THOMAS      HENRY                1201     HICKORY DR                VALDOSTA            GA   31602        AL   3/6/1995     05/08/1996
                       COBB        05588592   LOVETT        LAUREN      LADEL                1236     SETTLEBENCH LN NW         KENNESAW            GA   30144-3040   AL   10/7/2002    01/22/2004
                       GWINNETT    08152626   JEMISON       TAYLOR      LOUVENIA             3352     FAIRWAY OAKS DR           LAWRENCEVILLE       GA   30044        AL   8/26/2009    09/28/2012




  Ex. 2 to Petition:
                       COBB        03318323   JACKSON       EARL        WYNN                 3929     RIVERLOOK PKWY SE         MARIETTA            GA   30067        AL   8/22/1995    06/26/2017




Braynard Declaration
                       COBB        01102436   COLEY         KEVIN       JASON                3638     CHERBOURG WAY             MARIETTA            GA   30062        AL   5/15/1991    06/26/2012
                       COBB        03026308   HARDING       JEFFREY     WILLIAM              5002     BARNWOOD TER NW           KENNESAW            GA   30152-5725   AL   2/1/1995     10/21/2013
                       GWINNETT    02889701   FRAZIER       JASON       RAY                  344      MCKEES ROCK LN            LAWRENCEVILLE       GA   30044        AL   9/28/1993    06/29/2010
                       FULTON      07358679   HAWKINS       SARAH       LAWTON               944      NAWENCH DR NW             ATLANTA             GA   30327        AL   12/24/2007   01/12/2015
                       DEKALB      06032482   LAMPKINS      BRADLEY     JAMES                6615     CHIAPUK CT                LITHONIA            GA   30038-3150   AL   4/15/2004    10/24/2008
                       FULTON      05705637   JONES         CHAKA       K                    116      MUMSFORD CT               UNION CITY          GA   30291        AL   10/3/2004    07/24/2006
                       FULTON      06535763   WOODBURY      BRIAN       ROMAN                1101     JUNIPER ST NE             ATLANTA             GA   30309        AL   5/11/2005    09/02/2005
                       FULTON      05889548   MEREDITH      EDDIE       ANDREW               1301     MCGILL PARK AVE NE        ATLANTA             GA   30312        AL   6/27/2004    10/03/2008
                       DEKALB      08078969   LUBEL         MINA        GITTLE               1430     SHEFFIELD DR NE           ATLANTA             GA   30329-3422   AL   7/20/2009    06/14/2012
                       GWINNETT    05078270   FOSTER        SHELIA                           3088     REDWOOD GROVE PARK        SNELLVILLE          GA   30078-2937   AL   10/8/2000    06/13/2012
                       GWINNETT    02880894   GEIS          MARC        PATRICK              4250     FRANK NEELY RD            PEACHTREE CORNERS   GA   30092        AL   9/24/1992    08/31/2018
                       FAYETTE     01608572   BRITT         JOHN        RUSSELL              432      CIMARON PARK              PEACHTREE CITY      GA   30269        AL   2/3/1992     07/06/2012
                       TROUP       04459045   COX           KACEY       KATHLEEN             300      W 7TH ST                  WEST POINT          GA   31833        AL   10/4/1998    09/22/2010
                       FLOYD       06776916   HOLMES        COLIN       MICHAEL              98       ISBELL RD SE              SILVER CREEK        GA   30173-2035   AL   2/22/2006    07/22/2009
                       HENRY       08114519   JONES         LOWELL      LOKI                 287      MILLSTONE DR              HAMPTON             GA   30228        AL   7/1/2012     10/26/2012
                       CLAYTON     06908675   YOUNG         BRANDY      L                    4265     THURMOND RD               FOREST PARK         GA   30297        AL   10/7/2012    10/17/2016
                       MUSCOGEE    08117804   ELLISON       CINDY       DENISE               3351     N LUMPKIN RD              COLUMBUS            GA   31903        AL   10/7/2012    12/22/2016
                       DEKALB      07997078   STEWART       STEPHEN     TIMOTHY              1892     VALENCIA RD               DECATUR             GA   30032-5270   AL   3/5/2009     05/06/2010
                       TROUP       08819410   SATTERWHITE   NAOMI                            250      OLD POND RD               LAGRANGE            GA   30241        AL   10/1/2012    03/10/2017
                                                                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 115 of 559




                       MUSCOGEE    01835674   REYNOLDS      DEBRA       ANNE                 4601     KIMBALL CT                COLUMBUS            GA   31909        AL   9/10/1992    08/08/2017
                       DEKALB      06315241   WILLIAMS      TAMERA      TIMNIKA              1000     MONTREAL RD               CLARKSTON           GA   30021        AL   9/27/2004    05/08/2017



                                                                                                     Page 16
                                                                                        GA Out of State Subsequent Registration


                       FULTON     08597997   WALKER         TAYLOR      ASHLEY                 625      WEXFORD HOLLOW RUN          ROSWELL        GA   30075        AL   1/31/2012    01/25/2013
                       CLAYTON    08655252   ROCKER         JAMESHIA    BRIEANNA               7695     HAWTHORNE DR                JONESBORO      GA   30236        AL   4/14/2012    12/28/2016
                       FULTON     06239375   CARTER         ALLISON     LEIGH                  976      GLENWOOD AVE SE             ATLANTA        GA   30316        AL   10/3/2004    10/10/2014
                       MURRAY     05446212   TURNER         MARK        ANTHONY                1027     FORT MOUNTAIN DR            CHATSWORTH     GA   30705        AL   7/21/2002    01/15/2016
                       MUSCOGEE   01837343   EGBERT         TRACY       RENEE                  1820     17TH AVE                    COLUMBUS       GA   31901        AL   10/3/1992    01/04/2016
                       HARRIS     04281896   WHITMAN        ASHLEY      CLARK                  6518     LICK SKILLET RD             HAMILTON       GA   31811        AL   6/18/2000    01/04/2016
                       MURRAY     07389171   TOLLESON       SARAH       ELIZABETH              57       WESTCREEK PATH PATH         CHATSWORTH     GA   30705        AL   10/5/2008    02/04/2016
                       COWETA     08001451   OLLER          LINDY       SUSAN                  150      PEACHTREE LN                NEWNAN         GA   30265        AL   10/3/2010    02/10/2016
                       GWINNETT   10468261   ASH            DALE        CHARLES                2322     SUGARLOAF RESERVE DR        DULUTH         GA   30097        AL   1/31/2016    02/23/2017
                       FORSYTH    05820979   BLANE          TATIANA                            6915     SUNBRIAR DR                 CUMMING        GA   30040        AL   9/12/2003    10/31/2017
                       MUSCOGEE   10289318   ALFORD         CHANTAL     MARIE                  978      SISTRUNK CT                 COLUMBUS       GA   31907        AL   5/12/2014    11/21/2017
                       FAYETTE    10644118   MALONE         COURTNEY    MERRITTS               125      POPLAR WAY                  FAYETTEVILLE   GA   30214        AL   2/1/2016     11/27/2017
                       FULTON     05829139   HOWARD         KASHEIA     DENISE                 2870     PHARR COURT SOUTH NW        ATLANTA        GA   30305        AL   9/22/2003    03/16/2018
                       FORSYTH    11568924   CONE           JOANNA      GRACE                  604      FOUNTAIN LN                 CUMMING        GA   30040        AL   1/8/2018     03/09/2018
                       MUSCOGEE   05597540   FREUND         DAVID       MICHAEL                1516     SMITH RD                    FORTSON        GA   31808        AL   10/1/2002    10/30/2019
                       BIBB       11703769   STUBBS         NYKIAH      BREANNA                2633     TREDWAY DR                  MACON          GA   31211        AL   4/23/2018    10/21/2019
                       FULTON     03577984   BARR           LANE        CAMILLE                1082     PARK ROW NORTH SE           ATLANTA        GA   30312        AL   2/28/1996    08/14/1997
                       MUSCOGEE   10204769   DUNCAN         LAUREN      LYNNE                  2505     NANCY ST                    COLUMBUS       GA   31906        AL   4/18/2014    09/24/2018
                       GWINNETT   11756171   RICHARDSON     ANTHONY     OZANI MICHAEL          2219     TULLAMORE CIR               SNELLVILLE     GA   30039        AL   6/27/2018    10/04/2018
                       GWINNETT   08173175   JONES          MATTHEW     LEE                    3070     RIDGE OAK DR                SUWANEE        GA   30024        AL   2/3/2010     12/12/2018
                       FULTON     07133964   BOYKIN         EVELYN                             5510     SABLE BAY PT                ATLANTA        GA   30349        AL   4/27/2007    08/02/2019
                       DEKALB     06436319   STEPHENS       JARVIS      CRAIG                  2366     WELLINGTON CIR              LITHONIA       GA   30058        AL   1/15/2005    12/08/2008
                       DEKALB     01243608   SCOTT          JOHN        DAVIS                  1681     NOBLE DR NE                 ATLANTA        GA   30306        AL   1/3/1994     03/28/2006
                       FULTON     08023641   CHARLES        JAMIA       JASMIN                 2269     BOULEVARD GRANADA SW        ATLANTA        GA   30311        AL   4/28/2009    10/26/2012
                       JACKSON    00760209   DIETRICH       SHELDON     ANTHONY                204      HERITAGE AVE                JEFFERSON      GA   30549        AL   4/29/1992    10/26/2012
                       FULTON     08100035   GOODE          JULIAN      DAVID                  1541     WELLSWOOD DR SE             ATLANTA        GA   30315        AL   10/3/2010    09/25/2012
                       BIBB       10234287   CARTER         NATHANIEL   MARTIN                 5261     WHITE HOUSE PLANTATION RD   MACON          GA   31210        AL   4/21/2014    10/24/2016




  Ex. 2 to Petition:
                       MONROE     10730141   FUSSELL        EMILY       CLAIRE                 722      KILMORY DR                  MACON          GA   31210        AL   4/12/2016    12/02/2016




Braynard Declaration
                       DEKALB     11456940   SMITH          BRITTANY    BRIANA                 3985     RAINOVER DR                 DECATUR        GA   30034        AL   9/13/2017    11/06/2019
                       TROUP      00896668   FARRAR         ELIZABETH   ANNE                   603      GINGER CIR                  LAGRANGE       GA   30240        AR   8/7/1990     01/07/2008
                       LIBERTY    07729742   ALEXANDER      ANDREA      JACKSON                58       JONES CT                    ALLENHURST     GA   31301        AR   10/5/2008    05/24/2017
                       FLOYD      03350104   CUMMINGS       MARK        ALLEN                  19       SYLVAN ST NW                ROME           GA   30165-2217   AZ   9/23/1995    09/12/2011
                       ROCKDALE   05164642   JONES          ELBERT                             2854     HIGHWAY 20 NE               CONYERS        GA   30012        AR   10/8/2000    09/14/2012
                       COBB       05891482   MALONE         COLIN       JAMES                  3626     CHATTAHOOCHEE SUMMIT DR SE ATLANTA         GA   30339        AZ   10/3/2004    07/13/2016
                       COBB       05891482   MALONE         COLIN       JAMES                  3626     CHATTAHOOCHEE SUMMIT DR SE ATLANTA         GA   30339        AZ   10/3/2004    07/13/2016
                       BARROW     07537086   VELAZQUEZ      LILLIAN                            65       BUENA VISTA ST              WINDER         GA   30680        CA   9/14/2017    07/28/2018
                       DEKALB     03908517   MELTON         MELODY      MARIE                  1555     WAINWRIGHT DR SE            ATLANTA        GA   30316        CA   10/6/1996    04/03/2000
                       COBB       08178589   PURCELL        CAROLE      ANN                    4934     GASKIN WALK                 MARIETTA       GA   30068        CA   2/27/2010    09/20/2017
                       FULTON     07079160   RAHMAAN        RAVA        EL AMIN                1122     WILLOWOOD LN SW             ATLANTA        GA   30331        CA   2/20/2007    06/13/2018
                       FULTON     10149330   GOLDSTEIN      GRAHM       REED                   2870     PHARR COURT SOUTH NW        ATLANTA        GA   30305        CA   12/20/2013   09/17/2019
                       GLYNN      04817204   HIGGINBOTHAM   PAMELA      DENISE                 3223     REYNOLDS ST                 BRUNSWICK      GA   31520        CA   12/9/1999    12/21/2000
                       NEWTON     01376717   JOHNSON        MARK        EDWARD                 145      DEARING WOODS WAY           COVINGTON      GA   30014        CA   5/12/1989    10/02/2018
                       COBB       03228658   GIAMBRONE      TIMOTHY     PAUL                   5409     BEAU REVE PARK              MARIETTA       GA   30068        CA   10/27/1993   08/22/2002
                       COBB       03228658   GIAMBRONE      TIMOTHY     PAUL                   5409     BEAU REVE PARK              MARIETTA       GA   30068        CA   10/27/1993   08/22/2002
                       DEKALB     04426138   SMITH          MARK                               6826     BROWNS MILL LAKE RD         LITHONIA       GA   30038-4540   CA   6/8/1998     02/20/2020
                       DEKALB     06700459   DELINE         JACK        WELLINGTON             1666     AVON AVE                    TUCKER         GA   30084        CA   10/8/2006    07/31/2013
                       FULTON     06177796   WALSH          PATRICK     KENNY                  720      PENN AVE NE                 ATLANTA        GA   30308        CA   8/1/2004     07/01/2018
                                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 116 of 559




                       COBB       08927804   ASTOLFI        DAPHNE                             990      ASHEBROOKE WAY NE           MARIETTA       GA   30068-5306   CA   10/12/2012   10/11/2018
                       FULTON     11445468   GOLDFARB       ETHAN       KOHL                   2817     DOVER RD NW                 ATLANTA        GA   30327        CA   8/29/2017    10/22/2018



                                                                                                       Page 17
                                                                                         GA Out of State Subsequent Registration


                       COBB        05642177   WILLIAMS     JASON          VAN                   4897     BROOKWOOD DR SW           MABLETON        GA   30126-1213   CA   10/3/2004    10/15/2018
                       FULTON      08771206   KIGHT        ALISON         MARIE                 1820     PEACHTREE ST NW           ATLANTA         GA   30309        CA   1/23/2017    10/22/2018
                       PAULDING    08528410   RODRIGUEZ    MIGUEL         ANGEL                 246      NORTHRIDGE LN             DALLAS          GA   30132-0455   CA   10/20/2011   09/11/2020
                       FULTON      05503383   GOLDEN       JEREMY         CHARLES               120      ALDEN AVE NW              ATLANTA         GA   30309-2044   CA   6/27/2002    06/25/2004
                       BULLOCH     01156981   JOHNSON      KENNETH                              2950     ROUGH RIDER RD            STATESBORO      GA   30461-7264   CA   3/9/1995     02/07/2020
                       FULTON      10164068   BROWN        BRITTANY       ANN                   415      MONIVEA LN                ROSWELL         GA   30075        CA   10/9/2016    01/28/2020
                       COLUMBIA    08873609   MILLER       JENNIFER       LYNN                  814      SHACKLEFORD PL            EVANS           GA   30809        CA   10/7/2012    04/01/2020
                       FULTON      04867095   MALONE       JAVITTA                              530      E PACES FERRY RD NE       ATLANTA         GA   30305        CA   10/8/2000    04/01/2018
                       CARROLL     06075625   CARTER       PATRICIA       A                     208      WHITE PINE LN             TEMPLE          GA   30179        TX   5/26/2004    10/24/2004
                       COBB        07821065   KATHIRESAN   BAGYALAKSHMI   PATTABIRAMAN          2544     MORGAN LAKE DR NE         MARIETTA        GA   30066-5610   TX   9/20/2008    10/26/2018
                       PICKENS     05554789   RHODES       MICHELLE       LEE                   431      MOORINGS RUN              JASPER          GA   30143        TX   10/6/2002    10/27/2018
                       HENRY       11346991   ELMORE       ROMAN          CHRISTOPHER           113      CONGRESSIONAL CT          MCDONOUGH       GA   30253        VA   6/26/2017    09/14/2017
                       OCONEE      02325431   WILLIAMS     CHERYL         LYNN                  1330     JEFFERSON AVE             BOGART          GA   30622        VA   7/23/1984    09/08/2009
                       DEKALB      06302003   SMITH        TORRI          YLAN                  2443     BOULDER RD SE             ATLANTA         GA   30316        TX   10/3/2004    08/02/2013
                       PAULDING    03702055   SWIFT        JEFFERY        ALLEN                 145      HUNTERS CT                DALLAS          GA   30157-9416   TX   6/9/1996     11/24/2013
                       COBB        04182062   WILSON       LEAMOND        LANFRED               3407     RIVER HEIGHTS XING SE     MARIETTA        GA   30067        TX   10/4/1998    03/12/2014
                       BERRIEN     08002148   HOWARD       LORI           LYNN                  380      WEBB DR                   RAY CITY        GA   31645        TX   10/7/2012    09/03/2016
                       FORSYTH     08854505   PERRY        AMELIA         ANN                   2216     TRAMMEL RD                CUMMING         GA   30041        TX   10/7/2012    05/01/2016
                       BARTOW      08529398   BIRD         MATTHEW        RYAN                  11       BOONES RIDGE PKWY SE      ACWORTH         GA   30102        TX   10/11/2011   03/05/2016
                       COLUMBIA    02262213   SMITH        LINDA          J                     1535     APPLING HARLEM RD         APPLING         GA   30802-5410   TX   6/16/1978    11/10/1989
                       FULTON      04890304   PLACHTA      ELIZABETH      ANNE                  110      WINDOVER CT               ROSWELL         GA   30075-1763   VA   2/9/2000     09/22/2008
                       FULTON      07050961   MORRIS       TROY           ALEXANDER             2580     PINE NEEDLE CT            ATLANTA         GA   30344        VA   1/5/2007     07/25/2008
                       DEKALB      08630362   HENDERSON    LINZY          LEE                   3263     SPRING LAKE OVERLOOK      LITHONIA        GA   30038-3454   VA   3/8/2012     10/15/2012
                       COBB        05175281   MORGAN       EDITH          WOODS                 4219     WOODFARE LN NW            KENNESAW        GA   30152-6445   VA   10/25/2000   10/15/2013
                       DEKALB      05300963   WILSON       DERRICK        LAMAR                 8122     WHITE OAK LOOP            LITHONIA        GA   30038        VA   10/7/2012    07/08/2013
                       COLUMBIA    06548046   SILVER       ADRIENNE       MICHELLE              340      BELLA ROSE DR             EVANS           GA   30809        VA   10/5/2008    01/28/2015
                       COLUMBIA    06548046   SILVER       ADRIENNE       MICHELLE              340      BELLA ROSE DR             EVANS           GA   30809        VA   10/5/2008    01/28/2015




  Ex. 2 to Petition:
                       COLUMBIA    05985807   CHESTNUT     SHAKITA        ROSETTA               849      PRAIRIE LN                EVANS           GA   30809        VA   3/3/2004     08/13/2015




Braynard Declaration
                       COBB        07875352   CHEONG       KONG           FAI                   804      ANDORA WAY SW             MARIETTA        GA   30064-2486   VA   10/1/2008    05/18/2015
                       GLYNN       06748224   BENCOMO      HECTOR         BENJAMIN              638      FREEDOM TRL               BRUNSWICK       GA   31525        VA   2/15/2006    10/08/2015
                       COLUMBIA    08242266   MARCUS       MADISON        DALE                  809      PENINSULA CT              EVANS           GA   30809        VA   6/20/2010    10/12/2015
                       DEKALB      10462215   SHEPHERD     RANA           SAMONE                3150     PALM TREE DR              LITHONIA        GA   30038        VA   4/30/2015    05/11/2016
                       GWINNETT    10048125   LEWIS        ANDREW         JAKOBIE               3345     SANDWEDGE LN              SNELLVILLE      GA   30039        VA   6/26/2013    10/17/2016
                       FULTON      10224649   CONKLIN      JALISA         TERESA                1585     VERSAILLES DR SW          ATLANTA         GA   30331        VA   4/30/2014    09/29/2016
                       FULTON      07049989   COSTELLO     MARK           FRANCIS               5759     RIVERSIDE DR NW           ATLANTA         GA   30327        VA   1/3/2007     06/16/2017
                       FULTON      07049989   COSTELLO     MARK           FRANCIS               5759     RIVERSIDE DR NW           ATLANTA         GA   30327        VA   1/3/2007     06/16/2017
                       BIBB        06274255   LEWIS        EBONY          MELINDA               150      WOODMONT DR               MACON           GA   31216-5568   VA   9/17/2004    08/01/2017
                       FULTON      08569219   HUNTER       DEMARCUS       VERNARD               2202     BURROUGHS AVE SE          ATLANTA         GA   30315        VA   1/3/2012     07/31/2017
                       DEKALB      10748208   HUDSON       CHASE          MONTGOMERY            4330     RIVERVIEW LN              LITHONIA        GA   30038        VA   4/13/2016    10/05/2018
                       HENRY       06272894   MICHAEL      STEPHEN        MARK                  534      NEW HOPE RD               MCDONOUGH       GA   30252        VA   10/3/2004    03/26/2018
                       HOUSTON     10136168   SMITH        SAMANTHA       JEAN                  210      BROOKWOOD DR              WARNER ROBINS   GA   31088        VA   10/9/2016    02/15/2018
                       FULTON      07007316   POSEY        STEVEN         MICHAEL               396      PIEDMONT AVE NE           ATLANTA         GA   30308        VA   1/6/2008     10/15/2012
                       JEFFERSON   07442087   STEWART      LAUREN         LYNAM                 1103     HIGHLAND RD               LOUISVILLE      GA   30434        VA   2/10/2008    10/02/2012
                       CLAYTON     01719158   WRIGHT       THOMAS         GREGORY               570      FIELDING CIR              RIVERDALE       GA   30274        VA   3/13/1975    06/10/2015
                       WALTON      10121322   KING         TAYLOR         MARIA                 1621     PETERS CEMETARY RD        MONROE          GA   30655        VA   4/20/2014    08/31/2016
                       FULTON      10603768   PACE         BRENDON        TAYLOR                120      RILEY RIDGE RD NW         ATLANTA         GA   30327        VA   11/17/2015   09/08/2017
                       COBB        10488864   BARNES       CAMERON        CHARLES               4961     OLDE TOWNE WAY            MARIETTA        GA   30068        VA   6/8/2015     10/02/2018
                                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 117 of 559




                       COBB        03946559   HANBY        CHARLES        L                     5010     REGISTRY CT NW            KENNESAW        GA   30152        WA   10/6/1996    03/12/2013
                       DEKALB      01974806   GULLEY       DAVID          ANTHONY               2894     DUNCAN PL                 DECATUR         GA   30034-6992   VA   6/4/1992     03/01/1999



                                                                                                        Page 18
                                                                                        GA Out of State Subsequent Registration


                       WALTON       08677791   BAZEMORE     CHRISTOPHER   EVAN                 4797     OAKWOOD CT                LOGANVILLE         GA   30052-5247   WA   10/6/2011    12/02/2016
                       BALDWIN      08634358   LUTTRELL     BETSY         GRACE                1985     BRIARCLIFF RD             MILLEDGEVILLE      GA   31061        WA   7/1/2012     08/22/2017
                       GWINNETT     08552498   BARTLETT     JACOB         ANDREW               1730     FORT DANIELS TRL          DACULA             GA   30019        VA   2/5/2012     09/21/2012
                       DEKALB       05253801   SHERROD      JOHN          NATHAN               128      RIDLEY CIR                DECATUR            GA   30030        WA   9/27/2001    06/22/2015
                       FULTON       07597224   LEKAS        NICOLE        JOANNE               641      NORTH AVE NE              ATLANTA            GA   30308        WA   10/5/2008    11/13/2015
                       DEKALB       06478407   SHERROD      AMY           ELIZABETH            128      RIDLEY CIR                DECATUR            GA   30030        WA   9/8/2006     03/05/2016
                       FULTON       10225322   DELAWALLA    ASIF          FEROZALI             4785     PARAN OAK CT NW           ATLANTA            GA   30327        WA   5/31/2016    08/12/2017
                       JACKSON      06105336   LANTZ        MITZI         MICKLATCHER          114      PRIME DR                  COMMERCE           GA   30530-8219   WA   6/12/2004    10/08/2018
                       WALTON       05980384   LEE          STEVEN        ASHLEY               2850     H D ATHA RD               COVINGTON          GA   30014        CA   10/5/2008    04/09/2015
                       FULTON       06638885   JOHNSON      STEVEN                             2737     PALMVIEW CT SW            ATLANTA            GA   30331        WI   9/14/2005    11/08/2016
                       GWINNETT     08401703   KNAPP        DONNA         MARIE                1810     PENNISTONE WAY            SNELLVILLE         GA   30078-2337   WI   3/2/2011     08/27/2020
                       LOWNDES      05071619   SEACRIST     JOCELYN       COLLEEN              3914     LISKA CIR                 VALDOSTA           GA   31605        WV   9/28/2000    09/05/2008
                       COBB         03045595   BIAGINI      RONALD        G                    770      JACKSON MILLER CIR        POWDER SPRINGS     GA   30127-4376   CA   6/1/1992     02/07/2008
                       COBB         03703735   TAYLOR       LEE           NORRIS               2361     BRITTANY LN               MARIETTA           GA   30062        AL   10/8/2000    10/17/2008
                       LOWNDES      08112658   RICKMAN      JORDAN        PAUL                 501      GEORGIA AVE               VALDOSTA           GA   31602-2428   CA   10/1/2009    07/22/2016
                       COBB         03037702   LUCKIE       JOHN          EDWARD               4066     COTTAGE OAKS DR           ACWORTH            GA   30101        CA   9/20/1994    10/23/2016
                       FORSYTH      00825505   KING         GAIL          S                    5810     BOULDER BLUFF DR          CUMMING            GA   30040-3819   AL   4/5/1988     09/07/2004
                       COBB         03852482   DUSTER       CAROL         R                    744      WEXFORD COVE WAY          MABLETON           GA   30126        AL   10/6/1996    10/24/2008
                       GWINNETT     04185410   WALKER       PATRICIA      YVETTE               1145     WHISPER COVE DR           BUFORD             GA   30518        AL   7/21/2002    10/11/2004
                       FORSYTH      02019345   DOZIER       STEPHANIE     LYNN                 6740     ROXBURY TRCE              ALPHARETTA         GA   30005-1753   AL   7/21/1992    09/07/2005
                       LOWNDES      06290643   WARD         KYLA          SUSAN                3498     BERRY RUN                 VALDOSTA           GA   31605        AL   10/3/2004    10/24/2008
                       DEKALB       05907600   WILSON       RACHEL        BERNADETTE           4255     VIEWPOINT LN              ELLENWOOD          GA   30294        AL   2/1/2004     10/22/2004
                       FULTON       03859047   CRAVENS      KELLY         KRISTINE             815      CHAMPIONS CLOSE           MILTON             GA   30004        AL   10/6/1996    06/19/2008
                       FULTON       02687837   FOUNTAIN     TAMARA        DIANE                2375     REYNOLDS RD SW            ATLANTA            GA   30331        AL   12/10/1993   10/15/1996
                       DOUGLAS      07081456   KENNEDY      AMANDA        LEE                  1027     BALSAM WOOD TRL           VILLA RICA         GA   30180        AL   12/18/2006   02/26/2018
                       MERIWETHER   07099156   BENNETT      JARVARIS      MONTELL              54       IKE WILLIAMS RD           GAY                GA   30218-1616   AL   3/14/2007    09/15/2008
                       FULTON       02383775   COLLIER      BARRY         KEITH                909      BROOKMERE CT              COLLEGE PARK       GA   30349        CA   7/7/1989     12/03/2017




  Ex. 2 to Petition:
                       DEKALB       02488782   SYMMES       HEATHER       ANN                  263      1ST AVE                   AVONDALE ESTATES   GA   30002        CA   4/14/1995    07/08/2003




Braynard Declaration
                       CHATHAM      03770125   RUSSELL      LOLA          SANTE                1919     E 56TH ST                 SAVANNAH           GA   31404        AL   10/7/1996    09/29/2008
                       FULTON       04679191   LOCKHART     JAVONN        CAVELL               415      OWATONNA CIR              RIVERDALE          GA   30296        AL   4/23/1999    09/22/1999
                       DEKALB       04153553   SLATON       TERRENCE      ANTHONY              5355     WINSLOW XING              LITHONIA           GA   30038-1135   AL   6/21/1998    07/19/2000
                       FULTON       08710189   LEONARD      LINDSEY       ROSE                 1025     DREWRY ST NE              ATLANTA            GA   30306        AL   6/9/2012     08/29/2017
                       FULTON       07317856   STIEGLER     JOHN          FRANK                820      W MARIETTA ST NW          ATLANTA            GA   30318        AL   11/23/2010   11/20/2017
                       FAYETTE      01155647   DUKE         CARLENE       JACKSON              1135     ASTORIA LN                PEACHTREE CITY     GA   30269        AL   8/23/1994    08/15/2008
                       COLUMBIA     08743671   ADAMS        JOSHUA        GEORGE               501      NIGHT HERON CT            EVANS              GA   30809        AL   7/5/2012     09/12/2018
                       GWINNETT     02857609   LANIER       NOEL          HAMILTON             3321     CROSSGATE CT              LOGANVILLE         GA   30052        AL   6/22/1992    04/29/2019
                       COBB         04339487   VILLARREAL   CYNTHIA       DUNCAN               3018     LANA LN                   MARIETTA           GA   30066-2369   AL   6/20/2004    09/16/2004
                       COBB         07606495   SLAGLE       ANNA          LAURA                4938     CONDOR PL NE              MARIETTA           GA   30066        AL   7/21/2008    09/17/2008
                       EVANS        00537724   CASTEEN      DIRK          DOUGLAS              34       THREATT ST                CLAXTON            GA   30417-6376   AL   7/11/1988    06/17/2003
                       COBB         03792633   HANKES       SARAH         BARBEE               3270     WALTON RIVERWOOD LN SE    ATLANTA            GA   30339        AL   10/6/1996    10/26/2012
                       CHEROKEE     08385330   HENDRIX      CODY          BENJAMIN             916      LAURELWOOD CT             CANTON             GA   30115        AL   7/1/2012     04/18/2013
                       SPALDING     08778237   PRATHER      CHELSEA       SIMONE               843      MERIWETHER ST             GRIFFIN            GA   30224        AL   9/6/2012     07/12/2016
                       FULTON       04596246   MORRIS       RONALD                             2810     DEERWOOD LN SW            ATLANTA            GA   30331-5585   AL   10/8/2000    02/14/2012
                       COBB         06549258   CARR         NICOLE        DAVIS                4057     JORDAN LAKE DR            MARIETTA           GA   30062-5785   AL   5/25/2005    09/05/2008
                       DEKALB       08413165   WILSON       DAVID         LAMAR                520      NAVARRE DR                STONE MOUNTAIN     GA   30087-5111   AL   3/18/2011    08/10/2015
                       EMANUEL      02351070   PHILLIPS     RICHARD       SIMEON               344      BLACKBERRY RD             SWAINSBORO         GA   30401        AL   2/28/1995    07/25/2008
                       GWINNETT     08732234   NORMAN       SHELBY        DELANA               3730     PINE BLOOM PL             LOGANVILLE         GA   30052        AL   7/11/2012    10/23/2016
                                                                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 118 of 559




                       GWINNETT     08732234   NORMAN       SHELBY        DELANA               3730     PINE BLOOM PL             LOGANVILLE         GA   30052        AL   7/11/2012    10/23/2016
                       PAULDING     00403377   VESSELL      WAYNE         JACKSON              57       SANDSTONE PL              DOUGLASVILLE       GA   30134        AL   4/21/1988    09/22/2004



                                                                                                       Page 19
                                                                                      GA Out of State Subsequent Registration


                       CLAYTON     01846803   DUNCAN         OTIS        LEE                 5738     OLD DIXIE HWY             FOREST PARK     GA   30297        AL   8/12/1994    10/14/2008
                       FULTON      08623063   MOORE          BRYANT      KEITH               745      LAVENDER LN               UNION CITY      GA   30291        AL   3/18/2012    08/17/2012
                       DOUGLAS     05772716   JOHNSON        LYNDA       PEARLE              4039     CHAPEL HILL RD            DOUGLASVILLE    GA   30135        AL   10/3/2004    10/01/2014
                       DOUGLAS     05622638   JOHNSON        RICHARD     WELDON              4039     CHAPEL HILL RD            DOUGLASVILLE    GA   30135        AL   10/3/2004    07/13/2018
                       GWINNETT    03121354   MIKKELSON      KAREN       MILAM               2775     THE TERRACES WAY          DACULA          GA   30019        AL   7/1/1984     06/02/2015
                       JACKSON     07925262   LAPINSKY       JONATHAN    DAVID               138      MORRIS CREEK DR           HOSCHTON        GA   30548        AL   7/11/2010    05/11/2016
                       EARLY       08520790   ROGERS         CHANDLER    BRYNNE              22101    LUCILE RD                 BLAKELY         GA   39823        AL   7/8/2011     02/01/2016
                       COBB        10157426   DAVIS          KENDALL     NICOLE              1673     WEHUNT PL SE              SMYRNA          GA   30082        AL   12/4/2013    01/18/2016
                       CLARKE      10208984   STEWART        WHITNEY     MICHELLE            144      MCNUTTS CREEK DR          ATHENS          GA   30606        AL   4/21/2014    05/31/2016
                       FORSYTH     10508804   DOWNES         LAUREN      MARIE               6127     ODELL ST                  CUMMING         GA   30040        AL   6/19/2015    02/12/2016
                       HARALSON    03353112   HOLCOMBE       SCOTTY      ARTHUR              209      JOSEPH LN                 BREMEN          GA   30110        AL   10/6/1996    08/28/2019
                       COBB        06407838   CARTER         LISA        NICOLE              3470     SHAWNEE TRL SE            SMYRNA          GA   30080-4576   AL   12/11/2004   10/24/2016
                       FULTON      05375144   PAGE           DOROTHY     W                   779      VIRGINIA AVE NE           ATLANTA         GA   30306        AL   10/6/2002    08/25/2016
                       HOUSTON     02175435   PARHAM         TINA        DENISE              119      BROOKHAVEN CIR            WARNER ROBINS   GA   31093        AL   11/20/1991   07/21/2016
                       PAULDING    06362003   PUCKETT        KAREN       AMY                 536      HIGHWAY 101 S             TEMPLE          GA   30179-2857   AL   10/2/2004    09/27/2016
                       FULTON      06972260   HURST          JOSHUA      RYAN                12130    N HICKORY TRCE            ALPHARETTA      GA   30004        AL   10/8/2006    09/08/2016
                       FORSYTH     08661458   OKESON         ANN         ELIZABETH           5510     BELVEDERE ST              CUMMING         GA   30041        AL   7/1/2012     12/06/2016
                       FULTON      02654075   MOSELEY        SHARRON     PEEL                5680     ROCK RD                   UNION CITY      GA   30291        AL   4/10/1976    12/20/2017
                       DEKALB      11280373   SHIVERS        MIANI       TRENICE             5902     TRENT WALK DR             LITHONIA        GA   30038        AL   3/10/2017    03/01/2018
                       HENRY       10721957   MCLEAN         DAVID       LLOYD               244      SUNNY HOLW                MCDONOUGH       GA   30252        AL   4/7/2016     10/22/2018
                       COWETA      08113591   MARRS          RYAN        CORDEIR             104      CHASTAIN CIR              NEWNAN          GA   30263-8602   AL   10/16/2009   02/08/2019
                       MUSCOGEE    05642639   JOHNSON        MARIA       VERDELL             454      BOWEN BLVD                COLUMBUS        GA   31907        AL   11/4/2002    06/19/2019
                       NEWTON      11022985   HILL           MARCUS      GLYNN               9133     COMSTOCK CT               COVINGTON       GA   30014        AL   10/8/2018    07/08/2019
                       BIBB        10801825   JACKSON        ALYSSA      PAIGE               3660     JONES RD                  MACON           GA   31216        AL   7/5/2016     09/26/2019
                       DOUGLAS     11138812   JORDAN         CALEB       AUSTIN              4571     GLIDER CIR                DOUGLASVILLE    GA   30135        AL   12/30/2016   02/12/2020
                       DOUGLAS     10430134   MADLENA        REBECCA     RENEE               1972     RIVERSIDE PKWY            DOUGLASVILLE    GA   30135        AL   3/12/2015    04/20/2020
                       MUSCOGEE    03817790   VOGT           BETHANY     NICOLE              3518     HULSEY ST                 COLUMBUS        GA   31907        AL   8/9/1996     06/26/2002




  Ex. 2 to Petition:
                       DEKALB      05737292   GRANT          CLARICE     ROSS                2152     NORTHLAKE PKWY            TUCKER          GA   30084        AL   1/6/2008     02/09/2012




Braynard Declaration
                       OCONEE      08671032   TINNELL        JORDAN      ALEXANDER           1080     OAKLAKE CIR               WATKINSVILLE    GA   30677        AL   5/8/2012     07/16/2014
                       WALTON      05931771   BARTON         CALVIN      DEAN                519      FORRESTER CEMETERY RD     COVINGTON       GA   30014        AL   2/9/2004     10/07/2015
                       HENRY       04818741   GRANGER        CYNTHIA     GORDON              2515     EASTWOOD VILLAGE DR       STOCKBRIDGE     GA   30281-7726   AL   9/18/2003    04/18/2016
                       CHATHAM     05283511   KIRSCH         MICHELLE    WILKES              2        MISTY MARSH DR            SAVANNAH        GA   31419-9873   AL   6/8/2001     09/27/2016
                       FORSYTH     10868697   WRIGHT         JARRETT     MCPHILLIPS          5515     BUCK HOLLOW DR            ALPHARETTA      GA   30005        AL   8/11/2016    09/28/2016
                       FULTON      08495761   ZORN           THOMAS      CONNOR              5350     JOHNS VIEW ST             ALPHARETTA      GA   30005        AL   8/26/2011    05/21/2014
                       FULTON      08308464   LOGAN          ANDREW      JAMES               310      BRACKNELL WAY             ALPHARETTA      GA   30022        AL   9/29/2010    01/25/2017
                       DEKALB      08601483   WILSON         SHAKIRA     RENEE               5655     LA FLEUR TRL              LITHONIA        GA   30038-2846   AL   2/6/2012     08/29/2012
                       FULTON      10560098   STRICKLAND     MARCISIAH   NICHELLE            2598     ABNER PL NW               ATLANTA         GA   30318        AL   10/1/2015    10/15/2018
                       BULLOCH     05012537   BROWN          CORETTA     RENAY               108      GREENTREE CT              STATESBORO      GA   30458        AL   10/3/2004    10/10/2017
                       BULLOCH     05012537   BROWN          CORETTA     RENAY               108      GREENTREE CT              STATESBORO      GA   30458        AL   10/3/2004    10/10/2017
                       CARROLL     08898062   CHUPP          TYLER       EDWARD              1300     BRICKYARD RD              BOWDON          GA   30108-2556   AL   10/16/2012   12/05/2018
                       CHEROKEE    04493385   FLYNN          MARLA       JO                  131      SIERRA CIR                WOODSTOCK       GA   30188        AZ   10/8/2000    06/24/2015
                       DEKALB      02414874   MOORE          CAROL       LYNN                814      GLEN WAY NE               ATLANTA         GA   30319        AR   3/30/1994    03/29/2012
                       FAYETTE     05794402   GONSALVES      JOSHUA      LOUIS               410      FITZGERALD LN             FAYETTEVILLE    GA   30215        CA   2/1/2004     10/30/2014
                       DOUGHERTY   05305871   BROWN          BRENDA      JOYCE               1529     SKYLARK LN                ALBANY          GA   31705-5930   CA   7/27/2001    09/21/2007
                       FULTON      06957667   ANANTHARAMAN   SANDHYA                         120      BREAKWATER CIR NE         SANDY SPRINGS   GA   30328-1804   CA   9/16/2006    09/14/2019
                       DEKALB      02046545   MILLER         SUZANNE                         2482     BROAD RIVER PL            ELLENWOOD       GA   30294-6203   CA   11/10/1986   10/20/1988
                       FULTON      02459445   KIRKLAND       ELIZABETH   GRACE               3726     WISTERIA LN SW            ATLANTA         GA   30331        CA   10/11/1994   05/23/1996
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 119 of 559




                       BANKS       03521476   PAYNE          MELISSA     DAWN                124      FREE DR                   HOMER           GA   30547        CA   11/22/2016   03/03/2020
                       JACKSON     04537652   MARTINEZ       FRANCISCA                       64       DOGWOOD LN                HOSCHTON        GA   30548-2905   CA   10/2/1998    03/03/2020



                                                                                                     Page 20
                                                                                              GA Out of State Subsequent Registration


                       FORSYTH      10582316   JONES               JOSHUA                            4010     TWIN LAKES RD             CUMMING             GA   30040        CA   10/9/2016    05/01/2020
                       COBB         10433285   GARLAND             ALEXANDRIA   SAGE                 3468     SHAWNEE TRL SE            SMYRNA              GA   30080        CA   2/28/2015    02/13/2020
                       COLUMBIA     05579607   GONZALEZ            ANGEL                             402      LONG MEADOW DR            GROVETOWN           GA   30813        CA   8/6/2002     07/03/2018
                       FORSYTH      08094529   VERA                GRACIELA                          3735     RIDGESIDE CT              SUWANEE             GA   30024        CA   8/21/2009    03/02/2020
                       COBB         02680777   HODGE               TEREASA      LAFORD               2704     CANDLER CT SW             MARIETTA            GA   30064-4261   CA   7/21/1988    02/07/2008
                       FULTON       06149545   WHITE               CRAIG        CODON                1029     ROSEWOOD DR NE            ATLANTA             GA   30306        CA   7/24/2004    01/01/2017
                       WORTH        01324235   SMITH               LISA         MARIE                818      N HENDERSON ST            SYLVESTER           GA   31791        CA   4/19/1989    01/09/2019
                       FULTON       08692231   BROWNING-CAMPBELL   LAURA        ANTONIA              2995     COLES WAY                 ATLANTA             GA   30350        CA   7/1/2012     10/16/2014
                       HART         07058405   CHITWOOD            WESLEY       REID                 226      CHEEK LN                  CANON               GA   30520        CA   2/7/2007     05/01/2016
                       DOUGLAS      08735526   COLEMAN             RYAN         JOSEPH               3869     HADLEY RD                 DOUGLASVILLE        GA   30135        CA   8/14/2012    09/23/2016
                       FULTON       10970619   MOOKERJI            SHAUNISH     FRANCIS              44       PEACHTREE PL NE           ATLANTA             GA   30309        CA   10/9/2016    03/18/2019
                       COBB         05290851   BROWN               KEISHA       LYNN                 2752     TERRELL RIDGE CIR SE      MARIETTA            GA   30067        CA   6/27/2001    01/18/2019
                       HENRY        07940777   HAYWOOD             HODGES       LAMARR               328      SHAGBARK LN               MCDONOUGH           GA   30252        CA   10/3/2010    07/05/2019
                       FULTON       10353435   SEALS               WALTER       FRANCIS              740      DURANT PL NE              ATLANTA             GA   30308        CA   1/31/2016    10/19/2019
                       CARROLL      10220400   EMEDOSI             WILLIAM      CHUKWUNONSO          115      DANIELLE CT               VILLA RICA          GA   30180        CA   10/18/2017   02/24/2020
                       COBB         03952817   STRAUGHN            JONATHAN                          1517     MCADOO DR SW              MARIETTA            GA   30064        NY   10/7/1996    10/10/2012
                       GWINNETT     06058546   SCOTT               RONDI                             4331     FLIPPEN TRL               PEACHTREE CORNERS   GA   30092-3903   NY   4/29/2004    08/26/2015
                       DEKALB       06590382   MONNETT             ERIN         SYRIPANYA            2745     ADDISON DR                DORAVILLE           GA   30340        NY   10/5/2008    07/16/2015
                       DEKALB       04282627   MONNETT             JOHN         PAUL                 2745     ADDISON DR                DORAVILLE           GA   30340        NY   10/8/2000    02/19/2016
                       FULTON       06890657   SKILLING            SHAY         ROBERT               10580    BRANHAM FIELDS RD         JOHNS CREEK         GA   30097        NY   10/5/2008    06/03/2016
                       CHATHAM      03769107   DELOACH             RICARDO                           285      PARK AVE                  POOLER              GA   31322        NY   7/21/2002    10/10/2008
                       BARROW       02767864   HUNT                DEBORAH      A                    895      OLD THOMPSON MILL RD      WINDER              GA   30680        NY   9/20/1984    10/16/2004
                       CHATHAM      06964373   GRATTON             GEORGE       J                    11       GREEN IRIS CT             SAVANNAH            GA   31419-9583   NY   9/28/2006    04/30/2012
                       CHEROKEE     10206181   GOLDMAN             CONNOR       REECE                2606     GLADSTONE TER             WOODSTOCK           GA   30189        NY   4/18/2014    06/22/2019
                       COBB         03026807   SMITH               STEVEN       WAYNE                3932     LOWER ROSWELL RD          MARIETTA            GA   30068        OH   2/1/1984     09/19/1992
                       RICHMOND     04432461   COLEMAN             RONALD                            1028     PLEASANT VALLEY DR        HEPHZIBAH           GA   30815        OH   6/9/1998     08/03/2004
                       PAULDING     04082278   MEADORS             MARY         ANN                  50       WILLOW OAK TRL            DALLAS              GA   30132        OH   8/16/1998    03/01/2013




  Ex. 2 to Petition:
                       GWINNETT     02144767   WILLIAMS            TANGIE       DONITA               2211     OAKLAND DOWNS WAY         LAWRENCEVILLE       GA   30044        OH   9/25/1994    01/15/2014




Braynard Declaration
                       FORSYTH      06801371   PUDYSZ              ANDREW       JOSEPH               4020     NEW SALEM CT              CUMMING             GA   30040        OH   1/6/2008     12/02/2014
                       FORSYTH      08763405   PUDYSZ              JULIA        MARIE                4020     NEW SALEM CT              CUMMING             GA   30040        OH   10/7/2012    12/02/2014
                       FULTON       08241317   REYES               DANIEL       JOSEPH               1020     ASTOR AVE SW              ATLANTA             GA   30310        OH   10/7/2012    11/16/2015
                       FULTON       10893010   ZAGRANSKI           PAIGE                             625      TATUM CT                  ALPHARETTA          GA   30022        OH   8/17/2016    09/23/2016
                       FULTON       10504512   ZHANG               JI                                550      LAKEHILL WAY              ALPHARETTA          GA   30022        OH   7/18/2015    08/21/2017
                       HENRY        10689449   LEWIS               AARON        JOSHUA               90       NEW HOPE DR               MCDONOUGH           GA   30252        OH   2/29/2016    03/25/2019
                       FULTON       10140738   MELKOTE             ADITYA       NIKHIL               8000     ENGLISH ROSE WAY          ROSWELL             GA   30076        OH   12/5/2013    08/12/2019
                       FORSYTH      08852715   WILKINS             PHILLIP      KENT                 4480     EGRET AVE                 CUMMING             GA   30041        OH   10/7/2012    07/21/2020
                       FULTON       08011248   STOUDAMIRE          THERESA      W                    5110     HIGHLAND LAKE DR          COLLEGE PARK        GA   30349-3926   OR   3/21/2009    03/17/2014
                       HOUSTON      08163463   LONG                BOBBY        ERNEST               261      SPRING CHASE CIR          KATHLEEN            GA   31047-3306   OR   2/3/2010     09/08/2016
                       BARROW       03564535   RICE                CATHERINE    NAOMI                539      HIGHWAY 82                WINDER              GA   30680        OR   6/9/1996     05/15/2012
                       LAURENS      10367740   LIGHT               TERRANCE     JOSEPH               211      LANCELOT LN               DUBLIN              GA   31021        OR   11/3/2014    05/19/2020
                       CHATHAM      06276064   FANELLI             AMANDA       CLAIRE               151      BLUFFSIDE CIR             SAVANNAH            GA   31404        OR   8/24/2018    04/07/2020
                       TROUP        08517419   PIPPENS             CARMEN       FRANCINE             127      GUINN ST                  LAGRANGE            GA   30241        OH   10/7/2012    02/29/2016
                       GWINNETT     10142284   MCGUFFIE            BRIANNA      RAE                  2874     OLIVINE DR                DACULA              GA   30019        OH   12/27/2013   10/11/2016
                       MERIWETHER   11503703   LONG                HALEIGH      ELIZABETH            2152     TODD RD                   GREENVILLE          GA   30222        OH   10/7/2018    07/03/2019
                       LAURENS      06919786   LAUGHLIN            KATHREN      RENEE                663      SAXONY DR                 DUBLIN              GA   31021        OK   10/8/2006    04/03/2014
                       BARROW       07401361   MATTIE              JOAN         DIDSBURY             155      AUTRY RD                  AUBURN              GA   30011        PA   10/5/2008    07/08/2012
                       GWINNETT     05584139   MICKEY              MATTHEW      OBADIAH              3345     CALLIE STILL RD           LAWRENCEVILLE       GA   30045        PA   10/2/2002    06/20/2011
                                                                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 120 of 559




                       CLAYTON      08606167   HUGHES              FREDERICK    HOWARD               8866     TEAL CT                   JONESBORO           GA   30236        PA   10/7/2012    06/30/2013
                       RICHMOND     04315078   MARKS               JAMIE        LYNN                 4115     BATH EDIE RD              BLYTHE              GA   30805        PA   1/5/1998     04/17/2006



                                                                                                             Page 21
                                                                                    GA Out of State Subsequent Registration


                       COBB        08169044   RADFORD     KIM                              1011     CARRIAGE LN SE             SMYRNA           GA   30082-4762   PA   2/11/2010    09/11/2012
                       ROCKDALE    03958177   ANDREWS     ADRIENNE      MCDONALD           218      SALEM CHASE WAY            CONYERS          GA   30013        PA   10/6/1996    08/01/2014
                       COBB        10653958   ESTRADA     YESENIA                          3945     CLOUDLAND DR SE            SMYRNA           GA   30082        PA   2/1/2016     10/19/2018
                       FULTON      02380587   PHILLIPS    BARBARA       J                  3420     FLAT SHOALS RD             ATLANTA          GA   30349-4010   SC   8/30/1984    02/04/2013
                       RICHMOND    03383856   GOODWIN     LAWRENCE                         505      13TH ST                    AUGUSTA          GA   30901        SC   6/20/2004    12/05/2013
                       COLUMBIA    06734091   JOHNSON     SANDRA        L                  939      WOODY HILL CIR             EVANS            GA   30809-6715   SC   1/19/2006    08/30/2016
                       DEKALB      10268937   SMITH       KAYLEN        M                  3296     SUGAR CREEK FALLS AVE SE   ATLANTA          GA   30316        SC   5/11/2014    08/31/2016
                       CHEROKEE    02998902   LIVERGOOD   KEITH         D                  302      DENALI BUTTE               CANTON           GA   30114        SC   5/19/1994    04/09/1997
                       COLUMBIA    02267673   ALEXANDER   JAMES         M                  236      CALLOWAY DR                EVANS            GA   30809-3236   SC   10/9/1984    08/28/2000
                       FULTON      02594215   DAVIS       MARY          E                  745      BRIARS BND                 ALPHARETTA       GA   30004-1178   SC   8/14/1992    06/20/2012
                       CLAYTON     06666097   MAYO        GLORIA        J                  9505     TYLER TER                  JONESBORO        GA   30238-5891   SC   10/18/2005   06/12/2013
                       CLAYTON     03429964   ROBINSON    ROOSEVELT     C                  7759     RUNNYMEDE DR               JONESBORO        GA   30236        SC   10/31/1995   10/29/2005
                       CLAYTON     06666097   MAYO        GLORIA        J                  9505     TYLER TER                  JONESBORO        GA   30238-5891   SC   10/18/2005   06/12/2013
                       DOUGHERTY   04274007   TIMMONS     CHRISTOPHER   G                  1906     SUSSEX CT                  ALBANY           GA   31721        SC   10/8/2000    07/16/2004
                       DEKALB      06456363   BARNES      LARRY                            1908     WATERFRONT WAY             CONLEY           GA   30288        SC   1/25/2005    09/19/2008
                       FULTON      06973071   ROBERTS     LEONARD       T                  1212     JAMES JACKSON PKWY NW      ATLANTA          GA   30318        SC   9/12/2006    09/09/2008
                       FANNIN      00447006   CRAWFORD    CHARLES       C                  557      LIBERTY HILL RD            BLAIRSVILLE      GA   30512        SC   10/11/1988   05/16/2012
                       BIBB        00133278   MOORE       DAWSON        A                  4935     RIVOLI DR                  MACON            GA   31210        SC   9/17/1969    02/07/2011
                       DEKALB      10783566   SMITH       KEIVA         AMARI              1856     WANDA WAY                  ELLENWOOD        GA   30294        PA   5/14/2016    09/27/2019
                       CLAYTON     04092837   HORNSBY     SANDRA        LEA                8344     BEECHWOOD TRCE             RIVERDALE        GA   30274-4352   PA   10/4/1998    02/22/2020
                       CLAYTON     04092837   HORNSBY     SANDRA        LEA                8344     BEECHWOOD TRCE             RIVERDALE        GA   30274-4352   PA   10/4/1998    02/22/2020
                       COWETA      03126124   WILLIAMS    ALAN          R                  687      OLD CORINTH RD             NEWNAN           GA   30263-3060   TN   9/23/1992    09/30/1992
                       DEKALB      06905062   STAPLES     JAMES         KENNETH            6719     GREY ROCK WAY              LITHONIA         GA   30058        TN   6/27/2006    09/28/2006
                       WHITFIELD   00066047   SMITH       DEBORAH       L                  468      MCGAUGHEY CHAPEL RD        DALTON           GA   30721        TN   9/8/1976     06/06/2008
                       WHITFIELD   00066047   SMITH       DEBORAH       L                  468      MCGAUGHEY CHAPEL RD        DALTON           GA   30721        TN   9/8/1976     06/06/2008
                       FAYETTE     03936722   MCNEIL      MAURICE                          125      DIX-LEE-ON DR              FAYETTEVILLE     GA   30214        TN   10/6/1996    05/10/2013
                       CLAYTON     01755774   BAIN        ROBERT                           226      INDIAN LAKE DR             MORROW           GA   30260        TN   2/3/1992     11/26/2014




  Ex. 2 to Petition:
                       PAULDING    06131494   GUICE       DEREK         JEFFREY            393      HANOVER DR                 VILLA RICA       GA   30180        TN   10/3/2004    05/26/2015




Braynard Declaration
                       STEPHENS    00369795   BEAVERS     GEORGE        DONALD             555      ROSEDALE ST                TOCCOA           GA   30577        TN   1/13/1992    03/27/2017
                       MUSCOGEE    10357007   ROWELL      JOANNA        ELIZABETH          6        MINK CT                    MIDLAND          GA   31820        TN   9/22/2014    10/02/2018
                       BIBB        08642393   DAVISON     BRANDON       MAURICE            121      OAKVIEW CLUB DR            MACON            GA   31216        TN   4/5/2012     08/03/2018
                       DEKALB      10648054   TAYLOR      JARED         LAMAR              399      SHEPPARD XING CT           STONE MOUNTAIN   GA   30083        TN   2/1/2016     08/03/2018
                       FULTON      11747838   THOMAS      TAMIA         J'NAYE             5552     CASCADE HILLS LOOP SW      ATLANTA          GA   30331        TN   5/16/2018    08/28/2018
                       WHITFIELD   00057347   MACON       BRYAN         C                  501      MOUNT SINAI RD             DALTON           GA   30720-3748   TN   5/8/1975     07/03/2018
                       HOUSTON     00781640   LANIER      THOMAS        G                  404      JUBILEE CIR                BONAIRE          GA   31005        TN   3/19/1974    08/21/2008
                       RICHMOND    04816656   KUOFIE      EBONY         SHAKINA            4046     PINNACLE WAY               HEPHZIBAH        GA   30815-6135   TX   10/27/2002   07/12/2006
                       FULTON      03841417   ZDROK       KENNETH       JOSEPH             3200     LENOX RD NE                ATLANTA          GA   30324        TX   10/5/2014    09/13/2019
                       BIBB        07109284   MORRIS      JUSTIN        SUQUON             4781     HIGH OAK DR                MACON            GA   31210-5628   TX   4/6/2007     04/16/2014
                       HENRY       07831526   MCCOY       GREGORY                          421      BRUNSWICK CIR              STOCKBRIDGE      GA   30281        TX   10/7/2012    06/01/2014
                       CLAYTON     06904541   CLARKE      BRIEN                            7814     PARK LN                    JONESBORO        GA   30236        TX   10/5/2008    06/29/2017
                       FULTON      08219827   BANZON      GABRIELLE     NICOLE             215      ASHLEE OAKS CT             ALPHARETTA       GA   30022-8191   TX   5/18/2010    10/22/2017
                       CATOOSA     08657874   MOORE       MICHAEL       THOMAS             172      ANDREW RD                  RINGGOLD         GA   30736-4151   TX   4/24/2012    09/24/2018
                       CLAYTON     08370879   MITCHELL    CHRISTIAN     ADAM               4360     NEWTON LN                  ELLENWOOD        GA   30294        TX   3/8/2019     07/27/2019
                       FULTON      03934089   DODSON      KELLY         DAWN               693      LONGWOOD DR NW             ATLANTA          GA   30305        TX   10/6/1996    10/02/2000
                       BACON       04949562   SMILEY      KARA          L                  205      S MILLER ST                ALMA             GA   31510        TX   5/26/2000    10/24/2019
                       FORSYTH     10784989   PAI         ANVEET        RAJ                6715     TULIP PLANTATION RD        ALPHARETTA       GA   30004        TX   5/17/2016    11/01/2019
                       HENRY       05892505   DOCKERY     HOWARD        ANTHONY            928      MARTHAS CT                 MCDONOUGH        GA   30252        TX   2/1/2004     04/22/2017
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 121 of 559




                       FORSYTH     10784989   PAI         ANVEET        RAJ                6715     TULIP PLANTATION RD        ALPHARETTA       GA   30004        TX   5/17/2016    11/01/2019
                       WHITFIELD   04540324   JIMENEZ     JULIO         CESAR              1029     HILL RD                    DALTON           GA   30721        TX   9/30/1998    05/11/2002



                                                                                                   Page 22
                                                                                     GA Out of State Subsequent Registration


                       ROCKDALE    00034555   BURKE        KIMBERLY    NICHELLE             871      JEFFERSON DR SW           CONYERS          GA   30094        TX   1/17/1992    10/31/2002
                       HART        01252760   WILSON       JIMMY                            5140     MOUNT OLIVET RD           LAVONIA          GA   30553        TN   1/19/1956    07/20/1979
                       MUSCOGEE    02864386   GREEN        GWENDOLYN   KAY                  6326     ALBRIGHT DR               COLUMBUS         GA   31907        TX   9/2/1992     10/25/2012
                       PAULDING    03819212   JOHNSON      BRUCE       EDWARD               594      BURT RD                   DALLAS           GA   30132-8811   TX   7/18/1996    04/17/2020
                       CAMDEN      00524945   SAPP         MARTHA      LEE                  3795     CLARKS BLUFF RD           KINGSLAND        GA   31548        TX   3/16/1972    08/27/2009
                       HOUSTON     00792667   SMALL        KARAN       KAYE                 126      HEATHER GLEN BLVD         KATHLEEN         GA   31047-2001   TX   3/21/1986    01/29/2003
                       CHATHAM     04909782   ASHFORD      BRANDI      SHEREE               206      HOLIDAY DR                SAVANNAH         GA   31419-9621   TX   3/9/2000     07/13/2003
                       COBB        03076865   JONES        BEVERLY     ANN                  740      GARDNER ST                AUSTELL          GA   30168-5408   TX   3/1/1984     07/18/1999
                       FAYETTE     06441979   HILL         JAMES       THOMAS               120      OAK HILL DR               FAYETTEVILLE     GA   30214        TX   12/28/2004   02/10/2019
                       BIBB        00130295   HUNT         SHIRLEY     DAVIS                1855     FELTON AVE                MACON            GA   31201        TX   6/9/1975     07/11/2012
                       FULTON      06950653   SLAYTON      MARY        CHRISTINE            715      BARRINGTON OAKS RDG       ROSWELL          GA   30075        TX   10/5/2008    10/20/2018
                       FAYETTE     07567336   BONILLA      FERNANDO    ENRIQUE              113      CROWN CT                  PEACHTREE CITY   GA   30269        TX   6/11/2008    09/09/2012
                       BIBB        00152833   HIGGINS      TERRI       THOMPSON             2981     CRESTLINE DR              MACON            GA   31204        TX   8/15/1983    11/01/2012
                       COBB        03223053   PACHECO      VICTOR      OLATUNJI             244      FAIRGROUND ST SE          MARIETTA         GA   30060        TX   10/1/1990    11/11/2012
                       DOUGLAS     07445659   GAYDEN       JOHN        THOMAS               313      SPRING CREEK WAY          DOUGLASVILLE     GA   30134        TX   10/5/2008    06/10/2015
                       DOUGLAS     07445659   GAYDEN       JOHN        THOMAS               313      SPRING CREEK WAY          DOUGLASVILLE     GA   30134        TX   10/5/2008    06/10/2015
                       FULTON      07530316   DULL         MICHAEL     CHRISTOPHER          939      CALVERT LN NE             ATLANTA          GA   30319        TX   5/8/2008     04/20/2013
                       EARLY       02938232   JONES        ROOSEVELT                        246      HOWELL ST                 BLAKELY          GA   39823        TX   6/6/1995     05/16/2003
                       FULTON      08731083   ZIMMERMANN   WHITNEY     NICOLE               5345     N POWERS FERRY RD NW      ATLANTA          GA   30327        TX   6/29/2012    11/04/2014
                       CLAYTON     01984293   HAYNES       MARCUS      DERWIN               122      ORIOLE DR                 JONESBORO        GA   30238        TX   6/5/1986     03/29/2015
                       COLUMBIA    06767554   FURLONG      ASHLEY      RENEE                4001     MCDANIEL RD               AUGUSTA          GA   30909-9536   TX   1/6/2008     10/31/2015
                       COLUMBIA    06767554   FURLONG      ASHLEY      RENEE                4001     MCDANIEL RD               AUGUSTA          GA   30909-9536   TX   1/6/2008     10/31/2015
                       BARROW      08501005   STEPHENSON   MICHAEL     NEIL                 407      BLUEBERRY LN              WINDER           GA   30680        TX   10/7/2012    12/07/2016
                       FLOYD       08264126   ADAMS        ANDREW      STEPHEN              45       HICKORY ST NE             ROME             GA   30161        TX   10/3/2010    08/16/2018
                       HOUSTON     08717827   CANNON       WILLIAM     CHRISTOPHER          101      ASTIG CT                  CENTERVILLE      GA   31028        TX   6/8/2012     05/12/2018
                       COBB        04607348   DIAS         GEORGE                           604      AUGUSTA DR SE             MARIETTA         GA   30067-4443   TX   11/30/1998   11/04/2018
                       COLUMBIA    10144000   DALTON       MACKENZIE   ANN                  511      THRASHER TRL              EVANS            GA   30809        TX   1/31/2016    08/04/2019




  Ex. 2 to Petition:
                       FULTON      10093743   SMITH        ERIC        DAVIDGE              88       BARRINGTON OAKS RDG       ROSWELL          GA   30075        TX   10/9/2016    11/21/2019




Braynard Declaration
                       GORDON      11938896   GARZA        LAURA       ISABEL               109      COLTON DR NW              CALHOUN          GA   30701        TX   2/24/2020    08/18/2020
                       GLYNN       03722861   DAVIS        MARIE       L                    410      BRENTWOOD CIR             BRUNSWICK        GA   31523        UT   6/5/1996     06/19/2017
                       DEKALB      00577288   ROOKS        JOHN        ODOM                 4420     PEACHTREE RD NE           ATLANTA          GA   30319        UT   1/1/1994     01/23/2014
                       THOMAS      05547235   WILLIAMS     LAQUADA     DENISE               515      HUNTERS CHASE CIR         THOMASVILLE      GA   31792        VA   1/6/2008     07/05/2013
                       RICHMOND    08775275   TAYLOR       DARIUS      ANTONIO              2617     CAIRO DR                  AUGUSTA          GA   30906        VA   10/7/2012    07/16/2014
                       DEKALB      05019695   MORALES      GLORIA      DEAN                 2654     DEKALB MEDICAL PKWY       LITHONIA         GA   30058        VA   8/21/2000    07/21/2016
                       COBB        10515636   CRISS        KAYCI       NICOLE               4819     CLAY BROOKE DR SE         SMYRNA           GA   30082        VA   8/11/2015    10/04/2016
                       FULTON      03408143   BARBER       WAYNE       KEITH                1010     CREEK RIDGE POINTE        ALPHARETTA       GA   30005        VA   10/18/1995   03/09/2007
                       LUMPKIN     05618108   SMITH        JEFFREY     SCOTT                10       PLACER DR                 DAHLONEGA        GA   30533        VA   10/3/2004    09/22/2015
                       DOUGHERTY   00023781   SANDERS      ALVIN                            3401     WEXFORD DR                ALBANY           GA   31721        VA   5/10/1984    09/15/2000
                       GWINNETT    06175032   LIU          JENNINE                          1210     BRIDGEWATER WALK          SNELLVILLE       GA   30078        VA   7/8/2004     08/13/2012
                       CLAYTON     10264903   MORGAN       ALEXIS      NICOLE               2159     TALBOT RDG                JONESBORO        GA   30236        VA   4/15/2014    01/25/2016
                       MORGAN      07741863   SMITH        MANDI       LEIGH                1151     SEWELL CHURCH RD          MANSFIELD        GA   30055        VA   8/25/2008    01/19/2016
                       COBB        10867225   PETERS       COLLIN      BRYANT               3009     WATERDANCE DR NW          KENNESAW         GA   30152        VA   8/7/2016     10/12/2017
                       HENRY       10020127   STEWART      JOYCE       JOANN                230      ASHLEY OAKS DR            MCDONOUGH        GA   30253        VA   4/17/2013    08/17/2018
                       DEKALB      10475857   THURMOND     DEVIN       OSCAR                2485     RIVERWOOD SPG             ELLENWOOD        GA   30294        VA   5/26/2015    07/26/2018
                       BURKE       00276187   WALKER       ROBERT                           356      WALKER PLACE CIR          KEYSVILLE        GA   30816-4718   VA   8/6/1980     05/09/2011
                       COBB        01937347   DAVIS        JAMES       CLARKE               2253     PARKWOOD PLACE CT SE      SMYRNA           GA   30080-5990   VA   8/5/1982     11/19/2009
                       FULTON      02372505   NORD         ANNIE       DOUGHERTY            345      GLEN IRIS DR NE           ATLANTA          GA   30312        WA   1/19/1995    01/25/2011
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 122 of 559




                       FULTON      02555220   JOHNSON      LORRAINE    A                    120      SPICEWOOD CT              COLLEGE PARK     GA   30349-4837   WA   4/7/1984     08/06/2004
                       FORSYTH     04864629   SPINNATO     MICHELLE    RENEE                6035     SARAH ORR LN              CUMMING          GA   30040        AL   2/6/2000     09/12/2008



                                                                                                    Page 23
                                                                                     GA Out of State Subsequent Registration


                       FULTON     05506707   WRIGHT        JARROD        LEE                85       PEACHTREE HILLS AVE NE    ATLANTA          GA   30305        AL   2/1/2004     10/10/2008
                       PAULDING   03618739   WILLIAMS      RANDY         LEE                1111     DUE WEST RD               DALLAS           GA   30157        AL   3/6/1996     10/24/2016
                       MUSCOGEE   04302629   BRILEY        ANNTOINETTE                      2930     POPPY SEED LOOP           COLUMBUS         GA   31907        AL   10/4/1998    10/14/2008
                       COLUMBIA   10877758   GREGORY       TAMMY         LEE                5812     WHISPERING PINES WAY      EVANS            GA   30809        AL   8/24/2016    07/24/2017
                       LOWNDES    06232153   THOMPSON      MALLORY       CHRISTINE          4420     GILES CT                  HAHIRA           GA   31632        AL   10/8/2006    12/28/2010
                       COBB       07494544   MASSEY        LIBBY         ANDREA             2831     SPRING CREEK PL SE        SMYRNA           GA   30080        AL   10/5/2008    12/27/2011
                       FULTON     07583171   GREEN         COURTNEY      LASHUN             206      BARRINGTON HILLS DR       ATLANTA          GA   30350        AL   10/5/2008    10/21/2010
                       TIFT       08704267   WRIGHT        RUSSELL       CARTER             5604     FOREST LAKE DR W          TIFTON           GA   31794-2307   AL   5/30/2012    09/12/2013
                       DEKALB     06852808   HARPER        JAMES         EARL               1856     CAMEO CT                  TUCKER           GA   30084        AL   6/6/2006     09/21/2012
                       FULTON     10518330   FULLER        ASHA          ANJALI             10355    SUGAR CREST AVE           DULUTH           GA   30097        AL   6/9/2015     02/08/2016
                       FULTON     10463672   ROSS          RILEY         MARIE              1920     NISKEY LAKE TRL SW        ATLANTA          GA   30331        AL   5/6/2015     10/15/2015
                       DOUGLAS    05097479   BURROUGHS     ORLANDO       JACOB              7241     ASHLEY FALLS CT           DOUGLASVILLE     GA   30134        AL   10/8/2000    07/30/2016
                       DOUGLAS    05097479   BURROUGHS     ORLANDO       JACOB              7241     ASHLEY FALLS CT           DOUGLASVILLE     GA   30134        AL   10/8/2000    07/30/2016
                       HALL       10501107   SNAREY        ANNA          MARIE              4886     PROPES DR                 OAKWOOD          GA   30566        AL   4/24/2016    10/19/2016
                       BARTOW     10077845   TEMPLES       CATHERINE     CAMILLE            562      OLD ALABAMA RD SE         CARTERSVILLE     GA   30120        AL   8/16/2013    12/23/2015
                       HANCOCK    05054356   REEVES        NIKKI         KARMEN             327      CULVERT DR                SPARTA           GA   31087        AL   7/21/2002    09/22/2016
                       LAMAR      05294043   PHILLIPS      JACQUELINE    Y                  134      LANETTE CIR               BARNESVILLE      GA   30204        AL   6/20/2004    09/27/2016
                       DEKALB     10109015   GRAY          TAMERA        NATRICE            5656     DILLWOOD CRES             LITHONIA         GA   30058        AL   5/7/2013     08/19/2016
                       DEKALB     10760087   JOINER        DONCORIA      KASHONE            3071     DEL MONICO DR             DECATUR          GA   30032        AL   3/31/2016    11/10/2016
                       COBB       04101250   DUPREE        JAMES         EDWARD             3557     LEE ST SE                 SMYRNA           GA   30080        AL   10/4/1998    06/12/2017
                       PIKE       00773197   PENDER        ROBERT        LES                395      WENTWORTH WAY             GRIFFIN          GA   30224        AL   10/11/1988   04/17/2017
                       GWINNETT   10803863   THOMAS        ELISHA        PATRICE            3153     CLEFTSTONE TRL            LAWRENCEVILLE    GA   30046        AL   6/25/2016    08/28/2017
                       HENRY      04836493   ALI           JAMAL         HASSAN             111      GRANDVIEW TER             STOCKBRIDGE      GA   30281        AL   10/5/2014    11/22/2017
                       DEKALB     04688746   JONES         ROBERT        LEE                6498     BATTERY PT                STONE MOUNTAIN   GA   30087-4688   AL   10/8/2000    06/21/2018
                       MUSCOGEE   01810309   JIMMERSON     WILLIAM       LANE               937      LISMORE DR                COLUMBUS         GA   31904-2471   AL   4/11/1984    10/16/2018
                       GWINNETT   10638290   BROWN         BRIANNA       CHRISTINE          1545     CHADBERRY WAY             LAWRENCEVILLE    GA   30043        AL   1/25/2016    11/27/2017
                       FULTON     10506782   FRAZIER       ANGEL         EMONEY             4665     STONEMEADE CT SW          ATLANTA          GA   30331        AL   6/11/2015    10/10/2018




  Ex. 2 to Petition:
                       FULTON     03321072   GILBERT       JOHN          THOMAS             11115    SEA LILLY DR              ALPHARETTA       GA   30022        AL   9/9/1995     05/28/2020




Braynard Declaration
                       DEKALB     08664216   JORDAN        VICTORIA      VIRGINIA           1581     SMITHSON DR               LITHONIA         GA   30058-6157   AL   4/30/2012    08/08/2019
                       GWINNETT   05756216   LEDBETTER     TYLER         ROSS               649      ROLLINGWOOD DR            STONE MOUNTAIN   GA   30087        AR   10/8/2006    06/16/2016
                       CHEROKEE   00330021   ROGERS        ANGELA        MICHELLE           2105     WALDEN CROSSING DR        CANTON           GA   30115        AR   1/23/1992    03/29/2005
                       LIBERTY    11651221   GRIMM         KATHERINE     ELAINE             172      COATES RD                 HINESVILLE       GA   31313        AR   3/21/2018    11/05/2018
                       BRYAN      10189343   GILLIAM       AUSTIN        BRADEY             350      CARTER ST                 RICHMOND HILL    GA   31324        AR   2/26/2014    06/16/2015
                       HENRY      08578677   GONZALEZ      PABLO                            1465     BUCKINGHAM PL             STOCKBRIDGE      GA   30281-7938   AZ   1/19/2012    01/09/2014
                       CHEROKEE   08620783   SEGALL        JEFFREY       ALLEN              122      MANOR NORTH DR            ALPHARETTA       GA   30004-5422   CA   2/7/2012     07/01/2020
                       COWETA     10105985   PEREZ         GILBERT                          5        COUPLES CT                NEWNAN           GA   30265        CA   10/2/2013    12/31/2018
                       FULTON     05923201   SUNSHINE      MARSHALL                         195      13TH ST NE                ATLANTA          GA   30309        CA   10/3/2004    10/24/2016
                       COBB       06737954   HARZ          HEATHER       NANCY              2768     WYNDCLIFF WAY             MARIETTA         GA   30066-3679   CA   1/9/2006     01/27/2019
                       DEKALB     05683873   LENTINE       URSULA        GABRIELLA          2970     APPLING WAY               CHAMBLEE         GA   30341-3910   CA   8/13/2004    05/22/2018
                       CLARKE     02331873   DAVIS         JOHN          H                  101      WOODHAVEN CIR             ATHENS           GA   30606-1952   CA   1/31/1990    03/16/1992
                       GWINNETT   11648135   GARCIA        ANDY                             4469     HOPKINS LAKE DR           DULUTH           GA   30096        CA   3/20/2018    10/02/2018
                       CHEROKEE   07952953   HIMMELSTEIN   DAVID         ERIC               231      S VILLAGE SQ              CANTON           GA   30115        CA   11/1/2009    03/13/2019
                       FULTON     08561698   BUTLER        GRACE         MADELINE           4601     CLUB CIR NE               ATLANTA          GA   30319-1055   CA   10/17/2011   07/05/2016
                       HOUSTON    06678729   HEPBURN       ESTELLA       ALFOJA             815      FOREST HILL DR            PERRY            GA   31069-3654   CA   10/13/2005   05/10/2018
                       HALL       10272634   CARTER        LAUREN        ALLYN              1080     WESSELL RD NW             GAINESVILLE      GA   30501        CA   7/30/2014    09/28/2019
                       GWINNETT   11055077   NEVELS        JOSEPH        EARL               174      MYSTIC CV SW              LILBURN          GA   30047        CA   10/11/2016   01/29/2020
                       GWINNETT   11055077   NEVELS        JOSEPH        EARL               174      MYSTIC CV SW              LILBURN          GA   30047        CA   10/11/2016   01/29/2020
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 123 of 559




                       CLAYTON    05929573   WARREN        BOBBINA       CALIDA             1676     NORTHRIDGE DR             MORROW           GA   30260        CA   2/1/2004     07/27/2018
                       MUSCOGEE   10799173   PARRA         REY           SAMUEL             3700     BRIDGEWATER RD            COLUMBUS         GA   31909        CA   6/13/2016    03/03/2020



                                                                                                    Page 24
                                                                                     GA Out of State Subsequent Registration


                       GWINNETT     06840033   HENRY       KAYE-ANN                         2585     BLYTH LN                  SNELLVILLE          GA   30078        CA   10/5/2008    10/09/2018
                       FULTON       11975130   BATELAAN    EVA          ELIZABETH           168      PEACHTREE CIR NE          ATLANTA             GA   30309        CA   10/8/2018    03/03/2020
                       FULTON       08322621   STOKES      HANNAH       GRACE               100      SPALDING CIR NE           ATLANTA             GA   30328-2606   CA   10/6/2010    05/16/2017
                       GWINNETT     06124559   HENRY       DEVON                            2585     BLYTH LN                  SNELLVILLE          GA   30078        CA   10/3/2004    07/21/2018
                       COWETA       02070031   SASSO       KIMBERLI     PHILLIPS            119      SID YOUNG RD              GRANTVILLE          GA   30220        MO   6/8/1983     05/30/2018
                       DEKALB       07294321   SMITH       NICOLE       SUZANNE ZAFINA      1133     VILLA DR NE               ATLANTA             GA   30306        NC   1/6/2008     10/07/2012
                       HALL         01406190   CURTIS      HOPE         LYNN                7065     RESERVE CT                FLOWERY BRANCH      GA   30542        MO   10/1/1991    10/03/2017
                       CARROLL      02989170   NELSON      BEVERLY      ANN                 1113     FLAT ROCK RD              VILLA RICA          GA   30180-8904   MS   3/21/1995    08/04/2004
                       NEWTON       03505357   MURPHY      CASSANDRA    DENISE              8291     SPILLERS DR SW            COVINGTON           GA   30014        MS   10/6/1996    05/11/2012
                       FULTON       06107459   WIMBERLY    WARNITRA     NICHELLE            310      RHODES CHASE CT           ALPHARETTA          GA   30004        MS   10/3/2004    01/21/2016
                       WASHINGTON   00740642   JOHNSON     BETTY        A                   405      WHITE LINE ST             TENNILLE            GA   31089-1152   MS   7/18/1970    01/26/1990
                       FORSYTH      02584164   HODGE       MICHAEL      HARLEE              5245     OLD ATLANTA RD            SUWANEE             GA   30024        MT   2/9/1987     07/25/2014
                       CHATHAM      01527928   ROGERS      CYNTHIA      DIANE               11       GOLDFINCH CT W            SAVANNAH            GA   31419-9550   NC   1/1/1979     08/06/1997
                       FULTON       05825628   JONES       TOSHA        LASHON              2144     PEACHTREE RD NE           ATLANTA             GA   30309        NC   10/3/2004    10/26/2009
                       GWINNETT     00503243   PARKER      KATHERINE    LONGINO             2055     AMBER CREEK DR            BUFORD              GA   30519-5286   NC   1/1/1992     09/23/2011
                       GWINNETT     00503243   PARKER      KATHERINE    LONGINO             2055     AMBER CREEK DR            BUFORD              GA   30519-5286   NC   1/1/1992     09/23/2011
                       GWINNETT     06809563   DEVANEY     WILLIAM      JOSEPH              1059     LAUREL GROVE CT           SUWANEE             GA   30024        NE   7/14/2006    04/27/2017
                       FULTON       08367297   THOMAS      LINDA                            535      W MAGNOLIA CIR            ALPHARETTA          GA   30005        NJ   12/10/2010   08/21/2013
                       COBB         05269318   TILLMAN     ANGELA                           5067     FURLONG WAY               POWDER SPRINGS      GA   30127        NJ   10/3/2004    01/03/2012
                       RABUN        08893811   PUSKAS      JILLIAN      LOUISE              108      CODY LN                   TIGER               GA   30576        NJ   10/5/2014    10/04/2016
                       COBB         06618078   BARTIK      TIMOTHY      BO                  301      AMY DR NE                 MARIETTA            GA   30060        NC   10/5/2008    09/26/2018
                       GWINNETT     03941155   CRALL       THOMAS       EUGENE              14102    DUNLEAF ARC WAY           NORCROSS            GA   30093        NC   10/6/1996    05/19/2015
                       ROCKDALE     01136870   JOHNSON     CHARLES                          2010     EVERGREEN DR SE           CONYERS             GA   30013-6417   NC   4/18/1995    08/16/2008
                       PUTNAM       01348630   JOHNSON     MARK         A                   450      SPARTA HWY                EATONTON            GA   31024-8496   NE   7/22/1988    11/18/2005
                       FULTON       02647227   TURNER      RUTH         ELLA                2812     REVERE DR NW              ATLANTA             GA   30318        NC   10/4/1993    06/09/2017
                       GWINNETT     04550659   DURHAM      LARRY        D                   857      CONNERS CV                LAWRENCEVILLE       GA   30044        NJ   10/4/1998    10/01/2004
                       DEKALB       08753216   CULLER      NATHANIEL                        526      LAKEWATER VIEW DR         STONE MOUNTAIN      GA   30087-4992   NJ   7/10/2012    07/02/2019




  Ex. 2 to Petition:
                       CHATTOOGA    00428848   BROWN       GARY         MICHAEL             34       TAYLOR ST                 SUMMERVILLE         GA   30747-2111   NV   3/19/1984    09/18/2012




Braynard Declaration
                       GWINNETT     06080284   BROOKS      FREDERICK    STEVENS             5450     CLINCHFIELD TRL           PEACHTREE CORNERS   GA   30092        NV   4/21/2004    10/03/2014
                       COBB         05902470   RODRIGUEZ   JESSICA                          698      CADES COVE CT             AUSTELL             GA   30106        NV   11/22/2003   10/13/2016
                       DEKALB       10401474   ALSTON      JOSEPH       EDNA PERRY          5162     STONE TRCE                STONE MOUNTAIN      GA   30083        NV   1/31/2016    08/23/2018
                       GWINNETT     05585977   DELGADO     CARLOS       IGNACIO             535      CAMP PERRIN RD            LAWRENCEVILLE       GA   30043        NV   10/1/2002    12/03/2019
                       COBB         03221288   SERKEY      MICHAEL      ALBERT              4315     N SMOKE RIDGE CT NE       ROSWELL             GA   30075        NV   10/1/1984    07/27/2016
                       GWINNETT     02405246   BRADDY      CLAUDET                          2830     TROTTERS POINTE DR        SNELLVILLE          GA   30039        NY   7/25/1989    10/10/2000
                       DEKALB       04663605   CANNON      KAREN        R                   3327     HAMPTON GREEN WAY         DORAVILLE           GA   30340        NY   10/8/2000    10/01/2012
                       GWINNETT     07231209   COEUR       ABRAHAM                          2085     WINDSOR MILL CT           GRAYSON             GA   30017        NY   8/21/2007    02/28/2008
                       DEKALB       00712564   WHITE       CHRISTIE     N                   195      ARIZONA AVE NE            ATLANTA             GA   30307        NY   2/3/1992     05/26/1999
                       GWINNETT     07830296   REESE       THADDEUS     K                   2148     HARTRIDGE DR              SNELLVILLE          GA   30078        NY   9/17/2008    02/02/2011
                       GWINNETT     03815520   ROSSI       JANET                            458      RHODES HOUSE DR           SUWANEE             GA   30024        NY   10/6/1996    02/13/2009
                       DEKALB       06592595   DORAGE      JACQUELINE   RUTH                1656     FLAT SHOALS RD SE         ATLANTA             GA   30316        NY   6/18/2006    08/14/2015
                       DEKALB       06592595   DORAGE      JACQUELINE   RUTH                1656     FLAT SHOALS RD SE         ATLANTA             GA   30316        NY   6/18/2006    08/14/2015
                       DEKALB       06592595   DORAGE      JACQUELINE   RUTH                1656     FLAT SHOALS RD SE         ATLANTA             GA   30316        NY   6/18/2006    08/14/2015
                       COBB         03174234   ROBERTS     WILLIAM      BRADLEY             3740     CLUBLAND DR               MARIETTA            GA   30068        NY   6/1/1991     11/30/2018
                       DEKALB       08365301   BARTON      SADE         DELANDRA            5485     WELLBORN CREEK DR         LITHONIA            GA   30058        NY   1/30/2016    10/09/2018
                       DEKALB       03613243   COGAN       KEVIN        J                   210      MELROSE AVE               DECATUR             GA   30030-2850   NY   10/6/1996    12/05/2000
                       GWINNETT     10754862   GANGULY     SANJOY                           1357     BANIFF CT                 SNELLVILLE          GA   30078        OH   4/26/2016    01/09/2017
                       GWINNETT     05536898   RYAN        AMANDA       E                   2140     WYNFIELD POINT DR         BUFORD              GA   30519        NY   10/6/2002    09/06/2012
                                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 124 of 559




                       FAYETTE      07609348   KAJANI      SARAH                            84       SMOKERISE PT              PEACHTREE CITY      GA   30269-4069   NY   8/12/2008    06/13/2013
                       GWINNETT     04004336   FREUND      AMEDEE                           1385     JANMAR RD                 SNELLVILLE          GA   30078-2106   OH   10/19/1996   01/23/2012



                                                                                                    Page 25
                                                                                    GA Out of State Subsequent Registration


                       CLARKE     06632704   YARN          MOLLY       GREER               378      W RUTHERFORD ST           ATHENS             GA   30606        NY   7/27/2005    02/28/2014
                       DEKALB     05520465   AUSTIN        ANTHONY     R                   1407     GREENRIDGE TRL            LITHONIA           GA   30058-2207   NY   7/22/2002    03/08/2012
                       COBB       05979704   LIU           DATONG                          1775     WINTER WREN WAY           MARIETTA           GA   30062-2884   NY   2/18/2004    12/13/2013
                       COBB       05979704   LIU           DATONG                          1775     WINTER WREN WAY           MARIETTA           GA   30062-2884   NY   2/18/2004    12/13/2013
                       BULLOCH    05982481   SANTIAGO      JOSE        GUSTAVO             250      SURREY LN                 STATESBORO         GA   30458        NY   3/17/2004    06/29/2016
                       DEKALB     08749095   CATWELL       MALCOLM     LAWRENCE            5652     WINCHESTER PL             LITHONIA           GA   30038-4083   NY   7/17/2012    09/17/2018
                       CHEROKEE   06943399   GEORGE        JOAN        N                   623      WALLNUT HALL TRL          WOODSTOCK          GA   30189-4273   NY   9/12/2006    10/04/2018
                       GWINNETT   07022502   HERNANDEZ     MARIO                           3356     MADISON RIDGE TRL         SNELLVILLE         GA   30039        NY   10/5/2008    06/06/2018
                       GWINNETT   01515871   BOND          STEPHEN     B                   2235     PIRATES CV                LAWRENCEVILLE      GA   30045        OH   1/1/1990     08/16/2018
                       RICHMOND   03827607   SMITH         LEON                            2219     PEPPERIDGE DR             AUGUSTA            GA   30906        NY   8/5/1996     09/13/1996
                       CHEROKEE   05959703   BROWN         LAURA       MARIE               130      BROWN CT                  BALL GROUND        GA   30107-4952   OK   2/13/2004    10/22/2018
                       BULLOCH    05308499   SAPP          JARED       ELTON               3020     MCCALL BLVD               STATESBORO         GA   30461        OR   7/31/2001    11/04/2008
                       DEKALB     01892580   BEARDEN       STACIE                          47       CLARENDON AVE             AVONDALE ESTATES   GA   30002-1404   OR   8/12/1994    07/08/2018
                       DEKALB     01892580   BEARDEN       STACIE                          47       CLARENDON AVE             AVONDALE ESTATES   GA   30002-1404   OR   8/12/1994    07/08/2018
                       DEKALB     05668031   BERRY         SAMUEL      JOSEPH              1376     N DECATUR RD NE           ATLANTA            GA   30306-2425   OR   2/26/2003    11/08/2016
                       COBB       04873685   SCHOLFIELD    KEVIN       COOLEY              4185     LIBERTY TRCE              MARIETTA           GA   30066-2286   OR   2/17/2000    12/12/2014
                       COBB       04873685   SCHOLFIELD    KEVIN       COOLEY              4185     LIBERTY TRCE              MARIETTA           GA   30066-2286   OR   2/17/2000    12/12/2014
                       BULLOCH    05982475   SANTIAGO      NORIS       BIENVENIDA          250      SURREY LN                 STATESBORO         GA   30458-8799   NY   3/17/2004    07/15/2019
                       GWINNETT   06148445   BLACK         NICHOLAS    SCOTT A             5335     LYME BAY CIR              NORCROSS           GA   30071        OR   10/3/2004    04/18/2017
                       GWINNETT   07867365   BLACK         BARBARA     J                   1655     CENTERVIEW DR             DULUTH             GA   30096        OH   10/4/2008    01/24/2012
                       CHEROKEE   06996277   JONES         MARY        ANGELA              111      LAUREL CANYON TRL         CANTON             GA   30114        OH   1/6/2008     07/31/2014
                       DEKALB     10646994   BURNS         ANDREW      DAVID               5635     GLENRICH DR               DUNWOODY           GA   30338        OH   1/29/2016    08/25/2016
                       GWINNETT   08423533   REED          EBONY       LYNN                672      SHOAL CIR                 LAWRENCEVILLE      GA   30046        OH   4/20/2011    09/30/2016
                       HENRY      04975468   JOSEPH        PETER       OLUSOLA             218      AUTUMN LAKE WAY           MCDONOUGH          GA   30253-8901   OH   10/8/2000    02/21/2020
                       DEKALB     02014645   KING          BARBARA     J                   5710     SNAPFINGER WOODS DR       LITHONIA           GA   30058        OH   1/1/1972     11/20/2003
                       COBB       05157694   BURRESS       STEPHANIE   DIANE               5308     SWEETSPRINGS LN SW        POWDER SPRINGS     GA   30127        OH   10/8/2006    07/08/2014
                       HALL       03308649   RAINES        KIMBERLY    ANN                 5947     BARK CAMP RD              MURRAYVILLE        GA   30564        OH   9/1/1995     01/22/1996




  Ex. 2 to Petition:
                       WALTON     01858085   SMITH         DAVID       A                   3791     KINGFISHER CT             LOGANVILLE         GA   30052-3906   OH   9/19/1992    07/15/1996




Braynard Declaration
                       DEKALB     05805865   WRIGHT        DANIELLE    NICOLE              2233     EDGEMORE DR SE            ATLANTA            GA   30316        OH   10/3/2004    11/12/2014
                       DAWSON     07081582   CARLETON      BARON       JACOB GUY           7215     KELLY BRIDGE RD           DAWSONVILLE        GA   30534-4946   OR   2/26/2007    05/01/2020
                       COBB       05557424   ADAMS         KAREN                           2412     HADLOW LN SE              ATLANTA            GA   30339        PA   10/3/2004    03/29/2008
                       COLUMBIA   08822326   BIBLE         JAMES       CANNON              4665     LA POINTE                 EVANS              GA   30809        PA   10/2/2012    11/30/2014
                       GREENE     01349602   MINTON        GLENDA      KATHY               1021     ANCHOR BAY CIR            GREENSBORO         GA   30642        PA   10/16/1990   12/01/2014
                       DEKALB     04937074   WETZEL        ROBERT                          114      GLENN ST                  DECATUR            GA   30030-2001   PA   4/24/2000    08/07/2020
                       RICHMOND   07059587   HARVEY        JUANITA                         4219     JAMES DR                  HEPHZIBAH          GA   30815        PA   1/7/2007     10/15/2016
                       DEKALB     06041599   ALLEN         TAKEMA      RENA                2883     TONEY DR                  DECATUR            GA   30032-5750   PA   4/27/2004    03/08/2018
                       DEKALB     01925602   COLE          HAYWARD                         129      BROWER ST                 DECATUR            GA   30030-4450   PA   12/30/1991   08/29/2003
                       RANDOLPH   00307157   GREEN         TRACY       L                   297      LUMPKIN ST                CUTHBERT           GA   39840-8007   PA   1/1/1994     02/02/2004
                       DEKALB     06897349   BROMFIELD     BRIANA      MARIE               3037     VALLEY CIR                DECATUR            GA   30033-5124   PA   7/10/2006    10/11/2010
                       GWINNETT   03877701   CARLISLE      WILLIE                          2435     HICKORY STATION CIR       SNELLVILLE         GA   30078        TN   10/6/1996    01/16/2014
                       HOUSTON    00787781   JACKSON       ARTHUR      L                   1029     KING CIR                  PERRY              GA   31069-2755   SC   11/7/1983    11/29/1990
                       COLUMBIA   02265142   CROMER        KAREN       K                   856      LOUISVILLE RD             GROVETOWN          GA   30813-4004   SC   5/8/1982     08/07/2009
                       FAYETTE    01611542   GLEATON       VIRGINIA    S                   105      WHISPER TRCE              PEACHTREE CITY     GA   30269        SC   2/7/1989     02/15/2011
                       GWINNETT   05796683   OBERHOLTZER   GERALD      T                   748      AUSTIN CREEK DR           SUGARHILL          GA   30518-7205   SC   10/5/2003    02/16/2005
                       RICHMOND   04303548   DELGADO       MARIA       E                   1628     PINE RIDGE DR N           HEPHZIBAH          GA   30815        SC   12/29/1997   08/25/2009
                       DEKALB     01959082   FRALISH       MARVIN      L                   4348     TUCKER NORTH CT           TUCKER             GA   30084-3624   SC   1/1/1970     12/03/2003
                       RICHMOND   01496902   MUNN          WILLIAM     R                   1024     HEPHZIBAH MCBEAN RD       HEPHZIBAH          GA   30815-4333   SC   9/12/1988    07/09/2020
                                                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 125 of 559




                       DEKALB     01907886   BROWN         NANCY       J                   1684     COBBS CREEK LN            DECATUR            GA   30032-3077   SC   1/31/1980    05/27/2008
                       RICHMOND   01482891   MCINTYRE      JAMES       J                   3708     PINNACLE PLACE DR         HEPHZIBAH          GA   30815        SC   10/2/1987    07/02/2015



                                                                                                   Page 26
                                                                                   GA Out of State Subsequent Registration


                       WALKER      06593666   MOORE       BENJAMIN     COREY              38       BLUE GRASS LN             CHICKAMAUGA        GA   30707        TN   7/22/2005    08/31/2012
                       GWINNETT    02773759   BURROUGHS   PHILLIP      E                  512      DESMOND DR                LAWRENCEVILLE      GA   30044-3656   TN   2/28/1986    10/08/2012
                       CHEROKEE    04196372   WINGEL      ROBERT                          2046     TOWNE LAKE HLS W          WOODSTOCK          GA   30189-6740   TN   8/13/1997    09/19/2012
                       CLARKE      07960352   MCKINNEY    STEPHEN      B                  715      RIVERBEND PKWY            ATHENS             GA   30605        TN   10/3/2010    05/22/2014
                       BULLOCH     06288295   SMITH       JENNY        S                  134      STONEBROOK WAY            STATESBORO         GA   30458        TN   10/3/2004    01/05/2016
                       DEKALB      10282802   BINES       STEPHEN      JORDAN             6338     PHILLIPS CT               LITHONIA           GA   30058        TN   8/15/2014    03/04/2016
                       GWINNETT    07126410   JONES       DANIELLE     YVETTE             539      HARMONYVIEW CT            LOGANVILLE         GA   30052        TN   10/5/2008    09/07/2016
                       COFFEE      08397603   MILLER      DANNY        RAY                49       BLACKJACK OAK ST          DOUGLAS            GA   31533        TN   2/25/2011    06/23/2017
                       BARROW      00613559   WRIGHT      DAVID        HOWELL             939      WIDENER MEMORIAL DR       WINDER             GA   30680        TN   12/16/1994   07/03/2018
                       COBB        10729174   KING        JUSTIN       MICHAEL            5118     SAPPHIRE DR               MARIETTA           GA   30068        TN   2/29/2016    10/28/2019
                       RICHMOND    11184524   MCKINNON    EYTHAN       COLT               4063     PEACH ORCHARD RD          HEPHZIBAH          GA   30815        TN   12/10/2016   07/26/2019
                       RICHMOND    04443575   JOHNSON     MITCHELL                        2408     BELGRADE CT               AUGUSTA            GA   30906-4007   TN   6/19/1998    02/16/2011
                       WALKER      03590089   GERVIN      CARY         WADE               103      HARDY RD                  LOOKOUT MOUNTAIN   GA   30750        TN   12/11/2015   07/05/2016
                       RICHMOND    01449311   PATTERSON   RAYMOND                         2332     TRAVIS PINES DR           AUGUSTA            GA   30906-9428   TN   3/11/1995    03/02/1999
                       DEKALB      07507212   BOGLIN      KAYLA        ELIZABETH          3672     PLATINA PARK CT           DECATUR            GA   30034-5729   TX   4/25/2007    04/19/2018
                       GREENE      08745101   LONG        RANDY        LEE                1311     PINEHURST DR              GREENSBORO         GA   30642        TX   10/7/2012    02/07/2018
                       DEKALB      08681797   COOPER      MATTHEW      PATRICK            1665     OLD SPRING HOUSE LN       ATLANTA            GA   30338        TX   10/7/2012    04/11/2018
                       COBB        08582513   HARDAWAY    ALISON       KATE               932      E LAKE DR                 MARIETTA           GA   30062        TX   10/9/2016    08/04/2018
                       SPALDING    03966991   WILLIAMS    ANGELA                          85       MALOY RD                  GRIFFIN            GA   30224-7162   TN   10/25/1996   11/17/2014
                       DEKALB      02659784   CAOLO       SUSAN        BOOT               1172     WEATHERSTONE DR NE        ATLANTA            GA   30324-4643   TX   1/23/1988    07/24/2008
                       DEKALB      02659784   CAOLO       SUSAN        BOOT               1172     WEATHERSTONE DR NE        ATLANTA            GA   30324-4643   TX   1/23/1988    07/24/2008
                       HENRY       02031130   MADISON     MICHAEL                         210      SHARPSTONE BND            STOCKBRIDGE        GA   30281        TX   11/8/1994    06/30/2011
                       GWINNETT    06190178   CHAPPINA    ANTHONY      PAUL               1716     SCHOLAR DR                LAWRENCEVILLE      GA   30044        TX   7/27/2004    11/01/2008
                       COLUMBIA    05453306   HILL        JAMES        JARRAY             4539     GLENNWOOD DR              EVANS              GA   30809        TX   10/3/2004    11/06/2012
                       COLUMBIA    05453306   HILL        JAMES        JARRAY             4539     GLENNWOOD DR              EVANS              GA   30809        TX   10/3/2004    11/06/2012
                       HALL        05892622   MARTINEZ    JAVIER                          5512     HAWTHORN DR               GILLSVILLE         GA   30543        TX   12/1/2003    11/04/2008
                       COBB        05142670   LEVERIDGE   ANGELA       MARLO              3721     LANGLEY OAKS PL SE        MARIETTA           GA   30067-4979   TX   10/8/2000    09/06/2009




  Ex. 2 to Petition:
                       GREENE      08757063   LONG        TINA         MARIE              1311     PINEHURST DR              GREENSBORO         GA   30642        TX   10/7/2012    02/17/2018




Braynard Declaration
                       HARRIS      05677099   WHITLEY     DAVID                           738      ALLEN LAKE RD             WAVERLY HALL       GA   31831        NC   10/5/2008    10/04/2012
                       FAYETTE     02435626   SMITH       DONNA        JEAN               125      FELTON DR                 FAYETTEVILLE       GA   30214-4302   NC   8/24/1992    05/06/2014
                       FAYETTE     02435626   SMITH       DONNA        JEAN               125      FELTON DR                 FAYETTEVILLE       GA   30214-4302   NC   8/24/1992    06/26/2018
                       CLAYTON     02638394   JACKSON     RONALD                          9587     ASHLEY OAKS DR            JONESBORO          GA   30236-7417   NJ   10/11/1988   05/20/2015
                       GLYNN       05275440   HUGHES      ANTOINETTE   E                  144      EAGLES POINTE DR          BRUNSWICK          GA   31525        NY   5/24/2001    08/31/2004
                       TOOMBS      01308591   ANDERSON    LINDA        JEAN               2003     BRENDA LN                 VIDALIA            GA   30474        NV   1/6/1994     08/14/2012
                       EFFINGHAM   07965447   HARRISON    RICHARD      JAMES              221      MULBERRY WAY              RINCON             GA   31326        NV   10/7/2012    06/04/2014
                       FULTON      05924082   STARKS      CATHERINE    MICHELLE           1322     FAIR ST SW                ATLANTA            GA   30314-2626   NV   1/20/2004    01/08/2016
                       FULTON      08872772   PRICE       ZAUNI        TANIL              205      WALHALLA CT               ATLANTA            GA   30350        NV   10/7/2012    03/01/2017
                       COWETA      00109114   KEENER      NATALIE      LIN                78       WILLIAMS PRIDE WAY        NEWNAN             GA   30265        NV   5/14/1991    01/08/2019
                       COBB        08517929   GUKHMAN     MAXIM                           1002     MADISON LN SE             SMYRNA             GA   30080        NY   10/7/2012    04/01/2016
                       COLUMBIA    03511447   SORO        VANESSA      E                  859      HAMILTON CT               EVANS              GA   30809        NY   6/9/1996     07/21/2004
                       COLUMBIA    04506035   RIVERA      FRANK                           104      NICOLES WAY               GROVETOWN          GA   30813        NY   10/8/2000    01/17/2020
                       CLARKE      02347426   THOMAS      MICHAEL                         150      FORTSON DR                ATHENS             GA   30606-4102   OH   8/8/1994     05/13/1999
                       FULTON      04161121   DOLLY       KENNETH      RICHARD            878      PEACHTREE ST NE           ATLANTA            GA   30309        NY   6/21/1998    01/29/2016
                       FULTON      06743309   BEIN        JACOB        MARC               855      PEACHTREE ST NE           ATLANTA            GA   30308        NY   12/23/2005   07/07/2016
                       GWINNETT    07539782   GEBEYEHU    SARAH                           2761     INVERLOCH CIR             DULUTH             GA   30096-6242   NY   4/4/2008     06/27/2016
                       COWETA      02926992   JACKSON     DAVID        L                  15       CHEROKEE ST               NEWNAN             GA   30263        NY   3/1/1972     07/19/2017
                       PAULDING    03121956   BROWN       MARY         A                  2824     MT TABOR CHURCH RD        DALLAS             GA   30157        NY   7/1/1964     10/05/1993
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 126 of 559




                       BARROW      06284789   PEREZ       ELIZABETH                       4505     LEGACY CT                 HOSCHTON           GA   30548-3487   NY   9/29/2004    08/13/2012
                       FULTON      05034780   BERHANU     GHIMJA       ABDU               1175     ROSWELL MANOR CIR         ROSWELL            GA   30076        NY   10/8/2000    04/12/2019



                                                                                                  Page 27
                                                                                      GA Out of State Subsequent Registration


                       CLARKE      02323533   JONES          BERNICE                         105      BROOKLYN RD               ATHENS           GA   30606        OH   7/12/1982   04/25/2013
                       LAURENS     03702637   WILLIAMS       LARRY                           433      BARNES RD                 EAST DUBLIN      GA   31027        OH   5/31/1996   11/08/2016
                       FULTON      08200203   FLAGG          ERIN          LORRAINE          5470     TAYLOR RD                 ALPHARETTA       GA   30022-7927   OH   4/6/2010    08/01/2013
                       MUSCOGEE    08600098   ACREE          DYSHAND       MONET             8176     ORCHARD GLEN DR           MIDLAND          GA   31820        OH   10/7/2012   06/25/2014
                       DEKALB      10673820   LEROY          TAYLOR        HARTLEY           1180     KENDRICK RD NE            ATLANTA          GA   30319        OH   2/4/2016    08/23/2016
                       DEKALB      10076353   LEBOVITZ       LISA          CLAIRE            2078     CLAIRMEADE VALLEY RD NE   ATLANTA          GA   30329        OH   10/6/2013   10/03/2017
                       HALL        02255298   FOX            JAMES         J                 1326     MYRTLE ST SE              GAINESVILLE      GA   30501        OH   10/6/1996   12/08/2003
                       HALL        02255298   FOX            JAMES         J                 1326     MYRTLE ST SE              GAINESVILLE      GA   30501        OH   10/6/1996   12/08/2003
                       COBB        10888405   MIRSAJEDIN     YASSAMIN      MARIA             488      GAILLARDIA WAY NW         ACWORTH          GA   30102        OH   8/23/2016   10/11/2016
                       COBB        10888405   MIRSAJEDIN     YASSAMIN      MARIA             488      GAILLARDIA WAY NW         ACWORTH          GA   30102        OH   8/23/2016   10/11/2016
                       DOUGLAS     04057732   SMITH          PAMELA        SUE               7299     ESSEX DR                  DOUGLASVILLE     GA   30134-4054   OH   2/15/1997   10/04/2004
                       FULTON      11851017   RILEY          REGAN         K                 6355     OAKLEY RD                 UNION CITY       GA   30291        OH   8/3/2018    10/04/2019
                       FAYETTE     05115994   SILVA          SHARON        ROBERTA           204      SAMS DR                   FAYETTEVILLE     GA   30214        OK   10/8/2000   09/16/2016
                       DEKALB      05831631   JOHNSON        ANTHONY                         714      MASTERS DR                STONE MOUNTAIN   GA   30087-6024   OK   9/17/2003   07/25/2012
                       COFFEE      04922771   BIHL           AMANDA        MARIE             20       NICHOLLS RD               DOUGLAS          GA   31533        OH   6/18/2000   09/20/2013
                       TROUP       04644080   SCANLON        LUKE          K                 729      RIDGECREST RD             LAGRANGE         GA   30240        OR   10/3/2010   11/02/2010
                       CLAYTON     06341767   MOORE          CHARLES       A                 8413     GLENWOODS TER             RIVERDALE        GA   30274        OH   10/3/2004   04/20/2007
                       LEE         10085056   ELZIE          DELLA         RAE               137      IVY LN                    ALBANY           GA   31721        OR   9/4/2013    09/30/2014
                       EFFINGHAM   10425690   LONG           TIMOTHY       AARON             187      SADDLECLUB WAY            GUYTON           GA   31312        OR   10/9/2016   08/28/2019
                       DEKALB      05489266   LEWIS          ROBERT        GERALD            1824     CALIBRE WOODS DR NE       ATLANTA          GA   30329        OR   10/6/2002   01/01/2013
                       FULTON      08643239   WERTH          CHRISTOPHER   CORY              1510     BAKERS GLEN DR            ATLANTA          GA   30350        OR   3/3/2012    09/13/2012
                       FULTON      08643239   WERTH          CHRISTOPHER   CORY              1510     BAKERS GLEN DR            ATLANTA          GA   30350        OR   3/3/2012    09/13/2012
                       MCINTOSH    10883064   HANSEN         DOUGLAS       ROBERT            1039     SHELL POINT COVE RD NE    TOWNSEND         GA   31331        OR   8/26/2016   01/10/2018
                       COBB        08740321   STEWART        ALANA         SOPHIA            3878     DEERCREEK DR              POWDER SPRINGS   GA   30127        PA   7/20/2012   04/08/2016
                       GWINNETT    02508466   MORRIS         JENNIFER      LYNNE             400      BUFORD HWY                SUWANEE          GA   30024        PA   8/7/1990    12/16/2017
                       BLECKLEY    00282954   JONES          MARY          ANN               242      THOMPSON ST               COCHRAN          GA   31014-4345   PA   4/13/1973   04/03/1997
                       CATOOSA     01040275   HULLANDER      SANDY         DARLENE           1835     TEMPERANCE HALL RD        ROCK SPRING      GA   30739        PA   3/23/1995   12/12/2015




  Ex. 2 to Petition:
                       GWINNETT    10157139   PARKS          SCOTT         THOMAS            3198     ARBOR OAKS WAY            SNELLVILLE       GA   30039        PA   1/31/2014   04/08/2016




Braynard Declaration
                       CAMDEN      08646171   GIBBS          DRAKAR        DEANDRE           301      N GROSS RD                KINGSLAND        GA   31548-7046   PA   4/11/2012   07/22/2012
                       COBB        08641023   DUBAL          SHRADDHA      NARENDRA          6449     BROOKSIDE BLVD SE         MABLETON         GA   30126        PA   10/7/2012   03/25/2016
                       HENRY       10722318   COOPER         CHRISTY       MICHELLE          142      GARDNERS GROVE DR         MCDONOUGH        GA   30252        PA   4/2/2016    09/03/2017
                       COBB        08201020   STEWART        TYLER         MATTHEW           1350     DOWNINGTON TRCE NW        ACWORTH          GA   30101-8434   PA   4/15/2010   10/29/2012
                       COBB        08201020   STEWART        TYLER         MATTHEW           1350     DOWNINGTON TRCE NW        ACWORTH          GA   30101-8434   PA   4/15/2010   10/29/2012
                       FULTON      08773461   HALE           JOHN          BRADLEY           303      PEACHTREE BATTLE AVE NW   ATLANTA          GA   30305-4030   PA   8/4/2012    11/03/2012
                       EFFINGHAM   05469652   GOLDEN         SAMUEL                          181      ROYAL OAK DR              GUYTON           GA   31312        PA   4/30/2002   02/12/2015
                       FORSYTH     10864057   BIKMAL         ANIRUDH                         1885     MANOR VW                  CUMMING          GA   30041        PA   8/4/2016    09/28/2016
                       FORSYTH     10864057   BIKMAL         ANIRUDH                         1885     MANOR VW                  CUMMING          GA   30041        PA   8/4/2016    09/28/2016
                       MURRAY      00065874   ROGERS         CHARLES       E                 449      BETTIS RD                 CHATSWORTH       GA   30705-5746   RI   1/1/1994    10/08/2010
                       GWINNETT    04847206   RICHEMONT      WALTER                          4370     SATELLITE BLVD            DULUTH           GA   30096        SC   10/3/2004   04/25/2012
                       GWINNETT    04847206   RICHEMONT      WALTER                          4370     SATELLITE BLVD            DULUTH           GA   30096        SC   10/3/2004   04/25/2012
                       CHATHAM     01564825   BUTLER         AMANDA        J                 9001     GA HIGHWAY 21             PORT WENTWORTH   GA   31407-6052   SC   6/25/1992   05/08/2007
                       FULTON      06778038   RIOUX          ERIC          R                 555      CAMBER WOODS DR           ROSWELL          GA   30076        SC   11/5/2006   02/22/2014
                       DEKALB      04718391   LEONG          ASHA                            2102     DANCING FOX RD            DECATUR          GA   30032        SC   6/18/2000   09/05/2006
                       DEKALB      04718391   LEONG          ASHA                            2102     DANCING FOX RD            DECATUR          GA   30032        SC   6/18/2000   09/05/2006
                       LIBERTY     06330543   ROBINSON       TAKENYA       O                 1010     BARLEY DR                 HINESVILLE       GA   31313        SC   7/19/2004   09/02/2008
                       FAYETTE     02435626   SMITH          DONNA         JEAN              125      FELTON DR                 FAYETTEVILLE     GA   30214-4302   SD   8/24/1992   02/14/2019
                       FULTON      06580338   SULLENBERGER   JULIA         K                 2996     HOWELL MILL RD NW         ATLANTA          GA   30327-1656   SC   6/21/2005   12/20/2018
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 127 of 559




                       DEKALB      02112384   STILL          SUSAN         A                 1661     MANHASSET FARM CT         DUNWOODY         GA   30338-3434   SC   8/29/1984   08/27/2010
                       FULTON      02449965   LEVINE         EVE           B                 5253     GLENRIDGE DR NE           ATLANTA          GA   30342        SC   9/2/1981    01/02/2009



                                                                                                     Page 28
                                                                                  GA Out of State Subsequent Registration


                       GWINNETT   02767506   JONES       CALVIN                          970      TRIBUTARY WAY             DACULA           GA   30019        SC   9/29/1984    07/16/1990
                       DEKALB     03603841   HOUSTON     MONICA      J                   3241     WESLEY CHAPEL RD          DECATUR          GA   30034-3539   SC   3/22/1996    08/07/2015
                       NEWTON     08630916   FORNEY      DANYEL      LILLIAN             30       COPELAND CIR              COVINGTON        GA   30016        TN   3/20/2012    10/04/2012
                       BRYAN      05019199   MASON       TRACEY      LASHAWN             174      SHADY HILL CIR            RICHMOND HILL    GA   31324        TN   10/8/2000    05/23/2016
                       COBB       03173154   CARTER      HOLLIE      M                   3470     SHAWNEE TRL SE            SMYRNA           GA   30080-4576   TN   10/1/1988    10/02/1998
                       CHEROKEE   10076902   RAMSEY      MAYA        JANEE               115      SANTA ANITA TRL           WOODSTOCK        GA   30189        TN   8/16/2013    10/06/2014
                       WALKER     08561155   ABNER       LINDZIE     STRICKLAND          100      CREST DR                  ROCK SPRING      GA   30739        TN   7/1/2012     11/16/2015
                       CHEROKEE   07207322   PATTERSON   DARRELL     DEAN                303      TOWERING CRST             CANTON           GA   30114        TN   10/5/2008    03/15/2016
                       ROCKDALE   08619627   BRIDGES     MINEKA      LATREASE            3304     BRANCH VALLEY TRL         CONYERS          GA   30094        TN   10/7/2012    10/11/2016
                       COLUMBIA   08320243   CULP        JONATHAN    WAYNE               1036     IRIS GLEN DR              EVANS            GA   30809-9300   TN   3/29/2010    09/23/2016
                       WALKER     03282387   MANN        MYRA        DENISE              48       LAKESITE DR               LA FAYETTE       GA   30728        TN   8/19/2003    10/31/2017
                       CHATHAM    03643948   LIVELY      CHARLOTTE   B                   74       LAKE SHORE BLVD           PORT WENTWORTH   GA   31407        TN   4/30/1996    12/18/2007
                       COBB       10209380   WACHSLER    ASHLIN      ELIZABETH           4264     ABERCROMBIE PL            MARIETTA         GA   30062        TN   4/15/2014    04/11/2019
                       OCONEE     04985202   LEWIS       KIMBERLY    ANN                 1100     ROBERTA DR                BISHOP           GA   30621-7305   TX   10/8/2000    11/17/2013
                       CHEROKEE   07368842   RAND        GIANNI      HANLON              4416     HOLLY SPRINGS PKWY        HOLLY SPRINGS    GA   30115        TX   10/5/2008    01/09/2015
                       UPSON      03521203   JACKSON     BARBARA     JEAN                240      N GREEN ST                THOMASTON        GA   30286        TX   4/20/2014    02/14/2016
                       DEKALB     10386331   WINEGLASS   BRENDA      KEINET              3943     SPRINGLEAF PT             STONE MOUNTAIN   GA   30083        TX   10/15/2014   10/16/2015
                       GWINNETT   08486214   STEGEMAN    CHLOE       MARIE               3535     HARFIELD DR               BETHLEHEM        GA   30620        TX   8/12/2011    01/28/2016
                       GWINNETT   08486214   STEGEMAN    CHLOE       MARIE               3535     HARFIELD DR               BETHLEHEM        GA   30620        TX   8/12/2011    01/28/2016
                       COLQUITT   08140114   PATEL       BHARAT                          255      COOL SPRINGS RD           NORMAN PARK      GA   31771-4532   TX   12/9/2009    09/02/2016
                       FULTON     08654913   WOODMAN     KYLE        BRENT               385      SADDLE CREEK CIR          ROSWELL          GA   30076        TX   4/20/2012    09/18/2019
                       COLQUITT   07111688   PAYNE       KATISA      TRAESHON            912      HIGHLAND BLVD             MOULTRIE         GA   31768        TX   4/5/2007     09/07/2016
                       COBB       03123669   ZLOTNIK     MORRIS      ABRAHAM             2600     VALENCIA DR NE            MARIETTA         GA   30062-2684   TX   9/19/1992    10/13/2013
                       COBB       02585380   LEWIS       MICHAEL     HENRY               1247     WESTOVER TRCE NW          ACWORTH          GA   30102        TX   2/24/1988    05/16/2013
                       COBB       07699414   HERARD      NICHOLAS    YVES                261      DEIDRA DR SE              MABLETON         GA   30126        TX   10/5/2008    06/22/2014
                       GWINNETT   08600802   SIYANBADE   EBENEZER    BABATUNDE           2361     WHITEBLUFF WAY            BUFORD           GA   30519        TX   2/3/2012     06/19/2015
                       GWINNETT   08600802   SIYANBADE   EBENEZER    BABATUNDE           2361     WHITEBLUFF WAY            BUFORD           GA   30519        TX   2/3/2012     06/19/2015




  Ex. 2 to Petition:
                       COBB       05547458   COBBS       JOSHUA      ALEXANDER           5216     BOWSPRIT PT               ACWORTH          GA   30101        TX   10/5/2008    01/29/2016




Braynard Declaration
                       COBB       05547458   COBBS       JOSHUA      ALEXANDER           5216     BOWSPRIT PT               ACWORTH          GA   30101        TX   10/5/2008    01/29/2016
                       LIBERTY    08756641   RIVERS      STACIA      MARSA               67       MIKELL CT                 HINESVILLE       GA   31313        TX   10/7/2012    03/31/2016
                       FULTON     07358679   HAWKINS     SARAH       LAWTON              944      NAWENCH DR NW             ATLANTA          GA   30327        TX   12/24/2007   11/08/2016
                       FULTON     08453669   RITTER      EMILY       CHRISTINE           2521     PIEDMONT RD NE            ATLANTA          GA   30324        TX   10/9/2011    11/08/2016
                       COBB       08565790   MCCARTHY    WILLIAM     BARNES              932      E LAKE DR                 MARIETTA         GA   30062        TX   7/1/2012     08/27/2017
                       FULTON     08549873   HALL        INDIA       JAMESE              405      FAIRBURN RD SW            ATLANTA          GA   30331        TX   11/29/2011   10/25/2017
                       CLAYTON    02382546   JOHNSON     BOBBIE      JEAN                6271     ELLENWOOD DR              REX              GA   30273        MI   5/28/1988    10/04/2004
                       GORDON     00497932   JOHNSON     LISA        ANN                 278      CHIEFVAN TER NE           CALHOUN          GA   30701        MI   1/1/1992     12/15/2014
                       DEKALB     02711374   HARRIS      YVETTE                          2686     SHADOWBROOK DR            DECATUR          GA   30034        MO   6/10/1990    07/01/2004
                       FULTON     05974123   CENAC       DELIA       CHAROLAINE          310      RHODES CHASE CT           ALPHARETTA       GA   30004        MS   10/3/2004    01/20/2016
                       PEACH      05860604   JONES       HOWARD      B                   115      BUCKSKIN TRL              BYRON            GA   31008        MS   10/5/2008    05/18/2010
                       FULTON     02427864   JONES       DAVID       E                   315      CLIFFTOP CT               ROSWELL          GA   30076        MT   2/8/1988     06/08/1993
                       COBB       08733627   WAIKSNIS    DANIEL      EVAN                6250     RIVERVIEW RD SE           SMYRNA           GA   30126        MT   10/7/2012    07/14/2016
                       FULTON     08221705   WILLIAMS    KATHARINE   REBEKAH             93       PEACHTREE PL NE           ATLANTA          GA   30309        NC   5/25/2010    11/27/2012
                       CLARKE     02341098   CORNELIA    TERRY       HARTMAN             137      STERLING DR               ATHENS           GA   30605        NC   9/19/1992    09/26/2013
                       UNION      03024214   DRESSLER    CAROL       ANNE                252      BROOKHAVEN DR             BLAIRSVILLE      GA   30512        NC   7/1/1980     04/09/2015
                       WALTON     02105993   SMITH       ROBERT      LEE                 600      DOUBLE SPRINGS RD SW      MONROE           GA   30656-6418   NC   3/11/1988    09/30/1993
                       CHEROKEE   03206546   REGAN       CAROL       JANE                540      MATTHEW DR                CANTON           GA   30115-8091   NC   9/1/1976     04/02/2008
                       CHEROKEE   03206546   REGAN       CAROL       JANE                540      MATTHEW DR                CANTON           GA   30115-8091   NC   9/1/1976     04/02/2008
                                                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 128 of 559




                       FULTON     02702031   MORGAN      WILLIAM     THOMAS              610      DEVONSHIRE FARMS WAY      ALPHARETTA       GA   30004-4322   NC   9/29/1980    10/09/1998
                       FULTON     07050307   MILES       SIMONE                          1826     E FARRIS AVE              EAST POINT       GA   30344        NJ   10/5/2008    04/23/2013



                                                                                                 Page 29
                                                                                    GA Out of State Subsequent Registration


                       GWINNETT    05201203   SMITH        MARK                            5218     BIRDLAKE DR NW            LILBURN         GA   30047-4800   NJ   10/25/2000   02/13/2008
                       GWINNETT    06096618   TURNER       PECCOLA                         1435     BOGGS RD                  DULUTH          GA   30096        NJ   6/20/2004    11/08/2016
                       BROOKS      00567562   DONALDSON    DANIEL       GARLAND            132      ORCHARD WAY               QUITMAN         GA   31643        NV   1/1/1994     07/16/2015
                       CHATHAM     01578580   JOHNSON      RICHARD      LOUIS              101      PALM GRV                  SAVANNAH        GA   31410-3337   NV   1/1/1987     11/20/2019
                       CHATHAM     06972523   FU           RAY                             108      SONATA CIR                POOLER          GA   31322        NY   10/4/2006    10/11/2008
                       DEKALB      02369360   JENKINS      ANTHONY                         3861     LEISURE WOODS DR          DECATUR         GA   30034        NY   10/5/1992    09/15/2004
                       BURKE       00273239   JONES        MARY         W                  517      W 8TH ST                  WAYNESBORO      GA   30830-1309   NY   4/2/1976     09/21/1987
                       JACKSON     07185184   BROWN        BRIAN        JOSEPH             581      W FREEMAN ST              MAYSVILLE       GA   30558        NY   10/5/2008    02/27/2012
                       FULTON      06368709   ANDERSON     DAVID        BROOKE             793      YORKSHIRE RD NE           ATLANTA         GA   30306        NY   9/24/2004    11/03/2014
                       FULTON      06368709   ANDERSON     DAVID        BROOKE             793      YORKSHIRE RD NE           ATLANTA         GA   30306        NY   9/24/2004    11/03/2014
                       FULTON      08066331   MASSAWE      DEOGRATIUS   STEPHEN            2115     RIVER FALLS DR            ROSWELL         GA   30076        NY   10/7/2012    07/08/2016
                       GWINNETT    07370996   WEATHERSBY   JOI          CHRISTINE          210      GRIFFIN ST                LAWRENCEVILLE   GA   30046        OH   1/6/2008     01/31/2012
                       COBB        08828279   ECHOLS       SHEENA       LYNN               4167     MCEVER PARK DR            ACWORTH         GA   30101        OH   10/7/2012    01/26/2018
                       BIBB        06479571   ANDREWS      PATRICIA                        523      CHERRY ST                 MACON           GA   31201        OH   3/3/2005     09/08/2008
                       FULTON      02532499   WHITE        JAMES        LEE                15100    NEESE RD                  MILTON          GA   30004        OH   3/30/1995    05/18/2009
                       FAYETTE     10144716   HALEY        ANNA         NICOLE             275      HUNTCLIFF CT              FAYETTEVILLE    GA   30214        OH   1/6/2014     02/05/2016
                       LAMAR       05373610   DAVIS        STACEY       DANEN              164      S 6TH STREET EXT          MILNER          GA   30257        OH   7/20/2004    03/31/2016
                       HENRY       06462458   RASCHE       ERIN         KRISTIN            132      BAYBERRY HLS              MCDONOUGH       GA   30253-4005   OH   2/16/2005    03/16/2017
                       COBB        11588037   VONFELDT     CAITLYN      ANN                4912     REGISTRY VW NW            KENNESAW        GA   30152        OH   12/21/2017   03/30/2018
                       COWETA      05110065   LEINBACH     BRIAN        KEITH              764      FINCHER RD                MORELAND        GA   30259        OH   10/8/2000    12/20/2018
                       CLAYTON     05143843   FANT         CATHERINE    VALERA             1595     PLOVER RD                 JONESBORO       GA   30238        OH   10/7/2000    08/19/2019
                       HALL        03381116   BORDERS      SHUN         RACHELLE           1802     MOORE LN                  GAINESVILLE     GA   30507        OH   2/4/1996     10/11/2013
                       FULTON      10186560   BEST         JANELLE      NICOLE             590      FLYING SCOT WAY           ALPHARETTA      GA   30005        OH   3/21/2014    09/30/2015
                       CHATHAM     03786720   WILLIAMS     ANN          ELIZABETH          10875    ABERCORN ST               SAVANNAH        GA   31419        OH   8/10/1996    02/19/2016
                       FULTON      10112812   HARRIS       NATHAN       DAVID              144      MORELAND AVE NE           ATLANTA         GA   30307        OH   10/6/2013    08/20/2018
                       WORTH       01326862   WILLIAMS     ROBERT       LEE                108      HILL RD                   SYLVESTER       GA   31791-4505   OH   1/27/1982    05/04/1992
                       GWINNETT    04291764   HIGHTOWER    GARY         L                  2931     PLANTERS MILL DR          DACULA          GA   30019        OH   10/4/1998    01/13/2012




  Ex. 2 to Petition:
                       THOMAS      07100618   RICHARDSON   GREGORY                         310      METCALFE AVE              THOMASVILLE     GA   31792-5666   OH   3/14/2007    10/06/2008




Braynard Declaration
                       TOOMBS      07535066   GILLIS       EMATRICA     MAQUNDRA           170      E WESLEY AVE              LYONS           GA   30436-7236   OH   5/1/2008     11/04/2008
                       DEKALB      06900603   MITCHELL     JACQUELINE   BEACH              3013     LAKE RIDGE LN             ATLANTA         GA   30338        OK   1/6/2008     03/12/2018
                       DEKALB      06900603   MITCHELL     JACQUELINE   BEACH              3013     LAKE RIDGE LN             ATLANTA         GA   30338        OK   1/6/2008     03/12/2018
                       WALTON      06561070   MOORE        JAMES        EDWIN              207      JENNIFER SPRINGS WAY      MONROE          GA   30656-8660   NY   5/31/2005    10/12/2010
                       GREENE      03499602   STYLES       DONALD                          11       FOX CHASE CIR             GREENSBORO      GA   30642        NY   10/6/1996    02/15/2003
                       BARROW      08535992   SMITH        ROBERT       CHARLES            3115     PINOT NOIR WAY            BRASELTON       GA   30517-4400   OR   11/15/2011   05/04/2016
                       FLOYD       05229186   ANDREWS      DAVID        WEBSTER            610      DONAHOO RD SE             SILVER CREEK    GA   30173        OK   10/6/2002    06/06/2016
                       FULTON      05945543   KING         ASHLEY       ELIZABETH          980      HILL ST SE                ATLANTA         GA   30315        OR   6/20/2004    11/06/2012
                       HOUSTON     06958779   FIELDS       JACOB        DANIEL             104      AVALON DR                 WARNER ROBINS   GA   31093        OR   10/8/2006    05/25/2017
                       FORSYTH     12363411   JAMES        DAVID        PAUL               9020     CREEK HOLLOW CT           GAINESVILLE     GA   30506        OR   9/4/2019     09/27/2019
                       GWINNETT    02503643   JACKSON      JULIETTE     KINSEY             97       WILSON CT                 LAWRENCEVILLE   GA   30046        PA   9/10/1981    09/02/2012
                       FULTON      07908498   HERRERA      MARGARITA                       330      ROSE GARDEN LN            ALPHARETTA      GA   30009        PA   9/23/2008    04/26/2013
                       DEKALB      07907177   MCSHANE      ANN          CATHARINE          1716     BRISTOL DR NE             ATLANTA         GA   30329        PA   10/3/2010    06/26/2016
                       FORSYTH     12325677   MAYNARD      MADELINE     G                  7840     LORDS WAY                 BALL GROUND     GA   30107        PA   8/6/2019     03/30/2020
                       MCDUFFIE    05933938   SHEDD        ADAM         TIMOTHY            170      ANNE DR                   DEARING         GA   30808        PA   5/20/2007    08/05/2010
                       CLINCH      01057693   BROWN        JEFFREY      ALLEN              861      WOODLAKE DR               HOMERVILLE      GA   31634-1928   VA   1/1/1994     07/10/2006
                       NEWTON      10472750   CHUNG        MONIQUE      SHAI-ANN           10138    BLACKWELL ST              COVINGTON       GA   30014        VA   5/27/2015    06/29/2016
                       EFFINGHAM   10444976   PICKARD      NIWRKA                          146      GREEN PADDOCK CIR         GUYTON          GA   31312        VA   6/25/2018    10/10/2018
                       EFFINGHAM   10444976   PICKARD      NIWRKA                          146      GREEN PADDOCK CIR         GUYTON          GA   31312        VA   6/25/2018    10/10/2018
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 129 of 559




                       PUTNAM      05953284   ROWELL       AMANDA       LYNN               426      RIVER OAK DR              EATONTON        GA   31024        VA   10/5/2008    10/02/2017
                       JACKSON     05281320   SAGRAVES     JESSICA      LYNNE              80       EMILY LN                  BOGART          GA   30622        VA   10/6/2002    01/03/2018



                                                                                                   Page 30
                                                                                   GA Out of State Subsequent Registration


                       FULTON       04446633   MILLER       NICOLE      MARIE             2682     SUMMIT PKWY SW            ATLANTA          GA   30331        WA   6/18/1998    04/28/2008
                       MERIWETHER   02932848   WILLIAMS     CHERYL      ANN               1197     SULLIVAN MILL RD          SENOIA           GA   30276        WA   8/1/1985     06/21/1995
                       WAYNE        02304248   THOMAS       JAMES       ARTHUR            2        EAGLE DR                  JESUP            GA   31546-2131   WA   6/28/1988    08/03/2001
                       PUTNAM       05600646   RYFF         CAROLINE    GLENN             104      SAGE ST                   EATONTON         GA   31024        WA   6/20/2004    11/07/2016
                       DODGE        00054872   WILLIAMS     BARBARA     ANN               150      WILL REEVES RD            RHINE            GA   31077-4908   WA   2/11/1992    10/09/2016
                       HOUSTON      10144226   DURDEN       MATTHEW     DAKOTA            1513     SAM NUNN BLVD             PERRY            GA   31069        WA   12/10/2013   12/05/2018
                       HALL         05280165   GONZALEZ     YESENIA                       7213     WEST FIELD DR             GAINESVILLE      GA   30507        CA   9/22/2008    04/22/2016
                       COBB         07547514   JACKSON      JENNIFER    RENEE             3340     CUMBERLAND BLVD SE        ATLANTA          GA   30339        CA   10/5/2008    10/01/2019
                       NEWTON       05114321   WILLIAMS     STANLEY                       295      BALD ROCK RD              OXFORD           GA   30054        CA   10/8/2000    10/18/2010
                       FULTON       03275853   LONG         AARON       BRADLEY           789      HAMMOND DR NE             ATLANTA          GA   30328        CA   9/8/2000     09/29/2004
                       MUSCOGEE     03961463   HOWARD       KENNETH     JAMES             4724     DELFAIR DR                COLUMBUS         GA   31907-1654   CA   10/7/1996    02/14/2018
                       PAULDING     05946496   WOOD         JORDAN      DANIEL            313      PROVIDENCE RD             DALLAS           GA   30157        CA   2/1/2004     10/03/2008
                       HALL         03716175   SANCHEZ      ROBERTO                       6590     PAYNE RD                  MURRAYVILLE      GA   30564-1115   CA   6/7/1996     01/22/2008
                       CHATHAM      01528925   WILSON       LEROY                         34       RED FOX DR                SAVANNAH         GA   31419        CA   5/4/1992     04/19/2005
                       FULTON       02612253   TERRY        OCTAVIUS    MARSION           674      GARIBALDI ST SW           ATLANTA          GA   30310        CA   10/5/1992    09/08/2018
                       FULTON       04888886   CAMPOLUCCI   AIMEE       LYN               655      MEAD ST SE                ATLANTA          GA   30312        CA   7/21/2002    10/09/2008
                       PAULDING     00269829   WOMACK       JOSEPH      EARL              58       LAKELAND CT               POWDER SPRINGS   GA   30127        WV   7/21/2002    12/01/2010
                       FORSYTH      02770886   COLE         BARBARA     ANN               9735     EMERY DR                  GAINESVILLE      GA   30506-6760   WV   10/9/1984    07/21/2020
                       FAYETTE      00097373   FOLDS        BEVERLY     ANNE              250      CRABAPPLE RD              FAYETTEVILLE     GA   30215        WV   5/1/1987     03/16/2016
                       DEKALB       03435077   WEIL         JENNIFER    KENNEDY           2480     BROOKCLIFF WAY NE         ATLANTA          GA   30345        CA   10/6/1996    11/05/2002
                       COWETA       00098387   ROSS         RICHARD     ALAN              202      LE PARADIS BLVD           SHARPSBURG       GA   30277-9650   AK   11/11/1987   05/15/2020
                       GWINNETT     02080023   REID         DONNA       GLENN             4460     AMY RD                    SNELLVILLE       GA   30039        CA   7/28/1992    08/18/2014
                       DEKALB       03199542   PARKER       NIA         MARIE             4377     OAKLEAF CV                DECATUR          GA   30034        CA   10/5/1992    08/17/2018
                       FULTON       07356874   WOODSON      TERRI       LYNN              525      NEW HAVEN CT SW           ATLANTA          GA   30331        CA   1/7/2008     06/24/2016
                       FULTON       06664885   CLEVELAND    ASHLEY      INEZ              5020     MONTCALM DR SW            ATLANTA          GA   30331        CA   10/11/2005   10/13/2016
                       GWINNETT     06930709   MUSGRAVE     WILLIAM     SCOTT             2712     PINEBLOOM WAY             DULUTH           GA   30097        CA   10/8/2006    10/11/2016
                       PAULDING     03240480   WRIGHT       LINDA       DIANE             821      MULBERRY ROCK RD          TEMPLE           GA   30179-5121   AL   3/28/1994    08/23/2005




  Ex. 2 to Petition:
                       FULTON       02510654   LITTLE       JEANNETTE                     3489     DACITE CT                 COLLEGE PARK     GA   30349        AL   5/14/1988    08/02/2004




Braynard Declaration
                       FULTON       07690794   LONGMIRE     VENUS       DELOYSE           620      PEACHTREE ST NE           ATLANTA          GA   30308        AL   8/28/2008    05/10/2010
                       FULTON       06730978   WILLIAMS     CRYSTAL     JOY               1596     CLEVELAND AVE             EAST POINT       GA   30344        AL   11/9/2005    09/22/2008
                       HART         02499141   RHODES       JOHN        THOMAS            115      LITTLE RIDGE RD           HARTWELL         GA   30643-4148   AL   2/17/1975    08/01/2008
                       FAYETTE      03171243   DILLON       ANNE        KAMERON           105      BROADLEAF PT              FAYETTEVILLE     GA   30215-4910   AL   9/29/1992    08/23/2000
                       CARROLL      03662355   ROENIGK      LINDSEY     BASKIN            427      SUNSET BLVD               CARROLLTON       GA   30117-4138   AL   10/4/1998    09/08/2004
                       DEKALB       06752232   WEBB         WHITNEY     KAYLA             872      BRAFFERTON PL             STONE MOUNTAIN   GA   30083-4703   AL   2/10/2006    08/23/2006
                       THOMAS       02718819   LEHMAN       SALLI       CHISM             516      REMINGTON AVE             THOMASVILLE      GA   31792-5633   AL   6/9/1996     06/20/2007
                       LEE          04924838   HASAN        CAMELLIA    BEATRICE          132      CAROLYN AVE               LEESBURG         GA   31763        AL   6/20/2004    06/29/2005
                       FORSYTH      05123370   WELCH        TOBY        STUART            7580     BLACKS MILL RD            DAWSONVILLE      GA   30534        AL   10/8/2000    09/12/2008
                       LEE          03877664   KILE         CHRISTINA   MICHELLE          1626     LOVERS LANE RD            LEESBURG         GA   31763-4501   AL   10/4/1998    10/15/2004
                       MUSCOGEE     05584316   MILLER       MICHAEL     BRYAN             4727     LANE CT                   COLUMBUS         GA   31907        AL   6/20/2004    07/23/2014
                       FULTON       02142521   WILLIAMS     CONNIE      MARLO             4050     MORGAN RD                 UNION CITY       GA   30291        AL   5/3/1995     04/08/1999
                       COBB         00184865   HAYGOOD      EMILY       GENONE            317      FAW LN                    MARIETTA         GA   30060        AL   4/12/1993    01/24/2008
                       WALTON       02323054   LOCKLIN      JAMES       ROBERT            910      JAMES HUFF RD             MONROE           GA   30656-4842   AL   1/19/1982    05/25/2006
                       PAULDING     03234704   WRIGHT       STEPHEN     CARL              821      MULBERRY ROCK RD          TEMPLE           GA   30179-5121   AL   1/6/1994     08/23/2005
                       COBB         10727522   SANSOM       WILLIAM     THOMAS            6084     ADDINGTON OVERLOOK NW     ACWORTH          GA   30101        AL   2/10/2016    10/24/2017
                       COBB         00184867   HAYGOOD      JON         PHILIP            317      FAW LN                    MARIETTA         GA   30060        AL   4/12/1993    01/24/2008
                       CLAYTON      10595646   HUFF         KEONNIA     JAMIAH            823      EXCALIBUR DR              RIVERDALE        GA   30296        AL   12/19/2015   09/29/2016
                       COBB         04655722   WILLIAMS     GEORGIANA   THREATS           4283     CHADS PARK DR             POWDER SPRINGS   GA   30127        AL   3/3/1999     09/08/2017
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 130 of 559




                       COBB         06366332   MURPHY       AYANA       TENE              6114     INDIAN WOOD CIR SE        MABLETON         GA   30126-2965   AL   10/2/2004    03/14/2017
                       CARROLL      02165295   STONE        WILLIAM     WALDA             530      TYUS CARROLLTON RD        CARROLLTON       GA   30117-8840   AL   4/25/1983    07/20/2012



                                                                                                  Page 31
                                                                                       GA Out of State Subsequent Registration


                       MACON       02632928   DUNCAN         RAYMOND                          106      POPLAR ST                     IDEAL               GA   31041-6261   AL   7/30/1983   04/30/1997
                       HENRY       04742280   STRUAN         THOMAS        MICHAEL            1782     MOUNT CARMEL RD               MCDONOUGH           GA   30253        AL   10/7/2018   10/18/2018
                       FULTON      05124717   SPELLS         KAREEMA       JAMELLE            415      ARMOUR DR NE                  ATLANTA             GA   30324        AL   10/8/2000   05/18/2011
                       DOUGHERTY   00013888   SAMUEL         THOMAS        HENRY              1607     JONES AVE                     ALBANY              GA   31707-4849   AL   3/7/1977    10/14/1998
                       CLARKE      04902581   BERKSTRESSER   REESA         LOUISE             235      JOHNSON DR                    ATHENS              GA   30605        AL   10/8/2000   06/15/2006
                       DOUGLAS     08198610   LEWIS          NAKIA         NASHAE             3866     W BRIDLE CT                   DOUGLASVILLE        GA   30135        AL   4/17/2010   09/19/2012
                       WHITFIELD   05293960   CAMPBELL       MATTHEW       STEVEN             456      PALOMINO DR                   DALTON              GA   30720        AL   2/1/2004    12/08/2016
                       TROUP       01263096   STOCKING       ROBIN         LAWRENCE           1123     ALVERSON RD                   LAGRANGE            GA   30241        AL   2/3/1992    02/27/2014
                       FULTON      08611751   OGBURN         DYMON         CORE               2350     JACKSON DR                    ATLANTA             GA   30344        AL   2/22/2012   05/01/2014
                       PAULDING    03206174   POGUE          DARYL         CORNELLE           457      EMERALD PINES DR              DALLAS              GA   30157-8529   AL   10/5/1992   08/11/2015
                       BIBB        00753611   BATTSON        DAVID         EMMETT             5801     ZEBULON RD                    MACON               GA   31210        AL   2/27/1968   11/21/2018
                       LEE         01266612   KILE           DAVID         CLAYTON            1626     LOVERS LANE RD                LEESBURG            GA   31763-4501   AL   5/9/1991    10/15/2004
                       FORSYTH     06859289   SHELTON        DEREK         SCOTT              4915     SKYLAND PKWY                  CUMMING             GA   30028        AL   10/5/2008   06/14/2016
                       JACKSON     07112266   MCCONNELL      ADAM          LEE                98       ORCHARD CIR                   COMMERCE            GA   30529        AL   10/5/2008   02/05/2016
                       FULTON      05483929   AGERTON        JENNIE        REBECCA            190      CARRIAGE STATION CIR          ROSWELL             GA   30075-4653   AL   10/3/2004   06/13/2012
                       FULTON      07301764   STEIN          AARON         ERWIN              290      MARTIN LUTHER KING JR DR SE   ATLANTA             GA   30312        AL   1/6/2008    09/28/2016
                       FULTON      10507573   LEWIS          KOREY                            1401     PINE AVE                      EAST POINT          GA   30344        AL   6/27/2015   10/21/2016
                       FULTON      10636026   BARROW         NATASHA       MARIE              3026     1ST AVE SW                    ATLANTA             GA   30315        AL   1/20/2016   08/30/2017
                       THOMAS      04115717   GREEN          CLINTON       LEE                791      HILL RD                       THOMASVILLE         GA   31757        AL   6/21/1998   10/06/2017
                       MUSCOGEE    05223372   ASHE           DANA          MARISE             2608     BROADMOOR DR                  COLUMBUS            GA   31903        AL   2/6/2001    04/03/2018
                       MUSCOGEE    08380546   EVANS          PURITY        LALASA             378      HENSON AVE                    COLUMBUS            GA   31907-5522   AL   1/26/2011   09/08/2015
                       HARRIS      01806236   MURRELL        BRICE         DWIGHT             1105     MOUNTAIN HILL RD              FORTSON             GA   31808        AL   1/28/1982   06/22/2016
                       HARRIS      01806236   MURRELL        BRICE         DWIGHT             1105     MOUNTAIN HILL RD              FORTSON             GA   31808        AL   1/28/1982   06/22/2016
                       DADE        08628612   ATCHLEY        CODY          JEREMIAH           10878    HIGHWAY 11                    TRENTON             GA   30752-3029   AL   3/22/2012   05/27/2016
                       DEKALB      07043010   WILLIAMS       AUDREA        RONELLA            1870     DEMILIO DR                    LITHONIA            GA   30058        AL   1/6/2007    06/29/2018
                       MUSCOGEE    01850939   OLIVER         MELVIN        RUSSELL            7958     BIG CREEK PL                  COLUMBUS            GA   31904        AL   3/17/1995   11/04/2019
                       FULTON      06068087   LINSIN         ERIN          MICHELLE           1100     KENSINGTON CT                 ALPHARETTA          GA   30022        AL   5/18/2004   10/24/2008




  Ex. 2 to Petition:
                       UPSON       10032508   BACHTLE        ALLISON       JUNE               2158     HENDRICKS CHURCH RD           THOMASTON           GA   30286        AL   5/21/2013   09/26/2016




Braynard Declaration
                       FAYETTE     10712670   ERINNE         LOTANNA       ADANNIA            1124     ASTORIA LN                    PEACHTREE CITY      GA   30269        AL   3/3/2016    11/25/2017
                       FORSYTH     10524543   COCHRAN        ELLIE         JUSTINE            3105     ALDRIDGE CT                   CUMMING             GA   30040        AL   7/30/2015   08/09/2019
                       FULTON      07034244   DELAINE        KALVIN        LEON               2473     WYNCREEK DR SW                ATLANTA             GA   30331-8090   AL   12/8/2006   12/02/2008
                       FULTON      06326881   MILLER         BRIAN         JASON              495      CLIPPER TRL NW                ATLANTA             GA   30328        AL   10/3/2004   08/07/2007
                       HALL        06983986   GOMEZ          RAUL          SESAR              5490     OAKFERN TRL                   FLOWERY BRANCH      GA   30542        AL   10/8/2006   09/28/2012
                       DAWSON      07229415   LAKEMAN        MORGAN        SUMMERLIN          1341     NIX BRIDGE RD                 DAWSONVILLE         GA   30534        AL   1/6/2008    02/11/2011
                       FAYETTE     00120775   ELLIOTT        JOHN          SELDON             115      SAINT ANDREWS DR              FAYETTEVILLE        GA   30215        AL   4/4/1994    08/12/2013
                       GWINNETT    08600320   POLOKOFF       ADAM          MICHAEL            5200     EDGERTON DR                   PEACHTREE CORNERS   GA   30092        AL   2/6/2012    12/02/2015
                       NEWTON      10230303   INMAN          CHRISTOPHER   COLE               920      ALCOVY TRESTLE RD             SOCIAL CIRCLE       GA   30025        AL   10/9/2016   01/24/2017
                       COBB        11393380   FRICKS         LAUREN        NICOLE             460      FRASIER ST SE                 MARIETTA            GA   30060        AL   6/6/2017    12/20/2017
                       HOUSTON     00814559   HUNTER         KIMBERLY      T                  204      CASHMERE CT                   CENTERVILLE         GA   31028-8620   AR   1/12/1995   06/12/2020
                       PICKENS     01028985   MAYFIELD       JUDY          KAY                26       BURGESS ROAD WEST EXT         JASPER              GA   30143-5344   AR   5/15/1987   04/08/2014
                       FAYETTE     03589821   SWAN-SUTTON    KIMBERLY      JEAN               211      KELVINGTON WAY                PEACHTREE CITY      GA   30269        AR   10/6/1996   11/12/2010
                       FAYETTE     07149977   MITCHELL       JESSI         ROSABELLE GRACE    210      LAKELAND CIR                  FAYETTEVILLE        GA   30215        CA   10/5/2008   01/06/2012
                       TROUP       00891415   SMITH          BARBARA       JEAN               104      GLENDALE DR                   LAGRANGE            GA   30240        AZ   8/7/1990    09/11/2000
                       HOUSTON     08782806   HORTON         KIM           DEVON              127      BROOKHAVEN CIR                WARNER ROBINS       GA   31093        CA   8/22/2012   03/30/2020
                       FAYETTE     07149977   MITCHELL       JESSI         ROSABELLE GRACE    210      LAKELAND CIR                  FAYETTEVILLE        GA   30215        CA   10/5/2008   01/06/2012
                       FULTON      05533827   BANKSTON       ZAKEISA       TARRICO            2125     DEFOORS FERRY RD NW           ATLANTA             GA   30318        CA   10/6/2002   07/10/2012
                       DOUGLAS     10328345   GODFREY        EFFIYYAH      RONTINA YOUNG      6705     MANOR CREEK DR                DOUGLASVILLE        GA   30135        CA   10/5/2014   11/08/2016
                                                                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 131 of 559




                       FULTON      07125213   DUMAS          ELIZABETH     MARIE              10800    ALPHARETTA HWY                ROSWELL             GA   30076        CA   4/14/2007   02/01/2019
                       FULTON      11010079   ROMAN          ESHENA        DIJON              2103     NOBLE CREEK DR NW             ATLANTA             GA   30327        CA   10/9/2016   11/01/2018



                                                                                                      Page 32
                                                                                 GA Out of State Subsequent Registration


                       RICHMOND    08477500   KEMP        TRACEY     A                  2073     MIMS RD                   HEPHZIBAH        GA   30815        CA   7/19/2011    02/21/2013
                       COBB        07356042   RAMOS       CRYSTAL    NICOLE             72       ELM CT NW                 KENNESAW         GA   30152        CA   10/5/2008    05/09/2013
                       COBB        10079702   VERHEYN     ASHLEY     ROSE               823      ANDORA WAY SW             MARIETTA         GA   30064        CA   6/11/2013    04/18/2016
                       FULTON      06950653   SLAYTON     MARY       CHRISTINE          715      BARRINGTON OAKS RDG       ROSWELL          GA   30075        CA   10/5/2008    01/03/2017
                       BIBB        07622173   BUTLER      DELORES                       4193     CAVALIER DR               MACON            GA   31220        CA   10/5/2008    07/17/2012
                       CLAYTON     06402219   ALBRO       HESTER     LORRAINE           549      ANDREWS DR                HAMPTON          GA   30228        CA   10/20/2004   10/20/2018
                       FULTON      08276444   WESTFALL    ROXANNE    WELLS              13127    OVERLOOK PASS             ROSWELL          GA   30075-6480   CA   8/10/2010    09/12/2016
                       HALL        00382560   ROBLES      DAVID      EDWARD             6040     HARBOUR MIST DR           FLOWERY BRANCH   GA   30542        CA   5/20/1992    01/11/2019
                       COBB        06690944   TRUSTY      PHILLIP    MICHAEL            3135     REEVES ST SE              SMYRNA           GA   30080        CA   10/8/2006    04/13/2019
                       COBB        10742862   TSAI        LEONARD                       4506     MANCHESTER CT NE          ROSWELL          GA   30075        CA   2/18/2016    12/14/2019
                       GWINNETT    07543704   MCCOOK      ASHLEY     ALESIA             392      MADISON PARK DR           GRAYSON          GA   30017        CA   5/16/2008    08/24/2018
                       GWINNETT    07543704   MCCOOK      ASHLEY     ALESIA             392      MADISON PARK DR           GRAYSON          GA   30017        CA   5/16/2008    08/24/2018
                       CHATHAM     08092835   LUCERO      GILBERTO   LOPEZ              13618    ROCKINGHAM RD             SAVANNAH         GA   31419        CA   5/26/2009    03/07/2019
                       TIFT        03470173   LUDDEN      CLARA      NELL               2114     CENTRAL AVE S             TIFTON           GA   31794        CA   1/18/1996    07/19/2019
                       CHEROKEE    05566226   LEE         ADAM       ROSS               267      HICKORY NUT DR            CANTON           GA   30114        CO   8/30/2002    12/20/2011
                       BEN HILL    01049441   BROWN       SUSAN      M                  123      WENONA WAY                FITZGERALD       GA   31750        CT   1/1/1994     10/08/1996
                       COBB        03126549   THOMPSON    THOMAS     BAILEY             3940     PACES MNR SE              ATLANTA          GA   30339        FL   10/1/1988    09/18/2012
                       PAULDING    07290352   FABIEN      ABACUS                        427      BRANCH VALLEY DR          DALLAS           GA   30132        FL   10/5/2008    08/28/2012
                       HENRY       01969039   GOODWATER   RANNIE     EVERETT            657      MORGANS TRCE              ELLENWOOD        GA   30294        FL   9/22/1988    09/20/2002
                       WALTON      00331508   SIMS        ELTON      WARREN             2003     ORA CIR                   LOGANVILLE       GA   30052        FL   8/22/1992    10/09/2001
                       WALTON      00331508   SIMS        ELTON      WARREN             2003     ORA CIR                   LOGANVILLE       GA   30052        FL   8/22/1992    10/09/2001
                       FULTON      07500591   JEUDY       LOUISE     ALEXANDRA          5859     JAMERSON DR               COLLEGE PARK     GA   30349        FL   4/12/2008    11/06/2012
                       CHEROKEE    03094953   MCNEAL      DEBORAH    A                  313      SWEETBRIAR CIR            WOODSTOCK        GA   30188        FL   4/1/1987     03/30/2004
                       COBB        03209079   HARRELSON   MICHAEL    WENDELL            2486     MACK DOBBS RD NW          KENNESAW         GA   30152        FL   3/1/1985     02/09/2004
                       CLAYTON     06935744   ASTACIO     CEILA      R                  11632    SARAH LOOP                HAMPTON          GA   30228-4013   FL   9/18/2006    09/19/2012
                       FULTON      08421653   HOFFNER     ERIKA      GAYLE              914      COLLIER RD NW             ATLANTA          GA   30318        FL   4/16/2011    08/20/2012
                       DEKALB      05870345   WARNER      JANE       RAUSCH             2630     TALLEY ST                 DECATUR          GA   30030        FL   10/13/2003   11/21/2012




  Ex. 2 to Petition:
                       LOWNDES     05476401   BOWDEN      CHAZ       DUSTIN             202      WAYNE AVE                 VALDOSTA         GA   31602        FL   5/15/2002    08/10/2012




Braynard Declaration
                       COBB        02777042   BAILEY      KENNETH    LAMAR              2682     CATAWBA DR NW             KENNESAW         GA   30152        FL   9/19/1986    03/09/2004
                       DEKALB      04728191   VARY        RENEE      LYNN               2011     OGLETHORPE DR NE          ATLANTA          GA   30319        FL   10/8/2000    05/27/2004
                       CHEROKEE    02515562   FOSTER      JERRY      EMANUEL            614      HEMLOCK TRL               CANTON           GA   30114-1913   FL   6/15/1990    01/22/2003
                       COFFEE      02990428   GILLEY      ROBERTA    ANN                741      BASSWOOD RD               DOUGLAS          GA   31535        FL   6/1/1995     08/04/2004
                       FAYETTE     00096988   LAMBERT     DUDLEY     JAMES              2180     CASTLE LAKE DR            TYRONE           GA   30290-2213   FL   11/20/1986   05/01/2006
                       FAYETTE     00096988   LAMBERT     DUDLEY     JAMES              2180     CASTLE LAKE DR            TYRONE           GA   30290-2213   FL   11/20/1986   05/01/2006
                       FAYETTE     01731679   WHORTON     DAVID      LAMONT             225      HONEY LN                  FAYETTEVILLE     GA   30214        FL   10/5/1984    08/24/2006
                       HALL        06815663   PETRIDES    JASON      PETER              6563     CRESTWOOD PENINSULA       FLOWERY BRANCH   GA   30542        FL   10/8/2006    04/25/2008
                       DEKALB      05635687   MCDANIEL    CLINTON    JAMES              1517     CORTEZ LN NE              ATLANTA          GA   30319        FL   10/3/2004    08/18/2008
                       GWINNETT    04697031   JOHNSON     DAMON      VINCENT            4061     SECRET SHOALS WAY         BUFORD           GA   30518        FL   5/20/1999    08/29/2008
                       GWINNETT    08305517   STEVENSON   AMBER      LYNN               2275     EASTGATE DR               SNELLVILLE       GA   30078        FL   9/22/2010    06/21/2013
                       DOUGHERTY   08933102   DAVIS       CHELSEA    LAUREN             2329     S MADISON ST              ALBANY           GA   31701-4266   FL   11/20/2012   08/27/2013
                       DOUGHERTY   00008841   GRACE       MARVIN                        520      PINE BLUFF RD             ALBANY           GA   31705        FL   1/12/1976    04/07/2004
                       LOWNDES     07279223   BRICE       COLEMAN    LUTEN              5342     HARLOW LN                 HAHIRA           GA   31632        FL   10/5/2008    08/16/2013
                       CHEROKEE    06991112   LEVINER     LUKE       JAMES              320      FALLS CT                  WOODSTOCK        GA   30188        FL   10/5/2008    10/10/2013
                       COBB        03182786   MOORE       JOAN       EARNEST            4497     KINVARRA CIR SW            MABLETON        GA   30126        FL   2/1/1980     12/04/2013
                       FULTON      06044966 DIXON         LORETTA    D                  3000                                ATLANTA
                                                                                                 STONE HOGAN CONNECTOR RD S W               GA   30331        FL   4/29/2004    10/18/2005
                       GILMER      03097374 KAMBAS        LARRY      EDWIN              975      SETTLERS RIDGE RD          ELLIJAY         GA   30540        FL   8/21/1992    03/21/2000
                       CHEROKEE    02406274   FOSTER      CAROL      R                  614      HEMLOCK TRL               CANTON           GA   30114-1913   FL   6/15/1990    01/22/2003
                                                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 132 of 559




                       CLARKE      08125998   CRAWFORD    ANNA       REBECCA            110      BARRINGTON PL             ATHENS           GA   30605        FL   6/20/2010    09/30/2014
                       FULTON      08161046   BRUNS       COURTNEY   LEIGH              12140    GREENMONT WALK            ALPHARETTA       GA   30009        FL   1/9/2010     09/23/2014



                                                                                                Page 33
                                                                                          GA Out of State Subsequent Registration


                       HALL       05864805   WHITE              STEVEN        DOUGLAS            6408     HICKORY BRANCH DR         HOSCHTON           GA   30548        FL   10/3/2004   03/14/2014
                       MURRAY     08479909   CLAYTON            CHRISTOPHER   LEE                369      VILLAGE CREEK DRIVE DR    CHATSWORTH         GA   30705        FL   10/7/2012   05/21/2014
                       COWETA     02938785   JOSEPH             NORMAN        BROWN              14       KESWICK CT                NEWNAN             GA   30263        FL   9/18/1992   11/14/2014
                       COBB       07136740   ALFORD             NATALIA       GENEVA             1102     SUMMERSTONE TRCE          AUSTELL            GA   30168-6118   FL   4/27/2007   11/25/2014
                       GWINNETT   04546119   AGUDELO            MARIA         ELENA              3405     SWEETWATER RD             LAWRENCEVILLE      GA   30044-6541   FL   9/29/1998   05/24/2006
                       DEKALB     05889480   MAYFIELD           NERISSA       STYLEISHA          5581     OAK BEND PL               STONECREST         GA   30058        FL   10/3/2004   08/24/2007
                       DEKALB     07272877   HYMES              BIANCA        RENEE              281      NORTHERN AVE              AVONDALE ESTATES   GA   30002        FL   9/17/2007   09/23/2008
                       FULTON     02408111   BRACKETT           CHERYL        ANN                380      EAGLES PASS               ALPHARETTA         GA   30004-4531   FL   1/29/1992   10/17/2007
                       RICHMOND   06835088   WARE               CENETHIA      LASHELBY           1429     ISSAC WAY                 HEPHZIBAH          GA   30815        FL   10/8/2006   10/02/2007
                       FULTON     05407281   BARTO              MORRIS        LYNN               1014     QUAKER RIDGE WAY          DULUTH             GA   30097-2048   FL   1/15/2002   11/19/2007
                       CLAYTON    04769643   THIMAS             DAVID         PAUL               825      WALDEN LANDING DR         HAMPTON            GA   30228        FL   10/8/2000   04/28/2015
                       LOWNDES    06117487   HALL-GARRISON      ANAIS         JASMINE            3300     LORIE ST                  VALDOSTA           GA   31605        FL   10/3/2004   04/24/2015
                       FULTON     02142528   REED               CORA          L                  1008     MEADOW GLEN CIR           FAIRBURN           GA   30213-4236   FL   10/5/1992   04/22/2008
                       FULTON     02142528   REED               CORA          L                  1008     MEADOW GLEN CIR           FAIRBURN           GA   30213-4236   FL   10/5/1992   04/22/2008
                       BIBB       00187356   HOLMES             ERICK         JAVAN              3928     SHEARWATER DR             MACON              GA   31206-3956   FL   4/28/1994   04/26/2012
                       LOWNDES    05386563   KERRIGAN           DANIEL        ROBERT             4617     BLACKWATER DR             VALDOSTA           GA   31602        FL   12/5/2001   07/21/2015
                       COLUMBIA   02293342   FOLGER             RUSSELL       EARL               4140     SAWGRASS CT               EVANS              GA   30809-4013   FL   3/15/1995   06/04/2009
                       PAULDING   05590605   CAMPBELL           MATTHEW       PERRIN             84       CASH WAY                  ROCKMART           GA   30153        FL   10/6/2002   06/15/2009
                       FULTON     06726087   NICHOLLS           KEVIN         SCOTT              2745     MANOR BRIDGE DR           ALPHARETTA         GA   30004        FL   10/5/2008   07/12/2010
                       FORSYTH    04770340   MAJURE             PATRICIA      WALDROOP           3770     MAGNOLIA WALK TRL         CUMMING            GA   30040        FL   10/8/2000   08/04/2010
                       FULTON     01912891   BUTLER             JESSE         HIRAM              2810     STONEWALL LN SW           ATLANTA            GA   30331        FL   10/5/1992   10/05/2010
                       COWETA     05783451   HOAD               MARY          LOU                122      STONEBRIDGE XING          NEWNAN             GA   30265        FL   10/3/2004   10/14/2010
                       COWETA     05783451   HOAD               MARY          LOU                122      STONEBRIDGE XING          NEWNAN             GA   30265        FL   10/3/2004   10/14/2010
                       FULTON     02584966   FRY                MARTHA        WALTERS            9355     SAINT GEORGEN CMN         DULUTH             GA   30097        FL   1/14/1988   01/12/2011
                       GWINNETT   06372454   SALMERON           DANIEL        ALBERTO            558      COLE DR SW                LILBURN            GA   30047        FL   9/15/2004   12/21/2010
                       GWINNETT   06372454   SALMERON           DANIEL        ALBERTO            558      COLE DR SW                LILBURN            GA   30047        FL   9/15/2004   12/21/2010
                       LOWNDES    05502271   KERRIGAN           MELANIE       ALLEN              4617     BLACKWATER DR             VALDOSTA           GA   31602        FL   6/25/2002   03/16/2016




  Ex. 2 to Petition:
                       SEMINOLE   00729824   HOLMES             THOMAS        WAYNE              5161     PAYNE TRL                 DONALSONVILLE      GA   39845-7214   FL   10/6/1980   11/22/2010




Braynard Declaration
                       CHATHAM    07706474   PUGH               SHANICE       DENISE             4650     HERTY DR                  SAVANNAH           GA   31405-5119   FL   9/16/2008   02/19/2016
                       LUMPKIN    06495321   FULTON             SHELDON       SCOTT              392      JUNIOR WARD RD            DAHLONEGA          GA   30533-3264   FL   3/22/2005   04/04/2011
                       CHEROKEE   03022669   RADFORD            ANGELA        MARIE              506      CANTON CT                 CANTON             GA   30115        FL   8/19/1994   06/13/2011
                       CHEROKEE   03155483   RADFORD            LEE           PARKER             506      CANTON CT                 CANTON             GA   30115        FL   3/1/1988    06/13/2011
                       COLUMBIA   07575721   SMITS              JOANNA        HELEN              3010     ENGLISH LN                EVANS              GA   30809        FL   10/5/2008   03/27/2014
                       COWETA     02938923   JOSEPH             LINDA         JEAN               14       KESWICK CT                NEWNAN             GA   30263        FL   8/27/1992   11/14/2014
                       COBB       02676954   HURLEY             THOMAS        MICHAEL            2207     CONCORD SQ NE             MARIETTA           GA   30062        FL   8/29/1973   07/13/2016
                       MUSCOGEE   04102357   NEAL               PRENTISS      DANFORTH           3214     HILLSIDE WAY              COLUMBUS           GA   31906        FL   4/2/1997    06/10/2016
                       ROCKDALE   10765868   WARE               WILLIAM       JOSEPH             1012     MEADOW SPRINGS DR SW      CONYERS            GA   30094        FL   5/31/2016   08/22/2016
                       COWETA     02843204   TRIPPEL            DERENDER      M                  116      ASHLYNN BROOK WAY         SENOIA             GA   30276-4618   FL   1/24/1992   06/25/2005
                       GWINNETT   07420279   TATE               LAVAR         EUGENE             3227     BLACKSTONE RUN            LAWRENCEVILLE      GA   30043        FL   7/6/2008    08/30/2016
                       MILLER     00610887   LEE                JON           RYAN               200      N 1ST ST                  COLQUITT           GA   39837        FL   6/17/1988   05/16/2016
                       DEKALB     10205942   WHITEHURST         HUNTER        HUGH               1301     RESERVE DR NE             ATLANTA            GA   30319        FL   4/20/2014   09/07/2016
                       DEKALB     10205942   WHITEHURST         HUNTER        HUGH               1301     RESERVE DR NE             ATLANTA            GA   30319        FL   4/20/2014   09/07/2016
                       GWINNETT   08044311   GREEN-STRICKLAND   KELLIE        JAY                1670     LAUREL CREEK DR           LAWRENCEVILLE      GA   30043        FL   4/4/2009    10/08/2016
                       CAMDEN     10623313   RESTREPO           VANESSA                          103      MILLER DR                 KINGSLAND          GA   31548        FL   1/21/2016   10/24/2016
                       GRADY      10338141   MITCHELL           KEYERA        PATRICE            1286     UPPER HAWTHORNE TRL       CAIRO              GA   39828        FL   10/6/2014   10/06/2016
                       RICHMOND   10650430   WASHINGTON         ASHLEY        NICOLE             2348     WILLIS FOREMAN RD         HEPHZIBAH          GA   30815        FL   2/1/2016    09/28/2016
                       COWETA     04630121   MCALPIN            GLENN         MARK               28       ROSCOE RD                 NEWNAN             GA   30263-1112   FL   1/12/1999   10/12/2016
                                                                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 133 of 559




                       CRAWFORD   07092906   CHAVERS            ROGER         JONATHAN           93       NANETTE DR                BYRON              GA   31008        FL   3/8/2007    10/14/2016
                       COBB       10886570   KRAAR              ALIYA         ROSE               1417     INDEPENDENCE WAY          MARIETTA           GA   30062        FL   8/22/2016   10/05/2016



                                                                                                         Page 34
                                                                                   GA Out of State Subsequent Registration


                       CHATHAM    01523727   COOPER        SONYIA      LATRELL             47      BRAXTON MANOR DR          PORT WENTWORTH      GA   31407        FL   9/21/1992    03/02/2017
                       BIBB       03281857   KETTLER       ALAN        JOSEPH              130     SUMMER GROVE LN           MACON               GA   31206        FL   10/6/1996    03/01/2017
                       DEKALB     08515581   UGWU          OKECHUKWU                       6355    WINDY RIDGE WAY           LITHONIA            GA   30058-6631   FL   9/30/2011    03/11/2017
                       FULTON     02531998   HODGSON       JOHN        PAYNTER             650     RIVER CHASE RDG NW        ATLANTA             GA   30328        FL   2/21/1995    08/07/2017
                       PAULDING   07097254   FEQUIERE      RUTH                            1175    OLD HARRIS RD             DALLAS              GA   30157        FL   3/23/2007    05/03/2018
                       GWINNETT   02824537   STEWART       IRMA        JANET               2200    DULUTH HWY                DULUTH              GA   30097        FL   7/25/1990    09/28/2018
                       FULTON     05684893   HOGAN         JOANN       JENNELL             612     LYRIC WAY NW              ATLANTA             GA   30318        FL   10/3/2004    04/16/2019
                       WALTON     02603474   SHERMAN       MICHELLE    ANN                 1200    STOCK CT SW               MONROE              GA   30656        FL   4/14/1995    07/25/2019
                       FLOYD      01349179   SHAW          HAROLD      EUGENE              3126    CEDARTOWN HWY SW          ROME                GA   30161        FL   2/16/1990    07/15/2019
                       FULTON     01755501   PARKER        KEVIN       LEE                 1052    AMSTERDAM AVE NE          ATLANTA             GA   30306        FL   1/30/1992    03/16/2012
                       FAYETTE    05315831   MULLEN        DUANE       DAVID               308     IVY VALE CT               TYRONE              GA   30290-2442   FL   8/11/2002    04/22/2004
                       COWETA     08629625   SORENSON      BRANDON     ALEXANDER           55      MAXWELL PL                NEWNAN              GA   30265        FL   3/6/2012     09/04/2012
                       HOUSTON    06198906   WILLIAMS      PAULETTE    KNAPP               111     BARTLETT WAY              CENTERVILLE         GA   31028        FL   10/3/2004    09/28/2012
                       COWETA     08606965   KESSINGER     JESSICA     LEA                 78      HOOD RD                   NEWNAN              GA   30263        FL   3/7/2012     09/11/2012
                       CHEROKEE   08295002   WISEMAN       DONOVAN     EDWARD              339     STONEY HOLLOW RD          CANTON              GA   30114        FL   10/3/2010    07/27/2011
                       PAULDING   05646611   DOHERTY       FRANKLIN    JAMES               66      QUARTZ TRCE               DALLAS              GA   30157        FL   10/3/2004    08/26/2011
                       COWETA     02684565   MARTIN        TONEY       LEE                 120     WYATT RD                  SENOIA              GA   30276        FL   6/19/1992    12/08/2010
                       COWETA     02843204   TRIPPEL       DERENDER    M                   116     ASHLYNN BROOK WAY         SENOIA              GA   30276-4618   FL   1/24/1992    06/25/2005
                       JACKSON    03869598   MILLER        JENNIFER    LYNN                46      BLACKJACK OAK DR          JEFFERSON           GA   30549        FL   10/6/1996    10/22/2003
                       FANNIN     00443192   DAVIS         JANICE      FAYE                189     OLD STILES RD             BLUE RIDGE          GA   30513        FL   4/29/1968    03/23/2005
                       COBB       03238105   JOHNSON       LARRY                           581     SUMMERTREE CT SE          MABLETON            GA   30126-1784   FL   2/1/1992     10/20/1995
                       WHITE      02070741   PIERCE        JANET       DELORIA             270     WOODBRIER                 SAUTEE NACOOCHEE    GA   30571-5103   FL   1/1/1968     02/19/2004
                       FULTON     04632845   BRIDGES       ALFRED      SIMON               120     RALPH MCGILL BLVD NE      ATLANTA             GA   30308        FL   10/3/2004    05/09/2013
                       GWINNETT   02798038   TANNER        PEGGY       ANN                 4740    SPOUT SPRINGS RD          BUFORD              GA   30519        FL   8/30/1988    05/13/2013
                       CARROLL    02164467   ANTHONY       JULIA       DEMARCO             1130    CEDAR ST                  CARROLLTON          GA   30117        FL   7/9/1982     08/13/2003
                       GWINNETT   05833101   VALENTOUR     JEFFREY     SCOTT               2136    MALDEN HILL DR            BUFORD              GA   30519        FL   6/19/2003    03/16/2005
                       FULTON     00168900   HALLENBERG    ROBERT      ANDREW              7600    BROOKSTEAD XING           DULUTH              GA   30097        FL   5/5/1990     11/30/1995




  Ex. 2 to Petition:
                       FAYETTE    02380813   WILKIN        BARBARA     ANN                 155     BROWNS CROSSING DR        FAYETTEVILLE        GA   30215        FL   10/5/1984    01/17/2006




Braynard Declaration
                       GWINNETT   08633504   STEWART       FERMIN      ALEJANDRO ALFREDO   4200    IRON DUKE CT              PEACHTREE CORNERS   GA   30097        FL   3/6/2012     08/19/2014
                       CHEROKEE   03432713   RAY           DANNY       JOSEPH              100     HOLLY PARK CT             HOLLY SPRINGS       GA   30115        FL   6/20/2004    09/26/2014
                       FULTON     06542322   CHASSE        AUSTIN      MICHAEL             10900   DONAMERE DR               ALPHARETTA          GA   30022-5669   FL   5/11/2005    06/22/2011
                       CLARKE     01286987   DAVIS         GEORGE      GARY                236     WESTVIEW DR               ATHENS              GA   30606-4732   FL   6/9/1996     12/18/2014
                       GWINNETT   07588497   STOKES        RANDY       MARION              2447    SWAN LAKE DR              GRAYSON             GA   30017        FL   10/5/2008    10/03/2014
                       CHEROKEE   02858263   SNYDER        NANCY       J                   1034    MIDDLEBROOKE DR           CANTON              GA   30115        FL   6/15/1992    09/06/2006
                       JASPER     03404166   EADS          SHELLY      N                   560     FLAMINGO DR               MONTICELLO          GA   31064-8933   FL   10/8/2000    10/06/2006
                       FAYETTE    00118863   HAM           NORMAN      ROBERT              271     MATTHEWS RD               FAYETTEVILLE        GA   30215        FL   10/20/1992   02/16/2007
                       GWINNETT   03954062   PERTEET       EDWARD                          2510    BANEGHER WAY              DULUTH              GA   30097        FL   10/6/1996    04/11/2007
                       FULTON     06127909   BUNCH         CATHERINE   BOLAND              645     OAKSTONE WAY              ROSWELL             GA   30075        FL   10/3/2004    07/16/2007
                       COWETA     01392711   HINTON        MARY        JOAN                306     MAIN ST                   SENOIA              GA   30276        FL   10/31/1977   05/07/2007
                       HENRY      06026939   FOSTER        DONALD      MICHAEL             126     ELMWOOD DR                HAMPTON             GA   30228        FL   10/3/2004    07/14/2008
                       CARROLL    03905770   GOODWIN       GLENN       CARL                2116    LAKEVIEW PKWY             VILLA RICA          GA   30180-8075   FL   10/6/1996    07/25/2008
                       FORSYTH    02407586   WASSERMAN     CATHY       LEE                 5665    VICKERY CIR               CUMMING             GA   30040        FL   7/29/1991    08/14/2008
                       PAULDING   02234050   BOWERS        JEWEL       FAYE                563     SCHOOL RD                 DALLAS              GA   30132        FL   9/10/1992    08/13/2008
                       FULTON     03359852   HARRISON      BRYAN       GUY                 2374    HYDE PARK CT NW           ATLANTA             GA   30318        FL   2/4/1996     09/29/2008
                       MUSCOGEE   06303114   LEWIS         DARRELL     BERNARD             2709    RICE ST                   COLUMBUS            GA   31903-3504   FL   9/15/2004    10/01/2008
                       FULTON     05711889   CHAKRABORTY   MONISA      RANI                460     BARTRAM ST SE             ATLANTA             GA   30316        FL   10/3/2004    10/01/2008
                       COBB       05467728   TATE          RHONDA                          707     COUNTRY PARK DR SE        SMYRNA              GA   30080        FL   7/21/2002    07/06/2015
                                                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 134 of 559




                       UNION      06935053   HANES         TIFFANY     WYNN                1376    BYERS RD                  BLAIRSVILLE         GA   30512        FL   10/8/2006    07/08/2015
                       MUSCOGEE   01251245   LISLE         TERRELL     EUGENE              1539    WILDWOOD AVE              COLUMBUS            GA   31906        FL   10/5/1992    11/03/2015



                                                                                                   Page 35
                                                                                      GA Out of State Subsequent Registration


                       GWINNETT   03115737   JONES        PAUL        RUSSELL                4475     WHITESTONE WAY              SUWANEE             GA   30024        FL   8/1/1987     06/21/2010
                       HENRY      07458754   FLETCHER     EDGAR       ARNOLD                 816      ROCK LN                     MCDONOUGH           GA   30253-4319   FL   3/2/2008     09/30/2010
                       GRADY      06583743   MURPHY       WENDELL     ROBERT                 138      COMPTON CIR                 WHIGHAM             GA   39897        FL   7/13/2005    02/10/2016
                       TOOMBS     01313957   WIGGS        ANNETTE     WILSON                 611      MARTIN LUTHER KING JR AVE   VIDALIA             GA   30474        FL   10/5/1989    05/02/2011
                       GWINNETT   03504154   WILSON       DUSTIN      AARON                  3891     LOCKLEAR WAY                PEACHTREE CORNERS   GA   30360        FL   2/4/1996     05/05/2011
                       BALDWIN    08403412   LEE          TREVIN      MARKELL                2540     MELODY WAY NW               MILLEDGEVILLE       GA   31061        FL   7/1/2012     06/10/2016
                       COBB       07899052   BREISCH      RALPH       LAMAR                  182      RED BUCKEYE AVE             MARIETTA            GA   30060        FL   10/5/2008    10/31/2016
                       BIBB       04666534   KETTLER      LENORA      EDWARDS                130      SUMMER GROVE LN             MACON               GA   31206        FL   10/8/2000    03/01/2017
                       BERRIEN    00582081   SHAW         MARK        THOMAS                 4276     OLD MILLTOWN RD             NASHVILLE           GA   31639        FL   3/28/1991    02/09/2017
                       DEKALB     04101671   MANGASCLE    MELANIE     AMBER                  168      MEAD RD                     DECATUR             GA   30030        FL   7/12/1998    07/19/2017
                       TOWNS      10246449   AWTREY       VIRGINIA    HENARD                 2437     HI RIVER RD                 HIAWASSEE           GA   30546        FL   1/31/2016    09/29/2017
                       TOWNS      08910833   AWTREY       STEPHEN     ERNEST                 2437     HI RIVER RD                 HIAWASSEE           GA   30546        FL   1/31/2016    09/29/2017
                       DEKALB     02111953   MCCRARY      FAYE        STEWART                1374     TEAKWOOD TRL                STONE MOUNTAIN      GA   30083        FL   6/18/1994    01/17/2018
                       GWINNETT   07080293   PARTRIDGE    SHAUN       MATTHEW                4288     SIERRA CREEK CT             HOSCHTON            GA   30548        FL   1/6/2008     09/18/2018
                       JASPER     05111435   CURTIS       ANDRE       WAYNE                  7735     GOOLSBY RD                  MONTICELLO          GA   31064        FL   10/8/2000    11/21/2018
                       JASPER     05111435   CURTIS       ANDRE       WAYNE                  7735     GOOLSBY RD                  MONTICELLO          GA   31064        FL   10/8/2000    11/21/2018
                       FULTON     11910487   GREEN        TAVIAN      TYRIK                  501      PECAN WOOD CIR              FAIRBURN            GA   30213        FL   9/17/2018    09/24/2019
                       ROCKDALE   08003284   MCDONALD     LATASHA     MICHELLE               1628     VILLAGE PLACE CIR NE        CONYERS             GA   30012        FL   10/7/2012    11/04/2019
                       CHEROKEE   05003040   BROWN        DAVID       WILLIAM                331      MCDANIEL PL                 CANTON              GA   30115        FL   10/6/2002    05/19/2020
                       HALL       02759958   HAMILTON     GLENN       EDWARD                 8855     OLIVER MILL RD              LULA                GA   30554-2101   FL   2/27/1984    01/08/2015
                       COBB       12219174   GONZALEZ     STEPHANIE                          2101     SUMMER WIND DR SW           MARIETTA            GA   30060        FL   3/28/2019    05/16/2019
                       CHEROKEE   10832808   HARRIS       CHRISTIAN   ANDREW                 178      GRANDMAR CHASE              CANTON              GA   30115        FL   8/2/2016     02/27/2020
                       IRWIN      10374909   BENNETT      JOHN        LEE                    315      CLARK HOWELL RD             OCILLA              GA   31774        IL   12/2/2014    08/14/2019
                       FORSYTH    00824514   JONES        TRACY       LYNN                   9220     VANNS TAVERN RD             GAINESVILLE         GA   30506-5842   ID   2/3/1988     11/04/2014
                       FULTON     08315406   KIM          JUDITH      YOUNGBIN               250      PARK AVE NW                 ATLANTA             GA   30313        IA   2/12/2016    06/05/2018
                       LIBERTY    06032334   SHUTTS       KATHY       LYNN                   65       LAUREL DR                   MIDWAY              GA   31320        IA   3/24/2004    08/19/2004
                       FULTON     02148616   WOOD         THOMAS      J                      275      ORMOND ST SE                ATLANTA             GA   30315-1356   LA   10/10/1988   02/16/1998




  Ex. 2 to Petition:
                       HOUSTON    00779180   WEEMS        HORACE      EUGENE                 1418     ELIZABETH AVE               PERRY               GA   31069-3759   MD   8/26/1968    04/04/1995




Braynard Declaration
                       SEMINOLE   07544834   TUCKER       RICHARD                            5217     RIVER RD                    DONALSONVILLE       GA   39845        MA   6/2/2008     06/23/2020
                       DEKALB     02094689   SCOTT        EDIE        MAE                    3792     EAGLE WOODS CIR             LITHONIA            GA   30038-3922   MA   2/8/1991     07/07/2020
                       DEKALB     08519464   LI           ALINA       LIN                    1861     ANGELIQUE DR                DECATUR             GA   30033-1204   MA   9/28/2011    02/10/2016
                       DEKALB     08519464   LI           ALINA       LIN                    1861     ANGELIQUE DR                DECATUR             GA   30033-1204   MA   9/28/2011    02/10/2016
                       DEKALB     08519464   LI           ALINA       LIN                    1861     ANGELIQUE DR                DECATUR             GA   30033-1204   MA   9/28/2011    02/10/2016
                       CHATHAM    06867407   BRODHEAD     CLAIRE      GRACE                  9        FLINN DR                    SAVANNAH            GA   31406        MA   10/5/2008    06/08/2018
                       FULTON     08354762   SULLIVAN     BENJAMIN    BRIGGS                 888      JUNIPER ST NE               ATLANTA             GA   30309        MA   10/9/2016    11/06/2018
                       FULTON     05703838   JOHNSON      BARBARA     A                      5704     SIMPSON AVE                 UNION CITY          GA   30291        MA   1/25/2003    10/12/2016
                       FULTON     10348778   SEKAR        ANUPAMA                            11625    BENTHAM CT                  ALPHARETTA          GA   30005        MA   10/6/2014    08/11/2018
                       GRADY      01675791   BROWN        MICHAEL     ALAN                   424      GRADY ST SE                 CAIRO               GA   39828        MD   3/7/1988     11/01/2016
                       GWINNETT   12598358   FOSTER       BRODERICK   DOMINIC                8300     SPRINGS LN                  PEACHTREE CORNERS   GA   30092        MD   2/27/2020    07/09/2020
                       HOUSTON    00812435   LEFVENDAHL   WILLIAM     LINUS                  135      POND DR                     KATHLEEN            GA   31047-3202   MD   4/5/1994     10/07/1996
                       HENRY      03928228   HARRIS       JARROD      MAURICE                120      OAKWOOD TRL                 MCDONOUGH           GA   30252        MD   10/6/1996    09/16/2008
                       GWINNETT   05648152   JONES        SUSIE       ALZORA                 2535     TRILLIUM VIEW DR            GRAYSON             GA   30017        MD   2/1/2004     11/30/2009
                       MADISON    02247486   CARMICHAEL   JAMES       DOUGLAS                259      JONES CHAPEL SHILOH RD      DANIELSVILLE        GA   30633-3925   MD   2/4/1980     04/20/2001
                       FULTON     06530383   LUMUMBA      ANANE       MENIT HETEP            145      W LAKE AVE NW               ATLANTA             GA   30314        MD   2/15/2005    02/28/2013
                       FULTON     06933628   BILLINGS     CARLIN      ELISSA BRIGHT          3002     SAWTOOTH CIR                ALPHARETTA          GA   30022        MD   1/6/2008     09/21/2015
                       WARREN     00734581   JOHNSON      ROBERT                             298      HOWELL RD                   WARRENTON           GA   30828-6614   ME   1/17/1984    10/23/2019
                       WARREN     00734581   JOHNSON      ROBERT                             298      HOWELL RD                   WARRENTON           GA   30828-6614   ME   1/17/1984    10/23/2019
                                                                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 135 of 559




                       FORSYTH    07523966   GEILING      JOHN        I                      3750     SILVER SPRINGS RD           CUMMING             GA   30041-5894   MD   9/17/2008    12/11/2013
                       FULTON     06535140   HAWKINS      RICKI       DARNELL                3112     DESERT DR                   EAST POINT          GA   30344        MD   10/8/2006    03/29/2016



                                                                                                     Page 36
                                                                                       GA Out of State Subsequent Registration


                       FULTON       04228884   WOODROOF       MICHELE      CECELIA            2820     NORMANDY DR NW               ATLANTA          GA   30305        MD   9/20/1997    10/14/2008
                       FORSYTH      05197681   JACKSON        ORRIN                           4620     WALT CT                      CUMMING          GA   30028        MI   10/5/2008    06/22/2012
                       DEKALB       06128239   SOUTHALL       MARIA        CHRISTINA          5117     FLAKES MILL RD               ELLENWOOD        GA   30294-2036   MI   7/11/2004    03/08/2005
                       COBB         10779564   HINES          IMANI        KAMARA             1118     SILVERGATE LN                MABLETON         GA   30126        AL   5/12/2016    11/13/2017
                       DOUGLAS      10192569   JOHNS          RASHUN       DEUNTE             6846     S LAKEWOOD TER               DOUGLASVILLE     GA   30135        AL   4/8/2014     03/08/2018
                       MERIWETHER   08095513   DAVIS          JOHN         TAYLOR             377      HUGH ONEAL RD                GREENVILLE       GA   30222-2414   AL   8/29/2009    07/23/2018
                       COLUMBIA     11774763   DUNN           LEANNA       CHRISTINA          4466     GROVE LANDING DR             GROVETOWN        GA   30813        AL   6/12/2018    02/25/2019
                       DEKALB       12032910   DICKENS        NAOMI                           5099     MILLER WOODS TRL             DECATUR          GA   30035        AL   11/6/2018    08/30/2019
                       HALL         04811245   KNIGHT         MICHAEL      PAUL               6917     CAPITOLA FARM RD             FLOWERY BRANCH   GA   30542-5017   AL   11/18/1999   07/22/2020
                       HARRIS       01813909   SANDERS        STANLEY      JEFF               89       COVE HOLLOW RD               FORTSON          GA   31808        AL   12/17/1985   07/11/2018
                       GWINNETT     07023864   OLUKOYA        STEPHEN      GBOLAHAN           1643     ATKINSON PARK CIR            LAWRENCEVILLE    GA   30043        AL   11/8/2006    05/20/2015
                       CHEROKEE     00504246   PIKE           WESLEY       LAMAR              1052     ATHERTON LN                  WOODSTOCK        GA   30189-2375   AL   1/1/1992     09/02/2016
                       CLAYTON      11370566   MUNGIN         DESTINY      DASHYA             6271     TOWNSEND WAY                 RIVERDALE        GA   30296        AL   7/18/2017    09/23/2019
                       COBB         11057321   GOINS          MIKAYLA      MADISON            3285     ELOISE DR                    POWDER SPRINGS   GA   30127        AL   10/11/2016   04/14/2017
                       CHEROKEE     10183366   SIMMONS        JESSICA      LEE                8203     MAIN ST                      WOODSTOCK        GA   30188        AL   3/25/2014    11/02/2017
                       FULTON       08814983   MACIA          MATTHEW      GIMLIN             3155     SAINT IVES COUNTRY CLUB PKW Y DULUTH          GA   30097-2001   AL   9/12/2012    10/26/2012
                       FULTON       08170608   KRIEGER        JILLIAN      SERENE             2290     MELINA PL                    ALPHARETTA       GA   30009        AL   2/9/2010     02/11/2011
                       DEKALB       10190605   STOREY         JASMINE      SIMONE             6800     PARKVIEW TRL                 LITHONIA         GA   30058        AL   4/3/2014     09/24/2014
                       DEKALB       10190605   STOREY         JASMINE      SIMONE             6800     PARKVIEW TRL                 LITHONIA         GA   30058        AL   4/3/2014     09/24/2014
                       PAULDING     01723006   MADDOX         DAVID        KEITH              434      COOPER CREEK DR              DALLAS           GA   30157        AR   1/4/1980     01/11/2016
                       PAULDING     01722251   MADDOX         VANESSA      JO                 434      COOPER CREEK DR              DALLAS           GA   30157        AR   10/7/1978    01/11/2016
                       DEKALB       10688523   WELIME-ODERA   SOPHIA       VERONICA           304      N CROSSING WAY               DECATUR          GA   30033        AR   2/25/2016    10/03/2016
                       DOUGLAS      04386517   BROWN          LINDA        F                  5241     PRESTLEY CROSSING LN         DOUGLASVILLE     GA   30135        AR   4/8/1998     11/02/2016
                       FULTON       08221705   WILLIAMS       KATHARINE    REBEKAH            93       PEACHTREE PL NE              ATLANTA          GA   30309        CA   5/25/2010    10/04/2012
                       DOUGLAS      07376215   MCCOY          KOREENA      MICHELLE           2935     HIGHLAND HILL PKWY           DOUGLASVILLE     GA   30135        CA   10/5/2008    08/01/2018
                       FULTON       08212601   FOSTER         SARA         ESTHER             3303     TREERIDGE PKWY               ALPHARETTA       GA   30022        CA   6/20/2010    03/23/2018
                       CHEROKEE     04522274   LYONS          JOANN                           402      MARANS WAY                   WOODSTOCK        GA   30188        CA   10/8/2000    02/21/2018




  Ex. 2 to Petition:
                       MONROE       01278307   BUSH           JO           ANN                256      HICKMAN RD                   FORSYTH          GA   31029-4946   CA   2/20/1976    07/03/2018




Braynard Declaration
                       HENRY        08470622   MERCADO        CYNTHIA      MARIA              665      MILTON DR                    MCDONOUGH        GA   30252-8500   CA   7/20/2011    07/20/2012
                       HENRY        01726627   JONES          ANGELA       M                  156      DUNCANS MILL DR              LOCUST GROVE     GA   30248-2609   CA   3/18/1982    10/08/2007
                       BIBB         00169915   TAYLOR         JAMES        ALLEN              4686     N STRATFORD OAKS DR          MACON            GA   31210-3112   CA   11/8/1994    01/22/2008
                       CHATHAM      06146353   GRILE          COURTNEY     HELEN              809      ROBIN DR                     POOLER           GA   31322        CA   10/3/2004    05/18/2016
                       FULTON       04608459   MOORE          CHRISTY      LIN                819      NORTH AVE                    HAPEVILLE        GA   30354        CA   10/8/2000    03/23/2016
                       FULTON       07174523   CROWE          ANDREW       REECE              401      17TH ST NW                   ATLANTA          GA   30363        CA   10/5/2008    07/12/2013
                       GWINNETT     04091201   STRUBE         DAVID        ALAN               1076     TALON TRCE                   LAWRENCEVILLE    GA   30043        CA   10/8/2000    10/28/2014
                       FULTON       04208287   LERAY          MATTHEW      ELISHA             610      TREYBURN MANOR DR            ALPHARETTA       GA   30004        CA   10/5/2008    04/01/2019
                       COBB         08643783   VOLLRATH       DYLAN        ROMAINE            149      ROTHERHITHE LN NW            MARIETTA         GA   30066        CA   7/1/2012     11/21/2018
                       FORSYTH      12181422   SHIN           ROBYN        GYUJIN             5985     PENNANT LN                   SUWANEE          GA   30024        CA   4/17/2019    11/12/2019
                       DEKALB       11064802   SHINDELL       ALLISON      RACHEL             810      BYRNWYCK RD NE               ATLANTA          GA   30319        CA   10/10/2016   02/12/2020
                       CHATHAM      04750935   MCCORMICK      STEVEN       GRANT              9        OAKCREST DR E                SAVANNAH         GA   31405        FL   10/3/2004    02/17/2016
                       CHEROKEE     06524753   SMITH          ADAM                            935      JACK PAGE LN                 CANTON           GA   30115-2927   CT   4/19/2005    10/08/2014
                       COBB         04869807   VILLARD        RONALD                          1391     PRESTIGE VALLEY DR           MARIETTA         GA   30062-2967   CT   3/6/2000     10/17/2004
                       FULTON       04297570   FOWLER         ELIZABETH    ANN                390      17TH ST NW                   ATLANTA          GA   30363        FL   10/8/2000    01/27/2012
                       BIBB         06808176   VEAL           TAIHAITIAN   NASHANDA           1730     RANDALL RD                   MACON            GA   31206        FL   4/25/2006    05/08/2012
                       SPALDING     06445999   MARTIN         RICK         EDWARD             402      FOXTAIL CT                   GRIFFIN          GA   30223        FL   10/8/2006    05/10/2012
                       FULTON       02695280   CLARK          VELMA        PORTER             2143     SPRINGDALE RD SW             ATLANTA          GA   30315        FL   4/15/1992    03/20/2012
                       WAYNE        07362608   WILLIAMSON     MICHAEL      KEVIN              74       FAIRFIELD DR                 ODUM             GA   31555-7122   FL   1/7/2008     10/31/2011
                                                                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 136 of 559




                       FULTON       05036001   PATTERSON      TAYLOR       RUTH               956      EUCLID AVE NE                ATLANTA          GA   30307        FL   10/8/2000    08/28/2004
                       UNION        05116153   ROUSE          STEVEN       MICHAEL            111      LINWOOD DR                   BLAIRSVILLE      GA   30512        FL   10/8/2000    03/15/2005



                                                                                                      Page 37
                                                                                        GA Out of State Subsequent Registration


                       FULTON      02408699   COWARD             COLETTE     LATRICE           1744     DELOWE DR SW              ATLANTA          GA   30311-3916   DE   2/25/1992    08/27/2007
                       FORSYTH     05117154   MATHEWSON          TERRY       LEE               6370     HAMILTON CT               CUMMING          GA   30041-4658   FL   10/8/2000    08/02/2002
                       DEKALB      02134445   WASHINGTON         GERALDINE                     1715     SPRING CHASE CIR          STONE MOUNTAIN   GA   30083        FL   11/7/1993    01/20/2004
                       FULTON      03099805   DEEMS              DAVID       LYNN              305      SADDLE BRIDGE DR          JOHNS CREEK      GA   30022        FL   9/19/1992    11/23/2004
                       CHATHAM     05795686   MARTINEZ           TANIA                         1030     SHAWNEE ST                SAVANNAH         GA   31419        FL   10/3/2004    05/12/2014
                       ECHOLS      04832166   GRIMSLEY           CHARLES     REX               328      EDGAR RD                  LAKE PARK        GA   31636-5824   FL   10/8/2000    11/01/2004
                       CLAYTON     01727489   CARNES             SANDRA      C                 5958     HEATHERWOOD LN            RIVERDALE        GA   30296-3246   FL   9/3/1982     06/19/2003
                       CHATHAM     00618169   COOK               WILLIAM     DONALD            865      SOUTHBRIDGE BLVD          SAVANNAH         GA   31405        FL   11/28/1979   06/09/1995
                       BALDWIN     01349609   FOSHEE             DAVID       KENNETH           119      WEBB RD NW                MILLEDGEVILLE    GA   31061        FL   10/16/1990   09/07/2012
                       LOWNDES     08578483   WAKEFIELD          MICHAEL     JAMES             721      E JANE ST                 VALDOSTA         GA   31601        FL   1/19/2012    10/09/2012
                       GWINNETT    08344516   MILES              AERIKA      ANN               920      WATERBURY COVE BLVD       LAWRENCEVILLE    GA   30043        FL   10/13/2010   11/08/2012
                       FULTON      04252224   COLVIN             PRESTON     EDWARD            975      FAITH AVE SE              ATLANTA          GA   30316-6812   FL   2/1/2004     11/02/2016
                       CHATHAM     05795686   MARTINEZ           TANIA                         1030     SHAWNEE ST                SAVANNAH         GA   31419        FL   10/3/2004    05/12/2014
                       CHATHAM     01665820   BENNETT-ENCALADA   SARA        HATHAWAY          312      E 53RD ST                 SAVANNAH         GA   31405        FL   4/17/1995    03/14/2014
                       CAMDEN      03314228   BURKI              TROY        DEAN              209      MILLER DR                 KINGSLAND        GA   31548        FL   8/31/1995    09/27/1996
                       FULTON      04446734   REID               TONI        L                 870      CENTER HILL AVE NW        ATLANTA          GA   30318        FL   6/13/1998    05/22/2002
                       FULTON      02482205   CLARK              HILLIARD                      2171     CASCADE RD SW             ATLANTA          GA   30311-2830   FL   5/15/1970    10/13/2016
                       HENRY       06396844   MEACHAM            ROBERT      STEPHEN           1113     CARRINGTON GREEN PKWY     MCDONOUGH        GA   30252        FL   10/5/2008    07/31/2013
                       JACKSON     02735360   JOHNSON            JUDITH      ANN               432      SOUTHAMPTON CIR           HOSCHTON         GA   30548-6824   FL   3/12/1976    03/05/2002
                       SPALDING    08335449   PILGRIM            JOHNNIE     LEE               522      BEAUTYBERRY DR            GRIFFIN          GA   30223        FL   6/25/2008    03/28/2013
                       HALL        08013982   HAULBROOK          MEGAN       LEANN             5315     INNISBROOK LN             GAINESVILLE      GA   30506        FL   4/29/2009    01/02/2014
                       DEKALB      02408832   REDO               CORNELIUS   T                 3141     HENDERSON WALK            ATLANTA          GA   30340        FL   3/20/1992    05/07/1996
                       HABERSHAM   05071145   CARTER             DANSBY      DUVAL             350      GLENDALE DR               CLARKESVILLE     GA   30523-1466   FL   9/27/2000    06/03/2014
                       LOWNDES     01702864   ROGERS             WALTER      EDWARD            215      E MAIN ST                 HAHIRA           GA   31632        FL   10/17/1994   11/02/2010
                       BARTOW      05646530   HAMES              PHILLIP     CAREY             6        OAKDALE DR                CARTERSVILLE     GA   30120        FL   3/4/2011     07/14/2014
                       BRANTLEY    01052755   MORGAN             KENNETH     O                 460      QUARANTINE HL             WAYNESVILLE      GA   31566-4634   FL   3/23/1984    08/02/1990
                       HENRY       10208843   WARD               MAYA        DENEEN            771      PENINSULA OVERLOOK        HAMPTON          GA   30228        FL   4/12/2014    08/29/2014




  Ex. 2 to Petition:
                       LOWNDES     01344912   WALLER             MARY        E                 831      KRISTEN LN                HAHIRA           GA   31632        FL   1/1/1994     12/29/2014




Braynard Declaration
                       LOWNDES     01344912   WALLER             MARY        E                 831      KRISTEN LN                HAHIRA           GA   31632        FL   1/1/1994     12/29/2014
                       COBB        06856787   WALKER             LIZA        TILLMAN           500      LORENE DR SW              MARIETTA         GA   30060        FL   10/5/2008    12/29/2014
                       HENRY       08299603   MERRITT            MATTHEW     MICHAEL           3995     JAMAICA DR                JONESBORO        GA   30236        FL   10/3/2010    10/31/2014
                       FULTON      06129336   PAUL               COREY       ALLEN             1700     BEECHER ST SW             ATLANTA          GA   30310        FL   7/16/2004    05/09/2006
                       COBB        06103150   ALDERMAN           GREGORY     OWENS             1031     WYLIE RD SE               MARIETTA         GA   30067        FL   10/3/2004    11/21/2017
                       JENKINS     04885943   BLACK              CASSIE      HODGES            358      HWY 17 N                  MILLEN           GA   30442        FL   10/8/2000    10/20/2006
                       FULTON      05424984   HOULE              THOMAS      JAMES             240      BEVERLY RD NE             ATLANTA          GA   30309        FL   2/8/2002     10/10/2006
                       COBB        04861929   ALLGOOD            CARTER      PIERCE            2737     VININGS OAK DR SE         ATLANTA          GA   30339        FL   2/6/2000     03/10/2008
                       DEKALB      06937505   HARBER             ALEXANDER   FREDRICK          2111     CHERRY LN                 DECATUR          GA   30032        FL   10/8/2006    02/03/2015
                       FULTON      06056331   PEREYRA            KRISTIN     ANGELA            9172     EVES CIR                  ROSWELL          GA   30076        FL   5/14/2004    03/06/2015
                       WALTON      06971760   STINSON            SONSERAE    NOEL              2061     KARI BROOK DR             MONROE           GA   30655        FL   1/6/2008     02/07/2012
                       BARTOW      08544461   LAYMAN             DAVID       KENT              24       AKIN WAY NW               CARTERSVILLE     GA   30120        FL   7/1/2012     02/06/2015
                       THOMAS      03380616   MOORE              ROBERT      LEE               251      BELLINGHAM DR             THOMASVILLE      GA   31792-8684   FL   6/9/1996     02/02/2015
                       CHATHAM     05433405   BRYANT             JONAH                         1516     HERON ST                  SAVANNAH         GA   31415        FL   10/6/2002    07/24/2008
                       GWINNETT    05103402   LAMOUR             NATACHA                       4061     SECRET SHOALS WAY         BUFORD           GA   30518        FL   9/18/2000    08/29/2008
                       FULTON      06323417   WHEELER            JAMETA      RENEY             7350     CAMPBELLTON RD SW         ATLANTA          GA   30331        FL   10/3/2004    11/05/2015
                       COBB        07451540   VINING             JAMES       OLLIE             511      WOODLANDS DR SE           SMYRNA           GA   30080        FL   10/5/2008    01/05/2016
                       HENRY       06800808   MICHEL             ISAAC                         1505     DUNNISTON DR              LOCUST GROVE     GA   30248        FL   10/8/2006    01/31/2016
                       COFFEE      06381213   PRESTON            KENNETH     LAMARK            135      S MEADOW DR               NICHOLLS         GA   31554-5983   FL   11/2/2004    08/17/2015
                                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 137 of 559




                       BUTTS       03330550   GEHRIS             CEZANNE     MYERS             340      FORREST AVE               JACKSON          GA   30233        FL   2/1/2004     07/07/2015
                       LOWNDES     01702869   ROGERS             JULIA       SMITH             215      E MAIN ST                 HAHIRA           GA   31632        FL   10/18/1994   11/02/2010



                                                                                                       Page 38
                                                                                   GA Out of State Subsequent Registration


                       HENRY        11295301   DEWBERRY    BRADLEY     JEREMIAH           520      GABLES CT                 MCDONOUGH        GA   30253        IL   5/9/2017     08/28/2017
                       FULTON       10239307   ROBINSON    BETHANY     BROOKE             445      FELTON DR NE              ATLANTA          GA   30312        IL   10/5/2014    10/27/2016
                       DOUGLAS      07973284   BROWN       EXCELL                         5346     HOLLY SPRINGS DR          DOUGLASVILLE     GA   30135-4964   IL   2/11/2009    01/26/2015
                       COBB         04914363   SMITH       AMANDA      LEIGH              4353     INLET RD                  MARIETTA         GA   30066        IN   5/8/2003     08/19/2008
                       PAULDING     03904773   SERCYE      JACQUELYN                      254      GLORY LN                  POWDER SPRINGS   GA   30127        IL   10/6/1996    10/05/2010
                       PICKENS      01024931   JOHNSON     SUSAN       M                  564      OLD PHILADELPHIA RD       JASPER           GA   30143-1062   IL   6/1/1978     01/01/2006
                       HOUSTON      08205909   BRIDGES     JOHN        DAVID              109      JUBILEE CIR               BONAIRE          GA   31005        IN   4/22/2010    03/26/2011
                       BARTOW       05291501   PAYNE       AMANDA      BECKHAM            18       CREEKVIEW DR SE           CARTERSVILLE     GA   30120-6510   KY   10/3/2004    10/23/2007
                       CLAYTON      01715066   WILLIAMS    BARBARA     J                  4090     SWEETBRIAR LN             FOREST PARK      GA   30297-1103   IN   3/26/1969    04/04/1983
                       CHATHAM      10651070   SANDEFUR    KATIE       NICOLE             147      HOPECREST AVE             SAVANNAH         GA   31406        IN   2/1/2016     09/05/2018
                       COBB         05676336   SNYDER      ANDREW      THOMAS             754      FOX HOLLOW PKWY           MARIETTA         GA   30068-2407   KS   6/20/2004    03/04/2011
                       CLAYTON      01722751   GORDON      DONALD      E                  8963     EMERALD CT                JONESBORO        GA   30236-5256   KS   8/30/1979    06/18/2018
                       CLAYTON      01722751   GORDON      DONALD      E                  8963     EMERALD CT                JONESBORO        GA   30236-5256   KS   8/30/1979    06/18/2018
                       FULTON       05637341   SANDERS     KRISTA      KAY                3050     MARGARET MITCHELL DR NW   ATLANTA          GA   30327        KS   10/3/2004    11/07/2012
                       JONES        01335423   BENEDETTI   TRACY       MICHELLE           200      SKINNER RD                GRAY             GA   31032-4634   KY   10/5/1998    04/25/2007
                       COBB         02337072   SMITH       ANDREW      POWELL             96       DURHAM ST SW              MARIETTA         GA   30064-3202   KY   2/3/1992     02/22/2000
                       FAYETTE      05551598   STEWART     CAMEIAN     LARON              410      MILLBROOK VILLAGE DR      TYRONE           GA   30290        KY   10/6/2002    08/23/2004
                       RICHMOND     02288654   WRIGHT      ALISON      SPIERS             2549     WALTON WAY                AUGUSTA          GA   30904        KY   12/30/1993   08/14/2008
                       DEKALB       04635138   MUNCY       ROLAND      J                  1364     WEATHERSTONE WAY NE       ATLANTA          GA   30324        KY   10/8/2000    08/03/2004
                       GWINNETT     04919595   WALKER      DORIAN      VANESSA            2941     PLANTERS MILL DR          DACULA           GA   30019        KY   10/8/2000    09/28/2004
                       FAYETTE      00104459   THOMAN      HEATHER     PRUITT             130      ANTEBELLUM WAY            FAYETTEVILLE     GA   30215        KY   3/10/1989    06/08/2007
                       WHITFIELD    10953278   FAVELA      ANAHI                          134      CHATEAU WAY               DALTON           GA   30720        KY   6/14/2016    10/07/2016
                       PAULDING     00871047   SEXTON      VICKIE      MARCELLE           395      GREENFIELD RD             HIRAM            GA   30141        KY   3/12/1984    08/28/2009
                       CHATHAM      01520454   BROWN       GLORIA      S                  9        E 66TH ST                 SAVANNAH         GA   31405-5210   LA   1/1/1954     04/28/1965
                       DEKALB       05160562   RODRIGUEZ   DAVID                          3135     STRATFORD ARMS DR         CHAMBLEE         GA   30341-3837   MA   10/10/2000   10/11/2012
                       GWINNETT     08461084   PATEL       DHRUVA                         4660     PARKVIEW WALK DR          LILBURN          GA   30047        MA   6/30/2011    10/17/2016
                       DEKALB       08454455   MCMILLAN    KARMEN      SHANICE            3261     WHITE CASTLE DR           DECATUR          GA   30034        MD   6/18/2011    04/08/2015




  Ex. 2 to Petition:
                       MERIWETHER   07462412   HICKS       JESSICA     ALEXIS             3212     SULLIVAN MILL RD          SENOIA           GA   30276        MD   3/5/2008     11/03/2015




Braynard Declaration
                       DEKALB       06112554   MORGAN      PRESCOTT                       766      THE TRCE                  LITHONIA         GA   30058-5872   MD   6/21/2004    04/10/2007
                       COBB         08321413   JACKSON     NICHOLAS    BURCHARD           170      POWERS FERRY MNR SE       MARIETTA         GA   30067        MD   2/5/2012     07/19/2016
                       CLAYTON      01888452   BALDWIN     MARY        ELIZABETH          4650     ELAM CHURCH RD            FOREST PARK      GA   30297-1908   MD   10/5/1992    01/27/2009
                       COLUMBIA     08575341   LEE         JEREMY      ALAN               873      N BELAIR RD               EVANS            GA   30809        MD   10/7/2012    10/06/2016
                       CHATHAM      05138714   ALLEN       KIMBERLY    ANN                8        RIGGER CT                 SAVANNAH         GA   31410-1620   MD   10/6/2000    01/13/2005
                       COBB         10527436   GONZALEZ    DANIEL      JOSE               4175     LIBERTY TRCE              MARIETTA         GA   30066        MA   8/11/2015    11/03/2015
                       CHEROKEE     10298282   DANIELS     JESSICA     PRESLEY            1405     ORANGE SHOALS DR          CANTON           GA   30115        MA   9/11/2014    10/16/2018
                       RICHMOND     10979926   WRATEE      BYRON       DEANDRE            4108     PINNACLE PINES CT         HEPHZIBAH        GA   30815        MA   10/9/2016    07/26/2019
                       DEKALB       05420981   THOMPSON    SHARRON     LOTES              3825     LAVISTA RD                TUCKER           GA   30084        NC   2/7/2002     10/11/2012
                       CHATHAM      01567643   LEE         BERT        ODEAN              1324     DEAN FOREST RD            SAVANNAH         GA   31405        NC   10/5/1992    04/15/2016
                       CARROLL      06172617   MARTIN      DEBORAH     ANN                24       GROVE ISLE DR             TEMPLE           GA   30179        NC   8/18/2004    08/27/2004
                       UPSON        01859828   SMITH       DONALD      R                  143      CRESCENT RD               THOMASTON        GA   30286        NJ   9/28/1992    11/04/1996
                       GWINNETT     07491441   LACUESTA    PAULA                          850      CREMINS RD                LAWRENCEVILLE    GA   30046        NJ   1/2/2008     10/11/2016
                       GWINNETT     07491441   LACUESTA    PAULA                          850      CREMINS RD                LAWRENCEVILLE    GA   30046        NJ   1/2/2008     10/11/2016
                       DOUGLAS      08572353   COUNTS      MARION                         5291     CAITLIN LN                DOUGLASVILLE     GA   30135        NJ   1/10/2012    07/29/2013
                       FULTON       03179519   JUGGASSAR   SHIVA       R                  100      PARKGATE DR NE            ATLANTA          GA   30328        NY   10/1/1988    10/12/2001
                       DEKALB       02369044   MARINO      ANNE        H                  1199     BROOKGATE WAY NE          ATLANTA          GA   30319-2881   NY   9/29/1992    01/04/1996
                       GWINNETT     07599849   SEWELL      KIM         R                  1000     DULUTH HWY                LAWRENCEVILLE    GA   30043        NY   6/19/2008    09/06/2016
                       FULTON       05591960   FRAYSER     SUSANNE     I                  560      WESTOVER DR NW            ATLANTA          GA   30305        NY   10/7/2002    04/30/2014
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 138 of 559




                       LUMPKIN      06092247   HAMM        JORDAN      PAUL               29       MAPLE RIDGE RD            DAHLONEGA        GA   30533        NY   6/20/2004    06/11/2015
                       MCDUFFIE     00214075   BAKER       WILLIAM     B                  2295     OLD MILLEDGEVILLE RD      THOMSON          GA   30824-8611   NY   11/4/1986    09/21/1990



                                                                                                  Page 39
                                                                                         GA Out of State Subsequent Registration


                       FAYETTE     04839892   COREUS         NAOMIE                             100      WESTGREEN WAY             TYRONE           GA   30290        NY   10/8/2000    09/11/2004
                       DEKALB      02004305   JOHNSON        DEBRA         A                    2458     NEWGATE DR                DECATUR          GA   30035-2404   NY   7/27/1991    04/18/1995
                       DEKALB      02004305   JOHNSON        DEBRA         A                    2458     NEWGATE DR                DECATUR          GA   30035-2404   NY   7/27/1991    04/18/1995
                       DEKALB      02009820   JORDAN         THOMAS        A                    2499     OVERLOOK WAY NE           ATLANTA          GA   30345        NY   3/23/1983    01/09/1995
                       FAYETTE     04839892   COREUS         NAOMIE                             100      WESTGREEN WAY             TYRONE           GA   30290        NY   10/8/2000    09/11/2004
                       FULTON      02468556   WILLIAMS       GORDON        L                    8027     LESTER RD                 FAIRBURN         GA   30213-2944   OH   9/19/1966    02/10/1996
                       CLAYTON     05869893   NEWELL         QUENTIN       EUGENE               5844     SPRINGFIELD PL            ELLENWOOD        GA   30294-3903   OH   11/7/2003    04/23/2015
                       PAULDING    08289106   RICHARDSON     IANNA         OCTAVIA              572      PRINCIPAL MERIDAN DR      DALLAS           GA   30132        OH   10/3/2010    07/22/2016
                       CHEROKEE    10280260   FISHER         STEPHEN       BRIAN                215      DEER PARK TRL             CANTON           GA   30114        OH   8/20/2014    08/22/2016
                       CHEROKEE    10280260   FISHER         STEPHEN       BRIAN                215      DEER PARK TRL             CANTON           GA   30114        OH   8/20/2014    08/22/2016
                       FULTON      10566438   JARRARD        ALEXANDER     JAMES                2575     PEACHTREE RD NE           ATLANTA          GA   30305        OH   6/13/2015    10/04/2016
                       FORSYTH     12151981   TROTTA         MARK          R                    740      SIENNA DR                 CUMMING          GA   30040        NY   3/25/2019    04/19/2019
                       CHATHAM     08645525   SULLIVAN       REED          LONGSTREET           516      E 48TH ST                 SAVANNAH         GA   31405        NY   3/18/2012    09/14/2018
                       FULTON      11204528   SOWELL         ERIN          MICHELLE             536      BOULEVARD PL NE           ATLANTA          GA   30308        OH   1/6/2017     08/31/2018
                       THOMAS      00635399   SMITH          MICHAEL       A                    1360     MYRICK RD                 THOMASVILLE      GA   31792-9016   OH   5/27/1988    02/07/1992
                       BURKE       01455205   MILLER         GLORIA        J                    171      HERNDON RD                WAYNESBORO       GA   30830-6418   OH   12/1/1964    08/15/1973
                       COBB        03558157   BELLAMY        MARK          ALAN                 316      LYMAN DR NE               MARIETTA         GA   30060        OH   10/6/1996    07/14/2015
                       FULTON      10757700   EPPS           KRISTEN       MICHELLE             918      SOCIETY CIR SW            ATLANTA          GA   30331        OH   4/21/2016    08/26/2016
                       BULLOCH     06377835   POLLARD        RAYMOND       TRAVIS               1151     BEULAH LN                 BROOKLET         GA   30415        OH   10/3/2004    09/13/2016
                       FULTON      08276029   TAYLOR         NOELLE        NICOLE               171      AUBURN AVE NE             ATLANTA          GA   30303        OR   10/7/2012    06/27/2018
                       FULTON      07044474   NORTON         KATHARINE     TERESA               311      PEACHTREE HILLS AVE NE    ATLANTA          GA   30305        OR   1/6/2008     11/24/2009
                       CHATHAM     05488499   JOLLY          TARA          LATRELL              2251     MASON DR                  SAVANNAH         GA   31404        PA   5/15/2002    10/13/2011
                       HOUSTON     00780408   WALKER         ROBERT        A                    118      COVEY DR                  WARNER ROBINS    GA   31088-6502   PA   5/19/1972    06/10/1980
                       FAYETTE     05550337   MORGAN         JOANNE        NICOLE               1512     HIGHWAY 54 W              FAYETTEVILLE     GA   30214        PA   10/6/2002    04/07/2013
                       MARION      07525816   WILLIAMS       KIMBERLY      IRENE                524      JIM ALLEN RD              BOX SPRINGS      GA   31801        OK   6/15/2008    02/17/2015
                       FULTON      08304797   MISHRA         VINAY                              11945    THORNBURY VW              ALPHARETTA       GA   30005-9017   PA   9/10/2010    10/03/2014
                       TOWNS       00465681   HARNAGE        GERALD        THOMAS               6290     UPPER HIGHTOWER RD        HIAWASSEE        GA   30546        OR   2/4/1996     05/15/2019




  Ex. 2 to Petition:
                       CHEROKEE    06263814   STIEFEL        GARY          DAVID                291      BALABAN CIR               WOODSTOCK        GA   30188        PA   10/3/2004    07/30/2017




Braynard Declaration
                       COBB        06511414   MARKICH        MATTHEW       LEE                  19       IRON BRIGADE DR SW        MARIETTA         GA   30064        PA   11/2/2008    10/06/2019
                       COBB        08112406   ANKERHOLZ      KEVIN         DONALD JOHN          4483     LEESBURG RD               MARIETTA         GA   30066-2446   PA   9/27/2009    06/29/2020
                       CLARKE      04790476   GOODRUM        CATHERINE     E                    165      WILCOX ST                 ATHENS           GA   30605-1323   PA   10/4/1999    04/07/2008
                       HABERSHAM   02808798   PULLIAM        RITA          J                    348      HABERSHAM TERRACE         CORNELIA         GA   30531        SC   10/4/1988    07/07/2004
                       NEWTON      07675429   JENKINS        KATINA        M                    25       ADLER PL                  COVINGTON        GA   30016        SC   9/5/2008     04/02/2012
                       FULTON      05137715   WRIGHT         KEVIN         A                    285      BOULDER DR                ROSWELL          GA   30075        SC   10/8/2000    09/19/2008
                       CHATHAM     06490573   BOOTH          BRENDA        C                    111      COASTAL PL                SAVANNAH         GA   31406        SC   3/15/2005    03/26/2008
                       FRANKLIN    01254507   FICK           SANDRA        W                    236      LINTON AVE                LAVONIA          GA   30553        SC   7/17/1968    12/15/2008
                       JONES       00167602   CLAXTON        SUSAN                              117      OAKVIEW CIR               GRAY             GA   31032        SC   4/25/1989    06/10/2003
                       GORDON      03559459   ROEGNER        BRENDA        G                    597      NICKLESVILLE RD NE        RESACA           GA   30735        SC   6/9/1996     11/15/2006
                       WHITFIELD   00513559   MOORE          CRYSTAL       W                    3940     LOWERY LN                 ROCKY FACE       GA   30740        TN   1/1/1994     12/12/2000
                       DEKALB      04895885   WRIGHT         LIMESHA       DAWN                 3030     N OAK CT                  DECATUR          GA   30034        TN   6/18/2000    09/25/2012
                       COBB        02848195   BRIDGEMAN      PAULINE       L                    3284     BIRCHHAVEN TRCE           POWDER SPRINGS   GA   30127        TN   2/25/1992    08/03/2012
                       GWINNETT    06629224   PENNANT        CHARMAINE     M                    2495     INGRAM RD                 DULUTH           GA   30096        SC   7/26/2005    04/19/2010
                       HOUSTON     03971839   ALLEN-JOYNER   CRYSTAL       YOLANDA              108      HAMPTON PT                WARNER ROBINS    GA   31088-7560   TX   10/4/1998    03/12/2008
                       ROCKDALE    04701815   CURRY          CHARLES       EDWARD               2351     FAIRHAVEN CV NE           CONYERS          GA   30012-2664   TX   10/8/2000    10/15/2008
                       PAULDING    03875047   WADE           MELINDA       LORRAINE             337      E FOSTER AVE              DALLAS           GA   30132        TX   10/6/1996    10/14/2012
                       FORSYTH     06019037   BOWMAN         MICHELLE      MCMINN               3870     GRANDVIEW MANOR DR        CUMMING          GA   30028        TX   10/3/2004    10/10/2012
                       GLYNN       08239950   KASPER         TAYLOR        PAIGE                145      WILLOW POND WAY           BRUNSWICK        GA   31525-9203   TX   6/17/2010    11/08/2012
                                                                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 139 of 559




                       FAYETTE     07513240   HERNANDEZ      KRISTIAN                           280      STAYMAN PARK              FAYETTEVILLE     GA   30215        TX   10/5/2008    07/28/2014
                       FAYETTE     01746153   COULTER        CHRISTOPHER   ELLIOTT              335      DICKSON ST                FAYETTEVILLE     GA   30214-5401   TX   10/27/1988   10/04/1998



                                                                                                        Page 40
                                                                                   GA Out of State Subsequent Registration


                       FLOYD        05686230   WILSON      SANTANA     MAURENE            306      ROSWELL AVE SE            ROME             GA   30161        TX   10/3/2004    10/30/2014
                       GWINNETT     06552036   SHAH        MILI        NITIN              2898     MAJOR RIDGE TRL           DULUTH           GA   30097-4987   TX   5/18/2005    03/31/2016
                       MUSCOGEE     05540108   ONYEWUCHI   SUSAN       KAY                8500     FRANCISCAN WOODS DR       COLUMBUS         GA   31909        TX   10/6/2002    10/15/2016
                       FAYETTE      08352474   PENSON      BRITTANY    NICOLE             212      BRUNSWICK DR              TYRONE           GA   30290-1566   TX   12/23/2010   10/26/2016
                       NEWTON       02476651   HORTON      GERALDINE   LUCAS              150      CREEKVIEW BLVD            COVINGTON        GA   30016        TN   6/23/1992    03/11/2016
                       JEFF DAVIS   06182214   HUGHES      BRIANNA                        2100     ALTAMAHA RD               HAZLEHURST       GA   31539        TN   8/30/2004    05/26/2016
                       DOUGLAS      07535376   NANCE       JASON       CRAIG              2295     VALLEY CREEK DR           LITHIA SPRINGS   GA   30122        TN   5/10/2008    09/29/2016
                       GWINNETT     07764384   WEST        DANIEL      RUSSELL            180      CARDIGAN CIR SW           LILBURN          GA   30047        TN   10/5/2008    10/03/2016
                       WALKER       07198866   PARRIS      CHARIETY    FAITH              957      CRESTRIDGE DR             ROSSVILLE        GA   30741        TN   10/5/2008    09/07/2016
                       PAULDING     10024839   VAUGHN      KIMBERLY                       440      SOUTHERN TRACE DR         ROCKMART         GA   30153        TN   10/9/2016    04/07/2017
                       CLAYTON      01727370   SMITH       WILLIAM     G                  2160     LAKE JODECO RD            JONESBORO        GA   30236-5238   TN   8/5/1982     12/11/2018
                       GWINNETT     10212405   BORDERS     LAUREN      IVY                3557     THORNBROOKE PL            DULUTH           GA   30097        TN   4/23/2014    07/02/2018
                       FAYETTE      08352474   PENSON      BRITTANY    NICOLE             212      BRUNSWICK DR              TYRONE           GA   30290-1566   TX   12/23/2010   10/26/2016
                       DEKALB       10583791   SALONE      AYANA       NOELLE             2112     WISTERIA WAY NE           ATLANTA          GA   30317        TX   11/19/2015   10/13/2016
                       CHATHAM      01506487   HENDRIX     JOSEPH      JEROME             1411     AUDUBON DR                SAVANNAH         GA   31415        TX   1/1/1990     08/24/2016
                       FULTON       06888000   WRIGHT      DANIEL      JACOB              210      SUMMERFIELD DR            ALPHARETTA       GA   30022        TX   10/8/2006    02/03/2017
                       COLUMBIA     06854125   SHEETS      MELISSA     GAIL               2086     EGRET CIR                 EVANS            GA   30809        TN   10/5/2008    01/24/2012
                       HANCOCK      07846623   POPE        HANNAH      GABRIELLE          655      SANDY RUN DR              SPARTA           GA   31087        TN   10/5/2008    01/05/2017
                       BIBB         05840905   JONES       KATHERINE   ANN                105      BALKCOM PL                MACON            GA   31210-7318   TX   9/29/2003    12/13/2017
                       STEPHENS     05851175   CABRERA     ALEJANDRO   VINICIO            168      ROSEDALE ST               TOCCOA           GA   30577        TX   10/8/2006    08/24/2018
                       FULTON       11708083   LAFLEUR     CAROLINE    MURPHY             535      HICKORY MILL LN           ALPHARETTA       GA   30004        TX   4/19/2018    10/21/2018
                       BUTTS        01392561   HICKS       HARRY       DANIEL             433      COLWELL RD                JACKSON          GA   30233-5329   TX   2/5/1988     03/13/2008
                       NEWTON       02117724   TAYLOR      CHARLES     EDWARD             45       PACES LNDG                COVINGTON        GA   30016        TX   7/10/1982    06/29/2008
                       CLAYTON      05335632   THOMAS      MONROE                         6171     VALDEZ DR                 REX              GA   30273        TX   10/3/2004    10/10/2008
                       CLAYTON      05335632   THOMAS      MONROE                         6171     VALDEZ DR                 REX              GA   30273        TX   10/3/2004    10/10/2008
                       ROCKDALE     04307356   WHITMAN     ELBERT      CURTIS             3079     DENNARD RD NE             CONYERS          GA   30013        TX   1/8/1998     08/10/2001
                       FULTON       06416564   ROUNDS      LATRICIA    LYNN               3562     PIEDMONT RD NE            ATLANTA          GA   30305        TX   10/8/2006    07/28/2012




  Ex. 2 to Petition:
                       COBB         06641775   CAUSEY      LINDSAY     WEISBRODT          3653     HADFIELD DR               MARIETTA         GA   30062        TX   10/5/2008    12/13/2014




Braynard Declaration
                       DEKALB       06089435   KIMBLE      SHARON      REDDING            2770     WILCSHIRE CT              TUCKER           GA   30084        TX   6/20/2004    12/19/2015
                       COWETA       08082725   NOREIKA     NINA        ELIZABETH          147      CROSSROADS EST DR         NEWNAN           GA   30265        TX   10/3/2010    03/24/2016
                       FULTON       02507585   WILLIAMS    JAMES       MICHAEL            139      OSNER DR NE               ATLANTA          GA   30342        TX   2/25/1986    10/09/2012
                       HENRY        01937269   DAVIS       GRETA       LYNELL             365      SANTA FE TRL              ELLENWOOD        GA   30294        TX   9/30/1992    09/01/2003
                       PICKENS      02183274   SMITH       CHARLES     RAY                257      WINDSOR WAY               JASPER           GA   30143        TX   3/17/1995    01/09/2002
                       FULTON       08785734   MCDANIEL    CONAN       TAYLOR             1125     HAMMOND DR NE             ATLANTA          GA   30328        VA   8/30/2012    10/17/2016
                       FULTON       08785734   MCDANIEL    CONAN       TAYLOR             1125     HAMMOND DR NE             ATLANTA          GA   30328        VA   8/30/2012    10/17/2016
                       QUITMAN      03655743   ANDERSON    PATRICIA    A                  143      CORSICA PL                GEORGETOWN       GA   39854        IL   6/9/1996     05/20/1997
                       DEKALB       05482858   TATE        TIFFANY     LEIGH              150      HUTCHINSON ST NE          ATLANTA          GA   30307-3820   IL   7/21/2002    10/07/2004
                       FULTON       06565381   CHERNEY     KENNETH     ALAN               926      MERCER ST SE              ATLANTA          GA   30316        IL   5/25/2005    08/21/2009
                       FULTON       03257245   RICE        EARL                           706      CIMARRON PKWY             SANDY SPRINGS    GA   30350        IL   10/6/1996    12/04/2019
                       HENRY        10991549   CURTIS      BRIANA      CIARA              1703     TREES OF AVALON PKWY      MCDONOUGH        GA   30253        IL   10/7/2016    07/28/2017
                       RICHMOND     01448851   HICKS       DAVID       M                  4108     MUIRFIELD DR              AUGUSTA          GA   30906        IN   5/18/1992    01/16/2007
                       OCONEE       02753543   MOONEY      TODD        STERLING           5540     HIGH SHOALS RD            BISHOP           GA   30621        IN   4/21/1982    02/03/2016
                       LUMPKIN      06236013   REID        ROBERT      JOHN               415      BROOKWOODS LN             DAHLONEGA        GA   30533        KY   10/3/2004    04/21/2008
                       FULTON       10243423   LEFEBVRE    CATHERINE   ELIZABETH          2305     OLD NORTHPARK LN          ALPHARETTA       GA   30004        IN   10/9/2016    08/07/2018
                       WARE         03745320   HANKALA     KAREN       MARIE              1412     SAINT MARYS DR            WAYCROSS         GA   31501        IN   10/8/2000    02/04/2003
                       BIBB         00170913   SMITH       CAROLYN                        3985     LINDWOOD DR               MACON            GA   31206        KY   8/16/1990    08/12/2005
                       OCONEE       02781249   MORIN       JOY         N                  2100     UNION CHURCH RD           BISHOP           GA   30621        IN   8/17/1987    09/01/1992
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 140 of 559




                       GWINNETT     02828690   DAVIS       SUSAN       R                  980      OLD PEACHTREE RD NE       LAWRENCEVILLE    GA   30043        KS   9/17/1990    10/16/1992
                       HENRY        05727765   LONG        RYAN        ALLEN              121      CALDWELL DR               HAMPTON          GA   30228        KS   2/1/2004     07/15/2010



                                                                                                  Page 41
                                                                                      GA Out of State Subsequent Registration


                       BARTOW       00666844   KEMP          JERRY       DALE                131      PLYMOUTH DR               CARTERSVILLE     GA   30120        KY   8/1/1991     09/11/2003
                       HABERSHAM    02969172   GIBBS         DONALD      MALOY               114      BOCA CT                   DEMOREST         GA   30535-4868   KY   7/23/1986    11/14/1997
                       CATOOSA      00423148   MINSHEW       MYOUNG      CHA                 112      ROCKY FORD RD             ROSSVILLE        GA   30741-6708   KY   10/3/1992    05/04/2004
                       WALTON       00581759   RICE          CARL        DEAN                2390     AZALEA DR                 LOGANVILLE       GA   30052        KY   1/1/1994     06/13/2011
                       FORSYTH      02389307   GOLDEN        BARBARA     W                   5870     PILGRIM POINT EXT         CUMMING          GA   30041        KY   8/17/1994    07/26/2011
                       FULTON       02708006   PRATER        WILLIAM     ROBERT              820      DEKALB AVE NE             ATLANTA          GA   30307        KY   9/29/1992    09/08/2000
                       FORSYTH      02674717   SULLIVAN      SARA        COHRON              8275     MAJORS GLEN CT            CUMMING          GA   30041-9309   KY   3/28/1995    12/20/2001
                       COBB         04151445   CUTHBERTSON   REBECCA     ANN                 4438     SHILOH TRL                POWDER SPRINGS   GA   30127        KY   10/3/2004    10/06/2008
                       CARROLL      02915245   MOSTELLER     KAREN       CHRISTINE           108      TERRAPIN CT               CARROLLTON       GA   30116        KY   4/19/1995    10/07/2004
                       FULTON       03282062   PETCHENIK     NICOLE      BAUMGARTEN          6205     GLEN OAKS LN NE           SANDY SPRINGS    GA   30328        KY   8/17/1995    06/30/2005
                       CATOOSA      03955490   MINSHEW       DEBRA       ANN                 112      ROCKY FORD RD             ROSSVILLE        GA   30741-6708   KY   10/7/1996    09/23/2004
                       LIBERTY      05946830   BRANCH        DAMIEN      LORENZO             335      MANCHESTER CT             MIDWAY           GA   31320-7147   KY   12/13/2003   08/03/2007
                       LAURENS      01761038   TAYLOR        MELANIE     D                   1142     MULBERRY PL               DUDLEY           GA   31022        KY   6/23/1992    04/24/2001
                       FAYETTE      10198735   RICHBURG      VICTORIA    JASMINE             212      GINGER CAKE RD            FAYETTEVILLE     GA   30214        KY   4/15/2014    10/10/2014
                       GORDON       01103930   MOORE         CHARLES     ALLEN               176      WOODFORD WAY SE           CALHOUN          GA   30701-4168   KY   3/1/1993     04/14/2000
                       MUSCOGEE     05466192   POWELL        JESSE       AARON               4407     WALKING STICK WAY         COLUMBUS         GA   31907        KY   4/5/2002     09/23/2002
                       WALTON       05695802   RUTLEDGE      AMBER       MCCULLOUGH          1210     OLYMPIC DR                OXFORD           GA   30054        KY   10/3/2004    02/13/2009
                       CHEROKEE     10825361   SMITH         CAROLINE                        220      MEADOWS WALK              CANTON           GA   30115        LA   7/27/2016    09/21/2016
                       COLUMBIA     05732129   BUTLER        RICHARD                         3534     PATRON DR                 GROVETOWN        GA   30813        MD   6/20/2004    10/14/2008
                       DEKALB       05324741   BROWN         LORI        MARIE               3483     ASHWOOD LN                ATLANTA          GA   30341-4537   MN   10/3/2004    10/08/2013
                       GWINNETT     06517244   CARMICHAEL    SHEILA      RENEE               538      SUWANEE GREEN BLVD        SUWANEE          GA   30024        NC   2/3/2005     07/06/2012
                       DEKALB       05623892   FIELDS        SAMMY       MORRIS              1306     STONE MILL CV             STONE MOUNTAIN   GA   30083        NC   10/3/2004    04/15/2015
                       DEKALB       05623892   FIELDS        SAMMY       MORRIS              1306     STONE MILL CV             STONE MOUNTAIN   GA   30083        NC   10/3/2004    04/15/2015
                       GWINNETT     08439472   RADILLO       ANTONIO                         1425     GRAYLAND CREEK PL         LAWRENCEVILLE    GA   30046        NC   10/7/2012    12/28/2016
                       CLAYTON      08308354   HARRIS        DEVIN       SIMONE              3361     MEADOVISTA DR             ELLENWOOD        GA   30294-6638   NC   9/27/2010    03/20/2020
                       HOUSTON      00785662   JACKSON       MARY        ANN                 403      LEE ST                    WARNER ROBINS    GA   31088        NC   6/18/1978    02/26/2004
                       DOUGLAS      04894336   WALLACE       ROBERT      KENT                5671     TYREE RD                  WINSTON          GA   30187        NC   10/6/2002    07/10/2019




  Ex. 2 to Petition:
                       HEARD        02213699   WALSTON       MARY        ELIZABETH           3125     S RIVER RD                FRANKLIN         GA   30217        NC   10/3/1983    08/08/2011




Braynard Declaration
                       HEARD        02213703   WALSTON       RONALD      HARVEY              3125     S RIVER RD                FRANKLIN         GA   30217        NC   8/23/1973    08/08/2011
                       NEWTON       01370498   JOHNSON       SHIRLEY     ANN                 1330     HIGHTOWER TRL             OXFORD           GA   30054        MO   2/15/1964    06/10/1978
                       FULTON       05698709   HOOPER        STEVEN      EDWARD              761      EAGLES MERE CT            ALPHARETTA       GA   30005        MO   3/25/2003    02/18/2015
                       DEKALB       08782038   ANDWELE       OMARI                           4603     WEYBURN LN                STONE MOUNTAIN   GA   30083-5547   MO   8/15/2012    10/14/2016
                       FULTON       08957189   REESE         JOSHUA      TEREZ               4273     DOLLAR MILL WAY SW        ATLANTA          GA   30331        MO   3/14/2013    09/19/2016
                       FULTON       10252487   HARRIS        KENNEDI     DANIELLE            1660     WATERWAY XING SW          ATLANTA          GA   30331        MO   5/28/2014    10/12/2016
                       HENRY        00331955   SMITH         KENNETH     D                   2536     HIGHWAY 81 E              MCDONOUGH        GA   30252        MO   3/7/1974     02/28/1996
                       FULTON       08651061   TAVASSOLI     KARISA      FARINAZ             2805     GLENLOCKE WAY NW          ATLANTA          GA   30318        MO   4/17/2012    10/24/2016
                       CATOOSA      00413376   SMITH         MARY        ANN                 88       N CRESTVIEW DR            RINGGOLD         GA   30736        MO   3/13/1984    10/06/2004
                       DEKALB       06019501   PERO          JOSEPH      CHARLES             7943     UNION GROVE RD            LITHONIA         GA   30058        NC   10/3/2004    05/14/2012
                       DEKALB       12277894   CASSABERRY    JOSHUA      JAJUAN              2039     MARBUT TRCE               LITHONIA         GA   30058        NC   5/31/2019    07/02/2020
                       LAMAR        00119243   SMITH         JASON       MICHAEL             340      TOM BELL RD               MILNER           GA   30257        NC   4/21/1993    04/07/2011
                       DEKALB       02103931   SMITH         DONNA       M                   3888     JOHN HOPKINS CT           DECATUR          GA   30034-5706   NJ   10/2/1984    08/16/2016
                       FULTON       02451632   LAURINO       EILEEN      F                   2347     VIRGINIA PL NE            ATLANTA          GA   30305-4236   NJ   4/15/1986    09/13/2018
                       GWINNETT     07607789   HENRY-DAVIS   SUZETTE                         305      CEDARHURST RD             LAWRENCEVILLE    GA   30045        NY   7/1/2008     08/10/2011
                       COWETA       05015885   HERMAN        JOSHUA      MICHAEL             89       W SHORE DR                NEWNAN           GA   30263        NY   10/12/2016   07/13/2018
                       CLAYTON      07793550   BERRYHILL     COLLEEN                         504      PINECREST DR              RIVERDALE        GA   30274        NV   10/5/2008    07/17/2012
                       DEKALB       10402425   DAVIS         BRITTANY    ALISA               6969     WIND RUN WAY              STONE MOUNTAIN   GA   30087        NV   11/22/2014   03/14/2016
                       WASHINGTON   08635453   LAWRENCE      MARCELLUS   DENARD              265      E LAKE DR                 SANDERSVILLE     GA   31082-7522   NV   3/29/2012    01/11/2019
                                                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 141 of 559




                       CHATHAM      01538184   JONES         LINDA       S                   218      HOLIDAY CIR               SAVANNAH         GA   31419        NY   1/1/1980     07/11/1980
                       BARTOW       03019015   LARSON        BONNIE      SUTTON              21       CAPTAINS TURN SE          CARTERSVILLE     GA   30121        LA   9/1/1982     10/10/2016



                                                                                                     Page 42
                                                                                    GA Out of State Subsequent Registration


                       COBB         03554037   KATHURIA     SHILPEE                        4419     TWIN CREEK DR NE          KENNESAW         GA   30144        MD   10/6/1996    02/24/2009
                       FULTON       05274171   LESLIE       KENNETH     LAMAR              3334     PEACHTREE RD NE           ATLANTA          GA   30326        MD   10/3/2004    10/10/2008
                       OCONEE       05087270   BAXTER       REBECCA     CARSON             2570     CLOTFELTER RD             BOGART           GA   30622        MA   10/8/2000    02/01/2005
                       HENRY        05883660   TABB         DORIS       JEAN               40       ROSENWALD LN              HAMPTON          GA   30228        MA   2/1/2004     08/04/2016
                       HENRY        03462855   GRANT        DONALD      ALLEN              523      GOLDFINCH WAY             STOCKBRIDGE      GA   30281-9028   MA   10/6/1996    03/24/2017
                       COBB         08716966   WALKER       BRANDON     JABARI             2985     MILFORD TRL SW            MARIETTA         GA   30008        MA   10/7/2012    02/19/2020
                       FULTON       04051699   HORTON       KENNETH     ERIC               1150     BRIARCLIFF CT NE          ATLANTA          GA   30306        MD   10/8/2000    12/23/2011
                       DEKALB       10797138   RAPHAEL      ANGELA      ANN                4291     MORNING VW                STONE MOUNTAIN   GA   30083        MD   6/18/2016    01/10/2018
                       FULTON       06815916   PATTERSON    SHAUNDRA    R                  3264     WESTPORT WAY SW           ATLANTA          GA   30311-1947   MD   4/12/2006    09/17/2015
                       COBB         06245338   WILLIAMS     ADAM        LLOYD              2247     GLENN VALLEY DR SW        MARIETTA         GA   30064        MD   9/1/2004     09/12/2016
                       DEKALB       06302003   SMITH        TORRI       YLAN               2443     BOULDER RD SE             ATLANTA          GA   30316        MD   10/3/2004    01/13/2017
                       BARROW       02755375   TURNER       ROBERT      B                  1248     DALE DR                   MONROE           GA   30656-3525   MD   9/7/1982     09/22/1997
                       FULTON       06316841   DEGEFE       HIWOT       ZELEKE             1750     REGENCY HILLS CIR SW      ATLANTA          GA   30331        MD   10/3/2004    06/03/2014
                       FULTON       07373944   LEVERMORE    PAULA       JULIENNE           5610     GLENRIDGE DR NE           ATLANTA          GA   30342        MD   1/5/2008     12/30/2014
                       FULTON       07373944   LEVERMORE    PAULA       JULIENNE           5610     GLENRIDGE DR NE           ATLANTA          GA   30342        MD   1/5/2008     12/30/2014
                       FORSYTH      03899830   SMITH        KAREN       M                  2905     CANON CT                  CUMMING          GA   30041-6679   ME   10/7/1996    10/21/2008
                       FORSYTH      03899830   SMITH        KAREN       M                  2905     CANON CT                  CUMMING          GA   30041-6679   ME   10/7/1996    10/21/2008
                       COBB         02084869   ROBINSON     BRYAN       JOSEPH             208      SEMINOLE DR NE            MARIETTA         GA   30060-1259   MD   5/20/1994    02/02/2005
                       FULTON       07350085   MOORE        VICTORIA    LUCILE             501      CASCADE RISE CT SW        ATLANTA          GA   30331        MD   10/5/2008    04/05/2016
                       DEKALB       03883552   KELLY        MONICA      T                  2998     BELVEDERE LN              DECATUR          GA   30032        SC   10/7/2012    11/03/2016
                       FULTON       11490936   FIERCE       TRINITY                        75       SPICEWOOD CT              COLLEGE PARK     GA   30349        SC   10/6/2017    10/17/2018
                       FAYETTE      00355978   WYNN         SIDNEY                         172      LAFAYETTE DR              FAYETTEVILLE     GA   30214-5329   SC   1/28/1995    11/01/2005
                       CHEROKEE     00490648   HAWTHORNE    MALYNDA     GARLAND            1641     GARLAND MOUNTAIN TRL      WALESKA          GA   30183        TN   2/4/1996     09/27/2012
                       FULTON       04015914   BELL         MARIO       Y                  4478     FAVORED WAY               ATLANTA          GA   30291        TN   10/7/2012    09/22/2020
                       FULTON       03469036   KING         HULEN       GARY               273      GOODSON WAY NW            ATLANTA          GA   30309        TN   2/4/1996     04/03/2015
                       COBB         06638184   NEUROHR      TARYN       KATE               110      COUNTRYSIDE PL SE         SMYRNA           GA   30080        TN   10/5/2008    06/06/2016
                       FULTON       05430209   FINNEY       LAUREN      RACHEL             1084     HOWELL MILL RD NW         ATLANTA          GA   30318        TN   10/3/2004    03/02/2016




  Ex. 2 to Petition:
                       GWINNETT     02411315   VICKERS      CYNTHIA     DENISE             539      CORBIN OAK RDG            GRAYSON          GA   30017        TN   9/19/1992    07/05/2016




Braynard Declaration
                       FULTON       05028927   WHITEHURST   CHARLES     DAVID              3681     MANOR BROOK TER NE        ATLANTA          GA   30319        TN   10/8/2000    09/09/2016
                       FULTON       02556806   ANTHONY      LINDA       K                  145      BRASSY CT                 ALPHARETTA       GA   30022        TN   10/22/1986   10/17/2016
                       GWINNETT     03871430   TAYLOR       TIMOTHY     E                  662      RAVINIA WAY               LAWRENCEVILLE    GA   30044        TN   9/5/1996     08/14/2017
                       HENRY        07455330   AGUINA       JUSTIN      NOE                35       HEARTHSTONE CT            STOCKBRIDGE      GA   30281        TN   10/5/2008    05/11/2018
                       GILMER       10147785   WILLARD      PAUL        DOUGLAS            26       CRESTVIEW DR N            ELLIJAY          GA   30540        TN   4/20/2014    03/20/2018
                       WASHINGTON   03877587   DICKERSON    JASON       RONALD             503      ANTHONY DR                SANDERSVILLE     GA   31082        TN   10/6/1996    10/25/2019
                       JACKSON      00755617   WETHERBEE    WALLACE     BUTTS              119      HELENE WAY                JEFFERSON        GA   30549        TN   8/26/1992    02/06/2020
                       MUSCOGEE     08778248   BUSH-HALL    BRENDA      DEAN               6805     PLAYFIELD DR              COLUMBUS         GA   31907-4572   TX   7/11/2012    10/05/2013
                       LOWNDES      00650295   VANSICKLE    JASON       EDWARD             3826     THOREAU DR                VALDOSTA         GA   31605        TX   1/8/1992     07/23/2017
                       GWINNETT     07044065   LUTZ         BRIAN       ANDREW             3385     FAIRWAY BEND DR           DACULA           GA   30019        TX   6/21/2006    12/16/2017
                       FANNIN       00449277   TIPTON       NICKI       LEONA              144      OAK COURT                 BLUE RIDGE       GA   30513        TX   10/2/1992    02/28/2018
                       HABERSHAM    07842153   HENDERSON    RYAN        BROOKS             118      SWAIN ST                  CLARKESVILLE     GA   30523        TX   10/5/2008    02/04/2018
                       COWETA       03726732   RINGHAM      SHARON      MCCOLLAM           87       PLATINUM RDG              SHARPSBURG       GA   30277        TX   10/6/1996    05/27/2018
                       HENRY        04023817   BRIGGS       RANDALL     DWAYNE             285      MADISON GRACE AVE         MCDONOUGH        GA   30252        TX   10/8/2000    10/20/2004
                       COWETA       05882275   LECUYER      JOHN        JOSEPH             29       SHORELINE DR              NEWNAN           GA   30263        TX   10/3/2004    09/13/2005
                       CHEROKEE     00504736   POWELL       DEBORAH     ANN                8633     CUMMING HWY               CANTON           GA   30115-9347   TX   1/26/1980    10/21/2016
                       FULTON       07516760   MASSEY       CRAIG       ALEXANDER          316      BEREAN AVE SE             ATLANTA          GA   30312        TX   10/5/2008    09/12/2010
                       GWINNETT     07965475   VALDEZ       LORENA                         106      GWINNETT SQUARE CIR       DULUTH           GA   30096        TX   10/24/2008   11/20/2009
                       GWINNETT     07965475   VALDEZ       LORENA                         106      GWINNETT SQUARE CIR       DULUTH           GA   30096        TX   10/24/2008   11/20/2009
                                                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 142 of 559




                       COBB         03822521   IZARD        ELIZABETH   LYNN               583      INDIAN HILLS PKWY         MARIETTA         GA   30068        TX   10/6/1996    11/27/2016
                       DOUGHERTY    06654964   KELLY        JAMES       ALAN               3704     QUAIL HOLLOW RD           ALBANY           GA   31721        TX   10/5/2008    11/28/2012



                                                                                                   Page 43
                                                                                     GA Out of State Subsequent Registration


                       GILMER       01163507   STONECIPHER   RICHARD     EARL               99       ALM LN                    ELLIJAY         GA   30540        TX   9/18/1992    11/03/2000
                       COBB         03038269   HELMER        EDWARD      THOMAS             37       HARTLEY WOODS DR NE       KENNESAW        GA   30144-3052   TX   2/1/1984     08/30/2014
                       COLUMBIA     06963127   JACKSON       CONSTANCE   CHERELLE           993      WATERMARK DR              EVANS           GA   30809        TX   10/5/2008    05/08/2016
                       WARE         03403262   THOMAS        ROSIE       MARIE              2014     TEBEAU ST                 WAYCROSS        GA   31501        TX   10/5/2004    12/08/2016
                       DEKALB       07567573   SAFATH        RUHANI                         4694     LAWRENCEVILLE HWY         TUCKER          GA   30084        TX   6/7/2008     11/12/2016
                       SPALDING     05683467   MADDOX        JOEL        RUSSELL            132      MANLEY DR                 GRIFFIN         GA   30223        TX   10/3/2004    02/26/2017
                       FULTON       01964979   HOLDEN        DONNA       GEREGHTY           3208     HABERSHAM RD NW           ATLANTA         GA   30305        TX   7/9/1991     07/08/2017
                       COLUMBIA     03056736   SUDIA         TANYA       MARIE              1159     HUNTERS COVE              EVANS           GA   30809        TX   6/1/1984     12/12/2014
                       CLARKE       08570113   CAPPI         ELIAH       DAVID              338      S MAIN ST                 WINTERVILLE     GA   30683        TX   2/15/2015    04/13/2016
                       COBB         04643162   KAESBERG      MICHAEL     CHARLES            2055     BARRETT LAKES BLVD NW     KENNESAW        GA   30144        TX   2/6/2000     10/29/2016
                       HOUSTON      08187070   FOWLER        EMILY       KATHRYN            101      LAKE FRONT DR             WARNER ROBINS   GA   31088        TX   10/7/2012    01/01/2017
                       FANNIN       10114921   TOWE          HANNAH      LEIGH              11651    MORGANTON HWY             MORGANTON       GA   30560        TX   10/25/2013   08/27/2016
                       LOWNDES      06714189   CREWS         JORDAN      CHARLES            805      SMITHBRIAR DR             VALDOSTA        GA   31602        TX   10/5/2008    09/09/2017
                       CLAYTON      05861435   SANSBURY      DELICIA     NICOLE             6108     MOUNT ZION BLVD           ELLENWOOD       GA   30294        TX   10/3/2004    01/05/2006
                       LIBERTY      01074390   HINELY        LELAND      EDWARD             2011     OSSABAW DR                HINESVILLE      GA   31313-9496   TX   3/11/1991    07/04/2019
                       MITCHELL     04976507   MCINTYRE      WILLIE      JAMES              4002     US HIGHWAY 19             PELHAM          GA   31779        TX   6/17/2000    04/12/2018
                       THOMAS       08359275   FLETCHER      CAITLIN     PAIGE              119      W LOOMIS ST               THOMASVILLE     GA   31792-6622   TX   1/11/2011    08/04/2019
                       PAULDING     03100636   ANDERSON      TERRI       LEE                75       LOG CABIN DR              DALLAS          GA   30157        UT   10/1/1988    04/29/2008
                       FULTON       10357680   PINTO         ANTHONY     MITCHEL            2005     LIBERTY LN                ROSWELL         GA   30075        UT   2/17/2016    04/27/2016
                       CLARKE       07561062   HERRING       KYLE        STEPHEN            125      JENNINGS MILL PKWY        ATHENS          GA   30606        UT   10/5/2008    08/24/2017
                       CHEROKEE     08494511   CARLSON       STEPHEN     GEORGE             111      HERITAGE POINTE           WOODSTOCK       GA   30189        VA   8/26/2011    12/16/2015
                       COBB         05143751   HARRIS        NIGEL       CORY               2170     CANERIDGE DR SW           MARIETTA        GA   30064        VA   10/8/2000    11/17/2011
                       WASHINGTON   04971265   WILLIAMS      JIMMY                          309      MEADOW DR                 SANDERSVILLE    GA   31082-7701   VA   6/12/2000    04/04/2014
                       FULTON       06948364   YU            CHANG       YOUN               914      COLLIER RD NW             ATLANTA         GA   30318        VA   1/6/2008     09/06/2016
                       HABERSHAM    06320059   KUHLERS       MATTHEW     COLIN              315      WATERS EDGE               CLARKESVILLE    GA   30523-2879   VA   7/14/2010    12/01/2016
                       FANNIN       02973355   RICHARDSON    LISA        CHANDLER           149      TURKEY TROT RD            MORGANTON       GA   30560        VA   10/7/1988    10/09/2018
                       COBB         03176484   MATHEWS       CHERYL      LYNN               5342     TALLGRASS WAY NW          KENNESAW        GA   30152        VA   7/1/1990     03/15/2007




  Ex. 2 to Petition:
                       FULTON       02329704   OLIVER        ROCKNE      LOWE               1185     COLLIER RD NW             ATLANTA         GA   30318        VA   9/8/1988     10/17/2016




Braynard Declaration
                       CLAYTON      07605612   REYNOLDS      TIANA       NICOLE             685      ROUNTREE RD               RIVERDALE       GA   30274        VA   10/5/2008    11/15/2016
                       FULTON       05720901   RUTLAND       ANTHONY                        8000     SNAPWELL DR               FAIRBURN        GA   30213        VA   6/20/2004    07/18/2017
                       CHEROKEE     08480728   SWORDS        TRENT       ALEXANDER          891      IVEY DR                   CANTON          GA   30114-8376   VA   8/6/2011     06/26/2018
                       CHATHAM      00548171   ROLLER        JOHN        EDWIN              209      SUNCREST BLVD             SAVANNAH        GA   31410        VA   1/1/1994     06/18/2018
                       LOWNDES      03495895   DAVIDSON      MANDI       LYNN               2502     JERRY JONES DR            VALDOSTA        GA   31602-1883   VA   8/18/2012    06/29/2020
                       BRYAN        02714268   JORDAN        BEVERLY     GENE               5        FLINT CREEK DR            RICHMOND HILL   GA   31324        VA   12/19/1994   05/19/1998
                       BALDWIN      05129817   GREEN         BARBARA     ANN                900      W MONTGOMERY ST           MILLEDGEVILLE   GA   31061        VA   10/8/2000    02/04/2019
                       BALDWIN      05129817   GREEN         BARBARA     ANN                900      W MONTGOMERY ST           MILLEDGEVILLE   GA   31061        VA   10/8/2000    02/04/2019
                       FULTON       08544884   KING          BRIA        BRADY              361      17TH ST NW                ATLANTA         GA   30363        VA   11/8/2011    08/01/2012
                       FULTON       10515967   HENSON        LILY        JUNG               170      BOULEVARD SE              ATLANTA         GA   30312        WA   6/5/2015     06/14/2019
                       DEKALB       08694654   POLSTON       PAUL        THERON             1501     N SPRINGS DR              DUNWOODY        GA   30338        WA   10/7/2012    10/03/2016
                       FULTON       06819276   BAILEY        THOMAS      MATTHEW            772      SAN ANTONIO DR NE         ATLANTA         GA   30306        VA   6/18/2006    10/08/2016
                       HALL         00370708   WAGNER        RICHARD     D                  6790     H WHITE RD                CLERMONT        GA   30527        WA   12/5/1987    04/11/1992
                       DEKALB       08104715   PRENGAMAN     KATHLEEN    ROSE               902      N CROSSING WAY            DECATUR         GA   30033        WA   10/7/2012    08/29/2014
                       FULTON       04508613   THORNTON      RASHAD      JAMAAL             2765     MCCOY AVE                 EAST POINT      GA   30344        CA   8/25/1998    10/09/2000
                       MCINTOSH     02019162   LAMB          LINDA       C                  1105     KNOX CREEK LN SE          DARIEN          GA   31305        WA   2/8/1988     07/06/2011
                       FULTON       04863234   MEYERS        SHARILYN    LLORCA             1137     VICKERS ST SE             ATLANTA         GA   30316        CA   2/6/2000     03/04/2003
                       DEKALB       05783491   YOUNG         MICHAEL     STANFORD           3261     DELIA CT                  DECATUR         GA   30033        CA   7/29/2003    10/05/2007
                       COBB         03206432   SAVAGE        CHRIS       ROBERT             73       WHITLOCK DR SW            MARIETTA        GA   30064        WV   8/1/1981     12/28/2009
                                                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 143 of 559




                       FULTON       03934776   COBBIN        DARRYL      ADAM               560      DUTCH VALLEY RD NE        ATLANTA         GA   30324        CA   10/6/1996    09/03/2008
                       GWINNETT     06953521   TELLEZ        JORGE       AMILCAR            880      RIVER VALLEY DR           DACULA          GA   30019        CA   8/16/2006    10/15/2008



                                                                                                    Page 44
                                                                                  GA Out of State Subsequent Registration


                       COLUMBIA   04490955   AVERY       SIRENA       ANN                5481     TUBMAN RD                 APPLING          GA   30802        CA   8/22/1998    09/25/2012
                       COBB       06523290   CANTRELL    SARA         ELAIN              4545     RIVER PKWY                ATLANTA          GA   30339        CA   1/9/2007     10/22/2014
                       GWINNETT   06632769   KIM         JIN                             1639     BELMONT HILLS DR          SUWANEE          GA   30024        CA   8/30/2005    10/19/2014
                       FAYETTE    00180055   JONES       MELISSA      DAWN               110      ROXBROUGH LN              FAYETTEVILLE     GA   30215        AL   9/9/1992     10/24/2016
                       CARROLL    07595568   MCDILL      ELIZABETH    BENNETT            547      N WHITE ST                CARROLLTON       GA   30117-2356   AL   7/30/2008    05/12/2010
                       FULTON     03800109   MERTINS     DIANE        KNEELAND           300      PEACHTREE ST NE           ATLANTA          GA   30308        AL   10/6/1996    05/19/2008
                       PAULDING   03020006   BOYD        ROSA         LEIGH              184      MCEVERS BRANCH LNDG       ACWORTH          GA   30101-2208   AL   7/1/1988     01/25/2000
                       CHATHAM    01584040   PHILLIPS    JENNIFER     PAIGE              309      WELLINGTON RD             SAVANNAH         GA   31410-4110   AL   9/17/1992    07/06/2004
                       LEE        05901448   PATTERSON   RAVEN        LONTA              143      PINE SUMMIT DR            LEESBURG         GA   31763        AL   10/3/2004    09/03/2008
                       FAYETTE    05556526   GOLDSMITH   JENNIFER     DAWN               120      WINDWARD WAY              FAYETTEVILLE     GA   30214-1341   AL   8/19/2002    01/20/2004
                       GWINNETT   06630001   TELFARE     WHITNEY      LAUREN             1874     WILSON WYND WAY           LAWRENCEVILLE    GA   30043        AL   8/10/2005    10/15/2008
                       DOUGLAS    07891107   WHITING     ELIZABETH    DANIELLE           4663     REMINISCE WAY             DOUGLASVILLE     GA   30134        AL   10/5/2008    07/31/2017
                       FULTON     04352090   DAVIS       EMILY        DOWNS              335      HIGHLANDS CT              ALPHARETTA       GA   30022        AL   7/12/1998    08/19/2005
                       COBB       03036688   BABUNOVIC   PAUL                            2714     LANGE CT NE               MARIETTA         GA   30062-4427   AL   9/1/1988     08/25/2004
                       MUSCOGEE   05908882   PERRY       CURTIS       JAMES              311      DOUBLE CHURCHES RD        COLUMBUS         GA   31904        AL   6/20/2004    08/05/2008
                       DEKALB     08491719   MARTIN      KALYN        DIONNE             3607     CAMERON HILLS PL          ELLENWOOD        GA   30294-1481   AL   8/16/2011    10/26/2012
                       HENRY      02075657   PUGH        DERRICK      LAMONT             145      DINK SCOTT CT             ELLENWOOD        GA   30294-3172   AL   11/18/1973   02/13/1996
                       TROUP      04265875   ATHON       KENNETH      OLIVER             697      JOHN LOVELACE RD          LAGRANGE         GA   30241        AL   6/21/1998    06/20/2001
                       FULTON     05936618   THURMAN     JAMES        MITCHELL           479      E PACES FERRY RD NE       ATLANTA          GA   30305        AL   2/1/2004     09/23/2008
                       FULTON     02366263   FLANIGAN    ANGELA                          6882     DERBY AVE                 FAIRBURN         GA   30213-2077   AL   2/25/1992    02/03/1997
                       MURRAY     07258897   DEFOOR      JANTZEN      BRENNER            557      HAWKINS BRANCH RD         CRANDALL         GA   30711        AL   9/10/2007    06/13/2008
                       BARTOW     06796966   MCCOY       BRANDON      ANTOINE            7        MILES DR SE               CARTERSVILLE     GA   30120        AL   3/31/2006    09/16/2008
                       CHEROKEE   07529995   CORBETT     BRIAN        JOHN               108      ROCK CREEK LN             CANTON           GA   30114        AL   7/6/2008     10/24/2008
                       FULTON     02905339   THOMPSON    JAMES        RONALD             4495     CELEBRATION DR SW         ATLANTA          GA   30331        AL   1/10/1995    10/04/2000
                       FORSYTH    04707065   TRAMPEL     KURT         M                  5140     DOUBLETREE DR             CUMMING          GA   30040        AL   6/15/1999    03/09/2009
                       HALL       06923817   BROOKS      CLIFTON      SHELDON            4605     SEMINOLE DR               GAINESVILLE      GA   30506        AL   10/5/2008    10/03/2011
                       MUSCOGEE   07862752   PEOPLES     BRANDON      LEE                6075     CANTERBURY DR             COLUMBUS         GA   31909        AL   10/5/2008    10/19/2012




  Ex. 2 to Petition:
                       GWINNETT   06037249   SESAY       KELLY        J                  1450     ASTER IVES DR             LAWRENCEVILLE    GA   30045        AL   4/3/2004     07/22/2010




Braynard Declaration
                       WORTH      04846296   SPAINHOUR   MARK         ANTHONY            1061     STORY RD                  SYLVESTER        GA   31791        AL   10/2/2014    02/21/2019
                       COBB       11832467   AUZENNE     OLIVIA                          3450     N COOK RD                 POWDER SPRINGS   GA   30127        AL   8/15/2018    10/13/2018
                       FLOYD      08156904   BEALL       CHRISTA      FAITH              317      GARDEN AVE SE             LINDALE          GA   30147-1211   AL   12/27/2009   10/20/2010
                       TROUP      00900583   THORNTON    CHARLIE                         507      GINGER CIR                LAGRANGE         GA   30240        AL   8/7/1990     08/11/1998
                       GWINNETT   08723315   HILTON      DANIEL       JOHN               4132     RIVERVIEW RUN CT          SUWANEE          GA   30024        AL   6/23/2012    09/07/2012
                       FULTON     05019816   WHITAKER    COREY        MARICHEL           2026     HIGHVIEW RD SW            ATLANTA          GA   30311-2537   AL   8/14/2000    08/05/2020
                       LAMAR      08616286   CARTER      JUSTICE      TAJ                367      LIBERTY HILL RD           MILNER           GA   30257        AL   3/16/2012    10/05/2012
                       DEKALB     05128074   PATTERSON   JENNIFER                        1914     HEMMING WAY               LITHONIA         GA   30058        AL   10/8/2000    10/24/2012
                       MUSCOGEE   01818005   SPARKMAN    SHEROLYN     LANIER             222      46TH ST                   COLUMBUS         GA   31904        AL   4/1/1988     06/16/2014
                       HOUSTON    05510748   TEW         AMELIA       LANGSTON           106      LEXINGTON DR              BONAIRE          GA   31005        AL   10/3/2004    03/11/2016
                       CLAYTON    10083904   WALKER      JAZZMINE     BRIANNA            1204     QUAIL HUNT DR             RIVERDALE        GA   30296        AL   8/29/2013    10/20/2016
                       FLOYD      02978099   AMERSON     KEVIN        RAY                117      MARGO TRL SE              ROME             GA   30161        AL   11/11/1991   11/25/2015
                       HOUSTON    10225399   FOSTER      JAYLON       ROGER VINCENT      302      WESTFIELD DR              WARNER ROBINS    GA   31093        AL   6/5/2014     10/15/2015
                       HOUSTON    10225399   FOSTER      JAYLON       ROGER VINCENT      302      WESTFIELD DR              WARNER ROBINS    GA   31093        AL   6/5/2014     10/15/2015
                       FULTON     08482521   FOSTER      AL-LAYSHIA   CHINETHA           432      MULBERRY ROW SE           ATLANTA          GA   30354        AL   10/7/2012    09/21/2016
                       MUSCOGEE   04700241   HENRY       SHANNA       NICOLE             1305     BOXWOOD BLVD              COLUMBUS         GA   31906        AL   8/29/2008    06/09/2016
                       MUSCOGEE   04700241   HENRY       SHANNA       NICOLE             1305     BOXWOOD BLVD              COLUMBUS         GA   31906        AL   8/29/2008    06/09/2016
                       MUSCOGEE   08308429   MCCLENDON   RODNEY       LEVAR              2        LEAH CT                   COLUMBUS         GA   31909-2621   AL   9/30/2010    08/26/2016
                       MUSCOGEE   06806606   WELLS       NICOL        LEIGH              4864     OAK RIDGE DR              COLUMBUS         GA   31909        AL   4/13/2006    06/23/2016
                                                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 144 of 559




                       FORSYTH    10652678   NEFF        PHILIP       REID               3415     WHITE FOX LN              SUWANEE          GA   30024        AL   2/1/2016     01/31/2018
                       HOUSTON    07268469   ROWBURREY   RICHARD      PAUL               816      KYLER LN                  BONAIRE          GA   31005        AL   9/26/2007    08/30/2018



                                                                                                 Page 45
                                                                                      GA Out of State Subsequent Registration


                       MUSCOGEE    03908391   CARTER        ROBERT        PHILIP             8821     MIDLAND WOODS DR          MIDLAND          GA   31820-4205   AL   9/27/1996    08/09/2018
                       MUSCOGEE    08352122   BUTTERWORTH   ALEXANDER     JACOB              5849     E HEIGHTS DR              COLUMBUS         GA   31909        AL   12/30/2010   09/06/2016
                       MUSCOGEE    08352122   BUTTERWORTH   ALEXANDER     JACOB              5849     E HEIGHTS DR              COLUMBUS         GA   31909        AL   12/30/2010   09/06/2016
                       FULTON      08593099   HENRY         WILLIAM       REYNOLDS           740      SIDNEY MARCUS BLVD NE     ATLANTA          GA   30324        AL   2/5/2012     11/16/2016
                       HENRY       10769294   EDMONDS       AIYANNAH      SIMONE             225      HENLEY SPGS               MCDONOUGH        GA   30252        AL   5/19/2016    10/07/2016
                       FORSYTH     02758048   DHONAU        RALPH         NOBLE              5020     PLAINSMAN CIR             CUMMING          GA   30028        AL   12/6/1983    06/16/2017
                       FORSYTH     02758048   DHONAU        RALPH         NOBLE              5020     PLAINSMAN CIR             CUMMING          GA   30028        AL   12/6/1983    06/16/2017
                       DOUGLAS     04399462   COLEMAN       RICHARD                          6167     RIDDLE CT                 DOUGLASVILLE     GA   30134        AL   10/8/2000    01/24/2008
                       BIBB        07068577   BUNDRAGE      JARED         AMAD               211      STONEFIELD CIR            MACON            GA   31216        AL   2/11/2007    01/04/2008
                       COBB        08961209   TEEL          CHRISTOPHER   PARKS              2131     TAYSIDE XING NW           KENNESAW         GA   30152-8269   AL   5/14/2013    07/24/2017
                       MUSCOGEE    10612491   KELLETT       TYLER         JAMES              2875     EDGEWOOD RD               COLUMBUS         GA   31906        AL   4/24/2016    12/26/2017
                       SPALDING    08659305   MOORE         ELIZABETH     MARIE              376      E COLLEGE ST              GRIFFIN          GA   30224        AL   4/25/2012    03/21/2016
                       PAULDING    04746063   CAPES         CHRISTOPHER   BRANDON            30       VICKIE DR                 HIRAM            GA   30141        AL   2/1/2004     11/16/2018
                       TREUTLEN    00570112   WARD          ELLEN         JOYCE              1452     TWIN PONDS RD             SOPERTON         GA   30457        AL   6/17/1992    08/08/2016
                       MUSCOGEE    01792884   STICKNEY      MARY          R WALKER           1157     HARNESS DR                COLUMBUS         GA   31906-2724   AL   3/28/1972    10/24/2016
                       WARREN      06163619   SMITH         DEMETRISH     LACOY              30       HOPGOOD ST                WARRENTON        GA   30828        AL   10/24/2004   06/28/2020
                       DEKALB      02643397   PARRIS        RUSSELL       STEPHEN            2852     NORTHBROOK DR             ATLANTA          GA   30340        AL   8/21/1992    10/14/2004
                       CLAYTON     05110356   BYARS         VANESSA       RESHA              6881     BELLS LANDING COVE        REX              GA   30273-2264   AL   10/2/2000    10/16/2006
                       FULTON      10603098   RIVERS        MCKENZIE      SARAH              12170    MEADOWS LN                ALPHARETTA       GA   30005        AL   11/27/2015   10/21/2016
                       FULTON      10603098   RIVERS        MCKENZIE      SARAH              12170    MEADOWS LN                ALPHARETTA       GA   30005        AL   11/27/2015   10/21/2016
                       COBB        05006977   CHILDS        MARTHA        ELIZABETH          3039     MEADOW DR                 MARIETTA         GA   30062-5151   AL   10/8/2000    09/03/2004
                       CLAYTON     07971872   CALHOUN       CHELSEA       RENEE              9194     JENNI CIR                 JONESBORO        GA   30238        AL   1/9/2009     10/08/2012
                       COBB        10175403   PALMER        JUSTIN        JEROME             1611     FERNSTONE DR NW           ACWORTH          GA   30101        AL   2/18/2014    08/16/2018
                       CHATTOOGA   00431289   JACKSON       DIXIE         ANN                172      GOODWIN DR                SUMMERVILLE      GA   30747        AR   8/29/1992    10/11/2016
                       WARE        08722924   WHITE         KIERSTEN      BRIELLE            821      CEDAR ST                  WAYCROSS         GA   31501        AL   6/24/2012    09/29/2012
                       FORSYTH     08598258   NODVIN        SYDNEE        RHODA              5485     LINGER LONGER RD          CUMMING          GA   30041        AL   10/7/2012    08/15/2013
                       BAKER       10177465   PARKER        BARBARA       RUSHELL            919      PRETORIA RD               NEWTON           GA   39870        AL   3/8/2014     12/22/2015




  Ex. 2 to Petition:
                       FULTON      11439638   BAUMAN        CAMERON       ROSS               2840     PEACHTREE RD NE           ATLANTA          GA   30305        AL   8/31/2017    01/28/2019




Braynard Declaration
                       FULTON      10856401   SIMPSON       CASEY         LEA                5055     HAMPTON BLUFF CT          ROSWELL          GA   30075        AL   5/12/2016    10/23/2016
                       COBB        05528058   PETTUS        BENJAMIN      CLYDE              5158     BROWN LEAF WAY            POWDER SPRINGS   GA   30127        AL   10/3/2004    03/23/2017
                       PAULDING    04340551   BOOTH         JOE           MACON              97       MOONRISE XING             DALLAS           GA   30132        AL   10/7/2012    10/24/2017
                       FAYETTE     00104931   GORDON        MARK          MICHAEL            416      MURRY PARK                PEACHTREE CITY   GA   30269-2622   AL   7/3/1989     05/21/2018
                       WALTON      01852838   JOHNSON       JO            ANN                1640     BROADNAX MILL RD          LOGANVILLE       GA   30052-4570   AZ   3/9/1984     01/09/2014
                       FAYETTE     00773302   ROSS          GREGORY       A                  130      WINDHAM WAY               FAYETTEVILLE     GA   30215        AR   10/11/1988   10/13/1992
                       MUSCOGEE    04396556   FERRELL       FLORIA        JEAN               2871     BARBARA RD                COLUMBUS         GA   31907        AR   10/3/2004    10/06/2008
                       COBB        11506668   KENNETT       NAYNETTE      MYEISHA            4194     GRAMERCY MAIN NW          KENNESAW         GA   30144        CA   10/25/2017   03/24/2019
                       JACKSON     06866861   SMITH         JERRY         THOMAS             115      SPRING ST                 COMMERCE         GA   30529        CA   6/19/2006    03/29/2016
                       JACKSON     06866861   SMITH         JERRY         THOMAS             115      SPRING ST                 COMMERCE         GA   30529        CA   6/19/2006    03/29/2016
                       FAYETTE     08560914   RUBLE         ZACHARY       RYAN               129      N COVE DR                 PEACHTREE CITY   GA   30269        CA   10/7/2012    11/01/2017
                       GLYNN       06253322   BLACK         STEWART       V                  1014     RICHMOND ST               BRUNSWICK        GA   31520-7543   CA   9/20/2004    05/01/2018
                       GLYNN       06253322   BLACK         STEWART       V                  1014     RICHMOND ST               BRUNSWICK        GA   31520-7543   CA   9/20/2004    05/01/2018
                       FULTON      02606632   SMITH         NORMA         J                  1360     CHILDRESS DR SW           ATLANTA          GA   30311-3602   CA   2/28/1986    09/07/2020
                       HALL        03716175   SANCHEZ       ROBERTO                          6590     PAYNE RD                  MURRAYVILLE      GA   30564-1115   CA   6/7/1996     10/18/2004
                       PEACH       10235494   MANGRUM       LELAND        PERRY              108      S CAMELLIA BLVD           FORT VALLEY      GA   31030        CA   10/5/2014    01/01/2020
                       DEKALB      03491819   NYE           CHARLES       EDMUND             1335     CHURCH ST                 DECATUR          GA   30030        CA   10/6/1996    09/25/2004
                       WAYNE       02295480   JONES         CYNTHIA       DENISE             365      CARLOS RD                 ODUM             GA   31555-8924   AL   1/19/1984    06/11/2009
                       FULTON      07381965   JASON         DESHA         RENEE              6005     RICHWOOD CIR              ROSWELL          GA   30076        AL   10/5/2008    10/11/2012
                                                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 145 of 559




                       DOUGLAS     06592749   FREEMAN       TENEECIA      ANITA              8653     ASHLEY WAY                DOUGLASVILLE     GA   30134        AL   7/27/2005    01/23/2008
                       MUSCOGEE    01830477   ANDREWS       ALAN          LAWTON             4343     WARM SPRINGS RD           COLUMBUS         GA   31909        AL   1/23/1992    06/24/2013



                                                                                                     Page 46
                                                                                     GA Out of State Subsequent Registration


                       COBB        08807529   GRIFFIN       CHELSEA      LOIS               3151     STILLHOUSE CREEK DR SE      ATLANTA             GA   30339        AL   10/7/2012    02/24/2014
                       CLAYTON     12617231   MACK          MICHELSHIA   YASMEEN            478      EMMETT ST                   RIVERDALE           GA   30274        AL   10/7/2012    04/22/2014
                       DEKALB      08626539   MURRAY        KADEEM       ISHMAEL            6259     FIELD MILL RD               STONE MOUNTAIN      GA   30087-4917   AL   2/15/2012    12/11/2015
                       MUSCOGEE    06716603   ROWE          JAMES        CALVYN             521      FULTON AVE                  COLUMBUS            GA   31906        AL   6/18/2006    02/06/2016
                       FORSYTH     10054416   WARREN        CHARLES      EUGENE             2655     GRAPEVINE CIR               CUMMING             GA   30041        AL   4/20/2014    03/21/2017
                       FORSYTH     10054416   WARREN        CHARLES      EUGENE             2655     GRAPEVINE CIR               CUMMING             GA   30041        AL   4/20/2014    03/21/2017
                       DOUGHERTY   00028276   SCULARK       JAMES        EDWARD             3004     POST CT                     ALBANY              GA   31721        AL   3/8/1988     08/15/2016
                       HALL        04523858   BAILEY        MARK         ANDREW             6426     CHESLA DR                   GAINESVILLE         GA   30506        AL   10/8/2000    07/29/2016
                       MUSCOGEE    03251908   BRADY         EDA          ANN                1648     DONALD DR                   COLUMBUS            GA   31907        AL   6/21/1998    10/14/2016
                       BUTTS       04338286   POWELL        SCOTT        LEWIS              148      ROOSEVELT BLVD              JACKSON             GA   30233        AL   10/5/2008    08/16/2016
                       DEKALB      10680292   MUSE          KIANNA       CARLENE            5213     BROUGH LN                   STONE MOUNTAIN      GA   30088        AL   3/7/2016     10/20/2016
                       DEKALB      10680292   MUSE          KIANNA       CARLENE            5213     BROUGH LN                   STONE MOUNTAIN      GA   30088        AL   3/7/2016     10/20/2016
                       DOUGHERTY   02106592   SMITH         VICTOR       BERNARD            2524     SCHLEY AVE                  ALBANY              GA   31707        AL   10/2/1992    07/12/2017
                       COLUMBIA    10729013   WATSON        KIERRA       SIMONE             1611     HALTON DR                   GROVETOWN           GA   30813        AL   4/12/2016    08/29/2017
                       COLUMBIA    10729013   WATSON        KIERRA       SIMONE             1611     HALTON DR                   GROVETOWN           GA   30813        AL   4/12/2016    08/29/2017
                       CLAYTON     03849336   WALTON        ALBERT       C                  8228     PARK RIDGE DR               RIVERDALE           GA   30274        AL   10/6/1996    06/06/2018
                       FLOYD       02983423   WALLACE       LINDA        SUE                7        PERRY FARM RD SW            CAVE SPRING         GA   30124        AL   9/30/1992    10/18/2018
                       CHEROKEE    07121660   GARCIA        JOSEPH       DANIEL             121      TURNERS CT                  CANTON              GA   30115-9211   AL   4/25/2007    08/17/2018
                       COBB        10497521   JARDINE       MADELINE     FRANCES            2511     HOLLINDALE LN NW            KENNESAW            GA   30152        AL   7/14/2015    08/12/2019
                       FAYETTE     12555804   TAYLOR        KENNETH      LEE                216      LENOX DR                    PEACHTREE CITY      GA   30269        AR   2/23/1980    02/12/2020
                       FULTON      07507622   PRINCE        SARA         CATHERINE          130      26TH ST NW                  ATLANTA             GA   30309        AR   10/5/2008    02/13/2015
                       CHATHAM     06986599   EIDE          HECTOR       LUCERO             317      WINCHESTER DR               POOLER              GA   31322-3804   AR   10/14/2006   06/02/2014
                       FULTON      06022440   JEFFERIES     WYATT        LEE                1545     S GORDON ST SW              ATLANTA             GA   30310        AR   10/3/2004    08/18/2014
                       DEKALB      08939006   JACKSON       JAMES        EDWARD             4677     BRANDI BAY                  LITHONIA            GA   30038-7707   AZ   2/12/2013    06/01/2016
                       GWINNETT    05505132   ELIE          DUKE         THULANI            3740     E BAY ST                    DULUTH              GA   30096        CA   10/6/2002    10/09/2018
                       FORSYTH     08476047   PATEL         PARTH        DINESH             2815     BROOKWATER DR               CUMMING             GA   30041        CA   7/28/2011    03/03/2020
                       TOWNS       00912759   HAMLER        SANDRA       IRENE              57       ENOTA VILLAGE DR            YOUNG HARRIS        GA   30582        CA   3/17/1987    05/17/2016




  Ex. 2 to Petition:
                       FULTON      10138242   MIMMS         JACOB        DURANT             1270     JONES RD                    ROSWELL             GA   30075        CA   11/5/2013    01/15/2020




Braynard Declaration
                       FULTON      10673938   GALARDI       NINA         ANGELINE           760      PIEDMONT AVE NE             ATLANTA             GA   30308        CA   10/9/2016    10/21/2016
                       GREENE      08655473   MCGILLIVRAY   EVAN         VINCENT            1010     SUNSET DR                   GREENSBORO          GA   30642        CA   1/4/2013     02/27/2018
                       CHATHAM     08557259   VAUGHAN       DANIEL       SCOTT              821      MERIWEATHER DR               SAVANNAH           GA   31406        CA   12/8/2011    11/14/2019
                       FULTON      02501376 BORDERS         JULIE        ANDREA             538                                   ATLANTA
                                                                                                     CENTENNIAL OLYMPIC PARK DR N W                  GA   30313        CA   8/19/1979    10/15/1995
                       DOUGHERTY   03723394 WALKER          MARK         ANTHONY            202      THORNTON DR                 ALBANY              GA   31705-2808   CA   6/6/1996     03/03/2020
                       CLAYTON     08388560   JOHNSON       RALPH                           7531     LIVINGSTON DR               JONESBORO           GA   30236-7236   CA   2/16/2011    08/21/2020
                       DEKALB      03845030   THOMPSON      MINDY        LEA                1260     FAIRVIEW RD NE              ATLANTA             GA   30306        CA   10/6/1996    05/22/2014
                       FORSYTH     02145783   WILLS         KENNETH      JOHN               1240     WINDHAVEN DR                ALPHARETTA          GA   30005-2207   CO   6/10/1986    08/19/1996
                       GWINNETT    06379310   JENKINS       MURELL                          4042     SPALDING HOLW               PEACHTREE CORNERS   GA   30092-1955   CA   10/4/2004    07/31/2018
                       HALL        01775135   WRIGHT        PAMELA       JEAN               3754     JAMES ED RD                 GAINESVILLE         GA   30506        CO   1/7/1995     03/16/1995
                       CLAYTON     07015781   COOK          LOUISE                          1360     BIRDSONG LN                 HAMPTON             GA   30228        CT   1/6/2008     10/09/2012
                       GWINNETT    10216673   LEIBOWITZ     REBECCA                         4552     ARBOR CREST CT              SUWANEE             GA   30024        CT   5/31/2014    09/12/2015
                       GWINNETT    10216673   LEIBOWITZ     REBECCA                         4552     ARBOR CREST CT              SUWANEE             GA   30024        CT   5/31/2014    09/12/2015
                       THOMAS      00635399   SMITH         MICHAEL      A                  1360     MYRICK RD                   THOMASVILLE         GA   31792-9016   DE   5/27/1988    04/14/1998
                       COBB        01407490   CAVALLARO     ALICE        MARIE              3409     MEADOWVIEW LN SW            MARIETTA            GA   30008        FL   2/1/1992     08/31/2011
                       HALL        05970196   DUNCAN        PHYLLIS      MARIE              2450     THOMPSONS MILL RD           BUFORD              GA   30519        FL   2/13/2004    07/19/2012
                       FORSYTH     04797480   SCHWOBE       KATHLEEN                        9370     RALDON RD                   GAINESVILLE         GA   30506        FL   10/8/2000    12/01/2005
                       FORSYTH     06325687   SCHWOBE       MARK         W                  9370     RALDON RD                   GAINESVILLE         GA   30506        FL   10/3/2004    12/01/2005
                       FULTON      05300279   JULIO         RHONDA       CHARLOTTE          250      PHARR RD NE                 ATLANTA             GA   30305        FL   10/3/2004    10/24/2011
                                                                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 146 of 559




                       FORSYTH     04031081   SCHWERD       CHRISTIAN    JUSTIN             2475     FLAT STONE DR               CUMMING             GA   30041        FL   10/3/2004    11/09/2012
                       FULTON      04240135   SOMMERIO      NICHOLAS     JOSEPH             7025     HAMPTON BLUFF WAY           ROSWELL             GA   30075-6747   FL   10/2/1997    03/21/2001



                                                                                                    Page 47
                                                                                   GA Out of State Subsequent Registration


                       DOUGHERTY   00013569   RICHARDSON   WILLIE      LEE                822      HOLLY DR                  ALBANY          GA   31705-4319   FL   9/26/1974    06/08/2000
                       FULTON      02526278   WILLIAMS     JAVIS       LAVINSKY           866      WOODMERE DR NW            ATLANTA         GA   30318        FL   10/5/1992    05/13/2002
                       BRYAN       05812750   RODRIGUEZ    MONICA                         696      OSPREY DR                 RICHMOND HILL   GA   31324        FL   10/3/2004    10/09/2012
                       COBB        02429486   DAILEY       DAWN                           4511     CLUB HOUSE DR             MARIETTA        GA   30066-2472   FL   10/11/1988   11/03/1997
                       FULTON      02527677   DOUGLAS      JUSTIN      MATTHEW            3245     MERGANSER LN              ALPHARETTA      GA   30022        FL   9/29/1993    04/28/1995
                       COOK        06890223   MORRIS       MATTHEW     SCOTT              5907     OLD COFFEE RD             ADEL            GA   31620        FL   10/8/2006    09/07/2012
                       FULTON      08420615   NORWOOD      MALCOLM     XAVIER             2269     CREEL RD                  ATLANTA         GA   30349        FL   4/19/2011    09/21/2012
                       COBB        03182792   MOORE        WALTER      BERT               4497     KINVARRA CIR SW           MABLETON        GA   30126-1497   FL   2/1/1980     12/04/2013
                       GWINNETT    07337860   ADEYEYE      KOLAWOLE    JONATHAN           4729     POLLY PL                  SNELLVILLE      GA   30039        FL   11/2/2007    10/03/2012
                       COBB        06613515   PUGH         MONRAY      JIMAAL             283      ANGLA DR SE               SMYRNA          GA   30082        FL   10/8/2006    01/11/2013
                       FULTON      08789573   JORDAN       RAVEN       NATASHA            5940     CATAWBA WAY               COLLEGE PARK    GA   30349        FL   7/28/2012    09/22/2012
                       CLAYTON     07147744   RACKARD      KATHY       MARIE              629      TORONTO CIR               HAMPTON         GA   30228        FL   1/6/2008     06/17/2015
                       LAMAR       04092443   RAINEY       DANIEL      LAWRENCE           888      THOMASTON ST              BARNESVILLE     GA   30204        FL   8/19/2001    02/26/2007
                       JACKSON     06362019   MUENCHOW     ALICIA      KAY                177      COLLEGE AVE               MAYSVILLE       GA   30558        FL   10/3/2004    04/17/2013
                       FULTON      01039733   MIMMS        NORA        LEA                1080     CARNOUSTIE LN             ALPHARETTA      GA   30005-6961   FL   6/21/1998    06/14/2013
                       THOMAS      06766720   JOHNSON      ASLYN       VICTORIA           1040     THOMAS DR                 THOMASVILLE     GA   31757        FL   2/11/2006    08/13/2013
                       CHEROKEE    07392833   MILLER       GENAY       GRACE              2078     SUGAR PIKE RD             WOODSTOCK       GA   30188-2118   FL   1/9/2008     06/12/2013
                       JACKSON     06957865   MUENCHOW     KARLHEINZ   PETER              177      COLLEGE AVE               MAYSVILLE       GA   30558        FL   10/8/2006    04/12/2013
                       CAMDEN      07528020   HANSEN       GLENN       CHARLES            573      CARDINAL CIR E            SAINT MARYS     GA   31558-4150   FL   4/30/2008    07/29/2013
                       FORSYTH     00828759   BALLEW       CARLSON     WILLIAM            1745     SAWNEE MEADOW LN          CUMMING         GA   30040        FL   7/29/1994    11/24/2008
                       FORSYTH     00828759   BALLEW       CARLSON     WILLIAM            1745     SAWNEE MEADOW LN          CUMMING         GA   30040        FL   7/29/1994    11/24/2008
                       COBB        03050024   COLONEY      RICHARD     MARCUS             303      CALIBRE BROOKE WAY SE     SMYRNA          GA   30080        FL   10/11/1994   06/17/2013
                       HENRY       04811073   DAVIS        FRANKLIN    LAMONT             281      CONCORD TER               MCDONOUGH       GA   30253-3973   FL   11/13/2007   02/19/2014
                       FORSYTH     00842201   BALLARD      JOSEPH      DANIEL             3995     DERBY DR                  CUMMING         GA   30040        FL   10/8/1994    03/09/2000
                       FULTON      05457841   BARSON       JOHN        KENNETH            180      JACKSON ST NE             ATLANTA         GA   30312        FL   7/21/2002    01/03/2011
                       FULTON      05951164   DOUGLAS      JASON       FREDERICK          222      12TH ST NE                ATLANTA         GA   30309        FL   2/1/2004     01/06/2016
                       BIBB        04293618   WEST         MONICA      JEAN               2604     PINEWORTH RD              MACON           GA   31216        FL   6/6/2012     07/18/2016




  Ex. 2 to Petition:
                       FULTON      05621666   NEWELL       RICHARD     MICHAEL            105      TROWBRIDGE RD             ATLANTA         GA   30350        FL   10/3/2004    01/17/2006




Braynard Declaration
                       COBB        08328531   LEE          WYATT       SIGURD             2112     BISHOP CREEK DR           MARIETTA        GA   30062-6310   FL   10/19/2010   06/07/2016
                       COBB        10095625   QUIMBY       ANDREW      JOSEPH             3110     WINBORN PL NW             KENNESAW        GA   30152        FL   8/9/2013     08/31/2016
                       COBB        10095625   QUIMBY       ANDREW      JOSEPH             3110     WINBORN PL NW             KENNESAW        GA   30152        FL   8/9/2013     08/31/2016
                       CLARKE      04561464   MICHAELS     STEPHEN     EDWARD             385      OLD EPPS BRIDGE RD        ATHENS          GA   30606        FL   10/8/2000    10/14/2004
                       GLYNN       10509483   MUSSARA      SHELBY      SIERRA             100      WINDRIDGE DR              BRUNSWICK       GA   31520        FL   8/7/2015     09/09/2016
                       LOWNDES     01197089   STRICKLAND   AUBREY      J                  5345     MADISON HWY               VALDOSTA        GA   31601        FL   7/17/1964    02/09/2006
                       HOUSTON     05060598   PINTO        KEVIN       DAVID              204      OLDE HICKORY CIR          BONAIRE         GA   31005        FL   10/8/2000    12/28/2006
                       LAMAR       04092443   RAINEY       DANIEL      LAWRENCE           888      THOMASTON ST              BARNESVILLE     GA   30204        FL   8/19/2001    02/26/2007
                       GWINNETT    02823867   KENNEY       JULIA       STEWART            2200     DULUTH HWY                DULUTH          GA   30097        FL   7/25/1990    09/28/2018
                       DEKALB      01700574   WYNN         CEDRIC      TREMAYNE           5116     TREECREST PKWY            DECATUR         GA   30035        FL   1/1/1994     08/30/2007
                       BULLOCH     05805815   HAGLER       JESSE       BUTLER             1404     BUCKINGHAM CT             STATESBORO      GA   30461        FL   2/1/2004     10/12/2007
                       GRADY       06090975   DAVIS        SHANN       LAWSON             415      TIRED CREEK RD            WHIGHAM         GA   39897-3436   FL   6/12/2004    02/25/2008
                       CHEROKEE    03499727   WITMER       ANNA        ALICIA             168      ABLE RD                   WALESKA         GA   30183        NC   1/26/1996    06/23/2011
                       RICHMOND    01422511   SMITH        JAMES       E                  1001     HOLDEN ST                 AUGUSTA         GA   30904-3826   NJ   5/14/1994    03/01/2006
                       RICHMOND    01450701   SMITH        GREGORY                        4019     ELLA CT                   HEPHZIBAH       GA   30815-6015   NJ   5/18/1992    11/09/2009
                       CLAYTON     05144871   HOWARD       FELICIA     E                  7356     LISA CT                   RIVERDALE       GA   30274        NJ   10/8/2000    09/15/2018
                       GWINNETT    02870246   GRAY         SHARON      M                  3150     GREYSIDE DR               BUFORD          GA   30519-3788   NJ   9/11/1992    10/18/2016
                       DEKALB      10226619   WEISSMANN    JOSHUA      S                  4824     ADAMS WALK                ATLANTA         GA   30338        NJ   5/15/2014    10/18/2016
                       COBB        08522563   SAMPATH      SAVITH                         2217     CEDAR FORKS TRCE          MARIETTA        GA   30062-4640   NJ   9/14/2011    10/17/2016
                                                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 147 of 559




                       MILLER      01677866   MILLS        ROGER       L                  115      B AND B LN                COLQUITT        GA   39837-5802   NJ   8/24/1992    05/15/2018
                       GWINNETT    08385242   GILLIAM      MILLIE      ANN                2629     CAROLINA CT               BETHLEHEM       GA   30620        NV   4/20/2014    09/16/2015



                                                                                                  Page 48
                                                                                       GA Out of State Subsequent Registration


                       LAURENS     07166828   CAMPBELL      PEETRA       RENEE                104      HILLSIDE CT               DUBLIN           GA   31021        NV   10/5/2008    07/05/2016
                       COBB        10726308   PRESTON       KAILEE       ANN                  1213     RIDGESIDE DR NW           ACWORTH          GA   30102        NV   2/8/2016     01/06/2020
                       FULTON      10698316   CHAVIS        QUINCIANA    SIMONE               2070     LIBERTY HTS               FAIRBURN         GA   30213        NV   3/21/2016    12/20/2019
                       LOWNDES     01206000   JOHNSON       HAROLD                            1001     N LEE ST                  VALDOSTA         GA   31601-4024   NY   10/6/1980    05/07/2004
                       COWETA      04734090   SEWELL        MARIA        L                    104      PINE GROVE CIR            NEWNAN           GA   30263-2895   NY   6/18/2000    07/09/2001
                       FULTON      07104278   BRATHWAITE    JAMAAL       ALBERT               6562     BEAVER CREEK TRL          COLLEGE PARK     GA   30349        NY   1/6/2008     10/22/2009
                       COBB        03238105   JOHNSON       LARRY                             581      SUMMERTREE CT SE          MABLETON         GA   30126-1784   NY   2/1/1992     08/17/1994
                       FULTON      07802192   KAMARA        MABINDOU                          5589     SABLE WAY                 ATLANTA          GA   30349        NY   9/9/2008     10/09/2008
                       FAYETTE     07149854   KIONGOZI      KAMILI                            280      HIDDEN LAKE DR            FAYETTEVILLE     GA   30215        NY   5/22/2007    01/22/2008
                       WHITFIELD   07019658   RODRIGUEZ     JENNIFER                          117      S HURRICANE RD            ROCKY FACE       GA   30740-8757   NY   12/19/2006   10/09/2008
                       FULTON      06303420   DUNN          RYAN         JAMES                50       AVERY DR NE               ATLANTA          GA   30309        NY   9/23/2004    02/03/2014
                       FULTON      06934154   HILDEBRAND    CYNTHIA      P                    310      MARTIN RIDGE CT           ROSWELL          GA   30076-2832   NY   8/20/2006    08/09/2013
                       DEKALB      10052148   SCOTT         SARAH        SALTONSTALL          3954     BROWN RD                  TUCKER           GA   30084        NY   6/3/2013     02/09/2016
                       COWETA      03101494   PEREZ         PEGGY                             125      MACEDONIA WOODS DR        NEWNAN           GA   30263-6133   NY   8/14/1992    07/09/2002
                       COBB        08552775   NAISHADHAM    SUMAN                             405      OAK BROOK CT SE           SMYRNA           GA   30082-4611   NY   12/12/2011   06/13/2014
                       DEKALB      08490749   SIMMONS       ALEXIS       BREANNE              4489     ALLGOOD SPRINGS DR        STONE MOUNTAIN   GA   30083-4809   NY   8/11/2011    01/21/2015
                       PAULDING    03160719   CAMPBELL      LARRY        ALLEN                117      ANDREWS CT                DALLAS           GA   30157        NY   2/1/1988     12/26/2014
                       FULTON      02711217   HARRIS        YOLANDA                           706      LYNN CIR SW               ATLANTA          GA   30311-2317   NY   3/8/1988     10/12/2018
                       COBB        06559022   THRASHER      ROBERT       BARTON               3034     BAKERS MDWS SE            ATLANTA          GA   30339        NY   6/18/2006    09/19/2018
                       LIBERTY     07009695   MCCULLOUGH    MARCELLUS    R                    1009     BACON RD                  HINESVILLE       GA   31313        NY   11/21/2006   10/03/2018
                       FULTON      08561698   BUTLER        GRACE        MADELINE             4601     CLUB CIR NE               ATLANTA          GA   30319-1055   NY   10/17/2011   09/11/2019
                       CHEROKEE    07088018   WOELFLE       JUSTIN       WILLIAM              124      PORT VICTORIA WAY         WOODSTOCK        GA   30189-5124   OH   3/10/2007    01/28/2013
                       CHEROKEE    05231678   JOHNSON       CHARLES      M                    114      RIVERSIDE LN              WOODSTOCK        GA   30188        OH   10/6/2002    02/16/2016
                       HALL        10272634   CARTER        LAUREN       ALLYN                1080     WESSELL RD NW             GAINESVILLE      GA   30501        OH   7/30/2014    07/28/2015
                       BIBB        06278625   HOLMES        ASHLEY       FAITH                2732     MOLLIE DR                 MACON            GA   31217        OH   10/3/2004    11/02/2010
                       FULTON      08448899   LUNSFORD      SAMANTHA     EUNIECE              3954     BOULDER PARK DR SW        ATLANTA          GA   30331        OH   6/10/2011    08/31/2012
                       FULTON      08385199   KOPORC        RANDOLPH     JOSEPH               1325     CASHIERS WAY              ROSWELL          GA   30075        OH   2/10/2011    11/13/2014




  Ex. 2 to Petition:
                       CHATHAM     06710763   BLACK         JUDY         FEAGIN               1204     MURPHY AVE                SAVANNAH         GA   31415        OH   10/5/2008    01/17/2012




Braynard Declaration
                       COBB        03875703   AGUIRRE       MARIA        SOPHIA               3320     CHASTAIN LANDINGS CT      MARIETTA         GA   30066        OR   9/12/1996    08/01/2019
                       FULTON      04851551   JERZYKOWSKI   CHARLES      MARVIN               340      PARSONS BR                ALPHARETTA       GA   30022        OR   6/5/2008     05/25/2010
                       FULTON      07187983   CARDINALE     MATTHEW      CHARLES              1326     BERNARD ST NW             ATLANTA          GA   30314        OR   11/2/2008    05/21/2019
                       COBB        05115398   HARWELL       RAENA        JAMILA               4243     TENNEYSON LN              AUSTELL          GA   30106        PA   10/8/2000    08/07/2006
                       DEKALB      11450192   MCDANIEL      DONTAE       LAPRELL              670      WATSON CV                 STONE MOUNTAIN   GA   30087        OR   7/21/2017    01/22/2018
                       FULTON      10884909   MATINFAR      NAVEED                            4        VALE CLOSE NE             ATLANTA          GA   30324        PA   6/23/2016    10/21/2016
                       LIBERTY     06548200   JACKSON       KALVIN       LENARD               61       MARTIN CT                 HINESVILLE       GA   31313        PA   6/6/2005     03/04/2018
                       HARRIS      01249465   JONES         CATHY        A                    359      JONES RD                  CATAULA          GA   31804-4128   OR   10/8/1990    03/05/2004
                       FULTON      10205137   PADEN         ERIC         JAMAL                160      WYNFIELD WAY SW           ATLANTA          GA   30331        PA   4/18/2014    06/21/2018
                       DEKALB      05613885   LOTZ          LUTHER       CARLTON              3612     RAYMOND DR                DORAVILLE        GA   30340        OR   10/3/2004    05/18/2010
                       WHITFIELD   00084304   SANTOS        CARLOS       R                    2916     FIVE SPRINGS RD SE        DALTON           GA   30721        PA   1/1/1994     07/31/2004
                       FULTON      05041133   CARR          ROY          JAMES                185      CLIFTWOOD DR NE           ATLANTA          GA   30328        PA   10/8/2000    01/12/2013
                       WHITE       03094589   HONIKER       MICHAEL      DAVID                534      FRIEDRICK RD              CLEVELAND        GA   30528        PA   5/21/1995    09/15/2013
                       CHEROKEE    07553375   KIEFER        CARSON       JOSEPH               1665     MORGAN WALK               CANTON           GA   30115        PA   10/5/2008    02/07/2014
                       COWETA      02931659   SMITH         ROBERT       HENRY                235      WILLINGTON WAY            NEWNAN           GA   30265-1958   PA   9/1/1988     08/30/1997
                       FULTON      12142858   BRADSHAW      CLINT        JOSHUA               11045    CRABAPPLE LAKE DR         ROSWELL          GA   30076        OR   10/29/2018   11/06/2018
                       HARALSON    00853211   SMITH         MARK         A                    202      KIKER ST                  TALLAPOOSA       GA   30176-1343   SC   8/16/1974    10/04/1984
                       CHEROKEE    00512806   TUCKER        RICKY        G                    160      COLONIAL DR               WOODSTOCK        GA   30189-6806   SC   1/29/1991    11/20/2014
                       FULTON      02705024   BROWN         WILLETTE     H                    8008     LEXINGTON DR              ROSWELL          GA   30075-5870   SC   9/28/1988    08/23/2006
                                                                                                                                                                                                   Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 148 of 559




                       DEKALB      08210307   WILLIAMS      ALEXANDREA   M                    4000     DUNWOODY PARK             ATLANTA          GA   30338        SC   10/7/2012    11/07/2016
                       CHEROKEE    03534829   SMITH         LISA         W                    1321     FREEHOME RD               CANTON           GA   30115-4823   SC   2/14/1996    10/14/2018



                                                                                                      Page 49
                                                                                         GA Out of State Subsequent Registration


                       BIBB        00147424   CULLINAN         NEIL          M                  155      N WELLINGTON              MACON            GA   31210-2186   SC   9/2/1978     02/27/2008
                       BIBB        00147424   CULLINAN         NEIL          M                  155      N WELLINGTON              MACON            GA   31210-2186   SC   9/2/1978     02/27/2008
                       FORSYTH     04650932   SUCHYNA          BRIAN         A                  3235     SUFFOLK DR                CUMMING          GA   30041        SC   2/6/2000     07/09/2004
                       WILKES      00225481   JACKSON          JAMES         E                  321      MCGUIRE ST                WASHINGTON       GA   30673-1635   SC   6/21/1976    01/04/2006
                       FORSYTH     03791152   FISHER           JENNIFER      L                  535      TILBURY DR                SUWANEE          GA   30024        SC   10/6/1996    08/14/2008
                       COBB        03002960   SPIER            GEORGE        TERRELL            1378     ARDEN DR SW               MARIETTA         GA   30008        TN   8/1/1980     08/23/2012
                       CHEROKEE    04284297   BARTLETT-SLOAN   KIRBY         A                  707      LAKE POINT DR             WOODSTOCK        GA   30189-5455   TN   12/3/1997    04/10/2012
                       HENRY       01415509   FORD             JAMES         O                  138      LONGVIEW RD               STOCKBRIDGE      GA   30281-2630   TN   3/10/1994    08/20/2007
                       CHEROKEE    03084809   CRAFTON          TYLER         NELSON             730      HASTY TRL                 CANTON           GA   30115        TN   9/29/2015    06/06/2019
                       DEKALB      02024792   LEWIS            JONATHAN                         4805     SNAP CREEK LN             DECATUR          GA   30035        TX   3/16/1995    02/18/2016
                       LAURENS     08861716   DUTRA            ROGERIO       GOMES              726      FLANDERS LN               DUBLIN           GA   31021        TN   10/9/2012    12/15/2016
                       CLAYTON     04601838   LEARY            JUANA         LAJOYCE            5569     SAPPHIRE CIR              ELLENWOOD        GA   30294-3585   TN   10/8/2000    10/11/2016
                       COBB        08879289   LEWIS            ALIYAH        JANAI              5126     LAUREL BRIDGE CT SE       SMYRNA           GA   30082        TN   10/4/2012    07/18/2017
                       BIBB        08149471   WATTS            TRAVIS        BERNARD            514      LITCHFIELD DR             MACON            GA   31220        TN   10/7/2012    01/17/2019
                       APPLING     00647249   ANDERSON         GLENDA        S                  1180     SWEETGUM LN               BAXLEY           GA   31513        TN   1/1/1991     08/25/1994
                       FULTON      06019520   REED             CHRISTOPHER   STALKER            320      BAILEY VISTA CT           DULUTH           GA   30097        TX   10/3/2004    03/04/2012
                       HENRY       02144724   WILLIAMS         STEPHANIE     TYRA               2101     BERWICK CT                LOCUST GROVE     GA   30248        TX   6/22/1992    05/18/2007
                       OCONEE      06718356   JACKSON          RANSOM        JOSEPH             1050     SUNSTONE DR               BOGART           GA   30622        TX   12/30/2005   11/17/2011
                       HALL        06108205   PARTRICK         STEPHEN       THOMAS             905      MEMORIAL DR               GAINESVILLE      GA   30501        TX   6/21/2004    08/22/2010
                       SPALDING    00112653   DAUGHERTY        SANDRA                           1555     16 WEST HWY               GRIFFIN          GA   30223        SD   4/18/1992    10/17/2016
                       CHATHAM     05064196   WRIGHT           WAYNE         LYSANDER           7230     GARFIELD ST               SAVANNAH         GA   31406        TX   10/3/2004    03/15/2014
                       HALL        06715326   SZATKOWSKI       ANNA          CHRISTINE          565      NORTH AVE NW              GAINESVILLE      GA   30501        TX   10/5/2008    07/28/2014
                       HALL        06715326   SZATKOWSKI       ANNA          CHRISTINE          565      NORTH AVE NW              GAINESVILLE      GA   30501        TX   10/5/2008    07/28/2014
                       GWINNETT    07394313   JORDAN           DERON         RASHAWN            5377     BLOSSOM BROOK DR          SUGAR HILL       GA   30518        TX   10/5/2008    10/31/2012
                       MUSCOGEE    04440349   LEWIS            ROBERT        OTTO               2805     N LUMPKIN RD              COLUMBUS         GA   31903        TX   6/15/1998    12/06/2012
                       LOWNDES     01222829   JONES            TRACY         LYNN               2000     OAKDALE DR                VALDOSTA         GA   31602        TX   10/5/1992    03/27/1994
                       DEKALB      08680369   BOYD             BRIAN         KEITH              859      STONEMILL MNR             LITHONIA         GA   30058-8233   TX   5/10/2012    10/16/2013




  Ex. 2 to Petition:
                       GWINNETT    08146123   HANDY            RHONDA        ELAINE             1208     RALEIGH WAY               LAWRENCEVILLE    GA   30043        TX   12/3/2009    11/21/2014




Braynard Declaration
                       FULTON      08816714   SALADNA          ALEXANDER     ROBERT             1101     JUNIPER ST NE             ATLANTA          GA   30309        TX   10/7/2012    01/09/2015
                       FAYETTE     10350833   LAWHEAD          TYLER         KENNETH            8        NORTHLAKE CIR             PEACHTREE CITY   GA   30269        TX   10/5/2014    10/15/2018
                       FULTON      05768083   HARDRICT         ROSE          MARIE              2911     PHARR COURT SOUTH NW      ATLANTA          GA   30305        TX   8/22/2004    08/24/2015
                       COBB        05565454   GONZALEZ         SANDRA                           4320     WHITE HICKORY LN NW       KENNESAW         GA   30152-7723   TX   9/11/2002    01/01/2016
                       FULTON      04420708   RABY             MONIQUE       RACHELLE           225      FIVE OAKS FARM            MILTON           GA   30004        TX   5/31/1998    09/25/2015
                       FULTON      08029176   HEALY            GERALD        DEAN               5512     FARMSIDE WAY              JOHNS CREEK      GA   30022        TX   4/4/2009     04/15/2018
                       GWINNETT    04424043   SELDON           TAMMIE                           3916     TROMBLY DR                BUFORD           GA   30519        TX   10/8/2000    06/14/2018
                       FULTON      02505713   SOUSA            JOHN          PHILLIP            2016     WHEATON WAY               SANDY SPRINGS    GA   30328        TX   6/13/1984    03/01/1986
                       FULTON      08576340   FRYMIRE          JACQUUELYN    RILEY              12300    DOUGLAS RD                ALPHARETTA       GA   30005        TX   2/5/2012     01/16/2019
                       FULTON      08707458   FROST            SYDNEY        AUGUSTA            747      BARNETT ST NE             ATLANTA          GA   30306        TX   10/7/2012    12/02/2018
                       JACKSON     01860273   DAVIS            GREGORY       STEVEN             523      BROOKS VILLAGE DR         PENDERGRASS      GA   30567        TX   10/5/1992    04/10/2003
                       COBB        03176507   MCKAY            JOHN                             5820     STONEHAVEN DR NW          KENNESAW         GA   30152-3760   TX   7/1/1991     09/12/2014
                       CLAYTON     05145351   CARL             BRYAN         JAMES              1247     WINSLOW DR                JONESBORO        GA   30238        TX   10/8/2000    02/14/2015
                       HABERSHAM   03923375   JORDAN           SHARI         BLACKWELL          410      SPIRAL HILLS DR           DEMOREST         GA   30535        TX   10/8/2000    10/07/2016
                       FULTON      02596155   BAKER            MARIANNE      LIDIAK             207      DENNIS DR                 ALPHARETTA       GA   30009        TX   9/26/1992    02/24/2017
                       FULTON      03431412   GILES            KIPCHOGE                         1750     COMMERCE DR NW            ATLANTA          GA   30318        TX   10/6/1996    03/02/2017
                       MUSCOGEE    05383809   HARRISON         HELEN         JEANETTE           7401     BLACKMON RD               COLUMBUS         GA   31909        TX   1/6/2008     08/05/2018
                       HOUSTON     00799556   WILLIAMS         MICHELLE                         101      CLUB PLACE CT             WARNER ROBINS    GA   31088-7554   TX   9/24/1988    02/17/2019
                       HENRY       03597311   GAUT             RONALD        WAYNE              793      DEERWOOD DR               STOCKBRIDGE      GA   30281        TX   3/22/1996    09/08/2018
                                                                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 149 of 559




                       FULTON      06472212   HOEFER           SCOTT         MATTHEW            12470    PRESERVE LN               ALPHARETTA       GA   30005        TX   10/5/2008    12/16/2018
                       MACON       00813912   SHREMSHOCK       CYNTHIA       RENEE              807      N ADAMS ST                MONTEZUMA        GA   31063        TX   10/8/1994    08/21/2002



                                                                                                        Page 50
                                                                                       GA Out of State Subsequent Registration


                       GWINNETT    06259767   VARI         CARMEN        MARIA                4455     CASCO LN NW               LILBURN          GA   30047        TX   10/5/2008    06/20/2014
                       MUSCOGEE    11379689   COLEMAN      KEONDE        EDWARD               4717     WOODRUFF RD               COLUMBUS         GA   31904        TX   7/25/2017    07/07/2018
                       FORSYTH     05178027   RAUTH        REBECCA       ANN                  4805     CARRIAGE BRIDGE LN        CUMMING          GA   30040        TX   10/3/2004    12/25/2013
                       CHEROKEE    06163428   BEECKEN      CLARK         ANDREW               1339     YORKSHIRE LN              WOODSTOCK        GA   30188        VA   2/19/2006    10/11/2011
                       COBB        08549922   RAINEY       PARIS         CHANTE               3025     CAMBRIAN TER              AUSTELL          GA   30106-2958   VA   11/14/2011   09/25/2012
                       COBB        08549922   RAINEY       PARIS         CHANTE               3025     CAMBRIAN TER              AUSTELL          GA   30106-2958   VA   11/14/2011   09/25/2012
                       DEKALB      08362282   MCDOWELL     ASHLEY        CHRISTINA            3956     HARTS MILL LN NE          ATLANTA          GA   30319        VA   12/27/2010   09/01/2012
                       COBB        06090589   MCNABB       MICHELLE      LEIGH                1703     COUNTRY PARK DR SE        SMYRNA           GA   30080        VA   10/3/2004    10/31/2013
                       COBB        05712182   PEAVEY       LYDIA         WRIGHT               3200     WILDWOOD DR SW            MARIETTA         GA   30060-6234   VA   10/3/2004    09/30/2019
                       BEN HILL    05422630   BROWN        CAROLYN       MAE                  190      FRANKLIN AVE              FITZGERALD       GA   31750        VA   1/22/2002    04/12/2011
                       MITCHELL    05860672   HARRIS       COLISHA       TERNELLIA            311      A ST NW                   PELHAM           GA   31779        VA   10/30/2003   11/04/2015
                       FORSYTH     10200951   HUGHES       AARON         CHRISTOPHER          1545     UNITY LOOP                CUMMING          GA   30040        VA   4/8/2014     10/16/2017
                       CLAYTON     10430809   HOWARD       KRISTIN       MARTINA              1606     ADRIAN DR                 RIVERDALE        GA   30296        VA   4/24/2016    09/27/2016
                       DEKALB      10773785   JACKSON      CARMEN        MAHOGANY             5141     BEECHWOOD FOREST DR       LITHONIA         GA   30038        VA   5/12/2016    08/31/2016
                       SCREVEN     08758230   KIRKLAND     STEPHEN       MICHAEL              567      RUNS BRANCH RD            NEWINGTON        GA   30446        VA   10/9/2016    07/14/2017
                       HALL        11384829   SKINNER      CASSIDY       MAY                  6305     BEN PARKS RD              MURRAYVILLE      GA   30564        VA   7/27/2017    10/16/2017
                       GILMER      01163850   KEENER       SUSAN         BRANDY               6821     MOUNT PISGAH RD           TALKING ROCK     GA   30175        VA   5/2/1986     10/11/2018
                       GWINNETT    07081078   RIGGIN       RASAND        COX                  1925     SUMMER RIDGE LN           LAWRENCEVILLE    GA   30044        VA   1/6/2008     11/30/2016
                       GLYNN       01122615   MANNING      LEWIS         KEITH                8106     KADSTER LN                BRUNSWICK        GA   31525        VA   7/20/1984    11/17/2016
                       THOMAS      08708981   HORNER       BRENNAN                            216      GATLIN CREEK RD           THOMASVILLE      GA   31757-1747   VA   6/26/2012    10/07/2013
                       HENRY       10363970   SLAUGHTER    CHRISTOPHER   ALLEN                317      BLACK WILLOW CT           LOCUST GROVE     GA   30248        VA   10/11/2014   01/29/2016
                       BIBB        02007219   JONES        CHARLES       EDWARD               300      WHITTINGTON DR            MACON            GA   31216-6584   VA   10/7/1986    12/12/2012
                       FAYETTE     08948403   MASSMANN     CHRISTOPHER   FREDERICK            105      CEDAR PT                  PEACHTREE CITY   GA   30269        CO   12/10/2016   11/05/2018
                       DEKALB      06461859   HO           LOUIS                              2300     WAYSIDE DR NE             ATLANTA          GA   30319-4012   CT   9/8/2006     10/26/2010
                       FULTON      03707476   HUFF         NADINE                             33       CANTEY PL NW              ATLANTA          GA   30327        CT   10/6/1996    01/20/2004
                       FULTON      11067883   YAPP         KIRSTEN       BREANNA              16630    QUAYSIDE DR               ALPHARETTA       GA   30004        CT   10/11/2016   09/17/2020
                       GWINNETT    06933483   WITTER       SHOMARI       TYRELL               2908     GREY MOSS PASS            DULUTH           GA   30097-6275   CT   7/20/2006    03/01/2019




  Ex. 2 to Petition:
                       EFFINGHAM   06712010   COCHRAN      KELLIANNE     BOOTH                137      COBBLETON DR              RINCON           GA   31326        CT   10/5/2008    12/02/2019




Braynard Declaration
                       FULTON      07813045   ALOUIDOR     HIROLD                             134      CREEKSIDE WAY             ROSWELL          GA   30076        FL   10/5/2008    06/22/2012
                       FULTON      04287339   SWORDS       WILLIAM       EDWARD               1100     MOORES MILL RD NW         ATLANTA          GA   30327        FL   6/21/1998    02/09/2012
                       HALL        00122283   CULLIN       MICHAEL       TODD                 6514     SECRET COVE CT            FLOWERY BRANCH   GA   30542        FL   9/29/1994    06/25/2012
                       DOUGLAS     04570890   MANNING      JOSHUA        ADAM                 4190     MACDUFF DR                DOUGLASVILLE     GA   30135        FL   10/8/2000    02/17/2012
                       FULTON      02789299   RAINEY-ORR   GRACE         DENISE               240      HOLLYRIDGE WAY            ROSWELL          GA   30076        FL   2/15/1988    02/22/2012
                       EARLY       01615074   JARRETT      STEPHEN       ERIC                 4527     SIMMONS RD                BLAKELY          GA   39823        FL   3/17/1989    02/22/2005
                       CRISP       02690465   KENDRICK     TRAVIS        DENNARD              2313     SHEPPARD RD               CORDELE          GA   31015        FL   6/2/1995     02/11/1999
                       ROCKDALE    04640537   WRIGHT       JANICE        M                    3494     HONEYCOMB DR SE           CONYERS          GA   30094        FL   6/18/2000    03/10/2005
                       DECATUR     01674163   TURNAGE      DANIEL        PAUL                 188      CORPS AIRPORT RD          BAINBRIDGE       GA   39819-6231   FL   5/31/1983    09/03/2002
                       DEKALB      01944990   DRIVER       KELSEY        EUGENE               3938     WOLVERTON CIR             LITHONIA         GA   30038-3732   FL   5/31/1990    12/22/2003
                       COLUMBIA    05139745   JONES        COREY         DION                 8510     CRENSHAW DR               GROVETOWN        GA   30813        FL   10/8/2000    06/23/2016
                       PAULDING    02761245   FRANK        GARY          MARTIN               240      ROYAL SUNSET DR           DALLAS           GA   30157-5047   FL   5/5/1984     07/14/2004
                       ROCKDALE    05535815   MIKEL        JOSHUA        LEE                  2382     LOST VALLEY TRL SE        CONYERS          GA   30094-2435   FL   8/19/2002    07/26/2004
                       CHEROKEE    04861648   IVEY         RANDALL       JOSEPH               301      EVERGREEN CT              CANTON           GA   30115        FL   2/6/2000     08/17/2004
                       FULTON      07346684   KORY         MEGHAN        LINDSEY              915      DUNSTER CT                ALPHARETTA       GA   30009        FL   1/6/2008     11/14/2012
                       COWETA      06439494   ASPINWALL    ADAM          RICKY                63       REDLEVEL WALK             NEWNAN           GA   30265        FL   10/9/2011    09/12/2012
                       CHEROKEE    00482847   DALMAN       JEFFREY       S                    3014     HIGH VISTA WALK           WOODSTOCK        GA   30189-6718   FL   1/18/1992    10/08/2012
                       COBB        03465985   IVEY         CHARLES       CHRISTIAN            314      IVY MANOR DR NW           MARIETTA         GA   30064-5117   FL   2/4/1996     03/17/2001
                       CHEROKEE    04641028   SAYER        PATRICIA      ASHLEY               149      CREEKWOOD DR              WOODSTOCK        GA   30188        FL   10/8/2000    08/30/2005
                                                                                                                                                                                                   Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 150 of 559




                       HOUSTON     00300449   DICKENS      JERRY         EUGENE               113      SHANE CIR                 PERRY            GA   31069-3773   FL   1/1/1994     02/04/1999
                       DECATUR     01675557   WESTON       LAMAR                              1039     N GATE CIR                BAINBRIDGE       GA   39817-8321   FL   1/4/1991     08/08/2003



                                                                                                      Page 51
                                                                                        GA Out of State Subsequent Registration


                       ROCKDALE    04017839   MCCURDY      GARY          NEAL                  349      WINDING STREAM TRL SW     CONYERS             GA   30094-4853   FL   12/5/1996    08/13/2004
                       EFFINGHAM   07608458   FALK         JEFFREY       LYNN                  105      FILLY CT                  GUYTON              GA   31312        FL   10/5/2008    02/28/2013
                       DEKALB      01958890   FOWNES       PETER         THOMSON               4561     OLDE PERIMETER WAY        ATLANTA             GA   30346        FL   10/11/1988   07/15/2014
                       DEKALB      01958890   FOWNES       PETER         THOMSON               4561     OLDE PERIMETER WAY        ATLANTA             GA   30346        FL   10/11/1988   07/15/2014
                       FULTON      06207337   LANGE        YVENTZ        GINO                  4915     STREAMSIDE DR             JOHNS CREEK         GA   30022        FL   10/3/2004    02/11/2006
                       GWINNETT    02091933   SANTILLO     RICHARD       J                     6300     NEELY MEADOWS DR          PEACHTREE CORNERS   GA   30092-1399   FL   1/16/1988    02/23/2006
                       DEKALB      02517926   RIVERS       JONATHAN      DONALD LAMAR          2785     TILSON RD                 DECATUR             GA   30032        FL   11/12/1991   10/17/2014
                       COBB        03205084   PUESCHEL     EDWIN         GARY                  3462     CLUBLAND DR               MARIETTA            GA   30068        FL   1/30/1993    10/09/2014
                       CHATHAM     01517208   ARKWRIGHT    LINDA         MELISSA               309      SUNDERLAND DR             SAVANNAH            GA   31406        FL   1/1/1984     12/02/2014
                       GWINNETT    06041208   SANCHEZ      GUSTAVO                             1105     DOGWOOD PARK DR           LAWRENCEVILLE       GA   30046        FL   4/23/2004    05/31/2006
                       LEE         06294301   RICHARD      ERICA         DENISE                750      MIDDLE RD S               LEESBURG            GA   31763-3436   FL   10/3/2004    03/14/2007
                       MUSCOGEE    05482954   PHILLIPS     COREY         JERMAINE              243      MCCARTHA DR               COLUMBUS            GA   31907        FL   7/21/2002    04/06/2007
                       FULTON      06740487   WASHINGTON   ERIC          COLLINS               3815     RENAISSANCE CIR           ATLANTA             GA   30349        FL   1/4/2006     06/28/2007
                       COBB        02914954   ANDERSON     RICHARD                             1836     STONE BRIDGE WAY          MARIETTA            GA   30064        FL   5/5/1995     02/01/2008
                       CLAYTON     01990460   HOBBS        SHEBA         LENISE                1692     OLD DOGWOOD               JONESBORO           GA   30238        FL   5/3/1995     05/14/2015
                       FAYETTE     02924670   WAGNER       WARREN        LEE                   190      BRITTANY CHASE            FAYETTEVILLE        GA   30214        FL   2/1/1980     06/01/2017
                       DEKALB      07900815   RITCHIE      DAVID         JAMES                 834      FLAT SHOALS WAY SE        ATLANTA             GA   30316        FL   10/5/2008    03/03/2015
                       FRANKLIN    01874847   ADAMS        JANET         LYNN                  2672     COLE RD                   CARNESVILLE         GA   30521        FL   10/6/1996    12/07/2015
                       BIBB        10378691   MICHAEL      JESSE         AARON                 3990     RIVERSIDE PARK BLVD       MACON               GA   31210        FL   11/4/2014    08/27/2015
                       HENRY       07547052   SAMPSON      MAYA          DANIELLE              1607     MANDALAY PKWY             MCDONOUGH           GA   30253        FL   6/15/2008    06/17/2013
                       MUSCOGEE    08138449   WRIGHT       GARRETTE      FLEMMING              6442     CRICKET LN                COLUMBUS            GA   31909        FL   12/9/2009    09/07/2013
                       COBB        04633441   BOLIN        SARAH         LYNN                  1062     MEADOW GRASS LN           POWDER SPRINGS      GA   30127        FL   2/8/1999     06/11/2013
                       GWINNETT    03383645   HICKS        ANDY          SCOTT                 5718     CHISHOLM TRL SW           LILBURN             GA   30047        FL   10/6/1996    04/27/2010
                       FULTON      02524339   WALTERS      JENNIFER      ANN                   427      BROOKVIEW CIR NW          ATLANTA             GA   30339-2976   FL   9/26/1992    05/20/2010
                       FULTON      02524339   WALTERS      JENNIFER      ANN                   427      BROOKVIEW CIR NW          ATLANTA             GA   30339-2976   FL   9/26/1992    05/20/2010
                       COBB        03137587   EASTERLING   DAWN          MICHELE               2637     MORNING SIDE TRL NW       KENNESAW            GA   30144        FL   9/14/1992    06/01/2010
                       CLAYTON     06364996   MCRAE        MINTRESA      LASABRIA              5263     RIVER WALK DR             ATLANTA             GA   30349        FL   10/3/2004    06/11/2010




  Ex. 2 to Petition:
                       COWETA      02938843   ROBINSON     SANDRA        WESTON                90       GREENTREE DR              NEWNAN              GA   30265        FL   3/15/1991    08/26/2010




Braynard Declaration
                       GWINNETT    03272032   HUMPHREY     MELISSA       ANN                   5250     FREMONT CT SW             STONE MOUNTAIN      GA   30087        FL   6/9/1996     07/23/2010
                       COBB        03121963   THOMAS       JOSEPH        M                     1247     COLONY TER                MARIETTA            GA   30068-2822   FL   7/1/1984     09/29/2010
                       COBB        06062079   ROSSMAN      DAVID         WILLIAM               35       GATESIDE PL SE            MARIETTA            GA   30067-4092   FL   5/2/2004     12/22/2010
                       COWETA      02512884   MARTIN       JENNIFER      LEE                   120      WYATT RD                  SENOIA              GA   30276        FL   10/11/1988   02/03/2011
                       GWINNETT    02870305   GUIRGUIS     EVELEEN                             3100     BUGLE DR                  DULUTH              GA   30096        FL   9/19/1992    11/30/2010
                       FULTON      05905507   AHMED        FATIMA        ZEHRA                 1083     HARDEE ST NE              ATLANTA             GA   30307        FL   10/3/2004    08/22/2011
                       TROUP       00904097   WRIGHT       THOMAS        JEFFERY               805      WILKES ST                 LAGRANGE            GA   30240        FL   4/14/1992    09/29/2008
                       FULTON      07886258   BROWN        CANDICE       VICTORIA              1746     BREWER BLVD SW            ATLANTA             GA   30310        FL   10/3/2008    07/19/2016
                       COBB        03610993   ARTHUR       JOHN          THOMAS                2849     LOFTVIEW SQ               ATLANTA             GA   30339        FL   7/7/1996     06/09/2016
                       COBB        06970407   LYN          TRACEY ANNE   MICHELLE              121      MCCOOK WAY NW             KENNESAW            GA   30144        FL   10/8/2006    10/01/2016
                       GWINNETT    04548200   VAUGHT       BRIAN         SHARKEY               699      SOUTH WIND DR NW          LILBURN             GA   30047        FL   2/6/2000     09/09/2016
                       COBB        08578565   GOINS        ALLISON       NICOLE                1022     CHIPPENDALE TRL SW        MARIETTA            GA   30064-5403   FL   1/3/2012     09/28/2016
                       COBB        10299460   BASKETT      BREANN        DELORES               4369     STONECREST DR             AUSTELL             GA   30106        FL   7/30/2014    10/03/2016
                       BALDWIN     08143695   PELTON       EDWARD        HAMPTON               156      BASS RD NE                MILLEDGEVILLE       GA   31061        FL   12/20/2009   11/01/2016
                       COWETA      08499387   ASHMORE      SHANNON       MARIE                 110      SPRING FOREST WAY         SHARPSBURG          GA   30277        FL   10/9/2016    04/21/2017
                       MONROE      08768923   HAMMOND      JONTAVIOUS    KRYVONNE              4010     GA HIGHWAY 42 N           FORSYTH             GA   31029-4206   FL   9/7/2012     10/03/2017
                       GWINNETT    10024997   IRWIN        ANDREW        JOHN                  4510     RIVER MANSIONS TRCE       DULUTH              GA   30096        FL   12/27/2012   06/27/2017
                       DEKALB      11067410   NEWELL       TAYLOR        KENNETH               3087     JEFFERSON ST              CHAMBLEE            GA   30341        FL   10/9/2016    11/21/2017
                       FAYETTE     02924670   WAGNER       WARREN        LEE                   190      BRITTANY CHASE            FAYETTEVILLE        GA   30214        FL   2/1/1980     06/01/2017
                                                                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 151 of 559




                       EARLY       07736422   GILBERT      JETTA         B                     17821    CEDAR SPRINGS RD          BLAKELY             GA   39823        FL   8/7/2008     02/24/2018
                       ROCKDALE    11321209   GORHAM       NAKIYA        ADORA                 2605     HOLLOW PNE                CONYERS             GA   30094        FL   5/30/2017    10/02/2018



                                                                                                       Page 52
                                                                                       GA Out of State Subsequent Registration


                       COWETA      08759816   DAWDA        NANA-KHADIJAT   OSMAN              2019     NEWNAN CROSSING BYP       NEWNAN           GA   30263        FL   10/7/2012   09/07/2018
                       FULTON      10535688   ALCORN       ZACHARIAH       JONES              5035     GREATWOOD LN              ALPHARETTA       GA   30005        FL   9/9/2015    10/25/2018
                       HENRY       07304479   SCOTCHMAN    JODIAN                             705      ARRANMORE CT              STOCKBRIDGE      GA   30281        FL   10/5/2008   04/25/2019
                       DEKALB      01932373   CROMARTIE    HUGHLAN         GARY               207      DEER CREEK CIR            LITHONIA         GA   30038        FL   9/30/1992   01/13/2012
                       CLAYTON     07072040   SANDERS      KAYLA           MONET              6064     SEMAPHORE RDG             REX              GA   30273        FL   1/6/2008    02/16/2012
                       FULTON      06742478   BROWN        CAMERON         MAURICE            600      PHIPPS BLVD NE            ATLANTA          GA   30326        FL   6/18/2006   09/22/2011
                       FULTON      08160659   KIMBRO       INDIA           SHENEA             899      SOCIETY CIR SW            ATLANTA          GA   30331        FL   6/20/2010   08/28/2015
                       EFFINGHAM   08852830   BLAND        MITCHELL        WAYNE              208      FOUR OAKS CT              RINCON           GA   31326        FL   10/9/2012   07/17/2015
                       PAULDING    04584407   AUGUSTINO    JEFFREY         SCOTT              1        TRACE TRL                 DALLAS           GA   30132        FL   10/8/2000   03/18/2009
                       COBB        03414366   JOHNSON      JERRY                              306      SUMMER CV SW              MARIETTA         GA   30060        FL   10/8/2000   04/07/2009
                       FULTON      04106939   YAZDANI      BEHZAD          M                  410      WOOD TRACE CT             ALPHARETTA       GA   30022-7553   FL   10/6/2002   07/14/2004
                       MCDUFFIE    06676362   PILCHER      JOEL            STEVEN             1362     WHITE OAK RD              THOMSON          GA   30824        FL   7/6/2008    11/06/2012
                       NEWTON      03492581   WALKER       HENRY           GRADY              70       WINDSONG DR               COVINGTON        GA   30016        FL   6/9/1996    01/12/1999
                       CAMDEN      00518352   MAY          ANDREA          L                  17       ALEXANDER CT              SAINT MARYS      GA   31558-3201   FL   9/2/1991    06/24/2002
                       FULTON      03177742   YEAGER       JAMES           MICHAEL            11740    WINDBROOKE WAY            ALPHARETTA       GA   30005-4667   FL   10/5/1992   12/14/2001
                       FULTON      02633290   MALOCH       ROGER           ELWIN              770      STARLIGHT LN NE           ATLANTA          GA   30342        FL   2/13/1984   05/28/2004
                       GWINNETT    02126352   TURNER       EARL            EUGENE             4936     LAYTHAN JACE CT           SNELLVILLE       GA   30039-6731   FL   5/15/1988   01/30/1996
                       CATOOSA     00412927   CUNNINGHAM   JAMES           PAGE               77       KILGORE DR                ROSSVILLE        GA   30741-7248   FL   6/11/1984   07/27/2005
                       COBB        03222061   KINNICK      ROBERT          NILE               5091     OLD MOUNTAIN TRL          POWDER SPRINGS   GA   30127-4318   FL   9/1/1990    07/30/2013
                       BARROW      06254844   FISHER       DAVID           ANDREW             1221     BRECKINRIDGE TRL          WINDER           GA   30680-3380   FL   10/3/2004   01/13/2014
                       CLAYTON     04620488   TUCKER       WANDA           GAIL               6652     SAGANAW DR                REX              GA   30273-2227   FL   1/29/1999   02/04/2013
                       GWINNETT    08869252   SOLARTE      JULIAN          ORLANDO            1428     BRETON HUNT LN            SUWANEE          GA   30024        FL   9/8/2012    07/12/2013
                       MORGAN      06301330   JOHNS        ASHLEY          BALDWIN            1050     MAGNOLIA DR               MADISON          GA   30650        FL   10/1/2004   07/23/2013
                       FULTON      04106939   YAZDANI      BEHZAD          M                  410      WOOD TRACE CT             ALPHARETTA       GA   30022-7553   FL   10/6/2002   07/14/2004
                       BARTOW      08836942   WYNN         JENNIFER        JOYCE              29       WESTGATE DR SW            CARTERSVILLE     GA   30120-6191   FL   10/8/2012   06/17/2014
                       CARROLL     04937307   ROSS         SANDRA          JEAN               7203     TARA DR                   VILLA RICA       GA   30180        FL   10/3/2004   01/23/2020
                       HOUSTON     04985093   COLLINS      TIRZAH          ELIZABETH          1100     KING CIR                  PERRY            GA   31069-2747   FL   7/15/2000   05/04/2006




  Ex. 2 to Petition:
                       FULTON      07996837   WARD         ALLISON         ELIZABETH          7080     DUNCOURTNEY DR NE         ATLANTA          GA   30328        FL   2/25/2009   10/27/2014




Braynard Declaration
                       HOUSTON     03261886   MCNUTT       GARY            LEE                102      SAMMY CT                  WARNER ROBINS    GA   31088-2059   FL   10/6/1996   03/02/2006
                       COLUMBIA    06050041   GINGER       PAMELA          RENEE              562      TUDOR BRANCH              GROVETOWN        GA   30813        FL   4/3/2004    02/01/2007
                       FULTON      05807412   MALMAD       JESSICA                            36       BRITTANY WAY NE           ATLANTA          GA   30324        FL   10/3/2004   05/08/2007
                       LOWNDES     03857932   GILLIARD     SYLVESTER                          2286     COPELAND MILL DR          VALDOSTA         GA   31601        FL   10/6/1996   10/25/2007
                       LOWNDES     03857932   GILLIARD     SYLVESTER                          2286     COPELAND MILL DR          VALDOSTA         GA   31601        FL   10/6/1996   10/25/2007
                       CHEROKEE    06232953   BEAUDRY      JEREMIE         ROBERT             5032     WINDING HILLS LN          WOODSTOCK        GA   30189        FL   10/3/2004   10/26/2007
                       CHATHAM     05008164   MORAN        ELIZABETH       KISH               13       PEACH CT                  SAVANNAH         GA   31419-1233   FL   7/19/2000   11/20/2007
                       HALL        04048776   BRAUER       JUDITH          TRUE               4521     WATERMAN DR               GAINESVILLE      GA   30506-4684   FL   10/4/1998   01/23/2002
                       GWINNETT    02792851   HOLLAND      JOHN            RICKY              4041     WOODWARD MILL RD          BUFORD           GA   30518        FL   7/11/1988   03/10/2008
                       GWINNETT    02745250   HOLLAND      BETSY           ROBINSON           4041     WOODWARD MILL RD          BUFORD           GA   30518        FL   2/5/1980    03/10/2008
                       COBB        03044823   PITONIAK     CASEY           ANN                945      HIDDEN HOLLOW DR          MARIETTA         GA   30068        FL   1/10/1995   05/08/2015
                       CHATHAM     01578773   MONTANARI    SUSAN           MARIE              407      SANDHILL RD               SAVANNAH         GA   31410        FL   1/1/1989    03/07/2008
                       FULTON      07164564   BRADLEY      AMANDA          MARIA              4158     SPARTA BLVD               SOUTH FULTON     GA   30213        FL   6/15/2008   08/25/2008
                       FULTON      05590923   YAZDANI      ZAHRA                              410      WOOD TRACE CT             ALPHARETTA       GA   30022-7553   FL   10/6/2002   09/05/2008
                       GWINNETT    06026640   HAYES        STEVEN          PATRICK            715      FLINTLOCK DR              DACULA           GA   30019        FL   3/4/2004    12/04/2015
                       HALL        05850514   SIMS         CONSTANCE       MARIE              6518     RIVER HILL DR             FLOWERY BRANCH   GA   30542        FL   10/3/2004   02/06/2009
                       HENRY       04727581   MYRTHIL      KEVIN           PAUL               548      TWIN SPRINGS LN           STOCKBRIDGE      GA   30281        FL   7/21/2002   06/03/2010
                       HENRY       04727581   MYRTHIL      KEVIN           PAUL               548      TWIN SPRINGS LN           STOCKBRIDGE      GA   30281        FL   7/21/2002   06/03/2010
                       FRANKLIN    00205526   JETT         SHIRLEY         ANN                399      CAPRI PT                  LAVONIA          GA   30553        FL   4/8/1988    06/30/2010
                                                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 152 of 559




                       GWINNETT    06379734   HENRY        ROBERT                             3130     MANOR CT                  SNELLVILLE       GA   30078        FL   10/3/2004   01/22/2007
                       MCDUFFIE    00220567   ESTEY        RICHARD         HUGH               1863     ELIZABETH DR              THOMSON          GA   30824        FL   2/19/1992   01/28/2011



                                                                                                      Page 53
                                                                                   GA Out of State Subsequent Registration


                       COLUMBIA   08313622   TROUPE       LAUREN       MONIQUE            226      HARDY DR                  GROVETOWN        GA   30813        FL   10/7/2012    03/07/2016
                       COWETA     04723733   PAONE        BENJAMIN     JOHN               341      HUNTERIAN PL              NEWNAN           GA   30265        FL   10/8/2000    04/06/2011
                       FULTON     07886036   WASHINGTON   LATORIA      DENICE             4302     TREELODGE PKWY            ATLANTA          GA   30350        FL   10/5/2008    08/29/2016
                       HARRIS     10438493   LYONS        CHRISTIANA   ELIZABETH          265      MARGLO CIR                ELLERSLIE        GA   31807        FL   4/1/2015     09/26/2016
                       COBB       05423659   SCISSUM      TRACEY       LYNN               1223     EVERWOOD DR SW            MARIETTA         GA   30008        FL   1/5/2006     10/11/2016
                       DOUGLAS    01665123   NEWSOME      CHARLES      ROBERT             8535     NOLANDWOOD LN             VILLA RICA       GA   30180        FL   10/6/1996    10/11/2016
                       COBB       03233909   MALONE       JEFFREY      DEAN               1158     WARD CREEK DR SW          MARIETTA         GA   30064-3981   FL   10/5/1992    11/15/2016
                       CARROLL    10685600   DORMAN       MELISSA      KAY                753      W BANKHEAD HWY            VILLA RICA       GA   30180        FL   10/9/2016    05/12/2017
                       GWINNETT   08574662   GUEVARA      LAURIE       MICHELLE           3780     ROLLING CREEK DR          BUFORD           GA   30519        FL   1/3/2012     12/18/2017
                       FAYETTE    05603660   DAY          LISA         ANNE               300      ABERCORN SQ               PEACHTREE CITY   GA   30269        FL   10/6/1996    02/08/2018
                       LUMPKIN    06880398   VICKERS      KIMBERLY     ANNE               563      YAHOOLA RD                DAHLONEGA        GA   30533        FL   1/6/2008     04/05/2019
                       LUMPKIN    11250661   TYLER        EMILY        TAYLOR             114      WILDLIFE TRL              DAHLONEGA        GA   30533        FL   3/29/2017    07/12/2019
                       DEKALB     11630855   DELOACH      ALIYAH       DANIELLE           3955     RIVER MIST CT             LITHONIA         GA   30038        FL   2/27/2018    08/27/2019
                       FULTON     10549158   LANE         CHAD         LEONARD            888      JUNIPER ST NE             ATLANTA          GA   30308        FL   10/7/2018    12/23/2019
                       COFFEE     10245667   WINN         LAKANDRIA    SHANETTE           75       2ND AVE S                 DOUGLAS          GA   31533        FL   6/2/2014     05/21/2020
                       HOUSTON    00783022   DAVISON      STEPHEN                         117      OAK LAKE DR               PERRY            GA   31069-9514   FL   4/28/1976    07/16/2020
                       COBB       04857500   ROTHKIN      DAVID        ANDREW             365      NOTTINGHAM DR             MARIETTA         GA   30066        FL   1/18/2000    07/18/2018
                       CHATHAM    08008638   BOYLE        KELSEY       PATRICK            6301     CHIEF OF LOVE             SAVANNAH         GA   31419        IA   10/7/2012    07/06/2017
                       COBB       06880242   SPELLER      DARRYL       EVERETT            5674     WANDERING VINE LN SE      MABLETON         GA   30126-5641   IA   7/18/2006    11/30/2010
                       HALL       05393444   SIMPSON      ANGELA       MARIE              1364     CANDLER RD                GAINESVILLE      GA   30507        IA   12/26/2001   03/18/2016
                       FULTON     08197384   WALTON       AMINAH       MARY               425      ARNOLD ST NE              ATLANTA          GA   30308        IL   6/20/2010    10/03/2012
                       FAYETTE    03593676   SMITH        LARRY        D                  111      REGENTS SQ                PEACHTREE CITY   GA   30269-4279   IL   2/15/1996    12/18/2018
                       GWINNETT   06953589   VELEZ        JUAN         DAVID              2367     AUTUMN DR                 SNELLVILLE       GA   30078        IL   8/31/2006    04/07/2015
                       FULTON     08804895   WANG         YUJUE                           7355     BROOKSTEAD XING           DULUTH           GA   30097-1916   IL   7/5/2012     03/10/2016
                       DOUGLAS    05523604   MORRIS       JESSICA      LEE                6286     AMBER DR                  DOUGLASVILLE     GA   30135-3320   IL   7/16/2002    03/30/2016
                       BERRIEN    07383787   HEAPHY       CINDY        LOU                403      S BARTOW ST               NASHVILLE        GA   31639        MI   10/5/2008    02/12/2016
                       BALDWIN    01096577   SIMMONS      MICHAEL                         1066     N WAYNE ST                MILLEDGEVILLE    GA   31061-2558   MI   1/11/1984    07/16/2019




  Ex. 2 to Petition:
                       HENRY      06562011   YOUNG        MICHELLE     ANN                617      MOHAWK CIR                STOCKBRIDGE      GA   30281-2456   MN   6/18/2005    09/12/2016




Braynard Declaration
                       GWINNETT   02798869   SMITH        DEBORAH      ANN                351      SAINT SIMONS CV           LAWRENCEVILLE    GA   30044        MO   9/22/1988    04/03/2009
                       GWINNETT   05416650   HIGGINS      SHERELL      JOEANN             1515     HIGHPOINT RD              SNELLVILLE       GA   30078        MO   10/3/2004    03/12/2012
                       MURRAY     05931864   JONES        JENNIFER     LYNN               88       HARDY ST                  CHATSWORTH       GA   30705        MO   1/26/2004    09/30/2009
                       CHEROKEE   00493220   INGALLS      WILLIAM      MCCOY              1268     FICKLEN CHURCH WAY        CANTON           GA   30114        MO   10/4/1991    09/21/2010
                       FORSYTH    08552063   HARRISON     MEREDITH     MARGARET           7503     PENNIMAN RD               ALPHARETTA       GA   30005        MO   2/5/2012     08/22/2013
                       FORSYTH    08552063   HARRISON     MEREDITH     MARGARET           7503     PENNIMAN RD               ALPHARETTA       GA   30005        MO   2/5/2012     08/22/2013
                       CHEROKEE   05967583   ADAMS        MELISSA      LENAY              3203     RIVER ROCK PL             WOODSTOCK        GA   30188        MO   10/3/2004    01/18/2013
                       HOUSTON    04307544   THOMAS       TANESSA      JOHNSON            204      ELLEN CT                  WARNER ROBINS    GA   31088        MO   10/5/2008    12/12/2014
                       HENRY      08533639   SMITH        TYLER        LEWIS              1211     N OLA RD                  MCDONOUGH        GA   30252        MO   11/4/2011    10/26/2016
                       GORDON     04448359   ANGELL       BRENDA       SUE                549      US HIGHWAY 411 NE         RANGER           GA   30734        MO   6/21/1998    07/10/2015
                       FORSYTH    11326075   BURT         COLLIN       DAVID              3655     BRIDLE CREEK DR           SUWANEE          GA   30024        MO   6/1/2017     09/19/2019
                       LOWNDES    06642023   MARTIN       JAKE         ALAN               1624     BEAUFORD PL               VALDOSTA         GA   31602        FL   10/8/2006    10/05/2015
                       GWINNETT   06517323   POOLE        BRANDON      DESHUN             229      HIDDEN WOOD CT            LAWRENCEVILLE    GA   30043        FL   2/11/2005    10/28/2015
                       DOUGLAS    08664726   CODY         JULIEANN     MICHELLE           5345     KILROY LN                 DOUGLASVILLE     GA   30135-5329   FL   4/25/2012    06/15/2015
                       FAYETTE    05000270   DIMODICA     PAUL         R                  233      HUCKABY RD                BROOKS           GA   30205        FL   10/8/2000    02/24/2009
                       FAYETTE    03999271   DIMODICA     RENEE        M                  233      HUCKABY RD                BROOKS           GA   30205        FL   6/21/1998    02/24/2009
                       COBB       03811304   LANGDON      CHARLES      ANTHONY            4165     SUMMIT WAY                MARIETTA         GA   30066        FL   1/6/2008     03/09/2015
                       HALL       03583538   VACA         TAMMY        LYNN               1703     HASTINGS CT               GAINESVILLE      GA   30504        FL   10/5/2008    05/22/2017
                       PAULDING   05135450   SAPP         ALEYA        MARIE              185      CALMING WATER TRL         DALLAS           GA   30132        FL   10/8/2000    06/30/2010
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 153 of 559




                       DODGE      00052519   WILLIAMS     PEGGY        JEAN               1051     CREEKSIDE DR              EASTMAN          GA   31023        FL   6/2/1972     09/20/2010
                       WORTH      01330393   GERMAN       WILLIAM      JOSEPH             6110     POPLAR RD                 ALBANY           GA   31705        FL   6/29/1992    02/08/2016



                                                                                                  Page 54
                                                                                        GA Out of State Subsequent Registration


                       FORSYTH     07993615   CARPENTER     CHLOE         JANE                 7255     WYNGATE DR                 CUMMING             GA   30040        FL   10/7/2012    02/16/2016
                       CHATHAM     00467098   GEORGE        CHRISTOPHER   SHAYNE               3        7TH ST                     TYBEE ISLAND        GA   31328        FL   10/8/2000    07/13/2011
                       FANNIN      04609735   HAMM          SYLVIA        PAYNE                360      WEST SECOND ST             BLUE RIDGE          GA   30513        FL   10/8/2000    08/30/2011
                       JACKSON     07074654   SMITH         RYAN          DANIEL               420      DOGWOOD LN                 JEFFERSON           GA   30549        FL   7/6/2008     06/03/2016
                       FULTON      10636776   PETERS        TITILAYO      LYNETTE              657      WOODS DR NW                ATLANTA             GA   30318        FL   1/26/2016    10/18/2016
                       FULTON      06834677   LESSARD       LANCE         CHRISTOPHER          23       FERRY LANDING LN NW        ATLANTA             GA   30305        FL   10/5/2008    03/01/2017
                       DEKALB      04170079   HSU-AKANA     JUDY                               1580     COMMERCE DR                DECATUR             GA   30030        FL   1/16/2001    10/09/2017
                       FULTON      03038873   SMITH         JANE          KIMBRELL             440      IVY PARK LN NE             ATLANTA             GA   30342-4554   FL   6/1/1992     03/22/2018
                       HALL        05840789   SALIBA        CRAIG         JOSEPH               3479     TALKING LEAVES TRL         GAINESVILLE         GA   30506        FL   10/3/2004    03/22/2018
                       CLARKE      10245806   CRANE         ANISE         ALINE                122      GIBBONS PL                 ATHENS              GA   30605        FL   7/16/2014    07/27/2018
                       DAWSON      07593555   KUNDER        MARK          FRANK                190      HONEYSUCKLE TRL            DAWSONVILLE         GA   30534        FL   7/5/2008     11/13/2018
                       CHATHAM     03565783   JENKINS       SHAWN         ADAM                 109      HOLLOW OAK DR              BLOOMINGDALE        GA   31302        FL   10/3/2004    10/05/2018
                       PAULDING    10111038   HUNT          ASHLEY        RYLAN                362      FRIENDSHIP CHURCH RD       DOUGLASVILLE        GA   30134        FL   10/9/2013    02/06/2019
                       NEWTON      06336506   CHRISTOPHER   DISHANA       SIVOURN              431      KIRKLAND RD                COVINGTON           GA   30016        FL   10/3/2004    02/19/2019
                       LOWNDES     11924603   ALLEN         ARIANNA       MALINDA              3932     CUTTER PT                  VALDOSTA            GA   31605        FL   10/1/2018    11/08/2019
                       COBB        04609929   BROWN         VICTOR        ANTHONY              2422     ALEXANDER LAKE DR SW       MARIETTA            GA   30064        FL   1/2/1999     10/18/2019
                       COBB        06597488   GREEN         RICHARD       EDWARD               5010     CENTENNIAL COMMONS DR NW   ACWORTH             GA   30102        FL   7/29/2005    02/11/2020
                       UNION       08182243   GILMER        LINDA         BAGBY                158      SKYE DR                    BLAIRSVILLE         GA   30512-8051   FL   3/12/2010    02/13/2020
                       COBB        10371449   RAYMOND       BUD           FISKE                3870     GLENHURST DR SE            SMYRNA              GA   30080        FL   10/15/2014   06/18/2020
                       BARROW      07574230   SMITH         DUSTIN        WADE                 1323     4TH AVE                    AUBURN              GA   30011        FL   10/7/2012    08/21/2020
                       GWINNETT    01927466   MURPHY        PATRICIA      ANN                  5858     SPALDING DR                PEACHTREE CORNERS   GA   30092-2450   FL   1/30/1988    09/26/2016
                       PEACH       10235494   MANGRUM       LELAND        PERRY                108      S CAMELLIA BLVD            FORT VALLEY         GA   31030        FL   10/5/2014    07/11/2017
                       LEE         02298955   HENDRIX       STEVEN        BLAND                149      BRITTANY LAKES DR          LEESBURG            GA   31763        FL   1/29/1992    06/06/2011
                       BRYAN       01609454   GARDNER       DONALD        R                    140      BEA RD                     RICHMOND HILL       GA   31324-3327   ID   8/7/1992     10/04/2004
                       DEKALB      02773257   TUCKER        SUSAN                              986      EMORY PARC PL              DECATUR             GA   30033        IL   1/2/1986     11/07/2000
                       GWINNETT    08171611   ROBERTSON     JUDY                               114      SEASONS PKWY               NORCROSS            GA   30093        IL   2/11/2010    10/31/2019
                       THOMAS      10551321   HANEY         KAMISHAION    VICTORIA             149      BROOKWOOD CHASE            THOMASVILLE         GA   31757        IL   9/30/2015    04/15/2016




  Ex. 2 to Petition:
                       DEKALB      06479407   BOWEN         TRUDY         ANN                  3108     RAINBOW FOREST CIR         DECATUR             GA   30034        ID   2/28/2005    07/11/2014




Braynard Declaration
                       GWINNETT    10803673   THOMPSON      DEBORAH       ANN                  3678     DURHAM RUN WAY             AUBURN              GA   30011        IL   6/24/2016    09/04/2019
                       COBB        08869426   MAINTHIA      JAY           NIK                  3930     GLENHURST DR SE            SMYRNA              GA   30080        IL   9/11/2012    06/14/2019
                       GWINNETT    07550544   SHTEYNBERG    MARINA                             4154     SPRING COVE DR             DULUTH              GA   30097-2834   IL   5/31/2008    08/11/2016
                       FAYETTE     10936390   FENN          BRITTA        ANDREA               137      CASTLEWOOD RD              TYRONE              GA   30290        IL   7/7/2016     01/03/2020
                       DEKALB      02033752   MARSHALL      JOHN          D                    1237     CUMBERLAND RD NE           ATLANTA             GA   30306-2219   IL   1/1/1972     10/06/2008
                       FORSYTH     04705742   BROWN         ROBERT        WILLIAM              5245     WINFLOW WAY                SUWANEE             GA   30024        IN   10/8/2000    07/04/2008
                       FULTON      03873779   JOHNSON       MICHAEL       A                    2660     VIRGINIA CV                RIVERDALE           GA   30296-6016   IN   9/16/1996    10/07/2002
                       WALTON      00110775   COYNE         DENNIS        PATRICK              503      ANNSLEE LN                 LOGANVILLE          GA   30052-7236   KY   1/15/1992    07/23/2001
                       FORSYTH     01749425   WATSON        VIRGINIA      WIESE                4540     CANTERBURY DR              CUMMING             GA   30040        KY   7/2/1990     10/03/1995
                       COBB        03142543   MAILLHO       CHRISTOPHER   M                    4198     ARBOR CLUB DR              MARIETTA            GA   30066-2244   IN   10/1/1989    02/04/2002
                       GLYNN       00945173   BURGESS       DARA          LYNN                 205      YOUNGWOOD DR               ST SIMONS ISLAND    GA   31522        IN   4/27/1992    06/27/2009
                       BARTOW      02835383   BARNES        KEVIN         BRYAN                2529     HIGHWAY 140 NW             WHITE               GA   30184        KY   10/23/1990   08/25/2006
                       PEACH       00056148   KIRBY         BENJAMIN      GILBERT              305      CHAPMAN RD                 BYRON               GA   31008        KY   6/30/1992    06/30/2005
                       HARRIS      02864944   POWELL        SHANNON       L                    18505    GA HIGHWAY 219             WEST POINT          GA   31833        KY   6/27/1992    03/04/1996
                       HALL        03152210   SANDERSON     LINDA         C                    6311     HICKORY BRANCH DR          HOSCHTON            GA   30548-4129   KY   9/29/1992    10/06/1998
                       COBB        02332621   WILKER        PAMELA        MICHELLE             4140     BARNES MEADOW RD SW        SMYRNA              GA   30082        IN   6/2/1990     07/22/1999
                       WHITFIELD   00468205   BARRETT       DONALD                             1353     PEGGY LN                   TUNNEL HILL         GA   30755        IN   6/9/1996     06/07/2004
                       COLUMBIA    12772835   KERRIGAN      DANIEL        JOHN                 2219     MILLSHAVEN TRAIL           EVANS               GA   30809        IN   5/30/1962    08/12/2003
                       BARROW      02801409   DOWNEY        CAROL         MCGREGOR             206      CANYON CT                  WINDER              GA   30680-2971   KY   1/10/1992    10/15/2004
                                                                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 154 of 559




                       MONROE      04459928   CONNELL       HOLLY         B                    115      FAIRWAY RUN                FORSYTH             GA   31029        KY   10/8/2000    07/03/2003
                       BARTOW      06221944   MYHAND        SAVANNAH      LYNN                 500      MARTIN LUTHER KING DR      ADAIRSVILLE         GA   30103        KY   9/8/2004     08/19/2008



                                                                                                       Page 55
                                                                                   GA Out of State Subsequent Registration


                       HOUSTON     05781908   DOWELL      CHRISTOPHER   MILLER            503      NORFOLK CIR               WARNER ROBINS      GA   31088        KY   7/25/2003    08/06/2007
                       FAYETTE     10197107   CAOLA       MORGAN        JOANNE            208      EDGEWATER WAY             PEACHTREE CITY     GA   30269        KY   4/11/2014    10/08/2014
                       MADISON     02168298   BECKHAM     SUSAN         A                 564      SHORT SEAGRAVES RD        COMMERCE           GA   30530-4513   KY   7/12/1986    08/28/1992
                       FULTON      01741396   SMITH       SHARELL       L                 3258     LANDINGS NORTH DR SW      ATLANTA            GA   30331        KY   7/10/1988    02/09/2007
                       MADISON     02168298   BECKHAM     SUSAN         A                 564      SHORT SEAGRAVES RD        COMMERCE           GA   30530-4513   KY   7/12/1986    08/28/1992
                       COWETA      00107674   GUTHRIE     MOLLIE        JACKSON           135      TILLINGHAST TRCE          NEWNAN             GA   30265-6000   KY   9/14/1990    08/28/2003
                       COWETA      00112761   ELICK       JAMES         E                 32       WATER OAK DR              SHARPSBURG         GA   30277-2744   KY   5/4/1992     11/16/2006
                       DOUGHERTY   00577083   JOHNSON     SHEILA        FAYE              506      JOHNSON RD                ALBANY             GA   31705-3426   KY   1/1/1994     10/05/1998
                       DEKALB      04800486   WILLIAMS    BETTY                           2867     LONE STAR TRL             ATLANTA            GA   30340-5019   LA   10/29/1999   09/14/2012
                       THOMAS      06446284   SMITH       RONALD        C                 296      E LIVE OAK CIR            THOMASVILLE        GA   31792        MO   1/28/2005    10/10/2016
                       FAYETTE     05336104   CLARK       REBECCA       HUDSON            203      LENOX DR                  PEACHTREE CITY     GA   30269        MO   10/3/2004    01/13/2016
                       MUSCOGEE    06618937   GETER       COREY         BERNARD           8084     CASSANDRA CT              COLUMBUS           GA   31904        MO   9/3/2004     03/24/2016
                       FORSYTH     05896016   PARTON      DEBORAH       J                 5130     HYDE TRL                  CUMMING            GA   30040        MO   12/18/2003   09/19/2016
                       RICHMOND    01500407   STARKS      CLARETHA                        3551     MIKE PADGETT HWY          AUGUSTA            GA   30906        MO   8/11/1990    11/29/2011
                       DOUGLAS     03902429   HOGAN       FREDERICK     DOUGLAS           2924     STANWAY AVE               DOUGLASVILLE       GA   30135        MO   10/6/1996    09/16/2008
                       BACON       00470051   ELLIS       KENNETH       J                 812      IOWA RIVER RD             NICHOLLS           GA   31554-3622   MS   12/30/1987   10/28/1998
                       FULTON      10523113   DIAMOND     TYLER         JACOB             6265     RIVERWOOD DR NW           ATLANTA            GA   30328        MO   8/5/2015     08/29/2016
                       CLARKE      05515194   KUNZER      PAIGE         ELLEN             265      BRENTWOOD DR              ATHENS             GA   30605        MS   7/21/2002    02/05/2019
                       BARTOW      07363745   KING        BREANNA       LINDSEY           18       TIMBERLAKE POINTE NE      CARTERSVILLE       GA   30121        NC   12/17/2007   01/24/2013
                       ROCKDALE    06383135   ANDERSON    WILLIAM       CALVIN            2501     BEECH TREE CT SW          CONYERS            GA   30094        NC   1/6/2008     10/07/2017
                       GLYNN       03148576   PLATT       JAMES         BRIAN             306      ASHANTILLY AVE            ST SIMONS ISLAND   GA   31522        NC   10/1/1988    08/25/2011
                       DEKALB      02120774   THOMAS      PATRICIA      ANN               3159     OZMER LNDG                DECATUR            GA   30034-4789   NC   10/5/1992    07/10/2009
                       FULTON      02585547   MCDONALD    MARTHA        ANN               949      HIGHLAND VW NE            ATLANTA            GA   30306        NC   11/3/1992    08/10/2011
                       BARROW      03765443   TAMPLIN     SUZANNE       CONE              1475     OCONEE SPRINGS BLVD       STATHAM            GA   30666        NC   10/6/1996    04/11/2017
                       GWINNETT    06204037   ROGERS      CAELA         ALISSA            3629     E BAY ST                  DULUTH             GA   30096        NC   10/3/2004    03/27/2018
                       GWINNETT    11869817   ALVAREZ     ALEXANDER     R                 1529     CLYDESDALE CT             SUWANEE            GA   30024        NJ   8/14/2018    03/28/2019
                       DOUGLAS     03948301   JETER       SUMMER                          3732     WINDING TRAIL CT          DOUGLASVILLE       GA   30135        NJ   10/6/1996    08/27/2004




  Ex. 2 to Petition:
                       FORSYTH     07207555   SANTIAGO    ABELSAIN                        5720     CASCADE TRL               CUMMING            GA   30040        NJ   7/24/2007    12/27/2017




Braynard Declaration
                       COBB        08513355   TEBBETTS    JO            ANN               5318     BURRUS LN SW              SMYRNA             GA   30126        NJ   10/9/2011    03/12/2018
                       RICHMOND    01439698   JONES       FLORENCE                        1940     STARNES ST                AUGUSTA            GA   30904-4251   NJ   12/1/1970    04/25/2019
                       FULTON      06629513   KULKARNI    SALIL         J                 5050     RIVERSIDE PARK DR         ROSWELL            GA   30076        NV   8/20/2005    02/16/2018
                       GWINNETT    08461084   PATEL       DHRUVA                          4660     PARKVIEW WALK DR          LILBURN            GA   30047        NJ   6/30/2011    06/25/2020
                       FORSYTH     06646519   SHAH        ARVIND        P                 6420     CLUB VALLEY CT            SUWANEE            GA   30024-3494   NJ   9/27/2005    12/18/2015
                       HALL        02084889   ROBINSON    CAROLYN       E                 6571     AUTUMN RIDGE WAY          HOSCHTON           GA   30548        NJ   8/4/1988     07/12/2013
                       FULTON      04582233   DEUTSCHER   ANDREW                          6039     KAYRON DR NE              ATLANTA            GA   30328        NY   10/8/2000    03/08/2004
                       HENRY       07716582   RAMKISSON   JULIAN        ORION             389      AUSTIN RD                 STOCKBRIDGE        GA   30281        NV   10/5/2008    08/26/2013
                       FULTON      08291091   DENNIS      MICHAEL       BLAIR             3410     ALEXANDER RD NE           ATLANTA            GA   30326        NV   10/3/2010    05/13/2015
                       FULTON      08778620   MEKJIAN     JOHN          MICHAL            1507     WESLEY PKWY NW            ATLANTA            GA   30327        NV   8/16/2012    12/22/2015
                       COBB        03071536   JACKSON     PATRICIA      ANN               2651     CLUB VALLEY DR NE         MARIETTA           GA   30068-3519   NV   3/1/1974     06/28/2019
                       HENRY       05577153   BARBOUR     BRENDA        L                 60       CHRISTIE CT               STOCKBRIDGE        GA   30281-5813   NY   10/6/2002    09/09/2004
                       GWINNETT    07095681   MITCHELL    MILLICENT     V                 2111     EXECUTIVE DR              DULUTH             GA   30096        NY   1/6/2008     07/12/2010
                       BARROW      01233549   REYNOLDS    SUSAN         R                 848      MULBERRY RD               WINDER             GA   30680-2827   NY   7/20/1970    01/01/1973
                       MUSCOGEE    05383809   HARRISON    HELEN         JEANETTE          7401     BLACKMON RD               COLUMBUS           GA   31909        MN   1/6/2008     09/21/2017
                       MADISON     06600692   SALES       MICAH         LEE               1176     FLOYD RD                  DANIELSVILLE       GA   30633        MO   8/21/2005    05/15/2015
                       BACON       03997274   LYNCH       MICHAEL       EDWARD            199      JOHN ALLEN CIR            ALMA               GA   31510        MO   2/6/2000     02/13/2016
                       HENRY       08617879   SMITH       CAYLA         NICOLE            1211     N OLA RD                  MCDONOUGH          GA   30252        MO   2/7/2012     10/26/2016
                       GWINNETT    08581582   GADDIS      JAMAL         BERNARD           3169     MEADOW POINT DR           SNELLVILLE         GA   30039-7754   MO   1/11/2012    07/13/2016
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 155 of 559




                       ELBERT      00195137   BENNETT     WILLIAM       F                 1355     FAIRWAY DR                ELBERTON           GA   30635-2668   MO   1/1/1994     03/20/1997
                       RICHMOND    00248616   SMITH       ANNIE         MAE               4743     DEANS BRIDGE RD           BLYTHE             GA   30805-3532   MO   1/1/1994     07/01/2004



                                                                                                  Page 56
                                                                                         GA Out of State Subsequent Registration


                       CHEROKEE   06848193   MCCULLOUGH          KATHRYN     ANNETTE            219      CARRINGTON WAY             CANTON         GA   30115        MO   10/5/2008    06/14/2013
                       FULTON     10117658   OCONNOR             HARRY       EDWARD             136      PEACHTREE MEMORIAL DR NW   ATLANTA        GA   30309        MO   7/22/2014    10/08/2014
                       PAULDING   06367913   HEARD               NICOLE      LYNETTE            51       GLENWOOD CT                DOUGLASVILLE   GA   30134        MS   10/3/2004    09/03/2013
                       COWETA     04396893   THURMOND            BEAU        STEWARD            213      MASTERS WAY                NEWNAN         GA   30265        NC   10/3/2004    02/07/2014
                       JASPER     03583731   BARGER              EDGAR       LEE                293      KACI CIR                   HILLSBORO      GA   31085        NC   3/25/1996    01/30/2015
                       ROCKDALE   05412073   MORRIS              NEKISHA     TENETHEL           3072     BROMBLEY DR SE             CONYERS        GA   30013        NC   10/3/2004    08/20/2015
                       CLAYTON    03619764   BROOKS              TANYA       KIMBROUGH          9340     WHALEYS LAKE TRCE          JONESBORO      GA   30238        NC   4/10/1996    06/22/2015
                       COBB       04584618   WILSON              DANA        MARIE              3955     WINDROSE CT                MARIETTA       GA   30062        NC   10/8/1998    12/06/2018
                       FORSYTH    00824514   JONES               TRACY       LYNN               9220     VANNS TAVERN RD            GAINESVILLE    GA   30506-5842   NC   2/3/1988     07/23/2020
                       CHEROKEE   00490225   HARPER              MICHAEL     RAY                329      MARINER CIR                WOODSTOCK      GA   30189-5133   NC   1/20/1988    01/21/2020
                       GILMER     04318542   HOLMES              RICHARD     LINDSAY            132      NAVAHO WAY                 ELLIJAY        GA   30540        NC   10/4/1998    05/08/2013
                       FORSYTH    05384911   WASSON              WESLEY      LUTHER             4935     ASHEBROOKE CT              CUMMING        GA   30040        NE   12/7/2001    11/12/2008
                       FULTON     03152467   JOHNSON             RICHARD     L                  1881     ADAGIO DR                  ALPHARETTA     GA   30009        WA   9/29/1992    11/16/1995
                       DEKALB     06336185   DIX                 MALORIE     ANN                69       E LAKE TER SE              ATLANTA        GA   30317        WA   10/3/2004    05/29/2015
                       FORSYTH    06548769   GREENE-HARTSFIELD   EMILY       ZOE                326      CANTON RD                  CUMMING        GA   30040        WA   6/18/2006    07/31/2015
                       GWINNETT   07964264   YI                  KALVIN      CHU                1265     BRYNHILL CT                BUFORD         GA   30518        WA   11/13/2008   03/20/2019
                       CATOOSA    08658427   GRANT               HANNAH      ELIZABETH          1128     JAYS WAY                   RINGGOLD       GA   30736-8977   WA   4/24/2012    06/30/2017
                       LONG       10601267   CHRISTIANSEN        PARKER      LEE                279      FOREST ST NE               LUDOWICI       GA   31316        WA   12/18/2015   01/30/2018
                       LONG       10601267   CHRISTIANSEN        PARKER      LEE                279      FOREST ST NE               LUDOWICI       GA   31316        WA   12/18/2015   01/30/2018
                       TOWNS      03096327   HINTZ               DINA        S                  2424     HIDDEN VALLEY RD           HIAWASSEE      GA   30546        WI   8/26/1992    10/03/2014
                       GILMER     04481292   FRAKER              LISA        MARIE              348      CHERRY LAKE DR             BLUE RIDGE     GA   30513        WI   10/3/2004    10/10/2008
                       HARRIS     01838904   ISASI               SHERI       RENA               59       WINDING LAKE DR            HAMILTON       GA   31811        AL   10/3/1992    05/19/2017
                       FAYETTE    01145619   ROBBINS             CYNTHIA     MALLORY            305      HIGHGROVE DR               FAYETTEVILLE   GA   30215        AL   10/2/1992    06/15/2004
                       FULTON     04884907   SANCHEZ             SUZANNA     BROWNING           3242     PEACHTREE RD NE            ATLANTA        GA   30305        CA   2/24/2000    03/23/2005
                       JACKSON    03806586   BASHAM              JOY         MICHELLE           9057     LEXINGTON CT               BRASELTON      GA   30517        CA   10/6/1996    09/18/2007
                       RICHMOND   04539234   CASELLA             LAURA       HOOGLAND           2421     KINGS WAY                  AUGUSTA        GA   30904        AL   10/4/1998    08/25/2003
                       RICHMOND   03933972   MORGAN              RAMONA      LYNN               2518     REDOUBT CIR                AUGUSTA        GA   30906        WV   9/28/1996    06/08/2005




  Ex. 2 to Petition:
                       MUSCOGEE   01831051   CLINE               JOHN        HOOPER             827      DOGWOOD DR                 COLUMBUS       GA   31907-4808   AL   2/1/1992     08/10/2000




Braynard Declaration
                       GWINNETT   06869250   ALLEN               JASMINE     MARIE              2022     INNSFAIL DR                SNELLVILLE     GA   30078-5612   AL   2/11/2006    01/25/2008
                       GWINNETT   05793025   DAY                 JONATHAN    WILLIAM            2585     BERRY RIDGE LN             BUFORD         GA   30519        CA   5/20/2003    05/06/2013
                       FULTON     06274910   CHISOLM             RAFE                           580      HOLDERNESS ST SW           ATLANTA        GA   30310-1747   CA   10/3/2004    03/03/2020
                       BIBB       04590299   PERRY               PATRICIA    ANN                1061     WOOLFOLK ST                MACON          GA   31217        CA   6/20/2004    09/15/2020
                       FULTON     04781264   LEFFALL             MICHELLE    A                  2164     SPRINGDALE CIR SW          ATLANTA        GA   30315        AL   9/17/1999    03/25/2004
                       HENRY      05165753   MONTGOMERY          CLARENCE                       676      CORSICA LN                 STOCKBRIDGE    GA   30281        AL   10/4/2000    08/01/2007
                       HENRY      05165753   MONTGOMERY          CLARENCE                       676      CORSICA LN                 STOCKBRIDGE    GA   30281        AL   10/4/2000    08/01/2007
                       RICHMOND   01555094   LEE                 RODERICK    CLYDE              1836     MCDOWELL ST                AUGUSTA        GA   30904-3861   WV   1/1/1990     08/27/1997
                       CHEROKEE   03118585   MEACHAM             CAROL       PITTMAN            330      TRANQUIL GARDENS DR        ACWORTH        GA   30102        AL   9/19/1992    09/24/2012
                       RICHMOND   01555123   MASON               KATHERINE   MORGAN             1836     MCDOWELL ST                AUGUSTA        GA   30904-3861   WV   1/1/1990     08/27/1997
                       CLAYTON    05249906   SMITH               STACEY      NICOLE             8524     CEDAR CREEK RDG            RIVERDALE      GA   30274        AL   6/20/2004    10/01/2004
                       CHEROKEE   05234429   JONES               STEPHANIE   LYNN               537      OLYMPIC WAY                ACWORTH        GA   30102        AL   10/3/2004    06/19/2017
                       FULTON     06123313   ROBERT              BIRNEY      LAWRENCE           67       LAFAYETTE DR NE            ATLANTA        GA   30309-3353   AL   7/26/2004    09/09/2004
                       RICHMOND   07494403   AYERS               RASHANNA    JANYE              2578     RICHMOND HILL RD           AUGUSTA        GA   30906        AL   4/17/2008    09/05/2008
                       HENRY      07016031   COPELAND            ABBEY       NICOLE             117      BELAIR TRL                 STOCKBRIDGE    GA   30281        AL   10/14/2006   01/25/2008
                       RICHMOND   08769522   BOYD                DEMETRIUS   DON                4520     RIDGE RUN DR               HEPHZIBAH      GA   30815-6148   AL   8/12/2012    11/17/2014
                       COWETA     06987460   PIERRE              ANAIS       SOLANCE            40       N LAKE DR                  NEWNAN         GA   30263-3500   AL   11/14/2006   04/08/2013
                       MUSCOGEE   06608273   SMITH               DANIELLE    KATHLEEN           2943     MARY ANN DR                COLUMBUS       GA   31906        AL   10/7/2012    09/12/2016
                       FULTON     05736567   FORD                LAUREN      ELIZABETH          136      FARM HILL CIR              ROSWELL        GA   30075        AL   8/20/2005    09/26/2016
                                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 156 of 559




                       MUSCOGEE   10996030   COOK                MARGARET    ASHLEY             7254     STANDING BOY RD            COLUMBUS       GA   31904        AL   10/7/2016    09/27/2018
                       BARTOW     03430420   DENSON              TERA        ANNETTE            10       HILLTOP DR NE              WHITE          GA   30184        AL   4/30/1996    10/11/2019



                                                                                                        Page 57
                                                                                         GA Out of State Subsequent Registration


                       GWINNETT    10577872   PERKINS            RENEE                          1195     RIVERSHYRE PKWY           LAWRENCEVILLE    GA   30043        AL   11/18/2015   08/22/2019
                       HENRY       02531015   PAGGETT            JASON       R                  516      KINGSWOOD LN              ELLENWOOD        GA   30294-3169   AL   10/11/1994   09/25/1995
                       GWINNETT    04742665   DEJAGER            SHANNON     NICOLE             1392     LOOWIT FALLS WAY          BRASELTON        GA   30517        AL   10/8/2000    10/14/2008
                       DEKALB      07605811   POPE               TIMOTHY     EARL               4609     LAWRENCEVILLE HWY         TUCKER           GA   30084-2904   AL   7/1/2008     09/26/2008
                       FULTON      10358656   CLARK              MARQUISE    LARENTAE           122      GASLIGHT LN               ATLANTA          GA   30314        AL   6/3/2014     02/20/2018
                       GWINNETT    03503875   DAVIS              NICHOLAS    FARRA              782      RIO VISTA CT              SUWANEE          GA   30024        AL   2/4/1996     06/14/1996
                       GWINNETT    03503875   DAVIS              NICHOLAS    FARRA              782      RIO VISTA CT              SUWANEE          GA   30024        AL   2/4/1996     06/14/1996
                       EVANS       00538191   SAPP               KEITH       VIDET              2128     ALEXIS DR                 CLAXTON          GA   30417-9530   AL   7/11/1988    02/03/1997
                       MUSCOGEE    08227096   SLATER             TIFFANY     TIERRA             2801     KINGSRIDGE DR             COLUMBUS         GA   31907        AL   6/3/2010     10/24/2012
                       FLOYD       00999846   MONTGOMERY-DIXON   MICHELLE    PATRICE            245      BLACKS BLUFF RD SW        ROME             GA   30161        AL   9/17/1992    03/27/2012
                       RICHMOND    01484709   DIXON              JACQUELYN   HAYES              2008     TOWNVUE CT                AUGUSTA          GA   30904        AL   5/24/1990    02/15/2016
                       CHEROKEE    08732687   AMOS               MATTIE      GRACE              304      BLUE RIDGE TRCE           WOODSTOCK        GA   30189        AL   6/28/2012    02/01/2016
                       CHEROKEE    07157772   SMITH              BRITTANY    NICOLE             1055     FIELDSTONE DR             CANTON           GA   30114        AL   6/9/2007     10/23/2016
                       MUSCOGEE    07272927   FOREHAND           TIFFANY     NICOLE             1131     35TH ST                   COLUMBUS         GA   31904        AL   10/5/2008    09/27/2016
                       MUSCOGEE    10355273   COAXUM             BLAZE       EDWARD             6736     PSALMOND RD               MIDLAND          GA   31820        AL   4/14/2014    09/15/2016
                       FULTON      10152511   ESSIX              MILES       JORDAN             3895     WOLF CREEK CIR SW         ATLANTA          GA   30331        AL   1/17/2014    09/30/2016
                       COBB        10295555   TIMMONS            EMILY       LOUISE             3084     GRAY RD SE                SMYRNA           GA   30082        AL   7/9/2014     11/08/2016
                       LOWNDES     00308345   PEARSON            CANDY       MARIE              4158     DASHER RD                 VALDOSTA         GA   31601        AL   1/1/1994     07/26/2017
                       NEWTON      08747310   BOGLIN             ISSAC       JEROME             40       HALIBUT CIR               COVINGTON        GA   30016        AL   10/7/2012    11/20/2017
                       COBB        10598134   CLARK              TYLER       ANTHONY            6301     HOWELL COBB CT NW         ACWORTH          GA   30101        AL   10/26/2015   03/01/2018
                       FULTON      02669256   BURNTHALL          STEPHEN     THOMAS             625      HAMPTON BLUFF LN          ALPHARETTA       GA   30004        AL   9/26/1992    09/28/2018
                       FULTON      02543564   BURNTHALL          KATHLEEN                       625      HAMPTON BLUFF LN          ALPHARETTA       GA   30004        AL   9/26/1992    09/28/2018
                       FULTON      02903117   SCHULZE            ERIC        PARKER             11130    MEDLOCK BRIDGE RD         JOHNS CREEK      GA   30097        AL   1/12/1995    12/04/2018
                       MUSCOGEE    08489689   SMITH              DEBRA       JEAN               1701     WILLIAMS CT               COLUMBUS         GA   31904        AL   8/22/2011    03/07/2019
                       TROUP       02616241   HARDEN             PAUL        ARNOLD             141      BELMONT FARM WAY          HOGANSVILLE      GA   30230        AL   5/21/1984    06/05/2019
                       DEKALB      10513640   ROACH              ANTONIA     CHANEL             2432     KENTWELL LN               DECATUR          GA   30035        AL   6/18/2015    09/24/2019
                       DOUGLAS     02990250   WITCHER            DEREK       DANIEL             8400     E CARROLL RD              WHITESBURG       GA   30185        AL   5/20/1995    06/16/2020




  Ex. 2 to Petition:
                       CHEROKEE    10266399   PRINCE             CARA        NICOLE             416      ROSE CREEK PL             WOODSTOCK        GA   30189        AL   8/15/2014    06/08/2020




Braynard Declaration
                       DEKALB      01955707   FITCH              WILLIE      MAE                2654     DEKALB MEDICAL PKWY       LITHONIA         GA   30058        AL   10/5/1992    12/02/2008
                       DEKALB      01955707   FITCH              WILLIE      MAE                875      ARBOR HILL DR             STONE MOUNTAIN   GA   30088        AL   10/5/1992    12/02/2008
                       DEKALB      01955707   FITCH              WILLIE      MAE                2654     DEKALB MEDICAL PKWY       LITHONIA         GA   30058        AL   10/5/1992    12/02/2008
                       WALTON      05341011   RICE               DARREN      KEITH              2111     WAYNE MEADOWS RD          GOOD HOPE        GA   30641        AL   2/5/2012     10/26/2012
                       HALL        06128317   LOVE               MEGAN       HURLEY             6208     GERMANTOWN DR             FLOWERY BRANCH   GA   30542        AL   7/12/2004    04/16/2010
                       BACON       08311264   VERBECK            MARK        RICHARD            122      LAKE LURE DR              ALMA             GA   31510        AL   10/7/2012    10/08/2016
                       FULTON      11380211   KINRADE            CHARLOTTE   LOUISE             1240     BRIERS CREEK DR           ALPHARETTA       GA   30004        AL   6/26/2017    11/16/2017
                       MUSCOGEE    01795057   COKER              DEBRA       A                  5007     SPYGLASS CT               COLUMBUS         GA   31909        AL   11/4/1980    02/27/2012
                       CHEROKEE    03068753   MEACHAM            DEBORAH     DENISE             213      OAKLEAF DR                ACWORTH          GA   30102-7578   AL   10/1/1988    09/24/2012
                       COWETA      08406908   COOK               DAVID       MYRTUS             174      BRIDGEWATER LN            NEWNAN           GA   30265-1171   AL   3/29/2011    10/26/2012
                       ROCKDALE    06620506   BATTLE             JASMINE     NICOLE             3869     POINTERS WAY SW           CONYERS          GA   30094        AL   6/18/2006    01/25/2008
                       RICHMOND    08645646   MCCULLOUGH         BRITTANY    MARIE              2573     SMOKETREE RD              AUGUSTA          GA   30906-5976   AL   4/9/2012     05/02/2014
                       COBB        07150327   DAVIS              JONATHAN    PATRICK            3578     MILL CREEK DR SW          SMYRNA           GA   30082        AL   1/6/2008     10/22/2010
                       GWINNETT    08705779   CLANCY             OLIVIA      DANIELLE           2785     GOWER WAY                 SUWANEE          GA   30024        AL   6/1/2012     10/10/2012
                       FULTON      08595851   CARTER             KHADIJAH    SHUNDRIKA          281      TARRAGON WAY SW           ATLANTA          GA   30331        AL   2/2/2012     10/25/2012
                       CHATTOOGA   08652750   CHASTAIN           BRIANNA     WOODS              9945     HIGHWAY 337               SUMMERVILLE      GA   30747        AL   4/19/2012    10/12/2016
                       COBB        08061472   WARNER             SAMANTHA    ARLENE             6270     BRAIDWOOD WAY NW          ACWORTH          GA   30101        AL   10/7/2012    10/01/2015
                       RICHMOND    08736171   MCLAUGHLIN         AUBRENE     MAESHIA            2537     RHODES DR                 AUGUSTA          GA   30906-2833   AL   8/22/2012    09/19/2012
                       GWINNETT    05697628   DAVIS              RICKY                          2315     THORNDALE DR SW           LILBURN          GA   30047        AL   1/13/2003    03/28/2014
                                                                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 157 of 559




                       GWINNETT    10331625   PATTON             SEAN        NICHOLAS           3520     PARKWOOD HILLS CT         SNELLVILLE       GA   30078        AL   9/26/2014    11/13/2015
                       SPALDING    00719616   SHIELDS            ANNIE       MARILYN            1624     HALLMARK DR               GRIFFIN          GA   30223        AR   11/16/1978   02/06/2015



                                                                                                        Page 58
                                                                                    GA Out of State Subsequent Registration


                       GWINNETT   05650053   DOZIER        STEVEN      GILES               1964     MCCONNELL RD              GRAYSON          GA   30017        AR   10/3/2004    07/19/2012
                       PULASKI    00604806   REED          PATRICIA    ANN                 4        DANIELS ST                HAWKINSVILLE     GA   31036        AZ   7/21/1992    07/03/2018
                       FAYETTE    00102228   JELINEK       MILAN                           169      ROCKSPRAY RDG             PEACHTREE CITY   GA   30269        CA   9/12/1988    01/16/2019
                       FAYETTE    00102228   JELINEK       MILAN                           169      ROCKSPRAY RDG             PEACHTREE CITY   GA   30269        CA   9/12/1988    01/16/2019
                       PIKE       07004058   HODGE         JUSTIN      MICHAEL             5534     ROBERTS QUARTERS RD       MOLENA           GA   30258        AZ   1/6/2008     10/17/2012
                       GWINNETT   08613072   DALE          FRANCES                         2110     STOCKTON WALK LN          SNELLVILLE       GA   30078        CA   2/14/2012    03/07/2019
                       FAYETTE    00101415   JELINEK       DASHA                           169      ROCKSPRAY RDG             PEACHTREE CITY   GA   30269        CA   7/7/1988     01/16/2019
                       COBB       03433173   BARRY         ELIZABETH   ROZETTE             2830     BIRCHWOOD CT SW           MARIETTA         GA   30060        CA   12/1/1995    10/01/2019
                       BARTOW     00500322   MILLER        KAREN       ELIZABETH           17       WOLF PEN PASS NE          WHITE            GA   30184        CA   1/1/1994     10/08/2019
                       HENRY      05206694   MASTON        AISHA       NICOLE              937      REDA CT                   MCDONOUGH        GA   30253-1906   CA   7/21/2002    06/21/2004
                       GWINNETT   02766199   BROWN         DALE        EDWARD              2495     RETREAT POINT PKWY        HOSCHTON         GA   30548-7400   CA   9/17/1984    01/22/2018
                       CHATHAM    06372328   SMITH         PATRICIA    ANN                 60       CONSERVATION DR           SAVANNAH         GA   31419-7549   CA   10/3/2004    08/25/2020
                       DEKALB     08073446   ARREOLA       ERIKA                           2690     MCAFEE RD                 DECATUR          GA   30032        CA   10/3/2010    08/02/2016
                       COBB       12202832   MONTGOMERY    DARREINE    JOI                 2085     ROSWELL RD                MARIETTA         GA   30062        CA   3/2/2019     06/01/2020
                       DEKALB     05349205   GREEN         EMILY       TOTENBERG           757      FLAT SHOALS AVE SE        ATLANTA          GA   30316        CA   8/11/2002    10/15/2018
                       COBB       06925971   FINNERTY      EDWARD      MANNING             51       OLD FULLER MILL RD NE     MARIETTA         GA   30067        CA   10/5/2008    04/20/2018
                       ROCKDALE   01935529   TINSLEY       JANICE      MARIE               3405     TALKING CREEK CT          CONYERS          GA   30094        CA   6/21/1988    10/01/2019
                       GWINNETT   07755469   CHOUCAIR      NADIA       ANNE                4111     WASH LEE CT SW            LILBURN          GA   30047        CA   9/10/2008    08/07/2019
                       DAWSON     03621117   COOK          JAMES       EDWARD              327      STEGALL PL                DAWSONVILLE      GA   30534-3932   CA   6/9/1996     08/22/2020
                       COBB       08168989   NEWMAN        SIERRA      MICHELLE            1706     GRIST MILL DR             MARIETTA         GA   30062        CA   2/12/2010    03/12/2015
                       FULTON     10138146   TUCKER        DAVID       F                   5011     SPRING CREEK LN           SANDY SPRINGS    GA   30350        CA   10/23/2013   03/01/2018
                       RICHMOND   08815607   LEVERETT      TAYLOR      ALEXANDRA           3016     SILVERWOOD DR             AUGUSTA          GA   30907        CA   9/29/2012    10/11/2018
                       GWINNETT   10078355   DAVIS         GLORIA      ELAINE              3578     HILL POND DR              BUFORD           GA   30519        CA   8/15/2013    09/15/2020
                       GWINNETT   10296227   SAETANG       MARCIA      NOPPARUT            1845     BIG HAYNES CT             GRAYSON          GA   30017        CA   9/10/2014    08/22/2019
                       GWINNETT   08885160   FARROW        MILLA       BLYTHE              6436     BIRCH GLEN DR             NORCROSS         GA   30093        CA   10/9/2012    10/07/2019
                       CARROLL    02178625   MORRIS        KENNETH     EUGENE              15       LAUREL TRCE               CARROLLTON       GA   30116-9794   MI   10/5/1992    07/05/2019
                       WARREN     00734581   JOHNSON       ROBERT                          298      HOWELL RD                 WARRENTON        GA   30828-6614   MN   1/17/1984    11/02/2004




  Ex. 2 to Petition:
                       WARREN     00734581   JOHNSON       ROBERT                          298      HOWELL RD                 WARRENTON        GA   30828-6614   MN   1/17/1984    11/02/2004




Braynard Declaration
                       FULTON     04432747   PURCAR        PATRICIA    HACKLER             78       PINE LAKE DR NW           ATLANTA          GA   30327        MN   6/21/1998    09/08/2017
                       TROUP      00899946   GARRETT       JAMES       L                   827      COLQUITT ST               LAGRANGE         GA   30241-3607   MO   11/8/1988    08/09/2002
                       MUSCOGEE   01809681   PARKER        DONALD      LEE                 5638     LUNA DR                   COLUMBUS         GA   31907-4244   MO   2/13/1984    01/21/1997
                       FULTON     02503161   CAMPBELL      JOHN        SCOTT               820      OXFORD MEADOW CT          ALPHARETTA       GA   30004-3778   MO   4/29/1981    10/06/2004
                       COLUMBIA   08845483   PRUETT        DAVID       HENRY               4551     WILLIE DANIEL DR          EVANS            GA   30809        MO   9/25/2012    07/03/2014
                       GWINNETT   07047252   REYES         BERNARDO                        1068     LYNHURST LN               SNELLVILLE       GA   30078        MO   12/14/2006   07/13/2020
                       HALL       00466187   PAGE          SUSAN       MARIE               4641     SHERMAN ALLEN WAY         GAINESVILLE      GA   30507        MO   1/25/1995    12/10/1997
                       SCREVEN    02218785   WORTHAM       JENNIFER    GASSAWAY            120      WATERS LN                 SYLVANIA         GA   30467        MT   10/8/2000    11/20/2018
                       DEKALB     05677556   LINDSAY       MICHAEL     JON                 125      NORTHERN AVE              DECATUR          GA   30030        NC   10/3/2004    04/16/2015
                       HENRY      04639384   HARVEY        CHARLES     PATRICK             1181     HIGHWAY 42 N              MCDONOUGH        GA   30253        NC   10/8/2000    08/01/2019
                       FANNIN     03152098   HEMPHILL      ELLEN       LISNIEWSKI          104      BROADVIEW DR              BLUE RIDGE       GA   30513        NC   6/22/2014    01/31/2019
                       FAYETTE    10679787   WEST          ABRAHAM     V                   2163     HIGHWAY 92 S              FAYETTEVILLE     GA   30215        NY   2/19/2016    10/14/2016
                       FULTON     06177738   GRZEDZINSKI   DAVID       SCOTT               840      FOXHOLLOW RUN             ALPHARETTA       GA   30004-0952   NY   7/27/2004    04/12/2013
                       FULTON     06784934   AHMED         TASNEEM                         319      W COUNTRY DR              JOHNS CREEK      GA   30097        NY   2/23/2006    12/05/2012
                       GWINNETT   08144197   PETTIBONE     CHRISTIN    ARIEL               5147     CAMILLA CT SW             LILBURN          GA   30047        NY   8/18/2009    11/26/2014
                       FULTON     08196287   ACKERSTEIN    STEPHANIE   ERIN                327      PEACHTREE HILLS CIR NE    ATLANTA          GA   30305        NY   6/20/2010    02/11/2015
                       TROUP      06978537   WYATT         LEMONA      A                   520      COLQUITT ST               LAGRANGE         GA   30241-5517   NY   10/9/2006    03/25/2016
                       FULTON     06648306   DURKEE        RICHARD     FOSTER              3150     ROSWELL RD NW             ATLANTA          GA   30305        NY   9/21/2005    09/21/2015
                       COBB       10167063   FARLOUGH      CLEVELAND   KENNEDY             2201     CROSTON LN SE             SMYRNA           GA   30080        NY   10/9/2016    09/26/2017
                                                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 158 of 559




                       BALDWIN    01098094   BENSON        DEBORAH     H                   395      ALLEN MEMORIAL DR SW      MILLEDGEVILLE    GA   31061        NY   5/21/1986    06/26/1992
                       COBB       05579998   JOSEPH        JEAN        HAROLD              4554     TUPELO DR                 POWDER SPRINGS   GA   30127        NY   9/28/2002    01/20/2009



                                                                                                   Page 59
                                                                                 GA Out of State Subsequent Registration


                       PAULDING    04774518   DELILLE     WILSON                        1137     GRANDVIEW CIR             POWDER SPRINGS   GA   30127        NY   10/8/2000    10/08/2010
                       FAYETTE     06626782   PIERRE      IFANIA                        595      RIDGEMONT DR              FAYETTEVILLE     GA   30215        NY   9/6/2005     08/22/2012
                       FAYETTE     06626782   PIERRE      IFANIA                        595      RIDGEMONT DR              FAYETTEVILLE     GA   30215        NY   9/6/2005     08/22/2012
                       ROCKDALE    08540574   WORTHY      SIMONE     ELIZABETH          5150     ROCKFORD LN               STOCKBRIDGE      GA   30281-5239   NY   11/30/2011   06/16/2020
                       CHATHAM     05543669   ARENA       JOSEPH                        2        E 52ND ST                 SAVANNAH         GA   31405        NY   10/6/2002    09/02/2010
                       HENRY       12438155   RUCKER      ASHLEE     DIANE              20       CLOUD FOREST CT           STOCKBRIDGE      GA   30281        OH   11/13/2019   06/02/2020
                       GWINNETT    06983546   MANNERS     ISAIAS                        2410     CHANDLER GROVE DR         BUFORD           GA   30519        OH   10/5/2008    08/08/2016
                       TROUP       06008863   DAVIS       KATHY      J                  501      GRANITE ST                HOGANSVILLE      GA   30230        OH   4/6/2004     09/01/2009
                       ROCKDALE    08623583   DAVIS       TORAN      AHMAD              1636     RIDGEVIEW DR NW           CONYERS          GA   30012        OH   7/1/2012     08/04/2014
                       BIBB        04202830   JURGENSEN   MARK       A                  261      ALBERMARLE PL             MACON            GA   31204        OH   8/21/1997    09/25/2014
                       FULTON      10139223   LANG        LESLIE     ANN                915      VIRGINIA AVE NE           HAPEVILLE        GA   30354        OH   10/30/2013   08/28/2014
                       COBB        10512417   LEACH       VICTORIA   KAYLYN             4383     WINDSOR OAKS CIR          MARIETTA         GA   30066        OH   8/6/2015     08/17/2015
                       CLAYTON     07747437   WILLIAMS    TAMEKIA    HEADEN             957      POPLAR SPRINGS RD         RIVERDALE        GA   30274        OH   9/30/2012    04/18/2017
                       COBB        02873211   SMITH       JULIE      A                  765      CHAMBERLAIN CIR SW        MARIETTA         GA   30008-4165   OH   9/29/1992    11/15/2002
                       DEKALB      11740577   DAVIS       CIEANA     MARIE              3464     FLINT AVE                 ELLENWOOD        GA   30294        OH   5/22/2018    09/24/2018
                       FULTON      11389148   DURHAM      LAURYN     BURLEY             11354    MUSETTE CIR               ALPHARETTA       GA   30009        OH   7/11/2017    07/09/2020
                       TROUP       01804790   LOGAN       JAMES      H                  81       ROBERT HODNETT RD         PINE MOUNTAIN    GA   31822-9256   OH   10/1/1980    05/06/1998
                       FULTON      08885584   JONES       MORGAN     NICOLE             317      FENNEL WAY SW             ATLANTA          GA   30331-4107   OH   10/6/2012    08/06/2013
                       GORDON      01679627   BROWN       GLORIA     JEAN               237      REGENCY LN SW             CALHOUN          GA   30701        OK   1/1/1993     11/14/2006
                       ROCKDALE    02561380   DAVIS       LISA       MICHELLE           11202    SAINT JAMES DR            CONYERS          GA   30094        OK   3/27/1991    08/28/1996
                       EFFINGHAM   05880420   BLEASE      MELODIE    BOOKER             114      BLANDFORD XING            RINCON           GA   31326        OK   10/3/2004    04/04/2016
                       UPSON       00350623   TURNER      TERESA     KAYE               109      NORTH ST                  THOMASTON        GA   30286        OK   9/6/1979     03/08/2012
                       DEKALB      06032185   FOWLER      KATHRYN    ELAINE             4235     CLYDES CT                 TUCKER           GA   30084        OR   10/3/2004    05/19/2009
                       GWINNETT    11121891   OMAR        MICHELLE   MARIE              2661     ABINGTON DR               SNELLVILLE       GA   30078        OR   11/8/2016    06/17/2020
                       CRAWFORD    08303580   WAITE       MATTIE     ELIZABETH          1301     CAUSEY RD                 KNOXVILLE        GA   31050        PA   9/14/2010    11/28/2014
                       FULTON      12115642   KARLIK      JOELLE     BETH               299      N HIGHLAND AVE NE         ATLANTA          GA   30307        OR   12/4/2018    05/23/2019
                       IRWIN       04799512   PARKS       SUSANNE    GIBSON             199      WRAY RD                   FITZGERALD       GA   31750        OR   11/1/2013    05/04/2017




  Ex. 2 to Petition:
                       FULTON      04245089   BROWN       GENE       MITCHELL           7416     BLUE JAY WAY              UNION CITY       GA   30291-5180   OH   10/6/1997    07/05/2016




Braynard Declaration
                       ROCKDALE    06715472   LEWIS       TAWANA     LENORE             1205     CEDAR CREEK CT NW         CONYERS          GA   30012        OH   10/5/2008    09/19/2016
                       MUSCOGEE    10712947   CARRIGEE    HANNAH     MARIE              5309     PINE NEEDLE DR            COLUMBUS         GA   31907        OH   4/1/2016     10/11/2016
                       LEE         08065537   WARFEL      NATHAN     JAMES              105      NANDINA CT                LEESBURG         GA   31763        PA   10/3/2010    02/28/2015
                       CLARKE      07092646   COLBERT     LAQUITTA   J                  123      ZEBULON DR                ATHENS           GA   30601        PA   10/7/2012    03/06/2016
                       PAULDING    02242646   LAKE        VICTORIA   RENEE              116      OMEGA CT                  DALLAS           GA   30157        PA   10/6/1996    09/19/2016
                       FULTON      03212657   PROELLER    JAMES      TERENCE            2148     OLD GEORGIAN TER NW       ATLANTA          GA   30318        PA   2/1/1992     04/07/2019
                       CHATHAM     10062695   BRAWNER     MIRANDA                       11       BARNETT DR                SAVANNAH         GA   31406        PA   7/31/2013    09/09/2020
                       DEKALB      05406258   COOMBS      BRIDGET    THERESA            1828     AMBER CT                  LITHONIA         GA   30058        PA   10/3/2004    07/12/2009
                       PAULDING    00877015   KELLEY      PATRICIA   A                  101      TAMMY DR                  DALLAS           GA   30132-7414   PA   9/12/1984    11/07/2001
                       COBB        08757854   THOMAS      KENDALL    MAURICE            2168     BASQUE DR SE              SMYRNA           GA   30080-6509   PA   8/2/2012     11/03/2012
                       MUSCOGEE    03986189   MARTH       STEPHEN    DEVINS             2866     TECHWOOD DR               COLUMBUS         GA   31906-1260   RI   10/8/2000    03/01/2008
                       MUSCOGEE    03986189   MARTH       STEPHEN    DEVINS             2866     TECHWOOD DR               COLUMBUS         GA   31906-1260   RI   10/8/2000    03/01/2008
                       DEKALB      02113389   STOVALL     WALTER     M                  1222     CARTER RD                 DECATUR          GA   30030        SC   6/18/1992    02/11/2002
                       BARTOW      03205755   WYMAN       BARBARA    J                  14       OAKDALE DR                CARTERSVILLE     GA   30120        SC   1/27/1993    07/21/2004
                       BARTOW      03205755   WYMAN       BARBARA    J                  14       OAKDALE DR                CARTERSVILLE     GA   30120        SC   1/27/1993    07/21/2004
                       FULTON      02343112   HARDY       JENNIFER   F                  3819     N STRATFORD RD NE         ATLANTA          GA   30342        SC   9/30/1992    08/23/2004
                       DADE        05400824   ADAMS       DEBORAH    L                  395      BERNICE DR                TRENTON          GA   30752-2674   SC   1/7/2002     05/17/2017
                       SCREVEN     01665752   CHEEVER     ALPHONSO                      122      NEW ST                    SYLVANIA         GA   30467        SC   6/9/1996     01/30/2008
                       FULTON      02484949   PRIESTER    HORACE     R                  6235     PIN OAK LN                ALPHARETTA       GA   30005-4163   SC   10/6/1987    07/23/2014
                                                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 159 of 559




                       FULTON      04708575   BLACKWELL   RICKY                         110      ORCHARD ST                FAIRBURN         GA   30213        SC   10/8/2000    02/14/2017
                       FAYETTE     00095400   WALKER      CAROL      A                  170      WOODGATE DR               FAYETTEVILLE     GA   30214-2450   SC   8/12/1982    10/10/2019



                                                                                                Page 60
                                                                                   GA Out of State Subsequent Registration


                       FAYETTE     00095400   WALKER       CAROL       A                  170      WOODGATE DR               FAYETTEVILLE     GA   30214-2450   SC   8/12/1982    10/10/2019
                       FULTON      02399940   BROWN        CHARLES     A                  2605     SHADOW PINE DR            ROSWELL          GA   30076-2643   SC   9/22/1984    05/10/1989
                       COBB        08647811   RESPRESS     RYAN        KENDRICK           2343     ADDISON RD NE             MARIETTA         GA   30066-6407   TN   3/8/2012     09/27/2012
                       GWINNETT    03911765   WASHINGTON   KENNETH                        3388     BINGHURST RD              SUWANEE          GA   30024        TN   10/6/1996    09/25/2008
                       CHATHAM     01538184   JONES        LINDA       S                  218      HOLIDAY CIR               SAVANNAH         GA   31419        TN   1/1/1980     04/16/2012
                       BARTOW      00666651   JONES        SHUNDI      PATRICE            311      N BARTOW ST               CARTERSVILLE     GA   30120        TN   4/25/1994    11/04/2015
                       FULTON      05545786   MIXON        KERRI       ELISABETH          630      VALLEY HALL DR            ATLANTA          GA   30350        TN   10/6/2002    10/03/2016
                       NEWTON      05247591   KEY          REBECCA     ELIZABETH          184      FOX MEADOW DR             COVINGTON        GA   30016        TN   10/5/2008    09/28/2015
                       FULTON      04702162   REEVES       VANESSA     YVETTE             3278     VICTORIA PARK SW          ATLANTA          GA   30331        TN   10/8/2006    10/11/2016
                       DOUGLAS     11352974   OKIM         REDA        AMBA               5610     TOCCOA DR                 DOUGLASVILLE     GA   30135        TN   6/30/2017    09/08/2017
                       BARTOW      04652033   STEELE       DONNIS      LARAY              292      BRIAR PATCH LN            CARTERSVILLE     GA   30120        TN   6/20/2004    08/18/2015
                       GWINNETT    02870304   GULAKOWSKI   KIMBERLEY                      2363     OAK FALLS LN              BUFORD           GA   30519        TX   10/5/1992    03/07/2004
                       PAULDING    06139014   DEFAZIO      CAROL       CRISAN             50       ROSEMARY LNDG             DALLAS           GA   30132        TN   6/13/2004    08/07/2017
                       DEKALB      02088182   ROTHSCHILD   STEVEN      G                  706      DUNBAR DR                 DUNWOODY         GA   30338        TN   9/22/1986    09/24/2019
                       MONROE      04805535   HUDGINS      MARY        TRESA              415      NATURES TRL               FORSYTH          GA   31029        TN   10/3/2004    08/02/2019
                       COBB        07610194   WENIGER      ASHLEIGH    NICOLE             661      WOLFS BANE DR NW          ACWORTH          GA   30102-8148   TN   7/16/2008    09/09/2016
                       FLOYD       10834308   KENNEDY      JEFFREY     WILLIAM            2510     CALHOUN RD NE             ROME             GA   30161        TN   7/13/2016    10/06/2017
                       SPALDING    01764402   WOOD         PHYLLIS     KELLY              736      BIEZE ST                  GRIFFIN          GA   30224        TX   1/6/1992     05/11/1995
                       CLAYTON     05720917   TUCKER       WILLIE      LEE                10654    VILLAGE LANDING           JONESBORO        GA   30238        TX   4/30/2003    04/27/2011
                       CLAYTON     05720917   TUCKER       WILLIE      LEE                10654    VILLAGE LANDING           JONESBORO        GA   30238        TX   4/30/2003    04/27/2011
                       MUSCOGEE    06061667   MCDONALD     COURTNEY    IMAN               4226     EMPIRE ST                 COLUMBUS         GA   31907        TX   5/12/2004    02/17/2012
                       LUMPKIN     02208870   DAY          LINDA       LOUISE             6387     HIGHWAY 52 E              MURRAYVILLE      GA   30564        TX   2/4/1996     09/09/2012
                       GWINNETT    02749315   MOORE        GARY        LYNN               2634     GRAVITT RD                DULUTH           GA   30096        TX   10/4/1992    11/06/2012
                       MORGAN      00716311   JONES        WALTER      EDWARD             1331     FAMBROUGH BRIDGE RD       RUTLEDGE         GA   30663        TX   7/11/1990    11/10/2012
                       COBB        00456278   CALLINS      MAROHN      EUGENE             2507     TIMBERLY DR SE            MARIETTA         GA   30060        TX   2/2/1988     12/08/2016
                       DEKALB      05628601   STOKER       ERICKA      LAKEYTIA           375      PINEBURR LN               STONE MOUNTAIN   GA   30087        TX   11/25/2002   05/03/2013
                       GWINNETT    07543255   HICKMAN      KARDESHA    TASHAWN            2965     LAKE PORT DR              SNELLVILLE       GA   30039        TX   10/5/2008    11/25/2015




  Ex. 2 to Petition:
                       JASPER      01412084   HOFFMAN      SUSAN       MARY               533      MEADOWLARK DR             MONTICELLO       GA   31064        TX   10/5/1992    07/01/2016




Braynard Declaration
                       MUSCOGEE    03596243   WILSON       VELISHIA    LABONDA            2313     BOND AVE                  COLUMBUS         GA   31903        TX   3/16/1996    10/23/2016
                       ROCKDALE    08569589   DAWSON       DAMON       XAYVIER            4007     RYEGATE CT SW             CONYERS          GA   30094-5086   TX   12/22/2011   12/08/2016
                       FULTON      05873854   WENAAS       SUSAN       ELIZABETH          2520     LAKE VIEW CT              MILTON           GA   30004        TX   6/20/2004    02/17/2018
                       FULTON      05857202   WENAAS       SCOTT       ANDREW             2520     LAKE VIEW CT              MILTON           GA   30004        TX   10/3/2004    03/17/2018
                       CRISP       07310479   SMITH        SHAMEKA     SHAMYRA            712      W 21ST AVE                CORDELE          GA   31015        TX   11/28/2007   04/10/2019
                       PAULDING    03018164   FREY         KIMBERLY    PAIGE              258      PICKETTS XING             ACWORTH          GA   30101-8644   TX   10/12/1992   10/09/2005
                       CARROLL     01920530   CHAPPELL     TIMOTHY     IVAN               9024     N TARNWOOD PL             VILLA RICA       GA   30180-9730   TX   9/9/1992     12/20/2007
                       EFFINGHAM   05967297   FAULKNER     MARCUS      LEE                907      KOLIC HELMEY RD           GUYTON           GA   31312-6215   TX   10/5/2008    06/18/2011
                       ROCKDALE    03945150   WRIGHT       HARRIETT    OWENS              5620     TURNSTONE DR SW           CONYERS          GA   30094        TX   10/6/1996    10/05/2012
                       FULTON      05698709   HOOPER       STEVEN      EDWARD             761      EAGLES MERE CT            ALPHARETTA       GA   30005        TX   3/25/2003    01/18/2013
                       COBB        03045733   BURDETT      EDWARD      KENNETH            257      CHICOPEE DR NE            MARIETTA         GA   30060        TX   4/1/1961     05/24/2013
                       CHEROKEE    03101658   BYRD         NATHAN      RICHARD            778      OLD LATHEMTOWN RD         CANTON           GA   30115        TX   10/1/1988    08/23/2014
                       HALL        08394811   CRISMAN      MATTHEW     ROSS               6432     OUTLOOK CT                FLOWERY BRANCH   GA   30542        TX   7/1/2012     09/23/2016
                       FULTON      08638764   NAIDU        ANISHA      LEKHA              10415    SHALLOWFORD RD            ROSWELL          GA   30075        TX   10/7/2012    06/11/2017
                       GWINNETT    02795106   GUNDER       JESSE       KOLB               1122     WHITE CLOUD RDG           SNELLVILLE       GA   30078        TX   7/15/1988    03/26/2017
                       CHEROKEE    00510264   SPROUSE      JAMES       G                  307      ANTLER WAY                WOODSTOCK        GA   30189-2525   TX   1/1/1994     04/04/2018
                       DEKALB      08758073   OWENS        CONNOR      LAWSON             4527     GARDEN CITY CT            LITHONIA         GA   30038-6209   TX   6/30/2012    06/16/2018
                       FULTON      10530149   KAPLAN       JACOB       ALEXANDER          925      CANTERBURY RD NE          ATLANTA          GA   30324        TX   8/14/2015    11/03/2018
                       PAULDING    10474880   BALLEW       JUSTIN      BRADLEY            688      WINNDALE RD               DALLAS           GA   30157        TX   6/2/2015     10/24/2018
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 160 of 559




                       FULTON      08883076   BOBB         ROGER       MARCELLUS          270      17TH ST NW                ATLANTA          GA   30363        TX   10/9/2012    07/23/2020
                       CRISP       04055385   WADE         MICHAEL     DAVID              286      MULLER RD                 CORDELE          GA   31015-6857   TX   2/7/1997     10/20/2007



                                                                                                  Page 61
                                                                                        GA Out of State Subsequent Registration


                       MUSCOGEE   01809116   WILLIAMS       JOSEPH                             4677     HIDDENWOODS DR            COLUMBUS            GA   31907-7025   TX   4/15/1987    08/02/2020
                       DAWSON     06675136   REYNOLDS       LYTLE         JOHN                 118      DONNA DR                  DAWSONVILLE         GA   30534-0811   UT   11/4/2005    04/18/2011
                       COBB       07074054   ROBINSON       JENNIFER      LYNN                 4718     OAKLEIGH MANOR DR         POWDER SPRINGS      GA   30127        UT   1/4/2007     05/11/2016
                       BARTOW     06786031   MCABEE         CHRISTOPHER   PHIL                 35       OPAL ST                   CARTERSVILLE        GA   30120-2847   UT   2/28/2006    05/27/2014
                       NEWTON     05099310   KEY            JAMES         RASHAWN              275      OVERLOOK DR               COVINGTON           GA   30016        TX   6/20/2004    09/09/2016
                       FULTON     10308470   THOMPSON       ASHER         STEPHENS             670      DEKALB AVE NE             ATLANTA             GA   30312        TX   10/5/2014    08/01/2019
                       MONROE     11093575   KING           ROBERT        EARL                 110      DOE RUN                   JULIETTE            GA   31046        TX   11/8/2016    04/12/2020
                       DEKALB     02598967   RACHAL         MACK          JAMES                1151     CHANTILLY RISE NE         BROOKHAVEN          GA   30324        TX   6/27/1993    01/01/2006
                       CHEROKEE   10585272   JOYNER         JOSHUA        MILES                707      INDEPENDENCE LN           ACWORTH             GA   30102        VA   10/26/2015   09/28/2016
                       CLAYTON    11924954   ROUNDTREE      IMANI         MALIKA               9220     GRADY DR                  JONESBORO           GA   30238        VA   9/23/2018    09/25/2018
                       COLUMBIA   05064327   DARRINGTON     ERIC          BRIAN                447      BARTRAM TRAIL CLUB DR     EVANS               GA   30809        VA   10/8/2000    11/07/2019
                       GWINNETT   08486641   GUPTA          NICHOLAS      MARTIN               4080     AMBERFIELD CIR            PEACHTREE CORNERS   GA   30092        VA   8/16/2011    09/21/2012
                       LAMAR      05339572   SMITH          MICHAEL       ANTHONY              218      EVERGREEN N               BARNESVILLE         GA   30204-3184   VA   8/28/2001    03/03/2004
                       FULTON     06839925   EVANS          DEMETRIUS     BLANE                7618     BOWHEAD CT                FAIRBURN            GA   30213        VA   7/9/2006     09/30/2016
                       COBB       05270509   SCHWARTZ       JARED         S                    1054     QUEENSGATE DR SE          SMYRNA              GA   30082-6407   VA   3/8/2001     04/19/2010
                       GLYNN      06346491   FULLER         KYLE          AARON                503      LONDON ST                 BRUNSWICK           GA   31520        VA   10/4/2004    04/01/2008
                       DEKALB     10476663   WHITT          CARRELL       EUGENE               1872     FARRIS DR                 DECATUR             GA   30032        VA   5/30/2015    12/13/2016
                       FULTON     08464541   HARRIS         KATHERINE     LEE                  2500     PEACHTREE RD NW           ATLANTA             GA   30305        VA   7/1/2011     10/08/2012
                       COBB       07610194   WENIGER        ASHLEIGH      NICOLE               661      WOLFS BANE DR NW          ACWORTH             GA   30102-8148   VA   7/16/2008    09/18/2012
                       FULTON     08293230   JAGOR          ANDREW        CARTER               5885     GARBER DR NE              SANDY SPRINGS       GA   30328        VA   9/9/2010     10/02/2012
                       BARTOW     07490900   LACKEY         CHASE         ANTHONY              402      WEST AVE                  CARTERSVILLE        GA   30120        VA   10/5/2008    08/31/2012
                       FULTON     02664028   GOOLSBY        SHAR          ALYCIA               1480     NISKEY LAKE RD SW         ATLANTA             GA   30331        VA   5/10/1990    02/13/2015
                       COBB       03610993   ARTHUR         JOHN          THOMAS               2849     LOFTVIEW SQ               ATLANTA             GA   30339        VA   7/7/1996     06/11/2014
                       CHATHAM    05364825   HILL           JAMIE         HELANA               2119     DIGGS AVE                 SAVANNAH            GA   31405        VA   10/5/2001    11/09/2005
                       NEWTON     10667664   KENTISH        JILLIAN       AMALIA               45       SADDLEBROOK CT            COVINGTON           GA   30016        VA   1/22/2016    11/22/2016
                       FULTON     10886380   DAVIS          XAVIER        KOFI                 5782     WESTCHASE ST              ATLANTA             GA   30336        VA   8/9/2016     09/01/2017
                       COBB       10996926   ARTHURS        ADLAI         HUGH DONALD          2809     PRADO LN                  MARIETTA            GA   30066        VA   10/6/1996    04/02/2005




  Ex. 2 to Petition:
                       COBB       10996926   ARTHURS        ADLAI         HUGH DONALD          2809     PRADO LN                  MARIETTA            GA   30066        VA   10/6/1996    04/02/2005




Braynard Declaration
                       FULTON     10600742   CLEMENT        JACKSON       JENNINGS             710      AMERICAS CUP CV           ALPHARETTA          GA   30005        VA   12/12/2015   09/09/2016
                       BACON      03246555   TAYLOR         MELISSA       ANN                  1046     N DIXON ST                ALMA                GA   31510        VA   6/7/1995     11/17/1999
                       FULTON     11368801   BUSBEE         RILEY         ELIZABETH            500      SILVER PINE TRL           ROSWELL             GA   30076        VA   6/20/2017    02/12/2018
                       HOUSTON    00486268   FINCHER        KENNETH       LEE                  104      CHARLOTTE DR              BONAIRE             GA   31005        WA   1/1/1994     10/14/2014
                       CARROLL    06987040   DOBBS          KYLE          QUENTIN              209      N WHITE ST                CARROLLTON          GA   30117        WA   10/25/2006   05/13/2015
                       GWINNETT   08599479   SRIVATSAN      SAHANA        R                    4383     MISTY MORNING LN          LILBURN             GA   30047        WA   1/27/2012    09/20/2016
                       FAYETTE    08301158   WHITE          DILLON        PAUL                 110      OLD SOUTH CT              FAYETTEVILLE        GA   30215-5093   WA   9/7/2010     09/25/2018
                       FULTON     10652170   GUHATHAKURTA   SRUTI                              351      SINCLAIR AVE NE           ATLANTA             GA   30307        WA   2/1/2016     10/01/2019
                       DEKALB     05074613   DAVIS          JACQUELINE                         5078     TARA CREEK DR             ELLENWOOD           GA   30294-2014   CA   9/26/2000    06/25/2012
                       DEKALB     06844808   STOWELL        JAMES                              3989     STONEVIEW CIR             STONE MOUNTAIN      GA   30083        WA   10/7/2012    01/12/2017
                       CHEROKEE   06806382   DALY           TIMOTHY       JOSEPH               302      POPLAR GROVE CT           WOODSTOCK           GA   30189-1422   WV   4/21/2006    03/07/2011
                       GLYNN      10842464   HIGGINS        MICHAEL       DEVIN                521      SUNSET BLVD               BRUNSWICK           GA   31525        WA   8/3/2016     03/02/2020
                       MUSCOGEE   01832611   MYERS          JEFFREY       A                    4046     ACACIA DR                 COLUMBUS            GA   31904        WA   5/12/1992    08/12/2004
                       COBB       04732305   SMITH          LISA          MARIE                4545     SUMMERSWEET DR            MARIETTA            GA   30066        WA   5/6/2003     05/27/2015
                       COBB       02673603   MORELLI        SANDRA        SHEAROUSE            4255     VALLEY TRAIL DR SE        ATLANTA             GA   30339        CA   1/19/1995    05/17/2001
                       COBB       03016863   MOTE           LUCAS         COLBY                2130     RIVER HEIGHTS WALK SE     MARIETTA            GA   30067        CA   4/1/1992     05/07/2002
                       FULTON     03776834   RICHARDSON     KAREN         MARIE                435      BRIGHTMORE DOWNS          ALPHARETTA          GA   30005-6702   CA   10/6/1996    04/17/2003
                       COBB       02051304   MORELLI        PETER         JOSEPH               4255     VALLEY TRAIL DR SE        ATLANTA             GA   30339        CA   2/8/1988     09/15/2003
                       DEKALB     02092232   SAUERLAND      JULIA         ANN                  2266     ALPHA DR                  DECATUR             GA   30032-5402   CA   6/14/1990    11/18/2003
                                                                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 161 of 559




                       FULTON     05438671   BROWN          CHRISTOPHER   ALLEN                33       PONCE DE LEON AVE NE      ATLANTA             GA   30308        CA   10/3/2004    09/28/2007
                       GWINNETT   01275569   TURNER         JASON         CARLTON              455      MULBERRY PARK CIR         DACULA              GA   30019        CA   10/1/1992    09/17/2012



                                                                                                       Page 62
                                                                                       GA Out of State Subsequent Registration


                       FULTON     07996592   MARTIN           SHAROSE    LANEE                11140    MORTONS XING              ALPHARETTA       GA   30022        CA   11/4/2008    10/18/2010
                       CARROLL    08578379   WALKER           TERRY      L                    558      GILLEY RD                 CARROLLTON       GA   30116-6006   AK   1/15/2012    05/15/2020
                       BARTOW     00656977   BELL             GLENDA     FAYE                 5        CAIN DR                   CARTERSVILLE     GA   30121        AL   7/28/1972    03/14/2002
                       CRISP      00600445   THOMAS           SHARLYN    DARRYL               508      W 6TH AVE                 CORDELE          GA   31015        AL   9/16/1992    01/25/2008
                       COLUMBIA   01442012   PELOQUIN         ALLYSON    BALLOW               1613     JAMESTOWN AVE             EVANS            GA   30809-5454   AL   8/25/1990    10/23/2008
                       FAYETTE    05603660   DAY              LISA       ANNE                 300      ABERCORN SQ               PEACHTREE CITY   GA   30269        AL   10/6/1996    12/03/2004
                       CARROLL    02925402   WALDROP          RHONDA     GAIL                 39       CHERYL DR                 CARROLLTON       GA   30116        AL   10/13/1992   05/23/2000
                       FULTON     02406804   BROWN            CAMILLE    YVONNE               136      LAUREL CREST ALY          JOHNS CREEK      GA   30024        AL   10/2/1990    10/23/2008
                       FULTON     07166194   BELL             DESTINY    ELISE                2417     SWALLOW CIR SE            ATLANTA          GA   30315        AL   6/8/2007     01/25/2008
                       DEKALB     05964087   PRUITT           SHANEL     DENISE               1786     WEDGEWOOD DR              STONE MOUNTAIN   GA   30088-3929   AL   6/20/2004    08/26/2004
                       FULTON     10972553   ADAMS            BARBARA    BUTLER               507      CHURCH ST                 PALMETTO         GA   30268        AL   9/16/2016    06/13/2017
                       ROCKDALE   05973418   LEONARD          EUGENE                          1425     SPRINGWOOD DR NW          CONYERS          GA   30012        AL   6/20/2004    07/31/2017
                       CLAYTON    10907746   BIBB             MENYOIN    MARCELLAS            5738     OLD DIXIE HWY             FOREST PARK      GA   30297        AL   8/19/2016    12/13/2019
                       COBB       04907480   STUKES           WAYNE      CHRISTOPHER          2637     LEE ANN DR                MARIETTA         GA   30066-3631   AL   3/8/2000     10/19/2008
                       CLAYTON    06666928   WILLINGHAM       NANCY      L                    11438    PANHANDLE RD              HAMPTON          GA   30228        AL   10/20/2005   10/11/2008
                       FULTON     05460813   JONES            LANA       HOLLEY               435      10TH ST NE                ATLANTA          GA   30309        AL   10/3/2004    10/16/2008
                       FAYETTE    07595728   RANGE            VICTORIA   RENEE                105      GLENGARY CT               FAYETTEVILLE     GA   30214-7379   AL   7/9/2008     10/17/2008
                       CARROLL    02165568   WALDROP          MICHAEL    BRUCE                180      ALVIN DR                  CARROLLTON       GA   30117        AL   1/16/1984    08/02/2010
                       OCONEE     05770905   CARITHERS        PENNY      MELISSA              4121     GREENSBORO HWY            WATKINSVILLE     GA   30677-3499   AL   7/14/2003    11/27/2012
                       DEKALB     07545625   CONNER-BURGESS   BRITTANY   MAUREEN              3192     SPICY CEDAR LN            LITHONIA         GA   30038        AL   10/5/2008    09/28/2012
                       FULTON     08593949   EVANS            MAURICE                         124      KIRAM TER SW              ATLANTA          GA   30331        AL   7/1/2012     04/08/2014
                       CHEROKEE   04353407   BURNTHALL        PAUL       ANDREW               588      DEVON BROOKE DR           WOODSTOCK        GA   30188        AL   6/21/1998    06/30/2004
                       FULTON     05460813   JONES            LANA       HOLLEY               435      10TH ST NE                ATLANTA          GA   30309        AL   10/3/2004    10/16/2008
                       CRISP      00600439   THOMAS           LAMAR                           508      W 6TH AVE                 CORDELE          GA   31015        AL   9/17/1992    01/25/2008
                       DOUGLAS    04297603   LEASON           MALCOLM    ALEXANDER            3540     GREENSHIRE CT             DOUGLASVILLE     GA   30135        AL   10/6/2002    07/21/2008
                       MUSCOGEE   04104859   MENSER           EMILIE     ELIZABETH            1720     SLADE DR                  COLUMBUS         GA   31901        AL   10/8/2000    10/27/2006
                       MUSCOGEE   07057202   PHILLIPS         LAKISHA    LIZZIE               5824     CAMEO CT                  COLUMBUS         GA   31907        AL   11/9/2006    03/11/2008




  Ex. 2 to Petition:
                       MUSCOGEE   10361759   WILLIAMS         WYATT      WORTH                8225     CHAPEL LAKE DR            MIDLAND          GA   31820        AL   10/7/2014    05/24/2016




Braynard Declaration
                       PAULDING   02961012   COGLAND          TERRY      LEE                  151      MORRIS RD                 HIRAM            GA   30141        AL   7/15/1974    02/13/2018
                       FULTON     04616783   MALONE           ANDRICIA   J                    493      FAYETTEVILLE RD           FAIRBURN         GA   30213        AL   12/4/1998    12/27/2010
                       GWINNETT   10040620   WALKER           VICTORIA   NICOLE               3463     PINEGATE TRL              SNELLVILLE       GA   30039        AL   6/6/2013     08/11/2016
                       FULTON     10167399   LANG             KIA        ALEXANDRA            4178     MATISSE LN                FAIRBURN         GA   30213        AL   2/22/2014    11/12/2016
                       DEKALB     03707541   OWENS            JESSE      JARROD               1260     GATES CIR SE              ATLANTA          GA   30316-4093   AL   10/6/1996    02/04/2011
                       FULTON     10167399   LANG             KIA        ALEXANDRA            4178     MATISSE LN                FAIRBURN         GA   30213        AL   2/22/2014    11/12/2016
                       TROUP      10029370   CHARTON          ROSS       WYNN                 208      HIGHLAND TRL              LAGRANGE         GA   30240        AL   5/15/2013    10/23/2015
                       FULTON     06229253   ASLAM            HAMMAD                          815      LANGLEY PATH              JOHNS CREEK      GA   30024        AL   10/3/2004    10/21/2015
                       MUSCOGEE   04978543   MANUEL           APRYL      JENINE               8052     GARRETT RD                MIDLAND          GA   31820        AL   6/5/2000     04/11/2016
                       FORSYTH    04526889   ABBOTT           JASON      CLAYTON              5715     BANNER BLVD               CUMMING          GA   30028        AL   9/24/1998    08/27/2012
                       FORSYTH    04526889   ABBOTT           JASON      CLAYTON              5715     BANNER BLVD               CUMMING          GA   30028        AL   9/24/1998    08/27/2012
                       DEKALB     08577733   SMITH            MALINDA    A                    6239     SOUTHLAND FOREST DR       STONE MOUNTAIN   GA   30087-4940   AL   1/3/2012     10/20/2012
                       COBB       06592795   HALEY            BOBI       LYNN                 3580     GERALDING ST              POWDER SPRINGS   GA   30127        AL   6/26/2008    06/24/2014
                       GWINNETT   05653190   WINDHAM          CLARA      JEAN                 3555     SWEETWATER RD             DULUTH           GA   30096        AL   11/7/2002    12/08/2015
                       HEARD      08651316   HUNTER           MEGHAN     ELIZABETH            5270     FIVE NOTCH RD             FRANKLIN         GA   30217        AL   4/17/2012    06/29/2015
                       NEWTON     10222760   KENNEDY          BENJAMIN   XAVIER               190      PEBBLE BROOKE PASS        COVINGTON        GA   30016        AL   5/9/2014     06/01/2017
                       FULTON     03160657   PARSONS          EARL       BAXLEY               1065     PEACHTREE ST NE           ATLANTA          GA   30309        AL   10/1/1988    10/11/2018
                       HENRY      05031774   SEALY            AMANDA     DENISSE              326      EMPORIA LOOP              MCDONOUGH        GA   30253        AL   10/7/2012    10/13/2017
                       FLOYD      06931447   DOEGG            CHARLES    KYLE                 115      WESTMORE RD SW            ROME             GA   30165        AL   8/17/2006    11/18/2017
                                                                                                                                                                                                   Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 162 of 559




                       TIFT       10023174   JOHNSON          ANNA       MURRY                41       RIDGEWOOD DR              TIFTON           GA   31793        AL   4/20/2014    11/27/2017
                       GWINNETT   10686601   SCOTT            DEJA       JASMINE              1946     ARBOR CREEK CT            BUFORD           GA   30519        AL   2/29/2016    11/17/2017



                                                                                                      Page 63
                                                                                        GA Out of State Subsequent Registration


                       HENRY       06304503   DAVIS         CYNTHIA      MARIE                 224      GLENLOCH CT               STOCKBRIDGE      GA   30281-5912   CA   12/13/2006   02/21/2016
                       WALTON      01864772   JOHNSON       DAVID        L                     188      THURMAN BACCUS RD         SOCIAL CIRCLE    GA   30025        CA   10/9/1990    09/28/2004
                       HALL        00363903   BENNETT       PATRICIA     ANN                   4745     BENNETT RD                BUFORD           GA   30519        CA   9/27/1988    07/27/2019
                       FULTON      12476179   SMITH         JENNIFER     JO                    205      12TH ST NE                ATLANTA          GA   30309        CA   11/26/2019   12/18/2019
                       FORSYTH     06824188   CARAS         THANOS       GEORGE                1360     GROVE PARK LN             CUMMING          GA   30041        CA   10/5/2008    05/05/2016
                       BULLOCH     04493180   SMITH         AMY          DENISE                124      WINDING WAY               STATESBORO       GA   30461-7564   CA   10/4/1998    09/04/2020
                       COBB        04692428   GERALDS       MELISSA      JOANN                 1751     MILLSIDE DR SE            SMYRNA           GA   30080        CA   5/13/1999    08/22/2019
                       FULTON      10844516   LOPEZ         MONICA                             415      MORGAN FALLS RD           ATLANTA          GA   30350        CA   6/28/2018    10/12/2019
                       FULTON      08047540   SMITH         JENNIFER     LYNN                  1025     SIGNAL POINTE             ALPHARETTA       GA   30005        CA   6/5/2009     08/31/2020
                       DOUGLAS     06065105   LEWIS         JARED        VINNIA                1267     MATT MOORE CT             LITHIA SPRINGS   GA   30122        CA   10/5/2008    02/24/2018
                       HENRY       08654130   PHILEMOND     SOPHIA                             756      ROCK LN                   MCDONOUGH        GA   30253-4320   CA   3/5/2012     06/19/2018
                       FULTON      06563567   MCCLAIN       JACQUELINE                         1465     MID BROADWELL RD          ALPHARETTA       GA   30004        CT   5/31/2005    10/10/2012
                       FULTON      06321014   TERRICCIANO   PAUL         JOHN                  10140    WOOTEN RD                 ROSWELL          GA   30076        CT   9/25/2004    11/27/2018
                       CLAYTON     06334606   PIERRE        LORETTE                            1128     EVANS DR                  RIVERDALE        GA   30296        CT   10/3/2004    11/15/2017
                       DOUGHERTY   06341548   BAYNARD       LINDSAY      PAGE                  914      5TH AVE                   ALBANY           GA   31701        FL   10/3/2004    02/24/2012
                       COWETA      03881136   SCRUGGS       SHANNON      PRICE                 440      SOUTHRIDGE                SENOIA           GA   30276        FL   6/21/1998    05/29/2012
                       EFFINGHAM   04238046   DAVIS         JENNIFER     LEE                   219      ANTIGUA PL                GUYTON           GA   31312        FL   10/6/2002    04/03/2012
                       GWINNETT    02847356   SCRUGGS       GEORGE                             769      KEY LARGO CT              AUBURN           GA   30011-2276   FL   2/3/1992     07/17/2012
                       CHEROKEE    06674969   CRAWFORD      LAWRENCE     JEFFREY               449      W OAKS TRL                WOODSTOCK        GA   30188        FL   10/5/2008    04/12/2012
                       GWINNETT    10241940   SIMON         RENE         ADWIN KAYODE          2208     MYRA LN                   SNELLVILLE       GA   30078        FL   10/9/2016    01/23/2017
                       GWINNETT    06934897   WHITE         RYNNOIN      TAY                   1603     AMHEARST OAKS CT          LAWRENCEVILLE    GA   30043        FL   8/2/2006     05/22/2015
                       WHITFIELD   04768669   BELL          VALERIE      ANNETTE               524      HOUSTON VALLEY RD         ROCKY FACE       GA   30740        FL   10/8/2000    08/30/2012
                       COWETA      02479183   FALLEN        GUY          PRESTON               127      SKY VIEW CT               NEWNAN           GA   30265        FL   10/31/1994   02/13/2004
                       CAMDEN      04165326   BLOMELEY      DAVID        CALDER                30       SADLER COVE DR            WOODBINE         GA   31569        FL   10/8/2000    03/25/2005
                       GLYNN       01129460   NOBLES        EARTHA       M                     80       GLYNN MARSH DR            BRUNSWICK        GA   31525        FL   8/20/1992    11/05/2002
                       PIERCE      01618291   DOWLING       LAVAUGHN     P                     4866     STANFIELD CIR             BLACKSHEAR       GA   31516        FL   2/16/1987    05/08/2001
                       LOWNDES     01046253   MARSH         WILLIAM      EDMUND                2        RAMBLEWOOD CIR            VALDOSTA         GA   31602        FL   1/1/1992     02/26/2004




  Ex. 2 to Petition:
                       TOOMBS      03599363   MEREDITH      THOMAS       GRAY                  1104     ADAMS ST                  VIDALIA          GA   30474        FL   10/6/1996    06/14/2005




Braynard Declaration
                       DECATUR     05466834   JOHNSON       MATTHEW      ALAN                  248      CINNAMON DR               BAINBRIDGE       GA   39819        FL   4/17/2002    06/17/2003
                       CAMDEN      00525444   HILL          MARCUS       LASHELL               105      BATEAU DR                 SAINT MARYS      GA   31558-4979   FL   6/28/1988    09/29/1996
                       FULTON      05192360   ROSE          WINSTON      CRAIG                 83       STAFFORD ST SW            ATLANTA          GA   30314        FL   6/20/2004    10/20/2005
                       WAYNE       04615087   JACKSON       ANNE         LUCILLE               7501     GA HIGHWAY 203            SCREVEN          GA   31560        FL   12/23/1998   09/05/2012
                       GWINNETT    03864510   ODEN          CARYL        ANN                   3305     REVERE CIR                SNELLVILLE       GA   30039        FL   10/6/1996    08/01/2012
                       FULTON      08569391   MEIER         JENNIFER     ANNE                  2186     BOHLER RD NW              ATLANTA          GA   30327        FL   1/5/2012     08/24/2012
                       LOWNDES     04182562   CHANEY        ELIZABETH    LEE                   3833     N OAK STREET EXT          VALDOSTA         GA   31605        FL   10/8/2000    11/14/2012
                       LOWNDES     04182562   CHANEY        ELIZABETH    LEE                   3833     N OAK STREET EXT          VALDOSTA         GA   31605        FL   10/8/2000    11/14/2012
                       GWINNETT    08687984   TOWNSEND      JAMIE        AARON                 1166     GOLDEN CIR SW             LILBURN          GA   30047        FL   5/10/2012    10/09/2012
                       FAYETTE     01780236   FORREST       PEGGY        SUSAN                 140      POSTWOOD DR               FAYETTEVILLE     GA   30215        FL   4/28/1995    10/09/2012
                       WHITFIELD   04371600   MALONE        ERIN         COURTNEY              1694     RED OAK DR                DALTON           GA   30721-2369   FL   10/8/2000    10/12/2005
                       CHEROKEE    03327573   ROSSI         MATTHEW                            142      HUBBARD RD                WOODSTOCK        GA   30188-5005   FL   10/6/1996    08/23/2002
                       FULTON      02378030   SMITH         BIANCA       HERMIAN               3900     ADAMSVILLE DR SW          ATLANTA          GA   30331        FL   4/14/1977    10/08/1991
                       COBB        03121579   HICKSON       JOHN         RANDOLPH              2412     CAYLOR HILL POINTE NW     KENNESAW         GA   30152-5804   FL   8/27/1992    05/31/2005
                       WHITFIELD   05809685   RIDLEY        PAULA        DENISE                1743     MOUNT VERNON RD           ROCKY FACE       GA   30740        FL   10/3/2004    08/09/2013
                       GLYNN       08309914   WILLIAMS      ASHLEY       NICHOLE               102      MARSH OAK DR              BRUNSWICK        GA   31525        FL   2/5/2012     06/26/2013
                       THOMAS      05134663   LEDFORD       JODY         ALLEN                 426      S HANSELL ST              THOMASVILLE      GA   31792        FL   10/8/2000    12/31/2013
                       FULTON      05239978   LIU           MICHAEL      WENTE                 430      WATER SHADOW LN           ALPHARETTA       GA   30022        FL   10/8/2006    05/07/2013
                       LOWNDES     06236048   CLARY         BENJAMIN     JOE                   4613     RIDGEVIEW CIR             VALDOSTA         GA   31602        FL   10/5/2008    11/06/2013
                                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 163 of 559




                       DAWSON      03029970   MCNEILL       RICHARD      REID                  74       SUNRISE CT                DAWSONVILLE      GA   30534-6979   FL   7/1/1983     02/15/2000
                       DOUGLAS     04214679   ROSE          LEA          CATHRYN               9001     STONELEIGH TRCE           DOUGLASVILLE     GA   30134        FL   9/10/1997    09/25/2009



                                                                                                       Page 64
                                                                                    GA Out of State Subsequent Registration


                       DOUGLAS     04214679   ROSE        LEA         CATHRYN              9001     STONELEIGH TRCE           DOUGLASVILLE     GA   30134        FL   9/10/1997    09/25/2009
                       BARROW      06975853   SPEAGLE     SPENCER     PATRICK              1840     COURT-BRE DR              WINDER           GA   30680        FL   10/8/2006    12/10/2010
                       DOUGHERTY   00022212   BURR        JOHN        LEE                  2206     OXFORD RD                 ALBANY           GA   31721-5272   FL   12/3/1982    06/27/2014
                       JACKSON     04377535   MIRANDA     GEORGE      ALFRED               8353     JEFFERSON DR              NICHOLSON        GA   30565        FL   3/17/1998    04/01/2014
                       JACKSON     04377535   MIRANDA     GEORGE      ALFRED               8353     JEFFERSON DR              NICHOLSON        GA   30565        FL   3/17/1998    04/01/2014
                       FAYETTE     01414798   ROCHESTER   JEFFREY     LORING               908      HIGHWAY 92 N              FAYETTEVILLE     GA   30214        FL   2/7/1994     06/30/2014
                       COBB        07621012   SIMON       PRICILLA    ANNE                 1727     FAIR OAK WAY              MABLETON         GA   30126        FL   10/5/2008    03/29/2014
                       CLAYTON     07458966   TIPTON      WILLIAM     EUGENE               1609     KIDD RD                   JONESBORO        GA   30236-3379   FL   2/5/2008     08/19/2014
                       LOWNDES     06014565   BROWN       CHERYL      LEE                  5010     HICKORY GROVE RD N        VALDOSTA         GA   31606        FL   3/30/2004    01/20/2006
                       BARTOW      04634830   WHITE       JOHN        CARSON               414      CASSVILLE RD              CARTERSVILLE     GA   30120        FL   10/8/2000    11/07/2014
                       CHEROKEE    06200257   RAUBER      ROCIO       CRISTINA             253      SABLE TRACE DR            ACWORTH          GA   30102        FL   10/3/2004    05/17/2006
                       FULTON      05031059   VASKO       BENJAMIN    ANDREW               2011     DETROIT AVE NW            ATLANTA          GA   30314        FL   10/8/2000    11/14/2007
                       BARTOW      05102725   DAVIS       HENRY       LAWRENCE             234      AMBERIDGE DR NW           CARTERSVILLE     GA   30121        FL   10/10/2000   03/31/2015
                       COBB        03002342   TUCKER      CHARLES     B                    744      COLSTON RD SW             MARIETTA         GA   30064-3320   FL   10/1/1982    07/16/2008
                       LOWNDES     05586593   JOHNSON     ASHELLIE    NICOLE               5148     NORTHWIND BLVD            VALDOSTA         GA   31605        FL   10/3/2004    09/09/2008
                       FULTON      02677378   SPEAKER     THEODORE    ANDREW               355      FOREST VALLEY CT NE       ATLANTA          GA   30342-2300   FL   9/22/1977    11/22/2004
                       BROOKS      04317659   HAYNES      TYNISHA     LASHAY               1949     DUNN RD                   QUITMAN          GA   31643-3819   FL   10/3/2004    01/05/2009
                       MUSCOGEE    08245598   MOSS        KAYLA       MICHELLE             7014     FELDSPAR CT               COLUMBUS         GA   31909-2212   FL   7/1/2010     06/08/2015
                       TATTNALL    07756593   LYNN        JAMIE       NICOLE               3434     CEDAR CREEK RD            COLLINS          GA   30421-3514   FL   9/24/2008    10/07/2015
                       FULTON      06956869   SMITH       BRIAN       EDWARD               221      SEMEL CIR NW              ATLANTA          GA   30309        FL   10/7/2012    09/03/2015
                       FORSYTH     03047135   FRIER       TIMOTHY     DANIEL               5115     FIELDSTONE VIEW CIR       CUMMING          GA   30028        FL   2/1/1984     07/27/2015
                       FORSYTH     03609675   FRIER       KELLY       MILLER               5115     FIELDSTONE VIEW CIR       CUMMING          GA   30028        FL   10/6/1996    07/24/2015
                       GWINNETT    06371786   PERSAD      RAKESH                           4366     KERRINGTON AVE            SUGAR HILL       GA   30518        FL   10/3/2004    02/19/2009
                       FULTON      03588616   ANGLIN      MARK        WAYNE                163      FARRINGTON AVE SE         ATLANTA          GA   30315        FL   2/6/2000     03/30/2010
                       FULTON      03588616   ANGLIN      MARK        WAYNE                163      FARRINGTON AVE SE         ATLANTA          GA   30315        FL   2/6/2000     03/30/2010
                       FAYETTE     07689367   JOHNSON     BRUCE       EDWARD               386      BANKS RD                  FAYETTEVILLE     GA   30214-1406   FL   9/5/2008     03/07/2011
                       FORSYTH     02817953   CHEEK       SUSAN       DANIELLE             2305     TRAMMEL RD                CUMMING          GA   30041        FL   10/6/2008    02/27/2016




  Ex. 2 to Petition:
                       COWETA      08836624   ELLIOTT     DANIEL      KAIN                 44       WARRIOR WAY               SHARPSBURG       GA   30277-4625   FL   10/7/2012    03/30/2016




Braynard Declaration
                       FULTON      03062475   LOTT        KENDALL     DARRELL              3464     ROXBORO RD NE             ATLANTA          GA   30326        FL   3/11/1995    07/01/2011
                       MUSCOGEE    01248652   ZYLSTRA     WANDA       GAYLE                8000     HIGHLANDS DR              MIDLAND          GA   31820-4275   FL   1/31/1992    07/27/2016
                       TOOMBS      04817062   KING        PAULINE     INEZ                 1810     S MAPLE DR                VIDALIA          GA   30474        FL   10/8/2000    10/18/2016
                       TOOMBS      04817062   KING        PAULINE     INEZ                 1810     S MAPLE DR                VIDALIA          GA   30474        FL   10/8/2000    10/18/2016
                       FAYETTE     10146537   WILLIS      CONSTANCE   DEMILLE              225      CREEKVIEW TRL             FAYETTEVILLE     GA   30214        FL   12/31/2013   09/30/2016
                       FULTON      08317504   LOTT        AMBER       LEEANN AYANNA        3009     CAMDEN WAY                ALPHARETTA       GA   30005        FL   10/3/2010    09/13/2016
                       HENRY       08748992   STATES      DILLON      EMERSON              835      STALLSWORTH RD            MCDONOUGH        GA   30252-6141   FL   8/15/2012    10/03/2016
                       JACKSON     04610196   MCNATT      JAMES       HOWARD               371      JEFFERSON RIVER RD        JEFFERSON        GA   30549        FL   1/14/1999    07/07/2017
                       FULTON      11007290   REEVES      MEGAN       ELIZABETH            1314     BARRINGTON OAKS PL        ROSWELL          GA   30075        FL   10/9/2016    12/21/2017
                       CLARKE      02335804   SMITH       JOHN        PRESTON              140      ORCHARD CREEK DR          ATHENS           GA   30606        FL   9/12/1991    11/27/2018
                       DEKALB      10233635   NORWOOD     BRANDON     LADD                 3616     TALONEGA TRL              ELLENWOOD        GA   30294        FL   6/19/2014    10/09/2018
                       THOMAS      08429224   FOUST       STEPHANIE   LYNNE                1653     STATE LINE RD             BOSTON           GA   31626        FL   2/5/2012     06/04/2019
                       MUSCOGEE    07771821   BELL        HERBERT     WAYNE                3445     CATHRYN DR                COLUMBUS         GA   31906-1243   FL   10/2/2008    06/05/2019
                       GLYNN       05391016   BARNEMAN    RAYFIELD    L                    5        PATTON DR                 BRUNSWICK        GA   31520-1778   FL   12/17/2001   05/17/2019
                       NEWTON      11684014   CHALMERS    SUEYEN      ADRIENE              60       BRYNLYN WAY               COVINGTON        GA   30014        FL   4/11/2018    07/22/2019
                       GLYNN       04088114   WARD        LISA        C                    100      TORTOISE CT               BRUNSWICK        GA   31525-8405   FL   10/8/2000    12/21/2001
                       BROOKS      02186624   HOLMES      AMANDA      HADDEN               5287     HAMLIN RD                 QUITMAN          GA   31643        FL   5/20/1992    10/07/2011
                       COBB        00089972   JOHNSON     RONALD      WARREN               3998     MATTY DR NE               MARIETTA         GA   30066        FL   3/18/1980    02/10/2012
                       DEKALB      05071981   PATTERSON   WILLIAM     LEE                  1612     MOUNTAIN SHADOW TRL       STONE MOUNTAIN   GA   30087        FL   10/6/2002    06/27/2012
                                                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 164 of 559




                       HENRY       04580955   DONLEY      ALEX        CHRISTOPHER          1344     WORCESTER TRL             MCDONOUGH        GA   30253        FL   10/8/2000    02/17/2012
                       DEKALB      01878953   ADKINS      GREGORY     ALLEN                1774     TIMBERLAND RD NE          ATLANTA          GA   30345        FL   8/18/1993    07/14/2004



                                                                                                   Page 65
                                                                                    GA Out of State Subsequent Registration


                       DEKALB       08641689   JOHNSON      JORDAN      ALEXIS             4254     SHERWOOD OAKS DR          DECATUR          GA   30034-5461   FL   3/10/2012    08/31/2012
                       DEKALB       08168231   MOLBORN      SAMANTHA    C                  2375     WHITES RDG                DECATUR          GA   30034-1111   FL   2/2/2010     10/09/2012
                       FAYETTE      00105785   MATTHEWS     ROBERT      LEROY              705      BIRKDALE DR               FAYETTEVILLE     GA   30215        FL   3/31/1990    07/31/2001
                       BERRIEN      01060876   CONNER       BEULAH      LEE                605      MIDDLE SCHOOL CIR         NASHVILLE        GA   31639        FL   1/1/1994     04/20/2004
                       DEKALB       05960812   NORRIS       BEATRIX     LATRESS            2496     FLAT SHOALS RD            DECATUR          GA   30032        FL   10/3/2004    06/19/2017
                       CLARKE       02345730   PAGE         CYNTHIA     K                  370      ROCKY DR                  ATHENS           GA   30607-1073   FL   8/11/1993    07/19/1995
                       PAULDING     04784127   SANDEFUR     ALYSSA                         192      SHERATON WAY              DALLAS           GA   30132        FL   7/21/2002    08/13/2004
                       JEFF DAVIS   10572542   ROUSSERT     ALEXANDER   CHRISTIAN          711      IRA GRAHAM RD             HAZLEHURST       GA   31539        FL   10/28/2015   05/23/2017
                       BARROW       04219580   FOWLER       SEAN        MARCUS             839      EXCHANGE CIR              BETHLEHEM        GA   30620        FL   10/8/2000    07/06/2017
                       COBB         03121607   HICKSON      VICKIE      LEA                2412     CAYLOR HILL POINTE NW     KENNESAW         GA   30152-5804   FL   8/27/1992    04/10/2018
                       CHEROKEE     03160161   SCHUYLER     PHILIP      A                  1321     GADDIS RD                 CANTON           GA   30115        FL   10/1/1988    09/24/1997
                       FULTON       04060618   BROWN        JUDY        G                  1090     GRACE HILL DR             ROSWELL          GA   30075-5880   FL   2/12/1997    08/09/2005
                       PAULDING     06209160   NAZAIRE      JUDITH                         243      LONGWOOD PL               DALLAS           GA   30132-9719   FL   10/3/2004    08/14/2013
                       LOWNDES      01205142   SCHAPPAUGH   JAMES       DEAN               1901     FAWNRIDGE RD              VALDOSTA         GA   31602        FL   2/2/1979     02/18/2014
                       FULTON       03005624   BAMBARGER    CASSANDRA   ANNE               8655     EVES RD                   ROSWELL          GA   30076        FL   1/25/1995    05/15/2003
                       DOUGLAS      02968454   LEWIS        JAMES       H                  7702     CAPPS RIDGE LN            DOUGLASVILLE     GA   30135        FL   3/8/1985     06/27/2005
                       DEKALB       02544886   MITCHELL     KONNY       L                  1179     CHURCH ST                 DECATUR          GA   30030        FL   6/27/1993    11/01/2004
                       COBB         03848227   WRIGHT       JEFFREY     G                  4650     HOWELL FARMS DR NW        ACWORTH          GA   30101-6239   FL   8/6/1996     07/02/1998
                       COBB         03848227   WRIGHT       JEFFREY     G                  4650     HOWELL FARMS DR NW        ACWORTH          GA   30101-6239   FL   8/6/1996     07/02/1998
                       WORTH        01330393   GERMAN       WILLIAM     JOSEPH             6110     POPLAR RD                 ALBANY           GA   31705        FL   6/29/1992    02/08/2016
                       FULTON       02038328   MCCLURE      TERI        PLUMMER            15938    MANOR CLUB DR             ALPHARETTA       GA   30004        FL   10/4/1992    11/21/2003
                       FAYETTE      03351607   ROUTON       GAIL        S                  401      PENNLYN PL                PEACHTREE CITY   GA   30269        FL   10/6/1996    07/27/2004
                       WHITFIELD    07389442   BARTON       KAYLI       MARIE              413      TAYLOR DR                 DALTON           GA   30720        FL   1/7/2008     10/17/2016
                       HENRY        08158891   BUCK         COURTNEY    ELAINE             3051     CENTURY LN                MCDONOUGH        GA   30253        FL   7/1/2012     06/30/2014
                       CLAYTON      07302622   WALKER       NATHALIE    SHANE              240      FLINT RIVER RD            JONESBORO        GA   30238        FL   1/6/2008     07/03/2014
                       APPLING      00648718   BROWN        LINDA       MORRIS             548      DUNNS LAKE RD             BAXLEY           GA   31513-7543   FL   1/1/1991     02/07/2006
                       COBB         03230754   DOUGHERTY    LAWRENCE    JOSEPH             4750     BALMORAL WAY NE           MARIETTA         GA   30068-1604   FL   8/1/1988     05/26/2006




  Ex. 2 to Petition:
                       HART         05909000   STODDARD     ELLEN       MARIE              96       KNOX CIR                  LAVONIA          GA   30553        FL   10/3/2004    01/08/2016




Braynard Declaration
                       HART         05909000   STODDARD     ELLEN       MARIE              96       KNOX CIR                  LAVONIA          GA   30553        FL   10/3/2004    01/08/2016
                       PAULDING     06106112   PLOUFF       BRIANNA     RENEE              82       CUMBERLAND WAY            DALLAS           GA   30132        FL   6/20/2004    04/10/2015
                       GWINNETT     08576073   REEVES       ESTHER      LANG               2634     LAUREL VIEW DR            SNELLVILLE       GA   30039        FL   10/7/2012    02/10/2015
                       FULTON       03134621   PETIT        JANET       L                  1650     COX RD                    ROSWELL          GA   30075        FL   7/1/1984     05/29/2008
                       CHEROKEE     03186246   RUNNELS      MICHELLE    DENISE             10247    HIGHWAY 92                WOODSTOCK        GA   30188        FL   9/1/1991     09/05/2008
                       TOOMBS       07190096   SALTER       LARON       STEVIE             1645     GLYNN JAMES RD            LYONS            GA   30436        FL   10/5/2008    04/14/2015
                       TOOMBS       07190096   SALTER       LARON       STEVIE             1645     GLYNN JAMES RD            LYONS            GA   30436        FL   10/5/2008    04/14/2015
                       FULTON       05592119   HEHN         JONATHAN    LASETER            755      CATHERINE ST SW           ATLANTA          GA   30310-3445   FL   10/6/2002    03/13/2008
                       FULTON       05985267   DRAA         PHILLIP     MICHAEL            560      CAMBRIDGE WAY NE          ATLANTA          GA   30328        FL   6/20/2004    08/19/2008
                       LOWNDES      07606705   STEWART      EMILY       BROOKE             3747     CREEKWOOD DR              VALDOSTA         GA   31602        FL   10/5/2008    08/11/2015
                       LOWNDES      08271190   STEWART      JOSHUA      EDWARD             3747     CREEKWOOD DR              VALDOSTA         GA   31602        FL   10/3/2010    08/13/2015
                       GWINNETT     06516023   JENKINS      KAYLA       ELIZABETH          3340     FAIRWAY OAKS DR           LAWRENCEVILLE    GA   30044        FL   1/6/2008     07/16/2015
                       PICKENS      07509505   SWANSON      GRANT       ANDREW             81       W SELLERS ST              JASPER           GA   30143        FL   10/9/2011    08/13/2015
                       GWINNETT     05678826   LANDRY       AGNES                          2822     NATHANIEL WAY             GRAYSON          GA   30017        FL   12/2/2002    03/09/2009
                       DODGE        07297997   GRIFFIS      JESSIE      VERNON             1221     JAY BIRD SPRINGS RD       CHAUNCEY         GA   31011        FL   6/15/2008    02/26/2009
                       PIKE         00764205   BUNTYN       ALLISON     LYNN               6526     NEW HOPE RD               MILNER           GA   30257        FL   10/5/1992    08/20/2010
                       HANCOCK      03477416   BARRINEAU    LLOYD       DOUGLAS            22691    HWY 16 HWY                SPARTA           GA   31087        FL   10/6/1996    02/24/2011
                       HANCOCK      03477416   BARRINEAU    LLOYD       DOUGLAS            22691    HWY 16 HWY                SPARTA           GA   31087        FL   10/6/1996    02/24/2011
                       CARROLL      02167251   RUNYON       VALERIE     ANN                2137     S VAN WERT RD             VILLA RICA       GA   30180-4962   FL   10/9/1984    02/16/2016
                                                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 165 of 559




                       LOWNDES      06014085   HARNAGE      MICHELLE    DIANE              2517     LONESOME DOVE RD          VALDOSTA         GA   31602        FL   4/2/2004     02/12/2016
                       FAYETTE      07205932   CRILLY       MELISSA     JEAN               174      KRISTIE LN                TYRONE           GA   30290        FL   1/6/2008     04/15/2011



                                                                                                   Page 66
                                                                                     GA Out of State Subsequent Registration


                       COLQUITT    05806864   BRYSON      JERRY         WILLIS              750      TREE FARM RD              MOULTRIE         GA   31768        FL   10/3/2004    12/06/2010
                       HOUSTON     00814794   GOSS        LAWRENCE                          1101     KING CIR                  PERRY            GA   31069        FL   1/20/1995    07/11/2016
                       COBB        07884001   GLOVER      CHRISTOPHER   MANESS              5216     CHERRY RIDGE DR           POWDER SPRINGS   GA   30127-2438   FL   10/6/2008    05/27/2016
                       HOUSTON     01144847   GORDON      GILL          HENRY               422      DOVETREE LN               KATHLEEN         GA   31047        FL   10/6/2013    05/09/2016
                       PIERCE      08516078   HAMPTON     KATELYN       ELIZABETH           815      GRADY ST                  BLACKSHEAR       GA   31516-1117   FL   9/30/2011    05/04/2016
                       CANDLER     02097608   SHAW        WILLOW        JEAN                697      DAVID ST                  METTER           GA   30439        FL   5/10/1992    05/19/2014
                       HARALSON    04368068   CHAMPION    CRYSTAL       RABREN              204      BUSHMILL RD               BREMEN           GA   30110        FL   7/12/1998    09/02/2014
                       CHEROKEE    08879960   STILES      ALLYSON       LADONNA             112      SUNDOWN WAY               ACWORTH          GA   30102        FL   10/9/2012    07/15/2014
                       ROCKDALE    04695567   VIGAY       JOCQUILYN     CHOLLETTE           2524     LAKE CAPRI DR             CONYERS          GA   30012        FL   7/9/2000     10/31/2016
                       CHEROKEE    08437788   SPIVIA      COLE          CHANDLER            635      HUBE TURNER DR            CANTON           GA   30115-8158   FL   5/23/2011    09/29/2016
                       UNION       04273858   ALSOBROOK   BOBBY         RAY                 27       IVYLOG GAP RD             YOUNG HARRIS     GA   30582        FL   10/5/2008    10/19/2016
                       TOWNS       06022145   SMITH       MARION        NEWELL              2456     OAK KNOLL DR              HIAWASSEE        GA   30546        FL   10/3/2004    06/05/2014
                       TOWNS       01704828   BARRETT     DARRELL                           339      BIG SKY DR                HIAWASSEE        GA   30546        FL   6/13/1984    06/30/2014
                       JONES       10494431   FLEMING     BRIANNA       DETRA               315      EAGLE CRST                MACON            GA   31211        FL   7/2/2015     09/13/2016
                       PEACH       08733727   BENNETT     JOSEPH        TREVOR              1021     OAK RIDGE DR              BYRON            GA   31008-6301   FL   7/30/2012    09/27/2016
                       DEKALB      07074069   OLADAPO     OMOTOLA       OPEYEMI             670      WOODCREST MANOR DR        STONE MOUNTAIN   GA   30083        FL   10/5/2008    09/26/2016
                       FULTON      02637556   MASSEY      ROBERT        WILLIAM             4        THE CROFT NE              ATLANTA          GA   30342-2438   FL   9/6/1988     04/28/2005
                       DEKALB      07074069   OLADAPO     OMOTOLA       OPEYEMI             670      WOODCREST MANOR DR        STONE MOUNTAIN   GA   30083        FL   10/5/2008    09/26/2016
                       FULTON      03412096   GREEN       KAREN         CHRISTINA           2015     CONRAD AVE SE             ATLANTA          GA   30315        FL   10/24/1995   02/14/2017
                       FULTON      06707518   WRIGHT      JOHNNY                            3648     VENETIAN PL SW            ATLANTA          GA   30331        FL   10/14/2005   03/21/2017
                       FULTON      02651056   VERCH       RICHARD       FREDERICK           8915     NESBIT LAKES DR           ALPHARETTA       GA   30022        FL   6/19/1995    04/20/2017
                       LUMPKIN     01173751   TRANSUE     RUSSELL       CHARLES             95       PECKS CREEK CT            DAHLONEGA        GA   30533        FL   7/2/1982     12/19/2017
                       COBB        08744629   PUGH        RAVEN         VICTORIA            1303     VININGS PKWY SE           SMYRNA           GA   30080        FL   7/31/2012    02/02/2018
                       ROCKDALE    07397080   PITTMAN     MONTELL       DONTE               1329     BROOKSTONE LAKE DR NE     CONYERS          GA   30012        FL   10/5/2008    01/05/2018
                       GWINNETT    10730161   JESPERSEN   DANIEL        PAUL                2899     OVERWOOD LN               SNELLVILLE       GA   30078        FL   4/8/2016     09/13/2018
                       THOMAS      08808255   MCBRIDE     KHADIJAH      MONIQUE             501      JUNIUS ST                 THOMASVILLE      GA   31792-7447   FL   9/9/2012     12/19/2018
                       SEMINOLE    04954868   NAPIER      KATHRYN       ALLEN               5577     HORSESHOE RD              DONALSONVILLE    GA   39845        FL   10/8/2000    04/17/2019




  Ex. 2 to Petition:
                       COBB        07855107   QUIST       WILLIAM       NIILOMO VANLARE     367      HERITAGE PARK TRCE NW     KENNESAW         GA   30144        FL   9/18/2008    04/22/2019




Braynard Declaration
                       TROUP       00900538   FIKES       DEBRA         C                   209      CANTERBURY DR             LAGRANGE         GA   30241-9641   FL   8/7/1990     04/24/2019
                       BARTOW      00658725   CANNON      KENNETH       EDWARD              4025     HIGHWAY 140               RYDAL            GA   30171-1307   FL   6/2/1986     07/30/2012
                       HABERSHAM   02679640   REICH       THOMAS        CARL                715      HEYDEN RIDGE DR           CLARKESVILLE     GA   30523        FL   10/6/1986    10/04/2012
                       HOUSTON     00784156   GOGGANS     VIRGINIA      ELAINE              106      BEVERLY DR                BONAIRE          GA   31005-4322   FL   2/28/1978    11/29/2012
                       BACON       08068787   BAZEMORE    PATRICIA      ANN                 1109     W 4TH STREET EXT          ALMA             GA   31510        FL   7/23/2009    02/27/2015
                       HART        06719839   BYRD        SHARON        ELIZABETH           8        SALIBA DR                 HARTWELL         GA   30643        FL   1/6/2008     02/24/2020
                       FAYETTE     01717522   MINERY      ROBERT        RICHARD             130      LIBBY LN                  TYRONE           GA   30290        FL   9/27/1973    10/20/2004
                       TIFT        07670741   STERNBERG   ERIC          ALAN                113      DOGWOOD LN                TIFTON           GA   31793        FL   10/5/2008    08/28/2018
                       UNION       01541293   ABBOTT      LADONNA       SHEPPARD            87       MOON SHADOW VW N          BLAIRSVILLE      GA   30512        FL   1/1/1980     09/14/2005
                       CLARKE      08182998   ROJAS       GABRIELA                          415      BAXTER ST                 ATHENS           GA   30609        FL   10/3/2010    09/15/2016
                       COWETA      01919207   CAVAN       BRYAN         MICHAEL             51       BEACON CRST               NEWNAN           GA   30265        FL   3/24/1976    02/16/2015
                       CLARKE      04990560   ROJAS       LUIS          DAVID               250      LITTLE ST                 ATHENS           GA   30605        FL   10/8/2000    07/25/2003
                       COBB        03166536   COTTRELL    SUZANNE       BOYKIN              1783     APPLE BLVD                MARIETTA         GA   30066-2954   FL   2/1/1988     01/16/2002
                       COBB        03166541   COTTRELL    MICHAEL       JOSEPH              1783     APPLE BLVD                MARIETTA         GA   30066-2954   FL   2/1/1988     03/22/2002
                       CHATHAM     04055225   IRELAND     LAUREL        FRANCES             21       CLARENDON RD              SAVANNAH         GA   31410-4115   FL   1/22/1997    03/27/2013
                       COBB        03121591   SHIPLEY     MICHAEL       WILLIAM             2439     CHERRYWOOD LN SW          MARIETTA         GA   30060        FL   2/1/1988     02/10/2014
                       CHEROKEE    06333517   EDWARDS     KEVIN         BERNARD             317      WALDAN CIR                ACWORTH          GA   30102        FL   10/3/2004    06/23/2009
                       MUSCOGEE    05128030   JENKINS     MALCOLM       ERIC                5483     CHATHAM WOODS DR          COLUMBUS         GA   31907-1853   FL   10/8/2000    07/21/2004
                       FULTON      04939829   PARKMAN     KELLY         LEVON               535      WESTMINSTER CT            ALPHARETTA       GA   30009        FL   10/8/2000    07/07/2005
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 166 of 559




                       NEWTON      03758321   SCOTT       JAMES         CURTIS              25       TANNERS CT                COVINGTON        GA   30016        FL   10/6/1996    02/17/2005
                       CLARKE      04958326   BAMFORD     WENDY         EMILEE              232      MAGNOLIA BLOSSOM WAY      ATHENS           GA   30606        FL   6/18/2000    07/16/2004



                                                                                                    Page 67
                                                                                           GA Out of State Subsequent Registration


                       LAMAR      03874719   MERCADO             LEMUEL                           608      ZEBULON RD                MILNER              GA   30257        FL   10/6/1996    06/04/1997
                       FAYETTE    05216242   MONTGOMERY          LYNDA        LEE                 145      PEPPERMILL LNDG           FAYETTEVILLE        GA   30214        FL   1/29/2001    03/17/2014
                       FAYETTE    05216242   MONTGOMERY          LYNDA        LEE                 145      PEPPERMILL LNDG           FAYETTEVILLE        GA   30214        FL   1/29/2001    03/17/2014
                       GWINNETT   02905218   PROCACCINI          JACQUELINE   MARIE               6001     NEELY FARM DR             PEACHTREE CORNERS   GA   30092        FL   1/31/1995    07/21/2014
                       CHATHAM    04058086   BRUCE               KRISTI       LYNN                24       EAGLE RIDGE DR            SAVANNAH            GA   31406        FL   6/18/2000    06/18/2014
                       COBB       03099005   KING                JEFFREY      PAUL                1570     CHEATHAM CT SW            MARIETTA            GA   30064-4118   FL   8/25/1992    05/06/2000
                       PEACH      01275803   TEECE               CHARLES      RONALD              401      FORREST DR                FORT VALLEY         GA   31030        FL   11/19/1993   08/23/2007
                       COWETA     01919208   CAVAN               CHERYL       LONG                51       BEACON CRST               NEWNAN              GA   30265        FL   4/1/1976     03/09/2015
                       COWETA     01919207   CAVAN               BRYAN        MICHAEL             51       BEACON CRST               NEWNAN              GA   30265        FL   3/24/1976    02/16/2015
                       UNION      07151652   BASILE              ALFRED       THOMAS              281      OAK RIDGE ACRES           BLAIRSVILLE         GA   30512        FL   6/5/2007     03/20/2008
                       CAMDEN     10124859   BOLES               DANIEL       PORTER              1376     ESCOTT RD                 KINGSLAND           GA   31548        FL   11/19/2013   01/13/2016
                       FULTON     04966103   KNIGHT              MALAIKA      RASHIDA             205      CREST RIDGE DR            EAST POINT          GA   30344        FL   8/8/2008     09/26/2008
                       BULLOCH    01153233   EDWARDS             TRACY        LYNN                332      CROSS CREEK CIR           STATESBORO          GA   30461        FL   10/14/1993   06/19/2007
                       FLOYD      05497339   GILBERT             DUSTY        NEAL                2        BIRCHFIELD DR NE          ROME                GA   30165        FL   6/14/2002    10/29/2008
                       WALTON     02562094   HERBERT             LESLIE       DENNARD             2010     MOUNT VERNON RD NW        MONROE              GA   30656        FL   1/31/1992    01/15/2016
                       FORSYTH    05007802   SHADBURN            ALICIA       KUZNIAK             7140     BLACKTHORN LN             SUWANEE             GA   30024        FL   8/4/2000     11/06/2008
                       FLOYD      05191523   COX                 MELISSA      GRACE               825      DONAHOO RD SE             SILVER CREEK        GA   30173        FL   12/21/2000   12/01/2015
                       CAMDEN     07558656   BOLES               CHRISTINE    LEANN               1376     ESCOTT RD                 KINGSLAND           GA   31548        FL   6/3/2008     01/13/2016
                       NEWTON     10211783   SULLIVAN            BARRINGTON   OWEN                9435     BANDYWOOD DR SW           COVINGTON           GA   30014        FL   10/5/2014    12/08/2015
                       WALTON     02706755   HERBERT             WILLIAM      RICKY               2010     MOUNT VERNON RD NW        MONROE              GA   30656        FL   1/31/1992    01/22/2016
                       PIERCE     01365232   HENDERSON           ALVIN        PIERCE              1338     RIVER LANDING WAY         BLACKSHEAR          GA   31516        FL   7/6/1976     01/27/2016
                       COBB       02369190   THOMPSON            ALEXANDER    MONTGOMERY          4545     RIVER PKWY                ATLANTA             GA   30339        FL   10/1/1992    01/07/2016
                       APPLING    05861797   YORK                LAUREN       DOUGLAS             149      DEERFIELD DR              BAXLEY              GA   31513        FL   9/16/2003    08/03/2015
                       CLAYTON    03388232   WHITAKER-ROBINSON   CAROL        DENISE              552      CANADY CT                 HAMPTON             GA   30228        MD   10/14/1997   04/16/2012
                       CHEROKEE   04856401   KAROGLOU            NICHOLAS     THEODORE            215      PARK CREEK DR             WOODSTOCK           GA   30188        MD   10/8/2000    10/08/2012
                       FULTON     08778809   TILGHMAN            CLEVON       DARNELL             3626     CROFT PL NW               ATLANTA             GA   30331        MD   10/7/2012    08/15/2016
                       BARROW     11544650   CZAPKO              PRISCILLA    SUSAN               549      ELDER RD                  WINDER              GA   30680        MD   12/28/2017   01/19/2018




  Ex. 2 to Petition:
                       CATOOSA    04551301   SMITH               JOSHUA       D                   56       E LAKEVIEW DR             ROSSVILLE           GA   30741        ME   10/1/1998    10/06/2004




Braynard Declaration
                       COBB       02132567   GOLD                EILEEN       SHARON              8        ASHTON WOODS DR           MARIETTA            GA   30068-3407   MI   10/6/1980    11/20/2006
                       FULTON     06519509   ALEXANDER           DANIELLE     NICOLE              2275     RUGBY LN                  COLLEGE PARK        GA   30337        MI   6/18/2006    08/08/2012
                       LIBERTY    07684979   ANDERSON            SEAN         MICHAEL             46       OUT POST TRL              MIDWAY              GA   31320        MI   10/5/2008    11/07/2014
                       COWETA     02926927   DAVIS               LINDA        SUE                 405      POSEY RD                  NEWNAN              GA   30265-1357   MI   6/1/1988     01/26/2015
                       COWETA     02926927   DAVIS               LINDA        SUE                 405      POSEY RD                  NEWNAN              GA   30265-1357   MI   6/1/1988     01/26/2015
                       CARROLL    02162447   WALKER              JIMMY        L                   243      N LAKESHORE DR            CARROLLTON          GA   30117-1811   MI   5/1/1956     09/18/2006
                       BARROW     07028994   THOMAS              NATHANIEL    STEVEN              616      BEAU CT                   WINDER              GA   30680        MN   1/6/2008     11/06/2018
                       DEKALB     07727098   HARMON              ALEA         NICHOLE             3878     SABLE DR                  STONE MOUNTAIN      GA   30083        FL   10/5/2008    09/24/2010
                       COOK       08666735   BETTS               WILLIAM      PALMER              190      SANDAR ROSA LN            ADEL                GA   31620        FL   4/26/2012    09/04/2014
                       CHATHAM    03569683   BRYANT              ROBERT       GEORGE              1530     VASSAR ST                 SAVANNAH            GA   31405        FL   6/9/1996     01/04/2011
                       WALKER     00426043   THOMPSON            JAMES        RUSSELL             1425     MCFARLAND AVE             ROSSVILLE           GA   30741        FL   8/14/1984    07/28/2011
                       WARE       01364355   COOK                MAXINE                           700      KENWOOD DR                WAYCROSS            GA   31501        FL   2/15/1995    03/31/2011
                       BARROW     05556125   ANDERS              LORI         BETH                1565     WYNFIELD DR               AUBURN              GA   30011        FL   1/6/2008     09/06/2016
                       DEKALB     08759536   HARRIS              TAYLOR       LYNDSAY             2591     AUTUMN LAKE LN            DECATUR             GA   30034-3585   FL   7/9/2012     09/09/2016
                       COWETA     04168511   WARREN              WENDALL      EMMETT              194      BUDDY WEST RD             NEWNAN              GA   30263        FL   10/4/2015    01/26/2017
                       CARROLL    02963129   CLAY                JAMES        EDWARD              1802     MAPLE ST                  CARROLLTON          GA   30117        FL   5/3/1978     07/17/2017
                       TOOMBS     01313805   SUMMERSET           WAYNE                            1307     QUEEN ELIZABETH CIR       VIDALIA             GA   30474        FL   9/28/1991    10/18/2017
                       CHEROKEE   10590347   SUMMERS             JOHN         CHAPPELL            602      MYERS GATE RD             BALL GROUND         GA   30107        FL   12/10/2015   08/02/2017
                       COBB       08076599   STRICKLAND          KATRINA      WOODARD             2400     BARRETT CREEK BLVD        MARIETTA            GA   30066        FL   10/3/2010    01/03/2018
                                                                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 167 of 559




                       FULTON     11205031   MUALEM              MAYA         PHOEBE              114      W BELLE ISLE RD NE        ATLANTA             GA   30342        FL   1/10/2017    07/12/2017
                       GRADY      03493724   REED                JULIANNE     HENRY               161      MASON LN                  THOMASVILLE         GA   31792-0412   FL   1/19/1996    01/16/2018



                                                                                                          Page 68
                                                                                     GA Out of State Subsequent Registration


                       CLAYTON    06425851   SEABROOKS    ERICA         MONIQUE             11441    VINEA LN                  HAMPTON          GA   30228        FL   1/6/2008     02/27/2018
                       GWINNETT   05571299   LI           WEI                               1865     SUGARLOAF CLUB DR         DULUTH           GA   30097        FL   10/8/2006    01/02/2018
                       COBB       07172943   MCCALL       KEVIN         LEE                 1983     KINRIDGE RD               MARIETTA         GA   30062        FL   11/2/2008    04/16/2018
                       COBB       08374026   FREEDMAN     SCOTT         MICHAEL             4611     TRAYWICK DR               MARIETTA         GA   30062        FL   1/14/2011    03/01/2018
                       GWINNETT   01238778   NORMAN       CONNIE        ALETA               1882     FENCE RD                  DACULA           GA   30019        FL   9/20/1992    05/07/2018
                       FULTON     08183556   CROMARTIE    ROSA          LASHANTEZ           957      ALLENE AVE SW             ATLANTA          GA   30310        FL   3/16/2010    09/13/2018
                       GWINNETT   11525796   MARTIN       LYNESE        V                   450      WILLIE KATE LN            LAWRENCEVILLE    GA   30045        FL   11/21/2017   09/28/2018
                       FULTON     02638068   WHITE        ROBERT        C                   4670     NORTHSIDE DR NW           ATLANTA          GA   30327-4550   FL   10/11/1988   10/24/2018
                       DOUGLAS    10198390   KING         JACOB         CHANDLER            7950     SWEETWATER DR             DOUGLASVILLE     GA   30135        FL   4/15/2014    11/01/2018
                       PAULDING   02981451   SIEMENS      PATRICIA      ANN                 354      PERKINS RD                DALLAS           GA   30157        FL   7/4/1992     12/12/2018
                       FULTON     08589396   TIRADO       ANDREA        DANIELLE            909      SANDALWOOD DR             ATLANTA          GA   30350        FL   1/28/2012    12/18/2018
                       GLYNN      06556531   RUCKER       ROY           LIMERICK            532      OLD PLANTATION RD         JEKYLL ISLAND    GA   31527        FL   6/14/2005    10/14/2011
                       FULTON     08550374   GAYDOS       ANDREW        MICHAEL             3701     WATERS EDGE TRL           ROSWELL          GA   30075-8226   FL   11/7/2011    07/23/2012
                       FULTON     08550374   GAYDOS       ANDREW        MICHAEL             3701     WATERS EDGE TRL           ROSWELL          GA   30075-8226   FL   11/7/2011    07/23/2012
                       HALL       06768783   HOOPER       CATHY         DAWSON              6244     GRANT FORD RD             GAINESVILLE      GA   30506        FL   1/6/2008     06/06/2012
                       GLYNN      06556526   RUCKER       CINDY         MOORE               532      OLD PLANTATION RD         JEKYLL ISLAND    GA   31527        FL   6/14/2005    09/23/2011
                       LOWNDES    03973463   WHITE        ANDREA        KATHRYN             4633     RIDGEVIEW CIR             VALDOSTA         GA   31602        FL   10/4/1998    03/02/2005
                       NEWTON     10468673   GANGI        GUY           ANTHONY             95       ASCOTT TRCE               COVINGTON        GA   30016        FL   2/19/2019    02/26/2020
                       JACKSON    06369054   HYATT        HOLLY         MICHELLE            1469     POCKET RD                 BRASELTON        GA   30517        FL   10/5/2014    07/31/2019
                       HOUSTON    07943385   JOHNSON      ARTHUR        LEE                 103      BUNKERS TRL               WARNER ROBINS    GA   31088        FL   12/4/2008    07/08/2013
                       COBB       03126917   WISE         MATTHEW       ELLIOT              2323     CROSS CREEK DR            POWDER SPRINGS   GA   30127        FL   9/12/1992    09/05/2012
                       UNION      05881014   MORRIS       MATTHEW       CURTIS              152      RELAXED LN                BLAIRSVILLE      GA   30512        FL   10/7/2012    10/23/2012
                       UNION      04136472   MORRIS       TONY          CURTIS              152      RELAXED LN                BLAIRSVILLE      GA   30512        FL   10/8/2000    10/23/2012
                       FULTON     05772105   STEWART      JEFFREY       ROBERT              340      FOUNTAIN OAKS LN NE       ATLANTA          GA   30342-2528   FL   6/23/2003    07/01/2016
                       FULTON     02851396   TOFIL        GINA          ELIZABETH           280      DANIA DR                  ALPHARETTA       GA   30009        FL   3/19/1992    09/21/2016
                       THOMAS     00627437   MCLENDON     MARY          ANN                 547      SHORTLEAF PL              THOMASVILLE      GA   31792-2729   FL   6/21/1974    02/01/2000
                       BROOKS     05349724   JONES        ANGELA        DENISE              1567     GROOVERVILLE RD           DIXIE            GA   31629        FL   2/1/2004     06/22/2004




  Ex. 2 to Petition:
                       BARTOW     00665531   HOWARD       VIVIAN        MARIE               77       COTTAGE WALK NW           CARTERSVILLE     GA   30121        FL   6/29/1991    07/18/2005




Braynard Declaration
                       FULTON     02688944   LEWIS        THOMAS        EDWARD              984      FOXCROFT RD NW            ATLANTA          GA   30327        FL   10/11/1994   02/12/2002
                       COLUMBIA   02288329   CLINE        JENNIFER      LONG                592      BYRD DR                   HARLEM           GA   30814-3472   FL   9/28/1993    02/06/2013
                       MONROE     08212973   CAMPBELL     KERRI         ELIZABETH           11       CAMPBELL WAY              MACON            GA   31210-5378   FL   4/16/2010    05/20/2013
                       THOMAS     04652880   DEESE        PAUL          F                   960      SAINT PAUL RD             THOMASVILLE      GA   31757-0700   FL   3/9/1999     03/01/2013
                       COBB       03155578   MCCOLLUM     DAVID         ROY                 1218     SEVEN SPRINGS CIR         MARIETTA         GA   30068        FL   5/1/1990     10/16/2013
                       CHEROKEE   00879541   MITCHELL     KENNETH       DAYTON              300      PRESTON GLEN CIR          CANTON           GA   30114        FL   9/19/1992    07/31/2013
                       COBB       07472443   FUTRAL       ANDREW        JACOB               676      ANDERSON WALK             MARIETTA         GA   30062        FL   2/1/2008     05/22/2013
                       DEKALB     12150187   REDDICK      ARON          ARTHUR              7411     REDBUD LOOP               LITHONIA         GA   30038        FL   12/20/2018   08/20/2019
                       FORSYTH    08338005   MINOT        DEBBY         JANE                1545     AFFIRMED PL               SUWANEE          GA   30024        FL   12/1/2010    06/03/2014
                       NEWTON     05558801   FAGUNDO      JORGE         EMILIO              1790     CHRISTIAN CIR SE          CONYERS          GA   30013-3022   FL   6/20/2004    06/12/2014
                       FORSYTH    10007208   MINOT        FREDERICK     JONATHAN            1545     AFFIRMED PL               SUWANEE          GA   30024        FL   1/17/2013    05/30/2014
                       COBB       04948072   BURGER       ERIC          CHARLES             2875     GOLDFINCH CIR             MARIETTA         GA   30066        FL   8/11/2002    08/12/2014
                       HENRY      05621963   GARCIA       GERTRUDES     MEDER               532      KIBBEE RD                 MCDONOUGH        GA   30252        FL   10/3/2004    12/13/2005
                       HOUSTON    08387438   WRIGHT       CHRISTOPHER   SHAIKEAL-JAMAL      800      LEISURE LAKE DR           WARNER ROBINS    GA   31088        FL   10/7/2012    10/23/2014
                       DOUGLAS    06075918   MEADOWS      BRANDI        NICOLE              782      N BURNT HICKORY RD        DOUGLASVILLE     GA   30134        FL   10/3/2004    12/14/2006
                       LOWNDES    06050159   WEAVER       KRISTEN       EMERY               2823     LOCH LAUREL RD            VALDOSTA         GA   31601        FL   5/7/2004     09/27/2007
                       COBB       02518698   MORGAN       JOHN          FRANKLIN            2754     PRINCETON MILL CT         MARIETTA         GA   30068-3162   FL   2/3/1992     07/20/2015
                       GRADY      03415250   SHEFFIELD    ROBYN         JULENE              157      LARKIN ST                 WHIGHAM          GA   39897        FL   10/6/1996    06/11/2009
                       FORSYTH    06525187   LANDRENEAU   DARRYL        JAMES               5433     LANDSDOWNE CT             CUMMING          GA   30041        FL   4/30/2005    09/22/2009
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 168 of 559




                       HENRY      05785611   ERNEST       NIRLANDE                          1112     CAMERON RD                MCDONOUGH        GA   30253        FL   2/18/2007    10/09/2009
                       BURKE      08414872   BLEDSOE      DAPHNE        ANN                 1238     NETHERLAND RD             MIDVILLE         GA   30441-3660   FL   4/12/2011    03/02/2016



                                                                                                    Page 69
                                                                                           GA Out of State Subsequent Registration


                       FULTON     10146343   GEARY               ERIN        ALEXANDRIA           1904     NISKEY LAKE TRL SW        ATLANTA          GA   30331        FL   1/7/2014     03/02/2016
                       FAYETTE    08908704   DREZ                CAROLYN     WELCOME              129      TAMERLANE                 PEACHTREE CITY   GA   30269-2700   FL   10/24/2012   08/30/2016
                       COBB       10181680   SINGER              MOLLIE      BETH                 3640     LONE INDIAN CT            MARIETTA         GA   30066        FL   3/5/2014     04/28/2016
                       COBB       10181680   SINGER              MOLLIE      BETH                 3640     LONE INDIAN CT            MARIETTA         GA   30066        FL   3/5/2014     04/28/2016
                       GWINNETT   08250085   BARKER              ROBIN       NICOLE               4935     DUNCANS LAKE DR           BUFORD           GA   30519        FL   10/3/2010    06/17/2016
                       UNION      10116282   PAULK               BARBARA     JEAN                 159      KING MOUNTAIN RD          BLAIRSVILLE      GA   30512        FL   10/18/2013   12/14/2016
                       FULTON     08630462   GINTY               BRIAN       STEPHEN              916      MYRTLE ST NE              ATLANTA          GA   30309        FL   3/19/2012    06/08/2017
                       COBB       10210638   GREENBERG           LUCAS       MATTHEW              2009     AUGUSTA DR SE             MARIETTA         GA   30067        FL   6/22/2014    05/19/2017
                       FORSYTH    00842108   MENDE               LINDA       HOOD                 1815     HABERSHAM TRCE            CUMMING          GA   30041        FL   10/7/1994    03/09/2018
                       COBB       10606933   ROBERTS             SYDNEY      JOY                  805      CAUTHEN CT NE             MARIETTA         GA   30066        FL   10/9/2016    03/26/2018
                       FORSYTH    00842088   MENDE               GILL        ELLISON              1815     HABERSHAM TRCE            CUMMING          GA   30041-5982   FL   10/6/1994    03/09/2018
                       CATOOSA    05476709   SMITH               ROBERT      BENJAMIN             54       DOGWOOD TRL               RINGGOLD         GA   30736        FL   10/3/2004    07/25/2018
                       COBB       11726702   ROBERSON            JUSTIN      CHRISTOPHER          4587     WORTHINGS DR              POWDER SPRINGS   GA   30127        FL   5/16/2018    08/06/2018
                       COWETA     10102488   COLTON              DONOVAN     RAOUL                294      COUNTRY CLUB RD           NEWNAN           GA   30263        FL   9/27/2013    08/15/2018
                       CHEROKEE   11658306   MCGILL              AIDAN       MARSHALL             4989     WILLOW CREEK DR           WOODSTOCK        GA   30188        FL   3/27/2018    09/12/2018
                       DEKALB     12150187   REDDICK             ARON        ARTHUR               7411     REDBUD LOOP               LITHONIA         GA   30038        FL   12/20/2018   08/20/2019
                       FULTON     08964390   DALLAS              NATALIE     OLIVIA               25       CAMERON GLEN DR NW        ATLANTA          GA   30328        FL   6/14/2013    11/11/2019
                       LOWNDES    07539819   COLE                ALICIA      THERESA              2906     HUCKLEBERRY HOLW          VALDOSTA         GA   31605        FL   10/3/2010    06/24/2020
                       LOWNDES    07539819   COLE                ALICIA      THERESA              2906     HUCKLEBERRY HOLW          VALDOSTA         GA   31605        FL   10/3/2010    06/24/2020
                       GWINNETT   05361848   LYTLE               KIMBERLY    MICHELLE             3540     PARKWOOD HILLS CT         SNELLVILLE       GA   30078        FL   10/9/2001    02/09/2009
                       HENRY      11575178   WHITE               JAMES                            4046     ROTTERDAM PASS            HAMPTON          GA   30228        FL   1/26/2018    03/03/2020
                       FULTON     07505148   DENSON              REGINA      MAE                  3915     AILEY AVE                 ATLANTA          GA   30349        FL   10/5/2008    05/20/2020
                       HARALSON   02957961   JACKSON             LARRY       WALTER               115      LION DR                   BREMEN           GA   30110        FL   3/22/1965    08/17/2010
                       DOUGLAS    02971740   MCCOY               DOROTHY     C                    1794     TRAIL CREEK DR            LITHIA SPRINGS   GA   30122-2728   HI   7/2/1988     08/07/1995
                       CLARKE     03936390   DVORAK              KYLE        COREALLE             489      RIVER CHASE DR            ATHENS           GA   30605        IA   9/21/2004    09/20/2012
                       MUSCOGEE   06374607   BROWN               DENISE      MARIE                425      WALDEN CHASE LN           COLUMBUS         GA   31909        IA   10/4/2004    07/22/2016
                       COBB       01776384   DYSON               ANTHONY     D                    5100     WHITEOAK TER SE           SMYRNA           GA   30080        IL   2/4/1995     03/05/2015




  Ex. 2 to Petition:
                       HOUSTON    03469131   NELSON              DIANE                            118      CARTER CIR                WARNER ROBINS    GA   31093-2910   IL   1/3/1996     10/20/2005




Braynard Declaration
                       MUSCOGEE   01803076   NELSON              SHIRLEY     A                    4437     COLCHESTER CT             COLUMBUS         GA   31907        IL   2/27/1980    01/30/2015
                       GWINNETT   06038729   VO                  THANH       VAN                  7000     MAGNOLIA PARK LN          NORCROSS         GA   30093-3185   IL   4/15/2004    08/03/2019
                       GWINNETT   06038729   VO                  THANH       VAN                  7000     MAGNOLIA PARK LN          NORCROSS         GA   30093-3185   IL   4/15/2004    08/03/2019
                       NEWTON     06307430   VARGAS              TERESA                           549      RICHARDS CHAPEL RD        COVINGTON        GA   30016        IL   10/3/2004    10/03/2016
                       HENRY      10766606   WHITE               DOROTHY     J                    180      TYRE DR                   MCDONOUGH        GA   30253        IL   5/10/2016    06/14/2019
                       DEKALB     02107292   SOCOLOW             DANIEL      J                    2767     BRIARLAKE WOODS WAY NE    ATLANTA          GA   30345-3907   IL   5/9/1992     03/11/2008
                       CLARKE     11418135   ROBERTS-GALBRAITH   RACHEL      H                    194      GREYSTONE TER             ATHENS           GA   30606        IL   8/16/2017    12/05/2019
                       FULTON     03237941   PETERSEN            MARK        A                    211      COLONIAL HOMES DR NW      ATLANTA          GA   30309        IL   2/1/1992     01/14/2000
                       COBB       06282817   BROWN               ALESHA      RENEE                5419     JAMESTOWNE DR             POWDER SPRINGS   GA   30127        IL   9/22/2004    06/18/2018
                       BRANTLEY   01213886   CARR                JANICE      C                    41       OAK HAMMOCK DR            WAYNESVILLE      GA   31566-5016   IN   2/4/1996     08/06/2002
                       TROUP      00897747   HERNLEY             STEVEN      W                    106      OTTER LN                  LAGRANGE         GA   30241-1559   IN   8/7/1990     07/21/1991
                       WALTON     02852266   LETKE               MARY        BETH                 4275     EDDIE BYRD LN             LOGANVILLE       GA   30052        IN   4/24/1992    10/04/1996
                       JACKSON    10766196   GORSKI              MATTHEW     FRANCIS              229      ST MARK PL                BOGART           GA   30622        IL   10/9/2016    12/02/2019
                       FULTON     02989112   ANDERSON            ROBIN       LEIGH                450      RIVERTOWN RD              FAIRBURN         GA   30213        IN   3/17/1995    06/06/2002
                       HENRY      04244233   BROOKS              DARIEN      ORLANDO              432      RYOAKS DR                 HAMPTON          GA   30228        IN   10/8/2000    02/15/2001
                       CATOOSA    08441770   BARNABY             GENEVA      LYNN                 402      BAYLOR LN                 ROSSVILLE        GA   30741        KY   5/31/2011    07/17/2014
                       FORSYTH    07231001   WANDERS             LORI        ELLEN                5135     REMBRANT DR               CUMMING          GA   30040        IN   1/6/2008     07/23/2013
                       CHEROKEE   08820462   LYLE                KATHERINE   ELIZABETH            11000    AVONLEA PL                WOODSTOCK        GA   30189        IN   9/26/2012    06/21/2018
                       PAULDING   08556328   WHITE               JENNIFER    MICHELLE             199      DUNLEITH DR               DALLAS           GA   30132        KS   12/20/2011   02/21/2018
                                                                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 169 of 559




                       GWINNETT   04298479   WALKER              RONTAI      LAVELLE              2941     PLANTERS MILL DR          DACULA           GA   30019        KY   10/8/2000    07/29/2003
                       GWINNETT   04298479   WALKER              RONTAI      LAVELLE              2941     PLANTERS MILL DR          DACULA           GA   30019        KY   10/8/2000    07/29/2003



                                                                                                          Page 70
                                                                                     GA Out of State Subsequent Registration


                       HENRY      01407592   GARCIA        ARTHUR                           395      MCGARITY DR               MCDONOUGH        GA   30252-2891   KY   2/3/1992     03/28/2001
                       HENRY      01407592   GARCIA        ARTHUR                           395      MCGARITY DR               MCDONOUGH        GA   30252-2891   KY   2/3/1992     03/28/2001
                       FULTON     06349107   HULETT        JOHANNA     MARY                 6260     BANNERHORN RUN            ALPHARETTA       GA   30005        KY   10/4/2004    04/14/2008
                       THOMAS     00641906   BOHMAN        ROBERT      ALAN                 100      E CLUB DR                 THOMASVILLE      GA   31792        KY   1/30/1992    11/03/2006
                       CLARKE     06243815   DUNN          TARA        RINGHAM              125      BETH CT                   ATHENS           GA   30605-6038   KY   10/3/2004    10/28/2006
                       GILMER     08806574   THOMAS        MARY        MARGARET             109      APPIAN WAY                ELLIJAY          GA   30540-1062   KY   9/26/2012    03/27/2017
                       PAULDING   08373206   SHERMAN       MICHELLE    ROSE                 15       TAVERN GRN                DALLAS           GA   30157        KY   10/7/2012    12/02/2015
                       DOUGLAS    08569040   LUTHER        SAIRA       MONEEC               6266     DORSETT SHOALS RD         DOUGLASVILLE     GA   30135        KY   10/7/2012    03/07/2016
                       HENRY      08145224   BULL          ZACHARY     GAGE                 2005     ROCKY BROOK CT            MCDONOUGH        GA   30252        KY   12/27/2009   11/14/2012
                       MCDUFFIE   02497190   TATUM         JAMES       E                    5740     HOLLY CIR NE              THOMSON          GA   30824-5033   KY   9/10/1970    12/07/2004
                       HALL       00364787   RUNYON        JUNE        MCCONKEY             6717     BLUE HERON WAY            FLOWERY BRANCH   GA   30542        KY   10/11/1994   11/13/2002
                       BARROW     04582894   BRANDENBURG   SHELBY      JEAN                 345      CENTENNIAL DR             BETHLEHEM        GA   30620        KY   12/18/1998   08/29/2008
                       THOMAS     00641989   BOHMAN        LYNN        BLACKMAN             100      E CLUB DR                 THOMASVILLE      GA   31792        KY   5/11/1976    01/18/2007
                       HENRY      06851440   BROWN         KEVIN                            200      TRADITIONS LN             HAMPTON          GA   30228        MO   5/20/2006    06/29/2018
                       HENRY      06851440   BROWN         KEVIN                            200      TRADITIONS LN             HAMPTON          GA   30228        MO   5/20/2006    06/29/2018
                       LAURENS    08669970   DARSEY        JONATHAN    BRYAN                2005     BUCKEYE RD                EAST DUBLIN      GA   31027        MO   5/9/2012     10/11/2016
                       COBB       03041037   WILLIAMS      BARBARA     JEAN                 2035     DAYRON CT                 MARIETTA         GA   30062-1787   NC   9/1/1988     10/22/2012
                       DOUGLAS    08742094   LEWIS         AILEEN      RAYCHEL              7101     STRICKLAND ST             DOUGLASVILLE     GA   30134        MS   10/7/2012    09/01/2015
                       FULTON     05317738   MEDLIN        JAMES       RONALD               258      ORMOND ST SE              ATLANTA          GA   30315-1357   MS   8/3/2001     02/16/2012
                       PAULDING   03095219   OREAR         PRUDENCE    RYND                 285      WASHINGTON BLVD           DALLAS           GA   30132-9084   NC   9/1/1972     09/21/2015
                       UNION      00004892   EDENFIELD     WILLIAM     DARRELL              42       GARDENIA WAY              BLAIRSVILLE      GA   30512        NC   10/11/1994   06/11/2020
                       FULTON     02679774   MULLINS       TERRY       LEE                  145      BROOKSHIRE LAKE DR        JOHNS CREEK      GA   30022        NC   3/31/1987    08/09/2020
                       DADE       04384987   PETERS        CHARLES     EDWARD               7709     OLD STATE RD              CLOUDLAND        GA   30731-5142   NC   4/16/1998    09/09/2005
                       CHEROKEE   06949375   WALSH         KATHERINE   ELEANOR              402      REDWOOD TRL               CANTON           GA   30114        NC   10/5/2008    09/05/2016
                       TROUP      04276820   GRIZZLE       JANICE      ARP                  307      LAKESHORE DR              LAGRANGE         GA   30240        DE   11/18/1997   08/03/2012
                       DEKALB     06247456   ROOKS         BRIDGETTE   ANDREA               2916     CLAIRMONT RD NE           ATLANTA          GA   30329        CT   10/3/2004    10/07/2008
                       DEKALB     06247456   ROOKS         BRIDGETTE   ANDREA               2916     CLAIRMONT RD NE           ATLANTA          GA   30329        CT   10/3/2004    10/07/2008




  Ex. 2 to Petition:
                       OCONEE     05751487   HERRON        LAURA       LEE                  1121     GARNET TRL                BOGART           GA   30622        CT   2/1/2004     07/17/2009




Braynard Declaration
                       RICHMOND   01433399   KENNEDY       JAMES       F                    2115     RICHMOND AVE              AUGUSTA          GA   30904-4748   CT   10/10/1994   05/28/1996
                       FULTON     03182107   WAKIM         JOANNE                           2660     PEACHTREE RD NW           ATLANTA          GA   30305        DC   10/1/1988    08/05/2013
                       HOUSTON    06005907   CHILDS        HENRY                            206      ROLLING RIDGE CT          WARNER ROBINS    GA   31088        DC   4/2/2004     08/26/2017
                       FULTON     05946961   WHARTON       ASHLEY      SIMONE               4000     JEFFREY DR                ATLANTA          GA   30349        DE   2/1/2004     08/10/2004
                       COBB       04922539   DAVIS         GLEN        PAUL                 2161     FOX HOUND PKWY            MARIETTA         GA   30062        FL   3/21/2000    08/03/2004
                       DEKALB     02903083   ROMERO        ILEANA      M                    2824     LIVSEY OAKS DR            TUCKER           GA   30084-2595   FL   1/5/1995     11/02/1995
                       DEKALB     08633613   MCMANUS       KENNETH     PAUL                 2256     HERITAGE DR NE            ATLANTA          GA   30345-3535   FL   3/5/2012     08/27/2012
                       LOWNDES    05934251   HOLT          ALEX        CHRISTOPHER          1508     MIRAMAR ST                VALDOSTA         GA   31602        FL   10/3/2004    07/16/2013
                       DEKALB     03459130   MURPHY        DORIS       A                    4841     ZINZENDORF DR             LITHONIA         GA   30038        FL   11/17/1995   02/18/2000
                       BEN HILL   01044760   COLLINS       HORACE                           146      GROVE AVE                 FITZGERALD       GA   31750        FL   1/1/1992     06/21/2005
                       FULTON     04312793   DENNEY        GREGORY     MCFERRIN             5125     BAROQUE CIR NE            ATLANTA          GA   30342        FL   10/4/1998    04/07/2004
                       DEKALB     07358018   BARNES        LATASHA     DIONNE               4667     LAKE VISTA CIR            ELLENWOOD        GA   30294        FL   10/5/2008    03/26/2012
                       COOK       07524397   SHEPPARD      PRESCOTT    ANTHONY              1550     PATTERSON ST              ADEL             GA   31620        FL   3/27/2001    12/09/2011
                       GWINNETT   02834724   MONEY         BARBARA     JO                   2678     LAKE FOREST TRL           LAWRENCEVILLE    GA   30043        FL   10/5/1990    09/01/1998
                       GWINNETT   02834725   MONEY         RANDALL     HAROLD               2678     LAKE FOREST TRL           LAWRENCEVILLE    GA   30043-6851   FL   10/9/1990    04/13/1999
                       BACON      03627193   ANDREWS       DUSTY       REED                 1612     W 4TH STREET EXT          ALMA             GA   31510-1532   FL   4/17/1996    01/03/2000
                       FAYETTE    01743904   THOMAS        EUGENE                           125      WHITE OAK TRL             FAYETTEVILLE     GA   30215-8131   FL   10/6/1988    06/29/2004
                       FAYETTE    01743904   THOMAS        EUGENE                           125      WHITE OAK TRL             FAYETTEVILLE     GA   30215-8131   FL   10/6/1988    06/29/2004
                       RICHMOND   07115798   JONES         SAMANTHA    ROSE                 1822     N BARTON DR               AUGUSTA          GA   30906        FL   10/5/2008    10/08/2012
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 170 of 559




                       MITCHELL   01654757   DEBARRY       RAYMOND     ELVIN                325      E MAPLE ST                SALE CITY        GA   31784        FL   2/10/1987    01/10/2013
                       BANKS      00396228   DAY           DENA        ANNIA                105      APPLEWOOD WAY             HOMER            GA   30547        FL   2/3/1992     06/01/2005



                                                                                                    Page 71
                                                                                     GA Out of State Subsequent Registration


                       FORSYTH      01398950   SIEGEL      SCOTT         ALAN               2165     CREEKSTONE POINT DR       CUMMING          GA   30041        FL   4/8/1987     10/15/2012
                       WORTH        00034480   SHIVOK      MICHAEL       PAUL               6152     THOMAS RD                 ALBANY           GA   31705        FL   1/3/1992     04/12/2005
                       WORTH        00034480   SHIVOK      MICHAEL       PAUL               6152     THOMAS RD                 ALBANY           GA   31705        FL   1/3/1992     04/12/2005
                       ROCKDALE     03746236   CAMPBELL    STEVE         EBEN               446      PLEASANT HILL RD NW       CONYERS          GA   30012        FL   10/6/1996    12/26/2013
                       HART         05754673   PARTAIN     CHRISTOPHER   LEIGH              490      NURSERY RD                HARTWELL         GA   30643        FL   10/3/2004    08/19/2013
                       DECATUR      03889243   ROUSE       BARBARA       BENNETT            263      LAKESHORE DR              BAINBRIDGE       GA   39819        FL   10/6/1996    01/31/2006
                       LOWNDES      06705281   ITURRALDE   LINDA         MICHELLE           2981     PECAN PLANTATION RD       VALDOSTA         GA   31601        FL   10/26/2005   01/17/2007
                       FULTON       02463534   ORTI        FERNANDO      PATRICIO           7200     HUNTERS BRANCH DR NE      SANDY SPRINGS    GA   30328        FL   8/21/1984    10/01/2004
                       NEWTON       05768062   NICHOLS     KIRK          A                  35       SHORT CIR                 COVINGTON        GA   30016-7698   FL   11/7/2006    04/08/2013
                       CHEROKEE     02547179   HAMMOND     KATHLEEN      ANNE               3024     BRADSHAW CLUB DR          WOODSTOCK        GA   30188-2300   FL   3/4/1995     09/24/2013
                       CLARKE       06921122   FOYE        ALEXANDER     JOSEPH             657      WHIT DAVIS RD             ATHENS           GA   30605        FL   10/7/2012    02/06/2014
                       NEWTON       04123840   BURGESS     ARLETTA       KATTIE             50       FOUR OAKS LN              COVINGTON        GA   30014        FL   10/8/2000    04/02/2013
                       GWINNETT     08732712   MIXON       TRACY         LYNN               220      FOSTER TRACE DR           LAWRENCEVILLE    GA   30043        FL   7/13/2012    05/11/2018
                       FULTON       06464795   MENDEZ      FRANZ         EDSON              360      VICKERS RD                FAIRBURN         GA   30213        FL   7/28/2008    09/04/2014
                       FULTON       07403764   SMITH       JUANITA       ANN                4075     HAMMOCK TRCE              ATLANTA          GA   30349        FL   1/10/2008    05/01/2014
                       BARTOW       07966617   TOMLIN      BROOKE        DANIELLE           231      PIONEER TRL               CARTERSVILLE     GA   30121        FL   2/6/2009     08/27/2014
                       DEKALB       02479734   NAGEL       GEOFFREY      SCOTT              314      WINNONA DR                DECATUR          GA   30030        FL   4/13/1995    02/29/2016
                       LOWNDES      06117819   HOWARD      QUENTIN       DION               109      N HALL ST                 HAHIRA           GA   31632        FL   5/25/2004    02/03/2006
                       MERIWETHER   00400653   NEAL        LAURA         PATTERSON          65       GLORY LN                  GREENVILLE       GA   30222-4889   FL   7/6/1984     10/29/2014
                       FULTON       02644376   ZIEVE       RONALD        STEPHEN            6105     BLUE STONE RD NE          ATLANTA          GA   30328        FL   9/20/1992    11/26/2014
                       WARE         01365659   MOYE        TIMOTHY       IVAN               1103     DARLING AVE               WAYCROSS         GA   31501        FL   2/18/1992    10/20/2014
                       WHITE        00258572   RATCLIFFE   RONN          RAMON              372      DEER WOODS TRL            CLEVELAND        GA   30528        FL   9/7/1979     11/03/2014
                       DEKALB       04994244   BRADLEY     ARMICLE                          4080     WINDSOR CASTLE WAY        DECATUR          GA   30034        FL   7/11/2000    05/09/2006
                       FULTON       10564033   DANZ        MEGAN         PAIGE              330      HIGHLANDS CT              ALPHARETTA       GA   30022        FL   10/5/2015    09/26/2016
                       FAYETTE      04110483   WREN        HELEN         ELAINE             355      WOODSIDE BLVD             FAYETTEVILLE     GA   30214-2509   FL   10/3/2004    09/12/2007
                       COWETA       03207222   WILDER      STEPHEN       LEE                25       PARK SHORE PT             NEWNAN           GA   30263        FL   2/1/1993     05/27/2015
                       COWETA       03207222   WILDER      STEPHEN       LEE                25       PARK SHORE PT             NEWNAN           GA   30263        FL   2/1/1993     05/27/2015




  Ex. 2 to Petition:
                       FORSYTH      08647246   SANDOVAL    WILLIAM       ENRIQUE            610      CENTRAL PARK OVL          ALPHARETTA       GA   30004        FL   10/7/2012    04/02/2015




Braynard Declaration
                       COBB         08882877   BLANKS      EMMANUEL      JA'VON             1711     NAPPA VALLEY CT SE        SMYRNA           GA   30080        FL   9/19/2012    03/02/2015
                       GRADY        00637845   LESUER      MARC          ERIKSON            380      ARBORDALE CIR             OCHLOCKNEE       GA   31773        FL   4/26/1993    07/09/2008
                       PAULDING     08262470   MUNDY       THERESE       MARIE              342      FAIRWAY DR                ACWORTH          GA   30101        FL   10/7/2012    10/23/2015
                       THOMAS       03754187   SHERROD     ROSE          M                  118      SHERRY LN                 THOMASVILLE      GA   31757        FL   7/9/1996     10/07/2008
                       WAYNE        02297304   DENT        FRANCES       H                  705      WESTBERRY RD              ODUM             GA   31555-8970   FL   3/24/1966    06/11/2015
                       COBB         08459541   PICTOR      ERIC          DAVID              3227     TURTLE LAKE DR SE         MARIETTA         GA   30067-5020   FL   6/28/2011    08/10/2012
                       HALL         00360832   BAILEY      JOHNNY        WALTON             6802     GAINES FERRY RD           FLOWERY BRANCH   GA   30542        FL   7/25/1966    08/27/2015
                       HALL         00360832   BAILEY      JOHNNY        WALTON             6802     GAINES FERRY RD           FLOWERY BRANCH   GA   30542        FL   7/25/1966    08/27/2015
                       DECATUR      04377750   CARTER      JEFFERY       ALLEN              115      GAINES BOUIE RD           ATTAPULGUS       GA   39815        FL   4/2/1998     10/15/2015
                       BIBB         00810340   LONDON      JANA          BLACKBURN          315      IVYSTONE DR               MACON            GA   31220        FL   10/5/1992    11/07/2002
                       HALL         07201524   SALIE       DONALD        MORTON             5547     PLEASANT WOODS DR         FLOWERY BRANCH   GA   30542        FL   8/2/2007     06/26/2015
                       NEWTON       10116682   COFIELD     TORRI         ALIYA              70       RIVER NORTH CT            COVINGTON        GA   30016        FL   10/26/2013   08/25/2015
                       CHEROKEE     08344315   DAUBY       ALEXANDER     LEE                367      CARMICHAEL CIR            CANTON           GA   30115        FL   7/1/2012     11/18/2015
                       MITCHELL     02926205   YATES       JOHN          ROTH               80       S MACARTHUR DR            CAMILLA          GA   31730-1941   FL   8/17/1994    12/18/2015
                       CHEROKEE     06023317   RICE        MARCUS        DELOS              106      COTTAGE OAKS LN           WOODSTOCK        GA   30189        FL   10/3/2004    11/13/2009
                       HENRY        04483748   THWAITES    RICHARD       SEAN               1202     PERSIMMON WAY             MCDONOUGH        GA   30252        FL   10/8/2000    04/06/2001
                       MUSCOGEE     04413697   GRIGGS      TONYA         MICHELLE           1102     BROOKS RD                 COLUMBUS         GA   31903        FL   2/25/1998    04/27/2016
                       THOMAS       00641417   HALE        CLAUDINE      CATRETT            209      EUCLID DR                 THOMASVILLE      GA   31792        FL   9/10/1984    06/29/2011
                       COBB         04444160   CLYBURN     LESLIE        JONES              3357     LAKE CREST LN NE          ROSWELL          GA   30075-5219   FL   8/21/1998    07/26/2016
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 171 of 559




                       HENRY        10574924   HUSKEY      MONET         YVONNE             461      VILLAGE CIR               STOCKBRIDGE      GA   30281        FL   11/17/2015   08/21/2016
                       NEWTON       07739031   PHILLIPS    WALTER        NATHANIEL          105      GOSHAWK WALK              COVINGTON        GA   30014        FL   10/5/2008    06/13/2016



                                                                                                    Page 72
                                                                                   GA Out of State Subsequent Registration


                       DEKALB      08077582   ROMANO      GEORGE        RAYMOND           1907     BRIARMILL RD NE           ATLANTA         GA   30329        FL   10/3/2010    07/11/2016
                       FULTON      08371931   DIAZ        ANDREA        CRISTINA          1430     TAMARACK WAY              ALPHARETTA      GA   30005        FL   1/19/2011    09/27/2016
                       FULTON      10564033   DANZ        MEGAN         PAIGE             330      HIGHLANDS CT              ALPHARETTA      GA   30022        FL   10/5/2015    09/26/2016
                       BARROW      08025731   HARBIN      DERRICK       DWAYNE            2023     HUDSON DR                 BETHLEHEM       GA   30620        FL   10/7/2012    10/06/2016
                       DEKALB      07483361   THOMAS      ROOSEVELT     FRANKLIN          5549     HALSTED WAY               LITHONIA        GA   30038        FL   10/5/2008    09/28/2016
                       COBB        03047495   MOORE       GREGORY       KING              4389     N ELIZABETH LN SE         ATLANTA         GA   30339-5319   FL   10/1/1988    08/22/2016
                       GLYNN       04019760   DAVIS       ISAAC                           202      HORNET DR                 BRUNSWICK       GA   31525        FL   10/8/2000    04/27/2018
                       FORSYTH     05661822   POSS        JONATHAN      WILLIAM           5110     FIELDSTONE VIEW CIR       CUMMING         GA   30028        FL   2/18/2003    06/18/2018
                       GWINNETT    10891206   SMITH       CARLTON       GARRETT           260      NIMBLEWILL WAY SW         LILBURN         GA   30047        FL   8/24/2016    08/31/2018
                       FULTON      05141898   SKOLLAR     MILENA        GARCIA            145      GROSVENOR PL NW           ATLANTA         GA   30328        FL   10/1/2000    10/05/2018
                       COLUMBIA    07947784   MELTON      TRACI         LYNN              4560     HILLSIDE DR               EVANS           GA   30809-3020   FL   11/18/2008   10/31/2018
                       WARE        03574018   REED        LYNN          GILLTER           1017     REED ST                   WAYCROSS        GA   31501-2809   FL   2/14/1996    11/05/2018
                       COBB        10344905   URAZOVA     OLGA                            3445     HIGHBORNE CONNECTOR NE    MARIETTA        GA   30066        FL   9/12/2014    04/25/2019
                       DEKALB      10231123   MONETT      MOLLIE        STERN             1910     GRIST STONE CT NE         ATLANTA         GA   30307        FL   6/10/2014    05/31/2019
                       FULTON      02971526   DICKIE      KIM           SKELTON           10295    CARLEIGH LN               ROSWELL         GA   30076        FL   5/23/1988    07/17/2019
                       HALL        06083643   ROPER       JOSHUA        WESLEY            120      WILDWOOD CIR              GAINESVILLE     GA   30501        FL   6/20/2004    03/13/2012
                       FORSYTH     00147238   SIMON       FRAN          YOFFE             6810     KENMARE WALK              CUMMING         GA   30040        FL   7/4/1978     08/10/1998
                       FORSYTH     00142771   SIMON       STEVEN        JOHN              6810     KENMARE WALK              CUMMING         GA   30040        FL   7/21/1978    08/10/1998
                       HOUSTON     00787506   LUPPINO     JOHN          NICOLAS           102      PUTTERS CT                WARNER ROBINS   GA   31088        FL   11/8/1982    08/08/2012
                       MITCHELL    00527789   NURMI       CHRISTOPHER   LEE               4868     POWELL RD                 CAMILLA         GA   31730        FL   9/29/1994    03/07/2002
                       LEE         05127902   HOLBROOK    MICHAEL       RAY               165      JOE TOOLE DR              LEESBURG        GA   31763-4357   FL   10/8/2000    08/25/2004
                       HABERSHAM   05471998   LINDLEY     MEGAN         MARIE             2146     OLD ATHENS HWY            CORNELIA        GA   30531        FL   5/8/2002     01/26/2011
                       FULTON      02038324   MCCLURE     RODERICK                        15938    MANOR CLUB DR             ALPHARETTA      GA   30004        FL   10/3/1992    11/21/2003
                       PAULDING    03812323   DENNARD     WILLIE        G                 514      DILLON DR                 DOUGLASVILLE    GA   30134-4991   FL   10/8/2000    05/18/2001
                       HOUSTON     03695197   DEAL        REBECCA       COUNTS            3219     MOODY RD                  BONAIRE         GA   31005        FL   10/6/1996    12/21/2004
                       GORDON      03387313   EDWARDS     DAVID         WILLIAM           361      JOLLY RD NW               CALHOUN         GA   30701        FL   2/6/2000     01/21/2005
                       FORSYTH     01897151   SMOCK       ISABELLE      WALDREP           6375     BARBERRY HILL PL          GAINESVILLE     GA   30506        FL   1/16/1980    12/29/2014




  Ex. 2 to Petition:
                       COBB        03031959   WARD        SANDRA        BLAIR             845      LAUREL CREST CT SW        MARIETTA        GA   30064        FL   9/1/1980     10/07/2005




Braynard Declaration
                       WALTON      01854213   THOMPSON    DAVID         GRADY             805      NUNNALLY FARM RD          MONROE          GA   30655-5707   FL   7/13/1974    03/18/2003
                       COBB        01944799   DRECHSEL    SUSAN         WELLS             92       OLD STONEMILL RD NE       MARIETTA        GA   30067-4128   FL   10/8/1994    12/26/2001
                       GWINNETT    02772418   MCCART      NANCY         LOUISE            5719     LEGENDS CLUB CIR          BRASELTON       GA   30517        FL   9/13/1985    12/03/2013
                       GWINNETT    04991529   MITCHELL    GLEN          EDWARD            1200     RIVER OVERLOOK DR         LAWRENCEVILLE   GA   30043        FL   10/6/2002    04/12/2013
                       HOUSTON     08510302   LINNE       CHRISTIAN     MICHAEL           208      WYNN PL                   WARNER ROBINS   GA   31088        FL   9/22/2011    05/17/2013
                       FULTON      06967623   HOLLOMAN    SHANNON       NICHOLE           510      ENGLISH AVE NW            ATLANTA         GA   30318        FL   10/8/2006    06/04/2013
                       FULTON      02389797   ZEEMAN      BARBARA       ANN               1118     WINBURN DR                ATLANTA         GA   30344        FL   11/7/1994    04/12/2004
                       TIFT        02633957   PERRYMAN    REID          JOHNSON           46       LOGAN DR                  TIFTON          GA   31793        FL   9/19/1984    09/22/2016
                       FULTON      07687944   ORCHID      LANCE         RANDALL           100      6TH ST NE                 ATLANTA         GA   30308        FL   10/5/2008    06/20/2016
                       BARTOW      00676192   VAN         SHERRY                          11       DIXIE DR SW               CARTERSVILLE    GA   30120-6730   FL   10/11/1988   05/06/1999
                       FULTON      02436220   KUNIAN      DONALD        LEWIS             915      MAGNOLIA BLOSSOM CT       ALPHARETTA      GA   30005        FL   9/13/1992    07/23/2004
                       COLUMBIA    06273939   BAKER       DARRYL        AUSTIN            4457     SHADOWMOOR DR             AUGUSTA         GA   30907        FL   10/3/2004    11/06/2017
                       LAURENS     06877381   NICHOLSON   CLAYTON       DONALD            529      LIVE OAK WAY              DUBLIN          GA   31021        FL   6/27/2006    06/18/2013
                       CHATTOOGA   00835726   MCGRAW      BOBBIE        RICHARD           277      MOORE ST                  SUMMERVILLE     GA   30747-5872   FL   6/18/1990    09/04/2014
                       FULTON      02747670   ELAM        NANCY         SMITH             1211     GLENRIDGE PL NE           ATLANTA         GA   30342-5009   FL   7/7/1980     01/23/2006
                       COBB        03118931   MAULDIN     MICHAEL       RAYMOND           78       PHEASANT DR SE            MARIETTA        GA   30067-4215   FL   2/1/1988     02/23/2007
                       BARTOW      03492267   RAINS       SUSAN         LEE               32       GROVE POINTE WAY          CARTERSVILLE    GA   30120        FL   2/4/1996     03/07/2007
                       COLUMBIA    06237654   JOHNSON     STEVEN        TIMOTHY           4571     OXFORD DR                 EVANS           GA   30809        FL   10/3/2004    09/07/2007
                       DECATUR     04062927   RAY         MARCIA        WATKINS           310      STONE RD                  CLIMAX          GA   39834        FL   10/4/1998    03/08/2006
                                                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 172 of 559




                       DECATUR     04062927   RAY         MARCIA        WATKINS           310      STONE RD                  CLIMAX          GA   39834        FL   10/4/1998    03/08/2006
                       JEFFERSON   01326637   MORAN       JOSEPH        DONALD            1096     COUNTRY CLUB CIR          WRENS           GA   30833-3526   FL   5/2/1990     10/01/2007



                                                                                                  Page 73
                                                                                   GA Out of State Subsequent Registration


                       JEFFERSON   01326637   MORAN       JOSEPH     DONALD               1096     COUNTRY CLUB CIR          WRENS            GA   30833-3526   FL   5/2/1990     10/01/2007
                       DEKALB      05009109   MORGO       JORDAN     LINDSAY              4273     WEBB RD                   TUCKER           GA   30084        FL   10/3/2004    12/11/2007
                       FULTON      02567227   DILLON      LESLIE     ALICIA               357      AUBURN POINTE DR SE       ATLANTA          GA   30312        FL   5/5/1994     04/01/2015
                       FAYETTE     02939391   PAILER      PATRICIA   ANN                  135      HUNTERS WALK              FAYETTEVILLE     GA   30214        FL   7/1/1980     09/12/2008
                       FULTON      06300521   LEWIS       LISA       MARIE                3334     PEACHTREE RD NE           ATLANTA          GA   30305        FL   10/3/2004    06/29/2015
                       FULTON      03650492   SLONE       TERRI      SEAL                 3638     PEACHTREE RD NE           ATLANTA          GA   30319        FL   10/8/2000    11/17/2008
                       LUMPKIN     05883564   WHITE       TERRI      LYNN                 133      CANE MILL LN              DAHLONEGA        GA   30533        FL   10/3/2004    12/16/2010
                       LOWNDES     08825170   COOK        CARLI      MARIE                4165     NELSON HILL PL            HAHIRA           GA   31632        FL   10/3/2012    04/19/2016
                       CLINCH      04111010   MCCOY       SEAN       ANDREW               182      W PLANT AVE               HOMERVILLE       GA   31634        FL   6/18/2000    06/03/2011
                       HOUSTON     06414213   MUNN        KEITH      GORDON               222      ROYAL CREST CIR           KATHLEEN         GA   31047        FL   10/5/2008    12/01/2010
                       BIBB        07622173   BUTLER      DELORES                         4193     CAVALIER DR               MACON            GA   31220        FL   10/5/2008    07/22/2016
                       GWINNETT    10464951   LLOYD       ASIA       AMARI                3086     JUHAN RD                  STONE MOUNTAIN   GA   30087        FL   4/29/2015    08/30/2016
                       DEKALB      06617774   ROSALES     WALTER     ALFREDO              332      OSPREY PT                 STONE MOUNTAIN   GA   30087        FL   10/5/2008    07/23/2016
                       FULTON      02473206   ZIMMERMAN   GARY       RAY                  575      LAKEMONT CT               ROSWELL          GA   30075        FL   2/4/1988     11/30/2016
                       SPALDING    10364325   GLASS       TREVOR     CAMERON              60       ROUNDLAKE RD              GRIFFIN          GA   30224        FL   10/25/2014   10/14/2016
                       FULTON      02471528   MILNER      GENE       WHITNER              10       HARRIS GLN NW             ATLANTA          GA   30327        FL   3/23/1983    03/14/2017
                       CHATHAM     01589311   HUNTER      ANGELA     BESS                 105      COBBLERS CT               POOLER           GA   31322        FL   1/1/1984     06/05/2017
                       PAULDING    06254068   RUSH        MEGHAN     MICHELE              180      WALL RD                   HIRAM            GA   30141        FL   7/12/2004    07/28/2017
                       ROCKDALE    01878501   ADAMS       OZIE       DEE                  1322     GILFORD PL                CONYERS          GA   30094-7313   FL   10/10/1988   08/15/2017
                       COLUMBIA    06273939   BAKER       DARRYL     AUSTIN               4457     SHADOWMOOR DR             AUGUSTA          GA   30907        FL   10/3/2004    11/06/2017
                       DOUGLAS     02970565   FURR        PEGGY      DANIELL              4999     PRESTLEY MILL RD          DOUGLASVILLE     GA   30135        FL   2/5/1988     02/28/2018
                       WARE        08253758   SWAGERTY    LILLIE     MAE                  305      BUTLER ST                 WAYCROSS         GA   31501        FL   10/9/2011    12/20/2017
                       FULTON      03038864   SMITH       GORDON     ALLEN                440      IVY PARK LN NE            ATLANTA          GA   30342-4554   FL   6/1/1992     02/14/2018
                       HALL        06349213   TORRES      JOSE       VLADIMIR             4437     UNION CHURCH RD           FLOWERY BRANCH   GA   30542        FL   9/29/2004    02/13/2018
                       FULTON      04816272   ROBINSON    THOMAS     LEE                  216      SEMEL CIR NW              ATLANTA          GA   30309        FL   10/8/2000    06/22/2018
                       COBB        08589971   TRAYLOR     JASON      MCKINLEY             4061     HONEYSUCKLE DR SE         SMYRNA           GA   30082-3345   FL   1/13/2012    08/31/2018
                       HOUSTON     11704583   LANDRY      SYDNEY     CAROL                207      SINTON PL                 WARNER ROBINS    GA   31098        FL   4/24/2018    09/26/2018




  Ex. 2 to Petition:
                       HOUSTON     11704583   LANDRY      SYDNEY     CAROL                207      SINTON PL                 WARNER ROBINS    GA   31098        FL   4/24/2018    09/26/2018




Braynard Declaration
                       HENRY       10417671   DUKE        BRYAN      KEITH                200      STEELE DR                 HAMPTON          GA   30228        FL   5/5/2014     10/22/2018
                       HOUSTON     06193060   BUI         OSCAR      KHOI                 206      ESTATES WAY               WARNER ROBINS    GA   31088-3117   FL   9/1/2004     12/07/2018
                       WHITFIELD   03762442   MEZA        ISABEL                          400      LESLEY DR                 DALTON           GA   30721-5040   FL   7/5/1996     07/12/2019
                       DOUGLAS     11836700   BROWN       KIAYA      BRYANNA              4162     REBEL TRAIL DR            DOUGLASVILLE     GA   30135        FL   8/1/2018     09/05/2019
                       BURKE       08788597   JACKSON     TREVOR     DARNELL              341      BUXTON DR                 GIRARD           GA   30426-4306   FL   9/16/2012    09/27/2019
                       CLAYTON     06946592   PROCTOR     FAYE       EDWARDNETTE          6450     MISSING ADDRESS                            GA                FL   10/8/2006    01/16/2020
                       FULTON      11733664   EBERLE      CHARLES    RYAN                 3070     WALNUT CREEK DR           ALPHARETTA       GA   30005        FL   5/11/2018    01/29/2020
                       FAYETTE     12507582   OGLE        DANIEL     RYAN                 416      ABRELL WOODS CT           PEACHTREE CITY   GA   30269        FL   12/19/2019   02/27/2020
                       RICHMOND    04182402   STENSON     AISHIA     VALERIE              3200     DEANS BRIDGE RD           AUGUSTA          GA   30906        IL   7/24/1997    09/06/2012
                       RICHMOND    04182402   STENSON     AISHIA     VALERIE              3200     DEANS BRIDGE RD           AUGUSTA          GA   30906        IL   7/24/1997    09/06/2012
                       HENRY       11024603   DREW        WILLIE     ANN                  433      HARVICK CIR               STOCKBRIDGE      GA   30281        IL   10/6/2016    10/11/2019
                       HENRY       11024603   DREW        WILLIE     ANN                  433      HARVICK CIR               STOCKBRIDGE      GA   30281        IL   10/6/2016    10/11/2019
                       RICHMOND    10384307   LAVIERI     CONRAD                          326      PLEASANT HOME RD          AUGUSTA          GA   30907        IL   1/31/2016    06/14/2019
                       RICHMOND    10384307   LAVIERI     CONRAD                          326      PLEASANT HOME RD          AUGUSTA          GA   30907        IL   1/31/2016    06/14/2019
                       FULTON      10237296   ZARIPHEH    SUSAN                           1329     BOOTH AVE NW              ATLANTA          GA   30318        IL   5/9/2014     01/13/2016
                       DEKALB      06305427   RODRIGUEZ   DANIEL                          3863     MEMORIAL DR               DECATUR          GA   30032        IL   10/5/2008    05/17/2016
                       HALL        00393897   HULSEY      SIDNEY     PHILIP               4165     HOLLY SPRINGS RD          GILLSVILLE       GA   30543        IA   10/11/1988   07/08/2002
                       RICHMOND    03383856   GOODWIN     LAWRENCE                        505      13TH ST                   AUGUSTA          GA   30901        IA   6/20/2004    07/05/2018
                       HENRY       04149787   MCCRARY     JAMES      MICHAEL              916      LANDING PT                STOCKBRIDGE      GA   30281        IA   10/8/2000    07/25/2017
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 173 of 559




                       FORSYTH     02061324   OLSON       MICHAEL    J                    1930     VINEYARD CT               ALPHARETTA       GA   30004-7831   IL   2/3/1992     10/10/2000
                       FULTON      10197933   KUPOR       EMMA       ALEXIS               4550     JETTRIDGE DR NW           ATLANTA          GA   30327        IL   4/14/2014    10/01/2015



                                                                                                  Page 74
                                                                                     GA Out of State Subsequent Registration


                       FAYETTE     01750361   SMITH        PATRICIA      ANN                129      VILLAGE GREEN CIR         TYRONE             GA   30290        IA   8/10/1990    08/22/2013
                       FAYETTE     10701697   JOHNSON      JAMES         H                  100      BROWNING CT               FAYETTEVILLE       GA   30214        IL   3/22/2016    06/14/2019
                       CHEROKEE    03915228   MOORE        MICHAEL                          261      TRADITIONS DR             ALPHARETTA         GA   30004        ID   10/8/2000    01/20/2020
                       DEKALB      01908106   BROWN        ROBERT        J                  5614     MANASSAS RUN              STONE MOUNTAIN     GA   30087-5238   IL   6/16/1990    07/08/1996
                       CLARKE      06176638   RICE         SABRIYA                          260      NEW AVE                   ATHENS             GA   30601        IL   10/3/2004    03/14/2015
                       DEKALB      03408801   AVERY        BRIAN         J                  4702     HUNTSMAN BND              DECATUR            GA   30034-2505   IL   11/1/1995    01/27/2015
                       DEKALB      07562738   WALKER       BRITTANY      NICOLE             5300     RIDGE FOREST DR           STONE MOUNTAIN     GA   30083        IL   10/5/2008    01/14/2020
                       CLAYTON     03838900   BROWN        SHARON                           534      FIELDGREEN DR             JONESBORO          GA   30238        IL   10/6/1996    08/15/2016
                       DEKALB      08083121   BRYANT       JASMINE       RENEE              2251     COBB CREEK DR             DECATUR            GA   30032-6174   IL   2/12/2012    10/03/2016
                       GWINNETT    10642864   TRUONG       MARY                             175      MOHAWK TRL                SUWANEE            GA   30024        IL   1/26/2016    03/16/2020
                       RICHMOND    01430878   JOHNSON      CHERYL        A                  2737     SPIRIT CREEK RD           HEPHZIBAH          GA   30815-5956   IL   12/15/1990   08/08/2008
                       CHATHAM     01565319   JOHNSON      JOSEPH                           16       BEN KELL RD               SAVANNAH           GA   31419-3101   IL   4/16/1992    02/19/2020
                       RICHMOND    06647733   SMITH        KEITH                            2363     RICHWOOD DR               AUGUSTA            GA   30906        IL   9/9/2005     10/03/2014
                       DEKALB      06426956   HAYWOOD      RENEE                            7546     MOUNTAIN CREEK BLF        LITHONIA           GA   30058        IL   12/23/2004   07/19/2012
                       PUTNAM      03572150   CROXTON      MICHAEL       B                  119      CAROLYN DR                EATONTON           GA   31024-5428   IL   6/9/1996     04/24/2007
                       PICKENS     01023187   WALKER       SANDRA        J                  137      PLEASANT HILL RD          JASPER             GA   30143-3029   IL   5/12/1972    10/02/1984
                       CHEROKEE    04341074   SMITH        GREGORY       J                  623      FOXHOLLOW LN              ALPHARETTA         GA   30004        IL   10/3/1999    12/12/2001
                       HENRY       03830372   GUILFORD     ALEXANDER     G                  307      THISTLEWOOD RUN           MCDONOUGH          GA   30252-4074   IN   10/5/1997    10/03/2000
                       DEKALB      05511400   BROWN        DENISE        M                  515      CHEVELLE LN               DECATUR            GA   30030        IL   7/14/2002    09/28/2015
                       DEKALB      01981291   HARRIS       LISA          M                  4210     JEFFERSON SQUARE CT       DECATUR            GA   30030        IL   7/7/1992     04/15/2019
                       HOUSTON     00802203   HILL         HERMAN                           202      REID ST                   WARNER ROBINS      GA   31088-4932   IL   7/14/1990    08/09/2017
                       DEKALB      05988263   CERVANTES    CARMEN                           333      DREXEL AVE                DECATUR            GA   30030        IL   10/3/2004    09/27/2012
                       CHEROKEE    11730648   SUTA         DONNA                            220      WINDY RIDGE LN            CANTON             GA   30114        IL   5/1/2018     10/11/2019
                       GWINNETT    04378289   CAMPBELL     QUBI          EUGENE             3205     PADDLE WHEEL CT           SUWANEE            GA   30024        IN   10/4/1998    08/28/2000
                       DEKALB      01881113   ALLEN        RICHARD       L                  2095     TWIN FALLS RD             DECATUR            GA   30032-6053   IN   6/30/1984    02/18/1999
                       EFFINGHAM   04580160   MOORE        JAMES         EDWARD             612      LOG LANDING RD            SPRINGFIELD        GA   31329        IN   10/3/2004    07/07/2011
                       RABUN       03535228   CLARK        APRIL         ANN                6524     HIGHWAY 441 SOUTH         LAKEMONT           GA   30552        IN   10/6/1996    08/27/2014




  Ex. 2 to Petition:
                       RABUN       03535228   CLARK        APRIL         ANN                6524     HIGHWAY 441 SOUTH         LAKEMONT           GA   30552        IN   10/6/1996    08/27/2014




Braynard Declaration
                       CHATHAM     11554843   LANSER       ALANA         JEANNETTE          2        PALM GROVE CT             SAVANNAH           GA   31410        IN   12/29/2017   10/06/2018
                       GLYNN       02110265   STASKO       ALBERT        FRANK              503      MARSH CIR                 ST SIMONS ISLAND   GA   31522        KS   1/17/1980    08/22/2014
                       RABUN       10199844   WALKER       JUSTIN        MORRIS             294      WALKER LN                 RABUN GAP          GA   30568        KS   4/16/2014    03/21/2018
                       GREENE      06929564   COOPER       SIDNEY        ROSS               1201     CRACKERS NECK RD          GREENSBORO         GA   30642        KS   1/27/2012    03/11/2019
                       DEKALB      05344741   COX          JOAN          DONA               4178     DURHAM CIR                STONE MOUNTAIN     GA   30083        KY   10/6/2002    06/08/2004
                       CHEROKEE    02994113   FRYER        ANGELIA       STOREY             5205     VALLEY TARN               ACWORTH            GA   30102        KY   8/1/1988     07/22/2005
                       PIKE        00898567   PHILLIPS     GERALD        WAYNE              15840    CONCORD ST                ZEBULON            GA   30295        KY   12/11/1986   03/24/1995
                       PIKE        02186725   KIRKLAND     DAVID         RAY                3516     OLD ZEBULON RD            ZEBULON            GA   30295-3470   KY   4/13/1992    08/14/1995
                       COBB        05235257   MITCHELL     DARIN         WAYNE              2119     ECTOR PL NW               KENNESAW           GA   30152        KY   10/3/2004    06/07/2005
                       COLUMBIA    04189839   HARRIS       MARCUS        DARNELL            2069     GLENN FLS                 GROVETOWN          GA   30813-5499   KY   10/4/1998    06/07/2002
                       DOUGHERTY   04926788   HUNTER       CEDRIC        BERNARD            521      SOUTHGATE AVE             ALBANY             GA   31701        KY   10/8/2000    09/09/2008
                       GWINNETT    06060236   BLOODWORTH   RICHARD       ADAM               2915     WINDSONG PARK LN          DACULA             GA   30019        KY   6/20/2004    07/11/2008
                       CARROLL     02173682   PHIPPS       JAMES         JERRY              318      INDUSTRIAL BLVD           VILLA RICA         GA   30180        KY   6/18/1990    06/29/1992
                       GWINNETT    04284827   REEDER       JILL          ANN                1694     OAK RIDGE WAY             LAWRENCEVILLE      GA   30044-2823   KY   9/16/2004    11/25/2008
                       GWINNETT    05318493   REEDER       OTIS          EDWARD             1694     OAK RIDGE WAY             LAWRENCEVILLE      GA   30044-2823   KY   8/15/2001    12/02/2008
                       CHEROKEE    03118884   BOROS        TERRENCE      L                  146      RIVERSTONE COMMONS CIR    CANTON             GA   30114        KY   9/1/1986     08/24/2012
                       GWINNETT    08805716   CORBITT      ANNA          GRACE              640      SAMPLES CT                LAWRENCEVILLE      GA   30045        KY   9/19/2012    11/04/2013
                       CHATHAM     07275713   MUSGROVE     JT                               234      LAURELWOOD DR             SAVANNAH           GA   31419        KY   10/7/2012    09/30/2015
                       COBB        11013108   HAASE        LEDJEN        JOSEPH             216      CREEL CHASE NW            KENNESAW           GA   30144        KY   10/10/2016   10/15/2016
                                                                                                                                                                                                   Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 174 of 559




                       CARROLL     01483107   VETTER       LYNN          KAY                4111     ESSEX DR                  VILLA RICA         GA   30180        KY   10/20/1986   06/08/2001
                       COBB        07974353   HARBOUR      CHRISTOPHER   LEE                1691     HASTY RD                  MARIETTA           GA   30062        KY   2/12/2009    03/08/2016



                                                                                                    Page 75
                                                                                GA Out of State Subsequent Registration


                       CHATHAM    01565319   JOHNSON      JOSEPH                       16       BEN KELL RD               SAVANNAH         GA   31419-3101   LA   4/16/1992    08/16/2020
                       FULTON     10562324   PERRI        BENJAMIN   LEE               620      EVENING PINE LN           ALPHARETTA       GA   30005        IL   10/6/2015    03/11/2020
                       MUSCOGEE   06603770   WILLIAMS     PATRICIA   ANN               5        HARVEST CT                COLUMBUS         GA   31907-3655   IL   8/5/2005     08/27/2013
                       COBB       11139122   BRENNAN      PATRICK    JOSEPH            3339     KIMBERLY RD NW            KENNESAW         GA   30144        IL   11/16/2016   06/15/2020
                       COBB       11139122   BRENNAN      PATRICK    JOSEPH            3339     KIMBERLY RD NW            KENNESAW         GA   30144        IL   11/16/2016   06/15/2020
                       DEKALB     02104124   SMITH        ERNEST                       3971     RAINOVER DR               DECATUR          GA   30034-2243   IL   7/7/1980     09/02/2011
                       CLAYTON    04007376   TOWNSEND     STACY                        663      MILL CREEK TRL            JONESBORO        GA   30238        IL   10/4/1998    04/19/2010
                       COBB       02529341   GOLDEN       JOANN                        2873     VIREO BND                 MARIETTA         GA   30062        IL   7/10/1994    01/10/2012
                       HALL       00374187   SMITH        LINDA      S                 4805     SQUIRREL CREEK DR         GAINESVILLE      GA   30506        IL   9/27/1992    06/11/2004
                       BRYAN      01608429   WALL         JOHN       T                 153      JERICO WAY                RICHMOND HILL    GA   31324-5258   IN   2/8/1991     07/25/2003
                       BRYAN      01608429   WALL         JOHN       T                 153      JERICO WAY                RICHMOND HILL    GA   31324-5258   IN   2/8/1991     07/25/2003
                       CHEROKEE   05628860   GNATOVIC     MIKE                         110      SHERIDAN DR               WOODSTOCK        GA   30189        IL   10/3/2004    05/12/2010
                       COBB       06986662   STRINGHAM    BRIANNE    NICOLE            2177     LAKE PARK DR SE           SMYRNA           GA   30080        IN   10/19/2006   05/26/2011
                       DEKALB     10357777   DUBOIS       AARON      MARQUEE           2175     COLUMBIA DR               DECATUR          GA   30032        IN   6/2/2014     06/02/2020
                       COBB       12153949   GUPTA        URVI                         3403     BONAIRE XING              MARIETTA         GA   30066        IN   12/28/2018   09/07/2019
                       BARTOW     04433151   KUHRT        STEPHEN    DELBERT           115      TURNER ST                 ADAIRSVILLE      GA   30103        KS   3/18/2006    01/13/2009
                       GWINNETT   01974403   GRUBER       BRUCE      BARRETT           1251     STEPHENS ST SW            LILBURN          GA   30047        KY   1/1/1964     12/09/2008
                       HEARD      03733055   HARRIS       MARGARET   MAY               770      MARY JOHNSON DR           FRANKLIN         GA   30217        KY   10/6/1996    07/17/2014
                       HEARD      03733055   HARRIS       MARGARET   MAY               770      MARY JOHNSON DR           FRANKLIN         GA   30217        KY   10/6/1996    07/17/2014
                       GORDON     08937314   PIERCE       ANNAH      LOUISE            302      ELLEN ST                  CALHOUN          GA   30701        KY   2/7/2013     09/23/2016
                       TIFT       04223420   KILGORE      KEVIN      G                 15       JUNIPER CRK TR            TIFTON           GA   31793-8494   KY   10/4/1998    09/03/2003
                       DAWSON     04923921   REIDLING     AMY        DAWN              336      STONE PL                  DAWSONVILLE      GA   30534        KY   10/8/2000    03/25/2011
                       GORDON     05085473   SCOTT        MANDY      KAE               2680     HIGHWAY 41 SOUTH SE       CALHOUN          GA   30701-3368   KY   10/8/2000    01/05/2006
                       FLOYD      06020872   EVANS        BRIAN      KEITH             450      OLD DALTON RD NE          ROME             GA   30165-9004   KY   4/13/2004    08/14/2006
                       FULTON     04602211   LAW          TIMOTHY    MICHAEL           1401     W PACES FERRY RD NW       ATLANTA          GA   30327        KY   2/6/2000     10/04/2004
                       COBB       03933813   MERTZ        MATTHEW    JAMES             2475     HAMPTON GLEN CT SW        MARIETTA         GA   30064        KY   10/6/1996    08/28/2007
                       DEKALB     00161747   BURFORD      ALICE      A                 809      JORDAN LN                 DECATUR          GA   30033-5722   KY   8/4/1987     08/13/2002




  Ex. 2 to Petition:
                       CARROLL    02168367   TURNER       JEFFREY    ROGER             124      LITTLE VINE LN            VILLA RICA       GA   30180-5600   KY   4/7/1986     04/17/2000




Braynard Declaration
                       COLUMBIA   05695206   HAYDEN       STACEY     FUHRMANN          3652     BAY PT                    MARTINEZ         GA   30907        KY   10/3/2004    12/14/2005
                       FULTON     08825718   NOBLES       JOSHUA     ANDREW            1890     LYON AVE SW               ATLANTA          GA   30331        KY   10/4/2012    10/01/2014
                       COLUMBIA   01352255   WILLIAMS     CLARENCE                     1123     SAM BASTON DR             EVANS            GA   30809-5025   MA   3/12/1995    10/19/1995
                       FULTON     06591903   GORDON       ALAN                         310      HARROWGROVE CT            JOHNS CREEK      GA   30022-5599   MA   7/21/2005    03/02/2020
                       DEKALB     08638233   FOSTER       CHELSEA    MELISSA           1133     CLAIREMONT AVE            DECATUR          GA   30030        MA   7/1/2012     01/04/2016
                       FULTON     06370115   SHUSTER      CASEY      JEAN              385      N ANGIER AVE NE           ATLANTA          GA   30308        MA   10/3/2004    09/26/2016
                       FULTON     11003316   ACHARYA      RAAHUL     ANAND             10880    CHATBURN WAY              DULUTH           GA   30097        MA   9/28/2016    10/27/2016
                       LEE        04795917   YOUNG        ALVIN      DEON              104      ALDER DR                  LEESBURG         GA   31763        MA   7/9/2000     07/18/2018
                       FULTON     10452086   SWENDSEN     KATHRYN    MORRIS            862      VEDADO WAY NE             ATLANTA          GA   30308        MA   10/9/2016    06/05/2019
                       BARROW     07537086   VELAZQUEZ    LILLIAN                      65       BUENA VISTA ST            WINDER           GA   30680        MA   9/14/2017    02/03/2020
                       DEKALB     04482645   HARRIS       DEBORAH    KING              6992     OVERLOOK PT               STONE MOUNTAIN   GA   30087        MD   8/11/1998    03/15/2018
                       COWETA     12104240   RICHARDSON   IRENE      LENORE            688      GARY SUMMERS RD           SENOIA           GA   30276        MD   1/22/2019    05/30/2019
                       FULTON     03103430   GUINN        BRUCE      GREGORY           3150     BYWATER TRL               ROSWELL          GA   30075-4799   MD   6/2/1995     06/03/2014
                       COBB       04322148   LUSTER       THOMAS     CALVIN            30       COOPER LAKE RD SW         MABLETON         GA   30126        MD   1/22/1998    01/29/1998
                       FAYETTE    07367133   DELISSER     PATRICK    CLAYTON           285      TRIPLE CREEK TRL          FAYETTEVILLE     GA   30214        MD   1/7/2008     08/05/2015
                       FULTON     10368632   BOND         MATTHEW    CLIFFORD          4216     ARBOR GATES DR NE         ATLANTA          GA   30324        CT   11/4/2014    11/27/2017
                       GWINNETT   02544220   KELLY        KEVIN                        2187     BIRCH HOLLOW TRL          LAWRENCEVILLE    GA   30043-6336   CT   10/3/1992    07/02/2002
                       TOOMBS     04628010   HELTON       WILLIAM    EUGENE            1621     HOUSTON DR                VIDALIA          GA   30474-5327   FL   10/8/2000    04/23/2001
                       COLUMBIA   06793535   MCMAHON      JOHN       ANDREW            118      PEBBLE LN                 HARLEM           GA   30814        FL   10/5/2008    01/11/2012
                                                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 175 of 559




                       COLUMBIA   06097344   MCMAHON      SALLY      ANN               118      PEBBLE LN                 HARLEM           GA   30814        FL   10/5/2008    01/11/2012
                       COWETA     05778867   RIVERS       RUSSELL    MARK              27       OAK SHORES DR             NEWNAN           GA   30265-5521   FL   7/12/2003    04/12/2012



                                                                                               Page 76
                                                                                     GA Out of State Subsequent Registration


                       FULTON      02426928   EVERHART     DENNIS        S                  230      HEREFORD RD               ALPHARETTA       GA   30004-3235   FL   11/17/1986   12/01/2004
                       FULTON      10066654   BETTINI      JOSEPH        DANIEL             5490     GLENRIDGE PARK NE         ATLANTA          GA   30342        FL   1/5/2013     10/03/2016
                       CANDLER     03523804   DONALDSON    DEWIE         JAMAR              4449     LAKE CHURCH RD            METTER           GA   30439        FL   10/6/1996    10/05/2000
                       PAULDING    05142298   CADOGAN      VALERIE       L                  299      VENTURE PATH              HIRAM            GA   30141        FL   10/8/2000    02/27/2012
                       CHEROKEE    03230351   CLEVELAND    KARI          SHINE              105      MIDDLEBROOKE CT           CANTON           GA   30115        FL   11/3/1993    03/15/2003
                       JONES       05023042   WEST         RACHAEL       CHARLOTTE          355      TWIN LAKES DR             GRAY             GA   31032        FL   10/8/2000    09/01/2005
                       FULTON      02842699   BELL         RICHARD       CLIFTON            817      GILBERT ST SE             ATLANTA          GA   30316        FL   1/30/1992    11/05/2002
                       DEKALB      05965351   MILLS        JERRY         CLIFFORD           2037     WEEMS RD                  TUCKER           GA   30084        FL   10/3/2004    09/02/2005
                       DEKALB      05230190   PEASE        BRENT         MICHAEL            1837     TOBEY RD                  CHAMBLEE         GA   30341        FL   10/7/2001    12/15/2003
                       COBB        03153219   THOMPSON     KATHRYN       SUZANNE            3940     PACES MNR SE              ATLANTA          GA   30339        FL   9/25/1992    09/18/2012
                       CLARKE      00513635   WAGSTAFF     KATHLEEN      G                  110      PINYON PINE CIR           ATHENS           GA   30606        FL   1/1/1994     10/01/2012
                       TREUTLEN    04340354   PHILLIPS     CHRISTOPHER   NEPHI              1034     JACKSON ST                SOPERTON         GA   30457        FL   10/6/1996    10/09/2012
                       FORSYTH     04306708   DURDEN       KELLIE        MARIE              4955     HANNA KATE CT             CUMMING          GA   30028        FL   10/8/2000    02/14/2005
                       PAULDING    08640451   HUNTER       HALEY         SAVANNAH           96       GLENMARK LN               DALLAS           GA   30157        FL   3/22/2012    04/23/2013
                       TREUTLEN    08421156   SHIPP        KEVIN         MICHAEL            4774     TOBACCO TRL               VIDALIA          GA   30474        FL   10/7/2012    01/14/2014
                       MUSCOGEE    02902507   BUSH         THOMAS        MONROE             3830     AUSTIN DR                 COLUMBUS         GA   31909        FL   1/12/1995    06/13/2013
                       PAULDING    07521772   CHABEK       INGE          MAY                2113     MULBERRY ROCK RD          DALLAS           GA   30157        FL   5/1/2008     06/26/2014
                       CARROLL     00993018   STAPLES      DALE          WIN                213      RANDALL DR                CARROLLTON       GA   30117        FL   9/21/1990    09/02/2014
                       CHEROKEE    05913367   POWERS       ODEIU         JOY                222      RIVERSTONE COMMONS CIR    CANTON           GA   30114        FL   1/6/2008     09/04/2014
                       FULTON      05765082   SINGLETON    TIKISHIV      ANTROY             4365     CELEBRATION DR SW         ATLANTA          GA   30331        FL   10/5/2003    08/01/2014
                       JACKSON     02243328   WIGGINS      JOYCE         ANN                280      MLK AVE                   JEFFERSON        GA   30549        FL   10/4/2004    03/04/2014
                       CHATHAM     01564364   SMITH        DAVID         BRUCE              1        HOWLEY LN                 SAVANNAH         GA   31411-1411   FL   1/1/1986     08/27/2008
                       CLAYTON     03939476   WATKINS      FORMEKA       RENEE              543      MAGGIE LN                 JONESBORO        GA   30238        FL   7/12/1998    11/03/2006
                       HALL        04749039   DAVIS        HOPIE         SHERRIE            3344     PARTRIDGE LN              GAINESVILLE      GA   30506        FL   10/3/2004    05/18/2007
                       COBB        04740201   HYLICK       ERICKA        VONTRESA           922      ASHTON PARK DR SW         MABLETON         GA   30126        FL   10/8/2000    08/23/2007
                       COBB        04740201   HYLICK       ERICKA        VONTRESA           922      ASHTON PARK DR SW         MABLETON         GA   30126        FL   10/8/2000    08/23/2007
                       FORSYTH     03864706   LEFKOVITS    JEREMY        ALAN               2730     HERMITAGE DR              CUMMING          GA   30041-6339   FL   10/8/2000    12/14/2007




  Ex. 2 to Petition:
                       COBB        02706417   REED         WILLIAM       ERIC               1425     RIDENOUR BLVD NW          KENNESAW         GA   30152        FL   5/28/1991    02/12/2008




Braynard Declaration
                       WALTON      03059464   NASH         TIMOTHY       EUGENE             147      MEADOW WOOD LN            MONROE           GA   30656        FL   7/1/1992     07/03/2008
                       COBB        03013584   LINDSEY      BYRON         KEITH              4633     GLORY MAPLE TRCE          POWDER SPRINGS   GA   30127-6431   FL   7/4/1994     09/30/2008
                       DEKALB      07098496   JENKINS      CHRISTOPHER   LEE                222      WINTER AVE                DECATUR          GA   30030        FL   6/15/2008    09/09/2008
                       CHATHAM     08693313   POINDEXTER   INDYA         NICOLE             11       N NICHOLSON CIR           SAVANNAH         GA   31419        FL   7/1/2012     08/27/2015
                       CHEROKEE    08017302   BOWLING      RACHEL        NICOLE             2057     GREENHILL PASS            CANTON           GA   30114        FL   4/23/2009    06/03/2015
                       COBB        00829821   THOMAS       LINDA         HARSEY             1944     GROVE FIELD LN            MARIETTA         GA   30064        FL   7/16/1984    06/08/2009
                       GWINNETT    03781982   HUDSON       JERRY                            4302     MEADOW WIND DR            SNELLVILLE       GA   30039        FL   10/6/1996    07/07/2010
                       COBB        06734336   RONDON       OSCAR         LUIS               5725     SUNBURST DR               POWDER SPRINGS   GA   30127        FL   10/8/2006    07/19/2018
                       FAYETTE     04990246   CARTER       STEPHEN       PAUL               218      SOUTHWICK LN              PEACHTREE CITY   GA   30269-3911   FL   10/8/2000    01/14/2004
                       FANNIN      07984116   STEIN        DALE          RICHARD            119      BLACK OAK RIDGE RD        BLUE RIDGE       GA   30513        FL   3/6/2009     09/24/2010
                       FULTON      07381778   COZONAC      EUGENIU                          2060     LANCASTER SQ              ROSWELL          GA   30076        FL   1/6/2008     10/04/2010
                       MUSCOGEE    05865751   STODGHILL    JAMES         MATTHEW            5643     CANTERBURY DR             COLUMBUS         GA   31909        FL   10/3/2004    12/16/2010
                       DEKALB      03785238   MOHABIR      SANDRA        JOAN               2075     W MORGANS BLUFF CT        LITHONIA         GA   30058        FL   10/5/2008    04/26/2016
                       CARROLL     00844571   GANN         BRYAN         ELLIOTT            385      HOLLY SPRINGS RD          CARROLLTON       GA   30117        FL   2/1/1988     06/13/2011
                       FANNIN      00464928   SMITH        DEAN          BRANNON            866      PICKLESIMER MTN           MORGANTON        GA   30560        FL   6/9/1996     07/05/2011
                       EFFINGHAM   01305323   JENNINGS     AUDRA         BATTLE             1815     OLD LOUISVILLE RD         GUYTON           GA   31312        FL   3/31/1992    09/26/2008
                       THOMAS      10051362   ELLIOTT      FAITH         ANGELIQUE          112      BETH DR                   THOMASVILLE      GA   31792        FL   7/5/2013     08/17/2016
                       COBB        10653142   SEARCY       ADDIE         BRIDGES            1020     PRINCETON WALK NE         MARIETTA         GA   30068        FL   2/1/2016     06/16/2016
                       HALL        07833355   HOLLEY       WILLIAM       ANDREW             2739     NORTHLAKE RD              GAINESVILLE      GA   30506        FL   10/6/2008    06/28/2016
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 176 of 559




                       CLARKE      08731646   HOLDER       REBECCA                          200      ARROWHEAD RD              ATHENS           GA   30606        FL   8/9/2012     09/15/2016
                       BIBB        10225115   HICKS        GRIFFIN       HALE               5919     NORTHERN DANCER DR        MACON            GA   31210        FL   7/22/2014    10/10/2016



                                                                                                    Page 77
                                                                                     GA Out of State Subsequent Registration


                       HENRY      10475775   CARTER      MEGAN         MICHELLE             140      DILLION DR                    HAMPTON          GA   30228        FL   6/3/2015     10/06/2016
                       FORSYTH    00179418   JENNINGS    LINDA         BOWERS               4305     FOURTH RAIL LN                CUMMING          GA   30040        FL   11/28/1994   02/24/2017
                       TOWNS      05112844   KIMSEY      LEVI          JOSHUA               2348     FERGUSON TOWN RD              HIAWASSEE        GA   30546        FL   10/2/2000    02/16/2017
                       COBB       03053087   CANNON      CHRISTOPHER   THOMAS               151      ATLANTA COUNTRY CLUB DR SE    MARIETTA         GA   30067-4669   FL   11/5/1994    02/03/2017
                       DEKALB     08066690   KEMBEL      AMANDA        LUCRETIA             1435     W AUSTIN RD                   DECATUR          GA   30032        FL   10/7/2012    05/08/2017
                       CHEROKEE   07188931   WILSON      RANDY         PAUL                 110      LAUREL RDG                    CANTON           GA   30114        FL   10/5/2008    06/13/2017
                       GREENE     10033610   OTOSKI      EMILY         CHRISTINA            1060     ASKEW STATION BND             GREENSBORO       GA   30642        FL   2/7/2014     04/30/2018
                       COBB       03657572   HARRIS      NATHANIEL     PERRY                4101     OBERON DR SE                  SMYRNA           GA   30080-5201   FL   4/11/1996    12/26/2017
                       CHATHAM    06106451   PHAN        THY           DOAN-MINH            126      TIANA CIR                     SAVANNAH         GA   31406        FL   10/7/2012    08/30/2018
                       PAULDING   10241669   ARAIZA      ASHLIE        ANN                  62       LANIER CT                     HIRAM            GA   30141        FL   6/20/2014    05/17/2019
                       FULTON     03259665   LEWIS       WALTER        MATTHEW              2012     GABLES LN                     ATLANTA          GA   30350        FL   6/25/1995    07/10/2019
                       MCINTOSH   10474563   TREXLER     NANCY         CAROLINE             2348     COX RD SW                     TOWNSEND         GA   31331        FL   6/2/2015     07/29/2019
                       HENRY      07529506   AGENOR      WESNER                             3380     ALHAMBRA CIR                  HAMPTON          GA   30228        FL   10/5/2008    03/29/2012
                       COBB       05892707   PETTWAY     ANDREW        THOMAS               4268     KING SPRINGS RD SE            SMYRNA           GA   30082        FL   6/20/2004    01/20/2012
                       COBB       05892707   PETTWAY     ANDREW        THOMAS               4268     KING SPRINGS RD SE            SMYRNA           GA   30082        FL   6/20/2004    01/20/2012
                       FORSYTH    03604638   HERSEY      SAMUEL        RAY                  6620     LANCASTER CIR                 CUMMING          GA   30040-7344   FL   10/6/1996    09/20/2011
                       DEKALB     01505095   PIERCE      SERENA        DARLENE              2101     FAIRINGTON VILLAGE DR         LITHONIA         GA   30038        FL   1/1/1990     05/01/2013
                       GWINNETT   07836619   HOUSTON     ARSHAD        KAASHIF              4720     WYNNMEADE LN SW               LILBURN          GA   30047        FL   10/5/2008    08/06/2012
                       FULTON     07680455   SEARLES     WHITNEY       LYNNE                235      PHARR RD NE                   ATLANTA          GA   30305        FL   10/5/2008    08/10/2012
                       FAYETTE    04990231   CARTER      KAREN         MARIE                218      SOUTHWICK LN                  PEACHTREE CITY   GA   30269-3911   FL   10/8/2000    01/14/2004
                       COBB       08104162   DAUGHTRY    CASSANDRA     RENIA                3575     ADAMS LANDING DR              POWDER SPRINGS   GA   30127        FL   10/3/2010    08/18/2019
                       FORSYTH    04595681   OBEROI      BIREN                              4535     SHANNON CT                    SUWANEE          GA   30024        FL   2/6/2000     02/02/2004
                       FORSYTH    04595681   OBEROI      BIREN                              4535     SHANNON CT                    SUWANEE          GA   30024        FL   2/6/2000     02/02/2004
                       TOOMBS     01243299   JONES       JEAN          JOAN MIRIAM          943      CV MOSLEY BLVD                VIDALIA          GA   30474-8231   FL   1/1/1992     11/19/2003
                       FULTON     02839776   HERRERA     OMAR                               1017     MARTIN LUTHER KING JR DR NW   ATLANTA          GA   30314        FL   10/2/1991    06/28/2004
                       HENRY      01418404   HIETT       STACY         BOYD                 10       MALLARD LN                    LOCUST GROVE     GA   30248        FL   2/7/1995     08/12/2005
                       COOK       01221830   HEAD        JOEL          CRAIG                185      WHITEHURST RD                 ADEL             GA   31620-9551   FL   10/5/1992    08/15/2001




  Ex. 2 to Petition:
                       HALL       00393726   DENSON      MARGARET      LYNN                 1371     LAKESHORE CIR                 GAINESVILLE      GA   30501        FL   9/22/1984    02/20/2013




Braynard Declaration
                       CHATHAM    05094176   REECE       CALUN         DIANNE               22       BARNACLE CT                   SAVANNAH         GA   31410        FL   10/8/2000    07/17/2013
                       FULTON     06027025   FORESTE     DAVID         MARK                 1025     WILSON GLEN DR                ROSWELL          GA   30075-2753   FL   2/26/2004    03/05/2013
                       FULTON     06027025   FORESTE     DAVID         MARK                 1025     WILSON GLEN DR                ROSWELL          GA   30075-2753   FL   2/26/2004    03/05/2013
                       CATOOSA    08169243   MCGRATH     CANDICE       BREANNE              57       CAPSTONE DR                   RINGGOLD         GA   30736-2987   FL   2/8/2010     12/17/2013
                       COBB       08785071   GARLAND     ESTHER        MONETTE              2780     ACHILLEA WAY SW               MARIETTA         GA   30064-2598   FL   9/7/2012     01/31/2014
                       CARROLL    02425631   REYNOLDS    DEREK         JOSEPH               1323     FOREST PL                     VILLA RICA       GA   30180-8663   FL   10/4/1984    10/02/1997
                       CHEROKEE   03003584   DAUGHERTY   FRED          WILLIAM              414      PINE LOG CT                   CANTON           GA   30115-7614   FL   1/19/1995    09/06/2005
                       CLARKE     06304100   NELSON      EMILY         ANN                  217      CHATTOOGA AVE                 ATHENS           GA   30601        FL   10/3/2004    06/11/2014
                       CHATHAM    08486833   FULLER      STACEY        ANN                  409      MAUPAS AVE                    SAVANNAH         GA   31401        FL   10/9/2011    08/25/2014
                       THOMAS     08121899   DANIEL      ZACHARY       TAYLOR               403      GRADY ST                      THOMASVILLE      GA   31792        FL   10/20/2009   03/19/2014
                       FAYETTE    04084636   KERWIN      JAMES         JOHN                 118      SWEETWATER OAKS               PEACHTREE CITY   GA   30269        FL   10/3/1999    02/17/2006
                       FAYETTE    04084636   KERWIN      JAMES         JOHN                 118      SWEETWATER OAKS               PEACHTREE CITY   GA   30269        FL   10/3/1999    02/17/2006
                       HOUSTON    06595629   MOORE       JACK          PHILLIP              406      MINTER DR                     WARNER ROBINS    GA   31088        FL   7/26/2005    02/21/2006
                       CHEROKEE   03020416   DAUGHERTY   ROBIN         J                    414      PINE LOG CT                   CANTON           GA   30115-7614   FL   8/15/1994    10/13/2006
                       CAMDEN     05167047   BAILEY      BILLIE        SUE                  403      MORNING GLORY RD              SAINT MARYS      GA   31558-4145   FL   1/15/1998    02/27/2007
                       CHEROKEE   00484014   DIVINE      STEPHEN       GLENN                7019     HUNTERS RDG                   WOODSTOCK        GA   30189-2535   FL   9/10/1988    07/18/2007
                       HALL       02760769   BRICE       WILLIAM       THOMAS               3424     WESTHAMPTON WAY               GAINESVILLE      GA   30506        FL   3/27/1984    01/08/2008
                       HALL       02760769   BRICE       WILLIAM       THOMAS               3424     WESTHAMPTON WAY               GAINESVILLE      GA   30506        FL   3/27/1984    01/08/2008
                       UNION      01282019   FIREBAUGH   DANIEL        PAUL                 578      WARNOCK MTN ACRES             BLAIRSVILLE      GA   30512        FL   10/8/1990    01/30/2008
                                                                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 177 of 559




                       UNION      01282019   FIREBAUGH   DANIEL        PAUL                 578      WARNOCK MTN ACRES             BLAIRSVILLE      GA   30512        FL   10/8/1990    01/30/2008
                       WORTH      01324611   WILDES      DEBRA         HARRELL              425      WEST RD                       POULAN           GA   31781        FL   6/12/1990    03/23/2015



                                                                                                    Page 78
                                                                                           GA Out of State Subsequent Registration


                       HOUSTON     03348145   GEORGE            CHERYL       ANN                  204      PARKVIEW GRV              KATHLEEN         GA   31047        FL   10/6/1996    06/13/2008
                       HALL        04931265   VOREES            MATTHEW      G                    4324     ED HENSON RD              GAINESVILLE      GA   30506        FL   5/12/2000    06/17/2008
                       CARROLL     05863240   GARBER            SANDRA       ROSEMARY             237      CANEY CREEK RD            CARROLLTON       GA   30116        FL   10/3/2004    07/14/2009
                       FORSYTH     06247713   HOLLMAN           RAYMOND      SCOTT                5120     CECILIA SQ                CUMMING          GA   30040        FL   10/3/2004    03/24/2016
                       FORSYTH     02832882   NELSON            MARK         RANDOLPH             980      JULIUS DR                 SUWANEE          GA   30024        FL   10/5/1990    03/31/2016
                       GWINNETT    05414717   LESTER            CHERYL       SULLIVAN             4844     KETTLE RIVER PT           SUWANEE          GA   30024        FL   10/3/2004    05/23/2011
                       DEKALB      02050440   MOORE             JOHN         F                    600      DENSLEY DR                DECATUR          GA   30033-5446   FL   10/5/1992    06/18/2016
                       COBB        02381315   MORRIS            BARRY        JAMES                641      VININGS ESTATES DR SE     MABLETON         GA   30126        FL   6/13/1986    08/08/2016
                       NEWTON      04703989   LOFTON            QUENTINE     DURWARD              20       ALCOVY FOREST WAY         COVINGTON        GA   30014        FL   5/28/1999    10/12/2016
                       DOUGHERTY   08465953   KING              CORBIN       DEXTER               605      HONEYSUCKLE DR            ALBANY           GA   31705-9177   FL   7/13/2011    09/30/2016
                       BARROW      08944386   WAGLER            KAELA        MAE                  618      DAVIS DR                  BETHLEHEM        GA   30620-1702   FL   3/13/2013    07/26/2017
                       COBB        03230354   OWEN              KENNETH      JON                  2748     LONG GROVE DR             MARIETTA         GA   30062        FL   10/2/1992    10/05/2017
                       DOUGLAS     08811218   BOWMAN            HANNAH       ELIZABETH            5005     SMOKESTONE DR             DOUGLASVILLE     GA   30135        FL   7/11/2014    08/31/2017
                       JACKSON     10213851   WEAVER            MATTHEW      ALAN                 427      FAIRFIELD DR              JEFFERSON        GA   30549        FL   5/20/2014    01/12/2018
                       GWINNETT    10770442   SANTANA           REBECCA      ELIZABETH            121      CATALINA CT               LAWRENCEVILLE    GA   30044        FL   4/28/2016    04/27/2018
                       GWINNETT    10770442   SANTANA           REBECCA      ELIZABETH            121      CATALINA CT               LAWRENCEVILLE    GA   30044        FL   4/28/2016    04/27/2018
                       HOUSTON     11539351   FUSSELL           MICHAEL      CHRISTOPHER          110      SWEET BAY RD              KATHLEEN         GA   31047        FL   12/20/2017   09/28/2018
                       DEKALB      08162640   YEARWOOD          SYMONE       TIA ELLA             814      STONEBRIDGE PARK CIR      LITHONIA         GA   30058-9049   FL   1/1/2010     09/24/2019
                       COBB        04857457   OLORUNTOBA        ABIOLA       WURAOLA              2591     CASHEL LN                 POWDER SPRINGS   GA   30127        FL   1/22/2000    11/05/2019
                       DOUGLAS     05575434   KEHOE             MICHAEL      JOHN                 4126     BIRCH BARK WAY            DOUGLASVILLE     GA   30135        FL   9/20/2002    11/01/2019
                       COBB        12247690   ONLEY             KENDALL      BROOKE               6082     LAKESHORE DR SE           MABLETON         GA   30126        FL   3/23/2018    10/18/2019
                       COBB        11253493   BROWN             JUSTIN       ERIC                 3282     FRUITWOOD LN              POWDER SPRINGS   GA   30127        FL   3/3/2017     12/30/2019
                       CHEROKEE    10300754   GONZALEZ          DENNIS       EDWARD               1001     HEATHERWOOD LN            WOODSTOCK        GA   30189        FL   9/14/2014    04/27/2018
                       FULTON      10622119   COOPER            TODD         CHRISTOPHER          943      PEACHTREE ST NE           ATLANTA          GA   30309        FL   1/19/2016    01/22/2020
                       LAMAR       05976555   CHRISTIAN         APRIL        MICHELLE             134      LANETTE CIR               BARNESVILLE      GA   30204        IA   6/20/2004    08/22/2019
                       FULTON      06192208   SCOTT             MARK         EDWARD               11600    BENTHAM CT                ALPHARETTA       GA   30005        IA   10/3/2004    09/25/2020
                       FORSYTH     10524454   GUTHRIE           RYAN         CHASE                4785     ANSLEY LN                 CUMMING          GA   30040        IA   7/29/2015    11/08/2016




  Ex. 2 to Petition:
                       DEKALB      02045700   MILLER            BARBARA      L                    2194     LESLIE BROOK DR           DECATUR          GA   30035-2400   IA   1/14/1975    02/20/1984




Braynard Declaration
                       FAYETTE     03698708   KNOX              ADALINE      MORALES              295      WOODGATE DR               FAYETTEVILLE     GA   30214        IL   10/6/1996    10/11/2019
                       FAYETTE     08664860   KHAN              MAISHA       SAIYARA              125      VICTORIA CT               FAYETTEVILLE     GA   30214        IL   3/7/2012     02/27/2018
                       DEKALB      03506573   PATTERSON         KEVIN                             1921     MORRISON DR               DECATUR          GA   30033        IL   10/11/2016   06/14/2019
                       COBB        06729747   NEWKIRK           MATTHEW      WALTER               4649     KEMPTON PL NE             MARIETTA         GA   30067        IL   10/8/2006    11/12/2013
                       FULTON      06814556   KING              BRIAN        ARTHUR               125      COLONNADE AVE SW          ATLANTA          GA   30331        IL   4/4/2006     06/14/2019
                       COWETA      10741830   LEE               HYUNJEE                           416      LAKESIDE WAY              NEWNAN           GA   30265        IL   4/8/2016     02/21/2020
                       FORSYTH     05636601   WILSON            JAMES        PATRICK              5055     SUNRISE LN                CUMMING          GA   30041        LA   10/3/2004    06/10/2011
                       COBB        06733040   DENNIS-MCKINNON   ARLENE                            3365     HALLMARK DR SE            MARIETTA         GA   30067        MA   10/8/2006    09/22/2015
                       DOUGLAS     10809548   MYERS             KAREN        PATRICIA             2807     RED LODGE WAY             DOUGLASVILLE     GA   30135        MA   10/9/2016    02/05/2020
                       WHITE       00388368   DUGGAN            RALPH        WENDELL              47       WATER CRESS RD            CLEVELAND        GA   30528        MA   4/5/1972     09/08/2020
                       CHATHAM     01591237   SMITH             GORDON       A                    38       HEMINGWAY CIR             SAVANNAH         GA   31411        MA   1/1/1976     07/19/2005
                       FULTON      02507585   WILLIAMS          JAMES        MICHAEL              139      OSNER DR NE               ATLANTA          GA   30342        MD   2/25/1986    07/19/2011
                       GWINNETT    00967181   MOTLEY            MARK         ALEXANDER            1725     CUTLEAF CREEK RD          GRAYSON          GA   30017        MD   5/21/1994    10/07/1996
                       COBB        01493850   THOMAS            MICHELLE     Y                    3270     WALTON RIVERWOOD LN SE    ATLANTA          GA   30339        MD   4/16/1986    02/04/2013
                       MURRAY      08732449   MCELHANNON        TIMOTHY      SCOTT                103      10TH AVE                  CHATSWORTH       GA   30705        MD   10/7/2012    10/21/2015
                       COBB        10489882   SALLES            ISADORA      TRISTAO CAMPOS       3100     REDWOOD LN NW             KENNESAW         GA   30144        MD   6/26/2015    10/29/2015
                       COBB        10489882   SALLES            ISADORA      TRISTAO CAMPOS       3100     REDWOOD LN NW             KENNESAW         GA   30144        MD   6/26/2015    10/29/2015
                       FULTON      08784526   TAYLOR            MIAMI        LYNN                 5667     RADFORD LOOP              FAIRBURN         GA   30213        MD   8/29/2012    09/02/2014
                       FULTON      02453446   TRAYLOR           EDWARD                            1676     S GORDON ST SW            ATLANTA          GA   30310-2362   MD   10/11/1988   08/31/2012
                                                                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 178 of 559




                       COBB        05910331   HAYWARD           LINNETTE     MICHELE              113      FLATWOOD TRL              MARIETTA         GA   30066-4999   MD   7/11/2004    06/28/2005
                       TIFT        08196296   CAMPBELL          SHAUNTONIA   LYNAE                1220     SUSSEX DR                 TIFTON           GA   31794-2424   MD   4/13/2010    08/22/2016



                                                                                                          Page 79
                                                                                   GA Out of State Subsequent Registration


                       TIFT        08196296   CAMPBELL    SHAUNTONIA   LYNAE              1220     SUSSEX DR                 TIFTON           GA   31794-2424   MD   4/13/2010    08/22/2016
                       HOUSTON     08661510   KEARSE      CHELSIE      NICHELLE           115      GROVE CT                  CENTERVILLE      GA   31028        MD   4/13/2012    12/22/2016
                       DOUGHERTY   04302392   WILLIAMS    MICHAEL      ANTHONY            3021     HARVEST LN                ALBANY           GA   31721        MI   12/30/1997   12/29/2011
                       MURRAY      02227991   JOHNSON     BRIAN        SCOTT              626      CENTER HILL CHURCH RD     CHATSWORTH       GA   30705        MI   8/7/1992     02/21/2001
                       MADISON     01294804   YATES       JASON        RICHARD            275      HOPE DR                   COMER            GA   30629        MI   8/31/1993    07/28/1997
                       COBB        10170313   HOWARD      SARA         ELIZABETH          4530     TIMROSE RD NW             KENNESAW         GA   30144        IA   1/2/2014     01/21/2016
                       LOWNDES     01209376   JONES       PATRICIA     ANN                917      LAUSANNE DR               VALDOSTA         GA   31601        IL   9/26/1980    05/19/2020
                       DEKALB      08113780   LUCAS       PAUL         JEFFERY            4266     SMITHSONIA DR             TUCKER           GA   30084        IL   10/3/2010    10/27/2015
                       CLARKE      02346566   MILLER      SCOTT        A                  182      TAWNYBERRY DR             ATHENS           GA   30606-3276   IL   4/25/1994    10/01/2019
                       DEKALB      07413928   MACKEY      HORACE       C                  1922     TOWNSEND CT NE            ATLANTA          GA   30329        IL   10/5/2008    02/07/2013
                       DEKALB      07413928   MACKEY      HORACE       C                  1922     TOWNSEND CT NE            ATLANTA          GA   30329        IL   10/5/2008    02/07/2013
                       FULTON      04920987   DIXON       ROBERT       B                  1806     OLIVE ST SE               ATLANTA          GA   30315        IL   4/17/2000    12/19/2017
                       CLAYTON     07312911   SHELTON     TRISTAN      HYKEEM             11458    HIBISCUS CT               HAMPTON          GA   30228-6251   IL   6/23/2007    10/06/2016
                       OCONEE      01866042   GONZALEZ    ISRAEL                          1210     HOLLOW CREEK LN           WATKINSVILLE     GA   30677        IL   2/13/1990    09/25/2013
                       OCONEE      01866042   GONZALEZ    ISRAEL                          1210     HOLLOW CREEK LN           WATKINSVILLE     GA   30677        IL   2/13/1990    09/25/2013
                       GWINNETT    06376148   SELAGEA     DANIEL                          2054     FLINT HILL DR             LAWRENCEVILLE    GA   30044        IL   10/3/2004    09/30/2006
                       COBB        02999114   THOMPSON    PATRICIA     A                  4294     KEATS CT                  AUSTELL          GA   30106-1883   IL   6/3/1994     07/03/1996
                       COBB        02999114   THOMPSON    PATRICIA     A                  4294     KEATS CT                  AUSTELL          GA   30106-1883   IL   6/3/1994     07/03/1996
                       DEKALB      02123301   TINSLEY     JANIE        FRANCINE           2067     WINDY HILL RD             DECATUR          GA   30032-5502   KY   1/1/1972     10/09/2000
                       PAULDING    03908021   DRUMM       DAVID        W                  544      SILVER OAK DR             DALLAS           GA   30132        KY   10/6/1996    11/06/1997
                       FULTON      02559484   WILLIAMS    LINDA                           2751     LAURENS CIR SW            ATLANTA          GA   30311        IL   10/11/1988   01/17/2019
                       HALL        05105657   CROWLEY     CARLA        MARIE              6044     FAIR WINDS CV             FLOWERY BRANCH   GA   30542        IN   10/8/2000    03/25/2009
                       DEKALB      08444906   TONEY       KEITH        JOVONTAE           2305     BENSON RDG                LITHONIA         GA   30058-6526   IN   5/26/2011    08/17/2011
                       FORSYTH     03062541   LUSE        TAMBERLE     JO                 7194     BENNETT RD                CUMMING          GA   30041        IN   3/15/1995    10/08/2010
                       HALL        07440082   WITKOWSKI   WHITNEY      ALCOTT             6807     LAKE STERLING BLVD        FLOWERY BRANCH   GA   30542        IN   10/5/2008    09/05/2009
                       DEKALB      02358039   TOWNSEND    ANNIE        SUE                4360     IVY RUN                   ELLENWOOD        GA   30294-6500   IN   4/1/1981     04/02/1998
                       CLAYTON     02471437   LINSEY      GLORIA       JEAN               7210     GREYSTONE DR              RIVERDALE        GA   30296        IN   1/28/1992    02/19/1999




  Ex. 2 to Petition:
                       CHEROKEE    00040399   PIRTLE      CARRIE       TUCKER             101      FERRET CT                 WALESKA          GA   30183        IN   10/5/1992    08/23/2006




Braynard Declaration
                       GWINNETT    06062208   RINGHAM     DIANE        REGINA             3955     MAGNOLIA LEAF LN          SUWANEE          GA   30024        IN   10/3/2004    06/07/2008
                       HALL        00393340   PECK        BENJI        GILBERT            5320     CLARKS BRIDGE RD          GAINESVILLE      GA   30506        IN   11/30/1977   03/21/2008
                       HOUSTON     00805004   HARRISON    JAMES        A                  1100     N HOUSTON LAKE BLVD       WARNER ROBINS    GA   31093-3800   IN   2/12/1992    12/02/1996
                       CATOOSA     00464006   MORRIS      JERRY        LEE                37       DOVE DR                   RINGGOLD         GA   30736-4186   KY   6/4/1994     11/13/2003
                       OCONEE      02760538   HUGHES      PHYLLIS      K                  1680     WHIPPOORWILL RD           WATKINSVILLE     GA   30677-5309   KY   3/21/1984    08/29/2005
                       PAULDING    08404923   ELROD       RYNE         DANIEL             6235     RIDGE RD                  HIRAM            GA   30141        KS   3/24/2011    03/27/2013
                       DEKALB      01997756   HUSSAIN     PATRICIA     L                  2729     ROVENA CT                 DECATUR          GA   30034-3811   KY   4/16/1991    10/04/2004
                       FULTON      02434905   SUMLIN      DOROTHY      D                  5290     HAPPY VALLEY CIR SW       ATLANTA          GA   30331-7739   KY   6/23/1992    07/08/2008
                       JACKSON     04666725   CRAVER      KATHRYN      M                  494      GOLD CREST DR             BRASELTON        GA   30517-1810   KY   2/6/2000     05/10/2002
                       JACKSON     04662694   CRAVER      HASCO        WILLIAM            494      GOLD CREST DR             BRASELTON        GA   30517-1810   KY   2/6/2000     05/25/2002
                       BARTOW      01079428   BOTA        LINDA        DARNELL            4808     ALLEN CIR SE              ACWORTH          GA   30102-2810   KY   9/25/1986    03/17/2004
                       BRYAN       01373120   FERGUSON    JAMES        KEITH              291      BELLE GROVE CIR           RICHMOND HILL    GA   31324        KY   2/7/1984     12/17/1999
                       HALL        02307670   SHUMAKE     MARTHA       ELIZABETH          4536     HOLIDAY HEIGHTS DR        OAKWOOD          GA   30566        KY   6/23/1995    06/11/2007
                       FANNIN      00449600   BARNETT     PAUL         FRANKLIN           56       WASH WILSON RD            BLUE RIDGE       GA   30513        KY   10/12/1993   04/21/2006
                       WILCOX      00175771   MORGAN      DAVID        EMMETT             10519    US HIGHWAY 129            ABBEVILLE        GA   31001        KY   12/28/1991   12/04/2006
                       FULTON      03975910   GARNER      JAMES        CLAY               2820     WINDRUSH LN               ROSWELL          GA   30076        KY   10/4/1998    04/11/2005
                       HALL        01406784   PATTERSON   DUSTIN       JOSEPH             5340     WILD OAK WAY              BUFORD           GA   30518        KY   9/27/1991    08/28/2012
                       CLAYTON     02422097   GREEN       DONZELLA     CHRISTINE          680      BROOKWOOD DR              FOREST PARK      GA   30297-3011   KY   9/29/1976    03/12/2014
                       FULTON      04701858   GREEN       TONI         LYNN               700      PARK REGENCY PL NE        ATLANTA          GA   30326        IN   10/8/2000    08/08/2007
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 179 of 559




                       DEKALB      05679926   MAJDI       NAGHMEH                         1788     BUCKHEAD VALLEY LN NE     ATLANTA          GA   30324        KY   10/3/2004    10/06/2008
                       FULTON      04961567   GARNER      LAUREN       ELIZABETH          2820     WINDRUSH LN               ROSWELL          GA   30076        KY   10/8/2000    05/27/2005



                                                                                                  Page 80
                                                                                     GA Out of State Subsequent Registration


                       MADISON     04869136   ADAMS       JENNIFER      GAIL                1341     BUFORD CAREY RD           HULL             GA   30646        KY   10/8/2000    08/07/2002
                       MADISON     04869136   ADAMS       JENNIFER      GAIL                1341     BUFORD CAREY RD           HULL             GA   30646        KY   10/8/2000    08/07/2002
                       CHATTOOGA   03635485   WATSON      JAMES         ROBERT              47       DUNAWAY GAP               SUMMERVILLE      GA   30747-6856   KY   6/9/1996     03/30/2005
                       COBB        03043664   WILLIAMS    LINDA         DELL                4955     DAY LILY WAY NW           ACWORTH          GA   30102        KY   9/1/1988     02/04/2000
                       CLAYTON     06360845   WINDHAM     GABRIEL       ALAN                4488     RICHARD RD                CONLEY           GA   30288        KY   10/3/2004    02/13/2017
                       COWETA      03923077   GIBSON      SHARON        M                   383      BEAUMONT FARMS DR         SHARPSBURG       GA   30277        FL   10/6/1996    02/22/2005
                       COWETA      00088299   GIBSON      WILLIAM       THOMAS              383      BEAUMONT FARMS DR         SHARPSBURG       GA   30277        FL   2/23/1982    02/22/2005
                       RICHMOND    01441188   MOORE       PATRICIA      A                   3535     JONATHAN CIR              AUGUSTA          GA   30906-3832   CT   12/1/1970    10/06/2008
                       RICHMOND    06943964   CARTER      JUANITA                           2592     KENNEDY CIR               AUGUSTA          GA   30909        DE   9/9/2006     04/28/2012
                       COBB        04468370   WETZLER     ERNEST        LEE                 4271     WOODLAND BROOK DR SE      ATLANTA          GA   30339        FL   10/4/1998    04/02/2003
                       CHATHAM     06710337   ROBERTS     AUBRIE        FRANCES             121      BROWN PELICAN DR          SAVANNAH         GA   31419-2992   FL   12/1/2005    11/15/2011
                       COLQUITT    04798049   GIBBS       JENNIFER      LOUISE              405      31ST AVE SE               MOULTRIE         GA   31768        FL   2/6/2000     05/19/2012
                       RICHMOND    06848714   HILL        DANEISHA      SHERRICE LATOYA     1002     GREENE ST                 AUGUSTA          GA   30901        FL   5/23/2006    01/24/2012
                       COLUMBIA    07528827   GORDON      MATTHEW       DANIEL              475      SUGARCREEK DR             GROVETOWN        GA   30813        FL   10/5/2008    05/10/2012
                       HALL        08052437   SEDGLEY     DAVID         STUART              5265     LAUREL CIR                GAINESVILLE      GA   30506-3177   FL   6/16/2009    11/04/2011
                       GWINNETT    06020370   FELDER      JEANNETTE     MELANIE             1251     GREEN OAK CIR             LAWRENCEVILLE    GA   30043        FL   10/3/2004    09/22/2011
                       COBB        05906394   HILLMON     ALEXANDER                         3292     PETE SHAW RD              MARIETTA         GA   30066        FL   2/1/2004     09/29/2004
                       FULTON      02438817   PORTER      DENISE        SHERIFF             19       BALL CREEK WAY            ATLANTA          GA   30350        FL   11/3/1992    01/25/2005
                       FULTON      08441085   KEENAN      RACHEL        ORIANA              884      COMMONWEALTH AVE SE       ATLANTA          GA   30312        FL   4/28/2011    08/27/2012
                       NEWTON      07585437   ROLLE       DEBORAH       DIANA               2101     WASHINGTON ST SW          COVINGTON        GA   30014        FL   10/5/2008    01/10/2014
                       LOWNDES     01224118   PITTS       JUDITH        R                   206      PALMER DR                 VALDOSTA         GA   31602        FL   6/27/1994    11/20/1995
                       FORSYTH     05038754   GARDNER     PATRICIA      A                   2845     PORTABELLA LN             CUMMING          GA   30041        FL   10/8/2000    11/03/2003
                       FORSYTH     10581290   GLOGOWSKI   MATTHEW       JOHN                132      RIVERCREST LN             SUWANEE          GA   30024        FL   11/6/2015    12/09/2016
                       FULTON      03312629   POU         STEPHANIE     LYNN                12995    HARRINGTON DR             ALPHARETTA       GA   30009        FL   2/4/1996     04/30/2004
                       RICHMOND    01471083   MOODY       GLENN                             1836     COVINGTON PL              AUGUSTA          GA   30906        FL   10/5/1992    10/09/2002
                       LOWNDES     03350110   MOREAUX     KELLEY        DAWN                3927     CARTER TER                VALDOSTA         GA   31605        FL   7/25/1995    08/02/2016
                       MADISON     03255095   SCOTT       CURTIS        THOMAS              209      W BRIARWOOD DR            NICHOLSON        GA   30565-6800   FL   2/4/1996     09/24/1997




  Ex. 2 to Petition:
                       CHATHAM     07076711   WILLIAMS    ROCHELLE      B                   46       REESE WAY                 SAVANNAH         GA   31419        FL   2/8/2007     09/12/2012




Braynard Declaration
                       FAYETTE     05397095   RICHART     CHRISTOPHER   RYAN                102      CROSSBOW CT               PEACHTREE CITY   GA   30269        FL   1/5/2002     08/17/2004
                       FULTON      07647423   JOHNSON     ROSS          HUNTER              1052     ROSEDALE DR NE            ATLANTA          GA   30306        FL   10/5/2008    10/09/2012
                       FORSYTH     08251066   COSTELLO    CATHERINE     SUTTON              2685     HILLANDALE CIR            CUMMING          GA   30041        FL   10/3/2010    12/21/2012
                       COLQUITT    07018204   GIBBS       CAREY         ASHTON              405      31ST AVE SE               MOULTRIE         GA   31768        FL   1/6/2008     10/30/2012
                       DEKALB      05823759   POREE       JEFFREY       MICHAEL             1457     VILLAGE PARK CT NE        ATLANTA          GA   30319        FL   10/3/2004    07/25/2014
                       TERRELL     00625071   PORTER      MARY          ANN                 384      11TH AVE NE               DAWSON           GA   39842        FL   5/8/1992     07/22/2014
                       FLOYD       04800288   MUNIZ       JOSE          LUIS                2229     OLD CEDARTOWN HWY SE      LINDALE          GA   30147        FL   10/19/1999   02/15/2006
                       FORSYTH     00836371   MYRICK      KERRY         ENGLISH             5855     CHARLESTON LN             CUMMING          GA   30041        FL   9/24/1990    08/02/2005
                       FORSYTH     00836225   MYRICK      SHERRYL       STEPHENS            5855     CHARLESTON LN             CUMMING          GA   30041        FL   9/7/1990     08/02/2005
                       TERRELL     00623795   SCOTT       TAMARA        HEATH               4692     LEE ST W                  DAWSON           GA   39842        FL   1/22/1988    07/28/2006
                       BALDWIN     04923424   DURDEN      ZACKERY       BRANNEN             729      MATHESON RD               MILLEDGEVILLE    GA   31061        FL   4/4/2000     03/16/2007
                       FORSYTH     05748136   HINTON      VASHON        RAYE                6145     ORIOLE LN                 CUMMING          GA   30028        FL   10/3/2004    05/18/2007
                       LAURENS     04287347   TANNER      JOANNA        M                   1015     MLK JR DR                 DUBLIN           GA   31021        FL   10/4/1998    09/30/2008
                       GILMER      04435841   DURRIN      ROBERT        LEONARD             1440     RIDGEWAY CHURCH RD        ELLIJAY          GA   30540        FL   10/6/2002    09/24/2013
                       GILMER      04435841   DURRIN      ROBERT        LEONARD             1440     RIDGEWAY CHURCH RD        ELLIJAY          GA   30540        FL   10/6/2002    09/24/2013
                       FORSYTH     04277871   COSTELLO    GEORGE        WILLIAM             2685     HILLANDALE CIR            CUMMING          GA   30041        FL   10/3/2010    04/03/2013
                       RANDOLPH    06276759   JOHNSON     WILLIAM       MAURICE             227      NELSON COFFIN DR          CUTHBERT         GA   39840        FL   10/3/2004    03/27/2013
                       DEKALB      08015639   GLENN       SEQUOYAH      ANNETTE             4000     DUNWOODY PARK             ATLANTA          GA   30338        FL   10/7/2012    07/23/2013
                       FULTON      07372093   RICE        CARTER        HARRISON            2122     BELVEDERE DR NW           ATLANTA          GA   30318        FL   10/3/2010    08/21/2013
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 180 of 559




                       CHATHAM     02142333   WILLIAMS    CAROLETTE     MICHELLE            135      HAMPSTEAD AVE             SAVANNAH         GA   31405        FL   2/2/1995     06/24/2013
                       BULLOCH     04073572   LAMBERT     LESLEY                            33       POPLAR ST                 STATESBORO       GA   30458        FL   3/4/1997     02/12/1999



                                                                                                    Page 81
                                                                                          GA Out of State Subsequent Registration


                       THOMAS     06763143   CABLE          JOHN          HENRY                  405      BRIARWOOD DR              THOMASVILLE     GA   31792        FL   9/15/2013   07/31/2015
                       DEKALB     05823759   POREE          JEFFREY       MICHAEL                1457     VILLAGE PARK CT NE        ATLANTA         GA   30319        FL   10/3/2004   07/25/2014
                       CHEROKEE   08052971   HARRIS         JOHN          LUCIUS                 7        MOUNTAIN VIEW CT          WALESKA         GA   30183        FL   10/7/2012   08/11/2014
                       WARE       07624885   IRFAN          YAMAMA                               910      BARKLEY ST                WAYCROSS        GA   31501-4270   FL   5/6/2008    05/30/2014
                       FULTON     02445300   COOLIK         EILEEN        T                      510      BRIDGEWATER DR NW         ATLANTA         GA   30328-2815   FL   5/1/1962    01/31/2006
                       FULTON     02644695   DYKES          RONALD        MITCHELL               600      OLD COBBLESTONE DR        ATLANTA         GA   30350-5437   FL   9/19/1992   02/07/2006
                       NEWTON     06454832   MEYER          CHRISTOPHER   WILLIAM                4181     CONYERS ST SE             COVINGTON       GA   30014        FL   10/5/2008   09/22/2010
                       SUMTER     08776312   HAYWOOD        ANNIE         LUE                    165      HOSANNA CIR               AMERICUS        GA   31719        FL   8/1/2012    11/08/2014
                       LEE        00029365   CLEMENTS       CAROL         ELIZABETH              136      RED OAK AVE               ALBANY          GA   31721-6340   FL   8/2/1988    03/17/2006
                       LEE        00029259   CLEMENTS       JAMES         T                      136      RED OAK AVE               ALBANY          GA   31721-6340   FL   7/26/1988   03/17/2006
                       BIBB       08952471   HUTCHINGS      WENDELL       SEAN                   185      RIVOLI DOWNS DR           MACON           GA   31210-8611   FL   4/8/2013    09/26/2014
                       BIBB       04550382   PACE           CORNELIUS                            6687     SKIPPER RD                MACON           GA   31216        FL   1/6/2008    12/07/2010
                       BIBB       00165444   LASSETER       JOE           WALKER                 472      ASHLEY PL                 MACON           GA   31204        FL   8/25/1988   05/18/2006
                       ROCKDALE   05235319   ROSS           PAUL          EDWARD                 1900     GRANDIOSE CT              CONYERS         GA   30012-7028   FL   10/6/2002   07/24/2006
                       GWINNETT   02867667   ALLEN          LORNA         M                      1105     GOLDEN VALLEY CT          LAWRENCEVILLE   GA   30043        FL   9/17/1992   08/15/2006
                       FULTON     06858870   CALDER         JOYCE         MILLICENT              2435     HOPEWELL PLANTATION DR    MILTON          GA   30004        FL   6/6/2006    07/17/2006
                       MUSCOGEE   01826783   DANIEL         TRAKETA       LACHETT                5124     VERDUN DR                 COLUMBUS        GA   31907        FL   10/1/1990   10/27/2016
                       GWINNETT   10550015   SAMELA         KAITLYN       LORRAINE               3898     BUCKLAND DR SW            LILBURN         GA   30047        FL   8/10/2016   07/25/2017
                       WARE       10345368   RUSS           WILLIAM       CLAUDE                 1601     OCONEE RD                 WAYCROSS        GA   31501        FL   10/3/2014   05/05/2017
                       CHEROKEE   03216801   TONG           JAMIE         SAMANTHA               312      HIDEAWAY ACRES            CANTON          GA   30115        FL   7/1/1988    02/07/2008
                       COBB       08822090   PATSEL         DEBORAH       LINDSEY                3634     FOXTROT TRL NW            KENNESAW        GA   30144        FL   9/26/2012   02/04/2015
                       CHATHAM    07087747   MCANDREW       FALLON        KELLY                  129      PINE VIEW XING            POOLER          GA   31322        FL   10/7/2007   03/11/2015
                       LEE        05265701   SIMMONS        AMANDA        BLAIR                  109      DUNDEE CT                 LEESBURG        GA   31763        FL   10/3/2004   09/24/2008
                       COBB       04553556   FLANIGAN       MARION        BINION                 1620     WINDCLIFF DR SE           MARIETTA        GA   30067        FL   2/6/2000    10/06/2008
                       CHEROKEE   05368185   RILEY          JUSTIN        ALLEN                  2070     HORNAGE RD                BALL GROUND     GA   30107        FL   11/1/2001   11/26/2008
                       GWINNETT   03074635   CASTRO         KRISTINE      MARIE                  5056     REMINGTON CT NW           LILBURN         GA   30047        FL   7/1/1992    07/22/2015
                       FORSYTH    00824038   CRYMES         WILLIAM       DOUGLAS                8920     BAY DR                    GAINESVILLE     GA   30506        FL   2/8/1980    08/24/2015




  Ex. 2 to Petition:
                       CLARKE     00107547   RAMSDEN        JONATHAN      ENO                    245      HANOVER DR                BOGART          GA   30622        FL   6/25/1990   01/06/2009




Braynard Declaration
                       THOMAS     02953280   WEST           JAMES         CLINTON                107      HAMPTON CT                THOMASVILLE     GA   31792        FL   7/7/1995    10/15/2015
                       MUSCOGEE   05436610   GARY           TRACI         NICHOLE                6932     SETTER DR                 COLUMBUS        GA   31909        FL   3/14/2002   12/08/2008
                       HENRY      07034842   JEAN-CHARLES   ALISENA       C                      904      NEEDLETOP CT              MCDONOUGH       GA   30253        FL   10/5/2008   06/22/2015
                       DOOLY      03728730   SPARROW        FAYE          THARPE                 473      ROCKY FORD RD             PINEHURST       GA   31070-7555   FL   10/2/1980   11/12/2015
                       FULTON     03582797   PRESTON        ROBYN         WILKINS                10444    PARK WALK PT              JOHNS CREEK     GA   30022        FL   10/8/2000   02/02/2010
                       COOK       01741369   CUMBIE         EARL          CARLTON                2308     PEBBLEWOOD E              ADEL            GA   31620-3963   FL   7/9/1988    04/05/2010
                       WARE       04785236   HARVEY         HATTIE        GODWIN                 1203     RICHMOND AVE              WAYCROSS        GA   31501        FL   10/1/1999   11/05/2002
                       CARROLL    04771047   FLATT          DANIELLE      LYNN                   9005     TARNWOOD CT               VILLA RICA      GA   30180        FL   10/8/2000   06/08/2010
                       CARROLL    06443408   FLATT          GARY          NEIL                   9005     TARNWOOD CT               VILLA RICA      GA   30180        FL   10/5/2008   06/08/2010
                       NEWTON     06454832   MEYER          CHRISTOPHER   WILLIAM                4181     CONYERS ST SE             COVINGTON       GA   30014        FL   10/5/2008   09/22/2010
                       LOWNDES    07518908   RAMBO          CHRISTOPHER   MICHAEL                4066     MCKENZIE LN               VALDOSTA        GA   31605        FL   7/6/2008    10/12/2010
                       MCINTOSH   10356055   POOLE          EMILY         KATHRYN                14965    GA HIGHWAY 99             DARIEN          GA   31305        FL   10/5/2014   04/20/2016
                       COWETA     02128900   VAUGHN         JAMES         T                      35       PECAN LAKE DR             SHARPSBURG      GA   30277-9598   FL   6/16/1992   04/01/2016
                       CAMDEN     08112637   WATKINS        MINDY         LOUISE                 119      SPYGLASS                  KINGSLAND       GA   31548        FL   10/7/2012   03/23/2016
                       FLOYD      06266072   MUNN           KATHLEEN      MILLER                 109      DEKLE DR NE               ROME            GA   30161        FL   10/3/2004   07/21/2011
                       HENRY      04519746   PEREZ          MANUEL                               1680     MOUNT CARMEL RD           MCDONOUGH       GA   30253-5801   FL   9/17/1998   07/22/2016
                       FAYETTE    10864540   SCARBROUGH     MAYA          ARIA                   340      WOODCREEK LN              FAYETTEVILLE    GA   30215        FL   6/16/2016   08/26/2016
                       COBB       03155048   HAUGEN         PAUL          ROBERT                 1464     WINTERFIELD CT NW         KENNESAW        GA   30152-6703   FL   4/1/1988    05/24/2016
                       CLARKE     08499981   FERRIS         CHARLES       WALKER NESBIT          462      CLEVELAND AVE             ATHENS          GA   30601        FL   6/22/2014   08/15/2016
                                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 181 of 559




                       GWINNETT   08482774   TILLER         CHRISTOPHER   WILLIAM                1525     LAUREL CROSSING PKWY      BUFORD          GA   30519        FL   10/7/2012   06/22/2016
                       FULTON     02558899   LEE            LINDA         SUZANNE                210      WILLOW LAKE CV            ROSWELL         GA   30075        FL   10/5/1988   12/07/2005



                                                                                                         Page 82
                                                                                          GA Out of State Subsequent Registration


                       COBB        10657063   ROBBINS           SETH          ZANE               1146     MANOR CREST CT NE         MARIETTA        GA   30068        FL   1/27/2016    06/28/2016
                       COLQUITT    10671853   CROOM             SARAH         LISE               160      COUNTRY CIR               MOULTRIE        GA   31788        FL   2/18/2016    09/30/2016
                       FULTON      10924316   PRATHAP           NIKARA        SUMITA             2795     PEACHTREE RD NE           ATLANTA         GA   30305        FL   9/12/2016    09/23/2016
                       FULTON      10606409   HOLMES            KACI          FLORENCE           685      SAINT REGIS LN            ALPHARETTA      GA   30022        FL   12/28/2015   10/13/2016
                       BARROW      06044835   JAGER             MATTHEW       KURT               553      ELDER RD                  WINDER          GA   30680        FL   10/9/2016    04/11/2017
                       WALKER      00435349   TURNER            FREIDA        ANNETTE            504      N DUKE ST                 LA FAYETTE      GA   30728        FL   4/6/1988     01/04/2017
                       PAULDING    00879208   MEADOWS           ROBERT        H                  544      JACK MEADOWS RD           DOUGLASVILLE    GA   30134-5475   FL   7/28/1964    07/19/2007
                       COBB        05725726   COOPER            CHRISTOPHER   RYAN               2174     VININGS NORTH LN SE       SMYRNA          GA   30080        FL   10/5/2003    07/30/2007
                       RICHMOND    05793364   HOLMES            FELECIA       MICHELE            1174     PINEY GROVE RD            AUGUSTA         GA   30906        FL   10/5/2003    10/04/2007
                       MITCHELL    04716217   LAWTON            IVORY         MICHELL            390      GOODSON RD                CAMILLA         GA   31730        FL   10/3/2004    07/30/2018
                       FLOYD       03210065   PURDIE            ALLAN         CAMPBELL           3029     HORSELEG CREEK RD SW      ROME            GA   30165-6575   FL   9/1/1990     09/06/2018
                       FULTON      05960688   BRYANT            LATOYA        EBONY              330      BROWNLEE RD SW            ATLANTA         GA   30311        FL   2/18/2004    09/29/2018
                       HALL        00395325   FAILYER           PHILIP        KENNETH            4016     DERBY DR                  GAINESVILLE     GA   30507        FL   11/9/1967    11/06/2018
                       NEWTON      07704519   NEAL              LINDSAY       FIESTA             210      PEBBLE BROOKE CT          COVINGTON       GA   30016        FL   10/5/2008    03/24/2019
                       DOUGLAS     05517247   WILLIAMS          STEVEN        JONATHAN           7271     EMMA CT                   DOUGLASVILLE    GA   30134        FL   10/6/2002    09/30/2004
                       COBB        02371258   BREAULT           ANDREA        MAE                119      JEFFREY PL                SMYRNA          GA   30082        FL   5/23/1994    12/13/2007
                       BARTOW      02967089   HALE              KENNETH       NELSON             200      WILDERNESS CAMP RD SE     WHITE           GA   30184        FL   4/11/1984    09/29/2011
                       FULTON      03778025   SCHWARTZ          ERIC          BRADLEY            710      ENGLISH OAK LN            ALPHARETTA      GA   30005        FL   10/6/1996    04/23/1999
                       CHEROKEE    03801483   WEST              PATRICIA      A                  424      CHARLES RD                CANTON          GA   30115        FL   10/6/1996    05/15/2000
                       BIBB        07132210   GORDON            LORETTA                          4193     CAVALIER DR               MACON           GA   31220        FL   10/5/2008    11/01/2013
                       CHARLTON    07268636   HODGES            ROBERT        NATHANIEL          219      WIREGRASS RD              FOLKSTON        GA   31537        FL   8/30/2007    01/10/2013
                       NEWTON      08157981   BAKER             JALA          VICTORIA           110      UPPER RIVER RD            COVINGTON       GA   30016        FL   1/27/2010    01/23/2013
                       CHEROKEE    03123381   SHELL             LINDA         KATHRYN            360      CHAMBERS ST               WOODSTOCK       GA   30188        FL   10/1/1980    04/13/1998
                       CAMDEN      04925877   RICHARDSON        ASHLEY        RENAY              304      WOODBRIDGE RD             KINGSLAND       GA   31548        FL   7/21/2002    09/10/2004
                       RICHMOND    01466198   LEE               PATRICIA      ANN                2642     CROSSCREEK RD             HEPHZIBAH       GA   30815-6603   FL   9/13/1992    02/10/2000
                       DEKALB      11444884   RAVENEL           JUSTIN        BERNARD            3897     EVANS MILL RD             LITHONIA        GA   30038        FL   7/10/2017    01/19/2018
                       COBB        03007042   HAUGEN            STEPHANIE     ANNE               1464     WINTERFIELD CT NW         KENNESAW        GA   30152        FL   3/1/1992     05/29/2018




  Ex. 2 to Petition:
                       TROUP       03858760   IVEY              ELIZABETH     PATE               383      TUCKER RD                 PINE MOUNTAIN   GA   31822        FL   10/6/1996    07/08/2004




Braynard Declaration
                       COBB        03233324   BURBERRY          JOHN          CHARLES            4581     FOUNTAIN DR NE            MARIETTA        GA   30067-3657   FL   2/1/1992     08/22/2000
                       CHEROKEE    03801483   WEST              PATRICIA      A                  424      CHARLES RD                CANTON          GA   30115        FL   10/6/1996    05/15/2000
                       GWINNETT    08788595   NATAL             ANDREA        MABEL              4158     MOUNTAIN GLEN TRCE        SNELLVILLE      GA   30039        FL   8/28/2012    05/21/2013
                       COBB        07084302   PATTON-LANSDAAL   CHRISTINA     ANN                2258     MCLEAN CHASE SE           SMYRNA          GA   30080        FL   1/31/2007    08/01/2013
                       FLOYD       04472548   BARNETT           JUSTIN        RYAN               18       WILLIAMSBURG DR NW        ROME            GA   30165-8851   FL   7/1/1998     01/29/2014
                       RICHMOND    10454630   MIMS              JOEL          DEON               2937     BRIDGEPORT DR             AUGUSTA         GA   30909        FL   4/21/2015    03/31/2016
                       LOWNDES     04746447   RAYFIELD          TAMMY         WILLIAMS           7480     HIDDEN RIVER RUN          HAHIRA          GA   31632        FL   10/8/2000    01/13/2005
                       GWINNETT    03744972   MELVILLE          RITA          M                  3660     ARDEN CREEK CT            BETHLEHEM       GA   30620        FL   10/6/1996    11/17/2005
                       LINCOLN     01700229   BOHLER            BRADLEY       DOUGLAS            4660     DOUBLE BRANCHES RD        LINCOLNTON      GA   30817-2524   FL   1/1/1994     09/23/2004
                       CLAYTON     07482655   KEMP              NEGIAL        ROOSEVELT          13736    RICKETTS RD               HAMPTON         GA   30228        FL   10/5/2008    03/04/2014
                       DEKALB      05042751   SULAL             CAROLINE      DAGRIE             3698     MORTONS LANDING DR        ELLENWOOD       GA   30294-5604   FL   9/15/2000    08/25/2003
                       COBB        08473760   HERNANDEZ         NADINE        ROSE               4304     ALISON JANE DR NE         KENNESAW        GA   30144        FL   10/9/2016    05/24/2017
                       ROCKDALE    04674693   RODRIGUEZ         VANESSA       R                  2728     KRISTEN CT                CONYERS         GA   30012        FL   10/8/2000    03/28/2014
                       GWINNETT    04083567   YEISER            PATRYCE       LANETTE            4094     RIVERMEADE DR SW          LILBURN         GA   30047        FL   10/7/2012    09/15/2014
                       CHEROKEE    02735348   SMITH             MICHAEL       DAVID              2017     MEADOWS DR                WOODSTOCK       GA   30188        FL   3/15/1976    05/30/2014
                       HABERSHAM   04869703   STEPHENS          BRIAN         EUGENE             350      SHERWOOD DR               CLARKESVILLE    GA   30523        FL   6/18/2000    03/28/2007
                       LIBERTY     06847464   BRAYLEY           SARAH         MAE                1411     COALITION CIR             HINESVILLE      GA   31313        FL   6/18/2006    09/05/2007
                       GWINNETT    02771669   CULPEPPER         DELORES       MARIE              141      SAINT MARTIN DR           SUWANEE         GA   30024        FL   1/29/1992    03/04/2015
                       FULTON      04225765   PATIENCE          ANTHONY       MICHAEL            4403     NORTHSIDE PKWY NW         ATLANTA         GA   30327        FL   10/8/2000    04/16/2008
                                                                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 182 of 559




                       FULTON      02580298   CHRISTMAN         MARGARET      J                  922      N BROOKSHADE PKWY         ALPHARETTA      GA   30004        FL   7/18/1991    07/29/2008
                       DOUGLAS     07371033   EVANS             JESSICA       SYMONE             3083     VIRGINIA PL               DOUGLASVILLE    GA   30135        FL   1/7/2008     08/28/2008



                                                                                                         Page 83
                                                                                     GA Out of State Subsequent Registration


                       HENRY       08535920   MANGAROO    ELLEN         CLARDEAN            2905     SABLE CHASE BLVD          MCDONOUGH           GA   30253        FL   5/7/2013     01/11/2016
                       CARROLL     04959784   PADGETT     DEBRA         SMITH               1098     MAGNOLIA DR               VILLA RICA          GA   30180        FL   10/3/2004    01/27/2016
                       LUMPKIN     10314229   WASSERMAN   RACHEL        ABIGAIL             5578     PORTER SPRINGS RD         DAHLONEGA           GA   30533        FL   9/22/2014    10/05/2015
                       GWINNETT    08050546   MECHTLY     JENNIFER      CHARLOTTE           3645     SCOTTS MILL RUN           PEACHTREE CORNERS   GA   30096        FL   5/14/2009    01/19/2016
                       DOUGLAS     04439971   DOYLE       JOANN         ELIZABETH           8032     PALMER ST                 DOUGLASVILLE        GA   30134        FL   10/3/2004    08/11/2009
                       LINCOLN     02292603   POLATTY     CALVIN        MILLS               1324     PLEASANT VIEW CIR         LINCOLNTON          GA   30817        FL   2/8/1995     01/07/2011
                       FULTON      03372671   CLARK       KIMBERLY      SPENCER             984      KATHERWOOD DR SW          ATLANTA             GA   30310        FL   10/6/1996    07/29/2016
                       FULTON      05946276   REYNOLDS    MARY          CAROLYN             2000     DEVEREUX CHASE            ROSWELL             GA   30075        FL   6/20/2004    08/19/2016
                       NEWTON      10630623   SIMON       LOREN         ALEXIS              120      HOLLEYBERRY CT            COVINGTON           GA   30016        FL   1/26/2016    08/15/2016
                       HABERSHAM   05739751   FREEL       LISA          ELAINE              136      BLUE RIDGE AVE            DEMOREST            GA   30535        FL   10/9/2011    11/10/2016
                       FULTON      05063432   CLARK       LEE-ANNE                          27       REGENCY RD                ALPHARETTA          GA   30022        FL   10/8/2000    09/08/2016
                       TROUP       07152241   HANDY       FELISHA       BEATRICE            119      OLD AIRPORT RD            LAGRANGE            GA   30240        FL   10/5/2008    04/22/2017
                       CHATHAM     07645787   LOPEZ       RICARDO       ANTHONY             130      PINE VIEW XING            POOLER              GA   31322        FL   10/5/2008    03/08/2017
                       CHEROKEE    10774217   SIMPSON     LILY          KARA                6139     BROOK LN                  ACWORTH             GA   30102        FL   5/16/2016    07/26/2017
                       FULTON      10370981   MANLEY      COREY         JAMES               909      DREWRY ST NE              ATLANTA             GA   30306        FL   10/17/2014   09/18/2018
                       BIBB        00790718   BRAY        GRANT         EDWARD              101      RYAN DR                   MACON               GA   31216        FL   8/26/1982    02/21/2019
                       WARE        11905683   JONES       LAWRANCE      ALECZANDER          2604     WINCHESTER RD             WAYCROSS            GA   31501        FL   9/21/2018    07/29/2019
                       HENRY       12099356   WALDEN      CHIESA        IMANI               129      HAMBRICK DR               STOCKBRIDGE         GA   30281        FL   9/27/2018    09/18/2019
                       FULTON      02498876   CLAMON      JOSEPH        WAYNE               30       HABERSHAM WAY NW          ATLANTA             GA   30305        FL   6/21/1974    10/16/2019
                       CHATHAM     08507079   RODRIGUEZ   JUAN          MANUEL              6        WATERCREST WAY            SAVANNAH            GA   31419        FL   9/7/2011     12/04/2019
                       COBB        04274968   COPE        PATRICIA      JARVIS              884      OBAN CT                   POWDER SPRINGS      GA   30127        FL   2/6/2000     09/25/2018
                       GWINNETT    08364051   MILTON      KYRA                              1261     BIRDSONG VW               DACULA              GA   30019        FL   12/22/2010   11/25/2019
                       DEKALB      03866086   SKINNER     NEKORI        R                   5069     HIGHLAND HILLS CT         STONE MOUNTAIN      GA   30088        FL   9/22/1996    04/28/2006
                       FORSYTH     02812712   DARLING     THOMAS        BRUCE               4460     CARTERS CREEK LN          CUMMING             GA   30040        FL   12/17/1988   06/24/2020
                       FAYETTE     08917602   ROBINSON    ARIEL         BRIANA              170      LAKEPOINT LN              FAYETTEVILLE        GA   30215        IL   10/1/2012    06/06/2013
                       DEKALB      08105140   FLORES      RHONDA        M                   2259     CHEROKEE VALLEY CIR       LITHONIA            GA   30058        IL   10/7/2012    09/05/2018
                       WALTON      06940064   RILEY       JOHN          MICHAEL             250      IVEY DR                   BETHLEHEM           GA   30620        IL   1/6/2008     09/04/2012




  Ex. 2 to Petition:
                       JENKINS     05884215   WILLIAMS    JOHN          ASHLEY              4826     AARON RD                  MILLEN              GA   30442        IA   12/2/2003    08/25/2014




Braynard Declaration
                       GWINNETT    07891670   MOORE       TRACEY                            3181     LIMRICK LN                SNELLVILLE          GA   30039        IL   10/5/2008    10/29/2014
                       MUSCOGEE    08187317   RAMOS       GABRIEL                           1801     SHEPHERD DR               COLUMBUS            GA   31906        IL   3/12/2010    12/19/2015
                       COBB        04404306   SMITH       ADRIENNE      THERESA             4098     W POINTE DR NW            KENNESAW            GA   30152        WA   5/18/1998    11/20/2015
                       DOUGHERTY   08312183   THOMAS      BRITTNEY      LILLIAN             2002     INDICA TRL                ALBANY              GA   31721-5235   VA   10/4/2010    10/11/2016
                       FAYETTE     10146325   BERRYMAN    REBECCA       JO                  180      MAPLE SHADE DR            TYRONE              GA   30290        VA   12/12/2013   10/04/2016
                       FULTON      12196238   KUMAR       SANJEEV       SENTHIL             1125     RUGGLESTONE WAY           DULUTH              GA   30097        VA   4/19/2019    09/03/2019
                       RICHMOND    05060995   MAJOR       CASSANDRA     NICOLE              424      FORSYTHE ST               AUGUSTA             GA   30901-2523   VA   9/17/2000    05/10/2007
                       BARROW      01229467   JACKSON     ANNIE         MAE                 284      HARVEY LOKEY RD           BETHLEHEM           GA   30620-2612   VA   6/12/1984    10/02/1996
                       HOUSTON     03904319   MOSS        AMOS          CLINTON             327      ROYAL CREST CIR           KATHLEEN            GA   31047-2170   VA   10/6/1996    11/05/2003
                       BURKE       00276886   OSBORNE     DONELLE                           606      PAULINE JENKINS ST        WAYNESBORO          GA   30830        VA   5/24/1991    08/22/2005
                       GWINNETT    08143619   WILLIAMS    KYLE          LESTER              1914     WILLOUGHBY DR             BUFORD              GA   30519        VA   12/12/2009   04/06/2016
                       COBB        06980130   COX         MATTHEW       GEORGE MARTABANO    311      STRAWBERRY WYNDE NW       MARIETTA            GA   30064-1054   VA   10/7/2006    11/14/2016
                       FULTON      03621508   CUCHER      AMANDA        LYNNE               120      ALDEN AVE NW              ATLANTA             GA   30309        CA   4/23/1996    11/17/2004
                       COBB        10800415   CHANG       ERIC          TED                 4553     FOREST PEAK CIR           MARIETTA            GA   30066        VA   5/6/2016     09/20/2016
                       MUSCOGEE    08699141   ROSS        ASIA          BRIANA              23       MEADOW VALLEY CT          MIDLAND             GA   31820-4393   VA   6/13/2012    07/20/2020
                       BIBB        06737501   CHAMBLISS   ALBERT                            5243     RIVERSIDE DR              MACON               GA   31210        WI   12/28/2016   09/30/2018
                       FLOYD       08072843   WALKER      WILLIAM       WENDELL             1        MARGO TRL SE              ROME                GA   30161        WI   10/3/2010    10/05/2019
                       JACKSON     00088055   FREEMAN     CONSTANCE     STOVALL             2278     COTTON GIN ROW            JEFFERSON           GA   30549-8819   AL   10/22/1982   07/27/2007
                       MUSCOGEE    05104781   SCOTT       TAMARA        RENE                7175     MOON RD                   COLUMBUS            GA   31909        AL   9/21/2000    08/24/2004
                                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 183 of 559




                       FORSYTH     10822695   SANCHEZ     SUSAN         MARIE               4725     LOWELL CT                 CUMMING             GA   30040        WI   7/14/2016    08/06/2018
                       HOUSTON     05491606   SMITH       CHRISTOPHER   C                   107      DOVECOT DR                WARNER ROBINS       GA   31088-8541   WI   6/5/2002     04/05/2016



                                                                                                    Page 84
                                                                                         GA Out of State Subsequent Registration


                       CHATHAM      01523750   DELOACH      ROSLYNN       SUZZANNE              3202     PERTH ST                  SAVANNAH         GA   31405        AL   6/10/1994    08/11/1997
                       HENRY        01739269   DERBYSHIRE   JAMES         CHESTER               635      S MOUNT CARMEL RD         MCDONOUGH        GA   30253-6334   CA   2/8/1988     09/01/2010
                       BEN HILL     03858141   ASHLEY       CALVIN                              206      S LONGSTREET ST           FITZGERALD       GA   31750        CA   10/6/1996    10/20/2008
                       GWINNETT     08308350   LINDO        SEAN          ALEXANDER             2618     SABLE GLEN CT             BUFORD           GA   30519        CA   10/3/2010    09/26/2012
                       GLYNN        07005859   CLACK        DAVID         GORDON                18       PATRIOT CT                BRUNSWICK        GA   31525-4782   CA   10/18/2006   09/20/2012
                       DEKALB       05266103   PIGNETTI     JOHN          PATRICK               1209     PASADENA AVE NE           ATLANTA          GA   30306-3117   AL   10/6/2002    10/11/2004
                       FULTON       06771887   DENNIS       PAUL          KYLER                 514      CONNALLY ST SE            ATLANTA          GA   30312        CA   10/8/2006    12/27/2011
                       HALL         10284335   GARCIA       ALEXIS                              3749     NOBLE CT                  GAINESVILLE      GA   30507        CA   8/29/2014    01/11/2016
                       GWINNETT     10538823   BELLINA      AMANDA        NICOLE                3844     SCARSBOROUGH DR           LAWRENCEVILLE    GA   30044        CA   9/8/2015     09/30/2015
                       FORSYTH      08252472   PURCELL      JEBEDIAH      DYLAN                 6075     HOPEWELL RD               DAWSONVILLE      GA   30534-4219   CA   8/11/2010    10/24/2016
                       COBB         05788518   DUNLAP       RICHARD       GAMBLE                218      NELLIE TRCE SE            MABLETON         GA   30126-4451   AL   8/1/2003     09/02/2004
                       FULTON       04219589   PEARSON      CHRISTOPHER   COBB                  976      DEAN DR NW                ATLANTA          GA   30318        AL   2/6/2000     09/03/2004
                       HALL         06086903   HUGHS        BRIAN         THOMAS                2118     BLUE RIDGE DR NE          GAINESVILLE      GA   30501        AL   12/4/2003    10/22/2004
                       HARALSON     02178266   HARRIS       DUANE         CLINTON               82       MCPHERSON LN              BREMEN           GA   30110-3941   AL   8/21/1992    04/06/1994
                       MUSCOGEE     03556594   BRANCH       TERESA        WEST                  1528     RIDGE CREEK WAY           COLUMBUS         GA   31904-1363   AL   10/6/1996    10/17/2000
                       MUSCOGEE     06029648   GILBERT      SHERRIE       ALISA                 6090     TOWNES WAY                COLUMBUS         GA   31909        AL   6/20/2004    10/03/2008
                       MUSCOGEE     05677873   BANKS        SHEQURRIOR    SHAWNTA               5224     CHATHAM WOODS LN          COLUMBUS         GA   31907        AL   10/3/2004    10/18/2008
                       DEKALB       05266105   PIGNETTI     STACY         MICHELA               1209     PASADENA AVE NE           ATLANTA          GA   30306-3117   AL   10/6/2002    10/05/2004
                       DOUGLAS      02971131   GARDNER      DENNIS        JAMES                 5652     YORKTOWN RD               DOUGLASVILLE     GA   30135-5700   AL   3/19/1988    10/08/2012
                       COLUMBIA     08661273   MORRIS       TARA          LATONYA               434      BEVERLY RD                MARTINEZ         GA   30907        AL   10/7/2012    09/30/2014
                       FULTON       05748897   OKONYA       RAMONA        NICOLE                1350     ALLEGHENY ST SW           ATLANTA          GA   30310        AL   6/5/2003     12/01/2003
                       FULTON       05748897   OKONYA       RAMONA        NICOLE                1350     ALLEGHENY ST SW           ATLANTA          GA   30310        AL   6/5/2003     12/01/2003
                       MUSCOGEE     01818071   ANKER        BEVERLY       HAGLER                4755     CHAMPIONS WAY             COLUMBUS         GA   31909        AL   2/8/1988     09/15/2015
                       MUSCOGEE     00029990   ANKER        JOHN          MICHAEL               4755     CHAMPIONS WAY             COLUMBUS         GA   31909        AL   10/10/1988   09/15/2015
                       CATOOSA      03393043   COOK         GORDON        A                     808      WOODGATE RD               RINGGOLD         GA   30736-5047   AL   10/27/1995   10/10/2008
                       MUSCOGEE     06800525   BARCLIFT     KIANA         SHANAE                6400     MAIN ST                   COLUMBUS         GA   31909        AL   4/4/2006     01/25/2008
                       MUSCOGEE     05446006   GUNTER       AMY           MICHELLE              3115     DEHAVILAND DR             COLUMBUS         GA   31909        AL   4/4/2002     04/26/2005




  Ex. 2 to Petition:
                       FULTON       07343498   MCCRARY      BRITNEY       SHANTEL               2144     GOLDEN DAWN DR SW         ATLANTA          GA   30311-5414   AL   12/15/2007   09/05/2008




Braynard Declaration
                       FULTON       03451642   DICKERSON    DERIN         BRONSON               2085     BELLRICK RD NW            ATLANTA          GA   30318        AL   11/29/1995   09/12/1996
                       GWINNETT     10679956   SUTARIA      PARITA        PANKAJ                5404     BRENDLYNN DR              SUWANEE          GA   30024        AL   2/17/2016    02/25/2017
                       COBB         04922219   MCGILL       ANDREA        CATHERINE             905      SCOTT LN SW               MARIETTA         GA   30008        AL   10/8/2000    09/03/2019
                       COBB         04922219   MCGILL       ANDREA        CATHERINE             905      SCOTT LN SW               MARIETTA         GA   30008        AL   10/8/2000    09/03/2019
                       COLUMBIA     05509786   BRANTLEY     DAVID         WILLIAM               670      CORNERSTONE PL            EVANS            GA   30809-6706   AL   7/21/2002    04/06/2004
                       CLAYTON      03347198   RICHARDSON   MICHAEL                             7338     ROUNTREE CT               RIVERDALE        GA   30274        AL   10/4/1998    04/25/2008
                       FULTON       08632592   KUESTER      JOHN          MIDDLEBROOKS          3115     E WOOD VALLEY RD NW       ATLANTA          GA   30327        AL   7/1/2012     10/26/2012
                       COBB         06549256   CARR         CHRISTOPHER   MICHAEL               4057     JORDAN LAKE DR            MARIETTA         GA   30062-5785   AL   5/25/2005    09/08/2008
                       COLUMBIA     02280566   CUSTER       TIMOTHY       LEE                   118      LAURA LN                  AUGUSTA          GA   30907        AL   3/6/1992     10/24/2016
                       FULTON       10287024   GELFAND      OLIVIA        NICOLE                2102     CHASTAIN DR NE            ATLANTA          GA   30342        AL   5/17/2015    11/25/2017
                       COBB         10881828   STOKES       MICHAEL       ALFRED                2675     BUTLER BROOKE CT NW       KENNESAW         GA   30152        AL   7/26/2016    11/27/2017
                       FULTON       10818352   SHIPMAN      TERYN         DENAE                 725      SMALL ELK CT              FAIRBURN         GA   30213        AL   7/12/2016    05/21/2018
                       PAULDING     10613452   MABRY        BRISHAUNNA    ANGELISE              333      KING HENRY RD             DALLAS           GA   30157        AL   10/9/2016    10/15/2018
                       DEKALB       08296526   MUSGROVE     MARK          CLIFFORD              1702     TREE MOUNTAIN PKWY        STONE MOUNTAIN   GA   30083        AL   10/3/2010    11/01/2019
                       DEKALB       05854797   NDEM         NKOYO         DEANNA                615      CONCEPTS 21 DR            LITHONIA         GA   30058        AL   10/3/2004    10/02/2008
                       COBB         03029962   NIGRI        EDMUND                              1950     BARRETT LAKES BLVD NW     KENNESAW         GA   30144        AL   9/1/1980     08/23/2012
                       CARROLL      02171123   HAYNES       SHARON        MARLOW                7        E LAKE BUCKHORN RD        TEMPLE           GA   30179-5300   AL   8/15/1988    10/15/2010
                       MARION       00253747   TYMES        ROBERT                              265      HIGHWAY 30                BUENA VISTA      GA   31803        AL   7/16/1986    03/16/2012
                       FULTON       04705344   MCCLURE      CHARLES       CAMERON               7170     BUCK CREEK DR             FAIRBURN         GA   30213        AL   6/9/1999     10/01/1999
                                                                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 184 of 559




                       MERIWETHER   11868734   HOWARD       EMILY         ELAINE                1719     MOSS RD                   GAY              GA   30218        AL   5/26/2018    10/23/2019
                       FAYETTE      03769878   BOLAND       JOSEPH        SAMUEL                102      SUMNER PLACE CT           PEACHTREE CITY   GA   30269-6514   AL   7/1/1996     11/24/2003



                                                                                                        Page 85
                                                                                     GA Out of State Subsequent Registration


                       DOUGHERTY   00024457   SMITH        MARK        ALLEN                3615     COUNCIL RD                ALBANY             GA   31705-6313   AL   9/21/1984    07/17/2018
                       FORSYTH     02825563   PANOS        ALEX        COSTAS               7135     TITCHFIELD PL             CUMMING            GA   30041-8374   AL   8/9/1990     07/31/2002
                       GWINNETT    05685159   WRIGHT       ANDREA      ELIZABETH            3637     GRAHAMRIDGE CT            SNELLVILLE         GA   30039        AL   2/1/2004     09/25/2008
                       GWINNETT    07455853   WRIGHT       CEDRICK     MICHAEL              3550     PLEASANT HILL RD          DULUTH             GA   30096        AL   10/7/2012    08/10/2015
                       WAYNE       06837534   EASTWOOD     MELISSA     ANN                  780      LITTLEFIELD ST            JESUP              GA   31546        AL   2/15/2009    04/11/2016
                       BALDWIN     03020382   ROOTES       MARY        JANE                 206      HUDSON DR NE              MILLEDGEVILLE      GA   31061        AL   8/18/1994    09/24/2018
                       FLOYD       08267742   DAVIS        HOLLIE      MIRANDA              2108     EASTLAND CT SE            ROME               GA   30161        AL   7/16/2010    12/13/2016
                       CLAYTON     10923156   SIMONS       JORDAN      DAVID                5593     THURGOOD CT               ELLENWOOD          GA   30294        AL   10/9/2016    02/25/2019
                       FULTON      08021246   THOMAS       HELEN       B                    3377     WICKUM RD SW              ATLANTA            GA   30349        AL   4/7/2009     04/16/2019
                       CLAYTON     12295695   JONES        TYARA       LEE ANN              818      RIVER VALLEY DR           JONESBORO          GA   30238        AL   7/9/2019     12/06/2019
                       PAULDING    03148011   JOHNSON      MARY        ANN                  130      DUBLIN WAY                DALLAS             GA   30132-7558   AR   2/1/1990     10/05/2012
                       FULTON      07381947   JASON        LAUNEY                           6005     RICHWOOD CIR              ROSWELL            GA   30076        AL   10/5/2008    10/11/2012
                       WAYNE       02295480   JONES        CYNTHIA     DENISE               365      CARLOS RD                 ODUM               GA   31555-8924   AL   1/19/1984    06/11/2009
                       GWINNETT    01935312   DANIEL       RENEE       M                    2099     WICKER WOOD WAY           SNELLVILLE         GA   30078        NJ   9/2/1988     04/29/1997
                       FULTON      00811042   WEBB         ELIZABETH   EVANGELISTA          7566     CRAWFORD CT               FAIRBURN           GA   30213        NV   10/23/1992   08/17/2015
                       CLARKE      02883630   BREWER       MELANIE     FLAGG                412      HOLMAN AVE                ATHENS             GA   30606        NV   10/1/1992    08/04/2008
                       CLARKE      02876607   BREWER       MICHAEL     DAVID                412      HOLMAN AVE                ATHENS             GA   30606        NV   10/1/1992    12/08/2007
                       RICHMOND    03998968   MONTES       ISMAEL      MALDONADO            4510     LAKELAND CT               AUGUSTA            GA   30906        NV   10/8/2000    02/13/2014
                       FULTON      01329403   SPIVEY       CARLA       EVON                 5250     HIGHWAY 138               UNION CITY         GA   30291        NV   7/31/1991    09/16/2016
                       FULTON      06782647   REITZES      MICHAEL     FREDERICK            6105     BLUE STONE RD NE          ATLANTA            GA   30328        NV   6/18/2006    10/09/2016
                       FULTON      06782647   REITZES      MICHAEL     FREDERICK            6105     BLUE STONE RD NE          ATLANTA            GA   30328        NV   6/18/2006    10/09/2016
                       FULTON      05238031   SCHWARTZ     SANFORD     HAROLD               630      REGENCY FOREST CT         ATLANTA            GA   30342-1446   NV   3/7/2001     09/05/2017
                       GWINNETT    02865231   DAVIS        ANGELA                           5251     REPS TRCE                 NORCROSS           GA   30071-1461   NY   9/5/1992     04/11/1997
                       DOUGLAS     02561486   FENN         LISA                             1547     FENMORE ST                LITHIA SPRINGS     GA   30122-6864   NY   5/16/1991    09/07/1995
                       FULTON      08345570   PEREZ        JASON       CRAIG                4222     RICKENBACKER DR NE        ATLANTA            GA   30342-3768   NY   11/2/2010    09/02/2016
                       FULTON      05800523   PERNICE      RYAN        ARTHUR               310      CLOVER CT                 ROSWELL            GA   30075        NY   7/30/2003    10/15/2008
                       FULTON      04884907   SANCHEZ      SUZANNA     BROWNING             3242     PEACHTREE RD NE           ATLANTA            GA   30305        NY   2/24/2000    01/12/2009




  Ex. 2 to Petition:
                       COBB        06154834   PAULEMON     FAUSTIN                          1380     WEXFORD HILLS PKWY SE     SMYRNA             GA   30080        NY   6/26/2004    08/27/2012




Braynard Declaration
                       FULTON      07019390   CHRISTIAN    JANELLE     NICOLE               1029     PIEDMONT AVE NE           ATLANTA            GA   30309        NY   1/6/2008     09/26/2014
                       CHATHAM     11254644   LONG         MAKAYLA     KATHLEEN             11900    WHITE BLUFF RD            SAVANNAH           GA   31419        NY   3/31/2017    10/03/2017
                       BULLOCH     06682459   MORGAN       KURT        EUGENE               1403     LILAC LN                  BROOKLET           GA   30415        NY   11/12/2005   11/28/2016
                       FULTON      08278480   CHRISTIAN    SHANNON     MICHELLE             215      NORTH AVE NE              ATLANTA            GA   30308        NY   7/1/2012     08/24/2016
                       DEKALB      10081759   ELLIOTT      UMAARA      IYNAAS               4378     CREEK BEND CIR            CONLEY             GA   30288        NY   8/9/2013     09/20/2016
                       COBB        03683424   DURENG       SAMUEL      P                    1801     LIGHTWOOD LN NW           ACWORTH            GA   30102        NY   10/8/2000    02/10/2017
                       CHATHAM     05707665   ACUFF        ANDREW      EWING                125      E JONES ST                SAVANNAH           GA   31401        NY   8/20/2006    04/19/2012
                       DEKALB      08165626   LOCKHEART    TIMKA       DATRA                717      POST ROAD LN              STONE MOUNTAIN     GA   30088        NY   6/20/2010    09/15/2016
                       COBB        05580382   WASHINGTON   TRESSA      LISETTE              42       FAIR HAVEN WAY SE         SMYRNA             GA   30080-8086   NY   10/1/2002    10/16/2016
                       DOUGLAS     05796663   DRAYTON      MICHAEL     VINCENT              3016     NEW HAVEN LN              VILLA RICA         GA   30180-5810   OH   8/14/2003    01/26/2012
                       DOUGLAS     05796663   DRAYTON      MICHAEL     VINCENT              3016     NEW HAVEN LN              VILLA RICA         GA   30180-5810   OH   8/14/2003    01/26/2012
                       FULTON      02449645   MANNES       EVE         B                    90       MOUNTAIN CREEK TRCE NW    ATLANTA            GA   30328-3516   NY   10/3/1980    05/09/2007
                       COBB        03683424   DURENG       SAMUEL      P                    1801     LIGHTWOOD LN NW           ACWORTH            GA   30102        NY   10/8/2000    02/10/2017
                       GILMER      06985600   HARRIS       JANICE      M                    2714     OLD BUCKTOWN RD           ELLIJAY            GA   30536-6412   NY   10/20/2006   05/17/2018
                       RICHMOND    10344570   OELLERICH    LONNIE      DANIEL               2553     GA HIGHWAY 88             HEPHZIBAH          GA   30815        NY   9/20/2014    11/05/2019
                       CHEROKEE    02383290   SMITH        BRENDA      F                    250      TRENTON LN                CANTON             GA   30115-8133   OH   10/11/1988   07/17/1989
                       CHATHAM     08413177   MORRIS       KRISTEN     JO                   16       BLACK FOREST DR           SAVANNAH           GA   31410-2709   OH   3/22/2011    09/27/2012
                       MUSCOGEE    01801336   SMITH        DENNIS      JAMES                4024     PICKERING DR              COLUMBUS           GA   31907-1664   OH   8/29/1978    02/13/1980
                       MUSCOGEE    01801336   SMITH        DENNIS      JAMES                4024     PICKERING DR              COLUMBUS           GA   31907-1664   OH   8/29/1978    02/13/1980
                                                                                                                                                                                                   Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 185 of 559




                       DEKALB      02104736   SMITH        JENNIFER    M                    25       WILTSHIRE DR              AVONDALE ESTATES   GA   30002-1465   OH   1/4/1995     10/05/2016
                       RICHMOND    00276514   WILLIAMS     CHRIS                            2049     OLD SAVANNAH RD           AUGUSTA            GA   30901-3749   NY   6/20/1988    07/02/1997



                                                                                                    Page 86
                                                                                 GA Out of State Subsequent Registration


                       RICHMOND    01495210   PERRIN      DIANE       FELICIA           3645     LONDON BLVD               AUGUSTA         GA   30906        NY   5/8/1993     08/21/2014
                       DOUGLAS     05167650   BUMBALO     ANN-MARIE                     5365     ARGYLL LN                 DOUGLASVILLE    GA   30135        NY   10/8/2000    06/12/2015
                       CAMDEN      06374557   VELAZQUEZ   DAVID                         102      BAMBOO DR                 KINGSLAND       GA   31548        NY   9/9/2004     12/08/2016
                       RICHMOND    01477842   HILL        DEBORAH     S                 3419     MERRIMAC AVE              AUGUSTA         GA   30906-5603   OH   12/1/1975    09/28/1992
                       CHATTOOGA   04336805   TATUM       BEVERLY     JEAN              74       FIELDS WALK               SUMMERVILLE     GA   30747-5735   OH   6/20/2004    02/12/2016
                       FULTON      08648584   RHODES      KEVIN       XAVIER            1002     BURNS DR SW               ATLANTA         GA   30310        OH   10/7/2012    02/24/2016
                       CHEROKEE    08874433   TAYLOR      DEREK       MARTIN            1189     ARBORHILL DR              WOODSTOCK       GA   30189-6893   OH   9/15/2012    09/21/2016
                       CHATHAM     05723143   DOE         KARADO      MARQUIS           22       SHEFFIELD ST              SAVANNAH        GA   31415        OH   10/3/2004    09/27/2016
                       GWINNETT    02456850   NEAL        ERIC        DYWAIN            1232     HOGAN RIDGE CT            GRAYSON         GA   30017        OH   8/22/1992    09/19/2013
                       CHEROKEE    08119081   WOLTERING   MARGARET    BOUIS             125      HAWKS TRL                 WALESKA         GA   30183        OH   10/27/2009   01/23/2012
                       GLYNN       06879280   MCKENZIE    CAITLIN     ROSE              113      LEESWOOD CIR              BRUNSWICK       GA   31525        OK   10/5/2008    01/13/2016
                       GWINNETT    11566853   MCMICHAEL   MATTHEW     NOEL              2972     ALBION FARM RD            DULUTH          GA   30097        OR   1/19/2018    02/16/2018
                       HOUSTON     00790350   JOHNSON     PATRICIA    ANN               621      RANDOLPH AVE              WARNER ROBINS   GA   31098        OR   3/1/1980     08/28/2019
                       MADISON     03786237   EIDSON      SANDRA      A                 685      SHOAL CREEK RD            COLBERT         GA   30628        SC   10/3/2004    08/24/2018
                       RICHMOND    07023636   BONEPARTE   COURTNEY    L                 501      HINES ST                  AUGUSTA         GA   30901        SC   12/27/2006   03/04/2016
                       COLUMBIA    02264733   LEWIS       SANDRA      L                 6014     HARLEM GROVETOWN RD       HARLEM          GA   30814-4315   SC   3/19/1981    03/05/2012
                       MADISON     03532520   SMITH       MICHAEL     EUGENE            597      CLOVER AVE                COMER           GA   30629        PA   6/9/1996     09/27/2012
                       CHATHAM     01510834   JOHNSON     EMILY       R                 2231     N FERNWOOD CT             SAVANNAH        GA   31404        SC   1/1/1978     10/06/2006
                       NEWTON      00320105   MILLER      JENNIFER    LYNN              240      OVERLOOK DR               COVINGTON       GA   30016        PA   3/21/1986    02/11/2013
                       DEKALB      05914754   GATLIN      BRANDY      JENA              1900     PETITE LN                 LITHONIA        GA   30058        PA   10/3/2004    04/13/2014
                       FORSYTH     10785090   KOLLEK      ENYA                          4305     AARON SOSEBEE RD          CUMMING         GA   30040        PA   5/18/2016    10/03/2016
                       GORDON      08196696   HUBBARD     JAMES       RONNIE            133      VERSALLIES DR NE          CALHOUN         GA   30701        PA   11/2/2014    04/27/2018
                       NEWTON      11932908   MILLER      JACOB       ALLEN             60       RIVER COVE MDWS           SOCIAL CIRCLE   GA   30025        PA   10/3/2018    07/31/2020
                       LEE         07064385   FRAZIER     COURTNEY    DANIELLE          591      WINIFRED RD               LEESBURG        GA   31763        PA   10/5/2008    09/01/2016
                       GORDON      00670820   HAIGHT      MARGARET    L                 1189     RYO MOUNTAIN LOOP SE      FAIRMOUNT       GA   30139-4006   PA   10/5/1992    10/04/1993
                       FULTON      06958436   KELLY       TYLER       LEE               14260    SADDLESPRINGS LN          ALPHARETTA      GA   30004        PA   10/8/2006    09/24/2010
                       FULTON      06958436   KELLY       TYLER       LEE               14260    SADDLESPRINGS LN          ALPHARETTA      GA   30004        PA   10/8/2006    09/24/2010




  Ex. 2 to Petition:
                       RICHMOND    01487184   MERWIN      JEANETTE    R                 2020     LAKESIDE DR               AUGUSTA         GA   30906-9698   SC   6/12/1990    07/16/2002




Braynard Declaration
                       DEKALB      04475982   DEPUGH      RALPHINE                      7138     LONE OAK TRCE             LITHONIA        GA   30058        SC   10/8/2000    07/09/2007
                       LIBERTY     04039326   TUCK        CURLEY                        389      MELONEY DR                HINESVILLE      GA   31313        SC   1/28/1997    09/08/2015
                       MCDUFFIE    00245161   NELSON      JOSEPH      D                 3511     SURREY RD                 THOMSON         GA   30824        SC   10/23/1990   05/08/2017
                       RICHMOND    02294803   ALDRICH     DENISE      A                 1602     JOHNS RD                  AUGUSTA         GA   30904        SC   5/8/1995     09/05/2017
                       CHATHAM     08917077   TRACY       PAMELA      G                 711      E 46TH ST                 SAVANNAH        GA   31405        SC   10/6/2013    06/22/2018
                       CATOOSA     00419186   ROGERS      DEBORAH     F                 17       LANCE DR                  RINGGOLD        GA   30736-7668   SC   9/27/1983    10/03/1994
                       BRYAN       06147584   BAMMAN      JOHN        W                 280      WILLIAMSON DR             RICHMOND HILL   GA   31324        SC   10/3/2004    12/30/2005
                       BRYAN       03697174   BAMMAN      KRISTIN     D                 280      WILLIAMSON DR             RICHMOND HILL   GA   31324        SC   10/6/1996    02/09/2006
                       BALDWIN     04535600   PAINTER     KATHERINE   C                 275      NELSON RD NW              MILLEDGEVILLE   GA   31061        SC   4/15/1998    12/31/2007
                       CARROLL     03779086   TRUE        JERE        CHARLES           150      W HONEYSUCKLE LN          CARROLLTON      GA   30116        TX   8/14/1996    10/04/2012
                       OCONEE      00795608   GAINES      DEE         DEE               2168     SHOAL CREEK WAY           BISHOP          GA   30621-6533   SC   3/16/1988    09/02/2000
                       EFFINGHAM   01536375   ANDERSON    JACQUELYN   MARCIA            306      PECAN GROVE BLVD          BLOOMINGDALE    GA   31302-4039   TX   1/1/1992     12/18/2002
                       LAURENS     01017065   WILSON      JOHNNY                        1811     SPRINGDALE RD             DUBLIN          GA   31021-3855   TN   6/12/1968    08/16/1991
                       DECATUR     01641202   COLLINS     KELLY       MCDANIEL          456      FLINT RIVER HEIGHTS RD    BAINBRIDGE      GA   39817        TN   1/27/1993    10/09/2018
                       FULTON      04095112   HOPPERTON   MICHAEL     RAY               4050     CHARLESTON LN             ROSWELL         GA   30075-3295   TX   10/4/1998    08/04/2000
                       FULTON      03606421   HOPPERTON   LAURA       SEAY              4050     CHARLESTON LN             ROSWELL         GA   30075-3295   TX   10/6/1996    07/29/2000
                       FORSYTH     06314058   HARKINS     JON-ERIK                      7075     WESSEX WAY                CUMMING         GA   30028        TN   10/3/2004    12/28/2012
                       GORDON      04113956   MOSER       LARRY       D                 325      N AIRPORT CIR NW          RESACA          GA   30735        TN   4/17/1997    07/17/2009
                       DEKALB      06856055   ROBIE       CAROL       YVETTE            3024     BORING RIDGE DR           DECATUR         GA   30034        TN   6/18/2006    06/03/2016
                                                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 186 of 559




                       COBB        06980705   WATSON      ERYK                          37       CUMBERLAND XING SE        SMYRNA          GA   30080        TN   10/2/2006    09/24/2008
                       GWINNETT    06917509   COLEMAN     ASHLEY      ANN               1331     TIMBER WAY CV             LOGANVILLE      GA   30052        TN   6/27/2006    01/06/2015



                                                                                                Page 87
                                                                                          GA Out of State Subsequent Registration


                       COLUMBIA   02261658   KITCHENS         ROBERT        FLOYD                842      HIGH GREEN CT             GROVETOWN        GA   30813        TN   9/26/1976    12/17/2015
                       DEKALB     08518706   REILLY           SAMUEL        BURNS                579      EMORY OAKS WAY            DECATUR          GA   30033        TN   2/5/2012     01/14/2016
                       CHEROKEE   06598666   THOMAS           JENNIFER      KAY                  2008     GREENHILL PASS            CANTON           GA   30114        TN   10/5/2008    06/13/2016
                       LAURENS    00773437   TANT             JOHNNY        PAUL                 1721     E PINE NEEDLE LN          RENTZ            GA   31075        TN   1/5/1995     08/20/2016
                       COLUMBIA   06969400   KING             MICHAEL       ANTHONY              102      KNOB HILL DR              EVANS            GA   30809        TX   10/8/2006    01/26/2017
                       GWINNETT   02042366   MCLIN            YVONNE        H                    3230     GOLFE LINKS DR            SNELLVILLE       GA   30039-4711   TN   2/8/1988     08/07/2017
                       WALKER     02284201   TODD             ALFRED        K                    252      COLBERT HOLLOW RD         ROCK SPRING      GA   30739        TN   9/25/1992    12/15/2017
                       COBB       04761268   PATTERSON        MAXIE         ALLYNE               2200     PEACEDALE CT              MARIETTA         GA   30064        TN   8/27/1999    08/03/2018
                       FORSYTH    11113440   RAMASAMY         SHOBANA                            1845     BARRETT DR                CUMMING          GA   30040        TN   11/1/2016    07/24/2020
                       DOUGLAS    10649863   MILAM            DANNY         ANDRE                2726     DEL RIDGE DR              DOUGLASVILLE     GA   30135        TX   1/17/2016    11/08/2016
                       CHATHAM    01550558   JOHNSON          DELORES                            111      W 52ND ST                 SAVANNAH         GA   31405        TX   1/1/1990     10/10/1991
                       CHATHAM    01550558   JOHNSON          DELORES                            111      W 52ND ST                 SAVANNAH         GA   31405        TX   1/1/1990     10/10/1991
                       FULTON     07451184   REYNOLDS         HAMILTON      BOUNDS               2620     BROOKDALE DR NW           ATLANTA          GA   30305        TX   2/8/2008     05/31/2013
                       FULTON     08206041   ROORBACH         MADELINE      DALTON               1748     WILDWOOD RD NE            ATLANTA          GA   30306-3019   TX   4/21/2010    09/17/2015
                       HOUSTON    10567729   HESS             JIN           AH                   102      FIGSTON RUN               KATHLEEN         GA   31047        TX   10/20/2015   05/21/2016
                       DOUGLAS    03596663   MILES            VINCENT       LEON                 627      PRESTON LANDING CIR       LITHIA SPRINGS   GA   30122        TX   10/8/2000    03/20/2016
                       ROCKDALE   03429407   LUONG            AMANDA                             1981     GLEATON RD NE             CONYERS          GA   30013        TX   8/16/2003    10/01/2016
                       MUSCOGEE   06766397   CAZEAU           LATRESHIA     NICOLE               1265     RIGDON RD                 COLUMBUS         GA   31906-2607   TX   2/11/2006    07/19/2018
                       FULTON     02400689   OWOLABI          CLEMENT       AYODEJI              2458     MAIN ST NW                ATLANTA          GA   30318        TX   11/8/1985    06/18/2003
                       GWINNETT   08959098   CRUZ             CARLOS        JUAN                 2542     PEPPER CT                 LAWRENCEVILLE    GA   30044        TX   10/9/2016    10/14/2018
                       DEKALB     02117805   TAYLOR           DEAN          KENNETH              6024     PATTILLO WAY              LITHONIA         GA   30058-6220   TX   3/11/1995    09/15/2018
                       DOUGLAS    07440364   WINFREY          KEVIN         DEMETRIUS            5520     MOSSY VIEW DR             DOUGLASVILLE     GA   30135        TX   1/21/2008    02/08/2019
                       LIBERTY    11764027   WATKINS          JAYLIN        CHRISTOPHER          66       MARTHA ST                 ALLENHURST       GA   31301        TX   7/12/2018    01/18/2019
                       COBB       06981810   BREEDING         RAYMOND       LAWRENCE             5510     MUDLARK CIR               POWDER SPRINGS   GA   30127        TX   10/9/2006    04/27/2013
                       GWINNETT   06008201   TIEU             DAVID                              102      SUMMER PL                 NORCROSS         GA   30071        TX   6/17/2010    07/17/2014
                       MADISON    10199918   SMITH            CHRISTOPHER   MICHAEL              369      COYAL STRICKLAND RD       HULL             GA   30646        TX   4/17/2014    05/22/2019
                       COBB       05742778   ADAMS            ASHLEY        COX                  4153     LIBERTY LN                MARIETTA         GA   30066        TX   10/3/2004    10/05/2019




  Ex. 2 to Petition:
                       GWINNETT   02877979   DAVIS            MICHAEL       RAY                  1020     BIRCH RIDGE RUN           LAWRENCEVILLE    GA   30043        TX   10/5/1992    03/16/2006




Braynard Declaration
                       COLUMBIA   00953235   TRAPNELL         KEVIN         KENNEDY              7507     LUCAS AVE                 EVANS            GA   30809        TX   10/19/1988   03/15/2012
                       LEE        06279424   GARZA            MELEIA        DAWN                 117      RED TIP LN                ALBANY           GA   31721-6356   TX   10/1/2004    01/29/2006
                       LEE        06279424   GARZA            MELEIA        DAWN                 117      RED TIP LN                ALBANY           GA   31721-6356   TX   10/1/2004    01/29/2006
                       STEWART    00269609   STEPHENS         MARY          HOUSE                404      PAUL STEPHENS RD          RICHLAND         GA   31825        TX   1/1/1994     05/30/2007
                       STEPHENS   01291692   MORGAN           JANIS         SYRENA               96       ELLEN CT                  TOCCOA           GA   30577        TX   6/12/1991    06/20/2012
                       CLARKE     03938233   RICHARD-EGGERS   KATHLEEN      ELLEN                531      LACEBARK DR               ATHENS           GA   30605        TX   10/6/1996    07/22/2015
                       FULTON     08200613   DEANGELO         ELIZABETH     AVORA                240      GROGANS LAKE PT           SANDY SPRINGS    GA   30350        TX   4/10/2010    02/25/2016
                       CHATHAM    05358013   DRAWSAND         PERRY         ROY                  1510     E 38TH ST                 SAVANNAH         GA   31404        TX   10/3/2004    11/03/2008
                       DEKALB     06046918   SUBER            STACEY        MICHELLE             3238     ABBEYWOOD DR              DECATUR          GA   30034        TX   10/3/2004    02/26/2015
                       COBB       04329034   GALLEGOS         RICARDO       V                    2591     HEARTHWOOD PL SW          MARIETTA         GA   30064-4208   TX   2/2/1998     04/10/2015
                       GWINNETT   05113861   RAMIREZ          FRANKLIN                           930      LAKEFAIRE LNDG            SUWANEE          GA   30024        TX   10/4/2000    01/04/2015
                       LOWNDES    08599746   PAGE             JOHN          CHRISTIAN            5755     COLEMAN RD NW             HAHIRA           GA   31632-3419   TX   2/2/2012     06/17/2016
                       CHEROKEE   10444352   GORDON           STEPHANIE     MARIE                503      OXEYE DR                  WOODSTOCK        GA   30188        TX   4/9/2015     02/25/2016
                       ROCKDALE   02903459   BARNES           ROY           OSVALDO              4280     INGLE CT                  CONYERS          GA   30012-1759   TX   1/20/1995    10/12/2016
                       FULTON     06650575   RENFRO           JEFFERY       DEAN                 5686     LAWLEY DR                 JOHNS CREEK      GA   30022        TX   10/1/2005    04/09/2017
                       LINCOLN    06416609   ANDREWS          KIWANAS       DONYAWN              1105     WRIGHT ZELLARS RD         LINCOLNTON       GA   30817        TX   10/5/2008    07/22/2017
                       COLUMBIA   05414919   WILLIAMS         JOHN          WAYNE                424      WALDEN GLEN LN            EVANS            GA   30809        TX   10/6/2002    10/26/2018
                       FULTON     08375255   PEARSON          MICHAEL       LYNDON               861      CHARLES ALLEN DR NE       ATLANTA          GA   30308        TX   10/7/2012    02/24/2019
                       GWINNETT   06644700   NGUYEN           LAN           XUAN                 63       HARMONY GROVE RD          LILBURN          GA   30047        TX   8/23/2005    08/12/2020
                                                                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 187 of 559




                       DEKALB     03431073   ESPINOZA         FRANCISCO     JAVIER               3931     WOODRIDGE WAY             TUCKER           GA   30084-2159   TX   10/6/1996    04/25/2019
                       COBB       07021097   HENDERSON        ARDEN         RENEE                986      REGAL HILLS LN            MABLETON         GA   30126        TX   10/5/2008    02/04/2016



                                                                                                         Page 88
                                                                                        GA Out of State Subsequent Registration


                       COBB         07891560   GILHAM       LEON          EDWARD               258      WHITLOCK DR SW            MARIETTA            GA   30064        VA   5/31/2008    08/19/2015
                       CLAYTON      04039056   JOHNSON      CHRISTOPHER   L                    10994    MANSURA PL                HAMPTON             GA   30228-6317   UT   9/7/2001     06/19/2017
                       WALKER       03252302   TOLBERT      ANNA          LAURA                246      STEPHENS LN               RISING FAWN         GA   30738-2273   VA   10/6/1996    02/12/2007
                       BIBB         00155562   WILSON       DAVID         LEE                  3049     MONTPELIER PL             MACON               GA   31204        VA   2/13/1984    10/06/2008
                       HENRY        07387926   MARTIN       NISSA         KENDRA               501      CARLSBAD CV               STOCKBRIDGE         GA   30281        VA   10/5/2008    09/28/2011
                       MONROE       06605586   SMITH        MARK          ALLEN                212      KYNDALL LN                FORSYTH             GA   31029-8763   VA   10/5/2008    02/23/2015
                       COBB         07891560   GILHAM       LEON          EDWARD               258      WHITLOCK DR SW            MARIETTA            GA   30064        VA   5/31/2008    08/19/2015
                       PAULDING     07256866   BRANDON      MARK          LORENZO              67       DAZZLING CT               DALLAS              GA   30132-9211   VA   9/20/2007    03/21/2018
                       MONTGOMERY   05079175   OWENS        ROBERT        EDWARD               535      BUCKHORN CREEK RD         VIDALIA             GA   30474        VA   1/16/2018    06/18/2018
                       FULTON       11362105   REID         RANDI         KENNEDY              3230     KINGSDALE DR SW           ATLANTA             GA   30311        VA   6/8/2017     09/08/2017
                       LOWNDES      10056549   OWENS        MARIE         ANNTOINETTE          4033     FOXBOROUGH BLVD           VALDOSTA            GA   31602        VA   7/16/2013    11/13/2019
                       NEWTON       12248149   MYERS        RABERA        ORIANA EVE           285      HOGLEN DR                 COVINGTON           GA   30016        VA   6/4/2019     09/30/2019
                       FULTON       10401725   BROKENBURR   ANNITRA       SHERRI               5750     BUFFINGTON RD             COLLEGE PARK        GA   30349        VA   12/28/2014   03/10/2020
                       FULTON       11362017   PANTHER      ERIC          JAMES                314      HAMBLEDON WALK            ALPHARETTA          GA   30022        VA   6/8/2017     10/02/2017
                       HENRY        05136195   LUCKIE       JASON         LYN                  303      CHANDA CV                 MCDONOUGH           GA   30253        VA   8/30/2004    03/29/2012
                       GWINNETT     06706672   PECK         SHARLA        LEEANN               37       CAMP CREEK RD SW          LILBURN             GA   30047        VA   11/22/2005   09/23/2015
                       RABUN        10220341   SCHAEFER     PAUL          ANDERSON             1000     Y CAMP RD                 TALLULAH FALLS      GA   30573        VA   10/5/2014    09/29/2016
                       DOUGLAS      10401781   MILAM        JAMIA         DOMINIQUE            2726     DEL RIDGE DR              DOUGLASVILLE        GA   30135        VA   1/4/2015     07/24/2018
                       DEKALB       05301053   DECINQUE     ANTHONY       C                    1685     WITHMERE WAY              DUNWOODY            GA   30338        CT   7/21/2002    03/30/2006
                       DEKALB       07760711   GARRETSON    JOHN          THOMAS               1418     VAN EPPS AVE SE           ATLANTA             GA   30316        CT   10/5/2008    07/08/2019
                       DEKALB       03892439   CAMPBELL     CRAIG         D                    1856     COLT DR                   ATLANTA             GA   30341-1431   FL   9/30/1996    09/21/2004
                       CAMDEN       08067398   ELLIS        YVANNA        RAE                  4087     VACUNA RD                 KINGSLAND           GA   31548        CT   7/6/2009     09/06/2018
                       DEKALB       01907714   BROWN        MARK          A                    733      EASTWOOD RISE             STONE MOUNTAIN      GA   30087-5401   DE   6/25/1988    09/15/1991
                       DOOLY        00599378   REDDING      MELVIN        LEON                 5200     FRANKLIN RD               VIENNA              GA   31092        FL   5/14/1992    09/29/2011
                       GWINNETT     02869820   DARLING      CAROLYN       JOAN                 6508     PIERLESS AVE              SUGAR HILL          GA   30518        FL   9/26/1992    10/06/2011
                       DEKALB       04195412   GLASPER      ANDRE                              1121     SHEPPARD PL               STONE MOUNTAIN      GA   30083-5333   CT   8/14/1997    12/13/2006
                       DEKALB       03892439   CAMPBELL     CRAIG         D                    1856     COLT DR                   ATLANTA             GA   30341-1431   FL   9/30/1996    09/21/2004




  Ex. 2 to Petition:
                       RICHMOND     05256332   BARR         KEVIN         LLOYD                1510     WYLDS CT                  AUGUSTA             GA   30909        FL   4/12/2001    10/08/2012




Braynard Declaration
                       ROCKDALE     02856445   BOWE         PAMELA                             2477     HAMPSHIRE CV              CONYERS             GA   30013-6394   FL   6/20/1992    01/11/1995
                       GWINNETT     03983983   CRENSHAW     GARY          W                    3242     SKYLAND GLEN CT           SNELLVILLE          GA   30078        FL   10/8/2000    04/28/2004
                       CLAYTON      02580665   SPRING       MARTHA        H                    1546     KING RD                   RIVERDALE           GA   30296-2917   FL   11/2/1982    08/08/1996
                       CLAYTON      02576944   SPRING       MICHAEL       DENNIS               1546     KING RD                   RIVERDALE           GA   30296        FL   5/20/1976    08/08/1996
                       HALL         06089215   MCDOWELL     LATASHA       MONIQUE              3305     WOOD ACRES RD SW          OAKWOOD             GA   30566        FL   6/20/2004    11/03/2014
                       DEKALB       02909731   HART         MARY          VIVIAN               3707     CHAVERS PL                STONE MOUNTAIN      GA   30083        FL   3/8/1995     07/20/2004
                       DEKALB       02909731   HART         MARY          VIVIAN               3707     CHAVERS PL                STONE MOUNTAIN      GA   30083        FL   3/8/1995     07/20/2004
                       CHATHAM      06751922   GASKINS      MARCIA        EILEEN               619      WYNDHAM WAY               POOLER              GA   31322        FL   10/5/2008    05/04/2012
                       ROCKDALE     05954664   GILBERT      YAMIECE       ELIZABETH            3039     HORSESHOE SPRINGS DR NE   CONYERS             GA   30013        FL   6/20/2004    07/11/2012
                       ROCKDALE     05954664   GILBERT      YAMIECE       ELIZABETH            3039     HORSESHOE SPRINGS DR NE   CONYERS             GA   30013        FL   6/20/2004    07/11/2012
                       GWINNETT     05200879   RUDOLPH      PERSAUD                            1352     FIRESIDE CT SW            LILBURN             GA   30047        FL   10/28/2000   12/09/2011
                       COBB         06828032   CEVERE       RACHAEL       DARE                 1014     CHATEAU LN SE             SMYRNA              GA   30082        FL   6/18/2006    07/17/2012
                       DEKALB       02949611   HAYNES       DAVID         B                    2332     BIG PINE CT               CONLEY              GA   30288-1436   FL   6/29/1995    08/30/1999
                       DEKALB       02949611   HAYNES       DAVID         B                    2332     BIG PINE CT               CONLEY              GA   30288-1436   FL   6/29/1995    08/30/1999
                       EFFINGHAM    05358598   MOCK         RICHARD       BARRON               159      CLYDESDALE CT             GUYTON              GA   31312        FL   10/7/2001    12/10/2004
                       EFFINGHAM    05358598   MOCK         RICHARD       BARRON               159      CLYDESDALE CT             GUYTON              GA   31312        FL   10/7/2001    12/10/2004
                       GWINNETT     01635910   ROBBINS      GENA          BRODIE               364      BAYSHORE CT               SUWANEE             GA   30024        FL   4/24/1986    02/16/1999
                       DODGE        07817116   REYNOLDS     ROBERT        FRANKLIN             18       BUSH AVE                  CHAUNCEY            GA   31011        FL   10/5/2008    09/19/2012
                       DODGE        07817116   REYNOLDS     ROBERT        FRANKLIN             18       BUSH AVE                  CHAUNCEY            GA   31011        FL   10/5/2008    09/19/2012
                                                                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 188 of 559




                       DEKALB       05023171   HINGERTON    JASON         WRIGHT               1825     STONEY CREEK DR SE        ATLANTA             GA   30316-3676   FL   10/8/2000    01/13/2001
                       GWINNETT     05821284   CALVIN       SHEENA        AISHA                3280     COUNTRY CLUB VILLAGE LN   PEACHTREE CORNERS   GA   30092        FL   10/3/2004    10/03/2012



                                                                                                       Page 89
                                                                                    GA Out of State Subsequent Registration


                       CLARKE      05861126   HORKAN      DAVIS        BLANKS              240      TOWNS WALK DR             ATHENS           GA   30606        FL   2/1/2004     10/09/2012
                       GREENE      08610490   GETTYS      KATHERINE    ELIZABETH           1031     WALTON WAY                GREENSBORO       GA   30642        FL   2/22/2012    09/07/2012
                       COBB        04761463   DECKARD     MARGARET     DARLENE             3950     FREY RD NW                KENNESAW         GA   30144        FL   8/27/1999    09/07/2012
                       GWINNETT    03572894   FINN        MICHAEL      THOMAS              4700     PRESTBURY DR              SUWANEE          GA   30024        FL   2/6/2000     07/01/2005
                       COBB        01675567   RANDELL     TRACEY       LYVETA              2055     BARRETT LAKES BLVD NW     KENNESAW         GA   30144        FL   10/4/1990    07/01/2005
                       COBB        01675567   RANDELL     TRACEY       LYVETA              2055     BARRETT LAKES BLVD NW     KENNESAW         GA   30144        FL   10/4/1990    07/01/2005
                       GWINNETT    08293841   DUPERVIL    JOSEPH                           4031     SHORESIDE LN              SNELLVILLE       GA   30039        FL   10/3/2010    05/14/2013
                       GWINNETT    04692779   CHIOK       JOSEPH       IVAN                1064     BRIGHTON COVE TRL         LAWRENCEVILLE    GA   30043        FL   9/30/2000    04/02/2014
                       COBB        02333194   PERRY       SHAWN        REUBEN              1901     LANDFALL PASS NW          KENNESAW         GA   30152        FL   6/20/1990    12/22/1995
                       COBB        02333194   PERRY       SHAWN        REUBEN              1901     LANDFALL PASS NW          KENNESAW         GA   30152        FL   6/20/1990    12/22/1995
                       CLAYTON     01624848   CLEMENTS    HOMER        BERNARD             5736     PECAN GRV                 ELLENWOOD        GA   30294        FL   1/1/1994     10/16/1996
                       DEKALB      01944015   DOUGLAS     JAMES        J                   747      LULLWATER RD NE           ATLANTA          GA   30307-1288   FL   2/5/1988     03/14/2007
                       DEKALB      08006060   BURGESS     FARRAH       VANESSA             6215     KLONDIKE RIVER RD         LITHONIA         GA   30038        FL   3/16/2009    02/27/2014
                       HANCOCK     02223445   DIXON       RANDOLPH                         120      PINEAPPLE LN              SPARTA           GA   31087        FL   9/8/1975     07/03/2003
                       HARALSON    04964516   MCCLURE     MATTHEW      JOEL                4760     GEORGIA HIGHWAY 100 N     TALLAPOOSA       GA   30176        FL   6/18/2000    09/14/2012
                       GWINNETT    05074720   CARKHUM     CRAIG                            4018     BRUMBY WAY                SNELLVILLE       GA   30039        FL   10/8/2000    01/08/2003
                       RICHMOND    06265057   DENT        YVONNE       ARLENE              2026     JASPER CT                 FORT GORDON      GA   30905        FL   10/3/2004    07/26/2013
                       GWINNETT    05426302   BOLES       MALISSA      CHRISTINE           1545     PIRKLE RD                 NORCROSS         GA   30093        FL   10/6/2002    02/04/2014
                       DEKALB      08670257   WHITE       ALEXANDRIA   TYLER               6009     S DESHON CT               LITHONIA         GA   30058        FL   4/18/2012    07/26/2013
                       HABERSHAM   07337959   PARAMO      RAFAEL                           176      MARTIN DR                 ALTO             GA   30510-4612   FL   12/19/2007   05/31/2013
                       CLAYTON     08784477   HARRIS      LACHEA       WAYNETT             7545     TARA RD                   JONESBORO        GA   30236        FL   10/7/2012    01/06/2014
                       CHARLTON    07220771   NETTLES     SETH         RAYMOND             459      BUCKSHOT RD               SAINT GEORGE     GA   31562        FL   8/6/2009     11/13/2013
                       DEKALB      05801022   COSSIN      RANDI        ELIZABETH           1939     COBBLESTONE CIR NE        ATLANTA          GA   30319        FL   10/3/2004    09/03/2013
                       PIERCE      07760746   BRYANT      ANTHONY                          1458     N RIVER OAKS DR           BLACKSHEAR       GA   31516-4647   FL   9/30/2008    01/22/2014
                       COBB        03031418   MITCHELL    DONALD       FREDRICK            706      ROBINSON FARMS DR         MARIETTA         GA   30068-3277   FL   2/1/1995     04/16/2009
                       DEKALB      03426766   BROWN       STEVEN       L                   10105    KENSINGTON TRL            LITHONIA         GA   30038        FL   6/9/1996     01/28/2004
                       WARE        01358186   SIMMONS     TOMMYE       PAMELA              1312     CARSWELL AVE              WAYCROSS         GA   31503        FL   5/6/1993     09/15/2014




  Ex. 2 to Petition:
                       GWINNETT    04545688   BROWN       DEPHINE      VENITA              301      JACKSON PL NW             LILBURN          GA   30047        FL   10/4/1998    07/28/2014




Braynard Declaration
                       GWINNETT    06628009   BOUCARD     NADEGE                           3735     PATHEON CIR               SNELLVILLE       GA   30039        FL   1/6/2008     04/23/2014
                       CLAYTON     06086328   MATHIS      SHAUN        MAURICE             91       HAGER DR                  RIVERDALE        GA   30274        FL   10/3/2004    05/01/2014
                       GWINNETT    04692779   CHIOK       JOSEPH       IVAN                1064     BRIGHTON COVE TRL         LAWRENCEVILLE    GA   30043        FL   9/30/2000    04/02/2014
                       GWINNETT    07270637   BROOKS      MELODY       ILEANA              3625     WINDLAKE DR               SNELLVILLE       GA   30039        FL   1/6/2008     08/20/2014
                       ROCKDALE    03402324   WILLIAMS    DEREK        E                   1231     LIONSGATE DR              CONYERS          GA   30094-1105   FL   6/9/1996     02/15/2006
                       DEKALB      08955053   DECAISSEE   APRIL        LATRICE             3833     RICE POINTE               DECATUR          GA   30034        FL   4/8/2013     10/04/2018
                       PUTNAM      06418427   SAYERS      TIMOTHY      JASON               107      SHELLCRACKER CT           EATONTON         GA   31024        FL   10/7/2012    10/16/2014
                       DECATUR     05761409   MOTEN       DEXTER       BERNARD             127      DUPREE ST                 BAINBRIDGE       GA   39819-2900   FL   10/5/2008    12/18/2014
                       DEKALB      08334401   VERNON      JONELLE                          1450     LA FRANCE ST NE           ATLANTA          GA   30307        FL   7/1/2012     10/28/2014
                       RABUN       03189134   KYLE        SUZANNE      ELIZABETH           2313     CHARLIE MTN RD            TIGER            GA   30576        FL   10/5/1992    06/15/2006
                       GWINNETT    11797297   HAMILTON    EDWIN        LEE                 3274     BROOKSONG WAY             DACULA           GA   30019        FL   6/9/1996     07/03/2006
                       GWINNETT    02816201   HAMILTON    MARIANGELI   MARRERO             3274     BROOKSONG WAY             DACULA           GA   30019        FL   1/11/1990    07/03/2006
                       DEKALB      05533607   GOGGANS     CHASE        HAYES               305      BROOKHAVEN AVE NE         ATLANTA          GA   30319-3283   FL   10/6/2002    07/25/2006
                       HALL        05790145   MITCHELL    KORVIN       KAVARIS             795      COLLEGE AVE SE            GAINESVILLE      GA   30501        FL   8/8/2003     08/21/2006
                       GREENE      00142732   NICHOLSON   GARY         ROGER               1181     MILL CRK                  GREENSBORO       GA   30642        FL   11/15/1993   10/25/2006
                       DEKALB      10530317   WHITE       JORDYN       MICHELE             4200     RUE SAINT DOMINIQUE       STONE MOUNTAIN   GA   30083        FL   8/5/2015     10/07/2016
                       PUTNAM      03476403   CAMPBELL    MARY         P                   112      RIVER BEND CT             EATONTON         GA   31024        FL   2/4/1996     03/22/2007
                       DEKALB      08766440   BROUGHTON   BRANDI       ALEXANDRIA          1945     SAVOY DR                  ATLANTA          GA   30341        FL   9/7/2012     01/14/2016
                       GWINNETT    02742127   BRANNAN     MALINDA      H                   251      HANARRY DR                LAWRENCEVILLE    GA   30046        FL   1/26/1979    09/19/2007
                                                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 189 of 559




                       CARROLL     03549113   HUME        MONICA       BERRY               118      TURNBERRY CIR             CARROLLTON       GA   30116        FL   10/6/1996    06/12/2008
                       HOUSTON     00798466   GARRARD     BETTY        JEAN                114      COUNTRY WALK              WARNER ROBINS    GA   31088        FL   5/28/1988    07/16/2008



                                                                                                   Page 90
                                                                                        GA Out of State Subsequent Registration


                       DEKALB     03548958   CAMPBELL       WINSTON       S                    4511     BUCKINGHAM CIR            DECATUR          GA   30035        FL   10/6/1996    08/11/2008
                       DEKALB     03548958   CAMPBELL       WINSTON       S                    4511     BUCKINGHAM CIR            DECATUR          GA   30035        FL   10/6/1996    08/11/2008
                       HENRY      03881623   COOK           JEFFERY       LYNN                 6220     WINSTON TRCE              MCDONOUGH        GA   30252-6998   FL   10/5/1997    09/23/2008
                       DEKALB     02125588   TUCKER         BELINDA       COLLEEN              2351     BYNUM RD NE               ATLANTA          GA   30319        FL   1/18/1995    12/21/2015
                       FAYETTE    04801729   BAKER          DARRELL       OWEN                 165      HADDOCK PT                BROOKS           GA   30205        FL   10/25/1999   12/14/2015
                       HENRY      04413496   HALL           KENNETH       MARTEZ               132      NATURES POINTE DR         HAMPTON          GA   30228        FL   1/6/2008     07/20/2015
                       DEKALB     06376780   HARRIS         CHARLES       MILTON               4025     PHILS CT                  TUCKER           GA   30084        FL   10/5/2014    06/26/2015
                       GREENE     02889503   LIPTAK         DOUGLAS       WILLIAM              1051     THORNTON CREEK            GREENSBORO       GA   30642        FL   10/1/1993    04/22/2009
                       RICHMOND   05884181   BRYANT         CHARLIE                            1207     HOLDEN DR                 AUGUSTA          GA   30904        FL   1/6/2008     08/10/2009
                       COBB       03024632   BAGLEY         MARK          EDWARD               125      MIDWAY RD NW              MARIETTA         GA   30064        FL   10/1/1984    09/25/2009
                       DAWSON     03060202   PERRY          CHARLES       EDWARD               51       LAKE SYDNEY DR            DAWSONVILLE      GA   30534        FL   7/1/1984     09/06/2001
                       BULLOCH    08821599   SMITH          CHARLES       LESLIE               2057     PINEMOUNT BLVD            STATESBORO       GA   30461-2359   FL   10/2/2012    10/12/2016
                       DEKALB     08818094   HERRERA        CAROLINE      ELAINE               230      LOWRY ST NE               ATLANTA          GA   30307        FL   10/7/2012    02/19/2016
                       DEKALB     08818094   HERRERA        CAROLINE      ELAINE               230      LOWRY ST NE               ATLANTA          GA   30307        FL   10/7/2012    02/19/2016
                       WARE       06332710   AGARWAL        NISHI                              595      HILLMONT DR               WAYCROSS         GA   31503        FL   10/3/2004    03/08/2011
                       COFFEE     08397603   MILLER         DANNY         RAY                  49       BLACKJACK OAK ST          DOUGLAS          GA   31533        FL   2/25/2011    02/18/2016
                       CLAYTON    06983496   SOUDER         BRITTANY      NICOLE               10200    HEMLOCK WAY               JONESBORO        GA   30238        FL   10/8/2006    05/25/2011
                       DEKALB     05680854   FERGUSON       ANDRE         NICHOLAS             4795     WOODWAY DR                STONE MOUNTAIN   GA   30088        FL   6/20/2004    05/19/2011
                       HALL       05973566   RAMSEY         TAMARA        SEARS                5535     LAKESHORE RD              BUFORD           GA   30518        FL   10/3/2004    05/27/2011
                       CLARKE     07006993   SCOTT-EASTER   SHIRLEY       ANN                  125      BUTTONWOOD LOOP           ATHENS           GA   30605        FL   10/27/2006   06/14/2011
                       CLARKE     07006993   SCOTT-EASTER   SHIRLEY       ANN                  125      BUTTONWOOD LOOP           ATHENS           GA   30605        FL   10/27/2006   06/14/2011
                       CHATHAM    03869726   JOHNSON        MAMIE         HAMPTON              118      CROSS CREEK DR            POOLER           GA   31322        FL   10/6/1996    07/12/2016
                       DECATUR    06644059   MURPHY         LAKEISHA      DANIELLE             119      BEVERLY LN                BAINBRIDGE       GA   39819        FL   9/22/2005    08/11/2016
                       DEKALB     10288329   COLONEL        KAHLYAH       ASHAUNI              4539     BERLINE DR                LITHONIA         GA   30038        FL   7/1/2014     08/29/2016
                       RICHMOND   08889516   PRUITT         WILLIAM       AUSTIN               306      2ND ST                    AUGUSTA          GA   30901        FL   10/7/2012    06/17/2016
                       CHEROKEE   00509529   DROSNESS       JENNIFER      FRANCES              142      MYRTLE RD                 WOODSTOCK        GA   30189        FL   1/1/1994     11/08/2016
                       GWINNETT   08752781   BYRD           KIERSTEN      HALLE                1652     SWEET BARLEY WAY          GRAYSON          GA   30017        FL   7/26/2012    10/04/2016




  Ex. 2 to Petition:
                       DEKALB     10513448   DANIA          VALERIE       ZAMISELE             4720     GALLEON XING              DECATUR          GA   30035        FL   6/18/2015    10/12/2016




Braynard Declaration
                       POLK       05055556   MASHBURN       JACQUELINE    ALVA                 212      CEDAR OAK WAY             CEDARTOWN        GA   30125-7306   FL   2/29/2000    10/24/2016
                       HENRY      10404647   HARDEMAN       SAVANNAH      BROOKE               160      MEMORY LN                 STOCKBRIDGE      GA   30281        FL   1/16/2015    10/13/2016
                       RABUN      01179112   BROWN          FREDERICK     MERRILL              173      AUTUMN RIDGE DR           CLAYTON          GA   30525        FL   10/11/1988   09/20/2016
                       RABUN      00365426   MATLOCK        RENEE                              835      RAMEY RD                  LAKEMONT         GA   30552        FL   8/6/1990     03/10/2017
                       DEKALB     10412576   ATKINSON       CHERYL        LYNN HOWELL          6143     BELAIR LAKE RD            LITHONIA         GA   30038        FL   10/9/2016    01/13/2017
                       DEKALB     10412576   ATKINSON       CHERYL        LYNN HOWELL          6143     BELAIR LAKE RD            LITHONIA         GA   30038        FL   10/9/2016    01/13/2017
                       CHEROKEE   01648759   JOHNSON        JOYCE         WARD                 881      OLD CANTON RD             BALL GROUND      GA   30107        FL   1/1/1994     09/27/2017
                       DAWSON     02992509   HUSKA          PATRICIA      BAGGIO               284      EASTVIEW DR               DAWSONVILLE      GA   30534-7156   FL   8/1/1981     01/13/2018
                       DAWSON     02992509   HUSKA          PATRICIA      BAGGIO               284      EASTVIEW DR               DAWSONVILLE      GA   30534-7156   FL   8/1/1981     01/13/2018
                       ROCKDALE   00320828   HUMPHRIES      KEIKO         ANN                  2744     PITLOCHRY ST SW           CONYERS          GA   30094-6855   FL   9/18/1992    03/19/2018
                       POLK       00459233   HIMES          CHRISTOPHER   WOODROW              205      DUKE DR                   CEDARTOWN        GA   30125-7164   FL   11/14/1989   05/27/2015
                       RICHMOND   10816206   LOESER         ALEXANDER     ALFRED               2951     KEYSVILLE RD              HEPHZIBAH        GA   30815        FL   7/18/2016    10/09/2018
                       BIBB       00174504   KINMAN         JAMES         WALTER               4727     RIVOLI DR                 MACON            GA   31210        FL   8/26/1994    12/11/2018
                       DAWSON     03852696   HICKS          DONNA         ELAINE               7863     KELLY BRIDGE RD           DAWSONVILLE      GA   30534-4949   FL   10/6/1996    04/30/2019
                       CHEROKEE   00499296   MCELROY        SCOTT         FORREST              2253     FIELDS MCGHEE DR          CANTON           GA   30114        FL   1/1/1992     01/23/2019
                       COBB       10780088   JOHNSON        GABRIELLE     JADE                 4161     BARNES MEADOW RD SW       SMYRNA           GA   30082        FL   6/4/2016     05/14/2019
                       DEKALB     05361096   GARRETT        SHATEARRA     R                    4091     CANBY LN                  DECATUR          GA   30035-2402   FL   10/3/2004    10/27/2011
                       COBB       08055456   NG             GEORGINA      YUEN KING            4008     GLENDIANNE WAY            POWDER SPRINGS   GA   30127        FL   10/3/2010    03/23/2012
                       DEKALB     06375994   BURNHAM        CHRISTINE     MICHELLE             1377     DRESDEN DR NE             ATLANTA          GA   30319        FL   10/3/2004    03/23/2012
                                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 190 of 559




                       DEKALB     06852082   FREEMAN        PAUL          L                    5025     LEESHIRE TRL              TUCKER           GA   30084-3007   FL   5/26/2006    03/16/2020
                       DEKALB     06852082   FREEMAN        PAUL          L                    5025     LEESHIRE TRL              TUCKER           GA   30084-3007   FL   5/26/2006    03/16/2020



                                                                                                       Page 91
                                                                                   GA Out of State Subsequent Registration


                       DAWSON     02459668   COTTEN          ELMER      BAXTER            27       HARTLEY AVE               DAWSONVILLE         GA   30534        FL   1/25/1995    09/07/2012
                       DEKALB     08705145   COLLINS         TYLAR      DEMI              2431     CARLOW CT                 DECATUR             GA   30035-3307   FL   6/12/2012    09/17/2012
                       GWINNETT   10439457   REED            CARY       MARTIN            1213     MARINETTE WAY             HOSCHTON            GA   30548        FL   10/13/2015   07/25/2017
                       DEKALB     06937502   GHIJSELINCK     EMILY      SOFIE             5115     CORNERS DR                ATLANTA             GA   30338        FL   10/5/2008    10/10/2012
                       FAYETTE    04957342   BAHR            MICHELLE   RENEE             102      PRIMROSE PATH             PEACHTREE CITY      GA   30269-2484   FL   6/7/2000     12/10/2012
                       DOOLY      00604997   WILLIAMS        HERMAN                       2150     RIVER RD                  VIENNA              GA   31092-8526   FL   7/21/1992    04/18/1996
                       WALKER     00930953   DURDEN          LOMA       LINDA             8602     HIGHWAY 337               LA FAYETTE          GA   30728        FL   1/1/1994     09/20/2001
                       DEKALB     02337872   GHEZZI          JASON      L                 3140     WYNN DR                   AVONDALE ESTATES    GA   30002-1643   FL   3/1/1992     01/03/1995
                       CHEROKEE   00499896   MEARES          EDWIN      STANLEY           512      CRESTED HAWK RDG          CANTON              GA   30114-5112   FL   1/1/1994     12/02/2003
                       GWINNETT   00280911   BUTLER          ULYSSES                      1130     COURT DR                  DULUTH              GA   30096        FL   5/19/1993    10/07/2002
                       GWINNETT   00280911   BUTLER          ULYSSES                      1130     COURT DR                  DULUTH              GA   30096        FL   5/19/1993    10/07/2002
                       ROCKDALE   00320830   HUMPHRIES       STANLEY    WAYNE             2744     PITLOCHRY ST SW           CONYERS             GA   30094-6855   FL   9/18/1992    03/19/2018
                       PUTNAM     06435741   MELLO           TREVOR     WILLIAM           104      N HIDDEN LAKE DR          EATONTON            GA   31024        FL   10/5/2008    12/20/2017
                       DEKALB     07870620   MCGOUGH         DWAYNE     JAVARIS           7308     TURNBERRY PL              LITHONIA            GA   30038        FL   10/5/2008    08/28/2013
                       DECATUR    07098030   DREW            DARIUS     JAMIL             214      RIVER ST                  BAINBRIDGE          GA   39817-3654   FL   3/29/2007    06/20/2018
                       COBB       03662379   CASEBOLT        TONY       MITCHEL           845      BROWN STORE RD NW         ACWORTH             GA   30101        FL   10/8/2000    08/06/2018
                       COBB       03212170   MORGAN          CANDACE    COLLINS           3182     BRANDY STA SE             ATLANTA             GA   30339-4403   FL   9/1/1979     02/26/2003
                       CHEROKEE   00515976   WILMS           ROBYN      HAYES             1705     AMBERWOOD POINTE          WOODSTOCK           GA   30189-1551   FL   1/15/1992    03/03/2003
                       DEKALB     02369144   HAMILTON        AUDREY     A                 2904     DUNCAN PL                 DECATUR             GA   30034-6990   FL   10/5/1992    07/02/1996
                       DEKALB     03247593   BURKETT         SUZETTE                      1406     TREEHILLS PKWY            STONE MOUNTAIN      GA   30088        FL   7/25/1995    06/02/2005
                       COLUMBIA   03534388   THOMPSON        MARY       ANN               157      KESTWICK DR E             MARTINEZ            GA   30907        FL   10/6/1996    02/03/2006
                       DEKALB     03113574   BAIRD           MARGARET   ROSE              2355     MATTHEWS ST NE            ATLANTA             GA   30319        FL   10/1/1988    04/26/2005
                       GWINNETT   02799572   ERNEST          PAMELA     MITCHELL          4071     BLUE IRIS HOLW            PEACHTREE CORNERS   GA   30092-5130   FL   9/26/1988    09/21/2007
                       DEKALB     07098239   BENJAMIN        CAROLINE   JESSICA           1351     OLD JOHNSON FERRY RD NE   ATLANTA             GA   30319        FL   10/5/2008    04/22/2013
                       BRYAN      00613361   YOUNG           KIMBERLY   BARBER            70       BRITTANY CT               RICHMOND HILL       GA   31324        FL   5/27/1994    09/27/2013
                       GREENE     03012802   JOHNSON         MARY       ANN               1651     SNUG HARBOR DR            GREENSBORO          GA   30642-3735   FL   5/1/1980     10/04/2004
                       GREENE     03012802   JOHNSON         MARY       ANN               1651     SNUG HARBOR DR            GREENSBORO          GA   30642-3735   FL   5/1/1980     10/04/2004




  Ex. 2 to Petition:
                       WALKER     01649785   FULLER          ANN        DELONG            401      MCFARLAND RD              LOOKOUT MOUNTAIN    GA   30750        FL   2/4/1996     11/21/2000




Braynard Declaration
                       CHEROKEE   07518259   DELDAR          REZA                         251      GALLANT FOX WAY           ACWORTH             GA   30102        FL   10/5/2008    06/30/2010
                       COBB       03152924   YAMPIERRE       HECTOR     RAYMOND           2588     LORING RD NW              KENNESAW            GA   30152-2331   FL   9/29/1992    08/09/2004
                       DEKALB     02369144   HAMILTON        AUDREY     A                 2904     DUNCAN PL                 DECATUR             GA   30034-6990   FL   10/5/1992    07/02/1996
                       GWINNETT   03729837   ELLIS           JENNA      MICHELLE          3884     PINE NEEDLE DR            DULUTH              GA   30096        FL   10/6/1996    08/22/2014
                       COBB       03040380   KING            LARRY      ADRIAN            3310     ARLINGTON PL              MARIETTA            GA   30062        FL   1/1/1983     03/20/2014
                       DEKALB     08165302   CARLSON         LAURA      RUTH              1021     WESTBROOKE WAY NE         ATLANTA             GA   30319        FL   10/7/2012    09/17/2014
                       BACON      00471021   LEE             WILLIAM    DAVID             717      N DIXON ST                ALMA                GA   31510-1601   FL   9/7/1970     07/11/2014
                       HOUSTON    05315516   JACKSON         ALESIA     TIYMARA           203      CART PATH WAY             BONAIRE             GA   31005        FL   10/3/2004    12/23/2005
                       GWINNETT   08635331   CARNOW          JOEL       DAVID             824      BRADFORD CREEK TRL        DULUTH              GA   30096        FL   10/7/2012    09/30/2014
                       COBB       04426277   NEWMAN          PHILIP     WILLIAM           4725     DURAN CT NE               MARIETTA            GA   30066        FL   6/4/1998     10/20/2006
                       DEKALB     04409829   AUSTIN          AUGUSTUS   T                 3750     DOGWOOD FARM RD           DECATUR             GA   30034-6410   FL   5/12/1998    04/03/2007
                       COBB       04910514   SMITH           ASHLEY     NICOLE            3786     SHADY OAK DR NW           ACWORTH             GA   30101        FL   10/8/2000    07/06/2007
                       COBB       03343027   WHITE           DAVID      TIMOTHY           1834     HASTY RD                  MARIETTA            GA   30062-1950   FL   10/6/1996    09/13/2007
                       GWINNETT   02799572   ERNEST          PAMELA     MITCHELL          4071     BLUE IRIS HOLW            PEACHTREE CORNERS   GA   30092-5130   FL   9/26/1988    09/21/2007
                       CAMDEN     00520937   FULLER          WALTER     CURTIS            273      DANIEL TRENT WAY          KINGSLAND           GA   31548        FL   10/5/1992    11/09/2007
                       COBB       04835084   MILAM           PEGGY      ANN               2931     GATELAND SQ               MARIETTA            GA   30062        FL   2/6/2000     01/22/2008
                       COBB       02074153   FLUELLEN        MICHELLE   PRENTICE          4123     ROSEDOWN CT NW            KENNESAW            GA   30144-6078   FL   9/19/1992    04/06/2015
                       PUTNAM     03534127   GRINER          CYNTHIA    GARDNER           203      N WASHINGTON AVE          EATONTON            GA   31024        FL   6/9/1996     03/26/2015
                       COBB       07144261   NIEH            JOSEPH                       3501     MOOREGATE DR              MARIETTA            GA   30062        FL   10/5/2008    03/03/2015
                                                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 191 of 559




                       GWINNETT   07364809   BONZEK NEGRON   ALYSSA     MARIE             612      BRIGHTON DR               LAWRENCEVILLE       GA   30043        FL   12/14/2007   01/05/2016
                       DEKALB     01936916   DAVIS           CURLEY     DANIEL            2906     HERMOSA DR                DECATUR             GA   30034-2627   FL   7/26/1976    01/07/2016



                                                                                                  Page 92
                                                                                     GA Out of State Subsequent Registration


                       DEKALB      01936916   DAVIS        CURLEY       DANIEL              2906     HERMOSA DR                DECATUR             GA   30034-2627   FL   7/26/1976    01/07/2016
                       GWINNETT    10078317   GRIPENTROG   RYAN         JOSEPH              625      STONEPARK LN              SUWANEE             GA   30024        FL   8/15/2013    01/29/2016
                       GWINNETT    08370133   GUTTMAN      JOEL         DANIEL              4965     BERKELEY RUN XING         PEACHTREE CORNERS   GA   30092        FL   2/5/2012     11/17/2015
                       PULASKI     07717157   SNELL        KIMBERLY     NICOLE              62       SIXTH ST                  HAWKINSVILLE        GA   31036        FL   10/5/2008    05/28/2009
                       GWINNETT    04840668   COSTANZO     BRUCE        JOSEPH              1383     TIMBERLANE RD             LAWRENCEVILLE       GA   30045        FL   10/7/2001    11/18/2009
                       PUTNAM      05743807   POPE         KRISTOPHER   MICHAEL             306      LONG SHOALS RD            EATONTON            GA   31024        FL   2/1/2004     08/26/2010
                       DEKALB      03710421   WILLIAMS     CARLA        AYN                 1359     VILLAGE PARK DR NE        ATLANTA             GA   30319-3480   FL   6/9/1996     03/31/2011
                       DEKALB      06878264   BRYANT       SHELLY       LEON                915      WALDEN WALK CIR           STONE MOUNTAIN      GA   30088        FL   1/6/2008     03/14/2011
                       DOUGLAS     06825345   WALTHOUR     STEPHANIE                        5059     IRVINE DR                 DOUGLASVILLE        GA   30135        FL   10/5/2008    06/28/2011
                       BRYAN       05103200   YOUNT        ASHLEY       KEITH               412      SAINT CATHERINE CIR       RICHMOND HILL       GA   31324        FL   10/8/2000    06/07/2011
                       COBB        07372673   GOODWYN      DAVID        ANDREW              441      OAKMONT CIR SE            MARIETTA            GA   30067        FL   7/31/2014    04/01/2019
                       PIKE        08040233   BANKS        KRISTIN      LEIGH               1928     SMYRNA CHURCH RD          MOLENA              GA   30258        FL   10/3/2010    05/09/2016
                       HALL        08508750   DICKHUTE     KATHLEEN     RENEE               6037     FAIR HAVEN HILL RD        GAINESVILLE         GA   30506        FL   2/5/2012     11/21/2016
                       COBB        08670733   SLAW         SHARDE       CHIRU               4267     CHASTAIN POINTE NW        KENNESAW            GA   30144-6042   FL   5/2/2012     10/11/2016
                       DAWSON      03264712   PINKARD      CRYSTAL      RICE                901      PRICE RD                  DAWSONVILLE         GA   30534        FL   10/6/1996    02/17/2017
                       EFFINGHAM   08540359   JODREY       ALICIA       DANIELLE            204      OLD RAIL RD               BLOOMINGDALE        GA   31302-4068   FL   11/30/2011   04/27/2017
                       POLK        03209534   MYERS        LYNETTE      LAND                105      FRIENDSHIP RD             CEDARTOWN           GA   30125        FL   10/5/1992    01/09/2017
                       RABUN       02808261   HEINEN       TAMARA       GOUGE               2828     MEETING HOUSE MTN RD      CLAYTON             GA   30525        FL   10/3/1992    10/11/2017
                       COBB        08260572   HUDON        RACHEL       REBECCA             1006     HICKSMIL CT SW            MARIETTA            GA   30060        FL   10/7/2012    07/17/2017
                       DEKALB      02831116   GALLANT      MARK         HERBERT             2817     THORNRIDGE DR             ATLANTA             GA   30340        FL   9/27/1990    05/08/2017
                       DEKALB      05970654   COHEN        ADAM         CHARLES             1795     SAMANTHA BND              CHAMBLEE            GA   30341        FL   6/20/2004    11/22/2017
                       COBB        08769802   CALKINS      WESLEY       JARED               2950     COTTESFORD WAY SE         SMYRNA              GA   30080        FL   10/9/2016    01/03/2018
                       HENRY       08623702   WALKER       TIMOTHY      LEE                 741      AZALEA AVE                MCDONOUGH           GA   30253        FL   3/5/2012     03/23/2018
                       GWINNETT    00842568   CARTER       TRUDI        JEANNE              685      OLD JOHNSON RD            LAWRENCEVILLE       GA   30045        FL   1/9/1995     05/18/2018
                       PIKE        08177837   WILLIS       ELIJAH       DANIEL              1345     BUFFINGTON RD             MILNER              GA   30257        FL   3/3/2010     06/01/2018
                       GWINNETT    03923975   CATHCART     DAVID        DALE                635      GROVE MANOR CT            SUWANEE             GA   30024        FL   10/8/2000    07/09/2018
                       GWINNETT    10819499   DRINKWATER   CHELSEA      PAIGE               3775     BRADFORD WALK TRL         BUFORD              GA   30519        FL   7/20/2016    10/09/2018




  Ex. 2 to Petition:
                       GWINNETT    10326336   CLARK        KAYLEN       SYMONE              3123     ASHLEY CLUB CIR           PEACHTREE CORNERS   GA   30092        FL   9/24/2014    01/15/2019




Braynard Declaration
                       GWINNETT    10326336   CLARK        KAYLEN       SYMONE              3123     ASHLEY CLUB CIR           PEACHTREE CORNERS   GA   30092        FL   9/24/2014    01/15/2019
                       CHEROKEE    06348506   DELA PAZ     NYDIA        ILAGAN              204      CARRINGTON ESTATES CT     WOODSTOCK           GA   30188        FL   10/3/2004    10/03/2019
                       CHEROKEE    06348506   DELA PAZ     NYDIA        ILAGAN              204      CARRINGTON ESTATES CT     WOODSTOCK           GA   30188        FL   10/3/2004    10/03/2019
                       PUTNAM      01346091   DARUGAR      BAHRAM       BARRY               104      KNOLLWOOD CT              EATONTON            GA   31024-5422   FL   7/30/1986    12/12/2019
                       DEKALB      10200863   BOND         CHARLES      THOMAS              226      KINGS HWY                 DECATUR             GA   30030        FL   4/20/2014    02/14/2020
                       DEKALB      04687279   BURTON       YVETTE       SOPHIA              3452     N DRUID HILLS RD          DECATUR             GA   30033        FL   10/3/2004    03/06/2020
                       GREENE      01386424   EVANS        LISA         ANN                 1000     OPEN WATER DR             GREENSBORO          GA   30642        FL   8/13/1988    07/22/2016
                       GWINNETT    10872846   TAYONG       AKE          ANJEAYONG RENI      580      ROLAND MANOR DR           DACULA              GA   30019        FL   8/18/2016    08/29/2016
                       DAWSON      00788764   POPE         RICHARD      GLYNN               259      YANEGWA KNOLL             BIG CANOE           GA   30143        IA   7/16/1984    08/02/2012
                       FULTON      06280878   FERRERE      PAMELA       WALLER              220      FARMBROOKE CT             ATLANTA             GA   30350        FL   10/3/2004    10/06/2010
                       HART        02777468   GRILLO       GINGER       HUFF                252      EAGLE HEIGHTS RD          CANON               GA   30520        FL   9/22/1986    10/27/2010
                       TAYLOR      06948283   WOODS        SUSAN        HARRISON            93       MOUNT SINAI CHURCH RD     BUTLER              GA   31006        FL   9/6/2006     03/03/2016
                       COLQUITT    05168678   TRESCOT      RONALD       EDWARD              109      OLD TRAM RD               MOULTRIE            GA   31768        FL   10/10/2000   04/21/2016
                       FULTON      02413089   JOSEPH       CAROL        COWAN               118      GRAND CRES                ALPHARETTA          GA   30009        FL   10/5/1992    08/15/2016
                       FULTON      02670347   JOSEPH       STANLEY      ROBERT              118      GRAND CRES                ALPHARETTA          GA   30009        FL   10/5/1992    08/15/2016
                       FULTON      05567296   DOYLE        ADRIENNE     CHRISTINE           110      WHISPERWOOD CT            ROSWELL             GA   30075        FL   8/27/2002    10/12/2016
                       FULTON      05567296   DOYLE        ADRIENNE     CHRISTINE           110      WHISPERWOOD CT            ROSWELL             GA   30075        FL   8/27/2002    10/12/2016
                       CLAYTON     05189939   PEREZ        MANUEL       DE JESUS            1094     HOLLY CIR                 FOREST PARK         GA   30297        FL   10/3/2000    11/21/2017
                       GLYNN       02241499   JOHNSON      JEREMIAH     LEE                 125      EAGLES POINTE DR          BRUNSWICK           GA   31525        FL   6/26/1995    11/15/2017
                                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 192 of 559




                       WILKES      10017476   MEYERS       ANTHONY      JAVONTA             116      BOULDER DR                WASHINGTON          GA   30673        FL   4/3/2013     08/15/2016
                       FAYETTE     00094810   TAYLOR       DEBORAH                          165      SANDY RIDGE TRL           FAYETTEVILLE        GA   30214-3521   FL   9/1/1975     09/06/2018



                                                                                                    Page 93
                                                                                 GA Out of State Subsequent Registration


                       DEKALB       11432080   HARPER      KELLI      LYNN              599      GATEWAY PT                STONE MOUNTAIN     GA   30087        FL   8/5/2017     09/05/2018
                       JEFF DAVIS   03742144   DAVENPORT   KENNETH    SHAWN             527      BILL QUARTERMAN RD        HAZLEHURST         GA   31539        FL   7/2/1996     10/15/2018
                       GWINNETT     11504303   JOHNSON     JARRELL    LEWIS             3876     YOSEMITE PARK LN          SNELLVILLE         GA   30039        FL   11/15/2017   10/08/2018
                       DEKALB       06311775   JONES       PAMELA     JEAN              4026     MAXEY HILL DR             STONE MOUNTAIN     GA   30083        FL   9/8/2004     11/02/2018
                       ROCKDALE     03624113   VAIRD       SONIA      RENEE             2512     STREAM VIEW DR            CONYERS            GA   30013-1024   FL   10/9/2012    10/17/2018
                       FULTON       02480519   GREEN       HOLCOMBE   TUCKER            2774     ANDREWS DR NW             ATLANTA            GA   30305        FL   7/1/1961     02/21/2019
                       CLAY         05913053   KELLY       DWAYNE     HAROLD            73       DOCKS HOOK LN             GEORGETOWN         GA   39854        FL   2/1/2004     01/22/2020
                       HALL         11025732   GORDON      LISA       MARIE             5424     STONE TRCE                GAINESVILLE        GA   30504        FL   10/10/2016   08/03/2020
                       WHITE        04744312   DAVIS       TIFFANY    HENDRIX           370      QUAIL RUN                 SAUTEE NACOOCHEE   GA   30571        FL   10/8/2000    12/19/2014
                       COBB         03118931   MAULDIN     MICHAEL    RAYMOND           78       PHEASANT DR SE            MARIETTA           GA   30067-4215   FL   2/1/1988     02/23/2007
                       BRYAN        05833768   ANDERSON    LORENE     ALYS              788      STEELE WOOD DR            RICHMOND HILL      GA   31324        IA   6/20/2004    02/23/2008
                       BRYAN        11682636   HOANG       UYEN-VY    THANH             469      WAVERLY LN                RICHMOND HILL      GA   31324        IA   4/10/2018    09/11/2018
                       PAULDING     07019256   SMITH       DONNA      M                 201      BUTLER INDUSTRIAL DR      DALLAS             GA   30132-0940   IA   11/14/2008   11/07/2017
                       COBB         05742597   RIVERS      DERRICK    WAYNE             2790     BIRCH GROVE LN SE         MARIETTA           GA   30067        IL   6/20/2004    05/09/2017
                       PICKENS      01029463   ANDERSON    STEPHEN    WAYNE             321      SISTERS TRL               JASPER             GA   30143        IL   8/14/1980    05/03/2011
                       CHATHAM      04221530   CADE        MICHAEL                      5210     GARRARD AVE               SAVANNAH           GA   31405        IL   9/10/1997    10/08/2000
                       HENRY        02562489   RICHARDS    LOLITA     L                 880      ROCK LN                   MCDONOUGH          GA   30253-4319   IL   2/27/1992    09/12/1996
                       COBB         08811947   HILLERY     NADINE     CARISSA           3485     HALLMARK DR SE            MARIETTA           GA   30067-5112   IN   9/19/2012    02/05/2016
                       WHITFIELD    00077045   PENCE       CAROLINE   ANITA             183      HOLCOMB RD NE             DALTON             GA   30721        KS   1/1/1994     10/19/1998
                       HOUSTON      04458290   WALKER      MARY       ANN               209      FIELDFARE DR              KATHLEEN           GA   31047        KS   7/21/2002    08/31/2012
                       CHATHAM      01545772   SMITH       GLORIA     J                 809      SEILER AVE                SAVANNAH           GA   31401-9235   IN   1/1/1964     07/26/1978
                       TIFT         03857597   PARKER      DANA       LYNN              825      LOWER TY TY RD            TY TY              GA   31795-3141   IN   9/13/1996    07/09/2008
                       FORSYTH      11807587   PLOFSKY     HARRIS     ETHAN             4935     WIMBORNE CT               SUWANEE            GA   30024        IL   7/13/2018    11/06/2018
                       CHEROKEE     05927365   PERZEL      EVAN       LEE               242      ASCOTT LN                 WOODSTOCK          GA   30189        KY   10/3/2004    04/03/2006
                       PAULDING     02706746   SIMMONS     WILLIAM    HENRY             71       OAK LN                    DOUGLASVILLE       GA   30134-5294   IL   1/30/1992    10/02/2015
                       CLAYTON      08210112   DAVIS       JESSICA                      7545     TARA RD                   JONESBORO          GA   30236        IN   4/16/2010    12/15/2010
                       FULTON       08316397   REDMOND     DAVID      CHANDLEY          3555     HABERSHAM RD NW           ATLANTA            GA   30305        KS   10/3/2010    03/02/2016




  Ex. 2 to Petition:
                       CLAYTON      11321971   ARRINGTON   NOLAN      ISAIAH            171      SEA MARSH CT              FAYETTEVILLE       GA   30215        KS   5/30/2017    06/04/2018




Braynard Declaration
                       GWINNETT     10090276   SHEA        ALEC       JAMES             3920     LANTERN HILL DR           DACULA             GA   30019        KS   9/13/2013    10/11/2018
                       JACKSON      01647960   EVANS       CHARLES    BRYANT            72       HOODS MILL LN             COMMERCE           GA   30529-5222   KY   1/1/1994     01/26/2000
                       MARION       04415059   THOMPSON    GINGER     LEE               22       OAKLAND WAY               BOX SPRINGS        GA   31801        IN   9/27/2000    03/21/2014
                       DEKALB       06482131   KRAMER      ANNA       LISBETH           2825     NORTHBROOK DR             ATLANTA            GA   30340-4905   IN   3/8/2005     04/21/2008
                       JONES        02182492   CHANEY      BELINDA    DUHART            476      OLIVER GREENE RD          GRAY               GA   31032        KY   10/11/1994   07/15/1996
                       COBB         02130172   VOSS        DOUGLAS    ALAN              621      FOXCROFT CIR SE           MARIETTA           GA   30067        KY   8/9/1988     08/17/1999
                       TWIGGS       03746182   TIERCE      KAYLENE    SUE               294      STEPHEN DR                MACON              GA   31217        KY   10/6/1996    09/27/2000
                       FAYETTE      06098232   MOON        RONNIE     LEWIS             150      HOLLY PARK LN             TYRONE             GA   30290        KY   6/20/2004    03/12/2012
                       FORSYTH      04820704   RUBIN       JENNIFER   CURRIE            4640     HASTINGS DR               CUMMING            GA   30041        KY   10/8/2000    09/09/2005
                       CHEROKEE     03794675   WRIGHT      DOLORES    JEAN              1011     GOLF ESTATES DR           WOODSTOCK          GA   30189-6750   KY   10/6/1996    06/06/2000
                       JONES        04344969   DILLARD     ROBERT     JASON             461      ETHRIDGE RD               HADDOCK            GA   31033        KY   6/18/2000    07/02/2007
                       CLAYTON      05300060   HICKEY      CHARLES    JARED             554      CHATUGE DR                JONESBORO          GA   30238        KY   7/21/2002    07/26/2007
                       WHITFIELD    05409489   NGUYEN      KHOI       QUOC              1378     TUNNEL HILL VARNELL RD    DALTON             GA   30720        KY   10/3/2004    12/10/2008
                       COLUMBIA     06845050   NEWELL      TIMOTHY    MARSHALL          5026     TRAVERTINE DR             APPLING            GA   30802        KY   5/25/2006    04/16/2014
                       JACKSON      01647961   EVANS       ROSEANN    NEILANS           72       HOODS MILL LN             COMMERCE           GA   30529-5222   KY   1/1/1994     01/26/2000
                       FULTON       02582237   VANNOTE     MARY       DAVIS             345      HOLLYBERRY DR             ROSWELL            GA   30076        KY   9/29/1984    02/23/1990
                       SPALDING     00773512   WEST        JAMES                        2830     FAYETTEVILLE RD           GRIFFIN            GA   30223        KY   2/11/1995    07/21/2010
                       CARROLL      03574327   HOLMES      JUDY       M                 113      BROOKHAVEN DR             VILLA RICA         GA   30180-7054   KY   10/8/2000    10/09/2011
                       CHATHAM      01596348   SADLER      DELIA      BALDWIN           12       MAJESTIC OAKS CIR         SAVANNAH           GA   31406        KY   1/1/1974     05/24/2006
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 193 of 559




                       GWINNETT     02768008   BROWN       BARBARA    ANN               525      RUBY FOREST PKWY          SUWANEE            GA   30024-3933   LA   10/8/1984    11/05/2014
                       COBB         06671722   CALLAWAY    WHITNEY    GAIL              2253     WYNONA DR SE              MARIETTA           GA   30060        KY   1/6/2008     11/12/2014



                                                                                                Page 94
                                                                                  GA Out of State Subsequent Registration


                       FAYETTE     07408351   MIHALIK      TRAVIS     MATTHEW            130      CHASE DR                  FAYETTEVILLE     GA   30214-1529   KY   1/22/2008    10/08/2008
                       FORSYTH     07189265   KAUR         KASHMIR                       5525     ENFIELD WAY               SUWANEE          GA   30024        WA   10/5/2008    10/02/2012
                       COBB        06520220   WIGGINS      DANIEL     LEON               755      BONNIE DELL DR            MARIETTA         GA   30062        WA   1/6/2008     09/22/2012
                       CHARLTON    08273186   BRANNON      MARCIE     MARIE              309      MIMOSA AVE                FOLKSTON         GA   31537-3254   WA   10/7/2012    09/13/2013
                       CHEROKEE    05871434   RADCHUK      VLADIMIR                      107      DEER VALLEY LN            WOODSTOCK        GA   30189-2524   WA   11/19/2003   11/15/2013
                       WHITFIELD   10694345   SANCHEZ      FERNANDO                      312      SPARKS LN                 DALTON           GA   30720        VA   2/23/2016    10/15/2016
                       DEKALB      02027404   LOMBARDI     ANN        VINCENT            556      N MCDONOUGH ST            DECATUR          GA   30030        VA   1/1/1968     12/05/2017
                       DEKALB      08682536   TRAINOR      ARIN       NICOLE             1453     ROCKMOOR CT               STONE MOUNTAIN   GA   30088        VA   7/1/2012     07/24/2018
                       FULTON      04921376   OCONNOR      EILEEN     FRANCES            814      HARTFORD PL SW            ATLANTA          GA   30310        WA   10/5/2008    03/21/2016
                       SCREVEN     06829504   ANDERSON     MATTHEW    ALLEN              1062     WISEMAN RD                SYLVANIA         GA   30467-9614   WA   5/11/2006    08/19/2016
                       FORSYTH     08013321   LIN          KEVIN                         518      KELLY MILL RD             CUMMING          GA   30040        WA   10/3/2010    10/10/2016
                       FULTON      08322621   STOKES       HANNAH     GRACE              100      SPALDING CIR NE           ATLANTA          GA   30328-2606   WA   10/6/2010    09/17/2016
                       DEKALB      06942877   WANG         YIPING                        1122     PERIMETER WALK            ATLANTA          GA   30338        WA   10/8/2006    06/05/2018
                       DEKALB      10589346   LEWIS        JOHNNY     LEE                4662     OSWOOD CT                 TUCKER           GA   30084        WA   10/28/2015   09/08/2018
                       COWETA      11894451   LYNCH        KELLEY     MARIE              163      MIDDLETON TRCE            NEWNAN           GA   30265        WA   9/17/2018    10/28/2019
                       FULTON      11679577   KHAN         OMAR       AHMAD              5730     SEVEN OAKS PKWY           ALPHARETTA       GA   30005        WA   4/2/2018     11/08/2019
                       CLAYTON     08155123   SHELTON      JENNA      ELIZABETH          2076     SPIVEY VILLAGE TRCE       JONESBORO        GA   30236        WA   6/20/2010    08/11/2015
                       CLAYTON     08155123   SHELTON      JENNA      ELIZABETH          2076     SPIVEY VILLAGE TRCE       JONESBORO        GA   30236        WA   6/20/2010    08/11/2015
                       COBB        03027379   SIERRA       HERBERT    WALTER             3177     PETITE FOREST DR          MARIETTA         GA   30062        CA   2/1/1995     04/29/2008
                       FULTON      06892352   DUNN         PARKER     JAMES              1768     MARIETTA RD NW            ATLANTA          GA   30318        CA   7/13/2006    09/11/2012
                       GWINNETT    02767379   WEBB         CAROLYN    ISLER              2214     DUNCANS SHORE DR          BUFORD           GA   30519-6233   AL   9/25/1984    09/05/2008
                       FAYETTE     04131318   WILLIAMS     JOHN       H                  470      NORA DR                   FAYETTEVILLE     GA   30214        WI   10/8/2000    08/14/2018
                       WHITFIELD   08686045   RODRIGUEZ    LUCIA                         2315     EPPERSON DR               DALTON           GA   30721-5553   CA   6/1/2012     12/31/2015
                       HOUSTON     05619097   HARRELL      KELLY      JEAN               308      SLEEPY LN                 WARNER ROBINS    GA   31088        WV   12/2/2002    03/04/2009
                       LOWNDES     04058795   BROADFOOT    JAMES      CHARLES            2600     ROLLING RD                VALDOSTA         GA   31602        AL   2/24/1997    08/30/2004
                       FULTON      05517308   HAYNES       LALITA     D                  3432     PIEDMONT RD NE            ATLANTA          GA   30305        CA   7/9/2002     09/01/2018
                       COBB        07666477   MARX         MELANIE    JORDAN             2704     TRITT SPRINGS DR NE       MARIETTA         GA   30062-5272   CA   8/7/2008     12/21/2018




  Ex. 2 to Petition:
                       LAURENS     05045503   MARTINEZ     HECTOR                        1003     CLAXTON DAIRY RD          DUBLIN           GA   31021        CA   9/20/2000    07/27/2020




Braynard Declaration
                       WHITFIELD   05763173   ROMO         RONALD     MARS               1802     BEECHLAND PL              DALTON           GA   30721        CA   10/3/2004    03/16/2016
                       COBB        08522547   LYONS        TYLER      JAMON              1929     PADDOCK PATH DR NW        ACWORTH          GA   30102        CA   10/1/2011    08/02/2016
                       WHITFIELD   04328098   YOUNGBLOOD   STEVIE     LEE                600      AUTUMN CT                 DALTON           GA   30721        AL   2/15/1998    04/16/2018
                       FULTON      02615420   WILLIAMS     PAULETTE   K                  2146     TIGER FLOWERS DR NW       ATLANTA          GA   30314        AL   6/27/1981    01/24/2008
                       LIBERTY     06264146   JOHNSON      PAMELA     DENISE             456      FLOYD CIR                 HINESVILLE       GA   31313        AL   9/13/2004    11/29/2018
                       FULTON      06559464   HAYNES       JUSTIN     ELIJAH             5070     ERIN RD SW                ATLANTA          GA   30331        AL   6/2/2005     10/28/2006
                       BARTOW      08920715   CRUSE        DEBORAH    LEE                21       MERCER LN                 CARTERSVILLE     GA   30120        AL   10/5/2014    09/14/2018
                       FULTON      07998606   GREGORY      SAMANTHA   ALEXIS             7344     BLUE JAY WAY              UNION CITY       GA   30291        AL   10/3/2010    05/19/2017
                       CHATHAM     01584041   PHILLIPS     PETER      PAUL               309      WELLINGTON RD             SAVANNAH         GA   31410-4110   AL   9/17/1992    07/06/2004
                       FULTON      05624915   SELMAR       DAVID      JEROME             178      MOURY AVE SW              ATLANTA          GA   30315        AL   10/3/2004    09/09/2015
                       MUSCOGEE    03395645   LATIMER      ALIPHIA    PHISHA             2525     NORRIS RD                 COLUMBUS         GA   31907        AL   10/11/1995   09/29/1998
                       DEKALB      07071173   RILEY        EBONY      BREYANNA           4243     OAKWOODS CT               STONE MOUNTAIN   GA   30083-1720   AL   2/10/2007    10/17/2008
                       HENRY       08750509   WILLIAMS     LAILANI    LETTICIA           308      CHANCELOR PT              STOCKBRIDGE      GA   30281-4776   AL   8/12/2012    04/16/2014
                       FAYETTE     10396081   OLVERSON     OLIVIA     JENICE             110      VICTORIA DR               FAYETTEVILLE     GA   30214        AL   12/15/2014   10/11/2016
                       FULTON      02656595   PARHAM       STEPHEN    MERRITT            339      CASWYCK TRCE              JOHNS CREEK      GA   30022        AL   1/27/1983    06/27/2006
                       COBB        02629036   SIDES        RICHARD    AUGUSTUS           3028     RIVERSTONE TRL            ATLANTA          GA   30339        AL   9/13/1972    07/07/2017
                       FULTON      04685420   HAYES        DUMANICA   NICOLE             5079     ALEXANDER AVE             UNION CITY       GA   30291        AL   6/20/2004    10/25/2008
                       LIBERTY     02949121   THOMAS       WILLIE     JAMES              101      LAYTON ST                 HINESVILLE       GA   31313-3323   AL   5/4/1995     01/16/1996
                       FULTON      11985440   BRATHWAITE   AREM       GABRIELLE          425      MENDOTA CT                COLLEGE PARK     GA   30349        AL   10/9/2018    10/11/2018
                                                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 194 of 559




                       FULTON      04861511   GRANT        JASON      SCOTT              71       LA RUE PL NW              ATLANTA          GA   30327        AL   2/6/2000     10/26/2000
                       COBB        11984738   THOMPSON     TAYLOR     MARIAH             4420     MORRISON RD               POWDER SPRINGS   GA   30127        AL   10/9/2018    11/22/2019



                                                                                                 Page 95
                                                                                    GA Out of State Subsequent Registration


                       MUSCOGEE    04348489   COLEMAN      CARLETON   F                    3547     AMBASSADOR DR             COLUMBUS            GA   31907-2304   AL   3/2/1998     02/10/2000
                       CLAYTON     06836659   BURTON       BRYAN      SCOTT                6645     COLLIER RD                RIVERDALE           GA   30296        AL   6/18/2006    09/24/2008
                       GWINNETT    05527702   RIETTA       GRACE      KATHERINE            3343     PARKBROOKE CT             DULUTH              GA   30096        AL   7/21/2002    09/16/2014
                       LOWNDES     10052811   LUEBKE       BRETT      LEE                  4127     CANE MILL CIR             VALDOSTA            GA   31601        AL   10/9/2016    12/08/2016
                       FULTON      05153710   HAYDEN       KERRY      JUAN                 360      DECATUR ST SE             ATLANTA             GA   30312        AL   10/8/2000    06/01/2016
                       FAYETTE     03650797   LAMBERT      DAWN       CELESTE              605      GOLF VIEW DR              PEACHTREE CITY      GA   30269        AL   10/6/1996    01/22/2001
                       CHEROKEE    07094753   KUSHNER      JEAN       FOX                  19241    BIRMINGHAM HWY            ALPHARETTA          GA   30004-7085   AL   3/13/2007    10/24/2008
                       HALL        06108205   PARTRICK     STEPHEN    THOMAS               905      MEMORIAL DR               GAINESVILLE         GA   30501        AL   6/21/2004    10/03/2008
                       GWINNETT    06699422   GETZ         JASON      ALAN                 4424     MARCHBOLT CT              PEACHTREE CORNERS   GA   30092        AL   11/2/2005    12/06/2016
                       HENRY       05547042   MOXLEY       ERIKA      VOGLER               2030     TUDOR DR                  MCDONOUGH           GA   30253        AL   10/6/2002    06/20/2012
                       HENRY       05547042   MOXLEY       ERIKA      VOGLER               2030     TUDOR DR                  MCDONOUGH           GA   30253        AL   10/6/2002    06/20/2012
                       FAYETTE     08782092   KING         VALERIE    SATCHER              147      INTERLOCHEN DR            PEACHTREE CITY      GA   30269        AL   7/24/2012    08/15/2013
                       CHEROKEE    08378755   BATES        HANNAH     OLDHAM               180      ILEX DR                   CANTON              GA   30114        AL   10/9/2016    08/30/2017
                       COWETA      03042851   MCCORMICK    ERIC       JASON                50       LEA WAY                   PALMETTO            GA   30268        AL   10/10/1994   09/17/1998
                       CHEROKEE    06400932   OLSON        TRACEY     MEREDITH             1327     BRIDGE MILL AVE           CANTON              GA   30114-7762   AL   12/8/2004    01/25/2008
                       MUSCOGEE    08197102   HARRISON     CLARENCE   LEON                 3639     MONTROSE DR               COLUMBUS            GA   31906        AL   4/9/2010     06/01/2017
                       DEKALB      05223054   JONES        DERIANNE   AMBER                6291     SOUTHLAND FOREST DR       STONE MOUNTAIN      GA   30087        AL   10/6/2002    09/30/2003
                       CHATTOOGA   00434337   MARTIN       JOANNA     HAZEL                51       ROSS ST                   SUMMERVILLE         GA   30747        AL   6/16/1994    04/05/2018
                       ROCKDALE    06278390   WARE         VICTOR     LOUIS                1763     HILL ST NE                CONYERS             GA   30012-3725   AL   7/28/2004    11/29/2012
                       COLUMBIA    08666641   BRIGHT       ANNA       MIRIAM               2212     STEWART CT                GROVETOWN           GA   30813        AL   7/1/2012     12/13/2012
                       CLAYTON     08283736   STRICKLAND   ALYSSA     M                    254      BLUE HERON DR             JONESBORO           GA   30238-5825   AL   8/13/2010    10/01/2010
                       CLAYTON     10260509   EPPS         CARLETTE   DEJA TRENAE          9450     DEER CROSSING TRACE       JONESBORO           GA   30236        AL   4/23/2014    10/20/2014
                       DOUGHERTY   06947796   EADY         AMBER      LATRICE              2800     LEARY RD                  ALBANY              GA   31721        AL   10/8/2006    02/13/2016
                       COBB        08419462   HURLEY       MEAGAN     RENA                 512      CREEKSIDE DR NW           KENNESAW            GA   30144        AL   7/1/2012     02/01/2016
                       FULTON      07578639   OAKLEY       JAMIE      HEATHER              343      8TH ST NE                 ATLANTA             GA   30309        AL   10/5/2008    06/13/2016
                       DEKALB      08640603   MOSTILLER    LONI       MICHELLE             4649     FOREST CREEK LN           LITHONIA            GA   30038-4293   AL   3/24/2012    05/03/2016
                       DEKALB      02132917   WALTER       RHONDA     M                    6033     IDLEWOOD TRCE             LITHONIA            GA   30038-6268   AL   6/6/1992     09/14/2016




  Ex. 2 to Petition:
                       DEKALB      02132917   WALTER       RHONDA     M                    6033     IDLEWOOD TRCE             LITHONIA            GA   30038-6268   AL   6/6/1992     09/14/2016




Braynard Declaration
                       MILLER      00619043   KEETER       NATHAN     FRANK                502      S 3RD ST                  COLQUITT            GA   39837-4004   AL   10/12/1987   11/01/2016
                       HARRIS      01818840   JONES        TODD       LAMBERT              12166    GA HIGHWAY 85             WAVERLY HALL        GA   31831-2717   AL   7/11/1988    11/22/2016
                       FULTON      11075162   GREEN        RYAN       KRISTOPHER           1080     REUNION PL SW             ATLANTA             GA   30331        AL   10/11/2016   10/21/2016
                       CLAYTON     10349501   THOMAS       ASHLEY     JANAY                8828     ASHWOOD DR                RIVERDALE           GA   30274        AL   9/23/2014    10/19/2016
                       CLAYTON     10378741   WALKER       AMONI      SEMAJ                1424     KING RD                   RIVERDALE           GA   30296        AL   10/28/2014   10/24/2016
                       FULTON      10445952   BATES        JARRET     STERLING             280      SHEFFIELD CT SW           ATLANTA             GA   30331        AL   4/11/2015    08/08/2016
                       FULTON      06349759   MASON        EMILY      NANCE                211      LAMPKIN ST NE             ATLANTA             GA   30312        AL   10/3/2004    06/27/2017
                       MUSCOGEE    04102357   NEAL         PRENTISS   DANFORTH             3214     HILLSIDE WAY              COLUMBUS            GA   31906        AL   4/2/1997     11/22/2017
                       DEKALB      10934933   WHITESIDE    JORDAN     LAMAR                7155     SWEETWATER VLY            STONE MOUNTAIN      GA   30087        AL   9/18/2016    03/08/2018
                       PAULDING    04835120   THOMAS       HEATHER    MARIE                57       VILLA RIDGE CT            DALLAS              GA   30157-6731   AL   2/6/2000     08/02/2018
                       ROCKDALE    11468103   MOORE        MERRILL    ANDERSON             2200     WITTERING WAY             CONYERS             GA   30013        AL   9/29/2017    11/07/2018
                       ROCKDALE    11794650   STEWART      JOSHUA     LAMAR                2202     ESCALADE CT               CONYERS             GA   30094        AL   6/27/2018    10/15/2018
                       THOMAS      00642653   WOODHAM      SUSAN      THOMPSON             551      HEATHER WAY LN            THOMASVILLE         GA   31757-1147   AL   10/3/1980    03/01/2019
                       CLAYTON     02488425   GRAHAM       HENRY      L                    7279     BLUESTONE DR              RIVERDALE           GA   30296-1513   AL   4/12/1994    09/04/2019
                       CLAYTON     02488425   GRAHAM       HENRY      L                    7279     BLUESTONE DR              RIVERDALE           GA   30296-1513   AL   4/12/1994    09/04/2019
                       HARRIS      05528361   EDWARDS      MARCUS     BENJAMIN             869      KRISTI LYNNS WAY          MIDLAND             GA   31820-4575   AL   10/4/2004    08/02/2019
                       COBB        08649448   CHESTNUT     JEANIQUE   SHAWNTICE            3855     RIDING WOODS CT SW        POWDER SPRINGS      GA   30127        AR   3/14/2012    03/10/2014
                       FULTON      02415434   THOMAS       CARL                            3300     DOGWOOD DR                HAPEVILLE           GA   30354        AR   8/6/1994     05/17/2002
                       HENRY       01731178   JOHNSON      JAMES      ERNEST               271      FLOYD RD                  HAMPTON             GA   30228-2465   AZ   9/12/1984    03/24/1988
                                                                                                                                                                                                   Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 195 of 559




                       FORSYTH     00824228   GIBSON       JERRY      DWAYNE               6085     BURRUSS MILL RD           CUMMING             GA   30041        AZ   10/23/1987   01/06/2012
                       CHEROKEE    05784798   MAHAVIER     TIFFANY    MARIE                314      HEMBREE HILL DR           CANTON              GA   30114        AR   10/5/2008    06/12/2014



                                                                                                   Page 96
                                                                                            GA Out of State Subsequent Registration


                       LUMPKIN      04383610   MCDOWELL      DAVID           BRIAN                 1252     LAZY ACRES                DAHLONEGA           GA   30533        AR   12/12/1999   03/25/2009
                       CHATHAM      08507079   RODRIGUEZ     JUAN            MANUEL                6        WATERCREST WAY            SAVANNAH            GA   31419        CA   9/7/2011     09/28/2011
                       COBB         02609740   EVANS         NORLIN          JOHN                  213      CREEKWAY XING SE          SMYRNA              GA   30082        CA   6/4/1994     01/12/2008
                       GWINNETT     10962602   CHUE          CHENG                                 2655     FACTOR WALK BLVD          SUWANEE             GA   30024        CA   9/24/2016    09/01/2017
                       GWINNETT     06463145   COUTURE       CHRISTINE       ANN                   681      VILLAGE FIELD CT          SUWANEE             GA   30024-1971   CA   11/30/2004   04/23/2008
                       DEKALB       08072732   POORAK        MAHSA           MELODI                10       EXECUTIVE PARK WEST NE    ATLANTA             GA   30329        CA   10/9/2016    04/12/2018
                       WHITFIELD    11781025   HERNANDEZ     BRYAN                                 3160     TEA ROLL DR NW            DALTON              GA   30721        CA   5/16/2018    01/11/2019
                       COWETA       10197423   WALMAN        LAUREN          MARIE                 35       MAPLE HILL DR             NEWNAN              GA   30265        CA   1/31/2016    07/06/2018
                       FULTON       06822934   CARTER        HAAS                                  1249     W CONWAY DR NW            ATLANTA             GA   30327        CA   4/24/2006    10/22/2018
                       GWINNETT     07009694   PLAISANCE     MICHELLE        ANNETTE               288      HAVEN RIDGE CT            SUWANEE             GA   30024        CA   10/5/2008    03/24/2019
                       GWINNETT     07009694   PLAISANCE     MICHELLE        ANNETTE               288      HAVEN RIDGE CT            SUWANEE             GA   30024        CA   10/5/2008    03/24/2019
                       GWINNETT     02757089   DAVIS         SHARON                                201      HANARRY DR                LAWRENCEVILLE       GA   30046-7406   CA   8/16/1983    05/06/2016
                       DOUGLAS      05473458   SMITH         TOKIWA          TAWANA                206      MILLPOND PKWY             VILLA RICA          GA   30180-6986   CA   7/21/2002    06/22/2011
                       RICHMOND     01472683   WRIGHT        PATRICIA        ANN                   1914     FAIRWAY DR                AUGUSTA             GA   30906-5707   CA   4/21/1990    10/16/2019
                       DOUGLAS      05881243   SMITH         STEPHANIE       NICOLE                4119     HIGHWAY 92                DOUGLASVILLE        GA   30135-4405   CA   11/26/2003   05/29/2019
                       RICHMOND     07499029   ELLIS         MATTHEW         LENARD                1801     COVINGTON PL              AUGUSTA             GA   30906        CA   4/18/2008    01/13/2014
                       ROCKDALE     03429407   LUONG         AMANDA                                1981     GLEATON RD NE             CONYERS             GA   30013        CA   8/16/2003    04/29/2016
                       ROCKDALE     04708706   RODRIGUEZ     GABRIELA                              2390     SHOALS DR NE              CONYERS             GA   30013        CA   10/3/2004    10/24/2016
                       HENRY        10500182   WEBSTER       KALEB           JORDAN                245      KIM TRL                   STOCKBRIDGE         GA   30281        CA   7/25/2015    10/20/2016
                       COBB         06769175   SMITH         DONALD          LEE                   3414     PALM CIR NW               KENNESAW            GA   30144-2363   CA   2/15/2006    05/07/2014
                       THOMAS       11465762   ALLEN         CARSON          NICHOLAS              1208     EVERGREEN DR              THOMASVILLE         GA   31792        CA   9/28/2017    09/09/2019
                       GWINNETT     03372518   PLANCHE       SUSAN           JANE                  1935     DEER CREEK TRL            BUFORD              GA   30519        CA   2/4/1996     12/05/2006
                       FULTON       11993002   THOMAS        RICKIE          EDWIN                 7039     CHARA LN SW               ATLANTA             GA   30331        CA   10/9/2018    10/26/2018
                       OGLETHORPE   06888389   ANDERSON      JOHN            GILBERT               2350     COMER RD                  COMER               GA   30629-6106   CA   7/13/2006    01/01/2019
                       GILMER       05951558   COLLINS       JUDY            LYNN                  128      BENNETT RDG               ELLIJAY             GA   30536        CA   2/20/2004    03/30/2012
                       GWINNETT     10921895   NGUYEN        KEVIN                                 2300     WILDWOOD LAKE DR          SUWANEE             GA   30024        CA   9/9/2016     08/27/2020
                       LOWNDES      04087692   PEREZ         JUAN            MANUEL                106      E STANFILL ST             HAHIRA              GA   31632        CA   3/28/1997    01/10/2019




  Ex. 2 to Petition:
                       GWINNETT     08792516   NGUYEN        CINDY                                 1050     CEDAR BLUFF TRL SW        LILBURN             GA   30047        CA   10/7/2012    09/20/2019




Braynard Declaration
                       GWINNETT     06656589   NGUYEN        HIEU            TRUNG                 3287     ELMER HILL LN             BUFORD              GA   30519        CA   1/4/2017     09/04/2020
                       GWINNETT     08719791   OGEDEGBE      ORITSEMATOSAN   OLUFUNMILAYO          1025     BRIDLE PATH DR            LAWRENCEVILLE       GA   30045        CA   6/21/2012    11/08/2019
                       FULTON       02433034   MURPHY        DOROTHY         ELAINE                304      ANSLEY VILLA DR NE        ATLANTA             GA   30324        CA   12/30/1991   10/18/2004
                       CHEROKEE     05385536   PETERSON      ROBERT          GENE                  304      GLEN ECHO FLS             CANTON              GA   30114        CO   12/6/2001    10/04/2004
                       COBB         11303313   HERNANDEZ     ARTURO                                1316     RIDGECREST LN SE          SMYRNA              GA   30080        CA   5/5/2017     05/09/2020
                       GWINNETT     07366305   PRICE-DAVID   STEPHANIE       ANN                   1895     SUGARLOAF CLUB DR         DULUTH              GA   30097        CA   12/4/2007    01/31/2020
                       TROUP        04276820   GRIZZLE       JANICE          ARP                   307      LAKESHORE DR              LAGRANGE            GA   30240        DE   11/18/1997   08/03/2012
                       DOUGLAS      02967882   MILLER        LINDA           LEE                   6821     FAIRWAYS DR               DOUGLASVILLE        GA   30134        CO   9/18/1984    10/19/1989
                       DEKALB       03715136   WHITE         LARRON          MAURICE               6905     MALVERN CT                LITHONIA            GA   30038        TX   6/10/1996    08/30/2013
                       ROCKDALE     07732115   HINELY        BENJAMIN        DAVID                 1542     TANGLEWOOD WAY NW         CONYERS             GA   30012        TX   9/22/2008    12/20/2013
                       GWINNETT     08011771   CHOI          BENJAMIN        JIN                   4041     KINGSLEY PARK LN          PEACHTREE CORNERS   GA   30096        TX   12/18/2008   11/24/2013
                       COBB         04779354   HARKNESS      ALEXANDRIA      ADORA                 2887     LAUREATE CT               MARIETTA            GA   30062        TX   10/8/2000    05/11/2014
                       GWINNETT     05634576   FLETES        KENNETH         FRANCISCO             2035     PATRICK MILL PL           BUFORD              GA   30518        TX   10/3/2004    10/25/2014
                       COBB         07084884   MITCHELL      CHERRICA        NICOLE                1346     SANDTOWN GRN SW           MARIETTA            GA   30008        TX   10/5/2008    02/14/2015
                       DEKALB       07596706   COTTON-CARR   REIANNA         JICOLE                1614     CARTER RD                 DECATUR             GA   30032        TX   10/7/2012    09/12/2015
                       GWINNETT     00526777   CRAIN         PAUL            DAVID                 5960     RIVER RUSH CT             SUGAR HILL          GA   30518        TX   9/28/1993    02/14/2016
                       DEKALB       07596706   COTTON-CARR   REIANNA         JICOLE                1614     CARTER RD                 DECATUR             GA   30032        TX   10/7/2012    09/12/2015
                       CHEROKEE     05378791   FUCHS         NINA            MARIE                 269      AIRSTRIP DR               CANTON              GA   30114        TX   10/6/2002    05/08/2016
                       COBB         03902065   WRIGHT        RAY             ANTHONY               1060     TOWNE MANOR CT NW         KENNESAW            GA   30144        TX   10/4/1998    04/20/2016
                                                                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 196 of 559




                       COBB         10514065   SERRANO       MIGUEL          ANGEL                 375      CRANFILL RD SE            MARIETTA            GA   30060        TX   8/6/2015     03/01/2016
                       RICHMOND     06297648   BUCHANAN      BEATRICE                              1651     IRONWOOD CT               FORT GORDON         GA   30905        TX   10/3/2004    11/08/2016



                                                                                                           Page 97
                                                                                    GA Out of State Subsequent Registration


                       DEKALB      06579684   CAINE      STEPHEN    LOUIS                  2111     FIVE OAKS WAY             TUCKER              GA   30084        TX   10/5/2008    12/08/2016
                       HABERSHAM   03319540   STURGILL   EDWARD     GOBLE                  880      GOLF COURSE RD            DEMOREST            GA   30535        TX   10/6/1996    11/03/2015
                       HENRY       06008756   GRIGLEY    TOMIKA     KATRICE                2359     BRAUNSROTH LN             HAMPTON             GA   30228        TX   10/3/2004    08/30/2015
                       CHEROKEE    03171015   HEAD       JOHN       RICKEY                 317      BERKSHIRE TRCE            CANTON              GA   30115        TX   5/1/1991     10/19/2012
                       CHEROKEE    03171015   HEAD       JOHN       RICKEY                 317      BERKSHIRE TRCE            CANTON              GA   30115        TX   5/1/1991     10/19/2012
                       DEKALB      01907203   BROWN      JAMES      D                      3084     ABERDEEN CV               LITHONIA            GA   30038-1539   TX   7/11/1988    05/31/2009
                       GWINNETT    02869820   DARLING    CAROLYN    JOAN                   6508     PIERLESS AVE              SUGAR HILL          GA   30518        TX   9/26/1992    11/30/2013
                       HOUSTON     08036643   ISRAEL     ANDREW     GREGORY                305      COUNTY RD                 BONAIRE             GA   31005        TX   5/26/2009    02/20/2014
                       COBB        04342072   PARSLEY    RYAN       WILLIAM                713      BROADLANDS LN             POWDER SPRINGS      GA   30127        TX   2/21/1998    10/10/2015
                       GWINNETT    00520255   CRAIN      NANCY      MATHIS                 5960     RIVER RUSH CT             SUGAR HILL          GA   30518        TX   9/6/1992     02/14/2016
                       DEKALB      06687478   GARRISON   AMANDA     KENISE                 4194     WESLEY HALL LN            DECATUR             GA   30035        TX   7/9/2006     03/09/2016
                       DEKALB      08862848   CAVALLI    ERIN       MARIE                  1293     UNIVERSITY DR NE          ATLANTA             GA   30306        TX   10/6/2012    01/11/2018
                       FULTON      08513326   TUCKER     COLIN      MCCORMICK              5280     WOODRIDGE FOREST TRL NW   ATLANTA             GA   30327-4577   VA   9/26/2011    09/07/2012
                       DEKALB      02633509   BAILEY     RICHARD    LEE                    1396     NORMANDY DR NE            ATLANTA             GA   30306-2531   TX   4/6/1984     08/16/2020
                       CAMDEN      01665716   TVRDIK     JACLYN     ROCHELLE               304      SONCEL DR                 KINGSLAND           GA   31548        TX   4/27/1995    03/13/2016
                       GWINNETT    03541094   GALVEZ     PATRICIA   A                      5359     GARNABY LN                PEACHTREE CORNERS   GA   30092        TX   2/22/1996    07/15/2004
                       FULTON      06919299   TUCKER     LATISHA    GERMANY                3175     OAKDALE RD                HAPEVILLE           GA   30354        TX   10/5/2008    10/17/2020
                       COLUMBIA    06245688   HILLS      BERWICK                           781      SWEET BAY CT              EVANS               GA   30809-4490   TX   9/22/2004    01/01/2006
                       COLUMBIA    06245688   HILLS      BERWICK                           781      SWEET BAY CT              EVANS               GA   30809-4490   TX   9/22/2004    01/01/2006
                       RICHMOND    04741826   BUSSEY     TAMEKA     LOUISE                 2794     CROSSCREEK RD             HEPHZIBAH           GA   30815        TX   10/8/2000    10/24/2019
                       COBB        02935115   SERVICK    MELINDA    MESSINGER              3269     PINETREE DR SE            SMYRNA              GA   30080        UT   2/7/1992     03/10/2016
                       RICHMOND    01082328   GOLDWIRE   GLYN       CORNELL                2055     BROOME RD                 HEPHZIBAH           GA   30815        VA   6/18/1990    12/17/2007
                       COFFEE      00954325   MATTOX     DONNIE     GAIL                   601      FOREST CIR                DOUGLAS             GA   31533        VA   9/27/1990    09/28/1992
                       COWETA      04020020   DORMAN     GARY       DON                    199      SOUTHWIND LN              NEWNAN              GA   30265        VA   2/16/1997    06/19/2009
                       COWETA      08901743   FLYNN      BRIAN      MARSHALL               22       KELLOGG PL                NEWNAN              GA   30263        VA   10/16/2012   10/15/2018
                       DEKALB      01946277   DUNN       BARBARA    ANN                    2735     OXFORD DR                 DECATUR             GA   30034-1074   VA   8/1/1986     01/07/1997
                       DOUGLAS     04880243   FLOYD      DENIS      RAMON                  1951     STONEWOOD DR              LITHIA SPRINGS      GA   30122-2776   VA   3/8/2000     06/23/2003




  Ex. 2 to Petition:
                       GWINNETT    06204578   CHUNG      JI         YOUNG                  1070     SPRING IVES DR            LAWRENCEVILLE       GA   30043        VA   7/19/2004    10/09/2012




Braynard Declaration
                       COBB        04863342   MCCADDEN   LETICIA    MONIQUE JETER          1221     OLDE LEGACY LN            MABLETON            GA   30126        VA   10/8/2000    05/15/2014
                       CLAYTON     04785398   HARRIS     MICHAEL    ALEXANDER              552      SIMPSON PLACE DR          FOREST PARK         GA   30297        VA   10/3/2004    10/14/2014
                       CLAYTON     04785398   HARRIS     MICHAEL    ALEXANDER              552      SIMPSON PLACE DR          FOREST PARK         GA   30297        VA   10/3/2004    10/14/2014
                       DEKALB      10237013   BATES      SHELBY     JARON                  2249     CLANTON TER               DECATUR             GA   30034        VA   5/12/2014    07/14/2015
                       GWINNETT    08197969   GRIMES     ERICA      SHARANN                4545     QUAIL POINT WAY           HOSCHTON            GA   30548        VA   11/25/2009   10/13/2015
                       DEKALB      04186608   CALDER     LALASHA    LIAN AMOKE             1570     LINKSVIEW WAY             STONE MOUNTAIN      GA   30088        VA   10/8/2000    09/23/2015
                       GWINNETT    08564235   BROMELL    LAUREN     BROOKE                 2619     HICKORY CV SW             LILBURN             GA   30047        VA   11/29/2011   10/15/2012
                       CHATHAM     10543025   COLLINS    MCKENZIE   OCCIANO                118      E 44TH ST                 SAVANNAH            GA   31405        VA   9/14/2015    10/14/2016
                       DEKALB      10701336   WAYMER     WRISA                             1398     WOODLAND FOREST LN        STONE MOUNTAIN      GA   30083        VA   2/4/2016     10/21/2016
                       DEKALB      10701336   WAYMER     WRISA                             1398     WOODLAND FOREST LN        STONE MOUNTAIN      GA   30083        VA   2/4/2016     10/21/2016
                       GWINNETT    02909414   RYAN       DAVID      VINCENT                5075     MEADOWBROOK CIR           SUWANEE             GA   30024-1962   WA   3/7/1995     12/30/2011
                       DAWSON      10054779   WALLACE    JUSTIN     TOM                    72       DOGWOOD WAY               DAWSONVILLE         GA   30534        WA   7/9/2013     05/04/2018
                       DEKALB      07813170   LYONS      RICHARD    JAY                    3371     RIVER RUN TRL             DECATUR             GA   30034-6762   WA   9/23/2008    02/07/2019
                       COBB        08724442   TRAKHMAN   ANNA       MICHELLE               2857     ARABIAN CT NE             MARIETTA            GA   30062        WA   10/7/2012    01/09/2019
                       WARE        01365458   ADAMS      BRENDA     EILEEN                 3260     LOVETT RD                 WAYCROSS            GA   31503        WA   9/21/1987    12/04/2013
                       PUTNAM      11545083   WILSON     ALEX       LEE                    186      TWILIGHT SHORES DR        EATONTON            GA   31024        WA   12/28/2017   02/29/2020
                       CHEROKEE    11419973   SCOTT      KARRIGAN   TAYLOR                 2009     ALDBURY LN                WOODSTOCK           GA   30189        VA   8/22/2017    10/09/2017
                       COBB        11622318   KOKAYI     TAJ        JAJA                   6213     ARNALL CT NW              ACWORTH             GA   30101        VA   2/28/2018    09/18/2019
                       DOUGLAS     08609774   THOMAS     JAMES      ANDREW                 7535     SHELL RD                  WINSTON             GA   30187        WA   7/1/2012     09/01/2015
                                                                                                                                                                                                   Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 197 of 559




                       COBB        10101745   STOCKMAN   KERRI      RENEE                  2825     S MAIN ST NW              KENNESAW            GA   30144        WA   9/11/2013    09/21/2017
                       COBB        07223053   WHITE      DEBRA                             799      OMAHA PL NW               KENNESAW            GA   30152        CA   8/11/2007    04/07/2014



                                                                                                   Page 98
                                                                                    GA Out of State Subsequent Registration


                       DEKALB     05798039   ANDERSON     ANDREA      DENISE               8208     WALDEN BROOK DR           LITHONIA          GA   30038        CA   7/29/2003    11/08/2016
                       DEKALB     06542906   BAESLER      RACHEL      MARY                 3907     BRENTON WAY NE            ATLANTA           GA   30319        WA   10/9/2005    04/15/2016
                       DEKALB     02682168   ANDERSON     TRACY       LYNN                 2688     CRAVEY DR NE              ATLANTA           GA   30345        WA   6/20/1990    06/04/2010
                       RICHMOND   05778958   BROWN        KELSI       MONIQUE              2126     JULIUS DR                 AUGUSTA           GA   30906        WA   6/20/2004    10/06/2017
                       DEKALB     06542906   BAESLER      RACHEL      MARY                 3907     BRENTON WAY NE            ATLANTA           GA   30319        WA   10/9/2005    04/15/2016
                       GWINNETT   04435139   BROWNING     ADELINA                          1020     AMHEARST OAKS DR          LAWRENCEVILLE     GA   30043-4758   VA   8/16/1998    09/14/2016
                       WALKER     00926398   EARLY        LISA        RENEE                107      W OAK ST                  ROSSVILLE         GA   30741        VA   1/1/1992     09/18/2017
                       DEKALB     07586981   FETTER       RYAN        JOSEPH               2163     REXFORD DR                DECATUR           GA   30034        VA   10/5/2008    03/13/2018
                       DEKALB     04277787   BRONSON      CLAIRE      JUDITH               2529     AMELIA AVE                DECATUR           GA   30032-3214   CA   10/4/1998    09/18/2007
                       DEKALB     04277787   BRONSON      CLAIRE      JUDITH               2529     AMELIA AVE                DECATUR           GA   30032-3214   CA   10/4/1998    09/18/2007
                       DEKALB     08590838   GAGE         MEREDITH    MARIE                2887     PAYTON OAKS DR NE         ATLANTA           GA   30345-2608   VA   11/3/2011    08/01/2018
                       COBB       12198295   MENSAH       ELIZABETH   OWUSU                1550     TERRELL MILL RD SE        MARIETTA          GA   30067        VA   2/21/2019    09/27/2019
                       ROCKDALE   08515572   TURNER       RAY         ANTHONY              1333     SAXONY DR SE              CONYERS           GA   30013-1771   CA   6/21/2011    02/27/2014
                       WAYNE      08703349   CROSS        RONALD      THOMAS               7155     MANNINGTOWN RD            JESUP             GA   31546-0814   WI   6/19/2012    03/01/2020
                       DEKALB     04890883   BENNING      JEREMIAH    VICTOR               598      DANIEL AVE                DECATUR           GA   30032-4015   CA   10/8/2000    10/16/2008
                       GWINNETT   05101558   HELLER       CAROL       RUTH                 1500     WOODLAND LAKE DR          SNELLVILLE        GA   30078        CA   10/8/2000    11/07/2008
                       GWINNETT   05686615   DAVIS        DESHANNA    NICOLE               534      STRAWBERRY WALK           LOGANVILLE        GA   30052        CA   1/6/2008     10/22/2012
                       HENRY      07844654   PARNELL      JACQUELYN   FORD                 340      MANGO CT                  MCDONOUGH         GA   30253        AL   10/5/2008    04/19/2016
                       CLAYTON    06802816   HOLSEY       TIFFANY     SHERIKA              1097     FOREST GLN                JONESBORO         GA   30238-8831   AL   4/14/2006    08/23/2006
                       COBB       05001955   RODRIGUEZ    OFELIA                           3511     WESTBROOK DR SE           SMYRNA            GA   30082        WV   10/5/2008    09/29/2015
                       FAYETTE    07885999   JONES        DANIELLE                         119      KESWICK MANOR DR          TYRONE            GA   30290        AL   10/3/2010    05/26/2011
                       GWINNETT   08227286   HAMLETTE     ADA         CLAUDETTE            3644     CECILIA WAY               LOGANVILLE        GA   30052        AL   5/10/2010    06/14/2019
                       PUTNAM     06422475   REAVIS       HELEN       GEARLDINE            176      BLUEGILL RD               EATONTON          GA   31024        WV   12/23/2004   04/17/2015
                       DEKALB     12291129   CHANG        KAREN       TING                 2877     DORBY CLOSE NE            ATLANTA           GA   30319        CA   7/14/2019    07/01/2020
                       DEKALB     12291129   CHANG        KAREN       TING                 2877     DORBY CLOSE NE            ATLANTA           GA   30319        CA   7/14/2019    07/01/2020
                       GWINNETT   02854996   GOSLINE      SCOTT       PAUL                 2333     LAKE VILLAS CT            DULUTH            GA   30097        CA   6/17/1992    11/05/2003
                       DEKALB     05908485   BONIFACE     CHARLES     CHRISTOPHER          201      W PONCE DE LEON AVE       DECATUR           GA   30030        CA   6/20/2004    03/07/2007




  Ex. 2 to Petition:
                       GWINNETT   06015288   BROWN        ELIZABETH   MARIA                1715     STARGRASS DR              GRAYSON           GA   30017-4307   CA   10/3/2004    01/08/2008




Braynard Declaration
                       CHEROKEE   02938450   DAVIS        VICKI       ANN                  197      HUBBARD RD                WOODSTOCK         GA   30188-5036   AL   10/1/1988    11/02/2007
                       GWINNETT   00479711   CARPENTER    GARY        LEE                  1135     WINDSOR PLACE CIR         GRAYSON           GA   30017-4916   AL   1/1/1995     12/06/2016
                       DEKALB     08456815   ASHWORTH     CHELSEA     ANNE                 306      GENTRYS WALK              ATLANTA           GA   30341        CA   7/1/2012     05/16/2016
                       DEKALB     10436889   WESTBROOK    CHERYL      INEZ                 1000     ASHWOOD PKWY              ATLANTA           GA   30338        CA   3/26/2015    03/18/2019
                       COBB       11728799   MEADORS      CATHERINE   C                    1139     FIELDING WAY              MARIETTA          GA   30068        AL   5/31/2018    08/09/2020
                       ROCKDALE   01829312   JOHNSON      L           C                    1614     BRENTWOOD XING SE         CONYERS           GA   30013        AL   10/4/1991    08/31/2001
                       DECATUR    01673027   CRITTENDEN   BARBARA     JEAN                 192      KELLEY RD                 BAINBRIDGE        GA   39817-6727   AL   12/15/1984   05/18/2006
                       DEKALB     03880264   BUTZ         CAROL       ANN                  195      ARIZONA AVE NE            ATLANTA           GA   30307-2245   AL   10/6/1996    10/19/2004
                       DEKALB     03934574   BOOKMAN      PRISCILLA   M                    1779     KANAWHA TRL               STONE MOUNTAIN    GA   30087-2139   AL   10/5/1996    08/13/2001
                       DEKALB     06411082   BARGE        BRANDON     DESHAWN              690      ROCKBOROUGH DR            STONE MOUNTAIN    GA   30083-3812   AL   12/3/2004    10/06/2008
                       CHEROKEE   02768543   ROHMANN      BARBARA     R                    125      CHURCHCLIFF DR            WOODSTOCK         GA   30188-7061   AL   10/9/1984    09/03/2004
                       GWINNETT   01835947   BAILES       ESTHER                           3102     KITTERY DR                SNELLVILLE        GA   30039-6026   AL   9/19/1992    12/07/2016
                       CHEROKEE   02768543   ROHMANN      BARBARA     R                    125      CHURCHCLIFF DR            WOODSTOCK         GA   30188-7061   AL   10/9/1984    09/03/2004
                       FULTON     07263498   TUCK         PHILLIP     JAMES                2470     GREENWOOD CIR             ATLANTA           GA   30344        AL   9/8/2007     08/12/2008
                       GWINNETT   06719045   ETHRIDGE     ROBERT      MILES                5507     BLUE CEDAR DR             SUGAR HILL        GA   30518        AL   12/28/2005   01/08/2008
                       CATOOSA    05983147   STANSEL      JULIE       ANN                  241      CLOUD SPRINGS RD          FORT OGLETHORPE   GA   30742        AL   10/3/2004    10/16/2008
                       WALTON     04342076   FERGUSON     ELIZABETH   BLACKMON             535      ST IVES WALK              MONROE            GA   30655        AL   7/21/2002    10/07/2004
                       FAYETTE    08588186   BAITEY       BYRON       TIMOTHY              237      ARNOLD RD                 FAYETTEVILLE      GA   30215        AL   1/31/2012    09/21/2012
                       RICHMOND   01449557   GOGGANS      AMECIAH     LENICE               2159     HILLSINGER RD             AUGUSTA           GA   30904        AL   4/4/1991     08/16/1996
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 198 of 559




                       DEKALB     08270957   BROWN        VICTORIA    MARIE                733      EASTWOOD RISE             STONE MOUNTAIN    GA   30087-5401   AL   7/19/2010    08/16/2012
                       PUTNAM     08127293   MOON         RHONDA      TURNER               114      S ROCK ISLAND DR          EATONTON          GA   31024        AL   10/9/2011    07/22/2013



                                                                                                   Page 99
                                                                                   GA Out of State Subsequent Registration


                       RICHMOND    01423556   FIELDING     ROY         A                  3436     KNOLLCREST RD             HEPHZIBAH          GA   30815        AL   10/11/1988   10/24/2008
                       FULTON      08512071   TWARDY       SARA        CATHERINE          214      COLONIAL HOMES DR NW      ATLANTA            GA   30309        AL   9/24/2011    03/28/2014
                       COBB        04876664   PERKINS      TODD        ASHLEY             779      DENARDS ML SE             MARIETTA           GA   30067-5153   AL   10/8/2000    10/11/2004
                       DEKALB      02434254   WRIGHT       DON         RICHARD            1495     MCPHERSON AVE SE          ATLANTA            GA   30316-1661   AL   5/12/1992    08/05/1998
                       DEKALB      07503177   VO           UYENTHU     THI                4437     BOATMANS CV               STONE MOUNTAIN     GA   30083        AL   10/5/2008    05/16/2016
                       DEKALB      07503177   VO           UYENTHU     THI                4437     BOATMANS CV               STONE MOUNTAIN     GA   30083        AL   10/5/2008    05/16/2016
                       BIBB        03984432   BENNETT      JAMES       LEONARD            4150     LIONS PL                  MACON              GA   31206        AL   10/6/2002    08/31/2015
                       DEKALB      10866018   CULBERSON    TIMOTHY     ROLFE              5630     SUMMER MEADOW PASS        STONE MOUNTAIN     GA   30087        AL   7/11/2016    09/28/2016
                       FAYETTE     04494236   SMOAK        DANIEL      LAWRENCE           155      WATERSHED WAY             FAYETTEVILLE       GA   30215        AL   10/4/1998    02/14/2008
                       DECATUR     10143363   LANE         MORGAN      TAYLOR             1267     QUINCY HWY                ATTAPULGUS         GA   39815        AL   1/3/2014     07/28/2017
                       CARROLL     03557889   QUINN        BRYAN       DAVID              306      PINEHURST WAY             CARROLLTON         GA   30116-7556   AL   6/9/1996     08/13/2004
                       WALKER      06461436   ELLIS        DEBRA       LEE                104      WILDER ST                 CHICKAMAUGA        GA   30707        AL   2/4/2005     02/13/2018
                       BARTOW      02980489   HARDY        PHILLIP     LARSON             14       GRANGER DR                CARTERSVILLE       GA   30120        AL   6/2/1992     10/27/2000
                       BARTOW      05834799   MENEREY      THOMAS      JOSEPH             18       NOBLE ST                  CARTERSVILLE       GA   30120        AL   9/30/2003    10/25/2004
                       DEKALB      12245961   CALLOWAY     JAIME       ADIRA              4395     ANGIE DR                  TUCKER             GA   30084        AL   5/29/2019    09/23/2019
                       WALTON      03572129   FERGUSON     CHARLES     MCDONALD           535      ST IVES WALK              MONROE             GA   30655        AL   7/7/1996     10/19/2004
                       DEKALB      07542465   MCGUIRE      JESSICA     DANELLE            2525     PARK DR                   LITHONIA           GA   30058-4529   AL   5/20/2008    09/04/2008
                       DOUGHERTY   04064339   FIELDS       WILLIE      J                  2808     QUAIL RUN DR              ALBANY             GA   31721-8832   AL   2/25/1997    07/27/1998
                       CARROLL     03524898   QUINN        AMANDA      CAMMON             306      PINEHURST WAY             CARROLLTON         GA   30116-7556   AL   10/6/1996    08/13/2004
                       DEKALB      06964510   FICKEN       ALEXANDRA   ELIZABETH          2023     OAKVIEW RD SE             ATLANTA            GA   30317        AL   10/8/2006    10/12/2008
                       CHEROKEE    02561139   DAIL         LADDIE      ONEAL              201      BASCOMB SPRINGS CT        WOODSTOCK          GA   30189        AL   9/15/1990    12/06/2013
                       FAYETTE     05771019   SNOWDEN      THOMAS      ALVIN              710      AVALON WAY                PEACHTREE CITY     GA   30269        AL   10/3/2004    05/17/2016
                       DEKALB      08590526   DRAINE       TARIQ       DASHAWN            603      DOVE LN                   STONE MOUNTAIN     GA   30087-7206   AL   6/8/2011     09/27/2016
                       DEKALB      08591267   BYRD         WARREN      DAVIS              202      UPLAND RD                 DECATUR            GA   30030        AL   7/1/2012     11/22/2013
                       RABUN       03812504   WILKINS      ANTHONY     CLAY               56       NAPOLEON LN               TIGER              GA   30576        AL   10/6/1996    06/26/2014
                       RABUN       03812513   WILKINS      PATRICIA    PROCELL            56       NAPOLEON LN               TIGER              GA   30576        AL   10/6/1996    06/26/2014
                       DEKALB      10234704   BLACK        TIERRA      SADE               1982     BOULDER GATE DR           ELLENWOOD          GA   30294        AL   4/30/2014    10/18/2014




  Ex. 2 to Petition:
                       BEN HILL    04399486   WEILLS       SUSAN       CLARE              608      S MAIN ST                 FITZGERALD         GA   31750        AL   6/21/1998    08/31/2000




Braynard Declaration
                       FAYETTE     11845023   ARRINGTON    TROY        E                  100      HADDOCK PT                BROOKS             GA   30205        AL   7/3/2018     06/10/2020
                       DEKALB      04956566   JAKAITIS     ALISON      TERRELL            1315     VISTA LEAF DR             DECATUR            GA   30033        AL   1/6/2008     10/07/2008
                       FAYETTE     00094341   SOPP         PATRICIA    K                  111      MONTEREY DR               PEACHTREE CITY     GA   30269-3811   AL   7/8/1976     07/22/2009
                       FAYETTE     00094341   SOPP         PATRICIA    K                  111      MONTEREY DR               PEACHTREE CITY     GA   30269-3811   AL   7/8/1976     07/22/2009
                       TROUP       07607468   MORRIS       VICTOR      SHIROD             634      COSTLEY RD                LAGRANGE           GA   30241        AL   7/15/2008    09/19/2008
                       PIKE        00718400   DAILEY       CLAYTON     LOREN              7162     GA HWY 362                CONCORD            GA   30206        AL   10/9/1984    02/09/2012
                       DEKALB      08649669   GARNER       PATRICK     ZACKERY            5041     WIND PT                   STONE MOUNTAIN     GA   30088        AL   7/1/2012     10/07/2012
                       SPALDING    08598614   LANCE        JOSHUA      HUNTER             309      GINNY LN                  GRIFFIN            GA   30223-6028   AL   2/10/2012    10/25/2012
                       GWINNETT    08721254   BAILEY       LAUREN      MARISSA            2428     PEACE POINT TRL           HOSCHTON           GA   30548        AL   6/18/2012    10/01/2012
                       DEKALB      08189721   FAVORS       AISHA       CALI               432      KENSINGTON PARC DR        AVONDALE ESTATES   GA   30002        AL   3/3/2010     10/05/2012
                       COBB        06835203   JACOBS       LEAH        PATRICE            429      WINDY RIDGE LN SE         ATLANTA            GA   30339        AL   6/18/2006    09/24/2012
                       COBB        08682170   MCLAUGHLIN   TONNICE     NESHELL            6570     COVENTRY PT               AUSTELL            GA   30168        AL   3/11/2012    10/12/2012
                       WARE        07488664   BELL         ALEX        THOMAS             2109     ALICE ST                  WAYCROSS           GA   31501        AL   10/5/2008    06/24/2011
                       DEKALB      11295230   BURKS        DEWANNA     DENISE             5128     GROVE FIELD PT            LITHONIA           GA   30038        AL   4/25/2017    01/02/2019
                       BRANTLEY    10342242   THORNTON     JUSTIN      ERIC               76       BOOTS HARRISON RD         HORTENSE           GA   31543        AL   10/3/2014    09/16/2019
                       DEKALB      10878542   BINION       SAVANNAH    ALEXIS             7255     MEADOW POINT DR           STONE MOUNTAIN     GA   30087        AL   5/14/2016    10/23/2019
                       DEKALB      10878542   BINION       SAVANNAH    ALEXIS             7255     MEADOW POINT DR           STONE MOUNTAIN     GA   30087        AL   5/14/2016    10/23/2019
                       DEKALB      04640794   TRAN         MANH        TU                 3571     CHEROKEE RD               ATLANTA            GA   30340        AL   2/3/1999     02/17/2020
                       DEKALB      11242536   COLLINS      MORGAN      ELISE              3210     E CHAPEL CIR              DECATUR            GA   30034        AL   3/7/2017     02/14/2020
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 199 of 559




                       GWINNETT    04964317   DONALSON     JASON       CULLEN             1238     STONESHYRE CT             LAWRENCEVILLE      GA   30043        AL   10/6/2002    03/11/2015
                       CHATHAM     07018011   LARGE        SHEILA      DENISE             4103     FENWICK VILLAGE DR        SAVANNAH           GA   31419        AL   12/13/2006   01/11/2016



                                                                                                 Page 100
                                                                               GA Out of State Subsequent Registration


                       COBB       03044629   MARTIN     SUSAN       MORGAN            564      BOULDERCREST DR SW        MARIETTA         GA   30064        AL   10/1/1988    05/21/2018
                       PIKE       01721479   APPLING    MARTHA      ANN               989      WOOD CREEK RD             WILLIAMSON       GA   30292        AL   3/23/1977    08/02/2016
                       PIKE       01721479   APPLING    MARTHA      ANN               989      WOOD CREEK RD             WILLIAMSON       GA   30292        AL   3/23/1977    08/02/2016
                       HEARD      04254623   STONE      RONALD      LANIER            4111     FIVE NOTCH RD             FRANKLIN         GA   30217        AL   10/8/2000    10/31/2016
                       GWINNETT   08403080   CHEN       PAUL        YU                1607     ROLLING VIEW WAY          DACULA           GA   30019        AL   3/16/2011    12/09/2016
                       GWINNETT   10030262   BEAUSTON   DANAE       FAITH             3930     MAGNOLIA LEAF LN          SUWANEE          GA   30024        AL   2/21/2013    08/09/2016
                       DEKALB     02432484   GARRETT    DOROTHY     WOOD              2622     APPLE VALLEY RD NE        ATLANTA          GA   30319        AL   5/2/1991     04/26/2017
                       GWINNETT   08611615   CARO       DAVID       MIGUEL            3995     BLACKBURN WAY             DULUTH           GA   30096        AL   7/1/2012     03/15/2017
                       GWINNETT   10305138   CARLSON    LAUREN      SHELBY            3236     BIRKDALE AVE              DULUTH           GA   30097        AL   4/23/2014    08/21/2017
                       QUITMAN    10657540   NORRIS     DAISHA      TANAE             51       ARROWHEAD RD              GEORGETOWN       GA   39854        AL   2/12/2016    12/20/2017
                       DEKALB     10791175   BOTA       GWINNELLY   TAFADZWA          3554     CHERRY BLOOM WAY          DECATUR          GA   30034        AL   6/2/2016     11/14/2017
                       POLK       00458555   WILLS      GEORGE      JOHN              287      BENNETT RD                ROCKMART         GA   30153        AL   6/7/1990     03/21/2018
                       ROCKDALE   11340082   BUTLER     JAMAL       LEE               2950     LIGHTHOUSE WAY            CONYERS          GA   30013        AL   6/16/2017    08/22/2018
                       DEKALB     11368193   CLARK      COLBY       WALKER            1133     SCOTT BLVD                DECATUR          GA   30030        AL   6/16/2017    08/23/2018
                       GWINNETT   11593122   RISHER     AARON       BLAKE             758      BARONGATE DR              LAWRENCEVILLE    GA   30044        AL   2/9/2018     07/01/2019
                       GREENE     10140334   CRANE      RICHARD     JOSEPH            1041     NEILS FT                  GREENSBORO       GA   30642        AL   12/12/2013   03/10/2020
                       FAYETTE    01423054   GARRETT    KYSHA       KARLITA           822      RICHMOND CIR              PEACHTREE CITY   GA   30269        AL   5/27/1994    11/19/2007
                       DEKALB     11242536   COLLINS    MORGAN      ELISE             3210     E CHAPEL CIR              DECATUR          GA   30034        AL   3/7/2017     02/14/2020
                       CHEROKEE   03795994   LEWIS      GEORGE      CLIFFORD          409      TROTTERS RUN              WOODSTOCK        GA   30188-5760   AL   7/20/2006    05/26/2016
                       UPSON      05644378   CLARK      PATRICK     MICHAEL           4015     LOGTOWN RD                THOMASTON        GA   30286        AL   1/15/2003    10/17/2004
                       HOUSTON    01354556   HOLDER     HUGH        DARRELL           103      OXFORD CT                 PERRY            GA   31069        AL   5/12/1992    10/17/2002
                       PUTNAM     02050463   MOORE      JOSEPH      CHESLIE           171      FARRIERS LN               EATONTON         GA   31024        AL   3/30/1992    07/19/2013
                       GWINNETT   10114418   BROOKS     ARYN        JOY               3006     TUSCAN RIDGE DR           SNELLVILLE       GA   30039        AL   10/22/2013   06/27/2014
                       COBB       04820725   ROSE       ISRAEL                        4201     WOODFARE LN NW            KENNESAW         GA   30152-6445   AL   12/10/1999   12/06/2017
                       GWINNETT   08573455   DAVIES     MCKENZIE    NORA              3030     BELSHIRE TRL              DACULA           GA   30019        AL   1/7/2012     11/16/2017
                       DEKALB     05155435   CAMERON    DEVARUS     DONTELL           1919     WILD CIR                  CLARKSTON        GA   30021        AL   10/8/2000    02/02/2018
                       POLK       11786249   KELLEY     JODI        GRACE             671      COLLARD VALLEY RD         CEDARTOWN        GA   30125        AL   5/7/2018     09/18/2018




  Ex. 2 to Petition:
Braynard Declaration
                                                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 200 of 559




                                                                                             Page 101
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 201 of 559




                            Ex. 2 to Petition:
                          Braynard Declaration
                                                                                        GA NCOA Out of State


                       county     voterid    lastname  fname     suffix     streetnum   street      apt     city        state   zip          ncoa_date    NewState
                       BIBB       08593658   LASHLEY   DEXTER    LEE        5235        BOWMAN R DAPT 1807  MACON       GA      31210        Jul 1 2019   VA
                       BIBB       10634330   STEWART ADEANA      MARIE ROBIN1091        OVERLOOK PAPT # 237 MACON       GA      31210        Oct 1 2019   CO
                       BIBB       10846670   STEWART CHARKETRA ALYCIA       1800        WESLEYAN DAPT 197   MACON       GA      31210        Oct 1 2020   LA
                       BALDWIN    03307804   DOWDY     AMY       L          1731        COLUMBINE RD        MILLEDGEVI LGA      31061        Jul 1 2020   AL
                       BIBB       07528647   MOORE     ZACHARY   JAMES      6500        CHAMPION RD         MACON       GA      31216        Jul 1 2020   VA
                       CHATHAM    06562870   NEAL      NICOLE    ALEXANDRIA31           WILLOW LAKES DR     SAVANNAH GA         31419-9139   May 1 2019   LA
                       CATOOSA    00417416   SULLIVAN  DEBORAH LEIGH        114         SUMMER BREEZE LN    RINGGOLD GA         30736        Sep 1 2020   TN
                       CATOOSA    10626533   SWAFFORD TIMOTHY    DEVIN      796         DEBBIE LN           RINGGOLD GA         30736        May 1 2020   TN
                       CAMDEN     07503672   COWAN     ALEXANDER SCOTT BOLA221          W SHERRARD AVE      KINGSLAND GA        31548        Mar 1 2020   HI
                       CLAYTON    06425080   JONES     ROY       J          1771        DEER CROSSING WAY   JONESBORO GA        30236-5199   Dec 1 2018   IL
                       CHATHAM    12107333   MC MAHON MARY       CAITLIN    1226        E VICTORY DAPT 1    SAVANNAH GA         31404        Jan 1 2017   IA
                       COBB       06936009   DAVIS     JARROD    MAURICE    3419        SPINDLETOP DR NW    KENNESAW GA         30144        Jan 1 2019   WI
                       BARTOW     04304380   DICKSON   ANGELA    ANNETTE    54          E GREENRIDGE RD SE  CARTERSVIL GA       30121-7007   Nov 1 2016   AL
                       BARTOW     00661127   DICKSON   GREG      S          54          E GREENRIDGE RD SE  CARTERSVIL GA       30121        Nov 1 2016   AL
                       CHATHAM    08778063   ROCKHOLD WILLIAM    ARTHUR     316         E GASTON S UNIT 5   SAVANNAH GA         31401-5659   Jun 1 2020   TX
                       CHATHAM    10253408   CZIRR     CURT      ALAN       1381        LAVON AVE           SAVANNAH GA         31406        Oct 1 2020   KY
                       BIBB       02602598   CIANCIOLO MARION    HARRIS     108         CLEARWATER PLANTATIOMACON       GA      31210        Mar 1 2020   TN
                       CLARKE     06672282   JACKSON   DANIEL    TRACEY     116         S STRATFORD DR      ATHENS      GA      30605        Oct 1 2020   TX
                       BRYAN      08820423   DOSS      DANIELLE  ANGELA     270         WILLOW OAK DR       RICHMOND HGA        31324        Aug 1 2020   WA
                       BRYAN      12600285   DOWNING APRIL       MICHELLE 785           KELSALL DR          RICHMOND HGA        31324        May 1 2020   IN
                       BRYAN      12477499   DOWNING DAVID       CHARLES    785         KELSALL DR          RICHMOND HGA        31324        May 1 2020   IN
                       CHEROKEE   07821416   ALSTON    SHONTE    MARIA      602         HICKORY KNOLL DR    CANTON      GA      30114        Jul 1 2017   TX
                       COBB       07572394   CROWE     JAMES     RUSS       4688        BISHOP LAKE RD      MARIETTA GA         30062-8102   Feb 1 2018   CO
                       COBB       06242097   HAYES     GLENDA    A          168         SMYRNA POW  11      SMYRNA      GA      30082        Oct 1 2020   AR
                       COBB       08585388   HAYES     JOHNATHON STUART     3214        TAMMY LYNN DR SW    MARIETTA GA         30060        Apr 1 2020   TN
                       BRYAN      06770724   BRAST     JEREMY    RONALD     547         KERRY DR            RICHMOND HGA        31324        Jun 1 2019   AE




  Ex. 2 to Petition:
                       BRYAN      03395853   BRAST     MICHELLE STROUT      547         KERRY DR            RICHMOND HGA        31324        Jun 1 2019   AE




Braynard Declaration
                       CHATHAM    11577228   SPENCER   ANNE      ELIZABETH 520          E 33RD ST           SAVANNAH GA         31401        May 1 2019   IL
                       BRYAN      10670951   THRASH    KATHLEEN ARCHEY      305         MCCRADY DR          RICHMOND HGA        31324        Jul 1 2020   MD
                       BRYAN      10834255   TOLBERT   KAYLA     MARIE      20          CHESTNUT OAK DR     RICHMOND HGA        31324        May 1 2019   OR
                       BRYAN      11661028   TRACEY    JASMIN    ALTHEELIA 90           SMOKE RISE RD       RICHMOND HGA        31324        Aug 1 2019   AE
                       BRYAN      11648713   TRACEY    JOSHUA    DOUGLAS 90             SMOKE RISE RD       RICHMOND HGA        31324        Aug 1 2019   AE
                       BRYAN      04925898   TREDWELL JUDY       KAY LIPP   1           CAT TAIL CT         RICHMOND HGA        31324-3587   Sep 1 2019   OR
                       BRYAN      04723678   TREDWELL SAMUEL     SCOTT      1           CAT TAIL CT         RICHMOND HGA        31324        Sep 1 2019   OR
                       COBB       02954384   ADDERSON STACEY     LARAINE    5125        SOPHY DR            POWDER SP GA        30127-5540   May 1 2017   FL
                       COBB       04484642   ADDINGTON DONALD    P          882         BIRDS ML SE         MARIETTA GA         30067        Jul 1 2020   WA
                       COBB       05918592   ADDINGTON JESSICA   THERESE    882         BIRDS ML SE         MARIETTA GA         30067        Jul 1 2020   WA
                       COBB       11978423   ADEGBUYI MABEL                 48          HILLCREST DR SE     AUSTELL     GA      30168        Aug 1 2019   RI
                       BARROW     03879413   GARRETT   MACK      SENE       938         LOCHWOLDE LN        BETHLEHEM GA        30620-3124   Jan 1 2020   FL
                       BARROW     08908244   ZAHM      JONATHAN RICHARD     1402        DILLARD HEIGHTS DR  BETHLEHEM GA        30620-7702   Jun 1 2018   MD
                       BARROW     10578202   ZEB       JAHAN                124         2ND ST      APT #7  WINDER      GA      30680        Sep 1 2020   NY
                       CHEROKEE   00668108   LONG      CYNTHIA   D          140         CARMEL RIDGE RD     CANTON      GA      30114-7612   Jun 1 2020   TN
                       CHATHAM    02949587   OBRIEN    DANIEL    ALLEN      143         ENCLAVE BLVD        SAVANNAH GA         31419        Aug 1 2020   MI
                       CHATHAM    05915018   OCCIANO   BETH      ANN        118         E 44TH ST           SAVANNAH GA         31405-2111   Nov 1 2019   FL
                       CAMDEN     04680074   SCHRIVER SANDRA     ARLINE     14          POWDER HORN RD      SAINT MARY GA       31558-2624   Jun 1 2019   AL
                       CARROLL    11088282   JOHNS     MORGAN    TAYLOR     541         N WHITE ST APT 5    CARROLLTO GA        30117        Jul 1 2019   AL
                       BRYAN      10714765   RANDLE    HEATHER   RENAE      859         YOUNG WAY           RICHMOND HGA        31324        Feb 1 2018   TX
                                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 202 of 559




                                                                                                Page 1
                                                                                  GA NCOA Out of State


                       BRYAN     12214077   REBOLLEDO DANNY      MATEO     49     PATRIOT DR           RICHMOND HGA    31324        Jul 1 2020   MD
                       BULLOCH   11706229   FLORES     ALAN      DAIL      3728   MARIA SORRELL RD     STATESBOR GA    30461        Mar 1 2020   SC
                       CLAYTON   07040859   AARON      TYRONE              1367   MISTY RIDGE CT       HAMPTON GA      30228        Aug 1 2019   IA
                       BARTOW    12106049   WHITMORE THOMAS      CHARLES   393    GRIFFIN RD NW        CARTERSVIL GA   30120        Jan 1 2020   OH
                       COBB      07086766   FLOWERS ALEXANDER MICHAEL      5322   WHITEHAVEN PARK LN SEMABLETON GA     30126-5954   Oct 1 2019   MS
                       COBB      04607086   FLOWERS LORI         INEZ      4700   W VILLAGE X5436      SMYRNA     GA   30080        Jun 1 2019   NJ
                       BIBB      05957315   MIDDLETON ALECIA     RENEE     319    PITTMAN ST           MACON      GA   31206-1219   Aug 1 2017   TX
                       BIBB      11524319   MIER Y TERABRITTANY LEIGH      697    SPRINGDALE WOODS DR MACON       GA   31210        May 1 2019   NC
                       BIBB      11524322   MIER Y TERADAVID               697    SPRINGDALE WOODS DR MACON       GA   31210        May 1 2019   NC
                       CLARKE    12398922   BENNETT    AUDREY    ALICE     108    STERLING DR          ATHENS     GA   30605        Jul 1 2020   AL
                       CLARKE    07936340   BENT       AMANDA    BURNS     180    BENTWOOD TRL         WINTERVILL GA   30683        Oct 1 2020   VT
                       BARROW    10043226   ERNEST     DENNIA    D         1500   CARDINAL LN          WINDER     GA   30680        Aug 1 2020   TX
                       CARROLL   04298190   CLARK      CONNIE    LEA       205    SAMMY DUKE RD        WHITESBUR GGA   30185        Mar 1 2020   AL
                       CHEROKEE 05105040    MERREFIELDMARIAH     K         7919   CUMMING HWY          CANTON     GA   30115-2964   Jun 1 2020   NV
                       CHEROKEE 05342623    MERREFIELDNED        DANIEL    7919   CUMMING HWY          CANTON     GA   30115-2964   Jun 1 2020   NV
                       COBB      11038480   CULPEPPER MARY       LYNN      4476   HIGH GATE CT NW      ACWORTH GA      30101        Jul 1 2020   TN
                       COBB      06250815   CUMMINGS CATHERINE J           1998   KINRIDGE RD          MARIETTA GA     30062        Oct 1 2020   KY
                       COBB      11026265   CUMMINS    CONSTANCE           1998   KINRIDGE RD          MARIETTA GA     30062        Oct 1 2020   KY
                       COBB      08512613   CROWELL KAYLA        MARIE     4648   GLORY MAPLE TRCE     POWDER SP GA    30127-6432   Aug 1 2019   CT
                       CHATTAHOO 11386813   SACRA      REBECCA             122    RAINBOW AVE          FORT BENNI GA   31905        Nov 1 2018   NY
                       CHATTAHOO 12591880   SALAAM     NATHANIEL           6198   WALKING STICK WAY    FORT BENNI GA   31905        Dec 1 2017   AP
                       CHATTAHOO 12509030   SCHMIDT    JENNIFER ANN        7514   KESSLER DR           FORT BENNI GA   31905        Oct 1 2020   TX
                       CHATTAHOO 11501963   SCHWARTZ DANIELLE OSMAN        301    1ST DIVISIO NAPT C   FORT BENNI GA   31905        Jan 1 2018   MI
                       CHATTAHOO 12054562   SHELLY     JENNIFER ANN        112    BRYANT ST            FORT BENNI GA   31905        Jun 1 2020   KS
                       CHATTAHOO 12053086   TUBBS      ROBERT    EARL      3      DEVORE CT APT D      FORT BENNI GA   31905        Dec 1 2019   NV
                       CHATTAHOO 03247054   TULLY      APRIL     DAWN      129    MUSTANG DR           CUSSETA    GA   31805-4101   Jul 1 2020   OH
                       CHATTAHOO 12561204   WALLACE    CAMERON ELIZABETH 405      WICKERSHAM AVE       FORT BENNI GA   31905        Jul 1 2020   WA




  Ex. 2 to Petition:
                       CHATTAHOO 05529097   WALLACE    KAREN     ELIZABETH 405    WICKERSHAM AVE       FORT BENNI GA   31905        Jul 1 2020   WA




Braynard Declaration
                       BULLOCH   10232699   GARMAN     JANICE    RENEE     237    STONEBROOK WAY       STATESBOR GA    30458        Oct 1 2020   PA
                       BULLOCH   04650223   GARRETT    SHAMIA    TAVARA    100    WOODLAND APT # 1027 STATESBOR GA     30458        Jan 1 2019   MD
                       COBB      11075001   GREENE     SHARISE   TIAJUANA  875    FRANKLIN G T336      MARIETTA GA     30067        May 1 2019   AE
                       COBB      05002670   JEFFERSON DEIDRE     DIONNE    1511   DOLCETTO TRCE NW     KENNESAW GA     30152-6765   Jun 1 2020   MD
                       CHEROKEE 11577159    WITHROW WILLIAM      ROBERT    304    WILLIAM FALLS DR     CANTON     GA   30114        Jul 1 2019   NY
                       CHEROKEE 08384996    SAMMONS BETTE        LOIS      108    WATERS EDGE DR       WOODSTOCKGA     30188-5695   Mar 1 2018   NC
                       CHEROKEE 08506830    ANNIS      ALYSSA    KELLY     30     LAUREL CAN 7100      CANTON     GA   30114        Jan 1 2020   TX
                       COBB      12215775   STEPHENS JASMINE     SUZANNE   1299   JAMERSON RD          MARIETTA GA     30066        Jun 1 2017   FL
                       COBB      06324502   STEPHENS TARA        ROBIN     1455   SPRING RD S307       SMYRNA     GA   30080        Oct 1 2020   SC
                       COBB      11404696   BRINKMAN JORDAN      ELIZABETH 3283   LANTERN COACH LN NE ROSWELL GA       30075        May 1 2020   DC
                       BIBB      00181657   WHITFIELD MARC       BERNARD 1120     KING ARTHUR DR       MACON      GA   31220        Aug 1 2020   SC
                       COBB      08258568   GARNER     LARRY     MANUEL    4725   COBB PKWY 171        ACWORTH GA      30101        Nov 1 2018   TN
                       COBB      04356246   JACKSON    JAMES     ROSS      4240   SPRINGDALE CT        ROSWELL GA      30075-1940   Jul 1 2020   FL
                       CHEROKEE 12205690    KERWIN     JOHN      MICHAEL   118    FOX CREEK DR         WOODSTOCKGA     30188        Jul 1 2020   SC
                       CHATTAHOO 08497931   WILSON     ERIC      DEWAYNE 249      LAVOIE AVE           FORT BENNI GA   31905        Sep 1 2019   AL
                       CHATTAHOO 12639151   WU         LISA      JOY       244    MCFALLS ST           FORT BENNI GA   31905        Jul 1 2020   CO
                       CLARKE    11802017   HEGDE      NAISHADH IRMADY     2165   S MILLEDGE APT C6    ATHENS     GA   30605        Jul 1 2020   MO
                       CHATHAM 10884850     GILLIS     JONATHAN EDMOND     221    E 64TH ST            SAVANNAH GA     31405        Oct 1 2020   NC
                       CLAYTON   06804332   EDWARDS TEMPESTT ASHLEY NIC O2592     MEAD CT              JONESBOR O GA   30236        Jul 1 2019   FL
                       BARTOW    00661393   DUKE       CHRISTOPHEALLEN     36     SKYVIEW CIR          CARTERSVIL GA   30120-2036   Oct 1 2020   SC
                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 203 of 559




                                                                                         Page 2
                                                                                     GA NCOA Out of State


                       CLAYTON    04000495   JOHNSON MARTIN       GREGORY     809    MARQUIS WAY           MORROW    GA    30260-4142   Oct 1 2020   OK
                       CLAYTON    07131022   JOHNSON NATASHYA MAREA           9479   DEER CROSSING TRACE   JONESBOR O GA   30236-8024   Jul 1 2020   NM
                       COBB       11378562   FOPPA      IVO       M           1710   NORDIC TRCE           MARIETTA GA     30068        May 1 2020   FL
                       COBB       08470788   FOPPA      LISA      SACHS       1710   NORDIC TRCE           MARIETTA GA     30068-1654   May 1 2020   FL
                       COBB       10071991   FORBES     CHRISTOPHEJAY         1759   MILLSIDE DR SE        SMYRNA     GA   30080        Jan 1 2018   MD
                       COBB       10071992   FORBES     KHAALIDA TAHIRA       1759   MILLSIDE DR SE        SMYRNA     GA   30080        Jan 1 2018   MD
                       COBB       04057908   FORBES     KRISTI    MICHELLE    4049   CHARLESTON PL SE      SMYRNA     GA   30080-5819   Nov 1 2017   NY
                       COBB       07895270   COOPER     DIERDRE   DANIELLE    926    ASHTON PARK DR SW     MABLETON GA     30126-4801   Sep 1 2020   FL
                       COBB       08164856   COOPER     KIMBERLY DANA         2953   TIMBERLINE RD         MARIETTA GA     30062        May 1 2019   TX
                       COBB       10482856   COOPER     MALIK     DASSAN      1522   VININGS PKWY SE       SMYRNA     GA   30080        Aug 1 2017   CA
                       COBB       07924451   COOPER     MELANIE   LAWLOR      3032   LANGLEY CLOSE NW      KENNESAW GA     30144-5702   Mar 1 2020   CA
                       BRYAN      10691629   ANTWI-BOAKDORA                   13     SHADY HILL CIR        RICHMOND HGA    31324        Jul 1 2018   HI
                       CLARKE     10749920   JOHNSON CABRIANNA WYNTER         280    PINEVIEW DRAPT A      ATHENS     GA   30606        Jul 1 2020   IL
                       COBB       12026951   DAVIS      ROBERT    WARREN      3755   MEDICAL PA 1302       AUSTELL    GA   30106        Sep 1 2020   AZ
                       CHATHAM    12165148   JACKSON    LEANNE    MARTINA     459    MALL BLVD APT 77      SAVANNAH GA     31406        Aug 1 2020   SC
                       CHATHAM    11173012   JACKSON    PATRICIA  MARIE       200    HAMPSTEAD APT 204A    SAVANNAH GA     31405        May 1 2017   MS
                       COBB       08833462   BOYER      KAY       MARIE       4062   COTTAGE OA48          ACWORTH GA      30101-7321   Sep 1 2020   FL
                       COBB       08449587   BOYKIN     KELSEY    SIMONE      2246   NOELLE PL             POWDER SP GA    30127-5620   Sep 1 2019   CO
                       COBB       10434896   BOYLE      MARK      DANIEL      4887   PAYSON TER SE         ATLANTA    GA   30339        Apr 1 2020   TX
                       COBB       05615390   MILLER     LETISHA   DONIA       5976   ROSIE LN SE           MABLETON GA     30126        Nov 1 2019   FL
                       COBB       04886406   MILLER     PAMELA    POTASNIK    2455   NATOMA CT SE          SMYRNA     GA   30080        Aug 1 2020   WI
                       BULLOCH    08381624   JATINDRANA STEFAN    P           15     E GRADY ST APT # D    STATESBOR GA    30458        Aug 1 2017   CA
                       BUTTS      11824604   BUSH       ERN       LERAAN      133    KENNEDY BLVD          JACKSON   GA    30233        Jun 1 2019   FL
                       COBB       10329046   BUSSJAGER AVERY      ELIZABETH   265    SOUTH AVE SE          MARIETTA GA     30060        Jul 1 2020   KY
                       COBB       07968262   BUTCHER    JOSEPH    WILLIAM     2120   HERITAGE TRACE DR     MARIETTA GA     30062-6367   Apr 1 2019   HI
                       COBB       03181124   BUTGEREIT DIANA      STONE       111    N MARIETTA A114       MARIETTA GA     30060        Jun 1 2018   MS
                       CHATHAM    01538128   HOLLAND    TOD       ALAN        2      LARCHMONT CT          SAVANNAH GA     31419        Jun 1 2020   TX




  Ex. 2 to Petition:
                       CHATHAM    12108780   HOLLIS     ASHLEY    LACHELLE    2391   LOUIS MILLS BLVD      SAVANNAH GA     31405        Sep 1 2020   AL




Braynard Declaration
                       CHATHAM    12343480   HOLLIS     JASON     MICHAEL     2391   LOUIS MILLS BLVD      SAVANNAH GA     31405        Sep 1 2020   AL
                       COBB       10310519   MCCOLLUM DEBORAH WRATHER         2352   SAINT DAVIDS SQ NW    KENNESAW GA     30152        May 1 2020   NC
                       COBB       08360064   MCCOLLUM JOHN        ANDREW      2352   SAINT DAVIDS SQ NW    KENNESAW GA     30152        May 1 2020   NC
                       CHEROKEE   06012178   WILDER     JODI      MARIE       902    BEAUMONT CT           CANTON    GA    30114        Jun 1 2020   OR
                       CHATHAM    10550118   MACK       BRIGID    ANN         1110   E 51ST ST             SAVANNAH GA     31404        Sep 1 2020   PA
                       BARTOW     08247371   GREEN      KYLA      VICTORIA    966    BURNT HICKORY RD      CARTERSVIL GA   30120        Mar 1 2019   NC
                       BARTOW     08709255   GREEN      SHARON    KAY         64     ARNOLD RD NW          CARTERSVIL GA   30120-4816   Oct 1 2020   KY
                       COBB       03200739   BEACHAM CHARLES      WAYNE       957    SAINT LYONN CTS       MARIETTA GA     30068-4533   Oct 1 2020   FL
                       COBB       12560207   BEACHAM CHLOE        ELIZABETH   957    SAINT LYONN CTS       MARIETTA GA     30068        Oct 1 2020   FL
                       BROOKS     07306708   MORGAN     MARY      L           2444   MILTON RD             QUITMAN    GA   31643        Oct 1 2020   SC
                       CHATHAM    08864458   WILSON     JULIE     ANN         615    E 36TH ST             SAVANNAH GA     31401        Oct 1 2020   IL
                       CLARKE     11073935   PARKER     JUWAN     HOWARD      1515   S LUMPKIN SAPT 310    ATHENS     GA   30605        Aug 1 2018   SC
                       CLARKE     11816473   COVINGTON CONNI                  245    CHINA ST    APT 3     ATHENS     GA   30605        Aug 1 2020   MD
                       CARROLL    03107779   SMITH      ROBIN     LYNN        2427   W HIGHWAY 166         CARROLLTO GA    30117        Jul 1 2020   SC
                       COBB       05982307   BOZEMAN REMONA       SHENICE     513    ABBEYGLEN WAY NW      KENNESAW GA     30144        Jan 1 2018   AL
                       CAMDEN     05573050   HERRIN     BETTY     C           41     ISLAND VIEW LN        WAVERLY GA      31565-2531   Aug 1 2020   FL
                       CAMDEN     05573056   HERRIN     LESLIE    E           41     ISLAND VIEW LN        WAVERLY GA      31565-2531   Aug 1 2020   FL
                       CAMDEN     10512680   HESSE      WILLIAM   OSCAR       110    MONTICELLO DR         KINGSLAND GA    31548        Aug 1 2020   SC
                       CLARKE     03751462   CRICK      ARNETTA               175    CONNELLY CIR          ATHENS     GA   30601-1301   Oct 1 2020   SC
                       CLARKE     04882665   GRANT      JAKE      POWER       415    SAINT IVES TRCE       ATHENS     GA   30606-3856   Jul 1 2020   CO
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 204 of 559




                                                                                            Page 3
                                                                                    GA NCOA Out of State


                       BRYAN     10847310   FEHER     HANNAH     OLIVIA     74      COTTAGE CT           RICHMOND HGA    31324        Jul 1 2019   TN
                       BRYAN     12465265   FISHER    JASON      MARK       64      LANCASTER WAY        RICHMOND HGA    31324        Sep 1 2020   HI
                       CLARKE    10587626   MCENANEY ANNE        KOERNER 180        BLOOMFIELDAPT B4     ATHENS     GA   30605        Aug 1 2020   DC
                       CLARKE    08337109   MCGARITY SHERYL      HOLLAND    770     MORTON RD            ATHENS     GA   30605-5014   Jul 1 2020   FL
                       CHATTAHOO 12277243   HANKINSON KIMBERLY ERIN         401     BJORNSTAD APT D      FORT BENNI GA   31905        Sep 1 2020   TX
                       CHATTAHOO 08718703   HURD      MOLLY      ELIZABETH 131      RAINBOW AVE          FORT BENNI GA   31905        Aug 1 2018   NC
                       CLAYTON   05112109   JONES     REGINA                11921   TURNER RD            HAMPTON GA      30228        Feb 1 2019   LA
                       CHEROKEE 07574270    AARONSEN JENNIFER YVONNE        180     REGENT PL            WOODSTOC KGA    30188        Mar 1 2018   CA
                       COBB      10820179   BACON     NADINE     DOWER      531     SUGAR HILL DR NW     MARIETTA GA     30060        Aug 1 2020   FL
                       COBB      11393401   DURHAM    CONNOR     DEMRO      1059    WOODRUFF PLANTATION MARIETTA GA      30067        Aug 1 2017   AL
                       CAMDEN    06774267   DIAZ      ROSEMARY ANN          237     DEERWOOD VILLAGE DR WOODBINE GA      31569        Apr 1 2020   WA
                       CAMDEN    05910984   DIGGS     TREMELL    ANTWAN     111     BILLYVILLE CUTOFF    WOODBINE GA     31569        Aug 1 2019   FL
                       CHATHAM 11373806     BUHRMAN ROBERT       AUSTIN     20      W 52ND ST            SAVANNAH GA     31405        Feb 1 2020   TX
                       CLARKE    10244145   MCKIBBEN ERIN        ELISE      239     RUTH ST     UNIT 6   ATHENS     GA   30601        Aug 1 2018   SC
                       CLAYTON   07361706   STEWART SANTRELL J              1625    CONLEY RD UNIT # 174 CONLEY     GA   30288        May 1 2019   LA
                       CLAYTON   07246114   STEWART TERRANCE DUNTAY         7783    TARA RD              JONESBORO GA    30236        Feb 1 2018   PA
                       COBB      11025416   FRANKLIN MELVIN      JOSEPH     1550    TERRELL MIL25M       MARIETTA GA     30067        May 1 2019   WA
                       BARTOW    12298743   ZACHARIAS KELLIE     NICOLE     28      SPRING RIDGE RD NW   KINGSTON GA     30145        May 1 2020   TX
                       COBB      03210225   BOVEN     SALLY      C          1682    ASHEBARK CT          MARIETTA GA     30068-1854   Aug 1 2020   TN
                       BUTTS     05474823   DODD      FURMAN     LEE        136     HIGH RIDGE TRL       JACKSON    GA   30233        Dec 1 2018   TX
                       CHATTOOGA04096357    JAMES     ALEXANDER LEROY       345     SCOGGINS ST          SUMMERVIL LGA   30747-1445   Sep 1 2017   TN
                       CHATTOOGA00433056    VAUGHN    STACY      ALAN       190     E WASHINGTON ST      SUMMERVIL LGA   30747        Apr 1 2017   AL
                       CHEROKEE 05998598    BOLENDER MARY        ANGELA     203     SLEEPY WAY           CANTON     GA   30114        Jan 1 2020   AZ
                       BUTTS     06662782   MESSING   TROY       MICHAEL    1102    MEADOW VIEW DR       JACKSON    GA   30233        Apr 1 2020   MI
                       COBB      10853995   HARRIS    GALLADRIEL P          1049    POWERS FE 207        MARIETTA GA     30067        Aug 1 2020   VA
                       COBB      08398234   HARRIS    JOHNATHAN MICHAEL     7128    SPRINGCHASE WAY      AUSTELL    GA   30168        Oct 1 2019   WA
                       CHEROKEE 11732744    HAWLEY    CAITLIN    DIANNE     505     CUSTER WAY           CANTON     GA   30114        Jul 1 2020   AL




  Ex. 2 to Petition:
                       COBB      06868630   COLEMAN GWENDOLYNCLAIR          106     RIVERVIEW DR SE      MARIETTA GA     30067-4836   Jul 1 2019   FL




Braynard Declaration
                       CAMDEN    10359467   LINTON    CORREONA EVITA        102     LILAC ST             KINGSLAND GA    31548        Mar 1 2018   VA
                       CAMDEN    12315614   LOUR      JEFFREY    ALAN       81      SPYGLASS             KINGSLAND GA    31548        Oct 1 2020   OH
                       CAMDEN    12334010   LOUR      SUSAN      KAY        81      SPYGLASS             KINGSLAND GA    31548        Oct 1 2020   OH
                       CAMDEN    12315616   LOUR      TIEA       RENEE      81      SPYGLASS             KINGSLAND GA    31548        Oct 1 2020   OH
                       COBB      05836571   EUBANKS   GRAZYNA               3217    NOBILITY WAY SE      ATLANTA    GA   30339        Sep 1 2019   AZ
                       BARROW    00361581   DIXON     PAMELA     MEANS      1075    BELMONT PL           BRASELTON GA    30517        Oct 1 2020   NC
                       BARROW    07574400   DOMINGUEZ NIOLA                 791     BETHEL BOWER RD      BETHLEHEM GA    30620-2503   Sep 1 2020   FL
                       CAMDEN    00525927   DIXON     DONALD     K          202     MILLER ST            SAINT MARY GA   31558-8856   Jul 1 2020   TX
                       CAMDEN    04409823   DOOLEY    LESLIE     TED        176     MARIAH DR            WOODBINE GA     31569-2916   Dec 1 2019   FL
                       CAMDEN    12842897   DOWNS     ALEXA      VICTORIA   421     DEERWOOD VILLAGE DR WOODBINE GA      31569        Aug 1 2020   HI
                       CAMDEN    07058095   DOYLE     TIFFANIE   DANIELLE   300     NORWOOD DR           KINGSLAND GA    31548        Apr 1 2019   CT
                       CLAYTON   06029069   PRUITT    LARISSA    MICHELLE 4523      HENDRIX DR           FOREST PARGA    30297        Jul 1 2017   VA
                       CLARKE    02309771   POPOVICH JENNIFER LEE           123     INVERNESS RD         ATHENS     GA   30606        Oct 1 2020   OR
                       COBB      11571343   CONRAD    MEGHAN     ARDIS      4403    WINDSOR OAKS CIR     MARIETTA GA     30066        Aug 1 2020   FL
                       COBB      11590100   CONRAD    ROBERT     JOHN       4403    WINDSOR OAKS CIR     MARIETTA GA     30066        Aug 1 2020   FL
                       COBB      03114403   COX       KATHLEEN WELLS        4772    JAMERSON FOREST CIR MARIETTA GA      30066-1291   Aug 1 2020   FL
                       CHEROKEE 08829914    LAMONTE NICHOLAS                107     TOWNSEND PASS        ALPHARETTAGA    30004-2552   Apr 1 2019   FL
                       COBB      10830792   BROWN     BERRON     MARQUISE J 932     SHILOH RIDGE RUN NW KENNESAW GA      30144        Aug 1 2020   MD
                       CHEROKEE 05463511    LESAGE    MARK       EDWARD     418     WESTCHESTER WAY      CANTON     GA   30115        Mar 1 2020   MO
                       FANNIN    10294332   WILKINSON ROBERT     TAYLOR     191     STUART VIEW DR       MINERAL BLUGA   30559        Oct 1 2020   SC
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 205 of 559




                                                                                           Page 4
                                                                                     GA NCOA Out of State


                       FANNIN     10688120   WILKINSON SANDRA     ELAINE     191     STUART VIEW DR        MINERAL BL UGA   30559        Oct 1 2020   SC
                       CATOOSA    07755975   GARNER    ASHLEY     DANIELLE   91      S CENTER STUNIT 109   ROSSVILLE GA     30741        Jan 1 2020   TN
                       CHATHAM    06567696   GUENTHER AMY         MICHELE    107     COPPER BROOK LN       POOLER      GA   31322        Oct 1 2020   SC
                       CHATHAM    06567699   GUENTHER JEFFREY     C          107     COPPER BROOK LN       POOLER      GA   31322        Oct 1 2020   SC
                       CHATHAM    12162625   GUILLEN   FERNANDO   LUIS       100     HARLEY LN APT 3210    POOLER      GA   31322        Oct 1 2020   FL
                       CHATHAM    12162623   GUILLEN   MARTHA     PATRICIA   100     HARLEY LN APT 3210    POOLER      GA   31322        Oct 1 2020   FL
                       COBB       11871030   JOHNSON PARKER       JAMES      4695    CHIMNEY SWEEP LN      MARIETTA GA      30062        Sep 1 2020   TX
                       COBB       04917722   JOHNSON PRESTON      GLEN       2263    SEWELL MILL RD        MARIETTA GA      30062        Feb 1 2017   AL
                       COBB       11844126   JOHNSON ROBERT       ANDREW     311     TIBARRON PKWY SE      SMYRNA      GA   30080        Feb 1 2020   SC
                       CHEROKEE   10991867   FROMAN    ANSLEY     ELIZABETH 1412     BRIARCLIFF DR         WOODSTOCKGA      30189        Aug 1 2019   WV
                       CLARKE     08709067   JAMISON   BREVIN     G          355     RIVERBEND APT 18      ATHENS      GA   30605        Aug 1 2019   VA
                       CLARKE     08885506   JESSEN    ABIGAIL    CHRISTINE 125      JENNINGS M APT 8201   ATHENS      GA   30606        Oct 1 2020   OK
                       CLARKE     12116951   JOANNES   ABBY       LEIGH      655     E CAMPUS R APT 3      ATHENS      GA   30605        Mar 1 2020   SC
                       BARTOW     06986394   CLEARE    JANICE     ROCHELLE 112       N ERWIN ST APT 3      CARTERSVIL GA    30120        Aug 1 2018   FL
                       BARTOW     08873409   CLEMENT   LARRY      WAYNE      54      STABLE GATE DR SE     CARTERSVIL GA    30120        Oct 1 2020   TN
                       CHATHAM    01558476   HART      GARY       C          12      BRICKHAVEN RD         SAVANNAH GA      31410-2701   Oct 1 2019   AE
                       CHATHAM    04684847   HART      JANINE     M BROWE 12         BRICKHAVEN RD         SAVANNAH GA      31410        Oct 1 2019   AE
                       CAMDEN     11005100   ANDERSON CATHERINE   ANN        327     BRANT CREEK CIR       SAINT MARY GA    31558        Oct 1 2020   FL
                       CAMDEN     05335693   ANDERSON JAMES       WILLIAM    1013    CHARLES GILMAN JR AVE KINGSLAND GA     31548        May 1 2018   FL
                       CAMDEN     04779046   ANDERSON MELISSA     NICOLE     1013    CHARLES GILMAN JR AVE KINGSLAND GA     31548-6299   May 1 2018   FL
                       CAMDEN     07980809   ANNABLE   BETTIE     JANE NAOMI 106     WHIPPOORWILL CIR      KINGSLAND GA     31548        Jun 1 2019   AP
                       CARROLL    02406790   WILLIAMS  CALANDRA   MICHAEL    113     SHANNON DR            CARROLLTO GA     30117        Dec 1 2017   SC
                       CARROLL    07560384   WILLIAMS  KRISTIN    COOPER     14017   TRIBUTARY LN          VILLA RICA GA    30180        Oct 1 2020   SC
                       COBB       10596533   BRUNDIDGE ERIC       COLEMAN 1103       WALTON LN SE          SMYRNA      GA   30082        Mar 1 2017   MS
                       BARROW     08885435   WILSON    DESMOND    ANTON      246     OCEANLINER DR         WINDER      GA   30680        Apr 1 2020   TX
                       BARROW     08674202   WILSON    JOETTA     LOREN      246     OCEANLINER DR         WINDER      GA   30680        Apr 1 2020   TX
                       BIBB       10931904   GRANSTON ZANDREE     DANIELLE   3990    RIVERSIDE PAPT 908    MACON       GA   31210        Jul 1 2020   MD




  Ex. 2 to Petition:
                       BARTOW     10351944   BAYNES    DOROTHY    MAE        3237    JOE FRANK HARRIS PKW YCARTERSVIL GA    30120        Aug 1 2020   SC




Braynard Declaration
                       COBB       12073970   DIXON     ISADORA    INELL      1675    WALTON RES3402        AUSTELL     GA   30168        Sep 1 2019   MD
                       BULLOCH    10482230   WILLIAMS  CHARLES               57      JOHN GODLEY LN        ELLABELL GA      31308        Oct 1 2018   TN
                       CHATHAM    12568849   WHEELER CHARLES                 114     BLUFFSIDE CIR         SAVANNAH GA      31404        Sep 1 2020   AA
                       CHATHAM    12399633   WHEELER MARY         WINFIELD   114     BLUFFSIDE CIR         SAVANNAH GA      31404        Sep 1 2020   AA
                       BALDWIN    04023191   PIERCE    ANGELA     MADDOX     533     GORDON HWY            GORDON      GA   31031-2003   Dec 1 2019   TN
                       COBB       01583344   COLE      NORMA      CORRIGAN 4067      VININGS MILL TRL SE   SMYRNA      GA   30080        Oct 1 2020   FL
                       CHATHAM    10374290   BELLAMY   BRYAN      STEPHEN    2       DOCKSIDE DR           SAVANNAH GA      31410        Jul 1 2020   VA
                       CHATHAM    04950555   BELLAMY   KIMBERLY   FOGLE      2       DOCKSIDE DR           SAVANNAH GA      31410        Jul 1 2020   VA
                       CHEROKEE   05460115   WEBB      PATRICIA              237     COTTONWOOD CREEK CI CANTON        GA   30114        Apr 1 2020   AL
                       CLAYTON    03675213   NEWSOME MANUEL       EARL       2285    LANIER PL             MORROW      GA   30260-2626   Jun 1 2020   FL
                       COBB       10837810   BURNSIDE GARNARD     WOLSELEY L4934     HERITAGE CROSSING DR POWDER SP GA      30127        Jul 1 2017   MD
                       COBB       06341312   BYRD      ANTHONY    ROBERT     391     STRAWBERRY WYNDE NWMARIETTA GA         30064        Jan 1 2020   VA
                       COBB       01910261   BUFFINGTONJON        CARL       2928    VININGS FOREST WAY SE ATLANTA     GA   30339-4222   Jun 1 2018   CA
                       COBB       01910266   BUFFINGTONMARTHA     STROCK     2928    VININGS FOREST WAY SE ATLANTA     GA   30339-4222   Jun 1 2018   CA
                       COBB       08743815   BUFTON    KAITLYN    LEE        1845    HICKORY CREEK CT NW ACWORTH GA         30102        Mar 1 2020   SC
                       CHATHAM    06132067   COLLINS   NICOLE     LYNN       21      RAVEN WOOD WAY        POOLER      GA   31322        Dec 1 2017   OH
                       CHATHAM    10404863   COLVIN    PATRICIA              316     LAWTON AVE            SAVANNAH GA      31404        Jul 1 2019   NC
                       BULLOCH    05256854   RICKS     MARCUS     JARMAINE 445       S COLLEGE SAPT B      STATESBOR GA     30458        Dec 1 2019   HI
                       CHATHAM    11925892   LAVERDURE ASHLEY                542     E GASTON S APT B      SAVANNAH GA      31401        Jul 1 2019   SC
                       CHATHAM    00300609   LAWLER    KAREN      ALLIGOOD 305       JOHNSTON ST           SAVANNAH GA      31405        Oct 1 2020   NC
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 206 of 559




                                                                                             Page 5
                                                                                   GA NCOA Out of State


                       CLAYTON    06212490   CHEEK      BRANDON CHRISTOPHE9889     POINT VIEW DR         JONESBOR O GA    30238        Mar 1 2020   VA
                       CARROLL    02172283   HOLLAND    ANGELIA   ECHOLS    1314   CLEM LOWELL RD        CARROLLTO GA     30116-9287   Oct 1 2017   NC
                       CARROLL    03788730   HOLLAND    JONATHAN BAROD      1400   CLEM LOWELL RD        CARROLLTO GA     30116-6221   Aug 1 2019   NC
                       CAMDEN     12398897   FLORES VIDRALEXIS              606    AZALEA CT UNIT # A    SAINT MAR Y GA   31558        Jun 1 2020   AE
                       CAMDEN     07448341   FLORINE    JESSICA   NICOLE    228    CREEKWOOD CT          KINGSLAND GA     31548        Apr 1 2019   SC
                       COBB       08361317   FISCHER    ANGELA    RENEE     1464   N COOK CT             POWDER SP GA     30127-1190   Sep 1 2020   TX
                       CLARKE     07670259   BARKAN     JOSHUA    EVDASIN   170    COHEN ST              ATHENS      GA   30601        Aug 1 2020   NJ
                       CLARKE     10688624   BARLET     NATHAN    THOMAS    180    CLARKEWOODS RD        ATHENS      GA   30607        Feb 1 2020   VA
                       BEN HILL   05841334   FORRESTER EVON       MAURICE   110    LEILA LN              FITZGERAL D GA   31750        Jan 1 2018   FL
                       CHEROKEE   11545139   FINLEY     RACHEL    MORGAN    1071   E MAIN ST             CANTON      GA   30114        Aug 1 2019   IN
                       COBB       03123220   KLEIN      HARLEY    S         6005   PARK WOOD CT          AUSTELL     GA   30106-2757   Jul 1 2020   NC
                       CHATHAM    10192620   WHITMER    DAVID     ALEXANDER 300    BLUE MOON APT 9108    POOLER      GA   31322        Jan 1 2019   TX
                       CHATHAM    06439181   WHITTINGTOSTEVE      ALLEN     255    PINK DOGWOOD LN       POOLER      GA   31322        Jun 1 2020   FL
                       APPLING    10507556   SNELL      DEANNA    MARIE     3729   TEN MILE RD           BAXLEY      GA   31513        Jul 1 2020   AL
                       APPLING    10552065   SNELL      JAMES     CLYDE     3729   TEN MILE RD           BAXLEY      GA   31513        Jul 1 2020   AL
                       APPLING    10507527   SNELL      TERESA    ANN       3729   TEN MILE RD           BAXLEY      GA   31513        Jul 1 2020   AL
                       CATOOSA    08297586   MAY        TIFFANY   MARIE     91     ANCHOR DR             ROSSVILLE GA     30741        Jul 1 2019   TN
                       CATOOSA    06606607   MCARTHUR JUSTIN      LEE       322    BATTLEFIELD CIR       RINGGOLD GA      30736-5111   Oct 1 2020   TN
                       CATOOSA    11495856   MCCLAIN    CONNIE    MARIE     267    BROWNWOOD CIR         RINGGOLD GA      30736        May 1 2020   WV
                       CATOOSA    11519545   MCCLAIN    PAUL      DENVER DEA267    BROWNWOOD CIR         RINGGOLD GA      30736        May 1 2020   WV
                       BRYAN      11054130   LEVESQUE CHRISTINE MARIE       55     GLEN WAY              RICHMOND HGA     31324        Jul 1 2018   AE
                       BERRIEN    10112390   BOYD       TAYLOR    RENAE     2074   WEAVER DR             RAY CITY    GA   31645        Dec 1 2019   NC
                       BERRIEN    07978132   BOYD       WALLACE   LAMAR     2074   WEAVER DR             RAY CITY    GA   31645        Dec 1 2019   NC
                       COBB       11503876   BASCOMB KYANA        LYNETTE   225    AVENTINE LN           SMYRNA      GA   30082        Oct 1 2020   TX
                       BULLOCH    07478653   NORTHCUTT KEITH      LASPENCER 1626   ARCOLA RD             PEMBROKE GA      31321-8391   Aug 1 2020   NC
                       BULLOCH    01169392   NORTHCUTT KENYETTA SANDERS     1626   ARCOLA RD             PEMBROKE GA      31321-8391   Aug 1 2020   NC
                       CARROLL    11947030   PHILLIPS   AARON     MICHAEL   209    E WILSON STAPT 5      VILLA RICA GA    30180        Feb 1 2020   AZ




  Ex. 2 to Petition:
                       CHATHAM    06859002   MITCHELL TERICA      JANAE     502    GOEBEL AVE            SAVANNAH GA      31404        Sep 1 2020   TN




Braynard Declaration
                       COBB       11406200   HALL       JOHN      WEKESA    1615   COBB PKWY 1003        MARIETTA GA      30062        Oct 1 2020   AL
                       COBB       11022237   CATRON     STARRITA MARIE      1500   WALTON RES6110        AUSTELL     GA   30168        Sep 1 2019   IN
                       COBB       03212232   DIMES      ANNETTE   LANDRY    1225   PARKWOOD CHASE NW     ACWORTH GA       30102-3471   Jun 1 2018   LA
                       COBB       03239865   ALISON     BRYAN     H         192    BELFAST CT SW         MABLETON GA      30126-1724   Sep 1 2020   CO
                       COBB       03239353   ALISON     ROSE ANNETBOONE     192    BELFAST CT SW         MABLETON GA      30126-1724   Sep 1 2020   CO
                       BULLOCH    06443810   WILLIAMS   TIFFANY   SPARKS    226    HOTCHKISS CIR         STATESBOR GA     30458        Jun 1 2020   SC
                       CLARKE     04665407   SHIVAR     STEVEN    MITCHELL 160     WESTWOOD DR           ATHENS      GA   30606        Aug 1 2019   KS
                       CHATHAM    01506042   LEWIS      TIMOTHY   H         6      RICEMILL LN           SAVANNAH GA      31404-1417   Jun 1 2018   MD
                       CHEROKEE   11815906   SWARTZBAU THOMAS     ALEXANDER 107    BRIGHTMOOR CT         CANTON      GA   30115        Jul 1 2020   TN
                       CHEROKEE   10482837   SWEATT     JACOB     CHANDLER 229     TOWERING PEAKS        CANTON      GA   30114        Sep 1 2019   TN
                       COBB       01856565   BRONTE     SANDRA    MAE       540    AUDUBON DR            MARIETTA GA      30068-2613   Oct 1 2020   PA
                       CHEROKEE   10122004   RABURN     KYNDALL   CHANCE    6433   DEARBORN DR           ACWORTH GA       30102        Sep 1 2019   KY
                       COBB       10442644   CHOI       JAE-YOUNG           675    RIVER KNOLL DR SE     MARIETTA GA      30067        Nov 1 2019   CA
                       COBB       10472517   CHOPFIELD AKILAH     JAMIL     605    TIBARRON PKWY SE      SMYRNA      GA   30080        Apr 1 2019   CA
                       CHATHAM    11345151   FOXWORTH MYRA        MELISSA   450    AL HENDERSUNIT 3908   SAVANNAH GA      31419        Sep 1 2019   TN
                       CLARKE     10518555   TODD       KYLE      VAUGHAN 175      INTERNATIO APT 724    ATHENS      GA   30605        Jul 1 2020   MD
                       CLARKE     02321543   TOLBERT    HARRY     A         165    AIRPORT RD            ATHENS      GA   30605-6207   Dec 1 2017   SC
                       CLARKE     08459823   TOLER      MICHAEL   CHARLES   145    SUSSEX DR APT 4       ATHENS      GA   30606        Apr 1 2020   SC
                       CHEROKEE   08835664   ELLIOTT    WAYNE     CHARLES   439    MOUNTAIN VIEW LN      WOODSTOCKGA      30188        Apr 1 2020   ME
                       CHATHAM    12643481   SWAN       CAMILLE   BETHANY   520    E 37TH ST             SAVANNAH GA      31401        Oct 1 2020   WI
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 207 of 559




                                                                                          Page 6
                                                                                     GA NCOA Out of State


                       CHATHAM    04661373   SWEDLOFF SHIRLEY      ADAMS      1      VANDY CT              SAVANNAH GA    31411        Apr 1 2018   FL
                       CLINCH     08562027   BUTLER    BRIDGETTE   SMALLWOOD161      OLD PEARSON RD        HOMERVILLEGA   31634        Oct 1 2020   CA
                       CHEROKEE   11961033   HAGGERTY ANNA         PAIGE      118    HIGHLANDS DR          WOODSTOCKGA    30188        Mar 1 2020   OR
                       CHEROKEE   02516221   HAKER     JANICE      MARIE      4017   WESTRIDGE XING        WOODSTOCKGA    30188        Oct 1 2020   OH
                       CHEROKEE   00818057   HALE      KARI        DIANNE     2173   SUMMERCHASE DR        WOODSTOCKGA    30189-8170   Sep 1 2020   NC
                       BRYAN      11719019   STEELE    HARRISON    A          104    REGIS WAY             RICHMOND HGA   31324        Oct 1 2019   SC
                       BRYAN      06964162   STOLBA    ANDREA      MARIE RILEY334    MCGREGOR CIR          RICHMOND HGA   31324        Dec 1 2016   NY
                       CLARKE     11547721   YNOT      FATIMA      NOBIO      157    WOODCREEK PL          ATHENS    GA   30605        Jul 1 2020   HI
                       CLARKE     06288738   YOSTEN    ANN         MARIE      215    CAMBRIDGE DR          ATHENS    GA   30606        Sep 1 2020   SC
                       CLARKE     06288744   YOSTEN    JAMES       WILLIAM    215    CAMBRIDGE DR          ATHENS    GA   30606        Sep 1 2020   SC
                       BURKE      11515078   MARSEILLE GERALD      HEROLD     1474   THOMPSON BRIDGE RD WAYNESBORGA       30830        Feb 1 2018   SC
                       BARROW     11336932   HAYES     TODD        BRANDON 699       CREEK STONE DR        BETHLEHEM GA   30620        Aug 1 2019   AL
                       COBB       03006993   BALL      ROSEMARY    GOFORTH 2737      GUTHRIE ST SE         SMYRNA    GA   30080-3409   Jun 1 2020   TX
                       CLAYTON    05365962   SMYLIE    MARIE       ANTOINETTE6431    MARK TRL              RIVERDALE GA   30296        Sep 1 2020   MS
                       COBB       10440305   BRYDEBELL JAICI       MAKAYLA    2474   STONEGATE DR NW       ACWORTH GA     30101        Oct 1 2019   FL
                       CARROLL    02163568   ROGERS    BONITA      S          139    ALLISON CIR           CARROLLTO GA   30117-4325   Oct 1 2020   AL
                       COBB       05810622   STEWART KEITH         ANDRE      4033   HONEYTREE LN NE       MARIETTA GA    30066        Jun 1 2020   VA
                       COBB       10421188   WHITE     ANDREA      CAMILLA    666    COVENTRY TOWNSHIP LNMARIETTA GA      30062        Apr 1 2019   MI
                       COBB       10526022   SMITH     PAUL        ANDREW     3087   BOXLEAF DR SW         MARIETTA GA    30008        Aug 1 2020   TN
                       COBB       04576884   SMITH     REGGIE      CORNELL    1557   TERRELL MIL5500D      MARIETTA GA    30067        Apr 1 2020   TX
                       COLUMBIA   12440262   KOONS     CALEB       ZEEK       2225   FOTHERGILL DR         EVANS     GA   30809        May 1 2020   MD
                       COLUMBIA   07981663   KUCHENBROMARY         SHEA       258    CROWN HEIGHTS WAY     GROVETOW NGA   30813        Sep 1 2020   CO
                       COLUMBIA   10583317   KULTALA   CRYSTAL     MARIE      735    KEYES DR              GROVETOWNGA    30813        Aug 1 2017   NC
                       COLUMBIA   12087031   KUNAK     REBECCA     LYNN       3791   WINCHESTER TRL        MARTINEZ GA    30907        Jun 1 2020   NM
                       COLUMBIA   01457798   LAFRANCE DAVID        COTE       633    VENTANA DR            EVANS     GA   30809        Apr 1 2019   ID
                       COLUMBIA   04655943   LAMANTIA TARA         CHEMAGNE 7649     MAIN ST               GROVETOWNGA    30813-1217   Aug 1 2020   NV
                       COBB       11743146   STROWDER CHASITY      NICOLE     1550   TERRELL MIL16M        MARIETTA GA    30067        Oct 1 2019   LA




  Ex. 2 to Petition:
                       COBB       10944326   STUART    TREVOR      MALCOLM 3806      HEARTLEAF DR NW       ACWORTH GA     30101        Aug 1 2019   MD




Braynard Declaration
                       COBB       12733416   STEVENS   MYLES                  2106   RIVER HEIGHTS WALK SE MARIETTA GA    30067        Sep 1 2020   FL
                       COBB       10989531   SHEPPARD SHATARRA     NASHA      56     OLIVE LN SE           MARIETTA GA    30060        Oct 1 2019   SC
                       COBB       02568543   PARLATO   LYNDA       M          3291   ROBINSON OAKS WAY NE MARIETTA GA     30062-4400   Oct 1 2020   SC
                       COBB       10539257   ZANGERLE JOSEPH       A          520    SHAY DR SW            MARIETTA GA    30060        Nov 1 2019   LA
                       COBB       10619137   ZANONI    JOSEPH      MARK       3869   PACES LOOKOUT DR SE ATLANTA     GA   30339        Jul 1 2019   DC
                       COBB       08849365   NJOROGE GIDEON        DAVID      4080   CHRISTACY WAY         MARIETTA GA    30066        Sep 1 2020   KY
                       COBB       07484031   NJOROGE TWITIKE       BRENDA     4080   CHRISTACY WAY         MARIETTA GA    30066        Sep 1 2020   KY
                       COBB       03170782   PAYTON    HENRY       HAYWOOD 3242      COBBS FARM TRL NW     MARIETTA GA    30064-1793   Oct 1 2020   SC
                       COBB       10466953   PAYTON    JALEEN      LARON      1005   WILBURN DR SW         MARIETTA GA    30064        Dec 1 2016   NY
                       COBB       03232561   PAYTON    RAMONA      GOODBREAD3242     COBBS FARM TRL NW     MARIETTA GA    30064-1793   Oct 1 2020   SC
                       COBB       11293820   PARKS     MADISON     PAIGE      1705   BRANCHWOOD CT         POWDER SP GA   30127        Jul 1 2020   TN
                       COBB       10848808   NICHOLLS ANGELICA     RYAN       608    COBB XING SE          SMYRNA    GA   30080        Aug 1 2017   NC
                       COBB       03342219   SHIRAH    MELISSA     MARIE      4202   HADAWAY PL NW         KENNESAW GA    30152        Apr 1 2020   FL
                       COBB       08931979   WALTON    LINDA       JEAN       7079   WADE RD               AUSTELL   GA   30168        Sep 1 2019   CA
                       COBB       04888053   SOLIS     JOSEFINA    MARIA      2554   WEDDINGTON RDG NE     MARIETTA GA    30068        Apr 1 2019   WA
                       COBB       08318784   SOLOMON BREANNA       SHANICE    1613   SPARROW WOOD LN SW MARIETTA GA       30008-7661   Dec 1 2019   TX
                       COBB       12113814   WHITE     TYLER       MARTIN     891    SCOTT LN SW           MARIETTA GA    30008        Aug 1 2017   CA
                       COBB       10369802   WHITE HARDKIANA       LACHELLE 4475     BEECH HAVE801         ATLANTA   GA   30339-1312   Oct 1 2020   VA
                       COBB       03345943   SCUTARO ANGELA        HOPKINS    130    ANNE BOLEYN CT SE     MABLETON GA    30126        Oct 1 2020   NC
                       COBB       07125328   UPCHURCH CRAIG                   2402   OWENS LANDING WAY NWKENNESAW GA      30152        Oct 1 2018   NY
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 208 of 559




                                                                                            Page 7
                                                                                     GA NCOA Out of State


                       COBB       07604776   SCHUCK     CARMEN      LEIGH     5871   WILDLIFE TRL NW       ACWORTH GA     30101        Jan 1 2019   FL
                       COBB       07997235   SCHUCK     NICHOLAS    ALEXANDER 5871   WILDLIFE TRL NW       ACWORTH GA     30101        Jan 1 2019   FL
                       COLUMBIA   05394960   CULLEN     MICHAEL     ANTHONY 4530     DERRYCLARE LN         EVANS     GA   30809        Jun 1 2019   LA
                       COLUMBIA   11273150   CUNNINGHA DEWAYNE      EUGENE    2014   LAKE FOREST DR        GROVETOW NGA   30813        Jun 1 2017   TX
                       COBB       12342493   WARRINGTO GREGORY      VICTOR    4709   SHALLOW RIDGE RD NE   KENNESAW GA    30144        Sep 1 2020   AL
                       COBB       12342526   WARRINGTO JOVAN                  4709   SHALLOW RIDGE RD NE   KENNESAW GA    30144        Sep 1 2020   AL
                       COBB       07076030   SONSINI    NINA                  43     VANESSA DR SE         SMYRNA    GA   30082-3158   Jun 1 2020   CT
                       COBB       03193974   WHITE      ROBERT      N         1792   APPLE BLVD            MARIETTA GA    30066-2953   Oct 1 2020   OH
                       COBB       07428332   ZOLLINGER CHARLES      STEVEN    2750   LONG LAKE DR NE       ROSWELL GA     30075-5431   Aug 1 2020   FL
                       COBB       07283868   ZOLLINGER MARY         CHRISTINE 2750   LONG LAKE DR NE       ROSWELL GA     30075-5431   Aug 1 2020   FL
                       COBB       03219071   WHITMORE ANTHONY       EUGENE    3740   PACIFIC DR            AUSTELL   GA   30106-1421   Nov 1 2019   FL
                       COBB       07541751   WHITTINGSL THOMAS      PETE      3155   CHATLEY WAY SW        MARIETTA GA    30060        Aug 1 2019   LA
                       COBB       07085975   WHITLOCK JOHN          ALLEN     2335   MAGAW LN              POWDER SP GA   30127-5630   May 1 2019   AL
                       COBB       08961842   SNYDER     SUSAN       RUTH      2852   LANDING DR            MARIETTA GA    30066-2370   Dec 1 2019   MD
                       COBB       05225551   TYLER      ODELL       LAMARR    2758   ELMENDORF CT NW       KENNESAW GA    30144        Jan 1 2018   TN
                       COBB       06726813   WARRAYAT NADA          ABDULLAH 5105    CHIPPING DR NW        ACWORTH GA     30101        Apr 1 2020   TN
                       COBB       07979705   WOOLLEN ALEXA          RAE       4825   RUSHING ROCK WAY      MARIETTA GA    30066        Sep 1 2020   SC
                       COBB       06200136   WOOLLEN ANGELA         TYNER     4825   RUSHING ROCK WAY      MARIETTA GA    30066-6932   Sep 1 2020   SC
                       COBB       06200160   WOOLLEN CHRIS          JOSEPH    4825   RUSHING ROCK WAY      MARIETTA GA    30066-6932   Sep 1 2020   SC
                       COLQUITT   10017250   MCKINNEY MAE           CAMILLE   3995   GA HIGHWAY 33 N       MOULTRIE GA    31768        Jul 1 2020   FL
                       COLUMBIA   12761453   PECK       JESSICA               289    ASHBROOK DR           MARTINEZ GA    30907        Jun 1 2018   AE
                       COLQUITT   11686368   NIBLETT    JOHN        THOMAS    290    WILDER RD             MOULTRIE GA    31788        May 1 2019   FL
                       COLUMBIA   11210765   JONES      KIMBERLY    RUTH ANN 144     STONEYBR O APT B      MARTINEZ GA    30907        Feb 1 2020   SC
                       COLUMBIA   06009010   JONES      LINDA       ANN       520    JULIA CT              GROVETOW NGA   30813        Aug 1 2020   SC
                       COLUMBIA   07188234   JONES      AMANDA      LYNN      803    HOXTON LOOP           GROVETOWNGA    30813        Jul 1 2019   NC
                       COLUMBIA   10051556   JONES      BRANDON     TOMMY     3834   BERKSHIRE WAY         GROVETOWNGA    30813        Jun 1 2017   MD
                       COLUMBIA   10467057   HENRY      CHARLES     EUGENE    4500   MARTHAS WAY           GROVETOWNGA    30813        Nov 1 2019   TX




  Ex. 2 to Petition:
                       COLUMBIA   10407196   HENSLEY    KRISTINA    RAU       412    ARDEN WAY             EVANS     GA   30809        Jul 1 2020   SC




Braynard Declaration
                       COLUMBIA   02270946   HENSLEY    WILLIAM     HOWARD    412    ARDEN WAY             EVANS     GA   30809-7091   Jul 1 2020   SC
                       COLUMBIA   10800505   HERMAN     KATHARINE   GRACE     626    SURREY LN             MARTINEZ GA    30907        Oct 1 2020   VA
                       COLQUITT   00954853   MARCHANT RONALD        FRED      2033   S MAIN ST             MOULTRIE GA    31768-6526   Jun 1 2020   FL
                       COLUMBIA   10798123   DHMAID     NAJI        JABER     3822   BERKSHIRE WAY         GROVETOWNGA    30813        Jul 1 2020   MD
                       COBB       04767562   ZENO       ALBANY                3150   DAVIS RD              MARIETTA GA    30062-1305   Nov 1 2018   IL
                       COLUMBIA   08838066   JOHNSON DAKENAH                  4445   SHADOWOOD DR          MARTINEZ GA    30907        Aug 1 2018   VA
                       COLUMBIA   11385248   DUNNAGAN DANIELLE                524    WALDEN GLEN LN        EVANS     GA   30809        Jul 1 2020   SC
                       COLUMBIA   10970412   DUPLICHEN ASHLIE       S         4033   ELLINGTON DR          GROVETOWNGA    30813        Aug 1 2019   CA
                       COLUMBIA   08461196   GILLIAM    MARCUS      ALEXANDER 427    BLUE RIDGE APT G107   MARTINEZ GA    30907        Jun 1 2020   IL
                       COWETA     12381375   ALBRACHT KEITH         EDWARD    195    GRACIE GARDENS CT     NEWNAN    GA   30263        Jul 1 2020   WA
                       COLUMBIA   05053785   HAYWARD LAUREN         PAIGE     705    CANNOCK LOOP          GROVETOWNGA    30813        Jan 1 2018   MS
                       COLUMBIA   07647034   HAYWARD ROBERT         KEITH     705    CANNOCK LOOP          GROVETOWNGA    30813        Jan 1 2018   MS
                       COLUMBIA   05344562   SULLIVAN   SAMUEL                607    HIGH HAMPTON DR       MARTINEZ GA    30907-9149   Aug 1 2020   MD
                       COWETA     11782706   ADAMS      AMELIA      GRACE     105    YORKSHIRE LOT # 105   NEWNAN    GA   30265        Jun 1 2017   MT
                       COLUMBIA   06427156   WHISNANT TAMMY         MEADOWS 6224     OLD UNION RD          HARLEM    GA   30814-4423   Jun 1 2020   SC
                       COLUMBIA   08674939   WHITE      ASHLEY      ANN       216    LEAH LN               MARTINEZ GA    30907        Nov 1 2019   OH
                       COLUMBIA   08277220   WILLIAMS   DANIEL      RYAN      709    AVRETT CIR            EVANS     GA   30809-6677   May 1 2019   FL
                       COLUMBIA   10379758   WILLIAMS   DOTIE       BERG      175    CREEKVIEW CIR         MARTINEZ GA    30907        Jul 1 2017   SC
                       COLUMBIA   08790831   WILLIAMS   EUGENE      LAVERIC   1123   BLACKFOOT DR          EVANS     GA   30809        Jul 1 2017   HI
                       COLUMBIA   05672531   WILLIAMS   JAMES       R         719    WICKHAM DR            EVANS     GA   30809        Apr 1 2020   SC
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 209 of 559




                                                                                            Page 8
                                                                                     GA NCOA Out of State


                       COLUMBIA   08678066   PUGH       AMANDA    LOUISE      900    MCMILLAN CIR          MARTINEZ GA     30907-1804   Jan 1 2019   AL
                       COLUMBIA   11833977   WEBSTER SHAMEEKA TANASIA         865    HERRINGTON DR         GROVETOW NGA    30813        Jan 1 2019   SC
                       COLUMBIA   07195274   WEIDNER    KENNETH   MARTIN      4464   SHADOWMOOR DR         MARTINEZ GA     30907-1312   Jan 1 2020   SC
                       COLUMBIA   08406984   WELCH      ERICA     REGINA      3910   ALMON DR              MARTINEZ GA     30907        Jun 1 2017   VA
                       COLUMBIA   12009169   WELLMAN AMBER        RENEE       398    CLAIRIDGE DR          GROVETOWNGA     30813        Aug 1 2020   MD
                       COLUMBIA   10603912   WELLMAN JOSHUA                   398    CLAIRIDGE DR          GROVETOWNGA     30813        Aug 1 2020   MD
                       COLUMBIA   03452643   WELLS      ALLISON   LANISE      716    LAKESIDE LANDING CT   EVANS      GA   30809        Aug 1 2020   SC
                       COLUMBIA   08796047   CUNNINGHA MEKISHA    WYNETTE     2014   LAKE FOREST DR        GROVETOWNGA     30813        Jun 1 2017   TX
                       COLUMBIA   08022262   GEARY      CARLA     NAZALYA     551    STIRLING BRIDGE RD    GROVETOWNGA     30813        Apr 1 2017   FL
                       COLUMBIA   11260616   GEATHERS DARRICK                 854    BRYAN CIR             GROVETOWNGA     30813        Aug 1 2019   AP
                       COLUMBIA   05021167   GELINAS    ALFRED    RAOUL       5793   BRIAN LN              GROVETOWNGA     30813-4808   Oct 1 2020   FL
                       COLUMBIA   05021188   GELINAS    LINDA     J           5793   BRIAN LN              GROVETOWNGA     30813-4808   Oct 1 2020   FL
                       COLUMBIA   10273712   GEORGE     CAITLIN   WISDOM      5661   SUNBURY LOOP          EVANS      GA   30809        Aug 1 2018   LA
                       COLUMBIA   10828950   DAVIS      LLOYD     EDWARD      4418   JEFFERY LN            GROVETOWNGA     30813        Sep 1 2020   MO
                       COLUMBIA   02609432   DAVIS      NAKIA     TYRRELL     3038   PEPPER HILL DR        GROVETOWNGA     30813        Oct 1 2019   VA
                       COLUMBIA   11651950   DAVIS      THEA                  6124   INDEPENDENCE WAY      GROVETOWNGA     30813        Oct 1 2017   TN
                       COLUMBIA   08634835   DAVIS-FLOR JOSEPH    MICHAEL     4538   DERRYCLARE LN         EVANS      GA   30809        Dec 1 2019   WA
                       COLUMBIA   04116563   SCOTT      OCTAVIA   ROCHELL     946    BRYAN CIR             GROVETOWNGA     30813        Aug 1 2019   AP
                       COLUMBIA   06174229   SCOTT      SIMONE    BROWN       521    TUDOR BRANCH          GROVETOWNGA     30813        Sep 1 2020   VA
                       COLUMBIA   07521817   TRUJILLO   MICHELLE RAE          265    SHADY GROVE DR        HARLEM     GA   30814-5030   Jul 1 2020   TX
                       COLUMBIA   12204104   TUBESZEWS TARA       ELIZABETH   1196   FAWN FOREST RD        GROVETOW NGA    30813        Apr 1 2020   VA
                       COLUMBIA   02264579   TUDOR      DAWN      P           4119   HERITAGE RDG          EVANS      GA   30809-9504   Jun 1 2020   SC
                       COLUMBIA   02441675   TUDOR      DENISE    AMANDA      108    WILEY DR              GROVETOWNGA     30813        Jun 1 2019   AE
                       COLUMBIA   08775352   VAN ALSTINELALAYNIA  RAE         985    MITCHELL LN           EVANS      GA   30809-5445   Jul 1 2018   AE
                       COLUMBIA   11523930   WILLIAMS   ALFONZA   LAVAN       2152   GROVE LANDING WAY     GROVETOW NGA    30813        Sep 1 2019   MS
                       COLUMBIA   10998457   WILLIAMS   ASHLEY    ILENE       703    CANNOCK LOOP          GROVETOWNGA     30813        Mar 1 2018   TN
                       COLUMBIA   05990474   WILLIAMS   BRADLEY   STONE       703    CANNOCK LOOP          GROVETOWNGA     30813        Mar 1 2018   TN




  Ex. 2 to Petition:
                       COLUMBIA   10610565   WRIGHT     TABITHA   PATRICE     612    THOROUGHBRED LN       EVANS      GA   30809        Aug 1 2020   SC




Braynard Declaration
                       COLUMBIA   10343790   WHEELER AMY          ELIZABETH   4050   BROWNSTONAPT 912      EVANS      GA   30809        Jun 1 2020   CA
                       COLUMBIA   10476605   WHEELER SEAN         ROBERT      4050   BROWNSTONAPT 912      EVANS      GA   30809        Jun 1 2020   CA
                       COWETA     10971589   BACHMAN SARAH        ELIZABETH   725    LAWSHE RD             SENOIA     GA   30276        Jul 1 2019   MT
                       COWETA     10169615   SPRAGUE MARCUS       JAMES       37     SEVEN PINES DR        NEWNAN     GA   30265        May 1 2019   KY
                       COLUMBIA   10967240   LUTTRELL AMANDA      LEANN       690    MONROE ST             GROVETOW NGA    30813        May 1 2019   CO
                       COLUMBIA   03449889   LYNNE      JOYCE     HOLLEY      314    HIGH MEADOWS PL       GROVETOWNGA     30813        Apr 1 2020   SC
                       COWETA     12571965   SHUMAKER DEBORAH                 410    PERSIMMON DR          SHARPSBUR GA    30277        Oct 1 2020   OH
                       COWETA     10910677   SIMON      JILLIAN   MICHELLE    10     THE BLVD APT 209      NEWNAN     GA   30263        Aug 1 2019   MI
                       COWETA     10267618   SIMONTON MARY        KATHRYNE    78     WARRIOR WAY           SHARPSBUR GA    30277        Aug 1 2017   CA
                       COLUMBIA   08480396   NEWELL     ASHLEY    BREA        351    BOWEN FALLS           GROVETOWNGA     30813        Jul 1 2020   SC
                       COWETA     05622737   READ       MICHELLE NICOLE       161    HOPE SHIREY WAY       NEWNAN     GA   30263        Oct 1 2020   VA
                       DECATUR    04358491   WILSON     SHEILA    DENISE      1306   LOBLOLLY LN           BAINBRIDGE GA   39817        May 1 2019   AL
                       DECATUR    04358462   WINGATE    JACQUELYN J           149    HUTCHINSON FERRY RD   BAINBRIDGE GA   39819-6319   Jan 1 2020   LA
                       COWETA     05566248   RANSOM     KRISTAN   ELYSE       160    ASHLEY WOODS DR       NEWNAN     GA   30263        Aug 1 2020   HI
                       COWETA     06843591   RAUM       JEFFREY   SCOTT       30     INDIAN CREEK TRL      SHARPSBUR GA    30277-1912   Sep 1 2020   VA
                       COWETA     04557078   RAUM       MARIE     SMITH       30     INDIAN CREEK TRL      SHARPSBUR GA    30277        Sep 1 2020   VA
                       COLUMBIA   04182785   LOUSHINE ROBERT      JAMES       3867   INVERNESS WAY         MARTINEZ GA     30907-9030   Oct 1 2020   FL
                       COLUMBIA   04266357   LOUSHINE SANDRA      KAY         3867   INVERNESS WAY         MARTINEZ GA     30907-9030   Oct 1 2020   FL
                       COLUMBIA   10297884   LOVEJOY    HEIDI     REBECCA     1209   ABSOLON CT            GROVETOWNGA     30813        Jul 1 2017   AE
                       COLUMBIA   10900136   LOVEJOY    JENNA     MARIE       5241   PARHAM RD             GROVETOWNGA     30813        Aug 1 2019   NY
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 210 of 559




                                                                                            Page 9
                                                                                    GA NCOA Out of State


                       COWETA     03969097   MERCER    JOHN       ANDREW    33      VILLAGE LN            NEWNAN     GA   30265        Sep 1 2020   AL
                       COWETA     12285455   MERCURE MICHELLE     DENISE    31      SPRINGWATER XING      NEWNAN     GA   30265        May 1 2020   WV
                       COWETA     11531976   JACOBSON JOYCE       CAROL     260     PIEDMONT DR           SENOIA     GA   30276        Oct 1 2019   IA
                       COWETA     08742915   JEFFERSON ANA        MARITZA   301     CALUMET P KAPT 122    NEWNAN     GA   30263        Oct 1 2020   TX
                       CRISP      10363912   JOHNSON JAMAL        DEWAYNE   192     HANNA RD              CORDELE    GA   31015        Sep 1 2020   TN
                       CRISP      10667059   JOHNSON JOCELYN      PATRICE   192     HANNA RD              CORDELE    GA   31015        Sep 1 2020   TN
                       CRISP      08335320   JOHNSON PATRICK      DEWAYNE   192     HANNA RD              CORDELE    GA   31015        Sep 1 2020   TN
                       CRAWFORD   10578996   YOUNG     SABRINA    MARIE     6447    MARSHALL MILL RD      LIZELLA    GA   31052        Jan 1 2020   AL
                       COWETA     11888953   CROSSING RUSSELL     BLAKE     212     WESTWIND DR           NEWNAN     GA   30263        Aug 1 2020   NY
                       COWETA     10536439   COURTENAY AARON      JAMES     148     LAKE FOREST DR        NEWNAN     GA   30265        May 1 2018   HI
                       COWETA     10148934   EGUAVOEN CHARLES               13      MARBELLA DR           NEWNAN     GA   30263        Dec 1 2016   AP
                       COWETA     10148929   EGUAVOEN PRAISE      ITORO     13      MARBELLA DR           NEWNAN     GA   30263        Dec 1 2016   AP
                       COWETA     06369841   EHASZ     KIMBERLY   A         404     LINE CREEK RD         SENOIA     GA   30276        Nov 1 2019   OH
                       COWETA     12680717   LENNON    NYLA       ALEXANDRIA3901    LAKESIDE WAY          NEWNAN     GA   30265        Jun 1 2020   AL
                       DEKALB     10965963   BLOHM     KATHRYN    MARIE     964     STOKESWOOD AVE SE     ATLANTA    GA   30316        Sep 1 2020   SC
                       DEKALB     04136049   BLOUKOS PAULA        KATHLEEN 2941     CALDWELL RA4          ATLANTA    GA   30319        Sep 1 2018   CA
                       COWETA     02942248   DAUGHERTY JAMES      RICHARD   29      SARATOGA PL           NEWNAN     GA   30263        Oct 1 2020   SC
                       COWETA     08332226   DAUGHERTY LINDA      JOY       29      SARATOGA PL           NEWNAN     GA   30263-6715   Oct 1 2020   SC
                       DEKALB     11198708   BAKER     SARAH      HARDING   722     ROCK SPRINGS CT NE    ATLANTA    GA   30306        Oct 1 2020   NY
                       COWETA     08536680   EPPERSON KYLE        ROBERT    94      HIGH PASS             NEWNAN     GA   30263        May 1 2020   FL
                       COWETA     08921460   ESKUT     KEVIN      JAMES     629     KORY DR               NEWNAN     GA   30263        May 1 2019   FL
                       COWETA     00092720   ESTES     DARLENE    RUTLEDGE 240      FOXBORO TRL           NEWNAN     GA   30263        Jun 1 2020   AL
                       DAWSON     10675868   LANDERS   JUDITH     H         25      HALEY DR              DAWSONVIL LGA   30534        Apr 1 2017   OH
                       DAWSON     12388218   GREEN     ALEXA      RAE       75      SPRING RIDGE CT       DAWSONVILLGA    30534        Aug 1 2017   NH
                       DAWSON     06917439   GREEN     LISA       ANN       1502    HARMONY CHURCH RD DAWSONVILLGA        30534        Oct 1 2020   NY
                       DADE       07731878   BROADWELL FREEMAN    E         14195   SCENIC HIGHWAY        LOOKOUT M OGA   30750-4170   Oct 1 2020   TN
                       DADE       07923010   BROADWELL REBECCA    LATTA     14195   SCENIC HIGHWAY        LOOKOUT M OGA   30750-4170   Oct 1 2020   TN




  Ex. 2 to Petition:
                       DAWSON     12225769   OTIS      SKYLER     ARWEN     48      DANDELION CT          DAWSONVILLGA    30534        Jul 1 2019   UT




Braynard Declaration
                       CRISP      03504212   TRIPP     BYRD       LEE       1614    DRAYTON LN            CORDELE    GA   31015        Jun 1 2017   AE
                       CRISP      10370546   TRIPP     YOLANDA    MICHELLE 1614     DRAYTON LN            CORDELE    GA   31015        Jun 1 2017   AE
                       CRISP      00600557   TURNER    LINDA      F         1090    TREMONT RD            CORDELE    GA   31015-7919   Sep 1 2020   KY
                       DEKALB     08795002   CRADDOCK MONIQUE     ALISE     833     WOOD TERRACE CT       ATLANTA    GA   30340        Aug 1 2019   NC
                       DEKALB     11293948   ALSBERG   ADAM       SAMSON    1480    SHEFFIELD DR NE       ATLANTA    GA   30329        Dec 1 2019   FL
                       DEKALB     11582081   ACOSTA    EMILY      TWEED     7       EXECUTIVE PAPT 2221   ATLANTA    GA   30329        Jan 1 2020   NY
                       DEKALB     11904067   ARUNACHAL POORNI               2405    STRATFORD CMNS        DECATUR    GA   30033        Apr 1 2020   NY
                       DEKALB     07910399   BATES     SARAH      ELIZABETH 1117    BROOKHAVEN CT NE      ATLANTA    GA   30319        Sep 1 2020   NC
                       DEKALB     08227863   DUNWOODY CHELSEA     ANGELINA 3080     WILSON RD             DECATUR    GA   30033        Sep 1 2020   CO
                       DEKALB     01946564   DUPREE    EULALIA    J         1164    AUTUMN HILL CT        STONE MOU GA    30083-5241   Oct 1 2020   DC
                       DEKALB     05491622   DIXON     EDWARD               7107    NORTHLAKE HEIGHTS CI RATLANTA    GA   30345        Oct 1 2018   MS
                       DEKALB     05268836   CANADY    BRYAN                987     BRIGADE ST            STONE MOU GA    30087        Mar 1 2020   MO
                       DEKALB     04762913   BECKER    LAUREN     MICHELLE 2661     ALMSHOUSE LN NE       ATLANTA    GA   30329        May 1 2019   UT
                       DEKALB     05034774   BECKETT   MATTHEW    ALLEN     1219    DRUID PL NE           ATLANTA    GA   30307-1507   Jul 1 2019   ME
                       DEKALB     11165962   BROOKS    AMBER      LENIECE   2600    MILSCOTT D APT 2611   DECATUR    GA   30033        Jul 1 2020   CA
                       DEKALB     11612572   BROOKS    AMY        LYN       49      MAYSON AVE NE         ATLANTA    GA   30317        Aug 1 2019   FL
                       DEKALB     10240411   DAWSON    VIRGINIA   ROSE      1268    UNIVERSITY DR NE      ATLANTA    GA   30306        Sep 1 2020   FL
                       DEKALB     08656358   GARRISON JACOB       DAVID     2620    SILVER LEAF TERR      ATLANTA    GA   30316        Oct 1 2020   OK
                       DEKALB     08656338   GARRISON MIRANDA     FAITH     2620    SILVER LEAF TERR      ATLANTA    GA   30316        Oct 1 2020   OK
                       DEKALB     08130164   DEAN      MARISA     NICOLE    5227    MILL WAY              STONE MOU GA    30083        Jul 1 2019   VA
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 211 of 559




                                                                                           Page 10
                                                                                   GA NCOA Out of State


                       DEKALB   08490804   BRYANT     KATHERINE LOUISE      1162   KEY RD SE             ATLANTA   GA   30316        Sep 1 2017   VA
                       DEKALB   10172784   HINTON     DARRICK    STEPFONIC E10     PERIMETER #657        ATLANTA   GA   30341        Jun 1 2020   SC
                       DEKALB   12189618   HINWOOD    GRIFFIN    ANDREW     6105   SAINT CLAIR DR NE     ATLANTA   GA   30329        Feb 1 2020   CA
                       DEKALB   10617257   CARTER     IMANI      CHARMEL 2023      DRUID OAKS NE         ATLANTA   GA   30329        Aug 1 2020   IL
                       DEKALB   12402737   CARTER     JAMAREY               1000   MONTREAL RAPT 58E     CLARKSTON GA   30021        Jul 1 2020   AL
                       DEKALB   08074866   BURTON     TROY       LEROY      108    ARDWICK DRA           STONE MOU GA   30083        Jul 1 2020   VA
                       DEKALB   12225457   DRACKEY    LATE       D          6550   OLD HAMPTON DR        CLARKSTON GA   30021        May 1 2019   MN
                       DEKALB   11913254   BURNS      TRAVIS     GEORGE     4469   ORLEANS DR            DUNWOODY GA    30338        Aug 1 2020   AL
                       DEKALB   07468128   COX        MICAH      SHANE      475    MEDLOCK RDAPT A       DECATUR   GA   30030        Jun 1 2020   NY
                       DEKALB   08886920   CUSTER     VICTORIA   ELAINE     1242   N DECATUR RD NE       ATLANTA   GA   30306        Jun 1 2019   AZ
                       DEKALB   03529343   CZEH       MITCHELL J            1307   CITADEL DR NE         BROOKHAVEGA    30324-3819   Oct 1 2020   MN
                       DEKALB   06911421   HOOKS      STEPHEN    BERNARD 1850      COTILLION D 1403      ATLANTA   GA   30338        Feb 1 2018   TN
                       DEKALB   11416587   HOOPER     BROOKE     BELLOWS    1614   BISHOP HOLLOW RUN     ATLANTA   GA   30338        Jun 1 2020   FL
                       DEKALB   10081943   HOOPER     DYLAN      JAMES      1614   BISHOP HOLLOW RUN     ATLANTA   GA   30338        Jun 1 2020   FL
                       DEKALB   10487892   HOPF       STEPHEN               2314   TANGLEWOOD RD         DECATUR   GA   30033        Apr 1 2018   NY
                       DEKALB   04437874   EIDEX      RACHEL     BARWICK    1924   MORRISON DR           DECATUR   GA   30033        Oct 1 2020   AE
                       DEKALB   08548763   ESHLEMAN   JAMES      ROY        3400   MALONE DR UNIT 119    CHAMBLEE GA    30341        Sep 1 2017   FL
                       DEKALB   08508040   ESHLEMAN   JULIE      ELIZABETH 3400    MALONE DR UNIT 119    CHAMBLEE GA    30341        Sep 1 2017   FL
                       DEKALB   06605426   DUPREE     JOHN       WILLINGHAM2790    CARAWAY DR            TUCKER    GA   30084        Jul 1 2020   SC
                       DEKALB   11472586   FANTA      DESTA      A          4676   STONE LN              STONE MOU GA   30083        Oct 1 2020   VA
                       DEKALB   03502955   DONNELLY   JOSEPH     M          2690   LAKE RD               TUCKER    GA   30084        Jun 1 2020   FL
                       DEKALB   10638676   MA         MAREK                 1074   HESS DR               AVONDALE EGA   30002        Jan 1 2018   AE
                       DEKALB   11750460   MAAR       MEGAN      ELIZABETH 2107    BRIARCLIFF GABLES CIR ATLANTA   GA   30329        Jul 1 2019   UT
                       DEKALB   10350004   GAYLE      KARYN      NICOLE     1667   DIXIE ST SE           ATLANTA   GA   30317        Apr 1 2019   CA
                       DEKALB   11872338   GBOLUAJE   TEMITAYO              3945   FIREOAK DR            DECATUR   GA   30032        Jun 1 2020   VA
                       DEKALB   12128012   GLOVER     SHANIQUE TAYONA       510    TREEHILLS PKWY        STONE MOU GA   30088        Jan 1 2020   SC
                       DEKALB   10557008   HAZEL      CAMERON BRADLEE       190    MARION PL NE          ATLANTA   GA   30307        Dec 1 2018   CA




  Ex. 2 to Petition:
                       DEKALB   11196510   HAZELTON   ANNALISA ISABEL       1230   DRUID KNOL G1         ATLANTA   GA   30319        Feb 1 2020   AZ




Braynard Declaration
                       DEKALB   04373550   EVANS      CHANTE     DEARISA    4257   GRANT FOREST CIR      ELLENWOODGA    30294-5520   Jun 1 2019   NC
                       DEKALB   02511768   EDWARDS    JOHN       WARREN     441    CLAIREMONTAPT 904     DECATUR   GA   30030        Jul 1 2020   VA
                       DEKALB   08835164   GODARD     KAYLA      MARIE      2624   HARRINGTON DR         DECATUR   GA   30033-4907   Jan 1 2020   AZ
                       DEKALB   02553980   EVERS      LORI                  1066   CLUB PL NE            ATLANTA   GA   30319        Mar 1 2020   VA
                       DEKALB   08667382   GOOLSBY    BRIAN      ALLEN      2903   BRIARCLIFF RD NE      ATLANTA   GA   30329        Nov 1 2019   FL
                       DEKALB   05163436   HAYSLETT   W          C          331    ELEANOR ST SE         ATLANTA   GA   30317-2306   Jul 1 2020   TN
                       DEKALB   05273872   GOULD      SPENCER    EDWIN      1505   BOULDER WALK DR SE ATLANTA      GA   30316        Feb 1 2017   DC
                       DEKALB   10110008   GOULD      THELMA     ARDENIA    1505   BOULDER WALK DR SE ATLANTA      GA   30316        Feb 1 2017   DC
                       DEKALB   07665836   JOHNSON    STACY      ANDERSON 2186     LEAFMORE DR           DECATUR   GA   30033-1911   Jul 1 2018   AE
                       DEKALB   07331031   HARVEY     ALICIA     LATANYA    2161   NEWGATE DR            DECATUR   GA   30035        Sep 1 2020   FL
                       DEKALB   10400659   HARPER     CHRISTIAN-BD          611    SUMMIT CREEK DR       STONE MOU GA   30083        Aug 1 2020   MI
                       DEKALB   01983167   HATCHER    CAROLYN    MANN       1158   MILE POST DR          DUNWOODY GA    30338-4759   Aug 1 2020   TN
                       DEKALB   06337555   HATCHER    JENNIFER              452    CLIFTON RD NE         ATLANTA   GA   30307        Oct 1 2020   CO
                       DEKALB   01983206   HATCHER    RONALD     E          1158   MILE POST DR          DUNWOODY GA    30338-4759   Aug 1 2020   TN
                       DEKALB   04764666   HATHAWAY   DELORES    D          510    E PONCE D E T         DECATUR   GA   30030-1971   Oct 1 2020   TX
                       DEKALB   08392701   HATTAM     KELSEY                1323   WEATHERSTONE WAY N EATLANTA     GA   30324        Sep 1 2020   VT
                       DEKALB   11192410   HURST      VIRGINIA   ANN        405    RESERVE CT            DECATUR   GA   30033        Jul 1 2020   KY
                       DEKALB   08888714   JORDAN     TARYN      DANIELLE   2031   HILBURN DR SE         ATLANTA   GA   30316-2233   Sep 1 2020   NY
                       DEKALB   10652733   HULL       TIFFANI    CHANDLER 543      LYNN VALLEY WAY       STONE MOU GA   30087        Oct 1 2020   FL
                       DEKALB   10703147   HILL       RAVENN     LYNN       2272   LEICESTER WAY SE      ATLANTA   GA   30316        Aug 1 2017   AL
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 212 of 559




                                                                                          Page 11
                                                                                 GA NCOA Out of State


                       DEKALB   10521414   MINCHELLA PETER    ANDREW      729    HILLMONT A V729       DECATUR   GA   30030        Aug 1 2019   AE
                       DEKALB   11380253   POWELL    LANCE    DEREK       3129   KELLY ST              SCOTTDALE GA   30079        May 1 2020   NC
                       DEKALB   04961475   POWELL    LAURA    ELIZABETH   124    OAKLAND ST            DECATUR   GA   30030        Jul 1 2019   AR
                       DEKALB   05075286   HALLORAN ASHLEY                3828   ASHFORD KNLS NE       ATLANTA   GA   30319        Sep 1 2020   SC
                       DEKALB   05258106   HALLORAN PAUL                  3828   ASHFORD KNLS NE       ATLANTA   GA   30319        Sep 1 2020   SC
                       DEKALB   08498769   MATHESON TASHA     MARIE       2525   MACLAREN CIR          DORAVILLE GA   30360        May 1 2020   IL
                       DEKALB   06165264   KEENAN    BRYAN    GLENN       2145   ROSEWOOD RD           DECATUR   GA   30032        Sep 1 2020   TN
                       DEKALB   10852253   KEISER    KENNON   HOWELL      1870   BRIARCLIFF APT B      ATLANTA   GA   30329        Jul 1 2020   LA
                       DEKALB   10490207   MAYBURY ALEXANDER STEPHEN      2661   PHARR RD NE           ATLANTA   GA   30317        Aug 1 2020   NJ
                       DEKALB   06495879   MCKINLEY DANIELLE  AMBER       465    EMORY DR NE           ATLANTA   GA   30307        May 1 2020   VA
                       DEKALB   11304926   PANG      ANNA                 1146   OAKDALE RD NE         ATLANTA   GA   30307        Dec 1 2019   CA
                       DEKALB   12353358   PALMER    SHANISE  NICOLE      1231   CLAIRMONT APT 36B     DECATUR   GA   30030        Jul 1 2020   PA
                       DEKALB   08562699   MACHINGUR PHILLIP              234    SUPERIOR AVE          DECATUR   GA   30030        Mar 1 2019   VA
                       DEKALB   04801267   MARLAR    JOSEPH   ANDREW      212    GENEVA ST             DECATUR   GA   30030-1845   Sep 1 2020   NY
                       DEKALB   11753811   MARMOL    CLARIBEL STEPHANY    1544   DEERWOOD DR           DECATUR   GA   30030        Oct 1 2020   NY
                       DEKALB   07545969   JACKSON   RACHEL   ELIZABETH   9103   NORTHLAKE HEIGHTS CI RATLANTA   GA   30345        Jan 1 2019   NC
                       DEKALB   08944418   MCCLAMMY LEROY     ALFRED      4139   WINDROCK DR           ELLENWOODGA    30294-1741   Jan 1 2019   SC
                       DEKALB   06738558   MATUSZAK DOUGLAS CHARLES       2254   WAYSIDE DR NE         ATLANTA   GA   30319        Oct 1 2020   FL
                       DEKALB   06269841   PRICE     JORDAN   ANTHONY     225    ROCKYFORD RD NE       ATLANTA   GA   30317        Dec 1 2019   UT
                       DEKALB   11611925   OLSSON    EMMA     CHRISTINE   1438   N DRUID HILLS RD NE   ATLANTA   GA   30319        Feb 1 2020   NY
                       DEKALB   11906517   MONGER    LAL      B           566    SAN PABLO DR          STONE MOU GA   30083        Mar 1 2020   MA
                       DEKALB   03620115   JENNINGS MICHELE               3972   MEADOWBROOK TRL       LITHONIA  GA   30038-3684   Jul 1 2019   FL
                       DEKALB   07295000   SPARKS    WILLIAM  FRAIZER     407    THE OAKS              CLARKSTON GA   30021        Oct 1 2020   TX
                       DEKALB   11949091   SMITH     JULIA    AMANDA      712    BLAKE AVE SE          ATLANTA   GA   30316        Jan 1 2020   NC
                       DEKALB   10915649   SMITH     KARION   MARCENIA    1040   NOBLE VINESAPT 4      CLARKSTON GA   30021        Oct 1 2020   NY
                       DEKALB   07104229   MCNAIR    KAMARIA  DALILA      2500   SHALLOWFO APT 7303    ATLANTA   GA   30345        Jul 1 2017   MI
                       DEKALB   06482999   MOORE     NATASHA  LAQUATA     3024   RIVER OAK MEWS        DECATUR   GA   30034        Aug 1 2020   IN




  Ex. 2 to Petition:
                       DEKALB   03588208   PIGG      KENT     ARLYN       1883   BRUCE RD NE           ATLANTA   GA   30329        May 1 2020   FL




Braynard Declaration
                       DEKALB   11444239   MURPHY    ROBIN    SUE         3740   STURBRIDGE CT         TUCKER    GA   30084        Oct 1 2020   OH
                       DEKALB   10638744   RUSSELL   STEVEN               2431   N DECATUR RD          DECATUR   GA   30033        May 1 2018   MD
                       DEKALB   04154201   THIEMANN STANLEY   OTTO        2547   E TUPELO ST SE        ATLANTA   GA   30317        Jul 1 2020   CO
                       DEKALB   12664993   SMITH     NARA                 1149   VILLA DR NE           ATLANTA   GA   30306        Aug 1 2020   PA
                       DEKALB   02105669   SMITH     NELSON   E           3143   SNAPFINGER LN         DECATUR   GA   30034-3633   Jul 1 2020   FL
                       DEKALB   02114872   SULLARDS MARK      CAMERON     1659   CRESTLINE DR NE       ATLANTA   GA   30345-3820   Jun 1 2018   AL
                       DEKALB   04319148   SULLARDS ROSEMARY WONG         1659   CRESTLINE DR NE       ATLANTA   GA   30345-3820   Jul 1 2018   AL
                       DEKALB   10079492   STANLEY   AYANNA   ZARIA       3301   HENDERSONN4           CHAMBLEE GA    30341        Jun 1 2020   CA
                       DEKALB   05937519   STRINGER VIRGINIA  A           5210   JEFFERSON SQUARE CT DECATUR     GA   30030        Nov 1 2018   LA
                       DEKALB   12248983   THOMAS    CHADWICK             646    FARRAR CT             DECATUR   GA   30032        Jul 1 2020   FL
                       DEKALB   10840956   SUGERMAN CIARA     ELIZABETH   210    E HILL ST             DECATUR   GA   30030        Jan 1 2018   VA
                       DEKALB   08084609   SUGERMAN DAVID     EDWARD      210    E HILL ST             DECATUR   GA   30030        Jan 1 2018   VA
                       DEKALB   10789886   WITT      HANNAH   MICHELLE    2366   FAIROAKS RD           DECATUR   GA   30033        Jul 1 2017   TX
                       DEKALB   05488921   WILLIAMS  SUSAN    MATHEWS     1160   BRIARCLIFF 2          ATLANTA   GA   30306        Oct 1 2020   MA
                       DEKALB   10533790   SCHOFIELD AMBER    DAWN        1412   CAMDEN WALK           DECATUR   GA   30033        Dec 1 2017   CO
                       DEKALB   04667305   SCOTT     DOUGLAS P            1891   GRAMERCY CT           DUNWOODY GA    30338-3523   Oct 1 2020   SC
                       DEKALB   10113362   TAURY     JULIE    ANN         2554   KNOX ST NE            ATLANTA   GA   30317        Oct 1 2020   MD
                       DEKALB   12413443   TAYLOR    BENJAMIN LOWELL      245    E TRINITY PLUNIT 1243 DECATUR   GA   30030        Jan 1 2020   IN
                       DEKALB   05810714   SPILLER   ANN      LOUISE      1205   METROPOLITAPT 116     ATLANTA   GA   30316        Jun 1 2020   TX
                       DEKALB   10846644   ST JOHN   DAVID    EDWARD      549    STRATFORD GRN         AVONDALE EGA   30002        Aug 1 2020   AL
                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 213 of 559




                                                                                        Page 12
                                                                                   GA NCOA Out of State


                       DEKALB   02616688   STACK      PAUL      ANDREW      1922   FAIRWAY CIR NE           ATLANTA      GA   30319-3823   Oct 1 2020   FL
                       DEKALB   07541238   SRINIVASAN MEERA                 612    SYCAMORE RIDGE DR        DECATUR      GA   30030-2771   Dec 1 2018   VA
                       DEKALB   07835574   TAYLOR     JOURNEY   PARIS       3064   LAUREN PARC RD           DECATUR      GA   30032        Feb 1 2018   MN
                       DEKALB   08094736   TAYLOR     NATALJIA  DIATRI      4187   CEDAR RIDGE TRL          STONE MOU GA      30083        Mar 1 2020   FL
                       DEKALB   05488902   WIDMER     MINA      ALLEGRA     105    SYCAMORE PAPT 512A       DECATUR      GA   30030        Apr 1 2019   NY
                       DEKALB   10278239   WIEMER     ALEXIS    MANFRED     885    BRIARCLIFF APT 6         ATLANTA      GA   30306        Oct 1 2020   TX
                       DEKALB   11465981   WIERICHS LAURA       ANN         1578   AVENUE PL APT 5304       ATLANTA      GA   30329        Oct 1 2020   NJ
                       DEKALB   02681463   MANIKOWSK THERESA    ROBEY       2282   JOHNSON FEAPT 305        ATLANTA      GA   30319        Oct 1 2020   NY
                       DEKALB   10449375   WEIHE      LAURA     ELLEN       2120   SETTLE CIR SE            ATLANTA      GA   30316        Jul 1 2020   CO
                       DEKALB   10857926   WEIL       REBECCA   CLAIRE      1380   EMERALD AVE SE           ATLANTA      GA   30316        Aug 1 2020   CA
                       DOUGHERTY07310523   BOWENS     ANTHONY RICCARDO      1212   NETHERLAND LN            ALBANY       GA   31705        Dec 1 2018   FL
                       DEKALB   10998612   WALDMAN ALEX         DAVID       134    BRIARVISTA APT. 134      ATLANTA      GA   30329        Jul 1 2018   IL
                       DEKALB   11913286   WALDON     EMMA      TEMPLER     814    LULLWATER RD NE          ATLANTA      GA   30307        Jun 1 2020   SC
                       DEKALB   10916755   YORK       BRITTANY MARIE        1514   SHERIDAN R UNIT # 4404   ATLANTA      GA   30324        Apr 1 2019   VA
                       DEKALB   05410969   WILLIAMS   CHALIAVA              9211   WESTCHESTER LN NE        ATLANTA      GA   30345        Oct 1 2019   NJ
                       DEKALB   10259667   WILLIAMS   CHARISTA L            2970   PATTY HOLW               DECATUR      GA   30034        Jun 1 2020   FL
                       DEKALB   03679982   WILLIAMS   CHARLENE YOLANDA      710    RIDGE WAY                LITHONIA     GA   30058        May 1 2019   NY
                       DEKALB   02412843   WILLIAMS   CHERYL    LYNN        2245   RIDGEDALE RD NE          ATLANTA      GA   30317        Jan 1 2019   VA
                       DEKALB   11124524   WILLIAMS   CHRISTOPHEGARY        3815   BROOKSTONE WAY           ELLENWOODGA       30294        Oct 1 2020   FL
                       DEKALB   10651019   WILLIAMS   COEN      JAMES       3164   INMAN DR NE              ATLANTA      GA   30319        Jun 1 2020   MA
                       DEKALB   08717552   PATTON     MONICA    ELLEN       114    HIBERNIA AVE             DECATUR      GA   30030        Apr 1 2019   VA
                       DEKALB   11961021   TRIPMACHERCRAIG      W           1287   WYLIE ST SE APT 1        ATLANTA      GA   30317        Sep 1 2019   NY
                       DEKALB   10790686   MCINTOSH MATTHEW THOMAS          4010   W CANDLERLAKE CT NE      ATLANTA      GA   30319        Oct 1 2019   LA
                       DEKALB   02066363   PAUL       MIRIAM    R           3928   PARKCREST DR NE          ATLANTA      GA   30319-1604   Jul 1 2020   NJ
                       DEKALB   04395005   THOMPSON HELEN       P           5440   N PEACHTREE RD           DUNWOODY GA       30338-3104   Nov 1 2016   NM
                       DEKALB   05842862   THOMPSON JAMES       NATHANIAL   2177   VICTORIA PL              LITHONIA     GA   30058        Jun 1 2020   FL
                       DEKALB   07001230   THOMPSON LAN         JUNESE      60     PERIMETER UNIT 652       ATLANTA      GA   30346        Dec 1 2018   CA




  Ex. 2 to Petition:
                       DEKALB   08845185   WYNN       BRITTANY ANN          6304   PEACHFORD CIR            DUNWOODY GA       30338        Nov 1 2017   OH




Braynard Declaration
                       DOUGLAS 08303388    CHANDLER MARIAH      SADE        738    ROCKY RIDGE BLVD         DOUGLASVILGA      30134        Jul 1 2019   TN
                       DEKALB   05653323   THOMPSON GARY        A           211    WINTER AVE NE            ATLANTA      GA   30317        Jun 1 2020   CA
                       DOUGHERTY10781181   WALLACE    CHRISTIAN DARNELL     2300   ASHFORD DR               ALBANY       GA   31721        Sep 1 2018   TN
                       DOUGLAS 11144213    DALCOE     MICHAEL               3142   BELLINGHAM WAY           LITHIA SPRI NGA   30122        Mar 1 2019   AP
                       DOUGLAS 11541983    CAMPANA THOMAS                   3618   FALLS TRL                WINSTON      GA   30187        Sep 1 2019   AP
                       DEKALB   10380515   THOMPSON ALBERT      LEE         5309   ABERCORN AVE             ATLANTA      GA   30346        Oct 1 2018   NY
                       DEKALB   11646534   THOMPSON BREIANA     LATIECE     3273   WESLEY CHAPEL RD         DECATUR      GA   30034        Jan 1 2018   NY
                       DEKALB   12658038   THOMPSON CALVIN      JAMAR       2177   VICTORIA PL              LITHONIA     GA   30058        Jun 1 2020   FL
                       DOUGLAS 10887341    LOWERY     ZAKIA     SHAQUANA    3437   SADDLETON WAY            DOUGLASVILGA      30134        Oct 1 2018   TN
                       FAYETTE  08002005   JOHNSON ERIC         EUGENE      125    SAINT CLAIR CT           FAYETTEVILLGA     30214        Oct 1 2017   VA
                       FAYETTE  11057922   SPRINGER SUZETTE     MICHAUD     230    DEN CREEK TRL            FAYETTEVILLGA     30215        Apr 1 2020   SC
                       FAYETTE  10288647   STALLINS   REBA                  304    WYNNMEADE PKWY           PEACHTREE GA      30269        Sep 1 2020   AL
                       DOUGLAS 04222357    JOHNSON FREIDA       RENEE       5439   LEGACY TRL               DOUGLASVILGA      30135        May 1 2019   SC
                       DOUGLAS 02524743    JOHNSON JEFFREY      LYNN        9940   BARNSBURY RD             DOUGLASVILGA      30135        Oct 1 2020   SC
                       DOUGLAS 11281923    JOHNSON KATHERINE PATRICIA       9491   LAKEVIEW CT              DOUGLASVILGA      30135        Aug 1 2017   HI
                       FAYETTE  11430978   FIGER      ALEXANDRA DESIREE     129    MELLINGTON LN            PEACHTREE GA      30269        Sep 1 2020   VA
                       FAYETTE  11430981   FIGER      BENJAMIN DAVID        129    MELLINGTON LN            PEACHTREE GA      30269        Sep 1 2020   VA
                       FAYETTE  10102544   FITZGERALD DEIDRE    LEE         104    PONDEROSA TRCE           FAYETTEVIL LGA    30214        Sep 1 2020   NY
                       FAYETTE  10102547   FITZGERALD SCOTT     ANDREW      104    PONDEROSA TRCE           FAYETTEVIL LGA    30214        Sep 1 2020   NY
                       FAYETTE  00098421   FLAHERTY DONNA ANN               317    EVESHAM AVE              PEACHTREE GA      30269        Aug 1 2018   TX
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 214 of 559




                                                                                          Page 13
                                                                                  GA NCOA Out of State


                       DOUGLAS     07569904   LONES     TERRY    MAYS      4231   E CHAPEL HILL RD     DOUGLASVI LGA    30135        Oct 1 2020   OH
                       ECHOLS      00583828   GRANT     CLARENCE EUGENE    110    BAPTIST CHURCH ST    STATENVILL GA    31648        May 1 2019   FL
                       DOUGLAS     06678563   LITTLES   DEMETRIC MONTRELL 9405    CREEKSTONE CT        VILLA RICA GA    30180        Mar 1 2020   AL
                       EFFINGHAM   10762108   PANCHELLA ANTHONY THEODORE 1017     KOLIC HELMEY RD      GUYTON      GA   31312        May 1 2019   AE
                       EFFINGHAM   11319692   PANCHELLA CAROLYN  LEE       1017   KOLIC HELMEY RD      GUYTON      GA   31312        May 1 2019   AE
                       DOUGLAS     03062155   SHELTON   CYNTHIA  ELIZABETH 116    LENOX CIR            DOUGLASVILGA     30135        Apr 1 2020   AL
                       EARLY       02395776   BARNES    COY                3325   FIVE BRIDGES RD      BLAKELY     GA   39823-5744   Jul 1 2020   SC
                       EARLY       02614347   BARNES    PATRICIA M         3325   FIVE BRIDGES RD      BLAKELY     GA   39823-5744   Jul 1 2020   SC
                       EARLY       01614422   CAUSEY    FRANCES            24     SOUTHSIDE CIR        BLAKELY     GA   39823-3743   May 1 2020   AL
                       FAYETTE     12043679   JOB       SHELBY   CHEYENNE 255     EMERALD LAKE DR      FAYETTEVILLGA    30215        Oct 1 2020   AZ
                       FAYETTE     05127257   JOHNSON ADRIENNE BOOTH       140    TANA DR              FAYETTEVILLGA    30214        Aug 1 2020   MI
                       FAYETTE     08398695   JOHNSON CLAUDETTE COLEMAN 125       SAINT CLAIR CT       FAYETTEVILLGA    30214-5207   Oct 1 2017   VA
                       ELBERT      08520443   SEYMOUR SUZANNE    MARIE     2061   BAKERS FERRY RD      ELBERTON GA      30635-5958   Jul 1 2020   FL
                       FAYETTE     10298343   WILLIS    RYAN     MICHAEL   350    ADVERSTONE CT        FAYETTEVILLGA    30214        Mar 1 2017   NC
                       FAYETTE     11698184   WILSON    ETHAN    PATRICK   447    PLANTAIN TER         PEACHTREE GA     30269        Aug 1 2020   AL
                       EFFINGHAM   07968832   LANE      MARLENE  J         110    BECCA DR             SPRINGFIELDGA    31329-6019   Nov 1 2018   FL
                       EFFINGHAM   04241122   PRICE     JENA     MICHELLE 28      FARRINGTON CIR       GUYTON      GA   31312        Jul 1 2020   TN
                       FAYETTE     00118844   GRAHAM    CONNA    JEANNE    231    MASTERS DR S         PEACHTREE GA     30269        Oct 1 2020   IN
                       FAYETTE     00118846   GRAHAM    JOHN     B         231    MASTERS DR S         PEACHTREE GA     30269-2790   Oct 1 2020   IN
                       FAYETTE     06737992   GOODWIN MICHAEL    SCOTT     809    SMOKEY WAY           PEACHTREE GA     30269-3382   Jun 1 2020   AZ
                       FAYETTE     06738026   GOODWIN PHYLLIS    MARIE     809    SMOKEY WAY           PEACHTREE GA     30269-3382   Jun 1 2020   AZ
                       FLOYD       02987586   POWERS    BEBEE    ROBERTS   11     PLYMOUTH RD NW       ROME        GA   30165        May 1 2018   SC
                       EFFINGHAM   06162224   JACKSON   TRELLIS            214    GILES AVE            RINCON      GA   31326        May 1 2019   OH
                       EFFINGHAM   11240878   JELINSKI  MEGAN    RENEE'    184    SKINNER BAY DR       GUYTON      GA   31312        Sep 1 2018   VA
                       FAYETTE     08437124   ASHFORD MALLORI    SARA E    170    WINTERBERRY RDG      FAYETTEVILLGA    30214-2676   Aug 1 2019   TN
                       FANNIN      00330002   RODRIGUEZ ROBERT   ANTHONY 10       LAUREL SPRINGS RD    MINERAL BLUGA    30559        Dec 1 2018   TX
                       FANNIN      06288823   ROSS      BRANDON ERIC       111    HICKORY COVE         MINERAL BLUGA    30559        Nov 1 2016   SC




  Ex. 2 to Petition:
                       FORSYTH     07698718   BRASWELL STEFANIE MICHELLE 930      RIVERHAVEN DR        SUWANEE GA       30024        Dec 1 2019   AE




Braynard Declaration
                       FORSYTH     08455948   BRAZINSKI JESSICA  PAIGE     6535   GROVE MEADOWS LN     CUMMING GA       30028        Jul 1 2020   SC
                       FAYETTE     04966799   STRAUSBAU CHARLES  T         404    PEACHTREE CLUB DR    PEACHTREE GA     30269        Apr 1 2020   FL
                       FORSYTH     03288113   BRIDGES   SARAH    FORTNEY   909    WATERTON CT          SUWANEE GA       30024-3470   Sep 1 2020   SC
                       FORSYTH     12475696   BRIMER    NATALIE  KAY       4845   ROSEMAN TRL          CUMMING GA       30040        Jun 1 2020   FL
                       FORSYTH     05311043   BRISEBOIS ARTHUR   RICHARD   6230   PRESTWICK PL         CUMMING GA       30040        Aug 1 2019   MA
                       FAYETTE     08123910   COCKERHAMLARISA    ALEXANDRA 916    HIGHWAY 314          FAYETTEVIL LGA   30214-3404   Jun 1 2020   LA
                       DOUGLAS     05423135   THREAT    THOMAS   BERNARD 5785     SHOAL CREEK DR       DOUGLASVILGA     30135        Feb 1 2019   AL
                       DOUGLAS     03553164   TIMCHO    KATHLEEN ANN       8455   FLINT HILL RD        DOUGLASVILGA     30135-6409   Oct 1 2020   FL
                       DOUGLAS     02976310   TIMCHO    MICHAEL  ANDREW    8455   FLINT HILL RD        DOUGLASVILGA     30135-6409   Oct 1 2020   FL
                       FLOYD       08517116   SPEARS    KAYLA    MADISON   12     N HILLCREST DR SE    LINDALE     GA   30147-1109   May 1 2020   TN
                       FAYETTE     00104252   MCCOLLUM STEVEN    MICHAEL   109    PENINSULA DR         PEACHTREE GA     30269-6646   Sep 1 2020   FL
                       FAYETTE     10286778   CHENETTE CHRISTOPHER         205    SEAWRIGHT DR         FAYETTEVILLGA    30215        Oct 1 2020   TX
                       FAYETTE     12209210   CHENETTE GRANT     GILMAN    205    SEAWRIGHT DR         FAYETTEVILLGA    30215        Oct 1 2020   TX
                       FAYETTE     10286780   CHENETTE JENNIFER LYNN       205    SEAWRIGHT DR         FAYETTEVILLGA    30215        Oct 1 2020   TX
                       FAYETTE     11194706   CHENETTE JOHN      PATRICK   205    SEAWRIGHT DR         FAYETTEVILLGA    30215        Oct 1 2020   TX
                       FAYETTE     10020406   MARTINEZ NATHALIE            225    PRESTON CIR          PEACHTREE GA     30269        Aug 1 2020   MD
                       FORSYTH     06300096   COMPIANI GEORGE              900    VENUE WAY APT 9210   ALPHARETTAGA     30005        Oct 1 2020   IL
                       FORSYTH     11172493   BERNAL    ANDREW   WILLIAM   1670   SUGAR RIDGE DR       SUWANEE GA       30024        Jun 1 2019   HI
                       FORSYTH     11174749   BERNAL    JI YOUNG           1670   SUGAR RIDGE DR       SUWANEE GA       30024        Jun 1 2019   HI
                       FORSYTH     10698909   BERRY     EMMA     FAYE      6210   COLLINGHAM TRCE      CUMMING GA       30040        Oct 1 2020   NC
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 215 of 559




                                                                                         Page 14
                                                                                   GA NCOA Out of State


                       FORSYTH   05414064   CRALEY    KIEDONYA ANNETTE      225    MARTIN DR              ALPHARETT AGA   30004        May 1 2019   MI
                       FORSYTH   11948284   CRAVOTTA LEE         JOHN       5710   STELLATA CIR           CUMMING GA      30028        Sep 1 2020   FL
                       FORSYTH   11905634   CRAVOTTA SANDRA      LEE        5710   STELLATA CIR           CUMMING GA      30028        Sep 1 2020   FL
                       FAYETTE   12458409   WARREN    HANNAH     RAE CATO 120      DOWNYBROOK LN          FAYETTEVILLGA   30215        Apr 1 2020   SC
                       FAYETTE   05161140   WARREN    MARJORIE JOHNSON 260         DIX-LEE-ON DR          FAYETTEVILLGA   30214        Jun 1 2018   MD
                       FORSYTH   04673958   GENOVESE KATHLEEN ANN           6965   CROSSVIEW DR           CUMMING GA      30041        Sep 1 2020   CA
                       FAYETTE   06160384   MARTIN    ANNIE      BELLE      711    AVALON WAY             PEACHTREE GA    30269-3255   Mar 1 2020   SC
                       FLOYD     02911273   ELLIOTT   FRANK      SCOTTY LEE 321    S MCLIN ST SW          ROME       GA   30161        Jun 1 2019   AL
                       FAYETTE   10480043   WEATHERUPELIZABETH FAYE         477    BROOKS RD              BROOKS     GA   30205        Jul 1 2020   VA
                       FORSYTH   08086326   BAU       KENDRA     ANN        7485   HEDGEROSE DR           CUMMING GA      30028        Sep 1 2020   AZ
                       FAYETTE   01515897   BRINSON   SUSAN      HELLER     103    BURNHAM RISE           PEACHTREE GA    30269        Feb 1 2020   AE
                       FORSYTH   12205738   HANLIN    DOUGLAS JAROLD        3565   EVONVALE OVERLOOK      CUMMING GA      30041        Oct 1 2020   FL
                       FORSYTH   08910061   CRUZAN    JODY       NICOLE     1105   HARTFORD TER           ALPHARETT AGA   30004        Oct 1 2020   TX
                       FORSYTH   10614222   HARRINGTONJOHN       ANTHONY 4035      MONTGROVE GLN          CUMMING GA      30041        Sep 1 2020   TX
                       FORSYTH   11371782   GREWAL    RAJBIR     SINGH      1607   HEATHROW DR            CUMMING GA      30041        Sep 1 2020   CA
                       FORSYTH   12378295   GANT      WILLIAM    JACOB      1765   WHISPERING CIR         CUMMING GA      30040        Oct 1 2020   FL
                       FORSYTH   07289718   CROSBY    MARION     JOSEPH     3404   HABERSHAM CLUB DR      CUMMING GA      30041        Oct 1 2020   FL
                       FORSYTH   00839901   CROSBY    THERESA    D          3404   HABERSHAM CLUB DR      CUMMING GA      30041        Oct 1 2020   FL
                       FORSYTH   07183467   HAMIL     PATRICK    CODY       7730   FARROW PASS CIR        CUMMING GA      30028        Sep 1 2020   AL
                       FORSYTH   08903981   HAMIL     TAYLOR     DANIELLE   7730   FARROW PASS CIR        CUMMING GA      30028        Sep 1 2020   AL
                       FORSYTH   08825916   MANSFELDT ERIKA      KATHRYN    4040   DR BRAMBLETT RD        CUMMING GA      30028        Dec 1 2019   TN
                       FORSYTH   08629513   KEIL      TARA       CHRISTINE 8075    DERBYSHIRE CT          DULUTH     GA   30097        Jun 1 2020   TN
                       FORSYTH   12062346   MCPARTLIN ANNE MARIE SHELLEY    1230   OLD HOME PLACE CT      CUMMING GA      30041        Oct 1 2020   WI
                       FORSYTH   12112790   LORENZ    ALFRED                6275   DEERWOODS TRL          ALPHARETT AGA   30005        Oct 1 2020   NY
                       FORSYTH   12610476   MCMILLAN SHELBY      JEAN       5635   WILLS ORCHARD RD       CUMMING GA      30040        May 1 2020   NC
                       FORSYTH   12610478   MCMILLAN WILLIAM     FINGER     5635   WILLS ORCHARD RD       CUMMING GA      30040        May 1 2020   NC
                       FORSYTH   06649918   KUDELA    AHRON      MICHAEL    1890   BARRETT DOWNS DR       CUMMING GA      30040        Jan 1 2020   IL




  Ex. 2 to Petition:
                       FORSYTH   11881851   LONG      KAITLIN    TAYLOR     565    BARKLEY HL             ALPHARETTAGA    30004        Jul 1 2020   FL




Braynard Declaration
                       FORSYTH   00759220   LONG      ROBERT     AARON      1296   BROOKMERE WAY          CUMMING GA      30040        Mar 1 2020   TN
                       FORSYTH   08781656   LONG      ROBERT     DANIEL     6990   SHADY OAK LN           CUMMING GA      30040        Jul 1 2020   SC
                       FORSYTH   08807090   LONG      TARA       PHILLIPS   6990   SHADY OAK LN           CUMMING GA      30040        Jul 1 2020   SC
                       FORSYTH   12341908   PABANI    AMYN                  7625   OLD CAMP LNDG          CUMMING GA      30040        Aug 1 2020   AL
                       FORSYTH   10524033   LATOSKY   JOSEPHINE KELLIE      2670   VISTORIA DR            CUMMING GA      30041        Sep 1 2020   MI
                       FORSYTH   10914819   LAVANGIE PRESTON     MICHAEL    6040   LAKE OAK LNDG          CUMMING GA      30040        Apr 1 2020   FL
                       FORSYTH   05834847   LISTER    LINDA      JEAN       8895   PINE TREE CIR          GAINESVILLEGA   30506        Oct 1 2020   OK
                       FORSYTH   11002903   TOLBERT   CHARLES    LEE        1450   GREY ROCK WAY          SUWANEE GA      30024        Aug 1 2018   MI
                       FORSYTH   06899879   TOLBERT   DANA       MARIA      745    GROVE VALLEY DR        CUMMING GA      30041        Aug 1 2020   CT
                       FORSYTH   04619383   TOLBERT   TY         GRIFFIN    745    GROVE VALLEY DR        CUMMING GA      30041        Aug 1 2020   CT
                       FORSYTH   10655425   TOLBERT   ZAVEAIRE              1450   GREY ROCK WAY          SUWANEE GA      30024        Aug 1 2018   MI
                       FULTON    11977910   ALLEN     KAVONNA               4296   CAVEAT CT              FAIRBURN GA     30213        Oct 1 2020   FL
                       FULTON    08799655   ALLEN     LAQUESTA KRYSTIA      2418   MISTY HOLLOW PL        COLLEGE PAGA    30337        Mar 1 2020   VA
                       FULTON    11908894   BROSNAN DEVIN        MICHAEL    1925   MONROE DR APT 1507     ATLANTA    GA   30324        Sep 1 2019   MA
                       FULTON    11314212   BROSNAN MEGAN        E          180    TREADWICK DR           ATLANTA    GA   30350        Jul 1 2020   IL
                       FULTON    05405324   BROSNAN THOMAS       E          180    TREADWICK DR           ATLANTA    GA   30350        Jul 1 2020   IL
                       FORSYTH   10392253   ROOT      ALAN       SCOTT      7250   HIGHBROOK CIR E        CUMMING GA      30041        Dec 1 2019   TX
                       FULTON    03828302   BARBEE    JEFFERY    BENJAMEN 255      VIDAULAN CT            ALPHARETT AGA   30022        Oct 1 2020   TX
                       FULTON    12038692   BORBOLLA IGNACIO     ANDRES     477    WILMER ST NUNIT 2118   ATLANTA    GA   30308        Sep 1 2020   FL
                       FULTON    10887232   BORDERS JACORIA      ANDERIA IRE25     TERMINUS P 2207        ATLANTA    GA   30305        Aug 1 2020   FL
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 216 of 559




                                                                                          Page 15
                                                                                   GA NCOA Out of State


                       FORSYTH   01560330   STONE      KELLI     KIMBERLY 2960     CHARDONNAY LN         CUMMING GA      30041-8072   May 1 2020   NY
                       FORSYTH   10324884   VISWANATHAPARTH      I         6110    PADDOCK LN            CUMMING GA      30040        Aug 1 2019   NY
                       FULTON    11198712   BARRON     RENEE               204     WALKER ST UNIT 206    ATLANTA    GA   30313        Oct 1 2020   VA
                       FULTON    11977136   BATTLE     EJAYE               44      CAMDEN WAY            FAIRBURN GA     30213        Sep 1 2019   OH
                       FULTON    07302229   AGUIRRE    SYDNEY    KEARNS    949     COURTENAY APT # A1    ATLANTA    GA   30306        Mar 1 2019   VA
                       FULTON    11379263   BROWN      KIARRA              821     CALIBRE SPRINGS WAY N ATLANTA    GA   30342        Oct 1 2020   NJ
                       FULTON    12529613   BLANK      KENSLEY             1450    BIRMINGHAM RD         MILTON     GA   30004        Oct 1 2020   FL
                       FULTON    10954436   BLANKENSH CATHARINE HALE       299     N HIGHLAND UNIT 3052 ATLANTA     GA   30307        Sep 1 2020   DC
                       FULTON    05122827   AVENT      THOMAS    WEBB      3131    SLATON DR NUNIT 27    ATLANTA    GA   30305        Oct 1 2019   MS
                       FULTON    11587277   AVERY      AUTIENA             354     ADELLE ST SE          ATLANTA    GA   30315        Oct 1 2018   CA
                       FULTON    08551709   AVERY      GEORGE    W         1053    PARK ROW NORTH SE     ATLANTA    GA   30312        Aug 1 2017   CA
                       FULTON    08113676   ARNOLD     JOHNNIE   PAUL      2484    BLACK FOREST TRL SW ATLANTA      GA   30331-2704   Jan 1 2020   AL
                       FULTON    04700042   BOHON      MARGARET HYMAN      3177    CHATHAM RD NW         ATLANTA    GA   30305        Sep 1 2020   NC
                       FULTON    10919332   BOHON      NATHANIEL BRADLEY   1850    GREYSTONE RD NW       ATLANTA    GA   30318        Oct 1 2018   NC
                       FULTON    04614070   BOISSIERE LORI                 1434    SAINT MICHAEL AVE     EAST POINT GA   30344        Oct 1 2020   LA
                       FULTON    08435595   BOISSIERE-MCAMERON NICOLE      1434    SAINT MICHAEL AVE     EAST POINT GA   30344        Oct 1 2020   LA
                       FULTON    12637542   AFFER      CECILIA             2047    VILLAGE CREST DR NW ATLANTA      GA   30318        Aug 1 2020   FL
                       FULTON    10232888   AFFER      MAURIZIO            2047    VILLAGE CREST DR NW ATLANTA      GA   30318        Aug 1 2020   FL
                       FULTON    08945870   AGARWAL AARTI                  1012    WILLIAMS MILL RD NE   ATLANTA    GA   30306        Aug 1 2019   NY
                       FORSYTH   10167340   WEIKLE     JACOB     BENJAMIN 1645     BERRYHILL RD          CUMMING GA      30041        Sep 1 2020   WV
                       FULTON    12226544   ANDERSON MARIA       GLORIA    510     INLET WOODS CT        ALPHARETT AGA   30005        Jul 1 2020   FL
                       FULTON    11053026   AMUNDSON BERET       ELISE     615     LINWOOD AV4           ATLANTA    GA   30306        Jun 1 2020   MA
                       FULTON    01776737   CLARK      RUSSELL   WADE      2000    W CAVENDISH CT        ALPHARETT AGA   30022-7121   Oct 1 2020   FL
                       FULTON    05485794   ARNOLD     CARLETTA RENEE      1150    COLLIER RD APT P2     ATLANTA    GA   30318        Aug 1 2017   NY
                       FULTON    07063359   CAMPBELL MONTURE ROMAR         4725    WALTON XIN APT 3310   ATLANTA    GA   30331        Apr 1 2019   MD
                       FULTON    10504491   CHANG      WILLIAM   WON-JAE   710     HIGHMEADE TER         ALPHARETT AGA   30005        Jun 1 2019   MA
                       FULTON    11745057   BROWN      REILLY    JOSEPH    534     HIGHLAND PARK TRL     SANDY SPRI GA   30350        Jun 1 2020   SC




  Ex. 2 to Petition:
                       FULTON    11618575   BRICKELL ELSHARON KAYE         250     PHARR RD N APT 1110   ATLANTA    GA   30305        Jun 1 2020   PA




Braynard Declaration
                       FULTON    11915081   CHOI       JIN       MYUNG     525     GLEN IRIS DRUNIT 2338 ATLANTA    GA   30308        Aug 1 2020   IL
                       FULTON    11669588   BOROCHANEETHAN                 1045    PIEDMONT A UNIT 311   ATLANTA    GA   30309        Jul 1 2019   DC
                       FULTON    07457330   BROWN      PORSHA    CHEBANESE 898     OAK ST SW APT 3424    ATLANTA    GA   30310        Aug 1 2019   TN
                       FULTON    10159238   CHASE      CARTER    JUDSON    44      PEACHTREE UNIT 824    ATLANTA    GA   30309        Jan 1 2019   FL
                       FULTON    03872807   DAWSON     JOHN      CALVIN    210     AXTON CT              ROSWELL GA      30076        Oct 1 2020   SC
                       FULTON    04608580   DAWSON     JOHN      RALPH     10410   HIGH FALLS CIR        ALPHARETTAGA    30022        Oct 1 2020   FL
                       FULTON    06984156   DAWSON     KEVIN     WAYNE     905     UNITED AVE SE         ATLANTA    GA   30316        Jan 1 2017   LA
                       FULTON    02599119   DAWSON     MICHEL    R         210     AXTON CT              ROSWELL GA      30076-3716   Oct 1 2020   SC
                       FULTON    04653607   DAWSON     SHERRI    LYNN      10410   HIGH FALLS CIR        ALPHARETTAGA    30022        Oct 1 2020   FL
                       FULTON    05825707   BRINSON    TEQUILA   LENNETTE 304      MOSSYCUP DR           ATLANTA    GA   30213        Jul 1 2020   TX
                       FULTON    11063095   BAKER      MARJORIE ANNE       675     PONCE DE L UNIT E512 ATLANTA     GA   30308        Jun 1 2018   DC
                       FULTON    10507354   BROWN      LONDON    GABRIELLE 1750    COMMERCE APT 3428     ATLANTA    GA   30318        Jan 1 2020   MI
                       FULTON    10067871   BOWMAN     BARBARA   JEANETTE 12060    STONE BROOK CV        ALPHARETTAGA    30009        May 1 2018   CA
                       FULTON    08107210   CHAN       SELINA              202     TRAMMELL PL           ALPHARETTAGA    30009        Aug 1 2020   PA
                       FULTON    10796547   CHANDLER CARLY       ALEXANDRIA2108    DREW DR NW            ATLANTA    GA   30318        Jul 1 2020   TN
                       FULTON    06301750   DELBERT    JANET     SUSAN     541     CARRIAGE DR NE        ATLANTA    GA   30328        Sep 1 2020   IA
                       FULTON    04765345   CESSNA     DENISE    ILENE     303     W COUNTRY DR          JOHNS CREEGA    30097        Oct 1 2020   AL
                       FULTON    04768371   CESSNA     GREGORY DEA         303     W COUNTRY DR          JOHNS CREEGA    30097        Oct 1 2020   AL
                       FULTON    08671274   CESSNA     REBECCA   GRACE     303     W COUNTRY DR          JOHNS CREEGA    30097        Oct 1 2020   AL
                       FULTON    12097114   COX        BRITTNEY ALEXANDRIA4024     WISTERIA LN SW        ATLANTA    GA   30331        Aug 1 2020   AL
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 217 of 559




                                                                                          Page 16
                                                                                   GA NCOA Out of State


                       FULTON   11306814   HUBBARD SHARON        D'MITRIS   1950   LOCH LOMOND TRL SW ATLANTA       GA   30331        Nov 1 2019   FL
                       FULTON   12755963   GINGRAS   JEFFREY                3530   ATLANTA AVE           ATLANTA    GA   30354        Aug 1 2020   CO
                       FULTON   08078457   FRANCENDE GREGORY     M          1171   E ROCK SPRINGS RD NE ATLANTA     GA   30306        Dec 1 2019   IL
                       FULTON   06682024   FRANCESCH ALKA                   3561   MOUNT VERNON DR       EAST POINT GA   30344        Jun 1 2020   VA
                       FULTON   10906850   DEPAOLO   MICHAEL                2472   PINEHURST RDG         COLLEGE P AGA   30337        Nov 1 2019   LA
                       FULTON   10893353   DEPAOLO   REENA       K          2472   PINEHURST RDG         COLLEGE PAGA    30337        Nov 1 2019   LA
                       FULTON   08512698   DEMARAIS LISA         CATHERINE 2402    TREELODGE PKWY        ATLANTA    GA   30350        Sep 1 2020   CA
                       FULTON   10313775   CROWN     ROBERT      TYLER      60     11TH ST NE APT 1704   ATLANTA    GA   30309        Jul 1 2020   TN
                       FULTON   06738084   COLLINS   TIMOTHY                1124   WYLIE ST SE B302      ATLANTA    GA   30316        Apr 1 2018   IL
                       FULTON   03590434   FUCHS     NICHOLAS    JAMES      4950   SADDLE BRIDGE LN      ALPHARETT AGA   30022-8157   Jan 1 2020   VA
                       FULTON   05658156   HEARD     GARFIELD               1735   PEACHTREE UNIT 133    ATLANTA    GA   30309        Nov 1 2019   AZ
                       FULTON   06902169   HANKEY    BRETT       THOMAS     770    OWENS LAKE RD         ALPHARETTAGA    30004        Oct 1 2020   SC
                       FULTON   02529428   HANKEY    JENNIFER    PARKER     770    OWENS LAKE RD         ALPHARETTAGA    30004        Oct 1 2020   SC
                       FULTON   11146644   HAYNES    CASEY       LANE       525    GLEN IRIS DRUNIT 2522 ATLANTA    GA   30308        Nov 1 2018   MD
                       FULTON   10227171   GAS       AARON       LAMAR      7771   SHERTALL ST           FAIRBURN GA     30213        May 1 2020   VA
                       FULTON   11909861   HAYES     MADISON     ELIZABETH 502     N HIGHLAND AVE NE     ATLANTA    GA   30307        Jul 1 2020   DC
                       FULTON   01744855   HAYES     SHAWNNA     G          281    UNIVERSITY AVE SW     ATLANTA    GA   30310        Aug 1 2020   FL
                       FULTON   08663642   GRIGORESC RADU        IONUT      5803   SPRING CREEK LN       SANDY SPRI GA   30350        Oct 1 2020   MD
                       FULTON   10951626   DUNN      PASTEL      KIRSTEN-BRA3328   WALNUT RDG            ATLANTA    GA   30349        Jul 1 2019   MD
                       FULTON   06484132   HOGAN     VIRGINIA    PATRICIA   4825   NORTHWAY DR NE        ATLANTA    GA   30342        Sep 1 2020   NC
                       FULTON   12144364   GRIER     RANDIE      KAY        6200   BAKERS FERAPT 1116    ATLANTA    GA   30331        Aug 1 2019   CA
                       FULTON   10385929   GRIESSBACHADAH        IRENE MILDE1020   PIEDMONT A UNIT 1701 ATLANTA     GA   30309        Jan 1 2019   NY
                       FULTON   02531307   HARDY     JULIANNE    H          3051   OAKDALE RD            HAPEVILLE GA    30354-1051   Sep 1 2020   NC
                       FULTON   08908385   HARRIS    CAROLE      VIRGINIA   2881   PEACHTREE STE 803     ATLANTA    GA   30305        Oct 1 2020   FL
                       FULTON   01999882   JACKSON   ELIZABETH   HENDRICKS 704     SWEET APPLE CIR       ALPHARETT AGA   30004        Oct 1 2020   CA
                       FULTON   11197626   HARRIS    ARTHUR      HOLCOMB 3501      ROSWELL RDAPT # 211   ATLANTA    GA   30305        Mar 1 2020   VA
                       FULTON   07941789   GROOM     PHILIP                 1161   SHERIDAN R UNIT # 1   ATLANTA    GA   30324        Jan 1 2017   SC




  Ex. 2 to Petition:
                       FULTON   10716815   GOGINSKY ANNA         THERESE    310    RUMFORD PT            ATLANTA    GA   30350        Sep 1 2019   SC




Braynard Declaration
                       FULTON   10227117   GOGINSKY PETER        JOSEPH     310    RUMFORD PT            ATLANTA    GA   30350        Sep 1 2019   SC
                       FULTON   06684585   GOHN      ANDREW      WARREN     267    PETERS ST SUNIT 206   ATLANTA    GA   30313        Apr 1 2020   CO
                       FULTON   08833023   IRANIKHAH SINA                   6395   WHITESTONE PL         DULUTH     GA   30097        Jan 1 2018   NY
                       FULTON   10484783   IRETON    DANIELLE    LYN        133    TEAL CT               ROSWELL GA      30076        Oct 1 2020   SC
                       FULTON   02693244   EVANS     ELIZABETH   V          5245   WOODRIDGE FOREST TRLATLANTA      GA   30327        Oct 1 2020   MT
                       FULTON   07691097   EVANS     JIMIKA      COLLETTE 2800     MARTIN LUT C8         ATLANTA    GA   30311        Jul 1 2020   NC
                       FULTON   07966005   IVES      MICHELLE    SUE        195    14TH ST NE #2608      ATLANTA    GA   30309        Apr 1 2020   FL
                       FULTON   08404718   IVIE      GARRETT     WILLIAM    455    SILVER PINE TRL       ROSWELL GA      30076-3364   Jun 1 2017   NJ
                       FULTON   10649024   DWORKIN   ELIZABETH   RACHEL     310    BRISTLE STONE LN      ALPHARETTAGA    30005-5014   Oct 1 2020   NC
                       FULTON   10939850   GOPALAKRISABHINAV                3324   PEACHTREE UNIT # 2110 ATLANTA    GA   30326        Oct 1 2018   TX
                       FULTON   03712014   GUYTON    ELIZABETH   MARY       8830   HUNTCLIFF TRCE        ATLANTA    GA   30350        Feb 1 2020   FL
                       FULTON   12426068   GUYTON    OLIVIA      GRACE      8830   HUNTCLIFF TRCE        ATLANTA    GA   30350        Feb 1 2020   FL
                       FULTON   02565714   JOHNSON LEEVERNE                 3270   MOUNT OLIVE RD        ATLANTA    GA   30344        Jan 1 2020   TX
                       FULTON   10957883   KEARNEY   DEREK       MICHAEL    222    COLONIAL H UNIT 2233  ATLANTA    GA   30309        Sep 1 2020   CA
                       FULTON   10375376   KAY       SYLVIA                 604    ORMEWOOD AVE SE       ATLANTA    GA   30312        Jun 1 2020   NY
                       FULTON   10957878   KAYS      KRISTIN     ALEXIS     455    14TH ST NW UNIT 451   ATLANTA    GA   30318        Jun 1 2019   TX
                       FULTON   10914445   O'FARRELL GEORGIA     CAMILLE    1021   EDIE AVE SE           ATLANTA    GA   30312        Jun 1 2020   CA
                       FULTON   12432433   O'GRADY   MARI        CHIN       4035   EDGECOMB DR           ROSWELL GA      30075        Oct 1 2020   SC
                       FULTON   12588445   O'MAHONY AMAIA        KRISTIN    3432   PIEDMONT R APT # 112  ATLANTA    GA   30305        Aug 1 2020   FL
                       FULTON   11988160   O'MARA    DALLAS      LORRAINE 360      PHARR RD N APT 258    ATLANTA    GA   30305        Aug 1 2020   FL
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 218 of 559




                                                                                          Page 17
                                                                                   GA NCOA Out of State


                       FULTON   05104059   O'NEAL     DENISE    GRACE      1401    W PACES F E UNIT 3301 ATLANTA    GA   30327        Aug 1 2020   TX
                       FULTON   11072852   KAUFMAN MATTHEW PHILLIP         955     JUNIPER ST UNIT 2226  ATLANTA    GA   30309        Aug 1 2020   NY
                       FULTON   10827212   KAUFMAN NATALIE      MARIE      955     JUNIPER ST UNIT 2226  ATLANTA    GA   30309        Aug 1 2020   NY
                       FULTON   11661240   JONES      BETH      STERNLICHT 524     SANDRINGHAM DR        ALPHARETT AGA   30004        Oct 1 2020   FL
                       FULTON   10133268   JONES      BOLAND    TIMOTHY    3303    CHATHAM RD NW         ATLANTA    GA   30305        Sep 1 2020   AL
                       FULTON   12614956   LEGG       ANNABELLE ASHLEY     590     DARTINGTON WAY        ALPHARETTAGA    30022        Aug 1 2020   TX
                       FULTON   02547205   LEGGETT    KIANA     JEANNINE 1737      VENETIAN DR SW        ATLANTA    GA   30311        Jan 1 2020   VA
                       FULTON   11338079   LEIFELD    SARAH     MICHELLE 10021     CICERO DR             ALPHARETTAGA    30022        Aug 1 2019   MD
                       FULTON   11210384   LEIGH      BENJAMIN ALAN        1824    DEFOOR AVEAPT 5011    ATLANTA    GA   30318        Mar 1 2020   VA
                       FULTON   12315082   KELLY      CHRISTOPHER          325     HIGHLAND PARK TRL     SANDY SPRI GA   30350        Oct 1 2020   VA
                       FULTON   12340371   MILLIGAN   KAYLEN    LARNELL    802     ASHLEY LN             ALPHARETT AGA   30022        Sep 1 2020   TN
                       FULTON   10908646   MILLMAN    ALEXANDER JAMES      1101    JUNIPER ST APT # 720  ATLANTA    GA   30309        Mar 1 2019   AP
                       FULTON   12498007   KUMMET     ALEXANDRA BRITTANY 114       CITYLINE AVE NE       ATLANTA    GA   30308-2445   Sep 1 2020   MD
                       FULTON   10255977   MILLER     CLAIRE    RIGGS      1067    ALTA AVE NEAPT 28     ATLANTA    GA   30307        Jun 1 2020   IL
                       FULTON   07385345   OKONKWO ADATEE       IFEOMA     1254    DEFOOR VIL APT 214    ATLANTA    GA   30318        Jul 1 2020   TX
                       FULTON   06733196   OKONOKHUAMAGDALENE LORA         928     WASHINGTON ST SW      ATLANTA    GA   30315        Mar 1 2017   MD
                       FULTON   06907680   OKUMA      ESE       JULIET     200     N HIGHLAND UNIT 206   ATLANTA    GA   30307        Jun 1 2017   MD
                       FULTON   12514318   OKUSAGA AMBER        TAWAKALITU1400     W PEACHTR UNIT 2204 ATLANTA      GA   30309        Jun 1 2020   VA
                       FULTON   08226462   PETTENGILL SHANNA    LEIGH      1824    DEFOOR AVEAPT 4307    ATLANTA    GA   30318        Oct 1 2020   TN
                       FULTON   08879224   NICOLAE    TEODORA              205     12TH ST NE APT 914    ATLANTA    GA   30309        Apr 1 2020   NY
                       FULTON   03504059   NICOLINI   GARY                 1305    ROSEMARY LN           EAST POINT GA   30344        Sep 1 2020   FL
                       FULTON   04995440   NICOLOSI   ALICE     KATHLEEN 5475      BETHLEHEM RD          FAIRBURN GA     30213        Feb 1 2017   OR
                       FULTON   06839383   NIELSEN    KYLE      CHRISTIAN 547      ATLANTA AV APT 1      ATLANTA    GA   30315        Aug 1 2020   NY
                       FULTON   12752662   JANSSON    KARL      CASEY      1010    W PEACHTR APT 346     ATLANTA    GA   30309        Oct 1 2020   TX
                       FULTON   10878035   JANTZ      BRIAN     JEROME     120     HYDRANGEA CT          ALPHARETT AGA   30005        May 1 2018   OR
                       FULTON   12767699   HUGHES     HEATHER   MARIE      3481    AVENSONG VILLAGE CIR MILTON      GA   30004        Jul 1 2017   VA
                       FULTON   02547448   HUGHES     KARMEN    N          2888    KAREN RD              COLLEGE PAGA    30337        Mar 1 2020   NC




  Ex. 2 to Petition:
                       FULTON   04801676   PHILIPP    KYLE      E          6400    BRIDGEWOOD VALLEY RDSANDY SPRI GA     30328        Oct 1 2020   VT




Braynard Declaration
                       FULTON   07079689   PHILIPP    PREEYA               6400    BRIDGEWOOD VALLEY RDSANDY SPRI GA     30328        Oct 1 2020   VT
                       FULTON   10894194   HUSSEY     PETER     RICHARD    221     AFFIRMED CT           ALPHARETTAGA    30004        Oct 1 2019   SC
                       FULTON   04957760   OPARAH     CHINENYE OBIOMA      230     HUDSON RDG            FAIRBURN GA     30213        Aug 1 2020   MD
                       FULTON   11882304   ORDONEZ CHRISTIAN JAMES         664     WILLOW HEIGHTS DR NE ATLANTA     GA   30328        Aug 1 2020   FL
                       FULTON   10616410   PICK       GABRIELLE JOCELYN    13985   HAYSTACK LN           MILTON     GA   30004        Sep 1 2020   VA
                       FULTON   02079413   REEDY      TYRONE               670     GRADY PL SW           ATLANTA    GA   30310        Sep 1 2020   NC
                       FULTON   08062042   KAMP       GREGORY HOWARD       370     EAGLES PASS           ALPHARETTAGA    30004        Sep 1 2019   NY
                       FULTON   04228492   PARRY      WILLIAM   RICHARD    1202    BEAVER CREEK RD       ALPHARETTAGA    30022        Aug 1 2019   TX
                       FULTON   11212446   KOROL      ANDREW    JON        240     OLD IVY RD NE         ATLANTA    GA   30342        Apr 1 2019   DE
                       FULTON   05164546   KOROTKY CHRISTOPHEGENE          11235   AVERY COVE CT         ALPHARETT AGA   30022        Dec 1 2019   CA
                       FULTON   10155341   KOSANDA TYLER        DAVID      2479    PEACHTREE APT 1017    ATLANTA    GA   30305        Nov 1 2019   CO
                       FULTON   03416298   KALDROVICSKARA       DENISE     635     OAK FARM LN           ALPHARETT AGA   30004        Aug 1 2020   AL
                       FULTON   04247924   MALLOW     BRADLEY   J          1590    N MORNINGSIDE DR NE ATLANTA      GA   30306        Oct 1 2020   MA
                       FULTON   10072098   PATE       WILLIAM   FRANKLIN 1011      BRISTOL CT            ALPHARETTAGA    30022        Aug 1 2020   NC
                       FULTON   05954805   RAINEY     CLAUDETTE EIDICA JOHN753     MILLER RUN            COLLEGE PAGA    30349-1048   Oct 1 2020   CT
                       FULTON   05956377   RAINEY     CLIFTON              753     MILLER RUN            COLLEGE PAGA    30349-1048   Oct 1 2020   CT
                       FULTON   11605259   REESE      DANIEL    MERRITT    105     ROANOKE AVE NE        ATLANTA    GA   30305        Oct 1 2020   ID
                       FULTON   11397327   LANDRUM CHRISTOPHELYNN          695     SAINT REGIS LN        ALPHARETT AGA   30022        Aug 1 2020   FL
                       FULTON   08774496   LANDRUM KAREN        SUZANNE    695     SAINT REGIS LN        ALPHARETTAGA    30022        Aug 1 2020   FL
                       FULTON   06958214   ROWLEY     DAVID     D          5492    GLENRIDGE UNIT 568    ATLANTA    GA   30342        Oct 1 2020   MA
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 219 of 559




                                                                                          Page 18
                                                                                     GA NCOA Out of State


                       FULTON     06965485   ROWLEY     DEBORAH   R          5492    GLENRIDGE APT # 568  ATLANTA    GA   30342        Oct 1 2020   MA
                       CHATHAM    06042374   BARNES     ROBERTA   CHERYL     504     E GWINNETT ST        SAVANNAH GA     31401        Apr 1 2020   OH
                       CHATHAM    11521973   BARONE     RAEJEAN   LYNN       612     VIRGINIA AVE         SAVANNAH GA     31404        Jul 1 2020   NC
                       CLARKE     05160812   ALLYN      AZOR      GUERRY     205     WOODSTON EAPT 12     ATHENS     GA   30605        Sep 1 2020   TX
                       CLARKE     03920660   ALVERSON WHITNEY     SHIELDS    292     TARA WAY             ATHENS     GA   30606-2460   Dec 1 2019   CO
                       COBB       06080685   BURLINGTONCAROL      A          574     BERKELEY LN NE       KENNESAW GA     30144        Jul 1 2019   TN
                       CLAYTON    08185474   GREEN      ERIKA     TRANAE     4124    JOUSTING CT          CONLEY     GA   30288        Sep 1 2017   NC
                       CLAYTON    10123491   GREEN      EUNICE    LAING      7108    STANLEY LN           JONESBOR O GA   30236        Mar 1 2020   NC
                       CLARKE     11038627   SYERSAK    JACOB                250     HILLSIDE ST APT B    ATHENS     GA   30601        Jul 1 2018   PA
                       CLARKE     10512191   TALLENT    ELISE     ELIANNA    101     STONE MILL APT 33    ATHENS     GA   30605        May 1 2020   FL
                       CLARKE     00735746   TATA       TRACY     LYNN       755     EPPS BRIDG APT 403   ATHENS     GA   30606        Apr 1 2020   VA
                       CHEROKEE   03057120   BARRETT    KATRINA   KAY        1060    LEGACY WALK          WOODSTOCKGA     30189        Jul 1 2020   VA
                       CHATHAM    08431843   HUBER      STEPHAN   DOMINIC    23      WABASH CT            SAVANNAH GA     31406        Dec 1 2019   AE
                       CHEROKEE   11206686   OLGER      MICHAEL   JAMES      207     WILDWOOD WAY         CANTON     GA   30114        Oct 1 2020   MI
                       CHEROKEE   04722107   LOCKLER    PHILLIP   WAYNE      134     BIRCHWOOD PASS       CANTON     GA   30114        Aug 1 2020   TX
                       CHEROKEE   08541155   LOGAN      DALE      LEE        3945    CHERRY GROVE RD      BALL GROUNGA    30107-3299   Dec 1 2017   FL
                       CHATHAM    12762908   PEREZ      IVAN                 308     BRIGHTON WOODS DR    POOLER     GA   31322        Oct 1 2020   FL
                       CHATHAM    12371500   PERRY      ANTHONY   LEE        2334    OSPREY POINT CIR     POOLER     GA   31322        Aug 1 2020   FL
                       COBB       10072667   MOORE      JOSEPH    THOMAS     1182    REGAL HILLS LN       MABLETON GA     30126        Oct 1 2019   WA
                       CHATHAM    03160529   DORRIS     WILLIAM   JOSEPH     45      MOONLIGHT TRL        PORT WENTW GA   31407        Jun 1 2019   MA
                       CHATHAM    07408781   DOSTIE     AIMEE     MARIE      903     MONTGOMERY ST        SAVANNAH GA     31401        May 1 2020   ME
                       CARROLL    10424731   MITCHELL QUINN       BRAXTON    124     N HIGHWAY 113        CARROLLTO GA    30117        Nov 1 2019   FL
                       CLAYTON    07742377   SHEFFIELD STACEE                9098    DORSEY RD            RIVERDALE GA    30274        Oct 1 2020   MD
                       CLAYTON    12211820   NGUYEN     YEN       NGOC       9511    CREEKSIDE RD         JONESBORO GA    30236        Oct 1 2020   DE
                       CLAYTON    12499138   NICHOLS    JOI                  10503   CRABTREE DR          JONESBORO GA    30238        Oct 1 2020   FL
                       BARTOW     11227605   GOODSON VICTORIA     LYNN       103     KINGSTON POINTE      KINGSTON GA     30145        Oct 1 2020   FL
                       BEN HILL   12150051   CLARK      LESLEY    U          318     S GRANT ST APT 417   FITZGERALD GA   31750        Sep 1 2019   FL




  Ex. 2 to Petition:
                       COBB       11743804   BRENCO     TOREY     DANIEL     3340    CUMBERLAN 301        ATLANTA    GA   30339        Feb 1 2020   NC




Braynard Declaration
                       BRYAN      10602788   DEWINTER JENNIFER    L          219     BECKLEY DR           RICHMOND HGA    31324        Feb 1 2020   AE
                       BRYAN      11664136   DIAZ CISNERJESSICA   GRACIELA   70      KEPLER LOOP          RICHMOND HGA    31324        Jun 1 2018   AE
                       BRYAN      07354779   DIXON      JUDITH    ELAINE     18      MCDUFFIE DR          RICHMOND HGA    31324-4892   Jul 1 2020   TX
                       BIBB       07252312   DAVIS      MARK      ANTHONY    4594    N BEECHWOOD DR       MACON      GA   31210        Jul 1 2018   TX
                       BARTOW     11588697   OSBORNE DENNIS       ALLEN      5       WOODLAND BRIDGE DR ADAIRSVILLEGA     30103        Jul 1 2020   MI
                       CLAYTON    07420302   NOEL       BRAD      MCKINLEY   1132    LEHAVRE CT           HAMPTON GA      30228        Aug 1 2020   VA
                       CLAYTON    10914685   NORMAN     CAREEM    JAVONN     6511    MELANDRE DR          MORROW     GA   30260        Sep 1 2020   VA
                       CLAYTON    06293878   NORRIS     GRETA     LYNNE      714     FIELDSTONE PKWY      JONESBORO GA    30236        Aug 1 2019   MO
                       CHEROKEE   04690047   LANGLEY    DAVID     LEE        105     PERIWINKLE LN        WOODSTOCKGA     30188        Sep 1 2020   FL
                       COBB       08364132   MILLIGAN   KEITH     ALLEN      166     STANBROUGH DR        DALLAS     GA   30157        Oct 1 2020   VA
                       COBB       10806359   MARTI      DANIEL    ARMANDO    3528    KENNESAW STATION DR NKENNESAW GA     30144        Dec 1 2017   FL
                       CHATHAM    10980825   TIGERT     BRADY     EUGENE     303     LAKESIDE BLVD        PORT WENTW GA   31407        Jul 1 2020   SC
                       CHATHAM    10980812   TIGERT     SUSAN     LYNN       303     LAKESIDE BLVD        PORT WENTW GA   31407        Jul 1 2020   SC
                       CHATHAM    08844308   TIGHE      EMMA      LOU        115     ATKINSON AVE         SAVANNAH GA     31404        Dec 1 2018   AL
                       CLAYTON    11063148   JONES      IESHIA    MONIQUE    5865    SUMMERGLEN LN        COLLEGE PAGA    30349        May 1 2020   NC
                       COBB       08600930   POLYNE     MATTHEW   JORDAN     2377    BRITTANY LN          MARIETTA GA     30062        Jan 1 2020   NC
                       COBB       05179973   PONIER     HEIDI                3149    ELMENDORF DR NW      KENNESAW GA     30144        Jul 1 2020   OR
                       CHATHAM    07330718   INVENINATO JUSTIN    JAMES      301     NOBLE OAKSUNIT 2705 SAVANNAH GA      31406        May 1 2017   VA
                       CHATHAM    12691410   IPPOLITO   JOSEPH    CARLOS     7       CAPTAIN FERGUSON LN SAVANNAH GA      31411        Aug 1 2017   VA
                       BIBB       02563699   GILLESPIE LAURIE                845     WILLOW CREEK DR      MACON      GA   31204        Jul 1 2020   AL
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 220 of 559




                                                                                            Page 19
                                                                                    GA NCOA Out of State


                       BIBB       06379065   GILLILAND   CAMERON BEASLEY     771    WINDSOR RD            MACON      GA   31204        Aug 1 2019   LA
                       CHEROKEE   11765873   PERME       AMBER     DAWN      413    VIVIAN WAY            WOODSTOC KGA    30188        May 1 2020   VA
                       CHEROKEE   07553725   PERME       DANIEL    JOSEPH    413    VIVIAN WAY            WOODSTOCKGA     30188        May 1 2020   VA
                       CHEROKEE   08161594   PERRY       DANIEL    JOSEPH    3707   BROKEN ARROW LN       WOODSTOCKGA     30189-6169   Sep 1 2020   MI
                       CHEROKEE   08161691   PERRY       KATHLEEN ANN        3707   BROKEN ARROW LN       WOODSTOCKGA     30189-6169   Sep 1 2020   MI
                       CHEROKEE   05269297   PERSINGER   EUGENE    F         307    DOGWOOD HTS           CANTON     GA   30114-7764   Jul 1 2018   TX
                       CHEROKEE   08338976   PERSINGER   SHERON    P         307    DOGWOOD HTS           CANTON     GA   30114-7764   Jul 1 2018   TX
                       BARTOW     10860653   HEATH       RYAN      CLAY      21     CAPTAINS TURN SE      CARTERSVIL GA   30121        Jan 1 2020   AL
                       BARTOW     11801369   HEDRICK     JODIE     MOLNAR    16     CLAIRE CV NW          CARTERSVIL GA   30120        Aug 1 2020   CO
                       CLAYTON    08403964   BROWN       TOMEISHA DASHAUN 911       CAMERON LAAPT # 12    STOCKBRIDGGA    30281        Jul 1 2019   IL
                       CLARKE     11011167   STAPLETON   MIKAYLA   MARIE     4135   OLD LEXINGTON RD      ATHENS     GA   30605        Aug 1 2020   AK
                       CLARKE     07394711   STEFFEN     SAMANTHA ANN        1688   PRINCE AVE APT 207    ATHENS     GA   30606-6038   Oct 1 2020   FL
                       BARTOW     00869358   THATCHER    ROSA      T         17     MALLORY CT            CARTERSVIL GA   30121-9201   Sep 1 2020   AL
                       BARTOW     00675569   THOMAS      CARRIE    LYNN      83     TWO RUN TRCE NW       CARTERSVIL GA   30120-4340   Oct 1 2020   PR
                       CLAY       05231246   HILL        MALLORY   MELISA    104    JEFFERSON ST W        FORT GAINE GA   39851-3530   Mar 1 2018   AE
                       CLAY       11557605   KENDRICK    DANIEL    JAMES     244    TOWER RD              FORT GAINE GA   39851        May 1 2020   VA
                       CLAY       06422922   KENDRICK    JULIE     MARIE     244    TOWER RD              FORT GAINE GA   39851-3734   May 1 2020   VA
                       CHATHAM    11466208   DALE        NATHALIE SARAH      256    DURHAM PARK WAY       POOLER     GA   31322        Jan 1 2019   SC
                       COBB       05265342   GIOMETTI    LAUREN    LYNN      3260   NORMANDY CIR NE       MARIETTA GA     30062        Sep 1 2019   CO
                       BARTOW     05484420   GARREN      JAMES     ROBERT    492    WATERFORD DR          CARTERSVIL GA   30120        Jul 1 2020   SC
                       BARTOW     06939867   GARREN      TERESA    SHINALL   492    WATERFORD DR          CARTERSVIL GA   30120-6456   Jul 1 2020   SC
                       BARTOW     03833238   TUCKER      KIMBLEY   EVELYN    2608   HIGHWAY 140 NW        WHITE      GA   30184        Sep 1 2020   AL
                       BARTOW     06138352   TURNER      JULIE     ANN       12     LARSEN RDG            ADAIRSVILLEGA   30103        Jun 1 2020   WA
                       BRYAN      11680205   MOFFAT      VANESSA   TORRES    27     SHADY HILL CIR        RICHMOND HGA    31324        Sep 1 2020   VA
                       CHATHAM    08526657   NECK        LINDSAY   TAYLOR    112    DAVIDSON AVE          SAVANNAH GA     31419        Jun 1 2020   TX
                       CHATHAM    11226535   JACKSON     CHRISTOPHEBLAKE     459    MALL BLVD APT 77      SAVANNAH GA     31406        Aug 1 2020   SC
                       CHEROKEE   00510438   STANLEY     ROBERTA   BURRIS    236    FAYE DR               CANTON     GA   30114-9752   Jun 1 2020   FL




  Ex. 2 to Petition:
                       CHEROKEE   10192087   SHIPLEY     JOHN      THOMAS    506    BLUE RIDGE WAY        CANTON     GA   30114        Oct 1 2020   TN




Braynard Declaration
                       CAMDEN     08637475   LEE         TERRIS    ROBERT    190    SUNSET VISTA CIR      SAINT MARY GA   31558-4273   Oct 1 2020   FL
                       CAMDEN     01886665   LEONARD     NINA      COLEMAN 804      RIVERVIEW DR E        SAINT MARY GA   31558        Oct 1 2020   FL
                       CAMDEN     11296743   LEONARD     WISAANAA MUALIMM-AK620     EAGLE BLVD            KINGSLAND GA    31548        Sep 1 2018   FL
                       CARROLL    02176398   JOHNSON     MATTHEW YORK        100    TIMBER RIDGE TRL      CARROLLTO GA    30117        Oct 1 2017   FL
                       COBB       10336443   KENNERLY    DERRIKA   DANIELLE  2699   DELK RD SE D          MARIETTA GA     30067        Aug 1 2017   FL
                       COBB       10415569   HOSMAN      KYLE      WILSON    3804   REECE FARMS CT        POWDER SP GA    30127        Jul 1 2017   MD
                       COBB       10424138   HOSMAN      MICHELLE ELAINE     3804   REECE FARMS CT        POWDER SP GA    30127        Jul 1 2017   MD
                       COBB       03086746   HOTINGER    BRENDA    VAUGHAN 4997     BENT OAK DR NW        ACWORTH GA      30101-8422   Oct 1 2020   VA
                       COBB       03086765   HOTINGER    PAUL      JOSEPH    4997   BENT OAK DR NW        ACWORTH GA      30101-8422   Oct 1 2020   VA
                       COBB       06025962   HOULE       BRANDI    NICOLE    21     VALLEY FOREST LN SE   SMYRNA     GA   30082        Sep 1 2020   FL
                       COBB       10619297   HOULE       CASEY     JAMES     2170   BEECH VALLEY DR SE    SMYRNA     GA   30080        Aug 1 2020   WA
                       COBB       03074195   HOULE       DENISE    ANN       21     VALLEY FOREST LN SE   SMYRNA     GA   30082        Sep 1 2020   FL
                       CHEROKEE   10231750   GAYLORD     SARAH     REBECCA   30     LAUREL CAN 9308       CANTON     GA   30114        Jan 1 2020   TX
                       CLARKE     04882755   PAGE        CRAIG     WILLIAM   310    RUMSON RD UNIT 501    ATHENS     GA   30605        Oct 1 2019   SC
                       BURKE      12477640   COHN        ASHLEY    SUSAN     526    S LIBERTY ST          WAYNESBORGA     30830        May 1 2020   OR
                       CLAYTON    05892317   HILL        MARSHAWNASHAELA     6761   RIVER ROAD CT         JONESBOR O GA   30236-1332   Jun 1 2019   PA
                       CLAYTON    07970645   HILL        NATHANIEL           8537   REGENT ST             JONESBORO GA    30238-7047   Jul 1 2020   TX
                       CHEROKEE   10270251   CRALEY      ELGIN     JAMES     2304   BRANDON ST            WOODSTOCKGA     30188        Apr 1 2020   MI
                       COBB       12161648   MARONE      ANDREA    PETRONELLO3261   ANDANTE DR NE         MARIETTA GA     30062        May 1 2020   RI
                       CHATHAM    06507969   MEEKS       SUSAN     LYNN      1408   E 48TH ST             SAVANNAH GA     31404        Apr 1 2020   CT
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 221 of 559




                                                                                           Page 20
                                                                                     GA NCOA Out of State


                       CHATHAM    11951777   MELLOW    ELENA     VLADIMIRO V 412     E PARK AVE           SAVANNAH GA     31401        Oct 1 2020   ME
                       CHATHAM    07230485   KEENAN    DELORES   JUNE        709     OLD MILL RD          SAVANNAH GA     31419-2819   Aug 1 2020   SC
                       CHATHAM    07233818   KEENAN    GEORGE    DELANEY     709     OLD MILL RD          SAVANNAH GA     31419-2819   Aug 1 2020   SC
                       CLARKE     02894634   SHARPE    HOWELL    MCEACHIN 290        ROCKY DR             ATHENS     GA   30607        Apr 1 2020   SC
                       CHEROKEE   12203939   HARRELL   JESSICA   LUPER       110     VALDOSTA AVE         CANTON     GA   30114        Mar 1 2020   NC
                       CHEROKEE   12203961   HARRELL   WILLIAM   BLAKE       110     VALDOSTA AVE         CANTON     GA   30114        Mar 1 2020   NC
                       CARROLL    10613347   DENNINGER KIRSTIE   CORRIE      155     PATE RD              WHITESBURGGA    30185        Aug 1 2018   FL
                       CATOOSA    00422409   WHITE     J         RICHARD     328     LEE DR               RINGGOLD GA     30736-5538   Sep 1 2020   TN
                       CATOOSA    00422410   WHITE     KIMELA    REECE       328     LEE DR               RINGGOLD GA     30736-5538   Sep 1 2020   TN
                       CATOOSA    04795047   BROWN     GERALD    STEPHEN     201     SHELBY ST            FORT OGLETGA    30742-3722   Dec 1 2019   TN
                       BLECKLEY   06976287   DAVIS     ELIZABETH ELLEN       128     S SECOND ST          COCHRAN GA      31014        Sep 1 2020   MA
                       CLAYTON    01719730   BROOKS    STEVE     D           8735    TWIN OAKS DR         JONESBORO GA    30236-5151   Jul 1 2020   OR
                       COBB       05775759   CHALLAGALLGOUTAM    N           3425    RIVERS CALL BLVD     ATLANTA    GA   30339-5662   Jan 1 2017   MD
                       COBB       06028692   CHALLAGALLMADHAVI               3425    RIVERS CALL BLVD     ATLANTA    GA   30339-5662   Jan 1 2017   MD
                       CAMDEN     11645561   PERALTA   LUCAS     NOLAN       143     WREN RD              KINGSLAND GA    31548        Jul 1 2019   OR
                       CAMDEN     10167855   PERE      CHRISTOPHEBRYAN       300     BATEAU DR            SAINT MARY GA   31558        Jun 1 2017   VA
                       CAMDEN     12477034   PETERSON JENNIFER CHRISTY       206     W GALLOP ST          SAINT MARY GA   31558        Jul 1 2020   AL
                       COBB       00880344   HUBBARD NATALIE     ALAYNE      3641    BLAKEFORD WAY        MARIETTA GA     30062-5393   Jul 1 2020   AL
                       COBB       10500214   HUCK      KIMBERLY JOY          1510    DOLCETTO TRCE NW     KENNESAW GA     30152        Aug 1 2020   SD
                       COBB       10957749   NATANIEL CARMEN     MASIEL      414     ABBEYGLEN WAY NW     KENNESAW GA     30144        Jun 1 2020   KY
                       BARTOW     11243038   HARRIS    KATIE     LENORE      6213    EMERALD SPRINGS DR SEACWORTH GA      30102        Sep 1 2019   FL
                       CLAYTON    11803068   PARKER    ERICA     ELAINE      4619    RYAN RD              CONLEY     GA   30288        Feb 1 2020   MD
                       COBB       03114574   BINFORD   REBECCA   KAY         2465    INSDALE TRCE NW      ACWORTH GA      30101        Jun 1 2020   FL
                       CHATHAM    06302685   VEILLEUX  JAKE      THOMAS      158     AQUINNAH DR          POOLER     GA   31322        Sep 1 2020   AZ
                       CHATHAM    10727783   VICKERY   STEVEN    LEE         1401    WASHINGTON AVE       SAVANNAH GA     31404        Feb 1 2020   VA
                       CHATHAM    10609260   VIGIL     JOSE      MANUEL TRU106       BAYSPRINGS PL        SAVANNAH GA     31405        Aug 1 2018   AP
                       CLAYTON    05542767   GRIFFIN   BRIONE    KENYEL      2087    GROVE WAY            HAMPTON GA      30228        Aug 1 2020   NC




  Ex. 2 to Petition:
                       CATOOSA    11667587   SIMS      CHRISTOPHEMITCHELL 3          WALKER AVEAPT A      FORT OGLETGA    30742        Oct 1 2020   TN




Braynard Declaration
                       CHATHAM    08071415   GLASGOW BEVERLY     MARIE       647     ORCHARD ST           SAVANNAH GA     31405        Dec 1 2018   NY
                       CHATHAM    07659029   HAMMRICH ASHLEE     BROOKE      201     LAKEPOINTE DR        SAVANNAH GA     31407        Feb 1 2017   AL
                       CHEROKEE   11201426   SIMOES    MAKAYLA   JOURNEE     1551    HOWELL BRIDGE RD     BALL GROUNGA    30107        Aug 1 2020   FL
                       CHEROKEE   12191044   SIMOES    REYNA     GRACE       1551    HOWELL BRIDGE RD     BALL GROUNGA    30107        Aug 1 2020   FL
                       CHARLTON   00046481   STEPHENSO JOHN      E           2066    PAXTON RD            FOLKSTON GA     31537        Mar 1 2017   FL
                       CLAYTON    06938090   BLADE     JASMINE   ELAINE      4625    MITCHELLS RIDGE DR   ELLENWOO DGA    30294        Sep 1 2020   TX
                       CLARKE     10775755   WILSON    CAITLYN   DAKOTA      127     CENTER PARK LN       ATHENS     GA   30605        Aug 1 2020   FL
                       CHATHAM    07450130   JOHNSON GEOFFREY L              2425    HAWAII AVE           SAVANNAH GA     31404-3165   Jul 1 2020   VA
                       CHATHAM    11602608   BIGGS     SPENCER   LEIGH       2       HAWKHORN CT          SAVANNAH GA     31407        Sep 1 2020   SC
                       CHATHAM    08660929   LEVINE    AMY       BETH        7207    SKIDAWAY R APT A2    SAVANNAH GA     31406        Mar 1 2020   NY
                       COBB       06484083   COLLINS   LASHANDA RENEE        5230    MEMORIAL LN          POWDER SP GA    30127        Nov 1 2017   TX
                       COBB       03191958   POTTER    SHIRLEY   JOAN        4531    CINDY LN NW          KENNESAW GA     30144-1227   Aug 1 2019   MI
                       CLAYTON    05700303   ODUM      JAMES     DEVON       855     BIRCH ST             FOREST PARGA    30297        Sep 1 2020   TX
                       CLAYTON    08748250   OGUNDIPE JASMINE    MORENIKE 2041       ROSEMONT CT          JONESBORO GA    30236        Aug 1 2017   TN
                       CLAYTON    07413800   JACOBS    DOMINIQUE             10597   ASPENWOOD CT         JONESBORO GA    30238        Dec 1 2016   HI
                       CLAYTON    12907103   JACOBS    DURELL    MONTAVIOU 10597     ASPENWOOD CT         JONESBORO GA    30238        Dec 1 2016   HI
                       BALDWIN    04798906   COLLINS   GWENETTE DENISE       367     DOLES BLVD UNIT B    MILLEDGEVILGA   31061        Dec 1 2018   FL
                       BANKS      10853569   HEWELL    MAKAYLA   JAQUETTA 284        WALNUT DR            ALTO       GA   30510        Jul 1 2020   MO
                       BANKS      07079332   HILL      JASON     A           145     LOGGINS RD           COMMERCE GA     30529        Aug 1 2020   SC
                       BRYAN      05935693   TAYLOR    CASEY     FRANKLIN 85         OAK RD S             RICHMOND HGA    31324        Jul 1 2020   TX
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 222 of 559




                                                                                            Page 21
                                                                                    GA NCOA Out of State


                       BRYAN      12376256   TAYLOR    MARYAH    KNOELLE     370    WICKLOW DR           RICHMOND HGA    31324        Apr 1 2020   AZ
                       BRYAN      05006783   TAYLOR    MEGAN     COOPER      85     OAK RD S             RICHMOND HGA    31324        Jul 1 2020   TX
                       BRYAN      12473977   TAYLOR    SHAWNA    MARIE       35     COLEMAN CT           RICHMOND HGA    31324        Jul 1 2020   AZ
                       BARTOW     04300246   HORN      JAMES     SHANNON     33     BOBWHITE TRL         CARTERSVIL GA   30120        May 1 2018   FL
                       CLAYTON    06792696   RICHARDSONRHONDA    RENA        4693   SHADED OAK LN        FOREST PA RGA   30297        Jul 1 2020   MS
                       CLAYTON    06136138   RIDGNAL   AERIAL    MILYN       221    UPPER RIVE #14C      JONESBORO GA    30236        Aug 1 2020   AL
                       CATOOSA    12327585   DEPONCEAULEIGH      ANN         75     RAIN DANCE CIR       RINGGOLD GA     30736        Dec 1 2019   TN
                       CHEROKEE   00502818   OWEN      DEBORAH JOYCE         275    MCCOLLUM RD          CANTON     GA   30115-8253   Mar 1 2020   FL
                       BRANTLEY   10543188   STRAYER   HOLLY     JOY         144    MAIZE RD   APT#12    WAYNESVILLGA    31566        Jul 1 2017   FL
                       BRYAN      10541650   PIPER     ALEXANDRA JORDAN      41     RIVER PARK PL        RICHMOND HGA    31324        Mar 1 2019   PA
                       COBB       04123749   BELIN     ADRIENNE MICHELLE     1058   WESTFIELD TRCE SE    SMYRNA     GA   30082        Apr 1 2020   AL
                       BARROW     06740994   WATSON    MARCUS    D           938    LOCHWOLDE LN         BETHLEHEM GA    30620-3124   Jan 1 2020   FL
                       BARROW     03407195   WATSON    MELVIN    LOUIS       938    LOCHWOLDE LN         BETHLEHEM GA    30620-3124   Jan 1 2020   FL
                       COBB       05265371   JENKINS   TRAVIS                1714   ENGLISH IVEY LN NW   KENNESAW GA     30144        Jan 1 2018   MO
                       COBB       10889684   JOINES    NICHOLAS BRYANT       830    E LAKE PKWY          MARIETTA GA     30062        Dec 1 2019   SC
                       COBB       08482468   KELLEY    GWEN      ELIZABETH   3645   HESTER AVE SE        SMYRNA     GA   30080        Aug 1 2020   OH
                       COBB       11191593   GRAY      BRAD                  2550   AKERS MILL N12       ATLANTA    GA   30339        Sep 1 2020   IL
                       BIBB       10793046   ATKINSON KATIE      ELIZABETH   518    ORANGE ST APT 4      MACON      GA   31201        May 1 2019   MD
                       BIBB       03545188   AUSTIN    MELISSA   ANN         3745   JESSICA DR           MACON      GA   31217-5317   Jan 1 2020   WI
                       BIBB       10359731   RAWLINGS SARAH      WHITFIELD   2342   MCDONALD AVE         MACON      GA   31204        Oct 1 2020   DC
                       CHATHAM    06658573   GEER      LESLIE    A           2425   HAWAII AVE           SAVANNAH GA     31404-3165   Jul 1 2020   VA
                       CHATHAM    11940573   RITTENBERGPOLLY     CARLIN      101    E JONES ST           SAVANNAH GA     31401        Aug 1 2020   NY
                       CAMDEN     11354820   DWYER     TIMOTHY   MICHAEL     159    LAUREL MARSH WAY     KINGSLAND GA    31548        Feb 1 2020   VA
                       CHATHAM    10801910   KRESTYN   AMITY                 56     NEW SAVANNAH DR      SAVANNAH GA     31405        May 1 2019   LA
                       CHATHAM    11357525   KRETZ     BRITTANY LEIGH        15     SANDSTONE CT         SAVANNAH GA     31419        Aug 1 2020   TX
                       CHATHAM    07567361   KRUENEGEL ABIGAIL   BAKER T     103    PARKSIDE BLVD        PORT WENT WGA   31407        Dec 1 2019   OR
                       CHATHAM    11634191   KRUL      LEANNE                1302   DIETER ST            SAVANNAH GA     31404        Dec 1 2019   NC




  Ex. 2 to Petition:
                       CHATHAM    12298678   KUETHE    CHARLOTTE JANE        825    E HENRY ST APT A     SAVANNAH GA     31401        Jan 1 2020   MD




Braynard Declaration
                       CHATHAM    10665600   TOUCHET   LAYKE     JOSEPH      103    OXFORD RD            SAVANNAH GA     31419        Sep 1 2019   AP
                       COBB       08511186   MERCER    MICHALA   BRIANA      2003   POWERS FE C          MARIETTA GA     30067        Jul 1 2020   TN
                       COBB       00500046   MERKLING CHARMAINE GRAVES       168    WAYLAND ST SE        MARIETTA GA     30060        Feb 1 2020   AL
                       CLAYTON    06493317   GOURDINE MICHELE    MARIE       2431   CARNES RD            JONESBORO GA    30236        Aug 1 2020   NJ
                       CHATHAM    10371789   SUMMONS PAUL        WILLIAM     36     NOBLE JONES CT       PORT WENTW GA   31407        Sep 1 2020   FL
                       CHATHAM    08269546   GRAVES    JAMONICA HEMPHILL     103    REESE WAY            SAVANNAH GA     31419        Nov 1 2019   HI
                       CHEROKEE   07185803   DUNCAN    CAMILLE   MARCIA      641    LAKE OVERLOOK DR     CANTON     GA   30114-6887   Aug 1 2019   FL
                       CHEROKEE   07185809   DUNCAN    WILLIAM   JOHN        641    LAKE OVERLOOK DR     CANTON     GA   30114-6887   Aug 1 2019   FL
                       CHATHAM    12574296   HORINKO   JUSTIN    MICHAEL     3135   ROBERTSON AVE        THUNDERBOGA     31404        Nov 1 2019   SC
                       CHATHAM    04155282   HORNE     RUTH      E           8      CEDAR POINT DR       SAVANNAH GA     31405-1021   Oct 1 2020   SC
                       CHATHAM    04260408   HORNE     THOMAS    CLARK       8      CEDAR POINT DR       SAVANNAH GA     31405-1021   Oct 1 2020   SC
                       CHATHAM    10532393   HOSEY     JESSICA   ELLYN       517    E ANDERSON LN        SAVANNAH GA     31401        Sep 1 2019   FL
                       CHATHAM    11907113   HOSEY     SEAN      MARK        517    E ANDERSON LN        SAVANNAH GA     31401        Sep 1 2019   FL
                       CHEROKEE   03005666   HIX       LISA      CHRISMER    112    MISTY VALLEY DR      CANTON     GA   30114-7732   Jan 1 2019   CO
                       CHEROKEE   03436004   HIX       WILLIAM   H           112    MISTY VALLEY DR      CANTON     GA   30114-7732   Jan 1 2019   CO
                       CHEROKEE   03108415   HOBART    MARK      NEAL        124    JAKE TAYLOR DR       ACWORTH GA      30102        Jul 1 2020   FL
                       BIBB       08672683   MOORE     HALEY     CONDON      6500   CHAMPION RD          MACON      GA   31216        Jul 1 2020   VA
                       BIBB       08325447   LOLIS     SUSAN     MARIE       605    LOKCHAPEE RDG        MACON      GA   31210        Oct 1 2020   FL
                       BIBB       08881218   LOLIS     THOMAS    GEORGE      605    LOKCHAPEE RDG        MACON      GA   31210        Oct 1 2020   FL
                       CHEROKEE   05441859   WAGNER    JONATHAN PAUL         219    BIG ROCK WAY         WOODSTOCKGA     30188        Feb 1 2020   CO
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 223 of 559




                                                                                           Page 22
                                                                                   GA NCOA Out of State


                       BIBB       11404255   PAUL      EDEN      DONADOLIE 5577    HOUSTON R DAPT 1207   MACON      GA   31216        Aug 1 2017   MA
                       CLAYTON    04853907   MUHAMMAD SABAH                 973    LOCH FOREST WAY       RIVERDALE GA    30296        Jan 1 2020   DC
                       CHATHAM    10253162   BRANHAM GARY        LINDSAY    106    BOBSTAY CT            SAVANNAH GA     31410        Jan 1 2020   SC
                       CHATHAM    10593083   BRAWNER JENNA       RAYNOR     5404   REYNOLDS ST           SAVANNAH GA     31405        Feb 1 2020   NC
                       CLARKE     02320243   VANGORDERLEWIS      MACK       125    LANDOR DR             ATHENS     GA   30606        Jul 1 2020   SC
                       CLARKE     11902162   VARIAN    CHRISTINA            149    MORTON AV APT # 14    ATHENS     GA   30605        Jan 1 2020   CA
                       CHATHAM    04777282   WILLIAMS  ERIKA     NICHOLE    1325   WHITEMARSH WAY        SAVANNAH GA     31410        Jun 1 2018   VA
                       COBB       12024294   BURNETTE CHRISTOPHEETHAN       4810   NATURE TRL            AUSTELL    GA   30106        Jun 1 2020   VA
                       COBB       11977975   BURNETTE KELLY      MICHELLE M 4810   NATURE TRL            AUSTELL    GA   30106        Jun 1 2020   VA
                       CHEROKEE   12460351   BYERS     THOMAS    MATHEW     534    RIVERCREST DR         WOODSTOCKGA     30188        Sep 1 2020   PA
                       CHATHAM    04052692   PAULSEN   MELISSA   LYNN       805    WHITAKER S APT 4      SAVANNAH GA     31401        Oct 1 2020   TX
                       CHATHAM    10619960   PAVEL     CHANDLER ALEXANDRA 154      BRICKHILL CIR         SAVANNAH GA     31407        Oct 1 2018   MO
                       CHATHAM    08698300   PAVEL     FOREST    TU         154    BRICKHILL CIR         SAVANNAH GA     31407        Oct 1 2018   MO
                       CHATHAM    11358950   PAVLAK    DANIEL    JOHN       47     GANNAM AVE            SAVANNAH GA     31405        May 1 2020   AL
                       CHATHAM    01564676   ANDERSON JOHN       ALLEN      9      S NICHOLSON CIR       SAVANNAH GA     31419-2852   Sep 1 2020   SC
                       BRYAN      10227935   RUNYAN    ALISON    BREADY     153    EDINBURGH CT          RICHMOND HGA    31324        Jul 1 2020   TN
                       CAMDEN     10661785   BESSETTE ALAN       ERNEST     170    LIVE OAK CIR          SAINT MARY GA   31558        Oct 1 2020   NC
                       CAMDEN     10666558   BESSETTE ARLEEN     FRANCES    170    LIVE OAK CIR          SAINT MARY GA   31558        Oct 1 2020   NC
                       CAMDEN     08195539   BLACKMON CHRISTIAN DAVID       1109   RIVER LANDING RD      KINGSLAND GA    31548        Apr 1 2019   NC
                       CAMDEN     08043209   BLACKMON CHRISTINE NICOLE      1109   RIVER LANDING RD      KINGSLAND GA    31548        Apr 1 2019   NC
                       CAMDEN     04841465   BOFFA     MARY      LYNN       1783   BULLHEAD BLUFF RD     FOLKSTON GA     31537        Dec 1 2019   MI
                       BIBB       04972174   HARDEN    LATOYA    MONIQUE    2525   DERRELL DR            MACON      GA   31217        Jun 1 2018   DC
                       BIBB       04288832   POPE      JEROME               2829   DEEB DR               MACON      GA   31206-4919   Aug 1 2020   WI
                       BIBB       06384994   POPE      SAMANTHA ROSCHELLE 2829     DEEB DR               MACON      GA   31206        Aug 1 2020   WI
                       BIBB       12755311   POPE      SKY       DALISAH    2829   DEEB DR               MACON      GA   31206        Aug 1 2020   WI
                       CARROLL    03862414   KNIGHT    ANTHONY SCOTT        60     TIMBER RIDGE TRL      CARROLLTO GA    30117-5569   Oct 1 2020   FL
                       CARROLL    11540853   KNOBLE    JAIME     LYNN       284    WHITE FLOWER CIR      VILLA RICA GA   30180        Jun 1 2020   PR




  Ex. 2 to Petition:
                       BARROW     12219854   MORGAN    BEVERLY   ELAINE     303    RON DR                BETHLEHEM GA    30620        Oct 1 2020   FL




Braynard Declaration
                       BARROW     12058101   MORGAN    JOHN      DENNIS     303    RON DR                BETHLEHEM GA    30620        Oct 1 2020   FL
                       COBB       10791261   LUCAS     DEVIN     LANE       3228   CLEARVIEW DR SW       MARIETTA GA     30060        Aug 1 2017   AL
                       CHEROKEE   10752208   HOSEA     JULIA     TAYLOR     521    HOLLOW CT             WOODSTOCKGA     30189        Aug 1 2018   SC
                       CAMDEN     10894600   KING      CAROLYN   KELLER     1640   HORSESHOE COVE RD     WAVERLY GA      31565        Sep 1 2020   NC
                       CLARKE     06774359   NORTON    CHRISTIAN DEWAYNE 155       EDWARDS CIR           ATHENS     GA   30606        Sep 1 2020   IL
                       COBB       10948561   FINCH     MATTHEW CLAY         4576   VALLEY PKWF           SMYRNA     GA   30082        Feb 1 2018   NY
                       COBB       06975893   FINCH     RHONDA    NICOLE     4485   ABBEY WAY             POWDER SP GA    30127        Apr 1 2020   LA
                       CHEROKEE   08111691   FLANSBURG KEVIN                1472   JOHNSON BRADY RD      CANTON     GA   30115-6032   Jun 1 2020   NM
                       CLAYTON    02152407   YOUNG     QUINTON   LENARDO    156    CLARENCE HUNIT 1108   JONESBORO GA    30238-7029   Jun 1 2020   TN
                       CHATHAM    10395895   WILKE     SARAH     ANNE       2107   VERMONT AVE           SAVANNAH GA     31404        Sep 1 2020   MN
                       CHATHAM    07391559   WILKINSON MELISSA              7      REYNOLDS CIR          SAVANNAH GA     31405        Jul 1 2020   SC
                       CLARKE     08644921   LAW       COLIN     JAMES      280    DAVIS ESTATES RD      ATHENS     GA   30606        Jul 1 2017   NC
                       CLARKE     08755709   LAW       KATRINA   LEIGH      280    DAVIS ESTATES RD      ATHENS     GA   30606        Jul 1 2017   NC
                       CHATHAM    12173536   BROCKGREITMATTHEW LOUIS        121    CALM OAK CIR          SAVANNAH GA     31419        Nov 1 2019   AL
                       CLARKE     05804772   OGUNSANYAKELLI                 162    DOUBLE BRIDGES XING   WINTERVILL GA   30683        Apr 1 2019   CO
                       COBB       06303160   LINDBERG TAYLOR     BROWN      2953   TIMBERLINE RD         MARIETTA GA     30062        Jun 1 2019   TX
                       CATOOSA    08652649   ELLIS     KATELYN   ANNE       39     NORTH ST              RINGGOLD GA     30736        Sep 1 2020   TN
                       CLAYTON    05982205   WARREN    LARRY     EUGENE     3041   DREXEL LN             JONESBOR O GA   30236        Dec 1 2016   TN
                       CLAYTON    04714972   WASAGESHI LETITIA   NICOLE     1664   MALLARD DR            JONESBORO GA    30238        Sep 1 2019   FL
                       CHEROKEE   04189680   GRIGG     JONATHAN JAMES       2024   LOWER BURRIS RD       CANTON     GA   30114        Jul 1 2017   FL
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 224 of 559




                                                                                         Page 23
                                                                                    GA NCOA Out of State


                       CHATHAM    10283789   MIZELL     AMANDA    RACHEL    2215    BARNARD ST             SAVANNAH GA      31401        Aug 1 2020   FL
                       CATOOSA    02114883   SULLINS    DONALD    MATTHEWS 14       FORT TOWN APT 119      FORT OGLE TGA    30742        Feb 1 2020   TN
                       CHATHAM    10038309   DAVIS      ASIA      ANN       672     WYNDHAM WAY            POOLER      GA   31322        Dec 1 2019   TX
                       BIBB       12454843   FORD       DANIELLE  ELIZABETH 1091    OVERLOOK PAPT 437      MACON       GA   31210        Jun 1 2020   SC
                       CHEROKEE   07048357   CAPE       CHRISTOPHEIAN       105     COPPER MINE LN         CANTON      GA   30114        Jun 1 2017   TN
                       CHEROKEE   06789522   CARDER     VICTOR    BARTLEY   1326    OAKMONT DR             ACWORTH GA       30102        Aug 1 2020   CO
                       COBB       02048020   MITCHELL KATHRYN     ANN       1023    CHESTERFIELD PL NW     MARIETTA GA      30064        Apr 1 2018   CA
                       APPLING    01529034   COWDEN     APRIL     SHALANE   67      KENT ST                BAXLEY      GA   31513        Mar 1 2020   FL
                       BALDWIN    02222103   RACHELS    LILLIE    B         181     ELLIS MILL RD NE       MILLEDGEVI LGA   31061-7945   Jul 1 2020   FL
                       BARROW     03555620   TURBEVILLE SANDRA    G         1627    HIGHWAY 82             WINDER      GA   30680-3313   Sep 1 2020   MN
                       CLAYTON    10692912   ALLEN      KATHRYN   ELIZABETH 1575    RIVER WALK APT E       COLLEGE PAGA     30349        Aug 1 2020   SC
                       COBB       11483686   HOAR       MACKENZIE KAITLYN   604     WINTERSET PKWY SE      MARIETTA GA      30067        Jul 1 2020   TN
                       CHATHAM    06990837   HOWARD     FRANKIE   LEE       125     VALHALLA DR            SAVANNAH GA      31419        Jul 1 2020   FL
                       CHATHAM    06941026   HOWELL     ABRAHAM             209     LEEDS GATE RD          SAVANNAH GA      31406        Oct 1 2018   VA
                       COBB       03138029   BROWN      THOMAS    W         2575    BOB BETTIS RD          MARIETTA GA      30066        Jan 1 2017   LA
                       CATOOSA    00425321   VARNON     ERIN      TRUE      83      PIERCE DR              RINGGOLD GA      30736        Jan 1 2019   TN
                       CATOOSA    04409112   VARNON     PATRICIA  ANN       83      PIERCE DR              RINGGOLD GA      30736-8322   Jan 1 2019   TN
                       BEN HILL   07794555   TROUP      BETTY     JEAN      140     SHADY LN               FITZGERALD GA    31750        Oct 1 2020   SC
                       CHATHAM    06812061   KIELOR     KIMBERLY EMILY      7       LADDEY LN              SAVANNAH GA      31405        May 1 2019   NY
                       CHATHAM    11864136   KIHN       ANDREW              2       JOHNNY MERAPT # 505    SAVANNAH GA      31410        Dec 1 2019   VA
                       CHATHAM    11909094   KIHN       CHLOE     ANN       2       JOHNNY MERAPT 505      SAVANNAH GA      31410        Dec 1 2019   VA
                       BIBB       10924889   VENKATAPU AMATYA     R         605     CRABAPPLE PL           MACON       GA   31217        Jan 1 2020   NC
                       CLAYTON    10935768   GONZALEZ AMBER       NOEL      1604    COUGAR TRL             JONESBOR O GA    30238        Oct 1 2020   TX
                       BARTOW     04045903   COLE       JANET     DENISE    1008    ROSEWOOD LN SE         CARTERSVIL GA    30121        Feb 1 2020   AL
                       COBB       08369533   LENCESKI SARAH       MARIE     59      CECIL DR               MARIETTA GA      30068        Sep 1 2020   AR
                       CLAYTON    08824556   BURKETT    ROSHAND JAMES       10055   POINT VIEW DR          JONESBORO GA     30238        Apr 1 2018   FL
                       BULLOCH    12357312   TYRELL     COMELA    ULISON    552     E MAIN ST APT 524      STATESBOR GA     30461        Sep 1 2019   AZ




  Ex. 2 to Petition:
                       BULLOCH    12645758   UKPAN      GODSENT OSOBASE 1881        S & S RAILROAPT 2806   STATESBOR GA     30461        Aug 1 2020   VA




Braynard Declaration
                       COBB       05326510   MCDANIEL KEVIN       DOUGLAS 1044      DALBY WAY              AUSTELL     GA   30106        Sep 1 2018   NC
                       COBB       07364725   MILLS      ALISON    JAINE     1250    PARKWOOD 1307          ATLANTA     GA   30339        Feb 1 2020   NC
                       CHATHAM    08464979   CURETON DARREN       LAMAR     450     AL HENDERSUNIT 3107 SAVANNAH GA         31419        Sep 1 2020   KS
                       CHATHAM    11091683   GREEN      JOI       GWENDOLYN1459     E 38TH ST              SAVANNAH GA      31404        Dec 1 2018   LA
                       CLAYTON    12267865   TAYLOR     CAMERON RAYVALDA 4417       MITCHELLS RIDGE DR     ELLENWOODGA      30294        Feb 1 2020   SC
                       CLAYTON    06004566   TAYLOR     JILL      DENISE    1606    MONARCH CT             RIVERDALE GA     30296        Jun 1 2020   IN
                       COBB       11834239   CROSS      AMANDA    ISABELLE  1050    NANTUCKET CT           MARIETTA GA      30068        Aug 1 2020   AL
                       COBB       00483227   DAVIS      MARLEA    BENSON    4650    HIRAM LITHIA SPRINGS R POWDER SP GA     30127        Sep 1 2020   FL
                       CLAYTON    07658545   LYONS      NEMTYRA HANNAH      7618    LAKEMOOR DR            RIVERDALE GA     30296        Jun 1 2019   CA
                       COBB       08841027   MORALES SHELBY       CLAIRE    155     DORAN AVE SE           MARIETTA GA      30060        Aug 1 2020   CA
                       CHEROKEE   12102077   PATARROYO MANUEL     A         8005    ASHWELL CT             WOODSTOCKGA      30189        Sep 1 2019   WA
                       BIBB       08391989   LAMB       ALLYSON   ACKER     128     BUFORD PL              MACON       GA   31204        Mar 1 2020   LA
                       BIBB       08392017   LAMB       ROBERT    EMORY     128     BUFORD PL              MACON       GA   31204        Mar 1 2020   LA
                       CHEROKEE   11371092   FOTI       JOSHUA    ANTHONY 142       BETHANY MANOR DR       BALL GROUNGA     30107        Oct 1 2018   FL
                       CLAYTON    02694001   GRAY       VALERIE   L         2524    REEVES CREEK RD        JONESBORO GA     30236-7257   Sep 1 2018   AP
                       COBB       08565176   JORDAN     DELMAS    ANTIONO   875     FRANKLIN RD128         MARIETTA GA      30067        Feb 1 2017   AL
                       COBB       12268382   ROLLINS    KATHERINE MCKENZIE 4354     GREYS RISE WAY SW      MARIETTA GA      30008        Jun 1 2020   VA
                       COBB       05097111   ROGERS     TIKISHA   LAVON     3584    HOPKINS CT             POWDER SP GA     30127-3672   Aug 1 2017   VA
                       COBB       08627036   ROHLMAN JAMES        M         319     ATLANTA ST 302         MARIETTA GA      30060        Sep 1 2020   MO
                       COBB       11131011   ROJAS      BRIAN               4678    OAKLEIGH MANOR DR      POWDER SP GA     30127        Aug 1 2019   NY
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 225 of 559




                                                                                           Page 24
                                                                                   GA NCOA Out of State


                       COBB       11131015   ROJAS      LINA      MARITZA   4678   OAKLEIGH MANOR DR    POWDER SP GA   30127        Aug 1 2019   NY
                       COBB       11426643   PETERSON PATRICK     ANDREW    2740   CAROLYN DR SE        SMYRNA    GA   30080        Aug 1 2020   CT
                       COBB       10423197   PETERSON SERMAINE              1550   TERRELL MI L12C      MARIETTA GA    30067        Apr 1 2019   SC
                       COBB       07481017   PETERSON SHERYL      ROTHERMEL 4011   ADDIE LN             MARIETTA GA    30068        Sep 1 2020   SC
                       COBB       11986601   RONEY      SEAN      ALAN      411    CARMAIN LN NW        MARIETTA GA    30064        Oct 1 2019   SC
                       COLUMBIA   11797842   MERCHANT PHILLIP     CALVIN    1023   WESLEYAN CIR         EVANS     GA   30809        Aug 1 2020   AP
                       COBB       10143365   PARHAM     CARMEN    ODESSA    352    ETHRIDGE DR NW       KENNESAW GA    30144        Jun 1 2020   MI
                       COBB       10426398   PARHAM     MAHDI     FUAD      352    ETHRIDGE DR NW       KENNESAW GA    30144        Jun 1 2020   MI
                       COBB       10817811   PARHAM     SARAH     ELIZABETH 3610   CHATTAHOOCHEE SUMM ATLANTA     GA   30339        Jul 1 2019   CT
                       COBB       04886256   PARHAM     TIMOTHY   CHARLES   3205   CUMBERLAN 658        ATLANTA   GA   30339        Sep 1 2020   FL
                       COBB       08309490   PANTANELLAMARY JEANNE          2890   SANDTOWN PLACE CT SWMARIETTA GA     30064-7537   May 1 2020   MA
                       COBB       08307781   PANTANELLARICHARD    ANTHONY 2890     SANDTOWN PLACE CT SWMARIETTA GA     30064-7537   May 1 2020   MA
                       COBB       10653092   PAGE       BENNETT   SANDERS   2972   SLOANS WAY           MARIETTA GA    30062        Aug 1 2020   DC
                       COBB       08572896   PAHL       EGON                4466   WILKERSON PL SE      SMYRNA    GA   30082        May 1 2018   TN
                       COBB       08262545   PAHL       PAMELA    JOAN      4466   WILKERSON PL SE      SMYRNA    GA   30082        May 1 2018   TN
                       COLUMBIA   07947437   ALFORD     ANDREW    JOSEPH    4623   SHEFFIELD DR         EVANS     GA   30809-3853   Dec 1 2019   AP
                       COLUMBIA   07947445   ALFORD     YONG      AE        4623   SHEFFIELD DR         EVANS     GA   30809-3853   Dec 1 2019   AP
                       COLUMBIA   06571048   BAKER      MONICA    LOVE      386    BARNSLEY DR          EVANS     GA   30809-8235   Feb 1 2019   MO
                       COLUMBIA   10176759   BAKER      SCOTT               4256   WAYLON DR            MARTINEZ GA    30907        Mar 1 2019   FL
                       COLUMBIA   11373780   BALDERSTO DANIELLE   TODD      975    WATERMARK DR         EVANS     GA   30809        Jul 1 2018   AE
                       COLUMBIA   10895036   BALDERSTO RONALD     LANCE     975    WATERMARK DR         EVANS     GA   30809        Jul 1 2018   AE
                       COBB       06367864   RAEISGHASEKHADIJEH T           2317   HOLLYRIDGE DR SW     MARIETTA GA    30060        Aug 1 2019   NC
                       COBB       08657186   RAEISGHASEMEHDI                2317   HOLLYRIDGE DR SW     MARIETTA GA    30060-7315   Aug 1 2019   NC
                       COBB       00512754   TRUSSELL JOHN        MORGAN    1917   GLENELLEN CT NW      KENNESAW GA    30152-7309   Aug 1 2020   FL
                       COBB       07449242   SANDERSONJESSICA     BROOKE    1459   FIRETHORN LK NW      ACWORTH GA     30101        Jul 1 2020   WA
                       COBB       11480204   PAYNE      ERIC      JEFFERSON 3399   ELM CREEK DR NW      MARIETTA GA    30064        Sep 1 2020   NC
                       COBB       11452677   PAYNE      KATHERINE SUE       3399   ELM CREEK DR NW      MARIETTA GA    30064        Sep 1 2020   NC




  Ex. 2 to Petition:
                       COLUMBIA   08418462   MECIKALSKI LEROY     EDWARD    211    STONINGTON DR        MARTINEZ GA    30907-1498   Feb 1 2019   SC




Braynard Declaration
                       COLUMBIA   11299116   MEIDENBAUEALOIS      FRANCIS   4275   OWENS RD APT 513     EVANS     GA   30809        Jun 1 2020   NC
                       COLUMBIA   11052932   MELENDEZ REDUARDO              4022   ABBEY RD             GROVETOW NGA   30813        Oct 1 2020   AK
                       COLUMBIA   08441717   MELTON     MELISSA   A         909    CANNOCK ST           GROVETOWNGA    30813        May 1 2019   NC
                       COLUMBIA   10646227   BAGWELL SHELBY       EDWARDS 1358     WENDELL LN           GROVETOWNGA    30813        Apr 1 2019   CO
                       COLUMBIA   12261026   BAILEY     ANGELA    LAVERNE   1128   FAWN FOREST RD       GROVETOWNGA    30813        Aug 1 2019   VA
                       COLUMBIA   11030319   BAILEY     JOHNNY    ROGER     2403   SUNFLOWER DR         EVANS     GA   30809        Oct 1 2018   NC
                       COLUMBIA   04169028   BAILEY     LOIS                7641   PLEASANTVILLE WAY    GROVETOWNGA    30813        Oct 1 2020   SC
                       COLUMBIA   11303153   BAILEY     RONETTE   MARIE     2403   SUNFLOWER DR         EVANS     GA   30809        Oct 1 2018   NC
                       COBB       08931472   TUCHBAND SAMARA      ANNETTE   785    OLD PAPER MILL DR SE MARIETTA GA    30067-5197   Sep 1 2018   IL
                       COBB       08779961   WRIGHT     CARLOS    DESMOND 2575     DELK RD SE 1120B     MARIETTA GA    30067        Mar 1 2018   MS
                       COBB       06479355   TURNER     BRANDON J           209    DUNLEITH PKWY SW     MARIETTA GA    30008        May 1 2019   VA
                       COBB       03064644   SOULSBY    THOMAS    WILLIAM   1031   WYLIE RD SE          MARIETTA GA    30067        Jun 1 2020   SD
                       COBB       03049809   PEPPER     PEGGY     JOYCE     1451   WINTERFIELD CT NW    KENNESAW GA    30152-6704   Nov 1 2019   FL
                       COBB       12139082   SAUER      NICHOLAS ARNOLD     1550   TERRELL MIL14C       MARIETTA GA    30067        Dec 1 2019   CO
                       COBB       10934649   SMITH      SCOTTY    CORTEZ    515    ABBEYGLEN WAY NW     KENNESAW GA    30144        May 1 2017   AL
                       COBB       10492438   SMITH      SHELBY    LEE       2230   TRILLECK DR NW       KENNESAW GA    30152        May 1 2020   FL
                       COBB       10914490   SMITH      KATELYN   MARIE     1750   SHILOH RD N1219      KENNESAW GA    30144        Apr 1 2020   FL
                       COBB       10743288   SMITH      JORDAN    ANTHONY 1710     HIGHLANDS VW SE      SMYRNA    GA   30082        Sep 1 2020   FL
                       COBB       11920342   SPEED      SHRYLNEE MALKIA     202    TIBARRON PKWY SE     SMYRNA    GA   30080        Sep 1 2019   DC
                       COBB       08244013   SPENCER    BENJAMIN KIRK       2940   MANN ST SE           SMYRNA    GA   30080-3528   Feb 1 2019   SC
                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 226 of 559




                                                                                         Page 25
                                                                                   GA NCOA Out of State


                       COBB       08387720   SPENCER    BETTY     PICKETT   3080   SUNLIGHT DR          AUSTELL   GA   30106-2786   Oct 1 2019   SC
                       COLUMBIA   05557923   GUNTER     ALONZO              3921   CASA ROSA AVE        MARTINEZ GA    30907        Mar 1 2020   NC
                       COLUMBIA   11412211   KLUH       JAMES     AUSTIN    1017   LANCASTER WAY        GROVETOW NGA   30813        Mar 1 2020   MD
                       COBB       04782488   SMITH      RYAN      CHRISTOPHE2655   TABBY WALK           MARIETTA GA    30062-8016   Aug 1 2019   NJ
                       COBB       06299461   WILBURN    DAVID     CHRISTOPHE3913   STRATON HALL WAY     MARIETTA GA    30066-3082   Nov 1 2019   CA
                       COBB       08088178   WILLIAMS   ALTON     RENALDO   196    EDWARDS DR SE        MABLETON GA    30126        Aug 1 2017   MI
                       COLUMBIA   10797526   SILVA      BRANDY    DAWN      355    SANDLETON WAY        EVANS     GA   30809        Jun 1 2019   CA
                       COLUMBIA   11289443   SILVA      WAYNE     PATRICK   355    SANDLETON WAY        EVANS     GA   30809        Jun 1 2019   AZ
                       COLUMBIA   01699790   GUESS      TANYA     AKENS     210    N BELL ST            HARLEM    GA   30814        Nov 1 2019   TN
                       COLQUITT   07702683   WHITE      HANNAH    ELIZABETH 2609   DUNN RD              MOULTRIE GA    31768        Apr 1 2020   CA
                       COFFEE     00944678   LANKFORD DEBBIE      M         1691   FITZGERALD HWY       BROXTON GA     31519-3235   Apr 1 2018   FL
                       COBB       11157694   TONG       PHU       DINH      3451   PRINCETON CORNERS DRMARIETTA GA     30062        Aug 1 2020   OR
                       COBB       02517490   TOPPING    JAMES     ANDREW    3824   COURTYARD DR SE      ATLANTA   GA   30339        Sep 1 2020   FL
                       COBB       04992909   VINCENT    CONSTANCE SONORA    150    HUNTING CREEK DR     MARIETTA GA    30068-3416   Jun 1 2020   VA
                       COBB       04990018   VINCENT    JEFFREY   U         150    HUNTING CREEK DR     MARIETTA GA    30068-3416   Jun 1 2020   VA
                       COBB       12498042   TRENTACOS ANTHONY PETER        670    OAKLEDGE DR NW       MARIETTA GA    30060        Sep 1 2019   TX
                       COBB       12864412   ZIMMERMAN ALAN                 256    ANGLA DR SE          SMYRNA    GA   30082        Oct 1 2019   PA
                       COBB       12864431   ZIMMERMAN BETH       A         256    ANGLA DR SE          SMYRNA    GA   30082        Sep 1 2019   PA
                       COBB       05335179   ZION       MICHAEL   MATTHEW 4582     HOWELL FARMS RD NW ACWORTH GA       30101        Mar 1 2018   CA
                       COLUMBIA   07758793   PATTERSON DIANA      CHRISTIN  4122   DEWAAL ST            EVANS     GA   30809        Aug 1 2018   MD
                       COLUMBIA   06797265   PATTERSON ZACHARY    STEVEN    4122   DEWAAL ST            EVANS     GA   30809        Aug 1 2018   MD
                       COLUMBIA   12154079   PAULLIN    DAVID     LEE       216    KELLY GREENE DR      HARLEM    GA   30814        Oct 1 2020   SC
                       COLUMBIA   12039284   PAULLIN    DAVID     ROSS      216    KELLY GREENE DR      HARLEM    GA   30814        Oct 1 2020   SC
                       COLUMBIA   05111135   CRAWFORD TAMMY       LYNN      3045   MARGOT LN            GROVETOW NGA   30813        Sep 1 2020   SC
                       COLUMBIA   05111152   CRAWFORD TREVOR      XAVIER    3045   MARGOT LN            GROVETOWNGA    30813        Sep 1 2020   SC
                       COLUMBIA   08242747   STEGER     RYAN      JACOB     412    CROWN MILL DR        MARTINEZ GA    30907        Jan 1 2017   AE
                       COLUMBIA   10610069   STEGER     SHAYLA    MARIE     412    CROWN MILL DR        MARTINEZ GA    30907        Jan 1 2017   AE




  Ex. 2 to Petition:
                       COLUMBIA   10601631   STEINMEYERDANNY      T         705    WHISPERING WILLOW W AGROVETOWNGA    30813        Sep 1 2020   NC




Braynard Declaration
                       COLUMBIA   02281050   STEPHEN    DEBRA     L         747    VARDON CT            EVANS     GA   30809        May 1 2018   PA
                       COLUMBIA   08463441   STEPHENS EMANUEL               5631   OLD AUGUSTA HWY      GROVETOWNGA    30813        Jun 1 2020   AL
                       COLUMBIA   10797415   HOHNEKE RAVYN        LEAH      144    SPRING LAKES DR      MARTINEZ GA    30907        Sep 1 2020   AE
                       COLUMBIA   12003152   COLEMAN SHARI        MIA       4223   FAIRFIELD CIR        EVANS     GA   30809        Jun 1 2020   AP
                       COLUMBIA   12780696   STEED      KAREN     DAWN      4480   SPARKLEBERRY CT      EVANS     GA   30809        Jul 1 2020   AE
                       COLUMBIA   10718079   CLARK      DONALD    RAY       326    AMERSHAM WAY         EVANS     GA   30809        Jul 1 2020   NC
                       COLUMBIA   05540292   CLARK      OPAL      LOUISE    624    SPENCER CT           MARTINEZ GA    30907-4201   Sep 1 2020   TX
                       COLUMBIA   06981332   CLARK      ROGER     RAYMOND 624      SPENCER CT           MARTINEZ GA    30907-4201   Sep 1 2020   TX
                       COLUMBIA   10661444   CORCORAN JAMES       PATRICK   515    THE PASS APT 311     MARTINEZ GA    30907        Mar 1 2020   SC
                       COLUMBIA   08880829   CORDAS     DANIEL    ISADORE   460    ARMSTRONG WAY        EVANS     GA   30809-6723   Feb 1 2020   TN
                       COWETA     10673745   WHITLOW    MICAELA   SHAE BALDW78     CRESCENT DR          NEWNAN    GA   30265        Jun 1 2017   SC
                       COWETA     03775640   WILDER     CYNTHIA   ANN       25     BOULDER BND          NEWNAN    GA   30265        Jan 1 2020   NV
                       COBB       11302024   TAYLOR     ZACHARY   LUCAS     2065   URSULINE WAY NW      ACWORTH GA     30101        Aug 1 2020   TN
                       COBB       10102591   TAYLOR-AIDONICOLE    ROXANE    1708   FERNSTONE TER NW     ACWORTH GA     30101        Oct 1 2020   TN
                       COBB       12137380   TEAGUE     SIMEON    LENDELL   2850   DELK RD SE 54D       MARIETTA GA    30067        Aug 1 2020   TX
                       COLUMBIA   11555774   PERNICIARO ANDREW    PETER     3032   PARKRIDGE DR         GROVETOW NGA   30813        May 1 2020   TN
                       COLUMBIA   08704454   PERRY      DAVID     TODD      752    MURAL LAKE CT        GROVETOWNGA    30813        Jun 1 2020   SC
                       COLUMBIA   08704479   PERRY      MALLORY   BARBER    752    MURAL LAKE CT        GROVETOWNGA    30813        Jun 1 2020   SC
                       COLUMBIA   12087163   PETERSEN KARI        LYNN      1255   CREEK BEND DR        GROVETOWNGA    30813        Aug 1 2020   MD
                       COLUMBIA   05821374   WATTS      CANDACE AMANDA      3945   RIVERWATCH PKWY      MARTINEZ GA    30907        Jun 1 2017   CA
                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 227 of 559




                                                                                         Page 26
                                                                                     GA NCOA Out of State


                       COLUMBIA   02263984   PALMER     FREDDIE    EDWARD     7601   WINFIELD HILLS RD    APPLING    GA   30802-2727   Sep 1 2020   NC
                       COLUMBIA   08222598   COONEY     COLLEEN    MARIA      1220   SUMTER LANDING LN    EVANS      GA   30809        Dec 1 2017   AE
                       COLUMBIA   11192030   ST CLAIR   DAVID      A          408    YELLOW PINE TRL      EVANS      GA   30809        Aug 1 2020   MD
                       COLUMBIA   11192033   ST CLAIR   SARAH      MELISSA    408    YELLOW PINE TRL      EVANS      GA   30809        Apr 1 2020   MD
                       COLUMBIA   08160072   CUSTER     KRISTA     ASHLEY CRE2024    SILVER RUN FLS       GROVETOW NGA    30813        Oct 1 2020   MD
                       COLUMBIA   12891972   CUSTER     MICHAEL    A          2024   SILVER RUN FLS       GROVETOWNGA     30813        Oct 1 2020   MD
                       COLUMBIA   11029364   DABBS      JOHN       FITZGERALD 569    BERETTA DR           GROVETOW NGA    30813        Jul 1 2020   VA
                       COLUMBIA   11458570   DAHLMANN WENDY        SUE        612    CREEK BOTTOM TRAIL   GROVETOWNGA     30813        Nov 1 2018   AZ
                       COLUMBIA   10800960   SWORDS     CHERYLANN WHITING     2983   WILLIAM FEW PKWY     EVANS      GA   30809        Jul 1 2017   TN
                       COLUMBIA   12535717   HYDE       KAYLA      JO         505    STEEPRIDGE CT        AUGUSTA    GA   30909        Jul 1 2020   PA
                       COLUMBIA   12254799   BELLI      BRIAN      R          2417   SUNFLOWER DR         EVANS      GA   30809        Aug 1 2020   AE
                       COLUMBIA   12847843   NOEL       JACQUELINE            6082   REYNOLDS CIR         GROVETOW NGA    30813        Feb 1 2020   AE
                       COLUMBIA   11603201   NOEL       KENNY                 6082   REYNOLDS CIR         GROVETOWNGA     30813        Feb 1 2020   AE
                       COLUMBIA   05860356   NOEMAN     MOHAMED               2428   SUNFLOWER DR         EVANS      GA   30809        Apr 1 2020   AE
                       COWETA     02938620   BYRD       CHARLES    G          23     NANETTE DR           NEWNAN     GA   30265-1858   Aug 1 2020   FL
                       COWETA     05647297   BAUER      ERIC       RODRIGUEZ 35      BERLIN CT            SHARPSBUR GA    30277        Aug 1 2017   ND
                       COWETA     06002589   BAUER      PATRICK    JOHN       35     BERLIN CT            SHARPSBUR GA    30277        Aug 1 2017   ND
                       COLUMBIA   11527877   BRADLEY    JANICE     ELAINE     660    BROOK TRL            EVANS      GA   30809        Feb 1 2018   TX
                       COBB       08394772   WOLFF MILL SARAH      LOUISE     166    STANBROUGH DR        DALLAS     GA   30157        Oct 1 2020   VA
                       COBB       10598450   WOLFINGER APRIL       INEZ       1421   RIVERLINE TRL SE     MABLETON GA     30126        May 1 2020   VT
                       COBB       11213962   WOLPERT RYAN          MATTHEW 3770      GREENVIEW DR         MARIETTA GA     30068        Jun 1 2019   SC
                       COBB       08270768   WORTHAM KRYSTAL       SAFIRA     3163   WEXFORD WALK DR SE   SMYRNA     GA   30080        Nov 1 2017   NY
                       COLUMBIA   05069134   BEASLEY    JESSICA    SUZETTE    1545   WILLOW BAY DR        EVANS      GA   30809        Mar 1 2018   AE
                       COLUMBIA   03836841   BEASLEY    JOSEPH     DANIEL     1545   WILLOW BAY DR        EVANS      GA   30809        Mar 1 2018   AE
                       COLUMBIA   06177958   BEATY      NATHAN     MARK       146    HICKORY DR           MARTINEZ GA     30907        Oct 1 2020   TX
                       COLUMBIA   12304420   BEAUMONT JOSHUA       HENRY      518    MIDLAND PASS         GROVETOWNGA     30813        Aug 1 2020   NC
                       COLUMBIA   12674735   MONFILETTOSANDRA                 4920   CAVAN PL             GROVETOW NGA    30813        Oct 1 2020   SC




  Ex. 2 to Petition:
                       COWETA     12604995   LEISTER    ERIC       DOUGLAS 142       SEABREEZE WAY        NEWNAN     GA   30265        Mar 1 2020   PA




Braynard Declaration
                       COOK       10851994   HOLT       BRANDON TYLER         393    JOSEY RD             ADEL       GA   31620        Sep 1 2018   DC
                       DECATUR    03361247   STINSON    TAMKIO     JEAN       1633   E PINE ST            BAINBRIDGE GA   39819        Sep 1 2019   FL
                       COWETA     03206521   LEAVELL    MARK       WARREN     188    RIDLEY RD            PALMETTO GA     30268        Apr 1 2020   FL
                       DEKALB     12501501   BOURN      TYLOR                 2390   PROVENCE PARK WAY    DECATUR    GA   30033        Oct 1 2020   MD
                       CRISP      10429648   FRANZEN    DYLAN      LLOYD      407    WATSON RD            ARABI      GA   31712        Oct 1 2020   FL
                       DEKALB     11734602   ABOLARIN ZABRINA      YETUNDE OL4184    SAWGRASS DR          LITHONIA   GA   30038        Aug 1 2020   IL
                       DEKALB     06655420   ALSTON     JORDAN     CHRISTOPHE3113    ROSEHEATH LN         LITHONIA   GA   30038        May 1 2020   VA
                       DEKALB     12569698   ALSTON     TRINITEE              1871   BRIARCLIFF APT # F   ATLANTA    GA   30329        Aug 1 2020   WI
                       DAWSON     11854088   CATT       PAULA      KAYE       379    BURTS CROSSING DR    DAWSONVILLGA    30534        Jul 1 2020   KY
                       DAWSON     03361957   CHASTAIN SHARI        ANNE       366    DAWSON MANOR DR      DAWSONVILLGA    30534-6040   Feb 1 2020   TN
                       DAWSON     10104701   CLAPP      PATRICK    ALLEN      435    ROBERTSON RD         DAWSONVILLGA    30534        Mar 1 2019   KY
                       DECATUR    04777471   JONES      BRADLY     JOE        3989   BETHEL RD            BRINSON    GA   39825        Mar 1 2020   FL
                       DAWSON     05506425   TELLEY     HEATHER    MARIE      528    CHESTATEE CIR        DAWSONVILLGA    30534-7106   Jan 1 2019   FL
                       DAWSON     00356353   THOMAS     JAMES      LARRY      4      WINDSOR CT           DAWSONVILLGA    30534-7896   Jan 1 2020   SC
                       DEKALB     11902874   ANDREWS SONJA         RENE'      6256   HILLANDALE APT 812   LITHONIA   GA   30058        Sep 1 2020   SC
                       DAWSON     00436137   STYLES     DONALD     GARY       1460   HIGHWAY 9 N          DAWSONVILLGA    30534-3602   Sep 1 2020   FL
                       DAWSON     00436138   STYLES     JEAN       PECK       1460   HIGHWAY 9 N          DAWSONVILLGA    30534-3602   Sep 1 2020   FL
                       DAWSON     02116003   SWEAT      BARBARA    F          353    OVERLOOK CIR         DAWSONVILLGA    30534        Aug 1 2020   AL
                       DAWSON     02116006   SWEAT      CONRAD     TILLMAN    353    OVERLOOK CIR         DAWSONVILLGA    30534        Aug 1 2020   AL
                       DAWSON     11006986   CARR       ASHLEY     NICOLE     115    DONNA DR             DAWSONVILLGA    30534        Nov 1 2017   KS
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 228 of 559




                                                                                           Page 27
                                                                                  GA NCOA Out of State


                       DAWSON     06134269   CARRICO   DEBORAH MOORE       95     RIDGETOP CT         DAWSONVIL LGA   30534        Oct 1 2020   FL
                       DAWSON     06134258   CARRICO   TERRY     LEE       95     RIDGETOP CT         DAWSONVILLGA    30534        Oct 1 2020   FL
                       DAWSON     07225666   GROGAN    WARREN    JAMES     651    HIGHWAY 9 N         DAWSONVILLGA    30534-3518   Feb 1 2020   FL
                       DAWSON     11538989   GUINN     EMILY     MARIE     925    ORCHARD LN          DAWSONVILLGA    30534        Feb 1 2020   VA
                       DEKALB     12639032   ANDERSON DAVID      KEITH     225    HIGHLAND LAKE CIR   DECATUR    GA   30033        Aug 1 2020   MD
                       DEKALB     12201232   CASTRO    MARTIN    R         314    EDDINGTON WAY       STONE MOU GA    30088        Oct 1 2020   AZ
                       DEKALB     10141943   CASTULIK DAVID      GERARD    6      LULLWATER EST NE    ATLANTA    GA   30307        Aug 1 2020   MO
                       CHATHAM    01576838   BROWN     SUMONA    NICOLE    1800   STALEY AVE          SAVANNAH GA     31405        May 1 2020   FL
                       CHATHAM    10194395   BROWN     SYLVIA    GWYNDOLYN32      KILLEARN CT         POOLER     GA   31322        Aug 1 2019   ID
                       COBB       08924067   MIZELL    WANDA     MARIE     2872   MCPHERSON RD NE     ROSWELL GA      30075-4021   Oct 1 2018   VA
                       CHATHAM    10781000   GREENE    JASON     ALEXIS    7      MILLWOOD LAKE DR    SAVANNAH GA     31407        Feb 1 2017   KS
                       CHATHAM    12307664   LEDEZMA   SASHA               58     KIOWA AVE           SAVANNAH GA     31405        Aug 1 2019   KY
                       BRYAN      06774774   ABEL      REBECCA   FLAKE     46     S RIDGEWOOD PARK DR RICHMOND HGA    31324        Mar 1 2020   MD
                       BRYAN      07387829   ABT       DAVIS               98     PEREGRINE CIR       RICHMOND HGA    31324        Aug 1 2020   KS
                       BRYAN      06848518   ABT       ELIZABETH DARR      98     PEREGRINE CIR       RICHMOND HGA    31324        Aug 1 2020   KS
                       CHATHAM    05848033   THOMAS-RAMLATISHA   YVETTE    38     STONELAKE CIR       SAVANNAH GA     31419-9683   Sep 1 2017   MD
                       CHEROKEE   08058394   GANTZ     ROBIN     SUMNER    2693   MOUNTAIN BROOK RD   CANTON     GA   30114-8733   Sep 1 2020   TX
                       CHEROKEE   12092678   BARNARD DAVID       ERVIN     237    REGENT SQ           WOODSTOCKGA     30188        Apr 1 2020   RI
                       CHEROKEE   04609733   BARNES    CLINT     ALLEN     800    SATIN WOOD PL       WOODSTOCKGA     30189-6772   Jul 1 2017   VA
                       CHEROKEE   04542774   BARNES    VANESSA   HARRIS    800    SATIN WOOD PL       WOODSTOCKGA     30189-6772   Jul 1 2017   VA
                       CHATHAM    10945442   ANDERSON KACIE      LOGAN     310    W BROUGHT UNIT 2006 SAVANNAH GA     31401        Jul 1 2020   CO
                       CHATHAM    10469695   ANDERSON MATELEAN ANN         1      GOOSE NECK RD       PORT WENTW GA   31407        Aug 1 2020   TN
                       CARROLL    08099373   MCWHORTERMARCUS     TYLER     114    ALICE LN            CARROLLTO GA    30117        Jun 1 2020   AL
                       CHEROKEE   11492995   PAULSON   TINA      LYNN      205    HOLLY CHASE CT      CANTON     GA   30114        Jun 1 2020   CA
                       CHEROKEE   11493004   PAULSON   TODD      NEIL      205    HOLLY CHASE CT      CANTON     GA   30114        Jun 1 2020   CA
                       BALDWIN    10071560   SUTTON    JOHN      MATTHEW 300      E MONTGOM UNIT 1    MILLEDGEVILGA   31061        Apr 1 2020   MI
                       CLARKE     10264081   JAHANGIRI BILLAL    IRFAN     690    BRANCH ST           ATHENS     GA   30601        Aug 1 2018   NY




  Ex. 2 to Petition:
                       CLARKE     05027547   FULTON    STEPHANIE GILLIAN   188    BERLIN CT           ATHENS     GA   30601        Jul 1 2020   OR




Braynard Declaration
                       CLARKE     04854757   GADSON    DAVETRINA SELES     170    WOODROW SAPT B9     ATHENS     GA   30605        Sep 1 2019   DC
                       COBB       11974699   MURPHY    KRISTY    MALLINSON 3240   BIRCHFIELD TRCE     MARIETTA GA     30068        Oct 1 2020   PA
                       CLAYTON    03694090   THOMAS    TIERRA    MICHELE   1011   QUAIL HUNT DR       RIVERDALE GA    30296        Apr 1 2020   AL
                       CARROLL    02167035   MILLER    MARGARET ALICE      125    ALLISON CIR         CARROLLTO GA    30117-4325   Aug 1 2018   CA
                       COBB       05964642   BROOKS    KEVIN     DEWAYNE 1011     HILLSBOROUGH CHASE NKENNESAW GA     30144        Sep 1 2019   FL
                       COBB       07461719   BROOKS    LAKEISHA            3024   HIDDEN FOR 4219     MARIETTA GA     30066        Oct 1 2019   MI
                       COBB       08435081   BROOKS    LATOSHA   ROSS      1011   HILLSBOROUGH CHASE NKENNESAW GA     30144        Sep 1 2019   FL
                       ATKINSON   00571569   CARTWRIGH MICHAEL   DAVID     270    PONDEROSA LN        AXSON      GA   31624-6404   May 1 2018   FL
                       COBB       10486394   GARAY     OLGA                5078   HUBERT DR           POWDER SP GA    30127        Dec 1 2018   MN
                       CLARKE     10768849   GARRETT   GRACE     ELIZABETH 180    PINECREST DR        ATHENS     GA   30605        Jul 1 2020   CO
                       COBB       03178470   DAVIS     JUNE      MARIE     2905   GANT QUARTERS CIR   MARIETTA GA     30068-3724   Mar 1 2020   TN
                       COBB       07590543   GREENBERGDANIKA     SHON      1878   BLACKWATER CT       MARIETTA GA     30066        Dec 1 2017   TN
                       CARROLL    11330088   MOORE     CASEY     PATRICK   103    W LAKEVIEW DR       TEMPLE     GA   30179        Sep 1 2018   VT
                       CARROLL    02173039   MOORE     PATRICIA  W         1560   HICKORY LEVEL RD    VILLA RICA GA   30180-9157   Oct 1 2020   VA
                       BARTOW     00874755   HAMES     GAYLON    DARYL     25     SPRING LAKE TRL NE  WHITE      GA   30184-2865   Jul 1 2019   FL
                       COBB       11190913   GRAY      KYLE      PAUL      3695   CUMBERLAN 2009      ATLANTA    GA   30339        Oct 1 2020   TN
                       BULLOCH    07766372   EVERETT   CHRISTOPHER         564    E MAIN ST APT 148   STATESBOR GA    30461        Feb 1 2020   FL
                       BULLOCH    00803202   FAIRCLOTH TODD      HAYES     115    N EDGEWOOD DR       STATESBOR GA    30458-5083   Aug 1 2020   NC
                       COBB       12893298   MBAH      SANDRA    CHINELO   4300   JAMESON LN SE       SMYRNA     GA   30082        Aug 1 2019   IN
                       BRANTLEY   11929144   POWELL    LANA      NICHOLE   920    LEE RD              WAYCROSS GA     31503        Sep 1 2020   AZ
                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 229 of 559




                                                                                        Page 28
                                                                                 GA NCOA Out of State


                       CLARKE   11362259   XUE       CYNTHIA             144     FOREMAN DR           ATHENS     GA   30605        Sep 1 2020   NY
                       COBB     08713118   FUNKE     HEIDI     NAOMI     1310    COBBLEMILL WAY NW    KENNESAW GA     30152-5200   Aug 1 2020   FL
                       COBB     10512366   GODEN     AMBER     RAE       410     MARDEN CT SE         SMYRNA     GA   30082        Sep 1 2020   FL
                       BERRIEN  04506573   CORNELIUS MELISSA   OLIVIA    7       WOODY FARM RD        NASHVILLE GA    31639-9040   Oct 1 2020   FL
                       COBB     10714125   LANE      TOMIECA   YOUNG     6660    MABLETON P1806       MABLETON GA     30126        Sep 1 2020   AL
                       COBB     03323256   BANKS     IRIS      WALDON    3288    CHILDRESS LN         POWDER SP GA    30127        Sep 1 2020   TX
                       COBB     11409821   GLUBIAK   RACHEL    ANN       1510    AUGUSTA DR SE        MARIETTA GA     30067        May 1 2020   FL
                       COBB     11135718   MCGOVERN TERRENCE AUGUSTIN 2309       LEACROFT WAY         MARIETTA GA     30062        Sep 1 2020   CA
                       CLAYTON  03751571   ROBINSON SHASHONEY MAURICE    10493   STARLING TRL         HAMPTON GA      30228        Jul 1 2020   NJ
                       CLAYTON  10994742   ROBINSON TRACY      JERMAINE 1263     CRESTRIDGE LN        RIVERDALE GA    30296        Apr 1 2019   TN
                       COBB     06727625   MATTOX    ASHLEY    LYNISE    4645    PRATER WAY SE        SMYRNA     GA   30080-9260   Aug 1 2020   CA
                       COBB     07376148   MATTOX    AUNDREY LAMAR       4645    PRATER WAY SE        SMYRNA     GA   30080        Aug 1 2020   CA
                       COBB     08253069   LEE       TRISTAN   ELISHAH   2214    WINDERMERE WAY       POWDER SP GA    30127        Oct 1 2018   TX
                       COBB     03014112   ESTES     PATRICIA  A         6424    IVEY RD SE           MABLETON GA     30126-3681   Oct 1 2020   AL
                       COBB     02999191   ESTES     WILLIAM   F         6424    IVEY RD SE           MABLETON GA     30126-3681   Oct 1 2020   AL
                       BARTOW   04940375   WILKINS   DAVID     HOWARD    35      WATERSIDE DR SE      CARTERSVIL GA   30121        May 1 2020   NY
                       BARTOW   04940377   WILKINS   JEANNETTE MURPHY    35      WATERSIDE DR SE      CARTERSVIL GA   30121-6614   May 1 2020   NY
                       COBB     06350171   ENGLISH   JONATHAN            3215    FRANKLIN ST          AUSTELL    GA   30106        Jan 1 2019   FL
                       COBB     12550410   ENUHA     FELICIA   ANN ROSE 4705     W VILLAGE W3354      SMYRNA     GA   30080        Oct 1 2020   TX
                       COBB     08329395   ENUMEGUKAOGECHI     VICTORIA  4319    DEFOORS FARM TRL     POWDER SP GA    30127-4073   Apr 1 2020   NC
                       BRYAN    08189638   RICHARDSONJAMES     LOUIS     120     MILLER DR            RICHMOND HGA    31324        May 1 2018   TN
                       BRYAN    11406124   COLDIRON CHARLES    NICHOLAS 4324     GARDEN HILL LOOP LOOPRICHMOND HGA    31324        Aug 1 2020   TX
                       BRYAN    11031937   COLDIRON JENNIFER DAWN        4324    GARDEN HILL LOOP LOOPRICHMOND HGA    31324        Aug 1 2020   TX
                       CLAYTON  07374706   LUNDY     GILBERT             6670    SAGANAW DR           REX        GA   30273        Sep 1 2020   LA
                       CLAYTON  01712545   MCFALL    BARBARA   A         694     LOOKOUT DR           FOREST PARGA    30297-1021   Apr 1 2018   TN
                       CLAYTON  01712546   MCFALL    BARTON              694     LOOKOUT DR           FOREST PARGA    30297        Apr 1 2018   TN
                       CHATTOOGA12426331   RUSSELL   AMANDA    LEIGH     335     SCOGGINS ST          SUMMERVIL LGA   30747-1445   Aug 1 2020   TN




  Ex. 2 to Petition:
                       CHATHAM 11878196    HAMILTON ALICE      MICHELLE 9207     ALTA TOWNE LAKE CIR POOLER      GA   31322        Apr 1 2020   SC




Braynard Declaration
                       BALDWIN  07593482   CALLAHAN MATTHEW WANE         278     MOUNT PLEASANT CHURCGORDON      GA   31031        Aug 1 2020   TX
                       BALDWIN  12105629   CALLAHAN TONYA      ELIZABETH 278     MOUNT PLEASANT CHURCGORDON      GA   31031        Aug 1 2020   TX
                       CHEROKEE 07191342   CORBETT   TAMI      L         985     BISHOP RD            BALL GROUNGA    30107        May 1 2020   MI
                       CHEROKEE 07191346   CORBETT   TENNY     B         985     BISHOP RD            BALL GROUNGA    30107        May 1 2020   MI
                       COBB     00805537   BANKSTON LESLIE     MARIE     2928    REED ST SE           SMYRNA     GA   30080-3534   Oct 1 2020   TN
                       COBB     03034233   WERNER    LAURA     REYNOLDS 881      GORDON COMBS RD NW MARIETTA GA       30064-1219   Jun 1 2020   FL
                       COBB     06686800   DARCY     HEATHER   EVELYN    4201    PAMAL PL NE          KENNESAW GA     30144        Sep 1 2020   TX
                       COBB     10340950   POSEY     KESLEY    FAYE      3721    CHEROKEE TRAILS DR SWMARIETTA GA     30008        Jan 1 2020   MN
                       COBB     11126846   GIBSON    KERRILYN NOELLE     4593    RIVER PKWY F         ATLANTA    GA   30339        Jul 1 2018   AL
                       CHEROKEE 02601907   CHMURA    MICHAEL   JOSEPH    169     LAUREL WAY           WOODSTOCKGA     30188-3189   Oct 1 2020   NM
                       CHEROKEE 04657124   CHRISTBURGANDRE     L         369     HIDDEN CREEK LN      CANTON     GA   30114        Oct 1 2018   AL
                       CHEROKEE 04382458   CHRISTIAN JASON     THOMAS    910     LAUREL CREST DR      WOODSTOCKGA     30189        Aug 1 2020   UT
                       COBB     05075314   MYERS     ANNA      CLAIRE    647     MEDFORD PL SE        SMYRNA     GA   30080-1114   Jun 1 2019   FL
                       COBB     06673221   MYERS     CATHERINE J         3015    FAIRHAVEN RDG NW     KENNESAW GA     30144-6148   Oct 1 2020   TN
                       COBB     11732448   JONES     CHERRELL JACQUELYN 350      VININGS VINTAGE CIR  MABLETON GA     30126        May 1 2019   TX
                       COBB     04758601   JONES     CHRISTOPHEJAMES     3100    KIRKWOOD DR NW       KENNESAW GA     30144        May 1 2020   AZ
                       COBB     10373376   FARNSWORTLAUREN     ELIZABETH 2488    MOUNTAIN VIEW SCHOO LMARIETTA GA     30066        Sep 1 2020   CO
                       COBB     10373380   FARNSWORTMICHAEL    TAYLOR    2488    MOUNTAIN VIEW SCHOO LMARIETTA GA     30066        Sep 1 2020   CO
                       COBB     12165944   FARRAH    MAVERICK MICHAEL    439     SHADOWLAWN RD SE     MARIETTA GA     30067        Aug 1 2019   CA
                       CLARKE   04998120   WOOTEN    JENNIFER LAUREN     101     WOOD LAKE UNIT 206   ATHENS     GA   30606        Aug 1 2020   TN
                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 230 of 559




                                                                                        Page 29
                                                                                   GA NCOA Out of State


                       CHEROKEE 04654954   PETRUZIELO FRANK     ROBERT     207     TRINITY WAY          CANTON     GA   30115        Oct 1 2020   PA
                       CHEROKEE 04735369   PETRUZIELO SHARON    P          207     TRINITY WAY          CANTON     GA   30115        Oct 1 2020   PA
                       CHEROKEE 02238599   PHELAN     ELIZABETH            620     WILEY CT             CANTON     GA   30115        Sep 1 2020   TN
                       CHEROKEE 02576696   PHELAN     MARK                 620     WILEY CT             CANTON     GA   30115        Sep 1 2020   TN
                       BROOKS   10761194   HERNANDEZ CHRISTIE   MARIE      1355    MILTON RD            QUITMAN    GA   31643        Apr 1 2019   FL
                       COBB     04156872   HARRINGTONJULIET     LINDA CROS 1190    ROCKCREST DR         MARIETTA GA     30062        Sep 1 2017   NC
                       CHATHAM 11906963    WRIGHT     SARAH     SMELTZER 303       E HENRY ST APT B     SAVANNAH GA     31401        Aug 1 2020   KS
                       COBB     04423620   DOOLEY     MARILYN   CATHERINE 4471     ACADEMY ST           ACWORTH GA      30101        Oct 1 2020   FL
                       COBB     06516676   DOPFEL     TOBY      LYNN       4550    EDGEMERE TRCE        MARIETTA GA     30062-5779   Jul 1 2020   NC
                       COBB     12217005   LINDSAY    COURTNEY DEREITA     2220    BROOKMONT TRCE SW MARIETTA GA        30064        Dec 1 2019   CA
                       COBB     03138566   LINDSAY    EMERSON JAY          1652    OAKFORD CT SW        MARIETTA GA     30064-4183   Aug 1 2019   UT
                       CLAYTON  04777694   UPSHAW     TARA      D          6042    N LEE ST    UNIT 4A  MORROW     GA   30260        Aug 1 2020   LA
                       CHATTOOGA04899043   MOE        KAREN     SUE        30      REA DR               SUMMERVIL LGA   30747        Jul 1 2019   AL
                       COBB     03767433   KOZAK      SUSANNA              2760    SAGAMORE HILL DR SE MARIETTA GA      30067-5622   Sep 1 2020   VA
                       COBB     03062963   CRIMM      HARLON    D          269     CASTEEL RD SW        MARIETTA GA     30064-1609   Apr 1 2018   MS
                       BARTOW   10099849   ISAACS     JUDITH    ELAINE     64      ARNOLD RD NW         CARTERSVIL GA   30120        Oct 1 2020   KY
                       COBB     07010760   EDWARDS JOHN         DOUGLAS 4936       CHALDEN LN NE        MARIETTA GA     30066        May 1 2020   LA
                       COBB     03216741   DUNCAN     CHARLES   E          5323    MOON RD              POWDER SP GA    30127-3771   Jul 1 2020   VA
                       COBB     03157827   DUNCAN     CLARK     DUANE      2676    MOON CABIN DR        POWDER SP GA    30127-3791   Aug 1 2020   CT
                       COBB     06248522   CROXTON ASHLEY       NICOLE     750     EDGEWATER PL NW      KENNESAW GA     30144        Aug 1 2020   FL
                       CARROLL  10674511   BIERLEY    ANTHONY LEO          1020    DAVIS RD             CARROLLTO GA    30116        Sep 1 2018   OH
                       CHATHAM 03983369    HERRINGTONCHRISTOPHEA           410     1ST ST               POOLER     GA   31322        Jan 1 2020   WV
                       BARROW   04541198   CRANK      JOHN      D          707     MICHAEL DR           WINDER     GA   30680        Jun 1 2020   FL
                       BARROW   10665687   CRANK      JONATHAN DAVID       707     MICHAEL DR           WINDER     GA   30680        Jun 1 2020   FL
                       CATOOSA 08909479    BRIGHTMAN DANA       RAE        715     LIVE OAK RD          RINGGOLD GA     30736        Oct 1 2020   TN
                       COBB     08686246   FRANKLIN ADANZLA     MEKELL     2575    DELK RD SE 1100G     MARIETTA GA     30067        Apr 1 2019   SC
                       COBB     07873587   FRANKLIN JASMINE     MONIQUE    4695    N CHURCH L 15209     ATLANTA    GA   30339        Apr 1 2020   VA




  Ex. 2 to Petition:
                       COBB     06676441   FRANKLIN LAWANDA                1280    VILLA RICA RD        POWDER SP GA    30127-1106   Mar 1 2019   MS




Braynard Declaration
                       CLAYTON  08536639   HAYNES     ASHLEY    ISHIA      6879    DRESDEN DR           REX        GA   30273        May 1 2019   CA
                       CLAYTON  07286758   HAYNES     JENNIFER CHAKIEA LYN269      HIGHWAY 13 608       RIVERDALE GA    30274        Oct 1 2020   LA
                       CARROLL  02977171   JOINER     RONALD    KENNETH    84      MELLERAY CT          VILLA RICA GA   30180        Nov 1 2019   AL
                       CARROLL  08857280   JONES      DINA      MARIE      309     N RIDGE LN           TEMPLE     GA   30179-4848   Jan 1 2020   AR
                       BIBB     08948086   MAPLES     MATTHEW KIRBY        1025    MASTERS DR           MACON      GA   31220-6413   Mar 1 2019   CA
                       BIBB     00166540   CLARK      SHERRY    BRANTLEY 2394      VINEVILLE AVAPT 507  MACON      GA   31204-3133   Oct 1 2019   NC
                       CHATHAM 12044701    DEMELIEN GUILY                  32      WESLYN PARK DR       SAVANNAH GA     31419        Aug 1 2019   SC
                       CHATHAM 08926487    DEMEO      GINA      LEE        714     E VICTORY DR         SAVANNAH GA     31405        Sep 1 2020   CO
                       CHATHAM 05308185    DENNARD THOMAS       CHANDLER 548       NICOLL ST            SAVANNAH GA     31401        Jan 1 2017   DC
                       COBB     10492744   BLAND      CHRISTOPHELEQUINN    3538    BUTLER SPRINGS TRCE NKENNESAW GA     30144        Sep 1 2020   NC
                       BARTOW   10903484   PAYNE      MARIA     CRISTINA   17      SAMUEL WAY NW        CARTERSVIL GA   30121        Jun 1 2020   CA
                       BRYAN    06638320   HIBBS      ANDREW    VINSON     70      WAVERLY LN           RICHMOND HGA    31324        Jul 1 2017   CO
                       BRYAN    08706773   HIBBS      EMILY     NOEL       70      WAVERLY LN           RICHMOND HGA    31324        Jul 1 2017   KS
                       BRYAN    12790260   HICKS      CHRISTOPHEALEXANDER 125      BLUE LAKE ST         RICHMOND HGA    31324        Sep 1 2020   SC
                       BRANTLEY 11318124   CUMMINGS JOAN        MARIE      19221   HWY 82 E             NAHUNTA    GA   31553        Oct 1 2020   FL
                       CHATHAM 04050039    MATTHEWS SUSAN                  14      E WHITE HAWTHORNE DRSAVANNAH GA      31419        Sep 1 2020   OR
                       CHARLTON 10124294   BAXTER     BRAD      LOO        391     THE HILL RD          FOLKSTON GA     31537        Feb 1 2019   AL
                       CHEROKEE 03608497   STEPHENS JOANNE      V          101     MIMOSA LN            WALESKA    GA   30183-4235   Aug 1 2020   FL
                       CHEROKEE 10335089   GERNATT    MICHAEL   CHRISTOPHE305      CORNERSTONE TRCE     WOODSTOCKGA     30188        Sep 1 2018   MA
                       CHEROKEE 10689632   GHALY GUIR DIAA      Y          317     SPOTTED RIDGE CIR    WOODSTOCKGA     30188        Mar 1 2017   CA
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 231 of 559




                                                                                          Page 30
                                                                                      GA NCOA Out of State


                       CHEROKEE   08765829   GIBBONS    MICHAEL                400    ROCKY CREEK GRV       WOODSTOC KGA    30188-6251   May 1 2020   TX
                       COBB       10930083   GIGNAC     LINDSEY     NICOLE     6544   BONANZA TRL SE        MABLETON GA     30126        Jun 1 2020   FL
                       COBB       12128370   DAVID      ERICA       SAMONE MA 412     HAMILTON TRCE         MARIETTA GA     30068        May 1 2020   TX
                       COBB       06756898   DUBOIS     DIANE       LOUISE     383    BRIDGE BROOK LN SW    SMYRNA     GA   30082-3647   Jun 1 2020   FL
                       COBB       12139096   DUCKO      NICHOLAS    EDWARD     607    LISMORE SE            SMYRNA     GA   30080        May 1 2020   TN
                       BARROW     12433910   PENNINGTONABBEGAIL     LEE        515    HEMLOCK DR            WINDER     GA   30680        Oct 1 2020   AL
                       CHATHAM    08571087   MAJETTE    PAMELA      JEAN       95     FALKLAND AVE          SAVANNAH GA     31407        Mar 1 2017   MD
                       CHATHAM    01572512   MALDONADOTHERESA                  10     THORNY BUSH RD        SAVANNAH GA     31419-2407   Feb 1 2019   AE
                       CHEROKEE   06250723   BROADWAY MELANIE       JOY        205    VALLEY XING           CANTON     GA   30114        Sep 1 2020   LA
                       CHEROKEE   00477899   BROMLEY APRILLE        M          527    LITTLE REFUGE RD      WALESKA    GA   30183-3009   Dec 1 2018   MA
                       CHEROKEE   00477900   BROMLEY WILLIAM        LOCKE      527    LITTLE REFUGE RD      WALESKA    GA   30183-3009   Dec 1 2018   MA
                       CAMDEN     12518950   DE LISLE   STACEY      ANN        4729   BAILEY MILL RD        WHITE OAK GA    31568        Mar 1 2020   ME
                       CAMDEN     05997175   DEAN       AYESHAH     SHAKIR     210    BATTLE DR             SAINT MARY GA   31558        Aug 1 2020   NC
                       BRYAN      12237602   BUCHHOLZ LILY          ANN        95     GLEN WAY              RICHMOND HGA    31324        Jul 1 2019   FL
                       CAMDEN     12099212   HINOJOSA A ERNESTO     ALEJANDRO 577     EAGLE BLVD            KINGSLAND GA    31548        Jan 1 2020   FL
                       BERRIEN    10882522   DONES      JASON                  159    OAK ST                RAY CITY   GA   31645        Jun 1 2018   FL
                       CLARKE     11639614   FRANCO LOPVANESSA                 216    MEELER CIR            BOGART     GA   30622        Oct 1 2020   NC
                       CARROLL    07356609   COCKRILL RICHARD       LEE        143    TRIPLETT WAY          WACO       GA   30182-2967   Jul 1 2019   MS
                       BRYAN      08916352   MARTIN     REBECCA     ANN        134    CAMELLIA ST           RICHMOND HGA    31324        May 1 2020   NC
                       BRYAN      11860049   MARTIN     TATUM       D          40     KEPLER LOOP           RICHMOND HGA    31324        Oct 1 2018   AE
                       BRYAN      05391044   MASON      AMY         NICHOLE EVA57     ROUNDSTONE WAY        RICHMOND HGA    31324        Apr 1 2019   VA
                       BRYAN      04394521   MATHEWS JOHN           WENDELL    25     ISLAND VIEW CT        RICHMOND HGA    31324        Aug 1 2017   OK
                       BRYAN      05685325   MCARDLE KAREN                     390    LITTLE LULU LN        RICHMOND HGA    31324        Sep 1 2020   NC
                       COBB       12882236   CHERRY     AMELIA                 3297   HUTTON WALK NE        MARIETTA GA     30066        Jun 1 2019   TX
                       COBB       11960518   CHERRY     CATHERINE   LYNN       3297   HUTTON WALK NE        MARIETTA GA     30066        Jun 1 2019   TX
                       COBB       11605370   CHERRY     KIRK        ALAN       3297   HUTTON WALK NE        MARIETTA GA     30066        Jun 1 2019   TX
                       CATOOSA    11838527   REDDEN     NATHAN      JAMES      187    SANDSTONE CREEK DR RINGGOLD GA        30736        Jun 1 2020   KY




  Ex. 2 to Petition:
                       COBB       06483240   CHRYSLER KRYSTAL       TIENNE     3691   FRED WALKER DR SW     SMYRNA     GA   30082-2905   Oct 1 2020   FL




Braynard Declaration
                       COBB       06564493   CRAGG      MARY        SHANNON 2268      OLD SEWELL RD         MARIETTA GA     30068        Jun 1 2017   OH
                       CLARKE     10514666   SNYDER     EMILY       ROSE       1692   BARNETT SHAPT 2       ATHENS     GA   30605        Jun 1 2017   IA
                       CLARKE     10256152   SOLOMON ANSLEY         MORGAN     185    PINE TOPS DR          ATHENS     GA   30606        Jun 1 2020   NY
                       CLARKE     04866171   SOLOMON MELISSA        PALMER     125    TUXEDO RD             ATHENS     GA   30606        Oct 1 2020   IL
                       CLARKE     07339153   SOLOMON THOMAS         JAMES      125    TUXEDO RD             ATHENS     GA   30606        Oct 1 2020   IL
                       CLARKE     10561637   SORIANO    ASHLEY      NICOLE     460    BARNETT SHAPT H1      ATHENS     GA   30605        Jul 1 2020   TX
                       CLARKE     08830171   SOWELL     SINCLAIR    JONATHAN 171      WOODSTONE DR          ATHENS     GA   30605        Jul 1 2020   OR
                       COBB       11701567   AIKENS     CHARLES     CHRISTOPHE2095    WINSBURG WAY NW       KENNESAW GA     30144        Sep 1 2020   MO
                       COBB       06106937   DAMPHA     FATOU                  3525   RIVER HEIGHTS XING SE MARIETTA GA     30067        Jun 1 2020   FL
                       COBB       10490341   DANASTORGSARAH         PAOLA      6022   CUMBERLAND GLEN LN S SMYRNA      GA   30080        Apr 1 2020   TN
                       COBB       03089457   DUNCAN     TONI        ADRIENNE 2676     MOON CABIN DR         POWDER SP GA    30127-3791   Aug 1 2020   CT
                       COBB       10377182   DUNLAP     BRENNA      DIANE      2786   SUMMER RIDGE LN NW KENNESAW GA        30152        Oct 1 2020   WA
                       COBB       08222073   DUNLAP     CAMERON     OWENS      2786   SUMMER RIDGE LN NW KENNESAW GA        30152-2711   Oct 1 2020   WA
                       BARTOW     00661394   DUKE       CYNTHIA     OGLESBY    36     SKYVIEW CIR           CARTERSVIL GA   30120-2036   Oct 1 2020   SC
                       CHATHAM    01666286   STRINGER NANCY         ELLEN      1514   TRAFFORD LN           SAVANNAH GA     31410        Oct 1 2020   AL
                       CHATHAM    01586426   STRINGER WILLIAM       BRUCE      1514   TRAFFORD LN           SAVANNAH GA     31410        Oct 1 2020   AL
                       CHATHAM    10651930   STRUNJAS MARIA         PAULA      216    COFFEE POINTE CIR     SAVANNAH GA     31419        Nov 1 2016   SC
                       CHEROKEE   06489844   BOATRIGHT STEPHANIE    E          405    CRABAPPLE SPRINGS CT WOODSTOCKGA      30188        Oct 1 2020   TN
                       CATOOSA    11355998   RIVET      CANDACE     STEVENS    285    FIELDSTONE DR         RINGGOLD GA     30736        Sep 1 2020   TX
                       CATOOSA    11405498   RIVET      JOSHUA      JUDE       285    FIELDSTONE DR         RINGGOLD GA     30736        Sep 1 2020   TX
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 232 of 559




                                                                                             Page 31
                                                                                      GA NCOA Out of State


                       COBB       11449983   BARCLAY    DASIA      LESHAY     4949    OAKDALE R D616        SMYRNA     GA   30080        Jun 1 2019   IL
                       COBB       07191215   POWELL     RYAN       JOSEPH     2326    SEBRING CT SW         MARIETTA GA     30064-4339   Aug 1 2019   TN
                       COBB       04877983   POWERS     EMILY      ELIZABETH 106      SHANE WAY SE          MABLETON GA     30126-1457   Oct 1 2019   NC
                       CARROLL    04641394   WIGGINS    KATINA     L          120     PLEASURE DR           CARROLLTO GA    30116-5599   Jul 1 2018   TN
                       CARROLL    03112306   WILCOX     DELLA      L          55      SHADOW LN             CARROLLTO GA    30117-5571   Sep 1 2020   AL
                       CARROLL    10326489   WILDER     JANICE     MAY        173     OAK LEAF DR           CARROLLTO GA    30116        Sep 1 2020   CO
                       CHATHAM    08779569   MCCULLOUGCHELSEA      RANI       10612   MIDDLEGRO APT 312    SAVANNAH GA      31419        Jul 1 2017   FL
                       COBB       11019024   MUSA       LAYLA      MUTAZ      2215    LAKE PARK DT          SMYRNA     GA   30080        Dec 1 2019   DC
                       BIBB       08931048   PITCHER    ANTHONY               224     SHETLAND CT           MACON      GA   31216        Feb 1 2020   LA
                       BLECKLEY   10930101   KLINE      MIKKI      LEIGH      256     CREST DR              COCHRAN GA      31014        Jun 1 2019   LA
                       COBB       11302569   LOPEZ      JACQUELINE            2172    SHILLINGS CHASE DR NW KENNESAW GA     30152        Oct 1 2020   WI
                       COBB       10607927   LOPEZ      JOSHUA     LEE        4623    UNICORN PT            POWDER SP GA    30127        Aug 1 2019   NC
                       COBB       12089336   LOPEZ      PATRICK    JOSEPH     3019    PACES LAKE DR SE      ATLANTA    GA   30339        Jul 1 2020   OK
                       COBB       04843842   RUSSELL    MARTHA     A          3413    WINDRIDGE DR          MARIETTA GA     30066        Sep 1 2019   TX
                       BULLOCH    10530213   MCCLURE KYLE          THOMAS     819     WOODS HOLE CIR        STATESBOR GA    30461        Feb 1 2019   MO
                       CHATHAM    08334220   WARE       STEVEN     LADON      3521    BULL ST     APT 3     SAVANNAH GA     31405        Aug 1 2020   MI
                       CHATHAM    02133994   WARNER     MARK       GREGORY 2          JOHNNY MERAPT 914     SAVANNAH GA     31410        Mar 1 2020   WV
                       BERRIEN    00584136   MOREY      TONYA      REBECCA    14540   US HIGHWAY 129        NASHVILLE GA    31639        Aug 1 2020   HI
                       BERRIEN    07741676   NOVACK     CHAD       ALAN       1509    S DOGWOOD DR          NASHVILLE GA    31639        Mar 1 2020   MS
                       COBB       03110145   LEWIS      MARY       MARGARET 416       WESTLAKE CT NW        MARIETTA GA     30064        Jan 1 2020   FL
                       CHEROKEE   10982322   TOMASETTI JOANN                  491     MOUNTAIN VIEW LN      WOODSTOCKGA     30188        Oct 1 2020   NY
                       CHEROKEE   11917651   ROWAN      ROBIN      L          2603    RIVER ROCK CT         WOODSTOCKGA     30188        Jun 1 2020   AL
                       COBB       11699798   HOLLOWAY SHAYLA       PAULEEN SIM2121    WINDY HILL 1746      MARIETTA GA      30060        Jul 1 2019   NC
                       BARROW     11584528   BOATWRIGH STEPHANIE KAYE         125     SPRINGBROOK DR       AUBURN      GA   30011        Mar 1 2018   AL
                       CHEROKEE   10492679   BROWN-HAR MELANIE     JANINE     543     MIRRAMONT PL         WOODSTOCKGA      30189        Aug 1 2020   TX
                       BIBB       10644639   COLBERT    MALIK      ANTWAN     1791    KAYS CT               MACON      GA   31220        Apr 1 2020   CO
                       CHEROKEE   05807268   GALASSO    WILLIAM    CLAYTON    3335    UPPER BETHANY RD      BALL GROUNGA    30107        May 1 2020   WA




  Ex. 2 to Petition:
                       CHEROKEE   08340262   GALLOWAY TRAVIS       LEMONTE    139     HIDDEN CREEK DR       CANTON     GA   30114        May 1 2019   CA




Braynard Declaration
                       COBB       07175069   HUFFMAN DUSTIN        RAY        3626    VELMA DR              POWDER SP GA    30127-1353   Sep 1 2017   FL
                       BARTOW     01309362   JENKINS    JOSEPH     EUGENE     950     E MAIN ST APT 326     CARTERSVIL GA   30121        Oct 1 2020   FL
                       BARTOW     01309367   JENKINS    TERESA     PARKS      950     E MAIN ST APT 326     CARTERSVIL GA   30121        Oct 1 2020   FL
                       CLAYTON    06452463   EBERHART BERANDA      KESHUN     396     MONTGOMERY PL         JONESBORO GA    30238        Feb 1 2018   AL
                       BEN HILL   10342537   ROBITZSCH BRITTON     LEE        104     HAMPTON CT            FITZGERALD GA   31750        Jun 1 2020   CO
                       CAMDEN     03755036   GRIFFIN    AARON      THATCHER 704       WILD GRAPE DR         SAINT MARY GA   31558        May 1 2020   AK
                       CAMDEN     03882436   GRIFFIN    CHERYL     N          704     WILD GRAPE DR         SAINT MARY GA   31558        May 1 2020   AK
                       CHATHAM    10661789   SEAGER     CAMERON AARON         18      WINTER LAKE CIR       SAVANNAH GA     31407        Aug 1 2019   SC
                       CHATHAM    07163029   HOLMES     MARY       ELIZABETH 201      COMMODORE DR          SAVANNAH GA     31410        Jan 1 2019   VA
                       CHATHAM    01559024   BATTLE     MONICA     RENEE      157     PINE VIEW XING        POOLER     GA   31322        Jun 1 2018   AP
                       CHATHAM    12110912   BAUR       MATTHEW JOSEPH        505     VICEROY DR            POOLER     GA   31322        Jun 1 2019   TX
                       CHATHAM    11632487   BAUZA      EVAN       JAMES      1302    DIETER ST             SAVANNAH GA     31404        Dec 1 2019   NC
                       CHATHAM    10547475   BAYNES     BEVERLEY ELAINE       6       RIVER ROCK RD         SAVANNAH GA     31419        Sep 1 2020   NJ
                       BRYAN      10940024   LAZALA-STO MAYRA      A          21425   GA HIGHWAY 144        RICHMOND HGA    31324        Oct 1 2020   AE
                       BRYAN      06621548   PEZEL      MARK       EDWARD     136     PARKER LN             RICHMOND HGA    31324        May 1 2019   AE
                       BRYAN      07577421   PIERCE-LUN CURSHA     NKOYA      601     BRISTOL WAY           RICHMOND HGA    31324        Aug 1 2020   TN
                       COBB       08797258   KEAN       ANNA       MARIE      1216    AKERS RIDGE DR SE     ATLANTA    GA   30339        Oct 1 2020   FL
                       COBB       06817494   KEARNEY    MATTHEW               2700    PACES FERR803         ATLANTA    GA   30339        Jan 1 2020   MD
                       CHATHAM    11612441   RICHARDS BRYAN        MICHAEL    450     AL HENDERSUNIT 1307 SAVANNAH GA       31419        Jul 1 2020   NC
                       CHATHAM    06108102   RICHARDS EMILY        MAE        209     COLUMBUS DR           SAVANNAH GA     31405        Mar 1 2020   SC
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 233 of 559




                                                                                             Page 32
                                                                                      GA NCOA Out of State


                       CHATHAM    12109184   RICKETTS MORGEN       KATHERINE V15      BRASSELER APT K27   SAVANNAH GA     31419        Aug 1 2020   MD
                       CLARKE     02347965   PRATER    ERICA       LYN        445     PROVIDENCE RD       ATHENS     GA   30606        Oct 1 2020   IL
                       CLARKE     10810117   PRATT     JESSIE      ROY        233     SIDNEY LANIER AVE   ATHENS     GA   30607        Jul 1 2020   NC
                       CLAYTON    11135149   WALLS     CHARMAIN               7393    TARA RD    APT 605  JONESBORO GA    30236        Feb 1 2020   TX
                       CHATHAM    06476717   JOHNSON SARABETH      LAWLER     305     JOHNSTON ST         SAVANNAH GA     31405        Oct 1 2020   NC
                       CHATHAM    11570570   JOHNSON SHARON        M          119     E 61ST ST APT B     SAVANNAH GA     31405        Jan 1 2018   CT
                       CHATHAM    06136826   JOHNSON VICKIE        LYNN       1400    BARNES DR APT 101   SAVANNAH GA     31415        Jul 1 2020   VA
                       BACON      06826042   PEAVY     MATTHEW     TRAVIS     114     W 10TH ST           ALMA       GA   31510-2212   Apr 1 2020   MI
                       BACON      07589154   PEAVY     WHITNEY     LANE       114     W 10TH ST           ALMA       GA   31510-2212   Apr 1 2020   MI
                       CHATHAM    11364670   ARMSTRONGREBECCA      KATE       10714   ABERCORN SAPT 22A   SAVANNAH GA     31419        May 1 2020   NH
                       CHATHAM    07821128   ARRINGTON JAMES       LEROY      1201    KING GEORGAPT 82    SAVANNAH GA     31419        Sep 1 2020   OH
                       CHATHAM    07718889   ARRINGTON TRACEY      LYNN       1201    KING GEORG-APT.82   SAVANNAH GA     31419        Sep 1 2020   FL
                       CHATHAM    12216136   ARTHUR    RYAN        BURHL      2114    E 62ND ST           SAVANNAH GA     31404        Oct 1 2020   KS
                       CAMDEN     12255581   SETH      RAVEN       XAVIERA-FRA211     BRANT CREEK CIR     SAINT MARY GA   31558        Feb 1 2020   MD
                       CAMDEN     11718661   SETH      WENDY       VICTORIA   211     BRANT CREEK CIR     SAINT MARY GA   31558        Feb 1 2020   MD
                       CAMDEN     11676183   SHANNON PAMELA        JEAN       121     OARSMAN XING        SAINT MARY GA   31558        Oct 1 2020   IL
                       CAMDEN     11623866   SHANNON STEPHEN       JOSEPH     121     OARSMAN XING        SAINT MARY GA   31558        Oct 1 2020   IL
                       CAMDEN     05052462   SHELDEN   TARA        LYNN       11919   COLERAIN R APT 923  SAINT MARY GA   31558        Jun 1 2020   AL
                       BARROW     00865465   PINNELL   BETTY       BEATRICE 70        PICKLESIMO LOT 2    WINDER     GA   30680-4158   Aug 1 2020   MO
                       BARTOW     04631405   WHEELER HEAVEN                   1024    ROSEWOOD LN SE      CARTERSVIL GA   30121        Apr 1 2020   SC
                       COBB       08044864   MAY       KELLIE      MICHELLE 1950      ROSWELL RD7C5       MARIETTA GA     30068        Apr 1 2020   SC
                       COBB       12277193   MCGINNESS MATTHEW     LANE       2784    NORTHGATE WAY NW    ACWORTH GA      30101        Mar 1 2020   AL
                       BURKE      08561378   ALEXANDER JOANNE                 220     GREINER CIR         HEPHZIBAH GA    30815-6851   Oct 1 2020   MA
                       CHATHAM    10428526   NOLAND    NANCY       ANN        203     W WALDBUR APT D     SAVANNAH GA     31401        Oct 1 2020   MO
                       COBB       10263377   CALDWELL ZACHARY      AARON      4623    WEHUNT COMMONS DR S SMYRNA     GA   30082        May 1 2019   WA
                       CHATHAM    08250755   ESTEY     DANIELLE    MARIE      520     DURANT AVE          SAVANNAH GA     31404        Aug 1 2020   TN
                       CATOOSA    04795053   BROWN     SUSAN       DENISE     201     SHELBY ST           FORT OGLETGA    30742-3722   Dec 1 2019   TN




  Ex. 2 to Petition:
                       CATOOSA    06532816   BRUCE     AMANDA      MAY        56      STONE THROW LN      CHICKAMAUGGA    30707        Oct 1 2020   MI




Braynard Declaration
                       CATOOSA    10714310   BRUCE     JOHN        DAVID      56      STONE THROW LN      CHICKAMAUGGA    30707        Oct 1 2020   MI
                       CHEROKEE   10287416   BOWMAN    RYAN        MICHAEL    685     IRON MOUNTAIN RD    CANTON     GA   30115        Jun 1 2020   TX
                       CHEROKEE   11192571   NASH      SARAH       IMAD       134     MILLSTONE MANOR CT WOODSTOCKGA      30188        Dec 1 2018   CA
                       CHEROKEE   05278568   WEEKS     BRANDON     HIRSCH     402     TOWNSHIP LN         WOODSTOCKGA     30189        Dec 1 2019   OH
                       CHEROKEE   10274246   WEEKS     JAIME       LYNN       402     TOWNSHIP LN         WOODSTOCKGA     30189        Dec 1 2019   OH
                       BARROW     07193351   WEATHERSBDONNA        MARIE      206     2ND ST     APT 4    WINDER     GA   30680        Mar 1 2018   FL
                       BARROW     07334193   GOSSLING JAMES        FRIEDEL    890     WHISPERING PINES RD WINDER     GA   30680        Mar 1 2020   CA
                       COBB       12841857   LABARRE   KALEB       ANTHONY 3119       SWALLOW DR NE       MARIETTA GA     30066        Oct 1 2020   FL
                       COBB       04720643   LABARRE   KURTIS      ANTHONY 3119       SWALLOW DR NE       MARIETTA GA     30066        Oct 1 2020   FL
                       COBB       10977148   LABELLA   ELIZABETH              2207    CEDAR FORKS DR      MARIETTA GA     30062        Jul 1 2020   FL
                       CATOOSA    12493610   WILLIAMS  MARANDA     LYNN       339     AKINS RD            RINGGOLD GA     30736        Oct 1 2020   TN
                       BRYAN      10593944   FREEZE    JADEN       YOUNG      1239    SAINT CATHERINE CIR RICHMOND HGA    31324        Dec 1 2019   MD
                       CLARKE     04725049   NELSON    JACE        MARLOW     131     BARRINGTONAPT 1     ATHENS     GA   30605        Jul 1 2020   VA
                       CLARKE     10899923   NELSON    MARQUISE    MATHIAS    255     THE PRESER428       ATHENS     GA   30606        Sep 1 2020   FL
                       BARTOW     11547818   WILMOT    EMILY       GRACE      59      MISSION RIDGE DR SW CARTERSVIL GA   30120        Aug 1 2020   TN
                       CHEROKEE   12440085   REINER    MARK        DOUGLAS 1109       WILEY BRIDGE RD     WOODSTOCKGA     30188        Aug 1 2020   FL
                       CHEROKEE   12440273   REINER    REBEKAH     SARAH      1109    WILEY BRIDGE RD     WOODSTOCKGA     30188        Aug 1 2020   FL
                       CLARKE     12060136   PEDRAZA   MAYRA       ALEJANDRA 171      WOODSTONE DR        ATHENS     GA   30605        Jul 1 2020   OR
                       BRYAN      11344188   NORRIS    CHRISTA     DIANE      50      EDDENFIELD LN       RICHMOND HGA    31324        Oct 1 2020   KS
                       BRYAN      11344190   NORRIS    ROBERT      DAVID      50      EDDENFIELD LN       RICHMOND HGA    31324        Oct 1 2020   KS
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 234 of 559




                                                                                            Page 33
                                                                                   GA NCOA Out of State


                       COBB       06356297   MORRELL MICHAEL     RANDAL    3969    SENTRY XING           MARIETTA GA      30068-2561   Nov 1 2019   SC
                       COBB       10732527   HARRIS    SYDNEY    ANGELIQUE 1446    FEROCITY RIDGE WAY N WKENNESAW GA      30152        Jul 1 2020   TX
                       COBB       12237273   ABELS     JOSHUA    SCOTT     1659    BROUSSARD WAY NE      MARIETTA GA      30066        Mar 1 2020   IL
                       CLAYTON    07104494   HIGH      TUNISIA   ANN       11232   GENOVA TER            HAMPTON GA       30228        Jun 1 2019   NC
                       COBB       12206601   BROYLES   PARKS     ELIZABETH 3314    WOODSFIELD DR NE      MARIETTA GA      30062        Jun 1 2020   TN
                       CAMDEN     00523272   ATKINSON GARFYANGIAS          10061   DOVER BLUFF ROAD EXT WAVERLY GA        31565-2404   Aug 1 2020   FL
                       CAMDEN     05221614   ATTAWAY   DEAN      CALVIN    506     LAKE JORDAN BLVD W    KINGSLAND GA     31548        Mar 1 2020   FL
                       BARTOW     08866454   CARRINGTONMICHAEL   DAVID     23      LAKETOP DR SE         CARTERSVI L GA   30121-7683   Jul 1 2019   FL
                       CARROLL    10952422   WARE      DESTINY   NICHOLE   297     LAMBERT OVERLOOK CIR CARROLLTO GA      30117        Aug 1 2020   LA
                       CLARKE     11447431   HUDLER    HALEY     JOY       909     E BROAD ST APT 641    ATHENS      GA   30601        Jul 1 2020   TN
                       CLAYTON    05539036   BRADSHER JESUS                67      RIVERCREST CT         RIVERDALE GA     30274        May 1 2020   VA
                       CLAYTON    05945597   SULLIVAN  BRENDA    UDORA     1611    DRAKES DR             JONESBORO GA     30236        Jun 1 2020   FL
                       CLAYTON    11577316   SUTTON    CHARLA    TAWONDA 1097      MARY LEE CT           RIVERDALE GA     30296        Sep 1 2020   OK
                       CLARKE     10511387   BIRD      MICHAELA            131     E BROAD ST APT 502    ATHENS      GA   30601        Jul 1 2020   NJ
                       CLARKE     05417217   GRAHAM    GREGORY SCOTT       102     KALEN HOLW            ATHENS      GA   30606        Sep 1 2020   VA
                       CLARKE     10838645   GRAHAM    JEROME    ALEXANDER 123     EAGLEWOOD WAY         ATHENS      GA   30606        May 1 2020   OH
                       CLARKE     10838648   GRAHAM    KETURA    BLONDELLE 123     EAGLEWOOD WAY         ATHENS      GA   30606        May 1 2020   OH
                       BROOKS     03575401   DITMAN    DAVID               48      GREENRIDGE ST         VALDOSTA GA      31602-7524   Aug 1 2020   CA
                       BROOKS     06079793   EDMONDSONMARY       K         108     WALKER LN             BARNEY      GA   31625        Oct 1 2020   CA
                       COBB       05682189   ASKEW     ROTTERION DEMETRIUS 2040    RIDGESTONE LNDG SW MARIETTA GA         30008        May 1 2020   MI
                       CHEROKEE   11057479   YOUNG     CATHERINE MARY      11000   AVONLEA PL 406        WOODSTOCKGA      30189        Sep 1 2020   AR
                       CHEROKEE   11124640   YOUNG     CHARLES   STANLEY   11000   AVONLEA PL 406        WOODSTOCKGA      30189        Sep 1 2020   AR
                       CHEROKEE   00516914   YOUNG     ETHEL     G         105     BASCOMB DR            WOODSTOCKGA      30189-3501   Aug 1 2018   FL
                       CHEROKEE   07173951   FERNANDEZ MICHAEL   VICTOR    4416    HOLLY SPRI NAPT 13203 HOLLY SPRINGA    30115        Oct 1 2020   FL
                       CHEROKEE   03943242   FERNIE    DAVID     RICHARD   301     HERITAGE D 304        CANTON      GA   30114        Oct 1 2018   NC
                       CHEROKEE   08343668   FESSEHAYE LIONEL    SCOTT     214     PARKRIDGE DR          WOODSTOCKGA      30189        Aug 1 2020   VA
                       CHEROKEE   10821408   FESSEHAYE YVONNE              214     PARKRIDGE DR          WOODSTOCKGA      30189        Aug 1 2020   VA




  Ex. 2 to Petition:
                       BERRIEN    12667361   PAYNE     JEREMY    RAY       301     N DAVIS ST            NASHVILLE GA     31639        Oct 1 2020   FL




Braynard Declaration
                       BERRIEN    11025213   PEREZ     BRITTNY   LYNN      175     NORTH ST              RAY CITY    GA   31645        Jun 1 2020   TX
                       BERRIEN    00581480   PETTY     SHIRLEY   M         411     TALMADGE LINDSEY RD NASHVILLE GA       31639-5407   Sep 1 2020   MS
                       BARTOW     10862259   MOHON     ZACHARY   LEONARD   57      HOLLY SPRINGS RD NE WHITE         GA   30184        Feb 1 2020   LA
                       COBB       07927269   KELLENBERGMARY      ANN       2071    DAYRON CIR            MARIETTA GA      30062-1780   Sep 1 2020   FL
                       COBB       08326519   ANDERSON MEGAN      BODE      4067    AUDUBON DR            MARIETTA GA      30068        Apr 1 2020   TX
                       BULLOCH    11470321   RAYMOND SHEILA      CARTER    14      OVERLAND ST           STATESBOR GA     30458        Sep 1 2018   NY
                       BARROW     08411496   CANNON    ERICA     VERNELL   200     DEER WALK DR          WINDER     GA    30680        Jul 1 2020   MD
                       CARROLL    12452577   GRAVES    BRANDON GABE        801     HICKORY LEVAPT 7334   VILLA RICA GA    30180        May 1 2020   AZ
                       CARROLL    10632289   GRAY      TREVOR    DALLAS    4422    MOUNT ZION RD         CARROLLTO GA     30117        Oct 1 2020   AL
                       COBB       10354662   HENLEY    ARWAKEE KHAN-TAE 1250       POWDER SP 2212        MARIETTA GA      30064        Dec 1 2019   MS
                       COBB       12262890   HENLEY    KATE      D'LYNN    3073    SHELBOURNE TRCE NW KENNESAW GA         30144        Oct 1 2020   IL
                       CHATHAM    11886825   BELZ      AARON     SANDERSON410      E 53RD ST             SAVANNAH GA      31405        Oct 1 2020   MO
                       CHATHAM    07042952   QUINCY    BRIAN     CHRISTOPHE125     WAVERLY WAY           SAVANNAH GA      31407        Aug 1 2020   FL
                       CHATHAM    12108397   CONNER    JEANETTE ANDREA     1007    JEFFERSON UNIT 1/2    SAVANNAH GA      31401        Nov 1 2019   NY
                       CLAYTON    06531965   RAY       JO        ANN       5449    ASH ST                FOREST PARGA     30297        Jun 1 2020   FL
                       BIBB       03363986   EARLEY    BEVERLY   M         3013    TIFFIN CIR            MACON       GA   31204-1034   Sep 1 2020   TN
                       BIBB       04396531   EARLEY    DANNIE    MONEY     3013    TIFFIN CIR            MACON       GA   31204-1034   Sep 1 2020   TN
                       BIBB       03330033   EASTER    LINDA     BRENNAN 115       S HAVEN CT            MACON       GA   31210-1214   Mar 1 2020   IL
                       BRANTLEY   10102973   MOREHOUSEZACHARY    RYAN      61      OGEECHEE TRL          WAYNESVIL LGA    31566        Jun 1 2020   VA
                       BUTTS      01418149   WYNN      MARIA     R         169     RIDGEWAY RD           JACKSON     GA   30233-5757   Jul 1 2020   FL
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 235 of 559




                                                                                          Page 34
                                                                                     GA NCOA Out of State


                       COBB       10950078   BUMGARDN EJOHN       BLAKE      400     BELMONT PL1109       SMYRNA     GA   30080        May 1 2020   ID
                       BULLOCH    08714649   TORRES    JOSHUA     PETER      1018    JOHNSON DR           STATESBOR GA    30461        Aug 1 2019   FL
                       BULLOCH    10105608   TORRES    NAYDA      IVETTE     446     MYRTLE CROSSING LN   STATESBOR GA    30458        Oct 1 2020   VA
                       CAMDEN     11952058   COCO      ETHAN      LANE       505     BOWEN ST             SAINT MARY GA   31558        Aug 1 2020   FL
                       COBB       06504357   CARTER    NEVA       VIVIA      1593    BRYNWOOD CT NW       ACWORTH GA      30101-4584   Oct 1 2020   IL
                       CLARKE     10010992   FORESTER HENRY       HAYES      145     GRAN ELLEN DR        ATHENS     GA   30606        Aug 1 2020   NC
                       CLARKE     08710317   FORRESTER BOBBY      ANDREW     138     WELCH PL APT 4       ATHENS     GA   30606        Aug 1 2018   OR
                       BRYAN      11719041   MEECE     KIMBERLY   DANA       460     CREEKSIDE CIR        ELLABELL GA     31308        Apr 1 2020   SC
                       CLAYTON    06718272   DIXON     IVETTE                7206    GEORGES WAY          MORROW     GA   30260-4162   Aug 1 2020   CO
                       CLAYTON    08638616   DIXON     LORI       GRACE WILD7206     GEORGES WAY          MORROW     GA   30260-4162   Aug 1 2020   CO
                       BIBB       08833587   HAWKINS   SHANNON    CAPRICE    6711    CHRISWOOD DR         MACON      GA   31216        Oct 1 2020   RI
                       CHEROKEE   08396123   PAHLAS    JACOB      DANIEL     1590    DOGWOOD LN           ACWORTH GA      30102-1817   Sep 1 2020   AK
                       BARROW     12442258   JONES     JUSTIN     DAVID      446     HARVEY LOKEY RD      BETHLEHEM GA    30620        Aug 1 2020   SC
                       BARTOW     04170417   HOUSTON POLLYANNA    RAE        35      BRENT CIR SW         CARTERSVIL GA   30120        Apr 1 2020   AR
                       CHATHAM    11859522   CRUZ      ARACELI               410     E 53RD ST            SAVANNAH GA     31405        Oct 1 2020   MO
                       CHATHAM    11878134   CSAN      SETH       RYAN       108     BREVARD CT           SAVANNAH GA     31410        Jul 1 2020   NC
                       CHATHAM    10139577   CUNNINGHA MARGARET   MCCLEERY 1525      SPALDING RD          SAVANNAH GA     31406        Aug 1 2020   FL
                       CHATHAM    10578208   CUNNINGHA PATRICK    JAMESON    112     DAVIDSON AVE         SAVANNAH GA     31419        Jun 1 2020   TX
                       COBB       07361925   LEVY      ISAAC      BENJAMIN 900       BATTERY AV 329       ATLANTA    GA   30339        Sep 1 2020   SC
                       CAMDEN     11890024   COPLEY    SHANNON    LEIGH-MONIQ414     EAGLE BLVD           KINGSLAND GA    31548        Jun 1 2020   VA
                       BULLOCH    12538220   ROBERTS   ENGLON     LEO        552     E MAIN ST APT 524    STATESBOR GA    30461        Jun 1 2020   AZ
                       CHEROKEE   02110749   STEINBERG SUE        ANN        239     ROSE COTTAGE DR      WOODSTOCKGA     30189-7429   Apr 1 2020   TN
                       CLARKE     10810089   GRAIZBORD DIANA      BEVIN      120     EDWARDS CIR          ATHENS     GA   30606        Sep 1 2020   NJ
                       CHEROKEE   00480379   KISER     JUDY       GILDER     206     CEDAR WOODS WAY      CANTON     GA   30114-6696   Oct 1 2020   FL
                       CHEROKEE   00798271   KISER     THOMAS     WILSON     206     CEDAR WOODS WAY      CANTON     GA   30114-6696   Oct 1 2020   FL
                       CHEROKEE   11159058   MONAHAN SARAH        KAY        123     LAUREL CANYON TRL    CANTON     GA   30114        Mar 1 2018   AL
                       CHEROKEE   11755419   MONFORE LYNNE        M          104     MANLEY CT            WOODSTOCKGA     30188        Oct 1 2020   MO




  Ex. 2 to Petition:
                       CHATHAM    11876138   WILLEBY   RANDOLPH   CRAIG      31      HASLEITERS RETREAT   SAVANNAH GA     31411        Oct 1 2020   CA




Braynard Declaration
                       CHATHAM    11876125   WILLEBY   SHARYLON   IRENE      31      HASLEITERS RETREAT   SAVANNAH GA     31411        Oct 1 2020   CA
                       CHATHAM    12850472   BROWN     AHNIA                 8       LAUREL RIDGE CT      PORT WENTW GA   31407        Jan 1 2018   MD
                       CHATHAM    10660284   BROWN     ASHLEY                105     TAHOE DR             POOLER     GA   31322        Oct 1 2020   PA
                       CHEROKEE   11728019   FLOOD     STEPHEN    MATTHEW 337        SPOTTED RIDGE CIR    WOODSTOCKGA     30188        Aug 1 2020   KS
                       CHATHAM    04053722   RAGLAND   CHARLES    E          630     E 38TH ST            SAVANNAH GA     31401-9262   Oct 1 2020   SC
                       CALHOUN    10016523   ALLEN     JOSHUA     EARL       14276   GA HIGHWAY 37        MORGAN     GA   39866        Feb 1 2020   MD
                       COBB       10565069   CROFTS    KRISTIN    MARIE      2055    BARRETT LA 1502      KENNESAW GA     30144        Jul 1 2018   MD
                       COBB       11887152   MANGRUM ANTHONY      WADE       3041    HYACINTH DR          AUSTELL    GA   30106        Oct 1 2020   CO
                       COBB       03241984   MANGRUM NORA         KISEBACH 3041      HYACINTH DR          AUSTELL    GA   30106-2621   Oct 1 2020   CO
                       BURKE      08321138   LAMIE     MICHAEL    TIMOTHY    5092    GA HIGHWAY 56 N      WAYNESBORGA     30830        May 1 2020   SC
                       BULLOCH    10643731   PARKS     VICTORIA   SUMMER     435     S MAIN ST APT 145    STATESBOR GA    30458        Jun 1 2020   VA
                       BRYAN      10736432   HUAMBACHAMARTIN      HUMBERTO 70        KEPLER LOOP          RICHMOND HGA    31324        May 1 2018   AE
                       BRYAN      12040811   HUGGY     JASON      MARK       9       CROSSING DR          RICHMOND HGA    31324        Sep 1 2020   IL
                       BRYAN      11559719   HUGHES    CADE       WHITTEN    285     WINDSONG DR          RICHMOND HGA    31324        Jul 1 2020   AA
                       BRYAN      10116752   HUGHES    CELENA     ODONNELL 285       WINDSONG DR          RICHMOND HGA    31324        Jul 1 2020   AA
                       BRYAN      12335513   HUGHES    COHEN      GAGE       285     WINDSONG DR          RICHMOND HGA    31324        Jul 1 2020   AA
                       BRYAN      10116753   HUGHES    JEREL      EDWIN      285     WINDSONG DR          RICHMOND HGA    31324        Jul 1 2020   AA
                       BRYAN      04933641   HUMES     SHILOH                99      BRACLAKIN RD         RICHMOND HGA    31324        Feb 1 2020   AL
                       BRYAN      02245373   HUNT      REBECCA    LYNN       79      WILLIAMSON DR        RICHMOND HGA    31324        May 1 2020   TN
                       BRYAN      06374250   HUNTER    BEN        COTTER     40      CHAPEL LN            RICHMOND HGA    31324        Jul 1 2018   KS
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 236 of 559




                                                                                           Page 35
                                                                                      GA NCOA Out of State


                       BRYAN      06261257   HUNTER     LORI      B           40      CHAPEL LN            RICHMOND HGA    31324        Jul 1 2018   KS
                       CLAYTON    02946591   TREGEAR    JOYANNE   MULLIGAN    22      HARBOUR LAKE DR      FAYETTEVILLGA   30215-6602   Mar 1 2020   CA
                       CHEROKEE   10828090   MAYFIELD ANNA        LEIGH       300     WINTERTHUR ESTATES T CANTON     GA   30114        Jun 1 2020   TN
                       COBB       12097848   LEWIS      DOMINIQUE LAMAR       704     WINDCLIFF DR SE      MARIETTA GA     30067        Jul 1 2019   FL
                       COBB       10156340   LEWIS      HELENA    C           2010    ROSWELL RD31C7       MARIETTA GA     30068        Jun 1 2020   VA
                       COBB       03626407   HOGUE      JONATHAN L            1235    CHANNEL PARK SW      MARIETTA GA     30064        Oct 1 2020   FL
                       COBB       07982573   KARASIK    ALEXANDER B           4720    HARNESS CT SE        SMYRNA     GA   30082        Apr 1 2020   CA
                       CAMDEN     05037494   NELESKI    EDWARD    MICHAEL     103     DOVE HOLLOW CT       SAINT MARY GA   31558        Sep 1 2020   VA
                       CAMDEN     10630991   NELESKI    ELIZABETH             103     DOVE HOLLOW CT       SAINT MARY GA   31558        Sep 1 2020   VA
                       CAMDEN     11349812   NELESKI    OLIVER    MICHAEL     103     DOVE HOLLOW CT       SAINT MARY GA   31558        Sep 1 2020   VA
                       CAMDEN     04644713   NELESKI    PATRICIA  EARLS       103     DOVE HOLLOW CT       SAINT MARY GA   31558-4316   Sep 1 2020   VA
                       CAMDEN     12267885   NELSON     DYLAN     SCOTT       11919   COLERAIN R APT 116   SAINT MARY GA   31558        Jul 1 2019   PA
                       CAMDEN     12030949   NESHEIM    MADALYN               116     BOATSMAN WAY         SAINT MARY GA   31558        Jul 1 2020   NE
                       CHATHAM    10430375   LIN        I-PEI     SUN         106     LEE BLVD             SAVANNAH GA     31405        Mar 1 2020   SC
                       CHATHAM    12373907   LINER      KENDALL   BLAKE       507     KENDAL CT            SAVANNAH GA     31419        Oct 1 2020   VA
                       CHEROKEE   08123763   SCHAFFER KARL        MICHAEL     117     ASHTON FARMS DR      CANTON     GA   30115        Sep 1 2018   NY
                       CHEROKEE   10162178   SCHELL     ABBEY     CHRISTINA   6981    HERITAGE PL          ACWORTH GA      30102        Aug 1 2020   CO
                       CHEROKEE   06686427   SCHERER LORRAINE IRENE           137     RENFORD RD           BALL GROUNGA    30107        Oct 1 2020   VT
                       CLAYTON    10916185   NELSON     CASEY     LAMAR       269     HIGHWAY 13 APT 709   RIVERDALE GA    30274        Sep 1 2020   CA
                       CLAYTON    05155082   NELSON     CRYSTAL   FRENETTE    1318    REVELSTOKE CV        RIVERDALE GA    30296        Jun 1 2018   TN
                       CHATHAM    10953693   RAWDON     PAMELA                12300   APACHE AVEAPT 1507   SAVANNAH GA     31419        Oct 1 2020   AL
                       CHATHAM    07762894   FRANKEL    MATTHEW DAVID         26      COLUMBUS DR          SAVANNAH GA     31405        Sep 1 2020   ID
                       CHATHAM    10637264   FRANKLIN RHONDA      PATRICE     16      MELODY DR            POOLER     GA   31322        Apr 1 2018   AE
                       CHATHAM    10490911   FRANQUI    BRETT     HAMILTON    319     SONOMA DR            POOLER     GA   31322        Jul 1 2020   FL
                       CHATHAM    06547747   JONES      GENINE                107     TIMBERLAND GAP RD    POOLER     GA   31322-9007   May 1 2017   MD
                       CHATHAM    05787549   MYERS-SMIT MALLORY   MACKAY      101     LAGOON VIEW XING     SAVANNAH GA     31410        Aug 1 2017   AE
                       CHATHAM    12502926   NADEAU     NANCY     LYN         111     COCKLE SHELL RD      SAVANNAH GA     31419        Sep 1 2020   FL




  Ex. 2 to Petition:
                       CHATHAM    10278534   BROWN      MICHAEL   LEE         105     TAHOE DR             POOLER     GA   31322        Oct 1 2020   PA




Braynard Declaration
                       BRYAN      01529527   GIDDENS    CRYSTAL   DAWN        831     MANNIE ENGLISH RD    ELLABELL GA     31308        Jun 1 2020   ND
                       BRYAN      12849745   JUDD       MARCUS                32      HOPE CREEK DR        RICHMOND HGA    31324        Jun 1 2019   SC
                       BARROW     08411984   FULCHER    JAN       JOYCE       2428    FISK FALLS DR        BRASELTON GA    30517-3413   Oct 1 2020   NC
                       BARROW     08411987   FULCHER    PAULUS    ASHBY       2428    FISK FALLS DR        BRASELTON GA    30517-3413   Oct 1 2020   NC
                       BARROW     10576037   LAMKIN     SHELBY    MARIE       319     HONEYSUCKLE TER      AUBURN     GA   30011        Jun 1 2020   AL
                       CHATHAM    10735325   LLOYD      JEFFREY   PAUL        9       RUSTIC LN            SAVANNAH GA     31406        Oct 1 2020   TX
                       CHATHAM    10759378   LOGUE      SHANON                455     MALL BLVD 36         SAVANNAH GA     31406        Jul 1 2019   SC
                       CHATHAM    01572490   LOGUE      WENDEL    MILTON      1611    STILLWOOD DR         SAVANNAH GA     31419        Aug 1 2018   SC
                       CHATHAM    11415446   LOHR       KATARINA VICTORIA     201     W MONTGOMAPT 14      SAVANNAH GA     31406        Jul 1 2020   NC
                       COBB       02623915   HEALY      PATRICK   SHANNON     4345    CARTER RD            POWDER SP GA    30127        Jun 1 2020   CO
                       COBB       08955093   HEARN      ANGELIQUE CIARA       2041    LAKE PARK DD         SMYRNA     GA   30080        Feb 1 2020   TX
                       CLAYTON    10889223   COTTER-REI SYMERLY   ANNE        7784    THRAILKILL RD        JONESBOR O GA   30236        Feb 1 2019   TN
                       COBB       04561711   MORROW     MICHAEL   WADE        789     CONCORD RD SW        SMYRNA     GA   30082-4411   Jun 1 2020   AL
                       COBB       08623758   HALL       MIRANDA   IMANDA      1615    COBB PKWY 1003       MARIETTA GA     30062        Oct 1 2020   AL
                       COBB       10548048   HANCOCK MELANIE      MAE         4939    FAIRHAVEN WAY NE     ROSWELL GA      30075-6110   Jun 1 2020   AL
                       COBB       10889307   LUKHI      AMY       LEE         725     WOOD HOLLOW DR SE    MARIETTA GA     30067        Oct 1 2020   OH
                       COBB       10861890   LUKHI      ANILKUMAR HARIBHAI    725     WOOD HOLLOW DR SE    MARIETTA GA     30067        Oct 1 2020   OH
                       COBB       12854869   WILLIAMS   SAMANTHA GRACE        2656    ALPINE TRL           MARIETTA GA     30062        Mar 1 2020   LA
                       COBB       07498001   WILLIAMS   SAMUEL    LEE         3024    HIDDEN FOR 4204      MARIETTA GA     30066        Oct 1 2020   WA
                       COBB       03007728   PHILLIPS   JAMES     VICTOR      946     FAIRLONG DR NW       ACWORTH GA      30101-7891   Jan 1 2020   TN
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 237 of 559




                                                                                             Page 36
                                                                                     GA NCOA Out of State


                       COBB       07309790   LUELLEN    TIFFANIE   LEKELA     3200   PACES STATION RDG   ATLANTA   GA   30339        Sep 1 2018   VA
                       COBB       11293039   HAMPTON DASHA                    2537   LONGCOURT CIR SE    ATLANTA   GA   30339        Jun 1 2018   FL
                       COBB       06781460   HAMPTON SENECA        SHANELL    2742   MUSKET PL SW        MARIETTA GA    30064        Feb 1 2019   VA
                       COBB       11515754   MORRIS     KRISTOPHERJOSEPH      2218   LOUDON LN NW        KENNESAW GA    30152        Apr 1 2019   NV
                       COBB       11742671   RAJDEV     ARNAV      KUMAR      3287   MILLWOOD TRL SE     SMYRNA    GA   30080        Oct 1 2019   NY
                       COLUMBIA   10579395   MAYS       MATTHEW CURTIS        490    E TRIPPE ST         HARLEM    GA   30814        Feb 1 2019   NC
                       COLUMBIA   11786970   MCCARTHY ELIZABETH MARIE         1442   COLLINS DR          MARTINEZ GA    30907        Oct 1 2020   UT
                       COLUMBIA   10488931   MCCARTY KELSEY        RENEE      4472   COUNTRY GLEN CIR    GROVETOW NGA   30813        Oct 1 2017   KS
                       COBB       05917270   RAINA      ARCHANA               1087   SOARING WAY         MARIETTA GA    30062        Mar 1 2018   CA
                       COBB       11472498   SECRAW     KAITLIN    ONA        1506   WINTERSET PKWY SE   MARIETTA GA    30067        Sep 1 2020   WI
                       CARROLL    02180021   ELLIOTT    DAVID      WAYNE      53     BILL HEARN RD       CARROLLTO GA   30117-8400   Oct 1 2019   NY
                       CARROLL    05422407   ELLIOTT    RYAN       NICOLE     53     BILL HEARN RD       CARROLLTO GA   30117-8400   Oct 1 2019   NY
                       CHATHAM    06300134   PFROGNER RANDI        MARIE      260    PARK AVE APT 406    POOLER    GA   31322        Mar 1 2017   VA
                       CHATHAM    07809778   PFROGNER RICHARD      WARD       260    PARK AVE APT 406    POOLER    GA   31322        Mar 1 2017   VA
                       CHATHAM    10040147   PHILHOWER CHRISTOPHERYAN         114    E JONES ST APT B    SAVANNAH GA    31401        Jan 1 2018   AE
                       CHATHAM    12282534   PHILLIPS   AUDREY     O'CONNOR 69       MISTY MARSH DR      SAVANNAH GA    31419        Dec 1 2019   SC
                       CHATHAM    11408911   CARITHERS AUSTIN      MONTGOMER136      PARKVIEW RD         SAVANNAH GA    31419        Oct 1 2020   NY
                       CHATHAM    11845494   CARITHERS CODY        ALEXANDER 136     PARKVIEW RD         SAVANNAH GA    31419        Oct 1 2020   NY
                       CLARKE     05816188   GUTHRIE    SARA       ELISABETH 164     PEPPERIDGE LN       ATHENS    GA   30607        Oct 1 2020   NC
                       CLARKE     02331099   GUTHRIE    TINA       THERESE    164    PEPPERIDGE LN       ATHENS    GA   30607        Oct 1 2020   NC
                       BRYAN      06668109   MILLER     KENNETH    BARRY      403    MCGREGOR CIR        RICHMOND HGA   31324        Jun 1 2020   FL
                       COBB       03114480   ADAMS      ROBERT     CRAIG      307    WINKFIELD LN SW     MARIETTA GA    30064        Aug 1 2020   FL
                       CLARKE     10442043   PASSMORE HALEY                   475    BLOOMFIELDAPT 2     ATHENS    GA   30605        Jan 1 2019   TN
                       BUTTS      00682257   MARCHMAN JOSEPH       EDWARD     517    MCDONOUGH RD        JACKSON   GA   30233        Jul 1 2020   TN
                       BUTTS      01769786   MARTINEZ KATHY        GODDARD 1133      MEADOW VIEW DR      JACKSON   GA   30233-5335   Feb 1 2018   OH
                       CHEROKEE   03383741   FULLER     ELLIOTT    LEONARD    244    VILLAGE SQUARE DR   WOODSTOCKGA    30188        Aug 1 2020   FL
                       CHEROKEE   07461113   FULLER     JERILYN    WILSON     244    VILLAGE SQUARE DR   WOODSTOCKGA    30188        Sep 1 2020   FL




  Ex. 2 to Petition:
                       CHEROKEE   07744346   FULLER     JOSEPH     PATRICK    405    HIDDEN HILLS CT     CANTON    GA   30115        Jul 1 2017   CO




Braynard Declaration
                       CHEROKEE   10675101   FUTCH      SHAINA     JOKATHRYN 3026    IRONHILL WAY        WOODSTOCKGA    30189        Sep 1 2020   CA
                       BARROW     10999791   MILES      HATRICK    SEAN MIKAL 1256   CLEARWATER DR       WINDER    GA   30680        Sep 1 2018   FL
                       CHATHAM    10344495   FAIRCHILD FREDERICK MARCELLAS 29        CONSERVATION DR     SAVANNAH GA    31419        May 1 2020   FL
                       COBB       07150205   KISH       HARRISON CLIFTON      1501   PLEASANT VIEW CIR   MARIETTA GA    30062        Nov 1 2019   TN
                       BRYAN      05737032   BROGAN     CHRISTINA LYNN        70     BLUE OAK DR         RICHMOND HGA   31324        Jul 1 2020   AL
                       BRYAN      05440294   BROOKS     KEITH      ERIC       745    BLUE GILL RD        ELLABELL GA    31308-6322   May 1 2019   NY
                       BRYAN      07739777   BROWN      ANDREA     LYNN       106    ROSEMONT CT         RICHMOND HGA   31324        Jul 1 2018   TN
                       BRYAN      10731005   BROWN      DUSTIE     ANNE       525    ARDEN LOOP CIR      ELLABELL GA    31308        Jul 1 2020   FL
                       CHATHAM    00318302   SMITH      ROBYN      FITZPATRICK601    WILD TURKEY RD      SAVANNAH GA    31406-4451   Sep 1 2019   SC
                       BANKS      00004795   BUSBY      GLORIA JEANBICKFORD 788      MURRAY RD           HOMER     GA   30547        Sep 1 2020   AR
                       BANKS      00004796   BUSBY      JOHN       WAYNE      788    MURRAY RD           HOMER     GA   30547-1705   Sep 1 2020   AR
                       COBB       07112933   HAMMOND EILEEN        EDNA       2821   PINE MEADOW DR      MARIETTA GA    30066        Oct 1 2020   FL
                       COBB       07101014   HAMMOND ROBERT        DOUGLAS 2821      PINE MEADOW DR      MARIETTA GA    30066        Oct 1 2020   FL
                       BRYAN      05386115   TUSKEY     NANCY      LYNN P     443    BRISTOL WAY         RICHMOND HGA   31324-4517   Mar 1 2020   NY
                       BRYAN      04974595   TUSKEY     ROBERT     ANTHONY 443       BRISTOL WAY         RICHMOND HGA   31324-4517   Mar 1 2020   NY
                       BRYAN      11811032   UNION      AMANDA     JEAN       310    WICKLOW DR          RICHMOND HGA   31324        Jun 1 2020   CO
                       BRYAN      12397681   UNION      JOSHUA     WINTHROP 310      WICKLOW DR          RICHMOND HGA   31324        Jun 1 2020   CO
                       BRYAN      10363171   VALENZUELAMICHELLE               40     EDDENFIELD LN       RICHMOND HGA   31324        Feb 1 2020   AE
                       BRYAN      10360011   VALENZUELATHOMAS                 40     EDDENFIELD LN       RICHMOND HGA   31324        Feb 1 2020   AE
                       CHATHAM    12055567   ABDUL-MAJIDEMAAN                 535    WALDEN LN           SAVANNAH GA    31405        Jun 1 2020   PA
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 238 of 559




                                                                                           Page 37
                                                                                     GA NCOA Out of State


                       CHATHAM    07045568   ABRAHAM THERESA      DENISE     3       SILVERTON CT           POOLER     GA   31322-9031   Nov 1 2016   VA
                       CHATHAM    10143710   ABRAMS     GLORIA    ANN        12350   MERCY BLV DAPT 280     SAVANNAH GA     31419        Jul 1 2020   NC
                       CHATHAM    07775622   ADAMS      CHRISTOPHEROBERT     2232    DAFFIN DR              SAVANNAH GA     31404        Jan 1 2020   NC
                       BIBB       11924061   JENKINS    SHAWNTRIV ALEXANDRIA4334     BARRINGTON PL          MACON      GA   31210        Nov 1 2019   FL
                       CARROLL    10258212   FLANAGAN CHARLES     CRAIG      9055    WOODLAKE LN            VILLA RICA GA   30180        Sep 1 2020   OK
                       CARROLL    10258215   FLANAGAN THERESA     DIANE      9055    WOODLAKE LN            VILLA RICA GA   30180        Sep 1 2020   OK
                       CHEROKEE   08338691   MCWHIRTER KADY       NICOLE     109     CALUSA LAKE DR         BALL GROU NGA   30107-2994   Apr 1 2018   MD
                       BULLOCH    10459252   HENDRIGSM TIMOTHY    MICHAEL-DE 4       S WALNUT S APT 1       STATESBOR GA    30458        Jun 1 2020   TN
                       BULLOCH    11935863   HENTHORN JASON       RYAN       211     ELM ST                 BROOKLET GA     30415        Mar 1 2020   NM
                       CLAYTON    00733534   COLLINS    CARLOS    VONTEEGO 807       MARQUIS WAY            MORROW     GA   30260        Oct 1 2020   AL
                       CHATHAM    11164489   WILLIAMSON JOHN      ANDERSON 121       EGRET PT               SAVANNAH GA     31405        Aug 1 2020   SC
                       CATOOSA    08658925   MCCURRY JASON        DAVID      2216    MAG WILLIAMS RD        CHICKAMAU GGA   30707        Jul 1 2020   FL
                       CHATHAM    01512002   HAYES      BARBARA   P          40      BRIGHTWATER DR         THUNDERBOGA     31410-3301   Apr 1 2020   TN
                       CHATHAM    08730674   HAYES      CHERI     ALPHONSE 268       PAMPAS DR              POOLER     GA   31322        Sep 1 2018   AP
                       COBB       03013175   HUGHEY     ALICE     F          1606    CLARK LAKE DR NW       ACWORTH GA      30102-7906   Sep 1 2020   VA
                       COBB       03028157   HUGHEY     TERRY     LEE        1606    CLARK LAKE DR NW       ACWORTH GA      30102-7906   Sep 1 2020   VA
                       COBB       10191982   HUBBARD HANNAH       PENCE      1205    RIDGESIDE DR NW        ACWORTH GA      30102        Jul 1 2017   CA
                       CHATHAM    10288964   OFLAHERTY WILLIAM    DARRAH     4       SALIX RD               SAVANNAH GA     31407        Oct 1 2020   MA
                       BROOKS     12797091   STARLING DONNA       JEAN       115     RIDGELAND DR           VALDOSTA GA     31602        Sep 1 2020   TN
                       CLAYTON    11678014   HART       JAMES     ANTHONY 6603       BISCAYNE BLVD          REX        GA   30273        Jun 1 2019   DC
                       CLAYTON    07761014   JONES      LOVETTA   BRADLEY    934     GARDEN WA APT 606      COLLEGE PAGA    30349        Sep 1 2020   LA
                       CLAYTON    11120008   SPRUILL    TINA      WALDEN     1006    COTTONWOOD LN          HAMPTON GA      30228        Feb 1 2020   NC
                       CLAYTON    03555811   ROUSE      SIDNEY    DURANT     1419    TRAFALGAR CT           HAMPTON GA      30228        Jul 1 2018   SC
                       CLAYTON    06142842   ROWLAND CORY         J          58      WATERS EDGE WAY        FAYETTEVILLGA   30215-8508   Mar 1 2017   CT
                       BARTOW     10586285   BLEDSOE    DERRICK   DEWAUNE 36         RIVER BIRCH RD NW      CARTERSVIL GA   30121        Apr 1 2020   NV
                       BARTOW     10581839   BLEDSOE    MARY      LASHUN     36      RIVER BIRCH RD NW      CARTERSVIL GA   30121        Apr 1 2020   NV
                       BACON      11015995   LEE        CARTER    MCCOY      120     LAKE LURE DR           ALMA       GA   31510        Jul 1 2020   FL




  Ex. 2 to Petition:
                       BACON      12896652   LEE        JENAH     GRACE      120     LAKE LURE DR           ALMA       GA   31510        Jul 1 2020   FL




Braynard Declaration
                       BURKE      10531572   CASSELLA MARJORIE               2042    SPRINGHILL CHURCH RD   HEPHZIBAH GA    30815        Sep 1 2020   FL
                       BARTOW     08235932   SMITH      JEREMIAS ANTONIOUS 57        HOLLY SPRINGS RD NE    WHITE      GA   30184        Feb 1 2020   LA
                       BARTOW     11674243   SMITH      PAUL      WATSON     46      SEMINOLE TRL SW        CARTERSVIL GA   30120        Aug 1 2018   FL
                       COBB       08675594   BRAMBLETT LAUREN     MARIE      291     SUMMERHOUR ST          MARIETTA GA     30060        Jul 1 2017   VA
                       CLAYTON    04314380   ROBERTSONLORETTA     SULUDA     3677    PADDINGTON TRL         REX        GA   30273-1202   May 1 2020   VA
                       CLAYTON    01511133   ROBINSON ANTONIUS DAVINCI       10446   SUNNY WAY              JONESBOR O GA   30238        Aug 1 2018   SC
                       COBB       05185075   EVANS      CHARLES              1723    OAKBROOK LN NW         KENNESAW GA     30152        Jun 1 2020   MA
                       BRYAN      06302947   JACKSON    MELISSA   LORRAINE 2304      RIVER OAKS DR          RICHMOND HGA    31324        May 1 2019   SC
                       BRYAN      12780293   JEFFERSON ERIC       TERRELL    45      CHESTNUT OAK DR        RICHMOND HGA    31324        Nov 1 2017   KS
                       COBB       06315292   CIARDULLO DAVID                 3548    HERREN DR SW           SMYRNA     GA   30082        Sep 1 2019   NY
                       CHEROKEE   00500317   MILLER     JOSEPH    C          2322    CASCADE DR             ACWORTH GA      30102-5935   Jun 1 2020   NJ
                       CHEROKEE   05545856   LAVRICH    DANIEL    LOUIS      4416    HOLLY SPRINAPT 9402    HOLLY SPRINGA   30115        Sep 1 2020   TX
                       CHEROKEE   11453147   LAWHON     HEATH     BARNETTE 110       DRAGGING CANOE         WOODSTOCKGA     30189        Sep 1 2020   TN
                       CHEROKEE   10196646   LAWHORN AARON        JAMAL LEE 219      PARC VIEW LN           WOODSTOCKGA     30188        Feb 1 2020   AL
                       CLAYTON    10692480   NEER       CAROL     L          48      GLENEAGLES DR          FAYETTEVILLGA   30215        Jul 1 2018   VA
                       CHEROKEE   05763968   YACKS      MICHELE   MARIE      2050    LAUREL CV              BALL GROUNGA    30107-2654   Nov 1 2018   TX
                       BIBB       00123694   BARLOW     BETTY     BROWN      200     PIERCE AVE APT 206 A   MACON      GA   31204        Sep 1 2020   SC
                       BARROW     11285500   DICKINSON TIERSA                1303    BAYLOR DR              BETHLEHEM GA    30620        Oct 1 2020   WV
                       CHEROKEE   11170314   JONES      ZACHARY   EDWARD ALV221      FOREST CREEK LN        CANTON     GA   30115        Oct 1 2020   NE
                       CLAYTON    07410102   MCGILL     KENYATTA MCGILL      417     WESLEY PARK DR         JONESBORO GA    30238        May 1 2019   AL
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 239 of 559




                                                                                           Page 38
                                                                                    GA NCOA Out of State


                       BRYAN      12859166   MORALES JENNIFFER DAYANA        160    BUTLER DR            RICHMOND HGA    31324        Jun 1 2017   VA
                       BRYAN      12364817   MORRIS    TINA      MARIE       132    MARSHVIEW DR         RICHMOND HGA    31324        Sep 1 2020   FL
                       COBB       08548366   MILES     ANDREW    SCOTT       1881   FOX CHAPEL DR SE     SMYRNA     GA   30080-6383   May 1 2020   AL
                       CLAYTON    11113799   HARDY     ALBERT    TRENELL     2970   WILDROSE CT          HAMPTON GA      30228        Dec 1 2018   TX
                       CLAYTON    05957958   HARDY     ALLISON   MARIA       2970   WILDROSE CT          HAMPTON GA      30228        Dec 1 2018   TX
                       CHEROKEE   10613652   JOHNSTON JACQUELINE ANN         6543   CEDAR MILL CV        ACWORTH GA      30102        Jun 1 2020   MI
                       CHEROKEE   12487710   JOHNSTON PATRICIA   DIANE       1058   DAVENTRY XING        WOODSTOCKGA     30188        Oct 1 2020   FL
                       CHATHAM    12086347   TYRING    LAURA     JEANETTE    302    LORCH ST UNIT 202    SAVANNAH GA     31401        Oct 1 2020   TX
                       CATOOSA    11775844   PADGETT   JAMES     FREDRICK    204    OWENS RD             RINGGOLD GA     30736        Apr 1 2018   TN
                       CATOOSA    11250973   PARHAM    JENNIFER L            72     JANIE AVE            RINGGOLD GA     30736        Apr 1 2020   CO
                       CARROLL    02170391   HAMBLIN   JENNIFER J            2385   TYUS CARROLLTON RD CARROLLTO GA      30117-9615   Mar 1 2020   SC
                       CARROLL    02950002   HAMBLIN   KEVIN     LYNN        2385   TYUS CARROLLTON RD CARROLLTO GA      30117-9615   Mar 1 2020   SC
                       COBB       08150298   KARY      BETHANY   ADELL       3839   ROCKHAVEN CT         MARIETTA GA     30066-6806   Jul 1 2020   VA
                       COBB       06920991   KARY      DARRELL   BRANDON     3839   ROCKHAVEN CT         MARIETTA GA     30066-6806   Jul 1 2020   VA
                       COBB       06920996   KARY      ROSE      LYNN        3839   ROCKHAVEN CT         MARIETTA GA     30066-6806   Jul 1 2020   VA
                       COBB       07012097   PRICE     GARRELL   LEE PAYNE   4071   MEADOW WAY NE        MARIETTA GA     30066-2707   Sep 1 2020   NC
                       COBB       07013992   PRICE     HELENA    C           4071   MEADOW WAY NE        MARIETTA GA     30066-2707   Sep 1 2020   NC
                       COBB       10194697   PRICE     KRISTIN   DANIELLE    3135   SEVEN PINES303       ATLANTA    GA   30339        Mar 1 2020   NC
                       CHEROKEE   11746093   JONES     BLAINE    STEVEN      410    PROVIDENCE WALK ST CANTON       GA   30114        Sep 1 2020   CA
                       BULLOCH    08305290   BOESCHE ELIJAH      THOMAS      504    N CROMLEY RD         BROOKLET GA     30415        Apr 1 2019   NC
                       CAMDEN     10366753   BOND      SAMANTHA RUTH         435    CREEKSIDE DR         SAINT MARY GA   31558        Jan 1 2017   FL
                       CHATHAM    08390177   JACSON    NATHALIE              2535   WHITEMARSH WAY       SAVANNAH GA     31410        Jun 1 2020   SC
                       CLAYTON    02565257   PARHAM    LLOYD     KENNETH     728    CHAPMAN ST           JONESBORO GA    30238-5682   Jul 1 2019   AL
                       BRYAN      07197432   SERENO    MICHAEL   STEVEN      93     ROUNDSTONE WAY       RICHMOND HGA    31324        May 1 2019   FL
                       CATOOSA    11999125   CARRICK   GABRIELLE REBA        1104   LAKESHORE DR         FORT OGLETGA    30742        Jan 1 2020   TN
                       CATOOSA    05316729   CARRICK   RHONDA    RAE         1104   LAKESHORE DR         FORT OGLETGA    30742        Jan 1 2020   TN
                       CATOOSA    05590078   CARRICK   RUSSELL   LEE         1104   LAKESHORE DR         FORT OGLETGA    30742        Jan 1 2020   TN




  Ex. 2 to Petition:
                       CATOOSA    00938504   CARROLL   RICHARD   WAYNE       85     HUMMINGBIRAPT 85     RINGGOLD GA     30736        Feb 1 2017   TN




Braynard Declaration
                       CATOOSA    07532669   CASEY     PAMELA    ANN         181    KNOLLWOODAPT. 12D    RINGGOLD GA     30736        Jul 1 2020   TN
                       BIBB       10802098   JONES     ERIC      DAVON       117    PARKLANE PL          MACON      GA   31220        Jul 1 2019   NC
                       CLARKE     06012967   BRANTLEY PEARSON REID           225    LOST TREE TRL        ATHENS     GA   30605        Jun 1 2018   NC
                       BRYAN      08833647   DURFEE    MICHELLE ANN          40     BLUE LAKE ST         RICHMOND HGA    31324        Mar 1 2020   FL
                       BRYAN      10672156   EARLE     GABRIEL   JEFFREY     290    CANTLE DR            RICHMOND HGA    31324        May 1 2019   NC
                       BRYAN      10589507   EARLE     MEGAN     ERIN        290    CANTLE DR            RICHMOND HGA    31324        May 1 2019   NC
                       CLAYTON    11647723   JONES     NATASHA   NICOLE      330    ARROWHEADAPT 50C     JONESBORO GA    30236        Jun 1 2020   VA
                       CHATHAM    01509389   GRAHAM    REBECCA   A           7600   CENTRAL AVE          SAVANNAH GA     31406-6414   Mar 1 2020   VA
                       CHEROKEE   03967739   LEE       SAMSON    C           824    NORTHWOODS DR        BALL GROUNGA    30107-6805   Jan 1 2020   AL
                       COBB       04937844   HASSAN    DELICIA   MEGUMI      3571   RIDGE RD SE          SMYRNA     GA   30080        Feb 1 2017   CA
                       CHATHAM    07336675   NEVELS    DARRELL   DEWAYNE     36     FIORE DR             SAVANNAH GA     31419        Aug 1 2018   TN
                       CHATHAM    04582109   NEVELS    MELISSA   CHANNEL     103    E FAIRMONT AVE       SAVANNAH GA     31406        Sep 1 2020   WV
                       COBB       10974477   LIDVALL   BRADLEY   DOUGLAS     1731   RIDENOUR PKWY NW     KENNESAW GA     30152        Oct 1 2020   IA
                       COBB       10820260   LIDVALL   MADDIE    MARIE       1731   RIDENOUR PKWY NW     KENNESAW GA     30152        Oct 1 2020   IA
                       COBB       11753427   LIEDL     MIKE      J           2121   WINDY HILL 2621      MARIETTA GA     30060        Mar 1 2019   SC
                       COBB       12664686   KILEMI    CAROLINE GAKII        3665   CHATTAHOOCHEE SUMM ATLANTA      GA   30339        Sep 1 2020   WA
                       CLAYTON    06367687   DUKE      TURIYA    NICOLE      5847   WEDGEWOOD MANOR      COLLEGE PAGA    30349        Dec 1 2019   AK
                       CARROLL    10222513   TISINGER  ANDREW    RICHARD     46     HIGHLAND CT          CARROLLTO GA    30116        Sep 1 2018   NC
                       CLARKE     05979324   MAHONE    ERIN      LYNETTE     250    EPPS BRIDG UNIT 1012 ATHENS     GA   30606-8341   Apr 1 2017   PA
                       COBB       11579997   EBERHARDT KEVIN     NEAL        922    BLACKWELL CT         MARIETTA GA     30066        Nov 1 2018   NC
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 240 of 559




                                                                                           Page 39
                                                                                   GA NCOA Out of State


                       COBB       11460975   MARISCHUK KHAILEE    S         453    COOPER WOODS CT SE    SMYRNA     GA   30082        Jul 1 2020   VA
                       BULLOCH    10285654   SULLIVAN   EBONY     MAKEBA    2000   STAMBUK L NAPT 326    STATESBOR GA    30458        Jun 1 2020   FL
                       BRYAN      11992463   MURRAY     DEREK               114    EGRETS WAY LN         RICHMOND HGA    31324        Jul 1 2020   VA
                       BRYAN      12009593   MURRAY     SARAH     ADAMS     114    EGRETS WAY LN         RICHMOND HGA    31324        Jul 1 2020   VA
                       BRYAN      11610928   NALLEY     DANIEL    FRANKLIN 460     CREEKSIDE CIR         ELLABELL GA     31308        Apr 1 2020   SC
                       COBB       12547008   MCCORMACKHOGAN       THOMAS    1810   GALLERIA LN SE        SMYRNA     GA   30080        Mar 1 2020   TN
                       CHATHAM    01513746   WILSON     MICHAEL   ANTHONY 18       JASMINE CT            SAVANNAH GA     31406        May 1 2020   SC
                       CHATHAM    10371806   WILSON     RYAN      A         215    W HUNTINGDON ST       SAVANNAH GA     31401        Sep 1 2020   SC
                       CHATHAM    11352460   WILSON     SANDRA    EVELYN    3      TRAIL CREEK CT        SAVANNAH GA     31405        Mar 1 2020   FL
                       CHATHAM    03632119   WILSON     SEAN      MICHEL    405    VALENTINE DR          SAVANNAH GA     31406        Aug 1 2017   NC
                       CHEROKEE   12099057   VASQUEZ    AIDA      LUZ       1345   TOWNE LAKE800-208     WOODSTOCKGA     30189        Aug 1 2020   PA
                       CLAYTON    10234837   SHAKIR LAW NAFEESAH A          6669   CAMERON RD            MORROW     GA   30260        Aug 1 2017   AL
                       BEN HILL   00194929   TAYLOR     AUDREY    J         160    WILSON AVE APT 406    FITZGERALD GA   31750        Aug 1 2019   PA
                       BIBB       10863518   SHADWICK LAWRENCE RANDALL      6629   FRAN DR               MACON      GA   31216        Jun 1 2020   FL
                       BURKE      05113833   DAVIS      AUDREY    LEE       584    WALLACE ST            WAYNESBORGA     30830        Sep 1 2020   NC
                       BARTOW     01377437   CHILDS     WENDE     ANNE      72     MASSELL DRUNIT #107   CARTERSVIL GA   30121        Aug 1 2020   AL
                       BARTOW     08530525   BOWMAN     JAMES     CAMERON 10       VALLEY CREEK DR SW    CARTERSVIL GA   30120        Jun 1 2019   OK
                       CLARKE     10737606   MANSELL    MADELINE            245    N HARRIS STAPT 2      ATHENS     GA   30601        Oct 1 2020   FL
                       CHEROKEE   11821810   HARRISON JESSICA               305    VERMILLION ST         ACWORTH GA      30102        Jun 1 2020   PA
                       CHEROKEE   08936329   HART       JAMES     JOHN      120    CEDAR WOODS TRL       CANTON     GA   30114-6699   Apr 1 2020   VT
                       CHEROKEE   12208658   HARTLEY    CHRISTINE MARIE     835    COMMERCE TRL          CANTON     GA   30114        Apr 1 2020   NV
                       CHEROKEE   12876604   HARTLEY    GREGORY J           835    COMMERCE TRL          CANTON     GA   30114        Apr 1 2020   NV
                       COBB       11992259   EVANS      MARIA     MARCELINA 1723   OAKBROOK LN NW        KENNESAW GA     30152        Jun 1 2020   MA
                       COBB       12271252   CORBIN     ANDREW    GLENN     4668   GILHAMS RD NE         ROSWELL GA      30075        Jul 1 2020   NC
                       CHATHAM    12164397   EDDY       TIANARA   MAE       216    W 31ST ST             SAVANNAH GA     31401        Sep 1 2020   SC
                       CHATHAM    12674680   EDELMAN    ROBERT    JOHN      65     HUNTER RIDGE LOOP     SAVANNAH GA     31405        Sep 1 2020   TX
                       CHATHAM    11022753   EDWARDS BRAD                   407    LIONS DEN DR          POOLER     GA   31322        Jul 1 2020   SC




  Ex. 2 to Petition:
                       CHEROKEE   02034147   MARTIN     DENNIS    ELDON     216    BALSAM DR             CANTON     GA   30114-4054   Oct 1 2020   MI




Braynard Declaration
                       CHEROKEE   02034369   MARTIN     JOANN               216    BALSAM DR             CANTON     GA   30114-4054   Oct 1 2020   MI
                       BIBB       03992139   FRYER      LASHAWN SHANETTA 2733      VILLAGE GREEN LN      MACON      GA   31206        Mar 1 2020   SC
                       BIBB       10509269   FULLER     MICHAELA ELIZABETH 197     GLENEAGLES CIR        MACON      GA   31210        Aug 1 2020   VA
                       CARROLL    05929311   STEVENS    BOBBY     JACK      125    PARK WEST CT          CARROLLTO GA    30117        Dec 1 2019   TX
                       CARROLL    04269421   STONE BARBDENISE     ANTOINETTE340    INDUSTRIAL BLVD       VILLA RICA GA   30180        Dec 1 2018   FL
                       CHEROKEE   05785352   BLASE      NATHAN    PHILIP    819    HONEY SPRINGS DR      WOODSTOCKGA     30189        Jul 1 2017   TX
                       CHEROKEE   11624699   BLEVINS    CYNTHIA   JULIETTE  129    OLDE HERITAGE WAY     WOODSTOCKGA     30188        Sep 1 2020   TN
                       CHEROKEE   11583940   BLEVINS    LONEAL              129    OLDE HERITAGE WAY     WOODSTOCKGA     30188        Sep 1 2020   TN
                       CHATHAM    05414552   TAYLOR     CHRISTOPHEDAVID     624    SOUTHBRIDGE BLVD      SAVANNAH GA     31405        Nov 1 2019   OK
                       CAMDEN     11637813   JACKSON    PATRICIA  MARIA     34     FOX PATH              SAINT MARY GA   31558        Jul 1 2019   AE
                       CAMDEN     12029371   JACKSON    TIMOTHY   BRIAN     202    BRACKENFERN WAY       KINGSLAND GA    31548        Apr 1 2019   CT
                       COBB       04764970   MCDONALD TERRIE      LYNN      3935   MILL CREEK RD NW      KENNESAW GA     30152-2342   Jun 1 2018   OR
                       BURKE      08150567   DUKES      KALIN     PATRICE   817    WASHINGTO B           WAYNESBORGA     30830        Jan 1 2019   FL
                       BULLOCH    05875769   MURRAY     TASIA     KAYLEN    510    PARKER AVE N          BROOKLET GA     30415        Mar 1 2020   MD
                       BARROW     07787629   HOARD      STEVEN    CHRISTIAN 412    LAYTHAN CT            WINDER     GA   30680        Aug 1 2019   FL
                       BARROW     11774850   HOFFMAN TABITHA      M         699    CREEK STONE DR        BETHLEHEM GA    30620        Aug 1 2019   AL
                       CHEROKEE   03324836   OBRYANT    BETH      PLYLER    3140   FOXHALL OVERLOOK      ROSWELL GA      30075        Sep 1 2020   SC
                       CHATHAM    12195621   RENZA      CHRISTOPHEMATTHEW 2429     RIVIERA DR            SAVANNAH GA     31406        Jul 1 2020   FL
                       CHATHAM    11358981   RENZA      MELISSA   SUE       2429   RIVIERA DR            SAVANNAH GA     31406        Jul 1 2020   FL
                       BARTOW     05544174   CABE       CORRIE    LORRAINE 593     CEDAR CREEK RD NW     CARTERSVIL GA   30121-4439   Sep 1 2017   MS
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 241 of 559




                                                                                         Page 40
                                                                                    GA NCOA Out of State


                       BARTOW     05283414   CABE      WAYLON    ANTHONY 593        CEDAR CREEK RD NW   CARTERSVI L GA   30121        Sep 1 2017   MS
                       CLAYTON    05095675   WHITE     SYRETTA   TOLBERT    2016    ECHOTA WAY          RIVERDALE GA     30296        Jul 1 2018   AE
                       CHATHAM    06578198   THAYER    MICHAEL   BRANDON 101        SPRING LAK APT 801  SAVANNAH GA      31407        Feb 1 2020   TX
                       CLAYTON    06668335   PORTIS    ERICKA    ROCHELLE 1261      WILLOW DR           RIVERDALE GA     30296        Nov 1 2017   MI
                       BULLOCH    08787991   DANIELS   SARAH     ALAINE BACO14      SOMERSET TOWNHOUSE STATESBOR GA      30458-6045   Jan 1 2020   NC
                       CHATHAM    11853581   CARTER    JARREN    MYKAL      3521    BULL ST             SAVANNAH GA      31405        Aug 1 2020   MI
                       CHATHAM    05821668   CARTER    KESI      MUDIWA     10102   ADDISON PL          POOLER      GA   31322        Jul 1 2020   AE
                       CHATHAM    10911053   CARTER    NICHELLE DENEAN      3521    BULL ST     APT # 3 SAVANNAH GA      31405        Aug 1 2020   MI
                       CARROLL    12379975   KELLY     JASMIN    NICOLE     1321    LOVVORN RDAPT 907   CARROLLTO GA     30117        Jul 1 2020   FL
                       CHEROKEE   07373146   DALTON    KRYSTAL   SHERIDA    2054    BOXWOOD LN          CANTON      GA   30114        Sep 1 2019   FL
                       COBB       10135154   CRANDAL   KIM       KATHLEEN 2544      BRIDLEWOOD LN SE    ATLANTA     GA   30339        Sep 1 2020   CA
                       COBB       10135157   CRANDAL   MICHAEL   JEAN ESTES 2544    BRIDLEWOOD LN SE    ATLANTA     GA   30339        Sep 1 2020   CA
                       CLARKE     08499952   COBB      DAVID     WAYNE      110     PINYON PINEAPT 6201 ATHENS      GA   30606        Oct 1 2020   NY
                       CLARKE     11811939   HOLLERS   ANDREW    MICHAEL    125     JENNINGS M APT 2203 ATHENS      GA   30606        Aug 1 2020   TN
                       COBB       03110177   KELLY     PATRICIA  A          1255    ROLLING OAKS DR NW  KENNESAW GA      30152        Oct 1 2020   OH
                       COBB       10290910   KELM      ERIC      SCHULLER 4416      OAK LN              MARIETTA GA      30062        Sep 1 2019   KY
                       CATOOSA    05797545   SCOTT     HOLLY     ANNA       254     OLD COUNTY RD       RINGGOLD GA      30736-2551   Sep 1 2020   MO
                       CATOOSA    05818133   SCOTT     JOEL      T          254     OLD COUNTY RD       RINGGOLD GA      30736        Sep 1 2020   MO
                       BARTOW     08381403   PESSON    KARA      MICHELLE 445       E VALLEY RD NE      RYDAL       GA   30171        Sep 1 2020   KY
                       CLAYTON    01739605   KENT      DIANE     STROZIER 364       RIVERBROOK TRL      RIVERDALE GA     30274        Oct 1 2019   IL
                       CLAYTON    03561942   KETCHUP   MICHAEL   CUSHON     10581   SOURWOOD CT         JONESBOR O GA    30238-8835   Nov 1 2018   TN
                       COBB       11705310   DEVANATHA SHREYAS              2089    POWERS FE H         MARIETTA GA      30067        Oct 1 2020   TX
                       COBB       11958748   LAPRADE   NICHOLAS ADAM        679     WOLFS BANE DR NW    ACWORTH GA       30102        Dec 1 2018   TX
                       COBB       06650061   LARKIN    MARISSA   J'NE       3270    WALTON RIV 3058     ATLANTA     GA   30339        Jul 1 2020   IL
                       COBB       11600174   LARKIN    OLIVIA    DANIELLE   210     TAMARRON PKWY SE    ATLANTA     GA   30339        May 1 2020   TX
                       COBB       11603692   MIRCHANDA ANJALI               1330    EASTBROOKE TRCE     MARIETTA GA      30066        Sep 1 2020   TN
                       COBB       11574530   MIRCHANDA RAJAN     LACHMAN 1330       EASTBROOKE TRCE     MARIETTA GA      30066        Sep 1 2020   TN




  Ex. 2 to Petition:
                       COBB       12691385   FOX       CHARLES   MICHAEL    4700    MOSLEY RD           AUSTELL     GA   30106        Jul 1 2020   VA




Braynard Declaration
                       BULLOCH    10447987   JONES     HAILLE    MICHELE    710     GEORGIA AV APT 140  STATESBOR GA     30458        Mar 1 2020   FL
                       COBB       10273995   KNIGHT    KAETLYN   RAE        1705    BRANCHWOOD CT       POWDER SP GA     30127        Jul 1 2020   TN
                       COBB       03859750   DUNLAP    CATHERINE ELLEN      2786    SUMMER RIDGE LN NW KENNESAW GA       30152-2711   Oct 1 2020   WA
                       COBB       05143168   DUNLAP    CHRISTOPHEDAVID      2786    SUMMER RIDGE LN NW KENNESAW GA       30152-2711   Oct 1 2020   WA
                       BARROW     07897345   POOBALARA FELICITTA            917     WALLACE FALLS DR    BRASELTON GA     30517        Aug 1 2020   TX
                       CAMDEN     10777600   HOLMES    AUSTIN    LEE        175     E LAKEMONTUNIT #A   KINGSLAND GA     31548        Feb 1 2019   WV
                       CAMDEN     12769882   HON       HEAVNE    ELIZABETH 110      FLAMINGO DR         SAINT MARY GA    31558        Aug 1 2019   VA
                       CAMDEN     07032684   HOUSTON ZENOBIA     CARLETHEA 66       FOX SQUIRR APT #C   SAINT MARY GA    31558        Jul 1 2019   AP
                       CAMDEN     07003644   HOWARD    JEFFREY   WILLIAM    158     NATURES DR          SAINT MARY GA    31558-3984   Sep 1 2020   FL
                       CAMDEN     08164087   HOWARD    SHERMAN FRANKLIN 435         PELICAN RD          WOODBINE GA      31569-4023   Oct 1 2017   MI
                       COBB       00808723   GORDON    MELBA     BOYD       1425    RIDENOUR B 7007     KENNESAW GA      30152        Aug 1 2019   VA
                       BARROW     06640231   MOORE     NICHOLAS             1461    RIVEREDGE CT        BETHLEHEM GA     30620-3221   Oct 1 2020   SC
                       BARROW     11997513   BAIRD     CRYSTAL   ANNETTEE 220       JAMES ST #B         WINDER      GA   30680        Jun 1 2020   MS
                       CHATHAM    11854750   MERSEREAUHANNAH     ELISABETH 613      E DUFFY ST UNIT A   SAVANNAH GA      31401        Oct 1 2019   HI
                       CHATHAM    08395776   MERSEREAURICHARD    HIRAM      613     E DUFFY ST -APT. A  SAVANNAH GA      31401        Oct 1 2019   HI
                       CLAYTON    08061463   DAVIS     BYRAN     DEONDREY 3641      COLONNADE CT        REX        GA    30273-5022   Aug 1 2017   MD
                       COBB       07458755   LOVIN     DOMINICK ANTHONY 3837        KIRKWOOD RUN NW     KENNESAW GA      30144        Nov 1 2019   AL
                       COBB       11419343   COLIN     JEFFREY   DONALS     4793    GALLOWAYS FARM LN NWACWORTH GA       30101        Jan 1 2020   IL
                       CLARKE     08345611   GLENN     LAUREN    ASHLEY     128     TELFAIR PL          ATHENS      GA   30606-3205   Oct 1 2019   TN
                       CLARKE     11934755   CARTER    ANN                  165     HILLSIDE ST         ATHENS      GA   30601        Jul 1 2020   AL
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 242 of 559




                                                                                           Page 41
                                                                                     GA NCOA Out of State


                       CHATHAM 10659432    CHEAS       PEDRO      F          123     BAYNARD ST           POOLER      GA   31322        Sep 1 2019   VA
                       COBB     12630668   JACKSON     DEANNA     MARIE      3205    CUMBERLA N 320       ATLANTA     GA   30339        Jun 1 2020   OH
                       COBB     11961323   JACKSON     DEDRA      Y          1938    PENNY LN SE          MARIETTA GA      30067        Dec 1 2019   NY
                       CATOOSA 10740631    DOTSON      KEITH      NELSON     34      YELLOW BRICK RD      ROSSVILLE GA     30741        Oct 1 2020   AZ
                       CARROLL  00883817   SPENCE      MARK       ALAN       1410    PLEASANT RIDGE RD    CARROLLTO GA     30117        Sep 1 2020   AL
                       CAMDEN   05887597   JOHNSON WILLIAM        MICHAEL    164     PINE BLUFF BLVD W    KINGSLAND GA     31548        Mar 1 2019   CT
                       CAMDEN   07108763   JONES-OXENSHAWN        RHEA       116     MILLERS TRACE DR     SAINT MAR Y GA   31558        Oct 1 2019   VA
                       BULLOCH  11703487   THOMAS      RACHEL     WREN       1013    BRADFORD WAY         STATESBOR GA     30461        Jul 1 2020   SC
                       COBB     06804095   BEACHAM LUCY           COOK       957     SAINT LYONN CTS      MARIETTA GA      30068-4533   Oct 1 2020   FL
                       CAMDEN   12004619   MARSHALL JESSICA       LYNNE      226     CREEKWOOD CT         KINGSLAND GA     31548        Sep 1 2020   FL
                       CARROLL  05294352   KEEBAUGH ZACHARY       ALAN       155     BOWEN ST APT 9       CARROLLTO GA     30117        Jun 1 2019   TN
                       CLAYTON  01727240   DEAN        JOHNNIE    M          2225    WILLOBY CT           MORROW      GA   30260-2646   Feb 1 2020   CA
                       CLAYTON  06766575   DEAN        KENDRA     THERESE    402     KING ARTHUR CT       JONESBORO GA     30236        Jan 1 2020   NV
                       CHATHAM 10627446    CHRISTMAS ELIZABETH    CORRINE    4119    SUMTER ST            SAVANNAH GA      31405        Feb 1 2020   VA
                       CLARKE   11075100   CASTANEDA MARVELLA     IRIZ       1905    S MILLEDGE APT 15    ATHENS      GA   30605        Aug 1 2020   FL
                       CARROLL  08676798   SARRAZIN STEPHEN       MICHAEL    303     BIRKDALE BLVD        CARROLLTO GA     30116-6068   Sep 1 2020   MN
                       COBB     06361055   ANDERSON DANIEL        LEROY      6128    HILL ST              AUSTELL     GA   30168        Oct 1 2018   TX
                       COBB     08766747   LEE         JENNA      QUIGLEY    3413    NAVAHO TRL SE        SMYRNA      GA   30080        Oct 1 2020   SC
                       CHEROKEE 07437615   GRAHAM      JUSTIN     LEE        6984    MCCURLEY RD          ACWORTH GA       30102        Feb 1 2019   FL
                       CHEROKEE 06882997   GRAHAM      MICHELLE   LEE        128     JAKE TAYLOR DR       ACWORTH GA       30102        Jul 1 2020   FL
                       CHEROKEE 01722271   GRAMLING DIANNE        LOVE       622     WEXFORD CT           ACWORTH GA       30102        Oct 1 2020   TN
                       CHEROKEE 03239489   GRAMLING LEON          ALBERT     622     WEXFORD CT           ACWORTH GA       30102        Oct 1 2020   TN
                       CHATTOOGA11430265   BURKS       DANIEL     CHRISTOPH E11255   HIGHWAY 337          SUMMERVILLGA     30747-6166   Oct 1 2020   AR
                       CHATTOOGA11125662   BURKS       JULIE      ANN        11255   HIGHWAY 337         SUMMERVIL LGA     30747        Oct 1 2020   AR
                       CHEROKEE 00491707   HINES       REGINA     F          890     RIVERMIST DR         BALL GROUNGA     30107-6021   Jun 1 2019   TN
                       CHEROKEE 08734959   HIRA        TRISHA     NITIN      1042    BLANKETS CREEK DR    CANTON      GA   30114-8122   May 1 2020   SC
                       CLAYTON  01778193   WALKER      DIANE      E          8022    NORTHCREST DR        JONESBORO GA     30238-4414   Jun 1 2017   MI




  Ex. 2 to Petition:
                       CHATHAM 12046450    CLAY        AMANDA     KELLY      166     WILMINGTONUNIT A     SAVANNAH GA      31410        Dec 1 2019   LA




Braynard Declaration
                       CHATHAM 11425315    CLAY        MARGARET   ROSE       12350   MERCY BLVDAPT 399    SAVANNAH GA      31419        Jul 1 2020   SC
                       CHATHAM 01153193    CLIFTON     CALVIN     BERNARD 1320       ADDISON PL           POOLER      GA   31322        Feb 1 2020   SC
                       COBB     10721779   MATTHEWS ROBERT        WADE       2665    N COBB PKWY          KENNESAW GA      30152        Mar 1 2018   IA
                       COBB     08599573   ROSS        SHANNON    DELANEY    1311    BEAUMONT CT NW       KENNESAW GA      30152-4686   Jul 1 2020   NC
                       CAMDEN   10663888   REIFSNYDERSHANNON      KAYE       268     DUCK BLIND WAY       WOODBINE GA      31569        Jul 1 2020   SC
                       CAMDEN   12349217   RESTO       DANIELLE   LEA        209     LAUREL LANDING BLVD KINGSLAND GA      31548        Oct 1 2020   FL
                       CHATHAM 01557567    WOOTEN      LOIS       CASON      201     MCLAWS ST            SAVANNAH GA      31405-5618   Nov 1 2018   TN
                       CHATHAM 03631604    BRADLEY     BARBARA    JEAN       10014   WHITE BLUF UNIT 106  SAVANNAH GA      31406-5602   Oct 1 2017   SC
                       CHATHAM 01554034    BRADY       FREDIA     MARIA      165     GRAYSON AVE          SAVANNAH GA      31419        May 1 2020   NC
                       CHATHAM 11891901    BRADY       MATTHEW    LOVETT     165     GRAYSON AVE          SAVANNAH GA      31419        Dec 1 2018   NC
                       CHATHAM 01525954    BRADY       RICKEY     R          165     GRAYSON AVE          SAVANNAH GA      31419        Dec 1 2018   NC
                       COBB     06956726   LEUCK       SARAH                 2628    SHADOW BLUFF DR NE MARIETTA GA        30062-2568   Jun 1 2020   FL
                       COBB     03417753   LEVENTAL NATALYA                  1199    MOUNTAINSIDE TRCE NW KENNESAW GA      30152-4661   Sep 1 2020   VA
                       CAMDEN   05647355   CLEMENTS CONDELL       E          111     GREYFIELD DR         SAINT MARY GA    31558        Jun 1 2019   TX
                       CHEROKEE 00478921   BUSH        PAUL       SILAS      1702    BROOKRIDGE CT        WOODSTOCKGA      30189        Jun 1 2020   FL
                       COBB     10380697   LAURA       BARBARA    KIMBROUGH 3874     FELTON HILL RD SW    SMYRNA      GA   30082        Oct 1 2020   AL
                       COBB     10388035   LAURA       JAMES      THOMAS     3874    FELTON HILL RD SW    SMYRNA      GA   30082        Oct 1 2020   AL
                       COBB     12704137   LAVENDER ASHLEY                   4040    THESSA CV NE         ROSWELL GA       30075        Jan 1 2020   CA
                       COBB     04017222   LAVENDER PATRICIA      V          4040    THESSA CV NE         ROSWELL GA       30075-5749   Jan 1 2020   CA
                       CLAYTON  11693080   FYNN AIKINS EBENEZER              5882    COLONNADE DR         REX         GA   30273        Jul 1 2019   OR
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 243 of 559




                                                                                            Page 42
                                                                                    GA NCOA Out of State


                       CLARKE     11624398   MERRITT   MARY      BAER        325    QUAILWOOD DR           ATHENS     GA   30606        Jul 1 2020   NY
                       COBB       10181451   MURRAY    CANDICE   MARIE       2727   WYNFORD AVE SW         MARIETTA GA     30064        May 1 2020   MD
                       COBB       08565399   BAKER     APRYL     JONECE      2245   INTERSTAT E 621        ATLANTA    GA   30339        Jan 1 2020   AL
                       BLECKLEY   10843470   BERRY     SHANNON MARIE         520    BERRYHILL COODY RD     COCHRAN GA      31014        Oct 1 2020   FL
                       BURKE      04939550   GODWIN    KEVIN     MICHEAL     746    HANCOCK LALOT 2        WAYNESBORGA     30830        Mar 1 2017   AL
                       BURKE      11953989   GREEN     JENNIFER LEE          522    FORREST DR             WAYNESBORGA     30830        Jul 1 2019   TN
                       CLAYTON    08605569   CARTER    MARVIN    BERNARD     403    RIVERBROOK CT          RIVERDALE GA    30274        Sep 1 2019   LA
                       CLAYTON    10118761   CARTWRIGH GEORGE    EXELL       511    MONTEREY CIR           JONESBOR O GA   30236        Aug 1 2019   AL
                       BARTOW     10571602   EDWARDS CAMERON ASHLI           950    E MAIN ST APT 707      CARTERSVIL GA   30121        Aug 1 2020   MO
                       BARTOW     05129321   EDWARDS CAROLE      A           950    E MAIN ST APT 707      CARTERSVIL GA   30121        Aug 1 2020   MO
                       BARTOW     10919535   EDWARDS LISA                    15     CANNONADE RUN NE       CARTERSVIL GA   30121        Jun 1 2017   MD
                       COBB       12283093   BORDAS    CAITLYN   TERISA      1204   ADAMS LAKE BLVD SE     ATLANTA    GA   30339        Jun 1 2020   SC
                       CAMDEN     10026733   BEIFUSS   MARY      MARSHA      116    PINNACLE POINT DR      SAINT MARY GA   31558        Oct 1 2020   SC
                       CAMDEN     08462211   BELDING   MATTHEW CRAIG         520    POWDER HORN RD         SAINT MARY GA   31558        Jun 1 2020   FL
                       CHEROKEE   10707903   JACOBS    JUSTIN    YOSHIKI     284    S VILLAGE SQ           CANTON     GA   30115        Jan 1 2018   SD
                       CHEROKEE   03029028   JAMES     BARBARA   BARTLETT    102    ARBOR VIEW CT          WOODSTOCKGA     30188        Mar 1 2020   VA
                       CLARKE     12038666   GEATHERS KWAME      LEE         1681   MILLEDGE AVAPT U13     ATHENS     GA   30605        Apr 1 2020   NC
                       CLARKE     12038668   GEATHERS TAYLOR                 1681   MILLEDGE AVAPT 13      ATHENS     GA   30605        Apr 1 2020   NC
                       CLARKE     10589074   GEDDIE    REID      BRENT       141    ALICE WALKER DR        ATHENS     GA   30607        May 1 2019   CA
                       CLARKE     12449317   GEHRTZ    JESSICA               1287   CEDAR SHOAAPT # 609    ATHENS     GA   30605        Aug 1 2020   TX
                       CLARKE     07032708   GEIGERMAN DAVID     MAURICE     5055   BARNETT SHOALS RD      ATHENS     GA   30605        Feb 1 2020   TX
                       COBB       05382804   FOSTER    SHAUNDA RENEE         3049   LAWSON DR              MARIETTA GA     30064-6420   Aug 1 2018   CO
                       BIBB       06193170   COLON     JEANNETTE             963    MORNINGSIDE DR         MACON      GA   31217        Sep 1 2020   FL
                       CHATHAM    06492203   HARCHAR CHARITY     ELIZABETH   6      TIMBER CREST CT        SAVANNAH GA     31407        Aug 1 2020   AE
                       CATOOSA    04807629   WALLACE   BOBBY     GENE        1403   CEDAR CREEK DR         ROSSVILLE GA    30741-5827   Jan 1 2020   TN
                       COBB       06673668   HUDGINS   SARABRYNN MICHELLE    3153   SAWYER CT NE           MARIETTA GA     30066        Jun 1 2020   SC
                       CHEROKEE   05343391   VICKERMAN ELIZABETH PAIGE       214    LAKESIDE DR            WALESKA    GA   30183        Mar 1 2020   TN




  Ex. 2 to Petition:
                       BRYAN      07247988   BOTTOM    KRISTEN   LEIGH       129    SAVANNAH LN            RICHMOND HGA    31324        Jun 1 2017   KS




Braynard Declaration
                       BRYAN      08425696   BOWEN     JESSICA   ELLYN       50     SUE ELLEN LN           RICHMOND HGA    31324        Jun 1 2019   TX
                       BRYAN      11695103   BOWMAN    ASHLEY    DANIELLE    105    BOWRIDGE DR            RICHMOND HGA    31324        Aug 1 2020   TX
                       BRYAN      11257184   BOWMAN    CLIFF     W           105    BOWRIDGE DR            RICHMOND HGA    31324        Aug 1 2020   TX
                       BRYAN      10188329   BRADFORD CARMEN     DENISE      87     LANCASTER WAY          RICHMOND HGA    31324        Apr 1 2017   MI
                       COBB       07696819   FLYNN     ERIC      EDWARD      1421   RIVERLINE TRL SE       MABLETON GA     30126        May 1 2020   VT
                       COBB       08105551   FLYTE     MARK      HOWARD      1336   WINDY RIDGE LN SE      ATLANTA    GA   30339        Oct 1 2020   FL
                       COBB       10998393   KNOLL     BRADLEY   EDWARD      4985   CREEKSIDE LN           POWDER SP GA    30127        Aug 1 2018   OR
                       COBB       10692810   KNOLL     SUZANNE   M           4985   CREEKSIDE LN           POWDER SP GA    30127        Aug 1 2018   OR
                       CARROLL    12386498   LONG      ARIEANNA ALAZAY       1205   MAPLE ST APT # 412     CARROLLTO GA    30117        Sep 1 2020   FL
                       CHEROKEE   07982151   JOHNSON MAURITA     S           2024   LOWER BURRIS RD        CANTON     GA   30114-5026   Jul 1 2017   FL
                       COBB       08253379   BARNES    JOHN      ROBBINS     2765   OLD SEWELL RD          MARIETTA GA     30068        Aug 1 2020   FL
                       COBB       10086321   BARNES    STEPHANIE VERONICA    2025   BARRETT LA 4111        KENNESAW GA     30144        Jan 1 2020   MD
                       CHEROKEE   06733349   DYGAN     KEVIN     JAMES       1045   AL CV                  CANTON     GA   30114-9583   Oct 1 2018   FL
                       CLARKE     04183591   BOVE      CARL      VINCENT     1055   LAVENDER RD            ATHENS     GA   30606        Oct 1 2019   FL
                       CLARKE     04622797   BOWEN     KENNETH               237    WESTPARK DR            ATHENS     GA   30606        Sep 1 2019   NV
                       CLAYTON    10883632   NGUYEN    DUNG      VAN         9511   CREEKSIDE RD           JONESBOR O GA   30236        Oct 1 2020   DE
                       CLAYTON    12062555   VINES     LAMICKA   DESHAUN     881    OAKDALE DR             FOREST PARGA    30297        Jul 1 2020   OH
                       CLAYTON    06855353   PIERCE    DANIELLE  ROWLETTE    4009   VILLAGE CROSSING CIR   ELLENWOODGA     30294        Jan 1 2019   AL
                       CLAYTON    10730694   PILGRIM   LINDA     DIANE       296    GULFPORT DR            HAMPTON GA      30228        Apr 1 2020   NC
                       COBB       11290483   BENITEZ   YESENIA               3050   COBB PKWY 5132         KENNESAW GA     30152        May 1 2018   NY
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 244 of 559




                                                                                           Page 43
                                                                                  GA NCOA Out of State


                       CHEROKEE   03299368   CANNON    TIFFNY    NICOLE    170    CORNERSTONE CIR        WOODSTOC KGA   30188        Jul 1 2018   AP
                       CHEROKEE   05622190   CANNON    VICTOR    TERRELL   170    CORNERSTONE CIR        WOODSTOCKGA    30188        Jul 1 2018   AP
                       CHATHAM    10152113   SAVILLA   JAMES     KENNETH   2030   E 50TH ST              SAVANNAH GA    31404        Apr 1 2020   SC
                       CLAYTON    08764573   WELCH     WOODY               1360   BETHAVEN RD            RIVERDALE GA   30296-2149   Jan 1 2018   TX
                       BARROW     08918775   SESSIONS ANYA       MARIE     312    MOUNT MORIAH RD        AUBURN    GA   30011        Jul 1 2019   TX
                       BARROW     10107015   SESSIONS PAUL       CHARLES   312    MOUNT MORIAH RD        AUBURN    GA   30011        Jul 1 2018   TX
                       BULLOCH    00222205   JOYNER    TERRY     B         100    SUNSET DR              STATESBOR GA   30458-9148   Jul 1 2020   TN
                       BULLOCH    00221933   JOYNER    TERRY     JOHNSON 100      SUNSET DR              STATESBOR GA   30458-9148   Jul 1 2020   TN
                       COBB       11516625   BLACK     KISHA     R         6096   INDIAN WOOD CIR SE     MABLETON GA    30126        Jun 1 2017   CT
                       COBB       06814325   MARSHALL SHARNEZ    SHARNELL 5087    FARM VALLEY DR NE      WOODSTOCKGA    30188        Sep 1 2020   WI
                       BARTOW     03018035   STRICKLANDBARBARA   PAGE      10     INDIAN SPRINGS DR NE   RYDAL     GA   30171        Apr 1 2019   IL
                       COBB       03957462   JOHNSON SANDIE      MARIA     1493   DOLCETTO TRCE NW       KENNESAW GA    30152        May 1 2020   TN
                       COBB       07357645   JOHNSON SHANTERRY DIRECE      875    FRANKLIN GT333         MARIETTA GA    30067        Mar 1 2020   AR
                       CATOOSA    11448104   BEAVERS   SAVANNAH LEIGH GRAC 312    CLEVELAND APT 2        RINGGOLD GA    30736        Mar 1 2020   NC
                       COBB       10522977   HITE      EMANUELLE           2020   POWERS FE 1541         ATLANTA   GA   30339        Jul 1 2020   FL
                       COBB       12218971   MURPHY    BRADLEY   JOSEPH    3240   BIRCHFIELD TRCE        MARIETTA GA    30068        Oct 1 2020   PA
                       COBB       07727162   ADAMS     MARCISHA TERESE     6295   SHELBURNE PARK LN      MABLETON GA    30126        Dec 1 2019   MD
                       BARROW     06363030   SWANN     ALBERT    LEE       531    ROSEWOOD CIR           WINDER    GA   30680        May 1 2020   FL
                       BARROW     04270302   SWANN     CHRISTINA LEIGH     531    ROSEWOOD CIR           WINDER    GA   30680        May 1 2020   FL
                       BARROW     05092744   SWANN     RITA      J         531    ROSEWOOD CIR           WINDER    GA   30680        May 1 2020   FL
                       CHEROKEE   08429800   RICHARDS KIRSTI     DOVER     585    FREEHOME RD            CANTON    GA   30115        Jan 1 2020   WA
                       CHEROKEE   07454464   RICHARDS STEPHEN    COREY     585    FREEHOME RD            CANTON    GA   30115        Jan 1 2020   WA
                       BIBB       08827861   HUNTER    CHRISTINA RACHEL    628    LOKCHAPEE RDG          MACON     GA   31210        Sep 1 2020   AL
                       BIBB       08827750   HUNTER    JOSEPH    DOUGLAS 628      LOKCHAPEE RDG          MACON     GA   31210        Sep 1 2020   AL
                       CHATHAM    11136783   GERMANY KEITH       ALEXANDER 8000   WATERS AVE-APT. 8      SAVANNAH GA    31406        Apr 1 2020   MI
                       CHATHAM    10943710   GHASTIN   AMBER     MARIE     163    LITTLE RIVER DR        SAVANNAH GA    31419        Apr 1 2020   AE
                       CHATHAM    11967654   GIBBONS   JAMIL     RYSHON    111    W 59TH ST              SAVANNAH GA    31405        Dec 1 2019   NC




  Ex. 2 to Petition:
                       CHATHAM    03904557   GIBBS     HENRY               8      BOSTWICK DR            POOLER    GA   31322        May 1 2018   IL




Braynard Declaration
                       CHATHAM    04150187   GIBBS     TAKIYAH   SHAUNTE   8      BOSTWICK DR            POOLER    GA   31322        May 1 2018   IL
                       BARTOW     05534507   TRUMP     PHILLIP   DEAN      4540   CAMP PL SE             ACWORTH GA     30102-6243   Dec 1 2019   TN
                       BARTOW     00676008   TRUMP     TAMMA               4540   CAMP PL SE             ACWORTH GA     30102-6243   Dec 1 2019   TN
                       BIBB       07841648   GEORGE    LAGARRET D          3301   ARNWOOD AVE            MACON     GA   31204        Apr 1 2020   FL
                       COBB       06951521   EDWARDS SONYA       ANNETTE   4936   CHALDEN LN NE          MARIETTA GA    30066-1417   May 1 2020   LA
                       CLAYTON    07344263   SCOTT     ANDREA    AMANDA    2001   FLAT SHOALS RD         RIVERDALE GA   30296        Aug 1 2020   VA
                       ATKINSON   10634258   TANNER    LAKEN     RENEE     99     RUFUS RD               WILLACOOC GA   31650        Jul 1 2020   FL
                       CARROLL    11446501   JAMISON   LEWIS     ROGER     50     GREEN ACRES DR         CARROLLTO GA   30117        May 1 2020   SC
                       CAMDEN     10186516   ROE       PAMELA    JEAN      230    SUNRISE DR             WOODBINE GA    31569        May 1 2020   SC
                       CAMDEN     11765206   ROE       RILEY     RENAE     230    SUNRISE DR             WOODBINE GA    31569        May 1 2020   SC
                       CAMDEN     04165571   ROGERS    ANNA      MARIE     200    ALVAH BRAZELL RD S     KINGSLAND GA   31548-5556   Aug 1 2020   TX
                       CHEROKEE   06922587   POPE      CAROL     E         206    RATTLER CT             WOODSTOCKGA    30189        Aug 1 2018   FL
                       CHEROKEE   10374841   POPIEL    DENNIS    JOHN      3010   BRADSHAW CLUB DR       WOODSTOCKGA    30188        Oct 1 2020   MI
                       CHATHAM    10606800   RANDALL   ELIZABETH AINE      6      HARBOR VIEW CT         SAVANNAH GA    31411        May 1 2020   SC
                       CHEROKEE   08157406   PARKER    KIMBERLY MICHELLE 713      CEDAR CREEK WAY        WOODSTOCKGA    30189-5140   Jul 1 2020   AL
                       CHEROKEE   05129761   PARKER    ROBIN     M         713    CEDAR CREEK WAY        WOODSTOCKGA    30189-5140   Jul 1 2020   AL
                       BLECKLEY   05071657   GRIFFITH  GAIL      RUGGLES 142      PIGEON RD              COCHRAN GA     31014-3405   Aug 1 2020   AR
                       CHATHAM    11382761   TAYLOR    SANDRA    HARRIS    624    SOUTHBRIDGE BLVD       SAVANNAH GA    31405        Nov 1 2019   OK
                       CHATHAM    08752362   BLAIR     ELIZABETH JANE      34     STONELAKE CIR          SAVANNAH GA    31419        Aug 1 2020   WA
                       CHATHAM    11967698   BLAKE     JONATHAN GORDON     415    E 40TH ST              SAVANNAH GA    31401        Sep 1 2020   NC
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 245 of 559




                                                                                         Page 44
                                                                                       GA NCOA Out of State


                       CLARKE     00299899   WILLIAMS  THOMAS      HOWARD      102     BRANFORD PL           ATHENS    GA    30606        Feb 1 2020   TN
                       CLARKE     10764347   WILLIFORD GEORGE      WATSON      125     APPLEBY DR            ATHENS    GA    30605        Jul 1 2020   MS
                       BARTOW     11222511   BROWN     KELLY       ALBERTA-R E 366     OLD MILL RD APT 105   CARTERSVIL GA   30120        May 1 2018   MI
                       COBB       10548899   COTE      BRANDEN     T           2338    TALL TIMBERS LN       MARIETTA GA     30066        Dec 1 2016   NH
                       COBB       10518109   COTE      ERIN        MARIE       2338    TALL TIMBERS LN       MARIETTA GA     30066        Dec 1 2016   NH
                       CHATHAM    11291931   TUFTS     RICHARD     MICHAEL     217     SOMERSBY BLVD         POOLER     GA   31322        Jun 1 2020   CO
                       CHATHAM    07747642   TUITT     JEROME      JOEL        4206    WALDEN PARK DR        SAVANNAH GA     31410        Sep 1 2019   FL
                       CLAYTON    05105695   JONES     ALTON       P           11921   TURNER RD             HAMPTON GA      30228-1569   Feb 1 2019   LA
                       COBB       11321542   RODRIGUEZ JUSTINA     MICHELLE 2077       LAKE PARK DH          SMYRNA     GA   30080        Sep 1 2020   NY
                       COBB       12380844   WHITE     JUDITH      ELIZABETH 2001      TREES OF KENNESAW PK KENNESAW GA      30152        Jul 1 2020   OH
                       COBB       03131804   WHITE     JULIAN      F           410     WISCASSET WAY NW      DALLAS     GA   30157-6553   Sep 1 2019   FL
                       COBB       00510847   STILES    CARRIE      KAMELA      2088    FAIRPORT WAY          MARIETTA GA     30062        Mar 1 2020   TN
                       COBB       11435984   WEITZEL   RYAN        JACOB       2693    CAROLYN DR SE         SMYRNA     GA   30080        Aug 1 2020   MS
                       COBB       11978486   WEITZEL   TAYLOR      MARIE       2693    CAROLYN DR SE         SMYRNA     GA   30080        Aug 1 2020   MS
                       COBB       07969851   WHITE     BRIAN       MITCHELL 1845       HICKORY CREEK CT NW ACWORTH GA        30102        Mar 1 2020   SC
                       COBB       07137138   WHITE     CHASSIDY    LENAE       850     ORIOLE LN SE          MARIETTA GA     30067        Mar 1 2020   MS
                       COBB       03212269   WHITE     DALE        A           1792    APPLE BLVD            MARIETTA GA     30066-2953   Oct 1 2020   OH
                       COBB       11294619   ROSE      STACIE                  2065    POWERS FE H           MARIETTA GA     30067        Sep 1 2020   MA
                       COBB       07362145   ROCHELIN ARIELLE                  1650    BARNES MIL 1436       MARIETTA GA     30062        Aug 1 2020   NY
                       COBB       07153282   SCHMITZ   AARON       MICHAEL     3525    DAVENTRY LN NW        KENNESAW GA     30144        Apr 1 2020   TX
                       COLUMBIA   11339667   ZERR      JANAE       LEANN       557     LORY LN               GROVETOW NGA    30813        Aug 1 2019   NC
                       COBB       10748131   RASTER    VANESSA     AIDEE       3810    CLEAR LAKE WAY NW     ACWORTH GA      30101        Dec 1 2018   MA
                       COBB       03814945   PARISER   TALI        STELA       4700    W VILLAGE X5236       SMYRNA     GA   30080        Oct 1 2020   CO
                       COBB       12380825   PARRISH   BIANCA      MONET'      4700    W VILLAGE X5443       SMYRNA     GA   30080        Oct 1 2020   MD
                       COBB       12513871   OROZCO    MELANIE     ALEXA       2151    CUMBERLAN 1518        ATLANTA    GA   30339        Aug 1 2020   FL
                       COBB       06138834   SHERIDAN ANTHONY      PHILIP      255     ROBBIE LN SW          MARIETTA GA     30060        Oct 1 2020   PA
                       COBB       10423281   SHERIDAN LESLIE       SITKOFF     255     ROBBIE LN SW          MARIETTA GA     30060-5480   Oct 1 2020   PA




  Ex. 2 to Petition:
                       COBB       10818416   SHERROD TYLER         WILLIAM     858     FAIRLONG TRCE NW      ACWORTH GA      30101        Sep 1 2020   FL




Braynard Declaration
                       COBB       11939442   NEWMAN    ZEN         TAYLOR      3625    RIVER HEIGHTS XING SE MARIETTA GA     30067        Oct 1 2020   WA
                       COBB       10310009   NEWSOME MAURICE       MILTON      769     WADE FARM DR          AUSTELL    GA   30168        Mar 1 2020   VA
                       COBB       01770070   NICHOLSON CEDRIC      CHARLES     5803    RUTLAND LN            POWDER SP GA    30127-4782   Jul 1 2018   FL
                       COBB       08305736   RIGGINS   DARIUS      GENE        2628    GORDON CIR SE         SMYRNA     GA   30080        Mar 1 2019   TN
                       COBB       07112804   NEWMAN    ALISA       JANELL      1371    VELVET CREEK CT SW    MARIETTA GA     30008        Sep 1 2020   FL
                       COBB       12692978   SRIKISHUN AIDAN       PHILIP      901     DENMEADE WALK SW      MARIETTA GA     30064        Jul 1 2019   NY
                       COBB       07881451   SRIKISHUN ELIZABETH               901     DENMEADE WALK SW      MARIETTA GA     30064        Jul 1 2019   NY
                       COBB       07450029   SRIKISHUN PHILIP      GERARD      901     DENMEADE WALK SW      MARIETTA GA     30064        Jul 1 2019   NY
                       COBB       12247275   SCHUR     SARAH       MEGHANN 2705        BARNHILL DR           MARIETTA GA     30062        May 1 2020   TX
                       COBB       08809778   WARE      LAURA       NIKITA      2669    CANDLER DR SW         MARIETTA GA     30064-4278   Apr 1 2019   AL
                       COBB       03188679   THOMPSON JILL         ASTLEY      1460    OAK SPRINGS DR        MARIETTA GA     30066        Nov 1 2019   HI
                       COBB       06513263   SAUNDERS CALVIN       LEE         1564    MILFORD CREEK LN SW MARIETTA GA       30008        Apr 1 2020   NC
                       COBB       03155509   SAVAGE    RAMONA      R           120     CHASTAIN R 602        KENNESAW GA     30144        Dec 1 2019   SC
                       COBB       10618641   SAWYER    JESSICA     CELESTE     3718    SHADOWOOD PKWY SE ATLANTA        GA   30339        Sep 1 2020   TX
                       COLUMBIA   07133926   HASKELL   JEFFREY     MARK        2560    DOZIER RD             APPLING    GA   30802        Oct 1 2020   MO
                       COLUMBIA   04774224   HASKELL   KATHLEEN    MARY        2560    DOZIER RD             APPLING    GA   30802-1812   Oct 1 2020   MO
                       COLQUITT   00966126   RYKARD    MELANIE     TURNER      8       OLD TRAM RD           MOULTRIE GA     31768-6510   Aug 1 2020   TX
                       COLQUITT   00962627   RYKARD    STEPHEN     SCOTT       8       OLD TRAM RD           MOULTRIE GA     31768-6510   Aug 1 2020   TX
                       COLQUITT   11843794   RYKARD    WILLIAM     TURNER      8       OLD TRAM RD           MOULTRIE GA     31768        Aug 1 2020   TX
                       COFFEE     11013136   MCKINNON ALEXIS       MARE        3314    SINKHOLE RD           DOUGLAS GA      31535        Jul 1 2020   FL
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 246 of 559




                                                                                              Page 45
                                                                                     GA NCOA Out of State


                       COBB       06112061   THOMAS     VAN        DONYEA     4555   DURON PL SW           MABLETON GA     30126        Oct 1 2019   MD
                       COLUMBIA   12791025   HARTY      NOAH                  3080   PARKRIDGE DR          GROVETOW NGA    30813        Jul 1 2020   RI
                       COLUMBIA   01821002   BROWN      VINCENT               808    MICHELLE CT           GROVETOWNGA     30813        Nov 1 2019   VA
                       COLUMBIA   08835242   BRUCE      COURTNEY   DSHADEE' 765      MICHELLE CT           GROVETOWNGA     30813        Jun 1 2018   CA
                       COLUMBIA   11289141   ERB        LAYLA                 4085   QUINN DR              EVANS      GA   30809        Aug 1 2018   MD
                       COLUMBIA   10965837   DIGUSTO    ANGEL      GABRIELLA-M712    ISLEWORTH DR          EVANS      GA   30809        Apr 1 2020   AL
                       COBB       10622459   VOOKLES    VIRGINIA   ANN        1742   E BANK DR             MARIETTA GA     30068        Feb 1 2017   TN
                       COLUMBIA   01825657   DENNIS     KRISTA     DOUCET     706    SOUTHWICK AVE         GROVETOW NGA    30813        Aug 1 2020   KY
                       COLUMBIA   12675038   DENNIS     NINA       CRYSTAL BE 881    RIDERS WAY E          EVANS      GA   30809        May 1 2020   NJ
                       COLUMBIA   08278979   SURAJ      KARAN                 626    SPRING CREEK LN       MARTINEZ GA     30907        Jul 1 2020   HI
                       COLUMBIA   01437782   SURLES     HUGH       SEXTON     713    BIG HOLLEY DR         AUGUSTA    GA   30907-3426   Oct 1 2020   NC
                       COLUMBIA   01437783   SURLES     NANCY      HELMS      713    BIG HOLLEY DR         AUGUSTA    GA   30907-3426   Oct 1 2020   NC
                       COLUMBIA   11652483   SUTHERLAN MEGAN       KATHLEEN 8023     BATTLE ST             GROVETOW NGA    30813        Nov 1 2019   CO
                       CARROLL    01137447   ESTVANKO DONNIA       GAIL       367    LAKEVIEW WAY          CARROLLTO GA    30117        Aug 1 2019   FL
                       CARROLL    10034531   ESTVANKO GARY         ANTHONY 367       LAKEVIEW WAY          CARROLLTO GA    30117        Aug 1 2019   FL
                       BIBB       03343217   STOOKSBER TRENA       MCRAE      4713   OXFORD RD             MACON      GA   31210        Oct 1 2020   SC
                       BIBB       00156350   STOOKSBER W           WADE       4713   OXFORD RD             MACON      GA   31210        Oct 1 2020   SC
                       COBB       07575384   MAXWELL CANDACE       NEOLANI    3173   CREEK TRCE W          POWDER SP GA    30127-3358   Oct 1 2020   CA
                       BULLOCH    11530366   DENNIS     CRAIG      EUGENE     121    TILLMAN RD APT 502    STATESBOR GA    30458        Feb 1 2018   FL
                       CHATHAM    03461498   PARKER     SAMUEL     W          118    GREENBRIAR DR         SAVANNAH GA     31419-2916   Apr 1 2018   MD
                       CHATHAM    06028902   PARKS      BENJAMIN   EDWARD     1016   FORDS POINTE CIR      SAVANNAH GA     31419        Aug 1 2020   PA
                       CHATHAM    11481534   PARKS      JASMINE    THERESE    1016   FORDS POINTE CIR      SAVANNAH GA     31419        Aug 1 2020   PA
                       BARTOW     10669351   JORDAN     THOMAS     DOMINIC    950    E MAIN ST APT 623     CARTERSVIL GA   30121        Sep 1 2018   CA
                       BARTOW     01665437   JUDD       JANICE     RICHARDSON24      LENOX DR NE           CARTERSVIL GA   30121-6068   Sep 1 2020   FL
                       BARTOW     01665442   JUDD       JOHN       RANDALL    24     LENOX DR NE           CARTERSVIL GA   30121-6068   Sep 1 2020   FL
                       BARTOW     10047822   KARLE      NICOLE     RAE        269    CASS PINE LOG RD NE   WHITE      GA   30184        Jul 1 2019   UT
                       BACON      11099877   TAYLOR     LINDA      PERNELL    721    DOUGLAS ST            ALMA       GA   31510        Oct 1 2020   OH




  Ex. 2 to Petition:
                       BACON      06480450   TAYLOR     TRAVIS     JULIAN     721    DOUGLAS ST            ALMA       GA   31510        Oct 1 2020   OH




Braynard Declaration
                       CAMDEN     11456106   MEAD       MOLLY      REBECCA    307    GARY CIR              SAINT MARY GA   31558        Apr 1 2020   AL
                       BARROW     02085145   ROBINSON HERBERT      E          121    GOVERNORS RDG         AUBURN     GA   30011        Jun 1 2018   TN
                       COBB       10615172   JEAN-BART KENNYSSA               4330   LAUREL SUMMIT CT SE   SMYRNA     GA   30082        Jul 1 2020   CT
                       COBB       12228023   JEAN-CLAUD HARVAIN               3000   STIRRUP LN SW         MARIETTA GA     30064        Aug 1 2020   WV
                       CLAYTON    08559289   ALLEN      ASHLEY                8243   GLENWOODS DR          RIVERDALE GA    30274        Dec 1 2019   FL
                       COBB       11832088   GASIOR     JOSEPH     PAUL       608    AUGUSTA DR SE         MARIETTA GA     30067        Oct 1 2020   IL
                       COBB       03844819   GASKIN     GENEVA     LAURIE     5120   HUNTCREST DR SW       MABLETON GA     30126-2063   Oct 1 2018   AR
                       COBB       02420912   CLINKSCALE DOROTHY    ELAIN      5051   HUNTCREST DR SW       MABLETON GA     30126-2061   Sep 1 2020   MD
                       COBB       03082028   GETTINGER GERALD      F          5194   LUPINE LN NW          ACWORTH GA      30102-6940   Oct 1 2020   AL
                       COBB       03137589   GETTINGER PATTI       PORTER     5194   LUPINE LN NW          ACWORTH GA      30102-6940   Oct 1 2020   AL
                       CARROLL    05368691   DAVIS      TIFFANY    RENEE      495    GRAY RD               CARROLLTO GA    30116-8928   Mar 1 2019   AL
                       CATOOSA    10856590   WATTS      CHRIS      EUGENE     1510   SAUNDERS RD           RINGGOLD GA     30736        May 1 2020   AL
                       CATOOSA    12354811   WATTS      VELMA      PUCKETT    1510   SAUNDERS RD           RINGGOLD GA     30736        May 1 2020   AL
                       COBB       11208104   MILLER     AYANA      MONEE      110    CARNES DR SE          MARIETTA GA     30008        Sep 1 2019   SC
                       COBB       10166872   MILLER     BETTY      JANE       2747   VINTAGE RESERVE LN    MARIETTA GA     30066        Oct 1 2019   SC
                       COBB       10623383   MILLER     BRIA       PATRICE    701    PARKWAY AVE SE        SMYRNA     GA   30080        Oct 1 2020   IL
                       CLAYTON    10205448   BETTON     TONY       MAURICE    601    WYNTHROPE PL          RIVERDALE GA    30274        Mar 1 2020   IN
                       CLAYTON    04088161   WILLIAMS   TANINA     MARIE      5420   RIVERDALE RAPT G5     COLLEGE PAGA    30349        Aug 1 2019   VA
                       CHEROKEE   08122767   CEPHAS     PATRICIA   K          300    SYCAMORE L203         WOODSTOCKGA     30188        Aug 1 2019   TX
                       CATOOSA    07541765   HEADRICK JESSE        MICAH      173    HEADRICK LN           RINGGOLD GA     30736-4216   Oct 1 2017   TN
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 247 of 559




                                                                                            Page 46
                                                                                     GA NCOA Out of State


                       CATOOSA    08332063   HEADRICK JONATHAN     E         469     CINDY CIR            RINGGOLD GA     30736-8229   Apr 1 2020   TN
                       CATOOSA    06328405   HEINTZ    CHARLES     EVERETT   176     HIDDEN LAKES DR      RINGGOLD GA     30736        Jul 1 2018   CO
                       CLARKE     11349624   TAYLOR    KELSEY      RHEA      481     RUTH ST              ATHENS     GA   30601        Oct 1 2020   IN
                       COBB       04633361   FERNANDEZ OBED                  3781    GLENGARRY WAY NE     ROSWELL GA      30075        Jul 1 2017   SD
                       COBB       11728461   FERRARA   MARC        ANTHONY 2005      INVERNESS RD SE      SMYRNA     GA   30080        Oct 1 2020   AZ
                       COBB       10674299   FERRARA   YOHANA      ARREGUIN 2005     INVERNESS RD SE      SMYRNA     GA   30080        Oct 1 2020   AZ
                       CHATHAM    08048815   BUCHAN    KAYLA       BASS      1006    HAMMOCKS VW          SAVANNAH GA     31410        Jun 1 2020   AL
                       CHATHAM    11853147   SIMMONS   BROOKE      CANDACE 209       E 32ND ST            SAVANNAH GA     31401        Jun 1 2020   MA
                       CHATHAM    10497318   HARRELL   MATTHEW     BLAKE     710     LEE BLVD             SAVANNAH GA     31405        Sep 1 2020   TN
                       CHATHAM    10494379   ADAMS     KOLBY       JANE      121     FOX CHASE RD         SAVANNAH GA     31406        Jun 1 2020   MD
                       CATOOSA    06699885   WRIGHT    LORNA       E         47      CANYON TRL           RINGGOLD GA     30736        Aug 1 2020   TN
                       CHEROKEE   08669288   ATHEY     BRITNI      NICHOL    406     MOUNTAIN VIEW LN     WOODSTOCKGA     30188        Jul 1 2020   RI
                       CHATHAM    10647626   SHERWOOD GEOFFREY     BENTHAM 2         PADDINGTON CIR       SAVANNAH GA     31410        May 1 2019   MD
                       COBB       05353513   JANUS     KARL        ALBERT    4413    INLET RD             MARIETTA GA     30066-1822   Jun 1 2018   MN
                       COBB       05367703   JANUS     SARRAH      JEAN      4413    INLET RD             MARIETTA GA     30066-1822   Jun 1 2018   MN
                       COBB       05000671   JARMON-CO UYLADIA     L         2852    SAINT ANDREWS WAY NE MARIETTA GA     30062        Jun 1 2020   AL
                       BARTOW     10198315   PATTERSON SAMANTHA    DE JAGER 30       BRAMBLEWOOD PT SW CARTERSVIL GA      30120        Jan 1 2020   TN
                       COBB       11725837   POLLACK   NICHOLAS    ALEXANDER 550     CLUBWOOD CT          MARIETTA GA     30068        Aug 1 2019   OH
                       COBB       08478561   JUNEAU    IRA         BENJAMIN 80       STONINGTON PL        MARIETTA GA     30068        Jan 1 2020   OR
                       CAMDEN     06194222   SAVAGE    STACIE      IRENE     71      LAGOON RUN           SAINT MARY GA   31558        May 1 2018   CT
                       BARROW     07028994   THOMAS    NATHANIEL   STEVEN    616     BEAU CT              WINDER     GA   30680        Sep 1 2020   FL
                       BARROW     08175614   THOMAS    RACHEL      KAREN     616     BEAU CT              WINDER     GA   30680        Sep 1 2020   FL
                       COBB       05060981   KERNEY    SHAMIAH     TENESHA D 6615    DESTINY DR SE        MABLETON GA     30126-4689   Aug 1 2018   DC
                       CHATHAM    12301792   HAYMON    KAYLA       ELIZABETH 908     MILL CT              SAVANNAH GA     31419        Sep 1 2020   FL
                       CHATHAM    08236177   BENTLEY   LASHEENA    TIARA     1801    LLOYD ST             SAVANNAH GA     31405        Apr 1 2018   AE
                       CHEROKEE   06697693   WHITE     SHANNON     MARIE     166     OAK GROVE PL         ACWORTH GA      30102-7610   Aug 1 2020   FL
                       COBB       03077736   GLAZER    BENJAMIN    A         2997    CLARY HILL CT NE     ROSWELL GA      30075-5430   Sep 1 2020   FL




  Ex. 2 to Petition:
                       COBB       03077740   GLAZER    MICHELE     BUEHLER   2997    CLARY HILL CT NE     ROSWELL GA      30075-5430   Sep 1 2020   FL




Braynard Declaration
                       CHEROKEE   00513040   UFRET     MICHAEL     ALFONSO   1001    COPPER CREEK DR      CANTON     GA   30114-6899   Jun 1 2020   UT
                       CHEROKEE   06375692   UFRET     TERRI       OWENS     1001    COPPER CREEK DR      CANTON     GA   30114-6899   Jun 1 2020   UT
                       COBB       11400036   HUNT      KATHRYN     CECIL     2547    HADDENHAM LN SW      SMYRNA     GA   30082        Jul 1 2020   KY
                       COBB       11391768   HUNT      STEPHEN     HOWARD    2547    HADDENHAM LN SW      SMYRNA     GA   30082        Jul 1 2020   KY
                       BARTOW     07124166   MORRIS    NOAH        ANTHONY 33        RIVER BIRCH RD NW    CARTERSVIL GA   30121        Sep 1 2020   CA
                       CHEROKEE   04236998   ANDERSON RICHARD      F         645     WEXFORD CT           ACWORTH GA      30102        Oct 1 2020   TN
                       CHARLTON   00046015   POPHAM    GENEVA      BRANTLEY 111      CHARLTON CF28        FOLKSTON GA     31537        Oct 1 2019   FL
                       CHARLTON   11345182   RICHARDSONTANIYA      LAQUAN    60      WOOLARD RD           FOLKSTON GA     31537        Apr 1 2018   FL
                       CLAYTON    02487870   HANNAH    HERBERT               5900    CREEKSIDE DR         REX        GA   30273        Jun 1 2020   FL
                       CLAYTON    08231200   HAQQANI   ZIAULLAH              1937    FAITH CV             ATLANTA    GA   30349-5275   Aug 1 2020   PA
                       CHATHAM    10332481   LAMBERT BUDELORES     SHERRIE   325     OXFORD DR            SAVANNAH GA     31405        Aug 1 2020   NC
                       CHATHAM    10502951   LAND      RACHEL      GARLAND   22      W TAYLOR ST          SAVANNAH GA     31401        Oct 1 2017   SC
                       CHATHAM    10760711   LANDING   HEVYLLA     KELLY     59      MELODY DR            POOLER     GA   31322        Aug 1 2019   MD
                       CHATHAM    08682583   HUGUE     DEMERIA     LAWQUALLE 302     WILSHIRE BLVD        SAVANNAH GA     31419        Sep 1 2020   WA
                       CHATHAM    06194535   RAY       MICHAEL     RICHARD   520     DURANT AVE           SAVANNAH GA     31404        Sep 1 2020   TN
                       CHATHAM    01162001   RAY       ROBERT      MERCER    16      WARREN DR            PORT WENTW GA   31407        Oct 1 2020   NC
                       CHATHAM    07654791   RAYMOND CHRISTINE     ANNE      11330   WHITE BLUF UNIT 68   SAVANNAH GA     31419        Feb 1 2019   FL
                       CHATHAM    06132357   RAYNOR    ALETHEA     FRAZIER   321     LEEDS GATE RD        SAVANNAH GA     31406        Feb 1 2020   NC
                       COBB       11153866   AFOURGUIT ROK         JOHN      2924    MONTVIEW DR SW       MARIETTA GA     30060        Jul 1 2020   NC
                       CHATHAM    06102448   IVINS     SARAH       ALEXANDRA 86      HARVEST MOON DR      SAVANNAH GA     31419        Jun 1 2020   FL
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 248 of 559




                                                                                            Page 47
                                                                                    GA NCOA Out of State


                       CHATHAM    07087592   EARLE      CHARVIS  NEHEMIAH 51        NEW SAVANNAH DR       SAVANNAH GA      31405        Jul 1 2020   VA
                       CHATHAM    07087593   EARLE      GINA     NICOLE     51      NEW SAVANNAH DR       SAVANNAH GA      31405        Jul 1 2020   VA
                       CHATHAM    04657798   ELLIOTT    DONNA    LEE        12502   APACHE AV EUNIT 9     SAVANNAH GA      31419-2339   Feb 1 2020   TX
                       CHATHAM    01554527   ELLIS      EPSIE    RENEE      4733    FAIRFAX DR            SAVANNAH GA      31405        May 1 2018   MD
                       CHATHAM    10678238   ELLIS      RYAN     MARSHALL 9400      ABERCORN SAPT 314     SAVANNAH GA      31406        May 1 2020   FL
                       CHATHAM    12235430   ELLIS      RYAN     MARSHALL 9400      ABERCORN SAPT 314     SAVANNAH GA      31406        May 1 2020   FL
                       COBB       08160060   AYIKA      PRINCESS ELILE THERE3004    VALLEY VIEW CIR       POWDER SP GA     30127        Jul 1 2020   FL
                       BARTOW     11917808   BURTON     ADARA               237     STATION WAY           ADAIRSVILLEGA    30103        Jun 1 2019   CO
                       CHATHAM    12195289   LUCAS      TODD     LEROY      207     W WALDBUR APT 1       SAVANNAH GA      31401        May 1 2020   MO
                       CHATHAM    10604271   LUGO       CINDY    KARELY     44      SPRING LAKES CIR      SAVANNAH GA      31407        Jul 1 2017   AZ
                       COBB       10440021   MOORE      GWENDOLYNMARIE      424     WINDY RIDGE LN SE     ATLANTA     GA   30339        Jun 1 2020   VA
                       COBB       12072429   MOORE      HAMZZA   AMOR ABDU 329      TWIN HILL CTQ         AUSTELL     GA   30168        Jul 1 2020   CA
                       CHATHAM    10586321   ALLEN      ASHTYN   GABRIELLE 30       TAMMYS CIR            POOLER      GA   31322        Jan 1 2020   SC
                       CHATHAM    01468668   SLOTIN     VIVIAN   HOROWITZ 32        ROUNDTREE CIR         SAVANNAH GA      31405-5992   Nov 1 2019   OH
                       BERRIEN    11263104   SMITH      RACHEL   NICOLE     594     HILL RD               RAY CITY    GA   31645        Dec 1 2019   FL
                       BERRIEN    05250086   STIPPEL    BRANDON MITCHELL 943        MARIE PRINCE RD       NASHVILLE GA     31639        Nov 1 2019   LA
                       BERRIEN    06929242   STIPPEL    KRISTIN  LEE        943     MARIE PRINCE RD       NASHVILLE GA     31639        Nov 1 2019   LA
                       CAMDEN     11373996   MILLER     KEVIN    JAMES      277     AUDUBON WYND          WAVERLY GA       31565        Feb 1 2020   FL
                       BIBB       10915652   STRAYHAN WANDA      DARLENE    5243    RIVERSIDE DAPT 1305   MACON       GA   31210        Aug 1 2017   FL
                       CHEROKEE   04369545   JONES      MARK     TAYLOR     1068    COPPER CREEK DR       CANTON      GA   30114        Feb 1 2019   CA
                       CHEROKEE   10245580   PICKLESIME MICHELLE M          1062    BOXWOOD LN            CANTON      GA   30114        Mar 1 2020   OH
                       CHATHAM    12352924   STONE      MICHAEL  ARTHUR     11204   TENNYSON LAPT 301     SAVANNAH GA      31405        Jul 1 2020   NY
                       CHATHAM    11056188   STOUDEMIR KRISTIN   ALYSE      40      NEW SAVANNAH DR       SAVANNAH GA      31405        Jun 1 2019   AL
                       BARTOW     07188300   HOFER      LAURA    JOY        200     GOVERNORSAPT 12203    CARTERSVIL GA    30121        May 1 2020   AL
                       CATOOSA    10368450   BABCOCK BRENDA      JUNE       2700    PINE GROVE RD         RINGGOLD GA      30736        Aug 1 2020   SC
                       CHATHAM    10474830   FROELICH KATELYN    MACKENZIE 722      E 57TH ST             SAVANNAH GA      31405        Sep 1 2020   AL
                       CHATHAM    10474832   FROELICH VICKI      LYNN       722     E 57TH ST             SAVANNAH GA      31405        Sep 1 2020   AL




  Ex. 2 to Petition:
                       COBB       03083369   DEEGAN     SHARON   L          2104    OWLS NEST NE          MARIETTA GA      30066-8003   Dec 1 2019   ID




Braynard Declaration
                       COBB       07240880   LEIGH      LEONORA EVELYN      452     DARTER DR NW          KENNESAW GA      30144-5088   Jan 1 2018   AE
                       COBB       08644801   LEIGH      RANDOLPH ADEYEMI    452     DARTER DR NW          KENNESAW GA      30144        Jan 1 2018   AE
                       COBB       10164595   LEMLEY     NICOLE   DANIELLE   2175    NORTHBROOK RDG NW     KENNESAW GA      30152        Sep 1 2020   FL
                       CHEROKEE   02335925   SCOTT      GEORGE   MARSHALL 119       ARBOR SHOALS DR       CANTON      GA   30115        Oct 1 2020   SC
                       CHATHAM    12075163   MOODY      ANDREANA CHRISTINA 9008     MIDDLEGRO APT A       SAVANNAH GA      31406        Jun 1 2020   NV
                       CHATHAM    06867303   MOORE      AMANDA   SUSANNE    118     AUSTIN WAY            SAVANNAH GA      31419        Dec 1 2018   AZ
                       CHATHAM    11851079   MOORE      BREANNA  LYNN       115     REESE WAY             SAVANNAH GA      31419        Sep 1 2020   CA
                       COBB       12189944   GALLOWAY LACONYA    CLEMONS 820        CANTON RD 315         MARIETTA GA      30060        Sep 1 2020   SC
                       COBB       12610375   GALLOWAY MITCHELL              820     CANTON RD 315         MARIETTA GA      30060        Sep 1 2020   SC
                       BARTOW     04637410   BAILEY     VICKI    EVONNE     55      KAY RD NE             WHITE       GA   30184        May 1 2020   FL
                       CARROLL    10644228   HEATH      MARSHALL ALLAN      209     E WILSON STAPT 20     VILLA RICA GA    30180        Sep 1 2017   AL
                       BARTOW     05437390   LOWERY     BLAIR    LEIGH      56      WILLIAMS RD           TAYLORSVIL GA    30178        Mar 1 2017   AL
                       BARTOW     11278015   HARDMAN CASSANDRA JONES        764     BUTTRUM RD NW         ADAIRSVILL EGA   30103        Sep 1 2020   NC
                       BARTOW     04609493   HARDMAN ERIC        DWAYNE     764     BUTTRUM RD NW         ADAIRSVILLEGA    30103        Sep 1 2020   NC
                       BIBB       10237319   WASHINGTO ASHLEY    CELESTE    465     PIERCE AVE            MACON       GA   31204        Aug 1 2020   CA
                       COBB       10478467   BRANNON JEAN        ELLEN      4700    MOSLEY RD             AUSTELL     GA   30106        Sep 1 2020   VA
                       COBB       04395722   BRANTLEY ANNIE      LAURIE     2625    HEARTHSTONE CIR       MARIETTA GA      30062        Sep 1 2020   SC
                       COBB       05800486   BRANTLEY MATTHEW ALAN          295     FONTAINE RD SW        MABLETON GA      30126        Sep 1 2017   AE
                       CLINCH     01060565   ROGERS     JEFFERY  MARK       206     MAGNOLIA ST           HOMERVILLEGA     31634        Nov 1 2019   FL
                       CHEROKEE   00453695   JARVIS     JOHN     DAVID      518     BONNESET CT           CANTON      GA   30114-1908   Jul 1 2019   AZ
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 249 of 559




                                                                                          Page 48
                                                                                     GA NCOA Out of State


                       CHEROKEE   10648607   JENKINS    ANITA                 936    SILVER LAKE DR       ACWORTH GA      30102        Feb 1 2020   FL
                       BULLOCH    12471077   MANNING    AMI        L          111    CYPRESS LAKE DR      STATESBOR GA    30458        Mar 1 2020   TN
                       CATOOSA    11379524   FRANCO     ADELAIDO              95     MOUNTAIN VIEW DR     RINGGOLD GA     30736        Apr 1 2019   TN
                       CLARKE     03434710   BRIDE      BRIAN      EDWARD     347    OGLETHORPE AVE       ATHENS     GA   30606        Aug 1 2020   MD
                       CLAYTON    11865391   COGGINS    NIYA       SHANA LAPO8774    CHANNING DR          JONESBOR O GA   30238        Oct 1 2020   MS
                       CARROLL    12764434   POWELL     MELISSA    ANNE       130    FOXWOOD CT           VILLA RICA GA   30180        Oct 1 2020   MI
                       BIBB       11604052   HENSON     MILES      JOSEPH     551    HORIZON TRCE         MACON      GA   31220        Aug 1 2018   AL
                       BIBB       12051751   GOETTIE    KATRINA    RENAE      6687   SKIPPER RD APT 715   MACON      GA   31216        Aug 1 2020   FL
                       CLARKE     10495385   REICH      BRIANA     CATHERINE 2165    S MILLEDGE APT B7    ATHENS     GA   30605        Dec 1 2019   SC
                       COBB       08866600   LOVE       JO'NESSE DANIELLE     3206   VICKERY DR NE        MARIETTA GA     30066        Sep 1 2020   FL
                       COBB       12281518   LOVELACE   NICHOLAS DEWAYNE 719         TAMARRON PKWY SE     ATLANTA    GA   30339        Sep 1 2020   NC
                       CAMDEN     08619860   TURNER     CAITLIN    NICOLE     2904   PLANTATION APT B5    SAINT MARY GA   31558        Jul 1 2017   LA
                       CAMDEN     04477263   VALIGURA   JAMES      F          616    KINGS WAY            SAINT MARY GA   31558-4361   Sep 1 2020   OR
                       CAMDEN     04477273   VALIGURA   MARYANNE              616    KINGS WAY            SAINT MARY GA   31558-4361   Sep 1 2020   OR
                       BRYAN      10386101   SKRIBA     MICHAEL    JOHN       44     GLENNMARY LN E       RICHMOND HGA    31324        Oct 1 2020   SC
                       BRYAN      05758334   SMITH      DENNIS     RICHARD    8      BELLASERA WAY        RICHMOND HGA    31324        Jun 1 2020   VA
                       COBB       03948297   LANIER     LISA       MARIE      327    E CLAIBORNE CT       MARIETTA GA     30066        May 1 2019   MD
                       CLAYTON    07515673   MARTIN     QUENTEN LAVELL        2353   GLEBE CT             HAMPTON GA      30228        Sep 1 2020   FL
                       COBB       10980971   BRAR       SIMRAN                2774   BIRCH GROVE LN SE    MARIETTA GA     30067        Nov 1 2019   IN
                       CHATHAM    08943083   MILLS      DANELLE    MARIE      6      COPPERFIELD DR S     SAVANNAH GA     31410        Oct 1 2017   TN
                       CHATHAM    10873107   MILLS      DENNIS     WAYNE      111    TRAYNOR AVE          SAVANNAH GA     31405        Feb 1 2020   PA
                       CLARKE     11694294   LANG       JOSEPH     EVAN       156    S HOMEWOOD DR        ATHENS     GA   30606        Mar 1 2020   VA
                       COBB       03097679   RANDALL    FRANCIS    MIKE       4305   ROCKY GLN NE         ROSWELL GA      30075-1975   Oct 1 2020   TX
                       COBB       05205188   CHASE      STEPHEN    C          4029   DORCHESTER WALK NW   KENNESAW GA     30144-5750   Apr 1 2017   ID
                       COBB       05231430   CHASE      TRINA      DAVIS      4029   DORCHESTER WALK NW   KENNESAW GA     30144-5750   Apr 1 2017   UT
                       CHATHAM    08923422   WALTERS    JEFFREY    R          714    E VICTORY DR         SAVANNAH GA     31405        Sep 1 2020   CO
                       CHATHAM    11934029   WALTERS    KEISHAUNIA VILESHIA   229    HARMONY BLVD         POOLER     GA   31322        May 1 2020   MD




  Ex. 2 to Petition:
                       COBB       08563552   POWELL     CHARLES    EDWARD     5411   JAMESTOWNE DR        POWDER SP GA    30127        Sep 1 2020   OH




Braynard Declaration
                       COBB       03080817   HICKS      JANICE     MCGRIFF    1037   CHIPPENDALE TRL SW   MARIETTA GA     30064-5413   Oct 1 2020   AL
                       COBB       05644458   BOLNO      JASON                 4321   THORNGATE LN         ACWORTH GA      30101        Oct 1 2020   CO
                       CHEROKEE   04261077   CUSTANCE   GRACE      H          1725   GRAND OAKS DR        WOODSTOCKGA     30188-4863   Apr 1 2020   NC
                       CHEROKEE   07109660   GIRNYS     COURTNEY ELISE        334    WEATHERSTONE PL      WOODSTOCKGA     30188        Dec 1 2019   FL
                       COBB       05509301   FORTUNE    SANDRA                4227   CLEARVISTA LN NW     ACWORTH GA      30101        Apr 1 2020   NY
                       COBB       10494432   FORTUNE    SOLOMON               4227   CLEARVISTA LN NW     ACWORTH GA      30101        Apr 1 2020   NY
                       CHATHAM    08649902   BONNELL    DANIEL     BRIAN      9      W YORK ST APT 207B   SAVANNAH GA     31401        Feb 1 2020   SC
                       CHATHAM    08225595   LEWIS      BOBBIE     RENEE      101    PALM AVE             SAVANNAH GA     31404        Jul 1 2020   CO
                       CLAYTON    11534963   LASSITER   CHERYL                146    OLD MILL CT          COLLEGE PAGA    30349        Feb 1 2020   MN
                       CLAYTON    04935863   OWUSU      KOFI       OSEI       362    TAYLOR CT            RIVERDALE GA    30274        Apr 1 2019   MD
                       CLAYTON    11156236   OWUSU      TIARA      SHINAE     362    TAYLOR CT            RIVERDALE GA    30274        Apr 1 2019   MD
                       CAMDEN     12395742   EASTER     CHRISTOPHEJAMES       359    OAKRIDGE RD          SAINT MARY GA   31558        Jul 1 2020   VA
                       CAMDEN     12395739   EASTER     MARY       RACHEL     359    OAKRIDGE RD          SAINT MARY GA   31558        Jul 1 2020   VA
                       CAMDEN     10222986   ELLIOTT    KINAISHA   KIMERA-LAC 629    WILLOW CT APT C      SAINT MARY GA   31558        Jun 1 2018   CT
                       CAMDEN     12041524   ELLISON    STEPHEN    ZACHARY    210    HOLM PL              SAINT MARY GA   31558        Mar 1 2019   MI
                       CARROLL    10655461   SHERRY     GABRIEL    PETER      150    EARNEST RD           CARROLLTO GA    30117        Jul 1 2020   CA
                       BULLOCH    11659499   LONGORIA   AMBER      LEIGH      303    PALM AVE             STATESBOR GA    30458        Oct 1 2020   NM
                       CHATHAM    12265223   DEROCH     STEVEN     JOSEPH     314    VILLAGE GRN          POOLER     GA   31322        Jan 1 2020   UT
                       CHATHAM    06416557   JOHNSON    JEREMIAH LYLE         305    JOHNSTON ST          SAVANNAH GA     31405        Oct 1 2020   NC
                       COBB       12301647   MONCADA    SUHEILY    DIANA      936    TYRELL DR            AUSTELL    GA   30106        Aug 1 2019   MA
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 250 of 559




                                                                                           Page 49
                                                                                    GA NCOA Out of State


                       COBB       10614570   MONDELUS STEPHAN     JAMAAL    2628    MORNING SIDE TRL NW KENNESAW GA       30144        Mar 1 2020   VA
                       CHATHAM    11965000   LANKFORD RALPH       HAMILTON 1415     MILLER AVE           TYBEE ISLA NGA   31328        Aug 1 2019   CO
                       CHATHAM    11320089   LANNIGAN COLM        JOHN      503     E BROUGHTON ST       SAVANNAH GA      31401        Oct 1 2020   NJ
                       COBB       03417755   LEVENTAL VITALY                1199    MOUNTAINSIDE TRCE NW KENNESAW GA      30152-4661   Sep 1 2020   VA
                       COBB       05076568   LEVERSON CORRENZO LEWIS        6835    QUEEN MILL RD SE     MABLETON GA      30126        Apr 1 2020   TX
                       COBB       03905076   LEVIN      SHANE     JOSHUA    4031    GANN RD SE           SMYRNA      GA   30082        Sep 1 2020   IL
                       COBB       03449381   LEVIN      SUNSHINE ELAINE     4031    GANN RD SE           SMYRNA      GA   30082-3809   Sep 1 2020   IL
                       CHEROKEE   06574813   BORLAND    JAMES     ROBERT    8067    RIDGE VLY            WOODSTOCKGA      30189-7048   Oct 1 2019   NC
                       CHEROKEE   12521237   BORLAND    MARY      ABIGAIL   6207    TOWNE LAKE HTS       WOODSTOCKGA      30189        Aug 1 2020   NC
                       CHEROKEE   03156310   BORLAND    MELISSA   GAYLE     8067    RIDGE VLY            WOODSTOCKGA      30189-7048   Oct 1 2019   NC
                       COBB       03608049   AKRIDGE    KORINNE   LYNN      207     LAKE SOMERSET DR NW MARIETTA GA       30064-1721   Jul 1 2020   CO
                       CLARKE     06281760   HOLZ       ERAN      DOUGLAS 104       LAYLA CT             ATHENS      GA   30605        Feb 1 2020   OH
                       BARTOW     12354190   THOMPSON LEWIS       RAY       52      BLACK OAK RD SW      CARTERSVIL GA    30120        Sep 1 2020   IA
                       BARTOW     08173942   THRELKELD BAMBI      STAMPER   10      ANDREW COLE TRL NW CARTERSVIL GA      30120        Sep 1 2019   TX
                       BARTOW     10648102   TICHENOR NICHOLAS              650     TAYLORSVILLE MACEDONTAYLORSVIL GA     30178        Nov 1 2019   CO
                       BARTOW     12003731   TIDWELL    EMILY     GAYLE     100     CHIMNEY LN APT 29    CARTERSVIL GA    30120        Jun 1 2020   AL
                       BARTOW     07418954   TIDWELL    GLYNN     EDWARD    100     CHIMNEY LN APT 29    CARTERSVIL GA    30120        Jun 1 2020   AL
                       COBB       07013671   HART       LATRECIA MACHELL    3222    BLUE SPRINGS TRCE NW KENNESAW GA      30144        Jul 1 2019   MS
                       CAMDEN     05584714   DROST      TERESA    LYNN      416     OAK STUMP CIR        SAINT MARY GA    31558        Jan 1 2020   FL
                       BULLOCH    07695673   SMITH      BRITTANY SHARMAINE 614      WAVERLY LN           STATESBOR GA     30458        Jul 1 2018   FL
                       BULLOCH    07695640   SMITH      JANICE    O         614     WAVERLY LN           STATESBOR GA     30458        Jul 1 2018   FL
                       CLAYTON    12681198   GERVE      VANESSA             804     CHASELAKE DR         JONESBORO GA     30236        Aug 1 2020   TX
                       BRANTLEY   11314953   WISHART    RICHARD   F         19221   HWY 82 E             NAHUNTA     GA   31553        Oct 1 2020   FL
                       CATOOSA    11496538   STEPHENS WILLIAM     LATHAN GAG11      PINEWOOD DR          FORT OGLETGA     30742        May 1 2019   TN
                       CHATHAM    10627892   JOHNSON SALLY        PRESCOTT 12       E JONES LN           SAVANNAH GA      31401        Jan 1 2019   NC
                       BARTOW     00666278   JOHNSON BERTA        M         27      NOTTINGHAM DR NW     CARTERSVIL GA    30121-9211   Oct 1 2018   AL
                       BARTOW     06004658   JOHNSON CHRISTI      LEIGH     4792    COLONY DR SE         ACWORTH GA       30102        Jul 1 2020   FL




  Ex. 2 to Petition:
                       CHEROKEE   10617419   HAMILTON JOHN        CASWELL   755     MARKET ST 2109       WOODSTOCKGA      30188        Oct 1 2020   OR




Braynard Declaration
                       CHATHAM    11449356   GOMEZ CRU MARIBEL    YAZMIN    11330   WHITE BLUF APT 13    SAVANNAH GA      31419        Jul 1 2019   NC
                       CLAYTON    12277896   SMITH      ARIE      DORRELL   5882    SAVANNAH RIVER RD    ATLANTA     GA   30349        Mar 1 2020   IL
                       CLAYTON    01169008   SANDERS SOPHIA       LAFONDA   2738    HEATHER RIDGE LN     JONESBORO GA     30236-6886   Nov 1 2018   TN
                       CLAYTON    05848939   SANDERS SYLVIA       HALL      752     MAPLE VALLEY WAY     JONESBORO GA     30238        Jan 1 2020   CT
                       COBB       12338630   DILLARD    NOAH      ADAM      398     WOODHAVEN TRL NE     MARIETTA GA      30067        May 1 2020   AL
                       BRYAN      12164524   JOHNSON NICOLE       L         141     BRISBON HALL DR      RICHMOND HGA     31324        Mar 1 2020   SC
                       CHATHAM    04656263   MORGAN     CAROLYNE M          228     E OGLETHORPE AVE     SAVANNAH GA      31401-3802   Jan 1 2019   NC
                       CHATHAM    01525303   MORGAN     CLARA     HORTON    913     LYNAH ST             SAVANNAH GA      31415        Oct 1 2017   TX
                       CLAYTON    02435545   KILLEBREW DIANA                1122    QUAIL HUNT DR        RIVERDALE GA     30296        Feb 1 2020   IL
                       BROOKS     11871885   PEELE      SIERRA    YVONNE    704     SAVANNAH AVE         QUITMAN     GA   31643        Sep 1 2019   KY
                       COBB       03467921   LEAHY      COLLEEN   ANNE      1360    DOLCETTO TRCE NW     KENNESAW GA      30152-6760   Jul 1 2019   TX
                       BIBB       04279578   TURNER     BETTY     ANN       2361    KENSINGTON RD        MACON       GA   31211-2209   Jul 1 2019   LA
                       BERRIEN    10061287   BANKS      SHYAN     ALISHA    219     E BRUNSWICK ST       ALAPAHA     GA   31622        Sep 1 2018   TX
                       BERRIEN    08089828   BENNEFIELD DUSTIN    V         705     S BERRIEN ST         NASHVILLE GA     31639        Oct 1 2020   FL
                       CHATHAM    07810482   ROYAL      ALEXANDER BRYANT    41      HONOR AVE            SAVANNAH GA      31405        Jun 1 2019   KS
                       CHATHAM    01561850   RUBIN      BARBARA   SUTKER    6401    HABERSHAMUNIT 8A     SAVANNAH GA      31405        Oct 1 2020   NJ
                       COBB       02843757   HOWARD     DAPHNE    THROWER 603       PECAN KNOLL DR       MARIETTA GA      30008-3100   Sep 1 2020   FL
                       COBB       03142317   HOWARD     DEBRA     MARIE     2667    WENATCHEE DR         MARIETTA GA      30066-5279   Jun 1 2018   FL
                       COBB       08513337   JENKINS    JESSICA   LOUISE    2667    SUMMERBROOKE DR NW KENNESAW GA        30152        Sep 1 2020   OH
                       COBB       08547512   JENKINS    KAREN     SUBER     2413    GREENHOUSE PATIO DR KENNESAW GA       30144        Nov 1 2016   AE
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 251 of 559




                                                                                           Page 50
                                                                                       GA NCOA Out of State


                       COBB       07474820   DEFOOR     ROBERT     ANDREW      4114    PAUL SAMUEL DR NW     KENNESAW GA     30152-7814   Sep 1 2020   SC
                       COBB       08489194   GREEN      KYLA       CORINNE S A 4951    WILLEO RIDGE CT       MARIETTA GA     30068-2155   Jun 1 2017   CA
                       COBB       11044972   GREEN      LORIN      ANGELA      3725    GEORGE BU 1320        KENNESAW GA     30144        Jul 1 2020   NM
                       BARTOW     07437414   RYLANDER LYNNETTE     ANN         25      EASTON TRCE           ADAIRSVILLEGA   30103        May 1 2019   TN
                       BRYAN      11516993   FLEET      TIMOTHY    ANDREW      250     JAMES DUNHAM PKWY     RICHMOND HGA    31324        Aug 1 2018   AE
                       BRYAN      08608774   FORD       KENDRA     LORRAINE 30         CHEY HILL LN          RICHMOND HGA    31324        Oct 1 2020   TX
                       BANKS      10730568   RODRIGUEZ NICOLASA    MARIE       120     SULLIVAN DR           HOMER      GA   30547        Aug 1 2020   TN
                       BIBB       05560146   SCOTT      MYTRICE    B           117     WATERS EDGE DR        LIZELLA    GA   31052-3618   Dec 1 2018   NC
                       CLARKE     10646092   SEGAL      MATILDA    SMITH       165     E DOUGHER APT 1418    ATHENS     GA   30601        May 1 2019   DC
                       CLARKE     04982086   SEIPLE     JARED      JORDAN      801     RIVERHILL D APT 230   ATHENS     GA   30606        Sep 1 2020   NY
                       CLARKE     12619382   SENCINDIVE BENJAMIN   DAVID       1287    CEDAR SHOAAPT 609     ATHENS     GA   30605        Aug 1 2020   TX
                       CHEROKEE   03818340   DUCHARME DEBORAH      ANN         301     BERKSHIRE TRCE        CANTON     GA   30115-6140   Oct 1 2020   MI
                       COBB       05638338   ELLIOTT    BRIAN      MICHAEL     4743    SHALLOW RIDGE RD NE   KENNESAW GA     30144        Sep 1 2020   UT
                       COBB       06434093   ELLIOTT    BRITTANY   NICOLE      4743    SHALLOW RIDGE RD NE   KENNESAW GA     30144-5304   Sep 1 2020   UT
                       CLARKE     10830113   SINGLETON RAINI       KEATON      121     BARRINGTONAPT 3       ATHENS     GA   30605        Jul 1 2020   NC
                       BRYAN      10684320   ESTELLO    ALEXIS     MARIE       956     YOUNG WAY             RICHMOND HGA    31324        Jul 1 2017   NC
                       BRYAN      04271940   EURE       BARBARA    G           21      MEADOWS RD            RICHMOND HGA    31324-5600   Aug 1 2018   AL
                       BRYAN      11797589   EWELL      PHILLIP    JASON       397     WAVERLY LN            RICHMOND HGA    31324        Oct 1 2018   AE
                       BALDWIN    08249568   NENNO      ROBERT     PETER       258     ERIN SHORES DR        SPARTA     GA   31087        Aug 1 2017   NC
                       CARROLL    05173664   ISBELL     JODIE      WILLIAMSON 166      GRIMMETT RD           WACO       GA   30182-2502   Jan 1 2019   TX
                       BARTOW     05405773   LEMMONS PATRICIA      KAY         54      TIMBERLAKE CV NE      CARTERSVIL GA   30121-5220   Oct 1 2020   NC
                       CHATHAM    11334848   CAMPBELL BRANDON      MAJOR       1128    SPRINGFIELD ST        SAVANNAH GA     31415        Jun 1 2020   FL
                       CHATHAM    06115933   MORRIS     SHANNON    ELIZABETH 5403      WATERS DR             SAVANNAH GA     31406        Dec 1 2019   SC
                       CHATHAM    06965558   MORROW     CLEOTIA    MAY         12726   GOLF CLUB DR          SAVANNAH GA     31419        Jun 1 2017   HI
                       CHATHAM    07025557   MORROW     ERIC       WAYNE       12726   GOLF CLUB DR          SAVANNAH GA     31419        Jun 1 2017   HI
                       CHATHAM    11212211   MORTON     CARRIE     ELIZABETH 202       CROMER ST             SAVANNAH GA     31407        Jun 1 2020   SC
                       CHATHAM    11513251   MCRELL     MICHAEL    STEVEN      2224    FLORIDA AVE           SAVANNAH GA     31404        Oct 1 2020   OH




  Ex. 2 to Petition:
                       CHATHAM    06056872   SALTERS    JESSICA    NEECHOLE 1044       SCOTT ST              SAVANNAH GA     31405        Aug 1 2019   TX




Braynard Declaration
                       CLARKE     10641157   MOORE      GENESIS    AMARA       314     BARNETT SHUNIT 348    ATHENS     GA   30605        Jul 1 2020   VA
                       CLARKE     08909886   MORAN      JOSE       DAGOBERTO174        TALMADGE SAPT 21      ATHENS     GA   30605        Jun 1 2019   WI
                       CLARKE     08533835   MORGAN     CAITLYN    JOELLE HOP 175      W PACES DR            ATHENS     GA   30605        Mar 1 2020   IL
                       COBB       07358986   ABRAMS     STEVEN     MARK        4187    NASHOBA DR NE         ROSWELL GA      30075-1668   Sep 1 2020   FL
                       BRYAN      06663521   DAVIS      GREGORY    ALFRED      618     YOUNG WAY             RICHMOND HGA    31324        Jul 1 2020   VA
                       COBB       10026626   JOHNSON DARIUS        MITCHELL 2053       WHITE CYPRESS CT      SMYRNA     GA   30082        Nov 1 2019   NC
                       CHATHAM    10335784   SMITH      EMILY      ANNA        3411    BULL ST      APT 2    SAVANNAH GA     31405        Mar 1 2020   SC
                       BRYAN      08543744   MCMILLAN JULIE        WHEAT       292     VINING WAY            RICHMOND HGA    31324        Sep 1 2020   AE
                       BRYAN      04810133   MCMILLAN TIMOTHY      R           292     VINING WAY            RICHMOND HGA    31324        Aug 1 2019   AE
                       BRYAN      10487897   MCWILLIAMSKRISTINE    KATHARINE 831       YOUNG WAY             RICHMOND HGA    31324        Apr 1 2019   AE
                       COBB       07904268   DONAHUE CAITLIN       DODD        258     MOUNTAIN VIEW RD NW   MARIETTA GA     30064        Jul 1 2020   OH
                       COBB       07073293   DONAHUE JEFFREY       JOHN        258     MOUNTAIN VIEW RD NW   MARIETTA GA     30064        Jul 1 2020   OH
                       COBB       05475892   DONALDSONJERMAINE     ROYEA       2300    ELITE LN N W B        KENNESAW GA     30144        Dec 1 2018   CT
                       CAMDEN     08087283   HALUSKA    MARGARET   JANE        825     E HILTON AVE          KINGSLAND GA    31548-6339   Sep 1 2020   MA
                       COBB       02872389   MAY        WILLIAM    EARNEST     4044    GEORGE BU 2107        KENNESAW GA     30144        Nov 1 2019   MI
                       COBB       12369227   MAYES      ANN        ELIZABETH 4252      CREEK HAVEN DR        MARIETTA GA     30062        Oct 1 2020   CO
                       COBB       12369234   MAYES      CURTIS     LAWRENCE 4252       CREEK HAVEN DR        MARIETTA GA     30062        Oct 1 2020   CO
                       COBB       07113008   MAYES      KIMBERLY   RENAY       1232    EVERWOOD DR SW        MARIETTA GA     30008        Jun 1 2020   NV
                       BANKS      08564934   KYLE       DENNIS     LEE         1460    JOHN MORRIS RD        MAYSVILLE GA    30558        Jul 1 2018   AZ
                       CLAYTON    10198590   WYCHE      ARLENE     SHANTELL 366        RIVER OAK DR          RIVERDALE GA    30274        Sep 1 2020   PA
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 252 of 559




                                                                                             Page 51
                                                                                 GA NCOA Out of State


                       BIBB     07470954   POLITES   JOHN      P          551    ORANGE ST APT 3A        MACON      GA   31201        May 1 2020   FL
                       BRANTLEY 01129555   PANOZZO   JAMES     FRANK      990    OLD HIGHWAY 259         WAYNESVIL LGA   31566-4248   Jan 1 2019   IN
                       BRANTLEY 08062890   PARK      JAMES     W          7178   OLD HIGHWAY 259         WAYNESVILLGA    31566-4344   Sep 1 2020   WV
                       BRANTLEY 08062575   PARK      PAMELA    SUE        7178   OLD HIGHWAY 259         WAYNESVILLGA    31566-4344   Sep 1 2020   WV
                       CHATHAM 12668952    GONZALEZ MICHELLE AALEJANDRA2010      E PRESIDEN APT 2204     SAVANNAH GA     31404        Oct 1 2020   NJ
                       CHATHAM 12410629    GOOCH     GREGORY KEN          15     BRASSELER APT H13       SAVANNAH GA     31419        Oct 1 2020   MO
                       CHATHAM 12413574    GOOCH     JUDY      MICHAEL    15     BRASSELER APT H13       SAVANNAH GA     31419        Oct 1 2020   MO
                       CHATHAM 01968791    GOODGAME BRENDA     MARIE      109    AUSTIN WAY              SAVANNAH GA     31419        Feb 1 2018   CA
                       CHATHAM 01571115    GOODWIN MICHAEL     A          8      QUAIL FOREST LN         SAVANNAH GA     31419        Oct 1 2020   SC
                       CHATHAM 02218793    GOODWIN REBECCA     J          8      QUAIL FOREST LN         SAVANNAH GA     31419-1226   Oct 1 2020   SC
                       CHATHAM 07783747    COOK      CAMERON JAREAU       300    BLUE MOON APT 9303      POOLER     GA   31322        Jan 1 2020   SC
                       CHATHAM 07342616    COOK      RHONDA    RENEE      502    W 34TH ST               SAVANNAH GA     31415        Jun 1 2019   SC
                       BUTTS    11577262   YARLING   LINDA     D          1400   BUCKSNORT RD            JACKSON    GA   30233        Sep 1 2020   CO
                       CHARLTON 05978746   WRICE     FRED      OLYN       140    FOREST LAKE DR          FOLKSTON GA     31537-7026   Oct 1 2018   FL
                       CARROLL  02564269   SWAIN     LULA      FREEMAN 55        LAKERIDGE CT            TEMPLE     GA   30179-4341   Aug 1 2020   FL
                       CARROLL  10081517   SWINDLE   MADISON   ALEXANDER 395     VILLA ROSA APT I8       TEMPLE     GA   30179        Jun 1 2020   AR
                       CARROLL  10583713   TALLENT   BARBARA   WAGES      305    OVERLAND TRL            TEMPLE     GA   30179        Mar 1 2020   TX
                       CLAYTON  08230071   DYER      FELESHIA  DANIELLE   1833   SPIVEY VILLAGE CIR      JONESBORO GA    30236        Apr 1 2020   CO
                       CHATHAM 11647135    JUSTICE   JAMES     HAROLD     13     GRENWICK LN             POOLER     GA   31322        Sep 1 2020   IA
                       CHATHAM 11660854    JUSTICE   KAYLA     MARIE      13     GRENWICK LN             POOLER     GA   31322        Sep 1 2020   IA
                       CHATHAM 12265222    KAMAUOHA JORDAN     SIENI      1110   E VICTORY DAPT 4        SAVANNAH GA     31404        Aug 1 2020   SC
                       BIBB     11626042   HATCHER   JACOB     AARON      230    FOREST PINE DR          MACON      GA   31216        Dec 1 2018   IA
                       BROOKS   08228633   KNIGHT    VERNELL   ELAINE     2609   DEWBERRY RD             QUITMAN    GA   31643        May 1 2017   FL
                       CLAYTON  12163437   JOSEPH    ALICIA    KERDLYN KA929     IRON GATE BLVD          JONESBOR O GA   30238        Oct 1 2019   VI
                       BANKS    04850665   ZDENAHLIK HOLLY     STEVENS    119    REUBEN LORD RD          COMMERCE GA     30530        Aug 1 2020   MI
                       CHEROKEE 12320332   STEVENS   SHARI     ANN        115    MISTY VALLEY DR         CANTON     GA   30114        Oct 1 2020   OK
                       CHEROKEE 10648772   STEVENSON GLENNEISHADAY-JEANNE618     DISCOVERY CT            ACWORTH GA      30102        Mar 1 2020   MI




  Ex. 2 to Petition:
                       CHATHAM 08386159    COOPER    VIRGINIA  GODWIN     702    RIDDICK LN              SAVANNAH GA     31407        Oct 1 2019   SC




Braynard Declaration
                       CHEROKEE 06899476   ZUCKERMANTERRI      MARCIA     341    GLENS WAY               WOODSTOCKGA     30188        Oct 1 2020   PA
                       CLARKE   11863378   ABDI      SHEIDA               436    HILL ST     APT 13      ATHENS     GA   30601        Oct 1 2020   DC
                       CATOOSA 07795958    STOVALL   SHARON    ANN        602    BUTTERFLY DR            FORT OGLETGA    30742        Jan 1 2019   TN
                       COBB     07838502   FAIRFAX   AMY       MARIA      3449   MEADOW CHASE DR         MARIETTA GA     30062        Jun 1 2020   AL
                       COBB     07838521   FAIRFAX   JOSEPH    PATRICK    3449   MEADOW CHASE DR         MARIETTA GA     30062        Jun 1 2020   AL
                       COBB     11480143   FAIRFAX   JOSEPH    PATRICK    3449   MEADOW CHASE DR         MARIETTA GA     30062        Jun 1 2020   AL
                       COBB     06085440   COTTO     KIMBERLY             6262   PROVIDENCE CLUB DR      MABLETON GA     30126-3697   Apr 1 2019   IL
                       CHEROKEE 06223596   THOMAS    SUSAN                313    HIAWASSEE DR            WOODSTOCKGA     30188-3312   Apr 1 2020   FL
                       BULLOCH  08912994   ROBERTS   TAMMY     JEAN       712    OGEECHEE DR E           STATESBOR GA    30461        Jul 1 2020   NC
                       BULLOCH  02879786   ROBERTSONMARY       ANN LANE 120      PEACHTREE RUN           STATESBOR GA    30461-4243   Dec 1 2019   SC
                       BULLOCH  11568953   ROBINSON JORDAN     ELISE      356    STILSON RD              BROOKLET GA     30415        Jun 1 2019   TX
                       CHATHAM 11866595    HOWALD    PAUL      LOUIS      434    COPPER CREEK CIR        POOLER     GA   31322        Mar 1 2020   IN
                       CHATHAM 01510785    HOWARD    CHARLESETTR          1111   E 59TH ST               SAVANNAH GA     31404-5410   Oct 1 2019   SC
                       CHATHAM 07049727    HOWARD    EMMA      M          125    VALHALLA DR             SAVANNAH GA     31419-6090   Jul 1 2020   FL
                       CHATTOOGA10157833   BAILEY    JOSHUA    SCOTT      265    OAK HILL RD             LYERLY     GA   30730-3106   Mar 1 2020   AL
                       CHATTOOGA07440285   MAHAN     KATHRYNE RENEE       1154   SHIELDS RD              SUMMERVIL LGA   30747        Oct 1 2020   AL
                       COBB     05185111   FRYDMAN BARAK       NIKOLAI    649    VININGS ESTATES DR SE   MABLETON GA     30126-5907   Oct 1 2019   FL
                       CLAYTON  10650114   PATTON    ARRIYANNA KILSHEA EAR2705   LOLLI CT                ELLENWOODGA     30294        Jun 1 2018   NY
                       CLAYTON  07169982   PAUL      ALAIN     JOSEPH     758    RIDGEVIEW CT            HAMPTON GA      30228        Jul 1 2020   FL
                       CHEROKEE 10778662   PARKER    ALVIN                505    LAKE FRONT DR           CANTON     GA   30115        Jun 1 2018   NC
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 253 of 559




                                                                                        Page 52
                                                                                    GA NCOA Out of State


                       COBB       03219741   MOORE      CATHERINE T          4730   TALLEYBROOK DR NW    KENNESAW GA     30152-5484   Oct 1 2020   AL
                       COBB       11722050   ELLIOTT    VINCENT   BOBBIE     1716   TERRELL MI LQ13      MARIETTA GA     30067        Oct 1 2019   VA
                       CHARLTON   12082181   MEYER      CHERYL    GLASSCOCK 547     LAKEVIEW DR          FOLKSTON GA     31537        Jul 1 2020   FL
                       CHARLTON   00044222   MEYER      JOHN      FREDERICK 547     LAKEVIEW DR          FOLKSTON GA     31537-2952   Jul 1 2020   FL
                       BIBB       05496515   FOSTER-HERTIA        DAINESE    1078   MCCALL RD            MACON      GA   31217-4606   Jan 1 2019   NC
                       BIBB       08588946   FOUNTAIN MICHAEL     MCKINLEY 3555     SUNRISE DR           MACON     GA    31217        Oct 1 2019   FL
                       BIBB       07828129   FOUNTAIN SHMYRA                 3555   SUNRISE DR           MACON     GA    31217        Jul 1 2019   FL
                       BARTOW     03908645   TAFF       BEVERLY   ELAINE     116    HOWARD AVE NW        CARTERSVIL GA   30121        Sep 1 2020   SC
                       BULLOCH    10361390   CASTELLANODIANA      BARONE     345    WATERS CEMETERY RD   STATESBOR GA    30458        Oct 1 2018   TN
                       CLARKE     05891450   HART       BLAIRE    CREAMER 170       LANDOR DR            ATHENS    GA    30606        Jun 1 2018   MI
                       CLARKE     08383665   HART       MATTHEW LEVI         170    LANDOR DR            ATHENS    GA    30606        Jun 1 2018   MI
                       CLARKE     10036513   PIRTLE-NEVADONNA     PATRICIA   130    DOVE VALLEY LN       ATHENS     GA   30606        Oct 1 2020   TX
                       COBB       06780426   CAMPBELL THOMAS      CORY       1824   AKERS RIDGE DR SE    ATLANTA   GA    30339        Jun 1 2020   VA
                       CHATHAM    01581467   EVANS      STEVEN    ARMITAGE 4625     SUSSEX PL            SAVANNAH GA     31405-4220   Oct 1 2020   NC
                       CLARKE     11937439   EHRSAM     MIKAYLA   MARIA      416    OCONNER BLVD         ATHENS    GA    30607        Sep 1 2020   MO
                       CARROLL    07134928   EARLE      MORGAN    JULIETTE   735    OAK GROVE RD         CARROLLTO GA    30117-7701   Apr 1 2020   TX
                       BIBB       02342286   OKELLEY    SEAN      BENJAMIN R 1540   LONE OAK DR          MACON     GA    31211-1219   Feb 1 2017   OR
                       COBB       04189157   LARSEN     SUSAN     ELLEN      2383   AKERS MILL U6        ATLANTA   GA    30339        Oct 1 2020   FL
                       COBB       08388240   LARSON     KAREN     CORBIN     1461   MIMOSA CIR SE        SMYRNA    GA    30080        Sep 1 2020   LA
                       CHATHAM    05595537   SCOTT      DEMETIA   SCHNEIL    115    COMMONWEALTH AVE     PORT WENTW GA   31407        Jun 1 2017   AL
                       CHATHAM    01084710   LIPFORD    ERNEST    MICHAEL    5640   BEVERLY ST           SAVANNAH GA     31405        Jun 1 2017   TN
                       CHATHAM    12299992   LITTLEHALESALEXANDER JAMES      533    E 38TH ST -APT.202   SAVANNAH GA     31401        Sep 1 2020   VA
                       CHATHAM    08378857   LIU        TIFFANY   PORTER     1020   PINE NEEDLE DR       SAVANNAH GA     31410        Jan 1 2019   AL
                       CHEROKEE   02306785   MCCLOSKEY BARBARA    ANN        3015   HEATHERBROOK TRCE    CANTON     GA   30114        Jan 1 2020   TN
                       CHEROKEE   10584465   MCCOLL     TAYLOR    JO         124    OLDE HERITAGE WAY    WOODSTOCKGA     30188        Aug 1 2018   NM
                       CHEROKEE   03736359   MCCOLLUM DEANN       ELAINE     284    CLAY WADE RD         CANTON     GA   30114-4402   Jul 1 2020   FL
                       BRYAN      01738379   KARCHER JAMES        LAWRENCE 626      MAIN ST N            PEMBROKE GA     31321        Oct 1 2020   VA




  Ex. 2 to Petition:
                       BRYAN      12845673   KEARNES    ANNE                 130    BRISBON HALL DR      RICHMOND HGA    31324        Jul 1 2018   MO




Braynard Declaration
                       BRYAN      11819788   KEARNES    MICHAEL   RYAN BARKE130     BRISBON HALL DR      RICHMOND HGA    31324        Jul 1 2018   MO
                       BRYAN      10670989   KELLY      ASHLI     MARIE      45     LULLWATER UNIT 722   RICHMOND HGA    31324        Nov 1 2018   PA
                       BRYAN      10866839   KELLY      MICHAEL   SCOTT      566    EDWARD SMITH RD      ELLABELL GA     31308        Oct 1 2019   OK
                       CLARKE     10462169   BOLEN      ANSLEY    SHELTON    920    W HANCOCK APT 22     ATHENS     GA   30606        Jul 1 2019   DC
                       CLARKE     05461184   BONERI     CARL      STEPHEN AK195     GREENWOOD LN         ATHENS     GA   30605-4352   Dec 1 2019   IL
                       CLARKE     10072927   BONET      RACHEL               540    RIVER BOTTOM RD      ATHENS     GA   30606        Jun 1 2020   NY
                       COBB       03070033   GAY        ROBERT    EUGENE     1421   HEDGEWOOD LN NW      KENNESAW GA     30152-4514   Aug 1 2020   FL
                       COBB       08232329   FULLER     TAMARA    DENISE     623    SHADOWOOD PKWY SE    ATLANTA    GA   30339-2318   Apr 1 2020   MI
                       CHATHAM    12245604   LOMBARDI KAYLA       JEAN       48     COMPASS POINT CIR    SAVANNAH GA     31410        Jul 1 2020   RI
                       CLARKE     10195569   HING       DEVIN     RAPHAEL    210    APPLEBY DR APT 205   ATHENS     GA   30605        Sep 1 2020   NV
                       CLARKE     07644230   HITSELBERGBRIAN      JOSEPH     159    ONETA ST STE 1       ATHENS     GA   30601        May 1 2020   IN
                       COBB       10661649   DUMAS      KEATON    MAGGIE     374    DARTER PT NW         KENNESAW GA     30144        May 1 2020   SC
                       CHEROKEE   12417849   TORRES     LAUREN    KATHLEEN 253      TAYLORS FARM DR      CANTON    GA    30115        Oct 1 2020   FL
                       BARROW     02792135   SHEA       MARY      CAROL      1020   CYPERTS TRL          WINDER    GA    30680        Sep 1 2020   MD
                       COBB       07062767   WALTON     ALWYN     ALOYSIUS 50       OLD MOUNTAIN RD      POWDER SP GA    30127-4313   Feb 1 2017   CA
                       COLQUITT   08074415   HALL       BRITTANY DANIELLE    1171   6TH ST SW            MOULTRIE GA     31768        Jan 1 2020   TX
                       COLQUITT   00965938   HALL       JIMMY                7126   US HIGHWAY 319 N     OMEGA     GA    31775        Oct 1 2017   FL
                       COBB       07503148   RICHARDSONJULIAN     LEONARD    2721   WAYMAR DR SW         MARIETTA GA     30008-8178   Aug 1 2017   IL
                       COBB       10390067   OFFENBERG LAUREN     N          4530   WILKERSON PL SE      SMYRNA     GA   30082        Sep 1 2020   DC
                       COBB       04696097   OFFENBERG MELISSA    ANN        4530   WILKERSON PL SE      SMYRNA     GA   30082        Oct 1 2020   MS
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 254 of 559




                                                                                          Page 53
                                                                                     GA NCOA Out of State


                       COBB       04714505   OFFENBERG STEPHEN     DAVID      4530   WILKERSON PL SE       SMYRNA    GA   30082        Oct 1 2020   MS
                       COBB       04430569   OFFERMAN DAVID                   4650   VININGS CENTRAL RUN S ATLANTA   GA   30339        Oct 1 2020   FL
                       COBB       04409489   OFFERMANNGEOFFREY     J          3291   ROBINSON OAKS WAY N E MARIETTA GA    30062-4400   Oct 1 2020   SC
                       COBB       07877161   OGE       VLADIMIR    BOSSUET    7348   ROCKHOUSE RD          AUSTELL   GA   30168-7212   Mar 1 2020   CA
                       COBB       11967844   WESTMAN AMBERLY                  2648   DEERFIELD CIR SW      MARIETTA GA    30064        Dec 1 2019   WI
                       COBB       06481722   WESTRICK BRIAN        EDWARD     699    HARNESS MILL CT       MARIETTA GA    30068-2215   Oct 1 2020   FL
                       COBB       08151164   WESTRICK NANCY        JEAN       699    HARNESS MILL CT       MARIETTA GA    30068-2215   Oct 1 2020   FL
                       COBB       06319214   STERLING PARTHENIA    BELL       3757   OLD OAK CT            POWDER SP GA   30127        Jun 1 2020   FL
                       COBB       11977395   STERNBERG HAIM                   4660   WARRINGTON DR NE      ROSWELL GA     30075        Jun 1 2019   FL
                       COBB       12103073   STERNBERG JESSE       ELLEN      1675   ROSWELL RD1215        MARIETTA GA    30062        Aug 1 2019   SC
                       COLUMBIA   06228014   LAYMAN    LEE         A          3705   WINCHESTER WAY        MARTINEZ GA    30907        Mar 1 2020   PA
                       COBB       10558456   WILLIAMS  MONICA      SELEAN     901    BRADFORD LN           MARIETTA GA    30062        Jun 1 2019   PR
                       COBB       11429680   WILLIAMS  NATASHA     JO         4118   N COOPER LAKE RD SE SMYRNA      GA   30082        Jul 1 2019   FL
                       COBB       11512450   STRAUT    RYAN        TYLER      750    FRANKLIN GT29E        MARIETTA GA    30067        Aug 1 2020   IN
                       COLQUITT   10668814   GLOVER    LAURIEL     JENESE     288    SELINA RD             MOULTRIE GA    31768        Sep 1 2020   AK
                       COLQUITT   11202733   GLOVER    STEVEN      ISSAC      288    SELINA RD             MOULTRIE GA    31768        Sep 1 2020   AK
                       COBB       06704742   PATTERSON MICHAEL     ANDREW     4390   BENFIELD WAY SE       SMYRNA    GA   30080        Sep 1 2020   SC
                       COBB       07170878   PATTERSON RYAN        SCOTT      4024   SAINT GEORGE WALK SW POWDER SP GA    30127        Jun 1 2018   KY
                       COBB       10510081   PATEL     KASHYAP     MAHESHKUM3425     OWENS LANDING DR NW KENNESAW GA      30152        Aug 1 2019   WA
                       COBB       10466887   NGUYEN    JEANNE                 2179   LAKE PARK DG          SMYRNA    GA   30080        Apr 1 2017   PA
                       COBB       05008810   PATTON    MARK        SAMUEL     3110   LAKERIDGE DR SE       MARIETTA GA    30067        Jul 1 2019   MD
                       COBB       06646415   PATTON    SOPHIA      LOUISE     2688   MEADOW RDG            MARIETTA GA    30066-5628   Oct 1 2019   MO
                       COBB       11251520   YOUNG     JAMES       PAUL       1021   SUNSHINE LN NW        ACWORTH GA     30102        Jul 1 2020   VT
                       COBB       03047346   THOMAS    ELOISE      S          3629   SUMMERFORD DR         MARIETTA GA    30062-7015   May 1 2019   CA
                       COBB       12723335   THOMAS    JAMES       EDWARD     3758   STILLWOOD CT          MARIETTA GA    30066        Sep 1 2020   FL
                       COBB       06971262   OVERSTREE SUSAN       LION       2560   RUGER DR NE           MARIETTA GA    30066-1424   Feb 1 2020   TX
                       COBB       10607864   SHARP     CHRIS       I          913    SUMMIT FOREST DR      MARIETTA GA    30068        Nov 1 2019   TN




  Ex. 2 to Petition:
                       COBB       10887765   REED      JOSEPH      LAMONT     4354   COOPERS CREEK DR SE SMYRNA      GA   30082        Apr 1 2020   NC




Braynard Declaration
                       COBB       10185548   ROACH     MATTTHEW    JAMES      3699   THACKARY DR           POWDER SP GA   30127-1519   Jun 1 2020   KY
                       COBB       08267464   ROBBINS   LAUREN      CHANELLE 6086     ADDINGTON OVERLOOK NACWORTH GA       30101        Mar 1 2018   CA
                       COBB       10845454   ROBBINS   THOMAS      GABRIEL    2159   HERITAGE TRACE DR     MARIETTA GA    30062        May 1 2018   TX
                       COBB       08309079   OUZTS     CANDICE     BLAYRE     739    EARL ST SE            MARIETTA GA    30067        Nov 1 2019   NC
                       COBB       10648356   OVERSTREE ABIGAIL     MEI WILLENE2560   RUGER DR NE           MARIETTA GA    30066        Feb 1 2020   TX
                       COBB       10217677   OVERSTREE CAMERON     LION       2560   RUGER DR NE           MARIETTA GA    30066        Feb 1 2020   TX
                       COBB       12345266   WALKER    ELIZABETH   ANN        3375   SPRING HILL 1515      SMYRNA    GA   30080        Aug 1 2020   IN
                       COBB       10446052   SHAVER    SARAH       ANNE       3872   LINDSEY RD NE         MARIETTA GA    30067        Jun 1 2020   TX
                       COBB       04617589   WARREN    DAVID       DZ YOUNG 2154     KENSINGTON CT SW      MARIETTA GA    30064        Jun 1 2020   MD
                       COBB       06018681   WARREN    LAUREN      DAVISON    2154   KENSINGTON CT SW      MARIETTA GA    30064        Jun 1 2020   MD
                       COBB       11617106   WARREN    RODERICK    ANTWOIN    3545   BRONCO LN             POWDER SP GA   30127        Sep 1 2019   TX
                       COBB       01177071   VANDERHOF LYNN        MARION     1739   RUSTIC DR SW          MARIETTA GA    30008        Oct 1 2020   AL
                       COBB       11504243   TIMAR     KELLI       ELIZABETH 2875    CRESCENT P1534        ATLANTA   GA   30339        Jul 1 2020   MI
                       COBB       03442032   SMITH     DANA        LAWES      2655   TABBY WALK            MARIETTA GA    30062-8016   Aug 1 2019   NJ
                       COBB       07762843   UNDERWOO ELISABETH    AUSTIN     417    SAINT CATHERINES CT NWMARIETTA GA    30064-1430   Jan 1 2020   AL
                       COLUMBIA   10320639   TERRITO   SYLVIA      MIRANDA    1010   ARDREY CIR            EVANS     GA   30809        Sep 1 2020   NC
                       COBB       05341746   TOMICA    MICHAEL     CHRISTOPHE1001    BURNT HICK 122        MARIETTA GA    30064        Nov 1 2019   FL
                       COBB       03722484   WATSON    CHARLES     LEE        465    SHAY DR SW            MARIETTA GA    30060-5375   Sep 1 2020   NC
                       COBB       12308458   TODES     GAVIN       WAYNE      2705   BARNHILL DR           MARIETTA GA    30062        May 1 2020   TX
                       COBB       12177102   SMITH     ELIZABETH   CARY       925    BATTERY AV 410        ATLANTA   GA   30339        Sep 1 2020   FL
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 255 of 559




                                                                                            Page 54
                                                                                   GA NCOA Out of State


                       COLUMBIA   10833501   THORESON CRYSTAL    LYNN      304     HIGH MEADOWS PL      GROVETOW NGA    30813        Aug 1 2018   AE
                       COLUMBIA   08625860   TAYLOR    KATHERINE LYNN      4428    SAPELO DR            EVANS      GA   30809-8221   Dec 1 2018   HI
                       COLQUITT   05815133   ONEAL     ROBERT    KENNETH   2001    FUNSTON SALE CITY RD MOULTRIE GA     31768        May 1 2020   FL
                       COLQUITT   11347359   LANKA     HEMATHEJA           315     15TH ST SE APT B2    MOULTRIE GA     31768        Oct 1 2020   IL
                       COLUMBIA   11919940   GRIMES    CHRISTOPHETHOMAS    9515    BERWICK CT           GROVETOWNGA     30813        Oct 1 2020   AE
                       COLUMBIA   07236552   JESTER    MATTHEW ROBERT      3757    EVANS TO LOCKS RD    MARTINEZ GA     30907        Oct 1 2020   SC
                       COLUMBIA   07203231   JESTER    REBECCA   GERHARD 3757      EVANS TO LOCKS RD    MARTINEZ GA     30907        Oct 1 2020   SC
                       COLUMBIA   11429211   JETER     JAMISON   THOMAS    421     SHORTLEAF TRL        MARTINEZ GA     30907        Oct 1 2020   SC
                       COLUMBIA   08455560   BUCK      AUBREY    SUZANNE   6768    COBBHAM RD           APPLING    GA   30802-2214   Nov 1 2019   TX
                       COLUMBIA   07601608   BUDENSKI JOSEPH     WESLEY    4844    BIRDWOOD CT          EVANS      GA   30809        Jul 1 2018   VA
                       COLUMBIA   05760416   BUDENSKI VIRGINIA   STRONG    4844    BIRDWOOD CT          EVANS      GA   30809        Jul 1 2018   VA
                       COLUMBIA   10548775   BUEHNER KELLY       ANN       2445    SUNFLOWER DR         EVANS      GA   30809        Feb 1 2019   VA
                       COWETA     08505639   BRANHAM PAMELA                40      JANE LN    B         NEWNAN     GA   30263        Dec 1 2017   TX
                       COLUMBIA   12728827   ELLIS     BRIAN     ANTHONY 369       BELLHAVEN DR         EVANS      GA   30809        Dec 1 2018   RI
                       COLUMBIA   12631100   GIBSON    MICHAEL   LAVELLE   3924    GRIESE LN            GROVETOWNGA     30813        Sep 1 2020   NC
                       DEKALB     08729868   OUYANG    LISA                5211    PEACHFORD CIR        DUNWOODY GA     30338        Sep 1 2020   NY
                       CHEROKEE   10396374   ALEXANDER CLAUDE    WILBUR    407     PAPERBARK CT         ACWORTH GA      30102        Jul 1 2017   NJ
                       CARROLL    08328865   CORN      ALEXIS    HOLLY     2454    LOVVORN RDLOT A1     CARROLLTO GA    30117        Jan 1 2019   AL
                       CHATHAM    11559943   BLATTNER AMIR                 1       MARY MUSGROVE DR     SAVANNAH GA     31410        Jul 1 2020   FL
                       CHATHAM    11561094   BLATTNER CLAUDIA              1       MARY MUSGROVE DR     SAVANNAH GA     31410        Jul 1 2020   FL
                       CHATHAM    07095688   BLESSARD FRANKIE    AUSTIN    13306   CHESTERFIELD DR      SAVANNAH GA     31419        Mar 1 2019   AE
                       CHATHAM    08461058   PARKER    ERIC      CHARLES   300     BLUE MOON APT 4310   POOLER     GA   31322        Mar 1 2020   CA
                       CHATHAM    10138280   PARKER    KAREN     CLYMER    350     BROWN THRUSH RD      SAVANNAH GA     31419        Oct 1 2020   VA
                       CHATHAM    10138282   PARKER    MICHAEL   LAWRENCE 350      BROWN THRUSH RD      SAVANNAH GA     31419        Oct 1 2020   VA
                       COBB       08309841   MILLER    ERIN      ELIZABETH 3914    REMINGTON WAY        MARIETTA GA     30066        Apr 1 2020   FL
                       CLARKE     03409871   JOLLY     CHRISTOPHEWAYNE     123     INVERNESS RD         ATHENS     GA   30606        Oct 1 2020   OR
                       BRYAN      05477302   OLSEN     JUDITH    M         19      PECAN DR             ELLABELL GA     31308        Apr 1 2020   FL




  Ex. 2 to Petition:
                       BRYAN      05401483   OWENS     MISTY     ANGELA    15      HOLLY TREE CT        RICHMOND HGA    31324        May 1 2017   NC




Braynard Declaration
                       BRYAN      12010244   OWINGS    KRISTIN   AMBER     110     SAINT CATHERINE CT   RICHMOND HGA    31324        Jul 1 2020   WA
                       CHEROKEE   10680206   ERICKSON MARY       ELIZABETH 1037    KNOTTS POINTE DR     WOODSTOCKGA     30188        Sep 1 2020   MN
                       CHEROKEE   11196629   ERICKSON RANDY                1037    KNOTTS POINTE DR     WOODSTOCKGA     30188        Sep 1 2020   MN
                       COBB       04039657   MARTIN    CURTIS              678     COBBLESTONE CREEK LNMABLETON GA      30126        Feb 1 2019   NY
                       BIBB       12115761   PEREZ     ANGEL     LUIS      911     BOULEVARD            MACON      GA   31211        Oct 1 2020   FL
                       CLARKE     08480852   COMBS-GON RACHEL    LIBERTY   1692    BARNETT S HAPT 1     ATHENS     GA   30605        May 1 2019   KY
                       CLAYTON    06594294   SIMPSON   GWENDOLYN           8213    HIGHWAY 85 1401      RIVERDALE GA    30274        Jun 1 2020   OH
                       CHATHAM    11729555   HERITAGE CONNOR     MCDEVITT 15       CEDAR VIEW DR        SAVANNAH GA     31410        Oct 1 2020   FL
                       CHATHAM    01562312   HERMAN    SARAH     G         10531   INDIGO RD            SAVANNAH GA     31406-4421   Jul 1 2020   SC
                       CHATHAM    11850568   PENICK    WILSON    DAVID     107     SUNSHINE A -LOT. 22  SAVANNAH GA     31405        Jul 1 2019   FL
                       CAMDEN     10382962   GENSCH    MICHAEL   JOSEPH    435     CREEKSIDE DR         SAINT MARY GA   31558        Feb 1 2017   FL
                       CAMDEN     11614317   GENTRY    ALLANA    FRANCES   19      MARTY LYNN AVE       KINGSLAND GA    31548        Sep 1 2020   FL
                       CAMDEN     07979939   WILLIAMS  THOMAS    BROCKINGTO205     GEORGE ST            SAINT MARY GA   31558        Oct 1 2019   SC
                       CLARKE     10377640   HOGAN     MADISON   ALEXANDRA 120     SANDSTONE DR         ATHENS     GA   30605        Aug 1 2020   CO
                       CLARKE     10803997   HOLDEN    SEAN      DENNIS    330     MILLSTONE CIR        ATHENS     GA   30605        Apr 1 2020   AZ
                       CHEROKEE   10975941   NEILL     POLLY     POWELL    465     MONDI DR             WOODSTOCKGA     30188        Oct 1 2020   OR
                       CHATHAM    05283211   CRAIG     MAUREEN PATRICIA M 3        DAYBREAK LN          SAVANNAH GA     31411        Oct 1 2020   SC
                       COBB       08775141   BEATTIE   EVAN      PATTERSON 978     TURNER DR SE         SMYRNA     GA   30080        Nov 1 2018   AL
                       COBB       08783996   BEATTIE   LAURA     BETH      978     TURNER DR SE         SMYRNA     GA   30080-1534   Nov 1 2018   AL
                       COBB       11973980   BEAUCHAMPMOLLY      GRACE     5213    WILLOW MILL DR       MARIETTA GA     30068        Jun 1 2019   PA
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 256 of 559




                                                                                          Page 55
                                                                                     GA NCOA Out of State


                       CLARKE   05730803   DOWKER    JONATHAN    LUC         316     JASMINE TRL          ATHENS     GA   30606        Sep 1 2020   DE
                       CLARKE   08190533   DOWNS     CHRISTINA   OLIVIA      448     MILLEDGE HTS         ATHENS     GA   30606-4932   Jul 1 2019   CA
                       CLAYTON  01762747   TAYLOR    PHILLIP     R           4417    MITCHELLS RIDGE DR   ELLENWOO DGA    30294-4396   Feb 1 2020   SC
                       COBB     07675236   HOBDY     MIA         KATRICE     2757    COVEY CT             MARIETTA GA     30062        Jun 1 2019   FL
                       COBB     10887701   HOBSON    STEPHANIE   MARIS       1367    WINBORN CIR NW       KENNESAW GA     30152        Jan 1 2020   FL
                       CARROLL  02174053   PARMER    TARA        CHERIE      134     ALLISON CIR          CARROLLTO GA    30117        Apr 1 2020   AL
                       BRYAN    04144818   LUNDERMANVICTOR       LUCIEN      601     BRISTOL WAY          RICHMOND HGA    31324        Aug 1 2020   TN
                       CARROLL  02168504   BYRD      NAN         S           5       HILLVIEW DR          CARROLLTO GA    30116        Sep 1 2020   FL
                       COBB     03239673   GRIER     BRIDGET     LYNETTE     7020    IVY POINTE ROW       AUSTELL    GA   30168-5837   Feb 1 2020   FL
                       CLAYTON  07723164   BATISTE   ANDREA      M           3369    JONES RD             ELLENWOODGA     30294        Apr 1 2017   VI
                       CLARKE   11890874   HOVDA     DANIEL      ROY         240     HABERSHAM DR         ATHENS     GA   30606        Jul 1 2019   CO
                       CHEROKEE 04794037   ARRINGTON LORI        JILL        3301    TURNBURY WAY         WOODSTOCKGA     30189-6885   Sep 1 2020   TX
                       CHEROKEE 10057468   ASHCRAFT JOSHUA       NATHANIEL   3317    EAGLE WATCH DR       WOODSTOCKGA     30189        May 1 2020   AL
                       CHEROKEE 05962533   ASHCRAFT MEGAN        MAEGER      3317    EAGLE WATCH DR       WOODSTOCKGA     30189        May 1 2020   AL
                       CHATHAM 11406204    ROGERS    MICHELLE    MARIE       109     AQUINNAH DR          POOLER     GA   31322        Dec 1 2019   FL
                       CHATTOOGA07710991   CLAYTON   JOEL        BOLTON      11866   HIGHWAY 337          SUMMERVIL LGA   30747        Dec 1 2019   CO
                       CLARKE   02009182   JONES     VANESSA     PRYDE       595     MACON HWYAPT 3       ATHENS     GA   30606        Jun 1 2020   OH
                       CHATHAM 06570395    SIKES     DREW        CURTIS      16      BLUE RIDGE AVE       SAVANNAH GA     31404        Feb 1 2019   FL
                       COBB     06464951   FULLER    REITHA      NADINE      337     NIBLEWILL PL         MARIETTA GA     30066        Oct 1 2020   FL
                       COBB     11732077   PERKINS   PAMELA      MARY        2528    COUNTRY LAKE CIR     POWDER SP GA    30127        Aug 1 2020   ME
                       CHATHAM 10252872    STANFORD OLIVIA       NAOMI       501     LAWTON AVE           SAVANNAH GA     31404        Sep 1 2019   WI
                       CHATHAM 12272383    STANTON   KAITLIN     LINDSAY     630     MERCER ST APT A      SAVANNAH GA     31401        Sep 1 2020   SC
                       COBB     07478803   GABY      ERIN        ELIZABETH   4004    KNIGHTSBRIDGE RD NW KENNESAW GA      30144        Feb 1 2020   VA
                       COBB     10448705   GACHAGO NJERI                     5116    KEMPSFORD CT SE      ATLANTA    GA   30339        Feb 1 2020   SC
                       COBB     11053737   BENTLEY   JEFFREY     RANDALL     2598    CHAMBERS RD          MARIETTA GA     30066        Jul 1 2020   MA
                       COBB     03697560   BENTLEY   THERESA     A           2598    CHAMBERS RD          MARIETTA GA     30066        Jul 1 2020   MA
                       COBB     08825701   BENTON-WE ARIEL       DANIELLE    4512    CUMBERLAND GLEN LN S SMYRNA     GA   30080        Aug 1 2020   TN




  Ex. 2 to Petition:
                       BARTOW   08122672   WARD      GEORGE      CARLOS      259     JIMMIE NELSON RD     KINGSTON GA     30145-2718   Jan 1 2020   TN




Braynard Declaration
                       BARTOW   10790362   WARD      MIKAYLA     KATELYN     259     JIMMIE NELSON RD     KINGSTON GA     30145        Jan 1 2020   TN
                       CLARKE   10035663   MARTIN    CLAIRE      CHESWELL    421     W HANCOCK APT 225    ATHENS     GA   30601        Jun 1 2020   CA
                       CLARKE   11075910   MARTIN    ELIZABETH   MARIE       210     JOHNSON DR           ATHENS     GA   30605        Sep 1 2020   CA
                       CLARKE   00358192   MARTIN    MELISSA     KATHERINE   165     YORKSHIRE RD         BOGART     GA   30622        May 1 2019   ND
                       CLARKE   12060987   MARTIN    SARAH       ELIZABETH   245     CHINA ST    APT # 5  ATHENS     GA   30605        Jun 1 2020   PA
                       BARTOW   10261237   SEIGLE    ROBERT      LEE         79      POINT PLACE DR       CARTERSVIL GA   30120        Mar 1 2017   NC
                       COBB     05203118   HERRERA BENJAMIN                  5021    HEATHER RD SE        SMYRNA     GA   30082        Mar 1 2019   FL
                       COBB     10615188   HERRING   TEMEKA      NICOLE      5265    CENTER PL SW         MABLETON GA     30126        Dec 1 2019   VA
                       COBB     12547699   HERRON    BRIAN       WILLIAM     2875    CRESCENT P1534       ATLANTA    GA   30339        Jul 1 2020   MI
                       CHEROKEE 08235110   FATZINGER ANN         MARIE       430     MILL STREAM WAY      WOODSTOCKGA     30188-1934   May 1 2019   FL
                       CHEROKEE 08247248   FATZINGER KEVIN       LEE         430     MILL STREAM WAY      WOODSTOCKGA     30188-1934   May 1 2019   FL
                       BIBB     11502012   OSSAREH NASSER                    3808    RIGGINS MIL APT 2931 MACON      GA   31217        Apr 1 2020   CO
                       CHEROKEE 08848454   WELCH     TARIAH      ANDRECE     8079    RIDGE VLY            WOODSTOCKGA     30189        Jul 1 2020   LA
                       CLARKE   10382624   PURUCKER ANNA         CATHERINE   350     RIVERBEND APT B9     ATHENS     GA   30605        Aug 1 2020   NC
                       CLARKE   05087561   QUINN     OLIVER      THOMAS      129     HERMAN ST            ATHENS     GA   30601-3012   Aug 1 2020   VA
                       CLARKE   05791299   FISHER    CARROLL     FRANKLIN    150     MONTY DR             ATHENS     GA   30601        Jul 1 2020   FL
                       CLARKE   11813680   MCCRACKENARIADNE                  835     BOULEVARD APT A      ATHENS     GA   30601        Jul 1 2020   OR
                       CLARKE   07113940   MCCRARY DANIEL        P           232     EPPS BRIDG APT 5D    ATHENS     GA   30606        Jun 1 2020   AL
                       BRYAN    08488621   WILLIAMS  ORMONDA     MARDRICE    1254    SAINT CATHERINE CIR  RICHMOND HGA    31324-6516   Aug 1 2020   VI
                       BRYAN    08270462   WILLIAMS  TAI         RENEE       1254    SAINT CATHERINE CIR  RICHMOND HGA    31324        Aug 1 2020   VI
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 257 of 559




                                                                                            Page 56
                                                                                     GA NCOA Out of State


                       CHATHAM   07296591   KING      AMBER       MICHIKO    11      SUGAR CANE DR          SAVANNAH GA     31419        Jun 1 2020   NC
                       BULLOCH   10895531   SCHWARTZ JACOB        WESLEY     303     PALM AVE               STATESBOR GA    30458        Oct 1 2020   NM
                       BULLOCH   08678117   SHARP     JEREMY      PATRICK    330     ILER RD                PEMBROKE GA     31321-8116   Jan 1 2017   CO
                       CHATHAM   12680153   SLAUGHTER WILLIAM     BLAKE      100     HARLEY LN APT 2311     POOLER     GA   31322        Oct 1 2020   NC
                       BRYAN     08756713   YOUNG     KELSEA      LYNN       282     GREENWIC H APT 12      RICHMOND HGA    31324        Jul 1 2019   SC
                       CAMDEN    11592024   GOLDEN    HATTIE      ELIZABETH  1104    WHEELER ST             SAINT MARY GA   31558        Sep 1 2018   FL
                       CAMDEN    12834198   GOLDEN    TIMOTHY     MITCHELL   1104    WHEELER ST             SAINT MARY GA   31558        Sep 1 2018   FL
                       CAMDEN    08030278   GOLDSWORTLYNN         SUSAN      2310    ISLES OF ST MARYS WA Y SAINT MARY GA   31558        Oct 1 2020   CA
                       CAMDEN    04396304   GONZALEZ DEMETRIUS    DELAI      233     GREENBRIAR RD          KINGSLAND GA    31548-5445   Jul 1 2018   AE
                       CAMDEN    06233187   GONZALEZ FELIPE                  233     GREENBRIAR RD          KINGSLAND GA    31548-5445   Jul 1 2018   AE
                       CAMDEN    11222018   GONZALEZ JESSIMINE    BELLA      103     HAMILTON DR            SAINT MARY GA   31558        Jan 1 2020   TX
                       CAMDEN    04642770   GORDON    RICHARD     FRANCIS    193     POWERLINE PATH         WOODBINE GA     31569        Nov 1 2019   FL
                       COBB      07396518   DOLL      MARY        ELLEN      4209    ABINGTON WALK NW       KENNESAW GA     30144        Oct 1 2019   IL
                       COBB      11620499   DOLLISON MONIQUE                 562     VININGS ESTATES DR SE MABLETON GA      30126        Dec 1 2019   IN
                       CHATHAM   12675378   FREEMAN KYLE          ANTHONY 4          BRIDLINGTON WAY        SAVANNAH GA     31407        Jun 1 2020   VA
                       CATOOSA   06835944   MULL      TRACY       CAVITT     204     ROBERTS DR             FORT OGLETGA    30742        Apr 1 2018   TN
                       CHATHAM   12014606   LOVING    SABRINA     ANN        12409   LARGO DR APT 220       SAVANNAH GA     31419        Jul 1 2020   TN
                       CHATHAM   01580595   DANIELL   ALAN        FRADY      7214    W SUGAR TREE CT        SAVANNAH GA     31410        Aug 1 2020   SC
                       CHATHAM   05308828   DANIELL   SHERRY      A          7214    W SUGAR TREE CT        SAVANNAH GA     31410        Aug 1 2020   SC
                       CHATHAM   10253498   BEAVERS   JAYNE       KICHAK     165     MOOR HEN LAND          SAVANNAH GA     31419        Sep 1 2020   WA
                       BIBB      01811642   PERKINS   THOMAS      LEONARD    112     IDLE HOUR DR           MACON      GA   31210-4434   Nov 1 2019   NC
                       BIBB      06077160   PERRY     ANDREW      NED        1037    BOULEVARD              MACON      GA   31211        Sep 1 2020   CO
                       BULLOCH   10832581   AMMANN    TIFFANY     ANN        900     TEEPEE WAY             STATESBOR GA    30461        May 1 2017   MN
                       CHATHAM   03961945   STITH     ANGELA      G          6       WINTER LAKE CIR        SAVANNAH GA     31407        Oct 1 2020   LA
                       CHATHAM   11334315   STOBIE    WESTLEY     SCOTT      8000    WATERS AVEAPT 91       SAVANNAH GA     31406        Mar 1 2020   SC
                       BULLOCH   12743239   MOROGIELLOJENNA                  1659    PONDSIDE DR            STATESBOR GA    30458        Sep 1 2020   NY
                       CHATHAM   12809005   SNYDER    AMY         WYNNE      120     ROCKING HORSE LN       POOLER     GA   31322        Jun 1 2018   AP




  Ex. 2 to Petition:
                       CHATHAM   08839500   SNYDER    ANDREW      DAIL       120     ROCKING HORSE LN       POOLER     GA   31322        Jun 1 2018   AP




Braynard Declaration
                       CHATHAM   11103896   SOLIS     ANNA        MARIE      505     LAWTON AVE             SAVANNAH GA     31404        Jun 1 2020   MD
                       COBB      04122800   MCELROY TERRY         SHAWN      4111    OBERON DR SE           SMYRNA     GA   30080-5201   Jun 1 2019   NC
                       CAMDEN    11225807   PEARSON TANELLE       DEANNA MAR118      BROOKSHIRE CT          KINGSLAND GA    31548        Oct 1 2019   VA
                       CLARKE    10648083   ROSSI     MORGAN      LYNNE      100     HUNTERS RUN RD         ATHENS     GA   30606        Jul 1 2020   NC
                       CLARKE    10738306   OWENS     CASH        AVERY      98      SPRINGDALE ST          ATHENS     GA   30605        Jul 1 2020   TX
                       CHATHAM   10601254   DRANTTEL JENNIFER     MARIE      627     E 40TH ST              SAVANNAH GA     31401        Aug 1 2017   FL
                       CHATHAM   01582410   DRISCOLL EDWARD       W          10      OLD BARN RD            SAVANNAH GA     31419-3312   May 1 2018   CA
                       COBB      08118822   CAPPADONA NICHOLAS    DANIEL     119     PATRICK WAY            MARIETTA GA     30064        Sep 1 2020   FL
                       COBB      03912379   BROWN     BRENDA      JEAN       1338    LING DR                AUSTELL    GA   30168        Nov 1 2018   FL
                       CATOOSA   07188263   LOZANO    ADAM        OWEN       51      SYCAMORE DR            CHICKAMAU GGA   30707        Oct 1 2017   TX
                       CATOOSA   00973594   HENSLEY   CAROLYN     ELIZABETH 126      CANARY CIR             RINGGOLD GA     30736        Oct 1 2020   FL
                       CATOOSA   00975432   HENSLEY   TIMOTHY     MARK       126     CANARY CIR             RINGGOLD GA     30736        Oct 1 2020   FL
                       COBB      10627054   HOEFER    DENNIS      MAURICE    2598    CHIMNEY SPRINGS DR     MARIETTA GA     30062        Sep 1 2020   MI
                       COBB      03190307   HOEFER    LYNDA       RAE        2598    CHIMNEY SPRINGS DR     MARIETTA GA     30062-5738   Sep 1 2020   MI
                       COBB      12190397   CUTSHALL KATELYNN     NICOLLE    1750    SHILOH RD N627         KENNESAW GA     30144        Oct 1 2020   VA
                       CHATHAM   11323391   BARRETT   OMARI       DEVONTE    111     WESTWIND DR            POOLER     GA   31322        May 1 2020   TN
                       CHATHAM   10503062   BARRIER   CHRISTINE   YVONNE     6       HAVASU LAKE DR         SAVANNAH GA     31407        Aug 1 2017   VA
                       CHATHAM   08820506   BARTLEY   SARAH       MICHELLE LE201     SALT CREEK RD          SAVANNAH GA     31405        Aug 1 2017   NC
                       CHATHAM   03988747   BARTON    ANDREW      WILLIAM    224     E 52ND ST              SAVANNAH GA     31405        Oct 1 2018   FL
                       BANKS     10333598   CHATHAM ZACHARY       SCOTT      423     CHAMBERS RD            COMMERCE GA     30530        Sep 1 2019   CA
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 258 of 559




                                                                                            Page 57
                                                                                   GA NCOA Out of State


                       CHARLTON   08821750   HODOCK     AMANDA    HOPE      3518   MAIN ST            FOLKSTON GA     31537        Aug 1 2020   MI
                       CLAYTON    10869592   STEFFEN    DANIEL    EDWARD    7878   N MAIN ST APT 3N   JONESBOR O GA   30236        May 1 2020   OH
                       BARROW     03826379   JACKSON    IVY       M         506    VINEMONT WAY       AUBURN     GA   30011-6000   Aug 1 2020   FL
                       BUTTS      01731497   MORROW     LLOYD     DANIAL    621    FAWN RD            FLOVILLA   GA   30216-2312   Feb 1 2020   FL
                       BUTTS      01725701   MORROW     PATRICIA  GOUGH     621    FAWN RD            FLOVILLA   GA   30216-2312   Feb 1 2020   FL
                       CHEROKEE   11095284   THACKER    LARRY     BRUCE     6676   VICTORY DR         ACWORTH GA      30102        Nov 1 2018   FL
                       COBB       06139868   AGYEPONG   STEPHEN             4139   MCBRIDE DR         POWDER SP GA    30127-8636   Jun 1 2020   VA
                       CHATHAM    08570617   MASTEL     ERIC      MARTIN    101    SALTWATER WAY      SAVANNAH GA     31411-1207   Sep 1 2019   SC
                       CATOOSA    12847251   PINARD     CHRISTOPHERAY       80     LARRY DR UNIT # 6  RINGGOLD GA     30736        Mar 1 2020   TN
                       COBB       12376694   KEYSER     JAMES     TANNER    2055   BARRETT LA 913     KENNESAW GA     30144        Apr 1 2020   TN
                       COBB       03626213   HESTER     JAMES     RUFUS     5572   CATHERS CREEK DR   POWDER SP GA    30127-2857   Aug 1 2020   FL
                       COBB       03037143   HESTER     MITZE     MARIA     5572   CATHERS CREEK DR   POWDER SP GA    30127        Aug 1 2020   FL
                       BIBB       10500990   STANLEY    XAVIER    DUROND    1956   NORTHBROOK AVE     MACON      GA   31201        Apr 1 2018   IL
                       CHATHAM    08722880   JENKINS    MARY      L HORLBACK1004   TREAT AVE B        SAVANNAH GA     31404        Oct 1 2018   SC
                       COBB       04046288   CRUPI      BRANDI    MICHELLE 391     STRAWBERRY WYNDE NWMARIETTA GA     30064        Jan 1 2020   VA
                       CLARKE     10629055   LACROIX    SAMANTHA CORTNEY 158       OLD WILL HUAPT 113 ATHENS     GA   30606        Aug 1 2020   SC
                       CHEROKEE   12518945   DEVIN      CHRISTINE DEE       349    WINCHESTER WAY     WOODSTOCKGA     30188        Mar 1 2020   FL
                       CHATHAM    10816351   KORCH      SALLY     ANN       107    HIGHTIDE LN        SAVANNAH GA     31410        Jul 1 2019   PA
                       CHATHAM    12637600   TODD       DEBRA     CAROL     136    WALLACE DR         BLOOMINGD GA    31302        Oct 1 2020   TN
                       CATOOSA    05288722   PUTNAM     NICOLE    LAURA     15     FAIRLANE DR        ROSSVILLE GA    30741        Mar 1 2020   FL
                       COBB       10256952   MAHDI      SHAKEELA COLEIN     616    LUCKETT CT         SMYRNA     GA   30080        Oct 1 2019   LA
                       COBB       03186525   BROWN      D         ANNE      490    BUCKINGHAM CIR     MARIETTA GA     30066-2504   Oct 1 2020   AL
                       COBB       10508692   ALVES      CLAUDIA   CAMPOS    2400   CUMBERLAN 714      ATLANTA    GA   30339        Jun 1 2020   UT
                       COBB       11048959   ALVES      REINALDO FERREIRA 2400     CUMBERLAN 714      ATLANTA    GA   30339        Jun 1 2020   UT
                       COBB       10804133   ALVIZUA    AARON               364    LEISURE CT SW      MARIETTA GA     30064        Jul 1 2017   NC
                       BARTOW     03038979   MYERS      BARBARA   PAULA     173    JONES SLOUGH RD    KINGSTON GA     30145        Oct 1 2020   FL
                       BRYAN      12525531   BALL       SHARON    VONCILLE 11      PLANTATION APT 206 RICHMOND HGA    31324        Sep 1 2020   TX




  Ex. 2 to Petition:
                       CLAYTON    06262128   REED       CHRIS     DAVID     589    WOODBRIDGE DR      RIVERDALE GA    30274        Aug 1 2020   FL




Braynard Declaration
                       CLAYTON    04369515   REED       HELEN     ELIZABETH 589    WOODBRIDGE DR      RIVERDALE GA    30274-4250   Aug 1 2020   FL
                       CATOOSA    03291777   REYNOLDS   KRISTI    LYNETTE   100    AUTUMN DR          RINGGOLD GA     30736        Oct 1 2020   TN
                       CLARKE     10146254   GREEN      FRANKIE   ELIZABETH 184    STAFFORD DR        ATHENS     GA   30605        May 1 2020   FL
                       CLARKE     10400515   GREEN      JACQUELYN NICOLE    184    STAFFORD DR        ATHENS     GA   30605        May 1 2020   FL
                       CLARKE     10765794   GREENE     ZAKKARY             170    JONAS AVE UNIT # 2 ATHENS     GA   30601        Aug 1 2020   CA
                       CHATHAM    11107723   REGAL      JAIME     LUIS      5      SANDY CREEK RD     SAVANNAH GA     31410        Oct 1 2020   CA
                       BIBB       12329618   LIS        JAMES     P         227    NW POINTE DR       MACON      GA   31220        Jul 1 2020   IN
                       BIBB       12348089   LIS        LISA      MAE       227    NW POINTE DR       MACON      GA   31220        Jul 1 2020   IN
                       CHATHAM    10231308   MANNINGS   MIKAL     CHRISTOPHE12     INVIERNO LAKE DR   SAVANNAH GA     31407        Dec 1 2018   TN
                       CARROLL    02161738   COLE       PEGGY     L         108    LAKESHORE PARK DR  CARROLLTO GA    30117-1944   Sep 1 2020   AL
                       CHATHAM    05955780   ADAMS      TIFFANY   SHEREE    1514   AUDUBON DR         SAVANNAH GA     31415-7802   Aug 1 2018   FL
                       BARTOW     05706303   EBERLEIN   HALLIE    HAMRICK   26     HAMPTON LN         CARTERSVIL GA   30120        Jul 1 2020   AL
                       BARTOW     07540774   RUMPHOL    JOSHUA    RAY       28     GORE DR SW         CARTERSVIL GA   30120        Jul 1 2020   AL
                       COBB       05393773   BUTTS      CHESTER   EARL      1010   BRENTMOOR LN NW    KENNESAW GA     30144-7117   Jun 1 2019   TN
                       COBB       11247816   BUTTS      LEECHELLE NICOLE    1023   LINCOLN CREST DR   AUSTELL    GA   30106        Aug 1 2020   IN
                       COBB       05803337   BUTTS      SELINA    SANDERS   1010   BRENTMOOR LN NW    KENNESAW GA     30144        Jun 1 2019   TN
                       CAMDEN     10526018   CAGLE      LONNY     DEWAYNE 336      BRANT CREEK CIR    SAINT MARY GA   31558        Jul 1 2020   WA
                       CAMDEN     12765409   CALDWELL   SAMANTHA            998    MUSH BLUFF RD      SAINT MARY GA   31558        Sep 1 2018   CA
                       BULLOCH    07769310   LANIER     GENEVIEVE HOWARD    624    COLFAX STATION DR  STATESBOR GA    30458-0107   Aug 1 2017   NJ
                       BULLOCH    08510185   LATHAM     THERESA   WOODS     246    DONALDSON ST       STATESBOR GA    30458-4835   Apr 1 2019   TN
                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 259 of 559




                                                                                         Page 58
                                                                                    GA NCOA Out of State


                       COBB       08470102   STENDER   SCOTT      C         4257    MILLSIDE WALK SE      SMYRNA     GA   30080        Sep 1 2020   OH
                       COBB       06962014   STEPHENS ADAM        DOUGLAS 4935      BAKER PLANTATION WA Y ACWORTH GA      30101-6218   Mar 1 2017   VA
                       BRYAN      10477229   CROSTA    JOLEEN     MARIE     850     CANYON OAK LOOP       RICHMOND HGA    31324        Jan 1 2020   UT
                       BRYAN      08206682   CRUTCHER KARSTEN               739     BRISTOL WAY           RICHMOND HGA    31324        Dec 1 2019   VA
                       BRYAN      06152164   CRUTCHER VENE        VENESE    739     BRISTOL WAY           RICHMOND HGA    31324        Dec 1 2019   VA
                       BRYAN      08810636   CURRY     ALIYAH     D'ANDREA 650      CANYON OAK LOOP       RICHMOND HGA    31324        Dec 1 2019   AL
                       CHATHAM    10714678   HENAULT   CORBIN     BREANNE   1901    KINGSTOWN APT 78      SAVANNAH GA     31404        Mar 1 2020   CA
                       CHATHAM    07858460   HENDRICKS CHARLES    ROBERT    34      BARTOW POINT DR       SAVANNAH GA     31404        Sep 1 2020   CA
                       CHATHAM    07706956   HENDRICKSOANGELA     M         72      COFFEE POINTE DR      SAVANNAH GA     31419        Jun 1 2020   IL
                       CHATHAM    05619093   HENDRIKSONALLEN      F         35      MAIN ST    LOT 13     GARDEN CIT GA   31408        Sep 1 2020   TX
                       CLAYTON    08114844   DAVIS     KAYLA      MONIQUE   1906    SUMMERWIND DR         JONESBORO GA    30236        Dec 1 2018   MD
                       CLAYTON    10631582   CALMES    JESSIE     DANELIA   12102   CENTERRA DR           HAMPTON GA      30228        Oct 1 2020   NC
                       BIBB       06580712   SMITH     JESSICA    MARIE     224     FOREST PINE DR        MACON      GA   31216        Jul 1 2020   MD
                       COBB       05820382   LANDRY    LAUREN     ASHLEY    4265    MILLSIDE WALK SE      SMYRNA     GA   30080        Nov 1 2019   MD
                       COBB       03311362   BROWN     DARRYL     ANTONIO   4705    W VILLAGE W2443       SMYRNA     GA   30080        Dec 1 2019   AL
                       COBB       06967341   CAUTHEN   MICHELE    LEIGH     2961    SPOTTED PONY CT NW ACWORTH GA         30101-6810   Jan 1 2020   AL
                       COBB       05422180   KNIGHT    CORETTA    MICHELLE 4028     PALOVERDE CIR NW      KENNESAW GA     30144        Jun 1 2019   OR
                       COBB       10204305   LEE       MARK       GREGORY 3413      NAVAHO TRL SE         SMYRNA     GA   30080        Oct 1 2020   SC
                       CHEROKEE   04210451   DODD      DONNA      B         3425    SPINNAKER WAY         ACWORTH GA      30102-1061   May 1 2020   NC
                       CHEROKEE   03226182   DODD      THOMAS     CLAYTON   3425    SPINNAKER WAY         ACWORTH GA      30102-1061   May 1 2020   NC
                       BRANTLEY   12047625   MOEGENBURASHLEY                1297    EVERGREEN WAY         WAYCROSS GA     31503        Mar 1 2020   FL
                       BRYAN      11977157   GREENLEE CYDNEI      STOUDT    2202    RIVER OAKS DR         RICHMOND HGA    31324        May 1 2019   HI
                       BRYAN      12022801   GRIFFIN   BENJAMIN JACOB       571     BRISTOL WAY           RICHMOND HGA    31324        Jun 1 2019   AL
                       BRYAN      11108761   GUEBRE    ISSAKA               74      CASEY DR APT D        RICHMOND HGA    31324        Dec 1 2019   SC
                       COBB       07286577   JOHNSON KENDALL      LYNN      834     CLARINBRIDGE PKWY NWKENNESAW GA       30144        Aug 1 2020   TX
                       CAMDEN     12813788   CARBALLO-QYUNISDELSIS          577     EAGLE BLVD            KINGSLAND GA    31548        Jan 1 2020   FL
                       CAMDEN     07681893   CARLTON   AMANDA     CLAIRE    300     MATTHEWS RDG          SAINT MARY GA   31558        Sep 1 2020   OK




  Ex. 2 to Petition:
                       COBB       03118652   LANE      RICHARD    JOHN      1151    HIGHLAND DR           MARIETTA GA     30062        Aug 1 2020   FL




Braynard Declaration
                       CHEROKEE   07117443   BOLLS     PATRICK              360     CHAMBERS S411         WOODSTOCKGA     30188        Jul 1 2019   MS
                       CHEROKEE   03127965   BONDS     SUSAN      RENEE     100     COUNTRYSIDE CT        WOODSTOCKGA     30189        Oct 1 2020   MD
                       CHEROKEE   08338050   TRAPP     DINO       ANTHONY 602       TALMADGE LN           CANTON     GA   30115        Oct 1 2020   FL
                       CHEROKEE   08258567   TRAPP     IVETTE               602     TALMADGE LN           CANTON     GA   30115        Oct 1 2020   FL
                       CHATHAM    10778464   MENCHES CHRISTINA MARIE        5       DEL MAR CIR           SAVANNAH GA     31419        Oct 1 2019   NY
                       COBB       03670478   GRAHAM    EDWARD     ERICK     3353    HICKORY LN            POWDER SP GA    30127-3895   Jun 1 2020   TN
                       COBB       10711822   GRAHAM    JARED      PHILLIP   6303    MOUNT PISGAH LN       AUSTELL    GA   30168        Jul 1 2020   OH
                       COBB       04742907   GRAHAM    JENNIFER HOOTMAN 3004        WINDWARD DR NW        KENNESAW GA     30152-4668   Nov 1 2019   TN
                       BRYAN      10831528   ROBINSON CHANTEL     SHAWANA 877       LAUREL HILL CIR       RICHMOND HGA    31324        Jun 1 2017   WA
                       COBB       10432406   HAYS      STANLEY    MICHAEL   3840    KIRKWOOD RUN NW       KENNESAW GA     30144        Nov 1 2019   MI
                       BRYAN      12409693   LARBY     MITCHELL DAMON       367     ABBEY DR              RICHMOND HGA    31324        Jun 1 2020   VT
                       BRYAN      11718715   LARSON    KYLE                 80      TUPELO TRL            RICHMOND HGA    31324        Oct 1 2020   WI
                       BRYAN      11718721   LARSON    LISA       JEAN      80      TUPELO TRL            RICHMOND HGA    31324        Oct 1 2020   WI
                       BRYAN      10946405   LATOUR    RONALD     GEORGE    175     BELLE GROVE CIR       RICHMOND HGA    31324        Aug 1 2020   AL
                       BRYAN      05246444   LATOUR    WENDI      ALEXANDER 175     BELLE GROVE CIR       RICHMOND HGA    31324        Aug 1 2020   AL
                       CLARKE     12149333   WEBB      JAIME      MARIE     365     S CHURCH S APT B      ATHENS     GA   30605        May 1 2020   NE
                       CLAYTON    12907439   BATTLE    KITANA     TRYANN    3130    MEDINA DR             JONESBOR O GA   30236        Sep 1 2018   AL
                       BURKE      11513236   MOBLEY    DESHUNNA LATRESE     1474    THOMPSON BRIDGE RD WAYNESBORGA        30830        Nov 1 2018   SC
                       CAMDEN     08801771   HOLLAND   LEONARDO DAVINCI     112     PLEASANT BREEZE WAY KINGSLAND GA      31548        Jun 1 2020   FL
                       CHEROKEE   11527384   RODRIGUEZ KRYSTIE    NICOLE    308     WESTFIELD BND         HOLLY SPRINGA   30188        Aug 1 2020   FL
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 260 of 559




                                                                                           Page 59
                                                                                     GA NCOA Out of State


                       CAMDEN     05708151   POWELL    SHANNON     LEE        132    PINE BLUFF TER         KINGSLAND GA    31548        Aug 1 2019   VI
                       CAMDEN     11831762   PRESCOTT EMERSON      FRANCES    615    E ROYAL AVE            KINGSLAND GA    31548        Jun 1 2019   WA
                       CAMDEN     08716696   PRICE     MARCENIA    RIVERS     169    SCHOOL HOUSE CREEK    DSAINT MARY GA   31558-3979   Oct 1 2018   WA
                       CLAYTON    03791881   ADAMS     CANDREA                9246   RIVER CHASE WAY        JONESBORO GA    30238-5769   Mar 1 2020   AZ
                       CLAYTON    07249533   ADAMS     DARIEN                 6992   CHESWICK DR            RIVERDALE GA    30296        Jul 1 2020   SC
                       CHATHAM    12494560   ROWELL    EASTON      RYAN       653    LITTLE NECKAPT 1806    SAVANNAH GA     31419        May 1 2020   SC
                       CHATHAM    12199684   ROWELL    ELIZABETH   MORROW     196    LAKEPOINTE DR          SAVANNAH GA     31407        Sep 1 2020   VA
                       CHATHAM    08760790   ROWELL    MALLORY     LOGAN      653    LITTLE NECKAPT 1806    SAVANNAH GA     31419        May 1 2020   SC
                       BARROW     06128994   BALL      CYNTHIA     LYNNE      1938   PARKER DR              STATHAM    GA   30666-2036   Apr 1 2020   MT
                       BARROW     11021020   OSTROSKI JESSE        MICHAEL    412    LAYTHAN CT             WINDER     GA   30680        Mar 1 2017   FL
                       CHEROKEE   01752626   NEEL      JACQUELYN              106    GLENCEDARS LN          CANTON     GA   30115-6454   Jun 1 2017   FL
                       CHEROKEE   04922233   NEEL      MICHAEL     JASON      106    GLENCEDARS LN          CANTON     GA   30115-6454   Jun 1 2017   FL
                       CHEROKEE   10091604   TURNER    APRIL                  546    KEENELAND AVE          WOODSTOCKGA     30189        Aug 1 2020   VA
                       CHEROKEE   03431650   DAVIS     DOROTHEA    GROSS      146    BEVINGTON LN           WOODSTOCKGA     30188        Oct 1 2020   FL
                       COBB       11591432   BOOKER    ANGELA      MARIE      1296   CELEBRATION WAY SE     MABLETON GA     30126        Jun 1 2020   OH
                       COBB       07760932   BOOKER    VAUGHN      JAMEL      1296   CELEBRATION WAY SE     MABLETON GA     30126        Jun 1 2020   OH
                       CHATHAM    11192300   BAZINET   CLARISSA    OLIVANE ANN1800   GROVE POINAPT 208      SAVANNAH GA     31419        Jul 1 2020   CT
                       CHATHAM    06795175   FOSTER    LEAH        BLACKMON 34       NEW SAVANNAH DR        SAVANNAH GA     31405        Aug 1 2019   TN
                       CANDLER    11029961   SCOTT     SYDNEY      MARIE      1622   VICTORIA RD            METTER     GA   30439        Oct 1 2018   VA
                       CLAYTON    05480490   HATTON    CORY        STEVEN     1615   CHATTAHOOCHEE CT       COLLEGE PAGA    30349        Jan 1 2020   TX
                       CHEROKEE   06167756   HARBISON JASON        TERRY      306    JASON CT               WOODSTOCKGA     30188        Aug 1 2020   AL
                       COBB       12376950   GRAHAM    YANNIQUE    TONI       6303   MOUNT PISGAH LN        AUSTELL    GA   30168        Jul 1 2020   OH
                       COBB       11203299   DORTA     NANCY       M          2093   LAKE PARK DB           SMYRNA     GA   30080        Oct 1 2020   NJ
                       COBB       10313607   DOSS      CHEYENNE    SUMMER     4394   OVERLOOK DR            ACWORTH GA      30101        Dec 1 2019   NV
                       CLAYTON    03892138   HEWITT    RAYMOND     VAN        985    MOUNT ZIONAPT 23D      MORROW     GA   30260        Oct 1 2018   IL
                       CATOOSA    06849535   BRYSON    KIMBERLY    FRANCES    9777   HIGHWAY 41             RINGGOLD GA     30736        Jul 1 2020   TN
                       CATOOSA    05596157   TODD      LINDA       SUE        65     TARA DR                RINGGOLD GA     30736-3701   Sep 1 2020   TN




  Ex. 2 to Petition:
                       CATOOSA    06505411   TRIPP     DANIEL      RAY        386    HOOPER RD              RINGGOLD GA     30736        Jul 1 2020   TN




Braynard Declaration
                       CATOOSA    08056693   TRIPP     SARAH       ELIZABETH 386     HOOPER RD              RINGGOLD GA     30736        Jul 1 2020   TN
                       CHATHAM    11639411   FLOHE     JAMES       WILLARD    2301   E 41ST ST              SAVANNAH GA     31404        Apr 1 2020   SC
                       CAMDEN     08735944   FEREBEE   UNDREA      LEE        108    JULIANA PL             SAINT MARY GA   31558        Oct 1 2020   NC
                       CAMDEN     12060469   FIGUEROA VICTOR       ANTONIO    70     SAPALO DR              SAINT MARY GA   31558        Oct 1 2020   SC
                       CAMDEN     12107297   FIKES     MALVIN      LAMONT     142    CAMELLIA DR            KINGSLAND GA    31548        Mar 1 2019   AL
                       CAMDEN     11747733   DUNCAN    MONYA       LA'NYE     301    N GROSS RDAPT 914      KINGSLAND GA    31548        Apr 1 2019   SC
                       CAMDEN     12647683   DUNSTON TARA          NICOLE     2495   DOUGLAS DR             SAINT MARY GA   31558        Aug 1 2020   NC
                       CHEROKEE   11648412   DRAPER    VICTORIA    SUZANNE    403    GOLDI CT               ACWORTH GA      30102        Sep 1 2020   FL
                       CHEROKEE   07987090   TURNER    TRAVIS      SENTELL    546    KEENELAND AVE          WOODSTOCKGA     30189        Aug 1 2020   VA
                       COBB       03206537   FLOCCARI JOSEPH       THADDEUS 1245     BANK ST SE             SMYRNA     GA   30080        Mar 1 2020   NY
                       COBB       10348926   FLORENCE IKEEM        JAMEEL     4370   PORT LN                POWDER SP GA    30127        Jan 1 2020   CA
                       BIBB       00147932   KOEHNEMANBARBARA      JO         643    ORANGE ST A            MACON      GA   31201-8601   Sep 1 2020   TN
                       BIBB       10484665   KONANS    SHANE       BARRETT    518    ORANGE ST APT 4        MACON      GA   31201        May 1 2019   MD
                       BIBB       12329904   KOUSOURIS ABBY        MARIE      1345   HARDEMAN AAPT 431B     MACON      GA   31201        Apr 1 2020   TN
                       CHEROKEE   10282080   SPRUILL   CHRISTINA   LOUISE ROS 823    SOCIETY CT             WOODSTOCKGA     30188        Oct 1 2019   DC
                       BARTOW     08776551   BROOKSHIR TYLER       AUSTIN     575    S ERWIN ST APT 710     CARTERSVIL GA   30120        Aug 1 2020   KY
                       CLAYTON    12499284   WHITE     ALEXIS      LILLIAN    2016   ECHOTA WAY             RIVERDALE GA    30296        Jul 1 2018   AE
                       CLAYTON    05265082   WHITE     ALVIN       VINCENT    2016   ECHOTA WAY             RIVERDALE GA    30296        Jul 1 2018   AE
                       CHEROKEE   05816881   BURSON    LLOYD       DANIEL     409    VILLAGE WAY            WOODSTOCKGA     30188        Aug 1 2020   PA
                       BARROW     10966139   WITTER    ERIC        WESLEY     1045   PUCKETT RD             AUBURN     GA   30011        Sep 1 2020   TN
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 261 of 559




                                                                                           Page 60
                                                                                   GA NCOA Out of State


                       BARROW     04878867   FINDLAY   JOSHUA    JENSEN    525     CHEROKEE RD           WINDER     GA   30680-7442   May 1 2019   VA
                       BARROW     07303852   FINDLAY   NATALIE   MARIE     525     CHEROKEE RD           WINDER     GA   30680-7442   May 1 2019   VA
                       CHATHAM    06481825   BOYLE     KENDRA    B         1112    WHITEMARSH WAY        SAVANNAH GA     31410        Aug 1 2020   NC
                       CHATHAM    12163734   BRACCI    ALEXANDRA ANN       4207    TENNYSON LN           SAVANNAH GA     31405        May 1 2019   FL
                       CHEROKEE   10725312   KENDRA    AMANDA    RENEE     507     WINTERGREEN WAY       CANTON     GA   30115        May 1 2018   NC
                       CHATHAM    11049093   HENNELLY EMILY      PATRICIA  533     E 38TH ST -APT. 117   SAVANNAH GA     31401        Jul 1 2020   CA
                       CHATHAM    11425699   OKEEFE    BETHANY   GRACE     141     SPRING LAKES DR       SAVANNAH GA     31407        Aug 1 2020   TN
                       BULLOCH    10724140   WHITEHEAD BRITTANI' FAITH     130     LANIER DR APT #1210   STATESBOR GA    30458        Jul 1 2020   FL
                       COBB       03022117   HUFSTETLERMARTHA    LUSK      957     CHESTNUT HILL RD SW   MARIETTA GA     30064-2958   Sep 1 2020   TN
                       COBB       03231350   HUFSTETLERTHOMAS    ROLAND    957     CHESTNUT HILL RD SW   MARIETTA GA     30064-2958   Sep 1 2020   TN
                       COBB       07287046   GYESI     ROBERT    KWESI     3979    COVEY FLUSH CT SW     SMYRNA     GA   30082-3559   Jul 1 2017   OH
                       CATOOSA    05437461   MILLER    SHERIL    ANN       6839    LAFAYETTE RD          CHICKAMAU GGA   30707-6090   Oct 1 2020   AL
                       CATOOSA    05365968   MONTGOMERJENNIFER ANNE        130     STANDARD CT           RINGGOLD GA     30736-2798   Jun 1 2019   TN
                       CLAYTON    07530567   CABELL    MARJORIE MAE        703     VILLA VIEW WAY        HAMPTON GA      30228-3620   Aug 1 2020   IN
                       COBB       02795635   BUETTNER BETSY      FLOYDETTE 1938    LIGHTWOOD WAY NW      ACWORTH GA      30102        Jul 1 2020   FL
                       COBB       12542501   DEJESUS   ARIANNA   ISABEL    730     FRANKLIN GTS2         MARIETTA GA     30067        Sep 1 2020   FL
                       CLAY       06709653   NORRIS    GINA      CARLISE   23087   US HIGHWAY 27         BLUFFTON GA     39824        Mar 1 2018   SC
                       COBB       08570407   GREEN     SYDNEY    T'SARA    2383    AKERS MILL V15        ATLANTA    GA   30339        May 1 2020   VA
                       CARROLL    03529567   ALLEY     ELIZABETH JONES     29      FOREST LN             WHITESBUR GGA   30185        Jun 1 2019   OH
                       CHEROKEE   07345875   WOOD      LAUREN    ELIZABETH 5150    SHADOWOOD DR          CANTON     GA   30114        Jul 1 2020   TX
                       CARROLL    02984869   SISK      GLENDA    ELLEN     305     HICKORY POINTE CT     VILLA RICA GA   30180        Aug 1 2019   MO
                       CLARKE     08873651   KOVACH    BENJAMIN JOSEPH     180     BENTWOOD TRL          WINTERVILL GA   30683        Oct 1 2020   VT
                       CLARKE     08417672   KOVAL     COURTNEY LAUREN     2365    S LUMPKIN SAPT 6      ATHENS     GA   30606        Jul 1 2020   NC
                       CLAYTON    06084722   BRYANT    AARON     K         5271    W FAYETTEVAPT C12     COLLEGE PAGA    30349        Mar 1 2019   FL
                       CHATHAM    06491017   JUDAH     LORI      SUE       239     LONGLEAF CIR          POOLER     GA   31322-9395   Oct 1 2019   MT
                       CHATHAM    06478173   JUDAH     SAMUEL    ANTHONY 239       LONGLEAF CIR          POOLER     GA   31322-9395   Oct 1 2019   MT
                       CHARLTON   08241669   CRUMBLEY CHANDLER JORDAN      168     GUINN LN              HOMELAND GA     31537        Sep 1 2020   FL




  Ex. 2 to Petition:
                       CHARLTON   08607852   CRUMBLEY MISTI      ANN       168     GUINN LN              HOMELAND GA     31537-1932   Sep 1 2020   FL




Braynard Declaration
                       CATOOSA    10130829   JONES     BRYAN     DARNELL   374     MORRIS DR             RINGGOLD GA     30736        Aug 1 2018   TN
                       CATOOSA    10830435   JONES     TAYLOR    NOELLE    201     HAMPTON RD            FORT OGLETGA    30742        Dec 1 2016   VA
                       CHEROKEE   10529386   YU        MARC                230     ROXBURY CIR           ALPHARETTAGA    30004        Sep 1 2020   FL
                       CHEROKEE   00473711   ADAMS     MARY      K         228     TAYLORS FARM DR       CANTON     GA   30115-9023   Dec 1 2019   CO
                       BARROW     06396571   BEDDARD DALE        LESTER    767     MOSS SIDE DR          BETHLEHEM GA    30620        Sep 1 2020   FL
                       BARROW     10835397   BEDDARD SHANNON MARIE         767     MOSS SIDE DR          BETHLEHEM GA    30620        Sep 1 2020   FL
                       COBB       03048479   HOLMES    TERESSA   C         44      RADFORD CT SW         MARIETTA GA     30060-6369   Aug 1 2020   NC
                       CAMDEN     11590701   FORD      JOY       LYNN      108     W VICTORIA BLVD       KINGSLAND GA    31548        Oct 1 2020   OH
                       CAMDEN     08290939   FOSTER    ALNISA    DENICE    104     EDWARDS DR            KINGSLAND GA    31548        Aug 1 2020   FL
                       CAMDEN     11519694   FRANKLIN JUANITA    PATRICIA  123     MILLER CT             KINGSLAND GA    31548        Mar 1 2019   FL
                       CAMDEN     10999038   FRAZIER   OLLIE     ALEXANDER 608     HOLLY CT APT B        SAINT MARY GA   31558        Oct 1 2020   NV
                       COBB       03232922   BAKER     ROBIN     SAYLOR    1634    PRINCETON WEST TRL    MARIETTA GA     30062-5970   May 1 2020   FL
                       CHEROKEE   07040559   RAY       HELENA    MARIE     901     WOODBURY RD           CANTON     GA   30114        Sep 1 2020   FL
                       CHEROKEE   07040563   RAY       JERREL    LAMONT    901     WOODBURY RD           CANTON     GA   30114        Sep 1 2020   FL
                       BRYAN      12201631   HARRIS    DEBBIE    DIANNE    233     BLUE LAKE ST          RICHMOND HGA    31324        May 1 2019   AP
                       BRYAN      12206766   HARRIS    DOYLE     GEOFFREY 233      BLUE LAKE ST          RICHMOND HGA    31324        May 1 2019   AP
                       BRYAN      11740814   HATFIELD  AMANDA    CIMONE    335     RIDGEWOOD PARK N DR   RICHMOND HGA    31324        Aug 1 2019   AE
                       BRYAN      11441072   HATFIELD  ROBERT    LEE       335     RIDGEWOOD PARK N DR   RICHMOND HGA    31324        Aug 1 2019   AE
                       CHEROKEE   06238573   JENKINS   NICHOLAS RYAN       180     ARROWRIDGE            WALESKA    GA   30183        Sep 1 2020   TX
                       COBB       12095004   ALFEROVA YEKATERINAKAUR ALEXE 5213    TALL OAK DR           MARIETTA GA     30068        Aug 1 2020   AR
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 262 of 559




                                                                                         Page 61
                                                                                  GA NCOA Out of State


                       COBB       11194074   ALFORD    THERON    TERRAE    4400   GEORGE DAVID WAY      POWDER SP GA     30127        May 1 2020   NY
                       CARROLL    10814853   MASON     SHERI     ANTONETTE 155    BERKLEY DR            VILLA RICA GA    30180        Aug 1 2019   DC
                       BARTOW     08393596   CRUSE     JEFFERSON NEAL      21     MERCER LN             CARTERSVI L GA   30120        Oct 1 2020   AL
                       BARROW     11843689   PARISO    AMANDA    KRISTI    1497   HIGHWAY 82            WINDER      GA   30680        Aug 1 2020   IA
                       BARROW     04490501   PARKER    KATHRYN   MARIE     1313   SMOKERISE LN          AUBURN      GA   30011        Oct 1 2020   AL
                       BARROW     08128628   SCOBELL   MATTHEW JOHN        488    TUCKER RD             WINDER      GA   30680        Oct 1 2020   IN
                       BARROW     08219449   SCOBELL   SARAH     ANN       488    TUCKER RD             WINDER      GA   30680        Oct 1 2020   IN
                       CHEROKEE   10655034   MARTINDALECOURTNEY SUSANNE    1133   BLANKETS CREEK DR     CANTON      GA   30114        Jan 1 2019   FL
                       CHEROKEE   11647028   MARTINEAU GREGORY             125    CHILDERS RD           CANTON      GA   30115        Jul 1 2020   OK
                       CHEROKEE   03125751   MARTINEZ KATHLEEN DOWNS       130    CHURCHCLIFF DR        WOODSTOCKGA      30188-7059   Apr 1 2019   VA
                       COBB       11286958   BRUTUS    LYNN      ANTOINETTE1650   BARNES MIL 1212       MARIETTA GA      30062        Aug 1 2020   NY
                       CHEROKEE   06839321   KILGORE   CARI      DARLENE   4062   DREAM CATCHER DR      WOODSTOCKGA      30189        Aug 1 2020   FL
                       CHEROKEE   05287093   KILGORE   KENNETH   WAYNE     4062   DREAM CATCHER DR      WOODSTOCKGA      30189        Aug 1 2020   FL
                       BARTOW     04569339   SAMPSON DAHLENA     D         13     GREENWAY LN           CARTERSVIL GA    30120        May 1 2019   MS
                       COBB       12496104   DENNISON JARVIS     DENARD    1615   COBB PKWY 2004        MARIETTA GA      30062        Aug 1 2020   AL
                       COBB       03201729   COSGROVE JULIA      TUMEY     5089   SHETLAND CT SW        MABLETON GA      30126-1642   Jan 1 2019   OH
                       COBB       03193541   COSGROVE MICHAEL    E         5089   SHETLAND CT SW        MABLETON GA      30126-1642   Jan 1 2019   OH
                       COBB       12725673   COSSEBOOMCHRIS      MATTHEW 1960     SHILLINGS RD NW       KENNESAW GA      30152        Aug 1 2020   FL
                       COBB       06645941   COSSEBOOMSUZANNE    LEIGH     1960   SHILLINGS RD NW       KENNESAW GA      30152-4135   Aug 1 2020   FL
                       BERRIEN    08831912   BROWN     KRISTEN   NICOLE    291    WALTON WAY            NASHVILLE GA     31639        Jul 1 2018   WY
                       BULLOCH    00934667   KIBLER    CHRISTOPHETHOMAS    3943   COUNTRY CLUB RD       STATESBOR GA     30458        Sep 1 2020   FL
                       CLARKE     02333042   SACHS     MARGARET V          458    HIGHLAND AVE          ATHENS      GA   30606        Oct 1 2020   NC
                       COBB       04594504   MCCLENDONDORIS      M         1625   ROSWELL RD314         MARIETTA GA      30062        Oct 1 2020   SC
                       COBB       12808822   MCCLENDONROBERTA    CHRISTINE 1400   PRESTIGE VALLEY DR    MARIETTA GA      30062        Oct 1 2020   TX
                       COBB       06733987   MCCLENDONTHOMAS     TILLMAN   4954   DURLEY WALK SE        SMYRNA      GA   30082        Jul 1 2019   NC
                       BRYAN      11379842   LIS       ALINE     MASHEYA 569      HOGAN DR              RICHMOND HGA     31324        Aug 1 2020   VA
                       BRYAN      11418727   LIS       BARTOSZ   HENRYK    569    HOGAN DR              RICHMOND HGA     31324        Aug 1 2020   VA




  Ex. 2 to Petition:
                       BARROW     12217287   WYCHE     RONALD    WAYNE     29     ALEXANDER LN          BETHLEHEM GA     30620        Oct 1 2020   SC




Braynard Declaration
                       BRYAN      07678726   CHAPMAN MARTHA      LIVESAY   60     OAKCREST CT           RICHMOND HGA     31324        Jun 1 2019   AE
                       BRYAN      10811649   CHAPMAN MARY        LOU       743    STEELE WOOD DR        RICHMOND HGA     31324        Aug 1 2020   FL
                       BRYAN      10961645   CHEBEN    BAILEY    ELIZABETH 1137   KELSALL DR            RICHMOND HGA     31324        Sep 1 2020   NJ
                       BRYAN      12888911   CHEBEN    LANDON              1137   KELSALL DR            RICHMOND HGA     31324        Sep 1 2020   NJ
                       CHEROKEE   06681358   GUIDEBECK NICHOLAS DALE       237    SERENOA DR            CANTON      GA   30114-8457   Sep 1 2019   HI
                       CATOOSA    12674178   BEERMAN CARLY       ELIZABETH 3      WALKER AVEAPT A       FORT OGLETGA     30742        Oct 1 2020   TN
                       CATOOSA    11827893   KOSTELAK LEE        SANDRA    303    GRACIE AVE            FORT OGLETGA     30742        Oct 1 2020   CA
                       CATOOSA    03707252   KRAUS     IRA       HENRI     20     DOGWOOD TRL           RINGGOLD GA      30736-2725   Sep 1 2020   MT
                       CLARKE     11071575   RAY       COURTNEY GAIL LORRA 1287   CEDAR SHOAAPT# 1108   ATHENS      GA   30605        Aug 1 2018   NJ
                       CLARKE     11161269   REARDON DAVIS       ALLEN     200    ROGERS RD APT P101    ATHENS      GA   30605        Dec 1 2019   SC
                       CLARKE     11161284   REARDON RUTHANNA              200    ROGERS RD APT P101    ATHENS      GA   30605        Dec 1 2019   SC
                       CAMDEN     03962221   HUTCHINSONLORETTA   MARIE     501    FLAMINGO DR           SAINT MAR Y GA   31558-3623   Oct 1 2020   FL
                       CHATHAM    08917194   SMITH     JESSICA   LYN BUSMAN31     TRANQUIL PL           POOLER      GA   31322-3627   Jun 1 2018   MD
                       CHATHAM    03880966   SMITH     JULIAN    LEE       601    WILD TURKEY RD        SAVANNAH GA      31406-4451   Sep 1 2019   SC
                       CHATHAM    12250504   SMITH     KELLI     NICOLE    1207   E 48TH ST             SAVANNAH GA      31404        Jun 1 2020   TX
                       CHATHAM    06180265   SMITH     MARLON    ROBERT    101    LAGOON VIEW XING      SAVANNAH GA      31410-2648   Aug 1 2017   AE
                       CLAYTON    04291976   MILLS     DAVID               9479   ASHLEY OAKS DR        JONESBORO GA     30236        Jun 1 2019   AL
                       CHEROKEE   08162305   CARLISI   SHAWN     THERESA   316    BREEZE CT             CANTON      GA   30114-7272   Dec 1 2016   MI
                       CHEROKEE   06251739   CARMICHAELDANNY     LAFAYETTE 501    ROCKING PORCH WAY     WOODSTOCKGA      30189        Apr 1 2019   FL
                       CHEROKEE   05870396   REESE     JESSICA   MEGHAN    808    CHASE PT              WOODSTOCKGA      30189-6841   Oct 1 2020   FL
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 263 of 559




                                                                                         Page 62
                                                                                     GA NCOA Out of State


                       CLARKE     10651659   CRUMLEY MEAGAN                  60      WOODSON G UNIT 18      ATHENS     GA   30605        Jul 1 2020   MA
                       COBB       12238339   MATHUR     NIKHIL     MOHAN     2351    MONTE VILLA CTS        MARIETTA GA     30062        Feb 1 2020   DC
                       BANKS      06657960   ARMOUR     ASHLEY     PAIGE     105     BENNETT CIR            GILLSVILLE GA   30543-4212   Jun 1 2020   AZ
                       CHATHAM    12101128   EGGLESTON GENELLE     LACEY     260     PARK AVE APT 2303      POOLER     GA   31322        May 1 2020   VA
                       CHATHAM    12094216   EGGLESTON GENITA      LYNN      260     PARK AVE APT 2303      POOLER     GA   31322        May 1 2020   VA
                       CHATHAM    12094242   EGGLESTON GREGORY BLAIR         260     PARK AVE APT 2303      POOLER     GA   31322        May 1 2020   VA
                       CLARKE     03762961   HICKS      RICHARD    ALLEN     192     CITATION CT            ATHENS     GA   30605        Jul 1 2020   FL
                       CLARKE     11608073   HILL       ANA        MARISA    1020    E BROAD ST APT A       ATHENS     GA   30601        Aug 1 2020   TN
                       COBB       10837234   COTTRELL PATRICIA     FOSTER    63      LATHHOUSE LN           MARIETTA GA     30066        Oct 1 2020   TN
                       COBB       08047651   COUCH      DAVID      ALEXANDER 1271    RIVERSOUND DR          MARIETTA GA     30068        Jan 1 2018   NC
                       COBB       10952323   COUCH      MARY       KATE      19      CARRIAGE OAKS DR SW    MARIETTA GA     30064        Aug 1 2019   OK
                       COBB       11059796   COULOMBE BEATRICE HELEN         1357    KILMARNOCK PT NW       KENNESAW GA     30152        Sep 1 2020   NH
                       COBB       11062285   COULOMBE GARY         EDWARD    1357    KILMARNOCK PT NW       KENNESAW GA     30152        Sep 1 2020   NH
                       COBB       07693885   FANE       JA NADA    VALISHA   5382    WINDSOR GREEN CT SE    MABLETON GA     30126        Mar 1 2018   OH
                       BARTOW     07291461   ENGLAND    JACOB      WILLIAM   23      DRY HOLLOW WAY SE      CARTERSVIL GA   30120        Sep 1 2020   TN
                       BULLOCH    12107162   BENNETT    JON        PAUL      17931   GA HIGHWAYAPT 1605     STATESBOR GA    30458        Aug 1 2019   IN
                       BURKE      03927646   LEWIS      JEROME               703     OLD MILLEN HWY         WAYNESBORGA     30830        Jan 1 2020   FL
                       COBB       03662964   HALL-MILLS TONYA      YOLANDA   6833    BLACKSTONE PL          MABLETON GA     30126-5472   Mar 1 2020   MD
                       COBB       07106769   MCNEILL-WILMICHELLE RENEE       5442    STIRRUP WAY            POWDER SP GA    30127-4083   Sep 1 2020   CA
                       COBB       10626111   MCNUTT     RYAN       THOMAS    810     WINDY HILL 9C          SMYRNA     GA   30080        Feb 1 2019   CA
                       COBB       11395524   MOORE      MARK       LORANT    1718    ARDGLASS CT NW         KENNESAW GA     30152        Sep 1 2020   FL
                       COBB       00318957   HANSEN     LARS       CHRISTIAN 4410    FELIX WAY SE           SMYRNA     GA   30082-4701   Jul 1 2020   FL
                       COBB       03227544   HANSEN     LISA       FRYE      4410    FELIX WAY SE           SMYRNA     GA   30082        Jul 1 2020   FL
                       COBB       08877211   LUTTRELL JAMES        WESLEY    1836    ROSWELL ST7402         SMYRNA     GA   30080        Apr 1 2020   AL
                       COBB       12188577   HANLIN     HALEY      CHRISTINE 3593    EDENBOURGH CT          MARIETTA GA     30066        May 1 2020   FL
                       COBB       06570114   HANNON     LISA       ANN       1483    COLLIER DR SE          SMYRNA     GA   30080        Jun 1 2020   KY
                       COBB       11515792   MOORE      KASIA      MARIE     1718    ARDGLASS CT NW         KENNESAW GA     30152-6755   Sep 1 2020   FL




  Ex. 2 to Petition:
                       COBB       05331493   MOSTELLER JAMES       SCOTT     4652    STEPPING STONE LN NW   KENNESAW GA     30152        Jul 1 2020   KS




Braynard Declaration
                       COBB       05470021   MOSTELLER KAREN       BROWN     4652    STEPPING STONE LN NW   KENNESAW GA     30152        Jul 1 2020   KS
                       COBB       08599904   MOSTELLER MADISON     SIGMON    4652    STEPPING STONE LN NW   KENNESAW GA     30152        Jul 1 2020   KS
                       COBB       10806452   MADISON    MALCOLM JAMAR        3350    SLATE DR               AUSTELL    GA   30106        Mar 1 2020   MA
                       COBB       10086159   MAGAM      SAI GREESHMA         2715    DENIAN CT NW           KENNESAW GA     30152        May 1 2020   CT
                       COBB       08599571   MAGAM      SAI RESHMA           2715    DENIAN CT NW           KENNESAW GA     30152        Dec 1 2019   CT
                       COBB       10803685   MAGAN      DARSHANA FHILPA      4518    OAK BROOK DR SE        SMYRNA     GA   30082        Aug 1 2017   IL
                       COLUMBIA   12358605   MALM       AYDEN      BRADY     645     N LOUISVILLE ST        HARLEM     GA   30814        Jan 1 2017   SC
                       COLUMBIA   04614135   MALONE     JOSEPH     PATRICK   961     NAPIERS POST DR        EVANS      GA   30809        Jul 1 2020   AE
                       COLUMBIA   11338875   MALONE     MARINA               961     NAPIERS POST DR        EVANS      GA   30809        Jul 1 2020   AE
                       COLUMBIA   10383927   MANFREDI SARAH                  1932    KENLOCK DR             GROVETOW NGA    30813        Oct 1 2017   AE
                       COLUMBIA   01497053   MANUEL     CARMELITA G          465     RILEY LN               GROVETOWNGA     30813        Jun 1 2020   CO
                       COBB       02980615   WILSON     DEBORAH PAYLO        3375    BRIDLE RUN TRL NW      MARIETTA GA     30064        Oct 1 2019   TN
                       COLUMBIA   11666121   ANDERSON JACOB        ALLEN     5139    PARNELL WAY            MARTINEZ GA     30907        May 1 2019   NY
                       COLUMBIA   00825688   MADDOX     JEFFREY    RANDALL   104     SHADOWOOD DR           MARTINEZ GA     30907        Oct 1 2020   SC
                       COLUMBIA   06056315   MAGGIONI ALEXANDER REID         515     ARLINGTON CT           EVANS      GA   30809        Jul 1 2020   KY
                       COLUMBIA   06067309   MAGGIONI LORI         WALKER    515     ARLINGTON CT           EVANS      GA   30809        Jul 1 2020   KY
                       COLUMBIA   10388004   MAJCHER    LAURIE     BETH      414     RILEY LN               GROVETOWNGA     30813        Sep 1 2017   KY
                       COBB       10462848   SUMBLER    DELORES    WINFIELD  1293    CREEKSIDE PL SE        SMYRNA     GA   30082        Sep 1 2020   LA
                       COBB       10476239   SUMMEROURKATIE        MARGARET R508     CUMBERLAND CT SE       SMYRNA     GA   30080        Sep 1 2020   CA
                       COLUMBIA   10051454   BATTISE    JOANNA     MARIE     3023    PARKRIDGE DR           GROVETOW NGA    30813        Sep 1 2017   AP
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 264 of 559




                                                                                           Page 63
                                                                                   GA NCOA Out of State


                       COLUMBIA   12001541   BATTLE    AMBER     ELIZABETH 705     JOINER CIR             GROVETOW NGA    30813        May 1 2019   LA
                       COBB       10953947   OYEMADE ADEOLA      MODUPE    5861    RIVERSTONE CIR         ATLANTA    GA   30339        Feb 1 2020   CA
                       COLUMBIA   05828015   YUNE      CARMEN    SIMONS    3781    WINCHESTER TRL         MARTINEZ GA     30907-3340   Jul 1 2017   KY
                       COBB       12156158   RAINFORD PAULA      NORDEA NAD1947    LAKE HEIGHTS CIR NW KENNESAW GA        30152        May 1 2020   FL
                       COLUMBIA   06439787   YELTON    ANGEL     LEIGH     357     HIGH MEADOWS PL        GROVETOW NGA    30813        Sep 1 2020   HI
                       COLUMBIA   10801003   YELVERTON NICHOLAS BRUCE      626     SURREY LN              MARTINEZ GA     30907        Oct 1 2020   VA
                       COBB       12570466   STALEY    MATTHEW ROBERT      2121    WINDY HILL 426         MARIETTA GA     30060        Sep 1 2020   VA
                       COBB       06072676   SLOAN     JEFFERY   BRIAN     677     KIOWA DR N H9          MARIETTA GA     30060        Sep 1 2020   TN
                       COBB       12226835   WALKER    VICKY     LYNN      2671    OXBOW WAY SW           MARIETTA GA     30008        Oct 1 2020   FL
                       COBB       10331396   WALKER-HO MIZZANI   RYLE'     1673    E LAKE DR              MARIETTA GA     30062        Oct 1 2020   WI
                       COBB       07549334   ROBINETTE CHERI     KAY       2128    MONHEGAN WAY SE        SMYRNA     GA   30080        Sep 1 2019   CA
                       COBB       05210040   ROBINETTE DANIEL    JOSEPH    2128    MONHEGAN WAY SE        SMYRNA     GA   30080        Sep 1 2019   CA
                       COBB       08072061   SCHLEPER EDWARD     RICHARD   2040    HERITAGE GREEN DR      MARIETTA GA     30064-5052   Aug 1 2020   ME
                       COBB       08548916   SCHLESSINGBARBARA   ANN       1029    WINDY OAKS CT SE       SMYRNA     GA   30080-2277   Apr 1 2018   AZ
                       COBB       10616877   SKINNER   MADELINE ANN        5232    CENTENNIAL HILL DR NW ACWORTH GA       30102        Jun 1 2017   NC
                       COBB       03049258   SCHAUBEN PETER      JESSE     2081    STANRICH CT            MARIETTA GA     30062        Aug 1 2020   CA
                       COBB       00513786   WALKER    RALPH     WALDO     1389    SANDTOWN GRN SW        MARIETTA GA     30008-3305   Nov 1 2017   FL
                       COBB       06193490   BROADWELL BRETT     ARNOLD    254     BLAIR PL NW            MARIETTA GA     30064-1766   Oct 1 2020   FL
                       COBB       06193494   BROADWELL SHARON    LEE       254     BLAIR PL NW            MARIETTA GA     30064-1766   Oct 1 2020   FL
                       BARTOW     03162498   POYNTER   DEBORAH             236     COOK ST                CARTERSVIL GA   30120        Jan 1 2020   FL
                       BARTOW     06792672   POYNTER   MICHAEL             236     COOK ST                CARTERSVIL GA   30120        Jan 1 2020   FL
                       BARTOW     00672019   PRICE     CURTIS    J         96      LEWIS DR               CARTERSVIL GA   30120        Jun 1 2020   FL
                       BARTOW     00672035   PRICE     REBECCA   INEZ      96      LEWIS DR               CARTERSVIL GA   30120        Jun 1 2020   FL
                       CAMDEN     10525105   CRUMMEY STEPHANIE RHEA        12676   GA HWY 110             WOODBINE GA     31569        Sep 1 2020   SC
                       CHATHAM    10453907   MARTIN    PATRICK   STEWART 6         WATERCREST WAY         SAVANNAH GA     31419        Jun 1 2018   AP
                       CHATHAM    11517658   MARTIN    YONA      CHANG     6       WATERCREST WAY         SAVANNAH GA     31419        Jun 1 2018   AP
                       CHEROKEE   01662115   HALE      TIMOTHY   D         2173    SUMMERCHASE DR         WOODSTOCKGA     30189-8170   Sep 1 2020   NC




  Ex. 2 to Petition:
                       COBB       06891672   KHANNA    KANAD               6640    AKERS MILL 5212        ATLANTA    GA   30339        May 1 2020   NM




Braynard Declaration
                       COBB       11297347   NELSON    ELAN      MARY      1406    LINCOLN CREST DR       AUSTELL    GA   30106        Feb 1 2020   CO
                       COBB       11735624   HOYME     CARSON    CHRISTOPHE1738    DOONBEG CT NW          KENNESAW GA     30152        Sep 1 2019   FL
                       COBB       06706989   MCCOY     GLENN     DONALD    1860    HICKORY CREEK CT NW ACWORTH GA         30102        Aug 1 2020   FL
                       COBB       05326686   RUCKER    DARCEY              3101    ANDORA TRL SW          MARIETTA GA     30064        Feb 1 2019   FL
                       COBB       03620249   RUCKER    ORRIN     CALVIN    3101    ANDORA TRL SW          MARIETTA GA     30064        Feb 1 2019   FL
                       CLARKE     12884262   SCHOFIELD AMELIA    HUNTER    150     BLACKTHORNE HTS        ATHENS     GA   30606        May 1 2020   WI
                       COBB       08644927   MENSAH    NANA AKOSUKUFFOUR   4501    CIRCLE 75 PK2307       ATLANTA    GA   30339        Nov 1 2019   PA
                       COBB       10807560   MENTOR    LIANA     CLEANTE   805     MARDEN CT SE           SMYRNA     GA   30082        Feb 1 2020   MD
                       COBB       11465545   MERCADO EDWARD      JAMES     405     NOTTINGHAM DR          MARIETTA GA     30066        Mar 1 2020   FL
                       CLAYTON    10901212   SORRELL   RITA      IRENE     6462    GRANADA DR             FOREST PARGA    30297        Nov 1 2017   LA
                       COBB       04777019   BENSON    FRED      WILLIAM   4650    HIRAM LITHIA SPRINGS R POWDER SP GA    30127        Sep 1 2020   FL
                       COBB       11931122   LEHRMAN NICOLE                1106    TAMARRON PKWY SE       ATLANTA    GA   30339        Oct 1 2019   IN
                       CHATHAM    11880787   HUGHES    BRANDON JAMAL       1113    FORDS POINTE CIR       SAVANNAH GA     31419        Sep 1 2020   VA
                       CHATHAM    03888577   KARMIEL   CORINNE   REESE     111     W 31ST LN              SAVANNAH GA     31401        Sep 1 2020   OH
                       CHATHAM    05033922   KAUFFMAN ESTHER     AUGUSTA   113     SABAL LN               SAVANNAH GA     31405        Mar 1 2018   SC
                       COBB       06767122   GOODWIN GILLIAN     MARIE     1860    HAMLIN DR SW           MARIETTA GA     30064-2818   Jul 1 2019   MD
                       CARROLL    10611797   FELIX     SHANTEL   ANN       1321    LOVVORN RDAPT # 603    CARROLLTO GA    30117        Oct 1 2019   CA
                       COBB       01761444   GRUM      SCOTT     PETER     4464    DOBBS XING             MARIETTA GA     30068-2714   Oct 1 2020   OH
                       CAMDEN     08751179   THORNTON BARBARA    ANN       53      OAK WELL RD            KINGSLAND GA    31548-4437   Aug 1 2019   FL
                       BULLOCH    11103533   WYNKOOP BRIANNA     MICHELLE 6533     BUCHAN RD              PEMBROKE GA     31321        Nov 1 2019   HI
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 265 of 559




                                                                                          Page 64
                                                                                     GA NCOA Out of State


                       BULLOCH    11832821   CHILDRESS SUE        KATHRYN    134     TURKEY TRL           STATESBOR GA    30458        Jan 1 2019   FL
                       BIBB       01635911   HOPWOOD VICKI        JEANE      616     JUNIPER LN           MACON      GA   31220        Oct 1 2020   NC
                       CLARKE     10186201   DAVIS      JAMI      L          360     OLD WINTE R APT 7    ATHENS     GA   30601        Jun 1 2020   VA
                       BARROW     10587885   PENDLEY    SUSAN     JOAN       310     CASEYS CT            WINDER     GA   30680        Mar 1 2020   NC
                       CHATHAM    10307929   MILLER     COLLEEN   CHRISTINA 2026     COLONIAL DR          SAVANNAH GA     31406        Jul 1 2020   FL
                       CHATHAM    10195179   MILLER     ERIN      LOUISE     117     OAKTRACE PL          SAVANNAH GA     31419        Nov 1 2018   AP
                       CHATHAM    06493695   KILLINGSWO LOTYEASE TONAYA      60      RICE MILL RD         PORT WENT WGA   31407        Sep 1 2018   FL
                       CHATHAM    12531500   GARRANT KRISTINE     CARMEN     241     PINK DOGWOOD LN      POOLER     GA   31322        Jun 1 2020   NC
                       CHATHAM    10801162   GARVIN     TIFFANY   RENEA      17      GREENBRIAR DR        SAVANNAH GA     31419        May 1 2020   FL
                       COBB       12614717   BAXA       CHRISTOPHEBLAINE     1029    OAKS PKWY SE         SMYRNA     GA   30082        Aug 1 2020   MD
                       COBB       12614719   BAXA       ELLEN     FRANCES    1029    OAKS PKWY SE         SMYRNA     GA   30082        Aug 1 2020   MD
                       CLAYTON    08883676   KIRKWOOD EUNICE      DENISE     183     HICKORY TRL          RIVERDALE GA    30274        Feb 1 2020   IL
                       CHEROKEE   12285787   NAGY       GLEN      ALAN       110     LAUREL CANYON TRL    CANTON     GA   30114        Jul 1 2020   TX
                       CHEROKEE   12285788   NAGY       MIRI                 110     LAUREL CANYON TRL    CANTON     GA   30114        Jul 1 2020   TX
                       COBB       10882489   HARNESS LATONYA      HOPE       2151    CUMBERLAN APT 1214   ATLANTA    GA   30339        Jul 1 2017   TX
                       BIBB       08425191   KERSEY     MARY      KATHERINE 4351     LOCH LOMOND DR       MACON      GA   31217-6363   Jun 1 2017   WA
                       BIBB       11431275   KIECHEL    CHRISTIAN LEE        1058    GEORGIA AV APT 10    MACON      GA   31201        May 1 2020   NC
                       CHATHAM    11522559   SIMMONS    THOMAS    ROBERT     209     E 32ND ST            SAVANNAH GA     31401        Jun 1 2020   MA
                       CHATHAM    12764303   SIMMONS    TYLER     REESE      313     E HENRY ST APT # A   SAVANNAH GA     31401        Oct 1 2020   FL
                       CHATHAM    11552065   SIMPSON    JOSHUA    ROBERT     12422   LARGO DR             SAVANNAH GA     31419        Jun 1 2020   MD
                       CHATHAM    11510112   SIMPSON    SARA      LYNN       12422   LARGO DR             SAVANNAH GA     31419        Jun 1 2020   MD
                       CLARKE     12031409   DAVIS      ROBERT    TRAYNHAM 360       OLD WINTERVILLE RD   ATHENS     GA   30601        Jun 1 2020   VA
                       COBB       07131969   BRADSHAW VENUS       MONIQUE    4108    MISTYMORN LN         POWDER SP GA    30127        May 1 2019   NC
                       COBB       03111540   BRADY      EMILY     HAZEL      490     ORIOLE DR SE         MARIETTA GA     30067        Jan 1 2020   FL
                       COBB       11414440   BRADY      MORGAN    ELISE      1281    ROLLING OAKS DR NW   KENNESAW GA     30152        Sep 1 2020   FL
                       COBB       02628209   BRADY      RICHARD   DEAN       1281    ROLLING OAKS DR NW   KENNESAW GA     30152        Sep 1 2020   FL
                       COBB       03239441   BRADY      SUSAN     BENNETT    1281    ROLLING OAKS DR NW   KENNESAW GA     30152-3928   Sep 1 2020   FL




  Ex. 2 to Petition:
                       COBB       08478652   FRAM       BRANDON IAN          3036    WINDROSE GLN         MARIETTA GA     30062        Jul 1 2020   VA




Braynard Declaration
                       COBB       10442085   LATENSER ALISSA      COLLINS    4705    W VILLAGE W2436      SMYRNA     GA   30080        Jun 1 2020   NJ
                       COBB       10441148   LATENSER JOHN                   4705    W VILLAGE W2436      SMYRNA     GA   30080        Jun 1 2020   NJ
                       COBB       10957768   LATHEM     LIM                  660     FAIRFIELD DR         MARIETTA GA     30068        Jul 1 2020   FL
                       COBB       03097316   LATHEM     RACHAEL   LYNNE      2969    OWENS MEADOW DR NW   KENNESAW GA     30152        Aug 1 2020   SC
                       COBB       06826344   LATONIS    AMANDA    PHILLIPS   4930    TREMONT DR NE        MARIETTA GA     30066        Sep 1 2019   AP
                       COBB       02841784   HENDERSONLUCY        A          3577    DYER PARKE LN SW     MARIETTA GA     30060        Jul 1 2020   FL
                       BIBB       12615289   PAIGE      TABERTHY DENISE      5578    RIVERSIDE DAPT 313   MACON      GA   31210        Jul 1 2020   TX
                       CLAYTON    04413391   TODD       AMBER     RAE        2888    JODECO TER           LAKE SPIVEYGA   30236-6254   Jul 1 2020   MS
                       CHATHAM    12209631   FREASE     MCKENNA TAYLOR       805     WHITAKER S APT#9     SAVANNAH GA     31401        Mar 1 2020   FL
                       BRYAN      04871714   SCHMITZ    WILLIAM   AUGUST     117     WHIPPOORWILL LN W    RICHMOND HGA    31324        Oct 1 2018   TN
                       BRYAN      08443433   SCHULTZ    HERMAN    JERMAINE 100       TUPELO TRL           RICHMOND HGA    31324        Jun 1 2018   AE
                       BRYAN      08786514   SCHULTZ    TASHA     NICOLE     100     TUPELO TRL           RICHMOND HGA    31324        Jun 1 2018   AE
                       CAMDEN     08208048   DAVIS      CAMBREIA LASHA       223     LIGHTHOUSE REACH     SAINT MARY GA   31558        Sep 1 2020   FL
                       CAMDEN     06041805   DAVIS      CHESSIE   LEE        223     LIGHTHOUSEAPT #223   SAINT MARY GA   31558        Sep 1 2020   FL
                       CAMDEN     08289547   DAVIS      ELIZABETH ANN COLLEE121      LAKE MANOR DR        KINGSLAND GA    31548-6275   Jul 1 2020   LA
                       CAMDEN     03780005   DAVIS      HOWARD    HALL       2450    OAK WELL RD          KINGSLAND GA    31548-4669   Oct 1 2017   GU
                       CAMDEN     08289550   DAVIS      JASON     LEWIS      121     LAKE MANOR DR        KINGSLAND GA    31548-6275   Jul 1 2020   LA
                       BARTOW     11463249   SMITH      WALTER    DANIEL PADE16      HUNTERS CV NE        CARTERSVIL GA   30121        Nov 1 2018   IL
                       CHATHAM    08548474   LANGLEY    CECILIA   MARIE R    2202    E 37TH ST            SAVANNAH GA     31404        Aug 1 2020   SC
                       CHATHAM    06709901   LANGLEY    JAMES     LYONS      2202    E 37TH ST            SAVANNAH GA     31404        Aug 1 2020   SC
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 266 of 559




                                                                                           Page 65
                                                                                     GA NCOA Out of State


                       CHATHAM    06709188   LANGLEY     LISA       JANE      2202   E 37TH ST              SAVANNAH GA     31404        Aug 1 2020   SC
                       CHATHAM    10195159   TURNER      DIANA      LOUISE    132    KINGFISHER CIR         POOLER     GA   31322        Sep 1 2020   SC
                       BRYAN      03784564   GLASGOW LORI           ANN       730    CANYON OAK LOOP        RICHMOND HGA    31324        Oct 1 2018   HI
                       BRYAN      07260844   GONZALEZ EMILITZA                123    LANCASTER WAY          RICHMOND HGA    31324        Apr 1 2018   PR
                       BRYAN      11930150   GORALZICK DONNA        JEAN      144    WILLIAMS AVE           RICHMOND HGA    31324        Feb 1 2020   FL
                       CHATHAM    12457196   REAGAN      ALLEN      MICHAEL   23     LAKE SHORE BLVD        PORT WENTW GA   31407        Jun 1 2020   TN
                       CHATHAM    12457203   REAGAN      JESSICA    OGDEN     23     LAKE SHORE BLVD        PORT WENTW GA   31407        Jun 1 2020   TN
                       CHATHAM    02244529   SMITH MCKE SHAUNDRA    DENEEN    1404   STALEY AVE             SAVANNAH GA     31405        Mar 1 2017   TX
                       COBB       03061261   HOWARD      TONY       CARROLL   2667   WENATCHEE DR           MARIETTA GA     30066        Jun 1 2018   FL
                       BARROW     11794300   GUIMARAES JOSEPH       AUGUSTO 2233     WAGON WHEEL TR         STATHAM    GA   30666        Oct 1 2020   VA
                       BARROW     11797822   GUIMARAES NICOLE       KUKIEZA   2233   WAGON WHEEL TR         STATHAM    GA   30666        Oct 1 2020   VA
                       CLARKE     12400641   HANCOCK DANIEL         ISAAC     115    SAPPHIRE CT            ATHENS     GA   30605        Jul 1 2020   NC
                       CHATHAM    12372983   CARRION     MICHAEL    ALEXANDER 644    STONEBRIDGE CIR        SAVANNAH GA     31419        Jan 1 2020   LA
                       CHATHAM    06520772   CARTER      ANDRE      LAMAR     237    E BROAD ST             SAVANNAH GA     31401        Apr 1 2020   PA
                       CLARKE     06208393   HARPER      AMY        LYNNE     390    FORTSON DR             ATHENS     GA   30606        Jun 1 2020   VA
                       CLARKE     11234589   ZIMMER      JENNIFER   LYNN      103    ASHLEY CIR APT 3       ATHENS     GA   30605        Sep 1 2020   MI
                       CLARKE     04438000   ZITZOW      LOIS       ANNE      310    RESEARCH D1004         ATHENS     GA   30605        Jan 1 2019   WA
                       CLARKE     11515091   THOMAS      STEPHEN    WAYNE     364    CLEVELAND AVE          ATHENS     GA   30601        May 1 2020   FL
                       CHEROKEE   10724756   BERGER      DEBRA      SUE       102    PARK VILLAGE DR        CANTON     GA   30114        Sep 1 2019   HI
                       CHEROKEE   11064896   PHILLIPS    BLAKELY    LAUREN    206    BLUFF CREEK DR         WOODSTOCKGA     30188        Aug 1 2019   OK
                       CHEROKEE   11963887   PHILLIPS-LEOLINDSEY    PAIGE     930    ROSE CREEK TRL         WOODSTOCKGA     30189        Feb 1 2020   KY
                       BIBB       06842994   PETERSEN TARVER        ALEXANDER 870    NORTH AVE              MACON      GA   31211        Aug 1 2019   FL
                       CHATHAM    10435593   FORTENBER LINDA        MARQUIS   701    WOODLEY RD             SAVANNAH GA     31419        Mar 1 2020   VA
                       CHATHAM    03555619   FORTNEY     KARA       AMYX      7      AMBERWOOD CIR          SAVANNAH GA     31405        Aug 1 2020   SC
                       CHATHAM    10792615   FORTNEY     ROBERT     BRIAN     7      AMBERWOOD CIR          SAVANNAH GA     31405        Aug 1 2020   SC
                       CHATHAM    12294027   FORTUNE     GALATHIA   QUA'TAVUS 117    BLUELAKE BLVD          POOLER     GA   31322        Oct 1 2020   OH
                       CHATHAM    06322059   HOILMAN     SHIRLEY    ANNE      7      REARDON CT             SAVANNAH GA     31406-6204   Aug 1 2017   OH




  Ex. 2 to Petition:
                       CHATHAM    11345407   HOKE        AISHA      MAYA      423    LIONS DEN DR           POOLER     GA   31322        Jan 1 2018   VA




Braynard Declaration
                       CAMDEN     12471628   LAURENT     CRAIG      THOMAS    104    DUFOUR RD              SAINT MARY GA   31558        Oct 1 2020   MI
                       CAMDEN     08839176   LEAVY       RACHEL     ELIZABETH 201    ACORN ST               SAINT MARY GA   31558        May 1 2020   NY
                       CAMDEN     08529963   LEE         MARY                 190    SUNSET VISTA CIR       SAINT MARY GA   31558-4273   Oct 1 2020   FL
                       CHATHAM    03752962   LYONS       DOROTHY    B         8803   RIVERS END DR          SAVANNAH GA     31406-6029   Nov 1 2017   NE
                       CHATHAM    01610029   LYONS       ROBERT     W         8803   RIVERS END DR          SAVANNAH GA     31406-6029   Nov 1 2017   NE
                       CHATHAM    06709972   LYONS       THOMAS     DANIEL    1      SAINT GEOR APT 501     SAVANNAH GA     31419        Oct 1 2020   NY
                       BULLOCH    04869802   ARRINGTON EMILY        SANDOW    2808   RUSTY RD               STATESBOR GA    30461        Aug 1 2020   NC
                       CLARKE     07222420   PHILLIPS    DAVID      ALEXANDER 267    DUBOSE AVE             ATHENS     GA   30601        May 1 2018   NM
                       CLARKE     10268117   PHILLIPS    NICOLE     TAYLOR    148    OLD WILL HUAPT C6      ATHENS     GA   30606        Jul 1 2018   NC
                       COBB       11464952   ALVARADO ZOE           MICHAELA 3505    PARKVIEW DR            MARIETTA GA     30062        Mar 1 2020   NY
                       CLAYTON    06286078   SMITH       QUANISHA   GERALD    1938   ESHELMAN CT            COLLEGE PAGA    30349-7518   May 1 2020   AR
                       CHEROKEE   05371149   JACKSON     IDA        CHRISTINE 1001   BLANKETS CREEK DR      CANTON     GA   30114-8126   Aug 1 2019   AL
                       BUTTS      07497325   PACE        WESLEY     REID      513    COLWELL RD             JACKSON    GA   30233        Jul 1 2017   NY
                       CATOOSA    00319823   HENSON      VICTORIA   B         51     SUMMER DR              RINGGOLD GA     30736-3258   Sep 1 2020   MD
                       BIBB       08803133   AJIBADE     OMOTOLA              176    SPRINGFIELD BLVD       MACON      GA   31210        Jun 1 2019   NJ
                       BIBB       08341561   AKE         KYLE       LEE       604    FOREST LAKE DR N       MACON      GA   31210        Oct 1 2020   FL
                       BARTOW     12690930   DEAN        MARTHA     FAY       1023   JONES MILL RD          CARTERSVIL GA   30120        Jun 1 2020   KY
                       COBB       08893101   DUDLEY      REBECCA    COATES    409    PLANTATION RD SW       SMYRNA     GA   30082        Oct 1 2020   TX
                       COBB       12094738   DUFFY       PATRICK    RYAN      1266   SHILOH TRAIL EAST NW   KENNESAW GA     30144        Apr 1 2020   ME
                       CLAYTON    11398817   WILSON      MELVIN               7483   WOODBINE PL            RIVERDALE GA    30296        Feb 1 2019   PA
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 267 of 559




                                                                                            Page 66
                                                                                    GA NCOA Out of State


                       CHATHAM 10271378    WILLIAMS  MARTIN     WALLACE     1381    LAVON AVE            SAVANNAH GA     31406        Oct 1 2020   KY
                       BUTTS    10951136   POWELL    MARISSA    NICOLE      115     RIVERSIDE DR         JACKSON    GA   30233        Jun 1 2018   AL
                       CHEROKEE 00495266   KING      MARY CLAIR M           875     JEP WHEELER RD       WOODSTOCKGA     30188-6507   Nov 1 2018   FL
                       CLAYTON  07143288   STEVENSON SANOVIA    LATONYA     7726    BERNARDO DR          RIVERDALE GA    30296        Oct 1 2020   FL
                       CATOOSA 12889739    PRESTON FRLATONYA    VERON       95      MOUNTAIN VIEW DR     RINGGOLD GA     30736        Apr 1 2019   TN
                       CATOOSA 11284078    PRICE     MONTANA MARRIE         51      WILLOWIND LN         RINGGOLD GA     30736        Jul 1 2020   TN
                       CLAYTON  07146412   MAYS      TRACEY     MICHELLE    2410    SUMMERCOURT DR       JONESBOR O GA   30236        May 1 2020   FL
                       CLAYTON  08949647   LEE       LAVAEDEAY              934     GARDEN WA APT 105    COLLEGE PAGA    30349        Oct 1 2017   VA
                       CLARKE   11382913   LEE       DESTINY    SKYLER      105     WESTCHEST APT E4     ATHENS     GA   30606        Aug 1 2020   LA
                       CLARKE   11120526   LEE       ERIC       YOUNG       105     WESTCHEST APT E4     ATHENS     GA   30606        Jul 1 2020   LA
                       CLARKE   11312259   LEE HING  ROBYN-ANN CHERIE       229     MEELER CIR           BOGART     GA   30622        Aug 1 2020   SC
                       BERRIEN  11510169   ALDER     SARAH      ANNE        138     OAK ST               RAY CITY   GA   31645        Jul 1 2020   MO
                       BERRIEN  05671154   ALEXANDER CLARENCE M             1050    INDIAN CAMP RD       NASHVILLE GA    31639        Mar 1 2020   FL
                       BERRIEN  00577423   ALEXANDER DIANE      R           1050    INDIAN CAMP RD       NASHVILLE GA    31639-6719   Mar 1 2020   FL
                       COBB     10365636   MATLOCK RACHEL       M           5320    HERMITAGE DR         POWDER SP GA    30127        Feb 1 2018   VA
                       COBB     12085153   BRAVO     SYLVIA     ELSA        4283    COUNTRY GARDEN WALK KENNESAW GA      30152        Oct 1 2020   CA
                       COBB     12085156   BRAVO CHAVALEJANDRO              4283    COUNTRY GARDEN WALK KENNESAW GA      30152        Oct 1 2020   CA
                       COBB     10515753   COUVILLON SUSAN      BRYANT      2046    ARBOR FOREST DR SW MARIETTA GA       30064        Oct 1 2020   PA
                       CLARKE   10699000   BASS      MORGAN     LAINE       1055    BAXTER ST APT 406    ATHENS     GA   30606        Jun 1 2018   VA
                       CLARKE   08249424   BAXTER    GARY       MICHAEL     435     SNAPFINGER DR        ATHENS     GA   30605        Sep 1 2020   CO
                       CLARKE   12446405   BEACHBOAR DAVID      MARSHALL    2360    W BROAD S TAPT 326   ATHENS     GA   30606        Sep 1 2020   NC
                       BRYAN    12640600   NATTER    ANNA                   79      SHEARWATER LN        RICHMOND HGA    31324        Jul 1 2020   AE
                       BRYAN    12010189   NATTER    JOSEPH                 79      SHEARWATER LN        RICHMOND HGA    31324        Jul 1 2020   AE
                       BRYAN    10715221   NEAL      DIANA      LEE         164     RICHMOND WALK DR     RICHMOND HGA    31324        Oct 1 2018   MD
                       COBB     04043130   MYERS     ROBERT     FREDERICK   3015    FAIRHAVEN RDG NW     KENNESAW GA     30144-6148   Oct 1 2020   TN
                       CHATHAM 10015401    MANN      GENEVA     DIANNE      100     HARLEY LN -APT. 3106 POOLER     GA   31322        Feb 1 2020   FL
                       CHATTOOGA00434208   GREESON NAN          GRAY        521     GREESON ST           SUMMERVIL LGA   30747        Jul 1 2017   OH




  Ex. 2 to Petition:
                       COBB     11937995   DAEHN     DESTINY    MARIE       1114    CALIBRE LAKE PKWY SE SMYRNA     GA   30082        Jun 1 2020   KS




Braynard Declaration
                       CATOOSA 07371290    SHELNUTT ROBERT      LOUIS       322     INDIAN SPRINGS RD    RINGGOLD GA     30736-6808   Oct 1 2020   VA
                       BALDWIN  10895052   LOVE      GINA       RENEE       260     LAKESHORE DR         MILLEDGEVILGA   31061        Dec 1 2019   UT
                       CHEROKEE 07928227   ROMAN     DEBRA      MARIE       157     CHEROKEE RESERVE CIRCANTON      GA   30115        May 1 2020   WA
                       CHEROKEE 10709300   ROOKS     CAROLE     LISA        817     SOCIETY CT           WOODSTOCKGA     30188        Sep 1 2019   MD
                       COBB     04464688   BLUE      CHRISTIAN DAVID        3165    INDIAN HILLS DR      MARIETTA GA     30068        Jul 1 2020   IN
                       CHATHAM 11874356    TAYLOR    MORGAN     ALEXA       12300   APACHE AVEAPT 1022   SAVANNAH GA     31419        Sep 1 2020   MD
                       CAMDEN   08620973   BUCK      SALLY      ELIZABETH   60      HIGHLAND OAKS CT S   SAINT MARY GA   31558        Jul 1 2018   AK
                       CLAYTON  07703792   GRANT     ANTHONY                479     WHITE CEDAR CT       RIVERDALE GA    30274        Jan 1 2018   TN
                       CLAYTON  06063110   FINNIE    DIANE                  466     CLARA DR             RIVERDALE GA    30274        Mar 1 2018   VA
                       CHATHAM 10243973    PAIGE     JILLIAN    CALLIE      5       WYMBERLY WAY         SAVANNAH GA     31406        Aug 1 2018   TN
                       CATOOSA 05709927    JACOBS    MARK       DAVID       233     MAPLE WAY            RINGGOLD GA     30736        Oct 1 2020   TN
                       CATOOSA 11813731    JAMESON   AMBER      DAWN        130     BISCAYNE BLVD        ROSSVILLE GA    30741        Mar 1 2020   OK
                       CATOOSA 11813736    JAMESON   TRISTAN    GABRIEL     130     BISCAYNE BLVD        ROSSVILLE GA    30741        Mar 1 2020   OK
                       CATOOSA 11796887    JOHNSON ALYSSA       MAKENZIE    132     ROCKY FORD RD        ROSSVILLE GA    30741        Oct 1 2019   TN
                       CLAYTON  07542448   SEAY-SOLOMMIYA       NICOLE      10441   SAND CT              JONESBOR O GA   30238-7954   Jun 1 2019   IL
                       CLAYTON  06837731   TODD      JAY        JIBRI       2888    JODECO TER           JONESBORO GA    30236        Jul 1 2020   MS
                       BRYAN    10595511   BARNETT   KELLY                  3203    GARDEN HILL LOOP LOOPRICHMOND HGA    31324        Sep 1 2017   VA
                       BRYAN    12318246   BARROWS BECKA                    94      RAILROAD ST E        PEMBROKE GA     31321        Jul 1 2020   VA
                       BIBB     07401515   WILLIS    CHRISTOPHEM            110     OAKVIEW CLUB DR      MACON      GA   31216-4103   Jan 1 2018   NC
                       BIBB     03255009   WILLIS    ESTELLA    ROBERTS     1154    N PLANTATION PKWY    MACON      GA   31220-2813   Jan 1 2020   MD
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 268 of 559




                                                                                           Page 67
                                                                                     GA NCOA Out of State


                       BIBB       03253783   WILLIS     JOHN      R          1154    N PLANTATION PKWY      MACON       GA   31220-2813   Jan 1 2020   MD
                       BARTOW     12811651   HETHER     CHRISTOPHEJORDAN     18      KEYSTONE LN            ADAIRSVILL EGA   30103        Nov 1 2019   NC
                       CARROLL    04914724   JONES      MICHAEL   EUGENE     934     CLEM LOWELL RD         CARROLLTO GA     30116-6204   Apr 1 2020   AL
                       CARROLL    11510680   JUNOR      ARIANA               141     OVERLOOK WAY           CARROLLTO GA     30117        Oct 1 2020   TX
                       CARROLL    11592496   JUNOR      CHELIF               141     OVERLOOK WAY           CARROLLTO GA     30117        Oct 1 2020   TX
                       BARROW     00362987   DIXON      JOSEPH    ALAN       1075    BELMONT PL             BRASELTON GA     30517        Oct 1 2020   NC
                       CLARKE     10048554   WEAVER     ANDIE     BRYNN      170     BARRINGTONAPT # 105    ATHENS      GA   30605        Oct 1 2019   VA
                       COBB       11389031   DAILEY-HOX MONET     CHARICE    2856    CARMAIN DR NW          MARIETTA GA      30064        May 1 2020   CA
                       COBB       03087698   DALE       SUSAN     HOLLEN     1920    ROSEBRIAR DR           MARIETTA GA      30066        Oct 1 2019   TN
                       COBB       12536533   GATLIN     MINNIE    A          603     COBB XING SE           SMYRNA      GA   30080        Aug 1 2020   LA
                       CAMDEN     08153162   ZIMMERMAN RICHARD    ADAM       108     CEDAR CIRCLE DR        KINGSLAND GA     31548-6082   Jan 1 2020   VA
                       CAMDEN     08153167   ZIMMERMAN YKEA       DANNETTA 108       CEDAR CIRCLE DR        KINGSLAND GA     31548-6082   Jan 1 2020   VA
                       CLAYTON    03388299   TURNER     GENE      PATRICK    3782    PADDINGTON TRL         REX         GA   30273        Aug 1 2020   OK
                       APPLING    04532237   BLANTON    JEAN      C          508     JOHN HERNDON RD        SURRENCY GA      31563-3631   Sep 1 2020   FL
                       APPLING    07370861   BRANCH     TYLER     WINTON     953     KELLY DAVIS RD         BAXLEY      GA   31513        Mar 1 2020   NY
                       CHEROKEE   00668141   LONG       RICHARD   ARTHUR     140     CARMEL RIDGE RD        CANTON      GA   30114-7612   Jun 1 2020   TN
                       CHEROKEE   03759038   MURPHY     GERARD    CLEMENT    3020    SUMMER POINT DR        WOODSTOCKGA      30189        Sep 1 2020   TX
                       BARTOW     11621994   PIERRE-ANT MARI      ELIZABETH A37      CLINE DR SW            CARTERSVIL GA    30120        Oct 1 2020   MA
                       CLAYTON    05982664   JOHNSON LILLIAN      ANN        6511    RIVER RUN RD           RIVERDALE GA     30274        Sep 1 2020   LA
                       CHATHAM    07055526   DE MARCHIS DEBORAH ANN          2010    E PRESIDEN APT 3101    SAVANNAH GA      31404        Oct 1 2020   RI
                       CHATHAM    10820296   DEAN       RAVEN     TRANIA     7348    LEGHORN ST             SAVANNAH GA      31406        Oct 1 2020   TN
                       CHEROKEE   01664307   BRYANT     JOHN      WILLIAM    120     HOLT DR                ACWORTH GA       30101-2023   Jul 1 2020   NV
                       BULLOCH    03680013   BRYANT     JASON     EDWARD     1128    BARTLETT DR            STATESBOR GA     30461-6899   Jul 1 2020   TN
                       BULLOCH    00294284   BRYANT     JONATHAN MILTON      709     ANNA WAY               STATESBOR GA     30458-9153   Oct 1 2020   FL
                       BULLOCH    00394527   BRYANT     MIRIAM    MOORE      709     ANNA WAY               STATESBOR GA     30458-9153   Oct 1 2020   FL
                       BULLOCH    01144191   BURNS      PEARL     E          16      S FOSS ST              STATESBOR GA     30458-5242   Apr 1 2020   SC
                       CLARKE     10062385   BROCK      ASHLEY    DANIELLE   145     SUSSEX DR APT #6       ATHENS      GA   30606        Aug 1 2020   AL




  Ex. 2 to Petition:
                       CLARKE     11255003   BROOKER ALYSSA       JO         528     LACEBARK DR            ATHENS      GA   30605        Oct 1 2020   NJ




Braynard Declaration
                       CHATHAM    10604381   CHARLES    BONNIE    PAULINE    2837    WHITEMARSH WAY         SAVANNAH GA      31410        Jun 1 2020   AL
                       CHATHAM    10604361   CHARLES    MARIA     NOEL       2837    WHITEMARSH WAY         SAVANNAH GA      31410        Jun 1 2020   AL
                       BALDWIN    01094908   BERTOLI    ANN       M          342     LOG CABIN RUNIT 21-D   MILLEDGEVILGA    31061        Sep 1 2020   AZ
                       CHATHAM    06736039   MURRAY     CHERYL    ANN        115     SHADY GROVE LN         SAVANNAH GA      31419        Jan 1 2020   SC
                       CHATHAM    10463306   PRESCOTT CHRISTOPHELEE          178     CALM OAK CIR           SAVANNAH GA      31419        Apr 1 2020   VA
                       CLAYTON    08929156   ANDERSON LAUNGA      MA         2445    REX RD      APT P4     ELLENWOODGA      30294        Dec 1 2019   AL
                       CLARKE     02334259   MASON      FRANK     WILLIAM    244     BARBER ST APT C5       ATHENS      GA   30601        Oct 1 2018   VA
                       CLARKE     10716880   MATTINGLY VICTORIA   ANN        1092    WEST LAKE DR           ATHENS      GA   30606        Aug 1 2020   FL
                       CLAYTON    10353805   GILBERT    LINDSEY   MONET      10435   IVYGATE TER            JONESBORO GA     30238        Dec 1 2019   NY
                       CAMDEN     10361134   ABBOTT     ALLYSON   JORDAN     114     PARADISE CT            KINGSLAND GA     31548        May 1 2019   VA
                       CAMDEN     03569479   ABBOTT     KRYSTAL   MARIE      114     PARADISE CT            KINGSLAND GA     31548        May 1 2019   VA
                       COBB       10460605   LEWIS      ANTHONY              1280    VILLA RICA RD          POWDER SP GA     30127        Mar 1 2019   KY
                       CHATHAM    11890726   KEMPTHORNROSEMARY GRACE         101     OLDE TOWNE RD          SAVANNAH GA      31410        Nov 1 2019   AE
                       CHATHAM    06548107   KENNEDY KRISTINE     KAREN      401     N CROMWEL APT E6       SAVANNAH GA      31410        Sep 1 2019   VA
                       COBB       08404358   BAILEY     MOSELL    DONTA      2089    POWERS FE H            MARIETTA GA      30067        Feb 1 2020   MS
                       CHEROKEE   06878660   DOWNEY     JASON     MICHAEL    4164    DREAM CATCHER DR       WOODSTOCKGA      30189-7043   Aug 1 2020   FL
                       BEN HILL   12021655   DOUGLAS DEBORAH ELAINE          140     SHADY LN               FITZGERALD GA    31750        Oct 1 2020   SC
                       CHEROKEE   07174043   MEISTER    BARBARA   ANN        4416    HOLLY SPRINAPT 13203   HOLLY SPRINGA    30115        Oct 1 2020   FL
                       CLAYTON    06084212   THORNTON RAYLA       TANAE      10974   STATION DR             HAMPTON GA       30228        May 1 2020   TX
                       CLAYTON    05184613   THORNTON TIMOTHY     EUGENE     10974   STATION DR             HAMPTON GA       30228        May 1 2020   TX
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 269 of 559




                                                                                            Page 68
                                                                                     GA NCOA Out of State


                       CHATHAM    07086374   DICKINSON SEMILY     ESTELLE BRA19      ROMERLY RD          SAVANNAH GA      31411-1423   Jul 1 2020   NC
                       CHATHAM    10542498   DIEGO      MICHAEL   ALLEN      52      ASHLEIGH LN         SAVANNAH GA      31407        Oct 1 2019   CA
                       CHATHAM    10476974   DIES       ANDREW    JACOB      1699    CHATHAM PKAPT 606B  SAVANNAH GA      31405        Jul 1 2019   KS
                       CHEROKEE   12435563   KELLY      ZACHERY   ANDREW     2204    WALDEN CROSSING DR CANTON       GA   30115        Aug 1 2020   WA
                       CHATHAM    08796069   WELDE      JESSICA   KATHRYN    1423    BLAKELEY RD         SAVANNAH GA      31406-6202   May 1 2019   WV
                       BERRIEN    10752264   BLACKWELL AMANDA     CARR       1415    WOODLAND WAY        NASHVILLE GA     31639        Sep 1 2020   AL
                       APPLING    05700228   HARRIS     MICHAEL   TILDON     1240    OAK RIDGE RD        BAXLEY      GA   31513        May 1 2020   FL
                       BIBB       08487385   TYSON      ALENA     RAVEN      311     WESLEYAN DR         MACON       GA   31210        Jul 1 2019   IL
                       BULLOCH    06147434   MCLEOD     ASIA      LEON       30      SOMERSET TOWNHOUSE STATESBOR GA      30458        Aug 1 2020   WV
                       CHATHAM    06316925   GAINES     GRAHAM    LEWIS      1704    REYNOLDS ST         SAVANNAH GA      31401        Aug 1 2020   SC
                       CHATHAM    07124242   GALE       ALBERT    LAMAR      5       CEDAR VIEW DR       SAVANNAH GA      31410        Jul 1 2020   SC
                       CAMDEN     10891148   RANDEN     EMILY     MARGUERIT 102      OAK GROVE CIR       KINGSLAND GA     31548        Aug 1 2019   HI
                       CAMDEN     10891156   RANDEN     JARED                102     OAK GROVE CIR       KINGSLAND GA     31548        Aug 1 2019   HI
                       CAMDEN     10790868   REGO       DANA      YVONNE     402     W 6TH ST            WOODBINE GA      31569        Sep 1 2020   FL
                       COBB       11235093   GALBREATH MICHAEL    BRADLEY    1647    PINEFIELD RD        MARIETTA GA      30066        Oct 1 2020   SC
                       BARROW     11960150   HARTMAN CHASE                   673     RIVERMILL RD        BETHLEHEM GA     30620        Jul 1 2019   AL
                       BARROW     08359111   HATCHETT ASHLEY      ELAINE HARD1117    OLD HOG MOUNIT #B   AUBURN      GA   30011        Aug 1 2020   FL
                       BARROW     08043745   HATCHETT SPENCER     LEE        1117    OLD HOG MOAPT B     AUBURN      GA   30011        Aug 1 2020   FL
                       CHEROKEE   07177708   TEDESCHI NINA        MARIE      519     WINDER TRL          CANTON      GA   30114-7539   Jan 1 2020   AZ
                       CHATHAM    12097360   TRASK      ROBERT    SANJAY     1310    TENNYSON LN         SAVANNAH GA      31405        Oct 1 2019   SC
                       COBB       12190369   GREEN      ARMAN     ALEXANDER 1750     SHILOH RD N210      KENNESAW GA      30144        Jan 1 2020   MA
                       COBB       08879375   GREEN      BRIANNA   ELIZABETH 1775     E PIEDMONT RD       MARIETTA GA      30062        Aug 1 2019   MD
                       CHATHAM    05539505   PROVEAUX ERIK        KEITH      1601    CHATHAM AVE         TYBEE ISLA NGA   31328        Mar 1 2020   NC
                       BIBB       08613184   WILSON     DASHIMER ALLANTE     6687    SKIPPER RD APT 715  MACON       GA   31216        Aug 1 2020   FL
                       CLARKE     12522927   KASOWSKI AVIVA                  365     S CHURCH S APT B    ATHENS      GA   30605        Oct 1 2020   PA
                       CLARKE     02337823   KEHOE      CHRISTOPHELYNWOOD 150        FOREMAN DR          ATHENS      GA   30605        Jan 1 2019   DE
                       CLARKE     05121668   KELLY      BRIAN     EDWARD     142     E RUTHERFORD ST     ATHENS      GA   30605        Jul 1 2019   AL




  Ex. 2 to Petition:
                       CLARKE     10269132   KELLY      CHELSEA   RAE        1287    CEDAR SHOAAPT 718   ATHENS      GA   30605        Aug 1 2020   DE




Braynard Declaration
                       CLARKE     08162138   KELLY      GRACLYNN RUTH        142     E RUTHERFORD ST     ATHENS      GA   30605        Jul 1 2019   AL
                       CLARKE     10269133   KELLY      KEVIN     MICHAEL    1287    CEDAR SHOAAPT 718   ATHENS      GA   30605        Aug 1 2020   DE
                       CAMDEN     07518966   VERLAQUE CHRISTIAN GEORGES 109          AUSTIN RYAN DR      KINGSLAND GA     31548-6190   Oct 1 2020   SC
                       CAMDEN     07425505   VERLAQUE MARY        BURNS      109     AUSTIN RYAN DR      KINGSLAND GA     31548-6190   Oct 1 2020   SC
                       CAMDEN     07909026   WALL       KAITLIN   RENE       110     JULIANA PL          SAINT MARY GA    31558        Sep 1 2019   HI
                       COBB       06823308   BUCHANAN SARA        RENEE      509     STEPNEY CT SE       MARIETTA GA      30067-2719   Sep 1 2018   IL
                       CHATHAM    10869716   BINGHAM    KIRSTIE   LEE        26      CHINOOK AVE         SAVANNAH GA      31405        Aug 1 2020   AL
                       CHATHAM    10460632   BINGHAM    ZACKARY   CLARK      26      CHINOOK AVE         SAVANNAH GA      31405        Aug 1 2020   AL
                       CHATHAM    08411547   BISBERG    JILL      AMANDA     1825    GROVE POINAPT 802   SAVANNAH GA      31419        Oct 1 2019   FL
                       CARROLL    04290317   BRADLEY    LESLIE    ANN        610     S PARK ST APT 1     CARROLLTO GA     30117        Oct 1 2020   TN
                       CARROLL    10789398   HARRIS     BARBARA   L          85      LAKE CONNIE RD      CARROLLTO GA     30116        Sep 1 2020   TN
                       CARROLL    08588807   HARRIS     CAITLIN   WISE       119     PINEHURST WAY       CARROLLTO GA     30116-7558   Jan 1 2020   TX
                       CARROLL    02161923   HARRIS     JACKSON   T          85      LAKE CONNIE RD      CARROLLTO GA     30116-5234   Sep 1 2020   TN
                       CHATHAM    12073682   PARHAM     KAREN     NICOLE     13      OAKHAVEN LN         SAVANNAH GA      31419        Aug 1 2020   TN
                       CHATHAM    11321596   PARKER     BRIANNA              2010    E PRESIDEN 3317     SAVANNAH GA      31404        Jun 1 2020   LA
                       CHATHAM    03445166   PARKER     BRIDGET   BROWN      10612   DORCHESTER RD       SAVANNAH GA      31406-4406   Dec 1 2018   CA
                       CLAYTON    07132378   EVERETT    WENDI     DONYELL    377     EAGLES CROSSING CIR RIVERDALE GA     30274        Aug 1 2020   NC
                       CLAYTON    06925405   EVERETT-SMCORLIS     GAIL       205     FAYETTEVILLE RD     JONESBOR O GA    30236        Sep 1 2017   VA
                       CAMDEN     11349166   SWEARINGE PATRICK    WAYNE      311     WOODBRIDGE RD       KINGSLAND GA     31548        Apr 1 2019   HI
                       CAMDEN     00523044   TAYLOR     ALBERT    RUBEN      72      COVE WAY W          WAVERLY GA       31565        Mar 1 2019   KS
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 270 of 559




                                                                                            Page 69
                                                                                       GA NCOA Out of State


                       CAMDEN     01570599   TAYLOR     LINDA     N            411     STEPHEN LN           SAINT MAR Y GA   31558        Jul 1 2018   FL
                       CHATHAM    11250845   SANDER     RANDON    DARIN KELI'I 1561    BRADLEY BLVD         SAVANNAH GA      31419        Dec 1 2017   NV
                       CHATHAM    12156307   ROBBINS    THERESA   MARGARET 2105        E 60TH ST            SAVANNAH GA      31404        Jun 1 2019   NY
                       CHATHAM    05313300   HALL       BARRY     KEITH        7       SHADY GROVE CT       SAVANNAH GA      31419-8711   Feb 1 2018   AE
                       CHATHAM    12311772   HALL       JUANETTE SMITH         8505    WATERS AVE-APT. 154  SAVANNAH GA      31406        Jan 1 2020   TN
                       CARROLL    10005394   ALSIP      DEBORAH JEAN           370     ROME ST              TEMPLE      GA   30179        Sep 1 2020   FL
                       CARROLL    08904043   ALSIP      GILBERT   RAY          370     ROME ST              TEMPLE      GA   30179-3870   Sep 1 2020   FL
                       CARROLL    11703645   ANDERSON TYLER       MATTHEW 135          WALKER LAKE DR       CARROLLTO GA     30117        Apr 1 2020   UT
                       CATOOSA    05901429   JOHNSON WILLIAM      VERNON       80      LARRY DR UNIT 6      RINGGOLD GA      30736        Mar 1 2020   TN
                       CHEROKEE   11745346   CHRISTY    JENNIFER LYNN          199     DEBORD CIR           WALESKA     GA   30183        Feb 1 2020   NY
                       BIBB       12450437   COMFORT KATHRYN      ROTHERT      5801    ZEBULON RDUNIT 311   MACON       GA   31210        Apr 1 2020   FL
                       COBB       10205158   ANDERSON RYAN        DAVID        2040    CHEYANNE DR SE       SMYRNA      GA   30080        Oct 1 2020   IL
                       COBB       05228946   ANDERSON SHAWN       DAVID        2040    CHEYANNE DR SE       SMYRNA      GA   30080        Oct 1 2020   IL
                       COBB       03096177   CAMPBELL MARY        LANE         4155    GATESWALK DR SE      SMYRNA      GA   30080        Oct 1 2020   FL
                       CHEROKEE   12370773   ALAVI      SETAREH   KAVANAGH 706         TALL OAKS DR         CANTON      GA   30114        Oct 1 2020   MS
                       CAMDEN     11331298   MATHERLY NATHAN      PERRY        100     BRAEBURN LN          KINGSLAND GA     31548        May 1 2019   CT
                       CAMDEN     07728394   MATHIS     TYISHA    PERNELL      107     BOBWHITE BLVD        SAINT MARY GA    31558-4627   May 1 2017   FL
                       CAMDEN     06681134   MCALLISTER TYLER     SCOTT        49      MARYS CT             SAINT MAR Y GA   31558        Nov 1 2018   SC
                       CAMDEN     05524862   MCCLEARY GEORGE      REDMAN       705     CINNAMON FERN TRL    SAINT MARY GA    31558-4160   Nov 1 2019   MD
                       CAMDEN     05524864   MCCLEARY JUNG        SOOK         705     CINNAMON FERN TRL    SAINT MARY GA    31558-4160   Nov 1 2019   MD
                       CHEROKEE   00473745   ADAMS      STEPHEN   WRIGHT       1036    CAMDEN LN            WOODSTOCKGA      30189        May 1 2019   AL
                       COBB       11462367   JOHNSON CHAD         EVERETTE 872         GRAND WESTON WAY     MABLETON GA      30126        Sep 1 2020   TN
                       BROOKS     11932741   BEECHER    MADELYN   PALMON       704     PINE CIR             QUITMAN     GA   31643        Sep 1 2020   IN
                       COBB       07913043   LOTSON     KATRINA   BARBARA      502     CALIBRE LAKE PKWY SE SMYRNA      GA   30082        May 1 2018   MD
                       APPLING    08493434   JACKSON    ERIC      B            715     DAVID CARTER RD      BAXLEY      GA   31513        Aug 1 2020   OR
                       APPLING    04084013   JACKSON    OLLIE     MAE          306     DYAL RD              BAXLEY      GA   31513-8519   May 1 2019   FL
                       CLARKE     08697934   WALLS      TRENTON   RICHARD      106     PINEVIEW CT          ATHENS      GA   30606        Jul 1 2019   TX




  Ex. 2 to Petition:
                       COBB       03215525   DUNLAP     SARAH     CASON        4987    LAKELAND DR          MARIETTA GA      30068-4320   Jul 1 2020   SC




Braynard Declaration
                       COBB       08069848   JOHNSON MARA         DANIELLE     2222    E WEST CON112        AUSTELL     GA   30106        Jul 1 2020   MI
                       COBB       06676716   JOHNSON MELANIE      LYNN         292     TRAIL POINTE SE      SMYRNA      GA   30082        Jul 1 2019   NC
                       CANDLER    10581915   MCNEELY    DYLAN     R            32001   SAINT MATHEWS CHURCHMETTER       GA   30439        Jun 1 2019   AL
                       CAMDEN     05767845   HUCKS      KACY      ANNETTE      702     VICTORIAS CIR        SAINT MARY GA    31558        Feb 1 2020   CT
                       CAMDEN     05978287   HUDSON     GREGORY SCOTT          30      SANDHILL CRANE DR    SAINT MARY GA    31558        Sep 1 2020   TX
                       BIBB       11190328   WELKLEY    ASHLEY    ANNE         112     BRIEGHTON CT         MACON       GA   31210        Feb 1 2020   NC
                       BRYAN      07510142   PURCELL    LYNDA     ANN          330     BOWERS ST            PEMBROKE GA      31321        Oct 1 2020   RI
                       CHEROKEE   06772227   HOFFMAN ERNEST       RICHARD      822     PLANTATION RIDGE OVERWOODSTOCKGA      30188        Oct 1 2020   FL
                       CHATHAM    12372349   NYARIBO    LINET     NYANGANYI 101        SPRING LAK APT 707   SAVANNAH GA      31407        Jun 1 2020   SC
                       CATOOSA    10015704   TURNER     JACQUELYN JENNETT      37      WAVERLY DR           ROSSVILLE GA     30741        Sep 1 2020   MI
                       CATOOSA    10014067   TURNER     TERRANCE WAYNE         37      WAVERLY DR           ROSSVILLE GA     30741        Sep 1 2020   MI
                       COBB       10782145   HARTMAN JULIANNE     SCHENEWER2550        ELITE LN NW T        KENNESAW GA      30144        Aug 1 2020   CO
                       COBB       10125081   FOSTER JONJACQUELINE MARCEL       712     LANDERS DRA          MABLETON GA      30126        Dec 1 2016   TX
                       COBB       10623419   HELLIER    WILLIAM   SHELTON      1243    GRAND VIEW DR SE     MABLETON GA      30126        Jun 1 2020   OK
                       COBB       12796176   HELLYER    MARTIN    JACOB        3340    CUMBERLAN 353        ATLANTA     GA   30339        Oct 1 2020   VA
                       COBB       02396010   HELTON     CAROL     NORMAN       2151    CUMBERLAN 1117       ATLANTA     GA   30339        Sep 1 2020   NV
                       CAMDEN     08731971   ROWELL     DON                    7779    HARRIETTS BLUFF RD   WOODBINE GA      31569        Jan 1 2017   NC
                       COBB       12188187   OCHOTORENEDWARD      BLAS         187     WEATHERSTONE PKWY MARIETTA GA         30068        Sep 1 2018   CA
                       COBB       03136603   PARKER     EDWARD    PAUL         330     HICKORY WALK SW      MARIETTA GA      30064-3090   Oct 1 2020   FL
                       COBB       03201350   PARKER     JANELLE   PEARCE       3527    BILLINGSLEY DR       MARIETTA GA      30062-5584   Dec 1 2019   LA
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 271 of 559




                                                                                              Page 70
                                                                                    GA NCOA Out of State


                       COBB       07937690   PARKER    JASON       JEROME    4222   HIGHCROFT MAIN NW     KENNESAW GA    30144        Aug 1 2020   LA
                       COBB       03184221   PARKER    MARY        SUE       330    HICKORY WALK SW       MARIETTA GA    30064-3090   Oct 1 2020   FL
                       COBB       02348349   PYNN      THOMAS      MALCOLM   241    CASTLEAIR DR NE       KENNESAW GA    30144        Jul 1 2020   NY
                       COBB       12549036   QUASHIE   AL          ALERON    1995   POWERS FE C           MARIETTA GA    30067        Apr 1 2020   VA
                       COLQUITT   00959742   FOSTER    LADENE      C         221    SHADY GROVE RD        MOULTRIE GA    31768-7198   Sep 1 2020   NC
                       COBB       12318453   WERTZ     LEWIS       CARTER    1650   BARNES MIL 1314       MARIETTA GA    30062        Jul 1 2020   SC
                       COBB       12733688   OBEN      AYAMO                 763    EDGEWATER LN NW       KENNESAW GA    30144        Nov 1 2019   AL
                       COBB       10692773   OBEN      VICTOR      AKAP ETA 763     EDGEWATER LN NW       KENNESAW GA    30144        Nov 1 2019   AL
                       COBB       06437520   OBIOFUMA JENNIFER     O         2899   HILTON CIR NW         KENNESAW GA    30152        Aug 1 2019   TX
                       COLUMBIA   08708912   ANGELO    MELISSA     LEE       210    BEALE LN              EVANS     GA   30809-5446   Jul 1 2020   IL
                       COLUMBIA   10051453   ANGELO    STEPHEN     JOSEPH    210    BEALE LN              EVANS     GA   30809        Sep 1 2017   TX
                       COLUMBIA   10052466   LARACUENT SHANNON     NORA      1142   FAWN FOREST RD        GROVETOW NGA   30813        Sep 1 2020   TX
                       COLUMBIA   12387929   LARKIN    CHAD        DOUGLAS 404      BELGLADE RD           GROVETOWNGA    30813        Jul 1 2020   IL
                       COLUMBIA   12553170   LARKIN    LINDSAY     BROOKE    404    BELGLADE RD           GROVETOWNGA    30813        Jul 1 2020   IL
                       COLUMBIA   10548140   LATHROP   MARY LYNN             4025   PAYTEN PL             EVANS     GA   30809        Oct 1 2020   VA
                       COLQUITT   04078197   BYRD      KEVIN       EDWARD    128    L B NEVELS RD         MOULTRIE GA    31768        Jan 1 2020   NC
                       COBB       11505533   NIX       WILLIAM     BYRON     580    BOYDS DR SE           MARIETTA GA    30067        Aug 1 2020   FL
                       COFFEE     10856613   PURVIS    DON         R         291    JOYCE DR              DOUGLAS GA     31535        Sep 1 2020   NC
                       COBB       05376331   THOMPSON LATASHIA     MYRAIN    2657   FOXGLOVE CT SW        MARIETTA GA    30064-4553   Aug 1 2019   TX
                       COBB       06777847   THOMPSON LINDA        ELAINE    1702   FAIR OAK WAY          MABLETON GA    30126        Oct 1 2020   FL
                       COBB       08958849   VANNIER   ALEXIS      CORDELL   3552   CHATTAHOOCHEE SUMM ATLANTA      GA   30339        Oct 1 2020   FL
                       COBB       08348485   SIMS      MEAH        YAVELL    5226   CENTENNIAL HILL DR NW ACWORTH GA     30102-8512   Oct 1 2018   TX
                       COBB       08171319   SINCLAIR  MORGAN      BROOKE    428    NOTTINGHAM DR         MARIETTA GA    30066        Oct 1 2019   FL
                       COBB       07407179   ROBERTS MARVIN        JAMES     6202   CARRIAGE GATE LN SE MABLETON GA      30126        Nov 1 2018   UT
                       COBB       02577993   ROBERTS MORRIS        WADDELL   4949   WOODLAND WAY NW       ACWORTH GA     30102-6357   Oct 1 2020   CA
                       COBB       03043792   ROBERTS RAY           ANDERSON 2071    DAYRON CIR            MARIETTA GA    30062        Aug 1 2020   FL
                       COBB       02562057   WALKER    LORYN       ELIZABETH 1389   SANDTOWN GRN SW       MARIETTA GA    30008        Nov 1 2017   FL




  Ex. 2 to Petition:
                       COBB       10791433   SIMPKINS  KWAMAE      SIMONE    3375   SPRING HILL 119       SMYRNA    GA   30080        Dec 1 2019   AL




Braynard Declaration
                       COBB       07884737   SCALES    MYRNA                 6070   AUTUMN VIEW TRL NW ACWORTH GA        30101        Nov 1 2017   KS
                       COBB       08042898   SCALES    STERLING    DEONTE    6070   AUTUMN VIEW TRL NW ACWORTH GA        30101        Nov 1 2017   KS
                       COBB       06551242   SILVA     AARON       GREGORY 4687     OLD WESTSIDE RD       AUSTELL   GA   30106        Jun 1 2020   AL
                       COBB       10341241   OWENS     SEAN        PATRICK   2850   DELK RD SE 31I        MARIETTA GA    30067        Jun 1 2020   TN
                       COLUMBIA   11945205   CARR      AZARIYAH    B         231    OLD BERZELIA RD       GROVETOW NGA   30813        Jul 1 2020   MD
                       COLUMBIA   06067116   EYRICH    MARK        JOSEPH    4736   RHETT DR              EVANS     GA   30809        Aug 1 2019   NE
                       COLUMBIA   08011842   EZELL     JAMES       JOSPEH    4487   SWEET GUM CT          EVANS     GA   30809        Apr 1 2020   NC
                       COLUMBIA   01557163   EZELL     NELL        M         4487   SWEET GUM CT          EVANS     GA   30809        Apr 1 2020   NC
                       COLUMBIA   06818157   FABRE     BRYAN                 393    BOWEN FALLS           GROVETOWNGA    30813        Jun 1 2019   TX
                       COLUMBIA   11827876   BRYSON    PAMELA      JOAN      1111   HUNTERS COVE          EVANS     GA   30809        Oct 1 2020   IL
                       COLUMBIA   08815025   JORDAN    RONESHA     WINSTON   4511   STERLINGTON DR        GROVETOWNGA    30813        May 1 2018   AE
                       COLUMBIA   05663592   JOWERS    DONALD      WAYNE     4481   MORNINGSIDE DR        EVANS     GA   30809        May 1 2020   SC
                       COLUMBIA   12745353   CALNON    MORGAN                581    BLUE RIDGE XING       EVANS     GA   30809        May 1 2018   FL
                       COLUMBIA   11157275   CAMARGO BRITNEY       LATOYA    320    FIRELIGHT DR          GROVETOWNGA    30813        May 1 2018   VA
                       COLUMBIA   11566458   CAMARGO OSVALDO       JR        320    FIRELIGHT DR          GROVETOWNGA    30813        May 1 2018   VA
                       COLUMBIA   07788289   CAMPBELL CHARLETTE    LYNETTE   601    LORY LN               GROVETOWNGA    30813-4874   Aug 1 2020   OK
                       COLUMBIA   11025840   CAMPBELL PATRICK                601    LORY LN               GROVETOWNGA    30813        Aug 1 2020   OK
                       COLUMBIA   11772493   CLARK     AUTUMN      LYNN      419    SEBASTIAN DR          GROVETOWNGA    30813        Jun 1 2017   OH
                       COOK       10078506   MORRIS    JOSEPHINE             909    W 5TH ST              ADEL      GA   31620        Jan 1 2018   FL
                       COLUMBIA   11411865   BURKETT   LAMENDA     DALE      4873   SOMERSET DR           EVANS     GA   30809        Jan 1 2020   TX
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 272 of 559




                                                                                           Page 71
                                                                                    GA NCOA Out of State


                       COLUMBIA   11808470   BURKETT   RICHARD    EDWARD     4873   SOMERSET DR          EVANS      GA   30809        Jan 1 2020   TX
                       COLUMBIA   08632073   BURNETT   ELIZABETH MARIE       4403   MISTY COVE CT        MARTINEZ GA     30907        Sep 1 2019   DE
                       COFFEE     00941982   NICHOLS   BETH       POWELL     1112   KAREN LN             DOUGLAS GA      31533-3404   Jul 1 2020   FL
                       COFFEE     00941984   NICHOLS   RICHARD    MACE       1112   KAREN LN             DOUGLAS GA      31533-2000   Jul 1 2020   FL
                       COFFEE     05983970   NORTHCUTT DENISE     VALDIVIESO 171    CHEROKEE HILLS RD    DOUGLAS GA      31533-7404   Mar 1 2020   FL
                       COLUMBIA   06294772   JONES     RAYMOND DEAN          520    JULIA CT             GROVETOW NGA    30813        Aug 1 2020   SC
                       COWETA     04775002   POWERS    SHRONE     RICHARDSON2237    HIGHWAY 29 N         NEWNAN     GA   30263        Apr 1 2018   FL
                       COLUMBIA   05648223   KELTNER   JASON                 4980   WHITE OAK RD         APPLING    GA   30802        Aug 1 2019   MA
                       COLUMBIA   08828915   KELTNER   TIARRA     LEWIS      4980   WHITE OAK RD         APPLING    GA   30802        Aug 1 2019   MA
                       COLUMBIA   02268594   WIGINGTON DEBRA      L          4576   WATERFORD DR         EVANS      GA   30809-9508   Oct 1 2020   CA
                       COLUMBIA   07865355   WIGINGTON HANNAH     ELIZABETH 4576    WATERFORD DR         EVANS      GA   30809-3814   Oct 1 2020   CA
                       COLUMBIA   02268595   WIGINGTON WILLIAM    NORMAN     4576   WATERFORD DR         EVANS      GA   30809-9508   Oct 1 2020   CA
                       COLUMBIA   11480581   WILCOX    SHUVAVA               1185   BISON WAY            GROVETOW NGA    30813        Aug 1 2019   FL
                       COLUMBIA   10800502   GRIFFIN   ANNA       BRIDGETT 4597     BEDFORD DR           EVANS      GA   30809        Sep 1 2020   SC
                       COWETA     10199842   SKAGGS    ERIN       NICOLE     35     PINE NEEDLE CT       NEWNAN     GA   30263        Jul 1 2020   FL
                       COBB       11880384   WITT      RENE       ANGELIQUE 3024    HIDDEN FOR 6302      MARIETTA GA     30066        Jun 1 2020   TX
                       COBB       08853158   WITTES    DAVID      MAXWELL 803       MADISON LN SE        SMYRNA     GA   30080        Dec 1 2019   DC
                       COWETA     07210646   MAUSSER EMILY        RENEE      130    WOODSTREAM DR        NEWNAN     GA   30265        Oct 1 2020   PA
                       COWETA     12375749   MAYFIELD ADAM        JOHN       161    HOPE SHIREY WAY      NEWNAN     GA   30263        Oct 1 2020   VA
                       COWETA     07781848   COMEAUX RONALD       E          959    MINIX RD             SHARPSBU R GA   30277-1729   Aug 1 2018   AL
                       COBB       10070285   WOLFE     JENNY      TUCKER     3768   WHITHORN WAY         KENNESAW GA     30152        Jul 1 2020   AL
                       COBB       10070286   WOLFE     JONATHAN MICHAEL      3768   WHITHORN WAY         KENNESAW GA     30152        Jul 1 2020   AL
                       COBB       03105594   TAYLOR    MARK       DOUGLAS 774       SHARPSHOOTERS RDG N MARIETTA GA      30064-4730   Jul 1 2020   FL
                       COBB       10889965   WINSTON   DAIYAAN    LE'VERT    1356   CHURCHILL WAY        MARIETTA GA     30062        Nov 1 2016   MD
                       COBB       11581336   WINTER    STEFAN                3146   RAMBLEWOOD CT        POWDER SP GA    30127        Jul 1 2020   WA
                       COLUMBIA   12289662   OBRADOVIC KATHERINE             407    CONGRESSIONAL CT     MARTINEZ GA     30907        Sep 1 2020   AE
                       COLUMBIA   12289635   OBRADOVIC NICHOLAS RAYMOND 407         CONGRESSIONAL CT     MARTINEZ GA     30907        Oct 1 2020   TN




  Ex. 2 to Petition:
                       COLUMBIA   02276532   SMITH     CAROLANN M            4363   WISTERIA CT          EVANS      GA   30809-5289   Oct 1 2020   SC




Braynard Declaration
                       COLUMBIA   08924298   ROBINSON JIMMY       TODD       509    OCONEE CIR           EVANS      GA   30809-7089   Dec 1 2019   HI
                       COWETA     12310895   WILSON    HOLLY      ANN        149    SPRINGDALE ESTATES DRSENOIA     GA   30276        Jul 1 2020   LA
                       COWETA     11557802   WILSON    MICHAEL    JAMES      320    SOUTHRIDGE           SENOIA     GA   30276        Aug 1 2020   AE
                       COWETA     11550797   WILSON    STEPHANIE DAWN        320    SOUTHRIDGE           SENOIA     GA   30276        Aug 1 2020   AE
                       COWETA     10042303   WILSON    CAMERON LEE           135    CRESCENT CIR         NEWNAN     GA   30265        Dec 1 2019   CO
                       COWETA     08018855   SMITH     DAVID      C          129    OLMSTEAD TRCE        NEWNAN     GA   30263        Aug 1 2020   HI
                       COWETA     06666472   SMITH     GREGORY ERVIN         285    WINDERMERE CIR       NEWNAN     GA   30265-2219   Oct 1 2020   TN
                       COWETA     12714525   SMITH     HUNTER     ALLAN      107    CASWELL DR           NEWNAN     GA   30263        Oct 1 2020   MI
                       CRAWFORD   06859545   LINDSAY   KEVIN                 3873   UNION CHURCH RD      FORT VALLE GA   31030        May 1 2020   CO
                       CRAWFORD   00286999   MATHEWS JOE          TERRELL    291    ANDREWS DR           ROBERTA    GA   31078        Oct 1 2020   NC
                       CRAWFORD   06417013   MATHEWS JULIA        ROBINSON 291      ANDREWS DR           ROBERTA    GA   31078        Oct 1 2020   NC
                       CRAWFORD   00287000   MATHEWS NANCY        P          291    ANDREWS DR           ROBERTA    GA   31078        Oct 1 2020   NC
                       CRAWFORD   08311672   CALLAWAY BRITTANY ANN           534    LAKERIDGE DR         FORT VALLE GA   31030        Sep 1 2020   MI
                       CRAWFORD   07495281   CALLAWAY MARK        RYAN       534    LAKERIDGE DR         FORT VALLE GA   31030-9511   Sep 1 2020   MI
                       COWETA     12067882   WILLIAMS  JAMES      ROBERT     5135   LOWER FAYETTEVILLE RDSHARPSBUR GA    30277        Sep 1 2020   MA
                       DEKALB     08705906   AKIN      SCOTT                 233    DERRYDOWN WAY        DECATUR    GA   30030        Aug 1 2017   NM
                       COWETA     02920367   HUBBELL   PAUL       HENRIK     685    CHRISTOPHER RD       SHARPSBUR GA    30277-2440   Sep 1 2020   CO
                       COWETA     02924969   HUBBELL   SUSAN      VANSANT    685    CHRISTOPHER RD       SHARPSBUR GA    30277        Sep 1 2020   CO
                       COWETA     12448714   HUFFMAN LILLIAN      HOPE       35     SADDLEBROOK CT       SENOIA     GA   30276        Jun 1 2020   CA
                       DECATUR    12289607   HALL      JACQUELINE LORRAINE 702      ROSE CIR             BAINBRIDGE GA   39819        Jul 1 2019   FL
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 273 of 559




                                                                                           Page 72
                                                                                   GA NCOA Out of State


                       DAWSON   10070953   ELZEY      HEATHER   TROJAHN    163     NORTHFIELD CIR         DAWSONVIL LGA   30534        Aug 1 2020   SC
                       DAWSON   10395555   ELZEY      JEREMY    JACOB      163     NORTHFIELD CIR         DAWSONVILLGA    30534        Aug 1 2020   SC
                       DADE     07417347   TEMPLES    ELLEN     LOUISA     895     HICKS HOLLOW RD        TRENTON    GA   30752        Mar 1 2020   TN
                       DADE     07943921   TEMPLES    JAMES     CLIFTON    895     HICKS HOLLOW RD        TRENTON    GA   30752        Mar 1 2020   TN
                       DADE     01066914   PETTIT     ETHAN     P          14101   SCENIC HIGHWAY         LOOKOUT MOGA    30750-4170   Jun 1 2019   TN
                       DEKALB   01899742   BOLLMAN    KELLIE    J          172     WILLOW LN              DECATUR    GA   30030-1428   Jun 1 2020   MI
                       DEKALB   10395556   EVANS      TYRONE    ANDRA      225     MISTYBROOK CIR         STONE MOU GA    30087        May 1 2020   CA
                       DEKALB   10396544   EVANS      VANESSA   DIANNE     225     MISTYBROOK CIR         STONE MOU GA    30087        May 1 2020   CA
                       DEKALB   12196830   BLACK      ASHLEY    SIMONS     1295    E ROCK SPR APT 402     ATLANTA    GA   30306        Oct 1 2020   AL
                       DEKALB   12196839   BLACK      DANIEL    WATSON     1295    E ROCK SPR APT 402     ATLANTA    GA   30306        Oct 1 2020   AL
                       DEKALB   12227631   DANIEL     JONATHAN MARSHALL 3261       FORREST BLUFF WAY      LITHONIA   GA   30038        Mar 1 2020   VA
                       DEKALB   10469964   COLLINS    JASMINE   LILLIE     8107    CAVALIER XING          LITHONIA   GA   30038        Oct 1 2020   CT
                       DEKALB   12498655   CHAMBERS MICHAEL     STEVEN     1420    CATHERINE ST           DECATUR    GA   30030        Jul 1 2020   NC
                       DEKALB   11960582   GAMMELTOFKASPER      LORENS     2360    COLLIER DR             DECATUR    GA   30032        Jul 1 2020   SC
                       DEKALB   04106106   GAMSON     BARRY     JAY        1968    FAIRWAY CIR NE         ATLANTA    GA   30319-3823   Aug 1 2020   FL
                       DEKALB   12498651   CHAMBERS LAURA       RIDGWAY    1420    CATHERINE ST           DECATUR    GA   30030        Jul 1 2020   NC
                       DEKALB   11747336   BROWN      AMIA      VIRENA     6914    ROCKLAND RD            LITHONIA   GA   30038        Jun 1 2020   CA
                       DEKALB   04959750   BROWN      ANTHONY BERNARD 5137         MADELINE PL            STONE MOU GA    30083-1619   Mar 1 2019   MD
                       DEKALB   07337883   BROWN      ARTHUR    DAVID      3483    ASHWOOD LN             ATLANTA    GA   30341-4537   May 1 2020   FL
                       DEKALB   10191542   BAND       VICTOR    IRA        480     DURAND DR NE           ATLANTA    GA   30307        Aug 1 2019   MD
                       FULTON   05083967   ROY        ANDREW    CARTER     747     RALPH MCGI UNIT 1369   ATLANTA    GA   30312        Oct 1 2020   NY
                       FULTON   10624138   ROY        ELIZABETH ASHLEY     461     HEMLOCK CIR SE         ATLANTA    GA   30316        Sep 1 2020   VA
                       FULTON   06260285   ROY        MEGAN     NICHOLSON 747      RALPH MCGI UNIT 1369   ATLANTA    GA   30312        Oct 1 2020   NY
                       FULTON   12768850   REIN       ANNA      ANGELOU 1045       MARYLAND AVE NE        ATLANTA    GA   30306        Aug 1 2017   VA
                       FULTON   03803925   REIN       MARIA     ANGELOU 1045       MARYLAND AVE NE        ATLANTA    GA   30306        Aug 1 2017   VA
                       FULTON   08337037   PRICE      AYANA     BIBI       4830    EMBARCADEAPT 38-2      COLLEGE PAGA    30337        Nov 1 2018   NY
                       FULTON   08041864   NEELY      MICHAEL   BRIAN      374     E PACES FERAPT 610     ATLANTA    GA   30305        Mar 1 2020   FL




  Ex. 2 to Petition:
                       FULTON   10687856   SIMAKAS DR ASHLEY               811     JUNIPER ST APT #1529   ATLANTA    GA   30309        Aug 1 2019   NH




Braynard Declaration
                       FULTON   12368774   RUTHERFOR KEVIENE    WAYNE      772     BROOKSHADE PKWY        ALPHARETT AGA   30022-4982   Oct 1 2020   TN
                       FULTON   02690300   PINKSTON TAMMIE      SHAWN      2210    PINE HEIGHTS DR NE     ATLANTA    GA   30324-2845   Sep 1 2020   SC
                       FULTON   11216531   SCRUGGS TYLER        SEBASTIAN 300      MARTIN LUT APT 303     ATLANTA    GA   30312        Nov 1 2019   SC
                       FULTON   02476141   SCULLY     GERTRUDE LILLIAN     9220    MACKINAC DR            ALPHARETTAGA    30022        Sep 1 2020   FL
                       FULTON   10902840   SCULLY     MICHAEL   CUNNINGHA 530      WHEATRIDGE BLF         ROSWELL GA      30075        Aug 1 2017   AL
                       FULTON   12885209   RUSSO      ANNEMARIE            523     BRANYAN TRL            ALPHARETTAGA    30004        Oct 1 2020   FL
                       FULTON   10561987   RUSSO      CHARLOTTE ANNE       190     HIGH BLUFF CT          DULUTH     GA   30097        Oct 1 2020   NY
                       FULTON   05724938   SCHWEITZERMICHELLE YVONNE       355     BRENTWOOD TER NE       ATLANTA    GA   30305        Jun 1 2020   NM
                       FULTON   12724943   SCHWELM NINA         PAIGE      171     RIVER COURT PKWY NW    ATLANTA    GA   30328        Apr 1 2020   FL
                       FULTON   04423178   SCHWENCK PRICE       FREDRICK 659       AUBURN AVEAPT 221      ATLANTA    GA   30312        Aug 1 2020   FL
                       FULTON   11737325   SCHWIMMEREMILY       MEGAN MAR 174      SAVANNAH ST SE         ATLANTA    GA   30316        Jun 1 2020   CA
                       FULTON   10528208   SCHWIMMERHENRY       DAVID MARS 174     SAVANNAH ST SE         ATLANTA    GA   30316        Jun 1 2020   CA
                       FULTON   07244352   PAYNE-OWE MICHAEL    KEVIN      693     PEACHTREE APT 16F      ATLANTA    GA   30308        May 1 2019   ME
                       FULTON   11699957   WAKEMAN MAUREEN ANN             478     LINDBERGH APT 242      ATLANTA    GA   30324        Feb 1 2020   PA
                       FULTON   05451928   WALD       SANDRA    KAY        235     CRYSTALAIRE CT         MILTON     GA   30004        Oct 1 2019   MD
                       FULTON   07584891   WALDEN     THAIRON              4865    PROMENADE DR SW        ATLANTA    GA   30331        Aug 1 2019   MS
                       FULTON   11877693   STAPEL     ANTHONY JAY          2963    LOOKOUT PL NE          ATLANTA    GA   30305        Sep 1 2020   MD
                       FULTON   11877697   STAPEL     ERIK      SIMON      2963    LOOKOUT PL NE          ATLANTA    GA   30305        Sep 1 2020   MD
                       FULTON   11426803   STAPEL     NICOLAAS             2963    LOOKOUT PL NE          ATLANTA    GA   30305        Sep 1 2020   MD
                       FULTON   11503662   STAPEL     TONI      JAE        2963    LOOKOUT PL NE          ATLANTA    GA   30305        Sep 1 2020   MD
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 274 of 559




                                                                                          Page 73
                                                                                      GA NCOA Out of State


                       FULTON     10037048   STAPLES   CHANTAL                190     HAYGOOD AVE SE        ATLANTA     GA   30315        Jun 1 2019   PA
                       FULTON     10544980   ROMANO    FIOLDALISA             3405    TREELODGE PKWY        ATLANTA     GA   30350        May 1 2020   FL
                       FULTON     08958553   REYNERTSO RICHARD    PAUL        605     SOCIETY ST            ALPHARETT AGA    30022        Aug 1 2020   MN
                       FULTON     11636254   RODGERS-D ROSE                   231     18TH ST NW APT 7330   ATLANTA     GA   30363        Mar 1 2019   NY
                       FULTON     12128818   RODRIGUES MICHAEL    WAYNE       2400    PARKLAND DUNIT 225    ATLANTA     GA   30324        Sep 1 2020   VA
                       FULTON     12536120   SHADA     JEREMY     JADEN       215     SEMEL DR N UNIT 460   ATLANTA     GA   30309        Sep 1 2020   FL
                       FULTON     12701686   ROLLE     LAWRENCE HADLEY        4292    SAVANNAH DR           ATLANTA     GA   30349        Sep 1 2018   AL
                       FULTON     12497856   SMITH     IAN                    70      BRADLEY ST NE         ATLANTA     GA   30312        Aug 1 2020   TX
                       FULTON     03421880   ROBERTSONROBERT      ALAN        12430   STEVENS CREEK DR      JOHNS CRE EGA    30005        Oct 1 2020   FL
                       FULTON     07940982   ROBICHAUX LAURA      BETH        805     PEACHTREE UNIT 304    ATLANTA     GA   30308        Apr 1 2019   LA
                       FULTON     10315451   SANDERS MARKESE ANTHONY          950     MARIETTA ST3116       ATLANTA     GA   30318        Dec 1 2019   NY
                       GRADY      07611641   JESSON    WILLIAM    EUGENE      183     GRINER LN             CAIRO       GA   39827        May 1 2017   AL
                       GLYNN      06736130   PARRIS    CHARLOTTE FAYE         1404    PALMETTO AVE          BRUNSWICK GA     31520        Aug 1 2020   VA
                       GWINNETT   12085106   ANDREWS JACQUISE KATHYANN        516     CHASE COMMON DR       NORCROSS GA      30071        Oct 1 2020   FL
                       FULTON     08710114   SOBEK     ERIN       ELIZABETH   430     VALLEY GREEN DR NE    ATLANTA     GA   30342        Aug 1 2017   NY
                       FULTON     11468367   SODEMANN ELIZABETH MARIE         707     PARK AVE N APT 1555   ATLANTA     GA   30326        Oct 1 2020   TN
                       FULTON     10743627   TRICERI   ANTHONY DANIEL         621     N HIGHLAND 6          ATLANTA     GA   30306        Sep 1 2020   FL
                       FULTON     06039360   TRESSLER JOHN        THOMAS      6400    BLUE STONEUNIT 4015   SANDY SPRI GA    30328        Jul 1 2020   TN
                       GWINNETT   05851092   ANDRAD    JACK       RANDALL     1121    CASANOVA CT           LAWRENCEVGA      30044        Oct 1 2019   CA
                       GWINNETT   10672876   ANDRE     MARIE                  734     WELLER PATH           SUGAR HILL GA    30518        Sep 1 2019   AL
                       GLYNN      10224992   PRIESMEYERJAMES      THOMAS      178     KING COTTON RD        BRUNSWIC K GA    31525        Oct 1 2020   TN
                       FULTON     06707112   SNOW      ALLISON    NICOLE      120     HEMMINGWOOD WAY       ATLANTA     GA   30350        Dec 1 2019   OR
                       FULTON     02107154   SNOW      VICKI      L           257     ROBIN HOOD RD NE      ATLANTA     GA   30309-2635   Aug 1 2018   FL
                       FULTON     04127654   SNYDER    CHARLES    JOEL        3563    KINGSBORO RD NE       ATLANTA     GA   30319        Oct 1 2020   TN
                       FULTON     04127665   SNYDER    KATHERINE ANN          3563    KINGSBORO RD NE       ATLANTA     GA   30319        Oct 1 2020   TN
                       FULTON     10549381   TRIPOLI   MICHELE                3612    TIMBERCREEK CIR       ROSWELL GA       30076        Apr 1 2019   FL
                       FULTON     11165938   TRIPP     RYAN       THOMAS      1621    GILSTRAP LN NW        ATLANTA     GA   30318        Jun 1 2020   AL




  Ex. 2 to Petition:
                       FULTON     10427265   WITHROW CARLY        HOPE        440     CLEAR CREEK TER       ROSWELL GA       30076        May 1 2017   CO




Braynard Declaration
                       FULTON     11835282   WITT      DRAKE                  1043    HAMPTON ST NW         ATLANTA     GA   30318        Dec 1 2019   KY
                       GORDON     10027464   STEED     BRITTANY MICHELLE      277     NIX LOOP SE           FAIRMOUNT GA     30139        Mar 1 2020   KS
                       GORDON     04018418   STEEN     JAMES      BURTON      125     CHARLES DR NE         CALHOUN GA       30701        Oct 1 2020   FL
                       GORDON     04197308   STEEN     KAREN      MALLORY     125     CHARLES DR NE         CALHOUN GA       30701-4952   Oct 1 2020   FL
                       FULTON     06265540   SWANSON JEFFERY      ALLAN       356     SUMMERSET LN NE       SANDY SPRI GA    30328        Jan 1 2019   AL
                       FULTON     10425178   SWANSON MARISSA      LOUISE      1240    W PEACHTR APT 801     ATLANTA     GA   30309        Jun 1 2020   IA
                       FULTON     11729235   SWEAT     ALISON     EMILY       3015    BENT CREEK TER        ALPHARETTAGA     30005        Feb 1 2017   IL
                       FULTON     08508047   WHITMIRE CLARISSA                824     GREENWOO UNIT 5       ATLANTA     GA   30306-3738   Dec 1 2017   NC
                       FULTON     10073322   WHITMIRE LUCAS       AUSTIN      824     GREENWOO APT 5        ATLANTA     GA   30306        Dec 1 2017   NC
                       FULTON     12750271   WHITSON   ANSLEY     GRACE       2755    MANOR BRIDGE DR       ALPHARETTAGA     30004        Aug 1 2020   SC
                       FULTON     12052063   WHITSON   MADISON    E           2755    MANOR BRIDGE DR       ALPHARETTAGA     30004        Aug 1 2020   SC
                       GLYNN      10734664   HALL      ROBERT     STEPHEN     533     CLEMENT CIR           ST SIMONS I GA   31522        Jun 1 2020   TN
                       FULTON     02099448   SHULMAN SCOTT        JEFFERY     110     DUNWOODY CREEK CT     ATLANTA     GA   30350-4318   Sep 1 2020   UT
                       GILMER     08675380   WILSON    BRIGITTE   ELISE       964     KNIGHT RD             ELLIJAY     GA   30540-6526   Jun 1 2019   SC
                       GILMER     07249356   WILSON    JUSTIN     MICHAEL     964     KNIGHT RD             ELLIJAY     GA   30540        Jun 1 2019   SC
                       GILMER     07548089   WOODS     BARRY      ALLEN       66      LOGAN LN              ELLIJAY     GA   30540-9001   Sep 1 2019   FL
                       GILMER     07548077   WOODS     THERESA    HAMM        66      LOGAN LN              ELLIJAY     GA   30540-9001   Sep 1 2019   FL
                       FULTON     10830824   WALSH     LOI                    1746    MARCEL AVE SW         ATLANTA     GA   30311        Jun 1 2020   IN
                       FULTON     12444787   WALN      KAMEREN ELAINE         741     MOROSGO DAPT 1412     ATLANTA     GA   30324        Sep 1 2020   LA
                       FULTON     02441174   WEBSTER DEBI         W           1355    TAYLOR OAKS DR        ROSWELL GA       30076-1168   Oct 1 2020   SC
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 275 of 559




                                                                                             Page 74
                                                                                    GA NCOA Out of State


                       FULTON     10609167   WEDERMYERLANDON       JAMES     9645   N POND CIR            ROSWELL GA       30076        Jul 1 2017   OH
                       GWINNETT   10865442   BAUGHMAN IAN          MICHAEL   1873   WINDCREST DR SW       LILBURN     GA   30047        Oct 1 2020   MI
                       GLYNN      10365825   RIDDLE     KELLY                141    SARAH DR              BRUNSWICK GA     31525        Aug 1 2020   FL
                       GLYNN      01127148   RIMSNIDER HARRY       EDGAR     203    LAKE VIEW CT          BRUNSWICK GA     31525-2490   Aug 1 2019   NC
                       GWINNETT   02886044   BATTLE     VANESSA    ALLEN     613    DUNKIRK CT            LAWRENCEVGA      30046        Apr 1 2019   NJ
                       GLYNN      05910229   SHERRILL CLAIRE       GARDNER 23       TABBY PLACE LN        ST SIMONS I GA   31522        Aug 1 2020   NC
                       GLYNN      05651269   RENTZ      STEPHEN    ANTHONY 829      CLEBURNE ST           BRUNSWICK GA     31520-7710   May 1 2019   FL
                       GLYNN      01123093   REYNA      SARAH      M         116    WINTON DR             BRUNSWICK GA     31525-8400   Aug 1 2020   FL
                       GLYNN      11192969   JACKSON    MADISON    HANNAH    150    E COMMONS DR          ST SIMONS I GA   31522        Jan 1 2020   OK
                       GLYNN      11878552   JACOB      ELIZA      ANILA     1506   PLANTATION POINT DR ST SIMONS I GA     31522        Apr 1 2020   VA
                       FULTON     12350361   WEATHERS PATRICK      JOSEPH    1791   LANGSTON AVE SW       ATLANTA     GA   30310        Feb 1 2020   VA
                       GILMER     04404852   CAMPBELL EDITH        RUTH      182    LUCIUS RD             CHERRY LOGGA     30522        Aug 1 2019   TN
                       GILMER     10183931   CARLSON    ANN        FLODDER   84     WALNUT MOUNTAIN CT ELLIJAY        GA   30536        Sep 1 2020   NC
                       GILMER     12007644   CARLSON    STEVEN     E         84     WALNUT MOUNTAIN CT ELLIJAY        GA   30536        Sep 1 2020   NC
                       GILMER     11240788   CARNEY     ELLEN      RUTH      410    MYNA DR               ELLIJAY     GA   30540        Oct 1 2020   TN
                       GREENE     07124425   HILSMIER   DONALD     CARL      1030   PORTAGE TRUNIT D      GREENSBORGA      30642        Oct 1 2020   NC
                       GLYNN      08075241   JONES      KATHY      ANN       420    PALM CLUB CIR         BRUNSWICK GA     31525        Apr 1 2020   NC
                       GILMER     01850233   BRYANT     CAROL      SEGERSTRO 571    HILLSDALE DR          ELLIJAY     GA   30540        May 1 2020   AL
                       GORDON     01693468   MANN       JEREMY     AMERY     517    EVERETT SPRINGS RD SWCALHOUN GA        30701        Aug 1 2020   NV
                       GWINNETT   11638630   BERHANE YAFIET                  3333   NEWTONS CREST CIR     SNELLVILLE GA    30078        May 1 2020   CA
                       GWINNETT   10959775   BERHE      MULUGETA             3705   RIVER SUMMIT TRL      DULUTH      GA   30097        Aug 1 2020   VA
                       FULTON     10938055   WILSON     CORIE      LASHA     655    MEAD ST SE UNIT 44    ATLANTA     GA   30312        Sep 1 2019   AL
                       GREENE     12772683   CRAWLEY BETTY         MARIE     1020   GREYFIELD RD          GREENSBORGA      30642        Oct 1 2020   WV
                       GREENE     05164699   CRAWLEY CHARLES       B         1020   GREYFIELD RD          GREENSBORGA      30642        Oct 1 2020   WV
                       GWINNETT   08635892   BELL       CARMEN     D         200    CONGRESS PKWY         LAWRENCEVGA      30044        Jan 1 2020   NY
                       GWINNETT   11732886   BELL       DAWN       MARIE     3934   TRISTAN WAY           SUWANEE GA       30024        Oct 1 2020   NC
                       FULTON     07503298   TUCK       KENNON     TAVOR     1110   HAMMOND D APT #748    ATLANTA     GA   30328        Apr 1 2019   AL




  Ex. 2 to Petition:
                       GWINNETT   10335677   BOWEN      CATHY      LYNN      4028   SPRING COVE DR        DULUTH      GA   30097        Jul 1 2020   TN




Braynard Declaration
                       GREENE     08730914   JARKOW     LYDIA      ENTIN     1061   INVERNESS DR          GREENSBORGA      30642        Sep 1 2020   NY
                       GWINNETT   02891886   HALL       SHARON     LEE       4843   ALLSTON CV            PEACHTREE GA     30092        Sep 1 2020   SC
                       GWINNETT   11727878   HALL       SHELBY     MORRISON 5960    RIVER RIDGE LN        SUGAR HILL GA    30518        Oct 1 2020   AL
                       GREENE     04738481   FANNING    BRYAN      GEOFFREY 2970    ATHENS HWY            GREENSBORGA      30642        Jul 1 2019   FL
                       FULTON     11584228   TURNER     NAKIA                888    JUNIPER ST APT # 2918 ATLANTA     GA   30309        Feb 1 2020   AL
                       GWINNETT   11276894   BAJALCALIEVDALILA     TOLEDO    5635   CARDIGAN TRCE         SUGAR HILL GA    30518        Aug 1 2020   FL
                       GREENE     11480771   MROZ       CHERAL     LYNN      1071   CAREYWOOD ST          GREENSBO RGA     30642        Sep 1 2020   TN
                       GREENE     11480772   MROZ       JOSEPH     MICHAEL   1071   CAREYWOOD ST          GREENSBORGA      30642        Sep 1 2020   TN
                       GWINNETT   12203766   BAKER      KAILYN     LAIGH     4267   AUSTIN LEE TRL        SNELLVILLE GA    30039        Aug 1 2019   OH
                       GWINNETT   05051583   BAKER      KLADE      M         3953   SPRINGTREE LN         HOSCHTON GA      30548        Jan 1 2020   MD
                       GWINNETT   03745919   CASANOVA MIGUEL       D         2910   DOGWOOD HOLLOW LN LAWRENCEVGA          30043        Sep 1 2017   TX
                       GWINNETT   10718150   CASE       LEAH       DANYELLE 734     LAURA JEAN CT         BUFORD      GA   30518        Jul 1 2020   TX
                       GWINNETT   04444232   HAMILTON ANDREW       STEVEN    535    COALVILLE DR          LAWRENCEVGA      30046        Feb 1 2020   VA
                       GWINNETT   11561641   HAMILTON CATHERINE    E         1336   CHASE COMMON DR       NORCROSS GA      30071        Jul 1 2019   MO
                       GWINNETT   02738765   DORLAND PETER         ROBERT    4843   MARYDALE CIR SW       LILBURN     GA   30047        Nov 1 2016   FL
                       GWINNETT   11254290   CLIFFORD SCOTT                  1407   BRAINARD DR           LAWRENCEVGA      30043        Jul 1 2020   TX
                       GWINNETT   03844580   BONELLI    CHARLES              4225   SUGARBERRY LN SW      LILBURN     GA   30047        Sep 1 2020   VA
                       GWINNETT   03701101   BONELLI    IRENE      CAROLINA 4225    SUGARBERRY LN SW      LILBURN     GA   30047-3140   Sep 1 2020   VA
                       GWINNETT   11716684   BONGIORNO SARAH       ANGELIQUE 2810   PRESTON RIDGE LN      DACULA      GA   30019        Aug 1 2020   FL
                       GWINNETT   07403106   BONHEUR YOLIE         SAMENTHA 6402    GRAND HICKORY DR      BRASELTON GA     30517        May 1 2019   SC
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 276 of 559




                                                                                           Page 75
                                                                                    GA NCOA Out of State


                       GWINNETT   12059112   BREWER    KWAMIA               1525    STATION CE NAPT 131 SUWANEE GA      30024        Jun 1 2020   OH
                       GWINNETT   05759377   BRYANT    VERONICA CHOMSUN 2052        PERRIN DR           LAWRENCEVGA     30043        May 1 2020   CA
                       GWINNETT   12518555   CARTLIDGE JACQUELINE RENEE     504     WYNFIELD TRCE       PEACHTREE GA    30092        Oct 1 2020   TX
                       GWINNETT   02868871   COLLINS   JAN        Z         8538    LAKE DR             SNELLVILLE GA   30039        Aug 1 2020   MI
                       GWINNETT   02751269   CLEMENTS ANN         M         4651    RIDGELAND DR SW     LILBURN    GA   30047-4349   Mar 1 2020   FL
                       GWINNETT   08199971   CLARK-BURRERIN       C         3037    HOLDEN SPRING CT    DACULA     GA   30019        Sep 1 2020   PA
                       GWINNETT   08635180   BOLTON    KAITLYN    CHEYENNE 410      HUNTERS COVE CT     LAWRENCE VGA    30044        Dec 1 2019   AR
                       GWINNETT   08441327   BOLTON    KENNETH    WILLIAM   1205    WYCKFIELD PL        LAWRENCEVGA     30044        Nov 1 2019   AR
                       GWINNETT   05851148   BOMBAIRE CLEMENT     I         1480    RILLA CIR           LAWRENCEVGA     30043        Dec 1 2018   VA
                       GWINNETT   08795018   BRYANT    MARCIA     ANTIONETTE11108   WATERSTONE PL       BUFORD     GA   30518        Nov 1 2019   TN
                       GWINNETT   08426253   CUSTODIO JANINE      GARCIA    1420    HIGHLAND FARM DR    SUWANEE GA      30024-3699   Jul 1 2019   SC
                       GWINNETT   08062883   CUSTODIO RODOLFO SAN JOSE 1420         HIGHLAND FARM DR    SUWANEE GA      30024-3699   Apr 1 2020   CA
                       GWINNETT   10966527   FORMAN    MARQUIS    AMIR      1844    TULIP PETAL RD      AUBURN     GA   30011        Jan 1 2019   VA
                       GWINNETT   05156098   HAMILTON LORI        FINLAY    4751    OUTER BANK DR       PEACHTREE GA    30092-1113   Sep 1 2020   FL
                       GWINNETT   11356887   HAMILTON NICOLLES BERNARD 103          PARK LAKE LN        PEACHTREE GA    30092        Oct 1 2020   TN
                       GWINNETT   05902548   DEBERRY MARVIN                 623     RED TIP LN          LOGANVILLE GA   30052        May 1 2017   VA
                       GWINNETT   08255628   CURTIS    JODI       W         6039    CAMERON POINTE      PEACHTREE GA    30092        May 1 2019   NY
                       GWINNETT   12343421   DUCKWORTHDEVONTE     JAMAL     332     WHEAT BERRY CT      GRAYSON GA      30017        May 1 2020   MD
                       GWINNETT   08299536   HERNANDEZ NATALIE    GRACE     1130    ROSE LILY PL        DACULA     GA   30019        Aug 1 2017   CT
                       GWINNETT   02813960   DUNSMOOR GEORGIA     K         1444    BANIFF CT           SNELLVILLE GA   30078-6706   Oct 1 2020   FL
                       GWINNETT   02904418   DUNSMOOR KURT        DOUGLAS 1444      BANIFF CT           SNELLVILLE GA   30078        Oct 1 2020   FL
                       GWINNETT   10553127   DUONG     ERICA      VY        1735    LAWRENCEVILLE SUWAN LAWRENCE VGA    30043        Sep 1 2019   FL
                       GWINNETT   12072175   DUPAY     RYAN       MICHAEL   1525    STATION CENAPT 627  SUWANEE GA      30024        Sep 1 2020   MN
                       GWINNETT   10432726   ESTRADA   ERICKA               2295    WILDCAT CLIFFS WAY  LAWRENCEVGA     30043        Sep 1 2020   CA
                       GWINNETT   02137398   HENRY     CYNTHIA    W         5264    SANDY SHOALS LN     STONE MOU GA    30087        Aug 1 2020   FL
                       GWINNETT   10065546   GARZON    VALENTINA            3972    BROCKENHURST DR     BUFORD     GA   30519        Oct 1 2019   DC
                       GWINNETT   02754812   HARRIS    RICHARD    B         3327    REMEMBERANCE TRCE LAWRENCEVGA       30044-4864   Oct 1 2020   TN




  Ex. 2 to Petition:
                       GWINNETT   00857080   HARGROVE BETTY       L         1796    SATELLITE B APT 518 DULUTH     GA   30097        Aug 1 2020   NC




Braynard Declaration
                       GWINNETT   08832123   JOHNSON CRYSTAL      SHANTEL   1110    BALLPARK L APT 7203 LAWRENCEVGA     30043        Jun 1 2020   MI
                       GWINNETT   11765708   HARRISON JENAE                 1126    PRESTON PARK DR     DULUTH     GA   30096        Oct 1 2019   VA
                       GWINNETT   10621082   GRAY      THOMAS     ROSS      303     WESTWATER RDG       SUGAR HILL GA   30518        Aug 1 2020   MA
                       GWINNETT   03738046   GRAYSON PHYLLIS      MYRA      1000    DULUTH HWYAPT 2202  LAWRENCEVGA     30043        May 1 2019   FL
                       GWINNETT   12044227   GARRETT   TAYLOR     L         4417    MILTON TRL          SNELLVILLE GA   30039        Oct 1 2020   SC
                       GWINNETT   07870318   GARUBA    SOFIA      KARIN     3698    DUNLIN SHORE CT     PEACHTREE GA    30092        Feb 1 2017   OR
                       GWINNETT   08103775   LARSEN    KATIE      ELIZABETH 780     ALLEN LAKE LN       SUWANEE GA      30024-4166   Jun 1 2020   SC
                       GWINNETT   11301931   LARSEN    SARA       ANN       780     ALLEN LAKE LN       SUWANEE GA      30024        Jun 1 2020   SC
                       GWINNETT   07731476   JEFFERSON ANGELICA MARIA       186     SWEETSPRING WAY     LAWRENCEVGA     30045        Sep 1 2019   KY
                       GWINNETT   08200819   JEFFERSON BREIA      DANYELLE 2951     SATELLITE B APT 433 DULUTH     GA   30096        Oct 1 2020   CT
                       GWINNETT   12830062   PLUNKETT ELISIA      DANIELLE  2320    CAIN CIR            DACULA     GA   30019        Feb 1 2019   FL
                       GWINNETT   11446645   PLYBURN   JAMES                3830    ELMSIDE VIL APT B   PEACHTREE GA    30092        Aug 1 2020   WV
                       GWINNETT   05209274   POEKHAN CAAN         P         888     STILLWATER LN       LAWRENCEVGA     30044        Sep 1 2019   FL
                       GWINNETT   06716548   POEKHAN ELENITA      M         888     STILLWATER LN       LAWRENCEVGA     30044        Sep 1 2019   FL
                       GWINNETT   10704972   KING      GARY       SCOTT     1103    LAKEBEND DR         LAWRENCEVGA     30045        Feb 1 2020   FL
                       GWINNETT   06539287   KENDALL   BILLY      WADE      1998    TRESTLEBROOK WAY    BUFORD     GA   30519        Mar 1 2020   TN
                       GWINNETT   06650985   KENDALL   ROSEMARY MIGLIACCIO 1998     TRESTLEBROOK WAY    BUFORD     GA   30519-6745   Mar 1 2020   TN
                       GWINNETT   12868980   JENKINS   ELEANOR    ARWEN     1450    STONEY FIELD PL     LAWRENCEVGA     30043        May 1 2019   MS
                       GWINNETT   11238011   MCIVER    AARON      DIONTE    5205    COUNTRY LAKE CT SW LILBURN     GA   30047        Dec 1 2019   WA
                       GWINNETT   10869140   MILLER    TAYLOR     JOSEPH    1833    WILSON MANOR CIR    LAWRENCEVGA     30045        Sep 1 2020   LA
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 277 of 559




                                                                                          Page 76
                                                                                  GA NCOA Out of State


                       GWINNETT 12069052   REID       PRESTON    JONA      3978   HAMILTON MILL RD      BUFORD      GA   30519        Oct 1 2019   TX
                       GWINNETT 06830096   REID       REBECCA    JUNE      234    ROCKINGHAM DR         LOGANVILL E GA   30052        Aug 1 2020   AL
                       GWINNETT 12435428   NARAYANA BALAJI                 5102   MICAELA WAY           DULUTH      GA   30096        Sep 1 2020   NJ
                       GWINNETT 12438347   MATHIS     ZOIYAH     KEIONNA   2140   BROOKS RD             DACULA      GA   30019        Apr 1 2020   FL
                       GWINNETT 12442573   LUNSFORD DAVID        WAYNE     400    BUFORD HW APT 3207    SUWANEE GA       30024        Aug 1 2020   VA
                       GWINNETT 11928127   MCINTOSH CHARVA                 1635   PIRKLE RD APT 810     NORCROSS GA      30093        Jun 1 2019   TX
                       GWINNETT 07780171   LLEWELLYN- SUZETTE    MARVA     464    SADDLE SHOAL TRL      LAWRENCE VGA     30046        Apr 1 2019   LA
                       GWINNETT 05129888   MASSEY     RAQUEL     SHONELL   2105   THORNDALE DR SW       LILBURN     GA   30047        Nov 1 2019   TX
                       GWINNETT 10332053   MASSEY     THOMAS     ANDREW    3761   MOUNTAIN WAY CV       SNELLVILLE GA    30039        Jul 1 2020   MD
                       GWINNETT 04576523   MILLER     PASHA      K         3815   LIGNEY CREEK CT       SNELLVILLE GA    30039-7944   Aug 1 2020   MO
                       GWINNETT 03548312   ROBB       STARR                980    WALTHER BLAPT 1818    LAWRENCEVGA      30043        May 1 2017   FL
                       GWINNETT 06584900   ROBERSON DONNA        LYNN      755    DEAN WAY              LAWRENCEVGA      30044        Aug 1 2020   FL
                       GWINNETT 10877407   RUSSELL    LYNDA      JOAN      3815   COURTSIDE TER         PEACHTREE GA     30092        Oct 1 2020   NC
                       GWINNETT 05049215   RUSSELL    STEVEN     CHARLES   2313   HIDDEN LN             SNELLVILLE GA    30078        Jul 1 2020   KS
                       GWINNETT 10919855   RUSSELL    ZACHARY    EUGENE    3815   COURTSIDE TER         PEACHTREE GA     30092        Oct 1 2020   NC
                       GWINNETT 07224001   PULSIFER JEANETTE MARIE         2841   TRAILING IVY WAY      BUFORD      GA   30519        Oct 1 2020   NY
                       GWINNETT 12076511   ROBINSON NICQUITA     RONNETTE 3920    CLUB DR     APT 716   DULUTH      GA   30096        Sep 1 2020   MD
                       GWINNETT 11556753   ROBINSON RICKY        LOUIS     359    VILLAGE BROAD ST      DACULA      GA   30019        May 1 2019   FL
                       GWINNETT 11654037   REESE      KENYATTA MONIQUE     3640   PEACHTREE APT 1601    PEACHTREE GA     30092        Oct 1 2019   FL
                       GWINNETT 10178298   PRAZAK     MICHAEL    WILLIAM   82     LAKESHORE DR          BERKELEY L GA    30096        Sep 1 2020   DE
                       GWINNETT 02075631   PUERTA     LUIS       HORACIO   1196   RUBY NELSON CT        LAWRENCEVGA      30043        May 1 2020   PR
                       GWINNETT 10055489   RIVERA     SONIA      M         428    WATERBURY DR          LAWRENCEVGA      30046        Aug 1 2018   OH
                       GWINNETT 08893661   WALTON     D'ANDRA    ROCHELLE E4990   TOWER VIEW TRL        SNELLVILLE GA    30039        Sep 1 2020   VA
                       GWINNETT 05757577   WALTON     LEE        MARVIN    4990   TOWER VIEW TRL        SNELLVILLE GA    30039        Sep 1 2020   VA
                       GWINNETT 12008646   PATEL      NATASHA              2761   GREY MOSS PASS        DULUTH      GA   30097        May 1 2019   NJ
                       GWINNETT 11493137   ROMAN      HILDA      PILAR     534    BRADFORD PARK CT      LOGANVILLE GA    30052        Sep 1 2020   PR
                       GWINNETT 05742020   TAYLOR     MARK       ALLEN     4208   WESTRIVER PARK        BERKELEY L GA    30096        Jan 1 2020   CO




  Ex. 2 to Petition:
                       HALL     08135913   BROWN      SHAMEKA DIANE        6614   CLUB VIEW CT          FLOWERY BRGA     30542        Sep 1 2017   FL




Braynard Declaration
                       GWINNETT 07162890   VARGAS     DANIELA              3689   CLEARBROOKE WAY       DULUTH      GA   30097        Aug 1 2017   ME
                       GWINNETT 03710501   WARD       SHONITA    NIKEISA   2378   BRITT ST              GRAYSON GA       30017        Jul 1 2018   CO
                       HALL     12390294   BROOKS     CHELSEA    TANE      901    ORCHARD BROOK DR      GAINESVILLEGA    30504        Jun 1 2020   NC
                       HALL     10265378   BROOKS     MADISON    AMANDA    1614   HASTINGS CT           GAINESVILLEGA    30504        Oct 1 2020   KY
                       GWINNETT 03224932   TEDESCO    DANNY                3157   WYESHAM CIR           DULUTH      GA   30096        Feb 1 2020   NY
                       GWINNETT 10148340   PEMBERTONELIZABETH J            2686   SARDIS WAY            BUFORD      GA   30519        Oct 1 2020   FL
                       GWINNETT 10142790   PEMBERTONPETER        J         2686   SARDIS WAY            BUFORD      GA   30519        Oct 1 2020   FL
                       GWINNETT 08434443   PENA       JACQUELINE           4455   ALPINE CT             SNELLVILLE GA    30039        Jul 1 2020   OR
                       GWINNETT 07367137   SMITH      STEVE                1611   TIMBER HEIGHTS DR     LOGANVILLE GA    30052        Mar 1 2017   TX
                       GWINNETT 11081894   SMITH      STEVEN     TERRANCE 4396    KERRINGTON AVE        SUGAR HILL GA    30518        Sep 1 2020   PA
                       HALL     08269940   DYER       ANA        MICHELLE 3677    LAKEVIEW DR           GAINESVILLEGA    30501        Aug 1 2018   SC
                       GWINNETT 02781155   SMITH      LUCY       D         4569   BALMORAL CT           SNELLVILLE GA    30039        Oct 1 2020   FL
                       GWINNETT 04992485   UPCHURCH FRANKIE      L         5520   WINDSWEPT TRCE        SUGAR HILL GA    30518        Mar 1 2020   NC
                       GWINNETT 05877208   SERRANO GRECIA                  1095   STONE MILL RUN        LAWRENCEVGA      30046        Oct 1 2020   FL
                       GWINNETT 05193440   SERRANO IRIS          ZOE       640    GRIMSBY CT            SUWANEE GA       30024        Aug 1 2020   PR
                       HABERSHAM00098400   KRAUSE     BOBBIE     LYNN      700    OLD LAKE RUSSELL RD   CORNELIA GA      30531-4422   Oct 1 2020   CO
                       HABERSHAM00098356   KRAUSE     SCOTT      LINDEN    700    OLD LAKE RUSSELL RD   CORNELIA GA      30531-4422   Oct 1 2020   CO
                       GWINNETT 11709133   THOMAS     CHEROKEE             1505   CREEK BEND LN         LAWRENCE VGA     30043        Mar 1 2020   CT
                       GWINNETT 07525462   SULLIVAN   BRITTANY C           814    OVERLOOK PARK LN      LAWRENCEVGA      30043        Sep 1 2020   TX
                       HALL     05003230   ANASTASIO WILLIAM     EDWARD    4212   HOLLAND DR            GAINESVILLEGA    30504        May 1 2019   OK
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 278 of 559




                                                                                         Page 77
                                                                                      GA NCOA Out of State


                       GWINNETT   08583014   WILLIAMS    RODGENRIC            11004   HOLLAND PL           LAWRENCE VGA    30043        Mar 1 2020   TN
                       GWINNETT   08764967   WILLIAMS    SARAH     DANIELLE   161     N PEACHTREE ST       NORCROSS GA     30071-2001   Sep 1 2018   MD
                       HALL       06995435   ROE         JAMES     COLEMAN 6196       COMPASS DR           FLOWERY BRGA    30542        Dec 1 2019   NC
                       HARALSON   10593215   HARROD      TURNER    WEST       211     STONEBRIDGE BLVD     BREMEN     GA   30110        Sep 1 2020   AL
                       GWINNETT   06042064   SUDDERTH    ANSLEY    JOLEN      5581    REBECCA CT           STONE MOU GA    30087        Jul 1 2019   CA
                       GWINNETT   10221616   WILLIAMS    PATRICE   YVETTE     1470    BOGGS RD APT 1204    DULUTH     GA   30096        May 1 2018   FL
                       GWINNETT   11767227   WILLIAMS    PHALISHIA L          1495    RIDGEMILL TER        DACULA     GA   30019        May 1 2019   SC
                       HALL       10460839   ROBLES      SONIA                516     PARK ST    UNIT A    GAINESVILLEGA   30501        Dec 1 2016   AR
                       GWINNETT   02735035   WALKER      DONNA     A          66      DARCEE CT            LAWRENCEVGA     30046-7401   Oct 1 2020   FL
                       HENRY      05718220   CHOICE      SHANNON SADE         341     ASHTON PL            MCDONOUG GA     30253        Aug 1 2017   NC
                       HENRY      00110950   CHRISTIAN   SHANNON LEA          325     OTHELLO DR           HAMPTON GA      30228        May 1 2020   CO
                       GWINNETT   05164974   TRESSLER    JEAN      MARIE      1170    THISTLE GATE PATH    LAWRENCEVGA     30045-5471   Jun 1 2020   NC
                       GWINNETT   05122273   TRESSLER    ROBBIE    DANIEL     1170    THISTLE GATE PATH    LAWRENCEVGA     30045        Jun 1 2020   NC
                       GWINNETT   07996606   TRIBBET     MARTHA    RENEE      4287    SHORESIDE CIR        SNELLVILLE GA   30039        Jun 1 2020   IN
                       HALL       10251280   AVERY       JOHN      ROBERT     5422    REDFIELD WAY         FLOWERY BRGA    30542        Jun 1 2018   MD
                       HALL       05991111   MCLEOD      LISA      KELLY      6061    BLACKBERRY LN        BUFORD     GA   30518        Oct 1 2020   TN
                       HALL       07866638   MCMILLIN    KRISTI    ELIZABETH 7448     VINTAGE DR           FLOWERY BRGA    30542        Nov 1 2016   NY
                       GWINNETT   08434924   TILLMAN     MAURICE   ANTHONY 309        CLUB PL              DULUTH     GA   30096        May 1 2017   VA
                       GWINNETT   10101083   TREMBLAY    MARCELLE LEGERE      5701    SPALDING D APT 342   PEACHTREE GA    30092        Mar 1 2020   SC
                       HALL       00389041   EDWARDS     ELIZABETH            4020    SUNDOWN DR           GAINESVILLEGA   30506-3605   Jan 1 2020   OR
                       HALL       03558626   EDWARDS     JOHN      WILSON     4020    SUNDOWN DR           GAINESVILLEGA   30506-3605   Jan 1 2020   OR
                       HALL       07491636   EDWARDS     RASHELLE ANN         4460    STRICKLAND RD        FLOWERY BRGA    30542        May 1 2020   SC
                       HALL       06204718   EDWARDS     SUZANNE   LOUISE     4020    SUNDOWN DR           GAINESVILLEGA   30506-3605   Jan 1 2020   OR
                       HALL       00389996   EFFLER      DANNY     RAY        2577    OCONEE CIR           GAINESVILLEGA   30507        Aug 1 2020   NC
                       HALL       00389939   EFFLER      LEILANI   I          2577    OCONEE CIR           GAINESVILLEGA   30507        Aug 1 2020   NC
                       HALL       11793363   FLETCHER    KYLIE     ELIZABETH 2124     INDEPENDENCE LN      BUFORD     GA   30519        Jun 1 2019   AP
                       GWINNETT   08482943   YANCEY      RICHARD   L          1839    COLEVILLE OAK LN     LAWRENCEVGA     30046        Jun 1 2020   NY




  Ex. 2 to Petition:
                       HALL       11618941   PARHAM      KARIN     RUTH       6148    PORTSMOUTH DR        FLOWERY BRGA    30542        Jan 1 2020   AP




Braynard Declaration
                       HALL       02350934   PARHAM      RUSSEL    TODD       6148    PORTSMOUTH DR        FLOWERY BRGA    30542        Jan 1 2020   AP
                       HALL       07261931   PARKER      CHASE     EUGENE     1402    COVENTRY CT          GAINESVILLEGA   30504        Sep 1 2017   VA
                       HALL       00386864   JARDINE     MARY      DOLORES 506        BRADFORD ST NW       GAINESVILLEGA   30501        Mar 1 2020   SC
                       GWINNETT   11713861   ZHENG       HONG                 4340    CAMELLIA RIDGE WAY SWLILBURN    GA   30047        Oct 1 2018   MN
                       HALL       03556434   THOMAS      COURTNEY             260     CAPRI DR             GAINESVILLEGA   30506        Jun 1 2019   LA
                       HALL       05453247   FONDA       DAVID     WESLEY     3240    LAKE SEMINOLE PL     BUFORD     GA   30519        Jul 1 2019   VA
                       HALL       03326292   ROBERTS     MICHAEL   MADISON    1179    SPRINGDALE RD        GAINESVILLEGA   30501        Sep 1 2018   NJ
                       HALL       04226597   ROBERTS     REBECCA   HOSFORD 1179       SPRINGDALE RD        GAINESVILLEGA   30501        Sep 1 2018   NJ
                       HARRIS     08529925   CRYE        KATHERINE CORINNE    714     J ST                 PINE MOUNT GA   31823-3818   Jul 1 2018   CO
                       GWINNETT   08454774   WRIGHT      TAUSHIA   MARIE      4088    TIFFANY RAE CV       BUFORD     GA   30519        Apr 1 2020   OH
                       HALL       00384112   JOHNSON     LESLIE    MARCIA NOR4648     AUTUMN LEAF WAY      GILLSVILLE GA   30543        Feb 1 2020   MD
                       HARRIS     01901355   BOWEN       SABRIENA LAETA       144     MOBLEY CT            HAMILTON GA     31811        Sep 1 2020   VA
                       HARRIS     11516656   TRUAX       JASON     MICHAEL    759     SWEETBAY PKWY        HAMILTON GA     31811        Aug 1 2018   VA
                       HARRIS     11434908   TRUAX       KARI      LEANNE     759     SWEETBAY PKWY        HAMILTON GA     31811        Aug 1 2018   VA
                       HARRIS     03481019   BROWNING    DAVID     SCOTT      5253    GA HIGHWAY 354       PINE MOUNT GA   31822        Aug 1 2020   FL
                       HARRIS     03593478   BROWNING    JAI       SHANNON 5253       GA HIGHWAY 354       PINE MOUNT GA   31822        Aug 1 2020   FL
                       HARRIS     12385592   BROWNING    JESSE     JAMES TYLE 5253    GA HIGHWAY 354       PINE MOUNT GA   31822        Aug 1 2020   FL
                       HARRIS     06472434   BRUCE       BIANCA    P          355     BOYD BRANCH DR       UPATOI     GA   31829        Feb 1 2017   AL
                       HARRIS     06056403   BURKE       SYDNEY    LANIER     452     GOOSE CREEK RD       WEST POINT GA   31833-3734   Jul 1 2019   AL
                       HALL       07537451   LAURIA      RACHEL    MARIE      5919    TERRACE LAKE PT      FLOWERY BRGA    30542        Jan 1 2020   NY
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 279 of 559




                                                                                             Page 78
                                                                                   GA NCOA Out of State


                       HALL      08847797   WILSON    ANN       M           6551   GROVE PARK DR         HOSCHTON GA     30548-8264 Oct 1 2020   IN
                       HALL      10925430   WILSON    CATHERINE KIGHT       5755   SHORE ISLE CT         FLOWERY B RGA   30542      Jul 1 2020   VA
                       HALL      10636154   WILSON    HENRY     SHIELD      5949   LEGEND CT             HOSCHTON GA     30548      Oct 1 2020   CA
                       HARRIS    00027875   THOMPSON CHARLES    A           1751   KINGS GAP RD          HAMILTON GA     31811      Feb 1 2020   ND
                       HARRIS    01251090   THURMAN CYD         C           2715   GA HIGHWAY 208        CATAULA    GA   31804-3645 Sep 1 2019   KY
                       HARRIS    01249103   TIDD      MICHAEL   H           2282   FORTSON RD            FORTSON GA      31808      Aug 1 2020   AL
                       HOUSTON   08282155   LOUVIERE LEAH       JANE        408    MINTER DR             WARNER RO GA    31088-0729 Dec 1 2016   CO
                       HENRY     03936664   BARNES    LAWRENCE EDWARD       120    BRIANNA DR            STOCKBRIDGGA    30281-4883 Jun 1 2020   IL
                       HENRY     08514164   BALDWIN   SHANTAY   MONAY       304    HAWKEN TRL            MCDONOUG GA     30253      Sep 1 2020   FL
                       HENRY     07559080   BALDWIN   TIMOTHY               309    DANDELION CIR         MCDONOUG GA     30252-3717 Jun 1 2019   MS
                       HENRY     01721644   BALL      MARY      L           261    STONE RD              MCDONOUG GA     30253-7270 Sep 1 2020   TX
                       HENRY     02448879   LLOYD     ERNEST    C           2001   AMBER CHASE DR        MCDONOUG GA     30253-7038 Oct 1 2020   AR
                       HENRY     01403257   LOCKLIER CARY       ANN         250    DAILEYS PLANTATION DR MCDONOUG GA     30253      Aug 1 2020   SC
                       HENRY     02645315   LOCKLIER RICHARD    A           250    DAILEYS PLANTATION DR MCDONOUG GA     30253      Aug 1 2020   SC
                       HOUSTON   10025702   BROEILS   ALLISON   KATHERINE   100    DYNASTY TER           WARNER RO GA    31088      May 1 2020   VA
                       HOUSTON   08811125   BROOKS    AMANDA    LEIGH       102    COLUM CT              WARNER RO GA    31088      Jul 1 2020   NV
                       HOUSTON   11673578   BELCHER   TYANNE    C           514    GREENVIEW CT          BONAIRE    GA   31005      Jul 1 2020   AE
                       HOUSTON   08671776   BELL      GARRETT   MORGAN      142    PINEWOOD DR           BONAIRE    GA   31005      Jul 1 2020   FL
                       HENRY     10025433   TEKNIPP   WILLIAM   PHILIP      249    SUFFOLK WAY           MCDONOUG GA     30252      Jul 1 2018   FL
                       HENRY     06747732   WATTS     BENJAMIN MICHAEL      200    DINK SCOTT CT         ELLENWOODGA     30294      Jul 1 2019   TX
                       HENRY     01401239   WATTS     BETTY     AILINE      15     COUNTRY ROADS CIR     STOCKBRIDGGA    30281      Oct 1 2020   TX
                       HENRY     05264244   WATTS     KYLA      ARRIANNE    200    DINK SCOTT CT         ELLENWOODGA     30294-3172 Jul 1 2019   TX
                       HENRY     11497608   DOAN      AARON     WAYNE       100    CHIMNEY RIDGE TRL     STOCKBRIDGGA    30281      Oct 1 2020   KY
                       HENRY     11497605   DOAN      AIDAH     W           100    CHIMNEY RIDGE TRL     STOCKBRIDGGA    30281      Oct 1 2020   KY
                       HOUSTON   11039773   LINETT    MELANIE   TROUTMAN    4023   COOSA DR              BONAIRE    GA   31005      Oct 1 2020   SC
                       HOUSTON   07155022   BATTEN    JIMMY     DEAN        1012   PINE PL               PERRY      GA   31069      Oct 1 2019   TN
                       HOUSTON   08092580   BEASLEY   KAREN     LYNN        1513   SAM NUNN B LOT 57     PERRY      GA   31069      Sep 1 2019   FL




  Ex. 2 to Petition:
                       HENRY     10472451   WEST      SYLVIA    ELIZABETH   1145   EAGLES BROOKE DR      LOCUST GROGA    30248      Aug 1 2019   WA




Braynard Declaration
                       HENRY     01419327   WHARTON FAITH       DIANNE      264    DUE WEST DR           STOCKBRIDGGA    30281-6211 Sep 1 2020   KS
                       HENRY     10237752   MCDUFFIE TARYN      IMANI       1461   GRANBY LN             LOCUST GROGA    30248      Oct 1 2019   VA
                       HENRY     10385549   MCFARLANE OMAR      DANIEL      153    WAYPOINT DR           STOCKBRID GGA   30281      May 1 2020   TX
                       HOUSTON   11496698   KONING    DANIEL                274    HATHERSAGE DR         KATHLEEN GA     31047      Oct 1 2019   AE
                       HOUSTON   11497753   KONING    PATRICIA  ANNE        274    HATHERSAGE DR         KATHLEEN GA     31047      Oct 1 2019   AE
                       HENRY     10673407   CUADRADO LORI       ANN         152    LOSSIE LN             MCDONOUG GA     30253      Apr 1 2020   NC
                       HENRY     10771981   PATEL     DHARMESH B            3252   ALHAMBRA CIR          HAMPTON GA      30228      Sep 1 2020   VA
                       HOUSTON   11197997   JOHNSON M KIMBERLY DENISE       211    AUTUMN WOODS DR       WARNER RO GA    31088      Jun 1 2020   VA
                       HOUSTON   10286430   JOINER    MARK                  205    CROSSFIELD DR         WARNER RO GA    31088      May 1 2018   CA
                       HOUSTON   08562033   JOLLEY    DYLAN     MICHAEL     101    CHAPARRAL DR          PERRY      GA   31069      Sep 1 2019   DC
                       HENRY     05893728   WESLEY    NYRI      HYLTON      108    SHARPSTONE BND        STOCKBRIDGGA    30281      Oct 1 2020   FL
                       HOUSTON   12107927   KLING     ADAM      MICHAEL     222    MISTY VALLEY LN       BONAIRE    GA   31005      May 1 2019   VA
                       HENRY     07611465   KABO      VINCENT   KARIUKI     140    ADRIAN DR             STOCKBRIDGGA    30281-3012 Sep 1 2020   PA
                       HENRY     12099575   THORPE    DEVON     JAMES       125    TRADITIONS LN         HAMPTON GA      30228      May 1 2020   CA
                       HOUSTON   08730368   HULL      ADAM      BLAKE       124    SHADY GROVE LN        KATHLEEN GA     31047-2043 Feb 1 2017   NC
                       HOUSTON   04290629   HUNT      NORMAN    J           109    WOODCARVER TRL        WARNER RO GA    31093-1049 Jun 1 2020   WA
                       HENRY     10113234   HARRELL   KEREISHA EARLENE      261    HUNTING CT            JONESBORO GA    30236      Dec 1 2019   IL
                       HOUSTON   12526464   TURNER    KASSANDRA             1485   LEVERETTE APT # 1704 WARNER RO GA     31088      Oct 1 2020   CO
                       HOUSTON   04896107   TURNER    KENNETH   CARDALE     131    LINDA KAY CT          WARNER RO GA    31088      Nov 1 2018   AE
                       HOUSTON   10861014   WILSON    KAREEM    ANTINIO     106    WESTON DR             KATHLEEN GA     31047      Jun 1 2019   IL
                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 280 of 559




                                                                                          Page 79
                                                                                    GA NCOA Out of State


                       HOUSTON 08729368      WILSON     MARISA    GAIL       124    AMELIA DR             BYRON      GA   31008        Mar 1 2019   MO
                       HENRY      05697635   MITCHELL BRYAN       STEVEN     324    ROYAL CRESCENT WAY    STOCKBRID GGA   30281        Sep 1 2020   VA
                       HENRY      07697654   ZAMORA     ILEANA    RAQUEL     7005   DUNCAN WALK           MCDONOUG GA     30252-8619   Oct 1 2020   CA
                       HOUSTON 04052611      DALY       JASON     PHILLIPS   6080   LAKEVIEW R APT 2404   WARNER RO GA    31088        Sep 1 2020   FL
                       HENRY      07467258   NEWALU     KENNETH   BLAKE      4020   BROOKDALE CT          MCDONOUG GA     30253        Jun 1 2019   AZ
                       HENRY      10549546   SAMUEL     PAMELA    HAYGOOD    322    GOLDENROD DR          STOCKBRIDGGA    30281        Oct 1 2018   SC
                       HENRY      10999309   SANDERS ARIANNA      MARIE      904    STONE RDG             MCDONOUG GA     30252        Aug 1 2017   FL
                       HOUSTON 05419471      MEADOWS CHAD         WESLEY     110    JANA CT               WARNER RO GA    31088        Aug 1 2019   TX
                       HOUSTON 07954824      MEADOWS MORGANNE LEIGH          110    JANA CT               WARNER RO GA    31088        Aug 1 2019   TX
                       JACKSON    11829936   LEIGHOW    ANGELA    R          160    OLD RIDGE RD          COMMERCE GA     30529        May 1 2020   AR
                       HENRY      05644731   WRIGHT     CHRYSTAL MICHELLE    280    EDISON DR             STOCKBRIDGGA    30281        Jan 1 2020   TX
                       JOHNSON 04936953      LILLARD    MATTHEW GALEN        1564   JIM UNDERWOOD RD      WRIGHTSVIL GA   31096        Aug 1 2019   PA
                       HOUSTON 00777907      REGISTER MARTHA      C          108    LAKE POINTE DR        WARNER RO GA    31088-7601   Oct 1 2020   VA
                       HENRY      06597272   REYNOLDS LOUIS       DAVID      271    LANTANA DR            LOCUST GROGA    30248        Oct 1 2020   TX
                       JEFF DAVIS 07659960   WARNOCK JESSICA      RENEE      16     PECAN DR              HAZLEHURS GA    31539        Nov 1 2019   PA
                       JEFF DAVIS 07325169   WARNOCK NOLAN        EVERETT    16     PECAN DR              HAZLEHURS GA    31539        Jan 1 2020   PA
                       JEFF DAVIS 01170752   WATERS     LAURA     LAND       33     S CROMARTIE ST        HAZLEHURS GA    31539        Sep 1 2019   FL
                       JEFF DAVIS 10884449   WHITE      ALLISON   BEVERLY    203    OWL HEAD TRL          HAZLEHURS GA    31539        Sep 1 2018   AK
                       JONES      07253886   SHUPE      CASSANDRA SUE        412    OLD RIVER RD          JULIETTE   GA   31046        Jul 1 2018   ND
                       LOWNDES 07636933      EDWARDS KAMEIL                  4033   STUDSTILL RD          VALDOSTA GA     31605-4880   May 1 2017   AE
                       MERIWETHE 12786912    BOOKER     TEQUILA   SHAMEZ     50     RIGGINS FERRY RD      WOODBURY GA     30293        Dec 1 2017   HI
                       LIBERTY    11911478   LEDET-HILL CHRISTINE AMAN       7226   FRASER CT APT # A     FORT STEWAGA    31315        Oct 1 2019   CO
                       LOWNDES 01205218      AMIOT      JAMES     P          3772   LITTLE JOHN CIR       VALDOSTA GA     31606-1333   Dec 1 2018   FL
                       LOWNDES 11719768      ANDERSON ASHLEY      DICKERT    4915   SINGLE BARRELL RD     LAKE PARK GA    31636        Jan 1 2020   FL
                       LOWNDES 01222360      ANDERSON CARL        WILLIS     4773   MADISON HWY           VALDOSTA GA     31601-8104   Sep 1 2020   TN
                       LOWNDES 10933215      ANDERSON JASON       DAVID      5140   NORTHWIND APT 101     VALDOSTA GA     31605        May 1 2019   MS
                       LOWNDES 10586026      ANDERSON JOSHUA      JORDAN     318    CRESTVIEW DR          VALDOSTA GA     31602        Mar 1 2017   AL




  Ex. 2 to Petition:
                       LIBERTY    11998844   HAGERTY MICHAEL      DENNIS     9      WYNN PL               FORT STEWAGA    31315        Jul 1 2019   PA




Braynard Declaration
                       LIBERTY    12771933   HANNA      MADISON   JULIA      475    LAKE ROSALIND DR      MIDWAY     GA   31320        Jul 1 2017   NC
                       LIBERTY    06117751   KINSEY     ALISHA    LA FAY     416    MELONEY DR            HINESVILLE GA   31313        Aug 1 2019   IN
                       LIBERTY    10449838   KINSEY     DONTELLE SHAUN       416    MELONEY DR            HINESVILLE GA   31313        Aug 1 2019   IN
                       JACKSON    04362972   EDMUNDS NANCY        BROOME     540    JAMES MAXWELL RD      COMMERCE GA     30529        Feb 1 2019   SC
                       JACKSON    12674256   KRAUS      ASHLEY    RENEE      3748   ATHENS HWY            JEFFERSON GA    30549        Sep 1 2020   NY
                       LAURENS    07152244   WARD       SHELDON   RODREGAS   1701   CLAXTON DAAPT E2      DUBLIN     GA   31021        Aug 1 2020   AL
                       LOWNDES 01206599      MOORE      ROSSIE    B          402    GORNTO RD             VALDOSTA GA     31602        Jun 1 2019   FL
                       LOWNDES 12483145      MORALES SHIQUITA     DENISE     4707   MCALLISTER ST         VALDOSTA GA     31605        Aug 1 2020   IL
                       MADISON    11012355   BRENNAN LILA                    4207   NOWHERE RD            ATHENS     GA   30601        Sep 1 2019   NC
                       LOWNDES 08479112      HOFFMAN ELLSWORTH LEONARD       4878   LORI ST               VALDOSTA GA     31605-6348   Apr 1 2018   IL
                       LOWNDES 08763571      HOFFMAN NANCY        ANN        4878   LORI ST               VALDOSTA GA     31605        Apr 1 2018   IL
                       LOWNDES 05650964      HOLSENDOL BRANDY     NICOLE     3808   MERRIMAN CT           VALDOSTA GA     31605        Sep 1 2018   WY
                       LIBERTY    08528418   WISTEHUFF KASSANDRA MARIE       4746   SUNBURY RD            MIDWAY     GA   31320        Jun 1 2020   AZ
                       LIBERTY    05935202   WOOD       ALICIA    CHEVETTE   208    SEQUOIA CIR           HINESVILLE GA   31313        Aug 1 2019   LA
                       LIBERTY    01074052   WOOD       DORIS     JEAN       208    SEQUOIA CIR           HINESVILLE GA   31313-5617   Aug 1 2019   LA
                       LIBERTY    10941617   WILLIAMS   SAMANTHA JO          121    CROSBY DR             HINESVILLE GA   31313        Oct 1 2019   NJ
                       MADISON    12042096   BIRCHFIELD FRANKLIN DAVID       407    VETERANS DR           DANIELSVILLGA   30633        Jul 1 2020   IN
                       LIBERTY    12392921   ZABRISKIE CHRISTINE MURPHY      28     SUNFLOWER ST          FORT STEWAGA    31315        Jul 1 2020   NC
                       LEE        11337975   ABBOTT     TONI      JEAN       166    LIVE OAK DR           LEESBURG GA     31763        Aug 1 2020   VA
                       LIBERTY    12394400   WILLIAMS   ASHANI    SYMONE     12     AUDIE MURPHY WAY      FORT STEWAGA    31315        Mar 1 2020   NC
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 281 of 559




                                                                                          Page 80
                                                                                  GA NCOA Out of State


                       MCDUFFIE 11702779    BROOKS    JOSHUA    CALEB      232    WHITEOAK ESTATES CIR THOMSON GA      30824        Jun 1 2020   SC
                       LOWNDES 03966825     EMANUEL TERESA      DANETTE    5      PINEDALE CIR         VALDOSTA GA     31602        Nov 1 2017   AZ
                       LOWNDES 11773980     EMERY     EMILY     LUCILLE    3715   N VALDOST AAPT 198   VALDOSTA GA     31602        Aug 1 2018   VA
                       LOWNDES 03385978     EPLEY     HEATHER   CATLETT    3606   KNIGHTS MILL DR      VALDOSTA GA     31605        Aug 1 2017   AE
                       LOWNDES 06641078     EPLEY     JEREMY    DAVID      3606   KNIGHTS MILL DR      VALDOSTA GA     31605        Aug 1 2017   AE
                       LOWNDES 11043128     EVANS     AMARI     JA'NAE     4318   SANDY SPRINGS DR     VALDOSTA GA     31605        Aug 1 2020   NE
                       LIBERTY   11949150   AUGUST    RAPHAEL   RENE       501    BURKE DR UNIT 817    HINESVILLE GA   31313        Sep 1 2020   TX
                       LIBERTY   12390094   AUSTIN    KATIE     MALINDA    13     FORREST AVE          FORT STEWAGA    31315        Jul 1 2020   AE
                       LIBERTY   10346852   AWOH      CHRISTIAN AWOHASONG124      GRANDVIEW DR         HINESVILLE GA   31313        Oct 1 2020   SC
                       LEE       12347277   WILSON    JAY       THOMAS     242    SCOTT RD             LEESBURG GA     31763        Oct 1 2020   CO
                       LEE       06022907   WYATT     HOLLY     CAMILLE    102    IVEY GREEN TRL       LEESBURG GA     31763        Oct 1 2019   UT
                       LEE       12309483   WYATT     JOSEPH    DEWAYNE 126       SENAH DR             LEESBURG GA     31763        Aug 1 2020   UT
                       MONROE    00167515   HILL      MARVIN    EUGENE     190    CHEROKEE TRAIL       FORSYTH    GA   31029        Sep 1 2019   AL
                       LEE       04330080   WILLIS    ELIZABETH DENISE     106    CRIS ANN ST          LEESBURG GA     31763-4335   Feb 1 2020   AL
                       LEE       10731965   WILLIS    REBECCA   JORDAN     106    CRIS ANN ST          LEESBURG GA     31763        Feb 1 2020   AL
                       LOWNDES 12151891     GIBBS     CHARLES   LEE        1805   N LEE ST             VALDOSTA GA     31602        Mar 1 2020   FL
                       LOWNDES 11537638     GARDNER JULIA       MARIE      3715   N VALDOSTAAPT 4      VALDOSTA GA     31602        Aug 1 2019   TX
                       LOWNDES 10667009     GARNER    SHELBY    RENEE      3501   TRIPLE LAKE CIR      VALDOSTA GA     31601        Oct 1 2020   FL
                       LOWNDES 10051477     GARRETT   TYLER     BRITTON    3670   KNIGHTS MILL DR      VALDOSTA GA     31605        May 1 2017   ND
                       MUSCOGEE 12511889    FERGUSON KATY       ANN        1700   FOUNTAIN C APT 107   COLUMBUS GA     31904        Jul 1 2020   PA
                       LONG      07693945   FORBES    ASHLEY               663    MANCEY GARRASON LOOLUDOWICI GA       31316        Jul 1 2020   TX
                       MERIWETHE 10462501   SMITH     KERSTEN   VICTORIA   610    CLARK RD             GAY        GA   30218        May 1 2020   AL
                       LUMPKIN   10627547   WHETSTONEHAYDEN     ANDREW     29     S DERRICK SAPT 3     DAHLONEGA GA    30533        Jun 1 2020   AR
                       MUSCOGEE 10384117    FALLIN    CRAIG     LAMAR      4      MOSSDALE CT          COLUMBUS GA     31909        Jul 1 2020   AL
                       LOWNDES 08576613     BURT      THAD      NEWTON     3608   BECKY ST             VALDOSTA GA     31605        Apr 1 2019   IL
                       MORGAN    12283967   WRIGHT    AR'MOND   RYDEZ      149    WILLIAMS ST          RUTLEDGE GA     30663        Nov 1 2017   CO
                       MORGAN    03183545   ZIMMER    MICHAEL   PETER      317    PINE ST              MADISON    GA   30650        Aug 1 2019   LA




  Ex. 2 to Petition:
                       MUSCOGEE 01784907    EVERMON ADA         J          965    FARWELL DR           COLUMBUS GA     31906        Aug 1 2018   AL




Braynard Declaration
                       LOWNDES 11395809     JOHNSON BRADLEY     OSCAR      3504   EMMAUS RD            VALDOSTA GA     31605        Feb 1 2020   FL
                       MONROE    00162434   TERRELL   DAVID     TRENT      71     WADLEY STATION LN    MACON      GA   31210        Jul 1 2020   LA
                       MUSCOGEE 10723035    EDWARDS JENNIFER PERKINSON 1602       SUMMIT DR            COLUMBUS GA     31906        Jul 1 2020   VA
                       MUSCOGEE 06361473    EDWARDS JESSICA     DENISE     518    SOUTHERN PINES DR    COLUMBUS GA     31907        Nov 1 2017   KS
                       MUSCOGEE 12489964    ALEXANDER DERCRESHA ADDIDORA 6300     MILGEN RD APT 1369   COLUMBUS GA     31907        Oct 1 2020   AL
                       MUSCOGEE 04403688    DEAN      GERRY     D          3715   ROBIN RD             COLUMBUS GA     31906-4532   Apr 1 2020   TX
                       MURRAY    03821101   SOSEBEE   SONJA     MARIE      310    WILDWOOD DR          CHATSWOR TGA    30705        Oct 1 2020   TN
                       MUSCOGEE 11017981    ALEXANDER WESLEY               1670   WILDWOOD AVE         COLUMBUS GA     31906        Aug 1 2017   TN
                       MUSCOGEE 10723036    EDWARDS PHILIP      BRIAN      1602   SUMMIT DR            COLUMBUS GA     31906        Jul 1 2020   VA
                       MONROE    00791880   BRANCH    LISA      LARKIN     228    GARR RD              JACKSON    GA   30233-6465   Aug 1 2018   SC
                       MUSCOGEE 07144733    AKINS     REIA      CHRISTINE 18      WHITEHAVEN CT        COLUMBUS GA     31909        Jan 1 2018   CO
                       MUSCOGEE 05375902    AKINS     WILLIAM   BRADLEY    18     WHITEHAVEN CT        COLUMBUS GA     31909        Jan 1 2018   CO
                       LOWNDES 10930148     NEEMAN    EDWARD    JAMES      480    MURRAY RD APT E 101  VALDOSTA GA     31602        Apr 1 2018   NY
                       MUSCOGEE 07843824    DAVIS     TAMARA    JAI        130    BUTTS ST    B        FORT BENNI GA   31905        Jun 1 2019   MD
                       MUSCOGEE 10975633    DAVIS     TREAVON   SHAHEIM    5800   MILGEN RD APT 10     COLUMBUS GA     31907        May 1 2020   AL
                       MUSCOGEE 03654845    DAWAHARE ANNE       GARGIULO 7358     WINDING RIDGE RD     COLUMBUS GA     31904-1940   Oct 1 2020   NC
                       MUSCOGEE 10704206    DAWAHARE JAMES      HARDING    7358   WINDING RIDGE RD     COLUMBUS GA     31904        Oct 1 2020   NC
                       MUSCOGEE 03654838    DAWAHARE WILLIAM    J          7358   WINDING RIDGE RD     COLUMBUS GA     31904-1940   Oct 1 2020   NC
                       MUSCOGEE 07526742    DAWSON    JESSIE    LAURICE    1514   FOREST AVEAPT 28     COLUMBUS GA     31906        Feb 1 2020   AL
                       MILLER    11021059   WORSLEY JOHN        CALEB DAVIS139    OLD STEER HOLE RD    COLQUITT GA     39837        Apr 1 2020   TX
                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 282 of 559




                                                                                         Page 81
                                                                                   GA NCOA Out of State


                       LOWNDES    10676674   LLOYD     MEGHAN    AILEEN     4763   WILBANKS AVE          VALDOSTA GA      31605        Jun 1 2018   AE
                       LIBERTY    08637546   NORRIS    ELIZABETH KATHERINE 249     GLENN BRYANT RD       HINESVILLE GA    31313        Jun 1 2020   MD
                       LIBERTY    01071414   O'NEAL    BOBBY     E          623    HUCKLEBERRY LN        HINESVILLE GA    31313-4709   Aug 1 2019   LA
                       LOWNDES    07741800   JONES     DAWN      LARAE      4079   GRAMERCY APT AA2      VALDOSTA GA      31605        Aug 1 2020   SC
                       LOWNDES    11038788   JONES     ISAAC     MICHAEL    4573   SAN SABA DR           HAHIRA      GA   31632        Aug 1 2019   AL
                       OCONEE     10629875   SMITH     NICHOLAS             1420   JULIAN DR             WATKINSVIL GA    30677        Jun 1 2018   FL
                       MORGAN     03246159   KUMAR     SAMANTHA ROBINSON 568       BURNEY ST             MADISON     GA   30650        Jan 1 2018   NJ
                       MURRAY     11160218   HAZY      DIANA     JEAN       149    MCBRYER RD            CHATSWOR TGA     30705        Aug 1 2020   FL
                       LOWNDES    07642330   JOHNSON JANICE      BROOKE     4217   ROXBURY DR            VALDOSTA GA      31605        Jul 1 2020   MA
                       LOWNDES    08081332   JOHNSON KEVIN       BARRY      3841   STRATFORD CIR         VALDOSTA GA      31605        Jul 1 2020   FL
                       LOWNDES    10989393   JOHNSON LOGAN       MCKINLEY 3841     STRATFORD CIR         VALDOSTA GA      31605        Jul 1 2020   FL
                       LOWNDES    12495010   JOHNSON NICKOLAS TURNER        3841   STRATFORD CIR         VALDOSTA GA      31605        Jul 1 2020   FL
                       LOWNDES    08014207   JOHNSON STEPHANIE RENEA        3841   STRATFORD CIR         VALDOSTA GA      31605        Jul 1 2020   FL
                       MILLER     07549691   JACKSON   EARNEST              2129   GRIGGS LUCILLE RD     BLAKELY     GA   39823-3067   Feb 1 2020   FL
                       MILLER     03361246   JONES     SARAH     BEDSOLE    920    GA HIGHWAY 27 S       COLQUITT GA      39837        May 1 2019   SC
                       NEWTON     08798570   BRATHWAITESHIMIKA   ALEXANDRIA90      ROSEWOOD CIR          COVINGTON GA     30016        Jul 1 2019   NY
                       NEWTON     10726125   BRIGGS    SHAYLA    MARIE      416    GREENLEAF RD          CONYERS GA       30013        Jul 1 2019   MD
                       MUSCOGEE   12075160   HAILEY    SABRINA   M          3390   N LUMPKIN RAPT 1108   COLUMBUS GA      31903        Jul 1 2019   AL
                       MUSCOGEE   12428124   SAMUEL    ALEXANDRA CHEYANNE 8500     FRANCISCANAPT 1034    COLUMBUS GA      31909        Aug 1 2020   TN
                       MUSCOGEE   05857441   SANDERS CHRISTOPHEALLAN        3911   CRESTVIEW DR          COLUMBUS GA      31904        Dec 1 2019   AL
                       COBB       11941407   CONNELL   ELIZABETH EILEEN     4555   RIVER PKW Y J         ATLANTA     GA   30339        Oct 1 2020   NV
                       CHATHAM    05855303   ANDREWS HENRY       CHARLES    832    TIBET AVE             SAVANNAH GA      31406-4450   Jun 1 2017   VA
                       CHATHAM    04209681   ANDREWS KATHY       MARTIN     832    TIBET AVE             SAVANNAH GA      31406-4450   Jun 1 2017   VA
                       CHATHAM    03323696   ANDREWS LISA        ELAINE     255    PINK DOGWOOD LN       POOLER      GA   31322        Apr 1 2020   FL
                       CHEROKEE   11967841   MULLANEY SEAN       P          216    REGENCY CT            ACWORTH GA       30102        Sep 1 2020   NC
                       CHEROKEE   11967007   MULLANEY TARYN      MARANDA 216       REGENCY CT            ACWORTH GA       30102        Sep 1 2020   NC
                       COBB       07976105   CARBALLAL CRYSTAL   COFFMAN 4295      KING VALLEY DR SE     SMYRNA      GA   30082-4224   Aug 1 2017   KY




  Ex. 2 to Petition:
                       COBB       08586739   CARBERRY ROXIE      CATHERINE 1806    LAKESIDE LN           ATLANTA     GA   30339        Sep 1 2018   WA




Braynard Declaration
                       COBB       08878011   CARD      AUSTIN    LAWRENCE 2858     ARABIAN CT NE         MARIETTA GA      30062-4648   Jul 1 2020   VA
                       BRYAN      06846528   MILNER    JOSEPH    A          250    RED OAK DR            RICHMOND HGA     31324        Oct 1 2017   NY
                       BALDWIN    05868120   STEVENSON APRIL     CHRISTINA 232     CORRAL RD NE          MILLEDGEVI LGA   31061        Sep 1 2017   VA
                       COBB       07188609   HOPE      HOWARD    LEE        1003   SOARING WAY           MARIETTA GA      30062        Aug 1 2017   PA
                       COBB       11409718   HOPE      MORGAN    ASHLEY     1510   AUGUSTA DR SE         MARIETTA GA      30067        May 1 2020   NY
                       CLAYTON    05298673   NEWSOME CHRISTINE              2285   LANIER PL             MORROW      GA   30260        Jun 1 2020   FL
                       BIBB       11634824   POWELL    JERRIONNA ALEESHA    5744   THOMASTONUNIT 8401    MACON       GA   31220        Jul 1 2020   TX
                       BIBB       11583134   POWELL    MARTIN    LUTHER     5744   THOMASTONUNIT 8401    MACON       GA   31220        Jul 1 2020   TX
                       COBB       07348276   FREY      WESLEY    SEVERIN    1166   BUTTON HILL RD NW     KENNESAW GA      30152        Nov 1 2019   SC
                       CHEROKEE   07321790   SEPULVEDA ALICE     CHAVEZ     320    SCARLETT LN           WOODSTOCKGA      30188-2868   Oct 1 2020   NC
                       CHEROKEE   05904259   SEPULVEDA MIGUEL    ANGEL SAAIB320    SCARLETT LN           WOODSTOCKGA      30188-2868   Oct 1 2020   NC
                       BIBB       02600553   WILLIAMS  MARJORIE DENISE      2782   LAKESHORE AVE         MACON       GA   31217        Jan 1 2019   VA
                       COBB       10463310   MCKENZIE COURTNEY TAYLOR       3222   AVIARY CT NW          ACWORTH GA       30101        Jul 1 2019   AL
                       CHEROKEE   06956314   CONDREY JESSICA     MARIE      905    RANCH DR              CANTON      GA   30114        May 1 2020   CA
                       CHEROKEE   08542895   CONDREY SETH        BRANDON 905       RANCH DR              CANTON      GA   30114        May 1 2020   CA
                       CAMDEN     11363108   KURTZ     LEAH      DAWSON     241    BROOKLET CIR          SAINT MARY GA    31558        Jun 1 2020   KY
                       CAMDEN     12004726   KURTZ     TYLER     PAGE       241    BROOKLET CIR          SAINT MARY GA    31558        Jun 1 2020   KS
                       CHEROKEE   03220500   EVANS     STEPHEN   GARDNER 100       DOWNSBY LN114         WOODSTOCKGA      30189        Apr 1 2020   TN
                       CHATHAM    12038515   FATZINGER SEAN      DOUGLAS 10        MACKAY LN             SAVANNAH GA      31411        Jun 1 2020   TX
                       CHATHAM    11018268   FAVOR     RAVEN     DENISE     117    ACAPELLA AVE          POOLER      GA   31322        Jun 1 2020   SC
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 283 of 559




                                                                                          Page 82
                                                                                    GA NCOA Out of State


                       COBB     07153144   CRAWFORD ERIKA       DANIELLE    2151    CUMBERLA N 1007       ATLANTA    GA   30339        Sep 1 2020   TX
                       CHATHAM 12161887    MOLNAR     ROBYN                 114     W GASTON S1/2         SAVANNAH GA     31401        Mar 1 2020   NC
                       CHATHAM 12156512    MONTANEZ MICHAEL     JAMES       309     GALLERY WAY           POOLER     GA   31322        Aug 1 2020   AL
                       CHATHAM 08801372    MONTGOMERCRYSTAL     SHANIECE    209     HOLIDAY CIR           SAVANNAH GA     31419-9611   Jan 1 2018   VA
                       BAKER    00575515   MATHIS     CANDI     LEEANN      1250    PRETORIA RD           NEWTON    GA    39870        Jun 1 2020   SC
                       BRYAN    11667279   VELEZ      JUAN      RUBEN       15      GENTRY WAY            RICHMOND HGA    31324        Jun 1 2019   AE
                       BRYAN    08732253   VERNON     DIANE     ELIZABETH   599     OXFORD DR             RICHMOND HGA    31324        Feb 1 2019   NC
                       CHATTOOGA10575208   PRICE      TYLER     LEE         42      RALPH CHA MAPT 42     MENLO      GA   30731        Aug 1 2018   TN
                       CHATTOOGA11924998   RATLIFF    MICHAEL   LEN         64      ELLENBURG SUBDIVISIO NSUMMERVILLGA    30747        Nov 1 2019   AL
                       CHATTOOGA04550579   RATLIFF    REGENA    KAYE        64      ELLENBURG SUBDIVISIO NSUMMERVILLGA    30747-5104   Nov 1 2019   AL
                       BRANTLEY 12073115   GRIMSHAW BEVERLY     A           19221   HWY 82 E              NAHUNTA    GA   31553        Oct 1 2020   FL
                       BIBB     10013273   NEWMAN     KAREN     LEIGH       3990    RIVERSIDE PAPT 1103   MACON      GA   31210        Sep 1 2020   SC
                       BIBB     10988373   NEWSOME SARAH        NELL        3876    NORTHSIDE APT 901     MACON      GA   31210        Aug 1 2020   TX
                       COBB     02586547   CLARK      MARY      ANN         3065    MISSION RIDGE CT      ATLANTA    GA   30339        Aug 1 2018   MD
                       CLARKE   10641668   CONLAN     JAIME     NICOLE      211     NORTH AVE APT 811     ATHENS     GA   30601        Jan 1 2020   WA
                       CARROLL  08441753   FOSTER     CHRISTOPHERASHAD      912     LOVVORN RDAPT 514B    CARROLLTO GA    30117        Jun 1 2020   NC
                       CARROLL  06757444   MUNDY      HARCOURT BRENT        106     DUNES CT              CARROLLTO GA    30116-6077   Oct 1 2020   FL
                       CARROLL  06889753   MUNDY      MARGARET ANN          106     DUNES CT              CARROLLTO GA    30116-6077   Oct 1 2020   FL
                       CARROLL  08203004   MURRAY     DEVON     DENZELL     915     LOVVORN RDAPT 510     CARROLLTO GA    30117        Sep 1 2020   NV
                       CANDLER  11703194   PAGE       CHARLES   EDWARD      460     MILES RD              METTER     GA   30439        Oct 1 2020   OH
                       BULLOCH  12475930   KLEINLEIN AUSTIN     PARRISH     1020    HUNTERS POINTE DR     STATESBOR GA    30461        Aug 1 2020   MS
                       COBB     07851572   HUNTER     CHRISTOPHEEUGENE      750     FRANKLIN GT29E        MARIETTA GA     30067        Sep 1 2020   IN
                       COBB     05048755   HUNTER     JOSHUA    REID        3926    PINEVIEW DR SE        SMYRNA     GA   30080        Jul 1 2020   TX
                       COBB     11506606   HUNTER     MARY      M           1716    TERRELL MILQ13        MARIETTA GA     30067        Oct 1 2019   VA
                       BURKE    07812242   TEPPENPAW CHARLES    HUTSON      227     CREST RIDGE DR        WAYNESBO RGA    30830        Jun 1 2020   TN
                       BARTOW   11997520   WATERS     JOHN      R           13      WALNUT LN NE          CARTERSVIL GA   30121        Aug 1 2020   FL
                       COBB     10754544   KETCHUP    CHRISTIAN MICHAEL     5800    OAKDALE RD167         MABLETON GA     30126        Aug 1 2020   FL




  Ex. 2 to Petition:
                       CHATHAM 11264824    BAILEY     DUSTIN    RYAN        824     E 34TH ST             SAVANNAH GA     31401        May 1 2019   NY




Braynard Declaration
                       BRYAN    01604533   WESTBERRYDENISE      LOVELL      54      BLUE HERON CT         RICHMOND HGA    31324-3424   Oct 1 2020   NC
                       BRYAN    01519282   WESTBERRYRONNIE      GILFORD     54      BLUE HERON CT         RICHMOND HGA    31324-3424   Oct 1 2020   NC
                       CLAYTON  12273090   MONTGOMERJOSHUA      BRANDON     625     COUNTRY LANE DR       JONESBOR O GA   30238        Sep 1 2020   FL
                       BARTOW   03021763   FARMERY KARI         ANN         6631    OAK FARM DR SE        ACWORTH GA      30102        Dec 1 2019   AL
                       CARROLL  06375417   NEWLIN     KATHERINE REBECCA     207     TURTLE CV             CARROLLTO GA    30116        Nov 1 2019   NC
                       CHATHAM 05527581    TALLANT    LINDA     COSTIN      802     OEMLER LOOP           SAVANNAH GA     31410        Apr 1 2020   FL
                       CHATHAM 03821076    GREENE     THOMAS    DAVID       1336    W US HIGHWAY 80       BLOOMINGD GA    31302        Jul 1 2018   DC
                       CARROLL  08196175   HOYLE      PATRICK   W           126     W WOODLAND MNR        TEMPLE     GA   30179-5808   Oct 1 2020   FL
                       CARROLL  08144826   HOYLE      SHARON    MICHELE     126     W WOODLAND MNR        TEMPLE     GA   30179-5808   Oct 1 2020   FL
                       CHATHAM 10657152    MCKINNEY SCOTT       CASEY       4       W 52ND ST APT D       SAVANNAH GA     31405        Apr 1 2019   CA
                       CHATHAM 10591829    MCKINSTRY SEAN       PAUL        601     MCLAWS ST             SAVANNAH GA     31405        Aug 1 2020   WI
                       CHEROKEE 00510422   STANLEY    CLARENCE DAVID        236     FAYE DR               CANTON     GA   30114-9752   Jun 1 2020   FL
                       CHATHAM 11689446    STERK      DOUGLAS JAY           15      ASHWOOD CT            POOLER     GA   31322        Sep 1 2018   AE
                       CHATHAM 12634581    STERK      JENNY     SUE         15      ASHWOOD CT            POOLER     GA   31322        Sep 1 2018   AE
                       CHATHAM 01576038    STEVENS    CHRISTINE             82      RISTONA DR            SAVANNAH GA     31419        Apr 1 2020   NC
                       BRYAN    10593468   WILLIAMSON KAMILI    MONTRICE    3770    GARDEN HILL LOOP LOO PRICHMOND HGA    31324        Sep 1 2018   SC
                       BRYAN    06695780   WILSON     DEMETRIUS GARRY       165     TRALEE CT             RICHMOND HGA    31324-5363   Aug 1 2018   AE
                       BRYAN    06541920   WILSON     NATASSIA RENEE        335     MINER DR              RICHMOND HGA    31324        Oct 1 2020   TN
                       BRYAN    12519192   WINE       KELLIE    ANN         142     DEARBORN DR           RICHMOND HGA    31324        Aug 1 2020   VA
                       COBB     11514848   DEANS      SHARON    DENISE      2116    PEACH LN SE           SMYRNA     GA   30080        Oct 1 2020   MO
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 284 of 559




                                                                                           Page 83
                                                                                   GA NCOA Out of State


                       COBB       06583154   FRIESON    GWENDOLYNDEENEEN    1557   TERRELL MIL3800B      MARIETTA GA     30067        May 1 2019   MS
                       COBB       07056765   DUDLEY     JACOB     TAYLOR    409    PLANTATION RD SW      SMYRNA     GA   30082        Oct 1 2020   TX
                       BARTOW     10479252   RODRIGUEZ EZEKIEL    LEE       12     TABASCO CAT CT        CARTERSVIL GA   30120        Sep 1 2020   NM
                       CATOOSA    06090320   WALKER     BEVERLY   DENISE    92     AGAPPA LN             RINGGOLD GA     30736        Apr 1 2020   TN
                       CLAYTON    10693625   WILSON     ALTON               2708   STANCIL BLVD          JONESBORO GA    30236        Nov 1 2018   DC
                       CARROLL    06326189   ODEN       CINTHIA   RENEE     604    SAGE ST               TEMPLE     GA   30179-3759   Oct 1 2020   AL
                       CARROLL    02173278   ODEN       JEFFERY   WAYNE     604    SAGE ST               TEMPLE     GA   30179-3759   Oct 1 2020   AL
                       CHEROKEE   05234654   MOODY      IVONNE    FERNANDEZ 201    VILLAGE SQUARE DR     WOODSTOCKGA     30188        Jun 1 2020   FL
                       CHEROKEE   06825212   MOORE      BRANDON GREGORY 702        RIDGEVIEW LN          WOODSTOCKGA     30188        Dec 1 2018   AP
                       CHEROKEE   10092792   GARDNER KATIE        ELIZABETH 2026   MEADOWS DR            WOODSTOCKGA     30188        Oct 1 2019   NC
                       CHEROKEE   02566124   GARDNER LESLIE       THOMAS    2073   FAIRWAY CROSSING DR WOODSTOCKGA       30188-3543   Jul 1 2020   SC
                       BRYAN      06973599   ZORNES     HUGH      JERRELD   24     DEMERIES LAKE CT      RICHMOND HGA    31324        Oct 1 2019   LA
                       BRYAN      06589064   ZORNES     LINDA     J         24     DEMERIES LAKE CT      RICHMOND HGA    31324        Oct 1 2019   LA
                       COBB       08931374   GORDON     ALEXIS    PARIS     1264   EMMA JEAN PL SW       MARIETTA GA     30064        May 1 2019   MS
                       COBB       01969230   GORDON     BASIL     E         1206   TREES OF KENNESAW PK KENNESAW GA      30152        Aug 1 2020   FL
                       CATOOSA    00407687   CAIN       MAVIS     BROCK     607    BROCK CIR             RINGGOLD GA     30736-7436   Dec 1 2018   TX
                       CATOOSA    08121009   CALHOON JOHN         DALE      31     HICKEY LN             RINGGOLD GA     30736        Oct 1 2020   TN
                       BARROW     10055339   LEONIDOV FAKATRINA             311    ALEXANDER LN          BETHLEHEM GA    30620        Oct 1 2020   SC
                       CAMDEN     11088143   PATON      MALLORY  LANAE      170    DEALS CIR S           WOODBINE GA     31569        Sep 1 2020   NY
                       BIBB       08598283   SMALLS     BRYANNA  CHRISTINE 1968    CLINTON RD APT J      MACON      GA   31211        Jul 1 2020   SC
                       COBB       10171365   NORWOOD KENDRA      NICOL      1848   KRISTEN MILL CT       MARIETTA GA     30062        Mar 1 2020   HI
                       COBB       10961222   NOVOSELLE JARED     ROSS       969    OTTER WAY NE          MARIETTA GA     30068        May 1 2018   PA
                       BARROW     08136719   KLEJA      CAROLYN  AGNES      1455   DILLARD HEIGHTS DR    BETHLEHEM GA    30620-7701   Oct 1 2020   OH
                       BARROW     08136714   KLEJA      JOHN     L          1455   DILLARD HEIGHTS DR    BETHLEHEM GA    30620-7701   Oct 1 2020   OH
                       BARTOW     12467682   KROPAC     JOHNCLAYTON         1018   ROSEWOOD APT # 1018 CARTERSVIL GA     30121        Sep 1 2020   FL
                       CLAYTON    10274889   STALLWORT BRANDY    LATREAL    9368   DEER CROSSING COVE JONESBOR O GA      30236        Sep 1 2020   AL
                       CLAYTON    01571653   STANLEY    TIMOTHY   LEONARD   81     COURTNEYS LN          FAYETTEVILLGA   30215        Mar 1 2019   SC




  Ex. 2 to Petition:
                       CAMDEN     08035157   STAENGLEN SAMANTHA SUSAN       125    ROYAL CIR             KINGSLAND GA    31548        Jul 1 2020   FL




Braynard Declaration
                       CAMDEN     10489270   MICHAUD    JOSEPH    NEAL      103    CRAIG WAY             SAINT MARY GA   31558        Apr 1 2020   FL
                       CAMDEN     11104718   MILES      MAIZY     HANNAH    142    LAUREL MARSH WAY      KINGSLAND GA    31548        Jul 1 2020   FL
                       CAMDEN     11383762   MILLER     BETTY     JANE      277    AUDUBON WYND          WAVERLY GA      31565        Feb 1 2020   FL
                       COBB       03186722   BENNETT    JOE       HOWARD    3344   MARLBORO CT NW        KENNESAW GA     30144-1067   Oct 1 2020   CO
                       CATOOSA    04333475   ANDERSON MICHAEL     LEE       1904   CEDAR CREEK DR        ROSSVILLE GA    30741        Jul 1 2020   FL
                       CATOOSA    08765346   ANELLO     WILLIAM   FRANK     34     TERI LN               ROSSVILLE GA    30741        Nov 1 2017   FL
                       CATOOSA    10233345   ARNT       LOGAN     NATHANIAL 145    CANYON TRL            RINGGOLD GA     30736        Jul 1 2018   TX
                       CATOOSA    10746244   ARNT       MADISON   OLIVIA    145    CANYON TRL            RINGGOLD GA     30736        Jul 1 2020   TN
                       CATOOSA    07343437   CARD       KIM       RENEE     395    ARBOR WOODS CIR       RINGGOLD GA     30736-8195   Nov 1 2018   TN
                       CHEROKEE   03070237   SUISSA     DANIEL    SHALOM    195    N ETOWAH DB           CANTON     GA   30114        Sep 1 2020   FL
                       COBB       10807821   CARLISLE MARY        JO        5530   DEERFIELD PL NW       KENNESAW GA     30144        Mar 1 2017   AL
                       CLARKE     10860108   NICKELBERRMARSHAE MARIE        505    RIVERBEND APT # 137   ATHENS     GA   30605        Aug 1 2020   TN
                       BARTOW     03487040   MATTHEWS BENJAMIN THOMAS       41     ROVING HILLS CIR      CARTERSVIL GA   30121-2217   Nov 1 2017   MS
                       BUTTS      06541550   DELONG     JOSEPH    ROBERT    376    HALEY RD              JACKSON    GA   30233        Apr 1 2019   AP
                       COBB       08705356   BILLINGSLEAMORGEN    RICHELLE 1500    PARKWOOD 3231         ATLANTA    GA   30339        Oct 1 2020   TN
                       BRYAN      06361404   KIRCHOFF ANNA       NICHOLE    2552   HARRIS TRAIL RD       RICHMOND HGA    31324-4228   Jun 1 2017   WA
                       BRYAN      06523151   KIRKPATRICKCARISSA  MARIE      90     MATTIE BELLE DAVIS ST ELLABELL GA     31308        May 1 2018   TX
                       BRYAN      10605862   KRAFT      BRIAN    MATTHEW 250       CANTLE DR             RICHMOND HGA    31324        Sep 1 2019   AE
                       BRYAN      10783122   KRAFT      SAMANTHA N          250    CANTLE DR             RICHMOND HGA    31324        Sep 1 2019   AE
                       BIBB       05063568   ARMSTRONGLAILAWNA D            475    CRABAPPLE APT 124     MACON      GA   31217        Mar 1 2019   NY
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 285 of 559




                                                                                          Page 84
                                                                                    GA NCOA Out of State


                       CLAYTON    05259975   LIGHTFOOT REGINALD TYRONE      8869    RAVEN DR              JONESBOR O GA    30238-4425   Dec 1 2019   AL
                       CLAYTON    12446653   LIGON-ROBININDIA     SANTIA    10950   CIMMARON CT           HAMPTON GA       30228        Aug 1 2020   AL
                       CHATHAM    10760214   HICKCOX    BROOKE              2824    OSPREY POINT CIR      POOLER      GA   31322        Jun 1 2019   CA
                       CHATHAM    12382648   PERRY      MADISON   SHEA      2334    OSPREY POINT CIR      POOLER      GA   31322        Aug 1 2020   FL
                       CHATHAM    02068789   PERSON     GLORIA    ANN       101     SPRING LAK APT 206    SAVANNAH GA      31407        Sep 1 2020   FL
                       CHEROKEE   11220898   PURVIS     LAUREN    ANAI      217     S SEQUOYA DR          WOODSTOCKGA      30188        Jun 1 2019   KS
                       CHATHAM    04965723   JEAN       RONALD    GERARD    118     WASSAW RD             SAVANNAH GA      31410-3009   Aug 1 2020   NC
                       CATOOSA    03530262   CLARK      LOUIS     F         106     CINDY LN              RINGGOLD GA      30736        Jul 1 2020   TN
                       COBB       08026236   WILLIAMS   TAQWELA MARIE       7209    GOLD MINE AVE         AUSTELL     GA   30168        Jun 1 2019   TN
                       COBB       11690547   WILLIAMS   TAUHEED   S         1133    MABLE ST SW           MABLETON GA      30126        Jan 1 2020   PA
                       COBB       12097927   GEIB       CREUZA    SALLES    1747    TISBURY DR NW         KENNESAW GA      30152        Apr 1 2020   FL
                       COBB       03056755   GEIB       DONNA     H         4399    WHITE SURREY DR NW    KENNESAW GA      30144-5106   Aug 1 2020   MS
                       COBB       08844320   GEIB       HERIBERT JOHANN MAR1747     TISBURY DR NW         KENNESAW GA      30152-6921   Apr 1 2020   FL
                       COBB       05362233   HORNE      TAMARA    SHEREE    2241    ASQUITH AVE SW        MARIETTA GA      30008        Oct 1 2020   FL
                       COBB       02499566   DITZEL     JOANN     NEAL      2306    FALMOUTH CT SE        SMYRNA      GA   30080-6583   Apr 1 2020   NC
                       COBB       02700918   DITZEL     WILLIAM   JAMES     2306    FALMOUTH CT SE        SMYRNA      GA   30080-6583   Apr 1 2020   NC
                       BANKS      02115177   SUMMERLIN CHARLOTTE LEE        574     W RIDGEWAY RD         MAYSVILLE GA     30558        May 1 2019   MD
                       BULLOCH    08482240   STOE       CATHERINE E         12161   US HIGHWAYLOT 104     STATESBOR GA     30458        Dec 1 2016   DE
                       COBB       04309707   BROWN      MINDY     JOYCE     676     RED SUNSET CIR        POWDER SP GA     30127        Oct 1 2020   PA
                       COBB       05444401   BROWN      OLIVIA    NICHOLE   780     FRASIER CIR SE        MARIETTA GA      30060-2316   Aug 1 2020   CA
                       COBB       08293435   BROWN      PATRICIA  WILLIAMS  344     VININGS VINTAGE CIR   MABLETON GA      30126        Oct 1 2020   NC
                       CARROLL    08690105   BURNETT    JACOB     ADAM      35      MILL HOLW             CARROLLTO GA     30116        Sep 1 2020   AL
                       CLARKE     00259327   TRUMBULL PATRICIA    ANN       189     WAKEFIELD TRCE        ATHENS      GA   30605-4319   Aug 1 2019   NJ
                       BARROW     01764236   EVERETT    CANDACE MCRAE       176     ARNOLD RD NE          STATHAM     GA   30666-2202   Nov 1 2018   FL
                       BARROW     10053700   FAIRCHILD JEFFREY    ALLAN     311     ALEXANDER LN          BETHLEHEM GA     30620        Oct 1 2020   SC
                       CATOOSA    05596943   TERRY      JAMES     RICHARD   41      SQUIRREL CIR          RINGGOLD GA      30736        Jan 1 2020   TN
                       CATOOSA    06772805   TERRY      KIMBERLY W          41      SQUIRREL CIR          RINGGOLD GA      30736-7104   Oct 1 2018   TN




  Ex. 2 to Petition:
                       CATOOSA    04833030   THOMAS     MARK      ALAN      20      HARTFORD LN           ROSSVILLE GA     30741        May 1 2019   TN




Braynard Declaration
                       CHATHAM    11509162   MILLER     SARA      LEE ANN   10612   MIDDLEGRO APT 511     SAVANNAH GA      31419        Oct 1 2020   NM
                       CHATHAM    03973457   BAKER      REGINALD RYAN       32      NEW SAVANNAH DR       SAVANNAH GA      31405        Oct 1 2020   OK
                       CHATHAM    10494410   BAKER      VINCENT             121     FOX CHASE RD          SAVANNAH GA      31406        May 1 2020   MD
                       CAMDEN     12160766   TROJANOWSALLEN       JOSEPH    412     MALLARD CT            SAINT MAR Y GA   31558        Aug 1 2020   WA
                       BALDWIN    05434326   CHAMBLISS JENNIFER LANE        120     HODGES CIR            MILLEDGEVILGA    31061-2336   Oct 1 2020   TN
                       BALDWIN    01094922   CHAMBLISS MARGARET G           120     HODGES CIR            MILLEDGEVILGA    31061-2336   Oct 1 2020   TN
                       CLARKE     10329717   MIRANDA    HALEY     ELIZABETH 955     N CHASE ST            ATHENS      GA   30601        Sep 1 2020   CO
                       CLARKE     08126589   MIRANDA    NICHOLAS MICAH T    955     N CHASE ST            ATHENS      GA   30601        Sep 1 2020   CO
                       COBB       10888086   LOOMIS     KERRY     M         2275    MILLHAVEN ST SE       SMYRNA      GA   30080        Feb 1 2020   CO
                       BARTOW     07335253   BELL       NIKKI     LYNNE     33      RIVER BIRCH RD NW     CARTERSVIL GA    30121        Sep 1 2020   CA
                       COLUMBIA   01479047   MCGRADY SONYA        MIAIA     141     KNOB HILL DR          EVANS       GA   30809        Jul 1 2017   MD
                       COLUMBIA   05340101   MCGUIRE    MARIA     VERONICA 5011     REYNOLDS WAY          GROVETOWNGA      30813        May 1 2019   NC
                       COLUMBIA   10821845   MCGUIRK    KEVIN               2905    ADMORE LN             EVANS       GA   30809        Sep 1 2018   MD
                       COLUMBIA   10649595   MCHENRY JONATHAN               2140    GROVE LANDING WAY     GROVETOWNGA      30813        Oct 1 2019   AP
                       COLUMBIA   10649924   MCHENRY KATIE        N         2140    GROVE LANDING WAY     GROVETOWNGA      30813        Oct 1 2019   AP
                       COLUMBIA   11371476   MCKEE      TERRI     JO        1207    GREENWICH PASS        GROVETOWNGA      30813        Aug 1 2020   TX
                       COLUMBIA   10808198   MCKEE      TYLER     JOSEPH    1207    GREENWICH PASS        GROVETOWNGA      30813        Aug 1 2020   TX
                       CLARKE     04675597   DICARLO    COURTNEY BETH       172     GRADY AVE             ATHENS      GA   30601        Feb 1 2020   SC
                       COBB       11518322   HENRY      AYANNA    MALIKA    4683    WEBSTER WAY NW        ACWORTH GA       30101        Sep 1 2020   FL
                       COBB       08012703   HENRY      BREYONA N           1425    RIDENOUR B 5109       KENNESAW GA      30152        Sep 1 2020   TX
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 286 of 559




                                                                                           Page 85
                                                                                  GA NCOA Out of State


                       CARROLL  02964400   WALDROP JAMES        MARK      289     OLD BREMEN RD        TEMPLE     GA   30179        Jul 1 2020   FL
                       CARROLL  02968013   WALDROP NEYSA        DAWN CAMP 289     OLD BREMEN RD        TEMPLE     GA   30179        Jul 1 2020   FL
                       COBB     08951877   ROBINSON HEATHER     MARIE     2850    DELK RD SE 15B       MARIETTA GA     30067        Sep 1 2020   NV
                       CLARKE   10158709   LOVE      CARA       NICOLE    266     KING AVE             ATHENS     GA   30606        Jul 1 2020   NC
                       COBB     05487642   IVERSON   IVAN       RAMON     3201    MISSION RIDGE LN     ATLANTA    GA   30339        Oct 1 2019   MD
                       CHATHAM 08160075    BONANO    AMY        LEIGH     13      ROLLING SPRINGS LN   POOLER     GA   31322        May 1 2019   LA
                       BULLOCH  03280076   CROSBY    DONNIE     CARLTON   101     RODDIE CIR           STATESBOR GA    30461        Dec 1 2019   SC
                       BULLOCH  01153309   CROSS     ALISA      CHARLOTTE 729     W JONES AVE          STATESBOR GA    30458        Aug 1 2018   MD
                       BARROW   03156397   BLACKFORD JOHN       EDWARD    1484    BOX CIR              WINDER     GA   30680-8374   Oct 1 2020   FL
                       CARROLL  11804064   GORCE     JENNIFER   SHANNON 426       COLLEGE ST           CARROLLTO GA    30117        May 1 2019   SC
                       BARTOW   07635762   CALLARI   MORGAN     ELIZABETH 284     MCKASKEY CREEK RD SE CARTERSVIL GA   30121        Jun 1 2017   NY
                       BALDWIN  10640419   GAY       CALEIGH    SIOBHAN   129     EBONY LOUNGE RD NE MILLEDGEVILGA     31061        Apr 1 2018   NC
                       CHATHAM 05313327    UNEMORI   MARY       ANN WHITWO17      SHERWOOD RD          SAVANNAH GA     31406        Aug 1 2019   SC
                       CHATHAM 10142966    UPDEGRAFF MARGARET   HOWELL    25      WEDGEFIELD XING      SAVANNAH GA     31405        Jul 1 2020   SC
                       CLARKE   10348694   LOWENTHAL APRIL      LAUREN    230     NACOOCHEE AVE        ATHENS     GA   30601        Aug 1 2020   HI
                       CLARKE   12263911   LOWERY    MEGAN      RHEA      270     STRICKLANDAPT A7     ATHENS     GA   30601        Jul 1 2020   VA
                       COBB     07763666   JACKSON   MARCEDES   YVONTA    1512    CUMBERLAND GLEN LN S SMYRNA     GA   30080        Aug 1 2020   SC
                       COBB     10543776   FITZHUGH HEATHER               570     CONCORD RD SW        SMYRNA     GA   30082        Jul 1 2020   VA
                       CHATHAM 06001033    MCDOUGAL MARY        CATHERINE 34      CARDINAL RD          SAVANNAH GA     31406        Jun 1 2017   CA
                       CAMDEN   10503313   STOSIEK   MICHELLE   ANNE      100     SAINT HELENA CT      SAINT MARY GA   31558        Apr 1 2020   NV
                       CAMDEN   02303975   STRICKLANDJAMES      BARRY     145     CANTERBURY WAY       WAVERLY GA      31565        Nov 1 2018   FL
                       CHATHAM 12291225    HARRIS    RIQUI      JANIECE   908     OGLETHORPE DR        POOLER     GA   31322        Sep 1 2019   PA
                       CHEROKEE 10031412   SCHLUTER GARY        ROBERT    283     RED GATE DR          CANTON     GA   30115        Aug 1 2020   FL
                       CHEROKEE 10031475   SCHLUTER KRISTINE    LYNN      283     RED GATE DR          CANTON     GA   30115        Aug 1 2020   FL
                       CHATTOOGA05911366   WESTBROOKHEATHER     MARIE     81      WILLOW ST            SUMMERVIL LGA   30747        Aug 1 2019   LA
                       CATOOSA 07427805    SANDERS MELISSA      RENEE     322     INDIAN SPRINGS RD    RINGGOLD GA     30736-6808   Sep 1 2020   VA
                       CHATHAM 11126979    POSER     LAUREN     ASHLEY    2417    LARKIN AVE           SAVANNAH GA     31404        Apr 1 2020   SC




  Ex. 2 to Petition:
                       CHEROKEE 11136773   HAYS      AMY        CATHERINE 1033    FAIRWAY VALLEY DR    WOODSTOCKGA     30189        Sep 1 2020   MI




Braynard Declaration
                       CHEROKEE 11931791   HAZARD    LINDSEY    CAMERON 557       LOST CREEK DR        WOODSTOCKGA     30188        May 1 2019   TX
                       CHEROKEE 05455883   OLSON     HEATHER    WILLEY    431     OLD DEERFIELD LN     WOODSTOCKGA     30189        Oct 1 2020   FL
                       CHEROKEE 04636243   OLSON     JEREMY     DEAN      431     OLD DEERFIELD LN     WOODSTOCKGA     30189        Oct 1 2020   FL
                       CARROLL  03004268   CROWE     CAREY      NINETTE   680     BETHEL CHURCH RD     CARROLLTO GA    30117        Oct 1 2020   SC
                       CATOOSA 08419881    KILGO     COLE       THOMAS    46      KRISTY LN            RINGGOLD GA     30736        Sep 1 2020   TN
                       CATOOSA 08496507    KIRK      BETTY      ANN       112     CLUBVIEW CT          FORT OGLETGA    30742        Nov 1 2016   TN
                       CLARKE   04176010   SCANLAN   MARGARET   BLEEKER   205     DEVONSHIRE DR        ATHENS     GA   30606        Sep 1 2020   PA
                       CLARKE   08051305   SCANLAN   ROBERT     FRANCIS   205     DEVONSHIRE DR        ATHENS     GA   30606        Sep 1 2020   PA
                       CLARKE   10283103   D'ADDUZIO JOSEPH     WILSON    80      ARCH ST              ATHENS     GA   30601        May 1 2019   OR
                       CLARKE   10283042   DADDUZIO JENNA       MARIA     80      ARCH ST              ATHENS     GA   30601        May 1 2019   OR
                       CLARKE   07644857   DANIEL    TAYLOR     AKINS     200     LAKEVIEW RD          ATHENS     GA   30606-3805   Jun 1 2020   NC
                       CLARKE   12763340   DANIELS   DIANTE               1907    S MILLEDGE APT # J7  ATHENS     GA   30605        Sep 1 2020   TN
                       COBB     07009532   ARRINGTON JARRETT    GLENN     4933    PAYSON WAY SE        ATLANTA    GA   30339        Oct 1 2018   CA
                       CLAYTON  04618412   ISHAM     VICKIE     J         10177   CLEARWATER TRL       JONESBORO GA    30238-6495   Jul 1 2020   OH
                       CHATHAM 05763499    HOOKER    ABRAHAM    DAVID     5       DEL MAR CIR          SAVANNAH GA     31419        Oct 1 2019   NY
                       CHEROKEE 11757187   WALTON    JOHN       DOZIER    7121    BIG WOODS DR         WOODSTOCKGA     30189        Sep 1 2020   NC
                       CHEROKEE 11355532   WALTON    JULIE      MARIA     7121    BIG WOODS DR         WOODSTOCKGA     30189        Sep 1 2020   NC
                       CHEROKEE 12695920   WALTON    LINDY      MARIE     7121    BIG WOODS DR         WOODSTOCKGA     30189        Sep 1 2020   NC
                       CHATHAM 11906953    WRIGHT    WILLIAM              303     E HENRY ST APT #B    SAVANNAH GA     31401        Aug 1 2020   KS
                       CHATHAM 08551888    WYATT     DEBORAH    JEAN      22      TURNING LEAF WAY     SAVANNAH GA     31419-9886   Oct 1 2020   OH
                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 287 of 559




                                                                                         Page 86
                                                                                    GA NCOA Out of State


                       COBB       06228562   GREINER   TIMOTHY    E         3711    HICKORY CIR SE       SMYRNA     GA   30080        Dec 1 2017   OH
                       COBB       11919007   JAFFER    JORDYN     OLIVIA    3208    POST WOO D C         ATLANTA    GA   30339        Dec 1 2019   NY
                       CLAYTON    08758280   OZILIGBO  CHIBUZOR   PAUL      5703    HIDDEN BROOK CIR     COLLEGE PAGA    30349        Jan 1 2018   CA
                       CLAYTON    06509782   PACE      ALEXIS     NICOLE    9148    FAIRFIELD APPROACH   JONESBORO GA    30236        Jul 1 2018   TN
                       BALDWIN    05445203   NAYLOR    KEVIN      RAYMOND 358       SALEM CHURCH RD SW MILLEDGEVILGA     31061        Apr 1 2020   WY
                       CLARKE     10645533   DAUGHDRILLWILLIAM    SPENSER   110     INTERNATIO APT 73    ATHENS     GA   30605        Sep 1 2018   SC
                       CHEROKEE   11339436   AYERS     DORIS      LYNNETTE 324      WILLOW WALK          CANTON     GA   30114        Jul 1 2020   VA
                       CHEROKEE   11339435   AYERS     JOSEPH     NICHOLAS 324      WILLOW WALK          CANTON     GA   30114        Jul 1 2020   VA
                       BIBB       07632084   MARTIN    TONY       DEWAYNE 3166      OHARA DR S           MACON      GA   31206-3838   Jul 1 2017   FL
                       COBB       11256712   HERMECZ HILARY       LEIGH     4855    IVY RIDGE D 103      VININGS    GA   30339        Aug 1 2020   AL
                       COBB       11739425   HERMRECK ANDREW      BLAIR     509     TACKETT FARMS RD     SMYRNA     GA   30082        Sep 1 2020   KS
                       COBB       11783903   HERMRECK MOLLY       HUEBNER KL509     TACKETT FARMS RD     SMYRNA     GA   30082        Sep 1 2020   KS
                       COBB       12528328   HERNANDEZ EDUARDO    CRUZ      2275    LOREN FALLS CT SW    MARIETTA GA     30008        Aug 1 2020   FL
                       CAMDEN     06370935   JOHNSON MELISSA      CHASE     164     PINE BLUFF BLVD W    KINGSLAND GA    31548        Mar 1 2019   CT
                       CAMDEN     11839058   LYFORD    JOSEPH     IGNATIUS  402     BROOKLET CIR         SAINT MARY GA   31558        Jun 1 2019   NJ
                       CAMDEN     11241215   LYFORD    TIFFANY    MARIE     402     BROOKLET CIR         SAINT MARY GA   31558        Jun 1 2019   NJ
                       CAMDEN     10479009   MACFARLAN HEATHER    SUE       135     HUNTINGTON DR        KINGSLAND GA    31548        Jun 1 2017   NC
                       CARROLL    10121148   HERNANDEZ SARA       ISBELL    7112    W ISLEWAY CT         VILLA RICA GA   30180        Oct 1 2020   AL
                       BULLOCH    07166653   TANSEY    ASHLEY     DRYMAN    17931   GA HIGHWAYAPT 1109   STATESBOR GA    30458        May 1 2020   TX
                       CAMDEN     04315270   SIMMS     LAURY      LYNN      207     MUSKOGEE CT          SAINT MARY GA   31558-4251   Jun 1 2020   WA
                       CAMDEN     00036136   SIMPSON   DANIEL     WEBSTER 303       LAUREL LANDING BLVD KINGSLAND GA     31548        Jun 1 2020   VA
                       CAMDEN     00041718   SIMPSON   KIMBERLY   S         303     LAUREL LANDING BLVD KINGSLAND GA     31548        Jun 1 2020   VA
                       CAMDEN     12639398   SIMPSON   OLIVIA     ELISE     303     LAUREL LANDING BLVD KINGSLAND GA     31548        Jun 1 2020   VA
                       CLAYTON    06258211   SMITH     TORNETTA   CORINE    5689    GRANDE RIVER RD      COLLEGE PAGA    30349        Jul 1 2019   TX
                       CLARKE     12533827   FAYE      CHEIKH               355     RIVERBEND APT # 12   ATHENS     GA   30605        Aug 1 2018   MD
                       CLARKE     02319078   FELSON    NANCY      R         145     HENDERSON AVE        ATHENS     GA   30605-1034   Mar 1 2019   NY
                       CLAYTON    06869733   MINOR     LAURA      PAULETTE 345      STATEN ST            JONESBORO GA    30238        Sep 1 2020   NY




  Ex. 2 to Petition:
                       CHATHAM    04605166   CHISHOLM TASHAUNA    LYNETTE   1601    ELEANOR ST           SAVANNAH GA     31415        Aug 1 2019   NY




Braynard Declaration
                       CHATHAM    10924787   CHRETIEN ALAINNA     JANE      57      MISTY MARSH DR       SAVANNAH GA     31419        Jul 1 2017   AP
                       CHATHAM    05110385   CHRETIEN GREGORY     SCOTT     57      MISTY MARSH DR       SAVANNAH GA     31419-9872   Jul 1 2017   AP
                       CHATHAM    05105871   CHRETIEN KATHY       S         57      MISTY MARSH DR       SAVANNAH GA     31419        Jul 1 2017   AP
                       CLARKE     11028300   NALL      ZACHARY    DANIEL    155     INTERNATIO APT 201   ATHENS     GA   30605        Mar 1 2020   MA
                       CHATHAM    08399769   JOHNSTON APRIL       CHRISTINE 3223    CEDAR ST             SAVANNAH GA     31404        Mar 1 2019   FL
                       CHATHAM    10714571   MURPHY    PARRISH    ANNABELLE 421     E 53RD ST            SAVANNAH GA     31405        Jun 1 2020   CA
                       BARTOW     12496282   STEPHENS JOHN        MARSHALL 108      HERITAGE DR NW       ADAIRSVILLEGA   30103        May 1 2020   WV
                       COBB       10630885   MILLER    EVAN                 1935    RIPPLE CREEK CT SW   MARIETTA GA     30060        Jul 1 2018   IL
                       COBB       06930425   EVERHEART JULIA      CAROL     4159    HAYNES MILL CT NW    KENNESAW GA     30144-4206   Jul 1 2020   NC
                       COBB       07032574   EVERHEART WILLIAM    TRACY     1435    WILLIS LAKE DR NW    KENNESAW GA     30152        Sep 1 2020   NC
                       CHARLTON   00043962   MAINOR    ALINE      ELAINE    51      HUGH CREWS LN        FOLKSTON GA     31537-7246   Dec 1 2017   CO
                       CHATHAM    06942028   BALL      ALICE      ELIZABETH 303     E 60TH ST            SAVANNAH GA     31405        Jan 1 2020   TN
                       CHATHAM    08916349   BANKARD   TERESA     LYNN      249     SILVER BROOK CIR     POOLER     GA   31322        Sep 1 2020   FL
                       COBB       04460887   GOLDEN    MICHELE    MARIE     570     S KEELER WOODS DR N WMARIETTA GA     30064        Oct 1 2019   NY
                       COBB       10628711   GOLDEN    MITCHELL   THOMAS    570     S KEELER WOODS DR NWMARIETTA GA      30064        Oct 1 2019   NY
                       COBB       04460898   GOLDEN    PETER      GRAVES    570     S KEELER WOODS DR NWMARIETTA GA      30064-2028   Oct 1 2019   NY
                       CLAYTON    05406613   PLUNKETT WARNECIA    MICHELLE 573      VAUGHAN DR           HAMPTON GA      30228-5323   Aug 1 2020   SC
                       CLARKE     06304548   MAYO      DEBRA      JAN       27      BRAEBURN DR          ATHENS     GA   30601-1594   May 1 2020   FL
                       COBB       07413992   MCBRIDE   JEREMIAH   JERROD    111     DEARING CT           MABLETON GA     30126        Jul 1 2019   FL
                       CHEROKEE   12580749   JORDAN    MARY       LOUISE    12730   HIGHWAY 92 APT 225   WOODSTOCKGA     30188        Oct 1 2020   FL
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 288 of 559




                                                                                           Page 87
                                                                                     GA NCOA Out of State


                       CHEROKEE 04004401    MENDEL      MONIKA    EUGENIE    205     ALEXANDER CT          CANTON      GA   30114-8409   Feb 1 2020   MI
                       CHEROKEE 12083982    MENENDEZ VICTORIA     ALEJANDRA 708      CAPRI RDG             CANTON      GA   30114        Aug 1 2020   FL
                       CHEROKEE 11672525    MENOSKY TREY          MILES      200     PICADILLY PL          CANTON      GA   30114        Jan 1 2019   OR
                       CHEROKEE 11185265    SCHULZ      CLAIRE    GORDON     3432    FATE CONN RD          CANTON      GA   30114        Jun 1 2020   VA
                       CHEROKEE 03808045    SCHUYLER GLORIA       AUSTIN     206     COURTYARD DR          WOODSTOC KGA     30189-8238   Jun 1 2020   IL
                       CHEROKEE 08465267    SCHWARTZ JARED         PAUL      211     SESSIONS ST           WOODSTOCKGA      30188        May 1 2020   FL
                       COBB      03144293   BOWERS      LILY       ANN       4693    NORMAN DR NW          KENNESAW GA      30144-1331   Apr 1 2018   NC
                       COBB      03194022   BOWERS      ROBERT     HALE      1626    FLYWAY CT             MARIETTA GA      30068-1621   Sep 1 2020   SC
                       COBB      03193975   BOWERS      VALERIE    ANN       1626    FLYWAY CT             MARIETTA GA      30068-1621   Sep 1 2020   SC
                       COBB      05767818   BOWLING     LEDONNA    GRAY      4805    IVY RIDGE D 205       ATLANTA     GA   30339        Jul 1 2020   MA
                       COBB      04930338   BOWMAN      GAIL       JEANNINE 1411     RAVEN ROCK TRL NW     KENNESAW GA      30152-7696   Apr 1 2019   TX
                       BIBB      00518443   MONEY       LAURA      A         797     WIMBISH RD            MACON       GA   31210-4317   Sep 1 2020   PA
                       BIBB      07536922   MONEY       RACHEL     ELIZABETH 797     WIMBISH RD            MACON       GA   31210        Sep 1 2020   PA
                       COBB      07970622   KNOX        JAJUAN     TYRRELL   414     ABBEYGLEN WAY NW      KENNESAW GA      30144        Jun 1 2020   KY
                       CHEROKEE 07264498    HENSON      NANCY      LYNN      1351    HICKORY RD            CANTON      GA   30115        Mar 1 2020   TN
                       CHATHAM 05860861     RUTH        GAYLE      TODD      2415    E 40TH ST             SAVANNAH GA      31404        Aug 1 2018   FL
                       BARTOW    00491602   HILL        RANDY      ALLEN     12      S OAKS DR SE          CARTERSVIL GA    30121        Jan 1 2020   FL
                       CHATTAHOO 12619361   KLOEPPER ALEXANDER KILLIAN       503     RUNNING AVE           FORT BENNI GA    31905        Jul 1 2020   PA
                       CHATTAHOO 11449399   LISIUS      ADAM      CHARLES    6045    BAKER ST              FORT BENNI GA    31905        Jun 1 2019   HI
                       CHATTAHOO 11901515   LIVERMORE - JULIE     SKYE       407     LUMPKIN ST            FORT BENNI GA    31905        Aug 1 2019   TX
                       CHATTAHOO 12882918   MCARTHY GARY                     219     GARRETT ST            FORT BENNI GA    31905        Jan 1 2019   AL
                       CHATTAHOO 11842133   MCCARTHY CHARLIEAMONA            219     GARRETT ST            FORT BENNI GA    31905        Jan 1 2019   AL
                       CHATTAHOO 08805974   MEDARIS     WESLEY    BRIAN      8       NASH CT     A         FORT BENNI GA    31905        Oct 1 2020   NY
                       CARROLL   06867162   WILLIAMS    SHANON    AN         368     WHOOPING CREEK RD     CARROLLTO GA     30116        Oct 1 2020   NC
                       CARROLL   02175341   ROBERTS     JAMES     E          4685    W HIGHWAY 166         CARROLLTO GA     30117        Sep 1 2020   NC
                       CARROLL   02175567   ROBERTS     JAMES     EDWIN      4685    W HIGHWAY 166         CARROLLTO GA     30117        Sep 1 2020   NC
                       CHEROKEE 10123079    TAYLOR      RICARDO   MONTENEZ 238       HARMONY LAKE DR       CANTON      GA   30115        Dec 1 2019   TX




  Ex. 2 to Petition:
                       CAMDEN    00520316   MORGAN      EARL      E          395     FOXWOOD CIR           SAINT MAR Y GA   31558-3331   Jul 1 2020   OK




Braynard Declaration
                       CAMDEN    07980564   MORGAN      KATHRYN    FRAZIER   395     FOXWOOD CIR           SAINT MARY GA    31558-3331   Jul 1 2020   OK
                       CHEROKEE 05968358    DUNNINGTO SHEILA       S         4141    GOLD MILL RDG         CANTON      GA   30114-6529   Sep 1 2020   FL
                       COBB      10561339   CLEMENTS SHIMAR        TIARA     2204    PEACEDALE CT          MARIETTA GA      30064        Sep 1 2020   CA
                       COBB      10894752   FADER       ADRIANA              609     RIVERVIEW DR SE       MARIETTA GA      30067        Oct 1 2020   FL
                       COBB      12270593   FAIKES      MICHAEL    RANDALL   2603    CREST LANE DR SE      SMYRNA      GA   30080        Dec 1 2019   SC
                       CLAYTON   11466450   LOCKLIN     ANTOINETTE           11746   SARAH LOOP            HAMPTON GA       30228        Apr 1 2020   FL
                       CLAYTON   05409358   LOGAN       RACHEL     LORETHA   7731    TARA RD               JONESBORO GA     30236        Dec 1 2018   NC
                       CHATHAM 11466441     GRECO       KRIEG      MARSHALL 2        HAWKHORN CT           SAVANNAH GA      31407        Sep 1 2020   SC
                       BARTOW    07092140   FORD        JOHN       JAMES     13      PENNY CT              CARTERSVIL GA    30120        Apr 1 2020   NY
                       CLARKE    08833148   MCCURRY KATIE                    266     HIGHLAND PARK DR      ATHENS      GA   30605        Jul 1 2020   SC
                       CLARKE    04102828   MCCURRY TERI           LYNNE     1050    CLEVELAND RD          BOGART      GA   30622        Aug 1 2019   SC
                       COBB      08549033   BEGAY       LAMAR      JOHNSON 1814      HIGHLAND PARC PL SE   MARIETTA GA      30067        Oct 1 2020   MI
                       CHATHAM 06552330     SMITH       DANIEL     JAMES     31      TRANQUIL PL           POOLER      GA   31322-3627   Jun 1 2018   MD
                       CHATHAM 10053594     SMITH       DEMOND     JAMAR     142     BERWICK LAKES BLVD    POOLER      GA   31322        Nov 1 2017   VA
                       COBB      11341873   PITTMAN     ANEISHA    ANGELIC   3680    SOUTHWICK DR NW       KENNESAW GA      30144        Jun 1 2019   NJ
                       COBB      10652618   PITTS       ANDREA     LEE ZUCCAR4531    MADISON RIDGE PL NW   MARIETTA GA      30064        Aug 1 2019   AL
                       COBB      10820962   PITTS       ASHLEY    MARIE ZUCC 4531    MADISON RIDGE PL NW   MARIETTA GA      30064        Aug 1 2019   AL
                       CLAYTON   03910224   WALKER      ESTELLA   MAE        8886    RAVEN DR              JONESBORO GA     30238-4426   Oct 1 2020   MS
                       BARROW    07915640   REEVES      ADRIENNE DANIELLE    1318    LOOWIT FALLS WAY      BRASELTON GA     30517        Feb 1 2017   MO
                       BARROW    07915645   REEVES      TARL       BENJAMIN 1318     LOOWIT FALLS WAY      BRASELTON GA     30517        Feb 1 2017   MO
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 289 of 559




                                                                                           Page 88
                                                                                  GA NCOA Out of State


                       CHATHAM   10488819   WHITESIDE JAMES     ANDREW     406    E 38TH ST #APT - D   SAVANNAH GA      31401        Jul 1 2020   KY
                       BARTOW    08536023   PITSOS    COURTNEY ELIZABETH 11       CANYON TRL           CARTERSVI L GA   30121        Mar 1 2020   MS
                       BARTOW    08380407   PITSOS    STEVEN    MICHAEL    11     CANYON TRL           CARTERSVIL GA    30121        Mar 1 2020   MS
                       BARTOW    03492263   PLASKETT JUSTIN     CLEO       77     INDIAN HILLS DR      RYDAL       GA   30171        Jun 1 2020   AL
                       BARTOW    08472387   PLASKETT KIMBERLY JANAE        77     INDIAN HILLS DR      RYDAL       GA   30171-1677   Jun 1 2020   AL
                       BARTOW    08411529   POE       RACHEL    NICOLE     317    ROAD 2 SOUTH SW      CARTERSVIL GA    30120        Dec 1 2018   VA
                       COBB      08548367   MILES     SENYA     MARIE HISCO1881   FOX CHAPEL DR SE     SMYRNA      GA   30080-6383   May 1 2020   AL
                       COBB      03019111   MILHOLLIN JAMES     L          2864   DELLINGER DR         MARIETTA GA      30062-4708   Oct 1 2020   TN
                       COBB      03631507   MILHOLLIN MABLE     JEAN       2864   DELLINGER DR         MARIETTA GA      30062-4708   Oct 1 2020   TN
                       BARROW    11800064   HARDY     ELAINA               313    GOLDEN ROD LN        AUBURN      GA   30011        Feb 1 2020   MI
                       BARROW    06883081   HARRIS    IAN       JOSEPH     333    BLACKBERRY LN        AUBURN      GA   30011        Aug 1 2019   VA
                       CARROLL   01774536   ANTOINE   AARON     JAMES      506    IRIS WAY             VILLA RICA GA    30180-7388   Jul 1 2020   VA
                       CARROLL   06474481   ANTOINE   KIMBERLY LEEN        506    IRIS WAY             VILLA RICA GA    30180-7388   Jul 1 2020   VA
                       CARROLL   05999500   ARMSTRONGSTEVEN     PATRICK    204    STONEWOOD CT         TEMPLE      GA   30179        Sep 1 2020   IN
                       COBB      08680303   JOHNSON LISA        KAY        2005   LAKE PARK DH         SMYRNA      GA   30080        Aug 1 2020   AR
                       CHATHAM   11934108   BREEN COM TIMOTHY   RYAN       1004   TRAFFORD LN          SAVANNAH GA      31410        Mar 1 2019   AL
                       CAMDEN    07072462   TAYLOR    SARAH     ANN        510    S MAY ST             KINGSLAND GA     31548        Mar 1 2018   VA
                       CAMDEN    12518884   TELOW     MICHAEL   ALAN       4729   BAILEY MILL RD       WHITE OAK GA     31568        Mar 1 2020   ME
                       COBB      12720019   DATE      RISHABH              83     ERNEST W B 1227      MARIETTA GA      30066        Aug 1 2020   NJ
                       COBB      11300096   DAUGHTRY KIEONTE    LEONADRIS 2905    SOAPSTONE CT         POWDER SP GA     30127        Jun 1 2018   VA
                       COBB      10124407   BOUHAFS AMIR                   3122   HUDSON POND LN       MARIETTA GA      30062        Sep 1 2018   MA
                       CLAYTON   10053683   HYDARA    MUHAMADOUK           6455   GRANADA DR           FOREST PARGA     30297        Mar 1 2018   WI
                       CLAYTON   08297659   HYDARA    YAKUBAA              6455   GRANADA DR           FOREST PARGA     30297-3424   Mar 1 2018   WI
                       COBB      03838409   FRASER    JODI      KERNS      927    LEROSE CT NE         MARIETTA GA      30068-4232   May 1 2020   SC
                       COBB      05205314   FRAZIER   BARBARA   ANN        2985   CHRISTOPHERS CT      MARIETTA GA      30062        Feb 1 2020   AR
                       COBB      06947694   FRAZIER   LOUIS     BERNARD 1624      DEBBIE DR SW         MABLETON GA      30126        Jul 1 2020   TX
                       CHATHAM   01593840   HARDY     MARGARET O           12     DEER RUN             SAVANNAH GA      31411-1373   Mar 1 2020   CO




  Ex. 2 to Petition:
                       CHATHAM   10041137   HARKLESS THOMAS     O'NEIL     920    MOHAWK ST APT 9C     SAVANNAH GA      31419        Jul 1 2020   SC




Braynard Declaration
                       CHATHAM   04749244   GUYTON    APRIL     MCGEHEE 1401      BRIDGEWATER DR       SAVANNAH GA      31419        Nov 1 2016   AE
                       CHATHAM   01588182   HAAS      HESTER    ANN        42     SHIPWATCH RD         SAVANNAH GA      31410-2949   Mar 1 2020   VA
                       CHATHAM   00040522   HABERMAN STEPHANIE ELIZABETH 10       MARSH HARBOR CV      SAVANNAH GA      31410        Sep 1 2020   FL
                       CHATHAM   11188145   HACKER    KIARA     SHANICE    27     HASTY POINT RD       PORT WENTW  GA   31407        Mar 1 2020   VA
                       CHATHAM   12458213   HADWIN    GARTH     RYAN       1508   E 48TH ST            SAVANNAH GA      31404        Jul 1 2020   WI
                       CARROLL   05389916   PEPPERS   JEFFERY   ALLEN      93     HIDDEN BRANCHES DR   CARROLLTO GA     30116        Oct 1 2020   TN
                       CARROLL   06142775   PEPPERS   JENNIFER LYNN        93     HIDDEN BRANCHES DR   CARROLLTO GA     30116        Oct 1 2020   TN
                       CARROLL   12622551   PEPPERS   MICHAELA LYNN        93     HIDDEN BRANCHES DR   CARROLLTO GA     30116        Oct 1 2020   TN
                       COBB      08822001   ADAMS     EBONY     LAQUISHA 1805     ROSWELL RD13C        MARIETTA GA      30062        Dec 1 2019   OH
                       CATOOSA   06589124   GASS      STEVEN    DALE       1425   CLEARBROOK CT        FORT OGLETGA     30742        Mar 1 2018   AL
                       COBB      05166116   HICKS     CHARLES   WALTER     6175   INDIAN WOOD CIR SE   MABLETON GA      30126        Feb 1 2020   AP
                       CLARKE    10995555   RAMSEY    EMILY     FERREL     329    DEARING ST APT 22A   ATHENS      GA   30605        Jan 1 2020   TN
                       BERRIEN   00583027   WASHINGTO WILLIE    JAMES      694    TURNER CHURCH RD     ENIGMA      GA   31749        Oct 1 2019   LA
                       CLAYTON   08853623   JOSIAH    JALIYAH   BRENDA     1803   CHASE VILLAGE DR     JONESBOR O GA    30236        Sep 1 2018   WA
                       CHATHAM   10749768   NORPHLEET DOMINIQUE NICOLE     8      TIMBER CREST CT      SAVANNAH GA      31407        Apr 1 2018   MD
                       CHATHAM   04313792   NUNLEY    ELIZABETH C          10     WYCKFIELD CT         SAVANNAH GA      31410-3916   Oct 1 2020   VA
                       CHATHAM   10628075   NUSBAUM CHRISTOPHER            3      FALL LAKE WAY        SAVANNAH GA      31407        Oct 1 2020   CA
                       CLAYTON   01906280   WESLEY    ANDREA    RAQUEL     1784   GLEN VIEW WAY        HAMPTON GA       30228-6365   May 1 2018   VA
                       BIBB      03469114   LEE       JUSTINE   HON        1900   WESLEYAN DAPT 2105   MACON       GA   31210        May 1 2019   FL
                       BIBB      04707209   LEEK      CHARITA   ARLECIA    201    ASHTON CT            MACON       GA   31220        Nov 1 2019   AL
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 290 of 559




                                                                                        Page 89
                                                                                    GA NCOA Out of State


                       CHATHAM    10571672   ZANFARDINOJOHN                 1407    ADDISON PL             POOLER      GA   31322        Jul 1 2019   AZ
                       CHATHAM    11927879   SUTOR     JEREMY     JOEL      18      ANDERSON CT            TYBEE ISLA NGA   31328        Aug 1 2020   IL
                       COBB       10816673   MILLS     DERECK     SCOTT     2660    POST SPRINGS CT NE     MARIETTA GA      30062        Jun 1 2020   OH
                       CARROLL    11734771   BELLIVEAU KATELYNN   ALEXANDRA 113     DANNY DR APT F         CARROLLTO GA     30117        Mar 1 2020   VA
                       CHATHAM    11601997   SCHULZE   JESSICA    LYNN      25      FREEDOM AVE            SAVANNAH GA      31405        Sep 1 2019   VA
                       CHATHAM    10018629   SCHULZE   NEAL       PATRICK   11400   WHITE BLUF APT 159     SAVANNAH GA      31419        Mar 1 2020   OR
                       CHATHAM    11522592   SCHUMACHECLAIRE      ELIZABETH 411     E PARK AVE             SAVANNAH GA      31401        Nov 1 2018   WA
                       CHATHAM    12331692   SCHURING CRAIG       ANTHONY 303       W TAYLOR S APT A       SAVANNAH GA      31401        Sep 1 2020   SC
                       BURKE      07814441   SNIPES    KAREN      MAXINE    959     FOUR POINTS RD W       KEYSVILLE GA     30816-4503   Sep 1 2020   SC
                       BURKE      01443653   SNIPES    ROGER      D         959     FOUR POINTS RD W       KEYSVILLE GA     30816-4503   Apr 1 2019   SC
                       BURKE      12516568   STEMBRIDGEIAN        WESLEY    430     PINE ST                WAYNESBO RGA     30830        Sep 1 2018   AE
                       CATOOSA    04829983   WOODY     FLOYD      LABRON    107     FRANKLIN CIR           FORT OGLETGA     30742        Sep 1 2020   TN
                       COBB       10754131   FOWLER    BRUCE      HAYES     4933    PAYSON WAY SE          ATLANTA     GA   30339        Nov 1 2018   CA
                       CHATHAM    07840630   FORD      EFFIE      ANTOINETTE126     ARBOR VILLAGE DR       POOLER      GA   31322-5011   Dec 1 2018   VA
                       CHATHAM    01568791   FORKNER SAMUEL       L         10      FLAGSHIP CT            SAVANNAH GA      31410        Mar 1 2020   FL
                       CHATHAM    04871219   FORREST   CAROL      LYNN      136     CROSS CREEK DR         POOLER      GA   31322-9310   Nov 1 2017   NC
                       CHATHAM    04907576   FORREST   CHARLES    WILFORD   136     CROSS CREEK DR         POOLER      GA   31322-9310   Nov 1 2017   NC
                       COBB       12200127   FUJIMOTO DERICK      MASASHI   1314    BENBROOKE LN NW        ACWORTH GA       30101        Jul 1 2020   LA
                       COBB       05100675   FULGINITI SUSAN      KAY       1794    CIMARRON CT SE         SMYRNA      GA   30080-4511   Oct 1 2020   SC
                       CATOOSA    10239847   HARRIS    CHADRICK   LEE       52      MCKINLEY LN            RINGGOLD GA      30736        Mar 1 2017   TN
                       CATOOSA    10239852   HARRIS    MARGARET   ASHTON    52      MCKINLEY LN            RINGGOLD GA      30736        Mar 1 2017   TN
                       CHEROKEE   10858567   RIVERA    HECTOR     HIRAM     233     COLEMANS BLUFF DR      WOODSTOCKGA      30188        Jan 1 2017   LA
                       CHEROKEE   10476370   RIVERA    JASMINE    ROSE      1345    TOWNE LAKEAPT 14-103   WOODSTOCKGA      30189        Oct 1 2020   FL
                       CHATHAM    12575271   TRIPP     DAVID                16      SUGAR CANE DR          SAVANNAH GA      31419        Jul 1 2020   CA
                       CAMDEN     07980317   WASHINGTO DARLENE    PATRICIA  121     ROYAL CIR              KINGSLAND GA     31548        Feb 1 2019   FL
                       CAMDEN     11738673   WEBER     SARA       BETH      202     CREEKWOOD DR           KINGSLAND GA     31548        Jul 1 2020   NC
                       CAMDEN     00518960   WEIS      DAVID      O         226     W PEACH AVE            KINGSLAND GA     31548-4222   Dec 1 2019   TX




  Ex. 2 to Petition:
                       CAMDEN     00525187   WEIS      JACKIE     L         226     W PEACH AVE            KINGSLAND GA     31548-4208   Dec 1 2019   TX




Braynard Declaration
                       CAMDEN     12028961   WELTON    VANESSA    LEE       102     HYDRANGEA RD           KINGSLAND GA     31548        Jan 1 2020   SC
                       CLARKE     08067876   PODOLSKY SUSAN       BYRNES    170     COHEN ST               ATHENS      GA   30601        Aug 1 2020   NJ
                       COBB       10887954   EMMERT    JAMES      SCOTT     2528    COUNTRY LA7L           POWDER SP GA     30127        Oct 1 2020   ME
                       COBB       06289770   ENCISCO   SARA       ELAINE    3383    BROOKHILL CIR          MARIETTA GA      30062        Jun 1 2018   MD
                       CARROLL    08480360   HOOD      PHOEBE     IRENE     209     E WILSON STAPT 39      VILLA RICA GA    30180        May 1 2020   CA
                       CLAYTON    06326954   SHARMA    SUCHETA    C         8541    SHOREVIEW CT           JONESBOR O GA    30236        Aug 1 2019   AE
                       CLAYTON    10689637   DUNCAN    BRENDA     JEAN      605     CLARIDGE PARK DR       MORROW      GA   30260        Sep 1 2019   NJ
                       COBB       11305886   MAGEE     AUGUST     JOHN      5816    RUTLAND LN             POWDER SP GA     30127        Jun 1 2020   IA
                       COBB       04615942   MCDONALD DAVID       ARTHUR    3935    MILL CREEK RD NW       KENNESAW GA      30152-2342   Jun 1 2018   OR
                       COBB       05241639   RICKS     EMMA       DELL      2100    ELLISON LAK1014        KENNESAW GA      30152        May 1 2020   AL
                       COBB       06727131   RICKS     SHAKEA     LYNQUANET 2470    PARK AVE               AUSTELL     GA   30106        Jan 1 2018   NC
                       COBB       10819823   HAIRSTON TIMIA       JENINE    105     CREST LANE DR SE       SMYRNA      GA   30080        Jul 1 2020   MI
                       COBB       07925774   HAITH     TAWANA     MICHELLE 3355     GEORGE BU 603          KENNESAW GA      30144        Jan 1 2020   NC
                       COLUMBIA   11497346   LEMON     JANELLI    MARIE     425     SEBASTIAN DR           GROVETOW NGA     30813        Oct 1 2020   AP
                       COBB       08770361   NORTON    TIFFANI    AMBER     429     LANDERS DR SW          MABLETON GA      30126-2333   Oct 1 2020   IN
                       COBB       12253928   NORVILLE RYAN        FREDRICK 1675     ROSWELL RD1338         MARIETTA GA      30062        Jun 1 2019   MD
                       COBB       08687608   MCNAIR    MONIQUE    DONTE'    6608    COVENTRY PT            AUSTELL     GA   30168        Mar 1 2020   NC
                       COBB       12139434   MCDERMOTTMADISON     CARTER    3277    ARTESSA LN NE          ROSWELL GA       30075        Aug 1 2020   MT
                       COBB       08931842   MOORER    PADEITRA   DESHAY    1650    ANDERSON M2305         AUSTELL     GA   30106        Sep 1 2020   TX
                       COBB       11035878   MORALES LAURA        MAE       5821    WILLIAM VERNON DR      POWDER SP GA     30127        Feb 1 2019   CA
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 291 of 559




                                                                                           Page 90
                                                                                GA NCOA Out of State


                       COBB     10300855   SZWELNIS JOHN       JOSEPH    2010   ROSWELL R D25A6       MARIETTA GA      30068        Oct 1 2020   TX
                       COBB     03031926   SWIFT     GUY                 511    WINDGROVE RD SE       MARIETTA GA      30067-5659   Jun 1 2020   VA
                       COBB     10181007   NYGAARD KRISTIN     ERIKA     699    SAN FERNANDO DR SE SMYRNA         GA   30080        May 1 2020   CA
                       COBB     10731372   PUGH      GESSIQUA SAMBREELLA750     FRANKLIN RD25C        MARIETTA GA      30067        Apr 1 2019   MD
                       COBB     08361088   STROUD    DANYELLE MICHELLE 2695     ELMHURST CT NW        KENNESAW GA      30152        Sep 1 2020   AL
                       COLUMBIA 12004931   MCCRAW    DAWN      RENEE     7008   HAWTHORN WAY          GROVETOW NGA     30813        Nov 1 2019   TN
                       COBB     03625909   OLIVER    CHRISTINA MARIE     3651   SILVER LEAF LN SW     MARIETTA GA      30008-5889   Jul 1 2020   IN
                       COLUMBIA 10383314   LAMB      ERIC      JAMES     830    ERIKA LN              GROVETOWNGA      30813        Mar 1 2017   NJ
                       COLUMBIA 02268071   LANDS     BEVERLY   BROWN     1120   DODGE LN APT 10       GROVETOWNGA      30813        Aug 1 2019   SC
                       COLUMBIA 02289750   LANE      GEORGE    FRANK     4679   WALNUT HILL DR        EVANS       GA   30809        Jul 1 2018   VA
                       COLUMBIA 05051742   LANE      JOSEPH    BURTON    150    W LYNNE DR            MARTINEZ GA      30907        Apr 1 2020   TX
                       COLUMBIA 02289751   LANE      LAURIE    COOPER    4679   WALNUT HILL DR        EVANS       GA   30809-5821   Jul 1 2018   VA
                       COBB     03393061   PRUIETT   PAMELA    ANN       562    MAYJO CT SE           MARIETTA GA      30067        Aug 1 2020   FL
                       COBB     06640982   PRUNKA    JEANNE    L         4747   SHALLOW RIDGE RD NE KENNESAW GA        30144-5304   Jul 1 2020   NY
                       COBB     07620679   REID      SHANTE    AISHA     2050   AUSTELL RD S11        MARIETTA GA      30008        May 1 2020   NC
                       COBB     10175577   REILLY    CAROLINE VIRGINIA   2250   LORING OAK PL NW      MARIETTA GA      30064        Oct 1 2020   CA
                       COBB     03177193   SWANSON GERRI       LYNN      2683   VININGS CENTRAL DR SE ATLANTA     GA   30339        Feb 1 2018   TN
                       COBB     06599141   SWARN     BRYAN     MARCUS    2188   DRESDEN GRN NW        KENNESAW GA      30144-1282   Aug 1 2018   CO
                       COBB     07749344   SWARN     NICOLE    JANELL    2188   DRESDEN GRN NW        KENNESAW GA      30144        Aug 1 2018   CO
                       COBB     08956458   SCOTT     WINTER    KATHRYN   925    OLD FARM WALK         MARIETTA GA      30066        Jul 1 2019   AR
                       COBB     11962711   PATTERSON ETAN      S         3350   SLATE DR              AUSTELL     GA   30106        Mar 1 2020   MA
                       COBB     11603449   CORTES    FELIX     ROMAN     1865   HAZELWOOD DR SE       MARIETTA GA      30067        Oct 1 2020   TN
                       COBB     10184966   KRIDER    SHEREE    NICOLE    2151   CUMBERLAN 1236        ATLANTA     GA   30339        Feb 1 2020   NC
                       CHEROKEE 03930382   COLBY     DAVID     ANTHONY 123      HIGHLANDS DR          WOODSTOCKGA      30188-6051   Sep 1 2020   NC
                       CHEROKEE 08934412   COLEMAN BRIAN       DAVIS     551    W OAKS DR             WOODSTOCKGA      30188        May 1 2018   MS
                       BACON    11491577   DELLAR    LOIS      ANN       249    PINEVIEW RD           ALMA        GA   31510        Sep 1 2020   FL
                       CAMDEN   10722285   MCCONNELL CASEY     LYNN      203    PINEDALE DR           SAINT MAR Y GA   31558        Jul 1 2017   FL




  Ex. 2 to Petition:
                       CAMDEN   06318101   MCCOY     JAMES     ROBERT    517    LAKE JORDAN BLVD W    KINGSLAND GA     31548        Jun 1 2020   FL




Braynard Declaration
                       CAMDEN   11318767   MCGARY    SAMANTHA TAYLOR     316    SONCEL DR             KINGSLAND GA     31548        May 1 2020   IN
                       CAMDEN   12367145   MCLEOD    CHASE     BAKER     158    HUNTINGTON DR         KINGSLAND GA     31548        Aug 1 2020   FL
                       CAMDEN   12367147   MCLEOD    SHANNON EILEEN      158    HUNTINGTON DR         KINGSLAND GA     31548        Aug 1 2020   FL
                       CHATHAM 10083620    LOVE      HAMISH    DELANO    13     DOE TAIL CT           SAVANNAH GA      31406        Oct 1 2020   SC
                       CHATHAM 07465204    LOVE      MATTHEW YEOMAN      5      PORT ROYAL DR         SAVANNAH GA      31410        Jul 1 2017   NC
                       COBB     04055143   BARLOW    WILLIAM   FRANK     212    CREEL CHASE NW        KENNESAW GA      30144        Mar 1 2020   FL
                       COBB     08886342   MARSH     COURTNEY RENEE      2511   N LINCOLN TRACE AVE SESMYRNA      GA   30080        Dec 1 2016   IL
                       BARROW   05522371   KILGORE   LISA      JANE      925    DOWNING DR            BETHLEHEM GA     30620-2053   Mar 1 2018   VA
                       COBB     04543129   CASEY     MICHAEL   K         4570   CHATSWORTH OVERLOO ROSWELL GA          30075        Jun 1 2020   TX
                       CHATHAM 01593392    TENENBAUM BERT      M         140    MODENA ISLAND DR      SAVANNAH GA      31411-1008   Jul 1 2020   NM
                       CHATHAM 06215626    TENENBAUM JONATHAN BLAKE      140    MODENA ISLAND DR      SAVANNAH GA      31411-1008   Jul 1 2020   NM
                       CHATHAM 01593393    TENENBAUM NANCY     FAYE      140    MODENA ISLAND DR      SAVANNAH GA      31411-1008   Jul 1 2020   NM
                       CHATHAM 11611141    TERRAGO ASHLEY      NICOLE    2106   WALDEN PARK DR        SAVANNAH GA      31410        Aug 1 2020   LA
                       CAMDEN   12255600   GARIBALDI KYA       MYSTYK    402    BROOKLET CIR          SAINT MARY GA    31558        May 1 2020   NJ
                       CAMDEN   10764571   GASKIN    SARAH     ELIZABETH 100    TEMPLE TER            WOODBINE GA      31569        Apr 1 2020   MI
                       CHATTOOGA04001792   PERRY     BRENDA    MERCHANT 500     OAK HILL ALPINE RD    SUMMERVIL LGA    30747-5520   Jun 1 2019   VA
                       CHATHAM 11462328    ROGERS    DONALD    STEPHEN   42     OLD MILL RD           PORT WENTW  GA   31407        Dec 1 2018   FL
                       CLAYTON  05594388   MCCHRISTO GWENDOLYNFRANCES    3501   POPLAR POINTE DR      COLLEGE PAGA     30349        Oct 1 2020   IL
                       CHATHAM 01539114    HODGES    CALVIN    L         1      RAMSGATE RD           SAVANNAH GA      31419        Jul 1 2020   AL
                       CHATHAM 01539116    HODGES    FAYE      KESSLER   1      RAMSGATE RD           SAVANNAH GA      31419        Jul 1 2020   AL
                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 292 of 559




                                                                                       Page 91
                                                                                     GA NCOA Out of State


                       CHEROKEE 11857199    LACROIX    ERICA       ELISABETH 1421    SILVER FOX RUN        WOODSTOC KGA     30188        Oct 1 2020   ME
                       CHATHAM 11352940     BRUST      ALLISON     SD         505    WHEELER ST            SAVANNAH GA      31405        Jun 1 2020   SC
                       CHATHAM 10347577     BRUST      JUSTIN      IAN        505    WHEELER ST            SAVANNAH GA      31405        Jun 1 2020   SC
                       CLAYTON   00352669   FROST      NICOLE      STEWART 246       SHENANDOAH DR         RIVERDALE GA     30274        Jan 1 2019   TN
                       CARROLL   07810564   LANDMAN EMMA           LEE WEBB G 627    LONGVIEW SAPT 2       CARROLLTO GA     30117        Dec 1 2018   NC
                       CARROLL   02158873   BYRD       JAMES       LEWIS      5      HILLVIEW DR           CARROLLTO GA     30116-8646   Sep 1 2020   FL
                       CLAY      05963833   STOKES     MICHELLE    WATSON     754    DAYS AVE              MORRIS      GA   39867-3125   Jul 1 2020   AL
                       BALDWIN   08727663   SINGLETON MICHAEL      JUSTIN     265    WILL PL NW            MILLEDGEVI LGA   31061        Apr 1 2020   SC
                       COBB      10889536   HEDRICK    SHANNON     NICOLE     2002   GREYFIELD DR NW       KENNESAW GA      30152        Mar 1 2019   HI
                       COBB      04828643   FLESH      ANNE        BRISTOL    4949   COLCHESTER CT SE      ATLANTA     GA   30339        Nov 1 2018   SC
                       CHEROKEE 10455176    SMITH      ELIZABETH   DARNELL    295    LINGEFELT LN          CANTON      GA   30115        May 1 2020   SC
                       CLARKE    10575216   MAZZIO     ANTHONY     ALEXANDER 320     AUGUSTA AVE           ATHENS      GA   30601        Jun 1 2019   NY
                       CLARKE    01076125   MC CULLERSCYNTHIA      ANN        860    MITCHELL B RAPT 5     ATHENS      GA   30606-6461   Sep 1 2019   WV
                       CARROLL   10225441   LOYD       LAUREN      ELISABETH 164     HARLAN TRCE           VILLA RICA GA    30180        Jun 1 2020   FL
                       CARROLL   05870409   PHILLIPS   LINDA       MCCLURE 1144      MAGNOLIA DR           VILLA RICA GA    30180-3960   Sep 1 2020   AL
                       CARROLL   02159200   PHILLIPS   PAUL        LOUIS      1144   MAGNOLIA DR           VILLA RICA GA    30180        Sep 1 2020   AL
                       BEN HILL  05809349   STURKEY    MARY        ELLEN      342    LOWER REBECCA RD      FITZGERALD GA    31750-8100   Feb 1 2019   OH
                       CAMDEN    11718696   HAYWOOD TAJAH          MICHELLE AN354    OAKRIDGE RD           SAINT MARY GA    31558        Jul 1 2019   TX
                       COBB      10375145   GEE        TRISTIAN    DERRON     5057   CRIDER CREEK DR       POWDER SP GA     30127        Jun 1 2020   NV
                       CLARKE    10375234   PRIEST     KELLAND     CHRISTOPHE2160    S MILLEDGE UNIT 1     ATHENS      GA   30605        Jul 1 2020   TN
                       BROOKS    08939158   SHIERLING KELLIE       BOLENA     230    TRAIL OF HAWK RD      QUITMAN     GA   31643        Apr 1 2019   FL
                       CLARKE    10690254   CALDWELL LAUREN        TAYLOR     139    SAINT ANDREWS CT      ATHENS      GA   30605        Aug 1 2020   OH
                       CLARKE    10047449   KAHN       KATELIN     ROSE       200    CONRAD DR             ATHENS      GA   30601        Jul 1 2020   RI
                       CLARKE    12450256   KAIRAB     HALEY       KAMLA      314    BARNETT SHUNIT 302    ATHENS      GA   30605        May 1 2020   FL
                       CLAYTON   03561863   ANDERSON DEMETRIS      LORRAINE 7571     LYLE DR               RIVERDALE GA     30296-1537   Jun 1 2020   VA
                       CLAYTON   12319650   THURMON TROY           LARRELL    7166   GREYSTONE DR          RIVERDALE GA     30296        Apr 1 2020   VA
                       BIBB      12145583   NORWOOD GALEN          SCOTT      138    BENTWOOD CIR          MACON       GA   31210        Sep 1 2020   SC




  Ex. 2 to Petition:
                       BIBB      12191443   NORWOOD LORI           ANGELA     138    BENTWOOD CIR          MACON       GA   31210        Sep 1 2020   SC




Braynard Declaration
                       CHATHAM 06931703     STEGE      BILLIE      CLAIR      28     HARVEST MOON DR       SAVANNAH GA      31419        Oct 1 2020   SC
                       CHATHAM 05140247     STENZEL    CHAD        DEAN       31     LYNN AVE              GARDEN CIT GA    31408        May 1 2019   VA
                       CHATHAM 03773952     STENZEL    TASHA       W          31     LYNN AVE              GARDEN CIT GA    31408-1319   May 1 2019   VA
                       COBB      12205111   CHAPPEL-COJILYIAN      TARESE     3375   SPRING HILL 345       SMYRNA      GA   30080        May 1 2019   VA
                       CHEROKEE 00477183    KAIB       LAURIE      S          4003   POND VIEW CT          ROSWELL GA       30075-1517   Sep 1 2020   MT
                       BULLOCH   05138298   GALLETTA JASON         DANIEL     118    WOODLAWN DR           STATESBOR GA     30458        Jun 1 2020   VA
                       BULLOCH   11100421   GAPAC      MELODIE     AMBRE      4012   DENTON LOOP           STATESBOR GA     30461        Jun 1 2020   NC
                       CARROLL   08086717   JOHNSON EMMANUEL       TERANCE    105    FOLDS RD              CARROLLTO GA     30116-6160   Jun 1 2017   TN
                       CANDLER   11916683   FITCH      BRITTANY    ANN        2029   MEMPHIS RD            METTER      GA   30439        Mar 1 2019   FL
                       CHATTAHOO 12053555   CLARKE     OMAR        PHILLIP    509    HARTSOCK LAPT # B     FORT BENNI GA    31905        Feb 1 2019   KY
                       CHATHAM 10761138     TAGLIARENI CAITLIN     MCCULLOUG100      LAKE SHORE BLVD       PORT WENTW  GA   31407        Nov 1 2019   CO
                       CHATHAM 10662543     TAGLIARENI KEVIN       PAUL       100    LAKE SHORE BLVD       PORT WENTW  GA   31407        Nov 1 2019   CO
                       CHATHAM 10578324     TAIT       ANNA        MARIA      934    TRAFFORD LN           SAVANNAH GA      31410        Oct 1 2020   KY
                       CHEROKEE 08111288    COOPER     RACHEL      ELIZABETH 313     ALCOVY WAY            WOODSTOCKGA      30188        Dec 1 2019   DC
                       CLAYTON   12063516   WILLIAMSON MAKESHA                4753   WEST DR               FOREST PA RGA    30297        Feb 1 2020   NY
                       BALDWIN   12448383   WELLS      CHAD        MICHAEL    5163   COBBLESTONE PARK DR   MILLEDGEVILGA    31061        May 1 2020   NC
                       COBB      11723449   BERRYMAN AYRIELLE      SIERRAH    1766   ORANGE GROVE PL       AUSTELL     GA   30106        Aug 1 2018   PA
                       CHATHAM 11347895     FISHER     ANNA        MARIE      47     GANNAM AVE            SAVANNAH GA      31405        May 1 2020   AL
                       CHATHAM 12875801     FITE       SETH                   217    W 40TH ST             SAVANNAH GA      31401        Nov 1 2019   OH
                       CHATHAM 12875995     FITZGERALD MICHAEL     VINCENT    610    E 52ND ST             SAVANNAH GA      31405        Jun 1 2020   NJ
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 293 of 559




                                                                                           Page 92
                                                                                    GA NCOA Out of State


                       CHATHAM    12875980   FITZGERALD PAMELA     MARIE     610    E 52ND ST            SAVANNAH GA     31405        Jun 1 2020   NJ
                       CHEROKEE   06344629   CHERRY      JASON               164    CORNERSTONE CIR      WOODSTOCKGA     30188        Sep 1 2020   MS
                       CHEROKEE   10101693   CHERRY      SUNNY LYNNVANLANDING164    CORNERSTONE CIR      WOODSTOCKGA     30188        Sep 1 2020   MS
                       CHEROKEE   08857050   CHESNUT     BROOKE    CAROLINE 118     APPLE VALLEY DR      WOODSTOCKGA     30188        Aug 1 2020   SC
                       CHEROKEE   08009151   CHESNUT     ERIK      THOMAS    118    APPLE VALLEY DR      WOODSTOCKGA     30188        Aug 1 2020   SC
                       CHEROKEE   11684559   CHILDREE REGAN        LYNN      255    OLD TASSEL CT        WOODSTOCKGA     30189        Apr 1 2020   SC
                       CARROLL    07399189   GARCIA      ARTHUR              2439   S HIGHWAY 27         CARROLLTO GA    30117-8907   Jun 1 2020   FL
                       CARROLL    07399319   GARCIA      LINDA               2439   S HIGHWAY 27         CARROLLTO GA    30117-8907   Jun 1 2020   FL
                       CARROLL    11530861   GARNER      MADISON   OLIVIA    200    SOMERSET PAPT A3     CARROLLTO GA    30116        Jan 1 2019   AL
                       COBB       02679104   GREAR       TERESA              2709   WAYMAR DR SW         MARIETTA GA     30008        Jul 1 2017   AP
                       BRANTLEY   10378271   LINGERFELT ASHLEY     RENEE     1378   HONDO RD             NAHUNTA    GA   31553        Jun 1 2018   NJ
                       BRANTLEY   10306985   LOWTHER BETHANY       ELIZA     804    ARCHIE LN            NAHUNTA   GA    31553        Oct 1 2020   FL
                       CARROLL    06902190   BRYANT      SHANNON DUFRENE     204    STAPLES DAIRY RD     CARROLLTO GA    30116        Sep 1 2020   FL
                       BRYAN      12019644   KENNEDY HAYLEE        LAUNA     185    DOVE DRAKE DR        RICHMOND HGA    31324        Jul 1 2019   LA
                       BRYAN      11117695   KENNEDY JESSICA       OHL       185    DOVE DRAKE DR        RICHMOND HGA    31324        Jul 1 2019   LA
                       CLAYTON    10855782   KEBE        ASHLEY    JANEL     627    HANNOVER CIR         STOCKBRIDGGA    30281        Aug 1 2020   MD
                       CLAYTON    03580669   HILL        ANGELA    RENE      1910   MAGNOLIA CIR         JONESBORO GA    30236        Aug 1 2020   FL
                       CHATHAM    11577877   LEIBNITZ-AR ELOISE    RUTH      716    E HENRY ST           SAVANNAH GA     31401        Jun 1 2020   MN
                       CHATHAM    10797894   LEIV        MATTHEW STERLING 126       ENDICOTT DR          SAVANNAH GA     31419        Oct 1 2018   NY
                       CHATHAM    10867614   LEMIEUX     DEREK     ROBERT    628    E 36TH ST            SAVANNAH GA     31401        Oct 1 2020   NC
                       CAMDEN     08483940   WILLIAMS    JACOB     WALTER    852    OLD RED BLUFF RD     WHITE OAK GA    31568        Nov 1 2019   SC
                       CHATHAM    12277568   CARMONA JESSE         MAX       510    E 63RD ST APT-A      SAVANNAH GA     31405        Sep 1 2020   CA
                       CHATHAM    05728543   CARPENTER MATTHEW GRANT         5      GABLES CT            POOLER     GA   31322        May 1 2018   AL
                       CHATHAM    11008919   CARR        HALLIE    MILLETT   14     ALE HOUSE RETREAT    SAVANNAH GA     31411        Sep 1 2020   NC
                       CHATHAM    11227273   CARR        JACK      LAWRENCE 14      ALE HOUSE RETREAT    SAVANNAH GA     31411        Sep 1 2020   NC
                       CHATHAM    12164779   CARR        ROBERT    TULLY     225    W 41ST ST APT A      SAVANNAH GA     31401        Mar 1 2020   ME
                       BULLOCH    04841688   GRIFFIS     JEREMY    RYAN      655    DAVIS RD             NEVILS    GA    31321-3291   Jan 1 2019   OK




  Ex. 2 to Petition:
                       BULLOCH    06553563   GRINGER     ESTHER              510    E MAIN ST APT 18B    STATESBOR GA    30458        Aug 1 2019   SC




Braynard Declaration
                       BULLOCH    10825511   GROHN       REBEKAH             206    BONIELANE UNIT # 109 STATESBOR GA    30458        Jun 1 2020   TX
                       CHATHAM    08220097   PARTHASAR VANAJA                113    TAHOE DR             POOLER     GA   31322-4101   Aug 1 2020   SC
                       CHATHAM    11107596   PATE        LEE       SCOTT     166    JUNCO WAY            SAVANNAH GA     31419        Sep 1 2017   FL
                       COBB       10483990   LEBOEUF     ALIYAH    NOELLE    755    HEYFORD VW           AUSTELL   GA    30106        Jun 1 2020   AL
                       CHEROKEE   07357673   HOLDING     DAVID     HAYNES    969    ROPER RD             CANTON    GA    30115        Oct 1 2020   UT
                       CHEROKEE   11944487   HOLLAND-EVMALINDA     LEONA     701    DOWNSBY L N113       WOODSTOCKGA     30189        Oct 1 2019   UT
                       CHATHAM    07197785   HESS        MISTY     DOUCET    629    E 50TH ST            SAVANNAH GA     31405        Sep 1 2020   NE
                       CHATHAM    01592781   HESSEL      ROLAND    GLENN     95     SKIDAWAY ISUNIT 54   SAVANNAH GA     31411        Aug 1 2018   CA
                       CHATHAM    10867400   BEERS       AARON     LOZANO    109    COURTLAND DR         SAVANNAH GA     31419        Nov 1 2019   PA
                       CHATHAM    11480052   BEHNKE      MELISSA   ROCKETT   19     MIDDLETON RD         SAVANNAH GA     31411        Jun 1 2020   CT
                       BIBB       03491917   HADAWAY BRANDIAN E              103    NORTHLAKE DR         LIZELLA    GA   31052        Dec 1 2018   CO
                       BIBB       00187622   HADAWAY JOEL                    103    NORTHLAKE DR         LIZELLA    GA   31052        Mar 1 2019   AL
                       BIBB       00182436   HAGUE       GARY      JAMES     119    CLARKSVILLE CT       MACON      GA   31210        Sep 1 2020   OH
                       COBB       10605388   BARBER      MADISON   LEIGH     1901   BRIGHTLEAF WAY       MARIETTA GA     30060        May 1 2020   AK
                       COBB       06076199   JOHNSON GWENDOLYNLOUD           3840   JILES RD NW219       KENNESAW GA     30144        Aug 1 2020   CA
                       COBB       10527605   HOLLOWAY JEAN         FRANCES   209    GOLDEN BANNER AVE SE MARIETTA GA     30060        Aug 1 2020   MN
                       COBB       11917091   HOLLOWAY MARGARET LOUISE        4600   W VILLAGE P4207      SMYRNA     GA   30080        Sep 1 2020   AL
                       CHEROKEE   08247559   IVY         BRANDEN YARNELL     1067   DUNEDIN TRL          WOODSTOCKGA     30188        Nov 1 2018   CA
                       BARTOW     10991091   MCBEE       MATTHEW TYLER       114    W MAIN ST APT # B    CARTERSVIL GA   30120        May 1 2020   NC
                       COBB       08326431   BESS        CAROLYN             2166   CANERIDGE DR SW      MARIETTA GA     30064-4362   Jan 1 2019   FL
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 294 of 559




                                                                                           Page 93
                                                                                 GA NCOA Out of State


                       COBB     07679491   BESSES     VALERIE   MICHELLE 3969    DEVON OAKS DR NE     MARIETTA GA     30066        Jan 1 2019   CO
                       COBB     08022934   BESTER     ASHLEY    IKIA      1820   MULKEY RD 1108       AUSTELL    GA   30106        Dec 1 2018   MS
                       COBB     03064803   BLISS      BONNIE    BELLE     3577   DYER PARKE LN SW     MARIETTA GA     30060-7529   Jul 1 2020   FL
                       CHATHAM 10487410    APPLE      CHRISTOPHEWALON     507    E BOLTON ST          SAVANNAH GA     31401        Jan 1 2018   OH
                       CHATHAM 12399023    ARANA      JOSEPH    PETER     625    E 46TH ST            SAVANNAH GA     31405        May 1 2020   NJ
                       CHATHAM 05789267    ARCAND     LINDSEY   ALEXANDRA 111    BRIDGEWATER DR       SAVANNAH GA     31419        May 1 2017   AK
                       CHATHAM 12167185    ARDELEAN ALEXIS      C         2010   E PRESIDEN APT 3139  SAVANNAH GA     31404        Feb 1 2020   IN
                       CARROLL  12387926   LULAY      JAYLEE    CORRINE   119    SOUTH ST             CARROLLTO GA    30117        Sep 1 2020   FL
                       COBB     05175215   BOST       JOSEPH    W         2151   KENSINGTON GATES DR NKENNESAW GA     30152        Sep 1 2018   ID
                       COBB     07074898   CASTLE     CELESTE             571    SHOAL MILL RD SW     SMYRNA     GA   30082-3542   Oct 1 2020   NJ
                       COBB     12146398   CASTLE     DAVID     JONATHAN 202     TIBARRON PKWY SE     SMYRNA     GA   30080        Sep 1 2019   DC
                       COBB     12572338   CASTLE     PEYTON    CHRISTINA 571    SHOAL MILL RD SW     SMYRNA     GA   30082        Oct 1 2020   NJ
                       COBB     11626375   CASTLE     RYAN      ELIZABETH 571    SHOAL MILL RD SW     SMYRNA     GA   30082        Oct 1 2020   NJ
                       CHATHAM 01516759    PINKNEY    TRINA     LATOSHA   2158   BARBARA ST           SAVANNAH GA     31406        May 1 2020   SD
                       CHATHAM 06714970    PIPKIN     WILLIAM   JOSHUA    1631   MCKINNON DR          SAVANNAH GA     31404        Oct 1 2019   WA
                       CLARKE   07460440   THOMPSON KALEE       KIRTS     225    GEORGIA AVE          ATHENS     GA   30606        Mar 1 2018   KY
                       CLAYTON  10413243   DRAYTON DESMOND DENARD         543    SAVANNAH SAPT I      JONESBORO GA    30236        Jun 1 2020   FL
                       CHEROKEE 00504228   PIERI      DANIEL    F         2870   CREEKSTONE DR        ACWORTH GA      30102-2141   Mar 1 2020   CT
                       APPLING  06386260   THORNTON ANGELA      CANDACE 1114     JOHNNY THORNTON RD ODUM         GA   31555-6208   Jun 1 2017   SC
                       COBB     11481149   HARRISON JERRY       JULIENNE  4687   JEFFERSON TOWNSHIP L MARIETTA GA     30066        Aug 1 2020   FL
                       COBB     10462529   HARRISON JOHN                  304    PARK FOREST CT NW    KENNESAW GA     30144        Aug 1 2019   AL
                       COBB     12618212   HARRISON LAUREN      ASHLEY    118    DICKERSON RD NE      MARIETTA GA     30067        Oct 1 2020   NJ
                       BALDWIN  04979629   BECKLEY    SHELLIE   A         566    PARHAM RD NW         MILLEDGEVILGA   31061        Feb 1 2017   IN
                       COBB     06973461   HILL       ADENA     ALYSSA    6236   PROVIDENCE CLUB DR MABLETON GA       30126        Nov 1 2018   MI
                       CHARLTON 10105799   JORDAN     ANNE      CHESSER   3088   MAIN ST              FOLKSTON GA     31537        Feb 1 2019   FL
                       CHATHAM 08123159    BAKER      DEBRA     ANTHONETT 32     NEW SAVANNAH DR      SAVANNAH GA     31405        Jan 1 2019   OK
                       CHATHAM 12495489    BAKER      EVAN      JARRARD   234    ISLAND CREEK LN      SAVANNAH GA     31410        May 1 2020   OK




  Ex. 2 to Petition:
                       CHATHAM 11321934    BAKER      JULIE     CURREN    311    STONEBRIDGE CIR      SAVANNAH GA     31419        Jul 1 2018   VA




Braynard Declaration
                       CHATTOOGA04986897   TRAUTNER CONRAD      OSCAR     74     GADSDEN AVE          CLOUDLAN D GA   30731-6204   May 1 2019   AL
                       CLAYTON  07188807   HARRIS     NICOLE    STEPHANIE 1011   WYNTHROPE CV         RIVERDALE GA    30274        Apr 1 2020   NC
                       CLARKE   04691984   MUNROE     ELIZA     RAE       125    RIVERMONT RD         ATHENS     GA   30606        Sep 1 2018   TX
                       CLARKE   06846389   MURPHY     KELLIE    NICOLE    1907   S MILLEDGE APT # E6  ATHENS     GA   30605        Jul 1 2019   LA
                       CHATHAM 01580215    SOUTH      HARRY     EDWARD    102    HARLAN DR            SAVANNAH GA     31406        Jun 1 2017   SC
                       CHATHAM 05370616    SPADONI    MARK      ALLEN     121    GREENVIEW DR         SAVANNAH GA     31405-1073   Sep 1 2020   SC
                       BULLOCH  10511542   HOADLEY    NATHAN    MILES     116    HERSCHEL DR          STATESBOR GA    30458        Jul 1 2019   NC
                       CAMDEN   10938631   PHINNEY    TONI      NICOLE    30     WARBLER CTAPT A      SAINT MARY GA   31558        Mar 1 2019   VA
                       CAMDEN   04889651   PICKREN-DA DARA      EVAN      2450   OAK WELL RD          KINGSLAND GA    31548        Nov 1 2018   GU
                       CAMDEN   05684312   PITCHON    FRANCES   PERRY     610    GOLDENROD WAY        ST. MARYS GA    31558        Feb 1 2017   CO
                       CHEROKEE 06528768   SCOTT      STEPHANIE LYNN      109    CHEROKEE DR S        WALESKA    GA   30183        Sep 1 2020   AL
                       CHEROKEE 00939947   SCOTT      THOMAS    GOODWIN 109      CHEROKEE DR S        WALESKA    GA   30183        Sep 1 2020   AL
                       CATOOSA 00410418    WHITTAKER ERNESTENE B          171    LEOTA DR             RINGGOLD GA     30736-6509   Oct 1 2020   TN
                       CATOOSA 00410244    WHITTAKER JAMES      D         171    LEOTA DR             RINGGOLD GA     30736-6509   Oct 1 2020   TN
                       CARROLL  03212775   WORD       TIMOTHY   RONALD    268    OLD GOLDMINE RD      VILLA RICA GA   30180        Oct 1 2020   FL
                       CLARKE   11439809   KERECHANINKAREN      JEAN      1005   MACON HWYAPT 513     ATHENS     GA   30606        Jul 1 2020   SC
                       BALDWIN  07586878   CLARK      MATTHEW LAMAR       4148   COBBLESTONE PARK DR MILLEDGEVI LGA   31061        Feb 1 2018   IN
                       CHEROKEE 07545286   VAUGHN     DELLA     CHERIE    2929   CEDAR MILL XING      ACWORTH GA      30102        Jul 1 2020   LA
                       BALDWIN  10765430   TUTTLE     JACOB     SCOTT     104    MAPLEWOOD AVE SW     MILLEDGEVILGA   31061        May 1 2019   SC
                       BALDWIN  10499193   UPCHURCH JENNIFER ERIN         167    LAKESHORE LOT E      MILLEDGEVILGA   31061        Sep 1 2020   NY
                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 295 of 559




                                                                                        Page 94
                                                                                     GA NCOA Out of State


                       COBB     11384627   DESOUZA ASHLEY         LEIVAS     1214    WOODRIDGE DR          ATLANTA     GA   30339        Nov 1 2019   AL
                       CHATHAM 10373579    JENNINGS KEVIN         WILLIAM    263     SUGAR MILL DR         SAVANNAH GA      31419        Sep 1 2020   TN
                       CHATHAM 10373581    JENNINGS SARA          ANN        263     SUGAR MILL DR         SAVANNAH GA      31419        Sep 1 2020   TN
                       CHATHAM 07702293    JENSEN     KEVIN       LICORISH   1113    E 39TH ST             SAVANNAH GA      31404        Dec 1 2016   SC
                       CHATHAM 10359633    JERIDO     NICHELLE    ALETHIA    6       WILLIAMSBURG CT       SAVANNAH GA      31419        Apr 1 2018   FL
                       CHATHAM 11466694    JOHNS      MARK        KENDALL    11400   WHITE BLUF APT 26     SAVANNAH GA      31419        Aug 1 2019   SC
                       CHATHAM 11526816    JOHNS      TONYA       DILL       11400   WHITE BLUF APT 26     SAVANNAH GA      31419        Aug 1 2019   SC
                       COBB     10970382   MUSGROVE KENEICE       DONJE      3347    MISSION RIDGE RD      ATLANTA     GA   30339        Sep 1 2019   KS
                       COBB     03120669   MUSSIG     RONALD      C          729     BUTLERS GATE NE       MARIETTA GA      30068-4207   Oct 1 2020   AL
                       BEN HILL 08734971   BAHIN      SAVANNAH    MARIE      140     HAILE BOOKER RD       FITZGERAL D GA   31750        Aug 1 2020   FL
                       BIBB     05773362   HOLDEN     NATASHA     MARIE      444     FOREST HILLAPT 612    MACON       GA   31210        Sep 1 2019   MS
                       CHATHAM 11053813    BUONFORTE ELIZABETH    AMORELLO 533       E BROAD ST            SAVANNAH GA      31401        Jun 1 2018   VA
                       CHATHAM 11053791    BUONFORTE MARK         ANGELO     533     E BROAD ST            SAVANNAH GA      31401        Jun 1 2018   VA
                       CHATHAM 01568542    BURCH      HARRY       B          11      VAN NUYS BLVD         SAVANNAH GA      31419-1338   Jun 1 2020   FL
                       CHEROKEE 08024778   KLOCK      DIXIE       LEE        279     SOMERSET CIR          WOODSTOCKGA      30189-7903   Sep 1 2020   AR
                       CHEROKEE 07958498   KLOCK      ROGER       RANCH      279     SOMERSET CIR          WOODSTOCKGA      30189-7903   Sep 1 2020   AR
                       CLARKE   11076871   SPIVEY     GORDON      RUSSELL    403     MEADOW LN             ATHENS      GA   30605        Oct 1 2020   MA
                       COBB     07780612   GAMBLE     ANDREA      MAHONEY 510        WINDGROVE RD SE       MARIETTA GA      30067        Mar 1 2018   NY
                       COBB     04950145   GAMBLE     CHERRY      ZORANA     2245    INTERSTATE 622        ATLANTA     GA   30339        Oct 1 2020   AL
                       COBB     08579419   GAMBLE     KELLY       CHRISTINE 4154     BRASHER DR NE         MARIETTA GA      30066-2958   Jun 1 2020   TX
                       COBB     07371710   AMEY       BRANDON     DARNELL AN 1702    HAZELWOOD DR SE       MARIETTA GA      30067        Sep 1 2020   AL
                       CHATTOOGA06580789   HENDERSONREBEKAH       DYANN      10724   HIGHWAY 114           LYERLY      GA   30730-5008   Aug 1 2018   AL
                       CHATHAM 10040120    ADLER      MELISSA     SUZANNE    4901    TAYLOR RD             SAVANNAH GA      31404        Jan 1 2017   MD
                       CHATHAM 05108316    ADLER      SETH        COURTNEY 4901      TAYLOR RD             SAVANNAH GA      31404-6030   Jan 1 2017   MD
                       CHATHAM 10613024    AIKEN      JAMEEKA     TINISE     285     PARK AVE -APT.11203   POOLER      GA   31322        Oct 1 2019   SC
                       BACON    11491580   KIJOWSKI   MICHAEL     HENRY      249     PINEVIEW RD           ALMA        GA   31510        Sep 1 2020   FL
                       COBB     08852807   FISHER     JAMES       ANDREW     1164    PATHFINDER RD         MARIETTA GA      30066        Aug 1 2019   NC




  Ex. 2 to Petition:
                       CATOOSA 07364406    ROUECHE KRISTIN        MICHELLE 57        W HIGHLAND DR         RINGGOLD GA      30736-6517   May 1 2019   TN




Braynard Declaration
                       CATOOSA 04392942    RUSSELL    EMERSON     E          630     NORTH AVE             ROSSVILLE GA     30741-8349   Mar 1 2019   TN
                       CLARKE   05597278   BUSH       JOHN        T          2085    S MILLEDGE UNIT 136   ATHENS      GA   30605        Aug 1 2020   FL
                       BARTOW   08404193   REDD       JULIE       ANN        1497    OLD ALABAMA RD        TAYLORSVIL GA    30178        May 1 2018   TX
                       CHATHAM 10090383    THOMAS     DUSTIN      MEDLEY     920     TRAFFORD LN           SAVANNAH GA      31410        Jun 1 2020   NC
                       CHATHAM 04388654    THOMAS     HANNAH      LISA       112     CHISWICK ST           PORT WENTW  GA   31407        Aug 1 2020   SC
                       CHATHAM 12456015    THOMAS     JENNIFER    HOLTSFORD 920      TRAFFORD LN           SAVANNAH GA      31410        Jun 1 2020   NC
                       CHATHAM 11144711    PATEL KELAVKALPANA                114     FOX CHASE RD          SAVANNAH GA      31406        May 1 2020   WA
                       CHATHAM 10429973    PATINO     CARMEN      ANGELICA 1333      ADDISON PL            POOLER      GA   31322        Jul 1 2019   AE
                       CHATHAM 12808961    FENNO      EMILY       ELIZABETH 206      COFFEE POINTE CIR     SAVANNAH GA      31419        Jun 1 2019   WI
                       COBB     11939388   CREASY     JERRY       PLEASANT 3294      COACHMANS WAY NE      ROSWELL GA       30075        Sep 1 2020   FL
                       COBB     03076515   CREASY     MICHAEL     BRADLEY    3294    COACHMANS WAY NE      ROSWELL GA       30075-3162   Sep 1 2020   FL
                       BRYAN    10412672   HAGAN      AMBER       NICHOLE    190     WINDSONG DR           RICHMOND HGA     31324        Dec 1 2018   NV
                       BRYAN    05894222   KROKOSKI REBECCA       SWEENEY 311        MONTAUK DR            RICHMOND HGA     31324        Aug 1 2020   KS
                       BRYAN    12753876   KRUGER     HEATHER     LORRAINE 653       LAUREL HILL CIR       RICHMOND HGA     31324        Oct 1 2020   FL
                       CHEROKEE 06830953   DARCE      ELIZABETH   MARIE      154     COLEMANS BLUFF DR     WOODSTOCKGA      30188-5357   Oct 1 2020   FL
                       CHEROKEE 05872281   DARCE      SCOTT       LIAM       154     COLEMANS BLUFF DR     WOODSTOCKGA      30188-5357   Oct 1 2020   FL
                       CHEROKEE 11017328   SLEDGE     PAULA       GAY        2630    GLADSTONE TER         WOODSTOCKGA      30189        Sep 1 2018   KY
                       CHEROKEE 00509256   SLOTTER    NANCY       SUSAN      402     JULIE CT              CANTON      GA   30115-7227   Jul 1 2020   SC
                       CHEROKEE 00509257   SLOTTER    RICHARD     G          402     JULIE CT              CANTON      GA   30115-7227   Jul 1 2020   SC
                       CATOOSA 08521518    DAVENPORT LESHERIAN    MICHELLE 1021      CLEARBRO O APT 1021   FORT OGLETGA     30742        Apr 1 2018   TN
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 296 of 559




                                                                                           Page 95
                                                                                      GA NCOA Out of State


                       CAMDEN     12303242   CASTILLO-HAVILMA                 606     EAGLE BLVD            KINGSLAND GA    31548        Oct 1 2020   FL
                       COBB       08892704   BAILEY     DAMON       ALEXANDER 2207    LAKE PARK DK          SMYRNA     GA   30080        May 1 2020   AL
                       CHATHAM    10758986   JOHNSON PER            HENNING   12      E JONES LN            SAVANNAH GA     31401        Jan 1 2019   NC
                       CHATHAM    10901759   ROSADO     CRISTINA    SOFIA     1825    GROVE POINAPT 621     SAVANNAH GA     31419        Oct 1 2020   TX
                       CLAYTON    01036501   RICHARDSONNATHANIEL              4693    SHADED OAK LN         FOREST PA RGA   30297-1946   Jul 1 2020   MS
                       CLARKE     02314891   DYER       ANNA        BURNS     220     WESTVIEW DR           ATHENS     GA   30606        Jul 1 2020   CA
                       CLARKE     10967315   GIBSON     ALEXIS      RENE      136     GRADY AVE APT A5      ATHENS     GA   30601        Aug 1 2017   PA
                       COBB       03756870   ABBOTT     DONNA       LEIGH     4040    MAXANNE DR NW         KENNESAW GA     30144        Mar 1 2020   FL
                       CLAYTON    12041853   THOMAS     ERICA       ARIEL     1404    GARDEN WOOD DR        COLLEGE PAGA    30349        Mar 1 2020   MI
                       CHATHAM    12864568   AMBROSE MICHA          NOEL      9       BROOKHAVEN DR         SAVANNAH GA     31407        Oct 1 2020   FL
                       CHATHAM    07653477   AMERSON MARC           ANTHONY 28        TARA MANOR DR         SAVANNAH GA     31406-6300   Mar 1 2019   SC
                       CHATHAM    08275887   AMORES     VICKY       DIANA     53      E 66TH ST UNIT 1      SAVANNAH GA     31405        Apr 1 2019   NY
                       CHATHAM    11166031   NISSEN     ISABELLE    HOWE      735     E 52ND ST APT# 3      SAVANNAH GA     31405        Aug 1 2019   OR
                       CLAYTON    07872971   EDWARDS BRITTANI       TYRIESHA 2592     MEAD CT               JONESBORO GA    30236        Jul 1 2019   FL
                       CLAYTON    04473753   EDWARDS DORIS                    9532    DEER CROSSING TRACE   JONESBORO GA    30236        Aug 1 2020   FL
                       CHATHAM    11445130   WEATHERSPANGELINA      VIRIGINIA 101     SPRING LAK APT 2304   SAVANNAH GA     31407        Jun 1 2020   AR
                       CHEROKEE   10617420   HAMILTON KATHERINE               755     MARKET ST 2109        WOODSTOCKGA     30188        Oct 1 2020   OR
                       CHATHAM    12410388   ENERING    ADRIANNE    POWELL    41      RAMSGATE RD           SAVANNAH GA     31419        Sep 1 2020   FL
                       CHATHAM    12366808   ENERING    MATTHEW     JOSEPH    41      RAMSGATE RD           SAVANNAH GA     31419        Sep 1 2020   FL
                       CHATHAM    12102689   ERDOES     GRANT       CHARLES   1125    BRIDGEWATER DR        SAVANNAH GA     31419        May 1 2020   TN
                       CHATHAM    12070340   ERICKSON DALE          MCLOONE 1324      E HENRY ST            SAVANNAH GA     31404        Jun 1 2020   VA
                       COBB       11947179   SAASKILAHT JOEL        WILLIAM   4201    WINTHROP DOWNS NW     KENNESAW GA     30144        Jul 1 2020   MN
                       BARTOW     01110314   COUSINS    ROBERT      JOHN      472     ETOWAH DR             CARTERSVIL GA   30120        Aug 1 2018   NC
                       CLAYTON    07762008   ELLIS      CHRISTINE   MARIE     203     DEERFIELD DR          JONESBORO GA    30238-5811   Sep 1 2019   CA
                       CHATHAM    11664064   MURRELL    TESSA       JANE      12300   APACHE AVEAPT 1105    SAVANNAH GA     31419        Mar 1 2020   SC
                       COBB       12610271   CARTER     ANDREW      BORLAND   317     AKERS RIDGE DR SE     ATLANTA    GA   30339        Jun 1 2020   AL
                       CHEROKEE   03144208   DAVIS      LAVERNA     ANN       228     MANOUS WAY            CANTON     GA   30115        Oct 1 2020   WY




  Ex. 2 to Petition:
                       COBB       07894652   MONTGOMERCARRIE        WIMBISH   3754    CHEROKEE PL SE        MARIETTA GA     30067        Oct 1 2020   TX




Braynard Declaration
                       COBB       11572310   MONTGOMERKIMBERLY      DIANE     2826    OVERLAKE RUN          POWDER SP GA    30127        Dec 1 2019   MD
                       COBB       10912238   MONTGOMERVASHAY        PATRICE   17      RIDGE RUN SQ          MARIETTA GA     30067        Sep 1 2020   IN
                       COBB       12336231   MOODY      GABRIELLE   TIANNA    4224    SEMINOLE CIR          AUSTELL    GA   30106        Sep 1 2017   NY
                       CHEROKEE   08117139   OZIAS      SANDRA      KAY       300     ALEXANDER 204         CANTON     GA   30114        Oct 1 2020   MI
                       BIBB       12255178   FLEISCHACK MATTHEW     DAVID     5744    THOMASTONUNIT 3108    MACON      GA   31220        Mar 1 2020   NY
                       CHATHAM    11937274   PRICE      JACQUELYN   CHRISTINE 625     E 46TH ST             SAVANNAH GA     31405        May 1 2020   NJ
                       CHATHAM    10751439   RICO       OSCAR                 285     PARK AVE APT 1201     POOLER     GA   31322        Aug 1 2019   NC
                       CHATHAM    12874594   RIDEOUT    DEMETRIA    SUZANNE   8000    WATERS AVEAPT # 128   SAVANNAH GA     31406        Jul 1 2019   TX
                       CLAYTON    01750415   MATTHEWS DONNA         J         9538    ASHLEY OAKS DR        JONESBOR O GA   30236        Sep 1 2020   NC
                       COBB       11329360   EJIOFOR    MARTINA     CHIKAMNELE2731    WOODLAND 309          SMYRNA     GA   30080        Sep 1 2020   TN
                       CHATHAM    06923292   KENT       AHDRI       A         1118    E DUFFY ST            SAVANNAH GA     31404        Jun 1 2020   CA
                       CHATHAM    05698748   KOWALSKI SIMONE        MONAY     1600    HABERSHAMAPT 27       SAVANNAH GA     31401        Dec 1 2019   FL
                       COBB       03064514   HARE       ALICE       CHAMBERS 2591     ORCHARD KNOB SE       ATLANTA    GA   30339-4620   Sep 1 2020   NC
                       COBB       03035756   HARE       WILLIAM     BURKE     2591    ORCHARD KNOB SE       ATLANTA    GA   30339        Sep 1 2020   NC
                       CHATHAM    11835652   GASTINEAU ELISE        GABRIELLE 310     W BOLTON S APT F1     SAVANNAH GA     31401        Aug 1 2020   PA
                       CAMDEN     10921016   AGUIRRE    LISA        MILLER    239     BROOKLET CIR          SAINT MARY GA   31558        Apr 1 2020   TN
                       CAMDEN     10516073   AGUIRRE    MARIO                 239     BROOKLET CIR          SAINT MARY GA   31558        Apr 1 2020   TN
                       CAMDEN     03758081   ALBERTO    JAMES       MICHAEL   51      BUNTIN ST             WOODBINE GA     31569        Mar 1 2020   TX
                       CAMDEN     10229132   ALICEA     TAYLOR      JUSTINE   205     MUSH BLUFF RD         SAINT MARY GA   31558        Feb 1 2020   AL
                       COBB       12511452   FIDDER     BRIDGETTE   NICHOLE   4574    VALLEY PKWH           SMYRNA     GA   30082        Aug 1 2020   TX
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 297 of 559




                                                                                            Page 96
                                                                                   GA NCOA Out of State


                       BRYAN     10668518   CARMODY KELLAM       M         50      SUNBURY CT              RICHMOND HGA     31324        Mar 1 2019   AE
                       BRYAN     10670642   CARMODY MARY         E         50      SUNBURY CT              RICHMOND HGA     31324        Mar 1 2019   AE
                       BRYAN     12032804   CARNOT     ASHLEY    KATE      190     FAIRVIEW DR             RICHMOND HGA     31324        May 1 2020   CT
                       BRYAN     11810754   CARNOT     CALE      JAMES     190     FAIRVIEW DR             RICHMOND HGA     31324        May 1 2020   CT
                       CLAYTON   06797848   ARRINDELL SHANITA    ESTELLE   8104    WEBB RD      APT 2502   RIVERDALE GA     30274        Feb 1 2020   TX
                       CHATHAM 08551710     WEST       LAUREN    HERRICK   11330   WHITE BLUF UNIT 59      SAVANNAH GA      31419        May 1 2020   NH
                       CHATHAM 11105377     WESTBERG PAIGE       LAUREL    2311    E 38TH ST               SAVANNAH GA      31404        Jun 1 2020   AZ
                       BIBB      07532318   AYOUB      EVAN      MACRAM    635     ORANGE ST APT 9         MACON       GA   31201        Jan 1 2017   KY
                       COBB      10652164   DE ABREU LUIZA                 4805    HILLSIDE CT             POWDER SP GA     30127        May 1 2019   FL
                       COBB      08694888   DE ARISTEG INIGO     JOSE      1704    GALLERIA LN SE          SMYRNA      GA   30080-7528   Feb 1 2020   FL
                       BRYAN     12013481   DAVIS      KAMURA    PLESHETTE 45      LULLWATER UNIT 1223     RICHMOND HGA     31324        Dec 1 2019   FL
                       CLAYTON   05969964   KNOX       REGINALD TERRELL    513     MAGGIE LN               JONESBORO GA     30238-3405   Aug 1 2019   DC
                       CHATHAM 12259170     PALISZEWSKANNA       MARIE     9400    ABERCORN S-APT.303      SAVANNAH GA      31406        Jul 1 2020   CO
                       CHATHAM 11347697     PRUITT     STEPHANIE NICOLE    2       SUNNYDALE LN            PORT WENTW  GA   31407        Sep 1 2019   NC
                       CHATHAM 06281089     PRZEPIORA RACHEL     LYNN      26      ANCHORAGE CT            SAVANNAH GA      31410        Aug 1 2020   CA
                       CHATHAM 11890775     RIVERA     KASSANDRA LISETTE   1952    BACON PARK DR           SAVANNAH GA      31406        Jun 1 2020   TX
                       CHEROKEE 11152225    HUFFMAN MADISON                717     TALL OAKS DR            CANTON      GA   30114        Sep 1 2020   FL
                       CHEROKEE 03000680    HUFFMAN TIMOTHY      RAY       717     TALL OAKS DR            CANTON      GA   30114        Sep 1 2020   FL
                       COBB      12269803   MANUEL     ANITA     ANN       1857    BARRINGTON CT           MARIETTA GA      30066        Oct 1 2020   MD
                       CHEROKEE 04849280    HESSE      DANIEL    J         443     HATHAWAY AVE            WOODSTOCKGA      30188        May 1 2020   AZ
                       CHEROKEE 10499410    HETZLER    HAROLD              2012    QUEENSBURY DR           ACWORTH GA       30102        Oct 1 2020   KY
                       BIBB      10198016   CULLENS    SIMEON    ANTRON    3395    HALLWOOD CIR            MACON       GA   31204        Aug 1 2019   WV
                       CLAYTON   03429162   LAMAR      DEVIN     JAMAAL    907     SOUTHLAKE COVE CT       JONESBORO GA     30236        May 1 2020   AL
                       CLAYTON   07130969   LAMOTHE ERICA        JALEESA   8216    CANYON FORGE DR         RIVERDALE GA     30274        Nov 1 2018   WA
                       CHATTAHOO 10824526   OBRIEN     ANGELA    LYNN      6044    ALABAMU LOOP            FORT BENNI GA    31905        Mar 1 2019   HI
                       CHATTAHOO 11617861   OWEN       BRENDAN MICHAEL     301     1ST DIVISIO NC          FORT BENNI GA    31905        Aug 1 2019   OK
                       CHATTAHOO 12406136   PATINO     CESAR     A         215     BLESSING ST             FORT BENNI GA    31905        Jul 1 2020   AE




  Ex. 2 to Petition:
                       CHATTAHOO 11342863   PLACK      MICHELLE ELIZABETH 100      LAVOIE AVE              FORT BENNI GA    31905        Jun 1 2020   WA




Braynard Declaration
                       CHATTAHOO 11863587   PRINCE     KIAMESHA LYNETTE    203     MCFALLS ST              FORT BENNI GA    31905        Sep 1 2020   OH
                       CHATHAM 11143325     WINN       JENNIFER BAILEY     326     E BRYAN ST              SAVANNAH GA      31401        Apr 1 2020   VA
                       CAMDEN    07224856   BARBER     RYAN      MATTHEW 209       W BRYANT ST             SAINT MAR Y GA   31558        Oct 1 2020   MS
                       CAMDEN    11228319   BARNES     MARY      CARMEN    119     CHELSEA PL              SAINT MARY GA    31558        Sep 1 2020   NC
                       CAMDEN    11228317   BARNES     PETER               119     CHELSEA PL              SAINT MARY GA    31558        Sep 1 2020   NC
                       COBB      12089757   ESCOFFERY ELIJAH     BARRINGTON3079    HIDDEN FO R 2390        MARIETTA GA      30066        Jun 1 2020   LA
                       COBB      04236543   LEE        NIKKI     NATASHA   25      FAIR HAVEN WAY SE       SMYRNA      GA   30080        May 1 2020   LA
                       COBB      07810003   LEE        ROBERT    NEAL      2423    SAWMILL RD SW           MARIETTA GA      30064-4247   Oct 1 2020   OH
                       CARROLL   04253725   DANIEL     ANNA      MARIE     7981    W CARROLL RD            CARROLLTO GA     30116-5909   Jan 1 2020   CA
                       CARROLL   02979022   DANIEL     DAVID     LEE       7981    W CARROLL RD            CARROLLTO GA     30116-5909   Jan 1 2020   CA
                       COBB      07924452   COOPER     WILLIAM   JEFFREY   3032    LANGLEY CLOSE NW        KENNESAW GA      30144        Mar 1 2020   CA
                       BARTOW    08751630   JONES      CHELSI    ANGELIQUE 16      ABBEY LN NW             CARTERSVIL GA    30120-7741   Apr 1 2020   MA
                       CHEROKEE 10101111    MADDEN     OMAR      JERMAINE 703      MOUNTAIN LAUREL DR      CANTON      GA   30114        Jan 1 2020   NY
                       CHEROKEE 10266401    GREENE     RICHARD   CHARLES   104     JOE GREEN LN            CANTON      GA   30114        Aug 1 2020   FL
                       CLAYTON   07343906   SALCEDO    CLARISHA ELISA      1008    CAMERON LANDING DR      STOCKBRIDGGA     30281        Apr 1 2019   MD
                       CHEROKEE 11227113    WYCUFF     JOSHUA    BLAKE     915     WILSON ST 202           WOODSTOCKGA      30189        Jul 1 2020   TN
                       CHEROKEE 08421354    WYCUFF     STEPHANIE AMBER     915     WILSON ST 202           WOODSTOCKGA      30189        Jul 1 2020   TN
                       CHEROKEE 11065252    STEPHENSO DAVID      LEVI      303     SABLE TRACE CT          ACWORTH GA       30102        Apr 1 2019   NM
                       CLARKE    11700907   DEES       CHARITY   EUNICE    289     JANICE DR               ATHENS      GA   30606        Dec 1 2019   NC
                       BARTOW    00453573   HALL       MARTHA    DIANNE    950     E MAIN ST APT 110       CARTERSVIL GA    30121        Jul 1 2020   KS
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 298 of 559




                                                                                          Page 97
                                                                                   GA NCOA Out of State


                       BARROW     08851004   PRATER    GEORGE     R         1264   HARVEST LN          HOSCHTON GA       30548-3450   Aug 1 2018   FL
                       BARROW     06119523   PRATER    SHIRLEY    PATRICIA  1264   HARVEST LN          HOSCHTON GA       30548-3450   Aug 1 2018   FL
                       BARROW     08681906   PREYER    FRANK      ALVIN     216    OCEANLINER DR       WINDER       GA   30680        Jun 1 2020   CO
                       CHEROKEE   08867499   CAMPANILE ELIZABETH CHO        2418   TIPPIN TRL          WOODSTOC KGA      30188        Oct 1 2018   AE
                       CHEROKEE   08192108   CAMPANILE KEVIN      JAMES     2418   TIPPIN TRL           WOODSTOCKGA      30188        Oct 1 2018   AE
                       CHEROKEE   06137088   CAMPBELL LAUREN      STEPHANIE 136    LOVE LN              WOODSTOCKGA      30188        Jul 1 2020   FL
                       CHEROKEE   05736780   MAIORANO STEPHEN     SAVERIO   1504   MAPLEWOOD CT         WOODSTOCKGA      30189-1552   Oct 1 2018   NY
                       CHATHAM    08118438   ROBERTS GLORIA       BERNADINE 5      CRYSTAL LAKE DR      SAVANNAH GA      31407        Jul 1 2020   NY
                       CAMDEN     07622229   RICHARDSONCHRISTY              306    MAGGIE WAY           SAINT MAR Y GA   31558        Jul 1 2020   LA
                       CAMDEN     07971531   RICHARDSONJUSTIN     ROBERT    306    MAGGIE WAY           SAINT MAR Y GA   31558        Jul 1 2020   LA
                       COBB       08261448   LEATHERS ABBY        KAITLYN   83     JESSICA PL           MARIETTA GA      30062        Oct 1 2020   SC
                       COBB       12257293   DEWEY     KAREN      SUE       2337   CAJUN DR             MARIETTA GA      30066        Jun 1 2020   TN
                       COBB       12265496   DEWEY     PATRICK    LYLE      2337   CAJUN DR             MARIETTA GA      30066        Jun 1 2020   TN
                       COBB       03540316   DEWITT    KIMBERLEY DAWN       1346   PARKVIEW LN NW       KENNESAW GA      30152        Sep 1 2019   CA
                       COBB       05123026   DEWITT    KURT       ALAN      1346   PARKVIEW LN NW       KENNESAW GA      30152        Sep 1 2019   CA
                       COBB       05143328   DEWS      CHERYL     DENISE    5572   SYLVANIA DR SE       MABLETON GA      30126-5662   Dec 1 2016   OH
                       COBB       10801586   HARRISON CHAMETAYA CHALDRA     304    PARK FOREST CT NW    KENNESAW GA      30144        Aug 1 2019   AL
                       CHEROKEE   05665664   SWANSON ELIZABETH CHRISTINE 119       HOLLYTRACE LN        BALL GROU NGA    30107        Apr 1 2020   VA
                       CHEROKEE   10621616   SWANSON MATHEW       GRANT     119    HOLLYTRACE LN        BALL GROUNGA     30107        Apr 1 2020   VA
                       CHATHAM    10186509   DUNTZ     ALEXANDER JOHN       1520   E 50TH ST            SAVANNAH GA      31404        Oct 1 2020   FL
                       CHATHAM    08598157   DUNTZ     AUTUMN     ELIZABETH 1520   E 50TH ST            SAVANNAH GA      31404        Oct 1 2020   FL
                       CHATHAM    10061307   DURAY     JORDAN     MCCORMACK1       PLATINUM CT          POOLER      GA   31322        Jun 1 2019   TX
                       COBB       01916234   CAREY     SHERRY               3150   WOODWALK 3205        ATLANTA     GA   30339        Sep 1 2020   FL
                       COBB       10446905   EMENIKE   KINGSLEY CHUKWUMA 4243      AKINS RIDGE LN       POWDER SP GA     30127        Jun 1 2019   AL
                       CLARKE     10783746   HARPER    KYLE       GERALD    930    BARNETT SHAPT 704    ATHENS      GA   30605        Jul 1 2020   IL
                       CLARKE     07531989   HARPER    LAUREN     SIMONE    100    DOWNING W APT A      ATHENS      GA   30606        Aug 1 2018   OR
                       CLARKE     10687007   HARPER    MARGARET JEAN        930    BARNETT SHAPT 704    ATHENS      GA   30605        Jul 1 2020   IL




  Ex. 2 to Petition:
                       CLARKE     10978075   HARRIS    THOMAS     BAISLEY   178    E RUTHERFOAPT B      ATHENS      GA   30605        Jul 1 2020   CT




Braynard Declaration
                       COBB       04898342   KEMP      BARBARA    JOAN      2863   BARBARA LN NE        MARIETTA GA      30062        Oct 1 2020   OR
                       CATOOSA    00414553   ANDERSON GRADY       R         28     TEMPERANCE HALL RD RINGGOLD GA        30736-7901   Jul 1 2020   FL
                       CHATHAM    11394469   MARMOLEJOMARGARITA MARIA       1501   E 49TH ST           SAVANNAH GA       31404        Jun 1 2020   VA
                       CHATHAM    11886785   MARSHALL CHRISTINE ALBA SOSOB163      CLAXTON RD           POOLER      GA   31322        Mar 1 2020   NC
                       COBB       10813118   BEZERRA   JULIA-STEPHDE CARVALH203    TREES OF KENNESAW PK KENNESAW GA      30152        Oct 1 2020   FL
                       COBB       11981596   MIMS      LA SHONDA            3340   CUMBERLAN 371        ATLANTA     GA   30339        Jul 1 2020   TN
                       COBB       10548436   MINCEY    KIANA      LATRELLE 821     CREEKSIDE DR NW      KENNESAW GA      30144        Jan 1 2020   CT
                       CHATHAM    06716862   GAMEL     JENNIFER SPANGLER 105       WINSLOW CIR          SAVANNAH GA      31407        Apr 1 2020   TX
                       CHATHAM    08011647   GARCIA    DIANA      LIZ       106    AUSTIN WAY           SAVANNAH GA      31419        Apr 1 2020   VA
                       BROOKS     07472725   RUSZLER   JONATHAN DANIEL      101    KNOTTY PINE DR       VALDOSTA GA      31602-7734   Feb 1 2020   AR
                       BROOKS     10047233   SADLER    MARY       ANNABETH 127     QUAIL DR             VALDOSTA GA      31602        Oct 1 2019   OR
                       CANDLER    04512655   CHAMBERS WENDY       RENEE     140    ALINE AVE APT A      METTER      GA   30439        Mar 1 2017   AL
                       CHATHAM    10660065   WILLIAMS  CHADWICK HALES       406    CHERRY ST            BLOOMINGD GA     31302        Jun 1 2020   CA
                       CHATHAM    03510780   WILLIAMS  CHARLES    R         20     S MILLWARD RD        SAVANNAH GA      31410        Aug 1 2018   SC
                       CHEROKEE   11409498   BALFOUR   DARRELL              2057   BRITLEY PARK XING    WOODSTOCKGA      30189        May 1 2020   IN
                       BARTOW     00673331   SCHREMS CAROLINE C             102    PINE RIDGE LN NW     WHITE       GA   30184        Mar 1 2020   ND
                       BARTOW     03516779   BEACH     MITA       DEAN      33     RIVER BIRCH RD NW    CARTERSVIL GA    30121        Sep 1 2020   CA
                       BARTOW     00656829   BEARDEN   GENEVIEVE JANE       160    GADDIS RD NW         CARTERSVIL GA    30120-4679   Feb 1 2020   AL
                       CHEROKEE   10498353   ELK       WILLIAM    CHARLES   954    FIELDS CHAPEL RD     CANTON      GA   30114        Jun 1 2017   PA
                       CHATHAM    08510788   GEORGES CICELY       FRANCES   1436   ADDISON PL           POOLER      GA   31322        Apr 1 2018   AE
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 299 of 559




                                                                                          Page 98
                                                                                    GA NCOA Out of State


                       CHATHAM    11926253   GERALD     LAWRENCE KEITH       330    CRABAPPLE CIR        PORT WENT W
                                                                                                                   GA   31407        Sep 1 2020   SC
                       CHATHAM    11926257   GERALD     PARIS     VICTORIA   330    CRABAPPLE CIR        PORT WENTWGA   31407        Sep 1 2020   SC
                       CHATHAM    06116843   GERHEIM    LINDSEY   J          210    E 32ND ST            SAVANNAH GA    31401        Aug 1 2020   DC
                       COBB       06928861   GOODRICH KAITLIN     ELIZABETH 1414    INDEPENDENCE WAY     MARIETTA GA    30062-6260   Oct 1 2017   VA
                       CLAYTON    06199614   COX        DONNELL              3652   MITCHELLS VALLEY CT ELLENWOODGA     30294        Jul 1 2017   MD
                       COBB       06661439   DOBSON     CHRISTOPHEJAMES AUGU315     BRIARWOOD CT         MARIETTA GA    30068        Aug 1 2020   FL
                       BURKE      08705367   HANSFORD CHYERL      E          505    VICTORY CIR          WAYNESBORGA    30830        Feb 1 2017   FL
                       CHATHAM    11109994   SHEFFIELD ALIAH      NICOLE     5      LARCHMONT CT         SAVANNAH GA    31419        Dec 1 2017   NC
                       BRYAN      10307214   GARDNER JAMAR        DEJOUR RIV 95     CHESTNUT OAK DR      RICHMOND HGA   31324        Jul 1 2017   SC
                       COBB       01834051   BLACKMAN SHERRY      FAYE       3150   WOODWALK 3103        ATLANTA   GA   30339        Aug 1 2020   CO
                       COBB       04891187   BURKE      LINDSEY   ANN        458    INDIAN HILLS TRL     MARIETTA GA    30068        Aug 1 2020   FL
                       COBB       11159070   BARRETT    TRAVIS    WAYNE      425    WILLIAMS DR114       MARIETTA GA    30066        Mar 1 2020   MD
                       COBB       03042447   ROWEN      GARY      SCOTT      1902   FALCON WOOD DR NE    MARIETTA GA    30066-1274   Jul 1 2020   FL
                       COBB       07015436   ROWEN      LAURA                1902   FALCON WOOD DR NE    MARIETTA GA    30066-1274   Jul 1 2020   FL
                       COBB       04860781   LAND       CYNTHIA   HAWKINS    5728   OLD GORDON RD        MABLETON GA    30126-3308   Jan 1 2018   TX
                       CLARKE     10762040   MONTEIL    MICHELE   ANNE       175    HAROLD DR            ATHENS    GA   30606        Jun 1 2020   VA
                       CLARKE     10768511   MONTEIL    RENE      LEON       175    HAROLD DR            ATHENS    GA   30606        Jun 1 2020   VA
                       CHEROKEE   10129879   HAAS       HALEY     ELIZABETH 503     WINDY SKY BLF        CANTON    GA   30114        Feb 1 2020   FL
                       CLARKE     05048996   LITTLE     SYDNEY    HELEN      188    BERLIN CT            ATHENS    GA   30601        Jul 1 2020   OR
                       CLARKE     02325893   LOCKHART LETTIE      L          112    TRILLIUM LN          ATHENS    GA   30605-4972   Aug 1 2019   LA
                       CHEROKEE   08455846   MCCARTHY LAUREN      MEGAN      109    RIDGEWOOD DR         WOODSTOCKGA    30188        Mar 1 2019   WA
                       COBB       05838831   JERRY      TRONDI    L          1105   COBB XING SE         SMYRNA    GA   30080        May 1 2019   SC
                       BIBB       11034094   SIMON      ERIN      JOHANNA PO1665    WESLEYAN DAPT 707    MACON     GA   31210        Jan 1 2020   LA
                       COBB       05662133   JONES      SYDNEY    JULIANN    3652   CHATTAHOOCHEE SUMM ATLANTA     GA   30339-3254   Nov 1 2019   NC
                       COBB       07940098   JONES      TANEKA    IRIEL      1631   WHITE CIR 1207       MARIETTA GA    30066        Sep 1 2020   TX
                       COBB       10652607   JONES      TREVON    DESHAWN 1400      ROBERTA DR2101       MARIETTA GA    30008        Jun 1 2020   SC
                       COBB       11948625   HAMBRIC    JENNIFER             4501   CIRCLE 75 PK3309     ATLANTA   GA   30339        Dec 1 2019   NC




  Ex. 2 to Petition:
                       COBB       11589857   MULLINGS-WBRANDON ANTONIO       3340   CUMBERLAN 689        ATLANTA   GA   30339        Mar 1 2020   DC




Braynard Declaration
                       COBB       11430721   MULLINGS-WMICHAEL    LAMAR      3340   CUMBERLAN 689        ATLANTA   GA   30339        Mar 1 2020   DC
                       COBB       11258660   MULLINS    CHRISTEL R           3719   TOWN SQUARE CIR NW KENNESAW GA      30144        Jul 1 2019   NY
                       COBB       12544534   ORTIZ ZAYASJOSE      LUIS       6000   BROOKSIDE LN SE      MABLETON GA    30126        Oct 1 2020   MI
                       COBB       11478700   ORTMANN SARAH        ANNETTE    446    OAK VALLEY CIR SE    SMYRNA    GA   30082        Aug 1 2020   WA
                       COBB       03056623   JONES      JULIE     A          2184   BERRYHILL CIR SE     SMYRNA    GA   30082        Aug 1 2020   KY
                       COBB       12263268   PRESNELL GARY        BRADFORD 2323     KENNESAW OAKS TRL NWKENNESAW GA     30152        Oct 1 2020   TN
                       COBB       12622078   LYONS      CORRINA              1235   WOOD HOLLOW LN SE    MARIETTA GA    30067        Jul 1 2020   OR
                       COBB       05603008   LYONS      DENISE    CAROL      2100   MESA VALLE UNIT 807  AUSTELL   GA   30106        May 1 2019   LA
                       COBB       04720971   LYONS      TONYA     GAIL       549    WHITE OAK DR SW      MARIETTA GA    30060        Oct 1 2020   KY
                       COBB       12293982   LYONS      WESTIN    SCOTT      4185   BROOKWOOD DR         AUSTELL   GA   30106        Oct 1 2020   WY
                       COBB       10310308   VALDEZ     CINTHYA   RAQUEL     2281   AKERS MILL 3914      ATLANTA   GA   30339        Jul 1 2020   TX
                       COBB       03211608   WILSON     MIREILLE  MARTHE     4155   BURNT HICKORY RD NW MARIETTA GA     30064-1007   Sep 1 2017   TN
                       COLUMBIA   07532497   ACS        WENDY     LOU        138    SEATON AVE           GROVETOW NGA   30813        Oct 1 2020   IL
                       COBB       11309358   NUCKOLLS JORDAN      ELIZABETH 1404    FEROCITY RIDGE WAY NWKENNESAW GA    30152        Sep 1 2019   NC
                       COBB       07126170   SUTTON     VIRGINIA  G          146    HURT RD SE           SMYRNA    GA   30082-2713   Oct 1 2020   KY
                       COLUMBIA   10582683   AKGIRAY    SELIN     ALIX       4300   RIVERWATC APT 308    MARTINEZ GA    30907        Nov 1 2018   FL
                       COLUMBIA   00965439   ALDERMAN BARBARA     ELAINE     7260   WHITE OAK CAMPGROUN APPLING    GA   30802        Nov 1 2019   UT
                       COLUMBIA   11432650   ALDERMAN JESSICA     MADELYN    7260   WHITE OAK CAMPGROUN APPLING    GA   30802        Nov 1 2019   UT
                       COBB       11200404   WILLIAMS   MAGALINE MCCRAY      4337   STONECREST DR        AUSTELL   GA   30106        May 1 2020   FL
                       COOK       08210421   BIRDINE    MYRICK    DELON      2526   HUTCHINSON PARRISH R ADEL      GA   31620-4937   Sep 1 2019   FL
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 300 of 559




                                                                                          Page 99
                                                                                   GA NCOA Out of State


                       COBB       06247254   STRICKLER DARLENE   K          914    BRENTWOOD DR SE      SMYRNA     GA   30082-3406   Oct 1 2020   FL
                       COBB       08894226   SHELTON   DIAMOND   MARQUISE 1857     BARRINGTON CT        MARIETTA GA     30066        Oct 1 2020   MD
                       COBB       08393320   SHELTON   JOHNTAVIOUBISHOP     1857   BARRINGTON CT        MARIETTA GA     30066        Oct 1 2020   MD
                       COBB       10158673   SHELTON   SARAH     NICOLE     2825              229
                                                                                   S MAIN ST NW         KENNESAW GA     30144-2747   Jul 1 2019   FL
                       COBB       04990165   WILSON    ESSIE     KIM        2285   PIEDMONT GLEN CT     MARIETTA GA     30062        Jul 1 2017   AE
                       COLUMBIA   07155101   MARLOW    DANIELLE  HOPE       4220   WOOD CREEK CT        MARTINEZ GA     30907        Aug 1 2017   AE
                       COLUMBIA   06755366   MARLOW    JAY       LEE        4220   WOOD CREEK CT        MARTINEZ GA     30907        Aug 1 2017   AE
                       COBB       12172848   SIEBERT   ELAYNA    ROSE       4044   GEORGE BU 1109       KENNESAW GA     30144        Apr 1 2020   TN
                       COBB       03638314   SIEMEN    JOHN      CARL       4425   BLOWING WIND DR NW   ACWORTH GA      30101-8312   Oct 1 2018   NC
                       COBB       05241688   WHITEMORE KEITH     WILLIAM    1021   SUNSHINE LN NW       ACWORTH GA      30102-6314   May 1 2020   VT
                       COBB       11689487   WHITEMORE TORI      MARIE      1021   SUNSHINE LN NW       ACWORTH GA      30102        May 1 2020   VT
                       COBB       11612607   NORRIS    KYANI     JANISE     3428   VANDIVER DR          MARIETTA GA     30066        Dec 1 2019   FL
                       COBB       12581868   PENALOZA GILBERT    JESUS      429    PAT MELL RD SW       MARIETTA GA     30060        Jul 1 2020   NC
                       COBB       08063285   PENDALWARSUYASH     SHEKHAR    677    HUNTINGTON PL SE     MARIETTA GA     30067        May 1 2020   NC
                       COBB       12150671   PENDER    NELLE     CLARK      396    SAINT MARYS LN NW    MARIETTA GA     30064        Mar 1 2020   SC
                       COBB       11932646   PERKINS   ANTOYA    NICOLE     1920   RUSSTON DR SW        MABLETON GA     30126        Aug 1 2020   SC
                       COBB       06831441   SMITH     JAMES     JOEL       2550   AKERS MILL A11       ATLANTA    GA   30339        Jul 1 2020   NC
                       COBB       06499159   SAMFORD KRISTINA    MCKAY      3515   NETTLE LN NE         ROSWELL GA      30075        Sep 1 2020   NC
                       COBB       05604112   SAMFORD TIMOTHY     JAMES      3515   NETTLE LN NE         ROSWELL GA      30075-2652   Sep 1 2020   NC
                       COBB       11245242   SIMMONS   NATHANIEL            3109   BRIDGEWALK TRL       ACWORTH GA      30101        Oct 1 2020   NC
                       COBB       11909174   SIMMONS   SAVANNAH LEIGH       4221   SENOA DR NW          KENNESAW GA     30144        Aug 1 2020   TX
                       COBB       08324075   SPIVA     LINDSEY   ANN        3230   LARAMIE DR SE        ATLANTA    GA   30339        Jun 1 2020   NC
                       BRANTLEY   08062990   CHRISTENSOSTACY     LYNN       7178   OLD HIGHWAY 259      WAYNESVIL LGA   31566-4344   Sep 1 2020   WV
                       CHATHAM    11158731   MCCALL    LAUREN    ELIZABETH 285     PARK AVE APT 10306   POOLER     GA   31322        Sep 1 2017   AL
                       CATOOSA    06757780   TAYLOR    DARLYNN   BYRD       58     SAGE BRUSH LN        ROSSVILLE GA    30741-8341   Mar 1 2018   TN
                       BIBB       04281156   AARON     LABRENDA EDITH       3385   AARON PL             MACON      GA   31217        Jul 1 2018   AE
                       COBB       12231042   DAVIS     JADEN     DAVON      1174   DURDENTON TRCE       KENNESAW GA     30152        Sep 1 2020   MD




  Ex. 2 to Petition:
                       COBB       12236851   EPPERSON BILLY      SHAUN      2055   BARRETT LA 1335      KENNESAW GA     30144        May 1 2020   TN




Braynard Declaration
                       CLAYTON    10691360   WATSON    NAOMI     SIMONE     8406   CREEKRIDGE CIR       RIVERDALE GA    30296        Aug 1 2020   OK
                       CHATHAM    12389239   WILLIAMS  JOHN      MICHAEL    10     MONTERO DR           SAVANNAH GA     31405        Oct 1 2019   NJ
                       CARROLL    10808456   MERREM    ANNE      MARIE MATH 141    MILL POND XAPT J5    CARROLLTO GA    30116        Aug 1 2019   CA
                       CLAYTON    06760228   ALEXANDER PAMELA    DENISE     3696   SHEBA DR             ELLENWOODGA     30294        Jan 1 2020   NC
                       COBB       10718852   MCINNIS   ALLISON   JULIA      2586   WILLOW GROVE RD NW   ACWORTH GA      30101        Jul 1 2019   TN
                       COBB       08557246   MCINNIS   LATOYA    SHAUNTAE 2383     AKERS MILL G7        ATLANTA    GA   30339-2511   Aug 1 2017   MS
                       CHEROKEE   10707139   HALL      MATTHEW HAROLD       240    OAK GROVE WAY        ACWORTH GA      30102        Apr 1 2020   FL
                       CHATHAM    10221977   SHUMATE AUTUMN      JADE       186    CARLISLE WAY         SAVANNAH GA     31419        Nov 1 2019   TN
                       CAMDEN     05813918   KIRKLAND PRISCILLA LYMAN       106    TAPIQUE CIR          SAINT MARY GA   31558-3759   Nov 1 2017   CT
                       CAMDEN     10169292   KLOTZBACH CHARLOTTE C          100    HOLLY OAK DR         SAINT MARY GA   31558        Jul 1 2020   SC
                       CAMDEN     11088115   KNIGHT    DEVON     MICHELE    119    CHERRY POINT DR      SAINT MARY GA   31558        Sep 1 2017   CA
                       CAMDEN     03492956   KNIGHT    KENNETH   JUNIOR     673    POWDER HORN RD       SAINT MARY GA   31558-2636   Sep 1 2020   VA
                       CAMDEN     01332923   KNIGHT    RACHEL    C          673    POWDER HORN RD       SAINT MARY GA   31558-2636   Sep 1 2020   VA
                       CAMDEN     12601871   KNIGHT    TURNER    ASHBY      119    CHERRY POINT DR      SAINT MARY GA   31558        Sep 1 2017   MI
                       COBB       11677512   HOLT      ANTHONY ALFONSO      2697   DELK RD SE A         MARIETTA GA     30067        Jul 1 2019   NY
                       COBB       07645543   BELLAMY   ASHLEIGH LASANDRA 2560      CHIMNEY HILL PL      AUSTELL    GA   30106        Oct 1 2020   DC
                       COBB       10687543   BELLE     DAURYL    ANEEL      4094   ELSDON DR            AUSTELL    GA   30106        Feb 1 2020   VA
                       COBB       11211502   BRIDGERS MORGANNA MAY          2281   AKERS MILL 3733      ATLANTA    GA   30339        Sep 1 2020   NC
                       COBB       06395432   BRIDGES   LISA      LYNN       267    MARK AVE             MARIETTA GA     30066-6162   Jun 1 2019   LA
                       COBB       02171108   BRIDGES   RITA      D          912    CANNONGATE XING SW   MARIETTA GA     30064        Jul 1 2020   FL
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 301 of 559




                                                                                        Page 100
                                                                                    GA NCOA Out of State


                       COBB      12730287   BRIGGS    HYDIA                 423     WALTON GREEN WAY N W KENNESAW GA      30144        Sep 1 2020   DE
                       COBB      07338684   LACOUR    ERIC       MAURICE    2550    AKERS MILL Q9         ATLANTA    GA   30339        Mar 1 2019   CO
                       COBB      12912806   BRACKENRIDJOANNE                4210    DEFOORS FARM TRL      POWDER SP GA    30127        Sep 1 2020   IL
                       COBB      12865067   BRACKENRIDLORENZO    ELIJAH     4210    DEFOORS FARM TRL      POWDER SP GA    30127        Sep 1 2020   IL
                       COBB      12912810   BRACKENRIDMIA        T          4210    DEFOORS FARM TRL      POWDER SP GA    30127        Sep 1 2020   IL
                       COBB      12513270   BRADLE    ERIC       STEWART 3808       VALLEY GREEN DR       MARIETTA GA     30068        Sep 1 2020   TX
                       CLARKE    12526951   WEBB      TEAGAN     ROSE STAFF 100     CHATEAU TEAPT 11      ATHENS     GA   30606        Jun 1 2020   CO
                       CLARKE    08862003   WEGER     JACOB      ORION      835     BOULEVARD APT A       ATHENS     GA   30601        Jul 1 2020   OR
                       CLARKE    11802529   WEGRZYN KAITLIN      MARIE      2375    S LUMPKIN SAPT 210    ATHENS     GA   30606        Jul 1 2020   IL
                       CLARKE    04850615   WEINER    THOMAS     PATRICK    230     NACOOCHEE AVE         ATHENS     GA   30601        Aug 1 2020   HI
                       CLARKE    08706678   GOODRICH AARON       JAMES      322     HAMPTON PARK DR       ATHENS     GA   30606        Oct 1 2020   FL
                       CLARKE    08535011   GOODRICH NANCY       JOAN       322     HAMPTON PARK DR       ATHENS     GA   30606-2493   Oct 1 2020   FL
                       BULLOCH   05811639   EGESDAHL HALEY       ALICIA     6545    BUCHAN RD             PEMBROKE GA     31321        Dec 1 2018   AE
                       BULLOCH   11674633   EIGHMIE   LILIAN                365     N COLLEGE SAPT B      STATESBOR GA    30458        Jul 1 2019   FL
                       BULLOCH   10334574   EIGHMIE   LOREN      ASHLEY     365     N COLLEGE SAPT B      STATESBOR GA    30458        Jul 1 2019   FL
                       CHEROKEE 10103792    LOTT-CALDWBRODERICK DEMOND      326     STONEY HOLLOW RD      CANTON     GA   30114        Jan 1 2020   AR
                       CHATHAM 03625016     DAVIS     SUSAN      LOUISE     927     TRAFFORD LN           SAVANNAH GA     31410        May 1 2020   AL
                       CHATHAM 07913663     DAWKINS   MELODY     BETH       1504    E 49TH ST             SAVANNAH GA     31404-4020   Jun 1 2020   AL
                       CHATHAM 06294752     STAFFORD JOSHUA      IAN        6       S NICHOLSON CIR       SAVANNAH GA     31419        Sep 1 2020   OH
                       CHATHAM 10050237     MOTEN     FRANK                 12350   MERCY BLVDAPT 280     SAVANNAH GA     31419        Jul 1 2020   NC
                       APPLING   04506084   DEAL      FEBE ESTHE BRIONES    1606    PINEY GROVE CHURCH R BRISTOL     GA   31518        Sep 1 2020   NV
                       APPLING   04506064   DEAL      RONALD     WILLIAM    1606    PINEY GROVE CHURCH R BRISTOL     GA   31518        Sep 1 2020   NV
                       BRYAN     11557735   MADSEN    SARA       ELIZABETH 210      KEPLER LOOP           RICHMOND HGA    31324        Aug 1 2020   NC
                       BRYAN     07593101   MAPES     ARTHUR     HARRY      112     BLUE LAKE ST          RICHMOND HGA    31324-4435   Sep 1 2020   AA
                       BRYAN     07946865   MAPES     LAURA      SOBECK     112     BLUE LAKE ST          RICHMOND HGA    31324-4435   Sep 1 2020   AA
                       CLARKE    10594890   MCQUEARY HOLLY       CELINA     120     MARK TWAINAPT J3      ATHENS     GA   30605        Jul 1 2020   SC
                       CLARKE    10814428   MCSWIGAN LINDSAY     PAIGE      805     E BROAD ST APT 506    ATHENS     GA   30601        May 1 2020   PA




  Ex. 2 to Petition:
                       CLAYTON   10910676   HEREDIA   KAREN      LEE        19      FLEETWOOD DR          RIVERDALE GA    30296        Jun 1 2018   FL




Braynard Declaration
                       CATOOSA 04891623     WEEKS     JERRI      LOUISE     3706    SALEM VALLEY RD       RINGGOLD GA     30736        Jul 1 2019   AR
                       COBB      12388962   ADKINS    ABIGAIL    RILEY      1824    AKERS RIDGE DR SE     ATLANTA    GA   30339        May 1 2020   VA
                       COBB      12579123   ADKINS    LUZ        STELLA     3952    GRISSOM TARN NE       MARIETTA GA     30066        Sep 1 2020   VA
                       COBB      05501609   ADKISSON HAYLEY      YVONNE     441     WOODVALLEY DR SW      MARIETTA GA     30064        Oct 1 2019   NY
                       CHATHAM 07642985     ZOSEL     RHONDA     LEE        11      RIVERMOOR CT          SAVANNAH GA     31407        Sep 1 2019   SC
                       CHATTAHOO 12869701   AANAM-NDU NDIFREKE EKENG        3       RABEL CT APT C        FORT BENNI GA   31905        Oct 1 2020   AL
                       CHATTAHOO 11774118   BRASHER   JAMES      JOSEPH     407     LUMPKIN ST            FORT BENNI GA   31905        Aug 1 2019   TX
                       CHEROKEE 12214385    FARLEY    ANTHONY LEE           130     HICKORY VILLAGE CIR   CANTON     GA   30115        Sep 1 2020   IN
                       CLAYTON   11409187   QUEDENS GREG         ALLEN      10954   CLEARWATER DR         HAMPTON GA      30228        Oct 1 2020   TN
                       COBB      10599637   KIMBELL   JUANITA    PATRICIA   3413    WINDRIDGE DR          MARIETTA GA     30066        Oct 1 2019   TX
                       COBB      12253433   ROBINSON KYLA        ANNE       1940    ATLANTA R D N2        SMYRNA     GA   30080        Sep 1 2020   PA
                       BARTOW    05176219   COLLUM    JOSEPH     COREY      36      CHESTNUT RIDGE DR NE CARTERSVIL GA    30121        Jul 1 2020   SC
                       BARTOW    01028788   COLLUM    SHELLY     CANNADY 36         CHESTNUT RIDGE DR NE CARTERSVIL GA    30121        Jul 1 2020   SC
                       BARTOW    07132733   CONWAY    GARY       LEE        114     HILL ST               ADAIRSVILLEGA   30103        Apr 1 2019   UT
                       CATOOSA 05887473     SNYDER    ASHLEY     NICHOLE    408     SMOKETREE CIR         RINGGOLD GA     30736        Oct 1 2017   TN
                       CHATHAM 11940682     DYE       MARY       CATHERINE 12510    WHITE BLUF -APT. 1104 SAVANNAH GA     31419        Jan 1 2019   WA
                       CHATHAM 10606186     BERSON    NARA       ROSA       104     MONTGOMERAPT 9        SAVANNAH GA     31401        Aug 1 2020   NY
                       CHEROKEE 03671275    WARREN    JIM        DAVID      429     KILLIAN ST            CANTON     GA   30114-3749   Mar 1 2019   VA
                       BRYAN     11096005   CONNELL   LISA       LOUISE     1002    RIVER OAKS DR         RICHMOND HGA    31324        Jun 1 2018   KS
                       BRYAN     11526078   COOK      MELISSA               240     SHELTON ST            RICHMOND HGA    31324        Aug 1 2020   TN
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 302 of 559




                                                                                          Page 101
                                                                                   GA NCOA Out of State


                       BRYAN    11526087   COOK        WAYNE     SULLIVAN  240     SHELTON ST            RICHMOND HGA    31324        Aug 1 2020   TN
                       BRYAN    01605095   CORBETT     ELNORA              217     BACONTOWN RD          PEMBROKE GA     31321        Mar 1 2020   NC
                       CHATHAM 12452880    SINCLAIR    AIYSHA    NATASHIA 4035     KESSLER AV 601        GARDEN CIT GA   31408        May 1 2020   CA
                       CLINCH   01058286   HUGHES      GEORGE    GREER     315     BERRY PATCH RD        HOMERVILLEGA    31634-3807   Nov 1 2017   FL
                       COBB     03066705   LAMBERT     JANI      M         2221    ADDERBURY CT SW       SMYRNA     GA   30082-3670   Oct 1 2020   LA
                       COBB     10402735   LAMBEY      MARVA     CARMITA   2500    ELITE LN NW C         KENNESAW GA     30144        Oct 1 2019   FL
                       COBB     07499632   NELSON      LACEY     DENYEA    4345    LAURIAN DR NW         KENNESAW GA     30144        Jun 1 2018   NY
                       BROOKS   00585695   HANCOCK     CARRIE              5865    VALDOSTA HWY          BARNEY     GA   31625-4826   Jun 1 2017   SC
                       BROOKS   04389638   HARRIS      DOUGLAS S           13690   VALDOSTA HWY          QUITMAN    GA   31643-8408   Jul 1 2020   FL
                       CHATHAM 05603553    MCCLINTON   KIMONICIA FIBRA     62      BEARING CIR           PORT WENTW GA   31407        Feb 1 2018   CA
                       CHATHAM 12673480    MCCLOUD     CECIL     CARLOS    129     SPOONBILL CIR         SAVANNAH GA     31405        Sep 1 2020   NC
                       CHATHAM 08153704    MCCOOL      BRIDGETTE ASHLEY    401     E DUFFY ST            SAVANNAH GA     31401        Feb 1 2020   SC
                       CHATHAM 10963058    BOCIOACA    ALEXANDRU RADU      112     WAVERLY WAY           SAVANNAH GA     31407        Jun 1 2020   NJ
                       CHATHAM 08631239    BOCIOACA    KATHLEEN MARIE      112     WAVERLY WAY           SAVANNAH GA     31407        Jun 1 2020   NJ
                       CHATHAM 12855483    BOGGS       BRANDON HOKU        1811    MILLS B LANE BLVD     SAVANNAH GA     31405        Mar 1 2020   KY
                       CHATHAM 12855415    BOGGS       SHARIA    EVONNE    1811    MILLS B LANE BLVD     SAVANNAH GA     31405        Mar 1 2020   KY
                       CLAYTON  07308931   BARBOZA     ATONYA    CAMILLE   9026    SNIPE LN              JONESBORO GA    30236        Aug 1 2020   FL
                       CLAYTON  12068893   CURRY       REGINA    MARIE     1525    WYNTHROPE CV          RIVERDALE GA    30274        Sep 1 2020   NY
                       CHATHAM 08404699    BYNES       OCTAVIA   MICHELLE 84       TALL PINE AVE         SAVANNAH GA     31404-5232   Oct 1 2020   SC
                       CHATHAM 10388889    BYRD        BRITTANY YVONNE     10      SHERWOOD RD           SAVANNAH GA     31406        Mar 1 2020   AL
                       CHATHAM 11912420    BYRD        CHRISTOPHERYAN      522     E 51ST ST             SAVANNAH GA     31405        Oct 1 2020   FL
                       CARROLL  05882587   COVALLI     CHRISTOPHEJAMES     319     BARTON LN             VILLA RICA GA   30180        Jul 1 2020   ME
                       CARROLL  06884190   COVALLI     HALEY     KATHERINE 319     BARTON LN             VILLA RICA GA   30180        Jul 1 2020   ME
                       CAMDEN   05247215   WHITTLE     ALBERT    O         108     BLOSSOM CT            KINGSLAND GA    31548        Oct 1 2018   VA
                       COBB     06278779   DYER        PATTI     D         1286    PARKWOOD CHASE NW     ACWORTH GA      30102-3400   Oct 1 2020   TX
                       COBB     07491379   DYER        WILLIAM   ANTHONY 1286      PARKWOOD CHASE NW     ACWORTH GA      30102-3400   Oct 1 2020   TX
                       CHATTOOGA04558419   SIMPSON     KELLY     AMANDA    277     DENSON RD             SUMMERVIL LGA   30747        Apr 1 2020   AL




  Ex. 2 to Petition:
                       CHATTOOGA08571376   DAVIS       PORSCHA BRICOLLA 310        GEORGIA AVE           SUMMERVIL LGA   30747-1371   Mar 1 2020   TN




Braynard Declaration
                       CHATTOOGA10802526   DEAN        JONATHAN ANDREW     90      MILLICAN ST           SUMMERVIL LGA   30747-1194   Jul 1 2020   TX
                       CHATTOOGA00434417   DENNY       TERESA              271     MAPLE DR              SUMMERVIL LGA   30747-1743   Oct 1 2019   TN
                       CHATHAM 10488804    STEWART     CHARISE   CAROLYN   8       LAUREL RIDGE CT       PORT WENTW GA   31407        Jun 1 2017   MD
                       CHATHAM 08951745    STEWART     DUSTIN    EDWARD    209     PARADISE DR           SAVANNAH GA     31406-5735   Oct 1 2018   IL
                       CHATHAM 07063268    STEWART     JANET     CYNTHIA   135     HAMPSTEAD APT 809     SAVANNAH GA     31405        Jan 1 2019   FL
                       CHATHAM 01074471    STEWART     RAYMOND THOMAS      2204    E 56TH ST             SAVANNAH GA     31404        Feb 1 2020   SC
                       BIBB     11763851   JACKSON     ANAYA     IMANI     399     APPLE BLOSSOM WAY     MACON      GA   31217        Dec 1 2018   FL
                       BANKS    06305204   MATSON      NEIL      FREDERICK 813     ED REED RD            LULA       GA   30554-3914   Mar 1 2020   TX
                       CLAYTON  05163359   HAYES       FREDDY    LEE       7023    LODGEPOLE DR          MORROW     GA   30260        Sep 1 2017   AL
                       CLAYTON  06804079   HAYES       LACONDA   AMETRIA   5248    RIVER WALK APT A      COLLEGE PAGA    30349        May 1 2020   FL
                       COBB     03469137   KNAACK      KELLY     LYNN      1200    LAUREL SUMMIT DR SE   SMYRNA     GA   30082        Jun 1 2020   FL
                       CHATHAM 11513581    EMERLING    IAN                 16      BITTERROOT LN         SAVANNAH GA     31419        May 1 2020   MD
                       CATOOSA 00418562    LONG        EDWARD    LEON      129     TRAILER LN            RINGGOLD GA     30736        Jul 1 2017   TN
                       CATOOSA 10565839    LOPEZ       NORMA     LYNN      115     CLYDESDALELOT #58     RINGGOLD GA     30736        Oct 1 2020   IL
                       CHARLTON 08146136   HAGEN       TODD      CHRISTOPHE263     BUCHANAN LANDING DR   FOLKSTON GA     31537        Jul 1 2020   FL
                       CHATHAM 04410238    SMITH       CHARLES   NICHOLIS  131     LAURELWOOD DR         SAVANNAH GA     31419        Aug 1 2019   AR
                       BANKS    11812828   COTTOM      TATE      ALLAN     2737    SAMPLES SCALES RD     HOMER      GA   30547        Sep 1 2020   AL
                       CAMDEN   11523744   BOUDROW     WILLIAM   ELMER     365     W WILLIAM AVE         KINGSLAND GA    31548        Feb 1 2020   AP
                       CAMDEN   11256768   BOWDEN      TYNE      MARIE     197     CARDINAL ST           WOODBINE GA     31569        Sep 1 2020   CT
                       CAMDEN   06257134   BOWLES      JENNA     GALLOPS   604     WILD GRAPE DR         SAINT MARY GA   31558        Jun 1 2019   TX
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 303 of 559




                                                                                         Page 102
                                                                                    GA NCOA Out of State


                       CAMDEN    11721009   BRANTLEY JOSEPH       SAMUEL    169     HUNTINGTON DR         KINGSLAND GA     31548        Jun 1 2020   SC
                       BULLOCH   10916187   BORDERS ANDREW        JOHNSON   1009    HOUNDSBARK CT         STATESBOR GA     30461        Oct 1 2020   SC
                       BULLOCH   11082151   BORDERS SARAH                   1009    HOUNDSBARK CT         STATESBOR GA     30461        Oct 1 2020   SC
                       BRYAN     10491201   SHONKA    BRADLEY     CHRISTIAN 123     MAHAFFEY DR           RICHMOND HGA     31324        May 1 2020   NC
                       CHATHAM 11053714     RECINOS   CLAUDIA     CIERRA    10875   ABERCORN SAPT 127     SAVANNAH GA      31419        Feb 1 2020   KS
                       CLAYTON   03695962   JACKSON   FELICIA     RENEE     6431    STONE WAY             MORROW      GA   30260        Aug 1 2018   FL
                       BARTOW    08908075   LONG      TROY        TIMOTHY   151     PRINCETON AVE         ADAIRSVILLEGA    30103        Mar 1 2020   TN
                       CHATHAM 06013221     FRUITS    LAUREN      ELIZABETH 106     SUFFOLK RD            SAVANNAH GA      31410-4014   Dec 1 2016   TN
                       CHATHAM 05458684     FRY       BRANDON     COURVILLE 323     PIERPONT AVE          SAVANNAH GA      31404-2451   Jul 1 2020   NC
                       CHATHAM 08271802     FULLERTON JAY         GOULD     103     SETTLEMENT WAY        SAVANNAH GA      31410        Feb 1 2019   AE
                       COBB      12000554   BABIKIR   AMMAR       M         1106    CLAYMORE DC           MARIETTA GA      30060        Sep 1 2020   TX
                       CATOOSA 10243755     FORD      RACHEL      LOREN     57      DIGBY LN   #12        RINGGOLD GA      30736        Apr 1 2020   TN
                       COBB      05418343   DELINCE   DANIELLE    MARIE     3880    STRAWBERRY PATH NW    MARIETTA GA      30064-1056   Jan 1 2020   MA
                       COBB      10383515   DELIZ     BRYAN                 4545    RIVER PKWY 2G         ATLANTA     GA   30339        Sep 1 2020   CT
                       CLARKE    06693078   WAINRIGHT ROBERT      JOHN      174     CIVITAN CLUB DR       ATHENS      GA   30605        Nov 1 2019   AL
                       COBB      06686620   DAVIS     TERRY       LEVON     1174    DURDENTON TRCE        KENNESAW GA      30152        Sep 1 2020   MD
                       COBB      07509499   DAVIS     TRENTON     SCOTT     3244    CONCORD CIR SE        SMYRNA      GA   30080        Jul 1 2020   MS
                       COBB      05443433   DAVIS     VANESSA     LYNN      2099    PLANTERS MILL LN      MARIETTA GA      30062        Sep 1 2020   MD
                       COBB      11128139   CHARLES   WAYNE       OSWALD    4214    HIGHCROFT MAIN NW     KENNESAW GA      30144-6122   Aug 1 2020   NJ
                       COBB      12085287   CHARLOTTE CARON       MICHELLE 1995     POWERS FE C           MARIETTA GA      30067        Apr 1 2020   VA
                       CHATHAM 01521311     MOORE     JOYCE       COLES     7324    GARFIELD ST           SAVANNAH GA      31406        Dec 1 2016   FL
                       CHATTAHOO 10876068   DODSON    JERRY       LEE       503     BALTZELL AVE          FORT BENNI GA    31905        Sep 1 2020   AP
                       CLARKE    11108167   ILLG      GABRIELLE   ELIZABETH 202     EAGLEWOOD CT          ATHENS     GA    30606        Mar 1 2020   AZ
                       CLARKE    10853574   INGLE     STEPHEN     MORRIS    135     GREENWOOD LN          ATHENS     GA    30605        Aug 1 2020   MD
                       BARTOW    11213218   SHIRLEY   ERIC        DUNCAN    22      RIDGEWATER DR SE      CARTERSVI L GA   30121        Sep 1 2019   VA
                       BARTOW    11198988   SHIRLEY   SARAH       JEANETTE 22       RIDGEWATER DR SE      CARTERSVIL GA    30121        Sep 1 2019   VA
                       CATOOSA 06997073     SIKES     DIANA       LYNN      213     FAIRLANE DR           ROSSVILLE GA     30741-7677   Jun 1 2020   TN




  Ex. 2 to Petition:
                       CATOOSA 10239727     BERKELEY DOUGLAS      KEITH     89      LAKE AVE              RINGGOLD GA      30736        Sep 1 2020   AZ




Braynard Declaration
                       CHATHAM 01611063     POLITE    SHONDA      CARESE    49      GIMBAL CIR            PORT WENTW  GA   31407        Dec 1 2019   AP
                       CHEROKEE 10701502    CULVER    JADA        SYMONE    5023    WINDING HILLS LN      WOODSTOCKGA      30189        Dec 1 2019   AL
                       BIBB      03641977   HICKS     KEITH       BRIAN     113     LEGARE CT             MACON       GA   31210-4956   Feb 1 2020   NY
                       BIBB      02661366   HICKS     SHERIDA     PATRICE   113     LEGARE CT             MACON       GA   31210-4956   Feb 1 2020   NY
                       CHEROKEE 04639592    REDD      DONNA       LISA      2018    WOODSIDE PARK DR      WOODSTOCKGA      30188-2365   Sep 1 2020   NC
                       CHEROKEE 04605013    REDD      TERRY       LEE       2018    WOODSIDE PARK DR      WOODSTOCKGA      30188-2365   Sep 1 2020   NC
                       COBB      03105124   LINDSAY   MARILYN     T         1652    OAKFORD CT SW         MARIETTA GA      30064-4183   Aug 1 2019   UT
                       COBB      10484520   CRAWFORD THOMAS       CHARLES   1528    TENNESSEE WALKER DR   ROSWELL GA       30075        Feb 1 2019   VA
                       COBB      04480108   CRAWLEY ROBERT        MORRIS    246     INDIAN TRL            MARIETTA GA      30068        Apr 1 2020   SC
                       COLUMBIA 10331298    ATCHISON SHERINA      ANN       2034    SILVER RUN FLS        GROVETOWNGA      30813        Oct 1 2020   FL
                       COLUMBIA 10662476    ATKINS    EMILYN      LOUISE    4569    COUNTRY GLEN CIR      GROVETOWNGA      30813        Aug 1 2019   MD
                       COLUMBIA 08443286    ATKINS    LEE         ALEXANDER 4569    COUNTRY GLEN CIR      GROVETOWNGA      30813        Aug 1 2019   MD
                       COLUMBIA 06441380    AUSSEM    CHRISTINE   MARIE     3903    BEAVER BROOK DR       MARTINEZ GA      30907        Feb 1 2019   SC
                       COLUMBIA 11893616    AUSTIN    ALEXIS      ANN       4511    KAYE CT               EVANS       GA   30809        Aug 1 2019   SC
                       COLUMBIA 07635570    AZBELL    CHARLES     DOUGLAS 306       BURNHILL AVE          EVANS       GA   30809-6721   Oct 1 2020   IN
                       COLUMBIA 07635578    AZBELL    LORI        KELLY     306     BURNHILL AVE          EVANS       GA   30809-6721   Oct 1 2020   IN
                       CLARKE    03524907   LEWALLEN TREVOR       C         190     COVEY LN              ATHENS      GA   30606        Oct 1 2020   NC
                       CARROLL   10639145   RIGGINS   JAMES       BLAKE     480     HOLDER RD             TEMPLE      GA   30179        Jul 1 2020   AL
                       CARROLL   11083958   RIGGINS   JENNIFER    DAWN      480     HOLDER RD             TEMPLE      GA   30179        Jul 1 2020   AL
                       BULLOCH   08936627   DANIEL    HARLEE      ELIZABETH 6255    STILSON LEEFIELD RD   BROOKLET GA      30415-5880   Jul 1 2020   TN
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 304 of 559




                                                                                          Page 103
                                                                                      GA NCOA Out of State


                       CLAYTON    10347938   LANG       CASSANDRA MARI        8669    W BOURNE DR           JONESBOR O GA   30238        Oct 1 2020   TN
                       CLAYTON    10102925   ETHERIDGE EBONY      SIMONE      4241    HENDRIX DR APT J9     FOREST PARGA    30297        Aug 1 2020   TX
                       BIBB       08501294   WIGLEY     DAVID     MATTHEW     2037    DERBYSHIRE DR         MACON      GA   31216-7561   May 1 2020   TN
                       BIBB       05011541   WILCOX     SOMERS    TRINETT N   680     HERRING DR            MACON      GA   31204        Mar 1 2020   FL
                       CATOOSA    12262284   NOVAK      SHYANNE   ALYSSA      180     JALOPY RIDGE DR       RINGGOLD GA     30736        Oct 1 2020   AZ
                       CARROLL    06892908   RICE       MELINDA   S           301     NORTHSIDE APT F2      CARROLLTO GA    30117        Oct 1 2018   CA
                       CHATHAM    01592845   JOHNSON CHRISTINE M              18      COTTON XING           SAVANNAH GA     31411        Nov 1 2019   MA
                       BALDWIN    11005289   LOVE       CHANDY    TRUE        260     LAKESHORE DR          MILLEDGEVILGA   31061        Dec 1 2019   UT
                       BALDWIN    10667176   LOVE       DESTINY               260     LAKESHORE DR          MILLEDGEVILGA   31061        Dec 1 2019   UT
                       COBB       08831881   EUGENE     WILKENS               2725    BEAVER CREEK XING     POWDER SP GA    30127        May 1 2020   VA
                       CHEROKEE   11651581   ROSCH      SUSAN     E           614     KNIGHTS BRIDGE DR     CANTON     GA   30115        Aug 1 2020   SC
                       COBB       06016572   BROWN      ADAM      TODD        676     RED SUNSET CIR        POWDER SP GA    30127        Oct 1 2020   PA
                       BARTOW     10282173   GIBBONS    FREDRICK EUGENE       203     EVERGREEN TRL         CARTERSVIL GA   30121        Dec 1 2016   TX
                       CAMDEN     00526819   WORKMAN WILLIAM      M           115     NANCY DR              SAINT MARY GA   31558-8674   Aug 1 2020   SC
                       CAMDEN     10088903   WORKMAN ZAREZZA      ANDREA      115     NANCY DR              SAINT MARY GA   31558        Aug 1 2020   SC
                       CAMDEN     04280035   WRIGHT     DELBERT   EARL        202     SEAIRE CT             SAINT MARY GA   31558        Dec 1 2019   MD
                       CHATHAM    11145259   REVELS     ALEXANDER GAGE BEAR   309     KENSINGTON DR         SAVANNAH GA     31405        May 1 2020   SC
                       CHATHAM    10762713   REVELS     KATHERINE ELIZABETH   309     KENSINGTON DR         SAVANNAH GA     31405        May 1 2020   SC
                       CHATHAM    10786855   REYNOLDS LINSEY      ANNE        101     SPRING LAK -APT.903   SAVANNAH GA     31407        Jul 1 2019   VA
                       CLAYTON    07647162   LOURENCO CHRISTOPHELOUIS         5234    COLLINGWOOD TER       COLLEGE PAGA    30349        Aug 1 2019   FL
                       COBB       10415220   FREE       DOROTHY O             3574    W HAMPTON DR NW       MARIETTA GA     30064        May 1 2018   NC
                       CHEROKEE   02992342   AGAR       SHARON    MARIE       303     CORNERSTONE TRCE      WOODSTOCKGA     30188        Apr 1 2020   FL
                       CHEROKEE   02904178   AGAR       THOMAS                303     CORNERSTONE TRCE      WOODSTOCKGA     30188        Apr 1 2020   FL
                       CHEROKEE   07618681   AGUILAR-LERPATRICIA              6749    GALTS FERRY RD        ACWORTH GA      30102-1186   May 1 2020   TX
                       CHEROKEE   08543300   AJAYI      SIBUSISO              10247   HIGHWAY 92 UNIT 7-114 WOODSTOCKGA     30188        Oct 1 2020   CA
                       BIBB       12573371   JACKSON    PASHON    NAJA        928     UNDERWOOD DR          MACON      GA   31210        Jun 1 2018   WI
                       CHATHAM    08496073   WASHINGTO SHEMONIQU DONTE        52      FIORE DR              SAVANNAH GA     31419        Sep 1 2019   FL




  Ex. 2 to Petition:
                       COBB       11985001   MOLHO      CAMILA                3005    RIVERSTONE TRL        ATLANTA    GA   30339        Nov 1 2018   TX




Braynard Declaration
                       CHATHAM    11512344   FERNANDEZ ABRAHAM                143     WIMBLEDON DR          SAVANNAH GA     31419        Aug 1 2020   NC
                       CHATHAM    12112739   FERNANDEZ SARAH      KATHLEEN    143     WIMBLEDON DR          SAVANNAH GA     31419        Aug 1 2020   NC
                       CHATHAM    11860656   FERREIRA SHAYNAH     RUBINIA     285     PARK AVE APT 1203     POOLER     GA   31322        Sep 1 2019   RI
                       CATOOSA    11273726   SPARKS     EMILLY    ELIZABETH   195     KAILORS COVE CIR      RINGGOLD GA     30736        Mar 1 2020   TN
                       CHATHAM    05893009   CASEY      JEFFREY   DAVID       148     VILLAGE LAKE DR       POOLER     GA   31322        Jul 1 2020   FL
                       CHATHAM    10150686   CASTANOS MICHELLE                120     WAVERLY WAY           SAVANNAH GA     31407        Oct 1 2017   FL
                       COBB       11596355   CALA       EMMA      CASAOL      2762    PRADO LN              MARIETTA GA     30066        Apr 1 2020   FL
                       CHEROKEE   08397804   SMITH      JARED     TAYLOR      1357    LIVE OAK LN           ACWORTH GA      30102        Aug 1 2019   MD
                       CHEROKEE   12528918   ATLAS      JUDITH    L           131     HOLLY ST    RM 124    CANTON     GA   30114        Sep 1 2020   MO
                       CHEROKEE   10656104   DAULT      PRESTON   LEE         206     RED FOX CT            CANTON     GA   30114        Oct 1 2019   VA
                       CHATHAM    03922560   ROSE       ROBERT    ANDREW      5       CHESTERFIELD CV       SAVANNAH GA     31419-2713   Sep 1 2020   AZ
                       CHATHAM    01566692   ROSE       SHARLENE S            5       CHESTERFIELD CV       SAVANNAH GA     31419-2713   Sep 1 2020   AZ
                       CLAYTON    07486837   WOODWARD PHILLIP     RANDALL     746     GARDEN W A C21        COLLEGE PAGA    30349        Oct 1 2020   OH
                       BIBB       03625940   DELVES     BETSY     IVY         2695    STANISLAUS CIR        MACON      GA   31204-2849   Jun 1 2020   TN
                       BIBB       03147545   DELVES     JOHN      JASON       2695    STANISLAUS CIR        MACON      GA   31204-2849   Jun 1 2020   TN
                       CATOOSA    12400140   MARTIN     TARNISHA CHANDELL     362     TRACE LN              ROSSVILLE GA    30741        Jul 1 2020   TN
                       BRYAN      10847651   SMOOT      NICOLAS   ALLEN       114     BLUE HERON CT         RICHMOND HGA    31324        Apr 1 2017   TX
                       COBB       11644181   BRUCE      LEONARD   PAUL        4700    W VILLAGE X5242       SMYRNA     GA   30080        Jun 1 2020   FL
                       COBB       10818783   GIANNITTI JASON      LAWRENCE    3610    CHATTAHOOCHEE SUMM ATLANTA       GA   30339        Jul 1 2019   CT
                       COBB       08207476   OLOWOJESIKRONKE                  3346    MCEVER PARK CIR       ACWORTH GA      30101        May 1 2020   MD
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 305 of 559




                                                                                            Page 104
                                                                                   GA NCOA Out of State


                       COBB       03916543   HENRY     TANYA      A         400    BELMONT P L3209       SMYRNA     GA   30080        Oct 1 2020   VA
                       COBB       08297511   LOZANO    DAVID      MATTHEW 2302     KISSING TREE LN SE    SMYRNA     GA   30080        Apr 1 2020   TX
                       COBB       08045876   LOZITO    JEFFREY    PAUL      2530   CAMATA WAY            MARIETTA GA     30066        May 1 2017   FL
                       COBB       10734822   LOZITO    NADINE     ANN       2530   CAMATA WAY            MARIETTA GA     30066        May 1 2017   FL
                       CLARKE     04649441   ROBERTS THOMAS       B         190    STANTON WAY           ATHENS     GA   30606-4246   Sep 1 2020   SC
                       BIBB       11922873   BORDERS CANDACE MARIE          3871   NORTHSIDE APT T7      MACON      GA   31210        Sep 1 2020   FL
                       CHATHAM    06696649   WEBBER    CLAUDIA    C         139    MONTICELLO WAY        POOLER     GA   31322        Aug 1 2020   FL
                       CHATHAM    10401769   WEBBER    NOAH       R         208    HILLARY RD            SAVANNAH GA     31410        Sep 1 2020   VA
                       BRANTLEY   07113990   CARDELL   DAMION     SCOTT     571    BELLEFIELD RD         HOBOKEN GA      31542        Jan 1 2020   NC
                       COBB       07578704   ROSS      LORENA     BELL      3655   LIBERTY LN            MARIETTA GA     30062        Jul 1 2020   MI
                       CLAYTON    05465627   HARRIS    DARRICK    JAVONNE' 9509    CARNES CROSSING CIR   JONESBOR O GA   30236        Dec 1 2018   TN
                       CAMDEN     12647993   ESTRADA   JANICE     SANTIAGO 67      FOX SQUIRR APT # B    SAINT MARY GA   31558        Aug 1 2020   NV
                       CAMDEN     12647991   ESTRADA   VINCENT OL JUTIE     67     FOX SQUIRR APT # B    SAINT MARY GA   31558        Aug 1 2020   NV
                       CAMDEN     10326417   EVANS     THOMAS     JAY       330    DEALS CIR S           WOODBINE GA     31569        Jul 1 2018   SC
                       CAMDEN     04338651   EVELINE   RONALD     LLOYD     44     NATURES DR            SAINT MARY GA   31558-3982   Nov 1 2019   MD
                       CAMDEN     10532823   EVITTS    JONATHAN DAVID       548    CARDINAL CIR E        SAINT MARY GA   31558        Aug 1 2017   WI
                       CAMDEN     10101700   EVITTS    KATHLEEN LORRAINE 548       CARDINAL CIR E        SAINT MARY GA   31558        Aug 1 2017   WI
                       CAMDEN     12269778   FARLEY    TOMSANNA MARIE       563    EAGLE BLVD            KINGSLAND GA    31548        Aug 1 2020   FL
                       CAMDEN     11057367   FELDER    MICHAEL    WHITE     28     WARBLER CTA           SAINT MARY GA   31558        May 1 2017   SC
                       CHARLTON   07364282   LLOYD     DONNA      LEE       120    COUNTRY CLAPT F       FOLKSTON GA     31537        Apr 1 2019   FL
                       CATOOSA    07737078   DYER      DANIEL     DAYTON    446    LAKESHORE CV          FORT OGLETGA    30742-3992   Aug 1 2020   TN
                       CHEROKEE   12003728   ARGANBRIG ALYSSA               3502   GREAT SKY PKWY        CANTON     GA   30114        Sep 1 2020   MN
                       CHEROKEE   11929500   ARGANBRIG DANE       MICHAEL   3502   GREAT SKY PKWY        CANTON     GA   30114        Sep 1 2020   MN
                       COBB       08124931   NARANJO   LAUREN     ELIZABETH 2302   ARABIAN DR NE         MARIETTA GA     30062-4682   Mar 1 2020   FL
                       COBB       03150708   COX       ALAN       B         4772   JAMERSON FOREST CIR   MARIETTA GA     30066-1291   Aug 1 2020   FL
                       COBB       11836161   BUZZETTI  AIDEN      JAMES     2251   CHIMNEY SWIFT CIR     MARIETTA GA     30062        Aug 1 2020   DC
                       BRYAN      11259688   BYRNES    MEGAN                3203   FORT MCALLISTER RD    RICHMOND HGA    31324        Nov 1 2019   FL




  Ex. 2 to Petition:
                       BRYAN      11923957   CARAZO    MIA        C         176    BYRON DR              RICHMOND HGA    31324        Feb 1 2020   RI




Braynard Declaration
                       CHATHAM    10882946   RUGGIERO JANEEN                714    W 57TH ST APT 316     SAVANNAH GA     31405        Sep 1 2019   OH
                       COBB       11291256   GRIZZLE   NINA       SIMONE    571    SHANNON DR            MARIETTA GA     30066        Feb 1 2018   NY
                       COBB       08400393   JENKINS   RICHARD    LEWIS     2413   GREENHOUSE PATIO DR   KENNESAW GA     30144        Nov 1 2016   AE
                       BARTOW     08573552   BROWN     HALEY      ELIZABETH 25     RIVER BIRCH CIR       EUHARLEE GA     30145-2886   Aug 1 2019   VA
                       BARROW     05486698   FOGG      CYNTHIA    LYNETTE   1406   LANGDON PARK CT       WINDER     GA   30680-8016   Oct 1 2020   MD
                       CHATHAM    12180605   AL ZAIDY  ZAID       ABDULJABBA107    MONTICELLO WAY        POOLER     GA   31322        Aug 1 2020   VA
                       CHATHAM    12670806   ALBAUGH   MICHAEL    DAVID     3      CRAGER CT             GARDEN CIT GA   31408        Jan 1 2018   AE
                       CHATHAM    04791465   ALDERMAN KENDA       LOUISE    215    E 57TH ST             SAVANNAH GA     31405        Apr 1 2020   FL
                       BARROW     08404235   BORG      GINA       JOSEPHINE 205    CROFTON RDG           BETHLEHEM GA    30620-3310   Jun 1 2020   UT
                       BARROW     11275550   BOWEN     ERNEST     ALLEN     1303   BAYLOR DR             BETHLEHEM GA    30620        Oct 1 2020   WV
                       CHATHAM    11289413   CHAMBERLA MONIKA     LEE       15     OAKVIEW DR            SAVANNAH GA     31405        May 1 2017   AE
                       CATOOSA    04258295   MILLER    ELLA       RAE       1202   CEDAR CREEK DR        ROSSVILLE GA    30741        Oct 1 2020   TN
                       CATOOSA    01846786   MILLER    JEFFREY    JAMES     6839   LAFAYETTE RD          CHICKAMAU GGA   30707-6090   Oct 1 2020   AL
                       CLARKE     10062574   STONE     ALAN       FRANKLIN 100     GAINES CT             ATHENS     GA   30605        Jan 1 2020   WA
                       COBB       11521244   LIJOFI    OLUWATOSINMODUPE     1468   EVANSTON LN           MARIETTA GA     30062        Dec 1 2019   MS
                       COBB       11297083   RUE       DANIELLE   BERNADETT 20     PINE CLUB DR NW       KENNESAW GA     30152        Jul 1 2020   FL
                       CHATHAM    08677766   WHITE     DAYSHA     SHALOM    100    SAINT GEOR APT 210    SAVANNAH GA     31419        Jun 1 2019   OH
                       CARROLL    08881233   JACKS     CHRISTOPHECONRAD     509    COLLEGE ST            CARROLLTO GA    30117        Jun 1 2020   MO
                       CARROLL    11711926   JACKS     TAYLOR     SHAVER    509    COLLEGE ST            CARROLLTO GA    30117        Jun 1 2020   MO
                       CAMDEN     12036004   GUINN     ARLO       ALBERT    432    S MAY ST    APT A     KINGSLAND GA    31548        Oct 1 2020   FL
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 306 of 559




                                                                                         Page 105
                                                                                    GA NCOA Out of State


                       CAMDEN     11877396   GUNNELS    NANCY     LEANNE     1110   BIRDSONG TRL           SAINT MAR Y GA   31558        Oct 1 2020   SC
                       CAMDEN     05688755   GUTHRIE    KATELYN   MICHELLE 404      MCDOWELL ST            SAINT MARY GA    31558        Sep 1 2019   FL
                       BRYAN      06663519   DAVIS      SOPHIA    LORAND     618    YOUNG WAY              RICHMOND HGA     31324-7208   Jul 1 2020   VA
                       BRYAN      07770986   MCCUMBER SHERRY                 550    STRATHY HALL DR        RICHMOND HGA     31324        Jul 1 2019   AE
                       CHEROKEE   10184093   WAHL       DOREEN    EVELYN     507    SKYRIDGE DR            WOODSTOCKGA      30188        Oct 1 2020   FL
                       CHEROKEE   08711528   BRICKER    DANIEL    EUGENE     402    CANDLER TRL            CANTON      GA   30115-2011   Sep 1 2020   FL
                       BUTTS      08605671   BELL       REBECCA   SHEA       100    CLEARWATER DR          JACKSON     GA   30233-3834   Oct 1 2020   CO
                       CHEROKEE   11742041   LECLERC    BARBARA   VALENZUELA1039    AVERY CREEK DR         WOODSTOCKGA      30188        Nov 1 2019   AL
                       CHEROKEE   04135066   LECLERC    NICHOLAS ANDREW      1039   AVERY CREEK DR         WOODSTOCKGA      30188        Nov 1 2019   AL
                       CHEROKEE   07099318   LEE        ALICIA               824    NORTHWOODS DR          BALL GROUNGA     30107-6805   Jan 1 2020   AL
                       BARTOW     10640352   POLLAK     REBECCA   LYNN       201    OLD MILL RD NE         WHITE       GA   30184        Jun 1 2018   NJ
                       CAMDEN     08648733   MARTENSEN TIMOTHY    JAMES      432    BROOKLET CIR           SAINT MAR Y GA   31558        Jun 1 2020   FL
                       CAMDEN     08478887   MARTINEZ CLARISSA ANTOINETTE493        KINLAW RD              WOODBINE GA      31569        Sep 1 2020   SC
                       BARROW     04291651   POTTS      TRACY                907    LOCHWOLDE LN           BETHLEHEM GA     30620        Oct 1 2019   FL
                       COBB       07874381   CHANG      LESONG    LINGUERE K 2311   OAKTON PL SE           SMYRNA      GA   30082        Nov 1 2018   MD
                       CHATHAM    11034714   SHAW       FRANCESCA ELENA      310    E HALL ST UNIT A       SAVANNAH GA      31401        Dec 1 2019   RI
                       CHATHAM    07591882   SHAW       KERRY     MICHELLE 29       SAINT JOHNS AVE        SAVANNAH GA      31404        Mar 1 2020   IL
                       COBB       11810855   JACKSON    TERRELL   ANTHONY 1635      BRIDGE MILLM           MARIETTA GA      30067        Jan 1 2020   CO
                       COBB       04759302   JACKSON-SUANGELA     GAIL       2685   CLAREDON TRCE NW       KENNESAW GA      30144-6188   May 1 2020   CT
                       CHEROKEE   08335271   MOBLEY     NANCY     PAULK      122    LAUREL GLORY RD        CANTON      GA   30114        Mar 1 2020   TN
                       CLARKE     05002710   CHERRY     AMY       BROOKS     265    BEST DR                ATHENS      GA   30606        May 1 2018   MD
                       CLARKE     04946075   CHERRY     NICHOLAS JOHN        265    BEST DR                ATHENS      GA   30606        May 1 2018   MD
                       CLARKE     10048401   CHRISTIAN COURTNEY HOPE         490    BARNETT SHAPT 237      ATHENS      GA   30605        Jul 1 2019   SC
                       CATOOSA    11956705   ALEXANDER HANNAH     MORGAN     124    LAFERRY LN             RINGGOLD GA      30736        Jul 1 2020   TN
                       CHATHAM    12410529   GAMEL      BENJAMIN CARL        105    WINSLOW CIR            SAVANNAH GA      31407        Apr 1 2020   TX
                       COBB       03393546   KULLMANN JENNIFER BRUNO         105    NORTHCUTT STATION PL   ACWORTH GA       30101        Oct 1 2019   SC
                       COBB       07828259   KULLMANN WILLIAM     ELMER      4145   FAWN CT                MARIETTA GA      30068        Nov 1 2019   SC




  Ex. 2 to Petition:
                       COBB       10860906   KUMAR      AVNISH               1084   BERKLEY DR SE          SMYRNA      GA   30082        Apr 1 2019   NC




Braynard Declaration
                       COBB       10649888   CASSELL    ERIKA     JUNAE      4805   W VILLAGE W2310        SMYRNA      GA   30080        Jul 1 2020   FL
                       CHEROKEE   08024480   EDGAR      ROBERT    EVAN       500    GOLD RUSH CT           BALL GROU NGA    30107-8807   Jun 1 2020   FL
                       CHEROKEE   08027909   EDGAR      SUZANNE   GIBSON     500    GOLD RUSH CT           BALL GROUNGA     30107-8807   Jun 1 2020   FL
                       CHATHAM    01557233   MEYERS     LYDIA     H PALMER 121      REDROCK CT             SAVANNAH GA      31407-4944   Sep 1 2017   FL
                       CHATHAM    01089926   MIDDLETON EVELYN     WOODS      21     W 51ST ST              SAVANNAH GA      31405-2150   Jan 1 2017   SC
                       COBB       11742769   DEL BOSQUESERGIO                2905   CHASTAIN M 3103        MARIETTA GA      30066        Apr 1 2019   TX
                       COBB       03038791   DEL RIO-BARPATRICIA  ELAINE     629    TAMAQUA DR             MARIETTA GA      30066        Sep 1 2020   TN
                       BUTTS      06940828   COAN       MILES     TIMOTHY    1937   HIGHWAY 42 S           FLOVILLA    GA   30216        Apr 1 2019   LA
                       CANDLER    03997040   BULLARD    ELOISE               707    RONNIE ST              METTER      GA   30439        Jan 1 2020   RI
                       COBB       10998074   PORTER     HOWARD    THOMAS     181    MERRITT ST SE          MARIETTA GA      30060        Nov 1 2019   FL
                       CHATHAM    01518596   LEWIS      JOHN      ERICH      106    DRY DOCK CT            SAVANNAH GA      31410        May 1 2019   CA
                       CARROLL    03393105   CHANDLER KIMBERLY MANNING       7      BILL HEARN RD          CARROLLTO GA     30117        Jun 1 2020   KS
                       CLAYTON    08432963   DAVIS      MIKAL     JAHCOL     2445   REX RD     APT M1      ELLENWOO DGA     30294        Jun 1 2020   LA
                       COBB       10833835   POWELL     MARIA     LUISA      2326   SEBRING CT SW          MARIETTA GA      30064        Aug 1 2019   TN
                       CHEROKEE   12552002   SIDOTI     FRANCO    W          253    TAYLORS FARM DR        CANTON      GA   30115        Oct 1 2020   FL
                       CHEROKEE   12552015   SIDOTI     MICHELLE LOUISE      253    TAYLORS FARM DR        CANTON      GA   30115        Oct 1 2020   FL
                       CHEROKEE   04837175   SIKES      STEPHEN   JAMES      245    CHEROKEE GOLD TRL      BALL GROUNGA     30107-2862   Mar 1 2019   AL
                       CHEROKEE   08828339   GUERRA     MARIA     L          347    BALABAN CIR            WOODSTOCKGA      30188-5190   Jan 1 2020   ID
                       COBB       10095383   COPELAND RENEE       MICHELLE 4213     CLAREMONT TER NW       KENNESAW GA      30144        Jul 1 2019   SC
                       BULLOCH    02812599   MILLER     RACHEL    CLAY       605    IMPALA CT              STATESBOR GA     30458-9200   Sep 1 2020   FL
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 307 of 559




                                                                                          Page 106
                                                                                   GA NCOA Out of State


                       BULLOCH    10178162   CARNES    CHARLES   ROBERT     3100   MP MARTIN RD         BROOKLET GA     30415        May 1 2018   SC
                       CHATHAM    06462095   SCHLOSSBE ANITA                12     SASSAFRAS TRL        SAVANNAH GA     31404-1130   Jul 1 2020   SC
                       CHATHAM    10534846   SCHLOSSER CLAUDIA   ANNA-MARIA 716    BARNARD ST           SAVANNAH GA     31401        Aug 1 2020   CA
                       CHATHAM    08425634   AVANT     VICTORIA  KATE       324    PIERPONT AVE         SAVANNAH GA     31404        Aug 1 2020   SC
                       CHATHAM    11440664   AYERS     RICHARD   CHARLES    19     ARBORS CIR           POOLER     GA   31322        Nov 1 2019   AL
                       CHATHAM    12108158   AYSCUE    CHRISTOPHEGENE       1007   JEFFERSON UNIT 1/2   SAVANNAH GA     31401        Oct 1 2019   NY
                       CATOOSA    05718255   HARDING   JANICE    BOZEMAN 215       CANNONBALL LN        RINGGOLD GA     30736-5327   Jul 1 2020   SC
                       COBB       08488273   DAVIS     CHRISTOPHELEE        1436   GLYNN OAKS DR SW     MARIETTA GA     30008        Aug 1 2020   OH
                       COBB       10418537   DAVIS     DANIELLE  ANN        3244   CONCORD CIR SE       SMYRNA     GA   30080        Jul 1 2020   MS
                       CLARKE     08288903   WILLIAMS  JANICE    MARIE      102    BRANFORD PL          ATHENS     GA   30606        Feb 1 2020   TN
                       CHATHAM    11390491   VUCICH    JOHN      MICHAEL    1699   CHATHAM PKAPT 212B   SAVANNAH GA     31405        Mar 1 2020   WV
                       COBB       10998183   HACKNEY JEREMY      BLAKE      3926   ARDSLEY DR           MARIETTA GA     30062        Oct 1 2020   TX
                       CHEROKEE   04874625   MCFADDEN DAWN       AMELIA     1204   RED FOX CIR          WOODSTOCKGA     30188-5625   Sep 1 2020   MI
                       CLARKE     10477508   YANDELL   AMY                  290    CLARKE DR            ATHENS     GA   30605        Sep 1 2020   NC
                       CLARKE     10477509   YANDELL   MICHAEL   STEPHEN    290    CLARKE DR            ATHENS     GA   30605        Sep 1 2020   NC
                       CARROLL    11355421   PRYBYLOSK CHARLES   THOMAS     122    HIGH BLUFF TRL       CARROLLTO GA    30116        Jul 1 2020   AL
                       COBB       03145535   ADAMS     KATHY     DARNELL    307    WINKFIELD LN SW      MARIETTA GA     30064        Aug 1 2020   FL
                       BULLOCH    01940009   ISOM      LETITIA   DENISE     1650   ARCOLA RD            PEMBROKE GA     31321-8397   Aug 1 2020   FL
                       BULLOCH    00648820   ISOM      WALLACE   GENE       1650   ARCOLA RD            PEMBROKE GA     31321-8397   Aug 1 2020   FL
                       BULLOCH    08337935   JACKSON   DIANNA    MARIE      317    LANGSTON CHAPEL RD   STATESBOR GA    30458-3773   May 1 2020   TN
                       BULLOCH    11447524   JACKSON   ERICK     VON        1018   MOSS CREEK CIR       STATESBOR GA    30461        Sep 1 2019   AL
                       BULLOCH    11243756   JACKSON   GLADYS    MILES      1018   MOSS CREEK CIR       STATESBOR GA    30461        Sep 1 2019   AL
                       CLAYTON    11039514   SIMON     LATONYA   CHERISE    1885   HARPER DR APT 26B    LAKE CITY GA    30260        Jul 1 2019   IL
                       CHATHAM    04498978   SHEPPARD CAROLYN               127    LAUREL GREEN CT      SAVANNAH GA     31419-9174   Aug 1 2020   VA
                       COBB       10992213   KING      TYLER     LEWIS      2993   BANCROFT GLN NW      KENNESAW GA     30144        Apr 1 2020   CO
                       CHATHAM    04501555   SCOTT     JOHN      THOMAS     210    W HALL ST APT B      SAVANNAH GA     31401        Aug 1 2020   VA
                       CAMDEN     10444940   SMITH     JESSICA   D          351    OAKRIDGE RD          SAINT MARY GA   31558        Nov 1 2017   CA




  Ex. 2 to Petition:
                       CAMDEN     12920541   SMITH     TOMMY     LEWIS      347    OSPREY CIR           SAINT MARY GA   31558        Dec 1 2019   AE




Braynard Declaration
                       CAMDEN     08446098   SMITH     VERONICA             125    BROOKSHIRE CT        KINGSLAND GA    31548        Aug 1 2020   VA
                       CAMDEN     10444946   SMITH     ZACHARY   B          351    OAKRIDGE RD          SAINT MARY GA   31558        Nov 1 2017   CA
                       CLAYTON    06131006   WILKINS   MELISSA              701    MOUNT ZIONAPT 2108   JONESBORO GA    30236        Jun 1 2019   NC
                       COBB       08339121   IRWIN     ROBERT    CARLSON    4270   OLD CHEROKEE ST      ACWORTH GA      30101        Jan 1 2018   CA
                       BALDWIN    01435121   HUDSON    LISA      HELTON     2650   VINSON HWY SE        MILLEDGEVILGA   31061        Sep 1 2020   SC
                       COBB       11908687   MUELLER   CASSANDRA            2245   INTERSTATE 629       ATLANTA    GA   30339        Sep 1 2020   VA
                       COBB       08722487   NEPTUNE   CHRISTINE THERESE    4018   BENELL CT SE         SMYRNA     GA   30082-3905   Jan 1 2020   FL
                       COBB       08887537   NESBITT   SHAYLA    NICHELLE 2907     WOODLANDS DR SE      SMYRNA     GA   30080        Jul 1 2019   CA
                       COBB       11304953   NESBITT   TIARA     CHANTE     1050   WILLOW CREST LNDG    AUSTELL    GA   30168        Jun 1 2019   FL
                       COBB       11166268   PENNINGTONNIA       MONET      3073   HALLMAN CIR SW       MARIETTA GA     30064        Sep 1 2020   OR
                       COLUMBIA   05315497   MCDANIEL LACHELL    MARIE      7589   PLEASANTVILLE WAY    GROVETOW NGA    30813        Jul 1 2019   AE
                       COLUMBIA   05764222   MCDOWELL LELAND     J          4715   PARK RIDGE CT        EVANS      GA   30809        Sep 1 2020   SC
                       COLUMBIA   02273436   MCDOWELL RENEE      PAGE       4715   PARK RIDGE CT        EVANS      GA   30809        Sep 1 2020   SC
                       COBB       10964188   PETERS    JADA      KIARA      2245   MAINSAIL CT          MARIETTA GA     30062        Jun 1 2020   TX
                       COBB       08326313   NELSON    MARGARETT Y          4355   BRIDGEHAVEN DR SE    SMYRNA     GA   30080-6552   Mar 1 2020   AL
                       COBB       08939704   RODRIGUEZ VICTOR    MANUEL     1811   AKERS RIDGE DR SE    ATLANTA    GA   30339        Jul 1 2020   VA
                       COBB       05754719   STOKES    JONATHAN RAY         2738   ALLYN WAY NW         KENNESAW GA     30152        May 1 2019   MI
                       COLUMBIA   06291403   LEE       MARILYN   WASHINGTO 703     HELEN CT             EVANS      GA   30809-6090   Aug 1 2019   AE
                       COLUMBIA   07661576   LEE       WILLIE               703    HELEN CT             EVANS      GA   30809-6090   Aug 1 2019   AE
                       COLUMBIA   10923947   LEE       WON       SOK        430    LONG NEEDLE CIR      EVANS      GA   30809        Jul 1 2020   VA
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 308 of 559




                                                                                         Page 107
                                                                                  GA NCOA Out of State


                       COLUMBIA   07202675   LEETS     EDMUNDO JOSE        716    ASHEPOO CT            EVANS     GA   30809-8229   Dec 1 2019   KY
                       COBB       07033358   PIERCE    MARLYNCIA WILANA    4332   KOUSA RD              AUSTELL   GA   30106        Sep 1 2020   TN
                       COBB       00232262   PIERCE    NIKKI     BUSH      5116   WHITEOAK TER SE       SMYRNA    GA   30080        Jan 1 2020   FL
                       COBB       10924011   PARKER    BRYANA    TENE      2667   DELK RD SE I          MARIETTA GA    30067        Jul 1 2019   NC
                       COBB       08599411   RAMDEEN GERALD      DAVID     3290   YORKTOWN DR           ROSWELL GA     30075-3116   Oct 1 2020   VA
                       COLUMBIA   11359210   MASON     ANTHONY             8514   CRENSHAW DR           GROVETOW NGA   30813        Dec 1 2019   SC
                       COLUMBIA   03837601   MCNAIR    HEATHER   HUNTER    423    SHORTLEAF TRL         MARTINEZ GA    30907        Jun 1 2020   SC
                       COLUMBIA   06977122   MCNAIR    VASHAWN ANTWON      423    SHORTLEAF TRL         MARTINEZ GA    30907        Jun 1 2020   SC
                       COLUMBIA   11851220   MCSHERRY DEVON                704    LOW MEADOW DR         EVANS     GA   30809        May 1 2020   CA
                       COLUMBIA   12592911   MCSHERRY TIMOTHY    JUSTIN    704    LOW MEADOW DR         EVANS     GA   30809        May 1 2020   CA
                       COBB       04893864   PALMER    CORDELL             1493   DOLCETTO TRCE NW      KENNESAW GA    30152        May 1 2020   TN
                       COBB       03430895   RICKS     CHARLES   EDWARD    2470   PARK AVE              AUSTELL   GA   30106        Jan 1 2018   NC
                       COBB       11528718   RATLIFF   STEPHANIE L         3228   POST WOOD G           ATLANTA   GA   30339        Oct 1 2020   SC
                       COLUMBIA   05665365   MCKINNEY CHERESE    L         564    JACKSON ST            GROVETOW NGA   30813-3715   Aug 1 2020   AP
                       COBB       11730111   NICKELBERRVERNA     VERNELL   1311   WOODRIDGE DR          ATLANTA   GA   30339        Dec 1 2019   TN
                       COBB       05232514   SMITH     AMANDA    JA'NET    5462   CATHERS CREEK DR      POWDER SP GA   30127        May 1 2019   FL
                       COBB       10981308   SINGLETON KRISTINA  NICOLE    216    TWIN HILL RDU         AUSTELL   GA   30168        Aug 1 2019   LA
                       COBB       11656963   SMITH     VINCENT   RENARD    5084   WHITEOAK TER SE       SMYRNA    GA   30080        Jan 1 2020   FL
                       COBB       10995583   THOMAS    ANGELIQUE CHRISTINA 513    COVE PL               ATLANTA   GA   30339        Sep 1 2020   LA
                       COBB       11864668   THOMAS    CHELSEA   LYN       3758   STILLWOOD CT          MARIETTA GA    30066        Sep 1 2020   FL
                       COBB       05546724   WALLACE   CHESTER   CHRISTOPHE4999   OLDE MILL DR          MARIETTA GA    30066-1168   Aug 1 2020   FL
                       COBB       06153425   WALLACE   DANIELLE  ELYSE     3533   TEN OAKS CIR          POWDER SP GA   30127-3682   Jul 1 2020   NC
                       COBB       10888471   WALLACE   JADE      SHAUNATI 875     FRANKLIN GT1027       MARIETTA GA    30067        Apr 1 2020   LA
                       COBB       11749880   WALLACE   LEON      FRANKLIN 3533    TEN OAKS CIR          POWDER SP GA   30127        Jul 1 2020   NC
                       COBB       05525609   WALLACE   MELANIE   LYNNE     4999   OLDE MILL DR          MARIETTA GA    30066-1168   Jul 1 2019   VA
                       COBB       08527114   SAPP      KATHERINE LEIGH     4202   MAMIE WAY NW          KENNESAW GA    30152        Jun 1 2020   FL
                       COBB       06278149   SARLIN    ELANA     HELENE    4017   BLACKWELL PARK DR     MARIETTA GA    30062        Oct 1 2020   FL




  Ex. 2 to Petition:
                       COBB       10779057   STAFFORD ASHTON     NICOLE    5084   WHITEOAK TER SE       SMYRNA    GA   30080        Jan 1 2020   FL




Braynard Declaration
                       COBB       06778569   TURNER    JESSICA   DIONNE    209    DUNLEITH PKWY SW      MARIETTA GA    30008        May 1 2019   VA
                       COBB       12071805   TURNER    LAUREN    ASHLEY    1500   PARKWOOD 8211         ATLANTA   GA   30339        Sep 1 2020   TX
                       COOK       06041426   SMITH     IRIS      SHERMONE 2159    ANTIOCH RD            ADEL      GA   31620        Jan 1 2020   CA
                       COBB       01326121   SNIPES    PATSY     LAW       1223   SANDRA DR             MARIETTA GA    30062        Oct 1 2019   FL
                       COBB       02428559   SNOW      DONNA     JO        3915   MANOR HOUSE DR        MARIETTA GA    30062-5032   Mar 1 2020   NC
                       COBB       12553691   WARD      SYDNEY    JEAN      2901   PREAKNESS DR NW       MARIETTA GA    30064        Jun 1 2020   IL
                       COBB       07108745   WRIGHT    PAMELA    IRENE     652    E LAKE PKWY           MARIETTA GA    30062        Oct 1 2019   KY
                       COBB       06959024   YI        FERRON    MARIE     3102   WOODLANDS DR SE       SMYRNA    GA   30080        Sep 1 2019   OH
                       COBB       10605628   YORAWAY TYLER       JASON     504    S LINCOLN TRACE AVE SESMYRNA    GA   30080        Aug 1 2020   FL
                       COLUMBIA   11120732   HOWARD    CHRISTINE LEIGHANNE 850    MORRIS RD             GROVETOW NGA   30813        Jan 1 2020   OK
                       COLUMBIA   10383300   JEFFERSON COURTNEY MICHELLE 510      HARDWICK CT           EVANS     GA   30809        Sep 1 2018   SC
                       COBB       07213736   YANTEN    ANGELICA MARIA      3146   RAMBLEWOOD CT         POWDER SP GA   30127        Jul 1 2020   WA
                       COFFEE     00949196   LUKE      DEBRA     COLEMAN 355      LEYLAND DR            BROXTON GA     31519-6457   Sep 1 2020   FL
                       COFFEE     00949204   LUKE      RAYMOND ALAN        355    LEYLAND DR            BROXTON GA     31519-6457   Sep 1 2020   FL
                       COLUMBIA   02287298   JENKINS   CARLA     GRACEY    4481   WOODBERRY CT          EVANS     GA   30809-4458   Feb 1 2019   SC
                       COLUMBIA   07945199   JAMES     PAUL      EDWARD    1219   GREENWICH PASS        GROVETOWNGA    30813-5864   Oct 1 2020   SC
                       COFFEE     08902359   MIDDLETON DAWN      MICHELLE 135     CALLAWAY DR           DOUGLAS GA     31535-6558   Mar 1 2020   FL
                       COBB       08962856   YATES     SARAH     ANDREWS 3079     HILLSIDE CT NE        MARIETTA GA    30066        Sep 1 2017   TN
                       COBB       12223684   YBARRA    CHRISTOPHEMICHAEL   1400   PRESTIGE VALLEY DR    MARIETTA GA    30062        Sep 1 2020   TX
                       COBB       05877882   WYNN      CRISTY    DANIELLE  6039   MAYFIELD WAY SE       MABLETON GA    30126-2960   Feb 1 2017   MS
                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 309 of 559




                                                                                        Page 108
                                                                                    GA NCOA Out of State


                       COLUMBIA   11949584   IVEY       DARIUS     M         536    BERETTA DR            GROVETOW NGA   30813        Aug 1 2020   SC
                       COLUMBIA   01434007   IVEY       TERESA     MICHELLE 536     BERETTA DR            GROVETOWNGA    30813        Aug 1 2020   SC
                       COLUMBIA   06148328   HUGHES     ANNA       CATUDAL   1214   TYLER WOODS WAY       GROVETOWNGA    30813        Jun 1 2019   NC
                       COLUMBIA   11817471   FRITCH     THOMAS     EDWIN     301    HALTON DR             GROVETOWNGA    30813        Oct 1 2020   UT
                       COLUMBIA   11817474   FRITCH     VEDA       JEAN      301    HALTON DR             GROVETOWNGA    30813        Oct 1 2020   UT
                       COLUMBIA   10198910   FRIZZI     NICHOLAS JAMES       1128   VILLAGE CT            EVANS     GA   30809        Aug 1 2019   AZ
                       COLUMBIA   12492013   PACE       ANTHONY PAUL         427    BLUE RIDGE APT C43    MARTINEZ GA    30907        Oct 1 2020   WI
                       COLUMBIA   03328639   PADGETT    CAROL      ANN       128    LENOX DR              MARTINEZ GA    30907-1473   Sep 1 2020   MI
                       COLUMBIA   10886578   GARVIN     COREY      MICHAEL   4416   JEFFERY LN            GROVETOWNGA    30813        Sep 1 2020   SC
                       COBB       08839734   WOODS      CARTAVIOUS           1416   AKERS RIDGE DR SE     ATLANTA   GA   30339        Nov 1 2019   MA
                       COLUMBIA   06067885   TOMASZEWSMICHAEL      S         459    CREEK RDG             MARTINEZ GA    30907-4918   Aug 1 2020   VA
                       COLUMBIA   10967540   GOLSTON KEENAN        VAN       126    SUGAR MAPLE LN        MARTINEZ GA    30907        Jan 1 2020   SC
                       COLUMBIA   12697332   TIMMERMAN MADISON     ANN       1592   CLARY CUT RD          HARLEM    GA   30814        Aug 1 2020   AL
                       COLUMBIA   02833648   TODD       SHAWNA     LUTCHER   771    SWEET BAY CT          EVANS     GA   30809-4490   Aug 1 2020   SC
                       COLUMBIA   10129512   SULLIVAN   DENNIS     JOHN      869    LAKE ROYAL DR         GROVETOW NGA   30813        Aug 1 2017   AE
                       COLUMBIA   04786402   SULLIVAN   LUCINDA    ROSS      607    HIGH HAMPTON DR       MARTINEZ GA    30907-9149   Aug 1 2020   MD
                       COLUMBIA   12725072   HANES      JEDIDIAH   FRANKLIN 260     WENTWORTH PL          GROVETOWNGA    30813        Oct 1 2020   CA
                       COLUMBIA   11665888   HANSON     HOWARD     HARRY     429    WADE PLANTATION DR MARTINEZ GA       30907        Jul 1 2020   FL
                       COLUMBIA   02287670   HARDIN     PAMELA     ACITO     5080   FAIRINGTON DR         EVANS     GA   30809        Mar 1 2020   SC
                       COLUMBIA   11707601   HARDWICK FAYETTE      ANTONIO   110    KASCHWITNA CT         GROVETOWNGA    30813        Oct 1 2020   FL
                       COLUMBIA   07273807   SABIA      AMANDA     HOKE      442    KIRKWOOD DR           EVANS     GA   30809        Oct 1 2020   SC
                       COLUMBIA   06906045   SABIA      DANIEL     ROBERT    442    KIRKWOOD DR           EVANS     GA   30809        Oct 1 2020   SC
                       COWETA     10879535   ALEXANDER ASHLI       MICHELLE 74      FOX RIDGE DR          NEWNAN    GA   30265        Nov 1 2016   VA
                       DEKALB     07555600   CATALANO GINA                   4228   HIDEAWAY DR           TUCKER    GA   30084        Jun 1 2020   MS
                       DEKALB     07815102   BROWN      ROBERTO CLEMENTE 1019       HILBURN DR SE         ATLANTA   GA   30316-2808   Feb 1 2017   CA
                       DEKALB     07251971   BIKINEYEVA ALINA      R         332    MELL AVE NE           ATLANTA   GA   30307        Apr 1 2017   MD
                       DEKALB     11484738   BOGANS     LAUREN     T         2209   BRIARCLIFF APT 5      ATLANTA   GA   30329        Jun 1 2019   VA




  Ex. 2 to Petition:
                       DEKALB     08636930   BOGLE      ANDREW     FRANCIS   2286   EASTWAY RD            DECATUR   GA   30033        Mar 1 2020   HI




Braynard Declaration
                       DEKALB     08412601   BOGLE      ELISABETH ANN PENDER2286    EASTWAY RD            DECATUR   GA   30033        Mar 1 2020   HI
                       DEKALB     11974619   BALDOROSS MC KENZIE ELIZABETH 3450     BLAIR CIR NEUNIT 1301 ATLANTA   GA   30319        Aug 1 2020   NJ
                       DEKALB     08590619   BEAMAN     JEROMEY    CHADERIAS 4000   MARSEILLE TER         CONLEY    GA   30288        Aug 1 2019   AL
                       DEKALB     06302842   BYRD       DENISE     LAVERNE   1281   BROCKETT R41K         CLARKSTON GA   30021        Jan 1 2018   FL
                       DEKALB     06792518   CAFFREY    CHRISTIAN PATRICK    109    WHITEFOORD AVE NE     ATLANTA   GA   30307        Dec 1 2019   TN
                       DEKALB     11207507   BONO       BRENT                2515   SKYLAND TRL NE        ATLANTA   GA   30319        Jun 1 2020   TX
                       DEKALB     06684232   DAVIDSON TIARA        JA'NESE   3046   BONNES DR             LITHONIA  GA   30038        Jul 1 2019   TX
                       DEKALB     01934739   DALIA      GEORGE     C         65     CLARENDON AVE         AVONDALE EGA   30002-1405   Oct 1 2020   MA
                       DEKALB     05324741   BROWN      LORI       MARIE     3483   ASHWOOD LN            ATLANTA   GA   30341-4537   May 1 2020   FL
                       DEKALB     07872620   BROWN      MARK       DARNELL   487    CRESTWOOD CT          LITHONIA  GA   30058-5996   Jan 1 2018   VA
                       DEKALB     07889172   BAYNARD    JAVON                8005   UNION GROVE RD        LITHONIA  GA   30058        Mar 1 2018   FL
                       DEKALB     08938660   FULLER     SERENA     ROSE      4393   BRIERS WAY            STONE MOU GA   30083        Sep 1 2020   CA
                       DEKALB     11033029   FULLER     TAWANA     KIM       2345   PEACHWOODAPT # 1109 ATLANTA     GA   30345        Dec 1 2017   FL
                       DEKALB     08378004   CADIGAN    HILARY     MEGAN     410    E HOWARD A1           DECATUR   GA   30030        Apr 1 2018   NY
                       DEKALB     10540611   GALLEGO    MARIA FATIMA CARLOTA 3450   MILLER DR UNIT 3307   ATLANTA   GA   30341        Oct 1 2020   TX
                       DEKALB     10540657   GALLEGO    MARIA LUZ CRUZ       3450   MILLER DR UNIT 3307   ATLANTA   GA   30341        Oct 1 2020   TX
                       DEKALB     04805463   GALLETTI   ROCHELLE MARIE       2515   NORTHEAST APT U3      ATLANTA   GA   30345        Oct 1 2020   OH
                       DEKALB     04874573   BLACKHOUS DAWSON      CURTIS    427    MAYNARD TER SE        ATLANTA   GA   30316        May 1 2017   NY
                       DEKALB     01939520   DEGRACE THOMAS        J         1284   ASHFORD CREEK WAY NEATLANTA     GA   30319-5064   Aug 1 2020   FL
                       DEKALB     05925509   DEHAYES    KAREN                916    STRATFORD RD          AVONDALE EGA   30002        Sep 1 2020   OR
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 310 of 559




                                                                                          Page 109
                                                                                  GA NCOA Out of State


                       DEKALB   08324410   DELAGUARD MICHAEL   MARIO      97      WHITEFOORD AVE SE       ATLANTA   GA   30317        Jul 1 2020   CA
                       DEKALB   01944887   DREYER    ERNESTENE            4408    VILLAGE OAKS TRL        DUNWOODY GA    30338-5726   Oct 1 2020   FL
                       DEKALB   11209795   DROEGE    LAURA     ASHLEY     2380    DUNWOODY APT I          DUNWOODY GA    30338        May 1 2018   IN
                       DEKALB   08093885   ECHEAZU   UCHENNA E            1006    CARLISLE RD             STONE MOU GA   30083        Mar 1 2018   FL
                       DEKALB   11956299   DAVIS     ANQUANIA             15305   SKYLINE LN NE           ATLANTA   GA   30345        Nov 1 2019   CA
                       DEKALB   04746465   CRAWFORD SHERRI     LYNN       7999    UNION GROVE RD          LITHONIA  GA   30058        Sep 1 2019   TX
                       DEKALB   10135128   CRAWFORD TAKEYSHIA             1902    WYNDALE CT              CHAMBLEE GA    30341        Nov 1 2018   NY
                       DEKALB   04511187   DOZIER    ANTHONY D            7396    HARBOR COVE CT          STONE MOU GA   30087-6197   Mar 1 2018   DC
                       DEKALB   12424975   DEFAY     PEGGY     RACHEL     101     PONCE DE L #101         DECATUR   GA   30030        Jan 1 2020   MD
                       DEKALB   11531930   CASTLE    MELVA     L DIXON    1502    WILD CIR                CLARKSTON GA   30021        Oct 1 2020   VA
                       DEKALB   08063881   GENTLE    BRADLEY   ALAN       3427    NORTHLAKE TRL           DORAVILLE GA   30340        Mar 1 2020   TX
                       DEKALB   11442368   GENTRY    VANESSA   RENEE      307     BRIARHILL LN NE         ATLANTA   GA   30324        Jun 1 2020   VA
                       DEKALB   06530255   DAVIS     LATONYA   MICHELLE 2102      WALDEN BROOK DR         LITHONIA  GA   30038        May 1 2020   CA
                       DEKALB   06274866   MARKS     LUCIA     KATHERINE 111      CANDLER POINTE WAY      DECATUR   GA   30030        Feb 1 2020   MD
                       DEKALB   11305243   GHISELLI  MARGHERITAEMILIA     220     PONCE DE L UNIT 426     DECATUR   GA   30030        Sep 1 2020   DC
                       DEKALB   06578553   HARRIS    MATTHEW ALAN         2542    SKYLAND DR NE           ATLANTA   GA   30319        Aug 1 2020   TX
                       DEKALB   10721150   HARRIS    NICHOLE   MICHELLE 12212     KENSINGTON TRL          LITHONIA  GA   30038        Apr 1 2020   TX
                       DEKALB   10647328   HARRIS    MARKITA   RAE'NIQ    4615    RIVER VISTA TRL         ELLENWOODGA    30294        Nov 1 2019   OH
                       DEKALB   08458010   FOOTE     AMIRAH               6002    DENMEADE DR NE          ATLANTA   GA   30345        Apr 1 2018   TX
                       DEKALB   11225732   FORD      BEN                  952     SHADOW RIDGE TRL        LITHONIA  GA   30058        Oct 1 2020   NY
                       DEKALB   08715177   FORD      CAROLYNE             952     SHADOW RIDGE TRL        LITHONIA  GA   30058-3219   Oct 1 2020   NY
                       DEKALB   08662236   FORD      ELGIN                952     SHADOW RIDGE TRL        LITHONIA  GA   30058-3219   Oct 1 2020   NY
                       DEKALB   10108009   GOLDING   ERIN      BROWN      2465    W MADISON DR            ATLANTA   GA   30360        Oct 1 2020   SC
                       DEKALB   11193266   GRACE     MARIE     CECELIA    2476    CALADIUM DR NE          ATLANTA   GA   30345        Jul 1 2017   PA
                       DEKALB   11788346   GRAESSLE JAMES THOMAS          1235    VIRGINIA AV APT # C2    ATLANTA   GA   30306        Sep 1 2020   FL
                       DEKALB   06380168   GOTTESMANJUDITH                483     SHERMAN WAY             DECATUR   GA   30033-5466   Sep 1 2020   NY
                       DEKALB   01974713   GUILLORY JOSEPH     CURTIS     559     LYNN VALLEY WAY         STONE MOU GA   30087-4862   Jan 1 2020   LA




  Ex. 2 to Petition:
                       DEKALB   01974714   GUILLORY RUBY       L          559     LYNN VALLEY WAY         STONE MOU GA   30087-4862   Feb 1 2020   LA




Braynard Declaration
                       DEKALB   05586292   GREEN     DERNARD CAVIN        2220    DILLARD XING            TUCKER    GA   30084        Aug 1 2019   FL
                       DEKALB   11166320   GOLDBLATT RACHEL    MORGAN     1437    BRIARCLIFF RD NE        ATLANTA   GA   30306        Aug 1 2020   FL
                       DEKALB   07031697   KOENIG    JOSEPH    RYAN       2459    OAK GROVE VIS           DECATUR   GA   30033-2054   Jul 1 2019   IN
                       DEKALB   12782480   KOENIG    KATRIN               2459    OAK GROVE VIS           DECATUR   GA   30033        Jul 1 2019   IN
                       DEKALB   01513320   HOLMES    CHERYL    DENISE     5102    WALDEN BR OAPT # 5102   LITHONIA  GA   30038        Dec 1 2018   SC
                       DEKALB   11066620   HOLMES    MICHAEL   SPIERENBUR1105     TOWN BLVD UNIT 2605     ATLANTA   GA   30319        Aug 1 2020   IL
                       DEKALB   08863956   HOUSTON SHANIECE LYNELLE       4602    GARDEN CITY DR          LITHONIA  GA   30038-6240   Jan 1 2020   LA
                       DEKALB   12356903   JOHNSON APRIL       LYNN       1006    ALFORD XING             LITHONIA  GA   30058        Mar 1 2020   KS
                       DEKALB   07908733   OSASONA AYODELE     R          2004    OAK TERRACE DR SE       ATLANTA   GA   30316        Jul 1 2019   LA
                       DEKALB   12392181   HOLLOWAY JAMES      DAVID      4209    BRIARCLIFF GABLES CIR   ATLANTA   GA   30329        Mar 1 2020   TX
                       DEKALB   11598892   JACKSON   TIARA     RAVEN MARI 184     GARDEN LN               DECATUR   GA   30030        Jul 1 2020   LA
                       DEKALB   12471334   LANE      CRYSTAL   LYNN       811     TUXWORTH CIR            DECATUR   GA   30033        Apr 1 2020   MI
                       DEKALB   12399682   LANDRY    MARK      ANDREW     1850    COTILLION D UNIT 4416   ATLANTA   GA   30338        Jun 1 2020   MD
                       DEKALB   11303697   LANDRY    TIANA     ISABEL CRUZ6204    JEFFERSON SQUARE CT     DECATUR   GA   30030        Oct 1 2020   HI
                       DEKALB   07675160   HOWARD    KIRSTAN   TALIA      6625    PINE VALLEY TRCE        STONE MOU GA   30087        Aug 1 2018   TX
                       DEKALB   07174798   INGRAHAM CHARLES    WALKER     1523    VAN EPPS ST SE          ATLANTA   GA   30316        Aug 1 2020   TN
                       DEKALB   08183682   HOLLOWAY BENJAMIN KYLE         4420    PEACHTREE 2238          ATLANTA   GA   30319        Oct 1 2020   CO
                       DEKALB   08477428   LANG      ERIC      DANIEL     175     OLYMPIC PL APT 6        DECATUR   GA   30030        Aug 1 2020   VA
                       DEKALB   11436476   KAHOOK    SAMA      EMMATULLA 618      HIGHLAND LAKE CIR       DECATUR   GA   30033        May 1 2020   IL
                       DEKALB   10563478   KAISER    MICHELLE MARIE WHAL2510      N CROSSING WAY          DECATUR   GA   30033        Sep 1 2017   OK
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 311 of 559




                                                                                        Page 110
                                                                                  GA NCOA Out of State


                       DEKALB   10172083   PALM       JOLAYNA             3507    WALDROP TRL         DECATUR   GA   30034        Sep 1 2020   MI
                       DEKALB   05342467   NOLAN      MARSHALL CLAY       105     WALDEN WALK DR      STONE MOU GA   30088        Aug 1 2020   TX
                       DEKALB   10716035   KINNARD    KRISTINA            1195    OGLETHORPE AVE NE   ATLANTA   GA   30319        Jul 1 2020   WY
                       DEKALB   07248089   MINGO      ANDREA              3034    APPLING DR          ATLANTA   GA   30341        Jul 1 2020   TX
                       DEKALB   08888531   MARRAZZO JANE        DOROTHY 1992      VARIATIONS DR NE    ATLANTA   GA   30329-1067   Jul 1 2019   MN
                       DEKALB   02044740   MESA       JOHN      ANTHONY 3439      KESWICK DR          CHAMBLEE GA    30341        Sep 1 2020   FL
                       DEKALB   03959791   MARSHALL CYNTHIA               1962    GLENWOOD DOWNS DR DECATUR     GA   30035        Sep 1 2019   TN
                       DEKALB   10495093   SULLIVAN   SHEVONNE TAMIKA     600     ABBERLEY WAPT 26    STONE MOU GA   30083        Jun 1 2018   SC
                       DEKALB   10390654   SATCHELL STEVEN                978     OAKWOOD CHASE CIR   STONE MOU GA   30083        Jul 1 2018   TX
                       DEKALB   02055059   MUSE       CHRISTOPHENEAL      5605    MOUNTAIN CRES       STONE MOU GA   30087-5275   Sep 1 2020   LA
                       DEKALB   10565185   MUSE       CHRISTOPHENEAL      5605    MOUNTAIN CRES       STONE MOU GA   30087        Sep 1 2020   LA
                       DEKALB   12234002   MUSE       NICHOLAS BRUCE      5605    MOUNTAIN CRES       STONE MOU GA   30087        Sep 1 2020   LA
                       DEKALB   11608098   OUELLETTE REBECCA    SUE       1105    TOWN BLVD UNIT 2605 ATLANTA   GA   30319        Aug 1 2020   IL
                       DEKALB   06058180   MOORE      ZACHARY   STEVEN    223     SISSON AVE NE       ATLANTA   GA   30317        Mar 1 2020   NC
                       DEKALB   10411934   PIRONIS    JESSICA   A         1522    STONE GATE LN SE    ATLANTA   GA   30317        Aug 1 2020   MD
                       DEKALB   12402347   ROGERS     HOLLY     GABRIELLE 3590    WELLHAUN RD         DECATUR   GA   30034        Apr 1 2020   UT
                       DEKALB   10958398   MEDINA     KAYLA               1215    VIRGINIA AV APT 3   ATLANTA   GA   30306        Jul 1 2020   NY
                       DEKALB   10537327   ROMANS     TIMOTHY   REID      1412    CAMDEN WALK         DECATUR   GA   30033        Dec 1 2017   CO
                       DEKALB   11661617   MORRIS     JOHN      PATRICK   1450    LA FRANCE SAPT 120  ATLANTA   GA   30307        Feb 1 2020   NJ
                       DEKALB   10788632   MORRIS     KINARI              2679    PENDERS RIDGE TRL   ELLENWOODGA    30294        Aug 1 2019   SC
                       DEKALB   10559414   MOROF      DIANE     FAY       234     SUPERIOR AVE        DECATUR   GA   30030        Mar 1 2019   VA
                       DEKALB   03839000   RHODES     VINCENT   EUGENE    6009    PATTILLO LN         LITHONIA  GA   30058        Jul 1 2018   NC
                       DEKALB   12394310   RECHTEN    CALEB     FREDERICK 5202    SLOAN SQ NE         ATLANTA   GA   30329        Sep 1 2020   NJ
                       DEKALB   03244875   STEELE     STEFANIE            2017    AUSTIN PARK CIR     DECATUR   GA   30032        Dec 1 2019   NY
                       DEKALB   11786436   STEELE     WINTER    ALEXIS    2224    ASBURY SQ           ATLANTA   GA   30346        Dec 1 2018   PR
                       DEKALB   11596163   SYLVESTER KIRSTIN    MICHELLE 1425     DRUID OAKS NE       ATLANTA   GA   30329        Jul 1 2020   OK
                       DEKALB   11749003   SYMONS     CATHRINE ANN        1396    NORMANDY APT 2      ATLANTA   GA   30306        Oct 1 2020   AL




  Ex. 2 to Petition:
                       DEKALB   10512922   TAATI      ESTHER    KARIMI    1266    MILL LAKE CIR       STONE MOU GA   30088        Jul 1 2017   TN




Braynard Declaration
                       DEKALB   10702577   TABAK      SHANA     MARIE     1453    FAIRVIEW RD NE      ATLANTA   GA   30306        Aug 1 2020   DC
                       DEKALB   08429516   TABARES    MARCELLA            4106    MORGAN PLACE CT NE BROOKHAVEGA     30324        Jun 1 2019   MI
                       DEKALB   07936067   SWIFT      TEANDREA SHAUNTE' 4492      RIVERWOOD FOREST CT DECATUR   GA   30035        May 1 2019   CA
                       DEKALB   07715214   SWINDLE    STEPHANIE MARIE     5580    EMERALD GLN         STONE MOU GA   30088        Jan 1 2019   VA
                       DEKALB   08113739   TARICA     MAX                 1548    DONALDSON PARK DR NEATLANTA   GA   30319        Jun 1 2020   CT
                       DEKALB   07419658   WILLIAMS   GISELE    ANDREA    3755    GLEN MORA DR        DECATUR   GA   30032-5142   Dec 1 2018   LA
                       DEKALB   12362502   RAY        GREGORY N           5455    PHEASANT RUN        STONE MOU GA   30087        Aug 1 2020   AL
                       DEKALB   12352900   RAY        KRISTA    EDWARDS 2729      IMPERIAL HILLS DR   TUCKER    GA   30084        Nov 1 2019   AL
                       DEKALB   04482451   REUTER     LEAH      KELLY     1450    LA FRANCE SAPT 120  ATLANTA   GA   30307        Mar 1 2020   NJ
                       DOUGHERTY10044618   MCGHEE     MASAALIH SALIM      820     W 2ND AVE           ALBANY    GA   31701        Apr 1 2017   AL
                       DEKALB   11493551   WHITMORE GREGORY ADAM          135     SHADOWMO APT B      DECATUR   GA   30030        Oct 1 2020   VA
                       DEKALB   11621072   SMITH      ALLISON   LAUREN    8004    PERIMETER LOFTS CIR ATLANTA   GA   30346        Jul 1 2019   IL
                       DEKALB   01077143   SMITH      ANTHONY BERNARD 3833        PEACHTREE APT 602   ATLANTA   GA   30319        Jul 1 2019   SC
                       DEKALB   04894927   WHITE      DARRELL   TYRON     3982    ROCKEY VALLEY DR    CONLEY    GA   30288        Jun 1 2020   MD
                       DOOLY    05403631   RICHARDSO NLINDA     E         217     N 5TH ST            VIENNA    GA   31092-1122   Oct 1 2020   MS
                       DEKALB   03870009   VINCENT    RUTH      THOMPSON 812      WATERBURY CT        CLARKSTON GA   30021-2548   Sep 1 2020   CO
                       DOOLY    07380639   MORRIS     EVA       ANN       1100    FRANKLIN RD         VIENNA    GA   31092-8132   Dec 1 2019   FL
                       DEKALB   02141265   WILBURN    MYRNA     LORRAINE 925      ABINGDON CT         STONE MOU GA   30083-2473   Nov 1 2016   NC
                       DEKALB   08717320   WILCOX     ERICA     BROOKE    2709    THE OAKS            CLARKSTON GA   30021        Aug 1 2019   NV
                       DOUGHERTY11649924   HILTON     RICKIE    CHRISTOPHE12062   MCCLINTOCK CT       ALBANY    GA   31705        Oct 1 2020   NC
                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 312 of 559




                                                                                        Page 111
                                                                                   GA NCOA Out of State


                       DOUGLAS 04866842     FORD      MELINDA   CAROL       5040   OLD BRIAR TRL        DOUGLASVI LGA    30135        May 1 2020   FL
                       DOUGLAS 04156813     FORD      RONALD    EUGENE      5040   OLD BRIAR TRL        DOUGLASVILGA     30135        May 1 2020   FL
                       DEKALB    03902190   WATTS     CURTIS                620    LONE OAK DR          LITHONIA    GA   30058-8289   Mar 1 2018   AE
                       DOUGHERTY00011641    MURPHY    MARGARET MATHIS       707    GOODALL AVE          ALBANY      GA   31705-1218   Sep 1 2020   NC
                       DOUGHERTY08883424    BUCKHOUT KORY       DANIEL      3303   WEXFORD DR           ALBANY      GA   31721-2017   Apr 1 2017   AE
                       DOUGHERTY00014567    BURKS     MARTHA    SPRY        3127   WAR EAGLE AVE        ALBANY      GA   31705-2567   Sep 1 2018   CA
                       DOUGLAS 10381352     ALMODOVA RAKILAH    JAHA        2580   SUMMER LAK4208       LITHIA SPRINGA   30122        Oct 1 2019   TN
                       DOUGLAS 11463213     APPELHANZ DARRELL               1673   INDEPENDENCE DR      DOUGLASVILGA     30134        Oct 1 2020   KS
                       ECHOLS    10635738   PADGETT   BAILEY    MERAN       1439   TOMS CREEK RD        FARGO       GA   31631        Jul 1 2020   FL
                       DOUGHERTY04644307    LEWIS     CHARLIE               401    FLINT AVE UNIT 413   ALBANY      GA   31701-5005   Jan 1 2019   NC
                       DOUGHERTY03643165    PARKER    ROY       TATE        2208   WESLEY RD            ALBANY      GA   31721-9213   Jan 1 2019   AL
                       DOUGLAS 02970369     COLEMAN KATURAH     ANNE        4406   CENTRAL CHURCH RD    DOUGLASVI LGA    30135        Jun 1 2020   TX
                       DOUGLAS 08833474     COLEMAN REGINICE                4183   SITKA DR             DOUGLASVILGA     30135        Oct 1 2020   TN
                       DEKALB    08218937   WOODS     BRITNAY   GANEA       3375   TONEY DR             DECATUR     GA   30032        Nov 1 2019   MS
                       DOUGHERTY07494821    BUCHANAN WILLIAM    BENNETT     2316   E DOUBLEGATE DR      ALBANY      GA   31721        Dec 1 2018   FL
                       DOUGHERTY10911874    CLARK     SHAQUENCIADESHAYDRA 539      N WESTOVE APT 2221   ALBANY      GA   31707        Sep 1 2019   FL
                       DOUGLAS 07498564     COLON     CARMEN    M           1016   SPRING CREEK WAY     DOUGLASVILGA     30134        Feb 1 2019   OH
                       DEKALB    11846021   WRIGHT    HAILLE    PAIGE       1456   VERNON RIDGE CT      DUNWOODY GA      30338        Mar 1 2020   NJ
                       DOUGLAS 08955452     BLAKE     STANLEY   EARL        4414   STRATFORD DR         DOUGLASVILGA     30135        Jan 1 2019   MD
                       DOUGLAS 04696528     MOUNT JOHNMELVENIA DENISE       1835   TARA CIR             DOUGLASVI LGA    30135        Jan 1 2020   AL
                       FAYETTE   11011395   DESCHENES REAL                  506    HIGHTOWER DR         FAYETTEVIL LGA   30215        Jan 1 2019   MI
                       DOUGLAS 11523159     GRANT     KYLA      ALEXANDRIA7090     ARBOR PKW APT 1425   DOUGLASVILGA     30135        Feb 1 2020   TX
                       DOUGHERTY00024497    TRULOCK   GEORGINA TODD         3510   OLD DAWSON RD        ALBANY      GA   31721-1556   Jun 1 2019   CO
                       DOUGLAS 02415226     FRANCIS   CAROL     WILSON      4396   CHIMNEY HILL DR      DOUGLASVI LGA    30135-7281   Dec 1 2019   OH
                       DOUGLAS 04481225     FRANCIS   JOHN      HALL        4396   CHIMNEY HILL DR      DOUGLASVILGA     30135-7281   Dec 1 2019   OH
                       DOUGLAS 11903263     HUSSAIN   SUMERA                5064   CHAPEL LAKE CIR      DOUGLASVILGA     30135        Feb 1 2020   FL
                       DOUGLAS 02207320     HUDSON    LAKEISHA              432    SPRING CREEK WAY     DOUGLASVILGA     30134        May 1 2019   NJ




  Ex. 2 to Petition:
                       DOUGLAS 07567152     FORTNER   CANDISS   DEMETRIA 3501      WILLOW TREE CIR      DOUGLASVILGA     30135        Aug 1 2020   SC




Braynard Declaration
                       DOUGLAS 10988026     FOSTER    KENDRA    DIONA       3627   KIMBROUGH PT         DOUGLASVILGA     30135        Sep 1 2020   CO
                       DOUGLAS 03053958     FOULKS    CHRISTY   WRIGHT      6553   PHILLIPS MILL RD     DOUGLASVILGA     30135-5611   Apr 1 2020   TN
                       DOUGLAS 02814491     ONEIL     NANCY     A           6880   MARK TURNER RD       LITHIA SPRINGA   30122-1924   Oct 1 2020   TX
                       EFFINGHAM 11103795   COOK      DONALD    EDWARD      137    SWEETWATER CIR       RINCON      GA   31326        Sep 1 2019   FL
                       DOUGLAS 01736919     CLONINGER JUANITA   DIANN       8590   DOWNS RD             WINSTON     GA   30187        Apr 1 2017   KY
                       FAYETTE   10832792   EVANS     CHRISTINA SLAVOVA     401    TABERON RD           PEACHTREE GA     30269        Jun 1 2020   VA
                       FAYETTE   02567288   EVANS     LARAHNDA MICHELLE FL136      WESTMONT WAY         TYRONE      GA   30290        Jun 1 2018   AE
                       FAYETTE   10832796   EVANS     THOMAS    HATHAWAY 401       TABERON RD           PEACHTREE GA     30269        Jun 1 2020   VA
                       FAYETTE   11421467   EVANS     WILSON    SCOTT       100    MIDDLETON DR         PEACHTREE GA     30269        May 1 2020   AZ
                       DOUGLAS 10991290     RODRIGUEZ ALBERTO               4005   TARNWOOD PL          DOUGLASVILGA     30135        Jul 1 2020   TN
                       EFFINGHAM 11340271   CARTER    MELISSA   LEE         220    NELLIE RD            RINCON      GA   31326        Oct 1 2020   SC
                       FAYETTE   04733320   EVANS     ADRIAN    LERON       136    WESTMONT WAY         TYRONE      GA   30290        Jun 1 2018   AE
                       DOUGLAS 05369593     ROUSE     ROBERT    BENJAMIN 3415      LAUREL SPRINGS CV    VILLA RICA GA    30180-3392   Mar 1 2019   AL
                       FAYETTE   06073624   BARLOW    JUKABIEA  KWASI       1313   BARBERRY LN          PEACHTREE GA     30269        Mar 1 2020   IN
                       FAYETTE   10664247   BARNHILL ERICA                  104    TERRANE RDG          PEACHTREE GA     30269        Sep 1 2019   AL
                       FAYETTE   03032328   BARNHILL JEANETTE SMITH         104    TERRANE RDG          PEACHTREE GA     30269-4014   Sep 1 2019   AL
                       DOUGLAS 07254501     SAULSBERRYLADONNA   TRUSS       5138   LAKECOVE CT          DOUGLASVI LGA    30135        Jul 1 2020   VA
                       DOUGLAS 05117660     WRIGHT    NATIKA    CHEVONNE 9360      PARKWOOD AVE         DOUGLASVILGA     30135        Dec 1 2019   AR
                       DOUGLAS 11188897     SMITH     S'MOYNE   QUINITA JOI 9571   BLACKWOLF RUN        DOUGLASVILGA     30135        Feb 1 2019   MS
                       DOUGLAS 12439372     SMITH     SHAVONNA ROCHEL       101    FOUNTAIN OAK         VILLA RICA GA    30180        Oct 1 2020   MD
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 313 of 559




                                                                                         Page 112
                                                                                    GA NCOA Out of State


                       FANNIN      11174075   GEMELLI   CHARLES   JOSEPH     2040   OLD MOBILE RD        MCCAYSVIL LGA   30555        Aug 1 2020   WA
                       FANNIN      11174085   GEMELLI   TINA      MARIE      2040   OLD MOBILE RD        MCCAYSVILLGA    30555        Aug 1 2020   WA
                       FAYETTE     00108518   UNDERWOO SUSAN      ELAINE     300    ASHBOROUGH PARK      FAYETTEVILLGA   30215        Oct 1 2020   FL
                       FAYETTE     11744558   VAHEY     GRACE     MARIE      310    SHARON DR            FAYETTEVILLGA   30214        Jul 1 2019   CO
                       EFFINGHAM   07994157   SIMS      JEREMY    TODD       116    STERLING DR          RINCON     GA   31326-9423   Dec 1 2019   NV
                       EFFINGHAM   11353036   SIMS      ROBERT    JALEEL     210    MADISON OAKS DR      RINCON     GA   31326        Sep 1 2020   NC
                       FANNIN      00393694   RAY       JOSEPH    M          401    CHOCTAW RIDGE        BLUE RIDGE GA   30513-7507   Sep 1 2020   AL
                       FANNIN      06464762   RAVEN     MICHAEL   JOSEPH     60     SWEET CREEK DR       BLUE RIDGE GA   30513        Oct 1 2020   FL
                       FANNIN      07495648   RAVEN     PAULA                60     SWEET CREEK DR       BLUE RIDGE GA   30513        Oct 1 2020   FL
                       FAYETTE     10153063   GAUCHER PRISCILLA ANN          104    PONDEROSA TRCE       FAYETTEVILLGA   30214        Sep 1 2020   NY
                       FLOYD       03443814   PITTS     ANGELA    M          1509   SPRING CREEK ST SW   ROME       GA   30161-6580   Feb 1 2019   AL
                       DOUGLAS     07983158   WATSON    LAMONTE   EUGENE     3421   W STEWART 6D         DOUGLASVILGA    30135        Oct 1 2019   NC
                       EFFINGHAM   04656388   HICKS     NICOLE               201    BIRCH DR             RINCON     GA   31326        Jun 1 2018   TX
                       EFFINGHAM   07812194   HILL      GEORGIA   J          1022   ROEBLING RD          BLOOMINGD GA    31302        Jul 1 2020   WI
                       DOUGLAS     03843157   WARREN    TERESA    ANN        4690   W GLEN RIDGE CIR     WINSTON    GA   30187        Aug 1 2020   AL
                       FAYETTE     11893457   PEKARI    KATHRYN   BROWN      135    ZELKOVA DR           FAYETTEVILLGA   30215        Mar 1 2020   FL
                       FAYETTE     06589545   BOOKER    ALICIA    A          103    WESTMONT WAY         TYRONE     GA   30290-1570   Oct 1 2020   FL
                       FAYETTE     10553128   BOOKER    AMBER     IMANI      103    WESTMONT WAY         TYRONE     GA   30290        Oct 1 2020   FL
                       FAYETTE     12724392   BOOKER    JORDAN    ISAIAH     103    WESTMONT WAY         TYRONE     GA   30290        Oct 1 2020   FL
                       FLOYD       06626574   STOCKS    ROBIN     JOREAL     109    JIM LEE DR NE        ROME       GA   30161        Oct 1 2019   TX
                       FANNIN      07562042   CRAIG     ERIC      ROBERT     97     CEDAR LN MORGANTON MORGANTONGA       30560        Aug 1 2020   VA
                       FAYETTE     02971642   BOEHNE    SANDRA    LEE        133    COASTLINE RD         FAYETTEVILLGA   30214        Oct 1 2020   SC
                       FLOYD       08847229   DAVIS     ALEXANDER JAMES      7      CRESTRIDGE DR SW     ROME       GA   30165-3417   Mar 1 2020   SC
                       FLOYD       10640055   DAVIS     ELIZABETH ANN        53     BROW RD SW           ROME       GA   30165        Aug 1 2020   SC
                       FLOYD       03731320   SMITH     NORMA     B          2191   BOOGER HOLLOW RD SW LINDALE     GA   30147        Feb 1 2020   TN
                       FAYETTE     05975774   ODOM      AUTREY    ELVIN      285    SEAY RD              FAYETTEVILLGA   30215-2609   May 1 2019   AL
                       FAYETTE     11305671   YOUNTZ    GENE      CHRISTY    100    THOMAS TRL           FAYETTEVILLGA   30215        Feb 1 2020   ME




  Ex. 2 to Petition:
                       DOUGLAS     12609434   TRIGG     JARED                4325   DOUBLEGATE DR        DOUGLASVILGA    30135        Apr 1 2020   NY




Braynard Declaration
                       DOUGLAS     10497938   TROTTER   NOAH      ANISA COMIL4830   CREEK RIDGE CT       DOUGLASVI LGA   30135        Aug 1 2019   NC
                       FAYETTE     11526759   PRESNAL   KELLY     SHAFFER    160    WICKHAM DR           TYRONE     GA   30290        Oct 1 2020   TX
                       FAYETTE     07234299   VAUGHN    CAMMERON             101    SILVER LAKE WAY      FAYETTEVILLGA   30215        Aug 1 2020   AL
                       FAYETTE     07447901   VAUGHN    VICKI     L          101    SILVER LAKE WAY      FAYETTEVILLGA   30215        Aug 1 2020   AL
                       FAYETTE     10968163   VELA      AMANDA    CHRISTINE 675     LAFAYETTE AAPT 4303  FAYETTEVILLGA   30214        Oct 1 2020   TX
                       FAYETTE     12836761   RAMSEY    SIERRA    RENEE      335    ASTER RIDGE TRL      PEACHTREE GA    30269        Jun 1 2020   AL
                       FAYETTE     11327038   RASER     ERIN      WELLS      130    ASHBOROUGH PARK      FAYETTEVILLGA   30215        Oct 1 2020   SC
                       FLOYD       06621231   DUKE      ASHLEY    ALEXANDER 25      VIRGINIA CIR SW      ROME       GA   30161        May 1 2019   VA
                       FLOYD       07072273   DUKE      MICAH     WILLIAM    25     VIRGINIA CIR SW      ROME       GA   30161        May 1 2019   VA
                       FLOYD       00975623   DUNCAN    JOAN      LEE        181    BEARD LAKE RD SE     ROME       GA   30161        Jun 1 2020   AL
                       FORSYTH     02798774   BIALEK    BARBARA   ANNE       1570   ROLLING VIEW DR      CUMMING GA      30040        Sep 1 2020   FL
                       FORSYTH     05486141   BENNETT   CAROL     E          8980   MOOR PARK RUN        DULUTH     GA   30097        Sep 1 2020   AZ
                       FORSYTH     11275940   BENNETT   COLE      JACKSON    8980   MOOR PARK RUN        DULUTH     GA   30097        Sep 1 2020   AZ
                       FORSYTH     10525510   DAVILA    BAILEY    LOGAN      1245   MOUNT LAUREL PL      SUWANEE GA      30024        Aug 1 2018   MA
                       FLOYD       08730303   HUFSTETLERMEREDITH             705    OLD DALTON RD NE     ROME       GA   30165-9021   Sep 1 2019   TX
                       FLOYD       10772862   HULSEY    JACOB     WARD       3108   KINGSTON HWY SE      ROME       GA   30161        May 1 2019   AL
                       FLOYD       00985258   MORTON    JEFFERY   CARL       692    HARMONY RD SE        ARAGON     GA   30104        Sep 1 2019   AL
                       FLOYD       04103490   MORTON    MELISSA   GAIL       692    HARMONY RD SE        ARAGON     GA   30104        Sep 1 2019   AL
                       FLOYD       10847084   MOTES     JOSEPH    MICHAEL    205    TURKEY MOUNTAIN CT NEROME       GA   30165        Oct 1 2020   CA
                       FLOYD       10847086   MOTES     SHERRY    LYNN       205    TURKEY MOUNTAIN CT NEROME       GA   30165        Oct 1 2020   CA
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 314 of 559




                                                                                          Page 113
                                                                                     GA NCOA Out of State


                       FLOYD     11904468   MURCKO     JOSEPH     JOHN        12     JORDAN DR NW           ROME       GA   30165        Apr 1 2020   NC
                       FORSYTH   10590571   CORDERO JACOB         ADRIAN      1705   WINSHIRE CV            ALPHARETT AGA   30004        Aug 1 2019   FL
                       FORSYTH   07122060   DANIELS    JACQUELINE A           5315   REGAL CT               SUWANEE GA      30024        Jul 1 2020   TN
                       FORSYTH   06909601   DANIELS    MICHAEL    DAVID       5315   REGAL CT               SUWANEE GA      30024-3413   Jul 1 2020   TN
                       FORSYTH   11732043   HAWKINS    JOSHUA     J           755    EARLHAM DR             SUWANEE GA      30024        Nov 1 2018   SC
                       FORSYTH   07448583   HAWKINS    SEAN       ALLAN       2660   MONT JOLI DR           CUMMING GA      30041        Sep 1 2020   FL
                       FORSYTH   10410809   HAWKINS    SETH       THOMAS      2660   MONT JOLI DR           CUMMING GA      30041        Sep 1 2020   FL
                       FORSYTH   07448630   HAWKINS    TRACY      GREER       2660   MONT JOLI DR           CUMMING GA      30041        Sep 1 2020   FL
                       FLOYD     03707877   HOWARD     DONNA      JOE         5      BERKSHIRE LN NE        ROME       GA   30161        Oct 1 2020   AL
                       FORSYTH   04185793   CLEPPER    CONNIE     RENEE       2350   FAIR OAKS CT           CUMMING GA      30040-7134   May 1 2017   AR
                       FLOYD     08404335   MORRIS     CONSTANCE RENE         210    DODD ST NW             ROME       GA   30165-1514   Jun 1 2018   TN
                       FORSYTH   10242465   WHEELER JOSHUA        BRYAN       640    RIVERHAVEN DR          SUWANEE GA      30024        Aug 1 2018   CO
                       FORSYTH   11576127   LEDUC      SAMANTHA ROSE          6170   YORKRIDGE DR           ALPHARETT AGA   30005        Jul 1 2020   TN
                       FORSYTH   12720663   LEE        DEBORAH HYUN-JI        7040   LAUREL OAK DR          SUWANEE GA      30024        Sep 1 2020   CA
                       FORSYTH   10697685   KOWALCHIK SCHAFER     ALLISON     5970   POLO DR                CUMMING GA      30040        May 1 2020   FL
                       FORSYTH   10674572   ROBINSON AIDAN        JACK        2195   STONEY POINT FARM RD   CUMMING GA      30041        Jun 1 2020   SC
                       FORSYTH   05623864   ROBINSON ERIC         ANTHONY     2195   STONEY POINT FARM RD   CUMMING GA      30041        Jun 1 2020   SC
                       FORSYTH   12298413   ROBINSON JACOB        MCLAINE     2195   STONEY POINT FARM RD   CUMMING GA      30041        Jun 1 2020   SC
                       FORSYTH   05624047   ROBINSON STACY        MCLAINE     2195   STONEY POINT FARM RD   CUMMING GA      30041        Jun 1 2020   SC
                       FORSYTH   10634205   MCDOWELL MAGGY        MASON       895    MILL GARDEN PL         CUMMING GA      30040        Feb 1 2018   NC
                       FORSYTH   10206017   KOHLER     CARA       ANN         4430   AMBASSADOR WAY         CUMMING GA      30040        Aug 1 2020   FL
                       FORSYTH   05857364   KOHLER     REBECCA    ANN         4430   AMBASSADOR WAY         CUMMING GA      30040-9395   Aug 1 2020   FL
                       FORSYTH   07125470   TADDONIO FILOMENA MARIE           7265   HIGHBROOK CIR E        CUMMING GA      30041        Sep 1 2020   FL
                       FORSYTH   07032799   TADDONIO JOSEPH                   7265   HIGHBROOK CIR E        CUMMING GA      30041        Sep 1 2020   FL
                       FORSYTH   07983915   ESSINGER DIONE        R           5410   BURMA RD               CUMMING GA      30041        Sep 1 2020   OH
                       FORSYTH   03344834   FULLER     EVERETT    MARION      7340   WINTHROP RD            ALPHARETTAGA    30005        Oct 1 2020   FL
                       FORSYTH   04762999   FULLER     SHIRLEY    CYNTHIA     7340   WINTHROP RD            ALPHARETTAGA    30005        Oct 1 2020   FL




  Ex. 2 to Petition:
                       FORSYTH   11805468   PIERCE     CARLEE     ARLENE      3915   PLEASANT WOODS DR      CUMMING GA      30028        Jun 1 2019   TN




Braynard Declaration
                       FORSYTH   11805472   PIERCE     JESSE      SCOTT       3915   PLEASANT WOODS DR      CUMMING GA      30028        Jun 1 2019   TN
                       FORSYTH   04381963   ROBARGE CHRISTOPHEALLEN           6625   STILLMEADOW DR         CUMMING GA      30040        Jul 1 2019   CO
                       FORSYTH   03080755   SCARBROUGASHLEY       HARRIS      5245   HARRIS SPRINGS DR      CUMMING GA      30040        Dec 1 2019   CA
                       FORSYTH   07502950   TRINH      DEANNA                 1710   CLAYTON CIR            CUMMING GA      30040        Aug 1 2018   NC
                       FORSYTH   10719922   WHITNEY    DAVID      WILLIAM     5310   JONATHANS WAY          CUMMING GA      30040        Jun 1 2017   NM
                       FORSYTH   04290188   SHIRLEY    VICTOR     Q           1880   EDGEMONT CT            CUMMING GA      30041-8055   Oct 1 2020   AL
                       FORSYTH   12478585   SAYLOR     CHARLIN    MIA         5855   CLARION ST             CUMMING GA      30040        Oct 1 2020   SC
                       FULTON    10880090   BARGER     RACHEL     ANN         1400   PIEDMONT A UNIT 3      ATLANTA    GA   30309        Apr 1 2018   VA
                       FORSYTH   11464274   STEVENS    GRANT      RYAN        1646   HUTTON PL              CUMMING GA      30041        Aug 1 2018   TN
                       FULTON    08555470   ANDERSON BRITTNEY                 1233   LIBERTY PKWY NW        ATLANTA    GA   30318        Aug 1 2018   VA
                       FULTON    10134559   BROWN      LARRY      JEROME      915    FAITH AVE SE           ATLANTA    GA   30316        Jan 1 2020   NC
                       FULTON    07963844   CLAYTON    DARNELL                950    MARIETTA STAPT 1104    ATLANTA    GA   30318        Jun 1 2017   MS
                       FULTON    12765175   CLEARY     CAITLYN                4065   ROCKINGHAM DR          ROSWELL GA      30075        Oct 1 2017   PA
                       FULTON    08159105   CLEARY     CHARLES    BRIAN       4065   ROCKINGHAM DR          ROSWELL GA      30075        Oct 1 2017   PA
                       FULTON    12347666   ABDUL-RAZZ HUDA                   1459   MECASLIN S APT 5318    ATLANTA    GA   30318        Jun 1 2020   TX
                       FULTON    01821955   COAR       SIDNEY     TORRANCE    520    FITZGERALD PL          ATLANTA    GA   30349-1053   Jun 1 2018   KS
                       FULTON    02391264   CLOTFELTERCAROLINE P              4270   E BROOKHAVEN DR NE     ATLANTA    GA   30319-1076   Apr 1 2020   NC
                       FULTON    06604642   CLOUD      SARAH      ELIZABETH   560    DUTCH VALL UNIT 2407   ATLANTA    GA   30324-5385   Oct 1 2020   MO
                       FULTON    05590299   COOPER     SHERMAN ALEXIS         507    BISHOP ST NAPT #3407   ATLANTA    GA   30318        Sep 1 2019   NY
                       FULTON    05244481   COOPER     THOKOZANI DAMALI       1501   STOKES AVE SW          ATLANTA    GA   30310-1521   Sep 1 2020   NM
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 315 of 559




                                                                                           Page 114
                                                                                   GA NCOA Out of State


                       FULTON   08694800   AZZIZ BAUMGCECILIA   ESTHER     3071    LENOX RD N APT 24       ATLANTA    GA   30324   Jul 1 2018   CA
                       FULTON   06533843   BUFFINGTONTESSA      WHITNEY    1084    EDIE AVE SE             ATLANTA    GA   30312   Dec 1 2019   NY
                       FULTON   11165476   BUIE       CHRISTOPHER          464     BISHOP ST NAPT 349      ATLANTA    GA   30318   Jul 1 2020   FL
                       FULTON   06285191   BELLAYUTO JAMIE      CHRISTOPHE2758     GLENLOCKE CIR NW        ATLANTA    GA   30318   Jul 1 2019   MS
                       FULTON   06285219   BELLAYUTO NICHOLAS THOMAS       2758    GLENLOCKE CIR NW        ATLANTA    GA   30318   Jul 1 2019   MS
                       FULTON   10981342   ANVID      TERI      LYNN       563     MEMORIAL DUNIT # 407    ATLANTA    GA   30312   Feb 1 2020   NY
                       FULTON   04632528   BARTON     TORRIE    JEAN       3201    DOWNWOODUNIT 2411       ATLANTA    GA   30327   Aug 1 2020   FL
                       FULTON   02695826   BARTON     VARICK    C          3201    DOWNWOODAPT 2411        ATLANTA    GA   30327   Aug 1 2020   FL
                       FULTON   06980840   BURTNIK    SYDNEY    G          745     HANSELL ST APT 103      ATLANTA    GA   30312   Aug 1 2019   TN
                       FULTON   04307184   CAPO       ROBERT               1701    LIBERTY LN              ROSWELL GA      30075   Aug 1 2017   FL
                       FULTON   03485008   CARAVATI KEVIN       CHARLES    4417    NORTHSIDE APT 167       ATLANTA    GA   30327   May 1 2020   SC
                       FULTON   11869936   CHAMBERLA BRANDON MICHAEL       1084    HOWELL MIL UNIT 542     ATLANTA    GA   30318   Oct 1 2020   TN
                       FULTON   10706514   BUTLER     JULIAN    ROBERT     520     FARTHINGALE CT          ALPHARETT AGA   30022   Aug 1 2020   SC
                       FULTON   04896088   CHAUDHARYMUZAFFAR IQBAL         8490    VALEMONT DR             ATLANTA    GA   30350   Mar 1 2020   FL
                       FULTON   03976461   CHAUDHARYNADRA                  8490    VALEMONT DR             ATLANTA    GA   30350   Mar 1 2020   FL
                       FULTON   03405069   BUTLER     JAMES     RODNEY     270     17TH ST NW UNIT 3203    ATLANTA    GA   30363   Dec 1 2018   MD
                       FULTON   10503633   BUTCH      CHRISTOPHEJOSEPH     114     ROSAIRE PL NW           ATLANTA    GA   30327   Oct 1 2017   SC
                       FULTON   04773082   CHAPMAN ROBERT       MERCER     2580    WOODWARD WAY NW         ATLANTA    GA   30305   Sep 1 2020   IL
                       FULTON   07064908   BUCKEL     JOSEPH               1065    PEACHTREE UNIT 3501     ATLANTA    GA   30309   Dec 1 2019   IL
                       FULTON   04697240   BUCKEL     TERRI     JAN        1065    ADMIRAL XING            ALPHARETT AGA   30005   Jun 1 2020   FL
                       FULTON   10935263   BRACKETT MONALESA DIAMOND       950     MARIETTA STAPT 3202     ATLANTA    GA   30318   Dec 1 2016   NY
                       FULTON   07391873   DEVINE     JOHN      ANDREW     255     ELAINE DR               ROSWELL GA      30075   Aug 1 2018   AL
                       FULTON   12510132   DALE       ALAN      HUGH       1719    BARNESDALE WAY NE       ATLANTA    GA   30309   Apr 1 2018   CA
                       FULTON   12351316   DALEY      EMILY     LAURA      240     N HIGHLAND UNIT 3408    ATLANTA    GA   30307   Sep 1 2020   NY
                       FULTON   08795188   DAVIS      CHRISTOPHEPATRICK    1040    HUFF RD NWAPT 4303      ATLANTA    GA   30318   Jun 1 2020   MI
                       FULTON   07487723   GODSHALL JEFFREY     ALLEN      4707    SPRING CREEK LN         SANDY SPRI GA   30350   Aug 1 2020   SC
                       FULTON   08253811   CORLETT    BRITTANY LANE        800     PEACHTREE APT 8315      ATLANTA    GA   30308   Aug 1 2020   TX




  Ex. 2 to Petition:
                       FULTON   03622204   GREENSTRE SUSAN      ANNE       9101    CREEK VIEW CT           ALPHARETT AGA   30004   Jul 1 2019   IN




Braynard Declaration
                       FULTON   06117039   GREENWOO MOLLY       ELIZABETH 7925     INNSBRUCK DR            ATLANTA    GA   30350   Mar 1 2018   FL
                       FULTON   03036124   DAVIS      KELVIN    EARL       1000    PARK AVE N UNIT 2103    ATLANTA    GA   30326   Aug 1 2020   IL
                       FULTON   08894492   DAVIS      KNDIA                265     PONCE DE L APT 2402     ATLANTA    GA   30308   Oct 1 2017   LA
                       FULTON   04822785   COLLIER    VERONICA LACHELLE 2108       WOOD TRL NW             ATLANTA    GA   30318   Jan 1 2017   AL
                       FULTON   08252957   COLLINS    ANDREW    JOHN       28      DANIEL ST S APT 1       ATLANTA    GA   30312   Jan 1 2019   TN
                       FULTON   07889003   DANDRIDGE ANGELICA M            2788    DEFOORS FEAPT 222       ATLANTA    GA   30318   Jul 1 2018   OH
                       FULTON   12170786   CONDE      LAURA     CAROLINA 3410      ALEXANDER UNIT 752      ATLANTA    GA   30326   Aug 1 2020   NY
                       FULTON   10868708   CONE       SKYE      LEILANI    225     RIVER LANDING DR        ROSWELL GA      30075   Oct 1 2020   NY
                       FULTON   02402552   COLTON     CHRISTOPHED          8885    BUCKHORN                SANDY SPRI GA   30350   Sep 1 2020   NC
                       FULTON   02660136   COLTON     SUSAN     M          8885    BUCKHORN                SANDY SPRI GA   30350   Sep 1 2020   NC
                       FULTON   02548371   COLVIN     LOIS      J          300     JOHNSON FEAPT #A709     SANDY SPRI GA   30328   Oct 1 2020   TN
                       FULTON   08790053   CRAWFORD LINDSEY                820     MARIETTA STAPT # 1471   ATLANTA    GA   30318   Apr 1 2020   VA
                       FULTON   02584179   CRAWFORD MARY        E          2108    HARVEST RIDGE LN        ALPHARETT AGA   30022   Oct 1 2020   VA
                       FULTON   11657231   GIVENS     STEVEN    ROMEL      1055    PIEDMONT A UNIT 113     ATLANTA    GA   30309   Aug 1 2020   TN
                       FULTON   10680901   HAYES      CARLA     ERICA LORO 40      PEACHTREE APT 2318      ATLANTA    GA   30309   Jun 1 2020   MD
                       FULTON   11392107   DIVERS     CATHERINE PATRICIA   11830   RED MAPLE FOREST DR     ALPHARETTAGA    30005   Sep 1 2020   NY
                       FULTON   08650096   HEBRON     CAMILLE   M          600     PHIPPS BLVDAPT 1115     ATLANTA    GA   30326   Feb 1 2020   MD
                       FULTON   11727012   HEDGEPETH JOELLE                89      MANGUM S T UNIT 112     ATLANTA    GA   30313   Jun 1 2020   TX
                       FULTON   11195560   HEDIN      DANIEL    ROBERT     391     17TH ST NW UNIT 4002    ATLANTA    GA   30363   Aug 1 2020   FL
                       FULTON   10698188   HOFFMAN CHRISTOPHER             720     RALPH MCGI 635          ATLANTA    GA   30312   Oct 1 2019   CA
                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 316 of 559




                                                                                         Page 115
                                                                                   GA NCOA Out of State


                       FULTON   10136079   GREEN     MORGAN      TAYLOR     7180   RIVERSIDE DR NW       ATLANTA    GA   30328        Apr 1 2020   FL
                       FULTON   08790573   GRIEN     DYLAN       ALFRED     1130   PIEDMONT A APT 913    ATLANTA    GA   30309        Aug 1 2019   MA
                       FULTON   06560193   HAYDEL    EVE         MARIE C    407    N HIGHLAND AVE NE     ATLANTA    GA   30307        Mar 1 2020   LA
                       FULTON   06768490   JOHNSON SHARINA       E          6518   CHERRY TREE LN NE     ATLANTA    GA   30328        Jun 1 2017   NC
                       FULTON   08828086   JOHNSON SHENAIE       KRYSTAL-AN 202    SUMMIT PLACE DR       ATLANTA    GA   30350        Nov 1 2018   NY
                       FULTON   10181966   ILL       JAMIE       LEE        843    PERENNIAL DR NE       SANDY SPRI GA   30328        Oct 1 2020   IL
                       FULTON   11246965   IMHOF     NICOLE      KATHERINE 940     SABLEGREEN WAY        ALPHARETTAGA    30004        Oct 1 2020   FL
                       FULTON   10179082   IMHOF     SCOTT       ANTHONY 940       SABLEGREEN WAY        ALPHARETTAGA    30004        Oct 1 2020   FL
                       FULTON   11275273   GARDNER LAURA         ELIZABETH 90      ELIZABETH SAPT #4     ATLANTA    GA   30307        Feb 1 2020   WA
                       FULTON   10259323   GARDNER ERICA         LATRES     550    KINGS PEAK DR         ALPHARETT AGA   30022        Mar 1 2020   LA
                       FULTON   08963839   HARDISON LEAH         PATE       252    BRIGHTON RD NE        ATLANTA    GA   30309        Sep 1 2018   DC
                       FULTON   08628192   FAGBEMI   STELLA      O          2479   PEACHTREE APT 502     ATLANTA    GA   30305        Jun 1 2020   NY
                       FULTON   02399379   FAGGIONI CATHLEEN     C          1143   CHURCH ST NW          ATLANTA    GA   30318-4968   Oct 1 2020   FL
                       FULTON   10847271   FAHRNEY   JOSEPH      PERRY      2115   COUNTRY RIDGE RD      MILTON     GA   30004        Sep 1 2020   SC
                       FULTON   10847304   FAHRNEY   LAUREN      RENE       2115   COUNTRY RIDGE RD      ALPHARETTAGA    30004        Sep 1 2020   SC
                       FULTON   11662703   GUTHRIE   KIMBERLY    ANNE       3325   PIEDMONT R UNIT 2702 ATLANTA     GA   30305        May 1 2020   CT
                       FULTON   12617460   GRIMES    JORDAN                 727    BERNICE ST SW         ATLANTA    GA   30310        Sep 1 2020   IL
                       FULTON   10057755   GRIMES    JOSTIN                 1888   EMERY ST N APT 552    ATLANTA    GA   30318        Jun 1 2019   CA
                       FULTON   10634672   HARRIS    ALEXES      LANAE      640    WAYNES CT SE          ATLANTA    GA   30354        Oct 1 2020   MD
                       FULTON   08938342   EUBANKS   CHARLES     WALTERS    1010   ANGELO CT NE          ATLANTA    GA   30319        Sep 1 2020   NY
                       FULTON   04015543   EUBANKS   MARY        LYNN       1010   ANGELO CT NE          ATLANTA    GA   30319        Sep 1 2020   NY
                       FULTON   07221273   EUBANKS   MICHAEL     ALAN       183    VANIRA AVE SE         ATLANTA    GA   30315        Aug 1 2020   NC
                       FULTON   11385869   EVANS     MATTHEW                4725   BRIGHTWOOD LN SW      ATLANTA    GA   30331        Dec 1 2019   MD
                       FULTON   12434760   EVANS     PERNELL                5475   ROSEHALL PL           ATLANTA    GA   30349        Dec 1 2016   CA
                       FULTON   02631856   EVANS     RANDALL     KEITH      5245   WOODRIDGE FOREST TRLATLANTA      GA   30327-4577   Oct 1 2020   MT
                       FULTON   02578912   HARRIS    MARK        ANTHONY 547       LAWTON ST SW          ATLANTA    GA   30310        May 1 2018   AL
                       FULTON   11959479   FABBRO EVAOLIVIA      LAUREN     1146   SAINT LOUIS PL NE     ATLANTA    GA   30306        Aug 1 2020   MD




  Ex. 2 to Petition:
                       FULTON   06664369   HARPER    BRANDON     JAMAAL M 1905     WILLSHIRE GLN         ALPHARETT AGA   30009        Jun 1 2020   NC




Braynard Declaration
                       FULTON   02393069   HARPER    CONNIE      ESTHER     1316   MARTIN LUTHER KING JR ATLANTA    GA   30314        Mar 1 2020   MD
                       FULTON   05368822   INGRAM    MELISSA     ELIZABETH 1371    DOWNS DR SW           ATLANTA    GA   30311        Feb 1 2018   AL
                       FULTON   12428637   HARRELSON SAMANTHA    HAILEY     5104   SPRING CREEK LN       SANDY SPRI GA   30350        Jul 1 2020   SC
                       FULTON   07031848   KING      KATHERINE   NICOLE     33     11TH ST NE APT # 903  ATLANTA    GA   30309        Jan 1 2019   AL
                       FULTON   10075991   KING      KATHLEEN    B          75     PONCE DE L APT 906E   ATLANTA    GA   30308        Apr 1 2018   LA
                       FULTON   07689748   HARRIS    JULIE       REBECCA    170    BOULEVARD APT # H516 ATLANTA     GA   30312-2382   Oct 1 2019   AE
                       FULTON   11653524   HARRIS    KACHARIE    BETTIE     5605   TREELODGE PKWY        ATLANTA    GA   30350        Jan 1 2019   LA
                       FULTON   07385752   HARRIS    KURAHN                 1627   JASMINE PKWY          ROSWELL GA      30022        Mar 1 2020   FL
                       FULTON   10330707   MARDER    ELLYN       PATRICIA   701    HIGHLAND A APT 1504   ATLANTA    GA   30312        Aug 1 2020   WA
                       FULTON   02563827   MARESCA LINDA         BAUERMEIST1338    HEMINGWAY LN          ROSWELL GA      30075        Jul 1 2020   FL
                       FULTON   11259281   HENGESBAU BRIAN       SAYLOR     785    PONCE DE L APT 1      ATLANTA    GA   30306        Aug 1 2019   CA
                       FULTON   03833101   EDWARDS CYNTHIA       YVONNE     4719   HEATH TER             COLLEGE P AGA   30349-3941   Oct 1 2020   FL
                       FULTON   08875497   KELLER    DIANE       MARIE      114    ROSAIRE PL NW         ATLANTA    GA   30327        Sep 1 2017   SC
                       FULTON   10365886   KELLER    TROY        DANIEL     187    N COLONIAL HOMES CIR NATLANTA    GA   30309        Oct 1 2020   MD
                       FULTON   02928455   KELLEY    BRENDA      M          508    JACKSON AVE           PALMETTO GA     30268-1024   Oct 1 2020   PA
                       FULTON   10529059   KELLEY    CHRISTINA   MARIE      240    N HIGHLAND UNIT 3321 ATLANTA     GA   30307        May 1 2017   MA
                       FULTON   06843969   MCGREGOR KARROLL      PAYNE      3077   HAYNES TRL            JOHNS CREEGA    30022        Oct 1 2020   NC
                       FULTON   06107432   MCGREGOR SEAN                    3077   HAYNES TRL            JOHNS CREEGA    30022        Oct 1 2020   NC
                       FULTON   07490574   MCGRUDER TENESIA      RHEENE     472    MARTIN ST SUNIT 3     ATLANTA    GA   30312        Jul 1 2020   AL
                       FULTON   06557725   KROLL     KATHLEEN    MARIE      425    LOST FOREST CT NW     SANDY SPRI GA   30328-2101   Apr 1 2020   MA
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 317 of 559




                                                                                         Page 116
                                                                                  GA NCOA Out of State


                       FULTON   08926728   JOHNS      ROBERT    WAYNE      3435   KINGSBORO UNIT 1701   ATLANTA    GA   30326-3303   Aug 1 2020   NC
                       FULTON   05366206   ROWLAND JIMMIA                  7222   SPALDING FOREST CT N EATLANTA    GA   30328        Feb 1 2020   MD
                       FULTON   10410666   JIN        ALIYAH               435    CHIPPENHAM CT         JOHNS CREEGA    30005        Sep 1 2020   SC
                       FULTON   11238567   MANTELL    ELISE     BROOKE     655    MEAD ST SE UNIT 25    ATLANTA    GA   30312        Aug 1 2018   NY
                       FULTON   08253284   MANYAPU MALLIKA                 3475   OAK VALLEY APT 850    ATLANTA    GA   30326        Jun 1 2019   NY
                       FULTON   10235370   JONES      DONNA     ROBERTA    3324   HARBOR LAKES PKWY     FAIRBURN GA     30213        Jul 1 2019   FL
                       FULTON   10152839   OLIVER     CLINETTE  ELEY       7680   WROTHAM CIR           COLLEGE PAGA    30349        May 1 2020   VA
                       FULTON   00235542   OLIVER     JONATHAN DANIEL      7680   WROTHAM CIR           COLLEGE PAGA    30349        May 1 2020   VA
                       FULTON   08369038   KELLEY     MELISSA   JANELLE    6405   RADIANT TRCE          SANDY SPRI GA   30328        Sep 1 2020   KS
                       FULTON   12048534   JONES      ALEXANDER ZOEY       2323   PIEDMONT R APT 4224   ATLANTA    GA   30324        Oct 1 2019   TN
                       FULTON   12510782   JONES      ALLISON   ELIZABETH 249     BEREAN AVE SE         ATLANTA    GA   30316        Sep 1 2020   NC
                       FULTON   12424798   LEMETYINENTOPIAS     JUHANI     699    PONCE DE L APT 339    ATLANTA    GA   30308        Aug 1 2020   WI
                       FULTON   04688780   ROSS       GWENDOLYNJAIME       2344   HURST DR NE           ATLANTA    GA   30305-4233   Feb 1 2020   AZ
                       FULTON   08064552   PHILLIPS   JAMES     MCLESKEY 3655     HABERSHAMAPT # A320 ATLANTA      GA   30305        Oct 1 2020   ID
                       FULTON   06101576   MCINTYRE EFFIE       LOUISE     898    OAK ST SW UNIT 1411   ATLANTA    GA   30310        Mar 1 2020   AL
                       FULTON   11743761   LYONS      MATHEW    JOSEPH     605    GLENWOOD PL SE        ATLANTA    GA   30316        Oct 1 2020   CA
                       FULTON   11898702   LYTLE      BRENNAN MICHAEL      33     11TH ST NE UNIT 1513  ATLANTA    GA   30309        Oct 1 2019   NJ
                       FULTON   10541723   MA         RUILONG              1080   W PEACHTR APT 1511    ATLANTA    GA   30309        Mar 1 2020   CA
                       FULTON   07169080   ORTIZ      MIKAILA   NATASHIA 5871     JAMERSON DR           ATLANTA    GA   30349        Aug 1 2020   FL
                       FULTON   12301503   ORU        CHANTAL   KENKOR     4276   SHAMROCK DR           ATLANTA    GA   30349        Feb 1 2020   TN
                       FULTON   07243541   OSBORNE BARBARA      JOHNSON 6540      ASHDALE DR            COLLEGE PAGA    30349        Feb 1 2017   WI
                       FULTON   11987274   GEDEON     KENDRA    L          1092   MEADOW GLEN CIR       FAIRBURN GA     30213        Jul 1 2020   AR
                       FULTON   11720829   GEDEON     WILLY                1092   MEADOW GLEN CIR       FAIRBURN GA     30213        Jul 1 2020   AR
                       FULTON   05358115   MCCOWAN BRADLEY      SCOTT      110    DRUID CIR NE          ATLANTA    GA   30307        Dec 1 2019   NM
                       FULTON   02603773   MILLS      MARY      E          570    BRIDGEWATER DR NW     ATLANTA    GA   30328        Oct 1 2020   SC
                       FULTON   04680123   RATLIFF    ROSILINE  R          301    GLENN ST SW           ATLANTA    GA   30312-2671   Sep 1 2019   CA
                       FULTON   10694846   HOLLOWAY EMILY                  901    PLYMOUTH RD NE        ATLANTA    GA   30306        Jul 1 2019   OH




  Ex. 2 to Petition:
                       FULTON   11238517   JARVA      STEVEN    ANTHONY 660       RALPH MCGI APT 4216   ATLANTA    GA   30312        Mar 1 2018   MN




Braynard Declaration
                       FULTON   12431237   KANU       OKEZIKA   CHIJIOKE   925    CANTERBUR APT 865     ATLANTA    GA   30324        Jul 1 2020   TX
                       FULTON   10978605   KAPIL      SHIKHA               305    WILLOW GLADE PT       ALPHARETT AGA   30022        Aug 1 2019   DC
                       FULTON   10510815   KAPLAN     JOSHUA               605    JOHN WESLEY DOBBS AV ATLANTA     GA   30312        Jul 1 2019   FL
                       FULTON   11644964   KAPLAN     MARK      ANDREW     148    ORMOND ST SE          ATLANTA    GA   30315        May 1 2020   NC
                       FULTON   02696032   RUHMKORFFVIRGINIA    DRAKE      6200   RIVERSHORE PKWY NW SANDY SPRI GA      30328        Dec 1 2016   SC
                       FULTON   12124176   MCALLISTER AUSTIN               776    AZALIA ST SW          ATLANTA    GA   30310        Nov 1 2019   NC
                       FULTON   11988621   KIM        WENDY     YEA JI     477    WILMER ST N2219       ATLANTA    GA   30308        Aug 1 2020   MN
                       FULTON   10239977   PARKS      SAMANTHA L           401    17TH ST NW APT 3414   ATLANTA    GA   30363        Apr 1 2020   MS
                       FULTON   07543767   KIDD       READE     DOUGLAS 5875      PINE BROOK RD NE      ATLANTA    GA   30328        Aug 1 2020   NC
                       FULTON   11179843   MAZZEI     AMELIA    ELIZABETH A824    GREENWOO APT 9        ATLANTA    GA   30306        Jul 1 2017   VA
                       FULTON   04238854   PRICE      JAMIE     ADAM       109    PEACHTREE HILLS CIR NEATLANTA    GA   30305        May 1 2020   FL
                       FULTON   11635155   PERRIELLO PATRICK    JOSEPH     165    KIVETON PARK DR       ROSWELL GA      30075        Jul 1 2020   MD
                       FULTON   11210091   MC KEOWN BERKELEY ANN           235    PHARR RD N APT 2414   ATLANTA    GA   30305        May 1 2020   NC
                       FULTON   11963537   MC NEILL   CAMERON CALDWELL 1020       PIEDMONT A UNIT 2300 ATLANTA     GA   30309        Oct 1 2020   NC
                       FULTON   01767997   MCAFEE     WISTERIA  ANGELETTE 488     LINDBERGH UNIT 409    ATLANTA    GA   30324        Feb 1 2017   IL
                       FULTON   12132314   MCALISTER MARGARET FOSTER       923    PEACHTREE UNIT 1124   ATLANTA    GA   30309        Sep 1 2020   NC
                       FULTON   11659485   MITCHELL CYNTHIA                150    PEYTON PL SAPT 2311   ATLANTA    GA   30311        Aug 1 2020   AZ
                       FULTON   06859279   KRENEK     MEENA     S          815    BERNE ST SEUNIT # B   ATLANTA    GA   30316        Sep 1 2019   CA
                       FULTON   08072829   KREPPS     ANNE      ALDERSON 2609     BROOKWOOD DR NE       ATLANTA    GA   30305        Feb 1 2019   NY
                       FULTON   10675740   RAMAKRISHNSHANTA                390    LAMME CHASE           DULUTH     GA   30097        Aug 1 2020   NJ
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 318 of 559




                                                                                        Page 117
                                                                                   GA NCOA Out of State


                       FULTON     08509486   MAZA       NICHOLAS ALEXANDER 2175    LAKE SHORE LNDG       ALPHARETT AGA   30005        Nov 1 2016   NY
                       FULTON     06249888   KOLODZIEJS BRIAN     SCOT      747    KIRKWOOD AVE SE       ATLANTA    GA   30316        Jan 1 2017   TN
                       FULTON     10805725   KOM MOYOP NADINE     Z         8364   ROSWELL RDAPT F       SANDY SPRI GA   30350        Oct 1 2020   VA
                       FULTON     12591078   PRICE      LAURYN    ANAYA     4830   EMBARCADE#38-2        COLLEGE PAGA    30337        Nov 1 2018   NY
                       FULTON     03408236   PRICE      LAWRANCE ELLIOTT    4830   EMBARCADEAPT 38-2     COLLEGE PAGA    30337        Nov 1 2018   NY
                       FULTON     10389066   PRICE      NICOLE    ASHLEY    4418   CLUB DR NE            ATLANTA    GA   30319        Nov 1 2019   FL
                       FULTON     06968809   SIMPSON    CHRISTOPHESCOTT     275    13TH ST NE UNIT 803   ATLANTA    GA   30309-7600   Oct 1 2020   FL
                       FULTON     05973744   SIMPSON    JEANETTE ELISE      3091   VERDUN DR NW          ATLANTA    GA   30305        Dec 1 2019   IL
                       FULTON     08513135   NELWAN     MONIKA              1203   WATERS EDGE TRL       ROSWELL GA      30075        Mar 1 2017   FL
                       FULTON     08345497   MITCHELL VA SHAWN DEVAL        1120   PARK ROW SOUTH SE     ATLANTA    GA   30312        Sep 1 2019   TN
                       FULTON     10446629   PITTMAN    MICHAEL   RICHARD   44     PEACHTREE UNIT 1534   ATLANTA    GA   30309        Dec 1 2019   FL
                       FULTON     08082956   PITTS      JENNIFER MEGAN MAN 455     14TH ST NW 526        ATLANTA    GA   30318        Nov 1 2019   FL
                       FULTON     10531284   MILAM      MEGAN     RUTH      1700   NORTHSIDE APT 1409    ATLANTA    GA   30318        Aug 1 2018   TN
                       FULTON     08667233   MONTERO CARLOS       ESTEBAN   1510   MAYFIELD RD           ALPHARETTAGA    30009        Dec 1 2018   NC
                       FULTON     10716294   MOUALEU ANTONIO MARIUS WILFRE995      HAMPTON ST NW         ATLANTA    GA   30318        Aug 1 2017   IL
                       FULTON     11854333   MITCHELL MEGAN       LAVERY    2399   PARKLAND DAPT 1127    ATLANTA    GA   30324        Nov 1 2019   DC
                       FULTON     04696786   RUSSELL    COURTHNEYF          25     TERMINUS P APT 2511   ATLANTA    GA   30305        Nov 1 2019   CO
                       FULTON     11314999   RUSS       MAXWELL DUPREY      77     E ANDREWS 407         ATLANTA    GA   30305        Aug 1 2020   NC
                       FULTON     04766950   RUSS       MILES     DUPREY    77     E ANDREWS UNIT 407    ATLANTA    GA   30305        Aug 1 2020   NC
                       FULTON     04780602   RUSS       RUTH      BALDWIN   77     E ANDREWS UNIT 407    ATLANTA    GA   30305        Aug 1 2020   NC
                       COBB       11182862   SEE        LAURA     ASHLEI    3021   HACIENDA CT           MARIETTA GA     30066        Dec 1 2019   CA
                       COBB       11213472   SEE        RYAN      MATTHEW 3021     HACIENDA CT           MARIETTA GA     30066        Dec 1 2019   CA
                       COLUMBIA   11781402   AMIGO      LEIGH     ALEXANDRIA244    TULIP DR              EVANS      GA   30809        Aug 1 2020   NC
                       COLUMBIA   10388010   ANDERSEN GLORIANNE MARY MARG 3815     GORDON HWY            HARLEM     GA   30814        Oct 1 2019   NE
                       COBB       04962224   WILLIAMS   JOHN      HENRY     2022   CHESLEY DR SW         AUSTELL    GA   30106        Aug 1 2019   AL
                       COBB       03340945   WILLIAMSON LISA      DALE      2854   WATER WHEEL CT NE     MARIETTA GA     30062-6683   Sep 1 2020   AL
                       COBB       07279778   WILLIE     JARITA    NICOLE    1027   BROWNSTONE DR         MARIETTA GA     30008-3233   Mar 1 2019   VA




  Ex. 2 to Petition:
                       COLUMBIA   06071127   BARKER     HOPE      LAFFERMAN 991    WINDMILL LN           EVANS      GA   30809-6649   Aug 1 2018   AE




Braynard Declaration
                       COLUMBIA   05628791   BARKER     KEVIN     MICHAEL   991    WINDMILL LN           EVANS      GA   30809-6649   Aug 1 2018   AE
                       COLUMBIA   07314874   BARNES     KEITH     JOSEPH    9018   BATTLE CT             GROVETOW NGA    30813-1258   May 1 2017   SC
                       COLUMBIA   12383436   BARNES     MELISSA   LYNN      3126   ALEXANDRIA DR         GROVETOWNGA     30813        Aug 1 2020   MD
                       COBB       02456522   REAMES     ELIZABETH B         3702   STONEWALL CIR SE      ATLANTA    GA   30339-3337   Sep 1 2020   LA
                       COBB       08161963   REARDON GABRIELLE C            4349   STOCKTON WAY          MARIETTA GA     30066-2136   Aug 1 2019   IL
                       COBB       03008549   REAGAN     SUSAN     D         1864   FALCON WOOD DR NE     MARIETTA GA     30066        Apr 1 2020   TX
                       COLUMBIA   07037513   BANKS      JOSHUA    ADAM      1066   BLACKFOOT DR          EVANS      GA   30809        Feb 1 2019   SC
                       COBB       07239058   SANTOS     HANNAH    NICOLE    3817   NOWLIN RD NW          KENNESAW GA     30144        Jun 1 2017   CA
                       COBB       03189700   SIRMS      AUSTIN    C         3947   LOCH HIGHLAND PASS NEROSWELL GA       30075-2029   Feb 1 2019   FL
                       COBB       06887015   SANTASIEROWILLIAM    M         3750   RIDGE RD SE           SMYRNA     GA   30080        Aug 1 2020   ME
                       COBB       07355363   WAKEFIELD JENNIFER MARION      1951   HAROLD AVE SE         SMYRNA     GA   30080        Oct 1 2020   NC
                       COBB       05815767   WAKEFIELD ZACHARY    GARRETT   1951   HAROLD AVE SE         SMYRNA     GA   30080        Oct 1 2020   NC
                       COBB       05517334   OWENS      KATHY     MAJALIAN 4439    CRESTOAK DR           SMYRNA     GA   30082-4482   Jan 1 2020   CT
                       COBB       04622320   SIMPSON    STEVEN    KENNETH   2356   KENNESAW OAKS TRL NWKENNESAW GA       30152        Jul 1 2020   CO
                       COBB       07252531   SIMS       COREY     DESHAW    5226   CENTENNIAL HILL DR NW ACWORTH GA      30102        Oct 1 2018   TX
                       COBB       03038984   SIVANESAN NARAYANAN            4829   OLD TIMBER RIDGE RD MARIETTA GA       30068-1683   Jul 1 2020   FL
                       COBB       08668150   SIWIK      HANNAH    NICOLE    5586   CATHERS CREEK DR      POWDER SP GA    30127        Aug 1 2017   TX
                       COBB       11615007   SIMMONS    WENDY     PLEASANTS 3109   BRIDGEWALK TRL        ACWORTH GA      30101        Oct 1 2020   NC
                       COBB       11194226   WAGNER     GARY      ALLEN     4401   OGLETHORPE LOOP NW ACWORTH GA         30101        Oct 1 2017   NV
                       COBB       08283897   RICHARD    ALEXANDRIAMARSAN    3418   SANDLAKE DR SW        MARIETTA GA     30008        Mar 1 2020   MO
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 319 of 559




                                                                                         Page 118
                                                                                  GA NCOA Out of State


                       COBB       06320442   RICHARD   DANIEL    MARKUS    2799   BROOKCLIFF LNDG     MARIETTA GA    30062-4860   Nov 1 2018   MD
                       COBB       06881629   RICHARD   ZELDA     WATSON    3418   SANDLAKE DR SW      MARIETTA GA    30008        Dec 1 2018   LA
                       COLUMBIA   11906593   KIHIU     PATRICK   GITAU     835    WILLIFORD RUN DR    GROVETOW NGA   30813        Jul 1 2020   NC
                       COLUMBIA   11669783   KIM       JOSEPH              4610   STERLINGTON DR      GROVETOWNGA    30813        Sep 1 2018   MD
                       COBB       08422398   WRIGHT    INDIA     MONET     2177   LAKE PARK DL        SMYRNA    GA   30080        Sep 1 2019   CO
                       COLQUITT   06162126   JOHNSON ANDREW      THOMAS    60     BAELL TRACE CT SE   MOULTRIE GA    31788        Aug 1 2020   AP
                       COBB       11222402   THOMPSON- LATIA               4780   EWING RD            AUSTELL   GA   30106        Mar 1 2020   MD
                       COBB       05919263   WHITTON   KYRA      NOELE     1359   SUMMIT LN NW        ACWORTH GA     30102        Jul 1 2017   KY
                       COBB       10812402   WHORTON EMILY       LAUREN    3040   BRISTLEWOOD LN NW   MARIETTA GA    30064        Dec 1 2019   FL
                       COBB       11935745   WEBER     ALLISON   MARIE     3006   SPRING HILL D       SMYRNA    GA   30080        Jun 1 2020   MN
                       COBB       12488756   WEBER     RACHAEL   MARGARET 322     KEMOLAY RD SW       MABLETON GA    30126        Jul 1 2020   TN
                       COLUMBIA   10274940   KHATOD    LORIE     ANNE      1014   EMERALD PL          EVANS     GA   30809        Dec 1 2019   DC
                       COLQUITT   00964595   HOLMES    CLAUDE    LAMAR     459    COOL SPRINGS RD     NORMAN PA GA   31771        Oct 1 2018   CA
                       COFFEE     07396035   SPENCE    SHARON    SINGLETON 555    EDGEWOOD CIR        DOUGLAS GA     31533-8301   Sep 1 2020   FL
                       COFFEE     07020535   SPENCE    WILLIE    FRANK     555    EDGEWOOD CIR        DOUGLAS GA     31533-8301   Sep 1 2020   FL
                       COBB       04918483   WILDER    ROBERT    DAMON     5929   VININGS VINTAGE WAY MABLETON GA    30126        Mar 1 2020   NJ
                       COBB       04356821   WILEY     CHARLES   MONROE    4505   SILVER PTE          ACWORTH GA     30101        Apr 1 2020   CA
                       COBB       08835945   WILLIAMS  BEVON     DONAHUE 1112     SHADOWOOD PKWY SE ATLANTA     GA   30339        Sep 1 2020   TX
                       COBB       12187691   WEBB      GINA      LAFAE     3353   PIONEER TRL SW      MARIETTA GA    30060        Oct 1 2020   TX
                       COFFEE     06680291   JOHNSON FANNIE                6958   BROXTON WEST GREEN HDOUGLAS GA     31533-7812   Jun 1 2020   NJ
                       COFFEE     05443222   MAYO      TRACY     R         512    PINE NEEDLE RD      DOUGLAS GA     31535-6526   Mar 1 2018   FL
                       COLUMBIA   03249478   CHASSEREA MELISSA   NICHOLS   4558   CRAIG DR            EVANS     GA   30809        Oct 1 2019   NC
                       COLUMBIA   10662042   SPARE     MICHAEL   PHILIP    103    3RD AVE             GROVETOW NGA   30813        Dec 1 2017   FL
                       COOK       06414331   RASPBERRY PATRICK   DEE       106    S COLLEGE ST        SPARKS    GA   31647        Oct 1 2019   NY
                       COLUMBIA   06021115   CHILDS    ALTOMESHA E         1814   PRINCE GEORGE AVE   EVANS     GA   30809        Jul 1 2020   SC
                       COLUMBIA   08270402   CHIVERS   CRAIG     OWEN      359    JOSHUA TREE DR      MARTINEZ GA    30907        May 1 2018   VA
                       COLUMBIA   05961339   COMTOIS   SHAWN     LEWIS     567    HUNTERDALE RD       EVANS     GA   30809        Jun 1 2020   SC




  Ex. 2 to Petition:
                       COLUMBIA   08093598   CONKLE    ROBERT    SCOTT     2215   MILLSHAVEN TRAIL    EVANS     GA   30809        Apr 1 2019   FL




Braynard Declaration
                       COLUMBIA   12446317   COOK      JOAN      LYNN      712    KENSEY PARK LN      GROVETOW NGA   30813        Jun 1 2020   VA
                       COLUMBIA   11117158   IRELAND   MICHAEL             775    WHITNEY PASS        EVANS     GA   30809        Aug 1 2019   VA
                       COLUMBIA   11117591   IRELAND   STACIE              775    WHITNEY PASS        EVANS     GA   30809        Aug 1 2019   VA
                       COLUMBIA   12731224   PAYNE     AMBER     ELISABETH 4008   LEE PL              MARTINEZ GA    30907        Jul 1 2020   UT
                       COLUMBIA   11088098   PAYNE     DANIELA   VENDITTO 1035    EMERALD PL          EVANS     GA   30809        Mar 1 2019   SC
                       COLUMBIA   10540746   PEARCE    LORI      SUZANNE   654    CHIMNEY HILL CIR    EVANS     GA   30809        Jan 1 2018   HI
                       COLUMBIA   10540751   PEARCE    ROBERT    LEE       654    CHIMNEY HILL CIR    EVANS     GA   30809        Jan 1 2018   HI
                       COLUMBIA   08764092   CARROLL   DONNA     BOND      621    CHIMNEY HILL CIR    EVANS     GA   30809        Jan 1 2020   AE
                       COLUMBIA   08161024   CARROLL   JOEY      EVERETT J 621    CHIMNEY HILL CIR    EVANS     GA   30809        Jan 1 2020   AE
                       COLUMBIA   04620455   CARTER    AMANDA    LYN       111    FRED CT             GROVETOWNGA    30813        Jul 1 2020   RI
                       COLUMBIA   12644927   CARTER    JUSTIN              111    FRED CT             GROVETOWNGA    30813        Jul 1 2020   RI
                       COLUMBIA   08271281   HAMILTON ROSITA               401    HALTON DR           GROVETOWNGA    30813        Aug 1 2019   VA
                       COLUMBIA   11851137   STOCKMAN BRYAN      LEE       407    BLOEDEL RE APT 101  MARTINEZ GA    30907        Aug 1 2020   MD
                       COLUMBIA   10895309   STOCKMAN JACQUELINE HIRMIS    407    BLOEDEL RE APT 101  MARTINEZ GA    30907        Aug 1 2020   MD
                       COLUMBIA   10234838   COCHRAN MACY        CADLE     202    NEWLAND CIR         EVANS     GA   30809        Sep 1 2020   VA
                       COLUMBIA   02270634   SMITH     LINDA     JOYCE     3861   BLACKSTONE CAMP RD MARTINEZ GA     30907        Aug 1 2020   CT
                       COLUMBIA   08637588   SMITH     RAYMOND ALEXANDER 4363     WISTERIA CT         EVANS     GA   30809-5289   Oct 1 2020   SC
                       COLUMBIA   02276533   SMITH     RAYMOND C           4363   WISTERIA CT         EVANS     GA   30809-5289   Oct 1 2020   SC
                       COLUMBIA   12537326   SMITH     ROBERT    ALAN      4779   ORCHARD HILL DR     GROVETOW NGA   30813        May 1 2020   MD
                       COLUMBIA   11114168   WADE      HANNALEE COLE       968    MITCHELL LN         EVANS     GA   30809        Jun 1 2017   CO
                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 320 of 559




                                                                                        Page 119
                                                                                   GA NCOA Out of State


                       COLUMBIA   04939894   WADE      JULIE     LYNN       4794   SILVER LAKE DR        EVANS      GA   30809        Apr 1 2019   FL
                       COLUMBIA   11825318   WOODS     SHAINA    MARISSA    637    WALDEN GLEN LN        EVANS      GA   30809        Jul 1 2019   TX
                       COLUMBIA   08834361   SIMMONS   SASHA     M          327    CLEARWATER LN         GROVETOW NGA    30813        Nov 1 2018   SC
                       COWETA     10943121   HARPER    CHRISTINE ELIZABETH 16      CHESTERFIELD DR       NEWNAN     GA   30265        Oct 1 2020   AL
                       COWETA     03273630   HARPER    STEVEN    WALTER     16     CHESTERFIELD DR       NEWNAN     GA   30265-2709   Oct 1 2020   AL
                       COWETA     11395201   JACKSON   WILMER    LYLE       190    HOMEPORT DR           NEWNAN     GA   30265        Dec 1 2019   AL
                       COWETA     02935593   HARMON    JEROME    ANTONIO    80     HARRIS TRL            NEWNAN     GA   30263        Nov 1 2019   AL
                       COLUMBIA   06193591   PRITCHETT NANDRE    EUGENE     3236   ALEXANDRIA DR         GROVETOWNGA     30813        Jul 1 2020   HI
                       COLUMBIA   10264580   WOOD      BARBARA   AUDREY     244    BOHLER DR             EVANS      GA   30809        Oct 1 2020   NM
                       COLUMBIA   10264585   WOOD      CLYDE     ALAN       244    BOHLER DR             EVANS      GA   30809        Oct 1 2020   NM
                       COLUMBIA   07041666   ROCK      ELLIN     AMY        4707   DURHAM RD             GROVETOWNGA     30813        Jun 1 2019   AE
                       COLUMBIA   10177851   RODEN     PIA       RHOSALIE 712      ERIKA LN              GROVETOWNGA     30813        Oct 1 2020   AP
                       COLUMBIA   10119648   RODRIGUEZ TAYLOR    RENEE      221    BROOKS DR             MARTINEZ GA     30907        Aug 1 2020   NJ
                       COLUMBIA   11401385   RODRIGUEZ DERIK                3012   KILKNOCKIE DR         GROVETOWNGA     30813        Dec 1 2019   KY
                       COLUMBIA   12192996   RIVERA    ELISA     JO         527    STEVENS CREEK RD      AUGUSTA    GA   30907        Oct 1 2019   NC
                       COLUMBIA   07136501   RIVERA    LUIS      ARMANDO 6230      FREEDOM CIR           GROVETOWNGA     30813-1212   Apr 1 2018   WA
                       COLUMBIA   11158598   WRIGHT    COURTNEY MICHELLE 465       WEYANOKE DR           EVANS      GA   30809        Oct 1 2018   AE
                       COLUMBIA   11146734   WRIGHT    JUSTIN    GREGORY 465       WEYANOKE DR           EVANS      GA   30809        Oct 1 2018   AE
                       COLUMBIA   04821010   WALLACE   CONSTANCE NECOLE     659    VENTANA DR            EVANS      GA   30809        Oct 1 2020   NC
                       COLUMBIA   11517619   WILSON    VICTORIA             565    TUDOR BRANCH          GROVETOW NGA    30813        May 1 2019   MD
                       COWETA     10923622   CHESANIUK KRISTINA             19     WOODSHIRE             NEWNAN     GA   30265        Sep 1 2020   NJ
                       COWETA     10971598   CHESANIUK ROSS      ANDREW     19     WOODSHIRE             NEWNAN     GA   30265        Sep 1 2020   NJ
                       COLUMBIA   10579975   SHARIFI   BABAK                7517   LUCAS AVE             EVANS      GA   30809        Oct 1 2020   VA
                       COLUMBIA   10845588   SHARP     CODY                 323    CRAWFORD MILL LN      GROVETOWNGA     30813        Dec 1 2018   MD
                       COLUMBIA   10183507   SHARPE    BRYAN     FRANKLIN 4504     HEREFORD FARM RD      EVANS      GA   30809        Dec 1 2019   SC
                       COLUMBIA   10444169   RICHARDSONFAITH     PETER OMO K652    FIELDSTONE WAY        EVANS      GA   30809        Apr 1 2019   AE
                       COLUMBIA   07843577   RICHARDSONYASITU    PETER      652    FIELDSTONE WAY        EVANS      GA   30809        Apr 1 2019   AE




  Ex. 2 to Petition:
                       COWETA     08501913   OKEEFFE   ANDREW    PATRICK    40     NICKLAUS WALK         NEWNAN     GA   30265        Oct 1 2020   VA




Braynard Declaration
                       COWETA     10893824   BAKER     SANDRA    L          69     BEAVER RUN RD         NEWNAN     GA   30263        Jun 1 2020   FL
                       COWETA     12682376   PHILLIPS  TERENIA   JORDAN     3901   LAKESIDE WAY          NEWNAN     GA   30265        Jun 1 2020   AL
                       DADE       08221414   CLARK     JESSICA   RADDISON 15003    HIGHWAY 11            TRENTON    GA   30752        Feb 1 2020   TN
                       DADE       04912013   DAVIS     SONYA     ANN        154    GASS RD    APT G4     TRENTON    GA   30752        Jun 1 2019   TN
                       COWETA     10863736   PERRY     JOHN      THOMAS     19     LAUREL DR             NEWNAN     GA   30265        Feb 1 2018   NC
                       COWETA     08218862   PERRY     MEAGHAN FLYNT        19     LAUREL DR             NEWNAN     GA   30265        Feb 1 2018   NC
                       COWETA     12384453   BERGER    CYNTHIA   ELAYNE     128    CHASTAIN WAY          NEWNAN     GA   30263        Oct 1 2020   CO
                       COWETA     12680282   BERGER    ERIKA     ELAYNE     128    CHASTAIN WAY          NEWNAN     GA   30263        Oct 1 2020   NY
                       COWETA     11845641   UCHAL     NORBERT              1450   NEWNAN CR APT 4303    NEWNAN     GA   30265        Jun 1 2020   FL
                       COWETA     10150683   WEEKS     JENNIFER JILL        156    BROOKS LAKE DR        NEWNAN     GA   30263        Sep 1 2020   VT
                       COWETA     10144342   WEEKS     JEREMIAH JENSEN      156    BROOKS LAKE DR        NEWNAN     GA   30263        Sep 1 2020   VT
                       COWETA     01021374   WELSH     DARRELL   BRUCE      20     ROCKLAND CT           SHARPSBU R GA   30277        Aug 1 2019   AE
                       COWETA     01021375   WELSH     WYNELLE   DUNHAM     20     ROCKLAND CT           SHARPSBUR GA    30277        Aug 1 2019   AE
                       COWETA     11871866   WREDE     JENNIFER YVONNE      300    ASHLEY PAR APT 1103   NEWNAN     GA   30263        May 1 2020   CA
                       COWETA     11871876   WREDE     MATTHIAS             300    ASHLEY PAR APT 1103   NEWNAN     GA   30263        May 1 2020   CA
                       COWETA     10377196   SHANNON MEGAN       MICHELLE 193      HICKORY HILLS DR      NEWNAN     GA   30263        Aug 1 2020   AL
                       COWETA     02552279   SHARP     LINDA     JOHNSON 21        CAMELLIA CIR          NEWNAN     GA   30263-3101   Jun 1 2019   AL
                       COWETA     11865868   SHEA      CHRIS     COADY      300    ASHLEY PAR APT 924    NEWNAN     GA   30263        Mar 1 2019   TX
                       COWETA     10234330   NUCCIO    MARILYN   THELMA     151    PARKWAY N UNIT 323    NEWNAN     GA   30265        Oct 1 2020   FL
                       COWETA     08607544   MASKE     JOHN      DAVID      47     TRIBUNE LN            SHARPSBU R GA   30277-2472   Oct 1 2020   AL
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 321 of 559




                                                                                         Page 120
                                                                                    GA NCOA Out of State


                       COWETA   08632000   MASKE       REGINA     ANN BARNET47      TRIBUNE LN           SHARPSBU R GA   30277-2472   Oct 1 2020   AL
                       COWETA   00118183   MASON       VICKI      L          1186   ELDERS MILL RD       SENOIA     GA   30276-1733   May 1 2018   TN
                       DAWSON   10098978   SANCHEZ     ARIANA                243    EVERGREEN DR         DAWSONVILLGA    30534        Jun 1 2019   TX
                       DEKALB   01877604   ABERNETHY RICHARD      K          4685   CHAMBLEE DM5         ATLANTA    GA   30338        Oct 1 2020   OH
                       COWETA   07249550   THORNTON TRAVIS        LASHON     57     ASHLYNN BROOK WAY    SENOIA     GA   30276-4618   Sep 1 2020   SC
                       COWETA   03460052   KEMP        RONALD     SCOTT      13     MADRID AVE           NEWNAN     GA   30263-1280   Jan 1 2020   TN
                       CRISP    00598834   PASS        GEORGE     LLOYD      1316   ORIOLE ST APT 106    CORDELE    GA   31015        Dec 1 2019   FL
                       DEKALB   11436091   ABEBE       FEKADU     NIGUSSIE   4676   STONE LN             STONE MOU GA    30083        Sep 1 2020   VA
                       DEKALB   04002485   ABEL        TERI       ONETA      1470   WEMBLEY CT NE        ATLANTA    GA   30329-3968   Dec 1 2018   TX
                       DADE     06266241   WHITEHEAD BOYD         LEE        83     LAKE HILLS PL        TRENTON    GA   30752        Dec 1 2019   TN
                       DADE     07934942   WADE        TED        JUNIOR     2805   CREEK RD             WILDWOOD GA     30757-3850   Jan 1 2019   TN
                       DEKALB   12146629   BERG        LOUIS-ALEXANDRE       1453   FAIRVIEW RD NE       ATLANTA    GA   30306        Aug 1 2020   DC
                       DAWSON   08854207   HICKS       HAYLEY                125    BRUCE RD             DAWSONVILLGA    30534-4340   Jun 1 2019   NC
                       DEKALB   12213057   BARTON      FREDERICK LOUIS       187    VIDAL BLVD           DECATUR    GA   30030        Jan 1 2020   VA
                       DEKALB   11195541   BARTZ       ZACHARY    LAWRENCE 2351     PINEWOOD DR          DECATUR    GA   30032        Jun 1 2019   TN
                       DEKALB   11058052   BASKERVILL MURAD       NADIR      1742   LOVELY LN            TUCKER     GA   30084        Jun 1 2020   NY
                       DEKALB   10266591   ARNOLD      WALLACE    KELLEY     2778   FAIRLANE DR          ATLANTA    GA   30340        Jul 1 2020   IL
                       DEKALB   12422936   ALMAGUER MELISSA       ANN        2942   WINTERCREST DR       DORAVILLE GA    30360        Sep 1 2020   NV
                       DEKALB   11815036   ALMEKINDERDANIEL       WAYNE      2409   BOULDER CREEK WAY SEATLANTA     GA   30316        May 1 2020   CA
                       DEKALB   06489750   ALMESTICA NAYKIA                  5428   LEAMAN CT            LITHONIA   GA   30038        Feb 1 2017   FL
                       DEKALB   10602499   BARNES      MASON      NEAL       2035   MEMORIAL DAPT 902    ATLANTA    GA   30317        Jul 1 2020   TX
                       DEKALB   01890302   BARNES      TIMOTHY    WITT       5498   SMOKE RISE DR        STONE MOU GA    30087        Oct 1 2020   NC
                       DEKALB   07970796   ANDRESEN AMY           FERRIS     1612   ALDER CT SE          ATLANTA    GA   30317        Aug 1 2017   NC
                       DEKALB   08481929   BRIGGS      KEELY      ANN JOCHYM499     MORELAND AG          ATLANTA    GA   30307        May 1 2020   TN
                       DEKALB   10449797   CORRIGAN CURRAN        MICHAEL    1338   HOOPER AVE NE        ATLANTA    GA   30307        Jul 1 2020   FL
                       DEKALB   07426327   BROCK       KRISTIN    ELIZABETH 182     WATSON CIR SE        ATLANTA    GA   30317        Oct 1 2020   TX
                       DEKALB   02850765   GONZALES JAMES         LAWRENCE 5625     WOODSONG TRL         ATLANTA    GA   30338-2830   Oct 1 2020   VA




  Ex. 2 to Petition:
                       DEKALB   11264740   GONZALES JOSEPH        ROMEL      3063   SPRINGSIDE RUN       DECATUR    GA   30034        Aug 1 2018   NY




Braynard Declaration
                       DEKALB   03208156   GONZALES MARY          JANE       5625   WOODSONG TRL         DUNWOODY GA     30338-2830   Oct 1 2020   VA
                       DEKALB   04736292   GONZALEZ HENRY         H          1367   RUPERT RD            DECATUR    GA   30030        Sep 1 2020   FL
                       DEKALB   11951398   GOOCH       DUSTIN     JACOBI     1225   DRUID OAKS NE        ATLANTA    GA   30329        Sep 1 2019   TX
                       DEKALB   02449443   BRYANT      EDWIN      THOMAS     1116   BELLEWOOD SQ         ATLANTA    GA   30338-4047   May 1 2020   NC
                       DEKALB   02707508   ENDSLEY     WILAENA    MARIE      6565   OLD HAMPTON DR       CLARKSTON GA    30021-2458   Sep 1 2018   AL
                       DEKALB   11891136   ENGEL       JORDAN     BENJAMIN 204      DREXEL AVE APT A     DECATUR    GA   30030        Oct 1 2020   NY
                       DEKALB   08316972   CLARK       ALVIN      D          6415   TREEHILLS PKWY       STONE MOU GA    30088        Mar 1 2020   NC
                       DEKALB   06478495   CARMAN      MATT       S          2354   POPLAR SPRINGS DR NE ATLANTA    GA   30319-3942   Jun 1 2020   VA
                       DEKALB   02553227   BRYANT      ALMA       LORRAINE B 1116   BELLEWOOD SQ         DUNWOODY GA     30338        May 1 2020   NC
                       DEKALB   06823768   BRYANT      COURTNEY MICHELLE 4145       NORTHSTRAND DR       DECATUR    GA   30035        Jan 1 2020   SC
                       DEKALB   06883938   CLAIRY      JASON      PAUL       180    MURRAY HILL AVE NE   ATLANTA    GA   30317        Jun 1 2020   FL
                       DEKALB   12475563   CARTER      RAYMA      NICOLE-WILL1000   MONTREAL RAPT 58E    CLARKSTON GA    30021        Jul 1 2020   AL
                       DEKALB   05664412   DAVIDSON LAUREN        BETH       1357   HOLLY LN NE          ATLANTA    GA   30329-3513   Jun 1 2020   NY
                       DEKALB   08120049   CHANDLER PETER                    1181   CHURCH ST F          DECATUR    GA   30030        Jul 1 2020   CA
                       DEKALB   07997163   GARDNER SIMONE         CHAVEZ     4763   CANDY CV             LITHONIA   GA   30038-7719   Jan 1 2019   NC
                       DEKALB   01930444   COWAN       JEROME     HARRIETT 3508     MIDVALE RD           TUCKER     GA   30084-3219   May 1 2020   TX
                       DEKALB   10638196   ERO-PHILLIP AKINTUNDE M           2623   DRUID OAKS NE        ATLANTA    GA   30329        Oct 1 2018   TX
                       DEKALB   08148054   FRANZEN     SARAH      MARIE      1104   WILLIVEE DR          DECATUR    GA   30033        Jul 1 2019   LA
                       DEKALB   08748536   DONNELLY VICTOR        JOSEPH     913    BRIARCLIFF APT C5    ATLANTA    GA   30306        Sep 1 2018   NH
                       DEKALB   11207243   DENNIS      GABRIEL    BRYANT     2425   CANDLER RDAPT C3     DECATUR    GA   30032        Aug 1 2019   LA
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 322 of 559




                                                                                          Page 121
                                                                                  GA NCOA Out of State


                       DEKALB   08048850   DENNIS    RICK        DOUGLAS   2425   CANDLER R DA1          DECATUR   GA   30032        Aug 1 2018   VA
                       DEKALB   11006363   EASTERDAY THOMAS                1625   PEACHCREST RD          DECATUR   GA   30032        Aug 1 2020   TN
                       DEKALB   08933503   DISMUKE   DAMEION               3512   WALDROP RIDGE LN       DECATUR   GA   30034-6747   Aug 1 2017   FL
                       DEKALB   12397756   GUSTAFSON DAVID       BROC      3590   WELLHAUN RD            DECATUR   GA   30034        Apr 1 2020   UT
                       DEKALB   07597387   GILROY    LISA                  2051   TUXEDO AVE NE          ATLANTA   GA   30307        Aug 1 2020   AL
                       DEKALB   12417373   GILSTRAP JUSTIN       ROBERT    818    GENTRYS WALK           ATLANTA   GA   30341        Jun 1 2020   SC
                       DEKALB   00364427   DODSON    JOY         CLAIRE    3547   OLD CHAMBLK            ATLANTA   GA   30340-4179   May 1 2019   NJ
                       DEKALB   03481616   GILLIS    JUANITA     ANN       4431   TARRAGON LN            DECATUR   GA   30034-6339   May 1 2017   MD
                       DEKALB   11894614   DUNFORD MELANIE       ANN       2907   COHASSETT LN           DECATUR   GA   30034        May 1 2019   NC
                       DEKALB   08795525   EDWARDS COURTNEY      ELYSE     4306   N SHALLOWFAPT# 1401    CHAMBLEE GA    30341        Apr 1 2020   TX
                       DEKALB   01948460   EDWARDS DONALD        HINE      225    E PONCE DE APT #202    DECATUR   GA   30030        Sep 1 2020   WI
                       DEKALB   01948514   EDWARDS GENEVIEVE     S         225    E PONCE DE #202        DECATUR   GA   30030        Sep 1 2020   WI
                       DEKALB   11017300   KIM       ELIZABETH   CHI SOON 1857    LOMITA RD SE           ATLANTA   GA   30316        Jun 1 2020   NY
                       DEKALB   11919265   GROSECLOSDAVID        LEE       872    BRIARCLIFF APT B3      ATLANTA   GA   30306        Jul 1 2020   SC
                       DEKALB   03477984   KILBURN   BETTINA     BAECHTOLD 1132   PROVIDENCE PL          DECATUR   GA   30033-3465   Oct 1 2020   SC
                       DEKALB   03376713   KILBURN   NORMAN      WHIPPLE   1132   PROVIDENCE PL          DECATUR   GA   30033-3465   Oct 1 2020   SC
                       DEKALB   06233945   KILLION   LAUREN      NEALE     20     LESLIE ST NE           ATLANTA   GA   30307        Jan 1 2020   TN
                       DEKALB   04686066   GRIFFIN   CARL        LEONARD   2488   CHESTNUT LNDG          DORAVILLE GA   30360        Aug 1 2020   NY
                       DEKALB   08622962   GRIFFIN   EBONI       RACHELLE 2488    CHESTNUT LNDG          DORAVILLE GA   30360        Aug 1 2020   NY
                       DEKALB   12197577   GOODE     CRYSTAL               5436   BRISBANE CT            LITHONIA  GA   30038        Apr 1 2019   NY
                       DEKALB   08627125   HENDERSONCAMERON      QUINN     5274   FOX PATH               STONE MOU GA   30088        Jun 1 2020   FL
                       DEKALB   10319470   HAHN      MARSHALL    BRADLEY   1332   BRIARHILL LN NE        ATLANTA   GA   30324        Jun 1 2019   AL
                       DEKALB   12546155   HALEY     PAMELA      SMITH     3263   CLAIRMONT NORTH NE     ATLANTA   GA   30329        Oct 1 2020   LA
                       DEKALB   08505438   HALIDAY   LATEEFAH    KIBIBI    2402   DUNWOODY APT H         DUNWOODY GA    30338        Oct 1 2020   AL
                       DEKALB   05960270   HALL      ANDREA                3777   LANDGRAF CV            DECATUR   GA   30034-4775   Mar 1 2017   IL
                       DEKALB   03902555   JOHNSON TRACY         ANN       3027   FAIR CREEK CT          LITHONIA  GA   30038        Feb 1 2020   FL
                       DEKALB   08615066   JOHNSON WESLEY        RODRIQUEZ 1098   SHERRINGTON DR         STONE MOU GA   30083        Jun 1 2019   NC




  Ex. 2 to Petition:
                       DEKALB   10256556   HARGROVE MILEESHA     ALANA     5631   BOGGS DR APT: G        STONE MOU GA   30087        Jun 1 2019   NC




Braynard Declaration
                       DEKALB   11193697   HARRISON HOGAN        SANDERS   2342   CORTEZ WAY NE          ATLANTA   GA   30319        Nov 1 2018   TX
                       DEKALB   11193889   GRANT     TANIKQUA              3056   LAUREN PARC RD         DECATUR   GA   30032        Feb 1 2018   AL
                       DEKALB   02046397   MILLER    RANDALL     DAVID     3168   SMOKETREE RD NE        ATLANTA   GA   30345        Oct 1 2020   AL
                       DEKALB   11461140   HAJDINAJ  BORANA                239    STERLING ST            DECATUR   GA   30030        Oct 1 2020   MN
                       DEKALB   11965506   HAKIMIAN  NABIL                 5133   MOUNT VERNON WAY       ATLANTA   GA   30338        Mar 1 2020   FL
                       DEKALB   07435851   LLOYD     JEFFREY               3419   WESLEY CHAPEL RD       DECATUR   GA   30034        Oct 1 2019   MS
                       DEKALB   04312719   LLOYD     PAULETTE              585    ROBIN RDG              STONE MOU GA   30087        Sep 1 2020   MS
                       DEKALB   06731004   LLOYD     SIERRA      COGAN     4119   CHAPEL LAKE DR         DECATUR   GA   30034-3568   Jul 1 2020   TX
                       DEKALB   10103621   LOCKE     ANTHONY     ALLAN     3479   BROOKLEIGH LN NE       ATLANTA   GA   30319        Aug 1 2019   CA
                       DEKALB   12265619   KARPICKI  KATHLEEN    MARIE     1201   SUMMIT POINTE WAY NE   ATLANTA   GA   30329        Aug 1 2020   NJ
                       DEKALB   11914367   LEWIS     ATIANA      CHRISTEN 1106    PALMER RD              LITHONIA  GA   30058        May 1 2019   MS
                       DEKALB   02027856   LOONEY    RILEY       KEITH     2445   COVE CIR NE            ATLANTA   GA   30319-3755   Oct 1 2020   TX
                       DEKALB   02031239   MAGEE     OLIVER      W         3050   ALBATROSS LN           DECATUR   GA   30034-4210   Jul 1 2020   LA
                       DEKALB   07508109   MOMBERG SARAH         LINDSEY   562    HAROLD AVE NE          ATLANTA   GA   30307        Mar 1 2020   FL
                       DEKALB   12408733   LONG      ROBERT      GRAHAM    1097   LYNMOOR DR NE          ATLANTA   GA   30319        Apr 1 2020   NC
                       DEKALB   12378340   LEVY      JESSICA     A         268    MARTHA AVE NE          ATLANTA   GA   30317        Oct 1 2020   WA
                       DEKALB   02375417   MADISON   BETTE       BAKER     1434   VALLEY GLEN WAY        DUNWOODY GA    30338-5522   Jun 1 2020   FL
                       DEKALB   11747884   MCCABE    COLLEEN     CONWAY    406    CARLYLE LK             DECATUR   GA   30033        Jul 1 2020   TN
                       DEKALB   10297372   MCCABE    KIRA        CLAYBORNE 214    LOCUST ST NE           ATLANTA   GA   30317        Oct 1 2019   DE
                       DEKALB   08412878   MCCALL    SHAWANA     GAYLE     408    N HILL PKWY            ATLANTA   GA   30341        Jun 1 2020   TX
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 323 of 559




                                                                                        Page 122
                                                                                 GA NCOA Out of State


                       DEKALB   08715546   IAMURRI   SAMANTHA MICHELE     478    DURAND DR NE         ATLANTA   GA   30307-1163   May 1 2020   SC
                       DEKALB   08166497   IDLER     ELLEN     LOUISE     423    CLAIREMON TUNIT 15   DECATUR   GA   30030-1881   Mar 1 2020   NJ
                       DEKALB   07530456   JOHNSON ROBERT      LEON       2186   LEAFMORE DR          DECATUR   GA   30033-1911   Jul 1 2018   AE
                       DEKALB   05605710   JACKSON   SONIA     C          2523   LAWRENCEVAPT. 1      DECATUR   GA   30033        Aug 1 2020   WI
                       DEKALB   10290460   JACKSON   TERRANCE DEMETRIUS 3726     LARKSPUR TER         DECATUR   GA   30032        Oct 1 2020   FL
                       DEKALB   02601506   LINNEY    MARY      ALICE      2105   WILDROSE DR          DECATUR   GA   30032-5452   Jul 1 2020   NC
                       DEKALB   07631088   KELLY     DONNA     M          663    ROYAL ABBEY DR       STONE MOU GA   30088-1817   Dec 1 2018   NY
                       DEKALB   10534750   KELLY     MARK      HOGAN      2306   ASBURY SQ            ATLANTA   GA   30346        Sep 1 2020   NJ
                       DEKALB   10420421   MILLS     PEGGY     JEAN       3769   GLADNEY DR           CHAMBLEE GA    30341        Sep 1 2020   FL
                       DEKALB   10518822   MOYE      BRITTANY CAMILLE     2114   GABLES WAY NE        ATLANTA   GA   30329        Aug 1 2020   DE
                       DEKALB   08351445   MOYER     STEPHANIE ALEXANDRA 1025    LINCOLN COURT AVE NE ATLANTA   GA   30329        Mar 1 2020   IL
                       DEKALB   11817808   OLIVER    NICOLE    ELISE      1180   AUSTIN GLEN DR       DUNWOODY GA    30338        Aug 1 2019   SC
                       DEKALB   11630496   ROBINSON BRETT      MERRILL    1445   CAMROSE LN SE        ATLANTA   GA   30316        Sep 1 2020   UT
                       DEKALB   10534343   MOORE     JAMES     ROBERT     1705   ARROWHEAD TRL NE     ATLANTA   GA   30345        Oct 1 2020   VA
                       DEKALB   06562925   MOORE     JENNIFER TUCKER      10     KINGS WALK NE        ATLANTA   GA   30307        Jun 1 2020   SC
                       DEKALB   00229800   MOORE     JEREMY    ASTOUN     4287   CEDAR RIDGE TRL      STONE MOU GA   30083-5720   Apr 1 2020   VA
                       DEKALB   11711589   RZAGULIYEVANTWAUNETL           506    RYAN PL              STONE MOU GA   30087        Jan 1 2019   OH
                       DEKALB   04574563   KAMMAN    ROSA      MONIKA     3055   SKYLAND DR NE        ATLANTA   GA   30341-4725   Aug 1 2019   NC
                       DEKALB   10790468   JENKINS   KEVIN     LAMONT     6910   GLEN COVE LN         STONE MOU GA   30087        Dec 1 2017   CO
                       DEKALB   12032810   JENKINS   MADISON   JEREMIAH JA3757   MARKET CRES          CLARKSTON GA   30021        Oct 1 2020   ND
                       DEKALB   07203570   MOORE     FRANZANETACAMILLE    3302   JEFFERSON SQUARE CT DECATUR    GA   30030        May 1 2020   CA
                       DEKALB   08800755   WALKER    RALPHEAL JOSE        10     PERIMETER UNIT 440   ATLANTA   GA   30341        May 1 2020   MI
                       DEKALB   07600936   ONIVOGUI ZEZE                  2619   CLAIRMONT RD NE      ATLANTA   GA   30329-2710   Nov 1 2018   VA
                       DEKALB   10225249   ONYENWE WELLINGTONCHUKWUMA 1035       HIGHLAND LAKE CIR    DECATUR   GA   30033        Jun 1 2017   CA
                       DEKALB   05998362   MILLER    SONIA     A          6530   LAKE MILL CT         LITHONIA  GA   30038        Dec 1 2017   MD
                       DEKALB   02046537   MILLER    SUSAN     JOYCE      3168   SMOKETREE RD NE      ATLANTA   GA   30345        Oct 1 2020   AL
                       DEKALB   02046559   MILLER    THERESA   D          952    MANOR PARC DR        DECATUR   GA   30033        May 1 2017   NM




  Ex. 2 to Petition:
                       DEKALB   07038745   REESE     DECODA    PATRICIA   6523   ROCKBRIDGE RD        STONE MOU GA   30087        Mar 1 2020   WA




Braynard Declaration
                       DEKALB   11135857   SIMPSON   COURTNEY NICOLE      2180   WELDONBERRY DR NE ATLANTA      GA   30319        Aug 1 2019   CA
                       DEKALB   11219301   SIMPSON   EMILY     ANN        103    HIGHLAND SQUARE DR N ATLANTA   GA   30306        Jul 1 2017   FL
                       DEKALB   11579496   SIMPSON   SYDNEY    JENAE      302    PERIMETER APT 1233   ATLANTA   GA   30346        Jan 1 2020   IL
                       DEKALB   04835761   ROWLAND ANGELA      CATHERINE 3101    DUPONT LN            TUCKER    GA   30084        Oct 1 2020   TN
                       DEKALB   08115467   RUCKER    VALERIE              5815   HOWELL HIGHLANDS PL STONE MOU GA    30087        Sep 1 2017   DC
                       DEKALB   02639777   ROBERSON CAROLYN    DELORES    449    NAVARRE DR           STONE MOU GA   30087-5108   Aug 1 2020   MD
                       DEKALB   11656916   ROBERSON ERIN       SUMMERS 6551      LAURENS WAY          STONE MOU GA   30087        Jul 1 2020   TN
                       DEKALB   05242507   POWELL    JAMES     DAVID      1307   CITADEL DR NE        BROOKHAVEGA    30324        Oct 1 2020   MN
                       DEKALB   04387965   POWELL    KEVIN     J          124    OAKLAND ST           DECATUR   GA   30030        Jul 1 2019   AR
                       DEKALB   11547453   SMITH     RYANN     SUZANNE    623    LINCOLN COURT AVE NE ATLANTA   GA   30329        May 1 2018   CO
                       DEKALB   05218943   RYAN      SARA      MOORE      4417   VILLAGE SPRINGS RUN DUNWOODY GA     30338        Oct 1 2020   FL
                       DEKALB   10449612   RYAN      WILLIAM   MARK       4417   VILLAGE SPRINGS RUN DUNWOODY GA     30338        Oct 1 2020   FL
                       DEKALB   11582880   SMITH     JANET     M          5060   WOODRIDGE WAY        TUCKER    GA   30084        Aug 1 2020   TX
                       DEKALB   12379272   SMITH     JAVON     TODDREUS 139      E HILL ST  APT 57    DECATUR   GA   30030        Sep 1 2020   MD
                       DEKALB   11616784   MCGHEE    VANESSA              1281   CAROLINE S APT 1114  ATLANTA   GA   30307        May 1 2018   NY
                       DEKALB   02040703   MCGINNIS ROBIN      IRENE      2284   N SHALLOWFORD RD     CHAMBLEE GA    30341-1644   Oct 1 2020   SC
                       DEKALB   05456413   RANDOLPH BRANDIN    EARL M     414    SHERWOOD CIR         STONE MOU GA   30087        Sep 1 2017   CA
                       DEKALB   10848072   ROACH     TIMMIE    DANIELLE   1040   NOBLE VINESAPT 2     CLARKSTON GA   30021        Jul 1 2020   FL
                       DEKALB   10807635   ROBBINS   HOPE      ELIZABETH A2079   STREET DEVILLE NE    ATLANTA   GA   30345        Sep 1 2019   NY
                       DEKALB   10842810   ROBBINS   JAMES     JOHN       2079   STREET DEVILLE NE    ATLANTA   GA   30345        Sep 1 2019   NY
                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 324 of 559




                                                                                       Page 123
                                                                                   GA NCOA Out of State


                       DEKALB    11971944   WINSTON     ELIJAH              3444   N DRUID HIL LAPT # F  DECATUR      GA   30033        Sep 1 2020   CA
                       DEKALB    08713012   TAYLOR      LUKE      KENDRICK 3164    ASHFORD DUNWOODY RDATLANTA         GA   30319        Jul 1 2020   IL
                       DEKALB    08581018   TAYLOR      MAEGAN    MARIE     5053   GOLF LINK CT          STONE MOU GA      30088-3705   Aug 1 2019   CA
                       DEKALB    03449906   WALKER      SHAKUR    A         1526   1ST ST NE             ATLANTA      GA   30307        Jan 1 2020   DC
                       DEKALB    07664989   WALKER      SHANTAE             1501   N HILL PKWY           ATLANTA      GA   30341        Oct 1 2020   AZ
                       DEKALB    10898582   WALKER      TIERRA    ANTOINETTE3429   LEYANNE CT            DECATUR      GA   30034        Jan 1 2020   FL
                       DEKALB    07639763   STEPP       CAROLYN   MINESINGER2075   FAIRWOOD LN NE        ATLANTA      GA   30345-3418   Sep 1 2020   NC
                       DEKALB    07657631   STEPP       OWEN      RAIFORD   2075   FAIRWOOD LN NE        ATLANTA      GA   30345-3418   Sep 1 2020   NC
                       DEKALB    10851761   TURNER      JASMINE   CAPRICE   6101   WESTCHESTER LN NE     ATLANTA      GA   30345        Aug 1 2019   VA
                       DEKALB    10374672   SCHULZ      KELSEY    NICOLE    3650   CANADIAN WAY          TUCKER       GA   30084        Jun 1 2019   CO
                       DEKALB    04228161   WIMBISH     TIFFANY   MARIE     3865   RIVER RIDGE CT        DECATUR      GA   30034-6902   Jan 1 2019   NJ
                       DEKALB    08453854   SMITH       CAMILLE   SMITH     3765   LANDGRAF CV           DECATUR      GA   30034        Mar 1 2019   CA
                       DEKALB    10177347   SHULKES     RUSS      HONOR     1037   BURTON DR NE          ATLANTA      GA   30329        Dec 1 2019   NJ
                       DEKALB    04778065   SIDES       HOLLEY    ALLENE    1922   N DECATUR RD NE       ATLANTA      GA   30307        Apr 1 2020   NC
                       DEKALB    10899898   SIGLER      CELIA               8302   DRUID HILLS RESERVE DRATLANTA      GA   30329        Aug 1 2017   NC
                       DEKALB    11892628   WILLETTE JOANN                  795    TWIN OAKS DAPT 1      DECATUR      GA   30030        Jul 1 2020   TX
                       DOUGHERTY03020435    HOWE        CHRISTOPHEEDWARD    2609   RIDGEWOOD LN          ALBANY       GA   31707        Jul 1 2018   AE
                       DOUGHERTY06606613    HOWE        DEANNA    LINN      2609   RIDGEWOOD LN          ALBANY       GA   31707        Jul 1 2018   AE
                       DEKALB    11548773   TOWNER      MYRIAH              206    ROGERS ST UNIT # 201 ATLANTA       GA   30317        Apr 1 2018   NY
                       DEKALB    02880752   TOWNS       MARCHELLE           1098   ERIE CIR              STONE MOU GA      30087        May 1 2020   MS
                       DEKALB    04051240   WHITE       LARRY     RUSSELL   4603   HOLLISTON RD          DORAVILLE GA      30360        Oct 1 2020   AL
                       DEKALB    02139582   WHITE       LAURAINE ELIZABETH 3521    WOODS DR              DECATUR      GA   30032        Jul 1 2020   VA
                       DEKALB    07949032   WEATHERS BMARIAH      ROXANNE 1096     NIMBLEWOOD WAY        STONE MOU GA      30088-2329   Aug 1 2018   CA
                       DEKALB    02135946   WEAVER      AMY       L         129    GLENDALE AVE          DECATUR      GA   30030-1915   Oct 1 2020   SC
                       DEKALB    12251933   MCGUINNES ELIZABETH ANASTASIA 1450     LA FRANCE SAPT 301    ATLANTA      GA   30307        Mar 1 2020   FL
                       DEKALB    10410211   MCHORNEY STERLING YVONNE        1938   SAXON VALLEY CIR NE ATLANTA        GA   30319        Sep 1 2017   NY
                       DEKALB    06585817   MCGLOTHLINSARA        ABIGAIL   1625   CECILE AVE SE         ATLANTA      GA   30316        Aug 1 2020   VA




  Ex. 2 to Petition:
                       DOUGLAS 11843400     MYERS       WESTON    JAMES     8545   NOLANDWOOD LN         VILLA RICA GA     30180        Feb 1 2019   TX




Braynard Declaration
                       DOUGLAS 11024442     NARAMORE LYNDA        KEYES     7993   WHITESTONE BLVD       DOUGLASVILGA      30135        Oct 1 2020   TX
                       DOUGLAS 11024465     NARAMORE RONNIE       ALLEN     7993   WHITESTONE BLVD       DOUGLASVILGA      30135        Oct 1 2020   TX
                       DOUGHERTY00020611    PETERSON GAIL         DELOIS    1303   HAMPTON CT            ALBANY       GA   31701        Feb 1 2020   FL
                       DEKALB    02067361   PEELER      GARY      R         2981   HILLTOP DR            CHAMBLEE GA       30341-3701   Apr 1 2020   FL
                       DEKALB    11493550   SEGELL      ELIZA     DEAN      2630   TALLEY ST UNIT 320    DECATUR      GA   30030        Oct 1 2020   VA
                       DOUGLAS 10152443     BUTLER      RODNEY    ANDREA    1022   CROSSINGS DR          LITHIA SPRI NGA   30122        Nov 1 2017   AR
                       DOUGHERTY10922187    CONE        ASHLEE    MARIA     107    DALE DR               ALBANY       GA   31701        Mar 1 2018   TX
                       DOUGHERTY12114690    CONE        TYLER               107    DALE DR               ALBANY       GA   31701        Mar 1 2018   TX
                       DEKALB    02905569   ZACHAROP OAFRODITE KOSKINAS 1941       SAXON VALLEY CIR NE ATLANTA        GA   30319        Oct 1 2020   FL
                       DEKALB    08200673   WRIGHT      MORGAN    SNYDER    475    MEDLOCK RDA           DECATUR      GA   30030        Jun 1 2020   NY
                       DOUGLAS 05727054     MILLER ONIF TIFFIANI  JOY       6565   OAKWOOD DR            DOUGLASVI LGA     30135        Jan 1 2020   PR
                       EFFINGHAM 10761943   FLOWERS KYLE          THOMAS    316    FLAT BUSH DR          GUYTON       GA   31312        Jun 1 2019   TX
                       DOUGLAS 07393137     LEE         CYNTHIA   LASHANDRA 2955   HIGHLAND HILL PKWY    DOUGLASVI LGA     30135-5183   Jul 1 2019   TX
                       DOUGLAS 07171893     MORGAN      TIFFANY   NAKIA     945    CRESTMARK APT 235     LITHIA SPRINGA    30122        Mar 1 2020   OH
                       DOUGLAS 05506281     HOWARD      KRISTIE   NICOLETTE 5210   BLACK BEAR TRL        DOUGLASVILGA      30135        Nov 1 2018   NY
                       DOUGLAS 02975439     HOWELL      JOHN      EDWARD    4241   CHARLEY RD            DOUGLASVILGA      30135        Aug 1 2020   AL
                       DOUGLAS 02964354     HOWELL      PATTI     KECK      4241   CHARLEY RD            DOUGLASVILGA      30135        Aug 1 2020   AL
                       EFFINGHAM 07467884   BOHL        NICHOLAS JAMES      115    SAINT MATTHEWS RD     GUYTON       GA   31312        Aug 1 2020   DC
                       FAYETTE   10158865   DANIELS     ERIC      T         110    SAGAMORE LN           PEACHTREE GA      30269        May 1 2020   MO
                       FAYETTE   05837523   CURRY       ERICA     UNDREA    7308   MERRICK DR            PEACHTREE GA      30269        Jul 1 2020   AL
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 325 of 559




                                                                                          Page 124
                                                                                    GA NCOA Out of State


                       FAYETTE     06435197   CURRY     WILLIAM    CHARLES   7308   MERRICK DR           PEACHTREE GA     30269        Jul 1 2020   AL
                       DOUGLAS     03955334   HORTON    TAMMY      LOUISE    9741   SPYGLASS DR          VILLA RICA GA    30180        Oct 1 2020   AL
                       FAYETTE     05081217   DAVIS     ALMA       JEFFERSON 706    NEW HOPE RD          FAYETTEVIL LGA   30214        Mar 1 2020   LA
                       FAYETTE     11092013   CUMMINGS DERRICK               225    ROCK HILL DR         FAYETTEVILLGA    30215        Oct 1 2020   SD
                       FAYETTE     11972907   CUMMINGS MEGHAN                225    ROCK HILL DR         FAYETTEVILLGA    30215        Oct 1 2020   SD
                       DOUGLAS     06565333   EVANS     ROBERT     EUGENE    6245   QUEENS RD            DOUGLASVILGA     30135-4611   Oct 1 2019   FL
                       DOUGLAS     08139458   MICHEL    NAISHA     JENELLE   3215   THORNERIDGE TRL      DOUGLASVILGA     30135        Dec 1 2019   MD
                       DOUGLAS     06374001   FLEMING   MARTHA     ANN       2014   REFLECTIVE WATERS RD VILLA RICA GA    30180-6973   May 1 2020   CA
                       DOUGLAS     02968493   CLARK     DAVID      LEWIS     3428   STEMBLER RDG         DOUGLASVILGA     30135        Sep 1 2020   AL
                       DOUGLAS     03534634   CLARK     DEBRA      KAY       3428   STEMBLER RDG         DOUGLASVILGA     30135        Sep 1 2020   AL
                       DOUGLAS     11245219   CLARK     WILLIAM    HENRY     3428   STEMBLER RDG         DOUGLASVILGA     30135        Sep 1 2020   AL
                       DOUGLAS     11198789   MOORE     DESMOND MAURICE      375    PACES DR LOT # 28    LITHIA SPRINGA   30122        Jul 1 2020   LA
                       DOUGLAS     04696504   MOORE     LARRYSTINE K         1835   TARA CIR             DOUGLASVILGA     30135        Jan 1 2020   AL
                       DOUGLAS     07207585   ROBINSON DINISHA     DANAE     6988   STONERIDGE DR        DOUGLASVILGA     30134        Feb 1 2019   CO
                       DOUGLAS     07647121   VANDUYNE NAIESHA     ARLENA    1294   WATERTON TRL         DOUGLASVILGA     30134-3689   Nov 1 2017   NY
                       EFFINGHAM   11996410   GEORGE    TOSHEBA    TAYONA    209    CROOKED OAKS DR      RINCON      GA   31326        Jun 1 2020   NC
                       FANNIN      12500503   MICHAUD   MONIQUE    MARIE     330    EAST SECOND ST       BLUE RIDGE GA    30513        Oct 1 2020   FL
                       FANNIN      10009107   MILLER    PAULA      COLKER    52     WHISPERING LN        BLUE RIDGE GA    30513        Jun 1 2020   NC
                       FANNIN      10009141   MILLER    PHILIP     VERNON    52     WHISPERING LN        BLUE RIDGE GA    30513        Jun 1 2020   NC
                       FAYETTE     10041743   BARBEE    BRENDA     AMANDA    155    VALLEY BLUFF DR      FAYETTEVILLGA    30215        Jan 1 2020   FL
                       FAYETTE     11724326   BARBEE    KAYLA      ALEXANDRA 155    VALLEY BLUFF DR      FAYETTEVILLGA    30215        Jan 1 2020   FL
                       FAYETTE     05085171   GALE      GEORGE     SIDNEY    302    WINTNEY WAY          PEACHTREE GA     30269-3248   Sep 1 2020   MA
                       FAYETTE     11039966   ANDERSON JENNIFER ALEXANDRA 140       WATERSHED WAY        FAYETTEVILLGA    30215        Nov 1 2019   MD
                       FAYETTE     07551505   ANDREWS LAUREN       JACKSON   110    CHANTILLY LN         FAYETTEVILLGA    30215        Sep 1 2018   LA
                       FAYETTE     10065921   ANDRIATE DAVID       ALEXANDER 700    HENNA PL             PEACHTREE GA     30269        Mar 1 2018   CA
                       FAYETTE     07374470   IMES      RACHEL               412    SHERRELS FRD         PEACHTREE GA     30269        Aug 1 2019   OR
                       EMANUEL     00529900   FARMER    KEVIN      PAUL      701    HALLS BRIDGE RD      SWAINSBOR GA     30401        Jun 1 2019   FL




  Ex. 2 to Petition:
                       EMANUEL     00199865   FARMER    NONA       BOHANNON 701     HALLS BRIDGE RD      SWAINSBOR GA     30401        Jun 1 2019   FL




Braynard Declaration
                       EMANUEL     00529902   FARMER    SALLY      BETH      701    HALLS BRIDGE RD      SWAINSBOR GA     30401-5636   Jun 1 2019   FL
                       FAYETTE     08414710   GARNER    ANNIE      KATHERINE 125    OLD IVY              FAYETTEVILLGA    30215-5640   Aug 1 2020   MS
                       EFFINGHAM   06872500   SEITZ     CAROLE     SIGMAN    561    SPRINGFIELD TUSCULUM GUYTON      GA   31312        Aug 1 2020   NC
                       DOUGLAS     10522934   WELCH     JADA       LEBRIE    6053   ORCHARD RD           DOUGLASVILGA     30135        Dec 1 2018   AL
                       DOUGLAS     11860441   SOTO      CANDACE LASHELLE 3108       CUNNINGHAM LN        DOUGLASVILGA     30135        Oct 1 2020   CA
                       DOUGLAS     11855755   SOTO      JASON      VINNY     3108   CUNNINGHAM LN        DOUGLASVILGA     30135        Oct 1 2020   CA
                       DOUGLAS     05609797   SPARKS    CODY       MONROE    5067   W CHAPEL HILL RD     DOUGLASVILGA     30135        Mar 1 2020   FL
                       ELBERT      05300705   MORRISS   MARTHA     ELLEN     2498   KURT ANDERSON RD     ELBERTON GA      30635-3873   Oct 1 2019   TN
                       FAYETTE     03425223   WILLIAMS  ASHLEY     MILLER    810    CARNELLIAN LN        PEACHTREE GA     30269-6925   Aug 1 2020   AL
                       FAYETTE     08578439   WILEY     GAIL       INGRAM    136    WESTMONT WAY         TYRONE      GA   30290        Apr 1 2019   AP
                       FAYETTE     10849854   WILEY     GEORGE     M         136    WESTMONT WAY         TYRONE      GA   30290        Apr 1 2019   AP
                       FAYETTE     00099982   BLACKMAN SHEILA                108    ST ANDREWS SQ        PEACHTREE GA     30269        Jun 1 2017   ME
                       FAYETTE     00105109   STEWART PAULETTE F             105    MEETING PLAAPT 113   FAYETTEVILLGA    30214        Apr 1 2020   FL
                       FAYETTE     11002814   OLIVER    GLORIA               506    HIGHTOWER DR         FAYETTEVILLGA    30215        Jan 1 2019   MI
                       FAYETTE     02061607   ONESI     LINDA      GAIL      165    SILVERTHORN DR       TYRONE      GA   30290-1837   Jan 1 2020   MS
                       FAYETTE     12839170   BUNYAN    KERRY                218    OMIN RD              FAYETTEVILLGA    30214        Apr 1 2019   TX
                       FAYETTE     11635481   REBEL     CHANDLER JOSEPH      1005   MICKLETON LN         PEACHTREE GA     30269        Aug 1 2019   TX
                       FAYETTE     08046270   PIETROMONABRETT      JAMES     167    RAVENHURST LN        FAYETTEVIL LGA   30214        Jun 1 2020   FL
                       FAYETTE     08196892   PINE      ANDREW               812    HYACINTH LN          PEACHTREE GA     30269        Mar 1 2020   NJ
                       FAYETTE     10404180   PINE      JANE       G         812    HYACINTH LN          PEACHTREE GA     30269        Mar 1 2020   NJ
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 326 of 559




                                                                                          Page 125
                                                                                     GA NCOA Out of State


                       FAYETTE    05966362   PITCHFORD ALLAN      JOHNSON     115    PENDLETON TRL         TYRONE      GA   30290        Aug 1 2019   KY
                       FAYETTE    05455645   PITCHFORD SUZANNE    SIMS        115    PENDLETON TRL         TYRONE      GA   30290        Aug 1 2019   KY
                       FAYETTE    10807535   PICKETT    BRADLEY   THOMAS      140    TURNBERRY CIR         FAYETTEVIL LGA   30215        Jul 1 2020   AL
                       FAYETTE    00115442   COTTEN     JOSEPH    EDWARD      240    GRANDCHESTER WAY      FAYETTEVILLGA    30215        Oct 1 2020   TX
                       FAYETTE    00114364   COTTEN     KELLEY    LYNNE       240    GRANDCHESTER WAY      FAYETTEVILLGA    30215        Oct 1 2020   TX
                       FORSYTH    05439087   BELL       JESSE     DUANE       8155   KNIGHT LN             GAINESVILLEGA    30506        Jan 1 2019   NC
                       FAYETTE    08677829   CALLAHAN ROBERT      TREY        130    LISMORE CT            TYRONE      GA   30290        Jul 1 2020   CA
                       ELBERT     00842604   BODKIN     DAVID     EDWARD      1724   MARTIN VILLA RD       ELBERTON GA      30635        Oct 1 2020   FL
                       FAYETTE    04952537   CRAWFORD DEANNA      KAYE        113    HICKORY DR            PEACHTREE GA     30269        Jul 1 2020   CO
                       FAYETTE    00114656   CRAWFORD GEORGE      W           113    HICKORY DR            PEACHTREE GA     30269-2014   Jul 1 2020   CO
                       FAYETTE    00114657   CRAWFORD JESSIKA     MOBBS       113    HICKORY DR            PEACHTREE GA     30269-2014   Jul 1 2020   CO
                       FLOYD      00983006   COOK       CHARLOTTE TERRY       475    NEW ROSEDALE RD NE    ARMUCHEE GA      30105-2207   Oct 1 2020   SC
                       FLOYD      05979608   COOK       JAMES     C           475    NEW ROSEDALE RD NE    ARMUCHEE GA      30105-2207   Oct 1 2020   SC
                       FORSYTH    10461299   FARNEY     TYLER     STEPHEN     5535   FALLS LANDING DR      CUMMING GA       30040        Feb 1 2020   AL
                       FORSYTH    03579110   GARRISON JAMES       ANDREW      6020   BENTLEY WAY           CUMMING GA       30040        Jul 1 2020   NC
                       FORSYTH    00742210   MOODY      GERALD    EDWARD      7055   PARRISH WAY           CUMMING GA       30040        Sep 1 2020   SC
                       FORSYTH    11162543   CHRISTENSEALEK       HUNTER      1060   CASCADE RUN CT        SUWANEE GA       30024        Apr 1 2019   SC
                       FORSYTH    07955034   CHRISTIANS SHARLINE              1835   N CLEMENT RD          CUMMING GA       30041        Sep 1 2020   FL
                       FORSYTH    06718598   CICHY      WENDY     LOUISE      4425   WOODSIDE CT           CUMMING GA       30041-9425   Jun 1 2020   MA
                       FORSYTH    05042576   CIMS       GARY      ORHAN       1840   HABERSHAM TRCE        CUMMING GA       30041        Aug 1 2020   CA
                       FORSYTH    07815482   CARR       MICHELLE WELLEH       488    WINDSTONE TRL         ALPHARETT AGA    30004        Feb 1 2017   TX
                       FORSYTH    06890978   CHEUNG     ANNA      BOVE        5125   TRANQUILITY CV        CUMMING GA       30028        Nov 1 2018   MS
                       FORSYTH    10300583   CHEUNG     GARY      DICK KWAN   5125   TRANQUILITY CV        CUMMING GA       30028        Nov 1 2018   MS
                       FLOYD      10750454   O'CONNOR TAYLOR      BRIDY       8      WENTWORTH PL NW       ROME        GA   30165        Aug 1 2020   VT
                       FLOYD      10338957   OBERG      BRANT     NELS        1      OAKMONT DR SW         ROME        GA   30161        Sep 1 2020   SC
                       FLOYD      10338958   OBERG      THERESA   HOGAN       1      OAKMONT DR SW         ROME        GA   30161        Sep 1 2020   SC
                       FORSYTH    11325228   MCCARTER CHRISTOPHEPINKNEY       3135   ROCKY BROOK DR        ALPHARETT AGA    30005        Dec 1 2019   NY




  Ex. 2 to Petition:
                       FORSYTH    11721128   MARRERO PABLO        ENRIQUE     3830   NEW SALEM CT          CUMMING GA       30040        Dec 1 2018   FL




Braynard Declaration
                       FORSYTH    07691289   MARRERO TARA         ANN         3830   NEW SALEM CT          CUMMING GA       30040-1887   Dec 1 2018   FL
                       FORSYTH    10885158   MARSCHKE GARRETT     MICHAEL     927    LAKEMERE CRST         SUWANEE GA       30024        Jul 1 2018   TN
                       FORSYTH    05948855   FITZHARRIS LAUREN    ELIZABETH   520    NEW HAVEN DR          SUWANEE GA       30024        Sep 1 2020   NY
                       FORSYTH    07566853   FITZPATRICKCHRISTOPHETHOMAS      2390   FLINT CREEK DR        CUMMING GA       30041        Jul 1 2020   FL
                       FORSYTH    10558500   KLIPHOUSE ALEC       MICHAEL     2435   WAYWARD RUN           CUMMING GA       30041        Mar 1 2020   SC
                       FORSYTH    10278596   KLIPHOUSE GARRETT    ALLEN       2435   WAYWARD RUN           CUMMING GA       30041        Mar 1 2020   SC
                       GWINNETT   10122208   HAWKINS    KRYSTAL   JANELLE     2608   SOUTHHAVEN LN         BUFORD      GA   30519        Jul 1 2018   IN
                       FORSYTH    12590726   KELSALL    BRANDON DOUGLAS       910    DEERFIELD CAPT 3308   ALPHARETTAGA     30004        Sep 1 2020   TX
                       FORSYTH    04608398   KELLAM     DAVID     RANDOLPH    2955   CORDURY TER           CUMMING GA       30041        May 1 2019   FL
                       FORSYTH    08685869   KELLEHER EMILY       NEASE       9240   FRIARBRIDGE DR        SUWANEE GA       30024        Feb 1 2017   NC
                       FORSYTH    08505240   KELLEHER JACKSON     MACGILL     9240   FRIARBRIDGE DR        SUWANEE GA       30024        Feb 1 2017   NC
                       FORSYTH    11642117   EMERY      KRISTIE   SPENCER     5950   CRESTWICK WAY         CUMMING GA       30040        Aug 1 2020   ID
                       FORSYTH    11464531   EMERY      MARK      DAVID       5950   CRESTWICK WAY         CUMMING GA       30040        Aug 1 2020   ID
                       FULTON     10917339   BANISTER WILLIAM     WATSON      185    MONTAG CIRUNIT 252    ATLANTA     GA   30307        Jan 1 2019   TX
                       FULTON     06533598   BANKERT    LORELEE   ABRAHAMS    1117   MORNINGSIDE PL NE     ATLANTA     GA   30306        May 1 2020   NY
                       FORSYTH    04482137   SIMMS      WILLIAM   T           7370   LANIER COVE CT        CUMMING GA       30041-2195   Aug 1 2020   SC
                       FORSYTH    07201020   SIMPSON    KRYSTAL   MARIE       1417   CORNUCOPIA DR         CUMMING GA       30040        Sep 1 2018   FL
                       FORSYTH    11862102   WOXLAND CAMRYN       RENEE       3860   STEPNEY WAY           CUMMING GA       30041        Aug 1 2020   WA
                       FORSYTH    02819883   SHRIVER    CONNIE    ANN         1435   JACKSON DR            CUMMING GA       30040        Oct 1 2020   FL
                       FORSYTH    02862239   SHRIVER    RICHARD   DEAN        1435   JACKSON DR            CUMMING GA       30040        Oct 1 2020   FL
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 327 of 559




                                                                                           Page 126
                                                                                     GA NCOA Out of State


                       FORSYTH    04353543   ROBERTS JOHN         THOMAS     3325    PARSONS RUN             SUWANEE GA       30024-1092   Jul 1 2020   VA
                       FORSYTH    07121520   PIKUL      NADEZHDA             5703    CASTLEBERRY RD          CUMMING GA       30040        Sep 1 2020   FL
                       FORSYTH    05787313   PIKUL      NIKOLAY   VASILEVICH 5703    CASTLEBERRY RD          CUMMING GA       30040        Sep 1 2020   FL
                       FORSYTH    11564031   THORNTON VICTORIA               6355    WESTCHESTER PL          CUMMING GA       30040        Jul 1 2020   IL
                       FULTON     07624610   BRYANT     HOLLY     LAUREN     940     GRIMES BRI DUNIT 3312   ROSWELL GA       30075        Sep 1 2019   SC
                       FULTON     11653295   BOURRAINE RAYMOND               1750    COMMERCE APT 1323       ATLANTA     GA   30318        Jun 1 2020   FL
                       FULTON     06871994   ARMWOOD KRISTA                  535     STONEGLEN CHASE SW      ATLANTA     GA   30331        Aug 1 2018   TX
                       FULTON     12359812   AGEE       ANGEL     LYNN       4106    BROOKWOO APT 4106       ATLANTA     GA   30309        Aug 1 2020   AP
                       FULTON     12123531   AGHALARPO ALBERT                10220   RIVERTOWN RD            CHATTAHO O GA    30213        Sep 1 2020   HI
                       FULTON     08686171   ARMSTRONGDEWEY       ALLEN      507     BISHOP ST NAPT 2302     ATLANTA     GA   30318        Feb 1 2020   IN
                       FULTON     11306892   ARMSTRONGMAKEBA      RAVEEN     1510    RIVER GREEN DR NW       ATLANTA     GA   30327        Jul 1 2020   VA
                       FRANKLIN   00863843   BOIVIN     DONALD    HARRY      55      HIGHWAY 198             CARNESVIL L GA   30521        Oct 1 2020   MA
                       FULTON     11462260   ADAMS      RACHEL               2144    PEACHTREE APT 631       ATLANTA     GA   30309        Oct 1 2020   MD
                       FULTON     11985014   BLANCHARD SHEREE     ANN        1155    WINTHROPE CHASE DR      ALPHARETT AGA    30009        Oct 1 2020   MO
                       FULTON     12494347   ALEXANDER JAMES      SUDDUTH 240        N HIGHLAND UNIT 3313    ATLANTA     GA   30307        Aug 1 2020   NC
                       FULTON     11439626   ADEOSUN OLADIPO      JAMES      215     NORTH AVE APT 1211      ATLANTA     GA   30308        Jun 1 2018   NY
                       FULTON     10241850   ADESEYE    ALEXANDER WILLIAM    5845    SUNSET MAPLE DR         ALPHARETT AGA    30005        Aug 1 2019   FL
                       FULTON     10449477   BLANCHARD JOSHUA     THOMAS     1155    WINTHROPE CHASE DR      ALPHARETT AGA    30009        Oct 1 2020   MS
                       FULTON     10192693   BLATCHFOR ASHLEY     DECAMILLIS 275     CROWN VETCH LN          ALPHARETTAGA     30005        Jun 1 2019   FL
                       FULTON     10702690   BLATCHFOR TYLER      JOHN       275     CROWN VETCH LN          ALPHARETTAGA     30005        Jun 1 2019   FL
                       FULTON     06643645   BENTON     MATTHEW              140     BRAIDED BLANKET BLF     JOHNS CREEGA     30022        Apr 1 2019   VA
                       COLUMBIA   11559122   SWARTZ HRYDENISE     MICHELLE 452       SEBASTIAN DR            GROVETOW NGA     30813        Aug 1 2019   MD
                       COLUMBIA   10495434   SWENSON PAUL                    289     ASHBROOK DR             MARTINEZ GA      30907        Jun 1 2018   AE
                       COLUMBIA   12697721   HUFFMAN EVAN                    1442    COLLINS DR              MARTINEZ GA      30907        Oct 1 2020   UT
                       COLUMBIA   11603439   STROTHER DEANNA      M          708     BROWNSFIELD LN          EVANS       GA   30809        Jun 1 2020   SC
                       COLUMBIA   07848521   HAZARD     BRITTNEY LYNN        4008    ROSEDALE PL             GROVETOWNGA      30813-4896   Mar 1 2018   NC
                       COLUMBIA   06787608   HAZARD     JEREMY    PETER      4008    ROSEDALE PL             GROVETOWNGA      30813-4896   Mar 1 2018   NC




  Ex. 2 to Petition:
                       COOK       03987544   FRANKS     DEBORAH DAUGHTREY 4411       SPRINGHILL RD           SPARKS      GA   31647        May 1 2020   AL




Braynard Declaration
                       COOK       01639749   FRANKS     JACK      RICHARD    4411    SPRINGHILL RD           SPARKS      GA   31647        May 1 2020   AL
                       COLUMBIA   08157658   PICHETTE CAITLYN     ANN        970     ARBOR SPRINGS CIR       GROVETOW NGA     30813-6618   Nov 1 2016   NC
                       COLUMBIA   02276379   BROSSEAU MARJORIE LOUISE        326     COLONNADES DR           EVANS       GA   30809        Sep 1 2020   SC
                       COLUMBIA   12532439   SATTER     SAIMA     ABDUS      404     BLOEDEL RE APT 302      MARTINEZ GA      30907        Aug 1 2020   SC
                       COLUMBIA   11427693   PORTER     KARIS     RACHEL     1156    PARKSIDE TRL            EVANS       GA   30809        Aug 1 2017   AE
                       COLUMBIA   11343268   PORTER     RACHEL    LAURA      1156    PARKSIDE TRL            EVANS       GA   30809        Aug 1 2017   AE
                       COLUMBIA   10660983   PORTERFIEL KELLY     ELIZABETH 4613     MULBERRY CREEK DR       EVANS       GA   30809        Apr 1 2019   PA
                       COWETA     02929060   ADDISON    ROBYN     T          1082    ADCOCK RD               NEWNAN      GA   30263-3450   Sep 1 2019   AL
                       COLUMBIA   03636013   PHEARSDORSHAUNA      RUTH       150     KEENER ST               HARLEM      GA   30814        Jul 1 2020   FL
                       COLUMBIA   10219220   PHILLIPS   JARIEL    ANTONIO    720     SPOTSWOOD DR            EVANS       GA   30809        Jun 1 2020   VA
                       COLUMBIA   10219418   PHILLIPS   JENNIFER ANN         1028    LANCASTER WAY           GROVETOW NGA     30813        Feb 1 2017   MD
                       COLUMBIA   11102390   SAWYER     SYDNEY    LEIGH      4851    TANNER OAKS DR          EVANS       GA   30809        Sep 1 2020   SC
                       COLUMBIA   10672479   SCALIA     AUSTIN    WINSTON    489     RACHEL DR               EVANS       GA   30809        Jul 1 2020   SC
                       COLUMBIA   06187676   DAVIS      DEREK     CORNELIUS 107      THORTON DR              GROVETOWNGA      30813        Jul 1 2020   HI
                       COLUMBIA   02260477   DAVIS      ELIZABETH A          4634    DEVER DR                MARTINEZ GA      30907        Sep 1 2020   FL
                       COLUMBIA   12541293   WHITGROVE ANNE       THERESE    1501    AMBERLEY DR             EVANS       GA   30809        Sep 1 2020   IL
                       COLUMBIA   10630096   REVILLS    GEROL     J'CODY     338     CONNOR CIR              EVANS       GA   30809        Apr 1 2019   DC
                       COWETA     08056335   ROCKWELL CHRISTOPHEL            106     CHASTAIN LOOP           NEWNAN      GA   30263        Jan 1 2020   TX
                       COWETA     10079090   CERASOLI NATALIE     CHRISTINA 27       LAKE FOREST DR          NEWNAN      GA   30265        Apr 1 2019   AL
                       COWETA     10056048   CHAPMAN JULIE        ANN        25      MORNING DOVE LN         NEWNAN      GA   30265        Sep 1 2020   FL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 328 of 559




                                                                                           Page 127
                                                                                   GA NCOA Out of State


                       COWETA     02943069   CHAPMAN KENDAL      LYNN      25      MORNING DOVE LN     NEWNAN     GA   30265-2704   Sep 1 2020   FL
                       COWETA     08800737   RICHARD   JESSICA   LAUREN    174     GRANITE WAY         NEWNAN     GA   30265        Mar 1 2020   LA
                       COWETA     04862859   RICHARDSONJESSICA   LYNN      500     BARRINGTON FARMS PKWSHARPSBUR GA    30277        Feb 1 2020   AA
                       COWETA     10514768   RICHARDSONMATTHEW T           500     BARRINGTON FARMS PKWSHARPSBUR GA    30277        Feb 1 2020   AA
                       COLUMBIA   12081606   BOYER     ASHLEY    M         4014    STERLINGTON DR      GROVETOWNGA     30813        May 1 2020   SC
                       COLUMBIA   12081607   BOYER     JASON     HOWARD    4014    STERLINGTON DR      GROVETOWNGA     30813        May 1 2020   SC
                       COWETA     00106226   REYNOLDS BRANDEE    CHIREE    423     STILLWOOD DR        NEWNAN     GA   30265        Oct 1 2020   AL
                       DECATUR    05974528   TRAVIESO REGINA     DIANE     136     ASHLEY ST           BAINBRIDGE GA   39819-6468   Aug 1 2020   CO
                       DECATUR    11731114   TURNER    CONNIE    MICHELLE 232      HODGES RILEY RD     ATTAPULGUSGA    39815        Dec 1 2018   AL
                       DECATUR    01674929   VULGAMOREKAREN      DAWN      128     PHILLIPS POPE RD    CLIMAX     GA   39834        Aug 1 2020   NC
                       DECATUR    12598742   VULGAMORESTACY      WAYNE     128     PHILLIPS POPE RD    CLIMAX     GA   39834        Aug 1 2020   NC
                       DECATUR    08937338   WADE      BILLY     THADDAEUS 2131    PELHAM RD           CLIMAX     GA   39834        Feb 1 2019   AL
                       COWETA     08485587   ATHENS    ZOE                 45      NAVAHO LN           SHARPSBUR GA    30277        Jun 1 2020   CT
                       COWETA     12811158   AUSTIN    KATHRYN   MARIE     80      NEWNAN LAKAPT # 127 NEWNAN     GA   30263        Oct 1 2020   TX
                       COWETA     08542755   ARTMAN    TRACI     LINCOLN   136     BARRINGTON GRANGE DRSHARPSBUR GA    30277-1861   Jul 1 2020   FL
                       COWETA     02920109   BROWN     ELIZABETH NELSON    2927    SMOKEY RD           NEWNAN     GA   30263-5037   Mar 1 2020   LA
                       COWETA     11269825   BROWN     HAYLEY    CHRISTINE 206     ROCKHOUSE RD        SENOIA     GA   30276        Sep 1 2020   RI
                       COWETA     10264398   BROWN     JOHN      DEWAYNE 7         PECAN TRCE          NEWNAN     GA   30265        Oct 1 2020   TX
                       COWETA     02930135   BROWN     RICHARD   J         2927    SMOKEY RD           NEWNAN     GA   30263-5037   Mar 1 2020   LA
                       COLUMBIA   01872451   MILNER    CHRISTOPHEMARTIN    3834    BERKSHIRE WAY       GROVETOWNGA     30813        May 1 2019   FL
                       COWETA     10622256   REINA     JENNIFER JOYCE      344     CLIFFHAVEN CIR      NEWNAN     GA   30263        Oct 1 2020   NC
                       COWETA     05788793   DANIELS   EDMOND    DEON      54      TERERO TRL          NEWNAN     GA   30263        Sep 1 2019   AL
                       COWETA     04382944   EVANS     RUBY      DARLENE   1157    SID HUNTER RD       SENOIA     GA   30276        Jan 1 2020   IL
                       COWETA     07094738   MATHEWS JAYLEE      NICHOLE   15      CONCORD CIR         SENOIA     GA   30276        Mar 1 2020   VA
                       COWETA     07892712   CRAWFORD AMBER      NICOLE    841     FINCHER RD          MORELAND GA     30259        Oct 1 2020   AL
                       COWETA     02923780   HEAD      DEMETRIS            706     LULLWATER CIR       NEWNAN     GA   30263        Sep 1 2020   SC
                       COWETA     12076145   SZUMLOZ   MELISSA   ANN       65      SPRING CIR          SENOIA     GA   30276        Jan 1 2020   NJ




  Ex. 2 to Petition:
                       DEKALB     05205242   BIDELMAN MARLENE    JOAN      1010    S MCDONOUGH ST      DECATUR    GA   30030        Aug 1 2020   TN




Braynard Declaration
                       DAWSON     11214361   STITES    JENNIFER LAUREN     287     SHADOW LN           DAWSONVILLGA    30534        Apr 1 2019   AL
                       DECATUR    04964644   CLARK     BETTY     JEANNE    453     LAKESHORE DR        BAINBRIDGE GA   39819-6240   Nov 1 2019   FL
                       CRISP      10459914   BRINSON   JESSE     GRANT     1741    CEMETERY RD         PITTS      GA   31072        Feb 1 2020   AE
                       COWETA     05171734   GIDDENS   MARK                2050    NEWNAN CR APT 4303  NEWNAN     GA   30265        Apr 1 2020   AL
                       DECATUR    11952907   HOEHNE    MATTHEW JOHN        2009    ASHTON WAY          BAINBRIDGE GA   39819        Jul 1 2019   KY
                       DEKALB     11186250   COOK      JENISE    RENEE     112     VALLEYBROOK XING    DECATUR    GA   30033        Jul 1 2019   MO
                       DEKALB     11121946   COOK      ALAINA    DANIELLE  3817    AUSTIN PARK LN      DECATUR    GA   30032        Feb 1 2017   CA
                       DEKALB     06710319   ADAMS     KEITH     DEMAURICE 1377    DRESDEN DR#3121     ATLANTA    GA   30319        Mar 1 2020   VA
                       DEKALB     07450515   ADAMS     LALEAH    LANE      1133    VILLA DR NE 6       ATLANTA    GA   30306        Oct 1 2018   CT
                       DEKALB     03954550   ADAMS     MICHAEL   D         291     BEECHWOOD LN        STONE MOU GA    30087-6217   May 1 2020   NV
                       DEKALB     03811524   ADAMS     PEGGY     JEAN      291     BEECHWOOD LN        STONE MOU GA    30087-6217   May 1 2020   NV
                       DEKALB     01944089   ADAMS     TERESA    D         3155    SPRINGSIDE XING     DECATUR    GA   30034-4242   Mar 1 2019   MD
                       DEKALB     06704140   ADAMS-DALLFRANCES   C         169     EASTWYCK CIR        DECATUR    GA   30032-6637   Oct 1 2018   AL
                       DEKALB     12418501   BREESE    PAIGE     TERYN     1521    BRIARVISTA WAY NE   ATLANTA    GA   30329        Oct 1 2020   WV
                       DAWSON     07977309   TEALE     CHARLES   ARTHUR    12651   HIGHWAY 136 W       DAWSONVIL LGA   30534-1103   Oct 1 2020   FL
                       DAWSON     05169439   TEALE     JACK                12651   HIGHWAY 136 W       DAWSONVILLGA    30534-1103   Oct 1 2020   FL
                       DAWSON     06680221   TEALE     RICHARD             12651   HIGHWAY 136 W       DAWSONVILLGA    30534-1103   Oct 1 2020   FL
                       DAWSON     06202241   TELLEY    CHRISTOPHEJASON     528     CHESTATEE CIR       DAWSONVILLGA    30534        Jan 1 2019   FL
                       DEKALB     04347793   ADAMS     JARROD    DUSTIN    1230    WOODLAND UNIT 1     ATLANTA    GA   30324-4545   Sep 1 2020   SC
                       DEKALB     05316321   ADEROHUNMTALESA     BARNES    2528    KELLY LAKE DR       DECATUR    GA   30032        Nov 1 2019   VI
                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 329 of 559




                                                                                         Page 128
                                                                                  GA NCOA Out of State


                       DADE      11481505   BOENINGER PATRICIA   LYNN      372    MEMORIAL DR          RISING FAW NGA   30738        Apr 1 2020   TN
                       DADE      01064321   BOLTON    ALBERT     REECE     74     MAY AVE              TRENTON     GA   30752-2519   Sep 1 2017   TN
                       DADE      04320856   BOLTON    VALINDA    F         74     MAY AVE              TRENTON     GA   30752-2519   Sep 1 2017   TN
                       DADE      07528993   BOWMAN    MEGHAN     ELIZABETH 295    BARTON AVE           TRENTON     GA   30752        Apr 1 2017   TN
                       DECATUR   05514457   KENION    ANTHONY              1405   DRANE SMITH RD       BAINBRIDGE GA    39819-6679   May 1 2017   FL
                       DAWSON    10679023   BENNETT   ROBERT     WILLIAM   373    HARRIS RD            ELLIJAY     GA   30536        Feb 1 2020   NJ
                       DAWSON    10705766   BENNETT   SHARON     LEE       373    HARRIS RD            ELLIJAY     GA   30536        Feb 1 2020   NJ
                       DADE      08623761   ANDERSON CORINA      FEROL     2790   NEW HOME LOOP        TRENTON     GA   30752        Feb 1 2020   SC
                       DADE      10046020   ANDERSON DENISE      KAY       2281   SUNSET DR            RISING FAWNGA    30738        Aug 1 2020   FL
                       DADE      10629493   ANDERSON JASON       REID      209    JOHN ST              TRENTON     GA   30752        Feb 1 2020   NY
                       DADE      10046014   ANDERSON LYLE        SCOTT     2281   SUNSET DR            RISING FAWNGA    30738        Aug 1 2020   FL
                       DEKALB    11436120   DAUGHTRY ROBERT      BRUCE     2038   ZELDA DR NE          ATLANTA     GA   30345        Aug 1 2019   SC
                       DEKALB    10172389   ARRINGTON ROBERT     EVERETTE 964     STOKESWOOD AVE SE    ATLANTA     GA   30316        Sep 1 2020   SC
                       DEKALB    01884978   ARROWSMIT SHARON     B         3960   THORNRIDGE WAY       ATLANTA     GA   30340        Oct 1 2020   OH
                       DEKALB    11898017   COTHERN CARMEN                 2062   LADOVIE LN NE        ATLANTA     GA   30345        Feb 1 2020   CA
                       DEKALB    10569383   COTHRAN CANDACE      YEVONNE 305      E PONCE D E APT C3   DECATUR     GA   30030        Nov 1 2019   AL
                       DEKALB    10808994   COTTEN    MARILYN              3947   CAIN MILL DR         LITHONIA    GA   30038        Oct 1 2020   NC
                       DEKALB    01929954   COTTON    ALVIN      HORNER    638    STRATFORD GRN        AVONDALE EGA     30002-1358   Aug 1 2018   AL
                       DEKALB    10418236   BROCKINGTOANGELA     ARETTA    1986   TWIN FALLS RD        DECATUR     GA   30032        Aug 1 2017   IN
                       DEKALB    11349164   BROMBACHEAPRIL       SUMMER    596    STRATFORD GRN        AVONDALE EGA     30002        Dec 1 2019   CA
                       DEKALB    08936875   FLETCHER DIXON       JACK      3110   GABLES DR NE         ATLANTA     GA   30319        Aug 1 2020   KY
                       DEKALB    11207242   ATKINS    MIKAYLA    GABRIELLE 1418   POST OAK D APT O     CLARKSTON GA     30021        Aug 1 2020   CA
                       DEKALB    12732641   CARTAGENA ANGEL      MANUEL    2628   STONEKEY BND         LITHONIA    GA   30058        Oct 1 2020   NC
                       DEKALB    12187743   CARTER    ASHTON     MARSALIS 3772    STANFORD CIR         DECATUR     GA   30034        Apr 1 2020   CA
                       DEKALB    10382394   COX       SHAWN                3109   JEFFERSON SQUARE CT DECATUR      GA   30030        Sep 1 2017   IN
                       DEKALB    01900033   BONE      JULIA      HAZEL     1218   MILE POST DR         DUNWOODY GA      30338-4709   May 1 2018   NC
                       DEKALB    06729891   BELFLOWER KIMBERLY   GRACE     2298   LAVISTA RD 19        ATLANTA     GA   30329        Apr 1 2020   NC




  Ex. 2 to Petition:
                       DEKALB    01885579   ATHERHOLT CAROLYN    WELSH     2014   DEREN WAY NE         ATLANTA     GA   30345-3710   Oct 1 2020   VA




Braynard Declaration
                       DEKALB    08157005   ATHERTON JOHN        GREGORY 1651     BRISTOL DR NE        ATLANTA     GA   30329        Jan 1 2020   CA
                       DEKALB    10211028   AMANQUAH KOFI                  3013   FLAT SHOALS RD       DECATUR     GA   30034        Aug 1 2018   FL
                       DEKALB    10537609   BROWN     HARLI      MICHELLE 5012    FAIRFOREST DR        STONE MOU GA     30088        Oct 1 2018   IN
                       DEKALB    11352638   CREAMER PATRICK      LAWRENCE 1541    RUNNYMEADE RD NE     ATLANTA     GA   30319        Feb 1 2020   LA
                       DEKALB    08365703   DOUGLAS ORANE        K         683    SHADOW LAKE DR       LITHONIA    GA   30058        Jun 1 2017   NC
                       DEKALB    08709629   BUCHANAN PAULA       RENE'     373    MORELAND AUNIT 207   ATLANTA     GA   30307-2061   Aug 1 2019   AL
                       DEKALB    11739813   BUCHANAN RADIYA      ANEESHA   6205   WESTCHESTER LN NE    ATLANTA     GA   30345        Sep 1 2019   NY
                       DEKALB    11923443   CUSHMAN GRACE                  2532   N DECATUR APT 1529   DECATUR     GA   30033        May 1 2020   RI
                       DEKALB    08230535   COLEMAN MATTHEW      RICHARD   5105   WESTCHESTER LN NE    ATLANTA     GA   30345        Sep 1 2020   MI
                       DEKALB    12489483   COLES     ANGELA     MONIQUE   1208   THICKET WAY          DECATUR     GA   30035        Aug 1 2020   NJ
                       DEKALB    03552041   CARTER    MONICA     ELAINE    4643   WEYBURN LN           STONE MOU GA     30083        Apr 1 2020   TN
                       DEKALB    11711844   DEBERRY AHSHA        DANIELLE  2122   GABLES WAY NE        ATLANTA     GA   30329        Apr 1 2019   AL
                       DEKALB    12462664   DECLERCK ESTHER      CATHARENA 4005   SNAPFINGER WAY       DECATUR     GA   30035        Jul 1 2020   OK
                       DEKALB    11605354   DEDMON    DEWAYNE    JAMAL     1730   BUCKHEAD VALLEY LN NEATLANTA     GA   30324        May 1 2019   CA
                       DEKALB    02471052   CLARK     GREGORY    WADE      936    LINSLEY WAY          STONE MOU GA     30087-6084   Sep 1 2020   AL
                       DEKALB    11904982   CHEN      HSINDY               127    FELD AVE             DECATUR     GA   30030        Jul 1 2020   MA
                       DEKALB    12535794   HODGE     JORDYN     RUBY      1210   CALIBRE WOODS DR NE ATLANTA      GA   30329        Apr 1 2020   NC
                       DEKALB    10057115   COLEMAN KIANA        SHAMILLE 1450    BOULDERCR APT F3     ATLANTA     GA   30316        Sep 1 2020   CA
                       DEKALB    10389453   HORNBUCKL RUSSELL    PAULING   1901   HARTS MILL RD NE     CHAMBLEE GA      30341        Jan 1 2020   VA
                       DEKALB    10445971   HALL      ANDREW     ASHER     1951   N AKIN DR NE         ATLANTA     GA   30345        Sep 1 2020   AK
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 330 of 559




                                                                                        Page 129
                                                                                GA NCOA Out of State


                       DEKALB   11131606   DAVIS     COURTNEE CHENEE     7      EXECUTIVE PAPT 3317   ATLANTA   GA   30329        Jul 1 2020   FL
                       DEKALB   10801656   FAVORS    STACY     ROBERTO 3826     BROOKSIDE PKWY        DECATUR   GA   30034        Jul 1 2019   CA
                       DEKALB   04085755   FAY       JOANNE    PARRY     4023   BAYSIDE CIR           DORAVILLE GA   30340        Sep 1 2020   PA
                       DEKALB   07256052   MATHIS    JENNIFER CLARICE    3196   MANITOBA TRL          TUCKER    GA   30084        Aug 1 2020   MD
                       DEKALB   08891449   KING      CARLOS    REGINALD 3131    SMOKECREEK CT NE      ATLANTA   GA   30345        Mar 1 2018   CA
                       DEKALB   03550200   HARRIS    BRIAN     CHRISTOPHE2410   HENDERSON RD          TUCKER    GA   30084        Oct 1 2019   NC
                       DEKALB   08364601   HARRIS    CATHERINE E         1850   BERKELEY MEWS NE      ATLANTA   GA   30329-3361   Feb 1 2017   NY
                       DEKALB   05801691   FELTON    JENNIFER            4578   HEARTHSTONE CT        STONE MOU GA   30083-2515   May 1 2019   FL
                       DEKALB   08931206   GERMAIN   MICHAEL   TYRHON    507    BRIARLAKE CT NE       ATLANTA   GA   30345        Nov 1 2019   NJ
                       DEKALB   00815184   FORD      STEVEN    ROBERT    518    HAMMETT DR            DECATUR   GA   30032        Jul 1 2020   CO
                       DEKALB   01968036   GOGGINS   TRACY     L         6887   MAX CLELAN#221        LITHONIA  GA   30058        Jan 1 2020   NY
                       DEKALB   10798993   GOINGS    ERIN      TAYLOR    3560   MEADOWGLER            DORAVILLE GA   30340        Dec 1 2017   AL
                       DEKALB   11915266   EL KAMRAOUTONIA               1908   THE OAKS              CLARKSTON GA   30021        Mar 1 2020   VA
                       DEKALB   11420572   KIM       SOO       YUN       4709   EIDSON RD             DUNWOODY GA    30360        Dec 1 2019   NY
                       DEKALB   05614801   HILL      LAURALYN JANIQUE    10     PERIMETER APT 413     ATLANTA   GA   30341        Feb 1 2020   SC
                       DEKALB   07840119   HALL      THERRELL LENARD     3878   SKIDMORE DR           DECATUR   GA   30034        May 1 2020   MS
                       DEKALB   03289192   KRAFTCHICKSTEVEN    J         1289   OXFORD RD NE          ATLANTA   GA   30306-2426   Sep 1 2020   MD
                       DEKALB   10915298   KRAMB     STEVEN    RANDALL   1683   ROCKCLIFF PL SE       ATLANTA   GA   30316        May 1 2019   VA
                       DEKALB   06820487   KRANS     MARY      LOUISE    1195   EUCLID AVE APT # 2    ATLANTA   GA   30307        Mar 1 2020   TN
                       DEKALB   07933924   HASELL    SUSAN     FRANCES   3918   DOWNING LN NE         ATLANTA   GA   30319-1685   Aug 1 2020   FL
                       DEKALB   05300966   HARRELL   ROBERT    KEVIN     4897   WINDWOOD DR           ATLANTA   GA   30360-1657   Oct 1 2020   HI
                       DEKALB   10417912   SALLID    MICAH     ST CLAIR  1006   VISTAVIA CIR          DECATUR   GA   30033        Aug 1 2020   CA
                       DEKALB   01115327   JOHNSON EDNA        MERRION   1200   GLENWOOD 1016         ATLANTA   GA   30316        Mar 1 2020   FL
                       DEKALB   03812187   JORDAN    IMELDA    BACATE    205    RIDGELAND AVE         DECATUR   GA   30030-2057   Jun 1 2019   CA
                       DEKALB   11247103   JORDAN    KEITH     ADU       358    HAAS AVE SE           ATLANTA   GA   30316        May 1 2020   IL
                       DEKALB   01995082   HOWLEY    GERARD    HUSSION   5138   MEADOWCREEK DR        DUNWOODY GA    30338-3847   Oct 1 2020   MA
                       DEKALB   11723191   HOWORTH SARAH       AMANDA    1360   FENWAY CIR            DECATUR   GA   30030        Oct 1 2020   DC




  Ex. 2 to Petition:
                       DEKALB   03679475   JONES     RICHARD             811    GRESHAM AVE SE        ATLANTA   GA   30316-2636   Aug 1 2018   AL




Braynard Declaration
                       DEKALB   05361438   JONES     ROGER     DALE      1509   GREEN BARK CIR W      STONE MOU GA   30083-1574   Sep 1 2020   NC
                       DEKALB   00032371   JONES     SAM       ANTONIO   3464   FOX HOUND RUN         LITHONIA  GA   30038        Jun 1 2019   IL
                       DEKALB   08470265   HALL      GARY      CORNELIOUS3109   CHARLESTON PL         DUNWOODY GA    30338        Sep 1 2020   SC
                       DEKALB   04857247   RUBIN     MARGERY E           1728   WAYLAND CIR NE        ATLANTA   GA   30319        Oct 1 2020   FL
                       DEKALB   07306947   RUBIO     JORDAN    KARST     5434   PEACHTREE UNIT 109    ATLANTA   GA   30341        Aug 1 2020   TN
                       DEKALB   10504608   NAQVI     HASSAN    A         1135   VILLA DR NE APT 6     ATLANTA   GA   30306        Jul 1 2019   CT
                       DEKALB   05739098   MOORE     SHARON    MICHELLE 6215    KLONDIKE RIVER RD     LITHONIA  GA   30038        Sep 1 2018   VA
                       DEKALB   04161382   MEYERS    GARRETT   MICHAEL   2706   HILO CT               DECATUR   GA   30033-2317   Mar 1 2017   SC
                       DEKALB   11587867   NICHOLSON WALTER    CRAIG     3582   PARKSIDE WAY          BROOKHAVEGA    30319        Oct 1 2020   NE
                       DEKALB   12115746   MATTHEWS KAITLYN    LEIGH     1514   SHERIDAN R APT 3103   ATLANTA   GA   30324        Oct 1 2020   IL
                       DEKALB   12515217   JONES     FELICIA   FAYE      6309   CHARLESTON PL         DUNWOODY GA    30338        Jun 1 2020   FL
                       DEKALB   11750243   NIGUSSIE  KALKIDAN FEKADU     4676   STONE LN              STONE MOU GA   30083        Oct 1 2020   VA
                       DEKALB   10711121   NILAND    RUSSELL   JAY       3073   COLONIAL W APT C      CHAMBLEE GA    30341        Jun 1 2017   CA
                       DEKALB   10178997   JOHNSON KELSEY      MEGHAN    1624   BRIARCLIFF UNIT #4    ATLANTA   GA   30306        Jun 1 2020   IL
                       DEKALB   06211496   JOHNSON KERI        MARIE     1597   COBBS CREEK CV        DECATUR   GA   30032-3073   Aug 1 2019   MS
                       DEKALB   08265548   JOHNSON KHAFRE      AVANTE    710    EAGLE SPRINGS WAY     STONE MOU GA   30083        Aug 1 2020   CA
                       DEKALB   05855501   MAOR      YAACOV              1182   HOUSTON MILL RD NE    ATLANTA   GA   30329-3833   Sep 1 2019   CT
                       DEKALB   03841760   MCCARTHY CHRISTOPHEA          1745   COVENTRY RD           DECATUR   GA   30030        Aug 1 2020   CO
                       DEKALB   03841761   MCCARTHY KAREN      HILDA     1745   COVENTRY RD           DECATUR   GA   30030        Aug 1 2020   CO
                       DEKALB   10638900   MCCARTHY TIMOTHY              885    BRIARCLIFF APT 42     ATLANTA   GA   30306        Aug 1 2019   AE
                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 331 of 559




                                                                                      Page 130
                                                                                     GA NCOA Out of State


                       DEKALB   06558050   JONES      ENDIA       DWASHAY    2373    DUNWOODY APT B      DUNWOODY GA     30338        Jan 1 2020   TX
                       DEKALB   10169905   JONES      ERIC        SAMUEL     28      VINSON DR SE        ATLANTA    GA   30317        Apr 1 2020   SC
                       DEKALB   11582885   SMITH      KEVIN       JOHN       5060    WOODRIDGE WAY       TUCKER     GA   30084        Aug 1 2020   TX
                       DEKALB   10149062   PETERSON KIZZY         B          3018    WALDROP CIR         DECATUR    GA   30034        Sep 1 2020   IL
                       DEKALB   10788634   MORRIS     ZURIEL                 2679    PENDERS RIDGE TRL   ELLENWOO DGA    30294        Aug 1 2019   SC
                       DEKALB   11043318   MORRIS SOL KIRSTEN     GWENDINE 1786      BOULDER CV          LITHONIA   GA   30058        Feb 1 2018   FL
                       DEKALB   12529712   MORRISON BETH          MEERA LALA 867     ROSEDALE RAPT 7A    ATLANTA    GA   30306        Aug 1 2020   CA
                       DEKALB   02485067   TAYLOR     HAROLD                 647     COBBLESTONE LN      STONE MOU GA    30087-5314   Jul 1 2019   FL
                       DEKALB   08533325   RIDARD     MARIE       ANNE EVELY 880     GRESHAM AVE SE      ATLANTA    GA   30316        Jan 1 2018   TN
                       DEKALB   07640155   RIDLEY     LATRECE     M          310     WEATHERLY DR        STONE MOU GA    30083        Jun 1 2017   NY
                       DEKALB   12178218   PRICE      TEANNA                 2204    WESLEY PROVIDENCE PKLITHONIA   GA   30038        Jun 1 2020   TX
                       DEKALB   06599562   PRICE      VERNETTE    MARIE      7208    STONECREST TRL      LITHONIA   GA   30038        Jun 1 2020   WA
                       DEKALB   11311996   PRIESTER JHAUNAI       MALIA      3288    ISSA TRL            TUCKER     GA   30084        Feb 1 2019   MD
                       DEKALB   07205034   PRIMM      JAMES       RANDALL    2791    ROCKCLIFF RD SE     ATLANTA    GA   30316        Oct 1 2020   TX
                       DEKALB   07247612   PRIMM      SHANNON     JEAN       2791    ROCKCLIFF RD SE     ATLANTA    GA   30316        Oct 1 2020   TX
                       DEKALB   04226542   ROBINSON SUMMIYA       MUHAMMAD 687       LAKES CIR           LITHONIA   GA   30058        Jul 1 2020   NH
                       DOUGHERTY08373109   DANIEL     DERINIQUE   REHNQUIST 104      S INGLESIDE DR      ALBANY     GA   31707        Jul 1 2017   MD
                       DEKALB   10081697   THOMAS    HAYLEY       MARIE      2400    RIVERGLENN CT       DUNWOODY GA     30338        Aug 1 2019   NY
                       DEKALB   07992324   THOMAS    IAN          MATTHEW 510        COVENTRY RAPT 19-B  DECATUR    GA   30030        Jul 1 2018   AL
                       DEKALB   07927281   ROBERSON TIA           RENEE      518     BARBASHELA CIR      STONE MOU GA    30088        Aug 1 2020   DE
                       DEKALB   02091267   ROBERTS ANNETTE        S          3020    MIRIAM CT           DECATUR    GA   30032-5704   Sep 1 2020   MS
                       DEKALB   11176562   SIVALOGAN KASTHURI                1343    BRIARVISTA WAY NE   ATLANTA    GA   30329        Jul 1 2020   MA
                       DEKALB   11559583   SOLANO     NICOLAS                1594    N DRUID HILLS RD NE ATLANTA    GA   30319        Mar 1 2020   NC
                       DEKALB   10606970   SOLICH     MONIKA      KINGA      2500    SHALLOWFO APT 4210  ATLANTA    GA   30345        Feb 1 2020   NY
                       DEKALB   12465513   SIRINENI   GOPI        KIRAN REDD 1462    NORTH AVE NE        ATLANTA    GA   30307        Jun 1 2020   AL
                       DEKALB   10932456   PETITTI    ZACHARY                178     BRIARVISTA WAY NE   ATLANTA    GA   30329        Jul 1 2018   NY
                       DEKALB   10785363   RYAN       RACHEL      ANN        1000    BARONE AVEAPT 2507  ATLANTA    GA   30329        Aug 1 2019   FL




  Ex. 2 to Petition:
                       DEKALB   11451322   TRUMBO     KIMBERLY    SHELON     4874    SHIRE DR            LITHONIA   GA   30038        May 1 2018   VA




Braynard Declaration
                       DEKALB   11617249   REDDING    PHAEDRA     MICHELLE 5596      WELLS CIR           STONE MOU GA    30087        Jul 1 2019   FL
                       DEKALB   08652199   MCCOY      RUFUS       SONBOY     2214    HIDDEN CREEK DR     DECATUR    GA   30035        Aug 1 2020   TN
                       DEKALB   10453360   MCCOY      SAMANTHA    N          5918    CRESCENT RIDGE CT   LITHONIA   GA   30058        Sep 1 2018   TX
                       DEKALB   11200158   MCCOY      SHANNON     MICHELE    5309    SAINT CLAIR DR NE   ATLANTA    GA   30329        Mar 1 2020   FL
                       DEKALB   11555304   SUTTER     APRIL       ELIZABETH A2351    PINEWOOD DR         DECATUR    GA   30032        Jun 1 2019   TN
                       DEKALB   02597516   SUTTON     DAVID       MICHAEL    4293    OLD HOUSE LN        CONLEY     GA   30288        Jan 1 2020   NY
                       DOUGLAS 11273442    CASTRO     PEDRO                  6301    WELLINGTON CT       DOUGLASVILGA    30134        May 1 2020   CA
                       DOUGHERTY06113546   WILLIS     CHRISTINA   DEANN      5615    MCIVER DR           ALBANY     GA   31705        Dec 1 2016   SC
                       DOUGHERTY10548550   WILSON     CHARLES     STEVEN     225     W 4TH AVE UNIT 201A ALBANY     GA   31701        Jun 1 2020   KS
                       DEKALB   08286232   VAZQUEZ   ANGEL        MANUEL     12205   JEFFERSON CIR N     CHAMBLEE GA     30341        Sep 1 2020   FL
                       DEKALB   07575172   WHITEHEAD LORI                    8       PERIMETER #2212     ATLANTA    GA   30346        Jun 1 2017   TN
                       DEKALB   12470676   WHITFIELD RUCHELLE     DEBORAH 7105       PACES PARK DR       DECATUR    GA   30033        Jan 1 2020   NJ
                       DEKALB   05932636   WHOOPER CRYSTAL        YVONNE     3077    COLONIAL W APT F    CHAMBLEE GA     30341        Apr 1 2017   TN
                       DEKALB   10636075   WHYLINGS JACK          JOSEPH     258     EASTSIDE AVAPT#B    ATLANTA    GA   30316        Sep 1 2020   VA
                       DEKALB   10406500   MCCRORY ELIZABETH      CAROLYN FA1920     JOHNSON FEAPT D     ATLANTA    GA   30319        Feb 1 2018   TX
                       DOUGHERTY06470538   DAVIS      TRACY       ANN        1505    5TH AVE             ALBANY     GA   31707        Jan 1 2020   TN
                       DEKALB   10083181   STALLCUP KIEANNA       MICHELLE 4135      STILLWATER PT       ELLENWOO DGA    30294        Sep 1 2020   CA
                       DOUGLAS 12211418    BEAVER     SHAWN       KRISTOPHER3720     BROOKHOLLOW DR      DOUGLASVI LGA   30135        May 1 2020   TN
                       DOUGLAS 02956506    BECKUM     KATHRYN     SCOTT      3152    SMITH HILL RD       AUSTELL    GA   30106        Oct 1 2020   SC
                       DEKALB   06081561   PEAKS      MARQUIS     QUARTEZ    2979    TRIBUTARY WAY       DECATUR    GA   30034        Jul 1 2020   SC
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 332 of 559




                                                                                           Page 131
                                                                                   GA NCOA Out of State


                       DEKALB    11205020   TIMAKONDU NIKILESH              3015   ELTHAM PL             DECATUR     GA   30033        Aug 1 2020   CT
                       DEKALB    11887857   TIMBERLAKEJOE        WALKER     2616   BROOKHAVEN VW NE      ATLANTA     GA   30319        Oct 1 2020   AL
                       DEKALB    05041159   TIMMONS    KISIAH    KATICE     2194   WATERS RUN            DECATUR     GA   30035-2536   Aug 1 2020   VA
                       DEKALB    11894960   TINSLEY    ERIAUNA   MARIE      4142   OXFORD CROSSING DR    DECATUR     GA   30034        Mar 1 2020   VA
                       DEKALB    11378910   WOOLFORD SAMONE      MARKEDIA 3403     PERIMETER LOFTS CIR   ATLANTA     GA   30346        Apr 1 2018   NC
                       DEKALB    08915481   WORASILPC SATIEAN               2545   AVERY PARK CIR        DORAVILLE GA     30360        Oct 1 2020   CO
                       DEKALB    02066822   PEACE      EUSTIA    DEMOS      1656   CANBERRA DR           STONE MOU GA     30088-3607   Jul 1 2020   WA
                       DOUGHERTY04103740    LAMB       ROGER     D          6020   JAMES DR              ALBANY      GA   31705-5172   Nov 1 2017   NM
                       DOUGHERTY04103518    LAMB       SHARON    ANN        6020   JAMES DR              ALBANY      GA   31705-5172   Nov 1 2017   NM
                       DEKALB    11436420   WOODS      TATIYANA LEANNE      3207   CEDAR CREEK PKWY      DECATUR     GA   30033        Apr 1 2019   MI
                       DEKALB    05218182   PEREBOOM JEFFREY     D          4897   WINDWOOD DR           ATLANTA     GA   30360        Oct 1 2020   HI
                       DOUGHERTY12210648    STRINGFELL FAITH     MICHELLE 2420     BASSFORD LN           ALBANY      GA   31707        Oct 1 2020   TN
                       DOUGHERTY12210649    STRINGFELL KRYSTAL   ANN        2420   BASSFORD LN           ALBANY      GA   31707        Oct 1 2020   TN
                       DOUGHERTY00024289    VICKERS    ARRIE     LEONARD    2300   BETTYS DR             ALBANY      GA   31705-4302   Jun 1 2017   IN
                       DOUGHERTY10501876    VILDIBILL  HARRY     DOUGLAS 4122      QUAIL HOLLOW RD       ALBANY      GA   31721        Jul 1 2019   SC
                       DOUGHERTY10984789    VILLARREAL JENNIFER             3303   WEXFORD DR            ALBANY      GA   31721        Mar 1 2017   AE
                       DOUGLAS 04591097     GIBBONS    KATHRYN   LESLIE     3410   SWAN DR               DOUGLASVI LGA    30134        Sep 1 2020   NC
                       DODGE     11119477   JONES      NATHANIEL RAY        2397   HAWKINSVILLE HWY      EASTMAN     GA   31023        Apr 1 2019   MA
                       DODGE     10014274   KINGSTON PHILIP      DANIEL     525    5TH AVE               EASTMAN     GA   31023        Jun 1 2018   MA
                       DEKALB    07423500   THORNTON KELVIN      JEROME     2221   ROLLINGVIEW DR        DECATUR     GA   30032-6142   Jul 1 2017   AP
                       ECHOLS    00685869   JOHNS      JOYCE     M          490    MELROSE RD            LAKE PARK GA     31636-5700   Aug 1 2020   FL
                       DOUGLAS 07517806     EL         MAHDI     NASIR SHABA1007   LONDON WAY            LITHIA SPRINGA   30122        Sep 1 2018   MD
                       FANNIN    11057997   LENTS      TAYLOR    NICOLE     212    WEST OAK CREST RD     EPWORTH GA       30541        Sep 1 2020   MA
                       DOUGLAS 05767296     FARD       AMIRAH    NAFEESAH 7613     AUTUMN BREEZE         DOUGLASVILGA     30134        Aug 1 2020   KS
                       DOUGLAS 02989455     FARRAR     MICHAEL   SCOTT      8734   CAMRON DR             WINSTON     GA   30187        Aug 1 2020   AL
                       DOUGLAS 02989456     FARRAR     MICHELLE K           8734   CAMRON DR             WINSTON     GA   30187        Aug 1 2020   AL
                       DOUGLAS 11840241     MCCALL     JANAE     SIERRA     1023   COLUMNS DR            LITHIA SPRINGA   30122        Sep 1 2019   CA




  Ex. 2 to Petition:
                       DOUGLAS 03649747     KELLEY     BLAKE     CHRISTOPHE5049    CHAPEL LAKE CIR       DOUGLASVI LGA    30135-2687   Aug 1 2017   SC




Braynard Declaration
                       DOUGLAS 11311954     FEARS      KRISTOFER KASE       2391   PATRIOT WAY           DOUGLASVILGA     30135        Jun 1 2018   SC
                       DOUGLAS 10194007     FELIX      ARTHUR    WAYNE      1017   BALSAM WOOD TRL       VILLA RICA GA    30180        Jul 1 2020   FL
                       DOUGLAS 06297010     RICHARDS TRAMIKA     LAKISHA    2564   BOMAR RD              DOUGLASVILGA     30135        Jul 1 2020   FL
                       DOUGLAS 11780993     RICHARDS TRANIQUA CHINYIA-LEO2564      BOMAR RD              DOUGLASVI LGA    30135        Jul 1 2020   FL
                       EFFINGHAM 11565031   BELL       LINDSAY   DENISE     89     COTTONWOOD DR         RINCON      GA   31326        May 1 2018   SC
                       DOUGLAS 02964936     WOOD       DEBORAH A            5625   MOUNTAIN PARK WAY     DOUGLASVILGA     30135-3427   Sep 1 2020   AL
                       DOUGLAS 08051873     DOUGLAS DHANMATIE               8126   VINCENT MILL DR       DOUGLASVILGA     30134        Dec 1 2019   TX
                       DOUGLAS 08539402     DOUGLAS QUONESHA CORISHUN 919          TREE LODGE PKWY       LITHIA SPRINGA   30122        Sep 1 2020   TX
                       DOUGLAS 03988810     DOWDY      JAMES     JAMAL      7604   FOREST GLEN WAY       LITHIA SPRINGA   30122        Feb 1 2020   OH
                       DOUGLAS 10685315     DUNAWAY ZACKERY      JARRETT    4839   W LAKE WAY            DOUGLASVILGA     30135        Jan 1 2019   FL
                       DOUGLAS 07021538     LAMB       KIMBERLY S           5309   BROOKHOLLOW DR        DOUGLASVILGA     30135-2096   Jun 1 2018   NY
                       DOUGLAS 07436918     MCGIRT     NATHAN    RICKY      5808   SHOAL CREEK CT        DOUGLASVILGA     30135-4877   Sep 1 2020   NC
                       FLOYD     00995022   PUCKETT    HARVEY    JAY        4      RASBEARY RD SW        ROME        GA   30165        Sep 1 2020   SC
                       FLOYD     00991366   PUCKETT    TERESA    YVONNE     4      RASBEARY RD SW        ROME        GA   30165        Sep 1 2020   SC
                       FAYETTE   11476103   SIGMON     SUSAN     RENEE      1210   WEATHERSTONE WAY      PEACHTREE GA     30269        Aug 1 2020   MA
                       EFFINGHAM 10873639   LYNCH      JEFFERY   TODD       204    WOOD DUCK WAY         SPRINGFIELDGA    31329        Jul 1 2019   WA
                       ELBERT    12844165   WILLINGHAMSAVANNAH NICOLE       1432   S RAINBOW DR          ELBERTON GA      30635        Aug 1 2020   FL
                       EFFINGHAM 08418908   LEYSATH    LESTER    EARL       181    CLOVER POINT CIR      GUYTON      GA   31312        Aug 1 2020   FL
                       EFFINGHAM 11929582   MARTINEZ MARIA ELENA            141    COLDBROOK CIR         RINCON      GA   31326        Sep 1 2019   CA
                       EFFINGHAM 05037737   MAXWELL JOSHUA       ROBERT     129    LAUREL LN             GUYTON      GA   31312        Aug 1 2020   SC
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 333 of 559




                                                                                         Page 132
                                                                                     GA NCOA Out of State


                       EFFINGHAM   10721766   MAXWELL LISA        ANN         129    LAUREL LN           GUYTON      GA   31312        Aug 1 2020   SC
                       FAYETTE     04536456   AIKEN     ERIC      LAMAR       253    OTTER CIR           FAYETTEVIL LGA   30215        May 1 2020   TX
                       FAYETTE     04046392   AIKEN     STACHIA   NICOLE      253    OTTER CIR           FAYETTEVILLGA    30215        May 1 2020   TX
                       FANNIN      10518845   ZIMMERMAN GAIL      ANN         104    BROADVIE W APT 307  BLUE RIDGE GA    30513        Oct 1 2020   NC
                       FAYETTE     11043235   ABBEY     ELIZABETH             303    LEGACY LN           PEACHTREE GA     30269        Oct 1 2017   FL
                       FAYETTE     08679073   ADAMS     KHADIJAH AMIRAH       1317   HIGHWAY 85 S        FAYETTEVILLGA    30215        May 1 2019   FL
                       EFFINGHAM   11489009   ROHAN     EMILY     JEAN        101    SANTA ANITA WAY     RINCON      GA   31326        Jun 1 2019   MO
                       EFFINGHAM   12272380   LEQUIN    DONALD    ROBERT      617    TOWNE PAR APT 714   RINCON      GA   31326        Jun 1 2020   AL
                       FAYETTE     11045944   COLEMAN KHALIL      KASAI       125    MISTY FOREST DR     FAYETTEVILLGA    30215        Jun 1 2020   TN
                       FAYETTE     10927779   HUMPHRIES JOSEPH    BARR        105    LEISURE TRL         PEACHTREE GA     30269        Aug 1 2020   TN
                       FLOYD       12512994   BETHEA    TALYSA    SHANTE      31     S HEATHROW DR NW    ROME        GA   30165        Sep 1 2020   NC
                       FAYETTE     12596328   O'BRIEN   SARAH     ANNA        1025   BARBERRY LN         PEACHTREE GA     30269        Jun 1 2020   CO
                       FANNIN      03122302   DECESARE KENNETH    M           634    SUNRISE VALLEY      BLUE RIDGE GA    30513        Dec 1 2018   NC
                       FANNIN      10560919   DERRICO   SARA      MATTAS      686    EAST SECOND ST      BLUE RIDGE GA    30513        Oct 1 2019   TN
                       FAYETTE     10388630   NURSE     JOSHUAH   KAMERON     100    SUSAN LN            FAYETTEVILLGA    30215        Sep 1 2020   FL
                       ELBERT      03574412   HUNT      PATRICIA  ANN         428    ELM ST     A2       ELBERTON GA      30635        Apr 1 2020   SC
                       FAYETTE     10666681   MOUNT     ABIGAIL   ELIZABETH   220    GAELIC WAY          TYRONE      GA   30290        Oct 1 2020   CA
                       FLOYD       10723343   ROSS      GARY      LEE         24     RIVERPOINT APT 316  ROME        GA   30161        Sep 1 2019   TN
                       FAYETTE     07070549   BAUMGARTNDIANNA     DEE         100    COMPTON DR          FAYETTEVIL LGA   30215        Sep 1 2020   UT
                       FORSYTH     11826330   BOWNS     CAROLINE              3770   DUCKCOVE WAY        CUMMING GA       30041        May 1 2020   NC
                       FORSYTH     12252336   BOYD      LYDIA     ANN         6430   YELLOW BIRCH ST     CUMMING GA       30040        Jul 1 2020   KY
                       FAYETTE     10124926   MORSE     RYAN      AARON       140    SILVERTHORN DR      TYRONE      GA   30290        Feb 1 2019   NM
                       FAYETTE     05800549   MIDDLETON KSHAKI                150    DOGWOOD DR          FAYETTEVILLGA    30214        Aug 1 2020   VA
                       FLOYD       00973678   FOSS      JOY       B           441    HERRING RD NE       ARMUCHEE GA      30105-2437   Nov 1 2017   TN
                       FAYETTE     11903055   TILLERY   JAEDYN    KAELA       675    LAFAYETTE AAPT 3312 FAYETTEVILLGA    30214        Feb 1 2019   FL
                       ELBERT      05927971   BROWN     RAYMOND CECIL         101    W HENDRICKS ST      BOWMAN      GA   30624        Jul 1 2020   SC
                       ELBERT      07645629   BROWN     SHERRI    M           325    E CHURCH ST         ELBERTON GA      30635        Jul 1 2020   SC




  Ex. 2 to Petition:
                       ELBERT      07122342   BRUCE     ERIC      DEWAYNE     814    WINSTON DRIVE EXT   BOWMAN      GA   30624        Mar 1 2020   FL




Braynard Declaration
                       FLOYD       10188597   LOONEY    CHARLES   BRABHAM     12     MARGO TRL SE        ROME        GA   30161        Oct 1 2020   SC
                       FLOYD       10188601   LOONEY    LILLIAN   RACHAEL     12     MARGO TRL SE        ROME        GA   30161        Oct 1 2020   SC
                       FORSYTH     10308450   ARNOLD    CAMERON HOPE          4030   DOROTHY DR          CUMMING GA       30041        Aug 1 2020   TN
                       FORSYTH     00839207   ARNOLD    EUGENIA   P           4030   DOROTHY DR          CUMMING GA       30041-4613   Aug 1 2020   TN
                       FORSYTH     00839208   ARNOLD    JEFFERSON RAMEY       4030   DOROTHY DR          CUMMING GA       30041        Aug 1 2020   TN
                       FORSYTH     12224191   BROWN     MARGARET FRANCES      4800   ASHWELL LN          SUWANEE GA       30024        Jun 1 2020   MS
                       FORSYTH     02954481   BROWN     NANCY     J           6896   HEARDSVILLE RD      CUMMING GA       30028        Sep 1 2020   SC
                       FLOYD       11125837   HENDERSONMYRTLE     YVONNE      2696   OLD CEDARTOWN HWY S LINDALE     GA   30147        Jan 1 2018   TN
                       FLOYD       00975395   HENDERSONWILLIAM    GLENN       2696   OLD CEDARTOWN HWY S LINDALE     GA   30147        Jan 1 2018   TN
                       FLOYD       03554307   HERRING   GLENDA    GARRETT     140    DRUMMOND LOT 3      ROME        GA   30165        Jun 1 2020   AL
                       FLOYD       01859888   HERRING   JAMES     ALLEN       140    DRUMMOND LOT 3      ROME        GA   30165        Jun 1 2020   AL
                       FORSYTH     02815873   BURROUGHSSHERRY     RENEA       1114   FIRETHORNE PASS     CUMMING GA       30040-7721   Jul 1 2020   FL
                       FORSYTH     05328063   CODY      CELIA     M           4845   BELCREST WAY        CUMMING GA       30040        Jun 1 2020   TX
                       FORSYTH     07522518   EDWARDS CHRISTOPHEJERVIS        8910   PINE TREE CIR       GAINESVILLEGA    30506        Feb 1 2020   NC
                       FORSYTH     04784260   MACDONALDJANICE     MATUBIS     1970   RIDGE RD            CUMMING GA       30041        Aug 1 2020   FL
                       FORSYTH     00464722   DICKERSON ANGELA    JANE        8600   NICHOLSON RD        CUMMING GA       30028        Jul 1 2017   FL
                       FLOYD       08009418   TRAMMELL ALIX       MACALL      1      FOREST HILL DR SE   SILVER CRE EGA   30173-2415   Sep 1 2020   HI
                       FORSYTH     07328441   CHAHOY    BRADLEY   CHRISTIAN   1615   WOODALL VIEW CT     ALPHARETTAGA     30004        Sep 1 2019   NY
                       FORSYTH     11578836   CHAI      JENNIFER HEESUN       6275   DEERWOODS TRL       ALPHARETTAGA     30005        Oct 1 2020   NY
                       FORSYTH     12390025   COOK      TYLER     ALBIE       2155   EAGLE TRCE          CUMMING GA       30040        Jul 1 2020   FL
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 334 of 559




                                                                                           Page 133
                                                                                       GA NCOA Out of State


                       FORSYTH    12055722   HOWELL     ELAINE      JOY        8945    CREEKSTONE PL        GAINESVILL EGA   30506        Sep 1 2020   TX
                       FORSYTH    03803169   LESTER     TRACEY      B          2767    GLOVER DR            CUMMING GA       30040-6392   Apr 1 2020   KY
                       FORSYTH    03807004   LESTER     WENDELL     KEVIN      2767    GLOVER DR            CUMMING GA       30040-6392   Apr 1 2020   KY
                       FORSYTH    08944407   MOYERS     BRIAN       JEFFREY    3540    LAKEHEATH DR         CUMMING GA       30041        Jul 1 2020   FL
                       FORSYTH    08150088   SHANNON-PASHARON       ANNE       2665    WESTLINGTON CIR      CUMMING GA       30040        Oct 1 2020   MI
                       FORSYTH    10275968   SIMERLY    NICHOLAS    RYAN       3835    RYANS BLUFF DR       CUMMING GA       30040        Jul 1 2020   CA
                       FULTON     10608391   BAR        KEVIN       MICHAEL    240     N HIGHLAND UNIT 3425 ATLANTA     GA   30307        Nov 1 2017   NY
                       FULTON     11317915   BANKS NETT FREDRICK    LAWRENCE   2900    PHARR COU APT 3305   ATLANTA     GA   30305        Jul 1 2020   AL
                       FORSYTH    03907357   PADANIA    ZEENATH                7830    SAINT MARLO COUNTRY CDULUTH      GA   30097        Dec 1 2017   TN
                       FORSYTH    03045399   MEYER      TERRI       CATO       7055    COLLINS POINT RD     CUMMING GA       30041        Aug 1 2020   FL
                       FULTON     10872752   BHARDWAJ NEVIN                    608     RALPH MCGI UNIT 325  ATLANTA     GA   30312        May 1 2020   VT
                       FORSYTH    10089270   SARKI      BINTA       T          2625    SENTINEL CHASE WAY   CUMMING GA       30041        Oct 1 2020   VA
                       FORSYTH    03576653   SARKI      NAFISATU    ASABE      2625    SENTINEL CHASE WAY   CUMMING GA       30041        Oct 1 2020   VA
                       FRANKLIN   00209087   PHILLIPS   MELBA       BRAY       2566    SANDY CROSS RD       ROYSTON GA       30662-6402   Apr 1 2020   ND
                       FRANKLIN   00211311   POOLE      TROY        ANDREW     2376    PLEASANT HILL CIR    MARTIN      GA   30557        Oct 1 2020   TX
                       FULTON     01938830   DAY        ROBIN       LOUISE     515     MOUNT WASHINGTON LN ALPHARETT AGA     30022-5276   Oct 1 2020   FL
                       FULTON     05466399   ADAMS      DWAN        MARIE      407     N HIGHLAND AVE NE    ATLANTA     GA   30307        Dec 1 2019   LA
                       FRANKLIN   00466382   HAYES      JONATHAN    LEV        4229    NEW FRANKLIN CHURCH CANON        GA   30520        Jul 1 2019   AE
                       FRANKLIN   07121935   SIEBOLD    JEREMY      PAUL       3648    GUMLOG RD            LAVONIA     GA   30553        Sep 1 2020   NY
                       FRANKLIN   07517164   SIEBOLD    SUNI        DAE        3648    GUMLOG RD            LAVONIA     GA   30553        Sep 1 2020   NY
                       FRANKLIN   10836888   SMITH      CHRISTINA   NOELLE     272     GUMLOG DR            LAVONIA     GA   30553        Mar 1 2020   AL
                       FRANKLIN   11335911   SMITH      JONATHAN    ROBERT     272     GUMLOG DR            LAVONIA     GA   30553        Mar 1 2020   AL
                       FULTON     12102189   AMECKSON EDDIE         KOFI       303     AVALON SQ            SOUTH FULT GA    30213        Sep 1 2020   NC
                       FULTON     10717405   CLEVELAND TAMIKA       ALECIA     1211    APPERLEY PL          SANDY SPRI GA    30350        Sep 1 2020   MD
                       FULTON     04232005   ALSTON     TAYLOR      DAY        2       GILBERT TRL NE       ATLANTA     GA   30308        Sep 1 2020   NJ
                       FULTON     08605393   BLACK      ELEANOR     SUSAN      6375    GLENRIDGE UNIT 201   ATLANTA     GA   30328        Aug 1 2020   NC
                       FULTON     08452967   ADAMS      SAMUEL      MICHAEL    1170    N HIGHLAND UNIT B14  ATLANTA     GA   30306        Oct 1 2020   VA




  Ex. 2 to Petition:
                       FULTON     04986774   ANDERSON JAMES         CHRISTOPHE165      WINDLAKE CV          ALPHARETT AGA    30022        Oct 1 2020   CA




Braynard Declaration
                       FULTON     10521757   CASTANEIRAKAITLYN      MARIE      1925    MONROE D R APT 1405  ATLANTA     GA   30324        Aug 1 2019   IL
                       FULTON     06915452   CHARLES    JOSHUA      JOSEPH     245     N HIGHLAND APT 205   ATLANTA     GA   30307        Jul 1 2020   FL
                       FULTON     07256825   BILLINGS   ANDREW      RAYMOND 154        LE BRUN RD NE        ATLANTA     GA   30342        Jul 1 2020   SC
                       FULTON     12679681   BILLINGS   KELSON      NICHOLAS 361       PHARR RD N UNIT 403  ATLANTA     GA   30305        Sep 1 2020   OK
                       FULTON     08105698   BILLINGS   MCKENZIE    NICOLE DOD 154     LE BRUN RD NE        ATLANTA     GA   30342        Jul 1 2020   SC
                       FULTON     10883733   BILLINGS   ROBERT      RAYMOND 1163       W PEACHTR APT 1014   ATLANTA     GA   30309        Sep 1 2020   TN
                       FULTON     06045871   BILLINGS   WILLIAM     M          760     SIDNEY MAR APT 623   ATLANTA     GA   30324        Mar 1 2019   FL
                       FULTON     04114040   BEAVER     SANFORD                475     LETCHAS LN           ALPHARETT AGA    30009        Jul 1 2020   TX
                       FULTON     03598008   BOURDEAUXWARD          C          4415    NORTHSIDE APT 158    ATLANTA     GA   30327        Nov 1 2019   AL
                       FULTON     11075714   CAMPBELL CORDELL       DAVID      3628    PRINCETON AVE        COLLEGE P AGA    30337        Dec 1 2019   NE
                       FULTON     05678811   CAMPBELL CRYSTAL                  4289    BEN HILL RD          ATLANTA     GA   30349        Jul 1 2017   OR
                       FULTON     10767600   DUNCAN     SARAH       BROOKE     231     12TH ST NE UNIT11    ATLANTA     GA   30309        Dec 1 2019   MS
                       FULTON     08520134   BRANNON MELANIE        ELIZABETH 815      FAIRBROOK LN         ROSWELL GA       30075-1354   Jul 1 2020   SC
                       FULTON     03435472   BRANSON GREGORY        PAUL       140     CABOTS COVE CT       ALPHARETTAGA     30022-4473   Jun 1 2019   VA
                       FULTON     06140862   BRANSON JENNIFER       LYNNE      3313    AVALON BLVD          ALPHARETTAGA     30009        Aug 1 2020   VA
                       FULTON     10518517   COOK       HANNAH                 555     MARSH PARK DR        DULUTH      GA   30097        Jul 1 2020   TN
                       FULTON     11186854   BROWN      MONIFA                 8001    LEXINGTON FARMS DR ALPHARETTAGA       30004        Oct 1 2017   FL
                       FULTON     10685670   BERKOWITZ ANDREW                  525     GLEN IRIS DRAPT 1401 ATLANTA     GA   30308        Aug 1 2020   NJ
                       FULTON     10328013   BROWN      MATTHEW     ELIJAH     10440   HIGH FALLS CIR       ALPHARETT AGA    30022        Apr 1 2020   CO
                       FULTON     04387830   BOONE      MARIO       LAMONT     1270    W PEACHTR UNIT 9A    ATLANTA     GA   30309        Nov 1 2017   MD
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 335 of 559




                                                                                             Page 134
                                                                                    GA NCOA Out of State


                       FULTON   11780184   BOOTH      BRANDON MARSHALL      1855    W FORREST AVE           EAST POINT GA   30344        Oct 1 2020   CA
                       FULTON   04993995   BOOTH      PETER     SCOTT       7585    BRIDGEGATE CT           ATLANTA    GA   30350-4604   Aug 1 2019   FL
                       FULTON   08856149   BOSTWICK DILLON                  299     N HIGHLAND APT # 2049   ATLANTA    GA   30307        Jun 1 2018   MD
                       FULTON   10324324   BOTANA     CHANTAL   LEAH        84      WEATHERBY ST SE         ATLANTA    GA   30316        Feb 1 2018   DC
                       FULTON   11649301   BOTTOMLEY DENISE     LYNNE       2003    HUNTINGDON CHASE        ATLANTA    GA   30350        Jul 1 2019   VA
                       FULTON   10880977   BOROUGHS REBEKAH     ELIZABETH   443     DARGAN PL APT 9         ATLANTA    GA   30310        Jul 1 2019   CA
                       FULTON   10877495   BORSCH     ADAM      ANDREW      1128    HAWTHORNE ST NE         ATLANTA    GA   30307        Apr 1 2020   CO
                       FULTON   04955404   BORTE      STEPHEN   LEO         508     MAIN ST NE APT 3169     ATLANTA    GA   30324        Apr 1 2020   OR
                       FULTON   11387388   BOSK       ABIGAIL   MORIAH      77      12TH ST NE UNIT 1106    ATLANTA    GA   30309        Sep 1 2020   PA
                       FULTON   10984868   BERGHOLCS SHELLEY    CHRISTINE   2828    PEACHTREE APT 1902      ATLANTA    GA   30305        Oct 1 2019   TN
                       FULTON   08196677   BUTLER     CARLA     BATRICE     6005    STATE BRIDGAPT 308      JOHNS CREEGA    30097        Jun 1 2019   VA
                       FULTON   05404341   CARMACK JEFFREY      MITCHELL    713     MCGILL PARK AVE NE      ATLANTA    GA   30312        Feb 1 2017   TN
                       FULTON   07115870   CHAMBERS KEVAN       F           10831   BOSSIER DR              ALPHARETTAGA    30022-7360   Jun 1 2017   NY
                       FULTON   12140024   CHAMBERS RASHAE      SHENIECE    1925    MONROE DR APT 1472      ATLANTA    GA   30324        Oct 1 2019   MD
                       FULTON   10342704   CHAMBERS TED         RADCLIFFE   10831   BOSSIER DR              ALPHARETT AGA   30022        Jun 1 2017   NY
                       FULTON   11547292   DELLA ROSA NATALIE   DANE        3305    E WOOD VALLEY RD NW     ATLANTA    GA   30327        Jul 1 2018   FL
                       FULTON   10228100   CROSBY     CELISSA   WILLIAMS    3067    STONE GATE DR NE        ATLANTA    GA   30324        Nov 1 2017   AL
                       FULTON   10695188   CROSKEY ROECHELLE                2788    DEFOORS F EAPT # 61     ATLANTA    GA   30318        Jun 1 2017   TX
                       FULTON   01958205   FOSTER     DONALD                4408    BELLWOOD CIR            ATLANTA    GA   30349        Jun 1 2020   AZ
                       FULTON   02473281   FOSTER     GEORGE    HERBERT     11475   COTTONTON RD            JOHNS CREEGA    30022        Sep 1 2020   SC
                       FULTON   02788890   FOSTER     JEAN      LANE        11475   COTTONTON RD            JOHNS CREEGA    30022        Sep 1 2020   SC
                       FULTON   11815110   COMERFORDSAMANTHA ROSE           1009    MCGILL PARK AVE NE      ATLANTA    GA   30312        Oct 1 2019   MA
                       FULTON   12415381   CULKAR     LEAH      MARY        857     MYRTLE ST NAPT 5        ATLANTA    GA   30308        Sep 1 2020   CO
                       FULTON   08681607   CURTIS     MARQUAVEUGARRETT      3640    S FULTON AVUNIT 1533    HAPEVILLE GA    30354        Sep 1 2018   NC
                       FULTON   08491791   DEDERA     ABIGAIL   P           380     GRANT CIR SUNIT 106     ATLANTA    GA   30315        Oct 1 2018   NJ
                       FULTON   11972901   DEEGAN     KAMRYN    MARIE       2399    PARKLAND DUNIT 2119     ATLANTA    GA   30324        Aug 1 2020   FL
                       FULTON   11308119   COLLIER    AMANDA    LYNN        361     PHARR RD N UNIT 321     ATLANTA    GA   30305        Sep 1 2020   CA




  Ex. 2 to Petition:
                       FULTON   06333286   COOPER     CHRISTOPHEB           1916    JOSEPH E BOAPT B        ATLANTA    GA   30314        Feb 1 2019   MD




Braynard Declaration
                       FULTON   04627279   FRIGON     CAROL     ANN         705     STOVALL BLVD NE         ATLANTA    GA   30342        Oct 1 2020   FL
                       FULTON   06610095   FRIGON     KYLE      PETER       705     STOVALL BLVD NE         ATLANTA    GA   30342        Oct 1 2020   FL
                       FULTON   12401681   FRISBIE    JORDAN    TAYLOR      1925    MONROE DR APT 1230      ATLANTA    GA   30324        Jun 1 2020   MA
                       FULTON   11636464   COLEY      KATHERINE BURNS       3131    SLATON DR NAPT 32       ATLANTA    GA   30305        Dec 1 2019   TX
                       FULTON   06795704   CARUSO     ALICIA    KRISTIN     6205    BANNERHORN RUN          ALPHARETT AGA   30005        Aug 1 2020   FL
                       FULTON   05940090   CARUSO     MARK      PATRICK     6205    BANNERHORN RUN          ALPHARETTAGA    30005        Aug 1 2020   FL
                       FULTON   11006131   CURTIN     CATHERINE ANN         500     NORTHSIDE APT #A-1      ATLANTA    GA   30309        Sep 1 2020   SD
                       FULTON   03385783   COX        RANDAL    RAY         240     PUTTING GREEN LN        ROSWELL GA      30076        Oct 1 2020   CA
                       FULTON   11481291   CORDIER    LEAH      EVETTE      630     ROUNSAVILLE RD          ROSWELL GA      30076        May 1 2020   FL
                       FULTON   05020690   DENMON     JASON     M           8515    SENTINAE CHASE DR       ROSWELL GA      30076-4465   Sep 1 2020   NM
                       FULTON   02481017   GLOVER     HELEN     JONES       2819    COLLIER DR NW           ATLANTA    GA   30318-7254   Sep 1 2020   FL
                       FULTON   10456026   HAMMOUD MAZEN                    701     HIGHLAND A APT 1217     ATLANTA    GA   30312        Sep 1 2020   VA
                       FULTON   07021354   HAMPTON EMILY        ELIZABETH   3655    HABERSHAMAPT 121        ATLANTA    GA   30305        Jan 1 2018   TN
                       FULTON   06504973   HAMPTON FREDERICK LENEAL         2657    LENOX RD N APT 165      ATLANTA    GA   30324        Jun 1 2019   TN
                       FULTON   11816928   DRUIN      CHANANEL MENASHE      5524    PARKERTON LN NE         ATLANTA    GA   30342        Jul 1 2020   NY
                       FULTON   08799808   DRUMMOND JENNIFER LEIGH          784     PONCE DE L APT 321      ATLANTA    GA   30306        Sep 1 2019   VA
                       FULTON   11750417   FULLENWILDJARVIS                 2399    PARKLAND DUNIT 1308     ATLANTA    GA   30324        Jun 1 2020   DC
                       FULTON   11615643   GLEN       HILARY    ELIZABETH   914     COLLIER RD APT 6301     ATLANTA    GA   30318        Aug 1 2018   IN
                       FULTON   11905715   HAMILTON CHRISTINA RAYE          740     SIDNEY MAR APT 2008     ATLANTA    GA   30324        Aug 1 2019   NC
                       FULTON   10162662   HAMILTON COREY       LAMONT      740     SIDNEY MAR APT 2008     ATLANTA    GA   30324        Aug 1 2019   NC
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 336 of 559




                                                                                          Page 135
                                                                                     GA NCOA Out of State


                       FULTON     11533084   HAYWARD NICHOLAS ANDREW          3865   GREY ABBEY DR          ALPHARETT AGA   30022        Jun 1 2020   FL
                       FULTON     11036008   HAYWARD TYLER        STEPHEN     3865   GREY ABBEY DR          ALPHARETTAGA    30022        Jun 1 2020   FL
                       FULTON     11408838   HAZEL      CHRISTOPHETAPP        405    LINDBERGH DR NE        ATLANTA    GA   30305        Oct 1 2020   TX
                       FULTON     12142362   HAZEL      MADELEINE SCHUTTE     405    LINDBERGH DR NE        ATLANTA    GA   30305        Oct 1 2020   TX
                       FULTON     11312341   GOLDSTEIN MICHAEL    ALLEN       425    OVERHILL BND           ALPHARETT AGA   30005        Jul 1 2018   FL
                       FULTON     06115282   LIPSCOMB RYAN        TIMOTHY     255    JUDSON WAY             ALPHARETTAGA    30022        Oct 1 2017   CA
                       FULTON     12147620   HARKINS    CARSEN    OLIVIA      3315   ROSWELL RDAPT 3053     ATLANTA    GA   30305        Aug 1 2020   WA
                       FULTON     11739063   HUDAK      KATHERINE LENA        850    PIEDMONT A UNIT 2303   ATLANTA    GA   30308        Jun 1 2019   IL
                       FULTON     12582164   HUDSON     ADONIS    KESHAWN 7405       GOSSAMER ST            UNION CITY GA   30291        Oct 1 2020   FL
                       FULTON     11992411   HUDSON     AYANA                 3432   PIEDMONT R APT 224     ATLANTA    GA   30305        May 1 2020   MS
                       FULTON     05662266   GRUTTADAU DAVID      M           131    PONCE DE L APT 208     ATLANTA    GA   30308        Sep 1 2020   FL
                       FULTON     12721936   GRYGLEWIC JEFFREY    STANLEY     323    4TH ST NE APT 302      ATLANTA    GA   30308        Oct 1 2020   NY
                       FULTON     08330278   ISKHAKOV MARK                    154    WILLOW STREAM CT       ROSWELL GA      30076        Mar 1 2019   MD
                       FULTON     06952563   ISMAIL     ANIL      SULTAN      950    W PEACHTR UNIT 1302    ATLANTA    GA   30309        Nov 1 2018   CA
                       FULTON     10318801   FAJANS     MARK      ASMOENI     1151   ROSEDALE DR NE         ATLANTA    GA   30306        Aug 1 2020   WA
                       FULTON     05591773   JACKSON    JAMIE     LEANDER     2400   PARKLAND DUNIT 210     ATLANTA    GA   30324        May 1 2019   MD
                       FULTON     02829239   HARRIS     ROY       HILLHOUSE 4212     AVALON BLVD            ALPHARETT AGA   30009        Sep 1 2020   FL
                       FULTON     10075896   EMERSON ALAN         ROY         623    GLENOVER DR            ALPHARETTAGA    30004        Mar 1 2019   IL
                       FULTON     07657901   LOUIS      LYMAN     O           5185   SKIDAWAY DR            ALPHARETTAGA    30022-4577   Oct 1 2020   CT
                       FULTON     07547982   LOUIS      VIRGINIA  G           5185   SKIDAWAY DR            ALPHARETTAGA    30022-4577   Oct 1 2020   CT
                       COBB       08145699   SPARKES    ERIC      FREDERICK 5893     HIGH HAMPTON LN SE     MABLETON GA     30126        Jul 1 2019   TN
                       COBB       05265230   SINI BERUBEIRENE                 4100   PACES WALK4102         ATLANTA    GA   30339-1831   Oct 1 2020   FL
                       COBB       12546348   SINON      MELANIE   ELIZABETH 3425     SHADOWOOD PKWY SE      ATLANTA    GA   30339        Apr 1 2020   MI
                       COBB       11508596   WALKER     SHANE     MIKUL       3950   TAMARACK DR NW         KENNESAW GA     30152        Jun 1 2020   AL
                       COBB       04860705   WALSH      MARGARET ANN          3401   CAMELOT DR             MARIETTA GA     30062-4408   Jun 1 2020   FL
                       COLUMBIA   12670114   HOLLOWAY JOCELYN     NICOLE      4009   BATTERY DR             EVANS      GA   30809        Mar 1 2018   AE
                       COLUMBIA   12890767   HOLROYD WILLIAM                  681    CLINTON WAY W          MARTINEZ GA     30907        Feb 1 2020   MD




  Ex. 2 to Petition:
                       COLUMBIA   10587077   HOLTON     HUNT      BENOIST     779    SWEET BAY CT           EVANS      GA   30809        Aug 1 2020   SC




Braynard Declaration
                       COLUMBIA   10055508   HOLTZCLAW ARTHUR     WESLEY      4253   WAYLON DR              MARTINEZ GA     30907        Jun 1 2017   MD
                       COLUMBIA   06171381   HOLTZCLAW DEBORAH ROOS           4253   WAYLON DR              MARTINEZ GA     30907        Jun 1 2017   MD
                       COFFEE     11369167   JONES      CHRISTOPHELANE        937    TIMBER TRL             NICHOLLS GA     31554        Mar 1 2019   LA
                       COFFEE     11697161   KELLEY     MARY      ANN         613    FOREST CIR             DOUGLAS GA      31533        Apr 1 2020   NC
                       COFFEE     11256373   HAMILTON WILLIAM     ALEXANDER 121      BASSWOOD RD            DOUGLAS GA      31535        Jan 1 2019   WI
                       COBB       07762773   VERMA      NAVNEET               3442   FOX HOLLOW DR          MARIETTA GA     30068-2403   Feb 1 2020   UT
                       COWETA     12280586   HANBY      COURTNEY ROSE         99     HUNTINGTON CT          NEWNAN     GA   30265        Jun 1 2019   NJ
                       COLUMBIA   02886249   HOLLIFIELD WENDY     ARGO        4679   BROOKWOOD LN           GROVETOW NGA    30813        Feb 1 2020   SC
                       COBB       11512685   ZECHER     LISA      PAIGE JUSTI 3300   BEECH FERN DR          MARIETTA GA     30062        Mar 1 2020   NC
                       COLUMBIA   11034135   JOHNSON NICHOLE                  116    SUMMERFIELD CIR        GROVETOWNGA     30813        May 1 2019   MD
                       COLUMBIA   08673042   JOHNSON ROYCE                    454    TIMBER WOLF TRL        AUGUSTA    GA   30907        Jul 1 2018   NJ
                       COLUMBIA   10476723   HALL       WILLIAM   STUART      278    ASHBROOK DR            MARTINEZ GA     30907        Feb 1 2019   VA
                       COLUMBIA   10119955   THOMPKINS STEPHAN    ALEXANDER 427      BLUE RIDGE APT E78     MARTINEZ GA     30907        Sep 1 2020   SC
                       COLUMBIA   08352949   THOMPSON AMANDA      LYNNE       6041   GREAT GLEN             GROVETOWNGA     30813-8111   Jun 1 2017   AE
                       COLUMBIA   08352989   THOMPSON MATHEW      JAMES       6041   GREAT GLEN             GROVETOWNGA     30813-8111   Jun 1 2017   AE
                       COLUMBIA   08215093   COLLINS    KENNETH               5557   CONNOR DR              EVANS      GA   30809        Nov 1 2019   SC
                       COLUMBIA   02287527   CHESHIRE MELODY      E           513    SOUTHERN HILLS DR      EVANS      GA   30809        Nov 1 2019   KY
                       COLUMBIA   12062339   FLECKNER KAREN       JOAN        2112   WYTHE DR               EVANS      GA   30809        Jun 1 2020   OH
                       COLUMBIA   10419559   CASAS      DENISE                918    WINDMILL LN            EVANS      GA   30809        Oct 1 2019   AE
                       COLUMBIA   08134626   HILLARD    ANDRE     TERRELL     216    DRY CREEK RD           EVANS      GA   30809        Apr 1 2019   NC
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 337 of 559




                                                                                           Page 136
                                                                                       GA NCOA Out of State


                       COLUMBIA   05810026   HILLARD    LUCRISA     CECEILA    216     DRY CREEK RD        EVANS      GA   30809-3012   Apr 1 2019   NC
                       COLUMBIA   10393770   FOWLER     JEFFREY     ERIC       836     MITCHAM AVE         GROVETOW NGA    30813        Sep 1 2020   FL
                       COLUMBIA   10957608   FOWLER     MAGNOLIA    MACARAYO 836       MITCHAM AVE         GROVETOWNGA     30813        Sep 1 2020   FL
                       COOK       10653368   STREVEL    KARA        MARIE      19261   HWY 41              LENOX      GA   31637        Dec 1 2019   FL
                       COLUMBIA   11958511   CRESS      JANE        ANNE       1047    GLENHAVEN DR        EVANS      GA   30809        Jul 1 2020   TX
                       COLUMBIA   11347397   CRIPPS     ELIZABETH   DAWN       4428    GROVE LANDING DR    GROVETOWNGA     30813        Aug 1 2020   AE
                       COLUMBIA   12399467   CRIPPS     JON         MICHAEL    4428    GROVE LANDING DR    GROVETOWNGA     30813        Aug 1 2020   AE
                       COLUMBIA   12267767   CRIPPS     KADEN       MICHEAL    4428    GROVE LANDING DR    GROVETOWNGA     30813        Aug 1 2020   AE
                       COLUMBIA   06399399   CLARK      TASHA       DENICE MAR 326     AMERSHAM WAY        EVANS      GA   30809        Jul 1 2020   NC
                       COLUMBIA   04249359   OLIVER     TIFFANY                219     DAKOTA CT           EVANS      GA   30809        Mar 1 2020   NV
                       COLUMBIA   04298822   FOWLER     CHRISTINE   ASHLYNN    319     FOREST CT           MARTINEZ GA     30907        Jul 1 2020   SC
                       COLUMBIA   08282166   HAUKAAS    KELLY       JO         4712    MILL POND CT        GROVETOW NGA    30813-5324   May 1 2020   NY
                       COLUMBIA   08282172   HAUKAAS    LARRY       ALLEN      4712    MILL POND CT        GROVETOWNGA     30813-5324   May 1 2020   NY
                       COBB       08740608   TATE       DARRYL      GOVENOR 773        FARM CREEK RD NE    WOODSTOCKGA     30188        Aug 1 2020   NE
                       COBB       08740612   TATE       THELMA      MARIE      773     FARM CREEK RD NE    WOODSTOCKGA     30188        Aug 1 2020   NE
                       COBB       08624758   TANKSLEY DILLON        CHARLIE    1500    PARKWOOD 3231       ATLANTA    GA   30339        Oct 1 2020   TN
                       COBB       06743631   TAPIA-GRULLKIMBERLY               2099    CORSICA WAY SW      MARIETTA GA     30008        Feb 1 2017   OH
                       COLUMBIA   12521516   WARF       CALEB       DANIEL     1022    HIGHGRASS CT        EVANS      GA   30809        Jun 1 2020   AL
                       COLUMBIA   02262513   RHODEN     JERRY       A          276     HINMAN DR           MARTINEZ GA     30907-2210   Dec 1 2018   SC
                       COLUMBIA   02262514   RHODEN     NAOMI       ELIZABETH 276      HINMAN DR           MARTINEZ GA     30907-2210   Dec 1 2018   SC
                       COLUMBIA   05272398   WILLIAMS   TUERE       MAIA PORCH1123     BLACKFOOT DR        EVANS      GA   30809        Jul 1 2017   HI
                       COLUMBIA   05450935   SESSIONS COURTNEY      REAGAN     562     ANSLEY WAY          EVANS      GA   30809        Aug 1 2017   CO
                       COLUMBIA   05057128   SESSIONS TIMOTHY       THOMAS     562     ANSLEY WAY          EVANS      GA   30809        Aug 1 2017   CO
                       COLUMBIA   11793315   ROLLEY     JOHN        EDWARD     4588    COLDWATER ST        GROVETOW NGA    30813        May 1 2020   MD
                       COLUMBIA   10737762   ROLLEY     TANNESIA    CATRICE    4588    COLDWATER ST        GROVETOWNGA     30813        May 1 2020   MD
                       COLUMBIA   10512452   ROMAIN     FABIOLA                726     SPOTSWOOD DR        EVANS      GA   30809        Apr 1 2020   NY
                       COLUMBIA   07573566   RORIE      DIAMOND                2069    LAKE FOREST DR      GROVETOWNGA     30813        Sep 1 2018   VA




  Ex. 2 to Petition:
                       COLUMBIA   08736188   ROSENBAUE LEAH         BRADLEY    3616    MOSSLAND DR         MARTINEZ GA     30907        Oct 1 2020   SC




Braynard Declaration
                       COLUMBIA   06066472   BRIANT     WILLIAM     WOLFER     817     PLAYER WAY          EVANS      GA   30809        Oct 1 2020   VA
                       COLUMBIA   10437682   BRIDGERS AERIAL        NICOLE     5421    MEADOWLARK LN       GROVETOW NGA    30813        Aug 1 2019   CA
                       COLUMBIA   12445185   BRIDGEWAT KATHERINE    PAIGE      116     MADDIE RD           MARTINEZ GA     30907        Jul 1 2020   NC
                       COLUMBIA   04528429   BRINSON    OSMOND      LARENZO    227     DRY CREEK RD        EVANS      GA   30809-3011   Nov 1 2019   NC
                       COLUMBIA   10215222   BRITTON    AMBER       NICOLE     3757    WINCHESTER TRL      MARTINEZ GA     30907        Jul 1 2017   TX
                       COLUMBIA   10215221   BRITTON    GARRETT     WILLIAM    3757    WINCHESTER TRL      MARTINEZ GA     30907        Jan 1 2019   TX
                       COLUMBIA   10886647   BROCK      DONNA       ANN        4014    CORNERS WAY         GROVETOWNGA     30813        Aug 1 2020   MO
                       COLUMBIA   12553841   RICKERMAN BARBARA      ANN        1454    NEWMANTOWN RD       GROVETOWNGA     30813        Jul 1 2020   TX
                       COLUMBIA   12553843   RICKERMAN DAVID        MATTHEW 1454       NEWMANTOWN RD       GROVETOWNGA     30813        Jul 1 2020   TX
                       COLUMBIA   02282521   RIKARD     TAMMY       KAY        718     EDENBERRY ST        GROVETOWNGA     30813        Apr 1 2020   SC
                       COLUMBIA   11374730   WALKER     CHERYL      DARLENE    891     CHASE RD            EVANS      GA   30809        Aug 1 2018   LA
                       COLUMBIA   08718165   WALKER     REYNA       JUANITA    1351    SHADOW OAK DR       EVANS      GA   30809-5292   Jan 1 2020   VA
                       COLUMBIA   05498716   WALLACE    AMANDA      NICOLE     4430    JEFFERY LN          GROVETOWNGA     30813        Aug 1 2019   HI
                       COLUMBIA   11772763   WARD       NICHOLAS    DANIEL     3817    BLUE SPRINGS TRCE   EVANS      GA   30809        Oct 1 2019   LA
                       COWETA     11471537   MAZZA      GREGG                  138     JEFFERSON APT 104   NEWNAN     GA   30263        Oct 1 2020   FL
                       COWETA     08501915   O'KEEFFE JAMIE         KRISTINE   40      NICKLAUS WALK       NEWNAN     GA   30265        Oct 1 2020   VA
                       DECATUR    07614219   LOWE       FELISA      REMONA     1732    BETHEL RD APT. 6B   BAINBRIDGE GA   39817        Jan 1 2020   FL
                       DECATUR    01668621   MAPLES     LAWANNA     SCARBROUG564       BERT PHILLIPS RD    CLIMAX     GA   39834        May 1 2020   FL
                       COWETA     08256192   WOODEN     STEVEN      EDWARD     443     BUDDY WEST RD       NEWNAN     GA   30263        Jul 1 2020   NY
                       COWETA     08272483   WOODEN     VANESSA     IDALINE    443     BUDDY WEST RD       NEWNAN     GA   30263        Jul 1 2020   NY
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 338 of 559




                                                                                             Page 137
                                                                                   GA NCOA Out of State


                       COWETA     10208287   HOEVE      CALLAN    RENAE     138    ELDERS MILL ESTATES D RSENOIA     GA   30276        Aug 1 2017   TN
                       CRAWFORD   00288346   RANDALL    LINDA     M         1490   PEA RIDGE RD           FORT VALLE GA   31030        Jun 1 2020   KS
                       COWETA     07445395   SMITH      RAVEN     SIMONE    129    OLMSTEAD TRCE          NEWNAN     GA   30263        Aug 1 2020   HI
                       COWETA     11369138   SMITH      SUNNY     VIOLA     107    CASWELL DR             NEWNAN     GA   30263        Oct 1 2020   MI
                       COWETA     08609775   SMITH      SUSAN               107    CASWELL DR             NEWNAN     GA   30263        Oct 1 2020   MI
                       COWETA     06829570   WITT       LARRY     RAY       3098   HAPPY VALLEY CIR       NEWNAN     GA   30263        Jan 1 2020   FL
                       COWETA     02932905   WOLLEAT    DEBRA     A         175    GEN LONGSTREET LINE NEWNAN        GA   30265        Sep 1 2020   FL
                       COWETA     02925651   WOLLEAT    JON       LOWELL    175    GEN LONGSTREET LINE NEWNAN        GA   30265-2109   Oct 1 2020   FL
                       COWETA     08901885   SEPANSKI AVERY       RUTH      85     CHICKASAW CIR          SHARPSBUR GA    30277        Aug 1 2020   AL
                       COWETA     07079112   SEPANSKI RICHARD     ANDREW    85     CHICKASAW CIR          SHARPSBUR GA    30277        Aug 1 2020   AL
                       COWETA     08609742   SMITH      KEITH     ALLAN     107    CASWELL DR             NEWNAN     GA   30263        Oct 1 2020   MI
                       DAWSON     07225727   PRATLEY    SARA      ELIZABETH 22     WATERFRONT DR          DAWSONVILLGA    30534        Sep 1 2020   TX
                       DADE       08138034   HALL       ASHLEY    MICHELLE 145     OAKWOOD A APT D7       TRENTON    GA   30752        Mar 1 2020   TN
                       COWETA     05253436   FISHER     SANDRA    FULLER    130    BRANDISH DR            NEWNAN     GA   30263        Oct 1 2020   MO
                       COWETA     03666208   FITCH      GLENDA    RUTH      1350   MOUNT CARMEL RD        NEWNAN     GA   30263        Oct 1 2020   KY
                       COWETA     03666213   FITCH      WILLIAM   WALTER    1350   MOUNT CARMEL RD        NEWNAN     GA   30263        Oct 1 2020   KY
                       COWETA     07516641   MORRIS     GREGORY DALE        45     HIGHLAND PARK DR       SHARPSBU R GA   30277        Sep 1 2020   AL
                       COWETA     04518405   MORRIS     MARLA     PENTECOST 45     HIGHLAND PARK DR       SHARPSBU R GA   30277        Sep 1 2020   AL
                       DEKALB     12270597   COOKE      ELYSE     ELIZABETH 1772   BEACON HILL BLVD NE    ATLANTA    GA   30329        Jul 1 2020   MI
                       DEKALB     11626677   COOMBS     CHRISTOPHEPHILIP    722    ROCK SPRINGS CT NE     ATLANTA    GA   30306        Oct 1 2020   NY
                       DEKALB     07042123   BLACKWELL GRETCHEN NAIL        6      KINGS WALK NE          ATLANTA    GA   30307        Sep 1 2020   NC
                       DEKALB     06616908   BLACKWELL ROY        DWAYNE    6      KINGS WALK NE          ATLANTA    GA   30307        Sep 1 2020   NC
                       DEKALB     11139945   BRANNON COREY        TERENCE   1207   BRIXWORTH PL NE        ATLANTA    GA   30319        Sep 1 2020   TX
                       DADE       12393636   KEITH      JENNA     MARIE     195    PINECREST DR           WILDWOOD GA     30757        Oct 1 2020   TN
                       DADE       12393637   KEITH      SCOTT     WAIN      195    PINECREST DR           WILDWOOD GA     30757        Oct 1 2020   TN
                       DEKALB     12127913   BRANTLEY MARLON      CORTNEY 948      PALMER RD              LITHONIA   GA   30058        Feb 1 2020   NC
                       DEKALB     12419304   BERNARDINI RONALD    CLAUDE    1708   N HILL PKWY            ATLANTA    GA   30341        Oct 1 2020   WI




  Ex. 2 to Petition:
                       DEKALB     11918965   AGUILAR    LUIS      FELIPE    581    GRESHAM AVE SE         ATLANTA    GA   30316        Aug 1 2020   LA




Braynard Declaration
                       DEKALB     01890426   BARNETT    MICHAEL             1436   DIAMOND HEAD DR        DECATUR    GA   30033        Jul 1 2020   CA
                       DEKALB     08884580   ANDREWS BRITISCHE STEPHENIE T1003     SUMMIT POINTE WAY NE ATLANTA      GA   30329        Feb 1 2017   CA
                       DEKALB     03415827   BECK       HELEN     SUMMER    2697   SKYLAND DR NE          ATLANTA    GA   30319-3644   Jun 1 2019   CA
                       DEKALB     08784000   BERLIN     DAVID     FRANK     1291   BILTMORE DR NE         ATLANTA    GA   30329        Apr 1 2019   MA
                       DEKALB     08954636   BLUMLING AMY         ANNE      723    HIGHLAND SQUARE DR N ATLANTA      GA   30306        Aug 1 2020   OH
                       DECATUR    12008875   NELSON     KEIARA    NICOLE    1034   OLD QUINCY RD          BAINBRIDGE GA   39819        Oct 1 2020   FL
                       DEKALB     11271099   FIGUEROA JESSICA     DANIELLE  1945   SAXON VALLEY CIR NE ATLANTA       GA   30319        Mar 1 2020   TN
                       DEKALB     11675713   DELVEAUX SEAN        CHARLES   2345   BYNUM RD NE            ATLANTA    GA   30319        Mar 1 2020   FL
                       DEKALB     06896112   BEAUDRY KAITLYN      KING      344    ASHFORD CIR            DUNWOODY GA     30338        Oct 1 2019   ME
                       DEKALB     10844103   BROWN      STEVEN    RAY       1115   BOULDERCREST DR SE ATLANTA        GA   30316        Oct 1 2019   PA
                       DEKALB     01410479   BARTLETT DIANA       GAIL      315    WINTERS CREEK DR       DORAVILLE GA    30360        Jul 1 2020   KY
                       DEKALB     07875451   BAILEY     SAMANTHA DENISE     1385   NORMANDY #4            ATLANTA    GA   30306        Dec 1 2019   FL
                       DEKALB     11478411   CARIS      ELIZABETH JOANNE    468    SHERMAN WAY            DECATUR    GA   30033        Jun 1 2020   NY
                       DEKALB     11129354   CARLOCK ELLEN        MARIE     1850   COTILLION D 3209       ATLANTA    GA   30338        Mar 1 2020   CA
                       DEKALB     11656672   FINGERMAN MICHAEL    BRADLEY   1291   BILTMORE DR NE         ATLANTA    GA   30329        Jul 1 2019   MA
                       DEKALB     10918427   HILL       YVETTE    LAVERNE   4867   INVERMERE CT           LITHONIA   GA   30038        Jan 1 2019   VA
                       DEKALB     06834826   HILLEY     JESSICA   NICOLE    1295   DRESDEN DR226          ATLANTA    GA   30319        Sep 1 2019   IL
                       DEKALB     11965441   CUNNINGHA WILLIAM              2460   HILLSIDE AVE           DECATUR    GA   30032        Sep 1 2020   WA
                       DEKALB     08655219   CURE       JOURNI    SIMONE    3429   LEYANNE CT             DECATUR    GA   30034        Jan 1 2020   FL
                       DEKALB     10067850   CULLIGAN ELIZABETH SETON       1664   CECILIA DR SE          ATLANTA    GA   30316        Sep 1 2019   CA
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 339 of 559




                                                                                         Page 138
                                                                                  GA NCOA Out of State


                       DEKALB   12188933   CARDOZA JACQUELINE ELIZABETH 1274      LINDEN CT              ATLANTA   GA   30329        Mar 1 2020   VA
                       DEKALB   05341053   BUCHANON SHERI       MAUREEN 6438      BERRYSIDE DR           LITHONIA  GA   30058        Oct 1 2017   VI
                       DEKALB   01909987   BUCHSBAUMAMY         H          1888   WYNDALE CT             ATLANTA   GA   30341-1706   Aug 1 2020   CO
                       DEKALB   01909988   BUCHSBAUMDAVID       J          1888   WYNDALE CT             ATLANTA   GA   30341-1706   Aug 1 2020   CO
                       DEKALB   04108975   CUMMINGS ANGELA      FAYE       1904   VICKI LN SE            ATLANTA   GA   30316        Sep 1 2020   AL
                       DEKALB   04800639   GARRETT   JENNIFER L            2852   HOLLYWOOD DR           DECATUR   GA   30033        May 1 2018   VA
                       DEKALB   11234749   GARRETT   SHERRI     LYNN       107    CLAY ST SE             ATLANTA   GA   30317        Sep 1 2020   SC
                       DEKALB   12472588   CHARANIA SANA        N          3169   FLOWERS R DAPT Q       ATLANTA   GA   30341        Sep 1 2020   FL
                       DEKALB   01933796   CUNNINGHA DONNA      H          1259   PASADENA AVE NE        ATLANTA   GA   30306-3100   Oct 1 2020   AK
                       DEKALB   01933810   CUNNINGHA G          BRUCE      1259   PASADENA AVE NE        ATLANTA   GA   30306-3100   Oct 1 2020   AK
                       DEKALB   10913364   CRANE     NICOLE     JEWEL      362    ELEANOR ST SE          ATLANTA   GA   30317        Oct 1 2020   PA
                       DEKALB   10057267   CRAWFORD ALEXIS      MONIQUE    7419   MADISON DR             ATLANTA   GA   30346        Feb 1 2020   MD
                       DEKALB   12276438   CRAWFORD ALICHEA     GERMAINE 7        EXECUTIVE PAPT 2119    ATLANTA   GA   30329        Apr 1 2020   VA
                       DEKALB   03673629   GARMON    PAMELA     JAN        2729   TUPELO ST SE           ATLANTA   GA   30317-2925   Oct 1 2020   FL
                       DEKALB   08429456   BUCKNER KRISTIN      SHARRELL 705      TOWN BLVD APT 317      ATLANTA   GA   30319        Sep 1 2020   NC
                       DEKALB   11518687   CULBREATH ONI        ALYASA     5220   ROUND TABLE DR         ELLENWOODGA    30294        Jul 1 2018   CA
                       DEKALB   10517112   CARNEVALE CAROLINE ROGERS       729    HILLMONT AVE           DECATUR   GA   30030        Aug 1 2019   AE
                       DEKALB   08458750   FAIRBANKS BAILEY     ROSE MARIE 250    2ND AVE                DECATUR   GA   30030        Jul 1 2020   AR
                       DEKALB   05402547   CRUZ      JOSE       ANTONIO    2086   STOCKBRIDGE DR SE      ATLANTA   GA   30316-2710   Oct 1 2020   TN
                       DEKALB   07695740   DICKINSON CARLEY     DANIELL    3777   PEACHTREE APT 1217     ATLANTA   GA   30319        Sep 1 2020   AL
                       DEKALB   10182433   DICKINSON LAKEISHA YVETTE       6396   DOGWOOD TRL            LITHONIA  GA   30058        Nov 1 2018   AL
                       DEKALB   10103244   DICKSON   SUSANE     ALVAREZ    1965   RIDGEWOOD DR NE        ATLANTA   GA   30307        Nov 1 2018   RI
                       DEKALB   10637110   ELLIOTT   KATHLEEN MARY         8      WHITEFOORD AVE NE      ATLANTA   GA   30307        Aug 1 2020   NY
                       DEKALB   07710088   DENBOW    HUGH       HAROLD     3634   RIVER RIDGE CT         DECATUR   GA   30034-4797   Nov 1 2016   NJ
                       DEKALB   12280949   ENCARNACIOMANUEL     P          8      PERIMETER APT 1517     ATLANTA   GA   30346        Sep 1 2020   MD
                       DEKALB   08331548   DENNIS    TIFFANY    TUCK       7497   FERRARA DR             LITHONIA  GA   30058-6537   Sep 1 2020   MO
                       DEKALB   06428073   DENNIS    TYRONE     JERRELL    7497   FERRARA DR             LITHONIA  GA   30058-6537   Sep 1 2020   MO




  Ex. 2 to Petition:
                       DEKALB   11457286   GILLETTE  ALEXANDER THEODORE 1644      EASTLAND RD SE         ATLANTA   GA   30316        Jul 1 2019   VA




Braynard Declaration
                       DEKALB   10480401   FREASE    MATHEW     BURL       4421   DUNHAVEN RD            ATLANTA   GA   30338        Oct 1 2020   FL
                       DEKALB   10712351   EMERSON DOUGLAS W               3121   ROBINSON AVE           SCOTTDALE GA   30079        Sep 1 2020   FL
                       DEKALB   12419478   DEMARCO ALEX         VITANZA    1521   BRIARVISTA WAY NE      ATLANTA   GA   30329        Oct 1 2020   WV
                       DEKALB   06561133   DAVIS     SHARMAINE L           238    BENTLEY PL             TUCKER    GA   30084-2177   Sep 1 2020   MD
                       DEKALB   08856138   GILLHAMER TAYLOR                1450   LA FRANCE S305         ATLANTA   GA   30307        Sep 1 2020   UT
                       DEKALB   04509316   HIGHTOWER REGINALD STEVEN       3800   FLAT SHOAL APT 6I      DECATUR   GA   30034        Oct 1 2020   MI
                       DEKALB   12180921   HUGGINS   SAMANTHA PATRECE SM2004      POTOMAC RD             ATLANTA   GA   30338        Dec 1 2019   AL
                       DEKALB   11443809   GUPTA     PREEYAL               70     PERIMETER APT 1221     ATLANTA   GA   30346        Oct 1 2020   FL
                       DEKALB   06803920   GURLEN    STEVEN     GRIGSBY    1905   WILLA WAY              DECATUR   GA   30032        Jun 1 2020   VA
                       DEKALB   05225775   GRAHAM    JENNIFER INGRAM       2164   PRESTWICK CT NE        BROOKHAVEGA    30319        Apr 1 2020   SC
                       DEKALB   06136429   HILL      JASON      LOMAR      2663   OAK LEAF PL SE         ATLANTA   GA   30316        Jun 1 2019   TN
                       DEKALB   12044965   LENAHAN   MEGHAN     FRANCES    2276   PERNOSHAL CT           ATLANTA   GA   30338        Oct 1 2020   PA
                       DEKALB   01741587   LANSING   LYNN       RENEE      1039   LENOX CRST NE          ATLANTA   GA   30324        Aug 1 2020   FL
                       DEKALB   03170372   LAY       MARTHA     L          2335   SPRINGSIDE WAY         DECATUR   GA   30032-6851   Sep 1 2020   NC
                       DEKALB   12089760   LAYCOCK   ROBERT     MICHAEL    2365   BRIARCREST TRL NE      ATLANTA   GA   30345        Aug 1 2020   IN
                       DEKALB   12197255   LAYCOCK   SARA       THERESE    2365   BRIARCREST TRL NE      ATLANTA   GA   30345        Aug 1 2020   IN
                       DEKALB   06218935   LEWIS     LA KYISHIA NICOLE     1947   PRESTON PARK PL        DECATUR   GA   30032        Apr 1 2020   NC
                       DEKALB   08359996   ROSE      ANDREW     THOMAS     2153   SECOND AVE             DECATUR   GA   30032        Sep 1 2020   WA
                       DEKALB   11605394   ROSE      CARTER     DRAKE      1168   OGLETHORPE AVE NE      ATLANTA   GA   30319        Mar 1 2020   FL
                       DEKALB   05462578   ROSE      CODI       L          319    GLEN WAY N UNIT 1459   ATLANTA   GA   30319        Feb 1 2018   SC
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 340 of 559




                                                                                        Page 139
                                                                                 GA NCOA Out of State


                       DEKALB   10583772   PARUNGAO CHRISTOPHEE           1957   TOWNSEND CT NE          ATLANTA   GA   30329        Sep 1 2020   CA
                       DEKALB   11438270   MALDONADOLAURA      MARIE      1955   TOWNSEND UNIT # 19      ATLANTA   GA   30329        Jun 1 2019   TX
                       DEKALB   08676446   LAWSON    BENJAMIN WILSE       1979   CHICKADEE WAY           ATLANTA   GA   30316        Sep 1 2020   NY
                       DEKALB   08879921   LAWSON    ELIJAH    J          5230   HOLLYFIELD DR           STONE MOU GA   30088        Oct 1 2018   AL
                       DEKALB   05133545   LAWSON    JESSICA   LYNN       4371   WINTERS CHUNIT 2814 ATLANTA       GA   30360-2750   Oct 1 2017   IN
                       DEKALB   02027977   LORD      JEANNE    MARIE      2614   STOLAND DR NE           ATLANTA   GA   30319        Oct 1 2020   IN
                       DEKALB   12517570   LORD      JOSEPHINE ELIZABETH 2614    STOLAND DR NE           ATLANTA   GA   30319        Oct 1 2020   IN
                       DEKALB   07702620   MALMS     JESSICA   CAROLINE 1        BROOKHAVEUNIT 303       ATLANTA   GA   30319-3059   Mar 1 2020   TX
                       DEKALB   10152072   MALONE    ANDRE     LOUIS      4310   CHARLESTON PL           DUNWOODY GA    30338        Jul 1 2019   TX
                       DEKALB   12306789   LUPIAN    MELISSA   NICHOLE TO 4000   DUNWOODY APT # 2216 ATLANTA       GA   30338        Jul 1 2020   CA
                       DEKALB   10780606   JONES     DANIEL    TYLER      5676   QUEENSBOROUGH DR        DUNWOODY GA    30338        Jul 1 2020   AL
                       DEKALB   07380506   JONES     DAVID     WAGNER     203    4TH AVE                 DECATUR   GA   30030        Mar 1 2020   NC
                       DEKALB   10890256   LISBONA   LAURA     ELIZABETH 150     WYMAN ST SE             ATLANTA   GA   30317        Apr 1 2018   MI
                       DEKALB   12059438   LISTER    PAUL                 1389   WALLACE WA85            ATLANTA   GA   30316        Jun 1 2020   CA
                       DEKALB   10080317   KIRSHENBAUCHEN                 5162   CORNERS DR              ATLANTA   GA   30338        Aug 1 2019   NY
                       DEKALB   08167724   MILLER    AISHA     CHANTA     1805   ROLLINGWOOD DR SE       ATLANTA   GA   30316        Jun 1 2018   CA
                       DEKALB   08370230   KENNEDY-KESHANIECE ANNE        2662   RAINBOW CREEK DR        DECATUR   GA   30034        Aug 1 2020   TX
                       DEKALB   01913682   KENNESON-AAILEEN               1804   ROSEWOOD RD             DECATUR   GA   30032        Aug 1 2019   NY
                       DEKALB   11301037   KENNESON-AANTHONY              1804   ROSEWOOD RD             DECATUR   GA   30032        Aug 1 2019   NY
                       DEKALB   06697428   KENT      ASHLEIGH JOY         192    WARREN ST NE            ATLANTA   GA   30317-1034   Jul 1 2017   TN
                       DEKALB   10328520   NAPIER    COURTNEY DANIELLE    3081   FLOWERS R DAPT E        ATLANTA   GA   30341        Apr 1 2019   VA
                       DEKALB   07289071   KAMPH     LINDA                1105   TOWN BLVD UNIT 1411     ATLANTA   GA   30319        Apr 1 2020   NY
                       DEKALB   07225698   KAMPH     RICHARD   W          1105   TOWN BLVD UNIT 1411     ATLANTA   GA   30319        Apr 1 2020   NY
                       DEKALB   12516615   MILLER    CHANCE    DOMINIC    3131   N DRUID HILLAPT 9210    DECATUR   GA   30033        Apr 1 2020   MI
                       DEKALB   08638748   KIRKSEY   ALEXIS    MONIQUE    3303   FLOWERS RDAPT Q         ATLANTA   GA   30341        Sep 1 2020   PA
                       DEKALB   08521873   OGUNSANMI AYORINDE BAMIDELE 2339      BRIAR KNOLL RD          LITHONIA  GA   30058-8390   Feb 1 2019   MD
                       DEKALB   08337671   O'NEIL    BOONE                510    COVENTRY RUNIT 15-C     DECATUR   GA   30030-5036   Oct 1 2019   DC




  Ex. 2 to Petition:
                       DEKALB   10535011   POLLITT   STEPHANIE LYNN       942    BRIARVISTA WAY NE       ATLANTA   GA   30329        Jul 1 2020   MD




Braynard Declaration
                       DEKALB   05306884   POMEROY THOMAS                 1412   VAN EPPS AVE SE         ATLANTA   GA   30316        Jun 1 2018   VA
                       DEKALB   07876455   POMPEY    BRIAN     ALLEN      2113   ASBURY SQ               ATLANTA   GA   30346        Aug 1 2020   SC
                       DEKALB   10434301   POMPEY    DENISHA   MILLER     2113   ASBURY SQ               ATLANTA   GA   30346        Aug 1 2020   SC
                       DEKALB   11064009   ROBINSON GERA       DENISE     6205   FIVE OAKS WAY           TUCKER    GA   30084        Aug 1 2017   PA
                       DEKALB   12400743   ROBINSON JORDAN     LINDSAY    216    HUTCHINSONUNIT B        ATLANTA   GA   30307        Oct 1 2020   MD
                       DEKALB   10628987   TETALI    SIENA     BHARATHI 231      COVENTRY RD             DECATUR   GA   30030        Aug 1 2020   WA
                       DEKALB   11442343   TEWODROS JONATHAN BELETE       1136   BRIARCLIFF APT 1        ATLANTA   GA   30306        Sep 1 2018   VA
                       DEKALB   12188617   RAMIREZ   EDGAR     BRANDEN 105       SYCAMORE P215A          DECATUR   GA   30030        Apr 1 2020   CA
                       DEKALB   02112671   STODDARD GERALD     M          5163   LAKESIDE DR             DORAVILLE GA   30360-1722   Aug 1 2020   UT
                       DEKALB   12855884   ROSENZWEI MAX       BENJAMIN 215      N CANDLER ST            DECATUR   GA   30030        Oct 1 2020   MA
                       DEKALB   03787339   STRAWS    NIKEYA    ANGUINETTE1225    ASHFORD CREEK PARK N ATLANTA      GA   30319-5057   Sep 1 2017   NY
                       DEKALB   12287953   TERVO     CAILEY    ANN        1138   ARLINGTON PKWY NE       ATLANTA   GA   30324        Oct 1 2020   IL
                       DEKALB   08328673   RIVERO    ROLANDO ALFREDO      540    KIRK RD                 DECATUR   GA   30030        Jul 1 2020   FL
                       DEKALB   11609058   RIVERS    DANNETTA LYNN        4257   SEBRING WALK            DECATUR   GA   30034        Sep 1 2020   SC
                       DEKALB   06905640   NGA       AMIR      NICHOLAS 1205     ARKWRIGHT PL SE         ATLANTA   GA   30317        Jan 1 2018   CA
                       DEKALB   06949408   NGA       BRYANNA   JON-PATRIC 1205   ARKWRIGHT PL SE         ATLANTA   GA   30317        Jan 1 2018   CA
                       DEKALB   11009283   ROSS      KIMBERLYN SHANICE    1850   COTILLION D UNIT # 1425 ATLANTA   GA   30338        Jan 1 2020   CA
                       DEKALB   06844489   ROYAL     AMELIA    RENEE      2430   DUNWOODY APT H          DUNWOODY GA    30338        Sep 1 2017   KS
                       DEKALB   03607120   MCCOY     ARNELL               5022   VILLAS TER              STONE MOU GA   30088        Apr 1 2019   IN
                       DEKALB   10801181   STEVENSON JOSHUA    DOMINIQUE 3103    WESLEY STONECREST C I LITHONIA    GA   30038        Mar 1 2017   SC
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 341 of 559




                                                                                       Page 140
                                                                                    GA NCOA Out of State


                       DEKALB    05327707   SCARPERO ANTONIO     MIGUEL     452     CLIFTON RD NE       ATLANTA     GA   30307        Oct 1 2020   CO
                       DEKALB    12170311   SOSA      JACQUELINE ANDREA     1514    SHERIDAN R APT 4107 ATLANTA     GA   30324        Oct 1 2020   FL
                       DEKALB    05017192   WALLER    TERETHIA R            2343    COVE LAKE WAY       LITHONIA    GA   30058-1809   Oct 1 2019   SC
                       DEKALB    06008700   WALLS     CHRISHAWN LATRICE     3061    DEL MONICO DR       DECATUR     GA   30032        May 1 2018   AR
                       DOUGHERTY10980708    LOFT      DYLAN      MICHAEL    2018    PEARL AVE           ALBANY      GA   31707        Sep 1 2019   FL
                       DEKALB    08501339   STEWART CHAZ         JAMARIS    306     ASHFORD PKWY        DUNWOODY GA      30338        Jul 1 2020   TN
                       DEKALB    11493411   STEWART IAN          JAMES      4011    ARBORWOOD LN        TUCKER      GA   30084        Jul 1 2020   HI
                       DEKALB    11107199   TRAN      DANNY                 1945    SAVOY DR APT # 5204 ATLANTA     GA   30341        Jun 1 2020   CA
                       DEKALB    08494379   WEINSTOCK SAMUEL     YEAGER     1790    HOMESTEAD AVE NE    ATLANTA     GA   30306-3136   Sep 1 2019   MA
                       DEKALB    10457872   SCHROEDE RTY         MALONE     3058    HATHAWAY CT         ATLANTA     GA   30341        Sep 1 2020   NY
                       DEKALB    03871551   STEWART SUSAN        S          4011    ARBORWOOD LN        TUCKER      GA   30084-5522   Jul 1 2020   HI
                       DEKALB    07385608   SCOBEL    PHILLIP    NORTON     2697    SKYLAND DR NE       ATLANTA     GA   30319-3644   Jun 1 2019   CA
                       DEKALB    11201247   SCOBEY    LEON                  1297    EMERALD AVE SE      ATLANTA     GA   30316        Nov 1 2019   OK
                       DEKALB    04536570   WENDT     KERRY      HIGGINS    2833    ROYAL PATH CT       DECATUR     GA   30030-4184   Sep 1 2020   NY
                       DEKALB    05304277   WESLEY    SHANE      R          4231    REDAN RD            STONE MOU GA     30083        Sep 1 2017   MI
                       DEKALB    10099189   PATEL     SONALI     GIRISH     15215   SKYLINE LN NE       ATLANTA     GA   30345        Jun 1 2020   NJ
                       DOUGHERTY04532736    MENGELKOCJERRY       GEORGE     3309    WILDFAIR RD         ALBANY      GA   31721-9368   Oct 1 2020   VA
                       DEKALB    06171275   MCGOWAN YMA                     5099    KING ARTHUR LN      ELLENWOO DGA     30294-6544   Aug 1 2018   CA
                       DEKALB    12235659   WHITE     RHEMA      FAITH      5304    WESLEY PROVIDENCE PKLITHONIA    GA   30038        Sep 1 2020   MD
                       DEKALB    02139873   WHITE     ROLAND     ALEXIS     3874    POPLAR CHASE CT     ELLENWOODGA      30294        Apr 1 2020   LA
                       DEKALB    10874133   PATEL     PARTH      MUKUND     153     WYMAN ST SE         ATLANTA     GA   30317        Jul 1 2019   MA
                       DOUGHERTY00017173    WEEKS     MILDRED    JOHNSON 1110       SAINT ANDREWS DR    ALBANY      GA   31707-5034   Sep 1 2018   VA
                       DEKALB    02065877   PATRONIS CONSTANTING            2272    FORESTGLADE DR      STONE MOU GA     30087-1320   Jun 1 2019   NC
                       DEKALB    10425151   PATT      RACHEL     CATHERINE 1813     CALIBRE WOODS DR NE ATLANTA     GA   30329        Aug 1 2019   OR
                       DEKALB    10742916   PATRICK   MARINA     MORROW     1203    GLEN WAY N 1203     ATLANTA     GA   30319        Dec 1 2016   NY
                       DEKALB    05125428   WADE      WALTER     PATRICK    2036    COBBLESTONE CIR NE  ATLANTA     GA   30319        Jan 1 2020   AR
                       DOUGHERTY01845911    MANRY     LAWRENCE EDWARD       1028    SUMMIT DR           ALBANY      GA   31707        Oct 1 2020   FL




  Ex. 2 to Petition:
                       DOUGHERTY06557311    WHITE     JANIYA     NATE'      308     GRANT PL APT G      ALBANY      GA   31701        Apr 1 2020   VA




Braynard Declaration
                       DOUGLAS 02705954     CARMACK WESLEY                  3655    KACI CT             DOUGLASVI LGA    30135        Mar 1 2019   AL
                       DOUGLAS 12095992     CRAFT     GRACE      MARIE      7787    GUSTY TRL           DOUGLASVILGA     30135        Oct 1 2020   MN
                       DOUGLAS 07342365     CRAFT     KAREN      MARIE      7787    GUSTY TRL           DOUGLASVILGA     30135-6566   Oct 1 2020   MN
                       DOUGLAS 02990334     CRAFT     LESLIE     J          3945    MASON CREEK RD      WINSTON     GA   30187-1560   Sep 1 2020   AL
                       DOUGLAS 07342424     CRAFT     RAYMOND S             7787    GUSTY TRL           DOUGLASVILGA     30135-6566   Oct 1 2020   MN
                       DOUGLAS 02966859     CRAFT     WILLIAM    MAX        3945    MASON CREEK RD      WINSTON     GA   30187        Sep 1 2020   AL
                       DEKALB    06810225   WRIGHT    LATOYA     PATRICE    3637    PLEASANTDAAPT E12   ATLANTA     GA   30340        Oct 1 2019   VA
                       DOUGHERTY05596341    WILLIAMS  CHRISTOPHENATHANIEL 222       RAINTREE DR         ALBANY      GA   31705-4212   Dec 1 2018   FL
                       DOUGHERTY01041530    WILLIAMS  CYNTHIA    THOMAS     1601    ORCHARD DR          ALBANY      GA   31707        Jul 1 2020   AL
                       DOUGHERTY11000958    WILLIAMS  DAVID      ALTON      4801    MILLBROOKE RD       ALBANY      GA   31721        Oct 1 2018   LA
                       EFFINGHAM 12548912   DIX       DOUGLAS HARLEY        339     HIGH BLUFF RD       RINCON      GA   31326        Apr 1 2020   MI
                       EMANUEL 12030794     SCARBORO ANNIE       NOEL       57      GROUSE LN           SWAINSBO R GA    30401        Jun 1 2020   UT
                       FAYETTE   01767496   SMITH     KIMBERLY DENNIS       137     ARDENLEE DR         PEACHTREE GA     30269        Oct 1 2017   FL
                       FAYETTE   06847785   RESNICK   LINDSEY    MARIE      289     HAMPTON RD          FAYETTEVILLGA    30215        Jul 1 2018   HI
                       EFFINGHAM 12664900   MORRISON DEVAN       RENEE      104     CLYDESDALE CT       GUYTON      GA   31312        May 1 2020   OH
                       DOUGLAS 08390663     MARTINEZ REGAN       HELMER     4415    LAMAR DR            DOUGLASVILGA     30134        Aug 1 2020   FL
                       DOUGLAS 05316592     MATHIS    CATRESHA ANN          605     VILLAS RIDGE DR     LITHIA SPRINGA   30122        Aug 1 2017   SC
                       FAYETTE   10588978   DYCE      KAREITH    DELANO ST C102     BANKS WAY CT        TYRONE      GA   30290        Oct 1 2020   CA
                       FAYETTE   11423095   DYESS     ASHLEIGH MIMMS        1133    TWIN BRIDGE LN      PEACHTREE GA     30269        Sep 1 2020   AL
                       FAYETTE   10174234   DYESS     CHELSEA    NOEL       1133    TWIN BRIDGE LN      PEACHTREE GA     30269        Sep 1 2020   AL
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 342 of 559




                                                                                          Page 141
                                                                                    GA NCOA Out of State


                       FAYETTE     12415486   REICHEL    JONATHAN ROBERT     126    SHADOWOOD LN         PEACHTREE GA      30269        Jul 1 2020   VA
                       FAYETTE     12415491   REICHEL    LAURA     ANN       126    SHADOWOOD LN         PEACHTREE GA      30269        Jul 1 2020   VA
                       DOUGLAS     07067399   MARBUTT    BARBARA   FAYE      6356   AMBER DR             DOUGLASVI LGA     30135-3322   Oct 1 2020   TX
                       DOUGLAS     02979108   MARIETTA THOMAS      GERARD    9263   BROOK CT             DOUGLASVILGA      30135-1245   Oct 1 2020   AL
                       DOUGLAS     08556986   LAMAR      JONATHAN MICHAEL H 1796    SILVERDALE LN        LITHIA SPRINGA    30122-2896   Feb 1 2020   KY
                       DOUGLAS     12308183   BROUSSARDALEX        CHRISTIAN 3916   S MARTIN WAY         LITHIA SPRI NGA   30122        Oct 1 2020   MD
                       FAYETTE     10631458   DAVIS      THERESA             430    HILLSDALE DR         FAYETTEVILLGA     30214        Jul 1 2020   CA
                       DOUGLAS     07299561   SAULSBERRYBRIAN      KEITH     5138   LAKECOVE CT          DOUGLASVI LGA     30135-7656   Jul 1 2020   VA
                       DOUGLAS     02559721   PHOENIX    LETECIA   NICOLE    2280   CHARLESTON PL        LITHIA SPRINGA    30122        Aug 1 2018   CA
                       DOUGLAS     02705194   PHOENIX    WILLIAM   ERIC      2280   CHARLESTON PL        LITHIA SPRINGA    30122        Aug 1 2018   CA
                       DOUGLAS     04934020   SCROGGY JOSHUA       WULFF     6275   SHALLOW CREEK LN     DOUGLASVILGA      30135        Jun 1 2017   SC
                       DOUGLAS     02200212   SEALY-LEON DAWN      RAE       3456   SPRING RIDGE DR      DOUGLASVI LGA     30135        Sep 1 2020   TX
                       FANNIN      12057109   COBB       MATTHEW JOSEPH      114    BROOKWOO APT 46      BLUE RIDGE GA     30513        Jul 1 2020   VA
                       DOUGLAS     08925479   SEXTON     TIFFANY   LAUREN    3760   LANDMARK DR          DOUGLASVILGA      30135        Oct 1 2020   AL
                       DOUGLAS     10532886   SHAPIRO    CHARLYNN MARIE      5031   LIBERTY RD           VILLA RICA GA     30180        Oct 1 2020   KY
                       DOUGLAS     10527257   SHAPIRO    DOUGLAS YORK        5031   LIBERTY RD           VILLA RICA GA     30180        Oct 1 2020   KY
                       FAYETTE     00087943   FLYNN      MARYJANE            77     SMOKERISE PT         PEACHTREE GA      30269        Jun 1 2017   VA
                       FAYETTE     04624477   FODY       EUGENE    JAMES     210    SCOTT BLVD           TYRONE       GA   30290        Oct 1 2020   AL
                       FAYETTE     04624496   FODY       RONICA    INGRAHAM 210     SCOTT BLVD           TYRONE       GA   30290-2513   Oct 1 2020   AL
                       FAYETTE     10146676   FORBES     EMILY     JORDAN    518    BARBERRY LN          PEACHTREE GA      30269        Aug 1 2020   MD
                       DOUGLAS     11004202   SWEENEY ESTEFANIA ESTHER ANG6821      LAUREL VIEW CT       DOUGLASVI LGA     30135        Aug 1 2020   AL
                       DOUGLAS     06098224   SWEEZY     LOY       BUFORD    3340   THORNERIDGE TRL      DOUGLASVILGA      30135        Jan 1 2020   KS
                       FAYETTE     08710402   JOHNSON SANDRA       LEE       120    NESMITH CT           PEACHTREE GA      30269        Sep 1 2020   ID
                       EFFINGHAM   10432545   HOLT       STEPHEN   ROBERT    502    COBBLESTONE CIR      BLOOMINGD GA      31302        Mar 1 2019   MS
                       FAYETTE     07132575   ALLEN      CHRISTOPHEFONZ      320    ANTEBELLUM WAY       FAYETTEVILLGA     30215        Feb 1 2019   UT
                       EFFINGHAM   08601155   GREEN      BRIANNA   MAE       428    SIR ARTHUR CT        GUYTON       GA   31312        Aug 1 2019   AZ
                       DOUGLAS     10754595   WALKER     WENDY     MECHELLE 6344    COOPER ST APT A      DOUGLASVILGA      30134        Dec 1 2019   TX




  Ex. 2 to Petition:
                       FANNIN      04590806   NORTON     ALLEN     MYRON     326    QUEEN RD             EPWORTH GA        30541-2651   May 1 2019   FL




Braynard Declaration
                       FANNIN      04590800   NORTON     CAROLYN   JOHNSON 326      QUEEN RD             EPWORTH GA        30541-2651   May 1 2019   FL
                       FANNIN      07257090   O'NEAL     ALBERT    GUINN     125    STONE LN             BLUE RIDGE GA     30513        Apr 1 2020   NC
                       FANNIN      10053320   O'NEILL    CATHERINE PATRICIA  130    BROADVIEW APT 315    BLUE RIDGE GA     30513        Jul 1 2020   FL
                       FANNIN      10857795   OWEN       BEVERLY   KAY       325    EMELIA RD            MORGANTONGA       30560        Jul 1 2020   NC
                       FANNIN      11027673   OWEN       JAMES     DURWOOD 325      EMELIA RD            MORGANTONGA       30560        Jul 1 2020   NC
                       FAYETTE     05122263   JOHNSON JOSEPH       ATWARD    140    TANA DR              FAYETTEVILLGA     30214        Aug 1 2020   MI
                       FAYETTE     10516555   JOHNSON LACIE        ERINNE    130    EVANS WAY            FAYETTEVILLGA     30215        Aug 1 2020   IL
                       FAYETTE     10136683   JOHNSON LUCAS        BAKER     120    NESMITH CT           PEACHTREE GA      30269        Sep 1 2020   ID
                       FAYETTE     06034841   SOLBERG    JOSEPH    RICHARD   111    CROWN CT             PEACHTREE GA      30269        Mar 1 2020   AL
                       DOUGLAS     02000256   STEVENSON KATHERINE J          3000   HIGHWAY 5 APT 1204   DOUGLASVI LGA     30135        Aug 1 2020   MS
                       FAYETTE     10493995   JASMINE    DARA      AFIYA     475    HILLSDALE DR         FAYETTEVILLGA     30214        Jul 1 2019   LA
                       FAYETTE     11601076   BENTS      ALAINA    MAE       130    COUCH CT             FAYETTEVILLGA     30214        Sep 1 2020   MN
                       FAYETTE     11966842   BENTS      JOSEPH              130    COUCH CT             FAYETTEVILLGA     30214        Oct 1 2020   MN
                       FAYETTE     10730511   WILLIAMS   EMMA      CAROLINE 810     CARNELLIAN LN        PEACHTREE GA      30269        Aug 1 2020   AL
                       ELBERT      00200749   HOWELL     JODY      LEE       311    E CHURCH ST          ELBERTON GA       30635        Dec 1 2019   SC
                       FAYETTE     10857946   NEWCOMB JEROD        CHAMBERS 150     NESMITH CT           PEACHTREE GA      30269        Oct 1 2020   KS
                       FAYETTE     10846405   NEWCOMB JESSICA      ANNE      150    NESMITH CT           PEACHTREE GA      30269        Oct 1 2020   KS
                       FLOYD       00169897   BOWEN      JOYCE     JONES     106    WARWICK WAY SE       ROME         GA   30161-3794   Aug 1 2020   AL
                       FORSYTH     06358311   CANOY      JUDY      LEE       4035   MONTGROVE GLN        CUMMING GA        30041        Sep 1 2020   TX
                       DOUGLAS     08106909   TERRY      MYRON     L         7970   HAWKS NEST TRL       LITHIA SPRINGA    30122        Jun 1 2020   PA
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 343 of 559




                                                                                          Page 142
                                                                                 GA NCOA Out of State


                       DOUGLAS   11352860   TERRY     NIKOLAS   MEKHAIL   7970   HAWKS NEST TRL       LITHIA SPRI NGA   30122        Jun 1 2020   PA
                       DOUGLAS   07546806   TERRY     TASHA     LASHAE    7970   HAWKS NEST TRL       LITHIA SPRINGA    30122-7819   Jun 1 2020   PA
                       FAYETTE   12410190   WILLIAMS  LYDA      GRACE     810    CARNELLIAN LN        PEACHTREE GA      30269        Aug 1 2020   AL
                       FAYETTE   04323332   WILLIAMS  MICHAEL   LUTHER    810    CARNELLIAN LN        PEACHTREE GA      30269-6925   Aug 1 2020   AL
                       FAYETTE   12890250   NELSON    ANALISE             110    MONTEREY DR          PEACHTREE GA      30269        Jun 1 2020   CT
                       FANNIN    12500042   CASTO     LARRY     LEE       330    EAST SECOND ST       BLUE RIDGE GA     30513        Oct 1 2020   FL
                       DOUGLAS   10121815   TENNEY    RACHAEL   MARIE     8061   SWEETWATER DR        DOUGLASVILGA      30135        Jan 1 2020   TX
                       FAYETTE   12241268   WINNEK    CHRISTOPHEJAMES     4201   MERRICK DRAPT 4201   PEACHTREE GA      30269        Oct 1 2020   NY
                       FAYETTE   06904606   WISE      GREGORY             254    KITE LAKE RD         FAYETTEVILLGA     30214        Oct 1 2019   TX
                       FAYETTE   03001217   WITHERSPO CHERYL    L         106    N MEADE DR           PEACHTREE GA      30269        Aug 1 2020   PA
                       FAYETTE   08284530   WELLS     ROBERT              93     FERNWOOD DR          FAYETTEVILLGA     30214-3913   Jul 1 2020   TX
                       FORSYTH   03583534   BAUMGARTNALLYN      DALE      3225   FOREST CIR           CUMMING GA        30041        Jul 1 2019   TN
                       FORSYTH   12082405   BAUTISTA HECTOR     RAMON     720    STREAMVIEW WAY       ALPHARETT AGA     30004        Jan 1 2020   MS
                       FAYETTE   08263522   BROWN     DARNELL   WILSON    320    HILLSDALE DR         FAYETTEVILLGA     30214        Jan 1 2020   TN
                       FAYETTE   10511438   BROWN     GISELE    MARIE     221    BARBERRY LN          PEACHTREE GA      30269        Jul 1 2020   NC
                       FAYETTE   11722500   VILLA     ROGELIO             151    TERRANE RDG          PEACHTREE GA      30269        Nov 1 2019   NV
                       FAYETTE   11721262   VILLA     VERONICA            151    TERRANE RDG          PEACHTREE GA      30269        Nov 1 2019   NV
                       FORSYTH   03848844   BROWN     DAVID     CARLETON 5760    LAUREL OAK DR        SUWANEE GA        30024        Aug 1 2020   FL
                       FAYETTE   06318853   RAJJOUB   TAMMAM    BASSET    220    WOODCREEK LN         FAYETTEVILLGA     30215        Jul 1 2020   NC
                       FLOYD     08807307   MCALISTER JASON     REED      8      WENTWORTH PL NW      ROME         GA   30165        Aug 1 2020   VT
                       FLOYD     06442068   JACKSON   JAMIE     OSBORNE 209      SADDLE MOUNTAIN RD SEROME         GA   30161-6831   Feb 1 2020   SC
                       FORSYTH   10059463   GRIFFIN   ELAINE    RENAE     5470   BRIDLE DR            CUMMING GA        30028        Feb 1 2020   MD
                       FORSYTH   05539280   GRIMM     GREGORY             7250   PARK FOREST CT       CUMMING GA        30041        Jul 1 2020   TN
                       FAYETTE   12269489   RODRIGUEZ BRITTNEY            285    LAKEPOINT LN         FAYETTEVILLGA     30215        Jul 1 2020   FL
                       FAYETTE   02942000   RODRIGUEZ PAULA     MCNEAL    285    LAKEPOINT LN         FAYETTEVILLGA     30215        Jul 1 2020   FL
                       FAYETTE   12265929   RODRIGUEZ THOMAS              285    LAKEPOINT LN         FAYETTEVILLGA     30215        Jul 1 2020   FL
                       FAYETTE   00119364   ROGERS    JOLENE    ZIEGLER   201    PLAID CT             PEACHTREE GA      30269        Oct 1 2020   FL




  Ex. 2 to Petition:
                       FLOYD     07259357   HARRIS    JOHN      MICHAEL   34     HUNTINGTON RD SW     ROME         GA   30165        Sep 1 2020   FL




Braynard Declaration
                       FLOYD     10006380   HARRIS    ROBERT    DANIEL    8153   ALABAMA HWY SW       ROME         GA   30165        Dec 1 2019   NC
                       FLOYD     00999291   HARRIS    TAMARA    DIANE     8153   ALABAMA HWY SW       ROME         GA   30165        Dec 1 2019   NC
                       FORSYTH   10135191   DUNWOODIEJOY        M         1665   OAK FARM D APT 7202  ALPHARETTAGA      30005        Sep 1 2020   MI
                       FORSYTH   11662484   DUNWOODIERAEGAN     ARBOR     1665   OAK FARM D APT 7202  ALPHARETTAGA      30005        Sep 1 2020   MI
                       FORSYTH   11980370   DUNWOODIEWILLIAM    ALEXANDER 1665   OAK FARM D APT 7202  ALPHARETTAGA      30005        Sep 1 2020   MI
                       FORSYTH   10794233   DURAN     SIERRA    NICOLE    5740   VINYARD LN           CUMMING GA        30041        Jul 1 2018   WI
                       FORSYTH   10442670   DUVIC     MORGAN    AMELIA    5525   WEDDINGTON DR        CUMMING GA        30040        Sep 1 2020   AL
                       FORSYTH   10159381   HORTON    ALLISON   NICOLE    7415   SHADBURN FERRY RD    CUMMING GA        30041        Mar 1 2020   TX
                       FORSYTH   10423169   MULLINS   HEATHER   ANN       2180   RED BARN CT          CUMMING GA        30040        Sep 1 2020   AL
                       FORSYTH   07099544   NEVELOS   ERNEST    ANDREW    1695   LALEIAH DR           CUMMING GA        30041        Oct 1 2020   FL
                       FORSYTH   07099539   NEVELOS   RACHEL    CASSADY   1695   LALEIAH DR           CUMMING GA        30041        Oct 1 2020   FL
                       FORSYTH   12721646   SERRANO DEBRA                 2475   IVEY OAKS RD         CUMMING GA        30041        Aug 1 2020   CA
                       FORSYTH   05071463   BURKS     JAMES     L         7155   BERRY PATCH DR       CUMMING GA        30040        Oct 1 2020   OH
                       FORSYTH   07205915   SANCHEZ   MELANY    CRYSTINA 2830    WINCHESTER DR        CUMMING GA        30041        Jul 1 2020   VA
                       FORSYTH   02437322   MENG      DENISE    SEAL      3200   RIM COVE DRAPT 186   CUMMING GA        30041        Aug 1 2020   NC
                       FORSYTH   11653846   RADASZEWSMATTHEW DAVID        7170   BERRY PATCH DR       CUMMING GA        30040        Jun 1 2020   NC
                       FORSYTH   12119093   MORRIS    KENT      WILLARD   8360   AINSWORTH DR         CUMMING GA        30041        Nov 1 2019   MI
                       FORSYTH   00327676   PAPINEAU SUSAN      MARY      7055   PARRISH WAY          CUMMING GA        30040        Sep 1 2020   SC
                       FORSYTH   07452679   STAM      RICHARD   SCOTT     7935   WYNFIELD DR          CUMMING GA        30040        Jun 1 2020   OR
                       FORSYTH   11908319   RIVERA    ALYSSA    KATHLEEN 1800    VALLEY LN            CUMMING GA        30040        Aug 1 2020   OH
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 344 of 559




                                                                                       Page 143
                                                                                  GA NCOA Out of State


                       FULTON     10543555   ASBELL     MORGAN   ELIZABETH 605    TURBRIDGE CT         ALPHARETT AGA   30022        Sep 1 2020   FL
                       FULTON     11720385   ASBELL     SHELBY   GRACE     605    TURBRIDGE CT         ALPHARETTAGA    30022        Sep 1 2020   FL
                       FULTON     01002187   BAGGETT    JEFFERY  GURSHEN 2230     CHESHIRE B UNIT 407  ATLANTA    GA   30324        Sep 1 2020   FL
                       FORSYTH    06702733   WALLACE    LAWRENCE MITCHELL 7345    POLO HL              CUMMING GA      30040        Feb 1 2019   WI
                       FORSYTH    06710638   WALLACE    PATTI    DODD      7345   POLO HL              CUMMING GA      30040        Feb 1 2019   WI
                       FULTON     11736146   ALVAREZ    KENNY    E         626    CITYSCAPE PBLDG1     ATLANTA    GA   30308        Apr 1 2019   MI
                       FULTON     10388468   ALVAREZ-SA ESAI     A         109    QUINN WAY            MILTON     GA   30004        Oct 1 2020   FL
                       FULTON     08887242   ALESI      GINA     NICOLE    915    W PEACHTR UNIT 12105 ATLANTA    GA   30308        Jul 1 2019   NJ
                       FULTON     11462274   ALEXANDER ANGELLA   VANDERWIE 195    14TH ST NE PH 405    ATLANTA    GA   30309        Oct 1 2018   IL
                       FULTON     10987502   ALEXANDER CYNTHIA   ROSE      7474   ST DAVID ST          FAIRBURN GA     30213        Oct 1 2020   OH
                       FORSYTH    10421333   WEBER      ERIKA    M         610    RIVER MIST DR        SUWANEE GA      30024        Mar 1 2020   CA
                       FORSYTH    12269529   WEBER      GRACEEANNO'DONNELL 610    RIVER MIST DR        SUWANEE GA      30024        Mar 1 2020   CA
                       FORSYTH    11865430   WEBER      HUNTER   JOHN      610    RIVER MIST DR        SUWANEE GA      30024        Mar 1 2020   CA
                       FORSYTH    10421334   WEBER      JOSEPH   PATRICK   610    RIVER MIST DR        SUWANEE GA      30024        Mar 1 2020   CA
                       FULTON     11375561   AHUJA      RAHOUL             785    PONCE DE L APT 6     ATLANTA    GA   30306        Jul 1 2020   SC
                       FRANKLIN   00359944   GRIFFIN    CAROLE   SUE       245    COOK ST              ROYSTON GA      30662        Jun 1 2020   FL
                       FULTON     07618030   BLAKE      JAMES    BROOKE    794    RALPH MCGI UNIT 10   ATLANTA    GA   30312        Jul 1 2020   PA
                       FULTON     03408336   BLAKE      KIMBERLY L         1955   LA DAWN LN APT D1    ATLANTA    GA   30318        Sep 1 2020   NC
                       FULTON     10943348   ANDREE     BAILEY   MARIE     5665   OXBOROUGH WAY        ALPHARETT AGA   30005        Jul 1 2020   NY
                       FULTON     10442560   ANDRESS BRADLEY     MAX       344    BROWNSTONES CIR NE ATLANTA      GA   30312        Nov 1 2019   IN
                       FULTON     11665938   ANDREWS AJA                   6947   ROSWELL RDAPT I      ATLANTA    GA   30328        Mar 1 2020   PA
                       FULTON     12443457   BLACK      SOFIA    GRACE     3064   WATSONS BND          ALPHARETT AGA   30004        Aug 1 2020   NJ
                       FULTON     02633302   BLACKBURN RODNEY    WILLIS    2165   RUGBY AVE UNIT 425   COLLEGE PAGA    30337        Oct 1 2019   AL
                       FULTON     10534245   BROWN      CAROLYN  ADELE     1075   PEACHTREE UNIT A401 ATLANTA     GA   30309        Sep 1 2020   CA
                       FULTON     07637453   BROWN      CHANDRA DENISE     347    8TH ST NE APT 4      ATLANTA    GA   30309-5302   Apr 1 2020   MI
                       FULTON     08638138   BEECH      DERRICK  JEROME    7080   CANONBURY PL NW      SANDY SPRI GA   30328        Nov 1 2018   HI
                       FULTON     11311314   ATKINS     TAMEKA   JAMESHA   2210   SULLIVAN RDAPT 2-20  COLLEGE PAGA    30337        Sep 1 2018   NC




  Ex. 2 to Petition:
                       FULTON     03542096   ATKINS     TAMICA   PARKER    417    DEERFIELD PT         ALPHARETTAGA    30004        May 1 2020   AL




Braynard Declaration
                       FULTON     06105907   CALHOUN VALERIE     TRABER    1258   AVONDALE AVE SE      ATLANTA    GA   30312        Jun 1 2020   SC
                       FULTON     11474069   BONUSO     JENNIFER LYNN      1001   EDISON GARDEN NE     ATLANTA    GA   30324        May 1 2020   IL
                       FULTON     11458287   BONUSO     PATRICK  THOMAS    1001   EDISON GARDEN NE     ATLANTA    GA   30324        May 1 2020   IL
                       FULTON     11027620   FRASSRAND JOYCE     MCDANIEL 9104    SUMMERWOOD LN        ALPHARETT AGA   30005        Aug 1 2020   TN
                       FULTON     07414175   FRASSRAND MCDANIEL XAVIER     9104   SUMMERWOOD LN        ALPHARETT AGA   30005        Aug 1 2020   TN
                       FULTON     12139349   CRENSHAW OLIVIA     PEACH     880    GLENWOOD UNIT 3272   ATLANTA    GA   30316        Sep 1 2020   SC
                       FULTON     08775654   EISFELDER JOSEPH    TAYLOR    371    CHAMPIONS DR         FAIRBURN GA     30213        Sep 1 2020   MN
                       FULTON     07662246   COLE       ALEXIS   WILSON    450    PIEDMONT A APT 2112  ATLANTA    GA   30308        Aug 1 2019   FL
                       FULTON     10295353   COLE       CLAIRE   PATRICA   1101   COLLIER RD APT J4    ATLANTA    GA   30318        Sep 1 2020   IL
                       FULTON     01925566   COLE       CULLEN   BARKLEY   2506   LUMPKIN ST           EAST POINT GA   30344        Oct 1 2020   NV
                       FULTON     12431703   CADDELL    KENSEY   MARIE     449    KINGSPOINT LN        ROSWELL GA      30076        Aug 1 2020   TN
                       FULTON     02359418   CASSIDY    ANGELA   D         2596   FORREST WAY NE       ATLANTA    GA   30305-3772   Oct 1 2020   TN
                       FULTON     02394379   CASSIDY    CHARLES  M         2596   FORREST WAY NE       ATLANTA    GA   30305-3772   Oct 1 2020   TN
                       FULTON     04986782   BERES      KATHLEEN MARIE     5380   CAMERON FOREST PKW YALPHARETTAGA     30022        Oct 1 2020   SC
                       FULTON     02565397   BERES      LARRY    F         5380   CAMERON FOREST PKWYALPHARETTAGA      30022-6033   Oct 1 2020   SC
                       FULTON     10852016   BERFIELD JILLIAN    BETH      6205   CHASTAIN DR NE       ATLANTA    GA   30342        Aug 1 2020   MO
                       FULTON     10524821   BISHOP     LAURA    SUZANNE   465    MEMORIAL DUNIT 620   ATLANTA    GA   30312        Oct 1 2020   FL
                       FULTON     10703912   BARNWELL TIANA      SYMONE    142    NEWRY DR             ATLANTA    GA   30349        Jun 1 2019   TX
                       FULTON     06763465   BARR       BRANDON THOMAS     653    BONAVENTU APT 5      ATLANTA    GA   30306        Sep 1 2020   CA
                       FULTON     11815160   BHATNAGAR VISHAL              470    16TH ST NW APT 3013  ATLANTA    GA   30363        Jul 1 2019   OH
                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 345 of 559




                                                                                        Page 144
                                                                                    GA NCOA Out of State


                       FULTON     12302244   BERG       REAGAN    CHRISTINE D779    SAINT CHAR APT # 4     ATLANTA    GA   30306        Jun 1 2020   CA
                       FULTON     12345929   BAKER      JUSTIN    DANIEL     390    STOVALL ST UNIT 3202   ATLANTA    GA   30316        Feb 1 2020   CA
                       FULTON     12496173   DE LA FUENTRAFAEL               782    PEACHTREE APT 628      ATLANTA    GA   30308        May 1 2020   FL
                       FULTON     04712567   BYRD       CAROL                1379   BRYAN AVE              EAST POINT GA   30344-2674   Sep 1 2019   IL
                       FULTON     08881160   DEAVER     JANE      MEREDITH 500      PUTTERS CT             ALPHARETT AGA   30022        Oct 1 2020   FL
                       FULTON     03316020   DEAVER     JOHN      FREDERICK 500     PUTTERS CT             ALPHARETTAGA    30022-5367   Oct 1 2020   FL
                       FULTON     02624534   COURTNEY PAMELA      T          405    BROOKFORD CT SW        ATLANTA    GA   30331-3875   Apr 1 2020   LA
                       FULTON     02673923   COURTNEY SHELIA      ANN        405    BROOKFORD CT SW        ATLANTA    GA   30331        Apr 1 2020   LA
                       FULTON     07526823   COUTO      AUGUSTO A            2115   FAIRBURN RD SW         ATLANTA    GA   30331        Oct 1 2020   VA
                       FULTON     06709359   COUTO      EMMEE     B          2115   FAIRBURN RD SW         ATLANTA    GA   30331        Oct 1 2020   VA
                       FULTON     11632192   DEMKOWICZ ERIC                  641    NORTH AVE APT # 1321   ATLANTA    GA   30308        Apr 1 2020   FL
                       FULTON     07722316   DEMOUY     RANDALL   MARK       900    JOSEPH E LOAPT # 413   ATLANTA    GA   30318        Sep 1 2020   TX
                       FULTON     02537152   DEMPSEY KAY          I          1063   W PACES FERRY RD NW    ATLANTA    GA   30327-2653   Sep 1 2020   SC
                       FULTON     12145773   CASTRO     DIANA     MARCELA    660    RALPH MCGI APT 2504    ATLANTA    GA   30312        Jun 1 2020   NY
                       FULTON     10401661   CASTRO     LEON      ROMAN      7950   HIGHLAND BLF NE        SANDY SPRI GA   30328        Oct 1 2020   FL
                       FULTON     08656129   CONSTANT CANDICE     ALFREDA    433    HIGHLAND A APT 1257    ATLANTA    GA   30312        Sep 1 2020   OH
                       FULTON     10440133   CONTI      APRIL     SISSON     270    17TH ST NW UNIT 1210   ATLANTA    GA   30363        Oct 1 2020   NV
                       FULTON     02855462   CONTI      SALVATORE JOSEPH     270    17TH ST NW APT 1210    ATLANTA    GA   30363        Oct 1 2020   NV
                       FULTON     07677606   CLARK      LAURA     LYNN       2000   W CAVENDISH CT         ALPHARETT AGA   30022-7121   Oct 1 2020   FL
                       FULTON     10719904   HACKLER    MATTHEW JONATHAN 1101       JUNIPER ST APT 1521    ATLANTA    GA   30309        May 1 2020   OR
                       COLUMBIA   12662609   GILES      BLAIR     KATHERINE 4060    STOWE DR               GROVETOWNGA     30813        Apr 1 2020   VA
                       COLUMBIA   11684625   GILES      ELLIOTT   EDWIN      995    WATERMARK DR           EVANS      GA   30809        Feb 1 2020   VA
                       COLUMBIA   10384321   WEATHERS GEORGIA     LEE        3278   WHITE TIGER RD         APPLING    GA   30802        Oct 1 2018   SC
                       COLUMBIA   08133320   WEAVER     CHAD      EDWARD     4173   BRIDLEWOOD TRL         EVANS      GA   30809        Jun 1 2017   PA
                       COLUMBIA   11262875   DAVIS      IRA       MAURICE    121    BROADLEAF TRL          GROVETOWNGA     30813        Jul 1 2020   AE
                       COLUMBIA   03775508   DAVIS      JOHN      THOMAS     4634   DEVER DR               MARTINEZ GA     30907        Sep 1 2020   FL
                       COLUMBIA   07897966   UGENYI     CHUKWUMA V           245    TULIP DR               EVANS      GA   30809        Jul 1 2020   KS




  Ex. 2 to Petition:
                       COLUMBIA   11773689   SHEARER    ALEXANDER BRUCE      622    BRIER CRST             EVANS      GA   30809        Feb 1 2020   MA




Braynard Declaration
                       COLUMBIA   11793890   GIVENS     JAMEILA   KINDAMA    200    SWINTON POND RD        GROVETOWNGA     30813        Sep 1 2020   AZ
                       COLUMBIA   07867571   GIVENS     JAMIEL    BYRON      200    SWINTON POND RD        GROVETOWNGA     30813        Sep 1 2020   AZ
                       COLUMBIA   10334182   GOAD       HOPE      DANA       4707   DURHAM RD              GROVETOWNGA     30813        Feb 1 2020   AE
                       COLUMBIA   07292586   VELEZ      JANINA    BOZENA     724    CANNOCK LOOP           GROVETOWNGA     30813-3965   Jan 1 2020   MD
                       COLUMBIA   10532270   WILLIS     TONI      NICOLE     3401   GROVE LANDING CIR      GROVETOWNGA     30813        Oct 1 2017   HI
                       COLUMBIA   11878554   WILSON     DERICK               463    MARBLE FALLS           GROVETOWNGA     30813        Apr 1 2020   LA
                       COLUMBIA   12660160   ROSS       ANDRE     LAMONT     1403   HIGHWOODS PASS         GROVETOWNGA     30813        Aug 1 2019   NC
                       COLUMBIA   01444845   WELLS      LEROY     L          716    LAKESIDE LANDING CT    EVANS      GA   30809        Aug 1 2020   SC
                       COLUMBIA   12592828   TOVAR      ALBERTO   ANTONIO    5240   TILTON DR              EVANS      GA   30809        May 1 2020   MD
                       COWETA     06321020   MUTSCHLER GARY       GEORGE     26     W SHORE CT             NEWNAN     GA   30263        Aug 1 2020   PA
                       COWETA     06004269   MUTSCHLER SUZANNE    MAE        26     W SHORE CT             NEWNAN     GA   30263        Aug 1 2020   PA
                       COWETA     11665867   MYERS      BRYAN     ANTHONY 72        MONTROSE LN            SHARPSBU R GA   30277        Jan 1 2020   TX
                       COWETA     11916017   WESTENKIRCAARON      GREGORY 301       WHISPER CREEK DR       SENOIA     GA   30276        Feb 1 2020   WA
                       COWETA     08172030   CARTER     CHELSEA   MORGAN     35     TROON TRL              NEWNAN     GA   30265-2082   Jun 1 2018   FL
                       COWETA     04190475   CARTER     JOBIE     LYNN       257    E BROAD ST APT H214    NEWNAN     GA   30263        Sep 1 2019   AL
                       COWETA     06445103   PURVIS     CALEB     BLAKE      50     PINE CRES              NEWNAN     GA   30265        Jun 1 2020   FL
                       COWETA     08284016   PURVIS     VICTORIA  MONIQUE    50     PINE CRES              NEWNAN     GA   30265        Jun 1 2020   FL
                       COLUMBIA   10582450   LOFTON     LAKELA    CHERISE    4227   AERIE CIR              EVANS      GA   30809        Oct 1 2020   VA
                       FAYETTE    12491464   PRIER      JAXAN     DAVID      123    WESTBERRY ST           PEACHTREE GA    30269        Oct 1 2020   CA
                       COWETA     01300819   BOWEN BICKBEVERLY    JO         360    BROOKSTONE CRST        NEWNAN     GA   30265        Sep 1 2020   NC
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 346 of 559




                                                                                          Page 145
                                                                                  GA NCOA Out of State


                       COWETA    06015579   SCHNAKE GARRY        PHILLIP   66     IVY TRACE BLVD         NEWNAN     GA   30265-2229   May 1 2020   FL
                       COWETA    10441331   PUERTA DEL MONICA              25     JIM BULLARD PL         NEWNAN     GA   30265        Oct 1 2017   LA
                       COWETA    10187203   PUGH       DERIAN    ANGELL    11     STONEBRIDGE BLVD       NEWNAN     GA   30265        Jul 1 2020   AL
                       COWETA    08912663   PUGLIESE ANGELO      VITO      245    INLAND CIR             NEWNAN     GA   30263        Sep 1 2020   FL
                       COWETA    10027666   PUGLIESE BARBARA     HAMMOND 245      INLAND CIR             NEWNAN     GA   30263        Sep 1 2020   FL
                       COWETA    08121195   OTTINGER KAYLIN      MARIE     317    NIXON RD               SENOIA     GA   30276        Jul 1 2019   LA
                       COWETA    08607741   OWEN       ALISON    NICOLE    161    YORKSHIRE PL           NEWNAN     GA   30265        Aug 1 2017   TN
                       COWETA    12295262   OWENS      KRISTIN   ELIZABETH 195    GRACIE GARDENS CT      NEWNAN     GA   30263        Jul 1 2020   WA
                       COWETA    02813251   JULIAN     FRANK     C         260    MOSSY HOLW             NEWNAN     GA   30265-3831   Aug 1 2020   AL
                       DEKALB    10621297   BOYAROVSK ERIN       BAILEY    5109   VERNON RIDGE DR        ATLANTA    GA   30338        Jul 1 2020   FL
                       DEKALB    10232942   BOYCE      BYRON               2859   LAGUNA DR              DECATUR    GA   30032        Sep 1 2018   IN
                       COWETA    08301910   LONGINO    WILLIAM   THOMAS    2050   NEWNAN CR APT 6212     NEWNAN     GA   30265        May 1 2020   FL
                       COWETA    12412682   MENJIVAR CINDY       ELIZABETH 82     2ND AVE                NEWNAN     GA   30263        Sep 1 2020   AR
                       DEKALB    08356249   BALL       JASON     HARLEY    3113   LENOX PARK CIR NE      ATLANTA    GA   30319        Oct 1 2020   TX
                       COWETA    12482330   MANNING    KAILYN    MARIE     45     BRIDLE WALK TRL        SHARPSBU R GA   30277        Aug 1 2020   NC
                       DECATUR   10958952   BURKE      MEIA                135    COUNTRY CLUB RD        BAINBRIDGE GA   39819        Sep 1 2020   NC
                       COWETA    08622584   GULLEDGE CRYSTIN     NASH      125    AUSTIN WOODS DR        SENOIA     GA   30276        Sep 1 2020   AL
                       COWETA    11436884   GULLEDGE DAVID       GARRISON 125     AUSTIN WOODS DR        SENOIA     GA   30276        Sep 1 2020   AL
                       COWETA    11816349   HIGGS      JACKLYN             15     WOODLAND DR            NEWNAN     GA   30263        Sep 1 2020   FL
                       COWETA    08489450   HEMSLEY    ALISON    JEAN      200    KRIPPLE KREEK DR       SHARPSBUR GA    30277        Jun 1 2019   FL
                       COWETA    08853357   HENDERSONCLAIRE      MACHOLD 31       ARCHER CT              NEWNAN     GA   30265-2027   Jul 1 2019   DC
                       COWETA    11866247   HENDERSONDANIEL      ADAM      99     HUNTERIAN PL           NEWNAN     GA   30265        Jul 1 2020   FL
                       COWETA    08629949   MALCOM     DANIEL    JASON     245    WIDGEON DR             NEWNAN     GA   30263        Jul 1 2020   WY
                       DEKALB    10200186   BANISTER MARY-CHELSE           964    STOKESWOOD AVE SE      ATLANTA    GA   30316        Sep 1 2020   SC
                       DAWSON    12016601   CAIN       KATHY     MICHELLE 3586    WAR HILL PARK RD       DAWSONVILLGA    30534        Jun 1 2020   MI
                       DEKALB    10483419   CONKLE     JOEL                754    SCOTT CIR              DECATUR    GA   30033        Jan 1 2020   OR
                       DEKALB    06908740   CONLEY     JESSICA   TENCZA    3120   ROCKAWAY RD            ATLANTA    GA   30341        Sep 1 2019   AE




  Ex. 2 to Petition:
                       DEKALB    03490021   CONLEY     RICHARD   G         3120   ROCKAWAY RD            ATLANTA    GA   30341        Sep 1 2019   AE




Braynard Declaration
                       DEKALB    07248769   COOPER     HANNAH              706    E PONCE DE LEON AVE    DECATUR    GA   30030        Jun 1 2020   NY
                       DEKALB    07161244   BLANTON    KIMBERLY LAURYN     2104   VICTORIA PL            LITHONIA   GA   30058        Dec 1 2017   CO
                       DEKALB    12231504   BLAZEK     GREGORY THOMAS      1503   N DECATUR APT # 2      ATLANTA    GA   30307        Jul 1 2020   ID
                       DECATUR   10565924   CRUM       MALLORY   DIANNA    847    FACEVILLE ATTAPULGUS   ATTAPULGUSGA    39815        Feb 1 2020   AL
                       DECATUR   08001633   LAMB       WILLIE    DEMETRIUS 700    S BOULEVARD DR         BAINBRIDGE GA   39819-4802   Jun 1 2020   FL
                       DECATUR   05338362   LEWIS      RICHARD   EDWARD    1608   CULBRETH ST            BAINBRIDGE GA   39819-5160   May 1 2020   FL
                       DECATUR   05529353   LEWIS      VICKY     LYNNE     1608   CULBRETH ST            BAINBRIDGE GA   39819-5160   May 1 2020   FL
                       DECATUR   06545252   LINDLEY    KATHARINE PEARSON 936      E COLLEGE ST           BAINBRIDGE GA   39819        Aug 1 2019   AL
                       DECATUR   06084106   ELMORE     MELISSA   LEIGH     114    MARTIN SCHOOL RD       BAINBRIDGE GA   39817-8229   Oct 1 2020   AL
                       DECATUR   05499842   ELMORE     RICHARD   LEE       114    MARTIN SCHOOL RD       BAINBRIDGE GA   39817        Oct 1 2020   AL
                       DEKALB    08102692   COLLINS    LASHONDA K          227    PLEASANTDALE XING      DORAVILLE GA    30340        Mar 1 2017   CA
                       DEKALB    01889180   BANKS      SUSEEN    GRAHAM    4746   CAMBRIDGE DR           DUNWOODY GA     30338        Sep 1 2020   NC
                       DAWSON    07690966   JACKSON    GAIL      LYNNE     297    GUNIER CIR             DAWSONVILLGA    30534        Oct 1 2020   TX
                       DEKALB    01897266   BISHOP     EMILY     JOANNE    3238   RAYMOND DR             DORAVILLE GA    30340-1829   Jul 1 2020   FL
                       DEKALB    06596404   AUSTIN     ASHLEY    VICTORIA  3098   LADOVIE PL NE          ATLANTA    GA   30345        Jun 1 2018   WA
                       DEKALB    07659874   AUSTIN     GARRETT   WESLEY    1187   MANSFIELD AUNIT 3      ATLANTA    GA   30307        Aug 1 2020   DC
                       DEKALB    10721912   CALDWELL ANDRESHE'A            827    BROOKHAVEN WAY NE      ATLANTA    GA   30319        Aug 1 2017   AL
                       DEKALB    04158829   CALDWELL MARSHA      RENEE     406    RESERVE CT             DECATUR    GA   30033        Oct 1 2019   TX
                       DEKALB    11919111   AYELE      TEWODEROSMULUYE     80     WHITEFOORD AVE NE      ATLANTA    GA   30307        Sep 1 2020   NJ
                       DEKALB    12637857   AYERS      AMY       ALEXANDRA 116    TOWSON LN APT # K      STONE MOU GA    30083        Oct 1 2020   TX
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 347 of 559




                                                                                        Page 146
                                                                                   GA NCOA Out of State


                       DEKALB   12149782   AYLESWORT PARKER       DONOVAN 2613     ELKHORN DR             DECATUR   GA   30034        Sep 1 2020   MO
                       DEKALB   08492331   GEORGE     KIMBERLY    JEANNE    1847   BRAGG ST               ATLANTA   GA   30341-4813   Apr 1 2020   FL
                       DEKALB   06918649   GEORGE     LILA        VENICESESA1336   ALVERADO WAY           DECATUR   GA   30032        Oct 1 2020   LA
                       DEKALB   05839503   CAPLAN     LAUREN      ELIZABETH 2913   ROCKCLIFF RD SE        ATLANTA   GA   30316        Apr 1 2020   CA
                       DEKALB   06561807   CAPLAN     ZACHARY     JOSEPH    2913   ROCKCLIFF RD SE        ATLANTA   GA   30316        Apr 1 2020   CA
                       DEKALB   10938766   BROWN      MICHELLE    DORIS     2610   N HILL PKWY            ATLANTA   GA   30341        Mar 1 2019   FL
                       DEKALB   10155497   CAMERIERI-RALEJANDRO             2023   LENOX COVE CIR NE      ATLANTA   GA   30319        Jul 1 2020   SC
                       DEKALB   10715248   CHAN       KANG        NING      2661   PHARR RD NE            ATLANTA   GA   30317        Aug 1 2020   NJ
                       DEKALB   10974074   COATES     ARIELLE               5716   DORIAN CT              LITHONIA  GA   30058        Jan 1 2020   MD
                       DEKALB   02067006   COBB       ETHEL                 4129   PEPPERDINE DR          DECATUR   GA   30034        Nov 1 2018   AL
                       DEKALB   11959646   BROWN      BILLY                 1450   LA FRANCE SAPT # 314   ATLANTA   GA   30307        Apr 1 2019   MS
                       DEKALB   01994373   BROWN      CAROLYN     HOWARD    2057   WEDGEWOOD DR           STONE MOU GA   30088-3942   Mar 1 2020   CA
                       DEKALB   08461480   DOWDY      ERIN        K         112    LOCKWOOD APT A         DECATUR   GA   30030        Aug 1 2018   DC
                       DEKALB   10225689   CASSAVOY CARA          ANN       1161   WILLIVEE DR            DECATUR   GA   30033        Sep 1 2020   FL
                       DEKALB   10399438   CASSELL    KATHERINE   PRESCOTT 5193    PEACHTREE 1431         CHAMBLEE GA    30341        Oct 1 2020   TX
                       DEKALB   11039313   ELMER      JOHN        WILLIAM   5406   AZALEA GARDEN DR       DUNWOODY GA    30338        Oct 1 2020   AL
                       DEKALB   10671404   DWIGGINS RYAN                    1350   ARKWRIGHT PL SE        ATLANTA   GA   30317        Aug 1 2020   WA
                       DEKALB   11857125   DAVIS      JUDITH      ANN       789    JORDAN LN APT 2        DECATUR   GA   30033        May 1 2020   OK
                       DEKALB   10883697   CLAYTOR    TYLER       AARON     2673   YALE TER               DECATUR   GA   30032        Aug 1 2019   VA
                       DEKALB   02012129   KELLEY     HELEN       C         3861   NORTHSTRAND DR         DECATUR   GA   30035-2365   Oct 1 2020   TN
                       DEKALB   02012099   KELLEY     SANDRA      L         3668   COBBLE MILL LN         CLARKSTON GA   30021-1424   Nov 1 2016   MS
                       DEKALB   11922066   FOWOWE     AJIBOLA               4306   N SHALLOWFAPT # 2418   CHAMBLEE GA    30341        Apr 1 2019   TX
                       DEKALB   08083821   DYNES      MICHELLE              1983   TUXEDO AVE NE          ATLANTA   GA   30307        Jul 1 2020   AE
                       DEKALB   08083820   DYNES      TRAVIS      LEIGH     1983   TUXEDO AVE NE          ATLANTA   GA   30307        Jul 1 2020   AE
                       DEKALB   10078305   DZIAD      ANTHONY     MARK      209    HAMPSHIRE AVE          DECATUR   GA   30030        Sep 1 2020   WY
                       DEKALB   12562901   DZOTSI     SAFIYA      FRACESCA 1625    ADELIA PL NE           ATLANTA   GA   30329        May 1 2020   OH
                       DEKALB   01947284   EADDY      FELTON      EUGENE    4084   PINEHURST VALLEY DR    DECATUR   GA   30034        Oct 1 2020   SC




  Ex. 2 to Petition:
                       DEKALB   10184561   FERRILL    JENNIFER    CHALETTA 5100    W MOUNTAINX103         STONE MOU GA   30083        Nov 1 2019   MI




Braynard Declaration
                       DEKALB   04195200   DAVIS      PATRICIA    GAIL      234    ELVAN AVE NE           ATLANTA   GA   30317-1353   Aug 1 2019   VA
                       DEKALB   05296436   DILLARD    TRINA       LOVELL    1853   BROADWAY ST            DECATUR   GA   30035        Aug 1 2020   SC
                       DEKALB   08640928   CROSS      ANYA        ROSE      2968   INVERMERE WOODS CT     LITHONIA  GA   30038-2208   Dec 1 2018   CA
                       DEKALB   07600826   PAPPY      ADLAI       LILBURNE 3071    TURMAN CIR             DECATUR   GA   30033        Jun 1 2019   MA
                       DEKALB   08554880   PAREDES    ERIN        DANIEL    2226   SUNDOWN DR NE          ATLANTA   GA   30345        Aug 1 2018   CO
                       DEKALB   02064018   PARHAM     EDDIE       L         746    HAIRSTON TER           STONE MOU GA   30088-1934   Oct 1 2018   IL
                       DEKALB   12154411   GRAHAM     MORGAN      HANNA     2613   ELKHORN DR             DECATUR   GA   30034        Sep 1 2020   MO
                       DEKALB   12256652   GREENE     ALLEN       DIVINE    808    MOUNTBURY CT           CLARKSTON GA   30021        Oct 1 2020   VA
                       DEKALB   04524060   HAMM       MARY        JESSICA   5161   CENTRAL DR             STONE MOU GA   30083-2930   Sep 1 2020   KY
                       DEKALB   11930788   HEINS      HAILEY      STEBBINS 1306    RESERVE DR NE          ATLANTA   GA   30319        Jun 1 2019   CT
                       DEKALB   12185112   HIGGINBOTHRAYMOND      ALBERT    2960   HERMANCE LN            ATLANTA   GA   30319        Jun 1 2020   TN
                       DEKALB   02689400   HIGH       THOMAS      CLAIR     1986   N DECATUR RD NE        ATLANTA   GA   30307-1125   Jan 1 2018   FL
                       DEKALB   04003228   GRAY       ADRIENNE    DENISE    7222   WATERS EDGE DR         STONE MOU GA   30087        Aug 1 2020   SC
                       DEKALB   05162557   GRAY       ASHLEY      LETOSHA   3633   GRAY BIRCH DR          DECATUR   GA   30034        Oct 1 2020   NY
                       DEKALB   08856917   GEROMEL ALBA           REGINA    5417   SAFFRON DR             DUNWOODY GA    30338-3130   Jul 1 2020   KS
                       DEKALB   07161529   GEROMEL EDISON         JOSE      5417   SAFFRON DR             DUNWOODY GA    30338-3130   Jul 1 2020   KS
                       DEKALB   11154362   GERSTEN    SHIRA                 311    CALIBRE WOODS DR NE    ATLANTA   GA   30329        Jun 1 2019   IL
                       DEKALB   07914272   GERSTUNG ALLISON       D         246    2ND AVE                DECATUR   GA   30030-3550   Oct 1 2020   NH
                       DEKALB   03626412   GERSTUNG GARRETT       WILLIAM   246    2ND AVE                DECATUR   GA   30030        Oct 1 2020   NH
                       DEKALB   03719188   GOSS       KIZZY       NORVETT   2843   MONTICELLO PL          DECATUR   GA   30030        Aug 1 2020   NC
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 348 of 559




                                                                                         Page 147
                                                                                    GA NCOA Out of State


                       DEKALB   10070656   KOUCHEKI CASSIDY                  2620   CALDWELL RD NE        ATLANTA   GA   30319        May 1 2020   TX
                       DEKALB   02019270   LAMBERT    RICHARD     A          5617   LONGBOW DR            STONE MOU GA   30087        Dec 1 2018   DE
                       DEKALB   11145389   LAMPTON    GINA        YAWA       3784   TREE CREEK LN         CLARKSTON GA   30021        Apr 1 2020   NC
                       DEKALB   06287313   JEFFERSON LATOYA       DAWNINA    4536   YORKDALE DR           DECATUR   GA   30035-4253   Sep 1 2020   SC
                       DEKALB   11947462   JEFFERSON LLOYCE       JESSICA    1733   STREAMVIEW DR SE      ATLANTA   GA   30316        Sep 1 2020   MD
                       DEKALB   11735604   JONES      AUDREY      MARIE      323    TUXWORTH CIR          DECATUR   GA   30033        May 1 2020   NC
                       DEKALB   07015848   PARK       JAE         SUNG       3214   BOLISSA DR            ATLANTA   GA   30340        Oct 1 2019   VA
                       DEKALB   05775736   PARKER     AARON       ALEXANDER 5052    W MOUNTAIN ST         STONE MOU GA   30083        Feb 1 2020   TN
                       DEKALB   07379172   LEET       REBECCA     WHITNEY    1379   NALLEY CIR            DECATUR   GA   30033        Jun 1 2020   VA
                       DEKALB   10149559   LEE        PAUL        ANDREW     2343   CASTLE KEEP WAY       ATLANTA   GA   30316        May 1 2019   FL
                       DEKALB   08450593   LEE        SANAYA      YVETTE     2343   CASTLE KEEP WAY       ATLANTA   GA   30316        May 1 2019   FL
                       DEKALB   06130422   HOLIDAY    SAUDIA      KASEEMA    2958   FIELDS DR             LITHONIA  GA   30038        Aug 1 2020   AR
                       DEKALB   08570813   HOLLADAY LINDSEY       HELENE     1945   SAVOY DR APT 3107     ATLANTA   GA   30341        Jun 1 2020   NY
                       DEKALB   08567704   KING       LAURIE      ANN        522    PERIMETER WALK        DUNWOODY GA    30338-7502   Oct 1 2020   NC
                       DEKALB   10419686   KING       LETICIA     JK         3390   MISTY HARBOUR TRL     ATLANTA   GA   30340        May 1 2020   TX
                       DEKALB   08652837   O'KELLEY   ELIJAH      JENNINGS 3447     N DRUID HIL LF        DECATUR   GA   30033        Jun 1 2020   AL
                       DEKALB   10384950   KAISER     THOMAS      MAXWELL 2510      N CROSSING WAY        DECATUR   GA   30033        Sep 1 2017   OK
                       DEKALB   10225044   MITCHELL MINNAZAH      ZAQUASIA ZO1205   NORTHLAKE CIR NE      ATLANTA   GA   30345        Aug 1 2018   NY
                       DEKALB   06577256   MIZE       JACOB       RALEIGH    3777   PEACHTREE APT 1324    ATLANTA   GA   30319        Aug 1 2018   OR
                       DEKALB   04778068   MIZE       JASON       CHRISTOPHE915     BROOKHAVEN WAY NE ATLANTA       GA   30319        Mar 1 2020   VA
                       DEKALB   08963117   MIZE       SANDRA      DEANNE     6104   DRUID HILLS RESERVE DRATLANTA   GA   30329        Oct 1 2020   FL
                       DEKALB   06506479   ROBINSON CASHMERE      LASHAUNE 3102     KENSINGTON CIR        LITHONIA  GA   30038        Jun 1 2020   CA
                       DEKALB   12551568   ROBINSON DALE                     2833   ALAMEDA TRL           DECATUR   GA   30034        May 1 2020   MA
                       DEKALB   11452891   NIX        CHER        LAKEESHA 600      ABBERLEY WAPT 15      STONE MOU GA   30083        Apr 1 2017   FL
                       DEKALB   10174718   JONES      MILES       BAYARD     4037   CROSSINGS WAY         STONE MOU GA   30083        Jun 1 2019   PA
                       DEKALB   11032009   KING       JARENY      R          4713   RUSSWOOD AVE          STONE MOU GA   30083        Jan 1 2017   TN
                       DEKALB   00150958   PURVIS     DENNIS      KEITH      1328   FERNWOOD CIR NE       ATLANTA   GA   30319        Sep 1 2020   FL




  Ex. 2 to Petition:
                       DEKALB   03015341   PURVIS     SHERRI      LEIGH      1328   FERNWOOD CIR NE       ATLANTA   GA   30319        Sep 1 2020   FL




Braynard Declaration
                       DEKALB   05616033   KNAPPER    VERONICA    NIKEA      2835   VINING RIDGE TER      DECATUR   GA   30034-7507   Aug 1 2020   PA
                       DEKALB   06703490   MOSES      DANITA      CHANTEL    2784   TUPELO ST SE          ATLANTA   GA   30317        Oct 1 2018   NY
                       DEKALB   05020692   OSTERBUR TIA           NICHELLE 1884     S HAMPTON LN SE       ATLANTA   GA   30316        Dec 1 2019   AE
                       DEKALB   02880619   SARDONIA LYNN          D          1730   WOODCLIFF CT NE       ATLANTA   GA   30329-2432   Oct 1 2020   NC
                       DEKALB   10320740   SARMA      SRIRAM      PUDIPEDDI 1645    EMORY PLACE DR NE     ATLANTA   GA   30329        Jun 1 2019   DC
                       DEKALB   01504256   OWENS      LAURENTIA   FRANCES    803    DESHON CREEK DR       LITHONIA  GA   30058        Oct 1 2017   NV
                       DEKALB   00825406   STOKES     TY          JACKSON    1261   CAROLINE S UNIT # 206 ATLANTA   GA   30307        Oct 1 2019   CO
                       DEKALB   07889782   PULLENS    MANNIX      LE-VIRGIL  5165   WINDING STREAM CT     STONE MOU GA   30088        Aug 1 2020   MA
                       DEKALB   08627293   PULLIAM    VANITA      SHANICE    6102   WALDROP PLUNIT 6      DECATUR   GA   30034-7413   Feb 1 2019   MD
                       DEKALB   10609271   PURFIELD ANNE                     423    NELSON FERRY RD       DECATUR   GA   30030        Sep 1 2019   VA
                       DEKALB   03351045   OWENS      HUBERT      EDWARD     918    WILLOW RUN            STONE MOU GA   30088-2425   Jun 1 2017   TN
                       DEKALB   02475100   MELKONIAN GWEN         DEBORAH 3852      ALLSBOROUGH DR        TUCKER    GA   30084        Aug 1 2020   SC
                       DEKALB   12271076   ROGLIERO ALDO          MARIO      635    BRIARHILL LN NE       ATLANTA   GA   30324        Jun 1 2020   FL
                       DEKALB   10727217   ROGOVER ASHLEY         ELIZABETH 1338    HOOPER AVE NE         ATLANTA   GA   30307        Jul 1 2020   FL
                       DEKALB   07666583   MORRISON XAVIER        IRVIN      5227   MILL WAY              STONE MOU GA   30083        Jul 1 2019   VA
                       DEKALB   11247347   SAUNG      WINT THU               2182   BRIARCLIFF APT 12     ATLANTA   GA   30329        Apr 1 2020   NY
                       DEKALB   05541427   RICHARDSONNAOMI                   3449   WALDROP TRL           DECATUR   GA   30034-7462   Apr 1 2017   NC
                       DEKALB   12045025   PIACENTINO THOMAS      CHARLES    2276   PERNOSHAL CT          ATLANTA   GA   30338        Oct 1 2020   PA
                       DEKALB   12227405   TALLEY     NAJWA       ZAHIRAH    2500   SHALLOWFO APT 5114    ATLANTA   GA   30345        May 1 2020   NJ
                       DEKALB   08075122   SHIPMAN    ANDREW      THOMAS     5300   PEACHTREE APT 2208    ATLANTA   GA   30341        Jul 1 2019   NY
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 349 of 559




                                                                                          Page 148
                                                                                   GA NCOA Out of State


                       DEKALB   02667254   SHIPP      SANDRA     GREER     1226    CAMERON CT NE         ATLANTA     GA   30306        Sep 1 2018   TX
                       DEKALB   12504098   WILMORE    MATTHEW              4685    CHAMBLEE DAPT L12     ATLANTA     GA   30338        Aug 1 2020   TX
                       DEKALB   08457442   SMITH      STEPHANIE MARIE      4011    VERACRUZ DR           DECATUR     GA   30034        Oct 1 2019   NM
                       DEKALB   10893665   WILLIAMS   KELSEY     MARIE     1336    ARKWRIGHT PL SE       ATLANTA     GA   30317        Aug 1 2020   OR
                       DEKALB   05468319   WILLIAMS   KENDRA     DAWN      4       HIDDEN CHA I          STONE MOU GA     30088-4263   Aug 1 2018   DE
                       DOUGHERTY00019619   BIANGARDY MICHIKO     T         1412    S MOCK RD             ALBANY      GA   31705        Oct 1 2020   MD
                       DOUGHERTY11207445   BISHOP     WHITNEY    RAY       804     CARDINAL G APT 3      ALBANY      GA   31701        May 1 2018   AE
                       DEKALB   03431377   STELL      MICHAEL    LEE       1891    INNWOOD RD NE         ATLANTA     GA   30329        Sep 1 2020   SC
                       DEKALB   11250353   WASHINGT O JACQUELINE CHENISE   2214    HIDDEN CREEK DR       DECATUR     GA   30035        Aug 1 2020   MS
                       DEKALB   12911994   WILLIAMS   NELITA     NADINE    3610    MONTREAL C1           CLARKSTON GA     30021        Oct 1 2020   FL
                       DEKALB   07950234   WILLIAMS   KAREN      DENISE    305     BROOKHAVE448          ATLANTA     GA   30319        Aug 1 2018   VI
                       DEKALB   03824337   SWANSON KENNETH       OSCAR     384     ARBOR RIDGE DR        STONE MOU GA     30087-4701   Apr 1 2019   WA
                       DEKALB   04979243   SWARTZ     JAMES      MICHAEL   1473    EPPING FOREST DR NE ATLANTA       GA   30319        Oct 1 2019   OH
                       DEKALB   11577345   SWARTZ     NATALIA    MARIE     1609    ADELIA PL NE          ATLANTA     GA   30329        Jun 1 2019   MA
                       DEKALB   10170554   SWAYNE     ROSE       MARY      1104    QUEENS PL APT.1104    DECATUR     GA   30035-1394   Sep 1 2017   LA
                       DEKALB   07979414   STEIB      DONRIELLE GERMAINE   6541    WALDEN PONUNIT 9E     STONE MOU GA     30087        Feb 1 2018   WV
                       DEKALB   08574985   STEIN      ANDREW     BENNETT   459     STERLING ST NE        ATLANTA     GA   30307        Aug 1 2020   WA
                       DEKALB   10490883   STEIN      CAMERON JOSEPH       1233    BERNADETTE LN NE      BROOKHAVEGA      30329        Jul 1 2018   TX
                       DEKALB   03311917   STEIN      DAREL      SUE       631     KIMBERLY LN NE        ATLANTA     GA   30306-2224   Sep 1 2020   ME
                       DEKALB   03311925   STEIN      DONALD     G         631     KIMBERLY LN NE        ATLANTA     GA   30306-2224   Sep 1 2020   ME
                       DEKALB   10844414   WILLIAMS   RANDY      LEROY     305     BROOKHAVEUNIT 448     ATLANTA     GA   30319        Aug 1 2018   VI
                       DEKALB   07508365   YOUNG      ANJELICA   NICOLE    1064    CLIFTON RD NE         ATLANTA     GA   30307        Oct 1 2020   FL
                       DEKALB   05404063   VICTOR     MARCIA     LEIGH     1445    CAMROSE LN SE         ATLANTA     GA   30316        Sep 1 2020   UT
                       DEKALB   07075715   WHISENHUN AMY         FARNUM    139     HILLDALE DR           DECATUR     GA   30030        Jun 1 2020   SC
                       DEKALB   06475755   WHISENHUN TODD        WALTER    139     HILLDALE DR           DECATUR     GA   30030        Jun 1 2020   SC
                       DEKALB   10494451   WHITAKER JYAIR                  106     HILLCREST AVE NE      ATLANTA     GA   30317        Feb 1 2018   TN
                       DODGE    03877242   STILTZ     CLAUDE     JAMES     1208    OLD REBIE RD          CHESTER     GA   31012        Nov 1 2019   FL




  Ex. 2 to Petition:
                       DODGE    01106155   STRICKLANDELEANOR     AUTRY     189     BEDSOLE RD            EASTMAN     GA   31023-6413   Oct 1 2020   TN




Braynard Declaration
                       DEKALB   03849623   WEYANT     CHARLES    H         305     E PONCE D E A1        DECATUR     GA   30030-2606   Sep 1 2020   VA
                       DODGE    00053943   REAVES     ELMER                1432    RHINE ABBEVILLE HWY RHINE         GA   31077-3323   Apr 1 2020   FL
                       DEKALB   06118271   VICKERS    RYAN       JASON     2110    CAVANAUGH AVE SE      ATLANTA     GA   30316-2706   Nov 1 2019   VA
                       DOUGHERTY11109096   FAVORS     ASHLEIGH BENJAMIN    1137    BENJAMIN AVE          ALBANY      GA   31707        Dec 1 2018   CA
                       DEKALB   10324137   WHITE      CONNIE     MARIE     4603    HOLLISTON RD          DORAVILLE GA     30360        Oct 1 2020   AL
                       DEKALB   12482853   WOUL       ANYAN      KUOC      4582    KEIGHLEY CT           STONE MOU GA     30083        Oct 1 2020   UT
                       DEKALB   04582078   ZAVOSKY    LEE        ANN       2284    N SHALLOWFORD RD      CHAMBLEE GA      30341-1644   Oct 1 2020   SC
                       DOUGLAS 08377042    HOLCOMB CARLEY        BRIANNE   6649    BRIARCLIFF DR         DOUGLASVI LGA    30135        Jul 1 2019   AL
                       DOUGLAS 07715754    HOLLEY     DARYLE     EUGENE    3117    BELLINGHAM WAY        LITHIA SPRINGA   30122        Jun 1 2020   FL
                       DOUGLAS 05672254    HOLLIS     TIFFANIE   NICHOLE   7327    ESSEX DR              DOUGLASVILGA     30134-4055   Oct 1 2018   TX
                       DEKALB   02095596   SEARS      ANTHONY              1103    WILD CIR              CLARKSTON GA     30021        Jun 1 2020   OK
                       DEKALB   02497615   WORRELL JAMES                   1196    ARRINGTON LN          BROOKHAVEGA      30319        Sep 1 2020   NC
                       DEKALB   02565762   WORRELL LUELLEN       ROGERS    1196    ARRINGTON LN          BROOKHAVEGA      30319        Sep 1 2020   NC
                       DOUGLAS 11470521    HARTMAN KAI           DANELLE   6502    SNOWBIRD LN           DOUGLASVILGA     30134        Aug 1 2020   VA
                       DEKALB   11525129   ZAESKE     JULIA      ANNE      6102    DRUID HILLS RESERVE DRATLANTA     GA   30329        Sep 1 2019   IL
                       DOUGLAS 06193574    CARTER     DAVID      PATRICK   707     LONDON WAY            LITHIA SPRINGA   30122        May 1 2019   FL
                       DOUGHERTY10938663   OLSON      COURTNEY RENEE       12055   MCCLINTOCK CT         ALBANY      GA   31705        Jun 1 2018   SC
                       DEKALB   10446320   PELTIER    KELLY      MARIE     418     BROOKHAVEN WAY NE ATLANTA         GA   30319        May 1 2017   LA
                       DOUGLAS 02969107    BAKER      MARIE      SMITH     2580    SUMMER LA KAPT 1205   LITHIA SPRINGA   30122        Dec 1 2019   CO
                       DOUGLAS 07490339    NIEZNAY    DANIELLE   BROOKE    4734    MOCKINGBIRD LN        DOUGLASVILGA     30135        Sep 1 2017   FL
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 350 of 559




                                                                                         Page 149
                                                                                   GA NCOA Out of State


                       DOUGLAS 11923438     NORMAN     REGINA    HEWLETT    9992   DEVONSHIRE ST       DOUGLASVI LGA    30135        Mar 1 2020   FL
                       EFFINGHAM 08321965   MILLER     CHRISTIAN AARON      101    KATIE DR            RINCON      GA   31326        Nov 1 2019   OK
                       DOUGLAS 02968825     NEWCOMB CYNTHIA      BARNETT    4263   WINDGATE CT         DOUGLASVILGA     30135        Jun 1 2019   FL
                       DOUGLAS 02658768     ADAMS      SHERRY    COUCH      2480   GREYTHORNE COMMONSDOUGLASVILGA       30135-3072   Dec 1 2018   FL
                       FAYETTE   00098270   RICHARDS JEANENNE K             214    TIVERTON TRL        PEACHTREE GA     30269-2716   Aug 1 2019   AL
                       DOUGHERTY11876665    WRIGHT     ROBERT    DEWAYNE 2392      MEADOWLA RAPT 101   ALBANY      GA   31707        Jun 1 2020   VA
                       DOUGLAS 10709433     JOSEPH     MIKE      JACQUES    6396   HILLVIEW LN         DOUGLASVILGA     30134        Jun 1 2020   FL
                       EFFINGHAM 12672096   BRITTON    KELLI     ELIZABETH 510     BRAVES FIELD DR     GUYTON      GA   31312        Aug 1 2020   ND
                       EFFINGHAM 12393224   BROUGHTONMICHELE     ANGELIQUE 559     BRAVES FIELD DR     GUYTON      GA   31312        Jul 1 2020   VA
                       FANNIN    05399494   HELSTROM HAROLD      JAMES      167    TOCCOA VALLEY DR    BLUE RIDGE GA    30513        Aug 1 2017   CO
                       FAYETTE   05684133   FLYNN      CAROL     ANN        705    THORNHILL           PEACHTREE GA     30269-3337   Jul 1 2020   FL
                       FANNIN    05009614   LEDFORD    CHARLES   A          92     ASBURY ST           EPWORTH GA       30541        Oct 1 2020   TN
                       FANNIN    05997054   LEDFORD    EVANGELINEANNE       92     ASBURY ST           EPWORTH GA       30541        Oct 1 2020   TN
                       FAYETTE   08239228   EISENMANN BRETT      ANDREW     675    LAFAYETTE AAPT 1306 FAYETTEVILLGA    30214        Apr 1 2020   AL
                       EFFINGHAM 04948311   BYLES      JAMES     ESTIL      387    BOAEN RD            GUYTON      GA   31312-3931   Oct 1 2020   SC
                       EFFINGHAM 03258337   BYLES      JANET     SOMMARS 387       BOAEN RD            GUYTON      GA   31312-3931   Oct 1 2020   SC
                       EFFINGHAM 05976283   CARANGELO NIKKI      YAWORSKY 211      MAGNOLIA DR         RINCON      GA   31326        Jul 1 2019   VA
                       FAYETTE   06146967   AMBROSE SCOTT        FERREL     203    GLENEAGLES PT       PEACHTREE GA     30269        Jul 1 2020   FL
                       FAYETTE   00100402   AMERSON ROBERT       G          391    HILO RD             FAYETTEVIL LGA   30215-2181   Jun 1 2019   NC
                       FLOYD     00986932   BRINKLEY CAROLYN                2      GARRETT RD NE       ROME        GA   30161        Jul 1 2020   AL
                       FLOYD     00986933   BRINKLEY WILLIAM     LEE        2      GARRETT RD NE       ROME        GA   30161-9141   Jul 1 2020   AL
                       DOUGLAS 10493001     YOUNG      GEORGE    ANDREW     5181   PAMELA DR           DOUGLASVILGA     30135        Jun 1 2020   TX
                       FAYETTE   10973509   VANEK      JEFFREY   MICHAEL    155    SOUTHMILL LN        SENOIA      GA   30276        Aug 1 2018   IL
                       DOUGLAS 10073424     WHITE      CRYSTAL   T          5875   AZALEA RIDGE DR     DOUGLASVILGA     30135        Dec 1 2019   NC
                       DOUGLAS 08822813     WHITE      KRISTIN   NICOLE     1702   BANKWELL CLOSE WAY LITHIA SPRINGA    30122        Jun 1 2019   MA
                       DOUGLAS 06901265     WARD       JESSICA   DIANA      4434   CANARY CT           LITHIA SPRINGA   30122        Oct 1 2018   MO
                       FAYETTE   11757307   GILLEY     SULLIVAN  E          201    CROSSTOWNAPT 2060   PEACHTREE GA     30269        Mar 1 2020   LA




  Ex. 2 to Petition:
                       EFFINGHAM 12157092   SWIMLEY    HANNAH    RAY ELIZABE602    PINE ST             GUYTON      GA   31312        Jan 1 2020   NY




Braynard Declaration
                       EFFINGHAM 07276308   STROUD     ROBERT    LEWIS      1835   HODGEVILLE RD       RINCON      GA   31326        Apr 1 2019   CA
                       FLOYD     08267201   TEMPLES    SETH      DANIEL     315    ERVIN COKER RD NE   ROME        GA   30161        Apr 1 2018   NC
                       FLOYD     03317825   WALKER     KENT      RICHARDSON1641    BLACKS BLUFF RD SW  ROME        GA   30161        Aug 1 2020   AL
                       FLOYD     07029268   WALKER     MORGAN    REBECCA    15     PINE VALLEY RD SW   ROME        GA   30165        Jul 1 2019   MS
                       FLOYD     06272405   WALKER     SONNY     CHRISTOPHE15      PINE VALLEY RD SW   ROME        GA   30165        Jul 1 2019   MS
                       FLOYD     10189542   WALKER     SUNNY     GARRETT    1641   BLACKS BLUFF RD SW  ROME        GA   30161        Aug 1 2020   AL
                       ELBERT    00197716   RICE       CAROLYN   B          3177   CALHOUN FALLS HWY   ELBERTON GA      30635-5109   Oct 1 2020   SC
                       FLOYD     08832281   BROOME     LAURIE    SPENCER    167    CONNS LAKE EXT      LINDALE     GA   30147-1400   Nov 1 2017   FL
                       FLOYD     05482918   MAJOR      JAMIE     CASSANDRA 617     TROVE DR NW         ROME        GA   30165        Jul 1 2020   AL
                       FAYETTE   04925075   PAGSISIHAN LEANDRO   B          165    WALTON DR           FAYETTEVILLGA    30214-4106   Mar 1 2020   VA
                       FLOYD     08108554   LAMBERT    ETHAN     ANDREW     14     SHERWOOD RD SW      ROME        GA   30165-4230   Aug 1 2020   IL
                       FLOYD     10645918   LAMBERT    KARLEE    AKIN       17     OAKFIELD DR SE      ROME        GA   30161        Aug 1 2020   IL
                       FLOYD     07265049   SKEEN      GEREMY    THOMAS     24     RIVERPOINT APT 304  ROME        GA   30161        Oct 1 2020   AK
                       FAYETTE   10668144   STROUD     CHRISTIAN ANTHONY 1124      MONTCLAIR DR        PEACHTREE GA     30269        Jul 1 2020   ME
                       FAYETTE   11383050   CLARK      TRAVON    TORRES     646    HOOD AVE            FAYETTEVILLGA    30214        Oct 1 2018   MO
                       FAYETTE   10531052   ZUCKER     NICOLE    BOURDEAU 112      ST ANDREWS SQ       PEACHTREE GA     30269        Aug 1 2017   NY
                       FORSYTH   12244272   BIRD       TERRI     ELAINE     6225   LEIGH LN            GAINESVILLEGA    30506        Mar 1 2020   NM
                       ELBERT    04549338   DOVE       PRISCILLA ANN        320    N OLIVER ST         ELBERTON GA      30635        Feb 1 2018   FL
                       FORSYTH   04229155   CLARK      STEVEN    GREGG      615    MOUNTCLAIRE DR      CUMMING GA       30041-9594   Sep 1 2020   SC
                       FORSYTH   07920698   DELERME GRACE                   7046   BENNINGTON LN       CUMMING GA       30041        Oct 1 2020   FL
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 351 of 559




                                                                                         Page 150
                                                                                    GA NCOA Out of State


                       FORSYTH    08434643   DELERME LUIS          JESUS     7046   BENNINGTON LN          CUMMING GA       30041        Oct 1 2020   FL
                       FAYETTE    04756010   WARD        JONATHAN WAYNE      708    S FAIRFIELD DR         PEACHTREE GA     30269        Oct 1 2019   VA
                       FAYETTE    08271731   WALKER      MARQUAVIO RESHARD 179      MCELROY RD             FAYETTEVIL LGA   30214        Sep 1 2020   AZ
                       FORSYTH    11486720   DECHELLIS KRISTY      EMILY     5730   CAINS COVE RD          CUMMING GA       30041        Oct 1 2020   SC
                       FORSYTH    06855882   WANG        SHIH      JEN CHIU  5805   PENNANT LN             SUWANEE GA       30024        Jun 1 2019   MD
                       FORSYTH    00168496   WANG        WAYNE     CHU YIH   5805   PENNANT LN             SUWANEE GA       30024        Jun 1 2019   MD
                       FULTON     02299636   JOHNSON DANIELLE      NESHAY    702    CELESTE LN SW          ATLANTA     GA   30331        Mar 1 2020   IL
                       FAYETTE    12496010   WALSH       STEVEN    RANDALL   145    HILLCREST AVE          FAYETTEVILLGA    30214        Aug 1 2020   FL
                       FULTON     02669090   YOUNG       SUZANNE   RUTH      1126   E CLUB LN NE           ATLANTA     GA   30319        Apr 1 2020   NC
                       FULTON     11664120   YOUNG       WILLIAM   CHAPMAN 1102     GARDEN CT NE           ATLANTA     GA   30328        Sep 1 2019   FL
                       FORSYTH    05338291   BENNETT     TODD      CHRISTOPHE8980   MOOR PARK RUN          DULUTH      GA   30097        Sep 1 2020   AZ
                       FORSYTH    06144879   BENNETT     TONI      LYNN      5310   FALLS DR    APT 5004   CUMMING GA       30028        Sep 1 2020   MO
                       FAYETTE    10090379   MARTIN      JORDAN    VALERIE   2104   COBBLESTO APT 1415     FAYETTEVILLGA    30215        Aug 1 2020   IL
                       FORSYTH    12800048   DAI         YUXIN               3676   ARCHGATE CT            ALPHARETTAGA     30004        Jan 1 2020   CA
                       FORSYTH    05579418   LEONARD     JOSEPH    EDWARD    2015   BIRCH GLN              CUMMING GA       30041-5984   Aug 1 2020   TN
                       FORSYTH    08699070   KOMISAROWKATHLEEN               3730   RIDGESIDE CT           SUWANEE GA       30024-1081   Aug 1 2020   NC
                       FORSYTH    03072820   GOVER       ROBERT    J         6645   GEORGE INGRAM DR       GAINESVILLEGA    30506        Sep 1 2020   FL
                       FORSYTH    08850829   IPERIFANOS EVELYN               6210   LENBROOK CT            CUMMING GA       30040-6482   Aug 1 2019   SC
                       FORSYTH    11667905   ISAIAS-JACK JENNIFER ELAINE     3945   ARGENTITE WAY          CUMMING GA       30040        Sep 1 2020   NC
                       FORSYTH    01746575   COPE        STEPHANIE DEAL      2565   IVEY CROSSING TRL      CUMMING GA       30041        Mar 1 2020   SC
                       FORSYTH    06628750   CULLINAN DENISE       PATRICIA  5615   LANCASHIRE LN          CUMMING GA       30041-6192   Oct 1 2020   FL
                       FORSYTH    12294817   CUMMINGS AMBER        CHRISTINE 1439   BROOKMERE WAY          CUMMING GA       30040        Oct 1 2020   FL
                       FORSYTH    10581745   CUNNINGHA KENDALL     NICOLE    2570   GOODRICK LN            CUMMING GA       30041        Jul 1 2018   WA
                       FORSYTH    06430293   FYLE        MATTHEW STEPHEN     2135   GLENFIELD TRCE         CUMMING GA       30041        Jul 1 2018   NV
                       FORSYTH    05379133   TATE        KYLE      GEORGE    7001   ANDERSON LAKE RD       DAWSONVIL LGA    30534        Mar 1 2018   TX
                       FORSYTH    11720384   TATE        YASHICA   LAKESIA   4605   ALISTER PARK DR        CUMMING GA       30040        Jun 1 2020   IL
                       FRANKLIN   00364168   HODGES      DEBRA     YVONNE DAV2058   HIGHWAY 198            CARNESVILL GA    30521        Feb 1 2020   FL




  Ex. 2 to Petition:
                       FORSYTH    10612394   ERNWINE     JACK      ARTHUR    4745   RANDALL WALK           CUMMING GA       30040        Jul 1 2020   KY




Braynard Declaration
                       FORSYTH    11261775   LOCKWOOD DONNA        MARIE     5985   CRESTWICK WAY          CUMMING GA       30040        Sep 1 2019   CA
                       FORSYTH    11261777   LOCKWOOD LAWRENCE JOSEPH        5985   CRESTWICK WAY          CUMMING GA       30040        Sep 1 2019   CA
                       FORSYTH    11670355   LODGE       LORI      LYNN      1745   DAHLIA DR              CUMMING GA       30040        Jun 1 2020   NH
                       FORSYTH    10134942   FOUTS       DANIEL    LEE       4765   WEXFORD DR             CUMMING GA       30040        Oct 1 2020   FL
                       FORSYTH    10174534   FOUTS       TAMARA    L         4765   WEXFORD DR             CUMMING GA       30040        Oct 1 2020   FL
                       FORSYTH    05131628   MCILWAIN ANTHONY FRITZGERAL 7760       LLANGOLLEN WAY         CUMMING GA       30041        Aug 1 2020   CA
                       FORSYTH    05153874   MCILWAIN ELINAH                 7760   LLANGOLLEN WAY         CUMMING GA       30041        Aug 1 2020   CA
                       FORSYTH    08456834   LIVESAY     KATHRYN   NICOLE    8659   MAJORS RD              CUMMING GA       30041-6809   Sep 1 2020   AL
                       FORSYTH    06788894   LIVINGSTON MICHELLE S           8940   FOREST PATH DR         GAINESVILLEGA    30506-7950   Sep 1 2020   LA
                       FORSYTH    04131509   LLERANDI LOUIS        MICHAEL   2835   MAPLE PARK PL          CUMMING GA       30041        Oct 1 2020   TX
                       FORSYTH    11956681   LLERANDI TRACEY       KAREN     2835   MAPLE PARK PL          CUMMING GA       30041        Oct 1 2020   TX
                       FORSYTH    08238880   REID        CHRISTOPHEANTHONY 3465     TROW CREEK LN          CUMMING GA       30040        Feb 1 2020   MD
                       FORSYTH    12069020   REIDHEAD ASHLEY       KENDALL   2020   FOSTER DR              CUMMING GA       30040        Nov 1 2019   AL
                       FORSYTH    12064629   REIDHEAD CLAYTON      PAUL      2020   FOSTER DR              CUMMING GA       30040        Nov 1 2019   AL
                       FORSYTH    11578674   REILLY      ELIZABETH ANN       2510   HILLANDALE CIR         CUMMING GA       30041        Aug 1 2020   NC
                       FORSYTH    08775814   STOCKMAN ANNA         VICTORIA  6195   APPLE ROSE DR          ALPHARETT AGA    30004        Sep 1 2020   VA
                       FORSYTH    06890862   STODDART MADELINE JANE          4175   SINCLAIR SHORES RD     CUMMING GA       30041        Oct 1 2020   DC
                       FORSYTH    08628724   STOKEY      DIANA     FRANCES   4205   BROADFORD DR           CUMMING GA       30040        Oct 1 2020   TN
                       FORSYTH    08627617   STOKEY      STANLEY   RONALD    4205   BROADFORD DR           CUMMING GA       30040        Oct 1 2020   TN
                       FORSYTH    12065610   SHABAN      UZMA      YOUSEF    4940   CHATSWORTH LN          SUWANEE GA       30024        Sep 1 2020   TN
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 352 of 559




                                                                                           Page 151
                                                                                    GA NCOA Out of State


                       FORSYTH    12282716   SHABAN    YOUSEF               4940    CHATSWORTH LN          SUWANEE GA      30024        Sep 1 2020   TN
                       FORSYTH    04286030   TOTH      ALLISON   BECK       4815    MAIDSTONE CT           SUWANEE GA      30024-3305   Oct 1 2020   NC
                       FULTON     05215748   ABRAHAM ANDRE                  20      MARIETTA S TUNIT 17D   ATLANTA    GA   30303        Mar 1 2020   AL
                       FORSYTH    11387825   PATEL     MILAN     NIRAL      8060    GEORGETOWN CIR         SUWANEE GA      30024        Jul 1 2020   PA
                       FULTON     07828944   CANADY    VALERIE   P          7802    BELL TOWER LN          FAIRBURN GA     30213        Sep 1 2018   FL
                       FULTON     10305668   BERRY     LEAH      ASHLEY     400     W PEACHTR UNIT 3601    ATLANTA    GA   30308        Aug 1 2019   NY
                       FULTON     08582947   AYERS     HOPE      MICHELLE 4328      SUBLIME TRL            ATLANTA    GA   30349        Jun 1 2020   AL
                       FULTON     11652668   ALEXON    KRISTA    MARY       33      11TH ST NE UNIT 501    ATLANTA    GA   30309        Jun 1 2020   FL
                       FULTON     12144401   ALFORD    JAMES     DONALD     716     LAKEVIEW AVAPT 4       ATLANTA    GA   30308        Sep 1 2020   PA
                       FULTON     12148022   AMJAD     MUHAMMAD HUZAIFA     200     RENAISSANCAPT 204      ATLANTA    GA   30308        Jul 1 2020   AL
                       FULTON     11070084   ANDERSON JOYCE      ARLY       1611    WHITE WAY APT # 1      EAST POINT GA   30344        Sep 1 2019   NC
                       FULTON     06800426   ANGUS     FELICIA   GENELL     8325    JETT FERRY RD          ATLANTA    GA   30350        Jun 1 2020   MD
                       FULTON     01222271   BERRIAN   MYEL      JENSEN     2867    LAUREL RIDGE CIR       EAST POINT GA   30344        Feb 1 2020   NY
                       FULTON     10768095   BERRY     CYNTHIA   DIANNE     1475    SAND BAY D APT # 4108 ATLANTA     GA   30331        Oct 1 2018   SC
                       FULTON     10976886   BERRY     DAVID     GROVER     265     18TH ST NW UNIT 2423   ATLANTA    GA   30363        Oct 1 2020   VA
                       FULTON     03750319   CALHOUN JAMES       SEAN       1258    AVONDALE AVE SE        ATLANTA    GA   30312        Jun 1 2020   SC
                       FULTON     12104578   BEAMON    BENAE                860     GLENWOOD APT 328       ATLANTA    GA   30316        Jan 1 2020   PA
                       FRANKLIN   11563823   MCFARLIN LACIE      JO         830     BROAD RIVER CHURCH R EASTANOLLEGA      30538        Feb 1 2020   SC
                       FULTON     10316598   BAUER     EDWARD    JULIUS     2781    MARGARET MITCHELL DR ATLANTA      GA   30327        Aug 1 2019   NY
                       FULTON     06641373   BAUGHAM LEIGHA      CHANTELLE 855      PEACHTREE UNIT 2408    ATLANTA    GA   30308        Dec 1 2018   NY
                       FULTON     07320507   BASS      KAIMAH               20036   GARDNER DR             ALPHARETTAGA    30009        Jul 1 2020   OH
                       FULTON     03331067   ABBONDANZ ENZO                 1925    RIVER FALLS DR         ROSWELL GA      30076        Aug 1 2020   FL
                       FULTON     12182239   BROWN     RYAN      GEORGE     1014    KATHLEEN CT            ROSWELL GA      30075        Sep 1 2020   FL
                       FULTON     11729628   GIPSON    PATRICK   DEMOND     914     COLLIER RD APT 2106    ATLANTA    GA   30318        Nov 1 2019   LA
                       FULTON     05592956   BRIGHT    BRANDON CHASE        954     HIGHTOWER 2-311        ATLANTA    GA   30318        Aug 1 2020   TX
                       FULTON     07231689   DENDY     TODD      CORNELIUS 6963     ROSWELL RDH            ATLANTA    GA   30328        Dec 1 2017   SC
                       FULTON     11385386   DENICOLA STACEY     ANNE       1814    DEFOOR AVE NW          ATLANTA    GA   30318        May 1 2020   CT




  Ex. 2 to Petition:
                       FULTON     11653373   DENIS     DANABELLE EVE        1750    COMMERCE APT 1323      ATLANTA    GA   30318        Jun 1 2020   FL




Braynard Declaration
                       FULTON     12711537   CARRANZA LUIS       ALBERTO    3344    PEACHTREE UNIT 3703    ATLANTA    GA   30305        Aug 1 2020   FL
                       FULTON     10060495   CARLYLE   NAIM      KWAMAINE 125       CADBURY CT             ALPHARETT AGA   30022        Oct 1 2019   IL
                       FULTON     07901329   CHAPMAN ALEXANDER MERCER       2580    WOODWARD WAY NW        ATLANTA    GA   30305-3562   Sep 1 2020   IL
                       FULTON     11211489   CHAPMAN AUSTIN      MCGALLIARD2580     WOODWARD WAY NW        ATLANTA    GA   30305        Sep 1 2020   IL
                       FULTON     11449754   CHAPMAN JENNA       WESLEY     111     PROSPECT ST            ROSWELL GA      30075        Jul 1 2020   CA
                       FULTON     04819790   CHAPMAN LUCINDA     SCALES     2580    WOODWARD WAY NW        ATLANTA    GA   30305        Sep 1 2020   IL
                       FULTON     10228367   BRIDGES   MORGAN    TAYLOR     490     ROCKY CREEK DR         ROSWELL GA      30075        Apr 1 2020   VA
                       FULTON     10341173   BRANCH    KAITLYN   SEAGRAVES 608      EDGEWOOD APT 3         ATLANTA    GA   30312        Oct 1 2020   TN
                       FULTON     07030755   CHRISTOPHEROBERT    LEE        172     HAYNES ST SUNIT 313    ATLANTA    GA   30313        Aug 1 2020   WA
                       FULTON     11392096   CHRYSTAL WILLIAM    RAND       3450    ROXBORO R APT 5311     ATLANTA    GA   30326        Aug 1 2020   TN
                       FULTON     10474087   BRADY     AIDAN     CHRISTOPHE20       WHISPERING WAY NE      ATLANTA    GA   30328        Jul 1 2020   IL
                       FULTON     04736511   BRADY     SUSAN     GRICE      1010    RIVER VISTA DR         ATLANTA    GA   30339        Jul 1 2020   NC
                       FULTON     06006524   CHEN      MI                   1051    MONROE DR NE           ATLANTA    GA   30306-3664   Aug 1 2020   MD
                       FULTON     11369019   CARR      SARAH     ELLEN-FLYN 77      E ANDREWS UNIT 3330    ATLANTA    GA   30305        Jun 1 2018   MI
                       FULTON     08293896   BYRNES    MARY      THERESE    560     DUTCH VALL UNIT 410    ATLANTA    GA   30324-5365   Oct 1 2020   FL
                       FULTON     10755394   BUNCH     ASHLEIGH             525     GLEN IRIS DRAPT # 2535 ATLANTA    GA   30308        Aug 1 2020   WA
                       FULTON     03546567   BATEMAN   JENNIFER KIM         861     MERCER ST SE           ATLANTA    GA   30316        Jul 1 2019   CO
                       FULTON     12396973   BATES     CHARLEY   NICOLE     2617    CALIBRE CREEK PKWY ROSWELL GA          30076        Jul 1 2020   AL
                       FULTON     10549962   GREGORIUS STACIE    JANELLE    450     PIEDMONT A APT 726     ATLANTA    GA   30308        Jul 1 2019   VA
                       FULTON     10519364   FANNERON KEITH      J          3338    PEACHTREE APT 3002     ATLANTA    GA   30305        Aug 1 2020   SC
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 353 of 559




                                                                                          Page 152
                                                                                  GA NCOA Out of State


                       FULTON   11883176   CRAIN     JACQUELINE ELYSE      897    N HIGHLAND UNIT # B14 ATLANTA    GA   30306        Oct 1 2020   MO
                       FULTON   12114129   CHAMP     BRIEYANNA LASHAY      1133   HUFF RD NWAPT 407     ATLANTA    GA   30318        Jul 1 2020   PA
                       FULTON   05404243   DAIGLE    ALVIN                 343    8TH ST NE APT T1      ATLANTA    GA   30309        Jun 1 2020   LA
                       FULTON   04504728   DAILY     JOSEPH     CHRISTOPHE928     WOODLAND AVE SE       ATLANTA    GA   30316        Oct 1 2020   FL
                       FULTON   05802900   DAILY     KELLIE     LYNN       928    WOODLAND AVE SE       ATLANTA    GA   30316        Oct 1 2020   FL
                       FULTON   10070263   DUNTON    CORY                  791    WYLIE ST SE APT 906   ATLANTA    GA   30316        Aug 1 2019   MA
                       FULTON   12532358   DUNWOODY LESTERIA    ARMONI     55     MAPLE ST NW APT 115   ATLANTA    GA   30314        Aug 1 2020   SC
                       FULTON   02572904   DANSBY    MARY       STEPHENS 783      CARON CIR NW          ATLANTA    GA   30318        Jun 1 2018   VA
                       FULTON   10608181   CRUTCHFIELCAITLIN    BRITT      1156   OGILVIE DR NE         ATLANTA    GA   30324        Jun 1 2020   IL
                       FULTON   11548441   CRUZ      MANUEL     LORENZO    414    JASMINE PKWY          ROSWELL GA      30022        Oct 1 2020   FL
                       FULTON   11317615   DESAI     KARAN      ANIL       755    NORTH AVE APT 1402    ATLANTA    GA   30306        Jun 1 2019   FL
                       FULTON   08622551   CURETON KHIARA                  1824   DEFOOR AVEAPT 4310    ATLANTA    GA   30318        May 1 2020   VA
                       FULTON   02530707   CURLEE    JEREMY     BARTON     600    GRIMES BRIDGE LNDG    ROSWELL GA      30075-4652   Oct 1 2020   MD
                       FULTON   07707698   DUFFY     KAYLEEN    MARIE      77     12TH ST NE UNIT 808   ATLANTA    GA   30309        Sep 1 2019   NY
                       FULTON   12483814   DANIELS   LISA       LUREE      1728   JEFFERSON DR          SANDY SPRI GA   30350        May 1 2020   MD
                       FULTON   12354954   ESPY      JOSEPH     ROBERT     64     PACES WEST DR NW      ATLANTA    GA   30327        Aug 1 2020   TX
                       FULTON   10883110   DAVIS     JASMINE    R          3494   MADISON ST APT # 9    ATLANTA    GA   30337        Aug 1 2018   IL
                       FULTON   11796671   DAVIS     JEREMY     DWAYNE     3556   PIEDMONT R APT 302    ATLANTA    GA   30305        Apr 1 2019   TX
                       FULTON   11833006   HODGES    CHRISTOPHEKELLY       75     DUNWOODY SPRINGS DR ATLANTA      GA   30328        Jun 1 2020   TN
                       FULTON   12620599   GARLAND   RYAN       MICHAEL    210    WALKER ST UNIT 14     ATLANTA    GA   30313        Sep 1 2020   SC
                       FULTON   10377870   GARLIC    ANDRE                 2850   GLENLOCKE CIR NW      ATLANTA    GA   30318        Dec 1 2018   NJ
                       FULTON   03539386   GARMON    BRYAN      DOUGLAS 10375     PLANTATION BRIDGE DR ALPHARETTAGA     30022        Oct 1 2020   TN
                       FULTON   11365313   DOBBINS   HEATHER               2306   ADDISON LN            ALPHARETTAGA    30005        Jul 1 2017   AL
                       FULTON   10903224   GARCIA    JUDITH                3820   ROSWELL RDUNIT 1009 ATLANTA      GA   30342        Jan 1 2020   CA
                       FULTON   07808797   GARCIA    MARIA                 136    VANIRA AVE SE         ATLANTA    GA   30315        Nov 1 2019   NJ
                       FULTON   07095607   GARCIA    RACHEL     EARLY      1355   WINBURN DR            ATLANTA    GA   30344        Sep 1 2020   NC
                       FULTON   11464900   GARCIA RODADELSO                800    PEACHTREE APT # 8204 ATLANTA     GA   30308        Sep 1 2019   AZ




  Ex. 2 to Petition:
                       FULTON   08183901   HARDIN    PAUL       JUDE       7371   TOCCOA CIR            UNION CITY GA   30291-3430   Oct 1 2020   OH




Braynard Declaration
                       FULTON   11453576   HOBSON    KENEDI     NOELLE     1480   TALIA WOOD CIR NW     ATLANTA    GA   30314        Jun 1 2020   AZ
                       FULTON   11364067   LEE       HYUNJAE               915    W PEACHTR APT 702     ATLANTA    GA   30308        Oct 1 2020   AL
                       FULTON   11043643   LEE       JAMES      SHIUH-TSON 2930   MANOR VIEW LN         MILTON     GA   30004        Oct 1 2020   FL
                       FULTON   10921843   LEE       JENNIFER LAURA        1050   LENOX PARKAPT 2403    ATLANTA    GA   30319        Jul 1 2019   NY
                       FULTON   12198894   GAO       KRISTIN    RUI        476    WILMER ST NUNIT 1609 ATLANTA     GA   30308        Sep 1 2019   AL
                       FULTON   08907758   HARPER    RACHAEL               1206   PIEDMONT A APT 3      ATLANTA    GA   30309        Jun 1 2020   WA
                       FULTON   10336756   HARPOLE   ALEXANDRA BARRON      850    VISTA BLUFF DR        DULUTH     GA   30097        Sep 1 2018   IL
                       FULTON   05766038   GRANT     JUNE       MALANDER 10860    SHALLOWFORD RD        ROSWELL GA      30075        Jan 1 2017   VA
                       FULTON   10523563   HOBAR     CASSANDRA GRACE       380    RAINBOW ROW CT        ALPHARETT AGA   30022        Jun 1 2020   FL
                       FULTON   06161395   GRASSO    DAWN       MARIE      4875   CARRE WAY             ALPHARETTAGA    30022        Sep 1 2019   CA
                       FULTON   11250996   JACKSON   REGINALD CURTIS       5220   CANTBURY WAY          UNION CITY GA   30349        Jun 1 2020   VA
                       FULTON   06828474   JACKSON   RHONDA     LYNN       3276   NORTHSIDE UNIT 3314   ATLANTA    GA   30327        Jul 1 2017   NC
                       FULTON   10604269   JACKSON   CHRISTINA MARIE       2000   MONROE PL APT 7407    ATLANTA    GA   30324        Aug 1 2017   TX
                       FULTON   12142885   INGLE     NICHOLAS MICHAEL      1000   PARK AVE N UNIT 810   ATLANTA    GA   30326        Jun 1 2020   AZ
                       FULTON   08194527   HENNY     MICHAEL    ROBERT     420    7TH ST NE             ATLANTA    GA   30308        Nov 1 2017   CO
                       FULTON   05311924   FINN      MATTHEW ALAN          55     DELMONT DRAPT D4      ATLANTA    GA   30305        Oct 1 2020   FL
                       FULTON   07995405   FINN      STEPHANIE MARLENE     55     DELMONT DRAPT D4      ATLANTA    GA   30305        Oct 1 2020   FL
                       FULTON   08092470   KING      NICOLE     INDIA      1020   PIEDMONT A UNIT 226   ATLANTA    GA   30309        May 1 2020   TN
                       FULTON   04517087   FINLEY    MICHAEL    CAIN       520    MOUNTAIN WAY NE       ATLANTA    GA   30342        Oct 1 2020   SC
                       FULTON   11035868   JONES     IMANI      JAQUECE    886    PARSONS STUNIT B      ATLANTA    GA   30314        Mar 1 2020   FL
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 354 of 559




                                                                                        Page 153
                                                                                     GA NCOA Out of State


                       FULTON   10605036   JONES       JADA      JEANNE      3100    RIVERWOO D APT D     ROSWELL GA      30075        Aug 1 2020   AL
                       FULTON   10137228   EVANS       KIPTORI   C           1785    RICHMOND AVE SE      ATLANTA    GA   30315        Dec 1 2018   SC
                       FULTON   12162562   ISTOMIN     OKSANA                280     CRABTREE DR          ROSWELL GA      30076        Aug 1 2020   TN
                       FULTON   11578172   JACKSON     ARYANA    DAMESHA     627     HEMINGWAY LN         ROSWELL GA      30075        Apr 1 2019   AL
                       FULTON   06862577   JACKSON     BEAUTY    FAYE        3385    REGENT PL SW         ATLANTA    GA   30311-3092   Jul 1 2019   SC
                       FULTON   07689962   MURPHY      PAUL      MICHAEL     607     WILLOW HEIGHTS DR NE ATLANTA    GA   30328        May 1 2018   NC
                       FULTON   03301054   FINE        ARWEN                 1888    EMERY ST N APT 553   ATLANTA    GA   30318        Jan 1 2020   MA
                       FULTON   03259671   FINE        MARC      J           1888    EMERY ST N APT 553   ATLANTA    GA   30318        Jan 1 2020   MA
                       FULTON   11941587   FINIGAN     ROBERT                3315    ROSWELL RDAPT 3017   ATLANTA    GA   30305        May 1 2020   FL
                       FULTON   11868896   MARQUIS     ANDREW    MCAULIFFE   1240    W PEACHTR APT 2411   ATLANTA    GA   30308        Sep 1 2020   NY
                       FULTON   08500863   MARQUIS     KATHRYN   SUE         5207    LAKE FORREST DR NE   ATLANTA    GA   30342        Oct 1 2020   TX
                       FULTON   08462171   MARQUIS     PETER     JOSEPH      5207    LAKE FORREST DR NE   ATLANTA    GA   30342        Oct 1 2020   TX
                       FULTON   08943298   FLOYD       TERRENCE D            3276    NORTHSIDE UNIT 4407  ATLANTA    GA   30327        Jul 1 2020   NC
                       FULTON   02884004   HOUSE       EMMIE                 207     13TH ST NE APT 1212  ATLANTA    GA   30309        Oct 1 2020   FL
                       FULTON   06493113   HOUSE       LINDA     GAIL        165     AVEN CT              ALPHARETT AGA   30004-7451   Sep 1 2020   TX
                       FULTON   00938261   HULSEY      WILLIAM   MARK        850     PIEDMONT A UNIT 1309 ATLANTA    GA   30308-1482   Oct 1 2020   TN
                       FULTON   07692069   ONEILL      THOMAS    SAMUEL      632     MORELAND AA          ATLANTA    GA   30307        Jun 1 2019   CO
                       FULTON   10522504   ONGLEY      KAREN     LISA        170     BOULEVARD APT H414   ATLANTA    GA   30312        Sep 1 2019   FL
                       FULTON   03991337   JOHNSON     CHARLES   KIRK        395     CENTRAL PA UNIT 510  ATLANTA    GA   30308        Oct 1 2020   SC
                       FULTON   10607778   JOHNSON     CHARMAGNEMINA         10775   GLENBARR DR          DULUTH     GA   30097        Nov 1 2019   CT
                       DEKALB   04551757   FULTON      VENESE    LOVELL      668     SCOTT CIR            DECATUR    GA   30033        Dec 1 2019   SC
                       DEKALB   11919115   AZANI       JAEL      ZAHAVA      1152    BROOKHAVEN GLN NE    ATLANTA    GA   30319        Aug 1 2020   DC
                       DEKALB   12234093   AZER        WILSON                3784    KENSINGTON CT        DECATUR    GA   30032        Sep 1 2020   NE
                       DEKALB   04187291   GARCIA      BRENT     NEWBERRY    4220    BROWNING CHASE DR    TUCKER     GA   30084        Jun 1 2020   NC
                       DEKALB   08006600   BUCKNER     CONSTANCE CHARITY     5892    STRATHMOOR MANOR CI LITHONIA    GA   30058        Oct 1 2020   TN
                       DEKALB   03611830   CENTER      LISA      CAROL       4023    TIFFANY DR           DECATUR    GA   30035        May 1 2018   WA
                       DEKALB   01924847   CODY        PATRICE   DARSEL      2037    WEEMS RD APT 8218    TUCKER     GA   30084        Jan 1 2020   CT




  Ex. 2 to Petition:
                       DEKALB   03716338   BIRT        CALVIN    L           1076    MARTIN RD            STONE MOU GA    30088-2536   Oct 1 2020   VA




Braynard Declaration
                       DEKALB   03596499   BIRT        MICHELLE              1076    MARTIN RD            STONE MOU GA    30088-2536   Oct 1 2020   VA
                       DEKALB   11933345   DO          ANN                   1583    ANITA PL NE          ATLANTA    GA   30306        Aug 1 2020   CO
                       DEKALB   01984474   HAYSLETT    LIZZIE                331     ELEANOR ST SE        ATLANTA    GA   30317-2306   Jul 1 2020   TN
                       DEKALB   11789343   DESTINE     CAMARA    T           1818    STONEY CREEK DR SE   ATLANTA    GA   30316        Apr 1 2020   MD
                       DEKALB   11653353   FISHER      DANIEL    LEE         1633    DRUID OAKS NE        ATLANTA    GA   30329        Oct 1 2020   MD
                       DEKALB   10223938   DUNCAN      JACKSON   CLIFT       1102    SPRINGDALE RD NE     ATLANTA    GA   30306        May 1 2018   SC
                       DEKALB   07605251   EDWARDS     BRENDA    JO          348     GLEN HOLLOUNIT 4     DECATUR    GA   30034        Sep 1 2020   PA
                       DEKALB   10074784   LEVERIDGE   THADIUS   LACOY       4310    NORTHLAKE CIR NE     ATLANTA    GA   30345        Apr 1 2018   FL
                       DEKALB   10895118   ESTES       LEE       TINSLEY     1191    PARK BLVD            STONE MOU GA    30083        Jul 1 2020   TX
                       DEKALB   10627008   DAWKINS     JONELLE   ELISE       3516    STANFORD CIR         DECATUR    GA   30034        Aug 1 2019   NC
                       DEKALB   03599210   FLAGLER     FREDERICK             1385    RAGLEY HALL RD NE    ATLANTA    GA   30319-2515   Jul 1 2020   NC
                       DEKALB   02788688   FLAGLER     LINDA     W           1385    RAGLEY HALL RD NE    ATLANTA    GA   30319-2515   Jul 1 2020   NC
                       DEKALB   11200586   FLAHERTY    MORGAN    ASHLEY      1194    HAVEN BROOK LN NE    ATLANTA    GA   30319        Jan 1 2020   TX
                       DEKALB   05768177   FLAIG       SYDNEY    LEE         1826    E RAMBLE CT          DECATUR    GA   30033        Jun 1 2020   AR
                       DEKALB   02076499   DEROSA      CARLA     RABB        2190    MEMORIAL DR SE       ATLANTA    GA   30317        Oct 1 2020   SC
                       DEKALB   01940744   DEROSA      PAUL      G           2190    MEMORIAL DR SE       ATLANTA    GA   30317        Oct 1 2020   SC
                       DEKALB   10240205   DESAI       MEGHNA    RAVINDRA    605     CLAIREMONT AVE       DECATUR    GA   30030        Jul 1 2019   VA
                       DEKALB   07275068   DESAI       MITESH    ANIL        612     SYCAMORE RIDGE DR    DECATUR    GA   30030-2771   Dec 1 2018   VA
                       DEKALB   08750134   DESAI       SUJATA    JAGAT       1314    CONWAY RD            DECATUR    GA   30030        Oct 1 2017   MA
                       DEKALB   04577121   FREEMAN     CHRISTINA LEWIS       4017    LUCAS LN             ELLENWOODGA     30294        Dec 1 2017   TX
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 355 of 559




                                                                                           Page 154
                                                                                 GA NCOA Out of State


                       DEKALB   05803914   ESPY      LESLIE    MYRTEAL    4304   KINGSTON GATE CV       ATLANTA   GA   30341        Aug 1 2019   CA
                       DEKALB   06584215   FLOURNOY BERNICE    ELIZABETH 3717    TREE BARK TRL          DECATUR   GA   30034-2120   Sep 1 2020   SC
                       DEKALB   11219746   LEE       JAMES     JAEHAN     4000   DUNWOODY APT 1207      ATLANTA   GA   30338        Feb 1 2020   WA
                       DEKALB   11259728   KOSTELECKYSHELDON   RICHARD    4508   DREXEL WAY             ATLANTA   GA   30346        Sep 1 2020   VA
                       DEKALB   02002239   JEAN      KIP       HUNTER     2941   CALDWELL RC-3          ATLANTA   GA   30319-2959   Nov 1 2018   OR
                       DEKALB   03640985   LAFIANDRA ASHLEY    DAWN       1089   ROSEDALE RD NE         ATLANTA   GA   30306        Aug 1 2020   UT
                       DEKALB   11719640   LAFIANDRA JONATHAN LOUIS       1089   ROSEDALE RD NE         ATLANTA   GA   30306        Aug 1 2020   UT
                       DEKALB   11970266   LAI       DAR                  228    CHELSEA DR             DECATUR   GA   30030        Aug 1 2020   IN
                       DEKALB   12205984   LEE       COURTNEY DAWN        1905   BROOKHAVEN CIR NE      ATLANTA   GA   30319        May 1 2019   FL
                       DEKALB   11158378   LIN       JENNY                2063   SECOND AVE             DECATUR   GA   30032        Sep 1 2020   TX
                       DEKALB   02908375   LIGHTFOOT MARCIA    LYN        674    GARDEN WALK DR         STONE MOU GA   30083-3544   Jul 1 2020   IL
                       DEKALB   03694801   LILES     CRYSTAL   STANLEY    1611   MARLBROOK DR NE        ATLANTA   GA   30307-1721   Jul 1 2020   NC
                       DEKALB   04873013   LILES     KENDRICK LYDELL      1611   MARLBROOK DR NE        ATLANTA   GA   30307-1721   Jul 1 2020   NC
                       DEKALB   12510996   LIMA      BRYSON               711    TWIN OAKS DAPT 3       DECATUR   GA   30030        Apr 1 2020   NY
                       DEKALB   10550513   LACLAIRE SUSAN      RENEE      2254   WAYSIDE DR NE          ATLANTA   GA   30319        Oct 1 2020   FL
                       DEKALB   10541632   HOGAN     CAMERA    DELAIN     3487   CHERRY RIDGE PL        DECATUR   GA   30034        Aug 1 2017   PA
                       DEKALB   07274984   HOGUE     ZACHARY   CHANDLER 1636     BERKELEY LN NE         ATLANTA   GA   30329        May 1 2020   MA
                       DEKALB   08642123   HOISTAD   LAURA     KORB       305    E LAKE DR              DECATUR   GA   30030        Jul 1 2020   MN
                       DEKALB   08642125   HOISTAD   NOLAN     ARTHUR     305    E LAKE DR              DECATUR   GA   30030-3529   Jul 1 2020   MN
                       DEKALB   05727873   LEDOUX    JEAN'EE   MARIE      513    DREXEL AVE             DECATUR   GA   30030        Oct 1 2017   NY
                       DEKALB   08111484   MCKINNEY OTIS       DEANGELO 1615     FLAT SHOALS RD SE      ATLANTA   GA   30316        Oct 1 2019   FL
                       DEKALB   06090344   MCKINNEY TERI       ELAINE     4203   TREEHILLS PKWY         STONE MOU GA   30088        Jan 1 2018   AZ
                       DEKALB   07037636   MUCHMORE PATRICK    SHANE      268    CARLYLE PARK DR NE     ATLANTA   GA   30307        Aug 1 2020   MI
                       DEKALB   05311696   NAADUEBA BARINEM    ALLEX      4368   ELEGANCE DR            STONE MOU GA   30083        Sep 1 2020   IL
                       DEKALB   08927136   OROIAN    SARAH     ANGELA     1312   LINCOLN COURT AVE NE   ATLANTA   GA   30329        Sep 1 2020   CA
                       DEKALB   06191116   MYERS     HEATHER   LYN        3958   SPRINGLEAF DR          STONE MOU GA   30083        Oct 1 2020   MI
                       DEKALB   07011472   MYERS     LEROY     EDWARD     3958   SPRINGLEAF DR          STONE MOU GA   30083        Oct 1 2020   MI




  Ex. 2 to Petition:
                       DEKALB   11992829   NAYA      ANNA-CHRISTINA       2780   GRESHAM RD SE          ATLANTA   GA   30316        Sep 1 2020   NC




Braynard Declaration
                       DEKALB   07590733   MALTESE   CARLY     M          5676   QUEENSBOROUGH DR       DUNWOODY GA    30338        Jul 1 2020   AL
                       DEKALB   10581779   MALUEG    CHARLES   CHRISTIAN 3527    HIDDEN ACRES DR        ATLANTA   GA   30340        Sep 1 2019   OR
                       DEKALB   10440402   SAPIANO   MATHEW    RAYMOND 2499      FAIROAKS RD            DECATUR   GA   30033        Aug 1 2020   AE
                       DEKALB   07418270   SAPIANO   TOBEY     NELSON     2499   FAIROAKS RD            DECATUR   GA   30033        Aug 1 2020   AE
                       DEKALB   02522951   MORGAN    JULIETTE             419    E PONCE DE LEON AVE    DECATUR   GA   30030        Oct 1 2018   VA
                       DEKALB   06648152   SANKS     TAYLOR    SHARON     2224   ASBURY SQ              ATLANTA   GA   30346        Nov 1 2018   PR
                       DEKALB   08503325   ORDU      PRINCETON ALEXANDER 2999    CEDAR BROOK DR         DECATUR   GA   30033        Sep 1 2020   NC
                       DEKALB   08501545   ORKIN     ANGELA    HANEY      427    MILL CREEK BND NE      ATLANTA   GA   30307        Jun 1 2020   UT
                       DEKALB   08757930   ORKIN     BRIAN     SCOTT      427    MILL CREEK BND NE      ATLANTA   GA   30307        Jun 1 2020   UT
                       DEKALB   08253380   ORKIN     JENNIFER RUTH        2313   ATTAWAY WALK NE        ATLANTA   GA   30319        Feb 1 2020   AE
                       DEKALB   08584943   ORKIN     KEVIN     CLARK      2313   ATTAWAY WALK NE        ATLANTA   GA   30319-3386   Feb 1 2020   AE
                       DEKALB   12741348   SAMANDARI LUA       LIVA ADWET 163    PARK DR                DECATUR   GA   30030        Nov 1 2019   AE
                       DEKALB   05311921   SAMANDARI TARAZULLAH           163    PARK DR                DECATUR   GA   30030        Nov 1 2019   AE
                       DEKALB   07953946   SANDERS KRISTOPHER             809    TWIN OAKS DAPT 4       DECATUR   GA   30030        Jun 1 2020   MA
                       DEKALB   06011833   MORLEY    WILLIAM   MATTHEW 215       HILLCREST AAPT E2      DECATUR   GA   30030        Nov 1 2019   FL
                       DEKALB   11387206   SANDIFER BENITA                836    HILLANDALE LN          LITHONIA  GA   30058        May 1 2020   PA
                       DEKALB   05641090   REEVES    LATANYA   NANETTE    4094   DURHAMSHIRE PL         STONE MOU GA   30083        Jan 1 2018   CA
                       DEKALB   08588717   REGAN     COLIN     MICHAEL    1320   AXIS CIR NE            ATLANTA   GA   30307        Oct 1 2020   NH
                       DEKALB   08771551   REGAN     NICOLE    JEANNETTE 1320    AXIS CIR NE            ATLANTA   GA   30307        Oct 1 2020   NH
                       DEKALB   11885710   RELAN     PRYANKA              1133   COMMERCE APT 215       DECATUR   GA   30030        May 1 2019   NY
                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 356 of 559




                                                                                       Page 155
                                                                                  GA NCOA Out of State


                       DEKALB    05654253   SMITH     SAMANTHA            6942    MAHONIA PL            LITHONIA    GA   30038        Aug 1 2017   SC
                       DEKALB    05262559   REYNOLDS EMILY      KATHRYN   613     CLAIRMONT CIR         DECATUR     GA   30033        Aug 1 2020   VA
                       DEKALB    12490587   PETTIT    LAURA     NICOLE    845     ALBERSON CT           DECATUR     GA   30033        Oct 1 2020   CO
                       DEKALB    10941188   PETTUS    TIFFANY   MECHELE   3944    MEMORIAL C4           CLARKSTON GA     30021        Aug 1 2020   OH
                       DEKALB    11866745   REICHERT MICHAEL              1625    PEACHCREST RD         DECATUR     GA   30032        Sep 1 2020   TN
                       DEKALB    12421926   THOMAS    JENIAH    A         3844    PIN OAK ST            LITHONIA    GA   30038        Aug 1 2020   IL
                       DEKALB    07060832   SKANDALAK LINA      ANNA      223     SISSON AVE NE         ATLANTA     GA   30317        Mar 1 2020   NC
                       DEKALB    11373041   WANG      BRIAN     JAMES     639     SCOTT CIR             DECATUR     GA   30033        Jun 1 2020   CO
                       DEKALB    10475711   PHILLIPS  JAMES     ALVIN     2315    PINE MEADOWS CT       TUCKER      GA   30084        Aug 1 2020   TN
                       DEKALB    04957868   PHILLIPS  JENNIFER JACKSON    4920    TOPSFIELD LN          LITHONIA    GA   30038        Feb 1 2020   VA
                       DEKALB    07043187   PHILLIPS  KELLY     ANNE      23      CHELSEA CT            AVONDALE EGA     30002        Apr 1 2020   NC
                       DEKALB    11196484   WILLIAMS  JAMISON   LEE       1545    COUNCIL BLUFF DR NE   ATLANTA     GA   30345        Aug 1 2020   CA
                       DEKALB    11981940   SILVA     HIDEKY    RAFAEL    883     REGAL PATH LN         DECATUR     GA   30030        Oct 1 2020   CT
                       DEKALB    10091729   WELCH     TIMOTHY   F         2554    KNOX ST NE            ATLANTA     GA   30317        Oct 1 2020   MD
                       DEKALB    05897904   WELD      COURTNEY HATTEN     2361    JOHNSON FERRY RD NE   CHAMBLEE GA      30341        Sep 1 2019   FL
                       DOUGLAS 04804423     CRUTCHFIELWANDA     P         5032    CENTRAL CHURCH RD     DOUGLASVI LGA    30135-4112   Oct 1 2020   FL
                       DEKALB    06867579   UPTON     STEPHANIE CLAYTON   1044    N CARTER RD           DECATUR     GA   30030        Dec 1 2018   TX
                       DEKALB    03197216   WEDDLE    BRUCE     L         1895    HAM DR                CHAMBLEE GA      30341        Feb 1 2020   MS
                       DEKALB    08580568   WEEKS     ROBERT              3721    GREENTREE FARMS DR    DECATUR     GA   30034        Nov 1 2017   TN
                       DEKALB    10674893   MCDANIELS JODI      MARY      1225    MAPLE WALK CIR        DECATUR     GA   30032        May 1 2019   TN
                       DEKALB    10319013   MCDANIELS TAYLOR    RENEE     1182    MAPLE WALK CIR        DECATUR     GA   30032        Nov 1 2019   TN
                       DEKALB    08952867   WALTER    DWAYNE    LAMAR     7       EXECUTIVE P2402       ATLANTA     GA   30329        Aug 1 2020   CA
                       DEKALB    03629548   SIMON     RENEE     RADWAN    2711    OSWOOD DR             TUCKER      GA   30084        Aug 1 2020   NC
                       DEKALB    12236221   UMMER     CHRISTOPHETODD      4586    PLUM ORCHARD CT       STONE MOU GA     30083        Aug 1 2020   NY
                       DEKALB    02137629   WELSH     MARY      ELIZABETH 5208    BROOKE RIDGE DR       DUNWOODY GA      30338        Oct 1 2020   TN
                       DEKALB    05864701   VEGA      CRISTINA  MARIA     2532    N DECATUR APT 1329    DECATUR     GA   30033        Jan 1 2020   CA
                       DEKALB    11223305   VARADI    ANDRAS    PETER     1944    RIDGEMONT LN          DECATUR     GA   30033        Oct 1 2020   ME




  Ex. 2 to Petition:
                       DEKALB    03341382   YARBROUGHSTACY      ANN       2351    JOHNSON FERRY RD NE   CHAMBLEE GA      30341        Jan 1 2020   OR




Braynard Declaration
                       DOUGLAS 07072835     LEWIS     GENELL    M         2574    DEL RIDGE DR          DOUGLASVILGA     30135        Oct 1 2020   TX
                       DOUGHERTY06981498    MOCK      HALEY     LAURA     1903    LULLWATER RD          ALBANY      GA   31707        Mar 1 2020   SC
                       DOOLY     10496599   FALLAW    JOHN      AUSTIN    211     COOL WATER RD         VIENNA      GA   31092        Jun 1 2020   FL
                       DOUGHERTY11140715    BROWN     NATASHA   MONIQUE   3604    RADIAL AVE            ALBANY      GA   31705        Nov 1 2016   TN
                       DOUGLAS 04690658     BERRYHILL GLORIA    LAQUITA   9592    BLACKWOLF RUN         DOUGLASVI LGA    30135        Aug 1 2020   NC
                       DOUGHERTY06564835    BURRELL   DONNA     JOANN     1630    OAK HAVEN DR          ALBANY      GA   31701-7470   Feb 1 2019   FL
                       DOUGHERTY07886835    BURRELL   LYNN      STEWART 1630      OAK HAVEN DR          ALBANY      GA   31701-7470   Feb 1 2019   FL
                       DOUGHERTY01323321    BUTLER    LOIS      ANN       1968    S RIVERVIEW CIR       ALBANY      GA   31705        May 1 2018   TX
                       DOUGHERTY10969168    WIMBERLY ZELINA     YVETTE    2724    LEDO RD    APT V34    ALBANY      GA   31707        Aug 1 2020   VA
                       DOUGHERTY07565601    TELL      JOHNNY    ELIZABETH 333     S MOCK RD APT 80      ALBANY      GA   31705        Jun 1 2020   SC
                       DOUGHERTY04973513    TEMPLE    PAULETTE ELISE      2316    STUART AVE            ALBANY      GA   31707        Jun 1 2020   FL
                       DOUGHERTY08283693    ROBINSON KEMBRIEL PATRICE     815     PUTNEY AVE            ALBANY      GA   31705        Aug 1 2018   FL
                       DOUGHERTY11382008    SERPAS    BILLY     JHON      12073   WRIGHT ST             ALBANY      GA   31705        Aug 1 2020   NC
                       EFFINGHAM 07317611   KENNEDY CARLA       RONELLE O 180     BLACKWATER WAY        SPRINGFIEL DGA   31329        Aug 1 2019   TX
                       EFFINGHAM 07489569   KENNEDY DIANE       WATERS    214     PEBBLESTONE DR        BLOOMINGD GA     31302        Nov 1 2019   SC
                       DOUGLAS 01966551     GILMOUR   DEANE     H         4166    WESTVIEW ST           DOUGLASVILGA     30135-3650   Jul 1 2020   TX
                       DODGE     03787041   BRADEN    SEENA     DE MAY    100     LAKESIDE DR           EASTMAN     GA   31023-7944   May 1 2020   AR
                       DOUGHERTY00011595    SAXON     NANCY     MARTIN    614     MEADOWLARK DR         ALBANY      GA   31707-3122   Aug 1 2019   CA
                       DOUGLAS 10506383     KIEHN     VIRGINIA  Z         7730    SAINT JAMES CT        DOUGLASVI LGA    30134        Sep 1 2020   NJ
                       EFFINGHAM 11244414   SORIANO   GABRIELLE ANTOINETTE171     CLOVER POINT CIR      GUYTON      GA   31312        Oct 1 2020   FL
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 357 of 559




                                                                                        Page 156
                                                                                    GA NCOA Out of State


                       DOUGLAS     12336692   BROWN     SYDKIA               722    LONDON WAY          LITHIA SPRI NGA   30122        Mar 1 2020   CT
                       DOUGLAS     06335130   MCPHERSONCARLYNE    A          1408   COLUMNS DR          LITHIA SPRI NGA   30122        Mar 1 2018   NC
                       EARLY       06302357   MATT      MAE       CHARLES    87     ISOM LN             BLAKELY      GA   39823-5901   Oct 1 2020   KS
                       DOUGLAS     06331605   BROWN     RYAN                 323    SPRING CREEK WAY    DOUGLASVILGA      30134        Sep 1 2020   TX
                       EFFINGHAM   10017715   ARGERAKE DEBORAH               101    BROKEN BIT CIR      GUYTON       GA   31312        May 1 2019   MD
                       EFFINGHAM   10017628   ARN       STEPHEN   PAUL       101    BROKEN BIT CIR      GUYTON       GA   31312        May 1 2019   MD
                       EVANS       06829493   BRALY     SHANE     MARCUS     106    MARGUERITE ST       CLAXTON      GA   30417        Jun 1 2020   MO
                       DOUGLAS     10270688   MAZORA    TONYA     RENEE      2864   WARREN RD           DOUGLASVILGA      30135        Jan 1 2019   OK
                       DOUGLAS     04174381   MCADOO    BARBIE    WILFORK    2575   ARLINGTON CT        LITHIA SPRINGA    30122        Sep 1 2020   VA
                       EARLY       04973255   RYAN      DAVID     ALVIN      100    CEDAR AVE           BLAKELY      GA   39823        Jun 1 2019   MS
                       DOUGLAS     06918206   MCCALL    SABRINA   ANTOINETTE1023    COLUMNS DR          LITHIA SPRINGA    30122-3128   Sep 1 2019   CA
                       FAYETTE     00098691   BAKER     PEGGY     A          115    SHELDON WAY         FAYETTEVILLGA     30215-7720   Sep 1 2020   FL
                       DOUGLAS     11060221   DAVIS     BARBARA   JEAN       5518   SOMER MILL RD       DOUGLASVILGA      30134        Jul 1 2020   AR
                       DOUGLAS     11340262   DAVIS     CORTLANDT YOLANDA    4997   CHAPEL LAKE CIR     DOUGLASVILGA      30135        Sep 1 2018   MA
                       FANNIN      10914387   SCHROCK EDWIN       THOMAS     350    TOCCOA RIVER FOREST MINERAL BLUGA     30559        Oct 1 2019   FL
                       FANNIN      12432745   SCHUTT    JAMES     M          160    BLACKBERRY DR       MINERAL BLUGA     30559        Dec 1 2019   IL
                       DOUGLAS     04657645   PUCHE     DANIEL    ANTONIO    4284   HIGH COUNTRY DR     DOUGLASVILGA      30135        Sep 1 2020   NV
                       DOUGLAS     11393028   PUCHE     DANIELLA  MARIA LORR 4284   HIGH COUNTRY DR     DOUGLASVI LGA     30135        Sep 1 2020   NV
                       DOUGLAS     12707931   RANDALL   CATHERINE RENEE      1011   CHESTNUT CREEK DR   VILLA RICA GA     30180        Aug 1 2020   MS
                       DOUGLAS     10030152   VARGAS    COURTNEY ANNEICE     3220   ANNEEWAKEE FALLS PKWDOUGLASVILGA      30135        Feb 1 2019   AE
                       FAYETTE     08565058   HATFIELD  MARY      ELLEN      260    REHOBETH WAY        FAYETTEVILLGA     30214        May 1 2019   TN
                       DOUGLAS     03112541   WILLIAMS  CARLA     RENA       8340   RAMBLIN CT          DOUGLASVILGA      30134        Aug 1 2020   SC
                       FAYETTE     11257183   ALLISON   AUGUST    MICHELE    1214   SANDY CREEK RD      FAYETTEVILLGA     30214        Sep 1 2020   NH
                       FAYETTE     06146945   AMBROSE JAN         K          203    GLENEAGLES PT       PEACHTREE GA      30269-3503   Jul 1 2020   FL
                       EFFINGHAM   11321758   MC GINNIS ROCHELLE JEAN        115    AQUADUCT DR         RINCON       GA   31326        May 1 2020   TN
                       FAYETTE     04390044   TACORONTI RUDOLPH VALENTINO 235       ELYSIAN DR          FAYETTEVILLGA     30214        Jul 1 2020   CA
                       FAYETTE     06082977   KING      ASHLEY    FAYE       231    BLUE POINT PKWY     FAYETTEVILLGA     30215        Feb 1 2019   MS




  Ex. 2 to Petition:
                       EFFINGHAM   10375745   THAYER    DAVID     TIMOTHY    106    KINGSLEY DR S       GUYTON       GA   31312        Sep 1 2019   MI




Braynard Declaration
                       FLOYD       00969242   BELL      LOYCE     WESLEY     8211   ALABAMA RD SW       ROME         GA   30165-8816   Oct 1 2019   FL
                       FAYETTE     10124403   KOSIK     MICHAEL   PAUL       120    LAKEMONT CIR        FAYETTEVILLGA     30215        Oct 1 2019   LA
                       FAYETTE     11546161   KOTZ      STEPHEN   PAUL       114    HERITAGE WAY        PEACHTREE GA      30269        May 1 2020   IL
                       FANNIN      08123069   TRAUB     EUGENE    FREDERICK 260     LIVING WATER DR     MCCAYSVILLGA      30555-3707   Sep 1 2019   FL
                       ELBERT      05435964   HENDERSONGEOFFRY    ALLEN      1631   DEWY ROSE RD NW     DEWY ROSE GA      30634        Sep 1 2020   SC
                       FLOYD       06161836   WARNER    ELIZABETH AVERY      16     RIDGEFIELD DR SE    SILVER CRE EGA    30173-2345   Oct 1 2020   FL
                       FLOYD       10743708   BOEHM     MICHAEL   CARSTEN    9      NORMAN LN NW        ROME         GA   30165        Apr 1 2019   FL
                       FAYETTE     11790534   NAGLE     ASHLEIGH             1103   IVEYDALE LN         PEACHTREE GA      30269        Apr 1 2020   MI
                       FAYETTE     08289595   NATTIEL   ADREANNA DANIELLE    105    DEVONSHIRE PL       TYRONE       GA   30290        Aug 1 2018   MD
                       FANNIN      02865000   THIGPEN   DEBRA     G          516    RITCHIE CREEK RD    BLUE RIDGE GA     30513        Mar 1 2019   NC
                       FLOYD       05653708   COLSTON   JOSEPH    EDWARD     55     HIDDEN BRANCHES WAY ROME         GA   30165        Oct 1 2020   NC
                       FLOYD       06371231   COLSTON   KRISTEN   BROWN      55     HIDDEN BRANCHES WAY ROME         GA   30165        Oct 1 2020   NC
                       FLOYD       10007482   CLOUSE    HEATHER   LYN        5      TALON CT            KINGSTON GA       30145        Jan 1 2020   FL
                       FAYETTE     10947741   MCINTYRE IAN                   12     NORTHLAKE CIR       PEACHTREE GA      30269        Jul 1 2017   MS
                       FLOYD       04491363   WINDISCH MELISSA    D          10     MARBLE ST NE        ROME         GA   30161        Jul 1 2020   WV
                       FAYETTE     10472114   HIGHAM    MICHAEL   EDWARD     100    COLONY PT           FAYETTEVILLGA     30215        May 1 2020   VA
                       FAYETTE     10915997   HIGHAM    NICOLE    WALLS      100    COLONY PT           FAYETTEVILLGA     30215        May 1 2020   VA
                       FORSYTH     08796058   BURCH     ASHLEY    TAYLOR     910    DEERFIELD CAPT 2205 ALPHARETTAGA      30004        Sep 1 2020   TN
                       FORSYTH     08331913   BURCH     DUNCAN    S          404    PINE LAKE DR        CUMMING GA        30040-2027   Jan 1 2020   LA
                       FORSYTH     08316426   BURCH     ETHAN     TANNER     910    DEERFIELD CAPT 2205 ALPHARETTAGA      30004        Sep 1 2020   TN
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 358 of 559




                                                                                          Page 157
                                                                                    GA NCOA Out of State


                       FLOYD      00656225   GAY       CHERYL    ANN        280     BETHEL CHURCH RD SE SILVER CRE EGA     30173        Jun 1 2020   AL
                       FORSYTH    07232992   THOMAS    JULIE                1750    IVEY WALK CT           CUMMING GA      30041        Oct 1 2020   AR
                       FORSYTH    02545861   THOMAS    KAREN     L          3050    HITT RD                CUMMING GA      30041-7704   Oct 1 2020   MA
                       FAYETTE    10913991   MANGARELL JARROD    ALAN       301     MORGANS TURN           PEACHTREE GA    30269        Oct 1 2020   FL
                       FAYETTE    07181107   MANGARELL LINDA     ALETHA     301     MORGANS TURN           PEACHTREE GA    30269-1503   Oct 1 2020   FL
                       FLOYD      05342730   KARNES    DONNA     LYNN       3       RIDGEPOINTE DR SE      ROME       GA   30161-8474   Mar 1 2019   AL
                       FLOYD      00999451   KEASLER   GERALD    WAYNE      31      JUNIPER DR NE          ROME       GA   30161-8924   Sep 1 2018   FL
                       FLOYD      10688469   KEASLER   MAKAYLA   REBEKAH    31      JUNIPER DR NE          ROME       GA   30161        Sep 1 2018   FL
                       FAYETTE    11435063   CAMPBELL STEPHEN    FREDERICK 403      ROBINSON RD            PEACHTREE GA    30269        May 1 2020   FL
                       FORSYTH    10839187   BYSZESKI SUSAN      LUCIA      2010    IVY LN                 CUMMING GA      30041        Aug 1 2020   WA
                       FORSYTH    03634277   HENRY     WILLIAM   LEWIS      6435    RAINES DR              CUMMING GA      30041        Aug 1 2019   FL
                       FORSYTH    10525641   JIANG     BELINDA   GUAN       8415    COG HILL TRCE          DULUTH     GA   30097        Aug 1 2020   WA
                       FORSYTH    11426797   MURRAY    PAUL      ANDREW     1615    SHADOW BROOK WAY       ALPHARETT AGA   30005        Jul 1 2020   NY
                       FORSYTH    03959864   MYERS     CRAIG     A          5220    PINTO PASS             CUMMING GA      30040-1374   Sep 1 2020   FL
                       FORSYTH    02762911   NOWIK     DENNIS    WALTER     2445    BELAIRE DR             CUMMING GA      30041        Jul 1 2020   FL
                       FORSYTH    12908405   HARRIS    ANNA      CAROLINE 5590      WARMSTONE LN           SUWANEE GA      30024        Aug 1 2020   PA
                       FORSYTH    08150134   PAXIMADIS JOHN      BYRON      2665    WESTLINGTON CIR        CUMMING GA      30040        Oct 1 2020   MI
                       FORSYTH    08866854   CONWAY    ANGELA    D          6905    CEDAR RIDGE DR         GAINESVILLEGA   30506        Jun 1 2020   SC
                       FORSYTH    03353168   CONWAY    WILLIAM   EUGENE     6905    CEDAR RIDGE DR         GAINESVILLEGA   30506        Jun 1 2020   SC
                       FORSYTH    04192863   TOTH      EDWARD    WILLIAM    4815    MAIDSTONE CT           SUWANEE GA      30024-3305   Oct 1 2020   NC
                       FORSYTH    08857789   MELOSCI   CASSANDRA LEIGH      4390    IDLEWOOD DR            CUMMING GA      30040-0468   Feb 1 2020   CA
                       FORSYTH    01666486   PRUITT    STEPHANIE ANN        3365    CARLTON RD             CUMMING GA      30041-7768   Apr 1 2020   TN
                       FORSYTH    12814404   SHIN      GI UN                6985    BRIXTON PL             SUWANEE GA      30024        Sep 1 2020   IL
                       FORSYTH    04290545   SHIRLEY   ANN       M          1880    EDGEMONT CT            CUMMING GA      30041-8055   Oct 1 2020   AL
                       FULTON     06358457   BANKS     CHARLES   RAY        380     SADDLE LAKE DR         ROSWELL GA      30076        Sep 1 2018   NY
                       FORSYTH    08904270   XANTHOS HALLE       LITTRELL   2670    WANDA WOODS RD         CUMMING GA      30041        Aug 1 2018   TN
                       FORSYTH    07195853   XANTHOS ZACHARY     PARKER     2670    WANDA WOODS RD         CUMMING GA      30041        May 1 2018   TN




  Ex. 2 to Petition:
                       FORSYTH    12065093   XU        ALICE                1450    VINERY AVE             CUMMING GA      30041        Feb 1 2020   IN




Braynard Declaration
                       FORSYTH    07801366   WAGNER    DONALD    JAMES      2730    ALDRICH DR             CUMMING GA      30040-5327   Oct 1 2020   SC
                       FORSYTH    06498517   WAGNER    PATRICIA  H          2730    ALDRICH DR             CUMMING GA      30040-5327   Oct 1 2020   SC
                       FULTON     10565668   ABID      AREEBA    AFREEN     401     16TH ST NW UNIT # 1267 ATLANTA    GA   30363        May 1 2019   CA
                       FULTON     07847669   CLEMENTS FATIMA     CASTRO     3376    NORTHSIDE DR           HAPEVILLE GA    30354        Sep 1 2020   FL
                       FULTON     11657501   CLIFFORD ANDREW     BURNITT JOH477     WILMER ST NUNIT 2311 ATLANTA      GA   30308        Jan 1 2019   IL
                       FORSYTH    11779102   YOUNG     LEHA                 4130    CREEKWOOD DR           CUMMING GA      30041        Sep 1 2020   FL
                       FORSYTH    11779113   YOUNG     THOMAS    MICHAEL    4130    CREEKWOOD DR           CUMMING GA      30041        Sep 1 2020   FL
                       FORSYTH    12323288   ZABLOCKI TAYLOR                910     DEERFIELD CAPT 3308    ALPHARETTAGA    30004        Sep 1 2020   TX
                       FRANKLIN   11512140   ERTZBERGE TYLER     WAYNE      5665    STONE BRIDGE RD        CARNESVILL GA   30521        Feb 1 2020   IN
                       FORSYTH    07011130   YOUNG     CLAYTON              3805    CAMERON CT             CUMMING GA      30040        Oct 1 2019   CT
                       FULTON     02591654   BROOKS    MARK      A          845     INMAN VILLAGE PKWY NE ATLANTA     GA   30307-5501   Mar 1 2020   NC
                       FORSYTH    12705457   TURNER    HALEY     ELIZABETH 1415     FAIRCREST LN           ALPHARETTAGA    30004        Aug 1 2019   FL
                       FORSYTH    08409415   TURNER    ALPHA     THIAM      4030    EMERALD GLADE CT       CUMMING GA      30040        Mar 1 2019   TN
                       FULTON     10895556   BLOUIN    MYLES     ANTHONY 11240      CROSSHAVEN DR          ROSWELL GA      30075        Jul 1 2017   TX
                       FULTON     11206563   ALI       SAMINA               1915    BRISTOL CIR            ALPHARETTAGA    30022        Aug 1 2018   TN
                       FULTON     11747997   BERRY     MIKAYLA   PAIGE      390     STOVALL ST APT # 2213 ATLANTA     GA   30316        Sep 1 2020   TX
                       FULTON     06696561   BERTRAM ODANE       KARIM      2323    PIEDMONT R APT 2403    ATLANTA    GA   30324        Jun 1 2019   TN
                       FULTON     10619864   BOLDEN    TERESA    FONTAINE 5107      BARRINGTON TRACE DR SATLANTA      GA   30331        Sep 1 2020   KY
                       FULTON     11257707   BOLE      KIRK      EDWARD     11805   MOUNTAIN PARK RD       ROSWELL GA      30075        Oct 1 2020   CT
                       FULTON     02594149   BOGGAN    MICHAEL   WAYNE      970     SIDNEY MAR APT 1304    ATLANTA    GA   30324        Aug 1 2020   TX
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 359 of 559




                                                                                          Page 158
                                                                                    GA NCOA Out of State


                       FULTON   11990855   CLINTON   TAKEISHA LASHAWN 2900          LAUREL RID GAPT 9206  EAST POINT GA   30344        Jun 1 2019   FL
                       FULTON   12543898   CLODFELTERCATHERINE GRAY         609     VIRGINIA AV APT 9104  ATLANTA    GA   30306        Jul 1 2020   NC
                       FULTON   11697774   AVIOLI    JAMES      PETER       2380    MELINA PL             ALPHARETT AGA   30009        Oct 1 2020   TX
                       FULTON   02495984   BAXTER    JERRY      WILLIAM     501     ANSLEY VILLA DR NE    ATLANTA    GA   30324-4813   May 1 2020   NC
                       FULTON   10438291   CRABTREE BRYAN       KELBY       3338    PEACHTREE APT 2105    ATLANTA    GA   30305        Mar 1 2020   SC
                       FULTON   10054314   BARNES    BRONWYN SHANNON 702            MARSH TRAIL CIR NE    ATLANTA    GA   30328        Mar 1 2020   NC
                       FULTON   08575505   CARNEGIE DAVID                   2657    LENOX RD N APT 10     ATLANTA    GA   30324        May 1 2019   AL
                       FULTON   10862335   CARNES    ANSLEY     BOYD        1838    GREYSTONE RD NW       ATLANTA    GA   30318        Sep 1 2019   NY
                       FULTON   12407156   CARNOW    LIANE      ADLER       10102   LEXINGTON FARMS DR ALPHARETTAGA       30004        Oct 1 2020   NC
                       FULTON   12407157   CARNOW    NORMAN                 10102   LEXINGTON FARMS DR ALPHARETTAGA       30004        Oct 1 2020   NC
                       FULTON   10222256   BOLTON    ELIJAH     LOUIS       3422    LYNFIELD DR SW        ATLANTA    GA   30311        Oct 1 2020   WA
                       FULTON   02675785   BOLTON    THERON                 2770    DRESDEN TRL           EAST POINT GA   30344        Feb 1 2019   AZ
                       FULTON   04818273   ARRITT    AMANDA     VIRGINIA NIC899     CHARLES ALLEN DR NE ATLANTA      GA   30308        Oct 1 2019   TX
                       FULTON   02672449   BAUMGARTESARA        T           335     WENTWORTH DOWNS C T DULUTH       GA   30097        Sep 1 2017   CA
                       FULTON   02709796   BAUMGARTEWILLIAM                 335     WENTWORTH DOWNS C T DULUTH       GA   30097        Sep 1 2017   CA
                       FULTON   10378807   BUTTS     DEMARIO    MONTEZ      415     ARMOUR DR APT 3105    ATLANTA    GA   30324        Oct 1 2017   MD
                       FULTON   03917070   BRUNER    SHARON     LASHON      6953    TALKEETNA CT SW       ATLANTA    GA   30331        Oct 1 2020   CA
                       FULTON   12301282   BRUNETT   SOPHIE     ELIZABETH 450       PIEDMONT A APT 2011   ATLANTA    GA   30308        Apr 1 2020   TN
                       FULTON   11859204   BRUNNER TYLER        BRADEN      410     HEMBREE RD            ROSWELL GA      30075        Jun 1 2020   AZ
                       FULTON   10987687   BRUNSON KEON         MARTEZ      267     N COLONIAL HOMES CIR NATLANTA    GA   30309        May 1 2019   CA
                       FULTON   06932939   BROCKINGTOCHERRISA C             301     MEMORIAL DAPT # 204   ATLANTA    GA   30312        Jan 1 2019   VA
                       FULTON   12577352   BRUMMETT KELLY       JO          1050    LENOX PARKAPT 6404    ATLANTA    GA   30319        Oct 1 2020   IN
                       FULTON   10374750   BUTT      NAUMAN                 855     PEACHTREE APT 3401    ATLANTA    GA   30308        May 1 2020   NJ
                       FULTON   02407476   BUTTERWORCAROL                   932     KINGS CT NE           ATLANTA    GA   30306        May 1 2018   MD
                       FULTON   05817508   CIASCHINI PETER      LOUIS       1280    W PEACHTR 3013        ATLANTA    GA   30308        Sep 1 2020   OH
                       FULTON   03222718   COLE      WILLIAM    LEE         75      RIVER SPRINGS DR NW ATLANTA      GA   30328        Sep 1 2020   SC
                       FULTON   05622472   COLEMAN ALISON       MICHELE     1322    CLERMONT AVE          EAST POINT GA   30344        Oct 1 2020   CT




  Ex. 2 to Petition:
                       FULTON   05350354   COLEMAN ASHLEY       ERIN        626     DEKALB AVE 1343       ATLANTA    GA   30312        Jul 1 2019   TX




Braynard Declaration
                       FULTON   10376029   COOK      BRAD       ANDREW      400     W PEACHTR UNIT 3414   ATLANTA    GA   30308        Oct 1 2020   AL
                       FULTON   07636896   BRADLEY   TASHEBIA LENEISE       7550    ABSINTH DR            ATLANTA    GA   30349        Jul 1 2018   VA
                       FULTON   04525339   BULLARD   KALESHA                455     14TH ST NW APT # 422  ATLANTA    GA   30318        Feb 1 2019   PA
                       FULTON   10848116   BURGIN    KIYANA                 215     NORTH AVE APT 2410    ATLANTA    GA   30308        Jun 1 2018   IL
                       FULTON   11383609   HAQUANI   MOHAMMED MAJID-UDDIN2105       BROOKRIDGE TER        ALPHARETT AGA   30004        Aug 1 2020   TX
                       FULTON   12122629   HARADA    ELISABETH              777     MEMORIAL D438         ATLANTA    GA   30316        Jun 1 2020   TX
                       FULTON   07013025   BRANHAM JASON        RAY         54      WINSLOW ST            SANDY SPRI GA   30328        Sep 1 2020   KY
                       FULTON   10066743   DAVIS     JOELEEN    MARIE       1760    HOLLINGSWORTH BLVD NATLANTA      GA   30318        Sep 1 2018   FL
                       FULTON   06075951   DAVIS     JOHN       CHRISTOPHE480       GLENWOOD UNIT 9       ATLANTA    GA   30316        Dec 1 2019   CO
                       FULTON   11387210   CHANDRAN KARTHIC                 1700    NORTHSIDE APT 3605    ATLANTA    GA   30318        Jun 1 2020   FL
                       FULTON   11196734   CHANG     CATHERINE              5585    COTTAGE FARM RD       ALPHARETTAGA    30022        Aug 1 2020   NY
                       FULTON   11810121   DRWIEGA   EMILY      NOELLE      144     MORELAND AUNIT 454    ATLANTA    GA   30307        Jul 1 2020   IL
                       FULTON   12432557   INDYKE    CURTIS     MAXWELL 400         PHARR RD N UNIT 287   ATLANTA    GA   30305        May 1 2020   VA
                       FULTON   08273529   COSBY     CARLTON    JERMAINE 530        PIEDMONT A APT 304    ATLANTA    GA   30308        Mar 1 2020   IL
                       FULTON   08457913   DAVIS     MARY ELIZABMORSE       1000    PARK AVE N UNIT 608   ATLANTA    GA   30326        Jun 1 2020   TN
                       FULTON   05927201   DESTINE   SCHNYEDER JUNIOR       1925    MONROE DR 1557        ATLANTA    GA   30324        Apr 1 2018   UT
                       FULTON   12350856   EATON     JYRON                  2430    CHESHIRE B APT 522    ATLANTA    GA   30324        Jun 1 2020   AL
                       FULTON   02577458   EATON     MAYNARD                1408    WICHITA DR SW         ATLANTA    GA   30311        Jun 1 2020   IN
                       FULTON   11986758   EATON     ZANE       A           1045    KILMINGTON CT         ALPHARETT AGA   30009        Jan 1 2020   TX
                       FULTON   06925605   DISK      TYLER      GEORGE      1031    LINDBERGH DR NE       ATLANTA    GA   30324        Jul 1 2020   VA
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 360 of 559




                                                                                          Page 159
                                                                                     GA NCOA Out of State


                       FULTON   11658573   GAY        JOSEPH     KEVIN       6000    RIVEROAK TER         COLLEGE P AGA   30349        Jun 1 2018   AL
                       FULTON   11441079   CRAWFORD ADRIAN       CHANDLER 996        AMSTERDAM4           ATLANTA    GA   30306        Feb 1 2020   SC
                       FULTON   12774687   GRAVES     OSBORNE                2007    LAKE POINTE CIR      ROSWELL GA      30075        Jul 1 2018   TX
                       FULTON   10755049   GARRISON NATHANIEL                2909    CAMPBELLTOUNIT 33C   ATLANTA    GA   30311        Aug 1 2020   SC
                       FULTON   04103078   GARRITY    LIAM       DENNIS      214     COLONIAL H APT 1313  ATLANTA    GA   30309        Jul 1 2019   MS
                       FULTON   11069499   GRANT      ACCACIA    QIONE       340     WILDWOOD PT          ATLANTA    GA   30349        Aug 1 2019   VA
                       FULTON   11729850   HILL       AMY        ELIZABETH 44        KROG ST NE UNIT 548  ATLANTA    GA   30307        Oct 1 2020   DC
                       FULTON   06828422   HILL       ASHLEY     NICOLE      35      NORTHSIDE APT 14E    ATLANTA    GA   30313        Apr 1 2020   PA
                       FULTON   12331799   DIXON      SAMANTHA TRISTAN       1659    MONROE DR APT T7     ATLANTA    GA   30324        Dec 1 2019   TX
                       FULTON   10117939   HIRSH      MOLLY      LAUREN      100     LAURIAN WAY NW       ATLANTA    GA   30328        Oct 1 2019   DC
                       FULTON   08849339   HITT       ANDREA     NICOLE      747     RALPH MCGI APT 1363  ATLANTA    GA   30312        Jul 1 2020   MD
                       FULTON   11051773   GAMMUTO ANDREW        PAUL        2660    LINKS END            ROSWELL GA      30076        Jul 1 2020   NC
                       FULTON   05044188   GANDHI     MONALI     HARSHAD 7205        CHATTAHOOCHEE BLUF F ATLANTA    GA   30350-1071   Apr 1 2020   IL
                       FULTON   11421668   GANDHI     PUNITA                 1304    DUPONT COMMONS CIR NATLANTA     GA   30318        Sep 1 2018   NY
                       FULTON   11489245   MARINCE    CHRISTOPHEEVAN         92      W PACES FE UNIT 8026 ATLANTA    GA   30305        May 1 2019   FL
                       FULTON   10155077   GRAHAM     LINDSAY    MARIE       215     NORTH AVE APT 3404   ATLANTA    GA   30308        Jun 1 2020   TN
                       FULTON   08786900   HALL       MATTHEW WARD           910     VIRGINIA CIR NE      ATLANTA    GA   30306-3821   Jul 1 2019   AL
                       FULTON   10644294   HALL       KATHLEEN MCGOVERN 455          WATER SHADOW LN      ALPHARETT AGA   30022        Apr 1 2020   SC
                       FULTON   12510801   GALYARDT JACKSON      ANDREW      1118    W WESLEY RD NW       ATLANTA    GA   30327        Aug 1 2019   FL
                       FULTON   02600258   GALYARDT MARK         A           1118    W WESLEY RD NW       ATLANTA    GA   30327        Aug 1 2019   FL
                       FULTON   02672015   GALYARDT SUSAN        DOANE       1118    W WESLEY RD NW       ATLANTA    GA   30327        Aug 1 2019   FL
                       FULTON   03081281   GAMBLE     CHRISTOPHER            805     PEACHTREE UNIT 418   ATLANTA    GA   30308        Jun 1 2018   NM
                       FULTON   10069908   HEMINGWAY DAVID       ALEXANDER 195       13TH ST NE UNIT 1701 ATLANTA    GA   30309        Oct 1 2020   FL
                       FULTON   11209346   HEMPEL     WILLIAM    DAVID       873     MONROE D R APT 3     ATLANTA    GA   30308        Dec 1 2017   TN
                       FULTON   12550815   GRAHAM     CORTNEY JANAYE         303     AVALON SQ            SOUTH FULT GA   30213        Sep 1 2020   NC
                       FULTON   10477513   HALL       TAYLOR     NICOLE      701     HIGHLAND A APT 1125  ATLANTA    GA   30312        Sep 1 2020   CA
                       FULTON   10374492   HALL-NIEMI JACQUELINE JEAN        10225   CRESCENT RIDGE DR    ROSWELL GA      30076        Sep 1 2020   FL




  Ex. 2 to Petition:
                       FULTON   10675605   FLOYD      MICHAEL    ADAM        692     HIGHLAND AVE NE      ATLANTA    GA   30312        Jan 1 2020   FL




Braynard Declaration
                       FULTON   10228215   EVERSOLE VICTORIA     STANTON     13427   REGION TRCE          MILTON     GA   30004        Jul 1 2018   OR
                       FULTON   12428648   HENRY      LATONYA                6558    ROSWELL RDAPT 1168   SANDY SPRI GA   30328        Oct 1 2020   FL
                       FULTON   12023661   FITZGERALD CARLEY     ANNE        903     HUFF RD N WUNIT 1606 ATLANTA    GA   30318        Sep 1 2020   NC
                       FULTON   02705275   FITZGERALD WILBUR     THORPE      659     AUBURN AVEAPT 260    ATLANTA    GA   30312        Feb 1 2020   CA
                       FULTON   06250025   JONES      KATHRYN    TAYLOR      3675    PEACHTREE UNIT 42    ATLANTA    GA   30319        Sep 1 2020   TN
                       FULTON   11971370   EVARTS     JESSIE                 641     NORTH AVE APT # 1223 ATLANTA    GA   30308        Sep 1 2019   NY
                       FULTON   12113879   HENDRICKS MARQUEL GENE            1845    PIEDMONT A APT 309   ATLANTA    GA   30324        Aug 1 2020   NY
                       FULTON   05040703   FISK       AMIEE      GRAHAM      220     PARK BRIDGE LN       ROSWELL GA      30075        Jul 1 2020   WA
                       FULTON   06097612   KIRKLAND JUSTIN                   11307   CICERO DR            ALPHARETT AGA   30022        Aug 1 2020   CA
                       FULTON   10108174   FOMUSO     EVELYN     ESONA KIALI 118     CHESHIRE DR          ALPHARETT AGA   30022        Jul 1 2020   TX
                       FULTON   05945352   FORBES     CATHERINE              2085    WINDING CROSSING TRL FAIRBURN GA     30213        Apr 1 2020   KY
                       FULTON   06891493   HENDERSONROBERT       LEE         764     WILLOW CREEK DR NE   ATLANTA    GA   30328        Dec 1 2018   AL
                       FULTON   10914332   HENDERSONSHELBY       LYNN        605     GLEN NATIONAL DR     ALPHARETT AGA   30004        Jul 1 2020   FL
                       FULTON   05673868   HENDERSONTEUNIQUI                 6937    ROSWELL RDAPT D      SANDY SPRI GA   30328        Oct 1 2019   CO
                       FULTON   04247103   HENDERSONTREVINO      MARCUS      1177    CONSTITUTIOJ2        ATLANTA    GA   30315-6837   Dec 1 2018   NC
                       FULTON   10104100   MCNAB      CORENE     STULL       626     DEKALB AVE UNIT 1535 ATLANTA    GA   30312        Jul 1 2018   IL
                       FULTON   08282802   RUBIN      TAYLOR     LEIGH       677     SOMERSET TAPT A1     ATLANTA    GA   30306        Oct 1 2020   AZ
                       FULTON   11399549   RUBINSZTAINVERONICA ESTELA        4311    SPRING CREEK LN      SANDY SPRI GA   30350        Aug 1 2020   MD
                       FULTON   06979267   HURLEY     BRIAN                  3885    REDCOAT WAY          ALPHARETT AGA   30022        Aug 1 2018   MD
                       FULTON   08314545   HURLEY     LINDSAY    ANNE        3885    REDCOAT WAY          ALPHARETTAGA    30022-6338   Aug 1 2019   DC
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 361 of 559




                                                                                           Page 160
                                                                                  GA NCOA Out of State


                       FULTON   07222050   LINDER     PHILIP    TODD      411     CHATTAHO O SUITE A     ROSWELL GA       30075        Sep 1 2020   DC
                       FULTON   08619992   LINDER     TAYLOR    CUNNINGHA 411     CHATTAHOO A            ROSWELL GA       30075        Sep 1 2020   DC
                       FULTON   10159464   JOHNSON ANDREA       LEIGH     204     WOODMILL WAY SW        SOUTH FULT GA    30331        Jul 1 2020   MS
                       FULTON   03486885   LENORE     RONALD    JAMES     12      WIEUCA TRCE NE         ATLANTA     GA   30342        Oct 1 2019   FL
                       FULTON   11051855   MCQUEEN INDIA                  4793    WINSTAR LN             FAIRBURN GA      30213        Jun 1 2020   NC
                       FULTON   11743642   LOEFFLER HANNAH      LEA       3176    BROADLEAF TRL          FAIRBURN GA      30213        May 1 2020   FL
                       FULTON   12128139   LOEFFLER THOMAS      LAWRENCE 3176     BROADLEAF TRL          FAIRBURN GA      30213        May 1 2020   FL
                       FULTON   11066256   LOFTON     CHASITY             400     W PEACHTR UNIT 3307    ATLANTA     GA   30308        Mar 1 2019   LA
                       FULTON   11906025   LEIGH      GORDON    KENNETH   1824    DEFOOR AVEAPT 5011     ATLANTA     GA   30318        Mar 1 2020   VA
                       FULTON   11906023   LEIGH      PALOMA    KATYA     1824    DEFOOR AVEAPT 5011     ATLANTA     GA   30318        Mar 1 2020   VA
                       FULTON   11756515   MCMAHAN ERIN         RENEE     3318    RENAISSANCAPT 3318     ATLANTA     GA   30308        May 1 2019   DC
                       FULTON   04705537   MCMAHEL JENNI        LYNN      1839    MONROE DR NE           ATLANTA     GA   30324-5007   Aug 1 2020   FL
                       FULTON   08894207   MURIGO     SHEILA    WAIRIMU   675     OAKMONT HL             JOHNS CREEGA     30097        Sep 1 2020   VA
                       FULTON   11873029   HUGHES     CORI      NELSON    6885    GLENLAKE P APT B       ATLANTA     GA   30328        Jul 1 2019   AZ
                       FULTON   06452664   LAKE       STEVEN    MCCREE    250     PIEDMONT A STE 2016    ATLANTA     GA   30308        Oct 1 2020   TX
                       FULTON   05625206   PICKLE     JAIME               767     VIRGINIA CIR NE        ATLANTA     GA   30306        Oct 1 2020   SC
                       FULTON   10389319   MITCHELL DESTINEE CHANTE       4266    ROSWELL RDAPT E4       ATLANTA     GA   30342        Sep 1 2020   TX
                       FULTON   07499748   MITCHELL ERICA       WALTERS   1475    SAND BAY D APT 5206    ATLANTA     GA   30331        Jun 1 2020   MI
                       FULTON   10363811   NEUGEBAUE NATALIE    MARIE     41      ARPEGE WAY NW          ATLANTA     GA   30327        Jul 1 2020   AL
                       FULTON   05748604   KOVAL      ERIN      CORTNEY 11905     WILDWOOD SPRINGS DR    ROSWELL GA       30075        Jan 1 2020   FL
                       FULTON   12365340   NEWCOMER LEANNE      ELIZABETH 33      11TH ST NE UNIT 1213   ATLANTA     GA   30309        Jun 1 2020   VA
                       FULTON   05679472   NOSIN      RACHAEL   LAURA     840     UNITED AVE UNIT 212    ATLANTA     GA   30312        Sep 1 2019   ID
                       FULTON   10388768   MINER      ELLERY    RAE       1505    MUIRFIELD CV           MILTON      GA   30004        Dec 1 2019   KY
                       FULTON   04426579   LAFOON     MICHAEL   THOMAS    6900    BISHOP RD              SOUTH FUL T GA   30213        Sep 1 2020   AL
                       FULTON   03575948   LAFOON     REBECCA   J         6900    BISHOP RD              SOUTH FULT GA    30213        Sep 1 2020   AL
                       FULTON   12731655   GHERING    MATTHEW CHASE       210     HOLLYRIDGE WAY         ROSWELL GA       30076        Jun 1 2020   TX
                       FULTON   11059834   NEWELL     LAUREN    ELYSE     13275   PROVIDENCE LAKE DR     ALPHARETTAGA     30004        Sep 1 2020   FL




  Ex. 2 to Petition:
                       FULTON   08598498   RAWLINGS ELYSE       AROVONNE 3416     SABLE CHASE LN         ATLANTA     GA   30349-3686   Aug 1 2017   VA




Braynard Declaration
                       FULTON   10767893   RAWLINS    KYVERN    GLENROY 1823      JEFFERSON DR           SANDY SPRI GA    30350        Jun 1 2020   NY
                       FULTON   04732968   JENKINS    CURTIS    DION      741     FREDERICA APT 9        ATLANTA     GA   30306        Aug 1 2020   MN
                       FULTON   08919296   MATTHEWS ANDREW      BRADY     9560    RED BIRD LN            ALPHARETTAGA     30022-5548   Sep 1 2020   TX
                       FULTON   08891119   MATTHEWS DERRICK     EUNDRELL 4010     CASA VERDE DR          ATLANTA     GA   30349        Aug 1 2019   TN
                       FULTON   06644381   LASKOWSKI JANET      LYNN      147     26TH ST NW APT 2113    ATLANTA     GA   30309        Sep 1 2020   AZ
                       FULTON   11036464   RUSHING    ANNE      DAVIES    1451    MECASLIN S APT 8108    ATLANTA     GA   30309        Jun 1 2019   KY
                       FULTON   10395778   SMITH      STEVEN    ANDREW    300     SADDLEBROOK DR         ROSWELL GA       30075        Jul 1 2020   AE
                       FULTON   10528109   PARTALIS BETH                  1000    FANFARE WAAPT # 5206   ALPHARETTAGA     30009        Aug 1 2020   MI
                       FULTON   07664335   PARTHA     DEEPAMALA R         535     SPINDLEWICK DR         ATLANTA     GA   30350        Jul 1 2020   FL
                       FULTON   12374920   LANN       KYNDEL    LYNN      801     MYRTLE ST NAPT 1       ATLANTA     GA   30308        Jun 1 2020   CO
                       FULTON   11362921   MCANENEY SHANNON               3097    MAPLE DR N APT # 246   ATLANTA     GA   30305        Jun 1 2020   PA
                       FULTON   11660116   MCBANE     MICHAEL   G         240     N HIGHLAND APT 1102    ATLANTA     GA   30307        Jun 1 2020   MD
                       FULTON   11536112   MCBRIDE    MEGHAN    PRISCILLA 2277    PEACHTREE APT # 511    ATLANTA     GA   30309        Jul 1 2020   NC
                       FULTON   08415603   SASNETT    DAVID     BLAKE     943     PEACHTREE UNIT 818     ATLANTA     GA   30309        Sep 1 2019   NY
                       FULTON   10135654   SASSER     ADAM      JAY       12410   PEYTON FARM WAY        ALPHARETT AGA    30004        Oct 1 2020   AL
                       FULTON   10188734   SASSER     AIMEE     WALL      12410   PEYTON FARM WAY        ALPHARETTAGA     30004        Oct 1 2020   AL
                       FULTON   07311373   SASSLER    SARAH     ALEXANDRIA775     UNITED AVE SE          ATLANTA     GA   30312        Jul 1 2020   OH
                       FULTON   05074378   SASSO      BARTHOLOMJOHN       910     PARK AVE SEUNIT B      ATLANTA     GA   30315        Mar 1 2020   MA
                       FULTON   04875233   SASSO      SARAH     KATHRYN   563     MEMORIAL DUNIT 306     ATLANTA     GA   30312        Nov 1 2019   MA
                       FULTON   11814961   SATTERFIEL MATTHEW             240     NORTH AVE APT 1320     ATLANTA     GA   30308        Sep 1 2020   AL
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 362 of 559




                                                                                        Page 161
                                                                                  GA NCOA Out of State


                       FULTON   10335356   MARTENS PETRUS     CORNELIS    620     PEACHTREE APT 1004      ATLANTA    GA   30308      Jun 1 2020   MT
                       FULTON   08964080   MARTIN    ALONZO               381     LINCOLN ST SW           ATLANTA    GA   30315-3611 Oct 1 2017   NC
                       FULTON   08756172   MARTIN    ANGELA   LEA         77      E ANDREWS UNIT 3318     ATLANTA    GA   30305      Sep 1 2020   VA
                       FULTON   08852902   SHIFFMAN ISAAC     STEVEN      690     PIEDMONT A APT 15       ATLANTA    GA   30308      Apr 1 2019   NY
                       FULTON   07286512   LAUZIERE MICHAEL               2495    COGBURN RIDGE RD        ALPHARETT AGA   30004      Aug 1 2020   MI
                       FULTON   08269659   REID      ALIA     KHADIJAH    270     LE GRAN BND NE          ATLANTA    GA   30328      Oct 1 2020   CA
                       FULTON   11968821   SIMMS     MICHAEL  JAMAL       1381    KIMBERLY W APT 23203    ATLANTA    GA   30331      Feb 1 2020   MD
                       FULTON   11492300   SIMON     AARON    HARRIS      150     HELMSLEY DR NW          ATLANTA    GA   30327      Jul 1 2018   NY
                       FULTON   10972955   MORRIS    BRANDON LAWRENCE     170     BOULEVARD APT A216      ATLANTA    GA   30312      Nov 1 2019   NY
                       FULTON   10912890   MORRIS    HELEN    ANNE        6220    GLEN OAKS LN NE         SANDY SPRI GA   30328      Sep 1 2020   CA
                       FULTON   11437797   MOHR      PRESTON  JAMES       44      PEACHTREE UNIT 827      ATLANTA    GA   30309      Oct 1 2018   MN
                       FULTON   12145124   MOSELEY BETHANY    JOY         2105    GLEN CASTLE CT          DULUTH     GA   30097      May 1 2020   AZ
                       FULTON   02525671   MONAHAN JOHN       J           105     PEACHTREE UNIT C2       ATLANTA    GA   30309      Jun 1 2020   NY
                       FULTON   10855374   SCHILLING JACKSON  THOMAS      2110    LAKE GROVE LN           MILTON     GA   30004      Dec 1 2019   VA
                       FULTON   05796063   SCHILLING NEVA     MICHELE     2110    LAKE GROVE LN           MILTON     GA   30004      Dec 1 2019   VA
                       FULTON   05793267   SCHILLING THOMAS   JOHN        2110    LAKE GROVE LN           ALPHARETT AGA   30004      Dec 1 2019   VA
                       FULTON   12314148   MOEDE     JILLAH   IMAN        1555    CHEVRON DR              ATLANTA    GA   30350      Aug 1 2020   SC
                       FULTON   10899135   RYSDON    MADISON  ELIZABETH   140     OVERHILL PT             ALPHARETTAGA    30005      Jul 1 2020   NC
                       FULTON   04359287   MORRIS    MICHAEL  SCOTT       265     GRAPEVINE RUN           ATLANTA    GA   30350      Oct 1 2020   FL
                       FULTON   07322339   PITT      VICTORIA MARIE       1966    TIGER FLOWERS DR NW     ATLANTA    GA   30314      Feb 1 2020   DC
                       FULTON   05301866   PITTMAN   DAVID    JAMES       192     GIBSON ST SA            ATLANTA    GA   30316      Jul 1 2019   TN
                       FULTON   11133432   PITTMAN   JULIE    CATHERINE   192     GIBSON ST SAPT A        ATLANTA    GA   30316      Jul 1 2019   TN
                       FULTON   07799983   MOFARDIN JAKLIN                303     GRANT PARK PL SE        ATLANTA    GA   30315      Jun 1 2020   NY
                       FULTON   11040127   MOHAN     VASANTH  N           712     KIRKWOOD AVE SE         ATLANTA    GA   30316      Aug 1 2017   NY
                       FULTON   08828639   SMITH     TIGRESS  LASHE       12111   CICERO DR               ALPHARETT AGA   30022      Jun 1 2020   AL
                       FULTON   10817372   SHAHAPURK RAJIV    D           2900    PHARR COU APT 1009      ATLANTA    GA   30305      Oct 1 2019   SC
                       FULTON   12151118   SHAHID    JAWAD                2965    PEACHTREE APT 1507      ATLANTA    GA   30305      Jul 1 2020   NJ




  Ex. 2 to Petition:
                       FULTON   08190978   OXENDINE JOHN      WEIMANN     602     LENOX WAY BLDG 9        ATLANTA    GA   30324      Nov 1 2017   IL




Braynard Declaration
                       FULTON   06820293   OXFORD    DEVON    DENISE      400     W PEACHTR UNIT 3414     ATLANTA    GA   30308      Oct 1 2020   AL
                       FULTON   10191999   OYINSAN   AYODELE              2512    CALIBRE CREEK PKWY      ROSWELL GA      30076      Aug 1 2020   NY
                       FULTON   05407630   PLATO     DANNY    ALAN        343     8TH ST NE APT T1        ATLANTA    GA   30309      Jun 1 2020   LA
                       FULTON   06713315   PLATT     PATRICK  M           3400    STRATFORD UNIT 3208     ATLANTA    GA   30326      Jul 1 2020   NC
                       GORDON   08057591   SANCHEZ   ARASELI              100     CLARAS WAYAPT 14        CALHOUN GA      30701      Jun 1 2020   TX
                       FULTON   07468525   SLOAN     SARA     ELIZABETH   9380    DELFT WAY               JOHNS CREEGA    30022      Oct 1 2020   SC
                       FULTON   11809502   SLOANE    GIOIA                2900    PHARR COU 2414          ATLANTA    GA   30305      Sep 1 2020   NY
                       FULTON   11470414   SMITH     CHANCELLOR           220     26TH ST NW 8204         ATLANTA    GA   30309      Sep 1 2020   NY
                       FULTON   12806905   SMITH     CHARLIE  DORN        23      FERRY LANDUNIT # 2314   ATLANTA    GA   30305      Oct 1 2020   NY
                       FULTON   06986907   TAYLOR    GAIL                 7500    ROSWELL RDUNIT 84       SANDY SPRI GA   30328      Oct 1 2020   MI
                       FULTON   04065207   ROOZE     LESLYE   GRAVES      10310   AMBERSIDE CT            ROSWELL GA      30076      Sep 1 2020   MI
                       FULTON   03483728   ROPER     ELEANOR  BRANCH      1       PEACHTREE APT C4        ATLANTA    GA   30305      May 1 2020   NC
                       FULTON   11640980   TAYLOR    JASMINE  MARIE       400     PHARR RD N UNIT 117     ATLANTA    GA   30305      Jan 1 2020   IN
                       FULTON   05035296   TAYLOR    JOCELYN              626     DEKALB AVE APT 1343     ATLANTA    GA   30312      Jul 1 2019   TX
                       FULTON   10747499   SHEARER   AVA                  1069    GRANT TER SE            ATLANTA    GA   30315      Oct 1 2020   NC
                       FULTON   12429360   VAN LOON CATHERINE FAISON      44      KROG ST NE UNIT 547     ATLANTA    GA   30307      Oct 1 2020   NC
                       FULTON   12635261   ROSENBAUMHANNAH                2640    PEACHTREE UNIT # 4      ATLANTA    GA   30305      Jun 1 2020   NY
                       FULTON   11683716   ROSENBAUMKAREN     BETH        2640    PEACHTREE UNIT 4        ATLANTA    GA   30305      Jun 1 2020   NY
                       FULTON   12510546   ROSENBAUMSAMUEL                2640    PEACHTREE UNIT 4        ATLANTA    GA   30305      Jun 1 2020   NY
                       FULTON   11754728   ROSENBERGHARRISON P            515     LATHKIL CT              ALPHARETT AGA   30022      Apr 1 2019   VT
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 363 of 559




                                                                                        Page 162
                                                                                   GA NCOA Out of State


                       FULTON     04038462   STEELE    JAY      FREDERICK 532      VALLEY RD NW         ATLANTA    GA   30305        Aug 1 2018   WI
                       FULTON     06201069   SHAFFER   LINDA    J          10930   PINEHIGH DR          ALPHARETT AGA   30022-6507   Oct 1 2020   NC
                       FULTON     06103201   ROOSEVELT TIFFANY  DAWN       5104    WOODLAND LN          ALPHARETT AGA   30009        Jun 1 2020   TN
                       FULTON     10880277   TORRES    JOSEPH              360     PHARR RD N 253       ATLANTA    GA   30305        Oct 1 2020   FL
                       FULTON     10970358   TORRES    KRISTEN  SHELLEY    360     PHARR RD N APT 253   ATLANTA    GA   30305        Oct 1 2020   FL
                       FULTON     06407251   WILLIAMS  PAMELA   NATE       860     GLENWOOD APT 518     ATLANTA    GA   30316        Oct 1 2020   TX
                       FULTON     08826812   WILLIAMS  PAULA    ANN        5125    CASCADE HILLS CIR SW ATLANTA    GA   30331        Sep 1 2020   CA
                       GLYNN      04513926   PRUITT    LUKE     STEVENS    141     SARAH DR             BRUNSWICK GA    31525        Aug 1 2020   FL
                       GLYNN      04013729   PYE       ROBERT   B          407     PALM CLUB CIR        BRUNSWICK GA    31525        Sep 1 2019   SC
                       FULTON     10821682   TADESSE   MEBRAK   GIRMAY     2399    PARKLAND D#1144      ATLANTA    GA   30324        Oct 1 2020   PA
                       FULTON     01250922   TAFT      CAREY    MELVIN     943     PEACHTREE UNIT 1502  ATLANTA    GA   30309        Oct 1 2020   FL
                       GORDON     03559852   URBANO    MICHAEL  A          115     DERBY LN             CALHOUN GA      30701-2012   Oct 1 2019   SC
                       GORDON     03374275   VINSON    JAMES    GARY       181     WOODEDGE DR NE       CALHOUN GA      30701        Aug 1 2020   TN
                       GORDON     04564955   VINSON    SHARON   DENISE LEE 181     WOODEDGE DR NE       CALHOUN GA      30701        Aug 1 2020   TN
                       GORDON     08920324   TRACY     GARY                620     BUCK BLVD SE         CALHOUN GA      30701        Jun 1 2018   IN
                       FULTON     05754729   WILLIAMS  MATTHEW MITCHELL 400        SHERINGHAM CT        ROSWELL GA      30076        Apr 1 2020   MD
                       FULTON     07140987   WILLIAMS  MICHAEL             970     SIDNEY MAR UNIT 1313 ATLANTA    GA   30324        Sep 1 2020   TN
                       FULTON     07078993   TOOMBS    MEREDITH            2788    DEFOORS FEAPT 75     ATLANTA    GA   30318        Nov 1 2016   CA
                       FULTON     12321100   TOOR      AROONA   HANIF      115     BISCAYNE D APT C1    ATLANTA    GA   30309        Aug 1 2020   VA
                       GILMER     10957040   MULLEN    KATIE    MCCALL     91      LEATHERWOOD MOUNTA CHERRY LOGGA      30522        Sep 1 2018   TN
                       MONROE     04290385   KEITH     MICHAEL  WAYNE      2464    BOXANKLE RD          FORSYTH    GA   31029        Feb 1 2020   AL
                       MONROE     03182507   KENDRICK SUSAN     ELIZABETH 135      PARK DR              FORSYTH    GA   31029        Aug 1 2019   NY
                       MUSCOGEE   04102454   GILLEY    HAZLAN   VANESSA    5358    BROADFIELD DR        COLUMBUS GA     31907-9457   May 1 2018   TX
                       MUSCOGEE   05756948   GILLILAND JULIAN   RICHARD    6401    MOON RD              COLUMBUS GA     31909        Oct 1 2020   AL
                       MUSCOGEE   01835784   GINTER    MATTHEW NELSON      3010    ETHEL AVE            COLUMBUS GA     31906        Jun 1 2020   TX
                       NEWTON     12903001   SHAMBURGEALICE     CHAUNTAIL 80       LONGCREEK DR         COVINGTON GA    30016        Aug 1 2020   AL
                       NEWTON     08575496   SHANNON SHANICE    NICOLE     15      CORNUS DR            COVINGTON GA    30016-6501   Mar 1 2019   CA




  Ex. 2 to Petition:
                       MUSCOGEE   11317026   SHULTZ    SUSAN    ELIZABETH 5749     ROARING BRANCH RD    COLUMBUS GA     31904        Jul 1 2019   MS




Braynard Declaration
                       MUSCOGEE   02474484   SHY       GWENDOLYNJEAN       1011    ASHLEY STA APT 105   COLUMBUS GA     31904        Feb 1 2020   TN
                       MUSCOGEE   02099622   SHY       WILLIE   JAMES      1011    ASHLEY STA APT 105   COLUMBUS GA     31904        Feb 1 2020   TN
                       MUSCOGEE   07174810   SIGLER    MARION              5920    GLENEDEN DR          COLUMBUS GA     31907        Jul 1 2019   VA
                       MUSCOGEE   01838364   BRADY     HEIDI    WINETTA    2662    FERNWOOD AVE         COLUMBUS GA     31907        Aug 1 2018   IN
                       MUSCOGEE   10853370   BRANCH    HILLARY  FRANCES WR7653     KESSLER DR           FORT BENNI GA   31905        Aug 1 2018   AE
                       MUSCOGEE   01834362   BRANSFORD ANNETTE             5086    FORREST RD           COLUMBUS GA     31907-2825   Jun 1 2019   AL
                       MUSCOGEE   06862959   BRANSFORD TERRANCE PRESTO     5086    FORREST RD           COLUMBUS GA     31907-2825   Jun 1 2019   AL
                       OCONEE     03620694   STAPLETON AMY      DIANE      5540    HIGH SHOALS RD       BISHOP     GA   30621        Aug 1 2020   AK
                       OCONEE     01133848   STAPLETON JERRY    ALAN       5540    HIGH SHOALS RD       BISHOP     GA   30621        Aug 1 2020   AK
                       MUSCOGEE   08823141   BRYANT    DEVANTE  KENTRAIL 3828      ARMOUR AV APT # 31   COLUMBUS GA     31904        Mar 1 2020   AL
                       MUSCOGEE   10654805   WALKER    BRITTANY MICHELLE 2344      BRUCE AVE            COLUMBUS GA     31903        Aug 1 2019   AL
                       MUSCOGEE   01809193   WALKER    DARRYL   WENEDELL 5445      CHATHAM WOODS CT     COLUMBUS GA     31907-1848   Feb 1 2019   AL
                       MUSCOGEE   12397369   VOGT      RACHEL   MARIE      11      W 11TH ST APT 38     COLUMBUS GA     31901        Aug 1 2020   AL
                       MUSCOGEE   01803193   WAGNER    GREGORY ALAN        8056    INNISBROOK CT        COLUMBUS GA     31909-2089   Sep 1 2020   AL
                       MUSCOGEE   08831524   WAGNER    JORDAN   CATHERINE 8056     INNISBROOK CT        COLUMBUS GA     31909-2089   Sep 1 2020   AL
                       MUSCOGEE   01808768   WAGNER    PHYLLIS  J          8056    INNISBROOK CT        COLUMBUS GA     31909-2089   Sep 1 2020   AL
                       OCONEE     08744000   SONON     LETICIA             1030    STRATFORD DR         WATKINSVIL GA   30677-2281   Feb 1 2019   CA
                       OCONEE     08743986   SONON     ROBERTO             1030    STRATFORD DR         WATKINSVIL GA   30677-2281   Feb 1 2019   CA
                       OCONEE     12287337   SPILLERS  COLTON   JAMES      1321    ASHLAND DR           STATHAM    GA   30666        Aug 1 2020   TX
                       MUSCOGEE   03413122   BROWN     TERRENCE MAURICE    3301    5TH AVE              COLUMBUS GA     31904        Jun 1 2020   SC
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 364 of 559




                                                                                         Page 163
                                                                                      GA NCOA Out of State


                       MUSCOGEE 06002451    BROWN     WENDI       J           5234    VERDUN CT              COLUMBUS GA     31907        Oct 1 2020   TN
                       MUSCOGEE 08929994    BROWNING WALTER       LEE         4468    STEAM MILL RD          COLUMBUS GA     31907-5566   Jul 1 2017   AL
                       MUSCOGEE 08404928    BROWNLEE JOSHUA       WAYNE       7176    PAPRIKA LN             COLUMBUS GA     31909        Jan 1 2019   CO
                       MUSCOGEE 01305218    WALKER    KAREN       DRYDEN      1291    FRONT AVE UNIT 101     COLUMBUS GA     31901        Jun 1 2019   VA
                       MUSCOGEE 12091555    VEGESANA HARIKUMAR                9229    TRAVELERS WAY          MIDLAND    GA   31820        Sep 1 2020   MD
                       MUSCOGEE 11589835    VERGNE PERMANUEL      R           141     ARROWHEADAPT B         FORT BENNI GA   31905        Jun 1 2020   PR
                       MUSCOGEE 12745261    VILLELA   INGRID                  34      ARROWHEAD RD           FORT BENNI GA   31905        Aug 1 2018   AE
                       MUSCOGEE 04917341    BOLEN     GARY        ANDREW      2218    MARTHAS LOOP           COLUMBUS GA     31907-2534   Nov 1 2017   AL
                       OCONEE    06828154   WHITELEY JOHN         WILLIAM     4679    MEADOW SPRINGS DR      WATKINSVIL GA   30677-4649   Jun 1 2020   TN
                       MUSCOGEE 10973792    FRAZIER   SARA                    3804    PHELTS DR              COLUMBUS GA     31904        Feb 1 2018   AL
                       MUSCOGEE 07560108    FREEMAN CALANDRA                  10178   SABLE OAKS DR          MIDLAND    GA   31820        Jun 1 2019   AK
                       MUSCOGEE 10162769    FREEMAN ROSA          EFFIE MAE   3201    1ST AVE     APT A141   COLUMBUS GA     31904        Feb 1 2019   MD
                       MUSCOGEE 11018758    RATHEL    KAYLYN      REBECCA     3901    CHRIS DR               COLUMBUS GA     31909        Apr 1 2020   AL
                       MUSCOGEE 08840943    RATHEL    ZACHARY     STEPHEN     3901    CHRIS DR               COLUMBUS GA     31909        Apr 1 2020   AL
                       OCONEE    10901980   CORMAN    PAUL        EDWARD      465     HOPPING RD             BISHOP     GA   30621        Jun 1 2017   OH
                       OCONEE    10919439   CORMAN    STEPHANIE   DAWN        465     HOPPING RD             BISHOP     GA   30621        Jun 1 2017   OH
                       OCONEE    03477653   COX       MITCHELL    DALE        2570    NEW HIGH SHOALS RD     BISHOP     GA   30621        Feb 1 2020   AR
                       MUSCOGEE 01792304    RAILEY    TOMMIE      LUVERN      737     BARRETT AVE            COLUMBUS GA     31904        Jun 1 2020   FL
                       PAULDING 10945255    BOATWRIGH MARK        JEROME      105     WHITNEYS WAY           DALLAS     GA   30157        Oct 1 2020   TN
                       PAULDING 11652689    BOATWRIGH NASH        CHRISTIAN   105     WHITNEYS WAY           DALLAS     GA   30157        Oct 1 2020   TN
                       PAULDING 11579011    BOATWRIGH PAMELA      JEAN        105     WHITNEYS WAY           DALLAS     GA   30157        Oct 1 2020   TN
                       NEWTON    01379931   BARTS     ELIZABETH   KREDER      90      OAK HILL DR            COVINGTON GA    30016-2551   Jun 1 2020   VA
                       NEWTON    08596975   BARNES    CANDACE     ELISABETH   15      MELODY LAKE CT         COVINGTON GA    30014        Aug 1 2018   NC
                       MUSCOGEE 11900326    RADER     LINDSAY     N           8500    FRANCISCANAPT 222      COLUMBUS GA     31909        Oct 1 2018   WA
                       NEWTON    07404382   BEHRMANN JAESON       JACQUELIN   420     FIELDSTONE LN          COVINGTON GA    30016        Nov 1 2016   NC
                       MUSCOGEE 12747045    ROBERTS DONALD        MARK        3201    1ST AVE     APT A442   COLUMBUS GA     31904        Oct 1 2020   AL
                       MUSCOGEE 12747046    ROBERTS NANCY         JEAN        3201    1ST AVE     APT A442   COLUMBUS GA     31904        Oct 1 2020   AL




  Ex. 2 to Petition:
                       MUSCOGEE 12516838    ROBERTSONDENISHA      SHANTAE     6500    WHITTLESE YAPT 309     COLUMBUS GA     31909        Sep 1 2020   AL




Braynard Declaration
                       OCONEE    00294262   BOZARTH   MARY        LOU         1160    HUNTING CREEK LN       WATKINSVIL GA   30677-2117   Jan 1 2020   IL
                       MUSCOGEE 05242095    STEWART RAFAEL        JAVAR       9156    GARRETT LAKE DR        MIDLAND    GA   31820        Nov 1 2016   KY
                       MUSCOGEE 11856699    STINETORF MICHAEL     ROBERT      2112    21ST ST                COLUMBUS GA     31906        Aug 1 2020   AE
                       MUSCOGEE 11949105    STINETORF STEPHANIE   PFEIFFER    2112    21ST ST                COLUMBUS GA     31906        Aug 1 2020   AE
                       MUSCOGEE 11045060    STOKES    TYLER       ABRIELLE    2581    SPRING CHAPEL DR       MIDLAND    GA   31820        Sep 1 2020   IL
                       MUSCOGEE 06521858    STEELE    LORENA      ERMELINDA   3540    GREENFOREST DR         COLUMBUS GA     31906-2317   Apr 1 2020   AL
                       MUSCOGEE 12745017    STEPHENS JON          REUBEN      10230   WHITESVILLE RD         FORTSON GA      31808        Sep 1 2019   AL
                       MUSCOGEE 07780280    STEPHENS LUCRETIUS    D           10230   WHITESVILLE RD         FORTSON GA      31808        Sep 1 2019   AL
                       MUSCOGEE 11143279    STEPHENS LUCRETIUS                10230   WHITESVILLE RD         FORTSON GA      31808        Sep 1 2019   AL
                       MUSCOGEE 04631833    STEPHENSO DEIRDRE     LYNETTE     1701    WILLIAMS CTAPT 111     COLUMBUS GA     31904        Aug 1 2020   AL
                       PAULDING 06526474    FLOYD     HEATHER     MULLINAX    105     MISTY VIEW LN          ACWORTH GA      30101-5948   Oct 1 2020   OR
                       PAULDING 06468141    FLOYD     KEVIN       CARROLL     105     MISTY VIEW LN          ACWORTH GA      30101-5948   Oct 1 2020   OR
                       PAULDING 12311421    CASTRO    GABRIELLA   MARIE       111     JULIA WAY              DOUGLASVILGA    30134        Oct 1 2020   FL
                       PAULDING 11800718    CASTRO    JANET       NADINE      111     JULIA WAY              DOUGLASVILGA    30134        Oct 1 2020   FL
                       PAULDING 11943670    CASTRO    JOSE        VINCENT     111     JULIA WAY              DOUGLASVILGA    30134        Oct 1 2020   FL
                       MUSCOGEE 10305276    SPARGO    FRANK       GERALD      2702    BROADMOOR DR           COLUMBUS GA     31903        Feb 1 2020   AL
                       OGLETHORP 03388979   THOMAS    ROY         LESLIE      25      CALLISTO DR            WINTERVILL GA   30683-3426   Nov 1 2017   NY
                       OCONEE    02327921   KAHRS     JAMES       RICHARD     1331    MERIWEATHER DR         WATKINSVIL GA   30677-2437   Aug 1 2020   NH
                       PAULDING 10294643    CHRISTOPHEAMY         RENEE       216     FOX KNOLL TRL          DALLAS     GA   30132        Sep 1 2020   OK
                       PAULDING 11862452    MILLER    YAZMINE     DANYELLE    63      HILLVIEW DR            ACWORTH GA      30101        Oct 1 2018   MD
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 365 of 559




                                                                                            Page 164
                                                                                   GA NCOA Out of State


                       PAULDING   07457565   PEOPLES    RENEE     SHIKOHN   68     CRESTWORTH PL         POWDER SP GA    30127-5766   Jun 1 2020   NV
                       PAULDING   12103487   MELENDEZ-CJOSE'      RAMON     142    NOTTINGHAM DR         DOUGLASVI LGA   30134        Aug 1 2019   FL
                       PAULDING   03873955   SNEED      ANGELA    MARIE     87     RIVER WALK            DOUGLASVILGA    30134-6034   Sep 1 2019   MA
                       PAULDING   08080698   MILLER     JESSE     THOMAS    200    STARRY NIGHT WAY      DALLAS     GA   30132        Mar 1 2020   TX
                       PEACH      00558512   KINMAN     KIRBY     LOWELL    1687   NEWELL RD             BYRON      GA   31008-6736   Jan 1 2020   FL
                       PAULDING   07605378   JONES      KRISTOFF DARRIUS    61     OAKLAND XING          DALLAS     GA   30132        Jun 1 2020   SC
                       PAULDING   10141576   JONES      LAVONDRIA MARIE     228    ROSEMONT CT           HIRAM      GA   30141        Feb 1 2018   FL
                       PAULDING   08704633   JONES      SAVANNAH ROSE       61     OAKLAND XING          DALLAS     GA   30132        Jun 1 2020   SC
                       PAULDING   10954478   HULSEY     RINGO     THOMAS    116    COLT LN               DALLAS     GA   30132        Aug 1 2020   AL
                       PAULDING   06531120   GOODEN     NATASHA   PATRICE   1059   GRANDVIEW CIR         POWDER SP GA    30127        Aug 1 2019   AL
                       POLK       08582647   MCLENDON JORDAN      PAUL      201    WALNUT ST             CEDARTOWNGA     30125        Oct 1 2020   TN
                       PAULDING   06907092   SALCE      HOMERO              110    GARRISON DR           DALLAS     GA   30157        Oct 1 2020   FL
                       PAULDING   12263195   MCCLANAHA JOHN       MARK      664    RIVERWALK MANOR DR    DALLAS     GA   30132        Jun 1 2020   IN
                       RICHMOND   03851786   DUNN       TIMOTHY   RHINEHART 2135   WHITNEY SOUTH DR      AUGUSTA    GA   30904-6552   Jul 1 2019   NC
                       PEACH      04265843   BURGESS VIRGINIA     COOK      413    WOODHAVEN RD          FORT VALLE GA   31030-6150   May 1 2020   TN
                       POLK       10645052   ALEXANDER CARLA      ALEXANDER 306    CENTRAL ST            CEDARTOW NGA    30125        Feb 1 2020   OH
                       POLK       00453057   ALEXANDER JOANNE               268    E FAIRMOUNT AVE       CEDARTOWNGA     30125-2708   Mar 1 2020   AL
                       PICKENS    00516855   YODER      STEVEN    L         175    HEART PINE LN         JASPER     GA   30143-4459   Aug 1 2020   FL
                       PIERCE     11172989   FRAZIER    CAROLYN   KAY       921    JANE ST               BLACKSHEA GA    31516        Mar 1 2020   WA
                       PEACH      06658999   PRITCHETT HENRY      EUGENE    828    JUNIPER CREEK RD      BYRON      GA   31008-5030   Sep 1 2020   FL
                       RICHMOND   08897098   JACKSON    JASMINE   MONIQUE   3306   WOODVILLE RD          AUGUSTA    GA   30909-9227   Jun 1 2019   LA
                       RICHMOND   00671492   OSBURN     DIANE     LYNN      2905   PLEASANT CT           AUGUSTA    GA   30907        Sep 1 2020   FL
                       RICHMOND   11385328   OSBURN     ROBERT    EARL      2905   PLEASANT CT           AUGUSTA    GA   30907        Sep 1 2020   FL
                       RICHMOND   08757419   OSGOOD     JOQUAN    AKEEM     3641   ELLIOTT BLVD          AUGUSTA    GA   30906        Oct 1 2020   SC
                       RICHMOND   08669493   OTTLEY HEN LILLIAN             1127   WALTONS TRL           HEPHZIBAH GA    30815-5661   Feb 1 2020   MD
                       POLK       04308723   PENNINGTONDIANE      MICHELE   451    LEE RD                CEDARTOW NGA    30125        Sep 1 2020   AL
                       POLK       05144923   PENNINGTONJEFFREY    GLENN     451    LEE RD                CEDARTOW NGA    30125        Sep 1 2020   AL




  Ex. 2 to Petition:
                       PULASKI    06997972   SAVANT     DANNIE    HESTERS   41     SLOAN RD              HAWKINSVIL GA   31036        Nov 1 2017   CA




Braynard Declaration
                       PULASKI    11404038   REYNOLDS DEBORA      LYNN      66     MERRITT ST            HAWKINSVIL GA   31036        Oct 1 2019   OR
                       RICHMOND   07395557   BURLEY     PRINCE    ALBERT    3017   ALENE CT              AUGUSTA    GA   30906-4303   Sep 1 2020   OK
                       RICHMOND   01419811   BURLEY     RUTH      W         3017   ALENE CT              AUGUSTA    GA   30906        Sep 1 2020   OK
                       PULASKI    00723548   HARRELL    PAULA     GRAHAM    33     HILLBRIGHT ST         HAWKINSVIL GA   31036-4911   Nov 1 2019   FL
                       RABUN      10911590   CAMPBELL TRAVIS      PAUL      374    W SUGARBU UNIT # 59   SKY VALLEY GA   30537        Jan 1 2019   KY
                       POLK       08710077   PRICE      CHRISTOPHEPAUL      530    BOOGER HOLLOW RD      CEDARTOW NGA    30125-4344   Mar 1 2017   FL
                       POLK       08368544   PRICE      GEORGIA   MARSHALL 530     BOOGER HOLLOW RD      CEDARTOWNGA     30125-4344   Mar 1 2017   FL
                       RICHMOND   08627759   CRUCETA    MONIQUE   ROSHON    1514   CHASE CREEK DR        GROVETOWNGA     30813        Aug 1 2020   FL
                       RICHMOND   11768664   BURCH      CANDICE   NICOLE    3005   HAYNE'S STATION DR    AUGUSTA    GA   30909        Aug 1 2019   AE
                       RICHMOND   10871382   LOGWOOD STEPHANIE ANN          3049   GRIGGS CT             AUGUSTA    GA   30906        Sep 1 2019   LA
                       RICHMOND   08952758   FORSTER    JOSEPH    JOHN      2064   ELLIS ST              AUGUSTA    GA   30904        Nov 1 2019   VA
                       RICHMOND   01431632   DETCHEMENJENNIFER STEWART 920         COURTSIDE DR          AUGUSTA    GA   30909        May 1 2020   SC
                       RICHMOND   11158451   DOMINGUEZ JOSE       IGNACIO   2058   LILAC CT   APT A      AUGUSTA    GA   30905        Sep 1 2020   CO
                       RICHMOND   12253168   WESTENBERELANA       DAWN      8016   AMARILLO CIR          AUGUSTA    GA   30906        Oct 1 2020   KY
                       RICHMOND   04427786   MURPHY     CHRISTOPHEMICHAEL   2159   KINGS WAY             AUGUSTA    GA   30904        Sep 1 2020   SC
                       RICHMOND   05992071   BARNER     SHAKITHA NICOLE     3208   HILLSVIEW DR          AUGUSTA    GA   30909        Aug 1 2019   SC
                       RICHMOND   00037066   BARNER     TERRANCE BERNARD 3208      HILLSVIEW DR          AUGUSTA    GA   30909        Aug 1 2019   SC
                       RICHMOND   10074818   OWENS      COLE      JAMES     1814   VERDERY ST            AUGUSTA    GA   30904        May 1 2020   VA
                       RICHMOND   07777789   OWENS      GERALDINE           1671   GOSHEN RD APT I 8     AUGUSTA    GA   30906-9350   Mar 1 2020   AL
                       RICHMOND   11643648   WRIGHT     QARMAN    RAE       1714   RUSK DR               HEPHZIBAH GA    30815        Jan 1 2019   MD
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 366 of 559




                                                                                         Page 165
                                                                                   GA NCOA Out of State


                       ROCKDALE   00319069   HARFORD HELEN       MICHELLE 1610     BROAD ST NE        CONYERS GA        30012        Aug 1 2020   MO
                       ROCKDALE   00319070   HARFORD SAMUEL      AUSTIN     1610   BROAD ST NE        CONYERS GA        30012-3706   Aug 1 2020   MO
                       RICHMOND   04500176   MOORE     SHEILA    RENEE      3422   STONEY BROOK RD    AUGUSTA     GA    30906-5184   Jan 1 2020   AE
                       RICHMOND   12065316   MCMEEN    RYAN      SCOTT      881    CROSS COURT DR     AUGUSTA     GA    30909        Sep 1 2020   SC
                       RICHMOND   08622867   MCMICKEL ELEANOR               2435   EARL ST            AUGUSTA     GA    30904        Sep 1 2019   SC
                       RICHMOND   06598571   MCMICKEL MAYBANK               2435   EARL ST            AUGUSTA     GA    30904        Sep 1 2019   SC
                       TATTNALL   12025790   CAIN      BRIANNA   CHRISTINE 202     LLOYD ST           REIDSVILLE GA     30453        Sep 1 2020   MI
                       ROCKDALE   02881323   HANKS     BRUCE     ANDREW     2412   WINDRIDGE DR NE    CONYERS GA        30013        Aug 1 2017   SC
                       ROCKDALE   08127223   HANSEN    NATHAN    PAUL       3615   CLUBHOUSE LN SE    CONYERS GA        30094        Oct 1 2017   AL
                       SPALDING   05631563   DOYLE     NICKHOLAUSRICHARD    136    HONEY BEAR DR       GRIFFIN     GA   30223        Aug 1 2020   AZ
                       SPALDING   04931116   FAUBION   PAULETTE             123    GREENWOOD ST        GRIFFIN     GA   30224        Oct 1 2020   TX
                       SPALDING   11677164   FAULKNER JAMES      LUSTER     562    BEAUTYBERRY DR      GRIFFIN     GA   30223        Oct 1 2020   OH
                       SPALDING   11677166   FAULKNER SANDRA                562    BEAUTYBERRY DR      GRIFFIN     GA   30223        Oct 1 2020   OH
                       RICHMOND   12605730   SORENSEN JERALD     JEROME     2607   CARRINGTON DR       HEPHZIBAH GA     30815        Oct 1 2020   SC
                       RICHMOND   12605739   SORENSEN TERA       LYNN       2607   CARRINGTON DR       HEPHZIBAH GA     30815        Oct 1 2020   SC
                       RICHMOND   12662241   SOTO      RICHARD   RUSSELL    8026   CRAWLEY ST          AUGUSTA     GA   30909        Jul 1 2020   MD
                       RICHMOND   08041458   SOWU      PAUL      KOFI       2739   DAVIS MILL RD       HEPHZIBAH GA     30815        Jan 1 2017   UT
                       RICHMOND   11922138   SPARKS    CURLEY    JAMES      1636   WHITNEY ST          AUGUSTA     GA   30904        Oct 1 2020   NC
                       RICHMOND   12118267   SPARKS    LAURA     DIANE LOVE 148    CYPRESS CI APT B    FORT GORDOGA     30905        Jul 1 2020   WA
                       RICHMOND   11937996   SPEIGHTS CHRISTIE   ELAINE     106    HUNTINGTON DR       AUGUSTA     GA   30909        Jun 1 2020   FL
                       RICHMOND   01449182   SPEIR     MARY      LEHMANN 959       HEARD AVE           AUGUSTA     GA   30904-4113   Jan 1 2017   PA
                       RICHMOND   12296726   SPEIR     WILLIAM   ARTHUR     959    HEARD AVE           AUGUSTA     GA   30904        Jan 1 2017   PA
                       SPALDING   12248073   COFFEY    ANNELIESE M          778    FIREFLY CT          GRIFFIN     GA   30223        Jun 1 2020   NJ
                       SPALDING   10841282   COLBERT   TRACEY    ANN        837    CRESCENT LN         GRIFFIN     GA   30224        May 1 2020   MD
                       ROCKDALE   11273004   HUTCHINSONAIYANNA   LOREN      3728   SUGAR CREEK LN SE  CONYERS GA        30094        Jan 1 2019   CA
                       RICHMOND   08238204   RAINE     ILISSIAH  MARYAM-EVA335     BROAD ST APT A12   AUGUSTA      GA   30901        Dec 1 2018   WA
                       ROCKDALE   00320075   HINDERSMANBEVERLY   M          1730   LITTLE BROOK DR SW CONYERS GA        30094-4000   Apr 1 2020   FL




  Ex. 2 to Petition:
                       RICHMOND   11699127   SMITH     JOSEPH    LEWIS      1103   BERTRAM CT          AUGUSTA    GA    30909        Sep 1 2020   SC




Braynard Declaration
                       RICHMOND   11663284   SMITH     MARIO     JERRELL    1738   HOLLY HILL RD       AUGUSTA    GA    30904        Sep 1 2020   NC
                       RICHMOND   07714857   SMITH     OCTAVIA   CHA'NELL   3132   BILSTON DR          AUGUSTA    GA    30909        Sep 1 2020   NC
                       SPALDING   00760312   FAILE     ALTON     MURDICK    349    JIM GOODSON RD      GRIFFIN    GA    30223-6125   Feb 1 2019   SC
                       SUMTER     08141930   PHILLIPS  LUCY      CARLISE BLA331    DANIEL ST          AMERICUS GA       31709        Nov 1 2017   MA
                       TROUP      10737140   SAMPLES   MICHAEL   PATRICK    324    LEISURE CIR         PINE MOUNT GA    31822        Aug 1 2020   CO
                       TROUP      04962072   SANDERS JEREMIAH L             109    MADISON PL          LAGRANGE GA      30240        Sep 1 2019   AL
                       TROUP      08445328   SCHAFER   KERRY     BETH       246    RIVER POINT DR      LAGRANGE GA      30240        Sep 1 2020   AZ
                       TROUP      12070788   SCHUH     NATHAN    PHILIP     391    HAMMETT RD          LAGRANGE GA      30241        Aug 1 2018   AL
                       SEMINOLE   10455260   ROGERS    JANELL    ARDEN      1110   JUREE LN            DONALSONV GA     39845        Jun 1 2020   AL
                       STEPHENS   12125545   LONG      PAMELA    SUE        5309   HWY 123             TOCCOA      GA   30577        Oct 1 2020   TX
                       THOMAS     00629000   MOORE     LINDA     BROWN      109    MAGGIE DR           THOMASVILLGA     31792        Sep 1 2020   FL
                       TROUP      08544457   HIXON     LEE       R          107    EMILY PL            LAGRANGE GA      30241        Mar 1 2020   SC
                       TROUP      08491409   HIXON     SENICA    EVETTE     107    EMILY PL            LAGRANGE GA      30241        Mar 1 2020   SC
                       TIFT       10060173   GAYTAN    JUAN      CARLOS     2603   CAMELLIA DR         TIFTON      GA   31793        Oct 1 2020   IL
                       WALKER     04891977   BANDY     LACIAMBER CARLCIANAH130     PLEASANT RIDGE CIR ROCK SPRI N GA    30739        Jun 1 2019   AL
                       THOMAS     10392662   BELL      SADIYYAH NICOLE      213    TUCWAL ST           THOMASVILLGA     31792        Apr 1 2020   FL
                       UNION      10470868   GARRISON JENNIFER LYNN         40     LONESOME DOVE DR    BLAIRSVILLE GA   30512        Oct 1 2019   NY
                       TOOMBS     11862012   KNIGHT    PHYLLIS   J          166    LYNN DR             LYONS       GA   30436        Nov 1 2019   FL
                       TATTNALL   10969396   PERRY     ABIGAIL   SUZZANNE 3382     EVERGREEN CHURCH RD COBBTOWN GA      30420        Aug 1 2020   TN
                       TATTNALL   12076497   PERRY     JOHN      MATTHEW 3382      EVERGREEN CHURCH RD COBBTOWN GA      30420        Aug 1 2020   TN
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 367 of 559




                                                                                         Page 166
                                                                                  GA NCOA Out of State


                       UNION     08152866   GARDNER DREW        THOMAS     132    SOUTHER FARM DR      BLAIRSVILL E GA   30512        Mar 1 2020   VA
                       UNION     08451058   GARDNER SUSAN       REED       132    SOUTHER FARM DR      BLAIRSVILLE GA    30512        Mar 1 2020   VA
                       UPSON     06702938   ALLEN      JEFFERY  MICHAEL    4061   JEFF DAVIS RD        THOMASTONGA       30286-4681   Jul 1 2018   TN
                       TOWNS     10415854   HOLDEN     ASHLEY   NICOLE     2902   PLOTTOWN RD          YOUNG HAR GA      30582        May 1 2020   NC
                       WALTON    04674233   DINGLER    LESA     BROOKE     272    ELIZABETH DR         MONROE       GA   30656        Apr 1 2020   SC
                       TATTNALL 00372896    OBERBILLIG CATHY    E          610    ELI KENNEDY RD       COLLINS      GA   30421-9022   Dec 1 2018   TN
                       TATTNALL 10955026    PARKER     BRIAN    MUNHALL    1676   US HIGHWAY 280 W     REIDSVILLE GA     30453        Sep 1 2019   NV
                       WALKER    10074969   VAUGHN     LACEY    ALEXANDREA501     MCLEMORE APT C1      LA FAYETTE GA     30728        Aug 1 2019   TN
                       UNION     10039064   BUTLER     MARIA    DELOSANGE 7       WINDCHIME LN         BLAIRSVILLE GA    30512        Feb 1 2019   MD
                       UNION     12312693   BROUGHTONMARK       W          145    AMYS COVE RD         BLAIRSVILL E GA   30512        Oct 1 2020   TN
                       TROUP     12134212   WINKLER    ANDREW   KENNETH    140    N DAVIS RD APT 1117  LAGRANGE GA       30241        May 1 2020   NC
                       TROUP     12335350   WINKLER    ANNA     LEIGH      140    N DAVIS RD APT 1117  LAGRANGE GA       30241        May 1 2020   NC
                       UPSON     12840239   SCHNUR     LEROY    ALLEN      354    GORDON SCHOOL RD     THOMASTONGA       30286        Oct 1 2020   ME
                       WALKER    03798050   MORTON     MARY     JANE       40     W SCHMITT RD         ROSSVILLE GA      30741        Aug 1 2019   CT
                       WALKER    10162045   MOSS       ELLA     LORNEA     1004   LOGAN AVE            ROSSVILLE GA      30741        Feb 1 2020   TN
                       TROUP     06064940   BUNN       JEFFREY  KEITH      63     S CHATTAHOOCHEE DR HOGANSVILLGA        30230        Sep 1 2017   SC
                       WALKER    06644718   HENDERSONJOIA       ELIZABETH 1591    PARK CITY R APT E10  ROSSVILLE GA      30741        Jan 1 2017   TN
                       WALTON    02128638   VARDAMAN CHRISTOPHEDONALD      153    6TH ST               MONROE       GA   30655        Sep 1 2020   NC
                       UNION     11083093   MICHEL     YVONNE   DANIELLE   84     ROSA PAYNE LN        SUCHES       GA   30572        Dec 1 2016   NE
                       UPSON     11998078   MCPETERS JOSEPH     PATRICK    110    SUMMER TRCE          THOMASTONGA       30286        Jan 1 2020   TX
                       WASHINGTO 11323421   SHEPPARD BRYCE      AUSTIN     160    S BROWN ST           TENNILLE    GA    31089        Jan 1 2017   FL
                       WALTON    10610673   WADE       JALENCIA JANIECE    1561   ALEXANDER XING       LOGANVILL E GA    30052        Oct 1 2018   MA
                       WARE      11895755   GROSSMAN JACK                  6432   ALMA HWY             WAYCROSS GA       31503        Oct 1 2020   FL
                       WARE      11895743   GROSSMAN VIRGINIA   CAROL      6432   ALMA HWY             WAYCROSS GA       31503        Oct 1 2020   FL
                       WHITFIELD 07210038   HOLCOMB KARISSA     BREANNA MI 1923   VALLEY BROOK DR      DALTON       GA   30720        Jan 1 2020   TN
                       WHITFIELD 12451501   MALDONADOMATEO      ISMAEL     3003   S DIXIE HWY          DALTON       GA   30720        Jul 1 2020   FL
                       WHITFIELD 06549328   TOWNSEND ANDREA     DENISE     1502   PLEASANT GROVE DR NE DALTON       GA   30721-8421   Oct 1 2020   TN




  Ex. 2 to Petition:
                       WARE      11473112   PETROWICZ KAYLA     ANN        1511   ASTORIA RD           WAYCROSS GA       31503        Jun 1 2020   NH




Braynard Declaration
                       WARE      04835122   PETROWICZ LAWRENCE C           1511   ASTORIA RD           WAYCROSS GA       31503        Jun 1 2020   NH
                       WARE      01366254   PETROWICZ LISA      MARIE      1511   ASTORIA RD           WAYCROSS GA       31503        Jun 1 2020   NH
                       WAYNE     07363436   TAYLOR     HOLLY    NICOLE     469    SKI LAKE DR          JESUP        GA   31545        Aug 1 2020   AL
                       WHITFIELD 03280875   STOCKARD JOHN       C          702    LENNA LN             DALTON       GA   30720-3925   Mar 1 2020   TN
                       WHITFIELD 03605728   STOCKARD KIM        H          702    LENNA LN             DALTON       GA   30720-3925   Mar 1 2020   TN
                       WHITFIELD 00083091   STROUD     ASHLEY   NICOLE     1914   FAIRFIELD DR         DALTON       GA   30720        Mar 1 2020   FL
                       WHITFIELD 00076756   STROUD     JEROMIE  N          386    HEAD RD              TUNNEL HILLGA     30755        Feb 1 2019   FL
                       WALTON    12736177   JOLY       LARISSON            3751   ALEXANDER XING       LOGANVILLE GA     30052        Oct 1 2020   FL
                       WALTON    12736178   JOLY BOTEX NATHALIE            3751   ALEXANDER XING       LOGANVILL E GA    30052        Oct 1 2020   FL
                       WALTON    04225996   JONES      AUDREY   EVA        582    KNOX CHAPEL RD       SOCIAL CIRCGA     30025-4141   Mar 1 2019   CA
                       WHITFIELD 08740448   BEARD      ELLISON  LEE        818    ATKINSON DR          DALTON       GA   30720        Sep 1 2020   TN
                       WASHINGTO 08700405   COLSON     BENNIE   RONALD     3712   GA HIGHWAY 24 E      SANDERSVI LGA     31082-4583   Aug 1 2020   TN
                       WASHINGTO 00737940   COLSON     JANE     L          3712   GA HIGHWAY 24 E      SANDERSVI LGA     31082-4583   Aug 1 2020   TN
                       WASHINGTO 00737942   COLSON     RONALD              3712   GA HIGHWAY 24 E      SANDERSVI LGA     31082-4583   Aug 1 2020   TN
                       WASHINGTO 08247955   COLTON     MYRON    THOMAS     107    N THOMAS ST          DAVISBORO GA      31018-5929   Jun 1 2018   FL
                       WORTH     10503336   BARNER     SAUDIA   MARYAM     605    S LIVINGSTON ST      SYLVESTER GA      31791        Jan 1 2017   TN
                       WILKES    10137420   SUMNER     AVERY    FRANKLIN 2192     DANBURG RD           WASHINGT O GA     30673        Aug 1 2020   SC
                       WILKES    10137421   SUMNER     JOY      ANN MOSES 2192    DANBURG RD           WASHINGTO GA      30673        Aug 1 2020   SC
                       WORTH     11646752   BUTLER     ALICIA   DAWN       6109   DOGWOOD CIR          ALBANY       GA   31705        May 1 2020   FL
                       WHITE     08305738   FROST      FRANCIS             1951   JOE BLACK RA         SAUTEE NACGA      30571        Sep 1 2017   TN
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 368 of 559




                                                                                        Page 167
                                                                                   GA NCOA Out of State


                       COBB       07758454   PATTERSON JAMIE      LEIGH     4024   SAINT GEORGE WALK S W POWDER SP GA   30127        Jun 1 2018   KY
                       COBB       08149800   PATTERSON KATHRYN    LEE       4390   BENFIELD WAY SE       SMYRNA    GA   30080        Sep 1 2020   SC
                       COBB       04155797   SHIPMAN    MARK      ANTHONY 704      REGISTRY RUN NW       KENNESAW GA    30152        Mar 1 2020   MS
                       COBB       03055869   SHEPHERD JASON       CHRISTOPHE681    COUNSEL DR NE         MARIETTA GA    30068-3008   Jan 1 2017   NV
                       COBB       06183763   SCOTT      PATRICIA  ANN       4368   COOPERS CREEK DR SE SMYRNA      GA   30082-4812   Feb 1 2020   IN
                       COBB       04344077   SCOTT      TYRONE    DOUGLAS 2940     HALL DR SE            SMYRNA    GA   30082-2031   Jun 1 2020   MS
                       COBB       03988560   SALIMI     MELODY    SAN       4366   POST OAK TRITT RD     MARIETTA GA    30062-5619   Oct 1 2019   FL
                       COBB       10700951   RIEDEL     VICKI     EILEEN    2612   PACES PL I            ATLANTA   GA   30339        Oct 1 2020   OK
                       COBB       06361544   RICE       JAIME     MARIE     900    BATTERY AV 507        ATLANTA   GA   30339        Jul 1 2019   DE
                       COBB       03029209   WADLEY     MARQUIS   ANTONY    6900   WILLIAM RD            AUSTELL   GA   30168        Sep 1 2019   AR
                       COBB       02635355   WADLEY     ROBIN     LUELLA    6900   WILLIAM RD            AUSTELL   GA   30168        Sep 1 2019   AR
                       COBB       10900312   SIGLER     HEDDA     LOUISE    491    TWAIN CIR SE          MABLETON GA    30126        Aug 1 2019   VA
                       COBB       10078976   SIGURDSON KELLIE     KATHERINE 4793   GALLOWAYS FARM LN NWACWORTH GA       30101        Mar 1 2019   IL
                       COBB       11784425   SILBERMAN LAURA      ELIZABETH 1442   CROWN TER             MARIETTA GA    30062        May 1 2020   FL
                       COBB       12864526   SMITH      LEAH      BRITTANY 1710    HIGHLANDS VW SE       SMYRNA    GA   30082        Sep 1 2020   FL
                       COBB       03230806   TRUE       DANIEL    W         4540   REVA DR NE            MARIETTA GA    30066-2357   Oct 1 2020   FL
                       COBB       10423203   TRUE       DAVIS     WILSON    4540   REVA DR NE            MARIETTA GA    30066        Oct 1 2020   FL
                       COBB       03027218   TRUE       PATTI     M         4540   REVA DR NE            MARIETTA GA    30066-2357   Oct 1 2020   FL
                       COBB       04824492   RINALDI    PAMELA    BAILES    440    SHADOWLAWN RD SE      MARIETTA GA    30067        Sep 1 2020   FL
                       COBB       07522362   WATSON     KIRIAKI   KAMBURIS 5870    WILDLIFE TRL NW       ACWORTH GA     30101        Oct 1 2020   PA
                       COBB       08741626   WATSON     MORGAN    NICOLE    5870   WILDLIFE TRL NW       ACWORTH GA     30101-6942   Oct 1 2020   PA
                       COBB       07536196   WATSON     ROBERT    MONROE    5870   WILDLIFE TRL NW       ACWORTH GA     30101-6942   Oct 1 2020   PA
                       COLQUITT   12679200   TOSTENSON LUCAS                271    OLD TIMEY TRL         MOULTRIE GA    31788        Aug 1 2020   LA
                       COLQUITT   11908256   TOSTENSON MARY       LOGAN     271    OLD TIMEY TRL         MOULTRIE GA    31788        Aug 1 2020   LA
                       COLQUITT   11028675   TUCKER     OCIE      STEVEN    107    ROYAL ST              NORMAN PA GA   31771        Oct 1 2020   AR
                       COLQUITT   11028679   TUCKER     RITA      BOWERS    107    ROYAL ST              NORMAN PA GA   31771        Oct 1 2020   AR
                       COBB       08661701   WASHINGTO CAMERON HUNTER       2192   DEEP WOODS WAY        MARIETTA GA    30062-2584   Mar 1 2020   WA




  Ex. 2 to Petition:
                       COBB       06899426   THOMAS     MARYANN JOSEPH      2256   ROYAL VINEYARD LN SE SMYRNA     GA   30080        Sep 1 2020   MD




Braynard Declaration
                       COLQUITT   00731449   SAUNDERS GLENN       DALE      1475   HOPEWELL CHURCH RD MOULTRIE GA       31788        Aug 1 2020   TN
                       COLQUITT   00731452   SAUNDERS JUDITH      ROBERTS   1475   HOPEWELL CHURCH RD MOULTRIE GA       31788        Aug 1 2020   TN
                       COLUMBIA   08567880   EDWARDS ASHLEY       CHRISTINE 3309   GROVE LANDING CIR     GROVETOW NGA   30813-7011   Dec 1 2016   AE
                       COLUMBIA   03958908   EDWARDS CHRISTOPHELLOYD        3309   GROVE LANDING CIR     GROVETOWNGA    30813-7011   Dec 1 2016   AE
                       COLUMBIA   12884045   EDWARDS DARNELL      JAMAL     3309   GROVE LANDING CIR     GROVETOWNGA    30813        Dec 1 2016   AE
                       COLUMBIA   10747573   EDWARDS RESHON                 3309   GROVE LANDING CIR     GROVETOWNGA    30813        Dec 1 2016   AE
                       COBB       10803287   TORRES     SIMONE    NICOLE    3044   PACES STATION RDG     ATLANTA   GA   30339        Mar 1 2020   CA
                       COBB       10202869   TORRES-LORALEJANDRA            1575   RIDENOUR P 807        KENNESAW GA    30152        Aug 1 2020   RI
                       COBB       06152829   THORNTON WILLIAM     ANDREW    1601   WEHUNT PL SE          SMYRNA    GA   30082-4845   Aug 1 2020   AZ
                       COLUMBIA   10581887   KING       KIRK      NELSON    823    LEYLAND LN            EVANS     GA   30809        May 1 2019   AE
                       COLUMBIA   12670149   KING       LAURA     ANNE      823    LEYLAND LN            EVANS     GA   30809        May 1 2019   AE
                       COLQUITT   04303634   ASBELL     BOBBY     EDWARD    402    YOGI BEAR RD          NORMAN PA GA   31771-4418   Aug 1 2020   FL
                       COLUMBIA   10499163   GRAMER     ROBERT    LAWRENCE 2457    NEWBURY AVE           GROVETOW NGA   30813        Jun 1 2019   NY
                       COLUMBIA   12212261   KEETH      BOBBY     J         104    STONE ST              HARLEM    GA   30814        May 1 2019   CA
                       COLUMBIA   08360332   KEETH      HALEH     MOSTAGHIM 104    STONE ST              HARLEM    GA   30814        May 1 2019   CA
                       COLUMBIA   07417320   FITZPATRICKBRENDAN G           802    ROLLO DOMINO CIR      EVANS     GA   30809        Sep 1 2018   NC
                       COLUMBIA   08358412   FITZPATRICKJOELLE    A         802    ROLLO DOMINO CIR      EVANS     GA   30809        Sep 1 2018   NC
                       COLUMBIA   10973215   FLANAGAN ESTHER      CHRISTINE 3484   RHODES HILL DR        AUGUSTA   GA   30907        Jun 1 2019   AE
                       COLUMBIA   01599816   KING       GLENYATTE BENISIA   3406   GROVE LANDING CIR     GROVETOW NGA   30813        Aug 1 2018   TX
                       COLUMBIA   10581909   KING       JENNIFER HODGIN     823    LEYLAND LN            EVANS     GA   30809        May 1 2019   AE
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 369 of 559




                                                                                         Page 168
                                                                                     GA NCOA Out of State


                       COLUMBIA   11498867   HORNE      JESSE       RACHEL    1113   BLACKFOOT DR          EVANS     GA   30809        Jul 1 2020   NE
                       COLUMBIA   12540631   HOSSAIN    MD          MOZAHID   404    BLOEDEL R E APT 302   MARTINEZ GA    30907        Aug 1 2020   SC
                       COLUMBIA   08879200   KAO        JIN         MIN       1044   HAMPSTEAD PL          MARTINEZ GA    30907        Dec 1 2018   MO
                       COLUMBIA   06604381   KAO        SOLON       TING YAO  3522   GRANITE WAY           MARTINEZ GA    30907        Jul 1 2018   MO
                       COLUMBIA   12286408   KEEN       JONATHAN    SCHUYLER  1023   JARROW PL             GROVETOW NGA   30813        Oct 1 2020   UT
                       COLUMBIA   12286410   KEEN       KIMBERLY    ANN       1023   JARROW PL             GROVETOWNGA    30813        Oct 1 2020   UT
                       COLUMBIA   07288164   BURGESS CORTIS         BLAINE    945    FOREST DR             HARLEM    GA   30814        May 1 2019   CA
                       COLUMBIA   04054109   BUTLER     GHEISLER    MILLS     2844   FERRET CT             MARTINEZ GA    30907        Aug 1 2020   SC
                       COLUMBIA   12572598   GORDON     MIKAYLA               1438   AYLESBURY DR          EVANS     GA   30809        Nov 1 2019   NY
                       COLUMBIA   05883200   GORMAN     ANDREW      SCOTT     1118   BLACKFOOT DR          EVANS     GA   30809        Jun 1 2018   AE
                       COLUMBIA   07038603   GORMAN     MARGOT                1118   BLACKFOOT DR          EVANS     GA   30809        Jun 1 2018   AE
                       COLUMBIA   12146877   GORSKI     JOHN        CHRISTOPHE4522   CALIBURN WAY          GROVETOW NGA   30813        Jul 1 2019   PA
                       COWETA     02932966   STEVENSON LYDIA        KAY       190    HOMEPORT DR           NEWNAN    GA   30265        Dec 1 2019   AL
                       COLUMBIA   10604840   LENOX-SHARJULIE        L         7517   LUCAS AVE             EVANS     GA   30809        Oct 1 2020   VA
                       COLUMBIA   12609814   LEON       GRACIELA    VIVIANA   1141   HUNTERS COVE          EVANS     GA   30809        May 1 2020   CA
                       COLUMBIA   05042564   HESTER     DAN         MORGAN    4012   MULLIKIN RD           EVANS     GA   30809-4891   Mar 1 2020   FL
                       COLUMBIA   05042568   HESTER     DONNA       ALLEN     4012   MULLIKIN RD           EVANS     GA   30809-4891   Mar 1 2020   FL
                       COLUMBIA   11931992   RANKIN     ANDREA      MARIE     872    WILLIFORD RUN DR      GROVETOW NGA   30813        Jun 1 2020   TX
                       COLUMBIA   05016206   WILLIAMS   JEFFREY     CHARLES   225    DIXON CT              EVANS     GA   30809        Mar 1 2019   FL
                       COLUMBIA   12074991   HAFNER     KEITH       JUDE      6007   GREAT GLEN            GROVETOWNGA    30813        Aug 1 2020   FL
                       COLUMBIA   04533864   HAIRSTON-S VANESSA     ANNETTE   1304   MAPLE LEAF CT         EVANS     GA   30809-5274   Oct 1 2019   NC
                       COLUMBIA   08686418   HALL       ELEANOR     ELIZABETH 4845   APPLETREE CT          EVANS     GA   30809-6023   Dec 1 2018   VA
                       COLUMBIA   08483180   FORRISTAL MATTHEW      DAVID     979    WINDMILL LN           EVANS     GA   30809        Jul 1 2018   KY
                       COLUMBIA   10534217   FOSTH      BETH        ANN       104    TYLER ST              GROVETOW NGA   30813        Jul 1 2018   CO
                       COLUMBIA   12618841   GUPTA      RAKSHITA              3981   DEL RIO PL            MARTINEZ GA    30907        Jul 1 2020   NC
                       COLUMBIA   10662899   GUY        CAROLINE    REBECCA   5118   FAIRINGTON DR         EVANS     GA   30809        Jul 1 2020   VA
                       COLUMBIA   10007530   POWELL     CHRISTIAN   LEIGH     487    CONNEMARA TRL         EVANS     GA   30809        Aug 1 2017   SC




  Ex. 2 to Petition:
                       COLUMBIA   06282893   POWER      TARYN       ALICIA    6044   ANDERSON RD           GROVETOWNGA    30813-4016   Aug 1 2019   HI




Braynard Declaration
                       COLUMBIA   10908303   WILLIAMS   ZACKERY     RYAN      175    CREEKVIEW CIR         MARTINEZ GA    30907        Jul 1 2017   SC
                       COWETA     12018261   STEELE     BARBARA     J         40     GLISTENING GLENN CT   NEWNAN    GA   30265        Aug 1 2020   CA
                       COWETA     12295503   STEELE     JOSHUA      BRANDON 38       WATER STONE CV        NEWNAN    GA   30265        Oct 1 2020   TX
                       COWETA     12295505   STEELE     KRISTIN     MARIE     38     WATER STONE CV        NEWNAN    GA   30265        Oct 1 2020   TX
                       COWETA     04171940   COOPER     HILLARY     ERIN      2050   NEWNAN CR APT 1211    NEWNAN    GA   30265        Aug 1 2020   OH
                       COLUMBIA   11586146   WATSON     BRADLEY     NEIL      255    WENTWORTH PL          GROVETOW NGA   30813        Jul 1 2020   TN
                       COWETA     11145840   LARSEN     ALYSSA      NICOLE    104    CAMDEN LN             SHARPSBUR GA   30277        May 1 2018   NE
                       COWETA     03416415   FREUDENBE MARC         ALLEN     140    HUNTERS LN            NEWNAN    GA   30263        Oct 1 2020   TX
                       COWETA     03326744   FREUDENBE RUTH         ANN       140    HUNTERS LN            NEWNAN    GA   30263        Oct 1 2020   TX
                       COLUMBIA   12438370   READUS     MARCUS      TERRELL   1721   RIVOLI RDG            EVANS     GA   30809        Jun 1 2020   TX
                       COLUMBIA   08796129   REAKES     CAYTLYNNE   ALLYSSA   489    RACHEL DR             EVANS     GA   30809        Jul 1 2020   SC
                       COLUMBIA   11609700   RECTOR     ALEX        LEE       8029   BATTLE ST             GROVETOW NGA   30813        Oct 1 2020   UT
                       COLUMBIA   07814753   RECTOR     HEATHER     LEIGH     8029   BATTLE ST             GROVETOWNGA    30813        Oct 1 2020   UT
                       COLUMBIA   11934217   SKOWRONEKKAREN         VIOLET    531    FAIRFIELD WAY         EVANS     GA   30809        Jul 1 2020   IA
                       COLUMBIA   12748098   SLADE      TATIANA     FELICITY  377    BELLHAVEN DR          EVANS     GA   30809        Jun 1 2019   MD
                       COLUMBIA   07362093   WILTSHIRE PATRICK      DALE      6524   CAMPBELLS WAY         HARLEM    GA   30814        Jun 1 2017   HI
                       COLUMBIA   10508774   WING       BERT        WILLIAM   337    CANTERBURY DR         EVANS     GA   30809        Feb 1 2020   AE
                       COLUMBIA   11206598   WINTERS    KAYLA                 505    BUNCHGRASS ST         EVANS     GA   30809        Sep 1 2020   AL
                       COLUMBIA   03367247   WINTERS    WILSON                505    BUNCHGRASS ST         EVANS     GA   30809        Sep 1 2020   AL
                       COLUMBIA   11649524   WINTHER    AMANDA      LYNNE     1503   OLD SPRUCE LN         GROVETOW NGA   30813        Sep 1 2020   NC
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 370 of 559




                                                                                           Page 169
                                                                                     GA NCOA Out of State


                       COLUMBIA   10587014   WINTHER   MICHAEL    JON        1503    OLD SPRUCE LN        GROVETOW NGA    30813        Sep 1 2020   NC
                       COLUMBIA   12166610   REEVES    ERIC       WILLIAM    117     LONG CREEK WAY       GROVETOWNGA     30813        Apr 1 2019   MD
                       COLUMBIA   11290252   SIMS      JANITA     MARIE      701     SYCAMORE CT          GROVETOWNGA     30813        Aug 1 2017   MD
                       COBB       03106234   TAYLOR    ROBYN      MULLINS    774     SHARPSHOOTERS RDG N MARIETTA GA      30064-4730   Jul 1 2020   FL
                       COWETA     08019109   LACHANCE JOHN        MARC       71      STONEMOUNT CT        SHARPSBUR GA    30277-3219   Oct 1 2020   NE
                       COWETA     02938638   LAMB      DONNA      LEE        19      FOSTER DR            NEWNAN     GA   30263-4712   Aug 1 2020   AR
                       COLUMBIA   07715777   SCHOLZEN JENNIFER DAWN          702     CAVANAUGH LN         EVANS      GA   30809        Aug 1 2018   AE
                       COLUMBIA   10973594   SCHULT    SHERRY     RINGLE     635     DEVON RD             GROVETOWNGA     30813        Sep 1 2020   VA
                       COWETA     12705703   BARBER    NICHOLAS              27      PECAN TRCE           NEWNAN     GA   30265        Jul 1 2019   AZ
                       COWETA     02945755   ROGERS    NANCY      MARTIN     32      ARBOR WAY            NEWNAN     GA   30265-3385   Oct 1 2020   KY
                       COWETA     11822564   SAGE      MICHAEL    DAVID      177     SUWANEE CT           SENOIA     GA   30276        Sep 1 2020   SC
                       COWETA     11822566   SAGE      SAMANTHA              177     SUWANEE CT           SENOIA     GA   30276        Sep 1 2020   SC
                       COWETA     07711691   WALKER    CATHERINE GRACE       100     COHABIE CT           SENOIA     GA   30276        Sep 1 2020   AL
                       COWETA     05734229   WALKER    TIMOTHY    SCOTT      100     COHABIE CT           SENOIA     GA   30276        Sep 1 2020   AL
                       COLUMBIA   05262101   LEVELY    KARSON     GRAEME     1230    CREEK BEND DR        GROVETOWNGA     30813        Aug 1 2018   MD
                       COLUMBIA   07722419   LEVELY    THOMAS     SCOTT      1230    CREEK BEND DR        GROVETOWNGA     30813        Aug 1 2018   MD
                       COLUMBIA   11314475   LEWIS     CHRISTY    JOY        613     TODD RD              MARTINEZ GA     30907        Sep 1 2020   MS
                       COWETA     01733727   WALLER    DAVID      SIMS       230     ASPEN LAKE DR W      NEWNAN     GA   30263        Oct 1 2020   WI
                       DAWSON     03771763   RICHARDS CHARLES     LEE        420     ROBERTSON RD         DAWSONVILLGA    30534-6973   Apr 1 2020   AZ
                       COWETA     12113299   GONZALEZ LINDA       ISABEL     73      BELLE MAISON DR      NEWNAN     GA   30265        Sep 1 2020   CA
                       COWETA     02946109   GOODELL LEE          EUGENE     31      CLIFFHAVEN CIR       NEWNAN     GA   30263        Oct 1 2020   FL
                       COWETA     08159307   GOODELL PENNY        ELIZABETH 31       CLIFFHAVEN CIR       NEWNAN     GA   30263        Oct 1 2020   FL
                       COWETA     07679998   GOODING   ANASTASIA M           81      MOUNT PARAN DR       SENOIA     GA   30276-3296   Nov 1 2019   TN
                       COWETA     06054429   GRIFFITH  JASON      LEE        257     E BROAD ST APT H 214 NEWNAN     GA   30263        Nov 1 2019   AL
                       DEKALB     07762772   CONNOR    ROY        MERVYN     3776    COLUMBIA PKWY        DECATUR    GA   30034        Dec 1 2018   NE
                       DEKALB     11586165   CONRAD    LESLEY     BRIANNE    3582    PARKSIDE WAY         BROOKHAVEGA     30319        Oct 1 2020   NE
                       DEKALB     01889041   BANKS     JEROME     RAYMOND 4746       CAMBRIDGE DR         DUNWOODY GA     30338        Sep 1 2020   NC




  Ex. 2 to Petition:
                       DADE       06737520   HOUTS     AMANDA     ASHLEY     1518    BYRDS CHAPEL RD      RISING FAWNGA   30738        Oct 1 2020   OR




Braynard Declaration
                       DADE       11128596   IRELAND   CATHERINE ELIZABETH 2607      HIGHWAY 299          WILDWOOD GA     30757        Mar 1 2020   TN
                       COWETA     00399205   TUCKER    LAVONIA    HARRIS     74      CORBEL WAY           NEWNAN     GA   30265-5943   Oct 1 2020   TX
                       COWETA     10774736   DAVIS     KENDRICK KERVIN       337     E BROAD ST           NEWNAN     GA   30263        Aug 1 2020   IL
                       DEKALB     11178524   BOYER     GENEVIA    IVORY-MARIE2601    TREECREST PKWY       DECATUR    GA   30035        Jul 1 2020   LA
                       DEKALB     07664259   AGBASI    NEASHADA LAWRICE      3755    CHIMNEY RIDGE CT     ELLENWOODGA     30294        Jun 1 2019   AL
                       DEKALB     08566850   AGOSTINI  KRISTIN    MARIE      3070    QUANTUM LN           ATLANTA    GA   30341        Jan 1 2019   PA
                       DADE       01062638   CODY      ETHEL      I          11316   S MAIN ST C47        TRENTON    GA   30752        Jan 1 2020   TN
                       DADE       12381117   COSUMANO CHANELLE C             130     ANTLER DR            RISING FAWNGA   30738        Sep 1 2020   AL
                       DADE       12381118   COSUMANO JOSEPH      MICHAEL    130     ANTLER DR            RISING FAWNGA   30738        Sep 1 2020   AL
                       DADE       01062652   COX       JEANETTE G            15326   HIGHWAY 11           TRENTON    GA   30752-3905   Aug 1 2020   TN
                       DECATUR    04477951   KING      TOMMY      C          538     DAY RD               BRINSON    GA   39825-2108   Jul 1 2017   FL
                       DEKALB     07644339   ANDERSON PERCILL     BRANDON 3301       HENDERSONV3          CHAMBLEE GA     30341        Mar 1 2017   FL
                       DEKALB     06384574   ALFORD    VEOLA      BLAKELY    4371    WINTERS CH1813       DORAVILLE GA    30360        Jul 1 2019   FL
                       DEKALB     10709216   ALGER     SELENA     RAE        3147    BUFORD HW APT 8      ATLANTA    GA   30329        Oct 1 2019   NY
                       DEKALB     05846488   ALEXANDER EBONY      TALISHIA   1419    POST OAK D A         CLARKSTON GA    30021        Jul 1 2019   FL
                       DEKALB     11942967   ALEXANDER JACQUELINE            1401    N HAIRSTON APT 14E   STONE MOU GA    30083        Sep 1 2020   WA
                       DEKALB     06550717   ALEXANDER LIONEL                535     CRESTRIDGE CT        STONE MOU GA    30083        Jan 1 2020   LA
                       DECATUR    02297592   DUNN      MELANIE    C          2439    EAST RIVER RD        BAINBRIDGE GA   39817-7409   Sep 1 2020   NC
                       DECATUR    02297595   DUNN      STEPHEN    RAY        2439    EAST RIVER RD        BAINBRIDGE GA   39817-7409   Sep 1 2020   NC
                       DEKALB     04275429   ANCIS     JULIE      R          1337    E ROCK SPRINGS RD NE ATLANTA    GA   30306-2321   Aug 1 2020   NY
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 371 of 559




                                                                                           Page 170
                                                                                   GA NCOA Out of State


                       DEKALB   10646146   ADRIEN     NEDGHIE   JULIE CLAIRE2500   SHALLOWFO 8216       ATLANTA    GA   30345        Aug 1 2018   MA
                       DEKALB   12134559   ANDERSON LINA        BIRGITTA    3411   DURDEN DR UNIT 8203  ATLANTA    GA   30319        May 1 2020   CO
                       DEKALB   01926797   COLLINS    TANISHA               6495   SARAH PL             LITHONIA   GA   30058-6184   Feb 1 2018   CA
                       DEKALB   05018983   COLLUM     KRISTIN   LOUISE      1634   PONCE DE L 513       ATLANTA    GA   30307        Oct 1 2020   TX
                       DEKALB   08526447   ARMSTRONGDARIUS      JORDAN      141    WESLEY AVE NE        ATLANTA    GA   30307        Jun 1 2020   CO
                       DEKALB   11035078   BOOTHE     TREVOR    LAMONT      8071   HILLSIDE CLIMB WAY   SNELLVILLE GA   30039        Sep 1 2019   KY
                       DEKALB   07731898   BORGES     GENEVIEVE             132    ADAIR ST             DECATUR    GA   30030        Jan 1 2020   NC
                       DEKALB   06307625   BORJE      DIANE     K           3511   EVANS RIDGE DR       CHAMBLEE GA     30341-5850   Oct 1 2020   NC
                       DEKALB   03817804   CALHOUN RONNETTA LAJOYCE         5193   PEACHTREE APT 2420   CHAMBLEE GA     30341        Mar 1 2020   NC
                       DEKALB   03420605   HARRIS     ERROLL    LYNN        3078   CLAIRMONT APT 338    ATLANTA    GA   30329-1665   Feb 1 2020   NY
                       DEKALB   11903617   BROWN      TAWAUNA GARVIN        1450   LA FRANCE SAPT # 314 ATLANTA    GA   30307        Apr 1 2019   MS
                       DEKALB   01895023   BENSON     JOHN      WILLIAM     2154   KODIAK DR NE         ATLANTA    GA   30345        Aug 1 2019   NY
                       DEKALB   07277241   BOORE      AMY       LYNNE       1074   HESS DR              AVONDALE EGA    30002        Jan 1 2018   AE
                       DEKALB   07605170   BUMGARDNESARA        KAYE        1264   JUNE DR              DECATUR    GA   30035        Sep 1 2020   ME
                       DEKALB   08642978   CHAPMAN CASANDRA LEE             377    EASTSIDE AVE SE      ATLANTA    GA   30316        Mar 1 2018   TN
                       DEKALB   04417601   GARNETT    SATINA                3258   WYNDHAM PARK WAY     DECATUR    GA   30034-5454   Apr 1 2020   FL
                       DEKALB   02807498   COBBETT    FRED      M           4139   VIKING CT            STONE MOU GA    30083        Apr 1 2019   OH
                       DEKALB   08115371   COBLE      ENNIS     CARROLL     5620   RUTLAND TRCE         LITHONIA   GA   30058-3203   Aug 1 2019   VA
                       DEKALB   10591558   COTTRILL LARRY       KEITH       3691   ASHFORD DUNWOODY R DATLANTA     GA   30319        Jun 1 2020   WV
                       DEKALB   11900876   CARSON     MARY      KATHERINE 2156     TRAILWOOD RD         DECATUR    GA   30032        Jun 1 2020   NC
                       DEKALB   10435581   CLOUGH     COURTNEY BENSHOOF 312        WARREN ST SE         ATLANTA    GA   30317        Jun 1 2019   HI
                       DEKALB   06536079   FORMAN     DIANDRIA  N           2635   RAINBOW CREEK DR     DECATUR    GA   30034-2157   Jul 1 2019   DC
                       DEKALB   10610504   FOUNTAIN BRANDON MICHAEL         2469   TOLLIVER DR          ELLENWOODGA     30294        Sep 1 2019   CA
                       DEKALB   11376252   FOWBLE     ANNA      LORAINE     997    EMORY PARC PL        DECATUR    GA   30033        Feb 1 2018   KY
                       DEKALB   10337455   FOWBLE     CYRIL     ELMO        997    EMORY PARC PL        DECATUR    GA   30033        Feb 1 2018   KY
                       DEKALB   08567933   FISH       ANDREW    JOSEPH      176    OLYMPIC PL           DECATUR    GA   30030        Sep 1 2019   MI
                       DEKALB   02397343   DUFFIE     CAROL     KREHER      2490   BROOKHAVEN PL NE     ATLANTA    GA   30319-3018   Jul 1 2019   VA




  Ex. 2 to Petition:
                       DEKALB   12217856   DUFFIE     JOEL      MARKHAM 3214       WANDA WOODS DR       ATLANTA    GA   30340        Aug 1 2019   AL




Braynard Declaration
                       DEKALB   02553489   DUFFIE     LEWIS     TRAYWICK 2490      BROOKHAVEN PL NE     ATLANTA    GA   30319-3018   Jul 1 2019   VA
                       DEKALB   08401169   DIGGS      CHANEL    EILEEN      1260   WILDCLIFF CIR NE     BROOKHAVEGA     30329-3473   Aug 1 2020   CA
                       DEKALB   08833650   DILLARD    COURTENAY NOELLE      1380   RUPERT RD            DECATUR    GA   30030        Jul 1 2020   FL
                       DEKALB   11298995   DOBSON-SM JESSICA    RETTIG      4000   DUNWOODY APT 1110    ATLANTA    GA   30338        Oct 1 2020   TN
                       DEKALB   11298999   DOBSON-SM MARCO      BARRY       4000   DUNWOODY # 1110      ATLANTA    GA   30338        Oct 1 2020   TN
                       DEKALB   10862707   DAWSON     DANIEL    JOHN        1268   UNIVERSITY DR NE     ATLANTA    GA   30306        Sep 1 2020   FL
                       DEKALB   05357296   DUCKETT    NICOLE    JESSICA     3304   KENSINGTON CIR       LITHONIA   GA   30038        Mar 1 2017   PA
                       DEKALB   12124402   DUDLEY     EBONY     TIARA       7158   ORMOND CT            LITHONIA   GA   30058        Sep 1 2019   TN
                       DEKALB   08563723   DUDLEY     ROBERT    EARL        2351   WOODCASTLE LN SE     ATLANTA    GA   30316        Sep 1 2020   NY
                       DEKALB   10212414   GREENWAY PARKER      RYAN        1526   RAINIER FALLS DR NE  ATLANTA    GA   30329        Jul 1 2020   TN
                       DEKALB   04905099   EDWARDS ADRIAN       PRINCE A    5704   WINCHESTER PL        LITHONIA   GA   30038        Jul 1 2020   FL
                       DEKALB   11437945   DRYSDALE CAROLINE MARIE          112    GLEN WAY NE          ATLANTA    GA   30319        Jul 1 2019   OH
                       DEKALB   10486313   DU         ELVEN                 3613   SANTA FE TRL         DORAVILLE GA    30340        Aug 1 2018   OR
                       DEKALB   01945154   DUBIN      CLARK     M           2070   ABBY LN NE           ATLANTA    GA   30345-3515   Aug 1 2020   MA
                       DEKALB   01945156   DUBIN      JILL      ILENE       2070   ABBY LN NE           ATLANTA    GA   30345-3515   Aug 1 2020   MA
                       DEKALB   11634655   COLTER     MAXWELL KYLE          3130   LENOX PARK CIR NE    ATLANTA    GA   30319        Jun 1 2019   MI
                       DEKALB   11373144   HARRIS     TONYA     S           3509   HANCOCK VIEW         DECATUR    GA   30034        Jan 1 2020   DE
                       DEKALB   08854348   HARRIS LAC LEANISA   CECILIA     921    LINCOLN COURT AVE NE ATLANTA    GA   30329        Apr 1 2019   MI
                       DEKALB   03409439   GRESHAM VERLINDA MCGLOTHA 5115          CHEDWORTH DR         STONE MOU GA    30087        Oct 1 2020   VA
                       DEKALB   10421556   KREULEN    KEVIN     MATTHEW 5210       ABERCORN AVE         ATLANTA    GA   30346        Oct 1 2020   TN
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 372 of 559




                                                                                         Page 171
                                                                                   GA NCOA Out of State


                       DEKALB   11604341   GORDON    TONIE     MARIE       1615    N CROSSING WAY         DECATUR   GA   30033        Oct 1 2019   MD
                       DEKALB   11729228   GORISHEK CHASE      FORREST     1055    RALPH RD NE            ATLANTA   GA   30324        Jul 1 2020   OR
                       DEKALB   11959908   HOLMON    EVIN                  1050    LENOX PAR K1313        ATLANTA   GA   30319        Aug 1 2019   IL
                       DEKALB   04606229   HENDERSONTOWANDA RENEE          5274    FOX PATH               STONE MOU GA   30088-2240   Jun 1 2020   FL
                       DEKALB   07830442   HILL      BRITTANY ANNE         3227    MISTY CREEK DR         DECATUR   GA   30033        Jul 1 2019   OR
                       DEKALB   04228640   GREBY     STACIE    M           733     FORD PL                SCOTTDALE GA   30079-1007   Aug 1 2018   VA
                       DEKALB   07554394   GREDLER   EMILY     ANNA        784     HILLMONT AVE           DECATUR   GA   30030        Mar 1 2019   AE
                       DEKALB   11354279   HAN       SUH-HEE               2453    MELLVILLE AVE          DECATUR   GA   30032        Sep 1 2019   CA
                       DEKALB   06872105   HESTER    KASA                  2623    DRUID OAKS NE          ATLANTA   GA   30329        Oct 1 2018   TX
                       DEKALB   10606403   HARBERT   MARILYN   GINGER      935     HERITAGE HLS           DECATUR   GA   30033        Oct 1 2020   PA
                       DEKALB   10817037   MILES     TYLER     J           3981    BUSBY MILL CT          ELLENWOO DGA   30294        Dec 1 2018   NY
                       DEKALB   08527175   GRANT     PEYTON    LEWIS       1945    SAVOY DR 5210          ATLANTA   GA   30341        Apr 1 2020   CA
                       DEKALB   10773640   IGWE      PRINCESS ADAEZE       2037    WEEMS RD APT 10306     TUCKER    GA   30084        Oct 1 2020   WA
                       DEKALB   02569085   KOONS     LEE       REGISTER    2609    WINDWOOD CT            ATLANTA   GA   30360-1445   Jul 1 2020   FL
                       DEKALB   11627052   KUSIC     CHRISTOPHEFRANCIS     1244    CHAUCER LN NE          ATLANTA   GA   30319        Oct 1 2020   IL
                       DEKALB   11611992   KUSIC     LAUREN    MARIE       1244    CHAUCER LN NE          ATLANTA   GA   30319        Oct 1 2020   IL
                       DEKALB   06163059   KYLES     DARREN    MICHELE     12302   PROVIDENCE CIR         LITHONIA  GA   30038        Oct 1 2017   AL
                       DEKALB   08020599   KYLES     ERICA     CHRISTINE   12302   PROVIDENCE CIR         LITHONIA  GA   30038        Oct 1 2017   AL
                       DEKALB   05138617   LEBOO     PRINCE    SUMNER      11      PERIMETER UNIT 2404    ATLANTA   GA   30346-1651   Dec 1 2017   FL
                       DEKALB   10271715   PYNNE     HEATHER   LINA        3233    GIFFORD ST             SCOTTDALE GA   30079        Oct 1 2020   PA
                       DEKALB   11218783   QOSJA     ANDRI                 1344    STILLWOOD CHASE NE     ATLANTA   GA   30306        Jul 1 2020   HI
                       DEKALB   12880858   MASON     REGINA                5190    MARSTON RD             ATLANTA   GA   30360        Sep 1 2017   DE
                       DEKALB   02059687   NUE       ANTOINETTEALFREDA     816     RIDGELAND TRL          CLARKSTON GA   30021-2550   Oct 1 2020   MD
                       DEKALB   08478970   LOWE      ABIGAIL   CLAIRE      5186    CHAMBLEE DUNWOODY     RATLANTA   GA   30338        Jul 1 2020   TN
                       DEKALB   03998030   LOWE      ADAM      RANDALL     851     TWIN OAKS D4           DECATUR   GA   30030        Aug 1 2019   TX
                       DEKALB   11589410   LE        WIN                   5070    PEACHTREE UNIT 1205    CHAMBLEE GA    30341        Jun 1 2020   NC
                       DEKALB   10122101   LEA       GRAHAM    REDDIE      956     ASHBURY HEIGHTS CT     DECATUR   GA   30030        Mar 1 2017   TN




  Ex. 2 to Petition:
                       DEKALB   12394305   KUNITZ    SUZANNE   ROSE        1712    DRUID OAKS NE          ATLANTA   GA   30329        Jul 1 2020   DC




Braynard Declaration
                       DEKALB   06898959   LEWIS     SHAINNEN MEYSEAN      7207    TREEHILLS PKWY         STONE MOU GA   30088-4610   May 1 2020   LA
                       DEKALB   07019315   JACKSON   EILEEN    LEIGH       3147    CEDAR BROOK DR         DECATUR   GA   30033        Sep 1 2020   DE
                       DEKALB   08796456   JENKINS   ANTHONY WAYNE         1054    ROWLAND RD             STONE MOU GA   30083-5007   Jul 1 2020   CA
                       DEKALB   10833557   KLEYPAS   EMILY     KATHERINE   1630    DEKALB AVE C           ATLANTA   GA   30307        Aug 1 2017   TX
                       DEKALB   12719273   MARTIN    JOHNNA                1206    TREECREST PKWY         DECATUR   GA   30035        Oct 1 2020   SD
                       DEKALB   12493258   MARTIN    KARL      ROBERT      1377    DRESDEN DRAPT 4253     ATLANTA   GA   30319        May 1 2020   CT
                       DEKALB   11689961   PARSON    STACEE    ALLYN       2924    CLAIRMONT APT 694      ATLANTA   GA   30329        Jul 1 2020   NC
                       DEKALB   10364040   MILLER    JORDAN                3100    LUMBY DR APT 825       DECATUR   GA   30034        Feb 1 2020   TN
                       DEKALB   08917130   KENDALL   CHRISTINA HAMILTON    1114    CAPITAL CLUB CIR NE    ATLANTA   GA   30319        Aug 1 2020   NC
                       DEKALB   08910486   KENDALL   ERIK      PETER       1114    CAPITAL CLUB CIR NE    ATLANTA   GA   30319        Aug 1 2020   NC
                       DEKALB   12475697   KITSON    THOMAS    CHARLES     1104    COLBY CT SE            ATLANTA   GA   30316        Aug 1 2020   CA
                       DEKALB   06310766   KAPPIS    MARY      ANN         2103    ASBURY SQ              ATLANTA   GA   30346        Jun 1 2020   AL
                       DEKALB   12187044   MARTIN    SHARON    ELAINE      1184    GUNNISON CT            CLARKSTON GA   30021        Jan 1 2020   LA
                       DEKALB   03244021   MARTIN    TINA      MYREE       2393    COVE RD                LITHONIA  GA   30058        Jul 1 2020   VA
                       DEKALB   04857138   JUERGENSM JULIAN    C           2642    WILLOW CV              DECATUR   GA   30033-2200   Oct 1 2020   FL
                       DEKALB   07749721   PARRISH   SUSANNA               284     ARIZONA AV UNIT # A    ATLANTA   GA   30307        Mar 1 2018   SC
                       DEKALB   03504392   RIBOT     EFRAIN    M           2254    MEADOWVALE DR NE       ATLANTA   GA   30345-3543   Apr 1 2020   NC
                       DEKALB   05535580   RICE      DANA      LEE         5715    SOUTHCREST LN          LITHONIA  GA   30038-6135   Sep 1 2018   AL
                       DEKALB   05835456   KANTER    THERESA   ELIZABETH   117     MORTIMER ST SE         ATLANTA   GA   30317-1627   Jun 1 2018   VA
                       DEKALB   06962951   KENNEDY TYLER       MAURICE     4009    DUPONT LN              TUCKER    GA   30084        Apr 1 2019   CA
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 373 of 559




                                                                                         Page 172
                                                                                      GA NCOA Out of State


                       DEKALB   02107998   KARASOULISGLENDA        JEAN       1157    SCHOOL SIDE DR        LITHONIA   GA   30058-3155   Nov 1 2018   FL
                       DEKALB   10675480   MOORE       ARLETTA     LYNETT     1124    ASBURY SQ             ATLANTA    GA   30346        Jan 1 2020   FL
                       DEKALB   10672553   ROGERS      NAOMI       RUTH       2220    MIRIAM LN             DECATUR    GA   30032        Jan 1 2020   CA
                       DEKALB   02862648   SIMONS      ALOHA       D          7508    CRESCENT BEND CV      STONE MOU GA    30087-6221   Mar 1 2020   KY
                       DEKALB   02118765   TEEL-VILLAR ANITA                  219     FLORA AVE NE          ATLANTA    GA   30307-2715   Aug 1 2020   NC
                       DEKALB   02102533   SLEDGE      DEBBIE                 6919    DOCKBRIDGE WAY        STONE MOU GA    30087-5466   Aug 1 2019   AL
                       DEKALB   08627584   SLOAN       MONICA                 10      PERIMETER APT 303     ATLANTA    GA   30341        Jul 1 2020   IN
                       DEKALB   02104020   SMITH       EDWARD                 4240    ROCKBRIDGE HEIGHTS D STONE MOU GA     30083-4224   Nov 1 2016   VA
                       DEKALB   02667127   STOUT       SUZANNE     MARIE      3050    ANDERSON PL           DECATUR    GA   30033        Feb 1 2020   HI
                       DEKALB   06119653   OVERTON ANNE            MERIWETHE 1878     JAN HILL LN NE        ATLANTA    GA   30329-3334   Nov 1 2019   VA
                       DEKALB   10513267   OWART       RACHEL      MARIE      1190    BRIARCLIFF 1          ATLANTA    GA   30306        May 1 2019   NY
                       DEKALB   05994375   OWENS       DANIELLE    DIONNE     3236    MERCER UN APT # 219   ATLANTA    GA   30341        Oct 1 2020   MD
                       DEKALB   02072144   POLK        DEAN        LEE        535     SUSAN CREEK DR        STONE MOU GA    30083        Jun 1 2020   NC
                       DEKALB   05058201   NEUMEIER BRYAN                     212     GENEVA ST             DECATUR    GA   30030-1845   Sep 1 2020   NY
                       DEKALB   08370269   TECHEIRA TITANIA        PORTEOUS 7229      MEADOW POINT DR       STONE MOU GA    30087-6350   Feb 1 2019   AE
                       DEKALB   08317363   TECHEIRA VINCENT        AVONDALE 7229      MEADOW POINT DR       STONE MOU GA    30087-6350   Jul 1 2018   AE
                       DEKALB   10243445   STONE-CRIB ELIZA        CALEN RAIN 1495    WOODFERN DR           DECATUR    GA   30030        Aug 1 2020   WA
                       DEKALB   12191343   STONEKING CAREY         PHILLIP    833     TWIN OAKS DAPT 2      DECATUR    GA   30030        Oct 1 2020   NC
                       DEKALB   11132286   RUFFIN      BRANDON     JAMAL DEAN 3131    SMOKECREEK CT NE      ATLANTA    GA   30345        Feb 1 2020   CA
                       DEKALB   04850609   NELSON      TIFFANY     NICOLE     3987    MOORE CREEK DR        CONLEY     GA   30288-1357   Jun 1 2020   TX
                       DEKALB   11668242   STARKS      SHAQUILLE   THOMAS     2601    TREECREST PKWY        DECATUR    GA   30035        Jul 1 2020   LA
                       DEKALB   12080947   REDZIKOWS JOSEPH        STEVEN     12119   MADISON DR            ATLANTA    GA   30346        Aug 1 2020   SC
                       DEKALB   12506960   WALKER      JESSICA     LEIGH      2515    NORTHEAST APT W10     ATLANTA    GA   30345        Sep 1 2020   KY
                       DEKALB   03134853   SHERER      BARBARA     BUSH       631     DANIEL AVE            DECATUR    GA   30032        Dec 1 2019   FL
                       DEKALB   05468651   WILLIAMS    ROILYNN     KAMILLE    800     POST RIDGE TER        STONE MOU GA    30088-2017   Aug 1 2020   VA
                       DEKALB   06014769   RICE        ROLUNDUS    REYMAR     5715    SOUTHCREST LN         LITHONIA   GA   30038        Sep 1 2018   AL
                       DEKALB   12189777   WILSON      NORMAN      EUGENE     3587    OAKVALE AVE           DECATUR    GA   30034        Sep 1 2020   NC




  Ex. 2 to Petition:
                       DEKALB   07378021   TURNER      CHANELL     LYNETTE    535     CRESTRIDGE CT         STONE MOU GA    30083-6105   Jul 1 2020   LA




Braynard Declaration
                       DEKALB   03940636   TURNER      CLAUDIA     R          5587    STRATHMOOR MANOR CI LITHONIA     GA   30058        Jul 1 2017   NC
                       DEKALB   12123146   VENKATRAM SANJANA                  3404    JEFFERSON CIR S       ATLANTA    GA   30341        Jun 1 2020   VA
                       DEKALB   10780637   WILFERT     BENJAMIN    PAUL       3101    FLOWERS RDAPT O       ATLANTA    GA   30341        Aug 1 2020   OH
                       DEKALB   12405822   WILES       KYLA        DAWN       2130    LENOX PARK CIR NE     ATLANTA    GA   30319        Apr 1 2020   NC
                       DEKALB   12589404   WILEY       ESSENCE     LA'NAE     2488    CHESTNUT LNDG         DORAVILLE GA    30360        Oct 1 2020   NY
                       DEKALB   03769507   MCDOWELL ANDREW         C          4154    NAVAJO TRL NE         ATLANTA    GA   30319-1531   Mar 1 2020   AL
                       DEKALB   10250053   WASHINGTO SHANDRA       LUNETTE    4309    TREEHILLS PKWY        STONE MOU GA    30088        Aug 1 2018   AL
                       DEKALB   04190265   WATERHOUSRAYMOND        ANDREW     3564    KLONDIKE RD           LITHONIA   GA   30038        Jan 1 2020   KY
                       DEKALB   07608396   WATERMAN JALEIKA        ZULEIKA    1804    CONCEPTS 21 DR        LITHONIA   GA   30058        Dec 1 2019   TN
                       DEKALB   11959522   TON         KAREN                  228     CHELSEA DR            DECATUR    GA   30030        Aug 1 2020   IN
                       DEKALB   05202584   TISDALE     DENITRIE    OSHEENA AL6363     SOUTHLAND FOREST DR STONE MOU GA      30087        Jan 1 2017   SC
                       DEKALB   11050003   TOLIVER     ALEX        JARED      52      PINE TREE C 52        DECATUR    GA   30032        Oct 1 2020   TX
                       DEKALB   10344948   YEGAN       CORINNE     MARIE      2201    HOSEA L WILLIAMS DR SEATLANTA    GA   30317        Sep 1 2020   CA
                       DEKALB   10745478   YEGAN       MICHAEL     DARRON     2201    HOSEA L WILLIAMS DR SEATLANTA    GA   30317        Sep 1 2020   CA
                       DEKALB   08282919   YERO        ALASEYE     KAEDE-ANN 7266     MONTEREY AVE          LITHONIA   GA   30058-9059   Jul 1 2020   TX
                       DEKALB   12187767   YI          JUDY                   6105    SAINT CLAIR DR NE     ATLANTA    GA   30329        Feb 1 2020   CA
                       DEKALB   07695488   YISRAEL     EDEN        K          2181    COLUMBIA DR           DECATUR    GA   30032-7204   Jan 1 2019   FL
                       DOUGHERTY00036766   KENNARD EVELYN          MCKENZIE 2916      WINTERWOOD AVE        ALBANY     GA   31721-4540   May 1 2020   AL
                       DOUGLAS 02763907    KEITH       RANDY       L          3592    MILL GLEN DR          DOUGLASVI LGA   30135-2514   Sep 1 2020   SC
                       DODGE    06730196   MONTEIRO-AMONICA        YVETTE     5910    DOROUGH ST            EASTMAN    GA   31023        Sep 1 2017   IL
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 374 of 559




                                                                                            Page 173
                                                                                    GA NCOA Out of State


                       DODGE     11559637   NELSON    AYSIA      LYNNAE     5618    7TH AVE               EASTMAN      GA   31023        Jun 1 2019   SC
                       DOUGHERTY08678306    LEWIS     SARAH      ANNE       1214    W 2ND AVE             ALBANY       GA   31707        May 1 2019   PA
                       DEKALB    10142494   SEGURA    RYAN       ANDREW     1129    GABLES DR NAPT A      ATLANTA      GA   30319        Sep 1 2020   CO
                       DOUGHERTY08357352    WARREN    RICKCOY    ROY        1712    MARBURY LN            ALBANY       GA   31707        Jul 1 2020   FL
                       DOUGHERTY10175273    WARRINGTO AMELIA     ANN        2510    W DOUBLEGATE DR       ALBANY       GA   31721        Oct 1 2020   FL
                       DOUGHERTY00018510    WARRINGTO JON        M          2516    W DOUBLEGATE DR       ALBANY       GA   31721-9232   Oct 1 2020   FL
                       DOUGHERTY00025732    WARRINGTO JON        MICHAEL    2510    W DOUBLEGATE DR       ALBANY       GA   31721-9232   Oct 1 2020   FL
                       DOUGHERTY11023027    WARRINGTO MARY       PRESTON    2510    W DOUBLEGATE DR       ALBANY       GA   31721        Oct 1 2020   FL
                       DOUGHERTY00032535    WARRINGTO STACEY     STRICKLAND2510     W DOUBLEGATE DR       ALBANY       GA   31721-9232   Oct 1 2020   FL
                       DOUGHERTY12738011    WARRINGTO VIRGINIA   ELLEN      2510    W DOUBLEGATE DR       ALBANY       GA   31721        Oct 1 2020   FL
                       DOUGHERTY12156804    MILTON    ALANNA     CHRISTINA 3116     CANE MILL DR          ALBANY       GA   31721        Sep 1 2020   TX
                       DOUGHERTY03623734    MILTON    ANN        NELL       3116    CANE MILL DR          ALBANY       GA   31721        Sep 1 2020   TX
                       DOUGHERTY07213250    SMITH     RON        STEVEN     2540    BARNESDAL APT 1       ALBANY       GA   31707        Sep 1 2020   FL
                       DOUGLAS 03719833     GAGE      ROBERT     G          717     CROSSINGS DR          LITHIA SPRI NGA   30122        Oct 1 2020   TN
                       DOUGLAS 12067616     GAMBLE    BRIDGET    R          2733    WAR EMBLEM PL         DOUGLASVILGA      30135        Sep 1 2020   PA
                       EFFINGHAM 11499122   ROBERTS CHRISTINA    LEE        113     TOWN PARK DR          RINCON       GA   31326        Aug 1 2019   TX
                       EFFINGHAM 11462122   ROBERTS TIMOTHY      AARON      113     TOWN PARK DR          RINCON       GA   31326        Dec 1 2017   TX
                       DOUGLAS 11895782     PALOMBO ANTHONY                 7250    AVALON DR             DOUGLASVILGA      30135        Sep 1 2020   CO
                       DOUGLAS 11485932     PALOMBO JESSICA      ALYSE      7250    AVALON DR             DOUGLASVILGA      30135        Sep 1 2020   CO
                       DOUGLAS 11606532     PALOMBO JULIE        ANN        7250    AVALON DR             DOUGLASVILGA      30135        Sep 1 2020   CO
                       DOUGHERTY12781469    SKUTCH    JENNIFER              12013   WHARTON CT            ALBANY       GA   31705        Jun 1 2017   KY
                       DOUGLAS 07239170     HUTCHINSONTOKOMA     NEKIA      237     SPRING CREEK WAY      DOUGLASVI LGA     30134        Oct 1 2020   NC
                       DOUGLAS 10465581     IRVING    ASIA       THERESA    421     PRESTON LANDING CIR   LITHIA SPRINGA    30122        Jul 1 2019   FL
                       EFFINGHAM 11596914   GAGE      JOHN       RICHARD    475     LITTLE MCCALL RD      GUYTON       GA   31312        Jul 1 2020   TX
                       DOUGLAS 07868095     WILLIAMS  PASHAE     L          3492    HIGHWAY 5 APT 1202    DOUGLASVILGA      30135        Apr 1 2019   TX
                       DOUGLAS 11566559     WILLIAMS  TALOR      ROCHELE    2725    ARLINGTON CT          LITHIA SPRINGA    30122        Nov 1 2019   OR
                       DOUGLAS 11022838     WILLIAMS  LORENZO    RAY        3193    CARMEL DR             DOUGLASVILGA      30135        Dec 1 2018   AL




  Ex. 2 to Petition:
                       DOUGLAS 10938495     RILEY     LATEEFAH   ROSE       847     ASPEN DR              LITHIA SPRINGA    30122        Sep 1 2020   VA




Braynard Declaration
                       EFFINGHAM 05145794   BOWERS    KENNETH    GLEN       132     BILTMORE DR           GUYTON       GA   31312-4439   Aug 1 2020   TN
                       EFFINGHAM 05145806   BOWERS    LAVERNE    PATRICIA   132     BILTMORE DR           GUYTON       GA   31312        Aug 1 2020   TN
                       EFFINGHAM 10120446   BOYD      JACOB      RAMSEY     108     JOHN GLENN DR         RINCON       GA   31326        Oct 1 2017   CA
                       FAYETTE   07051318   FAUSTIN   NAYSHKA    ALYSSA     125     CHESTERFIELD CT       FAYETTEVILLGA     30214        Mar 1 2020   TN
                       FAYETTE   10528965   FEBREY    HALEY      JOE        415     HARBOR LOOP           PEACHTREE GA      30269        Sep 1 2020   AL
                       DOUGLAS 11416512     SAYEDZADA FARHAD     MAX        7016    SKYLINE DR            LITHIA SPRINGA    30122        Oct 1 2020   AZ
                       DOUGLAS 12015067     ENGLISH   MORRIS                2235    VALLEY CREEK DR       LITHIA SPRINGA    30122        Oct 1 2020   CA
                       DOUGLAS 10094301     BRYANT    BRITTNEY   KIARRA     3742    CHATTAHOOCHEE DR      DOUGLASVILGA      30135        Jun 1 2018   CO
                       DOUGLAS 02961667     BRYSON    JILL       BLYTHE     4340    WELLBROOK CT          DOUGLASVILGA      30135        Oct 1 2020   AL
                       DOUGLAS 05488635     BUCHANNA AISHA       M          3899    OAK WOODS CT          DOUGLASVILGA      30135-4319   Nov 1 2019   LA
                       DOUGLAS 03610137     REID      QUINNITA   MICHELLE 1645      BRADMERE LN           LITHIA SPRINGA    30122-3253   Jul 1 2018   NC
                       DOUGLAS 10574178     REILLY    STACEY                1122    SILVER MOON TRL       LITHIA SPRINGA    30122        Aug 1 2019   NC
                       DOUGLAS 05318715     MIDDLETON VALERIE               717     LONDON WAY            LITHIA SPRINGA    30122        Feb 1 2020   AL
                       DOUGLAS 06489600     MILLER    KIMBERLY   ROCHELLE 3299      ROBIN HOOD LN         WINSTON      GA   30187        Aug 1 2017   AP
                       DOUGLAS 02968012     HAYNES    REBA       C          4340    WELLBROOK CT          DOUGLASVILGA      30135-1945   Oct 1 2020   AL
                       DOUGLAS 12372777     MOELLERINGLEVI                  1320    LONDON WAY            LITHIA SPRI NGA   30122        Jul 1 2020   CA
                       DOUGLAS 08874736     MOELLERINGMORGAN     LEE ANN    1320    LONDON WAY            LITHIA SPRI NGA   30122        Jul 1 2020   CA
                       FAYETTE   10913263   KING      MAYA       TIFFANY JAC105     S SHORE TER           FAYETTEVIL LGA    30214        Feb 1 2020   MD
                       FAYETTE   04912347   KING      MICHAEL    JASON      231     BLUE POINT PKWY       FAYETTEVILLGA     30215        Feb 1 2019   MS
                       FAYETTE   01995749   HUDSON    SUSAN      LUCILLE    145     TWIGGS COR            PEACHTREE GA      30269        Jul 1 2020   TN
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 375 of 559




                                                                                          Page 174
                                                                                      GA NCOA Out of State


                       DOUGLAS     10554767   DELATYREE NICHOLAS    RISEAU     3783   REFINEMENT WAY       DOUGLASVI LGA    30135        Feb 1 2018   WI
                       EFFINGHAM   07984794   LOWRIMORE GABRIEL     PATRICK    109    RUSTIC DR            GUYTON      GA   31312        Jun 1 2017   AL
                       EFFINGHAM   08751973   LOWRIMORE MADELYN     KESSLER    109    RUSTIC DR            GUYTON      GA   31312        Jun 1 2017   AL
                       DOUGLAS     11226377   DAVIS     RONALD      CRAIG      4997   CHAPEL LAKE CIR      DOUGLASVILGA     30135        Sep 1 2018   MA
                       FAYETTE     02611182   SISTRUNK OSCAR                   460    DIX-LEE-ON DR        FAYETTEVILLGA    30214-3012   Jun 1 2019   CT
                       FAYETTE     07995018   JACKSON   MATTHEW     THOMAS     234    STANLEY RD           FAYETTEVILLGA    30214        Jul 1 2017   NY
                       FAYETTE     11603058   JACKSON   KATHERINE   FAITH      260    OLD PLANTATION WAY   FAYETTEVILLGA    30214        Aug 1 2020   AL
                       EFFINGHAM   06722056   GONZALEZ MALISSIA     ELLEN      121    TUPELO WAY           GUYTON      GA   31312        Aug 1 2020   AP
                       EFFINGHAM   10037785   GONZALEZ YARICK                  121    TUPELO WAY           GUYTON      GA   31312        Aug 1 2020   AP
                       EFFINGHAM   11340332   GOOLEY    MACY        ELIZABETH 110     WILLOWDELL CT        RINCON      GA   31326        Aug 1 2020   IN
                       FAYETTE     10952433   SMEDLEY   GREGORY     CURTIS     227    MELRAH HL            PEACHTREE GA     30269        Jun 1 2019   IL
                       FAYETTE     08563209   SMEDLEY   RHIANNON    KENYON     227    MELRAH HL            PEACHTREE GA     30269        Jun 1 2019   IL
                       FAYETTE     05428600   SMITH     BROOKE      LEE        310    EVERDALE RD          PEACHTREE GA     30269        Jun 1 2020   VA
                       FANNIN      10021519   MCCRAY    ALUSTINE    KORAHLYNN 81      TOWER LN             MINERAL BLUGA    30559        Feb 1 2019   TN
                       FANNIN      06836197   MEAGHER KRISTINE      ELLEN      1190   PICKLESIMER RD       MORGANTONGA      30560-4282   Sep 1 2020   FL
                       FANNIN      06608810   MEDEIROS LOUIS        CECELIA    271    ROLLING HILLS DR     MORGANTONGA      30560        Sep 1 2020   FL
                       FANNIN      06565397   MEDEIROS SHARON       M          271    ROLLING HILLS DR     MORGANTONGA      30560        Sep 1 2020   FL
                       FANNIN      03739864   MEDFORD DUANE         KEITH      865    HICKORY DR           MINERAL BLUGA    30559        May 1 2020   NC
                       EFFINGHAM   11086284   MCGUIRE   KELLI       T          120    USHER PL             RINCON      GA   31326        Nov 1 2018   CO
                       EFFINGHAM   04514612   HARE      LARRY       BLAKE      307    ASHLEY LN            GUYTON      GA   31312        May 1 2020   FL
                       EFFINGHAM   10489383   HARGRAVE VICTORIA     LEIGH      156    JAMESTOWN DR         RINCON      GA   31326        Jan 1 2020   CA
                       FANNIN      11372442   PETERS    DONALD      SCOTT      51     OAKWOOD DR           BLUE RIDGE GA    30513        Jul 1 2020   NY
                       FANNIN      11372451   PETERS    YVONNE      DENISE     51     OAKWOOD DR           BLUE RIDGE GA    30513        Jul 1 2020   NY
                       FANNIN      12568332   PETERSEN RYAN         DAVID      58     WILDERNESS TRL       BLUE RIDGE GA    30513        Oct 1 2020   FL
                       FANNIN      11960599   PETERSEN SARA         MARGARETE58       WILDERNESS TRL       BLUE RIDGE GA    30513        Oct 1 2020   FL
                       DOUGLAS     07476159   DESPORTE RHONA        EVADNE     4570   LIGHTNING BOLT TRL   DOUGLASVILGA     30135        May 1 2019   NY
                       DOUGLAS     11436870   DEUTER    DANIEL      WILLIAM    5902   TYREE RD             WINSTON     GA   30187        Dec 1 2019   TX




  Ex. 2 to Petition:
                       DOUGLAS     10507042   UNGER     KERI        TENNIEL    7104   WOODS WALK           VILLA RICA GA    30180        Oct 1 2020   MA




Braynard Declaration
                       DOUGLAS     04820333   HEMINGWAY DAVID       MCJEFFERS O1013   BALSAM WOOD TRL      VILLA RICA GA    30180        Oct 1 2020   AZ
                       DOUGLAS     05193024   HEMINGWAY MONIQUE     MARIE      1013   BALSAM WOOD TRL      VILLA RICA GA    30180        Oct 1 2020   AZ
                       FLOYD       04043871   BLAIR     RUFUS       H          22     LAKEWOOD DR NW       ROME        GA   30165-9231   Apr 1 2017   AL
                       FAYETTE     11410747   MUSTIAN   GARY        GENE       414    WALNUT GROVE RD      PEACHTREE GA     30269        Jul 1 2020   UT
                       FAYETTE     11410755   MUSTIAN   JANET       ANN        414    WALNUT GROVE RD      PEACHTREE GA     30269        Jul 1 2020   UT
                       FAYETTE     12742886   MYERS     KAITLYN     RENEE      165    SURREY PARK DR       FAYETTEVIL LGA   30215        Jun 1 2020   MN
                       DOUGLAS     11924511   THOMAS    ABBY        NICOLE     2249   SLATER MILL RD       DOUGLASVILGA     30135        Mar 1 2020   CA
                       FANNIN      08922022   BAIRD     JOHN        ERWIN      143    KAELY DR             MINERAL BLUGA    30559        Feb 1 2018   FL
                       FANNIN      12036746   BARNES    AMANDA      HOLBROOKS960      ELROD RD             MORGANTONGA      30560        Oct 1 2020   FL
                       FAYETTE     10549936   GREGGLEY DLACOYA      NICOLE     110    SAGAMORE LN          PEACHTREE GA     30269        May 1 2020   MO
                       FANNIN      00441315   BRUCE     MARIE                  1954   NEW HOPE RD          MORGANTO NGA     30560        Sep 1 2020   SC
                       FAYETTE     04485772   COMISKEY PHYLLIS      M          106    SHANNON RUN          PEACHTREE GA     30269        Jan 1 2020   SC
                       FAYETTE     11023203   LARRISON WILLIAM      DAVID      311    LAMELLA LN           PEACHTREE GA     30269        Oct 1 2020   FL
                       EFFINGHAM   01083924   WRIGHT    NICOLE      L          1453   CLYO KILDARE RD      CLYO        GA   31303        Sep 1 2018   SC
                       EFFINGHAM   08160772   WRIGHT    RACHEL      DENISE     121    WHITEHALL AVE        RINCON      GA   31326        Jul 1 2018   IL
                       FAYETTE     10023559   TRAMMELL JUSTIN       NORMAN     428    MASSENGALE RD        BROOKS      GA   30205        Apr 1 2020   HI
                       FAYETTE     00100221   MOBLEY    RANDALL     CHARLES    175    COLONIAL CT          FAYETTEVILLGA    30214        Feb 1 2020   NC
                       FAYETTE     07942025   MONGE     MONIQUE     DORSHAN 165       HABERSHAM PL         FAYETTEVILLGA    30214        Oct 1 2020   FL
                       FAYETTE     02941680   MONTEZ    KAREN       DENISE     120    VALLEY GREEN DR      FAYETTEVILLGA    30214-4140   Sep 1 2020   MS
                       FORSYTH     00830168   ALLEM     KAREN       E          3110   HABERSHAM HILLS RD   CUMMING GA       30041-5932   Aug 1 2020   NJ
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 376 of 559




                                                                                            Page 175
                                                                                     GA NCOA Out of State


                       FORSYTH     08750142   ALLEM     MORGAN               3110    HABERSHAM HILLS RD   CUMMING GA       30041        Aug 1 2020   NJ
                       FORSYTH     00830169   ALLEM     WILLIAM   C          3110    HABERSHAM HILLS RD   CUMMING GA       30041-5932   Aug 1 2020   NJ
                       EFFINGHAM   07864403   WYCHE     GLADIS    CECILER    108     PINE THICKET WAY     SPRINGFIEL DGA   31329        Sep 1 2020   MI
                       EFFINGHAM   12620844   YOUNCE    SARAH     ELIZABETH 149      S EFFINGHAM PLANTATIOGUYTON      GA   31312        May 1 2020   AL
                       EFFINGHAM   06183323   ZELDENRUS JENNIFER LYNN        109     WARNER DR            GUYTON      GA   31312-4918   Sep 1 2020   WV
                       FAYETTE     00091751   MILLER    THOMASINA SMITH      180     ASHLAND WAY          FAYETTEVILLGA    30214-1373   Oct 1 2020   MA
                       FAYETTE     00269961   LOSSNER   MICHAEL   D          125     WENSLEY COR          PEACHTREE GA     30269-2720   Sep 1 2020   OH
                       FLOYD       07557052   KIVI      CHRISTINA LYNN       24      RIVERPOINT APT 304   ROME        GA   30161        Oct 1 2020   AK
                       FORSYTH     05865861   ANDERSON ASHLEY     LAUREN     6170    VISTA CROSSING WAY   CUMMING GA       30028        Aug 1 2019   FL
                       FORSYTH     05915610   ANDERSON BRIAN                 910     DEERFIELD CAPT 11206 ALPHARETTAGA     30004        Aug 1 2020   FL
                       FORSYTH     02400626   ANDERSON CHARLES    M          5950    GRAND VIEW WAY       SUWANEE GA       30024-3419   Oct 1 2020   SC
                       FORSYTH     05008985   JACKSON   CHRISTOPHEJOSEPH     3945    ARGENTITE WAY        CUMMING GA       30040        Sep 1 2020   NC
                       FAYETTE     08371050   CAPEZZUTO ALEXANDRA KATHERINE 141      TERRANE RDG          PEACHTREE GA     30269        Oct 1 2018   TN
                       FLOYD       00987883   LASSITER  LARRY     WAYNE      22      LIMON PL SW          ROME        GA   30165-3669   Jun 1 2018   AL
                       FLOYD       06962911   LAWRENCE KEVIN      PORTER     12      ARROWHEAD DR SE      ROME        GA   30161        Feb 1 2020   VA
                       FORSYTH     06299434   BROADHEADASHLEY     NICOLE     2420    HEMRICK RD           CUMMING GA       30041        Jun 1 2020   CA
                       FLOYD       00977635   LESTER    CHARLES   W          6       SAGEWOOD DR NW       ROME        GA   30165        Oct 1 2020   AL
                       FLOYD       00986907   LESTER    SANDRA    B          6       SAGEWOOD DR NW       ROME        GA   30165        Oct 1 2020   AL
                       FORSYTH     10127623   NALLAMANI SRIVIDHYA            4115    HUNTERS WALK WAY     CUMMING GA       30028        Oct 1 2020   TX
                       FORSYTH     06606556   NARAIN    BALAJI               3135    GAMBRELL CT          CUMMING GA       30040        Jul 1 2019   VA
                       FAYETTE     04894443   CARPENTER STEPHANIE LYNN       130     BROADMOOR DR         FAYETTEVIL LGA   30215        Mar 1 2020   SC
                       FAYETTE     10906616   CARROLL   SALLY     ANN        120     ROCKINGTON DR        TYRONE      GA   30290        Oct 1 2020   TX
                       FORSYTH     12292283   SWAIN     THOMAS    ADAM       2590    SANDOWN CT           CUMMING GA       30041        Dec 1 2019   WA
                       FORSYTH     02879276   HOLLER    SYLVIA    HERRINGTON2380     WOOD COVE DR         CUMMING GA       30041        Sep 1 2020   AL
                       FLOYD       11041794   SCHWOOB JESSICA     LYNN       8       DEKLE DR NE          ROME        GA   30161        May 1 2020   CO
                       FLOYD       06021963   SCOTT     RICARDO   DARNELL    81      KLASSING ST SW       ROME        GA   30161        Apr 1 2020   SC
                       FLOYD       08158632   SCOTT     ROBERT    ZACHARY    48      CHATEAU DRAPT C1     ROME        GA   30161        Apr 1 2020   AL




  Ex. 2 to Petition:
                       FULTON      10839440   BROOKS    RAZION    HEATHER    830     YORKSHIRE RD NE      ATLANTA     GA   30306        Jul 1 2019   TN




Braynard Declaration
                       FORSYTH     08453005   OSBORNE PAIGE       KATHLEEN 6235      LENBROOK CT          CUMMING GA       30040        May 1 2020   CO
                       FORSYTH     06649322   HOSEY     DIANNA    ANTOINETTE355      SUGARBERRY LN        SUWANEE GA       30024-1181   Aug 1 2017   FL
                       FORSYTH     10007024   NGUYEN    DAN       VINH       5108    IVY SUMMIT CT        CUMMING GA       30041        Dec 1 2017   VA
                       FORSYTH     11988191   METHENY LAUREN      NICOLE HEN 3410    MONTEBELLO PKWY      CUMMING GA       30028        Aug 1 2020   KS
                       FORSYTH     11987289   METHENY ROSS        BLAINE     3410    MONTEBELLO PKWY      CUMMING GA       30028        Aug 1 2020   KS
                       FORSYTH     10289488   PANKOW    GENEVIEVE LOUISE     9015    BETHEL RD            GAINESVILLEGA    30506        Sep 1 2019   FL
                       FORSYTH     08666018   SALEMI    WILLIAM   ROBERT     8510    HIGHTOWER RDG        BALL GROUNGA     30107        Oct 1 2018   TN
                       FORSYTH     07975088   SALYERS   MADISON   ELYSE      5255    CLUB DR              CUMMING GA       30041        Jun 1 2020   TN
                       FORSYTH     07017131   ROGERS    SUSAN     JEANNE     3470    LAKEHEATH DR         CUMMING GA       30041        Aug 1 2020   CO
                       FORSYTH     04415775   PEOPLES   DAMON     LOUIS      5025    MUNDY DR             CUMMING GA       30028        Jun 1 2020   OH
                       FORSYTH     11565464   PEOPLES   SHEREE               5025    MUNDY DR             CUMMING GA       30028        Jun 1 2020   OH
                       FORSYTH     11544321   REYNOLDS DAVID      SHANE      5432    LANDSDOWNE CT        CUMMING GA       30041        Aug 1 2018   TX
                       FORSYTH     11737271   MONACO    BRIAN     JAMES      1685    OAK FARM D APT 6203  ALPHARETTAGA     30005        Oct 1 2020   FL
                       FORSYTH     10842237   MERIAM    KAITLIN   BEVERLY    6135    CLUB RIDGE CT        SUWANEE GA       30024        May 1 2019   SC
                       FORSYTH     00843325   MERIAM    KRISTA    G          6135    CLUB RIDGE CT        SUWANEE GA       30024-3456   May 1 2019   SC
                       FORSYTH     02244947   MERIAM    STEVEN    JAMES      6135    CLUB RIDGE CT        SUWANEE GA       30024        May 1 2019   SC
                       FULTON      07365168   BELL      JAMES     BRANDON 2135       GODBY RD APT 6-363   ATLANTA     GA   30349        Feb 1 2019   TX
                       FULTON      05823089   BELL      JAMES     DENZIL     267     CHALMERS DR NW       ATLANTA     GA   30318        Jan 1 2020   TX
                       FULTON      05816840   BELL      KIMBERLEY DAWN       13305   MARRYWOOD CT         ALPHARETTAGA     30004        Jul 1 2018   TX
                       FORSYTH     08368749   WOOD      JAYNE     LYNN       4120    EVANS FARMS DR       CUMMING GA       30040-0658   Oct 1 2020   MI
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 377 of 559




                                                                                           Page 176
                                                                                     GA NCOA Out of State


                       FORSYTH    08423377   WOOD       MARK      DOUGLAS     4120   EVANS FARMS DR        CUMMING GA      30040        Oct 1 2020   MI
                       FORSYTH    08392991   STRETCH    CHRISTOPHER           7770   LAZY RIVER LN         CUMMING GA      30028        Jun 1 2019   CO
                       COBB       11398073   REYES      JUAN      FERNANDO    2875   CRESCENT P1320        ATLANTA    GA   30339        Jul 1 2020   OH
                       COBB       07595911   PEARSON TRAVIS                   949    PINE OAK TRL          AUSTELL    GA   30168        Apr 1 2019   SC
                       COBB       11583340   PEAY       AHMAD     RASHID      2558   LAKEFIELD TRL         MARIETTA GA     30064        Jul 1 2020   VA
                       COBB       11583344   PEAY       LORNA     D           2558   LAKEFIELD TRL         MARIETTA GA     30064        Jul 1 2020   VA
                       COBB       05966964   PECHOUS CHRISTOPHEM              4318   ROCKMART DR NW        KENNESAW GA     30144-5180   Oct 1 2020   WA
                       COLQUITT   04457576   WEAVER     MICHAEL   JOHN        1792   DOERUN NORMAN PARK   RNORMAN PA GA    31771-5619   Oct 1 2019   NC
                       COBB       11156699   WIDMAIER MEGHAN      MARIE       1520   PLEASANT VIEW CIR     MARIETTA GA     30062        Apr 1 2018   FL
                       COBB       03116562   WIGART     EDWARD    DALE        4253   COMMODORE RD          POWDER SP GA    30127-1914   Apr 1 2020   IL
                       COBB       03031164   WIGART     LUCY      FRANCIS     4253   COMMODORE RD          POWDER SP GA    30127-1914   Apr 1 2020   IL
                       COBB       08317184   VAN BREDERJOHN       RICHARD     896    BANFORD CT NE         MARIETTA GA     30068        Mar 1 2018   NC
                       COBB       04655178   VAN VALKEN DIANNE    THEODOSIA   2825   S MAIN ST N W
                                                                                                 222       KENNESAW GA     30144        Nov 1 2017   FL
                       COBB       04448517   THRASH     JOANNE    P           4230   SUMMIT DR             MARIETTA GA     30068        Aug 1 2019   SC
                       COBB       11992717   WRIGHT     KALIFA    JEWEL       3290   COBB GALLE15130       ATLANTA    GA   30339        Sep 1 2019   MA
                       COBB       10595987   WRIGHT     KATHRYN   MORGAN      3238   POST WOOD C           ATLANTA    GA   30339        Jun 1 2020   TN
                       COBB       10621736   TOBIAS     KYLE                  1388   WOODBINE ST           MARIETTA GA     30062        Jun 1 2020   TX
                       COBB       12119201   WATTERS KATHRYN      JANE        3707   PORTLAND CT           MARIETTA GA     30062        Oct 1 2019   FL
                       COBB       08415866   WEATHERS JOSEPH      STEVEN      568    WINDCROFT CIR NW      ACWORTH GA      30101        Oct 1 2020   MA
                       COBB       08590862   WEATHERS MARGARET ANN            568    WINDCROFT CIR NW      ACWORTH GA      30101        Oct 1 2020   MA
                       COBB       03647294   WEAVER     GINA      YVETTE      5954   TATE DR               AUSTELL    GA   30106        Apr 1 2019   UT
                       COLUMBIA   11787161   HEDDEN     STEPHEN   DAVID       257    WATERVALE RD          MARTINEZ GA     30907        Mar 1 2020   SC
                       COLUMBIA   12070242   GOODMAN BEN          F           427    KEESAW GLN            GROVETOW NGA    30813        Aug 1 2020   TN
                       COLUMBIA   12070244   GOODMAN KATHERINE AMOS           427    KEESAW GLN            GROVETOWNGA     30813        Aug 1 2020   TN
                       COLUMBIA   04136721   BUTLER     ALONZO    WILLIE      2844   FERRET CT             MARTINEZ GA     30907-2378   Aug 1 2020   SC
                       COLUMBIA   10930490   HODGES     TYLER                 2707   CASCADE CT            GROVETOWNGA     30813        Oct 1 2020   NY
                       COLUMBIA   06422842   SMITH      VANESSA   RENEE       1214   OAKTON TRL            EVANS      GA   30809-5272   Jul 1 2018   NC




  Ex. 2 to Petition:
                       COLUMBIA   10220646   SMITH      WILLIAM   LEWIS       841    LANDING DR            GROVETOWNGA     30813        Jun 1 2020   FL




Braynard Declaration
                       COLUMBIA   06292409   SNODDY     VICKIE    LYNN        648    KEMPER DR             EVANS      GA   30809        Jun 1 2020   NC
                       COLUMBIA   12433905   FORBUSH ERIC         PAUL        710    PORTER LN             GROVETOWNGA     30813        Jul 1 2020   MD
                       COLUMBIA   10801036   FOREMAN ANDREW       JOHN        6057   REYNOLDS CIR          GROVETOWNGA     30813        Aug 1 2018   AE
                       COLUMBIA   10956595   FOREMAN KELLY        KERR        6057   REYNOLDS CIR          GROVETOWNGA     30813        Aug 1 2018   AE
                       COLUMBIA   12746822   CRATER     STEPHEN   GREY        2467   NEWBURY AVE           GROVETOWNGA     30813        Oct 1 2020   SC
                       COLUMBIA   10215298   GRAZIANO ADRIA       JOAN        711    BURCH CREEK DR        GROVETOWNGA     30813        Jun 1 2018   AE
                       COLUMBIA   10215299   GRAZIANO MICHAEL     GERARD      711    BURCH CREEK DR        GROVETOWNGA     30813        Jun 1 2018   AE
                       COLUMBIA   06827554   GOODE      DESHUNDA MARIE        558    BERETTA DR            GROVETOWNGA     30813        Dec 1 2016   SC
                       COLUMBIA   06861645   FIFE       MARCUS    JON         629    ARCHARD DR            EVANS      GA   30809        Jul 1 2018   MD
                       COLUMBIA   05971379   FIFE       RUBY      RENEA       629    ARCHARD DR            EVANS      GA   30809        Jul 1 2018   MD
                       COLUMBIA   10058481   FINNEGAN FRANCIS     JOSEPH      4524   CALIBURN WAY          GROVETOWNGA     30813        Feb 1 2020   FL
                       COLUMBIA   10058478   FINNEGAN VIRGINIA    PAULINA     4524   CALIBURN WAY          GROVETOWNGA     30813        Feb 1 2020   FL
                       COWETA     08791412   BELL       DEONTAE   PEREZ       215    CREEKSIDE DR          GRANTVILLE GA   30220        May 1 2017   IN
                       COLUMBIA   07052336   SPARKS     HEATHER               5305   HEREFORD FARM RD      EVANS      GA   30809        Feb 1 2019   FL
                       COLUMBIA   11622306   SHRESTHA ELISHA                  735    KEYES DR              GROVETOWNGA     30813        Aug 1 2020   TX
                       COLUMBIA   03552300   SHUFF      JAMES     E           4145   SADDLEHORN DR         EVANS      GA   30809-4849   Jun 1 2020   NY
                       COLUMBIA   02291519   SHUFF      PAULA     H           4145   SADDLEHORN DR         EVANS      GA   30809        Jun 1 2020   NY
                       COLUMBIA   10973956   OTSTOT     JOSHUA    RISEN       961    WINDMILL LN           EVANS      GA   30809        Apr 1 2018   AE
                       COLUMBIA   04531755   OUZTS      BARRY     RAY         932    DEERCREST CIR         EVANS      GA   30809-4230   Jul 1 2020   SC
                       COLUMBIA   04531878   OUZTS      SHAUNNA PHILLIPS      932    DEERCREST CIR         EVANS      GA   30809-4230   Jul 1 2020   SC
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 378 of 559




                                                                                          Page 177
                                                                                  GA NCOA Out of State


                       COOK       01641919   PHILLIPS  JIMMY     TODD      2406   PEBBLEWO OAPT 5      ADEL        GA   31620        Oct 1 2019   FL
                       COLUMBIA   11523772   ORLOWSKI ANNA       MARIE     646    BUTLER SPRINGS CIR   GROVETOW NGA     30813        Jul 1 2020   IN
                       COLUMBIA   06584055   CARTLEDGE KERRY     ANNE      1016   EMERALD PL           EVANS       GA   30809        Oct 1 2020   SC
                       COLUMBIA   12609518   CARTLEDGE LINDSEY   GRACE     1016   EMERALD PL           EVANS       GA   30809        Oct 1 2020   SC
                       COLUMBIA   07131688   CARTLEDGE THOMAS    D         1016   EMERALD PL           EVANS       GA   30809-5143   Oct 1 2020   SC
                       COLUMBIA   12047108   CARTLEDGE THOMAS    MICHAEL   1016   EMERALD PL           EVANS       GA   30809        Oct 1 2020   SC
                       COLUMBIA   11996834   FENSKE    GRANT     RICHARD   873    WILLIFORD RUN DR     GROVETOWNGA      30813        Apr 1 2020   LA
                       COLUMBIA   08007304   FERRARO EMILY                 3018   PEPPER HILL DR       GROVETOWNGA      30813        Aug 1 2018   NC
                       COLUMBIA   11343193   FERRARO TIMOTHY     JOHN      3018   PEPPER HILL DR       GROVETOWNGA      30813        Aug 1 2018   NC
                       COLUMBIA   10978430   MURGUIA   GABRIEL   JESUS     624    BARBERRY CT          EVANS       GA   30809        Jun 1 2017   VA
                       COLUMBIA   12367560   MURPHY    MEGAN     KAYLOR    4920   CAVAN PL             GROVETOWNGA      30813        Jan 1 2020   VA
                       COLUMBIA   11531534   MURRAH    CHERI     JAI       467    CREEKWALK CIR        MARTINEZ GA      30907        Jul 1 2020   NC
                       COBB       03220199   TESTERMAN DANIEL    D         5370   WILLOW POINT PKWY    MARIETTA GA      30068-1829   Oct 1 2020   NY
                       COBB       03220204   TESTERMAN PAMELA    ATKINSON 5370    WILLOW POINT PKWY    MARIETTA GA      30068-1829   Oct 1 2020   NY
                       COWETA     12482286   DIX       ANTONIO   DEANTHONY 73     FAIRHAVEN DR         NEWNAN      GA   30263        Aug 1 2018   AL
                       COLUMBIA   10331348   BERTELSEN CIARA     NICOLE    1600   BRADLEY WAY          GROVETOW NGA     30813        Apr 1 2019   CA
                       COLUMBIA   12180550   BETTS     DAVID     CLARK     1227   GREENWICH PASS       GROVETOWNGA      30813        Oct 1 2020   MD
                       COLUMBIA   12213813   BETTS     KATHRYN   ELIZABETH 1227   GREENWICH PASS       GROVETOWNGA      30813        Oct 1 2020   MD
                       COLUMBIA   12079377   NASH      REBECCA   LEE       208    BROOKS DR            MARTINEZ GA      30907        Aug 1 2020   TX
                       COLUMBIA   08630459   NAVARRO PATRICIA    LYNDA     2047   SYLVAN LAKE DR       GROVETOWNGA      30813-5292   Oct 1 2020   ID
                       COLUMBIA   12333240   BRAY      COLLEEN   NICOLE    1315   ELDRICK LN           GROVETOWNGA      30813        Jul 1 2020   MD
                       COLUMBIA   10330919   BREOR     SHANNON ROSE        359    JOSHUA TREE DR       MARTINEZ GA      30907        Jun 1 2018   VA
                       COLUMBIA   00243648   MOYE      CHARLES   EDWARD    291    HIGH CHAPARRAL DR    MARTINEZ GA      30907-5103   Apr 1 2020   MO
                       COLUMBIA   10528938   MULLIGAN PATRICIA   ANN       4088   MELROSE DR           MARTINEZ GA      30907        Oct 1 2020   TX
                       COBB       08132809   WOOD      BRANDON SLADE       166    SAINT ANNE CT SE     MABLETON GA      30126        Sep 1 2020   AL
                       COBB       07339612   TAYLOR    ARLESIA   NOVCOIL   1040   MATHEWS C A          SMYRNA      GA   30080        May 1 2020   MD
                       COLUMBIA   07643740   BENNE     DAVID     MICHAEL   879    SPARKLEBERRY RD      EVANS       GA   30809        Dec 1 2019   OH




  Ex. 2 to Petition:
                       COLUMBIA   11052979   MORRIS    APRIL               724    EDENBERRY ST         GROVETOWNGA      30813        Oct 1 2019   AP




Braynard Declaration
                       COLUMBIA   10845496   MORRISON JANICE               3894   ALMON DR             MARTINEZ GA      30907        Sep 1 2020   VA
                       COOK       10458095   DUBE      AMANDA    BREWER    608    LAUREL AVE           ADEL        GA   31620        Aug 1 2017   AL
                       COWETA     12457696   CALAWAY CARLY       TESS      235    TIMBERIDGE DR        NEWNAN      GA   30263        Jun 1 2020   IN
                       COWETA     12274495   CALAWAY NATHANIEL JAMES       235    TIMBERIDGE DR        NEWNAN      GA   30263        Jun 1 2020   IN
                       DEKALB     08166753   ABRAHAM ALEXANDRA ANNE        5697   MANASSAS RUN         STONE MOU GA     30087-5246   Oct 1 2017   AP
                       CRISP      00597695   LEWIS     TERESA    A         608    BLACKSHEA A          CORDELE     GA   31015-0604   Feb 1 2018   FL
                       DECATUR    05550325   WELLS     DELORA    H         1142   COLQUITT HW#A        BAINBRIDG E GA   39817        Jul 1 2020   AL
                       COWETA     11424034   MEHOK     CHELSIE   ELIZABETH 59     VILLAGE PARK DR      NEWNAN      GA   30265        Aug 1 2019   NC
                       COWETA     07529147   THOMPSON FLORDELIZA TUBONGBAN141     GREEN PARK WAY       NEWNAN      GA   30263        Jun 1 2020   IN
                       DECATUR    02420813   STALLINGS DONALD    RILEY     325    LAKESHORE DR         BAINBRIDGE GA    39819-1319   Aug 1 2019   CA
                       CRISP      11787593   LAWLOR    DONNA     LEAH      876    WILLIFORD CROSSING RDCORDELE     GA   31015        Aug 1 2019   ME
                       DEKALB     10971783   ANNINOS   JACK      ANDREW    1625   BRAEBURN DR SE       ATLANTA     GA   30316        Apr 1 2020   CA
                       DECATUR    01671146   HARRISON FLORENE              109    SIMMONS MCINTYRE RD ATTAPULGUSGA      39815-2023   Sep 1 2020   FL
                       DEKALB     11436525   AMORO     PROSPER AKAMBASE 158       TRACE TER            STONE MOU GA     30083        Sep 1 2020   MS
                       DEKALB     06853579   AMOS      DOROTHY CHARNELL 629       CATRINA CT           STONE MOU GA     30087        Oct 1 2019   IN
                       DEKALB     10246406   CHRISTOPHEROBERT              915    SETTLEMENT LN        STONE MOU GA     30083        Aug 1 2019   MD
                       DEKALB     07822009   CHUDASAMABIMAL      R         605    CLAIREMONT AVE       DECATUR     GA   30030        Jul 1 2019   VA
                       DEKALB     12505655   CARPENTER ANN                 1219   OAKDALE RD NE        ATLANTA     GA   30307        Aug 1 2020   VA
                       DEKALB     12353635   BESRAT    BETHLEHEM           2612   GREYTHORNE TRL NE    ATLANTA     GA   30329        Aug 1 2020   CO
                       DEKALB     08443106   BRASWELL CHELSEY    REBECCA   1105   GABLES DR N1105      ATLANTA     GA   30319        Apr 1 2020   CO
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 379 of 559




                                                                                        Page 178
                                                                                    GA NCOA Out of State


                       DEKALB   12334086   BRAUNFISCHHANS         ALBERT     1133   COMMERCE APT 106     DECATUR    GA   30030        Jul 1 2020   DC
                       DEKALB   02863852   CARRIER    RICHARD     PHILIP     3169   WANDA WOODS DR       ATLANTA    GA   30340        Apr 1 2018   FL
                       DEKALB   02322477   CARRILLO CAROL         GLASSON    417    CLAIREMON TUNIT 320  DECATUR    GA   30030        Feb 1 2019   LA
                       DEKALB   03951525   CARRINGTONSENORA       R          2553   TEMPEST TRL          LITHONIA   GA   30058-3879   Jan 1 2020   VA
                       DEKALB   05870313   BOBO       RUTH        A          3710   PANOLA RD            LITHONIA   GA   30038-2737   May 1 2019   OH
                       DAWSON   00488967   GREENE     MARGARET    KATHLEEN   201    HAMPTON DR           DAWSONVIL LGA   30534-5230   Jul 1 2019   TN
                       DAWSON   11104898   GREGOIRE ANNETTE                  72     DOGWOOD WAY          DAWSONVILLGA    30534        Jun 1 2020   SC
                       DAWSON   05116730   GREGOIRE MICHAEL       MARTIN     72     DOGWOOD WAY          DAWSONVILLGA    30534        Jun 1 2020   SC
                       DEKALB   02820337   CHADWICK DAVID         THOMAS     1142   SAINT ANDREWS CIR    DUNWOODY GA     30338-3202   Oct 1 2020   SC
                       DEKALB   06309077   CHADWICK SUSAN         RENEE      1142   SAINT ANDREWS CIR    DUNWOODY GA     30338-3202   Oct 1 2020   SC
                       DEKALB   05533608   BELL       DOROTHY     BOWDEN     305    E PONCE DE E4        DECATUR    GA   30030-2607   Oct 1 2020   KY
                       DEKALB   05078942   BATES      EDWARD      ELLETT     1117   BROOKHAVEN CT NE     ATLANTA    GA   30319        Sep 1 2020   NC
                       DEKALB   11401583   ALLEN      TERRELL                850    BRIARCLIFF RD NE     ATLANTA    GA   30306        Sep 1 2019   VA
                       DEKALB   11455406   ALLEN      WILLIAM     JOSEPH     221    BRIARLAKE CT NE      ATLANTA    GA   30345        Sep 1 2020   CA
                       DEKALB   10597050   BAUMGARTNMATTHEW       DAVID      87     ANNISTON AVE SE      ATLANTA    GA   30317        Aug 1 2019   TN
                       DEKALB   10809923   FARRELLY JUDITH        ODILE      7517   S GODDARD RD         LITHONIA   GA   30038        Aug 1 2018   VI
                       DEKALB   11558679   FREEMAN JASMINE        MICHELLE 5000     MARTINS CROSSING RD STONE MOU GA     30088        Jul 1 2019   LA
                       DEKALB   10696205   CHENG      WINNIE      WING KI    1920   TOWNSEND CT NE       ATLANTA    GA   30329        Mar 1 2020   WA
                       DEKALB   04603405   AVILA      HOLLY       TINNEY     1947   SAXON VALLEY CIR NE ATLANTA     GA   30319        Oct 1 2020   CA
                       DEKALB   07665641   BALFORD    YASMIN      ANTIONETTE7059    DESHON HILLS LN      LITHONIA   GA   30058-2927   Jan 1 2020   TX
                       DEKALB   08094793   BAUCOM     ALLISON     REID       97     WARREN ST NE         ATLANTA    GA   30317        Nov 1 2016   NC
                       DEKALB   12852750   BAKER      TORI        LIRA RICHON3210   CATES AVE NE         ATLANTA    GA   30319        Oct 1 2020   NC
                       DEKALB   04365838   BAKER      WALTER      L          1551   MARKAN DR NE         ATLANTA    GA   30306-2257   Apr 1 2019   NC
                       DEKALB   11583981   CABANTAC TRISHA        SAAVEDRA 2104     SUMMIT POINTE WAY NE ATLANTA    GA   30329        Jul 1 2020   CA
                       DEKALB   08573492   BROWN      KELLY       BERNIECE 3483     ASHWOOD LN           ATLANTA    GA   30341-4537   May 1 2020   FL
                       DEKALB   08406971   GAINER     FAITH                  1467   MUIRFIELD DR         STONE MOU GA    30088        Apr 1 2019   TX
                       DEKALB   01897134   BIRDSEYE LISBETH       I          1726   KENNERSLY CLOSE      TUCKER     GA   30084-6728   Jun 1 2020   CA




  Ex. 2 to Petition:
                       DEKALB   04591664   DAVIS      DEVARON     ANQUAN     238    BENTLEY PL           TUCKER     GA   30084        Sep 1 2020   MD




Braynard Declaration
                       DEKALB   07632161   CASIMIR    TAINA       AIMEE'     5409   WELLBORN CREEK DR    LITHONIA   GA   30058-3552   Jul 1 2017   AL
                       DEKALB   10061718   CASIMIRO JAMAL         STEFANO    1336   WEATHERSTONE WAY NEATLANTA      GA   30324        Jun 1 2020   MD
                       DEKALB   08593747   HO         CHRISTINE   SANDRA     711    N PARKWOOD RD        DECATUR    GA   30030-5023   Sep 1 2019   VA
                       DEKALB   04761205   CHEATHAM YVETTE        RENE       3134   BRIARCLIFF C         ATLANTA    GA   30329        Feb 1 2018   FL
                       DEKALB   10784468   CHEATWOODELIZABETH     DANCY      5027   OAK PARK CIR NE      ATLANTA    GA   30324        May 1 2018   VA
                       DEKALB   04338582   CHEELY     LORRE       OWENS      11     PERIMETER 2303       ATLANTA    GA   30346        Apr 1 2020   FL
                       DEKALB   01994573   CLAY       JOIE        ERIKA      2339   TARIAN DR            DECATUR    GA   30034        Oct 1 2020   NV
                       DEKALB   11293508   CLAY       LESLIE      BRIONNA    7310   KENSINGTON TRL       LITHONIA   GA   30038        Sep 1 2017   AL
                       DEKALB   01912597   BUSS       MARTIN      J          1779   RIDGEWOOD DR NE      ATLANTA    GA   30307-1165   Sep 1 2020   CA
                       DEKALB   01912599   BUSS       NANCY       M          1779   RIDGEWOOD DR NE      ATLANTA    GA   30307-1165   Sep 1 2020   CA
                       DEKALB   10723179   BUTKER     LEANN       MARIE      2609   WINDWOOD CT          ATLANTA    GA   30360        Sep 1 2020   FL
                       DEKALB   01912699   BUTKER     STEPHANIE   LEIGH      2609   WINDWOOD CT          ATLANTA    GA   30360-1445   Jul 1 2020   FL
                       DEKALB   08212391   DAVIS      ELIZABETH   KALEEN     1370   BRIARVISTA WAY NE    ATLANTA    GA   30329        Dec 1 2019   SC
                       DEKALB   11788216   DANIEL     MICHAELA    SIMONE     3261   FORREST BLUFF WAY    LITHONIA   GA   30038        Mar 1 2020   VA
                       DEKALB   04233847   DANIEL     NEDRA       CRENSHAW 3261     FORREST BLUFF WAY    LITHONIA   GA   30038        Mar 1 2020   VA
                       DEKALB   03489313   DANIEL     REGINALD    V          3261   FORREST BLUFF WAY    LITHONIA   GA   30038        Mar 1 2020   VA
                       DEKALB   11680405   DANIEL-HUR NADINE      NATALIE    3677   RIVERVIEW APPROACH ELLENWOO DGA      30294        Jun 1 2020   NY
                       DEKALB   10505116   FILLION    AMY         FERGUSON 3921     MARTIN DR            ELLENWOODGA     30294        Sep 1 2020   TN
                       DEKALB   10075120   FILLION    VICTOR      JOHN       3921   MARTIN DR            ELLENWOODGA     30294        Sep 1 2020   TN
                       DEKALB   11786278   CHIEN      VICTOR                 127    FELD AVE             DECATUR    GA   30030        Jul 1 2020   MA
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 380 of 559




                                                                                          Page 179
                                                                                   GA NCOA Out of State


                       DEKALB   06249195   CHILDS     DAVID      ROY        226    S COLUMBI A B           DECATUR   GA   30030        Jun 1 2020   ID
                       DEKALB   12584681   CHILDS     DAVID      TERRELL    2214   HIDDEN CREEK DR         DECATUR   GA   30035        Aug 1 2020   MS
                       DEKALB   08707663   DE LA GUAR JOSIE      LAUREN BAS97      WHITEFOORD AVE SE       ATLANTA   GA   30317        Jul 1 2020   CA
                       DEKALB   03796158   DAGOSTINO JAMES       J          2218   SECOND AVE              DECATUR   GA   30032        Feb 1 2020   VA
                       DEKALB   01934561   DAGOSTINO LISA        ANN        2605   OGLETHORPE CIR NE       ATLANTA   GA   30319-6601   Aug 1 2020   FL
                       DEKALB   11443849   DAHLIN     PAXTON     THURE      5309   GRAYSON PL              DECATUR   GA   30030        Feb 1 2020   OH
                       DEKALB   11442527   DAHLIN     RAVEN                 5309   GRAYSON PL              DECATUR   GA   30030        Feb 1 2020   OH
                       DEKALB   11038229   HORTON     SARAH      REEDER     1208   VIRGINIA AV APT 11      ATLANTA   GA   30306        Sep 1 2020   SC
                       DEKALB   12490442   ELLIOTT    FABIAN                1138   PROVIDENCE PL           DECATUR   GA   30033        Oct 1 2020   NC
                       DEKALB   11440338   HAMID      SARAH                 1223   CLIFTON RD NE           ATLANTA   GA   30307        Jul 1 2020   NY
                       DEKALB   12723095   HAMILTON ADRIANE      DANIELLE   1409   LINCOLN COURT AVE NE    ATLANTA   GA   30329        Jul 1 2020   OH
                       DEKALB   06304398   HAMILTON ANN          MARIE      1041   CARLYLE LK              DECATUR   GA   30033-4632   Dec 1 2016   TX
                       DEKALB   06614892   HAMILTON FREDRICK     EUGENE     448    REGISTRY BLF            STONE MOU GA   30087        Jul 1 2020   FL
                       DEKALB   02004601   JOHNSON FRANKIE       KIRKLAND 3969     WALDROP HILLS DR        DECATUR   GA   30034-6732   Jun 1 2020   AL
                       DEKALB   07121044   JOHNSON FREDERICK     JAMES      1440   ROCK SPRIN APT 1305     ATLANTA   GA   30306        Aug 1 2020   NC
                       DEKALB   11159480   GODFREY STEPHANIE     JACQUELINE 119    MOCKINGBIRD LN          DECATUR   GA   30030        Sep 1 2020   FL
                       DEKALB   10091826   GOEPPNER ROBERT       MICHAEL    5209   GRAYSON PL              DECATUR   GA   30030        Nov 1 2016   SC
                       DEKALB   12402739   JOHNSON YELENA        LOUISE     4103   BRIXWORTH PL NE         ATLANTA   GA   30319        Oct 1 2020   LA
                       DEKALB   07241574   FICHTNER JOHN         DAVID      4420   PEACHTREE APT 2233      ATLANTA   GA   30319        Oct 1 2020   NC
                       DEKALB   11981874   HERSCHAFT BRITTANY    DOMINGO 1105      BOULDERCREST DR SE      ATLANTA   GA   30316        Jan 1 2020   SC
                       DEKALB   10435770   GEESLIN    JAMES      JOSEPH     1440   STRATFIELD CIR NE       ATLANTA   GA   30319-2523   May 1 2019   TX
                       DEKALB   08721332   GORDON     FRANCES    RHETT      1719   W NANCY CREEK DR NE     ATLANTA   GA   30319-1745   Jun 1 2020   NY
                       DEKALB   11628153   GORDON     LINDSEY    MEGAN      4191   DUNWOODY TER            ATLANTA   GA   30341        Jul 1 2020   LA
                       DEKALB   12402522   FIELD      MATILDA    ROSE       1196   VISTA TRL NE            ATLANTA   GA   30324        Oct 1 2020   OR
                       DEKALB   08736129   HAMRICK    MADELINE   ALEXANDRA 57      CLAY ST SE              ATLANTA   GA   30317        Oct 1 2017   FL
                       DEKALB   07453873   HEGGS      JAVELL                6303   PEACHTREE CREEK CIR     ATLANTA   GA   30341        Jun 1 2017   NY
                       DEKALB   08715993   HENRY      SHEILA     RENEE      601    SUMMERWOOD DR           CLARKSTON GA   30021        Oct 1 2020   FL




  Ex. 2 to Petition:
                       DEKALB   03264840   HENSCHEN ELLEN        SPENCER    4420   PEACHTREE 2530          ATLANTA   GA   30319        Oct 1 2020   NC




Braynard Declaration
                       DEKALB   02479978   HENSCHEN GARY         MAYES      4420   PEACHTREE APT 2530      ATLANTA   GA   30319        Oct 1 2020   NC
                       DEKALB   05454623   HENZE      BROOKE     BRADSHAW 3552     HILDON CIR              ATLANTA   GA   30341        Oct 1 2020   NC
                       DEKALB   05320908   HENZE      KEVIN      ANDREW     3552   HILDON CIR              ATLANTA   GA   30341        Oct 1 2020   NC
                       DEKALB   08709840   HENRY      AMY        E          1325   GATES CIR SE            ATLANTA   GA   30316        Dec 1 2019   TX
                       DEKALB   11017673   FORD       JESSICA    A          937    FAIRWIND CT             STONE MOU GA   30083        Jun 1 2019   NC
                       DEKALB   10844635   ISMAIL     SAHAR                 220    PONCE DE L UNIT # 317   DECATUR   GA   30030        Jul 1 2017   MI
                       DEKALB   08580200   HOWARD     DIEGO      MONTREL 1532      MERCER WAY              DECATUR   GA   30035        Oct 1 2020   TX
                       DEKALB   08812085   JAMMISON JAUVONTEI    AUNJTUCHE 763     PENNYBROOK LN           STONE MOU GA   30087        Jul 1 2018   NC
                       DEKALB   07566654   LATTA      ANN        ELIZABETH 3684    NORTHLAKE DR            ATLANTA   GA   30340        Sep 1 2019   VA
                       DEKALB   07261302   JINKS      DEARIS     DAMERE     4857   KENILWORTH DR           STONE MOU GA   30083        Oct 1 2019   CO
                       DEKALB   07587211   JINKS      KORTNEI'   NIKOLE     1102   FAIRINGTON CLUB DR      LITHONIA  GA   30038        May 1 2017   AL
                       DEKALB   10611182   JIWANI     AMIT                  5414   TRENTHAM CT             DUNWOODY GA    30338        Nov 1 2019   VA
                       DEKALB   08083107   JIWANI     NAFISA     DHANANI    5414   TRENTHAM CT             DUNWOODY GA    30338-3036   Nov 1 2019   VA
                       DEKALB   12168594   JOHANNES ASHLEY       MARIE      2309   NORTHLAKE CT NE         ATLANTA   GA   30345        Jul 1 2020   NY
                       DEKALB   11453686   JONES      PAULA      KAY        1618   WELLSHIRE LN            DUNWOODY GA    30338        Feb 1 2018   OH
                       DEKALB   11740469   HOUGH      CARLEY     ANN        2016   DRUID OAKS NE           ATLANTA   GA   30329        Mar 1 2019   MI
                       DEKALB   12081707   MOORE      TRACY      LYNETTE    1514   SHERIDAN R APT # 1611   ATLANTA   GA   30324        Sep 1 2020   NC
                       DEKALB   06271153   MOORE      WILLIAM    HOLT       10     KINGS WALK NE           ATLANTA   GA   30307        Jun 1 2020   SC
                       DEKALB   07985752   MOORE      WILLIAM    PATRICK    2614   OGLETHORPE CIR NE       ATLANTA   GA   30319        Sep 1 2019   CO
                       DEKALB   02441492   JONES      DWENDY     RAYNETTE 5208     FLAT SHOALS PKWY        DECATUR   GA   30034-6203   Nov 1 2018   AL
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 381 of 559




                                                                                         Page 180
                                                                                 GA NCOA Out of State


                       DEKALB   10429175   MARION    JEFFERY   MARQUEZ 3850      MEMORIAL DC10        DECATUR   GA   30032        Feb 1 2019   TX
                       DEKALB   08802208   MARIS     EMMA      JANE      2351    WOODCASTLE LN SE     ATLANTA   GA   30316        Sep 1 2020   NY
                       DEKALB   10046436   KNOWLTON BRENT      AUSTIN    1892    FAIRWAY CIR NE       ATLANTA   GA   30319        Sep 1 2020   FL
                       DEKALB   02002173   JASKEVICH JANE      ELIZABETH 1110    CITADEL DR NE        BROOKHAVEGA    30324-3816   Aug 1 2020   NC
                       DEKALB   08276660   JASON-DAUBGRACIELLA MARIA     1632    BROCKETT RD          TUCKER    GA   30084-7401   Jun 1 2020   CA
                       DEKALB   08638674   NICHOLS   DOMONIQUE JUANE     4371    WINTERS CHAPT # 2903 DORAVILLE GA   30360        Apr 1 2020   FL
                       DEKALB   10899933   NICHOLS   MARISSA   LYNN      846     BRIARVISTA WAY NE    ATLANTA   GA   30329        May 1 2019   MA
                       DEKALB   05006002   MARSTALL DIANNE     DANNER    1898    CONNEMARA DR         CHAMBLEE GA    30341-1565   Sep 1 2020   KS
                       DEKALB   05005967   MARSTALL RONALD     E         1898    CONNEMARA DR         CHAMBLEE GA    30341-1565   Sep 1 2020   KS
                       DEKALB   10946672   PARKER    MAKAYLA   SHERISE   4       HIDDEN CHA APT F     STONE MOU GA   30088        Sep 1 2019   IN
                       DEKALB   10715443   JOHNSON MARGARET ELIZABETH 1448       FAMA DR NE           ATLANTA   GA   30329        Mar 1 2020   NC
                       DEKALB   05506417   JONES     LINDSAY   ROSS MORR 239     STERLING ST          DECATUR   GA   30030-4963   Oct 1 2020   MN
                       DEKALB   02527674   NIBLACK   JONATHAN DEREK      6865    WYNPINE PT           STONE MOU GA   30087-5529   Jan 1 2020   FL
                       DEKALB   10447275   PARKER    REBECCA   LYNN      2498    GLENBONNIE DR        DORAVILLE GA   30360        Oct 1 2020   AL
                       DEKALB   10447279   PARKER    ROBERT    JAMES     2498    GLENBONNIE DR        DORAVILLE GA   30360        Oct 1 2020   AL
                       DEKALB   02034623   MARTIN    PAULA     W         2037    WEEMS RD APT 9304    TUCKER    GA   30084        May 1 2020   SC
                       DEKALB   03659107   MARTIN    RICHARD   S         1377    DRESDEN DRAPT 4253   ATLANTA   GA   30319        May 1 2020   CT
                       DEKALB   11447852   NOECKER DANA        MARIE     3548    ORCHARD CIR          DECATUR   GA   30032        Oct 1 2020   MI
                       DEKALB   11314522   MICHAEL   BRANDON LEE         1494    MEMORIAL DAPT F2     ATLANTA   GA   30317        Sep 1 2020   OR
                       DEKALB   11796621   MIKOLAJEK BOGUSLAW JAROSLAW 768       POST ROAD LN         STONE MOU GA   30088        May 1 2019   NM
                       DEKALB   07622565   JOSEPH    GEOFFRI   WILLIS    15312   SKYLINE LN NE        ATLANTA   GA   30345        Oct 1 2018   SC
                       DEKALB   11444092   JONES     JORDAN    EMANI     315     3RD AVE              AVONDALE EGA   30002        Oct 1 2020   MO
                       DEKALB   07847113   JOHNSON KYLE        EUGENE    192     WARREN ST NE         ATLANTA   GA   30317-1034   Aug 1 2017   TN
                       DEKALB   03565941   JOHNSON LATESHA     PLESHETTE 6704    BROWNS MILL TRL      LITHONIA  GA   30038-4560   Mar 1 2020   IN
                       DEKALB   08948965   JONES     KIMMESHA DAMARIA    1898    MEMORIAL DR SE       ATLANTA   GA   30317        Oct 1 2018   AL
                       DEKALB   10164769   NESTOR    DANICA              3921    FIREOAK DR           DECATUR   GA   30032        Aug 1 2019   VA
                       DEKALB   05241913   WILLIAMS  LESLIE    MICHELLE 6317     STONEBRIDGE CREEK LN LITHONIA  GA   30058-6404   Sep 1 2020   SC




  Ex. 2 to Petition:
                       DEKALB   11455421   WILLIAMS  LINDA     H         3539    RIVERVIEW CLUB DR    ELLENWOODGA    30294        Apr 1 2020   CT




Braynard Declaration
                       DEKALB   05043729   PICKERING LARRY     KENNETH   2378    LAVISTA RD NE        ATLANTA   GA   30329-3347   May 1 2020   CA
                       DEKALB   05043406   PICKERING MARGARET T          2378    LAVISTA RD NE        ATLANTA   GA   30329-3347   May 1 2020   CA
                       DEKALB   06036463   REED      JOHN      EDMOND    2882    ASPEN WOO UNIT 447   DORAVILLE GA   30360        May 1 2020   DC
                       DEKALB   07696549   NGUYEN    HALEY     LAM       4056    IDLEVALE DR          TUCKER    GA   30084        May 1 2020   AZ
                       DEKALB   07749084   RICHBURG TORRE      FRANK     1814    SUMMIT LAKE DR       STONE MOU GA   30083-6920   Jan 1 2020   SC
                       DEKALB   02056765   NELSON    CAROLYN             3429    TARRAGON DR          DECATUR   GA   30034-6212   Oct 1 2020   AL
                       DEKALB   03617751   MENDEL    DOUGLAS             3750    PRESTWICK DR         TUCKER    GA   30084        Oct 1 2020   NC
                       DEKALB   04179609   MENDEL    JANICE    JOHNSON 3750      PRESTWICK DR         TUCKER    GA   30084        Oct 1 2020   NC
                       DEKALB   12157146   NGUYEN    ANH       KIEU      3450    MILLER DR UNIT #1126 ATLANTA   GA   30341        Aug 1 2020   NY
                       DEKALB   08225864   NGUYEN    CHRISTINA           3194    LITTLE JOHN WAY      ATLANTA   GA   30340        May 1 2020   TX
                       DEKALB   04493945   SMITH     GHISLAINE GENESTE   3412    IVYS WALK            ATLANTA   GA   30340        Jul 1 2020   NC
                       DEKALB   06426497   SMITH     MARCIA    DELRETTA 3684     WALDROP CLIFF LN     DECATUR   GA   30034        Jun 1 2019   VA
                       DEKALB   03944927   SMITH     MARY      A         4240    ROCKBRIDGE HEIGHTS D STONE MOU GA   30083-4224   Nov 1 2016   VA
                       DEKALB   07728893   ROSSER    ARLISA    CHRISTINE 2750    RAINBOW FOREST DR    DECATUR   GA   30034        Jul 1 2020   TX
                       DEKALB   10979310   QUIGLEY   RAE       NICOLE    837     BRIARHILL LN NE      ATLANTA   GA   30324        Oct 1 2020   FL
                       DEKALB   10594894   QUINLAN   BRITTANY SUSANNE    142     WOODBINE CIR SE      ATLANTA   GA   30317        Aug 1 2020   CA
                       DEKALB   05990419   QUINN     DEAGLAN   FORREST   2990    ALSTON DR            DECATUR   GA   30032        Sep 1 2020   CT
                       DEKALB   11893315   QUINN     HOLLY     JESS      9206    SAINT CLAIR DR NE    ATLANTA   GA   30329        Nov 1 2018   AL
                       DEKALB   04673499   NELSON    JOHNNY    EVERETTE 3987     MOORE CREEK DR       CONLEY    GA   30288-1357   Jun 1 2020   TX
                       DEKALB   10586651   ROSS      BRICESEN VINDALE    1850    COTILLION D 1425     ATLANTA   GA   30338        Jan 1 2020   CA
                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 382 of 559




                                                                                       Page 181
                                                                                   GA NCOA Out of State


                       DEKALB    08220489   SHETTY    SHARMILA              446    WOODHAVEN DR          DECATUR    GA   30030-1650   Oct 1 2020   NY
                       DEKALB    08710567   SHIBRU    JERUSALEM   ZEKARIAS  2206   DUPONT LN             TUCKER     GA   30084        Aug 1 2019   MD
                       DEKALB    05537753   WALLACE   ALTHEA      LEVY      6067   FAIRINGTON FARMS LN LITHONIA     GA   30038-1547   Jul 1 2017   MS
                       DEKALB    02132321   WALLACE   DERWIN      ANDREW    6067   FAIRINGTON FARMS LN LITHONIA     GA   30038-1547   Jul 1 2017   MS
                       DEKALB    10874651   SMALLS    SHUVONTA    ATAVIA    4346   PLEASANT P B          DECATUR    GA   30034        Aug 1 2020   SC
                       DEKALB    11902157   MCFARLAND WILMA       CIESTA    1740   CENTURY CI APT 1263   ATLANTA    GA   30345        Jun 1 2019   OK
                       DEKALB    10879907   TARANTINO ERIN        ELIZABETH 2894   WASHINGT O APT D      AVONDALE EGA    30002        Aug 1 2020   OH
                       DEKALB    08778093   STEPHENS ALEA         CIMONE    2924   CLAIRMONT APT 377     ATLANTA    GA   30329        Mar 1 2020   FL
                       DEKALB    12369467   SNEAD     MARGARET    ANN       1000   N CARTER RD           DECATUR    GA   30030        Jun 1 2020   AL
                       DEKALB    11183156   SHRIBER   JENNIFER              1258   HOSEA L WILLIAMS DR NEATLANTA    GA   30317        Oct 1 2020   CA
                       DEKALB    08211019   TORRES    JEANNINE    PATRICIA  1895   DRESDEN DR NE         ATLANTA    GA   30319        May 1 2019   TN
                       DEKALB    04171935   MCDOWELL KATHERINE    E         4154   NAVAJO TRL NE         ATLANTA    GA   30319-1531   Mar 1 2020   AL
                       DEKALB    06348346   MCELRATH WHITNEY      MICHELLE 3650    ASHFORD DUUNIT 627    ATLANTA    GA   30319        Aug 1 2018   TN
                       DEKALB    08229704   VOLPE     MELISSA               406    MORGAN PL SE          ATLANTA    GA   30317        Oct 1 2019   NY
                       DEKALB    10317193   TRAYLOR   STEPHEN     GLEN      2532   FLAT SHOAL H          DECATUR    GA   30032        Oct 1 2019   TX
                       DEKALB    03931816   WALKER    AYANNA      MCPHAIL   1526   1ST ST NE             ATLANTA    GA   30307        Jan 1 2020   DC
                       DEKALB    10530400   WEBER     SEBASTIAN   EDUARD    1336   ARKWRIGHT PL SE       ATLANTA    GA   30317        Aug 1 2020   OR
                       DEKALB    06262622   WEBSTER GARRETT       SAMUEL    6019   ARBOR LINKS RD        LITHONIA   GA   30058-3185   Apr 1 2020   NY
                       DEKALB    11900868   WEBSTER JESSICA                 204    DREXEL AVE B          DECATUR    GA   30030        Jul 1 2020   PA
                       DEKALB    10308007   WATHEN    MATTHEW     CHRISTOPHE1317   MILL GATE DR          DUNWOODY GA     30338        Aug 1 2019   VA
                       DEKALB    10807680   VOGT      LINDSAY               457    NELSON FERRY RD       DECATUR    GA   30030        Dec 1 2018   FL
                       DEKALB    11055090   WRIGHT    DIAMOND     MONIQUE   2407   CAVALIER XING         LITHONIA   GA   30038        Oct 1 2019   TX
                       DOUGHERTY05043844    LINN      MELISSA     BLAIR     2207   STAR LN               ALBANY     GA   31707        May 1 2020   VA
                       DOUGHERTY05185721    LINN      PHILLIP     ADAM      2207   STAR LN               ALBANY     GA   31707        May 1 2020   VA
                       DEKALB    08568876   WILLIAMS  DAMON                 4946   LONGVIEW WALK         DECATUR    GA   30035        May 1 2019   TN
                       DEKALB    07897622   WILLIAMS  DARYL       HAMLETT   4157   AUTUMN HILL DR        STONE MOU GA    30083        Aug 1 2020   VA
                       DEKALB    12639078   VIRASAK   AMY         HUI       2500   SHALLOWF O APT # 3206 ATLANTA    GA   30345        Sep 1 2020   FL




  Ex. 2 to Petition:
                       DEKALB    10716660   SELLERS   BRIANA      NICOLE    2315   SPENCERS WAY          STONE MOU GA    30087        May 1 2020   FL




Braynard Declaration
                       DEKALB    08016674   SELLEY    RYAN        J         1468   BRIARWOOD 901         ATLANTA    GA   30319        Feb 1 2020   CA
                       DEKALB    11149609   ZHANG     JAMES       YA        5300   PEACHTREE 3212        ATLANTA    GA   30341        Jun 1 2020   IL
                       DOUGHERTY00026674    PRCHAL    GERALD      JOSEPH    2603   RIDGEWOOD LN          ALBANY     GA   31707-3056   Feb 1 2020   CO
                       DOUGHERTY00025357    PRCHAL    SUE         TAYLOR    2603   RIDGEWOOD LN          ALBANY     GA   31707-3056   Feb 1 2020   CO
                       DOUGLAS 11088439     CHARLESTO DEMISHEA    YVINNE    435    SPRING CREEK WAY      DOUGLASVI LGA   30134        May 1 2020   NC
                       DOUGHERTY06921156    PRIDE     WANDA       YVONNE    1000   EDGEWATER DR          ALBANY     GA   31707        Feb 1 2018   LA
                       DODGE     00052341   MCCRANIE MAVIS        E         1040   HIGHTOWER RD          EASTMAN    GA   31023-8464   Jul 1 2020   NM
                       DOUGLAS 10724100     CADET     SASHA       K         5584   SHANON VW             DOUGLASVI LGA   30135        May 1 2019   VA
                       DEKALB    10704524   WYNN      SHARIA      KRISTINA  4257   SEBRING WALK          DECATUR    GA   30034        Sep 1 2020   SC
                       EFFINGHAM 08219852   MURRAY    CALETHIA    SUMEKA    401    LISA ST    APT 404    RINCON     GA   31326        Jul 1 2020   FL
                       EFFINGHAM 11339147   NAPPER    TIMOTHY     MANUEL    102    WISTERIA LN           GUYTON     GA   31312        Apr 1 2019   VA
                       EFFINGHAM 11715725   NARO      ERIN        KATHLEEN 475     LITTLE MCCALL RD      GUYTON     GA   31312        Jul 1 2020   TX
                       EFFINGHAM 11715348   NARO      MICHAEL     DAVID     475    LITTLE MCCALL RD      GUYTON     GA   31312        Jul 1 2020   TX
                       EMANUEL 08560615     JOHNSON ANNIE         BESSIE    1064   GA HIGHWAYAPT 29      SWAINSBO R GA   30401        Oct 1 2020   TX
                       EFFINGHAM 07273136   HAWN      AUDREY      LEE       190    SATINWOOD RD          GUYTON     GA   31312        Jun 1 2019   NC
                       DOUGLAS 11404966     JONES     CAMERON     JERREL    4320   SPUR LOOK XING        DOUGLASVILGA    30135        Aug 1 2019   AL
                       EMANUEL 00535615     NORDINE   EVA         LARA      1053   BRINSON CEMETERY RD SWAINSBOR GA      30401        Apr 1 2020   NC
                       EMANUEL 00532285     NORDINE   JANELLE     GRINER    1053   BRINSON CEMETERY RD SWAINSBOR GA      30401        Apr 1 2020   NC
                       DOUGLAS 02959303     MACKEY    JAMES       G         4396   HIGHWAY 166           DOUGLASVILGA    30135-5065   Oct 1 2020   FL
                       DOUGLAS 02958037     MACKEY    LINDA       DONALDSON4396    HIGHWAY 166           DOUGLASVI LGA   30135-5065   Oct 1 2020   FL
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 383 of 559




                                                                                         Page 182
                                                                                      GA NCOA Out of State


                       DOUGLAS     10900992   MADISE    SIDNEY                7131    CREEKSONG DR          DOUGLASVI LGA   30134        Mar 1 2018   LA
                       DOUGLAS     04927067   JONES     PAMELA      DENISE    2780    RHETT BUTLER DR       DOUGLASVILGA    30135        Oct 1 2019   SC
                       EARLY       10205940   POWELL    SHAQUILLE   DEANDRE 299       CHATTAHOOCHEE AVE BLAKELY        GA   39823        Jan 1 2020   IL
                       FAYETTE     04043754   DAVIS     GERALD      ALLEN     186     CASTLEWOOD RD         TYRONE     GA   30290-2218   Oct 1 2020   FL
                       EFFINGHAM   07985118   RAMOS     MANUEL      ANTONIO   629     STILLWELL CLYO RD     SPRINGFIELDGA   31329        Jun 1 2018   NY
                       EFFINGHAM   10168550   RAVE      JUSTIN      ALEXANDER 800     ASH STREET APT E27    SPRINGFIELDGA   31329        Oct 1 2020   FL
                       EFFINGHAM   06892982   RAWLS     CRYSTAL     LAISHA    141     SILVERWOO APT 209     RINCON     GA   31326        Dec 1 2019   NC
                       EFFINGHAM   08332768   RICH      LAUREN      ASHLEY    233     ZITTROUER RD          GUYTON     GA   31312        Aug 1 2019   AL
                       EFFINGHAM   10964511   RIGGS     KYMBER      TAYLOR    301     4TH STREET EXT        GUYTON     GA   31312        Oct 1 2020   AR
                       EFFINGHAM   04164381   LAMB      WESTON      JOHN      2002    GA HIGHWAY 21 S       SPRINGFIELDGA   31329-5208   Oct 1 2020   FL
                       FANNIN      11027052   LANCE     AUSTIN      KEVIN     22      JOHN'S RIDGE RD       BLUE RIDGE GA   30513        May 1 2020   NC
                       EFFINGHAM   05523586   REGISTER CHAD         LESLIE    212     BAY BERRY LN          RINCON     GA   31326        Aug 1 2019   SC
                       EFFINGHAM   04133985   REGISTER MELISSA      ANN       212     BAY BERRY LN          RINCON     GA   31326-9332   Aug 1 2019   SC
                       DOUGLAS     05276292   WESSON    STACEY      LYNN      8609    WOODCREEK CT          DOUGLASVILGA    30135        Jul 1 2019   FL
                       FANNIN      10012409   HANNA     STEVE       DURAND    4       DELTA LN              BLUE RIDGE GA   30513        Sep 1 2018   NC
                       FANNIN      03100989   KLINE     FRANCES     ANN       11518   OLD HWY 76            MORGANTONGA     30560        Mar 1 2018   MS
                       FANNIN      04882727   KNOWLES JEFFREY       ALLEN     511     STILES RD             EPWORTH GA      30541-2239   May 1 2020   FL
                       FAYETTE     11428888   YAHABA    KIYOKA      KRISTINE  44      COBBLESTONE CRK       PEACHTREE GA    30269        Sep 1 2020   IN
                       EFFINGHAM   11468474   URMSTON ROBERT                  508     BRAVES FIELD DR       GUYTON     GA   31312        Sep 1 2020   MO
                       EFFINGHAM   08104633   HUGHIE    LUISA       ERVIN     139     HARVEST DR            SPRINGFIELDGA   31329        Sep 1 2020   SC
                       EFFINGHAM   11272985   HULBURT   SKYLER      ANNE      701     STILLWELL CLYO RD     SPRINGFIELDGA   31329        Aug 1 2020   NC
                       FAYETTE     08421597   KATZ      DAVID       A         1214    SANDY CREEK RD        FAYETTEVILLGA   30214-3509   Oct 1 2020   CA
                       EFFINGHAM   07956978   VALLONE   MELANIE     ELIZABETH 182     BRIARWOOD RD          GUYTON     GA   31312        May 1 2020   NV
                       EFFINGHAM   12193087   VANDERPOODENISE       ALLIENE   251     CYPRESS CREEK LN      GUYTON     GA   31312        Sep 1 2020   AK
                       FANNIN      08477416   AZALTOVIC FRANK                 868     MT LIBERTY RD         MCCAYSVILLGA    30555        Apr 1 2020   NC
                       FLOYD       00474394   ANDREWS TAMMY         LEE       12      PARK ST               CAVE SPRIN GA   30124        May 1 2020   FL
                       EFFINGHAM   11112181   STARNES   CHRISTEL              4254    COURTHOUSE RD         GUYTON     GA   31312        Nov 1 2019   SC




  Ex. 2 to Petition:
                       FAYETTE     03195019   JONES     KATHY       WEBB      129     SEA ISLAND DR         PEACHTREE GA    30269        Oct 1 2020   FL




Braynard Declaration
                       FAYETTE     03159095   JONES     RICHARD     GLEN      145     HUCKABY RD            BROOKS     GA   30205        May 1 2020   AL
                       DOUGLAS     02169434   WILCOX    DAREN       HAROLD    10017   HARMON SPRINGS DR     VILLA RICA GA   30180        May 1 2020   SC
                       DOUGLAS     06447024   WILCOX    JENNIFER    POOLE     10017   HARMON SPRINGS DR     VILLA RICA GA   30180        May 1 2020   SC
                       FANNIN      12058598   SPEARS    NAOMI       ALANNA    114     BROOKWOO APT 46       BLUE RIDGE GA   30513        Jul 1 2020   VA
                       FAYETTE     08442579   HASAN     NIARA       JELAN     600     VIRGINIA HIGHLANDS    FAYETTEVILLGA   30215-8251   Jan 1 2020   TX
                       FAYETTE     12541180   LEONARD   HENRY       JAMES     124     HOLLY SPRINGS DR      PEACHTREE GA    30269        Sep 1 2020   UT
                       FAYETTE     06215076   LEONARD   JAMES       EVERETT   124     HOLLY SPRINGS DR      PEACHTREE GA    30269-3044   Sep 1 2020   UT
                       FAYETTE     07547027   LEONARD   KAREN       PARKS     124     HOLLY SPRINGS DR      PEACHTREE GA    30269-3044   Sep 1 2020   UT
                       FAYETTE     11452819   LEONARD   RUSSELL     JAMES     124     HOLLY SPRINGS DR      PEACHTREE GA    30269        Sep 1 2020   UT
                       FLOYD       11770720   LANGER    MARC        JONATHAN 125      AVENUE C S APT # C    LINDALE    GA   30147        Dec 1 2019   FL
                       EFFINGHAM   07276724   WILSON    CALEB       ALAN      108     MADISON OAKS DR       RINCON     GA   31326        Aug 1 2018   VA
                       EFFINGHAM   10495921   WILLIAMS  BROOKLYN    HOPE      138     JAMESTOWN DR          RINCON     GA   31326        Aug 1 2020   SC
                       FAYETTE     00117628   CHABOT    KEITH       EDWARD    300     VINTAGE VW            PEACHTREE GA    30269-3216   Apr 1 2020   OR
                       FLOYD       01665393   VINES     STACEY      CAROL     5500    BIG TEXAS VALLEY RD NWROME       GA   30165-4493   Apr 1 2017   AL
                       FAYETTE     10937705   HILL      MATTHEW     KELLY     334     HAMDON KELLS          PEACHTREE GA    30269        Apr 1 2020   MS
                       FAYETTE     00121790   HILL      PATRICK     E         100     STRATHMORE LN         PEACHTREE GA    30269-2331   Aug 1 2020   NC
                       FAYETTE     00121792   HILL      RUTH        KIMBERLY 100      STRATHMORE LN         PEACHTREE GA    30269-2331   Aug 1 2020   NC
                       FAYETTE     06839353   THOMAS    LATROY      DEVON     76      STAR SPANGLED LN      PEACHTREE GA    30269-5632   Nov 1 2016   VA
                       ELBERT      11695291   BASS      JACOB       ETHAN     3601    MIZE FARM DR          BOWMAN     GA   30624        Jul 1 2020   ND
                       FAYETTE     11960522   MCCARTY KELLY                   112     CENTENNIAL DR         PEACHTREE GA    30269        Jul 1 2020   FL
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 384 of 559




                                                                                            Page 183
                                                                                  GA NCOA Out of State


                       FAYETTE   11850189   ZERRA     JOSEPH    RANDOLPH 110      FOXFORD RUN             TYRONE      GA   30290        Sep 1 2020   FL
                       FORSYTH   02806487   BIALEK    DANIEL    ANDREW    1570    ROLLING VIEW DR         CUMMING GA       30040        Sep 1 2020   FL
                       FORSYTH   10692831   BILODEAU ERIKA      ROSE      2410    CREEK TREE LN           CUMMING GA       30041        May 1 2019   FL
                       FAYETTE   11931555   WEHRLEY RAOUL       WILLIAM   151     GRAVES RD               FAYETTEVIL LGA   30214        Sep 1 2020   FL
                       FAYETTE   11931557   WEHRLEY SALLY       ANN       151     GRAVES RD               FAYETTEVILLGA    30214        Sep 1 2020   FL
                       FORSYTH   11115165   FENNER    AMANDA              3308    PRESTON POAPT # 3308    CUMMING GA       30041        Apr 1 2018   TN
                       FORSYTH   04951485   JOYCE     RICHARD   LANGFORD 6335     REIVES RD               CUMMING GA       30041        Aug 1 2020   FL
                       FAYETTE   10201618   BROWN     NATALIE   MCKENZIE 148      TERRANE RDG             PEACHTREE GA     30269        Sep 1 2020   NY
                       FAYETTE   00466626   BROWN     RAYMOND NICHOLAS 349        ASTER RIDGE TRL         PEACHTREE GA     30269-3047   Jul 1 2020   NY
                       FORSYTH   08398846   BISHOP    REBECCA   KATHLEEN 4850     AARON SOSEBEE RD        CUMMING GA       30040        Jul 1 2017   IL
                       FORSYTH   10931950   COLEY     ANNA      CLAIR     7390    HIGHTOWER CIR           CUMMING GA       30028        Aug 1 2017   TN
                       FAYETTE   11699005   QUARLES   CATHERINE REBECCA   200     PALISADES               PEACHTREE GA     30269        Sep 1 2020   SC
                       FAYETTE   10965981   QUARLES   ELIZABETH MARGUERIT 200     PALISADES               PEACHTREE GA     30269        Sep 1 2020   SC
                       FAYETTE   00108201   RACH      PATRICIA  P         240     CHIMNEY SPGS            TYRONE      GA   30290-2519   Sep 1 2020   FL
                       FLOYD     07563799   FLOYD     KEVIN     SCOTT     7249    CAVE SPRING RD SW       CAVE SPRIN GA    30124        Jun 1 2019   AP
                       FAYETTE   05302292   WESTBROOKGUS        BRADLEY   32      BAY BRANCH BLVD         FAYETTEVIL LGA   30214        Sep 1 2020   AL
                       FLOYD     00985400   HOBGOOD ORA         ANN       12      GLENRISE TER NW         ROME        GA   30165        Aug 1 2020   AL
                       FAYETTE   07904125   BROWNING CLINTON    STUART    240     PEPPERDINE WAY          FAYETTEVILLGA    30214        Jul 1 2020   CA
                       FLOYD     11693884   MCDONALD LATOYA     RENEE     1347    REDMOND C APT A4        ROME        GA   30165        Jul 1 2020   PA
                       FAYETTE   08046818   RASOOL    AFZAL               130     CANDLER CT              FAYETTEVILLGA    30215-8195   Aug 1 2019   FL
                       FORSYTH   03947513   HINES     DARRYL    ALEXANDER 6405    REX LN      APT # 391   ALPHARETTAGA     30005        Aug 1 2020   MD
                       FORSYTH   10675597   HINSON    JANNINE   LAWANN    630     CRICKLEWOOD DR          SUWANEE GA       30024        Aug 1 2020   CA
                       FORSYTH   12218128   HINSON    LAWRANCE EUGENE     630     CRICKLEWOOD DR          SUWANEE GA       30024        Aug 1 2020   CA
                       FORSYTH   08754720   GILLIGAN  ROBERT    THOMAS    10295   WORTHINGTON MNR         SUWANEE GA       30024        Feb 1 2017   FL
                       FORSYTH   08626380   HOKE      LAINE     AUTUMN    5940    ASHBURY LN              CUMMING GA       30028        Feb 1 2019   TN
                       FORSYTH   06328940   GRAY      JOHN      RANDALL   5010    BOWMAN PARK PT          CUMMING GA       30041        Jun 1 2020   TN
                       FORSYTH   11806375   GRAY      JON       LAWSON    5010    BOWMAN PARK PT          CUMMING GA       30041        Jun 1 2020   TN




  Ex. 2 to Petition:
                       FORSYTH   06857902   HAITHCOCK DANNY     R         1435    FOREST BROOK TRL        CUMMING GA       30041        Oct 1 2020   FL




Braynard Declaration
                       FORSYTH   10722622   HAITHCOCK LERMA     BARCELONA 1435    FOREST BROOK TRL        CUMMING GA       30041        Oct 1 2020   FL
                       FORSYTH   11649961   POOLEY    DAVID     H         1560    BRAMBLE BUSH WAY        SUWANEE GA       30024        Aug 1 2020   SC
                       FORSYTH   11705556   POOLEY    DEBRA     BRANTLEY 1560     BRAMBLE BUSH WAY        SUWANEE GA       30024        Aug 1 2020   SC
                       FORSYTH   08293018   HIGH      SARAH               470     HAMMERSMITH DR          SUWANEE GA       30024        Aug 1 2017   NY
                       FORSYTH   12367662   THOMAS    CHRISTOPHER         600     VENUE WAY 6215          ALPHARETTAGA     30005        Sep 1 2020   PA
                       FULTON    11484997   ANDERSON SARAH      JEAN      347     CASWYCK TRCE            JOHNS CREEGA     30022        Oct 1 2019   CA
                       FORSYTH   08804242   EVE       JOEL      RIKER     3160    SAWNEE LAKE TRL         CUMMING GA       30040        Jul 1 2017   NC
                       FORSYTH   08632956   TERRETTE AUSTIN     TAYLOR    5660    BUCKNELL TRCE           CUMMING GA       30028        Sep 1 2019   IL
                       FORSYTH   10587686   MILNER    HELLEN    POWELL    2235    W BUCKEYE ST            CUMMING GA       30040        Oct 1 2018   TX
                       FORSYTH   12608860   MECHETTI DYLAN      JAMES     569     WINDSTONE TRL           ALPHARETTAGA     30004        Aug 1 2020   NY
                       FORSYTH   04818331   MECHETTI PATRICIA   ANN       569     WINDSTONE TRL           ALPHARETTAGA     30004-5721   Aug 1 2020   NY
                       FORSYTH   06903634   MARTIN    JOHN      STOKES    6405    WESLEY HUGHES RD        CUMMING GA       30040        Jul 1 2020   NC
                       FULTON    11695071   ABADI     ADRIENNE RENE       6500    ARIA BLVD APT 566       SANDY SPRI GA    30328        Oct 1 2020   FL
                       FULTON    02458002   BELL      ELLENDA   H         3037    ROCKINGHAM DR NW        ATLANTA     GA   30327-1232   Apr 1 2020   NC
                       FULTON    06146741   BELL      ERIKA     D         77      E ANDREWS UNIT 3420     ATLANTA     GA   30305        Oct 1 2019   VA
                       FULTON    08690702   AHMED     WALEED              968     VIRGINIA AVE NE         ATLANTA     GA   30306        Oct 1 2020   OH
                       FULTON    11174167   AHMED     ZARA                791     WYLIE ST SE APT 308     ATLANTA     GA   30316        Aug 1 2019   VA
                       FORSYTH   08241955   WAKELAND MAYA       ROSE      3695    MOOR POINTE DR          CUMMING GA       30040        Jan 1 2020   NM
                       FULTON    11628340   BRADLEY   BREANNA   DANNELL   517     MAIN ST NE APT 2335     ATLANTA     GA   30324        Aug 1 2020   TX
                       FULTON    11486258   BRADLEY   ISAAC     JOHN      9       PARK CIR NE             ATLANTA     GA   30305        Sep 1 2020   NC
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 385 of 559




                                                                                         Page 184
                                                                                     GA NCOA Out of State


                       FULTON     11486259   BRADLEY    LUCY       KATHERINE 9       PARK CIR NE           ATLANTA    GA   30305        Sep 1 2020   NC
                       FULTON     12320339   BOBROW     JACOB      KNOBLE    3410    ALEXANDER UNIT 510    ATLANTA    GA   30326        Sep 1 2020   NC
                       FULTON     12334295   BOCK       LAUREN     ELIZABETH 5550    GLENRIDGE APT 201     ATLANTA    GA   30342        Aug 1 2020   NC
                       FULTON     10863839   BODDORFF ANDREW       KEVIN     555     ONTARIO AVE SW        ATLANTA    GA   30310        Dec 1 2019   VA
                       FRANKLIN   12677155   JOHNS      BRITTNEE ELIZABETH A294      RIVER DR              CARNESVILL GA   30521        Aug 1 2020   MO
                       FULTON     02527722   AHLERS     JURGEN               408     HARBOR PO UNIT 408    ATLANTA    GA   30350        Aug 1 2018   TX
                       FULTON     10646806   AHMAD      KARIMUDDIN           857     COURTENAY DR NE       ATLANTA    GA   30306        Dec 1 2018   CA
                       FULTON     10637506   AHMAD      PIA                  857     COURTENAY DR NE       ATLANTA    GA   30306        Dec 1 2018   CA
                       FULTON     02659050   BROOKS     SHIRLENE FOSS        845     INMAN VILLAGE PKWY NE ATLANTA    GA   30307        Mar 1 2020   NC
                       FULTON     05355934   BROOM      CHARLES    GARY      782     PEACHTREE APT 709     ATLANTA    GA   30308        Jan 1 2019   MD
                       FULTON     05108665   BROOM      MATARIE    MCGLOCKTO782      PEACHTREE APT 709     ATLANTA    GA   30308        Jan 1 2019   MD
                       FULTON     10679875   DAVIS-POWEDOROTHY ANNETTE       155     W BROAD STUNIT 1213 FAIRBURN GA       30213        Oct 1 2020   MI
                       FULTON     11742702   DAVIS-RAND ANTIONETTENICOLE     499     NORTHSIDE APT 703     ATLANTA    GA   30309        Oct 1 2018   IL
                       FULTON     10060034   BAETHKE    KRISTIN    RENEE     237     JEFFERSON DR          SANDY SPRI GA   30350        Aug 1 2020   FL
                       FULTON     11967971   BIXLER     ASHLEY     ELIZABETH 60      11TH ST NE APT 1418   ATLANTA    GA   30309        May 1 2020   WA
                       FULTON     11964306   BIXLER     BRENDEN WILLIAM      60      11TH ST NE APT 1418   ATLANTA    GA   30309        May 1 2020   WA
                       FULTON     05535906   BLACHER    RACHEL     JUDITH    110     DRUID CIR NE          ATLANTA    GA   30307        Dec 1 2019   NM
                       FULTON     10076256   BLACK      APRIL      SAMANTHA 626      SOMERSET TUNIT A      ATLANTA    GA   30306        Aug 1 2017   SC
                       FULTON     10490188   APPLE      SYDNEY               2970    W ROXBORO RD NE       ATLANTA    GA   30324        Jul 1 2019   DC
                       FULTON     08104121   APRILE     KRISTEN    MICHELLE 12385    CRABAPPLE CHASE DR ALPHARETT AGA      30004        Nov 1 2019   NC
                       FULTON     11425296   COHEN      GUERGANA PETKOVA     6317    COTSWOLD LN           ATLANTA    GA   30328        Aug 1 2020   MD
                       FULTON     10129872   BEATY      COLTON     WAYNE     7162    STONINGTON DR NE      ATLANTA    GA   30328        Feb 1 2020   MO
                       FULTON     03251102   CALLEWAER RICHARD               10545   COLONY GLEN DR        ALPHARETT AGA   30022        Oct 1 2020   SC
                       FULTON     08271902   BOWERS     DANIEL     CHRISTIAN 1332    LANIER BLVD NE        ATLANTA    GA   30306-3343   Jun 1 2019   NC
                       FULTON     08132349   BOWERS     WILLIAM    PAUL      3630    PEACHTREE UNIT 2101   ATLANTA    GA   30326        Apr 1 2020   FL
                       FULTON     06149238   BOWLEG     AYANA      ANGELYNN 216      ALLEGRINI DR          COLLEGE PAGA    30349        Feb 1 2017   NC
                       FULTON     08956424   COBB       HASHAWNA GERALDLYN 2420      STONE RD APT 3        EAST POINT GA   30344        Nov 1 2019   SC




  Ex. 2 to Petition:
                       FULTON     12495960   DUBINETS ELENA                  1400    W PEACHTR UNIT 2413   ATLANTA    GA   30309        Sep 1 2020   WA




Braynard Declaration
                       FULTON     02500418   DUCHATELLI JUSTINE    MICHELLE 200      RIVER VISTA 716       ATLANTA    GA   30339        Sep 1 2020   AZ
                       FULTON     10465607   BOND       REBECCA    DIANE     19      IVY TRL NE            ATLANTA    GA   30342        Jan 1 2019   NC
                       FULTON     11573218   BECKFORD KEDON                  102     SANDALWOOD DR         ATLANTA    GA   30350        Oct 1 2020   WA
                       FULTON     08068497   BECKER     ALEXANDRA DICKINSON 682      UPTON RD NW           ATLANTA    GA   30318        Jun 1 2020   NY
                       FULTON     10395508   BECKER     CHRISTOPHEMAYER      682     UPTON RD NW           ATLANTA    GA   30318        Jun 1 2020   NY
                       FULTON     06370276   BEVERLEY CHARLES      ST CLARE 1519     BUNGALOW LN           ATLANTA    GA   30318        Oct 1 2018   NY
                       FULTON     07911939   BEVILLE    CHRISTOPHEC          47      MOURY AVE SE          ATLANTA    GA   30315-4071   Sep 1 2019   NH
                       FULTON     12790999   ASH        JORDAN               860     GLENWOOD APT # 506    ATLANTA    GA   30316        Jun 1 2020   NV
                       FULTON     08880216   BARNETT    BRANDON CARLISLE     4375    CASCADE RDR237        ATLANTA    GA   30331        Jun 1 2020   KY
                       FULTON     10445669   ATRIO      JACQUELINE ANDREA    800     GREENWOO APT 16       ATLANTA    GA   30306        Aug 1 2019   NY
                       FULTON     10647213   ATTERBURY DESTIN      TROY      4375    VALLEY BROOK DR       ATLANTA    GA   30349        Aug 1 2020   DC
                       FULTON     05292800   ATTIG      JESSE      TYLER     225     OAKMERE DR            ALPHARETT AGA   30009        Aug 1 2019   NC
                       FULTON     05989129   CARTER     MARCUS               717     CRESTWELL CIR SW      ATLANTA    GA   30331        Oct 1 2020   CA
                       FULTON     10916835   CARTER     MORGAN     MCKENZIE 865      OWENS LAKE RD         ALPHARETTAGA    30004        Jul 1 2020   SC
                       FULTON     10065114   CARTER     RACHAEL    ANDREA    600     GARSON DR APT 10206 ATLANTA      GA   30324        Mar 1 2020   NY
                       FULTON     11945421   BRIGIDA    JOHN                 195     13TH ST NE APT 2312   ATLANTA    GA   30309        Aug 1 2020   NJ
                       FULTON     06366358   BRINKER    KRYSTIN              60      11TH ST NE APT 1519   ATLANTA    GA   30309        Jun 1 2019   FL
                       FULTON     04926791   BRINKLEY SUSAN        KAY       627     MEAD ST SE            ATLANTA    GA   30312        Aug 1 2020   AZ
                       FULTON     03320600   BRYAN      JOSHUA     WILLIAM   1075    PEACHTREE APT A504    ATLANTA    GA   30309        Jun 1 2020   CT
                       FULTON     04717957   BRYAN      JUNE       ANNE      1075    PEACHTREE UNIT A504 ATLANTA      GA   30309        Jun 1 2020   CT
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 386 of 559




                                                                                           Page 185
                                                                                  GA NCOA Out of State


                       FULTON   07148147   DEAL       MASON     LEO       253     FRANKLIN RD NE       ATLANTA    GA   30342        Dec 1 2019   MD
                       FULTON   08293251   BYRNES     JAMES     JOSEPH    560     DUTCH VAL L UNIT 410 ATLANTA    GA   30324-5365   Oct 1 2020   FL
                       FULTON   08794634   BARROLLE SHIMIKA               1391    COLLIER RD APT 2202  ATLANTA    GA   30318        Jul 1 2020   NY
                       FULTON   08308413   DONEGHY JARDAN       PAIGE     333     NELSON ST SUNIT 425  ATLANTA    GA   30313        Oct 1 2020   TX
                       FULTON   11195369   DONG       EMILY     YUE       1101    JUNIPER ST APT # 323 ATLANTA    GA   30309        Jul 1 2020   CA
                       FULTON   10698065   DIAZ       DANIEL    ANDRE     608     RALPH MCGI UNIT 522  ATLANTA    GA   30312        Jun 1 2020   LA
                       FULTON   12173241   BUCHANAN SHELIA      DENISE    4249    ROSEHALL CT          ATLANTA    GA   30349        Oct 1 2020   AZ
                       FULTON   10892978   BUCK       ANNE      KATHLEEN 625      WYNCOURTNEY DR NE ATLANTA       GA   30328        Sep 1 2018   MA
                       FULTON   10620099   BOYER      CHRISTINA ELYSE     779     MONROE DR APT # 1    ATLANTA    GA   30308        Oct 1 2018   TN
                       FULTON   06912872   BOYKOV     ALEXANDER           850     PIEDMONT A UNIT 3314 ATLANTA    GA   30308        Nov 1 2017   TN
                       FULTON   06299866   BOYLAN     ASHLEY    DORAN     1170    N HIGHLAND B14       ATLANTA    GA   30306        Aug 1 2017   VA
                       FULTON   11066589   BUCHANAN ARDEN       COAKLEY   120     DERBY FOREST CT      ROSWELL GA      30076        Mar 1 2020   SC
                       FULTON   10113806   CANTRELL STANLEY     JORDAN    960     E PACES FERAPT 673   ATLANTA    GA   30326        May 1 2020   MD
                       FULTON   11829191   CAPE       SARAH               25      TERMINUS P UNIT 2401 ATLANTA    GA   30305        Oct 1 2020   NC
                       FULTON   04921422   CANNON     ALISIA    NICHOLE   11279   CALYPSO DR           ALPHARETT AGA   30009        Aug 1 2020   ID
                       FULTON   08748465   CANNON     JOHNNY    RAY       524     LONGVIEW LN          ATLANTA    GA   30349        Aug 1 2020   IN
                       FULTON   03750388   CANNON     TIMOTHY   DARYL     11279   CALYPSO DR           ALPHARETTAGA    30009        Aug 1 2020   ID
                       FULTON   10937697   CAREY      MONICA    HARRYONO 797      YORKSHIRE RD NE      ATLANTA    GA   30306        Sep 1 2017   AZ
                       FULTON   05627686   CAREY      ROBERT    ETIENNE   797     YORKSHIRE RD NE      ATLANTA    GA   30306        Sep 1 2017   AZ
                       FULTON   11407033   CAVANAUGHAURA        LEE       220     LULLWATER CT         ROSWELL GA      30075        Sep 1 2020   PA
                       FULTON   12131188   CAVANAUGHJARED       ALAN      144     MORELAND AUNIT 453   ATLANTA    GA   30307        Jul 1 2020   CA
                       FULTON   11412677   CLARSON    CAMILLE             3280    FERNCLIFF PL NE      ATLANTA    GA   30324        Sep 1 2020   FL
                       FULTON   06965419   COWART     SARAH     ELIZABETH 10695   BELL RD              DULUTH     GA   30097        Mar 1 2020   NY
                       FULTON   05590407   COWART     SIMON     FORD      301     MACKENZIE DR NE      ATLANTA    GA   30312-1337   Sep 1 2018   LA
                       FULTON   10610530   COX        ALEX      URBAN     828     RALPH MCGI APT # 302 ATLANTA    GA   30306        Dec 1 2017   VA
                       FULTON   11385611   DAVIDSON HAKIMU      SHUTTLESW 3432    PIEDMONT R APT 824   ATLANTA    GA   30305        Jul 1 2018   MD
                       FULTON   11738763   CASTILLO   AMANDA    MARIE     44      PEACHTREE UNIT 530   ATLANTA    GA   30309        Aug 1 2020   IL




  Ex. 2 to Petition:
                       FULTON   10888392   DASARI     ANEESHA             4880    TIDEWATER WAY        ALPHARETT AGA   30005        Jan 1 2020   VA




Braynard Declaration
                       FULTON   08084620   CRICHTON JAMES       CARL CORLE720     RALPH MCGI UNIT 355  ATLANTA    GA   30312        Oct 1 2020   SC
                       FULTON   11034260   CRIHFIELD HAYDEN     LE ANN    6156    BROOKWOOD VALLEY CIRATLANTA     GA   30309        Jun 1 2020   TN
                       FULTON   11664588   CRISI      ANDREW              1050    LENOX PARKAPT 1111   ATLANTA    GA   30319        Jul 1 2020   MA
                       FULTON   11475472   HARRY      TYANA     P         415     ARMOUR DR APT 1211   ATLANTA    GA   30324        Sep 1 2020   FL
                       FULTON   11747370   HART       ALTHEA    LASHAY    1115    SPRINGWOOUNIT 630    SANDY SPRI GA   30328        Jul 1 2020   VA
                       FULTON   04185406   HART       AMELIA    J         6335    GLEN OAKS LN NE      SANDY SPRI GA   30328-8200   Oct 1 2020   AL
                       FULTON   01930437   COWAN      GARY      NEIL      3393    PARC DR SWUNIT 24L   ATLANTA    GA   30311        Dec 1 2017   FL
                       FULTON   10963912   COWAN      JARED     LAI       915     W PEACHTR APT 705    ATLANTA    GA   30308        Oct 1 2020   MD
                       FULTON   10718369   GAZELLE    ALEXANDRA KIRAM     939     LENOX HILL CT NE     ATLANTA    GA   30324        Jun 1 2020   ME
                       FULTON   10927016   CHAMBERS DREW        ALEXANDER 565     PEACHTREE UNIT 1306  ATLANTA    GA   30308        Aug 1 2020   NC
                       FULTON   07983477   GREEN      JORDAN    RIDLEY    882     AMSTERDAMAPT 3       ATLANTA    GA   30306        Aug 1 2020   FL
                       FULTON   11503013   DOUGLAS ASHLEY       LASHAWN 3378      GREENBRIARAPT 2103   ATLANTA    GA   30331        Jan 1 2020   TX
                       FULTON   11265616   DIAZ-RODRIGOSVALDO             1075    PEACHTREE UNIT A316 ATLANTA     GA   30309        Feb 1 2020   DC
                       FULTON   10984384   DICKARD    ALLAN     CHARLES   901     ABERNATHY APT # 3180 SANDY SPRI GA   30328        Sep 1 2020   OH
                       FULTON   10852859   DICKARD    SALLY     J         901     ABERNATHY APT 3180   SANDY SPRI GA   30328        Sep 1 2020   OH
                       FULTON   07247584   FUTRELL    JANAE     MAEGAN    271     BEREAN AVE SE        ATLANTA    GA   30316        Aug 1 2019   LA
                       FULTON   12523932   FUTRELL-BE CHEWON    CLYDE     5368    SAND BAR LN          COLLEGE PAGA    30349        Apr 1 2020   VA
                       FULTON   10987677   GREEN      KRISTEN   PAIGE     220     26TH ST NW APT 3307  ATLANTA    GA   30309        Jul 1 2020   DC
                       FULTON   07285645   GREEN      MARYFRANCES         8009    ROSWELL RDAPT B      SANDY SPRI GA   30350        Apr 1 2020   SC
                       FULTON   04428730   GOAR       SANEATHIA NICOLE    2551    BLACK FOREST TRL SW ATLANTA     GA   30331        Jul 1 2018   TX
                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 387 of 559




                                                                                        Page 186
                                                                                     GA NCOA Out of State


                       FULTON   12397964   EDOUARD     NAOMI-ELIANCOURTNEY 956       PARSONS ST SW           ATLANTA    GA   30314        Jun 1 2020   NY
                       FULTON   11447890   EDWARDS     AKEEM      JERRI      4039    CARRIAGE H APT # B      EAST POINT GA   30344        Feb 1 2019   NY
                       FULTON   12122521   FUNSTON     SIDNEY     REID       3747    PEACHTREE APT 413       ATLANTA    GA   30319        Jun 1 2019   CT
                       FULTON   10014228   FUQUA       JAMES      K          1000    FANFARE WAAPT 1114      ALPHARETTAGA    30009        May 1 2020   KY
                       FULTON   08564146   FUQUA       WILLIAM    CLAYTON    914     COLLIER RD APT 2221     ATLANTA    GA   30318        Mar 1 2020   AL
                       FULTON   07276627   GLUTH       LARRY      DALE       414     VIRGINIA RD             ATLANTA    GA   30338        Aug 1 2020   UT
                       FULTON   11931864   HSIAO       KEVIN      MATTHEW 1643       WILDWOOD RD NE          ATLANTA    GA   30306        May 1 2019   CA
                       FULTON   10968466   HUANG       CAMILLE    MAY COLLIN 2828    PIEDMONT R APT 4        ATLANTA    GA   30305        Feb 1 2020   MD
                       FULTON   11345852   HAMMOND     AMY        GILMER     1012    N VIRGINIA AAPT 7       ATLANTA    GA   30306        Sep 1 2020   NC
                       FULTON   06051928   HAMMOND     BURTON     CHARLES    3056    OAKSIDE CIR             ALPHARETT AGA   30004        Jun 1 2019   OH
                       FULTON   10073187   HAMMOND     MELISSA    LEVY       420     WINDSWEPT CT            ROSWELL GA      30075        Jun 1 2020   TN
                       FULTON   05096637   JONES       LARRY      MONROE     400     W PEACHTR UNIT 904      ATLANTA    GA   30308-3545   Feb 1 2019   AL
                       FULTON   06996970   HEWITT      URBI                  4301    TREELODGE PKWY          ATLANTA    GA   30350        Feb 1 2020   MD
                       FULTON   11154153   HEWSTON     LYNDSEE    ELISABETH 2205     JAMESON PASS            ALPHARETTAGA    30022        Oct 1 2020   VA
                       FULTON   10544229   HEYER       JANE       CARROLL    774     AERIAL WAY UNIT 2219    ATLANTA    GA   30312        Aug 1 2020   FL
                       FULTON   02616222   GUICE       PATRICIA   ANN        2923    DEMOONEY RD             ATLANTA    GA   30349        Oct 1 2020   SC
                       FULTON   10519064   DUSBABEK    JOSEPH                1016    HOWELL MIL APT # 4403   ATLANTA    GA   30318        Jun 1 2020   AZ
                       FULTON   04737076   GUEST       CHARLES    GREGORY 3445       STRATFORD APT 2804      ATLANTA    GA   30326        Aug 1 2020   NC
                       FULTON   10166617   GUEST       CHARLES    LEROY      3445    STRATFORD APT 2804      ATLANTA    GA   30326        Aug 1 2020   NC
                       FULTON   12279859   HILL        KIARA      CHANEL     1750    COMMERCE APT 3308       ATLANTA    GA   30318        Mar 1 2020   MI
                       FULTON   11877555   HILL        LARRY                 6981    ROSWELL RDAPT E         ATLANTA    GA   30328        Dec 1 2018   WA
                       FULTON   04414632   GUIDO       MICHELE    L          570     SOCIETY ST              ALPHARETT AGA   30022-1587   Oct 1 2020   VA
                       FULTON   07842791   GUIDRY      THEODORE              2865    LENOX RD N APT 406      ATLANTA    GA   30324        Oct 1 2019   DC
                       FULTON   10631723   GUILBAULT   BENJAMIN LUKE         5501    GLENRIDGE APT 152       SANDY SPRI GA   30342        Jun 1 2020   OR
                       FULTON   03561580   GORDON      NICOLE     M          159     RIVER RIDGE LN          ROSWELL GA      30075        Aug 1 2019   CA
                       FULTON   03501293   GORDON      RICHARD    DONOL      159     RIVER RIDGE LN          ROSWELL GA      30075        Aug 1 2019   CA
                       FULTON   12727266   GORDON      RICHARD    DONOL WILL 159     RIVER RIDGE LN          ROSWELL GA      30075        Aug 1 2019   CA




  Ex. 2 to Petition:
                       FULTON   07514068   JACKSON     JAMAHRAE MARCEL       238     WALKER ST UNIT 19       ATLANTA    GA   30313        Oct 1 2019   CA




Braynard Declaration
                       FULTON   03057615   KIMMITT     JAMES      DALE       12600   MARSTROW APT A          ALPHARETTAGA    30004        Sep 1 2020   FL
                       FULTON   10833295   ENGEL       JAMES                 352     CHEROKEE AAPT # 1       ATLANTA    GA   30312        Aug 1 2018   WI
                       FULTON   10491337   ENGELMAN    ROBERT                1050    MANORWOOD CT NE         ATLANTA    GA   30328        Aug 1 2018   TN
                       FULTON   06906334   MANNING     EBONY      LURICE     750     DALRYMPLE B4            SANDY SPRI GA   30328-1434   Aug 1 2020   VA
                       FULTON   10198245   MANNING     GENTRY     DAWN       385     SABLE CT                MILTON     GA   30004        May 1 2020   UT
                       FULTON   12485917   MANNING     NELSON     PHILIP     385     SABLE CT                MILTON     GA   30004        May 1 2020   UT
                       FULTON   11616060   LEFEVRE     KYLE       CURRAN     220     SEMEL CIR NUNIT 154     ATLANTA    GA   30309        Aug 1 2020   MI
                       FULTON   06265857   FERMAN      GAIL       SAMITT     7355    HIGHLAND BLF NE         SANDY SPRI GA   30328        Sep 1 2020   FL
                       FULTON   06925831   JOHNSON     NAJEE      AHMAD      761     COURTENAY DR NE         ATLANTA    GA   30306        Aug 1 2019   CA
                       FULTON   08090402   KIZA        AMANDA     M          32      PEACHTREE APT 8         ATLANTA    GA   30305        Sep 1 2019   MA
                       FULTON   04496081   JOHNSON     PATRICK    MCKAY      46      AVERY DR NE             ATLANTA    GA   30309        Aug 1 2020   ID
                       FULTON   08214977   PANNIER     MARY       ALLISON    345     WHEATRIDGE DR           ROSWELL GA      30075-1387   May 1 2020   ME
                       FULTON   10405563   LAMPLUGH    ZACHARY    SCOTT      655     MEAD ST SE UNIT 15      ATLANTA    GA   30312        Jun 1 2020   CA
                       FULTON   10623745   LEE         CLARA                 747     RALPH MCGI APT 1315     ATLANTA    GA   30312        Jun 1 2019   NY
                       FULTON   06463710   MARCON      JORDAN     PHILLIP    1361    BENTEEN PARK DR SE      ATLANTA    GA   30315        Sep 1 2020   CO
                       FULTON   10448025   KEENAN      JOSEPH     EDWARD     7480    BROOKSTEAD XING         DULUTH     GA   30097        Aug 1 2019   FL
                       FULTON   07732572   MANCINI     ELIZABETH ANDI        1133    HUFF RD NWAPT 457       ATLANTA    GA   30318        Mar 1 2020   PA
                       FULTON   10171982   MANCINI     LEVI       RICHARD    148     ORMOND ST SE            ATLANTA    GA   30315        Oct 1 2020   NC
                       FULTON   07066690   JOHNSON     TRISTAN    LEIGH      49      BOULEVARD APT 571       ATLANTA    GA   30312        Jan 1 2019   CO
                       FULTON   12548938   LEE         BRIAN      MING YUNG 609      VIRGINIA AV APT 9104    ATLANTA    GA   30306        Jul 1 2020   NC
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 388 of 559




                                                                                            Page 187
                                                                                 GA NCOA Out of State


                       FULTON   10178161   KEATON    JACQUELYN LEIGH     3165    BYWATER TRL           ROSWELL GA      30075        Aug 1 2019   TN
                       FULTON   10178712   KEATOR    KATHERINE TAYLOR    400     VILLAGE PK WUNIT 109  ATLANTA    GA   30306        Sep 1 2017   FL
                       FULTON   10897432   KELLY     SAMANTHA            7405    GOSSAMER ST           UNION CITY GA   30291        Oct 1 2020   FL
                       FULTON   10859957   KELLY     SAMUEL    AUGUSTUS 7405     GOSSAMER ST           UNION CITY GA   30291        Oct 1 2020   FL
                       FULTON   05407648   MCCLENDONANGELA     CHIFFON   2201    BURROUGHS AVE SE      ATLANTA    GA   30315-7503   Jan 1 2018   CA
                       FULTON   03249171   MCHUGH-PA MARGARET            2025    LENOX RD NE           ATLANTA    GA   30324-4707   Mar 1 2020   IL
                       FULTON   04994599   MCINTYRE AMINA      SITI      1000    ORIOLE DR SW          ATLANTA    GA   30311        Aug 1 2017   TX
                       FULTON   07652579   MCCOMBS TIFFANI     SHANTELL 2780     SUMMIT PKWY SW        ATLANTA    GA   30331        Apr 1 2019   TX
                       FULTON   10680230   ORESZKO ZACHARY     MICHAEL   4000    EARLS CT              ALPHARETT AGA   30004        Jul 1 2020   TN
                       FULTON   07786514   HOLLAND   SEAN      PATRICK   950     MARIETTA STAPT 2004   ATLANTA    GA   30318        Jun 1 2018   NY
                       FULTON   07126186   ODOM      SARAH     MARIE     10850   PINEHIGH DR           ALPHARETT AGA   30022        Jun 1 2017   UT
                       FULTON   12760543   MCDOWELL ISAIAH     LAMAR     4645    VALAIS CT UNIT 85     JOHNS CREEGA    30022        Jul 1 2020   SC
                       FULTON   08930975   MILLER    JOSEPH    CHASE     761     MONROE DR APT B       ATLANTA    GA   30308        Mar 1 2018   VA
                       FULTON   10894941   MATTHEWS MCKENZEE ROSE        9560    RED BIRD LN           ALPHARETT AGA   30022        Sep 1 2020   TX
                       FULTON   07983277   MATTHEWS NICOLA     ALCEILIA  4045    MONAGHAN WAY          COLLEGE PAGA    30349-2771   Jul 1 2019   FL
                       FULTON   10618552   O'CONNELL MOLLY     ANN       2171    PEACHTREE APT 1901    ATLANTA    GA   30309        Feb 1 2019   SC
                       FULTON   12515506   O'CONNELL SAMUEL    ALEXANDER 506     LYNCH AVE NW          ATLANTA    GA   30318        Aug 1 2020   VA
                       FULTON   10859736   O'CONNOR SHANNON CATARINA 77          12TH ST NE APT 1602   ATLANTA    GA   30309        Sep 1 2020   NC
                       FULTON   12794440   MCCOY     SUMMER    ANN       1554    PINEVIEW TER SW       ATLANTA    GA   30311        Oct 1 2020   CA
                       FULTON   11424052   OLSSON    LARS                1915    HILL CHASE            ALPHARETTAGA    30022        Mar 1 2019   SC
                       FULTON   11423710   OLSSON    PIRJO     HELENA    1915    HILL CHASE            ALPHARETTAGA    30022        Mar 1 2019   SC
                       FULTON   08891910   MELHADO DAVID       JAY       2420    PEACHTREE APT 2201    ATLANTA    GA   30305        Oct 1 2018   FL
                       FULTON   10065194   MILLER    IVY       KATHLEEN 1845     PIEDMONT A APT # 146  ATLANTA    GA   30324        Feb 1 2020   CO
                       FULTON   11652241   MILLER    JAMES     SEBASTAN 350      FITZGERALD PL         ATLANTA    GA   30349        Aug 1 2020   MS
                       FULTON   10854571   MAYER     SAMANTHA ALLISON    701     HIGHLAND A APT 1217   ATLANTA    GA   30312        Aug 1 2020   VA
                       FULTON   05905837   MAYERS    BROCK     A         2730    TELL PLACE WAY SW     ATLANTA    GA   30331-5920   Aug 1 2019   VA
                       FULTON   05519649   MAYERS    KENDRA    G         2730    TELL PLACE WAY SW     ATLANTA    GA   30331-5920   Aug 1 2019   VA




  Ex. 2 to Petition:
                       FULTON   10661729   KOJEVA    KATERINA STOYANOVA 747      RALPH MCGI UNIT 1303 ATLANTA     GA   30312        Aug 1 2018   NV




Braynard Declaration
                       FULTON   10487240   KOLE      ABHISAKE            1280    W PEACHTR APT # 2907 ATLANTA     GA   30309        Jul 1 2018   MD
                       FULTON   10338799   PARK      HEANA               626     HILL ST SE            ATLANTA    GA   30312        Jan 1 2019   NY
                       FULTON   02536526   KNAUS     KEVIN     K         903     PEACHTREE HILLS CIR NEATLANTA    GA   30305-4250   Jun 1 2020   MI
                       FULTON   07904643   PARKER    JAZMA     KANISHA   3200    LENOX RD N APT C102   ATLANTA    GA   30324        Oct 1 2018   DC
                       FULTON   00503244   PARKER    KATHRYN   RAILEY    153     BATTERY PL NE         ATLANTA    GA   30307        Sep 1 2020   FL
                       FULTON   08547573   RUNGE     ALEXANDER ROLLINS   510     SHERINGHAM CT         ROSWELL GA      30076        Jan 1 2019   FL
                       FULTON   10092199   O'NEILL   ADAM      CHRISTOPHE1111    OAKLEY IND APT 4308   FAIRBURN GA     30213        Jun 1 2019   SC
                       FULTON   07484664   O'NEILL   LESLEY              1151    ROSEDALE DR NE        ATLANTA    GA   30306        Jul 1 2020   WA
                       FULTON   07092711   O'TOOLE   GRETCHEN MICHAEL    750     DALRYMPLE K5          SANDY SPRI GA   30328        Sep 1 2020   AL
                       FULTON   11939928   ROUTZHAN DAMON                1020    PIEDMONT A APT 226    ATLANTA    GA   30309        Oct 1 2020   TX
                       FULTON   12122261   NG        JEFFREY   TUCK LEONG515     HICKORY OAKS CT       ALPHARETT AGA   30004        Oct 1 2020   CA
                       FULTON   12666564   NG        RICHARD   OSCAR     515     HICKORY OAKS CT       ALPHARETTAGA    30004        Oct 1 2020   CA
                       FULTON   12355363   NGAMVILAY JOHNNY              7925    ROSWELL RDAPT B       SANDY SPRI GA   30350        Jul 1 2020   AL
                       FULTON   12151162   REARDON ROSE        CAROLINE 2430     CHESHIRE B APT 210    ATLANTA    GA   30324        Jul 1 2019   NY
                       FULTON   11738904   RECIO     RONALD    GREGORY 2424      SYLVAN RD             EAST POINT GA   30344        Sep 1 2019   CA
                       FULTON   07873574   NICHOLSON BENJAMIN THOMAS     150     N CLUBLANDS CT        ALPHARETT AGA   30022-5171   Jan 1 2019   NJ
                       FULTON   10355531   NICHOLSON ELIZABETH ANN       683     GRANT ST SE           ATLANTA    GA   30315        Jul 1 2020   IN
                       FULTON   07357286   ODOM      DAVIS     RAMSEY    11250   MUSETTE CIR           ALPHARETTAGA    30009        Jun 1 2017   FL
                       FULTON   06914346   ODOM      MICHAEL   MILES     10850   PINEHIGH DR           ALPHARETTAGA    30022-4901   Jun 1 2017   UT
                       FULTON   12412996   SCOTT     BRITTANY MICHELLE 935       MARIETTA STAPT 540    ATLANTA    GA   30318        Oct 1 2020   NC
                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 389 of 559




                                                                                       Page 188
                                                                                    GA NCOA Out of State


                       FULTON   07907358   SCOTT      COLLINGTONOMAR        648     HUGH ST SW              ATLANTA    GA   30310        Jul 1 2018   FL
                       FULTON   05248377   SCOTT      DETRAE    JERELL      3695    SULENE DR               COLLEGE PAGA    30349        Jun 1 2019   MA
                       FULTON   11739438   KIM        DO GYUN               608     RALPH MCGI UNIT 257     ATLANTA    GA   30312        Dec 1 2019   HI
                       FULTON   06680515   MAYES      SHANTA    CHARLETTE   901     ABERNATHY UNIT 3230     SANDY SPRI GA   30328        Apr 1 2020   AP
                       FULTON   11298317   KILLIAN    DENNIS    JOHN        914     COLLIER RD APT 7306     ATLANTA    GA   30318        May 1 2020   TX
                       FULTON   12401023   LYNCH      DIANA     CHRISTINE   2617    CALIBRE CREEK PKWY      ROSWELL GA      30076        Jul 1 2020   AL
                       FULTON   04831637   SMITH      MARVIN    UDELL       334     MICHAEL DR              ALPHARETT AGA   30009        Sep 1 2020   NM
                       FULTON   01528742   SMITH      MATTHEW D             867     PEACHTREE UNIT 801      ATLANTA    GA   30308        Dec 1 2019   DC
                       FULTON   02218468   SILER      CYNTHIA   MARTIN      630     BONAVENTURE AVE NE      ATLANTA    GA   30306        Jun 1 2020   SC
                       FULTON   12143511   MARVIN     JULIA     ANNE        4323    DEER TRL                ALPHARETTAGA    30004        Sep 1 2019   IL
                       FULTON   10636646   MARZOUK MARIAM       ADEL        3675    PEACHTREE APT# 22       ATLANTA    GA   30319        Oct 1 2020   IL
                       FULTON   11669991   MELTON     NICOLE    ELIZABETH   3150    ROSWELL RDAPT 708       ATLANTA    GA   30305        Sep 1 2020   FL
                       FULTON   07550627   MELTON     STEFAN                2203    CALIBRE CREEK PKWY      ROSWELL GA      30076        Sep 1 2020   AL
                       FULTON   10272431   ROBB       KATHERINE SARA        195     13TH ST NE UNIT 1701    ATLANTA    GA   30309        Oct 1 2020   FL
                       FULTON   06664013   MIKA       KIMBERLY              1020    PIEDMONT A UNIT 2208    ATLANTA    GA   30309        Aug 1 2019   TN
                       FULTON   10392172   QADRI      HIRA      REHAN       12259   FERNCREEK DR            ALPHARETT AGA   30004        Aug 1 2020   CA
                       FULTON   10392174   QADRI      REHAN     AZIZ        12259   FERNCREEK DR            ALPHARETTAGA    30004        Aug 1 2020   CA
                       FULTON   12731053   QADRI      SANNA     KHURSHIDA   12259   FERNCREEK DR            ALPHARETTAGA    30004        Aug 1 2020   CA
                       FULTON   11516454   LYERLY     LUCAS     BRYAN       455     14TH ST NW UNIT 484     ATLANTA    GA   30318        Oct 1 2020   SC
                       FULTON   07184422   LYERLY     MEGAN     JILL        455     14TH ST NW UNIT 484     ATLANTA    GA   30318        Oct 1 2020   SC
                       FULTON   04206205   LYLE       BRADLEY   VAN         975     TIVERTON LN             JOHNS CREEGA    30022        Sep 1 2020   FL
                       FULTON   04244546   LYLES-TATE DEBORAH ANN           12304   CREEK BRIDGE LN         ALPHARETTAGA    30004        Apr 1 2020   MD
                       FULTON   06917907   MAJHER     ASHLEY    SHANNON     1975    NOCTURNE DUNIT 2110     ALPHARETTAGA    30009        Dec 1 2019   TN
                       FULTON   06161661   ROGERS     KRISTEN   NICHOLE     170     BOULEVARD APT D102      ATLANTA    GA   30312        May 1 2020   NC
                       FULTON   08638640   ROGERS     LASHAWN JANAIR        1889    HARBIN RD SW            ATLANTA    GA   30311-4439   Nov 1 2019   LA
                       FULTON   02639949   SCHOCHET ROBERT      NATHANIEL   5105    JETT FOREST TRL NW      ATLANTA    GA   30327        Jul 1 2017   SC
                       FULTON   10853704   SCHOENFEL ELLIOT     HARRY       878     PEACHTREE APT 619       ATLANTA    GA   30309        Sep 1 2019   FL




  Ex. 2 to Petition:
                       FULTON   11671116   SCHOETTLE MATTHEW CLAYTON        41      ARPEGE WAY NW           ATLANTA    GA   30327        Jun 1 2020   AL




Braynard Declaration
                       FULTON   10845152   SCHOLZ     ANDREW    RORY        1459    MECASLIN S APT 5218     ATLANTA    GA   30309        Apr 1 2020   NC
                       FULTON   02354735   SCHONBERGANN         CHRISTIE    3418    RILMAN RD NW            ATLANTA    GA   30327-1510   Oct 1 2020   AL
                       FULTON   02461596   SCHONBERGFRANS       E           3418    RILMAN RD NW            ATLANTA    GA   30327-1510   Oct 1 2020   AL
                       FULTON   02654141   POWELL     SYLVESTER A           5015    DUBLIN DR SW            ATLANTA    GA   30331-7803   Sep 1 2019   TX
                       FULTON   12480349   SCHROEDERCRAIG       ARTHUR      3235    ROSWELL RDUNIT 415      ATLANTA    GA   30305        Aug 1 2020   PA
                       FULTON   08109088   SCHROEDERDANIEL      JAMES       5085    SOUTHLAKE DR            ALPHARETT AGA   30005-4334   Oct 1 2020   SC
                       GRADY    06799223   BAGGETT    FRANCES   JUANITA     269     BOB DIXON LN            CAIRO      GA   39828-6242   Feb 1 2020   AL
                       FULTON   11389113   PERRY BERTJESSICA    MORGAN      878     PLYMOUTH RD NE          ATLANTA    GA   30306        May 1 2020   CO
                       FULTON   12264962   SCHURMAN SUSANNE                 2152    MAIN ST NW              ATLANTA    GA   30318        Nov 1 2019   IL
                       FULTON   08439602   SCHUTZ     CATHERINE VIRGINIA    571     REED ST SE              ATLANTA    GA   30312        Mar 1 2019   NY
                       FULTON   11278470   VANATTA    DANIELLE  DENISE      25      TERMINUS P UNIT 3515    ATLANTA    GA   30305        Jul 1 2019   MD
                       FULTON   08263562   RODRIGUEZ STACY      INES        763     CATHERINE ST SW         ATLANTA    GA   30310        Mar 1 2020   VA
                       FULTON   10962313   RODRIGUEZ VERONICA               525     GLEN IRIS DRUNIT 1114   ATLANTA    GA   30308        Jul 1 2018   NY
                       FULTON   10026646   SCHMID     HARRISON JAMES        634     VIRGINIA RD             ATLANTA    GA   30338        Aug 1 2020   SC
                       FULTON   07652692   SCHMID     VICTORIA  M           634     VIRGINIA RD             ATLANTA    GA   30338        Aug 1 2020   SC
                       FULTON   04995202   PERSON     NAKEISHA DYAN         2950    SPRINGDALEAPT A6        ATLANTA    GA   30315        Jul 1 2019   MD
                       FULTON   11244608   ROBERTSONETHAN       COLLIER     12430   STEVENS CREEK DR        JOHNS CRE EGA   30005        Oct 1 2020   FL
                       FULTON   12320925   REYNOLDS ANTHONY                 756     GREENWOO APT # 2        ATLANTA    GA   30306        Sep 1 2020   OH
                       FULTON   08869342   REYNOLDS GABRIEL     MARGARET    1408    SUMMIT SPRINGS DR       SANDY SPRI GA   30350        Jul 1 2019   LA
                       FULTON   08237084   RONNE      TAYLOR                1067    ALTA AVE NE8            ATLANTA    GA   30307        Feb 1 2020   SC
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 390 of 559




                                                                                           Page 189
                                                                                     GA NCOA Out of State


                       FULTON   05728215   ROOKS      JEEN        YVETTE     23      LARKIN PL S W
                                                                                                 APT 116   ATLANTA     GA   30313        Apr 1 2020   WA
                       FULTON   08219422   UTZ        SEAN        PATRICK    1675    OAK KNOLL CIR SE      ATLANTA     GA   30315        Jan 1 2020   AL
                       FULTON   08725759   WAHL       JAMES       PETER      2920    IVEY RIDGE LN         ROSWELL GA       30076        Sep 1 2020   IL
                       FULTON   07495249   VANORSDAL PAIGE        ALEXANDRA 92       W PACES F E UNIT 9027 ATLANTA     GA   30305        Jan 1 2020   NJ
                       FULTON   11878923   VANWYE     CANDICE     SHAW       640     BONAVENTU APT A2      ATLANTA     GA   30306        Dec 1 2019   SC
                       FULTON   11878925   VANWYE     KYLE        JOSEPH     640     BONAVENTU APT A2      ATLANTA     GA   30306        Dec 1 2019   SC
                       FULTON   11655050   VARELA     KATE        ELIZABETH 676      LINWOOD AVAPT 4       ATLANTA     GA   30306        Aug 1 2019   WV
                       GLYNN    01110691   DOEHRING ADOLPH        D          100     WIMBLEDON DR          ST SIMONS I GA   31522        Sep 1 2020   AL
                       GLYNN    01111262   DOEHRING CYNTHIA       L          100     WIMBLEDON DR          ST SIMONS I GA   31522        Sep 1 2020   AL
                       GLYNN    12624076   DONALDSONANGELA                   31      LONGVIEW LN           BRUNSWIC K GA    31523        Oct 1 2020   MS
                       GLYNN    11367829   DONALDSONKATELYN       SUE        31      LONGVIEW LN           BRUNSWIC K GA    31523        Oct 1 2020   MS
                       GLYNN    11345520   DONALDSONTONY          E          31      LONGVIEW LN           BRUNSWIC K GA    31523        Oct 1 2020   MS
                       GLYNN    05107529   JACKSON    BOBBIE      MARIA      1050    FOUNTAIN LAKE DR      BRUNSWICK GA     31525        Sep 1 2020   FL
                       FULTON   07904235   WALKER     DWIGHT      R          1270    W PEACHTR APT 16A     ATLANTA     GA   30309        Jan 1 2017   FL
                       FULTON   05166282   WALKER     ERIN        ALANA      3254    SAVILLE ST SW         ATLANTA     GA   30331-5446   Aug 1 2020   NY
                       FULTON   03118012   WALKER     FRED        GILBERT    10205   HENRY MILL RD         FAIRBURN GA      30213        Aug 1 2020   FL
                       FULTON   10289390   WALKER     HAROLD      OWEN       1795    HORSHAM TRL           MILTON      GA   30004        Aug 1 2020   CA
                       FULTON   02398662   WOOD       CAROL       ANN        450     SADDLEBROOK DR        ROSWELL GA       30075        Sep 1 2019   NM
                       GORDON   10176398   PATEL      KEVIN       KAMLESHKU 149      TIMBER RIDGE LN NE    CALHOUN GA       30701        Aug 1 2020   AL
                       GLYNN    01123732   HUTCHINSONSANDRA       G          136     KENSINGTON DR         BRUNSWIC K GA    31525-1950   Jun 1 2018   FL
                       GLYNN    03614141   IMPERIAL   STEPHANIE   LYNN       205     PELICAN PL            ST SIMONS I GA   31522        Jan 1 2017   CO
                       GLYNN    11525839   IRWIN      BRANDY      DELYN      148     HARDWOOD FOREST DR BRUNSWICK GA        31525        Nov 1 2018   WI
                       GLYNN    11430204   JACK JACKS AVANELLE               255     ALABAMA ST            ST SIMONS I GA   31522        Jun 1 2019   LA
                       FULTON   11067387   SYLLA      ROKHAYA                2768    LIVE OAK TRL          COLLEGE PAGA     30349        Nov 1 2019   FL
                       FULTON   08713414   WINDHAM JEREMIAH       JACQUES    6980    ROSWELL RDUNIT O1     SANDY SPRI GA    30328        Sep 1 2019   AL
                       FULTON   10879093   SUTTON     ANDREW      HARRIS     980     WINDSOR TRL           ROSWELL GA       30076        Oct 1 2020   MI
                       FULTON   10647256   WALKER     DANIEL      JARQUES    1838    BOND DR SW            ATLANTA     GA   30315        Feb 1 2020   SC




  Ex. 2 to Petition:
                       GLYNN    01118771   HUDDY      REXFORD     M          125     HARBOR POINTE DR      BRUNSWICK GA     31523-8915   Jun 1 2020   ID




Braynard Declaration
                       GORDON   10731671   HOBBERCHAAUSTIN        JAMES      1245    ROCK CREEK RD SW      CALHOUN GA       30701        Nov 1 2018   TX
                       GWINNETT 10468261   ASH        DALE        CHARLES    2322    SUGARLOAF RESERVE D RDULUTH       GA   30097        Sep 1 2020   AL
                       FULTON   10467477   WHELESS WILLIAM        JUSTIN     1105    CREEK RIDGE POINTE    ALPHARETTAGA     30005        Aug 1 2018   KY
                       FULTON   06221971   WHERRY     CHRISTINA   STARR MAEQ5139     RAPAHOE TRL           ATLANTA     GA   30349        Nov 1 2017   TX
                       FULTON   11042994   WILKINSON CAROLINE     PAIGE      2242    MOUNT PARAN RD NW     ATLANTA     GA   30327        Jan 1 2020   SC
                       FULTON   08015070   WILKINSON CLINTON                 2083    SILAS WAY NW          ATLANTA     GA   30318        Dec 1 2019   FL
                       GWINNETT 06748062   ANDERSON JACQUELYN     C          2268    WHITE ALDER DR        BUFORD      GA   30519-4643   Aug 1 2020   FL
                       GWINNETT 12276602   BRICKHOUSELATASHA      RENEE      3167    KRISAM CREEK DR       LOGANVILL E GA   30052        Aug 1 2020   MD
                       GLYNN    10708336   SCARBORO PENNY         ELAINE     157     PERKINS DR            BRUNSWICK GA     31525        Sep 1 2020   MS
                       GLYNN    08747314   SANBORN JOSHUA         GARY       23      HENDRIX WALK          ST SIMONS I GA   31522        Jun 1 2020   NC
                       FULTON   12125792   WHEELER EVELYN         KING       3315    ROSWELL RDAPT 5015    ATLANTA     GA   30305        Sep 1 2020   TX
                       FULTON   11916921   WHEELER MARK                      799     PIEDMONT A FL 3       ATLANTA     GA   30308        Aug 1 2020   VA
                       FULTON   07731920   SIMS       NATALIE     LAUREN     87      PEACHTREE APT 207     ATLANTA     GA   30303        Oct 1 2020   OK
                       GLYNN    10236412   SELLERS    JOSHUA      THOMAS     100     BLAIR RD    APT #D5   ST SIMONS I GA   31522        Jul 1 2019   AL
                       GILMER   10330037   WATSON     DAYNA       L          111     DRYAD CT              ELLIJAY     GA   30540        Apr 1 2020   AL
                       GLYNN    01122395   SALE       BRENDA      FAYE       502     BROCKINTON S          ST SIMONS I GA   31522        Feb 1 2019   AL
                       FULTON   11440911   WHITE      TYLER       ADAM       6953    ROSWELL RDAPT D       ATLANTA     GA   30328        Sep 1 2020   MS
                       FULTON   11647683   THORSON SARAH          LEEANN     7165    RIVERSIDE DR NW       ATLANTA     GA   30328        Oct 1 2018   FL
                       FULTON   08963146   THORSTEINSELIZABETH    CARNEY JEF 378     4TH ST NE             ATLANTA     GA   30308        Aug 1 2020   VA
                       FULTON   05354958   THORSTEINSRYAN         SCOTT      378     4TH ST NE             ATLANTA     GA   30308        Aug 1 2020   VA
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 391 of 559




                                                                                           Page 190
                                                                                    GA NCOA Out of State


                       FULTON     11668988   THRASHER LEAH        ALLISON    3432   PIEDMONT R APT 114     ATLANTA     GA   30305        Dec 1 2019   TN
                       GILMER     10955667   ROLLO      GEORGIA   ESTELLA    668    WALNUT RDG#4026        ELLIJAY     GA   30536        Oct 1 2020   TN
                       GILMER     04888902   ROLLO      MICHAEL   D          668    WALNUT RDG             ELLIJAY     GA   30536        Oct 1 2020   TN
                       GLYNN      08054597   BROWN      LAUREN    E          205    SUTHERLAND DR          BRUNSWICK GA     31525        Apr 1 2017   FL
                       GILMER     11238838   DODSON     AMIE      NOEL       5130   HIGHWAY 382 W          ELLIJAY     GA   30540        Apr 1 2019   MT
                       GWINNETT   10988079   ABDULLAH FARRAH      KHADIJA    919    ALYSUM AVE             LAWRENCEVGA      30045        Jun 1 2019   NY
                       FULTON     06081642   THOMAS     MONTAVIOU DAMARIO    1010   W PEACHTR APT 519      ATLANTA     GA   30309        Dec 1 2019   CA
                       FULTON     02610825   THOMAS     ORA                  2455   OVIDIA CIR SW          ATLANTA     GA   30311-3231   Jul 1 2019   IL
                       GWINNETT   12073727   AMIOT      KADIE     LYNN       1525   STATION CENAPT 627     SUWANEE GA       30024        Sep 1 2020   MN
                       GWINNETT   02809692   BRITT      MARY      W          868    WINDSOR OAK CIR        LAWRENCEVGA      30045        Aug 1 2019   NC
                       FULTON     06370946   WATERS WH SHIRLEY    A          1150   MITCHELL CROSSING DR   ATLANTA     GA   30331-7366   Sep 1 2020   MA
                       GLYNN      10678611   VASQUEZ    MELODY               1215   PINE AVE               BRUNSWICK GA     31520        Aug 1 2020   NY
                       GLYNN      01133663   VICENT     KELLY     C          1193   W SHORE DR             BRUNSWICK GA     31523        Sep 1 2020   TN
                       GLYNN      03513480   VICENT     MELISSA   DIANE      1193   W SHORE DR             BRUNSWICK GA     31523        Sep 1 2020   TN
                       GLYNN      10723876   ANDERSON BRENDA      GAYLE      17     TUPELO DR              BRUNSWICK GA     31525        Oct 1 2020   WV
                       GLYNN      10711772   ANDERSON MARCUS                 17     TUPELO DR              BRUNSWICK GA     31525        Oct 1 2020   WV
                       GLYNN      12819522   LAKE       HUNTYR    MICHELLE   124    GRAND OAKS LN          ST SIMONS I GA   31522        Nov 1 2017   MD
                       GLYNN      02948016   LAMPKIN    DERECK    LASEAN     212    S TEAKWOOD CT          BRUNSWICK GA     31525-8419   Mar 1 2019   FL
                       FULTON     11703401   WASHINGTO TERRIUNNA LA TRAIL    2788   DEFOORS FE# 291        ATLANTA     GA   30318        Apr 1 2020   MT
                       GLYNN      03177605   LAW        ANDREA    JEAN       1440   OCEAN BLVDUNIT 236     ST SIMONS I GA   31522-3840   Jan 1 2018   MD
                       GLYNN      11399405   KIRKENDALL PRESTON   PARKER     121    CIRCLE DR              ST SIMONS I GA   31522        Apr 1 2020   SC
                       GLYNN      08205640   KITLER     MARION    JOYCE      2912   PLAYER ST              BRUNSWICK GA     31520-4923   Jun 1 2020   FL
                       GLYNN      05614343   KLAHN      VICTORIA  LEE        619    NORWICH STAPT A        BRUNSWICK GA     31520        Jan 1 2019   TN
                       GLYNN      04603360   WALL       JENNIFER DANIEL      2129   BRUCE DR               ST SIMONS I GA   31522-3118   Oct 1 2018   LA
                       GLYNN      05744740   BRYANT     JAMES     CARLETON   118    EAGLE CREST DR         BRUNSWICK GA     31525-4722   Mar 1 2017   FL
                       GLYNN      00525880   BUCHANAN THOMAS      HARRISON   147    VILLA RD               BRUNSWICK GA     31525        Sep 1 2020   VA
                       GREENE     08207066   LUMPKIN    BRITTNEY TINESHA     1511   DOGWOOD RD S           WOODVILLE GA     30669        Sep 1 2018   CO




  Ex. 2 to Petition:
                       GLYNN      03882709   SWICEGOODMICHAEL     WAYNE      119    BELLE POINT PKWY       BRUNSWIC K GA    31525-2102   Sep 1 2020   OH




Braynard Declaration
                       GLYNN      06325253   SWICEGOODSANDRA      DIANE      119    BELLE POINT PKWY       BRUNSWIC K GA    31525-2102   Sep 1 2020   OH
                       GWINNETT   02978193   BAEDER     CINDY     JEAN       4279   ALLENHURST DR          PEACHTREE GA     30092        Sep 1 2020   SC
                       GWINNETT   02978192   BAEDER     ERIC      R          4279   ALLENHURST DR          PEACHTREE GA     30092-2014   Sep 1 2020   SC
                       GLYNN      01136123   WIGGINS    ELAINE    BLANTON    123    BIG BUCK TRL           BRUNSWICK GA     31523-7038   Dec 1 2019   NC
                       GLYNN      12371170   CASTILLO   CHARLOTTE ADELAIDA   514    EMANUEL CHURCH RD      BRUNSWICK GA     31523        Mar 1 2020   IL
                       GLYNN      08023288   ATKINS     LEAH      ALDINE     190    HARDWOOD FOREST DR     BRUNSWICK GA     31525        Sep 1 2020   KS
                       GLYNN      12326519   TRAWICK    STACEY    ANN        148    WINTER CHASE LN        BRUNSWICK GA     31520        Oct 1 2020   AL
                       GWINNETT   11670457   BEDON      DAVID     H          5025   HALEY CT SW            LILBURN     GA   30047        Sep 1 2020   CT
                       GWINNETT   08328219   BEECHER    MARLON    ANTHONY    2949   RUSTICWOOD DR          SNELLVILLE GA    30078        Oct 1 2020   IL
                       GWINNETT   08794281   BEECHER    THOMASENA            2949   RUSTICWOOD DR          SNELLVILLE GA    30078        Oct 1 2020   IL
                       GLYNN      07850473   VILLELA    DANIEL    RENE       304    BUCK TRCE              BRUNSWICK GA     31525        Jul 1 2019   CT
                       GLYNN      08751936   WAGNER     KERRY     L          111    SPRING LAKE CIR        BRUNSWICK GA     31525        Apr 1 2020   FL
                       GWINNETT   11169817   EL SHAAKIR JIBARI    TAARIQ     2509   MITFORD CT             DACULA      GA   30019        Aug 1 2019   LA
                       GWINNETT   05590660   FREEMAN STEPHEN      MICHAEL    4586   ALPINE DR SW           LILBURN     GA   30047        Oct 1 2020   SC
                       GWINNETT   12661692   CISSE      ADJI                 848    EAGLE CREEK CT         LAWRENCEVGA      30044        Jan 1 2019   NC
                       GWINNETT   08771671   CISSE      SIDY                 848    EAGLE CREEK CT         LAWRENCEVGA      30044        Jan 1 2019   NC
                       GWINNETT   12350864   BLACK      TAMARA    L          590    ARISTOCRAT DR          LOGANVILLE GA    30052        Jun 1 2020   VA
                       GWINNETT   07882639   BLACK      ZACHARY   DYWANE     2951   SATELLITE B APT 1335   DULUTH      GA   30096        Oct 1 2020   CO
                       GWINNETT   04211585   BLACKBURN RETHA      PAGE       3126   CORNER OAK DR          PEACHTREE GA     30071        Aug 1 2020   TN
                       GWINNETT   03339288   BYINGTON KERRIN      MACLEOD    1829   ROLLING RIVER DR SW    LILBURN     GA   30047        May 1 2017   TN
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 392 of 559




                                                                                          Page 191
                                                                                    GA NCOA Out of State


                       GWINNETT   08600132   CALTON     PATRICE   DOMINIQUE 6858    PIERLESS AVE        SUGAR HILL GA   30518        May 1 2017   NV
                       GWINNETT   10521297   DAVIDSON KEVIN       SAMUEL     4243   CREEKRUN CIR        BUFORD     GA   30519        Aug 1 2020   TN
                       GWINNETT   11092883   COOK       STEVEN    MICHAEL    2165   AMBERLY GLEN WAY    DACULA     GA   30019        Oct 1 2020   IN
                       GWINNETT   10611290   COOK       VERONICA JOY         2165   AMBERLY GLEN WAY    DACULA     GA   30019        Oct 1 2020   IN
                       GWINNETT   02844744   HOLMES     TRUDY     LORAINE    1412   RIVER CHASE TRL     DULUTH     GA   30096-5393   Apr 1 2019   AL
                       GWINNETT   03482407   HOLT       INGRID    ELIZABETH 5713    RENEE CT NW         LILBURN    GA   30047        Aug 1 2019   MI
                       GWINNETT   10547509   FRYE       REGINA    KAY        3205   WILLOW PARK DR      DACULA     GA   30019        Oct 1 2017   MO
                       GWINNETT   07285523   FRYER      GARY      L          1188   SUMMIT CHASE DR     SNELLVILLE GA   30078-3553   Aug 1 2020   TN
                       GWINNETT   02369108   JOHNSON ROADRIANNE              315    BEECH TREE HOLW     SUGAR HILL GA   30518        Nov 1 2018   MN
                       GWINNETT   07378462   DEJESUS    NICHOLAS VIJAY       737    OVERLOOK PARK LN    LAWRENCE VGA    30043        May 1 2020   TX
                       GWINNETT   02786132   DEKLE      WM        ASHLEY     5004   MINK LIVSEY RD      SNELLVILLE GA   30039        Jul 1 2018   VA
                       GWINNETT   05905692   DE BERRY JANELLE     LYNETTE    623    RED TIP LN          LOGANVILLE GA   30052        Nov 1 2017   AE
                       GWINNETT   08639102   DAVIS      DIAMOND   ANGELA     3925   CARLTON COVE CT     LOGANVILLE GA   30052        Oct 1 2020   FL
                       GWINNETT   04638351   DAVIS      HOYLE     WINFRED    900    CROFTMOORE LNDG     SUWANEE GA      30024        Mar 1 2020   TX
                       GWINNETT   02773442   HARSANYI GARY        W          686    SOMERSET DR         LAWRENCEVGA     30046-5658   Apr 1 2018   FL
                       GWINNETT   08552370   HART       DEXTER               464    NAPA VALLEY LN      LAWRENCEVGA     30045        Dec 1 2018   TN
                       GWINNETT   12485989   FUTRELL    JASON     CHRISTIAN 5941    APPLE GROVE RD      BUFORD     GA   30519        Sep 1 2020   VA
                       GWINNETT   04674113   GABRIEL    EVANGELINAZUNIGA     544    WINDSOR CT          LAWRENCEVGA     30046        Jan 1 2019   NC
                       GWINNETT   05164995   FANT       ENGEVAR JUANETTA 432        MISTY MEADOW PL     LILBURN    GA   30047        Aug 1 2020   NC
                       GWINNETT   05504452   JORDAN     JENNIFER LYNN        3745   WINTERS HILL DR     PEACHTREE GA    30360        Aug 1 2020   VA
                       GWINNETT   11378363   GREEN      ASHLEY               6103   QUEEN ANNE CT       NORCROSS GA     30093        Apr 1 2020   AL
                       GWINNETT   03455242   GONZALEZ J MARTA                5735   WOODVALLEY TRCE     NORCROSS GA     30071        Oct 1 2020   FL
                       GWINNETT   05504449   JORDAN     CHRISTOPHEE          3745   WINTERS HILL DR     PEACHTREE GA    30360        Aug 1 2020   VA
                       GWINNETT   10591972   HOOD       GREGORY DEAN         2072   IVEY CHASE DR       DACULA     GA   30019        Aug 1 2020   TX
                       GWINNETT   10545091   HAYS       COLE      PAYTON     425    CHARLYNE WAY        DACULA     GA   30019        Feb 1 2018   CT
                       GWINNETT   11365970   MARTIN     JOHN      J          3631   E BAY ST            DULUTH     GA   30096        Jul 1 2020   AL
                       GWINNETT   02765486   MOSTON     BARBARA   COLLINS    2295   SUSSEX CT           SNELLVILLE GA   30078        Sep 1 2020   AL




  Ex. 2 to Petition:
                       GWINNETT   04067614   NORRELL    KAREN     TODD       251    CANTERBURY LN       LAWRENCEVGA     30046        Jul 1 2020   SC




Braynard Declaration
                       GWINNETT   03855707   HITE       JOHN      CHANDLER 4555     SETTLES BRIDGE RD   SUWANEE GA      30024        Oct 1 2020   FL
                       GWINNETT   12509761   KURTZ      ETHAN                4644   MEADOW BLUFF LN     SUWANEE GA      30024        Aug 1 2020   NC
                       GWINNETT   08199745   JOHNSON CHANNEY                 2126   THE FALLS PKWY      DULUTH     GA   30096        Aug 1 2020   IL
                       GWINNETT   11106534   JOHNSON CHAPELLE ARLENE         2928   SANDRA DR           SNELLVILLE GA   30078        Jun 1 2020   LA
                       GWINNETT   11293709   JOHNSON ISABELLA     NICOLE     1575   PEACHCREST DR       LAWRENCEVGA     30043        Aug 1 2019   TN
                       GWINNETT   10608091   JIMENEZ    LUCENA    GONZALES 6840     WOMACK CT           PEACHTREE GA    30360        Oct 1 2019   NV
                       GWINNETT   05755882   IDREES     SHARIFF   RASHID     3280   HIGHPOINT CT        SNELLVILLE GA   30078        Jul 1 2017   MD
                       GWINNETT   08647961   LEWIS      COURTNEY SHANAY      1390   NAPA VALLEY DR      LAWRENCEVGA     30045        May 1 2019   CA
                       GWINNETT   08025588   LEWIS      DEBRA     LYNN       6715   DOGWOOD POINT LN    TUCKER     GA   30084        Sep 1 2020   FL
                       GWINNETT   10361518   MAIER      ELIZABETH            4141   RIVERVIEW RUN CT    SUWANEE GA      30024        Jun 1 2017   IL
                       GWINNETT   07707351   MAIER      MICHAEL              4141   RIVERVIEW RUN CT    SUWANEE GA      30024        Jun 1 2017   IL
                       GWINNETT   06927834   MCGRAW     ANDREW    FREDRICK 1093     HOPEDALE LN         LAWRENCEVGA     30043        Oct 1 2020   TX
                       GWINNETT   05517851   MCGRAW     BARBARA   CAROL PYLE 1093   HOPEDALE LN         LAWRENCEVGA     30043-7015   Oct 1 2020   TX
                       GWINNETT   10207655   MCCRAY     DJEMILA              310    LAKE VALLEY DR      LOGANVILLE GA   30052        Aug 1 2020   MD
                       GWINNETT   05943519   MIDDLETON SHEENA     DIONNE     2354   NORTHERN OAK DR     BRASELTON GA    30517        May 1 2018   MA
                       GWINNETT   11272886   LOVELACE-WSELESTE    IRA        3838   WOODROSE CT         SNELLVILLE GA   30039        Sep 1 2020   CO
                       GWINNETT   08881440   PARK       HAEUN     HANNAH     2627   GADSEN WALK         DULUTH     GA   30097        May 1 2020   MD
                       GWINNETT   10486262   MCCOURRY LEIGH                  3701   RAINBOW CIR         SNELLVILLE GA   30039        Jul 1 2020   TN
                       GWINNETT   10324352   MCCOWAN ALISON       HOPE       1511   ROSE GARDEN LN      LOGANVILLE GA   30052        Sep 1 2020   NC
                       GWINNETT   11462140   NGOY       KAPYA                4625   THICKET TRL         SNELLVILLE GA   30039        Sep 1 2020   TX
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 393 of 559




                                                                                          Page 192
                                                                                  GA NCOA Out of State


                       GWINNETT 11716950   NGOY      MAKOBO      JORDY     4625   THICKET TRL            SNELLVILLE GA    30039        Sep 1 2020   TX
                       GWINNETT 11438565   NGOY      MWISANGIE             4625   THICKET TRL            SNELLVILLE GA    30039        Sep 1 2020   TX
                       GWINNETT 04981694   LITTLE    DOROTHY     ANNE      2123   FORECASTLE LN          DACULA      GA   30019        Jan 1 2020   AZ
                       GWINNETT 04888111   PAYTON    MILDRED     LATOYA    3271   TERRY ASHLEY LN        SNELLVILLE GA    30039-6341   Dec 1 2017   CO
                       GWINNETT 11976079   MUSTAFA   AYAZ        ALI       3962   OAK GLENN DR           DULUTH      GA   30096        Jun 1 2020   CO
                       GWINNETT 06368003   WATSON    JAMES       DANIEL    2296   CASTLEMAINE DR         DULUTH      GA   30097-7350   Oct 1 2017   MN
                       GWINNETT 08514456   TABOADA   LINDA       LOUISE    1000   DULUTH HW YAPT 2101    LAWRENCEVGA      30043        Mar 1 2017   CA
                       GWINNETT 11201534   TABOADA OCANDRES      GUADALUPE 1000   DULUTH HWYAPT 2101     LAWRENCEVGA      30043        Mar 1 2017   CA
                       GWINNETT 04489853   RECTOR    MARNIE      SARGEANT 2222    PAPER CHASE DR         LAWRENCEVGA      30043-4084   Aug 1 2020   FL
                       GWINNETT 04489858   RECTOR    MICHAEL     JAMES     2222   PAPER CHASE DR         LAWRENCEVGA      30043        Aug 1 2020   FL
                       GWINNETT 12187607   RAYMOND KARLY         ALLISON   2695   WOOD GATE WAY          SNELLVILLE GA    30078        Sep 1 2020   NC
                       GWINNETT 05944946   PORTER    DANETTE     MARIE     290    JACKSON POINT DR       LAWRENCEVGA      30044-4075   Sep 1 2020   LA
                       GWINNETT 05293593   REDFORD BETTY         JOYCE     1058   DIXIE BELL CT          LAWRENCEVGA      30045        Sep 1 2020   VA
                       GWINNETT 11141822   REECE     VANESSA     K         1110   BALLPARK L APT 7105    LAWRENCEVGA      30043        Jun 1 2018   TN
                       GWINNETT 10967821   PRICE     ALISON      LOOMIS    1593   BROOMFIELD WAY         LAWRENCEVGA      30044        Nov 1 2017   NJ
                       GWINNETT 08071103   PRICE     LARAINE     JENNIFER 2102    PRESTON LAKE DR        TUCKER      GA   30084        Feb 1 2019   NC
                       GWINNETT 03649711   PERRY     PATSY       SHARON    1646   STRAWVALLEY RD         LAWRENCEVGA      30043        Dec 1 2019   FL
                       GWINNETT 03989931   PERRY     RHONDA      MICHELLE 3016    SPRINGDALEUNIT A       SNELLVILLE GA    30078        Oct 1 2020   OH
                       GWINNETT 11226854   PERRY     SYNTIA      M         1210   CONCEPTS 21 DR         PEACHTREE GA     30092        Oct 1 2019   MS
                       GWINNETT 10411587   MURPHY    SARA        NICOLE    3740   HIGHCROFT CIR          PEACHTREE GA     30092        Sep 1 2019   FL
                       GWINNETT 11060891   NEWSOM    MIKALA      DANIELLE  2631   MOON CHASE LN          BUFORD      GA   30519        Sep 1 2020   SC
                       GWINNETT 04315197   PARSONS SHELLEY       M         3153   MILL GROVE TER         DACULA      GA   30019        Sep 1 2020   AE
                       GWINNETT 11327485   PASCHAL   KIRSTEN     REBECCA   156    BETHESDA CAPT 721      LAWRENCEVGA      30044        Oct 1 2020   NC
                       GWINNETT 11263822   PASCHAL   MICHAEL     KENT      156    BETHESDA CAPT 721      LAWRENCEVGA      30044        Oct 1 2020   NC
                       GWINNETT 08399864   PASCUZZO CARMAN       JOSEPH    1973   TANGLEWOOD DR          SNELLVILLE GA    30078        Apr 1 2018   SC
                       GWINNETT 07060236   WEBB      BRADLEY     MATTHEW 926      GREAT PINE LN          SNELLVILLE GA    30078        Aug 1 2019   TN
                       GWINNETT 05254168   WEBB      CYNTHIA     DULANE    1005   BRUSHY CREEK CT        SUWANEE GA       30024        Mar 1 2020   NC




  Ex. 2 to Petition:
                       GWINNETT 05100478   WILSON    CHERI       LYNN      3422   KITTERY DR             SNELLVILLE GA    30039        Aug 1 2018   NJ




Braynard Declaration
                       GWINNETT 06630091   WILSON    DENISE      HARRIET   4058   ASH TREE ST            SNELLVILLE GA    30039-3315   Mar 1 2020   MD
                       GWINNETT 11467119   STANIC    SARAH       ELIZABETH 214    WYNFIELD TRCE          PEACHTREE GA     30092        Jul 1 2019   MS
                       GWINNETT 02885274   ROMERO    ANGELA      PATRICIA  998    PEPPERWOOD TRL         NORCROSS GA      30093        Jun 1 2020   TX
                       HALL     02675122   GREEN     SYBIL       ELISSE    5770   MEADOW DR              OAKWOOD GA       30566        Jan 1 2019   SC
                       GWINNETT 10543856   SHARMAN SAMUEL        JAMES MARK3182   BROOKS DR              SNELLVILLE GA    30078        Aug 1 2020   TX
                       HABERSHAM06484666   BROWN     MALCOLM               112    CHANDLER DR            ALTO        GA   30510-3010   Jul 1 2020   FL
                       GWINNETT 08050559   PENDLETON DOMINIQUE   TREVOR    1635   PIRKLE RD APT 921      NORCROSS GA      30093        Oct 1 2019   TN
                       HABERSHAM05722839   POWELL    MARILYN     CLAIRE    650    NORTHRIDGE DR          DEMOREST GA      30535-5140   Aug 1 2020   FL
                       HABERSHAM05724298   POWELL    ROBERT      EUGENE    650    NORTHRIDGE DR          DEMOREST GA      30535-5140   Aug 1 2020   FL
                       HALL     11287392   DUVALL    HANNAH      NICOLE    4702   MCEVER RD              OAKWOOD GA       30566        Mar 1 2020   NC
                       HABERSHAM01196256   ROBINSON MARTHA       PERMELIA 300     SHADOW OAK RD          CLARKESVI L GA   30523        Sep 1 2020   VA
                       HABERSHAM03930822   ROBINSON WILLIAM      HAROLD    300    SHADOW OAK RD          CLARKESVI L GA   30523        Sep 1 2020   VA
                       HABERSHAM03837315   ROSS      CHERYL      ANNE      673    RIVER RIDGE RD         CLARKESVI L GA   30523-3562   Oct 1 2020   MI
                       HARALSON 06508064   MARLOW    CASIE       L         134    WATSON DR              BREMEN      GA   30110-1795   May 1 2020   AL
                       HARALSON 10163600   MARLOW    MATTHEW     CLAY      134    WATSON DR              BREMEN      GA   30110        May 1 2020   AL
                       GWINNETT 10756030   WHEELER TEQOURIA      D         1407   NOBLE FOREST DR        PEACHTREE GA     30092        Jul 1 2019   FL
                       GWINNETT 06503252   WHIPPLE   KATHERINE   BUKER     3964   DURAN DR               AUBURN      GA   30011        Dec 1 2018   FL
                       HALL     04179525   DUNN      SAMUEL      PADGETT   6247   SHOREVIEW CIR          FLOWERY BRGA     30542        Apr 1 2019   LA
                       HABERSHAM02873362   SANDVEN   BRIAN       RAY       301    OLD PANTHER MILL TRL   CLARKESVI L GA   30523        Apr 1 2020   NC
                       HALL     08384274   UKPABI    CHINNAYA    IJEOMA    6298   BROOKRIDGE DR          FLOWERY BRGA     30542        Jun 1 2017   TN
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 394 of 559




                                                                                        Page 193
                                                                                   GA NCOA Out of State


                       GWINNETT 07748821   YOUNG      DEBORAH     A         287    E CROGAN S APT 6312   LAWRENCEVGA      30046        Mar 1 2017   FL
                       HALL     11207152   BENTLEY    CHARLES     WARREN    3545   HARDY RD              GAINESVILLEGA    30506        Mar 1 2020   NC
                       GWINNETT 03485328   THOMAS     TONY        C         4080   LEACH RD              SNELLVILLE GA    30039        Mar 1 2018   SC
                       GWINNETT 06702120   SIMMONS    ANDRIA      LAUREN    7040   ELMWOOD RIDGE CT      DORAVILLE GA     30340        Feb 1 2020   NJ
                       HALL     10665212   ADAMS      BENJAMIN    JAMES     5412   HULSEY CIR            GAINESVILLEGA    30504        Feb 1 2020   NC
                       HALL     10136946   ADAMS      DAVID       SCOTT     6221   SHORELAND CIR         BUFORD      GA   30518        Aug 1 2018   TN
                       HALL     00360846   BENEDICT SAMUEL        R         6141   N POINT DR            FLOWERY BRGA     30542-2550   Oct 1 2019   AL
                       HABERSHAM06404310   ELKINS     SHANDA      LEE       364    GRINDSTONE CREEK DR   CLARKESVI L GA   30523        Aug 1 2019   WV
                       HALL     08509137   GONZALEZ DAVID         MANUEL    769    OAK SHIRE CT          GAINESVILLEGA    30501        Apr 1 2020   AL
                       HALL     02351982   GIBLIN     ALLISON     M         6824   BAYBERRY RDG          HOSCHTON GA      30548        Jan 1 2020   TN
                       HALL     10389570   KATICH     NATHAN      RANDALL   5921   FOXTAIL CV            BUFORD      GA   30518        Aug 1 2018   AZ
                       HARRIS   10048983   ELLIS      LAUREN      ELIZABETH 173    HUNTING CREEK WAY     MIDLAND     GA   31820        Jun 1 2020   NM
                       HARRIS   12223928   ENGLISH    DALE        CLAYTON   339    DEER RUN DR           ELLERSLIE GA     31807        Oct 1 2020   PA
                       HALL     05759520   PASTRANA CRISTINE      LENA      3543   SHADOW TRCE           GAINESVILLEGA    30507        Oct 1 2020   FL
                       HALL     11518612   PERRY      CAMRYN      SHARELL   6233   BROOKRIDGE DR         FLOWERY BRGA     30542        Jul 1 2020   FL
                       HALL     03979991   PERRY      FARIDA      D         4762   BEACON RIDGE LN       FLOWERY BRGA     30542        Nov 1 2019   FL
                       HARRIS   10854527   FINNEY     MADISON     SHEA      4015   GA HIGHWAY 219        FORTSON GA       31808        Aug 1 2020   NY
                       HALL     06220592   WINTERS    JULIE       LEANN     3227   BROOME RD             GAINESVILLEGA    30507        Oct 1 2020   AL
                       HART     03100616   BAILEY     WADE        HAMPTON   163    NANCY HEIGHTS         HARTWELL GA      30643-4097   Sep 1 2020   FL
                       HENRY    11156107   AHERN      VALARIE     ANN       152    LOSSIE LN             MCDONOUG GA      30253        May 1 2020   NC
                       HENRY    10523151   CARDENAS NANCY                   2090   TUDOR DR              MCDONOUG GA      30253        Oct 1 2020   AL
                       HOUSTON 00792802    BANANTO    LOLA        BROOKINS 100     ANNE LN               WARNER RO GA     31093-2161   Nov 1 2017   KY
                       HOUSTON 10915331    BANASZAK THOMAS        JAMES     211    GRAY FOX XING         BONAIRE     GA   31005        Jun 1 2018   AE
                       HOUSTON 05010991    BANIS      BARBARA     JEAN      532    QUAIL RUN DR          WARNER RO GA     31088-3037   Sep 1 2020   TX
                       HOUSTON 04993243    BANIS      RONALD      EUGENE    532    QUAIL RUN DR          WARNER RO GA     31088-3037   Sep 1 2020   TX
                       HART     03846670   JOHNSON KIMBERLY       RENEE B   1906   RIDGEVIEW RD          LAVONIA     GA   30553        Oct 1 2020   SC
                       HARRIS   10121558   YANCEY     CHELSEY     JADE      1305   BARTLETTS FERRY RD    FORTSON GA       31808        Aug 1 2020   AL




  Ex. 2 to Petition:
                       HENRY    10549041   CAIN PROCT TAMIKA      L         665    CORSICA LN            STOCKBRID GGA    30281        Jun 1 2019   TX




Braynard Declaration
                       HENRY    05299975   WHITEMORE HEATHER      DAWN      40     WILSON RD             STOCKBRID GGA    30281        Dec 1 2019   VT
                       HOUSTON 01546418    HOOVER     KATHRYN     B         419    OFFICERS CIR W        WARNER RO GA     31098-1212   Jul 1 2020   FL
                       HOUSTON 04743692    HOOVER     KATHRYN     BLAIR     419    OFFICERS CIR W        WARNER RO GA     31098-1212   Jul 1 2020   FL
                       IRWIN    03183210   SUTTON     NANCY       FINCHER   534    FIVE BRIDGE RD        OCILLA      GA   31774        Mar 1 2020   FL
                       IRWIN    12000167   VINSON     BRADLEY     AARON     579    JEFF DAVIS PARK RD    FITZGERALD GA    31750        Oct 1 2020   KY
                       IRWIN    12000168   VINSON     SARAH       ELISABETH 579    JEFF DAVIS PARK RD    FITZGERALD GA    31750        Oct 1 2020   KY
                       IRWIN    08700056   PROBERT    KRISTEN     ALYSE     283    KENNEDY RD            REBECCA     GA   31783        Oct 1 2020   AL
                       HENRY    01767545   FINCANNON KATHLEEN     VIRGINIA  313    CASCADE CT            HAMPTON GA       30228        Oct 1 2020   FL
                       HENRY    01729678   FINCANNON VERA         LEE       313    CASCADE CT            HAMPTON GA       30228-3079   Oct 1 2020   FL
                       HENRY    01392866   THOMAS     SUE         T         406    MILKY WAY             STOCKBRIDGGA     30281-5900   Oct 1 2020   FL
                       HOUSTON 12189125    HOLLOMON EVELYN        JEAN      209    RUSTY RD              WARNER RO GA     31088        Sep 1 2020   MD
                       HENRY    01405167   MITCHELL JENNIFER      A         315    ROYAL ST              MCDONOUG GA      30253-6486   Oct 1 2020   TN
                       HENRY    10213391   THAXTON    LARONDA     YVONNE    107    APPLETON BLVD         STOCKBRIDGGA     30281        Jan 1 2017   NJ
                       HOUSTON 12711804    HALL       SHYANNE     NICOLE    119    WRIGHTS MILL CIR      WARNER RO GA     31088        Jun 1 2020   MD
                       HOUSTON 11040098    WHITNEY    MIA-AYANA   BRIONE    121    STRATFORD DR          WARNER RO GA     31088        Feb 1 2020   AZ
                       HOUSTON 11702709    WILBUR     SCOTT       ANTHONY 312      BRIDGEHAMPTON WAY     PERRY       GA   31069        Sep 1 2020   MI
                       HENRY    07603804   GRANT      FRANCINE    RENEE     1370   ETHANS WAY            MCDONOUG GA      30252-1704   Oct 1 2020   FL
                       HENRY    10954676   SMITH      JAYLUN                505    BINGHAM DR            MCDONOUG GA      30253        Jun 1 2019   OK
                       HENRY    08856462   SMITH      JEANELLA              304    HAWKEN TRL            MCDONOUG GA      30253-1915   Sep 1 2020   FL
                       JASPER   11871055   MANNING    JILLIAN     L         34     PAULINE DR            MONTICELLOGA     31064        Oct 1 2020   NY
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 395 of 559




                                                                                         Page 194
                                                                                    GA NCOA Out of State


                       COLUMBIA   02275672   BOKESCH DAVID       MARTIN      123    CENTRAL PARK LN      EVANS       GA   30809-4543   Oct 1 2020   SC
                       COLUMBIA   02275671   BOKESCH DONNA       TEODORI     123    CENTRAL PARK LN      EVANS       GA   30809-4543   Oct 1 2020   SC
                       COLUMBIA   11855711   BONHAM-JANEMILY     ELAINE      673    DEVON RD             GROVETOW NGA     30813        Sep 1 2020   NC
                       COLUMBIA   06874980   BLOOMER DORIS       HR          2844   TOWERING OAK DR      AUGUSTA     GA   30907        May 1 2020   NC
                       COLUMBIA   07145557   BLOOMER ZACHARY     W           2844   TOWERING OAK DR      AUGUSTA     GA   30907        May 1 2020   NC
                       COLUMBIA   07296773   BOATRIGHT BRANDON JOHN          334    CANDLEWOOD DR        MARTINEZ GA      30907        Apr 1 2020   FL
                       COLUMBIA   05457764   BOATWRIGH DONNA     MCCALL      1421   HAMPTON ST           EVANS       GA   30809        Jul 1 2019   CA
                       COWETA     12307276   DOYLE     MIRANDA               35     FISHERMAN LN         SENOIA      GA   30276        Mar 1 2020   SC
                       COWETA     04493963   DOYLE     TIMOTHY   A           141    WAKEFIELD DR         NEWNAN      GA   30265-2291   Aug 1 2019   HI
                       COLUMBIA   04900104   ROBBINS   RACHEL    CHRISTINE   2905   ADMORE LN            EVANS       GA   30809        Sep 1 2018   MD
                       COBB       03212064   WINCEK    MARTIN    GERARD      5720   DEERFIELD PL NW      KENNESAW GA      30144-5211   Jan 1 2020   CA
                       COLUMBIA   12154811   BORTZ     CHRISTOPHEALAN        513    ERNESTINE FLS        GROVETOWNGA      30813        Oct 1 2020   NC
                       COLUMBIA   12553501   BORTZ     OLIVIA    LOUISE      513    ERNESTINE FLS        GROVETOWNGA      30813        Oct 1 2020   NC
                       COLUMBIA   02265080   BORUP     CHARLES   W           336    CANTERBURY DR        EVANS       GA   30809-6026   Apr 1 2018   AZ
                       COLUMBIA   02265082   BORUP     DENNA     LEE         336    CANTERBURY DR        EVANS       GA   30809-6026   Apr 1 2018   AZ
                       COLUMBIA   11446760   BOSTIC    NICOLE    GLOVER      1576   DRIFTWOOD LN         GROVETOWNGA      30813        Aug 1 2019   FL
                       COLUMBIA   12030285   BOSTIC    SHERRON               1576   DRIFTWOOD LN         GROVETOWNGA      30813        Aug 1 2019   FL
                       COBB       12088544   WOOD      LYNN      LEPLEY      3773   MEMORIAL PKWY NW     KENNESAW GA      30152        Dec 1 2019   FL
                       COLUMBIA   10983723   BLACK     LEKIESHA ROBERSON     2212   STEWART CT           GROVETOWNGA      30813        Jan 1 2018   WA
                       COLUMBIA   07506009   BLACKWOODVERGILIA   MARIA       724    CANNOCK LOOP         GROVETOW NGA     30813-3965   Jan 1 2020   MD
                       COLUMBIA   10794982   BLAIR     SHELDON   ONEIL       3983   DEL RIO PL           MARTINEZ GA      30907        Jun 1 2019   NC
                       COLUMBIA   10603906   ROGERS    KATHERINE LAUREN      793    WATERMARK DR         EVANS       GA   30809        Jul 1 2019   CA
                       COLUMBIA   12307245   ROGERS    MILTON    JOHN        1446   SAWMILL TRL          GROVETOWNGA      30813        Jan 1 2020   VA
                       COLUMBIA   12433601   ROGERS    MILTON    JOHN        1446   SAWMILL TRL          GROVETOWNGA      30813        Jan 1 2020   VA
                       COWETA     05569641   DOBOS     CARMEN    ROSA        95     RIVERSIDE CT         SHARPSBUR GA     30277        Oct 1 2020   KY
                       COWETA     04856854   DONNELL   ADRIENNE ELISE        135    BEDFORD PARK DR      NEWNAN      GA   30263        Mar 1 2020   AL
                       COBB       10170571   WILSON    TIFFANY   GARNETTE    2040   RIDGESTONE LNDG SW MARIETTA GA        30008        May 1 2020   MI




  Ex. 2 to Petition:
                       COLUMBIA   10283836   BIRDSONG CODIE      LYNN        913    WESTLAWN DR          GROVETOWNGA      30813        Oct 1 2020   WA




Braynard Declaration
                       COLUMBIA   12270464   MUSGROVE NILDA                  1322   NANCELON CIR         EVANS       GA   30809        Oct 1 2020   SC
                       COLUMBIA   07240528   MYERS     ASHLEY    BROOKE      4581   HEBBARD WAY          EVANS       GA   30809        Feb 1 2018   MD
                       COLUMBIA   10990777   MYERS     JUSTIN    CECIL       1400   COLLINS DR           MARTINEZ GA      30907        Dec 1 2017   MD
                       COLUMBIA   11531674   MULVANEY JORDAN     ASHELEY     219    SANDLETON WAY        EVANS       GA   30809        Nov 1 2019   AE
                       DECATUR    05558577   RICE      PATRICK   ALAN        919    S WEST ST APT 6      BAINBRIDGE GA    39819        Apr 1 2020   AL
                       DECATUR    10876682   ROBERTS   VANESSA   KOLISHA     710    GORDON AV APT # H-32 BAINBRIDG E GA   39819        Jun 1 2019   AL
                       DECATUR    04867512   RODGERS LARRY       JEROME      3258   COOKTOWN RD          COLQUITT GA      39837        Aug 1 2017   FL
                       CRAWFORD   05608897   JACKSON   CHARLES   CECIL       240    CALICO LN            LIZELLA     GA   31052-7204   Oct 1 2018   NC
                       CRAWFORD   07759677   JACKSON   GLENDA    FAYE        240    CALICO LN            LIZELLA     GA   31052-7204   Oct 1 2018   NC
                       CRISP      08112047   GREEN     EDDIE     ALFRED      101    REBECCA CTA          CORDELE     GA   31015        Nov 1 2019   TN
                       COOK       06985446   BUDNY     WILLIAM   JOSEPH      213    S FORREST AVE        ADEL        GA   31620-2862   Jul 1 2020   FL
                       COOK       12541429   JOHNSON NATHAN      SCOTT       245    EVERGREEN CHURCH R D ADEL        GA   31620        Sep 1 2019   CA
                       DEKALB     08076904   BARNES    DARYL     M           627    PEPPERWOOD LN        STONE MOU GA     30087-5730   Aug 1 2017   VA
                       DEKALB     08099882   BARNES    ELIZABETH P           5498   SMOKE RISE DR        STONE MOU GA     30087        Oct 1 2020   NC
                       DEKALB     08139223   BARNES    JACOB     MCDONALD    5498   SMOKE RISE DR        STONE MOU GA     30087        Oct 1 2020   NC
                       DEKALB     01890177   BARNES    JOAN      MCMANUS     5498   SMOKE RISE DR        STONE MOU GA     30087        Oct 1 2020   NC
                       COWETA     08211300   HOVIOUS   CHELSEA   NICOLE      180    RYANS CT             SHARPSBUR GA     30277        Sep 1 2019   NC
                       CRISP      08737035   SMITH     JONATHAN COLEY        2109   CLOVER DALE CIR      CORDELE     GA   31015        Mar 1 2020   FL
                       DAWSON     06951048   STEVENSON PENELOPE ANN          184    SCARLET OAK LN       DAWSONVIL LGA    30534-5747   Aug 1 2020   IL
                       DAWSON     11442770   FINKEN    GENEVA    FAY         50     MAPLE RIDGE LAKE DR DAWSONVILLGA      30534        May 1 2020   NC
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 396 of 559




                                                                                          Page 195
                                                                                 GA NCOA Out of State


                       CRISP    06948809   RICE       CAROL     ANN       1205   FLEMING RD            CORDELE    GA   31015        Jul 1 2018   TN
                       DAWSON   02377687   BEASLEY    ELIZABETH A         8185   KELLY BRIDGE RD       DAWSONVIL LGA   30534-4950   Jan 1 2018   FL
                       DEKALB   10085374   BLEDSOE    SARA      ASHLEE    271    JEFFERSON APT 34      DECATUR    GA   30030        Oct 1 2020   NC
                       DEKALB   10846067   BRITTAIN   LAURIN    KIMBERLY 1000    BARONE AVEAPT 4308    ATLANTA    GA   30329        Apr 1 2020   MD
                       DEKALB   06333213   AUGUSTIN ROUDLINE HELEN        938    PECAN ST              CLARKSTON GA    30021        Nov 1 2019   FL
                       DEKALB   10592043   BARRY      KYLE      FRANCIS   2806   TUPELO ST SE          ATLANTA    GA   30317        Jul 1 2019   SC
                       DEKALB   12236537   BARTEL     SARAH     MARGARET 1468    BRIARWOOD UNIT 1001 ATLANTA      GA   30319        Oct 1 2019   CA
                       DEKALB   01891018   BARTH      CHARLES   F         5070   PEACHTREE UNIT 1307   CHAMBLEE GA     30341        Oct 1 2020   DE
                       DEKALB   10606176   BAGWELL ELIZABETH BENJAMIN 4057       BARR CIR              TUCKER     GA   30084        Oct 1 2020   SC
                       DEKALB   10431125   BREYSSE    PATRICK   NOLAN     705    TOWN BLVD APT 371     ATLANTA    GA   30319        Aug 1 2020   MD
                       DEKALB   06288104   BLAND      BRANDON HARRISON 3622      SUMMIT TRCE           DECATUR    GA   30034-3849   Jul 1 2019   CO
                       DEKALB   05295859   BLANDFORD JOHN       MICHAEL   1412   VAN EPPS AVE SE       ATLANTA    GA   30316        Jun 1 2018   VA
                       DEKALB   01895716   BERNSTEIN GUY        AARON     2384   SPRING CREEK RD       DECATUR    GA   30033-2744   Sep 1 2020   TX
                       DEKALB   02124211   BERRY      JANE      T         1761   DUKE RD               CHAMBLEE GA     30341-4849   Oct 1 2020   TN
                       DEKALB   10655842   ENGSTROM AMANDA      KATHRYN   885    BRIARCLIFF APT 6      ATLANTA    GA   30306        Oct 1 2020   TX
                       DEKALB   10177591   ENOCHS     BRYAN     MATTHEW 1127     THIRD ST              STONE MOU GA    30083        Jan 1 2020   VA
                       DEKALB   08854604   ALLEN      LENISH    LORRETTA 5203    NORTHLAKE HEIGHTS CI RATLANTA    GA   30345        Oct 1 2020   TX
                       DEKALB   11396892   COGGIN     ELIZABETH RUTH      1514   DRESDEN DRD           ATLANTA    GA   30319        Jul 1 2020   NC
                       DEKALB   05759936   ARNOLD     MATTHEW TAYLOR      1205   METROPOLITAPT 311     ATLANTA    GA   30316        May 1 2020   CO
                       DEKALB   03844305   ARNOLD     MAURICE             3834   KENSINGWOOD TRCE      DECATUR    GA   30032-7704   Mar 1 2020   AL
                       DEKALB   05921392   BEER       DANIEL    COLIN     1745   COVENTRY RD           DECATUR    GA   30030        Jul 1 2020   CO
                       DEKALB   05711576   BEER       GINA      MARGURIET 1745   COVENTRY RD           DECATUR    GA   30030        Jul 1 2020   CO
                       DEKALB   02877335   CURTIS     JULIE     ANNE      907    GLEN WAY NE           ATLANTA    GA   30319        Jun 1 2020   FL
                       DEKALB   08429131   CLARK      MEGAN     JUSTINE   1960   ROLLINGWOOD DR SE     ATLANTA    GA   30316        May 1 2020   FL
                       DEKALB   10840045   BURGESS GARRCELLE MIATA        3318   MCAFEE RD             DECATUR    GA   30032        Aug 1 2020   TX
                       DEKALB   08771422   COLEMAN DORIENNE ALEXI         1806   N HILL PKWYUNIT 349   ATLANTA    GA   30341        Dec 1 2018   MD
                       DEKALB   08234421   CHURILLO KRISTINA    MARIE     5202   DUPONT LN             TUCKER     GA   30084        Jul 1 2020   TN




  Ex. 2 to Petition:
                       DEKALB   08120887   BURGESS JUELL        CHANEL    2309   ASBURY SQ             ATLANTA    GA   30346        Jun 1 2019   SC




Braynard Declaration
                       DEKALB   10799529   CHASE      ERIKA               3238   BOBBIE LN             DECATUR    GA   30032        Feb 1 2020   NY
                       DEKALB   10736963   GRIFFIS    CODY      NEWLON    182    WATSON CIR SE         ATLANTA    GA   30317        Oct 1 2020   TX
                       DEKALB   03641191   GRIGGS     BARBARA   ANN       433    BENTLEY PL            TUCKER     GA   30084        Apr 1 2020   FL
                       DEKALB   08567392   DAVIS      TSAI      WYNSONG 652      WYNBROOKE PKWY        STONE MOU GA    30087-4778   Dec 1 2019   IN
                       DEKALB   01971249   GRAY       MICHELLE REBA       1230   KENDRICK RD NE        ATLANTA    GA   30319-2820   May 1 2019   VA
                       DEKALB   06894258   HOOKS      ANDRE     TOBIAS    1643   TERRY MILL RD SE      ATLANTA    GA   30316-2338   Oct 1 2020   SC
                       DEKALB   08392190   ELLINGSON MALLORY    KATHRYN   3425   N DRUID HILLAPT G     DECATUR    GA   30033        Aug 1 2019   CT
                       DEKALB   11813268   DORSEY     RYAN      LEE       1196   VISTA TRL NE          ATLANTA    GA   30324        Apr 1 2020   OR
                       DEKALB   02630733   FAY        ROBERT    C         4023   BAYSIDE CIR           DORAVILLE GA    30340        Sep 1 2020   PA
                       DEKALB   08733942   FAZEKAS SA STEPHANIE JANE      113    FLORA AVE NE          ATLANTA    GA   30307        Sep 1 2019   VA
                       DEKALB   05583114   FREMIOTTI ANDREA     MARIO     513    DREXEL AVE            DECATUR    GA   30030-2845   Oct 1 2017   NY
                       DEKALB   12713529   ELFORD     KRISTEN             100    DAHLGREN ST SE        ATLANTA    GA   30317        Sep 1 2020   CA
                       DEKALB   11588571   HAMPTON JERMAINE LEWIS         1000   MONTAGE W APT 4105    ATLANTA    GA   30341        Oct 1 2019   MD
                       DEKALB   11733233   HAMPTON NICOLE       MICHELLE 2298    WELLINGTONUNIT 1557 LITHONIA     GA   30058        Jun 1 2020   IL
                       DEKALB   12869375   FERNANDEZ LUKE       JOHN      3210   CATES AVE NE          ATLANTA    GA   30319        Oct 1 2020   NC
                       DEKALB   10230125   KASPER     AMELIA    MARIA     1892   EDINBURGH TER NE      ATLANTA    GA   30307        Jul 1 2017   AE
                       DEKALB   03972893   HUNT       SEAN      ALEXANDER 1072   N VILLAGE DR          DECATUR    GA   30032-2455   Apr 1 2018   FL
                       DEKALB   10098332   HUNT       STEFANIE ANNE       4104   JEFFERSON SQUARE CT DECATUR      GA   30030        Dec 1 2019   SC
                       DEKALB   10348785   HADDAD     CAMERON NADIM       4598   WESTHAMPTON DR        TUCKER     GA   30084        Aug 1 2020   VA
                       DEKALB   10175984   GRAY       TERRI     ELISE     202    DUNBAR DR             DUNWOODY GA     30338        Nov 1 2016   IL
                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 397 of 559




                                                                                       Page 196
                                                                                  GA NCOA Out of State


                       DEKALB   08714307   GRAY      ZACHIA    J'CLAIRE    3633   GRAY BIRCH DR         DECATUR   GA   30034        Oct 1 2020   NY
                       DEKALB   10420413   JACOBS    ADAM      JOHANNES    2120   ELVAN CIR NE          ATLANTA   GA   30317        Apr 1 2020   VA
                       DEKALB   11949806   KIDDER    SARAH     ROSE        2395   TILSON RIDGE LN       DECATUR   GA   30032        Apr 1 2020   NV
                       DEKALB   08890697   KIDWELL   LAUREN    BRITTANY    1227   LINCOLN COURT AVE NE ATLANTA    GA   30329        Oct 1 2020   VA
                       DEKALB   04851248   HOLSTON   ERIC      MAURICE     6040   ARBOR LINKS RD        LITHONIA  GA   30058-3183   Jul 1 2020   SC
                       DEKALB   08473302   HOLT      CHRISTOPHECHAD        2762   PEPPERMINT DR         TUCKER    GA   30084        Sep 1 2019   TX
                       DEKALB   04080118   HARPER    JAMES     HENRY       2643   ROCK CHAPEL RD        LITHONIA  GA   30058-7324   May 1 2019   CA
                       DEKALB   11907768   HARPER    LAURIE                1556   DONALDSON PARK DR NEATLANTA     GA   30319        Sep 1 2020   TN
                       DEKALB   11544359   HARPER    MICHELLE ROBINSON     1556   DONALDSON PARK DR NEATLANTA     GA   30319        Sep 1 2020   TN
                       DEKALB   03815448   HARPER    MONA      NANETTE     2643   ROCK CHAPEL RD        LITHONIA  GA   30058-7324   May 1 2019   CA
                       DEKALB   03928760   JOHNSON THERESA     ANN         5280   GOLFCREST CIR         STONE MOU GA   30088-4117   Oct 1 2020   LA
                       DEKALB   08167586   HURLEY    JOSEPH    AARON       208    SHADOWMOOR DR         DECATUR   GA   30030        May 1 2019   NC
                       DEKALB   02030805   MADARIAGA PATSY     C           3209   MAJESTIC CIR          AVONDALE EGA   30002-1621   May 1 2019   SC
                       DEKALB   10070393   PAETZHOLD CAITLIN   GABRIELLE   2348   DREW VALLEY RD NE     ATLANTA   GA   30319        Sep 1 2020   FL
                       DEKALB   08781144   JONES     BROOKE    MARIA       1344   MARTINA DR            DUNWOODY GA    30338-3355   Sep 1 2020   FL
                       DEKALB   08374393   MACKEY    AYANA     SAFIYA      2623   WOOD HOLLOW DR        ATLANTA   GA   30360        Oct 1 2019   FL
                       DEKALB   07593582   MACNEEL BRIAN       DANIEL      4130   D YOUVILLE TRCE       ATLANTA   GA   30341        Apr 1 2020   IN
                       DEKALB   04935768   LOGAN     LINDSAY   LEE         195    ARIZONA AV UNIT 107   ATLANTA   GA   30307        Oct 1 2020   FL
                       DEKALB   02027295   LOGAN-BARNSANDRA    G           884    ASBURY TRL            LITHONIA  GA   30058-2913   Jun 1 2020   TN
                       DEKALB   08076446   LOHARIKAR ANAGHA                301    HILLCREST AVE         DECATUR   GA   30030        Oct 1 2020   AE
                       DEKALB   11855031   LOKIN     PRANAV                1205   OGILVIE DR NE         ATLANTA   GA   30324        Jun 1 2020   FL
                       DEKALB   10370919   MAYNARD DANIELLE    LOUISE      739    GREENHEDGE DR         STONE MOU GA   30088        Jan 1 2020   NC
                       DEKALB   07325548   MCCLENDONVIRGINIA   ANN         2615   EMBARCAD EAPT 185     LITHONIA  GA   30058        Mar 1 2020   IL
                       DEKALB   08384725   MICHAEL   LINDSAY               1494   MEMORIAL DAPT F2      ATLANTA   GA   30317        Sep 1 2020   OR
                       DEKALB   08001930   HUTTON    ALEXANDER             4135   HIDEAWAY DR           TUCKER    GA   30084        Aug 1 2020   IL
                       DEKALB   10638190   HUYNH     CHRISTOPHET           1740   CENTURY CI APT # 1250 ATLANTA   GA   30345        Mar 1 2017   WA
                       DEKALB   11219873   KERR      JENA                  2600   MILSCOTT D APT # 2611 DECATUR   GA   30033        Jul 1 2020   CA




  Ex. 2 to Petition:
                       DEKALB   03640346   OLIVER    DANIEL    ELI         379    POPLAR LANE WAY       DECATUR   GA   30030-1636   Sep 1 2020   FL




Braynard Declaration
                       DEKALB   11751333   MILLS     DONALD    VELTON      4130   N GODDARD RD          LITHONIA  GA   30038        Oct 1 2020   FL
                       DEKALB   10420417   MILLS     DONELL    FRANKLIN    3769   GLADNEY DR            CHAMBLEE GA    30341        Sep 1 2020   FL
                       DEKALB   04088759   MILLS     ELSIE     ELIZABETH   4911   WHITE ASH CV          STONE MOU GA   30083        Jan 1 2020   IL
                       DEKALB   08175199   ROBINSON ASHLEY     MEGAN       1256   ROBINWOOD RD          DECATUR   GA   30033        Jul 1 2020   TX
                       DEKALB   04706160   MOSLEY    JOHNNIE   R           5336   OCAROL CT             STONE MOU GA   30088-1404   Nov 1 2017   MS
                       DEKALB   11612500   SALAS     IGNACIO               2360   ERNEST PRATHER WAY DECATUR      GA   30032        Aug 1 2019   TX
                       DEKALB   10411004   SALEMI    BROOKLIN PAIGE        373    MORELAND AAPT 206     ATLANTA   GA   30307        Feb 1 2018   IL
                       DEKALB   08228617   SALES     KRISTOPHER            3133   FLOWERS RDAPT T       ATLANTA   GA   30341        Oct 1 2020   AZ
                       DEKALB   08932273   KERBA     NATHALY               808    BRIARHILL LN NE       ATLANTA   GA   30324        Jul 1 2019   MA
                       DEKALB   02085455   ROBINSON PAMELA     A           604    CRESTE DR 604         DECATUR   GA   30035        Oct 1 2020   FL
                       DEKALB   11159037   SMITH     CHRISTOPHES           2037   WEEMS RD 6117         TUCKER    GA   30084        Mar 1 2019   FL
                       DEKALB   06676971   SANDEN    BENJAMIN HUNT         909    BRIARVISTA WAY NE     ATLANTA   GA   30329        Apr 1 2019   FL
                       DEKALB   10772182   SANDERS ANDREW                  319    HIGHLAND SQUARE DR N ATLANTA    GA   30306        May 1 2019   MA
                       DEKALB   10499944   SAKWA-NOV MILES     AUSTIN      2530   MEMORIAL DR SE        ATLANTA   GA   30317        Aug 1 2020   CO
                       DEKALB   11234601   MOON      KIANA     RENEE'      5890   MARBUT RD             LITHONIA  GA   30058        Apr 1 2020   VA
                       DEKALB   08589531   ROBINSON LAUREL-ANN             1205   METROPOLIT103         ATLANTA   GA   30316        Jul 1 2019   CA
                       DEKALB   02115258   SUMMERS JULIE       DIANNE      1170   FRANKLIN CIR NE       ATLANTA   GA   30324-4606   Jan 1 2020   NC
                       DEKALB   10104960   PETE      BIANCA    NICOLE E    2500   SHALLOWFO APT 8629    ATLANTA   GA   30345        Feb 1 2020   MD
                       DEKALB   12727319   THOMAS    ANTHONY J             1206   TREECREST PKWY        DECATUR   GA   30035        Oct 1 2020   SD
                       DEKALB   08405905   THOMAS    ASHLEY    RENEA       3342   CRESTVIEW CT          ELLENWOODGA    30294        Aug 1 2020   ID
                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 398 of 559




                                                                                        Page 197
                                                                                     GA NCOA Out of State


                       DEKALB   02077988   RATLIFF     SUSAN       TIMMONS    2909   FIELDS DR           LITHONIA     GA   30038-2010   Oct 1 2020   TN
                       DEKALB   06311960   REID        DEIDTRA     RENEE      1310   BROCKETT WAY        CLARKSTON GA      30021        Mar 1 2019   TN
                       DEKALB   07497575   POTTS       AURORA      WYN        1814   DRESDEN DR NE       ATLANTA      GA   30319        Mar 1 2020   OR
                       DEKALB   11652369   THOMAS      CLOVIS                 4526   DENISE DR           DECATUR      GA   30035        Aug 1 2018   FL
                       DEKALB   11205296   RAYMOND PAIGE           AURORE     3015   ELTHAM PL           DECATUR      GA   30033        Aug 1 2020   CT
                       DEKALB   10691829   READ        CODY        CHRISTIAN 2198    MIRIAM LN           DECATUR      GA   30032        Aug 1 2020   CT
                       DEKALB   10597485   READ        REBECCA     DRAKE      2198   MIRIAM LN           DECATUR      GA   30032        Aug 1 2020   CT
                       DEKALB   01399471   SPENCE      GEORGE      EDWARD     3427   NORTHLAKE TRL       DORAVILLE GA      30340        Mar 1 2020   TX
                       DEKALB   02618057   UBER        PAUL        A          1628   RICHWOOD DR NE      ATLANTA      GA   30319        Feb 1 2020   AL
                       DOUGHERTY05419626   JEFFERSON LUCRETIA      WEATHERS 631      PARKWOOD AVE        ALBANY       GA   31701-4017   May 1 2020   VA
                       DEKALB   04210002   SCOTT       KAREN       D          6243   MARBUT FARMS LN     LITHONIA     GA   30058        Jul 1 2020   CT
                       DEKALB   11438787   STALLINGS CEYAUNNA      U          3690   WESTBROOKE CIR NE   ATLANTA      GA   30319        Sep 1 2019   OH
                       DEKALB   05702190   VARNER      JOHN        CARROLL    3167   STONEWYCK PL        DECATUR      GA   30033-5844   Jan 1 2020   CO
                       DEKALB   10416970   SILVERSTEI NHELEN                  2630   TALLEY ST 308       DECATUR      GA   30030        Oct 1 2020   ME
                       DEKALB   10615131   SILVERSTEINMARC         RAY        2630   TALLEY ST APT 308   DECATUR      GA   30030        Oct 1 2020   ME
                       DEKALB   05100551   SCOTT       NORMA       ELAINE     1891   GRAMERCY CT         DUNWOODY GA       30338-3523   Oct 1 2020   SC
                       DEKALB   12420082   SCOTT       RYNE        TAYLOR     1551   PARK CREEK CV NE    ATLANTA      GA   30319        Oct 1 2020   AL
                       DEKALB   11154047   WARDLE      MELISSA     TERESE     1859   GORDON MNR NE       ATLANTA      GA   30307        Sep 1 2020   VA
                       DEKALB   10080558   VAN DYKE MEGAN          RENEE      1187   VERDON DR           DUNWOODY GA       30338        Oct 1 2020   CO
                       DEKALB   10080188   VAN MEIR    JESSICA     ELISABETH K2525   OAKVALE PL          TUCKER       GA   30084        Oct 1 2019   AL
                       DOUGHERTY07836762   JONES       BRITTNEY    LEE        1026   WINGATE A V APT A   ALBANY       GA   31705        May 1 2020   AZ
                       DEKALB   05695803   WONG        ALISON      HIROKO     730    MURPHEY ST          SCOTTDALE GA      30079        Sep 1 2020   WA
                       DOUGHERTY06523538   KNIGHTON ISHONICA       VONTA      1336   MERCANTIL EAPT 2    ALBANY       GA   31705        Jul 1 2018   CA
                       DOUGHERTY05173534   KOSOFF      MYRA        JEAN       4404   WOODCREST DR        ALBANY       GA   31721-9015   Jun 1 2020   FL
                       DOUGLAS 12023396    CARTER      OKEVIA      MARKIA     9128   LOXFORD ST          LITHIA SPRI NGA   30122        May 1 2020   FL
                       DOUGLAS 06777574    CARTWRIGH AMETA         JO         4555   STRATFORD DR        DOUGLASVI LGA     30135        Sep 1 2019   VA
                       DOUGLAS 12814741    CASH        CAMERAN     DELL       3618   FALLS TRL           WINSTON      GA   30187        Sep 1 2019   AP




  Ex. 2 to Petition:
                       DOUGHERTY00024085   MATHIS      EDRITT      TODD       707    GOODALL AVE         ALBANY       GA   31705-1218   Sep 1 2020   NC




Braynard Declaration
                       DOUGHERTY07121082   BEAN        TIFFINEY    RENEE      1817   SAMFORD AVE         ALBANY       GA   31707        Jan 1 2018   AL
                       DOUGHERTY10667466   MILLER      DEANA       MARINEE    3809   GILLIONVILLE RD     ALBANY       GA   31721        Aug 1 2019   FL
                       DOUGHERTY08524673   JONES       MONIQUE     DESRYON 3504      W SURREY RD         ALBANY       GA   31721        Aug 1 2020   SC
                       DEKALB   12505113   SHAMENA FIRDU           FILIPHOS   5693   PENNYBROOK CT       STONE MOU GA      30087        Feb 1 2020   SC
                       DOUGLAS 03843476    CUMMINGS LINDA          SUE        4065   BENT OAK CT         DOUGLASVI LGA     30135        Sep 1 2020   TN
                       DEKALB   08889375   THOMAS      WALTER      ALEXANDER 1501    N HILL PKWY         ATLANTA      GA   30341        Oct 1 2020   CA
                       DOUGLAS 11833071    HINKSON     DOMINIQUE              5261   CLINGMAN CT         DOUGLASVILGA      30135        Mar 1 2020   CT
                       DOUGHERTY05291357   ROLAND      LINDSEY     RAE        2546   ELTON ST            ALBANY       GA   31707        Jun 1 2020   AL
                       DEKALB   08057556   SHAH        MINESH      PRADYUMA N301     HILLCREST AVE       DECATUR      GA   30030        Oct 1 2020   AE
                       DEKALB   10737925   SHAHOORI SUSANNE        ELIZABETH 7       EXECUTIVE P1022     ATLANTA      GA   30329        Sep 1 2020   FL
                       DEKALB   07127808   THOMAS      STETSON     DEON       6543   ALFORD WAY          LITHONIA     GA   30058        Apr 1 2018   MS
                       FAYETTE  01540622   FLEXON      COURTNEY    S          107    KELLSWORTH WAY      TYRONE       GA   30290        Aug 1 2020   SC
                       FANNIN   08919912   GREMILLION RUSSELL      ANTHONY 143       KAELY DR            MINERAL BL UGA    30559-7854   Feb 1 2018   FL
                       FANNIN   08030443   GRIFFIN     MARY        ELIZABETH 923     DRY BRANCH RD       BLUE RIDGE GA     30513        Apr 1 2019   FL
                       FANNIN   10449645   GRIGGS      AMY         CHRISTINE 101     FIRST ST    APT 2   MCCAYSVILLGA      30555        Jul 1 2020   KY
                       DOUGLAS 02027393    LOMAX       SUSAN       ELIZABETH 3975    YEAGER RD           DOUGLASVILGA      30135        Jan 1 2018   NC
                       EARLY    07278050   PETERSEN MARGARET       EVELYN     180    CONFEDERATE NAVAL YAJAKIN        GA   39861-4733   Mar 1 2020   AL
                       FANNIN   12083463   WHITE       LAURA       MAEGAN     25     ORCHARD PL          BLUE RIDGE GA     30513        Oct 1 2020   NC
                       FANNIN   10163072   WHITTAKER LYNN          MARIE      196    JENNIFER LN         MINERAL BLUGA     30559        Dec 1 2019   FL
                       DOUGLAS 08528980    BENJAMIN LAQUICHE                  6549   BROWN ST APT 4I     DOUGLASVILGA      30134        Feb 1 2018   SC
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 399 of 559




                                                                                           Page 198
                                                                                   GA NCOA Out of State


                       DOUGLAS     08620620   LINDSEY   ASHA     KAMILI     5270   PINNACLE POINTE      WINSTON     GA   30187-1960   Jun 1 2018   TN
                       DOUGLAS     08023029   KREIDER   KELLY    NICOLE     2690   ABBY BRKS            DOUGLASVI LGA    30135        Dec 1 2018   AL
                       DOUGLAS     02523950   KREPS     JENNIFER LYNN       6245   QUEENS RD            DOUGLASVILGA     30135-4611   Oct 1 2019   FL
                       DOUGLAS     02989351   KRILLA    BRADLEY  CLAUDE     8420   MOSSYBROOK LN        DOUGLASVILGA     30135-8513   Sep 1 2020   AL
                       DOUGLAS     12049855   LAGO      AMBER    MARIE      2580   SUMMER LAKAPT 4104   LITHIA SPRINGA   30122        Jun 1 2019   LA
                       DOUGLAS     10672467   JONES     THOMAS   ROOSEVELT 3238    BLACKLEY OLD RD      DOUGLASVI LGA    30135        Aug 1 2020   AL
                       EARLY       11170659   MCNEELY BAILEY     JEWEL      433    MEADOWBROAPT B       BLAKELY     GA   39823        Sep 1 2019   AL
                       DOUGLAS     10802338   BEERY     JACKLEEN            5241   HOLLYHOCK RD         DOUGLASVILGA     30135        Oct 1 2020   AL
                       EFFINGHAM   06999388   SANDBERG LINDSAY   HOLACE     3732   STILLWELL CLYO RD    CLYO        GA   31303        Aug 1 2020   MS
                       EFFINGHAM   11083976   SANDERS DAVID                 1215   CAROLINA CV          RINCON      GA   31326        Sep 1 2018   SC
                       FAYETTE     12887659   SILVA     ARIANNA             105    DRUMCLIFF CT         TYRONE      GA   30290        Aug 1 2019   FL
                       FANNIN      00449120   JONES     MICHELLE LEE        37     SUNROCK MTN RD       BLUE RIDGE GA    30513        Dec 1 2018   PA
                       EFFINGHAM   10659729   PEDERSEN JORDAN               125    MELROSE PL           RINCON      GA   31326        Apr 1 2020   IA
                       EMANUEL     00529214   CLIFTON   BRENDA   F          310    MARY ANN S 11B       SWAINSBO R GA    30401        Sep 1 2019   FL
                       EMANUEL     10220197   CLOSE     CONRAD   CALVIN     229    ARDEN DR             SWAINSBOR GA     30401        May 1 2019   IL
                       FAYETTE     12574208   CAWDERY ETHAN      MICHAEL FR 200    ROXBORO CT           FAYETTEVILLGA    30215        Jun 1 2020   VA
                       FAYETTE     11860701   FULTZ     HARRISON            200    CALGARY DR           PEACHTREE GA     30269        Oct 1 2020   TN
                       FAYETTE     08182030   FULTZ     KERRY    ELIZABETH 200     CALGARY DR           PEACHTREE GA     30269        Oct 1 2020   TN
                       FAYETTE     08182032   FULTZ     WILLIAM  DOUGLAS 200       CALGARY DR           PEACHTREE GA     30269        Oct 1 2020   TN
                       FAYETTE     08203685   SEWAK     BRALYN   MARIE      131    SAUTERNE WAY         PEACHTREE GA     30269        Sep 1 2020   NY
                       FAYETTE     06622915   SEWAK     BRIAN    THOMAS     131    SAUTERNE WAY         PEACHTREE GA     30269        Sep 1 2020   NY
                       FAYETTE     00089613   HOWELLS MARION     IRENE      201    CROSSTOWNAPT 1022    PEACHTREE GA     30269        Oct 1 2020   MO
                       FAYETTE     03493550   JONES     JAMES    ALVIN      129    SEA ISLAND DR        PEACHTREE GA     30269        Oct 1 2020   FL
                       FANNIN      12035609   BONANNO JOHL       ANTHONY 6528      HARDSCRABBLE RD      MINERAL BLUGA    30559        Apr 1 2020   TN
                       FAYETTE     10633483   KANIA     ROSLYN   C          206    MEADOW RUN           PEACHTREE GA     30269        Jul 1 2020   OR
                       EFFINGHAM   01088786   THOMPSON GWENDOLYNK           156    OTTER WAY            GUYTON      GA   31312-6929   Aug 1 2019   HI
                       FLOYD       05549618   BAKER     KARYL    DIANE      806    CHARLTON SAPT A      ROME        GA   30165        Oct 1 2020   AL




  Ex. 2 to Petition:
                       FAYETTE     00109904   MCELREATH MICHAEL  SCOTT      301    MORGANS TURN         PEACHTREE GA     30269        Oct 1 2020   FL




Braynard Declaration
                       FLOYD       06021701   VAUGHAN VICTORIA   CLAIRE     13     CANTERBURY PL SW     ROME        GA   30165-8549   May 1 2017   CO
                       FLOYD       00974778   GRIZZARD CAROL     CLARK      23     HORSELEG CREEK RD S WROME        GA   30165-4237   Oct 1 2020   NC
                       FLOYD       08749151   GROGAN    AMBER    ROSE       4544   ALABAMA HWAPT D5     ROME        GA   30165        Jan 1 2020   TN
                       FLOYD       11930844   WELCH     RONALD   DARNELL    609    NIXON AVE SW         ROME        GA   30161        Mar 1 2020   VA
                       FORSYTH     02658280   ANDERSON SHARON    LEE        5950   GRAND VIEW WAY       SUWANEE GA       30024-3419   Oct 1 2020   SC
                       FORSYTH     03202235   ANDERSON TERESA    MARIE      2155   MINDY LN             CUMMING GA       30041        Jul 1 2020   TN
                       FAYETTE     03707744   MERRITT   ANDREA   RENA       115    LINTON HALL HOLW     FAYETTEVILLGA    30214        Aug 1 2020   AL
                       FAYETTE     02588482   MERRITT   MARIAN   BYRD       132    VILLAGE GREEN CIR    TYRONE      GA   30290-1519   Aug 1 2020   VA
                       FAYETTE     05976017   PARKER    SUSAN    MARY       612    WINGSPREAD           PEACHTREE GA     30269        Sep 1 2018   CT
                       FAYETTE     03557837   PARKER    TIMOTHY  JOHN       612    WINGSPREAD           PEACHTREE GA     30269        Sep 1 2018   CT
                       FAYETTE     12418328   METZGER JAMES      EVAN BRIAN 112    SUTTONS CV           PEACHTREE GA     30269        Nov 1 2019   MI
                       FAYETTE     08351500   MICKELSON JOHN     BRADLEY    390    FALCON RIDGE DR      FAYETTEVILLGA    30214-8208   Oct 1 2020   MN
                       FAYETTE     08272601   MICKELSON SHARON   MARIE      390    FALCON RIDGE DR      FAYETTEVILLGA    30214-8208   Oct 1 2020   MN
                       FLOYD       05342784   TODD      DANIEL   GLENN      3      RIDGEPOINTE DR SE    ROME        GA   30161-8474   May 1 2020   AL
                       FAYETTE     08710048   HEGTVEDT CAMILLE   ANN        210    BELLFAIR RUN         FAYETTEVILLGA    30215        Jun 1 2017   VA
                       FAYETTE     08524081   HEGTVEDT HUBERT    CHARLES    210    BELLFAIR RUN         FAYETTEVILLGA    30215        Jun 1 2017   VA
                       FORSYTH     12137751   CAVALIER CHRISTOPHETHOMAS     1800   VALLEY LN            CUMMING GA       30040        Aug 1 2020   OH
                       FORSYTH     10508784   BLAZEK    MARY     VERA       3665   RIVER CLUB DR        CUMMING GA       30041        Oct 1 2020   IN
                       FORSYTH     10503168   BLAZEK    THOMAS   CHARLES    3665   RIVER CLUB DR        CUMMING GA       30041        Oct 1 2020   IN
                       FORSYTH     05719239   COX       PHILIP   LANCE      915    ESTUARY TRL          ALPHARETT AGA    30005        Sep 1 2019   SC
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 400 of 559




                                                                                         Page 199
                                                                                   GA NCOA Out of State


                       FAYETTE    03938303   BUCKNER CHRISTINA              140    HANDSHAKER CT        FAYETTEVIL LGA   30215-7404   Jul 1 2020   FL
                       FAYETTE    03938510   BUCKNER ROBERT       DANIEL    140    HANDSHAKER CT        FAYETTEVILLGA    30215-7404   Jul 1 2020   FL
                       FLOYD      06428401   JACKSON    MICHAEL   SHERMAN 209      SADDLE MOUNTAIN RD SEROME        GA   30161-6831   Feb 1 2020   SC
                       FORSYTH    11592812   FAUTEUX    CONNOR              8030   INVERNESS WAY        DULUTH      GA   30097        Aug 1 2020   FL
                       FORSYTH    10716614   AGUILERA THALIA      CELESTE   6430   NAMON WALLACE DR     CUMMING GA       30028        Sep 1 2020   CO
                       FAYETTE    01708769   LOOSIER    BRENDA    GAIL      2200   SUNRISE CT           PEACHTREE GA     30269-2976   Aug 1 2019   NY
                       FAYETTE    01708770   LOOSIER    JOSEPH    HARRY     2200   SUNRISE CT           PEACHTREE GA     30269-2976   Aug 1 2019   NY
                       FLOYD      00991850   GARRARD ANGELA       J         48     CLUB VIEW DR SE      ROME        GA   30161-4305   Oct 1 2020   AL
                       FLOYD      10985429   GARRETT    ANNA ROSE           9      CYPRESS ST NE        ROME        GA   30161        May 1 2019   NC
                       FLOYD      08712073   GARRETT    GRAHAM    REED      9      CYPRESS ST NE        ROME        GA   30161        May 1 2019   NC
                       FAYETTE    06854158   LOCKLIN    JASMINE             165    STANDING OAK PL      FAYETTEVILLGA    30214        Jun 1 2020   MN
                       FLOYD      10198262   JENKINS    DONNIE    RAY       11     RIDGEFIELD DR SE     SILVER CREEGA    30173        Apr 1 2019   TX
                       FORSYTH    08771493   HADESTY    ALEXIS              7880   TINTERN TRCE         DULUTH      GA   30097        May 1 2018   SC
                       FORSYTH    10806954   HAILES     JONATHAN MICHAEL    6045   SUMMER CIR           DAWSONVILLGA     30534        Apr 1 2019   TX
                       FORSYTH    11315893   HAIR       MEAGAN    ABIGAIL   5775   BEAVER RIDGE DR      CUMMING GA       30040        May 1 2020   MA
                       FORSYTH    05589758   HAIR       MELISSA             5775   BEAVER RIDGE DR      CUMMING GA       30040        May 1 2020   MA
                       FORSYTH    11555579   HESSEY     KEVEN     MITCHELL 1335    ROCKY SHOALS LN      SUWANEE GA       30024        May 1 2020   TX
                       FORSYTH    11583711   HESSEY     STACY     MARIE     1335   ROCKY SHOALS LN      SUWANEE GA       30024        May 1 2020   TX
                       FORSYTH    02805605   JONES      LAURA     CHENEY    8950   BLAKEWOOD CT         GAINESVILLEGA    30506        Jun 1 2019   CO
                       FORSYTH    12615712   JONES      SAMANTHA ANGELLE    3540   OWL BROW CT          CUMMING GA       30028        Sep 1 2020   LA
                       FORSYTH    10891444   IGOE       KEVIN     JEFFREY   4790   PLAINSMAN CIR        CUMMING GA       30028        Oct 1 2020   AL
                       FORSYTH    10392899   JOHNSON KENNETH                5725   CREST OAK WAY        CUMMING GA       30028        Aug 1 2020   SC
                       FORSYTH    11562466   FIELDS     LAUREN    NICOLE    3830   MONTVALE XING        CUMMING GA       30041        Aug 1 2019   AZ
                       FORSYTH    12345315   HOLSING    JANIS     LYNN      2415   WESTLINGTON CIR      CUMMING GA       30040        Oct 1 2020   IL
                       FORSYTH    12345253   HOLSING    THOMAS              2415   WESTLINGTON CIR      CUMMING GA       30040        Oct 1 2020   IL
                       FORSYTH    05697311   HARTIN     AMANDA    HENDERSON4710    LEATHERSTONE WAY     CUMMING GA       30028-3457   Jul 1 2020   AL
                       FORSYTH    05696489   HARTIN     CHARLES   DAVID     4710   LEATHERSTONE WAY     CUMMING GA       30028        Jul 1 2020   AL




  Ex. 2 to Petition:
                       FORSYTH    07573548   GRANT      KATELYNN MARY VALE 2745    CASTEL LN            CUMMING GA       30040        Jul 1 2020   FL




Braynard Declaration
                       FORSYTH    07121155   JOHNSON ARETHA       OCLEVIA   5725   CREST OAK WAY        CUMMING GA       30028-4017   Aug 1 2020   SC
                       FORSYTH    10930525   KIM        CHONG     JA        8030   DERBYSHIRE CT        DULUTH      GA   30097        Jun 1 2019   MD
                       FORSYTH    04219292   O'SULLIVAN REBECCA   DAWN      2760   SPRING DR            CUMMING GA       30041        Sep 1 2019   NC
                       FORSYTH    08703360   NUNN       JAMIE     CROSSNO 4320     ALEX AVE             CUMMING GA       30040-3810   Mar 1 2017   MO
                       FORSYTH    11006109   NUTHIVANA NAVYA SANDHYA MEGHA 4740    SHELBOURNE DR        CUMMING GA       30041        Aug 1 2018   VA
                       FORSYTH    10301424   NZAINGA    HARRISON MUTHAMA 1915      AURELIA DR           CUMMING GA       30041        May 1 2019   CA
                       FULTON     12175639   ALFORD     RACHEL    HUNTER    716    LAKEVIEW AVAPT 4     ATLANTA     GA   30308        Sep 1 2020   PA
                       FULTON     08961356   ALI        FARAH     MAHOMEDAL1080    PEACHTREE UNIT 2115 ATLANTA      GA   30309        Aug 1 2020   TX
                       FULTON     10534296   BALE       PORSHA    RASHEL    3257   VERDANT DRAPT 1412   ATLANTA     GA   30331        Jun 1 2020   MI
                       FULTON     07669468   BALINCE    ANTOINE   J         200    RIVER VISTA UNIT 404 ATLANTA     GA   30339        Jun 1 2018   FL
                       FORSYTH    06758438   SMITH      NEIL      EDWARD    6805   BRYN BROOKE DR       DAWSONVILLGA     30534-4139   Nov 1 2019   LA
                       FORSYTH    03122128   SMITH      SUZANNE   F         4845   TRUMAN MOUNTAIN RD GAINESVILLEGA      30506-3849   Aug 1 2020   FL
                       FORSYTH    06524809   LANE       CATHERINE ANN       2490   FAIRVIEW CT          CUMMING GA       30041        Aug 1 2019   NC
                       FORSYTH    12711836   MATZ       EDEN      ELISABETH 2745   ASTORIA AVE          CUMMING GA       30040        Oct 1 2020   TX
                       FORSYTH    11325253   MATZ       ISABELLE  ROSE      2745   ASTORIA AVE          CUMMING GA       30040        Oct 1 2020   TX
                       FORSYTH    10099493   PURKS      BRENT     KENDALL   3305   HUTCHINSONAPT 17104 CUMMING GA        30040        Aug 1 2020   TX
                       FORSYTH    12545414   PURVES     SARA      ELIZABETH 7055   CORDERY RD           CUMMING GA       30040        Aug 1 2020   SC
                       FORSYTH    08925409   QUATTROCCMONICA      A         3965   RODALITE DR          CUMMING GA       30040        Jun 1 2020   NE
                       FULTON     04215922   BAKER      NYOTA     AYANA     7427   OLD CHAPEL           COLLEGE P AGA    30349        Aug 1 2018   VA
                       FRANKLIN   00204884   WESTBROOKMICHAEL     ROY       2136   FARMERS ACADEMY RD MARTIN        GA   30557        Sep 1 2020   SC
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 401 of 559




                                                                                         Page 200
                                                                                     GA NCOA Out of State


                       FULTON     02473548   ALLEN     GREGORY                240    CHILDS DR NW           ATLANTA    GA   30314        Nov 1 2018   NC
                       FULTON     11978136   ALLEN     GRIFFIN     LUKE       770    ARONSON LAKE CT        ROSWELL GA      30075        Aug 1 2020   AL
                       FULTON     04466865   AKESON    JEFFREY     ALAN       325    AURELIA TRCE           ALPHARETT AGA   30004-4358   Sep 1 2020   FL
                       FULTON     02602875   AKESON    MARGARET    ELLIE      325    AURELIA TRCE           ALPHARETTAGA    30004        Sep 1 2020   FL
                       FULTON     12148891   AKIL      HANNAH      ZURIAT     956    BLUE RIDGE AVE NE      ATLANTA    GA   30306        Oct 1 2020   FL
                       FORSYTH    04496489   SMITH     DAVID       SCOTT      2640   HILLANDALE CIR         CUMMING GA      30041        Sep 1 2018   FL
                       FULTON     10069155   ALBERT    ELYSE       LAUREN     1016   HOWELL MIL APT 2519    ATLANTA    GA   30318        Jun 1 2020   NJ
                       FRANKLIN   02949800   PATTERSON CRAIG       EDWARD     3030   HIGHWAY 17             CANON      GA   30520        Dec 1 2017   MO
                       FRANKLIN   00209058   PHILLIPS  BOBBY       RUDOLPH    2566   SANDY CROSS RD         ROYSTON GA      30662        Apr 1 2020   ND
                       FULTON     12435335   ABSTON    MISTY       KLEIN      349    ALLISON DR NE          ATLANTA    GA   30342        Sep 1 2020   AL
                       FULTON     06715381   BUSCH     ASHLEY      U          310    COTTON FIELD WAY       ALPHARETT AGA   30022-8282   Mar 1 2020   NV
                       FORSYTH    12039561   WALKER    SYDNEY      RUSSHELL   3670   GRANDVIEW MANOR DR     CUMMING GA      30028        Aug 1 2020   TX
                       FORSYTH    10859725   ZEHNER    MARISA      HALEY      2300   GLADSTONE PL           CUMMING GA      30041        Dec 1 2019   FL
                       FULTON     05891080   ANDERSON CURTIS       EDWARD     409    N PARK LN APT # 7301   ALPHARETTAGA    30004        Feb 1 2018   FL
                       FULTON     11426159   BETANCOUR VERONICA               2273   LAVISTA SQ NE          ATLANTA    GA   30324        Oct 1 2020   FL
                       FULTON     10066858   BETHEL    KIMBERLY    DENISE     4201   LEXINGTON FARMS DR     ALPHARETT AGA   30004        Oct 1 2020   AL
                       FULTON     00117368   BENDER    ERIC        J          1866   CAMBRIDGE AVE          ATLANTA    GA   30337-1918   Jul 1 2020   NM
                       FULTON     11206529   BAILEY    TANEISHA    ANTOLIQUE 1155    LAVISTA RD APT 1203    ATLANTA    GA   30324        May 1 2019   VA
                       FULTON     10981488   BAINE     YEAGER      THOMAS     3108   CALIBRE CREEK PKWY     ROSWELL GA      30076        Aug 1 2020   FL
                       FULTON     04204954   BADGETT   WILLIAM     ARTIS      1188   ARBOR PARK LN SW       ATLANTA    GA   30311        Dec 1 2016   FL
                       FULTON     11846285   FOX       KATIE       JUNE       655    HERON RUN CT           ALPHARETTAGA    30004        Jun 1 2020   FL
                       FULTON     11073267   FOX       MICHELLE               841    FREDERICA APT 3        ATLANTA    GA   30306        Jun 1 2017   NY
                       FULTON     10902398   FOX       SYDNEY      ALYSE      220    26TH ST NW APT 1413    ATLANTA    GA   30318        Jun 1 2020   WA
                       FULTON     06774460   DAVIS     DION        SPENCER    593    CONNALLY ST SE         ATLANTA    GA   30312        May 1 2018   FL
                       FULTON     07313714   DAVIS     EMILY       LETIA      762    ELBERT ST SUNIT # A    ATLANTA    GA   30310        Jul 1 2019   CA
                       FULTON     11464861   ARCE      ALVARO                 800    PEACHTREE APT 8204     ATLANTA    GA   30308        Sep 1 2019   AZ
                       FULTON     04134442   BELUE     JEFFERY     SCOTT      1155   LAVISTA RD APT 1242    ATLANTA    GA   30324        Oct 1 2020   AZ




  Ex. 2 to Petition:
                       FULTON     07959441   COHEN     ADAM        RICHARD    985    PONCE DE L UNIT 301    ATLANTA    GA   30306        Aug 1 2020   CO




Braynard Declaration
                       FULTON     05821694   CALLURA   LUISA       MAZZEI     1107   SEABOARD AVE NW        ATLANTA    GA   30318        May 1 2019   CO
                       FULTON     11385007   CAMACHO SHENELLE      SHANYAH    4607   RAVENWOOD LOOP         UNION CITY GA   30291        Feb 1 2020   AL
                       FULTON     12231492   BACK      CHRISTINA   SUNG       215    NORTH AVE APT 4016     ATLANTA    GA   30308        Oct 1 2020   VA
                       FULTON     11990529   BLUMEN    CEILE       10111935   8592   ROSWELL RD# 227        SANDY SPRI GA   30350        Apr 1 2020   AZ
                       FULTON     08879280   BLUMENFELDALIZABETH   J          1055   WILSON GLEN DR         ROSWELL GA      30075-2753   Apr 1 2019   FL
                       FULTON     04197262   BLUMENFELDNANETTE     M          1055   WILSON GLEN DR         ROSWELL GA      30075-2753   Apr 1 2019   FL
                       FULTON     11380290   CULVER    SYDNEY      LEIGH      1203   GROVEHURST DR          ALPHARETT AGA   30022        Aug 1 2018   CA
                       FULTON     11363336   CLACK     JANA        HITCH      144    MORELAND AUNIT 661     ATLANTA    GA   30307        Mar 1 2020   SC
                       FULTON     08305929   BURGESS CANDACE       NICOLE     5695   RADFORD LOOP           FAIRBURN GA     30213        Jul 1 2018   FL
                       FULTON     10639542   BURGESS CLAIRE        MICHELLE 125      SHADOWBROOK DR         ROSWELL GA      30075        Jul 1 2020   SC
                       FULTON     07685708   BROWN     TONI        ELIZABETH 2126    BRIAR GLEN LN SW       ATLANTA    GA   30331        Nov 1 2017   SC
                       FULTON     11755332   BRANDES MATTHEW                  331    3RD ST NE APT 1        ATLANTA    GA   30308        Feb 1 2020   FL
                       FULTON     11363341   CLACK     RANDY       HUGHES     144    MORELAND AUNIT 661     ATLANTA    GA   30307        Mar 1 2020   SC
                       FULTON     02462031   CHEW      FRANK       STEPHENS 7        CAMDEN RD NE           ATLANTA    GA   30309        Oct 1 2020   OR
                       FULTON     02574983   CHEW      MARY        ANNE       7      CAMDEN RD NE           ATLANTA    GA   30309        Oct 1 2020   OR
                       FULTON     10074937   BRUCE     WILLIAM     GERALD     1240   W PEACHTR APT 714      ATLANTA    GA   30308        Jul 1 2020   FL
                       FULTON     06007936   HELMS     HARLEY      SCOTT      1471   SALEM DR               ALPHARETT AGA   30009        Aug 1 2020   SC
                       FULTON     10933269   HELMS     KELLI       SUZANNE EL 1471   SALEM DR               ALPHARETT AGA   30009        Aug 1 2020   SC
                       FULTON     02662270   HELMS     SHARON      HORTON     1471   SALEM DR               ALPHARETTAGA    30009        Aug 1 2020   SC
                       FULTON     12307027   HELMS     TIMOTHY     JAMES      1080   W PEACHTR UNIT 2015    ATLANTA    GA   30309        Mar 1 2020   AL
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 402 of 559




                                                                                           Page 201
                                                                                  GA NCOA Out of State


                       FULTON   10611836   DYKSTRA    NICOLAS   JEREMY    1050    LENOX PAR KAPT 9203   ATLANTA    GA   30319        Sep 1 2020   CO
                       FULTON   10537410   DANIEL     KAYLA     BADIA     2479    GARNET AVE            RIVERDALE GA    30296        Nov 1 2017   FL
                       FULTON   10971584   DANIEL     LAUREN    ELIZABETH 373     CARUSO CT             ATLANTA    GA   30350        Jul 1 2020   IL
                       FULTON   06437045   CORR       MARGARET MILLIES    12525   CRABAPPLE CHASE DR ALPHARETT AGA      30004        Sep 1 2020   SD
                       FULTON   02692985   CRAYTON VERNON       EMMETT    2556    LANCASTER DR          EAST POINT GA   30344        Jan 1 2017   CA
                       FULTON   11977632   DUNLAP     ABIGAIL   PARKS     300     MARTIN LUT APT # 309  ATLANTA    GA   30312        Jul 1 2020   CA
                       FULTON   06866640   FREEDMAN MICHAEL     KINGSLEY 905      JUNIPER ST UNIT 213   ATLANTA    GA   30309        Dec 1 2019   NC
                       FULTON   12485529   FRANKLIN KHARI       AUSTIN    1661    S GORDON ST SW        ATLANTA    GA   30310        Aug 1 2020   PA
                       FULTON   11205193   FRANKLIN MORGAN      ALEXA     200     RENAISSANCAPT 108     ATLANTA    GA   30308        Aug 1 2019   IL
                       FULTON   11063744   CRAWLEY THOMAS                 6200    BAKERS FERAPT # 909   ATLANTA    GA   30331        Jun 1 2017   TX
                       FULTON   07115759   CRAYTON CHRISTINA              4496    RAVENWOOD DR          UNION CITY GA   30291        May 1 2020   TN
                       FULTON   10791933   ELAM       KATHERINE ELIZABETH 9440    MARTIN RD             ROSWELL GA      30076        Mar 1 2019   TX
                       FULTON   10791938   ELAM       MATTHEW BARTLETT 9440       MARTIN RD             ROSWELL GA      30076        Mar 1 2019   TX
                       FULTON   10443643   FARLEY     KATHERINE ELIZABETH 4304    CHASTAIN DR NE        ATLANTA    GA   30342        Mar 1 2018   NY
                       FULTON   12303650   CONKLIN    TAYLER    GRACE     837     PEACHTREE HILLS CIR NEATLANTA    GA   30305        Jun 1 2020   FL
                       FULTON   02501377   GREATHOUSJOYCE       J         331     N COLEMAN RD          ROSWELL GA      30075        May 1 2020   FL
                       FULTON   08054535   HALL       ELIZABETH           8005    MEADOWSWEET TRCE      ROSWELL GA      30076        Sep 1 2020   OR
                       FULTON   07627983   HALL       EMERY     ROSE      8005    MEADOWSWEET TRCE      ROSWELL GA      30076        Sep 1 2020   OR
                       FULTON   08372263   HALL       EMILY     KATE      190     CROFTWOOD CT          DULUTH     GA   30097        Aug 1 2019   FL
                       FULTON   12573287   HALL       IAN       ROGER     3324    PEACHTREE UNIT 2404   ATLANTA    GA   30326        Sep 1 2020   FL
                       FULTON   02507745   HALL       JOHN      DOUGLAS 385       NEWCASTLE DR          ALPHARETT AGA   30009        Mar 1 2020   CO
                       FULTON   08591066   HOWES      RACHEL    MARIE     1265    OAKHAVEN DR           ROSWELL GA      30075        Jul 1 2019   WA
                       FULTON   10743506   HOYLE      EMMA      TEEL      1001    GARDEN VIE APT # 134  ATLANTA    GA   30319        Sep 1 2020   NV
                       FULTON   12331798   DIXON      CHRISTOPHELANIER    1659    MONROE DR APT T7      ATLANTA    GA   30324        Dec 1 2019   MS
                       FULTON   07381459   DIXON      DAVID     CALVERT   2233    PEACHTREE UNIT 1203   ATLANTA    GA   30309        Oct 1 2020   NC
                       FULTON   08463948   DIXON      DEANNA    MICHELLE 1049     GRANT TER APT 5304    ATLANTA    GA   30315        Jul 1 2020   CO
                       FULTON   11662419   DIXON      DEZIREE   IRIS      465     MEMORIAL DUNIT 440    ATLANTA    GA   30312        Jul 1 2020   AL




  Ex. 2 to Petition:
                       FULTON   08548654   GRAF       BRIDGET   ELISE     720     RALPH MCGI UNIT 353   ATLANTA    GA   30312        May 1 2020   SC




Braynard Declaration
                       FULTON   07980118   JONES      CHRISTINA MARIE     836     SAINT CHAR APT L      ATLANTA    GA   30306        Aug 1 2018   CO
                       FULTON   10463774   HALL       CHRISTOPHEALEXANDER 5555    ROSWELL RDAPT P13     ATLANTA    GA   30342        Jul 1 2020   FL
                       FULTON   12222662   HENDERSONLATONYA     M         2470    CHESHIRE B APT 1413   ATLANTA    GA   30324        Jun 1 2020   TX
                       FULTON   08082646   HAUGEN     SARAH     KAY       829     PENN AVE NE           ATLANTA    GA   30308-1522   Aug 1 2020   FL
                       FULTON   11861173   HALEY      MICHAEL   DALE      612     TIMM VALLEYAPT B      ATLANTA    GA   30305        Feb 1 2020   WI
                       FULTON   02830231   HARRIS     VICTORIA  ROCKWELL 4212     AVALON BLVD           ALPHARETT AGA   30009        Sep 1 2020   FL
                       FULTON   10654886   KING       AMY       KATHERINE 137     TYE ST SE             ATLANTA    GA   30316        Mar 1 2020   CO
                       FULTON   11075811   KING       ASHLEY              689     BERNE ST SEAPT B      ATLANTA    GA   30312        Jul 1 2020   MS
                       FULTON   08700739   KING       BENJAMIN CROWDER 1595       LAZY RIVER LN         ATLANTA    GA   30350-3521   Aug 1 2019   CT
                       FULTON   05986321   HERBERT    ROMONA    ELIZABETH 6940    ROSWELL RDUNIT 19A    SANDY SPRI GA   30328        Feb 1 2020   NY
                       FULTON   12171845   JACOBS     BARBARA   JOY       6500    ARIA BLVD APT 566     SANDY SPRI GA   30328        Oct 1 2020   FL
                       FULTON   11543969   HERREN     KAYLA     ELIZABETH 275     LAWRENCE PL           ATLANTA    GA   30349        Oct 1 2020   NC
                       FULTON   11663992   HENRICKS CAROLINE              22      14TH ST NW APT 3705   ATLANTA    GA   30309        Oct 1 2020   FL
                       FULTON   10657842   FIGUEREDO RENE       ANTONIO   6203    JAMESON PASS          ALPHARETT AGA   30022        Sep 1 2020   HI
                       FULTON   10597247   FIGUEROA-D DANIELLA            955     JUNIPER ST UNIT 4026  ATLANTA    GA   30308        May 1 2017   FL
                       FULTON   08495978   FIGURA     ALEXANDER SCOTT     335     WINN PARK CT          ROSWELL GA      30075        Feb 1 2019   NC
                       FULTON   08496685   FILLMON    JOEL                2254    LAVISTA SQ NE         ATLANTA    GA   30324        May 1 2020   NC
                       FULTON   10691764   HENRY      WILLIAM   THOMAS    971     N HIGHLAND APT 3      ATLANTA    GA   30306        Aug 1 2018   NY
                       FULTON   11709245   HENSELDER EMILY      MARGARET 2000     MONROE PL APT 6407    ATLANTA    GA   30324        Apr 1 2020   SC
                       FULTON   07042620   HOLDER     CYNTHIA   E         180     KINGS MILL CT         ROSWELL GA      30075-4971   Oct 1 2020   VA
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 403 of 559




                                                                                        Page 202
                                                                                   GA NCOA Out of State


                       FULTON   08244893   HOLL       TRACY     LYNNE      496     OVERBROOK DR NW       ATLANTA    GA   30318   Jul 1 2019   VA
                       FULTON   02691069   LEWIS      VIRGINIA  TUCKER     2588    LISA DR SW            ATLANTA    GA   30311   Jan 1 2020   PA
                       FULTON   10975573   FENEBERGE AVA        SIMONE     6380    BARWICK LN            DULUTH     GA   30097   Oct 1 2020   CA
                       FULTON   10211188   FENLON     EMILY     EUGENIA    1139    ALTA AVE NE           ATLANTA    GA   30307   Aug 1 2020   KY
                       FULTON   12402392   FLOWE      TAYLOR    ELIZABETH 3227     WATSONS BND           ALPHARETT AGA   30004   Jun 1 2020   NC
                       FULTON   10144544   FLOWERS MALLORY      ELISE      710     PEACHTREE APT 1709    ATLANTA    GA   30308   Aug 1 2017   TX
                       FULTON   05800488   REEVES     GEJUAN    ANTHONY 1717       CENTRA VILLAPT A20    ATLANTA    GA   30311   Feb 1 2020   IN
                       FULTON   10698181   GEORGE     JORDAN    ALEXANDER 3655     HABERSHAMAPT B361     ATLANTA    GA   30305   Aug 1 2020   TN
                       FULTON   08230917   GEORGE     MEGAN     TAYLOR     1011    MANIGAULT ST SE       ATLANTA    GA   30316   Nov 1 2019   NY
                       FULTON   11387760   MCCARTY ERIN         JEAN       755     NORTH AVE APT 2413    ATLANTA    GA   30306   Jul 1 2020   MI
                       FULTON   12498497   MCCASKILL ALYSSA     MACKENZIE 95       8TH ST NW APT 1601    ATLANTA    GA   30308   Aug 1 2020   SC
                       FULTON   12508087   PETERS     TARYN                2521    PIEDMONT R APT 2321   ATLANTA    GA   30324   Sep 1 2020   TX
                       FULTON   06746296   MULLIS     BROOKE    BILLINGSLEY1151    NORTHMOOR CT NW       ATLANTA    GA   30327   Jun 1 2020   AL
                       FULTON   08687447   HUNT       JEREMY    CHRISTIAN 12110    HELLERI HOLW          ALPHARETTAGA    30005   Aug 1 2020   CT
                       FULTON   07809873   MCLEAN     LAKISHA   CHRISTINE 175      15TH ST NE 110        ATLANTA    GA   30309   Aug 1 2020   FL
                       FULTON   06058135   MCLEAN     REGENIA   R          23      FERRY LANDUNIT 2214 ATLANTA      GA   30305   Apr 1 2020   TX
                       FULTON   10560615   MCLENNAN LINDA       DEAL       1704    VILLAGE LN            ROSWELL GA      30075   Jul 1 2020   SC
                       FULTON   10963883   ICHITE     ANDREA    NKENNA     1845    PIEDMONT A APT 451    ATLANTA    GA   30324   Sep 1 2019   FL
                       FULTON   11312319   MEGNA      TYLER     ANTHONY 109        LAUREL CREST ALY      JOHNS CREEGA    30024   Feb 1 2019   NV
                       FULTON   08301878   LESSER     ELLEN     KATHERINE 7980     SPALDING HLS          ATLANTA    GA   30350   Aug 1 2020   TN
                       FULTON   06861627   MULLIGAN KATHLEEN ALICE         222     14TH ST NE APT 204    ATLANTA    GA   30309   Mar 1 2019   AR
                       FULTON   04269556   MULLINAX DANIELLE    RENEE      180     JACKSON ST APT 3207   ATLANTA    GA   30312   Sep 1 2019   SC
                       FULTON   10848627   MULLINGS NADINE      MARSHA     13053   REGION TRCE           ALPHARETT AGA   30004   Jul 1 2020   FL
                       FULTON   07715627   MULLINS    NICHOLAS ANDREW      1616    PIEDMONT A APT S2     ATLANTA    GA   30324   May 1 2019   SC
                       FULTON   07905153   LORD       JUNE      MICHELLE 12380     PRESERVE LN           ALPHARETT AGA   30005   Nov 1 2019   NY
                       FULTON   11654011   LORD       ROBERT    MICHAEL    3201    DOWNWOODAPT 1303      ATLANTA    GA   30327   Jul 1 2020   VA
                       FULTON   10173340   MEHTA      AJEET     SINGH      923     PEACHTREE UNIT 839    ATLANTA    GA   30309   Sep 1 2020   IL




  Ex. 2 to Petition:
                       FULTON   12233909   MEHTA      ANISHI               470     16TH ST NW APT # 1027 ATLANTA    GA   30363   Jul 1 2020   TX




Braynard Declaration
                       FULTON   08935786   MEIERSTEIN COLE                 2108    DREW DR NW            ATLANTA    GA   30318   Aug 1 2020   TN
                       FULTON   12515347   LOPEZ      ANTHONY JAY          6581    MAID MARION CLOSE     ALPHARETT AGA   30005   Nov 1 2019   VA
                       FULTON   08512822   MIMNAUGH DANIEL      RYAN       2400    PARKLAND DUNIT 416    ATLANTA    GA   30324   May 1 2018   CO
                       FULTON   12116292   GETZ       ERIC      WILLIAM    921     MYRTLE ST NAPT 102    ATLANTA    GA   30309   May 1 2020   CA
                       FULTON   08883766   GHAFARIAN ARMAN                 5650    COMMONS LN            JOHNS CREEGA    30005   Jul 1 2020   MA
                       FULTON   11987346   MORRIS     BELA      YOUNG      170     BOULEVARD APT A216    ATLANTA    GA   30312   Nov 1 2019   NY
                       FULTON   08160199   LOWE       ELIZABETH CATRON     1075    PEACHTREE UNIT A414 ATLANTA      GA   30309   Mar 1 2020   SC
                       FULTON   06051751   SHELTON    BIANCA    LYNETTE    203     ARRAN PT              FAIRBURN GA     30213   May 1 2019   CA
                       FULTON   11708361   SHELTON    DIANA     CHRISTINE 3057     N PHARR CT APT H3     ATLANTA    GA   30305   Oct 1 2020   SC
                       FULTON   08561521   PIERRE-AUG CHRISTOPHER          5380    STONE COVE DR SW      ATLANTA    GA   30331   Jan 1 2018   AL
                       FULTON   12369198   ROSPOND JOSHUA       SCOTT      3464    ROXBORO R UNIT 1005 ATLANTA      GA   30326   Oct 1 2020   CO
                       FULTON   12369197   ROSPOND MIRANDA      LEIGH      3464    ROXBORO R UNIT 1005 ATLANTA      GA   30326   Oct 1 2020   CO
                       FULTON   06910838   ROSS       ADAM      SCOTT      2344    HURST DR NE           ATLANTA    GA   30305   Feb 1 2020   AZ
                       FULTON   11399547   ROSS       AMANDA    R          641     NORTH AVE APT 3005    ATLANTA    GA   30308   Jul 1 2020   IL
                       FULTON   03117311   HYDE       DEBORAH SPIVEY       5595    CROSS GATE DR NW      ATLANTA    GA   30327   Oct 1 2020   FL
                       FULTON   03155479   HYDE       WILLIAM   CLARENCE 5595      CROSS GATE DR NW      ATLANTA    GA   30327   Oct 1 2020   FL
                       FULTON   05084554   NEWMAN     PATRICIA             1560    REEL LAKE DR SW       ATLANTA    GA   30331   Oct 1 2019   TN
                       FULTON   08479380   JUAREZ     KRISTIN   DANIELLE   972     DEKALB AVE APT 205    ATLANTA    GA   30307   Jun 1 2017   CA
                       FULTON   10337040   RAYMOND MICHELLE GRACE          4065    MERRIWEATHER WOODS ALPHARETT AGA      30022   Dec 1 2017   CA
                       FULTON   10637120   RUSS       WILLIAM   LAWRENCE 77        E ANDREWS UNIT 407    ATLANTA    GA   30305   Aug 1 2020   NC
                                                                                                                                                   Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 404 of 559




                                                                                         Page 203
                                                                                 GA NCOA Out of State


                       FULTON   11885351   MICHELS   EMILY     LISLE     608     RALPH MCG I UNIT 424 ATLANTA     GA   30312        May 1 2020   CA
                       GLYNN    12123305   POSTON    CHRISTY   ANN       312     WAGES RD             BRUNSWICK GA     31520        Jul 1 2020   MI
                       GLYNN    08145202   POWELL    ANNA      LEIGH     101     TROON                ST SIMONS I GA   31522        Aug 1 2020   VA
                       GLYNN    01125749   POWELL    CARRIE    ANN MARIE 2441    CATE ST              BRUNSWICK GA     31520        Jun 1 2020   NH
                       FULTON   04910782   MOORE     LESLIE    NICOLE    1150    ASTOR AVE SUNIT 2415 ATLANTA     GA   30310        Mar 1 2018   IL
                       FULTON   11963092   SARKAR    SUPRIYA             1075    PEACHTREE UNIT A401 ATLANTA      GA   30309        Jul 1 2020   MD
                       FULTON   07011008   SARMENTO ARI        ANTONIO   206     11TH ST NE APT 202   ATLANTA     GA   30309        Dec 1 2019   NE
                       FULTON   12147573   REY       SISSI     BEATRIZ   131     PONCE DE L APT 441   ATLANTA     GA   30308        Sep 1 2020   TX
                       FULTON   11990789   SAUNDERS ALENA                547     ATLANTA AV UNIT # 1  ATLANTA     GA   30315        Aug 1 2019   NY
                       FULTON   08088127   SAUNDERS AMY                  130     FERNHILL CT          ROSWELL GA       30075        May 1 2020   NJ
                       FULTON   11458968   ROBINSON PHELINA    SHEDEAN   5205    BOLTON PARK PL       ATLANTA     GA   30318        Jun 1 2018   NY
                       GRADY    05931635   LIGOURI   LORENE    DELIA     1390    LAKE JENNA DR        CAIRO       GA   39828        Nov 1 2018   PR
                       GRADY    11730855   MALMSTROMMATTHEW THOMAS       785     1ST ST NW            CAIRO       GA   39828        Nov 1 2018   SC
                       FULTON   10781995   STECKBAUE SHELBY    RAE       1709    LIBERTY PKWY NW      ATLANTA     GA   30318        Oct 1 2020   CO
                       FULTON   05145577   SKAHEN    P         DANIEL    1590    N MORNINGSIDE DR NE ATLANTA      GA   30306-3261   Oct 1 2020   MA
                       FULTON   10607898   SKARVAN   DARRELL   GLEN      312     JASMINE PKWY         ROSWELL GA       30022        Oct 1 2020   AR
                       FULTON   10443416   SKELTON   JOSEPH    ANTHONY 675       PONCE DE L W331      ATLANTA     GA   30308        Oct 1 2019   DC
                       FULTON   08524302   ROGERS    DEBORA    LYNN      20      10TH ST NW UNIT 1104 ATLANTA     GA   30309-3868   Mar 1 2019   VA
                       FULTON   07324511   ROGERS    ERICA     FRANCES   4720    TOWANDA CIR          ATLANTA     GA   30349        Aug 1 2020   FL
                       FULTON   06933971   ROGERS    HEATHER   KATHLEEN 130      OCEE VIEW CT         ALPHARETT AGA    30022-6601   Jun 1 2020   FL
                       FULTON   11710569   ROGERS    JAMES               1230    WELLINGTON PL        ALPHARETTAGA     30009        Oct 1 2019   IL
                       FULTON   11052428   SEYE      MOUHAMET            125     GLENLAKE WAY         ATLANTA     GA   30349        Aug 1 2017   UT
                       FULTON   06562188   SEYE      MURIEL    SHERWOOD 125      GLENLAKE WAY         ATLANTA     GA   30349        Aug 1 2017   UT
                       FULTON   05285515   SEYMOUR JEREMY      L         810     BARRINGTON WAY       ROSWELL GA       30076-2329   May 1 2020   TN
                       FULTON   03182914   SEYMOUR SALLY       S         6812    GLENRIDGE UNIT # G   ATLANTA     GA   30328        Oct 1 2020   FL
                       FULTON   08700133   ROBINSON ZACHARY              325     WENTWORTH DOWNS CT DULUTH        GA   30097        Jun 1 2020   ME
                       FULTON   08566870   STATHAM   RICHARD             1700    STANTON RDAPT C22    ATLANTA     GA   30311        Sep 1 2019   NJ




  Ex. 2 to Petition:
                       FULTON   06234599   SMITH     DAWN      FRANCES   6322    OLMADISON PL         COLLEGE PAGA     30349        Oct 1 2019   AZ




Braynard Declaration
                       FULTON   10769621   SAVINKINA ALEXANDRA           1845    MONROE DR APT 1      ATLANTA     GA   30324        May 1 2019   MA
                       FULTON   02566322   ROBERTSONLEESA      MARIE     12430   STEVENS CREEK DR     JOHNS CRE EGA    30005        Oct 1 2020   FL
                       FULTON   07392621   RHODE     LARRY     EDWARD    985     CREW ST SW           ATLANTA     GA   30315-1730   May 1 2020   TN
                       FULTON   12873769   ROJAS     RICK                675     PONCE DE L W430      ATLANTA     GA   30308        Oct 1 2020   TN
                       FULTON   11754190   ROLAND    BENJAMIN ISAAC      1160    HIDDEN POND LN       ROSWELL GA       30075        Oct 1 2020   NC
                       FULTON   12163556   ROLAND    ELISABETH           1160    HIDDEN POND LN       ROSWELL GA       30075        Oct 1 2020   NC
                       FULTON   05742251   ROLAND    KRISTEN   SARGINSON 675     PONCE DE L UNIT E803 ATLANTA     GA   30308        Aug 1 2020   ME
                       FULTON   07045211   ROLAND    RICKY               20      PINE CANYO UNIT 4    ATLANTA     GA   30331-2864   Oct 1 2018   LA
                       FULTON   07825370   SMITH     WINNIE    LYNN      515     MOUNT WASHINGTON LN ALPHARETT AGA     30022        Oct 1 2020   FL
                       FULTON   11210009   TOWNSEND AMBER                600     GARSON DR APT 10305 ATLANTA      GA   30324        Jun 1 2019   CA
                       FULTON   05100356   WHITTINGTOCARYL     EMERSON 410       PRESTWICK CT         ALPHARETT AGA    30005        Sep 1 2017   TX
                       FULTON   07572411   WHITTINGTOKEVIN               1302    E FORREST AVE        EAST POINT GA    30344        Nov 1 2018   DC
                       FULTON   02705312   WICK      WARREN    WELLINGTON5420    NEW WELLINGTON CLOS EATLANTA     GA   30327        May 1 2020   NC
                       FULTON   11359352   SMITH     WALTER    HIRAM     2230    BRITLEY TER          COLLEGE PAGA     30349        Jan 1 2018   MD
                       FULTON   11172441   WILLIAMS  REBECCA   ERIN      235     PHARR RD N APT 2327  ATLANTA     GA   30305        Sep 1 2020   MD
                       FULTON   12139367   WILLIAMS  RICKY               1659    MONROE DR APT R11    ATLANTA     GA   30324        May 1 2020   AL
                       FULTON   07167678   WILLIAMS  ROBERT    WAYNE     1420    DUPONT COMMONS CIR NATLANTA      GA   30318        Oct 1 2020   FL
                       GILMER   10064827   PANKEY    CAROLYN   LOIS      337     BURGESS RD           ELLIJAY     GA   30540        Sep 1 2020   CA
                       FULTON   04539517   YELLUMAHA SAILESH             1410    TAMARACK WAY         ALPHARETTAGA     30005-3719   Dec 1 2019   CA
                       FULTON   07487295   YELLUMAHA SANGEETA            1410    TAMARACK WAY         ALPHARETTAGA     30005-3719   Dec 1 2019   CA
                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 405 of 559




                                                                                       Page 204
                                                                                   GA NCOA Out of State


                       FULTON     08508436   WANZER    MARTI     SHEA      4360    GARMON RD NW             ATLANTA    GA   30327        Apr 1 2019   FL
                       FULTON     12780943   YANCEY    ERIKA     JORDAN    2529    CARMEL WAY               ALPHARETT AGA   30009        Oct 1 2020   VA
                       FULTON     04692759   YANCY     SEAN      FRANCIS   13282   MARRYWOOD DR             ALPHARETTAGA    30004        Jun 1 2020   NY
                       FULTON     11742991   YANG      AMY                 6216    ALEXANDER CIR NE         ATLANTA    GA   30326        Jun 1 2019   IN
                       FULTON     11052419   SWIFT     JENNIFER NICOLE     1432    CLERMONT AVE             EAST POINT GA   30344        Apr 1 2018   TN
                       GWINNETT   12770938   AZOGU     JANE      EFURU     983     HUNTSMAN TRCE            LAWRENCEVGA     30045        Oct 1 2020   CA
                       FULTON     11316586   TANZEEM   HAMZA               1070    GRAYSTONE XING           ALPHARETTAGA    30005        Jan 1 2019   IN
                       FULTON     08436406   YAGER     JOSHUA    WILLIAM   1400    KNOB HILL CT SE          ATLANTA    GA   30316        Dec 1 2019   NC
                       GREENE     08184737   WEGLEWSKI DONNA     MARIE     1191    MAPLE RIDGE WAY WAY      GREENSBORGA     30642        Sep 1 2020   AZ
                       GREENE     08184736   WEGLEWSKI THOMAS    GREGORY 1191      MAPLE RIDGE WAY WAY      GREENSBORGA     30642        Sep 1 2020   AZ
                       FULTON     12483347   WASHINGTO HAZARIA   SHANTA    3755    REDWINE R DAPT 10103     EAST POINT GA   30344        Jan 1 2020   IL
                       FULTON     10348344   ZAYTSEVA ANNA                 850     PIEDMONT A APT # 3314    ATLANTA    GA   30308        Nov 1 2017   TN
                       GWINNETT   10143861   BARRY     KATHARINE MICHELLE 2010     PARSONS TRL              DULUTH     GA   30097        Mar 1 2020   TX
                       GRADY      12316628   PATTERSON MATTHEW BLAIKE      465     LINDA BLAIR DR           CAIRO      GA   39828        Oct 1 2020   FL
                       FULTON     05981311   STRAUSS   THOMAS    ANTHONY 787       BONAVENTURE AVE NE       ATLANTA    GA   30306-4129   Oct 1 2020   MO
                       FULTON     12131757   ZHANG     NAI       CHUN      3150    ROSWELL RDAPT 2010       ATLANTA    GA   30342        Mar 1 2020   KS
                       FULTON     11328245   WELLMER KRISTIN               170     BOULEVARD APT C114       ATLANTA    GA   30312        Sep 1 2019   CA
                       FULTON     07063884   WELLS     DEIDRA    NICOLE    502     PRYOR ST SW UNIT 228     ATLANTA    GA   30312        Jul 1 2020   MD
                       FULTON     10692720   ZANDER    JENA                25      TERMINUS P UNIT # 3519   ATLANTA    GA   30305        Nov 1 2016   OR
                       FULTON     03613989   STEWART TERESA      LEE       180     BARRINGTON DR E          ROSWELL GA      30076        Oct 1 2020   FL
                       FULTON     11991910   STRAHAN   AUDREY    LOUISE    1143    GRACEWOO APT A           ATLANTA    GA   30316        Jul 1 2020   MN
                       FULTON     08679198   ZAGNONI   ARIANNA   GRACE     298     BUCKHEAD A#S1002         ATLANTA    GA   30305        Jan 1 2019   CA
                       FULTON     10092458   ZAJICEK   GEOFFREY            625     MOUNT VICTORIA PL        ALPHARETT AGA   30022        Aug 1 2020   TN
                       GLYNN      10840448   COPELAND CHRISTOPHEDESEAN     1702    H ST                     BRUNSWICK GA    31520        Jul 1 2019   CO
                       GWINNETT   00102373   ADAMS     JANE      HINSHAW   1012    LITTLE DARBY LN          SUWANEE GA      30024        Jun 1 2020   NC
                       FULTON     10404261   VENABLE   TIMOTHY   LELAND    55      PHARR RD N APT F206      ATLANTA    GA   30305        Mar 1 2020   TN
                       FULTON     02380340   TEASLEY   BARBARA   LAYNETTE 2510     SPRINGDALE RD SW         ATLANTA    GA   30315-7112   Oct 1 2017   NC




  Ex. 2 to Petition:
                       FULTON     03197232   WILLIS    KIMBERLY LATONYA    40      PEACHTREE APT 2336       ATLANTA    GA   30309        Jun 1 2019   IL




Braynard Declaration
                       GWINNETT   02366309   ADAMS     ANDREW    ANTHONY 1012      LITTLE DARBY LN          SUWANEE GA      30024        Jun 1 2020   NC
                       GWINNETT   12816656   ADAMS     ARNOLD              2532    TRILLIUM VIEW DR         GRAYSON GA      30017        Mar 1 2019   MS
                       GORDON     00382421   KAUFFMAN HEATHER    MORGAN    369     SADDLEBROOK DR SE        CALHOUN GA      30701        Sep 1 2020   TN
                       GORDON     00382609   KAUFFMAN JOSEPH     FRAISER   369     SADDLEBROOK DR SE        CALHOUN GA      30701        Sep 1 2020   TN
                       FULTON     10613869   VEKSLER   SARAH     EVANS     220     26TH ST NW APT 2411      ATLANTA    GA   30309        Feb 1 2020   CO
                       FULTON     11204515   VELD      RACHEL    LYNN      2855    PEACHTREE APT 319        ATLANTA    GA   30305        Oct 1 2020   AL
                       FULTON     12179251   TEDESCO   ANTHONY ROBERT      6005    STATE BRIDGAPT 437       DULUTH     GA   30097        Sep 1 2019   NJ
                       FULTON     12173193   TEDLA     MOGOS     AFEWORKI 2626     PEACHTREE UNIT 1802      ATLANTA    GA   30305        Sep 1 2019   AZ
                       FULTON     02598141   VIVORI    MARC      DENNIS    10745   WILLOW MEADOW CIR        ALPHARETT AGA   30022        Jan 1 2019   VA
                       FULTON     11871293   WILLIAMS  DIAMOND   CAMILLE   3200    LENOX RD N APT D211      ATLANTA    GA   30324        May 1 2018   NC
                       GWINNETT   11166943   BERRY     MELISSA   MARIE     2275    COPPER TRAIL LN          BUFORD     GA   30519        Mar 1 2017   MO
                       GWINNETT   08499081   BERRY     TIANA     RAYCHELLE 2584    HEWATT RD                SNELLVILLE GA   30039        May 1 2020   DC
                       GWINNETT   07363095   ACUFF     PHILLIP   MARTIN    730     SUMMERSTONE LN           LAWRENCEVGA     30044-5493   Oct 1 2020   NC
                       GWINNETT   07553480   ACUFF     RHONDA    PICKERING 730     SUMMERSTONE LN           LAWRENCEVGA     30044-5493   Oct 1 2020   NC
                       GWINNETT   12047743   AKINYEMI  EUNICE    OLUWATOSIN12103   HOLLAND PL               LAWRENCEVGA     30043        Sep 1 2020   WA
                       FULTON     05232171   TRUEBLOOD ELLEN     LOUISE    4008    MEADOW GLEN WAY          FAIRBURN GA     30213-4285   Jun 1 2018   AZ
                       GWINNETT   10346330   DUDLEY    THOMIAH             1695    GRAVES RD APT 1324       NORCROSS GA     30093        Aug 1 2019   MA
                       GWINNETT   11099773   DUGGAL    NATASHA             3244    ISLEWORTH TRCE           DULUTH     GA   30097        Jun 1 2019   VA
                       GWINNETT   12347098   CORNETT   JAMES     ARTHUR    2610    SIMPSON MILL CT          DULUTH     GA   30096        Jan 1 2020   KY
                       GWINNETT   10794720   BOONE     KYLE      NATHANIEL 1004    CREEDMOORUNIT 3403       LAWRENCEVGA     30045        Aug 1 2020   MI
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 406 of 559




                                                                                          Page 205
                                                                                     GA NCOA Out of State


                       GWINNETT   11564887   CHAUDHARYABHIJEET                145    WINNCASTLE DR          LAWRENCE VGA    30044        Oct 1 2018   SC
                       GWINNETT   10798056   BRADLEY    ANNA        MARIE     4915   N LEE ST               BUFORD     GA   30518        Jun 1 2020   OR
                       GWINNETT   10311043   BAILEY     DORIS       BEATRIZ   1364   GREAT OAKS CT          LAWRENCEVGA     30045        Jul 1 2018   NY
                       GREENE     04740153   DINGEE     JOSEPHINE   R         2051   PINE GROVE RD          GREENSBORGA     30642-5241   Oct 1 2020   NC
                       GREENE     04740151   DINGEE     MICHAEL     STUART    2051   PINE GROVE RD          GREENSBORGA     30642-5241   Oct 1 2020   NC
                       GREENE     10535182   DOUZUK     MICHAEL     PAUL      1030   SWORD HILT RD          GREENSBORGA     30642        Sep 1 2019   AL
                       GWINNETT   12047049   CECIL      VICTORIA    BREEANNA  1525   LAUREL CROAPT 1036     BUFORD     GA   30519        May 1 2020   IL
                       GWINNETT   12864660   BRADLEY    GREGORY     EDWARD    2275   FRIARS GATE DR         LAWRENCEVGA     30043        Dec 1 2018   PA
                       GWINNETT   11407409   DAVIS      LAKISHA     ANTOINE   1120   COURT DR APT S         DULUTH     GA   30096        Mar 1 2019   FL
                       GWINNETT   11343499   CONDE      JAMES       MARK      3752   MEMPHIS DR             SUWANEE GA      30024        Oct 1 2020   NC
                       GWINNETT   02777849   CONDE      KAREN       GAIL      3752   MEMPHIS DR             SUWANEE GA      30024        Oct 1 2020   NC
                       GWINNETT   07656499   CONEAL     TERELYA     JULNELLE  407    DUNAGAN CHASE DR       LAWRENCEVGA     30045        May 1 2020   MI
                       GWINNETT   05505584   CONERLY CLYDE          LEROY     1102   SUMMERCHASE DR         DULUTH     GA   30096        Aug 1 2020   MS
                       GWINNETT   05217492   CONERLY STEPHANIE      ANICE     1102   SUMMERCHASE DR         DULUTH     GA   30096        Aug 1 2020   MS
                       GWINNETT   08043735   CASON      DESIRAE     SYMONE    1415   POUNDS RD APT 20       LILBURN    GA   30047        Aug 1 2020   AL
                       GWINNETT   10689742   BUSBY LIGHTLAVETTA     JANICE    202    AUGUST WEST WAY        LAWRENCE VGA    30046        Oct 1 2020   SC
                       GWINNETT   02884541   COLLINS    TERRY       ELLINGTON 3785   CREEKVIEW RIDGE DR     BUFORD     GA   30518        Aug 1 2020   CA
                       GWINNETT   08583929   DAVIS      MARSHA      LORRAINE  3667   RAINBOW CIR            SNELLVILLE GA   30039        May 1 2017   VA
                       GWINNETT   01850420   CROMARTIE ANDREA       SIMMONS   5702   SINGLEBRIAR CT         NORCROSS GA     30093        Nov 1 2016   FL
                       GWINNETT   05804609   DODDS      DOLORES     ELAINE    5600   SUGARLOAF APT 415      LAWRENCEVGA     30043        Jun 1 2020   MI
                       GWINNETT   11727059   COLLETT    JOSHUA                1635   PIRKLE RD APT 903      NORCROSS GA     30093        Dec 1 2018   TX
                       GWINNETT   05985875   COLLIER    BRANDON     DANA      5475   FORT FISHER WAY        PEACHTREE GA    30092        May 1 2020   TX
                       GWINNETT   04045081   COLLIER    CRYSTAL     PRISCILLA 5475   FORT FISHER WAY        PEACHTREE GA    30092        May 1 2020   TX
                       GWINNETT   10669168   CASHMAN RYAN           VAUGHN    2109   SUMMERCHASE DR         DULUTH     GA   30096        Mar 1 2020   FL
                       GWINNETT   10694334   CAPERS     LIONEL      PRESTON   1100   INDIAN TRAILAPT 1723   NORCROSS GA     30093        Feb 1 2018   FL
                       GWINNETT   08025244   GRINSTEAD CHERI                  4981   BAINBRIDGE CT SW       LILBURN    GA   30047        Aug 1 2020   TX
                       GWINNETT   12093871   CARDONA MONIQUE                  1331   ASHBURY PARK DR        HOSCHTON GA     30548        Feb 1 2020   FL




  Ex. 2 to Petition:
                       GWINNETT   10621236   DINSMORE BROOKE        TAYLOR    2680   SUGARLOAF CLUB DR      DULUTH     GA   30097        Sep 1 2019   CA




Braynard Declaration
                       GWINNETT   11053015   DINSMORE DREW          BRADFORD 2680    SUGARLOAF CLUB DR      DULUTH     GA   30097        Sep 1 2019   CA
                       GWINNETT   10648495   DINSMORE MADISON                 2680   SUGARLOAF CLUB DR      DULUTH     GA   30097        Sep 1 2019   CA
                       GWINNETT   08857437   DISHMEY GA VIVIANA               3761   ELMSIDE VIL APT B      PEACHTREE GA    30092        Jul 1 2020   VA
                       GWINNETT   10202487   DENNISON PATRICIA      JANE      928    CEDAR FALLS CT SW      LILBURN    GA   30047        Aug 1 2019   FL
                       GWINNETT   06516720   DUNN       BEVERLY     KIMBALL   5435   AZALEA CREST LN        SUGAR HILL GA   30518        Sep 1 2020   FL
                       GWINNETT   11581426   DOUTHIT    DAIRIC      MONTREL 287      E CROGAN S APT 1223    LAWRENCEVGA     30046        Oct 1 2018   AL
                       GWINNETT   06504206   DOVER      SHERRY      MARIE     455    SPRINGBOTTOM CT        LAWRENCEVGA     30046        Oct 1 2020   MS
                       GWINNETT   10708380   DOWDY      MARK        ANDREW    3601   TRAVELERS CT           SNELLVILLE GA   30039        Dec 1 2019   NC
                       GWINNETT   06723599   FRANK      MACK        IRVIN     2011   AMBER DAWN WAY         LAWRENCEVGA     30043        Jun 1 2020   LA
                       GWINNETT   06917668   GROSSETT-HMICHELLE     M         1724   CRITTENDEN LN          LAWRENCE VGA    30043-3280   May 1 2019   CO
                       GWINNETT   08354008   EWING      PETER       JEROME    1133   HAWTHORN LN            GRAYSON GA      30017        Sep 1 2020   MI
                       GWINNETT   06810067   FINKEN     SAMUEL      HERBERT   3302   CONNEMARA TRCE         LAWRENCEVGA     30044        Feb 1 2020   NJ
                       GWINNETT   10699039   FINLEY     CANDICE     NICOLE    2910   BUFORD DR APT 1005     BUFORD     GA   30519        Feb 1 2017   TX
                       GWINNETT   06358295   FRADY      GREGORY     DOYLE     740    WINSTON DR             LAWRENCEVGA     30044-5787   Jun 1 2020   FL
                       GWINNETT   10058324   GORANSON TODD          DANIEL    6291   MOUNTAIN RIDGE CIR     SUGAR HILL GA   30518        Apr 1 2019   CA
                       GWINNETT   07593740   MOORE      EBONY       NICOLE    606    CLUB LAKES PKWY        LAWRENCEVGA     30044-2409   Aug 1 2017   PA
                       GWINNETT   12048415   GU         AH SAR                307    THORNCREST CT          TUCKER     GA   30084        Oct 1 2020   MN
                       GWINNETT   05708401   HARLEQUIN REUBEN       CLEVELAND 2669   CRYSTAL LN             LAWRENCEVGA     30044        Aug 1 2020   WA
                       GWINNETT   08606618   HOBBS      CHENEKA               2693   MAYFIELD CT            LAWRENCEVGA     30043        Sep 1 2017   AL
                       GWINNETT   02722978   MANNING    BARBARA     H         562    ANTLER LN              SUWANEE GA      30024        Oct 1 2020   NC
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 407 of 559




                                                                                           Page 206
                                                                                      GA NCOA Out of State


                       GWINNETT   05101006   MANNING   BRANDY      JERROD      6824   MIMOSA CIR            TUCKER     GA   30084        Jun 1 2020   VA
                       GWINNETT   10037483   HASAN     KHADIJAH    ALIYAH      1525   GRAYSON H WAPT 215    GRAYSON GA      30017        May 1 2020   IN
                       GWINNETT   02767279   HERBERT   KAREN       ANN         1998   COMMONWEALTH WAY      GRAYSON GA      30017-1744   Aug 1 2020   FL
                       GWINNETT   10733724   GUOBADIA EFOSA        LAWRICK     3214   GREENWOOD OAK DR      NORCROSS GA     30092        Jul 1 2018   NY
                       GWINNETT   10615264   GUPTE     SHUBHAM     MILIND      1824   HEWATT RD SW          LILBURN    GA   30047        Oct 1 2020   VA
                       GWINNETT   02731304   HILL      ELEANOR     STOREY      4063   PINEWOOD TER NW       LILBURN    GA   30047-2630   Sep 1 2020   PA
                       GWINNETT   12700834   HILAIRE   ANDRE       BENOIT      523    GROVE FIELD CT        SUWANEE GA      30024        Oct 1 2020   FL
                       GWINNETT   05790186   JACKSON   CHRYSTAL    LASHAWN     586    SUWANEE EAST DR       LAWRENCEVGA     30043        Oct 1 2018   SC
                       GWINNETT   05384431   HOLZWORTHKARA         KISSEL      705    AMBUR COVE WAY        LAWRENCE VGA    30043        Sep 1 2020   FL
                       GWINNETT   02855159   HOLZWORTHRANDAL       A           705    AMBUR COVE WAY        LAWRENCE VGA    30043-6651   Sep 1 2020   FL
                       GWINNETT   10157190   KIRBY     WILLIAM                 2750   OAK MEADOW DR         SNELLVILLE GA   30078        Aug 1 2020   FL
                       GWINNETT   05425437   KIRKLAND LESLIE       JOAN        1400   COMMONWEALTH LN       GRAYSON GA      30017-1747   Oct 1 2020   IL
                       GWINNETT   10490861   MOORE     LARRY                   6534   BLUE WATER DR         BUFORD     GA   30518        Dec 1 2019   NC
                       GWINNETT   10478028   MOORE     MARISSA     FEDORCHA    6534   BLUE WATER DR         BUFORD     GA   30518        Dec 1 2019   NC
                       GWINNETT   04715188   LEONARD   LAJUAN      QUINTELL    1300   CASTLE ROYALE CT      LAWRENCEVGA     30043        May 1 2020   FL
                       GWINNETT   11528709   LESHORE-GUWANDA       FAYE        900    LEGACY PARAPT 738     LAWRENCEVGA     30043        May 1 2019   MI
                       GWINNETT   05659670   MACK      CHRISTIE    YVONNE      625    RIVER OVERLOOK DR     LAWRENCEVGA     30043        Sep 1 2019   CA
                       GWINNETT   12658574   MADISON   TYAUMBA     LAMONICA    635    MCCART RD             LAWRENCEVGA     30045        Jul 1 2020   OK
                       GWINNETT   02875373   KLOIBER   MICHELLE    LYNN        461    JOHANNAH PL SW        LILBURN    GA   30047        Oct 1 2019   SC
                       GWINNETT   11344664   KNAZEK    KATHERINE   E           4592   CAMPENILLE CT         SUWANEE GA      30024        Dec 1 2019   FL
                       GWINNETT   07138917   JOHNSON ROSALIND      FREDERICK   6247   GREEN HILL A          NORCROSS GA     30093-3779   Jan 1 2019   AZ
                       GWINNETT   08466759   SCHAFFER JACOB        RYAN        2740   AUTUMN BLUFF WAY      LAWRENCEVGA     30044        Jul 1 2019   MD
                       GWINNETT   02022006   LEASE     STEVEN      REX         400    BUFORD HW APT 1406    SUWANEE GA      30024        Mar 1 2020   UT
                       GWINNETT   12658558   LEATH     EDGAR       VINCENT     4255   SMOKECREELOT 20A      SNELLVILLE GA   30039        Jul 1 2020   OH
                       GWINNETT   10670992   NGUYEN    VINA                    70     SERENITY PT           LAWRENCEVGA     30046        Sep 1 2018   TN
                       GWINNETT   08711301   NIELSEN   ERIK                    1058   FLOWERS XING          LAWRENCEVGA     30044        Aug 1 2019   AL
                       GWINNETT   10743479   NIEMEYER NANCY        LOUISE      6185   WOODLAND RD           PEACHTREE GA    30092        Oct 1 2020   TX




  Ex. 2 to Petition:
                       GWINNETT   12351924   POVEDA OCAJAIRO       ANDRES      1565   HEDINGTON CIR         LAWRENCE VGA    30045        Sep 1 2020   TX




Braynard Declaration
                       GWINNETT   11767411   POWELL    JACK                    3100   SWEETWATEAPT 3203     LAWRENCEVGA     30044        Sep 1 2018   TN
                       GWINNETT   02820771   PAZMAN    SYLVIA      PIROSKA     5241   MILLER RD SW          LILBURN    GA   30047        Nov 1 2019   FL
                       GWINNETT   12867723   PEARCE    MAYA        CHRISTINE   1613   WYNFIELD TRCE         PEACHTREE GA    30092        Oct 1 2020   NY
                       GWINNETT   12298471   PEARCE    RUTH                    1613   WYNFIELD TRCE         PEACHTREE GA    30092        Oct 1 2020   NY
                       GWINNETT   02672515   PAUL      STANLEY                 3919   DUNCAN IVES DR        BUFORD     GA   30519        Oct 1 2020   WA
                       GWINNETT   07241822   PAULK     OTIS        HADRIAN     2309   PRESTON LAKE DR       TUCKER     GA   30084        Dec 1 2019   AL
                       GWINNETT   02907854   PRATER    KESHA       NICOLE      139    SONYA MILL CT         LAWRENCEVGA     30044        Dec 1 2019   SC
                       GWINNETT   08600361   PITTMAN   FELICIA     MARIE       2857   NATHANIEL WAY         GRAYSON GA      30017        Jul 1 2020   TN
                       GWINNETT   08236833   POULTON   DENNIS      KEITH       984    FAIRVIEW CLUB CIR     DACULA     GA   30019        Sep 1 2020   OH
                       GWINNETT   08236838   POULTON   KATHRYN     GOODLOVE    984    FAIRVIEW CLUB CIR     DACULA     GA   30019-3193   Sep 1 2020   OH
                       GWINNETT   07849719   ROBINSON TYRONE       LEE         2878   HERITAGE OAKS CIR     DACULA     GA   30019        Jan 1 2019   TX
                       GWINNETT   08377204   ROBINSON WILLIAM      DONALD      375    HIGHLAND GATE CIR     SUWANEE GA      30024        Sep 1 2020   TX
                       GWINNETT   10580534   OWENS     KIMBERLY    PATRICIA    3545   SCHILLING RDG         PEACHTREE GA    30096        Sep 1 2020   NC
                       GWINNETT   10479830   PATEL     ASHRUTA                 3421   CLEAR STREAM RUN      AUBURN     GA   30011        Jun 1 2018   OH
                       GWINNETT   05818700   WALLACE   JAY         BRIAN       3745   HERITAGE CREST PKWY   BUFORD     GA   30519        Oct 1 2020   TN
                       GWINNETT   06701306   PARHAM    RACHEL      S           3226   SABLE RIDGE DR        BUFORD     GA   30519        Jan 1 2020   TX
                       GWINNETT   05585903   SMITH     AMANDA      LAVONDA     4356   GATEVIEW DR           LOGANVILLE GA   30052-5908   Jul 1 2020   NC
                       GWINNETT   07889786   PALMER    THADDEUS                1435   BOGGS RD 308          DULUTH     GA   30096        Sep 1 2019   AZ
                       GWINNETT   02117565   TAUSSIG   ADDAM       JUSTIN      5328   BINGHURST CT          SUWANEE GA      30024-7589   Oct 1 2020   FL
                       GWINNETT   03825755   TAUSSIG   ANGELA      VIDAL       5328   BINGHURST CT          SUWANEE GA      30024        Oct 1 2020   FL
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 408 of 559




                                                                                            Page 207
                                                                                  GA NCOA Out of State


                       GWINNETT   12465134   TAUSSIG   AUSTIN    JOSEPH    5328   BINGHURST CT           SUWANEE GA      30024        Oct 1 2020   FL
                       GWINNETT   07122245   WILLIS    RASHIDA   JAMILIA   1735   COLEVILLE CIR          NORCROSS GA     30093        Aug 1 2020   TX
                       GWINNETT   08712922   TAYLOR    ROBERT    ANTHONY 4430     FLAT STONE DR          SNELLVILLE GA   30039        Aug 1 2019   VA
                       GWINNETT   11742484   TAYLOR    RYAN      ANTHONY 2052     WHITFIELD LN           LAWRENCE VGA    30043        Oct 1 2020   FL
                       GWINNETT   08385502   WEBSTER TYLER       MICHAEL   2181   POTOMAC PL             LAWRENCEVGA     30043-4918   Aug 1 2020   TX
                       GWINNETT   10126077   UKOMADU EXCELLENCE            5375   SUGARLOAF APT 3307     LAWRENCEVGA     30043        Dec 1 2019   IL
                       GWINNETT   10351418   UKOMADU TENESHA     JONES     5375   SUGARLOAF APT 3307     LAWRENCEVGA     30043        Dec 1 2019   IL
                       HALL       05597972   BOOTH     ELSA      MARIA     5720   SIERRA BEND WAY        HOSCHTON GA     30548        Oct 1 2020   VA
                       GWINNETT   04364172   TUCKER    ELIZABETH ANN       2728   GREEN ESTATES DR       SNELLVILLE GA   30078        Oct 1 2020   TN
                       GWINNETT   12823115   WEEKS     MILLICENT AUDREY    1596   WILSON MANOR CIR       LAWRENCEVGA     30045        Sep 1 2020   VA
                       GWINNETT   11712951   SMITH     GABRIELLE ELYSE     1105   BIRCH BRIAR CT         LAWRENCEVGA     30043        Jun 1 2020   NC
                       GWINNETT   07385503   SMITH     ROBIN               1635   PIRKLE RD APT 907      NORCROSS GA     30093        Aug 1 2020   RI
                       GWINNETT   06543847   STREADY   CASSANDRA           3665   ANDREA LEE CT          SNELLVILLE GA   30039-4941   Jan 1 2020   FL
                       HARALSON   00844218   DEES      GINGER    S         1215   FLOYD RD               ROCKMART GA     30153        Oct 1 2020   SC
                       GWINNETT   11296549   YOUNG     KIMBERLY HUNDGEN 6138      MOUNTCREEK CT          PEACHTREE GA    30092        May 1 2019   AL
                       HALL       12704936   VECHIOLA EMILY                1505   TREE PARK CIR          FLOWERY BRGA    30542        Oct 1 2020   MI
                       GWINNETT   12696795   WILLIAMS  MAKITA              1300   CHANDLER RIDGE DR      LAWRENCEVGA     30045        Oct 1 2020   CT
                       HALL       06651557   ANDERSON SCOTT      THOMAS    3207   FORK RD                GAINESVILLEGA   30506        Jul 1 2017   AL
                       GWINNETT   03318934   TOUCHTON KIMBERLY PEACOCK 1195       SUNHILL DR             LAWRENCEVGA     30043-6741   Feb 1 2020   FL
                       GWINNETT   02886974   TOUCHTON ROBERT     F         1195   SUNHILL DR             LAWRENCEVGA     30043        Feb 1 2020   FL
                       HALL       07266841   SCHULTZE COREY      DAVID     3720   LATHEM CRK             GAINESVILLEGA   30506        Sep 1 2020   FL
                       GWINNETT   10787875   TRAN      TINA      XUAN      221    IVY CHASE LN           PEACHTREE GA    30092        Jul 1 2020   WA
                       GWINNETT   02734084   THORNBERRJACQUELINE D         5421   E WIND DR SW           LILBURN    GA   30047-6407   Sep 1 2020   CO
                       HALL       10303842   SCHIPPER ERIC       SCOTT     5641   RAINTREE TRCE          OAKWOOD GA      30566        Jan 1 2019   NC
                       HALL       12507012   SCHNELL   HADDEN    ALEXANDER 3545   HARDY RD               GAINESVILLEGA   30506        Jan 1 2020   NC
                       HART       01261401   DUNCAN    BRIAN     PHILIP    893    LAUREL DR              HARTWELL GA     30643        Jan 1 2020   NY
                       HART       11752003   DUNCAN    MARLENE   GALLI     893    LAUREL DR              HARTWELL GA     30643        Jan 1 2020   NY




  Ex. 2 to Petition:
                       HART       01252767   EDWARDS BETTY       AMMONS    45     WALNUT ST APT #17      HARTWELL GA     30643        Sep 1 2020   SC




Braynard Declaration
                       HART       12727514   ENGLISH   JOHN      DAVID     58     BAREFOOT BAY RD        HARTWELL GA     30643        Aug 1 2020   OR
                       HART       12727515   ENGLISH   VICTORIA  ANNE      58     BAREFOOT BAY RD        HARTWELL GA     30643        Aug 1 2020   OR
                       HALL       02751164   CHAPMAN MARGARET B            6723   CHIMNEY RIDGE CT       HOSCHTON GA     30548        May 1 2019   FL
                       HENRY      08454857   COLEMAN BYRON       TRENTON   119    SHOAL PARK DR          MCDONOUG GA     30252-5821   Aug 1 2019   VA
                       GWINNETT   08244085   WRIGHT    JEROME    STANLEY   1795   ROCKDALE CIR           SNELLVILLE GA   30078        Oct 1 2020   NE
                       HENRY      10899738   HOLLIS    TRACEY    RAQUEL    2207   FLOWERS CRAPT # 2207   MCDONOUG GA     30253        Nov 1 2018   AL
                       HALL       00362953   JACK      WILLIAM   STANLEY   5875   GREEN MEADOW CIR       FLOWERY BRGA    30542        Oct 1 2020   PA
                       HALL       10219390   JOHNSTON HAYLEY     MADISON   7465   DOGWOOD TRL            MURRAYVILLGA    30564        Jun 1 2019   VA
                       HALL       06970211   JONES     ANN       ELIZABETH 6536   MALLARD COVE LN        FLOWERY BRGA    30542        Oct 1 2020   TX
                       HALL       08853752   SPRAGGINS ADAM      JACOB     2832   FLORENCE DR            GAINESVILLEGA   30504        Oct 1 2020   FL
                       HALL       07632170   FAUSCETT EMILY      HOPE      4247   HOLLY SPRINGS RD       GILLSVILLE GA   30543        Sep 1 2020   HI
                       HALL       08938512   FEDELE    SHARON    CHENAULT 6516    GARDENSIDE CIR         HOSCHTON GA     30548        Sep 1 2020   FL
                       HALL       04277273   FEIZET    BETH      A         2938   CHESTATEE RD           GAINESVILLEGA   30506-1160   Sep 1 2020   NY
                       GWINNETT   10953345   WOODS     GAUDALUPE HERNANDEZ 517    MUSICAL CT             LAWRENCEVGA     30044        Feb 1 2020   VA
                       GWINNETT   03673760   WOODS     JERROLD   W         2640   DANIEL PARK RUN        DACULA     GA   30019-7809   Nov 1 2019   AL
                       GWINNETT   04359876   WOODS     JO ANNE             1451   LOG CABIN LN           LAWRENCEVGA     30045        Sep 1 2020   FL
                       HARRIS     02424774   CAMP      DONNA     SAILORS   45     SLAPPY DR              HAMILTON GA     31811-6932   Dec 1 2017   TN
                       HARRIS     01797226   CAMP      LEON      KLEISER   45     SLAPPY DR              HAMILTON GA     31811-6932   Dec 1 2017   TN
                       HARRIS     10023292   CARGILL   DAVID     BRANTLEY 1367    BROWN CREEK RD         SHILOH     GA   31826        Oct 1 2020   AL
                       HARRIS     04513430   CARGILL   MOLLIE    TOVEY     1367   BROWN CREEK RD         SHILOH     GA   31826        Oct 1 2020   AL
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 409 of 559




                                                                                        Page 208
                                                                                   GA NCOA Out of State


                       HALL      08847705   WILSON     RODNEY    LAMAR      6551   GROVE PARK DR        HOSCHTON GA      30548        Oct 1 2020   IN
                       HARRIS    07938011   BARNETT    ALGIA     D          144    MOBLEY CT            HAMILTON GA      31811        Sep 1 2020   VA
                       HARRIS    01245901   BARROW     EMMA      J          3704   FORTSON RD           FORTSON GA       31808        Sep 1 2020   TN
                       HALL      04533258   SINGH      KAMALJIT             6025   FAIR HAVEN HILL RD   GAINESVILL EGA   30506        Nov 1 2017   IN
                       HALL      02547439   SINGH      KELLIE    A          6025   FAIR HAVEN HILL RD   GAINESVILLEGA    30506-2877   Nov 1 2017   IN
                       HALL      10613994   SPENCER    BRETT     BAILEY     5531   CONCORD CIR          GAINESVILLEGA    30507        Jun 1 2020   NC
                       HARRIS    12796669   PUTNAM     ZACHARY   TAYLOR     86     PIN OAK WAY          HAMILTON GA      31811        Sep 1 2020   AK
                       HENRY     10765716   CHANDLER TRAMEL      TYREE      688    BLUE ASH CT          MCDONOUG GA      30253        Aug 1 2017   PA
                       HENRY     07461119   CHANEY     TERRENCE JAMAL       1082   EAGLES BROOKE DR     LOCUST GROGA     30248        Dec 1 2017   MO
                       HENRY     07590101   HARVEY     TINA      LUCETTE    2367   MCINTOSH DR          LOCUST GROGA     30248-7411   Sep 1 2020   VA
                       HENRY     11873236   HASSELL    CHRISTAL             421    BEDFORD XING         MCDONOUG GA      30253        Oct 1 2019   SC
                       HOUSTON   11256080   MARURI     LESLIE    BEVERLY    2014   POTTERS RD           PERRY       GA   31069        Sep 1 2020   FL
                       HOUSTON   10376030   MACON      QUWIETWILLLAVRENE    302    DEVEN CT             WARNER RO GA     31088        Jan 1 2019   SC
                       HENRY     10734123   DUDLEY     JASMINE   N          564    GOLDFINCH WAY        STOCKBRIDGGA     30281        Feb 1 2017   KY
                       HENRY     11797105   RAMIREZ    TRESOR    JEMIMA DUL 629    LOCKERBIE TER        MCDONOUG GA      30252        Oct 1 2019   FL
                       HENRY     01402568   RANDOLPH KENNETH     MARTIN     97     SOWELL RD            MCDONOUG GA      30252-2950   Jun 1 2020   NC
                       HENRY     11281339   PLATSON    DONALD    FRANCIS    145    MALLET WAY           STOCKBRIDGGA     30281        Oct 1 2020   IL
                       HENRY     11281343   PLATSON    MARY      ELLEN      145    MALLET WAY           STOCKBRIDGGA     30281        Oct 1 2020   IL
                       HENRY     10339486   TANN       KEYNON    NASHAWN 501       TOWNSEND BND         STOCKBRIDGGA     30281        Nov 1 2019   CO
                       HENRY     06842324   MCCULLOUGDANIELLE    E          546    COUNTRY LAKE DR      MCDONOUG GA      30252        Apr 1 2020   FL
                       HOUSTON   05885691   BENNETT    JASON     JESTER     57     TIFFANY LN           WARNER RO GA     31093-1037   Feb 1 2019   TN
                       HOUSTON   11827329   BENSINGER TAWNYA     LYNN       1036   DUNBAR RD            WARNER RO GA     31093        Jul 1 2020   TX
                       HOUSTON   06779148   BENSLEY    MARION    JAMES      640    PINE RIDGE ST        PERRY       GA   31069        Oct 1 2020   TX
                       HOUSTON   06898961   BERGL      EUGENE    DAVID      106    HAMPTON PT           WARNER RO GA     31088-7560   Apr 1 2017   SC
                       HOUSTON   06807686   BERGL      JANE      GESINSKY 106      HAMPTON PT           WARNER RO GA     31088-7560   Apr 1 2017   SC
                       HOUSTON   06517670   BERNDT     CHARLES   ANTHONY 107       ANJUL CT             WARNER RO GA     31093        Apr 1 2020   AL
                       HOUSTON   07977163   BERNDT     GINA      MARIE      107    ANJUL CT             WARNER RO GA     31093        Apr 1 2020   AL




  Ex. 2 to Petition:
                       HENRY     10735595   PIERRE-LOU TANISHA              1103   FLOWERS CREEK DR     MCDONOUG GA      30253        Jul 1 2019   NJ




Braynard Declaration
                       HENRY     06269054   PINA       RODNEY    LUTRELL    172    ADDY LN              STOCKBRIDGGA     30281-7981   Oct 1 2019   CA
                       HENRY     07104001   ESTEVEZ    JUANA     F          518    TELLICO SQ           MCDONOUG GA      30252-4072   Oct 1 2020   FL
                       HENRY     12521223   WILLIAMS   PAMELA    DENISE     4025   SPRINGVALE WAY       MCDONOUG GA      30252        Aug 1 2020   MI
                       HENRY     10485218   WILLIAMS   SANIECE   LUTRELL    701    SHARPSTONE BND       STOCKBRIDGGA     30281        Oct 1 2020   NC
                       HENRY     12435224   FREEMAN KENNEDY      ALEXIS     710    LILY GLEN LN         STOCKBRIDGGA     30281        Jul 1 2020   AL
                       HENRY     10951224   MCPHERSONSHARON                 437    WINGED FOOT DR       MCDONOUG GA      30253        Feb 1 2018   TX
                       HOUSTON   10881071   JOHNSON CHRISTINA MARIE         103    CHATHAM CT           BYRON       GA   31008        Apr 1 2019   CA
                       HENRY     10949146   ENNIS      BRYCE                285    N VICTORIA CT        ELLENWOO DGA     30294        Jul 1 2017   TN
                       HENRY     08737432   ENNIS      DANIEL    EVAN       285    N VICTORIA CT        ELLENWOODGA      30294        Jul 1 2017   TN
                       HENRY     03941535   ENNIS      DAVE      VICTOR     285    N VICTORIA CT        ELLENWOODGA      30294        Jul 1 2017   TN
                       HENRY     01956921   ENNIS      NADIA     FLOYD      285    N VICTORIA CT        ELLENWOODGA      30294-2866   Jul 1 2017   TN
                       HENRY     05374972   WICKSON    DARA      LEE        332    NOEL WAY             HAMPTON GA       30228-6013   Sep 1 2020   TX
                       HENRY     04585292   WICKSON    WILLIAM   S          332    NOEL WAY             HAMPTON GA       30228-6013   Sep 1 2020   TX
                       HENRY     10479045   DAVIDSON DANIELLA    ALEXANDRIA1603    TREES OF AVALON PKWY MCDONOUG GA      30253        Oct 1 2020   FL
                       HENRY     06263707   MCCAFFERT DIANA      FLORES     1071   FIELD VIEW DR        MCDONOUG GA      30253-9020   Aug 1 2018   AZ
                       HENRY     10381473   MCLEOD     JUELLS    JULEESIS   250    CONCORD TER          MCDONOUG GA      30253        Aug 1 2020   LA
                       HENRY     12361997   GANT       CHARMETTE LAQUITA    240    GROVER TURNER WAY MCDONOUG GA         30253        Aug 1 2020   VA
                       HENRY     04226348   GRAHAM     JERRY     LENARD     5200   HERON BAY BLVD       LOCUST GR OGA    30248        Jun 1 2020   MS
                       HOUSTON   10522840   WILLIAMS   JESSICA   MARIE      102    TACONIC CT           BONAIRE     GA   31005        Aug 1 2019   AP
                       HOUSTON   12110489   WILLIAMS   JORDAN    RILEY      403    DEVEN CT             WARNER RO GA     31088        Aug 1 2019   SC
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 410 of 559




                                                                                         Page 209
                                                                                    GA NCOA Out of State


                       HENRY        08749122   MOMIN     MOHAMMED SADIQ      2502   LAKE ERMA DR          HAMPTON GA      30228        Mar 1 2018   NC
                       HENRY        10730004   GRIFFIN   CHASE    ALEXANDER 608     TREES OF AVALON PKW Y MCDONOUG GA     30253        Jul 1 2020   AZ
                       HOUSTON      12396392   HICKEY    NATHAN   SCOT       502    LAKE JOY RD           KATHLEEN GA     31047        Apr 1 2020   MI
                       HOUSTON      08537338   HICKS     ALAINA   JANELLE    135    STONEY CREEK DR       KATHLEEN GA     31047        Jun 1 2020   IL
                       HOUSTON      12726360   HILL      EUGENIE  CHOI       307    CHARLOTTE DR          BONAIRE    GA   31005        Aug 1 2020   AK
                       JACKSON      10711856   CHANCEY DAVID      DOUGLAS 454       WOODBRIAR DR          JEFFERSON GA    30549        Oct 1 2020   FL
                       JACKSON      08430758   CHANCEY SARAH      LYNN       454    WOODBRIAR DR          JEFFERSON GA    30549        Oct 1 2020   FL
                       HOUSTON      11280427   GREGG     ALEXIS   MICHELLE 105      HUNTSHIRE TRCE        WARNER RO GA    31088        Jun 1 2020   OH
                       HOUSTON      08386400   GREEN     MARCUS   RAYMOND 124       MARYJAY DR            WARNER RO GA    31088        Sep 1 2020   TX
                       HOUSTON      06412963   GREENE    SHALONDA CHALET     109    CHARLESTON CT         WARNER RO GA    31088        Jun 1 2020   CO
                       HEARD        02213129   SHELNUTT ODELL     C          1085   FRANKLIN PKWY         FRANKLIN GA     30217        Nov 1 2017   AL
                       HENRY        10574866   JONES     ROBERT   JOSHUA-LEE 729    EMPORIA LOOP          MCDONOUG GA     30253        Feb 1 2020   MD
                       HOUSTON      08915616   JAYASREE NITHYA               302    TYSON GLEN DR         WARNER RO GA    31088-2399   Feb 1 2020   OH
                       HENRY        10889634   MILLER    DOIAL    JEAN       229    HIGHWAY 3 N           HAMPTON GA      30228        Oct 1 2020   MO
                       HENRY        10873755   MILLER    JEFFREY  PAUL       715    HIGHWAY 155 N         MCDONOUG GA     30253        Nov 1 2018   FL
                       HENRY        10873761   MILLER    LAURA    ELISABETH 715     HIGHWAY 155 N         MCDONOUG GA     30253        Nov 1 2018   FL
                       HENRY        05746033   MILLER    MARIO    D          240    EDISON DR             STOCKBRIDGGA    30281        Aug 1 2020   OH
                       HENRY        08747606   KNOX      AFIYA    KANIKA     1033   HAMILTON DR           LOCUST GROGA    30248        Jun 1 2020   NY
                       HENRY        06268203   KOLM      AMY      LOU        411    KENLEY CT             MCDONOUG GA     30253        Sep 1 2017   DC
                       HENRY        05660207   KOLM      GERALD   PAUL       411    KENLEY CT             MCDONOUG GA     30253-8095   Sep 1 2017   DC
                       HOUSTON      10881272   MAULDING DESTIN    SCOTT      412    ROLLING ACRES DR      KATHLEEN GA     31047        Oct 1 2020   NM
                       HOUSTON      12301011   MAULDING MARY JEAN            412    ROLLING ACRES DR      KATHLEEN GA     31047        Oct 1 2020   NM
                       HOUSTON      07406548   MAYNER    ROBERT   ALLEN      113    HUNTLEY DR            KATHLEEN GA     31047        Oct 1 2020   AR
                       HOUSTON      03981220   DANIELS   RICARDO             6080   LAKEVIEW R APT 3008   WARNER RO GA    31088        Jul 1 2017   TX
                       HOUSTON      08535706   DASH      EUGENIA             511    BEECHWOOD DR          BONAIRE    GA   31005        Mar 1 2020   TX
                       HOUSTON      10634202   DASH      JULIAN   CHRISTOPHE511     BEECHWOOD DR          BONAIRE    GA   31005        Mar 1 2020   TX
                       JASPER       00292406   JACKSON   BRENDA   AZALEE     32     HONEYSUCKLE RD        MONTICELLOGA    31064        Feb 1 2020   FL




  Ex. 2 to Petition:
                       HOUSTON      04687438   COLLINS   CHRISTI  DAWN       204    LOVORN CIR            WARNER RO GA    31088        Jun 1 2018   KS




Braynard Declaration
                       JACKSON      03515011   REED      MINDY    KAY        195    ELLIS BANKS RD        JEFFERSON GA    30549-4950   Oct 1 2020   OR
                       HOUSTON      08466196   FILHOLM   HALEY    JEAN       106    QUAIL HOLLOW DR       WARNER RO GA    31088        Apr 1 2019   CA
                       HOUSTON      10524909   FIVEASH   BRITTANY ANN NICOLE 103    NORTHUMBERLAND WAY WARNER RO GA       31088        Jul 1 2020   CO
                       HENRY        01396679   OLINGER   DONNA    M          635    MOCCASIN GAP RD       JACKSON    GA   30233        Jul 1 2020   FL
                       HENRY        01396680   OLINGER   RAY      NOEL       635    MOCCASIN GAP RD       JACKSON    GA   30233        Jul 1 2020   FL
                       HOUSTON      10401687   FLINDT    REBEKAH  JEAN       107    IRONWOOD DR           BONAIRE    GA   31005        Jan 1 2017   UT
                       HOUSTON      04789764   FLOWERS FREDDIE               504    TAYLOR ELAINE DR      WARNER RO GA    31088        Jun 1 2017   AP
                       JACKSON      00300648   LYNCH     JOSEPH   EDWARD     714    BEAR CREEK LN         BOGART     GA   30622        Dec 1 2019   SC
                       JACKSON      00300649   LYNCH     KATHRYN             714    BEAR CREEK LN         BOGART     GA   30622        Dec 1 2019   SC
                       JACKSON      02724906   MABRY     JAMES    HOWARD     267    CURK ROBERTS RD       BRASELTON GA    30517        Sep 1 2020   NC
                       JEFF DAVIS   04364867   EVANS     NICKOLAS RANDOLPH 229      HINSON FARM RD        HAZLEHURS GA    31539        Jul 1 2020   VA
                       HOUSTON      06910335   RAWLS     ELIJAH   ONEAL      317    OAKVIEW SQ            WARNER RO GA    31093-3118   Dec 1 2018   WA
                       HOUSTON      12188609   TROTMAN SHAUN      JASON      1613   SWEETWATER DR         WARNER RO GA    31088        Sep 1 2020   MD
                       JONES        05609642   CARRUTHER BRITTANY KRISTEN    127    GRAYBONE CT           MACON      GA   31211        Oct 1 2020   IN
                       JONES        04942308   CARRUTHER MATTHEW JASON       127    GRAYBONE CT           MACON      GA   31211        Oct 1 2020   IN
                       LIBERTY      11333985   RAAB      STEPHEN             11     JASMINE AVE           FORT STEW AGA   31315        Sep 1 2017   NY
                       LIBERTY      05631619   RAIFORD   TINA     ELIZABETH 125     STAFFORD ST           HINESVILLE GA   31313        May 1 2019   FL
                       LIBERTY      10238853   RANTZ     CLAUDIA  SUE        184    SLADE RD              MIDWAY     GA   31320        Oct 1 2020   OH
                       LIBERTY      10293478   RANTZ     HARRY    DAVID      184    SLADE RD              MIDWAY     GA   31320        Oct 1 2020   OH
                       LIBERTY      08850831   RAPP      KAITLIN  MARIE      1433   SIDEWINDER WAY        HINESVILLE GA   31313        Nov 1 2017   NC
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 411 of 559




                                                                                          Page 210
                                                                                    GA NCOA Out of State


                       LAURENS     06966196   HUGHES    BRIAN    JUSTIN     1355    WADE HAMPTON RD      DUBLIN      GA   31021        Sep 1 2020   TX
                       LAMAR       08530774   AUGSTEN   RYAN     EDWARD     331     LEE ST               BARNESVIL L GA   30204        Dec 1 2019   AK
                       JACKSON     04536439   JERNIGAN VIRGIL    WEAVER     110     MANCHESTER LN        JEFFERSON GA     30549        Oct 1 2020   SC
                       JACKSON     12286678   LEDUC     VERONIKA            1172    GLENN ABBY LN        TALMO       GA   30575        Sep 1 2020   CT
                       JEFFERSON   02273529   EVANS     WILLIAM             1270    CLARKS MILL RD       LOUISVILLE GA    30434-5306   Aug 1 2017   AP
                       LOWNDES     12373871   BARTLEBAUGDOUGLAS MARK        1801    IOLA DR              VALDOSTA GA      31602        Jan 1 2020   FL
                       HOUSTON     10796028   STONE     LAWRENCE            120     FAIRWAY OAKS DR      PERRY       GA   31069        Oct 1 2020   DE
                       HOUSTON     07710154   STOTTS    JOHNNY   ANTHONY 407        BOWEN DR             WARNER RO GA     31088        Nov 1 2019   FL
                       JENKINS     06047990   HAYNES    AUDREY   LYNN       406     N MASONIC ST         MILLEN      GA   30442-1528   May 1 2020   SC
                       LINCOLN     04500187   DANNER    ARTHUR   WATSON     1133    FORTSON RDUNIT 3     LINCOLNTONGA     30817-3901   Aug 1 2020   TN
                       LINCOLN     11260054   DELANCEY MCKENZIE RAE         1597    FOREST LAKE DR       LINCOLNTONGA     30817        Oct 1 2019   SC
                       LOWNDES     05895576   MORRISON DARYL     K          512     E ROGERS ST          VALDOSTA GA      31601-4861   Nov 1 2019   OH
                       LOWNDES     10674738   MOSS      OLIVIA   CAROLINE 3522      DEERFIELD RD         VALDOSTA GA      31606        Aug 1 2020   CT
                       LOWNDES     07886818   MOTES     JIM      BERNARD 908        E BROOKWOOD DR       VALDOSTA GA      31601        Mar 1 2019   FL
                       LIBERTY     10893967   STANLEY   DAYLEN   BRYCE      1101    FAIRFAX CT           HINESVILLE GA    31313        Dec 1 2018   AE
                       LIBERTY     12900207   STITH     ISABEL   BEA        7064    HAN CIR    APT # E   FORT STEWAGA     31315        Oct 1 2020   OK
                       LOWNDES     10682389   MAYFIELD MALCOLM CHRISTIAN 3733       OLD VINE WAY         VALDOSTA GA      31605        Sep 1 2020   MA
                       MADISON     07199680   BUZARD    PAUL     DOUGLAS 870        BERTHA WILLIS RD     CARLTON     GA   30627        Sep 1 2019   CO
                       LOWNDES     10704077   DUTTON    KIRSTEN  GRAEF      2428    MEADOWBROOK DR       VALDOSTA GA      31602        May 1 2020   AE
                       LOWNDES     06702277   DYE       JESSICA  LEE        2740    TIMBERCREEK TRL      VALDOSTA GA      31605        Dec 1 2017   AR
                       LOWNDES     10048214   MASON     TONY     LEONARD    4796    AMELIA CIR           HAHIRA      GA   31632        Jan 1 2017   AP
                       LOWNDES     10445467   FERGUSON HEATHER   DAY        3996    ROCK HOLW            VALDOSTA GA      31605        Jul 1 2020   MS
                       LOWNDES     10445471   FERGUSON JUSTIN    COLIN      3996    ROCK HOLW            VALDOSTA GA      31605        Jul 1 2020   MS
                       LOWNDES     08747115   GRIFFITH  BILLY    RAY        4773    MADISON HWY          VALDOSTA GA      31601        Sep 1 2020   TN
                       LUMPKIN     11185055   CARCAMO MIGUEL     ANTONIO    114     CANDOVER CT          DAHLONEGA GA     30533        May 1 2018   KY
                       LOWNDES     07952398   DELAHOY   VIVIAN   MARIE      6552    BEATTY MILL CREEK RD RAY CITY    GA   31645        Jul 1 2017   FL
                       LUMPKIN     07502963   ULLA      JANINE   ROCHELE    156     KERNS RIDGE CT       DAWSONVILLGA     30534-8139   Oct 1 2020   SC




  Ex. 2 to Petition:
                       LIBERTY     08600009   ALSAYBAR KENDRA    MARISA     612     AMHEARST ROW         HINESVILLE GA    31313        Jun 1 2019   TX




Braynard Declaration
                       LIBERTY     05636475   ALVIN     TILMON   SHANARD 1503       WOODCREST CIR        HINESVILLE GA    31313        Jul 1 2017   ND
                       LIBERTY     11836182   ANGLIN    ASHLEY   ELIZABETH A854     SAGEWOOD UNIT 36     HINESVILLE GA    31313        Mar 1 2020   KS
                       LIBERTY     04807827   ACKERMANNFERRIN    KATE       823     BRADWELL ST          HINESVILLE GA    31313        Jul 1 2020   TN
                       MCDUFFIE    00214324   BRANTLEY HAROLD               438     NOBLE ST             THOMSON GA       30824-7847   Jan 1 2020   NC
                       MUSCOGEE    11284817   FLOWERS JACQUELINE OCTAVIA DE 216     OAKLEY DR 43         COLUMBUS GA      31906        Mar 1 2019   VA
                       MUSCOGEE    06471899   FLOYD     ERICA    ROBIN      10505   BILMIKEN RD          FORTSON GA       31808        Sep 1 2018   AL
                       MUSCOGEE    08691107   FLOYD     JAMAL    RICHARD    2525    NORRIS RD APT 70     COLUMBUS GA      31907        Sep 1 2019   AL
                       MUSCOGEE    01821852   FOGLE     SHARON   I          4806    WELLBORN DR          COLUMBUS GA      31907        Jul 1 2020   TX
                       MUSCOGEE    08923462   FONDER    MARTHA   YOUNG      1416    55TH ST              COLUMBUS GA      31904        Apr 1 2020   AL
                       MUSCOGEE    01813606   FLEMING   DONNA    JANE H     12350   COUNTY LINE RD       MIDLAND     GA   31820-4509   Oct 1 2020   FL
                       MUSCOGEE    08216594   FLEMING   LADONNA  KAYE       6324    OLDE TOWNE DR        COLUMBUS GA      31907        Aug 1 2019   KS
                       MUSCOGEE    12236751   FLEMING   MADISON  NICOLE     12350   COUNTY LINE RD       MIDLAND     GA   31820        Oct 1 2020   FL
                       MUSCOGEE    01813023   FLEMING   MICHAEL  KENT       12350   COUNTY LINE RD       MIDLAND     GA   31820        Oct 1 2020   FL
                       MUSCOGEE    10533294   FLETCHER CHRISTOPHER          8400    VETERANS PAPT 1306   COLUMBUS GA      31909        Jun 1 2019   AP
                       MUSCOGEE    04037300   FLETCHER LITITIA   KAPELL     4741    ALLEGHENY DR         COLUMBUS GA      31907-1731   Mar 1 2019   AL
                       MORGAN      10514306   SNOW      MARILYN  S          1102    CREEKWOOD CIR        MADISON     GA   30650        Oct 1 2020   MS
                       MUSCOGEE    06753906   FIGUEROA KAREN     SUE        2949    WATERHILL DR         MIDLAND     GA   31820-3492   Oct 1 2020   AL
                       MUSCOGEE    01809297   FISHER    MARY     FRANCES    3319    COWETA DR            COLUMBUS GA      31907        Dec 1 2016   FL
                       LONG        11002455   SCARLETT CHRISTYANNLYNN       391     MANCEY GARRASON LOOLUDOWICI GA        31316        Mar 1 2019   NC
                       LUMPKIN     11532905   WHITE     LAUREN   ESTELLE    580     N HALL RD            DAHLONEGA GA     30533        Aug 1 2020   TN
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 412 of 559




                                                                                          Page 211
                                                                                    GA NCOA Out of State


                       LUMPKIN    11799021   WHITEHEAD ERIC      FINN       68      PRUDEN CT              DAHLONEG A GA   30533        Jul 1 2020   AE
                       LUMPKIN    11601170   WHITEHEAD MEREDITH GAIL        68      PRUDEN CT              DAHLONEGA GA    30533        Jul 1 2020   AE
                       MUSCOGEE   01802470   COUNCILMANCHARLENE B           763     DOUBLE CHURCHES RD     COLUMBUS GA     31904        Jul 1 2019   AL
                       MUSCOGEE   05092841   COVINGTON NIKKI     MICHELLE 5622      COL DICK MCKEE DR      COLUMBUS GA     31907-6883   Nov 1 2017   VA
                       OCONEE     11564773   BALLENGER JANELLE   LEE        2570    NEW HIGH SHOALS RD     BISHOP     GA   30621        Feb 1 2020   AR
                       OCONEE     11556678   BARR      JAMES     PATRICK    1181    DANIELLS BRIDGE RD     ATHENS     GA   30606        Apr 1 2019   FL
                       MUSCOGEE   11972647   EADY      NARADA    ELLISON    4516    MELBORNE DR            COLUMBUS GA     31907        Mar 1 2020   AL
                       MUSCOGEE   10053755   ADAMS     VICTORIA  RENA       2914    EAGLE POIN UNIT 30     COLUMBUS GA     31907        Aug 1 2020   AL
                       LEE        06067844   DYKES     BRITTNEY M           171     STAPLETON DR           LEESBURG GA     31763        Aug 1 2018   FL
                       MURRAY     03482206   SMITH     MARY      LEE        1399    MANLEY RD              CHATSWOR TGA    30705        Sep 1 2020   FL
                       MUSCOGEE   10936195   DURHAM    MEGAN                7490    OBRIEN LOOP            FORT BENNI GA   31905        Jun 1 2017   CO
                       LEE        10070138   FLOYD     JAZMYN    ANGELICA LA187     GROOVER ST             LEESBURG GA     31763        Oct 1 2020   HI
                       MUSCOGEE   10453579   KUST      CHRISTOPHEMICHAEL    1019    RED MAPLE WAY          COLUMBUS GA     31904        Sep 1 2017   NC
                       MUSCOGEE   11866977   NOORDYK JESSIE                 10280   GREENFIELD DR          MIDLAND    GA   31820        Sep 1 2019   AP
                       MUSCOGEE   07197313   DAVIS     NICOLE    MARIE      5936    BAKER ST               FORT BENNI GA   31905        Jan 1 2020   AE
                       MUSCOGEE   08889071   DAVIS     RENITA    MICHELLE 7415      SIERRA DR              COLUMBUS GA     31904        Feb 1 2020   AL
                       MURRAY     08672950   SEXTON    DARLENE   AVITIA     231     CHARLES RD             CHATSWOR TGA    30705        Jun 1 2020   KS
                       MORGAN     02746251   CRUCE     SANDRA    KAY        1570    PRICE MILL RD          BISHOP     GA   30621        Aug 1 2020   AK
                       LOWNDES    10944049   LESTER    SYLVIA    ELLEN      4937    OAKDALE DR             VALDOSTA GA     31601        Aug 1 2020   WV
                       LOWNDES    10680628   LESTER    WILLIAM   PHILLIP    4937    OAKDALE DR             VALDOSTA GA     31601        Aug 1 2020   WV
                       LOWNDES    08277807   LEWIS     JIMKIA    LIZZIE O   3       JUDY LN                VALDOSTA GA     31601        Jun 1 2018   FL
                       PAULDING   11960114   BARRY     NOAH      CHRISTOPHE267      COUNTRY CLUB DR        HIRAM      GA   30141        Oct 1 2020   AZ
                       MUSCOGEE   07161692   GORDON    NANCY     BORDERS 3315       SUMMERCHASE CT         COLUMBUS GA     31909-3671   Oct 1 2020   AL
                       MUSCOGEE   10175303   GRADY     ANTONIO   MAURICE    623     UPLAND CT              COLUMBUS GA     31907        Nov 1 2019   NC
                       MCDUFFIE   08291641   KIEFER    TIMOTHY   JAY        5472    LONGLEAF DR            THOMSON GA      30824        Jan 1 2020   TN
                       MILLER     10973268   CLEVELAND THOMAS    HAYES      1281    PHILLIPSBURG RD        COLQUITT GA     39837        Aug 1 2018   AL
                       MUSCOGEE   08859906   HARRIS    KEYONA    CHANTE     1914    ELGIN DR    APT 506    COLUMBUS GA     31901        Jun 1 2020   AL




  Ex. 2 to Petition:
                       MUSCOGEE   10057280   HARRIS    MAKESHA RENEA        2700    DOUBLE CHUAPT 251      COLUMBUS GA     31909        Feb 1 2020   SC




Braynard Declaration
                       MUSCOGEE   12724785   HARRIS    MARQUIES             5208    VERDUN DR              COLUMBUS GA     31907        Sep 1 2019   AL
                       MCDUFFIE   08601900   JAMISON   MARGARET LOUISE      652     OLD MILLEDGEVILLE RD   THOMSON GA      30824        May 1 2020   WV
                       MUSCOGEE   01827844   GRIFFITHS CHRISTA   LYNN       8400    VETERANS PAPT 1816     COLUMBUS GA     31909-2418   Jun 1 2020   VA
                       MORGAN     04496113   MCCOY     LORI      ANN        524     FOSTER ST              MADISON    GA   30650        Oct 1 2019   FL
                       MUSCOGEE   06963236   SHIPP     JARRELL   EMANUEL    634     ASA DR                 COLUMBUS GA     31907        Dec 1 2019   IN
                       NEWTON     07698545   PARKER    SHARON    E          225     S GREENFIELD CIR       COVINGTON GA    30016-3382   Sep 1 2020   TN
                       NEWTON     00327822   PARSONS BRUCE       EVERETT    345     MOUNTAIN WAY           COVINGTON GA    30016        Jun 1 2019   OH
                       NEWTON     05198748   PARSONS SHAUNA      MARIE      345     MOUNTAIN WAY           COVINGTON GA    30016        Jun 1 2019   OH
                       NEWTON     07496779   BURROUGHSNANCI      ANN        9175    MELODY CIR SW          COVINGTON GA    30014-2047   Oct 1 2020   VA
                       NEWTON     01411927   BUSTAMANT GINA      MARIE      1070    MAIN ST                PORTERDAL GA    30014        Aug 1 2020   IN
                       NEWTON     10092962   NOVAK     JUSTIN    JOHN       85      NICKLAUS CIR           SOCIAL CIRCGA   30025        Oct 1 2020   FL
                       MUSCOGEE   04723534   BANKSTON DWAYNE     TYRONE     5026    GARDINER DR            COLUMBUS GA     31907        Oct 1 2020   AL
                       MUSCOGEE   04743593   BARBOUR KEYANA      RAE        114     WALDEN CHASE LN        COLUMBUS GA     31909        Aug 1 2019   PA
                       MUSCOGEE   12400306   RYCHLIK   RAFAL     DAWID      6500    WHITTLESEYAPT 416      COLUMBUS GA     31909        Nov 1 2019   CA
                       MUSCOGEE   06776590   SALA-DIAZ JUAN      JOSE       2712    CLUBVIEW CT            COLUMBUS GA     31906-1205   Nov 1 2017   AE
                       MUSCOGEE   12109732   SAMANIEGO HANNAH    ELIZABETH 4343     WARM SPRINAPT 1006     COLUMBUS GA     31909        Aug 1 2020   KS
                       MUSCOGEE   12263610   GEYROZAGAELANA      RICHARDSO N7708    KESSLER DR             FORT BENNI GA   31905        Jul 1 2020   NC
                       MUSCOGEE   11382425   GIEFING   SHAWN     MICHAEL    3700    BRIDGEWAT APT R3       COLUMBUS GA     31909        Feb 1 2017   TN
                       FULTON     06904778   HOLMES    FALLON    MARQUITA 164       DOLLAR MILL RD SW      ATLANTA    GA   30331-4414   Sep 1 2020   TX
                       FULTON     07373134   HOLMES    JESSICA   DANIELLE   2420    PEACHTREE APT 1438     ATLANTA    GA   30305        Aug 1 2020   TN
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 413 of 559




                                                                                          Page 212
                                                                                    GA NCOA Out of State


                       FULTON   11484636   LEAKE       ALEXANDER BALLARD    50      BISCAYNE D UNIT 3106   ATLANTA    GA   30309        Aug 1 2020   NC
                       FULTON   02398908   LEAKE       CAROLINE BALLARD     50      BISCAYNE D UNIT 3106   ATLANTA    GA   30309        Aug 1 2020   NC
                       FULTON   02470772   LEAKE       GRAYDON BOYD         50      BISCAYNE D UNIT 3106   ATLANTA    GA   30309        Aug 1 2020   NC
                       FULTON   10849087   LEAR        ALEXANDRA NOELLE     2045    FIFE RIDGE CT          ROSWELL GA      30075        Mar 1 2020   MI
                       FULTON   07877694   LEAR        JEFFREY   EDWARD     2045    FIFE RIDGE CT          ROSWELL GA      30075        Mar 1 2020   MI
                       FULTON   07877683   LEAR        VERONICA ANNE        2045    FIFE RIDGE CT          ROSWELL GA      30075        Mar 1 2020   MI
                       FULTON   07206997   LEASE       CHRISTIAN R          275     MEMORIAL DUNIT 401     ATLANTA    GA   30312        Jul 1 2020   OR
                       FULTON   08034755   JONES       TERE                 3670    CAROL CT #B1           ATLANTA    GA   30344        Nov 1 2018   AL
                       FULTON   07900416   JOHNSON TAMARA        CAMILLE    121     QUIVAS CT SW           ATLANTA    GA   30331        Oct 1 2018   MD
                       FULTON   12145134   MYERS       REBEKAH   JEAN ROSEL 48033   GARDNER DR             ALPHARETT AGA   30009        Apr 1 2020   TX
                       FULTON   01897404   MYERS       VICKI     CARAS      102     W BELLE ISLE RD NE     ATLANTA    GA   30342        Jul 1 2018   TX
                       FULTON   10481993   HORDES      CLAUDIA              3475    OAK VALLEY APT 130     ATLANTA    GA   30326        Nov 1 2018   TX
                       FULTON   10857616   HORDES      GIBSON    WES        3475    OAK VALLEY APT 130     ATLANTA    GA   30326        Nov 1 2018   TX
                       FULTON   10330593   EDWARDS TYRIOM        DEMETRICE 4119     DINMONT CHASE          ATLANTA    GA   30349        Apr 1 2020   NC
                       FULTON   08628176   EGOLUM      BEVERLY   NNEAMAKA 7595      BUCKNELL TER           FAIRBURN GA     30213        Apr 1 2020   DC
                       FULTON   07833156   LEE         LASHEAKA D           602     WILLOW HEIGHTS DR NE   ATLANTA    GA   30328        Apr 1 2018   IL
                       FULTON   07635316   LEE         LATOYA    DENISE     1999    BENT CREEKAPT R112     ATLANTA    GA   30311        Jul 1 2020   CA
                       FULTON   10404781   LEE         TERI      LANETTE    100     6TH ST NE APT 1205     ATLANTA    GA   30308        Mar 1 2019   CA
                       FULTON   03563137   LEE         THOMAS               10105   WESTSIDE P UNIT 327    ALPHARETTAGA    30009        Oct 1 2020   PA
                       FULTON   05839966   MARION      MARTIN    JAMES      3540    HAWTHORNE LN           MILTON     GA   30004        Oct 1 2020   FL
                       FULTON   10550450   MARK        CHRISTOPHEEDWIN      1755    LYLE AVE               COLLEGE PAGA    30337        Jan 1 2018   RI
                       FULTON   07490714   LLOYD       ABIGAIL   GRACE      2230    CHESHIRE B UNIT 501    ATLANTA    GA   30324        Sep 1 2020   FL
                       FULTON   10028036   LOCHIATTO KATHERINE CARMEN       5641    ROSWELL RDUNIT 106     SANDY SPRI GA   30342        May 1 2020   OK
                       FULTON   11867238   KUPP        TRAVIS    BURR       95      8TH ST NW APT 402      ATLANTA    GA   30308        Jul 1 2020   CA
                       FULTON   03361801   MILLER      WILLIAM   S          265     BRIGHTON RD NE         ATLANTA    GA   30309        Oct 1 2020   NY
                       FULTON   06201820   NOLES       ZACKERY   THOMAS     594     ANSLEY CIR NE          ATLANTA    GA   30324        Feb 1 2020   OR
                       FULTON   11637566   NOON        AMANDA    F          1270    W PEACHTR APT 5G       ATLANTA    GA   30309        Oct 1 2020   PA




  Ex. 2 to Petition:
                       FULTON   06251710   NOORANI     TANYA                202     BARRINGTON HILLS DR    ATLANTA    GA   30350        Aug 1 2020   TX




Braynard Declaration
                       FULTON   11028876   MILLER      DONALD    DAVID      3871    REDWINE RDAPT 9309     ATLANTA    GA   30331        Dec 1 2019   IA
                       FULTON   12459668   MILLER      EMILY     J          400     W PEACHTR UNIT 2713    ATLANTA    GA   30308        Dec 1 2019   CO
                       FULTON   08329751   OGUNDEYIN VICTOR      TEMI       7114    SMITHERS WAY SW        ATLANTA    GA   30331        Aug 1 2020   TX
                       FULTON   11641241   KUFALK      REBECCA   ELIZABETH 33       PONCE DE L APT 307     ATLANTA    GA   30308        Jul 1 2018   GU
                       FULTON   12099475   MILLER      SEAN      CHRISTOPHE1016     HOWELL MIL APT 3504    ATLANTA    GA   30318        Feb 1 2019   NJ
                       FULTON   10723678   ROWE        CLAYTON   R          345     CHICKERING LAKE CT     ROSWELL GA      30075        May 1 2020   ME
                       FULTON   11993517   PHILLIPS-GA ZACHARY   ALEXANDER 1445     MONROE D R UNIT G11    ATLANTA    GA   30324        Aug 1 2020   OH
                       FULTON   10278392   MILLS       HANNAH    TURNAGE 570        BRIDGEWATER DR NW      ATLANTA    GA   30328        Oct 1 2020   SC
                       FULTON   12622698   PETTWAY VIRGINIA      DADE       626     DEKALB AVE APT 1518    ATLANTA    GA   30312        Aug 1 2020   SC
                       FULTON   06401419   HUGHES      ANNA      LYNN       650     SADDLE RIDGE TRCE      ROSWELL GA      30076        May 1 2020   KS
                       FULTON   08485789   KIDD        ANNA      WILKERSON 5875     PINE BROOK RD NE       ATLANTA    GA   30328        Aug 1 2020   NC
                       FULTON   04254697   JEWELL      JENNIFER LYNN        3476    ROCKHAVEN CIR NE       ATLANTA    GA   30324-2533   Oct 1 2020   SC
                       FULTON   11198700   NIM         PHUI                 879     PERENNIAL DR NE        SANDY SPRI GA   30328        May 1 2020   CA
                       FULTON   12365335   NISI        MADISON   VICTORIA   541     ANGIER AVE APT B       ATLANTA    GA   30308        Jun 1 2020   SC
                       FULTON   12385204   NIX         BENJAMIN PETERS      360     PHARR RD N APT 257     ATLANTA    GA   30305        Jul 1 2020   NY
                       FULTON   03838916   PARRISH     CHRISTOPHEJAMES      2025    LENOX RD NE            ATLANTA    GA   30324        Mar 1 2020   IL
                       FULTON   08933277   LOVETTE     LANA                 5610    GLENRIDGE APT # 300    SANDY SPRI GA   30342        Feb 1 2019   TX
                       FULTON   11206314   PARLO       JOSEPH               880     W PEACHTR APT# 1108    ATLANTA    GA   30309        Aug 1 2020   FL
                       FULTON   02536606   MASON       KAROL     VIRGINIA   1333    OAKCREST DR SW         ATLANTA    GA   30311        Jul 1 2017   NY
                       FULTON   02405380   REEDY       CHARISSA             670     GRADY PL SW            ATLANTA    GA   30310        Sep 1 2020   NC
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 414 of 559




                                                                                          Page 213
                                                                                 GA NCOA Out of State


                       FULTON   02662883   PAUL      SYLVIA    M         1225    FAIRBURN R APT CC1     ATLANTA    GA   30331        Feb 1 2019   MO
                       FULTON   11739283   PAULHUS   LAUREN    JESSICA   731     SUMMER DR NE           ATLANTA    GA   30328        Sep 1 2020   FL
                       FULTON   12543134   MOORADIAN EMMA      ISABEL    56      ORMOND ST SW           ATLANTA    GA   30315        Jul 1 2020   CA
                       FULTON   12127499   MENG      PATRICK   C         199     14TH ST NE APT 1510    ATLANTA    GA   30309        Aug 1 2020   DC
                       FULTON   10336900   MAIER     KEVIN     KNOWLTON 510      BARNESLEY LN           ALPHARETT AGA   30022        Jan 1 2020   NJ
                       FULTON   06823428   MAILLEY   BRIDGET   NICOLE    370     PEACHTREE APT 10       ATLANTA    GA   30305        Aug 1 2019   MI
                       FULTON   12535651   MERRITT   MARIANNE VICTORIA   5240    CRESSLYN RDG           JOHNS CREEGA    30005        Oct 1 2020   NC
                       FULTON   10608380   MERTZ     LAURA     M         9645    N POND CIR             ROSWELL GA      30076        Jun 1 2020   NV
                       FULTON   10341757   MERVES    MATTHEW HENRY       755     NORTH AVE APT 1406     ATLANTA    GA   30306        Sep 1 2020   AR
                       FULTON   06463971   SEAY      BRIAN     CHRISTOPHE360     KENDRICK AVE SE        ATLANTA    GA   30315        Aug 1 2020   AL
                       FULTON   10099948   SEBASTIAN KELLIE    ANN       10505   SUMMER CREEK DR        ALPHARETTAGA    30022        Jun 1 2020   KY
                       FULTON   12239374   RIVERS    LAWONZA TAURINA     820     W MARIETTA APT 1513    ATLANTA    GA   30318        May 1 2020   AL
                       FULTON   12320028   QUINN     ROSALIE   JENNIFER 1016     HOWELL MIL APT 3502    ATLANTA    GA   30318        May 1 2020   SC
                       FULTON   10346540   QUINONES LUIS       JAVIER    1787    WESTMORELAND LN        ATLANTA    GA   30318        Apr 1 2019   DC
                       FULTON   07613686   VANGRAAFE ELIZABETH           1050    NORTH AVE APT # 9B     ATLANTA    GA   30306        Mar 1 2018   NY
                       FULTON   11335403   MORICONI NEAL                 10485   SUMMER CREEK DR        ALPHARETT AGA   30022        Oct 1 2020   FL
                       FULTON   11335404   MORICONI SARAH      STACY     10485   SUMMER CREEK DR        ALPHARETTAGA    30022        Oct 1 2020   FL
                       FULTON   07377461   PEARCE    ALLISON   MARIE     268     16TH ST NW             ATLANTA    GA   30363        Sep 1 2019   NY
                       FULTON   12047218   PRATHER   JONATHAN CALEB      180     JACKSON ST APT 2214    ATLANTA    GA   30312        Oct 1 2020   SC
                       FULTON   07194220   PRATLEY   KEITH     MARTIN    31      HONOUR CIR NW          ATLANTA    GA   30305        Jun 1 2020   TX
                       FULTON   10857635   SCHNEIDER STEVEN    ANDREW    1838    GREYSTONE RD NW        ATLANTA    GA   30318        Sep 1 2019   NJ
                       FULTON   10230959   STRONG    MICHELLE LYNN       655     MEAD ST SE UNIT 76     ATLANTA    GA   30312        Apr 1 2020   SC
                       FULTON   12533028   ROBERTSONCARSON     SCOTT     12430   STEVENS CREEK DR       JOHNS CRE EGA   30005        Oct 1 2020   FL
                       FULTON   02695474   WRIGHT    VERONICA GLASS      731     CRESTWELL CIR SW       ATLANTA    GA   30331        Sep 1 2020   FL
                       FULTON   11388341   RICE      AMANDA    MICHELLE 508      MAIN ST NE APT 3356    ATLANTA    GA   30324        Aug 1 2020   AL
                       FULTON   06816417   PEARSON GAYNELL     BOWIE     5908    BLUEGRASS VW           FAIRBURN GA     30213-4736   Apr 1 2018   FL
                       FULTON   06953153   PEARSON STEPHANIE RAUCHEL     1244    DEFOOR VIL APT 445     ATLANTA    GA   30318        Feb 1 2017   AL




  Ex. 2 to Petition:
                       FULTON   11307118   SANCHEZ   BRANCA    I         2400    PARKLAND DUNIT 439     ATLANTA    GA   30324        Sep 1 2020   TX




Braynard Declaration
                       FULTON   11300631   SANCHEZ   DANILO              919     GREENWOO APT 11        ATLANTA    GA   30306        May 1 2020   FL
                       FULTON   11444927   PALMER    CARUTHERS           605     OAKHAVEN DR            ROSWELL GA      30075        Mar 1 2020   FL
                       FULTON   06297926   SANDHU    CHRISTINE M         205     12TH ST NE APT 2003    ATLANTA    GA   30309        Jun 1 2020   AL
                       FULTON   10672082   SANDLIN   CASEY     MC CLAIN  325     E PACES FERAPT 402     ATLANTA    GA   30305        May 1 2020   TN
                       FULTON   08087349   SANDLIN   MADDEN              250     POWELL ST SE           ATLANTA    GA   30316        Oct 1 2020   NC
                       FULTON   05600194   ROBINSON GREGORY LEWIS        600     GARSON DR APT 10301    ATLANTA    GA   30324        Apr 1 2019   FL
                       FULTON   10066030   ROBINSON HAROLD     LAMB BRYAN1726    DEFOOR AVEAPT A        ATLANTA    GA   30318        Sep 1 2020   OR
                       FULTON   08344856   ROBINSON JAINEE     ROSE      5385    PEACHTREE APT 201      ATLANTA    GA   30342        Aug 1 2020   VA
                       FULTON   12206884   ROBINSON JAMAL      RASHEED   215     NORTH AVE APT # 4016   ATLANTA    GA   30308        Oct 1 2020   VA
                       FULTON   05548212   RHODES    SHELLY    ANN       285     FITZGERALD PL          ATLANTA    GA   30349-1089   Mar 1 2019   SC
                       FULTON   04933852   RENSHAW MELINDA     MARIE     894     DEAN DR NW             ATLANTA    GA   30318        Nov 1 2019   NJ
                       FULTON   05714819   WILLIAMS  JANICE    ASKEW     4404    GLADEWOOD RUN          UNION CITY GA   30291        Jun 1 2020   AL
                       FULTON   07549647   WRIGHT    ELLEN               11340   MEDLOCK BRAPT 420      JOHNS CREEGA    30097        Oct 1 2020   MO
                       FULTON   04786158   WIRSIG    BRIAN     M         57      PROSPECT PL NE         SANDY SPRI GA   30328        Apr 1 2019   CA
                       FULTON   08106628   SOLOMON SUNI                  178     STRATFORD DR NW        ATLANTA    GA   30311-1013   Jun 1 2020   CA
                       FULTON   08285036   SOMMERS MARK        RAYMOND 10990     BRACEBRIDGE RD         ALPHARETTAGA    30022-1410   Aug 1 2020   SC
                       FULTON   08367396   SOMMERS TERESA      ANN       10990   BRACEBRIDGE RD         ALPHARETTAGA    30022        Aug 1 2020   SC
                       FULTON   11686683   SOMMO     CLAUDIA             2764    GLENLOCKE CIR NW       ATLANTA    GA   30318        Oct 1 2020   FL
                       FULTON   06546175   SOMMO     FRANK               2764    GLENLOCKE CIR NW       ATLANTA    GA   30318        Oct 1 2020   FL
                       FULTON   12338792   WYATT     WHITNEY   LEE       660     WILLOW HEIGHTS DR NE   ATLANTA    GA   30328        Jul 1 2020   PA
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 415 of 559




                                                                                       Page 214
                                                                                    GA NCOA Out of State


                       FULTON     02403773   WYCHE     CHARLES   WILBUR     8372    ROSWELL R DAPT P       ATLANTA     GA   30350        Oct 1 2019   FL
                       GWINNETT   06841366   ANKENY    SHIRLEY   IRENE      395     ASHLAND MANOR DR       LAWRENCEVGA      30045        Oct 1 2020   PA
                       FULTON     12349964   SONI      SACHIN               855     PEACHTREE APT 3401     ATLANTA     GA   30308        May 1 2020   NJ
                       GWINNETT   02821728   ASHE      MILDRED   B          801     HERITAGE VALLEY RD     NORCROSS GA      30093-4870   Jan 1 2020   NJ
                       FULTON     02148035   WOLF      MINDY     B          180     BARRINGTON DR E        ROSWELL GA       30076        Oct 1 2020   FL
                       FULTON     07003289   WOLFE     CARRIE    CREEDLE    928     LINDBERGH DR NE        ATLANTA     GA   30324        Aug 1 2019   VA
                       GLYNN      05569530   HORN      ERIKA     ARRAS      213     HAMPTON AVE            ST SIMONS I GA   31522        Jul 1 2020   SC
                       GLYNN      05992461   HORN      RYAN      PATRICK    213     HAMPTON AVE            ST SIMONS I GA   31522-1020   Jul 1 2020   SC
                       GLYNN      01117044   HORTON    GAIL      ALBRECHT 26        BAY TREE CT E          ST SIMONS I GA   31522-5202   Nov 1 2019   TN
                       GWINNETT   06358512   ASKEW     ANGELA    AGYEI      3235    CLEAR VIEW DR          SNELLVILLE GA    30078        Oct 1 2020   CA
                       FULTON     11066257   WARD      ERIN      WIMBERLY 1857      WALTHALL DR NW         ATLANTA     GA   30318        Jul 1 2018   LA
                       FULTON     11187065   WARD      MICHAEL   CORRIE     475     WOODWARD AVE SE        ATLANTA     GA   30312        Jan 1 2020   AL
                       GLYNN      06210498   HAMILTON DONNA      C          1008    OCEAN BLVD             ST SIMONS I GA   31522        Oct 1 2018   FL
                       FULTON     12430481   WALLEYN   BRITTANY LIDDIMORE 4030      GREATWOOD PATH         ALPHARETTAGA     30005        Jun 1 2020   FL
                       FULTON     05573811   WALLEYN   DAVID     EDWARD     4030    GREATWOOD PATH         ALPHARETTAGA     30005        Jun 1 2020   FL
                       GLYNN      04193920   HOPKINS   AMY       RUTH       102     SUNBURY CT             ST SIMONS I GA   31522        Jul 1 2020   NC
                       FULTON     10354023   TILLMAN   SHANNA    RACHEL     648     BERNE ST SE            ATLANTA     GA   30312        Jun 1 2017   CO
                       GORDON     11882181   SURPRISE SAMANTHA IRENE        137     CINDY LN SE            CALHOUN GA       30701        Oct 1 2020   TN
                       GWINNETT   02475066   ARRINGTON GLENDA    DENISE     4177    SUMMER WOOD DR         SNELLVILLE GA    30039        Apr 1 2018   KS
                       GWINNETT   11978735   BRIGHT    IMANI     ALEXIS     3160    ARBOR OAKS DR          SNELLVILLE GA    30039        Jul 1 2019   VA
                       FULTON     11058692   SIEGMANN LAUREN     CHRISTIANN 1824    DEFOOR AVEAPT 3110     ATLANTA     GA   30318        Jun 1 2020   TX
                       FULTON     03196347   SWANN     MARGOT    SHAUL      8       CREEKPARK CT           ROSWELL GA       30076        Oct 1 2020   NC
                       FULTON     10298489   SICILIANO MICHAEL   ANTHONY 47033      GARDNER DR             ALPHARETT AGA    30009        Oct 1 2020   PA
                       FULTON     11040513   SICKLES   SARAH     NICOLE     4150    OVERLAND DR            ROSWELL GA       30075        Jul 1 2020   NC
                       GLYNN      10046811   BROWN     SHYLA     JANAY      112     EAGLES POINAPT 305     BRUNSWICK GA     31525        Aug 1 2019   FL
                       GLYNN      02312065   ROSSELL   JEFFREY   RAYMOND 110        E COMMONS DR           ST SIMONS I GA   31522-9786   Jan 1 2020   NC
                       GLYNN      04029419   ROSSELL   MAUREEN ANNE         110     E COMMONS DR           ST SIMONS I GA   31522-9786   Jan 1 2020   NC




  Ex. 2 to Petition:
                       GLYNN      11886722   ROYER     JEFFREY   MICHAEL    1024    SINCLAIR PTE           ST SIMONS I GA   31522        Sep 1 2019   OH




Braynard Declaration
                       GLYNN      11884784   ROYER     JOANNA    LYN        1024    SINCLAIR PTE           ST SIMONS I GA   31522        Sep 1 2019   OH
                       GRADY      10838118   VANLANDINGBARBARA   MESSER     110     JONES RD               WHIGHAM GA       39897        Feb 1 2020   FL
                       FULTON     02644924   TITUS     ROBERT    WHITTINGTO1121     PORTLAND AVE SE        ATLANTA     GA   30316        Jun 1 2019   FL
                       GLYNN      11478377   RODRIGUEZ ADRIANA              151     GALLERY WAY            BRUNSWICK GA     31525        Jun 1 2020   VA
                       GRADY      11624753   SOZA      ANGELA    NYE        1070    5TH ST SE              CAIRO       GA   39828        Oct 1 2020   FL
                       GRADY      11624756   SOZA      ANTHONY RICHARD      1070    5TH ST SE              CAIRO       GA   39828        Oct 1 2020   FL
                       FULTON     11441719   WELLS     ZACHARY   CHARLES    878     WOODLAND AVE SE        ATLANTA     GA   30316        Oct 1 2020   AL
                       FULTON     11206127   WELMAN    DEBRA     G          718     N PARK LN              ALPHARETTAGA     30004        May 1 2019   FL
                       FULTON     04859622   WHITE     TAYLOR    LAWREN     228     CHASTAIN PRESERVE LN   ATLANTA     GA   30342        Aug 1 2020   NC
                       GLYNN      12831470   ROBB      LAURA     KELLY      133     LINKSIDE DR            ST SIMONS I GA   31522        Oct 1 2020   WA
                       GLYNN      12725511   ROBB      PAUL                 133     LINKSIDE DR            ST SIMONS I GA   31522        Oct 1 2020   WA
                       GLYNN      11563250   ANGST     CASSANDRA ANNE       311     DUNBARTON DR           ST SIMONS I GA   31522        Jan 1 2020   NC
                       GLYNN      11968515   ANSEL     CAROLINE MCKENZIE 1209       PRINCE ST              BRUNSWICK GA     31520        May 1 2020   FL
                       GLYNN      05668644   ANSEL     KAREN     MARIE      1209    PRINCE ST              BRUNSWICK GA     31520        Apr 1 2020   FL
                       GLYNN      06708651   ARCHER    INGER     CHENIN     11104   ODYSSEY LAKE CIR N     BRUNSWICK GA     31525        Jul 1 2019   FL
                       FULTON     10216096   WEBB      ALLISON   DAWN       215     THOMPSON PL            ROSWELL GA       30075        Oct 1 2020   SC
                       FULTON     05355139   THOMAS    KRISTI    B          584     WINDSOR ST SW          ATLANTA     GA   30312        Jun 1 2018   TN
                       FULTON     10749830   THOMAS    MARCIA    MAXWELL 9115       EVES CIR               ROSWELL GA       30076        Jul 1 2020   MD
                       FULTON     12584555   THOMPSON ELIZABETH PAIGE       10180   LINK CT                ALPHARETTAGA     30022        Aug 1 2020   AL
                       GWINNETT   04244814   ALBRITTON NATANYA   DENISE     16102   HOLLAND PL             LAWRENCEVGA      30043        Jul 1 2020   MI
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 416 of 559




                                                                                          Page 215
                                                                                     GA NCOA Out of State


                       GWINNETT   12483024   ALCALA     MARK       ANTHONY 465       VILLA PLACE CT         TUCKER      GA   30084        Jun 1 2020   FL
                       GLYNN      04893604   SMITH      DONNA      KAY WEST 286      KING COTTON RD         BRUNSWIC K GA    31525        Jan 1 2019   FL
                       GLYNN      10350215   KELLIS     GREGORY BRIAN        115     COKE ST                ST SIMONS I GA   31522        Aug 1 2020   FL
                       GLYNN      10504788   KELLIS     JENNIFER ROHRER      115     COKE ST                ST SIMONS I GA   31522        Aug 1 2020   FL
                       GORDON     12271372   HOUSE      TRINITI    DANYELLE 101      GARDEN HILL DR         CALHOUN GA       30701        Oct 1 2019   VA
                       GORDON     12479182   MCMANAMAYLUCY         INEZ      1620    HIGHWAY 53 SPUR SW     CALHOUN GA       30701        Oct 1 2020   FL
                       FULTON     06611155   VONDRASEK ANGELA      KAY       2046    SPINK ST NW            ATLANTA     GA   30318        Oct 1 2020   WI
                       GWINNETT   02306611   BEGY       DAVID      JOHN      3372    FOREST VISTA DR        DACULA      GA   30019        Oct 1 2020   OH
                       GWINNETT   02195874   BEGY       DEBORAH LYNNE        3372    FOREST VISTA DR        DACULA      GA   30019-4652   Oct 1 2020   OH
                       GWINNETT   10027234   BELANGER ROBIN        RENE      1580    SUNDALE DR             LAWRENCE VGA     30046        Jul 1 2020   IL
                       FULTON     12350331   TYCKO      SASHA      KILLEN    971     HIGHLAND A APT 3       ATLANTA     GA   30306        Jul 1 2020   MD
                       GLYNN      08053231   SMERIGLIO ANGELA      MARIE     206     APACHE RD              BRUNSWICK GA     31525        Sep 1 2020   CT
                       GWINNETT   08807032   COLEMAN OCTAVIUS TORREZ         12300   SPRINGS LN APT F       PEACHTREE GA     30092        Aug 1 2019   TN
                       GWINNETT   08400954   FARRELL    GUINIVERE            4297    PLEASANT LAAPT A       DULUTH      GA   30096        Sep 1 2017   VI
                       GWINNETT   10591712   BURNETTE LERIN        GIANNI    357     COLLINS GLEN CT        LAWRENCEVGA      30043        Aug 1 2020   NC
                       GWINNETT   07128668   BENJAMIN MEGHAN       EDITH     705     PARK LAKE LN           PEACHTREE GA     30092        Sep 1 2020   MA
                       GWINNETT   08294409   BENLOSS-KEJANET       A         2625    HELTONWOOD CT          BUFORD      GA   30519        Jun 1 2019   NY
                       GLYNN      12382093   THOMPSON GAVEN        EUGENE    701     CLEO PL                BRUNSWICK GA     31523        Nov 1 2016   NV
                       GLYNN      04567267   THOMPSON MARSHALL EUGENE        701     CLEO PL                BRUNSWICK GA     31523        Nov 1 2016   NV
                       GLYNN      06638440   THOMPSON MELISSA      DIANE     701     CLEO PL                BRUNSWICK GA     31523        Nov 1 2016   NV
                       GWINNETT   08099146   FREYCINET DAPHNEE               2307    VILLA BROOKE CT        DULUTH      GA   30097        May 1 2019   FL
                       GWINNETT   04821356   BRUNY-ETIE MARIE-YANICK         2307    VILLA BROOKE CT        DULUTH      GA   30097        May 1 2019   FL
                       GWINNETT   10397479   BRYAN      ETHAN      SANFORD 1760      ROCKDALE CIR           SNELLVILLE GA    30078        Oct 1 2019   OH
                       GWINNETT   02880620   CANDLER    KAREN      J         3354    FLORAL CT              SUWANEE GA       30024-2833   Aug 1 2020   FL
                       GWINNETT   10580889   EMILIEN    DAMON      HOWARD    3961    OAK CROSSING DR        SUWANEE GA       30024        May 1 2018   MD
                       GWINNETT   03611200   EMILIEN    PAULETTE DENISE      3961    OAK CROSSING DR        SUWANEE GA       30024        May 1 2018   MD
                       GWINNETT   06060039   CLAUDE     KIM        JACQUELYN 2910    BUFORD DR APT 1417     BUFORD      GA   30519        Oct 1 2018   TX




  Ex. 2 to Petition:
                       GWINNETT   05783014   CAMSEL     TILA       LASHAWNA 408      WINDY HILL PT          LAWRENCEVGA      30046        Nov 1 2018   FL




Braynard Declaration
                       GWINNETT   11503258   BROWNLEE CHYNELLE RENEE         3258    WINDSCAPE APT F        NORCROSS GA      30093        Mar 1 2018   IN
                       GWINNETT   06329511   CARTY      PATRICK              3775    MONTROSE POND WALK     DULUTH      GA   30096        Jan 1 2020   WA
                       GWINNETT   10522735   DAVIDSON ELIZABETH LEIGH        4243    CREEKRUN CIR           BUFORD      GA   30519        Aug 1 2020   TN
                       GWINNETT   10417216   CLARK      ASHLEY     KRISTINA  5375    SUGARLOAF APT 5207     LAWRENCEVGA      30043        Jul 1 2020   FL
                       GWINNETT   01956076   FLAUTT     PATRICK    JOHN      5767    SHAWN TER              PEACHTREE GA     30092        Apr 1 2018   WA
                       GWINNETT   11699145   DONOGHUE ANN          BRICE     4425    CROFTON MANOR CT       SUWANEE GA       30024        Oct 1 2020   PA
                       GWINNETT   04649164   JACKSON    STACY      DION      2206    EWELL PARK DR          LAWRENCEVGA      30043        Oct 1 2020   TX
                       GWINNETT   06353587   JACKSON    TERRANCE TREMELL     1363    HYDABURG LN            NORCROSS GA      30093        Apr 1 2020   LA
                       GWINNETT   12663641   FERGUSON JOSHUA       IAN       5467    RIVERSIDE DR           SUGAR HILL GA    30518        Jul 1 2020   FL
                       GWINNETT   10444797   HELTON     KATHLEEN GRACE       5039    SHELLEY LN             SUGAR HILL GA    30518        Oct 1 2020   AL
                       GWINNETT   12442542   HELTON     MARK       EUGENE    734     LAUREL WEST CT         DACULA      GA   30019        Sep 1 2020   CA
                       GWINNETT   12455582   HELTON     MARTHA     CLINE     734     LAUREL WEST CT         DACULA      GA   30019        Sep 1 2020   CA
                       GWINNETT   10052969   DOWNING TYQUAN        LAMAR     4207    CEDAR TREE RUN         SNELLVILLE GA    30039        Aug 1 2019   NC
                       GWINNETT   05395994   DOZIER     JAMES      LEON      3179    SAVANNAH WALK LN       SUWANEE GA       30024        Jan 1 2020   FL
                       GWINNETT   02900750   DAVIS      KELVIN     A         1950    PARLIAMENT DR          LAWRENCEVGA      30043        Aug 1 2019   VA
                       GWINNETT   11868378   DAVIS      KENDALL    ANTHONY 1950      PARLIAMENT DR          LAWRENCEVGA      30043        Aug 1 2019   VA
                       GWINNETT   12062588   DUDLEY     ANDREA     LAUREN    1112    MELTON DR SW           LILBURN     GA   30047        Mar 1 2020   SC
                       GWINNETT   10464499   EPPS       BOBBY      S         1953    APPALOOSA MILL CIR     BUFORD      GA   30519        Oct 1 2020   AL
                       GWINNETT   08955176   EPPS       JASMYNE    DOVE      1953    APPALOOSA MILL CIR     BUFORD      GA   30519        Oct 1 2020   AL
                       GWINNETT   10492639   DONAVON CHRISTOPHEMICHAEL       4406    SAINT MICHAELS DR SW   LILBURN     GA   30047        Aug 1 2019   AL
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 417 of 559




                                                                                           Page 216
                                                                                   GA NCOA Out of State


                       GWINNETT   12416651   DALE      PARADISE             4401   FIDDLERS BND         LOGANVILL E GA   30052        Sep 1 2020   DC
                       GWINNETT   08148996   DALEY     JASON     PATRICK    1686   MAPLE RIDGE DR       SUWANEE GA       30024        Jan 1 2020   NC
                       GWINNETT   03109532   HARMON    AIMEE     LYNN       407    CONCEPTS 21 DR       PEACHTREE GA     30092        Sep 1 2020   TX
                       GWINNETT   03674547   HARMON    HAROLD               407    CONCEPTS 21 DR       PEACHTREE GA     30092        Sep 1 2020   TX
                       GWINNETT   10220616   GARRETT   LINDSEY   MONET      2762   OAK MEADOW LN        SNELLVILLE GA    30078        Aug 1 2020   FL
                       GWINNETT   11228818   HUI       ERINA     L          4053   CHADERTON CT         DULUTH      GA   30096        Jun 1 2017   WA
                       GWINNETT   03897167   HENRY     STEPHEN   ANTHONY 5264      SANDY SHOALS LN      STONE MOU GA     30087        Aug 1 2020   FL
                       GWINNETT   03718435   HARDEN    PAUL      ANTHONY 895       LEWIS RIDGE CIR      LAWRENCEVGA      30045        Sep 1 2020   VA
                       GWINNETT   11543162   FURLOW    COURTNIE SHANICE     1050   COURT DR APT K       DULUTH      GA   30096        Jul 1 2020   VA
                       GWINNETT   10090446   GOODMAN SIMONE      MARIE      1865   JERRY WAY APT 24     NORCROSS GA      30093        Aug 1 2020   MD
                       GWINNETT   06336200   HESTER    LAWRENCE JERICK      5176   CONDUCTOR CT         NORCROSS GA      30071        Aug 1 2019   VA
                       GWINNETT   06355997   HESTER    MARSHA    L          5176   CONDUCTOR CT         NORCROSS GA      30071        Aug 1 2019   VA
                       GWINNETT   06126129   MCCLURE LANA        VICTORIA HY1845   SILVERSTONE DR       LAWRENCEVGA      30045        Aug 1 2018   TX
                       GWINNETT   08458152   HUNTER    CARISSA              1379   SCENIC VIEW TRCE     LAWRENCEVGA      30044        Sep 1 2020   VA
                       GWINNETT   03795762   HUNTER    JAMES     MAGREGER 2965     DACULA OAKS DR       DACULA      GA   30019        Oct 1 2020   OK
                       GWINNETT   12356989   KELLY     ANTONETTE            1035   SCALES RD APT 8308   SUWANEE GA       30024        Sep 1 2020   NJ
                       GWINNETT   02833961   LEE       PAULETTE M           851    WINDSOR CREEK DR     GRAYSON GA       30017        Oct 1 2020   FL
                       GWINNETT   04014162   PROCTOR LEE         ANN        180    LAKE DR              NORCROSS GA      30071        Aug 1 2020   AL
                       GWINNETT   02005554   JOHNSON MATTHEW ALLEN          390    BECKENHAM WALK DR    DACULA      GA   30019-6899   Jul 1 2018   VA
                       GWINNETT   11316279   LAKES     STACY     LANE       1488   BRUSHED LN           LAWRENCEVGA      30045        Sep 1 2020   FL
                       GWINNETT   11356285   LAKIN     CASSANDRA NICOLE     2890   DANIEL PARK RUN      DACULA      GA   30019        Sep 1 2020   SC
                       GWINNETT   10381209   LEGISTER ASHELY     NICOLE     2704   KENWOOD CT           DULUTH      GA   30096        May 1 2017   NY
                       GWINNETT   03003538   LEIBOWITZ DAPHNE    MARY       4115   S LEE ST   APT 328   BUFORD      GA   30518        Sep 1 2020   FL
                       GWINNETT   02916465   KELLEY    DANNY     LEO        810    GRAN HERITAGE WAY    DACULA      GA   30019        Jun 1 2020   TX
                       GWINNETT   07178612   KELLEY    LEA       ANNE       810    GRAN HERITAGE WAY    DACULA      GA   30019        Jun 1 2020   TX
                       GWINNETT   10922791   JIMENEZ   JEFFREY   VILLAREZ   6840   WOMACK CT            PEACHTREE GA     30360        Oct 1 2019   NV
                       GWINNETT   07353651   LANDSVERK SUZANNE   CAROL      1435   LAKE HEIGHTS CIR     DACULA      GA   30019-3236   Aug 1 2020   SC




  Ex. 2 to Petition:
                       GWINNETT   10652106   LANE      GREGORY MICHAEL      889    REDWOOD DR           NORCROSS GA      30093        Aug 1 2020   CO




Braynard Declaration
                       GWINNETT   03741360   JOHNSON KIMBERLEY MCINTO       2988   HAMILTON MILL RD     BUFORD      GA   30519        Jul 1 2020   WY
                       GWINNETT   06309007   JOHNSON LAUREN      ASHLEY     2941   FORBES TRL           SNELLVILLE GA    30039        Mar 1 2020   MO
                       GWINNETT   04566024   JOHNSON MARINA      L          4633   ELSINORE CIR         NORCROSS GA      30071        May 1 2019   CA
                       GWINNETT   06378741   LASHLEY   PATRICIA  ANITA      3710   PINE BLOOM PL        LOGANVILLE GA    30052        Oct 1 2020   FL
                       GWINNETT   12420057   KLEIN     MACKENZIE ROSE       525    BECKENHAM WALK DR    DACULA      GA   30019        Oct 1 2020   WV
                       GWINNETT   08147431   MATHEW    LINCY     ELIZABETH 1272    TURTLE CREEK CT      LAWRENCEVGA      30043        Oct 1 2019   FL
                       GWINNETT   05850932   MCCLURE PHILIP      RUSSELL    1845   SILVERSTONE DR       LAWRENCEVGA      30045        Aug 1 2018   TX
                       GWINNETT   11370936   MCCOLEZ CHRISTINE PAIGE        317    CHASE COMMON DR      NORCROSS GA      30071        Sep 1 2019   IL
                       GWINNETT   10967374   MILLER    JESSY                422    MADISON PARK DR      GRAYSON GA       30017        Apr 1 2019   VA
                       GWINNETT   05927665   LUM-CHOW BEVERLY    JUNE       2598   SETTLERS CT          SNELLVILLE GA    30078        Oct 1 2020   HI
                       GWINNETT   04411386   ROBY      MARLENE              2517   KINER CT             LAWRENCEVGA      30043-6148   Aug 1 2020   SC
                       GWINNETT   10905947   MONTGOMERTHERESA               2853   THURLESTON LN        DULUTH      GA   30097        Oct 1 2017   IL
                       GWINNETT   11717563   NGUYEN    SHAWNNAE KIM         1825   ANGUS LEE DR         LAWRENCE VGA     30045        May 1 2020   FL
                       GWINNETT   10549272   MORA      WILMER    GUILLERMO 2170    HEATHERTON RD        DACULA      GA   30019        Feb 1 2019   TN
                       GWINNETT   05221260   MILTON    TEDDY     CHANDLER 1445     SHAMROCK HILL CIR    LOGANVILLE GA    30052        May 1 2020   FL
                       GWINNETT   05944569   RUBAN     STEPHANIE LEIGH      3809   COURTSIDE TER        PEACHTREE GA     30092        May 1 2020   NV
                       GWINNETT   11681471   RUCKART   LISA                 3319   BOLD SPRINGS RD      DACULA      GA   30019        Mar 1 2019   SC
                       GWINNETT   11760363   REMBERT SAASAA      P          3696   VALLEY BLUFF LN      SNELLVILLE GA    30039        Aug 1 2020   NV
                       GWINNETT   12095378   REMBERT TERRY       LEE        3696   VALLEY BLUFF LN      SNELLVILLE GA    30039        Aug 1 2020   NV
                       GWINNETT   07892237   MORMAN    TROY      ALLEN      1179   PUGHES CREEK WAY     LAWRENCEVGA      30045        Sep 1 2020   FL
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 418 of 559




                                                                                         Page 217
                                                                                 GA NCOA Out of State


                       GWINNETT 03899602   OBRIEN    KARLA                3425   BRIDGE MILL CT        PEACHTREE GA     30092        Sep 1 2020   AL
                       GWINNETT 08176641   OCHOA     MARTHA     CLAUDIA   1596   SCHOLAR DR            LAWRENCE VGA     30044-5452   Oct 1 2020   AZ
                       GWINNETT 08377199   ROBINSON DIANE       D         375    HIGHLAND GATE CIR     SUWANEE GA       30024        Sep 1 2020   TX
                       GWINNETT 12830386   ROBINSON JADA                  1351   SONOMA DR             LAWRENCEVGA      30045        May 1 2017   LA
                       GWINNETT 05013286   SCHOSKER DAVID       F         4836   SARA CREEK WAY        SUGAR HILL GA    30518-7858   Aug 1 2020   AL
                       GWINNETT 05013287   SCHOSKER LISA        M         4836   SARA CREEK WAY        SUGAR HILL GA    30518        Aug 1 2020   AL
                       GWINNETT 04256461   RANADO    MICHAEL    D         1324   PARK PASS WAY         SUWANEE GA       30024-1800   Sep 1 2020   FL
                       GWINNETT 08633738   WALSH     MEGHAN     K         5306   FERN PARK CT          PEACHTREE GA     30092        Oct 1 2019   FL
                       GWINNETT 07477889   OMAR      HASSAN               2304   ARBOR DR              DULUTH      GA   30096        Apr 1 2019   NC
                       GWINNETT 10577633   OMAR      SABRINA    DAWN      2623   ARBOR DR              DULUTH      GA   30096        Sep 1 2020   NC
                       GWINNETT 05170198   WINSTON   JEAN       MARIE     47     WHITEGRASS CT         GRAYSON GA       30017        Jan 1 2019   IL
                       GWINNETT 05204480   WINTERS   TERRANCE   BERNARD 2143     TRINITY GROVE CT      DACULA      GA   30019        Dec 1 2018   MS
                       GWINNETT 10194894   SANCHEZ   MIRIAM               308    DUNAGAN CHASE DR      LAWRENCEVGA      30045        Oct 1 2018   FL
                       GWINNETT 04741635   SPRUILL   ALANDREA   LASHUN    1011   WYNFIELD TRCE         PEACHTREE GA     30092        Sep 1 2020   VA
                       GWINNETT 06361248   WASHINGTO TAMMY      TARRELL   4708   TREE CORNERS PKWY     PEACHTREE GA     30092        Sep 1 2020   LA
                       GWINNETT 11746674   WIMBISH   NICHOLAS             1840   RIDGEDALE DR          SNELLVILLE GA    30078        Jan 1 2020   FL
                       GWINNETT 07912400   SMITH     KIMBER     DIONN     712    EMERALD FOREST CIR    LAWRENCE VGA     30044-5851   Jan 1 2020   TX
                       GWINNETT 10874749   SHABAN    WAFFA      SADIQ     3405   SWEETWATEAPT 533      LAWRENCEVGA      30044        Jun 1 2020   TN
                       GWINNETT 12391058   THOMAS    ALICIA     LA VONNE 3350    SWEETWATEAPT 1124     LAWRENCEVGA      30044        Aug 1 2020   FL
                       GWINNETT 08046712   THOMAS    BEACHER              2390   CENTURY LN            SNELLVILLE GA    30039        Aug 1 2019   AL
                       GWINNETT 02978416   THOMAS    BETTY      DOMINQUE 507     TROPHY TRL            LAWRENCEVGA      30044        Sep 1 2020   LA
                       HALL     11145512   DUGGAN    TAYLOR     ELLE      371    WOODLAND DR           GAINESVILLEGA    30501        Jan 1 2020   MO
                       GWINNETT 02826927   SEVER     JAMES      WESLEY    2695   SPRINGROCK HILL TRL   LAWRENCEVGA      30043-7611   Oct 1 2020   FL
                       GWINNETT 02780579   SEVER     MICHELLE   DOTSON    2695   SPRINGROCK HILL TRL   LAWRENCEVGA      30043-7611   Oct 1 2020   FL
                       GWINNETT 11156429   SMITH     LARRY                2528   BRYNFIELD CV          SUWANEE GA       30024        Jun 1 2018   FL
                       GWINNETT 10265495   SUTTON    COURTNEY             230    CHLOE DIANNE DR       LOGANVILLE GA    30052        Jul 1 2020   FL
                       HALL     06358122   HULSEY    JESSICA    DIXON     405    WOODLAND DR           GAINESVILLEGA    30501        Nov 1 2019   NC




  Ex. 2 to Petition:
                       HALL     10916020   SCHWARTZMZACHARY               109    CANTERBURY RD         GAINESVILL EGA   30504        Oct 1 2019   MD




Braynard Declaration
                       HALL     06578040   SCOTT     JESSICA    KRISTEN   5491   BUSHNELL CT           FLOWERY BRGA     30542        Sep 1 2020   MO
                       HABERSHAM12165753   KENNEDY   BRENDA     MAYE      178    IMPERIAL CT           CLARKESVI L GA   30523        Oct 1 2020   FL
                       GWINNETT 03454160   SIDWELL   LYDIA      HERTSGAAR 5616   HAMMOND DR            NORCROSS GA      30071        Jun 1 2020   FL
                       HALL     04647743   HELPLING KARL        FRANCIS   6057   OVERBY RD             FLOWERY BRGA     30542        Feb 1 2020   FL
                       GWINNETT 07631485   SHORT     BRETT      MUNDELL   2007   ARBOR DR              DULUTH      GA   30096        Oct 1 2020   AL
                       HALL     12693162   HAYWARD JOAN                   5407   GREEN HUNTER LN       GAINESVILLEGA    30501        Sep 1 2020   MA
                       HALL     10020856   FAILLE    ABIGAIL    DAWN      201    CARRINGTONAPT #201    GAINESVILLEGA    30504        Sep 1 2020   IL
                       HABERSHAM05324503   SHELTON   SALLY      ANN       200    SILVERWOOD DR         CORNELIA GA      30531-5350   Aug 1 2020   KY
                       HABERSHAM05584110   SHELTON   WILLIAM    BRIAN     200    SILVERWOOD DR         CORNELIA GA      30531-5350   Aug 1 2020   KY
                       GWINNETT 12694692   THOMPSON WENDY       RENAE     2906   ASHLEY CLUB CIR       PEACHTREE GA     30092        Jul 1 2019   OK
                       HALL     00571181   SERRA     CHERYL     ELAINE    3638   E HALL RD             GAINESVILL EGA   30507-7716   Aug 1 2020   IL
                       GWINNETT 10363101   THROWER HARRY        KENYON    2027   CRESCENT DR           SNELLVILLE GA    30078        Sep 1 2020   SC
                       HALL     06119546   LEE       KAREN      SUE       4206   JOE CHANDLER RD       GILLSVILLE GA    30543        Feb 1 2020   FL
                       HALL     06089422   WEINER    TODD       MICHAEL   3961   SLOAN MILL RD         GAINESVILLEGA    30507-8674   May 1 2019   KS
                       HALL     10508542   EPISCOPO KAREN       LYNN      3520   LAMP POST LN          GAINESVILLEGA    30504        Sep 1 2020   FL
                       HALL     10508634   EPISCOPO PHILIP      DANIEL    3520   LAMP POST LN          GAINESVILLEGA    30504        Sep 1 2020   FL
                       HALL     12160700   PRATT     DESTINI    AKIRA     1120   JESSE JEWE APT C2     GAINESVILLEGA    30501        Jun 1 2019   SC
                       HALL     01039820   PRATT     TAMARA     LYNN      1120   JESSE JEWE APT C2     GAINESVILLEGA    30501        Jun 1 2019   SC
                       HALL     08233571   PRESTON   CARLY      DANIELLE  4406   ENFIELD DR            GAINESVILLEGA    30506        Aug 1 2020   VA
                       HALL     08887908   MAH       HAYDEN     CHANDLER 3381    BARRY LN              GAINESVILLEGA    30506        Jul 1 2017   TX
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 419 of 559




                                                                                       Page 218
                                                                                 GA NCOA Out of State


                       HABERSHAM04347929   SMITH     PAUL      BANGLEY    3430   RIVERBEND RD         DEMOREST GA     30535-2323   Apr 1 2019   FL
                       HARRIS   06244639   GRANTHAM GREG       BRENT      90     PINE DR              WAVERLY H AGA   31831-3375   Mar 1 2020   AL
                       HARRIS   10613282   GRAVES    RONNY     MICHAEL    5836   GA HIGHWAY 208       WAVERLY HAGA    31831        Mar 1 2020   AL
                       HARRIS   04527773   GRAVES    TAMMY     SIEVERS    5836   GA HIGHWAY 208       WAVERLY HAGA    31831        Mar 1 2020   AL
                       HALL     10627748   COLE      MARK                 7891   BRASS LANTERN DR     FLOWERY BRGA    30542        Sep 1 2020   TN
                       HALL     10270105   TETLEY    TYLER     STEVEN     4702   MCEVER RD            OAKWOOD GA      30566        Mar 1 2020   NC
                       HARRIS   08692520   JOHNSON KEMPTHORND             138    WILD TURKEY DR       PINE MOUNT GA   31822        Aug 1 2020   TN
                       HARRIS   10029269   JOHNSON VASHTI      PATRICIA   138    WILD TURKEY DR       PINE MOUNT GA   31822        Aug 1 2020   VA
                       HALL     08630156   CLARK     LEILA     DANYELL    1120   JESSE JEWE APT C2    GAINESVILLEGA   30501        Jan 1 2020   SC
                       GWINNETT 10940119   YANG      XINGUO               1831   NOURS LANDING WAY    DULUTH     GA   30097        Dec 1 2019   MD
                       HARRIS   12409223   HILL      CELESTE   ALEXANDRA 164     ARROWHEAD DR         WAVERLY HAGA    31831        Jun 1 2020   VA
                       HALL     11949970   TEDDY     JAMES     DARYL      5209   LAUREL CIR           GAINESVILLEGA   30506        Oct 1 2020   NC
                       HOUSTON 06673922    KANE      JEFFREY   MICHAEL    403    DOGWOOD GLN          CENTERVILL GA   31028        Feb 1 2020   TN
                       HOUSTON 11281713    KAVO      GRACE     JOOAN      305    TORTOISE WAY         WARNER RO GA    31088        May 1 2020   MI
                       HENRY    10444968   BEAUFORD CAROL      ANITA      1205   REDBUD CT            MCDONOUG GA     30253        Apr 1 2020   IA
                       HENRY    05857969   ALLEN     RANDY     LEE        8307   MADRID CIR           LOCUST GROGA    30248        Jan 1 2019   IN
                       HART     07712525   LEARD     TRUDY     R          285    S JACKSON ST         HARTWELL GA     30643        Oct 1 2020   SC
                       HARALSON 10580358   BARKER    NICHOLAS ISAAC       17     OXFORD CT            BREMEN     GA   30110        Mar 1 2020   AL
                       HART     06590501   HILL      BRANDON RAY          11     LITTLE MILLTOWN RD   HARTWELL GA     30643        Jul 1 2020   SC
                       HART     01260050   LANE      CLARENCE F           174    LAKESHORE CIR        HARTWELL GA     30643-2738   Sep 1 2020   SC
                       HENRY    06850682   CASSELL   CRYSTAL   YARBROUGH620      IVY CV               MCDONOUG GA     30253        Jan 1 2020   CA
                       HENRY    11805327   CASSELL   GLENN     SAMMONS 620       IVY CV               MCDONOUG GA     30253        Jan 1 2020   CA
                       HENRY    05339443   CASTELOW DAIDRA     JOYCE      622    FIELDCREST DR        MCDONOUG GA     30253-6652   Oct 1 2020   MI
                       HALL     11034426   ZELKOWITZ NANCY     JOYCE      3319   THOMPSON APT 418     GAINESVILLEGA   30506        Oct 1 2019   FL
                       HALL     10705352   WILSON    JOSHUA    LAEL       5755   SHORE ISLE CT        FLOWERY BRGA    30542        Jul 1 2020   VA
                       HENRY    01717698   STEPHENS LOIS       E          195    EVERGREEN UNIT 401   STOCKBRIDGGA    30281-7421   Jan 1 2017   FL
                       HENRY    10763141   BARR      SARAH     SUSAN      435    RABBIT RUN           MCDONOUG GA     30252        Sep 1 2020   CA




  Ex. 2 to Petition:
                       HENRY    11310628   STARR     GABRIELLE LANEAL     7000   LUNAR BLUE WAY       MCDONOUG GA     30253        Oct 1 2020   HI




Braynard Declaration
                       HENRY    08623740   STEELE    ASHLEY    NICOLE     235    LAKESHORE DR         STOCKBRIDGGA    30281-1716   Apr 1 2020   NC
                       HOUSTON 08417378    EULER     GERALD    WAYNE      1222   WILLOW BND           WARNER RO GA    31088        Feb 1 2019   AE
                       HOUSTON 12112240    ENFIELD   KAYLIE               401    TERRELL ST           WARNER RO GA    31088        Aug 1 2019   UT
                       HOUSTON 08855648    ELLIOTT   BRADLEY   WARREN     115    S TAMIE CIR          KATHLEEN GA     31047        Mar 1 2020   FL
                       HOUSTON 12449328    ELLISON   KATHERYN NICOLE      111    GROVE LN             KATHLEEN GA     31047        Aug 1 2020   ID
                       HOUSTON 08082111    ELMORE    KELLY     RAY KATHLE 210    FORT VALLEY ST       WARNER RO GA    31098        Jul 1 2017   CA
                       HENRY    03698165   EASON     KRISTIN   ALAYNE     65     COUNTRY ROADS DR     STOCKBRIDGGA    30281-1342   Mar 1 2017   NC
                       JACKSON  04100717   BANKS     BARBARA   JEAN       131    WHITAKER WAY         HOSCHTON GA     30548-4328   Feb 1 2020   SC
                       HARRIS   11542841   HUME-DAWS BRITTANY OREMI       263    AUTUMN TRAIL WAY     WAVERLY H AGA   31831        Sep 1 2020   OK
                       HARRIS   11542842   HUME-DAWS JANINE    KEMISOAYA 263     AUTUMN TRAIL WAY     WAVERLY H AGA   31831        Sep 1 2020   OK
                       HENRY    03706674   WALLACE   TANESHA   ANNETTE    2803   TREES OF AVALON PKWY MCDONOUG GA     30253        Apr 1 2020   SC
                       HENRY    06260268   BLACKWELL APRIL     NICOLE     152    GLENMORE LN          MCDONOUG GA     30253        Nov 1 2018   CA
                       HOUSTON 11382415    MILLER    CAROL     JEANNE     204    KINLEY ANN CT        WARNER RO GA    31088        May 1 2018   CO
                       HENRY    08299695   BISHOP    TIMOTHY   JOHN       7630   GLEN DEVON RD        JONESBORO GA    30236-4202   Dec 1 2019   FL
                       HENRY    11575196   WILLIAMS  LAKIN     MCKAY      270    PLEASANT GROVE CIR   MCDONOUG GA     30252        Jun 1 2020   TN
                       HENRY    08822085   WILLIAMS  LESLIE    ANN        168    TRADITIONS LN        HAMPTON GA      30228        Jul 1 2019   NC
                       HENRY    10724389   WILLIAMS  IAN       LUCAS      121    BRIANNA DR           STOCKBRIDGGA    30281        Aug 1 2020   CT
                       HENRY    04652912   WILLIAMS  JESSICA   LYNN       270    PLEASANT GROVE CIR   MCDONOUG GA     30252        Jun 1 2020   TN
                       HOUSTON 10159843    HARRISON AMY        KRISTEN    110    PLANTATION PL        PERRY      GA   31069        Aug 1 2020   AR
                       HENRY    06079198   MORELAND TIFFANY    NECOLA     145    WHITAKER RD          MCDONOUG GA     30252        Jun 1 2020   VA
                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 420 of 559




                                                                                       Page 219
                                                                                   GA NCOA Out of State


                       HOUSTON    05972425   WILLIAMS   KENISHA   ERONDA    108    ECHO LN               WARNER R O GA   31088        Mar 1 2019   AE
                       HOUSTON    12458025   HENDRIX    CHRISTINA MARIE     102    COBBLE DR             PERRY      GA   31069        Jul 1 2020   VA
                       HENRY      12060646   GETTON-MC GEORGIE-ANN          1594   THORNWICK TRCE        STOCKBRIDGGA    30281        Mar 1 2019   NY
                       HOUSTON    08728956   YANDELL    TYLER     WAYNE     123    SONJA DR              WARNER RO GA    31088        Sep 1 2020   TX
                       HOUSTON    12042133   CLARKE     DAVID     ANTHONY 130      SPRING CHASE CIR      KATHLEEN GA     31047        Apr 1 2020   HI
                       HOUSTON    12864365   HARPER     GRACE     A         170    WIMBERLY RD           HAWKINSVIL GA   31036        Dec 1 2018   OH
                       HOUSTON    04993873   HARRIS     RICHARD   ANTHONY 257      SPRING CHASE CIR      KATHLEEN GA     31047-3306   Jun 1 2019   AE
                       HENRY      10960839   OPOKU      ERNESTINA           30     HIGHLAND DR           MCDONOUG GA     30253        May 1 2019   CA
                       HOUSTON    03382358   RUCK       KENDA     GEARY     103    KINGSTON VILLAGE DR   PERRY      GA   31069        Jun 1 2020   WA
                       HOUSTON    11860584   MONTGOMERTIANNA      MONIQUE   100    LAUREL OAK LN         WARNER R O GA   31093        Mar 1 2020   FL
                       HOUSTON    06741497   MOORE      CRAIG     HOWARD    303    BEECHWOOD DR          BONAIRE    GA   31005-4813   Jul 1 2019   CO
                       HOUSTON    12879536   GRAY       JONATHAN LUCAS      234    MOSSLAND DR           PERRY      GA   31069        Oct 1 2019   NY
                       HOUSTON    12298430   RYALS      ALEXIS    MARIE     218    WARHAWK DR            KATHLEEN GA     31047        Sep 1 2020   HI
                       HOUSTON    10557010   SALMERON JAMES       TYLER     500    GRANT ST              WARNER RO GA    31088        Sep 1 2020   FL
                       JASPER     03547917   WORTHEN DANA         R         8251   POST RD               SHADY DALEGA    31085-2433   Sep 1 2020   TN
                       JACKSON    04492990   PHILLIPS   WILLIAM   DAVID     4051   HIGHWAY 53            HOSCHTON GA     30548        Mar 1 2020   TN
                       JACKSON    02740101   PICKENS    MAUDE     E         383    REISLING DR           BRASELTON GA    30517-2721   Sep 1 2020   TN
                       HENRY      01751508   HUTSON     ANGELA    LYNN      430    SERENITY WALK         MCDONOUG GA     30252        Oct 1 2020   FL
                       HENRY      01737507   HUTSON     KENNETH   PAUL      430    SERENITY WALK         MCDONOUG GA     30252        Oct 1 2020   FL
                       HENRY      03634555   REYNOLDS ANTHONY KEITH         173    FLORESTA DR           MCDONOUG GA     30252        Oct 1 2020   NV
                       LEE        10921312   BROWN      KELLEY    SHAYE     103    MILLSTONE CT          LEESBURG GA     31763        Oct 1 2020   NC
                       LEE        10494781   BROWN      NATHAN              103    MILLSTONE CT          LEESBURG GA     31763        Oct 1 2020   NC
                       JONES      10901301   REDDICK    JOHNATHON CHRIS     640    JASMINE DR            MACON      GA   31211        Aug 1 2019   SC
                       HENRY      04492909   ROBINSON SHEFFIE     COCHRAN 740      HEMPHILL RD           STOCKBRID GGA   30281        Jul 1 2019   MS
                       HENRY      11412020   RODGERS AMANDA       NICHOLE   1104   CHATEAU TER           MCDONOUG GA     30253        Dec 1 2019   FL
                       LOWNDES    05626980   BARTON     MARGUERIT MARY      2805   WILLOW WOOD CIR       VALDOSTA GA     31602-4108   Aug 1 2020   FL
                       HENRY      05492441   HULSEY     CHRISTI   LEE       209    MANOR OAK WAY         STOCKBRIDGGA    30281        Sep 1 2020   NC




  Ex. 2 to Petition:
                       HENRY      05559062   HULSEY     JAMES     JACKSON   209    MANOR OAK WAY         STOCKBRIDGGA    30281        Sep 1 2020   NC




Braynard Declaration
                       HOUSTON    01451697   MYERS      JOAN      RENEE     105    RUNNING CREEK DR      WARNER RO GA    31088        Jan 1 2017   SC
                       LIBERTY    12607621   HOLLERN    KIERSTIN            619    AMHEARST ROW          HINESVILLE GA   31313        Aug 1 2020   PA
                       LIBERTY    11466001   HOLT       APRIL               959    OAK CREST DR          HINESVILLE GA   31313        Dec 1 2018   MD
                       LUMPKIN    06134179   JONES      CLAUDIA   OZBURN    416    SKY COUNTRY RD        DAHLONEGA GA    30533        Jan 1 2018   IL
                       JACKSON    12361224   COVILEAC VALERII               40     SUMMER HILL DR        HOSCHTON GA     30548        Jun 1 2020   FL
                       JACKSON    11039924   COVILEAC VIKTORIYA PETROVNA 40        SUMMER HILL DR        HOSCHTON GA     30548        Jun 1 2020   FL
                       LIBERTY    10617735   TIRADO     JASMINE   ANNISE    824    KILN LN               HINESVILLE GA   31313        Dec 1 2019   MO
                       LUMPKIN    08170571   FRASIER    RONALD    DEWARD EIC675    YELLOW BLUFF RD       DAHLONEG A GA   30533        Sep 1 2020   SC
                       LUMPKIN    08696800   FUST       KIMBERLEY ANN       31     CHOCTAW RDG S         DAHLONEGA GA    30533        Feb 1 2019   AK
                       LOWNDES    08735965   ARMSTRONGNICHOLAS ALEXANDER 611       PINEVIEW DRAPT C2     VALDOSTA GA     31602        May 1 2017   NC
                       LOWNDES    11023848   BILLINGSLEYMARISA    DANIELLE  4129   PEBBLE CREEK DR       VALDOSTA GA     31605        Oct 1 2020   VA
                       LOWNDES    08451129   BISSELL    JOHN      CLIFFORD 4610    RIDGEVIEW CIR         VALDOSTA GA     31602        Sep 1 2020   VA
                       LOWNDES    08537089   BISSELL    KELSEY    MCCONNELL 4610   RIDGEVIEW CIR         VALDOSTA GA     31602        Sep 1 2020   VA
                       LUMPKIN    11565020   JACOBSON STEVEN      CHRISTOPHE811    GRINDLE BRIDGE RD     DAHLONEG A GA   30533        Aug 1 2019   IL
                       LIBERTY    11998640   BROWN      KENNETH   BRANDON 704      EDGEWOOD CT           HINESVILLE GA   31313        Mar 1 2020   SC
                       MCINTOSH   10623356   HAYES      GEOFFREY ALLEN      1269   WINTERBERRY DR NE     TOWNSEND GA     31331        Jul 1 2020   AZ
                       MCINTOSH   00542387   MCQUAIG    JOYCE     A         1048   SAPELO GDNS NE        TOWNSEND GA     31331-4844   Sep 1 2020   MI
                       LOWNDES    12334894   GRIFFITH   RALPH     WESLEY    4773   MADISON HWY           VALDOSTA GA     31601        Oct 1 2020   TN
                       LOWNDES    08710498   GUDIM      BRETT     ALLEN     4140   BRIGHT CRK            HAHIRA     GA   31632        Jul 1 2019   UT
                       LOWNDES    11965017   GUTAPFEL SAVANNA               708    FORMOSA DR            VALDOSTA GA     31602        Sep 1 2019   AL
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 421 of 559




                                                                                         Page 220
                                                                                   GA NCOA Out of State


                       JONES      10680270   STUART    KIRSTEN   LEE       255     EAGLE DR              MACON      GA   31211        Oct 1 2019   FL
                       MCINTOSH   00703336   LUCHETTI HUGO       PAUL      1065    TODD LN SE            TOWNSEND GA     31331        Sep 1 2020   AL
                       LUMPKIN    04392823   LABOA     GUY       ANTHONY 57        MOUNTAIN TRACE POINT EDAHLONEGA GA    30533-7105   Oct 1 2020   CO
                       LUMPKIN    02621655   LABOA     PATRICIA  ANN       57      MOUNTAIN TRACE POINTEDAHLONEGA GA     30533-7105   Oct 1 2020   CO
                       JACKSON    02121444   THOMPSON DEBORAH JONES        3971    MEADOWLAND DR         JEFFERSON GA    30549        Aug 1 2020   AL
                       MCINTOSH   11553138   WARBURTONBARRY      J         205     2ND ST W              DARIEN     GA   31305        Jun 1 2017   WA
                       LOWNDES    10789724   HERTER    RAMONA    SHEPARD   1603    EUCLID ST             VALDOSTA GA     31602        Nov 1 2016   KY
                       LOWNDES    10115413   HILBURN   RYAN      EVAN      1328    EDGEWOOD DR           VALDOSTA GA     31601        Mar 1 2020   NC
                       LOWNDES    11332687   TILLEY    MALANE    MARIE     1425    E PARK AVE APT G8     VALDOSTA GA     31602        Nov 1 2018   FL
                       LOWNDES    11999386   GOLEY     ROBERT    ANTHONY 751       FRY RD                HAHIRA     GA   31632        Sep 1 2020   FL
                       LOWNDES    11575190   GOLEY     VICTORIA  WILSON    751     FRY RD                HAHIRA     GA   31632        Sep 1 2020   FL
                       LOWNDES    08110939   SMITH     NILES     CLIFTON   5254    ROCKY FORD RD         VALDOSTA GA     31601        Feb 1 2018   CA
                       LOWNDES    11549204   SMITH     REBECCA   LYNNE     3920    GREENRIDGE RD         VALDOSTA GA     31605        Jul 1 2020   IL
                       LOWNDES    06789290   SMITH     TARA      EADY      2210    PULASKI CIR           VALDOSTA GA     31602        Dec 1 2017   AE
                       LOWNDES    11749945   SORIANO   DAWN      LEE       3616    CATTLE XING           VALDOSTA GA     31605        Oct 1 2020   ID
                       LOWNDES    12606742   SORIANO   JUAN      GABRIEL   3616    CATTLE XING           VALDOSTA GA     31605        Oct 1 2020   ID
                       MUSCOGEE   03656302   OPHARROW ADRIANE    DENISE    3992    CASTLEWOOD PKWY       COLUMBUS GA     31907-7002   Feb 1 2017   VA
                       MUSCOGEE   10721369   ORNOWSKI LEAH       ANNE      1536    30TH ST               COLUMBUS GA     31904        May 1 2020   AL
                       MUSCOGEE   11185767   ORR       ANDRE     DION      7782    PRESERVATION CT       MIDLAND    GA   31820        Oct 1 2020   AL
                       MUSCOGEE   04833161   OVERTON SONYA       LOLITA    6531    BILLINGS LAKE DR      COLUMBUS GA     31909        Jun 1 2020   AL
                       MITCHELL   01657157   STOUDENMIRFAYE      P         8       COURT DR              CAMILLA    GA   31730-2312   Oct 1 2019   FL
                       MARION     10864319   DYER      WILLIAM   SCOTT     1396    SPRING HILL RD        MAUK       GA   31058        Jan 1 2019   KY
                       LOWNDES    10676778   HAMILTON NICHOLAS THOMAS      2514    JERRY JONES DR        VALDOSTA GA     31602        Aug 1 2019   NM
                       LIBERTY    11722652   CANTY     GLENDA    ADDIE     195     WILKINS RD            MIDWAY     GA   31320        Apr 1 2017   NE
                       LIBERTY    04036186   CAREW     FREDERICK MARTIN    620     RED OAK LN            HINESVILLE GA   31313        May 1 2017   AE
                       LIBERTY    05159295   CAREW     PORCHA              620     RED OAK LN            HINESVILLE GA   31313        May 1 2017   AE
                       LIBERTY    11428355   CARR      NEIL      CHRISTOPHE102     GRANDVIEW DR          HINESVILLE GA   31313        Sep 1 2020   AP




  Ex. 2 to Petition:
                       MONROE     06083088   BARBER    AMY       DANELLE   14107   GA HIGHWAY 87         FORSYTH    GA   31029        Jul 1 2019   TN




Braynard Declaration
                       MONROE     08465927   BARBER    KURTIS    NATHANIEL 14107   GA HIGHWAY 87         FORSYTH    GA   31029        Jul 1 2019   TN
                       MONROE     04223488   BARGERON SANDRA     DIANNE L  116     HAMPTON RIDGE RD      MACON      GA   31220-4006   Aug 1 2020   CO
                       LAMAR      06417737   NORMAN    DEENA     RUTH      123     ACADEMY DR            BARNESVILL GA   30204-3527   Nov 1 2019   IN
                       LEE        08133691   MOORE     HAROLD    C         127     DELORES DR            LEESBURG GA     31763-3568   Jan 1 2020   MD
                       LEE        04099226   HURD      VERNICE   ANNETTE   303     CREEKSIDE APT B       LEESBURG GA     31763        Sep 1 2020   CO
                       LOWNDES    08231196   RUMKER    ERICA     LYNN      4276    DEERCREST DR          VALDOSTA GA     31602        Oct 1 2020   NY
                       LOWNDES    08230396   RUMKER    EVAN      ANDREW    4276    DEERCREST DR          VALDOSTA GA     31602        Oct 1 2020   NY
                       LOWNDES    11339819   RUST      MICHAEL   EDWARD    4869    STARFIRE DR           VALDOSTA GA     31605        Oct 1 2020   CA
                       LOWNDES    11186350   WEST      ABIGAIL   ROSE      1644    FRESNO ST             VALDOSTA GA     31602        Sep 1 2020   FL
                       LONG       07970637   WALTON    MICHE     JANAE     98      ROBERSON ST SW        LUDOWICI GA     31316        May 1 2020   NC
                       LEE        08841116   MICHAS    DELANIE   ISRAEL    186     BROMPTON DR           LEESBURG GA     31763        Jul 1 2020   FL
                       MUSCOGEE   03140033   HATHAWAY JOSEPH     A         2232    NOTTINGHAM DR         COLUMBUS GA     31904        Aug 1 2020   FL
                       MUSCOGEE   06052729   HATHAWAY PATTI      ANN       2232    NOTTINGHAM DR         COLUMBUS GA     31904-6122   Aug 1 2020   FL
                       MUSCOGEE   12203259   HAYGOOD ARTIS       DEWAYNE 2303      10TH ST               COLUMBUS GA     31906        Sep 1 2020   AL
                       MCDUFFIE   06731258   SMITH     JERRY     WAYNE     2795    PINE FOREST DR        DEARING    GA   30808        Jan 1 2020   FL
                       LOWNDES    01202300   WRIGHT    TIMOTHY   MACKEY    781     LAKE LAURIE DR        VALDOSTA GA     31605        May 1 2018   NC
                       FULTON     11199693   CLAY      ANTWANN LEONARD     961     BROOKMERE CT          ATLANTA    GA   30349        Jan 1 2020   VA
                       FULTON     02530683   CLAY      JAMES     ANTWAN    2788    DEFOORS FEAPT 62      ATLANTA    GA   30318        Oct 1 2020   NY
                       FULTON     11060061   DAVIES    MOBOLAJI            222     14TH ST NE APT # 214  ATLANTA    GA   30309        Mar 1 2017   VA
                       FULTON     11310529   DAVIS     ALEXANDRIAROSALYN   7577    BOWHEAD CT            FAIRBURN GA     30213        Jul 1 2020   VA
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 422 of 559




                                                                                         Page 221
                                                                                     GA NCOA Out of State


                       FULTON   10006293   CLARK      KELSEY      JANE       2908    LOOKOUT PL NE          ATLANTA    GA   30305        Feb 1 2018   FL
                       FULTON   08812080   BRYANT     JUANITA     THOMAS     3224    WOLF CLUB LN SW        ATLANTA    GA   30349        Mar 1 2020   FL
                       FULTON   08644439   BRYANT     KATHRYN     CARRIE     2606    FORREST WAY NE         ATLANTA    GA   30305        Jul 1 2019   TX
                       FULTON   06101139   BRYANT     LEELA                  829     BELFRY TER             FAIRBURN GA     30213        Jul 1 2020   VA
                       FULTON   06975933   DOWNIE     DIANE       LORELI     701     HIGHLAND A APT 2314    ATLANTA    GA   30312        Nov 1 2018   VA
                       FULTON   06936862   GAINES     CARMEN      ROSEMARY 8802      LONG BEACH CIR         ATLANTA    GA   30350        Oct 1 2020   TX
                       FULTON   02696483   GAINES     VENITA      LYNN AUSTIN415     ARMOUR DR APT 8301     ATLANTA    GA   30324        Sep 1 2019   TX
                       FULTON   02665570   FARRELL    SHIRLEY     A          952     EDGEWOOD AVE NE        ATLANTA    GA   30307        Aug 1 2020   AZ
                       FULTON   11640354   DARNELL    GARRETT     STEPHEN    3430    LEGACY TRCE            ALPHARETT AGA   30022        Jun 1 2020   NC
                       FULTON   07556395   GILBERT    KELLEY      BARKER     3203    W ANDREWS DR NW        ATLANTA    GA   30305        Jul 1 2020   WY
                       FULTON   11376529   FRENCH     COURTNEY    HOPE       1670    EVERSEDGE DR           ALPHARETTAGA    30009        Aug 1 2020   AL
                       FULTON   02886628   FRENCH     JOHN        CARLTON    1670    EVERSEDGE DR           ALPHARETTAGA    30009        Aug 1 2020   AL
                       FULTON   02886741   FRENCH     NINA        MARY       1670    EVERSEDGE DR           ALPHARETTAGA    30009-7166   Aug 1 2020   AL
                       FULTON   10283062   FRERKING LAUREN        ALEXANDRA 1000     LEADENHALL ST          ALPHARETTAGA    30022        Oct 1 2020   TX
                       FULTON   06205891   FRERKING SUSAN         ELIZABETH 1000     LEADENHALL ST          ALPHARETTAGA    30022        Oct 1 2020   TX
                       FULTON   06205900   FRERKING WILLIAM       ANDREW     1000    LEADENHALL ST          ALPHARETTAGA    30022        Oct 1 2020   TX
                       FULTON   12763073   FLODIN     LAURA                  6355    PEACHTREE APT 306      ATLANTA    GA   30328        Aug 1 2020   IL
                       FULTON   10943340   FARNHAM EMMA           PAIGE      5665    N HILLBROOKE TRCE      ALPHARETTAGA    30005        Apr 1 2019   NY
                       FULTON   06817820   FAROUL     SAMUEL                 113     CASWYCK TRCE           JOHNS CREEGA    30022        Sep 1 2017   NY
                       FULTON   04736477   DOUGLAS CAROLYN        DENISE     2659    DAYVIEW LN             ATLANTA    GA   30331        Sep 1 2020   OH
                       FULTON   10729460   DOUGLAS SIMONE         ANDREA     147     26TH ST NW APT 5408    ATLANTA    GA   30309        May 1 2020   MA
                       FULTON   08042457   FLAIM      TAYLOR                 220     RENAISSANCAPT 1304     ATLANTA    GA   30308        Jan 1 2020   CA
                       FULTON   05787539   FLYNN      CATHERINE   MAURIN     550     SPRING VALLEY RD NW    ATLANTA    GA   30318        Sep 1 2020   LA
                       FULTON   11941653   GABOR      DANIEL      MARTIN     1284    PIEDMONT A APT 12      ATLANTA    GA   30309        Jun 1 2020   FL
                       FULTON   10195750   GABRIEL    JOANNA      LYNNE      448     HOLDERNESS ST SW       ATLANTA    GA   30310        Sep 1 2020   CT
                       FULTON   11582695   HALSEY     RYAN                   660     WOODWARD APT G         ATLANTA    GA   30312        Aug 1 2020   CA
                       FULTON   11145468   HARTMAN CHRISTINE      ELIZABETH 1867     DEFOOR AVE NW          ATLANTA    GA   30318        Jul 1 2020   TX




  Ex. 2 to Petition:
                       FULTON   08257456   HARTMANN ERICA         LYN        1332    LANIER BLVD NE         ATLANTA    GA   30306-3343   Jun 1 2019   NC




Braynard Declaration
                       FULTON   04986929   HARTNAGEL ELIZABETH               1695    BAINBRIDGE WAY         ROSWELL GA      30076-1678   Aug 1 2020   TX
                       FULTON   06752276   HILL GOITZ JONATHAN    SWAZEY     2000    MONROE PL APT # 7208   ATLANTA    GA   30324        Oct 1 2020   FL
                       FULTON   10341857   HILL-GOITZ MARK        ANTHONY 2000       MONROE PL 3107         ATLANTA    GA   30324        Apr 1 2019   FL
                       FULTON   12494499   LEVINE     KATHRYN                880     GLENWOOD UNIT 3480     ATLANTA    GA   30316        Aug 1 2020   PA
                       FULTON   10676511   LEVINSON LYNNE         ROSE       1160    JOHNSON FEAPT 1729     ATLANTA    GA   30342        Oct 1 2020   IL
                       FULTON   12254906   ELLIOTTE   HUNDLEY     MORGAN     20      COLLIER RD APT 4       ATLANTA    GA   30309        Apr 1 2020   NC
                       FULTON   10890000   HERSHBERGMICHAEL       BERNARD 777        MEMORIAL D426          ATLANTA    GA   30316        Jun 1 2020   MA
                       FULTON   02421319   GOODMAN DALE           RF         4275    LAKE FORREST DR NE     ATLANTA    GA   30342-3264   Aug 1 2020   CO
                       FULTON   11815113   GOODMAN MAX            ROBERT     1009    MCGILL PARK AVE NE     ATLANTA    GA   30312        Oct 1 2019   MA
                       FULTON   07564684   GOODEN     CARRIE      SIMONE     7055    HASSANA LN             FAIRBURN GA     30213        Mar 1 2020   TX
                       FULTON   10495244   HILL       TERESA      D          33      11TH ST NE APT 2201    ATLANTA    GA   30309        Nov 1 2019   TX
                       FULTON   11987952   HARTANA    EMILY                  1280    W PEACHTR UNIT #1001   ATLANTA    GA   30309        Jul 1 2020   NY
                       FULTON   08835649   GOODWIN MARCUS         JERMAINE 1301      SPRING CREEK LN        SANDY SPRI GA   30350        Aug 1 2019   WI
                       FULTON   12313482   ENGLISH    SUSAN       PAYNE      21      PEACHTREE APT 6        ATLANTA    GA   30309        Sep 1 2020   NC
                       FULTON   12323149   GONZALEZ DANIEL        RENE       11057   LORIN WAY              DULUTH     GA   30097        Jun 1 2020   FL
                       FULTON   12318195   GONZALEZ KRISTEN       MARIE      11057   LORIN WAY              DULUTH     GA   30097        Jun 1 2020   FL
                       FULTON   10776499   IYER       PREETI      S          10200   HIGH FALLS POINTE      ALPHARETT AGA   30022        Nov 1 2019   NJ
                       FULTON   06480871   HICKS      JAMIE       DION       3040    PEACHTREE UNIT 502     ATLANTA    GA   30305-2268   Dec 1 2016   NC
                       FULTON   04383470   HICKS      RAYMOND     WALKER     303     CASWYCK TR303          JOHNS CREEGA    30022        Aug 1 2020   TN
                       FULTON   10370403   HICKS      VICTORIA    GRACE      1877    JOHN CALVIN AVE        COLLEGE PAGA    30337        Aug 1 2018   TX
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 423 of 559




                                                                                           Page 222
                                                                                   GA NCOA Out of State


                       FULTON   07759249   FOSTER      CHINIKKI  GIOVANNI 1080     W PEACHTR UNIT 607      ATLANTA    GA   30309        Aug 1 2017   CA
                       FULTON   08470270   LEE         LAUREN    ELIZABETH 782     PEACHTREE APT 1112      ATLANTA    GA   30308        Jun 1 2020   MI
                       FULTON   08623549   LEE         MARIA     ELENA     507     WALNUT ST               ATLANTA    GA   30354        Feb 1 2020   CA
                       FULTON   11851614   FEERICK     CHARLES   PATRICK   755     NORTH AVE APT 2501      ATLANTA    GA   30306        Mar 1 2019   CA
                       FULTON   02415012   KISHEL      CYNTHIA   WASHBURN 100      LARNE CT                ROSWELL GA      30076        Dec 1 2019   AZ
                       FULTON   05066780   KITCHENS LYNN         M         9255    BROCKHAM WAY            ALPHARETT AGA   30022-7533   Apr 1 2020   NC
                       FULTON   12551264   LE HIR DE FALEO       ZACCHARIE 2259    FAIRHAVEN CIR NE        ATLANTA    GA   30305        Jun 1 2020   NJ
                       FULTON   02541927   GIBBS       KIKORI    FRANCIS   225     ALAMOSA PATH SW         ATLANTA    GA   30349        Dec 1 2018   MD
                       FULTON   10550197   HOLTZEN     RYAN      SCOTT     1600    BREWER BLVD SW          ATLANTA    GA   30310        Oct 1 2020   FL
                       FULTON   12416624   MURTAGH THOMAS        JOHN      215     NORTH AVE APT 4510      ATLANTA    GA   30308        Oct 1 2020   NY
                       FULTON   12145634   HOPKINS     CATERINA ROSALIA CA 1122    CRESCENT AAPT # 46      ATLANTA    GA   30309        Jul 1 2020   MA
                       FULTON   11658324   HOPKINS     JABARI    MASUD     125     DOGWOOD DAPT 44         ATLANTA    GA   30311        Sep 1 2020   CA
                       FULTON   11313497   LAZARUS     JALEN     AZARIAH   840     GREENVINE TRCE          ROSWELL GA      30076        Apr 1 2018   MD
                       FULTON   04665464   FORD        JAMES     DELANO    1137    FOUNTAIN DR SW          ATLANTA    GA   30314        Aug 1 2020   LA
                       FULTON   08731661   KIRSCHENMAJENNA       LYNN      2122    MAULDIN ST NW           ATLANTA    GA   30318        Oct 1 2020   AE
                       FULTON   06006789   JOHNSON RON           A         2025    PEACHTREE APT # 608     ATLANTA    GA   30309        Aug 1 2017   OH
                       FULTON   11043621   LEE         ANGELA    PAN       2930    MANOR VIEW LN           MILTON     GA   30004        Oct 1 2020   FL
                       FULTON   08700066   MANHART TAYLOR                  4812    CALIBRE CR APT 4812     ROSWELL GA      30076        Oct 1 2020   FL
                       FULTON   10606248   MANNER      BRITTNEY ALANA      131     PONCE DE L APT443       ATLANTA    GA   30308        Oct 1 2020   DC
                       FULTON   11016274   MANNER      JOSHUA    LEE       131     PONCE DE L APT 443      ATLANTA    GA   30308        Oct 1 2020   DC
                       FULTON   07871940   LEWIS       JERMAINE DONELL     465     CANYON WAY SW           COLLEGE PAGA    30349-8798   Oct 1 2020   TX
                       FULTON   10423296   MCGHEE      PAYTON              3034    GORDON CIR              HAPEVILLE GA    30354        Jul 1 2019   AL
                       FULTON   10590268   MCFARLAND ODELL                 6006    ALEXANDER CIR NE        ATLANTA    GA   30326        Nov 1 2017   MO
                       FULTON   03117783   MCFEE       BRENDA    ANN       130     AUSTIN DR               SANDY SPRI GA   30328        Oct 1 2020   SC
                       FULTON   02622256   MCCARTHY PATRICIA     ANNE      58      SHERIDAN D APT 9        ATLANTA    GA   30305        Aug 1 2020   FL
                       FULTON   11471443   KRIVANEK JOSHUA       DAVID     766     HUMPHRIES ST SW         ATLANTA    GA   30310        Aug 1 2020   CO
                       FULTON   04843339   KRIVANEK MARY BETH              1160    JOHNSON FEUNIT 1357     ATLANTA    GA   30342        Oct 1 2020   CO




  Ex. 2 to Petition:
                       FULTON   08088133   LOVETT      CATHERINE LUEATRICE 415     ARMOUR DR APT # 4401    ATLANTA    GA   30324        Jun 1 2020   TN




Braynard Declaration
                       FULTON   05355905   OMAROVA SAIDA                   690     ALSTONEFIELD DR         ALPHARETT AGA   30004        Feb 1 2017   FL
                       FULTON   08852258   LEWIS       RAY       PERCELL   1019    TOWNESHIP WAY           ROSWELL GA      30075        Sep 1 2019   IA
                       FULTON   08441973   LITTLES     LAUREN    CHELSEA   220     MILANO DR SW            ATLANTA    GA   30331        Aug 1 2019   MA
                       FULTON   06209106   LEWIS       DAWNSHERI RENEE     126     WOODMERE SQ NW          ATLANTA    GA   30327        Sep 1 2020   CA
                       FULTON   11192120   LEWIS       DONNA     MICHELLE 235      PHARR RD N APT # 2316   ATLANTA    GA   30305        Sep 1 2019   MD
                       FULTON   10506999   JOHNSON JENNIFER LEE            878     PEACHTREE APT 619       ATLANTA    GA   30309        Sep 1 2019   FL
                       FULTON   11821238   RAMSEY      TAI                 300     MARTIN LUT 140          ATLANTA    GA   30312        Aug 1 2020   MD
                       FULTON   11398329   RAMUNNI     DOMINIC   SANTINO   70      12TH ST NE APT 5        ATLANTA    GA   30309        Jun 1 2020   PA
                       FULTON   02366166   RANDALL     ANDRE     KENNETH CH3755    CRANFORD CT SW          ATLANTA    GA   30331        Jan 1 2020   PA
                       FULTON   07227197   JENNINGS DANA         SHENIQUA 2994     DEERBORNE CT SW         ATLANTA    GA   30331        Feb 1 2019   TN
                       FULTON   02869561   JENNINGS KARMYN       RENEE     7098    CAVENDER DR SW          ATLANTA    GA   30331        Sep 1 2018   VA
                       FULTON   06115001   JENNINGS RALPH        FLEMEUL   7098    CAVENDER DR SW          ATLANTA    GA   30331        Sep 1 2018   VA
                       FULTON   08174609   JENNINGS TRACEY       DANIELLE  270     17TH ST NW UNIT#2309    ATLANTA    GA   30363        Jun 1 2019   NY
                       FULTON   07176009   OLIN        KYLE      DANIEL    13795   BELLETERRE DR           ALPHARETTAGA    30004        Aug 1 2020   WA
                       FULTON   04691539   OLIVARI     COURTNEY ELISE      675     SWEETGUM TRCE           COLLEGE PAGA    30349-1006   Sep 1 2020   HI
                       FULTON   05256106   OLIVARI     GERALD    BURNOR    675     SWEETGUM TRCE           COLLEGE PAGA    30349-1006   Sep 1 2020   HI
                       FULTON   12306246   OLIVARI     QUINCY    ANDREW    675     SWEETGUM TRCE           COLLEGE PAGA    30349        Sep 1 2020   HI
                       FULTON   04243447   OLIVER      ABBIE     GRIFFITH  990     MAULDIN ST SE           ATLANTA    GA   30316        Apr 1 2020   VA
                       FULTON   10801094   JOHNSON GLORIA        JUNESE    443     DARGAN PL APT 18        ATLANTA    GA   30310        Mar 1 2018   TN
                       FULTON   11127927   MARTIN      MARGIE    VIRGINIA  8209    IVY CHASE WAPT # 8209   ATLANTA    GA   30342        Sep 1 2020   NV
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 424 of 559




                                                                                          Page 223
                                                                                   GA NCOA Out of State


                       FULTON   12674753   MARTIN     MICHAEL   LEE        224     HUNNICUTT UNIT 103     ATLANTA    GA   30313        Oct 1 2020   CA
                       FULTON   12326394   SHILLINGTONMICHAEL   JAMES      528     HOLCOMBS POND CT       ALPHARETT AGA   30022        Oct 1 2020   NC
                       FULTON   08829551   KOCH       JON       JEFF       9255    BROCKHAM WAY           ALPHARETTAGA    30022        Apr 1 2020   NC
                       FULTON   02197837   KOCSIS     ANDREW    JAMES      155     LULLWATER CT           ROSWELL GA      30075        Oct 1 2020   FL
                       FULTON   05762880   MATHIS     LETICIA   A          2175    LENOX RD N APT C10     ATLANTA    GA   30324        Jan 1 2019   OH
                       FULTON   12431306   MATOS SOLANATALIA    SOFIA      1824    DEFOOR AVEAPT 4111     ATLANTA    GA   30318        Jun 1 2020   FL
                       FULTON   12224825   JUSTUS     SANDRA    NICHOLAS 1881      MYRTLE DR APT # 220    ATLANTA    GA   30311        Oct 1 2020   KY
                       FULTON   12224795   JUSTUS     WALLACE   HERMAN     1881    MYRTLE DR APT 220      ATLANTA    GA   30311        Oct 1 2020   KY
                       FULTON   10579169   OCHS       RYAN                 22      14TH ST NW UNIT 3314   ATLANTA    GA   30309        Aug 1 2020   CA
                       FULTON   07838075   KAHN       RIVKA     LEAH       925     HURLESTON LN           ALPHARETT AGA   30022        Dec 1 2019   MI
                       FULTON   10384441   KAISER     CHRISTIAN PETER      9950    LAKE FOREST WAY        ROSWELL GA      30076        Feb 1 2019   NY
                       FULTON   12514649   REDDING    REGINALD E           1387    SUMMER LANE DR SE      ATLANTA    GA   30316        May 1 2020   OH
                       FULTON   10262916   REDDIX     NIA       BROOKE     204     SUMMIT NORTH DR NE     ATLANTA    GA   30324        Jan 1 2020   TX
                       FULTON   12317148   MAXWELL CATHERINE SCHAEFER 680          GREENWOO APT 405       ATLANTA    GA   30306        Mar 1 2020   IL
                       FULTON   11441995   KNUSSMANNGINGER      RENEE      606     WINDSOR PKWY NE        SANDY SPRI GA   30342        Aug 1 2020   NC
                       FULTON   11647573   NGUNDAM SIRI                    1240    W PEACHTR APT 510      ATLANTA    GA   30308        Jan 1 2019   MD
                       FULTON   05430681   KEPPER     ASHLEY    WALKER     255     RHINE DR               ALPHARETT AGA   30022        Dec 1 2017   VA
                       FULTON   12407333   MATHIS     JUSTIN               250     PIEDMONT A UNIT 1402   ATLANTA    GA   30308        Sep 1 2020   MS
                       FULTON   08277072   MOYER      MOLLY     LUCILLE    385     N ANGIER AVUNIT 1333   ATLANTA    GA   30308        Sep 1 2020   AL
                       FULTON   07776207   PARKER     MARGARET ROSE        707     ANGIER AVE APT 11      ATLANTA    GA   30308        Sep 1 2020   IL
                       FULTON   07622465   MAURICE    SEAN      MCALLISTER 770     MYRTLE ST NAPT 13      ATLANTA    GA   30308        Jun 1 2020   SC
                       FULTON   11406873   LUONG      VIVIAN    DA         11080   ABBOTTS STATION DR     DULUTH     GA   30097        Jan 1 2020   CA
                       FULTON   12312259   LUPIAN     ANTHONY MICHAEL      1802    THE VLY NE             ATLANTA    GA   30328        Nov 1 2019   CA
                       FULTON   12736107   LUPIN      NICHOLAS             114     CITYLINE AVE NE        ATLANTA    GA   30308-2445   Sep 1 2020   MD
                       FULTON   06936980   LUPO       ANDREW    G          590     BIENVILLE CT           MILTON     GA   30004        Jul 1 2020   TN
                       FULTON   10997003   LUNDBERG NOAH        ISAIAH     185     MONTAG CIRUNIT 409     ATLANTA    GA   30307        Sep 1 2020   UT
                       FULTON   07890585   NATARAJAN RAMAKRISHNV           390     LAMME CHASE            DULUTH     GA   30097-1462   Aug 1 2020   NJ




  Ex. 2 to Petition:
                       FULTON   08269566   RASHAD     MARLEY    ZAHRA      1115    BRIARCLIFF APT # 8     ATLANTA    GA   30306        Jun 1 2019   CA




Braynard Declaration
                       FULTON   08881511   SHEFFIELD SANDRA     NICOLE     211     LANTERN RIDGE CT       ALPHARETT AGA   30009        Mar 1 2020   SC
                       FULTON   10825767   NEAL       JABRIA    SHEREE' NYC6200    BAKERS FERAPT 419      ATLANTA    GA   30331        Apr 1 2017   TX
                       FULTON   05805843   QUARSHIE PERRIN                 920     IVES LN                ATLANTA    GA   30316        Nov 1 2017   NY
                       FULTON   04669278   MERIWEATH JERRICA    N          11060   MEDLOCK BRAPT 5101     JOHNS CREEGA    30097        Feb 1 2019   FL
                       FULTON   11887829   NASH       KERRY     LEMAN      185     FITZGERALD PL          ATLANTA    GA   30349        Aug 1 2019   MS
                       FULTON   12338518   NASH       RYAN      BRADLEY    6961    ROSWELL RDAPT L        SANDY SPRI GA   30328        Apr 1 2020   FL
                       FULTON   10893590   LUMAN      TESS      NICOLE     14300   HOPEWELL RD            MILTON     GA   30004        Sep 1 2020   CO
                       FULTON   05919981   QUIBELL    DEBORAH ANNEQ        357     ALDERWOOD LN           SANDY SPRI GA   30328        Apr 1 2017   SC
                       FULTON   08408341   MABRAY     ELISSA    GOODMAN 405        MONIVEA LN             ROSWELL GA      30075        Feb 1 2020   LA
                       FULTON   11049591   MABRAY     MARC      GILBERT    405     MONIVEA LN             ROSWELL GA      30075        Feb 1 2020   LA
                       FULTON   05659405   MABRAY     MARC                 405     MONIVEA LN             ROSWELL GA      30075        Feb 1 2020   LA
                       FULTON   08482680   PINCKNEY KRISTEN     KAYE       4945    ANTELOPE CV            ATLANTA    GA   30349        Jan 1 2019   TN
                       FULTON   05143374   PUGH       AMARA     DIONNE     1244    DEFOOR VIL UNIT 412    ATLANTA    GA   30318        Jul 1 2018   AL
                       FULTON   08259391   PUGH       ASHLEY    NICOLE     955     JUNIPER ST UNIT 3326   ATLANTA    GA   30309        Sep 1 2020   FL
                       FULTON   06647028   PUGH       MEGAN                130     WENTWORTH TER          ALPHARETT AGA   30022        Sep 1 2020   AL
                       FULTON   03988112   PUGH       ROBERT    THOMAS     1080    PEACHTREE UNIT 3108    ATLANTA    GA   30309        Mar 1 2020   AL
                       FULTON   07056426   PUHL       BRITTANY NICOLE      1660    SETTINDOWN DR          ROSWELL GA      30075        Oct 1 2020   FL
                       FULTON   06899301   PUHL       DIANA     LYNN       1660    SETTINDOWN DR          ROSWELL GA      30075-6827   Oct 1 2020   FL
                       FULTON   10835597   PUJARI     AMIT                 195     14TH ST NE UNIT 2801   ATLANTA    GA   30309        Jun 1 2020   WA
                       FULTON   10887747   PULENDRAN BALAKUMAR             335     BROOK FORD PT          ALPHARETT AGA   30022        Aug 1 2017   CA
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 425 of 559




                                                                                         Page 224
                                                                                     GA NCOA Out of State


                       FULTON     07471260   PULENDRAN UMARANI    P          335     BROOK FORD PT          ALPHARETT AGA    30022        Aug 1 2017   CA
                       FULTON     04073666   RILEY      JAMES                120     HARNESS TRL            ROSWELL GA       30076        Jul 1 2020   UT
                       FULTON     08660663   RILEY      JOHN      S          2528    RIVERS RD NW           ATLANTA     GA   30305        Mar 1 2020   NY
                       FULTON     04254216   RILEY      KELLY     LEE        120     HARNESS TRL            ROSWELL GA       30076        Jul 1 2020   UT
                       FULTON     10450289   PRESSLEY DARRELL     EDWARD     401     17TH ST NW APT 1304    ATLANTA     GA   30363        Jun 1 2020   MD
                       FULTON     10528570   PRESTON    TATUM     RUECHELLE 290      DUNWOODY CREEK CIR     ATLANTA     GA   30350        May 1 2017   NC
                       FULTON     04954572   SAPP       WILLIAM   PAUL       3370    LAREN LN SW            ATLANTA     GA   30311        Aug 1 2019   TX
                       FULTON     07713918   PATRICK    ANTHONY              1591    EZRA CHURCH DR NW      ATLANTA     GA   30314        Jul 1 2019   MS
                       FULTON     10969858   PATRICK    BRIAN     CHRISTOPHE212      MONTAG CIR NE          ATLANTA     GA   30307        Feb 1 2020   TX
                       GLYNN      12333155   MCGETTRICKSYDNEY     RYAN       140     COUNTRY WALK CIR       BRUNSWIC K GA    31525        Sep 1 2020   FL
                       GLYNN      07735973   MCGHEE     HELEN     JUNE       107     SHADY BROOUNIT 300     ST SIMONS I GA   31522        Aug 1 2019   IN
                       FULTON     04997570   SPIVEY     KATRINA   DENISE     500     FRASER ST SE           ATLANTA     GA   30312        Jul 1 2018   AL
                       FULTON     10200491   RENAGHAN LIAM        EAMON      677     SOMERSET TAPT # A1     ATLANTA     GA   30306        Oct 1 2020   AZ
                       FULTON     05962815   RELEFORD KIAH        NICHOLE    922     MARGARET ST            HAPEVILLE GA     30354        Mar 1 2020   WA
                       FULTON     12536263   POWERS     ELIZABETH MICHELLE 245       AMBERTON CT            DULUTH      GA   30097        Jun 1 2020   TN
                       FULTON     07627970   PORTER     KAITLIN              729     EDGEWOOD UNIT #B       ATLANTA     GA   30307        Oct 1 2019   CO
                       FULTON     08109463   SCHROEDERMARCIA      LANG       5085    SOUTHLAKE DR           ALPHARETT AGA    30005        Oct 1 2020   SC
                       FULTON     12521884   SCHULZ     KIRSTEN   LLOYD      955     ADAIR AVE NAPT B       ATLANTA     GA   30306        Sep 1 2020   NC
                       FULTON     04866653   STAFFORD PATRICIA    VANHOOZER1450      BIRMINGHAM RD          MILTON      GA   30004        Sep 1 2020   FL
                       FULTON     08271658   STAGGERS ELIJAH      TERRELL    95      8TH ST NW APT 1710     ATLANTA     GA   30308        Sep 1 2020   VA
                       FULTON     12355651   SMITH      NATHANIEL GODFREY 7010       HAMPTON BLUFF WAY      ROSWELL GA       30075        Aug 1 2020   FL
                       GLYNN      11367201   OWENS      KATRINA   SUE        100     DUSTY TRL              HORTENSE GA      31543        Jun 1 2020   TX
                       GLYNN      10384452   OWENS      RICKY     ERNEST     100     DUSTY TRL              HORTENSE GA      31543        Jun 1 2020   TX
                       GLYNN      05978920   PACKARD    CHARLES   EDWARD     180     W COMMONS DR           ST SIMONS I GA   31522        Feb 1 2020   TN
                       GLYNN      10107475   PAGE       PRESTON   JEROME     5801    ALTAMA AVE APT 8F      BRUNSWICK GA     31525        Apr 1 2020   SC
                       GLYNN      05790081   NIEBERDING SANDRA    D          236     SATILLA DR             BRUNSWIC K GA    31523        Apr 1 2020   SC
                       GWINNETT   10311029   ARORA      UDDAMPREESINGH       5265    W PRICE RD             SUWANEE GA       30024        Aug 1 2020   AR




  Ex. 2 to Petition:
                       FULTON     10101186   VAITHISWAR DIVYA                4940    TIDEWATER WAY          ALPHARETT AGA    30005        Oct 1 2020   NY




Braynard Declaration
                       FULTON     08143274   SRINIVASAN AMBIKA               7185    DEVONHALL WAY          JOHNS CREEGA     30097        Aug 1 2019   MI
                       FULTON     08143278   SRINIVASAN BALAJI               7185    DEVONHALL WAY          DULUTH      GA   30097-1899   Aug 1 2019   MI
                       FULTON     08330426   SRIVASTAVA ROMIK     PRAKASH    10555   BRANHAM FIELDS RD      DULUTH      GA   30097-2091   Sep 1 2019   SC
                       FULTON     10989255   STRODEL    DELMA     B          10625   COLONY GLEN DR         ALPHARETT AGA    30022        Jul 1 2020   FL
                       FULTON     11367270   VASQUEZ    JULIA     BARBARA AN791      MYRTLE ST NAPT 1       ATLANTA     GA   30308        Jan 1 2020   IL
                       FULTON     05987241   SPRY       KENNETH   EUGENE     107     CREEL WAY              COLLEGE PAGA     30349        May 1 2019   MD
                       FULTON     11379550   YOUNG      JOSEPH    FITZPATRICK1220    MECASLIN S APT 1506    ATLANTA     GA   30318        Jul 1 2017   MD
                       FULTON     08333184   WOODS      ASHLEY    TIAUNTE    1432    ROME DR NW2204         ATLANTA     GA   30314        May 1 2020   VA
                       FULTON     10230508   WOODHOUS ALEXIS                 2687    RIVERS EDGE DR NE      ATLANTA     GA   30324        Jun 1 2020   MD
                       FULTON     05072707   WOODHOUS SHEILA      EDITH      2687    RIVERS EDGE DR NE      ATLANTA     GA   30324        Jun 1 2020   MD
                       FULTON     08658062   WINIK      TARRYN               160     GROGANS LNDG           ATLANTA     GA   30350        Sep 1 2018   VA
                       FULTON     12136555   WINNICK    KYLE      DONALD     240     N HIGHLAND UNIT 3411   ATLANTA     GA   30307        Sep 1 2020   NY
                       FULTON     04941716   WOODALL MELANIE      JOHNSON 714        FLORENCE PL NW         ATLANTA     GA   30318        Aug 1 2020   NC
                       FULTON     10878847   SUTTON     SARAH     MARIE      980     WINDSOR TRL            ROSWELL GA       30076        Oct 1 2020   MI
                       FULTON     10208244   SUWOTO     TIFFANY   PERMAI     2625    LINKS END              ROSWELL GA       30076        Aug 1 2020   NY
                       FULTON     10677375   SELA       ARIELLA   FRANCESCA 170      BOULEVARD APT H306     ATLANTA     GA   30312        Aug 1 2018   MA
                       FULTON     02711955   STUDDARD YVETTE      G          990     PINE GROVE RD          ROSWELL GA       30075        Aug 1 2020   FL
                       FULTON     03661243   WALKER     JACQUELYN PILGRIM    10205   HENRY MILL RD          FAIRBURN GA      30213-2124   Aug 1 2020   FL
                       FULTON     02499642   WOOD       JIM       N          450     SADDLEBROOK DR         ROSWELL GA       30075        Sep 1 2019   NM
                       FULTON     10921970   WHITE      AUSTIN    KYLE       1044    BALMORAL RD NE         ATLANTA     GA   30319        Sep 1 2020   VA
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 426 of 559




                                                                                           Page 225
                                                                                     GA NCOA Out of State


                       FULTON     08814866   WHITE      BENJAMIN DEREK       228     CHASTAIN PRESERVE LN ATLANTA      GA   30342        Aug 1 2020   NC
                       FULTON     11647721   SINGH      LOWELL    JIT        215     NORTH AVE APT 1221    ATLANTA     GA   30308        Nov 1 2018   WA
                       FULTON     10755266   WHITE      AARON     FRANKLIN-JA1888    EMERY ST N UNIT 159   ATLANTA     GA   30318        Mar 1 2020   FL
                       FULTON     10069713   WHITE      ANDREA    DAREE MON 641      NORTH AVE APT 1412    ATLANTA     GA   30308        Sep 1 2019   AZ
                       GILMER     01160009   TEMPERLEY GERRY      ANN        444     PLEASANT OAK TRL      ELLIJAY     GA   30540        Oct 1 2020   IL
                       FULTON     08617912   WHITFIELD LENA       ROSE       5580    LIBERTY RD            UNION CITY GA    30291        Aug 1 2020   TX
                       GREENE     10168911   SWINGLER ARTHUR      TODD       1731    WITHROW RD            GREENSBORGA      30642        Oct 1 2018   CA
                       GREENE     12586823   TAUILIILI  NERISSA   BENTLEY    1200    PULLMAN CIR           GREENSBORGA      30642        Feb 1 2020   AS
                       GREENE     04730603   TAUILIILI  ULIMAU    POSINI     1200    PULLMAN CIR           GREENSBORGA      30642        Feb 1 2020   AS
                       GREENE     05244742   TAYLOR     DAVID     HOWARD     1081    JERNIGANS BLUFF       GREENSBORGA      30642        Aug 1 2020   TN
                       FULTON     06348769   SINGER     ROBYN     NICOLE     170     SHERIDAN POINT LN NE ATLANTA      GA   30342        May 1 2019   TN
                       FULTON     11850015   SINGH      AJAYDEEP             455     14TH ST NW UNIT 353   ATLANTA     GA   30318        May 1 2020   MI
                       GWINNETT   11152100   AMBACHER WILLIAM     G          6185    WOODLAND RD           PEACHTREE GA     30092        Oct 1 2020   TX
                       GWINNETT   10452147   ALSOBROOK DIANA-ALEXANDRA       1215    WHITEHAWK TRL         LAWRENCE VGA     30043        Apr 1 2020   NC
                       GWINNETT   06704546   ALSOBROOK STEPHEN               1215    WHITEHAWK TRL         LAWRENCE VGA     30043        Apr 1 2020   NC
                       GWINNETT   12154660   ALSTON     LUCINDA   IRENE      10206   WATERSTONE PL         BUFORD      GA   30518        Apr 1 2020   NC
                       FULTON     07610179   WEBER      CHRISTOPHEROBERT     626     DEKALB AVE APT 1305   ATLANTA     GA   30312        Mar 1 2020   AL
                       GLYNN      10963958   DALLAS     DEMETRIUS N          113     AUSTIN ST             BRUNSWICK GA     31520        Sep 1 2020   WA
                       GLYNN      11162293   DARLING    EMILY     JEAN SKELTO279     COUNTRY WALK CIR      BRUNSWICK GA     31525        Aug 1 2020   MD
                       GORDON     10491223   DOANE      JAMES     DAVID      38      COLLEGE CIR           CALHOUN GA       30701        Jul 1 2020   IL
                       GWINNETT   11549544   BALLARD    HAILEY    MARJORIE 5991      LAKE LANIER HEIGHTS RDBUFORD      GA   30518        Sep 1 2020   VA
                       GWINNETT   10492478   ALLSBROOK CANDACE DENISE        517     SUGARLOAF RESERVE DRDULUTH        GA   30097        Jul 1 2020   MD
                       FULTON     11878059   TERESCHEN SOPHY                 804     HARBOR LNDG           ROSWELL GA       30076        Oct 1 2020   NJ
                       FULTON     05115632   TERRACINO ANN        M          1475    NORTHCLIFF TRCE       ROSWELL GA       30076-3280   Nov 1 2016   NY
                       FULTON     04596881   TERRACINO JOHN       ALBERT     1475    NORTHCLIFF TRCE       ROSWELL GA       30076        Nov 1 2016   NY
                       FULTON     11548401   WIELAND    ELIZABETH AIRRA      225     FRANKLIN RDAPT # 4503 SANDY SPRI GA    30342        Sep 1 2020   VA
                       FULTON     07657762   TYLER      WHITNEY   TEREE      333     NELSON ST SUNIT # 301 ATLANTA     GA   30313        Nov 1 2018   NV




  Ex. 2 to Petition:
                       GLYNN      07293216   BRABSON ELIZABETH KAYE          162     SETTLERS HAMMOCK CIRST SIMONS I GA     31522        Apr 1 2019   CT




Braynard Declaration
                       GLYNN      07293217   BRABSON TOMMY        LEE        162     SETTLERS HAMMOCK CIRST SIMONS I GA     31522        Apr 1 2019   CT
                       FULTON     03386274   STEVENS    CHRISTOPHEE          151     ADAIR AVE SE          ATLANTA     GA   30315        Oct 1 2020   PA
                       FULTON     11925786   STEVENS    JONATHAN E           7045    TRELLIS CT            ALPHARETT AGA    30004        Aug 1 2020   CA
                       GLYNN      03650534   BRANDT     KENNETH   LANE       511     ATLANTIC DR           ST SIMONS I GA   31522-1234   Jun 1 2020   FL
                       FULTON     07055512   WILSON     TIFFANY   SHACOLE    594     WIMBLEDON APT 2111    ATLANTA     GA   30324        Apr 1 2020   CA
                       FULTON     05213169   WILSON     WHITNEY   E          445     BANBURY XING          ALPHARETT AGA    30009        Oct 1 2020   SC
                       FULTON     10961870   WILKERSON IRENE      MARIE      259     MAPLE ST              HAPEVILLE GA     30354        Sep 1 2020   CA
                       FULTON     08859969   WILLIAMS   BRIANNA   LASHAE     795     HAMMOND D APT # 1907 SANDY SPRI GA     30328        Aug 1 2018   AL
                       GLYNN      08537845   BONE       SHILOH    MARIE      117     BROOKWATER DR         BRUNSWICK GA     31525        Sep 1 2020   SC
                       FULTON     11902457   WILLIAMS   WILLIAM   HENRY      1618    MARSH TRAIL CIR NE    ATLANTA     GA   30328        Feb 1 2019   NC
                       FULTON     08892493   WILLIAMS   WINTER               2900    MANOR VIEW LN         MILTON      GA   30004        Jun 1 2020   MN
                       FULTON     12434370   WILLIAMSON AARON     ALLEN      1518    CALIBRE SPRINGS WAY N ATLANTA     GA   30342        Apr 1 2020   CA
                       FULTON     10885804   TERZO      ALYSSA    MARIE      57      LAFAYETTE DAPT 3      ATLANTA     GA   30309        Oct 1 2020   CO
                       FULTON     05201642   TESCHE     ALLEN     LEE        455     N HIGHLAND APT 4      ATLANTA     GA   30307        Apr 1 2020   FL
                       FULTON     06908628   TESZLER    DANA      ANDREW     985     COURTENAY DR NE       ATLANTA     GA   30306        Mar 1 2019   OR
                       GWINNETT   10836025   BUCKNER MEGAN        SIMONE CHR2228     CLUB PL               DULUTH      GA   30096        Aug 1 2020   MD
                       GWINNETT   01910285   BUFORD     CHARLES   LEWIS      1195    CARLYSLE PARK DR      LAWRENCEVGA      30044-2241   May 1 2019   AL
                       GWINNETT   08572050   BOUDREAU JENNIFER               1375    HIGHLAND LAKE DR      LAWRENCEVGA      30045        Jul 1 2017   NY
                       GWINNETT   06267880   BAKER      SHERRY    L          4551    PLANTATION MILL TRL   BUFORD      GA   30519        Sep 1 2020   OK
                       GWINNETT   08087159   BOYD       EZKIEL    JOEL       2541    FIELDVIEW WAY         BUFORD      GA   30519        Aug 1 2020   TX
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 427 of 559




                                                                                           Page 226
                                                                                    GA NCOA Out of State


                       GWINNETT   08681568   BOYD       MELISSA   A          2541   FIELDVIEW WAY           BUFORD     GA   30519-2274   Aug 1 2020   TX
                       GWINNETT   11358617   FEUCHT     GABRIELLE N          2620   N BERKELE Y APT 721     DULUTH     GA   30096        May 1 2019   IL
                       GWINNETT   11357937   FEUCHT     TYLER     JOSEPH     2620   N BERKELEY APT 721      DULUTH     GA   30096        Jun 1 2019   AR
                       GWINNETT   03828803   BERGESON LEEANN      M          3415   GREENSIDE CT            DACULA     GA   30019-4646   Oct 1 2020   FL
                       GWINNETT   10996506   BUHRZ      BERNARD HAMPTON 3204        WANSTEAD PAPT 210       SUWANEE GA      30024        Mar 1 2020   TX
                       GWINNETT   06894171   BOWSER     WILLIAM   SETTLE     1053   BAILING RD              LAWRENCEVGA     30043        Apr 1 2020   VA
                       GWINNETT   11378472   BALLENTINE MADELINE GRACE       4632   MONTAUK RD SW           LILBURN    GA   30047        Jan 1 2020   LA
                       GWINNETT   02744593   BLOUIN     JANET     SEELEY     1300   BLYTH WALK              SNELLVILLE GA   30078-5923   Oct 1 2020   SC
                       GWINNETT   02744578   BLOUIN     MICHAEL              1300   BLYTH WALK              SNELLVILLE GA   30078        Oct 1 2020   SC
                       GWINNETT   10027175   BRANTNER NOREEN      ELIZABETH 1580    SUNDALE DR              LAWRENCEVGA     30046        Jul 1 2020   IL
                       GWINNETT   11722371   BROWN      DARNISHA QUINETTE LA1695    GRAVES RD APT 226       NORCROSS GA     30093        May 1 2019   TX
                       GWINNETT   06827188   COURTLAND GWENDOLYNDENISE       418    AUTUMN VILLAGE CT       DULUTH     GA   30096        Sep 1 2020   AL
                       GWINNETT   11102029   CHOKSI     RANNA     P          2910   MACON CT                SUWANEE GA      30024        Apr 1 2020   CA
                       GWINNETT   05210480   CHONG      JE        WON        4098   TWO BRIDGE DR           BUFORD     GA   30518        Sep 1 2019   TX
                       GWINNETT   11565330   CHONG      NAYEON    KWON       4098   TWO BRIDGE DR           BUFORD     GA   30518        Sep 1 2019   TX
                       GWINNETT   07032873   BUH        ANASTASIA RUTH       2494   OXWELL WAY              DULUTH     GA   30096        Jul 1 2019   IL
                       GWINNETT   02869193   BORING     GLENN     PATRICK    2662   MARCIA DR               LAWRENCEVGA     30044        Mar 1 2020   AL
                       GWINNETT   11776074   CONGUTA MELISA       JOHANA     3618   IN BLOOM WAY            AUBURN     GA   30011        Sep 1 2020   FL
                       GWINNETT   12175530   HAJJ-MAK ADIKA                  715    LILAC MIST DR           LOGANVILLE GA   30052        Dec 1 2019   MD
                       GWINNETT   10746036   COOK       DANA                 2462   LANCE RIDGE WAY         BUFORD     GA   30519        Aug 1 2018   MO
                       GWINNETT   11980162   HAIDARA    MARIAM               521    RIVER CHASE TRL         DULUTH     GA   30096        Aug 1 2020   FL
                       GWINNETT   08308322   DAVIS      MICHEL-LE B          2926   MILL PARK CT            DACULA     GA   30019        Apr 1 2019   NY
                       GWINNETT   02831569   DAVIS      PERRY     L          980    OLD PEACHTREE RD NE     LAWRENCEVGA     30043-2528   Oct 1 2020   FL
                       GWINNETT   05953464   MANUEL     SADE                 1422   WEATHERBRAPT 2618       LAWRENCEVGA     30043        Oct 1 2020   AL
                       GWINNETT   07016308   HALL       CYNTHIA   DENIESE    1246   MISTWATER TRCE          LAWRENCEVGA     30043        Sep 1 2019   KY
                       GWINNETT   07816720   CRUZ       LISBETH   MARIBEL    3197   KINROSS CT              DACULA     GA   30019        Jun 1 2019   CA
                       GWINNETT   10990125   CRUZ       MARLENE   YESSENNIA 3197    KINROSS CT              DACULA     GA   30019        Jun 1 2019   CA




  Ex. 2 to Petition:
                       GWINNETT   07685220   LEE        THOMAS    MICHAEL    1134   PARK FOREST CT NW       LILBURN    GA   30047        Jan 1 2020   NC




Braynard Declaration
                       GWINNETT   12288191   LAWSON-LARNADOU      SITOU RUDY 1465   GREAT OAKS DR           LAWRENCEVGA     30045        Aug 1 2019   MD
                       GWINNETT   03444489   GARCIA     SONIA     MARGARITA 2630    MILLERBROOK DR          DULUTH     GA   30096        Sep 1 2020   CO
                       GWINNETT   10564073   GOLDENBER MALLORY    FRANCES    3923   PINEHURST WAY           DULUTH     GA   30096        Sep 1 2020   FL
                       GWINNETT   10245000   GOLDRING JORDAN      LEIGH      3900   BALUSTER CT             SUWANEE GA      30024        Aug 1 2018   TN
                       GWINNETT   08561185   GODINEZ    JENNIFER KARLEENE 405       CHERINGTON LN           LAWRENCE VGA    30044        Aug 1 2018   VA
                       GWINNETT   11287565   FOX        MEGAN                279    FARM GATE WAY           LAWRENCEVGA     30045        Jul 1 2019   CA
                       GWINNETT   12258669   FISHER     SHACOYA TALIYAH      444    LANCE VIEW LN           LAWRENCEVGA     30045        Aug 1 2019   MA
                       GWINNETT   11296448   JONES      DOMINIQUE ELYSIA     495    LAZY WILLOW LN          LAWRENCEVGA     30044        Jun 1 2019   TN
                       GWINNETT   10810187   HAYES      MICHAEL              582    RED TIP LN              LOGANVILLE GA   30052        Dec 1 2018   FL
                       GWINNETT   02754811   HARRIS     BETSY     L          3327   REMEMBERANCE TRCE       LAWRENCEVGA     30044-4864   Oct 1 2020   TN
                       GWINNETT   03108133   HOOVER     MICHAEL   ELDON      5499   PORTAL PL               PEACHTREE GA    30092        Apr 1 2020   FL
                       GWINNETT   07262055   HOLLIDAY CHRISTI     MONET      3460   GLENEAGLES CT           SNELLVILLE GA   30039        Jan 1 2020   CA
                       GWINNETT   07770050   HOUSTON DANNY        JAMELL     347    ROCKLAND WAY            LAWRENCEVGA     30046        Oct 1 2018   NC
                       GWINNETT   12708111   MELENDEZ CALVIN                 1460   DISTRIBUTIOAPT # 7105   SUWANEE GA      30024        Oct 1 2020   TX
                       GWINNETT   12383594   MELENDEZ GABRIEL     LUIS       525    CLEARWATER PL           LAWRENCEVGA     30044        Aug 1 2020   NC
                       GWINNETT   04618248   JOA VENTURANGELA                5375   SUGARLOAF APT 8301      LAWRENCEVGA     30043        Feb 1 2018   NJ
                       GWINNETT   05934249   JARET      JOHN                 3450   JONES MILL APT 121      PEACHTREE GA    30092        Jul 1 2020   CA
                       GWINNETT   02899160   HARRIS     JAMES     MICHAEL    5654   MOUNTAIN OAK DR         BRASELTON GA    30517        Aug 1 2020   FL
                       GWINNETT   05547314   HARRIS     JOHN      PAUL       1355   GRAVES RD APT 195       NORCROSS GA     30093        Sep 1 2020   VA
                       GWINNETT   10404650   JACKSON    JESSICA   DANIELLE   1902   TREE SUMMIT PKWY        DULUTH     GA   30096        Oct 1 2020   TX
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 428 of 559




                                                                                          Page 227
                                                                                   GA NCOA Out of State


                       GWINNETT   12155675   PATIMETEEPJEAN      ALPHONGSE 560     JAMES LEE DR         SUWANEE GA      30024        Jul 1 2020   TN
                       GWINNETT   05067389   LEWIS     ALLISON   HOLLIS     7062   ELMWOOD RIDGE CT     DORAVILLE GA    30340        Apr 1 2018   FL
                       GWINNETT   11762420   LEWIS     ANTONETTE LASHAWNTA 527     CHASE COMMON DR      NORCROSS GA     30071        Mar 1 2020   MI
                       GWINNETT   05664728   LEWIS     BRANDON              2206   THACKERY RD          SNELLVILLE GA   30078        Jul 1 2020   TN
                       GWINNETT   12490589   LEVI      ELIEL     ELEAZAR    2780   HIGHPOINT RD         SNELLVILLE GA   30078        Mar 1 2018   CA
                       GWINNETT   04876695   JOHNSON TALITHA     AMANDA     2200   WILLOW TRAIL PKWY    NORCROSS GA     30093        Jul 1 2017   SC
                       GWINNETT   04977741   JOHNSON THOMASINA J R          5370   REGENCY LAKE CT      SUGAR HILL GA   30518        Oct 1 2020   PA
                       GWINNETT   11844984   JOHNSON TREVOR                 5370   REGENCY LAKE CT      SUGAR HILL GA   30518        Oct 1 2020   PA
                       GWINNETT   07226838   LEE       CONNIE               1134   PARK FOREST CT NW    LILBURN    GA   30047        Jan 1 2020   NC
                       GWINNETT   02808262   LANDMAN SUSAN       J          1135   SUNRISE FIELD CT     LAWRENCEVGA     30043-6701   Sep 1 2020   FL
                       GWINNETT   11732380   KEANS     SOPHEAK              1850   PRIMROSE PARK RD     SUGAR HILL GA   30518        Jan 1 2020   FL
                       GWINNETT   05310766   KEATING   LEAH      TATYANA    113    WYNFIELD TRCE        PEACHTREE GA    30092        Jul 1 2020   NC
                       GWINNETT   08702559   MACLEAN   SHANNON ELIZABETH 275       MERRYMOUNT CT        SUWANEE GA      30024        Sep 1 2020   FL
                       GWINNETT   08077046   PLACIDE   TRAMAINE ASHLEY      4520   RED CEDAR CV SW      LILBURN    GA   30047        Mar 1 2020   CA
                       GWINNETT   10584225   MCMORRIS CARL       JUNIOR     928    SHADY SPRING WAY     LAWRENCEVGA     30045        Jul 1 2019   MD
                       GWINNETT   10570858   SALTS     AMY                  1525   LAUREL CROAPT 323    BUFORD     GA   30519        Jun 1 2020   WA
                       GWINNETT   10477624   NOLAN     DANIEL    ANDREW     2630   THE TERRACES WAY     DACULA     GA   30019        Sep 1 2020   CO
                       GWINNETT   10793356   NOLAN     LEONA     ANNE       2630   THE TERRACES WAY     DACULA     GA   30019        Sep 1 2020   CO
                       GWINNETT   11717946   NOLBERTO SHEILA                3650   CEDAR SPRINGS LN     LOGANVILLE GA   30052        Nov 1 2018   NY
                       GWINNETT   08647530   NOLES     BRITTANY             465    ARISTOCRAT DR        LOGANVILLE GA   30052        Sep 1 2020   FL
                       GWINNETT   10457320   RAMIREZ   GABRIELA             1240   LILAC ARBOR RD       DACULA     GA   30019        Apr 1 2019   TX
                       GWINNETT   12356673   PARKER    BRANDON O'RYAN       1579   SWAMP CABBAGE DR     LAWRENCEVGA     30045        Feb 1 2020   VA
                       GWINNETT   03148028   PARKER    HOLLY                2630   BUFORD DAM RD        BUFORD     GA   30518        Jun 1 2020   TN
                       GWINNETT   05208325   MCMULLEN COLLIN     RICE       475    LEGGETT DR           LAWRENCEVGA     30043        Feb 1 2019   VA
                       GWINNETT   02898119   MCMULLEN SARAH      ELIZABETH 475     LEGGETT DR           LAWRENCEVGA     30043        Feb 1 2019   VA
                       GWINNETT   11617270   PERRET    MELINDA   CHRISTINE 930     FOUNTAIN GLEN DR     LAWRENCEVGA     30043        Mar 1 2020   FL
                       GWINNETT   10033603   OLOROGUN EBIYE      E          2354   STRATFORD LOT 27A    SNELLVILLE GA   30078        Jan 1 2020   TX




  Ex. 2 to Petition:
                       GWINNETT   11277273   PRICE     S'ANTAEUS SAMIYA CHE 4239   ANNLETTE DR          LAWRENCEVGA     30044        Apr 1 2019   KS




Braynard Declaration
                       GWINNETT   08585497   RHODES    FREDRICK             1109   TREEHOUSE APT 1109   NORCROSS GA     30093        Dec 1 2017   FL
                       GWINNETT   04217382   RHODES    QUINCY    ALTON      4966   BURNS RD N UNIT B    LILBURN    GA   30047        Oct 1 2019   CA
                       GWINNETT   07223459   RHODES    SHAY      CYRIL      111    WHITEGRASS WAY       GRAYSON GA      30017        Mar 1 2020   MS
                       GWINNETT   06247627   RHODES    TIFFANY   SHANTAE    4966   BURNS RD N UNIT B    LILBURN    GA   30047        Oct 1 2019   CA
                       GWINNETT   06351760   PACKER    RICHARD   KEITH      5282   POUNDS DR N          STONE MOU GA    30087-3521   Mar 1 2020   AL
                       GWINNETT   03622865   SWINTON   LORAINE   VERNETTE 3988     VALLEY BROOK RD      SNELLVILLE GA   30039        Nov 1 2019   LA
                       GWINNETT   10184621   NELSON    MEGAN     LEE        3666   ORCHARD ST           PEACHTREE GA    30092        Jan 1 2020   SC
                       GWINNETT   07592359   NELSON    REGINALD             4207   TREE CORNERS PKWY    PEACHTREE GA    30092        Aug 1 2020   DC
                       GWINNETT   02383083   MOSS      BRONICAL HICKS       2690   DAYLILLY LN          LAWRENCEVGA     30044        Jun 1 2020   AL
                       GWINNETT   03362665   WATKINS   ALLISON   EVETTE     953    LAKE REDDY CT        GRAYSON GA      30017        Apr 1 2018   NC
                       GWINNETT   11412228   WATKINS   DANA      RAYELLE    4436   TRILOGY PARK TRL     HOSCHTON GA     30548        Jul 1 2018   MO
                       GWINNETT   10187775   STATEN    JOSHUA    NEAL       1590   GRANTS MILL RUN      DACULA     GA   30019        Aug 1 2018   KY
                       GWINNETT   11612166   STAVRO    STERLING SKYE        5327   CABOT CREEK DR       SUGAR HILL GA   30518        Jul 1 2019   NC
                       GWINNETT   11242475   RODRIGUEZ NATALIE              2594   WINSLOW RIDGE DR     BUFORD     GA   30519        Sep 1 2020   CA
                       GWINNETT   05948711   SLATER    THOMAS    EARL       463    CHERRY CREEK DR      LOGANVILLE GA   30052        Mar 1 2020   VA
                       GWINNETT   10031741   WHITE     ANDREW    KYLE       4280   COUNTRYSIDE WAY      SNELLVILLE GA   30039        Feb 1 2018   WA
                       GWINNETT   08082867   ORR       TIJUANA   ANTRICE    1109   TREYMONT LN          LAWRENCEVGA     30045        Jan 1 2020   IL
                       GWINNETT   10312737   TURNER    MEGAN                1604   OAK TRACE CIR        GRAYSON GA      30017        Aug 1 2019   CA
                       GWINNETT   12382810   WATTS     BERT                 474    EASLEY DR            LAWRENCEVGA     30045        Feb 1 2020   OH
                       GWINNETT   08799021   OSIER     FREDERICK EVERETT    2863   THURLESTON LN        DULUTH     GA   30097        Nov 1 2019   SC
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 429 of 559




                                                                                         Page 228
                                                                                     GA NCOA Out of State


                       GWINNETT   11840229   TURCIOS    RACHEL     J          1895   N OAK DR              LAWRENCE VGA    30044        Sep 1 2019   TX
                       GWINNETT   10206462   SEHGAL     KHYATI     ADITI      5785   GROVE PLACE XING SW   LILBURN    GA   30047        May 1 2020   NY
                       GWINNETT   07957345   SPENCER    LATOYA     M          2880   DOGWOOD HOLLOW LN     LAWRENCEVGA     30043        May 1 2018   VA
                       GWINNETT   11330937   VELAZQUES CRISTIAN    ANTONIO    5520   CLEOPATRA PL          NORCROSS GA     30093        Oct 1 2020   SC
                       GWINNETT   12466497   WILLIAMS   DE'ANA     SADE WASH 1027    CARLY JOANNA CT       DACULA     GA   30019        May 1 2020   MD
                       GWINNETT   04384022   SHINN      JILL       WILKINSON 5562    BOSTWICK CT           PEACHTREE GA    30092-2045   Aug 1 2019   SC
                       HALL       03354700   GRIFFITHS ROSE        MARIE      3319   THOMPSON APT 323      GAINESVILLEGA   30506        Oct 1 2020   OH
                       GWINNETT   02742276   WHEELER RITA          FOSTER     2548   PICKET FENCE LN       SNELLVILLE GA   30078-6177   Oct 1 2020   VA
                       GWINNETT   07754923   WILLIAMS   COURTNEY              2407   COURTNEY RENEA DR     DACULA     GA   30019        Aug 1 2018   MD
                       GWINNETT   10353678   THOMAS     MELODY     NICOLE     2579   MIDDLETON WAY         GRAYSON GA      30017        Feb 1 2020   FL
                       HALL       00381642   FULMER     CHARLES    A          1288   PARK HILL DR          GAINESVILLEGA   30501-1968   May 1 2017   FL
                       GWINNETT   12199512   WHITE      ROBIN      MICHELLE 3162     WESTBROOK TRCE        LAWRENCEVGA     30044        Oct 1 2020   TN
                       GWINNETT   11967258   WHITE      RYAN       HAROLD     2620   N BERKELEY APT 213    DULUTH     GA   30096        Jan 1 2018   CO
                       GWINNETT   02819394   TOWNE      JESSICA    RUTH       6001   LOST MAPLE LN         SUGAR HILL GA   30518-8159   Oct 1 2020   SC
                       GWINNETT   10206460   TOWNE      WILLIAM    STEEL      6001   LOST MAPLE LN         SUGAR HILL GA   30518        Jul 1 2020   NC
                       HALL       08231044   FUREY      SAMUEL     THOMAS     5226   LATTY RD              LULA       GA   30554        Feb 1 2020   MD
                       HALL       11000775   RUCKER     ERIKA      LYNETTE    6422   FLAT ROCK DR          FLOWERY B RGA   30542        Jun 1 2020   DC
                       HALL       10653377   SANFORD CORD          LARAMIE    6282   TIMBER CREEK TRL      DAHLONEGA GA    30533        Jul 1 2020   CO
                       HALL       11862963   ERWIN      AUBREY     MCGEHEE 3424      LAUREL GLEN CT        GAINESVILLEGA   30504        Aug 1 2020   PA
                       HALL       11861176   ERWIN      TERRIE     LAIRD      3424   LAUREL GLEN CT        GAINESVILLEGA   30504        Aug 1 2020   PA
                       HALL       03878407   ESPINOZA HANNAH       CARTER     743    BEVERLY DR            GAINESVILLEGA   30501        Feb 1 2020   FL
                       HALL       04663849   MJOLSNESS CHARLES     LEE        3326   LITTLE CIR            GAINESVILLEGA   30506        Feb 1 2019   MN
                       HENRY      08898014   COOK       JOAN                  304    WALDEN RUN PL         MCDONOUG GA     30253-7003   Sep 1 2020   MD
                       HALL       11130290   MITCHELL CAROLYN      MARIE      3747   COCHRAN RD            GAINESVILLEGA   30506        Dec 1 2016   CT
                       HALL       12006278   MITCHELL CONNOR       JEFFREY    195    SLATE DR              BUFORD     GA   30518        Jul 1 2020   FL
                       HALL       12006276   MITCHELL GRANT        DAVID      195    SLATE DR              BUFORD     GA   30518        Jul 1 2020   FL
                       HALL       05178680   MITCHELL JEFFREY      STEPHEN    195    SLATE DR              BUFORD     GA   30518        Jul 1 2020   FL




  Ex. 2 to Petition:
                       HALL       11040180   MITCHELL MORGAN       RAE        195    SLATE DR              BUFORD     GA   30518        Jul 1 2020   FL




Braynard Declaration
                       HALL       04182186   MITCHELL STACY        RATHBUN    195    SLATE DR              BUFORD     GA   30518        Jul 1 2020   FL
                       GWINNETT   08483666   YOUNG      BENJAMIN   NATHAN     6138   MOUNTCREEK CT         PEACHTREE GA    30092        May 1 2019   AL
                       GWINNETT   10670643   WOODY      GILLIAN    MORGAN     187    PANTHER POINT LN      LAWRENCEVGA     30046        Jul 1 2020   OH
                       HALL       10397037   STILL      EMILY      KATHRYN    3522   THOMPSON BND          GAINESVILLEGA   30506        Jul 1 2020   TX
                       GWINNETT   11057853   TOLIVER    MOSES      HENRY      2862   SEDGEVIEW LN          BUFORD     GA   30519        Jun 1 2017   VA
                       HALL       07018499   CULPEPPER TRINA       REYNE      3221   CLEVELAND #3          GAINESVILLEGA   30506        Mar 1 2019   FL
                       HEARD      11621167   HOUSE      DONNA      MARIE      662    PEA RIDGE RD          FRANKLIN GA     30217        Apr 1 2019   AL
                       HARRIS     01783121   CHAPPEL    JAMES      HARVEY     204    DAY LAKE DR           MIDLAND    GA   31820-5003   Mar 1 2019   NC
                       HALL       08540178   COOKE      JANET      ELLEN      3190   DOCKSIDE DR           GAINESVILLEGA   30501        Sep 1 2020   OH
                       HALL       06135154   COOPER     BRYN       GORDON     27     E MAIN ST             GAINESVILLEGA   30501        Jan 1 2020   FL
                       HALL       05581475   COOPER     PAMELA     GAIL       27     E MAIN ST             GAINESVILLEGA   30501        Jan 1 2020   FL
                       HOUSTON    10915753   DIBBLE BANALAUGHLIN   ALLEN      211    GRAY FOX XING         BONAIRE    GA   31005        Jun 1 2018   AE
                       HART       01257533   DICKERSON RONNIE      A          188    ELLEN ST              HARTWELL GA     30643-1818   May 1 2019   SC
                       HART       12543043   DITTMAR    KENNETH    GLENN      482    GREENWOOD RD          HARTWELL GA     30643        Jul 1 2020   CA
                       HALL       10275492   KNIGHT     AMANDA     LEE HASKIN 7797   COPPER KETTLE WAY     FLOWERY BRGA    30542        Aug 1 2020   NC
                       HARALSON   12016883   YORK       CARSON     MARSHALL 277      MONROE ST             TALLAPOOSAGA    30176        Jul 1 2020   TN
                       HENRY      07357779   PRINCE     MICHAEL    RENE       1201   SHELBORNE WAY         LOCUST GROGA    30248-3445   May 1 2018   CA
                       HENRY      12218723   PRISK      CHANDLER   STUART     7078   BLUE SKY DR           LOCUST GROGA    30248        Apr 1 2020   TN
                       HENRY      08554473   BURTON     FELICIA    SARAH      109    ROCK QUARRY RD        STOCKBRIDGGA    30281        Oct 1 2018   IN
                       HENRY      10959614   PUTMAN     CRAIG      ALAN       128    JALEY PKWY            LOCUST GROGA    30248        Sep 1 2017   MD
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 430 of 559




                                                                                           Page 229
                                                                                  GA NCOA Out of State


                       HENRY     05909648   PRESS      MONIQUE   L JORDAN 1761    BENNETT DR           MCDONOUG GA     30253-9039   Mar 1 2020   TN
                       HENRY     04221271   PRICE      DARRYN    LAMON     1050   ROCK QUAR APT 71     STOCKBRID GGA   30281        Jun 1 2017   VA
                       HENRY     11221483   CARRON     KENNETH   PAUL      129    NAOMI DR             STOCKBRIDGGA    30281        Aug 1 2019   FL
                       HENRY     12111934   CARTER     BENJAMIN JOHN       225    SAINT ANDREWS CT     MCDONOUG GA     30253        Apr 1 2020   NC
                       HENRY     12111931   CARTER     CASSANDRA WILLIS    225    SAINT ANDREWS CT     MCDONOUG GA     30253        Apr 1 2020   NC
                       HENRY     11852039   CARTER     CIERRA    LOREN     225    SAINT ANDREWS CT     MCDONOUG GA     30253        Apr 1 2020   NC
                       HENRY     07265908   LYONS      CRYSTAL   JEANETTE 201     RUSTIC RD            STOCKBRID GGA   30281        Dec 1 2016   LA
                       HENRY     01663580   POWELL     LAWONZA PATRICE     134    WATERCRESS CT        STOCKBRIDGGA    30281-7261   Sep 1 2020   FL
                       HOUSTON   12409259   BRACE      NATALIE   ANN       919    HUNTINGTON CHASE CIR WARNER RO GA    31088        Aug 1 2020   MD
                       HOUSTON   07155284   DORGAN     MARTHA    JO        305    WINTHROP CT          KATHLEEN GA     31047-2854   Oct 1 2020   FL
                       HOUSTON   10838964   DOUGLAS STEPHANIE LAUREL       6080   LAKEVIEW R APT 1007  WARNER RO GA    31088        Aug 1 2020   SC
                       HENRY     06682619   BROWN      PENELOPE JEAN       213    FAIRBROOK LN         STOCKBRIDGGA    30281-6034   Oct 1 2020   FL
                       HENRY     01415636   FARNER     TERI      LAND      1428   MOUNT CARMEL RD      MCDONOUG GA     30253        Sep 1 2020   FL
                       HOUSTON   07946309   SPARROW CYNTHIA                251    MORGAN RANCH CIR     BONAIRE    GA   31005        Sep 1 2020   FL
                       HOUSTON   01640357   SPARROW JOHN         THOMAS    251    MORGAN RANCH CIR     BONAIRE    GA   31005        Sep 1 2020   FL
                       HOUSTON   10931989   SPITTLE    ADAM      CLINE     147    CARRIAGE HILL DR     WARNER RO GA    31088        Dec 1 2018   IL
                       HOUSTON   08728728   DININI     JUDY      CHONG     107    FAIRWAYS DR          WARNER RO GA    31088-7536   Oct 1 2019   AP
                       HENRY     06682471   BROWN      JOSEPH    N         213    FAIRBROOK LN         STOCKBRIDGGA    30281-6034   Oct 1 2020   FL
                       HENRY     08344947   BROWN      KRYSTAL   MARIE     45     ANN CT               MCDONOUG GA     30253        Jan 1 2019   SC
                       HENRY     00684529   BROWN      LOUIS     D         232    EDENWYLDE CT         HAMPTON GA      30228        Oct 1 2020   FL
                       HENRY     11357988   FALKNER HA MESHA     LANICE    290    MONARCH VILLAGE WAY STOCKBRID GGA    30281        Sep 1 2018   IN
                       HARRIS    01710279   PARRISH    BETTY     J         96     RED OAK LN           PINE MOUNT GA   31822-3653   Oct 1 2020   SC
                       HARRIS    01847541   PEASE      RICKY     ALLEN     614    SKYLINE DR           FORTSON GA      31808-4130   May 1 2020   AL
                       HENRY     10421937   WALKER     SHARON    JAMES     1281   OHARA DR             MCDONOUG GA     30253        Jul 1 2019   AE
                       HENRY     07847540   WALKER     VANESSA   RAY       1304   VILLA POINT PKWY     MCDONOUG GA     30253        Oct 1 2020   MI
                       HOUSTON   08390218   FRETS      JESSICA   ANN       606    MADISON PLACE PKWY BYRON        GA   31008        Oct 1 2020   FL
                       HOUSTON   12699696   FRIESEN    ANNA      GRACE     424    POST OAK WAY         WARNER RO GA    31088        Aug 1 2020   WA




  Ex. 2 to Petition:
                       HOUSTON   07801674   HINTON     JAMESETTA LAKIONECHA100    BEECHWOOD CT         BONAIRE    GA   31005        Oct 1 2020   TX




Braynard Declaration
                       HOUSTON   12087621   ZUELL      CYRUS     AKIMEHS   264    FLOWING MEADOWS DR KATHLEEN GA       31047        Aug 1 2020   SC
                       HOUSTON   08844199   ZUELL      SHEMIKA   ALEXANDRA 264    FLOWING MEADOWS DR KATHLEEN GA       31047        Aug 1 2020   SC
                       HENRY     12808508   HARDACRE ASHLEY      JOY       1185   CAMPGROUND RD        MCDONOUG GA     30252        Sep 1 2020   FL
                       HENRY     10479510   HARDACRE CLINT       ALLEN     1185   CAMPGROUND RD        MCDONOUG GA     30252        Sep 1 2020   FL
                       HENRY     04902751   VENABLE    JESSICA   ANN       3037   TURNER CHURCH RD     MCDONOUG GA     30252        Apr 1 2020   MO
                       HENRY     08080651   VENIZELOS RICHARD    LOUIS S   105    CROSSING DR          STOCKBRID GGA   30281        Jul 1 2020   IL
                       HENRY     06446400   VERHOEF    VICKIE    MARIE     125    COOK LN              STOCKBRIDGGA    30281-5146   Jul 1 2020   UT
                       HENRY     10318215   TOOL       JANAIA    MELINEZE 1138    SAINT PHILLIPS CT    LOCUST GROGA    30248        Sep 1 2020   KY
                       HENRY     11772923   TAYLOR     AMANI     MICHELLE 1731    MISSELTHRUSH LN      MCDONOUG GA     30253        Aug 1 2020   MO
                       HOUSTON   05327176   HUDSON     STEPHEN   RAY       6080   LAKEVIEW R APT 607   WARNER RO GA    31088        Mar 1 2020   IL
                       HOUSTON   02332295   HUFF       DEREK     RAY       103    SWAN CT              KATHLEEN GA     31047-2210   Jul 1 2018   AL
                       HOUSTON   00277652   HUFFMAN FREYA        SULLIVAN  403    DEVEN CT             WARNER RO GA    31088        Aug 1 2019   SC
                       FULTON    05593793   JOHNSON CLAVON       ANTHONY 435      CARRIAGE GATE TRL SW ATLANTA    GA   30331        Nov 1 2018   IL
                       FULTON    08300398   JOHNSON CARVER       LISTON    455    14TH ST NW UNIT 177  ATLANTA    GA   30318        Aug 1 2020   SC
                       FULTON    10621987   MARSH      PHERLEY   VIVIANN   320    CASWYCK TRCE         JOHNS CREEGA    30022        Nov 1 2016   NC
                       FULTON    02033699   MARSHALL DWAYNE      ALTON     943    PEACHTREE UNIT 1807  ATLANTA    GA   30309        Feb 1 2019   TN
                       FULTON    10344493   LEITHAUSER EMILY     SALTER    301    MACKENZIE DR NE      ATLANTA    GA   30312        Jul 1 2019   LA
                       FULTON    10275048   HULL       JOANNA    ADAIR     534    ALLEN RD NE          ATLANTA    GA   30324        Jun 1 2018   TN
                       FULTON    10254672   HULL       MATTHEW DANIEL      534    ALLEN RD NE          ATLANTA    GA   30324        Jun 1 2018   TN
                       FULTON    06905302   MUNDIE     LYDIA     ESTHER    485    GIFT AVE SE          ATLANTA    GA   30316        Jul 1 2020   FL
                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 431 of 559




                                                                                        Page 230
                                                                                 GA NCOA Out of State


                       FULTON   12669278   LLERENA   CAROLINA            156     CENTENNIAL WAY NW       ATLANTA    GA   30313        Jul 1 2020   CA
                       FULTON   04555888   MCNALLY   JOHN      PATRICK   1303    SPRING CREEK LN         SANDY SPRI GA   30350        May 1 2020   IN
                       FULTON   03562975   LINDSEY   KATRINA   DENISE    1001    GARDEN VIE UNIT 902     ATLANTA    GA   30319        Feb 1 2020   LA
                       FULTON   07510394   LEROUX    DANIEL    ROBERT    853     VIRGINIA CIR NE         ATLANTA    GA   30306        Oct 1 2020   AR
                       FULTON   10916845   LESAGE    KALEIGH   MARIE     3095    BERKSHIRE MANOR DR      ALPHARETT AGA   30022        Aug 1 2020   PA
                       FULTON   12412993   HOUDE NG KARA       LYNNE     515     HICKORY OAKS CT         ALPHARETTAGA    30004        Oct 1 2020   CA
                       FULTON   07283854   KELLEY    ELIZABETH K         1021    BELLEVUE D APT R        ATLANTA    GA   30306        Sep 1 2019   TN
                       FULTON   08295536   LOPEZ     RAPHAEL   DE LIRA   6581    MAID MARION CLOSE       ALPHARETT AGA   30005        Mar 1 2020   VA
                       FULTON   12541519   LOPEZ     VANESSA             950     W PEACHTR UNIT 612      ATLANTA    GA   30308        Feb 1 2020   FL
                       FULTON   02596198   MCKENZIE MALCOLM E            1120    OAKHAVEN DR             ROSWELL GA      30075-1825   Aug 1 2020   FL
                       FULTON   07334958   MCKEON    VALERIE   ALLETA    140     SPALDING CREEK CT       ATLANTA    GA   30350        Dec 1 2017   NC
                       FULTON   11367527   MCKERNAN JENNA      CHRISTINE 476     WILMER ST NUNIT 1515    ATLANTA    GA   30308        Sep 1 2020   FL
                       FULTON   10675699   MCKINNEY SHAQUITA JANEESE     3116    CANDLEWOOAPT L          EAST POINT GA   30344        May 1 2020   FL
                       FULTON   10448798   GEBRU     NEGA                2196    COLLINS RIDGE DR NW     ATLANTA    GA   30318        Aug 1 2017   VA
                       FULTON   12273581   MASSEY    RYANNE    FENIMORE 95       8TH ST NW APT 403       ATLANTA    GA   30308        Jun 1 2020   SC
                       FULTON   03101750   PIERCE    STACY     L         805     MALVERN HL              ALPHARETT AGA   30022-6228   Oct 1 2020   FL
                       FULTON   08960676   NORTHARD JONATHAN BRALEY      1080    W PEACHTR UNIT 802      ATLANTA    GA   30309        Dec 1 2017   MN
                       FULTON   08824696   HOLLAND   BLAKE     LORING    220     26TH ST NW APT 1413     ATLANTA    GA   30309        Jun 1 2020   WA
                       FULTON   10862624   PIERCE    DOREEN              42008   MILL CREEK AVE          ALPHARETTAGA    30022        Jul 1 2017   IL
                       FULTON   10862625   PIERCE    KENNETH   ANDREW    42008   MILL CREEK AVE          ALPHARETTAGA    30022        Jul 1 2017   IL
                       FULTON   10111201   JEFFRIES  DEVAN               3088    IMPERIAL CIR SW         ATLANTA    GA   30311        Feb 1 2020   NC
                       FULTON   10639305   MINGUS    CHARLENE DEANNE     452     SEMINOLE A APT 1        ATLANTA    GA   30307        Aug 1 2020   MD
                       FULTON   10530335   ROTHROCK CAROLINE HALEY       120     BUTTERMERE CT           ALPHARETT AGA   30022        May 1 2018   CA
                       FULTON   08271858   HOLLINS   CLARENCE E          2517    QUINCY LOOP             UNION CITY GA   30213        Aug 1 2019   FL
                       FULTON   10862694   KRATOCHVILHANNA               923     PEACHTREE UNIT 1923     ATLANTA    GA   30309        Jun 1 2019   MA
                       FULTON   05142468   RICHARDSONDANYEL    PATRICE   3144    DESERT DR APT 8         EAST POINT GA   30344        Oct 1 2020   OH
                       FULTON   05292691   RICHARDSONKIANTE    SHAWNTE 745       JEFFERSON DR            SANDY SPRI GA   30350        Feb 1 2019   SC




  Ex. 2 to Petition:
                       FULTON   07363000   MARTIN    KATHERINE ALANA     1016    HOWELL MIL APT 4403     ATLANTA    GA   30318        Jun 1 2020   AZ




Braynard Declaration
                       FULTON   08322888   RAHIMIAN PADIDEH              245     JUDSON WAY              ALPHARETT AGA   30022        Jan 1 2019   CA
                       FULTON   11202496   NMUNGWUN ALA REGINA ATAISI    6039    PINESIDE DR             COLLEGE P AGA   30349        Feb 1 2020   MA
                       FULTON   11758156   NNODUM    AMAMIHECH SOPURUCHU1012     CENTER ST NW            ATLANTA    GA   30318        May 1 2019   CT
                       FULTON   08709766   PRICE     KATHLEEN LAUREN     4418    CLUB DR NE              ATLANTA    GA   30319        Nov 1 2019   FL
                       FULTON   03999244   MACK      TEKEYSHA LEE        1718    DUNLAP AVE              ATLANTA    GA   30344        Jan 1 2019   AZ
                       FULTON   12100286   NAGODA    AMY       LYNN      699     PONCE DE L APT 110      ATLANTA    GA   30308        Aug 1 2020   FL
                       FULTON   12441096   LUCAS     KAITLIN             46015   GARDNER DR              ALPHARETTAGA    30009        Jun 1 2020   FL
                       FULTON   10493607   LAPRES    MYRNA               1015    CRESTA CT               ROSWELL GA      30075        Oct 1 2020   CA
                       FULTON   08371194   LARA      RENE      A         1195    ATLANTIC DR NW          ATLANTA    GA   30318        May 1 2018   CA
                       FULTON   10207226   PROCTOR ROCHELLE B            55      IVY TRL NE              ATLANTA    GA   30342        Jan 1 2018   CA
                       FULTON   07399792   MOORE     TRACEY    DIANNE    6831    POTOMAC PL              FAIRBURN GA     30213-5410   Jun 1 2018   IN
                       FULTON   07946768   MICHAELS AMALIA               701     HIGHLAND A APT # 1302   ATLANTA    GA   30312        Sep 1 2020   OR
                       FULTON   10565451   MITCHELL JAZMINE              7857    THE LAKES DR            FAIRBURN GA     30213        Mar 1 2019   NV
                       FULTON   04095462   QUINTERO ALFREDO    MANUEL    9375    SCOTT RD                ROSWELL GA      30076        Sep 1 2020   NC
                       FULTON   05268527   QUINTERO ELENA      ESPINOSA 9375     SCOTT RD                ROSWELL GA      30076        Sep 1 2020   NC
                       FULTON   10989241   SADLER    JOHN      THOMAS    1078    PIEDMONT A APT 101      ATLANTA    GA   30324        Aug 1 2019   NJ
                       FULTON   11237429   SADLER    KATHRYN   DANIELS   1078    PIEDMONT A APT 101      ATLANTA    GA   30309        Aug 1 2019   NJ
                       FULTON   04706224   MOORE     ANGELA    COSTELLO 1446     W WESLEY RD NW          ATLANTA    GA   30327-1814   Jun 1 2020   CA
                       FULTON   11036242   SACHS     OLIVIA              2035    WHEATON WAY             SANDY SPRI GA   30328        Sep 1 2020   NY
                       FULTON   02507752   MORELAND JOHN       CLINTON   3095    HAZELWOOD DR SW         ATLANTA    GA   30311-3031   Apr 1 2019   FL
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 432 of 559




                                                                                        Page 231
                                                                                     GA NCOA Out of State


                       FULTON     07969694   SALEH     ALEHA     MANSOOR 107         BARKLEY LN             SANDY SPRI GA   30328        Jun 1 2020   NY
                       FULTON     10897391   SALEHI    SARAH     LAUREN      1067    ALTA AVE N EAPT 21     ATLANTA    GA   30307        May 1 2020   NC
                       GLYNN      11814631   HECK      ANNA      ELISE       181     OYSTER CIR             BRUNSWICK GA    31523        Sep 1 2020   FL
                       FULTON     08401008   SITH      SOMALY                655     MEAD ST SE UNIT 15     ATLANTA    GA   30312        May 1 2020   CA
                       GWINNETT   06164911   BLANCO    APAUL     L           2218    AUSTIN COMMON WAY      DACULA     GA   30019        Aug 1 2017   NC
                       GWINNETT   00033960   BLANCO    DTANYA    GENNE       2218    AUSTIN COMMON WAY      DACULA     GA   30019        Aug 1 2017   NC
                       FULTON     04209308   SMALLEY   CHARLES   LEE         88      INTERLOCHEN DR NE      ATLANTA    GA   30342        Oct 1 2020   FL
                       FULTON     10523505   SMALLEY   ELIZABETH ANN         88      INTERLOCHEN DR NE      ATLANTA    GA   30342        Oct 1 2020   FL
                       FULTON     11191266   SLUSHER   SCOTT                 86      CLEVELAND ST SE        ATLANTA    GA   30316        Aug 1 2020   VA
                       FULTON     12318919   ROGERS    TREVOR    MARTIN      100     6TH ST NE APT 901      ATLANTA    GA   30308        Aug 1 2019   IL
                       FULTON     10134211   STEPHENS DEJUANQUA L            520     FULTON ST SUNIT 1324 ATLANTA      GA   30312        Aug 1 2017   MA
                       FULTON     08449544   SMITH     ELIZABETH LOUISE LINN 3081    ROBERTA DR NW          ATLANTA    GA   30327        Jul 1 2020   PA
                       FULTON     12730426   SMITH     ERIKA     INEZ        3450    ROXBORO R APT 5316     ATLANTA    GA   30326        Sep 1 2020   IL
                       FULTON     08930990   SPICER    SARAH     LYNN        415     ARMOUR DR APT 12303 ATLANTA       GA   30324        Jul 1 2020   FL
                       FULTON     06790226   SPICHER   KATHRYN   E           650     GLEN IRIS DRAPT 29     ATLANTA    GA   30308        Aug 1 2019   NY
                       FULTON     11877410   SPICKARD LUCAS      ANDERSON 1246       PIEDMONT A APT # 1     ATLANTA    GA   30324        Aug 1 2020   TN
                       FULTON     07629799   SAYER     RAINA     MARCUS      821     RALPH MCGI APT 3325    ATLANTA    GA   30306        Nov 1 2018   TX
                       FULTON     08814544   ROSE      DEBORAH               276     LAKEMOOREC             ATLANTA    GA   30342        Aug 1 2018   TX
                       GRADY      04970381   HUMPHREYSWILLIAM    KENNETH     1314    PLATT AVE              CAIRO      GA   39828        Apr 1 2020   NV
                       GWINNETT   12014047   ANDERSON SONIA      PAULETTE 1525       LAUREL CROAPT 1035     BUFORD     GA   30519        May 1 2020   VA
                       FULTON     08777931   SNIDER    DANIEL    EUGENE      250     PIEDMONT A 1108        ATLANTA    GA   30308        Jun 1 2020   FL
                       FULTON     07075514   YOUNG     RYAN                  400     W PEACHTR UNIT 3609    ATLANTA    GA   30308        Jan 1 2017   WA
                       FULTON     08866113   SMOLEN    SPENCER   NORRIS      62      CHESTER AVA            ATLANTA    GA   30316        Feb 1 2019   FL
                       GLYNN      07293472   HERRERA MALLORY     TYLER       110     MACKQUEEN DR           BRUNSWICK GA    31525-4539   Jun 1 2018   NY
                       FULTON     02099303   SHOWS     JANE      ANN         825     HIGHLAND LNUNIT 1211 ATLANTA      GA   30306        Jul 1 2020   FL
                       FULTON     04227363   SHROPSHIRESHEILA                10090   JONES BRID GUNIT 2     ALPHARETTAGA    30022-6592   Oct 1 2019   CA
                       FULTON     02403899   WALTON    CATHY     YVONN       1854    SYLVAN RIDGE DR SW     ATLANTA    GA   30310        Jun 1 2020   AL




  Ex. 2 to Petition:
                       FULTON     12236854   TAUNTON   ADRIANNA NICOLE       330     ARDMORE C UNIT B108 ATLANTA       GA   30309        May 1 2020   TX




Braynard Declaration
                       FULTON     12742970   TAUNTON   JAMES     RYAN        225     FRANKLIN RDUNIT # 3103 SANDY SPRI GA   30342        Aug 1 2020   TX
                       FULTON     11674330   TAWFIQUE MUNIRUL                1163    W PEACHTR APT 1415     ATLANTA    GA   30309        Dec 1 2018   SC
                       FULTON     05633965   WALLEYN   JANE      BERNADETT 4030      GREATWOOD PATH         ALPHARETT AGA   30005        Jun 1 2020   FL
                       GWINNETT   02676686   ATKINS    TIMON     M           3667    WEDGEWOOD CHASE        PEACHTREE GA    30092-4527   Oct 1 2018   RI
                       GWINNETT   10875314   ATKINSON SHALLUM    SHAMEEK 2762        RIVER STATION CT       LAWRENCEVGA     30045        Jul 1 2017   DC
                       GORDON     12389870   SHEPHERD SAVANNAH               38      COLLEGE CIR            CALHOUN GA      30701        Jul 1 2020   IL
                       GLYNN      07217482   GARCIA    APRIL     SHELISA     2923    SPRINGDALE RD          BRUNSWICK GA    31520        Oct 1 2020   FL
                       GLYNN      10881399   GEIGER    KENNETH   EDWARD      204     N SHEFFIELD RD         BRUNSWICK GA    31525        Dec 1 2016   IL
                       FULTON     08791285   TATE      SHARISE   CHRISTINE 4111      RAVENWOOD CT           UNION CITY GA   30291        Oct 1 2017   NC
                       FULTON     10697025   WEEKLEY JONEA                   150     SANDALIN LN            COLLEGE PAGA    30349        Sep 1 2017   DC
                       FULTON     11871910   WEEKLY    ANNA      LEIGH       1105    WORTHINGTON HILLS DR ROSWELL GA        30076        Jul 1 2020   PR
                       FULTON     05862432   WEEKLY    RANDY     LEE         1105    WORTHINGTON HILLS DR ROSWELL GA        30076        Jul 1 2020   PR
                       FULTON     05620569   WEEKLY    WENDY     LEIGH       1105    WORTHINGTON HILLS DR ROSWELL GA        30076-1719   Jul 1 2020   PR
                       FULTON     10187271   WEEKS     APRIL     ANN         300     SADDLEBROOK DR         ROSWELL GA      30075        Jul 1 2020   AE
                       FULTON     11040753   YASTREMSK NICHOLAS PETER        7870    COLQUITT R APT B       ATLANTA    GA   30350        Sep 1 2019   TX
                       FULTON     12664964   YAO       EILEEN                222     14TH ST NE APT # 327   ATLANTA    GA   30309        Sep 1 2020   OR
                       FULTON     02429503   WEIGNER   DREW      DOUGLAS 245         CHEMIN DE VIE NE       ATLANTA    GA   30342        Mar 1 2020   NC
                       GRADY      05484253   QAWI      ABU'BAKR A            405     MAXWELL DR             CAIRO      GA   39828-3555   Jul 1 2020   MD
                       GWINNETT   08228266   BASKOWITZ RAYNI                 5697    HIGH MEADOW DR         PEACHTREE GA    30092        Feb 1 2019   CO
                       FULTON     11403408   WEINSTOCK RACHEL    ELIZABETH 240       NORTH AVE APT 1124     ATLANTA    GA   30308        Jun 1 2020   MD
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 433 of 559




                                                                                           Page 232
                                                                                   GA NCOA Out of State


                       FULTON     10731542   WEIRICK   LAURA     KRISTINE  220     SEMEL CIR NAPT 124       ATLANTA     GA   30309        Aug 1 2020   VA
                       FULTON     08960257   WEISBARD SYLVIA     GRACE     8592    ROSWELL RDAPT 339        SANDY SPRI GA    30350        Oct 1 2020   CT
                       FULTON     03513856   STILES    KAREN     MARIE     1719    PINE RIDGE DR NE         ATLANTA     GA   30324        Apr 1 2020   NC
                       FULTON     10597642   WEEKS     LISA      MCCALEB   1080    PEACHTREE APT 2303       ATLANTA     GA   30309        Mar 1 2020   AL
                       GLYNN      01110274   DAY       LILLIE    M         123     ORBIN RD                 BRUNSWICK GA     31520-1356   Oct 1 2020   AL
                       GRADY      12086698   WILSON    FRANCIS   PATRICK   1803    LAKEWOOD DR SE           CAIRO       GA   39828        Oct 1 2020   NC
                       GRADY      12205620   WILSON    REBECCA   RASILE    1803    LAKEWOOD DR SE           CAIRO       GA   39828        Oct 1 2020   NC
                       GRADY      06722196   WINT      BRENDA    ELAINE    366     VIRGINIA CIR             CAIRO       GA   39828        Sep 1 2020   FL
                       GRADY      00643147   WINT      DIANE               366     VIRGINIA CIR             CAIRO       GA   39828        Oct 1 2020   FL
                       GRADY      04329856   WINT      EDWARD    LEBRON    366     VIRGINIA CIR             CAIRO       GA   39828        Oct 1 2020   FL
                       GLYNN      04294355   SETZER    SANDRA    JANE      907     E ISLAND SQUARE DR       ST SIMONS I GA   31522        Sep 1 2020   NC
                       GLYNN      03332245   SHAFFER   DEBORAH STOCK       114     ASBURY ST                ST SIMONS I GA   31522-2209   Sep 1 2020   NC
                       GLYNN      01131320   SHAFFER   MICHAEL   R         114     ASBURY ST                ST SIMONS I GA   31522-2209   Sep 1 2020   NC
                       GRADY      00607212   PEARCE    MARGIE    REEVES    2966    COLLINS RD               WHIGHAM GA       39897        Jul 1 2020   AL
                       GWINNETT   10418561   BARTLETT BRIAN      JHIRMAIME 3347    DESOTO RD                SNELLVILLE GA    30078        Jul 1 2019   MS
                       FULTON     11576631   STRESEN-REEDWARD    OTTO      244     PETERS ST SUNIT 18       ATLANTA     GA   30313        Jul 1 2020   CA
                       GLYNN      12073036   JONES     BRETT               10203   ODYSSEY LAKE CIR N       BRUNSWICK GA     31525        Feb 1 2020   NC
                       GLYNN      08386199   JONES     CHRISTINA SHIRE     220     MEDINAH                  ST SIMONS I GA   31522        Oct 1 2020   NC
                       GLYNN      05005659   JONES     GLENN     EDWIN     220     MEDINAH                  ST SIMONS I GA   31522        Oct 1 2020   NC
                       GLYNN      12111407   JONES     JESSICA   KLOUSE    10203   ODYSSEY LAKE CIR N       BRUNSWICK GA     31525        Feb 1 2020   NC
                       GWINNETT   02897563   ELDRIDGE LARRY      G         749     MIDWAY RD                LOGANVILLE GA    30052-2406   Oct 1 2020   AL
                       GWINNETT   10427772   ADDISON   DOMINIQUE LASHAY    6675    STORY CIR                NORCROSS GA      30093        Jul 1 2020   TX
                       GREENE     04871822   MCMILLEN JAMES      CLIFTON   1030    DAVISON DR               GREENSBORGA      30642-4884   Jul 1 2019   TN
                       GREENE     04871831   MCMILLEN MARILOU    HARRIS    1030    DAVISON DR               GREENSBORGA      30642-4884   Jul 1 2019   TN
                       FULTON     02472978   VIDAL     EUGENIE             64      SPRING LAKE PL NW        ATLANTA     GA   30318        May 1 2018   TX
                       FULTON     12123827   VESTEVICH ALEXANDER PETER     4252    RICKENBACKER WAY NE      ATLANTA     GA   30342        Aug 1 2020   MI
                       GLYNN      11643603   JOHNSON JAYSON                189     STAFFORD AVE             BRUNSWICK GA     31525        Aug 1 2019   AL




  Ex. 2 to Petition:
                       GLYNN      08537879   JOHNSON LEIGH       DONNELY   181     COUNTRY WALK CIR         BRUNSWICK GA     31525        Jun 1 2018   AP




Braynard Declaration
                       FULTON     04887871   VILLANO   VICTORIA  ANN       1208    FORREST WALK             ROSWELL GA       30075        Dec 1 2019   FL
                       GWINNETT   06717969   BETANCOUR HOMAREE ANN         3030    DOMINION WALK LN         SNELLVILLE GA    30078        Feb 1 2020   CA
                       FULTON     10272848   VERDESCA MELINDA    JEAN      4805    LAFAYETTE CT NW          ATLANTA     GA   30327        Sep 1 2020   AR
                       FULTON     10231140   VERDESCA MICHAEL    EDWARD    4805    LAFAYETTE CT NW          ATLANTA     GA   30327        Sep 1 2020   AR
                       FULTON     12662848   VERMA     AVANTI              476     WILMER ST NUNIT # 1525   ATLANTA     GA   30308        Jul 1 2020   CT
                       GLYNN      10549904   LECRONE CATHERINE MICHELLE 417        PALM CLUB CIR            BRUNSWICK GA     31525        Jun 1 2020   VA
                       GWINNETT   00373644   EDEN      JEFFREY   ALAN      3614    RIDGE TOWNE DR           DULUTH      GA   30096        May 1 2020   MN
                       GWINNETT   08746644   EDEN      TAMMY     ADAMS     3614    RIDGE TOWNE DR           DULUTH      GA   30096        May 1 2020   MN
                       GWINNETT   05748198   EDGERTON DAVID      CHRISTOPHE3465    DULUTH HWYAPT 2207       DULUTH      GA   30096        Oct 1 2020   SC
                       GWINNETT   05831833   EDGERTON ROXANNE STONE        3465    DULUTH HWYAPT 2207       DULUTH      GA   30096        Oct 1 2020   SC
                       GWINNETT   06531213   EDMOND    KATRINA   SHAUNTAE 290      PARIS DR                 LAWRENCEVGA      30043        Oct 1 2019   SC
                       GREENE     08218444   CONSTINE HALEY      MARIE     1019    PLANTERS T UNIT B        GREENSBORGA      30642        Sep 1 2020   MI
                       GWINNETT   08470111   DORSEY    ZIAH      JABREE    3034    JESTER CT                DULUTH      GA   30096        May 1 2020   VA
                       GWINNETT   10122854   BARCENAS MARIO      ALBERTO   4370    SATELLITE B APT 1211     DULUTH      GA   30096        Sep 1 2020   IN
                       GWINNETT   01838181   BARBER    ANGELA              4370    SATELLITE B APT 912      DULUTH      GA   30096        Apr 1 2020   VA
                       FULTON     06219174   TRULOCK   TODD      SUTTON    144     MORELAND AUNIT 636       ATLANTA     GA   30307        Mar 1 2020   CO
                       FULTON     01040975   TRUSCOTT ELAINE     LOIS      1107    CANYON POINT CIR         ROSWELL GA       30076        Sep 1 2020   NE
                       FULTON     12184181   TSAI      AURORA    MARJORIE 694      HOLMES ST APT A          ATLANTA     GA   30318        May 1 2019   MD
                       FULTON     06761998   TSAO      RAYMOND             200     WALKER ST G              ATLANTA     GA   30313-1200   Jul 1 2020   CT
                       FULTON     11957488   TSCHIRGI  BEN       WESLEY    548     DEERING RD NW            ATLANTA     GA   30309        Oct 1 2020   FL
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 434 of 559




                                                                                          Page 233
                                                                                   GA NCOA Out of State


                       GREENE     07983503   BRANDAY JAMES       MACNEIL   1071    BROOKSIDE              GREENSBO RGA    30642        Oct 1 2020   FL
                       FULTON     08883409   TWINE     DIRK      DIONNE    5379    THE SAVOY ST           COLLEGE PAGA    30349-3452   Oct 1 2020   FL
                       GWINNETT   10431003   COPPELLOTTAMANDA    JANE      4170    ANCROFT CIR            PEACHTREE GA    30092        Aug 1 2020   RI
                       GWINNETT   10431001   COPPELLOTTANTHONY             4170    ANCROFT CIR            PEACHTREE GA    30092        Aug 1 2020   RI
                       GWINNETT   10682370   COSTA     KAMEELAH JOI        3100    SWEETWATEAPT 1013      LAWRENCEVGA     30044        Oct 1 2020   CA
                       GWINNETT   07889561   BUSH      LESLIE    MARIE     3969    ISAAC CT               LILBURN    GA   30047        Oct 1 2020   TX
                       GWINNETT   02835653   GATES     JAMES     RICHARD   4077    SANDY BRANCH DR        BUFORD     GA   30519        Oct 1 2020   AZ
                       GWINNETT   04186755   GATES     MICHAEL   THOMAS    5105    MEADOWBROOK CIR        SUWANEE GA      30024        Oct 1 2020   SC
                       GWINNETT   02870175   GATES     PAMELA    MARGARET 4077     SANDY BRANCH DR        BUFORD     GA   30519        Oct 1 2020   AZ
                       GWINNETT   07987107   GATES     PATRICIA  CARVALHO 5105     MEADOWBROOK CIR        SUWANEE GA      30024        Oct 1 2020   SC
                       GWINNETT   02786004   DUNCAN    KIMBERLY GEGENHEIM 3155     SENTINEL PKWY          LAWRENCEVGA     30043        Sep 1 2020   AL
                       GWINNETT   02915152   ESPINOSA JENNIFER M           3960    LENOX PARK DR          BUFORD     GA   30519        Dec 1 2019   TN
                       GWINNETT   08061412   DOWNER    MINDY     PEVZNER   894     IVEY CHASE PL          DACULA     GA   30019        Oct 1 2020   FL
                       GWINNETT   05850437   DAVIS     BILLY     RAY       382     GATES MILL DR          LAWRENCEVGA     30045        Jun 1 2019   CA
                       GWINNETT   05850438   DAVIS     CHRISTINE JACKSON   382     GATES MILL DR          LAWRENCEVGA     30045        Jun 1 2019   CA
                       GWINNETT   05906569   DAVIS     CHRISTOPHERAYMONE 382       GATES MILL DR          LAWRENCEVGA     30045        Jun 1 2019   CA
                       GWINNETT   06205116   ESMAIL    ASHU                862     GRASSMEADE WAY         SNELLVILLE GA   30078        Mar 1 2020   IL
                       GWINNETT   02899444   DICKERSON JOHN      FRANCES RU2835    CAMELOT WOODS DR       LAWRENCEVGA     30044        Apr 1 2020   AR
                       GWINNETT   10477966   DELVASTO ZOE                  90      LACEY OAK LN           LOGANVILLE GA   30052        Jul 1 2020   CA
                       GWINNETT   10467101   FLOYD     TORIE     MICHELLE 3635     WESTCHASEAPT H         PEACHTREE GA    30092        Apr 1 2019   IN
                       GWINNETT   10918693   JACOB     JUSTIN              605     CAPE IVEY DR           DACULA     GA   30019        Sep 1 2020   TX
                       GWINNETT   12336755   GAINER    ADRIANA   MARIE     6148    STEWART RIDGE WALK     BUFORD     GA   30518        Nov 1 2019   FL
                       GWINNETT   06940253   GAINER    KERRY     MARTINE   6148    STEWART RIDGE WALK     BUFORD     GA   30518-2583   Nov 1 2019   FL
                       GWINNETT   12376978   GAINES    VICTORIA  LYNN      5595    STEPHENS MILL DR       SUGAR HILL GA   30518        Sep 1 2020   MN
                       GWINNETT   02735513   GRIMM     BONNIE    NELSON    484     JAMES ST SW            LILBURN    GA   30047-3036   Nov 1 2019   VA
                       GWINNETT   12593907   EVANS     KAYE      HARRINGTON1070    COURT DR APT F         DULUTH     GA   30096        Aug 1 2020   FL
                       GWINNETT   10052379   EVANS     MYLES     ALEXANDER 2910    BUFORD DR APT 1012     BUFORD     GA   30519        Mar 1 2020   NJ




  Ex. 2 to Petition:
                       GWINNETT   06032177   DURANT    MICHAEL   LEON      809     EMERALD FOREST CIR     LAWRENCEVGA     30044        Jun 1 2020   SC




Braynard Declaration
                       GWINNETT   12352326   DURDEN    JAMES     KENNETH   2650    ROYSTON DR             DULUTH     GA   30097        Sep 1 2020   AL
                       GWINNETT   10033117   DURGIN    MARCANTHOLABARRON 3440      NORTHGATE LN           DULUTH     GA   30096        Apr 1 2017   AL
                       GWINNETT   00498768   DUNLAP    CATHERINE HYATT     3860    LAKE PASS LN           SUWANEE GA      30024        Jul 1 2020   VA
                       GWINNETT   08237831   HERSHEY JULIAN      RICHARD   17101   HOLLAND PL APT 17101   LAWRENCEVGA     30043        Oct 1 2020   SC
                       GWINNETT   05479637   HERTERICK KAREY     COX       2433    OAK BLUFF DR           DACULA     GA   30019-3098   Oct 1 2020   SC
                       GWINNETT   12050864   HENDRICKS ALEXIS    CIERRA    1152    HIDDEN SPIRIT TRL      LAWRENCEVGA     30045        Dec 1 2019   MD
                       GWINNETT   10837366   GREENE    JACOB     ALEXANDER 2155    VINE ST                SNELLVILLE GA   30078        Nov 1 2016   HI
                       GWINNETT   08190089   HARPER    LONNIE    JOSHUA    946     MASON LEE AVE          LOGANVILLE GA   30052        Aug 1 2020   SC
                       GWINNETT   08059578   MOHAN     SNEHA     PRAVIN    1678    SCENIC PINES DR        LAWRENCEVGA     30044        Jan 1 2019   NC
                       GWINNETT   10967316   MILLER    BRYAN               422     MADISON PARK DR        GRAYSON GA      30017        Apr 1 2019   VA
                       GWINNETT   12488743   KENNEY    TYRE      ANTHONY 1707      OAKBROOK LAKE DR       NORCROSS GA     30093        Sep 1 2020   IN
                       GWINNETT   10824051   KEY       DWAYNE    DALCOUR 5198      CACTUS COVE LN         BUFORD     GA   30519        May 1 2018   AE
                       GWINNETT   10867815   KEY       URANIA    MIRRANDA 5198     CACTUS COVE LN         BUFORD     GA   30519        May 1 2018   AE
                       GWINNETT   12609190   KEYS      DALLAS    E         2592    FLORAL VALLEY DR       DACULA     GA   30019        Aug 1 2020   TX
                       GWINNETT   12368070   LAVALLEE MONTANA ROSE         1455    SATELLITE B APT 7304   SUWANEE GA      30024        May 1 2020   IL
                       GWINNETT   11154168   ROWAN     CALEIGH   CHRISTINA 2220    ASHTON RIDGE DR        DACULA     GA   30019        Aug 1 2019   FL
                       GWINNETT   06942511   MENDEZ    IEASHIA             4861    VALLEY DALE DR SW      LILBURN    GA   30047        Jun 1 2020   MI
                       GWINNETT   10206247   SAYANI    INSHA     SALIM     2655    PRESTON RIDGE LN       DACULA     GA   30019        Mar 1 2020   UT
                       GWINNETT   05588888   SCALES    ANITA     BACHLANI 1523     LECHEMIN DR            SNELLVILLE GA   30078        May 1 2017   TX
                       GWINNETT   04185609   MILLS     JO        LYNN      1010    HENRY TER              LAWRENCEVGA     30046        Jul 1 2020   TX
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 435 of 559




                                                                                         Page 234
                                                                                GA NCOA Out of State


                       GWINNETT 11285507   MILLS     KASSANDRA RENEE     2060   SKYLAR LEIGH DR     BUFORD      GA   30518        Aug 1 2018   OH
                       GWINNETT 10049918   MCKEIVER DANIELLE   TYLER     561    PINE GROVE AVE      GRAYSON GA       30017        Sep 1 2020   TN
                       GWINNETT 02369205   PAUL      ANGELIA   CUNNINGHA 3919   DUNCAN IVES DR      BUFORD      GA   30519-7599   Oct 1 2020   WA
                       GWINNETT 06017783   SCHMIDT   WILLIAM   ARNOLD    1110   BALLPARK L APT 2204 LAWRENCEVGA      30043        Oct 1 2020   FL
                       GWINNETT 03484687   SCHMUCKERMICHAEL    W         1410   WOODLAND LAKE DR    SNELLVILLE GA    30078        Aug 1 2020   FL
                       GWINNETT 03481739   SCHMUCKERRONNIE     GAIL      1410   WOODLAND LAKE DR    SNELLVILLE GA    30078        Aug 1 2020   FL
                       GWINNETT 04130892   SCHNEIDER DAVID     THOMAS    3428   GLENTREE CT         DULUTH      GA   30096        Sep 1 2020   TX
                       GWINNETT 10440800   SCHNELBAC RACHEL              3870   MARHAM PARK CIR     LOGANVILL E GA   30052        Oct 1 2020   FL
                       GWINNETT 06909084   SCHNULLE CRYSTAL    MELTON    841    FRANKLIN MILL TRCE  LOGANVILLE GA    30052        Dec 1 2016   NC
                       GWINNETT 02840421   SCHOENEMAROBERT     LEE       631    BRANDI LN           LAWRENCE VGA     30044-5757   Sep 1 2020   FL
                       GWINNETT 08349923   MORRIS    THOMAS    ELLIS     1655   CENTERVIEWAPT 818   DULUTH      GA   30096        Aug 1 2020   FL
                       GWINNETT 02874117   SZYMANSKI JOHN      ROBERT    3806   TURNBERRY CT        DULUTH      GA   30096        Jun 1 2020   DC
                       GWINNETT 02855762   SACHS     THOMAS    EDMOND    1181   COLONY BEND DR      LAWRENCEVGA      30043        Oct 1 2020   FL
                       GWINNETT 08539964   SADOWSKY JOAN       FERN      6308   DEERINGS HOLW       PEACHTREE GA     30092        Sep 1 2020   MD
                       GWINNETT 02808336   SCHLARB   MERRY     LOU       2775   PRESTON RIDGE LN    DACULA      GA   30019        Oct 1 2020   SC
                       GWINNETT 11731022   WESBEY    LOGAN     MAKAYLA   6050   CAMERON POINTE      PEACHTREE GA     30092        May 1 2020   MD
                       GWINNETT 12187770   SPAULDING DEVEN     TERRELL   3588   WESSEX CT           LAWRENCEVGA      30044        Aug 1 2019   SC
                       GWINNETT 12258603   RICE      MICHAEL   ROSSMAN 4060     PEACHTREE CORNERS C PEACHTREE GA     30092        Oct 1 2020   IL
                       GWINNETT 00466942   RICH      GINA      RENEE     1913   RIVERTON DR         SUWANEE GA       30024        Oct 1 2020   OH
                       GWINNETT 06038495   TERRELL   BARBARA   HARDEMAN 1555    DANBURY DR          NORCROSS GA      30093        Apr 1 2020   NV
                       GWINNETT 11246662   TERRELL   SUZANE    LYNETTE   3626   WALKING STICK WAY   AUBURN      GA   30011        Oct 1 2017   NC
                       GWINNETT 07897381   ZOU       JUN                 5054   BRENDLYNN DR        SUWANEE GA       30024        Sep 1 2019   CA
                       GWINNETT 10103040   ZUBAS     CHEYANNA LAVON      1121   CASANOVA CT         LAWRENCEVGA      30044        Oct 1 2019   CA
                       GWINNETT 08425275   NOBLE     JOSEPH    P         2538   BENT TREE DR        DACULA      GA   30019        Aug 1 2020   KS
                       GWINNETT 12183721   TURNER    REGINALD MARTEZ     1335   HERRINGTONAPT 3341  DULUTH      GA   30096        Nov 1 2019   AL
                       GWINNETT 01438374   SAVAGE    SHEILA    VERONICA 1525    GRAYSON HW APT 1707 GRAYSON GA       30017        Jun 1 2020   SC
                       HALL     10050324   VILLATORO ALEXIS              5022   OLD ORR RD          FLOWERY BRGA     30542        Aug 1 2018   DC




  Ex. 2 to Petition:
                       GWINNETT 11767217   WHITMORE KAY        FRANCES   4522   OLD SUWANEE RD      SUGAR HILL GA    30518        Sep 1 2020   NC




Braynard Declaration
                       GWINNETT 12217392   WILLINGHAMLASHONDA DEVON      3637   CHATTAHOOCHEE CT    DULUTH      GA   30096        Jul 1 2019   MS
                       HALL     10063897   MCGILL    LORI                6888   BIG SKY DR          FLOWERY BRGA     30542        Oct 1 2020   AL
                       GWINNETT 10916971   WHITE     KIMBERLY SUE        1670   PAXTON DR SW        LILBURN     GA   30047        Sep 1 2020   CA
                       GWINNETT 02734718   WALKER    WILLIAM   KENNETH   66     DARCEE CT           LAWRENCEVGA      30046        Oct 1 2020   FL
                       HABERSHAM10057493   DAVIS     RUSTI     LENORA    1623   DEMOREST MAPT B     MOUNT AIRY GA    30563        Oct 1 2020   NC
                       HALL     10851335   SAMUELS   TAYLOR    ANN       130    FOOTHILLS PKWY NE   GAINESVILLEGA    30501        Jun 1 2020   MO
                       HALL     10893218   TRICOCHE AMANDA     R         923    ETTA VESTA CIR      GAINESVILLEGA    30501        May 1 2020   MS
                       HALL     10786776   TRICOCHE JOHN       EUGENE    923    ETTA VESTA CIR      GAINESVILLEGA    30501        May 1 2020   MS
                       GWINNETT 07088356   SWAYZER ROBERT      T         170    MARBLE SPRINGS RD   LILBURN     GA   30047-8046   Feb 1 2020   VA
                       GWINNETT 05269613   WALLACE   EDWARD    F         2625   PRESTON RIDGE LN    DACULA      GA   30019-3114   Oct 1 2020   TN
                       HART     08274802   SMITH     WHITNEY   MARIE     1077   MOUCHET RD          BOWERSVILLGA     30516-1901   Jan 1 2020   SC
                       HALL     07849135   STRAKA    ROBERT    ERIC      5515   TROPHY CT           FLOWERY BRGA     30542        Apr 1 2020   AL
                       GWINNETT 05142382   WOODRUFF BRIDGET    M         105    HOPE HOLLOW RD      LOGANVILLE GA    30052        Dec 1 2019   AL
                       GWINNETT 00336525   WOODRUFF LEWIS      CARLTON   105    HOPE HOLLOW RD      LOGANVILLE GA    30052        Dec 1 2019   AL
                       GWINNETT 04844262   WOODS     CHAZE     RAY       517    MUSICAL CT          LAWRENCEVGA      30044        Feb 1 2020   VA
                       GWINNETT 08785921   ZAMBAS    THAEDRA   ALEXANDRA 5872   RIVERSIDE WALK DR   SUGAR HILL GA    30518-7482   Oct 1 2020   FL
                       HALL     12859799   WATKINS   LAURA     LEEANNE   1439   BOLEMAN RD          GAINESVILLEGA    30504        Jun 1 2019   FL
                       HENRY    03646469   PICKETT   ALLICIA   ANDERSON 194     WESTIN PARK DR      LOCUST GROGA     30248        Apr 1 2020   NC
                       HARRIS   04637042   REXRODE DANIEL      ROY       265    PIKE DR             ELLERSLIE GA     31807        Aug 1 2020   AL
                       HARRIS   11284681   REXRODE MALAINA     NICHOLSON 265    PIKE DR             ELLERSLIE GA     31807        Aug 1 2020   AL
                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 436 of 559




                                                                                      Page 235
                                                                                 GA NCOA Out of State


                       HARRIS     04624162   CONKLIN  CONNIE    MAY       3087   MCKEE RD            UPATOI     GA   31829-1771   Aug 1 2020   MI
                       HARRIS     12811368   CONKLIN  JEFFREY   THOMAS    3087   MCKEE RD            UPATOI     GA   31829        Aug 1 2020   MI
                       HALL       06240545   ORAMAS   JUAN      MANUEL    5060   HOLLY HOCK DR       FLOWERY B RGA   30542        Mar 1 2020   PA
                       HENRY      03622803   WEAVER   TASHA     ANITA     620    ADDISON WAY         MCDONOUG GA     30253-8075   Dec 1 2018   WA
                       HART       11017952   GRIFFIN  JOHN      HARMON    22     SUGARCANE DR        HARTWELL GA     30643        Sep 1 2018   SC
                       HARALSON   08765181   BENTON   KADEN     GARY      429    MORMON CHURCH RD    BUCHANAN GA     30113        Jul 1 2020   SC
                       HALL       00437478   OLIVER   CHRISTOPHER         2123   ELYSIAN CIR         GAINESVILLEGA   30501-1323   Mar 1 2019   NC
                       HALL       03759534   OLIVER   MARIA     EUGENIA   2123   ELYSIAN CIR         GAINESVILLEGA   30501-1323   Mar 1 2019   NC
                       HARRIS     04914582   ROSE     BYRON     WILSON    100    JACQUELYN DR        CATAULA    GA   31804-4133   May 1 2019   AL
                       HARRIS     07922305   ROWLAND MATTHEW COREY        132    PIN OAK WAY         HAMILTON GA     31811        Apr 1 2020   TN
                       HART       00267708   DAWS     NANCY     PRINCE    355    SPENCER LN          HARTWELL GA     30643        Oct 1 2020   ID
                       HANCOCK    06817496   INGRAM   OPRAH               201    CLAY CIR            SPARTA     GA   31087        Jan 1 2019   SC
                       HALL       04717970   NOBLES   SIERRA    DAWN      3632   N RIVER RD          GAINESVILLEGA   30506        Jun 1 2020   CA
                       HARRIS     11265896   TAMBURO MELISSA    ANN       152    WINDING CREEK CT    FORTSON GA      31808        May 1 2019   AP
                       HARRIS     11185380   TAMBURO STEVEN     LOUIS     152    WINDING CREEK CT    FORTSON GA      31808        May 1 2019   AP
                       HENRY      07540562   LEE      ADONIS    DEVON     5759   HIGHWAY 155 N       STOCKBRIDGGA    30281        Sep 1 2019   IL
                       HENRY      01724515   LEE      CAROL     GRAY      290    WILLIAMSBURG CIR    MCDONOUG GA     30253-6473   Sep 1 2020   FL
                       HENRY      06447713   LEE      JOYCELYN JENEA      5759   HIGHWAY 155 N       STOCKBRIDGGA    30281        Sep 1 2019   IL
                       HOUSTON    08855142   SLOAN    TENISHA   CLARKE    130    SPRING CHASE CIR    KATHLEEN GA     31047-3302   May 1 2020   NC
                       HOUSTON    05718867   SMITH    CHRISTOPHEALEXANDER 448    LAKE JOY RD         KATHLEEN GA     31047        Apr 1 2020   NV
                       HENRY      01417545   DEHOFF   WENDY     LEE       3927   AIRLINE RD          MCDONOUG GA     30252        Sep 1 2020   AL
                       HENRY      02821205   TIMPSON  DARRELL   EUGENE    118    HONEY LN            MCDONOUG GA     30252-6632   Sep 1 2020   TN
                       HENRY      11791248   TIMPSON  SUE       ANN       118    HONEY LN            MCDONOUG GA     30252        Sep 1 2020   TN
                       HENRY      01524272   STOKES   DENISE    A         212    MANOR OAK WAY       STOCKBRIDGGA    30281-1164   Oct 1 2020   SC
                       HENRY      10806762   DAWKINS  DEMETRIUS           100    BRADLEY PL          MCDONOUG GA     30253        Oct 1 2019   MO
                       HARALSON   07422209   STEWART WILLIAM    LEE       630    WILDCAT RD          BUCHANAN GA     30113        Oct 1 2020   AL
                       HARALSON   02938401   STORY    ALICE     MARIE     261    CONNECTICUT AVE     TALLAPOOSAGA    30176        Dec 1 2019   AL




  Ex. 2 to Petition:
                       HARALSON   10822005   TALBOT   CAMDEN    JAMES     212    BUSH CREEK WAY      BREMEN     GA   30110        Sep 1 2020   CO




Braynard Declaration
                       HENRY      04170396   OWENS    NANCY     FM        105    CHRISTIE LN         MCDONOUG GA     30252-2884   Jul 1 2020   TN
                       HENRY      07312665   OWENS    STEVEN    CARSON    105    CHRISTIE LN         MCDONOUG GA     30252-2884   Jul 1 2020   TN
                       HENRY      11199477   COPELAND BOBBY     ALLEN     760    WYNN RD             MCDONOUG GA     30252        Oct 1 2020   SC
                       HENRY      11346121   COPELAND CHELSIE   LEANNE    760    WYNN RD             MCDONOUG GA     30252        Oct 1 2020   SC
                       HOUSTON    12604652   KELLY    LONNIE    DARRYL    428    COURTNEY LN         PERRY      GA   31069        Dec 1 2016   AL
                       HOUSTON    08654547   KENNEDY JESSICA    LYNN      101    CRESTWOOD CT        CENTERVILL GA   31028        Jun 1 2020   FL
                       HENRY      11127450   JEDDING  TYLER     AUSTIN    127    LOAM DR             MCDONOUG GA     30252        Aug 1 2018   AL
                       HENRY      10115369   JENKINS  ASATA'    SHANNEE   542    PELHAM PL           MCDONOUG GA     30253        Nov 1 2017   SC
                       HENRY      11939565   PARKER   ASHLEY    MARIE     567    HEATHMOOR DR        MCDONOUG GA     30252        Oct 1 2019   TN
                       HENRY      10566884   BOHANNON JASMINE   DEONNA    814    BRAMPTON WAY        LOCUST GROGA    30248        Jan 1 2020   NC
                       HENRY      06456843   DANIEL   ALETHIA   SADE      114    BOBTAIL CT          HAMPTON GA      30228        Jan 1 2019   NC
                       IRWIN      01706713   WYNN     BRENDA    JOYCE     608    N FIELDSTONE DR     OCILLA     GA   31774        Aug 1 2019   WI
                       HARRIS     10169758   JOHNSON ALVA       MARIE     138    WILD TURKEY DR      PINE MOUNT GA   31822        Aug 1 2020   TN
                       HARRIS     10952431   JOHNSON BENJAMIN QUINN       204    MORTON HOLW         FORTSON GA      31808        Oct 1 2020   AL
                       HARRIS     10952674   JOHNSON ERIN       CAUL      204    MORTON HOLW         FORTSON GA      31808        Oct 1 2020   AL
                       HENRY      06849041   MONTGOMERLESLYE    MONIQUE   198    KENTWOOD SPRINGS DR HAMPTON GA      30228-5965   Sep 1 2017   CA
                       HENRY      11773250   PERKINS  CARITA    KIMBERLY 516     CARRINGTON GREEN PKWMCDONOUG GA     30252        Dec 1 2019   TN
                       HENRY      10916339   LOPEZ    XAVIER    ALEXANDER 648    PENSTOCK PATH       HAMPTON GA      30228        Mar 1 2020   MA
                       HENRY      08624726   PENNY    LATOYA    CAMILLE   141    HIGHWAY 138 E       STOCKBRID GGA   30281        Oct 1 2020   CT
                       HOUSTON    06342434   WILLIAMS WALI      ALWALEE   108    ECHO LN             WARNER RO GA    31088        Mar 1 2019   AE
                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 437 of 559




                                                                                       Page 236
                                                                                    GA NCOA Out of State


                       HOUSTON   00793003   WILLIS    WILLIAM   ANTHONY 307         VILLA GLORIA DR      BONAIRE     GA   31005        Oct 1 2020   VA
                       HENRY     12665841   SHAW      JOHN      DALLAS      108     APPLETON B APT A     STOCKBRIDGGA     30281        Aug 1 2020   FL
                       HENRY     00673570   SHAW      RALPH     ARTHUR      20      LITTLE JOHN TRL      HAMPTON GA       30228        Nov 1 2016   SC
                       HENRY     10593092   SIMMONS   KIMBERLY RAE          810     VILLA POINT PKWY     MCDONOUG GA      30253        Oct 1 2020   SC
                       HENRY     10994392   FISHER    DUNCAN                85      HICKORY DR           STOCKBRIDGGA     30281        Feb 1 2020   MD
                       HOUSTON   05927916   HAYDEN    CHAVON    CORVETTE 6080       LAKEVIEW R APT 605   WARNER RO GA     31088        Aug 1 2020   TX
                       HOUSTON   07579554   HAYES     LEANA     MONIQUE     2350    HOUSTON LAAPT 712    KATHLEEN GA      31047        Jul 1 2018   FL
                       HARRIS    08028269   WHITWORTHHANNAH     CATHERINE 93        HIGHLAND DR          WEST POIN T GA   31833        Aug 1 2018   MS
                       HARRIS    07172890   WHITWORTHJOHN       HOUSTON 93          HIGHLAND DR          WEST POIN T GA   31833-6101   Aug 1 2018   MS
                       HARRIS    10793411   WILCOX    RICHARD   MICHAEL     163     POPLAR CIR           WEST POINT GA    31833        Jun 1 2019   FL
                       HOUSTON   10847040   HAMMANS JOSHUA      DANIEL      313     LOBLOLLY DR          BONAIRE     GA   31005        Jun 1 2018   AP
                       HOUSTON   10835527   HAMMANS KIMBERLY ANNE           313     LOBLOLLY DR          BONAIRE     GA   31005        Jun 1 2018   AP
                       HENRY     07748920   KHOURI    SHAWNA    MARIE       136     BRETON HIGHLANDS     MCDONOUG GA      30253        Aug 1 2020   OK
                       HENRY     12083819   KING      KELLY     MARIE       1749    HIGHWAY 81 W         MCDONOUG GA      30253        Aug 1 2020   FL
                       HENRY     08103008   MORILES   KEVIN     EMMANUEL 382        EMERALD TRCE         JONESBORO GA     30236        Jul 1 2017   FL
                       HOUSTON   11935218   MEZA      DIANA                 6080    LAKEVIEW R APT 1901  WARNER RO GA     31088        Jun 1 2019   TX
                       HOUSTON   10105957   MICHAELS PATRICK    ROBERT      150     CASTLE PINES DR      BONAIRE     GA   31005        Jul 1 2020   TX
                       HOUSTON   10105958   MICHAELS SHANNON LEE            150     CASTLE PINES DR      BONAIRE     GA   31005        Jul 1 2020   TX
                       JASPER    06978785   SIMONE    DEBORAH ANN           637     LAKEVIEW DR          NEWBORN GA       30056        Mar 1 2020   NJ
                       JASPER    03781882   SMALLWOODLAUIRE     ANN         322     W WASHINGTON ST      MONTICELL OGA    31064        Mar 1 2020   FL
                       HOUSTON   12112379   ROLLER    PAUL      HAMPTON 607         SPECTER LN           WARNER RO GA     31098        Sep 1 2020   HI
                       JONES     06727542   KIMBALL   CORI      BENENATI 838        GREENE SETTLEMENT RDGRAY         GA   31032-4128   Jul 1 2020   MI
                       HOUSTON   11617475   SHAMON    LAUREN    MARGARET 115        TOM CHAPM APT 2001   WARNER RO GA     31088        Feb 1 2020   CO
                       HOUSTON   08801772   SHANG     REBECCA   LEE         301     S CORDER R APT 711   WARNER RO GA     31088        Jun 1 2017   VA
                       HOUSTON   07155318   SHARBEL   ERIKA     NIKOLE      4051    COOSA DR             BONAIRE     GA   31005        Jun 1 2020   AL
                       JACKSON   05941195   CARAS     MICHAEL   ALTON       514     VIRGINIA AVE         JEFFERSON GA     30549        Oct 1 2020   AL
                       JACKSON   06022227   CARAS     PAIGE     DRAKE       514     VIRGINIA AVE         JEFFERSON GA     30549        Oct 1 2020   AL




  Ex. 2 to Petition:
                       JACKSON   05006061   CARPENTER LEA       ANNA        75      LAKE POINT CT        JEFFERSON GA     30549        Jun 1 2020   AL




Braynard Declaration
                       JACKSON   08637606   BLANKENSH BELL      EGAN        1305    LANIER RD            PENDERGRAGA      30567        Oct 1 2018   CA
                       HOUSTON   01228122   MILLER    FENIKA    THOMAS      202     VIRGINIA AVE         WARNER RO GA     31088        May 1 2020   KY
                       HOUSTON   03030424   MILLER    MAUREEN M             109     RIVER VALLEY CT      KATHLEEN GA      31047-2155   Apr 1 2020   NC
                       HOUSTON   10229959   ALBRECHT GAIL       ANN         104     AIDAN LN             PERRY       GA   31069        Oct 1 2020   TX
                       HOUSTON   12096510   GIERZAK   DEANNA    JOAN        800     LEISURE LAKAPT M1    WARNER RO GA     31088        Jul 1 2019   FL
                       JACKSON   08773043   PARKER    ALEXANDRA LAROSA      346     BELLE SPRINGS RD     ATHENS      GA   30607-2703   Aug 1 2018   MO
                       JACKSON   11043111   SKELTON   TIMOTHY   ANDREW      129     LEWIS DAILEY CV      NICHOLSON GA     30565        Nov 1 2019   AL
                       JONES     10260726   BONDAL    PAULA     EMILLE CULP145      STONE BROOK DR       GRAY        GA   31032        Jan 1 2019   MD
                       HOUSTON   06680343   O'NEILL   JUDY      ANN         102     POLAWENNA CT         WARNER RO GA     31088        Nov 1 2019   AE
                       HOUSTON   06655043   OCUBILLO NONA       CHAN        115     WOODY DR             PERRY       GA   31069        Aug 1 2019   AZ
                       HOUSTON   06654946   OCUBILLO VALERIANO R            115     WOODY DR             PERRY       GA   31069-9794   Aug 1 2019   AZ
                       HOUSTON   12256543   ODOM      AMANDA    MARIE       104     SCHWANEBECK CT       WARNER RO GA     31088        Sep 1 2020   MS
                       JACKSON   07388752   MCINTYRE AMY        RENEE       1186    ABE LINCOLN WAY      JEFFERSON GA     30549        Apr 1 2019   TX
                       JACKSON   00859830   MCMANN    DARYL     C           10119   JEFFERSON RIVER RD   ATHENS      GA   30607-1823   Jul 1 2020   AZ
                       JACKSON   00862581   MCMANN    DONNA     KAY         10119   JEFFERSON RIVER RD   ATHENS      GA   30607-1823   Jul 1 2020   AZ
                       JOHNSON   08536790   CORONA    AMBER     NICOLE      1678    PINEY MOUNT CHURCH R WRIGHTSVIL GA    31096        Jul 1 2019   SC
                       JOHNSON   08841367   CORONA    MARTIN    JESUS       1678    PINEY MOUNT CHURCH R WRIGHTSVIL GA    31096        Jul 1 2019   SC
                       LIBERTY   12743754   HENRY     RUSELLE               1303    VETERANS PKWY        HINESVILLE GA    31313        Sep 1 2020   TX
                       JONES     00693220   LEACH     MARTHA    MARILYN KIT 2844    HORSESHOE DR         MACON       GA   31211        Jun 1 2020   FL
                       LOWNDES   08441358   BRAWLEY JOHN        ROBERT      5148    NORTHWIND APT J10    VALDOSTA GA      31605        Aug 1 2019   NC
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 438 of 559




                                                                                          Page 237
                                                                                 GA NCOA Out of State


                       JACKSON  11814985   DAVENPORT MORGAN     BROOKE    347    COBB ST              JEFFERSON GA    30549        Mar 1 2020   NC
                       LIBERTY  12445331   JACKSON   TYNESHA    MONIQUE   1100   PINELAND AVUNIT 7F   HINESVILLE GA   31313        Oct 1 2020   FL
                       LIBERTY  11564865   JARAMILLO ANITA      ELIZABETH 967    OAK CREST DR         HINESVILLE GA   31313        Oct 1 2018   NC
                       LOWNDES 05684311    BOYD      KEVIN      LAMAR     3001   MELROSE DR           VALDOSTA GA     31602        Jan 1 2020   FL
                       LOWNDES 05514846    BOYD      KRISTIE    LAVERN    3100   TYNDALL DR APT B     VALDOSTA GA     31602        Jan 1 2020   FL
                       JACKSON  08923848   DAIGNEAULTDILLON     TAYLOR    827    ROUSE CIR            HOSCHTON GA     30548        Mar 1 2020   FL
                       JACKSON  08921454   DAIGNEAULTJUDITH     ANN       827    ROUSE CIR            HOSCHTON GA     30548        Mar 1 2020   FL
                       LIBERTY  07590470   GOOSBY    TAWANDA    MICHELLE  601    WINDHAVEN DR         HINESVILLE GA   31313        Sep 1 2018   MD
                       LIBERTY  11047731   GREEN     CHRISTEL   DEAN      626    RED OAK LN           HINESVILLE GA   31313        Apr 1 2017   VA
                       LIBERTY  05205070   HYSAW     TINA       E         954    GROVE POINT DR       HINESVILLE GA   31313-6446   Dec 1 2019   TX
                       LIBERTY  10026153   IFILL     LATOYA     JANAE     1280   PEACOCK TRL          HINESVILLE GA   31313        Aug 1 2017   AL
                       JACKSON  02911149   CRAFT     TINA       MARIE     519    LENA DR              HOSCHTON GA     30548        Oct 1 2020   IL
                       LINCOLN  01943263   DONALDSONROBERT                1069   ALBERT DR            LINCOLNTO NGA   30817        Feb 1 2020   AL
                       LINCOLN  01463714   DROSS     LAURA      LENZ      1408   WELLS CREEK DR       LINCOLNTONGA    30817        Jan 1 2020   FL
                       LIBERTY  03170448   TROUP-SPURTONYA                56     SAINT ANDREWS ST     HINESVILLE GA   31313        Aug 1 2020   CA
                       LIBERTY  10397176   VAN ALLEN KIMBERLY   ANNE      2404   JACOBS CT            HINESVILLE GA   31313        Aug 1 2017   OH
                       MURRAY   04260675   BERRY     CHRISTIE   MICHELLE 318     PINHOOK RD           CHATSWOR TGA    30705        Mar 1 2020   FL
                       MURRAY   10163532   BOST      HOWARD     WILLIAM   4183   HIGHWAY 225 N        CHATSWORTGA     30705        Oct 1 2020   SC
                       MURRAY   10095830   BOST      MICHELE    RENA      4183   HIGHWAY 225 N        CHATSWORTGA     30705        Oct 1 2020   SC
                       LIBERTY  12776168   BOYLE     KELLY      NICOLE    8      TARO LEAF DR         FORT STEWAGA    31315        Jun 1 2019   PA
                       MONTGOMER10061161   TILEY     LAURA      DONATO    1905   LAKEWOOD DR          VIDALIA    GA   30474        Oct 1 2020   SC
                       MONTGOMER10061174   TILEY     STEPHEN    GERARD    1905   LAKEWOOD DR          VIDALIA    GA   30474        Oct 1 2020   SC
                       MONTGOMER10895914   REATHAFOR DESIREE    NICOLE    507    GA HIGHWAY 199       MOUNT VER NGA   30445        May 1 2018   IL
                       MONTGOMER10487169   OUTLER    CASSIE     NICOLE    237    OUTLER RD            MOUNT VER NGA   30445        Jul 1 2020   LA
                       LEE      10932624   SHIPPS    DANIEL     FOREST    325    WILLOW LAKE DR       LEESBURG GA     31763        Jun 1 2018   SC
                       LEE      04471274   SHIVER    CARLA      ANNE      156    AMBLESIDE DR         LEESBURG GA     31763        May 1 2017   CA
                       LEE      04472573   SIKES     VICKI      STANTON   100    TALLOKAS C APT 125   LEESBURG GA     31763        Aug 1 2019   FL




  Ex. 2 to Petition:
                       LINCOLN  08842769   BARKSDALE AMBERLY    KENYANNA 1011    FORTSON RDUNIT B     LINCOLNTONGA    30817        Mar 1 2019   SC




Braynard Declaration
                       LOWNDES 10796398    TONEY     CARL       DEWAYNE 4227     SHADY OAKS CIR       VALDOSTA GA     31601        Oct 1 2020   TX
                       LOWNDES 10816183    TONEY     CAROL      ANN       4227   SHADY OAKS CIR       VALDOSTA GA     31601        Oct 1 2020   TX
                       LOWNDES 10496506    TRIPLETT  KRISTIN    EILEEN    4413   CRANSTON CIR         VALDOSTA GA     31605        Oct 1 2019   TN
                       LOWNDES 11554465    TRITT     LISETTE    GINELLA   4309   CHANDLER WAY         VALDOSTA GA     31605        May 1 2020   CA
                       LIBERTY  10516021   COX       DONNIE     GENE      160    DRAYTON CT           MIDWAY     GA   31320        May 1 2019   NJ
                       LIBERTY  10575890   COX       MONICA     BOYER     160    DRAYTON CT           MIDWAY     GA   31320        May 1 2019   NJ
                       LIBERTY  05693131   CULBERSON MONICA     B         85     GOLDEN BIRCH DR      FORT STEW AGA   31315        Feb 1 2020   TN
                       LOWNDES 10503275    GORDON    HAYLEE     DANIELLE  4347   BEVEL CREEK DR       VALDOSTA GA     31601        May 1 2018   FL
                       LIBERTY  12730885   BAILEY    JASMINE    DANIELLE  910    CANYON CT            HINESVILLE GA   31313        May 1 2019   WA
                       LIBERTY  07798079   BALDWIN-MECLAUDIA    CRISISTOMO19     IDUS LN              HINESVILLE GA   31313        May 1 2020   VA
                       LOWNDES 11306517    STEARNS   RYAN       WILLIAM   3969   COBBLESTONE WAY      VALDOSTA GA     31605        Jun 1 2019   AE
                       LIBERTY  12854012   BROWN     WAYMON     DARNELL   219    FOWLER ST            HINESVILLE GA   31313        Sep 1 2019   VA
                       LOWNDES 12704046    BROWN     SAMARIAN   DEMYA     829    DANIELLE WAY         HAHIRA     GA   31632        Aug 1 2020   SC
                       LOWNDES 11545764    BROWN     SELENA     DAVIS     829    DANIELLE WAY         HAHIRA     GA   31632        Aug 1 2020   SC
                       LOWNDES 11395878    REIER     BRITTANY   MICHELLE 4958    PATTON DR            VALDOSTA GA     31605        Dec 1 2019   TX
                       LOWNDES 11196408    BROWN     CLARISSA   RACHEL    4342   STONEHAVEN DR        VALDOSTA GA     31605        Jul 1 2020   MD
                       LOWNDES 10857389    REYNOLDS KIMBERLY              4732   HUMMINGBIRD LN       VALDOSTA GA     31602        Aug 1 2018   AE
                       LOWNDES 07260679    ADKINS    ETHAN      AARON     4057   KILARNEY CIR         VALDOSTA GA     31602        Nov 1 2018   AP
                       LOWNDES 04037899    ALDINGER DAPHNE      ALANA     3328   TOBACCO RODE RD      VALDOSTA GA     31601        Jun 1 2019   AK
                       LOWNDES 11257964    SMIEDENDO MASON      TYLER     4103   CIDER TRL            HAHIRA     GA   31632        Jun 1 2019   WA
                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 439 of 559




                                                                                       Page 238
                                                                                  GA NCOA Out of State


                       LEE        10560912   HAYES     JONATHAN XAVIER     256    LONG DIRT RLOT 40     LEESBURG GA     31763        Aug 1 2020   VA
                       LAURENS    12337283   ORTON     SUSAN     ROBERTSON800     BROOKHAVEN DR         DUBLIN     GA   31021        Oct 1 2020   AZ
                       LAURENS    04921274   SAULS     CINDY     LEIGH     206    WESTVIEW DR           DUBLIN     GA   31021        Mar 1 2020   FL
                       LAURENS    05841206   SEALY     BRITTANY KAY        848    WOODVALE DR           DUBLIN     GA   31021-0654   Apr 1 2017   UT
                       LEE        10121320   JOHNSTON JAY        ALAN      184    HANK DR               LEESBURG GA     31763        Dec 1 2019   SD
                       LEE        10173859   JOHNSTON JILLIAN    LYNN      184    HANK DR               LEESBURG GA     31763        Dec 1 2019   SD
                       LEE        10898550   NEAL      CHRISTOPHEULYSSES   100    HEDGEROW DR           LEESBURG GA     31763        Nov 1 2017   TX
                       LEE        11441649   NEESMITH KRISTINA   AMBER     112    RED OAK AVE           ALBANY     GA   31721        Jul 1 2019   CA
                       LOWNDES    06749653   SCHOENER ASHLEY     RENEE     1455   GEMINI CIR APT B      VALDOSTA GA     31605        Aug 1 2019   MO
                       LOWNDES    06011507   SCHOENER DAVID      PAUL      1455   GEMINI CIR APT B      VALDOSTA GA     31605        Aug 1 2019   MO
                       LOWNDES    06609773   SCOLLIN   RAYMOND MICHAEL     3807   CAMBRIDGE DR          VALDOSTA GA     31605-6448   Feb 1 2017   TN
                       LOWNDES    10192380   CHAVARRIA KASEY     SHERIE    4623   FOXBOROUGH AVE        VALDOSTA GA     31602        Oct 1 2017   AK
                       LOWNDES    01197974   CHITWOOD MILLIE     J         2720   WINDEMERE APT 370     VALDOSTA GA     31602        Jul 1 2020   AL
                       LOWNDES    08385673   CHATMAN JACQUELINE LOUISE     5148   NORTHWIND APT F24     VALDOSTA GA     31605        Sep 1 2019   AE
                       LOWNDES    07626336   CHAVARRIA JEREMY    ALLEN     2311   MADISON HWY           VALDOSTA GA     31601        Oct 1 2017   AK
                       MUSCOGEE   10006127   GRANT     COLIN     ROBERT    8109   ARBOR RIDGAPT 4       COLUMBUS GA     31909        May 1 2019   AK
                       MUSCOGEE   10485153   GRANT     LAUREN    BANDI     8109   ARBOR RIDGE DR        COLUMBUS GA     31909        May 1 2019   AK
                       MUSCOGEE   01797147   GRANTHAM RICHARD    DALE      4      KOPAY CT              COLUMBUS GA     31909-3512   Jul 1 2019   CA
                       MUSCOGEE   06907805   GRAPHENREROY        CHESTER   10     BRIDGECREEK CT        COLUMBUS GA     31904-2900   Apr 1 2020   VA
                       LINCOLN    10286689   SMITH     TAYLOR              3996   AUGUSTA HWY           LINCOLNTO NGA   30817        Feb 1 2019   SC
                       LOWNDES    10762330   POSADA    TYANA     JANEE     343    SAWGRASS DR           VALDOSTA GA     31602        Jun 1 2019   IL
                       LOWNDES    10397827   POWELL    ASHLEY    VICTORIA  905    MILLPOND RD           VALDOSTA GA     31602        Sep 1 2020   MO
                       LOWNDES    01222728   POWELL    ELLEN     M         502    HERITAGE PL           VALDOSTA GA     31602        Sep 1 2020   TN
                       LOWNDES    02340109   POWELL    ROBERT    CLAY      905    MILLPOND RD           VALDOSTA GA     31602        Sep 1 2020   MO
                       LOWNDES    10518958   POWELL    ROBERT    CLAY      905    MILLPOND RD           VALDOSTA GA     31602        Sep 1 2020   MO
                       LOWNDES    02340174   POWELL    STEPHANIE ARENAS    905    MILLPOND RD           VALDOSTA GA     31602        Sep 1 2020   MO
                       LOWNDES    11630090   POWELL    THOMAS    EDGAR     905    MILLPOND RD           VALDOSTA GA     31602        Sep 1 2020   MO




  Ex. 2 to Petition:
                       LOWNDES    12243042   PRATT     RAYMOND EDWIN       2719   COFFEY DR             VALDOSTA GA     31601        Aug 1 2020   FL




Braynard Declaration
                       LOWNDES    11324627   PREWITT   JOSEPH    ALBERT    2092   S SHERWOO APT D32     VALDOSTA GA     31602        Oct 1 2020   SC
                       LOWNDES    05714639   NATHAN    BERNARD JEROME      4872   RADAR SITE RD         VALDOSTA GA     31605        Sep 1 2018   MS
                       MUSCOGEE   08779389   EL        KRIM      HASHEM    9980   PRAIRIE VALLEY DR     MIDLAND    GA   31820        Jan 1 2020   VA
                       MUSCOGEE   08893780   ELEY      TONGINIQUEHOUSE     1251   COTTAGE POINTE CT     COLUMBUS GA     31904        Dec 1 2018   NC
                       LINCOLN    04443503   PHINNEY   KEVIN     WAYNE     1046   SAVANNAH WAY          LINCOLNTO NGA   30817        Oct 1 2020   AL
                       LINCOLN    04443479   PHINNEY   STACY     M         1046   SAVANNAH WAY          LINCOLNTONGA    30817        Oct 1 2020   AL
                       MUSCOGEE   06831150   SCHREINER MARY      BRENDA MAR8500   FRANCISCANAPT 818     COLUMBUS GA     31909        Sep 1 2019   VA
                       MUSCOGEE   12367688   SCHRIMSHE DAKOTA    STEPHENS 1700    FOUNTAIN C APT 1202   COLUMBUS GA     31904        Sep 1 2020   TN
                       MUSCOGEE   10856736   SCHULTZ   KAITLYN   LEE       1708   SLADE DR              COLUMBUS GA     31901        Jul 1 2017   WA
                       MUSCOGEE   10964651   SCHUMAN KATHRYN     ANN       1701   WILLIAMS CT1403       COLUMBUS GA     31904        Feb 1 2018   CO
                       MUSCOGEE   12484451   HARP      MITCHELL HENRY      6821   COPPER OAKS RD        COLUMBUS GA     31904        Jul 1 2020   FL
                       FULTON     10589949   BLACKMON CHRISTOPHEK          3710   LEISURE LN            COLLEGE PAGA    30349        Sep 1 2019   FL
                       FULTON     10431064   BLACKMON KATHERINE HOPE       483    N HIGHLAND APT E      ATLANTA    GA   30307        Oct 1 2020   NC
                       FULTON     10555288   ALBRIGHT ZARA       CAROLINE 1163    W PEACHTR APT 205     ATLANTA    GA   30309        Sep 1 2020   MA
                       FULTON     06983057   ALBY      GREGORY GLENN       235    PHARR RD N APT 3526   ATLANTA    GA   30305        Jun 1 2020   FL
                       FULTON     08581950   ALDRICH   ELIZABETH PEYTON    3981   CLUB DR NE            ATLANTA    GA   30319        Aug 1 2019   NC
                       FULTON     12322729   BROWN     FRANK     ROBERT    396    15TH ST NW UNIT 4     ATLANTA    GA   30318        Oct 1 2020   FL
                       FULTON     07258242   BURKE     LINDA     MAE       1204   VILLAGE LN            ROSWELL GA      30075        Jan 1 2018   FL
                       FORSYTH    10395333   VASILI    VASU                4115   HUNTERS WALK WAY      CUMMING GA      30028        Oct 1 2020   TX
                       FULTON     04183371   ASKEW     CHRISTOPHEM         1601   LIBERTY PKWY NW       ATLANTA    GA   30318        Oct 1 2020   VA
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 440 of 559




                                                                                        Page 239
                                                                                  GA NCOA Out of State


                       FULTON   06124063   ALMOND    LAQUESHA RENEE        877    VIRGINIA AV APT 4       ATLANTA    GA   30354        Dec 1 2019   NC
                       FULTON   12429234   ALLMEYER LAUREN     ELIZABETH   499    NORTHSIDE APT 313       ATLANTA    GA   30309        Aug 1 2020   MO
                       FULTON   07013046   BROWN     DAVID     HAROLD W    1401   W PACES F E APT 5214    ATLANTA    GA   30327        Aug 1 2020   MD
                       FULTON   10612930   BROWN     DAWN      MICHELLE    1401   W PACES FE APT 5214     ATLANTA    GA   30327        Aug 1 2020   MD
                       FULTON   11136546   CAMPBELL ALEXIS     RHEA        170    WILDE GREEN DR          ROSWELL GA      30075        Aug 1 2018   MD
                       FULTON   11425654   COHEN     SCOTT     ISRAEL      6317   COTSWOLD LN             ATLANTA    GA   30328        Aug 1 2020   MD
                       FULTON   06655129   BOSSONG TERESA      MARIE       1193   LAVISTA CIR NE          ATLANTA    GA   30324        Sep 1 2020   TX
                       FULTON   08455309   CALLENS   ALIA      CAMILLE     2658   RIGGS DR                EAST POINT GA   30344        Oct 1 2019   FL
                       FULTON   00477067   BOLT      GORDON    S           2500   CEDAR KNOLL CIR         ROSWELL GA      30076-2881   Jul 1 2020   TN
                       FULTON   12127903   CAMERON WILLIAM     MCGREGOR    450    PIEDMONT A APT 414      ATLANTA    GA   30308        Oct 1 2020   CO
                       FULTON   11145637   CAMILLE   BLAKE                 1508   HARBOR POINTE PKWY      ATLANTA    GA   30350        Apr 1 2020   CA
                       FULTON   08771976   CAMP      DANIEL    PATRICK     770    CIRRUS DR               ALPHARETT AGA   30022        Apr 1 2020   AL
                       FULTON   08277542   CARTER    BENJAMIN HARRIS       385    N ANGIER AVUNIT 1333    ATLANTA    GA   30308        Sep 1 2020   AL
                       FULTON   02804432   CARTER    BETTY     MCLEMORE    865    OWENS LAKE RD           ALPHARETT AGA   30004-7359   Jul 1 2020   SC
                       FULTON   10678790   BOOKER    JILL                  2214   PLANTATION DR           EAST POINT GA   30344        Sep 1 2020   FL
                       FULTON   06960374   BINKLEY   SCOTT                 1019   GREENWOO APT 6          ATLANTA    GA   30306        Jan 1 2019   DC
                       FULTON   12345229   COLEMAN HALEY       L           465    SPRINGBERRY CT          ALPHARETTAGA    30005        Oct 1 2020   OH
                       FULTON   03091718   COLE      PAMELA    NIX         75     RIVER SPRINGS DR NW     ATLANTA    GA   30328        Sep 1 2020   SC
                       FULTON   03635687   CAIN      ROBBY     NEEL        1379   MARION ST SE            ATLANTA    GA   30315        Oct 1 2020   AR
                       FULTON   12397552   CHAIN     JUSTIN    WADE        929    GILBERT ST SE           ATLANTA    GA   30316        Aug 1 2020   AL
                       FULTON   11704874   CIOFFI    CATHERINE ELIZABETH   985    PONCE DE L UNIT 301     ATLANTA    GA   30306        Aug 1 2020   CO
                       FULTON   12501689   BURRIS    SHANTREEZ MONET       1185   COLLIER RD APT 2418     ATLANTA    GA   30318        Aug 1 2020   LA
                       FULTON   11371550   GORE      WILLIAM   ROBERT      1628   ATHENS AVE SW           ATLANTA    GA   30310        Apr 1 2020   LA
                       FULTON   02371723   GORELICK ANNETTE    G           8910   NESBIT LAKES DR         ALPHARETTAGA    30022-4038   Oct 1 2020   NC
                       FULTON   02491136   GORELICK IRA        P           8910   NESBIT LAKES DR         ALPHARETTAGA    30022-4038   Oct 1 2020   NC
                       FULTON   12146820   DECARISH KRISTEN    ANDREE      2202   BEAVER CREEK RD         ALPHARETTAGA    30022        Aug 1 2020   FL
                       FULTON   07781951   CONWELL DIANE       E           235    PHARR RD N APT 3405     ATLANTA    GA   30305        Aug 1 2019   CT




  Ex. 2 to Petition:
                       FULTON   07059478   CONWELL STEPHEN     P           235    PHARR RD N APT 3405     ATLANTA    GA   30305        Aug 1 2019   CT




Braynard Declaration
                       FULTON   02000168   JACKSON   JOANNE    W           840    HIGHLAND BEND CV        ALPHARETT AGA   30022        Sep 1 2020   FL
                       FULTON   11649735   EDELSON   HELEN     F           240    NORTH AVE APT 1201      ATLANTA    GA   30308        Mar 1 2019   CO
                       FULTON   11070160   HABER     KELLY     NICOLE      1460   PEACHTREE APT D25       ATLANTA    GA   30309        Jan 1 2020   UT
                       FULTON   10492597   HACKETT   MARK      A           1372   WILLIS MILL RD SW       ATLANTA    GA   30311        Aug 1 2020   NY
                       FULTON   11918333   DRAPER    ANDREW    CHARLES     5465   HEATHRIDGE TER          DULUTH     GA   30097        Jul 1 2019   VA
                       FULTON   11964232   DRAPER    EMMA      R           5465   HEATHRIDGE TER          DULUTH     GA   30097        Jul 1 2019   VA
                       FULTON   07032292   DRAWE     SHANNON CLAIRE        1660   PEACHTREE APT 5405      ATLANTA    GA   30309        Jan 1 2019   LA
                       FULTON   06630471   ERNST     SANDLER   LAURENCE    1280   W PEACHTR UNIT 1613     ATLANTA    GA   30309-3434   Jul 1 2017   MA
                       FULTON   07962252   ERYSTHEE NEDRA                  215    NORTH AVE APT 1525      ATLANTA    GA   30308        Oct 1 2018   SC
                       FULTON   08205592   ESCHER    COURTNEY NARIE        311    PEACHTREE APT 14F       ATLANTA    GA   30305        Dec 1 2017   FL
                       FULTON   10885312   EL FARNAWANOOR      ELHADY      250    PHARR RD N UNIT # 714   ATLANTA    GA   30305        Jan 1 2018   PA
                       FULTON   12408841   FERNANDEZ WENDY     MOORE       305    CENTENNIALUNIT 2501     ATLANTA    GA   30313        Aug 1 2020   FL
                       FULTON   10936738   FERRELL   AYANNA    IMAN        620    BIRKDALE DR             FAIRBURN GA     30213        Sep 1 2020   TX
                       FULTON   10842905   GREENE-CRABLANCHE   J           742    PIEDMONT A APT 3        ATLANTA    GA   30308        Jul 1 2019   VT
                       FULTON   06345325   ECCLES    MICHA                 2159   NILES PL                ATLANTA    GA   30324        Jul 1 2019   AL
                       FULTON   10900114   ECCLES    VIVIE     SUSANTO     2159   NILES PL                ATLANTA    GA   30324        Jul 1 2019   AL
                       FULTON   12475427   DEY       SUMEET                1150   COLLIER RD APT P3       ATLANTA    GA   30318        Jun 1 2020   AZ
                       FULTON   10323319   DHANANI   ZEE                   1280   W PEACHTR APT 1005      ATLANTA    GA   30309        Aug 1 2019   WI
                       FULTON   11055247   FLEMISTER MATAYA                4195   WILLIAMSBURG DR         COLLEGE PAGA    30337        Jul 1 2017   AL
                       FULTON   12504641   FLETCHER COLLEEN    MICHELE     8340   HEWLETT RD              ATLANTA    GA   30350        Dec 1 2018   NJ
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 441 of 559




                                                                                         Page 240
                                                                                   GA NCOA Out of State


                       FULTON   06535691   ERICKSON LOGAN       MACLEOD    1268    VAN ALLEN MEWS NW        ATLANTA    GA   30318        Aug 1 2020   SC
                       FULTON   10686972   JACOB      AUSTIN    DEAN       1101    JUNIPER ST UNIT # 726    ATLANTA    GA   30309        Mar 1 2017   OH
                       FULTON   10748429   GRAY       COTY      CHERELLE   402     SUMMER XING              SANDY SPRI GA   30350        Nov 1 2019   TN
                       FULTON   10816136   GRAY       CRYSTAL   NICOLE     3575    BROOKSTONE WAY           UNION CITY GA   30291        Aug 1 2020   FL
                       FULTON   08689283   GRAY       JACQUITA DENISE      402     SUMMER XING              SANDY SPRI GA   30350        Nov 1 2019   TN
                       FULTON   06743726   HAGERTY LAURIE       JANE       425     LETCHAS LN               ALPHARETT AGA   30009        Sep 1 2020   SC
                       FULTON   08840480   HAHN       ALEXANDER LEE        325     CENTENNIALUNIT 1532      ATLANTA    GA   30313        Aug 1 2020   WI
                       FULTON   10876375   HAHN       JAMES     LEE        11250   ABBOTTS STATION DR       DULUTH     GA   30097        Aug 1 2017   KS
                       FULTON   11021859   HAHN       MEERA                131     PONCE DE L APT 415       ATLANTA    GA   30308        Aug 1 2020   WA
                       FULTON   10979605   HARVEY     RASHAUD              7451    SPRINGBOX DR             FAIRBURN GA     30213        Feb 1 2020   NJ
                       FULTON   07904553   LI         SONICA    YIN        5423    SPEY CT                  ALPHARETT AGA   30022        Aug 1 2018   IL
                       FULTON   10137990   JOHNSON ASHLEY       TENNILLE   1211    APPERLEY PL              SANDY SPRI GA   30350        Jul 1 2020   MD
                       FULTON   10421475   JOHNSON BIANCA       MYKELLE    4995    GWENDOLINE DR            ATLANTA    GA   30349        Jul 1 2018   DC
                       FULTON   05327522   FITZSIMMON MARILYN   S          5515    CROSS GATE CT NW         SANDY SPRI GA   30327-4810   Oct 1 2020   CO
                       FULTON   05327915   FITZSIMMON WILLIAM   JOHN       5515    CROSS GATE CT NW         SANDY SPRI GA   30327        Oct 1 2020   CO
                       FULTON   07766738   ELLISON    ANTAVIUS CHAVEZ      2255    LENOX RD N APT M24       ATLANTA    GA   30324        Mar 1 2020   CA
                       FULTON   11438678   HARVEL     SPENSER   DEREK      1270    SPRING ST NUNIT 639      ATLANTA    GA   30309        Dec 1 2019   SC
                       FULTON   08025447   HADY       KELLY     KATHLEEN   5765    N HILLBROOKE TRCE        ALPHARETT AGA   30005        Jun 1 2019   CA
                       FULTON   12584441   HAEHNEL    OMEGA     RAIN       1225    FAIRBURN R APT CC1       ATLANTA    GA   30331        Jul 1 2020   VT
                       FULTON   08322610   HAGAMAN CATHERINE COOLIDGE      260     DANBURY LN NW            ATLANTA    GA   30327        Sep 1 2020   SC
                       FULTON   07192827   HAGAMAN LANCE        CARL       260     DANBURY LN NW            ATLANTA    GA   30327        Sep 1 2020   SC
                       FULTON   12350078   HILLS      INGLISH   AMORE      5565    BUFFINGTON RD            ATLANTA    GA   30349        Aug 1 2020   CA
                       FULTON   04668064   ELROD      HAROLD    W          1155    NORTHSHORE DR            ROSWELL GA      30076        Oct 1 2020   SC
                       FULTON   12138729   ELROD      HEATHER   ROSE       1155    NORTHSHORE DR            ROSWELL GA      30076        Oct 1 2020   SC
                       FULTON   02505564   ELROD      JULIA     H          1155    NORTHSHORE DR            ROSWELL GA      30076        Oct 1 2020   SC
                       FULTON   10602823   ELSBREE    EVAN      VICTORIA   635     ANDOVER DR NW            ATLANTA    GA   30327        Jan 1 2020   CO
                       FULTON   10405316   ELSTON     TRAVIS    DEON       232     19TH ST NW UNIT # 7305   ATLANTA    GA   30363        Jul 1 2019   AL




  Ex. 2 to Petition:
                       FULTON   07330984   HOWELL     ROBERT    MARK       420     POWERS COURT AVE         MILTON     GA   30004        Sep 1 2020   UT




Braynard Declaration
                       FULTON   06762481   ELLIS      ALESSONDRA           2175    LENOX RD N APT C10       ATLANTA    GA   30324        Dec 1 2018   OH
                       FULTON   10278245   ELLIS      DOMINICK DEVONNE     8161    COLQUITT R APT C         ATLANTA    GA   30350        Aug 1 2018   KY
                       FULTON   07876160   IGHOFOSE PAUL        MICHAEL    1040    HUFF RD NWAPT 1204       ATLANTA    GA   30318        Sep 1 2019   CT
                       FULTON   07170414   IGHOFOSE SAMONE      ASHLEY     1040    HUFF RD NWAPT 1204       ATLANTA    GA   30318        Sep 1 2019   CT
                       FULTON   08932665   HICKSON    STEPHANIE ROSE       2875    WOODBURN CT              ATLANTA    GA   30349        Jul 1 2020   NV
                       FULTON   08951282   HESS       GREGORY FRANCIS      33      CONIFER PARK LN NE       ATLANTA    GA   30342-4302   Jul 1 2020   FL
                       FULTON   11378236   HESTER     BRIANNA              3701    SPRING CREEK LN          SANDY SPRI GA   30350        Sep 1 2020   CA
                       FULTON   11304654   HESTER     NICHOLAS TIMOTHY     3701    SPRING CREEK LN          SANDY SPRI GA   30350        Sep 1 2020   CA
                       FULTON   05821613   KLINE      CAROL     OTIS       510     TRIMBLE LAKE CT NE       ATLANTA    GA   30342        Oct 1 2020   AL
                       FULTON   05821617   KLINE      LAWRENCE MICHAEL     510     TRIMBLE LAKE CT NE       ATLANTA    GA   30342        Oct 1 2020   AL
                       FULTON   08043664   JAMES      LENA      OLU        412     MONTEREY PAPT H          SANDY SPRI GA   30350        May 1 2018   NY
                       FULTON   02370206   KIPPING    ALAN      STANLEY    5102    HARVEST RIDGE LN         ALPHARETT AGA   30022        Jun 1 2019   FL
                       FULTON   11880630   FAVINGER GHARRETT RHODES        215     NORTH AVE APT 1409       ATLANTA    GA   30308        Jul 1 2020   TN
                       FULTON   01964963   GERBER     THEODORE RANKIN      130     AUSTIN DR                SANDY SPRI GA   30328        Oct 1 2020   SC
                       FULTON   12428710   HUTT       TANNER    JON        426     MARIETTA STAPT 503       ATLANTA    GA   30313        Jun 1 2020   IL
                       FULTON   02545858   HUTZLER    KARL      H          3060    N PHARR CT UNIT 524      ATLANTA    GA   30305-2026   Oct 1 2020   FL
                       FULTON   02568300   HUTZLER    LYNDA     G          3060    N PHARR CT UNIT 524      ATLANTA    GA   30305-2026   Oct 1 2020   FL
                       FULTON   08767235   KLEIN      SIPAI                944     SAINT CHAR APT 2         ATLANTA    GA   30306        Sep 1 2020   FL
                       FULTON   11198606   JAVED      BABAR                879     PERENNIAL DR NE          SANDY SPRI GA   30328        May 1 2020   CA
                       FULTON   08489883   JAWAID     MEHRIN               2776    GLENLOCKE CIR NW         ATLANTA    GA   30318        Jun 1 2020   FL
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 442 of 559




                                                                                          Page 241
                                                                                    GA NCOA Out of State


                       FULTON   03942430   JAYNES    SANDRA      C          1810    MILLSTONE CT            ALPHARETT AGA   30004-7424   May 1 2020   FL
                       FULTON   08253834   FEIRER    JANINE      EVELYN     15884   MEADOW KING CT          ALPHARETTAGA    30004        Aug 1 2019   NY
                       FULTON   10519994   FELDER    KIARA       DENAE      71      MADDOX DR APT E         ATLANTA    GA   30309        Jun 1 2017   NC
                       FULTON   08568389   FELDMAN   SHAUN       BLAYNE     6031    COVENTRY CIR            ALPHARETT AGA   30004        Apr 1 2018   NY
                       FULTON   11630303   FOLEY     CLODAGH     ANN        2420    PEACHTREE 1136          ATLANTA    GA   30305        Aug 1 2019   DC
                       FULTON   12397479   KATCHEN   MOSHE                  22      14TH ST NW UNIT 2513    ATLANTA    GA   30309        Aug 1 2020   IL
                       FULTON   11568849   MUSA-HARRYBINTU       MARY       131     WILLOW STREAM CT        ROSWELL GA      30076        Sep 1 2018   AA
                       FULTON   10190816   MUSCARELL PATRICIA    RUTH       278     SPRING DR               ROSWELL GA      30075        Aug 1 2020   OH
                       FULTON   10190701   MUSCARELL WILLIAM     HOWARD     278     SPRING DR               ROSWELL GA      30075        Aug 1 2020   OH
                       FULTON   10500610   OGDANETS VIRA         ANDRIYIVNA 761     MOROSGO DUNIT 421       ATLANTA    GA   30324        Aug 1 2020   DC
                       FULTON   04111514   OGILVIE   CHARLES     W          1101    JUNIPER ST UNIT 1510    ATLANTA    GA   30309-7670   Jul 1 2019   DC
                       FULTON   05607394   OGLESBY   DAVIAN      DEANTE     891     CASCADE RD SW           ATLANTA    GA   30311        Nov 1 2018   SC
                       FULTON   10696099   LITUMBE   LIENGU      NAMONDO 1325       LIBERTY PKWY NW         ATLANTA    GA   30318        Jun 1 2019   MN
                       FULTON   11904996   LIU       MICHAEL                675     PONCE DE L APT #W431    ATLANTA    GA   30308        Jun 1 2020   CA
                       FULTON   10878132   LIU       SARAH                  115     ANCLOTE CT              ALPHARETT AGA   30022        May 1 2020   WA
                       FULTON   02661485   LONGFELLOWSUZANNE     D          680     WELLINGBROUGH CT        ALPHARETT AGA   30005-2531   Jul 1 2020   FL
                       FULTON   12638328   LOVE      JEFFREY     JAMAR      1289    LUCILE AVE SW           ATLANTA    GA   30310        Oct 1 2020   IN
                       FULTON   10529973   MILLER    MELVIN      HENRY      1385    LIBERTY PKWY NW         ATLANTA    GA   30318        Aug 1 2018   FL
                       FULTON   10807191   MILLER    NYKEYA      TERRELL    217     SUMMER XING             SANDY SPRI GA   30350        Nov 1 2017   AL
                       FULTON   11982625   MEANS     TERENCE     XAVIER     1607    BRISTOL TRL             JOHNS CREEGA    30022        Mar 1 2020   TN
                       FULTON   10448034   LEWIS     LEARSI      LAMONTE    1170    GREENWICH APT 1         ATLANTA    GA   30310        May 1 2020   MI
                       FULTON   11852770   LEVY      CARSON      SCOTT      2788    DEFOORS FEAPT 240       ATLANTA    GA   30318        Jul 1 2020   VA
                       FULTON   10399135   LEVY      SIVAN       ROSE       130     BARNARD PL NW           ATLANTA    GA   30328        Jan 1 2019   NY
                       FULTON   10656389   LEVY      TAMAR       ELLEN      130     BARNARD PL NW           ATLANTA    GA   30328        Jan 1 2019   NY
                       FULTON   08495542   MEAD      CAITLIN     ELIZABETH 1080     SAINT MICHELLE DR       ALPHARETT AGA   30004-7160   Aug 1 2017   FL
                       FULTON   11954966   LONG      NORA        JANE       548     DEERING RD APT # C149   ATLANTA    GA   30309        Oct 1 2020   FL
                       FULTON   10315850   MCCABE    MORGAN      NICOLE     433     HIGHLAND A 1030         ATLANTA    GA   30307        Mar 1 2019   FL




  Ex. 2 to Petition:
                       FULTON   02860865   MCCANNON PAULA        LYNN       536     ROCK SPRINGS RD NE      ATLANTA    GA   30324-5104   Sep 1 2020   SC




Braynard Declaration
                       FULTON   10852420   PANDIT    HIMANSHU    RAMESH     555     PARK CREEK RDG          ALPHARETT AGA   30005        Aug 1 2020   LA
                       FULTON   10631200   MILLER    BENJAMIN    DAVID      285     N FARM DR               ALPHARETTAGA    30004        Jul 1 2018   NY
                       FULTON   08797732   MILLER    CHRISTINA   ANN        850     RALPH MCGI APT. 2       ATLANTA    GA   30306        Apr 1 2020   NY
                       FULTON   11640560   PARIKH    VRATI                  199     14TH ST NE APT 908      ATLANTA    GA   30309        Jun 1 2019   IL
                       FULTON   04417171   PARISH    RACHEL      ALICIA     532     BOULEVARD SE            ATLANTA    GA   30312        Dec 1 2019   CA
                       FULTON   11414356   MADDEN    SHANNON     LINDSEY    235     PHARR RD N UNIT 1517    ATLANTA    GA   30305        Oct 1 2020   FL
                       FULTON   10797669   MADDOX    DARRELL                2534    PRESTON VIEW CT SW      ATLANTA    GA   30315        Oct 1 2020   CA
                       FULTON   05342523   MADDOX    EZRA        EMMAUS     2210    FERN VALLEY CT SW       ATLANTA    GA   30331        Oct 1 2020   WA
                       FULTON   05103154   KEYSER    KYLE        DAVID      834     DEKALB AVE G            ATLANTA    GA   30307        Mar 1 2020   WI
                       FULTON   10250031   KHAIT     POLINA                 5307    FORREST WALK            ROSWELL GA      30075        Sep 1 2019   TN
                       FULTON   11593491   JENKINS   JASON       KOURI      5004    LICHEN TRL              ATLANTA    GA   30349        Aug 1 2018   MD
                       FULTON   11744926   JEROME    BRITTANY    JOSLIN     534     HIGHLAND PARK TRL       SANDY SPRI GA   30350        Jun 1 2020   SC
                       FULTON   12153021   KHAN      SANA        HABIB      2965    PEACHTREE APT 1507      ATLANTA    GA   30305        Jul 1 2020   NJ
                       FULTON   10523630   KEY       JORDAN      WALKER     4211    RENAISSANCE WAY NE      ATLANTA    GA   30308        Aug 1 2020   AR
                       FULTON   12416675   NIX       LESLIE      LLOYD      360     PHARR RD N APT 257      ATLANTA    GA   30305        Jul 1 2020   NY
                       FULTON   07504974   RAY       MICHELLE    CARLENE    5385    PEACHTREE APT # 813     SANDY SPRI GA   30342        Oct 1 2017   FL
                       FULTON   02531850   GIBSON    JOHN        WILLIAM    210     WALKER ST UNIT 14       ATLANTA    GA   30313        Sep 1 2020   SC
                       FULTON   11205886   JENSEN    MARY        KATHLEEN 1843      CHAPMAN AVE             EAST POINT GA   30344        Jun 1 2020   UT
                       FULTON   11721314   RICKS     MICHAIAH               8064    S FULTON PKAPT 1221     FAIRBURN GA     30213        May 1 2018   NJ
                       FULTON   08149360   MARTIN    DEQUONTA    EUGENE     1605    PONTIAC PL SE           ATLANTA    GA   30315        Oct 1 2019   FL
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 443 of 559




                                                                                          Page 242
                                                                                   GA NCOA Out of State


                       FULTON     06763942   LAWRENCE KAREN      CATO      2907    CHILHOWEE DR            ATLANTA    GA   30331-9443   Feb 1 2020   LA
                       FULTON     04034826   LAWRENCE PAMELA     M         1604    HARBOR LNDG             ROSWELL GA      30076        Aug 1 2018   CT
                       FULTON     11971951   SLAGLE    JENNIFER            911     RICE ST NW              ATLANTA    GA   30318        Sep 1 2020   OH
                       FULTON     05940057   PUNG      MICHAEL   JOHN      139     BIRCH RILL DR           ALPHARETT AGA   30022        Feb 1 2020   MA
                       FULTON     11080268   MOYER     EMILY     BROOKE    184     CENTENNIAL WAY NW       ATLANTA    GA   30313        Jul 1 2019   MD
                       FULTON     11467401   SCOTT     LAMAR     RASHAD    1404    SANDALWOOAPT # 1404     ATLANTA    GA   30350        Oct 1 2020   AL
                       FULTON     08712425   RIVERA    RODRIGO             464     BISHOP ST NAPT 331      ATLANTA    GA   30318        Jul 1 2020   FL
                       FULTON     10672274   SCOTT     IVORY     V         87      HARWELL RDAPT 1         ATLANTA    GA   30311        Dec 1 2016   AL
                       FULTON     06690777   RAST      JOHN      STUART    2285    PEACHTREE UNIT 1203     ATLANTA    GA   30309        Jul 1 2020   AL
                       FULTON     07723712   RASTAFARI DEANN     LYDIA     2824    FELDSPAR WAY            RIVERDALE GA    30296        Mar 1 2018   LA
                       FULTON     03959604   RITCHIE   STEVEN    DALE      2795    PEACHTREE UNIT 501      ATLANTA    GA   30305        Apr 1 2020   CA
                       FULTON     08948845   RIVARD    CHARLOTTE ANN       1040    HUFF RD NWAPT # 4308    ATLANTA    GA   30318        Jul 1 2020   MI
                       FULTON     04351915   POZZI     WAYNE     M         565     MEADOWS CREEK DR        ALPHARETT AGA   30005-6787   Jul 1 2020   SC
                       FULTON     07334640   PATTA     WINNIE    CYNTHIA   3338    PEACHTREE APT 301       ATLANTA    GA   30326        Mar 1 2020   DC
                       FULTON     06258576   PATTERSON AMIRAH    NESSAH    480     JOHN WESLEUNIT 326      ATLANTA    GA   30312        Aug 1 2019   IL
                       FULTON     11432067   SCHNEIDER MADELINE ROSE       400     PHARR RD N UNIT 565     ATLANTA    GA   30305        Feb 1 2020   DC
                       FULTON     08368087   PERVEEN   REHANA              510     PENMAN WAY              JOHNS CREEGA    30005        Oct 1 2020   IL
                       FULTON     06204804   PESKIN    KEVIN     S         165     COCHRAN FARMS DR        ROSWELL GA      30075        Oct 1 2020   TX
                       FULTON     06622472   PESKIN    REBECCA   LYNNE     165     COCHRAN FARMS DR        ROSWELL GA      30075        Oct 1 2020   TX
                       FULTON     06297598   PORTER    BRIAN     RAYSHAD   1026    LENA ST NW              ATLANTA    GA   30314        Jul 1 2018   MI
                       FULTON     03427173   OWENS     DEANNA    DOUGLAS 5890      MALLORY RD              COLLEGE PAGA    30349        Jul 1 2020   TX
                       FULTON     08151975   POLK      HARRISON LEE        77      12TH ST NE UNIT 1709    ATLANTA    GA   30309        Jun 1 2020   FL
                       FULTON     12132610   OWENS     SHANDARYN RENEA     507     BISHOP ST NAPT 4408     ATLANTA    GA   30318        Jul 1 2020   AZ
                       FULTON     05551312   PATEL     UMABEN    MAGANLAL 14955    THOMPSON RD             ALPHARETT AGA   30004        Sep 1 2019   NC
                       FULTON     05253780   PRICE     AISHA     MAKEDA    7541    ABSINTH DR              ATLANTA    GA   30349        Dec 1 2016   VA
                       FULTON     10464751   PERKINS   JADA      KIERRA    1134    LEGACY OAKS CIR         ROSWELL GA      30076        Mar 1 2019   VA
                       FULTON     04619017   UNDERWOO BRANDI     MOORE     3340    WALNUT RDG              ATLANTA    GA   30349        Aug 1 2019   FL




  Ex. 2 to Petition:
                       FULTON     06346650   UNDERWOO EDWIN      J         3340    WALNUT RDG              ATLANTA    GA   30349        Aug 1 2019   FL




Braynard Declaration
                       FULTON     05541961   ROSENBERGLOUISA     MARY      515     LATHKIL CT              ALPHARETT AGA   30022-7551   Apr 1 2019   VT
                       FULTON     11912936   ROSENTHAL JESSICA   LYN       3390    STRATFORD UNIT 2015     ATLANTA    GA   30326        Aug 1 2020   AL
                       FULTON     07905339   SMITH     SHAYNA              1110    HAMMOND D APT 748       ATLANTA    GA   30328        Apr 1 2019   AL
                       FULTON     10905366   USSERY    PATON     ALEXANDRA 350     STANYAN PL              ALPHARETT AGA   30022        Jun 1 2020   SC
                       FULTON     12231757   ULRICH    BRYAN     CHARLES   609     VIRGINIA AV APT 5205    ATLANTA    GA   30306        Jul 1 2020   MA
                       FULTON     02218708   SMITH     KEVIN     LEE       199     14TH ST NE UNIT 2401    ATLANTA    GA   30309-3690   Sep 1 2020   TN
                       FULTON     05167761   SMITH     LACRECIA ELIZABETH 3103     IVY CHASE WAY NE        ATLANTA    GA   30342        Oct 1 2019   FL
                       FULTON     06206142   SMITH     LATASHA   NICOLE    105     CHESTER AVE SE          ATLANTA    GA   30316        Mar 1 2018   NY
                       FULTON     10127059   SMITH     AARON     CARLYLE   2025    WHEATON WAY             SANDY SPRI GA   30328        Jul 1 2018   NY
                       FULTON     12129404   WARE      KEVIN     WILLIAM   6400    BLUE STONEUNIT 4018     SANDY SPRI GA   30328        Sep 1 2020   IL
                       FULTON     02149711   WORNER    SUZANNE   E         541     CARRIAGE DR NE          ATLANTA    GA   30328-3306   Sep 1 2020   IA
                       FULTON     05846240   WILLIAMS  MARQUELLA D         12120   LEEWARD WALK CIR        ALPHARETT AGA   30005        Jul 1 2020   OR
                       GILMER     00669881   MONROE    JASON     ROY       202     ROCKY RD                BLUE RIDGE GA   30513        Sep 1 2020   FL
                       GRADY      04545826   MOBLEY    CARISSA   DIANNE    485     S BROAD ST              CAIRO      GA   39828        Aug 1 2020   FL
                       GRADY      00613384   MOBLEY    DEBORAH BARWICK     1346    STAGE COACH RD          PELHAM     GA   31779        Sep 1 2019   FL
                       GRADY      03663961   MOBLEY    KEVIN     E         485     S BROAD ST              CAIRO      GA   39828-2776   Aug 1 2020   FL
                       GWINNETT   07976699   AHN       CHRISTOPHEJONGMIN   4089    STILLWATER DR           DULUTH     GA   30096        Mar 1 2019   OH
                       GLYNN      08138934   MLEKO     VICKY     LYNN      110     RACHEL WAY              BRUNSWICK GA    31523        Jul 1 2020   MI
                       FULTON     12405824   SEHGAL    BRITNI    ELIZABETH 765     HARRISON P UNIT B       ATLANTA    GA   30315        Aug 1 2020   IL
                       FULTON     07354355   WINSTON   MICHAEL   TAVAR     3871    REDWINE RDAPT # 11203   ATLANTA    GA   30331        Jan 1 2019   OH
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 444 of 559




                                                                                         Page 243
                                                                                    GA NCOA Out of State


                       GLYNN    10684724   MARSH     JOANN       BUECHLER 2514      DEMERE RD 8          ST SIMONS I GA   31522        Oct 1 2020   FL
                       GLYNN    11607831   MARTELLA LAURA        ELLEN      114     ROSEMONT ST          ST SIMONS I GA   31522        Feb 1 2020   CA
                       GLYNN    10842704   FAULKNER KALYNN       FAITH      481     BLYTHE ISLAND DR     BRUNSWIC K GA    31523        Aug 1 2020   SC
                       GLYNN    10706944   FERGUS    MAURA       FRANCESCA 110      PALM DR              ST SIMONS I GA   31522        Aug 1 2020   FL
                       GLYNN    06702860   FANT      NANCY       JUANITA    618     BELLEMEADE           ST SIMONS I GA   31522-5454   Dec 1 2019   MD
                       GLYNN    08435042   FARINA    DEBORAH     A          104     REGAL RD             BRUNSWICK GA     31523-6266   Oct 1 2020   FL
                       GLYNN    06583967   FIX       ILSE        ELIZABETH 144      RIVERWALK DR         BRUNSWICK GA     31523-8115   Jul 1 2019   AK
                       FULTON   11830684   WALTON    TIOMBE      AYANA      898     OAK ST SW UNIT 3115  ATLANTA     GA   30310        Apr 1 2020   TN
                       FULTON   10151618   WARREN    CLARENCE               3067    SABLE RUN RD         ATLANTA     GA   30349        Dec 1 2018   MI
                       FULTON   10897206   WARREN    DANIEL      PATRICK    77      12TH ST NE UNIT 1602 ATLANTA     GA   30309        Sep 1 2020   NC
                       FULTON   10636423   WARREN    DHAYLN      VENE       410     S DOOLIN DR          ROSWELL GA       30076        Nov 1 2018   LA
                       FULTON   10782003   YONG      CHRISTINA              2060    FAIRHAVEN CIR NE     ATLANTA     GA   30305        May 1 2020   CA
                       GREENE   11643051   SMITH     KAITLYN     SARAH      1061    KINGS BRIDGE RD      GREENSBORGA      30642        Sep 1 2020   CO
                       GREENE   04564033   SMITH     SAMMIE      LEE        1231    BENNETT SPRINGS DRIVEGREENSBORGA      30642        Sep 1 2020   FL
                       GREENE   06176135   SIMPSON   BRITNEY     MICHELLE 1050      CUPP LN              GREENSBORGA      30642        Dec 1 2017   CO
                       GLYNN    08510355   EDWARDS JANET         PENFOLD    502     PALM CLUB CIR        BRUNSWICK GA     31525        Mar 1 2020   SC
                       GORDON   05959896   BATES     DEREK       LEIGH      125     OAK HILL PL SE       CALHOUN GA       30701        Jan 1 2018   TN
                       FULTON   07683846   WARING    BRADLEY     JAMES      562     E WESLEY RD NE       ATLANTA     GA   30305        Oct 1 2020   SC
                       GREENE   00526986   SCULLION BRUCE        LAWRENCE 1310      SUMMER HOLLOW RD     GREENSBORGA      30642        Feb 1 2020   NC
                       FULTON   10769865   WHITING   ANGELA      VALLECILLA 45      NESBIT PL            ALPHARETTAGA     30022        May 1 2020   FL
                       FULTON   10850907   WHITING   SEAN        ADAM       45      NESBIT PL            ALPHARETTAGA     30022        May 1 2020   FL
                       FULTON   08822752   WHITLEY   KARA        MORGAN     215     NORTH AVE APT 3502   ATLANTA     GA   30308        Sep 1 2019   TX
                       FULTON   12342453   STONE     CALLIE      ANN        3201    DOWNWOODUNIT 2230 ATLANTA        GA   30327        Oct 1 2020   SC
                       FULTON   12118679   STONE     MARCUS      ALLEN      22      14TH ST NW UNIT 1502 ATLANTA     GA   30309        Aug 1 2020   CO
                       GORDON   11237587   GIBBS     JANET       FUHRMAN 141        TARA DR SE           CALHOUN GA       30701        Oct 1 2020   IA
                       GORDON   11237591   GIBBS     JOSEPH      HENRY      141     TARA DR SE           CALHOUN GA       30701        Oct 1 2020   IA
                       GLYNN    07978219   DAVIS     OCIE        ELNORA     612     LEGACY DR            BRUNSWICK GA     31525        Aug 1 2020   MD




  Ex. 2 to Petition:
                       GLYNN    12304592   DAVIS     RACHEL      BROOKE     117     SILVER BLUFF CIR     BRUNSWICK GA     31523        Apr 1 2020   FL




Braynard Declaration
                       FULTON   10746857   THOMAS    STUART                 9115    EVES CIR             ROSWELL GA       30076        Jul 1 2020   MD
                       FULTON   10283954   THOMAS    SYDNEY      ALLISON    1093    LIBERTY PKWY NW      ATLANTA     GA   30318        Jan 1 2019   NC
                       FULTON   11653234   ZIMMER    JAMES       CHRISTOPHE679      DURANT PL NAPT F     ATLANTA     GA   30308        Apr 1 2020   IL
                       FULTON   10331345   WEISS     AVRUM                  939     LENOX HILL CT NE     ATLANTA     GA   30324        Jun 1 2020   ME
                       FULTON   10715078   WEITEKAMP ROBERT      LOUIS      3562    PIEDMONT R APT 313   ATLANTA     GA   30305        Dec 1 2017   FL
                       FULTON   12146909   WEITL     DILLON      FLOYD      2242    MAIN ST NW           ATLANTA     GA   30318        Jun 1 2020   TX
                       FULTON   04685581   WEST      NIKKI       BRUNEEL    365     ALLISON DR NE        ATLANTA     GA   30342        Oct 1 2017   WA
                       FULTON   03308636   WEST      SHIRYL      LYNETTE    13544   WEYCROFT CIR         ALPHARETT AGA    30004        Aug 1 2020   NC
                       FULTON   03716114   TURKHEIMERSTEFAN      CAINAN     142     WALKER ST SW         ATLANTA     GA   30313        May 1 2018   DC
                       FULTON   07355513   VONO      JAMES       GENO       953     GLEN ARDEN WAY NE    ATLANTA     GA   30306        Jul 1 2017   NY
                       FULTON   12115964   VOSLER    HANNAH                 567     BOULEVARD PL NE      ATLANTA     GA   30308        May 1 2020   AZ
                       GWINNETT 08413212   AMAJOR    AJIBOLA     YEWANDE 770        RYANS RUN CT SW      LILBURN     GA   30047        Oct 1 2020   TX
                       GWINNETT 10011658   ALVAREZ   CHELSEA     ELIZABETH 1135     HILLCREST GLENN CIR SUGAR HILL GA     30518        Jul 1 2019   PA
                       GWINNETT 10739769   ALVAREZ   GISELY      MARLENY    1281    HOWARD WAY           LAWRENCE VGA     30043        Mar 1 2019   MA
                       FULTON   10912825   WEST      CHANDLER    GILBERT    415     VALLEY RD NW         ATLANTA     GA   30305        Oct 1 2020   FL
                       GLYNN    07650587   CARRINO   BAMBI       MARIE      141     EAGLE CREST DR       BRUNSWICK GA     31525        Jul 1 2020   TN
                       GLYNN    10694629   BOATRIGHT DALTON      NEAL       104     COURTYARDUNIT D8     ST SIMONS I GA   31522        May 1 2019   FL
                       GLYNN    08501393   BOATRIGHT MARY        REEVES     104     COURTYARDUNIT D8     ST SIMONS I GA   31522        May 1 2019   FL
                       GLYNN    05338990   ACREE     NANCY       P          303     WILD HERON RD        ST SIMONS I GA   31522        Oct 1 2020   TN
                       GLYNN    10961117   ADAIR     TAREASA                104     ASHWOOD WAY          ST SIMONS I GA   31522        Oct 1 2020   AR
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 445 of 559




                                                                                          Page 244
                                                                                    GA NCOA Out of State


                       GLYNN      06656595   AGRELIUS AARON      CHASE      155     WENTLE CIR           BRUNSWIC K GA    31525        Sep 1 2019   NC
                       GLYNN      10010619   AGRELIUS SONIA      LINDA      155     WENTLE CIR           BRUNSWICK GA     31525        Sep 1 2019   NC
                       FULTON     08848391   WILLIAMS  DEVANIER DASHAWN 6430        CAPITOL KNL          FAIRBURN GA      30213        Jul 1 2018   IL
                       GLYNN      08500320   BROOKS    DONNA     KAYE       221     S BECKINGHAM DR      BRUNSWICK GA     31525        Oct 1 2020   FL
                       FULTON     04459458   WILGUS    JEREMY    BRANDON 230        BATTERSEA POINTE     DULUTH      GA   30097-2489   May 1 2018   FL
                       FULTON     06477578   WILSON    SHELBY    NICOLE     1343    HIGH FALLS CT SW     ATLANTA     GA   30311        Jul 1 2019   MD
                       GWINNETT   06166392   BUICE     STEPHANIE NICHOLE    3355    SWEETWATEAPT 2310    LAWRENCEVGA      30044        May 1 2020   VA
                       GLYNN      12763076   CAMPBELL CLARINDA ELLEN        122     MARSH TRCE           BRUNSWICK GA     31525        May 1 2019   MA
                       GWINNETT   03884568   AKHILE    CHEADEE   M          1102    HUNTERS CLUB LN      NORCROSS GA      30093        Jan 1 2020   NC
                       GLYNN      10127578   BAUCOM    DIXIE     DIERSTEIN 41       W LAKE DR            ST SIMONS I GA   31522        Sep 1 2020   NC
                       GLYNN      10127588   BAUCOM    ROGER     MILLS      41      W LAKE DR            ST SIMONS I GA   31522        Sep 1 2020   NC
                       GWINNETT   05311931   BROOKS    PATRICE              725     DEAN WAY             LAWRENCEVGA      30044        Dec 1 2019   WA
                       GWINNETT   11034380   BODDIE    DANIEL    JOSHUA     6186    BROOKWOOD RD         PEACHTREE GA     30092        Nov 1 2018   TN
                       GWINNETT   11037728   BOWERS    TRAYVON   DANIEL     2349    GLENMORE LN          SNELLVILLE GA    30078        Jan 1 2017   FL
                       GWINNETT   08863523   BOWKER    LESLIE    KAYE       1636    GRAYSON PKWY         GRAYSON GA       30017        Jun 1 2020   CA
                       GWINNETT   05886964   BROOKS    DONALD    ARMOND     1405    CHRIS LAKE DR        LAWRENCEVGA      30046        Jan 1 2019   CA
                       GWINNETT   07811697   BROOKS    JEREMIAH DEWYNN      725     DEAN WAY             LAWRENCEVGA      30044        Dec 1 2019   WA
                       GWINNETT   12337934   BROOKS    JEREMIAH JONATHAN 700        PRESTONWOOD DR       LAWRENCEVGA      30043        Sep 1 2020   FL
                       GWINNETT   08777370   CARR      NOEL      I          17105   SUGARLOAF RESERVE DRDULUTH       GA   30097        Sep 1 2020   TX
                       GWINNETT   06929052   BILLS     SHAREKA   NICOLE     125     CHANDLER RIDGE LN    LAWRENCEVGA      30045        Jun 1 2019   TN
                       GWINNETT   02787474   BOARD     SUSAN     B          5547    BEECHWOOD DR         STONE MOU GA     30087-3024   Oct 1 2019   IL
                       GWINNETT   06066140   BLANTON   ROBERT               837     POND VIEW LN         SUGAR HILL GA    30518        Jun 1 2020   NC
                       GWINNETT   10756374   BLASSINGAMTIFFANY   JASMINE    1114    AUTUMN VILLAGE CT    DULUTH      GA   30096        Jun 1 2019   VA
                       GWINNETT   10802362   BRANCHE ROGER                  1404    MEADOW SPRINGS DR S WLILBURN     GA   30047        Oct 1 2019   IL
                       GWINNETT   02828690   DAVIS     SUSAN     R          980     OLD PEACHTREE RD NE LAWRENCEVGA       30043        Oct 1 2020   FL
                       GWINNETT   01935761   DAVIS     VIRGINIA  S          900     CROFTMOORE LNDG      SUWANEE GA       30024-6974   Mar 1 2020   TX
                       GWINNETT   10401831   CRUTHIRD SANDRA                4518    JAMES WADE DR        SNELLVILLE GA    30039        Feb 1 2017   AE




  Ex. 2 to Petition:
                       GWINNETT   08794876   CRUZ      ANGIE                3197    KINROSS CT           DACULA      GA   30019        Jun 1 2019   CA




Braynard Declaration
                       GWINNETT   12486251   HALTOM    GREGORY              2620    WOODSIDE DR          DULUTH      GA   30096        Sep 1 2020   TX
                       GWINNETT   07463125   HALTOM    SOOJIN    SONG       2620    WOODSIDE DR          DULUTH      GA   30096        Sep 1 2020   TX
                       GWINNETT   12339561   HAMALAINENINGEL     KATARINA M 1023    TRAYMORE DR          NORCROSS GA      30093        Sep 1 2020   FL
                       GWINNETT   12527290   DANIEL    KENNARD              4900    BERKELEY OAK CIR     PEACHTREE GA     30092        Jul 1 2020   VA
                       GWINNETT   03965102   CROOK     DAVID     SCOTT      5454    CULZEAN WAY          SUWANEE GA       30024        Mar 1 2019   NC
                       GWINNETT   04580781   CROOK     INGRID    ELLEN      5454    CULZEAN WAY          SUWANEE GA       30024        Mar 1 2019   NC
                       GWINNETT   07022546   CROOK     JOSHUA    AYHAN      3285    ROLLINGBROOK WAY     DULUTH      GA   30096        Sep 1 2019   LA
                       GWINNETT   08367838   COKER     PHIL      ALLEN      3212    CLOUDLAND CT         BUFORD      GA   30519        Sep 1 2020   NC
                       MONROE     03725542   SMITH     NAOMI     LA'WANDA 977       EDGE RD              FORSYTH     GA   31029        Nov 1 2018   TX
                       GWINNETT   11061734   DEVORE    FRANKLIN ALBERT      2592    FLORAL VALLEY DR     DACULA      GA   30019        Aug 1 2020   TX
                       GWINNETT   10995242   DEVORE    STEPHANIE JANELL     2592    FLORAL VALLEY DR     DACULA      GA   30019        Aug 1 2020   TX
                       GWINNETT   08577914   DEYDE     VAROUGH              259     HARBINS RD NW        LILBURN     GA   30047        Jun 1 2017   VA
                       GWINNETT   06092083   COHEN     REGINAL              1525    GRAYSON H W APT 2019 GRAYSON GA       30017        Dec 1 2016   VA
                       GWINNETT   02801250   DALTON    MELANIE   REDFORD 1058       DIXIE BELLE CT       LAWRENCEVGA      30045        Sep 1 2020   VA
                       GWINNETT   06993356   HAWKS     IVONNE    S          5381    GLENCASTLE WAY       SUWANEE GA       30024-4126   Oct 1 2020   TX
                       GWINNETT   06993367   HAWKS     JAMES     MILTON     5381    GLENCASTLE WAY       SUWANEE GA       30024-4126   Oct 1 2020   TX
                       GWINNETT   10588386   HAWKS SANCALEXANDRA SOPHIA     5381    GLENCASTLE WAY       SUWANEE GA       30024        Oct 1 2020   TX
                       GWINNETT   05883149   GLASGOW ROSETTA     RENEE      3477    GREYHAWK XING        BUFORD      GA   30519        Jul 1 2018   TX
                       GWINNETT   10475989   FANCHER   ANNMARIE LYNN        55      GROVE PL             SUWANEE GA       30024        Aug 1 2020   FL
                       GWINNETT   07456347   JONES     TORRIN    LONZELL    3925    CARLTON COVE CT      LOGANVILLE GA    30052        Oct 1 2020   FL
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 446 of 559




                                                                                          Page 245
                                                                                   GA NCOA Out of State


                       GWINNETT   12484584   GIBBENS    RAKELL    MERCI     1030   COURT DR APT O      DULUTH      GA   30096        Aug 1 2020   FL
                       GWINNETT   08028758   HENDERSONSHERRANCE             2760   PEBBLE HILL TRCE    DULUTH      GA   30097-4381   Apr 1 2020   NJ
                       GWINNETT   07516480   JACKOWIAK THOMAS     PETER     2841   TRAILING IVY WAY     BUFORD     GA   30519        Oct 1 2020   NY
                       GWINNETT   10334067   HARRIS     DIANE     STEPHENS 5654    MOUNTAIN OAK DR      BRASELTON GA    30517        Aug 1 2020   FL
                       GWINNETT   10182493   HOLMES     CHARLES   O'NEAL    814    OVERLOOK PARK LN     LAWRENCE VGA    30043        Sep 1 2020   TX
                       GWINNETT   12489613   MARTIN     CODY      MAX ALLEN 492    ANTLER LN            SUWANEE GA      30024        May 1 2020   FL
                       GWINNETT   11940779   LEVANT     JONATHAN ISAIAH-BRAN418    AUTUMN VILLAGE CT   DULUTH      GA   30096        Sep 1 2020   AL
                       GWINNETT   12277028   HUBER      NICHOLAS SCOTT      4465   LANDOVER WAY         SUWANEE GA      30024        Aug 1 2020   FL
                       GWINNETT   10205609   HOUSTON TAMERA       DANIELL   297    CREEK MANOR WAY      SUWANEE GA      30024        Jun 1 2019   AP
                       GWINNETT   12824011   LINN       WYNONNA             54     CHASE RIDGE CT       LAWRENCEVGA     30043        Aug 1 2020   TN
                       GWINNETT   08808174   MAYBERRY ANDREA      WANDA     864    MILLBRAE CT          LAWRENCEVGA     30044        Oct 1 2018   FL
                       GWINNETT   02569904   MAYFIELD-H LATINA    LAVONNE   2555   WINDMERE DR          NORCROSS GA     30071        Dec 1 2019   TN
                       GWINNETT   02025947   LINDSEY    ROBIN     ANN       2762   OAK MEADOW LN        SNELLVILLE GA   30078        Aug 1 2020   FL
                       GWINNETT   08359573   LEE        FRANCESCA MICHELLE 4748    BOGAN MEADOWS DR     BUFORD     GA   30519        Jun 1 2018   SC
                       GWINNETT   08368448   MCREE      KATHERINE INDIANA   4534   SECRET PL            SUGAR HILL GA   30518        May 1 2018   PA
                       GWINNETT   03369963   MCCALL     BRIAN     ERIC      3075   TEMPLETON LN         LOGANVILLE GA   30052-5667   Aug 1 2019   SC
                       GWINNETT   02916567   MCCALL     JANET     GORDON    3075   TEMPLETON LN         LOGANVILLE GA   30052        Aug 1 2019   SC
                       GWINNETT   10787666   MILES      CRYSTAL   ELAINE    3495   HIGHLAND PINE DR     DULUTH     GA   30096        Jan 1 2020   NV
                       GWINNETT   08870691   NDIAYE     ABDOULAYE           3925   YOSEMITE PARK LN     SNELLVILLE GA   30039-2759   Mar 1 2017   NC
                       GWINNETT   08828709   NDINGWAN PRYDE       NCHE      1500   SOMERSET VALE CT     LAWRENCEVGA     30044        Sep 1 2020   NC
                       GWINNETT   03514284   NORFLEET LEATRICE              1400   HERRINGTONAPT 8307   LAWRENCEVGA     30044        Jun 1 2020   AL
                       GWINNETT   06930918   OKIYO      CARMEN              2791   MOLLY DR             LAWRENCEVGA     30044        Nov 1 2019   AE
                       GWINNETT   03704746   OKIYO      FREDRICK MARK       2791   MOLLY DR             LAWRENCEVGA     30044        Nov 1 2019   AE
                       GWINNETT   10869248   PITTMAN    TERRY     ANDREW    2857   NATHANIEL WAY        GRAYSON GA      30017        Jul 1 2020   TN
                       GWINNETT   10600405   PYLES      WHITNEY   DAWN      3830   ELMSIDE VIL APT B    PEACHTREE GA    30092        Aug 1 2020   WV
                       GWINNETT   07713819   RAMIREZ    WENDY     MARTHA    7069   MURPHY JOY LN NW     PEACHTREE GA    30092        Oct 1 2019   IL
                       GWINNETT   08099651   SMALL      CHERYL    LYNN      2815   TURNING LEAF DR      LAWRENCEVGA     30044        Oct 1 2020   MI




  Ex. 2 to Petition:
                       GWINNETT   02778643   PARREIRA MONIQUE     MARIE     6470   OLD SHADBURN FERRY R BUFORD     GA   30518-1136   Apr 1 2020   AL




Braynard Declaration
                       GWINNETT   03801211   PARREIRA ROGERIO     MOREIRA   6470   OLD SHADBURN FERRY R BUFORD     GA   30518        Apr 1 2020   AL
                       GWINNETT   08174601   O'NEILL    JENNIFER ADAMS      4996   MILLER RD SW         LILBURN    GA   30047        Mar 1 2020   ID
                       GWINNETT   02736985   PYLE       DORIS     GRIGGS    1093   HOPEDALE LN          LAWRENCEVGA     30043-7015   Oct 1 2020   TX
                       GWINNETT   03493758   PAGANO     ROBERT    M         4925   MOSSY RIDGE CT       PEACHTREE GA    30096        Oct 1 2019   AZ
                       GWINNETT   03493783   PAGANO     SANDRA    H         4925   MOSSY RIDGE CT       PEACHTREE GA    30096        Oct 1 2019   AZ
                       GWINNETT   08225761   PHILPOT    STEVEN    ANTHONY 511      BRADFORD PLACE CT    LOGANVILLE GA   30052        May 1 2020   AZ
                       GWINNETT   10558115   PARKER     LYNDON    DAVE      1495   PRINCETON VIEW CT    LOGANVILLE GA   30052        Apr 1 2018   FL
                       GWINNETT   01151145   PARKER     MICHAEL   STEVEN    2630   BUFORD DAM RD        BUFORD     GA   30518        Jun 1 2020   TN
                       GWINNETT   04829920   PARKMAN BRANDON RASHAD         1303   LEALAND PLACE LN     LAWRENCEVGA     30044        Mar 1 2020   AL
                       GWINNETT   08089723   SZABO      AMY       L         3672   SUWANEE MILL DR      BUFORD     GA   30518-8783   Jul 1 2020   VA
                       GWINNETT   08068097   SZABO      PAUL      STEPHEN   3672   SUWANEE MILL DR      BUFORD     GA   30518        Jul 1 2020   VA
                       GWINNETT   06997121   WILSON     VIOLET    MICHELLE 866     LOGGINS TRL          LAWRENCEVGA     30043        Jul 1 2020   MT
                       GWINNETT   11434914   WASHINGTO ISA        KHALID    1401   TIMBERCREST DR      LAWRENCE VGA     30045        Sep 1 2020   CA
                       GWINNETT   10431270   SANDERS DARLENE                851    LANGLEY FARMS DR     LOGANVILLE GA   30052        Sep 1 2018   NM
                       GWINNETT   06643554   TYNDALL    ANDREW    E         1535   MILLENNIAL LN        LAWRENCEVGA     30045        Sep 1 2020   TX
                       GWINNETT   11202083   TYREE      GAIL      LOIS      515    BERKELEY WOODS DR    DULUTH     GA   30096        Sep 1 2020   FL
                       GWINNETT   03821981   VARNSON EILEEN       ANNE      3008   HIDDEN FALLS DR      BUFORD     GA   30519        Dec 1 2019   VA
                       GWINNETT   08600674   VARNSON THOMAS       EDWARD    2040   ASHTON POINTE DR     DACULA     GA   30019        Apr 1 2017   SC
                       HALL       02850878   HIGBEE     CHARLES   ALLEN     5019   HOG MOUNTAIN RD      FLOWERY BRGA    30542        Feb 1 2019   CT
                       HALL       06187730   HIGBEE     MELANIE   VENESSA   5019   HOG MOUNTAIN RD      FLOWERY BRGA    30542-3430   Feb 1 2019   CT
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 447 of 559




                                                                                         Page 246
                                                                                   GA NCOA Out of State


                       GWINNETT 11216195   WILLIAMS   BRENDA      JEAN      399    VILLAGE BROAD ST      DACULA      GA   30019        Aug 1 2020   NV
                       GWINNETT 10621731   WILLIAMS   CHARLENE              6418   BAKER CT UNIT B       PEACHTREE GA     30092        Jul 1 2019   MO
                       HABERSHAM01190269   ALLEN      BARBARA     ROBINSON 1199    BEN T HUIET HWY       CLARKESVI L GA   30523-2819   Dec 1 2019   FL
                       HALL     06050466   MCGUIRE    LAUREN      RENEE     3913   KILGORE FALLS DR      GAINESVILLEGA    30507        May 1 2020   FL
                       HARALSON 11433834   CULPEPPER KYLE         MATTHEW 191      OLD HAMILTON MILLS RD BREMEN      GA   30110        Jul 1 2020   AL
                       GWINNETT 08400125   SEASE      BRENDA      SHEALY    3868   ALLENHURST DR         PEACHTREE GA     30092-2430   Oct 1 2020   AL
                       GWINNETT 08658281   VO         KRYSTAL     THANH     3062   CLAIBORNE DR          DULUTH      GA   30096        Oct 1 2019   CA
                       HARALSON 06667916   COOK       ALICIA      NICHOLE   36     LIBERTY LN            BREMEN      GA   30110        Jun 1 2020   AL
                       HALL     10015320   HONEYCUTT JORDAN       LINDSAY   4010   CADWELL LN            BRASELTON GA     30517        Jun 1 2019   NC
                       HALL     00374817   TURNER     JOAN        W         2243   LAKE RANCH CT         GAINESVILLEGA    30506        May 1 2018   NY
                       HALL     06985289   JONES      VERNON      EDWARD    6536   MALLARD COVE LN       FLOWERY BRGA     30542-7619   Oct 1 2020   TX
                       HALL     12134193   JONES ORAMHEATHER      ASHLEY    5060   HOLLY HOCK DR         FLOWERY B RGA    30542        Mar 1 2020   PA
                       HALL     11468354   JOSIL      RUDELENE    CERALUS   6315   STONEBRIDGE CV        BRASELTON GA     30517        May 1 2020   MO
                       HALL     11449056   JOSIL      VALERY                6315   STONEBRIDGE CV        BRASELTON GA     30517        May 1 2020   MO
                       GWINNETT 12057182   SIMMONS    JANAYA      CLYESHA   778    HARVEST BROOK DR      LAWRENCEVGA      30043        Jun 1 2020   AL
                       GWINNETT 10707669   SIMMONS    JULIE       ANNE      495    ROYAL OAKS TER        STONE MOU GA     30087        Aug 1 2020   FL
                       GWINNETT 11162658   SCRUGGS ANTHONY        JAMES     916    SUNHILL CT            LAWRENCEVGA      30043        Oct 1 2019   FL
                       HALL     00388915   ALLEY      ALICE                 1760   FAIRVIEW DR           GAINESVILLEGA    30501-2006   Sep 1 2020   FL
                       HALL     00388916   ALLEY      FRANK       HEARNE    1760   FAIRVIEW DR           GAINESVILLEGA    30501-2006   Sep 1 2020   FL
                       GWINNETT 11552889   WHITE      WESTON      PHILLIP   1703   WHEATSTONE DR         GRAYSON GA       30017        Jul 1 2020   FL
                       HALL     04046625   RAAF       SCOTT       LEE       5521   ELDERS RIDGE DR       FLOWERY BRGA     30542        Mar 1 2018   NC
                       HALL     04046644   RAAF       SUSAN       MOORE     5521   ELDERS RIDGE DR       FLOWERY BRGA     30542        Mar 1 2018   NC
                       HALL     01034256   MADDOX     ADELINE     C         3463   MARINA CREST DR       GAINESVILLEGA    30506        Jun 1 2020   AL
                       HARALSON 00846407   MUNROE     GINGER      JAMES     690    MACEDONIA CHURCH RD BUCHANAN GA        30113-4814   Oct 1 2020   AL
                       HALL     05587309   MAPLE      ROBERT      P         5455   AMBER COVE WAY        FLOWERY BRGA     30542        Feb 1 2020   OH
                       HANCOCK 10633179    DE MERCADODONNA        LUCILLE   495    CHICKASAW TRL N       SPARTA      GA   31087        Aug 1 2020   FL
                       HANCOCK 10633182    DEMERCADOKENNETH       CECIL     495    CHICKASAW TRL N       SPARTA      GA   31087        Aug 1 2020   FL




  Ex. 2 to Petition:
                       HANCOCK 10220764    ELLENWOODDORIS         DARLENE   839    JAMESWAY DR           SPARTA      GA   31087        Oct 1 2020   AZ




Braynard Declaration
                       HANCOCK 08125374    VENABLE    ANGELA      RENEE     35     RAILROAD LN           SPARTA      GA   31087        Apr 1 2020   VA
                       HENRY    00588985   CODY       WILLIE      J         724    WALDEN RUN PL         MCDONOUG GA      30253        Sep 1 2018   LA
                       GWINNETT 03914847   WOOD-SIVERCATHY                  3470   SIMS RD               SNELLVILLE GA    30039        Jul 1 2020   FL
                       HABERSHAM00394614   TIDWELL    MAXWELL     LAWSON    208    FLESNER CT            CLARKESVI L GA   30523-6033   Jan 1 2020   FL
                       GWINNETT 06634794   TIOFIL     CHRISTINE   L         980    ARLINGTON WAY         LAWRENCEVGA      30046        Apr 1 2020   PA
                       HALL     10171308   FARRAYE    NORA        IVELISSE  5125   YELLOW STONE DR       FLOWERY BRGA     30542        Sep 1 2020   FL
                       GWINNETT 12488692   TOLLINGER- MICHELLE    CHRISTINA 5941   APPLE GROVE RD        BUFORD      GA   30519        Sep 1 2020   VA
                       HALL     07795462   EUBANKS    SUZANNAH    NICOLE    4460   STRICKLAND RD         FLOWERY BRGA     30542        May 1 2020   SC
                       HENRY    06601020   COBB       ANGELA      YVETTE    309    RAMBLING CT           MCDONOUG GA      30252-8595   Mar 1 2020   FL
                       HALL     08784098   WHITE      JORDAN      DANIEL    4859   WILDLIFE WAY          FLOWERY BRGA     30542-3581   Sep 1 2020   AL
                       HALL     10509530   WHITE      RACHEL      GRACE     4859   WILDLIFE WAY          FLOWERY BRGA     30542        Sep 1 2020   AL
                       HALL     08587840   CEPEDA     CRISELIA              3625   LEE ANN DR            GAINESVILLEGA    30507        Sep 1 2017   CA
                       HARRIS   01848250   HALL       SAMUEL      ALEJANDRO 76     LAKE VIEW DR          HAMILTON GA      31811-4355   Oct 1 2020   AL
                       HARRIS   06666690   HARPSTER TABITHA                 874    MORTON CT             FORTSON GA       31808        Dec 1 2019   TN
                       HARRIS   04112436   HARRIS     DANNI       LEIGH     53     BURNT HICKORY WAY     FORTSON GA       31808        Oct 1 2020   FL
                       HALL     06425552   KELLEY     ANDREW      PARKER    3743   CORINTH DR            GAINESVILLEGA    30506        May 1 2020   CO
                       HALL     07733527   KELLEY     VICTORIA    PEEVY     3743   CORINTH DR            GAINESVILLEGA    30506        May 1 2020   CO
                       HENRY    10623015   SNYDER     KIRA        ANN       435    BEST FRIENDS TURN ALY MCDONOUG GA      30253        Aug 1 2019   TN
                       HENRY    11021517   SOBERS     JADA                  360    VICTORIA LN           STOCKBRID GGA    30281        Aug 1 2019   SC
                       HENRY    11947985   ANDREWS JONATHAN       G         175    CRYSTAL LAKE BLVD     HAMPTON GA       30228        Jul 1 2020   NY
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 448 of 559




                                                                                         Page 247
                                                                                   GA NCOA Out of State


                       HALL      02428622   SLADE     MADONNA M             6610   SPLASHWATER DR         FLOWERY B RGA   30542        Aug 1 2020   SC
                       HALL      06917083   COMPTON RICHARD     WILLIAM     5867   MEADOW VIEW LN         FLOWERY BRGA    30542        Sep 1 2019   OK
                       HENRY     10842818   HIETT     BRADLEY   NEAL        220    BROWN BRANCH RD        LOCUST GROGA    30248        Jul 1 2019   KS
                       HENRY     01728513   HESTER    JONATHAN DWAYNE       204    TIMBER LN              STOCKBRIDGGA    30281        Jul 1 2019   FL
                       HENRY     07682733   BUTTERMORCYNDI      B           1049   CROWN RIVER PKWY       MCDONOUG GA     30252-4543   Aug 1 2020   AL
                       HENRY     12574590   BUTTERMORSARAH                  1049   CROWN RIVER PKWY       MCDONOUG GA     30252        Aug 1 2020   AL
                       HENRY     07208884   BUTTERMORWILLARD    M           1049   CROWN RIVER PKWY       MCDONOUG GA     30252-4543   Aug 1 2020   AL
                       HENRY     11322990   BYER      CARLYLE   ANTHONY     344    MARY DR                MCDONOUG GA     30252        Jun 1 2020   FL
                       HART      12329592   MATA      PHYLLIS   MARLENE     158    KELLY RD               HARTWELL GA     30643        Oct 1 2019   SC
                       HENRY     11782478   PATEL     PRIYANKA D            3252   ALHAMBRA CIR           HAMPTON GA      30228        Sep 1 2020   VA
                       HENRY     05169653   HENDRICKS DONNA     RAE         2004   BIG CYPRESS LN         LOCUST GR OGA   30248        Dec 1 2019   AE
                       HENRY     10338821   HENRY     EVERETT               237    JESTER CT              MCDONOUG GA     30252        Jan 1 2020   WA
                       HOUSTON   08757286   SMITH     DONNA     HUGHES      100    LAWING PL              WARNER RO GA    31088-2581   Jun 1 2020   AL
                       HOUSTON   12332580   SMITH     JEANIE    TABB        303    GRAY FOX XING          BONAIRE    GA   31005        Oct 1 2020   AZ
                       HOUSTON   01335970   DUMAS     CHARLEE   ROSHENA     1501   GREEN ST APT O2        WARNER RO GA    31093        Feb 1 2020   VA
                       HOUSTON   10268291   STEWART ESTINA      THERESA     105    STATION WAY            WARNER RO GA    31088        Sep 1 2020   VA
                       HOUSTON   11180982   DOYLE     JOHN      JOSEPH      101    WALDORF DR             PERRY      GA   31069        Sep 1 2020   FL
                       HOUSTON   11161163   DRAKELEY CAROLINE ANTONIA       136    FALCON CRST            WARNER RO GA    31088        Mar 1 2019   CA
                       HOUSTON   10880115   DRAKELEY DOUGLAS ALLEN          136    FALCON CRST            WARNER RO GA    31088        Mar 1 2019   CA
                       HOUSTON   10368343   DRESS     DAWN      DICKEN      611    TRAILS END CIR         BONAIRE    GA   31005        May 1 2018   AE
                       HOUSTON   10242366   DRESS     JOHN      EDWARD      611    TRAILS END CIR         BONAIRE    GA   31005        May 1 2018   AE
                       HENRY     06096455   BROWNE    SHAKIRA   DEMETRA     624    SANDPIPER CV           STOCKBRIDGGA    30281        Jun 1 2020   FL
                       HOUSTON   11399948   SIMPSON   EMILY     ELIZABETH   602    CHILDERS DR            WARNER RO GA    31088        Jun 1 2018   MD
                       HENRY     11244650   STRICKLANDDANIELLE  PATRICIA    206    NOVA CIR               STOCKBRID GGA   30281        Jan 1 2020   NY
                       HENRY     12151947   WALKER    ALISHA    DARICE      2471   OLD CONYERS RD         STOCKBRIDGGA    30281        Apr 1 2019   OH
                       HENRY     06115692   TREMOR    RICHARD   JAMES       120    WILLIAMS BLF           MCDONOUG GA     30252-6162   Dec 1 2016   FL
                       HOUSTON   06293284   COMSTOCK GARREN     LANCE       325    ROLLING ACRES DR       KATHLEEN GA     31047        Aug 1 2019   AP




  Ex. 2 to Petition:
                       HENRY     01410522   VINCENT   MARCIA                99     CROWN DR               MCDONOUG GA     30253-8215   Sep 1 2020   FL




Braynard Declaration
                       HENRY     11593419   SIMPSON   WESLEY    LEWIS       369    ASTORIA WAY            MCDONOUG GA     30253        Aug 1 2019   FL
                       HENRY     12260610   SIMS      ASHLEY    LEEANN      406    BAINBRIDGE DR          MCDONOUG GA     30253        Aug 1 2019   AL
                       HENRY     12655875   SIMS      KASEY     LYN         248    CHURCH RD              STOCKBRIDGGA    30281        Oct 1 2020   MI
                       HENRY     12059250   TAYLOR    MONICA    MONIQUE     3501   AMBER CHASE CIR        MCDONOUG GA     30253        Sep 1 2019   LA
                       HENRY     01410566   MAHAN     SANDRA    KAY         122    MEADOWLARK DR          MCDONOUG GA     30253-6537   Jul 1 2020   OH
                       HENRY     01658755   BOWMAN    ERIC      MARCEL      136    TRADITIONS LN          HAMPTON GA      30228        Oct 1 2019   FL
                       HOUSTON   10567755   SAUNDERS BENJAMIN               104    LIMESTONE TRL          WARNER RO GA    31093        Feb 1 2018   VA
                       HOUSTON   10867519   SAUNDERS JACQUELINE MICHELLE    104    LIMESTONE TRL          WARNER RO GA    31093        Feb 1 2018   VA
                       HOUSTON   00800776   SCACCIAFERDOROTHY A             203    PHEASANT RIDGE DR      WARNER R O GA   31088-6573   Jul 1 2020   NC
                       FULTON    07491472   CUTLER    SARAH                 3050   NANCY CREEUNIT 201     ATLANTA    GA   30327        Aug 1 2018   AL
                       FULTON    10373742   CHUDASAMASHALINI    LAXMIKANT   1056   MONROE DR NE           ATLANTA    GA   30306        Aug 1 2020   NC
                       FULTON    12319807   CHUNG     JASON                 5755   GLENRIDGE APT 449      ATLANTA    GA   30328        Feb 1 2020   TN
                       FULTON    08569793   CHERA     BARBARA   PEALE       3635   E PACES CIRUNIT 1201   ATLANTA    GA   30326        Apr 1 2020   NC
                       FULTON    12306804   BROLLY    CAROLINE CARR         335    LAKE BEND CT           ALPHARETT AGA   30004        Jan 1 2020   LA
                       FULTON    10908571   BROLLY    JOHN      LEAVITT     335    LAKE BEND CT           MILTON     GA   30004        Jan 1 2020   LA
                       FULTON    07013084   BROLLY    KELLY     HIMES       335    LAKE BEND CT           ALPHARETTAGA    30004-7522   Jan 1 2020   LA
                       FULTON    07011930   BROLLY    STEPHEN   HUGH        335    LAKE BEND CT           ALPHARETTAGA    30004-7522   Jan 1 2020   LA
                       FULTON    05590476   BROMBERG LEONARD    ANDREW      1836   ROCKRIDGE PL NE        ATLANTA    GA   30324        Aug 1 2020   OR
                       FULTON    06169445   FRANKS    TEAONNE   JAQUETTA    90     CLEVELAND ST SE        ATLANTA    GA   30316        Oct 1 2019   FL
                       FULTON    11706681   FRANTZ    JORDAN    KURTIS      2521   PIEDMONT R APT 2122    ATLANTA    GA   30324        May 1 2019   FL
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 449 of 559




                                                                                         Page 248
                                                                                  GA NCOA Out of State


                       FULTON   12105814   FRANZ      PAUL      STEPHEN   1228    STATE ST NW          ATLANTA    GA   30318        Sep 1 2020   FL
                       FULTON   11864220   CATRON     DANICA    ASHLEY    2400    PARKLAND DUNIT 122   ATLANTA    GA   30324        Oct 1 2020   OH
                       FULTON   11819247   CALDERA    ALAN      ROSENDO 12045     CAMERON DR           JOHNS CREEGA    30097        Jun 1 2020   TX
                       FULTON   05359290   DUNBAR     DERRICK             2065    SPRINGLAKE DR NW     ATLANTA    GA   30305        Feb 1 2019   LA
                       FULTON   08162746   GASTON     EVETTE    MONIQUE   6955    ROSWELL RDAPT B      SANDY SPRI GA   30328        Mar 1 2018   NJ
                       FULTON   02581275   DILLON     MIRIAM    BROWN     8825    WILLOWBRAE LN        ROSWELL GA      30076        Oct 1 2020   LA
                       FULTON   11065816   DING       SHUYUE              11082   PEACHCOVE CT         SUWANEE GA      30024        May 1 2018   WY
                       FULTON   04443763   DUMAS      DAWYN     SHULER    4015    DECLARATION DR       ROSWELL GA      30076        Oct 1 2020   FL
                       FULTON   05989267   DUMAS      KRISTOPHERJONARA    298     DEERING RD APT 4302  ATLANTA    GA   30309        Apr 1 2019   AL
                       FULTON   10810042   DUMAS      MORGAN              1819    MARSH TRAIL CIR NE   ATLANTA    GA   30328        Jan 1 2020   IL
                       FULTON   04443776   DUMAS      RICHARD   JOEL      4015    DECLARATION DR       ROSWELL GA      30076        Oct 1 2020   FL
                       FULTON   06419664   DESHAZIOR JAVORIS    DARRON    7529    BOWHEAD CT           FAIRBURN GA     30213        Jan 1 2020   CA
                       FULTON   11369823   DI GIGLIO  MORA                903     HUFF RD NWUNIT 2402 ATLANTA     GA   30318        Jul 1 2020   FL
                       FULTON   11962555   EDMONDSONCALEB                 170     BOULEVARD APT # B605 ATLANTA    GA   30312        Jun 1 2019   IL
                       FULTON   07501558   EDIGER     RICHARD   D         2828    PEACHTREE UNIT 703   ATLANTA    GA   30305        Oct 1 2020   FL
                       FULTON   08256371   GILLIS     WESLEY              126     ACADEMY ST           ALPHARETT AGA   30009        Sep 1 2020   MA
                       FULTON   07614826   GILMORE    DOMONIK             3725    PRINCETON APT 8203   ATLANTA    GA   30331        Aug 1 2019   MD
                       FULTON   08632003   EAST       KATHLEEN LEVINSON 4950      STREAMSIDE DR        JOHNS CREEGA    30022        Aug 1 2020   WA
                       FULTON   12272971   EASTERDAY DYLAN                407     SANDALWOOD DR        ATLANTA    GA   30350        Jun 1 2020   FL
                       FULTON   10868143   DAVIS      RICO                1105    FORREST WALK         ROSWELL GA      30075        Jul 1 2020   TX
                       FULTON   08646606   DICUS      KRISTIN   LEIGH     900     BURREN DR            ALPHARETTAGA    30004        Aug 1 2019   CO
                       FULTON   07483393   DIDIER     CHRISTOPHERAY       2411    SHENANDOAH AVE NE    ATLANTA    GA   30305        May 1 2020   FL
                       FULTON   10926304   HATZENBELLSARA       LAUREN    875     TURPIN AVE SE        ATLANTA    GA   30312        Oct 1 2020   VA
                       FULTON   04195676   GRAY       JAMIE     LEVARR    2795    SEMMES ST            EAST POINT GA   30344        May 1 2018   UT
                       FULTON   12264000   GRAY       KARI      AYAN      1888    EMERY ST N UNIT 716  ATLANTA    GA   30318        Oct 1 2020   IL
                       FULTON   08664916   GARNER     TOMEKA    G         4810    WELCOME ALL RD SW    COLLEGE PAGA    30349-2546   Sep 1 2020   TX
                       FULTON   07815063   GARNER     WARREN    CHRISTOPHE2845    LAUREL RIDGE CIR     EAST POINT GA   30344        Jan 1 2020   NY




  Ex. 2 to Petition:
                       FULTON   00088212   GARRARD JAMES        WAYNE     4040    SAINT MICHELLE LN    ALPHARETTAGA    30004        Nov 1 2018   FL




Braynard Declaration
                       FULTON   10264519   GOTTILLA THOMAS                819     EAST AVE NE          ATLANTA    GA   30312        Oct 1 2020   FL
                       FULTON   11742427   GOULD      DEVON     KYLE      144     PONCE DE L 1220      ATLANTA    GA   30308        Apr 1 2020   NY
                       FULTON   11869484   HUGHES     RYAN                6885    GLENLAKE P APT. B    ATLANTA    GA   30328        Jul 1 2019   AZ
                       FULTON   11239348   MCLEAN     EMILY     CARTER    60      11TH ST NE APT 1704  ATLANTA    GA   30309        Jul 1 2020   TN
                       FULTON   08794958   HOUSTON MARVIN       DEANTE    1952    GRANDVIEW UNIT B     ATLANTA    GA   30318        Aug 1 2017   NY
                       FULTON   10723366   GOSA       MACKENNA            147     26TH ST NW APT 2306  ATLANTA    GA   30309        Oct 1 2020   AL
                       FULTON   12121172   GOSS       JAMES     CLINT     705     WILLOW CREEK DR NE   ATLANTA    GA   30328        May 1 2020   PA
                       FULTON   06255356   HASELRIG-O KIA       M         230     HUDSON RDG           FAIRBURN GA     30213        Aug 1 2020   MD
                       FULTON   03710966   HOWARD     EDNA                402     WESTCHESTER BLVD NW ATLANTA     GA   30314        Aug 1 2019   NY
                       FULTON   04653677   HIGHT      APRIL     LEE       787     ANTONE ST NW         ATLANTA    GA   30318        Oct 1 2020   CO
                       FULTON   02612340   HIGHTOWER ONDREA     FAYE      198     HOWELL DR SW         ATLANTA    GA   30331-4023   Aug 1 2020   MI
                       FULTON   10738250   HINK       JASON     FREDRIC   215     SHANDWICK PL         ALPHARETT AGA   30004        Sep 1 2019   SC
                       FULTON   08877224   GRIFFITH   SEAN                2479    PEACHTREE APT 312    ATLANTA    GA   30305        Jul 1 2020   VA
                       FULTON   11882151   JONES      GENIE     GAITHER   341     MACEDONIA RD SE      ATLANTA    GA   30354        Nov 1 2018   AL
                       FULTON   07162094   JONES      HARMONY JOI         5350    LOUIS XIV LN         COLLEGE PAGA    30349        Dec 1 2019   AL
                       FULTON   10679630   FORD       MORGAN    DANIELLE  7346    GOSSAMER ST          UNION CITY GA   30291        Sep 1 2020   TX
                       FULTON   04705881   HOOKS      STEPHANIE ELAYNE    10930   GALLIER ST           ALPHARETTAGA    30022        Jul 1 2020   MD
                       FULTON   08616915   KIRBY      JUSTIN    WAYNE     2402    TREELODGE PKWY       ATLANTA    GA   30350        Sep 1 2020   CA
                       FULTON   11214861   KIRBY      KEITH     WAYNE     13324   MARRYWOOD CT         MILTON     GA   30004        Jun 1 2020   CA
                       FULTON   11036264   FLORESCU RADU        COSTIN    214     COLONIAL H UNIT 1415 ATLANTA    GA   30309        Dec 1 2018   MI
                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 450 of 559




                                                                                        Page 249
                                                                                   GA NCOA Out of State


                       FULTON   02380516   JAMES     BOBBIE     JONES      133     TRINITY AV E 2409      ATLANTA    GA   30303        Aug 1 2020   MD
                       FULTON   10079679   JAMES     BRANDY                2555    FLAT SHOAL APT 1103    ATLANTA    GA   30349        Jul 1 2019   AL
                       FULTON   07181917   HUNTER    MARK       ELLIOTT    6851    ROSWELL RDAPT C3       SANDY SPRI GA   30328        Sep 1 2018   TX
                       FULTON   06753401   KLUCHKA   JOSHUA     JAMES      2046    SPINK ST NW            ATLANTA    GA   30318-1857   Oct 1 2020   WI
                       FULTON   10353771   KLUCK     BENJAMIN              648     BERNE ST SE            ATLANTA    GA   30312        Jun 1 2017   CO
                       FULTON   02016460   KLUNK     RUTH       ANN        1101    JUNIPER ST 825         ATLANTA    GA   30309        Sep 1 2020   FL
                       FULTON   10547366   FORTIN    TROY       REED       10600   MONTCLAIR WAY          DULUTH     GA   30097        May 1 2020   NC
                       FULTON   06540882   FOSS      DAVID      RUSSELL    7825    HIGHLAND BLF NE        SANDY SPRI GA   30328        Apr 1 2020   WA
                       FULTON   11050652   JANES     NATHAN                360     PHARR RD N APT 312     ATLANTA    GA   30305        Aug 1 2020   ND
                       FULTON   12305839   LISTER    DANIEL     ETHAN      14002   TREE LOFT RD           MILTON     GA   30004        Oct 1 2020   OH
                       FULTON   10876214   LISTER    MELISSA    WAGNER     14002   TREE LOFT RD           MILTON     GA   30004        Oct 1 2020   OH
                       FULTON   08658837   MCCLURE TIMOTHY      WALTER     300     MARTIN LUT APT 107     ATLANTA    GA   30312        Aug 1 2020   MI
                       FULTON   10608309   MUZIK     AMY        LECLAIR    3199    BUCK WAY               ALPHARETT AGA   30004        Sep 1 2020   VT
                       FULTON   10691409   MUZIK     LANCE      ANTHONY    3199    BUCK WAY               ALPHARETTAGA    30004        Sep 1 2020   VT
                       FULTON   10634393   GIANNDREA OLIVIA     C          100     PINE GROVE PKWY        ROSWELL GA      30075        Jul 1 2019   LA
                       FULTON   11297585   JOHNSON EARLIE       BEATRICE   6115    ABBOTTS BRAPT 112      DULUTH     GA   30097        Sep 1 2018   NC
                       FULTON   05944045   JOHNSON ELLIOT                  8802    LONG BEACH CIR         ATLANTA    GA   30350        Oct 1 2020   TX
                       FULTON   02466468   JOHNSON FREDERICK DAVE          1659    MONROE DR APT Q6       ATLANTA    GA   30324        Dec 1 2019   FL
                       FULTON   08630510   JOHNSON GARRETT      OVERTON    631     WOODLAND APT 1         ATLANTA    GA   30316        Jan 1 2020   OR
                       FULTON   10724321   JOHNSON GAYLENE      YVETTE     3107    PINE HEIGHTS DR NE     ATLANTA    GA   30324        Dec 1 2018   MD
                       FULTON   08821817   MUNOZ     MARCELA               3338    PEACHTREE APT 501      ATLANTA    GA   30305        Oct 1 2020   FL
                       FULTON   12374985   LIANG     SHAOYA                11850   WINDBROOKE WAY         ALPHARETT AGA   30005        Aug 1 2020   TX
                       FULTON   04838473   MCNEIL-MOOELIZABETH J           144     COTTSFORD DR SW        ATLANTA    GA   30331-8376   Jul 1 2020   VA
                       FULTON   06739430   MCNICHOLS DAVID      J          560     BLUE HERON WAY         ALPHARETT AGA   30004        Jul 1 2020   FL
                       FULTON   12664723   MCNICHOLS EMMA       K          560     BLUE HERON WAY         ALPHARETTAGA    30004        Jul 1 2020   FL
                       FULTON   12337639   MCNULTY   BRIDGET    KATHLEEN   1137    PONCE DE L UNIT 1      ATLANTA    GA   30306        Jun 1 2020   WA
                       FULTON   08887204   MURRAY    IRIS       N          725     GARIBALDI ST SW        ATLANTA    GA   30310        May 1 2018   NC




  Ex. 2 to Petition:
                       FULTON   10276259   LOVELL    JOSHUA     LYLE       1037    COLQUITT AVAPT 8       ATLANTA    GA   30307        Jul 1 2019   AE




Braynard Declaration
                       FULTON   10386060   LOVERN    EMILY      SHEA       965     CREST VALLEY DR NW     ATLANTA    GA   30327        Aug 1 2020   MD
                       FULTON   11623706   ODONOGHU ANNA                   1101    JUNIPER ST APT # 517   ATLANTA    GA   30309        Jul 1 2020   NY
                       FULTON   11423750   OETINGER CJ                     1294    WARSAW RD              ROSWELL GA      30076        Jul 1 2020   UT
                       FULTON   08802986   OFFORD    SHALANI    IMAN       501     HUNTCLIFF VILLAGE CT   SANDY SPRI GA   30350        Jan 1 2020   VA
                       FULTON   11060460   LOVE      KEYANA                2445    VINE ST                UNION CITY GA   30291        Oct 1 2020   TX
                       FULTON   07211499   MOATS     ELIZABETH ANNE        690     PIEDMONT A APT 15      ATLANTA    GA   30308        Jun 1 2019   NY
                       FULTON   12591454   RYAN      ALLYSON    ANSLEY     839     BLOSSOM ST SW          ATLANTA    GA   30310        Oct 1 2020   FL
                       FULTON   01408397   RYAN      JENNIFER ANN          75      14TH ST NE UNIT 3560   ATLANTA    GA   30309-7637   Mar 1 2020   FL
                       FULTON   07223579   RYAN      KYLE       THOMAS     6125    ROSWELL RDAPT 259      SANDY SPRI GA   30328        Sep 1 2020   NC
                       FULTON   08110652   PRINCE    STEPHANIE             7594    GARLAND CIR            COLLEGE PAGA    30349        Aug 1 2018   NY
                       FULTON   05576492   JURGENS   DONALD     JOHN       1620    BRIERS CHUTE           ALPHARETTAGA    30004        Oct 1 2020   FL
                       FULTON   05181402   JURGENS   MELISSA    WEBB       1620    BRIERS CHUTE           ALPHARETTAGA    30004-1187   Oct 1 2020   FL
                       FULTON   11018731   KNECHT    KRIS                  44      KROG ST NE APT 705     ATLANTA    GA   30307        Feb 1 2019   NY
                       FULTON   10320375   KNEE      JACQUELINE SUZANNE    765     SAINT CHAR APT #11     ATLANTA    GA   30306        Sep 1 2019   RI
                       FULTON   07535558   KENNEDY GRETA        JOY        1074    PEACHTREE B206         ATLANTA    GA   30309        Jul 1 2020   MI
                       FULTON   11943952   KENNEDY KENDALL      JULIAN     1750    COMMERCE APT 3412      ATLANTA    GA   30318        Sep 1 2020   NC
                       FULTON   10888180   LAL       ARSHIYA               720     ROSE CREEK CIR         DULUTH     GA   30097        Jul 1 2020   NY
                       FULTON   11732820   LALANI    ZOHAIR                8101    CANNOCK CT             SUWANEE GA      30024        Sep 1 2020   NY
                       FULTON   11484218   NUNEZ     OWEN                  7501    RICHLAND CT            ROSWELL GA      30076        May 1 2018   FL
                       FULTON   08556729   NUNN      ERICH      THOMAS     137     TYE ST SE              ATLANTA    GA   30316        Mar 1 2020   CO
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 451 of 559




                                                                                         Page 250
                                                                                    GA NCOA Out of State


                       FULTON   12180602   PARKER      WESLEY     COLE      693     PEACHTREE APT 2D      ATLANTA    GA   30308        Feb 1 2020   CA
                       FULTON   11036491   PARKES      TIFFANY    ANNE      250     PIEDMONT A UNIT 514   ATLANTA    GA   30308        Mar 1 2019   NY
                       FULTON   12340143   NICHOLSON ROSS         JOSEPH    477     WILMER ST NUNIT 2407 ATLANTA     GA   30308        Aug 1 2020   NJ
                       FULTON   12118344   KENNEDY BLAKE                    2311    PEMBROOK PL NE        ATLANTA    GA   30324        May 1 2020   SC
                       FULTON   11818567   KENNEDY CHARLES        CRIST     101     ARDMORE P APT 4       ATLANTA    GA   30309        Oct 1 2020   PA
                       FULTON   12065675   KENNEDY CHLOE          MORIAH    2311    PEMBROOK PL NE        ATLANTA    GA   30324        May 1 2020   SC
                       FULTON   11655449   NUCCIO      JOSEPH               720     RALPH MCGI APT 641    ATLANTA    GA   30312        Apr 1 2020   MA
                       FULTON   10677273   NUGENT      AINSLEY    KATHARINE 3315    ROSWELL RDAPT 3046    ATLANTA    GA   30305        May 1 2018   NY
                       FULTON   12152879   MOORE       ROBIN      ANNETTE   6108    PEACHTREE LANDING CIRFAIRBURN GA      30213        Sep 1 2020   SC
                       FULTON   07061780   LAUGHLIN KELLY                   510     NEWPORT TRCE          ALPHARETTAGA    30005        Aug 1 2017   MD
                       FULTON   05482613   RICHARDSONCHEREE       A         4287    SIR DIXON DR          FAIRBURN GA     30213        Sep 1 2019   VA
                       FULTON   08337629   SAINDON     JOHN       MICHAEL   206     11TH ST NE UNIT 603   ATLANTA    GA   30309        Feb 1 2020   AR
                       FULTON   07498936   SAINT-LOUIS CALEB                87      PEACHTREE 606         ATLANTA    GA   30303        Mar 1 2020   NY
                       FULTON   12432045   MARTINEZ LAUREN                  684     MORELAND AAPT 2       ATLANTA    GA   30306        Aug 1 2020   NY
                       FULTON   11833894   MAIBERGER HANNAH       MARIE     609     VIRGINIA AV APT 6108  ATLANTA    GA   30306        Aug 1 2020   SC
                       FULTON   10999092   MAIDMAN     SAMUEL     DAVID     784     PONCE DE L APT 109    ATLANTA    GA   30306        Jun 1 2020   NY
                       FULTON   11591530   NABORS      BARRY      LAMARK    245     N HIGHLAND # 230-155  ATLANTA    GA   30307        Jan 1 2018   AL
                       FULTON   07186974   NABORS      VICTORIA   STARKS    7090    CAVENDER DR SW        ATLANTA    GA   30331        Jul 1 2019   AL
                       FULTON   08402938   LAWRENCE VENDOLA                 4701    FLAT SHOAL APT 4F     UNION CITY GA   30291        Feb 1 2020   OH
                       FULTON   08450627   MAGUIRE     JACOB      CHARLES   714     WOODLAND UNIT 305     ATLANTA    GA   30316        Oct 1 2020   CA
                       FULTON   08634465   PURIFOY     LARRY      DUANE     13      OLD HOLCO MAPT 15-146 ROSWELL GA      30076        Dec 1 2018   CO
                       FULTON   11756296   MAHLIK      THOMAS     JOSEPH    915     W PEACHTR UNIT 743    ATLANTA    GA   30308        Sep 1 2020   VA
                       FULTON   02437103   ROBBINS     DIANA      MELTON    390     CLUBFIELD DR          ROSWELL GA      30075        Sep 1 2020   NC
                       FULTON   03930919   ROBBINS     SUBRENA    RENEE     5500    OAKLEY IND APT. 603   FAIRBURN GA     30213        Jun 1 2020   AL
                       FULTON   07836436   ROBBS       ANTHONY              5716    OLD CARRIAGE DR       ATLANTA    GA   30349        Apr 1 2017   CA
                       FULTON   04072485   RIEMENSCHNJOHN         P         6919    PEACHTREE APT 113     SANDY SPRI GA   30328        May 1 2019   NC
                       FULTON   05074833   RIEMENSCHNLAURI        A         6919    PEACHTREE APT 113     SANDY SPRI GA   30328        May 1 2019   NC




  Ex. 2 to Petition:
                       FULTON   11072303   RANDOLPH DARIA                   1150    ASTOR AVE SAPT 1419   ATLANTA    GA   30310        Aug 1 2020   MI




Braynard Declaration
                       FULTON   11211679   RANDOLPH ELIZABETH     KATHLEEN 185      MONTAG CIRUNIT 236    ATLANTA    GA   30307        Apr 1 2020   IL
                       FULTON   04239997   PENDOWSKI ANDREA       S         930     CHAMPIONS FAIRWAY DR ALPHARETTAGA     30004-6964   Oct 1 2020   TN
                       FULTON   04281383   PENDOWSKI ARTHUR       M         930     CHAMPIONS FAIRWAY DR ALPHARETTAGA     30004-6964   Oct 1 2020   TN
                       FULTON   11977202   PATEL       RADHA                14955   THOMPSON RD           ALPHARETTAGA    30004        Sep 1 2019   NC
                       FULTON   07116345   PAGE        MONIQUE    GEORGETTE 15743   MANOR TRACE           MILTON     GA   30004        Aug 1 2019   FL
                       FULTON   12516742   PAHOLSKI MARY          ISABEL    1021    MADELINE LN           ATLANTA    GA   30350        Oct 1 2020   TX
                       FULTON   07548756   PAHOLSKI STEPHANIE     JANE      1021    MADELINE LN           ATLANTA    GA   30350        Oct 1 2020   TX
                       FULTON   07509847   PAHOLSKI THOMAS        PAUL      1021    MADELINE LN           ATLANTA    GA   30350        Oct 1 2020   TX
                       FULTON   10383302   POLK        MARTHA     ELISABETH 796     FULTON TER SE         ATLANTA    GA   30316        Jun 1 2020   NY
                       FULTON   07528897   POLLOCK     ANNE       MARIE     956     MYRTLE ST NE          ATLANTA    GA   30309-4147   May 1 2018   NY
                       FULTON   02667304   POLLY       SANDRA     MANNING   849     KIPLING DR NW         ATLANTA    GA   30318        Aug 1 2020   CO
                       FULTON   12164069   POLONEY MADDISON       KATHLEEN 5675     ROSWELL RDAPT 70G     ATLANTA    GA   30342        Jul 1 2020   MD
                       FULTON   11567889   PLUNKETT LEIGH         MICHELLE 5300     HIGHWAY 13 APT 1110   UNION CITY GA   30291        Feb 1 2019   TX
                       FULTON   10375371   PLUSH       COURTNEY   LYNN      790     MONROE DR APT 3       ATLANTA    GA   30308        Oct 1 2020   PA
                       FULTON   08570760   OUTLAND     ELLIOT               731     ERIN AVE SW           ATLANTA    GA   30310        Aug 1 2019   TN
                       FULTON   05845862   WILLIAMS    KELLY      CHERRELLE 1000    NORTHSIDE APT 1526    ATLANTA    GA   30318        Feb 1 2020   SC
                       FULTON   07175348   WILLIAMS    KEVIN      CURTIS    655     MEAD ST SE UNIT 17    ATLANTA    GA   30312        Jul 1 2020   CA
                       FULTON   11052757   SHEERAN     MICHAEL    JOHN      400     VILLAGE PKWAPT 117    ATLANTA    GA   30306        Oct 1 2019   NJ
                       FULTON   10610725   PATTERSON SETH         KYLE      1278    EPWORTH ST SW         ATLANTA    GA   30310        Sep 1 2020   AL
                       FULTON   02066179   PATTERSON YOLONDA      EVETTA    1401    W PACES FE UNIT 1105 ATLANTA     GA   30327        Mar 1 2017   AP
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 452 of 559




                                                                                          Page 251
                                                                                 GA NCOA Out of State


                       FULTON   06446765   PONTOO     TAVIAN    MONTRELL 2470    CHESHIRE B APT 1501    ATLANTA    GA   30324        Sep 1 2019   LA
                       FULTON   10353253   MORAN      KAREN     LEE       220    26TH ST NW APT 1110    ATLANTA    GA   30309        Oct 1 2020   SC
                       FULTON   08564234   PORTMAN MICHAEL      AARON     90     FAIRLIE ST NAPT 203    ATLANTA    GA   30303        Sep 1 2019   VA
                       FULTON   01353387   PORTWINE PEGGY       JEAN      1360   PRIMROSE DR            ROSWELL GA      30076-4221   Sep 1 2020   MI
                       FULTON   02572755   PATTON     MATTHEW HENRY       1255   BIRMINGHAM RD          ALPHARETT AGA   30004        Feb 1 2020   TX
                       FULTON   11755489   POWERS     MELANIE   SKYE      407    N HIGHLAND AVE NE      ATLANTA    GA   30307        Dec 1 2019   TX
                       FULTON   06592660   WILLIAMS   JOHNNIE   PACKARD   2141   SPRINGDALEUNIT 211     ATLANTA    GA   30315        Jun 1 2020   NM
                       FULTON   02398034   SPAIN      CAROLINE F          2660   PEACHTREE APT 10A      ATLANTA    GA   30305        Oct 1 2018   ID
                       FULTON   05346321   SPAIN      CHRISTOPHEDAKIN     1001   ADAIR AVE NE           ATLANTA    GA   30306        Jan 1 2020   ID
                       FULTON   02451904   SPALDING ELIZABETH HUGHES      2223   FORREST WALK           ROSWELL GA      30075        Jun 1 2020   NC
                       FULTON   06584591   SAMPSON TERRA        LASHAUN   425    RUNNELL CT             PALMETTO GA     30268        Jan 1 2020   IN
                       FULTON   08264350   STEINHARDTLAURA                375    SYDNEY ST SUNIT 328    ATLANTA    GA   30312        Aug 1 2017   VA
                       FULTON   11289924   SPARKS     RAYEDEAN MARIE      1777   HARVARD AVAPT 1215     ATLANTA    GA   30337        Apr 1 2020   TX
                       FULTON   12346221   SPARLING ELIZABETH MC KINLEY 77       12TH ST NE UNIT 1009   ATLANTA    GA   30309        Aug 1 2020   FL
                       FULTON   05248815   SAMAILOVIC HANNAE    BERHANU 1175     ROSWELL MANOR CIR      ROSWELL GA      30076        May 1 2019   AZ
                       FULTON   11209072   SAMARI     ABRAHAM             275    SEALE LN               ALPHARETT AGA   30022        Sep 1 2020   IA
                       FULTON   05855646   WRIGHT     RICCI     NATALIA   731    CRESTWELL CIR SW       ATLANTA    GA   30331-8627   Sep 1 2020   FL
                       FULTON   11276484   WRIGHT     SIMON     ROBERT    140    BEECH LAKE CT          ROSWELL GA      30076        Feb 1 2019   FL
                       FULTON   10971470   WRIGHT     TIERA     SHAVONE 2591     PIEDMONT R APT 2045    ATLANTA    GA   30324        Jul 1 2020   NY
                       FULTON   11455732   SHAW       SARAH     ALEXANDRA 660    RALPH MCGI APT 3416    ATLANTA    GA   30312        Aug 1 2018   WA
                       FULTON   07471913   SHAY       SAMANTHA AUGUST     955    JUNIPER ST UNIT 2227   ATLANTA    GA   30309        Oct 1 2019   MD
                       FULTON   12354932   SHEA       ANNABELLE           914    COLLIER RD APT 6307    ATLANTA    GA   30318        Sep 1 2020   CT
                       FULTON   05977127   SHEA       JOHN      DAVID     1845   PIEDMONT A APT 436     ATLANTA    GA   30324        Jan 1 2020   CA
                       FULTON   12177665   SHARKEY    ALEX      BARTLETT 450     PIEDMONT A APT 1105    ATLANTA    GA   30308        Nov 1 2019   FL
                       FULTON   02628361   SHARKEY    RICHARD   T         3638   PEACHTREE UNIT 206     ATLANTA    GA   30319        Aug 1 2020   NC
                       FULTON   10605348   ROSE       MALIK     JABARI    77     E ANDREWS APT # 406    ATLANTA    GA   30305        May 1 2017   NJ
                       FULTON   10505410   ROSE       RASHARD ELIJAH      3767   LAKE HAVEN WAY         ATLANTA    GA   30349        Dec 1 2016   DC




  Ex. 2 to Petition:
                       FULTON   10738778   ROSE       TIFFANY   DIONE     3613   HABERSHAM RD NW        ATLANTA    GA   30305        Jul 1 2018   NJ




Braynard Declaration
                       FULTON   01936455   ROSEBERRY KATHRYN    WEST      1694   W FORREST AVE          EAST POINT GA   30344        Aug 1 2020   FL
                       FULTON   02587834   ROSEBERRY MIKEL      LEE       1694   W FORREST AVE          EAST POINT GA   30344        Aug 1 2020   FL
                       FULTON   10723040   TAYLOR     CATHERINE           1125   HAMMOND D UNIT 449     SANDY SPRI GA   30328        Jan 1 2020   FL
                       FULTON   12118236   TAKIELDIN MAYA                 3445   STRATFORD APT 2601     ATLANTA    GA   30326        Jun 1 2020   NY
                       GILMER   08154078   LASALLE    KATHLEEN            1050   DOVER FALLS TRL        ELLIJAY    GA   30540-1065   Oct 1 2020   FL
                       GILMER   08154080   LASALLE    WILLIAM   HENRY     1050   DOVER FALLS TRL        ELLIJAY    GA   30540-1065   Oct 1 2020   FL
                       GILMER   11564398   LAVASSEUR NANCY      GAIL      20     TRAILS END KNL         ELLIJAY    GA   30540        Sep 1 2020   TN
                       GILMER   11503171   LAVASSEUR PAUL       RENYE     20     TRAILS END KNL         ELLIJAY    GA   30540        Sep 1 2020   TN
                       FULTON   05958594   WERNERSBAJOACHIM               6675   WHITE MILL RD          FAIRBURN GA     30213        Nov 1 2018   KY
                       FULTON   11699201   WESDOCK MATTHEW                461    HEMLOCK CIR SE         ATLANTA    GA   30316        Sep 1 2020   VA
                       FULTON   10820915   WESMAN     ELAINE    PULK      817    CHEROKEE AVE SE        ATLANTA    GA   30315        Jan 1 2020   NY
                       GLYNN    08306432   GIERC      KEVIN     JAY       151    PARK ST                BRUNSWICK GA    31523-6053   Oct 1 2020   SC
                       GLYNN    08307607   GIERC      REGINA    DIANE     151    PARK ST                BRUNSWICK GA    31523-6053   Oct 1 2020   SC
                       GLYNN    11969477   GIERC      SARA      KAITLYN   151    PARK ST                BRUNSWICK GA    31523        Oct 1 2020   SC
                       FULTON   11818093   WALL       ROBERT    JAMES     438    DEERFIELD PT           ALPHARETTAGA    30004        Aug 1 2017   AP
                       FULTON   10502771   WALLACE    AFRICA    FUNMI     2171   PEACHTREE APT 1604     ATLANTA    GA   30309        Aug 1 2020   NJ
                       FULTON   10289388   WALKER     TINA      LETRECE   1795   HORSHAM TRL            MILTON     GA   30004        Aug 1 2020   CA
                       FULTON   04230709   WALKER     YASMIN    LOUISE    973    BYRON DR SW            ATLANTA    GA   30310        Aug 1 2019   AL
                       FULTON   12087102   WALKUSKI MARLA                 240    N HIGHLAND UNIT 3409   ATLANTA    GA   30307        Sep 1 2020   NY
                       FULTON   04280608   WALL       ALLYN               438    DEERFIELD PT           ALPHARETT AGA   30004        Aug 1 2017   AP
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 453 of 559




                                                                                       Page 252
                                                                                      GA NCOA Out of State


                       GRADY      11750277   BUSH      PATRICIA   SPENCE      1916    COLLINS RD           CAIRO       GA   39828        May 1 2019   CO
                       FULTON     12620598   SUCHY     LAURYN     ANN         6109    ALEXANDER CIR NE     ATLANTA     GA   30326        Sep 1 2020   PA
                       FULTON     06774922   SUGGS     JENNIFER CATHERINE     1925    MONROE D R APT 1251  ATLANTA     GA   30324        Oct 1 2020   FL
                       FULTON     07908599   WALLACE   SHERANDA               553     JEFFERSON CHASE ST SEATLANTA     GA   30354        Aug 1 2017   SC
                       FULTON     08266025   SWAMINATH MAHESH                 375     SYDNEY ST SE         ATLANTA     GA   30312        Aug 1 2017   VA
                       FULTON     11029113   SUAREZ    VIVIAN                 86      CLEVELAND ST SE      ATLANTA     GA   30316        Aug 1 2020   VA
                       GLYNN      03911246   FRIEDLAND SHERI      ANN         234     PEACHTREE ST         ST SIMONS I GA   31522-2726   Jun 1 2019   FL
                       FULTON     08770139   YUN       JOHN       PYONG-IL    5510    WAKE FORREST RUN     DULUTH      GA   30097        Aug 1 2020   TN
                       FULTON     12419512   ZACCARO BELLA        ROSE        12220   STEVENS CREEK DR     JOHNS CREEGA     30005        Oct 1 2020   FL
                       FULTON     02638320   STEPHENSO RHONDA     J           1667    FERNLEAF CIR NW      ATLANTA     GA   30318-1415   Oct 1 2020   OK
                       GREENE     00119532   ROBERTSONDEBORAH                 1150    COSBY CIR            GREENSBO RGA     30642        Aug 1 2020   VA
                       GREENE     00121013   ROBERTSONJAMES       LAWRENCE    1150    COSBY CIR            GREENSBO RGA     30642        Aug 1 2020   VA
                       GREENE     10623629   RUSSELL   MICHAEL    BRANDON     2041    PARKS MILL DR        GREENSBORGA      30642        Jun 1 2019   DE
                       FULTON     11649878   ZUMPINO   ALICIA                 1717    MONROE DR NE         ATLANTA     GA   30324        Sep 1 2020   PA
                       FULTON     02639356   THOMSON RAYMOND PETER            2309    WALTON WAY           ROSWELL GA       30076        Sep 1 2020   TN
                       GORDON     10461159   ANDERSON TIMBER      ELIZABETH   245     WILLIAMS WAY SW      CALHOUN GA       30701        Jul 1 2020   NY
                       GREENE     08679990   REDMOND GREGORY D                1581    CLUB DR              GREENSBORGA      30642        May 1 2020   NJ
                       GREENE     05550349   RETTER    BARRY      JOEL        1351    PLANTERS TRL         GREENSBORGA      30642        Oct 1 2019   TX
                       GREENE     07137382   RETTER    SHIRLEY    IVANIER     1351    PLANTERS TRL         GREENSBORGA      30642        Oct 1 2019   TX
                       FULTON     11952266   THORNTON CHANDLER                2420    PEACHTREE APT 1414   ATLANTA     GA   30305        Oct 1 2020   TX
                       FULTON     02461482   THORNTON FRANK       E           2298    TIGER FLOWERS DR NW ATLANTA      GA   30314        Mar 1 2018   MD
                       FULTON     03627820   THOMPSON RICHARD     LEWIS       10180   LINK CT              ALPHARETTAGA     30022        Aug 1 2020   AL
                       GORDON     01697198   CALHOUN MITCHELL DENNIS          116     TOWNE LAKE DR NE     CALHOUN GA       30701        Jul 1 2017   NC
                       GILMER     01983539   HAWKINS   DAVID      EDGAR       2634    LAUREL TRL           ELLIJAY     GA   30536        Aug 1 2020   FL
                       GILMER     02218626   HAYES     MELLISSA MARIE         161     INDIAN SPRINGS LN    ELLIJAY     GA   30536-8001   Nov 1 2019   FL
                       GLYNN      03758211   CURREY    MARY       BETH        548     BROCKINTON S         ST SIMONS I GA   31522-6016   Sep 1 2018   TN
                       GLYNN      10703874   CURTIS    ASHLEIGH KATE          12      TUPELO DR            BRUNSWICK GA     31525        Jun 1 2020   VA




  Ex. 2 to Petition:
                       GWINNETT   02772681   ALLEN     SANDRA     DIANNE      1970    ASHTON POINTE DR     DACULA      GA   30019-2940   Aug 1 2020   SC




Braynard Declaration
                       GWINNETT   12514496   ALLEN     SHAWN                  755     CAPE IVEY DR         DACULA      GA   30019        Aug 1 2020   MA
                       GWINNETT   07450632   ALLEN     TIMOTHY    LAMONT      380     VILLAGE BROAD ST     DACULA      GA   30019        May 1 2019   AL
                       GWINNETT   11717378   CHANDLER LETRICIA    R           15210   HOLLAND PL           LAWRENCEVGA      30043        Jun 1 2020   WA
                       FULTON     08725847   THOMAS    AILEEN     ELIZABETH   800     PONCE DE L UNIT 7    ATLANTA     GA   30306-4141   Apr 1 2019   AL
                       FULTON     10951978   WATTS     JOE        ANDERSON    225     CENTRAL AV APT 1318  ATLANTA     GA   30303        May 1 2019   TN
                       GWINNETT   02772680   ALLEN     JACK       D           1970    ASHTON POINTE DR     DACULA      GA   30019-2940   Aug 1 2020   SC
                       GWINNETT   11559140   ALLEN     JOYEL                  3717    GRAHAMRIDGE CT       SNELLVILLE GA    30039        Jun 1 2020   MD
                       GLYNN      10905282   DOXSEE    DEBRA      ANN         138     DRAKES LNDG          BRUNSWICK GA     31523        Oct 1 2017   CA
                       GLYNN      10128982   DRIGGERS VICKI       KAY         130     JESSICA LN           BRUNSWICK GA     31525        Sep 1 2020   NM
                       FULTON     06256887   WATTS     STUART     LIGGITT     119     BRINDLE LN           ALPHARETTAGA     30009        Sep 1 2018   TX
                       FULTON     11987810   WAYNE     NICHOLAS               556     MORELAND AAPT G      ATLANTA     GA   30307        Jul 1 2020   OR
                       FULTON     12429324   WAZIR     JAHANA     SHAHNAZ     675     N HIGHLAND APT 405   ATLANTA     GA   30306        Jan 1 2020   MO
                       GLYNN      02425584   BARNETT   DONNYE     MAUREEN     1157    W SHORE DR           BRUNSWICK GA     31523-9697   May 1 2020   KS
                       FULTON     03701088   WILLIAMS  ALVIN      MAURICE     405     FAIRBURN R UNIT 209  ATLANTA     GA   30331-1958   Nov 1 2019   MI
                       GLYNN      07975250   WICKER    ELIZABETH LOREVA       4240    US HIGHWAYLOT 17     BRUNSWICK GA     31525-4839   Aug 1 2020   FL
                       GLYNN      08469756   BEAVER    DEVIN      LEE         111     REDFERN DR           ST SIMONS I GA   31522        Jun 1 2018   AE
                       GLYNN      08469762   BEAVER    TRACI      COLEMAN     111     REDFERN DR           ST SIMONS I GA   31522-2031   Jun 1 2018   AE
                       GLYNN      03325516   ALLEN     ERVIN      LEE         228     GLEN MEADOWS CIR     BRUNSWICK GA     31523-1574   Jan 1 2020   TN
                       GLYNN      07188563   WEDER     JACQUELINE JANE        93      SUTHERLAND DR        BRUNSWICK GA     31525-4557   Apr 1 2020   ME
                       GLYNN      06478492   WEEKS     JOHN       M           631     DEMERE WAY           ST SIMONS I GA   31522-4422   Jun 1 2019   FL
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 454 of 559




                                                                                            Page 253
                                                                                     GA NCOA Out of State


                       GLYNN      10552997   WELCH      CAITLIN   ERIN        408    PALMETTO ST          ST SIMONS I GA   31522        Jul 1 2020   VA
                       FULTON     07537396   WILLIAMS   DAMON     LEWIS       144    MORELAND AUNIT 335   ATLANTA     GA   30307        Jun 1 2017   IL
                       FULTON     10891551   WILLIAMS   DANIEL    JOE         784    PONCE DE L APT # 321 ATLANTA     GA   30306        Aug 1 2019   VA
                       FULTON     11694913   WILLIAMS   DARIAN    NICOLE      5225   BANNERGATE DR        ALPHARETT AGA    30022        Aug 1 2018   NY
                       FULTON     02469006   WILDSTEIN GILBERT                4146   GLEN DEVON DR NW     ATLANTA     GA   30327        Oct 1 2019   SC
                       FULTON     10102731   WILEMAN    JORDAN    NATHANIEL 1041     CURRAN ST APT B      ATLANTA     GA   30318        Mar 1 2020   AL
                       FULTON     06442049   WILLIAMS   ADRIENE               99     DAHLIA AVE NW        ATLANTA     GA   30314        Jun 1 2018   NY
                       GLASCOCK   00212947   MAY        MARGIE    T           5760   SHELTON RD           GIBSON      GA   30810-4910   Jul 1 2019   FL
                       GWINNETT   02732653   DENNARD JACQUELYN MARIE          1600   GREAT OAKS DR        LAWRENCEVGA      30045        Sep 1 2020   FL
                       GLYNN      01133665   WATSON     SHARON    DIANE       165    BERRY RD             BRUNSWICK GA     31525        Aug 1 2017   NC
                       GLYNN      01132699   WATSON     VANCE     E           165    BERRY RD             BRUNSWICK GA     31525        Aug 1 2017   NC
                       GREENE     02660900   GREEN      STAFFORD NORTHCOTE2110       CLEARWATER DR        WHITE PLAINGA    30678        Oct 1 2020   SC
                       GLYNN      04009864   STORINO    SANDRA    M           1415   S WINDWARD DR        ST SIMONS I GA   31522-1427   Jan 1 2020   VA
                       GLYNN      10363791   STOVALL    SHAKIRA   MONIQUE     2716   EVERGREEN UNIT F     BRUNSWICK GA     31520        Aug 1 2020   MO
                       GWINNETT   11337916   BRAITHWAIT BRIA                  3355   MCDANIEL R APT 15408 DULUTH      GA   30096        Jun 1 2018   NY
                       GWINNETT   05734433   GAMBESCIA ROBERT     ANTHONY 2691       RIVERFRONT DR        SNELLVILLE GA    30039-8563   Sep 1 2020   AZ
                       GWINNETT   05734435   GAMBESCIA SANDRA     LOUISE      2691   RIVERFRONT DR        SNELLVILLE GA    30039        Sep 1 2020   AZ
                       GWINNETT   08583802   EGBE       KRYSTLE   CHISOM ADA476      POND LILLIES RD      LAWRENCEVGA      30045        Sep 1 2017   MI
                       GWINNETT   02431878   EHRICH     DAVID     D           1981   ROCKY MILL DR        LAWRENCEVGA      30044-5385   Sep 1 2020   TX
                       GWINNETT   10334747   BHAGCHANDASHLEY      JADE        2060   COOPER LAKES DR      GRAYSON GA       30017        Jan 1 2019   FL
                       GWINNETT   12316607   BRADSHAW LAUREN      ELIZABETH 4401     DRIFTWATER RD        DULUTH      GA   30096        Aug 1 2019   SC
                       GWINNETT   10814558   BURGESS GENE                     4284   FRIAR TUCK LN        BUFORD      GA   30519        May 1 2017   WA
                       GWINNETT   05096271   BURGESS MONICA       ROSE        4284   FRIAR TUCK LN        BUFORD      GA   30519        May 1 2017   WA
                       GWINNETT   06201916   ALEXANDER SCHAUMIN CHANEL        3024   RAVENWOLFE WAY       SNELLVILLE GA    30039        Dec 1 2017   FL
                       GWINNETT   07511066   BILBO      SHAMIRA   ELLICE      720    STILL LAKE DR        LAWRENCE VGA     30046        Jul 1 2020   NC
                       GWINNETT   11729336   CARMACK LYNETTE      PATRICIA    709    OAK MOSS DR          LAWRENCEVGA      30043        Oct 1 2019   VA
                       GWINNETT   05498968   DARBY      ASHLEIGH NICOLE       2629   VILLAGE PARK BND     DULUTH      GA   30096        Oct 1 2020   TX




  Ex. 2 to Petition:
                       GWINNETT   05729225   DHARA      VENKATA   RAMANA      3200   HAMPTON RIDGE WAY    SNELLVILLE GA    30078        Jul 1 2020   PA




Braynard Declaration
                       GWINNETT   11677285   DOUGHTIE LISA        MARIA       3195   VICTORIA PARK DR     BUFORD      GA   30519        Jul 1 2020   FL
                       GWINNETT   10650184   CRUMLEY KELSEY       ELIZABETH 4192     GUNNIN RD            PEACHTREE GA     30092        Aug 1 2020   NC
                       GWINNETT   11766242   CHRISTMAS KATHRYN    WARRINGTO 4860     MEADOW PARK LN       SUWANEE GA       30024        Jul 1 2020   ME
                       GWINNETT   11387001   CHRISTMAS RODNEY     ALLEN       4860   MEADOW PARK LN       SUWANEE GA       30024        Jul 1 2020   ME
                       GWINNETT   02790801   CHU        BETTY     LI          2823   SALEM OAK WAY        DULUTH      GA   30096        Oct 1 2020   VA
                       GWINNETT   07901782   DANTIER    CRISTOFER RODNEY MA 4030     SUMMIT GATE DR       SUWANEE GA       30024        Jun 1 2020   TN
                       GWINNETT   05546118   DANTIER    HEATHER   HIGHLAND 4030      SUMMIT GATE DR       SUWANEE GA       30024        Jun 1 2020   TN
                       GWINNETT   04447462   HAWTHORNEEDWARD      LEE         1430   SPRINGSIDE CT        SNELLVILLE GA    30078        Dec 1 2018   SC
                       GWINNETT   06740136   GESS       ANDRE     LYVAUGH     523    GROVE FIELD CT       SUWANEE GA       30024        Sep 1 2020   FL
                       GWINNETT   06368986   FREEMAN JACOB        ADDISON     3755   ANNANDALE LN         SUWANEE GA       30024        Mar 1 2020   AL
                       GWINNETT   06559583   HICKS      TIERRA    SHAQUANNA2690      DAYLILLY LN          LAWRENCEVGA      30044        Aug 1 2020   AL
                       GWINNETT   10638386   GIBSON     PAUL      D           4374   HANSBORO WAY         SUWANEE GA       30024        Aug 1 2019   OH
                       GWINNETT   08700482   GRANDA MA ALEJANDRO DANIEL       250    HAMBRIDGE CT         LAWRENCEVGA      30043        Sep 1 2020   NC
                       GWINNETT   06345648   GRESHAM-B TROIRICA   LASHANTA 3908      ELM TRACE DR         LOGANVILLE GA    30052        Oct 1 2020   MO
                       GWINNETT   02453881   GRAVES     EDWARD    RAY         2982   PADDOCK TRL          DULUTH      GA   30096-3710   Oct 1 2020   FL
                       GWINNETT   04949558   GRAVES     MICHAEL   WILLIAM     60     SANDALWOOD CIR       LAWRENCEVGA      30046        Oct 1 2018   OH
                       GWINNETT   02783776   JONES      WILLIAM   JAMES       2121   PROSPECT WALK WAY    LAWRENCEVGA      30043        May 1 2019   FL
                       GWINNETT   11110893   JOOF       ARANEA    APRIL ELIZAB1887   DULUTH HWYAPT 819    LAWRENCEVGA      30043        Feb 1 2020   MD
                       GWINNETT   12557558   HOAGLAND HALCYON     EUGENIE     925    BROOKWOOD RUN DR SWLILBURN       GA   30047        Jul 1 2020   ID
                       GWINNETT   08298768   HOANG      SONG                  4483   POND EDGE RD         SNELLVILLE GA    30039        Sep 1 2020   MA
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 455 of 559




                                                                                           Page 254
                                                                                      GA NCOA Out of State


                       GWINNETT   02732509   JONES       ROBERT    S           4170   EGYPT RD              SNELLVILLE GA    30039-6895   Mar 1 2020   AL
                       GWINNETT   06331338   FOUQUET AUDRIE        RENEE       4288   BAVERTON DR           SUWANEE GA       30024        Dec 1 2019   TX
                       GWINNETT   05615034   HEATON      DON       PRESTON     1433   SPARKLING COVE DR     BUFORD      GA   30518        Nov 1 2016   FL
                       GWINNETT   07486380   HEAVEN      CHRISTINE ANN         2300   PARK ESTATES DR       SNELLVILLE GA    30078        Oct 1 2020   FL
                       GWINNETT   07486383   HEAVEN      CLIVE     OWEN        2300   PARK ESTATES DR       SNELLVILLE GA    30078        Oct 1 2020   FL
                       GWINNETT   10523987   HOWARD      PAIGE     B           2082   SUGARSTONE DR         LAWRENCE VGA     30043        Jun 1 2019   VA
                       GWINNETT   07243952   JOHNSON JEPTHA                    4297   FRANKLIN MILL LN      LOGANVILLE GA    30052        Sep 1 2020   VA
                       GWINNETT   05617649   JOHNSON JESSICA       WATSON      3000   HEATHER STONE WAY     LAWRENCEVGA      30043        Oct 1 2020   PA
                       GWINNETT   04970977   HAYWARD JADA          DENEEN      284    BLUE POINTE CT        SUWANEE GA       30024-2975   Mar 1 2020   FL
                       GWINNETT   11357554   MARKS       FREDERICK PAUL        3170   VICTORIA RIDGE CT     LOGANVILLE GA    30052        Jul 1 2020   NC
                       GWINNETT   06336639   MARLEY      CHARLES               870    CHIMNEY TRACE WAY     LAWRENCEVGA      30045        Sep 1 2020   TX
                       GWINNETT   12294966   MARLEY      CHELSEA               870    CHIMNEY TRACE WAY     LAWRENCEVGA      30045        Sep 1 2020   TX
                       GWINNETT   05664267   MARLEY      SAFONNA   L           870    CHIMNEY TRACE WAY     LAWRENCEVGA      30045        Sep 1 2020   TX
                       GWINNETT   02788508   MARLIN      JEFFREY   A           4314   HAYNES CIR            SNELLVILLE GA    30039-5403   Oct 1 2020   VA
                       GWINNETT   02788509   MARLIN      LINDA     GRISSO      4314   HAYNES CIR            SNELLVILLE GA    30039        Oct 1 2020   VA
                       GWINNETT   10607055   JOHN        SARA      ASHLEY      440    RAMS WAY              TUCKER      GA   30084        Oct 1 2020   WA
                       GWINNETT   06923830   MOORE       BETTY     ROSE        913    DAYLIGHT CIR          LAWRENCEVGA      30045        Feb 1 2019   MS
                       GWINNETT   08809759   JARVIS      KATHLEEN JOY          536    GADWALL DR            GRAYSON GA       30017        Aug 1 2017   VA
                       GWINNETT   02743288   LIND        CATHERINE MCCANN      1834   KILLIAN HILL RD SW    LILBURN     GA   30047        Oct 1 2020   ID
                       GWINNETT   10025278   LIND        JAN       ALLEN       1834   KILLIAN HILL RD SW    LILBURN     GA   30047        Oct 1 2020   ID
                       GWINNETT   10783554   KADAKIA     TORAL     TUSHAR      1817   MAGNOLIA BLUFF WAY    DULUTH      GA   30097        Jul 1 2020   MA
                       GWINNETT   06993487   HINES       THURMAN               1647   BLUE HERON CT         LAWRENCEVGA      30043        Jul 1 2017   NC
                       GWINNETT   08836767   IMEGWU      TERESA                3896   ELM TRACE CT          LOGANVILLE GA    30052        Mar 1 2020   TX
                       GWINNETT   05492588   IMOUDU      CRYSTAL               1525   STATION CENAPT 1434   SUWANEE GA       30024        Sep 1 2019   TX
                       GWINNETT   07533395   IGLESIAS OT FRANCISCO             3312   GLYNN MILL DR         SNELLVILLE GA    30039        Sep 1 2020   FL
                       GWINNETT   10487478   IJELI       CHINYE    EVELYN      855    CHATHAM PARK DR       LAWRENCE VGA     30046        Jun 1 2019   CT
                       GWINNETT   04356997   HOOD        MARION    P           330    EAGLE TIFF DR         SUGAR HILL GA    30518-7112   Sep 1 2020   AL




  Ex. 2 to Petition:
                       GWINNETT   10156758   KUHN        MARTA     IDALY       1450   GRAYLAND CREEK PL     LAWRENCEVGA      30046        Oct 1 2020   TN




Braynard Declaration
                       GWINNETT   06354653   LANE        SUSANNAH DANIELLE     1723   COLLINS HILL RD       LAWRENCEVGA      30043        Feb 1 2020   CA
                       GWINNETT   08719321   KOZSEY      AMBER     ANNETTE     5065   HARALSON WAY SW       LILBURN     GA   30047        Oct 1 2020   AE
                       GWINNETT   10302426   KRAFT       DAWN      MARIE       499    OAK WAY               LAWRENCEVGA      30046        Oct 1 2019   IN
                       GWINNETT   08515366   KRAFT       ERIC      ALAN        499    OAK WAY               LAWRENCEVGA      30046        Oct 1 2019   IN
                       GWINNETT   02785210   MITNICK     DORINE    CERVI       213    VILLA PARK CIR        STONE MOU GA     30087        Aug 1 2020   LA
                       GWINNETT   02783728   MITNICK     THOMAS    A           213    VILLA PARK CIR        STONE MOU GA     30087        Aug 1 2020   LA
                       GWINNETT   11035515   MITROI      TEODORA M             265    PRESTWYCK OAK PL      LAWRENCEVGA      30043        Aug 1 2020   CO
                       GWINNETT   07857556   MUNN        CONSTANCE ROTH        4860   GOLD MINE DR          SUGAR HILL GA    30518        Oct 1 2019   FL
                       GWINNETT   12348438   MAKESA      BEATRICE              4065   WATERS END LN         SNELLVILLE GA    30039        Mar 1 2020   SC
                       GWINNETT   07378699   MCGUIRE     JANE      ELIZABETH   1228   SPARKLING COVE DR     BUFORD      GA   30518        Aug 1 2020   RI
                       GWINNETT   08222646   MARTINEZ NELSON       LORENZO     718    CASHIERS RD           DACULA      GA   30019        Jan 1 2020   RI
                       GWINNETT   12488583   MARTIN      SHELBY    ELIZABETH   492    ANTLER LN             SUWANEE GA       30024        May 1 2020   FL
                       HALL       11156557   DANNER      CYNTHIA   HURST       6466   SPINDRIFT CT          GAINESVILLEGA    30506        Oct 1 2020   RI
                       HALL       11156569   DANNER      PAUL      KRUGER      6466   SPINDRIFT CT          GAINESVILLEGA    30506        Oct 1 2020   RI
                       HALL       10735177   DAVENPORT BRANDON JAMES           4038   OAK HARBOUR DR        GAINESVILL EGA   30506        Apr 1 2020   NC
                       GWINNETT   06947006   PARRISH     LARA      ANN         5322   LEGENDS DR            BRASELTON GA     30517-4013   Jun 1 2017   AK
                       GWINNETT   02116736   MURPHY      KAY       PRITCHETT   1630   GLENHURST WAY         SNELLVILLE GA    30078        Jul 1 2020   FL
                       GWINNETT   02600870   MURPHY      MICHAEL   VINCENT     1630   GLENHURST WAY         SNELLVILLE GA    30078        Jul 1 2020   FL
                       GWINNETT   10085031   MURPHY      NANDI     ADIA        828    HERITAGE LAKE WAY     GRAYSON GA       30017        Oct 1 2020   MD
                       GWINNETT   08485992   ROBINSON CAMILLE      SHAVERN     2815   ASHLEY CLUB CIR       PEACHTREE GA     30092        Feb 1 2020   OK
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 456 of 559




                                                                                            Page 255
                                                                                    GA NCOA Out of State


                       GWINNETT   04056200   ROBERTS ALFRED                  2910   RIDGE OAK DR          SUWANEE GA       30024        Apr 1 2020   CO
                       GWINNETT   12203659   ODENIYI    ADERONKE OLUYOMI     1122   SABLE XING            SUWANEE GA       30024        Sep 1 2020   MD
                       GWINNETT   12205715   ODENIYI    TEMITOPE A           1122   SABLE XING            SUWANEE GA       30024        Sep 1 2020   MD
                       GWINNETT   02906202   PRESTON    TOMMIE    JAMES      1244   AMANDA JILL CT        LAWRENCE VGA     30045        Nov 1 2018   KY
                       GWINNETT   10047208   WEBB       MARQUITA GUINEVERE 3495     ESTES PARK DR         SNELLVILLE GA    30039        Jul 1 2019   NY
                       GWINNETT   11771941   ONI        FISAYO     OPEOLU    1372   ARLENE VALLEY LN      LAWRENCEVGA      30043        Apr 1 2020   AZ
                       GWINNETT   10426007   SPACE      COURTNEY ELIZABETH 988      SUMMER FOREST DR      SUWANEE GA       30024        Oct 1 2020   VA
                       GWINNETT   08256479   WILLIAMS   JUARIA     NICOLE    799    NATCHEZ VALLEY TRCE   GRAYSON GA       30017        Sep 1 2020   MD
                       GWINNETT   10410522   STONER     TINETTE    LASHAY    3675   MCCLURE WOODS DR      DULUTH      GA   30096        Sep 1 2017   IL
                       GWINNETT   04886220   SELEM      CHRISTOPHEMICHAEL    1590   CREEK POINTE CIR      LAWRENCEVGA      30043        Mar 1 2018   NY
                       GWINNETT   03517857   WILSON     LORNA      ANTOINETTE6641   WELLINGTON SQ         NORCROSS GA      30093-5500   Oct 1 2018   CA
                       GWINNETT   05765368   STEWART JULIE        ANNE       4280   HAMILTON WALK DR      BUFORD      GA   30519        Aug 1 2019   NY
                       GWINNETT   08075378   STONE      ADAM      GREGORY 251       SHERWOOD DR           LAWRENCEVGA      30046        Mar 1 2020   FL
                       GWINNETT   12188093   SHIM       YOUNGYEL GLORIA      965    LAURA JEAN CT         BUFORD      GA   30518        Jun 1 2020   CA
                       GWINNETT   10294193   WILLIAMS   JAMES      EARL      4185   PLANTATION TRACE DR   DULUTH      GA   30096        Jan 1 2020   TX
                       GWINNETT   12223516   VACLAV     DAYNA                847    SAND LN               LAWRENCEVGA      30045        May 1 2020   MI
                       GWINNETT   10479300   USRY       AUDREY     CHRISTINE 981    PIKE FOREST DR        LAWRENCEVGA      30045        Feb 1 2020   MA
                       GWINNETT   00213043   USRY       DONNELL              981    PIKE FOREST DR        LAWRENCEVGA      30045-9795   Feb 1 2020   MA
                       GWINNETT   06645124   WESTROM TRACY         JANELL    4001   STATION WAY           SUWANEE GA       30024-8433   Apr 1 2020   MN
                       GWINNETT   10693131   TELFAIR    LATOYA     RENEE     1695   GRAVES RD APT 1632    NORCROSS GA      30093        Feb 1 2018   NC
                       HALL       08443417   DAVIS      DIANE      KARRI     4634   BAGWELL DR            GAINESVILLEGA    30504        Oct 1 2020   FL
                       HALL       08283816   DAVIS      JAMES      BUBBY     4634   BAGWELL DR            GAINESVILLEGA    30504        Oct 1 2020   FL
                       GWINNETT   03314800   WEICHOLD WILLIAM      L         4790   COPPEDGE TRL          PEACHTREE GA     30096-2970   Oct 1 2020   OH
                       HALL       01184676   GIORDANO RAMONA       DAWN      5469   COOL CREEK CT         LULA        GA   30554        Aug 1 2020   SC
                       GWINNETT   08683162   WELCH      MOLLY      CAITLIN   920    HAVERHILL TRL         LAWRENCEVGA      30044        Dec 1 2019   FL
                       GWINNETT   12515769   WALDON     LA RYEL    ALYSSA    885    HIRAM DAVIS RD        LAWRENCEVGA      30045        Jul 1 2020   FL
                       HART       10952220   SHILLINGSBUANNE      CAROL      554    VICKERY ST EXT        HARTWELL GA      30643        May 1 2019   NC




  Ex. 2 to Petition:
                       HARALSON   07387620   JONATHAN PARKER      ELLWOOD 303       SURREY CT             BREMEN      GA   30110-5419   Feb 1 2020   TN




Braynard Declaration
                       GWINNETT   06325131   WALKER     MARY      LOUISE     5370   OVERBEND TRL          SUWANEE GA       30024-1785   Apr 1 2019   CA
                       HALL       11118688   GRAVES     LINDA     MICHELLE 1033     CLOVERDALE AVE SE     GAINESVILLEGA    30501        Aug 1 2020   FL
                       HALL       12578327   GRAY       CHLOE      MARIA     5134   FLATSTONE DR          GAINESVILLEGA    30504        Sep 1 2020   CO
                       GWINNETT   12526725   WILLIAMS   ANIYA      IMANI     3752   ZOEY LEE DR           SNELLVILLE GA    30039        Mar 1 2017   FL
                       GWINNETT   11876056   WILLIAMS   ANTOINETTE           2151   BURNS VIEW LN         LAWRENCEVGA      30044        Jun 1 2019   TN
                       GWINNETT   10059591   WILDEMORE BERNADETT MARIA MAND364      REYNOLDSTON WAY       SUWANEE GA       30024        Oct 1 2020   PA
                       HARALSON   07792013   MILLER     RICHARD   LARRY      550    GRADY WHITTON RD      BREMEN      GA   30110-3571   Oct 1 2019   AL
                       HENRY      08432261   CHINN      KESHAD    RAYMONTEZ 1167    PEBBLE RIDGE DR       HAMPTON GA       30228        Jun 1 2020   TX
                       HALL       10603288   ARMSTRONGG KENDALL              5949   LEGEND CT             HOSCHTON GA      30548        Oct 1 2020   CA
                       HALL       03653474   NEILL      GINA      SARTAIN    5824   STRATFORD DR          GAINESVILLEGA    30506-3445   Oct 1 2020   NC
                       HARRIS     05831078   GISSENDANNTHERESA    L          291    WRIGHT RD             PINE MOUN T GA   31822        Apr 1 2020   ID
                       HALL       06731518   JACOBSON DIANE        WEISS     3080   CHATTAHOOCHEE TRCE    GAINESVILLEGA    30506        Sep 1 2020   LA
                       HALL       06985280   JACOBSON ROSS         LANG      3080   CHATTAHOOCHEE TRCE    GAINESVILLEGA    30506-2104   Sep 1 2020   LA
                       HALL       00841365   JAMES      LEE        ANN       2834   FLORENCE DR           GAINESVILLEGA    30504-5659   Oct 1 2020   FL
                       HALL       05850762   JOHNSON DEDRIKA       ASHMORE 2854     PLEASANT OAK DR       BUFORD      GA   30519-8081   Mar 1 2020   CA
                       HALL       06030054   TANKARD    ANTWYN     RASHAH    5806   MULBERRY HOLW         FLOWERY BRGA     30542        Apr 1 2020   NM
                       HALL       03750112   JOHNSON RICHIE        LAMAR     2854   PLEASANT OAK DR       BUFORD      GA   30519-8081   Mar 1 2020   CA
                       GWINNETT   07899225   WRIGHT     RACHEL     DENISE    5375   SUGARLOAF APT 5207    LAWRENCEVGA      30043        Jul 1 2020   FL
                       HALL       02834332   WALLER     JANET      S         4492   TALL HICKORY TRL      GAINESVILLEGA    30506        Oct 1 2020   SC
                       HALL       04599241   WALLER     ROBERT     RANDOLPH 4492    TALL HICKORY TRL      GAINESVILLEGA    30506        Oct 1 2020   SC
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 457 of 559




                                                                                          Page 256
                                                                                    GA NCOA Out of State


                       HALL       03199001   WALLS      DONNA     MARIE      7227   RED MAPLE CT         FLOWERY B RGA    30542        Oct 1 2020   FL
                       HARRIS     12223929   ENGLISH    JEAN      EISAMAN    339    DEER RUN DR           ELLERSLIE GA    31807        Oct 1 2020   PA
                       HARRIS     06391631   ENGLISH    RICHARD   DALE       339    DEER RUN DR           ELLERSLIE GA    31807-5247   Oct 1 2020   PA
                       HALL       08612165   JONES      KENNETH   CARL       6613   COVERED BRIDGE WAY HOSCHTON GA        30548-8267   Oct 1 2020   NE
                       HALL       10052654   O'BRIEN    YVONNE    ROSE       7313   LAZY HAMMOCK WAY      FLOWERY BRGA    30542        Mar 1 2020   KY
                       HARRIS     08880969   BRITTON    TAYLER               131    RACCOON RUN           FORTSON GA      31808-7325   Feb 1 2019   WA
                       HARRIS     06841459   BROWN      HANNAH    LEIGH      95     WASHINGTON RD         HAMILTON GA     31811        Aug 1 2020   SC
                       HALL       11802823   LARA       JOSE      E          5919   TERRACE LAKE PT       FLOWERY BRGA    30542        Jan 1 2020   NY
                       HOUSTON    11580627   LAYNE      BROOKLYNN MEREDITH 109      WETHERBY CT           WARNER RO GA    31093        Feb 1 2020   NC
                       HANCOCK    02225425   SMITH      DAVID     MARK       929    SHOALS RD             SPARTA     GA   31087        Jan 1 2020   NJ
                       HANCOCK    05886049   SULLA      JOHANN    THELMA     31     BLACK OAK CT          SPARTA     GA   31087-6505   Sep 1 2020   TN
                       HARRIS     12394615   QUINN      SEAN      THOMAS     47     MAPLE CREEK DR        CATAULA    GA   31804        Mar 1 2020   AL
                       HARRIS     08745377   RADEMACHEDANIELLE    NICOLE     1255   OSSAHATCHIE CREEK R D ELLERSLIE GA    31807-5335   Jun 1 2018   AE
                       HARRIS     10419265   RADEMACHEJOSEPH      EDWARD     1255   OSSAHATCHIE CREEK R D ELLERSLIE GA    31807        Jun 1 2018   AE
                       HARRIS     04527417   RAINES     DARLA     SKIPPER    2547   PIEDMONT LAKE RD      PINE MOUNT GA   31822-3636   Oct 1 2020   FL
                       HARRIS     04527420   RAINES     FRANK     EUGENE     2547   PIEDMONT LAKE RD      PINE MOUNT GA   31822-3636   Oct 1 2020   FL
                       HARRIS     10627636   RAINS      KEVIN     ALEXANDER 262     MADISON WAY           ELLERSLIE GA    31807        May 1 2020   AL
                       HENRY      11257677   BATTLE     CAITLIN   DE'ANN     801    EGGIE CT              MCDONOUG GA     30252        Oct 1 2020   FL
                       HENRY      11000714   BATTLE     DERICK    TRE        801    EGGIE CT              MCDONOUG GA     30252        Oct 1 2020   FL
                       HENRY      12178028   DEWBERRY SHAUNTRICERENEE        593    TROTTERS LN           MCDONOUG GA     30252        Sep 1 2019   NC
                       HENRY      06838123   DIAZ VIERA VERONICA             263    LONG DR               MCDONOUG GA     30253        Dec 1 2018   MD
                       HOUSTON    12719025   DAWSON     THOMAS    TEANCUM 104       PAINTER HILL WAY      WARNER RO GA    31088        Aug 1 2020   NM
                       HARALSON   05161153   REECE      EDWARD    WEBSTER 395       ATLANTIC AVE          WACO       GA   30182        Apr 1 2020   AL
                       HARALSON   04482613   REECE      HEATHER   RENEE      395    ATLANTIC AVE          WACO       GA   30182        Apr 1 2020   AL
                       HOUSTON    06554997   LEWIS      JOYCE     DEEDRE     103    WEST HAVEN DR         KATHLEEN GA     31047        Aug 1 2018   MS
                       HOUSTON    10261303   HUTTES     MORGAN    M          105    ASTIG CT              CENTERVILL GA   31028        Jul 1 2018   NE
                       HOUSTON    07332988   HUTTO      CASSANDRA HELEN      401    ALACHUA ST            BYRON      GA   31008        Aug 1 2019   TX




  Ex. 2 to Petition:
                       HOUSTON    10041315   HUZZY      SAMIRA    L          200    OLYMPIA DR APT F8     WARNER RO GA    31093        Aug 1 2019   TX




Braynard Declaration
                       HOUSTON    11181048   JUMAWAN BROOKS       MCKENZIE K 101    FOREST LAWN          BONAIRE     GA   31005        Mar 1 2019   CA
                       HOUSTON    11181049   JUMAWAN CHELSI       DANENE COU101     FOREST LAWN          BONAIRE     GA   31005        Mar 1 2019   CA
                       HENRY      10813634   AUSTIN     LATOYA    NICOLE     413    HARVICK CIR           STOCKBRID GGA   30281        May 1 2019   SC
                       HENRY      04083873   DELOATCH SULENE      JONES      520    FLAT ROCK RD          STOCKBRIDGGA    30281        Jun 1 2018   SC
                       HENRY      10366425   LEWIS      EBONY     DENISE     2403   COBBLESTONE BLVD      STOCKBRIDGGA    30281        Nov 1 2017   MI
                       HENRY      06409347   JOHNSON CORNELIUS ANTWON        506    COLD WATER LN         MCDONOUG GA     30252        Aug 1 2020   FL
                       HOUSTON    10009590   TROUTMAN LARA        JANE       104    GINKO LN              KATHLEEN GA     31047        Oct 1 2019   KY
                       HOUSTON    04800264   COOPER     KIRA      CELESTE    142    ADDINGTON DR          KATHLEEN GA     31047        Jun 1 2020   NJ
                       HOUSTON    03995036   COREY      STEPHEN   RAYMOND 101       MILLPOND PLANTATION WWARNER RO GA     31088        Jun 1 2020   NY
                       HOUSTON    04265440   COREY      TERESA    NOREEN     101    MILLPOND PLANTATION WWARNER RO GA     31088        Jun 1 2020   NY
                       HOUSTON    05042889   CORNETT    AMANDA    MARIE      209    RALEIGH DR            WARNER RO GA    31088        Aug 1 2019   AE
                       HOUSTON    05984563   CORNETT    GABRIEL   CLINTON    121    BRIARDALE AVE         WARNER RO GA    31093        Aug 1 2018   AE
                       JASPER     00290880   HIATT      JAMES     F          314    MORROW RD             NEWBORN GA      30056-2690   Oct 1 2020   SC
                       JASPER     00290881   HIATT      PAMELA    C          314    MORROW RD             NEWBORN GA      30056-2690   Oct 1 2020   SC
                       HENRY      01762670   NUNEZ      JUDITH    M          257    S CLEVELAND CHURCH R MCDONOUG GA      30253-7220   Aug 1 2020   SC
                       JASPER     04149624   RACHELS    JUNE      TINGLE     522    LONG PINEY RD         MANSFIELD GA    30055-2454   Oct 1 2020   MD
                       JASPER     05886586   RACHELS    RODNEY    PAUL       522    LONG PINEY RD         MANSFIELD GA    30055-2454   Oct 1 2020   MD
                       HOUSTON    07681391   MCAREL     SCOTT     DAVID-EUGE 104    RED BIRD CIR         BONAIRE     GA   31005        Aug 1 2019   NC
                       HENRY      07129809   ROMMELMANMARC        WILLIAM    6011   JONATHAN LN          MCDONOUG GA      30252-3695   Jun 1 2020   NC
                       HENRY      02715873   ROMMELMANMELISSA     DAVID      6011   JONATHAN LN          MCDONOUG GA      30252-3695   Jun 1 2020   NC
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 458 of 559




                                                                                          Page 257
                                                                                      GA NCOA Out of State


                       JACKSON      10387215   SOMERVILLEMICHELLE E            36     DURHAM DR            HOSCHTON GA      30548        Oct 1 2020   NC
                       JACKSON      10387216   SOMERVILLESHON        MICHEAL   36     DURHAM DR            HOSCHTON GA      30548        Oct 1 2020   NC
                       HOUSTON      05905504   QUIGGLE    KYNDAL     WELDON    207    FALKIRK DR           WARNER RO GA     31088        Jun 1 2019   VA
                       HOUSTON      05211937   QUIGGLE    ROBERT     BRUCE     207    FALKIRK DR           WARNER RO GA     31088        Jun 1 2019   VA
                       JACKSON      10570612   SCHNEIDER SARA                  779    CRIMSON KING CT      HOSCHTON GA      30548        Aug 1 2020   AL
                       JACKSON      10289337   SCHNEIDER ZACHARY     GALLIC    779    CRIMSON KING CT      HOSCHTON GA      30548        Aug 1 2020   AL
                       JACKSON      12759537   LEE        CODIE      MCKENNA 536      MELVIN DR            JEFFERSON GA     30549        Oct 1 2020   FL
                       JACKSON      11568346   LEE        TAYLOR     PAIGE     536    MELVIN DR            JEFFERSON GA     30549        Oct 1 2020   FL
                       JEFF DAVIS   04643402   RICKETSON THOMAS      KEITH     5      LUTHER KIGHT RD      BROXTON GA       31519        May 1 2017   SC
                       LOWNDES      10111834   MARKHAM MICHAEL       GENE      3104   MORGANS WAY          VALDOSTA GA      31605        Sep 1 2018   NC
                       LAURENS      01008277   HILL       DONNA      B         770    GORDON EDWARDS RD DUBLIN         GA   31021        Apr 1 2020   SC
                       MADISON      12205354   ARMSTRONGSYDNEY       LOUISE    1111   OLD KINCAID RD       COLBERT     GA   30628        Jun 1 2019   SC
                       LAURENS      05622536   HARPER     ANNETTE    HEWETT    693    VERNON WOODARD RD EAST DUBLINGA       31027        Feb 1 2020   AL
                       JACKSON      12313411   HUTCH      MARLENA    ELIZABETH 237    RIDGE WAY            BRASELTON GA     30517        Jul 1 2019   FL
                       LUMPKIN      00396238   GOIKE      DAWN       ELAINE    160    BUMPY TRL            DAWSONVILLGA     30534-8102   Oct 1 2020   AL
                       LUMPKIN      00396205   GOIKE      MICHAEL    LAWRENCE 160     BUMPY TRL            DAWSONVILLGA     30534        Oct 1 2020   AL
                       LUMPKIN      12638399   GOIKE      ZACHARY    CHANCE    160    BUMPY TRL            DAWSONVILLGA     30534        Oct 1 2020   AL
                       LAURENS      01009913   LOWERY     CANZADIA J           1690   JOSEY RD             RENTZ       GA   31075        Nov 1 2019   TX
                       HOUSTON      10825022   STONE      ANNA       MARIE     120    FAIRWAY OAKS DR      PERRY       GA   31069        Oct 1 2020   DE
                       JACKSON      06504127   BENNETT    JOHN       GARRETT   1371   WHITE HILL SCHOOL RD COMMERCE GA      30529        Apr 1 2018   TX
                       LUMPKIN      11552860   WADDINGTO DAVID       EDWARD    20     HAWKINS S T APT K    DAHLONEGA GA     30533        May 1 2019   KY
                       LIBERTY      04968373   WHITAKER APRIL        L         109    FLAT SHOAL LN        HINESVILLE GA    31313-3995   Oct 1 2020   NY
                       LIBERTY      07220515   WHITEWILLIAKAYE       ANTOINETTE2505   NORDEOFF CT          HINESVILLE GA    31313        Mar 1 2017   AL
                       LUMPKIN      03842292   OHL        SUSANNE    ELAINE    115    BELLA LN             DAHLONEGA GA     30533-5779   Nov 1 2019   IL
                       LUMPKIN      10267336   NGUYEN     NGHIA      TRONG     101    ASH AVE              DAHLONEGA GA     30533        Aug 1 2019   KY
                       LUMPKIN      10309366   NICONOVICHDANIEL      OWEN      93     HAMPTON FOREST PL    DAHLONEG A GA    30533        Sep 1 2020   FL
                       LUMPKIN      08609020   PEPPER     KAITLIN    ERIN      29     S DERRICK SAPT 4     DAHLONEGA GA     30533        Jul 1 2020   MA




  Ex. 2 to Petition:
                       LINCOLN      07138223   BROWN      TRACY      LYNN      4645   CHAMBERLAIN FERRY RD LINCOLNTONGA     30817        Mar 1 2017   SC




Braynard Declaration
                       LINCOLN      11477949   COLLINS    DREW       ELLIOTT   2897   CROOK RD             LINCOLNTONGA     30817        Apr 1 2019   FL
                       LUMPKIN      10430216   MONROE     REBECCA    ANNE      75     HIGH RIDGE LN        DAHLONEGA GA     30533        Aug 1 2018   VA
                       LUMPKIN      10430217   MONROE     SETH       ALEXANDER 75     HIGH RIDGE LN        DAHLONEGA GA     30533        Aug 1 2018   VA
                       JACKSON      10798675   TOOZE      JUANITA    JEAN      36     DURHAM DR            HOSCHTON GA      30548        Oct 1 2020   NC
                       LUMPKIN      05810543   DEVORE     CLIFFORD MARLYS      290    GREENWOOD PARK WAY DAWSONVILLGA       30534        Jun 1 2020   KY
                       LUMPKIN      05810657   DEVORE     MELISSA    L         290    GREENWOOD PARK WAY DAWSONVILLGA       30534        Jun 1 2020   KY
                       LUMPKIN      10314644   DEVORE     ZACHARY    DANIEL    290    GREENWOOD PARK WAY DAWSONVILLGA       30534        Jun 1 2020   KY
                       LEE          00020293   WEISENMILL DAVID      M         213    HICKORY GROVE RD     LEESBURG GA      31763-5312   Oct 1 2020   SC
                       LEE          00020291   WEISENMILL MARGARET A           213    HICKORY GROVE RD     LEESBURG GA      31763-5312   Oct 1 2020   SC
                       LOWNDES      10967105   FUREY      JACQUELINE MARIE     4678   OXBOTTOM DR          VALDOSTA GA      31605        Sep 1 2019   NY
                       LOWNDES      06866661   GALLAGHER BRENNAN MORGAN        3431   FARMERS WAY          VALDOSTA GA      31605        Jul 1 2020   AZ
                       MCDUFFIE     10970290   BETTENCOU LOIS                  3686   WHITE OAK RD         THOMSON GA       30824        Oct 1 2020   FL
                       LAMAR        04529933   WRIGHT     MENZA      NERTRICE 804     BROOK RD             BARNESVIL L GA   30204        Jun 1 2020   HI
                       MCDUFFIE     00215425   GREENE     BARNEY     LOU       309    MARGARETS RD         THOMSON GA       30824-3612   Jul 1 2020   PA
                       LANIER       12164709   MITCHELL COURTNEY TAYLOR        221    POPLAR SPRINGS RD    NASHVILLE GA     31639        Aug 1 2020   IN
                       MURRAY       02235852   BELL       GLENDA     S         2418   SMYRNA RAMHURST RD CHATSWORTGA        30705-7033   Oct 1 2020   TN
                       LOWNDES      10170101   TERRY      RACHEL     DEEANN    1516   IOLA DR              VALDOSTA GA      31601        Oct 1 2019   FL
                       LOWNDES      02812951   SWENSON LINDA         GAIL      4473   MAHAN DR             HAHIRA      GA   31632-2634   Oct 1 2020   FL
                       LOWNDES      01205166   SWORDS     NEDA       J         4541   CAT CREEK RD         VALDOSTA GA      31605        Oct 1 2020   TX
                       LOWNDES      01205167   SWORDS     WILLIAM    F         4541   CAT CREEK RD         VALDOSTA GA      31605        Oct 1 2020   TX
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 459 of 559




                                                                                            Page 258
                                                                                 GA NCOA Out of State


                       LOWNDES 10256003     TABRIZI   HANNAH              603    BAYTREE R DAPT 91     VALDOSTA GA     31602        Aug 1 2019   TN
                       LANIER    10060491   LEDDON    CHANCE    GENERAL   47     ELEANOR PL            RAY CITY   GA   31645        Mar 1 2020   FL
                       MONROE    08074388   GREENE    SYDNEY    RENEE'    8301   WHITTLE RD            MACON      GA   31220        Sep 1 2020   FL
                       LONG      11562976   NIXON     DAVON     JOSIAH    845    MUSTANG LANE NE       LUDOWICI GA     31316        Jul 1 2019   MO
                       LONG      06925223   OLIVER    MIKELL    ALIJAUL   97     W KENNY DR NE         HINESVILLE GA   31313        Jul 1 2019   OK
                       LEE       10286538   KURZEJA   MICHAEL   JOHN      163    QUAIL PINES DR        LEESBURG GA     31763        Aug 1 2020   FL
                       LEE       10286541   KURZEJA   SARAH     MARIE     163    QUAIL PINES DR        LEESBURG GA     31763        Aug 1 2020   FL
                       LONG      07131446   MONTGOMERBRITNEY    PATRICE   41     CLAY ST NE            LUDOWICI GA     31316        Mar 1 2019   OK
                       MUSCOGEE 08246081    ENGLISH   KAROLYN   DANIELLE  3030   GRENADA DR            COLUMBUS GA     31903        May 1 2019   NJ
                       MUSCOGEE 12205002    ERICKSON JENNA      JO        7493   OBRIEN LOOP           FORT BENNI GA   31905        Jul 1 2019   KS
                       MUSCOGEE 12746174    ESPOSITO CATHERINE ELAINE     4      OLIVER CT             COLUMBUS GA     31904        Dec 1 2018   AE
                       MUSCOGEE 01832360    ESPOSITO THOMAS     FRANCIS   4      OLIVER CT             COLUMBUS GA     31904        Dec 1 2018   AE
                       MUSCOGEE 03669171    ESSIX     NAKEITHA ELIZABETH 4599    BOSTON IVY DR         FORTSON GA      31808        Jun 1 2020   CO
                       LEE       10851617   LEGRONE KIMBERLY DAWN         135    LAURELBROOK DR        LEESBURG GA     31763        Jun 1 2020   TN
                       LONG      08493987   GOODE     SHERYL              133    LIBERTY ST SE         LUDOWICI GA     31316        Oct 1 2018   FL
                       LEE       04937910   KLEIN     APRIL     NICOLE    191    ASPEN DR              ALBANY     GA   31707        Aug 1 2020   AE
                       LEE       03915078   KLEIN     PAUL      NATHANIEL 191    ASPEN DR              ALBANY     GA   31707        Aug 1 2020   AE
                       LOWNDES 08773589     SHAW      ANNA      RUTH      1208   KIMBERLY DR           VALDOSTA GA     31602        Sep 1 2019   NC
                       LOWNDES 12031969     SHEPPARD TUREA      LATONIA   2021   FALLINGLEAF LN        VALDOSTA GA     31602        Oct 1 2017   FL
                       LAURENS   00161575   SLATER    MARGRET PATTILLO    659    HATCHEE RIDGE RD      DUBLIN     GA   31021        Nov 1 2019   NC
                       MACON     11655853   ENGLISH   JUNE                776    OSCAR ENGLISH RD      ANDERSONVGA     31711        Aug 1 2020   NY
                       LONG      11009978   LOYD      RHONDA    RENEE     9      LAUREL WAY NE         LUDOWICI GA     31316        Aug 1 2018   HI
                       LONG      07881666   MAJOR     ROBERT              387    WINCHESTER WAY SE     ALLENHURSTGA    31301        Aug 1 2017   MD
                       LONG      11348782   MARRERO ALEXANDRA             188    WILKINSON DR NE       LUDOWICI GA     31316        Jan 1 2019   AE
                       LOWNDES 05873997     BROWN     MARTAIN             3096   TYNDALL DR APT B      VALDOSTA GA     31602        Dec 1 2019   AE
                       MUSCOGEE 08634902    DUNCAN    CLARISSA KA PRIS    419    FARR RD     APT 201   COLUMBUS GA     31907        Feb 1 2020   AL
                       MERIWETHE 05530483   WALLACE   CHRISTINA RASMA     3891   RIVER RD              MANCHEST E GA   31816        Jul 1 2019   NY




  Ex. 2 to Petition:
                       MERIWETHE 11868653   WALLACE   MORGAN    STUART    3891   RIVER RD              MANCHESTE GA    31816        Jul 1 2019   NY




Braynard Declaration
                       LONG      11339563   ANGLIN    BEVERLY   DAWN      302    TAYLOR CREEK DR NE    LUDOWICI GA     31316        Jan 1 2020   AE
                       LONG      11579897   ANGLIN    LEW       BRYAN     302    TAYLOR CREEK DR NE    LUDOWICI GA     31316        Jan 1 2020   AE
                       LONG      11630785   BAYNE     GINA      MARIE     185    OWENS ST              LUDOWICI GA     31316        Oct 1 2020   FL
                       LONG      11562748   BAYNE     JOHN      STEPHEN   185    OWENS ST              LUDOWICI GA     31316        Oct 1 2020   FL
                       MUSCOGEE 08129142    DAVIS     HARRIET   SHARON    636    UPLAND CT             COLUMBUS GA     31907        Nov 1 2018   TX
                       MUSCOGEE 05321081    DAVIS     KAYLA     MONIQUE E 821    ENGLEWOOD DR          COLUMBUS GA     31907-5005   Apr 1 2020   AL
                       MUSCOGEE 01784096    DAVIS     LELAND    A         6817   CREEKVIEW CT          COLUMBUS GA     31904        Dec 1 2018   TN
                       LEE       06960269   CRAINE    AMBERLEY BOGGS      265    MORGAN FARM DR        LEESBURG GA     31763        Oct 1 2018   SC
                       LONG      08522023   BIRGE     KARA      MICHELLE 192     CONNER DR NE          LUDOWICI GA     31316        Feb 1 2018   TX
                       LONG      12731093   BRENSON LATRICE     DUDLEY    147    BRANDY WINE CT        LUDOWICI GA     31316        Aug 1 2020   VA
                       LONG      12750322   BRENSON MICHAEL     L         147    BRANDY WINE CT        LUDOWICI GA     31316        Aug 1 2020   VA
                       LONG      06197361   BRYANT    SYLVIA    NORRINE   417    WILDERNEST RD NE      LUDOWICI GA     31316        Sep 1 2020   FL
                       LINCOLN   08700950   WHITE     LINDA     JUNE      1051   MACDONALD ST          TIGNALL    GA   30668-4520   Sep 1 2020   FL
                       LINCOLN   01699482   WILLIAMS  CHARLIE   F         1148   WILLIAMS CIR          LINCOLNTONGA    30817        Jan 1 2019   AL
                       MITCHELL 08099911    COOPER    DEBORAH ANN         2685   MOUNT ZION RD         CAMILLA    GA   31730        Oct 1 2020   VA
                       MUSCOGEE 12128759    KRIST     LINDSEY   MICHELLE 7629    CRAIG DR              FORT BENNI GA   31905        Oct 1 2019   CO
                       MUSCOGEE 11118348    GRAHAM    SHAUN     ALLEXANDER3603   VIVIAN LN             COLUMBUS GA     31906        Mar 1 2019   NC
                       MUSCOGEE 05109311    CASON     DERRICK   SIRROND   3004   N LUMPKIN RD          COLUMBUS GA     31903        Aug 1 2017   AL
                       MURRAY    10855262   GAMBOA    VIVIAN              205    DAISY LN              CHATSWOR TGA    30705        Oct 1 2019   TX
                       MUSCOGEE 01249109    BRASINGTONELIZABETH FRANCES   8082   VETERANS PUNIT 3102   COLUMBUS GA     31909        Aug 1 2017   MD
                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 460 of 559




                                                                                       Page 259
                                                                                  GA NCOA Out of State


                       MUSCOGEE   08903684   BRATHWAITETRANISHA REID       2854   HARGETT DR            COLUMBUS GA     31909        Aug 1 2020   AL
                       MUSCOGEE   08320818   BRAVO     AMBER     DIANE     9995   PRAIRIE VALLEY DR     MIDLAND    GA   31820        Jul 1 2020   AE
                       MUSCOGEE   01782125   BREWBAKERRINDA      F         6615   LORNA DR              COLUMBUS GA     31909        Sep 1 2020   VA
                       MUSCOGEE   01842910   HILL      VICKY     LYNN      1416   CHALBENA AVE          COLUMBUS GA     31907-4131   Nov 1 2019   AL
                       MUSCOGEE   04271070   SAYAMA    ALBERT    T         7777   LEANING PINE CT       MIDLAND    GA   31820        Sep 1 2020   TX
                       MUSCOGEE   04727736   SAYAMA    LINDA     MARIE     7777   LEANING PINE CT       MIDLAND    GA   31820        Sep 1 2020   TX
                       MURRAY     06415724   FLANIGAN TYLER      CASEY     201    PEMOTOMA WAY          CHATSWOR TGA    30705        Aug 1 2019   MD
                       MURRAY     10543441   FLETCHER FELICIA    ANN       228    BRACKETT RUNIT A      CHATSWORTGA     30705        Jun 1 2020   VA
                       MURRAY     08742169   FLOWERS KELSEY      MIKAYLA   560    ROBINSON RD           CHATSWORTGA     30705        Jul 1 2017   MA
                       MUSCOGEE   06210962   HILL      AFTAN     LEI       6500   WHITTLESEYAPT # 808   COLUMBUS GA     31909        Mar 1 2020   AL
                       MUSCOGEE   11898921   MCKEEGAN KATHRYN    NICOLE    7647   KESSLER DR            FORT BENNI GA   31905        Nov 1 2018   AE
                       MUSCOGEE   11006833   MCKEEGAN MATTHEW TIMOTHY      7647   KESSLER DR            FORT BENNI GA   31905        Nov 1 2018   AE
                       MUSCOGEE   05567338   MCKENZIE TIFFANY    ROCHELLE 2525    NORRIS RD APT 52      COLUMBUS GA     31907        Sep 1 2019   AL
                       MUSCOGEE   08225590   MCLAUGHLINDEANNA    M         1509   22ND ST    APT G      COLUMBUS GA     31901        Oct 1 2019   AL
                       MUSCOGEE   08116902   GREEN     ABIGAIL   CHRISTINE 2846   CHRISTINE RD          COLUMBUS GA     31907        Sep 1 2020   IN
                       MUSCOGEE   10943829   GREEN     CAMERON             4347   BYRON ST              COLUMBUS GA     31907        Jan 1 2020   IN
                       OCONEE     04483137   HOFFMAN MICHAEL     C         1590   JULIAN DR             WATKINSVIL GA   30677-5951   Sep 1 2020   FL
                       NEWTON     02192392   PETERSON LYNDA      S         40     JILL LN               COVINGTON GA    30016-4977   Nov 1 2019   TX
                       NEWTON     10833334   PHILLIP   DALE      GARVIN    135    SPRING VALLEY WAY     COVINGTON GA    30016        Oct 1 2017   NY
                       NEWTON     05206380   PHILLIPS  DIXY      ANN       882    HODGES CIR            MANSFIELD GA    30055        May 1 2019   CO
                       OCONEE     12159641   HARDING   CHRISTOPHEGEORGE    1040   SUMMER CT             WATKINSVIL GA   30677        Sep 1 2020   TN
                       OCONEE     03959835   HARDING   RICHARD   TODD      1040   SUMMER CT             WATKINSVIL GA   30677        Sep 1 2020   TN
                       OCONEE     03949753   HARDING   STEPHANIE DICKENS   1040   SUMMER CT             WATKINSVIL GA   30677        Sep 1 2020   TN
                       NEWTON     06563476   BUCKNER CASHUNDA RENAE        190    HOGLEN DR             COVINGTON GA    30016        May 1 2020   FL
                       NEWTON     06884830   BURNS     LEROY     WALTER    235    S GREENFIELD CIR      COVINGTON GA    30016-3382   Mar 1 2020   NC
                       MUSCOGEE   01824985   RUSSELL   BRIAN     KEITH     1701   WILLIAMS CTUNIT 803   COLUMBUS GA     31904        Jun 1 2020   AL
                       MUSCOGEE   10200670   RUSSELL   SARAH     ELIZABETH 1701   WILLIAMS CTAPT 803    COLUMBUS GA     31904        Jun 1 2020   AL




  Ex. 2 to Petition:
                       MUSCOGEE   05967321   GARCIA    MEGAN     ELIZABETH 7306   SAN VISTA DR          COLUMBUS GA     31909        Mar 1 2019   MD




Braynard Declaration
                       OCONEE     07474937   HALL      PENELOPE ROGERS     7481   MACON HWY             WATKINSVIL GA   30677        Jun 1 2017   FL
                       MUSCOGEE   06281595   WEBSTER TASHINA     MARIE     7667   FOX TAIL TRL          FORT BENNI GA   31905        Jul 1 2020   KS
                       MUSCOGEE   08748040   WEIHN     ASHLEY    MARIE     2223   18TH AVE              COLUMBUS GA     31901        Dec 1 2019   NY
                       MUSCOGEE   01823590   SCOTT     NEDRA     ROMONA    2910   PECAN ST              COLUMBUS GA     31906        Aug 1 2019   AL
                       OCONEE     08223259   GRISEL    BENJAMIN LANG       1151   OAKWOOD DR            BOGART     GA   30622-1580   Aug 1 2020   NE
                       MUSCOGEE   12179881   ROBINSON TAYLOUR    ADONIS    4511   TRACY ST              COLUMBUS GA     31903        Jul 1 2020   LA
                       MUSCOGEE   12702347   ROBINSON TORRI                8500   FRANCISCANAPT # 932   COLUMBUS GA     31909        Feb 1 2018   HI
                       MUSCOGEE   08832608   ROBINSON-YLATOYA    SHAMAINE 4517    CONNER RD             COLUMBUS GA     31903        Jun 1 2019   FL
                       OCONEE     12162332   ROBINSON NICHOLAS ALEXANDER 1071     RIDGEVIEW LN          BISHOP     GA   30621        Jul 1 2019   FL
                       MUSCOGEE   07562122   WHITLOCK CHRISTOPHEMICHAEL    6124   CAPE COD DR           COLUMBUS GA     31904-2912   Aug 1 2019   VA
                       MUSCOGEE   04643128   WHITTLESEYJEREMY    BRYANT    3700   BRIDGEWAT APT P4      COLUMBUS GA     31909        Feb 1 2020   TX
                       MUSCOGEE   06751624   WHITTLESEYSHANET'   GOODWIN 6432     WOODBRIAR LN          MIDLAND    GA   31820        Mar 1 2019   TX
                       NEWTON     06989889   HANES     GILLIAN   MORGAN    5116   KING ST SE            COVINGTON GA    30014        Aug 1 2018   CA
                       OCONEE     04757933   ROTH      DIANE     L         2668   THISEL DOWN DR        STATHAM    GA   30666        Oct 1 2020   IN
                       OCONEE     04795056   ROTH      RANDALL   E         2668   THISEL DOWN DR        STATHAM    GA   30666        Oct 1 2020   IN
                       OCONEE     12053707   RUSSELL   TASHA     LINN      164    N BURSON A UNIT 2     BOGART     GA   30622        Apr 1 2020   AL
                       NEWTON     11397047   TYSON     CHARLETTA LOUISE    80     TANGLEWOOD DR         COVINGTON GA    30016        Jan 1 2018   NY
                       NEWTON     05912826   VACHON    JENNIFER MICHELLE M 3148   MONTICELLO ST SW      COVINGTON GA    30014        Oct 1 2020   NC
                       NEWTON     01993913   HOSLEY    ANTHONY TROYCE      25     SUNDROP CT            COVINGTON GA    30016        Jun 1 2017   TX
                       MUSCOGEE   12370011   WALLER    JESSICA   NALLINE   1701   WILLIAMS CTAPT 1614   COLUMBUS GA     31904        Aug 1 2020   TX
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 461 of 559




                                                                                        Page 260
                                                                                    GA NCOA Out of State


                       MUSCOGEE   05674689   WALTON    COREY     JAVON      6600    KITTEN LAK EAPT 1136   MIDLAND    GA   31820        Mar 1 2019   TX
                       MUSCOGEE   03496993   WHITE     KEITH     BERENZO    704     RAGLAND CT             COLUMBUS GA     31906-3536   Jul 1 2019   AL
                       NEWTON     06672122   STOKER    LINDA     GRACE      3215    STONE LEA DR           OXFORD     GA   30054-4650   Sep 1 2020   MI
                       OCONEE     06666714   PRITCHARD JOHN      MORRIS     1618    MEADOW SPRINGS DR      WATKINSVIL GA   30677        Aug 1 2017   VA
                       OCONEE     12371664   PUCKETT   DONNIE    LAMAR      2356    ATLANTA HWY            STATHAM    GA   30666        Sep 1 2019   SC
                       OCONEE     11317636   QUIGLEY   THOMAS    DANIEL     1441    ASHLAND DR             STATHAM    GA   30666        Aug 1 2019   IL
                       NEWTON     03326978   LYONS     CARMEN    EMMA       2135    REYNOLDS SUNIT 316     COVINGTON GA    30014-6629   Aug 1 2020   IN
                       NEWTON     11955563   ALEXANDER LLOYD     ALLISTER   220     GREENWOOD CIR          OXFORD     GA   30054        Aug 1 2020   NC
                       NEWTON     12018823   MCCOY     DONICA    LYNN-SIOUX 115     BEAVERDAM CT           COVINGTON GA    30016        Aug 1 2020   FL
                       MUSCOGEE   12586569   PINSON    KRISTOPHERDAVID      7717    N STADIUM DR           COLUMBUS GA     31909        Apr 1 2020   FL
                       MUSCOGEE   12710497   PITTS     ANDREA               6823    BEAVER TRL             MIDLAND    GA   31820        Sep 1 2020   TX
                       NEWTON     11043182   ADDISON   TASHIRA   APRIL      250     HEATON DR              COVINGTON GA    30016        Sep 1 2020   TX
                       OCONEE     10982124   EISON     ANNA      SOPHIA     2100    VALLEY SHOALS LN       BISHOP     GA   30621        Aug 1 2019   NC
                       PAULDING   11814963   FARMER    FAITH     ELIZABETH 202      WILBANKS CIR           DALLAS     GA   30132        Apr 1 2020   AL
                       NEWTON     06472889   MULLINS   MODESTY CHANTRE      60      BERKSHIRE DR           COVINGTON GA    30016        Nov 1 2017   HI
                       NEWTON     03659392   MURPHY    DEBRA     IVEY       50      RAINEY RIDGE DR        OXFORD     GA   30054-2640   Mar 1 2020   NC
                       NEWTON     03763655   MURPHY    MARY      PATRICIA   50      AIKEN WAY              COVINGTON GA    30016        May 1 2020   MI
                       NEWTON     06329650   MURPHY    MELVIN    RAY        50      AIKEN WAY              COVINGTON GA    30016        May 1 2020   MI
                       NEWTON     03659400   MURPHY    MICHAEL   WAYNE      50      RAINEY RIDGE DR        OXFORD     GA   30054-2640   Mar 1 2020   NC
                       NEWTON     06862362   BENJAMIN MARK                  10211   ALLEN DR SW            COVINGTON GA    30014        Aug 1 2020   NC
                       OCONEE     08319100   CISSE     MAHAMANE             1440    HEBRON CHURCH RD       STATHAM    GA   30666-3319   Jan 1 2018   OK
                       OCONEE     10647261   CARAVATI LILLIE     CHRISTINE 1131     SETTLERS RDG RD        ATHENS     GA   30606        Jun 1 2020   SC
                       PAULDING   03118733   SPAIN     BONNIE    S          310     OAKBRIDGE DR           DOUGLASVILGA    30134        Jul 1 2020   FL
                       PAULDING   11559276   TERRY     DONALD    SCOTT      128     MEADOW BRANCH LN       DALLAS     GA   30157        Jul 1 2019   TX
                       PIKE       07004823   MANNOR    RACHEL    SHANNON 282        HARDEN RD              ZEBULON    GA   30295        Jul 1 2020   MI
                       PIKE       07004829   MANNOR    THOMAS    NEIL       282     HARDEN RD              ZEBULON    GA   30295        Jul 1 2020   MI
                       PAULDING   05692787   LLOYD     ALLEN     ROBERT     182     VALOR RIDGE DR         DALLAS     GA   30132-2283   May 1 2019   FL




  Ex. 2 to Petition:
                       PAULDING   00874278   GRAZIOTTI CYNTHIA   FAYE       202     GOLD CREEK TRL         HIRAM      GA   30141-4201   Aug 1 2020   AL




Braynard Declaration
                       PEACH      11399532   LASSETTER SEAN      PATRICK    238     RED OAK RD             BYRON      GA   31008        Jan 1 2020   TN
                       PAULDING   12253051   NIVISON   ERIN      HAMILTON 80        JESSEL LN              DOUGLASVILGA    30134        Apr 1 2020   VA
                       PAULDING   12253052   NIVISON   NICOLAS   NATHANIEL 80       JESSEL LN              DOUGLASVILGA    30134        Apr 1 2020   VA
                       RABUN      08946049   KELLEY    STEPHEN   ALLEN      359     EASTMAN MTN RD         TIGER      GA   30576        Aug 1 2020   FL
                       PICKENS    10523246   RAPP      TYLER     MARTIN     125     GREEN ACRES RD         RANGER     GA   30734        Mar 1 2020   AP
                       PICKENS    08528824   WATERMAN JAMIE      NICOLE     2       TAMARACK DUNIT 20765   JASPER     GA   30143-9339   Jul 1 2017   AL
                       PICKENS    01024839   GILBERT   GERALD    KEITH      53      WHITE OAK DR           JASPER     GA   30143-2018   Jun 1 2020   NC
                       PICKENS    01029061   BROOKS    LIDA      STARR      122     DUFFER DR UNIT 20600   JASPER     GA   30143-7511   Nov 1 2019   NC
                       PIERCE     11173000   TERRONES TANYA      LARAE      921     JANE ST                BLACKSHEA GA    31516        Mar 1 2020   WA
                       RABUN      11625670   WILLIAMS  BRITTAIN  LOUISE     567     LONG LAUREL RIDGE DR   LAKEMONT GA     30552        Nov 1 2019   AL
                       RICHMOND   12385125   ABDELJABERASHRAF               526     RICHMOND HAPT # E 5    AUGUSTA    GA   30906        May 1 2020   SC
                       RICHMOND   08664940   COLVIN    DAVID     WALTER     1925    JANELLE RD             AUGUSTA    GA   30909-9512   Oct 1 2019   SC
                       RICHMOND   10717535   BEAVER    CONSTANCE JANE       117     CYPRESS CI APT B       FORT GORDOGA    30905        Mar 1 2018   TX
                       RICHMOND   00547430   BEAVER    WILLIAM   STEPHEN    117     CYPRESS CI APT B       FORT GORDOGA    30905        Mar 1 2018   TX
                       RICHMOND   08580648   BEASLEY   ALEXIS    XAVIA      1917    DREW LN                HEPHZIBAH GA    30815-6970   Aug 1 2018   SC
                       RICHMOND   06925617   BEASLEY   ANDREA    GREENWOO 4410      WIRT CT                AUGUSTA    GA   30909        Jul 1 2020   AE
                       RICHMOND   07492630   BEASLEY   SHAWNTA DENISE       910     INMAN DR               GROVETOWNGA     30813        Jan 1 2019   NC
                       RICHMOND   06653664   CABRERA   ERIKA     LYNN       1533    WOOTEN RD              AUGUSTA    GA   30904        Mar 1 2020   NC
                       RABUN      11300383   DYSON     KATE      MCANDREW 439       JOE DAVIS RD           TIGER      GA   30576        Sep 1 2020   SC
                       RICHMOND   04438091   LUMPKIN   BERTHA    LOIS       3774    PINNACLE PLACE DR      HEPHZIBAH GA    30815-6189   Dec 1 2019   NV
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 462 of 559




                                                                                          Page 261
                                                                                      GA NCOA Out of State


                       RICHMOND   04438102   LUMPKIN     RICKEY      A         3774   PINNACLE PLACE DR    HEPHZIBAH GA    30815-6189   Dec 1 2019   NV
                       RICHMOND   12250264   LUTTRELL    DELORIS     PAULINE   2601   IVEY RD              AUGUSTA    GA   30906        Oct 1 2020   TX
                       RICHMOND   04836286   JOHNSON     KEENILA     LATASHA   2666   ALEXANDER PL         AUGUSTA    GA   30909-2228   Sep 1 2020   NM
                       RICHMOND   01492148   SANDERS     ANNE                  2704   BOLLING RD           AUGUSTA    GA   30909        Sep 1 2019   TX
                       RICHMOND   01457914   JONES       ELLA        SPRINGS   2370   COURTNEY CIR         AUGUSTA    GA   30906-2604   Aug 1 2019   SC
                       RICHMOND   11450028   SEARCY      KWAME       OMARI     4903   MOSSYCUP CT          HEPHZIBAH GA    30815        Aug 1 2019   FL
                       RICHMOND   07498650   SETTLE      BRITNEY     PUGH      3828   WOODLAKE DR          HEPHZIBAH GA    30815        Aug 1 2020   NC
                       RICHMOND   10467504   SCROGGS     RACHEL      PIERCE    437    SCOTTS WAY           AUGUSTA    GA   30909        Oct 1 2018   SC
                       RICHMOND   06895846   HAWES       BRITNEY     NICOLE    2109   PINE ST    APT B     AUGUSTA    GA   30905        May 1 2019   AP
                       RICHMOND   05954688   HAWES       XAVIER      M         2109   PINE ST    APT B     AUGUSTA    GA   30905        May 1 2019   AP
                       RICHMOND   01499371   HAWKINS     RHONDA      L         507    BERTRAM CT           AUGUSTA    GA   30909        May 1 2020   SC
                       RICHMOND   06270088   HAWKINS     ROBERT      GLENN     519    WRIGHTS AVE          AUGUSTA    GA   30904-3757   Jun 1 2020   SC
                       RICHMOND   11863936   HAYES       LINDA       GAINS     1928   HOPIE RD             AUGUSTA    GA   30904        Dec 1 2019   SC
                       RICHMOND   07739848   FIELDS      ELIZABETH   K         3713   KINGSGATE DR         HEPHZIBAH GA    30815        Sep 1 2020   CO
                       RICHMOND   05351062   FIELDS      KRISTA      NICOLE    212    SIMMONS PL           AUGUSTA    GA   30907        Mar 1 2020   SC
                       RICHMOND   04591706   FIELDS      THOMAS      DAVID     212    SIMMONS PL           AUGUSTA    GA   30907        Mar 1 2020   SC
                       RICHMOND   11890842   FISCHLER    STEPHANIE   JOAN      709    COURTVIEW DR         AUGUSTA    GA   30909        Jul 1 2020   FL
                       RICHMOND   10495425   SHAFER      ZACHARY               2925   POINTEWEST DR        AUGUSTA    GA   30909        Oct 1 2020   MI
                       RICHMOND   08274679   PEEPLES     JARMAL      DEVON     2515   CENTER WE SAPT 9A    AUGUSTA    GA   30909        Sep 1 2019   SC
                       RICHMOND   07189007   STOCUM      CYNTHIA     DENISE    119    BARTS DR             AUGUSTA    GA   30909        Nov 1 2019   SC
                       RICHMOND   11711751   LAWSON      CONNIE      MARION    7009   SUMMERTON DR         AUGUSTA    GA   30909        Sep 1 2020   VA
                       RICHMOND   11544560   LAWSON      JOSEPH      WILLIAM   7009   SUMMERTON DR         AUGUSTA    GA   30909        Sep 1 2020   VA
                       RICHMOND   05925019   SIMMONS     CICELY      M         2561   WINTERVILLE DR       AUGUSTA    GA   30909-0614   Sep 1 2020   WA
                       RICHMOND   06222391   MADDUX      LAUREN      BENTLEY   618    CANTERBURY DR        AUGUSTA    GA   30909        Jun 1 2020   VA
                       RICHMOND   11343628   MADDUX      PAUL        TIMOTHY   618    CANTERBURY DR        AUGUSTA    GA   30909        Jun 1 2020   VA
                       RICHMOND   10591688   KENDALL     AUBEN       BRANTLEY 604     WOODHILL TRL         AUGUSTA    GA   30909        Apr 1 2018   KY
                       RICHMOND   11255227   HOWARD      MICHAELA              2203   PUND AVE             AUGUSTA    GA   30904        Jul 1 2019   DC




  Ex. 2 to Petition:
                       RICHMOND   05955944   VALENTINE   KENYA       EBONY     3510   WOODLAKE APT D       HEPHZIBAH GA    30815        Jul 1 2019   SC




Braynard Declaration
                       ROCKDALE   05280144   DAVIS       DEBORAH     ANN       2590   WEATHERSTONE CIR SE CONYERS GA       30094        Sep 1 2017   VA
                       ROCKDALE   02198523   DAVIS       JOE         HENRY     2590   WEATHERSTONE CIR SE CONYERS GA       30094        Sep 1 2017   VA
                       ROCKDALE   05156462   THOMAS      KENISHA     MONIQUE   137    AMBERWOOD CIR SE     CONYERS GA      30094        Jul 1 2020   FL
                       SCHLEY     04373818   FARRELL     SONYA       DEESE     1169   SHILOH RD            ELLAVILLE GA    31806        Aug 1 2020   MI
                       ROCKDALE   00329529   RHOADS      RUSSELL     EUGENE    2971   N TOWER WAY NE       CONYERS GA      30012-2652   Apr 1 2020   OH
                       ROCKDALE   00329530   RHOADS      WILMA       SCHANZ    2971   N TOWER WAY NE       CONYERS GA      30012-2652   Apr 1 2020   OH
                       THOMAS     06251815   SCOTT       WARREN      ALPHONSO 1332    YOUNG ST             THOMASVILLGA    31792        Nov 1 2017   VA
                       RICHMOND   11496292   WATSON      ASHLEY      NICOLE    338    JASMINE CIRAPT A     FORT GORDOGA    30905        Dec 1 2017   MD
                       RICHMOND   11341994   WATSON      BRIAN                 338    JASMINE CIRAPT A     FORT GORDOGA    30905        Dec 1 2017   MD
                       RICHMOND   01491801   WATSON      ESTHER      L         2403   N CAROLINA AVE       AUGUSTA    GA   30906-3216   Jun 1 2020   SC
                       RICHMOND   08898488   WATTS       BEVERLY     MARSHA    4000   BURNING TREE LN      AUGUSTA    GA   30906-9377   Sep 1 2020   CO
                       ROCKDALE   05648324   MAXEY       NORRIS      RAESHAD   1698   LANCASTER CREEK CIR SCONYERS GA      30094-5817   May 1 2019   NC
                       SCREVEN    00566354   BEDFORD     MARQUITA    RENEE     211    JULE ST              SYLVANIA GA     30467        Sep 1 2020   SC
                       RICHMOND   01449361   WATERS      ROBERTA     J         610    CANTERBURY DR        AUGUSTA    GA   30909-3312   Jun 1 2020   NC
                       SEMINOLE   08169509   LANEY       LARRY       WAYNE     2685   STAPLETON DR         DONALSONV GA    39845-6813   Jun 1 2020   FL
                       TATTNALL   06174911   BRAZIER     JOSEPH      LYNN      203    CATFISH LN           COLLINS    GA   30421        Oct 1 2020   FL
                       TIFT       01640806   SHEPARD     LYNNE       C         1716   KIMBERLY CT          TIFTON     GA   31793-8463   Jul 1 2018   CA
                       TIFT       10283885   SHEPARD     NICHOLAS    AUSTIN    1716   KIMBERLY CT          TIFTON     GA   31793        Jul 1 2018   CA
                       TALBOT     07023965   EDWARDS     CANDACE     ANNELIESE 9874   CARTLEDGE RD         BOX SPRING GA   31801-8847   Jul 1 2017   KY
                       WALKER     11932505   BIGHAM      TINA        LEE       662    BONDS RD             CHICKAMAUGGA    30707        Dec 1 2019   TN
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 463 of 559




                                                                                            Page 262
                                                                                     GA NCOA Out of State


                       WALKER      12000171   BLEVINS   RUTH       ANN       42      JADA LN              CHICKAMAU GGA    30707        Mar 1 2019   KY
                       UNION       12675636   SMITH     VICTORIA   MADLYN    111     JIMS RD              BLAIRSVILLE GA   30512        Oct 1 2020   FL
                       TOOMBS      03531301   GERALD    DERRICK              200     WELLS DR             VIDALIA     GA   30474        May 1 2019   SC
                       SPALDING    03712889   REID      YVONNE     MARIE     1465    WESLEY DR            GRIFFIN     GA   30224-8902   Sep 1 2020   IL
                       SPALDING    08355147   MCMAHAN CHERYL       ANN       121     SPIDER LILY CT       GRIFFIN     GA   30223        Oct 1 2020   CO
                       THOMAS      03715828   DUNBAR    JOSEPH     NATHANEIL 1721    SMITH AVE            THOMASVILLGA     31792-5747   Nov 1 2016   VA
                       THOMAS      10572347   SCHMITTOU BOBBI      OWENS     88      HUGH ST              THOMASVILLGA     31792        Jul 1 2018   NC
                       TOWNS       02861155   HIGHFILL  DENISE     BONTA     123     LEISURE WOODS LN     HIAWASSEE GA     30546        Mar 1 2019   NC
                       SUMTER      12887462   CROMER    JOSHUA     NOLAN     115     FINN ST              AMERICUS GA      31709        Dec 1 2019   IL
                       WALKER      10111785   STROMAN DONTRELL     ROGER     1063    SHAHAN LN            LA FAYETTE GA    30728        Jul 1 2020   TN
                       WALKER      07044442   SUMMEY    KELLY      COX       1029    WILSON RD            ROSSVILLE GA     30741-1132   May 1 2020   FL
                       UNION       11771391   BARTON    DAVID      JON       108     STABLES RISE         BLAIRSVILLE GA   30512        Sep 1 2019   MI
                       UNION       08945563   BARTON    PAMELA     BROOKS    138     NOTTELY CIR          BLAIRSVILLE GA   30512-1262   Sep 1 2020   SC
                       TOOMBS      06188231   THOMPSON PAUL        ELMER     2859    LYONS CENTER RD      LYONS       GA   30436        Mar 1 2020   FL
                       UNION       08176414   LYNCH     DAWN       MARIE     2938    TOWN CREEK SCHOOL RDBLAIRSVILLE GA    30512-5937   Sep 1 2020   FL
                       UNION       08176362   LYNCH     JEREMY     MICHAEL   2938    TOWN CREEK SCHOOL RDBLAIRSVILLE GA    30512-5937   Sep 1 2020   FL
                       WALKER      00927471   GERMAN    JUDY       A         269     DIAMOND CIR          LA FAYETTE GA    30728        Aug 1 2018   TN
                       WALKER      00939074   GERMAN    LEROY      J         269     DIAMOND CIR          LA FAYETTE GA    30728        Aug 1 2018   TN
                       WALKER      03289926   GILBREATH ELETHA     PEACE     4       FOX CHASE ST         ROSSVILLE GA     30741-1933   Oct 1 2018   TN
                       WALKER      11671852   GILES     KAYLEY     ALICE     4144    CHATTANOOGA VALLEY RFLINTSTONE GA     30725        Mar 1 2020   SC
                       WALKER      10822139   DEMPSEY KAYLA        SKYE      968     COFFMAN SPRINGS RD LA FAYETTE GA      30728        May 1 2017   FL
                       WALKER      11793498   DESHAZO   COREY      LAMONT    153     HIDDEN OAKS DR       FLINTSTONE GA    30725        Oct 1 2020   TN
                       WALKER      03719687   EWING     SUSAN      FERRIS    5       HIGHWAY 157          LOOKOUT MOGA     30750-2936   Aug 1 2017   TN
                       WALKER      08902899   JACKSON   MOLLY      JEAN      130     PLEDGER ST           LA FAYETTE GA    30728        Nov 1 2019   AL
                       WALKER      00920061   ELDER     ANNETTE              305     OVERBROOK DR         ROSSVILLE GA     30741        Oct 1 2019   AL
                       WHITFIELD   03762254   BROGAN    TAMMY      RENEE     1101    BROOKWOO UNIT 6      DALTON      GA   30720        Feb 1 2020   OH
                       WHITFIELD   07408741   MARTINEZ MAYRA                 902     JOHNSON CT           DALTON      GA   30720        Oct 1 2017   FL




  Ex. 2 to Petition:
                       WHITFIELD   04314138   MANN      LAUREN     REBECCA   344     E BROADACRE RD NE    DALTON      GA   30721-7619   Aug 1 2020   SC




Braynard Declaration
                       WALTON      08325975   JORDAN    DAVID      LEE       218     COLQUITT ST          MONROE      GA   30655        Jul 1 2020   NY
                       WHITFIELD   00067525   MACDONALDZOE         RUSSELL   172     MCCALLIE DR          TUNNEL HIL LGA   30755        Apr 1 2020   NC
                       GLYNN       07232823   MASON     CYNTHIA              111     BRECKENRIDGE DR      BRUNSWICK GA     31520        Oct 1 2020   VA
                       GLYNN       10838146   MATJAZIC AMBER       LOUISE    623     ALBANY ST            BRUNSWICK GA     31520        Jan 1 2020   FL
                       FULTON      12501468   WAGNER    NATALIE    ELIZABETH 6106    CRAFTSMAN ST         JOHNS CREEGA     30097        Oct 1 2020   AL
                       FULTON      12563842   WAGNER    NEIMAN     CLIFF     6106    CRAFTSMAN ST         JOHNS CREEGA     30097        Oct 1 2020   AL
                       GILMER      07168994   INFANTE   DAVID                245     OLD WOODRING RD      ELLIJAY     GA   30540        Jul 1 2019   TN
                       FULTON      11077706   WANG      FRANK                3564    PIEDMONT R APT 312   ATLANTA     GA   30305        Jul 1 2020   CA
                       FULTON      11429277   WANG      HSIU       HSIA      530     WEATHEREND CT        ALPHARETT AGA    30022        Mar 1 2019   WA
                       FULTON      10158157   TANES     MICHAEL              1445    MONROE DR APT F14    ATLANTA     GA   30324        Jul 1 2020   VA
                       FULTON      08686323   TANG      GEORGE     XIAOHE    415     S DOOLIN DR          ROSWELL GA       30076        Jan 1 2018   WA
                       GLYNN       08183608   GARAB     SARAH      ALLISON   223     PALM CLUB CIR        BRUNSWICK GA     31525        Jun 1 2018   SC
                       FULTON      10141375   WARREN    LISA       BAXLEY    3269    FERNCLIFF LN         ATLANTA     GA   30324        Oct 1 2020   AL
                       FULTON      10141377   WARREN    MICHAEL    B         3269    FERNCLIFF LN         ATLANTA     GA   30324        Oct 1 2020   AL
                       FULTON      12602275   WARREN    TAYLOR               290     MARTIN LUT UNIT 1308 ATLANTA     GA   30312        Oct 1 2020   NC
                       FULTON      02116788   TALLANT   GREG       BROWN     2400    PARKLAND DUNIT 465   ATLANTA     GA   30324        Feb 1 2020   AL
                       FULTON      10878959   TALLY     LEIGH      ANNE      1037    COLQUITT AVAPT 8     ATLANTA     GA   30307        Jul 1 2019   AE
                       GWINNETT    08860831   ABRAMS    SONDRA     J         2880    DOGWOOD HOLLOW LN LAWRENCEVGA         30043        May 1 2018   VA
                       FULTON      11649311   WELTON    MIKAELA    PAIGE     4005    VICKERY GLN          ROSWELL GA       30075        Jan 1 2020   AL
                       FULTON      10066662   WEN       YUANKANG             10260   BILLINGS POINTE      JOHNS CREEGA     30022        Oct 1 2020   TX
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 464 of 559




                                                                                           Page 263
                                                                                     GA NCOA Out of State


                       GWINNETT   07640348   BARRETO   KIM       DENISE      1433    ARDSLEY P L APT 1433   NORCROSS GA     30093        Oct 1 2020   IL
                       FULTON     10072766   WHARTON MARGARET ANN            2900    PHARR COU APT 1111     ATLANTA    GA   30305        Aug 1 2018   NY
                       FULTON     11387739   WHATLEY ELIZABETH ANNE          11730   STRATHAM DR            ALPHARETT AGA   30009        Feb 1 2020   CA
                       FULTON     10543532   WHATLEY MACIE       NICOLE      930     HOWELL MIL 1436        ATLANTA    GA   30318        Aug 1 2018   NY
                       GLYNN      11478176   CRAWFORD ANTHONY JOSEPH         711     2ND ST                 BRUNSWICK GA    31520        Jan 1 2020   MS
                       FULTON     06748713   ZIMMERMAN DENISE    SHERI       300     SONATINA TER           ALPHARETT AGA   30009        Oct 1 2020   TX
                       FULTON     06748714   ZIMMERMAN DON       MICHAEL     300     SONATINA TER           ALPHARETT AGA   30009        Oct 1 2020   TX
                       FULTON     07270582   ZIMMERMAN MEGAN     LEIGH       300     SONATINA TER           ALPHARETT AGA   30009        Oct 1 2020   TX
                       FULTON     08649436   ZIMMERMAN MOLLY                 300     SONATINA TER           ALPHARETT AGA   30009        Oct 1 2020   TX
                       GLYNN      11653046   COLLINS   JERRY     C           386     BELMONT CIR            BRUNSWICK GA    31525        Jun 1 2020   AE
                       GLYNN      11156188   COLLINS   THERESA   ANN         386     BELMONT CIR            BRUNSWICK GA    31525        Jun 1 2020   AE
                       GLYNN      10363909   CONWAY    MEGHAN    ELIZABETH   3022    CHARING CROSS          BRUNSWICK GA    31525        Mar 1 2020   NC
                       GWINNETT   10578415   ANDERSON CHRISTOPHEEDWARD       715     TALON VIEW CT          AUBURN     GA   30011        Jul 1 2018   DC
                       FULTON     11638524   WELCH     SHAMECA DISHA         2020    SPRING CREEK LN        SANDY SPRI GA   30350        Oct 1 2019   AL
                       FULTON     06438175   STEWART KAREN       DANYELLE    201     SUMMIT SPRINGS DR      SANDY SPRI GA   30350        Aug 1 2019   FL
                       FULTON     05131188   WHALEY    MARISSA   MONIQUE     597     FORMWALT ST SW         ATLANTA    GA   30312-2655   Aug 1 2020   CA
                       GLYNN      05857789   COHILL    CELANDRIA JOSEPH      1004    RATCLIFF LAKE DR       BRUNSWICK GA    31523        Jul 1 2020   MD
                       GLYNN      11175108   COHN      COLLEEN   MARIE       202     PALM CLUB CIR          BRUNSWICK GA    31525        Oct 1 2020   NC
                       FULTON     02429806   STEPHENSO DANNY     K           1667    FERNLEAF CIR NW        ATLANTA    GA   30318-1415   Oct 1 2020   OK
                       GORDON     01692766   GEVING    DARREL    EMIL        184     SPRING DR SE           CALHOUN GA      30701-4235   Aug 1 2020   MN
                       FULTON     06781595   TAYLOR    STEPHANIE ALICIA      3715    RENAISSANCE CIR        ATLANTA    GA   30349-1041   Nov 1 2019   MD
                       FULTON     08154286   TAYLOR    TAMMY     RENE        6302    LAMP POST PL           COLLEGE PAGA    30349        Nov 1 2018   AE
                       FULTON     11260929   TAYLOR    TATIANA               3315    ROSWELL RDAPT 3039     ATLANTA    GA   30305        Oct 1 2019   NJ
                       FULTON     02125951   TUKES     PAULA     TAYLOR      701     HIGHLAND A APT 2514    ATLANTA    GA   30312        Jan 1 2020   CA
                       FULTON     03427712   TUMMALA SUNEEL      RAO         894     DEAN DR NW             ATLANTA    GA   30318        Nov 1 2019   NJ
                       FULTON     11636497   WILD      MARTHA    PATRICIA    430     W WESLEY RD NW         ATLANTA    GA   30305        Jul 1 2018   AL
                       FULTON     10636091   WILD      MARTIN    E           430     W WESLEY RD NW         ATLANTA    GA   30305        Jul 1 2018   AL




  Ex. 2 to Petition:
                       FULTON     07872398   STEWART AFRIKAHNA               396     PIEDMONT A APT 4040    ATLANTA    GA   30308        Sep 1 2017   CA




Braynard Declaration
                       FULTON     12526988   VAVILALA  MAHATI    SRI         508     MAIN ST NE APT 3311    ATLANTA    GA   30324        Aug 1 2020   MI
                       GWINNETT   11255541   ABUBEY    FAITH                 2494    NORWOOD PARK XING      DORAVILLE GA    30340        Aug 1 2020   DC
                       GWINNETT   10817274   ABULU     ADESUWA E             895     MERCURY DR             LAWRENCEVGA     30045        Jul 1 2020   MD
                       GWINNETT   06344103   ABULU     PAUL      AIGBE       895     MERCURY DR             LAWRENCEVGA     30045        Jul 1 2020   MD
                       FULTON     10509087   TAYLOR    PAUL      TOBIAS      1925    WAYCREST DAPT # 4201   ATLANTA    GA   30331        Jun 1 2020   IL
                       FULTON     11722495   VITALE    REBECCA   LYN         1402    CALIBRE CREEK PKWY     ROSWELL GA      30076        Jan 1 2020   TN
                       FULTON     06627506   STEVENSON ADRIENNE C            522     PRESTON WOODS TRL      DUNWOODY GA     30338        Sep 1 2020   VA
                       FULTON     07436162   STEVENSON TORREY    JAY         522     PRESTON WOODS TRL      DUNWOODY GA     30338        Sep 1 2020   VA
                       FULTON     10162187   TAYLOR    LAUREN    LATRICE     870     MAYSON TURUNIT#1327    ATLANTA    GA   30314        Aug 1 2020   MI
                       GWINNETT   02907221   CARNEY    NATHAN    THOMAS      3361    BIRCHWOOD TRL          SNELLVILLE GA   30078        Sep 1 2020   FL
                       GWINNETT   06694291   CARPENTER STEVIE    CHRISTENE   3844    FROSTBERRY FALL PL     BETHLEHEM GA    30620        Jul 1 2020   VA
                       GWINNETT   10847294   BAIDOO    DANIEL    ALBERT      3977    CHURCH VIEW LN         SUWANEE GA      30024        Sep 1 2019   FL
                       GWINNETT   11958660   ESTABILLO DARIO     CARNATE     3401    LINDENRIDGE DR         BUFORD     GA   30519        Oct 1 2020   NY
                       GWINNETT   11952303   ESTABILLO ENCARNACIOGARABELIS   3401    LINDENRIDGE DR         BUFORD     GA   30519        Oct 1 2020   NY
                       GWINNETT   05657317   BENSON    FRANK                 4484    MARCHBOLT CT           PEACHTREE GA    30092        Sep 1 2020   SC
                       GWINNETT   06587862   BENTLEY   LORI      RABERN      844     ROCKY RIDGE CT         STONE MOU GA    30087        Oct 1 2020   NC
                       GWINNETT   02876587   BENTLEY   PHILIP    WAYNE       844     ROCKY RIDGE CT         STONE MOU GA    30087        Oct 1 2020   NC
                       GWINNETT   10542648   ECK       RILEY     JAMES       1205    BURNING BUSH DR        LOGANVILLE GA   30052        Jul 1 2020   AL
                       GWINNETT   08148893   BRODERICK CLAUDIA               1917    HIDDEN FORK LN         LOGANVILLE GA   30052-5860   Jun 1 2020   FL
                       GWINNETT   10611010   COHEN     ASHLEY    LORRAINE    3350    SWEETWATEAPT 1128      LAWRENCEVGA     30044        Apr 1 2018   SC
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 465 of 559




                                                                                           Page 264
                                                                                    GA NCOA Out of State


                       GWINNETT   11176264   BUTLER     NIAISHA              3350   SWEETWAT EAPT 722   LAWRENCEVGA     30044        Jul 1 2018   NY
                       GWINNETT   01825552   COBB       JENNIFER ERIN        2705   MALL OF GEOAPT 103  BUFORD     GA   30519        Oct 1 2020   CO
                       GWINNETT   11121622   COBB       JOURDAN    MICHELLE 2583    THURLESTON LN       DULUTH     GA   30097        Aug 1 2018   AL
                       GWINNETT   11071104   DENTON     TREVOR     JAMES     2735   EUDORA TRL          DULUTH     GA   30097        May 1 2018   FL
                       GWINNETT   12779821   COE        JACQUELINE MARIE     1370   ASTER IVES DR       LAWRENCEVGA     30045        Oct 1 2020   FL
                       GWINNETT   12518623   CATCHINGS JERVE'      ANTHONY 815      CHATHAM PARK DR     LAWRENCEVGA     30046        Jan 1 2020   TN
                       GWINNETT   10544251   BOTTA      RACHAEL    ELISABETH 3300   JIM MOORE RD        DACULA     GA   30019        May 1 2020   OH
                       GWINNETT   10260146   COLLINS    LLOYD                755    BRAVES AVEAPT 1113  LAWRENCEVGA     30043        Jan 1 2020   MA
                       GWINNETT   07756426   COLLINS    MICHAEL              8538   LAKE DR             SNELLVILLE GA   30039-6526   Aug 1 2020   MI
                       GWINNETT   06274566   COLLINS    MICHEAL    EUGENE    1252   SWEET PINE DR       NORCROSS GA     30093        Jul 1 2020   NY
                       GWINNETT   06980533   CORNWALL DAVID        ALEXANDER 3965   NOBLIN RIDGE DR     DULUTH     GA   30097-7304   Aug 1 2020   FL
                       GWINNETT   08795089   CORNWALL MATTHEW JOHNATHAN 3965        NOBLIN RIDGE DR     DULUTH     GA   30097        Aug 1 2020   FL
                       GWINNETT   07363407   CORNWALL MICHELLE M             3965   NOBLIN RIDGE DR     DULUTH     GA   30097-7304   Aug 1 2020   FL
                       GWINNETT   02779390   CHOW       WALTER               2598   SETTLERS CT         SNELLVILLE GA   30078-2266   Oct 1 2020   HI
                       GWINNETT   10598570   DESCHENES ABIGAIL     RAE       2261   FOXY DR             BETHLEHEM GA    30620        Oct 1 2020   NH
                       GWINNETT   05613045   DESCHENES KELLY       LEE       2261   FOXY DR             BETHLEHEM GA    30620        Oct 1 2020   NH
                       GWINNETT   05613046   DESCHENES ROBERT      M         2261   FOXY DR             BETHLEHEM GA    30620        Oct 1 2020   NH
                       GWINNETT   10305147   HAIRSTON NANNETTE RENEE         6685   SEPTEMBER EVE       PEACHTREE GA    30092        Jan 1 2018   OH
                       GWINNETT   07022797   FORBES     D'ANGELA PATRICE     2610   GADSEN WALK         DULUTH     GA   30097        Nov 1 2016   NC
                       GWINNETT   06117295   GEBHART    MICHAEL    JAMES     2200   DULUTH HWYAPT 2008  DULUTH     GA   30097        Aug 1 2020   MO
                       GWINNETT   06180551   GEBHART    NANCY      MARIE     526    SUGARLOAF RESERVE DRDULUTH     GA   30097        Nov 1 2019   MO
                       GWINNETT   03618433   MANNING    LISA       LYNN      2365   TURTLE CREEK WAY    LAWRENCEVGA     30043        Oct 1 2020   FL
                       GWINNETT   11360787   GALLEGOS JULIET       DEVONA    190    GAINES OAK WAY      SUWANEE GA      30024        Oct 1 2018   KY
                       GWINNETT   12276427   FRAZIER    MIKEL                3167   KRISAM CREEK DR     LOGANVILLE GA   30052        Aug 1 2020   MD
                       GWINNETT   06162301   FOSTER     SERITA     R         3350   MEADOW LILY CT      BUFORD     GA   30519        Sep 1 2020   AL
                       GWINNETT   08853701   FOSTER     JULIAN               3350   MEADOW LILY CT      BUFORD     GA   30519        Sep 1 2020   AL
                       GWINNETT   10555497   FITZGERALD DARRELL    SCOTT     6005   PRINCETON RUN TRL   TUCKER     GA   30084        Oct 1 2020   VA




  Ex. 2 to Petition:
                       GWINNETT   05914571   FITZGERALD LAVANA     SALYCE    6005   PRINCETON RUN TRL   TUCKER     GA   30084        Oct 1 2020   VA




Braynard Declaration
                       GWINNETT   10198935   FITZGERALD TONETTA    DENISE    6005   PRINCETON RUN TRL   TUCKER     GA   30084        Oct 1 2020   VA
                       GWINNETT   12569413   JONES      JAMEELA              2206   LEALAND PLACE LN    LAWRENCE VGA    30044        Aug 1 2020   MD
                       GWINNETT   10282662   GALE       KAYLA                4393   GROVE LAKE ST       LOGANVILLE GA   30052        Dec 1 2017   FL
                       GWINNETT   06922585   HURLEY     HANNAH     KATHERINE 2385   BECKENHAM PL        DACULA     GA   30019        May 1 2020   TN
                       GWINNETT   06221696   GUINN      BEVERLY    ANN       743    FARADAY CIR         SUWANEE GA      30024        Jul 1 2020   NC
                       GWINNETT   06256035   GUINN      GERALD     LEONARD   743    FARADAY CIR         SUWANEE GA      30024        Jul 1 2020   NC
                       GWINNETT   10480688   HOSEA      PEGGY      JEAN      210    OAKLAND HILLS WAY   LAWRENCEVGA     30044        Jul 1 2020   FL
                       GWINNETT   00211090   JAMES      SHANNA     M         29     ARBOR CROWNE DR     LAWRENCEVGA     30045        Jul 1 2020   NC
                       GWINNETT   10475193   MARSHALL JENNIFER ROSE          2300   COUNTRY W APT 431   SNELLVILLE GA   30039        Sep 1 2020   MN
                       GWINNETT   05379047   HAUGH      ERIC       ANDREW    1335   HERRINGTO NAPT 2710 DULUTH     GA   30096        Oct 1 2020   OH
                       GWINNETT   12457152   JAMES      KAYLA      IRENE     751    LEILA LN            LAWRENCEVGA     30046        Aug 1 2020   MD
                       GWINNETT   03896242   MC DANIEL HIRAM       LEE       2611   BECHERS BRK         LAWRENCEVGA     30043        Aug 1 2020   TN
                       GWINNETT   02846658   MCALEER    MARJORIE J           5200   OAKS LANDING CT     SUGAR HILL GA   30518-4515   Aug 1 2019   FL
                       GWINNETT   10165217   LOUDERMILKCHASE       REMI      3147   BUNTEN RD           DULUTH     GA   30096        Jan 1 2019   SC
                       GWINNETT   10276301   KIERCE     KAMERON              1405   MILLENNIAL LN       LAWRENCE VGA    30045        Aug 1 2019   NY
                       GWINNETT   06338384   LIBAN      AHMED      A         2591   WEVOK WAY           GRAYSON GA      30017        Jul 1 2019   AE
                       GWINNETT   11895806   LYNCH      THELMA     KAH       190    ADAMS MILL DR       LAWRENCEVGA     30044        Oct 1 2020   SC
                       GWINNETT   04092490   KIRKLAND THOMAS                 1400   COMMONWEALTH LN     GRAYSON GA      30017        Oct 1 2020   IL
                       GWINNETT   02761436   LIPPAI     FRIEDA               4860   BAINBRIDGE CT SW    LILBURN    GA   30047-5364   Jun 1 2020   FL
                       GWINNETT   10103557   LIPSEY     ELIZABETH ANNE ROBIN 2292   INFIELD LN          LAWRENCEVGA     30043        Jun 1 2019   AL
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 466 of 559




                                                                                          Page 265
                                                                                    GA NCOA Out of State


                       GWINNETT 10086786   LIPSEY     JOHNTHAN    COREY      2292   INFIELD LN              LAWRENCE VGA    30043        Jun 1 2019   AL
                       GWINNETT 10651329   MEROP      WALTER      RAYMOND    4725   BUCKSKIN TRL SW         LILBURN    GA   30047        Oct 1 2020   TX
                       GWINNETT 03496855   OLIVER     JEAN        BENNETT    1880   KATHY WHITWORTH DR BRASELTON GA         30517-4044   Aug 1 2020   SC
                       GWINNETT 01103921   OLIVER     ROBERT      CHANDLER   1880   KATHY WHITWORTH DR BRASELTON GA         30517-4044   Aug 1 2020   SC
                       GWINNETT 10645171   SKINNER    PRESTON     KENNETH    2457   MILDON HALL LN          LAWRENCEVGA     30043        Jun 1 2017   MI
                       GWINNETT 05703371   PICKETT    TONI                   999    PIERCE BRENNEN DR       LAWRENCEVGA     30043-1315   Sep 1 2018   LA
                       GWINNETT 07023909   PICOU      HAZEL       THOMAS     4156   DERDEN CT SW            LILBURN    GA   30047        Jan 1 2018   LA
                       GWINNETT 11378872   PIERCE     ASHLEY      JOHNSON 4005      GAIL LEE TER            SNELLVILLE GA   30039        Mar 1 2020   NC
                       GWINNETT 10923937   PIERCE     RICHARD     MICHAEL    4005   GAIL LEE TER            SNELLVILLE GA   30039        Mar 1 2020   NC
                       GWINNETT 11123999   MEWBORN AMANDA         DAWN       5227   DUNCAN CREEK RD         BUFORD     GA   30519        Jul 1 2019   FL
                       GWINNETT 04649093   PARK       RENEE       ZOLLICOFFE 195    GAINES OAK WAY          SUWANEE GA      30024        Apr 1 2018   VA
                       GWINNETT 11109058   PILLON     TYLER       ALEXANDER 1247    TORREY PL               DACULA     GA   30019        Mar 1 2018   WA
                       GWINNETT 06808820   PICKENS    DEANA       MICHELLE 1575     HEATHERTON RD           DACULA     GA   30019        Jul 1 2020   SC
                       GWINNETT 11466444   REICHEL    JUSTIN                 1770   BRIERGATE DR            DULUTH     GA   30097        Jun 1 2018   TN
                       GWINNETT 05617638   OWENS      ROSE        CARMEN     1750   MAYBELL TRL             LAWRENCEVGA     30044        Jul 1 2020   WA
                       GWINNETT 10156918   OWENS      TERRY       DEAN       3545   SCHILLING RDG           PEACHTREE GA    30096        Sep 1 2020   NC
                       GWINNETT 12047041   MOSLEY     DOMINIQUE   A          3481   DONEGAL WAY             SNELLVILLE GA   30039        Sep 1 2020   KY
                       GWINNETT 03893952   RICHMOND KATINA        METESH     3835   BAY GROVE WAY           LOGANVILLE GA   30052        Oct 1 2020   SC
                       GWINNETT 06506109   RODRIGUEZ VANESSA                 1174   WOODMERE DR             LOGANVILLE GA   30052        Oct 1 2019   FL
                       GWINNETT 11249236   RILEY      ANDRE                  3717   GRAHAMRIDGE CT          SNELLVILLE GA   30039        Jun 1 2020   MD
                       GWINNETT 11068807   RILEY      DONNETTA    MARIE      3717   GRAHAMRIDGE CT          SNELLVILLE GA   30039        Jun 1 2020   MD
                       GWINNETT 11645320   SMITH      ANAYA                  1346   BLUE SAIL AVE           GRAYSON GA      30017        Oct 1 2020   FL
                       HABERSHAM08824316   BAZEMORE HANNAH        CARISSA    141    HABERSHAM PLACE LN CLARKESVI L GA       30523        Aug 1 2020   NY
                       GWINNETT 10891471   PATEL      AEKTA                  2300   ARNOLD MILL RD          LAWRENCEVGA     30044        Jul 1 2017   SC
                       GWINNETT 04667178   STERLING CHARLES       C          504    WYNFIELD TRCE           PEACHTREE GA    30092        Oct 1 2020   TX
                       GWINNETT 07221695   STEVENS    CRYSTAL     L          2303   BANCROFT WAY            BUFORD     GA   30519        Oct 1 2018   WV
                       GWINNETT 11155351   SMITH      CHIN        SUN        2528   BRYNFIELD CV            SUWANEE GA      30024        Sep 1 2019   FL




  Ex. 2 to Petition:
                       GWINNETT 08072462   OZELE      FABRICE     AWOUMOU 523       RED TIP LN              LOGANVILLE GA   30052        Mar 1 2019   FL




Braynard Declaration
                       GWINNETT 07169382   OZELE      KENYATTA    JESUS      523    RED TIP LN              LOGANVILLE GA   30052        Mar 1 2019   FL
                       GWINNETT 10703192   STOTHART EMILY         JOY        709    BURNT CREEAPT A         LILBURN    GA   30047        Sep 1 2020   NY
                       GWINNETT 10713851   STOTHART MATTHEW       GRAY       709    BURNT CREEAPT A         LILBURN    GA   30047        Sep 1 2020   NY
                       GWINNETT 10872831   STOVAL     ANTOINE     TERRELL    3931   ELMSIDE VIL APT F       PEACHTREE GA    30092        Apr 1 2018   SC
                       GWINNETT 08692587   SATAYABUT SARUN                   2189   SHIN CT                 BUFORD     GA   30519        Oct 1 2020   FL
                       GWINNETT 03314793   WARREN     VERA        LEE        3517   TEMPLE RIDGE CT         LOGANVILLE GA   30052        May 1 2020   FL
                       GWINNETT 08648177   WASHINGTO AARON        JUSTIN     2305   GLOBAL FORAPT 613       ATLANTA    GA   30340        Nov 1 2018   VA
                       GWINNETT 06960566   WASHINGTO AMANDA                  1401   TIMBERCREST DR          LAWRENCE VGA    30045        Sep 1 2020   CA
                       GWINNETT 11267052   TUMALE     ALYSSA                 1223   OVERVIEW DR             LAWRENCEVGA     30044        Jul 1 2020   NY
                       GWINNETT 12831147   TUMBARELLOJOSEPH       MARIUS     1796   SATELLITE B UNIT # 1116 DULUTH     GA   30097        Oct 1 2020   NY
                       GWINNETT 05904118   TUBBS      MICHAEL     GILBERT    1058   MOSSCROFT LN            LAWRENCEVGA     30045        May 1 2020   IN
                       HALL     00382797   HAIGHT     ANN MARIE   SUZETTE    4713   UNION CHURCH RD         FLOWERY BRGA    30542        Jun 1 2020   FL
                       HALL     00366580   HOUGHTON ALICE         JULIA      3070   SUMMER LAKE DR          GAINESVILLEGA   30506-7207   Oct 1 2020   NE
                       HARALSON 06668551   GRUBBS     KELLY       REANN      261    CONNECTICUT AVE         TALLAPOOSAGA    30176        Dec 1 2019   AL
                       HARALSON 08876269   HALL       ASHLEY      EILEEN     26     POPE RD                 BUCHANAN GA     30113        Jul 1 2018   FL
                       HARALSON 06940170   HALLMAN    CORY        BARRETT    1598   CROSSROADS CHURCH RTALLAPOOSAGA         30176-2043   Dec 1 2017   AP
                       HALL     05713853   HARRIS     MARIAN      WARDLAW 5938      ASH HILL PL             HOSCHTON GA     30548        Oct 1 2020   SC
                       HART     07293082   SCHNAKE SALLY          GRACE      293    PRICE CHAPEL RD         LAVONIA    GA   30553-6611   Apr 1 2018   MI
                       HALL     02107593   GENTILOZZI KRISTEN     JUNE       7411   SWITCHBACK LN           FLOWERY BRGA    30542        Mar 1 2020   FL
                       HART     06544589   VICKERY    DONALD      THURSTON 200      ATHENS ST               HARTWELL GA     30643        Mar 1 2020   NC
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 467 of 559




                                                                                           Page 266
                                                                                 GA NCOA Out of State


                       HALL     02878727   SANDERS G           LEVANT     6525   SHADY VALLEY DR      FLOWERY B RGA    30542-5063   Aug 1 2020   FL
                       HALL     08174336   SANDERS TERESA      BOYNTON 6525      SHADY VALLEY DR      FLOWERY BRGA     30542        Aug 1 2020   FL
                       GWINNETT 03500118   TORRES    ELBA      V          1310   POND SPRINGS TRCE SW LILBURN     GA   30047        Sep 1 2020   FL
                       GWINNETT 02892419   TORRES    EUGENIO              1310   POND SPRINGS TRCE SW LILBURN     GA   30047        Sep 1 2020   FL
                       HALL     11399617   AHLERS    JOHN      A          5018   SUNRISE CT           GAINESVILLEGA    30504        Oct 1 2020   FL
                       HALL     00358403   AHLERS    JUDITH    E          5018   SUNRISE CT           GAINESVILLEGA    30504        Oct 1 2020   FL
                       GWINNETT 02878059   YOUNG     VICKIE    D          3127   DRAYTON MANOR RUN LAWRENCEVGA         30046-9406   Sep 1 2020   TX
                       HALL     00376745   ASKEW     BRENDA    W          2645   PASS CIR             GAINESVILLEGA    30506        Mar 1 2020   FL
                       HALL     06934617   ASTORGA CRYSTAL     LEE        5779   NORTON CIR           FLOWERY BRGA     30542        Apr 1 2020   IL
                       HENRY    04101601   CLONINGER LORI      STEVENS    311    GLADSTONE DR         MCDONOUG GA      30253        Sep 1 2020   SC
                       HENRY    04302235   CLONINGER RICKY     WAYNE      311    GLADSTONE DR         MCDONOUG GA      30253        Sep 1 2020   SC
                       HENRY    07426829   ARETT     BRIAN     MARK       302    MONTROSE DR          MCDONOUG GA      30253        Jul 1 2020   NV
                       HENRY    00577814   CONKLIN   LINDA     ANN        607    WATERFORD LN         MCDONOUG GA      30253        Mar 1 2020   NC
                       HALL     10106020   CASEY     PATRICK   TIMOTHY    6351   FALLING WATER LN     HOSCHTON GA      30548        Oct 1 2020   MS
                       HALL     10109351   CASEY     RUTH      ANN        6351   FALLING WATER LN     HOSCHTON GA      30548        Oct 1 2020   MS
                       GWINNETT 07048906   ZACKIN    ALYSSA    SHELBY     1475   RIVERSHYRE PKWY      LAWRENCEVGA      30043        May 1 2019   SC
                       HABERSHAM10767858   WALDEN    CALEB                305    NORTHWOODS DR        MOUNT AIR Y GA   30563        Aug 1 2020   SD
                       HALL     11508123   JENNINGS MATEUS                3414   PHOENIX COVE DR      GAINESVILLEGA    30506        Sep 1 2018   KY
                       HALL     00864008   JENNINGS WILLIAM    HENRY      3414   PHOENIX COVE DR      GAINESVILLEGA    30506        Sep 1 2018   KY
                       HARRIS   01844863   ST JOHN   RICHARD              282    GREY ROCK DR         MIDLAND     GA   31820        Apr 1 2020   NC
                       HARRIS   01826240   ST JOHN   SUSAN     SNELLINGS 282     GREY ROCK DR         MIDLAND     GA   31820        Apr 1 2020   NC
                       HARRIS   06310656   STANGLE   COREY     LEE        231    ROSEWOOD DR          FORTSON GA       31808-6036   Jan 1 2020   CA
                       HARRIS   04496354   STANSBURY CHRISTINA MARIE      511    SWEETBAY PKWY        HAMILTON GA      31811        May 1 2020   CO
                       HEARD    12818831   DIXON     BRANDON MICHAEL      1568   FROLONA RD           FRANKLIN GA      30217        May 1 2020   SC
                       HEARD    03794437   DODD      TONI      LYNETTE    4848   ROOSTERVILLE RD      FRANKLIN GA      30217        Jul 1 2017   TX
                       HALL     07544711   CORINDIA JESSICA    FONTAINE 3415     WINDWARD LN          GAINESVILLEGA    30501        Sep 1 2020   PA
                       HOUSTON 02612111    SMITH     ONSEMUS KEITH        302    MARION WAY           WARNER RO GA     31098        Jan 1 2020   AP




  Ex. 2 to Petition:
                       HOUSTON 07786132    SMITH     RACHEL    BLAIR      448    LAKE JOY RD          KATHLEEN GA      31047        Apr 1 2020   NV




Braynard Declaration
                       HARRIS   04684250   LOGAN     LAURA     MARCELA    996    PLANTATION CREEK RD FORTSON GA        31808-3852   Jul 1 2020   TN
                       HARRIS   05985402   BELLE     DAYMAN               991    PLANTATION CREEK RD FORTSON GA        31808        May 1 2019   AL
                       HARRIS   01249579   BERNDT    KAREN     A          4372   MARSHALL WILLIAMS RD WEST POINT GA    31833        Nov 1 2016   KS
                       HALL     07622238   MYERS     GLENDA    SUE        810    LITTLE JOHN CIR NE   GAINESVILLEGA    30501        Oct 1 2020   NM
                       HALL     07622245   MYERS     JAMES     RAY        810    LITTLE JOHN CIR NE   GAINESVILLEGA    30501        Oct 1 2020   NM
                       HENRY    08536954   HAYES     WALTER    THOMAS     600    STURBRIDGE CT        MCDONOUG GA      30253        Oct 1 2020   FL
                       HENRY    11996340   HAZELTON LINDSEY    LAMONT     317    FROSTWOOD TRL        MCDONOUG GA      30253        Apr 1 2020   MD
                       HENRY    07264248   HEAD      DERICK    ELLIS      229    FAIRBROOK LN         STOCKBRIDGGA     30281        Feb 1 2020   MD
                       HART     08903722   FEINSTEIN SAMUEL    DAVID      208    KNOX CIR             LAVONIA     GA   30553        Jan 1 2019   NC
                       HOUSTON 08322731    BRAUNSTEINCAROLINA NOHEMI      411    ARROWHEAD TRL        WARNER R O GA    31088        Jul 1 2018   SC
                       HOUSTON 08141043    BRAUNSTEINWESLEY    DAVID      411    ARROWHEAD TRL        WARNER R O GA    31088        Jul 1 2018   SC
                       HENRY    01402567   RANDOLPH SUSAN      S          97     SOWELL RD            MCDONOUG GA      30252-2950   Jun 1 2020   NC
                       HENRY    10960857   RASILE    MACKENZIE LEIGHT     201    OAK HILL CIR         STOCKBRIDGGA     30281        Oct 1 2020   OH
                       HENRY    10726932   RAULERSON AMANDA    JAYNE      553    CARLETON PL          LOCUST GR OGA    30248        Oct 1 2020   TN
                       HENRY    08577480   RAULERSON BENJAMIN PAUL        553    CARLETON PL          LOCUST GR OGA    30248        Oct 1 2020   TN
                       HOUSTON 12316023    BOHAN     APRIL     DESIREE    315    S CHARITY LN         WARNER RO GA     31088        Jun 1 2020   TN
                       HOUSTON 11170439    BONNEY    MONICA    SHERESE    621    GALAXY CT            WARNER RO GA     31098        Jun 1 2017   FL
                       HENRY    03615150   BEASLEY   CHAD      CHRISTOPHE830     MONTICELLO LN        MCDONOUG GA      30253-7911   Aug 1 2020   CO
                       HENRY    10199753   CARROLL   CASSANDRA DIANE      616    CARRINGTON GREEN PKWMCDONOUG GA       30252        Feb 1 2017   TX
                       HENRY    12606990   PORTER    ASHLEY    SHANTELL R 1700   NEIGHBORHOOD WALK MCDONOUG GA         30252        Oct 1 2020   MS
                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 468 of 559




                                                                                       Page 267
                                                                                      GA NCOA Out of State


                       HENRY        12437908   EDGECOMBEDERRIEUX KEON          525    WINTER VIEW WAY      STOCKBRID GGA   30281        Aug 1 2019   FL
                       HENRY        08098209   EDGECOMBETAMEKA       LASHAWN 525      WINTER VIEW WAY      STOCKBRID GGA   30281-7799   Aug 1 2019   FL
                       HENRY        10406015   BROWN      JACQUELINE CAMPBELL 161     TRADITIONS LN        HAMPTON GA      30228        Jul 1 2018   TX
                       HOUSTON      00807619   WOOTEN     MELISSA    MISHOE    207    BEDIVERE DR          WARNER RO GA    31093        Feb 1 2019   SC
                       HOUSTON      08313796   WOOTSON TIER          DOSHANEE 209     HEARTHWOOD DR        KATHLEEN GA     31047        Dec 1 2018   FL
                       HENRY        03850932   VALENTIN WILFREDO               100    JOYNER DR            MCDONOUG GA     30252        May 1 2019   OH
                       HENRY        01039756   MERRITT    KIAJUANA LASHAE      1210   PEBBLE ROCK RD       HAMPTON GA      30228        Sep 1 2019   NC
                       HENRY        10568830   BROWN      DENISE     MARIE     723    LANDING PT           STOCKBRIDGGA    30281        Jul 1 2020   FL
                       HARRIS       02799549   OSS        MERRILEE EMIG        57     ELLERSLIE CT         ELLERSLIE GA    31807-5377   Sep 1 2020   FL
                       HARRIS       02803635   OSS        WILLIAM    ROY       57     ELLERSLIE CT         ELLERSLIE GA    31807        Sep 1 2020   FL
                       HEARD        07704818   PIKE       KELLYN     FOWLER    3950   ROCK MILLS RD        LAGRANGE GA     30240        Apr 1 2020   AL
                       HOUSTON      08205459   WEST       RICKY      BERNARD 317      ASHWOOD DR           BONAIRE    GA   31005        Jul 1 2020   TX
                       HOUSTON      11037141   WHEELER KELLEY        LYNN      300    GRAND RESERVE WAY KATHLEEN GA        31047        Feb 1 2018   AE
                       HOUSTON      11250179   WHEELER MATTHEW WADE            300    GRAND RESERVE WAY KATHLEEN GA        31047        Feb 1 2018   AE
                       HENRY        10734791   GRIFFIN    KATARAH    DENISE    608    TREES OF AVALON PKWY MCDONOUG GA     30253        Jul 1 2020   AZ
                       HENRY        06307583   MARTIN     ANDREW     LEE       300    NOAH PL              MCDONOUG GA     30252        Apr 1 2020   NC
                       HOUSTON      11818811   SCHMIDT    GIANA      MARIE     51     COHEN WAL APT 802    WARNER RO GA    31088        Jul 1 2019   TX
                       HOUSTON      12484966   SCHNAITMANJOSHUA      JOHN      113    PINE VALLEY DR       WARNER R O GA   31088        Jan 1 2020   NV
                       HOUSTON      10344133   GARNETT    AYANNA     KAI       204    SHERMAN ST           WARNER RO GA    31088        May 1 2018   MS
                       HENRY        01392862   THOMAS     GARY       W         406    MILKY WAY            STOCKBRIDGGA    30281        Oct 1 2020   FL
                       HENRY        12354984   GAINES     EBONY      REGINE    307    AMBER CHASE DR       MCDONOUG GA     30253        Aug 1 2020   IL
                       HENRY        11792485   GAINES     PHILLIP    CARRINGTON307    AMBER CHASE DR       MCDONOUG GA     30253        Aug 1 2020   IL
                       HENRY        10806337   GUILLORY-F CORINTHIA RENEE      120    PLANTATION BLVD      STOCKBRID GGA   30281        Aug 1 2019   AP
                       HOUSTON      10368032   HOWARD     MICHAEL              213    SPANISH TRL          KATHLEEN GA     31047        May 1 2019   FL
                       HOUSTON      05115034   HOWARD     SHATERA    LASHAY    1517   SWEETWATER DR        WARNER RO GA    31088        Dec 1 2017   HI
                       HENRY        10364320   JORDAN     ERIKA      ANTIONETTE166    REGENCY PARK DR      MCDONOUG GA     30253        May 1 2020   AR
                       HOUSTON      12528691   CAMPBELL KORY                   51     COHEN WAL APT 502    WARNER RO GA    31088        Jul 1 2018   AP




  Ex. 2 to Petition:
                       HOUSTON      07796365   CAMPBELL KRYSTAL      RAE       51     COHEN WAL APT 502    WARNER RO GA    31088        Jul 1 2018   AP




Braynard Declaration
                       HENRY        02256333   ROWLAND CRAIG         ANTHONY 496      HOOD RD              STOCKBRIDGGA    30281-2840   Dec 1 2019   AL
                       HENRY        01398411   ROWLAND EDINE         O         58     PATILLO CIR          STOCKBRIDGGA    30281-1406   Nov 1 2016   FL
                       IRWIN        07132028   HOLDEN     KATRINA    NICOLE    608    N FIELDSTONE DR      OCILLA     GA   31774-1348   Aug 1 2019   WI
                       HENRY        10959156   SMITH      DEBRA      ANN       3501   AMBER CHASE CIR      MCDONOUG GA     30253        Aug 1 2020   VA
                       JASPER       02009248   JONES      WANDA      SMITH     8370   POST RD              SHADY DALEGA    31085-3103   Apr 1 2020   FL
                       HOUSTON      11782064   RADLEY     LAURA                236    FALCON CRST          WARNER RO GA    31088        Oct 1 2020   VA
                       HOUSTON      06680369   ONEILL     DALE       JEFFERY   102    POLAWENNA CT         WARNER RO GA    31088        Nov 1 2019   AE
                       HOUSTON      11384191   ONEILL     ERICA      RAE       102    POLAWENNA CT         WARNER RO GA    31088        Nov 1 2019   AE
                       HOUSTON      10256195   RICHARDSONSAMANTHA FRANCIS      210    LYDIA DR             BONAIRE    GA   31005        May 1 2019   AZ
                       JEFF DAVIS   07288897   BENNETT    STACIA     NICOLE    111    BELL ST              HAZLEHURS GA    31539        Sep 1 2020   FL
                       JEFF DAVIS   05296090   BRADDY     JAMIE      MICHAEL   40     AZALEA LN            HAZLEHURS GA    31539        Dec 1 2019   NC
                       JACKSON      07601298   RICKLEFS ANGELA       CHRISTINE 676    DURHAM DR            HOSCHTON GA     30548        Jan 1 2020   TN
                       JACKSON      08237150   ROBERTS EARNESTINE              41     PALMER CT            JEFFERSON GA    30549        Jul 1 2020   AL
                       JEFF DAVIS   10654177   PENNEY     LINDA                203    OWL HEAD TRL         HAZLEHURS GA    31539        Aug 1 2018   AK
                       JACKSON      02306286   POZO       CAROLINA ALTMAN      110    BEAR CREEK LN        BOGART     GA   30622        Aug 1 2020   SC
                       JACKSON      07827668   POZO       OSCAR      FERNANDO 110     BEAR CREEK LN        BOGART     GA   30622        Aug 1 2020   SC
                       JASPER       07662968   HALLIGAN CHELSEA      BRONWYN N 461    E GREENE ST          MONTICELLOGA    31064        Nov 1 2019   CA
                       LAURENS      02937351   CUELLAR    DAREN      WADE      2686   GA HIGHWAY 257       DUBLIN     GA   31021        Oct 1 2020   FL
                       JACKSON      11561583   UASI       MADISON    ELIZABETH 1896   LANDON LN            BRASELTON GA    30517        Apr 1 2020   UT
                       LAURENS      10098453   JOHNSON QUINTON       MCCOY     954    SCOTLAND RD          RENTZ      GA   31075        Oct 1 2020   CA
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 469 of 559




                                                                                            Page 268
                                                                                     GA NCOA Out of State


                       JACKSON    03901961   HICKSON   JANE      GRANADE      434    FRANKLIN ST           BRASELTON GA     30517        Oct 1 2020   NJ
                       LAURENS    01015166   JARRARD   DONNA     C            2001   PEACOCK DR            DUBLIN      GA   31021        Mar 1 2019   SC
                       LAURENS    10605428   JOHNSON JARED       HEATH        1406   PEACH ST              DUBLIN      GA   31021        Sep 1 2019   TN
                       JACKSON    12034653   KLUVER    MITCHELL LYN           1794   JESSE CRONIC CT       BRASELTON GA     30517        Oct 1 2020   AR
                       JACKSON    12677314   KNAPHUS HANNAH      CATTRAL      316    LAKE CAROLYN RD       STATHAM     GA   30666        Sep 1 2020   OR
                       LIBERTY    12541185   HARRISON TONIA      L            422    DELOACH DR            HINESVILLE GA    31313        Oct 1 2020   FL
                       LOWNDES    08428573   MURRI     MADELINE NICOLE        4239   SHADOW GARDEN DR      HAHIRA      GA   31632        Feb 1 2020   AK
                       MADISON    07227025   COLLINSON DANA      LYNN         870    BERTHA WILLIS RD      CARLTON     GA   30627-1272   Sep 1 2019   CO
                       LEE        05029564   ALLEN     WILLIAM   KIM          305    HAWKSTEAD DR          LEESBURG GA      31763-5868   Jul 1 2018   VA
                       LIBERTY    10923721   STREB     PETER     JEFFERY      20     BAYSPRINGS AVE        FORT STEW AGA    31315        Mar 1 2020   FL
                       LIBERTY    10624870   STUART    CHONG     HYON         5210   MARNE CT              FORT STEWAGA     31315        Aug 1 2018   AP
                       LIBERTY    10624897   STUART    HENRY     PAUL         5210   MARNE CT              FORT STEWAGA     31315        Aug 1 2018   AP
                       MURRAY     08397754   KEPLEY    DIANE     BOEHMS       400    MULBERRY GAP RD       ELLIJAY     GA   30540        Apr 1 2017   FL
                       LEE        10389969   SMITH     FRANCIS   XAVIER       219    LONG DR               SMITHVILLE GA    31787        Jun 1 2019   IN
                       LOWNDES    11562970   MCCLURE KILEY       ROBIN        4670   GA HIGHWAY 122 E      HAHIRA      GA   31632        Sep 1 2018   AL
                       LIBERTY    06090870   RAWLS     YVONNE    LOUISE       250    DEERWOOD DR           HINESVILLE GA    31313        Jun 1 2020   VA
                       LIBERTY    12093178   RAYNOR    RACHEL    DELOACH      186    DRAYTON CT            MIDWAY      GA   31320        Jul 1 2020   TN
                       LIBERTY    08322885   REID      BRITTANY TALESSYA      912    PINELAND AVAPT # 23   HINESVILLE GA    31313        Mar 1 2018   VA
                       MADISON    12210077   CHANDLER SAVANNAH NOEL           191    ADAMS RD              DANIELSVIL LGA   30633        Sep 1 2020   SC
                       MADISON    06811591   CHATHAM JACQUELINE O             4359   JOT EM DOWN RD        DANIELSVIL LGA   30633-1921   Jan 1 2020   LA
                       LEE        03701019   TOLER     TERRY     EUGENE       808    GRAVES SPRINGS RD     LEESBURG GA      31763-3415   Oct 1 2020   FL
                       MCDUFFIE   07644269   FRAILS    MICHAQUEL RASHAWN      1081   DAVIS CIR LOT # 4     THOMSON GA       30824        Aug 1 2020   SC
                       LIBERTY    08308662   BLACKWELL PAMELA    BRIANN       407    BRADWELL SUNIT C      HINESVILLE GA    31313        Jul 1 2018   MD
                       LIBERTY    11265738   BOLES     ADRIAN    NATHANIEL    207    AZALEA RD UNIT 5      MIDWAY      GA   31320        Sep 1 2020   FL
                       LOWNDES    03548385   DETHOMAS PATRICIA   POWELL       3304   PLANTATION DR         VALDOSTA GA      31605        Jan 1 2018   FL
                       LEE        11784074   TAYLOR    NICOLE                 207    HANK DR               LEESBURG GA      31763        Oct 1 2020   OH
                       LOWNDES    01212571   ZAKRZESKI PAULA     LUCILLE      2611   BEMISS RD APT A214    VALDOSTA GA      31602        Sep 1 2020   FL




  Ex. 2 to Petition:
                       LOWNDES    08818954   ZIPPERER GILBERT    GERROD       6312   JUMPING GULLY RD      VALDOSTA GA      31601        Sep 1 2020   FL




Braynard Declaration
                       LOWNDES    11256907   HILTON    CJ        WILLIAMS     924    MADISON AVE           VALDOSTA GA      31602        Aug 1 2020   MI
                       LAMAR      03562654   TEMPLETON CARMAN    MELISSA      322    BURNETTE RD           BARNESVILL GA    30204-3490   Aug 1 2020   AL
                       MADISON    08331912   RAY       KAYLA     VICTORIA     2296   DOVE DRAKE RD         ROYSTON GA       30662        Nov 1 2019   CA
                       MADISON    06749774   JOHNSON PAUL        M            798    YOUNG HARRIS RD       DANIELSVILLGA    30633        Aug 1 2020   WV
                       MORGAN     07917573   ULVELING HOLLY      HAMILTON     1810   OLD BUCKHEAD RD       MADISON     GA   30650        Jul 1 2020   VA
                       LIBERTY    12092395   DEVIVO    BRANDI    LYN          503    BRADWELL SUNIT A      HINESVILLE GA    31313        Sep 1 2020   PA
                       MORGAN     06395762   WHITLEY   DONALD    EARL         1360   SHOCKLEY RD           MADISON     GA   30650        Sep 1 2019   IA
                       LONG       10873379   HALL      CHRISTY   LYNN DAVIS   624    MUSTANG LANE NE       LUDOWICI GA      31316        Nov 1 2018   VA
                       LUMPKIN    05470735   STJAMES   KRISTIN   ALEC         1054   WINTERS MOUNTAIN RD   DAHLONEGA GA     30533        Feb 1 2020   VA
                       LUMPKIN    10453075   STUMP     ROY       E            89     STATION TRL           DAWSONVILLGA     30534        Jun 1 2020   VA
                       LUMPKIN    03007597   SULLIVAN  STANLEY   PAUL         299    BULL CREEK RD W       DAHLONEGA GA     30533-2607   Aug 1 2018   AZ
                       LUMPKIN    10244552   SWENSON CAROL       IRENE        1309   MCDONALD RD           DAHLONEGA GA     30533        Oct 1 2020   WA
                       LOWNDES    01215789   HASTINGS SANDY      B            2310   PINECLIFF DR          VALDOSTA GA      31602-2209   Mar 1 2020   NC
                       LOWNDES    08081593   HOWELL    KELSEY    MADSEN       3455   FARMERS WAY           VALDOSTA GA      31605        Jul 1 2019   CA
                       LOWNDES    04626209   HUBBARD LESLIE      JANETTE      1718   NORTHSIDE APT J5      VALDOSTA GA      31602        Jan 1 2019   SC
                       MUSCOGEE   03651565   DESALLE   SHERITHA YVONNE        1411   27TH ST               COLUMBUS GA      31901-1207   Apr 1 2020   LA
                       MCDUFFIE   05271082   WILLIAMS  QUIANA    NICOLE       431    BUSSEY AVE            THOMSON GA       30824        Apr 1 2018   IL
                       MADISON    08331432   KNIGHT    JESSICAH RENE'         1333   FOOTE MCCLELLAN RD    COLBERT     GA   30628        Sep 1 2017   OK
                       MADISON    11031289   KNIGHT    RUSSELL   KEITH        1333   FOOTE MCCLELLAN RD    COLBERT     GA   30628        Sep 1 2017   OK
                       MONROE     08575930   OCHIENG   IAN       OWOHO        75     WILLOW WAY            JULIETTE    GA   31046        Mar 1 2020   SC
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 470 of 559




                                                                                           Page 269
                                                                                    GA NCOA Out of State


                       MUSCOGEE 11222561    DIAZ LEBRONNOMAR       LUIS      8443   10TH ARMORED LOOP    FORT BENNI GA   31905        Aug 1 2019   TX
                       MUSCOGEE 12383779    DIERINGER BARBARA                6626   HENSLEY DR           COLUMBUS GA     31907        Aug 1 2020   SD
                       MUSCOGEE 10353917    DEEM       CECELIA     ELAINE    1290   FREEDOM RIDGE DR     COLUMBUS GA     31907        Dec 1 2016   IN
                       MUSCOGEE 10534856    DEGON      CAROLINE    IRENE     2602   LYNDA LN             COLUMBUS GA     31906        Jun 1 2019   AE
                       MUSCOGEE 00873666    DEKLE      AMY                   3314   FLINT DR             COLUMBUS GA     31907-2032   Oct 1 2019   LA
                       MUSCOGEE 04665737    DENNIS     THOMAS      LEE       3017   MEADE ST             COLUMBUS GA     31903        Mar 1 2020   NC
                       LEE       10142521   GUPTA      ADITYA                220    WINNSTEAD DR         LEESBURG GA     31763        Aug 1 2019   IN
                       LEE       12392953   GUPTA      BHAVYA                220    WINNSTEAD DR         LEESBURG GA     31763        Aug 1 2019   IN
                       MCINTOSH 07296921    GRISSINO ANGELA        D         4150   GA HWY 57            TOWNSEND GA     31331-8218   Sep 1 2020   SC
                       MCINTOSH 04968846    GRISSINO MICHAEL       ERIC      4150   GA HIGHWAY 57        TOWNSEND GA     31331        Sep 1 2020   SC
                       MUSCOGEE 06963220    ZAHN       BREANNA               5228   STONEGATE DR         COLUMBUS GA     31909        Jun 1 2020   AL
                       MUSCOGEE 10306937    DEBORD     BRITTNEY              605    GIBSON DR            FORT BENNI GA   31905        May 1 2020   AK
                       LIBERTY   05877954   PULLEN     SOPHIA      CIERA     403    DELOACH DR           HINESVILLE GA   31313        Apr 1 2017   SC
                       MONROE    04192593   FISCHER    DONNA       JOHNSON 150      RIDGE CREST DR       MACON      GA   31210        Sep 1 2020   NC
                       MONROE    08024159   FITE       CHRISTINE   MICHELLE 204     HILLTOP CIR          MACON      GA   31210        May 1 2018   VA
                       LOWNDES 11545803     KELSON     PAMELA      SUE       4231   GINGER TRL           VALDOSTA GA     31602        Oct 1 2018   AE
                       LOWNDES 11116282     KENNARD BRANDON        CHARLES   3812   PONDSIDE CIR         VALDOSTA GA     31605        Aug 1 2017   TX
                       LOWNDES 06937169     KENNARD JADE           MARGUERIT 3812   PONDSIDE CIR         VALDOSTA GA     31605        Aug 1 2017   TX
                       LOWNDES 06122016     KIER       LAKISHA     NICOLE    1506   IOLA DR              VALDOSTA GA     31601        Apr 1 2020   SC
                       MACON     01273116   SMITH      ANNIE       L         635    PLANT ST             MONTEZUMAGA     31063-2053   Jul 1 2019   VA
                       LOWNDES 08800050     LUDEMANN BRANDON       SCOTT     4192   HAMILTON CIR         VALDOSTA GA     31605        Jun 1 2019   TX
                       MUSCOGEE 10094558    HARRIS     SHENIKA     DENISE    918    DOZIER ST            COLUMBUS GA     31904        Apr 1 2020   AL
                       MUSCOGEE 04731089    HARRIS     TRUDY       DARNAE    4803   18TH AVE             COLUMBUS GA     31904        Sep 1 2020   FL
                       LIBERTY   10232498   LOCKE      LATOYA      SHANTE    803    MOCKINGBIRD CT       HINESVILLE GA   31313        Sep 1 2019   NJ
                       LOWNDES 12489195     KANAPAUX TESSA         ALEXANDRA 4213   WHITHORN WAY         VALDOSTA GA     31605        Aug 1 2020   IN
                       LOWNDES 10806560     KEIRN      GRACE       CAITLYN   3581   GUEST RD             VALDOSTA GA     31605        Jun 1 2017   NM
                       LOWNDES 08866783     KEIRN      JUSTIN      SIXTO     3581   GUEST RD             VALDOSTA GA     31605        Jun 1 2017   NM




  Ex. 2 to Petition:
                       NEWTON    07934765   ESPOSITO MICHAEL       ANTHONY 101      E MACEDONIA CHURCH R OXFORD     GA   30054        Sep 1 2020   OR




Braynard Declaration
                       NEWTON    07699735   ESPOSITO TERRILL       LYNN      101    E MACEDONIA CHURCH R OXFORD     GA   30054        Sep 1 2020   OR
                       OCONEE    08424980   BALDWIN    COURTNEY    JUDITH    1100   DOVE CREEK CIR       WINDER     GA   30680-5036   Aug 1 2019   AL
                       LOWNDES 05881690     JONES      LEAH        JANE      4573   SAN SABA DR          HAHIRA     GA   31632        Aug 1 2019   AL
                       LOWNDES 03460743     JONES      NATHANIEL   CRAIG     4079   GRAMERCY DR          VALDOSTA GA     31605        Aug 1 2020   SC
                       LAURENS   10684235   MULCAHEY JO            ELIZABETH 504    MIMOSA DR            DUBLIN     GA   31021        Aug 1 2020   FL
                       MILLER    00620302   WARREN     HARRY                 75     WARREN RD            BLAKELY    GA   39823-5220   Jun 1 2019   FL
                       MILLER    00620306   WARREN     MAXIE                 75     WARREN RD            BLAKELY    GA   39823-5220   Jun 1 2019   FL
                       MUSCOGEE 05945768    ROLLIER    ELIZABETH   EILEEN    1907   18TH AVE    APT A    COLUMBUS GA     31901        Feb 1 2018   OR
                       MUSCOGEE 01786463    HANEY      DONALD      W         4529   JIMINEY LOOP         COLUMBUS GA     31909-3925   Oct 1 2020   NC
                       MUSCOGEE 08217620    HANSON     LEBRIA      KAMARA A 7       LLOYD WAY APT A      FORT BENNI GA   31905        Dec 1 2018   AE
                       MERIWETHE 10434780   CHILDS     MICHAEL     SHAWN     863    ALPS RD              GAY        GA   30218        Oct 1 2020   NJ
                       MERIWETHE 03263346   COBB       BRUCE       KYLE      635    TODD RD              GREENVILLE GA   30222-2313   May 1 2020   AL
                       MUSCOGEE 12175443    GLEASON    MARISSA     NICHOLE   5530   STUBBEN CT           COLUMBUS GA     31909        Nov 1 2019   NY
                       MUSCOGEE 05434926    GOINS      TIAWUAN     DEMETRIUS 641    WINALL DR            COLUMBUS GA     31907        Dec 1 2018   CA
                       MUSCOGEE 11950619    HALL       STEPHEN     JAMES     6608   KURTH BLVD           FORT BENNI GA   31905        Oct 1 2020   TX
                       MUSCOGEE 10009608    HAM        DARRYL      DEVAYNE   5352   CHUMAR DR UNIT 7     COLUMBUS GA     31904        Dec 1 2018   AL
                       MUSCOGEE 06635644    HAMILTON WILL          CODY      8400   VETERANS PAPT 1227   COLUMBUS GA     31909        Jun 1 2020   VA
                       MUSCOGEE 06901105    HAMMOCK AIMEE          YATES     1291   FRONT AVE UNIT 305   COLUMBUS GA     31901        Jan 1 2020   AL
                       NEWTON    12456439   PINKNEY    SHENA       NICOLE    225    CAMERONS WAY         COVINGTON GA    30016        May 1 2020   IL
                       NEWTON    04530216   POLIZZI    JESSICA     DESANCTIS 306    DRY POND RD          COVINGTON GA    30016        Sep 1 2020   FL
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 471 of 559




                                                                                          Page 270
                                                                                   GA NCOA Out of State


                       NEWTON    04254933   LEE       SARAH      JANE      125     ASPEN FOREST DR       COVINGTON GA    30016        Mar 1 2020   LA
                       MERIWETHE 11947466   CANTY     ARIYANA    SHAMIR    1004    IRA PARKS WAY         MANCHEST E GA   31816        Jan 1 2018   VA
                       NEWTON    11097100   GATES     CLEM                 210     QUEENSLAND LN         COVINGTON GA    30016        Mar 1 2020   CA
                       MUSCOGEE 06524086    HALE      NORIS      JUANA     3113    PIERPONT AVE          COLUMBUS GA     31904-8329   Aug 1 2018   OH
                       PAULDING 12263694    BARNES    KEVIN      JAMES     21      MILL POINTE DR        DALLAS     GA   30157        Mar 1 2020   RI
                       MUSCOGEE 01827472    BROWN     PAMELA     HUFF      4314    CURRY ST              COLUMBUS GA     31907-5459   Jun 1 2018   AL
                       MUSCOGEE 01815907    BROWN     PAMELA     L         911     WOODBURN DR           COLUMBUS GA     31907-3844   Sep 1 2020   AL
                       MUSCOGEE 03486293    VALENTINE JACQUELYN            3351    N LUMPKIN RAPT 1312   COLUMBUS GA     31903        Jan 1 2018   AL
                       MUSCOGEE 10536288    VANELLIS  WAYNE      WADDELL   15      11TH ST    APT D      COLUMBUS GA     31901        Feb 1 2019   WV
                       MUSCOGEE 12179172    VANOVER NATHAN       KEVIN     8107    SANTEE CT             COLUMBUS GA     31909        Jan 1 2020   NC
                       MUSCOGEE 08069424    VARGAS    MELISSA              4408    CHALFONTE DR          COLUMBUS GA     31904        Jul 1 2019   AE
                       OCONEE    07149993   MCWHORTERCARROLL     ELIZABETH 1100    DIALS PLANTATION DR   STATHAM    GA   30666        May 1 2017   WA
                       NEWTON    01383816   HERRIN    KAREN      HART      13758   HIGHWAY 278 SE        SOCIAL CIRCGA   30025        Aug 1 2020   FL
                       NEWTON    02805086   HICKS     ANGELA     DENISE    410     BETHANY RD            COVINGTON GA    30016        Oct 1 2020   FL
                       NEWTON    07623946   HICKS     JASMINE    SHERI     9209    PLANTATION CIR        COVINGTON GA    30014        Feb 1 2019   TX
                       NEWTON    02803391   HICKS     WILLIAM    DOUGLAS 410       BETHANY RD            COVINGTON GA    30016        Oct 1 2020   FL
                       MUSCOGEE 10943760    BROWN     JAMES      MATTHEW 6811      BEAVER TRL            MIDLAND    GA   31820        Mar 1 2018   NC
                       MUSCOGEE 05039852    KO        VALERIE    JOY       9032    EASTLAKE DR           MIDLAND    GA   31820-4441   Jun 1 2019   NC
                       MUSCOGEE 05093507    URNESS    TROY       MITCHELL 168      PEBBLEBROOK LN        COLUMBUS GA     31904        Feb 1 2020   AL
                       MUSCOGEE 12763817    VALENTINE CARLO                6500    WHITTLESEYAPT # 207   COLUMBUS GA     31909        Jan 1 2020   WA
                       MUSCOGEE 05199888    WASHINGTO DONNA      KAY       5061    ETON DR               COLUMBUS GA     31907-3529   Jan 1 2020   LA
                       MUSCOGEE 01806328    WATERS    JOYCE      ANN       1514    CREST DR              COLUMBUS GA     31906-3504   Aug 1 2020   SC
                       MUSCOGEE 08760003    WATLEY    SHAUNE               206     PLUM CT               COLUMBUS GA     31909        Sep 1 2017   SC
                       NEWTON    10670223   HEARD     MALISA     RENEE RUTH40      CRANBROOK WAY         COVINGTON GA    30016        Sep 1 2019   DC
                       MUSCOGEE 11970188    BLOM      CHRISTOPHEDAVID      7661    CRAIG DR              FORT BENNI GA   31905        Jul 1 2020   KS
                       MUSCOGEE 04352056    BROOKS    MELISSA    HODGE     1700    FOUNTAIN C APT 3601   COLUMBUS GA     31904        Jul 1 2019   AL
                       MUSCOGEE 05706739    BROOKS    SADIE      HELTON    1254    18TH AVE              COLUMBUS GA     31906        Jan 1 2019   ID




  Ex. 2 to Petition:
                       MUSCOGEE 12586800    KIRKLAND ANDREW      BEAU      6400    MAIN ST    APT 12E    COLUMBUS GA     31909        Nov 1 2019   AL




Braynard Declaration
                       MUSCOGEE 11165401    KIRKLAND GRACIE      HANNAH    6400    MAIN ST    APT 12E    COLUMBUS GA     31909        Nov 1 2019   AL
                       MUSCOGEE 07260930    KIRKLAND LAKESHA     MONIQUE   3755    MULBERRY DR           COLUMBUS GA     31907-3231   Aug 1 2017   CT
                       MUSCOGEE 08467081    KNIGHT    RICHARD    FOX       4948    TURNBERRY LN          COLUMBUS GA     31909-8014   Jun 1 2020   NY
                       MUSCOGEE 01247718    KNIGHT    RICHARD    PERRY     4948    TURNBERRY LN          COLUMBUS GA     31909-8014   Jun 1 2020   NY
                       MUSCOGEE 03724876    KNOX      DENISE               4833    DELRAY DR             COLUMBUS GA     31907-3514   Mar 1 2020   AL
                       MUSCOGEE 11116341    FOURNIER STEPHANIE CAROL       5039    SAND HILL DR          COLUMBUS GA     31907        Oct 1 2018   HI
                       MUSCOGEE 10154973    PRINCE    SARAH      ELIZABETH 9366    BLACKBURN DR          MIDLAND    GA   31820        Jun 1 2019   VA
                       PAULDING 10062201    HOLTZCLAW LAUREN     ASHLEY    535     ABBINGTON LN          DOUGLASVI LGA   30134        Aug 1 2020   AL
                       NEWTON    11246120   BAILEY    CAYLA      LANISE    70      MILLS LNDG            COVINGTON GA    30016        Dec 1 2019   VA
                       NEWTON    05096719   BAILEY    JACQUELINE GLENISE   70      MILLS LNDG            COVINGTON GA    30016        Dec 1 2019   VA
                       MUSCOGEE 10276444    STAFFORD EDDIE       DARNELL   114     MUNSON DR             COLUMBUS GA     31903        Jun 1 2020   TX
                       MUSCOGEE 02602949    POWELL    MELODY     FAYE      4130    MONTCLAIR APT C       COLUMBUS GA     31907        Nov 1 2019   CA
                       NEWTON    06971870   MOORE     ANTOINETTEFRANCES    45      ASHFORD DR            OXFORD     GA   30054-4647   May 1 2017   CA
                       NEWTON    07396773   MOORE     RICKEY     LOUIS     45      ASHFORD DR            OXFORD     GA   30054-4647   May 1 2017   CA
                       PAULDING 11479298    CLARK     JAMES      KEITH     357     ORCHARD DR            TEMPLE     GA   30179        Jan 1 2020   FL
                       MUSCOGEE 10958286    STOTTLEMY MALLORIE CORINNE     116     ARROWHEADAPT B        FORT BENNI GA   31905        Feb 1 2017   AL
                       MUSCOGEE 06743376    PORTER    JACQUELINE LASHONE   5155    SAINT MARYS RD        COLUMBUS GA     31907        Jan 1 2018   AL
                       PAULDING 07627333    HUNTER    PATRICK              564     SCOTLAND DR           DALLAS     GA   30132        Jul 1 2020   MN
                       OCONEE    00300400   BURNS     BEN        M         109     SOUTHLAND DR          WATKINSVIL GA   30677-2405   Sep 1 2020   NC
                       OCONEE    11172445   BURNS     DAVID      GREGORY 1201      RIVERHILL DR          BISHOP     GA   30621        Aug 1 2020   MO
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 472 of 559




                                                                                         Page 271
                                                                                   GA NCOA Out of State


                       OCONEE     11389860   BURNS     JOSHUA    THOMAS    1201    RIVERHILL DR         BISHOP     GA    30621        Aug 1 2020   MO
                       PAULDING   11167533   DATCHER   OYINDAMOLA          307     SILVER OAK DR        DALLAS     GA    30132        Jul 1 2020   MD
                       PAULDING   12481729   CLUTTS    CAMERON             126     BRIER BEND CT        ACWORTH GA       30101        Jul 1 2020   TN
                       PAULDING   05057983   MONROE    CHAD      ALAN      359     TURNBERRY DR         HIRAM      GA    30141        May 1 2019   AE
                       PAULDING   04864310   MONROE    STEPHANIE LYNNE     359     TURNBERRY DR         HIRAM      GA    30141        May 1 2019   AE
                       PEACH      08820524   DAY       MILTON    SANTA     6698    PEACH PKWY           BYRON      GA    31008        Feb 1 2018   WA
                       PEACH      11477104   DELEE     AUTUMN    JOSETTE   204     EVERETT SQ           FORT VALLE GA    31030        May 1 2020   TX
                       PAULDING   10915824   NELSON    TAMEEKA   DENSMORE 226      CAMPBELL DR          DALLAS     GA    30132        Sep 1 2020   CT
                       PUTNAM     06004828   ROUSSEAU MELINDA    E         103     BIRCH CV             EATONTON GA      31024        Aug 1 2020   WA
                       PUTNAM     10917031   SANCHEZ   STEPHANIE           497     NEW PHOENIX RD       EATONTON GA      31024        Oct 1 2020   NV
                       PICKENS    10395163   NOLAN     KELSIE    LORRAINE 298      LOGANS RUN           JASPER     GA    30143        Aug 1 2020   WA
                       PAULDING   11327533   OLU-WEHUJEMARIA     ANTONIA   736     HIGHCREST DR         ACWORTH GA       30101        Jul 1 2017   TX
                       PIKE       05775352   FAY       CYNTHIA   DAVIS     64      ROCKY WAY            WILLIAMSO N GA   30292-3255   Aug 1 2020   NC
                       PICKENS    05534059   ALLEY     JANIE     TILLIE    2333    BRYANT RD            JASPER      GA   30143-3786   Sep 1 2020   TN
                       PEACH      07621422   WIGGINS   CHITQUETA SHANAE    254     FRANKLIN BLVD        FORT VALLE GA    31030        Sep 1 2020   NC
                       PEACH      01800522   REESE     RENEE     BROWN     103     DUNGENESS DR         BYRON       GA   31008-3858   Dec 1 2017   OH
                       RICHMOND   08372130   BALOGH    SYDNEY    MARIE     118     BROAD ST APT D       AUGUSTA     GA   30901        Aug 1 2020   NY
                       RICHMOND   02192921   BANDOLA   PAUL                1331    WINGFIELD ST         AUGUSTA     GA   30904-4756   Sep 1 2020   FL
                       POLK       12019071   WHITE     MARY      EVELYN HAY190     OLD VINSON MOUNTAIN RROCKMART GA      30153        Sep 1 2019   IL
                       RICHMOND   01480507   BURNS     KIM       ALLEN     1103    EISENHOWER DR        AUGUSTA     GA   30904        Aug 1 2020   SC
                       RICHMOND   01489535   BURNS     TRACY     LYNN      1103    EISENHOWER DR        AUGUSTA     GA   30904        Aug 1 2020   SC
                       RICHMOND   11998190   BURROUGHSANTHONY              4045    PULLMAN CIR          AUGUSTA     GA   30909        Sep 1 2019   CA
                       RICHMOND   00270583   BURTON    DOROTHY GWENDOLYN724        GREENE ST APT 711    AUGUSTA     GA   30901-2339   Jun 1 2019   SC
                       PUTNAM     08279519   JOHNSON ABIGAIL     VIRGINIA  170     SINCLAIR CIR         EATONTON GA      31024        Aug 1 2019   LA
                       PUTNAM     05374592   JOHNSON VIRGINIA DAWDOHERTY 170       SINCLAIR CIR         EATONTON GA      31024        Aug 1 2019   LA
                       PUTNAM     05374709   JOHNSON WILLIAM     JACK      170     SINCLAIR CIR         EATONTON GA      31024        Aug 1 2019   LA
                       RABUN      12794411   BUNN      HEATHER   SHAE      8       SIMS WAY             RABUN GAP GA     30568        Oct 1 2020   NC




  Ex. 2 to Petition:
                       RICHMOND   06961120   LEONARD   EDGAR     MORRIS    1962    STORY DR APT D       FORT GORDOGA     30905        Jul 1 2020   AE




Braynard Declaration
                       RICHMOND   01483164   LETHGO    KATHERINE SCALES    2       INDIAN COVE RD       AUGUSTA     GA   30909-3746   Aug 1 2020   CA
                       ROCKDALE   10878373   BURRELL   OCTAVIA   LYNETTE   2608    COUNTRY TRAPT B      CONYERS GA       30013        May 1 2020   IL
                       FULTON     10996830   REDFORD KAITLIN     NICOLE    235     PHARR RD N APT 1502  ATLANTA     GA   30305        May 1 2019   NY
                       FULTON     02712427   JORDAN    ZANDRA    LENISE    3223    WELLINGTON WALK SW ATLANTA       GA   30331        Jun 1 2017   CA
                       FULTON     07120901   JOSEPH    BENJAMIN HARRISON 1256      BRICKTON DR NW       ATLANTA     GA   30318        Jun 1 2020   CA
                       FULTON     10074612   RATNER    HANNAH    KWE       594     SEMINOLE A APT # 4   ATLANTA     GA   30307        Jul 1 2020   WA
                       FULTON     08395965   SHIEH     BERNARD DEMOTT      195     14TH ST NE UNIT 602  ATLANTA     GA   30309-2671   Sep 1 2018   NC
                       FULTON     08964363   RAJDEV    PRIYA     ASHOKE    747     RALPH MCGI UNIT 227  ATLANTA     GA   30312        Jul 1 2019   NY
                       FULTON     10897256   RUSH      STEVEN    J         804     LIBERTY COMMONS DR N ATLANTA     GA   30314        Jul 1 2020   NC
                       FULTON     08771627   LASKER    WILLIAM   JARMAN    831     CRESTRIDGE DR NE     ATLANTA     GA   30306        Sep 1 2020   CO
                       FULTON     10140718   MACLEOD ABIGAIL     DONNELLAN 5685    ASHWIND TRCE         ALPHARETTAGA     30005        Oct 1 2020   OR
                       FULTON     10528730   MACLEOD ANGUS       FERGUSON 5685     ASHWIND TRCE         ALPHARETTAGA     30005        Oct 1 2020   OR
                       FULTON     10575248   MACLEOD MARIAN      BERNADETT 5685    ASHWIND TRCE         ALPHARETTAGA     30005        Oct 1 2020   OR
                       FULTON     11902734   LUCIO     JESSICA   MORGAN    222     14TH ST NE APT 137   ATLANTA     GA   30309        Oct 1 2020   FL
                       FULTON     11902763   LUCIO     JOSHUA    JORDAN    222     14TH ST NE APT 137   ATLANTA     GA   30309        Oct 1 2020   FL
                       FULTON     12132900   LUCY      LIAM                12675   BETHANY RD           ALPHARETTAGA     30004        May 1 2019   FL
                       FULTON     02587609   MOORE     MICHELE             2359    VIRGINIA PL NE       ATLANTA     GA   30305-4236   Oct 1 2020   NY
                       FULTON     10650778   MOORE     OLIVIA    BRYANNE   2855    HARPER VALLEY DR     ATLANTA     GA   30349        Jul 1 2020   DC
                       FULTON     12336167   NASH      BELINDA   LORITA    6961    ROSWELL RDAPT L      SANDY SPRI GA    30328        Apr 1 2020   FL
                       FULTON     10675455   RAO       ROHAN               4035    FALLS RIDGE DR       ALPHARETT AGA    30022        Aug 1 2019   CA
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 473 of 559




                                                                                         Page 272
                                                                                     GA NCOA Out of State


                       FULTON    10456056   NAPIER     SHANECA    CHRISHODEN3405     TREELODGE PKWY          ATLANTA     GA   30350        May 1 2020   FL
                       FULTON    12408211   RICHIE     CHARMANE LATRECE      2521    PIEDMONT R APT 2125     ATLANTA     GA   30324        Mar 1 2020   IN
                       FULTON    11377829   MACKENZIE ETHAN       DAVID      1120    OAKHAVEN DR             ROSWELL GA       30075        Aug 1 2020   FL
                       FULTON    10957660   MACKEY     ANDREW                704     NOBLE CREEK DR NW       ATLANTA     GA   30327        Feb 1 2020   VA
                       FULTON    07852938   LARKIN     MONTEZ     LAMONT     2742    VINEYARDS DR SE         ATLANTA     GA   30354        Dec 1 2017   OH
                       FULTON    07515466   LARREGUI JOSE         HIPOLITO   7771    FABLED PT               UNION CITY GA    30291        Sep 1 2018   MA
                       FULTON    10897105   RAPHAELSO MASON       LIONEL     207     13TH ST NE APT 1914     ATLANTA     GA   30309        Jul 1 2020   VA
                       FULTON    06704668   RAPIER     LAWRENCE P D          1371    CLERMONT AVE            EAST POINT GA    30344        Jun 1 2019   MD
                       FULTON    10199658   RAPPOPORT GEMMA       ADIE       6740    CASTLETON DR NW         ATLANTA     GA   30328        Aug 1 2017   CT
                       FULTON    02672338   SHIVER     SANDRA     R          309     W COUNTRY DR            JOHNS CRE EGA    30097        Aug 1 2020   FL
                       FULTON    02709521   SHIVER     WILLIAM    TATE       309     W COUNTRY DR            JOHNS CREEGA     30097        Aug 1 2020   FL
                       FULTON    11930674   MASHORE KEISHIA       LATRELLE 6917      ROSWELL RDAPT B         SANDY SPRI GA    30328        Oct 1 2020   TN
                       FULTON    05251697   MASON      CHARLES    ROBERT     2474    N BRYAN CIR             EAST POINT GA    30344        Dec 1 2018   TX
                       FULTON    11049212   PIRANI     NOUSHEEN SADRUDDIN 361        PHARR RD N UNIT 236     ATLANTA     GA   30305        Sep 1 2020   TX
                       FULTON    05795788   PIROUZ     CAMERON               1212    GRANT ST SE             ATLANTA     GA   30315        Sep 1 2020   CA
                       FULTON    08964445   MONKS      MARY       HELEN      1188    VILLAGE CT SE           ATLANTA     GA   30316        Sep 1 2020   VA
                       FULTON    10355843   MONTAGUE JINX                    88      LUCY ST SE APT A        ATLANTA     GA   30312        Feb 1 2018   MA
                       FULTON    10998855   POPE       MELINDA    LEE        800     PEACHTREE UNIT 8407     ATLANTA     GA   30308        Sep 1 2019   VA
                       FULTON    10792359   PEDRAMI    MITRA                 315     TREYFORD CT             ALPHARETT AGA    30005        May 1 2020   NY
                       FULTON    08882423   PODOLIN    JESSICA    LOU        10655   CENTENNIAL DR           ALPHARETTAGA     30022        Sep 1 2019   NY
                       FULTON    10694796   MOLAN      ANDREW     THOMAS     1280    W PEACHTR APT 3514      ATLANTA     GA   30309        Jul 1 2020   NC
                       FULTON    11873418   MOLINA ENC JAMES                 298     DEERING RD APT 4105     ATLANTA     GA   30309        Feb 1 2020   PA
                       FULTON    11071113   PLACERES VANESSA      RENEE      180     JACKSON ST APT # 1218   ATLANTA     GA   30312        Aug 1 2020   CA
                       FULTON    11312961   POLAY      DYLAN      LEWIS      715     WILSON RD NW            ATLANTA     GA   30318        Jun 1 2020   NC
                       FULTON    02646467   POLAY      ROBERT     SAMUEL     715     WILSON RD NW            ATLANTA     GA   30318        Jun 1 2020   NC
                       FULTON    08644187   TONEATTO CARMEN       MARIE      7080    CANONBURY PL NW         SANDY SPRI GA    30328        Jan 1 2017   AZ
                       FULTON    11412165   TONKINSON MYLES       VOLAND     215     HAMILTON WAY            ROSWELL GA       30075        May 1 2019   FL




  Ex. 2 to Petition:
                       FULTON    10632388   MUEGGE     NICHOLAS TAYLER       1691    PINEHURST DR SW         ATLANTA     GA   30311        Mar 1 2020   FL




Braynard Declaration
                       FULTON    10738462   MUENCH     ALEXANDRA IRINA       230     PARKSIDE CLUB CT        DULUTH      GA   30097        Aug 1 2020   IL
                       FULTON    06215888   SKRIP      RICHARD    RANDOLPH 385       KINCARDINE WAY          ALPHARETT AGA    30022        Oct 1 2020   FL
                       FULTON    11745098   SCHARF     SARAH                 3338    PEACHTREE APT 2407      ATLANTA     GA   30305        Jun 1 2020   CA
                       FULTON    11386852   POIRIER    JAMIE                 516     SUMMER XING             SANDY SPRI GA    30350        Oct 1 2020   FL
                       FULTON    12155141   MOORE      TAISHIMA   SHAQUICE-A 1375    MAPLE VALLEY CT         UNION CITY GA    30291        Jul 1 2020   NV
                       FULTON    04609283   WORKLEY KERI          A          498     GRANT ST S UNIT 261     ATLANTA     GA   30312        Jul 1 2020   TN
                       FULTON    00516632   WORLEY     TONY       KYLE       240     PUTTING GREEN LN        ROSWELL GA       30076        Oct 1 2020   CA
                       FULTON    11830478   SMITH      RIANA      MAREE      149     26TH ST NW APT 1213     ATLANTA     GA   30309        Aug 1 2019   TN
                       FULTON    02521610   SMITH      JACQUELINE A          105     WOOD WAY                FAIRBURN GA      30213        May 1 2019   TN
                       FULTON    10850492   STAMBAUGHMARY         ALEXANDRA 131      PONCE DE L APT 468      ATLANTA     GA   30308        Jul 1 2017   PA
                       FULTON    11051388   WRAY       AMY        MICHELLE 100       LAKESHORE 3211          ATLANTA     GA   30324        Aug 1 2020   TX
                       GRADY     07628421   KRUEGER MARY          L          2930    PIERCE CHAPEL RD        CAIRO       GA   39827-5438   Jan 1 2020   CA
                       FULTON    11256508   TAYLOR     JOSEPH     L          4212    WIEUCA RD NE            ATLANTA     GA   30342        Jul 1 2020   SC
                       FULTON    05913317   TAYLOR     KARLY      K          655     MEAD ST SE UNIT 16      ATLANTA     GA   30312        Sep 1 2020   OH
                       FULTON    02617282   SMITH      PATRICIA   GAYLE      4571    PARKWAY CIR             COLLEGE PAGA     30349        Apr 1 2020   NC
                       FULTON    08264900   SMITH      RACHEL     VICTORIA   241     MAPLE ST                HAPEVILLE GA     30354        May 1 2020   WA
                       HOUSTON   06555074   MASSICOTTECARMEN                 51      COHEN WAL APT 1703      WARNER R O GA    31088        Sep 1 2020   OK
                       HOUSTON   06555087   MASSICOTTEMICHAEL     JOHN       51      COHEN WAL APT 1703      WARNER R O GA    31088        Sep 1 2020   OK
                       GLYNN     11184465   OBERMEYERKARI         ANNE       1004    BROCKINTON DR           ST SIMONS I GA   31522        Oct 1 2020   FL
                       FULTON    10880626   STACKHOUS RICHARD     DEVORE     3390    FAIRBURN R APT P251     ATLANTA     GA   30331        Dec 1 2018   PA
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 474 of 559




                                                                                            Page 273
                                                                                   GA NCOA Out of State


                       FULTON     10293108   STAEBLER SUZANNE     LYNN      200    RIVER VIST A UNIT 533 ATLANTA     GA   30339        Jun 1 2020   TX
                       GWINNETT   11742790   BARNETT    CHRISTOPHELEE       1845   JERRY WAY APT 33      NORCROSS GA      30093        Jul 1 2020   VA
                       GWINNETT   07253857   BARNETT    FRANECIA SHANELLE 789      STILL HILL LN         LAWRENCEVGA      30045        Jun 1 2020   NC
                       GLYNN      11311533   MILES      RHYS      ALEXANDER 800    MALLERY ST APT #54    ST SIMONS I GA   31522        Apr 1 2020   SC
                       GLYNN      01122430   MILLER     JANET     E         2811   MIMOSA RD             BRUNSWICK GA     31520        Aug 1 2020   CO
                       GILMER     08483186   MASSEY     JOSEPH    HOWELL    476    TURNIPTOWN RD         ELLIJAY     GA   30536        Jun 1 2020   TN
                       FULTON     10249357   SUPARIWALAANA                  5760   PRESERVE CIR          JOHNS CRE EGA    30005        Jul 1 2019   MD
                       FULTON     11702686   SELVACHAN ARCHANA              1240   W PEACHTR APT 405     ATLANTA     GA   30308        Mar 1 2019   NY
                       FULTON     11706608   SENEKHAMP NAKHONNGEGEORGE      215    NORTH AVE APT 3305    ATLANTA     GA   30308        May 1 2019   WA
                       FULTON     10877877   SENEY      RICHARD   FARNSWORT289     MACKENZIE DR NE       ATLANTA     GA   30312        May 1 2018   VA
                       GLYNN      08575324   HARRIS     CYNTHIA   GAIL      220    RICEFIELD WUNIT 22    BRUNSWICK GA     31525        Aug 1 2019   FL
                       GLYNN      08563925   HARRIS     MILTON    HEISKEL   220    RICEFIELD WUNIT 22    BRUNSWICK GA     31525        Aug 1 2019   FL
                       GORDON     01683252   WHITTENBURLINDA      BATES     211    DARBY RD SW           CALHOUN GA       30701-3306   Dec 1 2018   TX
                       GLYNN      11359514   MELVIN     CAROLE    JEANNE    1608   OCEAN RD              ST SIMONS I GA   31522        Jul 1 2018   DC
                       GORDON     08801829   CARROLL    MIRANDA   RENE      107    NEWTOWN RAPT 39       CALHOUN GA       30701        Jul 1 2020   FL
                       GLYNN      05442283   FLOYD      JUSTIN    MAXWELL 78       GLYNN MARSAPT 81      BRUNSWICK GA     31525        Apr 1 2020   FL
                       GREENE     10290392   PORTER     DAMION    JAMAAL    1285   OCONEE AVE            GREENSBORGA      30642        Mar 1 2019   AL
                       GREENE     10359793   PULLMAN    SHERRY    LEE       1230   WESTCHESTER DR        GREENSBORGA      30642        Jul 1 2019   MD
                       GREENE     05668769   PULLMAN    WILLIAM   LAWRENCE 1230    WESTCHESTER DR        GREENSBORGA      30642        Jul 1 2019   MD
                       GREENE     10770447   QUICK      MATTHEW RYAN        134    MEMORIAL DRIVE        GREENSBORGA      30642        Jan 1 2020   FL
                       GREENE     10954223   RAY        BENSON    RUSSELL   1041   MCINTEER CIR          GREENSBORGA      30642        Sep 1 2020   MA
                       GREENE     10954240   RAY        LASHAWNNANECOLE     1041   MCINTEER CIR          GREENSBO RGA     30642        Sep 1 2020   MA
                       FULTON     04639510   WACHS      KELLY     ANN       6058   NARCISSA PL           JOHNS CREEGA     30097-5963   Jun 1 2017   NC
                       FULTON     05731256   WACKER     KATHERINE E         1975   NOCTURNE DUNIT 2304 ALPHARETTAGA       30009-7620   Oct 1 2020   SC
                       FULTON     11197869   THOMPSON JUSTIN      MICHEAL   629    N HIGHLAND APT 4      ATLANTA     GA   30306        May 1 2019   NY
                       GLYNN      06329086   DENBY      MARCUS    ULYESSES 286     KING COTTON RD        BRUNSWICK GA     31525        Jul 1 2018   FL
                       GLYNN      06339723   DENBY      VICTORIA  TIFFANY   286    KING COTTON RD        BRUNSWICK GA     31525        Jul 1 2018   FL




  Ex. 2 to Petition:
                       FULTON     10447934   WHITE      JOIA      ELAINE    2171   WILSON AVE NW         ATLANTA     GA   30314        Jun 1 2020   TX




Braynard Declaration
                       FULTON     05932540   TICE       AMANDA    KAY       1104   SUMMERBROOK DR        ATLANTA     GA   30350        Oct 1 2020   FL
                       FULTON     11349146   WHITE      ELIJAH    SHANE     363    CAMERON ST SE         ATLANTA     GA   30312        Apr 1 2020   TN
                       GLYNN      01134478   SLOWIKOWS DAVID      JAMES     3016   SHERWOOD DR           BRUNSWIC K GA    31520-4739   Aug 1 2020   AL
                       GORDON     00077143   HUNT       BONITA    SMITH     483    MCDANIEL STATION RD S CALHOUN GA       30701        Oct 1 2020   MS
                       GORDON     02235848   GOSWICK JIMMIE       CALLAHAN 150     CHIEFTON DR NE        CALHOUN GA       30701-4921   Sep 1 2020   TN
                       GORDON     02235905   GOSWICK WILLIAM      ROBERT    150    CHIEFTON DR NE        CALHOUN GA       30701-4921   Sep 1 2020   TN
                       GORDON     12100877   GREER      KAYLA     SHEPPARD 138     LONG RIDGE DR         CALHOUN GA       30701        Apr 1 2019   KY
                       GORDON     12100878   GREER      SETH                138    LONG RIDGE DR         CALHOUN GA       30701        Apr 1 2019   DC
                       GWINNETT   03921244   BETTS      MAURICE   EUGENE    749    TEAL CT               LAWRENCEVGA      30043        Jun 1 2019   FL
                       GWINNETT   03350327   BETTS      VYRVANIE KIDD       749    TEAL CT               LAWRENCEVGA      30043        Jun 1 2019   FL
                       GWINNETT   00311395   BROCK      JERRY     WAYNE     2030   TWO SPRINGS WAY       LAWRENCEVGA      30043        Oct 1 2020   FL
                       GWINNETT   04337402   BROCK      SHERRY    DIANE     2030   TWO SPRINGS WAY       LAWRENCEVGA      30043        Oct 1 2020   FL
                       FULTON     11415457   WATKINS    LESHAWNA ARTELLE    6015   STATE BRIDGAPT 2202   JOHNS CREEGA     30097        Sep 1 2020   OH
                       FULTON     10216097   WEBB       DANIEL    ADAM      215    THOMPSON PL           ROSWELL GA       30075        Oct 1 2020   SC
                       FULTON     10442177   WEBB       GEORGE    THOMAS    1620   BRIERS CHUTE          ALPHARETTAGA     30004        Oct 1 2020   FL
                       FULTON     03602706   WEBB       KWAJALIEN TERESA    8125   LEES MILL RD          FAIRBURN GA      30213        Dec 1 2019   HI
                       FULTON     08275972   WEBB       MICHAEL   HUNTER    120    PINE KNL              ALPHARETTAGA     30022        Jul 1 2020   TN
                       GILMER     04285112   DE GREGOR ANTHONY JOSEPH       461    N MAIN ST STE A       ELLIJAY     GA   30540        Feb 1 2020   TN
                       GLYNN      11004832   STRINGFIELDMICAH     WILLIAM   854    BLYTHE ISLAND DR      BRUNSWIC K GA    31523        Oct 1 2019   OK
                       GLYNN      10570183   STUCKY     GREGORY J           201    NEPTUNE RDAPT 456     ST SIMONS I GA   31522        Oct 1 2020   NM
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 475 of 559




                                                                                         Page 274
                                                                                    GA NCOA Out of State


                       GLYNN      01133762   STURDIVANTCHARLES     WILLIAM   1919   WASHINGTON ST           BRUNSWIC K GA   31520-3467   Oct 1 2020   WI
                       GWINNETT   12511024   BELL      MAIJER      JIBRIL    2500   PLEASANT H APT 1318     DULUTH     GA   30096        Jun 1 2020   SC
                       GLYNN      05574436   CATRON    JOHN        CLAUDE    32     BUCKMEADOW CIR          BRUNSWICK GA    31525        Apr 1 2020   NC
                       GLYNN      08636672   CHAMPION MOLLY        KATHERINE 269    CINDER HILL DR          BRUNSWICK GA    31523-7080   Jun 1 2017   VA
                       GLYNN      11159982   CHANDLER MACON        DANIEL    105    CONCORD PL              BRUNSWICK GA    31525        Nov 1 2019   AL
                       GLYNN      06611782   BRINSON   DINESHA     ANN       2100   MARTIN LUTHER KING JR   BRUNSWICK GA    31520        Dec 1 2019   PA
                       GLASCOCK   08562713   HUDSON    DONALD      RAY       9108   RIVER RD                MITCHELL GA     30820-3068   Oct 1 2020   FL
                       GLASCOCK   03706325   HUDSON    SUSAN       ANN       9108   RIVER RD                MITCHELL GA     30820        Oct 1 2020   FL
                       GLYNN      03481518   WALTERS ANDREA        DIANNE    1203   PALMETTO AVE            BRUNSWICK GA    31520-7114   Aug 1 2020   SC
                       GLYNN      02153285   ZIMMERMAN CHERYL      ANGELA    200    UNION ST                BRUNSWIC K GA   31520        Oct 1 2020   LA
                       GLYNN      01136301   ZORET     GEORGE      DAVID     207    BENEDICT RD             BRUNSWICK GA    31520        Aug 1 2020   OK
                       GWINNETT   11491559   ALBANESE ROSALYN      JOY       3326   THIMBLEBERRY TRL        DACULA     GA   30019        Oct 1 2019   FL
                       GREENE     04683874   LAW       NICHOLAS    BENJAMIN  5081   PENFIELD RD             UNION POINTGA   30669        Jul 1 2017   VA
                       GREENE     07777611   LAWRENCE MARLETHIA    DEON      1620   HIGHWAY 15 SOUTH        GREENSBORGA     30642        Jul 1 2019   OH
                       GWINNETT   01964710   GENTRY    PANG        CHA       724    BRADFORD CREEK TRL      DULUTH     GA   30096        Apr 1 2020   VA
                       GWINNETT   10742228   BRUNDAGE NICHOLAS     E         2005   PINEHURST VIEW DR       GRAYSON GA      30017        Jul 1 2019   NC
                       GWINNETT   06520018   BRUCHEY RUTH          YVONNE    348    GREIGHMOOR CT           LOGANVILLE GA   30052        Jul 1 2020   WV
                       GWINNETT   12070224   CARLSON   KATHRYN     CURTIS    5003   WOODIRON DR             DULUTH     GA   30097        Jan 1 2020   FL
                       GWINNETT   05947114   BURNS     NICHOLAS    BRANDON   1333   WHISPERWOOD LN          LAWRENCEVGA     30043        Mar 1 2019   FL
                       GWINNETT   08822956   BROWN     CLAUDIA     ELISE     6597   RIVER ISLAND DR         BUFORD     GA   30518        Sep 1 2020   FL
                       GWINNETT   07897645   ALEXANDER ALBERT      LEE       1253   LANIER SPRINGS DR       BUFORD     GA   30518        Aug 1 2020   NV
                       GWINNETT   08785219   DIALLO    LOBEL                 259    HARBINS RD NW           LILBURN    GA   30047        Jun 1 2017   VA
                       GWINNETT   11869894   DUMAS     DIAMOND     INIKI     1058   MOSSCROFT LN            LAWRENCEVGA     30045        May 1 2020   IN
                       GWINNETT   10790094   DUMAS     TIFFANY     TAYLOR    6104   WOODIRON DR             DULUTH     GA   30097        Oct 1 2020   HI
                       GWINNETT   10063798   COOK      HALEY       JANE      1810   WATERS FERRY DR         LAWRENCEVGA     30043        Jun 1 2019   HI
                       GWINNETT   11727308   HALL      JOSEPH      CODY      5960   RIVER RIDGE LN          SUGAR HILL GA   30518        Oct 1 2020   AL
                       GWINNETT   10698449   HARRIS    KAYLA                 2200   SATELLITE B APT 1117    DULUTH     GA   30097        Jul 1 2019   TX




  Ex. 2 to Petition:
                       GWINNETT   06042088   GREENE    SARA        KATHERINE 877    GUINEVERE WAY SW        LILBURN    GA   30047        Jan 1 2019   IL




Braynard Declaration
                       GWINNETT   10213308   GRANT     LAUREN      RACHEL    3279   POPLAR DR               LAWRENCEVGA     30044        Mar 1 2018   TN
                       GWINNETT   11071358   GRANT     RAYNESHA    LYNN      649    FERNSTONE TRL           LAWRENCEVGA     30046        Oct 1 2017   AL
                       GWINNETT   08797156   GRANT     SONIA       ELISABETH 1994   TULIP PETAL RD          AUBURN     GA   30011        May 1 2017   FL
                       GWINNETT   11413210   CHUTTANI AKBAR                  3405   SWEETWATEAPT 533        LAWRENCEVGA     30044        Jun 1 2020   TN
                       GWINNETT   08843482   COLE      DIANE       RENEE     2176   EXECUTIVE DR            DULUTH     GA   30096        Aug 1 2020   MI
                       GWINNETT   05661975   DRUMMOND ANDREA       LAKISHA   3455   DIANTHUS LN             LAWRENCEVGA     30044        Jul 1 2019   FL
                       GWINNETT   04973190   JONES     UNETHA      D         3925   CARLTON COVE CT         LOGANVILLE GA   30052        Oct 1 2020   FL
                       GWINNETT   10077675   LEBRON    TANYA                 1010   COURT DR UNIT L         DULUTH     GA   30096        Oct 1 2020   NY
                       GWINNETT   02825438   LEDER     JOHN        ALBERT    3690   BELLE GLADE TRL         SNELLVILLE GA   30039        Oct 1 2020   NC
                       GWINNETT   02828215   LEDER     JUDITH      L         3690   BELLE GLADE TRL         SNELLVILLE GA   30039        Oct 1 2020   NC
                       GWINNETT   10622826   GREEN     GABRIELLE   MARIE     543    WOODLAND PARK TER       LAWRENCEVGA     30043        Mar 1 2020   AL
                       GWINNETT   12081279   GREEN     KATANAH     MICHELLE 2618    ASHLEY CLUB CIR         PEACHTREE GA    30092        Jun 1 2019   FL
                       GWINNETT   04701860   GRIFFIN   DARRYL      DONELL    25     HULAN WAY               LAWRENCEVGA     30044        Jun 1 2017   TN
                       GWINNETT   03922146   HEARON    VALERIE     JONES     1543   COVE CREEK CIR          NORCROSS GA     30093        Oct 1 2020   IN
                       GWINNETT   11882871   GARRETT   GARY        DARNELL   2762   OAK MEADOW LN           SNELLVILLE GA   30078        Aug 1 2020   FL
                       GWINNETT   08681471   JONES     NICOLE      ANN       5665   GROVE PLACE XING SW     LILBURN    GA   30047-8600   Jan 1 2019   WA
                       GWINNETT   08427502   JONES     PAYTON      ANDREW    3958   BOSTON COMMON ST        SUWANEE GA      30024        Mar 1 2020   LA
                       GWINNETT   05914346   FARMER    JEFFREY     EARL      3931   THE BATTERY             DULUTH     GA   30096        Mar 1 2020   SC
                       GWINNETT   04313282   FARMER    MAUREEN     ELAINE    3931   THE BATTERY             DULUTH     GA   30096        Mar 1 2020   SC
                       GWINNETT   11849375   JOSHI     VAIDEHI     BIREN     2798   GREY MOSS PASS          DULUTH     GA   30097        Sep 1 2019   WA
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 476 of 559




                                                                                          Page 275
                                                                                     GA NCOA Out of State


                       GWINNETT   07506661   JOSHI      VIKASH      HITESH    7040   ELMWOOD RIDGE CT     DORAVILLE GA    30340        Feb 1 2020   NJ
                       GWINNETT   07552891   GILBERT    JAMES       BERNARD   2337   HUNTCREST WAY        LAWRENCE VGA    30043        Jul 1 2019   IL
                       GWINNETT   10883980   HU         ZHILIN                4340   CAMELLIA RIDGE WAY SWLILBURN    GA   30047        Aug 1 2018   MN
                       GWINNETT   11062216   HUANG      APRIL                 5650   SALTCREEK PL         SUGAR HILL GA   30518        Oct 1 2017   CA
                       GWINNETT   08910304   JOHNSON BRIANA         LEIGH     2449   CASCADE COVE DR      BUFORD     GA   30519        May 1 2018   AL
                       GWINNETT   06319090   HYRAMS     LYMANDA     KENNETHEA 587    DEERFIELD LN         NORCROSS GA     30093        Jun 1 2017   NC
                       GWINNETT   12212154   LATOUCHE ANDREA        DENISE    2720   BURNSTONE RUN        LAWRENCEVGA     30044        Sep 1 2019   SC
                       GWINNETT   07492814   LATTIMORE KAYLA        JARNEE    5029   SEABROOK PL          STONE MOU GA    30087        Jan 1 2019   DC
                       GWINNETT   08777366   LAU        KELI        ANN       276    BAYLEE RIDGE CIR     DACULA     GA   30019        Sep 1 2020   CO
                       GWINNETT   10931499   LAU        LILY        ANN       2632   DUNMOORE DR          SNELLVILLE GA   30078        Dec 1 2018   CA
                       GWINNETT   06994666   JOHNSON JASON          LOVELLE   1110   BALLPARK L APT 7203  LAWRENCEVGA     30043        Jun 1 2020   MI
                       GWINNETT   08288209   KANJIRATHU TRACEY      JOHN      422    MADISON PARK DR      GRAYSON GA      30017-7816   Apr 1 2019   VA
                       GWINNETT   10426719   KANONUHWANYARADZAI     VIOLET    3535   GROVE PARK DR        PEACHTREE GA    30096        Apr 1 2019   OH
                       GWINNETT   08701954   KANONUHWATINASHE       A         3535   GROVE PARK DR        PEACHTREE GA    30096        Apr 1 2019   OH
                       GWINNETT   11181213   JENNINGS TIMOTHY       DAVID     1635   PIRKLE RD APT 1811   NORCROSS GA     30093        Jan 1 2020   MD
                       GWINNETT   08613822   LENOX      GREGORY     ISAAC     2205   BRETON HUNT LN       SUWANEE GA      30024        Sep 1 2020   TN
                       GWINNETT   08657663   JURGENS    MATHEW      DAVID     4122   CLARK HILL CT        BUFORD     GA   30519        Nov 1 2019   NY
                       GWINNETT   06505421   LUCAS      ROGER       D         1188   SUMMIT CHASE DR      SNELLVILLE GA   30078        Aug 1 2020   TN
                       GWINNETT   10199192   MCDANIEL ALLISON       JOY       1913   GUARDIAN WAY         LAWRENCE VGA    30043        Jul 1 2020   TN
                       GWINNETT   08258878   MIANO      DANIEL      JAMES     948    MILL BEND DR         LAWRENCEVGA     30044-6146   Oct 1 2020   LA
                       GWINNETT   02872458   MIANO      MARGARET    ROOK      948    MILL BEND DR         LAWRENCEVGA     30044        Oct 1 2020   LA
                       GWINNETT   02040267   MCFALL     THOMAS      MAURICE   5535   HUNTINGTON MIST DR   STONE MOU GA    30087        Sep 1 2017   NC
                       GWINNETT   12086038   MILLER     ARIEL       LYNN      1000   DULUTH HWYAPT 1811   LAWRENCEVGA     30043        Nov 1 2019   OH
                       GWINNETT   10967939   MILLER     BREANA      ASHLEY    4367   TRESTLE WAY          BUFORD     GA   30518        Aug 1 2017   AL
                       GWINNETT   08732712   MIXON      TRACY       LYNN      220    FOSTER TRACE DR      LAWRENCEVGA     30043        Aug 1 2020   FL
                       GWINNETT   02242659   MIZELL     JASON       DYLAN     5025   HALEY CT SW          LILBURN    GA   30047        Sep 1 2020   CT
                       GWINNETT   11568326   LOGAN      RYAN        EARL      3400   SWEETWATEAPT 311     LAWRENCEVGA     30044        Jan 1 2020   TN




  Ex. 2 to Petition:
                       GWINNETT   03905640   MARZ       EDWARD      ERNEST    2165   DEANS LANDING DR     LAWRENCEVGA     30043        Oct 1 2020   PA




Braynard Declaration
                       GWINNETT   03285263   MARZ       JOAN        DENISE    2165   DEANS LANDING DR     LAWRENCEVGA     30043        Oct 1 2020   PA
                       GWINNETT   06857184   MEHARG     STEPHEN     TYLER     1922   ASHLEY RUN CT        PEACHTREE GA    30092        Oct 1 2020   VA
                       GWINNETT   05139505   MILES      MICHELLE              4279   ANNLETTE DR          LAWRENCEVGA     30044-6854   Oct 1 2020   NV
                       GWINNETT   07876907   MILES      PATRICIA    GLASS     1530   SOUTHERN OAKS CV     LAWRENCEVGA     30043        May 1 2018   LA
                       GWINNETT   10874091   MILLENDER LATASHA      CHANTEL   3648   POSTWAITE CIR        DULUTH     GA   30097        Sep 1 2019   CA
                       GWINNETT   11525503   MCCARTNEYERIN          CARLISLE  3347   OAK DR     APT 1308  SNELLVILLE GA   30078        Jan 1 2019   NJ
                       GWINNETT   02732525   LOCKHART JAMES         J         220    TIMBER LAUREL CT     LAWRENCE VGA    30043-3640   Oct 1 2020   SC
                       GWINNETT   02733656   LOCKHART MARGARET      H         220    TIMBER LAUREL CT     LAWRENCEVGA     30043-3640   Oct 1 2020   SC
                       GWINNETT   02752935   STIRLING   COLLEEN     F         919    BRADFORD CT SW       LILBURN    GA   30047-3116   Aug 1 2020   CA
                       GWINNETT   06864605   NUNEZ      CARLOS      RANDOLF   2302   ROCKSRAM CT          BUFORD     GA   30519        Oct 1 2020   FL
                       GWINNETT   10485141   RIVAS      JOSE        MANUEL    2295   WILDCAT CLIFFS WAY   LAWRENCEVGA     30043        Sep 1 2020   CA
                       GWINNETT   08128602   PRUITT     CHRISTIAN             5375   SUGARLOAF APT 5211   LAWRENCEVGA     30043        Jul 1 2020   DE
                       GWINNETT   06198403   O'BRIEN    FRANCIS               480    VARSITY WAY          LAWRENCEVGA     30044        Sep 1 2020   FL
                       GWINNETT   02778340   ROBINSON MARGARET      M         356    SANCHO DR            LAWRENCEVGA     30044        Aug 1 2020   NY
                       GWINNETT   08184510   RIOS       NATALIA     JO        5721   CLINCHFIELD TRL      PEACHTREE GA    30092        Sep 1 2020   NY
                       GWINNETT   10914329   RUECHEL    ANDREW                2398   LENA CARTER WAY      LAWRENCEVGA     30043        Oct 1 2020   TX
                       GWINNETT   07282007   RUFFIN     AARON       LAMAR     3220   SMITH RIDGE TRCE     PEACHTREE GA    30071        Oct 1 2018   WA
                       HALL       10720017   DIAZ       HAZEL       GUADALUPE 3609   VALLEY CREEK DR      FLOWERY BRGA    30542        Feb 1 2020   NY
                       HALL       10010444   DICKSON    EVAN        JAMES     5930   MANCHESTER LN        GAINESVILLEGA   30506        Jan 1 2020   SC
                       GWINNETT   08575596   SCHWARTZ ERIK          BRADLEY   1801   HICKORY PATH WAY     SUWANEE GA      30024        Mar 1 2019   WY
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 477 of 559




                                                                                           Page 276
                                                                                    GA NCOA Out of State


                       GWINNETT 04786449   WALLACE     MARSHA      TALBOTT   3745   HERITAGE CREST PKWY BUFORD      GA   30519        Oct 1 2020   TN
                       GWINNETT 05506423   WALLACE     ROBIN       H         2625   PRESTON RIDGE LN    DACULA      GA   30019-3114   Oct 1 2020   TN
                       GWINNETT 10505892   WALLACE     WA'SHARA    GERTON    3826   LANDING TER         LOGANVILL E GA   30052        Aug 1 2020   KY
                       GWINNETT 03622479   WATCH       DANIEL      DOUGLAS   331    N PEACHTREE ST      NORCROSS GA      30071        Aug 1 2020   TN
                       GWINNETT 07896677   WATCH       KALIE       ELIZABETH 331    N PEACHTREE ST      NORCROSS GA      30071        Aug 1 2020   TN
                       GWINNETT 12708210   WATCH       QUINN       CONNELLE  331    N PEACHTREE ST      NORCROSS GA      30071        Aug 1 2020   TN
                       GWINNETT 03622487   WATCH       TERESA      PONDER    331    N PEACHTREE ST      NORCROSS GA      30071        Aug 1 2020   TN
                       GWINNETT 04678192   STILL       ELIZABETH   JANE      3016   ELIZABETH LN        SNELLVILLE GA    30078        Jul 1 2020   CO
                       GWINNETT 06517777   VANCE       ROBERTA     JEAN      3450   BRECKINRID UNIT 301 DULUTH      GA   30096-4921   Apr 1 2019   IL
                       HALL     08576460   HUNTER      EVELINA               1301   TREE PARK CIR       FLOWERY B RGA    30542-2888   Aug 1 2019   CA
                       GWINNETT 06018490   WARD        CRYSTAL     MARIE     5030   HUNTSHIRE LN SW     LILBURN     GA   30047        Oct 1 2020   UT
                       GWINNETT 05744313   WARD        DANIEL      HARRIS    5030   HUNTSHIRE LN SW     LILBURN     GA   30047        Oct 1 2020   UT
                       GWINNETT 02783096   WARLICK     CHARLES     EDWARD    2110   PRIMROSE PLACE LN   LAWRENCEVGA      30044        Sep 1 2020   AL
                       GWINNETT 02828927   WARLICK     MELINDA     SUE       2110   PRIMROSE PLACE LN   LAWRENCEVGA      30044-7000   Sep 1 2020   AL
                       GWINNETT 02775662   PETERSON DIANNE                   379    ALVA LN SW          LILBURN     GA   30047        Oct 1 2020   CO
                       GWINNETT 02775243   PETERSON GARY           L         379    ALVA LN SW          LILBURN     GA   30047-6321   Oct 1 2020   CO
                       GWINNETT 10170810   PETERSON TRAVIS         DANIEL    1531   RIDGELAND CT SW     LILBURN     GA   30047        Mar 1 2017   NC
                       GWINNETT 11131103   SOTO        DANICA      SCOUT     1629   APPLECRESS CT       HOSCHTON GA      30548        Aug 1 2020   CA
                       GWINNETT 10564490   SOTO        MELISSA     MARIE     1629   APPLECRESS CT       HOSCHTON GA      30548        Aug 1 2020   CA
                       GWINNETT 10371628   WINFREY     CARLETON    LYNN      4050   BERKELEY VIEW DR    BERKELEY L GA    30096        Oct 1 2017   IL
                       GWINNETT 04992145   ONEAL       ALAN                  324    FOREST PL           LAWRENCEVGA      30046        Oct 1 2020   NV
                       GWINNETT 12253764   PHILLIPS    JOHN        STEPHEN   1126   SUGARLOAF RESERVE DRDULUTH      GA   30097        Mar 1 2020   NC
                       GWINNETT 10130934   STALLING    EMILY       DANIELLE  3790   CRESCENT WALK LN    SUWANEE GA       30024        Jul 1 2020   AL
                       HALL     00373570   HENSON      DAVID       MICHAEL   5028   CLARKS BRIDGE RD    GAINESVILLEGA    30506        Nov 1 2019   KY
                       HABERSHAM07992669   BRANSON WILLIAM         A         306    ALFRED TAYLOR DR    DEMOREST GA      30535-2001   Jan 1 2020   SC
                       HABERSHAM07517592   RANKIN      KAREN       RENEE     393    GIBSON RD           CLARKESVI L GA   30523-3405   Aug 1 2020   FL
                       HABERSHAM10676077   RANKIN      MARK        ANTHONY 393      GIBSON RD           CLARKESVI L GA   30523        Aug 1 2020   FL




  Ex. 2 to Petition:
                       GWINNETT 08712869   SHAH        REENA                 2771   PEBBLE HILL TRCE    DULUTH      GA   30097        Sep 1 2020   TX




Braynard Declaration
                       GWINNETT 10682428   SHAIKH      SAFIYA      U         5620   MARTIN GROVE DR NW LILBURN      GA   30047        Nov 1 2017   NJ
                       HALL     00371693   VANDIVER JACK           HERMAN    5894   MOUNT VERNON RD     MURRAYVILLGA     30564        Dec 1 2019   IL
                       GWINNETT 06050666   SHAW        AYLA        CHARISSA 2975    PINE ST             DULUTH      GA   30096-5411   May 1 2018   VI
                       GWINNETT 10474187   VINCENT     JORDAN      TYLER     714    ROCKFOUNT CT        LAWRENCEVGA      30043        Jul 1 2020   CA
                       GWINNETT 12318161   VINSON      ANTHONY     LEE       2265   CAPE COURAGE WAY    SUWANEE GA       30024        Jan 1 2020   MI
                       GWINNETT 02781154   SMITH       WILLIAM     ALEXANDER 4569   BALMORAL CT         SNELLVILLE GA    30039        Oct 1 2020   FL
                       HART     11173510   YOUNG       JOHN                  3664   ROYSTON HWY         HARTWELL GA      30643        Nov 1 2019   MO
                       HALL     10412042   BARRETT     PRESTON     LEROY     2118   BRITTANY CT         GAINESVILLEGA    30506        Sep 1 2020   OR
                       HABERSHAM06026476   GRADEN      NILES       OLIVER    750    HOLLY CIR           MOUNT AIR Y GA   30563-1830   Oct 1 2020   FL
                       HALL     10609738   THOMAS      RANDY       JEANNE    3460   POINT VIEW CIR      GAINESVILLEGA    30506        Dec 1 2019   FL
                       HARALSON 04007726   KING        AMELIA      FAE       1604   BEN DAVIS RD        BUCHANAN GA      30113        Oct 1 2020   AL
                       HENRY    06318304   CLARK       RONNA       DENISE    506    WINTER VIEW WAY     STOCKBRIDGGA     30281-7798   Aug 1 2017   VA
                       HALL     05991901   MEADOWS RICHARD         CHARLES   3040   HICKORY HILLS NW    GAINESVILLEGA    30506-2109   Oct 1 2020   NC
                       HALL     11635532   MEJIA       KARLA       CECILIA   5128   OAK FIELD CT        MURRAYVILLGA     30564        May 1 2020   AR
                       HALL     12037573   MEJIAS-BLOI DIEGO       ENRIQUE   4722   DEER CREEK CT       FLOWERY B RGA    30542        Aug 1 2020   NJ
                       HALL     03742189   CAMILO      VICTOR      MANUEL    1347   VINE ST NE          GAINESVILLEGA    30501        Mar 1 2020   FL
                       HALL     08612166   JONES       SHARON      KAY       6613   COVERED BRIDGE WAY HOSCHTON GA       30548        Oct 1 2020   NE
                       HALL     02008979   JONES       SHARON      MARIE     1526   WOODLAND CT         GAINESVILLEGA    30501        Oct 1 2020   KS
                       GWINNETT 07553749   YONIS       HERSI       MOHAMED 755      WINDING RIVER DR    LAWRENCEVGA      30046        Oct 1 2019   OH
                       HALL     07564786   RAY         SUZANNAH    HARRINGTON4808   COUNTRYSIDE DR      FLOWERY BRGA     30542-3736   Mar 1 2019   NC
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 478 of 559




                                                                                          Page 277
                                                                                      GA NCOA Out of State


                       HALL       10437842   MCDADE    RANDI       SUE         312    CARRINGTON PARK DR   GAINESVILL EGA   30504        Jun 1 2020   AL
                       HALL       04368353   MCDONALD ANNA         KESLER      5775   ENCHANTRESS LN       BUFORD      GA   30518-7010   Dec 1 2018   SC
                       HALL       05988270   MEADOWS MARIA         DELAPAZ     3040   HICKORY HILLS NW     GAINESVILLEGA    30506-2109   Oct 1 2020   NC
                       HALL       08422328   TERAN     VANESSA                 5065   STONERIDGE DR        FLOWERY BRGA     30542        Mar 1 2020   WV
                       HARRIS     07102464   HAYNES    BRANDON     LEE         727    LAYFIELD BRANCH RD   HAMILTON GA      31811-4109   Jul 1 2018   AL
                       HARRIS     07692758   HEINZELMANDOUGLAS     EDWARD      248    ALEXANDER LN         FORTSON GA       31808        Aug 1 2020   AL
                       HARRIS     10963755   HIDALGO   FRANCISCO               53     FLAGSTONE WAY        FORTSON GA       31808        Jul 1 2020   MI
                       HARRIS     08457526   LEGG      GLENN       H           22     FLAGSTONE DR         FORTSON GA       31808-2801   Jul 1 2020   PA
                       HARRIS     01579842   LEGG      JULIE       ANNE        22     FLAGSTONE DR         FORTSON GA       31808-2801   Jul 1 2020   PA
                       HALL       06810313   PHILLIPS  ZACHARY     WARREN      886    PARKHILL PL          GAINESVILLEGA    30501        Oct 1 2017   DC
                       HALL       06458764   CARR      HOLLIE      ANN         5615   PEACE AVE            BRASELTON GA     30517        Jun 1 2020   CO
                       HALL       11428304   CARR      NELDA       KAREN       6213   GREEN MOUNTAIN LN    CLERMONT GA      30527        May 1 2020   CA
                       HARRIS     04032551   HARRIS    WILLIAM     HORNE       53     BURNT HICKORY WAY    FORTSON GA       31808-4466   Oct 1 2020   FL
                       HALL       05618675   TAYLOR    ANN         EDNA        4016   CHAPMAN DR           GAINESVILLEGA    30506        Oct 1 2020   FL
                       GWINNETT   02791923   YARBROUGHKEVIN        L           3668   GRAHAMRIDGE CT       SNELLVILLE GA    30039-4115   May 1 2019   CA
                       HALL       08233647   TAYLOR    GRAHAM      CHASE       3015   MANOR RDG            GAINESVILLEGA    30506        Jan 1 2018   SC
                       HALL       11404699   PHIFER    LISA        LEE         3105   WILLOW CREEK DR      GAINESVILLEGA    30504        Oct 1 2020   LA
                       HALL       03478324   PHILLIPS  SHELDON     CORNELL     5759   PLEASANT WOODS DR    FLOWERY BRGA     30542        Oct 1 2020   TX
                       HARRIS     08918394   HASKELL   AVERY       KENNEDY     790    KENNON DR            CATAULA     GA   31804-3206   Jul 1 2018   WA
                       HARRIS     05895012   HASKELL   PAUL        WESLEY      84     OSSAHATCHIE CIR      ELLERSLIE GA     31807        Jul 1 2020   KY
                       HARRIS     05026632   HASKELL   SARA        ELIZABETH   84     OSSAHATCHIE CIR      ELLERSLIE GA     31807        Jul 1 2020   KY
                       HENRY      06944632   DUNN      KATHLEEN    MARIE       270    OAKFOREST DR         MCDONOUG GA      30253-8200   Sep 1 2020   FL
                       HENRY      12347927   DUNN      THOMAS      DANIEL      270    OAKFOREST DR         MCDONOUG GA      30253        Sep 1 2020   FL
                       HARRIS     08597886   MARTIN    COURTNEY    ELIZABETH   83     HIGHLAND DR          WEST POINT GA    31833-6101   May 1 2020   AL
                       HALL       03959199   KENDALL   ELIZABETH   RAE         3190   DOCKSIDE DR          GAINESVILLEGA    30501-1470   Sep 1 2020   OH
                       HALL       05294498   KENDALL   PETER       MARK        3190   DOCKSIDE DR          GAINESVILLEGA    30501-1470   Sep 1 2020   OH
                       HALL       07609725   KENDALL   SETH        PETER       3190   DOCKSIDE DR          GAINESVILLEGA    30501        Sep 1 2020   OH




  Ex. 2 to Petition:
                       HALL       10863288   KENNEDY HAYES         INGRISH     1171   PIEDMONT WAY         GAINESVILLEGA    30501        Aug 1 2020   KY




Braynard Declaration
                       HALL       11936425   WHITAKER ADRIANNA     NICHOLLE    3750   CYPRESSWOOD PT       GAINESVILLEGA    30504        Feb 1 2019   AL
                       JACKSON    06875353   BABBITT   PAMELA      BRUMBLE     42     BUTTERNUT WALK       HOSCHTON GA      30548        Jul 1 2020   FL
                       JACKSON    06873244   BABBITT   ROBERT      M           42     BUTTERNUT WALK       HOSCHTON GA      30548        Jul 1 2020   FL
                       JACKSON    07004781   BAKER     RENEE       THOMASINE   507    BISHOP CT            COMMERCE GA      30529        Jun 1 2020   PA
                       HENRY      10489160   ALEXANDER TERRI       MARIE       1484   TETHER LN            MCDONOUG GA      30253        May 1 2019   LA
                       HANCOCK    07224823   FINCH     MARY        MARGARET    1646   RIDGE RD             SPARTA      GA   31087        Jun 1 2017   KY
                       HART       10636635   JORDAN    KEVIN       SCOTT       305    WATER OAK DELL DR    LAVONIA     GA   30553        Aug 1 2020   SC
                       HENRY      10104338   ANDERSEN ZACHARY      RYAN        101    HONEY LN             MCDONOUG GA      30252        Jul 1 2019   AZ
                       HART       01386902   BETHUNE   OPAL        BAKER       1906   RIDGEVIEW RD         LAVONIA     GA   30553        Oct 1 2020   SC
                       HART       01259359   BLACK     CHARLES     R           92     LEE ST               HARTWELL GA      30643-2213   Mar 1 2018   SC
                       HALL       08671724   YOUNG     JESSICA     LYNN        769    OAK SHIRE CT         GAINESVILLEGA    30501        Apr 1 2020   AL
                       HENRY      08590373   AKINS     LEON                    120    MADISON GRACE AVE    MCDONOUG GA      30252-3138   Dec 1 2018   TX
                       HENRY      10560823   AKINTUNDE OLOLADE                 308    ASGARD CT            STOCKBRIDGGA     30281        Aug 1 2020   DC
                       HENRY      06452376   DAVIS     GREGORY     WALDEN      113    ASHWOOD CT S         STOCKBRIDGGA     30281        May 1 2017   VI
                       HENRY      10183930   DORCELY MELISSA       JENNY       722    NIGHTWIND WAY        STOCKBRIDGGA     30281        Feb 1 2019   MI
                       HENRY      02564575   DORSEY    LISA        MICHELLE    1235   NOTTLEY DR           LOCUST GROGA     30248        Sep 1 2019   FL
                       HENRY      01751878   LANDERS   HEATHER     E           2139   N OLA RD             MCDONOUG GA      30252-4917   Oct 1 2020   PA
                       HENRY      08234900   LANDERS   LANCE       BUCHANAN    2139   N OLA RD             MCDONOUG GA      30252-4917   Oct 1 2020   PA
                       HENRY      01751876   LANDERS   WILLIAM     B           2139   N OLA RD             MCDONOUG GA      30252-4917   Oct 1 2020   PA
                       HENRY      08144158   STALLINGS BRANDON     GERALD      108    HARPER WAY           MCDONOUG GA      30252        Feb 1 2017   MA
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 479 of 559




                                                                                            Page 278
                                                                                    GA NCOA Out of State


                       HOUSTON   08494697   HANF      MICHAEL     JOSEPH     510    CHESHIRE DR           WARNER R O GA   31088-1143   Sep 1 2020   VA
                       HOUSTON   08494702   HANF      SHIRLEY     MARIE      510    CHESHIRE DR           WARNER RO GA    31088-1143   Sep 1 2020   VA
                       HOUSTON   11927575   ECKARD    LOVONNA     ROACHELL   126    WYNFIELD LN           BONAIRE    GA   31005        Aug 1 2019   NC
                       HARRIS    11667653   MOORE     MICHAEL     EDWARD     37     LANTERN CT            ELLERSLIE GA    31807        Sep 1 2019   AL
                       HARRIS    12828288   MOORE     TYLER       GENE       37     LANTERN CT            ELLERSLIE GA    31807        Sep 1 2019   AL
                       HARRIS    08728901   MILEY     LAUREN      BROOKE     8060   GA HIGHWAY 208        WAVERLY HAGA    31831        Aug 1 2019   CT
                       HARRIS    11243424   NUNEZ     ANGELA      MARIA      149    ROSS RD               WAVERLY HAGA    31831        Nov 1 2019   AP
                       HOUSTON   12737197   SKIDMORE ALISON       DELAINE    110    LAKEWOOD DR           WARNER RO GA    31088        Jul 1 2020   CA
                       HARRIS    05718364   MCGILBERRYSTANLEY                132    BUCKEYE LOOP N        MIDLAND    GA   31820        May 1 2020   AL
                       HENRY     10843898   MCCORMICK ULYSSES     TERRELL    522    GROVE POINTE CT       LOCUST GR OGA   30248        Jun 1 2020   AL
                       HENRY     06516095   TURNER    TRACY       MARIE      217    SWEETGUM LN           STOCKBRIDGGA    30281        Apr 1 2020   TX
                       HENRY     11007156   BONETA    FERNANDO    S          2560   OLD JACKSON RD        LOCUST GROGA    30248        Dec 1 2018   VA
                       HENRY     10463301   BETSA     BRANDON     KYLE       106    WEXFORD CT            STOCKBRIDGGA    30281        Aug 1 2020   SC
                       HENRY     06452753   SHERRY    TY          ALLEN      101    SOUTHGATE BLVD        MCDONOUG GA     30253        Nov 1 2019   FL
                       HART      07712487   MUNRO     ASHLEY      BETH HILLEY1250   MEMORIAL RD           CANON      GA   30520        May 1 2020   HI
                       HENRY     01739019   TROBAUGH DAN          TODD       3009   BRUSH ARBOR XING      MCDONOUG GA     30252-5599   Jun 1 2020   FL
                       HENRY     07675763   SIZEMORE GARRETT      EDWIN      412    MOSBY LN              LOCUST GROGA    30248-6611   Jan 1 2017   WA
                       HENRY     07939923   SIZEMORE KATIE        SELSOR     412    MOSBY LN              LOCUST GROGA    30248        Jan 1 2017   WA
                       HENRY     10807717   GLOVER    TAMIRRA     DANISE     193    SCENIC DR             MCDONOUG GA     30252        Feb 1 2020   VA
                       HENRY     07847796   SIMS      MELISSA                248    CHURCH RD             STOCKBRIDGGA    30281-1022   Oct 1 2020   MI
                       HENRY     05378800   SIMS      PAUL        D          248    CHURCH RD             STOCKBRIDGGA    30281-1022   Oct 1 2020   MI
                       HENRY     01417773   SINAGRA   CHARLES     FRANK      1945   CONYERS RD            MCDONOUG GA     30252        Apr 1 2020   SC
                       HENRY     01417772   SINAGRA   SUSAN       J          1945   HIGHWAY 20 E          MCDONOUG GA     30252-2666   Apr 1 2020   SC
                       HENRY     10856486   SMITH     DARION      KEON'TRE 220      FAIRBROOK LN          STOCKBRIDGGA    30281        Feb 1 2020   MI
                       HOUSTON   11321489   FRAZIER   MICHELLE    GEORGIANA 301     S CORDER R APT 1208   WARNER RO GA    31088        Jul 1 2019   TN
                       HOUSTON   10517064   FREDERICI TAMARA      KAYE       105    CHIMNEY PL            WARNER RO GA    31088        Jan 1 2018   TX
                       HENRY     11823754   FORQUER KAREN         SUE        103    SHEPHERD DR           STOCKBRIDGGA    30281        Oct 1 2020   OH




  Ex. 2 to Petition:
                       HENRY     06131298   GATLING   ASHLEY      BROWN      186    TALON PL              MCDONOUG GA     30253        Jun 1 2018   FL




Braynard Declaration
                       HENRY     06834483   GATLING   DONALD      LATRON     186    TALON PL              MCDONOUG GA     30253-7735   Jun 1 2018   FL
                       HENRY     10764455   GLENN     DAVID       ANTHONY 1580      JODECO RD             STOCKBRIDGGA    30281        Sep 1 2018   CO
                       IRWIN     03659949   BRYDON    ELIZABETH   ANNE       170    FLICKER LN            OCILLA     GA   31774        Jul 1 2018   NC
                       IRWIN     03659954   BRYDON    JAMES       M          170    FLICKER LN            OCILLA     GA   31774        Jun 1 2018   NC
                       HENRY     05162037   WILLIAMS  TANYA       YVONNE     35     VINTAGE CT            MCDONOUG GA     30253-4246   Aug 1 2019   MO
                       HOUSTON   05236158   RUTHERFOR CEDRICK                415    GREEN ISLAND RD       BONAIRE    GA   31005        Sep 1 2017   MS
                       HOUSTON   11913077   RUTHERFOR SHAQUITA               415    GREEN ISLAND RD       BONAIRE    GA   31005        Sep 1 2017   MS
                       HOUSTON   11641218   RUTLIDGE GREGORY      G          319    CHELSEA XING          BONAIRE    GA   31005        Jun 1 2019   SD
                       HOUSTON   11578746   RUTLIDGE JENNIFER     LYNN       319    CHELSEA XING          BONAIRE    GA   31005        Jun 1 2019   SD
                       HOUSTON   10827587   SCHREFFLERLADONNA     KIRSTIE    407    LINKS VIEW DR         BONAIRE    GA   31005        Oct 1 2020   AZ
                       HOUSTON   11506310   SCOBEE    JANIS       ALENE      105    PINE TRACE LN         KATHLEEN GA     31047        May 1 2020   DC
                       LIBERTY   12775613   HEYWARD BRIANNA                  1093   MARNE BLVD            HINESVILLE GA   31313        Jul 1 2020   MO
                       LIBERTY   04310709   HIGHSMITH STANLEY     D          183    APPLING ST            HINESVILLE GA   31313        Oct 1 2020   FL
                       LIBERTY   10769066   HOCK      KIMBERLY    CLAUDETTE 7781    GA HIGHWAY 196 W      HINESVILLE GA   31313        Jul 1 2018   KS
                       HOUSTON   04956423   ANDERSON MARIYKA      ELAINE     135    CRYSTAL RIDGE CIR     BYRON      GA   31008        Mar 1 2019   MS
                       HOUSTON   10240919   THOMAS    DIONNE      RAE        101    OLDE HICKORY CIR      BONAIRE    GA   31005        Nov 1 2019   NC
                       JACKSON   12383962   ODOM      DEBRA                  454    WOODBRIAR DR          JEFFERSON GA    30549        Oct 1 2020   FL
                       HOUSTON   12503569   BURKS     AMANDA      MURRAY     232    LYDIA DR              BONAIRE    GA   31005        May 1 2017   AE
                       HOUSTON   00812254   MORASKA SUZETTE       B          108    BUTLER CT             WARNER RO GA    31088-7959   Sep 1 2020   FL
                       HOUSTON   02964686   MORGAN    JUNE        ELIZABETH 508     AMBERLEY CT           KATHLEEN GA     31047        Sep 1 2018   KY
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 480 of 559




                                                                                          Page 279
                                                                                     GA NCOA Out of State


                       JEFFERSON 00242331   WEEKS       LOUISE     ELIZABETH  1496   L A WEEKS RD         WADLEY     GA   30477-9128   Sep 1 2020   SC
                       JONES     00697870   BENJAMIN CAROLYN       H          234    TIDWELL DR           MACON      GA   31217-2613   Sep 1 2020   FL
                       HENRY     05483417   HUGHES      LAURIE     ANN        2878   HAMPTON LOCUST GRO V LOCUST GROGA    30248        Oct 1 2020   SC
                       HENRY     12364941   HUGHES      REBEKAH    VIVIENNE   308    CHRISTIAN CT         HAMPTON GA      30228        Aug 1 2020   NC
                       JACKSON   10961591   GERMANO ALLISON                   411    HUNTING HILLS DR     BRASELTON GA    30517        Apr 1 2020   SC
                       LAURENS   11126062   NGALAME JACKLINE       BESSEM     108    SAPWOOD CIR          DUBLIN     GA   31021        Jan 1 2019   NY
                       HOUSTON 12246772     CHELTON     COURTNEY   LYNN       106    HOLBECK CT           WARNER RO GA    31088        Jun 1 2019   AE
                       HOUSTON 10751178     CHELTON     JODI       LYNN       106    HOLBECK CT           WARNER RO GA    31088        Jun 1 2019   AE
                       HOUSTON 10196278     CHELTON     KEVIN      RAY        106    HOLBECK CT           WARNER RO GA    31088        Jun 1 2019   AE
                       HOUSTON 10620887     CHILD       LAUREN     ALYSON     301    CAMBRIAN DR          KATHLEEN GA     31047        Sep 1 2020   OK
                       HOUSTON 10502965     CHILD       MATTHEW    DOUGLAS 301       CAMBRIAN DR          KATHLEEN GA     31047        Sep 1 2020   OK
                       JACKSON   04672535   GOODE       JENNIFER   ANN        136    SAWTOOTH OAK DR      JEFFERSON GA    30549        Sep 1 2020   SC
                       HOUSTON 11017509     NIXON       APRIL                 210    OLDE HICKORY CIR     BONAIRE    GA   31005        Feb 1 2019   MD
                       JACKSON   06071257   WOFFORD PRESTON        REID       2036   OAK GROVE RD         ATHENS     GA   30607        Dec 1 2018   TX
                       LAURENS   00053955   BENTLEY     JAMES      CARTER     402    PAYNE PL             DUBLIN     GA   31021        Aug 1 2020   FL
                       LAURENS   10784335   BENTLEY     LOUISA     CAMP       402    PAYNE PL             DUBLIN     GA   31021        Aug 1 2020   FL
                       LAURENS   06043391   ALFIDI      BARBARA    WILLIAMS   306    SHADOW POND          DUBLIN     GA   31021        Mar 1 2018   FL
                       JACKSON   06953356   DOVE        KRISTY     MARIE      1951   ED BENNETT RD        NICHOLSON GA    30565        Sep 1 2019   SC
                       JACKSON   10842421   WILLIAMS    MICHAEL    RENARD     699    ETHRIDGE RD          JEFFERSON GA    30549        Mar 1 2020   TN
                       LOWNDES 07469232     HAEFNER     THERESA    HELEN      2501   CHURCHILL DR         VALDOSTA GA     31602-2547   Oct 1 2020   KY
                       LOWNDES 07245101     HAGER       KATHLEEN   LORRAINE 5160     GRANADA ST           LAKE PARK GA    31636        Apr 1 2018   FL
                       LANIER    10790735   WOLTZ       KATHRYN    MARIE      8      KIMBER CIR           LAKELAND GA     31635        Mar 1 2020   TX
                       LANIER    11264281   WOLTZ       STEVEN     RYAN       8      KIMBER CIR           LAKELAND GA     31635        Mar 1 2020   TX
                       LANIER    08306292   WOODARD BRIAN          RASHAD     141    S 11TH ST            LAKELAND GA     31635-6329   Mar 1 2019   FL
                       LAURENS   06555919   ABAD        GREGORIO   ALEJANDRO 253     SPEARHEAD RD         DUBLIN     GA   31021        May 1 2020   FL
                       LIBERTY   06106775   SMITH       CRYSTAL    COLETTE    2312   MOHN CT              HINESVILLE GA   31313        Jan 1 2020   SC
                       LIBERTY   11310848   SMITH       ELISHA     L          52     PULASKI ST           HINESVILLE GA   31313        Apr 1 2019   TX




  Ex. 2 to Petition:
                       LIBERTY   08957078   SIEWERTSENNATALIE      JEANTTE RA 1487   FLO ZECHMAN DR       HINESVILLE GA   31313        Nov 1 2018   KY




Braynard Declaration
                       LIBERTY   12180595   SILVER      KIMBERLY   DAWN       160    DRAYTON CT           MIDWAY     GA   31320        May 1 2019   NJ
                       LIBERTY   11386145   SILVER      ZACHARY    MICHAEL    160    DRAYTON CT           MIDWAY     GA   31320        May 1 2019   NJ
                       LONG      11786682   HARRIS      BRYANNA    ASHLEY NICO270    BLAKE ST NE          LUDOWICI GA     31301        Sep 1 2018   FL
                       LOWNDES 08404317     VAN SLOOTEKURT         EDWARD     3678   KNIGHTS MILL DR      VALDOSTA GA     31605        Oct 1 2019   AP
                       LOWNDES 01216829     VANCE       JENNIFER   MELINDA    1737   POPLAR ST APT A      VALDOSTA GA     31601        Nov 1 2019   AL
                       LEE       08717035   PETTY       RAY        CURTIS     115    DRU CT               LEESBURG GA     31763        Oct 1 2018   FL
                       LEE       11673956   PICCININ    MALAI      MICHELLE 117      MARLEE CT            LEESBURG GA     31763        May 1 2020   RI
                       MONTGOMER10287469    GARRETT     TERRI      ELLEN      2789   SAWMILL RD           AILEY      GA   30410        Sep 1 2020   FL
                       JACKSON   01412334   WETHINGTO FRANCIS      D          247    ST MARK PL           BOGART     GA   30622        Oct 1 2020   TX
                       LEE       10518004   RAMUS       STEVEN     ROBERT     102    NANDINA CT           LEESBURG GA     31763        Jun 1 2017   NC
                       JONES     04568780   WILKINSON LARRY        CECIL      171    DEER CREEK CIR       GRAY       GA   31032-4611   Jun 1 2020   NC
                       JONES     01095136   WILKINSON SHARON       LENORE     171    DEER CREEK CIR       GRAY       GA   31032-4611   Jun 1 2020   NC
                       JONES     10708174   WILLIAMS    DEVONTAE   JAMAL      220    CRESTVIEW TRCE       GRAY       GA   31032        Jan 1 2019   MD
                       LEE       12093140   PAYNE       DAVIS                 851    OAKLAND RD           LEESBURG GA     31763        Jul 1 2020   TX
                       LEE       12026382   PAYNE       EUGENIA               851    OAKLAND RD           LEESBURG GA     31763        Jul 1 2020   TX
                       JACKSON   10671681   TAYLOR      BEATRICE   PAULA      2016   LIPSCOMB LAKE RD     PENDERGR AGA    30567        Sep 1 2020   PA
                       JACKSON   04534045   TERRAPIN BARBARA       SANDERS    6329   BROCKTON RD          NICHOLSON GA    30565        May 1 2018   OK
                       MCINTOSH 06730718    THORPE      JARED      PALMER     1116   THORPE AND JACKSON R TOWNSEND GA     31331        Mar 1 2019   CT
                       MONTGOMER05434264    DIAZ DE LEO MORGAN     LYSETTE    904    PETROSS RD           VIDALIA    GA   30474        Aug 1 2020   TX
                       MONTGOMER10502147    DIAZ DELEONMARTIN                 904    PETROSS RD           VIDALIA    GA   30474        Aug 1 2020   TX
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 481 of 559




                                                                                           Page 280
                                                                                  GA NCOA Out of State


                       JACKSON   00366123   WEAVER    WILLIAM    RUDOLPH 1473     WOODS BRIDGE RD       COMMERCE GA      30529        Apr 1 2019   TX
                       MARION    01812223   WILSON    DORIS      C         27     PINEKNOT LOOP         BUENA VIST AGA   31803-2531   Oct 1 2020   NC
                       MARION    01812224   WILSON    LINON      G         27     PINEKNOT LOOP         BUENA VISTAGA    31803-2531   Oct 1 2020   NC
                       MCDUFFIE 04868014    ALLEN     DANNY      LYNN      211    MILLEDGE STAPT D      THOMSON GA       30824        Sep 1 2020   TX
                       LOWNDES 06869123     THOMAS    TONDALAYA ALEYA      4009   GREY OAK DR           VALDOSTA GA      31605        Dec 1 2016   FL
                       LOWNDES 03550870     THOMPSON MARIANNE THEA         1022   W STANFILL APT C55    HAHIRA      GA   31632        Oct 1 2020   FL
                       MARION    05853001   BRADY     ROBERT     TIMOTHY   152    MOCKINGBIRD LN        BOX SPRING GA    31801        Apr 1 2020   MO
                       LINCOLN   01699099   HUNTER    DORIS      ANN       2479   LEATHERSVILLE RD      LINCOLNTONGA     30817-5034   Dec 1 2019   SC
                       LOWNDES 05382188     BYRD      DENISE     B         4486   TERRACEWOOD DR        VALDOSTA GA      31606        Aug 1 2020   MS
                       LIBERTY   12148649   GLENZ     ASHLEY     RAE       15     SUNFLOWER ST          FORT STEWAGA     31315        May 1 2019   CA
                       LIBERTY   10172337   GOLDEN    GERALD     LEE       9      IDUS LN               HINESVILLE GA    31313        Jul 1 2018   VA
                       LIBERTY   10124157   GOLSON    SANDRA     LYNNE     105    CHEROKEE CIR          HINESVILLE GA    31313        Mar 1 2020   KY
                       MARION    01879386   AKIN      DEHLIA     ELAINE    193    SANDY CIR             MAUK        GA   31058-2143   Jul 1 2019   AL
                       MARION    00252385   BELK      MARY       ELIZABETH 103    HIGHWAY 137 W         BUENA VISTAGA    31803-6230   Jun 1 2019   SC
                       LIBERTY   06294902   COOPER    CHANNON LEIGH        56     BROAD LEAF RD         ALLENHURSTGA     31301        Feb 1 2019   AE
                       LIBERTY   10553601   COOPER    JAMES      RAYMOND 56       BROAD LEAF RD         ALLENHURSTGA     31301        Feb 1 2019   AE
                       LIBERTY   12003217   COTTRELL JOHN        RICHARDSAN215    WENTWORTH WAY         HINESVILLE GA    31313        Jan 1 2020   VA
                       LIBERTY   11638211   COTTRELL MOLLY       NICOLE    215    WENTWORTH WAY         HINESVILLE GA    31313        Jan 1 2020   VA
                       LIBERTY   05012500   GENTRY    GWENDOLYNMARIE       219    FOWLER ST             HINESVILLE GA    31313        Aug 1 2020   VA
                       LOWNDES 08582907     WILLIAMS  JAH JAHRIHAALEXZANDRY3817   DEL CIR    LOT 9      HAHIRA      GA   31632        Sep 1 2019   VA
                       LOWNDES 04995430     VICKERS   JANE       PATTERSON 4845   OAK ARBOR DR          VALDOSTA GA      31602        Mar 1 2020   NC
                       LOWNDES 07776188     WILLIS    CONNIE     EILEEN    1541   WEAVER ST             VALDOSTA GA      31601        Apr 1 2019   FL
                       LOWNDES 07952827     COPELAND ROBERT      KELSIE    2916   FINDLEY CHASE         VALDOSTA GA      31605        Mar 1 2020   FL
                       MADISON   12436034   LOVE      PAMELA               7484   NEESE COMMERCE RD     HULL        GA   30646        Oct 1 2020   FL
                       LIBERTY   05338464   MOORE     JEREMY     BRIAN     246    BENDER ST             HINESVILLE GA    31313        Aug 1 2020   AZ
                       MUSCOGEE 10273034    CYRUS     TAMETRIS JUDKINS     1990   CUSSETA RDAPT 104H    COLUMBUS GA      31903        Aug 1 2020   AL
                       MERIWETHE 07802744   THOMPSON JERON                 633    SPRINGDALE DR         PINE MOUNT GA    31822        Aug 1 2018   VA




  Ex. 2 to Petition:
                       MUSCOGEE 06303724    COLLIER   DONALD               5462   WHITTLESEYAPT 737     COLUMBUS GA      31909        Sep 1 2020   VA




Braynard Declaration
                       MUSCOGEE 08842875    COLLINS   BRADLEY              1603   17TH ST               COLUMBUS GA      31901        Jun 1 2020   CA
                       MUSCOGEE 11137373    COLOM     TYLER      ALEXANDER 5257   MORRIS AVE            COLUMBUS GA      31904        Oct 1 2020   AL
                       LOWNDES 08392419     WYNN      BRYAN      ALLEN     3805   SCHROER RD            VALDOSTA GA      31605        Oct 1 2020   FL
                       LOWNDES 00020686     ROWE      HARRY      RIVERS    5394   MAYCOMB AVE           HAHIRA      GA   31632        Dec 1 2019   FL
                       LEE       10243448   MEDINA    PATRICIA   CATHARINE 100    BIRCHWOOD DR          LEESBURG GA      31763        May 1 2020   MO
                       MITCHELL 01654861    KELLY     DANA       EDWARDS 2630     JERUSALEM CHURCH RD   CAMILLA     GA   31730-7009   Sep 1 2020   TN
                       MITCHELL 06020441    KNIGHT    CHRISTINE DAVIS      320    CAMPBELL DAPT 212     CAMILLA     GA   31730        Apr 1 2020   FL
                       LOWNDES 12580540     PARSONS CAROLE       IRENE     415    S HAGAN BR APT A2     HAHIRA      GA   31632        Sep 1 2020   CO
                       LOWNDES 10723220     PATCH     LEAH       MARIE     1667   MERCURY D APT B       VALDOSTA GA      31605        Jan 1 2020   WY
                       MADISON   05701313   STEVENS   KRISTINE   KAY       394    STRICKLAND CIR        COLBERT     GA   30628        Jul 1 2020   OH
                       MUSCOGEE 07442124    CLYATT    MARIE                8095   GLEN VALLEY DR        MIDLAND     GA   31820        Aug 1 2018   AL
                       MUSCOGEE 07949620    COBB      RANDY      ALLAN     4146   WILBUR DR             COLUMBUS GA      31909-3947   Oct 1 2020   AL
                       LONG      11418116   CABIC     CRYSTAL    DAWN      115    BRANDY WINE CT        LUDOWICI GA      31316        Jan 1 2020   VA
                       LONG      04706021   CARMICHAELDAVID      BRENT     4540   RYE PATCH RD NE       LUDOWICI GA      31316        Oct 1 2020   TX
                       LONG      12870037   CASON     BRANDON RASHAAD      146    W KENNY DR NE         HINESVILLE GA    31313        Sep 1 2017   NC
                       LONG      06228512   CHALK     MARK       A         18     BRANDON DR NE         LUDOWICI GA      31316-1945   Aug 1 2019   FL
                       LONG      10291915   COLLEY    MONICA     JEAN      70     THORNTON DR NE        LUDOWICI GA      31316        Mar 1 2020   KY
                       LOWNDES 04204546     PARKS     AMANDA     RAE       4196   SHADOW GARDEN DR      HAHIRA      GA   31632        Sep 1 2020   FL
                       LOWNDES 11573778     PARR      SARAH      ELIZABETH 7219   GOOD HOPE RD          NAYLOR      GA   31641        Oct 1 2020   FL
                       LOWNDES 08560122     PARR      TAYLOR     MARK      7219   GOOD HOPE RD          NAYLOR      GA   31641        Oct 1 2020   FL
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 482 of 559




                                                                                       Page 281
                                                                                    GA NCOA Out of State


                       MUSCOGEE   10345132   MARSHALL SCHKAYLLE MILLER       7401   BLACKMON RAPT 3603    COLUMBUS GA     31909        Oct 1 2020   FL
                       MUSCOGEE   10579002   MARSHALL SYLVIA                 613    FARR RD    APT 6G     COLUMBUS GA     31907        Sep 1 2020   NC
                       MUSCOGEE   06352306   WILSON     KENNETH   FITZGERALD 3860   GENTIAN BLVAPT 27     COLUMBUS GA     31907        Nov 1 2017   AL
                       MUSCOGEE   10053461   WILLINGHAMSTANLEY    EARL       4630   ENCINA DR             COLUMBUS GA     31907        Mar 1 2017   AL
                       MORGAN     10851326   HALLORAN TAMI        PAINE      584    FOSTER ST             MADISON    GA   30650        Aug 1 2019   CA
                       MUSCOGEE   12151018   MARSHALL MADELYN     KAYE       1700   FOUNTAIN C APT 1103   COLUMBUS GA     31904        Aug 1 2020   KS
                       MUSCOGEE   05261447   WILSON     LINDA     ANN        3003   REESE RD              COLUMBUS GA     31907-1609   Jan 1 2020   AL
                       MUSCOGEE   07713009   WILSON     SHERIKA   LORENE     1525   19TH ST               COLUMBUS GA     31901        Jul 1 2018   AP
                       MUSCOGEE   01814565   WILSON     WALTRAUD TRUDY       5      BENSON CT             COLUMBUS GA     31909        Oct 1 2020   FL
                       MUSCOGEE   11885837   WINDERWEEJOEL        MARCUS     1809   34TH ST               COLUMBUS GA     31904        Oct 1 2020   LA
                       MUSCOGEE   08768566   MCGHEE     JAMES     WALLACE    4835   TURNBERRY LN          COLUMBUS GA     31909        Dec 1 2019   TX
                       MUSCOGEE   03979006   WILLIAMS   ROBERT    LEE        3312   GLENWOOD DR           COLUMBUS GA     31906-2665   Jun 1 2019   AL
                       MUSCOGEE   11112019   CARLSON    CHRISTOPHESTEVEN     14     MEADOW VALLEY CT      MIDLAND    GA   31820        Jul 1 2019   TX
                       MUSCOGEE   06828712   CARPENTER REGINA     LEE        6127   BRISTOL BLVD          COLUMBUS GA     31904        Jul 1 2020   KS
                       MUSCOGEE   12369661   CARRIZALES ALFRED               1683   BREEDS HILL LOOP      COLUMBUS GA     31907        Oct 1 2020   AL
                       MORGAN     06800179   CANTEEN    CARLTON   KEYON      694    PENOR ST              MADISON    GA   30650        May 1 2019   HI
                       MORGAN     01333847   GILMORE    DONNA     PEARL      1050   SUNLIGHT CT           MADISON    GA   30650        Sep 1 2019   MS
                       MUSCOGEE   11900330   MUHLENBEC TIMOTHY    DAVID      7380   OBRIEN LOOP           FORT BENNI GA   31905        Aug 1 2020   AE
                       OCONEE     07336136   WRONA      LINDSEY   JOSEPHINE 1030    DEERBROOK CT          WATKINSVIL GA   30677-4571   Jun 1 2019   FL
                       OCONEE     06978812   YEOMANS JESSICA      NICOLE     195    MARSHALL DR           WATKINSVIL GA   30677-2420   Aug 1 2020   OR
                       OCONEE     06911520   YEOMANS KIM          EILEEN     195    MARSHALL DR           WATKINSVIL GA   30677-2420   Aug 1 2020   OR
                       MUSCOGEE   05104224   BENNETT    ULIA      L          5424   BUENA VISTA RD        COLUMBUS GA     31907        Apr 1 2019   FL
                       MUSCOGEE   08244904   BENNING    GEORGIA   MAE        1351   KINGS MOUNTAIN RD     COLUMBUS GA     31907-7410   Sep 1 2020   FL
                       MUSCOGEE   03328658   BENTFELD HELEN       K          4559   JIMINEY LOOP          COLUMBUS GA     31909-3925   Dec 1 2019   AL
                       OCONEE     08210024   DAVIS      ROBIN     DENISE     3551   GREENSBORO HWY        WATKINSVIL GA   30677-3308   Jul 1 2020   NH
                       NEWTON     08027119   CURRIE     MICHELLE RENEE       85     NICKLAUS CIR          SOCIAL CIRCGA   30025        Oct 1 2020   FL
                       PAULDING   03063384   ABAIR      BARBARA   SUE        326    LONGWOOD XING         DALLAS     GA   30132        Aug 1 2020   SC




  Ex. 2 to Petition:
                       PAULDING   02807154   ABAIR      GARRY     DELMAR     326    LONGWOOD XING         DALLAS     GA   30132        Aug 1 2020   SC




Braynard Declaration
                       NEWTON     05280716   WILSON     CHERYL    LOUISE     100    HUNTERS KEEP          COVINGTON GA    30014-8435   Jul 1 2020   FL
                       NEWTON     05206429   WILSON     JOHN      DAVIDSON 100      HUNTERS KEEP          COVINGTON GA    30014-8435   Jul 1 2020   FL
                       NEWTON     06659766   WILLIAMS   TRINA     LYNICE     275    PIEDMONT CIR          COVINGTON GA    30016        Aug 1 2020   LA
                       MUSCOGEE   12563591   JETMORE    JAE       ALEXANDRA 1528    WILDWOOD AAPT 101     COLUMBUS GA     31906        Aug 1 2020   SC
                       MUSCOGEE   05640691   JOHNSON ALEXIS       EVETTE     2171   HUNTER CT             COLUMBUS GA     31907        Oct 1 2020   NC
                       MUSCOGEE   01810424   JOHNSON CLEMENTINEMARTIN        729    GEORGIA DR            COLUMBUS GA     31907-5067   Dec 1 2019   CA
                       MUSCOGEE   01814570   JAINDL     PAMELA    SUSAN      8846   HYDRANGEA CT          COLUMBUS GA     31904        Oct 1 2019   AL
                       OCONEE     12310602   SCOTT      BENJAMIN ROBERT      1160   ROWAN OAK CIR         WATKINSVIL GA   30677        Jun 1 2020   CO
                       MURRAY     03730949   MCCALLION JAMES      BLAKE      1064   LEONARD BRAPT H       CHATSWORTGA     30705        Sep 1 2019   IN
                       MURRAY     02237635   MCKENZIE CLARENCE F             398    COUCH RD              CHATSWORTGA     30705-6471   Dec 1 2017   TN
                       MUSCOGEE   08840505   TYSOR      ANGIE     MARIE      6532   LYNCH RD              MIDLAND    GA   31820        Mar 1 2019   AE
                       NEWTON     10486082   FARMER     NYKIA     ENAY       65     SADDLEBROOK DR        COVINGTON GA    30016        Jul 1 2019   AL
                       MUSCOGEE   10964544   TURNER     COURTNEY             7628   CRAIG DR              FORT BENNI GA   31905        Nov 1 2016   CA
                       MUSCOGEE   02479007   TURNER     GAMALIEL W           3729   WILLOW BEND RUN       COLUMBUS GA     31907-1811   Oct 1 2019   CA
                       PAULDING   02981496   MOORE      HARVEY    ROGER      909    SAFE HARBOR DR        DALLAS     GA   30157-2371   Oct 1 2020   TN
                       MUSCOGEE   01821439   LAMPLEY    MAXINE               3121   CROSSBOW CT           COLUMBUS GA     31907        Jun 1 2020   AL
                       MUSCOGEE   10440245   LANDRY     JARED     TRACE      4695   BONDALE DR            COLUMBUS GA     31907        Aug 1 2019   SC
                       PAULDING   10933267   EBERHARDT ANTONIO    LAMONT     20     LITTLE CT             ACWORTH GA      30101        Jun 1 2020   FL
                       MUSCOGEE   10645174   LAMBERT    CHRISTOPHECHARLES    1329   FRONT AVE APT 249     COLUMBUS GA     31901        Oct 1 2020   TX
                       MUSCOGEE   08787036   LAMBERT    SHARONDA NICOLE CUM 8500    FRANCISCANAPT 1035    COLUMBUS GA     31909        Mar 1 2020   NM
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 483 of 559




                                                                                          Page 282
                                                                                 GA NCOA Out of State


                       MUSCOGEE 01800138    LITTLETON AMRETT    B         6120   CANDLESTICK LOOP     COLUMBUS GA     31909        Oct 1 2020   AL
                       MUSCOGEE 03810231    LITTLETON BRIAN     TATUM     6120   CANDLESTICK LOOP     COLUMBUS GA     31909        Oct 1 2020   AL
                       MUSCOGEE 01797729    LITTLETON THOMAS    E         6120   CANDLESTICK LOOP     COLUMBUS GA     31909        Oct 1 2020   AL
                       PAULDING 05865630    DWYER     CONNIE    ZEOLI     167    FALLEN OAK DR        DALLAS     GA   30132        Sep 1 2020   FL
                       PAULDING 03945916    DYE       ROBERT    JOEL      40     OLIVER OVLK          DALLAS     GA   30132-0437   Jul 1 2018   KY
                       MUSCOGEE 10032660    PAYNE     STEPHANIE DAWN      526    BROADWAY             COLUMBUS GA     31901        Aug 1 2019   AL
                       PAULDING 11413611    BRIGHAM   DAMIEN    JERRON    161    DARBYS RUN DR        HIRAM      GA   30141        Aug 1 2019   IL
                       OCONEE    05121737   GOUGE     JOSEPH    CHARLES   247    SHADYFIELD LN        BISHOP     GA   30621        Dec 1 2019   AE
                       OCONEE    06296855   GOUGE     MARY      RENEE     247    SHADYFIELD LN        BISHOP     GA   30621        Dec 1 2019   AE
                       OGLETHORP 10529882   CONN      CAITLIN   CAMILLE   11     OAK RIDGE TRL        ARNOLDSVI LGA   30619        Aug 1 2020   NY
                       PAULDING 06747736    BYRD      MATTHEW EDWARD      136    COLLINS WAY          DOUGLASVILGA    30134-7198   Oct 1 2017   AE
                       PAULDING 07902181    BYRD      TAMARA    RAY       136    COLLINS WAY          DOUGLASVILGA    30134-7198   Oct 1 2017   AE
                       PAULDING 07798841    MORGAN    PATRICE   M         52     HARMONY PA18B        DALLAS     GA   30157        Jul 1 2017   KY
                       PAULDING 11145952    MORISSET JEAN       EDOUARD 64       WINDSOR WAY          DALLAS     GA   30132        Feb 1 2019   NY
                       MUSCOGEE 05496331    SUMBRY    CITREASA KENYELL    3351   N LUMPKIN RAPT 3202  COLUMBUS GA     31903        Jun 1 2020   AL
                       MUSCOGEE 10502059    STROUD    TRIANDOS OSANTE     213    WALDEN CHASE LN      COLUMBUS GA     31909        Nov 1 2019   AL
                       PAULDING 05614909    HAWKINS   MELLYSA   ROBIN     184    SILVERLEAF LN        DALLAS     GA   30157-7995   Sep 1 2020   TN
                       PAULDING 07463460    HAWKINS   THOMAS    DOUGLAS 184      SILVERLEAF LN        DALLAS     GA   30157-7995   Sep 1 2020   TN
                       PAULDING 07264795    MCCRORY DEVON       TRAVARIS 92      TIMBER PASS          DALLAS     GA   30157        Jun 1 2019   MS
                       PAULDING 03186969    COLE      RICHARD   E         120    E CHESTNUT DR        DALLAS     GA   30132-0372   Oct 1 2020   AL
                       PAULDING 07583083    DELOATCH DANESHA    BRIANN    550    OAK GLEN DR          DALLAS     GA   30132        Apr 1 2019   WA
                       PAULDING 11530609    DEMARCO CLAUDIA     ELENA     165    BILTMORE LN          DALLAS     GA   30157        Aug 1 2020   FL
                       PAULDING 11306233    JABLONSKI LINDA     JEAN      54     RELIANCE LN          DALLAS     GA   30157        Aug 1 2020   HI
                       PAULDING 04546434    RIES      RICKY     J         513    TRACE RD             DALLAS     GA   30157-9580   Jan 1 2020   TN
                       PAULDING 12671914    MAHAFFEY ANIYA      DANYELLE 6737    BILL CARRUTAPT 6134  HIRAM      GA   30141        Jun 1 2020   AL
                       PAULDING 05560414    SEAWELL   GWENDOLYNBRANHAM 165       AUSTIN LN            DOUGLASVILGA    30134-6102   Mar 1 2019   AZ
                       PAULDING 05592143    SEAWELL   LUTHER    THURMAN 165      AUSTIN LN            DOUGLASVILGA    30134-6102   Mar 1 2019   AZ




  Ex. 2 to Petition:
                       PAULDING 10693074    YATES     ELIZABETH JEAN      59     PINE VALLEY CT       HIRAM      GA   30141        Sep 1 2020   TN




Braynard Declaration
                       PAULDING 08617772    YODER     KIMBERLY GRACE      102    REIDLAND WAY         DALLAS     GA   30132-9177   Jun 1 2017   TX
                       POLK      05947134   SHUMAN    DENNIS    CHRISTOPHE122    HIGHLAND DR          ROCKMART GA     30153        May 1 2020   SC
                       PAULDING 10632164    TURNER    CHRISTOPHEBRYCE     558    WHITBY DR            DOUGLASVILGA    30134        Jul 1 2020   IL
                       PEACH     10086353   SHANNON ZACHARY     TYLER     2153   TAYLORS MILL RD      FORT VALLE GA   31030        May 1 2020   VA
                       PICKENS   01029595   PARKER    ARLEEN    G         66     TAMARACK P20625      JASPER     GA   30143-7801   Dec 1 2016   FL
                       PEACH     10699979   SMITH     JAMYE     LEE       125    ALEXIS WAY           BYRON      GA   31008        Nov 1 2017   TX
                       PIERCE    12396544   SYKES     INEZ      MARIE     4065   MEADOW CIR           BLACKSHEA GA    31516        Oct 1 2020   FL
                       PIERCE    12396368   SYKES     JAMES               4065   MEADOW CIR           BLACKSHEA GA    31516        Oct 1 2020   FL
                       RICHMOND 10296549    BROMELL   KENNETH   MAURICE   802    BETH PAGE DAPT # 915 AUGUSTA    GA   30907        Nov 1 2019   SC
                       RICHMOND 05048671    BROOKS    CYNTHIA   DENISE    1450   TROUPE ST            AUGUSTA    GA   30904        Oct 1 2020   VA
                       PIKE      04500148   SAXON     ROY       E         187    MCCARD LAKE RD       MEANSVILLE GA   30256        Oct 1 2018   TN
                       PIKE      00719684   QUICK     RONALD    LEE       102    DREWRY ST            WILLIAMSON GA   30292        Aug 1 2017   FL
                       PIKE      00717947   QUICK     SHELBA    THOMPSON 102     DREWRY ST            WILLIAMSON GA   30292        Aug 1 2017   FL
                       PICKENS   02826918   GARTLAND KATHRYN    SUITERS   989    OGLETHORPE MOUNTAIN JASPER      GA   30143        Jun 1 2017   UT
                       RICHMOND 12272671    FERRELL   MICHELLE CHRISTINE 424     BRIGHAM TRL          AUGUSTA    GA   30909        Aug 1 2020   AE
                       POLK      05010833   LEONARD   SHELDON   ROY       321    NEWCOMB ST           ROCKMART GA     30153        Mar 1 2020   FL
                       RICHMOND 08753099    BROADWATEKABRIA     DENISE    3504   NASSAU DR            AUGUSTA    GA   30909-2624   Mar 1 2020   MD
                       PUTNAM    11224745   MCKAIN    SHARON    J         106    ASHWOOD PT           EATONTON GA     31024        Jun 1 2020   IL
                       RICHMOND 08873717    BROWN     DAMON     LEONARD   3362   LEWIS RD             AUGUSTA    GA   30909        Jun 1 2019   CO
                       PICKENS   08580368   WIGGLESWOKATHLEEN BARKER      331    CRIPPLED OA20143     JASPER     GA   30143        Aug 1 2020   TX
                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 484 of 559




                                                                                       Page 283
                                                                                    GA NCOA Out of State


                       RICHMOND   12369632   KATUKOORI KAMALAKAR REDDY       2412   BELL AVE              HEPHZIBAH GA    30815        Jul 1 2020   TX
                       RICHMOND   12658822   DANIELSON THELMA     ELIZABETH 4112    N ALLENDALE CT        HEPHZIBAH GA    30815        Oct 1 2020   FL
                       RICHMOND   11231886   DALTON     DENISE    MICHELLE 2343     WOODBINE RD           AUGUSTA    GA   30904        Jul 1 2019   FL
                       RICHMOND   11466746   DANIELS    ROBERT               2715   HUNTCLIFFE DR         AUGUSTA    GA   30909        Feb 1 2019   AE
                       RABUN      12473704   DICKERSON CAYLIN     ALEXIS     872    SADDLE GAP DR         CLAYTON    GA   30525        Aug 1 2020   SC
                       RICHMOND   03531322   CURTI      VINCENT   ROBERT     3601   JAMAICA DR            AUGUSTA    GA   30909-2617   Jan 1 2020   MD
                       RICHMOND   05121244   CURTIS     SHERYLE   LORRAINE 2646     ARDWICK DR            HEPHZIBAH GA    30815-5895   Sep 1 2019   VA
                       RICHMOND   03806646   DAVIS-CREN JUDITH               4526   RIDGE RUN DR          HEPHZIBAH GA    30815-6148   May 1 2020   NC
                       RICHMOND   03424107   DAWSON     CARLA                2143   PEPPERIDGE DR         AUGUSTA    GA   30906        Feb 1 2017   SC
                       RABUN      08698741   NICHOLES CAMERON AARON          22     SKYLINE LN            CLAYTON    GA   30525        Aug 1 2020   CO
                       RABUN      03021358   OLSEN      TODD      KIMBALL    393    SHADYSIDE APT 6       CLAYTON    GA   30525        Jun 1 2020   MI
                       RICHMOND   11338487   ALBERTI    MATTHEW RALPH        1399   WALTON W A APT 325    AUGUSTA    GA   30901        Jun 1 2020   LA
                       RICHMOND   08628354   ALFORD     LISA      MICHELLE 2506     WATERFRONT DR         AUGUSTA    GA   30909        May 1 2020   NC
                       RICHMOND   08279517   ALGER      ELIZABETH SUSAN      3315   THREAD NEEDLE RD W    AUGUSTA    GA   30907        May 1 2020   NC
                       RICHMOND   10740436   HAYNES     KYLER     FITZGERALD 1918   DRIFTWOOD DR          AUGUSTA    GA   30909        Aug 1 2020   SC
                       RICHMOND   10213160   FULLER     COLIN     WYATT      936    BROAD ST APT 312      AUGUSTA    GA   30901        Jun 1 2019   AR
                       RICHMOND   08769456   FULLER     DANLIN               936    BROAD ST UNIT 312     AUGUSTA    GA   30901        Jun 1 2019   AR
                       RICHMOND   10583303   HATCHER    SHAREEN   MICHELE    3205   LEXINGTON WAY         AUGUSTA    GA   30909        Apr 1 2020   SC
                       RICHMOND   10335349   NEAL       KATHERINE LEWIS      3      EAGLE POINTE DR       AUGUSTA    GA   30909        Sep 1 2020   CA
                       RICHMOND   10533580   NICHOLS    JOSEPH    HENRY      3055   WALTON WAY            AUGUSTA    GA   30909        Aug 1 2020   SC
                       RICHMOND   08364469   KOSTOVICK JOSEPH     GREGORY 3709      CRAWFORDVILLE CT      AUGUSTA    GA   30909-9203   Aug 1 2020   AL
                       RICHMOND   07041639   KOSTOVICK MARIE      DOLORIS    3709   CRAWFORDVILLE CT      AUGUSTA    GA   30909-9203   Aug 1 2020   AL
                       RICHMOND   06447731   KUTLIN     JOSHUA               1441   ANTHONY RD            AUGUSTA    GA   30904-4725   Aug 1 2019   AP
                       RICHMOND   06447629   KUTLIN     WENDY     LYNN       1441   ANTHONY RD            AUGUSTA    GA   30904-4725   Aug 1 2019   AP
                       RICHMOND   05023129   HUNTER     PATRICIA  LYNETTE    2004   BARTON CT             AUGUSTA    GA   30906        May 1 2017   SC
                       RICHMOND   12576378   COX        DARRELL   DEAN       2764   DAVIS MILL RD         HEPHZIBAH GA    30815        Sep 1 2020   IL
                       RICHMOND   10763244   COX        KIMBERLY KAY         2764   DAVIS MILL RD         HEPHZIBAH GA    30815        Sep 1 2020   IL




  Ex. 2 to Petition:
                       RICHMOND   06174685   FISHER MOK BRANDEE   NACOLE     3511   OAKVIEW P L APT E     HEPHZIBAH GA    30815        Apr 1 2020   MO




Braynard Declaration
                       RICHMOND   08704217   FLIPPO     CHRISTOPHEALLEN      3415   RAVENWOOD DR          AUGUSTA    GA   30907        Mar 1 2019   TX
                       RICHMOND   11437748   SUTIC      DARINKA              708    TURNING LEAF CIR      AUGUSTA    GA   30909        Oct 1 2020   KS
                       RICHMOND   11539009   STRELOW REBECCA      CHARLIE-JEA607    BRIGHAM TRL           AUGUSTA    GA   30909        Jun 1 2019   AP
                       RICHMOND   01486069   STEWART ANGIE        MERCADO 2006      CANADA DR             AUGUSTA    GA   30906        Oct 1 2020   VA
                       RICHMOND   06194789   STEWART CARLOS       DEOAN      640    AIKEN ST              AUGUSTA    GA   30901-2068   Dec 1 2018   SC
                       RICHMOND   10495429   STILPHEN CARLY       ANNIE      1343   WINTER ST             AUGUSTA    GA   30904        Jun 1 2018   OH
                       RICHMOND   06717634   STILWELL MARY        LOUISE     1007   BEVERLY HEIGHTS DR    AUGUSTA    GA   30907        Dec 1 2017   WI
                       RICHMOND   04366682   TOLBERT    CONTESSA LAVETTE     3188   SKINNER MILAPT 4B     AUGUSTA    GA   30909        Apr 1 2018   VA
                       RICHMOND   01447419   TOMCHEY MARY         PATE       409    FOLKSTONE CIR         AUGUSTA    GA   30907-3784   Aug 1 2018   TX
                       RICHMOND   12584510   TYGART     CURTIS    LEE        4014   MADISON LN            AUGUSTA    GA   30909        Oct 1 2020   AE
                       SCREVEN    11391631   ASHCRAFT ANNETTE     MARIE      2131   WINCHESTER RD         SYLVANIA GA     30467        Aug 1 2020   FL
                       SUMTER     03248689   DELOACH    KATHRYN   VANPELT    200    TRIPLE CREEK TR       ANDERSONVGA     31711        Sep 1 2020   NC
                       ROCKDALE   05603773   MALCOM     MICHAEL   TREVEL     2417   HYDE PARK CT          CONYERS GA      30013        Jul 1 2020   AL
                       ROCKDALE   03539763   CHAVEZ     SYLVER    MAYAN      1420   NORWICH CT            CONYERS GA      30094        Sep 1 2020   UT
                       ROCKDALE   00312964   CHEATHAM VIVIAN      ROBERTS    1952   PACES LANDING CT NW   CONYERS GA      30012-2908   Oct 1 2020   TN
                       RICHMOND   03988670   WALTON     TRINA     DENISE     2660   CROSSCREEK RD         HEPHZIBAH GA    30815        Feb 1 2019   PA
                       ROCKDALE   10772041   STOVER     ERIC      RUSSELL    4398   UNION CHURCH RD       MCDONOUG GA     30252        Mar 1 2020   KS
                       STEPHENS   02297698   EDMONDSONJAMES                  105    LIONS WAY             TOCCOA     GA   30577        Nov 1 2019   FL
                       ROCKDALE   00313172   CLARK      BRONWIN   A          1128   VALLEY DR NE          CONYERS GA      30012-4630   Apr 1 2020   TN
                       ROCKDALE   08352550   WILSON     DOROTHY PRESTON      3818   WILLOW BEND DR        STOCKBRID GGA   30281-5685   Nov 1 2019   TX
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 485 of 559




                                                                                          Page 284
                                                                                   GA NCOA Out of State


                       TELFAIR    06580853   MOORE     BETTY      JEAN      138    CHINA HILL RD         MILAN       GA    31060        Aug 1 2020   OH
                       UNION      10942586   SHEROTSKI EDWARD     F         360    P N WATKINS RD        BLAIRSVILL E GA   30512        Oct 1 2020   NC
                       UNION      05881793   SLUDER    GLORIA     JEAN      228    BROOKHAVEN DR         BLAIRSVILLE GA    30512-0465   Oct 1 2020   OH
                       UNION      05875132   SLUDER    LARRY      D         228    BROOKHAVEN DR         BLAIRSVILLE GA    30512-0465   Oct 1 2020   OH
                       TROUP      10789705   PIKE      MATTHEW KAINE        88     RICHMOND DR           LAGRANGE GA       30240        Jul 1 2020   FL
                       TERRELL    11379501   CANNON    LINDA      LEE       81     WESTMINISTER ST       ALBANY       GA   31721        Aug 1 2020   FL
                       TERRELL    00033235   CANNON    WILBUR     DARRYL    81     WESTMINISTER ST       ALBANY       GA   31721        Aug 1 2020   FL
                       THOMAS     11713890   SMITH     STEWART GREGORY 15          PINE WOOD LN          THOMASVILLGA      31757        Oct 1 2020   FL
                       THOMAS     11601781   SOILEAU   BONNIE     MARKS     311    BRIARCLIFF DR         THOMASVILLGA      31792        Dec 1 2019   TX
                       RICHMOND   11927600   THOMPSON BELINDA     JOYCE     4014   MADISON LN            AUGUSTA      GA   30909        Oct 1 2020   AE
                       TROUP      00905446   PETERMANN SARAH      S         3900   GREENVILLE RD         LAGRANGE GA       30241-8249   Jan 1 2020   TN
                       TROUP      07558841   PETERSON MARGARET HELEN        216    JEFFERSON ST          LAGRANGE GA       30240        Aug 1 2019   FL
                       SUMTER     11007260   EDGE      THOMAS     COLEMAN 153      SYLVAN DR             AMERICUS GA       31709        Oct 1 2020   TX
                       STEPHENS   10994432   MOSS      MARION               60     LAND DR               TOCCOA      GA    30577        Jun 1 2020   TN
                       UNION      00916316   STROUT    EDWIN      B         1279   TATE RD               BLAIRSVILL E GA   30512-2490   Sep 1 2020   NC
                       WALKER     00927514   BROWN     DONALD     LARRY     106    DARVIN LN             LA FAYETTE GA     30728        Jun 1 2020   SC
                       WALKER     05449635   BROWN     HOMER      CLINE     60     FURNACE CREEK RD      LA FAYETTE GA     30728-5618   Jul 1 2020   FL
                       SPALDING   10160907   REID      ANTHONY              1465   WESLEY DR             GRIFFIN      GA   30224        Sep 1 2020   IL
                       TURNER     10664884   YAMNITZ   BARBARA              108    ARNOLD RD             ASHBURN GA        31714        Mar 1 2020   AZ
                       TURNER     10193308   YAMNITZ   MELVIN     DOUGLAS 108      ARNOLD RD             ASHBURN GA        31714        Mar 1 2020   AZ
                       TOOMBS     04262676   HAYNES    SUSANNA    MARIE     309    MOSLEY ST APT 4       VIDALIA      GA   30474        Aug 1 2019   TX
                       SPALDING   04103203   BROWN     RHONDA     KAYE      1013   CHESTER WOODS CT      GRIFFIN      GA   30223        Feb 1 2020   CA
                       SPALDING   04375618   BUICE     KENNETH    PATRICK   148    LOUMAE RD             GRIFFIN      GA   30224        Aug 1 2020   FL
                       TREUTLEN   08211932   RIVERS    CHRISTOPHELEE        2612   SECRET FOREST RD      TARRYTOW NGA      30470        Apr 1 2020   AP
                       TOOMBS     10450610   HALL      DENISE     MARIE     160    ASHLEY DR             LYONS        GA   30436        Dec 1 2019   FL
                       TOOMBS     10450616   HALL      ROY        EDWARD    160    ASHLEY DR             LYONS        GA   30436        Dec 1 2019   FL
                       THOMAS     00640138   DUNBAR    CLARA      B         1721   SMITH AVE             THOMASVILLGA      31792-5747   Nov 1 2016   VA




  Ex. 2 to Petition:
                       SPALDING   10944493   MCEACHIN CODY                  145    CRYSTAL BRK           GRIFFIN      GA   30223        Nov 1 2016   IN




Braynard Declaration
                       UNION      06711561   JOHNSON DEBORAH SCOTT          200    FOREST SERVICE RD 117 BLAIRSVILLE GA    30512        Aug 1 2020   LA
                       UNION      06711479   JOHNSON WILLIAM      CHARLES   200    FOREST SERUNIT 117    BLAIRSVILLE GA    30512-4734   Aug 1 2020   LA
                       WALTON     04407523   CISSNER   KEVIN      JASON     218    COLQUITT ST           MONROE       GA   30655        Jul 1 2020   NY
                       TOOMBS     11011525   NORKUS    GREGORY              2132   GA HIGHWAY 130 W      VIDALIA      GA   30474        Feb 1 2020   AK
                       WALTON     07769764   GRIFFIN   SHALETRICA MONTANYA 300     TOWLER DR             LOGANVILLE GA     30052        May 1 2020   TN
                       TROUP      05583353   WALDROP LORRIANE LYNN          219    W LAKEVIEW DR         LAGRANGE GA       30240        Nov 1 2016   FL
                       THOMAS     11938964   HOUGH     THERESA    FAY       111    N BROAD ST APT 401    THOMASVILLGA      31792        Jul 1 2019   FL
                       THOMAS     10572784   HOWE      BEVERLY    JANE      1388   N PINETREE LOT 6      THOMASVILLGA      31792        Dec 1 2018   FL
                       THOMAS     10572801   HOWE      WILLIAM    GENE      1388   N PINETREE LOT 6      THOMASVILLGA      31792        Dec 1 2018   FL
                       THOMAS     10758546   HUFF      TRACIEE    J         56     SHALLOWBROOK FARMS THOMASVILLGA         31792        Feb 1 2017   IL
                       TOWNS      12290372   BAGGETT   RONNIE     MICHAEL   2551   RUSTIC RIDGE TRL      YOUNG HAR GA      30582        Sep 1 2020   NC
                       TOWNS      12710138   SELBY     MARTHA     JEAN      2418   MEADOW RIDGE CT       YOUNG HAR GA      30582        Oct 1 2020   AZ
                       TOWNS      11093431   SELBY     WILLIAM    MICHAEL   2418   MEADOW RIDGE CT       YOUNG HAR GA      30582        Oct 1 2020   AZ
                       TROUP      11082117   ANGLIN    JEROMIE              642    HUDSON RD             LAGRANGE GA       30240        Feb 1 2018   AL
                       WALKER     12018135   RICE      KAYLEE     ARYNN     662    BONDS RD              CHICKAMAUGGA      30707        Jan 1 2020   TN
                       WALKER     11108639   RICE      WILLIAM    ALEXANDER 1105   LULA LAKE RD          LOOKOUT MOGA      30750        Oct 1 2019   TN
                       WALKER     03616460   KEITH     DONNIE     JAY       3838   HIGHWAY 337           LA FAYETTE GA     30728        Jul 1 2019   AL
                       WALKER     00070255   GOSS      DANA       LABRON    414    CHANDLER RD           CHICKAMAUGGA      30707-2807   Jan 1 2019   TN
                       WALKER     00929330   GOSS      KIMBERLY R GORDON 414       CHANDLER RD           CHICKAMAUGGA      30707-2807   Jan 1 2019   TN
                       TWIGGS     00339337   HUGHES    RUBY       J         23     HUGHES DR             JEFFERSONVGA      31044        Jun 1 2020   NY
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 486 of 559




                                                                                          Page 285
                                                                                      GA NCOA Out of State


                       TROUP       10945365   FRENCH    NORMAN      RAY        611    HUDSON RD             LAGRANGE GA      30240        Aug 1 2020   VA
                       WALKER      05466407   RYMER     ANGELA      RENEE      225    LOOKOUT DR            RISING FAW NGA   30738-2261   Feb 1 2017   TN
                       WALKER      07298462   RYMER     JASON                  225    LOOKOUT DR            RISING FAWNGA    30738        Feb 1 2017   TN
                       WALKER      08700190   SABOURIN MARGARET     SPENCER    200    PRINCESS TRL          LOOKOUT MTGA     30750-2818   Jan 1 2020   LA
                       TWIGGS      00338010   BEDGOOD BARBARA       JACOBS     350    POSSUM HOLLOW RD      DRY BRANCHGA     31020-1741   Dec 1 2019   KY
                       WALTON      08666046   MITCHELL KYLE         ANDREW     1029   S MADISON AVE         MONROE      GA   30655        Aug 1 2020   TN
                       UNION       11171606   RAYMOND DONALD        DAVID      32     MAPLE LN              BLAIRSVILLE GA   30512        Oct 1 2020   AL
                       UNION       11621069   RAYMOND PATRICIA      ANN        32     MAPLE LN              BLAIRSVILLE GA   30512        Oct 1 2020   AL
                       WALTON      11922248   HENNESSEY HEATHER     LYNN       222    LOGANVIEW DR          LOGANVILL E GA   30052        Jul 1 2020   PA
                       WALTON      11922250   HENNESSEY ROBERT      JAMES      222    LOGANVIEW DR          LOGANVILL E GA   30052        Jul 1 2020   PA
                       WALKER      12073955   LIBERTUS CHRISTINA    SUE        571    E GARDEN FARM RD      ROSSVILLE GA     30741        Jan 1 2020   TN
                       WALKER      05152577   LILLARD   EDWARD      SCOTT      854    WILLIAMS RD           CHICKAMAUGGA     30707        Aug 1 2020   TN
                       WALKER      05036738   LILLARD   LAURA       CAROL      854    WILLIAMS RD           CHICKAMAUGGA     30707        Aug 1 2020   TN
                       WALKER      12374800   ADCOCK    BRANDON     LEE        805    CHESTNUT ST           LA FAYETTE GA    30728        Mar 1 2020   FL
                       WALKER      07218162   STEWART BOBBY         JOE        506    GORDON ST             CHICKAMAUGGA     30707        Oct 1 2020   TN
                       WALKER      03379246   SLACK     WANDA       FRANCES    325    S MISSION RIDGE DR    ROSSVILLE GA     30741-2405   Jan 1 2018   TX
                       WALTON      04846814   ASTIN     GEORGE      ROBERT     745    GENE BELL RD          MONROE      GA   30655        Sep 1 2018   SC
                       WALTON      02771484   TUTEN     ROBERT      GUERRY     4723   PINE DR               LOGANVILLE GA    30052-5227   Oct 1 2020   AL
                       WALTON      12814813   ADAMS     ALISHA      JEWELL     833    OVERLOOK TRL          MONROE      GA   30655        Sep 1 2018   MS
                       WHITFIELD   10261522   DUNN      KAYLA                  2247   MCCAMISH RD NE        DALTON      GA   30721        May 1 2020   TN
                       WALTON      11163944   MCGILL    LARRY                  808    GOLDEN ISLES DR       LOGANVILLE GA    30052        Aug 1 2020   AZ
                       WARREN      08728479   WENTZ     CORTEZ      ANTHONY 1793      WILSON RD             WARRENTONGA      30828-4937   Aug 1 2018   SC
                       WHITE       04303701   CAMPBELL DONELSON     CAFFERY    1111   SATTERFIELD RD        CLEVELAND GA     30528        Apr 1 2020   HI
                       WHITE       04135478   CAMPBELL PATRICK      A          401    MARY DAVIDSON DR      CLEVELAND GA     30528        Nov 1 2018   TN
                       WHITE       04135480   CAMPBELL SHAWN        RENEE      401    MARY DAVIDSON DR      CLEVELAND GA     30528        Nov 1 2018   TN
                       WALTON      04400933   SLATTERY GLENN        B          1622   AUDREYS RDG           MONROE      GA   30656        Aug 1 2020   TX
                       WALTON      02850812   SLATTERY PAMELA       BRITT      1622   AUDREYS RDG           MONROE      GA   30656        Aug 1 2020   TX




  Ex. 2 to Petition:
                       WHITFIELD   06994433   SANDERS DENISE        CHRISTINE 705     CRANE WAY             TUNNEL HILLGA    30755        Jan 1 2020   FL




Braynard Declaration
                       WHITE       11088061   THOMAS    ANGELA      KAY        858    RIVER FOREST RUN      CLEVELAND GA     30528        Feb 1 2018   TX
                       WHITFIELD   12260582   REGISTER CURTIS       MARION     3014   E BROOKHAVEN CIR      DALTON      GA   30720        Jul 1 2019   TN
                       WHITFIELD   00072278   SPAHN     JOHN        ROBERT     1905   KINGSTON CT           DALTON      GA   30720-5080   Oct 1 2020   TN
                       WHITFIELD   00072231   SPAHN     PHYLLIS     R          1905   KINGSTON CT           DALTON      GA   30720-5080   Oct 1 2020   TN
                       MUSCOGEE    11817628   GREEN     STEPHON     UNIQIUE    6      KINGSWOOD CT          COLUMBUS GA      31907        Mar 1 2020   AL
                       MUSCOGEE    11896054   GREENWOO ZACHARY      J          8272   DREAM BOATAPT 433     COLUMBUS GA      31909        Aug 1 2020   AL
                       MUSCOGEE    07571624   SHELTON   JAYA        LEANN      3807   PEMBROOK APT C5       COLUMBUS GA      31907        Jun 1 2020   AL
                       MUSCOGEE    07663043   SHEPHERD EMILY        ANNE FACCI 3010   PASSAGE WAY           MIDLAND     GA   31820        Feb 1 2017   KY
                       MUSCOGEE    10967438   SHEPHERD TAMELA       M          4815   BURT MAR D APT 3      COLUMBUS GA      31907        Aug 1 2017   AL
                       MUSCOGEE    11902849   JOYNER    SARAH       ELIZABETH 6300    MILGEN RD APT 1024    COLUMBUS GA      31907        Oct 1 2020   TX
                       OCONEE      08169069   HEINTZMAN CALLIE      LYNN       1361   HICKORY HILL DR       WATKINSVIL GA    30677        Mar 1 2018   NY
                       OCONEE      10737064   HENNEBERGJILL         MARIE      1810   MCREES MILL RD        WATKINSVIL GA    30677        Oct 1 2020   FL
                       MUSCOGEE    08452566   SEYMOUR DEBRA         LYNN       1700   FOUNTAIN C APT 3201   COLUMBUS GA      31904        Apr 1 2019   WI
                       MUSCOGEE    10496445   SHARP     STARKELIA   MONIQUE    4539   OLD CUSSETAPT W11     COLUMBUS GA      31903        Jul 1 2020   AL
                       MUSCOGEE    03889234   SHAW      SHANNON     DENISE     3205   MOREHOUSE ST          COLUMBUS GA      31906        Aug 1 2020   AL
                       MUSCOGEE    10343728   FURNEY    ALANA       COZETTE KA 6522   MIDDLEBURG DR         COLUMBUS GA      31909        Nov 1 2019   KY
                       MUSCOGEE    11162642   GALLAGHER SARAH       ELAINE     3071   WILLIAMS RDAPT 248    COLUMBUS GA      31909        Mar 1 2017   VA
                       MUSCOGEE    00267223   GALLOWAY CHIFFON      CAPRICE    1400   BOXWOOD B APT# 1111   COLUMBUS GA      31906        Jun 1 2020   AL
                       NEWTON      04500582   THOMAS    BRIAN       KEVIN      125    E FOREST WAY          OXFORD      GA   30054        Feb 1 2020   SC
                       NEWTON      12053150   TERRELL   LATANYA     LEOLA      150    FIELDVIEW LN          COVINGTON GA     30016        Jun 1 2020   VA
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 487 of 559




                                                                                            Page 286
                                                                                   GA NCOA Out of State


                       NEWTON     11137408   TERRELL    STEPHEN   LENOAH    150    FIELDVIEW LN          COVINGTON GA    30016        Jun 1 2020   VA
                       MUSCOGEE   12425203   KING       JAMIE     GENTRY    6224   MISTY CT              COLUMBUS GA     31909        Jul 1 2020   AL
                       MUSCOGEE   12141574   KING       JULIA     CHRISTINE 1528   WILDWOOD AAPT 104     COLUMBUS GA     31906        Aug 1 2020   NY
                       MUSCOGEE   10362498   KINOSH     FIAPITO   IEASHA    3071   WILLIAMS RDAPT 435    COLUMBUS GA     31909        Feb 1 2020   AL
                       NEWTON     11996183   TAYLOR     AUSTIN    SPENCER   180    BLUE GRASS WAY        OXFORD     GA   30054        Mar 1 2020   MS
                       MUSCOGEE   10582636   HORNE      DEANA               7401   BLACKMON RAPT 2703    COLUMBUS GA     31909        Jan 1 2019   AL
                       MUSCOGEE   04511261   HORNE      SHANNON JELYNN      30     WELLINGTON CT         MIDLAND    GA   31820-5402   Jul 1 2019   AL
                       MUSCOGEE   05653817   HORTON     ANGELA    NICOLE    2540   ALMA ST               COLUMBUS GA     31909        Jan 1 2019   AL
                       MUSCOGEE   05527471   JONES      JENNIFER NOBLES     773    ANDREA DR             COLUMBUS GA     31907-5214   Mar 1 2017   AL
                       MUSCOGEE   12522892   KIMBROUGH NICKALETT QUENTANA' 5404    CHATHAM WOODS CT      COLUMBUS GA     31907        Mar 1 2020   AL
                       MUSCOGEE   12128753   KING       ALEXANDER DAMIEN    7505   KANDLE CT             FORT BENNI GA   31905        Aug 1 2020   NY
                       MUSCOGEE   07528727   KING       CYNTHIA   LEE       7505   KANDLE CT             FORT BENNI GA   31905        Aug 1 2020   NY
                       MUSCOGEE   07540575   KING       DALTON    JACOB     6224   MISTY CT              COLUMBUS GA     31909        Jul 1 2020   AL
                       NEWTON     01979389   HARDY      BENNY     LEON      295    SUNFLOWER LN          COVINGTON GA    30016        Apr 1 2017   MD
                       MUSCOGEE   11572688   RIVERA     KARLA     J         811    WINALL DR             COLUMBUS GA     31907        Aug 1 2020   CO
                       MUSCOGEE   10997639   FOSTER     MICHAEL   CHARLES   5859   MOON ST               FORT BENNI GA   31905        Sep 1 2017   AL
                       NEWTON     11826571   ANDREWS SYR          D'VION    3397   SALEM RD              COVINGTON GA    30016        Dec 1 2019   NC
                       NEWTON     11008743   MELVIN     DIONNE    DUNLAP    285    RIVER WALK FARM PKW Y COVINGTON GA    30014        Mar 1 2020   NC
                       OCONEE     05586632   FULLER     JAMES     CHAPMAN 1619     ROLLING MEADOWS LN WATKINSVIL GA      30677        Sep 1 2019   SC
                       OCONEE     05689569   FULLER     JANE      ELLEN     1619   ROLLING MEADOWS LN WATKINSVIL GA      30677        Sep 1 2019   SC
                       OCONEE     06785955   FOUNTAIN HUNTER      SCOTT     2315   ORCHARD WALK          WATKINSVIL GA   30677        May 1 2018   AR
                       MUSCOGEE   01828177   GARY       MARKETTA SHARELL    7461   BLACKMON R5116        COLUMBUS GA     31909        Sep 1 2020   NC
                       MUSCOGEE   10439109   GAUDIO     JACOB     MICHAEL   8500   FRANCISCANAPT 220     COLUMBUS GA     31909        Jul 1 2020   LA
                       OCONEE     00303466   GERCHICK ANNE        N         1160   MASON MILL RD         ATHENS     GA   30606-5385   Jul 1 2020   NY
                       MUSCOGEE   12908907   LOGAN      TACHELLE            5017   MINT DR               COLUMBUS GA     31907        Feb 1 2018   LA
                       MUSCOGEE   10870246   LOGAN      TRACEY    RESHELL   5017   MINT DR               COLUMBUS GA     31907        Feb 1 2018   LA
                       MUSCOGEE   05597517   LOKKER     ERYN      LACEY     7614   MELINDA DR            COLUMBUS GA     31909        Jul 1 2018   LA




  Ex. 2 to Petition:
                       MUSCOGEE   04916020   LONDON     MARVA     ALAINE    2847   WHITE CHAPEL DR       COLUMBUS GA     31907-2819   Feb 1 2020   SC




Braynard Declaration
                       MUSCOGEE   04382689   LONG       EDDIE     FRANK     5709   VENTURA DR            COLUMBUS GA     31909        May 1 2018   AL
                       MUSCOGEE   08718237   LOPEZ      FERNANDO            8051   SPLENDOR WAY          COLUMBUS GA     31904        May 1 2019   NY
                       MUSCOGEE   10197166   LOPEZ      JEREMY    ALEXANDER 5075   HALE DR               COLUMBUS GA     31904        Apr 1 2020   FL
                       MUSCOGEE   11166796   LOPEZ      MARY                5709   LAKEPOINTE LN         COLUMBUS GA     31907        Apr 1 2020   CA
                       MUSCOGEE   08718275   LOPEZ      TRACY     JUANETTE 8051    SPLENDOR WAY          COLUMBUS GA     31904        May 1 2019   NY
                       NEWTON     06994254   BETTNER    STEVEN    MONROE    320    RIVER COVE MDWS       SOCIAL CIRCGA   30025        Sep 1 2020   VA
                       PAULDING   05818125   BAHR       HAROLD    POLEY     19     LEGEND DR             DALLAS     GA   30157-6678   Oct 1 2018   FL
                       PAULDING   05602232   BAHR       SHARON    ANN       19     LEGEND DR             DALLAS     GA   30157-6678   Oct 1 2018   FL
                       PAULDING   11690383   BAILEY     AUSTIN    RYAN      527    WILLIAMS LAKE RD      POWDER SP GA    30127        Dec 1 2019   MD
                       PAULDING   04733519   CHAVEREST ANJEANETTEMICHELLE 566      CRESTBEND LN          POWDER SP GA    30127        Mar 1 2020   AL
                       PAULDING   03171716   AXLEY      ERIC      ANDREW    114    IVY BROOK DR          DALLAS     GA   30157        Oct 1 2020   MS
                       PAULDING   01901002   AXLEY      PAULA     ANN       114    IVY BROOK DR          DALLAS     GA   30157        Oct 1 2020   MS
                       PAULDING   12330371   AYERS      GAYLE     LOUISE    519    FLOATING LEAF WAY     DALLAS     GA   30132        Oct 1 2020   AL
                       PIERCE     01619419   FIELDS     JANIE     LEE       910    EDGEWOOD CIR          BLACKSHEA GA    31516-2607   Jul 1 2020   FL
                       PIERCE     11736184   FITZGERALD SYLVIA    A         6810   OAKWOOD LN            BLACKSHEA GA    31516        Sep 1 2020   FL
                       PAULDING   03087552   GRAHAM     ELIZABETH SAWYER    188    WHEELAN SCHOOL RD     DALLAS     GA   30157        Jan 1 2020   VA
                       PAULDING   07983640   MANNING    DALLAS    COREY     221    YORKSHIRE LN          VILLA RICA GA   30180        Sep 1 2020   AL
                       PAULDING   07983007   MANNING    DALLAS    HARRY     221    YORKSHIRE LN          VILLA RICA GA   30180-3632   Sep 1 2020   AL
                       PAULDING   10300478   MANNING    MITCHELL BLAINE     221    YORKSHIRE LN          VILLA RICA GA   30180        Sep 1 2020   AL
                       PAULDING   06923774   MANNING    PATRICIA  DARLENE   221    YORKSHIRE LN          VILLA RICA GA   30180-3632   Sep 1 2020   AL
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 488 of 559




                                                                                         Page 287
                                                                                   GA NCOA Out of State


                       PAULDING   11491451   MARCHESE GRIFFIN     SALVATORE 12     HEATHERWOOD TRCE      ACWORTH GA      30101        Aug 1 2019   KY
                       PAULDING   08833382   COKER      VERONICA SHAVONNE 45       DARBYS AVE            HIRAM      GA   30141        Apr 1 2020   VA
                       MUSCOGEE   10500042   PHILLIPS   ALISHA    NASHAY    9966   THICKET CT            MIDLAND    GA   31820        Mar 1 2020   AL
                       MUSCOGEE   07451784   PHILLIPS   DIONNE    DEE       2614   SPRING CHAPEL CT      MIDLAND    GA   31820        Jun 1 2019   NC
                       MUSCOGEE   01829958   PHILLIPS   LANITRA   MICHELLE 3312    GLENWOOD DR           COLUMBUS GA     31906        Jan 1 2020   AL
                       PAULDING   01537349   NEAL       KIM       LEIGH     140    OAK CREST LN          DALLAS     GA   30132-1009   Jul 1 2019   TX
                       PAULDING   01145827   NEAL       REGINALD G          140    OAK CREST LN          DALLAS     GA   30132-1009   Jul 1 2019   TX
                       PAULDING   03705703   WINDHAM DONNA        KAY       26     TRAILSIDE WAY         HIRAM      GA   30141        Sep 1 2019   MS
                       PAULDING   06805394   THOMPSON LORI                  49     CHESTERFIELD CT       VILLA RICA GA   30180-3864   Aug 1 2017   TX
                       PAULDING   00509767   SPITZFADEN SHARON              65     PEPPERTREE DR         POWDER SP GA    30127        Jul 1 2019   FL
                       PAULDING   08078343   WOOD       SHEIREKA VONTE      237    MONA PL               DALLAS     GA   30132        Sep 1 2019   MD
                       PAULDING   11644788   STRAND     JEROME              65     VALLEY BROOK CT       DALLAS     GA   30132        Apr 1 2020   VA
                       PAULDING   06947035   STREET     STEPHANIE Y         224    WATERBURY WAY         DOUGLASVILGA    30134-6080   Aug 1 2019   SC
                       PAULDING   12126949   STODDARD STEPHANIE MAE         177    LEGEND DR             DALLAS     GA   30157        May 1 2020   FL
                       PAULDING   03083263   STONE      BARRY     RAY       314    STOKER RD             DALLAS     GA   30132-8074   Dec 1 2019   WV
                       PAULDING   00884067   STONER     CAROL     B         422    REMINGTON LN          ACWORTH GA      30101-8228   Dec 1 2019   KS
                       PAULDING   07641843   NEWLAND ALEXANDER SACHA-SALE408       TURTLE ROCK PL        ACWORTH GA      30101        Jan 1 2020   TX
                       POLK       12018578   BLAIR      SAMMIE              100    RIDGEWOOD RD          CEDARTOW NGA    30125        Oct 1 2020   MI
                       PEACH      06421494   HUFFMAN JACOB        WADE      1501   HOUSERS MILL RD       FORT VALLE GA   31030        Sep 1 2017   MD
                       PIERCE     06653154   KELLUM     CHRISTOPHEBRYAN     908    AZALEA ST             BLACKSHEA GA    31516        Aug 1 2020   IL
                       PIERCE     06488270   KELLUM     HEATHER   RENEE     908    AZALEA ST             BLACKSHEA GA    31516        Aug 1 2020   IL
                       POLK       04899461   FERGUSON ERICA       BROOKE    106    SUNSET VALLEY ST      CEDARTOW NGA    30125        Jun 1 2019   SC
                       POLK       06774308   FERRELL    JAMES     LAJUAN    230    PLANTATION AVE        CEDARTOWNGA     30125        Sep 1 2020   OH
                       POLK       05005020   CASH       JIMMY     PHILLIP   2965   CAVE SPRINGS RD       CEDARTOWNGA     30125        Oct 1 2020   AL
                       POLK       01043033   CASH       TONJA     LEE       2965   CAVE SPRINGS RD       CEDARTOWNGA     30125        Oct 1 2020   AL
                       RICHMOND   03347380   HAMORSKY CLEO        HORNE     1738   PINETREE RD           AUGUSTA    GA   30904-5068   Aug 1 2020   FL
                       RICHMOND   06690947   HAMPTON DEVERIA      LYNN      2905   ARROWHEADAPT B6       AUGUSTA    GA   30909        Jun 1 2017   TX




  Ex. 2 to Petition:
                       POLK       03401710   WILSON     SONDRA    DIANNE    134    COBB ST               CEDARTOW NGA    30125        Oct 1 2019   AL




Braynard Declaration
                       POLK       08658710   WOFFORD KENYOTA      OMAR      109    N MARTIELE ST         CEDARTOWNGA     30125-2833   Dec 1 2016   CA
                       POLK       08192891   WOLFE      RODNEY    EUGENE    1411   EVERETT MOUNTAIN RD   ROCKMART GA     30153        Dec 1 2017   AL
                       PICKENS    03209744   HANKS      JAY       NICHOLAS 2333    BRYANT RD             JASPER     GA   30143-3786   Sep 1 2020   TN
                       PICKENS    03183676   HANKS      ROBIN     A         2333   BRYANT RD             JASPER     GA   30143-3786   Sep 1 2020   TN
                       RICHMOND   05969124   CRAWLEY TOYAKE       EVETTE    4406   BERN CT               HEPHZIBAH GA    30815        Mar 1 2020   VA
                       POLK       00452913   JOLLY      MARGARET B          225    HUTTO RD              CEDARTOWNGA     30125-4738   Sep 1 2020   SC
                       RICHMOND   08061005   MCGEE      TIMOTHY   M         4057   MADISON LN            AUGUSTA    GA   30909        May 1 2018   NY
                       RICHMOND   12351225   BARRON     SHEILA    AMANDA    165    BLAKE DR              AUGUSTA    GA   30909        Apr 1 2020   SC
                       RABUN      10400237   WILSON     BETTY     JEAN      259    RIVER VISTA DR        DILLARD    GA   30537        Oct 1 2020   SC
                       RABUN      10681656   WILSON     LAYLON    HAROLD    259    RIVER VISTA DR        DILLARD    GA   30537        Oct 1 2020   SC
                       RABUN      08439889   WOERNER SHAY         RASMUSSEN86      TAYLOR VALLEY RD      CLAYTON    GA   30525        Jun 1 2020   AZ
                       RICHMOND   10146683   ANDRESEN VICTORIA    MARIA     724    GREENE ST APT 1417    AUGUSTA    GA   30901        Sep 1 2020   NJ
                       RICHMOND   11250517   CALLAWAY PATRICK     WADE      2401   SEMINOLE RD           AUGUSTA    GA   30904        Aug 1 2019   TX
                       PULASKI    10003938   SHELOR     WILLIAM   MACWELL 67       S JACKSON ST          HAWKINSVIL GA   31036        Mar 1 2020   VA
                       RICHMOND   12682730   GOULD      MICHAEL   DONNELLE 1725    DEER CHASE LN         HEPHZIBAH GA    30815        Oct 1 2020   FL
                       RICHMOND   00220705   LINDSEY    LOIS      JEANNE    2421   NORTON DR             AUGUSTA    GA   30906        May 1 2020   KY
                       RICHMOND   11965373   BRANTLEY BARRY       DARNELL   2206   STERLING RIDGE DR     AUGUSTA    GA   30909        Sep 1 2020   TX
                       RICHMOND   10075642   GOODMAN SANDLYN      NICOLE    804    STERLING CT           AUGUSTA    GA   30907        Jun 1 2020   CA
                       RICHMOND   01429298   JORDAN     WILLIE    MAE       602    ALBANY AVE            AUGUSTA    GA   30901-1806   Dec 1 2018   CO
                       RICHMOND   11721068   NEAL       CALEB               3      EAGLE POINTE DR       AUGUSTA    GA   30909        Sep 1 2020   CA
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 489 of 559




                                                                                         Page 288
                                                                                       GA NCOA Out of State


                       RICHMOND   10338596   NEAL        DURWOOD     E          3      EAGLE POINTE DR     AUGUSTA   GA   30909        Sep 1 2020   CA
                       RICHMOND   06796102   HOWELL      HORACE      HARTMAN    2021   BRIGHTON CIR        AUGUSTA   GA   30906        Feb 1 2018   MD
                       RICHMOND   07771666   KING        KAYLA       DANIELLE   2690   ALEXANDER PL        AUGUSTA   GA   30909        May 1 2019   TX
                       RICHMOND   10211882   KING        MISTY       JOANNA     1010   PAPAYA ST           AUGUSTA   GA   30904        Apr 1 2020   NM
                       RICHMOND   11499872   MURRILE     SHERRI      LEANN      333    BRANDYWINE PL       AUGUSTA   GA   30909        Jun 1 2018   TX
                       RICHMOND   12534299   MYERS       KAITLAND    PAIGE      3018   HAYNE'S STATION DR  AUGUSTA   GA   30909        Oct 1 2020   SC
                       RICHMOND   10098851   MAIHLE      NITA        JANE       2      SHADOWBROOK CIR     AUGUSTA   GA   30909        Dec 1 2018   MS
                       RICHMOND   12200482   MAJOR       BRITTANY    LEIGH      4049   IRON HORSE DR       AUGUSTA   GA   30907        Sep 1 2020   SC
                       RICHMOND   08189935   KIEFER      CHELSEA     LEAH       618    CARLTON DR          AUGUSTA   GA   30909        Jun 1 2020   NC
                       RICHMOND   12386649   KIEFER      TIMOTHY     MATTHEW    618    CARLTON DR          AUGUSTA   GA   30909        Jun 1 2020   NC
                       RICHMOND   11413870   KIERMAN     RYAN                   402    IRONGATE D APT 3111 HEPHZIBAH GA   30815        Nov 1 2019   MD
                       RICHMOND   07195037   JONES       JILLISSA    FAYE       6143   MAJOR CIR           AUGUSTA   GA   30909        Aug 1 2020   NC
                       RICHMOND   11207511   KIFT        BRIAN       LEE        310    CHATHAM RD          AUGUSTA   GA   30907        Nov 1 2019   NJ
                       RICHMOND   11207803   KIFT        SARA        HOPE       310    CHATHAM RD          AUGUSTA   GA   30907        Nov 1 2019   NJ
                       RICHMOND   07366842   COOPER      DEMARCUS    ANTWON     3485   ESSEX PL            HEPHZIBAH GA   30815-7171   Mar 1 2020   FL
                       SPALDING   00758740   BEELAND     CAROL       WHITE      1912   S 6TH ST EXT        GRIFFIN   GA   30224        Sep 1 2020   FL
                       SCHLEY     11558726   HUTCHINS    BRANDON     RONALD     1671   US HIGHWAY 19 N     ELLAVILLE GA   31806        May 1 2020   OK
                       SCHLEY     04443622   JEWELL      KELLI                  517    WOODALL RD          MAUK      GA   31058        Sep 1 2020   TN
                       ROCKDALE   10340223   LANGFORD    DEVONTE     MORRIS     1406   WINDY HILL CT SE    CONYERS GA     30013        Mar 1 2018   VA
                       ROCKDALE   05817653   PARKS       CATHERINE   HOLMES     4730   THORNWOOD CT        COVINGTON GA   30016        Oct 1 2020   FL
                       ROCKDALE   10228765   DEBRO       CAMERON     JOSEPH     2038   REFLECTION CREEK DR CONYERS GA     30013        Sep 1 2018   DC
                       ROCKDALE   05226383   DAVIS       PAUL        LASHANE    4850   HABERSHAM WAY SE    CONYERS GA     30094        Jan 1 2018   IN
                       ROCKDALE   01226825   DAVIS       THERESA     MUNSON     4900   CEDAR CT SE         CONYERS GA     30094-4551   Jul 1 2019   FL
                       RICHMOND   11524202   REID        MICHAEL     ROSS       2609   LELAND DR           AUGUSTA   GA   30909        May 1 2019   AE
                       RICHMOND   07714928   REID        SAMUEL      MILTON     2208   BOYKIN RD           AUGUSTA   GA   30906-9488   Jun 1 2020   MD
                       ROCKDALE   04630144   NALLS       ERIC        DEMOND     711    PEAKS LNDG          CONYERS GA     30013        Aug 1 2020   SC
                       ROCKDALE   04984161   NALLS       SHINIKA     PIERCE     711    PEAKS LNDG          CONYERS GA     30013        Aug 1 2020   SC




  Ex. 2 to Petition:
                       SPALDING   11843255   ZEPEDA      FRANCISCO              100    AUTUMN RIDGE DR     GRIFFIN   GA   30224        Sep 1 2017   MA




Braynard Declaration
                       ROCKDALE   08291538   PLEASANT    ARLETHA                1404   STEAM ENGINE WAY NE CONYERS GA     30013        Aug 1 2020   IL
                       ROCKDALE   11073224   PAGGETT     BRANDDYE    MICKAELLA 3071    STONE BRIDGE TRL SW CONYERS GA     30094        Jul 1 2020   KY
                       ROCKDALE   07716838   PAGGETT     JOSHUA      DEONTE     3071   STONE BRIDGE TRL SW CONYERS GA     30094        Jul 1 2020   KY
                       SPALDING   07829173   WRIGHT      NAKEESHA    MESHAY     710    N 9TH ST            GRIFFIN   GA   30223        Jun 1 2020   KY
                       SUMTER     01909361   BRYANT      ANGELA      VAE        113    FAIRWAY TWAPT E     AMERICUS GA    31709        Jan 1 2020   TN
                       ROCKDALE   11015214   WHITEHEAD   RENE        LAPARAS-LE 1706   WOODSTONE CV SE     CONYERS GA     30013        Jan 1 2020   FL
                       STEPHENS   03827349   CRAIG       WILLIAM     KEVIN      374    DAVIS AVE           TOCCOA    GA   30577        Jul 1 2019   NC
                       WALTON     06578245   GOSSLING    WHITNEY     TUTT       1224   CARL DAVIS RD NW    MONROE    GA   30656        Apr 1 2018   CA
                       TOOMBS     07354304   COX         JAMES       CLAUDE     407    JACKSON ST          VIDALIA   GA   30474        Nov 1 2019   FL
                       TOOMBS     08142436   CRAFT       CORI        DANIELLE   232    OAKWOOD DR          VIDALIA   GA   30474        Jul 1 2018   CT
                       TOOMBS     05737738   CRAFT       KRISTOFER   JONATHAN 232      OAKWOOD DR          VIDALIA   GA   30474        Jul 1 2018   CT
                       STEPHENS   06971051   RICE        ENDRE       VANBUREN 78       SHADY ST            TOCCOA    GA   30577        Jan 1 2020   AL
                       STEPHENS   04960114   ROGERS      BRANDI      MULLINIX   263    HIGHVIEW RD         TOCCOA    GA   30577        Jan 1 2019   AA
                       STEPHENS   04390283   MCLEOD      SCOTT       VARNEDOE 32       MALIBU ST           MARTIN    GA   30557        Aug 1 2017   TN
                       STEPHENS   01285734   MERCK       DAN         ALLEN      499    N CURRAHEE LN       TOCCOA    GA   30577-7999   Sep 1 2020   SC
                       SPALDING   11831523   HANCHIN     MARK        ANTHONY 254       KILGORE RD          GRIFFIN   GA   30223        Oct 1 2020   AL
                       TIFT       12047174   PERRY       JAMES       RAY        291    CARRINGTON DREXLER RTIFTON    GA   31794        Aug 1 2019   FL
                       TIFT       11590101   PERRY       KIMBERLY    DEAN       291    CARRINGTON DREXLER RTIFTON    GA   31794        Aug 1 2019   FL
                       TROUP      08920852   RAGAN       KENNETH     LOGAN      115    WASHINGTON WAY      LAGRANGE GA    30240        Jul 1 2020   AL
                       TOOMBS     04637841   MAY         JESSIKA     ELANE      1303   WOODLAWN CT         VIDALIA   GA   30474        May 1 2020   AL
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 490 of 559




                                                                                             Page 289
                                                                                        GA NCOA Out of State


                       TOOMBS      04637838   MAY        MATTHEW     DALE        1303   WOODLAWN CT          VIDALIA    GA    30474        May 1 2020   AL
                       THOMAS      01323252   BOGGS      STEPHEN     JAMES       221    COVINGTON APT # 123  THOMASVIL LGA    31792        Mar 1 2020   AL
                       SPALDING    03120888   SALE       LARRY       ALEXANDER 1568     LOUISE ANDERSON DR GRIFFIN       GA   30224        Oct 1 2020   AL
                       WALKER      12468374   BURKHEAD RAYA          LEE         161    LAURELWOOD CIR       ROSSVILLE GA     30741        Jul 1 2020   IL
                       TREUTLEN    10317471   HEATH      TYLER       GREGORY 2187       LAKE CASSIE RD       ADRIAN      GA   31002        May 1 2019   SC
                       THOMAS      12071711   BERRY      ANITA       MARGARET 104       EMILY LN             THOMASVILLGA     31792        Oct 1 2020   FL
                       THOMAS      12071712   BERRY      BENJAMIN    ALAN        104    EMILY LN             THOMASVILLGA     31792        Oct 1 2020   FL
                       WALKER      10508561   BAUSHER    CATHERINE   DARLENE     204    GLENRIDGE PL         ROSSVILLE GA     30741        Dec 1 2017   TN
                       SPALDING    11797352   SARAVIA    MISTIE                  712    COUNTY LINE CHURCH RDGRIFFIN     GA   30223        May 1 2020   TN
                       WALKER      05421244   BROWN      SHIRLEY     MILDRED     60     FURNACE CREEK RD     LA FAYETTE GA    30728-5618   Jul 1 2020   FL
                       WALKER      00930433   BROWN      WYNELL      MAHAN       106    DARVIN LN            LA FAYETTE GA    30728        Jun 1 2020   SC
                       WALKER      11301663   CAYLOR     ASHLEY      MARIE       1375   N CEDAR LN           FLINTSTONE GA    30725        Jan 1 2019   TN
                       TOOMBS      01318948   WOOD       DANA        LEE         121    B HITCHCOCK RD       UVALDA      GA   30473        Jul 1 2017   MD
                       TAYLOR      05168918   JAMES      BARRY       DANIEL      32     WILLOW ST            BUTLER      GA   31006        Jan 1 2019   TN
                       UNION       00914420   MCGEE      ALLEN       G           246    BURNS DR             BLAIRSVILLE GA   30512-1153   Jun 1 2020   SC
                       TAYLOR      07955405   SAPP       HUNTER      CHASE       28     S MACON ST           REYNOLDS GA      31076-3323   Jun 1 2017   AK
                       TAYLOR      06026871   SCHOOLER PATRICK       DANIEL      175    CARPENTER RD         RUPERT      GA   31081-3015   Nov 1 2017   FL
                       TROUP       12455141   LANGSTON HANNAH        CELESTE     1515   HOGANSVILLAPT 181    LAGRANGE GA      30241        May 1 2020   MO
                       TROUP       12416702   LANGSTON ROBERT        TRAVIS      1515   HOGANSVILLAPT 181    LAGRANGE GA      30241        May 1 2020   MO
                       WALTON      08610656   HARPER     ELIANOR                 1021   HONEY LN             LOGANVILLE GA    30052        Sep 1 2019   SC
                       TROUP       05436456   LOWE       DELORES     ELIZABETH 507      PINE ST              WEST POINT GA    31833        Apr 1 2020   AL
                       WALKER      00932068   SENN       ANN                     225    LONGVIEW DR          ROSSVILLE GA     30741-2580   Sep 1 2020   TN
                       WALKER      05645405   HALL       LONNIE      JAMES       171    OLD TRION RD         LA FAYETTE GA    30728        Jun 1 2019   IL
                       WALKER      10969565   HAMILTON GAYLE         ANNE        1349   FRICKS GAP RD        CHICKAMAUGGA     30707        Oct 1 2020   TN
                       TROUP       00897710   LIVINGSTON JULIE       W           95     EBENEZER CHURCH RD PINE MOUNT GA      31822-5008   May 1 2020   KY
                       TROUP       00896519   LIVINGSTON STEPHEN     JAMES       95     EBENEZER CHURCH RD PINE MOUNT GA      31822-5008   May 1 2020   KY
                       TROUP       06615701   DAVIS      CINDY       LOU         497    CORINTH RD           HOGANSVILLGA     30230        Oct 1 2020   CO




  Ex. 2 to Petition:
                       TROUP       08463835   DAVIS      TINA                    206    PINEHAVEN DR         LAGRANGE GA      30240        Apr 1 2017   AL




Braynard Declaration
                       WHITFIELD   00817169   WILKINSON LISA         SUZANNE PA1510     CALLOWAY D4          DALTON      GA   30721        Aug 1 2019   TN
                       WALTON      08830216   SMITH      CHARLES     DWAYNE      430    GARDEN CT            MONROE      GA   30656        May 1 2020   TN
                       WALKER      00929589   WINGO      STACY       DENISE      310    LONGVIEW DR          ROSSVILLE GA     30741        Apr 1 2020   TN
                       WALTON      10376171   HILL       JERRY                   2026   BOMAC CT             LOGANVILLE GA    30052        Aug 1 2019   TX
                       UNION       11088855   MORRIS     STEPHANIE   WHITE       117    LARK LN              YOUNG HAR GA     30582        Sep 1 2019   MO
                       WALKER      11879654   WELLS      DOMINIC     LENNEIL     571    E GARDEN FARM RD     ROSSVILLE GA     30741        Mar 1 2020   TN
                       WALKER      03576071   WELSH      JAMES       FRANKLIN 1217      OLD BETHEL RD        CHICKAMAUGGA     30707        Dec 1 2019   TX
                       WALKER      00929633   WESTBROOKJIMMIE        D           56     CARLOCK CIR          CHICKAMAU GGA    30707-3702   Jun 1 2018   AL
                       UNION       12511978   ROSEN      DONNA       LYNN        899    RIDGE POINTE WAY     BLAIRSVILLE GA   30512        Sep 1 2020   FL
                       WARE        10249068   KUBIK      EMILY       ELAINE      3436   DRIGGERS RD          WAYCROSS GA      31503        Mar 1 2020   FL
                       WHITFIELD   00077959   COLE       EARL        RANDY       1102   RIDGELEIGH CIR       DALTON      GA   30720        Jul 1 2020   FL
                       WHITFIELD   05511343   PUCKETT    SANDRA      JEAN        1044   E LAKESHORE DR       DALTON      GA   30720        Sep 1 2020   FL
                       WAYNE       10363041   O'NEAL     DANIEL      LEWIS       135    BETH DR              JESUP       GA   31545        Jun 1 2019   AE
                       WAYNE       11563527   O'NEAL     MARY        FLORENCE C135      BETH DR              JESUP       GA   31545        Jun 1 2019   AE
                       WHITE       00828734   LOVELL     JOHN        BERNARD 195        DEER TRL             CLEVELAND GA     30528-5510   Feb 1 2020   AL
                       WHITE       03936187   LOVELL     LORRAINE    T           195    DEER TRL             CLEVELAND GA     30528        Feb 1 2020   AL
                       WHITFIELD   08000651   CALLAWAY KATE          ELIZABETH 761      LEE BRYANT RD NE     DALTON      GA   30721        Feb 1 2020   TN
                       HOUSTON     06163863   HUGHES     JOHN        AUSTIN      104    ETOWAH DR            BONAIRE     GA   31005-2521   May 1 2020   NC
                       HENRY       12594594   GOODWIN CHARLES        EDWARD      110    GINGER'S WALOT # 23  MCDONOUG GA      30252        Oct 1 2020   TX
                       HENRY       12564877   FOSTER     RAQUILLA    ELATIA JANA 245    CORAL CIR            MCDONOUG GA      30253        Apr 1 2020   SC
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 491 of 559




                                                                                              Page 290
                                                                                    GA NCOA Out of State


                       HENRY        03354094   WILSON    SHANNON LEE         120    WORTHY DR           MCDONOUG GA     30252-6239   Sep 1 2020   NC
                       HOUSTON      08909254   COLEMAN GLORIA     JUANITA    109    RITZ LN             PERRY      GA   31069        Sep 1 2020   IL
                       HOUSTON      10743776   COLEMAN LAMARR     DARELL     103    GRAND AVE           BONAIRE    GA   31005        Mar 1 2018   MS
                       HENRY        04703626   MUHAMMAD SALLY     J          300    AMHERST TER         STOCKBRID GGA   30281        Oct 1 2020   OH
                       HOUSTON      03531154   SHERIDAN CONCETTA             113    RIDGE POINTE CT     WARNER RO GA    31088        Feb 1 2017   FL
                       HOUSTON      06367788   SHORE     AMANDA   LEIGH      130    BRITTANY DR         PERRY      GA   31069        Oct 1 2019   CA
                       HOUSTON      00341274   SHORE     JOHN     CHRISTOPHE130     BRITTANY DR         PERRY      GA   31069        Oct 1 2019   CA
                       HENRY        05101538   ROSEMOND VERONICA T           199    SOLOMON DR          ELLENWOODGA     30294-4505   Sep 1 2018   IN
                       HENRY        10070134   RICHARDSONRASHAD   LEONARD    154    COLONY PARK LN      LOCUST GR OGA   30248        Sep 1 2019   MD
                       HOUSTON      03988494   AUSTIN    LARRY    OTIS       306    WILLOW AVE          WARNER RO GA    31093        Oct 1 2020   FL
                       HOUSTON      10441211   BAITY     RYAN     MITCHELL 108      WEATHERSTONE PL     KATHLEEN GA     31047        Jul 1 2019   OH
                       HOUSTON      08416312   BAKER     BENJAMIN JACOB      103    REESE DR            WARNER RO GA    31088-2326   Jun 1 2019   AL
                       LUMPKIN      10165300   HAMLIN    DOWIA    MARIE      125    OLD FEDERAL RD      DAHLONEGA GA    30533        Oct 1 2020   MO
                       LUMPKIN      11442722   HARTMAN CHRISTY    JOYCE      492    SHENANDOAH DR       DAHLONEGA GA    30533        Sep 1 2020   VA
                       LUMPKIN      12654203   HARTMAN RHYAN      MICHELLE 492      SHENANDOAH DR       DAHLONEGA GA    30533        Sep 1 2020   VA
                       JEFF DAVIS   03453921   MILES     HELEN    MARIE      20     W PLUM ST           HAZLEHURS GA    31539-6857   Oct 1 2020   LA
                       HOUSTON      07088277   TAYLOR    JAMILA              215    WEST HAVEN DR       KATHLEEN GA     31047        Jan 1 2019   NJ
                       HOUSTON      11975163   PLUMMER CHRISTOPHEWILLIAM     2360   US HIGHWAY 341 N    PERRY      GA   31069        May 1 2020   FL
                       HOUSTON      08685626   VAROSKOVICDAVID    JOSEPH     202    MADILYN DR          WARNER R O GA   31088-1194   Sep 1 2019   AE
                       HOUSTON      08685608   VAROSKOVICLORI     ANN        202    MADILYN DR          WARNER R O GA   31088-1194   Sep 1 2019   AE
                       HOUSTON      08350874   RANDALL   DIANE    JENNIFER 618      CHESHIRE DR         WARNER RO GA    31088        Jul 1 2020   FL
                       HOUSTON      07670141   ARNOLD    JACK     AARON      303    FRANKLIN SQ         BONAIRE    GA   31005        Jul 1 2018   VA
                       HOUSTON      12334780   TINER     OLIVIA   LOFTIN     209    LAKE JOY RD         PERRY      GA   31069        Oct 1 2020   TN
                       HOUSTON      08307475   NOEL      MARIANNA JOY LEA    119    CASTLE PINES DR     BONAIRE    GA   31005        Jan 1 2018   UT
                       HOUSTON      10876738   BRYANT    JUAN     LEE SANCHE414     RED HAWK PT         KATHLEEN GA     31047        Feb 1 2019   AE
                       HENRY        11996334   RIVERA    MICHAEL             235    WESTIN PARK DR      LOCUST GR OGA   30248        Sep 1 2020   AE
                       HENRY        11641480   RIVERA    YASMIN              235    WESTIN PARK DR      LOCUST GROGA    30248        Sep 1 2020   AE




  Ex. 2 to Petition:
                       HENRY        10104644   ROACH     CALEB    EDWARD     181    SHELTON DR          MCDONOUG GA     30252        Feb 1 2020   CT




Braynard Declaration
                       HOUSTON      03896580   CENTENO PEDRO                 800    LEISURE LAKAPT T9   WARNER RO GA    31088        Jun 1 2019   TX
                       HOUSTON      05017778   CASTRO    CHERIE   MONIQUE    103    OAKRIDGE DR         WARNER RO GA    31093        Nov 1 2018   AP
                       HOUSTON      12749658   CATTERTON AUBREY   RAEGAN     310    LONEOAK TRL         KATHLEEN GA     31047        Oct 1 2020   SC
                       HOUSTON      06934249   CAUSEY    GEOFFREY ADAM       110    HAWKS TAIL DR       KATHLEEN GA     31047        Aug 1 2018   TX
                       HOUSTON      08689504   CAUSEY    LEEANNE  REBECCA    110    HAWKS TAIL DR       KATHLEEN GA     31047        Aug 1 2018   TX
                       HENRY        05386819   RILEY     ANTHONY             149    CROWN GLEN WAY      STOCKBRIDGGA    30281-1569   Jan 1 2020   MD
                       HENRY        07106113   RITTER    JOHN     NICHOLAS 429      PLANTATION CT       STOCKBRIDGGA    30281        Jul 1 2017   TX
                       HOUSTON      11500256   PECK      DAVID    MICHAEL    208    WEDGEWOOD DR        BONAIRE    GA   31005        Feb 1 2019   KS
                       JEFFERSON    10073540   ROBINSON MEGAN     V          311    US HIGHWAYB-3       LOUISVILLE GA   30434        Apr 1 2019   MD
                       JACKSON      10060694   WILES     EFFIE    ILENE      68     QUEEN CT            COMMERCE GA     30530        Dec 1 2017   TN
                       JACKSON      00838494   WILLIAMS  JAMES    DAVID      347    COBB ST             JEFFERSON GA    30549        Mar 1 2020   NC
                       LANIER       12288630   THOMAS    DEEANN   CLAIRE MAR 10     CHADWICK LN         LAKELAND GA     31635        Aug 1 2020   VA
                       LANIER       12711078   THOMAS    GERARD   SEAN       10     CHADWICK LN         LAKELAND GA     31635        Aug 1 2020   VA
                       LANIER       01206871   TOMLINSON DONNA    GAIL       4      WATER LILY WAY      LAKELAND GA     31635        Aug 1 2020   FL
                       LIBERTY      10723937   SPANGLER CHRISTOPHEJAMES      23     CUDDY LN UNIT 32    MIDWAY     GA   31320        Jul 1 2019   AE
                       LAURENS      00006040   BROWN     JOANNE   FAY        2075   CHURCH ST           RENTZ      GA   31075-3163   Jun 1 2020   VA
                       LIBERTY      11482894   SHEETS    BRIDGET  IRIS       1039   MILES XING          HINESVILLE GA   31313        Mar 1 2020   TX
                       LIBERTY      11857690   SCOTT     DAIZY    JO KATHLEE 7131   CLIFFORD CTAPT B    FORT STEWAGA    31315        Jan 1 2020   CO
                       LEE          10251938   OROZCO    DAMALI   KAI        207    HANK DR             LEESBURG GA     31763        Jun 1 2018   FL
                       LEE          10442852   OROZCO    RUDDY    ATENAGORA 207     HANK DR             LEESBURG GA     31763        Jun 1 2018   FL
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 492 of 559




                                                                                          Page 291
                                                                                  GA NCOA Out of State


                       LOWNDES    11602984   DAVIS     AMANDA    LYNN      3553   FARMERS WAY           VALDOSTA GA      31605        Dec 1 2019   WI
                       LOWNDES    00686127   DAVIS     DELLA     CHARLYNE 6281    SANDPIPER DR          VALDOSTA GA      31601-7884   Dec 1 2019   UT
                       LAMAR      08252148   DORSEY    ARIELE    NICHOLE   234    RICHARDSON ST         BARNESVIL L GA   30204        Sep 1 2019   FL
                       LOWNDES    10230988   DAVIS     SHAEYLA   NICOLE    809    BUNCHE DR             VALDOSTA GA      31601        Oct 1 2020   CO
                       LEE        05326418   SAXON     SAUNDRA FAY         117    COBBLEFIELD DR        ALBANY      GA   31701-1297   Oct 1 2020   OH
                       LEE        03376344   SCHUETTE ALBERT     JESSE     465    FUSSELL RD            LEESBURG GA      31763-5210   Sep 1 2020   NC
                       LEE        03697526   SCHUETTE ALBERT     JESSE     465    FUSSELL RD            LEESBURG GA      31763        Sep 1 2020   NC
                       LEE        03367909   SCHUETTE CORRIE     WHITE     465    FUSSELL RD            LEESBURG GA      31763-5210   Sep 1 2020   NC
                       LEE        05711322   SCHUETTE JULIE      R         465    FUSSELL RD            LEESBURG GA      31763        Sep 1 2020   NC
                       JONES      00695070   WEATHERS ARRESA     L         152    PINEWOOD DR           GRAY        GA   31032-5654   Mar 1 2020   PA
                       JONES      00692631   WEATHERS MARK       T         152    PINEWOOD DR           GRAY        GA   31032-5654   Jul 1 2020   PA
                       JACKSON    12035101   WACHSMUTHSARA       J         1794   JESSE CRONIC CT       BRASELTON GA     30517        Oct 1 2020   AR
                       LAMAR      01280599   COKER     FRED      FRANKLIN 948     HIGH FALLS RD         JACKSON     GA   30233-6248   Oct 1 2020   FL
                       LAMAR      11944236   COKER     LANA      SUE       948    HIGH FALLS RD         JACKSON     GA   30233        Oct 1 2020   FL
                       LOWNDES    08194298   RODEMAKERALAN       LEE       2609   WINDING WAY           VALDOSTA GA      31602        Jun 1 2020   FL
                       LOWNDES    01176777   RODEMAKERLEAH       MCCULLOUG2609    WINDING WAY           VALDOSTA GA      31602        Jun 1 2020   FL
                       LOWNDES    05565350   RODRIGUEZ WANDA     IVETTE    2922   COTTON BAY XING       VALDOSTA GA      31605        Oct 1 2019   NY
                       LOWNDES    10143138   CREECH    CARLIE    DIANE     1464   APOLLO WAYAPT A       VALDOSTA GA      31605        Jul 1 2020   NM
                       MARION     10865985   VAUGHN    CAROL     MARIE     1396   SPRING HILL RD        MAUK        GA   31058        Jan 1 2019   KY
                       MARION     10864392   VAUGHN    JOHN      STANLEY   1396   SPRING HILL RD        MAUK        GA   31058        Jan 1 2019   KY
                       MITCHELL   10027084   PINSON    TYLER     STONEWALL 259    E WALTON ST           BACONTON GA      31716        Feb 1 2018   TN
                       LAMAR      11352834   MAXWELL HANNAH      MAY       504    LEVERETTE RD          YATESVILLE GA    31097        Aug 1 2018   NC
                       LIBERTY    06160079   FREEMAN VALERIE     LYNETTE   704    EDEN LN               HINESVILLE GA    31313        Jul 1 2017   CA
                       LOWNDES    08768396   SHOP      JO ANN              2450   US HIGHWAY 84 W       VALDOSTA GA      31601-5181   Oct 1 2020   FL
                       LOWNDES    07727149   COLVARD   DARIUS    MARCEL    1644   FRESNO ST             VALDOSTA GA      31602        Sep 1 2020   FL
                       LUMPKIN    05587056   SEGAL     MITCHEL   JEFFREY   216    POINTE CIR            DAHLONEGA GA     30533        Oct 1 2020   FL
                       LIBERTY    05958165   FORD      GRACE     E         417    WILLOW OAK LN         HINESVILLE GA    31313        May 1 2020   FL




  Ex. 2 to Petition:
                       LIBERTY    11580663   FOWLER    JOSHUA    CHESTER   823    BRADWELL ST           HINESVILLE GA    31313        Jul 1 2020   TN




Braynard Declaration
                       LIBERTY    11857516   FOXWORTH OCTAVIA    CASSANDRA 718    EDEN LN               HINESVILLE GA    31313        Apr 1 2020   AP
                       LOWNDES    00558992   HERMAN    GREGORY ELMORE      1509   HICKORY RD            VALDOSTA GA      31601        Oct 1 2019   FL
                       LOWNDES    08233398   HERRERA ANTHONY NORBERTO 3405        SUSSEX DR             VALDOSTA GA      31605        Jan 1 2020   SC
                       LIBERTY    11344636   CLARKE    MYSHANA DIONIA LOUI 1027   MILES XING            HINESVILLE GA    31313        Jul 1 2019   AE
                       LIBERTY    11222851   CLEMENT   KRISTIN   SHAVONN 704      EDEN LN               HINESVILLE GA    31313        Apr 1 2020   VA
                       LIBERTY    11769650   CLEMENT   TWYLA     LOUISE    704    EDEN LN               HINESVILLE GA    31313        Apr 1 2020   VA
                       MITCHELL   10994572   WRIGHT    RUBY      LEE       708    BLACKBERRY RD         BACONTON GA      31716        Dec 1 2019   LA
                       MITCHELL   04107041   YATES     JENNIFER MECHELLE 84       N BUTLER ST           CAMILLA     GA   31730        Aug 1 2017   NC
                       LOWNDES    10984742   SIXBERRY KATHLEENE RACHELLE 5279     BRANCH POINT DR       VALDOSTA GA      31605        Feb 1 2020   WY
                       LOWNDES    10369875   WOOD      MICAELA   DAWN      1201   LAKEVIEW DR           VALDOSTA GA      31602        Jun 1 2020   OR
                       LOWNDES    12796944   WORTHY    JAYDA     RANAE     700    E PARK AVE APT B6     VALDOSTA GA      31602        Sep 1 2020   VA
                       LOWNDES    11761020   WRIGHT    AURIELLE  CHRISTINE 3925   N OAK STRE APT# 802   VALDOSTA GA      31605        Dec 1 2019   TN
                       LOWNDES    06139032   COCHLING STEPHEN    DUWAYNE 5169     NEWMAN WAY            HAHIRA      GA   31632        May 1 2020   AZ
                       LOWNDES    01208333   BRYANT    NAPOLEON            2508   MUSCOGEE DR           VALDOSTA GA      31602-5718   Dec 1 2018   FL
                       LOWNDES    10682164   BRYANT    PAUL                3873   VESPERS WAY           VALDOSTA GA      31602        Jul 1 2019   UT
                       LOWNDES    10584900   CARAWAY MARCIA      GABRIELLA 1803   PLUM ST    APT B      VALDOSTA GA      31601        Aug 1 2020   SC
                       LOWNDES    05555339   CARPENTER CHRISTOPHEDON       4066   HUNTLEY DR            VALDOSTA GA      31605        Oct 1 2020   FL
                       LOWNDES    06845357   ROGERS    MARY      DIANE     505    SHEAVETTE RD          LAKE PARK GA     31636        Aug 1 2020   FL
                       LOWNDES    07044497   ROGERS    RANDALL   T         505    SHEAVETTE RD          LAKE PARK GA     31636        Aug 1 2020   FL
                       LOWNDES    08741062   WALTHER CHELSI      A         4901   SHADOW DR             VALDOSTA GA      31605        Jun 1 2019   DE
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 493 of 559




                                                                                        Page 292
                                                                                   GA NCOA Out of State


                       LOWNDES    08692072   WALTHER MATTHEW SCOTT         4901    SHADOW DR             VALDOSTA GA     31605        Jun 1 2019   DE
                       LOWNDES    06925222   WARREN    SARA      ASHLYN D 5        SAINT ANDREWS CIR     VALDOSTA GA     31605-1034   May 1 2018   MO
                       LOWNDES    04401702   WARREN    THOMAS    R         5       SAINT ANDREWS CIR     VALDOSTA GA     31605-1034   May 1 2018   MO
                       LOWNDES    08730397   WOOD      CHRISTOPHELYNN      4129    PEBBLE CREEK DR       VALDOSTA GA     31605        Oct 1 2020   VA
                       MADISON    06749732   PITTS     TERESA    LOUISE    798     YOUNG HARRIS RD       DANIELSVILLGA   30633-1742   Aug 1 2020   WV
                       MADISON    10160547   MCMAHAN JACKI       SHAY      690     DAVIS FARMS DR        DANIELSVILLGA   30633        Jul 1 2018   SC
                       MADISON    08335270   MAXWELL ANNE        MICHELLE 3489     SPRATLIN MILL RD      HULL       GA   30646        Apr 1 2020   MI
                       MADISON    00206536   MAXWELL JAMES       CHESLEY   3489    SPRATLIN MILL RD      HULL       GA   30646        Apr 1 2020   MI
                       LOWNDES    08638234   WAKELEY KATHERINE             3701    NORTHCLIFF LN         VALDOSTA GA     31605        Mar 1 2020   FL
                       LOWNDES    11749052   WALKER    SAMUEL    ALLEN     224     BAXLEY DR             LAKE PARK GA    31636        Jun 1 2020   FL
                       LOWNDES    08204279   CAMPBELL MARY       SUZANNA   5170    NEWMAN WAY            HAHIRA     GA   31632        May 1 2020   MA
                       LOWNDES    11555550   CANDELARIOKAYDEN    DAVID     4645    BRIARBERRY DR         VALDOSTA GA     31602        Sep 1 2020   WV
                       LOWNDES    07974772   WILSON    JEFFREY   ALAN      5067    PEARL DAVIS RD        VALDOSTA GA     31605        Jan 1 2020   AR
                       MUSCOGEE   11142534   SIMS      JOHN      BRADLEY   176     ARROWHEADAPT B        FORT BENNI GA   31905        Nov 1 2018   AP
                       MUSCOGEE   11164958   SIMS      MI        AE        176     ARROWHEADAPT B        FORT BENNI GA   31905        Nov 1 2018   AP
                       MUSCOGEE   04527888   SINGH     JENNIFER ALANA MCBU5810     MANASSAS DR           COLUMBUS GA     31909        May 1 2019   CA
                       MUSCOGEE   06524242   SIZEMORE JENNIFER BELT        4677    ROWLAND AVE           COLUMBUS GA     31907-1247   Jul 1 2019   OK
                       LOWNDES    12427296   ORR-DOAN SARA       TERESA    2302    OAKWOOD DR            VALDOSTA GA     31601        Sep 1 2020   VA
                       MUSCOGEE   06220944   COMMONS GLORIMAR IRIZARRY     2525    NORRIS RD APT 92      COLUMBUS GA     31907        Jan 1 2017   WA
                       MUSCOGEE   05886728   COMSTOCK ADAM       HYON      4555    PAPAYA DR             COLUMBUS GA     31909        Jun 1 2019   AL
                       MUSCOGEE   01783459   CONNALLY GWENDOLYNFRANCES     2325    52ND ST               COLUMBUS GA     31904-5077   Jul 1 2020   SC
                       MUSCOGEE   01783461   CONNALLY JAMES      E         2325    52ND ST               COLUMBUS GA     31904        Jul 1 2020   SC
                       MUSCOGEE   08600877   CONNORS AIMEE       YOST      6145    CAPE COD CT           COLUMBUS GA     31904        Jul 1 2020   CT
                       MUSCOGEE   08600879   CONNORS SHAWN       CORY      6145    CAPE COD CT           COLUMBUS GA     31904-2909   Jul 1 2020   CT
                       MUSCOGEE   12418463   DAVIS     AUSTYN    HOPE      2655    HONEYSUCKLE DR        COLUMBUS GA     31907        Aug 1 2020   AK
                       MUSCOGEE   12296501   DAVIS     DANIEL    JOHN PETER821     ENGLEWOOD DR          COLUMBUS GA     31907        Apr 1 2020   AL
                       MONROE     01856409   LORD      JOHN      ARTHUR    2170    REEDY CREEK RD        FORSYTH    GA   31029        May 1 2020   TX




  Ex. 2 to Petition:
                       MONROE     10608318   LOVELL    LANDON    COLE      1734    CHARLIE BENSON RD     FORSYTH    GA   31029        Jun 1 2019   TX




Braynard Declaration
                       MUSCOGEE   12351044   DASCHKE EMILY       ROSE      2840    WARM SPRINAPT M6      COLUMBUS GA     31904        Oct 1 2020   TX
                       MUSCOGEE   12351046   DASCHKE MATTHEW GERALD        2840    WARM SPRINAPT M6      COLUMBUS GA     31904        Oct 1 2020   TX
                       LIBERTY    10402418   MORGAN    MICHELLE RENEE      25      ORCHARD ST            FORT STEWAGA    31315        Jan 1 2017   HI
                       LIBERTY    11584246   MIXON     BERNADETT ANN       2389    ROWE ST               HINESVILLE GA   31313        Feb 1 2018   WA
                       LIBERTY    11337625   MONROE    DANA      DIANE     279     N TOPI TRL            HINESVILLE GA   31313        Mar 1 2020   OH
                       LIBERTY    10937028   MONTES    DAVID               722     ENGLISH OAK DR        HINESVILLE GA   31313        Oct 1 2019   AP
                       MUSCOGEE   08364110   MANAGO    NICHOLAS            816     OVERLOOK DR           COLUMBUS GA     31906-4005   Apr 1 2020   NY
                       MUSCOGEE   04393539   MANLEY    PATRICIA  ANN W     7009    FELDSPAR CT           COLUMBUS GA     31909-2213   Aug 1 2020   MN
                       MUSCOGEE   12044316   MANSOUR FADY                  1914    ELGIN DR   APT 508    COLUMBUS GA     31901        Aug 1 2019   AL
                       NEWTON     06302493   WALLER    JENNIFER MICHELLE 85        HIGHLAND RIDGE LN     OXFORD     GA   30054        Aug 1 2019   MT
                       MUSCOGEE   12240749   WILLIAMS  MARY      CATHERINE 10316   GREENFIELD DR         MIDLAND    GA   31820        Jul 1 2020   VA
                       MUSCOGEE   10485800   BARNES    EMILY     MAUGHAN 6810      LORNA DR              COLUMBUS GA     31909        Jun 1 2020   TX
                       MUSCOGEE   05054429   BARNES    JARVIS    TREVINO   8460    4TH ARMORED DIVISION SFORT BENNI GA   31905        Sep 1 2019   KS
                       MUSCOGEE   06982550   BARNWELL MORGAN               7837    LYNCH RD              MIDLAND    GA   31820-3607   Dec 1 2018   NC
                       NEWTON     00322577   KNIGHT    CHERYL    PANNELL   10146   N LINKS DR            COVINGTON GA    30014-3943   Oct 1 2020   SC
                       NEWTON     00322610   KNIGHT    WILLIAM   JAMES     10146   N LINKS DR            COVINGTON GA    30014        Oct 1 2020   SC
                       NEWTON     01961377   KNOLTON   DANA      LYNN      80      LEWIS LN              COVINGTON GA    30016        Apr 1 2020   FL
                       MUSCOGEE   12360993   MAHRT     RACHEL    ALEXANDRIA107     MONTEITH C APT A      FORT BENNI GA   31905        Jul 1 2020   TN
                       MUSCOGEE   08407859   WILLIAMS  JASMINE             4312    OLD MACON APT 11      COLUMBUS GA     31907        Aug 1 2019   VA
                       MUSCOGEE   11403813   WRIGHT    IRIS      BEATY     4355    WHITE CLOVER TRL      COLUMBUS GA     31909        Aug 1 2020   FL
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 494 of 559




                                                                                         Page 293
                                                                                  GA NCOA Out of State


                       MUSCOGEE 06790339    GOODSELL LEO        JAMES      6443   CRICKET LN            COLUMBUS GA     31909-3923   Sep 1 2020   MS
                       MUSCOGEE 06776571    GOODSELL SUSAN      MARIE      6443   CRICKET LN            COLUMBUS GA     31909-3923   Sep 1 2020   MS
                       MUSCOGEE 04252552    MCDANIEL JANETTE    MARIE      6551   THEA LN    S17        COLUMBUS GA     31907        Oct 1 2018   FL
                       MUSCOGEE 08907763    MCELLIGOTTRACHEAL   ELIZABETH T6213   MORNING GLORY WAY     FORT BENNI GA   31905        Jun 1 2018   NY
                       MUSCOGEE 11896363    CAMPBELL PATRICK    MITCHELL 3113     CHEROKEE AAPT 207     COLUMBUS GA     31906        Apr 1 2020   FL
                       MUSCOGEE 05432335    CLARK     DEAN      OWEN       4715   BRIDLEWOOD DR         COLUMBUS GA     31909        Sep 1 2019   AL
                       MUSCOGEE 04519739    CLARK     HEATHER   CLARE      1430   CLOVERDALE RD         COLUMBUS GA     31904-2524   Oct 1 2020   CA
                       MUSCOGEE 08899587    CLARK     JOHN      EDWARD     4536   ESTHER CT             COLUMBUS GA     31909        Nov 1 2018   IL
                       MUSCOGEE 10125342    CLARK     KAITLIN   EFFIE      6062   TOWNES WAY            COLUMBUS GA     31909        May 1 2019   NY
                       MUSCOGEE 07799767    WILLIAMS  CHRISTINA MARIE      71     30TH AVE              COLUMBUS GA     31903        Oct 1 2019   AL
                       MUSCOGEE 06353142    WILLIAMS  CHRISTOPHEDALE       3427   MARATHON DR           COLUMBUS GA     31903        Sep 1 2019   AL
                       MUSCOGEE 05625393    WILLIAMS  GERALD    JASON      5963   BIG OAK DR            COLUMBUS GA     31909-4441   Feb 1 2020   TX
                       MUSCOGEE 11567922    BOYD      CATHERINE BRIANNA    2444   W BRITT DAVAPT 2114   COLUMBUS GA     31909        Jul 1 2020   AL
                       MUSCOGEE 08661277    MORTIMORE TAYLOR    SUSANNE    1606   17TH AVE              COLUMBUS GA     31901        Apr 1 2018   AE
                       MUSCOGEE 12369508    MORTON    AMANDA    MICHELLE 7        SEATON CT             COLUMBUS GA     31909        Aug 1 2020   AL
                       MUSCOGEE 12611103    AUTRY     KATHLEEN MICHELLE 8500      FRANCISCANAPT 107     COLUMBUS GA     31909        Jul 1 2020   TX
                       MUSCOGEE 08529942    AYCOCK    BRENDA    KAY        6900   SCHOMBURGAPT 102      COLUMBUS GA     31909        Oct 1 2020   FL
                       MUSCOGEE 08529943    AYCOCK    DONALD    GALEN      6900   SCHOMBURGAPT 102      COLUMBUS GA     31909        Oct 1 2020   FL
                       MUSCOGEE 11778045    BACA      PAULA     MARIE      1329   FRONT AVE UNIT 217    COLUMBUS GA     31901        Sep 1 2020   FL
                       MUSCOGEE 07502161    BECKFORD CHRY'STINE CYN'QUETTE5065    KINGSBERRY LN         COLUMBUS GA     31907-4385   Oct 1 2018   FL
                       MUSCOGEE 06967276    BEGGS     PAUL      LEVERE     627    BROADWAY              COLUMBUS GA     31901        Aug 1 2020   AL
                       NEWTON    05022009   COX       ZELMA     BARBARA    85     CHANDLER FIELD DR     COVINGTON GA    30016        Dec 1 2019   CT
                       OGLETHORP 03498114   BRUNDIGE JAMES      R          222    PARK AVE              CRAWFORD GA     30630        Aug 1 2020   WV
                       OGLETHORP 03437070   BRUNDIGE JOHN       C          222    PARK AVE              CRAWFORD GA     30630        Aug 1 2020   WV
                       OGLETHORP 04479909   BRUNDIGE SHARON     S          222    PARK AVE              CRAWFORD GA     30630        Aug 1 2020   WV
                       NEWTON    10292136   WILKINS   CAMRY     LEE        135    WINCHESTER DR         COVINGTON GA    30016        Aug 1 2020   HI
                       NEWTON    10837075   WILLIAMS  BETHANY   ANNE       185    OVERLOOK DR           COVINGTON GA    30016        Jul 1 2018   AZ




  Ex. 2 to Petition:
                       MUSCOGEE 10957435    HOWARD    MEGAN     KRISTINA W 7910   KESSLER CT            FORT BENNI GA   31905        Jun 1 2017   VA




Braynard Declaration
                       MUSCOGEE 04141659    HOWARD    MISTY     GENELLE    1553   ANTIETAM DR           COLUMBUS GA     31907        Aug 1 2019   AL
                       OCONEE    05773175   WARE      ALISA     MARIE      2071   SALEM RD              WATKINSVIL GA   30677-3538   Sep 1 2017   SC
                       OCONEE    04792439   WARE      JAMES     LOUIS      2071   SALEM RD              WATKINSVIL GA   30677-3538   Sep 1 2017   SC
                       OCONEE    06348065   WAGER     KRISTINE  MARIE      1210   THORNWELL DR          ATHENS     GA   30606        Dec 1 2016   NC
                       MUSCOGEE 08183531    BATZ      LAURA     M          1029   SUGAR MILL DR         COLUMBUS GA     31909        Jun 1 2020   AL
                       MUSCOGEE 10628960    BEARDEN   DENA                 2923   MCNEESE DR            COLUMBUS GA     31909        Oct 1 2020   FL
                       OCONEE    12573389   WATSON    CARTER    EDWARD     1131   PEMBROOK LN           WATKINSVIL GA   30677        Dec 1 2019   VA
                       OCONEE    00296288   WEIR      PAMELA    DAVIS      1190   WAREVIEW CT           WATKINSVIL GA   30677        Sep 1 2020   SC
                       OCONEE    04910056   TURNER    RONNELL   JAMES      1098   BUCKINGHAM CT         WATKINSVIL GA   30677        Apr 1 2018   OH
                       MURRAY    06989125   LAIRD     LACEY     ELIZABETH 144     ROLLING HILLS RD      CHATSWOR TGA    30705        Feb 1 2020   AL
                       MUSCOGEE 06089534    TOOMBS    VONTRESA LASHAY      1423   HAGAN DR              COLUMBUS GA     31907        Feb 1 2020   AL
                       MUSCOGEE 10632488    TAPP      MORGAN    MELISSA    3019   ERNA DR               COLUMBUS GA     31906        Jul 1 2019   TX
                       MURRAY    12004978   RENO      DAYLYNN   THERESA    3373   SMYRNA RAMHURST RD    CHATSWORTGA     30705        Apr 1 2020   AL
                       MUSCOGEE 12482090    HURST     BRANDON GLENN        5697   IRONSTONE DR          COLUMBUS GA     31907        Oct 1 2019   AL
                       MUSCOGEE 05028945    LOVETT    JANET     LEE        6916   GAINES RIDGE RD       COLUMBUS GA     31904-3329   Aug 1 2020   AL
                       MUSCOGEE 06668607    LOWDER    BERLINDA RANEY       5800   BUNCHE ST             COLUMBUS GA     31907        Dec 1 2018   AL
                       OCONEE    07794970   LITTLE    KATIE     ALLISON    1150   S ROSSITER TER        WATKINSVIL GA   30677-5139   Jul 1 2020   DC
                       OCONEE    10922749   JENKINS   JERRY     WAYNE      1100   BROOKSHIRE CT         BOGART     GA   30622        Sep 1 2020   MD
                       OCONEE    10922751   JENKINS   LAURA     JEAN       1100   BROOKSHIRE CT         BOGART     GA   30622        Sep 1 2020   MD
                       OCONEE    00302017   HUTTO     JAMES     OTIS       1021   TALUS ST              BOGART     GA   30622-2093   Jul 1 2018   FL
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 495 of 559




                                                                                        Page 294
                                                                                  GA NCOA Out of State


                       OCONEE     03942092   HUTTO     PATRICIA  DIANNE    1021   TALUS ST               BOGART     GA   30622-2093   Jul 1 2018   FL
                       OCONEE     01787929   JAEGER    SHIRLEY   ANN       1048   MILL POINTE            WATKINSVIL GA   30677-2482   Jun 1 2020   SC
                       PAULDING   11859501   DORCE     WILNER              75     POSSUM CREEK LN        DALLAS     GA   30132        Oct 1 2020   FL
                       PAULDING   08825803   BISHOP    RUSSELL             85     HILLCREST CT           HIRAM      GA   30141        Sep 1 2020   AL
                       PAULDING   00868723   BISHOP    VICKIE    SMITH     85     HILLCREST CT           HIRAM      GA   30141        Sep 1 2020   AL
                       OCONEE     10997991   BIRD      HILARY              1060   WINTHROP PL            WATKINSVIL GA   30677        Jul 1 2019   AL
                       OCONEE     10344099   BIRD      MACY                1060   WINTHROP PL            WATKINSVIL GA   30677        Oct 1 2019   AL
                       OCONEE     04248891   BLACK     JOEL      MARTIN    1240   SETTLERS RDG RD        ATHENS     GA   30606-7668   Sep 1 2020   CT
                       OCONEE     11929369   BLACK     MASON     NATHANIEL 1240   SETTLERS RDG RD        ATHENS     GA   30606        Sep 1 2020   CT
                       OCONEE     02877704   BLACK     MICHELLE BEAR       1240   SETTLERS RDG RD        ATHENS     GA   30606-7668   Sep 1 2020   CT
                       OCONEE     10608767   BOLDEN    RACHEL    JO ANNE   1190   BENT CREEK RD          WATKINSVIL GA   30677        Oct 1 2020   TN
                       PAULDING   05622457   CAMPBELL TYLER      MATTHEW 193      OLIVER OVLK            DALLAS     GA   30132-0440   Aug 1 2017   NC
                       PAULDING   08378326   EVANS     CHRISTOPHEHENRY     48     VICKY WAY              DOUGLASVILGA    30134        Feb 1 2020   FL
                       MUSCOGEE   11222550   LEWIS     KATRINA   CHERASE   6222   FLAT ROCK RAPT A       COLUMBUS GA     31907        May 1 2019   AL
                       MUSCOGEE   12185302   LEWIS     NIGEL               950    PEACHTREE APT # 47     COLUMBUS GA     31906        Nov 1 2019   HI
                       MUSCOGEE   10908049   MADDOX    PATRICE             8221   MAGRATH ST             FORT BENNI GA   31905        Feb 1 2019   TX
                       PAULDING   05547335   TISDALE   ERICA               161    ROSEMONT CT            HIRAM      GA   30141-3176   Oct 1 2020   NC
                       PAULDING   11564645   HAGER HENTERIN      ELIZABETH 3539   MT TABOR CHURCH RD     DALLAS     GA   30157        Jul 1 2020   TX
                       MUSCOGEE   04768804   PEARCE    WILLIAM   KEVIN     1905   SHANNON DR             COLUMBUS GA     31901-1235   Jul 1 2020   IL
                       MUSCOGEE   07236286   PEARSE    KELLY     RUTH      7222   WILLOW OAK DR          COLUMBUS GA     31909        Apr 1 2020   LA
                       MUSCOGEE   07954869   PEARSE    RYAN      CLARK     7222   WILLOW OAK DR          COLUMBUS GA     31909        Apr 1 2020   LA
                       MUSCOGEE   11500988   PEARSON BRIAN       MITCHELL 5728    WILTSHIRE DLOT 5728    COLUMBUS GA     31909        Jul 1 2018   AP
                       PAULDING   11367991   GUILLORY DIONE      LYNETTE   175    WILLOW POINTE DR       DALLAS     GA   30157        Sep 1 2020   TX
                       PAULDING   11165228   GUILLORY PRIVA      PAUL      175    WILLOW POINTE DR       DALLAS     GA   30157        Sep 1 2020   TX
                       PAULDING   03007628   PARKS     JUDY      LEIGH     133    INSPIRATION LN         DALLAS     GA   30157-5007   Sep 1 2020   FL
                       PAULDING   03172873   PARKS     MARTHALYN DAILEY    339    OBERLOCHEN WAY         DOUGLASVILGA    30134        Aug 1 2020   FL
                       PAULDING   11947854   PARKER    JACKIE    LA DON    103    CHANDLER RIDGE DR      DOUGLASVILGA    30134        Sep 1 2020   AA




  Ex. 2 to Petition:
                       PAULDING   06890550   JENKINS   LILLY     LAMB      211    DUNLEITH DR            DALLAS     GA   30132        Nov 1 2017   TX




Braynard Declaration
                       PAULDING   06868077   RYAN      KATHLEEN LAMONT     129    APPLEWOOD LN           ACWORTH GA      30101-2625   Jul 1 2020   SC
                       PAULDING   06868078   RYAN      TIMOTHY   PATRICK   129    APPLEWOOD LN           ACWORTH GA      30101-2625   Jul 1 2020   SC
                       PAULDING   11197131   LAUDERDAL FELICIA   YVONNE    41     PACES LAKES DR         DALLAS     GA   30157        May 1 2017   FL
                       PAULDING   12411441   MCHENRY SOAMI       AIMEE     171    GORHAM GATES CT        HIRAM      GA   30141        Oct 1 2020   NC
                       PAULDING   00882514   ROSE      J         H         290    OLD ACWORTH RD         DALLAS     GA   30132        Sep 1 2020   SC
                       PAULDING   07037965   JOHNSON FLOYD       AUBREY    159    OLD GETTYSBURG WAY     DALLAS     GA   30157        Nov 1 2019   FL
                       PAULDING   07677214   JOHNSON FRANK                 240    BAYWOOD WAY            HIRAM      GA   30141-3186   Nov 1 2019   LA
                       PAULDING   08484974   JOHNSON KRIS                  184    NORTH SPRINGS CT       ACWORTH GA      30101        Sep 1 2020   FL
                       PAULDING   10932549   SWAIN     COURTNEY ANITRA     296    HUNTLEIGH CHASE DR     DALLAS     GA   30132        Aug 1 2018   AL
                       RABUN      10847391   FISH      GINA      EANDT     117    FLYING RANCH DR        CLAYTON    GA   30525        Jan 1 2020   NC
                       RABUN      02664974   FISHER    SUSAN     KITTREDGE 80     SMOKY MOU UNIT # 205   CLAYTON    GA   30525        Sep 1 2020   NC
                       PAULDING   06690418   TAYLOR    PAULINE   ANGELLA   79     MORELAND CIR           HIRAM      GA   30141        Sep 1 2018   CT
                       PAULDING   11875243   SKIDMORE KRISTI     ANN       1249   COHRAN STORE RD        DOUGLASVILGA    30134        Jan 1 2020   NY
                       PAULDING   03177124   VENNEL    TAMMY     VICTORIA  63     BLUE SPRINGS WAY       DALLAS     GA   30157        Sep 1 2020   FL
                       POLK       08182894   NASH      TEGAN     NICOLE    468    COOTS LAKE RD          ROCKMART GA     30153-4222   May 1 2017   VA
                       RICHMOND   08235928   HEATH     DACIA     SAVITRI   3921   WILLOWOOD RD           AUGUSTA    GA   30907        Jun 1 2019   CA
                       RICHMOND   10021946   HEATH     JESSIE    TERRELL   3921   WILLOWOOD RD           AUGUSTA    GA   30907        Jun 1 2019   CA
                       RICHMOND   11439569   STEELE    CODY      ARMSTRONG2404    RUBY DR                AUGUSTA    GA   30906        Mar 1 2019   VA
                       RICHMOND   08801226   BROWN     KENA      LASHAWN 3378     MILLEDGEVILAPT 56      AUGUSTA    GA   30909-5431   Jun 1 2017   TN
                       RABUN      03650957   GREENE    JAMES     ERNEST    4512   MURRAY COVE RD         TIGER      GA   30576-1521   Oct 1 2019   AL
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 496 of 559




                                                                                        Page 295
                                                                                    GA NCOA Out of State


                       RABUN      03673875   GREENE     NANCY      CARMACK 4512     MURRAY COVE RD        TIGER     GA   30576-1521   Oct 1 2019   AL
                       RANDOLPH   10057014   HARKINS    BREANNA    ALEXANDRA 259    RANDOLPH ST           CUTHBERT GA    39840        Jan 1 2019   TX
                       QUITMAN    11907832   SMITH      FELICIA    VASHAWN 230      DEPOT RD              GEORGETO WGA   39854        Dec 1 2018   TX
                       QUITMAN    04968307   SMITH      WILL       ROGERS    191    TANGLEWOOD TRL        GEORGETOWGA    39854-4226   Aug 1 2019   AL
                       QUITMAN    08906852   SPEARS     TAMMY      LEA       19     BANJO CIR             GEORGETOWGA    39854        Oct 1 2020   TN
                       POLK       00455509   LEWIS      LORI       ANN       187    MCCOWAN CIR           ROCKMART GA    30153-4038   Feb 1 2020   AL
                       PIERCE     02218845   COON       JAMES      HENRY     3245   BOB BOWEN RD          BLACKSHEA GA   31516        Sep 1 2019   NC
                       PIERCE     10914403   COON       MARTHA               3245   BOB BOWEN RD          BLACKSHEA GA   31516        Sep 1 2019   NC
                       POLK       00875459   HENRY      RITA       PAMELA    320    NEWCOMB ST            ROCKMART GA    30153        Aug 1 2020   MS
                       QUITMAN    00259899   BILLINGS   RUBY       DONA      10     FRANCIS DR            GEORGETOWGA    39854        May 1 2020   AL
                       QUITMAN    11484418   CHAPMAN JORDAN        DAVID     122    LAKEVIEW DR           GEORGETOWGA    39854        Jul 1 2019   AL
                       RABUN      07134864   RAND       EDGAR      OCONNER 4        BISHOP LN             TIGER     GA   30576        Apr 1 2020   FL
                       RICHMOND   08873895   ARMSTRONGJOY          LARAE     2045   WILLHAVEN DR          AUGUSTA   GA   30909-0653   Jul 1 2020   SC
                       RICHMOND   05036416   ARMSTRONGQUINTIN      OLONZA    2045   WILLHAVEN DR          AUGUSTA   GA   30909        Jul 1 2020   SC
                       RICHMOND   04585594   ARNOLD     DIERDRA    MICHON    3002   WADSWORTH WAY         AUGUSTA   GA   30906        Jul 1 2017   SC
                       RANDOLPH   08410023   PERRYMAN MAJE         BENJAMIN 156     VILULAH CHURCH RD     COLEMAN GA     39836-4412   Sep 1 2020   SD
                       RICHMOND   12453744   CHISOLM    PAMELA               4408   CASTELLON WAY         AUGUSTA   GA   30906        Jul 1 2020   FL
                       RICHMOND   01499206   CHRISTIAN ALMA        LEE       5202   WOODRIDGE DR          HEPHZIBAH GA   30815-4539   Jul 1 2020   SC
                       RICHMOND   01499211   CHRISTIAN HARRISON              5202   WOODRIDGE DR          HEPHZIBAH GA   30815-4539   Jul 1 2020   SC
                       RICHMOND   05743004   BAUGHMAN CHARLES      DION      2324   LONGLEAF LN           AUGUSTA   GA   30906-2958   Jan 1 2020   SC
                       RICHMOND   03855398   BAUGHMAN JESSE        LEE       2324   LONGLEAF LN           AUGUSTA   GA   30906-2958   Jan 1 2020   SC
                       RICHMOND   05720000   BELL       CORBAN     CLINTON   504    WINDSONG CIR          MARTINEZ GA    30907        Feb 1 2020   SC
                       RICHMOND   12004160   BELL       REGINALD   SPANN     5049   SANCTUARY DR          AUGUSTA   GA   30909        Jan 1 2019   AE
                       RICHMOND   06639767   BENJAMIN IRENE        ANGELINE 2034    LILLIAN DR            AUGUSTA   GA   30909        Jul 1 2020   NC
                       RICHMOND   08780795   GROSS      DONALD     LENNELL   1951   TOBACCO RD            AUGUSTA   GA   30906-8827   Apr 1 2020   CA
                       RICHMOND   11280091   GUILDS     JENNIFER   MARIE     7018   SUMMERTON DR          AUGUSTA   GA   30909        Jul 1 2020   MD
                       RICHMOND   08507702   BLACK      DANNY      RAY       2266   BASSWOOD DR           AUGUSTA   GA   30906        Jun 1 2017   AP




  Ex. 2 to Petition:
                       RICHMOND   06807789   BLACK      MARY       E         3918   BELAIR RD             AUGUSTA   GA   30909-9682   Aug 1 2020   SC




Braynard Declaration
                       RICHMOND   11192717   BAGAFORO ANGELINA V   A         1231   KENDAL CT             AUGUSTA   GA   30907        Feb 1 2020   VA
                       RICHMOND   10764843   GRIFFIN    TREVIS     OLANDEZ   4408   CASTELLON WAY         AUGUSTA   GA   30906        Jul 1 2020   FL
                       RICHMOND   12066043   MARSHALL MELVIN       LEKERBY   2027   HATTON CT             AUGUSTA   GA   30909        Dec 1 2019   SC
                       RICHMOND   05782526   O'NEILL    BRADY      ALEXANDER 1811   PENNSYLVANIA AVE      AUGUSTA   GA   30904-5332   Jun 1 2020   WA
                       RICHMOND   12008782   VILLA      LUIS       GABRIEL   213    DUCAL ST              AUGUSTA   GA   30909        Oct 1 2019   FL
                       RICHMOND   10198314   VINAYAGALINASITA      JENANI    2301   WOODBINE RAPT E       AUGUSTA   GA   30904        Jun 1 2020   MI
                       RICHMOND   11716692   VINCENT    SHAWN      PATRICK   1338   GLENN AVE             AUGUSTA   GA   30904        Jun 1 2019   IL
                       RICHMOND   08874080   WAGNER     SECRET     LATISH    1814   FAYETTEVILLAPT M7     AUGUSTA   GA   30904        Jun 1 2019   MD
                       RICHMOND   04710272   MCCAMPBELHOPE         MARIE     2468   MCDOWELL ST           AUGUSTA   GA   30904        Jun 1 2020   MS
                       RICHMOND   12565417   MCCHESNEYKENT                   3151   LAKE FORES APT # 33   AUGUSTA   GA   30909        Oct 1 2020   NC
                       RICHMOND   08419243   WRIGHT     JASMINE    NICOLE    2019   RESERVE LN            MARTINEZ GA    30907        Mar 1 2020   NY
                       RICHMOND   05384486   WRIGHT     JOANNE     PLITNICK  805    HARBOR TOW APT 1036   AUGUSTA   GA   30907        Oct 1 2020   FL
                       RICHMOND   05476294   THURMOND PRINCESS     COOPER    2107   GROUSE CT             HEPHZIBAH GA   30815        Apr 1 2019   SC
                       RICHMOND   11347862   STEINER    KATRINA    MARIE     1306   BEMAN ST              AUGUSTA   GA   30904        Sep 1 2020   SC
                       RICHMOND   11286012   STEPP      CHUQUITA   YEVETTE   950    STEVENS CRAPT H3      AUGUSTA   GA   30907        Mar 1 2019   TX
                       RICHMOND   08190433   SHEPHERD KEVIN        ANDREW    1106   ANTHONY RD            AUGUSTA   GA   30904        May 1 2020   TN
                       RICHMOND   05662155   ROCKWELL MICHAEL      KENNETH   2216   CENTRAL AVE           AUGUSTA   GA   30904-4419   Oct 1 2020   TN
                       RICHMOND   11919854   WOODSON KNYA          ADRYUNA 3165     TRUXTON CT            AUGUSTA   GA   30906        Mar 1 2019   SC
                       RICHMOND   10543242   WELLS      SCOTT      KATHERINE 747    OBERLIN RD            AUGUSTA   GA   30909        Jul 1 2020   AL
                       RICHMOND   11966221   SHANNON DORA          VIRGINIA  635    BRIGHAM TRL           AUGUSTA   GA   30909        Jul 1 2019   NC
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 497 of 559




                                                                                          Page 296
                                                                                     GA NCOA Out of State


                       RICHMOND   10895493   SHARPE     VICTORIA  GRACE       4078   HARPER FRANKLIN AVE   AUGUSTA    GA    30909        Sep 1 2017   SC
                       STEPHENS   11646190   BENDER     XAVIER    MICHAEL     37     ANDREWS C APT 102     TOCCOA     GA    30577        Dec 1 2019   PA
                       STEPHENS   11218075   BENDER     ZOE       DIANNE      37     ANDREWS C 102         TOCCOA     GA    30577-6706   Dec 1 2019   PA
                       ROCKDALE   00315378   DRASHER BARBARA                  3004   NOTTING HILL CT SW    CONYERS GA       30094-8019   Oct 1 2020   FL
                       ROCKDALE   00315379   DRASHER JEFFREY      LEE         3004   NOTTING HILL CT SW    CONYERS GA       30094-5039   Oct 1 2020   FL
                       ROCKDALE   01946167   DUNK       WILLIE                2321   DEERFIELD CHASE SE    CONYERS GA       30013-6307   May 1 2018   AL
                       RICHMOND   01438038   WALLACE    LITHIA    LECHRISTY   1528   FLAGLER RD            AUGUSTA    GA    30909        Jan 1 2019   SC
                       RICHMOND   10741875   WALLACE    ONDREA    ALYSSA      3139   OLDE BROWNSTONE CT    AUGUSTA    GA    30909        Jul 1 2020   NC
                       ROCKDALE   11783581   FOUNTAIN SAGE        LUSABUR     1745   AMBERBROOK CT SW      CONYERS GA       30094        Sep 1 2019   MI
                       ROCKDALE   12698298   SMITH      SARAH                 3071   WATER BROOK DR SW     CONYERS GA       30094        May 1 2020   TN
                       ROCKDALE   12799852   FORBES     JELEISA   TIFANY      3986   WOODLAND CIR SE       CONYERS GA       30013        Oct 1 2020   FL
                       SCREVEN    01085350   MILLER     LESTER    MORRIS      8550   NEWINGTON HWY         SYLVANIA GA      30467        Sep 1 2020   FL
                       SCREVEN    02951024   MILLER     TLENE     HIOTT       8550   NEWINGTON HWY         SYLVANIA GA      30467        Sep 1 2020   FL
                       SCREVEN    11398530   MUNGER     GEORGE    HENRY       2131   WINCHESTER RD         SYLVANIA GA      30467        Aug 1 2020   FL
                       ROCKDALE   00333446   TAYLOR     ROBERT    CLINTON     589    CLUBLAND CIR SE       CONYERS GA       30094        Oct 1 2020   FL
                       SCREVEN    08936296   JOHNSTON KELLY       LYNN        132    MAIN ST               ROCKY FOR DGA    30455-7155   Aug 1 2019   NC
                       SPALDING   02120834   KELLEY     LELIA      RENE       1708   CARRINGTON DR         GRIFFIN     GA   30224        Mar 1 2017   NC
                       SPALDING   10859460   KENNEDY CAROLANNE                506    PALE BEAUTY CT        GRIFFIN     GA   30223        Oct 1 2020   CT
                       ROCKDALE   04260738   CHILDS     ALEXANDRIA            1013   RIVERCLIFT DR         COVINGTON GA     30016-8946   May 1 2020   AZ
                       ROCKDALE   05721205   COURSEY JOHN          STANLEY    577    GREENVIEW AVE SE      CONYERS GA       30094        Sep 1 2020   SC
                       SUMTER     06425796   VILLARREAL RHONDA                226    BROWN ST A            AMERICUS GA      31709        Apr 1 2017   CA
                       ROCKDALE   07746874   WILDER     BART       ANTHONY    2024   MILLSTONE DR SW       CONYERS GA       30094-3980   Jul 1 2017   NY
                       ROCKDALE   05686247   WILLIAMS   TITUS      BURRIS     2415   HI ROC RD NE          CONYERS GA       30012        Jun 1 2020   SC
                       ROCKDALE   05509917   WILLIAMS   YOLANDA    RONELL     1922   CRESCENT MOON DR NE   CONYERS GA       30012        Dec 1 2019   SC
                       SPALDING   07635203   LOWRIMORE JOHN       T           1444   WESLEY DR             GRIFFIN     GA   30224        Sep 1 2019   MS
                       THOMAS     00641190   STONE      THOMAS    JACKSON     206    SKYLINE DR            THOMASVILLGA     31757-2510   Jul 1 2019   NC
                       THOMAS     12899281   STRICKLANDJONATHAN KEVIN         156    KENLEY LN             THOMASVIL LGA    31792        Sep 1 2020   FL




  Ex. 2 to Petition:
                       THOMAS     11474443   STRICKLANDSTEPHANIE HART         156    KENLEY LN             THOMASVIL LGA    31792        Sep 1 2020   FL




Braynard Declaration
                       SEMINOLE   12293528   BROWN      EMILY      DIANNE     8296   LAKE CARROLL DR       DONALSONV GA     39845        Dec 1 2019   FL
                       SEMINOLE   08762390   BUCZEK     SAMUEL     THOMAS     309    W 4TH ST              DONALSONV GA     39845-1517   Oct 1 2018   AR
                       SEMINOLE   05502556   BUGGS      EMILY      BELL       305    DOGWOOD AVE           DONALSONV GA     39845-1495   Oct 1 2017   AL
                       SEMINOLE   04979077   BELL       ERIC       BERNARD    305    DOGWOOD AVE           DONALSONV GA     39845        Oct 1 2017   AL
                       ROCKDALE   11026217   WEAVER     TYLER      DAVID      3424   WILLIAMS PL SE        CONYERS GA       30013        Feb 1 2020   CA
                       ROCKDALE   07605293   WEBB       TANISHA    DEMONE     592    ALMAND BRANCH RD SE   CONYERS GA       30094        Nov 1 2019   MI
                       STEWART    08004491   CREEL      FELICIA    AMBER      1359   WALL ST               RICHLAND GA      31825        Jun 1 2020   AL
                       STEWART    12771193   CREEL      MICHAEL    SHAWN      1359   WALL ST               RICHLAND GA      31825        Jun 1 2020   AL
                       STEPHENS   03508881   PARKER     HOWARD     PAUL       116    HENRY JORDAN RD       EASTANOLLEGA     30538        Jul 1 2020   CO
                       STEPHENS   10766807   PARKER     TERESA     DEESE      116    HENRY JORDAN RD       EASTANOLLEGA     30538        Jul 1 2020   CO
                       TROUP      10945686   RUTLAND    SAMUEL     PEYTON     220    GRAY HILL SCHOOL RD   WEST POINT GA    31833        Mar 1 2020   AL
                       TROUP      10187594   SALISBURY STANLEY     RENE       105    RUSSELL RD            HOGANSVILLGA     30230        Feb 1 2020   LA
                       THOMAS     12799293   TIPTON     FELICITY   JADE       96     GOLDEN POND LN        BOSTON      GA   31626        Aug 1 2020   FL
                       UNION      12570585   HOLDORF DARCY         LYDIA      24     LEISURE TIME RD       BLAIRSVILLE GA   30512        Jun 1 2019   NC
                       UNION      10220116   TAYLOR     ELIZABETH ANN         146    GARRETT CIR           BLAIRSVILLE GA   30512        Apr 1 2020   IL
                       WALKER     08162328   BUSH       SAMUEL     THOMAS     260    E TENNANT CIR         CHICKAMAUGGA     30707        Sep 1 2020   TN
                       UNION      08907986   CRAWFORD CHRISTOPHEANDREW        313    HICKS GAP RD          BLAIRSVILLE GA   30512-5341   Oct 1 2020   NC
                       UNION      08907988   CRAWFORD GAIL         W          313    HICKS GAP RD          BLAIRSVILLE GA   30512-5341   Oct 1 2020   NC
                       TROUP      11640177   THOROMAN BRIAN        DOUGLAS    300    WOODFIELD CIR         LAGRANGE GA      30240        Apr 1 2020   AL
                       TROUP      07936766   THUERK     KEITH      ALLAN      112    MORGAN DR             LAGRANGE GA      30240        Oct 1 2020   FL
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 498 of 559




                                                                                           Page 297
                                                                                       GA NCOA Out of State


                       TROUP       08150980   THUERK    SANDRA      JANE       112     MORGAN DR              LAGRANGE GA     30240        Oct 1 2020   FL
                       THOMAS      10394096   BRUHN     JACOB       ALEXANDER 1321     LOVERS LN              THOMASVIL LGA   31792        Oct 1 2020   TX
                       THOMAS      00298497   BRYANT    JAMES       GORDON     15178   US HIGHWAY 319 N       THOMASVILLGA    31757-2118   Jan 1 2019   FL
                       WALKER      08658859   BURTON    KAREY       ELIZABETH 145      CHANDLER RLOT 9        CHICKAMAUGGA    30707        Sep 1 2018   TN
                       THOMAS      07388913   CARTER    TERRELL     JAMES      208     GREEN ST               THOMASVILLGA    31792        Mar 1 2019   OR
                       THOMAS      10504062   DOLLAR    COLLIN      BANKS      442     PATTERSON STILL RD     THOMASVILLGA    31792        Feb 1 2020   FL
                       THOMAS      07960702   DORSEY    TOMMY       RAY        101     DOWDELL ST             THOMASVILLGA    31792        Apr 1 2018   AL
                       THOMAS      05733110   ROBINSON CHRISTINA    B          305     SUMMERCREEK CV         THOMASVILLGA    31792        Apr 1 2020   FL
                       TROUP       07939607   VAUGHN    AMY         KYLE       529     RIDGECREST RD          LAGRANGE GA     30240        Sep 1 2020   AL
                       TROUP       07920418   VAUGHN    GRADY       FRANKLIN 529       RIDGECREST RD          LAGRANGE GA     30240        Sep 1 2020   AL
                       TOOMBS      01310422   MORRISON JOHNNIE      F          903     VANN ST                VIDALIA    GA   30474-4931   Mar 1 2017   MS
                       THOMAS      07057583   HOLMES    JASMINE     CHAMALE    431     BRIARWOOD DR           THOMASVILLGA    31792        Jan 1 2020   FL
                       TAYLOR      10382299   THOMANN RAYMOND       MICHAEL    16      PINE LEVEL CHURCH RD   MAUK       GA   31058        Apr 1 2020   FL
                       TAYLOR      03383463   TRYBUS    ANGELA      WILLIAMS   55      E HARRIS ST            REYNOLDS GA     31076-2908   Oct 1 2018   CA
                       WARE        08276427   ANDREWS JOHN          ROBERT     1219    GORMAN RD              WAYCROSS GA     31503        Oct 1 2020   OH
                       WARE        08276438   ANDREWS LISA          MARIE      1219    GORMAN RD              WAYCROSS GA     31503        Oct 1 2020   OH
                       WARE        03642373   BAILEY    ERIC        FRANKLIN 3861      SCAPA RD               WAYCROSS GA     31503        Dec 1 2019   FL
                       TOWNS       06856630   BURGER    LAUREN      MARIE      3630    CARL CLOER RD          YOUNG HAR GA    30582        Apr 1 2020   NC
                       TOWNS       10612328   BOWEN     HUBERT                 1565    TAYLOR RD              HIAWASSEE GA    30546        Oct 1 2019   NC
                       TOWNS       12671385   BESEMER CHRISTIAN     JAMES      3541    RIVER FRONT LN         HIAWASSEE GA    30546        Nov 1 2018   NY
                       TOOMBS      04405706   SHOOK     HARRY       MICHAEL    813     CLYDE BLVD             VIDALIA    GA   30474        Aug 1 2020   NC
                       TROUP       04117775   COX       CHRISTINA   R          824     PINEY WOODS DR         LAGRANGE GA     30240        Oct 1 2020   AL
                       TROUP       06399762   COX       THOMAS      EARL       824     PINEY WOODS DR         LAGRANGE GA     30240        Oct 1 2020   AL
                       TROUP       12239172   BARBER    JONATHAN    RANDALL    106     GLENDALE DR            LAGRANGE GA     30240        Oct 1 2020   AL
                       UPSON       07801889   WRIGHT    DANIELLE    RENE       201     4TH AVE SE             THOMASTONGA     30286        Sep 1 2017   LA
                       WALTON      10930017   HOLLEY    BRANDON     RICHARD    505     CONFEDERATE PL         LOGANVILLE GA   30052        Jun 1 2020   FL
                       TROUP       03867079   BAEK      APRIL       MARIE      506     HINES ST               LAGRANGE GA     30241        Dec 1 2019   AL




  Ex. 2 to Petition:
                       WALKER      08818243   THOMAS    ROBERT      CRAFT      519     W OAKTON RD            LA FAYETTE GA   30728        Aug 1 2020   MS




Braynard Declaration
                       WALTON      05003213   BEENE     DAWN        ANN        2475    TUCKER DR              LOGANVILLE GA   30052-4391   Apr 1 2020   FL
                       WALTON      08165889   BELL      CORINNE     NICOLE     3013    TENNYSON DR            MONROE     GA   30656-5602   Sep 1 2020   FL
                       WALTON      07272529   BOYLE     RICHARD                2137    APALACHEE TRL          MONROE     GA   30656-4414   Jul 1 2020   FL
                       WALTON      07825488   BROWN     SHEROLD     JACKSON    1814    RIVER RUN              MONROE     GA   30656        Jan 1 2020   TN
                       WALTON      02128821   ALLEN     KAREN       MICHELLE T 3247    FIELDCREST RD          LOGANVILLE GA   30052        Jan 1 2019   OR
                       WALKER      08826972   WEAVER    GEORGE      ALEX       144     VIRGINIA DR            ROSSVILLE GA    30741        Oct 1 2020   AL
                       WALKER      06225407   WEAVER    JANA        PENDLEY    144     VIRGINIA DR            ROSSVILLE GA    30741        Oct 1 2020   AL
                       WALKER      07004057   WEBSTER JANICE        FLETCHER 436       KAY CONLEY RD          ROCK SPRIN GA   30739        Mar 1 2020   TX
                       WORTH       10757360   MCLEMORE ANFERNEE     KEITH      128     CHERRY ST NW           WARWICK GA      31796        Apr 1 2018   AL
                       WHITFIELD   11461984   JENSEN    DANIELLE    NICOLE     401     STINSON DR             DALTON     GA   30721        Jun 1 2020   AL
                       WHITFIELD   11462334   JENSEN    MATTHEW     OWEN       401     STINSON DR             DALTON     GA   30721        Jun 1 2020   AL
                       WHITFIELD   12023814   JILES     MONICA      LATREASE 144       CROWS NEST WAY         TUNNEL HILLGA   30755        Sep 1 2020   AL
                       WHITFIELD   06544345   JOHNSON OTHELL        LEWIS      3617    WINLAND DR SE          DALTON     GA   30721        Jan 1 2018   TN
                       WHITFIELD   07785833   FISHER    WESLEY      SKYLER     578     DAWNVILLE RD           DALTON     GA   30721        Aug 1 2020   SD
                       WHITFIELD   08266714   INMAN     SHIRLEY     JEAN       1856    HAIG MILL LAKE RD      DALTON     GA   30720-7258   Jul 1 2020   OH
                       WHITFIELD   05459761   JARRELL   VICCI       JEAN       320     MILL TRCE B            DALTON     GA   30721        Aug 1 2019   TN
                       WAYNE       05791570   JOLIN     KRISTINE    SMILEY     95      BLUE CT                JESUP      GA   31545        Jan 1 2019   WA
                       WHITFIELD   10459874   DALRYMPLE JONATHAN    CHASE      1215    PHILLIPS DR            DALTON     GA   30720        Jun 1 2020   TX
                       WHITE       08906517   KOHLMEIER DESIREE     BEVERLY    2206    SKITTS MOUNTAIN RD     CLEVELAND GA    30528        Nov 1 2017   MD
                       WHITE       05414887   NIELSEN   CAROL       MORRIS     150     NONQUIT HILLS DR       CLEVELAND GA    30528        Jul 1 2019   FL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 499 of 559




                                                                                             Page 298
                                                                                     GA NCOA Out of State


                       WHITE      06811739   NIELSEN   ROBERT    ALLEN      150      NONQUIT HILLS DR      CLEVELAND GA    30528        Jul 1 2019   FL
                       WHITE      03658855   STREETER ELIZABETH ANN         111      N CHEROKEE LN         SAUTE NAC OGA   30571-1721   Nov 1 2019   AL
                       WHITE      06912259   WILSON    DANA      MICHELE    255      DAVIDSON RD           CLEVELAND GA    30528        Oct 1 2017   TN
                       WILCOX     06984694   MARION    JOSEPH               914      5TH AVE               ROCHELLE GA     31079-2643   Mar 1 2018   CA
                       WILCOX     06984695   MARION    PATRICIA             914      5TH AVE               ROCHELLE GA     31079-2643   Mar 1 2018   CA
                       WALTON     10816738   SHELTON   BRYCE     CALEB      365      PLANTATION RIDGE CT LOGANVILLE GA     30052        Jul 1 2020   KS
                       WHITE      02143189   WILLIAMS  HOLLY     S          171      BOULEVARD ST          CLEVELAND GA    30528-1517   Jul 1 2020   CT
                       WHITE      10223922   QUESNEL   MICHAEL   WARREN     169      WALDHEIM STRASSE      HELEN      GA   30545        May 1 2019   SC
                       MITCHELL   07448811   ARSENAULT ALLISON              200      MCREE DR              CAMILLA    GA   31730        Aug 1 2020   VA
                       MUSCOGEE   10676594   HERRING   SHAKEIRA DEIONDREA 3201       1ST AVE    APT A109   COLUMBUS GA     31904        Aug 1 2020   TN
                       MUSCOGEE   04322702   HESTER    HARRY     ISAAC      1111     52ND ST               COLUMBUS GA     31904-5762   May 1 2017   AL
                       MCDUFFIE   10600869   SMITH     ALLYSON   GRACE      1339     CEDAR CREEK DR        THOMSON GA      30824        Apr 1 2020   AL
                       MUSCOGEE   06228134   CABRERA STEVEN      ANTHONY 8500        FRANCISCAN402         COLUMBUS GA     31909        Nov 1 2018   AZ
                       MUSCOGEE   12245542   CAIN      MARK      ANDREW     6600     KITTEN LAKEAPT 832    MIDLAND    GA   31820        Oct 1 2019   AL
                       MUSCOGEE   07862897   BUTLER    DESIRAE   TASHAE     4111     TAYLOR DR             COLUMBUS GA     31907-2645   Dec 1 2018   KS
                       MUSCOGEE   06453332   BUTLER    STEVEN    JAMES      1700     FOUNTAIN C APT 3007   COLUMBUS GA     31904        Jun 1 2018   SC
                       MUSCOGEE   04145012   HENRY     DOROTHY JEAN         5        ABBEY CT              COLUMBUS GA     31909-4391   Apr 1 2020   AL
                       MUSCOGEE   06690985   HENRY     GERRICA   JEAN       5        ABBEY CT              COLUMBUS GA     31909        Apr 1 2020   AL
                       MUSCOGEE   10620691   HENSON    WELDON    GREGORY 7175        MOON RD    APT 302    COLUMBUS GA     31909        Jul 1 2020   VA
                       MUSCOGEE   07178965   HERBERT   MATTHEW DAVID        2931     LANSING AVE           COLUMBUS GA     31907        May 1 2020   AL
                       MUSCOGEE   11222559   CALLAHAN JESSICA    ZOE        11       W 11TH ST APT 19      COLUMBUS GA     31901        Mar 1 2017   NJ
                       MUSCOGEE   11112061   CAMPBELL AUTUM      MARIE      3113     CHEROKEE AAPT 207     COLUMBUS GA     31906        Apr 1 2020   FL
                       MUSCOGEE   07684478   BURT      TEESHUNDA CHRISSHAE 4037      RIVER ROCK WAY        COLUMBUS GA     31907        Jan 1 2020   AL
                       MUSCOGEE   11274244   WRIGHT    WILLIAM   KELLY      4355     WHITE CLOVER TRL      COLUMBUS GA     31909        Aug 1 2020   FL
                       MUSCOGEE   12172596   WROTEN    JEREMY    WADE       3735     CARDINAL LANDING DR COLUMBUS GA       31909        May 1 2020   VA
                       MUSCOGEE   12417496   WROTEN    MARY      JOYCE      3735     CARDINAL LANDING DR COLUMBUS GA       31909        May 1 2020   VA
                       MUSCOGEE   01795933   WYROSDICK JANICE    WIGGINS    5978     MORNINGSIDE DR        COLUMBUS GA     31909-4032   Sep 1 2020   AL




  Ex. 2 to Petition:
                       MUSCOGEE   10446794   ASHCRAFT JOHANNA    RACHELLE 5913       MCGILL ST             FORT BENNI GA   31905        May 1 2019   KY




Braynard Declaration
                       MUSCOGEE   12757700   ASSELIN   ABIGAIL              3071     WILLIAMS RDUNIT # 432 COLUMBUS GA     31909        Jul 1 2020   KS
                       MUSCOGEE   12365733   AMAT      BRIANNA              3580     MASSEE LN UNIT # 22   COLUMBUS GA     31906        Jun 1 2020   MI
                       MUSCOGEE   07498308   AMBROSE ROBIN       STARKS     6953     BUCKHORN DR           COLUMBUS GA     31904        Sep 1 2020   AL
                       MUSCOGEE   05669822   ANDERSON KATRINA    DENISE SHO 2990     WATERHILL DR          MIDLAND    GA   31820        Mar 1 2018   AL
                       NEWTON     02769717   DYLE      CAY       COARSEY 35          NORTHWOOD SPRINGS D OXFORD       GA   30054        Jan 1 2020   NC
                       NEWTON     01369844   DYLE      JAMES     L          35       NORTHWOOD SPRINGS D OXFORD       GA   30054-4613   Jan 1 2020   NC
                       NEWTON     05292960   CLAREY    DOROTHEA HELMA       100      FOREST LAKES DR       COVINGTON GA    30016        Sep 1 2020   TN
                       NEWTON     12006381   RICHARDS TRACY      ANNETTE    101111   WELLINGTON DR         COVINGTON GA    30014        Sep 1 2020   NC
                       MUSCOGEE   12443783   ROGERS    APRIL                5865     OGLETHORPE DR         COLUMBUS GA     31909        Jun 1 2020   AL
                       MUSCOGEE   12443771   ROGERS    CHRISTOPHELEEDS      5865     OGLETHORPE DR         COLUMBUS GA     31909        Jun 1 2020   AL
                       MUSCOGEE   11127415   MOLLETTI ALEXANDRA NICOLE      4103     YANCY ST              COLUMBUS GA     31909        Oct 1 2019   OH
                       MUSCOGEE   12431912   MONAUS    NETTEANGE OLYMPIA    6254     WARM SPRINAPT F8      COLUMBUS GA     31909        Aug 1 2020   CA
                       MUSCOGEE   11006033   MONROE    KENNETH   EUGENE     8160     VETERANS PAPT 1124    COLUMBUS GA     31909        May 1 2020   AL
                       MUSCOGEE   01834867   MOORE     ALFONZO              4446     STEAM MILL RD         COLUMBUS GA     31907-5566   Jan 1 2020   AL
                       MUSCOGEE   10015965   MITCHELL WILLIAM    GARRETT    5045     STONE PARK DR         COLUMBUS GA     31909        May 1 2020   NM
                       MUSCOGEE   08900812   MITCHELL WILLIAM    GREENBERR5045       STONE PARK DR         COLUMBUS GA     31909-9124   May 1 2020   NM
                       NEWTON     07077991   REED      REGINALD JAMES       25       STEWART DR            COVINGTON GA    30014        Jul 1 2020   MI
                       MONROE     07364106   MORGAN    KATHERINE TERESA     15       WADLEY STATION CT     MACON      GA   31210-5229   Dec 1 2019   FL
                       NEWTON     10996860   MAHOMES LETICIA     ROSHA      35       PEMBROKE PL           COVINGTON GA    30016        Dec 1 2019   MS
                       MURRAY     10102789   PHILLIPS  JUSTIN    CARR       39       NICHOLS LN            CHATSWOR TGA    30705        Jun 1 2020   NC
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 500 of 559




                                                                                           Page 299
                                                                                       GA NCOA Out of State


                       NEWTON    05700871   STARKS      KISHA       NICHELLE G A921    GREENLEAF RD        CONYERS GA      30013        Jun 1 2019   TX
                       MUSCOGEE 06496154    WESTER      PAULA       MARIE       3226   PARK AVE            COLUMBUS GA     31904        Sep 1 2020   AP
                       MUSCOGEE 00042851    WESTER      WILLIAM     TIFT        3226   PARK AVE            COLUMBUS GA     31904        Sep 1 2020   AP
                       MUSCOGEE 03979777    WHATLEY CASEY           LYNN        6073   WHITE PINE DR       MIDLAND    GA   31820        Jun 1 2019   FL
                       MUSCOGEE 06512909    WHITE       ANDREA      GAYLOR      1901   HILL ST             COLUMBUS GA     31906        Aug 1 2019   MD
                       NEWTON    07763585   TSITSILIANO TAYLOR      N           220    SADDLE LN           COVINGTON GA    30016        Jun 1 2020   FL
                       NEWTON    07328918   HOLLINGSWOANDRE         LYDELLE     2114   CLARK ST SWAPT 2    COVINGTON GA    30014        Jan 1 2018   TN
                       NEWTON    05595003   JENKINS     SARAH       LEE         120    DESOTA DR           COVINGTON GA    30016        Apr 1 2020   MD
                       PAULDING 08664026    RENOUS      NAISHA      CLAUDETTE 501      COLE CREEK DR       DALLAS     GA   30157        May 1 2020   CA
                       MURRAY    08930161   NICHOLS     ROBERT      JOHN        2704   HIGHWAY 282         CHATSWOR TGA    30705-6835   Feb 1 2020   OR
                       MUSCOGEE 04862860    JENKINS     WARREN      CHRISTOPHE425      3RD AVE     APT 312 COLUMBUS GA     31901        Dec 1 2016   AL
                       OCONEE    11274943   DYER        BARBARA     GAYLE       2470   SIMONTON BRIDGE RD WATKINSVIL GA    30677        Oct 1 2020   TX
                       OCONEE    11338166   DYER        MARTIN      JAY         1050   BRANCH FARM PT      BOGART     GA   30622        Aug 1 2020   TX
                       PAULDING 03010362    THEODORE MARTHA         JANE        414    BLACKBERRY RUN DR   DALLAS     GA   30132-0552   Jul 1 2020   KS
                       PAULDING 03166790    THEODORE WILLIAM        JAMES       414    BLACKBERRY RUN DR   DALLAS     GA   30132-0552   Jul 1 2020   KS
                       PAULDING 08048296    THOMAS      ALPHONZA                155    TROTTERS WAY        DALLAS     GA   30132-8397   Jan 1 2017   AL
                       OCONEE    11540229   CHADWICK AMY            HOOPS       3555   WILD INDIGO XING    STATHAM    GA   30666        Mar 1 2020   IL
                       MUSCOGEE 10990518    LEE         SHERRY      MARIE       2525   NORRIS RD APT 75    COLUMBUS GA     31907        Oct 1 2018   NV
                       MUSCOGEE 04228410    LEE         STEPHANIE   RENEE       1811   N DIXON DR          COLUMBUS GA     31906        Dec 1 2018   AL
                       OGLETHORP 10360103   FRITZ       ABIGAIL     RACINE      587    STEVENS GROVE CHURC LEXINGTON GA    30648        Dec 1 2016   VA
                       OGLETHORP 02328495   FULLER      LORI        DENISE      1197   ROBERT HARDEMAN RD WINTERVILL GA    30683        Oct 1 2017   CO
                       MUSCOGEE 08551528    LEWIS       ARTHUR                  8500   FRANCISCA NAPT 936  COLUMBUS GA     31909        Aug 1 2020   AL
                       MUSCOGEE 07941756    LASHLEY     JOSHUA      RYAN        6734   BEAVER CT           MIDLAND    GA   31820        Sep 1 2020   AL
                       MUSCOGEE 12074975    LATINO      ROCCO       LOUIS       41     ARROWHEADAPT C      FORT BENNI GA   31905        Jun 1 2019   FL
                       MUSCOGEE 12233553    LATOUR      KATHERINE   ALESA       5300   WOODRUFF APT 3      COLUMBUS GA     31907        Apr 1 2019   SC
                       MUSCOGEE 07752825    LAWRENCE BRIANA         SHERELL     1835   AMBER DR            COLUMBUS GA     31907        Jul 1 2018   SC
                       MUSCOGEE 05328003    PARKER      KENSHA      DESHON      6300   MILGEN RD APT 1288  COLUMBUS GA     31907        Jul 1 2020   AL




  Ex. 2 to Petition:
                       MUSCOGEE 06350597    PARKER      WILLIAM     HENRY       6300   MILGEN RD APT 1288  COLUMBUS GA     31907        Jul 1 2020   AL




Braynard Declaration
                       MUSCOGEE 06591707    PARRAMOREHILLARY        BROOKE      5429   MALTESE DR          COLUMBUS GA     31904        Oct 1 2019   AL
                       NEWTON    03261627   MORRIS      DEBORAH     DUFF        45     GARDENIA CT         OXFORD     GA   30054        Sep 1 2020   VA
                       OCONEE    01414371   DICKENS     DANIEL      KIRK        2300   AVALON DR           BOGART     GA   30622        May 1 2019   AE
                       OCONEE    03795084   DICKENS     HEATHER     GRAY        2300   AVALON DR           BOGART     GA   30622        May 1 2019   AE
                       OCONEE    12717143   DICKENS     MARY        GRAYCE      2300   AVALON DR           BOGART     GA   30622        May 1 2019   AE
                       PAULDING 06538931    GRIFFIN     BRANDON     LAVAR       141    ST ANN CIR          DALLAS     GA   30157        Jun 1 2018   AL
                       PAULDING 10875376    LONG        BRYAN       SCOTT       107    GEORGETOWN DR       DALLAS     GA   30132        Feb 1 2019   VA
                       PAULDING 10845185    LONG        KAREN       ABBOTT      107    GEORGETOWN DR       DALLAS     GA   30132        Feb 1 2019   VA
                       PAULDING 10845208    LONG        LEWIS       SCOTTY      107    GEORGETOWN DR       DALLAS     GA   30132        Feb 1 2019   VA
                       PAULDING 05966034    GILBERT     AMANDA      RUCKS       219    REMINGTON CT        DALLAS     GA   30132-8520   Oct 1 2020   AL
                       PAULDING 11638774    KROPACEK RAQUEL         MARIE       295    NORTON DR           DALLAS     GA   30157        Jun 1 2019   CA
                       PAULDING 04750048    KRUYSMAN GREGORY        ALAN        41     SUMMER CREEK PL     DALLAS     GA   30157-7664   Oct 1 2020   FL
                       PAULDING 04761812    KRUYSMAN JULIA          LYNN        41     SUMMER CREEK PL     DALLAS     GA   30157-7664   Oct 1 2020   FL
                       PAULDING 03239368    GREENE      JOHN        BENJAMIN 24        WESTSIDE CIR        DALLAS     GA   30157        Jul 1 2019   ME
                       PAULDING 10408667    FREEMAN LESLIE          ERIN        17     TIBBITTS RD         DALLAS     GA   30132        Aug 1 2020   AL
                       PAULDING 06679972    ROWLAND FRANKLIN        DEE         716    MEADOW SPRING DR    TEMPLE     GA   30179-5098   Oct 1 2020   NC
                       PAULDING 10162448    GEATHERS TRICIA         RENEE       438    CRESCENT WOODE DR DALLAS       GA   30157        Oct 1 2020   MI
                       PAULDING 04667292    KNIGHT      LARRY       JOSEPH      99     STALLION RUN        DALLAS     GA   30132-8369   Oct 1 2020   FL
                       PAULDING 04680706    KNIGHT      TERESA      LYNN        99     STALLION RUN        DALLAS     GA   30132-8369   Oct 1 2020   FL
                       PAULDING 00495576    KNOWLE      JACKIE      M           228    PENNSYLVANIA AVE    DALLAS     GA   30132-1274   Oct 1 2020   IL
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 501 of 559




                                                                                             Page 300
                                                                                  GA NCOA Out of State


                       PAULDING   00495577   KNOWLE    STEVE     THOMAS    228    PENNSYLVANIA AVE     DALLAS    GA    30132-1274   Oct 1 2020   IL
                       PAULDING   11870861   GESS      LAUREN    KRISTINA  5      RED FOX CT           DALLAS    GA    30157        Sep 1 2020   PA
                       PEACH      07457357   CUNNINGHA AVIS                135    PRESTON LN           BYRON     GA    31008-3831   Oct 1 2020   NC
                       PAULDING   04598066   SCOTT     BARRY     D         594    PRINCETON DR         DALLAS    GA    30157-0857   Oct 1 2020   NJ
                       PAULDING   06703736   STERLING CHRISTINA MICHELLE 200      CARTEE WAY           DALLAS    GA    30157-1404   Jul 1 2018   CA
                       PICKENS    05227521   ROCHFORD IVAN       ALEXANDER 146    FROST PINE 20665     JASPER    GA    30143        Oct 1 2020   NH
                       RICHMOND   11222183   ADAMS     JARVIS    DURRELL   2920   GALAHAD WAY          AUGUSTA   GA    30909        Jul 1 2018   MD
                       PEACH      10831745   MAZYCK    EARNEL    VARNER    204    ELIZABETH DR         BYRON     GA    31008        Jan 1 2020   SC
                       PAULDING   10674693   WHITE     SHENAE    RACHEL    231    BAYWOOD XING         HIRAM     GA    30141        Aug 1 2020   TN
                       PAULDING   10442713   WHITEN    MACKENZIE ASHTON    63     CHADDS PT            ACWORTH GA      30101        Sep 1 2019   KY
                       PAULDING   06407388   PROPHETE VANESSA    FONSECA   154    HIGH POINT WAY       HIRAM     GA    30141        Sep 1 2020   TX
                       PAULDING   04966608   POWELL    PATRICIA  ANN       150    GLORY LN             POWDER SP GA    30127        Sep 1 2020   FL
                       PEACH      00797653   EPPLER    DELORES   DIANE     205    ELSA WAY             BYRON     GA    31008        Oct 1 2020   FL
                       PAULDING   06548278   SZWEC     MARGARET ARABELL    56     GAINESBOROUGH DR     DALLAS    GA    30157        Mar 1 2020   FL
                       POLK       06595495   LAWRENCE HELEN      RUTH      83     EVERGREE N APT D     CEDARTOWNGA     30125        Sep 1 2020   PA
                       PIKE       12329966   BARELLI   CONNOR    PATRICK   480    SPLIT OAK TRL        WILLIAMSON GA   30292        Oct 1 2020   MD
                       PIKE       12329969   BARELLI   RACHEL    MICHELE   480    SPLIT OAK TRL        WILLIAMSON GA   30292        Oct 1 2020   MD
                       PIERCE     08921265   CARTER    KYLE      MACK      6562   KENNY LN             BLACKSHEA GA    31516-5301   May 1 2019   FL
                       PIERCE     01621821   CARTER    LAURA     KRISTIE   6562   KENNY LN             BLACKSHEA GA    31516-5301   May 1 2019   FL
                       RICHMOND   11450698   BROOKS    NAYGELISA MARIE     2077   WILLHAVEN DR         AUGUSTA    GA   30909        Jul 1 2020   FL
                       POLK       07151149   KISSEL    JOSHUA    CRAIG     116    MISSISSIPPI DR       CEDARTOWNGA     30125        Feb 1 2020   CA
                       RICHMOND   07539625   KEEL      MICHAEL   DEAN      4109   PULLMAN CIR          AUGUSTA    GA   30909        May 1 2018   WA
                       RICHMOND   06112622   KEEL      NAOMI     CYNTHIA   4109   PULLMAN CIR          AUGUSTA    GA   30909        May 1 2018   WA
                       RICHMOND   12577109   KELLETT   WILLIAM   ERNEST    2231   MURA DR              AUGUSTA    GA   30906        Aug 1 2020   CO
                       RICHMOND   10570960   CRUZ      STEPHEN             5127   WHEELER LAKE RD      AUGUSTA    GA   30909        Oct 1 2020   TN
                       RICHMOND   01436866   CULVER    CATHERINE G         313    W TERRACE CT         AUGUSTA    GA   30909-3619   Mar 1 2019   CA
                       PUTNAM     00999865   PRESTON   BRENDA    DRAKE     409    W MARION ST          EATONTON GA     31024        Jul 1 2020   NC




  Ex. 2 to Petition:
                       PIERCE     08163872   WALDRON BRYAN       LEE       1265   HAMMOCK DR           BLACKSHEA GA    31516        May 1 2019   FL




Braynard Declaration
                       RICHMOND   04381564   ANCRUM    JESSICA   NICOLE    2604   HEXE CT              AUGUSTA    GA   30906-9524   Jun 1 2017   VA
                       RICHMOND   12275651   ANDERSON DERRICK    E         3618   ROLLING MEADOWS DR   AUGUSTA    GA   30906        Aug 1 2020   SC
                       RICHMOND   02716378   BLACKWOODCHIDALE    MARIE     1814   FAYETTEVIL LAPT U1   AUGUSTA    GA   30904        May 1 2018   SC
                       RICHMOND   10928393   BLANCHARD MALKIA    CARNEY    223    WATER OAK DR         AUGUSTA    GA   30904        Aug 1 2020   IL
                       RICHMOND   05731946   BOWMAN    NICOURI   VAN       3404   DUNNINGTON PL        AUGUSTA    GA   30909-2752   Jan 1 2018   OH
                       PUTNAM     05690378   MOSS      SCOTT     WARREN    137    WILDWOOD DR          EATONTON GA     31024-5026   Aug 1 2020   AZ
                       RICHMOND   10362083   ALSDORF   EMILY     HAMMOND 1510     ABBY WAY             AUGUSTA    GA   30909        Sep 1 2019   SC
                       RICHMOND   03435749   AMESBURY BETTY      JEAN      237    BROAD ST             AUGUSTA    GA   30901-1515   Jan 1 2020   SC
                       RICHMOND   03934963   DUNBAR    JASPER    LEFANIEL  1717   STARNES ST           AUGUSTA    GA   30904        Apr 1 2019   SC
                       RICHMOND   04958956   GALLOWAY BRANDI     LOVE      1925   GOODMAN D APT C      FORT GORDOGA    30905        Jun 1 2020   FL
                       RICHMOND   11480407   GARAVAGLIAPATRICK   RYAN      69     MONTEBELLO LN        AUGUSTA    GA   30907        Jul 1 2020   MO
                       RICHMOND   02954606   TOOMEY    IRENE     G         2636   CENTRAL AVE          AUGUSTA    GA   30904        Aug 1 2020   SC
                       RICHMOND   07574729   HICKMAN   ALICE     GANDY     3019   WHITE SAND DR        HEPHZIBAH GA    30815        Jun 1 2018   FL
                       RICHMOND   01479205   HIGGINS   LANA                3543   MONTE CARLO DR       AUGUSTA    GA   30906        Nov 1 2019   VA
                       RABUN      06425703   SHIRLEY   ELAINA    BETH      164    FINDLEY LN           TIGER      GA   30576        Aug 1 2020   NC
                       RICHMOND   11861094   LANHAM    TERESA    YVONNE    2548   CENTRAL AVE          AUGUSTA    GA   30904        Feb 1 2019   SC
                       RICHMOND   12134480   SWEARINGE GWENDOLYN           27     CURRY ST APT 1       AUGUSTA    GA   30904        Jul 1 2020   SC
                       RICHMOND   01449270   SWILLEY   DOLLY     W         941    MEIGS ST             AUGUSTA    GA   30904-4496   Oct 1 2020   SC
                       ROCKDALE   12443064   ESCALANTE DESTANY   MARIA     3321   GLENCREE             CONYERS GA      30012        Mar 1 2020   KS
                       ROCKDALE   06797304   ESSUE     PAULA     C         1317   RIVER CLUB DR NE     CONYERS GA      30012-6615   Sep 1 2020   FL
                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 502 of 559




                                                                                       Page 301
                                                                                   GA NCOA Out of State


                       RICHMOND   08720632   LEE       LEROY     DYWANE     2717   SMITH DR             AUGUSTA    GA    30906        Mar 1 2018   SC
                       RICHMOND   12461889   PADGETT   VALERIE   LLOYD      3615   MELBOURNE DR         AUGUSTA    GA    30906        Oct 1 2020   SC
                       RICHMOND   11522707   RIVERS    VIRGINIA  MCDANIEL 3943     CAROLYN ST           AUGUSTA    GA    30909        Feb 1 2019   MD
                       RICHMOND   11968400   PEARSON EMMA        CAROLINE 157      LAKEMONT DR          AUGUSTA    GA    30904        Oct 1 2020   MA
                       RICHMOND   11009449   PECK      KATRINA              1338   WINGFIELD ST         AUGUSTA    GA    30904        Jul 1 2018   AP
                       RICHMOND   11009480   PECK      KEVIN     ANDREW     1338   WINGFIELD ST         AUGUSTA    GA    30904        Jul 1 2018   AP
                       RICHMOND   05864396   POUGH     MATTHEW LEREECE      2515   CENTER WE SAPT 5K    AUGUSTA     GA   30909        Nov 1 2018   MD
                       RICHMOND   08427563   LAPRADE   CRAIG     ANDREW     4133   PULLMAN CIR          AUGUSTA     GA   30909        Apr 1 2019   VA
                       RICHMOND   08092729   LEBRON    JOSE      JAVIER     7023   ANTILLES DR          AUGUSTA     GA   30909        Aug 1 2018   AP
                       ROCKDALE   08352994   GERALD    VIRGINIA  WITHERSPO 5510    TURNSTONE DR SW      CONYERS GA       30094        Nov 1 2017   VA
                       RICHMOND   12617958   KITCHINGS ALEA      JANEE SHAT 3188   WRIGHTSB O APT A     AUGUSTA     GA   30909        Oct 1 2020   SC
                       RICHMOND   12239971   MATSEN    JULIE     ANN        909    SHINNECOCKAPT 517    AUGUSTA     GA   30907        Jul 1 2020   NJ
                       RICHMOND   10764643   MATTHEWS KYLE       ANTHONY 1210      RIVER RIDGE DR       AUGUSTA     GA   30909        May 1 2020   TX
                       RICHMOND   12549378   POLASKY   KELLY     MARIE      3129   TRAFALGAR DR         AUGUSTA     GA   30909        Aug 1 2020   MN
                       RICHMOND   05384852   PRESCOTT DEBRA      KAY        3810   BEACON DR            AUGUSTA     GA   30906-9631   Apr 1 2018   MI
                       RICHMOND   01448443   PRESCOTT WILLIAM    R          3810   BEACON DR            AUGUSTA     GA   30906        Apr 1 2018   MI
                       ROCKDALE   02102921   SMART     ELLIOTT              746    JEFFERSON DR SW      CONYERS GA       30094-5009   Sep 1 2018   FL
                       ROCKDALE   05119163   SMITH     ANGELA    NICOLE     2507   DAISY LN             CONYERS GA       30012        Jul 1 2020   FL
                       ROCKDALE   12523122   SMITH     CHARDONNARENEE       1000   WEATHERWOOD PL       CONYERS GA       30012        May 1 2020   TX
                       STEPHENS   12598934   NORTON    ABIGAIL   RENEE      370    HILLTOP LN           TOCCOA      GA   30577        Mar 1 2020   VA
                       RICHMOND   07247014   SMITH     CURTRAVIOUBERNARD 3132      BILSTON DR           AUGUSTA     GA   30909        Sep 1 2020   NC
                       RICHMOND   07315910   SMALLWOODMARQUITA LANETTE      2661   TEAKWOOD DR          HEPHZIBAH GA     30815        Mar 1 2019   VA
                       RICHMOND   06451543   SMISSON   WILLIAM   BENJAMIN 2320     CENTRAL AVE          AUGUSTA    GA    30904        Jun 1 2017   MS
                       ROCKDALE   00316429   FELLOWS   WENDY     C          1420   HILLSIDE PL SE       CONYERS GA       30094-2573   Sep 1 2020   NJ
                       ROCKDALE   10186184   FELTON    YOLANDA   MARIA      677    CLUBLAND CIR SE      CONYERS GA       30094        Oct 1 2020   NY
                       RICHMOND   04685128   SMITH     GABRIEL   GORDON     1119   COBB ST              AUGUSTA    GA    30904        Oct 1 2020   CA
                       SCREVEN    11949203   ROLAND    SEMAJ     ROSHAUN 289       BUCK RD              SYLVANIA GA      30467        Jul 1 2019   KS




  Ex. 2 to Petition:
                       RICHMOND   11969039   SADDLER   ERICA     SHYANN     3467   SHARON RD            AUGUSTA    GA    30909        Jan 1 2020   MD




Braynard Declaration
                       ROCKDALE   00325000   MCDANIEL WALTON     BRADLEY    1607   WINDY HILL PL SE     CONYERS GA       30013-2972   Aug 1 2020   AL
                       SPALDING   00706663   WALTERS RON         S          514    BROOK CIR            GRIFFIN    GA    30224        Aug 1 2019   FL
                       ROCKDALE   07945126   CRUM      FAYELENE STRACNER 1918      LEIGH DR SW          CONYERS GA       30094-5154   Oct 1 2020   AL
                       ROCKDALE   00314334   CRUM      JERRY     L          1918   LEIGH DR SW          CONYERS GA       30094-5154   Oct 1 2020   AL
                       STEPHENS   11099670   BYRD      KATHLEEN GAIL        145    ALBAN CT             TOCCOA     GA    30577        Jul 1 2020   SC
                       ROCKDALE   00310340   BHATT     KAMALNAYAN           1209   LESTER RD NW         CONYERS GA       30012-3903   Jun 1 2018   AL
                       ROCKDALE   05856895   BHUSHAN JYOTI                  1624   ELLINGTON RD SE      CONYERS GA       30013-2188   May 1 2020   ND
                       ROCKDALE   00310352   BICKFORD JOHN       DAVID      1041   FOREST HILLS DR SE   CONYERS GA       30094-4165   Sep 1 2020   FL
                       SPALDING   11252706   HARRIS    CYNTHIA   LYNN       175    BENT CREEK DR        GRIFFIN    GA    30223        Jul 1 2020   FL
                       THOMAS     11293445   CONNELL   EDEN      BROOKE     103    YOUNG ST APT C       THOMASVILLGA     31792        Jun 1 2020   FL
                       THOMAS     08224126   RICH      MARY      PATRICIA   111    BUTTERFIELD ST       THOMASVILLGA     31757        Oct 1 2020   NJ
                       THOMAS     02245239   RICH      TROY      MICHAEL    111    BUTTERFIELD ST       THOMASVILLGA     31757        Oct 1 2020   NJ
                       THOMAS     07842796   RIDDLE    LINDSEY   MICHELLE 10100    OZELL RD             BOSTON      GA   31626        Dec 1 2018   NY
                       THOMAS     03268043   ROACH     DANIEL    K          75     JAAN CT              THOMASVILLGA     31757        Dec 1 2018   MS
                       THOMAS     05043604   ROBINSON ALBERTINE EVIS        109    BOSSER AVE           THOMASVILLGA     31792        Apr 1 2019   FL
                       SPALDING   08167170   BURROWS ELEANOR     A          131    BEGONIA CT           GRIFFIN     GA   30223        Sep 1 2020   NY
                       TOOMBS     04175495   HERNDON MICHAEL     KEVIN      1328   WOODLAWN CIR         VIDALIA     GA   30474-3777   May 1 2019   TX
                       THOMAS     11756418   SANCHEZ   EDWIN     STEVE      215    S LOVE ST APT 201    THOMASVILLGA     31792        May 1 2020   SC
                       UNION      11422968   FLETCHER RHONDA     BERYL      157    SUNSET CT            BLAIRSVILLE GA   30512        May 1 2020   AZ
                       UNION      11412968   FLETCHER THOMAS     BRADBURY 157      SUNSET CT            BLAIRSVILLE GA   30512        May 1 2020   AZ
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 503 of 559




                                                                                         Page 302
                                                                                    GA NCOA Out of State


                       UNION       06908838   FRANKLIN JAMES      CORY       299    LESLIE DR            BLAIRSVILL E GA   30512        Apr 1 2020   NC
                       UNION       05107067   WEIMER    SHIRLEY   A          206    POPULAR DR           BLAIRSVILLE GA    30512-0767   Mar 1 2020   FL
                       UNION       00916887   WERNER    KATHLEEN             178    CHIGGER RIDGE RD     BLAIRSVILLE GA    30512-4102   Feb 1 2019   FL
                       SPALDING    08852454   MIKE      GARA      GENEVA     157    BOYNTON RD           HAMPTON GA        30228        Aug 1 2020   CA
                       SPALDING    07592105   MIKE      NICHOLAS             157    BOYNTON RD           HAMPTON GA        30228        Aug 1 2020   CA
                       SPALDING    08022040   CARSON    PHOEBE    DANIELLE   448    NEW 10TH ST          GRIFFIN      GA   30223        Jul 1 2019   VA
                       SPALDING    06314706   CHINN     ARCADIA   ZAKAYA KIAN44     N MCDONOUGH RD       GRIFFIN      GA   30223        Jul 1 2020   TX
                       WALKER      11313726   KOENINGER KEVIN     MICHAEL    310    HENRY LN             LOOKOUT M TGA     30750        Apr 1 2020   TN
                       TROUP       02801773   WILLIAMS  LAURIE    S          114    TAYLOR LEN DR        LAGRANGE GA       30240        Aug 1 2018   SC
                       TOWNS       11608419   RYSER     MARGUERIT FAYE       1726   WATERCRESUNIT G      YOUNG HAR GA      30582        May 1 2018   NJ
                       TOWNS       04953143   SCHLARB   CHARLES   ALEXANDER 4108    THOMAS TOWN RD       YOUNG HAR GA      30582        May 1 2020   SC
                       WALTON      04158740   HENSON    SAMMY     CHARLES    1823   ALCOVY MOUNTAIN RD SEMONROE       GA   30655        Jul 1 2018   OK
                       WALKER      11825535   NELSON    CALLIE    ANNE       3073   CHATTANOOGA VALLEY RFLINTSTONE GA      30725        Mar 1 2019   SC
                       TROUP       00898808   WEIL      REBECCA   L          132    ASHLING DR           LAGRANGE GA       30240        Oct 1 2020   KY
                       WALTON      01856049   CRAWLEY CHARLES     RANDALL    850    STILLBROOK DR        MONROE       GA   30655-6178   Apr 1 2018   CO
                       TIFT        11517183   BADDOUR BISHARA     DAVID      214    CYPRESS RIDGE RD     TIFTON       GA   31794        Aug 1 2019   IL
                       THOMAS      04379699   LAING     AVON      DEWAYNE 1010      ORIOLE DR            THOMASVILLGA      31792        Dec 1 2018   TX
                       TOWNS       06097650   HARDMAN GEORGE      THOMAS     2777   FODDER CREEK RD      HIAWASSEE GA      30546-4319   Oct 1 2020   FL
                       TOWNS       06097671   HARDMAN KAREN       LYNN       2777   FODDER CREEK RD      HIAWASSEE GA      30546-4319   Oct 1 2020   FL
                       TROUP       00894063   EPPS      THAIRUS   G          267    POPLAR CIR           LAGRANGE GA       30241-2537   Oct 1 2020   AL
                       TROUP       05899779   ERDOGAN JOHN        SADET      10     WOODLAKE CT          LAGRANGE GA       30240-8990   May 1 2020   AL
                       WALKER      12565873   MARTINEZ GUILLERMO CARLOS      358    W BEE ROCK RD        FLINTSTONE GA     30725        Oct 1 2020   FL
                       TROUP       05449317   BUCHINO   FRANCES   VIRGINIA   123    OLD AIRPOR UNIT 603  LAGRANGE GA       30240-6499   Jul 1 2020   TX
                       TWIGGS      10063184   PLEASANT SCHAMONA INEZ         165    TROON DR             MACON        GA   31217        Apr 1 2020   TX
                       TWIGGS      00340535   ROUSE     JIMMY     LEE        2179   FRIENDSHIP CHURCH RD DRY BRANCHGA      31020-4252   Oct 1 2020   SC
                       TROUP       10204322   DOUGLAS CAROLINE ANNE-MARIE 504       BROAD ST APT 4       LAGRANGE GA       30240        Mar 1 2020   AL
                       TROUP       12868541   GATES     CLIFFORD             429    COOLEY RD            LAGRANGE GA       30241        Jun 1 2017   AL




  Ex. 2 to Petition:
                       WALKER      00933279   MCCLENDONLINDA      SUE        1201   W NORTH M AAPT 307   LA FAYETTE GA     30728        Sep 1 2020   AL




Braynard Declaration
                       WALKER      10378162   SMITH     TERRI     LEA        9522   N HIGHWAY 27         ROCK SPRIN GA     30739        Mar 1 2020   TN
                       WALKER      04608818   SMITH     VIRGIL    RAY        310    TENNESSEE AVE        ROSSVILLE GA      30741-2065   Apr 1 2020   TN
                       WALTON      06531300   NUNNALLY CHARLOTTE SMITH       1519   NEW HOPE CHURCH RD LOGANVILLE GA       30052-3894   Mar 1 2020   VA
                       WALTON      08081101   TUCKER    JEAN                 2137   APALACHEE TRL        MONROE       GA   30656        Jul 1 2020   FL
                       WALTON      03369121   RITTALL   JENNIFER DENISE      3449   STEWART RD           LOGANVILLE GA     30052        Sep 1 2019   TX
                       WALKER      10471144   TURNER    DACIA     FAITH      124    1ST ST               FLINTSTONE GA     30725        Jun 1 2018   TN
                       WALTON      12310467   REYES     ANDREA    LUCIA      802    PLANTATION CT        LOGANVILLE GA     30052        Mar 1 2017   NC
                       WALKER      03923716   SMITH     LINDA     WORLEY     654    BEAUMONT RD          ROCK SPRIN GA     30739        Oct 1 2019   AL
                       WALKER      12184063   TAYLOR    CODY      JAMES STEV 408    JENKINS RD           ROSSVILLE GA      30741        Oct 1 2020   TN
                       WALKER      10657515   TAYLOR    JOHN      NELSON     30     MAPLE LEAF DR        ROCK SPRIN GA     30739        Jun 1 2020   FL
                       WALTON      03270868   WATTERS ROGER       GENE       3961   ROY MALCOM SPUR      SOCIAL CIRCGA     30025        Sep 1 2018   SC
                       WALTON      08298295   THOMPSON OVRIL      SHAWN      7002   ESTATES CT           LOGANVILLE GA     30052        Oct 1 2020   FL
                       WALTON      12490421   THOMPSON ROY        MELVYN     7002   ESTATES CT           LOGANVILLE GA     30052        Aug 1 2020   TX
                       WHITFIELD   08586872   HUSKE     BRETT     RICHARD    2214   MOUNT HAV UNIT 9     DALTON       GA   30720        Feb 1 2019   TX
                       WHITFIELD   08597670   HUSKE     KATHERINE ROSE       2214   MOUNT HAV UNIT 9     DALTON       GA   30720        Feb 1 2019   TX
                       WHITFIELD   00073733   ROBERTS MILTON      O          506    LENNOX WAY           ROCKY FACEGA      30740-9544   Sep 1 2020   KY
                       WARE        10345348   MITCHELL COTIS      TECHONE 515       HANOVER ST           WAYCROSS GA       31501        Mar 1 2017   IL
                       WHITFIELD   10033497   EPPERSON MORGAN                2112   CLUB DR    APT 7     DALTON       GA   30720        Jun 1 2017   TN
                       WHITFIELD   11671764   HUBBARD MATTHEW DALE           801    CHATTANOO APT A116   DALTON       GA   30720        Sep 1 2020   TN
                       WALTON      02731283   SOLOMON RONALD      TRENT      573    JAMES POWERS RD SW MONROE         GA   30656-4097   Oct 1 2020   FL
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 504 of 559




                                                                                          Page 303
                                                                                      GA NCOA Out of State


                       WAYNE        11259571   FRANK      KEVIN     JOHN      107     VIXEN HILL DR      JESUP       GA   31546        Dec 1 2019   IN
                       WHITFIELD    10600765   WARREN     CYNTHIA   GAIL      303     PARK CANYON DR     DALTON      GA   30720        Jul 1 2020   AL
                       WHITE        02963435   ADAMS      STEVE     DOUGLAS 531       DEER WOODS TRL     CLEVELAND GA     30528        Jul 1 2020   AL
                       WHITE        10377645   ALLISON    JOYCE     MACK      244     STONEHEDGE DR      CLEVELAND GA     30528        Sep 1 2020   FL
                       WILKES       08020244   GONZALEZ JUAN        RAMON     418     RICHARDSON RD      RAYLE       GA   30660        Feb 1 2020   FL
                       WILCOX       00190487   DOROUGH MARY         P         10797   GA HIGHWAY 233     ROCHELLE GA      31079        Jun 1 2017   FL
                       WHITE        07936019   BENNETT    KRISTIN   PAIGE     626     CABIN CREEK DR     CLEVELAND GA     30528        Dec 1 2018   TX
                       WHITFIELD    11332399   MCKAY      CAROL     LOUISE    211     PARK CANYON DR     DALTON      GA   30720        Sep 1 2020   CA
                       WHITFIELD    08841488   MCKAY      CONNER    ANNE      601     W FRANKLIN ST      DALTON      GA   30720        Jul 1 2019   CA
                       WHITFIELD    00066072   ALDAY      BARBARA   B         174     OTIS WAY           TUNNEL HIL LGA   30755        Sep 1 2020   FL
                       WHITFIELD    00080424   ALDAY      MARCIA    DIANE     178     OTIS WAY           TUNNEL HILLGA    30755        Sep 1 2020   FL
                       WILKES       08472025   TAYLOR     JESSE     DAVID     281     JONES ST           TIGNALL     GA   30668        Nov 1 2019   NC
                       WORTH        10360072   BRADY      EMILY     GRACE     135     BRADY LN           SYLVESTER GA     31791        Jan 1 2020   TN
                       HENRY        07781845   SMITH      MONICA    SHARRICE 122      LAUREL SPRINGS DR  MCDONOUG GA      30253-6058   Jun 1 2020   MI
                       HENRY        07009904   SMITH      NIERRA    LANIQUA   505     BINGHAM DR         MCDONOUG GA      30253        Aug 1 2018   SC
                       HENRY        11231377   GREAVES BERNADETTE             6215    BENTGRASS PL       LOCUST GROGA     30248        Sep 1 2020   FL
                       HENRY        08473331   GREEN      EBONI               110     JEWELL CT          MCDONOUG GA      30253        Jan 1 2020   MI
                       HENRY        06832255   GEORGE     DANA      J         48      SUMMER LEIGH DR    STOCKBRIDGGA     30281-5897   Aug 1 2020   MO
                       HENRY        12313326   WILLIAMSON SHAINE    KRISTOFF 1370     ETHANS WAY         MCDONOUG GA      30252        Oct 1 2020   FL
                       HENRY        05481802   WILLIFORD SARAH      WARD      7165    HAVENRIDGE WAY     MCDONOUG GA      30253-8510   Sep 1 2020   NC
                       HENRY        11672746   MURRAY     TRICIA    DENSIE    6145    GOLF VIEW XING     LOCUST GROGA     30248        Sep 1 2019   SC
                       HENRY        04692515   SLACKS     CHARLES   EDWARD    128     SUNFLOWER MEADOWS DMCDONOUG GA      30252-3712   Jul 1 2017   KS
                       HOUSTON      07786358   WOODARD EVERAND      SINCLAIR  108     CAMELOT PL         WARNER RO GA     31093-1163   Jun 1 2017   AP
                       HENRY        08535635   FRALEY     DEBBIE    KAY       19      JAMES ST           HAMPTON GA       30228-2909   Jul 1 2020   NC
                       HENRY        10305881   WILLIAMS   CATHERINE           505     FOREST HILL DR     STOCKBRIDGGA     30281        Jun 1 2019   IL
                       HOUSTON      00803144   MCCORKLE BARBARA     ANN       101     JOHNS RD           WARNER RO GA     31093-1927   May 1 2020   FL
                       HOUSTON      12181467   MCCOY      ANDREW    J         102     GALLOWAY ST        KATHLEEN GA      31047        Sep 1 2020   FL




  Ex. 2 to Petition:
                       HOUSTON      01754657   COUNTRYMASTEVEN      MICHAEL   211     WOODLANDS BLVD     KATHLEEN GA      31047        Aug 1 2020   FL




Braynard Declaration
                       LOWNDES      11902551   BELL       KENZLEY   REBA COSET101     HARRIS TRL         LAKE PARK GA     31636        Aug 1 2020   MA
                       JEFF DAVIS   01625735   BROWN      RHONDA    FOSTER    65      CHURCH DR          HAZLEHURS GA     31539        Aug 1 2017   SC
                       HENRY        11222812   RICHARDSONJERSHAYLA JEAN       726     WHITE DOVE DR      MCDONOUG GA      30253        Feb 1 2018   MI
                       HOUSTON      12675666   TOP        ALEXANDER ASHFORD 327       TYSON GLEN DR      WARNER RO GA     31088        Jan 1 2020   AE
                       HOUSTON      08674109   GENDRAW AARON                  126     STROMAN WAY        WARNER RO GA     31088        May 1 2018   VA
                       HOUSTON      07927981   BAKER      LINDA     BULL      603     CANNOCK CT         BONAIRE     GA   31005-5407   Jan 1 2018   AE
                       HOUSTON      08329352   BAKER      STEVEN              603     CANNOCK CT         BONAIRE     GA   31005-5407   Jan 1 2018   AE
                       HOUSTON      07381412   PEGUES     ALYSSA    MARIE     103     SPRINGFIELD LN     WARNER RO GA     31088-2923   Jul 1 2019   SC
                       HOUSTON      10307784   PEGUES     ASHLEY    TANAY     103     SPRINGFIELD LN     WARNER RO GA     31088        Aug 1 2019   SC
                       HOUSTON      10210571   PENNINGTONJEFFREY    THOMAS    208     SABELKO CT         BONAIRE     GA   31005        May 1 2020   CA
                       HOUSTON      11909638   PENNINGTONPIERCE     TATUM     128     SHADOWOOD DR       WARNER R O GA    31088        Jan 1 2020   CA
                       HOUSTON      10828843   TOUSSAINT HANNAH     ARDELLE   324     GREEN ISLAND RD    BONAIRE     GA   31005        Jul 1 2018   CA
                       HOUSTON      06773086   TREAS      JOHN      KEVIN     312     SUMMER HILL PL     WARNER RO GA     31088        May 1 2019   MD
                       JACKSON      02789574   MULLINS    DEAN      F         223     ISAIAH DR          JEFFERSON GA     30549-7021   May 1 2020   NC
                       JACKSON      02767163   MULLINS    LINDA     SUE       223     ISAIAH DR          JEFFERSON GA     30549-7021   May 1 2020   NC
                       HOUSTON      00941534   ANAGNOST MATTHEW GUST          109     RENOIR LN          WARNER RO GA     31088        Jan 1 2020   FL
                       HOUSTON      10621644   GONZALES STEPHEN     THOMAS    201     STRATFORD HILLS DR BONAIRE     GA   31005        Sep 1 2018   CA
                       JEFF DAVIS   08012443   THOMPSON CHELSEA     ALBERTA   191     W JEFFERSOAPT 13   HAZLEHURS GA     31539        Jun 1 2020   TX
                       HOUSTON      08608351   BRUNSON BRANDON DIVANTA        305     SPRING CREEK DR    PERRY       GA   31069        Mar 1 2020   AL
                       HOUSTON      05247940   CARR       ELIJAH              103     DUNMURRY PL        WARNER RO GA     31093        Jul 1 2020   TX
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 505 of 559




                                                                                            Page 304
                                                                                    GA NCOA Out of State


                       HOUSTON   12563023   CARSON    MICHAEL     BRADLEY    210    SOUTHLAND APT 214      WARNER RO GA    31088        Jun 1 2020   KS
                       HOUSTON   04259557   CARTER    BARBARA     LOVONNE 1008      FEAGIN MILL APT 24     WARNER RO GA    31088        Dec 1 2019   IA
                       HOUSTON   10964371   PAUL      VICTORIA    KAYE       200    OLYMPIA DR APT M7      WARNER RO GA    31093        May 1 2019   FL
                       JASPER    05312432   FARR      KIMBERLY    SUE        129    MOCKINGBIRD DR         MONTICELLOGA    31064-9278   Sep 1 2020   OH
                       JASPER    06982090   FULCHER   GUY         BENJAMIN 63       BUFFLEHEAD CT          MONTICELLOGA    31064        Jan 1 2018   MS
                       JASPER    07639870   FULCHER   HANNAH      ELIZABETH 63      BUFFLEHEAD CT          MONTICELLOGA    31064        Jan 1 2018   MS
                       LAURENS   12408234   LAMB      DEMIJA      SHANIYA    200    RIVERVIEW DAPT 208A1   DUBLIN     GA   31021        Aug 1 2020   FL
                       LIBERTY   11097341   SABB      BRANDI      ALICIA     33     ORCHARD ST             FORT STEWAGA    31315        Jun 1 2017   SC
                       LIBERTY   04447954   SANDERS CONNIE        L          601    SAUNDERS AUNIT G7      HINESVILLE GA   31313        Nov 1 2019   TX
                       LIBERTY   11043844   SANDERS TIFFANY       NICOLE     168    COURAGE LOAPT # 168    FORT STEWAGA    31315        Nov 1 2019   AL
                       LIBERTY   12098018   SANDERS WADESIA       M          73     MANCHESTER CT          MIDWAY     GA   31320        Jun 1 2020   TX
                       LIBERTY   07406372   TAYLOR    MARISSA     LICHELLE   528    WELLINGTON WAY         HINESVILLE GA   31313        Jun 1 2020   SC
                       LIBERTY   01610967   THACKER   ANGELA      RUSHING    136    BILLY HARRI UNIT 21    MIDWAY     GA   31320        Jul 1 2020   SC
                       LOWNDES   11332158   MIKULAN   KAILA       NOEL       1606   BOX CT                 VALDOSTA GA     31605        Jun 1 2018   LA
                       LOWNDES   11747723   MILEY     CLIFFORD    RAY        5306   CAT CREEK RD           VALDOSTA GA     31605        Sep 1 2020   FL
                       LIBERTY   12042837   RODRIGUEZ MICHAEL     PAUL       653    HONEY RIDGE LN         HINESVILLE GA   31313        Mar 1 2019   TX
                       LIBERTY   06251025   ROMAIN    TIA         SHANTA     180    WATERS AVE             ALLENHURSTGA    31301-2527   Dec 1 2016   SC
                       LOWNDES   12476230   MCSWEEN DAVID         L          4      HAL CIR                VALDOSTA GA     31601        Jul 1 2017   NM
                       MADISON   10152812   CRISP     MATTHEW     IVAN       200    MAPLE RIDGE PL         COLBERT    GA   30628        Nov 1 2019   NC
                       MADISON   10624771   DAVIS     CHRISTIAN   SETH       211    FITTS DAVIS RD         DANIELSVILLGA   30633        Jul 1 2017   CA
                       LIBERTY   11595453   ROBERTS DONTONIO      LAMAR      236    SHAWN CT               HINESVILLE GA   31313        Jul 1 2020   AE
                       LIBERTY   12107690   ROBINSON KURTIS       LADELL     608    AMHEARST ROW           HINESVILLE GA   31313        Mar 1 2018   MO
                       JASPER    00290918   HARPER    CHARLES     EDWIN      1799   PERSONS ST             MONTICELLOGA    31064-7820   Jun 1 2020   NC
                       LOWNDES   08704676   CROSSMAN EMILY        ALDEN      3712   KENDALL CT             VALDOSTA GA     31605        Jan 1 2019   AP
                       LOWNDES   08704666   CROSSMAN ERROL        VINCENT KO 3712   KENDALL CT             VALDOSTA GA     31605        Jan 1 2019   AP
                       LOWNDES   08234030   CROZIER   RONALD      JOE        4351   SPRING BRANCH CIR      VALDOSTA GA     31601        Nov 1 2018   CA
                       LUMPKIN   05368427   BOATRIGHT SANDRA      BUTTS      650    NORMAN BELL RD         MURRAYVILLGA    30564-3046   Aug 1 2020   NC




  Ex. 2 to Petition:
                       LAMAR     00869951   CALHOUN STACY         DARRYL     153    ROBINSON RD            BARNESVILL GA   30204-4254   Jul 1 2017   AL




Braynard Declaration
                       LAMAR     04485636   CARTER    VIRGINIA    JANE       172    LIBERTY TRCE           MILNER     GA   30257-3632   Oct 1 2017   TX
                       LEE       08946613   WALSH     BRADLEY     CHARLES    105    ATTWATER CT            LEESBURG GA     31763        Apr 1 2019   AP
                       LEE       08946614   WALSH     CHELSIE     LYNN       105    ATTWATER CT            LEESBURG GA     31763        Apr 1 2019   AP
                       LOWNDES   10846210   CRANSTON ANDREA       RUSSELL    3630   HEARTHSTONE DR         VALDOSTA GA     31605        Jan 1 2020   FL
                       LOWNDES   11332066   CRANSTON JOSHUA       RICHARD    100    GARDEN DR APT C56      VALDOSTA GA     31602        Jun 1 2019   FL
                       LUMPKIN   06547462   BOYCE     TIFFANY     SECKEL     24     PRUDEN CT              DAHLONEGA GA    30533        Dec 1 2017   AE
                       LUMPKIN   10777387   BREWER    ROBERT      JOSEPH     85     CAVENDER RUN           DAHLONEGA GA    30533        Sep 1 2018   OK
                       LOWNDES   12485439   DOLLAR-FERASHLEE      DORIAN     5314   EDEN PT                VALDOSTA GA     31605        Feb 1 2020   AZ
                       LOWNDES   03971840   DORSETT   BRENDA      JOHNSON 3525      CHERRY CREEK RD        VALDOSTA GA     31605        Apr 1 2020   AL
                       LOWNDES   12523417   DORTON    ASHLEY      MARIE      3715   N VALDOSTAAPT 190      VALDOSTA GA     31602        Feb 1 2020   AP
                       LOWNDES   08816497   DOUBLE    VICKY       MICHELLE 5238     CARYS BROOK DR         HAHIRA     GA   31632        Mar 1 2017   AE
                       LEE       11008425   ROSKO     ESTELA                 132    BERKELEY RD            ALBANY     GA   31721        Jun 1 2017   FL
                       LIBERTY   04400862   CURRY     KIMBERLY    LYNN       73     SKYLAND SPRUCE DR      FORT STEWAGA    31315        Jul 1 2020   WV
                       LIBERTY   10764740   DARAMOLA OLAPADE                 1100   PINELAND AVAPT # 10F   HINESVILLE GA   31313        Nov 1 2017   MD
                       LIBERTY   11538574   DAVID     PHILLIP     DWAYNE     123    POWERS DR              MIDWAY     GA   31320        Aug 1 2020   SC
                       LIBERTY   07599441   FALLIN    DELFINA                1277   WINDROW DR             HINESVILLE GA   31313-8171   Oct 1 2017   SC
                       LIBERTY   11259568   FLAVIGNY GLENDALE     KELON JUST 1399   JOHN WELLS RD          HINESVILLE GA   31313        Nov 1 2019   CA
                       LOWNDES   04721236   OLIVER    TAMMA       ANN        5420   WOOD DUCK WAY          LAKE PARK GA    31636        Apr 1 2020   FL
                       LOWNDES   11157557   OLIVER    TAYLOR      MARIE      3833   N OAK STRE APT 111     VALDOSTA GA     31605        Sep 1 2019   FL
                       LOWNDES   06604965   ORENDUFF JESS         M          120    N PATTERSOAPT B        VALDOSTA GA     31601        Nov 1 2019   FL
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 506 of 559




                                                                                          Page 305
                                                                                    GA NCOA Out of State


                       LOWNDES    06605353   ORENDUFF LAI          KENT      120    N PATTERS OAPT B    VALDOSTA GA     31601        Nov 1 2019   FL
                       LOWNDES    05216662   JAGANATHANJACQUELYN   JUNE KENT 3946   CONWAY CIR          VALDOSTA GA     31605        Nov 1 2018   MT
                       LOWNDES    11312338   JAMES     KRISTIE     PAIGE     3504   HARVEST TR          VALDOSTA GA     31605        Nov 1 2017   AE
                       LOWNDES    10943920   JENKINS   DESTIN      RENEE'    937    SUGARBERRY DR       HAHIRA     GA   31632        Mar 1 2019   CO
                       LIBERTY    03467447   EDWARDS SHERRI        QUANTARTT 2710   JAVA CT             HINESVILLE GA   31313-8065   Jul 1 2020   AP
                       LIBERTY    12107627   ELLIOTT   DEAN        TAFARI    30     MIKELL CT           HINESVILLE GA   31313        Jun 1 2018   HI
                       LIBERTY    12884066   ELLIOTT   TAMARAH     TASHOYA   30     MIKELL CT           HINESVILLE GA   31313        Jun 1 2018   HI
                       LIBERTY    12276807   ELLIS     PATRICK               1563   PENDLETON DR        HINESVILLE GA   31313        Dec 1 2019   HI
                       LAURENS    01012961   PRICE     JAMES       WILSON    1175   JASMINE RD          DUBLIN     GA   31021        Jun 1 2018   VA
                       LAURENS    12848489   PRICE     JOSHUA      WILSON    1175   JASMINE RD          DUBLIN     GA   31021        Jun 1 2018   VA
                       LAURENS    01012972   PRICE     RUTH        ANN       1175   JASMINE RD          DUBLIN     GA   31021        Jun 1 2018   VA
                       LAURENS    11010290   QUINN     MEGAN       AIMEE     1417   FRED BEACHAM RD     ROCKLEDGE GA    30454        Aug 1 2019   DC
                       LOWNDES    11043238   HAYES     NANCY       MATHIS    9255   COFFEE RD           HAHIRA     GA   31632        Jul 1 2020   FL
                       LIBERTY    11284224   CHILDRESS CANDACE     NADIA     715    EDEN LN             HINESVILLE GA   31313        Apr 1 2019   VA
                       MITCHELL   10604208   DAVIS     LOREN       DEXTER    393    SELLERS ST SW       PELHAM     GA   31779        Sep 1 2020   FL
                       MCDUFFIE   07452529   THIGPEN   BRYAN       DOUGLAS 304      JOSHUA CIR          THOMSON GA      30824        Oct 1 2019   SC
                       LOWNDES    01214030   SIMMONS   PEARLINE              704    LAUSANNE DR         VALDOSTA GA     31601-4139   Oct 1 2018   FL
                       LOWNDES    10793786   SIMOES    GIANNA      MARIE     3601   BEULAH CIR          VALDOSTA GA     31605        Mar 1 2018   VA
                       LOWNDES    11146258   SIMS      TAMARA      LAINE     4858   TIMBERWOOD DR       HAHIRA     GA   31632        Dec 1 2019   NC
                       LOWNDES    08787999   SINGLETARYKAITLYN     ELIZABETH 4638   SARA RD             VALDOSTA GA     31605        Mar 1 2019   MS
                       LOWNDES    01208321   SINKULE   ALICIA      K         200    E FORCE ST          VALDOSTA GA     31601        Sep 1 2020   OR
                       MUSCOGEE   12122564   CHAPIN    ROBERT      RICHARD   2833   CHRISTINE RD        COLUMBUS GA     31907        Sep 1 2019   LA
                       MUSCOGEE   08843377   NURUDIN-WASAFIYYAH              7778   SCHOMBUR GAPT 816   COLUMBUS GA     31909        Dec 1 2017   SC
                       MUSCOGEE   05527954   O'CONNOR RUBY         RENEA     1603   RICHARD ST          COLUMBUS GA     31906        Feb 1 2020   AL
                       MUSCOGEE   01819137   O'NEILL   JANET       H         6137   STONEWAY DR         COLUMBUS GA     31909-4150   Sep 1 2019   FL
                       MONROE     03334431   OSBORNE CAROLYN       DELL      33     CHELSEA LN          FORSYTH    GA   31029-7706   Jul 1 2020   VA
                       MONROE     03273969   OSBORNE WILLIAM       HENRY     33     CHELSEA LN          FORSYTH    GA   31029-7706   Jul 1 2020   VA




  Ex. 2 to Petition:
                       MUSCOGEE   01837548   MEDLEY    ANGELA      TATE      837    GOODSON DR          COLUMBUS GA     31907-4954   Sep 1 2019   TN




Braynard Declaration
                       MITCHELL   07390652   FORRESTER BRITTANY    LISA      345    N GA HIGHWAY 3      BACONTON GA     31716        Sep 1 2018   FL
                       LIBERTY    11633077   MCFADDEN CONNICA      PERRY     641    RED OAK LN          HINESVILLE GA   31313        Jul 1 2020   VA
                       LIBERTY    11926726   MCGEEHAN THOMAS       JOSEPH    306    NOTTINGHAM WAY      HINESVILLE GA   31313        Aug 1 2020   KY
                       LOWNDES    00470928   LEE       BILLY       RAY       5043   WILLOW MILL WAY     VALDOSTA GA     31601        Oct 1 2018   KY
                       LOWNDES    11683802   LEE       JAMES       DAVEY     7312   HALL WEBB RD        HAHIRA     GA   31632        Oct 1 2020   FL
                       LOWNDES    00470996   LEE       PAMELA      KAY       5043   WILLOW MILL WAY     VALDOSTA GA     31601        Oct 1 2018   KY
                       LOWNDES    11554426   LEEPER    JANET       MARIE     2883   FAWNWOOD CIR        VALDOSTA GA     31602        Oct 1 2020   FL
                       LOWNDES    11545722   LEEPER    LONNIE      DEE       2883   FAWNWOOD CIR        VALDOSTA GA     31602        Oct 1 2020   FL
                       LOWNDES    10753380   LEMMEN    STEPHANIE   KRISTIN   3519   WALSTINE LN         VALDOSTA GA     31605        Mar 1 2017   CO
                       LOWNDES    12529606   LEMMON    SARAH       BETH      3057   ACADEMY DR          VALDOSTA GA     31605        Jan 1 2020   UT
                       LOWNDES    11430431   LEPLEY    JOSEPH      T         4794   STONEWALL CIR       VALDOSTA GA     31605        Sep 1 2017   AE
                       LIBERTY    03412767   PAYTON    TAMMIE      SHAREE    54     SLEEPY HOLLOW DR    FLEMING    GA   31309        Aug 1 2020   FL
                       LAURENS    04937295   MAHONEY RICHARD       DAMIAN    867    WILLIS LN           DUBLIN     GA   31021        Aug 1 2020   NC
                       MUSCOGEE   10956097   COLEMAN JEROD         WARREN    6240   BAYBERRY DR         COLUMBUS GA     31907        Aug 1 2018   AL
                       MUSCOGEE   11916084   CROMER    RACHEL      NICOLE    1012   CROSSWINDS DR       MIDLAND    GA   31820        Jul 1 2020   KS
                       LIBERTY    11497198   MANUEL    STEPHEN     JOSEPH    6      COURAGE LOOP        FORT STEW AGA   31315        May 1 2019   AE
                       LIBERTY    12607472   MARTIN    LARRY       ALAN      2032   ANDOVER CT          HINESVILLE GA   31313        Jul 1 2020   VA
                       LIBERTY    06535534   MARTINEZ KRISTI       KAY       1231   DESERT STORM DR     HINESVILLE GA   31313-9125   Nov 1 2018   FL
                       MUSCOGEE   11042328   NEGRON    NANCY       IVETTE    3607   WOODLAWN AVE        COLUMBUS GA     31904        Jun 1 2017   PR
                       LOWNDES    11113244   KILLIP    LIANNE      YI        5103   GREYFIELD PL S      VALDOSTA GA     31605        Mar 1 2020   NC
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 507 of 559




                                                                                          Page 306
                                                                                   GA NCOA Out of State


                       LOWNDES    11908811   KINGERY  REBECCA              5342    HARLOW LN             HAHIRA     GA   31632        Jun 1 2019   VA
                       MUSCOGEE   12370380   YERBY    KIMBERLY A           9016    SCOTTSDALE CT         COLUMBUS GA     31909        Jun 1 2020   NY
                       MUSCOGEE   06341955   MYERS    TIFFANY    MICHELLE 4386     RITCH HAVEN RD        COLUMBUS GA     31909        Jul 1 2020   FL
                       MUSCOGEE   08072733   WILLETTE KELSEY     GORDON    1700    FOUNTAIN C APT 1307   COLUMBUS GA     31904        Jul 1 2018   TX
                       MUSCOGEE   04653365   WILLIAMS AUNDRE     LEMANN    1010    33RD ST    APT 1      COLUMBUS GA     31904        Oct 1 2020   AL
                       MUSCOGEE   10363593   WILLIAMS BRIDGET    DIONE     2652    JUNIPER AVE           COLUMBUS GA     31907        Aug 1 2019   AL
                       MUSCOGEE   08736409   CHAPUT   JOSEPH     RANDEL    5872    LEONARD ST            FORT BENNI GA   31905        Sep 1 2020   AK
                       MUSCOGEE   01783133   CHATTERS MATTIE     MAE       275     SPRINGFIELD AVE       COLUMBUS GA     31903        Jul 1 2019   WA
                       MUSCOGEE   11914873   SARGENT  CALEB      ALLEN     1438    GROVE PARKAPT 13A     COLUMBUS GA     31904        Jun 1 2020   CO
                       MUSCOGEE   11608113   SARGENT  CRISTINA   ARRANA    1438    GROVE PARK13A         COLUMBUS GA     31904        Jun 1 2020   CO
                       MUSCOGEE   01822145   MCCOY    LOURDES    ALCANTARA 4031    TIFTON DR             COLUMBUS GA     31907        Oct 1 2020   AL
                       MUSCOGEE   03505600   MCCOY    VICTORIA             6213    STARLIGHT DR          COLUMBUS GA     31909        Dec 1 2019   TX
                       MUSCOGEE   10641846   WILCOX   RACHEL     SHEHANE   1085    HEIFERHORN DR         COLUMBUS GA     31904        Aug 1 2020   ID
                       MUSCOGEE   12407401   WILCOX   RYAN       ALLEN     1085    HEIFERHORN DR         COLUMBUS GA     31904        Aug 1 2020   ID
                       MUSCOGEE   06635128   HUBBARD BRUCE       EARL      3232    COLLEGE DR            COLUMBUS GA     31907-2022   Jun 1 2017   AP
                       MUSCOGEE   06629663   HUBBARD JACQUELINE CAROL      3232    COLLEGE DR            COLUMBUS GA     31907-2022   Jun 1 2017   AP
                       MUSCOGEE   10629809   JOSLIN   AIDA       KARINA    9980    COPPICE CT            MIDLAND    GA   31820        Jul 1 2020   VA
                       MUSCOGEE   08028272   MORGAN   FRANCES    U         364     28TH AVE              COLUMBUS GA     31903-1338   Mar 1 2020   AL
                       MUSCOGEE   05911668   MORGAN   MICHAEL    ANTHONY 6600      KITTEN LAKEUNIT 126   MIDLAND    GA   31820        May 1 2020   FL
                       MUSCOGEE   12512715   NIELSON  SAVANNAH             6300    MILGEN RD APT 1253    COLUMBUS GA     31907        Sep 1 2020   UT
                       MUSCOGEE   05727065   NOBLE    LASHEKA    ANETTE    6900    SCHOMBURGAPT 1104     COLUMBUS GA     31909-1527   Jul 1 2019   AL
                       MUSCOGEE   06505647   TEXEIRA  LAKASHA    RENEE     3       WEXTON CT             COLUMBUS GA     31907-7011   Sep 1 2020   NC
                       MUSCOGEE   10176520   BIDLEMAN DALTON     ETHAN M   9654    VETERANS PKWY         MIDLAND    GA   31820        Mar 1 2019   AL
                       MUSCOGEE   11056865   BILLER   ACHIM      MIGUEL    1123    BROADWAY APT F        COLUMBUS GA     31901        Jul 1 2018   AE
                       MUSCOGEE   10100652   BILLINGS GRACIELANI MALUHEA   2853    ROSWELL LN            COLUMBUS GA     31906        Jul 1 2020   CO
                       MUSCOGEE   08317689   BISHOP   CRYSTAL    LEIGH     594     LAKEFRONT DR          COLUMBUS GA     31907-6580   May 1 2020   MD
                       MUSCOGEE   06767031   BERRYMAN AIMEE      JENNIFER 5417     LAKEPOINTE CT         COLUMBUS GA     31907-1467   May 1 2018   AE




  Ex. 2 to Petition:
                       MUSCOGEE   12208667   BERRYMAN ASHLEY     KAY       5417    LAKEPOINTE CT         COLUMBUS GA     31907        May 1 2018   AE




Braynard Declaration
                       MUSCOGEE   08955495   BERSON   SCOTT      SAMUEL    2821    BEACON AVE            COLUMBUS GA     31904        Aug 1 2019   AL
                       MUSCOGEE   10359716   BERTHOUD ELIAS      NATHANIEL 1385    ANTIETAM DR           COLUMBUS GA     31907        Sep 1 2020   NM
                       NEWTON     08473178   WEBB     ESONIA     MARIE     640     ROBIN RD              COVINGTON GA    30016        Aug 1 2017   NV
                       NEWTON     05543396   WELLS    LAURYN     ALAIN     155     SURREY CHASE DR       SOCIAL CIRCGA   30025        Aug 1 2020   SC
                       MUSCOGEE   08600269   NELSON   JASMINE    ALEXANDRA 6136    BAYBERRY DR           COLUMBUS GA     31907-7368   Nov 1 2019   NC
                       OCONEE     10062165   THOMAS   ALEXIS     NICOLE    1010    RIDGEVIEW LN          BISHOP     GA   30621        Aug 1 2018   FL
                       MORGAN     02869152   ADAMO    DAVID      MICHAEL   1741    SUGAR CREEK TRL       BUCKHEAD GA     30625        Aug 1 2019   FL
                       MORGAN     02863352   ADAMO    KATHY      ANN       1741    SUGAR CREEK TRL       BUCKHEAD GA     30625        Aug 1 2019   FL
                       OCONEE     07117390   LOWRING  BENJAMIN CHARLES     129     N CHURCH ST           BOGART     GA   30622        Nov 1 2016   CA
                       MUSCOGEE   12436838   ROBERTSONSTEPHANIE ERIN       5500    ROARING BRANCH RD     COLUMBUS GA     31904        Sep 1 2020   MS
                       MUSCOGEE   04618122   ROBINSON JACQLYN    MARIE     10230   WHITESVILLE RD        FORTSON GA      31808        Sep 1 2019   AL
                       MUSCOGEE   12186816   ROBINSON JULIAN     TERRELL   10230   WHITESVILLE RD        FORTSON GA      31808        Sep 1 2019   AL
                       MUSCOGEE   12707578   ROBINSON KATELYN    MARIE     10230   WHITESVILLE RD        FORTSON GA      31808        Sep 1 2019   AL
                       MUSCOGEE   12707579   ROBINSON MARISSA    LYNAE     10230   WHITESVILLE RD        FORTSON GA      31808        Sep 1 2019   AL
                       MUSCOGEE   02993063   SUTTON   JERRY      C         1547    39TH ST               COLUMBUS GA     31904-7267   Sep 1 2020   AL
                       MUSCOGEE   12679860   SUTTON   JERRY      DOUGLAS 1547      39TH ST               COLUMBUS GA     31904        Sep 1 2020   AL
                       MUSCOGEE   07692262   SUTTON   PAULA      ANNE      1547    39TH ST               COLUMBUS GA     31904-7267   Sep 1 2020   AL
                       MUSCOGEE   10525306   SUWANNAWAPALEERAT             7305    SORREL DR             COLUMBUS GA     31909        Dec 1 2018   AR
                       MUSCOGEE   11006198   SWAFFORD JESSICA    DAMES     472     CRAIG DR              FORT BENNI GA   31905        Aug 1 2017   TX
                       MUSCOGEE   01832158   THOMAS   TILLFORD   YATES     2908    GARDENIA ST           COLUMBUS GA     31906-2602   Nov 1 2019   AL
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 508 of 559




                                                                                         Page 307
                                                                                    GA NCOA Out of State


                       MUSCOGEE 08306942    THOMAS    TREVOR     SHANNON 2627       TUPELO DR            COLUMBUS GA     31907-2722   Oct 1 2020   NC
                       MUSCOGEE 05501425    THOMPSON CASSANDRA COBB         4904    SHENANDOAH DR        COLUMBUS GA     31907-1750   Aug 1 2019   AL
                       NEWTON    08541393   GREEN     TAMEKA     SHELLAINE 420      SHIVER BLVD          COVINGTON GA    30016        Dec 1 2018   MA
                       NEWTON    07811188   SNOW      CARL       LAMAR      10136   BENTON WOODS DR      COVINGTON GA    30014        Mar 1 2019   FL
                       MUSCOGEE 06014170    PAGE      MICHAEL    ANDRE      2006    WELLBORN DR          COLUMBUS GA     31907-3555   Mar 1 2017   AL
                       MUSCOGEE 11473559    PANNELL   KIARA      SIMONE     6313    OLDE TOWN APT A      COLUMBUS GA     31907        Aug 1 2020   AL
                       OGLETHORP 00257960   MCLEOD    ELIZABETH SUE         204     SHADY OAKS LN        COMER      GA   30629        Oct 1 2018   HI
                       NEWTON    11062147   GORE      CARLEIGH HAYES        220     LAKEFRONT DR         COVINGTON GA    30016        Aug 1 2020   MS
                       MUSCOGEE 10299104    THOMAS    KELVIN     WAYNE      2841    HAWTHORNE DR         COLUMBUS GA     31903        Mar 1 2020   AL
                       NEWTON    02640727   SMITH     RICKY      ALAN       10119   AZALEA DR            COVINGTON GA    30014        Oct 1 2020   SC
                       MUSCOGEE 10289616    PEEBLES   KRISTIANNE L          2561    WALKER ST            COLUMBUS GA     31903        Sep 1 2019   AL
                       MUSCOGEE 07589591    LUTTRELL JENNIFER ANN           2935    AUBURN AVE           COLUMBUS GA     31906        Aug 1 2020   TN
                       MUSCOGEE 06668610    LYDE      CARONICA TYICE        3603    UKRAINE DR           COLUMBUS GA     31906-4631   Aug 1 2019   TX
                       PAULDING 00105497    ALEXANDER MARSHA     BOWEN      396     ASHBURY CIR          DALLAS     GA   30157        Sep 1 2018   VT
                       PAULDING 10474921    AMUNDSEN REBECCA     NICOLE     280     DUE WEST CT          DALLAS     GA   30157        Apr 1 2020   CO
                       PAULDING 10756212    ANAELE    UZOMA                 30      BLAKELY CT           ACWORTH GA      30101        Sep 1 2018   MO
                       PAULDING 11582192    ELY       HANNA      MARIE      401     CHARLES TOWNE AVE    DALLAS     GA   30157        Jul 1 2019   OH
                       PAULDING 06587184    ERDMAN    RICHARD    EDWARD     14      RED OAK CIR          DALLAS     GA   30157-3221   Sep 1 2020   NC
                       MUSCOGEE 10246876    SOLOMON NIKESHA      SHAVON     2700    DOUBLE CH UAPT 807   COLUMBUS GA     31909        Jun 1 2019   AL
                       PAULDING 11810581    WEATHINGTOBRIANNA    K          116     COLT LN              DALLAS     GA   30132        Aug 1 2020   AL
                       PAULDING 06894828    JOHNSON TONIA        MONIQUE    159     OLD GETTYSBURG WAY   DALLAS     GA   30157        Nov 1 2019   FL
                       POLK      07632361   BROWN     BETTY      MCKINLEY 367       BARBER RD            ROCKMART GA     30153        May 1 2020   AL
                       POLK      07171671   BROWN     JOHN       EDWARD     367     BARBER RD            ROCKMART GA     30153        May 1 2020   AL
                       POLK      06191362   RUMPHOL DANIEL       SCOTT      146     ARBOR CHASE PKWY     ROCKMART GA     30153        Oct 1 2020   AL
                       POLK      06121169   RUMPHOL SUZANNE      RENEE      146     ARBOR CHASE PKWY     ROCKMART GA     30153        Oct 1 2020   AL
                       PAULDING 10399012    MAXWELL JESSICA      ELIZABETH 22       CLINGSTONE CT        DOUGLASVILGA    30134        Apr 1 2020   AL
                       PAULDING 07114431    LUCIANO   GERMAN                259     WOODWIND DR          ROCKMART GA     30153        Oct 1 2020   PR




  Ex. 2 to Petition:
                       PULASKI   08495106   WYNNE     KALEB      WILLIAM HOW130     PINEVIEW HWY         HAWKINSVIL GA   31036        Dec 1 2018   MD




Braynard Declaration
                       PAULDING 06939670    JOWERS    ALLEAN     ANN        350     PAULDING LNAPT C37   DALLAS     GA   30132-4807   Sep 1 2020   FL
                       PAULDING 10810574    NADLER    SUSAN      ELIZABETH 49       HIGHLANDER WAY       ACWORTH GA      30101        Feb 1 2020   AL
                       PAULDING 11959757    JORDAN    LUIS       A          391     BLUE SPRINGS WAY     DALLAS     GA   30157        Jan 1 2017   TX
                       PAULDING 06724156    JOSEPH    ROBIN      B          220     HIGH TRAIL PASS      DALLAS     GA   30132        May 1 2020   DE
                       RANDOLPH 08376492    HARRIS    GALE       TOWNSEND 112       BALDWIN RD           CUTHBERT GA     39840-3342   Aug 1 2020   FL
                       PICKENS   04661718   SILVER    DAVID      JERRY      11635   HIGHWAY 136 W        TALKING RO GA   30175-2555   Oct 1 2020   FL
                       PICKENS   04584965   SILVER    ROXANNE CANTRELL 11635        HIGHWAY 136 W        TALKING RO GA   30175-2555   Oct 1 2020   FL
                       PEACH     00511398   SUTTON    NANCY      GEIGER     1725    GA HIGHWAYAPT. 4     FORT VALLE GA   31030        Apr 1 2019   NY
                       PEACH     12520080   HAYZLETT SUSAN       JANE       536     WOODHAVEN RD         FORT VALLE GA   31030        Aug 1 2020   MS
                       PICKENS   04551956   SISSOM    NORANNA JEAN          581     CRIPPLED OA20103     JASPER     GA   30143-7903   Sep 1 2020   WI
                       PICKENS   06191871   SMITH     MELISSA    GAIL       1625    CRIPPLED OA20421     JASPER     GA   30143        May 1 2020   TX
                       PAULDING 06716065    WADE      MARIA      SHIRICE    519     FLOATING LEAF WAY    DALLAS     GA   30132        Sep 1 2020   AL
                       PAULDING 05846888    WADE      ROBERT     VERNIE     519     FLOATING LEAF WAY    DALLAS     GA   30132        Sep 1 2020   AL
                       RABUN     12774665   LANDIS    HENRIK     WILLIAM    1112    LOW GAP RD           LAKEMONT GA     30552        Aug 1 2020   FL
                       QUITMAN   10851998   NICHOLS   SALLIE                172     HIGH ST              GEORGETOWGA     39854        Mar 1 2020   AL
                       QUITMAN   10058957   POWELL    LEERAE                52      COOL BRANCH RD       GEORGETOWGA     39854        Mar 1 2020   AL
                       POLK      07735253   HARRIS    LATISHA    CHERYL     616     SMITH AVE            CEDARTOWNGA     30125        Jul 1 2019   CA
                       RICHMOND 06013611    BROWN     RYAN       TERRELL    1431    STOVALL ST APT B     AUGUSTA    GA   30904        May 1 2019   SC
                       RICHMOND 11362929    TRAUERNICHJARED      LEE        525     WINCHESTER DR        AUGUSTA    GA   30909        Apr 1 2020   AZ
                       RICHMOND 07582442    HENDERSONMOLLY       GRADY      3131    OLDE BROWNSTONE CT   AUGUSTA    GA   30909        Jul 1 2020   AZ
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 509 of 559




                                                                                         Page 308
                                                                                    GA NCOA Out of State


                       PUTNAM     06079815   SMITH     JEFFREY     THOMAS    106    WINDSOR DR            EATONTON GA     31024        Nov 1 2019   SC
                       PUTNAM     05025741   SMITH     STACI       R         106    WINDSOR DR            EATONTON GA     31024        Nov 1 2019   SC
                       RABUN      10428889   STEPHENS ELLA         MADISON   520    LAKE RABUN RD         LAKEMONT GA     30552        Sep 1 2020   AZ
                       RABUN      10595176   WHITE     BETTY       JOE       806    PONDEROSA RD          RABUN GAP GA    30568        Jan 1 2020   NC
                       RICHMOND   12082969   HACKETT   KEVIN       ANTHONY 3106     PEBBLEBROOK LN        HEPHZIBAH GA    30815        Feb 1 2019   NY
                       RICHMOND   10716892   CHAVEZ    LUCY        MARIE     2801   WALTON W A APT 8C     AUGUSTA    GA   30909        May 1 2017   IN
                       RICHMOND   06810151   ARRINGTON STACY       DANIELLE  2804   HARWOOD DR            HEPHZIBAH GA    30815-7072   Jun 1 2018   TX
                       RICHMOND   10178837   ARVEY     JAMES       EARL      2913   NORWOOD DR            AUGUSTA    GA   30909        May 1 2019   MD
                       RICHMOND   01449921   ASHBY     RUBY        ADDISON   1928   VALLEY SPRING RD      AUGUSTA    GA   30909-4170   Jul 1 2020   MD
                       RICHMOND   08902573   ASHMEAL   EARL        D         212    WALDEN HILLS CIR      AUGUSTA    GA   30909        Sep 1 2020   NY
                       RICHMOND   07552145   ASHMEAL   SHANNON     LYNNETTE 212     WALDEN HILLS CIR      AUGUSTA    GA   30909        Sep 1 2020   NY
                       RICHMOND   08768898   BAKER     BOBBIE      ANDERSON 2121    TURTLE CT             AUGUSTA    GA   30907-3227   Aug 1 2020   SC
                       RICHMOND   04391747   BAKER     SHERIKA     SHANTA    1843   COVINGTON PL          AUGUSTA    GA   30906        Nov 1 2018   NC
                       RICHMOND   11616029   ENICKS    EMILY       ELIZABETH 3001   PARK AVE              AUGUSTA    GA   30909        May 1 2020   CA
                       RICHMOND   11499145   ERDMANN TYSON         DEAN      3208   HELENA SPRAPT A       AUGUSTA    GA   30909        Apr 1 2019   WA
                       RICHMOND   03591729   ERVIN     DANA        GRACE TERR135    CYPRESS CIR           FORT GORDOGA    30905        Jul 1 2019   VA
                       RICHMOND   12887820   GASQUE    DALLES                2215   PEPPERIDGE DR         AUGUSTA    GA   30906        Sep 1 2020   VA
                       RICHMOND   04693126   GASQUE    GAIL        M         2215   PEPPERIDGE DR         AUGUSTA    GA   30906        Sep 1 2020   VA
                       RICHMOND   04392671   DUVERNAY BYRON        LAMONT    3142   BILSTON DR            AUGUSTA    GA   30909        Aug 1 2019   TX
                       RICHMOND   11586147   DYCHES    TONYA       CANTONWIN 1718   ELIZABETH ST          AUGUSTA    GA   30909        Jan 1 2019   SC
                       RICHMOND   10411210   HILL      STEPHEN     JAMES     1906   BOWDOIN DR            AUGUSTA    GA   30909        Mar 1 2020   NY
                       RICHMOND   11016944   HIRSCHAUERBLAINE      SCOTT     1029   TURTLE CREEK DR       AUGUSTA    GA   30907        May 1 2020   SC
                       RICHMOND   07331928   LEWIS     ROBERT      ANDREW    2113   LAKE AVE              AUGUSTA    GA   30904-3060   Aug 1 2020   SC
                       RICHMOND   07303100   WILLIAMS  TREANDER    L         2625   SERENITY LN           AUGUSTA    GA   30909-0645   Jun 1 2018   SC
                       RICHMOND   11586810   WILLIAMS  ROBERT      JAMES     2626   CLAYMONT RD           HEPHZIBAH GA    30815        Feb 1 2018   SC
                       RICHMOND   12477401   SHOU      KAREN                 2116   BOWDOIN DR            AUGUSTA    GA   30909        Jul 1 2020   MD
                       RICHMOND   01474699   SIDEY     ANNE        HOLMES    145    LAKEMONT DR           AUGUSTA    GA   30904-3175   Oct 1 2020   SC




  Ex. 2 to Petition:
                       RICHMOND   05591049   SIDEY     KIM         O         145    LAKEMONT DR           AUGUSTA    GA   30904        Oct 1 2020   SC




Braynard Declaration
                       RICHMOND   08574487   SIEGELSON ARON        EDWARD    1119   GREENE ST APT D       AUGUSTA    GA   30901        Apr 1 2020   NY
                       RICHMOND   08401943   MEREDITH ROBERT       BRADEN    3111   VASSAR DR             AUGUSTA    GA   30909        Mar 1 2018   MS
                       RICHMOND   10669219   MERZ      GARRETT     ANDERSON 1208    HICKMAN RD            AUGUSTA    GA   30904        May 1 2020   NC
                       RICHMOND   05665547   WILLIS    SARA        BARNES    23     INNISBROOK DR         AUGUSTA    GA   30907-3553   Sep 1 2020   FL
                       RICHMOND   06598777   MORGAN    ROBERT      LEE       2706   LAKEWOOD DR           AUGUSTA    GA   30904-5240   Oct 1 2020   SC
                       RICHMOND   10686276   WEATHER GENA          MIZELL    4016   WHISPERING PINES RD S AUGUSTA    GA   30906        Jul 1 2020   NY
                       RICHMOND   08446835   WEATHERS ERENA        NICOLE    1814   VERDERY ST            AUGUSTA    GA   30904        May 1 2019   NY
                       ROCKDALE   06006376   RODRIGUEZ KIRA        JANEEN    1350   CLASSIC DR NE         CONYERS GA      30013        Aug 1 2020   FL
                       RICHMOND   12068445   WYSOCKI   ALEXIS      SUZANNE   326    WHITNEY PL            AUGUSTA    GA   30909        Mar 1 2020   AE
                       RICHMOND   07768065   YATES     JOHN        OLIVER    2220   CENTRAL AVE           AUGUSTA    GA   30904        Oct 1 2020   TX
                       ROCKDALE   08311120   HARRIS    CHANTAI     NACOLE    2233   ROLLING ACRES DR SW CONYERS GA        30094-6137   Aug 1 2020   NY
                       SCREVEN    11062812   CRIM      JUSTIN      MICHAEL   2058   OLD ROCKY FORD RD     ROCKY FOR DGA   30455        Dec 1 2017   AL
                       SCREVEN    08407255   DANIELS   NECOLLIER   MERCILE   4126   ROCKY FORD RD         SYLVANIA GA     30467-6202   Feb 1 2019   NC
                       SEMINOLE   11775994   CUMBIE    SAVANNAH    MCKAY     5639   WILL TRAWICK RD       IRON CITY GA    39859        Oct 1 2019   AL
                       ROCKDALE   10781875   JAMES     DEYTIA      LENAE     1901   LIZ CT                CONYERS GA      30094        Feb 1 2018   FL
                       ROCKDALE   08827205   JACKSON   DARSHA      LARAI     2005   HARVEST GROVE LN SE CONYERS GA        30013        Sep 1 2020   AZ
                       ROCKDALE   03559544   JACKSON   JANET       KAY       1901   WESTMINISTER WAY NW CONYERS GA        30012        Sep 1 2020   SC
                       ROCKDALE   02366527   TRIBUE    ANGELA      LORRAINE 2540    STREAM VIEW DR        CONYERS GA      30013-1024   Aug 1 2020   FL
                       SPALDING   06274674   SWINT     KEITH       DAVID     1109   PEBBLE CREEK LN       LOCUST GROGA    30248        Mar 1 2020   TX
                       RICHMOND   10763148   SMITH     TATIANA     SHAUNTU   2656   ARDWICK DR            HEPHZIBAH GA    30815        Mar 1 2020   NC
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 510 of 559




                                                                                          Page 309
                                                                                  GA NCOA Out of State


                       RICHMOND   06426417   SMITH     VONNAREY CURRY      2413   WILKSHIRE DR         AUGUSTA    GA    30904-3368   Oct 1 2019   NC
                       SPALDING   03620162   COOKS     LINDA     SUSAN     3387   N EXPRESS WLOT E11   GRIFFIN     GA   30223        Aug 1 2020   MI
                       RICHMOND   12268109   SPENCER   RAQUEL    SOFIA     1001   GREENE ST APT 13     AUGUSTA     GA   30901        Aug 1 2020   CA
                       ROCKDALE   03424229   HAYES     KENNETH   EARL      2505   SAGEMORE CT          CONYERS GA       30094        Dec 1 2018   CO
                       WALKER     03428743   CARLSON   ALLAN     REED      3872   E BROOMTOWN RD       TRION       GA   30753-1709   Aug 1 2020   MI
                       WALKER     07660607   CARPENTER ALLAN     GUYER     2114   ROGERS RD            ROSSVILLE GA     30741-3847   Jan 1 2018   TN
                       TELFAIR    04767343   WILCOX    THOMAS    JAMAL     161    W WILLOW CREEK LN    MCRAE      GA    31055        Jul 1 2019   FL
                       SEMINOLE   04181204   DUVALL    HILDA     SAWYER    1914   GA HIGHWAY 253       DONALSON V GA    39845-5756   Feb 1 2020   FL
                       STEPHENS   12043897   HILLER    STEPHEN   CHARLES   29     MOUNTAIN VIEW DR     TOCCOA      GA   30577        Sep 1 2020   FL
                       SEMINOLE   11874580   MILLER    MARY      ELIZABETH 1007   MARIANNA HWY         DONALSONV GA     39845        Aug 1 2019   AL
                       THOMAS     08894598   SMITH     LARA      M         15     PINE WOOD LN         THOMASVILLGA     31757        Oct 1 2020   FL
                       TIFT       01045364   SIMS      MARY      ELIZABETH 301    ALLISONS WAY         TIFTON      GA   31794        Oct 1 2020   FL
                       STEPHENS   02772391   FIELD     JULIE     ANN       125    PINE OAK DR          EASTANOLLEGA     30538        Oct 1 2020   SC
                       STEPHENS   01954759   FIELD     WILLARD   MICHAEL   125    PINE OAK DR          EASTANOLLEGA     30538        Oct 1 2020   SC
                       TROUP      10713156   GILBERT   ABIGAIL   GRACE     5966   WEST POINT RD        LAGRANGE GA      30240        Jan 1 2020   AL
                       TROUP      10220221   GLUCK     GRIFFIN   EDWARD    202    N VIEW POINTE DR     LAGRANGE GA      30241        Aug 1 2019   MS
                       THOMAS     06540251   WELCH     AMANDA    RENEE     6470   METCALFE RD          THOMASVILLGA     31792        Jun 1 2019   VA
                       THOMAS     11424118   AGAMY     DEENA     ADEL SAID 2015   E PINETREE APT F3    THOMASVILLGA     31792        Apr 1 2020   AE
                       TOOMBS     00223659   CALLAHAN ROBERT     K         155    RIDGEWOOD CT         VIDALIA     GA   30474        Oct 1 2020   VA
                       TOOMBS     10922469   CALLAHAN SHEILA     POSS      155    RIDGEWOOD CT         VIDALIA     GA   30474        Oct 1 2020   VA
                       TERRELL    12555150   PAPPAS    LAURA     MICHELLE 8740    GRAVES HWY           SHELLMAN GA      39886        Jul 1 2020   HI
                       WALTON     10939587   GEIB      CAROL               1984   WHITNEY RD SE        MONROE      GA   30655        Feb 1 2020   FL
                       TOOMBS     01311595   JOHNSON CAROLEN     DENISE    411    WASHINGTON ST        VIDALIA     GA   30474        Dec 1 2016   NC
                       UNION      08724082   WILLIAMS  LEE       ROY       377    BACK LOG RD          BLAIRSVILLE GA   30512        Sep 1 2020   FL
                       UNION      10046499   WILLIAMS  SARAH     MARIE     377    BACK LOG RD          BLAIRSVILLE GA   30512        Sep 1 2020   FL
                       WALTON     06516745   CRANSTON DANIEL     JOHN      520    MOCKINGBIRD LN       LOGANVILLE GA    30052        Oct 1 2020   AL
                       WALTON     06516746   CRANSTON LINDA      LOU       520    MOCKINGBIRD LN       LOGANVILLE GA    30052        Oct 1 2020   AL




  Ex. 2 to Petition:
                       UNION      08738336   JONES     DANIEL    ROBIN     47     TORIES WAY           BLAIRSVILLE GA   30512-0149   Sep 1 2020   KY




Braynard Declaration
                       UNION      08738354   JONES     JUDY      JOAN      47     TORIES WAY           BLAIRSVILLE GA   30512-0149   Sep 1 2020   KY
                       UNION      08199313   JOSEPH    CHRISTOPHEJAMES     221    CEDAR BRANCH RD      BLAIRSVILLE GA   30512        Jul 1 2020   AE
                       UNION      10153412   JOSEPH    STEPHANIE K         221    CEDAR BRANCH RD      BLAIRSVILLE GA   30512        Jul 1 2020   AE
                       TROUP      10570197   WARD      REBECCA   LYNNE     454    HAMPTON GREEN DR     LAGRANGE GA      30240        Dec 1 2017   TX
                       TROUP      06993684   WATTS     GINA      ANN       7541   WEST POINT RD        WEST POINT GA    31833        Sep 1 2020   AL
                       WALKER     04646791   OTTING    LISA      KAY       22     FINE ST              ROSSVILLE GA     30741        Sep 1 2020   TN
                       THOMAS     01653422   LOVELESS GLORIA     GRIFFIN   241    HUNTINGTON POINTE DR THOMASVILLGA     31757        Mar 1 2020   LA
                       TOWNS      11778542   DONNELLY ASHLEY     NICOLE    6210   TREVOR WAY           YOUNG HAR GA     30582        Apr 1 2017   NC
                       TOWNS      10657912   COMEAU    JOSEPH              13     ROCK HL              HIAWASSEE GA     30546        Sep 1 2020   NH
                       TOWNS      08649649   COMEAU    LISA      ROBIN     13     ROCK HL              HIAWASSEE GA     30546        Jul 1 2017   NH
                       UPSON      08703308   TEES      LINDSEY   LAW       212    RIVERSIDE RD         THOMASTONGA      30286        Aug 1 2017   CO
                       TIFT       03791053   FRAMELI   SANDRA    CREWS     311    2ND ST E   APT 305   TIFTON      GA   31794        May 1 2020   FL
                       WALKER     07154257   COLLINS   RICHARD   DANIEL    123    BENNETT DR           LA FAYETTE GA    30728        Jun 1 2018   TN
                       WALKER     03481319   COMBS     STEPHANIE DAWN      22     GLOVER KNOLL DR      ROSSVILLE GA     30741        Aug 1 2019   TN
                       TWIGGS     08833186   PLEASANT BRIAN      KEYON LSHO165    TROON DR             MACON       GA   31217        Apr 1 2020   TX
                       TROUP      05952218   BOWEN     CINDY     N         304    EDGEMONT DR          LAGRANGE GA      30240-7757   Aug 1 2020   TN
                       TROUP      00901550   BOWEN     MICHAEL   D         304    EDGEMONT DR          LAGRANGE GA      30240-7757   Aug 1 2020   TN
                       WALKER     04155387   COOK      RONALD    BERNARD 74       BROWN ESTAH          LA FAYETTE GA    30728        Dec 1 2016   TN
                       WALKER     08466304   STRATTON ROBERT     WESLEY    1004   E VALLEY DR          ROSSVILLE GA     30741-5174   Sep 1 2020   TN
                       WALKER     03557526   DECKER    THERESA   ERNESTINE 3872   E BROOMTOWN RD       TRION       GA   30753-1709   Aug 1 2020   MI
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 511 of 559




                                                                                        Page 310
                                                                                     GA NCOA Out of State


                       UNION       00913933   LAUTERBAC ROBERT     W          403    GOLDMINE RD          YOUNG HAR GA    30582-3490   Sep 1 2017   FL
                       TROUP       06380437   MULLIKIN  CHRISTINE KINARD      914    S WILLOWCREST WAY    LAGRANGE GA     30240        Mar 1 2020   SC
                       TROUP       05277985   MULLIKIN  JAMES      CLINTON    914    S WILLOWCREST WAY    LAGRANGE GA     30240        Mar 1 2020   SC
                       WALTON      08346935   BROWN     AQUESSENC COMMONIC    520    GEORGIA CIR          LOGANVILLE GA   30052        Sep 1 2019   CA
                       WALTON      04496134   SCHOMBURGCHRISTOPHEJON          591    PROVIDENCE CLUB DR MONROE       GA   30656-3365   Jul 1 2020   FL
                       WALTON      02786816   SCHRECK LOU          ANN        634    MAGNOLIA DR          LOGANVILLE GA   30052-5542   Aug 1 2017   NC
                       WALTON      11907498   PILAFAS   FAITH      RENE       2317   DEEP WOOD DR         LOGANVILLE GA   30052        Aug 1 2020   FL
                       WHITFIELD   11536542   LONG      SADIE      MAY        117    BANK OF DALTON RD    COHUTTA    GA   30710        Jan 1 2020   TN
                       WARE        07936805   INGLE     MELISSA    MARIE      3290   OSBURN RD            WAYCROSS GA     31503        Jul 1 2020   NC
                       WALTON      11245765   BARNETTE JAKARI      AMERE      2235   AZALEA DR            LOGANVILLE GA   30052        Sep 1 2019   NY
                       WARE        01363014   MCCLENDONLINDA       GAIL       606    PRESTON ST           WAYCROSS GA     31501-6374   Jul 1 2020   TX
                       WARE        01353878   MCDANIEL MARK        E          704    ATLANTIC AVE         WAYCROSS GA     31501        Apr 1 2018   KS
                       WAYNE       08716310   SCARBOROUNATALIE     MANNING    491    CROSBY LN            SCREVEN    GA   31560        Apr 1 2020   LA
                       WAYNE       12099065   EVANS     DEBORAH SUE           780    RIVERSIDE DR         JESUP      GA   31545        Oct 1 2020   FL
                       WAYNE       10193714   ROWAN     HEATHER    MAUREEN    1671   NURSERY RD           JESUP      GA   31546        Aug 1 2019   MO
                       WAYNE       10208920   ROWAN     WILLIAM    ROBERT     1671   NURSERY RD           JESUP      GA   31546        Aug 1 2019   MO
                       WAYNE       01038632   BITTER    DONALD     J          1401   HYMA POPPELL LOOP    ODUM       GA   31555-8736   Apr 1 2020   SC
                       WAYNE       08382552   DREW      LYNN       ANN        1740   GA HIGHWAY 203       JESUP      GA   31545        Oct 1 2020   FL
                       WAYNE       10950846   DREW      ROBERT     PAUL       1740   GA HIGHWAY 203       JESUP      GA   31545        Oct 1 2020   FL
                       WAYNE       07780269   ELLIS     GRACE      LEANNA     740    BETHESDA RD          ODUM       GA   31555-9157   Sep 1 2019   AR
                       WHITE       06387425   KAYLOR    DEDRA      KAY        33     TRENT TRL            CLEVELAND GA    30528        Aug 1 2020   SC
                       WHITE       06010643   KAYLOR    SCOTTIE    LYN        33     TRENT TRL            CLEVELAND GA    30528        Aug 1 2020   SC
                       WHITE       01648294   KEARNS    BEVERLY    H          202    CHASTAIN RD          SAUTEE NA CGA   30571-2134   Nov 1 2016   SC
                       WHITE       01647944   KEARNS    MAURICE    L          202    CHASTAIN RD          SAUTEE NACGA    30571-2134   Nov 1 2016   SC
                       WALTON      06061955   SHAW-BURG CATHERINE ELIZABETH   620    WELLINGTON LN        MONROE     GA   30655        Oct 1 2020   FL
                       WALTON      08027770   SHAW-BURG CHERYL     ANN        620    WELLINGTON LN        MONROE     GA   30655        Oct 1 2020   FL
                       WHITE       11247622   MOORE     MERRILL    KYLE       316    CADY LN              CLEVELAND GA    30528        Jul 1 2020   FL




  Ex. 2 to Petition:
                       WHITE       03516048   WELBORN KENNETH      LAMAR      266    ENOTA DR             SAUTEE NA CGA   30571-2539   Sep 1 2019   SC




Braynard Declaration
                       WHITFIELD   08161353   SMITH     KEVIN      KYLE       1809   SHADOW LN APT 1      DALTON     GA   30720        Dec 1 2019   AL
                       WARE        11508343   DISNEY    BOBBY      JAMES      5937   DOUGLAS HWY          MILLWOOD GA     31552        Dec 1 2019   KY
                       WHITE       10013328   JOHNSON TAMMIE       SUE        420    AURUM HILL DR        CLEVELAND GA    30528        Feb 1 2020   FL
                       HOUSTON     06092588   KING      LAPAULA    DEBORAH    307    HAYWOOD DR           KATHLEEN GA     31047        Mar 1 2019   SC
                       HENRY       10846938   WELCOME BERNARD                 304    HAWKEN TRL           MCDONOUG GA     30253        Sep 1 2020   FL
                       HENRY       07310469   COUSINS   SHANIKQUA MONET       344    GRANDIFLORA DR       MCDONOUG GA     30253-8015   Nov 1 2019   TX
                       HENRY       02604121   DANIELSON MELISSA    A          6019   JONATHAN LN          MCDONOUG GA     30252-3695   May 1 2020   FL
                       HENRY       08306204   JIMMERSON JEREMIAH URIAH        2911   TREES OF AVALON PKWY MCDONOUG GA     30253        Mar 1 2020   VA
                       HENRY       10993574   LUSTER    TAMIA      DEVON      449    RIVERWALK            MCDONOUG GA     30252        Mar 1 2017   LA
                       JACKSON     05053856   ADAMS     RICHARD    STEVEN     189    WASHINGTON PKWY      JEFFERSON GA    30549-1774   Sep 1 2020   SC
                       JACKSON     10476585   AGUILAR   ALEC       BRADEY     88     STERLING LAKE WAY    JEFFERSON GA    30549        Feb 1 2020   MS
                       JACKSON     10489564   ALCORN    ERIC       ADAM       231    BERRY HILL LN        HOSCHTON GA     30548        Mar 1 2020   TN
                       HENRY       08667147   TOLBERT   KAYLA      MASHAY     632    SANDPIPER CV         STOCKBRID GGA   30281-9038   Apr 1 2019   CA
                       HENRY       12693120   TOLER     TERRI      ANNE       112    SHARPSTONE BND       STOCKBRIDGGA    30281        Jul 1 2020   MS
                       HOUSTON     00788153   VONALMEN BARBARA ANJ            115    DENNIS DR            WARNER RO GA    31093        Oct 1 2020   HI
                       HOUSTON     00788152   VONALMEN DAVID       R          115    DENNIS DR            WARNER RO GA    31093-3143   Oct 1 2020   HI
                       HOUSTON     11676200   WAKEFIELD GAGE       JUSTUS     408    ARLINGTON FALLS CT   BONAIRE    GA   31005        Apr 1 2020   NC
                       HENRY       08278498   MYLES     TIQUIESSIA ORIEL      520    HANSEN DR            LOCUST GROGA    30248        Mar 1 2020   AL
                       HOUSTON     12738662   HAUGHTON SHARLENE               603    OFFUTT ST            WARNER RO GA    31098        Sep 1 2020   MI
                       HOUSTON     12565649   HALL      JACOB      CLAYTON    119    WRIGHTS MILL CIR     WARNER RO GA    31088        Jun 1 2020   MD
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 512 of 559




                                                                                           Page 311
                                                                                  GA NCOA Out of State


                       HOUSTON 00732108     WHITE     EVELYN    BELL      220     E IMPERIAL CIR       WARNER R O GA   31093        Jun 1 2020   AL
                       HOUSTON 10222430     WALTON    DORIS     MARTHA    212     GOLDEN EAGLE DR      KATHLEEN GA     31047        Sep 1 2020   AL
                       HOUSTON 10184524     WALTON    STEVEN    THEODORE 212      GOLDEN EAGLE DR      KATHLEEN GA     31047        Sep 1 2020   AL
                       HOUSTON 07124780     WARNER    NANCY     LYNN      136     CARRIAGE HILL DR     WARNER RO GA    31088        Oct 1 2020   TX
                       HARRIS    07098296   WILSON    BRIAN     LEE       248     JANEES WAY           MIDLAND    GA   31820        Sep 1 2020   VA
                       HOUSTON 00788514     YOUNGEN DENNIS      W         145     HENSON RD            HAWKINSVIL GA   31036-9629   Jan 1 2019   NC
                       HENRY     12078753   KING      BENJAMIN TYLER      1749    HIGHWAY 81 W         MCDONOUG GA     30253        Aug 1 2020   FL
                       HENRY     08120419   KING      CASSANDRA ANN       532     GONZAGA CIR          HAMPTON GA      30228        Jul 1 2020   NC
                       HOUSTON 11160951     WEIGER    VICTORIA  M         3032    CHATOOGA WAY         BONAIRE    GA   31005        May 1 2018   AP
                       HOUSTON 10588427     WEINICK   HOWARD    L         324     MEADOWRIDGE DR       WARNER RO GA    31093        Feb 1 2020   NM
                       HOUSTON 05770537     WELCH     BRANDON TAYLOR      100     COLLINSTOWN AVE      CENTERVILL GA   31028        Sep 1 2020   FL
                       HOUSTON 05666047     WELCH     ERICA     MICHELLE 100      COLLINSTOWN AVE      CENTERVILL GA   31028        Sep 1 2020   FL
                       HOUSTON 10179459     HAIMBAUGH BRIAN     ZANE      302     THORNTON DR          BONAIRE    GA   31005        Nov 1 2019   OH
                       HOUSTON 10828701     ROBINSON MARKEISHA ANTOINETTE115      TOM CHAPM APT 2107   WARNER RO GA    31088        May 1 2020   MN
                       JASPER    01349679   WILLIS    SHARON    L         16682   GA HIGHWAY 16 E      MONTICELLOGA    31064        Oct 1 2018   NC
                       HOUSTON 00792065     MIDKIFF   BRENDA    KAY       615     CHESHIRE DR          WARNER RO GA    31088        Oct 1 2020   AL
                       HENRY     05845995   SEAY      JOY       SHANTRELL 402     BAINBRIDGE DR        MCDONOUG GA     30253        Oct 1 2019   WA
                       HENRY     11561053   SEILER    SARRAH    ELIZABETH 115     RIVER TRACE CT       MCDONOUG GA     30253        Oct 1 2020   FL
                       HENRY     11821561   SEILER    SCOTT               115     RIVER TRACE CT       MCDONOUG GA     30253        Oct 1 2020   FL
                       HOUSTON 07172257     MCKISSICK KAREEM    NIGEL G   116     CRESTWOOD CIR        CENTERVILL GA   31028        Jan 1 2020   AL
                       HOUSTON 10263477     MCKISSICK TAMIKA    AMANDA    116     CRESTWOOD CIR        CENTERVILL GA   31028        Jan 1 2020   AL
                       HOUSTON 06599674     MCKNIGHT RHONDA     JEANINE   303     BEECHWOOD DR         BONAIRE    GA   31005-4813   Jul 1 2019   CO
                       HENRY     08622308   SHARPE    CINNAMON JALEESA    500     CARLSBAD CV          STOCKBRIDGGA    30281-7145   Jun 1 2020   TN
                       HOUSTON 10680696     FOSTON    JEALYN    MARIE     1545    SWEETWATER DR        WARNER RO GA    31088        May 1 2020   MI
                       HOUSTON 10873534     FOWLER    TROY      ANTHONY 213       BAYSIDE DR           WARNER RO GA    31088        Aug 1 2018   AP
                       HOUSTON 10961199     FRANKLIN NATALYA    S         201     STRATFORD HILLS DR   BONAIRE    GA   31005        Mar 1 2020   CA
                       HOUSTON 00778174     SARANDIS STELLA               112     WILLIAMSBURG AVE     WARNER RO GA    31088-5662   Apr 1 2020   FL




  Ex. 2 to Petition:
                       HOUSTON 11025508     SANCHEZ-ROBRIANA    MICHELLE 200      OLYMPIA DR APT D3    WARNER RO GA    31093        Apr 1 2020   NC




Braynard Declaration
                       HOUSTON 11036872     MCKEE     ASHLEY    JINICE    307     CAMBRIAN DR          KATHLEEN GA     31047        Jun 1 2020   LA
                       HENRY     04881897   YOUNG     NICOLE    ELAINE    1221    CROSSBOW TER         HAMPTON GA      30228        Nov 1 2019   AE
                       HENRY     11252188   YOUNG     QUENTIN   ELLIOTT   1221    CROSSBOW TER         HAMPTON GA      30228        Jul 1 2020   AE
                       HOUSTON 00791151     GALLAHER GAIL       M         117     SCARBOROUGH RD       CENTERVILL GA   31028-1334   Jul 1 2020   NC
                       HOUSTON 00794200     GALLAHER TERRY      J         117     SCARBOROUGH RD       CENTERVILL GA   31028-1334   Jul 1 2020   NC
                       HOUSTON 08858659     GAMEZ     ENID      CHRISTINA 1140    DUNBAR RD            WARNER RO GA    31093        Aug 1 2020   NY
                       JACKSON   11324296   RUSSELL   WILLIAM   DILLON    8145    HIGHWAY 334          NICHOLSON GA    30565        Oct 1 2018   OK
                       JONES     11674630   BATTLE    HENRY               332     WIMBLEDON CT         MACON      GA   31211        Jan 1 2020   MI
                       JONES     06252428   BAUM      JOHN      ERNEST    647     LITTLE CREEK TRL     GRAY       GA   31032-3672   Nov 1 2019   MI
                       JONES     06397572   BAUM      VERA      MARIE     647     LITTLE CREEK TRL     GRAY       GA   31032-3672   Nov 1 2019   MI
                       HOUSTON 08795737     BUTTOCOLLASCOTT     CHRISPTOPH102     COLUM CT             WARNER RO GA    31088        Jul 1 2020   NV
                       MERIWETHE 08267389   BRAWLEY ARTHUR      DALE      4940    OAKLAND RD           GAY        GA   30218-1660   Sep 1 2020   NC
                       MERIWETHE 07663379   BRAWLEY JANET       CAROL     4940    OAKLAND RD           GAY        GA   30218-1660   Sep 1 2020   NC
                       HENRY     05000959   JACKSON   JOANNE              220     COUNTRY PLACE DR     STOCKBRIDGGA    30281        Dec 1 2019   NV
                       HENRY     07325835   JACKSON   JORDAN    ALEXANDRIA1320    FORSYTHIA WAY        MCDONOUG GA     30253        Jan 1 2020   NY
                       HENRY     10860325   JACKSON   BRIA      LATRICE   208     MADISON GRACE AVE    MCDONOUG GA     30252        Feb 1 2019   TN
                       LIBERTY   12280810   JONES     LEZLIE    JANAE     7427    SUWON CT UNIT B      FORT STEWAGA    31315        Aug 1 2019   AZ
                       LIBERTY   11020622   JONES     MELISSA   RECHELLE 16       SCARLET OAK DR       FORT STEWAGA    31315        Jun 1 2018   FL
                       LIBERTY   10427851   JOSEPH    ASHLEY    JANE      624     AMHEARST ROW         HINESVILLE GA   31313        Apr 1 2020   AE
                       LIBERTY   11343454   KANE      KIERNAN   MICHAEL   1       FIRE FLY ST          FORT STEWAGA    31315        Aug 1 2020   TX
                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 513 of 559




                                                                                        Page 312
                                                                                      GA NCOA Out of State


                       LIBERTY    11222893   KARRAKER JESSALYN CAYE            7242   JASPER CT UNIT A     FORT STEW AGA    31315        May 1 2019   WA
                       LIBERTY    07666064   KARSZNIA CHRISTOPHEM              134    ROLLAND ST           HINESVILLE GA    31313        Feb 1 2020   FL
                       LIBERTY    07172009   JONES      CLINT     MARTIN       16     SCARLET OAK DR       FORT STEWAGA     31315        Jun 1 2018   FL
                       LUMPKIN    07182091   EMMOREY JORDAN       JAMES        1542   LUMPKIN COUNTY PKWY DAHLONEGA GA      30533-6645   Oct 1 2020   MI
                       LUMPKIN    08292381   EMMOREY MICHELLE JULIE            1542   LUMPKIN COUNTY PKWY DAHLONEGA GA      30533-6645   Oct 1 2020   MI
                       LOWNDES    08089900   BAKER      JENNIFER LYNN          5628   VAL DEL RD           HAHIRA      GA   31632        May 1 2019   NC
                       LOWNDES    08223794   BRIDGES    ALISON    KATE         4291   SHADOWWOOD DR        VALDOSTA GA      31605        Dec 1 2019   AZ
                       LIBERTY    06163620   GREENE     SHAWNTELL ESTHER       1192   COVERDALE LN         HINESVILLE GA    31313        Mar 1 2019   VA
                       LIBERTY    10729225   GRESHAM JAMES        JOE          192    CHEROKEE CIR         HINESVILLE GA    31313        Sep 1 2020   FL
                       LIBERTY    11472024   GRIFFIN    EDDIE     JAMES        129    JULIE LN             MIDWAY      GA   31320        Oct 1 2019   AP
                       LIBERTY    11472041   GRIFFIN    SUN       SIM          129    JULIE LN             MIDWAY      GA   31320        Oct 1 2019   AP
                       LIBERTY    02611771   GUICE      OFELIA                 1200   OLD SUNBURAPT 5      HINESVILLE GA    31313        Aug 1 2020   LA
                       LIBERTY    12324580   GUIDA      JESSICA   L            286    MCCUMBER DR          ALLENHURSTGA     31301        Jul 1 2020   TX
                       LIBERTY    10912503   GUILLEN    ROBERTO MANUEL         200    GRANDVIEW DR         HINESVILLE GA    31313        Jul 1 2018   TX
                       LIBERTY    11234977   JOHNSON ANDREA       LYNN         322    CLAIREMORE CIR       HINESVILLE GA    31313        Jul 1 2019   SC
                       LIBERTY    11241628   JOHNSON DYMOND       JAVONE'      306    N MAIN ST UNIT 2A    HINESVILLE GA    31313        Jul 1 2019   CO
                       JOHNSON    08399011   GRAHAM     KATHRYN   ANN          3544   TUCKER GROVE CHURCH WRIGHTSVIL GA     31096-4026   Sep 1 2019   UT
                       LIBERTY    11813337   WARD       ADRIAN    MAURICE      152    GRANDVIEW DR         HINESVILLE GA    31313        Sep 1 2020   MD
                       LIBERTY    11813328   WARD       JOLICIA   ALINE        152    GRANDVIEW DR         HINESVILLE GA    31313        Sep 1 2020   MD
                       LUMPKIN    01176455   MCTAGGARTJOHN        STEVEN       20     J MOUNTAIN DR        DAHLONEG A GA    30533-4837   Mar 1 2020   AL
                       MCINTOSH   00544807   ROZIER     CHRISTINE Y            1688   CHURCH OF GOD RD NW TOWNSEND GA       31331-6832   Jul 1 2018   VA
                       MCINTOSH   00544804   ROZIER     JOSEPH    S            1688   CHURCH OF GOD RD NW TOWNSEND GA       31331-6832   Jul 1 2018   VA
                       LIBERTY    10076709   WALKER     CALEB     BRIAN        5      TARO LEAF DR         FORT STEWAGA     31315        May 1 2019   MO
                       LUMPKIN    10686559   MCNABB     JOSEPH    MARK         112    WINDING TRL          DAHLONEGA GA     30533        Nov 1 2019   OK
                       LUMPKIN    10374511   MCNABB     TANESHA   SKYE         112    WINDING TRL          DAHLONEGA GA     30533        Nov 1 2019   OK
                       LUMPKIN    10419693   MCNEALEY EARNESTINEGREEN          521    BIRCH RIVER DR       DAHLONEGA GA     30533        Jun 1 2019   SC
                       MCINTOSH   06808826   SMITH      RANDALL                1175   SUTHERLAND BLUFF DR NTOWNSEND GA      31331-3241   Jul 1 2018   SC




  Ex. 2 to Petition:
                       MCINTOSH   05215794   STANTON    JON       ERIC         1116   HOMESTEAD DR NE      TOWNSEND GA      31331        Jul 1 2020   TX




Braynard Declaration
                       MCINTOSH   04981997   STILES     DEBORAH POINTEK        7083   SHELLMAN BLUFF RD NE TOWNSEND GA      31331-4653   Jul 1 2017   TX
                       JONES      10039620   WRIGHT     ALLISON   ELIZABETH    895    EATONTON HWY         GRAY        GA   31032        Aug 1 2020   NC
                       LINCOLN    11254650   BEGGS      ANSLEY    FAITH        1966   AUGUSTA HWY          LINCOLNTONGA     30817        Feb 1 2020   SC
                       LOWNDES    10717563   GREEN      DAVID     MICHAEL      3925   N OAK STRE APT 307   VALDOSTA GA      31605        Aug 1 2019   TX
                       LOWNDES    06368050   GREEN      KRISTI    LEANN        3925   N OAK STRE APT 307   VALDOSTA GA      31605        Aug 1 2019   TX
                       LOWNDES    07093671   STRUBE     AMY       NICHOLE      3892   DARIAN DR            VALDOSTA GA      31605        Sep 1 2018   NV
                       MURRAY     08123352   JOHNS      DENISE    RENE         104    KINGS PKWY           CHATSWORTGA      30705        Aug 1 2019   FL
                       LIBERTY    06289072   BARTO      DAVID     SCOTT        440    PINE AVE             MIDWAY      GA   31320        May 1 2020   MI
                       LAMAR      05916422   WHITWORTHJESSICA     WARD         1303   CITY POND RD         BARNESVIL L GA   30204        May 1 2019   CO
                       LANIER     10389184   KING       ALLISON                37     WESTWIND WAY         LAKELAND GA      31635        Sep 1 2019   ND
                       LOWNDES    10490475   FLYTHE     JAMIE     LEIGH        4307   MOSSY CREEK RD       VALDOSTA GA      31602        Feb 1 2020   FL
                       LOWNDES    07241794   STRINGER JUAWANA SHONTE           3955   FOXRIDGE DR          VALDOSTA GA      31605        Jul 1 2018   OH
                       LOWNDES    01198702   FITZSIMONS MARJORIE F             304    W CRANFORD AVE       VALDOSTA GA      31602        Jun 1 2019   SC
                       LANIER     10735403   HALL       JESSE     AUSTIN       11     COLT DR              LAKELAND GA      31635        Dec 1 2018   NE
                       LANIER     10684479   HALL       TERAH     RENEE        11     COLT DR              LAKELAND GA      31635        Dec 1 2018   NE
                       LOWNDES    03766964   STEVENS    LEZA      CHRIISTINE   2120   W HILL AVE           VALDOSTA GA      31601        Nov 1 2019   NC
                       LOWNDES    07109209   STEWART JASON        DAVID        5213   SECOND DR            VALDOSTA GA      31601        Apr 1 2017   MD
                       LOWNDES    08901861   STEWART SHERRY       MIRANDA      5213   SECOND DR            VALDOSTA GA      31601        Apr 1 2017   MD
                       MARION     05017741   THOMAS     JEFFERY                122    WINKFIELD DR         BUENA VISTAGA    31803        Jan 1 2018   HI
                       LOWNDES    11823538   SAUNDERS BRIANNE     TARAE        5702   EMILY LN             HAHIRA      GA   31632        Jan 1 2020   WA
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 514 of 559




                                                                                            Page 313
                                                                                      GA NCOA Out of State


                       LOWNDES    03868804   SAUNDERS TA'REESA KING           5702    EMILY LN               HAHIRA      GA   31632-3023   Dec 1 2019   WA
                       LONG       10074869   KLINGENSMI BETH      SHARON      75      PRINCE RD SE           LUDOWICI GA      31316        Jun 1 2019   FL
                       LONG       11364848   KOHN       LAKESHA   NICOLE      45      MILLER ST NE           LUDOWICI GA      31316        Sep 1 2020   FL
                       LAURENS    03713191   ROSZELL    WILLIAM   THOMAS      863     CLAYHILL RD            ROCKLEDG E GA    30454        Jan 1 2019   TN
                       LONG       07138486   YOUNG      KRYSTAL   RENEE       99      HIGHLAND RD NE         LUDOWICI GA      31316        May 1 2019   HI
                       LONG       07699327   YOUNG      SEAN      DANIEL      99      HIGHLAND RD NE         LUDOWICI GA      31316        May 1 2019   HI
                       LOWNDES    08273828   ACEITUNO BRINDA      L           4005    CARTER OAKS BLVD       VALDOSTA GA      31605        Aug 1 2019   FL
                       MCDUFFIE   11546079   UNRUH      ALVIN     KEITH       4406    ADAMS CHAPEL RD        DEARING     GA   30808        Feb 1 2019   SC
                       LONG       07592634   WILSON     KELLI     CORINE      377     LOUIS PASSMORE RD NE   LUDOWICI GA      31316        Jun 1 2019   KY
                       LONG       11887908   WILSON     NICHOLE   RENEE       78      CLYDESDALE COURT NE    LUDOWICI GA      31316        Sep 1 2020   IN
                       MUSCOGEE   11654625   OMEGA      RONALEEN HILL         1609    17TH ST                COLUMBUS GA      31901        Apr 1 2020   NC
                       LOWNDES    11080736   SALIH      STEPHANIE DANIELLE    5121    BRANCH POINT DR        VALDOSTA GA      31605        Sep 1 2019   AE
                       LEE        06558895   MOORE      ANITIA    MAE         127     DELORES DR             LEESBURG GA      31763-3568   Jan 1 2020   MD
                       MADISON    10113856   WATKINS    MAGGIE    MAE         4207    NOWHERE RD             ATHENS      GA   30601        Sep 1 2019   NC
                       MADISON    06750413   WETHERBEERICHARD     CHANDLER    4359    JOT EM DOWN RD         DANIELSVIL LGA   30633-1921   Jan 1 2020   LA
                       LONG       07039151   DAVIS      GWENDOLYNLASHAWN      50      CLYDESDALE COURT NE    LUDOWICI GA      31316        Sep 1 2020   SC
                       LEE        05122164   FRANKLIN TIECA       TASHA       106     PEWTER CT              LEESBURG GA      31763        Aug 1 2018   OH
                       LOWNDES    12164487   PAYNE      MILTON    LOMAR       1660    RIDGECREST ST          VALDOSTA GA      31601        May 1 2020   CA
                       NEWTON     01230580   CASH       BETTY     G           195     CROWELL RD             COVINGTON GA     30014        Feb 1 2020   AR
                       MUSCOGEE   07114426   HARDY      TERRIANNA MARLISA     4574    LABRADOR DR            COLUMBUS GA      31909        Aug 1 2017   CA
                       MUSCOGEE   11843496   WELLS      A'KEISHA  LASHAWN     6300    MILGEN RD APT 1269     COLUMBUS GA      31907        Jun 1 2020   AL
                       MUSCOGEE   07916794   WELLS      SARAH     KIONA       1718    MAZOR DR               COLUMBUS GA      31907        Nov 1 2019   AL
                       MUSCOGEE   01811867   BULLARD    TAMARA    ANN DAVIS   6366    CAPE COD DR            COLUMBUS GA      31904-2916   Jun 1 2020   FL
                       MUSCOGEE   01782524   BURDELL    HELEN     A           4312    OLD MACON UNIT 47      COLUMBUS GA      31907-2279   Sep 1 2020   AL
                       MUSCOGEE   11894735   MAYZIK     KALYNE    RENE        8022    ORCHARD HILL DR        MIDLAND     GA   31820        Mar 1 2020   TN
                       MUSCOGEE   04666371   MATHEWS SHANA        MONIQUE     524     PARKCHESTER DR         COLUMBUS GA      31906        Jul 1 2019   LA
                       MUSCOGEE   11163219   MATHIS     KERRY                 5020    THOMASON AVE           COLUMBUS GA      31904        Feb 1 2019   FL




  Ex. 2 to Petition:
                       MUSCOGEE   07982853   MATHIS     TIFFANY   ANN MARIE   5114    ABBOTT AVE             COLUMBUS GA      31904        Sep 1 2018   AL




Braynard Declaration
                       MUSCOGEE   12425472   MAXFIELD PETER       JOHN        7611    NATURE TRL             COLUMBUS GA      31904        Aug 1 2020   MD
                       MUSCOGEE   08804552   HEINREICH JOANNA     DIPUTADO    7658    CHRISTIAN LN           FORT BENNI GA    31905        Aug 1 2020   AE
                       MUSCOGEE   08911876   HELLER     ALEXANDER GUENTER     5958    BIG OAK DR             COLUMBUS GA      31909-4483   Mar 1 2020   AE
                       MUSCOGEE   08911879   HELLER     NICOLE    YVONNE      5958    BIG OAK DR             COLUMBUS GA      31909-4483   Mar 1 2020   AE
                       MUSCOGEE   12724745   BUENAVISTAMICHELLE               9980    COPPICE CT             MIDLAND     GA   31820        Oct 1 2020   VA
                       MUSCOGEE   01789955   MCCANHAM FRANK       ALFRED      2525    NORRIS RD APT 79       COLUMBUS GA      31907-8439   Sep 1 2020   AL
                       MUSCOGEE   05215379   MCCARTY CRISA        MEAHL       7711    HILLMONT DR            COLUMBUS GA      31909-1780   Oct 1 2020   LA
                       MUSCOGEE   11492976   MCCLENAGHJORDAN      ALAN        7971    BALLANTYNE WAY         COLUMBUS GA      31909        May 1 2018   NC
                       MUSCOGEE   11173014   MCCLOUD MYKEMIA      DESHAWN     4809    MARINO ST              COLUMBUS GA      31907        Apr 1 2019   KY
                       MUSCOGEE   11010870   MCCOMAS ROBYN        ELIZABETH   5845    LEONARD ST             FORT BENNI GA    31905        Aug 1 2018   KY
                       MUSCOGEE   06897417   MCCORD     GAYSON    HAKIM       2444    W BRITT DAVAPT 1306    COLUMBUS GA      31909-6175   Dec 1 2016   AL
                       MUSCOGEE   06251990   MCCORD     LYDIA     DENISE      2444    W BRITT DAVUNIT 1306   COLUMBUS GA      31909-6175   Dec 1 2016   AL
                       MUSCOGEE   12613478   CARROLL    MARY      MELISSA     10252   WHITESVILLE RD         FORTSON GA       31808        Jul 1 2020   UT
                       MUSCOGEE   12105792   CARTER     DA'JAHNA TONYICE      5548    TAPPAN CT              COLUMBUS GA      31907        Sep 1 2019   TN
                       MUSCOGEE   11053226   CARTER     KUWANA    BRENDETT    4453    MOLINE AVE             COLUMBUS GA      31907        Aug 1 2020   AL
                       MUSCOGEE   05027279   MARTINEZ DEMETRIUS ALEXIS        1445    CHALBENA AVE           COLUMBUS GA      31907-4130   Aug 1 2020   AL
                       MUSCOGEE   12348987   MARTINEZ JESUS       E           8400    VETERANS PAPT 215      COLUMBUS GA      31909        Sep 1 2020   AL
                       MUSCOGEE   10286984   MARTYN     HEATHER   FAY         6708    LORNA DR               COLUMBUS GA      31909        Jul 1 2019   VA
                       NEWTON     12362131   LOVELL-PER LENA                  55      LOTUS LN               COVINGTON GA     30016        Sep 1 2020   FL
                       MCDUFFIE   12207314   LEONOR     JOERIE    CALDEO      110     STRATFORD LN           THOMSON GA       30824        Mar 1 2019   AE
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 515 of 559




                                                                                            Page 314
                                                                                    GA NCOA Out of State


                       MUSCOGEE 01830964    MOORE      FELICIA     RENEE     3000   LANSING AVE            COLUMBUS GA     31907-2922   Aug 1 2018   VA
                       MUSCOGEE 08382334    BAKER      MICHELLE    ANN       6601   DORSEY DR              COLUMBUS GA     31907        May 1 2019   AL
                       MUSCOGEE 11959530    MINNIEFIELDYASMEEN     JANAE     7401   BLACKMON RAPT # 2203   COLUMBUS GA     31909        Jun 1 2019   AL
                       MUSCOGEE 11146069    MITCHELL COURTNEY      CUMBEST   6424   FOX CHAPEL DR          COLUMBUS GA     31904        Dec 1 2019   SC
                       MUSCOGEE 10983280    MITCHELL JAMAL         S         9292   BOSTON IVY LN          FORTSON GA      31808        Oct 1 2020   AL
                       NEWTON    04527438   PAUL       DANNY       PHIL      30     WISTERIA BLVD          COVINGTON GA    30016        Oct 1 2020   MI
                       NEWTON    02717571   PAUL       SYDNEY      ANN       30     WISTERIA BLVD          COVINGTON GA    30016-7207   Oct 1 2020   MI
                       NEWTON    10855200   REED       ADRIAN      SIMONE    40     WISTERIA BLVD          COVINGTON GA    30016        Nov 1 2019   FL
                       MONROE    00698954   MIMBS      SHELLY      J         303    RIVER FOREST DR        FORSYTH    GA   31029-4888   Sep 1 2019   FL
                       MONROE    07953051   MOBLEY     ORIS                  65     CRICKET RUN            FORSYTH    GA   31029        Apr 1 2020   KY
                       NEWTON    08653694   MANDERVILLJEFFREY      BRUCE     25     AVONLEA DR             COVINGTON GA    30016        Apr 1 2019   MD
                       NEWTON    06905230   MARCELLE MADONNA       ANDRA     105    ABELIA DR              COVINGTON GA    30014-7484   Oct 1 2020   PA
                       NEWTON    11344761   DAVIS      NADINE      BELINDA   135    GLENGARRY CHASE        COVINGTON GA    30014        May 1 2019   HI
                       NEWTON    11344749   DAVIS      FRANK       JEROME    135    GLENGARRY CHASE        COVINGTON GA    30014        May 1 2019   HI
                       MUSCOGEE 08585626    MILES      JERRY       MARQUEL 4216     BELLAMY ST             COLUMBUS GA     31903-2326   Dec 1 2017   AP
                       MUSCOGEE 01809592    MILES      KAREN       ELAINE    4216   BELLAMY ST             COLUMBUS GA     31903-2326   Dec 1 2017   AP
                       MUSCOGEE 01798460    MILLER     ELIZABETH   HOLLISTER 5462   WHITTLESEYAPT 1312     COLUMBUS GA     31909        Apr 1 2020   SC
                       NEWTON    05218120   DELLINGER ALAN         WAYNE     1128   HIGHWAY 11 N           SOCIAL CIRCGA   30025        Oct 1 2020   LA
                       NEWTON    05218122   DELLINGER KIMBERLY     LYNN      1128   HIGHWAY 11 N           SOCIAL CIRCGA   30025        Oct 1 2020   LA
                       OCONEE    08614736   PADGETT    JAMES       NEWTON    1401   FOUNDER'S LAKE DR      ATHENS     GA   30606-7647   Jul 1 2018   VA
                       OCONEE    08320995   PAINTER    KATHRYN     SUZANNE   1120   BOULDERCREST CIR       WATKINSVIL GA   30677-1914   Mar 1 2018   MS
                       MUSCOGEE 06546877    JACKSON    EDMOND      DWIGHT    2220   HUNTER CT              COLUMBUS GA     31907        Oct 1 2019   VA
                       MUSCOGEE 10615544    TAYLOR     DEVIN       JANELL    2208   INVERNESS PKWY         COLUMBUS GA     31909        Jan 1 2017   KS
                       MUSCOGEE 12877298    TROCHE GARELINOR       ALFONSON 6211    MORNING GLORY WAY      FORT BENNI GA   31905        Dec 1 2018   NC
                       MUSCOGEE 11942799    TROCHE GRAADALIZIE               6211   MORNING GLORY WAY      FORT BENNI GA   31905        Dec 1 2018   NC
                       MUSCOGEE 03319637    TUCKER     JERRY       WAYNE     5126   MARTIN AVE             COLUMBUS GA     31909        Jul 1 2017   HI
                       MUSCOGEE 00905231    TUCKER     KATHLEEN    M         5126   MARTIN AVE             COLUMBUS GA     31909        Jul 1 2017   HI




  Ex. 2 to Petition:
                       MUSCOGEE 07130614    TUCKER     MONICA      A         3737   CUSSETA RDAPT 9207     COLUMBUS GA     31903        Jul 1 2020   CO




Braynard Declaration
                       OCONEE    06815410   MCDANIEL BRANDON       JERRELL   1281   BARBER CREEK RD        STATHAM    GA   30666-3109   Mar 1 2020   KY
                       MUSCOGEE 06776476    HOLMES     ALISHA      NICOLE    6035   BUXTON DR              COLUMBUS GA     31907        Jul 1 2020   AL
                       OCONEE    12521569   SANVILLE   MCKENNA     MARY FRANC1050   OAKLAKE TRL            WATKINSVIL GA   30677        May 1 2020   WY
                       OCONEE    11431232   SCHADER KATHY          IRENE     1031   SOLITAIRE CT           BOGART     GA   30622        Mar 1 2020   CT
                       OCONEE    00304032   SCHEER     STEPHEN     A         1160   MASON MILL RD          ATHENS     GA   30606-5385   Jul 1 2020   NY
                       MUSCOGEE 06605687    IRVING     CRYSTAL     RENEE     1489   BUNKER HILL RD         COLUMBUS GA     31907        Jul 1 2019   TN
                       MUSCOGEE 11250303    TOUSSAINT ASHLEY       DIXON     4297   VELPOE DR              COLUMBUS GA     31907        Nov 1 2017   MS
                       NEWTON    00328386   ROBERTSONWINNA         RAKES     800    HODGES CIR             MANSFIELD GA    30055        Jun 1 2020   NC
                       MUSCOGEE 00180530    HUTTO      TERESA      LYNN      1019   BRITT AVE UNIT B       COLUMBUS GA     31906        Oct 1 2020   OK
                       PAULDING 06888361    DUNLEVY    LAURA       KELLEY    48     CROCKER LN             HIRAM      GA   30141        Aug 1 2017   TX
                       PAULDING 10428141    DUPREE     GRANT       ANDREW    868    OLD MILL RD            DALLAS     GA   30157        Jul 1 2020   NC
                       MUSCOGEE 08319840    HODGES     BRANDON     RASHOD    6726   ALDORA DR              COLUMBUS GA     31907        Jan 1 2020   FL
                       MUSCOGEE 08209486    HOFFMAN LAWRENCE       WILLIAM   1812   INVERNESS APT 1812     COLUMBUS GA     31909        Jun 1 2019   CO
                       MUSCOGEE 01249646    HOFFMAN PETER          B         3033   SUE MACK DR            COLUMBUS GA     31906        Oct 1 2020   AL
                       MUSCOGEE 08054114    HOGAN      TIA         SHATOVIA 6416    LUNA DR                COLUMBUS GA     31907-4651   Aug 1 2019   AL
                       MUSCOGEE 05393090    HINTON     CATHERINE   JEAN      6726   BEAVER CT              MIDLAND    GA   31820-3819   Sep 1 2020   TX
                       MUSCOGEE 11881213    HINTON     OLIVIA      GRACE     6726   BEAVER CT              MIDLAND    GA   31820        Sep 1 2020   TX
                       PAULDING 05202818    BURNS      ERIC        ROBERT    142    RETREAT XING           DALLAS     GA   30132        Jul 1 2020   SC
                       PAULDING 05490605    BURNS      STEPHANIE   CHRISTINE 142    RETREAT XING           DALLAS     GA   30132        Jul 1 2020   SC
                       OGLETHORP 05951511   CARTER     BENJAMIN    ELIJAH    11     OAK RIDGE TRL          ARNOLDSVI LGA   30619        Aug 1 2020   NY
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 516 of 559




                                                                                          Page 315
                                                                                      GA NCOA Out of State


                       PAULDING   12479413   DRONE       TIJUANA     JAMONICA 1068    MERCHANT SAPT 536    DALLAS     GA   30132        Mar 1 2020   MS
                       PAULDING   10548030   FEARS       AYANNA      LOIS      73     YOSEMITE LN          POWDER SP GA    30127        Jul 1 2020   NC
                       PAULDING   10942095   FEATHER     SAMANTHA MARIE        3602   VILLA RICA HWY       DALLAS     GA   30157        Nov 1 2018   FL
                       PAULDING   02910095   FECIK       CHRISTINE             94     GLENWOOD CT          DOUGLASVILGA    30134-5559   Oct 1 2020   SC
                       PAULDING   11131125   EVANS       TAQUAN      KHALIL    317    GARRETTS DR          DOUGLASVILGA    30134        Jul 1 2017   KY
                       PAULDING   11573250   EVERETT     ALYSON                92     CEDAR CREEK CT       ACWORTH GA      30101        Oct 1 2020   UT
                       PAULDING   11896309   EVERETT     BRANTLEY NEAL         92     CEDAR CREEK CT       ACWORTH GA      30101        Oct 1 2020   UT
                       MUSCOGEE   06397995   SMITH       THOMASINA LAVERNE     3242   MARICOPA DR          COLUMBUS GA     31907        Aug 1 2017   AL
                       OCONEE     10602693   HOWARD      BEATRICE ALISHA       2153   BLACKSTONE WAY       WATKINSVIL GA   30677        Dec 1 2019   MD
                       OCONEE     10589510   HOWARD      LAMONT      JAY       2153   BLACKSTONE WAY       WATKINSVIL GA   30677        Dec 1 2019   MD
                       PAULDING   05650430   BOWEN       TRACY       BLANEY    324    STONE CREEK DR       DALLAS     GA   30157        Jul 1 2020   VA
                       MUSCOGEE   05106363   SPRAGUE     RENEE       CANDIDA   1604   N GROVE CT           COLUMBUS GA     31904        Aug 1 2020   AL
                       MUSCOGEE   10112844   ST CLAIR    MATTHEW LEE           8068   CASSANDRA CT         COLUMBUS GA     31904        Dec 1 2019   KS
                       MUSCOGEE   11797763   LEWIS       VICKI       LEWIS     1438   20TH ST              COLUMBUS GA     31901        Nov 1 2019   FL
                       MUSCOGEE   10005533   LINDEN      CLAIRE      ALISON    6627   WOODBERRY RD         COLUMBUS GA     31904        Sep 1 2020   FL
                       PAULDING   07320010   BRAZENAS    ADAM        JEFFREY   162    KNIGHTWOOD PT        ACWORTH GA      30101-5940   Jul 1 2020   OK
                       PAULDING   05099075   BULLOCK     DALITA      NOVELLA   271    SILVER RIDGE DR      DALLAS     GA   30157-8272   Nov 1 2019   SC
                       PAULDING   01248157   BUNCH       DAVID       LEE       178    WELLSPRING PT        HIRAM      GA   30141-3403   Feb 1 2020   FL
                       PAULDING   12251941   MARSHALL    DERRICK               18     PRINCIPAL PT         DALLAS     GA   30132        Jul 1 2020   KY
                       MUSCOGEE   10552494   SMITH       MIRIAM                1329   FRONT AVE APT 249    COLUMBUS GA     31901        Oct 1 2020   TX
                       PAULDING   11682813   DEPASS      TYLER       ERIC      161    ROSEMONT CT          HIRAM      GA   30141        Oct 1 2020   NC
                       PEACH      07342581   DINKINS     ANEYEUS     WERNER    301    LAMPLIGHT DR         BYRON      GA   31008        Mar 1 2020   MD
                       PAULDING   05189063   WATSON      DAWN        MARIE     164    CRESCENT WOODE WAY DALLAS       GA   30157        Oct 1 2020   TX
                       PAULDING   05966041   GILBERT     PHILIP      ANDREW    219    REMINGTON CT         DALLAS     GA   30132-8520   Oct 1 2020   AL
                       PAULDING   11382736   GILLILAND   CAMERON LEIGH         66     FAWN TRL             HIRAM      GA   30141        May 1 2019   AL
                       PAULDING   00678461   HORWATH     DAVID       MICHAEL   116    LEXINGTON CT         DALLAS     GA   30157        Jul 1 2020   FL
                       PAULDING   12330494   HERTEL      RYAN        WILLIAM   529    BRANCH VALLEY DR     DALLAS     GA   30132        Jul 1 2020   VA




  Ex. 2 to Petition:
                       PAULDING   08509832   HERTEL      SUZANNE     VARGO     529    BRANCH VALLEY DR     DALLAS     GA   30132        Jul 1 2020   VA




Braynard Declaration
                       PEACH      12738232   WALLACE     KAYLYNN     BROOKE    385    HEDGE ROW DR         BYRON      GA   31008        Jun 1 2020   AL
                       PAULDING   08387494   WEBER       MADALYN     FAYE      2714   HIGHWAY 101 S        VILLA RICA GA   30180        Aug 1 2020   MI
                       PAULDING   04319706   SHIRLEY     CHRISTINE WATKINS     588    BLACK FOREST RUN     DOUGLASVILGA    30134        Jan 1 2020   AL
                       PEACH      06206264   NESBITT     RACHEL      RESA      202    LAMPLIGHT DR         BYRON      GA   31008        Jan 1 2019   ID
                       PEACH      07185660   HALEY       HEATHER     BLANE     305    SUMMER BREEZE DR     FORT VALLE GA   31030        Jun 1 2020   VA
                       PIKE       04958541   WATSON      BRYAN       JAMES     611    HAMILTON RD          CONCORD GA      30206        Jul 1 2020   KY
                       RICHMOND   10154338   BURNEY      JAMES       GORDON    3317   HAMDEN ST            AUGUSTA    GA   30906        Aug 1 2018   AP
                       RICHMOND   05222075   BURNS       ANGELA      BROWN     3863   MIKE PADGETT HWY     AUGUSTA    GA   30906        Dec 1 2019   SC
                       PICKENS    10285668   HUNTER      MICHELE     ANN       111    SASSAFRAS MOUNTAIN T JASPER     GA   30143        Apr 1 2019   CA
                       POLK       03553908   MCCOLLUM    ROBBIE      LEWIS     2262   JOHNSON LAKE RD      CEDARTOW NGA    30125        Jul 1 2019   OK
                       PIERCE     06016359   CHILDRESS   MARIA       BOON      902    EDGEWOOD CIR         BLACKSHEA GA    31516-2607   Mar 1 2017   AR
                       PIERCE     11573553   CLARK       DIANA       STORMER 3470     HIGHWAY 32           BRISTOL    GA   31518        Oct 1 2020   OH
                       RABUN      01184548   GUEST       DOROTHY W             290    BEAR CAVE TR         LAKEMONT GA     30552-2333   Jul 1 2019   AL
                       RABUN      01184550   GUEST       LUTHER      H         290    BEAR CAVE TR         LAKEMONT GA     30552-2333   Jul 1 2019   AL
                       PUTNAM     10892084   SAVAGE      JOHN WILLIA BLACKBURN 329    THOMAS DR            EATONTON GA     31024        Aug 1 2020   NC
                       PIKE       06763300   JACKSON     DANIEL      PAUL      1395   MELVILLE BROWN RD    WILLIAMSON GA   30292-3216   Apr 1 2018   VA
                       RICHMOND   11832489   BROWN       WAYNE       KEITH     802    HARBOR TOW  APT 131  AUGUSTA    GA   30907        Sep 1 2020   DC
                       PUTNAM     12046499   SHIGLEY     TRICIA      DIANE     373    OLD COPELAN RD       EATONTON GA     31024        Jul 1 2020   MD
                       PUTNAM     04394801   SHREVE      PATRICIA    ANN       147    CASTERS BRANCH RD    EATONTON GA     31024-7125   Oct 1 2020   SC
                       PUTNAM     04393177   SHREVE      RICHARD     STANLEY   147    CASTERS BRANCH RD    EATONTON GA     31024        Oct 1 2020   SC
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 517 of 559




                                                                                            Page 316
                                                                                    GA NCOA Out of State


                       RICHMOND   11385197   CASSETTY LISA         MICHELLE 3117    FIELDSTONE CIR       AUGUSTA   GA   30907        Aug 1 2020   SC
                       RICHMOND   11201193   GALLAGHER CHRISTOPHEMICHAEL     1719   PITCHWOOD WAY        HEPHZIBAH GA   30815        May 1 2019   VA
                       RICHMOND   08245730   GALLAGHER PAIGE       MCGAHEE 1719     PITCHWOOD WAY        HEPHZIBAH GA   30815        May 1 2019   VA
                       RICHMOND   06958621   DENMARK JAMES                   3895   BOLTON ST            AUGUSTA   GA   30909        Oct 1 2018   PA
                       RICHMOND   12745808   EDWARDS ETHAN         PATRICK   1210   RIVER RIDGE DR       AUGUSTA   GA   30909        Oct 1 2020   SC
                       RICHMOND   04694328   HOLLIS      KAULAI    ALANI     1843   BEAVER CREEK LN      HEPHZIBAH GA   30815        Jul 1 2020   VA
                       RICHMOND   10713598   GREENE      LAVERNE   BROWN     4503   LAKELAND CT          AUGUSTA   GA   30906        Feb 1 2019   SC
                       RICHMOND   01972488   GREENWOO NANCY        COLLEEN   2601   BELLEVUE AVE         AUGUSTA   GA   30904        Oct 1 2020   TX
                       RICHMOND   07411166   GRIFFETH KATHERINE BICKLEY      157    LAKEMONT DR          AUGUSTA   GA   30904        May 1 2019   VA
                       RICHMOND   10309417   CARTER      MARQUITA LYNN       1308   BRUCE ST             AUGUSTA   GA   30901        Apr 1 2020   SC
                       RICHMOND   06018384   CARTLEDGE KRISTIN     MARI      4875   OLD WAYNESBORO RD    HEPHZIBAH GA   30815-2010   Feb 1 2019   NC
                       ROCKDALE   06499700   FANNER      DANIKA    SHEREE    451    OVERLOOK TURN        CONYERS GA     30012-3665   Oct 1 2020   TX
                       ROCKDALE   11449142   FANNING     TRACY     LEE       1451   GARDNER RD NW        CONYERS GA     30012        Sep 1 2019   MS
                       RICHMOND   01466194   HALE        GEORGE    S         614    BEAUFORT AVE         AUGUSTA   GA   30901        Mar 1 2018   SC
                       RICHMOND   08175540   JARMON      DEIDRA              2511   FRIAR LN             AUGUSTA   GA   30906        Apr 1 2018   SC
                       RICHMOND   05727204   JASON       RODNEY              3804   WINCHESTER CT        AUGUSTA   GA   30906        Oct 1 2020   NC
                       RICHMOND   06983412   JAUDON WR JACQUELINE DENISE     1934   WATKINS ST           AUGUSTA   GA   30904        Jan 1 2017   SC
                       RICHMOND   11716732   DINH        AMBER               6135   MAJOR CIR            AUGUSTA   GA   30909        Mar 1 2020   PA
                       RICHMOND   06175969   JAMIESON JEAN         MERCEDES 3620    STANTON CT           AUGUSTA   GA   30906-8030   Sep 1 2020   FL
                       RANDOLPH   08485260   RICHARDSONGLENELL     AMORES    52     2ND ST               CUTHBERT GA    39840        Sep 1 2020   FL
                       RICHMOND   10209514   BERNS       THOMAS    ANDREW    808    RIVERFRONT DR        AUGUSTA   GA   30901        Jun 1 2020   VA
                       RICHMOND   05982686   GUNN        STEPHANIE R         7022   SUMMERTON DR         AUGUSTA   GA   30909        Feb 1 2020   NC
                       ROCKDALE   07668337   MINOR       CANDACE BROWN       1007   CORLEY RD NW         CONYERS GA     30012-2041   Apr 1 2018   NC
                       RICHMOND   10799533   MITCHELL LACIE        DYAN      2525   CENTER WE SAPT 15H   AUGUSTA   GA   30909        Apr 1 2020   VA
                       RICHMOND   08437290   MILLS       RICHARD   JACKSON   2206   WOODLAND AVE         AUGUSTA   GA   30904        Jun 1 2017   SC
                       RICHMOND   08720083   MIMS        NATHAN              2331   RIDGE RD             AUGUSTA   GA   30906-5520   Mar 1 2018   CO
                       RICHMOND   08529961   MIMS        SAMANTHA CHRISTA NIC1013   FLEETWOOD DR         AUGUSTA   GA   30909        Jul 1 2020   SC




  Ex. 2 to Petition:
                       RICHMOND   10548301   OLIVAS      MILENA    ORONA     2525   CENTER WESAPT 13E    AUGUSTA   GA   30909        Mar 1 2020   WA




Braynard Declaration
                       RICHMOND   10146540   OLIVER      TRAVIS              3255   LEXINGTON WAY        AUGUSTA   GA   30909        Feb 1 2020   SC
                       RICHMOND   10577689   OLSON       KENNETH   CHRISTOPHE306    JASMINE CIRAPT B     FORT GORDOGA   30905        May 1 2017   TX
                       RICHMOND   11925012   PIERCE      VICTORIA  LYNN      1303   HUNTINGTON DR        AUGUSTA   GA   30909        Apr 1 2020   SC
                       RICHMOND   11249934   PIERSOL     JOSHUA    LUKE      2525   COMMONS TRCE         AUGUSTA   GA   30909        Aug 1 2019   AE
                       RICHMOND   11276711   PIERSOL     LYNSEY    SHARIE    2525   COMMONS TRCE         AUGUSTA   GA   30909        Aug 1 2019   AE
                       RICHMOND   06087263   PILLER      ELFRIEDE SYLVIA     2518   GEORGETOWN DR        AUGUSTA   GA   30906        Mar 1 2020   FL
                       RICHMOND   10762863   ROQUE NIEV NAYLIMAR             815    BIRCH CT   APT B     FORT GORDOGA   30905        Aug 1 2018   AK
                       RICHMOND   08821121   MOODY       BRIAN     KENDALL   1024   MAGNOLIA DR          AUGUSTA   GA   30904-5922   Jun 1 2019   ME
                       RICHMOND   10668281   YOUNG       NATHAN    ALAN      1348   HIGHBORNE DR         AUGUSTA   GA   30906        Oct 1 2020   MD
                       RICHMOND   11925026   YOUNG SIMSKARLEY      YOUNG     1327   APACHE TRL           HEPHZIBAH GA   30815        Sep 1 2020   SC
                       RICHMOND   11850919   YOUSSEF     AHMED AWNEY         808    OCEAN FOREAPT 431    AUGUSTA   GA   30907        Oct 1 2020   MD
                       RICHMOND   03605387   ZACHOW      WALTER    MICHAEL   2355   MINTO ST             AUGUSTA   GA   30904        May 1 2020   SC
                       RICHMOND   07143167   MILLER      LISA      RENEE     2342   HENRY CIR            AUGUSTA   GA   30906        Sep 1 2020   SC
                       RICHMOND   11356867   MILLER GILL KAREN     LEE       2426   LENNOX RD            AUGUSTA   GA   30906        Apr 1 2019   NM
                       RICHMOND   08437289   MILLS       MARGARET HALL       2206   WOODLAND AVE         AUGUSTA   GA   30904        Jun 1 2017   SC
                       ROCKDALE   04017717   KELLEY      MICHAEL   LYNN      3501   TIFFANY DR SE        CONYERS GA     30013        Jul 1 2018   NC
                       RICHMOND   06760237   POLLARD     BETTY     JEAN      526    RICHMOND HAPT K4     AUGUSTA   GA   30906        Dec 1 2017   TN
                       RICHMOND   11061650   POOLE       ANTHONY LAVON       2116   BOYKIN RD            AUGUSTA   GA   30906        Jan 1 2020   SC
                       RICHMOND   01449008   PORTER      SHEILA    MICHELLE 3498    ESSEX PL             HEPHZIBAH GA   30815        Aug 1 2017   HI
                       RICHMOND   05933062   PORTIS      CLYTE     LYDIA     4833   APPLE CT             AUGUSTA   GA   30909-9176   Jul 1 2017   VA
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 518 of 559




                                                                                          Page 317
                                                                                   GA NCOA Out of State


                       RICHMOND   05933119   PORTIS    QUENTIN     JAMESON  4833   APPLE CT             AUGUSTA    GA   30909-9176   Jul 1 2017   VA
                       RICHMOND   10368798   OCAIN     DAVID       ALAN     805    HARBOR TO W APT 1013 AUGUSTA    GA   30907        Jul 1 2020   SC
                       RICHMOND   10219507   ROHR      ASHLEY      NICHOLE  3035   WRIGHTSBORO RD       AUGUSTA    GA   30909        Sep 1 2019   VA
                       RICHMOND   08831082   ROMAN     JONATHAN             3818   WOODLAKE DR          HEPHZIBAH GA    30815-6063   Aug 1 2017   NM
                       RICHMOND   10962124   MILES     AYANNA      LATEEFAH 3224   YORK DR              AUGUSTA    GA   30909        Feb 1 2018   SC
                       RICHMOND   06946874   MILIKIN   JOHN        ANDREW   3129   CHURCH RD            AUGUSTA    GA   30909        Jan 1 2020   TN
                       ROCKDALE   11559935   MCINTOSH JEKIEL       JENNENS  646    CLUBLAND CIR SE      CONYERS GA      30094        Feb 1 2018   SC
                       ROCKDALE   12439427   MORGAN    LEONARD     STEVE    3219   QUINCEY XING         CONYERS GA      30013        Feb 1 2020   FL
                       SCREVEN    08751275   GAY       JAMES       RICHARD  111    PLUM ST              SYLVANIA GA     30467-2309   Oct 1 2019   FL
                       RICHMOND   10099224   SITTON    BRANDON     JAMES    3507   POTOMAC DR           AUGUSTA    GA   30906        Mar 1 2018   SC
                       RICHMOND   06194998   SKOLNIK   PATRICIA    LOUISE   1203   SUMMERTIME PL        AUGUSTA    GA   30909        Oct 1 2020   NC
                       ROCKDALE   08358461   WILSON    ROSCOE               3818   WILLOW BEND DR       STOCKBRID GGA   30281-5685   Nov 1 2019   TX
                       ROCKDALE   07271743   WILSON    TONYA       MICHELE  138    PEAKS LNDG           CONYERS GA      30013        Jul 1 2018   MD
                       SPALDING   07609860   FRANK     KYLE        JONATHAN 1312   MACARTHUR DR         GRIFFIN    GA   30224-5348   Aug 1 2017   FL
                       SPALDING   12807029   FRANK     RENALYN     IMASA    1312   MACARTHUR DR         GRIFFIN    GA   30224        Aug 1 2017   FL
                       ROCKDALE   08351480   MOORE     ASHLEY      NICOLE   2399   ROLLING ACRES DR SW CONYERS GA       30094-6184   Aug 1 2020   NY
                       ROCKDALE   10496512   MOORE     JAQUAN      KING     1914   SHELDON LN           CONYERS GA      30094        Mar 1 2017   NJ
                       SPALDING   02890442   CURTIS    SHIRLEY     ANN      118    JASPER CT            GRIFFIN    GA   30223        Sep 1 2020   WA
                       SPALDING   08298626   JOHNSTON WILLIAM      SAMUEL   1351   ZEBULON RD           GRIFFIN    GA   30224-5171   Oct 1 2018   DC
                       RICHMOND   06097787   RAY       PATIENCE    S        3778   BELAIR RD            AUGUSTA    GA   30909-9600   Feb 1 2018   AE
                       RICHMOND   08489614   REDBURN DANIEL        IAN      824    DAFFODILL CAPT B     FORT GORDOGA    30905-4123   Jun 1 2019   HI
                       RICHMOND   08321016   REDD      KENNETH     WAYNE    3335   QUAKER SPRING RD     AUGUSTA    GA   30907-3613   Aug 1 2020   FL
                       SCREVEN    04151651   COLSON    RYAN        MATTHEW 560     FRIENDSHIP RD        SYLVANIA GA     30467        Aug 1 2019   SC
                       STEPHENS   12558197   GAUTREAUX MONIQUE     ALEXA    7637   W CURRAHEE ST        TOCCOA     GA   30577        Aug 1 2020   CT
                       ROCKDALE   05011271   BADRUDDIN JAMILA      A        732    SAINT CLAIR DR       CONYERS GA      30094        Oct 1 2019   DC
                       ROCKDALE   05317904   BAILEY    JACQUELYN   OSHANTA  2925   LIGHTHOUSE WAY       CONYERS GA      30013        Jun 1 2018   NJ
                       ROCKDALE   06988123   BROOKS JUDVASHTI      CERELIA  3235   LUCKY PL             CONYERS GA      30013        Jul 1 2020   TN




  Ex. 2 to Petition:
                       TIFT       08928972   WILLINGHAMEMILY       KATELYN  4611   FIELD CREEK RD       TIFTON     GA   31793        Aug 1 2020   AL




Braynard Declaration
                       SEMINOLE   11901675   GAINES    KISWANA              410    BALDWIN ST           DONALSON V GA   39845        Nov 1 2019   AL
                       SEMINOLE   00732973   GARNER    PEARLENE    BLAKE    3950   ELLA ORANGE RD       JAKIN      GA   39861-3004   Jun 1 2018   FL
                       WALKER     12015747   CAMPBELL SAMANTHA     RAE      27     EAGLE CLIFF DR       FLINTSTONE GA   30725        Oct 1 2020   FL
                       THOMAS     06682475   WILLIAMS  BERTTIE     C        257    HUNTINGTON POINTE DR THOMASVILLGA    31757-4902   Oct 1 2019   FL
                       TIFT       01634563   SEAGLE    PANSY       A        2209   MADISON AVE          TIFTON     GA   31794-3020   Mar 1 2019   NC
                       SUMTER     12102171   HAWKRIDGE NATHANIEL   JAMES    152    DOGWOOD HILLS RD     AMERICUS GA     31709        Mar 1 2020   KY
                       TROUP      11523482   ROBINSON LAUREN       ANNE     128    SUNNY POINT CIR      LAGRANGE GA     30240        May 1 2020   AL
                       SUMTER     01295613   ARGO      MALCOLM              1216   HANCOCK DR           AMERICUS GA     31709-4402   Mar 1 2020   NC
                       SUMTER     01295614   ARGO      PHYLLIS     URDA     1216   HANCOCK DR           AMERICUS GA     31709-4402   Mar 1 2020   NC
                       SUMTER     04857930   ALLISON   JO          ANN      215    FRIEDA LN            AMERICUS GA     31709        Jan 1 2020   TN
                       TOWNS      00449707   LEE       CANDACE     G        1364   TURKEY KNOB DR       HIAWASSEE GA    30546        Oct 1 2020   NC
                       TAYLOR     05650152   FULLER    JASON       LEWIS    83     N POPLAR ST          BUTLER     GA   31006        Oct 1 2019   AL
                       TOWNS      02913660   NEIGH     PATRICIA    JANE     57     ENOTA VILLAAPT 106   YOUNG HAR GA    30582        Aug 1 2020   VA
                       TOWNS      08603650   HUEY      NANCY       HINSLEY  5730   PINE CREST RD        YOUNG HAR GA    30582-2606   Aug 1 2020   NC
                       WALKER     11267602   CLARK     JACOB       TODD     296    GRAHAM CIR           ROCK SPRIN GA   30739        May 1 2019   AL
                       SUMTER     01308258   SHORT     WILLIAM     RAYMOND 119     COUNTRY CLM          AMERICUS GA     31709-4594   Aug 1 2020   TX
                       SUMTER     10609906   SHORTER KATHERINE              202    MALLON DR            AMERICUS GA     31719        Jul 1 2020   AL
                       WALTON     08551259   CORDER    JESSICA     DIANE    1210   MAPLE CREEK LN       LOGANVILLE GA   30052-7108   Aug 1 2018   VA
                       TOWNS      07388674   SPANO     SANDRA      BEATRIZ  532    BOCON LN             HIAWASSEE GA    30546        Mar 1 2019   NC
                       TOWNS      10952777   SPARKS    DARLENE     ETHEL    108    CHURCH ST 116        HIAWASSEE GA    30546        Nov 1 2019   NC
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 519 of 559




                                                                                         Page 318
                                                                                     GA NCOA Out of State


                       TIFT        01632059   GUEST      BRENDA      STAMEY   67     LONG PINE RD          TIFTON     GA   31794-0307   Aug 1 2020   NC
                       TIFT        01632061   GUEST      WILLIAM     A        67     LONG PINE RD          TIFTON     GA   31794-0307   Aug 1 2020   NC
                       UPSON       05038045   SINGLETON DEBRA        RENEE    302    ROCKY BOTTOM RD       THOMASTO NGA    30286-1438   Nov 1 2019   FL
                       TWIGGS      03498133   VERDI      BILLIE      JEAN     246    ROBINWOOD DR          MACON      GA   31217        May 1 2020   OR
                       TWIGGS      12315663   WALDEN     AVA         ASHA     3434   MARION RIPLEY RD      DRY BRANCHGA    31020        Apr 1 2020   CA
                       TWIGGS      00185720   WALDEN     BRENDA      GALE     3434   MARION RIPLEY RD      DRY BRANCHGA    31020-4016   Apr 1 2020   CA
                       TOWNS       04617747   CAMPBELL MARIAN        REBECCA  6801   MOUNTAIN LAUREL RD    HIAWASSEE GA    30546        May 1 2020   FL
                       TIFT        11345525   FALLIN     ELIZABETH   FAITH    5802   WESTLAKE DR           TIFTON     GA   31794        Jun 1 2019   FL
                       TIFT        10600832   FALLIN     MADISON     ELISE    5802   WESTLAKE DR           TIFTON     GA   31794        Jun 1 2019   FL
                       WALKER      11395651   PADILLA    HALEY       ANNE     1110   LULA LAKE RD          LOOKOUT MOGA    30750        Jun 1 2020   SC
                       WALKER      11780126   PAGLENO    COURTNEY    KRISTINA 305    LAKEVIEW DR           ROSSVILLE GA    30741        Feb 1 2020   TN
                       WALKER      07371914   PARIS      ERICA                3528   GARRETTS CHAPEL RD    CHICKAMAUGGA    30707-3705   Jun 1 2020   VA
                       TROUP       03928584   KOONCE     DIANNE      LEE      119    OLD AIRPOR UNIT 283   LAGRANGE GA     30240        Aug 1 2020   TX
                       TIFT        06915514   GORDON     MATTHEW     AUSTIN   1515   BROOKVALE DR          TIFTON     GA   31794        Mar 1 2017   OH
                       WALKER      10553956   CRUISE     KATHIE      LYNN     40     DESTINY LN            CHICKAMAU GGA   30707        Mar 1 2020   TN
                       WALTON      12842696   WYNN       ZOE         TAYLOR   1006   MARVIN GARDEN WAY     LOGANVILLE GA   30052        May 1 2020   NC
                       WALTON      04397862   YEARWOOD PAUL          ALBERT   765    S CROSSLANE RD        MONROE     GA   30656-6108   Jan 1 2020   SC
                       WALKER      00997576   HOOPER     TROY        BERNARD 103     RHYNE RD              LA FAYETTE GA   30728        Jun 1 2020   TN
                       TROUP       00905015   CALLAWAY THOMAS        A        600    EDMONDSON AVE         LAGRANGE GA     30240        Oct 1 2020   AL
                       WALKER      00922082   HOLCOMB FRED           LESTER   80     MOON BEAM CIR         ROCK SPRIN GA   30739        Sep 1 2020   TN
                       WALKER      00189910   HOLCOMB SHERRY         LYNN     80     MOON BEAM CIR         ROCK SPRIN GA   30739        Sep 1 2020   TN
                       WALKER      10737252   HOLDER     LINDA       RAE      30     MAPLE LEAF DR         ROCK SPRIN GA   30739        Jun 1 2020   FL
                       WALKER      05760205   DURHAM     MARION      FRANCIS  184    HOMESTEAD HOLW        LA FAYETTE GA   30728-5056   Oct 1 2018   TX
                       WALTON      02820904   PRICE      SHERYL      CHARLENE 146    HIGHWAY 81            OXFORD     GA   30054        Jul 1 2020   AL
                       WARE        04174030   KING       RUBY        LEE      1612   CARSWELL AAPT C7      WAYCROSS GA     31503        Sep 1 2020   FL
                       WALTON      11579713   PICKELSIME DERRICK     CHASE    1342   ARMISTEAD CIR         MONROE     GA   30655        Aug 1 2020   SC
                       WALTON      11694050   BUCHANAN DIANE         LOUISE   1412   CRYSTAL BROOK CT      MONROE     GA   30655        Mar 1 2020   NC




  Ex. 2 to Petition:
                       WARE        03491284   HILL       ALESIA      LEONARD  1425   ROCKEFELLER ST        WAYCROSS GA     31501        May 1 2018   FL




Braynard Declaration
                       WARE        07202798   HILL       CAESAR      ROBERT   1425   ROCKEFELLER ST        WAYCROSS GA     31501        May 1 2018   FL
                       WHITFIELD   10888648   STERCHI    KATHY                2524   DUG GAP RD SW         DALTON     GA   30720        Jan 1 2019   SC
                       WHITFIELD   11084101   BAKER      KATELYN     NICOLE   633    CAROL DR              TUNNEL HILLGA   30755        Feb 1 2020   TN
                       WALTON      07878119   JOHNSON LAVON          ELLEN    804    ROSEWOOD LN           MONROE     GA   30656        Feb 1 2020   OR
                       WALTON      02333044   JOHNSON LORETTA        MARSHALL 2175   WOODLAKE BLVD         MONROE     GA   30655        Aug 1 2017   AL
                       WAYNE       10634199   STEWART ANNETTE        YVONNE   492    ROGERS ST             JESUP      GA   31545        Dec 1 2019   AL
                       WAYNE       10634229   STEWART CODY           JARRETT  492    ROGERS ST             JESUP      GA   31545        Dec 1 2019   AL
                       WAYNE       06127090   STEWART MICKEY         WAYNE    492    ROGERS ST             JESUP      GA   31545        Dec 1 2019   AL
                       WAYNE       10640318   STEWART PHILLIP        ROBERT   492    ROGERS ST             JESUP      GA   31545        Dec 1 2019   AL
                       WHITFIELD   05849463   STAFFORD JENNIFER      MAURINE  600    LAKEMONT DR           DALTON     GA   30720        Nov 1 2018   TN
                       WHITFIELD   07951659   ARMSTRONGJESICA                 932    RACHEL ST             DALTON     GA   30720        Oct 1 2018   AE
                       WORTH       10221586   GRIFFIN    AUSTIN      GENE     211    WEST RD               POULAN     GA   31781        Sep 1 2018   NC
                       WORTH       06122600   HALL       KRISALYN    JOVANA   204    SOUTH AVE             SYLVESTER GA    31791        Aug 1 2019   FL
                       WORTH       06447289   FREEMAN STACEY         H        622    E WALLACE ST          SYLVESTER GA    31791        Dec 1 2019   FL
                       WARE        04740662   DAVIS      ANGELA      MARIE    201    WILKERSON ST          WAYCROSS GA     31501        Oct 1 2020   FL
                       WARE        07813339   DAVIS      COREY       VERDA    201    WILKERSON ST          WAYCROSS GA     31501        Oct 1 2020   FL
                       WHITE       03077261   BORCHERT MICHAEL       KENNETH  360    RIVER ESTATES RD      CLEVELAND GA    30528-7572   Jan 1 2020   FL
                       WHITE       08459672   BRADY      ANTHONY     JOHN-RAY 3      HEAD LN               CLEVELAND GA    30528        Jun 1 2019   LA
                       WHITE       10549621   ELLIOTT    RUTH        ELAINE   340    LEISURE ACR24         CLEVELAND GA    30528        Oct 1 2020   ID
                       WHITE       10549607   ELLIOTT    WILLIAM     TROY     340    LEISURE ACR24         CLEVELAND GA    30528        Oct 1 2020   ID
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 520 of 559




                                                                                           Page 319
                                                                                        GA NCOA Out of State


                       WHITFIELD   04407283   PATTERSON JANET        SUE         124    RICHARDSON DR          DALTON     GA   30721-8742   Jul 1 2020   KY
                       WILKINSON   08126208   RUEHMAN DALE           ALAN        206    S RAILROAD ST          TOOMSBOR OGA    31090        Dec 1 2019   FL
                       WHITE       11904398   DUCLEROIR CHRISTIAN                354    HIDDEN MEADOWS RD      CLEVELAND GA    30528        Aug 1 2020   FL
                       RICHMOND    06770535   BOYLE      NAKIA       NICOLE JANI 1218   PINE ST                AUGUSTA    GA   30901-3335   Sep 1 2019   NC
                       RICHMOND    07111023   BRADDY     CEDRIC                  3441   MCALPINE DR            AUGUSTA    GA   30906-4385   Oct 1 2020   MD
                       RICHMOND    10743663   BRADLEY    ARAYA                   2819   BENNINGTON DR          HEPHZIBAH GA    30815        Mar 1 2018   SC
                       RICHMOND    08943851   BRADLEY    GLORIA      JEAN HARPE 2905    AYLESBURY DR           AUGUSTA    GA   30909        Mar 1 2017   NC
                       RICHMOND    10155825   CAMERON EVA            RAMELLE     1815   STARNES ST             AUGUSTA    GA   30904        Jan 1 2020   SC
                       RICHMOND    10776071   CAMPBELL STUART        THOMAS      2609   WOODBLUFF CIR          AUGUSTA    GA   30909        Jun 1 2020   SC
                       RABUN       01181386   MARCELLINOPATRICK      F           76     CLARK LN               CLAYTON    GA   30525-5058   Dec 1 2019   SC
                       RABUN       02414366   MARTIN     CRYSTAL     MICHELLE 133       BUCKHORN CIR           CLARKESVIL GA   30523        Mar 1 2020   SC
                       RABUN       11810449   MAXWELL ROBERT         BENJAMIN 161       ANDREA LN              LAKEMONT GA     30552        Oct 1 2017   NC
                       POLK        10266055   JACOBS     CASSIE      MARIE       59     GIN RD                 CEDARTOWNGA     30125        Aug 1 2018   PA
                       PUTNAM      06628735   LARSON     CARLA       JEAN        168    BLUE HERON DR          EATONTON GA     31024-5681   Oct 1 2020   LA
                       PUTNAM      06631240   LARSON     STEPHEN     ANDREW      168    BLUE HERON DR          EATONTON GA     31024-5681   Oct 1 2020   LA
                       RICHMOND    12749862   CAREY      WYATT       JOSEPH      2006   MCDOWELL ST            AUGUSTA    GA   30904        Jan 1 2020   NH
                       PULASKI     10659598   SMITH      RODRICK     JERMAINE 94        S UNION ST             HAWKINSVIL GA   31036        Oct 1 2020   TN
                       PULASKI     00724589   STUDSTILL LAURA        MURRELL     43     COUNTRY CLUB DR        HAWKINSVIL GA   31036-5800   Mar 1 2020   CA
                       RABUN       10338191   GERARD     BEVERLY     ELIZABETH 703      LANCELOT LP            CLAYTON    GA   30525        Sep 1 2020   NJ
                       RABUN       03218980   GORDER     JANE        KLIPFEL     255    BULL FROG LN           CLAYTON    GA   30525-4057   Apr 1 2020   SC
                       RABUN       05929520   WATKINS    SALLY       RACHEL      245    RINGGOLD LN            CLARKESVIL GA   30523        Aug 1 2018   FL
                       POLK        00458697   KELLEY     ELAINE      K           300    HUNTINGTON RD          CEDARTOWNGA     30125        Aug 1 2020   AL
                       PUTNAM      00237126   HUFF       ROBIN       MARIE       103    PRIMROSE P APPT 3213   EATONTON GA     31024        Mar 1 2020   FL
                       RICHMOND    07346023   SCOTT      LAUREN      N           1      DOMINION WAY           AUGUSTA    GA   30907        Dec 1 2019   TN
                       RICHMOND    08861495   SCOTT      MARQUIS     LATREAL     109    ARBORSIDE DR           AUGUSTA    GA   30909        May 1 2017   FL
                       RICHMOND    01460722   HUTTO      LORETTA     A           639    SEA ISLE DR            AUGUSTA    GA   30901-2059   May 1 2020   WA
                       RICHMOND    12220258   GILBERT    EMILY       ELIZABETH 3722     WALTON WA APT 223      AUGUSTA    GA   30907        Aug 1 2020   FL




  Ex. 2 to Petition:
                       RICHMOND    12681396   HOLDEN     WILLIAM     GAGE        811    LAKE TERRACE DR        AUGUSTA    GA   30904        May 1 2020   LA




Braynard Declaration
                       RICHMOND    10763004   FARNSWORTSARAH         CLAXTON     1337   WINTER ST              AUGUSTA    GA   30904        May 1 2020   AE
                       SPALDING    07709595   DUNSON     LEONILA     MATILDE     2650   JACKSON RD             GRIFFIN    GA   30223        Oct 1 2020   FL
                       RICHMOND    08689882   JOHNSON TRICIE         A           905    HOPKINS ST             AUGUSTA    GA   30901-2947   Mar 1 2018   SC
                       RICHMOND    10714628   HANSON     KATHRYN                 3709   KINGSGATE DR           HEPHZIBAH GA    30815        Apr 1 2017   WI
                       RICHMOND    12844682   HARBIN     MICHELLE                1729   DEER CHASE LN          HEPHZIBAH GA    30815        Feb 1 2019   AE
                       RICHMOND    01875678   HARDEN     ATOSHA      NEWSOME 2303       RAMBLEWOOD DR          AUGUSTA    GA   30906        Dec 1 2019   SC
                       RICHMOND    08649764   HODGES     JUSTIN      WILLIAM     6062   CLIFFORD ST            AUGUSTA    GA   30909        Jul 1 2018   PA
                       RICHMOND    02290261   JOSEPH     CHRISTINA   ROSE        2206   CENTRAL AVE            AUGUSTA    GA   30904-4406   Jun 1 2020   LA
                       RICHMOND    08105096   HARRIS     TEIRA       SHANTELL 2735      EDWARD DR              AUGUSTA    GA   30904        Apr 1 2018   NC
                       RICHMOND    08320856   JOHNSON PHILLIP        ALLEN       905    HOPKINS ST             AUGUSTA    GA   30901-2947   Mar 1 2018   SC
                       RICHMOND    08241894   JOHNSON RACHEL                     2045   WILLHAVEN DR           AUGUSTA    GA   30909        Jul 1 2020   SC
                       RICHMOND    07848795   JOHNSON RAHEEMA        TASLEEM     3170   SKINNER MILAPT J5      AUGUSTA    GA   30909        Sep 1 2017   NY
                       RICHMOND    04513477   HUCKABEE JOSEPH        A           3406   PRINCESS CT            AUGUSTA    GA   30909-4447   Feb 1 2020   IL
                       SCHLEY      10052670   ANDERSON DARLENE       ANTONETTE 191      EBENEZER RD            ELLAVILLE GA    31806        Oct 1 2020   DC
                       RICHMOND    11503778   WILSON     ALLYSON     LEAH        1771   PINETREE RD            AUGUSTA    GA   30904        Oct 1 2019   SC
                       RICHMOND    08921962   WILSON     CHRISTIAN   DIOR        4675   CRESTED BUTTE RD       AUGUSTA    GA   30909-9144   Jul 1 2017   KY
                       SPALDING    12478146   BALDT      CHARMAINE   EVONNE      700    ANDERSON RD            GRIFFIN    GA   30223        May 1 2020   PA
                       RICHMOND    04106130   SATERFIELD KEVIN       BRUCE       2118   PEPPERIDGE DR          AUGUSTA    GA   30906        Aug 1 2017   VA
                       RICHMOND    08943014   SATTERWHITTHELMA       DEMETRIUS 3188     SKINNER MI LAPT 4C     AUGUSTA    GA   30909-1980   Jan 1 2018   SC
                       RICHMOND    05896965   SAUNDERS KYONG         DEMETRICE 3237     W WIMBLEDON DR         AUGUSTA    GA   30909        Oct 1 2018   NC
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 521 of 559




                                                                                              Page 320
                                                                                    GA NCOA Out of State


                       RICHMOND   06695884   SAWYER   JESSICA     NICOLE    2107    PINE ST    APT D      AUGUSTA     GA   30905        Aug 1 2020   NC
                       RICHMOND   04862573   SCHAFFER WILLIAM     G         2212    BRECKENBRIDGE AVE     AUGUSTA     GA   30904        Oct 1 2020   TX
                       RICHMOND   08909558   SCHAGANE HENRY       RYAN      6138    MAJOR CIR             AUGUSTA     GA   30909        May 1 2019   NC
                       SPALDING   03981902   KOENIG   DAVID       LAWRENCE  379     SANDY SPRINGS DR      GRIFFIN     GA   30223        Sep 1 2020   KY
                       SPALDING   04006142   KOENIG   DEBRA       JEAN      379     SANDY SPRINGS DR      GRIFFIN     GA   30223        Sep 1 2020   KY
                       ROCKDALE   05286417   HOUTS    DOROTHY     IRENE     2634    ZINGARA RD NE         CONYERS GA       30012-2324   Jul 1 2020   FL
                       SPALDING   11797957   SUMMERSONMAURIE      L         254     KILGORE RD            GRIFFIN     GA   30223        Oct 1 2020   AL
                       ROCKDALE   04917554   TRUONG   LUAN        KINH      1114    MOUNTAIN VIEW RD NW   CONYERS GA       30012        Jun 1 2020   SC
                       ROCKDALE   07414543   WILLIAMS CHANTE      RAKIRA    3011    HANOVER LN SE         CONYERS GA       30094        May 1 2020   VA
                       RICHMOND   11286006   SARVIS   ERIC        MAURICE   2134    ROOSEVELT DR          AUGUSTA     GA   30904        Aug 1 2017   SC
                       ROCKDALE   00311577   BROWN    JONATHAN    ALTON     1920    CHANDLER RD NE        CONYERS GA       30012-1812   Oct 1 2020   FL
                       SPALDING   05763395   TOMASI   VICKEY      CECILIA   222     RAVENTREE LN          GRIFFIN     GA   30224-5452   Feb 1 2020   VA
                       TOWNS      04440663   WHITE    MARDENE     DAVIS     441     MULL RD               HIAWASSEE GA     30546        Oct 1 2020   NC
                       RICHMOND   01479594   THOMAS   LENA                  3516    TRUDYSHIRE DR         AUGUSTA     GA   30906-4344   Jun 1 2018   TX
                       TOOMBS     07618809   BANKS    CANAAN      CLAYTON   733     JERRY TALLEY RD       LYONS       GA   30436        Oct 1 2020   NC
                       TOOMBS     05858480   BANKS    ERIN        WILLIAMS  733     JERRY TALLEY RD       LYONS       GA   30436        Oct 1 2020   NC
                       ROCKDALE   11635808   ALLISON  JAMAL       TYRONE    10203   SAINT JAMES DR        CONYERS GA       30094        Aug 1 2019   CA
                       ROCKDALE   07970486   ALLRED   ASHLEY      DEE       1011    FOREST HILLS DR SE    CONYERS GA       30094-4165   Sep 1 2020   FL
                       ROCKDALE   03324340   ALLRED   HARVEY      ALAN      1011    FOREST HILLS DR SE    CONYERS GA       30094-4165   Sep 1 2020   FL
                       ROCKDALE   03375684   ALLRED   SUSAN       DEE       1011    FOREST HILLS DR SE    CONYERS GA       30094-4165   Sep 1 2020   FL
                       STEPHENS   10846294   POWERS   DONALD      DEE       61      E LEATHERWOOD RD      TOCCOA      GA   30577        Dec 1 2019   FL
                       ROCKDALE   06042431   ANDERSON MICHAEL     STAUBYN   1150    SAINT REMY WAY SE     CONYERS GA       30013-6499   Nov 1 2017   NY
                       SUMTER     08555812   FENDER   AUSTIN      REID      145     TOMMY WARREN DR       COBB        GA   31735        Aug 1 2020   FL
                       TROUP      10472792   MURPHY   KATELYN     ELIZABETH 407     E 9TH ST              WEST POIN T GA   31833        Mar 1 2019   AL
                       STEPHENS   02767154   MASON    KENNETH     H         686     SMITH CIR             MARTIN      GA   30557-4946   Mar 1 2020   NC
                       STEPHENS   02757939   MASON    MARY        F         686     SMITH CIR             MARTIN      GA   30557-4946   Mar 1 2020   NC
                       RICHMOND   08811467   TERRELL  APRYL       DANDREA 2730      VERNON DR W           AUGUSTA     GA   30906-3271   Sep 1 2020   SC




  Ex. 2 to Petition:
                       RICHMOND   06321435   TESTON   JEFFREY     LEE       1033    OLD MARKS DR          AUGUSTA     GA   30909        Nov 1 2019   TX




Braynard Declaration
                       ROCKDALE   03547374   BRYANT   DARRYL      EDWARD    2725    LAKESIDE DR SW        CONYERS GA       30094-4903   Aug 1 2020   AL
                       ROCKDALE   11625405   BUCK     NATHANIEL   TADAO     2865    TUCKER MILL RD SW     CONYERS GA       30094        Jan 1 2019   OH
                       WALKER     08161764   PAYTON   GARY        EUGENE    512     WINDING RIDGE RD      ROCK SPRIN GA    30739        Aug 1 2020   SC
                       WALKER     00426121   PAYTON   PRISCILLA   MARIE     512     WINDING RIDGE RD      ROCK SPRIN GA    30739        Aug 1 2020   SC
                       WALKER     10162042   BONINE   ROGER       DWIGHT    145     CHANDLER RLOT 37      CHICKAMAUGGA     30707        Jun 1 2020   SC
                       WALKER     10091988   BORN     PAUL        WILLIAM   6689    HIGHWAY 151           LA FAYETTE GA    30728        Mar 1 2019   TX
                       TOOMBS     04576732   EASON    NICHOLAS              261     B LINDSEY AVE         LYONS       GA   30436        Sep 1 2020   KY
                       TROUP      08617910   SIMPSON  BRE'LAN     ARIANNA   107     TWELVE OAKS DR        LAGRANGE GA      30241-9647   Jul 1 2019   AL
                       TOWNS      06732094   ONEILL   ROBIN       DYE       305     SKY VIEW DRAPT 8B     HIAWASSEE GA     30546        Mar 1 2020   NC
                       TOWNS      02614491   OTT      PHYLLIS     MYERS     2154    MOCKINGBIRD LN        HIAWASSEE GA     30546-1666   Oct 1 2018   NC
                       THOMAS     12244149   WILLIAMS TAMARA      MICHELLE 221      COVINGTON APT 127     THOMASVILLGA     31792        Aug 1 2019   FL
                       TROUP      11444888   SMOTHERS DENBY       FRANKLIN 601      WINZOR AVE            LAGRANGE GA      30240        Sep 1 2020   NC
                       TROUP      00888417   SOLOMON ELLIS        ANTHONY 820       AZALEA DR             LAGRANGE GA      30240        Oct 1 2020   NC
                       TROUP      00888416   SOLOMON JUDITH       ANN       820     AZALEA DR             LAGRANGE GA      30240        Oct 1 2020   NC
                       TROUP      02928952   SPEARS   TRACI       WEST      510     RIDLEY AVE            LAGRANGE GA      30240        Jul 1 2020   AL
                       UPSON      07939159   BISHOFF  NATHANIEL             1849    WOODLAND RD           THOMASTONGA      30286-4933   Sep 1 2020   NC
                       TOWNS      11341100   REIGLE   NATHAN      THOMAS    230     COLLINS CREEK RD      HIAWASSEE GA     30546        Sep 1 2017   NC
                       TOWNS      05793245   PODLEY   SHARON      SHORT     2349    CEDAR CLIFF RD        HIAWASSEE GA     30546-1623   Oct 1 2019   FL
                       TOWNS      01426903   RADZAK   DARLENE     YVONNE    7064    CLARENCE NICHOLS RD   YOUNG HAR GA     30582        Sep 1 2020   SC
                       TOWNS      01426907   RADZAK   RAYMOND               7064    CLARENCE NICHOLS RD   YOUNG HAR GA     30582        Sep 1 2020   SC
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 522 of 559




                                                                                          Page 321
                                                                                 GA NCOA Out of State


                       UNION     01720393   DAVIES     CAROL    M         27     SPACE DR               BLAIRSVILL E GA   30512-1751   Aug 1 2020   FL
                       UNION     02937343   DAVIES     ROBERT   EARL      27     SPACE DR               BLAIRSVILLE GA    30512-1751   Aug 1 2020   FL
                       THOMAS    08149595   MCDANIEL MATTHEW DAVID        3891   US HIGHWAY 319 S       THOMASVILLGA      31792        Jun 1 2019   ND
                       TROUP     10015086   CONIGLIO ELIZABETH JOYCE      403    HARWELL AVE            LAGRANGE GA       30240        May 1 2020   FL
                       UNION     04408293   DE ROO     DAVID    ALAN      109    SANDY LN               BLAIRSVILLE GA    30512        Mar 1 2018   IL
                       UNION     12117371   DECKER     LINDA    SUE       432    WINDY HILL RD          BLAIRSVILLE GA    30512        Aug 1 2020   IN
                       WALKER    10108385   ROUSSEAU NICOLAS    GUY       305    LEE AVE                CHICKAMAUGGA      30707        Apr 1 2018   TN
                       TROUP     03219906   EDWARDS DOMINIC     JAMESIA   102    E BEASLEY RD           HOGANSVILLGA      30230-3422   Jul 1 2019   MD
                       WALTON    05172132   MCCLURE PAULA       REAGAN    116    MILL ST    APT A       MONROE       GA   30655        Nov 1 2019   AL
                       TIFT      06823187   CRAWFORD ELIZABETH DIANE      906    36TH ST E              TIFTON       GA   31794        Sep 1 2020   TN
                       TIFT      10522139   CRAWFORD MARY       PATRICE   906    36TH ST E              TIFTON       GA   31794        Sep 1 2020   TN
                       TROUP     07595642   KEELY      LESLIE   EILEEN    309    SHERWOOD DR            LAGRANGE GA       30241-8998   Oct 1 2020   FL
                       TROUP     07481974   KEELY      MICHAEL  DENNIS    309    SHERWOOD DR            LAGRANGE GA       30241-8998   Oct 1 2020   FL
                       UNION     11455775   COLLINS    LARRY    KELLON    123    APACHE BND             BLAIRSVILLE GA    30512        Oct 1 2020   AL
                       UNION     12595239   COLLINS    TERESEA  DIANA     123    APACHE BND             BLAIRSVILLE GA    30512        Oct 1 2020   AL
                       WALTON    12515124   MILLMAN    PATRICIA MAUREEN 5221     MERIDIAN LAKE DR       MONROE       GA   30655        Aug 1 2020   SC
                       WALTON    12515127   MILLMAN    RICHARD  CHARLES   5221   MERIDIAN LAKE DR       MONROE       GA   30655        Aug 1 2020   SC
                       WALTON    10491688   MILLS      CORY     JAMES     115    BIRCHWOOD CT           LOGANVILLE GA     30052        Sep 1 2020   FL
                       WARE      06023993   COBB       QUASONDRASHANAE    1412   JANE ST                WAYCROSS GA       31503        Aug 1 2017   SC
                       WALTON    11013512   HOWARD     CASSIDY  PAIGE     3366   COOK RD                LOGANVILLE GA     30052        Sep 1 2019   FL
                       WALTON    08661390   LEAMON     JAINAE   SYLVIA    444    VILLAGE WAY            LOGANVILLE GA     30052        Feb 1 2019   TX
                       WALTON    12079753   LEAMON     PAUL     ANTHONY 444      VILLAGE WAY            LOGANVILLE GA     30052        Feb 1 2019   TX
                       WALKER    06633436   SIMOES     LOYD     DANIEL    485    VAN DELL DR            ROCK SPRIN GA     30739        Nov 1 2019   TN
                       UPSON     10057892   GORDON     LINDA    RUTH      505    NELSON DR              THOMASTONGA       30286        Sep 1 2020   AL
                       UPSON     00346018   HIGHTOWER JOHN      BAUER     300    POPLAR DR              THOMASTO NGA      30286-3545   Sep 1 2018   VA
                       WHITFIELD 12631654   BRUNST     GEORGE   ERNEST    703    HAMPTON CTAPT 24       DALTON       GA   30720        Sep 1 2020   NH
                       WAYNE     04545915   CARTER     SHEILA   L         4365   S US HIGHWAY 341       JESUP        GA   31546-1603   Apr 1 2019   IL




  Ex. 2 to Petition:
                       WAYNE     08533569   COETZEE    JEAN     NELSON    4      N EAGLE DR             JESUP        GA   31546-2132   Aug 1 2020   FL




Braynard Declaration
                       WASHINGTO 00178036   DAVIS      JONDAHL            651    WOODLAND DR            SANDERSVI LGA     31082-8436   Oct 1 2020   TX
                       WASHINGTO 05216711   DAVIS      ROBYN    LYNN      109    MYRTLE WAY             SANDERSVI LGA     31082        Oct 1 2020   NC
                       WHITFIELD 06270718   CLARKE     THERESA  HEMPHILL 4744    N JIMMY DR             ROCKY FACEGA      30740        Oct 1 2020   TN
                       WORTH     01622725   WILLIAMSON BRINDA   B         805    CORDELE RD             SYLVESTER GA      31791-1303   Oct 1 2018   FL
                       WALTON    00735093   MOSS       LINDA    ANN       318    TOWLER ST APT 3        MONROE      GA    30655        May 1 2020   TN
                       WHITFIELD 11798554   GREEN      ADRIAN   HEATHER   4392   N JIMMY DR             ROCKY FAC EGA     30740        May 1 2020   WI
                       WORTH     06661340   WALLS      BRITTNI  ABELL     659    PAULKS CHAPEL RD       NORMAN PA GA      31771        Aug 1 2019   AL
                       WHITFIELD 11339938   MCTIER     SCARLETT ALEXIS    812    W CRAWFORAPT 4         DALTON       GA   30720        Jan 1 2020   TN
                       WHITFIELD 11463520   SCHIRALDI JOSEPH              509    W CRAWFORAPT 2         DALTON       GA   30720        Apr 1 2020   IL
                       WAYNE     07477838   MAULDIN    STEPHAN  LEE       289    HORSESHOE DR           JESUP        GA   31545        Jan 1 2017   CO
                       WAYNE     10981705   MCGUIRE    ELEANOR  OGDEN     5425   BEARDS BLUFF RD        ODUM         GA   31555        Mar 1 2020   FL
                       WHITE     11088063   THOMAS     JOE      DAN       858    RIVER FOREST RUN       CLEVELAND GA      30528        Feb 1 2018   TX
                       MUSCOGEE 07196101    CUMBIE     DONALD   WESLEY    7911   EDGEWATER DR           COLUMBUS GA       31904-2111   Aug 1 2019   TX
                       MUSCOGEE 10560450    CUNNINGHA JASON     CLAY      7668   KESSLER DR             FORT BENNI GA     31905        Oct 1 2019   KS
                       MUSCOGEE 10906140    BARRON     ALLYSON  NICOLE    4146   WILBUR DR              COLUMBUS GA       31909        Oct 1 2020   AL
                       MUSCOGEE 04698186    BARRON     JOYCE    SMITH     4146   WILBUR DR              COLUMBUS GA       31909-3947   Oct 1 2020   AL
                       MUSCOGEE 04914310    BARTOSZYN PATRICIA  ANN WILBOR1417   HAGAN DR               COLUMBUS GA       31907        Sep 1 2019   AL
                       LIBERTY   12448766   MCGRUE     JORDAN   A'LEE     1      FORREST AVE            FORT STEWAGA      31315        Jul 1 2020   AE
                       MUSCOGEE 08373281    MCMURRAY SAMANTHA             5200   GREYSTONE APT # 1301   COLUMBUS GA       31909        Mar 1 2019   NY
                       MUSCOGEE 12575812    MCNEAL     MICHAEL  LEWIS     2600   PINOLA AVE             COLUMBUS GA       31907        Feb 1 2020   NC
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 523 of 559




                                                                                       Page 322
                                                                                   GA NCOA Out of State


                       MUSCOGEE 08617816    MCPHERSONJARED       KIEV      1741    DOERUN DR              COLUMBUS GA     31904        Dec 1 2017   AL
                       MUSCOGEE 10221030    MCQUINN   CHRISTINA ANNE       7778    SCHOMBUR GAPT 823      COLUMBUS GA     31909        Jun 1 2020   AL
                       MUSCOGEE 11355822    MCRAE     RHONDA     LABREE    5111    SAND HILL DR           COLUMBUS GA     31907        Aug 1 2020   SC
                       LOWNDES 12547230     LANSFORD CARL        HENRY     5148    NORTHWIND APT L3       VALDOSTA GA     31605        Jul 1 2020   FL
                       LOWNDES 10653254     LANGSTAFF NICOLE     KRISTIANA 2809    JADAN PL               VALDOSTA GA     31602        Jul 1 2020   WV
                       MUSCOGEE 10813391    CROSS     RICHARD    D         6400    GREEN ISLAN22          COLUMBUS GA     31904        Oct 1 2020   FL
                       MUSCOGEE 06755099    CROSSLEY CYNTHIA     MELISSA   3500    MASSEE LN UNIT 10      COLUMBUS GA     31906        Aug 1 2020   AL
                       MUSCOGEE 11900131    CRUZ      KATHRYN    GRACE     5557    OLD IRONSIDES LOOP E   FORT BENNI GA   31905        Jun 1 2020   TN
                       MUSCOGEE 05741460    MENNEFIELDSHARON               7016    STONERIDGE CIR         COLUMBUS GA     31909        Nov 1 2019   AL
                       MUSCOGEE 10686658    MERCER    KRISTOPHERORION      8468    ARRACOURT WAY          FORT BENNI GA   31905        Jul 1 2018   HI
                       MUSCOGEE 10943861    MERCER    KYRSTIN    ASHLEY    8468    ARRACOURT WAY          FORT BENNI GA   31905        Jul 1 2018   HI
                       MERIWETHE 10901945   CUMMINGS SUZANNE     M         8622    WHITE HOUSE PKWY       WOODBURY GA     30293        Mar 1 2020   NY
                       MERIWETHE 02965323   DAY       ELOISE     HALE      8664    FORREST RD             GRANTVILLE GA   30220-2362   Apr 1 2020   FL
                       MUSCOGEE 06983289    GAYLE     SHELDON    ANTHONY 4123      STEAM MILL RD          COLUMBUS GA     31907-4860   Apr 1 2020   CA
                       MUSCOGEE 11977194    GEORGE    QUINTAVIOUS          6300    MILGEN RD APT 1221     COLUMBUS GA     31907        Apr 1 2019   AL
                       MORGAN    01651604   JONES     ANN        SCHJONNING505     CANDLER LN             MADISON    GA   30650-1779   Jun 1 2020   FL
                       MUSCOGEE 10638160    WISMANN   JEFFREY    WAYNE     1708    SLADE DR               COLUMBUS GA     31901        Jul 1 2017   WA
                       MUSCOGEE 07050783    WOERNER ASHLEY       MARIE     7013    MOUNTAIN LAUREL CT     COLUMBUS GA     31904        May 1 2020   VA
                       MUSCOGEE 01796725    WOFFORD LESLIE       V         1540    17TH AVE               COLUMBUS GA     31901-2046   Jul 1 2019   AL
                       MUSCOGEE 01794659    THOMAS    BENJAMIN JAMES       1322    SCHIMEK DR             COLUMBUS GA     31903-2426   Feb 1 2020   NC
                       OCONEE    05722577   ARABNIA   SAMIRA               1060    LONG CREEK DR          WATKINSVIL GA   30677-3102   Sep 1 2017   NY
                       NEWTON    01149109   DILLER    JEFFREY    EARL      15      MAGNOLIA DR            OXFORD     GA   30054        Jan 1 2020   HI
                       NEWTON    06798371   DILLER    LESLIE     GEIGER    15      MAGNOLIA DR            OXFORD     GA   30054        Jan 1 2020   HI
                       NEWTON    06482592   DIXON     LISA       INGRAM    115     CREEK WAY              COVINGTON GA    30016        Jan 1 2020   SC
                       MUSCOGEE 10613134    LOWE      LAUREN     BREEANN   1019    RED MAPLE WAY          COLUMBUS GA     31904        Sep 1 2017   NC
                       MUSCOGEE 10600921    LOWERY    MAGDALENA DOMINGUEZ 2301     MARTHAS LOOP           COLUMBUS GA     31907        Oct 1 2020   VA
                       MUSCOGEE 05001190    LUCHNER   MATTHEW HENRY        7310    WESTPORT LOOP          MIDLAND    GA   31820-3914   Jan 1 2020   TN




  Ex. 2 to Petition:
                       MUSCOGEE 10384593    LUNA      RICHARD              3201    1ST AVE    APT B 106   COLUMBUS GA     31904        Jul 1 2020   AL




Braynard Declaration
                       MUSCOGEE 10929817    LUNA COLONANGEL      MANUEL    8429    CHAFFEE ST             FORT BENNI GA   31905        Dec 1 2018   WA
                       MONTGOMER10291284    WONN      JESSICA    RENE      3271    US HIGHWAY 280         VIDALIA    GA   30474        Oct 1 2019   MD
                       OCONEE    11012156   STROMAN ALLIE        BAKER     1389    CLUB ESTATES LN        STATHAM    GA   30666        Jun 1 2020   FL
                       OCONEE    04754223   STROMAN JAY          THOMAS    1389    CLUB ESTATES LN        STATHAM    GA   30666        Jun 1 2020   FL
                       OCONEE    00699216   STROMAN TONYA        WHIDDON 1389      CLUB ESTATES LN        STATHAM    GA   30666        Jun 1 2020   FL
                       PAULDING 08612977    BERG      LINDA      LIL       1175    OLD HARRIS UNIT 121    DALLAS     GA   30157-8255   Nov 1 2019   FL
                       PAULDING 04091621    BETSILL   GIGI       DAWN      96      PINE RIDGE CHURCH RD   DALLAS     GA   30157        Sep 1 2020   CO
                       MUSCOGEE 01802973    BOSLEY    JACQUELINE C         7744    AURORA DR              COLUMBUS GA     31909        Feb 1 2018   AL
                       NEWTON    07052195   HUFFSTEAD ELAINE     MAJORIE   20      HERITAGE KEEP          COVINGTON GA    30016-9149   Jul 1 2020   NC
                       NEWTON    07043088   HUFFSTEAD WINSTON    MAGNUS    20      HERITAGE KEEP          COVINGTON GA    30016-9149   Jul 1 2020   NC
                       NEWTON    11221943   WRIGHT    PETER      JOSEPH    260     MUREE DR               COVINGTON GA    30014        Jul 1 2020   HI
                       NEWTON    10739894   WRIGHT    SARAH      ELIZABETH 260     MUREE DR               COVINGTON GA    30014        Jul 1 2020   HI
                       OCONEE    10470328   MAWYER    MICHELLE ANGELOS     1100    ARLINGTON PL           BOGART     GA   30622        May 1 2017   FL
                       OCONEE    02325462   MCCLENDONRONALD      WEBB      1140    COLORADO BND           WATKINSVIL GA   30677-3115   Jul 1 2020   WA
                       NEWTON    07689752   BOWMAN    FABIAN     ALONZO    230     MOUNTAIN LN            COVINGTON GA    30016        Jul 1 2020   FL
                       NEWTON    02452863   SMITH     ELLEN      MARIE     10119   AZALEA DR              COVINGTON GA    30014        Oct 1 2020   SC
                       NEWTON    08742858   SMITH     MC                   12959   HIGHWAY 36             COVINGTON GA    30014-8317   Oct 1 2017   FL
                       OGLETHORP 10189342   LULEWICZ ISABELLE    HOLLAND   1615    DUNLAP RD              WINTERVILL GA   30683        Aug 1 2020   IL
                       OGLETHORP 10479182   LULEWICZ JOHN        JACOB     1615    DUNLAP RD              WINTERVILL GA   30683        Aug 1 2020   IL
                       MUSCOGEE 11248562    PATEL     CHETAN     R         1201    FRONT AVE UNIT 217     COLUMBUS GA     31901        Aug 1 2017   TN
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 524 of 559




                                                                                         Page 323
                                                                                  GA NCOA Out of State


                       MUSCOGEE   06750590   REGISTE   MONICA    LYNN      833    QUAIL CREEK DR       COLUMBUS GA     31907        Aug 1 2020   VA
                       MUSCOGEE   04168715   REDMOND ANTONETTE DESHON      4448   MOLINE AVE           COLUMBUS GA     31907-6623   Jul 1 2019   FL
                       NEWTON     02042942   SMALLS    ANGELIQUE RENA      50     CREEKSTONE CT        COVINGTON GA    30016        Sep 1 2020   VA
                       NEWTON     02102827   SMALLS    FRANK     ANDREW    50     CREEKSTONE CT        COVINGTON GA    30016        Sep 1 2020   VA
                       MUSCOGEE   12586684   RICE      HAILEY    FAITH     6713   TERRY DR             FORT BENNI GA   31905        May 1 2020   VA
                       MUSCOGEE   04732903   RICHARDS CHRISTINE KING       1318   19TH ST     APT B    COLUMBUS GA     31901        Sep 1 2020   AL
                       PAULDING   02165327   CARLSON   GLENDA    AUTREY    353    CEDAR CREEK DR       DALLAS     GA   30157-6616   May 1 2020   AL
                       PAULDING   04725448   CARLSON   LARRY     MART      353    CEDAR CREEK DR       DALLAS     GA   30157-6616   May 1 2020   AL
                       PAULDING   00870444   CHAMPION JOAN       B         232    WATER WHEEL CT       ACWORTH GA      30101-4745   Aug 1 2020   FL
                       PAULDING   11258145   CECIL     CLAIRE    LOUISE    142    BRIDGEMILL DR        DOUGLASVI LGA   30134        Apr 1 2019   MO
                       PAULDING   10577338   BONNER    KISHA     LARRAIN   324    HUNTERS CRK          DALLAS     GA   30157        Apr 1 2019   NC
                       PAULDING   08422822   BOONE     JUSTIN    ALLEN     68     PARKCREST XING       DALLAS     GA   30132-0534   Feb 1 2020   MD
                       PAULDING   11661525   BOWLIN    TAMARA    JEAN      40     CAGLE WAY            HIRAM      GA   30141        Jul 1 2020   MO
                       PAULDING   02987875   BOYER     MICHAEL   CHARLES   18     BERKELEY WAY         DALLAS     GA   30157-2156   Nov 1 2019   TN
                       PAULDING   07987793   BAKER     JULIA     MARIE     38     CANDACE CT           DALLAS     GA   30132-1439   Sep 1 2019   CO
                       MUSCOGEE   11949666   HOLDCROFT WILLIAM   HEZEKIAH 7126    MIDLAND CHASE LOOP COLUMBUS GA       31909        Sep 1 2017   TX
                       MUSCOGEE   04270451   HOLDER    ANTONIO   GUILLERMO 5424   BUENA VISTA RD       COLUMBUS GA     31907        Apr 1 2019   FL
                       MUSCOGEE   11565096   PERSON    KARNASHIA SHAMBRELL 6300   MILGEN RD APT # 1172 COLUMBUS GA     31907        Aug 1 2019   TN
                       MUSCOGEE   10893416   PETERSON REBEKAH    MICHELLE 1534    DIXON DR             COLUMBUS GA     31906        Jun 1 2019   LA
                       MUSCOGEE   07085764   PETIT     MEGHAN    MARIE     2023   ARROW POINT LN       COLUMBUS GA     31907-3077   Sep 1 2019   NY
                       MUSCOGEE   10863823   PETIT     SEAN      RENE      2023   ARROW POINT LN       COLUMBUS GA     31907        Sep 1 2019   NY
                       PAULDING   03947888   HOLMES    DAVID     FRANKLIN 89      CEDARCREST VILLAGE LNACWORTH GA      30101        Sep 1 2020   FL
                       MUSCOGEE   10928909   SPINNER   MARY      C         1048   34TH AVE             COLUMBUS GA     31906        Sep 1 2020   NC
                       MUSCOGEE   10707398   SPINNER   ROBERT    LEE       1048   34TH AVE             COLUMBUS GA     31906        Sep 1 2020   NC
                       OCONEE     08338959   BOTTOMS GWENDOLYNVICKERS      1311   SHENANDOAH DR        WATKINSVIL GA   30677-8372   Oct 1 2020   FL
                       OCONEE     08339067   BOTTOMS ROBERT      GARVIN    1311   SHENANDOAH DR        WATKINSVIL GA   30677-8372   Oct 1 2020   FL
                       PAULDING   01771903   PAUL      HEATHER   AMANDA    16     CUMBERLAND RIDGE CT DALLAS      GA   30132-6086   Jul 1 2018   TX




  Ex. 2 to Petition:
                       PAULDING   03119344   THORPE    ROBERT    M         478    FORKWOOD WAY         POWDER SP GA    30127-4173   Dec 1 2018   VA




Braynard Declaration
                       PAULDING   03499318   DILBECK   KIM       PATRICIA  450    VILLA RICA HWY       DALLAS     GA   30157        Apr 1 2019   AL
                       PAULDING   06364619   DINGEE    MICHELE   MARIE     294    LEGEND CREEK RUN     DOUGLASVILGA    30134        Aug 1 2020   FL
                       PAULDING   10237255   MITNAUL   DAVID     CHADWICK 111     MEADOWVIEW LN        POWDER SP GA    30127        Mar 1 2020   OK
                       PAULDING   04663101   WILLIAMS  DARLENE             43     CHANTILLY WAY        DALLAS     GA   30157-5675   Jun 1 2020   FL
                       PAULDING   10065408   WILLIAMS  GARRETT   LEE       158    GELLMORE LN          ACWORTH GA      30101        Jul 1 2018   VA
                       PICKENS    04561638   LUND      STEPHEN   DALTON    1670   UPPER SALEM CHURCH RJASPER      GA   30143        Oct 1 2020   FL
                       PICKENS    10932679   LOREE     CASSIDY   MACHAEL   3275   SALEM CHURCH RD      JASPER     GA   30143        Sep 1 2020   FL
                       PAULDING   12293704   HAMMONDS TONYA      EVETTE    64     TRACEY LN            DALLAS     GA   30132        Oct 1 2019   AR
                       PAULDING   03009782   HAMMONS MARY        E         204    E SKYLINE VW         DALLAS     GA   30157        Oct 1 2020   FL
                       PAULDING   08151759   MILLER    COURTNEY RENEE      200    STARRY NIGHT WAY     DALLAS     GA   30132        Mar 1 2020   TX
                       PAULDING   00876111   HOWES     GARY      FRANCIS   5697   HULSEYTOWN RD        DALLAS     GA   30157        May 1 2020   MD
                       PEACH      08142126   HARDIN    KARLA     ALAMEDA   115    POPPY LN             BYRON      GA   31008        Aug 1 2020   FL
                       RICHMOND   01489028   BENNETT   DARRELL   WAYNE     1788   DUNAWAY CT           AUGUSTA    GA   30904-5046   Jul 1 2020   SC
                       PICKENS    05771445   CLULEY    DENISE    A         1464   PETTIT RD            JASPER     GA   30143-5227   Aug 1 2020   AL
                       POLK       06619872   THOMPSON TREVOR     DOUGLAS 945      PARIS MOUNTAIN RD    ROCKMART GA     30153        Aug 1 2020   WV
                       POLK       11250570   SURRETTE PAULA      MICHELLE 303     NEWCOMB ST           ROCKMART GA     30153        May 1 2019   VA
                       PICKENS    00087851   FIELD     GARY      DEAN      241    E BOLING RD          JASPER     GA   30143-4446   Jul 1 2020   TN
                       PICKENS    08144438   FIELD     SHERRIE   WEAVER    241    E BOLING RD          JASPER     GA   30143-4446   Jul 1 2020   TN
                       PAULDING   02181821   WILLIAMS  JEREMY    CHRISTOPHE89     MAJESTY DR           ROCKMART GA     30153        Jul 1 2017   CA
                       POLK       08001537   SOIGNET   JAMIE     LEE       943    SHILOH RD            CEDARTOW NGA    30125        Dec 1 2019   AL
                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 525 of 559




                                                                                        Page 324
                                                                                    GA NCOA Out of State


                       RICHMOND   11928987   DUNBAR    ROBBIE    DEAN        3863   WRIGHTSB O LOT 56       AUGUSTA   GA   30909        Apr 1 2019   SC
                       RICHMOND   10406565   DUNGAN    TIMOTHY   KYLE        2718   INGLESIDE DR            AUGUSTA   GA   30909        Sep 1 2020   SC
                       RICHMOND   11597046   BRUXVOORTJENNA      LYNN        3122   RAMSGATE RD             AUGUSTA   GA   30909        Mar 1 2020   MD
                       RICHMOND   08808008   BRYANT    DIEDRA    SHENELL     1610   15TH ST                 AUGUSTA   GA   30901-3930   Mar 1 2019   SC
                       RICHMOND   08583844   BRYANT    LINDSAY   VICTORIA    3603   BITTERNUT ST            AUGUSTA   GA   30906        Nov 1 2018   MD
                       RICHMOND   11398495   BUFKIN    LATOYA    VERONICA    301    JASMINE CIRAPT A        FORT GORDOGA   30905        May 1 2019   VA
                       RICHMOND   12205147   BUFKIN    RANDOLPH MARTEL       301    JASMINE CIRAPT A        FORT GORDOGA   30905        May 1 2019   VA
                       RICHMOND   06060512   ROBINSON JAMES                  4020   FOREMAN CT              HEPHZIBAH GA   30815        Jan 1 2020   LA
                       RICHMOND   10398976   ROBINSON JEANETTE B             3307   TATE RD                 AUGUSTA   GA   30906        Oct 1 2018   SC
                       RICHMOND   10503503   ROBINSON NATHANIEL BRIAN        1119   COBB ST                 AUGUSTA   GA   30904        Oct 1 2020   CA
                       RICHMOND   11010654   SHERMAN JESSE       LANORRIS    3896   GRAPE AVE               AUGUSTA   GA   30909        Oct 1 2018   PA
                       RICHMOND   10835999   DELOACH   NATALIE   D           2334   GLEN BURN DR            AUGUSTA   GA   30904        Jul 1 2020   TN
                       RICHMOND   11226044   DEMASI    ANNE      P           1203   DERBY LN                GROVETOWNGA    30813        Jul 1 2020   MD
                       PUTNAM     10981048   STONEBERG ALLEN     JOHN        236    BEECH HAVEN LN          EATONTON GA    31024        Oct 1 2020   OR
                       RICHMOND   12882544   BROWNING LAWRENCE               125    CYPRESS CI APT A        FORT GORDOGA   30905        Jun 1 2018   WA
                       POLK       04218422   COOK      ANNA      CHRISTINE   424    DEPOT ST                ROCKMART GA    30153        Aug 1 2020   CO
                       PUTNAM     05942784   CLARK     KARLA     JUNE        346    E RIVER BEND DR         EATONTON GA    31024        Nov 1 2019   SC
                       POLK       11778614   PLANT     WILLIAM   B           9      CHEROKEE ESTATES DR     CEDARTOWNGA    30125        May 1 2020   SC
                       RABUN      03581326   SPIVEY    TRUETT    JEFFERSON   227    SHAKESPEA UNIT 304      CLAYTON   GA   30525        Aug 1 2020   FL
                       RICHMOND   07390096   LEWIT     RUTH      ARIELLE     26     MACAULAY PL             AUGUSTA   GA   30907        Jun 1 2019   TN
                       RICHMOND   10522701   BARNETT   JUSTIN    TYLER       2329   LONGLEAF LN             AUGUSTA   GA   30906        Jul 1 2020   SC
                       RICHMOND   07510273   LEVERETTE JERITA    CHARDIA     3753   BANSBURY PL             HEPHZIBAH GA   30815-7178   Dec 1 2016   CA
                       RICHMOND   08367159   LEWER     HALEY     SPENCE      36     TIBURON TRL             AUGUSTA   GA   30907        Oct 1 2020   FL
                       RICHMOND   08819720   LEWER     SPENCER   LUKE        36     TIBURON TRL             AUGUSTA   GA   30907        Oct 1 2020   FL
                       RICHMOND   10003130   JOHNSON TAYANA      CEMONE      3515   SHADY BROOK DR          AUGUSTA   GA   30906        Jan 1 2020   VA
                       RICHMOND   12524111   LUBNOW    ELIZABETH MICHELE     4113   IRON HORSE DR           AUGUSTA   GA   30907        Sep 1 2020   SC
                       RICHMOND   10543428   HERGESHEIMSTEPHANIE ANN         2923   ARROWWOOD CIR           HEPHZIBAH GA   30815        Apr 1 2020   AE




  Ex. 2 to Petition:
                       RICHMOND   05470601   HERMES    MICHAEL   ARNOLD      2906   KINGS VIEW DR           AUGUSTA   GA   30909-9405   Feb 1 2018   VA




Braynard Declaration
                       RICHMOND   11450491   CHAPPEL   ANNA      CATALINA    758    GARLINGTONAPT A         FORT GORDOGA   30905        Oct 1 2017   SC
                       RICHMOND   05426858   CHASE     MELISSA   LEE         1751   KING WOODS DR           AUGUSTA   GA   30904        Apr 1 2020   PA
                       RICHMOND   04667896   GARNER    RONALD    FELTON      2406   PLANETREE DR            AUGUSTA   GA   30909-8406   Sep 1 2020   NV
                       RICHMOND   10764315   CLIFTON   APRIL     DAWN        3219   YELLOW PINE DR          AUGUSTA   GA   30909        Nov 1 2016   TX
                       RICHMOND   11138826   CLIFTON   JOHN      PAUL        3219   YELLOW PINE DR          AUGUSTA   GA   30909        Nov 1 2016   MO
                       RICHMOND   07145001   JONES     SWANNETTE M           1135   MCCOYS CREEK RD         GROVETOW NGA   30813        Aug 1 2020   NC
                       RICHMOND   11250598   HALL      HALI      RASHELLE    2401   SEMINOLE RD             AUGUSTA   GA   30904        Jul 1 2019   TX
                       RICHMOND   01455259   HALL      MATTIE    RUCKER      3321   TATE RD                 AUGUSTA   GA   30906        Oct 1 2019   NC
                       RICHMOND   03328826   HALL      WILLIE    OLIVIA      2718   LUMPKIN RD              AUGUSTA   GA   30906-3225   Mar 1 2020   SC
                       RICHMOND   08940835   CHAMBERS THOMAS     RYAN        3300   HEBRON CT               AUGUSTA   GA   30907        Mar 1 2017   SC
                       RICHMOND   10435114   CHANDLER FELICIA    LARIS       2206   SUNNY DAY DR            HEPHZIBAH GA   30815        Jun 1 2019   IL
                       RICHMOND   08767764   CHAPMAN HAQUINTUNYA MASHERIKA   402    IRONGATE D APT 3301     HEPHZIBAH GA   30815        Feb 1 2019   CO
                       RICHMOND   10263832   CLEMENTS LINDA      K           308    NAPA DR                 AUGUSTA   GA   30909        Feb 1 2020   SC
                       RICHMOND   10633963   HARLEY    AFTON     JENAI       2554   MUSCADINE DR            AUGUSTA   GA   30909        Dec 1 2019   CO
                       RICHMOND   11968535   HARLEY    MONIKA                2403   RUBY DR                 AUGUSTA   GA   30906        Mar 1 2020   FL
                       ROCKDALE   12364406   BENNETT   TYREASE   LAMAR       1350   CLASSIC DR NE           CONYERS GA     30013        Aug 1 2020   FL
                       ROCKDALE   03030317   HAFFNER   ERIK      BELA        2012   COSTLEY MILL RD NE      CONYERS GA     30013-1012   Oct 1 2020   IL
                       ROCKDALE   12602547   REAVES    KELLY     BLESSING    804    KESWICK VILLAGE CT NE   CONYERS GA     30013        Mar 1 2018   TX
                       ROCKDALE   03387958   REEVES    JESSIE    LINNEA      2286   KLONDIKE RD SW          CONYERS GA     30094        Nov 1 2018   FL
                       ROCKDALE   12241046   REID      DANIEL    DONAVAN     1721   PACER PL NW             CONYERS GA     30012        Feb 1 2019   AL
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 526 of 559




                                                                                          Page 325
                                                                                     GA NCOA Out of State


                       RICHMOND   10346843   VENABLE    ALAINI    BROOK       427    BRIGHAM TRL           AUGUSTA    GA    30909        Jun 1 2020   TN
                       RICHMOND   08599268   VENABLE    JOSEF     GABOR       427    BRIGHAM TRL           AUGUSTA    GA    30909        Jun 1 2020   TN
                       ROCKDALE   00317199   FUNDERBUR GLENN      W           1409   ENCHANTED LAKE DR N WCONYERS GA        30012-2009   Aug 1 2019   SC
                       ROCKDALE   00317200   FUNDERBUR SUSAN      F           1409   ENCHANTED LAKE DR N WCONYERS GA        30012-2009   Aug 1 2019   SC
                       ROCKDALE   00317256   GADDY      DONNA LOUISE          4443   CREEK CT              STOCKBRID GGA    30281-5654   Jul 1 2020   FL
                       ROCKDALE   10220424   GAINES     RONALD    JOSEPH      3673   SHALE LN SE           CONYERS GA       30013        Oct 1 2020   NY
                       RICHMOND   05115083   MOORE      BILLY     J           3422   STONEY BROOK RD       AUGUSTA     GA   30906-5184   Jan 1 2020   AE
                       RICHMOND   11350371   MOORE      FAITH                 5086   COPSE DR              AUGUSTA     GA   30909        Aug 1 2020   NY
                       RICHMOND   02270034   WHITTLE    KENNETH   ALBERT      3222   RAMSGATE RD           AUGUSTA     GA   30909        Apr 1 2017   NC
                       RICHMOND   01432868   WIDGEON ETHEL        C           3618   RICHMOND HILL RD      AUGUSTA     GA   30906        Mar 1 2019   SC
                       ROCKDALE   10121215   YOUNG      LEXUS     SAVANAH     2163   CREST WOOD DR         CONYERS GA       30094        Feb 1 2019   FL
                       ROCKDALE   12650503   WRIGHT     BERNICE   RUDDPH      446    VALLEY WOODS CIR SE CONYERS GA         30094        Oct 1 2020   FL
                       ROCKDALE   06970430   WRIGHT     DARRELL   D           1200   BRACKNELL CT          CONYERS GA       30013        Jun 1 2020   CA
                       ROCKDALE   03603957   WRIGHT     PAMELA    G           1200   BRACKNELL CT          CONYERS GA       30013        Jun 1 2020   CA
                       RICHMOND   04668778   SCHLOESSE L          JOYCE       810    AUMOND PL E           AUGUSTA     GA   30909-3220   Nov 1 2019   NY
                       RICHMOND   04668182   SCHLOESSE ROBERT     PHILIP      810    AUMOND PL E           AUGUSTA     GA   30909-3220   Nov 1 2019   NY
                       RICHMOND   07044138   SCHMITT    KELLYANNE ASHLEY      124    GARDNERS MILL RD      AUGUSTA     GA   30907-3792   Jun 1 2019   TX
                       RICHMOND   11378106   SCHOKA     ANDREW    JAMES       1555   CRAIG ST              AUGUSTA     GA   30904        May 1 2018   MD
                       ROCKDALE   12500043   JOHNSON JANIAH       CHANTEL     3011   HANOVER LN SE         CONYERS GA       30094        May 1 2020   VA
                       RICHMOND   10148708   RUFFIN     JOSEPHINE             5369   BULL ST               AUGUSTA     GA   30909        Aug 1 2017   TN
                       TROUP      10398022   SCOTT      ERICA     SHEVONNE    800    FLOYD ST              WEST POINT GA    31833        Feb 1 2019   AL
                       TROUP      06834730   HATCHER    SARA      ELIZABETH   406    JEFFERSON ST          LAGRANGE GA      30240        Oct 1 2020   SC
                       STEPHENS   12234867   LANGSTON CAROLYN     BRAY        972    RUMSEY RD             EASTANOLLEGA     30538        Sep 1 2020   FL
                       RICHMOND   07502390   THOMPSON TIERRA      RENEE       4054   HARPER FRANKLIN AVE AUGUSTA       GA   30909-9111   Jan 1 2017   SC
                       RICHMOND   05023538   THORNTON TAMIKA      NICOLE      2904   VANESSA DR            HEPHZIBAH GA     30815-4153   Sep 1 2020   TX
                       SPALDING   12010934   GRECO      KATHY     ANNE        377    SANDY SPRINGS DR      GRIFFIN     GA   30223        Oct 1 2020   FL
                       RICHMOND   03612129   TAYLOR     JAMES     GROVER      1836   HAMPTON AVE           AUGUSTA     GA   30904        Feb 1 2019   MD




  Ex. 2 to Petition:
                       RICHMOND   02197524   TAYLOR     LISA      MARLENDO    2506   CORBIN PL             AUGUSTA     GA   30906        Jul 1 2020   SC




Braynard Declaration
                       TATTNALL   08784426   GARCIA SAM ERYKA     A           845    TO JONES RD           REIDSVILLE GA    30453        Aug 1 2019   TN
                       RICHMOND   10189880   THOMAS     ROGERS                1706   TAYLOR RD             AUGUSTA    GA    30906        Jan 1 2019   SC
                       STEPHENS   02309326   NECITA     ELIZABETH MARIE       200    SINGLETON RD          EASTANOLL EGA    30538        Nov 1 2018   FL
                       ROCKDALE   04174957   AXELSON    BARBARA   GAIL        3241   SCENIC BROOK DR SW CONYERS GA          30094-5683   Jul 1 2020   AZ
                       ROCKDALE   04174959   AXELSON    MARSHALL LAURIE       3241   SCENIC BROOK DR SW CONYERS GA          30094-5683   Jul 1 2020   AZ
                       RICHMOND   01479903   TESTON     PAMELA    LEE         1033   OLD MARKS DR          AUGUSTA     GA   30909        Dec 1 2019   TX
                       RICHMOND   11378440   TEWS       JASON                 801    APPLE CT   APT B      FORT GORDOGA     30905        Oct 1 2017   AE
                       RICHMOND   11413887   TEWS       MIRJAM                801    APPLE CT   APT B      FORT GORDOGA     30905        Oct 1 2017   AE
                       TIFT       04514791   WHITECOTTOJOAN       CLARE       6000   WINCHESTER DR         TIFTON      GA   31794-2212   Sep 1 2020   VA
                       TIFT       04520939   WHITECOTTOKENNETH    CHARLES     6000   WINCHESTER DR         TIFTON      GA   31794-2212   Sep 1 2020   VA
                       THOMAS     10391908   BAKER      CARLOS    OSBURN      1005   ROBIN DR              THOMASVILLGA     31792        Jun 1 2019   FL
                       THOMAS     08159728   BAKER      JUSTIN    MICHAEL W   588    W LIVE OAK CIR        THOMASVILLGA     31792        Sep 1 2018   FL
                       THOMAS     00817831   BANKSTON RUTH        TENNENT     137    WOODLAND DR           THOMASVILLGA     31792-3716   Aug 1 2020   SC
                       TREUTLEN   00567547   DELK       DEBORAH ANN           3099   E MAIN ST             SOPERTON GA      30457        Sep 1 2020   SC
                       UNION      07915452   STEWART STACEY       RENEA       200    FOREST SERVICE RD 117 BLAIRSVILLE GA   30512-4734   Aug 1 2020   LA
                       TROUP      00898501   HILL       CONNIE    B           358    RIVERBEND DR          LAGRANGE GA      30240-8029   Oct 1 2020   FL
                       TOWNS      11948844   KOHEN      JANNIE                108    CHURCH ST APT 114     HIAWASSEE GA     30546        Oct 1 2020   TN
                       TROUP      03628514   JETT       JOHN      HEIDT       39     VILLAGE POINT DR      LAGRANGE GA      30240        Oct 1 2020   FL
                       SPALDING   03521933   PRIDGEN    JAMES     FRANKLIN    11     ASHFORD WAY           GRIFFIN     GA   30224-8840   Dec 1 2019   MS
                       SPALDING   08826625   PURVIS     PATRICIA              1010   SKYLINE DR            GRIFFIN     GA   30224        Oct 1 2020   FL
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 527 of 559




                                                                                           Page 326
                                                                                    GA NCOA Out of State


                       SPALDING 10462475    PARKER     OLIVIA     JAN        2779   JACKSON RD            GRIFFIN     GA   30223        Mar 1 2020   SC
                       SPALDING 10976377    POLK       ASHLEY                381    COUNTY LINE CHURCH R DGRIFFIN     GA   30223        Jun 1 2020   OR
                       WALTON    12216725   GENTILE    KAREN      FAY        3959   GROVE TRL             LOGANVILLE GA    30052        Aug 1 2020   NC
                       WALTON    12216727   GENTILE    MARKHAM    JAMES      3959   GROVE TRL             LOGANVILLE GA    30052        Aug 1 2020   NC
                       WALTON    12373176   CAMARENA ADAM         TIMOTHY CO 2283   MILLER BOTTOM RD      LOGANVILLE GA    30052        Sep 1 2020   UT
                       THOMAS    05342717   HARBOUR BRENT         ALAN       55     GATLIN BLF            THOMASVILLGA     31757        Aug 1 2019   FL
                       SUMTER    10119901   RILEY      LINDA      S          1678   HIGHWAY 27 E          LESLIE      GA   31764        Sep 1 2020   CA
                       SUMTER    01303334   SMITHERMANMICHELLE    LYN        201    17TH GREEN            AMERICUS GA      31709        Mar 1 2017   TN
                       WALKER    05812965   MCMULLIN SHERTINA     A          2603   N HIGHWAY 341         ROSSVILLE GA     30741-6218   Oct 1 2018   TN
                       THOMAS    03331247   HIPPLE     ROBERT     LOGAN      7154   MADDOX RD             OCHLOCKNEGA      31773        Jun 1 2020   FL
                       WALTON    01870209   ESSLINGER RITA        B          3450   BRISCOE DR            MONROE      GA   30655-8321   Sep 1 2020   TX
                       WALKER    02942086   HUBBERT    TRACY      NEAL       103    CANYON VILLA RD       RISING FAWNGA    30738        Sep 1 2019   AL
                       TROUP     07499088   LEONARD    JOSEPH     HARRISON 235      HEARTHSTONE DR        LAGRANGE GA      30241        Jan 1 2019   AL
                       TIFT      03511382   HATCHER    ALLISON    PARKER     338    OLD BROOKFIELD RD E TIFTON        GA   31794        Apr 1 2020   FL
                       TROUP     05706913   JONES      STEPHEN    MICHAEL    404    RIDGECREST RD         LAGRANGE GA      30240        Dec 1 2016   AL
                       TROUP     08681550   CORATTI    STEPHEN               110    OLD AIRPOR UNIT 223   LAGRANGE GA      30240        Dec 1 2019   NJ
                       TIFT      01632885   KELLEY     WILLIAM    CLARKSON 606      20TH ST E             TIFTON      GA   31794-3612   Mar 1 2020   VA
                       UPSON     07346223   KRAMER     AMANDA     SHAWN      4694   BARNESVILLE HWY       THE ROCK GA      30285        May 1 2020   CA
                       UPSON     07346224   KRAMER     JOSEPH     FRANK      4694   BARNESVILLE HWY       THE ROCK GA      30285        May 1 2020   CA
                       UPSON     00352377   CREWS      KENNETH    P          143    HICKMAN FO LOT # D    THOMASTONGA      30286-2069   Feb 1 2017   IL
                       WALKER    11432475   MICKEL     SHARON     MICHELE    404    HILL AVE   APT B      LA FAYETTE GA    30728        Jun 1 2019   TN
                       WALKER    11813574   FITZPATRICKSUMMER     DAWN       485    VAN DELL DR           ROCK SPRI N GA   30739        Nov 1 2019   TN
                       WALTON    07286103   WRIGHT     CODY       JAMES      1005   WINDRIDGE DR          LOGANVILLE GA    30052        Nov 1 2019   OH
                       UNION     08890057   SANDBERG BRIAN        SCOTT      584    ROSS RIDGE RD         BLAIRSVILLE GA   30512        Oct 1 2020   NC
                       UNION     08890060   SANDBERG DEBRA        LEVIN      584    ROSS RIDGE RD         BLAIRSVILLE GA   30512        Oct 1 2020   NC
                       UNION     12796970   SCHULER    WARREN     CLARK      584    KNIGHTS GAP           BLAIRSVILLE GA   30512        Feb 1 2017   FL
                       WHITFIELD 05287022   HAWKINS    KAREEM     IVIE       900    JOHNSON CT            DALTON      GA   30720        Jan 1 2019   VA




  Ex. 2 to Petition:
                       WARE      07773458   VONDERAU ANGELA       THOMAS     7803   FULLER RD             MILLWOOD GA      31552-9351   Aug 1 2017   TX




Braynard Declaration
                       WARE      08831286   FRALEY     KAITLYN    REBECCA    817    SAINT MARYS DR        WAYCROSS GA      31501        Sep 1 2020   FL
                       WHITFIELD 04766461   HARRIS     JODY       LAMAR      715    GIST PL    UNIT 3     DALTON      GA   30721-3999   Apr 1 2019   TN
                       WHITFIELD 00070608   TROXELL    ROBERT     B          114    GOLF VIEW DR          COHUTTA     GA   30710-9385   Mar 1 2020   FL
                       WHITFIELD 04749357   TROXELL    ROBIN      F          114    GOLF VIEW DR          COHUTTA     GA   30710-9385   Mar 1 2020   FL
                       WHITFIELD 04903007   WILSON     SHIRLEY    JEAN       106    VICMIRON DR           COHUTTA     GA   30710        Oct 1 2020   TN
                       WHITFIELD 04913382   WILSON     SIM        AGER       106    VICMIRON DR           COHUTTA     GA   30710        Oct 1 2020   TN
                       WASHINGTO 00740148   HOOKS      CHARLES    TERRELL    633    LANIER ST             SANDERSVI LGA    31082        Mar 1 2018   HI
                       WORTH     01265273   DYKES      JUDITH     KIM        3198   GA HIGHWAY 313        SYLVESTER GA     31791        Aug 1 2020   SC
                       WILKINSON 01007756   HARPE      EDWARD     TAYLOR     3040   LITTLE SANDY CREEK RD TOOMSBOROGA      31090-2412   Aug 1 2020   FL
                       WALTON    02033601   MARSH      JON        M          3650   YOUTH MONROE RD       LOGANVILLE GA    30052-4397   Apr 1 2020   NC
                       WALTON    02033608   MARSH      LYNDA      LEE        3650   YOUTH MONROE RD       LOGANVILLE GA    30052        Apr 1 2020   NC
                       WALTON    01871054   MARSIK     JAMES      CHARLES    764    HUNTERS LN            LOGANVILLE GA    30052-3272   Apr 1 2020   WA
                       WHITFIELD 06264337   WILSON     CAROLYN    WHITNEY S 500     MCGAUGHEY CHAPEL RD DALTON        GA   30721        Feb 1 2018   TN
                       WAYNE     07092762   GUEST      DONNA      THOMPSON 170      FANNIE BRANCH DR      JESUP       GA   31545        Apr 1 2018   FL
                       WALTON    02871808   MAHEDY     PAUL       P          7520   GREENS MILL DR        LOGANVILLE GA    30052-5256   Oct 1 2020   UT
                       WALTON    02871731   MAHEDY     PAULA      ALICE      7520   GREENS MILL DR        LOGANVILLE GA    30052-5256   Oct 1 2020   UT
                       WHITFIELD 10731026   SIMMERING ELIZABETH   ANN        834    CAPEHART RD           RINGGOLD GA      30736        Sep 1 2019   TN
                       WHITFIELD 01104563   SIMMONS    LESLIE     JONES      2665   FOXMORE CIR           DALTON      GA   30720-4914   Oct 1 2019   TN
                       WHITFIELD 11804659   SLETTEHAUGKRISTEN     ALEXANDRA 4322    BANKS DR S UNIT 1     DALTON      GA   30721        Oct 1 2020   TN
                       WHITE     04654800   CUMMINGS NADINE       P          45     PARK VISTA DR         CLEVELAND GA     30528        Jun 1 2019   VA
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 528 of 559




                                                                                          Page 327
                                                                                     GA NCOA Out of State


                       WHITFIELD   03636805   NORMAN     RANDALL   WILLIAMS   1303   LAKEMONT DR        DALTON      GA   30720   Oct   1 2020   OK
                       WHITFIELD   10379072   NUNEZ      DIAPME               1151   DANIELLE DR        DALTON      GA   30721   Dec   1 2019   TN
                       WORTH       11008765   CLEMENTS   TRACY     SCOTT      503    N MCPHAUL APT A    SYLVESTER   GA   31791   Apr   1 2018   NC
                       WHITE       06101963   HANNAMAN   DON       ELDON      4029   HIGHWAY 129 N      CLEVELAND   GA   30528   Mar   1 2020   SC
                       WHITFIELD   10251578   PIPKIN     MATTHEW   LEE        213    TONYA DR           DALTON      GA   30721   Apr   1 2020   TN




  Ex. 2 to Petition:
Braynard Declaration
                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 529 of 559




                                                                                           Page 328
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 530 of 559




                            Ex. 2 to Petition:
                          Braynard Declaration
                                                                                                            GA PO Box Registrants



                        Postal Company    County    Voter Registration #     Last Name    First Name   Middle Name             Suffix   Street #     Street Name            Apt/Unit         City          State    Zip Code
                        UPS               BIBB                       4876129 FIGUEROA     DEBORAH      ANN                                     4339 HARTLEY BRIDGE RD       AP 102           MACON         GA       31216
                        UPS               BIBB                       8746353 RUCKER       ERICA        ANIK                                    3780 NORTHSIDE DR            APT 140118      MACON          GA      31210
                       USPS              BIBB                       8330810 FISHER       RENNIE        MARIE                                  1740 ROCKY CREEK RD          UNIT 20894       MACON          GA      31206
                       UPS               BIBB                     10624430 KING          BRITTANY      ANDREA                                 4339 HARTLEY BRIDGE RD       APT 215          MACON          GA      31216
                       UPS               BIBB                       6345247 JOHNSON      GENOA         GERALD                                 3780 NORTHSIDE DR            APT 140187       MACON          GA      31210
                       UPS               BIBB                     10345561 LA FOUNTAIN   MARC          ANDREW                                 4339 HARTLEY BRIDGE RD       STE 104          MACON          GA      31216
                       USPS              BIBB                       7750938 NELSON       EMMA          TERESA                                 1040 PIO NONO AVE            APT 2896         MACON          GA      31204
                       UPS               BIBB                         161139 KING        SUVONEREE     EVANS                                  4339 HARTLEY BRIDGE RD       BOX 215          MACON          GA      31216
                       UPS               BIBB                       5333249 PATTERSON    FRANK         KIDD                    III            5962 ZEBULON RD              APT 169          MACON          GA      31210
                       USPS              BIBB                       3323797 DENNIS       ROBERT                                JR             1040 PIO NONO AVE            UNIT 2023        MACON          GA      31204
                       UPS               BIBB                     10345561 LA FOUNTAIN   MARC          ANDREW                                 4339 HARTLEY BRIDGE RD       STE 104          MACON          GA      31216
                       USPS              BIBB                       1760838 CRANFILL     MELANIE       R                                      1740 ROCKY CREEK RD          UNIT 20591       MACON          GA      31206
                       UPS               BIBB                       8421878 PFEIFFER     KATHERINE     ANN                                    5962 ZEBULON RD              UNIT 163         MACON          GA      31210 2099
                       UPS               BIBB                        812945 RAGIN        LELAND        K                       JR             4339 HARTLEY BRIDGE RD       APT 216          MACON          GA      31216
                       UPS               BIBB                       5035181 DAVIS        KATHERINE     ANGELA                                 4339 HARTLEY BRIDGE RD       APT 167          MACON          GA      31216
                       UPS               BIBB                        176527 CROTHERS     VINCENT       LEE                                    3780 NORTHSIDE DR            STE 140          MACON          GA      31210
                       UPS               BIBB                        179993 DILL         DONALD        EDWARD                  JR             4339 HARTLEY BRIDGE RD       UNIT 183         MACON          GA      31216 5641
                       UPS               BIBB                       1001890 ENGLISH      RODREQUEZ     L                                      5962 ZEBULON RD              STE 175          MACON          GA      31210
                       UPS               BIBB                       8327966 ABBOTT       FRANK         M                                      4339 HARTLEY BRIDGE RD       #202             MACON          GA      31216
                       USPS              BRANTLEY                   2243417 DAVIS        JAMES                                               10119 MAIN ST N               805              NAHUNTA        GA      31553
                       USPS              BULLOCH                    6076837 ROWE         ERIN          ANN                                      129 E LEE ST               APT 11           BROOKLET       GA      30415
                       USPS              BUTTS                    11526038 DEPORRES      GERALDO       MARTIN VICENTE                           461 E 2ND ST               #1304            JACKSON        GA      30233
                       USPS              CAMDEN                   12014654 MCCARTHY      MARSHA        ANN                                      724 CHARLIE SMITH SR HWY   APT 5402         SAINT MARYS    GA      31558
                       USPS              CAMDEN                   12014654 MCCARTHY      MARSHA        ANN                                      724 CHARLIE SMITH SR HWY   APT 5402         SAINT MARYS    GA      31558
                       USPS              CAMDEN                   12549980 WULFFIEND     TONY          JAMES                                    724 CHARLIE SMITH SR HWY   UNIT 5734        SAINT MARYS    GA      31558
                       USPS              CATOOSA                  11812818 KEIM          ELIZABETH     LUCILLE                                  862 LAFAYETTE ST           UNIT 1625        RINGGOLD       GA      30736
                       UPS               CHATHAM                    1528241 ANDERSON     DOREEN        MARIE                                  5710 OGEECHEE RD             STE 200          SAVANNAH       GA      31405
                       UPS               CHATHAM                    7321565 BOSTICK      JAMAAR        SHA'RON                                5501 ABERCORN ST             SUITE D214       SAVANNAH       GA      31405
                       FedEx             CHATHAM                  12199576 GONZALEZ      REBECCA                                                  5 W BROUGHTON ST         UNIT 305B        SAVANNAH       GA      31401




  Ex. 2 to Petition:
                       UPS               CHATHAM                  11697835 GONZALEZ      ANDREW        ROBERT                                 5710 OGEECHEE RD             STE 200          SAVANNAH       GA      31405




Braynard Declaration
                       UPS               CHATHAM                    5609599 REARDON      WALTER        MCKINLEY                               5710 OGEECHEE RD             200 265          SAVANNAH       GA      31405
                       UPS               CHATHAM                    8500756 LIU          XIN JIAN                                             5710 OGEECHEE RD             UNIT 150         SAVANNAH       GA      31405 9517
                       UPS               CHATHAM                    8002756 MITCHELL     DARLA         POTTER                                 5710 OGEECHEE RD             STE200 208       SAVANNAH       GA      31405
                       UPS               CHATHAM                    7463225 GREEN        KEON          DONTAGUS                               5710 OGEECHEE RD             #200 202         SAVANNAH       GA      31405
                       FedEx             CHATHAM                  12105784 TROPEA        ALEXANDRA     FLORENCE                                   5 W BROUGHTON ST          UNIT.305A       SAVANNAH       GA      31401
                       UPS               CHATHAM                  12042290 WARD          KEN           EARL                                   5501 ABERCORN ST             SUITE D 326      SAVANNAH       GA      31405
                       UPS               CHATHAM                    8761840 KANG         DANIEL        HONG GU                                 5710 OGEECHEE RD            # 200228          SAVANNAH      GA      31405
                       USPS              CHATHAM                    1075107 GREY          FRANCES      EVELYN                                   118 BARNARD ST             UNIT 10703        SAVANNAH      GA      31401
                       UPS               CHATHAM                    2219986 PACE          MARCUS       J                                       5501 ABERCORN ST            STE D205          SAVANNAH      GA      31405
                       USPS              CHATHAM                    5095798 LOESCH        MELANIE      MARIE                                   1030 US HIGHWAY 80 W        APT#244           POOLER        GA      31322
                       UPS               CHATHAM                    7463225 GREEN         KEON         DONTAGUS                                5710 OGEECHEE RD            #200 202         SAVANNAH       GA      31405
                       UPS               CHATHAM                  11093081 HALL          KACI          LEIGH                                  5710 OGEECHEE RD             STE 200 20       SAVANNAH       GA      31405
                       UPS               CHATHAM                    8788281 HATHAWAY     AUGUSTA       DEJUAN                                 5501 ABERCORN ST             STE D            SAVANNAH       GA      31405
                       UPS               CHATHAM                  12454539 CHRISTMAS     DIANA         L                                      2126 E VICTORY DR            UNIT 313         SAVANNAH       GA      31404
                       UPS               CHATHAM                    1916108 CARDEN       CLIFTON                                              2126 E VICTORY DR            APT 329          SAVANNAH       GA      31404
                       USPS              CHATHAM                  11220744 WRIGHT        STEPHEN       R                                        463 JOHNNY MERCER BLVD     #STE B 7         SAVANNAH       GA      31410
                       UPS               CHATHAM                    1861860 MITCHELL     MATTHEW       BATES                                  5710 OGEECHEE RD             UNIT # 200 208   SAVANNAH       GA      31405
                       USPS              CHATHAM                  11220744 WRIGHT        STEPHEN       R                                        463 JOHNNY MERCER BLVD     #STE B 7         SAVANNAH       GA      31410
                       USPS              CHATHAM                  10509083 SETTERS       JAMES         EARL                                     407 E US HIGHWAY 80        UNIT 784         BLOOMINGDALE   GA      31302
                       USPS              CHATHAM                    4443137 PRINCE       JENNIFER      LYNN                                     463 JOHNNY MERCER BLVD     STE B7           SAVANNAH       GA      31410
                       USPS              CHATHAM                    2243830 PRUDEN       RALPH         J                                        118 BARNARD ST             UNIT 9482        SAVANNAH       GA      31401
                                                                                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 531 of 559




                       UPS               CHATHAM                    8740303 MULLEN       DAVID         WILLIAM                                5501 ABERCORN ST             STE D304         SAVANNAH       GA      31405
                       FedEx             CHATHAM                    3097079 ESTES        JACKIE        MARLENE                                    5 W BROUGHTON ST         UNIT 404         SAVANNAH       GA      31401
                                                                                    GA PO Box Registrants



                        UPS     CLARKE      1764442 LONG        THAD          D                               1860 BARNETT SHOALS RD       103           ATHENS           GA    30605
                        UPS     CLARKE      1764442 LONG        THAD          D                               1860 BARNETT SHOALS RD       103           ATHENS           GA    30605
                        UPS     CLARKE     11816715 TERRY       CHARLES       LEE                             1860 BARNETT SHOALS RD       STE 103       ATHENS           GA    30605
                        UPS     CLARKE     12773226 SHIELDS     LAUREN        CORRIN                          1860 BARNETT SHOALS RD       STE 103       ATHENS           GA    30605
                        USPS    CLAYTON     5186097 LEONARD     OLINKA        GEDDES                          6691 CHURCH ST               UNIT 96105    RIVERDALE        GA    30274
                        USPS    CLAYTON     6147616 ROSS        PATRICIA      ANN                             6450 EVANS DR                UNIT 275      REX              GA    30273
                        USPS    CLAYTON     8527984 ANDREW      FREDERICK     AUGUSTINE                 II    6450 EVANS DR                UNIT 612      REX              GA    30273
                        USPS    CLAYTON    10197275 SIMMONS     MARIAN        PATRICIA MENDENHALL             6450 EVANS DR                UNIT 978      REX              GA    30273
                        USPS    CLAYTON     3424731 SMITH       HANA          NICOLETTE                       6691 CHURCH ST               962114        RIVERDALE        GA    30274
                        USPS    CLAYTON     3571378 ORR         VALERIE                                       6691 CHURCH ST               # 960451      RIVERDALE        GA    30274
                        USPS    CLAYTON     2681033 CRAWFORD    TONY                                          6450 EVANS DR                UNIT 256      REX              GA    30273
                        USPS    CLAYTON     4465782 RAY         FATIMAH       ALI                             6450 EVANS DR                UNIT 225      REX              GA    30273
                        USPS    CLAYTON     8852967 HODGE       ANTHONY       QUINN                           6450 EVANS DR                UNIT 693      REX              GA    30273
                        USPS    CLAYTON     2681033 CRAWFORD    TONY                                          6450 EVANS DR                UNIT 256      REX              GA    30273
                        USPS    CLAYTON    10697559 MYHAND      TRACEY         WANNETTE                       6450 EVANS DR                UNIT 998      REX              GA    30273
                        USPS    CLAYTON    10682330 LEWIS       LATISHA        SHAVONN                        6450 EVANS DR                UNIT 1051     REX              GA    30273
                        USPS    CLAYTON     3439191 GRIFFIN     VERONICA       HARRIS                         6450 EVANS DR                UNIT # 62     REX              GA    30273
                        USPS    CLAYTON     4250384 JOHNSON     VANEE          LAVEESTA                       6691 CHURCH ST               960880        RIVERDALE        GA    30274
                        USPS    CLAYTON     8852967 HODGE       ANTHONY        QUINN                          6450 EVANS DR                UNIT 693      REX              GA    30273
                        USPS    COBB       10082513 BASEL       CHRISTIANA     YVONNE                         2001 DUNCAN DR NW            1821          KENNESAW         GA    30144
                        USPS    COBB        5310383 ROBINSON    DANA           MARCEL                         2001 DUNCAN DR NW            831           KENNESAW         GA    30144
                        USPS    COBB       11391524 SMITH       CUVANNA        MONIQUE                        2001 DUNCAN DR NW            46            KENNESAW         GA    30144
                        USPS    COBB        8611055 FRANCOIS    MARIE          LAURENCE REGINE                2001 DUNCAN DR NW            153           KENNESAW         GA    30144
                        UPS     COWETA      6230740 ELLIS       ANECIA         KEVIA                           388 BULLSBORO DR            119           NEWNAN           GA    302631069
                       UPS     COWETA      5848190 SULLIVAN    HEATHER        FELICIA                         388 BULLSBORO DR            UNIT #240     NEWNAN           GA    30263
                       UPS     COWETA     11856586 HUDLER      LINDY          LEE                             388 BULLSBORO DR            APT 345       NEWNAN           GA    30263
                       USPS    DAWSON     11471636 SWEENEY     JONATHAN       WILLIAM                         452 HIGHWAY 53 E            UNIT 1831     DAWSONVILLE      GA    30534
                       UPS     DEKALB      8259974 GARMAN      KATHLEEN       SUSAN                          4780 ASHFORD DUNWOODY RD     E176          ATLANTA          GA    30338 5564
                       USPS    DEKALB      5897712 KEITH       SANDRA         R                              1551 DUNWOODY VILLAGE PKWY   88052         DUNWOODY         GA    30338
                       USPS    DEKALB      8550933 QUEMIE      PETER                                          977 MONTREAL RD             UNIT #1072    CLARKSTON        GA    30021




  Ex. 2 to Petition:
                       USPS    DEKALB     10559784 PETTY       KEVIN          CORNELIUS                      3328 E PONCE DE LEON AVE     UNIT 288      SCOTTDALE        GA    30079




Braynard Declaration
                       USPS    DEKALB      4103762 HOWARD      WILLIAM        JESSE                    III   3035 STONE MOUNTAIN ST       UNIT 183      LITHONIA         GA    30058
                       UPS     DEKALB      3130326 HANSEN      BRAD                                          4780 ASHFORD DUNWOODY RD     254           ATLANTA          GA    30338
                       UPS     DEKALB      6615612 ARROUFI     KAYRONNA       G                              4780 ASHFORD DUNWOODY RD     # 122         ATLANTA          GA    30338
                       UPS     DEKALB      7233574 RANKINE     CHRISTOPHER    CHARLES                        4780 ASHFORD DUNWOODY RD     UNIT 540      ATLANTA          GA    30338 5553
                       USPS    DEKALB     11896828 SMITH       TIMOTHY        EUGENE                   II    3328 E PONCE DE LEON AVE     UNIT 288      SCOTTDALE        GA    30079
                       UPS     DEKALB      3117437 MCCOWEN     KELLY          BRYAN                          4780 ASHFORD DUNWOODY RD     540 243       ATLANTA          GA    30338
                       UPS     DEKALB      5909442 NUNLEY      AQUANETTA      CORISE                         4780 ASHFORD DUNWOODY RD     A221          ATLANTA          GA    30338
                       USPS    DEKALB      4844267 PASSMORE    GEORGE         WILSON E LI'EL           II    2724 WESLEY CHAPEL RD        UNIT361571    DECATUR          GA    30034
                       USPS    DEKALB       4992603 HOWARD      MARHONDA                                     3035 STONE MOUNTAIN ST       UNIT 183      LITHONIA         GA    30058
                       UPS     DEKALB       7233574 RANKINE     CHRISTOPHER   CHARLES                        4780 ASHFORD DUNWOODY RD     UNIT 540      ATLANTA          GA    30338 5553
                       USPS    DEKALB      8480986 STAPLETON   RENEE                                         1920 DRESDEN DR NE           #190193       ATLANTA          GA    30319
                       USPS    DEKALB      8635615 LEWIS       ASHTON         NICOLAIS                       1551 DUNWOODY VILLAGE PKWY   88324         DUNWOODY         GA    30338
                       USPS    DEKALB     11896828 SMITH       TIMOTHY        EUGENE                   II    3328 E PONCE DE LEON AVE     UNIT 288      SCOTTDALE        GA    30079
                       UPS     DEKALB      2433780 YOUNG       DEIDRA         LOUISE                         4780 ASHFORD DUNWOODY RD     UNIT # A414   ATLANTA          GA    30338
                       USPS    DEKALB      3364665 DAWKINS     TONY           B                               977 MONTREAL RD             UNIT 852      CLARKSTON        GA    30021
                       USPS    DEKALB      1770281 SEBASTIAN   GLORIA         ANITA                          3035 STONE MOUNTAIN ST       UNIT 1222     LITHONIA         GA    30058
                       USPS    DEKALB      3792102 WHEAT       MONIQUE        SHEREE                         5181 W MOUNTAIN ST           UNIT 2427     STONE MOUNTAIN   GA    30083
                       UPS     DEKALB     10703552 SHANBHAG    RAM                                           4780 ASHFORD DUNWOODY RD     #540 626      ATLANTA          GA    30338
                       USPS    DEKALB      2524398 MORRIS      JOHNNY                                  II    5181 W MOUNTAIN ST           UNIT 20       STONE MOUNTAIN   GA    30083
                       USPS    DEKALB      1935242 DANIEL      KIMBERLY       PYLES                          3035 STONE MOUNTAIN ST       161           LITHONIA         GA    30058
                       USPS    DEKALB      5962675 WALKER      REGINALD       MIGUEL                          977 MONTREAL RD             521           CLARKSTON        GA    30021
                                                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 532 of 559




                       USPS    DEKALB      3698478 GIBBS       MICHAEL        A                              1273 METROPOLITAN AVE SE     UNIT 18071    ATLANTA          GA    30316
                       USPS    DEKALB     11780596 AGNEW       JAMES          FREDERICK                II    1920 DRESDEN DR NE           T190573       ATLANTA          GA    30319
                                                                                      GA PO Box Registrants



                        USPS    DEKALB      11194151 REID            RONALD      NATHANIEL                      5181 W MOUNTAIN ST            #2473           STONE MOUNTAIN    GA    30083
                        USPS    DEKALB       4120734 SMALLS          FELONES                              JR    1273 METROPOLITAN AVE SE      UNIT 17563      ATLANTA           GA    30316
                        USPS    DEKALB       2619531 COX ERWOOD      PATRICIA                                   1551 DUNWOODY VILLAGE PKWY    #888966         DUNWOODY          GA    30338
                        USPS    DEKALB      11320058 TAYLOR          BRAY                                       1920 DRESDEN DR NE            191453          ATLANTA           GA    30319
                        UPS     DEKALB      12644244 MEYER           AMY          SUE                           4780 ASHFORD DUNWOODY RD      APT 339         ATLANTA           GA    30338
                        UPS     DEKALB      12110438 JORDAN          MARCUS       TYREE                         4780 ASHFORD DUNWOODY RD      #540226        ATLANTA           GA    30338
                       USPS    DEKALB       4315785 MILLER          SUBRENA      LORRI ANNE                    3328 E PONCE DE LEON AVE      UNIT 142        SCOTTDALE         GA    30079
                       UPS     DEKALB       5680113 WILLIAMS        DEREK        MCKENZIE                      4780 ASHFORD DUNWOODY RD      #540 180        ATLANTA           GA    30338
                       USPS    DEKALB       8070605 GUILLORY        LARRY        JAMES                         3035 STONE MOUNTAIN ST        723             LITHONIA          GA    30058
                       USPS    DEKALB      10893803 MOHAMED         ABDIFATAH    NURENI                          977 MONTREAL RD             UNIT 1231       CLARKSTON         GA    30021
                       USPS    DEKALB      11745844 LANKFORD        SHANTEL      ROSE                          3035 STONE MOUNTAIN ST        UNIT 183        LITHONIA          GA    30058
                       UPS     DEKALB       8235906 GARMAN          RAYMOND      JACK                          4780 ASHFORD DUNWOODY RD      E176            ATLANTA           GA    30338 5564
                       USPS    DEKALB       8635615 LEWIS           ASHTON       NICOLAIS                      1551 DUNWOODY VILLAGE PKWY    88324           DUNWOODY          GA    30338
                       USPS    DEKALB       2096526 SEWELL          VALARIE      L                             3035 STONE MOUNTAIN ST        UNIT#182        LITHONIA          GA    30058
                       USPS    DEKALB      10318897 GREGORY         PAMELA       KAYE                          1551 DUNWOODY VILLAGE PKWY    APT 88531       DUNWOODY          GA    30338
                       USPS    DEKALB       3857907 HALL            MONIQUE      LANE                          3328 E PONCE DE LEON AVE      UNIT 16         SCOTTDALE         GA    30079
                       USPS    DEKALB       6019870 MITCHELL        ANGELA       RUTH                           977 MONTREAL RD              UNIT 761        CLARKSTON         GA    30021
                       USPS    DEKALB       7693510 RIVERS          DAVID        L                             3035 STONE MOUNTAIN ST        UNIT 1202       LITHONIA          GA    30058
                       UPS     DEKALB       8263903 LUBERT          ANN MARIE                                  4780 ASHFORD DUNWOODY RD      STE A331        ATLANTA           GA    30338
                       UPS     DEKALB       5075460 ROGERS          LIGETTE      GAYNELL                       4780 ASHFORD DUNWOODY RD      A195            DUNWOODY          GA    30338 5564
                       UPS     DEKALB       2418411 DELL            CATHERINE    ELIZABETH                     4780 ASHFORD DUNWOODY RD      STE A 302       ATLANTA           GA    30338
                       UPS     DEKALB      11627917 COLE            ANDREA                                     4780 ASHFORD DUNWOODY RD      540             ATLANTA           GA    30338
                       USPS    DEKALB       7370429 HOUSE           TERRY        LAMONTE                       5181 W MOUNTAIN ST            UNIT 1734       STONE MOUNTAIN    GA    30083
                       UPS     DEKALB      11050704 GABALDO         ALEXIS       B                             4780 ASHFORD DUNWOODY RD      540             ATLANTA           GA    30338
                       USPS    DEKALB       2120141 THOMAS          EDGAR                                        977 MONTREAL RD             UNIT 1162       CLARKSTON         GA    30021 3543
                       USPS    DEKALB       7159843 COLLIE          OCTAVIA      G                             3035 STONE MOUNTAIN ST        27              LITHONIA          GA    30058
                       USPS    DEKALB       6314989 DAVIS           AUBREY                                     3035 STONE MOUNTAIN ST        UNIT 972        LITHONIA          GA    30058
                       USPS    DEKALB      10344524 SILMON          LAVOR                                      5181 W MOUNTAIN ST            UNIT 2427       STONE MOUNTAIN    GA    30083
                       USPS    DEKALB       5311421 MACK            HEATHER      DENISE                        5181 W MOUNTAIN ST            1734            STONE MOUNTAIN    GA    30083
                       USPS    DEKALB      10579522 DAVIS           DENISE       MARIE                         5181 W MOUNTAIN ST            1742            STONE MOUNTAIN    GA    30083




  Ex. 2 to Petition:
                       USPS    DEKALB       4039674 HARRIS          VERONICA     ANN                           3035 STONE MOUNTAIN ST        1985            LITHONIA          GA    30058




Braynard Declaration
                       UPS     DEKALB      11349827 RUSNAK          SEAN         RYAN                          4780 ASHFORD DUNWOODY RD      STE A 282       ATLANTA           GA    30338
                       USPS    DEKALB       4971965 COX             MICHAEL      ALLEN                         3328 E PONCE DE LEON AVE      UNIT 331        SCOTTDALE         GA    30079
                       UPS     DEKALB       7874423 POWELL          NATHAN       EDISON                        4780 ASHFORD DUNWOODY RD      540             ATLANTA           GA    30338
                       USPS    DEKALB      11470364 FAYNE           ARIKKA       LATRICE                       5181 W MOUNTAIN ST            APT 2455        STONE MOUNTAIN    GA    30083
                       USPS    DEKALB       6712576 LANG            TERESA       MICHELLE                      3035 STONE MOUNTAIN ST        UNIT 1656       LITHONIA          GA    30058
                       USPS    DEKALB       4765257 WALKER          KEITH        JERMAINE                      2724 WESLEY CHAPEL RD         #362103         DECATUR           GA    30034
                       USPS    DEKALB       6432158 TARVER          TRACI        G                             3035 STONE MOUNTAIN ST        #1895           LITHONIA          GA    30058
                       UPS     DEKALB      11651695 CASERZA LIGHT    CATHERINE    M                             4780 ASHFORD DUNWOODY RD      UNIT 540 501   ATLANTA           GA    30338
                       USPS    DEKALB      10832848 WASHINGTON      ANGELA       DEE                             977 MONTREAL RD             UNIT 413        CLARKSTON         GA    30021
                       UPS     DEKALB       5503109 OSA YANDE        CADISA       E                             4780 ASHFORD DUNWOODY RD      # A 177        DUNWOODY          GA    30338 5564
                       USPS    DEKALB       8480986 STAPLETON       RENEE                                      1920 DRESDEN DR NE            #190193         ATLANTA           GA    30319
                       USPS    DEKALB       5363650 TAYLOR          CANDACE      N                             1551 DUNWOODY VILLAGE PKWY    88025           DUNWOODY          GA    30338
                       UPS     DOUGHERTY      22732 CATES           MARY         GARNER                        2800 OLD DAWSON RD            STE 2           ALBANY            GA    31707
                       UPS     DOUGHERTY      17211 CATES           LEE          RUSSELL                       2800 OLD DAWSON RD            STE 2           ALBANY            GA    31707
                       USPS    DOUGHERTY    6264357 POSTELL         LAVOR        DEANDRE                       2823 MEREDYTH DR              UNIT 72161      ALBANY            GA    31707
                       UPS     DOUGHERTY    6073494 LAFAYETTE       HOANG        TRAN                          2800 OLD DAWSON RD            UNIT 189        ALBANY            GA    31707 1599
                       USPS    FAYETTE      3455421 ENGLISH         TYWANDRA     DIANN                          250 GEORGIA AVE E            UNIT 14296      FAYETTEVILLE      GA    30214
                       USPS    FAYETTE      1942751 DOCKERY         ALMETA       BEATRICE                       250 GEORGIA AVE E            UNIT 952        FAYETTEVILLE      GA    30214
                       USPS    FAYETTE     10407494 KNIGHT          RITA         JEAN                           250 GEORGIA AVE E            UNIT 142901     FAYETTEVILLE      GA    30214
                       USPS    FAYETTE      6151432 MYERS           ANTHONY      A                              250 GEORGIA AVE E            UNIT# 1272      FAYETTEVILLE      GA    30214
                                                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 533 of 559




                       USPS    FAYETTE      3837612 BROWN           DENEENE                                     250 GEORGIA AVE E            143987          FAYETTEVILLE      GA    30214
                       USPS    FAYETTE     11203287 TAYLOR          TASIA        CENTESCIA                      250 GEORGIA AVE E            #143692         FAYETTEVILLE      GA    30214
                       USPS    FAYETTE     11541328 NYILE           RRIIVER                                     250 GEORGIA AVE E            UNIT 142854     FAYETTEVILLE      GA    30214
                                                                                             GA PO Box Registrants



                        USPS     FAYETTE    12155102 WATTS            JULIETTE       MARIE                                250 GEORGIA AVE E        UNIT 64         FAYETTEVILLE    GA    30214
                        USPS     FORSYTH      7630299 RIGGS           ROBERT         JOSEPH                               525 TRIBBLE GAP RD       UNIT 1951       CUMMING         GA    30040
                        FedEx    FORSYTH    12448554 AJUFOR           BENEDICT       N                           JR     4920 ATLANTA HWY           APT 363         ALPHARETTA      GA    30004
                        UPS      FORSYTH    10132738 TRONCALLI        EVA            ANNA                               3482 KEITH BRIDGE RD       # 313           CUMMING         GA    30041
                        USPS     FORSYTH    10967366 WATKINS          WILLIE         B                           JR       525 TRIBBLE GAP RD       UNIT 598        CUMMING         GA    30040
                        UPS      FORSYTH      7187843 ENGLISH         CHRISTY        LORRAINE                           5174 MCGINNIS FERRY RD     # 113           ALPHARETTA      GA    30005
                        USPS     FORSYTH    10967802 WATKINS          PATRICIA       ANN                                  525 TRIBBLE GAP RD       UNIT 598        CUMMING         GA    30040
                        UPS      FORSYTH    11778683 ILYASOVA         ANNA                                              3482 KEITH BRIDGE RD       # 274           CUMMING         GA    30041
                        FedEx    FORSYTH      2143677 WILLIAMS        LAMAR          DAVID                       JR     4920 ATLANTA HWY           #310            ALPHARETTA      GA    30004
                        FedEx    FORSYTH      8543436 ALDEN           MARK           A                                  4920 ATLANTA HWY           # 41            ALPHARETTA      GA    30004
                        FedEx    FORSYTH    12216618 BOVENSIEP        THOMAS         DANIEL                             4920 ATLANTA HWY           UNIT 109        ALPHARETTA      GA    30004
                        USPS     FULTON       3947113 PRATT           DEIDRA                                            8920 EVES RD               APT768133       ROSWELL         GA    30076
                        UPS      FULTON       8651642 MACCALLA        JOHNETTA       REDDIX                             3000 OLD ALABAMA RD        UNIT 119        JOHNS CREEK     GA    30022
                        USPS     FULTON       8885003 WATSON          STACEY                                              575 PHARR RD NE          UNIT 52984      ATLANTA         GA    30305
                        FedEx    FULTON       3477544 BUFFTON         DOROTHY        LITTLEWOOD                           245 N HIGHLAND AVE NE    UNIT 224        ATLANTA         GA    30307
                        USPS     FULTON     11570565 MANSOOR BROWN    KHALIS         SHAFIQ                             4575 WEBB BRIDGE RD        UNIT 3344       ALPHARETTA      GA    30005
                        USPS     FULTON     11076389 BRUFF            BROOKE                                            8920 EVES RD               UNIT 767952     ROSWELL         GA    30076
                        UPS      FULTON       2123331 TIPPETT         ARDRA          SINETT                            8343 ROSWELL RD             APT 111        SANDY SPRINGS   GA    30350
                        FedEx    FULTON    12266765 AMBROZIAK         LISA           M                                 1700 NORTHSIDE DR NW        STE A7         ATLANTA         GA    30318
                        USPS     FULTON      5639813 BANKS            AMBER          DANIELLE                          8920 EVES RD                #767472        ROSWELL         GA    30076
                        FedEx    FULTON    10623498 SUAREZ            MARTHA         LIGIA                               245 N HIGHLAND AVE NE     APT 305        ATLANTA         GA    30307
                        FedEx    FULTON      5279825 MCMAHAN          T L CHEYENNE                                       245 N HIGHLAND AVE NE     UNIT 230 228   ATLANTA         GA    30307 1936
                       USPS     FULTON      8877920 ARRASTIA         AELRED          INGRID                             575 PHARR RD NE           APT 12177       ATLANTA         GA    30305
                       UPS      FULTON      5572705 THOMPKINS        LATICIA         E                                 2020 HOWELL MILL RD NW     SUIT D 170      ATLANTA         GA    30318
                       FedEx    FULTON       4134502 GOLDBERG        JOHN            JACOB                               245 N HIGHLAND AVE NE    APT 312         ATLANTA         GA    30307
                       UPS      FULTON       3355996 DRAYTON         CEDRIC          T                                12460 CRABAPPLE RD          APT 202         ALPHARETTA      GA    30004
                       UPS      FULTON       7178225 ABAEIAN         FOROUGH         KHANOM                           12460 CRABAPPLE RD          UNIT 202 353    ALPHARETTA      GA    30004
                       USPS     FULTON       2644614 WASHINGTON      ROBERT          ANTHONY                             780 MOROSGO DR NE        UNIT 14364      ATLANTA         GA    30324
                       FedEx    FULTON       5666320 WALKER          LINSEY          ALLISON                             245 N HIGHLAND AVE NE    #183            ATLANTA         GA    30307
                       USPS     FULTON     12497406 GRIER WILLIAMS    FAJR            ADIA                              4575 WEBB BRIDGE RD        UNIT 3344       ALPHARETTA     GA     30005




  Ex. 2 to Petition:
                        UPS      FULTON      5418972 SLADE HARRELL    KAREN           LYNDERA                           3000 OLD ALABAMA RD        APT 119         JOHNS CREEK    GA     30022




Braynard Declaration
                        USPS     FULTON      3290871 GLOVER           CYNTONIA        MICHELLE                           575 PHARR RD NE           UNIT 12215      ATLANTA        GA     30305
                        UPS      FULTON     10563434 MCNEESE          HENRY           CALVIN                            2221 PEACHTREE RD NE       D 376          ATLANTA         GA    30309
                       FedEx    FULTON       8094779 COTTON          WILLIAM         CONRAD                              245 N HIGHLAND AVE NE    APT 309         ATLANTA         GA    30307
                       FedEx    FULTON     11627429 DANIEL           COLLEEN         ANITA                               245 N HIGHLAND AVE NE    APT 315         ATLANTA         GA    30307
                       UPS      FULTON       3319280 ANDERSON        RHONDA          LASHON                           10800 ALPHARETTA HWY        SUITE 208       ROSWELL         GA    30076
                       UPS      FULTON       3469270 MCINTYRE        LORETTA         M                                 2020 HOWELL MILL RD NW     C109            ATLANTA         GA    30318 1732
                       USPS     FULTON     10253997 KIRKLAND         AMBER           NICOLE                            4575 WEBB BRIDGE RD        UNIT # 5234     ALPHARETTA      GA    30005
                       UPS      FULTON      1739423 ECHOLS           CURTIS          LEE                        JR     2020 HOWELL MILL RD NW     STE C           ATLANTA         GA    30318
                       USPS     FULTON      3348711 BLANKINSHIP      MARY            ELLEN                             4575 WEBB BRIDGE RD        UNIT 5092       ALPHARETTA      GA    30005
                       USPS     FULTON     10268056 WEBBER           WILLIE          OLIVER                            4575 WEBB BRIDGE RD        3172            ALPHARETTA      GA    30005
                       USPS     FULTON      7617065 VAUGHAN          KEIONNA         SHAWANDA                           575 PHARR RD NE           UNIT 12073      ATLANTA         GA    30305
                       USPS     FULTON      7195339 HOSANG           TENEKA          ASHEKA                            1072 W PEACHTREE ST NW     UNIT 7904       ATLANTA         GA    30309
                       USPS     FULTON      5034732 MINYARD          JAMES           BRYANT                            8920 EVES RD               UNIT 76772      ROSWELL         GA    30076
                       UPS      FULTON     10392329 SMITH            CASSANDRA       MICHELLE                          2221 PEACHTREE RD NE       STE D 503       ATLANTA         GA    30309
                       USPS     FULTON     10137684 WARD             ERIC            JOSIAH                            2260 FAIRBURN RD SW        UNIT310841      ATLANTA         GA    30331
                       FedEx    FULTON      7195480 COPELAND         TINA                                              2625 PIEDMONT RD NE        UNIT 56381      ATLANTA         GA    30324
                       FedEx    FULTON      6242535 WILLIAMS         JIMMONIQUE      ALANNA                            8725 ROSWELL RD            STE O 87        SANDY SPRINGS   GA    30350
                       UPS      FULTON     11198460 COHEN            ANITA           F                                11877 DOUGLAS RD            APT 102192      ALPHARETTA      GA    30005
                       USPS     FULTON     10602489 SINNEN           MICHAEL         EVERETT                          10719 ALPHARETTA HWY        UNIT 1781       ROSWELL         GA    30076
                       UPS      FULTON     12094544 GOSNELL          KATRINA                                             885 WOODSTOCK RD         # 430 203       ROSWELL         GA    30075
                       USPS     FULTON       2588308 KIRKLAND        MARIAN          LEIGH                             4575 WEBB BRIDGE RD        UNIT 5234       ALPHARETTA      GA    30005
                                                                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 534 of 559




                       UPS      FULTON     11607357 NUNEZ            DIEGO           M                                11877 DOUGLAS RD            STE 102         ALPHARETTA      GA    30005
                       USPS     FULTON       6392408 ODUBELA         CHRISTINE                                         3495 BUCKHEAD LOOP NE      UNIT 115        ATLANTA         GA    30326
                                                                                           GA PO Box Registrants



                        FedEx    FULTON     6915452 CHARLES              JOSHUA       JOSEPH                          245 N HIGHLAND AVE NE     APT 205        ATLANTA          GA    30307
                        USPS     FULTON     8640995 HARRIS               TAMEKA       NICOLE                          794 MARIETTA ST NW        94209          ATLANTA          GA    30318
                        FedEx    FULTON     8636357 GUBA                 DENISE       ANGELLA GALE                   8725 ROSWELL RD            APT 0149       SANDY SPRINGS    GA    30350
                        FedEx    FULTON    12600812 ALBERT               GABRIELLE    MARIE                          1700 NORTHSIDE DR NW       APT 4508       ATLANTA          GA    30318
                        USPS     FULTON    10855306 TAYLOR               PAMELA       ELIZABETH                       575 PHARR RD NE           UNIT550893     ATLANTA          GA    30305
                        FedEx    FULTON    12327204 DAVIS                CONCHETTA                                   1700 NORTHSIDE DR NW       APT 44406     ATLANTA          GA    30318
                       USPS     FULTON     4783367 KATES                JAMEELAH      ALEXANDRIA                    1190 N HIGHLAND AVE NE     UNIT 8063      ATLANTA          GA    30306
                       USPS     FULTON     7137220 HOWARD               CATHERINE                                   8920 EVES RD               UNIT 76766     ROSWELL          GA    30076
                       FedEx    FULTON     8339525 WALDRON              BENJAMIN      PATRICK                        245 N HIGHLAND AVE NE     UNIT 306       ATLANTA          GA    30307 1958
                       FedEx    FULTON    12279395 THORTON              BRIANNA                                     1700 NORTHSIDE DR NW       APT 5503       ATLANTA          GA    30318
                       FedEx    FULTON     5736762 MCGLOWN              ERIC          CARLTON                        245 N HIGHLAND AVE NE     APT 407        ATLANTA          GA    30307
                       UPS      FULTON     2466914 PREVOST              FREDERICK     COREY                        12460 CRABAPPLE RD          202 430        ALPHARETTA       GA    30004
                       USPS     FULTON    11261937 CORNELIUS            ANGELA        WILBURN                       4575 WEBB BRIDGE RD        UNIT 4092      ALPHARETTA       GA    30005
                       USPS     FULTON     7336795 CARTER               BERNARD       JERMAINE                JR     227 SANDY SPRINGS PL NE   APT D421       ATLANTA          GA    30328
                       USPS     FULTON     8068005 TYLER                APRIL                                        780 MOROSGO DR NE         #244240        ATLANTA          GA    30324
                       UPS      FULTON     2610362 GORDON               NICOLE        DANIELLE                      2020 HOWELL MILL RD NW     # 120          ATLANTA          GA    30318
                       FedEx    FULTON     8569622 ELKIND               STEPHEN                                      245 N HIGHLAND AVE NE     230 498        ATLANTA          GA    30307
                       FedEx    FULTON    10852501 FLENOID              TANGANYIKA    KATARA                        1700 NORTHSIDE DR NW       APT 5501       ATLANTA          GA    30318
                       USPS     FULTON     1227434 COBB                 MICHEAL       L                              240 PEACHTREE ST NW       APT 56352      ATLANTA          GA    30303
                       UPS      FULTON     3908725 ARNOLD               MELISSA                                     6300 POWERS FERRY RD NW    UNIT # 600     SANDY SPRINGS    GA    30339
                       FedEx    FULTON    12247100 HAZELL               CASSANDRA     LYNN                          1700 NORTHSIDE DR NW       APT 3608       ATLANTA          GA    30318
                       FedEx    FULTON    10896756 AITORO               JOSEPH        FRANK                         2625 PIEDMONT RD NE        STE 56 272     ATLANTA          GA    30324
                       USPS     FULTON    10268513 GRIGSBY              URSULA        HENDERSON                     4575 WEBB BRIDGE RD        UNIT 5481      ALPHARETTA       GA    30005
                       FedEx    FULTON     7197957 GILBERT              SHAREE                                       245 N HIGHLAND AVE NE     #230 458       ATLANTA          GA    30307
                       FedEx    FULTON    11878423 DENSON               TYLER                                       1700 NORTHSIDE DR NW       APT 5602       ATLANTA          GA    30318
                       UPS      FULTON     4448877 GARNER               DEBORAH       CAROL                         7742 SPALDING DR           UNIT 397       NORCROSS         GA    30092
                       FedEx    FULTON     2663531 WILLIAMS             SABRINA       LAVERN                        2625 PIEDMONT RD NE        UNIT 56        ATLANTA          GA    30324
                       FedEx    FULTON     6937413 DAVIS                MAXINE                                      2995 E POINT ST            APT 107        EAST POINT       GA    30344
                       FedEx    FULTON    10735875 BURKE                LAUREN        VIRGINIA                       245 N HIGHLAND AVE NE     #308           ATLANTA          GA    30307
                       FedEx    FULTON     4044708 CHAVOUS              JENNIFER      HOLSTON                       8725 ROSWELL RD            STE O 121      SANDY SPRINGS    GA    30350




  Ex. 2 to Petition:
                       UPS      FULTON    11042950 KINDRED              TERICA                                      2020 HOWELL MILL RD NW     APT # 185      ATLANTA          GA    30318




Braynard Declaration
                       FedEx    FULTON     6301866 REED                 TRAVINA       MELENESSE                     2625 PIEDMONT RD NE        # 56 255       ATLANTA          GA    30324
                       USPS     FULTON    11037992 WASHINGTON HAMPTON   LA ROYA       DARSHELLE                     4575 WEBB BRIDGE RD        UNIT 4272      ALPHARETTA       GA    30005
                       USPS     FULTON     6828105 MADDOX               JAMES         MICHAEL                        570 PIEDMONT AVE NE       UNIT 5416      ATLANTA          GA    30308
                       FedEx    FULTON     5561075 BRIGHT               RHONDA        N                              245 N HIGHLAND AVE NE     UNIT 230 160   ATLANTA          GA    30307
                       FedEx    FULTON     7546309 STROUD               CHRISTOPHER                                 2090 DUNWOODY CLUB DR      STE 106        ATLANTA          GA    30350 5406
                       FedEx    FULTON     7469493 OVERBECK             JOSEPH        EDWARD                         245 N HIGHLAND AVE NE     UNIT 301       ATLANTA          GA    30307 1903
                       UPS      FULTON     4845027 WHORTON              KRISTEN       LEIGH                          885 WOODSTOCK RD          STE430 128     ROSWELL          GA    30075
                       USPS     FULTON     4458469 MCKEEVER             ANDREA        COLLEEN                        575 PHARR RD NE           UNIT 12034     ATLANTA          GA    30305
                       UPS      FULTON     8205457 FERGUSON             THELMA        W                             4279 ROSWELL RD NE         STE 208        ATLANTA          GA    30342
                       UPS      FULTON     5095241 KALBFELD             AARON         PAUL                          2020 HOWELL MILL RD NW     STE D239       ATLANTA          GA    30318
                       USPS     FULTON     5325298 PARSON               DOUGLAS       DEWAYNE                 JR    5050 UNION ST              APT 804        UNION CITY       GA    30291
                       FedEx    FULTON     7791091 SOINSKI              CHRISTINA     MARIE                          245 N HIGHLAND AVE NE     APT 419        ATLANTA          GA    30307
                       USPS     FULTON     7195339 HOSANG               TENEKA        ASHEKA                        1072 W PEACHTREE ST NW     UNIT 7904      ATLANTA          GA    30309
                       UPS      FULTON     3075515 COLEMAN              LASENIE       RENAE                         3000 OLD ALABAMA RD        UNIT 119       ALPHARETTA       GA    30022
                       UPS      FULTON     6715372 KINDLMANN            GLENN         PETER                         2300 HOLCOMB BRIDGE RD     UNIT 103 D3    ROSWELL          GA    30076
                       UPS      FULTON     7369623 DAVIS                LORNA         OLIVIA                        2221 PEACHTREE RD NE       D 150          ATLANTA          GA    30309 1148
                       USPS     FULTON    12431502 PURDIE               QUELYN                                       240 PEACHTREE ST NW       UNIT 56195     ATLANTA          GA    30303
                       UPS      FULTON     3469270 MCINTYRE             LORETTA       M                             2020 HOWELL MILL RD NW     C109           ATLANTA          GA    30318 1732
                       USPS     FULTON     7955148 SMITH                HAYWOOD                               JR    2400 OLD MILTON PKWY       236            ALPHARETTA       GA    30009
                       FedEx    FULTON    10949671 IVORY                BERNARD       ISIAH                         2090 DUNWOODY CLUB DR      STE 106        ATLANTA          GA    30350
                       UPS      FULTON     6154932 BROWN                LINDSEY       MICHAEL                       1425 MARKET BLVD           STE 330        ROSWELL          GA    30076
                                                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 535 of 559




                       FedEx    FULTON     3827127 WILLIAMS             JAMAH         A                             2625 PIEDMONT RD NE        # 56 328       ATLANTA          GA    30324
                       USPS     FULTON    10044460 MOORE                TIFFANY       ILEAN                           50 SUNSET AVE NW         UNIT 92763     ATLANTA          GA    30314
                                                                                           GA PO Box Registrants



                        FedEx    FULTON    11666057 ARJULA             MANJULA                                       9925 HAYNES BRIDGE RD       # 200143      ALPHARETTA      GA   30022
                       USPS     FULTON     7682977 REDMOND            WAYNE        THOMAS                           2385 GODBY RD               UNIT 491262    ATLANTA         GA   30349
                       UPS      FULTON     7953563 HOU                PETER                                        11877 DOUGLAS RD             UNIT 102 196   ALPHARETTA      GA   30005
                       UPS      FULTON     7452721 DICKINSON          FAWN         AMBER                            2221 PEACHTREE RD NE        D455           ATLANTA         GA   30309
                       UPS      FULTON     7073382 MUHAMMAD           RONNA        ELISE                            5805 STATE BRIDGE RD        G 436          DULUTH          GA   30097
                       FedEx    FULTON     4044708 CHAVOUS            JENNIFER     HOLSTON                          8725 ROSWELL RD             STE O 121      SANDY SPRINGS   GA   30350
                       FedEx    FULTON    10874654 PURVIS             IAN          CARTER                             245 N HIGHLAND AVE NE     UNIT # 230     ATLANTA         GA   30307
                       FedEx    FULTON     8312953 CHATMAN            VERLYN       ANGELA                           2625 PIEDMONT RD NE         STE 56 311     ATLANTA         GA   30324
                       FedEx    FULTON     8882142 GORDON             GLEN         DALE                             2625 PIEDMONT RD NE         UNIT 56 37     ATLANTA         GA   30324 3086
                       UPS      FULTON      184466 GREEN              TRACY        DANIELLE                         6300 POWERS FERRY RD NW     UNIT 269       ATLANTA         GA   30339
                       UPS      FULTON    12057410 WALKER             ANAJAE       LYNNE                           10945 STATE BRIDGE RD        APT 4011       ALPHARETTA      GA   30022
                       UPS      FULTON     6491419 ROSS               DEMETRIA     H                               10945 STATE BRIDGE RD        401 193        ALPHARETTA      GA   30022
                       UPS      FULTON     2673692 DIAMOND            SUNNIE       EDWARD                           2221 PEACHTREE RD NE        STE 421        ATLANTA         GA   30309
                       UPS      FULTON     7011595 STJULIEN           JEREMY       JAMAR                            2020 HOWELL MILL RD NW      STE D269       ATLANTA         GA   30318
                       FedEx    FULTON     8016088 WILLIAMS           LAUREN       CAROL                            1700 NORTHSIDE DR NW        APT 2508       ATLANTA         GA   30318
                       FedEx    FULTON     6380400 COFFIN             TRISTRAM     LEWIS                            1700 NORTHSIDE DR NW        APT # 2408     ATLANTA         GA   30318
                       USPS     FULTON     4248809 MCCLENDON          LINDA                                         4575 WEBB BRIDGE RD         UNIT #2641     ALPHARETTA      GA   30005
                       UPS      FULTON     7536112 SAXTON             TARA                                          2221 PEACHTREE RD NE        UNIT 275       ATLANTA         GA   30309
                       UPS      FULTON     7910340 MINTON             DANIEL       ISAIAH                           2275 MARIETTA BLVD NW       STE 270        ATLANTA         GA   30318
                       USPS     FULTON     8519440 FLOWERS            DANIEL       L                                  227 SANDY SPRINGS PL NE   UNIT # 149 D   ATLANTA         GA   30328
                       USPS     FULTON     7784867 PONDS              WHITNEY                                         780 MOROSGO DR NE         14846          ATLANTA         GA   30324
                       FedEx    FULTON    10443617 CHAMPLIN LIGUORI    JULIA        ELIZABETH                         245 N HIGHLAND AVE NE      APT 402        ATLANTA        GA    30307
                        FedEx    FULTON     5144874 HARRIS             NILES        D                                2625 PIEDMONT RD NE         UNIT 56 488   ATLANTA         GA   30324 3086
                       USPS     FULTON    12422700 MURRELL            MYRAH        MARIE                            1072 W PEACHTREE ST NW      APT 77791      ATLANTA         GA   30309
                       USPS     FULTON     2413916 JOHNSON            CAMISHA      L                                   75 WASHINGTON ST         UNIT 931       FAIRBURN        GA   30213
                       FedEx    FULTON     7724034 WALKER             SANDRA       JEAN                              245 N HIGHLAND AVE NE      230 183        ATLANTA         GA   30307
                       USPS     FULTON     1935327 DANIEL             RODNEY       A                                8920 EVES RD                UNIT 76852     ROSWELL         GA   30076
                       UPS      FULTON     5095241 KALBFELD           AARON        PAUL                             2020 HOWELL MILL RD NW      STE D239       ATLANTA         GA   30318
                       USPS     FULTON     5662679 WINSTON            HERMAN       EDWARD                     JR       75 WASHINGTON ST         UNIT 1575      FAIRBURN        GA   30213
                       UPS      FULTON     7199423 HARRISON           KRISTINA                                      5805 STATE BRIDGE RD        UNIT # G165    DULUTH          GA   30097




  Ex. 2 to Petition:
                       FedEx    FULTON    11386541 ROLLINS            BENJAMIN                                      1700 NORTHSIDE DR NW        APT# 5403      ATLANTA         GA   30318




Braynard Declaration
                       USPS     FULTON     5028402 PAZERA             JOHN         GEORGE                     JR    1072 W PEACHTREE ST NW      UNIT 7551      ATLANTA         GA   30309
                       FedEx    FULTON    11490980 MASSELL            CYNTHIA      DIANE                            1700 NORTHSIDE DR NW        APT 1403 NW    ATLANTA         GA   30318
                       USPS     FULTON     4904013 LASONDE            JACK                                            570 PIEDMONT AVE NE       UNIT 54175     ATLANTA         GA   30308
                       FedEx    FULTON     4498123 SISK               JAMES        DAVID                              245 N HIGHLAND AVE NE     UNIT 211       ATLANTA         GA   30307 1903
                       USPS     FULTON     3815917 WARNOCK            PAMELA       M                                 570 PIEDMONT AVE NE        UNIT 54802     ATLANTA         GA   30308 8708
                       FedEx    FULTON     6296008 ADAMS              ALFRED       JERMAINE                         8725 ROSWELL RD             136            SANDY SPRINGS   GA   30350
                       USPS     FULTON     1982990 HASKIN             JEFFREY      M                                 227 SANDY SPRINGS PL NE    APT# D 75      ATLANTA         GA   30328
                       UPS      FULTON     8477220 ROLLE              LEAH         ALEXANDRIA PUGH                  2221 PEACHTREE RD NE        STE D          ATLANTA         GA   30309
                       USPS     FULTON     7344504 SMITH              TAWANNA      R                                  848 OGLETHORPE AVE SW     UNIT 11343     ATLANTA         GA   30310
                       FedEx    FULTON     8536189 MEDINA             GEORDANNIS                                    1700 NORTHSIDE DR NW        APT 3305       ATLANTA         GA   30318
                       USPS     FULTON     3445151 TAYLOR             TRACY        RENEE                               50 SUNSET AVE NW         APT 2301       ATLANTA         GA   30314
                       USPS     FULTON    10222941 BOYD               JEREMIAH     DEAMOS                           8920 EVES RD                UNIT 76872     ROSWELL         GA   30076
                       UPS      FULTON       493063 HURST             JOHN         BYRON                            3000 OLD ALABAMA RD         119 128        ALPHARETTA      GA   30022
                       USPS     FULTON     8713529 SANTORO            SCOTT        MICHAEL                            650 S CENTRAL AVE         UNIT 82285     HAPEVILLE       GA   30354
                       FedEx    FULTON     8893255 BARMORE            MAYGHEN      SYMORE                           2625 PIEDMONT RD NE         STE 56146      ATLANTA         GA   30324
                       USPS     FULTON    11005598 SCOTT              MIA                                             570 PIEDMONT AVE NE       55492          ATLANTA         GA   30308
                       UPS      FULTON    10355875 THOMAS             DOLLITIA     GARCIA                           5805 STATE BRIDGE RD        APT G63        JOHNS CREEK     GA   30097
                       FedEx    FULTON     7617584 PRICE              EMMANUEL     BERNARD                          1700 NORTHSIDE DR NW        APT 2206       ATLANTA         GA   30318
                       FedEx    FULTON     7231407 RICHARD            ADAM         MARK                               245 N HIGHLAND AVE NE     UNIT 230 500   ATLANTA         GA   30307 1936
                       FedEx    FULTON     7187601 BANISTER           JENNIFER                                       245 N HIGHLAND AVE NE      APT # 155      ATLANTA         GA   30307
                       USPS     FULTON     3667802 ALLEN              GREGORY                                        570 PIEDMONT AVE NE        UNIT 54837     ATLANTA         GA   30308
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 536 of 559




                       FedEx    FULTON     4024401 DOBSON             MICHAEL                                        245 N HIGHLAND AVE NE      UNIT 313       ATLANTA         GA   30307 1958
                       FedEx    FULTON     7013684 VIDEKI             AMANDA       LUISA                            1700 NORTHSIDE DR NW        APT 2203       ATLANTA         GA   30318
                                                                                  GA PO Box Registrants



                        UPS      FULTON    12444558 RIORDAN     MICHAEL      PATRICK                  JR    12460 CRABAPPLE RD          APT202 246    ALPHARETTA      GA    30004
                        USPS     FULTON    10694812 DAVY        NAA                                           575 PHARR RD NE           UNIT # 53     ATLANTA         GA    30305
                        FedEx    FULTON    11835149 AASER       RACHEL                                       1700 NORTHSIDE DR NW       APT 3602      ATLANTA         GA    30318
                        FedEx    FULTON     4556710 ALLRED      CHARLES       MATTHEW                        1700 NORTHSIDE DR NW       UNIT 4203     ATLANTA         GA    30318
                        USPS     FULTON     6586782 GORDILLO    DONALD        HENRY                         10719 ALPHARETTA HWY        UNIT 1773     ROSWELL         GA    30076
                        FedEx    FULTON     8225751 BRANCH      JENA          ALEXIS                         1700 NORTHSIDE DR NW       APT 5504      ATLANTA         GA    30318
                        USPS     FULTON     6286437 WHITE       KEVIN         ANTHONY                         575 PHARR RD NE           APT#12262     ATLANTA         GA    30305
                        FedEx    FULTON     8951794 SHELTON     DIANE         MARIE                          2625 PIEDMONT RD NE        UNIT 56347   ATLANTA         GA    30324 3086
                       UPS      FULTON    10413932 BUTCHER     CHRISTOPHER   MICHAEL                         830 GLENWOOD AVE SE       APT 510 255   ATLANTA         GA    30316
                       UPS      FULTON     6212910 COLLINS     LASANDRA      R                              5805 STATE BRIDGE RD       G429          DULUTH          GA    30097
                       UPS      FULTON     6064500 MONTANA     IRMA          MACIAS                         2020 HOWELL MILL RD NW     C231          ATLANTA         GA    30318
                       USPS     FULTON     5937812 NORRIS      YASMIN        NAOMI                          3495 BUCKHEAD LOOP NE      #18601        ATLANTA         GA    30326
                       UPS      FULTON     6043260 WELLS       MARCUS        LEON                           2221 PEACHTREE RD NE       STE D 651     ATLANTA         GA    30309
                       USPS     FULTON    10595805 COOPER      ALVIN         ARNOLD                           75 WASHINGTON ST         APT 1792      FAIRBURN        GA    30213
                       USPS     FULTON     6262467 ADAMS       MESSINA                                       575 PHARR RD NE           UNIT 52032    ATLANTA         GA    30305
                       FedEx    FULTON     7652611 LENNON      SEAN          PATRICK                         245 N HIGHLAND AVE NE     APT 213       ATLANTA         GA    30307
                       UPS      FULTON     3678030 DOSTIE      DEBRA         LYNN                          10945 STATE BRIDGE RD       STE 401       ALPHARETTA      GA    30022
                       USPS     FULTON    10554755 DOLLIOLE    MYLES         JULIEN                          227 SANDY SPRINGS PL NE   UNIT D 171    ATLANTA         GA    30328
                       USPS     FULTON    10010108 BRISCOE     CRAIG         ALAN                           2400 OLD MILTON PKWY       UNIT 597      ALPHARETTA      GA    30009
                       USPS     FULTON     2088569 ROWLAND     CORACE        STANLEY                        1190 N HIGHLAND AVE NE     UNIT 8971     ATLANTA         GA    30306
                       UPS      FULTON    11446972 LEWIS       ISAIAH        DJUAN                         11877 DOUGLAS RD            STE102 193    ALPHARETTA      GA    30005
                       USPS     FULTON    12760681 COHENS      JOHNEITA                                      227 SANDY SPRINGS PL NE   UNIT # 450    ATLANTA         GA    30328
                       UPS      FULTON     5054041 PAM         MEEGAN        DANIELLE                       2020 HOWELL MILL RD NW     APT 229       ATLANTA         GA    30318
                       FedEx    FULTON     5125354 BROWN       MARTIN        JOSEPH                          245 N HIGHLAND AVE NE     APT230 484    ATLANTA         GA    30307
                       USPS     FULTON     2140942 WIECZOREK   ROBERT        JOSEPH                          227 SANDY SPRINGS PL NE   D326          ATLANTA         GA    30328
                       UPS      FULTON     7022580 JENKINS     CARL                                         5805 STATE BRIDGE RD       STE G         DULUTH          GA    30097
                       USPS     FULTON     8075707 DOLLIOLE    KIMBERLY      B                               227 SANDY SPRINGS PL NE   D171          ATLANTA         GA    30328 5918
                       FedEx    FULTON     3838088 JOHNSON     FRANK                                        2090 DUNWOODY CLUB DR      APT106 783    ATLANTA         GA    30350
                       USPS     FULTON     4321958 FORD        KIMBERLY      D                               575 PHARR RD NE           UNIT 11506    ATLANTA         GA    30305
                       USPS     FULTON     1988327 HIDER       DORETHA                                      3495 BUCKHEAD LOOP NE      UNIT 18912    ATLANTA         GA    30326




  Ex. 2 to Petition:
                       USPS     FULTON     5042269 TOBIN       ANTHONY       DAVID                           227 SANDY SPRINGS PL NE   STE D352      ATLANTA         GA    30328




Braynard Declaration
                       FedEx    FULTON     7652611 LENNON      SEAN          PATRICK                         245 N HIGHLAND AVE NE     APT 213       ATLANTA         GA    30307
                       UPS      FULTON     7468618 REID        VICTORIA      KANIELE                       10945 STATE BRIDGE RD       401 278       ALPHARETTA      GA    30022
                       FedEx    FULTON     6878625 BLACK       CANDICE       MARIE                          1700 NORTHSIDE DR NW       # 4602        ATLANTA         GA    30318
                       USPS     FULTON    12317330 SEY         MODOU                                        3495 BUCKHEAD LOOP NE      UNIT 18525    ATLANTA         GA    30326
                       USPS     FULTON     6451241 BUTTS       BEVERLY       TURNER                          848 OGLETHORPE AVE SW     UNIT 11071    ATLANTA         GA    30310
                       FedEx    FULTON    11683154 MALIREDDY   RAHUL         REDDY                           245 N HIGHLAND AVE NE     APT 324       ATLANTA         GA    30307
                       USPS     FULTON     6374723 LOZON       CRISDEION     MARIE                           794 MARIETTA ST NW        APT 93372     ATLANTA         GA    30318
                       USPS     FULTON     6300959 BLACKMON    DERRELL                                       575 PHARR RD NE           UNIT550165    ATLANTA         GA    30305
                       FedEx    FULTON     5193719 GANT        RENEE                                        2625 PIEDMONT RD NE        UNIT 432      ATLANTA         GA    30324 3086
                       UPS      FULTON     7305472 LEMBECK     WILHELM       M                              3000 OLD ALABAMA RD        STE 119266    ALPHARETTA      GA    30022
                       FedEx    FULTON     3505287 SWINSON     SHONA         LAQUETTA                       2625 PIEDMONT RD NE        STE 56 139    ATLANTA         GA    30324
                       FedEx    FULTON    11070092 SMITH       ADRIANNE      NICOLE                          245 N HIGHLAND AVE NE     APT # 408     ATLANTA         GA    30307
                       FedEx    FULTON    11280327 RICHARD     NATALIE       JOY                             245 N HIGHLAND AVE NE     #230 500      ATLANTA         GA    30307
                       USPS     FULTON    11187544 ADAMS       DON           WINZER                         4575 WEBB BRIDGE RD        UNIT 3491     ALPHARETTA      GA    30005
                       FedEx    FULTON     5889232 VANCE       JESSICA       AINSWORTH                      1700 NORTHSIDE DR NW       APT 1206      ATLANTA         GA    30318
                       FedEx    FULTON     6545559 CHATMAN     MICHAEL       SYLVESTER               JR     2625 PIEDMONT RD NE        STE 56 311    ATLANTA         GA    30324
                       FedEx    FULTON    10520251 PHINISEE    QUINTIN       SCOTT                          8725 ROSWELL RD            APT # 0 93    SANDY SPRINGS   GA    30350
                       FedEx    FULTON     2648764 CONNER      RICKEY        CICERA                         1700 NORTHSIDE DR NW       UNIT 4207     ATLANTA         GA    30318 2683
                       FedEx    FULTON    11058900 PATTERSON   RAYMOND       GUY                            9925 HAYNES BRIDGE RD      STE 200       JOHNS CREEK     GA    30022
                       FedEx    FULTON    12327204 DAVIS       CONCHETTA                                    1700 NORTHSIDE DR NW       APT 4 4406    ATLANTA         GA    30318
                       FedEx    FULTON     5908794 IVORY       GALE          BERNARD                        2090 DUNWOODY CLUB DR      APT 106       ATLANTA         GA    30350
                                                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 537 of 559




                       FedEx    FULTON    10072126 HOLLAND     LARA          LYNN                            245 N HIGHLAND AVE NE     230 491       ATLANTA         GA    30307
                       USPS     FULTON     2437910 MITCHELL    DUANE         ALAN                           1072 W PEACHTREE ST NW     UNIT 79344    ATLANTA         GA    30309
                                                                                    GA PO Box Registrants



                        UPS     FULTON      825257 WAGES            JULIA                                      3000 OLD ALABAMA RD         UNIT 119246     JOHNS CREEK     GA    30022
                        UPS     FULTON     5181625 PATILLO          NICOLE      TURNER                         5805 STATE BRIDGE RD        G424            JOHNS CREEK     GA    300978220
                       USPS    FULTON     2988107 MUHAMMAD         CORLISS     WILLIS                          575 PHARR RD NE            APT 550311      ATLANTA         GA    30305
                       FedEx   FULTON     8744248 SECHREST         AVERY       CARRIE                          245 N HIGHLAND AVE NE      420             ATLANTA         GA    30307
                       FedEx   FULTON    11665148 MALIREDDY        DEENA                                       245 N HIGHLAND AVE NE      APT 324         ATLANTA         GA    30307
                       USPS    FULTON    10250297 GARCIA CAPTAIN    TRICIA     L                                780 MOROSGO DR NE          APT 13803       ATLANTA        GA     30324
                        UPS     FULTON     7641497 VIGGERS          TALIA      MERCEDES                        2020 HOWELL MILL RD NW      C 192          ATLANTA         GA    30318
                       USPS    FULTON     7016363 WILDER           ANGELL      SALNIENCA                        780 MOROSGO DR NE         UNIT 24415      ATLANTA         GA    30324
                       USPS    FULTON     5901959 RHODES           SUSIE       MARIE                          2400 OLD MILTON PKWY        UNIT 908        ALPHARETTA      GA    30009
                       FedEx   FULTON     7632822 TOBY             WILLIAM     GLENN                          2625 PIEDMONT RD NE         UNIT 56 290     ATLANTA         GA    30324
                       UPS     FULTON     2516939 DEJANES          JOHN                                SR     1425 MARKET BLVD            530 171         ROSWELL         GA    30076
                       FedEx   FULTON     4747572 RENFROE          JERMAINE                                     245 N HIGHLAND AVE NE     APT 221         ATLANTA         GA    30307
                       USPS    FULTON     3927435 OGLE             CAREN       G                                570 PIEDMONT AVE NE       2101            ATLANTA         GA    30308
                       USPS    FULTON     5244730 CRAIG            COLLETTE    YVETTE                           227 SANDY SPRINGS PL NE   STE D 252       ATLANTA         GA    30328
                       USPS    FULTON     6762444 MAGEE            RICKY       R                                227 SANDY SPRINGS PL NE   STE D 164       ATLANTA         GA    30328
                       USPS    FULTON     8315131 ALLEN            JOSEPH      CULP                    JR     3495 BUCKHEAD LOOP NE       UNIT 19204      ATLANTA         GA    30326
                       FedEx   FULTON     8810583 DOWLING          KEVIN       THOMAS                           245 N HIGHLAND AVE NE     APT 314         ATLANTA         GA    30307
                       FedEx   FULTON     5736762 MCGLOWN          ERIC        CARLTON                          245 N HIGHLAND AVE NE     APT 407         ATLANTA         GA    30307
                       FedEx   FULTON    10760132 SIFUENTES        JACOB       BRYAN                          1700 NORTHSIDE DR NW        APT 3307        ATLANTA         GA    30318
                       USPS    FULTON     2687455 ODONNELL         TIMOTHY     S                                848 OGLETHORPE AVE SW     UNIT # 115      ATLANTA         GA    30310
                       USPS    FULTON    12215877 BEAUCHAMP        SHANIKA     MILLER                            75 WASHINGTON ST         UNIT 1521       FAIRBURN        GA    30213
                       UPS     FULTON     3504837 MIZE             CONNIE      JEAN                          10800 ALPHARETTA HWY         # 208 489       ROSWELL         GA    30076
                       UPS     FULTON     7125213 DUMAS            ELIZABETH   MARIE                         10800 ALPHARETTA HWY         308 622         ROSWELL         GA    30076
                       FedEx   FULTON     4024399 DOBSON           DEBRA       YATES                            245 N HIGHLAND AVE NE     UNIT 313        ATLANTA         GA    30307 1958
                       UPS     FULTON     7880023 KARIM            ASIM                                       3000 OLD ALABAMA RD         UNIT 119        JOHNS CREEK     GA    30022
                       FedEx   FULTON     6296008 ADAMS            ALFRED      JERMAINE                       8725 ROSWELL RD             136             SANDY SPRINGS   GA    30350
                       USPS    FULTON     5060984 WRIGHT           ATASHA      WILADEAN                        240 PEACHTREE ST NW        STE 56991       ATLANTA         GA    30303
                       UPS     FULTON     8013401 HUNTER           KETURAH     RICHARDSON                     1425 MARKET BLVD            530             ROSWELL         GA    30076
                       FedEx   FULTON    10180931 OLIVEROS         RAUL        ALEJANDRO                      2625 PIEDMONT RD NE         APT 56 207      ATLANTA         GA    30324
                       UPS     FULTON     7069924 GLIEBE           RACHAEL     ANN                            5805 STATE BRIDGE RD        APT G430        JOHNS CREEK     GA    30097




  Ex. 2 to Petition:
                       USPS    FULTON    10481524 SMITH            JANEEN      PATRICE                        1185 HIGHTOWER TRL          #501204         ATLANTA         GA    30350




Braynard Declaration
                       USPS    FULTON     1882366 ANDERSON         DAVID       MICHAEL                 SR       570 PIEDMONT AVE NE       #43512          ATLANTA         GA    30308
                       USPS    FULTON    12320168 BAILEY           LATASHA                                    1072 W PEACHTREE ST NW      #7261           ATLANTA         GA    30309
                       FedEx   FULTON     4770540 LEWIS            ANDREA      NICOLE                           817 W PEACHTREE ST NW     A180 115        ATLANTA         GA    30308
                       FedEx   FULTON     7865689 LOTT             KATELYN     NICOLE                           245 N HIGHLAND AVE NE     APT # 220       ATLANTA         GA    30307
                       UPS     FULTON     4914587 FISCHER          JO          TOMOFF                         2221 PEACHTREE RD NE        UNIT#5107       ATLANTA         GA    30309
                       UPS     FULTON    12012731 GORDON           JW                                        10945 STATE BRIDGE RD        401 601         ALPHARETTA      GA    30022
                       USPS    FULTON     3901068 WILSON           MONIQUE     L                                227 SANDY SPRINGS PL NE   STE D           ATLANTA         GA    30328
                       USPS    FULTON     4967500 SCHLICHTER       FRANK       JOHN                    III      227 SANDY SPRINGS PL NE   #D308           ATLANTA         GA    30328
                       FedEx   FULTON     4699982 BOYD             LATEISHA    A                              2625 PIEDMONT RD NE         UNIT 399        ATLANTA         GA    30324 3086
                       USPS    FULTON    11865088 MOORE            KENDRA      MARIE                           575 PHARR RD NE            UNIT 52984      ATLANTA         GA    30305
                       UPS     FULTON     2379804 WEST             BENJAMIN    DANIEL                         2020 HOWELL MILL RD NW      APT C358        ATLANTA         GA    30318
                       FedEx   FULTON     5479048 JONES            LAKESHA     MARIE                          1700 NORTHSIDE DR NW        APT # 3502      ATLANTA         GA    30318
                       FedEx   FULTON    12823159 SEIBEL           DAVID       JAMES                          1700 NORTHSIDE DR NW        APT 4402        ATLANTA         GA    30318
                       UPS     FULTON     3748921 GREENE           MONICA      JENINE                         8343 ROSWELL RD             APT 182         SANDY SPRINGS   GA    30350
                       FedEx   FULTON     8402018 WARD             DOUGLAS     EUGENE                         1700 NORTHSIDE DR NW        UNIT 3308       ATLANTA         GA    30318 2686
                       UPS     FULTON     6258707 WHITE            DOYLE       INMAN                          2221 PEACHTREE RD NE        D 622           ATLANTA         GA    30309 1148
                       USPS    FULTON     5873883 WOOD             STEVEN      RANDOLPH                II      570 PIEDMONT AVE NE        UNIT 55538      ATLANTA         GA    30308
                       USPS    FULTON    11970592 HERNANDEZ        NIA         MICHELLE                        794 MARIETTA ST NW         UNIT # 93 323   ATLANTA         GA    30318
                       FedEx   FULTON    12428945 OCHOA            STEVEN                                     1700 NORTHSIDE DR NW        APT 3508        ATLANTA         GA    30318
                       UPS     FULTON     2567682 WIELAND          LOUIS       ANDREW                        10800 ALPHARETTA HWY         208             ROSWELL         GA    30076
                       USPS    FULTON    11065423 STEPHENS         LORENZO                                      227 SANDY SPRINGS PL NE   APT 76813       ATLANTA         GA    30328
                                                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 538 of 559




                       UPS     FULTON     7555687 BURNETT          BENNY       RAY                           10945 STATE BRIDGE RD        401             ALPHARETTA      GA    30022
                       FedEx   FULTON     6354671 BINDER           CAMILLE     DELON                          2625 PIEDMONT RD NE         #56 171         ATLANTA         GA    30324
                                                                                    GA PO Box Registrants



                        USPS     FULTON    12577822 TENORIO       TERI         CHRISTINE                      8920 EVES RD                UNIT # 786321    ROSWELL       GA    30076
                        USPS     FULTON    10869225 JONES         ERINN        MARIE                          1072 W PEACHTREE ST NW      UNIT 7506        ATLANTA       GA    30309
                        UPS      FULTON     7452721 DICKINSON     FAWN         AMBER                          2221 PEACHTREE RD NE        D455             ATLANTA       GA    30309
                        USPS     FULTON     3853298 MOBLEY        ACQUANETTA   S                                780 MOROSGO DR NE         UNIT 13831       ATLANTA       GA    30324
                        FedEx    FULTON    11757293 KANE          SOPHIA                                        245 N HIGHLAND AVE NE     APT 405          ATLANTA       GA    30307
                        USPS     FULTON    12839524 ANDREWS       STANLEY      WADE                           2400 OLD MILTON PKWY        UNIT # 806       ALPHARETTA    GA    30009
                        UPS      FULTON      482832 DAILY         MICHAEL      W                             10945 STATE BRIDGE RD        APT401191       ALPHARETTA    GA    30022
                       UPS      FULTON     6267800 WILLIAMS      DAMANI        M                             5805 STATE BRIDGE RD        STE G309         JOHNS CREEK   GA    30097
                       FedEx    FULTON    12143425 DEAN          NIA                                         9925 HAYNES BRIDGE RD       200 118          JOHNS CREEK   GA    30022
                       USPS     FULTON     3705857 BEAL          DEMETRIS      ANTIGO                        1590 JONESBORO RD SE        UNIT 6913        ATLANTA       GA    30315
                       USPS     FULTON    10445455 SMITH         VANNESTHER    BEVEL                         2385 GODBY RD               APT 813          ATLANTA       GA    30349
                       FedEx    FULTON     8954843 WALL          SHAMARR                                     1700 NORTHSIDE DR NW        APT 2203         ATLANTA       GA    30318
                       FedEx    FULTON     8119994 WASILEWSKI    PAUL                                          245 N HIGHLAND AVE NE     APT # 404        ATLANTA       GA    30307
                       USPS     FULTON     4225562 CARSON        PHYLISIA      ADINA                         4575 WEBB BRIDGE RD         APT 2232         ALPHARETTA    GA    30005
                       USPS     FULTON     5630315 TAYLOR        ERIC          DEWAYNE                       3495 BUCKHEAD LOOP NE       APT 18781        ATLANTA       GA    30326
                       USPS     FULTON     6463459 MARONEY       PATRICIA      SAGUIER                         227 SANDY SPRINGS PL NE   APT D 331        ATLANTA       GA    30328
                       USPS     FULTON    10219587 WILLIAMS      DOROTHY       NAOMI                           575 PHARR RD NE           UNIT 12210       ATLANTA       GA    30305
                       FedEx    FULTON    11903474 OWENS         LAUREN        BRITTANY                      1700 NORTHSIDE DR NW        APT 4602         ATLANTA       GA    30318
                       UPS      FULTON     6950741 DUNCAN        REBECCA       D                            11877 DOUGLAS RD             APT 10 232       ALPHARETTA    GA    30005
                       USPS     FULTON     4841646 SPEARS        TREMAIN                                       575 PHARR RD NE           UNIT 53001       ATLANTA       GA    30305
                       FedEx    FULTON    11649867 HUGHES        DAVID         ALLEN                         2995 E POINT ST             APT 130          EAST POINT    GA    30344
                       FedEx    FULTON    11967643 SMITH         TAYLOR        MARIE                         1700 NORTHSIDE DR NW        APT #3301        ATLANTA       GA    30318
                       FedEx    FULTON     6332267 SMITH         EMANUEL       EDWARD                        2625 PIEDMONT RD NE         UNIT 56 288      ATLANTA       GA    30324
                       FedEx    FULTON     5982972 LEAKE         BENJAMIN                                    1700 NORTHSIDE DR NW        A7 1170          ATLANTA       GA    30318
                       UPS      FULTON    11383664 LIE           LEO           POENPONG                     12460 CRABAPPLE RD           202 182          ALPHARETTA    GA    30004
                       FedEx    FULTON     8213266 HILDEBRANDT   JONATHAN                                      245 N HIGHLAND AVE NE     UNIT # 212       ATLANTA       GA    30307
                       UPS      FULTON     7550040 SCATES        CAPPRICCIEO   M                             2020 HOWELL MILL RD NW      SUITE D268       ATLANTA       GA    30318
                       USPS     FULTON     5075287 SCHEIMAN      ROBERT        EDMUND                        3495 BUCKHEAD LOOP NE       UNIT 18981       ATLANTA       GA    30326
                       FedEx    FULTON     7681735 EVANS         STACY         DENISE                        1700 NORTHSIDE DR NW        APT # 4605       ATLANTA       GA    30318
                       USPS     FULTON     3163737 BAILEY        IRENE         DENISE                        2260 FAIRBURN RD SW         APT310032        ATLANTA       GA    30331




  Ex. 2 to Petition:
                       USPS     FULTON     5231758 WILLIAMS      MECHELLE      YVETTE                        2400 OLD MILTON PKWY        UNIT 806         ALPHARETTA    GA    30009




Braynard Declaration
                       FedEx    FULTON    11921429 SHIPLEY       BENJAMIN      RANIER                        1700 NORTHSIDE DR NW        APT 3409         ATLANTA       GA    30318
                       FedEx    FULTON    10691473 WILSON        MARI                                          245 N HIGHLAND AVE NE     APT # 230 217    ATLANTA       GA    30307
                       USPS     FULTON    11407277 WILLIAMS      DAMIEN        LAMONT                        4575 WEBB BRIDGE RD         UNIT 3344        ALPHARETTA    GA    30005
                       UPS      FULTON     4595380 COLLINS       BRENT         DELBERT                       2221 PEACHTREE RD NE        #D262            ATLANTA       GA    30309
                       USPS     FULTON     8885003 WATSON        STACEY                                        575 PHARR RD NE           UNIT 52984       ATLANTA       GA    30305
                       FedEx    FULTON     7653013 SEIBERT       ELIZABETH                                   1700 NORTHSIDE DR NW        APT #5606        ATLANTA       GA    30318
                       FedEx    FULTON    10447012 MONTILLA      TOMAS         E                               245 N HIGHLAND AVE NE     APT 209          ATLANTA       GA    30307
                       FedEx    FULTON    11054926 GARBER        MICHAEL       IAN                             245 N HIGHLAND AVE NE     APT 201          ATLANTA       GA    30307
                       FedEx    FULTON    10218339 HILDEBRANDT   HEIDI         ANN                             245 N HIGHLAND AVE NE     APT 212          ATLANTA       GA    30307
                       USPS     FULTON    11063066 PRATT         COREY         JUSTIN                        8920 EVES RD                # 768133         ROSWELL       GA    30076
                       UPS      FULTON     2519917 OLSEN         JUDITH        W                            12460 CRABAPPLE RD           UNIT 202 150     ALPHARETTA    GA    30004
                       USPS     FULTON     6991286 MSZ HASHEMI    MOHAMMAD                                     570 PIEDMONT AVE NE       UNIT 54103        ATLANTA      GA    30308
                       USPS     FULTON      3793800 GIBSON        JAMES        EDWIN                             75 WASHINGTON ST        UNIT 1006         FAIRBURN     GA    30213
                       USPS     FULTON    10122089 BROWN          CHAVAZA      DJUAN                          4575 WEBB BRIDGE RD        UNIT 4601         ALPHARETTA   GA    30005
                       USPS     FULTON      8469866 MCGREW        VELETIA      ORA                            4575 WEBB BRIDGE RD        UNIT 4411         ALPHARETTA   GA    30005
                       FedEx    FULTON      1970255 COPPINS       KAREN        L                               245 N HIGHLAND AVE NE     UNIT 403          ATLANTA      GA    30307
                       USPS     FULTON      8376677 BOATENG       YAA          KONADU                          780 MOROSGO DR NE         APT 14863         ATLANTA      GA    30324
                       FedEx    FULTON      8070198 COLEMAN       MCKENZIE     JEAN                            245 N HIGHLAND AVE NE     APT 204           ATLANTA      GA    30307
                       USPS     FULTON      8193848 BURTON        CAPRICE                                     1590 JONESBORO RD SE       UNIT 12604        ATLANTA      GA    30315
                       USPS     FULTON    12766364 MANNING        TANISHA       D                             4575 WEBB BRIDGE RD        UNIT 4281         ALPHARETTA   GA    30005
                                                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 539 of 559




                       UPS      FULTON      3921527 SLAUGHTER     ROBERT        SHELTON                       3000 OLD ALABAMA RD        STE 119           ALPHARETTA   GA    30022
                       UPS      FULTON      7468618 REID          VICTORIA      KANIELE                     10945 STATE BRIDGE RD        401 278          ALPHARETTA    GA    30022
                       UPS      FULTON     2441287 DELSARTE      DOROTHY       JOHNSON                       2221 PEACHTREE RD NE        APT D268         ATLANTA       GA    30309
                                                                                   GA PO Box Registrants



                        UPS      FULTON    12498828 WALKER       JAEDON        ALEXANDER                    10945 STATE BRIDGE RD        4011            ALPHARETTA      GA    30022
                        USPS     FULTON    11721315 HINES        AYANNA        SARAN                            50 SUNSET AVE NW         APT 92771       ATLANTA         GA    30314
                        FedEx    FULTON     5382587 FINDLEY      ROBERT        FRANKLIN                        245 N HIGHLAND AVE NE     APT 214         ATLANTA         GA    30307
                        FedEx    FULTON     7686606 HOLYFIELD    EBONNE        ESHAYA                        1700 NORTHSIDE DR NW        UNIT 3608       ATLANTA         GA    303182693
                       FedEx    FULTON     6938943 BUFFTON      KYLE          THOMAS                          245 N HIGHLAND AVE NE     APT 224         ATLANTA         GA    30307
                       FedEx    FULTON    12518567 COFFELT      CHRISTOPHER   AARON                   JR    1700 NORTHSIDE DR NW        APT 3508        ATLANTA         GA    30318
                       FedEx    FULTON     8477551 AGUILAR      PEDRO         JOAQUIN                 JR    1700 NORTHSIDE DR NW        APT 2216        ATLANTA         GA    30318
                       FedEx    FULTON     7332290 LYON         GINGER        BAYARD                          245 N HIGHLAND AVE NE     UNIT 406        ATLANTA         GA    30307 1958
                       UPS      FULTON     7894999 BIGOT        CHINARA       SHANI                         8343 ROSWELL RD             UNIT 116        SANDY SPRINGS   GA    30350
                       USPS     FULTON    10370610 LEVISTER     SHAY          NIASIA                        4575 WEBB BRIDGE RD         4996            ALPHARETTA      GA    30005
                       FedEx    FULTON     7141787 ANDERSON     ELIZABETH     MICHELLE                      1700 NORTHSIDE DR NW        APT # 5606      ATLANTA         GA    30318
                       USPS     FULTON    12491418 HAMILTON     NEALI         RAI                             848 OGLETHORPE AVE SW     UNIT115603      ATLANTA         GA    30310
                       USPS     FULTON    12591515 PHILIP       GAIL          ANN                          10719 ALPHARETTA HWY         APT 212         ROSWELL         GA    30076
                       USPS     FULTON     3570048 ROGERS       RUSSEL        LAROY                         1590 JONESBORO RD SE        UNIT 150832     ATLANTA         GA    30315
                       FedEx    FULTON    11591530 NABORS       BARRY         LAMARK                          245 N HIGHLAND AVE NE     # 230 155       ATLANTA         GA    30307
                       USPS     FULTON     6750512 NYEMBWE      DIMAN         D                               227 SANDY SPRINGS PL NE   APT D289        ATLANTA         GA    30328
                       USPS     FULTON     2496687 COTTRELL     JAMES         MONROE                           50 SUNSET AVE NW         UNIT 9214       ATLANTA         GA    30314
                       UPS      FULTON     4853637 FULLER       CHERYL                                      2221 PEACHTREE RD NE        D 133           ATLANTA         GA    30309
                       USPS     FULTON    10519961 ROUNTREE     MAYLIN        BISHOP                          227 SANDY SPRINGS PL NE   D 176           ATLANTA         GA    30328
                       UPS      FULTON    11661919 GESAKA       RODGERS       NYAEGA                        6300 POWERS FERRY RD NW     APT600 168      ATLANTA         GA    30339
                       UPS      FULTON    10726969 CAMPBELL     DION          LEIGH                         7742 SPALDING DR            APT # 397       NORCROSS        GA    30092
                       UPS      FULTON     4012076 AMAN         LARRY         JAMES                         8343 ROSWELL RD             UNIT 252        SANDY SPRINGS   GA    30350
                       FedEx    FULTON     8168781 GILES        GREGORY                                     1700 NORTHSIDE DR NW        APT # 4403      ATLANTA         GA    30318
                       FedEx    FULTON    11832581 FAKHOURY     ABDEL HAMID                                   245 N HIGHLAND AVE NE     APT 410         ATLANTA         GA    30307
                       USPS     FULTON    10556507 SMITH        PATRICK       ARNOLD                        1185 HIGHTOWER TRL          #501204         ATLANTA         GA    30350
                       FedEx    FULTON     5343677 AUGUSTINE    NICHOLE       VERONICA                      1700 NORTHSIDE DR NW        UNIT 1511       ATLANTA         GA    30318
                       USPS     FULTON    12754700 FENNELL      ALTAVIESE     MARIE                           780 MOROSGO DR NE         UNIT # 244095   ATLANTA         GA    30324
                       UPS      FULTON     3937171 WEST         SHAWN         ANDRE                         1425 MARKET BLVD            STE 530         ROSWELL         GA    30076
                       USPS     FULTON     3742542 MCGHEE       FELICIA       WYNETTE                         227 SANDY SPRINGS PL NE   UNIT 28261      ATLANTA         GA    30328
                       UPS      FULTON    12537968 STEPHENSON   ARELISA       SONIA                        11877 DOUGLAS RD             STE 1021        ALPHARETTA      GA    30005




  Ex. 2 to Petition:
                       FedEx    FULTON     5337484 ERVIN        MARQUES                                       245 N HIGHLAND AVE NE     230 456         ATLANTA         GA    30307




Braynard Declaration
                       USPS     FULTON     4022752 CROOKS       JASMINE       NORMADELLE                      575 PHARR RD NE           APT 12266       ATLANTA         GA    30305
                       USPS     FULTON     4488170 WOOTEN       ROBERT        LEE                           2385 GODBY RD               APT 491262      ATLANTA         GA    30349
                       FedEx    FULTON     7332290 LYON         GINGER        BAYARD                          245 N HIGHLAND AVE NE     UNIT 406        ATLANTA         GA    30307 1958
                       USPS     FULTON    11661648 CANADA       KENNETH       WAYNE                           650 S CENTRAL AVE         UNIT 82335      HAPEVILLE       GA    30354
                       FedEx    FULTON     8576075 NOLEN        ARICKA        GAIL                          2995 E POINT ST             APT # 136       EAST POINT      GA    30344
                       FedEx    FULTON     8569622 ELKIND       STEPHEN                                       245 N HIGHLAND AVE NE     230 498         ATLANTA         GA    30307
                       UPS      FULTON     2508870 DODSON       JAMES         STANTON                      12460 CRABAPPLE RD           UNIT 202 353    ALPHARETTA      GA    30004 6602
                       USPS     FULTON     5041960 SPATES       MARCELLA      LEANNE                           75 WASHINGTON ST         UNIT 1514       FAIRBURN        GA    30213
                       FedEx    FULTON     6343260 DOUGAN       WILLIAM       EGBERT                  II    1700 NORTHSIDE DR NW        APT # 1208      ATLANTA         GA    30318
                       FedEx    FULTON    12398384 BORTIER      DORA          PATIENCE A                      245 N HIGHLAND AVE NE     UNIT 230 125    ATLANTA         GA    30307
                       UPS      FULTON    11069424 RAGY         ANEES CARL     LOUIS                         2221 PEACHTREE RD NE       APT # D 188     ATLANTA         GA    30309
                       UPS      FULTON     2575444 BANKS        MICHAEL       EDWARD                        7742 SPALDING DR            APT 457         NORCROSS        GA    30092
                       USPS     FULTON     3775079 PRATT        KAMALA        DAWN                          8920 EVES RD                768133          ROSWELL         GA    30076
                       USPS     FULTON    12776351 LOVE         RASHAD                                      2400 OLD MILTON PKWY        UNIT # 1        ALPHARETTA      GA    30009
                       FedEx    FULTON     8050127 GITTONS      SHAWN         MICHAEL                       1700 NORTHSIDE DR NW        APT 5402        ATLANTA         GA    30318
                       FedEx    FULTON     7312463 REED         DOROTHEA                                    2625 PIEDMONT RD NE         UNIT 56 255     ATLANTA         GA    30324 3086
                       UPS      FULTON     8084076 PALMER       KEISHA        D                             2221 PEACHTREE RD NE        STE D555        ATLANTA         GA    30309
                       FedEx    FULTON    10679572 COTNER       MICHAELA      ANDREA                        1700 NORTHSIDE DR NW        APT 1207        ATLANTA         GA    30318
                       FedEx    FULTON    11683154 MALIREDDY    RAHUL         REDDY                           245 N HIGHLAND AVE NE     APT 324         ATLANTA         GA    30307
                       USPS     FULTON     6906434 SANCHEZ      ANTHONY       JAMAL                         3799 MAIN ST                APT 87245       ATLANTA         GA    30337
                                                                                                             8920 EVES RD               APT 767802      ROSWELL         GA    30076
                                                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 540 of 559




                       USPS     FULTON    10523187 BEATTY       JOSEPH        ISIAH BEN JOSHUA
                       UPS      FULTON    11036733 SHIROYA       MICHAEL       ANDABWA                       2221 PEACHTREE RD NE       APT # D406      ATLANTA         GA    30309
                       FedEx    FULTON      3972426 WILHOIT      KATHLEEN      DELORES                       8725 ROSWELL RD            UNIT 0 212      SANDY SPRINGS   GA    30350 7533
                                                                                         GA PO Box Registrants



                        USPS     FULTON    10855306 TAYLOR          PAMELA        ELIZABETH                          575 PHARR RD NE            UNIT550893     ATLANTA         GA        30305
                        FedEx    FULTON    12363758 EZE             CHUKWUEMEKA   OBINNA                            1700 NORTHSIDE DR NW        APT 2506       ATLANTA         GA        30318
                        FedEx    FULTON     8502404 WALL            ROBIN         HOPE                               245 N HIGHLAND AVE NE      UNIT 401       ATLANTA         GA        30307
                        FedEx    FULTON     6547591 HOLCOMB         BRETTSON                                         245 N HIGHLAND AVE NE      STE 230176    ATLANTA         GA        30307
                       USPS     FULTON     6130338 LANE            JERRY          TINSLEY                   JR     3495 BUCKHEAD LOOP NE       UNIT 18897     ATLANTA         GA        30326
                       FedEx    FULTON    11989336 YU              MICHAEL        ANDREW                            245 N HIGHLAND AVE NE      APT # 414      ATLANTA         GA        30307
                       FedEx    FULTON    11725413 JEMISON         WILLIAM        TYRELL                           1700 NORTHSIDE DR NW        APT 5406       ATLANTA         GA        30318
                       FedEx    FULTON    11919915 SAWYER          JONATHAN       BRANDON                           245 N HIGHLAND AVE NE      APT 230616     ATLANTA         GA        30307
                       FedEx    FULTON     8070198 COLEMAN         MCKENZIE       JEAN                              245 N HIGHLAND AVE NE      APT 204        ATLANTA         GA        30307
                       UPS      FULTON     2358261 HARRIS          ARTHUR                                   III    2221 PEACHTREE RD NE        APT D433       ATLANTA         GA        30309
                       UPS      FULTON    12769251 PANSING         JENNA          RILEY                            5805 STATE BRIDGE RD        APT # G172     JOHNS CREEK     GA        30097
                       UPS      FULTON     4595380 COLLINS         BRENT          DELBERT                          2221 PEACHTREE RD NE        #D262          ATLANTA         GA        30309
                       FedEx    FULTON    11272302 GALINDO         MARIELY                                          245 N HIGHLAND AVE NE      #230 323       ATLANTA         GA        30307
                       FedEx    FULTON     8167554 RABE TRIMARCO    JOHN                                           1700 NORTHSIDE DR NW        APT 1405        ATLANTA        GA        30318
                       USPS     FULTON      2768707 MASON           JOEL          MICHAEL                            227 SANDY SPRINGS PL NE   APT D105        ATLANTA        GA        30328
                       UPS      FULTON      6213342 HURT            STEWART       JAMES                           10800 ALPHARETTA HWY         STE 208 58     ROSWELL         GA        30076
                       FedEx    FULTON     5025783 RAMOS           JAY            ANTHONY                   II     1700 NORTHSIDE DR NW        APT 1408       ATLANTA         GA        30318
                       USPS     FULTON     6761560 BOGGS           JUSTIN                                           227 SANDY SPRINGS PL NE    APT 76764      ATLANTA         GA        30328
                       UPS      FULTON     5106986 ROLLE           SONYA          PUGH                             2221 PEACHTREE RD NE        APT D474       ATLANTA         GA        30309
                       USPS     FULTON     5587253 SCOTT           MARCIA         LANENETTE                         794 MARIETTA ST NW         UNIT 93894     ATLANTA         GA        30318
                       FedEx    FULTON     5383495 SANDERS         KATHLEEN       L                                 245 N HIGHLAND AVE NE      STE 230 317    ATLANTA         GA        30307
                       UPS      FULTON     4199517 TYLER           CHARLES                                         5805 STATE BRIDGE RD        G 217          DULUTH          GA        30097
                       UPS      FULTON     5567315 INGRAM          HENRY          OLIVER                    JR    10945 STATE BRIDGE RD        APT #401 459   ALPHARETTA      GA        30022
                       FedEx    FULTON    11666057 ARJULA          MANJULA                                         9925 HAYNES BRIDGE RD       # 200 143      ALPHARETTA      GA        30022
                       FedEx    FULTON     5270885 JONES           CHRISTOPHER    RAY                               245 N HIGHLAND AVE NE      APT 207        ATLANTA         GA        30307
                       FedEx    FULTON    11469050 BUFFINGTON      CHRISTIAN      DETERRIUS                        1700 NORTHSIDE DR NW        APT 1307       ATLANTA         GA        30318
                       USPS     FULTON    11667254 VAUGHAN         KHRYS                                              75 WASHINGTON ST         UNIT 1457      FAIRBURN        GA        30213
                       FedEx    FULTON     2535115 ANDREWS         KENNETH        RAY                              9925 HAYNES BRIDGE RD       STE 200        ALPHARETTA      GA        30022
                       FedEx    FULTON     2412451 THOMAS          CAROL                                           2625 PIEDMONT RD NE         UNIT 56 221    ATLANTA         GA        30324
                       FedEx    FULTON     2002548 JENKINS         BARBARA        ANN                              2625 PIEDMONT RD NE         APT 56 377     ATLANTA         GA        30324




  Ex. 2 to Petition:
                       UPS      FULTON     5914464 LEACH           DAMIEN                                          2221 PEACHTREE RD NE        D437           ATLANTA         GA        30309




Braynard Declaration
                       FedEx    FULTON     3593960 PARSONS         SHAUN                                            245 N HIGHLAND AVE NE      STE230 195     ATLANTA         GA        30307
                       FedEx    FULTON    12591672 NEWMAN          IAN            PAUL                             1700 NORTHSIDE DR NW        APT # 2502     ATLANTA         GA        30318
                       FedEx    FULTON     3668292 WYNETTE         KIM                                              245 N HIGHLAND AVE NE      |230           504|            ATLANTA   GA
                       USPS     FULTON     2544623 CONRAD          KITTY          RICHARDSON                        227 SANDY SPRINGS PL NE    324            ATLANTA         GA        30328
                       FedEx    FULTON     3518043 MAHONE          MAIA           AISHA                            1700 NORTHSIDE DR NW        UNIT 4301      ATLANTA         GA        30318
                       UPS      FULTON     5269473 TILLY           ANNE           MARIE                             880 MARIETTA HWY           UNIT # 630     ROSWELL         GA        30075
                       FedEx    FULTON    11400994 QUINCER         ELIZABETH      MARY                              245 N HIGHLAND AVE NE      APT 414        ATLANTA         GA        30307
                       UPS      FULTON     4680986 LYNCH           PATRICK        MICHAEL                          6300 POWERS FERRY RD NW     STE600 223     ATLANTA         GA        30339
                       USPS     FULTON     8457125 BENZ            LANEY                                           1185 HIGHTOWER TRL          UNIT # 501     ATLANTA         GA        30350
                       UPS      FULTON     4587115 ARNOLD          GISELLE        SIMONE                           2221 PEACHTREE RD NE        D556           ATLANTA         GA        30309
                       FedEx    FULTON    10531284 MILAM           MEGAN          RUTH                             1700 NORTHSIDE DR NW        APT 1409       ATLANTA         GA        30318
                       USPS     FULTON    10370610 LEVISTER        SHAY           NIASIA                           4575 WEBB BRIDGE RD         4996           ALPHARETTA      GA        30005
                       FedEx    FULTON     8141612 AGYEPONG        YAW                                             1700 NORTHSIDE DR NW        APT # 4609     ATLANTA         GA        30318
                       UPS      FULTON     6354397 STALLWORTH      CHANIKA        LATANYA                          5805 STATE BRIDGE RD        G48            JOHNS CREEK     GA        30097
                       USPS     FULTON     7901681 PRESTON         LARRY                                           3495 BUCKHEAD LOOP NE       UNIT 18785     ATLANTA         GA        30326
                       USPS     FULTON     2369526 MACK            ALPHONSE       BERNARR                           575 PHARR RD NE            APT 550591     ATLANTA         GA        30305
                       FedEx    FULTON    10516154 MCLAURIN        KENNETH                                         1700 NORTHSIDE DR NW        APT 1303       ATLANTA         GA        30318
                       FedEx    FULTON     7692906 MORGAN          DARRELL        LYNN                             2625 PIEDMONT RD NE         SUITE 104      ATLANTA         GA        30324
                       USPS     FULTON    11693467 WILLIAMS        JOI            PAULINE                          4575 WEBB BRIDGE RD         UNIT 3344      ALPHARETTA      GA        30005
                       FedEx    FULTON    10266253 KLAUTZER        LISA                                            2625 PIEDMONT RD NE         STE 56 120     ATLANTA         GA        30324
                       UPS      FULTON     6259464 WILLIAMS        PAMELA                                          8343 ROSWELL RD             #242           SANDY SPRINGS   GA        30350
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 541 of 559




                       USPS     FULTON     7047827 TRIBER          DELBERT        HENRY                     JR     4575 WEBB BRIDGE RD         UNIT 2062      ALPHARETTA      GA        30005
                       FedEx    FULTON    10055868 KNOX            ANGELA         DENISE                            245 N HIGHLAND AVE NE      STE 230        ATLANTA         GA        30307
                                                                                               GA PO Box Registrants



                        USPS     FULTON      2530491 RANDOLPH               JAMES          JAMAL                            570 PIEDMONT AVE NE       UNIT 54861     ATLANTA       GA    30308
                        UPS      FULTON      2616343 STEWART                PHYLLIS        D                             10800 ALPHARETTA HWY         UNIT #752      ROSWELL       GA    30076
                        FedEx    FULTON      6158197 HOBBS                  JASON          OSA RANDOLPH                   1700 NORTHSIDE DR NW        APT 1301       ATLANTA       GA    30318
                        USPS     FULTON      8946433 JONES                  CRAIG          RAYMOND                          780 MOROSGO DR NE         UNIT 13484     ATLANTA       GA    30324
                        USPS     FULTON      6398265 CREECY                 TERESA         CHRISTINE                        575 PHARR RD NE           # 551014       ATLANTA       GA    30305
                        UPS      FULTON      4915627 SLADE                  TERRANCE       DONALD                         3000 OLD ALABAMA RD         APT119411     ALPHARETTA    GA    30022
                       USPS     FULTON    10719759 RAGLAND                 CASEY          RAE                              575 PHARR RD NE           UNIT 52920     ATLANTA       GA    30305
                       UPS      FULTON      2379804 WEST                   BENJAMIN       DANIEL                         2020 HOWELL MILL RD NW      APT C358       ATLANTA       GA    30318
                       FedEx    FULTON      8882142 GORDON                 GLEN           DALE                           2625 PIEDMONT RD NE         UNIT 56 37     ATLANTA       GA    30324 3086
                       FedEx    FULTON    11043877 PERRYMAN                AMBER          CASHELL                        1700 NORTHSIDE DR NW        4401           ATLANTA       GA    30318
                       USPS     FULTON     6911794 JAMIESON                ALVIN          EARLE                   JR      227 SANDY SPRINGS PL NE    720073         ATLANTA       GA    30328
                       UPS      FULTON     2902171 JOHNSON                 ARTHUR                                       10945 STATE BRIDGE RD        UNIT 401 215   ALPHARETTA    GA    30022
                       FedEx    FULTON    12290112 TYERYAR                 RACHEL                                        1700 NORTHSIDE DR NW        APT 3608       ATLANTA       GA    30318
                       FedEx    FULTON    10232720 MILLER                  THOMAS         KURT                             245 N HIGHLAND AVE NE     APT # 304      ATLANTA       GA    30307
                       UPS      FULTON      8355529 SHAVERS                VELINCIA       LASHAWN                        2221 PEACHTREE RD NE        STE D437       ATLANTA       GA    30309
                       UPS      FULTON      5380372 MEADERS                CATHERINE      ASHLEY                         2221 PEACHTREE RD NE        APT D416       ATLANTA       GA    30309
                       FedEx    FULTON      8919942 CARLO                  ALIYA                                         1700 NORTHSIDE DR NW        APT 3305       ATLANTA       GA    30318
                       USPS     FULTON      5794198 MITCHELL               JOHN           HECTOR HARMON                  4575 WEBB BRIDGE RD         UNIT 5877      ALPHARETTA    GA    30005
                       FedEx    FULTON      8623823 MCCULLOCH              TIMOTHY        LAWRENCE                       1700 NORTHSIDE DR NW        APT 3607       ATLANTA       GA    30318
                       FedEx    FULTON      4096890 GREENE                 IRVING         C                       III    1700 NORTHSIDE DR NW        APT 1304       ATLANTA       GA    30318
                       FedEx    FULTON    12112409 FILICE                  GABRIANA       MARIA                          1700 NORTHSIDE DR NW        APT 3301       ATLANTA       GA    30318
                       USPS     FULTON      4104968 PITTMAN                CHAVEZ         TORQUATO                         780 MOROSGO DR NE         UNIT 14516     ATLANTA       GA    30324
                       USPS     FULTON      8381290 CAUSIEESTKO MCCOLLUM    CAROL         SYLVANIA                         575 PHARR RD NE            UNIT 11765     ATLANTA      GA     30305
                        USPS     FULTON    12771568 RANDLE                  PAYTON        JULIANA                         8920 EVES RD                # 8581         ROSWELL      GA    30076
                        FedEx    FULTON     8119994 WASILEWSKI              PAUL                                           245 N HIGHLAND AVE NE      APT # 404      ATLANTA      GA     30307
                        FedEx    FULTON     3832823 DARRIS                  DIANA         ROBIN                            245 N HIGHLAND AVE NE      UNIT 415       ATLANTA      GA     30307
                        UPS      FULTON    10413932 BUTCHER                 CHRISTOPHER   MICHAEL                          830 GLENWOOD AVE SE        APT 510 255   ATLANTA       GA    30316
                       USPS     FULTON    10658214 LEWERS                  MITZI          MARSHA                         3495 BUCKHEAD LOOP NE       18614          ATLANTA       GA    30326
                       FedEx    FULTON    11989336 YU                      MICHAEL        ANDREW                           245 N HIGHLAND AVE NE     APT # 414      ATLANTA       GA    30307
                       USPS     FULTON      2029430 LUNCHEON               ANTOINETTE     N                              8920 EVES RD                UNIT768482     ROSWELL       GA    30076




  Ex. 2 to Petition:
                       UPS      FULTON       493063 HURST                  JOHN           BYRON                          3000 OLD ALABAMA RD         119 128        ALPHARETTA    GA    30022




Braynard Declaration
                       FedEx    FULTON      6263578 SMITH                  JENNA          MARIE                          1700 NORTHSIDE DR NW        APT 1206       ATLANTA       GA    30318
                       UPS      FULTON        20637 GADSON                 DANNY          EDWARD                         2221 PEACHTREE RD NE        UNIT D417      ATLANTA       GA    30309
                       FedEx    FULTON      7141787 ANDERSON               ELIZABETH      MICHELLE                       1700 NORTHSIDE DR NW        APT # 5606     ATLANTA       GA    30318
                       USPS     FULTON    12150315 DUCHARME                MARIA          A                              2400 OLD MILTON PKWY        UNIT # 965     ALPHARETTA    GA    30009
                       USPS     FULTON    12778835 ARRASTIA                DAVID                                           575 PHARR RD NE           UNIT # 12177   ATLANTA       GA    30305
                       FedEx    FULTON    10632492 MAYER                   SYLVIA         NICOLE                         1700 NORTHSIDE DR NW        APT # 3306     ATLANTA       GA    30318
                       UPS      FULTON      2669386 SPALDING               SCOTT          KENDALL                        6300 POWERS FERRY RD NW     STE 600        ATLANTA       GA    30339
                       UPS      FULTON      2519917 OLSEN                  JUDITH         W                             12460 CRABAPPLE RD           UNIT 202 150   ALPHARETTA    GA    30004
                       USPS     FULTON      6815573 GORDILLO               GLORIA         JIMENEZ                       10719 ALPHARETTA HWY         UNI 1773       ROSWELL       GA    30076
                       USPS     FULTON      4904201 CREASMAN               DAPHNE         WILLIAMS                          50 SUNSET AVE NW         UNIT # 925     ATLANTA       GA    30314
                       USPS     FULTON      5126421 BROWN                  PEGGY          PLUMMER                           75 WASHINGTON ST         UNIT 266       FAIRBURN      GA    30213
                       USPS     FULTON      5820960 GREEN                  LORENTINE      FITZGERALD                     2400 OLD MILTON PKWY        UNIT 525       ALPHARETTA    GA    30009
                       FedEx    FULTON      3653126 MACKENZIE              RODERICK       J                              9925 HAYNES BRIDGE RD       200153         JOHNS CREEK   GA    30022
                       FedEx    FULTON      7109648 LOVE                   TONE                                          2625 PIEDMONT RD NE         #56 165        ATLANTA       GA    30324
                       UPS      FULTON      5847848 FINLEY                 WILLIAM        ORLANDO                        3000 OLD ALABAMA RD         STE 150        ALPHARETTA    GA    30022
                       UPS      FULTON      7744045 JENKINS                JAY            WAYNE                   II     2221 PEACHTREE RD NE        STE D 439      ATLANTA       GA    30309
                       FedEx    FULTON    12633672 PARKS                   AUSTIN                                        1700 NORTHSIDE DR NW        APT # 5305     ATLANTA       GA    30318
                       USPS     FULTON      7456401 MAHONE                 FINEQUA                                       5050 UNION ST               UNIT 4         UNION CITY    GA    30291
                       FedEx    FULTON    10140592 POPOWSKI                MICHAEL        JAMES                            245 N HIGHLAND AVE NE     UNIT 208       ATLANTA       GA    30307
                       USPS     FULTON      7312893 JONES                  KELLEY         LYNN                             227 SANDY SPRINGS PL NE   #D250          ATLANTA       GA    30328
                                                                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 542 of 559




                       FedEx    FULTON      8810566 DOWLING                KATHLEEN       MARIE                            245 N HIGHLAND AVE NE     UNIT 314       ATLANTA       GA    30307
                       USPS     FULTON    10692516 HARKEY                  CHARLES        WENDELL                 III    2400 OLD MILTON PKWY        1145           ALPHARETTA    GA    30009
                       USPS     FULTON      4305169 YOUNG                  GWENDOLYN      SHERELLE                       3495 BUCKHEAD LOOP NE       UNIT 18903     ATLANTA       GA    30326
                                                                                        GA PO Box Registrants



                        UPS      FULTON     8403829 GILL             GINA        MARIA                             2275 MARIETTA BLVD NW      STE 270         ATLANTA       GA    30318
                        USPS     FULTON    10274733 WEBBER           ANIKA       LORACE                            4575 WEBB BRIDGE RD        UNIT 3172       ALPHARETTA    GA    30005
                        FedEx    FULTON     3937511 HUDSON           PATRICK                                       1700 NORTHSIDE DR NW       UNIT 2402       ATLANTA       GA    30318
                        USPS     FULTON     4157567 WINCHESTER       LYNDON                                        1072 W PEACHTREE ST NW     UNIT 79471      ATLANTA       GA    30309
                        UPS      FULTON    10349780 SARRE            CHARLES      BERND                            2020 HOWELL MILL RD NW     APT#100         ATLANTA       GA    30318
                        FedEx    FULTON    12765400 OWENS            CHRISTIA     MARIE                            1700 NORTHSIDE DR NW       APT 1310        ATLANTA       GA    30318
                        FedEx    FULTON     8011151 EYOUM            FRANCE       KOME                             2625 PIEDMONT RD NE        56311          ATLANTA       GA    30324
                       UPS      FULTON     7622671 PHILLIPS         SARAH        CHRISTINE                        2275 MARIETTA BLVD NW      STE 270 369     ATLANTA       GA    30318
                       USPS     FULTON     2475049 VAUSE            GARY                                   II      570 PIEDMONT AVE NE       UNIT 54408      ATLANTA       GA    30308 2437
                       USPS     FULTON    10369970 JOHNSON          TARANIESEE   LASHAY                            227 SANDY SPRINGS PL NE   STE D498        ATLANTA       GA    30328
                       USPS     FULTON     3570183 BROWN            SHERROD                                       2260 FAIRBURN RD SW        #311675         ATLANTA       GA    30331
                       USPS     FULTON     8222145 WILSON           ALTHEA       ANESIA                          10719 ALPHARETTA HWY        UNIT #2131      ROSWELL       GA    30076
                       UPS      FULTON     2010170 JOYNER           REGINALD     TYROME                           3000 OLD ALABAMA RD        APT129 119      ALPHARETTA    GA    30022
                       USPS     FULTON     5454851 HAWKINS          DAWANDA      LASHONDA                          570 PIEDMONT AVE NE       UNIT 54766      ATLANTA       GA    30308
                       FedEx    FULTON     6350753 CAPIN            JONATHAN     GREGORY                           245 N HIGHLAND AVE NE     STE230 164      ATLANTA       GA    30307
                       FedEx    FULTON     3681516 HOLT             STANLEY      WAYNE                             245 N HIGHLAND AVE NE     APT230 226      ATLANTA       GA    30307
                       USPS     FULTON     2621013 SMITH            PAMELA       Y                                3799 MAIN ST               APT 1116        ATLANTA       GA    30337
                       USPS     FULTON     2457938 WILLIAMS         ERNEST                                        4575 WEBB BRIDGE RD        UNIT 2641       ALPHARETTA    GA    30005
                       FedEx    FULTON    11387210 CHANDRAN         KARTHIC                                       1700 NORTHSIDE DR NW       APT 3605        ATLANTA       GA    30318
                       USPS     FULTON    12785172 UPSHAW           ANGELICA     KIMBERLY                          227 SANDY SPRINGS PL NE   #D149           ATLANTA       GA    30328
                       USPS     FULTON     5591020 MAJORS           SOPHIA       CHISTINA                          575 PHARR RD NE           UNIT 551011     ATLANTA       GA    30305
                       USPS     FULTON     2663117 OLIVER           SHANON       TONI                              575 PHARR RD NE           UNIT 550565     ATLANTA       GA    30305
                       UPS      FULTON     7388681 LASKER           TERRENCE     LARON                            2020 HOWELL MILL RD NW     C 146           ATLANTA       GA    30318
                       UPS      FULTON    12105802 CHAMBERS         ADDINO       DAMARIO                          2221 PEACHTREE RD NE       378             ATLANTA       GA    30309
                       UPS      FULTON     7199423 HARRISON         KRISTINA                                      5805 STATE BRIDGE RD       UNIT # G165     DULUTH        GA    30097
                       USPS     FULTON    12123787 MOORE            SANDY        ROXANNE                           570 PIEDMONT AVE NE       UNIT 24109      ATLANTA       GA    30308
                       USPS     FULTON     7620001 DAVIS            JALICIA      L                                2400 OLD MILTON PKWY       UNIT # 234      ALPHARETTA    GA    30009
                       UPS      FULTON     1245821 FREEMAN          MICHAEL      JOSEPH                          12460 CRABAPPLE RD          APT 202261      ALPHARETTA    GA    30004
                       UPS      FULTON     4819732 WILLIAMS         VEDA         M                                2221 PEACHTREE RD NE       D413            ATLANTA       GA    30309 1148
                       FedEx    FULTON     6268350 ROBERTS          SHANE        ANTOINE                           245 N HIGHLAND AVE NE     UNIT 321        ATLANTA       GA    30307




  Ex. 2 to Petition:
                       FedEx    FULTON     7319338 SHELTON          LEE          ROY                       JR     1700 NORTHSIDE DR NW       APT 2206        ATLANTA       GA    30318




Braynard Declaration
                       FedEx    FULTON    11723671 KOEHNEMANN       LYNN         CURTIS                            245 N HIGHLAND AVE NE     APT 206         ATLANTA       GA    30307
                       USPS     FULTON     4885216 HARPER           JENNIFER     MADGE                             570 PIEDMONT AVE NE       UNIT 54615      ATLANTA       GA    30308
                       USPS     FULTON     4904201 CREASMAN         DAPHNE       WILLIAMS                            50 SUNSET AVE NW        UNIT # 925      ATLANTA       GA    30314
                       FedEx    FULTON     5363100 OTUDOR           ABENA                                          245 N HIGHLAND AVE NE     # 230 101       ATLANTA       GA    30307
                       USPS     FULTON     2991944 MACLEODELLIOTT   MARIAN                                         227 SANDY SPRINGS PL NE   D172            ATLANTA       GA    30328 5918
                       USPS     FULTON     5233639 BROSH            SYLVIE       AVIVI                             227 SANDY SPRINGS PL NE   # D 267         ATLANTA       GA    30328
                       FedEx    FULTON    11469050 BUFFINGTON       CHRISTIAN    DETERRIUS                        1700 NORTHSIDE DR NW       APT 1307        ATLANTA       GA    30318
                       FedEx    FULTON    11158949 CASTRO           MARIA        ELIA                              245 N HIGHLAND AVE NE     230 492         ATLANTA       GA    30307
                       USPS     FULTON     8877920 ARRASTIA         AELRED       INGRID                            575 PHARR RD NE           APT 12177       ATLANTA       GA    30305
                       USPS     FULTON    12403139 GOODLOW          TYJON        DEMETRIUS                        1590 JONESBORO RD SE       UNIT 6652       ATLANTA       GA    30315
                       USPS     FULTON     8904780 SMITH            ISAIAH                                         227 SANDY SPRINGS PL NE   D 142           ATLANTA       GA    30328
                       FedEx    FULTON     3615194 YOUNG            STEPHANIE    SHAY                             1700 NORTHSIDE DR NW       UNIT 2408       ATLANTA       GA    30318 2688
                       USPS     FULTON     5933597 OVERTON          LATONYA                                        780 MOROSGO DR NE         UNIT # 13161    ATLANTA       GA    30324
                       FedEx    FULTON     3909082 KERNS            THOMAS       JOSEPH                           1700 NORTHSIDE DR NW       A7 1506         ATLANTA       GA    30318
                       FedEx    FULTON     7613483 IVORY            JOESETTE                                      2090 DUNWOODY CLUB DR      APT # 106 200   ATLANTA       GA    30350
                       FedEx    FULTON    10380055 SMITH            CHARLOTTE    HART                              245 N HIGHLAND AVE NE     APT # 307       ATLANTA       GA    30307
                       UPS      FULTON     8952718 LEWIS            INDIA        G                               11877 DOUGLAS RD            UNIT 102 193    ALPHARETTA    GA    30005
                       UPS      FULTON     8405945 DEVEREAUX        DARRIN                                       11877 DOUGLAS RD            102 122         ALPHARETTA    GA    30005
                       UPS      FULTON     3288045 GORDON           PORTIA       LASHAN                          10945 STATE BRIDGE RD       401 610         ALPHARETTA    GA    30022
                       USPS     FULTON     6680998 WASHINGTON       CARLOS       DAVIS                            2905 E POINT ST            UNIT 90703      EAST POINT    GA    30344
                       FedEx    FULTON    10618550 NOVAK            JANIS        APRIL                             245 N HIGHLAND AVE NE     APT 207         ATLANTA       GA    30307
                                                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 543 of 559




                       USPS     FULTON     7908519 HANEY            OSCAR                                  III     575 PHARR RD NE           UNIT 550222     ATLANTA       GA    30305
                       USPS     FULTON    12139995 BOATENG          AUGUSTINA    AFUAH AGYEMAN                      780 MOROSGO DR NE        UNIT 14863      ATLANTA       GA    30324
                                                                                  GA PO Box Registrants



                        USPS    FULTON     2892157 MUGGRIDGE    SAMUEL       CLAYTON                         3495 BUCKHEAD LOOP NE       UNIT 18766      ATLANTA      GA    30326
                        USPS    FULTON     1778692 ROUNTREE     NICOLE                                        227 SANDY SPRINGS PL NE    APT D176       ATLANTA      GA    30328
                       FedEx   FULTON     8364683 NORWOOD      KERRY         BERNARD                 JR     1700 NORTHSIDE DR NW        APT 4507        ATLANTA      GA    30318
                       UPS     FULTON     8405945 DEVEREAUX    DARRIN                                      11877 DOUGLAS RD             102 122         ALPHARETTA   GA    30005
                       USPS    FULTON     7687076 GARY         DEMIERAH      JANNESE                         780 MOROSGO DR NE          UNIT 1022       ATLANTA      GA    30324
                       FedEx   FULTON     2643795 WINGO        ROMAN         AUSTIN                         2625 PIEDMONT RD NE         APT 127         ATLANTA      GA    30324
                       FedEx   FULTON     7713782 WAGNER       LAURA                                         245 N HIGHLAND AVE NE      APT 409         ATLANTA      GA    30307
                       FedEx   FULTON    12117194 BINDER       CHANDLER      GABRIEL LUVENE                 2625 PIEDMONT RD NE         56 171          ATLANTA      GA    30324
                       FedEx   FULTON    11851152 GALLOWAY     EBONY         CHARMAIN                       1700 NORTHSIDE DR NW        APT 2305        ATLANTA      GA    30318
                       FedEx   FULTON     7070689 SMITH        BRITNEY       TONIECE                        9925 HAYNES BRIDGE RD       200207          ALPHARETTA   GA    30022
                       USPS    FULTON     7371047 SMITH        VALORIE       RASHAD                         2260 FAIRBURN RD SW         APT 310542      ATLANTA      GA    30331
                       USPS    FULTON     8469866 MCGREW       VELETIA       ORA                            4575 WEBB BRIDGE RD         UNIT 4411       ALPHARETTA   GA    30005
                       FedEx   FULTON    10876908 GALLERY      WESLEY        JARROD                         1700 NORTHSIDE DR NW        APT 5602        ATLANTA      GA    30318
                       UPS     FULTON    11038642 BARRETT      PETER         WALTER                         2221 PEACHTREE RD NE        APT D505        ATLANTA      GA    30309
                       FedEx   FULTON     8408318 LORA         RAYMONDO      R                               245 N HIGHLAND AVE NE      APT 230 384     ATLANTA      GA    30307
                       USPS    FULTON    11063066 PRATT        COREY         JUSTIN                         8920 EVES RD                # 768133        ROSWELL      GA    30076
                       FedEx   FULTON    12298079 THORNTON     BRIANNA       LASHEL                         1700 NORTHSIDE DR NW        APT 5503        ATLANTA      GA    30318
                       USPS    FULTON    12730623 WARDLAW      HEATHER       RHENEE'                        1185 HIGHTOWER TRL          APT 501361      ATLANTA      GA    30350
                       USPS    FULTON     7252670 TAYLOR       MARKELA       RACHELE                         227 SANDY SPRINGS PL NE    APT D133        ATLANTA      GA    30328
                       UPS     FULTON    12431732 CLIFFORD     COLLEEN       MARIE                          2221 PEACHTREE RD NE        STE D 244       ATLANTA      GA    30309
                       USPS    FULTON     8614370 WILLINGHAM   TYLER         RENEE                           848 OGLETHORPE AVE SW      UNIT 1065       ATLANTA      GA    30310
                       FedEx   FULTON     6116845 FLANERY      ELIZABETH                                    1700 NORTHSIDE DR NW        UNIT #500       ATLANTA      GA    30318
                       USPS    FULTON     5396653 CROWDER      PATANZA       LANEE                          2260 FAIRBURN RD SW         #310841         ATLANTA      GA    30331
                       UPS     FULTON     7073378 MUHAMMAD     GASTON        ALFRED                         5805 STATE BRIDGE RD        APT G436        DULUTH       GA    30097
                       USPS    FULTON     3653306 NAISH        STEVEN        C                       II     8920 EVES RD                APT 767112      ROSWELL      GA    30076
                       FedEx   FULTON     3188229 ALINIECE     PAMALA        GAIL                            245 N HIGHLAND AVE NE      APT 230111      ATLANTA      GA    30307
                       USPS    FULTON     2685327 CHARLES      THERESA       H                               570 PIEDMONT AVE NE        UNIT 54894      ATLANTA      GA    30308
                       USPS    FULTON     8511785 FERMO        ALEXANDER                                      50 SUNSET AVE NW          UNIT 92463      ATLANTA      GA    30314
                       UPS     FULTON     5787102 HALIK        ROBERT        JOSEPH                  JR    10945 STATE BRIDGE RD        STE 401         ALPHARETTA   GA    30022
                       USPS    FULTON    10363826 FULLER       KAMEELAH      GLOSTER                         780 MOROSGO DR NE          #14404          ATLANTA      GA    30324




  Ex. 2 to Petition:
                       USPS    FULTON     2660237 CHEN         STEVEN        THOMAS                          227 SANDY SPRINGS PL NE    STE G28408      ATLANTA      GA    30328




Braynard Declaration
                       USPS    FULTON    12417412 WATKINS      WESLEY                                JR     2414 HERRING RD SW          UNIT 42044      ATLANTA      GA    30311
                       USPS    FULTON    11588075 COOPER       NAKIA         JANISE                          570 PIEDMONT AVE NE        UNIT 55433      ATLANTA      GA    30308
                       USPS    FULTON     3471720 RAQUE        PAUL          DAMON                           227 SANDY SPRINGS PL NE    D 272           ATLANTA      GA    30328
                       USPS    FULTON    10820597 DRAPER       ASHTON        TASHEA                           50 SUNSET AVE NW          UNIT 92763      ATLANTA      GA    30314
                       FedEx   FULTON    10908338 MADDRELL     JILL          MARIE                          2090 DUNWOODY CLUB DR       STE 106         ATLANTA      GA    30350
                       FedEx   FULTON    11705406 MCCLAIN      TAURUS        L                               245 N HIGHLAND AVE NE      #230 292        ATLANTA      GA    30307
                       USPS    FULTON     6161166 JARBOE       JUDITH                                        780 MOROSGO DR NE          UNIT 14712      ATLANTA      GA    30324
                       FedEx   FULTON     2558650 HILTON       LYDIA         MITCHELL                       2625 PIEDMONT RD NE         UNIT 56 297     ATLANTA      GA    30324
                       USPS    FULTON    10855306 TAYLOR       PAMELA        ELIZABETH                       575 PHARR RD NE            UNIT550893      ATLANTA      GA    30305
                       FedEx   FULTON     6457241 COMEAUX      BRANDON       JEROME                         1700 NORTHSIDE DR NW        APT 4405        ATLANTA      GA    30318
                       USPS    FULTON     4210351 BEAL         ARKINA        NASHAWN                        1590 JONESBORO RD SE        UNIT 6913       ATLANTA      GA    30315
                       USPS    FULTON     2381534 WIECZOREK    BETTYE        LORRAINE                        227 SANDY SPRINGS PL NE    D326            ATLANTA      GA    30328
                       FedEx   FULTON    10443152 BUTLER       LATASHA       NICOLE                         2625 PIEDMONT RD NE         SUITE 5627      ATLANTA      GA    30324
                       FedEx   FULTON    11000872 MURRAY       RYAN          DAVID                           245 N HIGHLAND AVE NE      APT # 230 271   ATLANTA      GA    30307
                       FedEx   FULTON    12130719 SALTERS      DANIELLE      V                              2625 PIEDMONT RD NE         APT 56153       ATLANTA      GA    30324
                       USPS    FULTON     5418438 THOMAS       JAMAR         ANTWAN                          575 PHARR RD NE            UNIT 52742      ATLANTA      GA    30305
                       UPS     FULTON     2379804 WEST         BENJAMIN      DANIEL                         2020 HOWELL MILL RD NW      APT C358        ATLANTA      GA    30318
                       FedEx   FULTON     3802166 JOHNSTON     JEFFREY       S                              9925 HAYNES BRIDGE RD       200218          ALPHARETTA   GA    30022
                       UPS     FULTON     4884829 JORDAN       KELLY         DAWAYNE                        2020 HOWELL MILL RD NW      APT # 197       ATLANTA      GA    30318
                       UPS     FULTON     7536112 SAXTON       TARA                                         2221 PEACHTREE RD NE        UNIT 275        ATLANTA      GA    30309
                                                                                                                                                        ROSWELL      GA    30076
                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 544 of 559




                       UPS     FULTON     5635943 COLEMAN      CHRISTOPHER   A                              1425 MARKET BLVD            APT 530 51
                       USPS    FULTON     7628578 SESSOMS      LINWOOD       D                       III    2414 HERRING RD SW          APT 7306        ATLANTA      GA    30311
                       USPS    FULTON     2403153 PIASECKI     CARLA         M                              2400 OLD MILTON PKWY        APT 683         ALPHARETTA   GA    30009
                                                                                       GA PO Box Registrants



                        FedEx    FULTON     6138058 CHARLES       JERRY         LEONARD                    JR     1700 NORTHSIDE DR NW       STE A7         ATLANTA         GA    30318
                        FedEx    FULTON     2585460 REEVES        MICHAEL       D                                  245 N HIGHLAND AVE NE     STE230212     ATLANTA         GA    30307
                       UPS      FULTON    11429288 HUNTER        MARION        LEMARCUS                          1425 MARKET BLVD           STE 530        ROSWELL         GA    30076
                       USPS     FULTON     7090387 BROWN         MARQUELL      DASHUN                             650 S CENTRAL AVE         UNIT 82415     HAPEVILLE       GA    30354
                       USPS     FULTON     4153018 BUSH          VANESSA                                          570 PIEDMONT AVE NE       UNIT 55558     ATLANTA         GA    30308
                       USPS     FULTON    11219954 ARCENEAUX     ANTHONY       JAMES                             8920 EVES RD               UNIT 76751     ROSWELL         GA    30076
                       FedEx    FULTON     6848711 BENNETT       WILLIAM       JOSEPH                             245 N HIGHLAND AVE NE     APT 318        ATLANTA         GA    30307
                       FedEx    FULTON     4044708 CHAVOUS       JENNIFER      HOLSTON                           8725 ROSWELL RD            STE O 121      SANDY SPRINGS   GA    30350
                       FedEx    FULTON     4823622 WEGNER        ROBERT        JOHN                              2625 PIEDMONT RD NE        STE 56 294     ATLANTA         GA    30324
                       UPS      FULTON     2646382 DODSON        ROSHANAK      KASHANCHI                        12460 CRABAPPLE RD          UNIT 202 353   ALPHARETTA      GA    30004
                       UPS      FULTON     2541604 CONWAY        KEVIN         JAMES                             2020 HOWELL MILL RD NW     #127           ATLANTA         GA    30318
                       USPS     FULTON     2427449 PIASECKI      JERZY                                           2400 OLD MILTON PKWY       APT 683        ALPHARETTA      GA    30009
                       FedEx    FULTON    10891468 PATEL         AMEE          KANUBHAI                           245 N HIGHLAND AVE NE     APT 311        ATLANTA         GA    30307
                       UPS      FULTON    12424562 WELCH         JASON                                           7742 SPALDING DR           UNIT # 134     NORCROSS        GA    30092
                       USPS     FULTON     8614370 WILLINGHAM    TYLER         RENEE                              848 OGLETHORPE AVE SW     UNIT 1065      ATLANTA         GA    30310
                       UPS      FULTON     7119709 BISSONNETTE   WENDY                                           3000 OLD ALABAMA RD        # 171          ALPHARETTA      GA    30022
                       USPS     FULTON     6249781 TALLEY        JOSEPH        ALEXANDER                          570 PIEDMONT AVE NE       UNIT 54332     ATLANTA         GA    30308
                       USPS     FULTON     8625776 HALL          DELROY PAUL   MICHAEL ANTHONY                   4575 WEBB BRIDGE RD        LOT 4412       ALPHARETTA      GA    30005
                       FedEx    FULTON     3802166 JOHNSTON      JEFFREY       S                                 9925 HAYNES BRIDGE RD      200218         ALPHARETTA      GA    30022
                       FedEx    FULTON    12814479 ROBERTSON     THURSTON      LAMAR                             1700 NORTHSIDE DR NW       4302           ATLANTA         GA    30318
                       FedEx    FULTON     3996852 IDEMUDIA      KENNEDY                                          245 N HIGHLAND AVE NE     # 230 125      ATLANTA         GA    30307
                       USPS     FULTON    11825707 SULAIMAN      SHAHEED                                         8920 EVES RD               APT 767215     ROSWELL         GA    30076
                       USPS     FULTON    12342008 MUHAMMAD      SANA          NADIRA                             575 PHARR RD NE           UNIT 550311    ATLANTA         GA    30305
                       FedEx    FULTON     7013684 VIDEKI        AMANDA        LUISA                             1700 NORTHSIDE DR NW       APT 2203       ATLANTA         GA    30318
                       FedEx    FULTON     7976733 MURPHY        WAYNE         DONALD                             245 N HIGHLAND AVE NE     UNIT # 230     ATLANTA         GA    30307
                       USPS     FULTON    12721820 VISARRAGA     LAMAR         LYNN                       SR     2905 E POINT ST            APT 90746      EAST POINT      GA    30344
                       UPS      FULTON     2616343 STEWART       PHYLLIS       D                                10800 ALPHARETTA HWY        UNIT #752      ROSWELL         GA    30076
                       FedEx    FULTON    10374833 MYLES         ANDREA        JANAI                             1700 NORTHSIDE DR NW       APT 1410       ATLANTA         GA    30318
                       FedEx    FULTON     3518043 MAHONE        MAIA          AISHA                             1700 NORTHSIDE DR NW       UNIT 4301      ATLANTA         GA    30318
                       FedEx    FULTON     7241117 COPELAND      JOHN          WALLACE                    III    1700 NORTHSIDE DR NW       APT 1210       ATLANTA         GA    30318




  Ex. 2 to Petition:
                       USPS     FULTON     1778692 ROUNTREE      NICOLE                                           227 SANDY SPRINGS PL NE   APT D 176      ATLANTA         GA    30328




Braynard Declaration
                       UPS      FULTON     8853159 DABO          ABOUBACAR                                       1425 MARKET BLVD           STE530 160     ROSWELL         GA    30076
                       UPS      FULTON     5269473 TILLY         ANNE          MARIE                              880 MARIETTA HWY          UNIT # 630     ROSWELL         GA    30075
                       UPS      FULTON    11382346 CLIFFORD      COUGAR        HAYES                             2221 PEACHTREE RD NE       STE D244       ATLANTA         GA    30309
                       UPS      FULTON     4701939 RIORDAN       LAURA         ROBBINS FIELD                    12460 CRABAPPLE RD          STE 202 24     ALPHARETTA      GA    30004
                       USPS     FULTON     5090171 WASHINGTON    JARWIN                                           570 PIEDMONT AVE NE       UNIT 55594     ATLANTA         GA    30308
                       USPS     FULTON     8742106 JOHNSON       QUANITA       CHAIRMAINE                          75 WASHINGTON ST         UNIT 1526      FAIRBURN        GA    30213
                       UPS      FULTON     8560143 ALLEN         BRIGGS        WILLIAM                           5805 STATE BRIDGE RD       G422           JOHNS CREEK     GA    30097 8220
                       FedEx    FULTON    11324011 GITTONS       JUDITH        ELIZABETH                         1700 NORTHSIDE DR NW       APT 5402       ATLANTA         GA    30318
                       UPS      FULTON    11595461 SMITH         ANTOINE       DAMONE                           11877 DOUGLAS RD            APT102 193     ALPHARETTA      GA    30005
                       UPS      FULTON     2522429 MILES         JO            RENFRO                            2275 MARIETTA BLVD NW      #270 118       ATLANTA         GA    30318
                       USPS     FULTON     5297146 CHERRY        LATEAH        SHANEA                             227 SANDY SPRINGS PL NE   STE D228       ATLANTA         GA    30328
                       USPS     FULTON     2811999 MONCRIEF      MARION        LUTHER                     JR      227 SANDY SPRINGS PL NE   STE B          ATLANTA         GA    30328
                       USPS     FULTON    10073330 VELAZQUEZ     YVETTE                                           227 SANDY SPRINGS PL NE   D 229          ATLANTA         GA    30328
                       FedEx    FULTON     6915452 CHARLES       JOSHUA        JOSEPH                             245 N HIGHLAND AVE NE     APT 205        ATLANTA         GA    30307
                       UPS      FULTON    11198460 COHEN         ANITA         F                                11877 DOUGLAS RD            APT 102192     ALPHARETTA      GA    30005
                       USPS     FULTON    12778835 ARRASTIA      DAVID                                            575 PHARR RD NE           UNIT # 12177   ATLANTA         GA    30305
                       FedEx    FULTON     5383495 SANDERS       KATHLEEN      L                                  245 N HIGHLAND AVE NE     STE 230 317    ATLANTA         GA    30307
                       USPS     FULTON    11616322 BROWN         SHENOA        LA DAWN                            575 PHARR RD NE           UNIT 11611     ATLANTA         GA    30305
                       USPS     FULTON     8682159 LYNN          RICHARD       EARL                       JR     8920 EVES RD               #8581          ROSWELL         GA    30076
                       FedEx    FULTON     6350753 CAPIN         JONATHAN      GREGORY                            245 N HIGHLAND AVE NE     STE230 164     ATLANTA         GA    30307
                       USPS     FULTON     5793410 JOHNS         CHRISTINE     DIANE                              227 SANDY SPRINGS PL NE   STE D 449      ATLANTA         GA    30328
                                                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 545 of 559




                       UPS      FULTON     7195120 PINCKNEY      LEMERIO                                  II      885 WOODSTOCK RD          UNIT 218       ROSWELL         GA    30075
                       UPS      FULTON    11862485 PREVOST       JULIA         MICHELE                          12460 CRABAPPLE RD          APT 430        ALPHARETTA      GA    30004
                                                                                       GA PO Box Registrants



                        FedEx    FULTON     8677182 MAYS           FELICIA     ANN                                2995 E POINT ST             #112           EAST POINT      GA    30344
                        USPS     FULTON     6361852 HOLT           BRANDON                                         575 PHARR RD NE            UNIT 53032     ATLANTA         GA    30305
                        USPS     FULTON     5554114 FREEMONT       LATOYA      MIKAL MOORE                         575 PHARR RD NE            UNIT 53264     ATLANTA         GA    30305
                        USPS     FULTON     7201187 SACK           JULIE       SAMET                               227 SANDY SPRINGS PL NE    D307          ATLANTA         GA    30328 5918
                       UPS      FULTON     4882574 JOHNSON       TIPHANIE      WATSON                            2221 PEACHTREE RD NE        APT D120       ATLANTA         GA    30309
                       FedEx    FULTON     7546309 STROUD        CHRISTOPHER                                     2090 DUNWOODY CLUB DR       STE 106        ATLANTA         GA    30350 5406
                       FedEx    FULTON     3477544 BUFFTON       DOROTHY       LITTLEWOOD                         245 N HIGHLAND AVE NE      UNIT 224       ATLANTA         GA    30307
                       FedEx    FULTON    12047911 AASER         DOUGLAS       MARTIN                            1700 NORTHSIDE DR NW        APT 3602       ATLANTA         GA    30318
                       USPS     FULTON    12183986 BEAUCHAMP     ENOS          EMMANUEL                             75 WASHINGTON ST         UNIT 1521      FAIRBURN        GA    30213
                       FedEx    FULTON     8141612 AGYEPONG      YAW                                             1700 NORTHSIDE DR NW        APT # 4609     ATLANTA         GA    30318
                       FedEx    FULTON    10232719 MILLER        BEVERLY       MCADAMS                            245 N HIGHLAND AVE NE      APT # 304      ATLANTA         GA    30307
                       FedEx    FULTON    11051390 CARTER        PRACHEL       KAMEELAH                           245 N HIGHLAND AVE NE      UNIT 456       ATLANTA         GA    30307
                       FedEx    FULTON     2409961 PETERSON      CEDRIC        LAMAR                             2995 E POINT ST             APT # 114      EAST POINT      GA    30344
                       UPS      FULTON     5738538 FAUNTLEROY    THOMAS        T                          III    2221 PEACHTREE RD NE        D533           ATLANTA         GA    30309 1148
                       USPS     FULTON     7066144 LOYD          KATHERINE     JEAN                              2414 HERRING RD SW          UNIT 42655     ATLANTA         GA    30311
                       UPS      FULTON     8560143 ALLEN         BRIGGS        WILLIAM                           5805 STATE BRIDGE RD        G422           JOHNS CREEK     GA    30097 8220
                       USPS     FULTON     7874275 CREASMAN      SHARAD        HASSEINI                             50 SUNSET AVE NW         UNIT 92572     ATLANTA         GA    30314
                       FedEx    FULTON     7479746 TOLIVER       OCTAVIA       JEVETTA                            245 N HIGHLAND AVE NE      STE230 176     ATLANTA         GA    30307
                       UPS      FULTON    11061751 DEWITT        SUK                                             5805 STATE BRIDGE RD        APT G 249      DULUTH          GA    30097
                       FedEx    FULTON    10865043 NICHOLS       FREDERICK     THOMAS                            1700 NORTHSIDE DR NW        STE A7         ATLANTA         GA    30318
                       USPS     FULTON    11121968 OSIKOYA       JHARE         PLACHET T                           227 SANDY SPRINGS PL NE   D245           ATLANTA         GA    30328
                       UPS      FULTON     4663515 BANKS          ANNA         LOUISE                           10800 ALPHARETTA HWY         STE 208        ROSWELL         GA    30076
                       FedEx    FULTON     5804737 BARRON         LAWRENCE     CHARLES                           2625 PIEDMONT RD NE         # 53 205       ATLANTA         GA    30324
                       UPS      FULTON     7119709 BISSONNETTE   WENDY                                           3000 OLD ALABAMA RD         # 171          ALPHARETTA      GA    30022
                       USPS     FULTON     5607531 HILL          FARON         ALEXANDER                         3495 BUCKHEAD LOOP NE       UNIT 213       ATLANTA         GA    30326
                       UPS      FULTON    10572875 KNOX          CHANTE'       JOYCELYN                          8343 ROSWELL RD             UNIT 300       SANDY SPRINGS   GA    30350
                       UPS      FULTON     3882973 BERRY         MARION        C                                 2300 HOLCOMB BRIDGE RD      UNIT 103 136   ROSWELL         GA    30076
                       FedEx    FULTON     3838088 JOHNSON       FRANK                                           2090 DUNWOODY CLUB DR       APT106 783     ATLANTA         GA    30350
                       UPS      FULTON     2862268 SIMONE        CHERYL        LYN                               4279 ROSWELL RD NE          STE 207        ATLANTA         GA    30342
                       FedEx    FULTON    12279395 THORTON       BRIANNA                                         1700 NORTHSIDE DR NW        APT 5503       ATLANTA         GA    30318




  Ex. 2 to Petition:
                       USPS     FULTON     2442504 SMITH         DEBRA         M                                10719 ALPHARETTA HWY         682            ROSWELL         GA    30076




Braynard Declaration
                       USPS     FULTON     7908519 HANEY         OSCAR                                    III     575 PHARR RD NE            UNIT 550222    ATLANTA         GA    30305
                       USPS     FULTON     8315131 ALLEN         JOSEPH        CULP                       JR     3495 BUCKHEAD LOOP NE       UNIT 19204     ATLANTA         GA    30326
                       UPS      FULTON     8555149 DELSARTE      LLEWELLYN     RACHEL                            2221 PEACHTREE RD NE        APT D268       ATLANTA         GA    30309
                       UPS      FULTON     5181625 PATILLO       NICOLE        TURNER                            5805 STATE BRIDGE RD        G424           JOHNS CREEK     GA    30097 8220
                       FedEx    FULTON     1918391 CARUSO        JOSEPH        PAUL                              1700 NORTHSIDE DR NW        UNIT 2501      ATLANTA         GA    30318
                       USPS     FULTON     8204143 BENZ          SEBASTIAN                                       1185 HIGHTOWER TRL          501031         ATLANTA         GA    30350
                       USPS     FULTON     5034995 CHERRY        TAMERA        SHENNELL                           227 SANDY SPRINGS PL NE    UNIT # D22     ATLANTA         GA    30328
                       FedEx    FULTON     4655280 WINSTON       VALENCIA      RONNELDA                           245 N HIGHLAND AVE NE      230 347        ATLANTA         GA    30307
                       USPS     FULTON    11323264 CORNELIUS     PATRICK       EUGENE                            4575 WEBB BRIDGE RD         UNIT 4092      ALPHARETTA      GA    30005
                       FedEx    FULTON    11673363 MELTON        JESSICA       RENE'                              245 N HIGHLAND AVE NE      STE 230        ATLANTA         GA    30307
                       USPS     FULTON    11622870 VAUSE         GARILYN       AMARE                              570 PIEDMONT AVE NE        UNIT 54048     ATLANTA         GA    30308
                       FedEx    FULTON     2409961 PETERSON      CEDRIC        LAMAR                             2995 E POINT ST             APT # 114      EAST POINT      GA    30344
                       USPS     FULTON     7390886 MORRIS        KEITH         S                                10719 ALPHARETTA HWY         UNIT 894       ROSWELL         GA    30076
                       FedEx    FULTON     7013654 LOTT          GEORGE        LEOTIS                             245 N HIGHLAND AVE NE      220            ATLANTA         GA    30307
                       UPS      FULTON     4680986 LYNCH         PATRICK       MICHAEL                           6300 POWERS FERRY RD NW     STE600 223     ATLANTA         GA    30339
                       USPS     FULTON     7600864 CARROLL       JENNIFER                                         575 PHARR RD NE            APT 12023      ATLANTA         GA    30305
                       USPS     FULTON     7751540 WILLIAMS      CAROLYN       SUE                                227 SANDY SPRINGS PL NE    APT D460       ATLANTA         GA    30328
                       FedEx    FULTON     8412799 ALLEN         KRISTOFER     TRE                               1700 NORTHSIDE DR NW        APT 5502       ATLANTA         GA    30318
                       FedEx    FULTON    10086238 CABLER        TRACIE        JORDAN                             245 N HIGHLAND AVE NE      APT 1225       ATLANTA         GA    30307
                       UPS      FULTON     7774260 KRAVITZ       ERIC                                             885 WOODSTOCK RD           UNIT 430       ROSWELL         GA    30075
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 546 of 559




                       USPS     FULTON    11067923 BROWN         JIM           HENRY                      JR     5050 UNION ST               UNIT 119       UNION CITY      GA    30291
                       UPS      FULTON    11383859 ALDERETE      LILIANA                                         2020 HOWELL MILL RD NW      STE 201        ATLANTA         GA    30318
                       UPS      FULTON     7576573 MOSLEY        DEBRA         RENEE                             5805 STATE BRIDGE RD        APT G124       DULUTH          GA    30097
                                                                                    GA PO Box Registrants



                        FedEx    FULTON     6770892 MASON         KRISTEN                                     1700 NORTHSIDE DR NW       APT # 530       ATLANTA          GA    30318
                        USPS     FULTON     5933597 OVERTON       LATONYA                                      780 MOROSGO DR NE         UNIT # 13161    ATLANTA          GA    30324
                        FedEx    FULTON    11202637 SUMMERS       BRENDA        JEAN                          8725 ROSWELL RD            UNIT # O12      SANDY SPRINGS    GA    30350
                        FedEx    FULTON    10140592 POPOWSKI      MICHAEL       JAMES                          245 N HIGHLAND AVE NE     UNIT 208        ATLANTA          GA    30307
                        UPS      FULTON     4834833 SONNEMAKER    VALORIE       FAYE                          2221 PEACHTREE RD NE       UNIT D219      ATLANTA          GA    30309
                       UPS      FULTON     7197380 PANDA         DILLIP        KUMAR                        12460 CRABAPPLE RD          UNIT 202 422    ALPHARETTA       GA    30004 6602
                       FedEx    FULTON     6894169 CLARK         BRITTANY      RENEE                         1700 NORTHSIDE DR NW       APT 2503        ATLANTA          GA    30318
                       USPS     FULTON    11720527 DORSEY        TALIA         ARIEL                         1185 HIGHTOWER TRL         UNIT 500996     ATLANTA          GA    30350
                       FedEx    FULTON    11793609 WRIGHT        LAKIESHA      N                             2625 PIEDMONT RD NE        STE 56 211      ATLANTA          GA    30324
                       USPS     FULTON     7631997 SPENCER       LASHENA       MARIA                          227 SANDY SPRINGS PL NE   STE D321        ATLANTA          GA    30328
                       USPS     FULTON    12753436 PRICE         SIR WILLIAM   L                       II    4575 WEBB BRIDGE RD         UNIT # 5261    ALPHARETTA       GA    30005
                        FedEx    FULTON     6494412 JACKSON       VICTORIA     ANN                             245 N HIGHLAND AVE NE     APT 316         ATLANTA         GA    30307
                        FedEx    FULTON     5897698 STUESSER      NAOMI                                        245 N HIGHLAND AVE NE     # 230          ATLANTA          GA    30307
                        UPS      FULTON     7926233 KAISERMAN     BRIAN        MATTHEW                      11877 DOUGLAS RD             STE 102179      ALPHARETTA      GA    30005
                        UPS      FULTON     2665274 WASHINGTON    SAUNDRA      L                             2221 PEACHTREE RD NE        # D 124        ATLANTA          GA    30309
                       USPS     FULTON     6477061 MARONEY       PATRICK       SHANE                          227 SANDY SPRINGS PL NE   D331            ATLANTA          GA    30328
                       USPS     FULTON     7119198 LOPEZ         SHALYSE       RENAE                          570 PIEDMONT AVE NE       UNIT 55485      ATLANTA          GA    30308
                       USPS     FULTON    10450860 HAMPTON       CHRISTOPHER   BRIAN                         4575 WEBB BRIDGE RD        UNIT 4272       ALPHARETTA       GA    30005
                       UPS      FULTON     4939273 HINES         BOBBY         EARL                          5805 STATE BRIDGE RD       G97             DULUTH           GA    30097
                       UPS      FULTON     8669501 MARTIN        MYRNA         DENISE                        5805 STATE BRIDGE RD       UNIT # G357     JOHNS CREEK      GA    30097
                       UPS      FULTON     1889807 BARKER        ROLF          PE                           10945 STATE BRIDGE RD       UNIT 401        ALPHARETTA       GA    30022
                       FedEx    FULTON     7901688 ALVAREZ       YOLENE                                      1700 NORTHSIDE DR NW       APT 4407        ATLANTA          GA    30318
                       USPS     FULTON     8379824 BARNEY        TASHA         TARRAN                         502 WALNUT WAY            UNIT 1486       PALMETTO         GA    30268
                       UPS      FULTON     5707029 TUDOR         PATRICE       ANTIGONE                      2221 PEACHTREE RD NE       APT D524        ATLANTA          GA    30309
                       USPS     FULTON     6392408 ODUBELA       CHRISTINE                                   3495 BUCKHEAD LOOP NE      UNIT 115        ATLANTA          GA    30326
                       UPS      FULTON    11571427 SPERLING      KIMBERLY      DAVIS                          885 WOODSTOCK RD          UNIT 430 247    ROSWELL          GA    30075
                       USPS     FULTON     7874275 CREASMAN      SHARAD        HASSEINI                         50 SUNSET AVE NW        UNIT 92572      ATLANTA          GA    30314
                       UPS      FULTON     4275346 SKORDILIS     LYDIA         DEWITT                        5805 STATE BRIDGE RD       G 249           JOHNS CREEK      GA    30097
                       UPS      FULTON     5138061 WALKER        JAE           ALLEN                        10945 STATE BRIDGE RD       APT 401 1       ALPHARETTA       GA    30022
                       UPS      FULTON     4687640 GILL          JEREMY        ALLEN                         2275 MARIETTA BLVD NW      STE 270         ATLANTA          GA    30318




  Ex. 2 to Petition:
                       USPS     FULTON     3274521 BAAWO         ALBERT        SAYE                    JR    3495 BUCKHEAD LOOP NE      UNIT 18614      ATLANTA          GA    30326




Braynard Declaration
                       USPS     FULTON     6297622 SNEED         LATERRIOUS    DEWAYNE                       1100 PEACHTREE ST NE       STE 200         ATLANTA          GA    30309
                       USPS     FULTON     2660237 CHEN          STEVEN        THOMAS                         227 SANDY SPRINGS PL NE   STE G28408      ATLANTA          GA    30328
                       UPS      FULTON     2646542 HASKINS       RICHARD       ALAN                         10945 STATE BRIDGE RD       #401 336        ALPHARETTA       GA    30022
                       UPS      FULTON     8034686 MANGHRAM      LOLITA        VENETTE                      10945 STATE BRIDGE RD       STE401 216      ALPHARETTA       GA    30022
                       FedEx    FULTON    10865043 NICHOLS       FREDERICK     THOMAS                        1700 NORTHSIDE DR NW       STE A7          ATLANTA          GA    30318
                       UPS      FULTON     8312065 WILLIAMS      SONYA         MONIQUE                       2221 PEACHTREE RD NE       D214            ATLANTA          GA    30309
                       FedEx    FULTON     4835080 HILL          ANTHONY       THOMAS                        2625 PIEDMONT RD NE        APT 56 135      ATLANTA          GA    30324
                       FedEx    FULTON     3264239 JOHNSON       AMELIA        DENISE                        8725 ROSWELL RD            STE 18          SANDY SPRINGS    GA    30350
                       UPS      FULTON     8811775 RHODES        JANESHA       LAVERNE                       7742 SPALDING DR           UNIT # 397      NORCROSS         GA    30092
                       USPS     FULTON     7201452 MORAN         TIMOTHY       BERNARD                 JR     780 MOROSGO DR NE         14424           ATLANTA          GA    30324
                       FedEx    FULTON     5025783 RAMOS         JAY           ANTHONY                 II    1700 NORTHSIDE DR NW       APT 1408        ATLANTA          GA    30318
                       UPS      FULTON     2814738 DELANEY       EVIE          JULES                         2300 HOLCOMB BRIDGE RD     103 180         ROSWELL          GA    30076
                       USPS     FULTON     8156320 DOLLIOLE      ANDRE         P                              227 SANDY SPRINGS PL NE   D171            ATLANTA          GA    30328 5918
                       UPS      FULTON    12728042 WHITFIELD     KALEIGH       SERENITY                      4279 ROSWELL RD NE         APT 197         ATLANTA          GA    30342
                       USPS     FULTON     2099285 SHOUP         THOMAS        MALIK                          227 SANDY SPRINGS PL NE   STE G28193      ATLANTA          GA    30328
                       FedEx    FULTON     8318967 AHMAD         AMER          HUSSAIN                        245 N HIGHLAND AVE NE     APT 409         ATLANTA          GA    30307
                       UPS      FULTON     8082837 JOHNSON       DALE          CHRISTOPHER                   2300 HOLCOMB BRIDGE RD     APT 103 293     ROSWELL          GA    30076
                       USPS     FULTON    10145972 HUNTER        LAKIERA       DESHEA                         780 MOROSGO DR NE         UNIT 13147      ATLANTA          GA    30324
                       UPS      FULTON     2598193 DLUGOZIMA     MARK                                       12460 CRABAPPLE RD          APT 202 242     ALPHARETTA       GA    30004
                       FedEx    GLYNN     11827704 LYONS         BRIDGETTE     ELECIA                         589 PALISADE DR           #51             BRUNSWICK        GA    31523
                       FedEx    GLYNN     11947474 GLASSCOCK     DAVID         BECK                          1825 GLYNN AVE             # 11            BRUNSWICK        GA    31520
                                                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 547 of 559




                       FedEx    GLYNN     10429095 JACOBS        WILLIAM       IRA                           1825 GLYNN AVE             17              BRUNSWICK        GA    31520
                       FedEx    GLYNN      8024090 GAUDIO        PASQUALE      MICHAEL                        589 PALISADE DR           APT 35          BRUNSWICK        GA    31523
                                                                                                GA PO Box Registrants



                        FedEx    GLYNN        10429092 JACOBS               NANCY      J                                   1825 GLYNN AVE            17              BRUNSWICK           GA    31520
                        USPS     GLYNN        11826159 TRACY                EMILY      ELIZABETH                            260 EDWARDS PLZ          UNIT # 24263    ST SIMONS ISLAND    GA    31522
                        FedEx    GLYNN         1130168 VAUGHN               KIMBERLY   P                                    589 PALISADE DR          #543            BRUNSWICK           GA    31523
                        FedEx    GWINNETT      4538706 TEVIS                KAREN      PAULINE                              320 TOWN CENTER AVE      UNIT 207        SUWANEE             GA    30024
                        FedEx    GWINNETT      4538707 TEVIS                WAYNE      C                                    320 TOWN CENTER AVE      UNIT 207        SUWANEE             GA    30024
                        FedEx    GWINNETT      8838239 CASTRO               SERGIO                                          320 TOWN CENTER AVE      UNIT 204        SUWANEE             GA    30024
                        FedEx    GWINNETT      6335967 BAMBACH              DENISE     CECELIA                              320 TOWN CENTER AVE      UNIT 307        SUWANEE             GA    30024
                        USPS     GWINNETT      6716303 PARYAG               RENEE                                          4160 LOGAN DR             UNIT 1742       LOGANVILLE          GA    30052
                        FedEx    GWINNETT      6289195 BAMBACH              JOHN       C                                    320 TOWN CENTER AVE      UNIT 307        SUWANEE             GA    30024
                        FedEx    GWINNETT     12898807 ALVAREZ DE CASTRO    ALICIA     WENDY ANETT                          320 TOWN CENTER AVE      UNIT # 204      SUWANEE             GA    30024
                        FedEx    GWINNETT      2784997 YOUNG                THOMAS     ARTHUR                               320 TOWN CENTER AVE      UNIT 206        SUWANEE             GA    30024
                        USPS     GWINNETT     10927216 DEFREITAS            FELECIA    FORTEAMMOR                          4160 LOGAN DR             UNIT 2074       LOGANVILLE          GA    30052
                        USPS     GWINNETT      4261018 THORNTON             KENNETH    MILTON                       JR     4160 LOGAN DR             UNIT 1312       LOGANVILLE          GA    30052
                        FedEx    GWINNETT      4488874 YOUNG                SUSAN      FULLER                               320 TOWN CENTER AVE      UNIT 206        SUWANEE             GA    30024
                        FedEx    GWINNETT      6335967 BAMBACH              DENISE     CECELIA                              320 TOWN CENTER AVE      UNIT 307        SUWANEE             GA    30024
                        USPS     GWINNETT     12188258 DEFREITAS            SHAMAYA    ANGELIQUE                           4160 LOGAN DR             UNIT 2074       LOGANVILLE          GA    30052
                        USPS     GWINNETT      6716303 PARYAG               RENEE                                          4160 LOGAN DR             UNIT 1742       LOGANVILLE          GA    30052
                        USPS     HABERSHAM     3972660 VICKERY              CYNTHIA     LEE                                 250 WASHINGTON ST        APT 1028        CLARKESVILLE        GA    30523
                        UPS      HALL          3004167 GERMAIN              RICHARD     HENRY                       III    4850 GOLDEN PKWY          B306            BUFORD              GA    30518
                        UPS      HALL         10254409 GREIF                KENNETH     WILLIAM                     JR     4850 GOLDEN PKWY          APT 106         BUFORD              GA    30518
                        USPS     HALL          2915575 ROBERTS              PAUL        MICHAEL                            3803 MAIN ST              UNIT 1461       OAKWOOD             GA    30566
                        USPS     HALL         12454424 DALEY                NISHA'E     ALEXIANNA YVONNE                    364 GREEN ST NE          # 1665          GAINESVILLE         GA    30501
                        UPS      HALL         12500295 GERMAIN              MICHAEL     RICHARD                            4850 GOLDEN PKWY          STE B           BUFORD              GA    30518
                        UPS      HALL          2908923 HUNT                 TRACY       M                                  4850 GOLDEN PKWY          B403            BUFORD              GA    30518
                        UPS      HALL          3794918 ARILDSEN             LYLE        EDWARD                             4850 GOLDEN PKWY          B110            BUFORD              GA    305185842
                       UPS      HALL           662132 FARMER               PHILLIP     NEILSON                            4850 GOLDEN PKWY          STE B           BUFORD              GA    30518
                       UPS      HALL           101946 PAULK                THOMAS      PAT                                4850 GOLDEN PKWY          B 371           BUFORD              GA    30518
                       USPS     HALL           371482 JETT                 ROBERT      WOODROW                            5341 THOMPSON BRIDGE RD   UNIT 3          MURRAYVILLE         GA    30564
                       USPS     HALL          7913907 GRAY                 ROBERT      LOUIS                              3803 MAIN ST              UNIT 252        OAKWOOD             GA    30566
                       UPS      HALL          3004167 GERMAIN              RICHARD     HENRY                       III    4850 GOLDEN PKWY          B306            BUFORD              GA    30518




  Ex. 2 to Petition:
                       UPS      HALL          5506980 STELLA               GLORIA      ESTELLE                            3446 WINDER HWY           M195            FLOWERY BRANCH      GA    30542




Braynard Declaration
                       UPS      HALL          3106781 SIDES                GAIL        LYNN                               4850 GOLDEN PKWY          # 259           BUFORD              GA    30518
                       USPS     HALL         10862156 BREHM                BRUCE       EDWARD                             3803 MAIN ST              #1802           OAKWOOD             GA    30566
                       UPS      HALL          2001118 JACOB                RONALD      HAWKINS                            4850 GOLDEN PKWY          B 127           BUFORD              GA    30518
                       UPS      HALL          8787649 MEYER                ELLE        ETNEL                              4850 GOLDEN PKWY          112             BUFORD              GA    30518
                       UPS      HALL          3382106 WARD                 STACEY      ALLENE                             4850 GOLDEN PKWY          STE B 450       BUFORD              GA    30518
                       UPS      HALL         12715290 LESUER               DWAN                                           4850 GOLDEN PKWY          UNIT # B229     BUFORD              GA    30518
                       USPS     HALL         10855457 WILLIAMS             KIMBERLY    JANE                               3803 MAIN ST              UNIT # 651      OAKWOOD             GA    30566
                       USPS     HALL         12797547 SICKINGER            GARY        F                                  4915 ATLANTA HWY          APT 1028        FLOWERY BRANCH      GA    30542
                       UPS      HALL          7380577 BROOKS               ALLYSON     LAURYN                             4850 GOLDEN PKWY          B116            BUFORD              GA    30518
                       UPS      HALL          3165715 AVERY                WILLIAM     HARRISON                           7380 SPOUT SPRINGS RD     APT 210190      FLOWERY BRANCH      GA    30542
                       UPS      HALL          2814372 SHEDRICK             VINCENT     JENE                               7380 SPOUT SPRINGS RD     STE 210         FLOWERY BRANCH      GA    30542
                       UPS      HALL          3431942 CARLETON             ALAN        KEITH                              4850 GOLDEN PKWY          STE B 252       BUFORD              GA    30518
                       USPS     HALL          4843145 BROOME               LISA        MAE                                4915 ATLANTA HWY          UNIT 691        FLOWERY BRANCH      GA    30542
                       UPS      HALL          5640097 STELLA               ROBERT      SAMUEL                             3446 WINDER HWY           M195            FLOWERY BRANCH      GA    30542
                       UPS      HALL          4818892 MOODY                JOE                                     III    7380 SPOUT SPRINGS RD     # 210140        FLOWERY BRANCH      GA    30542
                       USPS     HALL         12789391 BARBOUR              KENNETH     WAYNE                               364 GREEN ST NE          POBOX 2292      GAINESVILLE         GA    30501
                       UPS      HALL          2001118 JACOB                RONALD      HAWKINS                            4850 GOLDEN PKWY          B 127           BUFORD              GA    30518
                       UPS      HALL          4706536 TURNER               DERRICK     SEBASTIAN                          3446 WINDER HWY           APT 259         FLOWERY BRANCH      GA    30542
                       UPS      HALL          7631351 PHILLIPS             MIKE                                           7380 SPOUT SPRINGS RD     UNIT 210        FLOWERY BRANCH      GA    30542 7536
                       UPS      HALL          5641224 TORRINI              JILL        RONA                               4850 GOLDEN PKWY          # B 156         BUFORD              GA    30518
                       FedEx    HOUSTON       4826601 BURNS DOGAN          CHASITY     IEISHA                             1412 RUSSELL PKWY         UNIT 284        WARNER ROBINS       GA    31088
                                                                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 548 of 559




                       USPS     JACKSON      11805170 JOHNSON              DYLAN       G                                   424 LITTLE ST            UNIT 1785       COMMERCE            GA    30529
                       USPS     LAURENS      10596522 BRYANT               EVA         M                                   514 BELLEVUE AVE         UNIT 8161       DUBLIN              GA    31021
                                                                                      GA PO Box Registrants



                        USPS    LIBERTY      4661804 SMITH           TAMARCUS    C                               744 W OGLETHORPE HWY         UNIT 1370      HINESVILLE     GA    31313
                        USPS    LOWNDES      5930278 ECHOLS          SHERRELL    BUSSEY                         3698 INNER PERIMETER RD       UNIT 3603      VALDOSTA       GA    31602
                        UPS     LOWNDES     11125103 PEREZ           JOSE        ISRAEL                   JR    3338 COUNTRY CLUB RD          1 UNIT C       VALDOSTA       GA    31605
                        UPS     LOWNDES      1208101 VOIGT           CATHY       REDKEVITCH                     3338 COUNTRY CLUB RD          UNIT L 186     VALDOSTA       GA    31605
                        USPS    LOWNDES      5830575 ECHOLS          THADDIOUS   LAVESTA                  SR    3698 INNER PERIMETER RD       APT 3603       VALDOSTA       GA    31602
                        UPS     LOWNDES     11716878 TAYLOR          STEPHANIE   LYNN                           3338 COUNTRY CLUB RD          APT 141        VALDOSTA       GA    31605
                        USPS    MUSCOGEE     7039546 HIGHTOWER       KALEENA     NECOLE                         4012 HAMILTON RD              UNIT 4705      COLUMBUS       GA    31904
                        USPS    MUSCOGEE    12350269 PUGH            JAMILA      A                              3916 MILGEN RD                UNIT 8356      COLUMBUS       GA    31907
                        USPS    MUSCOGEE     1775709 PHIFER          PANSY                                      3916 MILGEN RD                UNIT 8723      COLUMBUS       GA    31907
                        UPS     MUSCOGEE     8321547 WOMACK          TAMERA       LYNN                          1639 BRADLEY PARK DR          UNIT 500       COLUMBUS       GA    319043623
                       FedEx   MUSCOGEE     5599504 BOWERS          SONIA        LYNN                          4519 WOODRUFF RD              UNIT # 4       COLUMBUS       GA    31904
                       UPS     MUSCOGEE      855745 BARRETT         JOY          CEANNE                        1639 BRADLEY PARK DR          500 222        COLUMBUS       GA    31904
                       USPS    MUSCOGEE     1851409 JONES           LORANE       CATHERINE                     3916 MILGEN RD                UNIT # 854     COLUMBUS       GA    31907
                       FedEx   MUSCOGEE     3294577 ABRAM           LEWIS        F                             4519 WOODRUFF RD              UNIT 4         COLUMBUS       GA    31904 6096
                       USPS    MUSCOGEE     6370053 PHIFER          KEVIN        LAMAR                         3916 MILGEN RD                APT 8723       COLUMBUS       GA    31907
                       USPS    MUSCOGEE     7948461 THOMAS          NATHANIEL                                  3469 MACON RD                 UNIT 3469      COLUMBUS       GA    31907
                       UPS     MUSCOGEE     1845735 LUCAS           SUE          ANN                           1639 BRADLEY PARK DR          UNIT 363       COLUMBUS       GA    31904 3620
                       FedEx   MUSCOGEE     5599504 BOWERS          SONIA        LYNN                          4519 WOODRUFF RD              UNIT # 4       COLUMBUS       GA    31904
                       USPS    MUSCOGEE     8024520 DORMAN          GINA         NILAY                         3916 MILGEN RD                UNIT 7882      COLUMBUS       GA    31907
                       FedEx   MUSCOGEE     1845914 MADDEN          DENISE       BAUER                         4519 WOODRUFF RD              UNIT 368       COLUMBUS       GA    31904 6011
                       FedEx   MUSCOGEE     6591877 LEWIS           KATRENNA     LAVERENDA                     4519 WOODRUFF RD              UNIT 365       COLUMBUS       GA    31904 6011
                       USPS    MUSCOGEE    11408498 BARDGE          ALLAYA       BONAI                         4012 HAMILTON RD              UNIT 4705      COLUMBUS       GA    31904
                       UPS     MUSCOGEE     1816178 SHAZIER         LISA         ANN                           1639 BRADLEY PARK DR          STE 500        COLUMBUS       GA    31904
                       FedEx   MUSCOGEE     5061995 MADDEN          KEVIN        ERIC                          4519 WOODRUFF RD              UNIT 352       COLUMBUS       GA    31904
                       USPS    MUSCOGEE     7948461 THOMAS          NATHANIEL                                  3469 MACON RD                 UNIT 3469      COLUMBUS       GA    31907
                       FedEx   NEWTON       5497158 MILES           RENEE        ANDREA                        3828 SALEM RD                 APT 82         COVINGTON      GA    30016
                       FedEx   NEWTON       2472574 COCHRAN         GERALD       NELSON                  JR    3828 SALEM RD                 APT 10         COVINGTON      GA    30016
                       FedEx   NEWTON      12335674 SHIPPY          MIAUNI       SLYVIA                        3828 SALEM RD                 APT 10         COVINGTON      GA    30016
                       FedEx   NEWTON       7622775 MCCORD          MICHELLE     YVETTE                        3828 SALEM RD                 APT 97         COVINGTON      GA    30016
                       UPS     OCONEE      11663172 CHIN            RYAN         KENNETH                       1720 EPPS BRIDGE PKWY         STE 108        ATHENS         GA    30606




  Ex. 2 to Petition:
                       UPS     OCONEE        259457 WALLACE         CHARLES      E DVM                         1720 EPPS BRIDGE PKWY         UNIT 108 391   ATHENS         GA    30606 6132




Braynard Declaration
                       FedEx   PAULDING     7149393 FRANKS          RICHARD      GORDON                        4813 RIDGE RD                 UNIT 111 18    DOUGLASVILLE   GA    30134 6117
                       USPS    PICKENS     11969193 HEADQUIST       MEREDITH     A                             4817 HIGHWAY 53 E             D              TATE           GA    30177
                       USPS    RABUN       11292470 BLACK           TORI         HARTLEY                        125 N MAIN ST                UNIT 1647      CLAYTON        GA    30525
                       USPS    RABUN        2298298 GRAHAM          EUGENE       RUSSELL                 JR     125 N MAIN ST                UNIT 111       CLAYTON        GA    30525
                       USPS    RABUN        3888983 HALTER          VERN         RALPH                           17 LAKEMONT INDUSTRIAL DR   #3             LAKEMONT       GA    30552
                       USPS    RICHMOND     7576015 HARMON          DEADRIAN                                   1434 STOVALL ST               UNIT # 12696   AUGUSTA        GA    30904
                       USPS    RICHMOND    10270481 SMITH           ASHLEE       MIKELLA                       1434 STOVALL ST               UNIT 2666      AUGUSTA        GA    30904
                       USPS    RICHMOND     1743707 PALMER          AUGUSTUS                             III   4902 WINDSOR SPRING RD        APT 544        HEPHZIBAH      GA    30815
                       USPS    ROCKDALE     5522146 HUGHES          WANDA        J                             1007 GREEN ST SE              UNIT 284       CONYERS        GA    30012
                       FedEx   ROCKDALE    11863283 AFAIRE MINTAH   ASHANTI      A                             2274 SALEM RD SE              APT 106123     CONYERS        GA    30013
                       FedEx   ROCKDALE     5864714 PRICE           LINDA        M                             2274 SALEM RD SE              UNIT 106 240   CONYERS        GA    30013 2097
                       FedEx   ROCKDALE     8903048 HAYES           DERICKA      VIRGINIA                      2274 SALEM RD SE              UNIT 106 203   CONYERS        GA    30013
                       FedEx   ROCKDALE     8903048 HAYES           DERICKA      VIRGINIA                      2274 SALEM RD SE              UNIT 106 203   CONYERS        GA    30013
                       USPS    ROCKDALE      322855 LAND            CHARLES      FRANKLIN                      1007 GREEN ST SE              UNIT 1897      CONYERS        GA    30012
                       UPS     ROCKDALE     5108874 BLACKWELL       FOLUKE       BO                             863 FLAT SHOALS RD SE        C158           CONYERS        GA    30094 6633
                       UPS     ROCKDALE     8877483 MANN            ISRAEL       LAYAA                          863 FLAT SHOALS RD SE        C208           CONYERS        GA    30094 6633
                       FedEx   ROCKDALE     2370993 MINTAH          ANGELETHA    CHARNANE                      2274 SALEM RD SE              UNIT 106123    CONYERS        GA    30013 2097
                       FedEx   ROCKDALE     7054418 TIMOTHY         MICHELLE     A                             2274 SALEM RD SE              #106103        CONYERS        GA    30013
                       USPS    TOWNS        2850030 SMITH           TONI         CHAMBLEE                      5171 COLLEGE ST               UNIT 1279      YOUNG HARRIS   GA    30582
                       USPS    TOWNS        4134836 MCDONALD        KELLY        LANE                           118 N MAIN ST                895            HIAWASSEE      GA    30546
                       USPS    TOWNS        8361160 BLAKE           GWYN         MICHAEL                       5171 COLLEGE ST               695            YOUNG HARRIS   GA    30582
                                                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 549 of 559




                       USPS    TOWNS       10508880 SMITH           PIERSON      ALEXANDER                     5171 COLLEGE ST               UNIT 1279      YOUNG HARRIS   GA    30582
                       USPS    TROUP         898759 TIMBROOK        JESSIE       LYNN                           950 LAFAYETTE PKWY           UNIT 911       LAGRANGE       GA    30241
                                                                      GA PO Box Registrants



                       USPS   TROUP   4314141 STOKES   SHIRLEY    JEAN                        950 LAFAYETTE PKWY   UNIT 3821   LAGRANGE   GA   30241
                       USPS   WAYNE   3250379 FLOYD    MARGARET   STAFFORD                    405 E WALNUT ST      APT 494     JESUP      GA   31546
                       USPS   WAYNE   3432337 FLOYD    GEORGE     EDWARD                      405 E WALNUT ST      494         JESUP      GA   31546




  Ex. 2 to Petition:
Braynard Declaration
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 550 of 559
Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 551 of 559




                            Ex. 2 to Petition:
                          Braynard Declaration
                                                                                                             GA - Double Voters


                       County     voterid    lastname    fname         mname       Suffix streetnum   street                       apt       City             State   zip          GA_BallotReturnDat   NewState
                       BRYAN      05635616   JILEK       SALLY         ANN                55          PARKSIDE DR                            RICHMOND HILL    GA      31324-3906   10/13/2020           MD
                       COBB       07506474   ALEXANDER   ROBERT        LEE         JR     1087        PARKVIEW PL SE                         SMYRNA           GA      30080-3484   10/08/2020           MD
                       WARREN     00734581   JOHNSON     ROBERT                           298         HOWELL RD                              WARRENTON        GA      30828-6614   10/17/2020           ME
                       TROUP      06008863   DAVIS       KATHY         J                  501         GRANITE ST                             HOGANSVILLE      GA      30230        10/22/2020           OH
                       FORSYTH    03157854   DAVIS       ROBERT        W                  1135        WOODLAND TRCE                          CUMMING          GA      30041-7268   10/27/2020           OH
                       COBB       02873211   SMITH       JULIE         A                  765         CHAMBERLAIN CIR SW                     MARIETTA         GA      30008-4165   10/23/2020           OH
                       COBB       07177005   JONES       GREGORY                          3266        ASHGROVE LN SW                         MARIETTA         GA      30008-7659   10/16/2020           OH
                       GWINNETT   02749315   MOORE       GARY          LYNN               2634        GRAVITT RD                             DULUTH           GA      30096        10/21/2020           TX
                       SCREVEN    05433942   BURNS       MICHAEL                          5547        NEWINGTON HWY                          SYLVANIA         GA      30467        10/25/2020           TX
                       MUSCOGEE   01809116   WILLIAMS    JOSEPH                           4677        HIDDENWOODS DR                         COLUMBUS         GA      31907-7025   10/13/2020           TX
                       COBB       05270509   SCHWARTZ    JARED         S                  1054        QUEENSGATE DR SE                       SMYRNA           GA      30082-6407   10/01/2020           VA
                       BACON      03246555   TAYLOR      MELISSA       ANN                1046        N DIXON ST                             ALMA             GA      31510        10/16/2020           VA
                       COBB       12122865   AUSTIN      JERRY                            301         HICKS DR SE                            MARIETTA         GA      30060        10/07/2020           VT
                       LOWNDES    10905202   TURNER      TERRY                            811         TANGLEWOOD DR                          VALDOSTA         GA      31602        10/13/2020           WA
                       COBB       02660165   ANDERSON    SUSAN         M                  3614        CHATTAHOOCHEE SUMMIT DR SE             ATLANTA          GA      30339        10/21/2020           WA
                       DEKALB     05074613   DAVIS       JACQUELINE                       5078        TARA CREEK DR                          ELLENWOOD        GA      30294-2014   10/22/2020           CA
                       HOUSTON    00806099   MCGEE       DONNA         M                  223         CRESTWOOD CIR                          CENTERVILLE      GA      31028-1416   10/24/2020           WI
                       COBB       04732305   SMITH       LISA          MARIE              4545        SUMMERSWEET DR                         MARIETTA         GA      30066        10/24/2020           WA
                       ROCKDALE   10057026   GAINES      RICHARD                          2804        SPICETREE TRL                          CONYERS          GA      30094        09/30/2020           CA
                       WALTON     02105993   SMITH       ROBERT        LEE         JR     600         DOUBLE SPRINGS RD SW                   MONROE           GA      30656-6418   09/30/2020           NC
                       FULTON     02702031   MORGAN      WILLIAM       THOMAS             610         DEVONSHIRE FARMS WAY                   ALPHARETTA       GA      30004-4322   10/07/2020           NC
                       HENRY      07091764   CAMPUZANO   MARTA         E                  124         WATERCRESS CT                          STOCKBRIDGE      GA      30281        09/28/2020           NJ
                       GWINNETT   05201203   SMITH       MARK                             5218        BIRDLAKE DR NW                         LILBURN          GA      30047-4800   10/15/2020           NJ
                       WARE       07766259   GOOCH       LINDA         L                  2504        WINCHESTER RD                          WAYCROSS         GA      31501-7664   09/29/2020           NM
                       BIBB       06479571   ANDREWS     PATRICIA                         523         CHERRY ST                    APT 226   MACON            GA      31201        09/24/2020           OH
                       CHATHAM    03786720   WILLIAMS    ANN           ELIZABETH          10875       ABERCORN ST                  928       SAVANNAH         GA      31419        10/08/2020           OH
                       WORTH      01326862   WILLIAMS    ROBERT        LEE                108         HILL RD                                SYLVESTER        GA      31791-4505   09/28/2020           OH
                       GWINNETT   08191886   JOHNSON     JESSICA       LYNN               1692        MITZI CT                               DULUTH           GA      30097        10/31/2020           OH
                       BARROW     08535992   SMITH       ROBERT        CHARLES            3115        PINOT NOIR WAY                         BRASELTON        GA      30517-4400   09/30/2020           OR
                       FULTON     08763654   MEYER       KAREN         KAY                923         PIEDMONT AVE NE                        ATLANTA          GA      30309-4108   10/05/2020           OR
                       GILMER     03240410   STEPHENS    KATHLEEN      M                  386         CASCADE PT                             ELLIJAY          GA      30540-1251   10/20/2020           OR
                       FULTON     03729826   JACKSON     CAROL         A                  3347        REGENT PL SW                           ATLANTA          GA      30311        10/13/2020           PA
                       HENRY      06761867   AUSTIN      PHILLIP       LEE         JR     1425        TETHER LN                              MCDONOUGH        GA      30253        10/28/2020           MI
                       LOWNDES    01209376   JONES       PATRICIA      ANN                917         LAUSANNE DR                            VALDOSTA         GA      31601        10/12/2020           IL




  Ex. 2 to Petition:
                       FULTON     02559484   WILLIAMS    LINDA                            2751        LAURENS CIR SW                         ATLANTA          GA      30311        10/01/2020           IL
                       LOWNDES    06605307   JONES       EDWARD                           3349        OLD STATE RD                           VALDOSTA         GA      31606        10/19/2020           IN




Braynard Declaration
                       CALHOUN    00591959   JENKINS     SHIRLEY                          70          GREENLEAF AVE NE                       ARLINGTON        GA      39813-8005   10/05/2020           IN
                       DEKALB     03673905   THOMAS      KAREN         L                  3561        SANDY WOODS LN                         STONE MOUNTAIN   GA      30083-4048   10/16/2020           OH
                       CHEROKEE   02383290   SMITH       BRENDA        F                  250         TRENTON LN                             CANTON           GA      30115-8133   10/29/2020           OH
                       MUSCOGEE   01801336   SMITH       DENNIS        JAMES              4024        PICKERING DR                           COLUMBUS         GA      31907-1664   10/23/2020           OH
                       RICHMOND   01477842   HILL        DEBORAH       S                  3419        MERRIMAC AVE                           AUGUSTA          GA      30906-5603   10/22/2020           OH
                       HOUSTON    00790350   JOHNSON     PATRICIA      ANN                621         RANDOLPH AVE                           WARNER ROBINS    GA      31098        10/28/2020           OR
                       NEWTON     11932908   MILLER      JACOB         ALLEN              60          RIVER COVE MDWS                        SOCIAL CIRCLE    GA      30025        10/24/2020           PA
                       ROCKDALE   11592464   GARCIA      JORGE                            5350        TANAGER TER SW                         CONYERS          GA      30094        10/16/2020           TX
                       CHATHAM    01550558   JOHNSON     DELORES                          111         W 52ND ST                              SAVANNAH         GA      31405        10/23/2020           TX
                       GWINNETT   02877979   DAVIS       MICHAEL       RAY                1020        BIRCH RIDGE RUN                        LAWRENCEVILLE    GA      30043        10/21/2020           TX
                       RICHMOND   07959479   WILLIAMS    PATRICIA      ANN                1065        FOX DEN RD                             HEPHZIBAH        GA      30815        09/28/2020           TX
                       FULTON     06732519   WEBB        CHRISTOPHER   MICHAEL            937         CREW ST SW                             ATLANTA          GA      30315        10/19/2020           TX
                       FULTON     04287339   SWORDS      WILLIAM       EDWARD             1100        MOORES MILL RD NW                      ATLANTA          GA      30327        10/28/2020           FL
                       DECATUR    05023111   SPOONER     HENRY         JUSTIN             1306        MAJESTIC AVE                           BAINBRIDGE       GA      39817-8378   10/20/2020           FL
                       CARROLL    04937307   ROSS        SANDRA        JEAN               7203        TARA DR                                VILLA RICA       GA      30180        09/28/2020           FL
                       COFFEE     10245667   WINN        LAKANDRIA     SHANETTE           75          2ND AVE S                    LOT 3     DOUGLAS          GA      31533        10/13/2020           FL
                       FAYETTE    03593676   SMITH       LARRY         D                  111         REGENTS SQ                             PEACHTREE CITY   GA      30269-4279   10/19/2020           IL
                       JASPER     10341134   MARTINEZ    GABRIELA                         3114        GA HIGHWAY 83 S                        MONTICELLO       GA      31064        10/19/2020           IL
                       CARROLL    06075625   CARTER      PATRICIA      A                  208         WHITE PINE LN                          TEMPLE           GA      30179        10/16/2020           TX
                       OCONEE     02325431   WILLIAMS    CHERYL        LYNN               1330        JEFFERSON AVE                          BOGART           GA      30622        10/08/2020           VA
                       CHATHAM    06874257   BROWN       MARY          A                  70          VILLAGE DR                             SAVANNAH         GA      31408-7514   11/03/2020           TX
                       COLUMBIA   02262213   SMITH       LINDA         J                  1535        APPLING HARLEM RD                      APPLING          GA      30802-5410   10/23/2020           TX
                       FULTON     10225322   DELAWALLA   ASIF          FEROZALI           4785        PARAN OAK CT NW                        ATLANTA          GA      30327        10/31/2020           WA
                       GWINNETT   08401703   KNAPP       DONNA         MARIE              1810        PENNISTONE WAY                         SNELLVILLE       GA      30078-2337   10/26/2020           WI
                                                                                                                                                                                                                   Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 552 of 559




                       FULTON     06432412   FEARNEY     MARC          DOUGLAS            345         WHITEHALL ST SW              APT 112   ATLANTA          GA      30303        10/30/2020           CA
                       DEKALB     02046545   MILLER      SUZANNE                          2482        BROAD RIVER PL                         ELLENWOOD        GA      30294-6203   10/08/2020           CA




                                                                                                                   Page 1
                                                                                                          GA - Double Voters


                       BANKS        03521476   PAYNE        MELISSA     DAWN                124    FREE DR                                 HOMER           GA   30547        10/26/2020   CA
                       JACKSON      04537652   MARTINEZ     FRANCISCA                       64     DOGWOOD LN                              HOSCHTON        GA   30548-2905   10/12/2020   CA
                       WORTH        01324235   SMITH        LISA        MARIE               818    N HENDERSON ST                          SYLVESTER       GA   31791        10/23/2020   CA
                       CHATHAM      10056063   PATEL        DIPAK       M                   22     PURPLE MARTIN LN                        SAVANNAH        GA   31419        10/28/2020   CA
                       CARROLL      10220400   EMEDOSI      WILLIAM     CHUKWUNONSO         115    DANIELLE CT                             VILLA RICA      GA   30180        10/28/2020   CA
                       FULTON       04446633   MILLER       NICOLE      MARIE               2682   SUMMIT PKWY SW                          ATLANTA         GA   30331        10/13/2020   WA
                       MERIWETHER   02932848   WILLIAMS     CHERYL      ANN                 1197   SULLIVAN MILL RD                        SENOIA          GA   30276        10/12/2020   WA
                       WAYNE        02304248   THOMAS       JAMES       ARTHUR        SR    2      EAGLE DR                                JESUP           GA   31546-2131   10/16/2020   WA
                       CHEROKEE     03634826   COX          CHRISTINA   ANN                 183    FARMINGTON DR                           WOODSTOCK       GA   30188        11/02/2020   WA
                       DODGE        00054872   WILLIAMS     BARBARA     ANN                 150    WILL REEVES RD                          RHINE           GA   31077-4908   10/22/2020   WA
                       TOOMBS       01315773   JOHNSON      DEBORAH     D                   253    PAGE LN                                 LYONS           GA   30436        10/16/2020   WI
                       MUSCOGEE     03961463   HOWARD       KENNETH     JAMES               4724   DELFAIR DR                              COLUMBUS        GA   31907-1654   10/18/2020   CA
                       HALL         03716175   SANCHEZ      ROBERTO                         6590   PAYNE RD                                MURRAYVILLE     GA   30564-1115   10/26/2020   CA
                       HALL         10505333   GONZALEZ     JENNIFER    ANN                 4005   SENECA VLY                              GAINESVILLE     GA   30506        10/26/2020   CA
                       COBB         04240193   WAGNER       GAIL        E                   2523   CAT HOLLOW CT NW                        KENNESAW        GA   30152-6537   10/10/2020   CA
                       PAULDING     08951257   WILLIAMS     DAVID       LEE                 510    THUNDER RIDGE DR                        ACWORTH         GA   30101        10/28/2020   AR
                       BIBB         07622173   BUTLER       DELORES                         4193   CAVALIER DR                 APT A 200   MACON           GA   31220        09/25/2020   CA
                       IRWIN        05063784   WILLIS       STEVEN      MICHAEL             156    FRANK CHURCH RD                         OCILLA          GA   31774        09/22/2020   IN
                       GWINNETT     02828690   DAVIS        SUSAN       R                   980    OLD PEACHTREE RD NE                     LAWRENCEVILLE   GA   30043        10/08/2020   KS
                       CHEROKEE     03915228   MOORE        MICHAEL                         261    TRADITIONS DR                           ALPHARETTA      GA   30004        09/28/2020   ID
                       RICHMOND     01430878   JOHNSON      CHERYL      A                   2737   SPIRIT CREEK RD                         HEPHZIBAH       GA   30815-5956   10/13/2020   IL
                       PICKENS      01023187   WALKER       SANDRA      J                   137    PLEASANT HILL RD                        JASPER          GA   30143-3029   10/07/2020   IL
                       DEKALB       05511400   BROWN        DENISE      M                   515    CHEVELLE LN                             DECATUR         GA   30030        10/12/2020   IL
                       HOUSTON      00802203   HILL         HERMAN                          202    REID ST                                 WARNER ROBINS   GA   31088-4932   10/23/2020   IL
                       DEKALB       01881113   ALLEN        RICHARD     L                   2095   TWIN FALLS RD                           DECATUR         GA   30032-6053   10/13/2020   IN
                       GORDON       05392476   JOHNSTON     ELIZABETH   ANN                 604    WOODY RD SW                             ADAIRSVILLE     GA   30103        10/28/2020   MT
                       LAMAR        00119243   SMITH        JASON       MICHAEL             340    TOM BELL RD                             MILNER          GA   30257        10/28/2020   NC
                       DEKALB       03415240   SMITH        DOUGLAS     MCARTHUR            189    WATSON CIR SE                           ATLANTA         GA   30317-2616   11/03/2020   NC
                       GWINNETT     04580892   SANDERS      ROSLYN      MARIE               986    PIKE FOREST DR                          LAWRENCEVILLE   GA   30045        10/20/2020   ND
                       DECATUR      01668661   BAKER        JOHN        EDWARD              114    BAKER PHILLIPS RD                       ATTAPULGUS      GA   39815-2324   10/30/2020   ND
                       DEKALB       02103931   SMITH        DONNA       M                   3888   JOHN HOPKINS CT                         DECATUR         GA   30034-5706   10/13/2020   NJ
                       HENRY        06562011   YOUNG        MICHELLE    ANN                 617    MOHAWK CIR                              STOCKBRIDGE     GA   30281-2456   10/16/2020   MN
                       CLAYTON      01715066   WILLIAMS     BARBARA     J                   4090   SWEETBRIAR LN                           FOREST PARK     GA   30297-1103   10/21/2020   IN
                       PAULDING     08951257   WILLIAMS     DAVID       LEE                 510    THUNDER RIDGE DR                        ACWORTH         GA   30101        10/28/2020   IN
                       CHATHAM      05138714   ALLEN        KIMBERLY    ANN                 8      RIGGER CT                               SAVANNAH        GA   31410-1620   10/29/2020   MD




  Ex. 2 to Petition:
                       FULTON       08816703   WILLIAMS     FRANK                           1332   EASON ST NW                             ATLANTA         GA   30314        10/31/2020   FL
                       CHEROKEE     05003040   BROWN        DAVID       WILLIAM             331    MCDANIEL PL                             CANTON          GA   30115        10/26/2020   FL




Braynard Declaration
                       FORSYTH      00824514   JONES        TRACY       LYNN                9220   VANNS TAVERN RD                         GAINESVILLE     GA   30506-5842   10/30/2020   ID
                       LEE          01262456   HAMILTON     DORETHA                         1204   USRY RD                     B           LESLIE          GA   31764-2034   09/25/2020   FL
                       FULTON       03726804   HALL         JAMES       F             III   540    REGENCY PARK DR SW                      ATLANTA         GA   30331-2072   10/15/2020   FL
                       NEWTON       03356024   SMITH        DONNA       MARIE               6193   FARMINGTON LN SE                        COVINGTON       GA   30014        10/27/2020   FL
                       EFFINGHAM    06481103   HART         CYNTHIA     ANN                 682    DEERFIELD RD E                          BLOOMINGDALE    GA   31302        10/20/2020   IA
                       MURRAY       02231927   SMITH        JAMES       R                   3007   GREESON BEND RD                         CHATSWORTH      GA   30705-5799   10/12/2020   IL
                       PAULDING     06122589   BROWN        MICHAEL                         5606   WENDY BAGWELL PKWY          APT 3205    HIRAM           GA   30141        10/19/2020   IL
                       FULTON       07067759   BROWN        MICHAEL     E                   1001   WETHERBY WAY                            ALPHARETTA      GA   30022-7119   10/16/2020   IL
                       FULTON       05101968   RICHARDSON   TERESA      E                   3560   PIEDMONT RD NE              APT 211     ATLANTA         GA   30305        10/14/2020   IN
                       FORSYTH      02847477   THOMAS       KEVIN       L                   2456   BAGLEY RD                               CUMMING         GA   30041-9396   10/23/2020   IN
                       FULTON       08608967   YOUNG        JAIME       LYNN                2171   OLD GEORGIAN TER NW                     ATLANTA         GA   30318        10/13/2020   IN
                       DOUGLAS      04386517   BROWN        LINDA       F                   5241   PRESTLEY CROSSING LN                    DOUGLASVILLE    GA   30135        09/28/2020   AR
                       CHEROKEE     04522274   LYONS        JOANN                           402    MARANS WAY                              WOODSTOCK       GA   30188        10/05/2020   CA
                       MONROE       01278307   BUSH         JO          ANN                 256    HICKMAN RD                              FORSYTH         GA   31029-4946   10/08/2020   CA
                       HENRY        01726627   JONES        ANGELA      M                   156    DUNCANS MILL DR                         LOCUST GROVE    GA   30248-2609   10/23/2020   CA
                       BIBB         00169915   TAYLOR       JAMES       ALLEN               4686   N STRATFORD OAKS DR                     MACON           GA   31210-3112   09/25/2020   CA
                       DOUGLAS      02969509   LONG         JAMES       R                   6800   FAIRWAY RIDGE DR                        DOUGLASVILLE    GA   30134-1720   09/24/2020   CA
                       SUMTER       10899955   BLACK        MARY        ANN                 354    ARCH HELMS RD                           AMERICUS        GA   31719        10/20/2020   CA
                       FULTON       07174523   CROWE        ANDREW      REECE               401    17TH ST NW                  APT 2105    ATLANTA         GA   30363        10/18/2020   CA
                       PAULDING     05967609   WAGNER       RUTH        A                   60     JOHN WESLEY DR                          DALLAS          GA   30132        10/27/2020   CA
                       FORSYTH      05269738   MILLER       JAMES       A                   6110   IVEY HILL DR                            CUMMING         GA   30040-6666   10/14/2020   DC
                       HENRY        05504964   BROWN        JESSICA     LATOYA              174    MILAM DR                                ELLENWOOD       GA   30294-2976   10/28/2020   FL
                       JACKSON      02735360   JOHNSON      JUDITH      ANN                 432    SOUTHAMPTON CIR                         HOSCHTON        GA   30548-6824   10/10/2020   FL
                       FULTON       07037005   PATEL        CHIRAG                          313    WYNFIELD ESTATES DR                     ROSWELL         GA   30075        10/17/2020   FL
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 553 of 559




                       FULTON       02977963   JOHNSON      ANGELA      M                   3733   BRITTANY WALK SW                        ATLANTA         GA   30331        10/12/2020   FL
                       CLAYTON      05410880   HALL         TIFFANY     NICOLE              6776   BELLS LANDING PL                        REX             GA   30273        10/27/2020   MD




                                                                                                                Page 2
                                                                                                        GA - Double Voters


                       WORTH        07095413   GLENN         JENNIFER    LYNN             6414   MOULTRIE RD                            ALBANY             GA   31705        10/24/2020   MD
                       FULTON       02613227   SMITH         PATRICIA    LEE              1000   APPLEWOOD DR                APT 233    ROSWELL            GA   30076        10/19/2020   MD
                       FULTON       02688282   MURPHY        THOMAS      E                860    EDGEWATER TRL NW                       ATLANTA            GA   30328        10/23/2020   MI
                       HENRY        07403948   JACKSON       LISA        ANN              1517   FLAT ROCK RD                           STOCKBRIDGE        GA   30281        10/15/2020   MI
                       FAYETTE      00094810   TAYLOR        DEBORAH                      165    SANDY RIDGE TRL                        FAYETTEVILLE       GA   30214-3521   10/22/2020   FL
                       HALL         11025732   GORDON        LISA        MARIE            5424   STONE TRCE                             GAINESVILLE        GA   30504        10/15/2020   FL
                       PAULDING     07019256   SMITH         DONNA       M                201    BUTLER INDUSTRIAL DR        APT 308    DALLAS             GA   30132-0940   09/29/2020   IA
                       PICKENS      01029463   ANDERSON      STEPHEN     WAYNE            321    SISTERS TRL                            JASPER             GA   30143        10/21/2020   IL
                       CHATHAM      04221530   CADE          MICHAEL                      5210   GARRARD AVE                            SAVANNAH           GA   31405        10/14/2020   IL
                       DEKALB       02008647   JONES         PATRICIA    ANN              2397   NEWGATE DR                             DECATUR            GA   30035-2421   10/19/2020   IL
                       CHATHAM      01545772   SMITH         GLORIA      J                809    SEILER AVE                             SAVANNAH           GA   31401-9235   10/08/2020   IN
                       FORSYTH      07189265   KAUR          KASHMIR                      5525   ENFIELD WAY                            SUWANEE            GA   30024        10/22/2020   WA
                       FORSYTH      08013321   LIN           KEVIN                        518    KELLY MILL RD                          CUMMING            GA   30040        10/26/2020   WA
                       FAYETTE      04131318   WILLIAMS      JOHN        H          JR    470    NORA DR                                FAYETTEVILLE       GA   30214        10/16/2020   WI
                       COBB         11733516   BROWN         KEVIN                        2175   BALLY CLARE CT SW                      MARIETTA           GA   30008        10/28/2020   CA
                       HENRY        01731178   JOHNSON       JAMES       ERNEST           271    FLOYD RD                               HAMPTON            GA   30228-2465   10/15/2020   AZ
                       CHATHAM      08507079   RODRIGUEZ     JUAN        MANUEL     SR    6      WATERCREST WAY                         SAVANNAH           GA   31419        10/22/2020   CA
                       GWINNETT     02757089   DAVIS         SHARON                       201    HANARRY DR                             LAWRENCEVILLE      GA   30046-7406   10/16/2020   CA
                       DOUGLAS      05881243   SMITH         STEPHANIE   NICOLE           4119   HIGHWAY 92                             DOUGLASVILLE       GA   30135-4405   10/26/2020   CA
                       GILMER       05951558   COLLINS       JUDY        LYNN             128    BENNETT RDG                            ELLIJAY            GA   30536        10/26/2020   CA
                       GWINNETT     10921895   NGUYEN        KEVIN                        2300   WILDWOOD LAKE DR                       SUWANEE            GA   30024        10/27/2020   CA
                       GWINNETT     06656589   NGUYEN        HIEU        TRUNG            3287   ELMER HILL LN                          BUFORD             GA   30519        10/19/2020   CA
                       COBB         11303313   HERNANDEZ     ARTURO                       1316   RIDGECREST LN SE                       SMYRNA             GA   30080        10/23/2020   CA
                       DOUGLAS      02967882   MILLER        LINDA       LEE              6821   FAIRWAYS DR                            DOUGLASVILLE       GA   30134        10/14/2020   CO
                       DEKALB       01907203   BROWN         JAMES       D                3084   ABERDEEN CV                            LITHONIA           GA   30038-1539   10/16/2020   TX
                       DEKALB       02633509   BAILEY        RICHARD     LEE        JR    1396   NORMANDY DR NE              APT 2      ATLANTA            GA   30306-2531   10/28/2020   TX
                       DEKALB       01946277   DUNN          BARBARA     ANN              2735   OXFORD DR                              DECATUR            GA   30034-1074   10/05/2020   VA
                       GWINNETT     06204578   CHUNG         JI          YOUNG            1070   SPRING IVES DR                         LAWRENCEVILLE      GA   30043        10/10/2020   VA
                       GWINNETT     03511923   BROWN         MICHAEL     D                2490   LAKEMEADOW LN                          GRAYSON            GA   30017        10/24/2020   WA
                       HENRY        01726402   TAYLOR        JOHN        W          III   190    BRIDGEMILL DR                          HAMPTON            GA   30228-5537   10/15/2020   WA
                       COBB         07223053   WHITE         DEBRA                        799    OMAHA PL NW                            KENNESAW           GA   30152        10/23/2020   CA
                       WAYNE        08703349   CROSS         RONALD      THOMAS           7155   MANNINGTOWN RD                         JESUP              GA   31546-0814   10/15/2020   WI
                       MUSCOGEE     06603770   WILLIAMS      PATRICIA    ANN              5      HARVEST CT                             COLUMBUS           GA   31907-3655   09/29/2020   IL
                       COBB         11139122   BRENNAN       PATRICK     JOSEPH           3339   KIMBERLY RD NW                         KENNESAW           GA   30144        10/13/2020   IL
                       DEKALB       02104124   SMITH         ERNEST                 JR    3971   RAINOVER DR                            DECATUR            GA   30034-2243   09/30/2020   IL




  Ex. 2 to Petition:
                       FULTON       01773299   BELL          DAVID       A                1895   PLAZA LN SW                 APT 443    ATLANTA            GA   30311        10/01/2020   IL
                       COBB         03120506   SMITH         LINDA       SUE              2047   IMPERIAL PND SW                        POWDER SPRINGS     GA   30127        10/26/2020   IN




Braynard Declaration
                       PAULDING     05680520   WILLIAMS      ANTHONY                      636    KYLES CIR                              HIRAM              GA   30141-4673   10/19/2020   NC
                       MONROE       01281170   QUINN         JOHN        P          JR    4763   US HIGHWAY 41 S HWY                    MACON              GA   31220        10/01/2020   NJ
                       GWINNETT     02854266   WILLIAMS      ELIZABETH   A                372    BEN AVE SW                             LILBURN            GA   30047-4002   10/15/2020   NJ
                       UPSON        05823445   GRIER         CHARLES     EDWARD           824    BAILEY MILL RD                         YATESVILLE         GA   31097-4115   10/30/2020   NC
                       HENRY        07068699   VALDEZ        DOMINGO                      152    SUNFLOWER MEADOWS DR                   MCDONOUGH          GA   30252-3712   10/22/2020   NJ
                       DEKALB       01973231   GRIFFIN       CHARLES     A                2199   STERLING RIDGE RD                      DECATUR            GA   30032-6150   10/01/2020   NM
                       RABUN        07239576   EVANS         GEORGE      JOSEPH           224    BLANCHE PLACE RD                       CLAYTON            GA   30525-4380   10/21/2020   PA
                       COBB         03128110   FITZPATRICK   PATRICIA    A                4575   BLAKEDALE CIR NE                       ROSWELL            GA   30075-1978   10/09/2020   PA
                       LEE          00037155   LOWE          BETTY       JO               118    AUSTIN CT                              LEESBURG           GA   31763        10/13/2020   TX
                       COOK         06897163   ROBINSON      JESSICA     MARIE            411    S MAPLE ST                             ADEL               GA   31620        10/19/2020   TX
                       LOWNDES      03737686   CARPENTER     BARBARA     ANN              3817   STRATFORD CIR                          VALDOSTA           GA   31605        10/01/2020   TX
                       CARROLL      07610589   WILLIAMS      TERESA      ANN              229    STAGECOACH PASS                        TEMPLE             GA   30179        10/12/2020   NC
                       DEKALB       02005251   JOHNSON       KRISTINE                     7091   RAVENWOOD LN                           LITHONIA           GA   30038-7535   10/15/2020   ND
                       GWINNETT     04155096   OWENS         PATRICIA    A                1139   VINTAGE POINTE DR                      LAWRENCEVILLE      GA   30044        10/18/2020   NJ
                       GWINNETT     02798951   MERCHANT      MARK        SHERWOOD         4054   TANGLEWOOD RD                          SNELLVILLE         GA   30039        10/16/2020   NV
                       JONES        01310386   MOORE         CHARLES     T                136    FORTVILLE RD                           GRAY               GA   31032-4410   10/14/2020   OH
                       GLYNN        01105628   BARNES        THOMAS      FRANKLIN   II    1440   OCEAN BLVD                  APT 420    ST SIMONS ISLAND   GA   31522        10/13/2020   OH
                       WASHINGTON   00737366   BROWN         LINDA                        110    SMITH RD                               TENNILLE           GA   31089-2603   10/16/2020   OH
                       MONROE       03232860   MARTIN        ANTHONY                      341    PREAKNESS WAY                          FORSYTH            GA   31029        10/05/2020   OR
                       FULTON       05948969   SMITH         BARBARA     A                3347   WICKUM RD SW                           ATLANTA            GA   30349        10/15/2020   PA
                       COBB         03020699   JOHNSON       SHARON      D                3387   SPLIT WOOD WAY                         POWDER SPRINGS     GA   30127-5300   10/13/2020   PA
                       CLAYTON      04254008   WALKER        PATRICIA    ANN              1253   BRANCHFIELD CT                         RIVERDALE          GA   30296-2148   10/15/2020   TX
                       LOWNDES      01206973   ADAMS         DEBRA       ANN              3609   NORTHRIDGE DR                          VALDOSTA           GA   31602        10/19/2020   TX
                       CLARKE       02337201   SMITH         KAREN                        846    HILL ST                                ATHENS             GA   30606-2918   10/14/2020   TX
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 554 of 559




                       FULTON       10293108   STAEBLER      SUZANNE     LYNN             200    RIVER VISTA DR              UNIT 533   ATLANTA            GA   30339        10/14/2020   TX
                       HENRY        10273725   BROWN         MICHAEL     ANTHONY          294    IRONWOOD DR                            STOCKBRIDGE        GA   30281        09/25/2020   VA




                                                                                                             Page 3
                                                                                                          GA - Double Voters


                       COBB         12263449   BOONE        BARBARA       ANN              3056   FLEET ST SW                             MARIETTA        GA   30064        10/23/2020   VA
                       CLAYTON      07388054   SMITH        GLADSTONE                      1897   FLATROCK CT                             JONESBORO       GA   30236        10/08/2020   MD
                       COBB         03090709   KING         CHARLES       J           JR   3795   WESTWICK CT NW                          KENNESAW        GA   30152-3193   10/28/2020   ME
                       DOUGHERTY    04302392   WILLIAMS     MICHAEL       ANTHONY          3021   HARVEST LN                              ALBANY          GA   31721        10/16/2020   MI
                       RICHMOND     06598777   MORGAN       ROBERT        LEE              2706   LAKEWOOD DR                             AUGUSTA         GA   30904-5240   10/07/2020   CO
                       FORSYTH      00822634   HARTSFIELD   MYRALYN       B                8340   LANIER DR                               CUMMING         GA   30041        10/05/2020   FL
                       HENRY        04519746   PEREZ        MANUEL                         1680   MOUNT CARMEL RD                         MCDONOUGH       GA   30253-5801   10/06/2020   FL
                       RICHMOND     01466198   LEE          PATRICIA      ANN              2642   CROSSCREEK RD                           HEPHZIBAH       GA   30815-6603   10/14/2020   FL
                       CHEROKEE     03801483   WEST         PATRICIA      A                424    CHARLES RD                              CANTON          GA   30115        10/13/2020   FL
                       COBB         08860720   KENNEDY      LINDA         J                2923   TIMBERLINE RD                           MARIETTA        GA   30062-1578   10/06/2020   IL
                       DEKALB       05324741   BROWN        LORI          MARIE            3483   ASHWOOD LN                              ATLANTA         GA   30341-4537   10/17/2020   MN
                       RICHMOND     04179532   DAVIS        SHARON        DENISE           2005   STOREY MILL ESTATE DR                   HEPHZIBAH       GA   30815        10/27/2020   NC
                       COBB         11669001   CARTER       THOMAS        MARK             4773   LOGAN RD                                ACWORTH         GA   30101        10/06/2020   NC
                       PAULDING     10534347   BROWN        LINDA         ANN              705    BERANDA CIR                             DOUGLASVILLE    GA   30134        10/16/2020   TX
                       ELBERT       03522957   SMITH        RANDY         LEE              1959   BAKERS FERRY RD                         ELBERTON        GA   30635        10/16/2020   TX
                       GWINNETT     10483450   FOSTER       SUSAN         MARIE            2686   SARDIS CHASE CT                         BUFORD          GA   30519        10/05/2020   UT
                       DEKALB       05042302   TAYLOR       MARK                           1970   BROWN PL SE                             ATLANTA         GA   30316-2226   10/12/2020   WA
                       FANNIN       02796966   MOORE        JAMES         R                24     JARED RD                                BLUE RIDGE      GA   30513        10/03/2020   WA
                       FULTON       12136026   HALE         CLARENCE      PERO             145    PRESTON OAKS DR                         ALPHARETTA      GA   30022        10/27/2020   CA
                       CHEROKEE     05976121   JONES        CHARLES       F                3341   REAVIS MOUNTAIN RD                      BALL GROUND     GA   30107-2778   10/28/2020   AK
                       BROOKS       03861180   PATRICK      JULIE         ANN              211    PATRICK RD                              QUITMAN         GA   31643        10/23/2020   AR
                       FLOYD        03350104   CUMMINGS     MARK          ALLEN            19     SYLVAN ST NW                            ROME            GA   30165-2217   10/16/2020   AZ
                       COLUMBIA     05136187   WILLIAMS     DEBORAH       A                419    MILLWATER CT                            GROVETOWN       GA   30813-2010   10/22/2020   CA
                       DEKALB       04426138   SMITH        MARK                           6826   BROWNS MILL LAKE RD                     LITHONIA        GA   30038-4540   10/20/2020   CA
                       PAULDING     12287070   LOPEZ        ANDREA                         365    GRAISON LN                              DALLAS          GA   30157        10/26/2020   CA
                       PAULDING     08528410   RODRIGUEZ    MIGUEL        ANGEL            246    NORTHRIDGE LN                           DALLAS          GA   30132-0455   10/26/2020   CA
                       COLUMBIA     08873609   MILLER       JENNIFER      LYNN             814    SHACKLEFORD PL                          EVANS           GA   30809        10/27/2020   CA
                       FULTON       04867095   MALONE       JAVITTA                        530    E PACES FERRY RD NE          605        ATLANTA         GA   30305        10/20/2020   CA
                       FULTON       05512758   WILSON       DOUGLAS       EDWARD           112    FOSTER CIR                              FAIRBURN        GA   30213-1261   10/13/2020   IL
                       MONTGOMERY   01310548   HAMILTON     JANET         M                783    OLD KIBBEE RD N                         VIDALIA         GA   30474-6913   10/24/2020   IL
                       BALDWIN      01096577   SIMMONS      MICHAEL                        1066   N WAYNE ST                              MILLEDGEVILLE   GA   31061-2558   10/27/2020   IL
                       MACON        01274193   WASHINGTON   SANDRA                         104    BAKER ST                                OGLETHORPE      GA   31068        10/12/2020   IN
                       DEKALB       10378846   MORRIS       CHRISTOPHER   MICHAEL          3870   CHERRY RIDGE BLVD                       DECATUR         GA   30034        10/12/2020   FL
                       FORSYTH      02061324   OLSON        MICHAEL       J                1930   VINEYARD CT                             ALPHARETTA      GA   30004-7831   10/14/2020   IL
                       COBB         10796101   MATHIS       TAYLOR        GABRIELLE        4713   HERITAGE MIST TRL SW                    MABLETON        GA   30126        10/26/2020   VA




  Ex. 2 to Petition:
                       COBB         06962014   STEPHENS     ADAM          DOUGLAS          4935   BAKER PLANTATION WAY                    ACWORTH         GA   30101-6218   10/21/2020   VA
                       FLOYD        07739788   WRIGHT       LAMAR                          117    ECHOTA CIR SW                           ROME            GA   30165        10/15/2020   UT




Braynard Declaration
                       TOOMBS       06636940   TAYLOR       SHERRY        A                123    AGAN DR                      APT 3201   VIDALIA         GA   30474        10/01/2020   WA
                       PEACH        00550831   BROWN        WILLIAM       L                217    HARRIS DR                               FORT VALLEY     GA   31030-3502   10/14/2020   WA
                       HABERSHAM    05866575   BROWN        MARY          LOU              1062   KINNEY MILL RD                          MOUNT AIRY      GA   30563-2634   09/24/2020   WV
                       GWINNETT     02887407   JOHNSON      LAURA         ANN              567    EASTSIDE DR                             DACULA          GA   30019        10/29/2020   CA
                       CHEROKEE     02595711   HARPER       MICHAEL       A                30     LAUREL CANYON VILLAGE CIR    APT 4202   CANTON          GA   30114        10/27/2020   AR
                       CHEROKEE     08423284   ZAMZOW       CHARLES       EUGENE           227    SOMERSET CIR                            WOODSTOCK       GA   30189-7903   10/12/2020   CA
                       COWETA       10105985   PEREZ        GILBERT                        5      COUPLES CT                              NEWNAN          GA   30265        10/13/2020   CA
                       CLARKE       02331873   DAVIS        JOHN          H                101    WOODHAVEN CIR                           ATHENS          GA   30606-1952   09/24/2020   CA
                       FORSYTH      02438338   EDWARDS      DEBRA         ANN              4945   BOWMAN PARK PT                          CUMMING         GA   30041-1549   10/27/2020   CA
                       DEKALB       05199342   WILLIAMS     YVONNE                         3776   WALDROP HILLS DR                        DECATUR         GA   30034-6737   10/01/2020   MI
                       DEKALB       10926499   WILLIAMS     THERESA       ANN              2327   STERLING RIDGE RD                       DECATUR         GA   30032        10/07/2020   MI
                       HENRY        04639384   HARVEY       CHARLES       PATRICK          1181   HIGHWAY 42 N                            MCDONOUGH       GA   30253        09/28/2020   NC
                       THOMAS       00627437   MCLENDON     MARY          ANN              547    SHORTLEAF PL                            THOMASVILLE     GA   31792-2729   10/13/2020   FL
                       COBB         03909968   JONES        FELICIA       JANINE           2798   HAMBY ST SE                             SMYRNA          GA   30080        10/16/2020   FL
                       DEKALB       11965506   HAKIMIAN     NABIL                          5133   MOUNT VERNON WAY                        ATLANTA         GA   30338        10/27/2020   FL
                       DEKALB       11739685   WILLIAMS     EDWARD                         3354   HUNTERS HILL DR                         LITHONIA        GA   30038        10/01/2020   IL
                       HOUSTON      03469131   NELSON       DIANE                          118    CARTER CIR                              WARNER ROBINS   GA   31093-2910   10/26/2020   IL
                       MUSCOGEE     01803076   NELSON       SHIRLEY       A                4437   COLCHESTER CT                           COLUMBUS        GA   31907        10/22/2020   IL
                       DOUGLAS      11570223   MOORE        ROBERT        LEE              3705   BROOKHOLLOW DR                          DOUGLASVILLE    GA   30135        10/19/2020   IN
                       PAULDING     08556328   WHITE        JENNIFER      MICHELLE         199    DUNLEITH DR                             DALLAS          GA   30132        10/22/2020   KS
                       GWINNETT     05887612   JOHNSON      ANNETTE                        1108   POST HORN RUN                           LAWRENCEVILLE   GA   30045        10/17/2020   TX
                       CHEROKEE     00504736   POWELL       DEBORAH       ANN              8633   CUMMING HWY                             CANTON          GA   30115-9347   10/14/2020   TX
                       JACKSON      04537652   MARTINEZ     FRANCISCA                      64     DOGWOOD LN                              HOSCHTON        GA   30548-2905   10/12/2020   TX
                       GWINNETT     12765229   SMITH        PATRICIA      ANN              4217   VIRGIL MOON XING                        LOGANVILLE      GA   30052        10/25/2020   TX
                                                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 555 of 559




                       FLOYD        04150639   RILEY        ROOSEVELT                      125    NORCROSS WAY SW                         ROME            GA   30165-3961   10/26/2020   TX
                       COBB         10224317   AVERETT      AUSTIN        GREGORY          1140   MITSY FOREST DR NE                      MARIETTA        GA   30068        10/22/2020   VA




                                                                                                               Page 4
                                                                                                        GA - Double Voters


                       GWINNETT   08809759   JARVIS        KATHLEEN      JOY              536    GADWALL DR                              GRAYSON         GA   30017        10/26/2020   VA
                       BALDWIN    05129817   GREEN         BARBARA       ANN              900    W MONTGOMERY ST             UNIT 1203   MILLEDGEVILLE   GA   31061        10/18/2020   VA
                       HALL       00370708   WAGNER        RICHARD       D                6790   H WHITE RD                              CLERMONT        GA   30527        10/15/2020   WA
                       GWINNETT   03895948   SMITH         DOUGLAS       A                403    WALTHAM LN                              SUGAR HILL      GA   30518-7821   10/16/2020   WA
                       MCINTOSH   02019162   LAMB          LINDA         C                1105   KNOX CREEK LN SE                        DARIEN          GA   31305        10/13/2020   WA
                       GWINNETT   06632769   KIM           JIN                            1639   BELMONT HILLS DR                        SUWANEE         GA   30024        10/29/2020   CA
                       WALTON     01852838   JOHNSON       JO            ANN              1640   BROADNAX MILL RD                        LOGANVILLE      GA   30052-4570   10/07/2020   AZ
                       FAYETTE    00773302   ROSS          GREGORY       A                130    WINDHAM WAY                             FAYETTEVILLE    GA   30215        10/22/2020   AR
                       JACKSON    06866861   SMITH         JERRY         THOMAS      JR   115    SPRING ST                               COMMERCE        GA   30529        10/30/2020   CA
                       FULTON     02606632   SMITH         NORMA         J                1360   CHILDRESS DR SW                         ATLANTA         GA   30311-3602   10/14/2020   CA
                       COBB       03076865   JONES         BEVERLY       ANN              740    GARDNER ST                              AUSTELL         GA   30168-5408   10/13/2020   TX
                       FAYETTE    06441979   HILL          JAMES         THOMAS           120    OAK HILL DR                             FAYETTEVILLE    GA   30214        09/28/2020   TX
                       GLYNN      03722861   DAVIS         MARIE         L                410    BRENTWOOD CIR                           BRUNSWICK       GA   31523        10/20/2020   UT
                       BURKE      00276187   WALKER        ROBERT                    JR   356    WALKER PLACE CIR                        KEYSVILLE       GA   30816-4718   10/03/2020   VA
                       FULTON     02555220   JOHNSON       LORRAINE      A                120    SPICEWOOD CT                            COLLEGE PARK    GA   30349-4837   10/06/2020   WA
                       BIBB       06737501   CHAMBLISS     ALBERT                    JR   5243   RIVERSIDE DR                APT 1605    MACON           GA   31210        10/10/2020   WI
                       FLOYD      08072843   WALKER        WILLIAM       WENDELL     JR   1      MARGO TRL SE                            ROME            GA   30161        10/30/2020   WI
                       FORSYTH    10822695   SANCHEZ       SUSAN         MARIE            4725   LOWELL CT                               CUMMING         GA   30040        10/01/2020   WI
                       HOUSTON    05491606   SMITH         CHRISTOPHER   C           SR   107    DOVECOT DR                              WARNER ROBINS   GA   31088-8541   10/28/2020   WI
                       GLYNN      07005859   CLACK         DAVID         GORDON           18     PATRIOT CT                              BRUNSWICK       GA   31525-4782   10/26/2020   CA
                       BIBB       07000484   ROBINSON      LINDA         FAYE             212    TULIP CT                                MACON           GA   31216        10/30/2020   MI
                       FULTON     03152467   JOHNSON       RICHARD       L                1881   ADAGIO DR                               ALPHARETTA      GA   30009        10/24/2020   WA
                       LIBERTY    05848538   MORRISON      DAVID                          31     PLUM RD                                 ALLENHURST      GA   31301        10/16/2020   WA
                       BIBB       00287551   JOHNSON       ELLEN         E                508    WHISTLER LN N                           MACON           GA   31210        10/27/2020   WI
                       BIBB       04590299   PERRY         PATRICIA      ANN              1061   WOOLFOLK ST                 UNIT 202    MACON           GA   31217        10/02/2020   CA
                       BRYAN      10244940   SMITH         CHARLES       EDWARD           180    CREEKSIDE CIR                           ELLABELL        GA   31308        10/29/2020   AR
                       PULASKI    00604806   REED          PATRICIA      ANN              4      DANIELS ST                              HAWKINSVILLE    GA   31036        10/20/2020   AZ
                       WALKER     07482979   JONES         CARLOS                         337    NANCE DR                                ROSSVILLE       GA   30741-9780   10/26/2020   CA
                       DEKALB     10235070   BLACK         STEVEN        PATRICK          142    RIDGELAND AVE                           DECATUR         GA   30030        10/16/2020   CA
                       BARTOW     00500322   MILLER        KAREN         ELIZABETH        17     WOLF PEN PASS NE                        WHITE           GA   30184        10/27/2020   CA
                       CHATHAM    06372328   SMITH         PATRICIA      ANN              60     CONSERVATION DR                         SAVANNAH        GA   31419-7549   10/26/2020   CA
                       RICHMOND   05164307   WILSON        SANDRA        J                1722   DEER CHASE LN                           HEPHZIBAH       GA   30815        10/29/2020   CA
                       COBB       11841099   SCHRAUWEN     KELLY                          2609   TREES OF KENNESAW PKWY NW               KENNESAW        GA   30152        11/03/2020   CA
                       DAWSON     03621117   COOK          JAMES         EDWARD           327    STEGALL PL                              DAWSONVILLE     GA   30534-3932   10/24/2020   CA
                       JENKINS    01546598   MILLS         GLORIA        JEAN             517    BRIER CREEK CT                          MILLEN          GA   30442        10/16/2020   AR




  Ex. 2 to Petition:
                       COWETA     04878612   GRAY          JENNIFER      LYNN             65     MAR MAR LN                              NEWNAN          GA   30265        10/20/2020   AZ
                       CHATHAM    04561622   BROWN         CHARLES       EDWARD           811    SEILER AVE                              SAVANNAH        GA   31401-9235   10/23/2020   AR




Braynard Declaration
                       DEKALB     02093630   SCHNEIDER     STEPHEN       A                3565   EVANS RD                                ATLANTA         GA   30340        10/09/2020   CA
                       COWETA     00102601   CLARK         SHIRLEY       ANN              87     REDLEVEL WALK                           NEWNAN          GA   30265-6207   10/21/2020   CA
                       DEKALB     03343635   STERN         SUSAN         M                1733   KELLOGG SPRINGS DR                      ATLANTA         GA   30338-6009   10/16/2020   CA
                       FAYETTE    01739241   JACKSON       DWIGHT        ANDRE            185    MILL RUN                                FAYETTEVILLE    GA   30214-3526   10/08/2020   CA
                       CHARLTON   10124294   BAXTER        BRAD          LOO              391    THE HILL RD                             FOLKSTON        GA   31537        10/01/2020   CA
                       FULTON     11706471   ELNADEEF      ISMAIL        AHMED            710    OLD KNOLL VW                            ALPHARETTA      GA   30022        10/15/2020   CA
                       BARTOW     08936931   ROBINSON      MICHAEL       WAYNE            80     APPLEWOOD LN                            TAYLORSVILLE    GA   30178        10/26/2020   CO
                       MUSCOGEE   01810585   DAVIS         JAMES         M                6856   COPPER OAKS CT                          COLUMBUS        GA   31904        10/28/2020   DC
                       GWINNETT   03709238   SMITH         ALFRED        A                2089   VILLAGE CENTRE DR                       LOGANVILLE      GA   30052-5368   10/22/2020   FL
                       FAYETTE    06364053   WASHINGTON    KELVIN        LEE              256    BLUE POINT PKWY                         FAYETTEVILLE    GA   30215        10/16/2020   FL
                       GWINNETT   04475606   FREEMAN       DANA          MARIE            4130   JANEL LN                                LOGANVILLE      GA   30052        10/26/2020   FL
                       FORSYTH    03899830   SMITH         KAREN         M                2905   CANON CT                                CUMMING         GA   30041-6679   10/15/2020   ME
                       HENRY      06304503   DAVIS         CYNTHIA       MARIE            224    GLENLOCH CT                             STOCKBRIDGE     GA   30281-5912   10/31/2020   CA
                       WALTON     01864772   JOHNSON       DAVID         L                188    THURMAN BACCUS RD                       SOCIAL CIRCLE   GA   30025        10/23/2020   CA
                       HALL       00363903   BENNETT       PATRICIA      ANN              4745   BENNETT RD                              BUFORD          GA   30519        10/28/2020   CA
                       FULTON     12476179   SMITH         JENNIFER      JO               205    12TH ST NE                  APT 2204    ATLANTA         GA   30309        10/06/2020   CA
                       FORSYTH    06824188   CARAS         THANOS        GEORGE           1360   GROVE PARK LN                           CUMMING         GA   30041        10/22/2020   CA
                       FULTON     08047540   SMITH         JENNIFER      LYNN             1025   SIGNAL POINTE                           ALPHARETTA      GA   30005        10/24/2020   CA
                       DEKALB     10256954   PATEL         MEHUL                          1808   SAMANTHA BND                            CHAMBLEE        GA   30341        10/19/2020   DC
                       DAWSON     11600652   MARTINEZ      MERCEDES                       103    N WINDSOR LN                            DAWSONVILLE     GA   30534        10/12/2020   FL
                       PAULDING   08818885   NOORMOHAMED   AMIN                           164    ADELAIDE XING                           ACWORTH         GA   30101-5935   10/19/2020   FL
                       DEKALB     02120774   THOMAS        PATRICIA      ANN              3159   OZMER LNDG                              DECATUR         GA   30034-4789   10/22/2020   NC
                       PAULDING   03148011   JOHNSON       MARY          ANN              130    DUBLIN WAY                              DALLAS          GA   30132-7558   09/30/2020   NJ
                       GWINNETT   10320112   MARTINEZ      JOSE                           2537   ALBION FARM WAY                         DULUTH          GA   30097        10/20/2020   NJ
                                                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 556 of 559




                       RICHMOND   01439698   JONES         FLORENCE                       1940   STARNES ST                              AUGUSTA         GA   30904-4251   10/21/2020   NJ
                       FORSYTH    06646519   SHAH          ARVIND        P                6420   CLUB VALLEY CT                          SUWANEE         GA   30024-3494   10/06/2020   NJ




                                                                                                             Page 5
                                                                                                          GA - Double Voters


                       CHEROKEE    00490225   HARPER         MICHAEL    RAY                329     MARINER CIR                             WOODSTOCK           GA   30189-5133   10/22/2020   NC
                       BIBB        00153435   WALKER         JAMES      MICHAEL            104     MUIRFIELD RD                            MACON               GA   31210-2900   10/20/2020   NC
                       DEKALB      03892439   CAMPBELL       CRAIG      D                  1856    COLT DR                                 ATLANTA             GA   30341-1431   10/18/2020   FL
                       HENRY       03881623   COOK           JEFFERY    LYNN               6220    WINSTON TRCE                            MCDONOUGH           GA   30252-6998   10/19/2020   FL
                       FANNIN      07624005   PROPER         NORMAN     RICHARD       JR   73      DOWN UNDER RD                           BLUE RIDGE          GA   30513        10/30/2020   FL
                       CHEROKEE    00488190   GIPSON         LILI       D                  103     DOCKSIDE DOWNS DR                       WOODSTOCK           GA   30189-5453   10/13/2020   FL
                       GREENE      03012802   JOHNSON        MARY       ANN                1651    SNUG HARBOR DR                          GREENSBORO          GA   30642-3735   10/20/2020   FL
                       GWINNETT    08309408   CLARK          ARVIN      JAMES              5301    TWIN CREEKS PL                          NORCROSS            GA   30071-4142   10/13/2020   FL
                       COBB        04910514   SMITH          ASHLEY     NICOLE             3786    SHADY OAK DR NW                         ACWORTH             GA   30101        10/29/2020   FL
                       HABERSHAM   00394614   TIDWELL        MAXWELL    LAWSON             208     FLESNER CT                              CLARKESVILLE        GA   30523-6033   10/27/2020   FL
                       PUTNAM      01346091   DARUGAR        BAHRAM     BARRY              104     KNOLLWOOD CT                            EATONTON            GA   31024-5422   10/02/2020   FL
                       GREENE      01386424   EVANS          LISA       ANN                1000    OPEN WATER DR                           GREENSBORO          GA   30642        10/13/2020   FL
                       FAYETTE     02435626   SMITH          DONNA      JEAN               125     FELTON DR                               FAYETTEVILLE        GA   30214-4302   10/20/2020   NC
                       TOOMBS      01308591   ANDERSON       LINDA      JEAN               2003    BRENDA LN                               VIDALIA             GA   30474        10/12/2020   NV
                       CLARKE      02323533   JONES          BERNICE                       105     BROOKLYN RD                             ATHENS              GA   30606        09/29/2020   OH
                       BLECKLEY    00282954   JONES          MARY       ANN                242     THOMPSON ST                             COCHRAN             GA   31014-4345   10/15/2020   PA
                       MURRAY      00065874   ROGERS         CHARLES    E                  449     BETTIS RD                               CHATSWORTH          GA   30705-5746   10/29/2020   RI
                       OCONEE      04985202   LEWIS          KIMBERLY   ANN                1100    ROBERTA DR                              BISHOP              GA   30621-7305   10/20/2020   TX
                       COLQUITT    08140114   PATEL          BHARAT                        255     COOL SPRINGS RD                         NORMAN PARK         GA   31771-4532   10/15/2020   TX
                       LONG        10074869   KLINGENSMITH   BETH       SHARON             75      PRINCE RD SE                            LUDOWICI            GA   31316        10/16/2020   FL
                       FULTON      10192693   BLATCHFORD     ASHLEY     DECAMILLIS         275     CROWN VETCH LN                          ALPHARETTA          GA   30005        11/02/2020   FL
                       UNION       08182243   GILMER         LINDA      BAGBY              158     SKYE DR                                 BLAIRSVILLE         GA   30512-8051   10/23/2020   FL
                       GWINNETT    01927466   MURPHY         PATRICIA   ANN                5858    SPALDING DR                             PEACHTREE CORNERS   GA   30092-2450   10/14/2020   FL
                       DEKALB      02773257   TUCKER         SUSAN                         986     EMORY PARC PL                           DECATUR             GA   30033        10/21/2020   IL
                       GWINNETT    10803673   THOMPSON       DEBORAH    ANN                3678    DURHAM RUN WAY                          AUBURN              GA   30011        10/25/2020   IL
                       FULTON      04721838   SMITH          PAMELA     S                  215     CLIPPER BAY DR                          ALPHARETTA          GA   30005        10/28/2020   IN
                       CARROLL     06172617   MARTIN         DEBORAH    ANN                24      GROVE ISLE DR                           TEMPLE              GA   30179        10/09/2020   NC
                       UPSON       01859828   SMITH          DONALD     R                  143     CRESCENT RD                             THOMASTON           GA   30286        10/02/2020   NJ
                       SPALDING    11339150   TAYLOR         ANN                           740     FIREFLY CT                              GRIFFIN             GA   30223        09/29/2020   NJ
                       COBB        10354577   KING           AUSTIN                        1854    ANMORE XING NW                          KENNESAW            GA   30152        10/28/2020   OH
                       FULTON      02468556   WILLIAMS       GORDON     L                  8027    LESTER RD                               FAIRBURN            GA   30213-2944   10/23/2020   OH
                       FULTON      02711067   JACKSON        YVONNE                        2731    FAIRBURN RD SW                          ATLANTA             GA   30331        10/21/2020   OH
                       THOMAS      00635399   SMITH          MICHAEL    A                  1360    MYRICK RD                               THOMASVILLE         GA   31792-9016   10/16/2020   OH
                       BURKE       01455205   MILLER         GLORIA     J                  171     HERNDON RD                              WAYNESBORO          GA   30830-6418   10/01/2020   OH
                       MARION      00252256   STEWART        BARBARA    ANN                307     GENEVA RD                   APT 501     BUENA VISTA         GA   31803        10/16/2020   PA




  Ex. 2 to Petition:
                       FULTON      08304797   MISHRA         VINAY                         11945   THORNBURY VW                            ALPHARETTA          GA   30005-9017   10/27/2020   PA
                       BRYAN       12260354   RODRIGUEZ      ANA                           159     STEVEN ST                               RICHMOND HILL       GA   31324        10/02/2020   TX




Braynard Declaration
                       MUSCOGEE    10686619   TAYLOR         PATRICIA   ANN                709     ALMOND RIDGE CT                         FORTSON             GA   31808        10/26/2020   TX
                       UPSON       05582633   TAYLOR         JENNIFER   MARIE              632     W GOODRICH AVE                          THOMASTON           GA   30286        10/24/2020   TX
                       HENRY       04894145   DAVIS          JANET      LYNN               1141    PICKETS RIDGE DR                        LOCUST GROVE        GA   30248        10/28/2020   UT
                       EFFINGHAM   11437190   JOHNSON        CAROLYN                       1189    RALPH RAHN RD                           RINCON              GA   31326        10/01/2020   NJ
                       CHATTOOGA   00428848   BROWN          GARY       MICHAEL            34      TAYLOR ST                               SUMMERVILLE         GA   30747-2111   10/13/2020   NV
                       GWINNETT    10412860   RAMIREZ        BRYAN                         5345    MALTDIE CT                              SUGAR HILL          GA   30518        10/28/2020   NV
                       DEKALB      02014645   KING           BARBARA    J                  5710    SNAPFINGER WOODS DR         109         LITHONIA            GA   30058        10/08/2020   OH
                       HALL        03308649   RAINES         KIMBERLY   ANN                5947    BARK CAMP RD                            MURRAYVILLE         GA   30564        11/03/2020   OH
                       CLAYTON     01749690   HAMM           JAMES      B                  1470    DIPLOMAT DR                             RIVERDALE           GA   30296        10/26/2020   PA
                       HOUSTON     00785662   JACKSON        MARY       ANN                403     LEE ST                                  WARNER ROBINS       GA   31088        10/20/2020   PA
                       CATOOSA     04551301   SMITH          JOSHUA     D                  56      E LAKEVIEW DR                           ROSSVILLE           GA   30741        10/12/2020   ME
                       COWETA      02926927   DAVIS          LINDA      SUE                405     POSEY RD                                NEWNAN              GA   30265-1357   10/19/2020   MI
                       FAYETTE     06049309   KELLY          NANCY      M                  310     BRECHIN DR                              SENOIA              GA   30276-1320   10/13/2020   FL
                       CHATHAM     01564364   SMITH          DAVID      BRUCE              1       HOWLEY LN                               SAVANNAH            GA   31411-1411   10/22/2020   FL
                       CHEROKEE    05826343   SMITH          JENNIFER   LYNN               216     HIGHLANDS DR                            WOODSTOCK           GA   30188-6081   10/28/2020   FL
                       COWETA      02932546   ALLEN          ROBERT     L             JR   180     TIMBERIDGE DR                           NEWNAN              GA   30263-6931   10/09/2020   FL
                       DEKALB      02050440   MOORE          JOHN       F                  600     DENSLEY DR                              DECATUR             GA   30033-5446   10/20/2020   FL
                       LAMAR       05114206   HAYES          JONATHAN   A                  2518    BARNESVILLE RD                          GRIFFIN             GA   30224        10/14/2020   FL
                       FULTON      10622119   COOPER         TODD       CHRISTOPHER        943     PEACHTREE ST NE             UNIT 1914   ATLANTA             GA   30309        10/26/2020   FL
                       FULTON      06192208   SCOTT          MARK       EDWARD             11600   BENTHAM CT                              ALPHARETTA          GA   30005        10/15/2020   IA
                       DEKALB      02045700   MILLER         BARBARA    L                  2194    LESLIE BROOK DR                         DECATUR             GA   30035-2400   10/01/2020   IA
                       COBB        03041037   WILLIAMS       BARBARA    JEAN               2035    DAYRON CT                               MARIETTA            GA   30062-1787   10/21/2020   NC
                       FULTON      02679774   MULLINS        TERRY      LEE                145     BROOKSHIRE LAKE DR                      JOHNS CREEK         GA   30022        10/20/2020   NC
                       FORSYTH     05989355   SCHMITZ        KATHLEEN   E                  4320    CODY CT                                 CUMMING             GA   30040        10/12/2020   AZ
                                                                                                                                                                                                   Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 557 of 559




                       FULTON      10726746   GREEN          MARGO      HELENA             951     GLENWOOD AVE SE             APT 2606    ATLANTA             GA   30316        10/16/2020   CA
                       DOUGHERTY   03723394   WALKER         MARK       ANTHONY            202     THORNTON DR                             ALBANY              GA   31705-2808   10/12/2020   CA




                                                                                                               Page 6
                                                                                              GA - Double Voters


                       CLAYTON     08388560   JOHNSON    RALPH                  7531   LIVINGSTON DR               JONESBORO     GA   30236-7236   09/25/2020   CA
                       FORSYTH     02145783   WILLS      KENNETH     JOHN       1240   WINDHAVEN DR                ALPHARETTA    GA   30005-2207   10/09/2020   CO
                       HALL        01775135   WRIGHT     PAMELA      JEAN       3754   JAMES ED RD                 GAINESVILLE   GA   30506        10/12/2020   CO
                       GWINNETT    02870246   GRAY       SHARON      M          3150   GREYSIDE DR                 BUFORD        GA   30519-3788   10/13/2020   NJ
                       MILLER      01677866   MILLS      ROGER       L          115    B AND B LN                  COLQUITT      GA   39837-5802   10/14/2020   NJ
                       FULTON      10698316   CHAVIS     QUINCIANA   SIMONE     2070   LIBERTY HTS                 FAIRBURN      GA   30213        10/22/2020   NV
                       LIBERTY     04244424   LOGAN      LARRY                  382    OLD SAVANNAH RD             HINESVILLE    GA   31313        10/12/2020   OH
                       HARRIS      01249465   JONES      CATHY       A          359    JONES RD                    CATAULA       GA   31804-4128   10/14/2020   OR
                       WHITFIELD   00084304   SANTOS     CARLOS      R          2916   FIVE SPRINGS RD SE          DALTON        GA   30721        10/26/2020   PA
                       LOWNDES     01222829   JONES      TRACY       LYNN       2000   OAKDALE DR                  VALDOSTA      GA   31602        10/16/2020   TX
                       CARROLL     10038834   HARRIS     MICHAEL     LEE        220    MCKENZIE BRIDGE RD          CARROLLTON    GA   30116        10/14/2020   TX
                       COBB        04210290   GONZALEZ   GLORIA                 2612   LONE OAK TRL NW             KENNESAW      GA   30144-5738   10/30/2020   TX
                       JACKSON     01860273   DAVIS      GREGORY     STEVEN     523    BROOKS VILLAGE DR           PENDERGRASS   GA   30567        10/15/2020   TX
                       DEKALB      06153302   JONES      DANIELLE               2124   PALIFOX DR NE               ATLANTA       GA   30307        10/16/2020   TX
                       COBB        05712182   PEAVEY     LYDIA       WRIGHT     3200   WILDWOOD DR SW              MARIETTA      GA   30060-6234   10/13/2020   VA
                       BIBB        02007219   JONES      CHARLES     EDWARD     300    WHITTINGTON DR              MACON         GA   31216-6584   10/02/2020   VA
                       WALTON      03866832   SMITH      DAVID       FRANKLIN   4897   OAKWOOD CT                  LOGANVILLE    GA   30052-5212   10/16/2020   MI
                       RICHMOND    08761388   CLEMONS    RONNIE      LEE        2803   MEADOWBROOK DR              AUGUSTA       GA   30906-4417   09/28/2020   MI




  Ex. 2 to Petition:
Braynard Declaration
                                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 558 of 559




                                                                                                    Page 7
          Case 1:20-cv-05310-MHC Document 1-1 Filed 12/31/20 Page 559Fulton
                                                                      of 559County Superior Court
                                                                                                  ***EFILED***QW
                                                                                          Date: 12/4/2020 6:26 PM
                                                                                         Cathelene Robinson, Clerk

                          IN THE SUPERIOR COURT OF FULTON COUNTY
                                      STATE OF GEORGIA

 DONALD J. TRUMP, in his capacity as a                  )
 Candidate for President, et al.,                       )
                                                        )
       Petitioners,                                     )
                                                        ) CIVIL ACTION FILE NO.
 v.                                                     )
                                                        ) 2020CV343255
 BRAD RAFFENSPERGER, in his official                    )
 capacity as Secretary of State of Georgia, et          )
 al.,                                                   )
                                                        )
       Respondents.                                     )

       PETITIONERS’ NOTICE OF FILING OF EXHIBIT 3 TO VERIFIED PETITION

               COME NOW Donald J. Trump, in his capacity as a Candidate for President, Donald J.

Trump for President, Inc., and David J. Shafer, in his capacity as a Georgia Registered Voter and

Presidential Elector pledged to Donald Trump for President (collectively “Petitioners”),

Petitioners in the above-styled civil action, by and through their undersigned counsel of record,

and give notice of the filing of Exhibit 3 to their Verified Petition to Contest Georgia’s Presidential

Election Results for Violations of the Constitution and Laws of the State of Georgia, and Request

for Emergency Declaratory and Injunctive Relief.

               Respectfully submitted this 4th day of December, 2020.


                                                   SMITH & LISS, LLC

                                                   /s/ Ray S. Smith, III
                                                   RAY S. SMITH, III
                                                   Georgia Bar No. 662555
                                                   Attorney for Petitioners
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
Telephone: (404) 760-6000
Facsimile: (404) 760-0225

{00585353. }
